             Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1 of 1503




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

                                                            )
    In re:                                                  ) Chapter 11
                                                            )
    BELK, INC., et al.,1                                    ) Case No. 21-30630 (MI)
                                                            )
                              Debtors.                      ) (Jointly Administered)
                                                            )

        NOTICE OF FILING FIRST SUPPLEMENT TO PLAN SUPPLEMENT
             FOR THE DEBTORS’ JOINT PREPACKAGED PLAN OF
    REORGANIZATION PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

       PLEASE TAKE NOTICE that, as contemplated by the Joint Prepackaged Plan of
Reorganization of Belk, Inc. and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy
Code (Technical Modifications) [Docket No. 10] (as may be amended or modified from time to
time and including all exhibits and supplements thereto, the “Plan”),2 on February 23, 2021, the
above-captioned debtors and debtors in possession (collectively, the “Debtors”) filed the plan
supplement (as may be amended, modified, or supplemented from time to time, the “Original Plan
Supplement”) with the United States Bankruptcy Court for the Southern District of Texas
(the “Court”) on February 23, 2021 [Docket No. 38].

        PLEASE TAKE FURTHER NOTICE that the Debtors hereby file this first suppleme nt
to the Original Plan Supplement (the “First Amended Plan Supplement,” and together with the
Original Plan Supplement, the “Plan Supplement”).

         PLEASE TAKE FURTHER NOTICE that the First Amended Plan Supplement includes
the following documents:

               Exhibit A         Schedule of Retained Causes of Action
               Exhibit C         Form of New First Lien Credit Facility Documents
               Exhibit D         Form of New ABL Facility Documents
               Exhibit E         Form of Second Lien Credit Facility Documents
               Exhibit G         Form of New Shareholders Agreement


       PLEASE TAKE FURTHER NOTICE that the Debtors reserve all rights, with the
consent of any applicable counterparties to the extent required under the Plan and/or the RSA, to

1      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
       claims and noticing agent at https://cases.primeclerk.com/belk. The location of the Debtors’ service address is
       2801 West Tyvola Road, Charlotte, North Carolina 28217.

2      Capitalized terms used but not defined in herein have the meanings given to them in the Plan.
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 2 of 1503




alter, amend, modify, or supplement the Plan Supplement and any of the documents contained
therein in accordance with the terms of the Plan.

       PLEASE TAKE FURTHER NOTICE that the documents contained in the Plan
Supplement are integral to, and are considered part of, the Plan.

         PLEASE TAKE FURTHER NOTICE that copies of the Plan and Disclosure Statement
are accessible now, free of charge, on the Debtors’ restructuring website,
https://cases.primeclerk.com/belk. Copies of the Plan and the Disclosure Statement may also be
obtained upon request of the Debtors’ proposed co-counsel, Kirkland & Ellis LLP and Jackson
Walker LLP, at the respective addresses specified herein. The Plan and Disclosure Statement are
available for inspection for a fee on PACER at www.pacer.gov (account required) and are on file
with the Clerk of the Court, 5th Floor, 515 Rusk Street, Houston, Texas 77002, where they will be
available for review between the hours of 8:00 a.m. to 5:00 p.m., prevailing Central Time.
          Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 3 of 1503



Houston, Texas
February 24, 2021

/s/ Kristhy M. Peguero
Kristhy M. Peguero (TX Bar No. 24102776)     Joshua A. Sussberg, P.C. (admitted pro hac vice)
Matthew D. Cavenaugh (TX Bar No. 24062656)   Steven N. Serajeddini, P.C. (admitted pro hac vice)
JACKSON WALKER L.L.P.                        Matthew C. Fagen (admitted pro hac vice)
1401 McKinney Street, Suite 1900             KIRKLAND & ELLIS LLP
Houston, Texas 77010                         KIRKLAND & ELLIS INTERNATIONAL LLP
Telephone:      (713) 752-4200               601 Lexington Avenue
Facsimile:      (713) 752-4221               New York, New York 10022
Email:          kpeguero@jw.com              Telephone:      (212) 446-4800
                mcavenaugh@jw.com            Facsimile:      (212) 446-4900
                                             Email:          joshua.sussberg@kirkland.com
                                                             steven.serajeddini@kirkland.com
                                                             matthew.fagen@kirkland.com
Proposed Co-Counsel to the Debtors
and Debtors in Possession                    Proposed Co-Counsel to the Debtors
                                             and Debtors in Possession
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 4 of 1503




                                      Certificate of Service

         I certify that on February 24, 2021, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                       /s/ Kristhy M. Peguero
                                                       Kristhy M. Peguero
             Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 5 of 1503




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

                                                            )
    In re:                                                  ) Chapter 11
                                                            )
    BELK, INC., et al.,1                                    ) Case No. 21-30630 (MI)
                                                            )
                              Debtors.                      ) (Jointly Administered)
                                                            )

              FIRST SUPPLEMENT TO PLAN SUPPLEMENT FOR THE DEBTORS’
                    JOINT PREPACKAGED PLAN OF REORGANIZATION
                 PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

                                                 Table of Contents

               Exhibit A         Schedule of Retained Causes of Action
               Exhibit C         Form of New First Lien Credit Facility Documents
               Exhibit D         Form of New ABL Facility Documents
               Exhibit E         Form of Second Lien Credit Facility Documents
               Exhibit G         Form of New Shareholders Agreement




1      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
       claims and noticing agent at https://cases.primeclerk.com/belk. The location of the Debtors’ service address is
       2801 West Tyvola Road, Charlotte, North Carolina 28217.
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 6 of 1503




                                             Exhibit A

                             Schedule of Retained Causes of Action

Article IV.O of the Plan provides as follows:

               In accordance with section 1123(b) of the Bankruptcy Code, but subject to
       Article VIII hereof, the Reorganized Debtors shall retain and may enforce all rights
       to commence and pursue, as appropriate, any and all Causes of Action, whether
       arising before or after the Petition Date, including any actions specifica lly
       enumerated in the Schedule of Retained Causes of Action, and the Reorganized
       Debtors’ rights to commence, prosecute, or settle such Causes of Action shall be
       preserved notwithstanding the occurrence of the Effective Date, other than the
       Causes of Action released by the Debtors pursuant to the releases and exculpatio ns
       contained in the Plan, including in Article VIII.

                The Reorganized Debtors may pursue such Causes of Action, as
       appropriate, in accordance with the best interests of the Reorganized Debtors. No
       Entity may rely on the absence of a specific reference in the Plan, the Plan
       Supplement, or the Disclosure Statement to any Cause of Action against it as
       any indication that the Debtors or the Reorganized Debtors, as applicable, will
       not pursue any and all available Causes of Action against it. The Debtors or
       the Reorganized Debtors, as applicable, expressly reserve all rights to
       prosecute any and all Causes of Action against any Entity, except as otherwise
       expressly provided in the Plan, including Article VIII of the Plan. Unless any
       Causes of Action against an Entity are expressly waived, relinquished, exculpated,
       released, compromised, or settled in the Plan or a Bankruptcy Court order, the
       Reorganized Debtors expressly reserve all Causes of Action, for later adjudicatio n,
       and, therefore, no preclusion doctrine, including the doctrines of res judicata,
       collateral estoppel, issue preclusion, claim preclusion, estoppel (judicial, equitable,
       or otherwise), or laches, shall apply to such Causes of Action upon, after, or as a
       consequence of the Confirmation or Consummation.

                The Reorganized Debtors reserve and shall retain such Causes of Action
       notwithstanding the rejection or repudiation of any Executory Contract or
       Unexpired Lease during the Chapter 11 Cases or pursuant to the Plan. In
       accordance with section 1123(b)(3) of the Bankruptcy Code, any Causes of Action
       that a Debtor may hold against any Entity shall vest in the applicable Reorganized
       Debtor, except as otherwise expressly provided in the Plan, including Article VIII
       of the Plan. The Reorganized Debtors, through their authorized agents or
       representatives, shall retain and may exclusively enforce any and all such Causes
       of Action. The Reorganized Debtors shall have the exclusive right, authority, and
       discretion to determine and to initiate, file, prosecute, enforce, abandon, settle,
       compromise, release, withdraw, or litigate to judgment any such Causes of Action
       and to decline to do any of the foregoing without the consent or approval of any
       third party or further notice to or action, order, or approval of the Bankruptcy Court.
              Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 7 of 1503




               Notwithstanding and without limiting the generality of Article IV.O of the Plan, the
       Debtors and the Reorganized Debtors, as applicable, expressly reserve all Causes of Action,
       including the following types of claims:

  I.           Claims Related to Insurance Policies.

               Unless otherwise released by the Plan, the Debtors expressly reserve all Causes of Action
       based in whole or in part upon any and all insurance contracts and insurance policies to which any
       Debtor or Reorganized Debtor is a party or pursuant to which any Debtor or Reorganized Debtor
       has any rights whatsoever, regardless of whether such contract or policy is specifically identified
       in the Plan, this Plan Supplement, or any amendments thereto, including, without limitatio n,
       Causes of Action against insurance carriers, reinsurance carriers, insurance brokers, underwriters,
       occurrence carriers, or surety bond issuers relating to coverage, indemnity, contributio n,
       reimbursement, or any other matters.

 II.           Claims Related to Taxing Authorities.

                Unless otherwise released by the Plan, the Debtors expressly reserve all Causes of Action
       based in whole or in part upon any and all tax obligations to which any Debtor or Reorganized
       Debtor is a party or pursuant to which any Debtor or Reorganized Debtor has any rights
       whatsoever, including, without limitation, against or related to all Entities that owe or that may in
       the future owe money related to tax refunds to the Debtors or the Reorganized Debtors, regardless
       of whether such Entity is specifically identified herein.

III.           Claims, Defenses, Cross-Claims, and Counter-Claims Related to Litigation and
               Possible Litigation.

                Unless otherwise released by the Plan, the Debtors expressly reserve all Causes of Action
       against or related to all Entities that are party to or that may in the future become party to litigatio n,
       arbitration, or any other type of adversarial proceeding or dispute resolution proceeding, whether
       formal or informal or judicial or non-judicial, regardless of whether such Entity is specifica lly
       identified in the Plan, this Plan Supplement, or any amendments thereto.

IV.            Claims Related to Contracts and Leases.

               Unless otherwise released by the Plan, the Debtors and Reorganized Debtors, as applicable,
       expressly reserve Causes of Action based in whole or in part upon any and all contracts and leases
       and similar instruments, to which any of the Debtors or Reorganized Debtors is a party or pursuant
       to which any of the Debtors or Reorganized Debtors has any rights whatsoever (regardless of
       whether such contract or lease is specifically identified in the Plan, this Plan Supplement, or any
       amendments thereto), including without limitation all contracts and leases that are assumed
       pursuant to the Plan or were previously assumed by the Debtors. The claims and Causes of Action
       reserved include, but are not limited to, Causes of Action against vendors, suppliers of goods and
       services, lessors, lessees, and licensees, or any other parties: (a) for overpayments, back charges,
       duplicate payments, improper holdbacks, deductions owing or improper deductions taken,
       deposits, warranties, guarantees, indemnities, recoupment, reimbursement, or setoff; (b) for
            Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 8 of 1503




      wrongful or improper termination, suspension of services or supply of goods, or failure to meet
      other contractual or regulatory obligations; (c) for failure to fully perform or to condition
      performance on additional requirements under contracts with any one or more of the Debtors
      before the assumption or rejection, if applicable, of such contracts; (d) for payments, deposits,
      holdbacks, reserves or other amounts owed by any creditor, utility, supplier, vendor, insurer,
      surety, factor, lender, bondholder, lessor or other party; (e) for any liens, including mechanics’,
      artisans’, materialmens’, possessory or statutory liens held by any one or more of the Debtors;
      (f) arising out of environmental or contaminant exposure matters against landlords, lessors,
      environmental consultants, environmental agencies or suppliers of environmental services or
      goods; (g) for counter-claims and defenses related to any contractual obligations; (h) for any
      turnover actions arising under section 542 or 543 of the Bankruptcy Code; and (i) for unfair
      competition, interference with contract or potential business advantage, breach of contract,
      infringement of intellectual property or any business tort claims.

V.           Claims Related to Accounts Receivable and Accounts Payable .

               Unless otherwise released by the Plan, the Debtors expressly reserve all Causes of Action
      against or related to all Entities that owe or that may in the future owe money to the Debtors or
      Reorganized Debtors, regardless of whether such Entity is expressly identified in the Plan, this
      Plan Supplement, or any amendments thereto. Furthermore, the Debtors expressly reserve all
      Causes of Action against or related to all Entities who assert or may assert that the Debtors or
      Reorganized Debtors, as applicable, owe money to them. The claims and Causes of Action
      reserved include Causes of Action against vendors, suppliers of goods and services, or any other
      parties: (a) for overpayments, back charges, duplicate payments, improper holdbacks, deductions
      owing or improper deductions taken, deposits, warranties, guarantees, indemnities, recoupment,
      or setoff; (b) for wrongful or improper termination, suspension of services or supply of goods, or
      failure to meet other contractual or regulatory obligations; (c) for failure to fully perform or to
      condition performance on additional requirements under contracts with any one or more of the
      Debtors before the assumption or rejection, if applicable, of such contracts; (d) for payments,
      deposits, holdbacks, reserves or other amounts owed by any creditor, utility, supplier, vendor,
      insurer, surety, factor, lender, bondholder, lessor or other party; (e) for any liens, includ ing
      mechanics’, artisans’, materialmens’, possessory or statutory liens held by any one or more of the
      Debtors; (f) arising out of environmental or contaminant exposure matters against landlords,
      lessors, environmental consultants, environmental agencies or suppliers of environmental services
      or goods; (g) for counter-claims and defenses related to any contractual obligations; (h) for any
      turnover actions arising under section 542 or 543 of the Bankruptcy Code; and (i) for unfair
      competition, interference with contract or potential business advantage, breach of contract,
      infringement of intellectual property or any business tort claims.

VI.          Claims Related to Deposits, Adequate Assurance, and Other Collateral Postings.

               Unless otherwise released by the Plan, the Debtors expressly reserve all Causes of Action
      based in whole or in part upon any and all postings of a security deposits, adequate assurance
      payment, or any other type of deposit, prepayment, or collateral, regardless of whether such
      posting of security deposit, adequate assurance payment, or any other type of deposit, prepayment
      or collateral is specifically identified herein.
             Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 9 of 1503




VII.          Claims Related to Liens.

                Unless otherwise released by the Plan, the Debtors expressly reserve all Causes of Action
       based in whole or in part upon any and all liens regardless of whether such lien is specifica lly
       identified herein.
                     Case 21-30630 Document 64 Filed   in TXSB on 02/24/21 Page 10 of 1503
                                                   Schedule A-1

                                                                                Claims Related to Real Estate Leases


                  DEBTOR                     COUNTERPARTY                                           COUNTERPARTY ADDRESS                                            DESCRIPTION
                                                                              c/o NewQuest Properties
Belk Department Stores LP        A-L 95 Creekside Town Center, LP             8827 W. Sam Houston Parkway N.                                 Creekside Lease
                                                                              Houston, Texas 77040
                                                                              1700 George Bush Drive East
Belk Department Stores LP        Alpha Lake, Ltd.                             Suite 240                                                      River Hills Mall Lease
                                                                              College Station, Texas 77840
                                                                              P.O. Box 301501
Belk Department Stores LP        ATC Investors, LP                                                                                           Alliance Town Center Lease
                                                                              Dallas, Texas 75303-1501
                                                                              c/o Brixmor Property Group
                                 Bre Retail Residual Greeneville Commons
Belk Department Stores LP                                                     420 Lexington Avenue, Floor 13                                 Greeneville Commons Lease
                                 Owner LLC
                                                                              New York, New York 10017
                                                                              c/o Big V Properties, LLC
Belk Department Stores LP        BVA Avenue SPE LLC                           162 North Main St., Suite 5                                    The Avenue Murfreesboro Lease
                                                                              Florida, New York 10921
                                                                              c/o Time Equities, Inc.
Belk Department Stores LP        College Square TEI Equities LLC              55 Fifth Avenue, 15th Floor                                    College Square Mall Lease
                                                                              New York, New York 10003
                                                                              c/o CBL & Associates Management, Inc. CBL Center, Suite 500
Belk Department Stores LP        Cool Springs Mall, LLC                       2030 Hamilton Place Boulevard                                  CoolSprings Galleria Lease
                                                                              Chattanooga, Tennessee 37421
                                                                              c/o Fletcher Bright Company
Belk Department Stores LP        Delplace and Co., G.P.                       537 Market Street Suite 400                                    Belk Plaza Lease
                                                                              Chattanooga, Tennessee 37402
                                                                              3100 Monticello Avenue, Suite 300
Belk Department Stores LP        Dunhill Property Management Services, Inc.                                                                  Robertson's Creek Lease
                                                                              Dallas, Texas 75205
                                                                              c/o Time Equities, Inc.
Belk Department Stores LP        Foothills Mall Equities LLC                                                                                 Foothills Mall Lease
                                                                              55 Fifth Avenue, 15th Floor, New York 10003
                                                                              6723 Weaver Road
Belk Department Stores LP        Glade Inline 1, LLC                          Suite 108                                                      Glade Parks Shopping Center Lease
                                                                              Rockford, Illinois 61114
                                                                              c/o Washington Prime Group
Belk Department Stores LP        Glimcher MJC, LLC                            180 East Broad Street, 21st Street                             The Mall @ Johnson City Lease
                                                                              Columbus, Ohio 43215
                                                                              2100 Hamilton Place Blvd Ste 100
Belk Department Stores LP        Hamilton Place CMBS LLC                                                                                     Hamilton Place Lease
                                                                              Chattanooga, Tennessee 37421
                                                                              c/o Heitman Management, LLC
Belk Department Stores LP        Hart TC I-III, LLC                           191 North Wacker Dr.                                           The Pinnacle at Turkey Creek Lease
                                                                              Chicago, Illinois 60606
                                                                              c/o Heitman Capital Management LLC
Belk Department Stores LP        Hart TC IV, LLC                              191 North Wacker Dr., 25th Floor                               The Pinnacle at Turkey Creek Lease
                                                                              Chicago, Illinois 60606
                                                                              c/o CBL & Associates Management, Inc.
Belk Department Stores LP        Hixson Mall, LLC                             Suite 500, CBL Center 2030 Hamilton Place Blvd                 Northgate Mall Lease
                                                                              Chattanooga, Tennessee 37421
                                                                              c/o Lincoln Property Company
Belk Department Stores LP        JMCR Sherman, LLC                            2000 McKinney Avenu, Suite 1000                                Sherman Town Center Lease
                                                                              Dallas, Texas 75201
                                                                              c/o Hull Property Group, LLC
Belk Department Stores LP        Kingsport Mall LLC                           1190 Interstate Parkway                                        Kingsport Town Center Lease
                                                                              Augusta, Georgia 30909
                                                                              Hamilton Place CMBS LLC
Belk Department Stores LP        Lebcon Associates Ltd.                       PO Box 5559                                                    Hamilton Place Lease
                                                                              Carol Stream, Illinois 60197-5559
                                                                              Attn: Amanda Watford
Belk Department Stores LP        MD Ruston Properties                         16851 Jefferson Highway Ste 9A                                 Bradley Square Mall Lease
                                                                              Baton Rouge, Louisiana 70817
                                                                              c/o Pinnacle Partners
Belk Department Stores LP        Pinnacle North II, LLC                       601 State Street, 6th Floor                                    The Palladium Lease
                                                                              Bristol, Virginia 24201
                                                                              c/o RPT Realty, L.P.
Belk Department Stores LP        Ramco Providence Marketplace LLC             20750 Civic Center Dr., Suite 310                              Providence MarketPlace Lease
                                                                              Southfield, Michigan 48076
                                                                              2021 Spring Road
Belk Department Stores LP        RPAI Southwest Management LLC                Suite 200                                                      Central Texas MarketPlace Lease
                                                                              Oak Brook, Illinois 60523
                                                                              Two Libery Place, Suite 3325
Belk Department Stores LP        Shopcore Properties                          50 South 16th Street                                           Plaza at Rockwall Lease
                                                                              Philadelphia , Pennsylvania 19102
                                                                              3060 Peachtree Road, Suite 1050
Belk Department Stores LP        Shops at Broad, LLC                                                                                         Shops at Broad Lease
                                                                              Atlanta, Georgia 30305
                                                                              c/o Tabani Group, Inc.
Belk Department Stores LP        Tabani Natchez Mall, L.P.                    16600 Dallas Parkway, Suite 300                                Natchez Mall Lease
                                                                              Dallas, Texas 75248
                                                                              c/o RealtyLink Development
Belk Department Stores LP        TN Oak Ridge Rutgers, LLC                    201 Riverplace, Suite 400                                      Oak Ridge Mall Lease
                                                                              Greenville, South Carolina 29601
                                                                              c/o Weiner Development Corporation
Belk Department Stores LP        Vicksburg Income Properties, LLC             1445 North Loop West #625                                      Pemberton Square Mall Lease
                                                                              Houston, Texas 77008
                                                                              c/o Waxahachie Towne Center, c/o Commercial Management Group
Belk Department Stores LP        Waxahachie TC Partners, Ltd.                 418 B Street, Suite 200                                        Waxahachie Towne Center Lease
                                                                              Santa Rosa, California 95401
                                                                              c/o Dunhill Property Management Services, Inc.
Belk Department Stores LP        Weatherford Dunhill, LLC.                    3100 Monticello Ave., Suite 300                                Weatherford Ridge Lease
                                                                              Dallas, Texas 75205
                                                                              c/o Simon Property Group
Belk Department Stores LP        West Town Mall, LLC                          225 West Washington St.                                        West Town Mall Lease
                                                                              Indianapolis, Indiana 46204
                                                                              c/o Simon Property Group, Inc.
Belk Department Stores LP        West Town Mall, LLC                          225 West Washington Street                                     West Town Mall Lease
                                                                              Indianapolis, Indiana 46204
                                                                              Whitestone REIT
Belk Department Stores LP        Whitestone Eldorado Plaza, LLC               4144 N. Central Expressway, Suite 610                          Eldorado Plaza Lease
                                                                              Dallas, Texas 75204
                                                                              c/o Jim Wilson and Associates, Inc.
Belk Stores of Mississippi LLC   American National Insurance Company          2660 East Chase Lane, Suite 100                                Edgewater Mall Lease
                                                                              Montgomery, Alabama 36117
                                                                              c/o SIte Centers Corp.
Belk Stores of Mississippi LLC   DDR Crossroads Center LLC                    3300 Enterprise Parkway                                        Crossroads Center Lease
                                                                              Beachwood, Ohio 44122
                     Case 21-30630 Document 64 Filed   in TXSB on 02/24/21 Page 11 of 1503
                                                   Schedule A-1

                                                                                Claims Related to Real Estate Leases


                  DEBTOR                     COUNTERPARTY                                         COUNTERPARTY ADDRESS                                         DESCRIPTION
                                                                             1445 North Loop West, Suite 625
Belk Stores of Mississippi LLC   Rockstep Meridian LLC                                                                                  Bonita Lakes Mall Lease
                                                                             Houston, Texas 77008
                                                                             c/o Morrison Companies
Belk Stores of Mississippi LLC   Singing River, LLC                          P.O. Box 86757 (16851 Jefferson Highway, Set 9A - 70817)   Singing River Mall Lease
                                                                             Baton Rouge, Louisiana 70879
                                                                             c/o Brookfield Properties (M) LLC
Belk Stores of Mississippi LLC   TUP 130, LLC                                200 Vesey Street, 25th Floor                               Mall at Barnes Crossing Lease
                                                                             New York, New York 10281
                                                                             c/o Brookfield Properties (R) LLC
Belk Stores of Mississippi LLC   TUP 130, LLC                                200 Vesey Street, 25th Floor                               Mall at Barnes Crossing Lease
                                                                             New York, New York 10281
                                                                             c/o CBL and Associates Properties,Inc.
Belk Stores of Mississippi LLC   Turtle Creek Limited Partnership            2030 Hamilton Place Blvd., Suite 500                       Turtle Creek Mall Lease
                                                                             Chattanooga, Tennessee 37421
                                                                             12636 Mayfield Road #5
Belk Stores of Virginia LLC      Hupps Mill Plaza Associates, LLC                                                                       Hupps Mill Plaza Lease
                                                                             Chardon, Ohio 44024
                                                                             c/o Bailey & Associates, Inc.
Belk Stores of Virginia LLC      Longwood Village Shopping Centre, LLC       405 Western Blvd., Suite D                                 Longwood Shopping Center Lease
                                                                             Jacksonville, North Carolina 28546
                                                                             225 W. Washington St.
Belk Stores of Virginia LLC      Mayflower Apple Blossom, L.P.                                                                          Apple Blossom Mall Lease
                                                                             Indianapolis , Indiana 46204
                                                                             c/o CSS Management
Belk Stores of Virginia LLC      News Company, LLC                           P.O. Box 31827                                             WindsorMeade Marketplace Lease
                                                                             Raleigh, North Carolina 27622
                                                                             Liberty University
Belk Stores of Virginia LLC      River Ridge Mall JV, LLC                    1971 University Blvd                                       River Ridge Mall Lease
                                                                             Lynchburg, Virginia 24514
                                                                             c/o RockStep Management
Belk Stores of Virginia LLC      Rockstep Christiansburg LLC                 1445 North Loop West, Suite 625                            New River Valley Mall Lease
                                                                             Houston, Texas 77008
                                                                             115 West Washington Street
Belk Stores of Virginia LLC      SDG Macerich Properties, L.P.                                                                          Valley Mall Lease
                                                                             Indianapolis, Indiana 46204
                                                                             c/o Bailey & Associates, Inc.
Belk Stores of Virginia LLC      Southampton Shopping Center, LP             405-D Western Blvd                                         Southampton Shopping Center Lease
                                                                             Jacksonville, North Carolina 28546
                                                                             c/o The Cafaro Company
Belk Stores of Virginia LLC      Spotslyvania Mall Company                   5577 Youngstown-Warren Road                                Spotsylvania Mall Lease
                                                                             Niles, Ohio 44446
                                                                             PO Box 2020
Belk Stores of Virginia LLC      Staunton EM 2 LLC                                                                                      Staunton Plaza Lease
                                                                             Manakin Sabot, Virginia 23103
                                                                             c/o S.L. Nusbaum Realty Co.
Belk Stores of Virginia LLC      Suffolk Shopping Center Associates          PO Box 2491                                                Suffolk Shopping Center Lease
                                                                             Norfolk, Virginia 23501
                                                                             c/o Blackwater Resources
Belk Stores of Virginia LLC      Tanglewood Venture, LLC                     4420-A Electric Road                                       Tanglewood Mall Lease
                                                                             Roanoke, Virginia 24018
                                                                             c/0 IDS Real Estate Group
Belk Stores of Virginia LLC      Temecula's Elite, LLC                       11828 Rancho Bernardo Road, Suite 201                      Claypool Hill Mall (Cedar Bluff) Lease
                                                                             San Diego, California 92128
                                                                             1014 Vine Street
Belk Stores of Virginia LLC      The Kroger Co.                                                                                         Suffolk Shopping Center -Sublease from Kroger
                                                                             Cincinnati, Ohio 45202
                                                                             Attention: Kim Welborn
Belk Stores of Virginia LLC      The Woodmont Company (M)                    2100 W. 7th Street                                         Fashion Square Mall Lease
                                                                             Fort Worth, Texas 76107
                                                                             c/o CBL & Associates Management, Inc.
Belk Stores of Virginia LLC      Valley View Mall SPE, LLC                   2030 Hamilton Place Blvd.,Suite 500                        Valley View Mall Lease
                                                                             Chattanooga, Tennessee 37421
                                                                             c/o Wheeler Real Estate LLC, Riversedge North
Belk Stores of Virginia LLC      WHLR-Village of Martinsville, LLC           2529 Virginia Beach Blvd.                                  Liberty Fair Mall Lease
                                                                             Virginia Beach, Virginia 23452
                                                                             5675 Jimmy Carter Blvd, Suite 127
Belk, Inc.                       2505 S Main Street LLC                                                                                 Sunset Plaza Shopping Center Lease
                                                                             Norcross, Georgia 30071
                                                                             c/o Madison Properties
Belk, Inc.                       8401 Michigan Road LLC                      3611 14th Ave., Suite 552                                  North Station Shopping Center Lease
                                                                             Brooklyn , New York 11218
                                                                             1840 Main Street, Suite 204
Belk, Inc.                       Ahoskie Center, LLC, c/o Coastal Equities   600 Old Country Road Suite, 435                            Ahoskie Commons Lease
                                                                             Weston, Florida 33326
                                                                             c/o CBL & Associates Management, Inc.
Belk, Inc.                       Alamance Crossing CMBS, LLC                 1080 Piper Lane                                            Alamance Crossing Lease
                                                                             Burlington, North Carolina 27215
                                                                             1700 George Bush Drive East, Suite 240
Belk, Inc.                       Alpha Lake, Ltd.                                                                                       Mirabeau Square Shopping Center Lease
                                                                             College Station, Texas 77840
                                                                             c/o Anchor Commercial Development LLC
Belk, Inc.                       Anchor Columbia 2 LLC                       3035 Rhea County Highway, Suite 150                        Belk Lease
                                                                             Dayton, Tennessee 37321
                                                                             c/o Providence Group Management Services
Belk, Inc.                       Applewood Shopping Center, GP               1616 Camden Road, Suite 550                                Applewood Shopping Center Lease
                                                                             Charlotte, North Carolina 28203
                                                                             c/o CBL & Associates Management, Inc.
Belk, Inc.                       Arbor Place II, LLC                         6700 Douglas Boulevard                                     Arbor Place Mall Lease
                                                                             Douglasville, Georgia 30135
                                                                             c/o American Realty Capital Properties
Belk, Inc.                       ARCP MT Morganton NC, LLC                   2325 East Camelback Road, Suite 1100                       Morganton Heights Lease
                                                                             Phoenix, Arizona 85016
                                                                             Attn: James M. Hull
Belk, Inc.                       Asheboro Mall, LLC                          1190 Interstate Parkway                                    Randolph Mall Lease
                                                                             Augusta, Georgia 30909
                                                                             1600 East Plano Parkway
Belk, Inc.                       At Home Stores LLC                                                                                     Sublease of The Pinnacle at Tutwiler Farm
                                                                             Plano, Texas 75074
                                                                             c/o Glimcher Properties Limited Partnership
Belk, Inc.                       ATC Glimcher                                180 East Broad St. 21st Floor                              Ashland Town Center Lease
                                                                             Columbus, Ohio 43215
                                                                             c/o Washington Prime Group
Belk, Inc.                       ATC Glimcher                                180 East Broad St., 21st Floor                             Ashland Town Center Lease
                                                                             Columbus, Ohio 43215
                                                                             c/o Hull Property Group, LLC
Belk, Inc.                       Auburn Mall, LLC                            1190 Interstate Parkway                                    Village Mall Lease
                                                                             Augusta, Georgia 30909
               Case 21-30630 Document 64 Filed   in TXSB on 02/24/21 Page 12 of 1503
                                             Schedule A-1

                                                                    Claims Related to Real Estate Leases


             DEBTOR                  COUNTERPARTY                                     COUNTERPARTY ADDRESS                                   DESCRIPTION
                                                                 c/o In-Rel Properties North LLC
Belk, Inc.              Bainbridge Mall, LLC                     200 Lake Avenue, 2nd Floor                          Bainbridge Mall Lease
                                                                 Lake Worth Beach, Florida 33460
                                                                 c/o Bayer Properties, LLC
Belk, Inc.              Bayer Retail Company, LLC                2222 Arlington Avenue                               The Summit Lease
                                                                 Birmingham, Alabama 35205
                                                                 c/o Winbrook Management
Belk, Inc.              Belk Sandhill Property, LLC              370 7th Avenue, Suite 1600                          Village at Sandhill Lease
                                                                 New York, New York 10001
                                                                 2801 West Tyvola Rd.
Belk, Inc.              Belk, Inc.                                                                                   Wilkesboro Lease
                                                                 Charlotte, North Carolina 28217-4500
                                                                 2801 West Tyvola Road
Belk, Inc.              Belk, Inc.                                                                                   Wilkesboro Lease
                                                                 Charlotte, North Carolina 28217
                                                                 c/o Aronov Realty Management
Belk, Inc.              Belk, Inc.                               3500 Eastern Blvd. (PO Box 235000, 36123)           Albany Mall Lease
                                                                 Montgomery, Alabama 36116
                                                                 720 S. Lafayette St.
Belk, Inc.              Berkeley Mall, LLC                       P.O. Box 146                                        Berkeley Mall Lease
                                                                 Shelby, North Carolina 28151
                                                                 P.O. Box 967
Belk, Inc.              Biggs Park, Incorporated                 (3550 E. Elizabethtown Road 28358)                  Biggs Park Lease
                                                                 Lumberton, North Carolina 28359
                                                                 d/b/a Stuttgart Square Shopping Center
Belk, Inc.              Bill Gardner and Rebecca Gardner         9901 Kleppel                                        Stuttgart Square Lease
                                                                 Tomball, Texas 77375
                                                                 C/O Hull Property Group, LLC
Belk, Inc.              Blue Ridge Mall LLC                      1190 Interstate Parkway                             Blue Ridge Mall Lease
                                                                 Augusta, Georgia 30909
                                                                 P.O. Box 2819
Belk, Inc.              Brice Shannon, LLC                       10375 Ford Avenue, Suite 3                          Brice Square Lease
                                                                 Richmond Hill, Georgia 31324
                                                                 c/o Brixmor Property Group
Belk, Inc.              Brixmor GA Apollo IV Sub LLC             450 Lexington Avenue, Floor 13                      Cordele Square Lease
                                                                 New York, New York 10017
                                                                 c/o Brixmor Property Group
Belk, Inc.              Brixmor GA Coastal Way LLC               450 Lexington Avenue, Floor 13                      Coastal Way Shopping Center Lease
                                                                 New York, New York 10017
                                                                 c/o Brixmor Property Group
Belk, Inc.              Brixmor Ridgeview, LLC                   450 Lexington Avenue, 13th Floor                    Ridgeview Centre Lease
                                                                 New York, New York 10170
                                                                 901 Pier View Drive, Suite 201
Belk, Inc.              BVCV High Point, LLC                                                                         High Point Town Center Lease
                                                                 Idaho Falls, Idaho 83402
                                                                 P.O. Box 366
Belk, Inc.              C & J Associates                                                                             Signal Hill Mall Lease
                                                                 Statesville, North Carolina 28687
                                                                 1227 Rockingham Road
Belk, Inc.              C.F. Smith Properties, Inc.                                                                  Richmond Plaza Lease
                                                                 Rockingham, North Carolina 28379
                                                                 2286-3 Wednesday Street
Belk, Inc.              Capital Plaza, Inc.                                                                          Gateway Shopping Center Lease
                                                                 Tallahassee, Florida 32308
                                                                 c/o Hull Storey Retail Group, LLC
                                                                 d/b/a Hull Storey Gibson Companies, LLC
Belk, Inc.              Carolina Mall LLC                                                                            Carolina Mall Lease
                                                                 1190 Interstate Parkway
                                                                 Augusta, Georgia 30909
                                                                 c/o Culmen Real Estate Services
Belk, Inc.              Carolina Pines II LLC                    7777 Washington Village Dr., Suite 120              Belk Distribution - Carolina Pines II Lease
                                                                 Dayton, 45459
                                                                 c/o Brookfield Properties
Belk, Inc.              Carolina Place LLC                       350 N. Orleans St., Suite 300                       Carolina Place Mall Lease
                                                                 Chicago, Illinois 60654-1607
                                                                 c/o CBL & Associates Managrement, Inc.
Belk, Inc.              Cary Towne Center Property LLC           Suite 500 - CBL Center, 2030 Hamilton Place Blvd.   Cary Towne Center Lease
                                                                 Chattanooga , Tennessee 37421
                                                                 c/o Casto Southeast Realty Services, LLC
Belk, Inc.              Casto-Oakbridge Venture LTD              5391 Lakewood Ranch Boulevard, Suite 100            Lakeside Village Lease
                                                                 Sarasota, Florida 34240
                                                                 CBL Center, Suite 500
Belk, Inc.              CBL & Associates Management, Inc.        2030 Hamilton Place Boulevard                       Hanes Mall Lease
                                                                 Chattanooga, Tennessee 37421-6000
                                                                 CBL Center, Suite 500
Belk, Inc.              CBL & Associates Management, Inc.        2030 Hamilton Place Boulevard                       Northgate Mall Lease
                                                                 Chattanooga, Tennessee 37421-6000
                                                                 Suite 500, CBL Center
Belk, Inc.              CBL-Friendly Center, LLC                 2030 Hamilton Place Boulevard                       Friendly Center Lease
                                                                 Chattanooga, Tennessee 37421
                                                                 c/o Friendly Center
Belk, Inc.              CBL-Offices at Friendly, LLC             600 Green Valley Rd, Suite 300                      Friendly Center Lease
                                                                 Greensboro, North Carolina 27408-7722
                                                                 c/o Midtown at Forect Acres
Belk, Inc.              Century Capital Group, LLC               3400 Forest Drive, Suite 2048                       Richland Mall Lease
                                                                 Columbia, South Carolina 29204
                                                                 R. H. Ledbetter Properties, Inc.
Belk, Inc.              Cherokee Mainstreet, LLC.                1464 Turner McCall Blvd., SW                        Main Street Lease
                                                                 Rome, Georgia 30161
                                                                 c/o CBL & Associates Management, Inc.
Belk, Inc.              Coastal Grand CMBS, LLC                  2000 Coastal Grand Circle                           Coastal Grand Lease
                                                                 Myrtle Beach, South Carolina 29577
                                                                 c/o VEREIT, Inc.
                        Cole MT Salisbury (Wallace Commons II)
Belk, Inc.                                                       2325 East Camelback Road, Suite 1100                Wallace Crossing Lease
                        NC, LLC
                                                                 Pheonix, Arizona 85016
                                                                 c/o VEREIT, Inc.
Belk, Inc.              Cole/Faison MT Bethlehem GA, LLC         2325 E. Camelback Road, 9th Floor                   Barrow Crossing Lease
                                                                 PHoenix, Arizona 85016
                                                                 c/o Brookfield Properties
Belk, Inc.              Columbiana Centre, LLC                   350 N. Orleans St., Suite 300                       Columbiana Center Lease
                                                                 Chicago, Illinois 60606
                                                                 c/o TKG Management
Belk, Inc.              Conway Devco DE, L.L.C.                  211 N. Stadium Blvd., Suite 201                     Conway Commons Lease
                                                                 Columbia, Missouri 65203
                                                                 c/o CBL & Associates Management, Inc.
Belk, Inc.              CoolSprings Mall, LLC                    CBL Center, Suite 500                               CoolSprings Galleria Lease
                                                                 Chattanooga, Tennessee 37421
               Case 21-30630 Document 64 Filed   in TXSB on 02/24/21 Page 13 of 1503
                                             Schedule A-1

                                                                        Claims Related to Real Estate Leases


             DEBTOR                 COUNTERPARTY                                         COUNTERPARTY ADDRESS                                            DESCRIPTION
                                                                    c/o Poag Shopping Centers, LLC
Belk, Inc.              CP Venture Five - AV LLC                    2650 Thousand Oaks Blvd., Suite 2200                          The Avenue Viera Lease
                                                                    Memphis, Tennessee 38118
                                                                    c/o Simon Property Group, L.P.
Belk, Inc.              CPG Finance I, LLC                          National City Center 225 West Washington Dtreet               Dare Centre Lease
                                                                    Indianapolis, Indiana 46204
                                                                    c/o Simon Property Group
Belk, Inc.              CPI-Phipps Limited Liability Company        225 West Washington Street                                    Town Center Mall at Cobb Lease
                                                                    Indianapolis, Indiana 46204
                                                                    c/o Bayer Properties, L.L.C.
Belk, Inc.              CPT Peachtree Forum I, LLC                  2222 Arlington Avenue                                         The Forum At Peachtree Parkway Lease
                                                                    Birmingham, Alabama 35205
                                                                    c/o Continental Realty Corporation
Belk, Inc.              CR Mount Pleasant, LLC                      1427 Clarkview Road, Suie 500                                 Mt. Pleasant Town Centre Lease
                                                                    Baltimore, Maryland 21209
                                                                    619 Jefferson Highway
Belk, Inc.              Creekstone/Juban I, LLC                     Suite 2F                                                      Juban Crossing Lease
                                                                    Baton Rouge, Louisiana 70806
                                                                    c/o CBL & Associates Management, Inc. Suite 500, CBL Center
Belk, Inc.              Cross Creek Mall SPE, L.P.                  2030 Hamilton Place Boulevard,                                Cross Creek Mall Lease
                                                                    Chattanooga, Tennessee 37421
                                                                    10850 Wilshire Blvd, Suite 1250
Belk, Inc.              Crossroads Greenville Properties Limited                                                                  Crossroads Mall Lease
                                                                    Los Angeles, California 90024
                                                                    c/o Tryar Management
                                                                    12300 North Freeway, Suite 208
                                                                    Houston, TX 77060
Belk, Inc.              Crossroads Greenville Properties Limited                                                                  Crossroads Mall Lease
                                                                    and
                                                                    10850 Wilshire Boulevard, Suite 1050
                                                                    Los Angeles, California 90024
                                                                    c/o C-III Asset Management LLC
Belk, Inc.              CSMC 2007-C1; Pinnacle at Tutwiler          5221 N. O'Conner Blvd., Suite 800                             The Pinnacle at Tutwiler Farm Lease
                                                                    Irving , Texas 74039
                                                                    c/o C-III Asset Management LLC
Belk, Inc.              CSMC 2007-C1; Pinnacle at Tutwiler          5221 N. O'Conner Blvd., Suite 800                             The Pinnacle at Tutwiler Farm - Sublease to At Home
                                                                    Irving, Texas 75039
                                                                    c/o Merchants Retail Partners
Belk, Inc.              Cullman Shopping Center, Inc.               2801 Highway 280 South Suite 345                              Cullman Shopping Center Lease
                                                                    Birmingham, Alabama 35223
                                                                    621 Northwest Frontage Road, Suite 315
Belk, Inc.              D Mall, LLC                                 (PO Box 211149, 30917)                                        Dublin Mall Lease
                                                                    Augusta, Georgia 30907
                                                                    c/o Hull Property Group
Belk, Inc.              Dalton Mall, LLC                            1190 Interstate Parkway                                       Walnut Square Lease
                                                                    Augusta, Georgia 30909
                                                                    c/o Hull Property Group
Belk, Inc.              Danville Mall, LLC                          1190 Interstate Parkway                                       Piedmont Mall Lease
                                                                    Augusta, Georgia 30909
                                                                    c/o Washington Prime Group
Belk, Inc.              Dare Center, LLC                            180 East Broad Street                                         Dare Centre Lease
                                                                    Columbus, Ohio 43215
                                                                    c/o Site Centers Corp.
Belk, Inc.              DDRM Riverstone Plaza LLC                   3300 Enterprise Parkway                                       RiverStone Plaza Lease
                                                                    Beachwood, Ohio 44122
                                                                    c/o Crawford Square Real Estate Advisors
Belk, Inc.              DDRTC Fayette Pavilion III and IV LLC       1175 Peachtree Street NE, Ste 1000                            Fayette Pavilion Lease
                                                                    Atlanta, Georgia 30361
                                                                    1190 Interstate Parkway
                        Decatur Mall, LLC, c/o Hull Property Group,
Belk, Inc.                                                          PO Box 204277 (30917)                                         Decatur Mall Lease
                        LLC
                                                                    Augusta , Georgia 30909
                                                                    c/o Turnberry Associates
Belk, Inc.              Destin Commons, LP                          19501 Biscayne Boulevard, Suite 400                           Destin Commons Lease
                                                                    Aventura, Florida 33180
                                                                    P.O. Box 460
Belk, Inc.              Development Associates                                                                                    Lancaster Square Lease
                                                                    Lancaster, South Carolina 29720
                                                                    c/o DVL, Inc.
Belk, Inc.              Douglas Associate LP                        70 E. 55th Street, 7th Floor                                  Main Store Lease
                                                                    New York, New York 10022
                                                                    c/o NAMCO Realty LLC
Belk, Inc.              Eastdale Mall Realty, LLC                   150 Great Neck Road, Suite 304                                Eastdate Mall Lease
                                                                    Great Neck, New York 11021
                                                                    c/o Stirling Properties, Inc.
Belk, Inc.              Eastgate Associates, LP                     109 Northpark Blvd., Suite 300                                Eastgate Shopping Center Lease
                                                                    Covington, Louisiana 70433
                                                                    c/o Security Square Mall Mgt Office
Belk, Inc.              Eastridge LP                                6091 Security Boulevard                                       Eastridge Mall Lease
                                                                    Baltimore, Maryland 21244
                                                                    c/o The Malachite Group
Belk, Inc.              Elkin Commons, LLC                          48 East Old Country Road, Suite 203                           Ridgeview Crossing Lease
                                                                    Mineola, New York 11501
                                                                    P.O. Box 1127
Belk, Inc.              Ershig Properties, Inc.                                                                                   Somerset Mall Lease
                                                                    Henderson, Kentucky 42419-1127
                                                                    One Maritime Plaza, Suite 2100
Belk, Inc.              Farallon Capital Management, LLC                                                                          Gadsden Mall Lease
                                                                    San Francisco, California 94111
                                                                    c/o Finmarc Management, Inc.
Belk, Inc.              Finmarc Wildewood LLC                       7200 Wisconsin Avenue, Suite 1100                             Wildewood Shopping Center Lease
                                                                    Bethesda, Maryland 20814
                                                                    4100 Corporate Center Drive, Suite 101
Belk, Inc.              Flake & Kelley Northwest, LLC                                                                             Scottsdale Center Lease
                                                                    Springdale, Arkansas 72762
                                                                    c/o Collier International Management - Atlanta, LLC
Belk, Inc.              Four Plus Corporation                       Promenade, Suite 800, 1230 Peachtree Street NE                Village Green Lease
                                                                    Atlanta , Georgia 30309
                                                                    c/o RCG Ventures, LLC
Belk, Inc.              G&I VIII RCG Valley Park LLC                PO Box 53483                                                  Valley Park Centre Lease
                                                                    Atlanta, Georgia 30355
                                                                    c/o Waters, Incorporated
Belk, Inc.              Gaffney Retail Associates                   10100 Park Cedar Drive, Suite 190                             Peachtree Marketplace Lease
                                                                    Charlotte, North Carolina 28210
                                                                    c/o Warren Norman Company, LLC
Belk, Inc.              Galleria Rock Hill, LLC                     PO Box 36518                                                  Galleria Mall Lease
                                                                    Rock Hill, South Carolina 29732
               Case 21-30630 Document 64 Filed   in TXSB on 02/24/21 Page 14 of 1503
                                             Schedule A-1

                                                                       Claims Related to Real Estate Leases


             DEBTOR                COUNTERPARTY                                          COUNTERPARTY ADDRESS                                          DESCRIPTION
                                                                    Gator Investments
Belk, Inc.              Gator Coastal Shopping Centre, LLC          7850 NW 146th St., 4th Floor                               Coastal Mall Lease
                                                                    Miami Lakes, Florida 33016
                                                                    c/o Centrecorp Management Services, LLLP
Belk, Inc.              GCTC Holdings LLC                           1250 Caroline Street, Suite 220                            Gulf Coast Town Center Lease
                                                                    Atlanta, Georgia 30307
                                                                    c/o Spinoso Real Estate Group DLS, LLC
Belk, Inc.              GF Valdosta Mall, LLC                       112 Northern Concourse                                     Valdosta Mall Lease
                                                                    North Syracuse, New York 13212
                                                                    c/o Hull/Storey Acquisitions, LLC
Belk, Inc.              Gleason Mall, LP                            1190 Interstate Parkway                                    Lake City Mall Lease
                                                                    Augusta, Georgia 30909
                                                                    c/o Washington Prime Group
Belk, Inc.              Glimcher MJC, LLC                           180 East Broad Street, 21st Street                         The Mall @ Johnson City Lease
                                                                    Columbus, Ohio 43215
                        Goldman Sachs Commercial Mortgage           6011 Connection Drive, Suite 550
Belk, Inc.                                                                                                                     Parkway Place Mall Lease
                        Capital, L.P.                               Irving, Texas 75039
                                                                    5577 Youngstown-Warren Road
Belk, Inc.              Govenor's Square Company                                                                               Governor's Square Lease
                                                                    Niles, Ohio 44446
                                                                    c/o Glynn Place Mall Management Office
Belk, Inc.              GP Mall, LLC                                219 Mall Blvd.                                             Glynn Place Lease
                                                                    Brunswick, Georgia 31525
                                                                    180 East Broad Street
Belk, Inc.              Grand Central Parkersburg LLC               21st Floor                                                 Belk - Grand Central Mall Lease
                                                                    Columbus, Ohio 43215
                                                                    350 N. Orleans St., Suite 300
Belk, Inc.              Greenwood Anchor Acquisition, LLC                                                                      Greenwood Mall Lease
                                                                    Chicago, Illinois 60654-1607
                                                                    c/o Jones Lang Lasalle Americas, INc.
Belk, Inc.              Gregory T. Maloney, Receiver-Asheville Mall 6365 Halcyon Way, Ste 970                                  Asheville Mall Lease
                                                                    Alpharetta, Georgia 30005
                                                                    c/o Hull Property Group, LLC
Belk, Inc.              H/S Albemarle, LLC                          1190 Interstate Parkway                                    Albemarle Plaza Lease
                                                                    Augusta, Georgia 30909
                                                                    c/o Hull Property Group
Belk, Inc.              H/S Augustine, LP                           1190 Interstate Parkway                                    Ponce de Leon Mall Lease
                                                                    Augusta, Georgia 30909
                                                                    c/o Hull Property Group
Belk, Inc.              H/S Florence, LLC                           1190 Interstate Parkway                                    Regency Square Mall Lease
                                                                    Augusta, Georgia 30909
                                                                    c/o Hull Storey Gibson Companies, LLC
Belk, Inc.              H/S Florence, LLC                           1190 Interstate Parkway                                    Regency Square Mall Lease
                                                                    Augusta, Georgia 30909
                                                                    c/o Hull Property Group
Belk, Inc.              H/S New Bern, LLC                           1190 Interstate Parkway                                    Twin Rivers Mall Lease
                                                                    Augusta, Georgia 30909
                                                                    c/o Mr. Robert P. Ingle
Belk, Inc.              Habersham County Shopping Center            P.O. Box 6676                                              Habersham County Shopping Center Lease
                                                                    Asheville, North Carolina 28806
                                                                    P. 0. Box 430
Belk, Inc.              Hartsville Mall Company                     120 S. 5th Street                                          Hartsville Mall Lease
                                                                    Hartsville, South Carolina 29550
                                                                    c/o Hull Property Group, LLC
Belk, Inc.              Hatcher Square, LLC                         1190 Interstate Parkway                                    Hatcher Square Mall Lease
                                                                    Asheville, Georgia 30909
                                                                    200 Providence Rd, Suite 105
Belk, Inc.              Hawthorne Pinecrest, LLC                                                                               Pinecrest Plaza Lease
                                                                    Charlotte, North Carolina 28207
                                                                    c/o Hawthorne Retail Partners, Inc.
Belk, Inc.              Hawthorne Pinecrest, LLC                    200 Providence Road, Suite 105                             Pinecrest Plaza Lease
                                                                    Charlotte, North Carolina 28207
                                                                    204-C West Woodlawn Road
Belk, Inc.              HC Lakeshore, LLC                                                                                      Lakeshore Mall Lease
                                                                    Charlotte, North Carolina 28217
                                                                    c/o Hull Property Group, Inc.
Belk, Inc.              HCSM, LLC                                   1190 Interstate Parkway                                    Greenwood Mall Lease
                                                                    Augusta, Georgia 30909
                                                                    153 S. Payne Stewart Drive
Belk, Inc.              HCW Private Development, LLC                                                                           Branson Landing Lease
                                                                    Branson, Missouri 65616
                                                                    c/o Hendon Properties
Belk, Inc.              Hendon Golden East, LLC                     Two Live Oak Center, 3445 Peachtree Road N.E., Suite 465   Golden East Crossing Lease
                                                                    Atlanta, Georgia 30326
                                                                    c/o Hendon Properties LLC
Belk, Inc.              HH Conyers Crossroads, LLC                  3445 Peachtree Road NE, Suite 465                          Conyers Crossroads Lease
                                                                    Atlanta, Georgia 30326
                                                                    c/o Brookfield Properties
Belk, Inc.              Hoover Mall Limited, LLC                    350 N.Orleans St., Suite 300                               Riverchase Galleria Lease
                                                                    Chicago, Illinois 60654-1607
                                                                    c/o Miller Capital Advisory, Inc.
Belk, Inc.              IMI Huntsville LLC                          5750 Old Orchard Road Suite 400                            Bridge Street Town Center Lease
                                                                    Skokie, Illinois 60077
                                                                    P. O. Box 6676
Belk, Inc.              Ingles                                                                                                 Adams Square Lease
                                                                    Asheville, North Carolina 28816
                                                                    P.O. Box 6676
Belk, Inc.              Ingles Markets, Incorporated                2913 US Highway 70 West, Black Mountain, 28711             Ingles Shopping Center Lease
                                                                    Asheville, North Carolina 28816
                        Inland American Retail Management, LLC / 2901 Butterfield Road
Belk, Inc.                                                                                                                     Dogwood Festival Lease
                        Bldg. # 75019                               Oak Brook, Illinois 60523
                                                                    Post Office Box 3287
Belk, Inc.              Jacksonville Avenues Limited Partnership                                                               The Avenues Lease
                                                                    Youngstown, Ohio 44513
                                                                    1010 Northern Blvd., Suite 212
Belk, Inc.              Jasper Mall Realty Holding, LLC                                                                        Jasper Mall Lease
                                                                    Great Neck, New York 11021
                                                                    6365 Halcyon Way, Ste 970
Belk, Inc.              Jones Lang LaSalle Americas, Inc.                                                                      The Galleria - Warner Robins Lease
                                                                    Alpharetta, Georgia 30005
                                                                    c/o Hendon Properties, LLC
Belk, Inc.              KDI Athens Mall, LLC                        3445 Peachtree Road, Suite 465                             Georgia Square Shopping Center Lease
                                                                    Atlanta, Georgia 30326
                                                                    185 NW Spanish River Boulevard
Belk, Inc.              Kin Properties, Inc.                        Suite 100                                                  Indigo Shopping Center Lease
                                                                    Boca Raton, Florida 33431
                                                                    c/o KIMCO Realty Co.
Belk, Inc.              Kir Snellville, L.P.                        500 North Broadway, Suite 201 ( PO Box 9010)               Snellville Pavilion Lease
                                                                    Jericho, New York 11753
               Case 21-30630 Document 64 Filed   in TXSB on 02/24/21 Page 15 of 1503
                                             Schedule A-1

                                                                       Claims Related to Real Estate Leases


             DEBTOR                 COUNTERPARTY                                           COUNTERPARTY ADDRESS                                            DESCRIPTION
                                                                      c/o Kimco Realty Corporation
Belk, Inc.              Kir Snellville, L.P.                          500 North Broadway, Suite 201 (OPO Box 9010)                 Snellville Pavilion Lease
                                                                      Jericho, New York 11753
                                                                      c/o Rubenstein Real Estate Co., lc
Belk, Inc.              Lakeview Pointe Shopping Center, LLC          6310 Lamar Ave, Suite 220                                    Lakeview Pointe Lease
                                                                      Oveland Park, Kansas 66202
                                                                      c/o Vanguard Associates, Inc.
Belk, Inc.              Laurens Retail I, LLC                         1810 Water Place, Suite 220                                  East Main Street Lease
                                                                      Atlanta, Georgia 30339
                                                                      c/o The Villages Commercial Property Management
Belk, Inc.              Lazy B Cattle Venture, Ltd.                   3597 Kiessel Road                                            La Plaza Grande Lease
                                                                      The Villages, Florida 32163
                                                                      c/o Spinoso Real Estate Group DLS, LLC
                        LB -UBS 2006-C1 Triangle Town Boulevard,
Belk, Inc.                                                            112 Northern Concourse                                       Triangle Towne Center Lease
                        LLC
                                                                      North Syracuse, New York 13212
                                                                      1810 Water Place, Suite 220
Belk, Inc.              Lenoir Retail I, LLC, c/o Vanguard Associates                                                              Lenoir Festival Centre Lease
                                                                      Atlanta, Georgia 30339
                                                                      c/o New South Properties of the Carolains, Inc.
Belk, Inc.              Lexington Parkway Plaza, LLC                  1518 E. Third Street, Suite 200                              Parkway Plaza Lease
                                                                      Charlotte, North Carolina 28204
                                                                      c/o H.L. Libby Corporation
Belk, Inc.              Libby Boone Enterprises, LLC                  803 Commonwealth Drive                                       Boone Mall Lease
                                                                      Warrendale, Pennsylvania 15086
                                                                      803 Commonwealth Drive
Belk, Inc.              Libby Henderson Enterprises, LLC                                                                           Henderson Square Lease
                                                                      Warrendale, Pennsylvania 15086
                                                                      c/o Simon Property Group
Belk, Inc.              Mall of Georgia, L.L.C.                       225 West Washington Street                                   Mall of Georgia Lease
                                                                      Indianapolis, Indiana 46204
                                                                      c/o Brody Zimmer, LLC
Belk, Inc.              Mayfaire Retail, LLC                          111 Princess Street                                          Mayfaire Town Center Lease
                                                                      Wilmington, North Carolina 28401
                                                                      c/o Ershig Properties, Inc.
                        Mercer Mall LLS d/b/a Mercer Mall of
Belk, Inc.                                                            PO Box 1127 (1800 N. Elm Street - 49420)                     Mercer Mall Lease
                        Bluefield LLC
                                                                      Henderson, Kentucky 42419-1127
                                                                      28601 Chagrin Blvd, Ste 600
Belk, Inc.              Meyers, Roman, Friedberg & Lewis                                                                           The Shoppes at Bel Air Lease
                                                                      Cleveland, Ohio 44122
                                                                      126 Main Street, Ste A
Belk, Inc.              Millan Enterprises, LLC                                                                                    Centre Stage Shopping Center Lease
                                                                      Clarksville, Tennessee 37040
                        Monroe Crossing TEI Funds, LLC, c/o Time 55 Fifth Floor, 15th Floor
Belk, Inc.              Equities Inc.                                 New York, New York 10003                                     Monroe Mall Lease

                                                                    11701 Bee Caves Road, Suite 262
Belk, Inc.              Monroe Retail Group LLC                                                                                    Middlesboro Mall Lease
                                                                    Austin, Texas 78738
                                                                    c/o SouthStar, LLC
Belk, Inc.              MRW Retail Joint Venture                    501 Corporate Centre Drive, Suite 315                          Cornerstone Market Place Lease
                                                                    Franklin, Tennessee 37067
                                                                    c/o UDC Property Management, LLC
Belk, Inc.              Myrtle Beach Mall, LLC                      250 Miron Drive, Southke Blvd, Suite 110                       Myrtle Beach Mall Lease
                                                                    Southlake, Texas 76092
                                                                    150 Great Neck Road, Suite 304
Belk, Inc.              Namdar Realty Group                                                                                        Riverbirch Corner Lease
                                                                    Great Neck, New York 11021
                                                                    c/o New Market Properties, LLC
Belk, Inc.              New Market - Cumming LLC                    3284 Northside Parkway, Suite 515                              Lakeland Plaza Lease
                                                                    Atlanta, Georgia 30327
                                                                    c/o Halpern Enterprises, Inc.
Belk, Inc.              North Griffin Square, LLC                   5200 Roswell Rd., NE                                           North Griffin Square Lease
                                                                    Atlanta, Georgia 30342
                                                                    c/o Childress Klein Properties
Belk, Inc.              North Main Phase II and III LLC             301 South College Street, Suite 2800                           North Main Market Lease
                                                                    Charlotte, North Carolina 28202
                                                                    c/o Manager Realty, LLC, c/o Pacific Retail Capital Partners
Belk, Inc.              Northpark Realty LP                         100 N. Supulveda Blvd., Suite 1925                             Northpark Mall Lease
                                                                    El Segundo, California 90245
                                                                    c/o CBL & Associates Management, Inc.
Belk, Inc.              Northwoods Mall CMBS, LLC                   2150 Northwoods Blvd., #60                                     Northwoods Mall Lease
                                                                    N. Charleston, South Carolina 29406
                                                                    c/o Brookfield Properties
Belk, Inc.              Oaks Mall, LLC                              350 N. Orleans St., Suite 300                                  Oaks Mall Lease
                                                                    Chicago, Illinois 60654-1607
                                                                    350 N. Orleans St., Suite 300
Belk, Inc.              Oglethorpe Mall L.L.C.                                                                                     Oglethorpe Mall Lease
                                                                    Chicago, Illinois 60654-1607
                                                                    c/o CBL & Associates Management, Inc.
Belk, Inc.              Old Hickory Mall Venture II, LLC            Suite 500 - CBL Center, 2030 Hamilton Place Boulevard          Old Hickory Plaza Lease
                                                                    Chattanooga, Tennessee 37421
                                                                    c/o Ben F. Kushner Co.
                        Old Milton Big Springs, LLC and Scott
Belk, Inc.                                                          19241 Birmingham Highway                                       Big Springs Village Lease
                        Village Big Springs, L.L.C.
                                                                    Alpharetta, Georgia 30004
                                                                    c/o Washington Prime Group Inc.
Belk, Inc.              Orange Park Mall LLC                        180 East Broad Street                                          Orange Park Mall Lease
                                                                    Columbus, Ohio 43215
                                                                    c/o Trezevant Realty Corporation
Belk, Inc.              Oxford Galleria, LLC                        9063 Corporate Gardens Drive                                   Oxford Galleria Lease
                                                                    Germantown, Tennessee 38138
                                                                    c/o Pacific Retail Capital Partners
Belk, Inc.              Pacific CVM Management, LLC                 100 N. Pacific Coast Highway, Suite 1925                       Crabtree Valley Mall Lease
                                                                    El Segundo, California 90245
                                                                    4825 Fulton Industrial Blvd. , Suite 102
Belk, Inc.              Pacific Management Group, LLC                                                                              Northcreek Shopping Center Lease
                                                                    Atlanta, Georgia 30336
                                                                    c/o Washington Prime Group, Inc.
Belk, Inc.              Paddock Mall, LLC                           180 East Broad Street                                          Paddock Mall Lease
                                                                    Columbus, Ohio 43215
                        PC Sweet Home Bama, LLC, c/o Propst
                                                                   1301 Riverplace Blvd., #1900
Belk, Inc.              Properties and Gatlin Development Company,                                                                 Alabaster Promenade Lease
                                                                   Jacksonville, Florida 32207
                        Inc.
                                                                   c/o Brookfield Properties
Belk, Inc.              Pecanland Mall, LLC                        350 N. Orleans St., Suite 300                                   Pecanland Lease
                                                                   Chicago, Illinois 60654-1607
                                                                   c/o Brookfield Properties
Belk, Inc.              Pecanland Mall, LLC                        350 N. Orleans Str, Suite 300                                   Pecanland Lease
                                                                   Chicago, Illinois 60654-1607
               Case 21-30630 Document 64 Filed   in TXSB on 02/24/21 Page 16 of 1503
                                             Schedule A-1

                                                                    Claims Related to Real Estate Leases


             DEBTOR                  COUNTERPARTY                                      COUNTERPARTY ADDRESS                                     DESCRIPTION
                                                                 PO Box 146
Belk, Inc.              Penham Management Group, LLC             244 Saw Mill River Road                                Paragould Lease
                                                                 Hawthorne, New York 10532
                                                                 48 East Old Country Road
Belk, Inc.              Pennrose Mall, LLC c/o Malachite Group                                                          Penrose Mall Lease
                                                                 Mineola, New York 11501
                                                                 2140 11th Avenue South, Suite 318
Belk, Inc.              Pizitz of Dothan, Ltd.                                                                          Wiregrass Commons Mall Lease
                                                                 Birmingham, Alabama 35205
                                                                 c/o Schickel Development
Belk, Inc.              Pleasant Ridge Town Center LLC           11601 Pleasant Ridge Road, Suite 300                   Pleasant Ridge Town Center Lease
                                                                 Little Rock, Arkansas 72212
                                                                 c/o PREIT Services, LLC
Belk, Inc.              PR Jacksonville LP                       One Commerce Square, 2005 Market Street, Suite 1000    Jacksonville Mall Lease
                                                                 Philadelphia, Pennsylvania 19103
                                                                 c/o PREIT Services, LLC
Belk, Inc.              PR Magnolia LLC                          One Commerce Square, 2005 Market Street, Suite 1000    Magnolia Mall Lease
                                                                 Philadelphia, Pennsylvania 19103
                                                                 200 South Broad Street, Third Floor
Belk, Inc.              PR Valley Limited Partnership                                                                   Valley Mall Lease
                                                                 Philadelphia, Pennsylvania 19102
                                                                 c/o Hull Property Group
Belk, Inc.              Prince of Orange, LLC                    1190 Interstate Parkway                                Prince Of Orange Mall Lease
                                                                 Augusta, Georgia 30909
                                                                 c/o Sleiman Enterprises, Inc.
                        Property Management Support, Inc., c/o
Belk, Inc.                                                       1 Sleiman Parkway, Suite 200                           Atlantic North Lease
                        Sleiman Enterprises
                                                                 Jacksonville, Florida 32216
                                                                 c/o Provest Properties
Belk, Inc.              Provest Centre Pointe Plaza LLC          158 Union Turnpike                                     Centre Point Plaza Shopping Center Lease
                                                                 Hudson, New York 12534
                                                                 c/o ProVest Properties
Belk, Inc.              ProVest Lincoln Center, LLC              158 Union Turnpike                                     Lincoln Plaza Lease
                                                                 Hudson, New York 12534
                                                                 c/o ProVest Properties
Belk, Inc.              ProVest PDQ Springdale LLC               158 Union Turnpike                                     Springdale Plaza Shopping Center Lease
                                                                 Hudson, New York 12534
                                                                 P.O. Box 407
Belk, Inc.              Publix Super Markets, Inc.                                                                      Collier Commons Lease
                                                                 Lakeland, Florida 33802-0407
                                                                 PO Box 407
Belk, Inc.              Publix Super Markets, Inc.               (3300 Publix Corporate Pkwy 33811)                     Citrus Tower Village Lease
                                                                 Lakeland, Florida 33802-0407
                                                                 c/o Foundry Commercial
Belk, Inc.              RAE-ME North Carolina II LLC             121 West Trade Street, Suite 2500                      Premier Landing Lease
                                                                 Charlotte, North Carolina 28202
                                                                 c/o Pacific Commercial Management
Belk, Inc.              Rancho Lufkin, L.P.                      4130 La Jolla Village Dr., Ste. 208                    Belk Lease
                                                                 La Jolla, California 92037
                                                                 c/o NewLink Management Group
Belk, Inc.              RCC Martintown Plaza, LLC                PO Box 17710                                           Martintown Plaza Lease
                                                                 Richmond, Virginia 23226
                                                                 c/o RCG Ventures IV, LLC
Belk, Inc.              RCG-Dunn, LLC                            3060 Peachtree Road NE, Suite 400                      Harnett Crossing Lease
                                                                 Atlanta, Georgia 30355
                                                                 c/o RCG Ventures I, LLC
Belk, Inc.              RCG-Waycross Mall LLC                    PO Box 53483                                           The Mall at Waycross Lease
                                                                 Atlanta, Georgia 30355
                                                                 c/o RCG Ventures, LLC
Belk, Inc.              RCG-Waycross Mall LLC                    PO Box 53483                                           Cobblestone Village Lease
                                                                 Atlanta, Georgia 30355
                                                                 c/o FCA Partners LLC
Belk, Inc.              Richmond Centre - FCA, LLC               201 S. Tryon Street, Suite 900                         Richmond Centre Lease
                                                                 Charlotte, North Carolina 28202
                                                                 c/o Brookfield Properties
Belk, Inc.              River Crossing Shoppes, LLC              350 N. Orlans St, Suite 300                            The Shoppes at River Crossing Lease
                                                                 Chicago, Illinois 60654-1607
                                                                 c/o Colliers International Management - Atlanta, LLC
Belk, Inc.              River Place Investors LLC                Promenade, Suite 800 1230 Peachtree Street NE          River Place Lease
                                                                 Atlanta, Georgia 30309
                                                                 c/o Namdar Realty Group LLC
Belk, Inc.              Riverbirch Realty LLC                    150 Great Neck Road, Suite 304                         Riverbirch Corner Lease
                                                                 Great Neck, New York 11021
                                                                 c/o Brookfield Properties
Belk, Inc.              Riverchase Land Acquisition, LLC         350 N. Orleans St, Suite 300                           Riverchase Galleria Lease
                                                                 Chicago, Illinois 60654-1607
                                                                 678 Reistertown Road
Belk, Inc.              Roanoke Landing Associates, LLC                                                                 Roanoke Landing Lease
                                                                 Baltimore, Maryland 21208
                                                                 1445 North Loop West, Suite 625
Belk, Inc.              Rockstep McComb LLC                                                                             Edgewood Mall Lease
                                                                 Houston, Texas 77008
                        Rome Mall, LLC c/o Hull Storey Gibson    1190 Interstate Parkway
Belk, Inc.                                                                                                              Mount Berry Square Lease
                        Companies, LLC                           Augusta, Georgia 30909
                                                                 c/o The Rosen Group
Belk, Inc.              Rosen McIntosh LLC                       PO Box 334, Lenox Hill Station                         McIntosh Plaza Lease
                                                                 New York, New York 10021
                                                                 c/o The Shopping Center Group, LLC
Belk, Inc.              RP Jackson Plaza, LLC                    300 Galleria Pkwy., 12th Floor                         Jackson Plaza Lease
                                                                 Atlanta , Georgia 30339
                                                                 c/o Providence Group Management
Belk, Inc.              RP Town n Country, LLC                   300 West Summit Avenue, Suite 250                      Town 'N Country Plaza Lease
                                                                 Charlotte , North Carolina 28203
                                                                 2021 Spring Road
Belk, Inc.              RPAI US Management LLC                   Suite 200                                              Henry Town Center Lease
                                                                 Oak Brook, Illinois 60523
                                                                 714 SE Greenville Blvd.
Belk, Inc.              RPI Greenville Mall, LLC                                                                        Greenville Mall Lease
                                                                 Greenville, North Carolina 27858
                                                                 Independence Mall Management Office
Belk, Inc.              RSE Independence, LLC                    3500 Oleander Drive                                    Independence Mall Lease
                                                                 Wilmington , North Carolina 28403
                                                                 c/o Collett Management, LLC
Belk, Inc.              S2 Forest Gate Associates, LLC           1111 Metropolitan Ave, Suite 700                       Forest Gate Shopping Center Lease
                                                                 Charlotte, NC 28204-3424
                                                                 Tavaco Properties, LLC
Belk, Inc.              Saint Smitty LLC                         9229 West Sunset Blvd., Suite 311                      Kings Bay Village Lease
                                                                 Los Angeles, California 90069
               Case 21-30630 Document 64 Filed   in TXSB on 02/24/21 Page 17 of 1503
                                             Schedule A-1

                                                                      Claims Related to Real Estate Leases


             DEBTOR                  COUNTERPARTY                                         COUNTERPARTY ADDRESS                                 DESCRIPTION
                                                                    1595 Chickasaw Road
Belk, Inc.              Samonds Legacy LLC                                                                             SouthPark Mall Lease
                                                                    Arnold, Maryland 21012
                                                                    270 W. New England Avenue
Belk, Inc.              Sampson Crossing LLLP                                                                          Sampson Crossing Lease
                                                                    Winter Park, Florida 32789
                                                                    c/o Sizeler Companies
Belk, Inc.              Sawmill Square Associates, LP               1750 Clearview Parkway, Suite 200                  Sawmill Square Lease
                                                                    Metairie, Louisiana 70001
                                                                    c/o Coastal Equities
Belk, Inc.              Scotland Crossing Investors, LLC            1840 Main Street, Suite 204                        Scotland Crossing Shopping Center Lease
                                                                    Weston, Florida 33326
                                                                    2743 Perimeter Parkway
Belk, Inc.              SE Aiken, LLC, c/o Southeastern Company     Building 100. Suite 370                            Aiken Mall Lease
                                                                    Augusta, Georgia 30909
                                                                    Post Office Box 1028
Belk, Inc.              Security National Properties Funding, LLC                                                      Greenville Mall Lease
                                                                    Eureka, California 95502-1028
                                                                    410 Killington Court
Belk, Inc.              Selma Mall, LLC                                                                                Selma Plaza Lease
                                                                    Columbia, South Carolina 29212-8681
                                                                    c/o Aston Properties, Inc.
Belk, Inc.              Shallotte Crossing, LLC                     610 E. Morehead Street, Suite 100                  Shallotte Crossing Lease
                                                                    Charlotte, North Carolina 28202
                                                                    c/o Hull Property Group
Belk, Inc.              Shelby Mall, LLC                            1190 Interstate Parkway                            Cleveland Mall Lease
                                                                    Augusta, Georgia 30909
                                                                    c/o Southeastern Development Associates
Belk, Inc.              Shelter Cove III, LLC                       2743 Perimeter Parkway, Bldg. 100, Suite 370       Mall at Shelter Cove Lease
                                                                    Augusta, South Carolina 30909
                                                                    225 W. Washington St.
Belk, Inc.              Simon Property Group, L.P.                                                                     Cordova Mall Lease
                                                                    Indianapolis, Indiana 46204
                                                                    c/o Village Properties, Inc.
Belk, Inc.              Southgate Shopping Center                   115 West Madison (PO Box 516)                      Southgate Shopping Center Lease
                                                                    Pulaski, Tennessee 38478
                                                                    c/o Simon Property Group, L.P.
Belk, Inc.              SouthPark Mall, L.P.                        225 West Washington Street                         SouthPark Mall Lease
                                                                    Indianapolis, Indiana 46204
                                                                    c/o Simon Property Group, L.P.
Belk, Inc.              SouthPark Mall, L.P.                        225 West Washington Street                         Southpark Sammons Sublease
                                                                    Indianapolis, Indiana 46204
                                                                    c/o Brookfield Properties
Belk, Inc.              SouthPoint Mall, LLC                        350 N. Orleans St. Suite 300                       Streets at Southpoint Lease
                                                                    Chicago, Illinois 60654-1607
                                                                    c/o Washington Prime Management Associates, LLC
Belk, Inc.              SPG Anderson Mall, LLC                      180 East Broad Street                              Anderson Mall Lease
                                                                    Columbus, Ohio 43215
                                                                    c/o WP Glimcher, Inc.
Belk, Inc.              SPG Anderson Mall, LLC                      180 East Broad Street                              Anderson Mall Lease
                                                                    Columbus, Ohio 43215
                                                                    c/o Hull Storey Retail Group, LLC
Belk, Inc.              Statesboro Mall, LLC                        1190 Interstate Parkway                            Statesboro Mall Lease
                                                                    Augusta, Georgia 30909
                                                                    c/o Stirling Properties, L.L.C.
Belk, Inc.              Stirling Bossier Center, L.L.C.             109 Northpark Boulevard, Suite 300                 Stirling Bossier Shopping Center Lease
                                                                    Covington, Louisiana 70433
                                                                    c/o Stirling Properties, Inc.
Belk, Inc.              Stirling Mandeville, LLC                    109 Northpark Blvd., Suite 300                     River Chase Shopping Center Lease
                                                                    Covington, Louisiana 70433
                                                                    PO Box 8130
Belk, Inc.              Stockbridge Lakeshore,LLC                                                                      Lakeshore Mall Lease
                                                                    Bloomfield Hills, Michigan 48302
                                                                    Hull Property Group, LLC
Belk, Inc.              Sumter Mall, LLC                            1190 Interstate Parkway                            Sumter Mall Lease
                                                                    Augusta, Georgia 30909
                                                                    c/o AZT Corporation
Belk, Inc.              T Surfside FL, LLC                          16600 Dallas Parkway, Suite 300                    The Shops at Surfside Lease
                                                                    Dallas, Texas 75248
                                                                    c/o Blackwater Resources, LLC
Belk, Inc.              Tallahassee Retail Venture LLC              700 Montgomery Highway, Suite 186                  Tallahassee Mall Lease
                                                                    Birmingham , Alabama 35216
                                                                    c/o CBL and Associates Properties, Inc.
Belk, Inc.              The Pavilion At Port Orange, LLC            CBL Center, Suite 500, 2030 Hamilton Place Blvd.   The Pavilion at Port Orange Lease
                                                                    Chattanooga, Tennessee 37421
                                                                    45 Ansley Drive
Belk, Inc.              Thomas Enterprises, Inc.                                                                       Ashley Park Lease
                                                                    Newnan, Georgia 30263
                                                                    c/o In-Rel Properties, Inc.
Belk, Inc.              Tifton Plaza Owner, LLC                     2328 10th Avenue North, Suite 401                  Town & Country Mall Lease
                                                                    Lake Worth, Florida 33461
                                                                    211 N. Stadium Boulevard
Belk, Inc.              TKG Smith Farm, LLC                         Suite 201                                          Smith Farm Marketplace Lease
                                                                    Columbia, Missouri 65203
                                                                    c/o Starwood Retail Property Management, LLC
Belk, Inc.              TM Northlake Mall, L.P.                     1 E. Wacker Dr., Suite 3700                        Northlake Mall Lease
                                                                    Chicago, Illinois 60601
                                                                    c/o Citadel Mall Mall Management Office
Belk, Inc.              TMP SRE 1 LLC                               2070 Sam Rittenberg Blvd., #200                    Citadel Mall Lease
                                                                    Charleston, South Carolina 29407
                                                                    c/o Simon Property Group, Inc.
Belk, Inc.              Town Center at Cobb, LLC                    225 W. Washington, St.                             Town Center Mall at Cobb Lease
                                                                    Indianapolis, Indiana 43204
                                                                    401 Wilshire Blvd., Suite 700
Belk, Inc.              Towne Mall, LLC                                                                                Towne Mall Lease
                                                                    Santa Monica, California 90401
                                                                    c/o Bailey and Associates, Inc.
Belk, Inc.              Triangle East Shopping Center               Post Office Box 400                                Triangle East Centre Lease
                                                                    Jacksonville, North Carolina 28541-0400
                                                                    127 East Trade Street
Belk, Inc.              Tri-City Mall                                                                                  Tri City Mall Lease
                                                                    Forest City, North Carolina 28043
                                                                    177 Huntington Avenue, Suite 1901
Belk, Inc.              Unison Mooresville, LLC                                                                        Mooresville Festival Lease
                                                                    Boston, Massachusetts 02115
                                                                    c/o Orda Corp.
Belk, Inc.              University Mall Realty, Ltd.                15400 Knoll Trail, Suite 3350                      University Mall Lease
                                                                    Dallas, Texas 75248
                                                                    c/o Aronov Realty Management
Belk, Inc.              University Mall, L.L.C.                     3500 Eastern Blvd. (PO Box 235000, 36123)          University Mall Lease
                                                                    Montgomery, Alabama 36116
                    Case 21-30630 Document 64 Filed   in TXSB on 02/24/21 Page 18 of 1503
                                                  Schedule A-1

                                                                                        Claims Related to Real Estate Leases


                 DEBTOR                              COUNTERPARTY                                         COUNTERPARTY ADDRESS                                                DESCRIPTION
                                                                                     c/o Aronov Realty Management
Belk, Inc.                                University Mall, L.L.C.                    3500 Eastern Blvd.                                               University Mall Lease
                                                                                     Montgomery, Alabama 36116
                                                                                     3665 Fishinger Boulevard
Belk, Inc.                                USPG Portfolio Eight, LLC                                                                                   Cross Creek Plaza Lease
                                                                                     Hilliard, Ohio 43026
                                                                                     3665 Fishinger Blvd.
Belk, Inc.                                USPG Portfolio Five, LLC                                                                                    Cypress Bay Plaza Lease
                                                                                     Hilliard, Ohio 43026
                                                                                     c/o U.S. Properties Group
Belk, Inc.                                USPG Portfolio Five, LLC                   3665 Fishinger Blvd.                                             Walterboro Plaza Lease
                                                                                     Hilliard, Ohio 43026
                                                                                     1960 Highway 70 S.E., Suite 244
Belk, Inc.                                Valley Hills Mall LLC                                                                                       Valley Hills Mall Lease
                                                                                     Hickory, North Carolina 28602
                                                                                     c/o Vernon Park Mall, LLC, c/o World Properties
Belk, Inc.                                Vernon Park Mall Holding Corp.             78-08 221st Street                                               Vernon Park Mall Lease
                                                                                     Flushing, New York 11364
                                                                                     c/o Saunders Management Co., Inc.
Belk, Inc.                                VG Venture, LLC                            760 Brooks Avenue, Suite 1                                       Village Green Commons Lease
                                                                                     Rochester, New York 14619
                                                                                     c/o The Vireo Group
Belk, Inc.                                VGEC LLC                                   PO Box 1211 (720 St. Sebastian Way, Suite 4)                     Southgate Place Lease
                                                                                     Augusta, Georgia 30903 (30901)
                                                                                     14328 Lomita's Avenue
Belk, Inc.                                Victory Square LLC                                                                                          Washington Square Shopping Center Lease
                                                                                     La Puente, California 91746
                                                                                     863 Bellamy Avenue
Belk, Inc.                                West C Street Holdings, LLC                                                                                 Inlet Square Lease
                                                                                     Murrells Inlet, South Carolina 29576
                                          West Georgia Commons Mall, LLC c/o Hull 1190 Interstate Parkway
Belk, Inc.                                                                                                                                            West Georgia Commons Lease
                                          Storey Gibson Properties                   Augusta, Georgia 30909
                                                                                     c/o Victory Real Estate Investments, LLC
Belk, Inc.                                West Volusia Investors, LLC                240 Brookstone Centre Parkway                                    West Volusia Regional SC Lease
                                                                                     Columbus, Georgia 31904
                                                                                     Westgate Mall CMBS, LLC, c/o CBL & Associates Properties, Inc.
Belk, Inc.                                Westgate Mall Limited Partnership          CBL Center, Suite 500, 2030 Hamilton Place Blvd.                 Westgate Shopping Center Lease
                                                                                     Chattanooga, Tennessee 27421
                                                                                     c/o The Woodmont Company
Belk, Inc.                                Westminster Mall LLC                       2100 W. 7th Street                                               Town Mall of Westminster Lease
                                                                                     Fort Worth , Texas 76107
                                                                                     c/o Lat Purser & Associates, Inc.
Belk, Inc.                                White's Crossing Plaza Properties, LLC     5000 Falls of Neuse Road, Suite 400                              White's Crossing Lease
                                                                                     Raleigh, North Carolina 27609
                                          Winter Haven Citi Centre, LLC, c/o Schmier 2200 Butts Road, Suite 300
Belk, Inc.                                                                                                                                            Winter Haven Citi Centre Lease
                                          & Feurring Properties, Inc.                Boca Raton, Florida 33431
                                                                                     WV Crossroads CH LLC; WH Crossroads Hassim LLC;
                                                                                     c/o Namdar Realty Group
Belk, Inc.                                WV Crossroads Realty LLC                                                                                    Crossroads Mall Lease
                                                                                     150 Great Neck Road, Suite 304
                                                                                     Great Neck, New York 10021
                                                                                     c/o Yale Realty Services Corp.
Belk, Inc.                                Yale Waynesville, LLC                      10 New King Street, Suite 102                                    Waynesville Commons Lease
                                                                                     White Plains, New York 10604
                                                                                     Attn: Rick Yager
Belk, Inc.                                YFP, LLC                                   600 Towne Center Blvd., Suite 109                                The Palladium Lease
                                                                                     Pineville, North Carolina 28134
                                                                                     c/o Chase Properties, Ltd.
Belk, Inc.                                New Port Richey Development Company LLC 3333 Richmond Road, Suite 320                                       Trade Mart Shop Ctr - Lease
                                                                                     Beachwood, Ohio 44122
                                                                                     c/o Pacific Retail Capital Partners
Belk, Inc.                                Pacific CVM Management, LLC                100 N. Pacific Coast Highway, Suite 1925                         Crabtree Valley Mall Lease
                                                                                     El Segundo, California 90245
                                                                                     c/o Tate Capital
Belk-Simpson Company, Greenville, South
                                          Greer Plaza, Inc.                          1175 N.E. 125 Street, Ste 102                                    Greer Plaza Lease
Carolina
                                                                                     North Miami, Florida 33161
                                                                                     c/o Nalley Commercial Properties
Belk-Simpson Company, Greenville, South
                                          Lake City SC NG, LLC                       1919 E. Main Street                                              Town & Country Plaza Lease
Carolina
                                                                                     Easley, South Carolina 29641-1929
                                                                                     c/o First Colony FinancialCorporation
Belk-Simpson Company, Greenville, South
                                          Milledgeville Associates, L.P.             8100 Roswell Road, Suite 201                                     Fairview Market Lease
Carolina
                                                                                     Atlanta, Georgia 30350
                                                                                     Bellwether Properties of South Carolina, LP,
Belk-Simpson Company, Greenville, South                                              c/o Simon Property Group
                                          Simon Haywood, LLC                                                                                          Haywood Mall Lease
Carolina                                                                             224 West Washington Street
                                                                                     Indianapolis, Indiana 46140
            Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 19 of 1503
                                                            Schedule A-2

                                                   Claims Related to Insurance Policies
    DEBTOR                  COUNTERPARTY                           COUNTERPARTY ADDRESS                        DESCRIPTION
                                                                Po Box 1344
Belk Inc.      Allianz                                                                              Aviation
                                                                Minneapolis, MN 55416-1297
                                                                PO Box 1344
Belk Inc.      Allianz                                                                              Excess Liability
                                                                Minneapolis, MN 55416-1297
                                                                3424 Peachtree Road, NE, Ste. 750
Belk Inc.      Allied World Assurance Company (U.S.) Inc.                                           Property
                                                                Atlanta, GA 30326
               American Guarantee and Liability Insurance       1400 American Ln
Belk Inc.                                                                                           Excess Liability
               Company                                          Schaumburg, IL 60196-5452
                                                                175 Water Street
Belk Inc.      American International Group (AIG)                                                   Cyber - 2nd layer
                                                                New York, NY 10038
                                                                175 Water Street
Belk Inc.      American International Group (AIG)                                                   Employed Lawyers
                                                                New York, NY 10038
                                                                175 Water Street
Belk Inc.      American International Group (AIG)                                                   Foreign Package
                                                                New York, NY 10038
                                                                175 Water Street
Belk Inc.      American International Group (AIG)                                                   Kidnap & Ransom
                                                                New York, NY 10038
                                                                1125 Sanctuary Pkwy, Ste. 200
Belk Inc.      Arch Specialty Insurance Company                                                     Property
                                                                Alpharetta, GA 30009
                                                                175 Capital Blvd
Belk Inc.      Aspen Specialty Insurance Company                                                    Property
                                                                Rocky Hill, CT 06067
                                                                100 Constitution Plaza
Belk Inc.      AXA XL                                           17th Floor                          Cyber - 4th layer
                                                                Hartford, CT 06103
                                                                100 Constitution Plaza
Belk Inc.      AXA XL                                           17th Floor                          Excess Crime
                                                                Hartford, CT 06103
                                                                11680 Great Oaks Way, Ste. 500
Belk Inc.      Axis Surplus Insurance Company                                                       Property
                                                                Alpharetta, GA 30022
                                                                30 Batterson Park Rd
Belk Inc.      Beazley Group                                                                        Crime
                                                                Farmington, CT 06032
                                                                30 Batterson Park Rd
Belk Inc.      Beazley Group                                                                        Cyber - Primary
                                                                Farmington, CT 06032
                                                                Beazley USA Services, Inc.
Belk Inc.      Beazley Lloyd's Syndicate 2623/623               141 Tremont St., Ste. 1200          Property
                                                                Boston, MA 02111
                                                                500 Northpark Town Center
Belk Inc.      Berkshire Hathaway Specialty Insurance           1100 Abernathy Road NE, Ste. 1200   Excess Liability
                                                                Atlanta, GA 30328
                                                                Lloyd's America, Inc.
                                                                280 Park Avenue
Belk Inc.      Certain Underwriters at Lloyds (THB)                                                 Property
                                                                East Tower, 25th Floor
                                                                New York, NY 10017
                                                                Westchester Professional Risk
                                                                1133 Avenue of the Americas
Belk Inc.      Chubb                                                                                Cargo
                                                                41st Floor
                                                                New York, NY 10036
                                                                CNA Financial
Belk Inc.      Columbia Casualty Company (CNA)                  1521 N Franklin St                  Property
                                                                Chicago, IL 60606-1915
                                                                305 Madison Ave
Belk Inc.      Crum & Forster Specialty Insurance Company                                           Property
                                                                Morristown, NJ 07960
                                                                Sompo International
               Endurance American Specialty Insurance
Belk Inc.                                                       3780 Mansell Road, Ste. 400         Property
               Company (Sompo)
                                                                Alpharetta, GA 30022
                                                                Markel Southeast Region
Belk Inc.      Evanston Insurance Company (Markel)              4521 Highwoods Pkwy                 Property
                                                                Glen Allen, VA 23060
                                                                PO Box 830
Belk Inc.      Everest Indemnity Insurance Company                                                  Property
                                                                Liberty Corner, NJ 07938
                                                                1200 Main Street, Ste. 800
Belk Inc.      First Specialty Insurance Corporation (SwissRe)                                      Property
                                                                Kansas City, MO 64105
                                                                301 E. Fourth St.
Belk Inc.      Great American Insurance Group                                                       Umbrella - Lead
                                                                Cincinnati, OH 45202
            Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 20 of 1503
                                                            Schedule A-2

                                                  Claims Related to Insurance Policies
    DEBTOR                    COUNTERPARTY                        COUNTERPARTY ADDRESS                            DESCRIPTION
               Great American Insurance Group (Lead), Various
               Excess [Berkshire Hathaway, American
                                                               301 E. Fourth St.
Belk Inc.      Guarantee and Liability Insurance Company,                                             Punitive Damages Wrap
                                                               Cincinnati, OH 45202
               Navigators Insurance Co, Liberty Mutual,
               Allianz]
               Homeland Insurance Company of New York          605 Highway 169 North, Ste. 800
Belk Inc.                                                                                             Property
               (Intact)                                        Plymouth, MN 55441
                                                               175 Berkeley Street
Belk Inc.      Ironshore Insurance Services LLC                                                       Property
                                                               Boston, MA 02116
                                                               PO Box 27648
Belk Inc.      James River Insurance Company                                                          Property
                                                               Richmond, VA 23261-7648
                                                               99 High St, Floor 24
Belk Inc.      Lexington Insurance Company                                                            Property
                                                               Boston, MA 02110-2378
                                                               175 Berkeley Street
Belk Inc.      Liberty Mutual                                                                         Excess Liability
                                                               Boston, MA 02116
                                                               Hiscos Inc.
               Lloyd's Snydicate 33. Administered by Hiscox
Belk Inc.                                                      520 Madison Ave, 32nd Floor            Property
               Inc. d/b/a/ Hiscox Insurance Agency in CA
                                                               New York, NY 10022
                                                               Hamilton Managing General Agency
               Lloyd's Snydicate 4000 Managed by Hamilton      Americas, LLC
Belk Inc.                                                                                             Terrorism
               Managing Agency Limited                         400 Madison Ave, Ste. 16C
                                                               New York, NY 10017
                                                               560 Lexington Ave, 20th Floor
Belk Inc.      Mitsui Sumitomo Insurance Company of America                                           Property
                                                               New York, NY 10022
                                                               7 World Trade Center
                                                               250 Greenwich Street
Belk Inc.      Nationwide                                                                             EPL - Excess
                                                               37Th Floor
                                                               New York, NY 10007
                                                               1 Penn Plaza 32Nd Floor
Belk Inc.      Navigators Insurance Co                                                                Excess Liability
                                                               New York, NY 10119
                                                               One Sammons Plaza
Belk Inc.      North American Company                                                                 Texas Non-Sub
                                                               Sioux Falls, SD 57193
                                                               PO Box 31817
Belk Inc.      North American Specialty Insurance Company                                             Surety Bonds
                                                               Charlotte, NC 28231-1817
                                                               555 College Road East
               Princeton Excess & Surplus Lines Ins Co
Belk Inc.                                                      PO Box 5241                            Property
               (PESLIC)
                                                               Princeton, NJ 08543-5241
                                                               RSUI Group Inc.
Belk Inc.      RSUI Indemnity Company                          945 East Paces Ferry Road, Ste. 1800   Property
                                                               Atlanta, GA 30326-1160
                                                               1832 Schuetz Road
Belk Inc.      Safety National Casualty Corp                                                          Auto Liability
                                                               Saint Louis, MO 63146
                                                               1832 Schuetz Road
Belk Inc.      Safety National Casualty Corp                                                          General Liability
                                                               Saint Louis, MO 63146
                                                               1832 Schuetz Road
Belk Inc.      Safety National Casualty Corp                                                          Workers' Comp
                                                               Saint Louis, MO 63146
                                                               One Nationwide Plaza
Belk Inc.      Scottsdale Insurance Company (Nationwide)                                              Property
                                                               Columbus, OH 43215
                                                               US Commercial Management Liability
Belk Inc.      Sompo International                             1221 Avenue of the Americas            Cyber - 3rd layer
                                                               New York, NY 10020
                                                               US Commercial Management Liability
Belk Inc.      Sompo International                             1221 Avenue of the Americas            EPL - Excess
                                                               New York, NY 10020
                                                               Harborside 5
Belk Inc.      StarStone Specialty Insurance Company           185 Hudson St., Ste. 2600              Property
                                                               Jersey City, NJ 07311
                                                               690 Asylum Avenue
Belk Inc.      The Hartford                                                                           Flood
                                                               Hartford, CT 06155
                                                               8 Forest Park Drive
Belk Inc.      Tokio Marine HCC                                                                       Employment Practices Liability
                                                               Farmington, CT 06032
            Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 21 of 1503
                                                            Schedule A-2

                                                Claims Related to Insurance Policies
    DEBTOR                  COUNTERPARTY                        COUNTERPARTY ADDRESS              DESCRIPTION
               Tokio Marine HCC (Primary), Various Excess
                                                               D&O Group
               [Sompo International, Nationwide, QBE
Belk Inc.                                                      8 Forest Park Drive     Directors & Officers
               Insurance Group Limited, Cap Speciality, Chubb,
                                                               Farmington, CT 06032
               ANV Global Services], Side A [Berkley Select]
               Tokio Marine HCC (Primary), Various Excess
                                                             8 Forest Park Drive
Belk Inc.      [Sompo International, Nationwide, QBE                                   Fiduciary Liability
                                                             Farmington, CT 06032
               Insurance Group Limited, Chubb]
                                                              485 Lexington Ave
Belk Inc.      Travelers                                                               ID Fraud
                                                              New York, NY 10017
                                                              485 Lexington Ave
Belk Inc.      Travelers Property Casualty Company of America                          Equipment Breakdown
                                                              New York, NY 10017
                                                              Corporate Center
                                                              Austrasse 46
Belk Inc.      Zurich                                                                  Excess Crime
                                                              Zurich 8045
                                                              Switzerland
              Case 21-30630 Document 64 Filed   in TXSB on 02/24/21 Page 22 of 1503
                                           Schedule A-3

                                                             Claims Related to Deposits and Collateral

     DEBTOR                   COUNTERPARTY                          COUNTERPARTY ADDRESS                                      DESCRIPTION
                                                                 650 Elm St #600                         Bond Number: 2279503 - Utility Deposit Bond - Account
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    #205388-105170: $33,000
                                                                 650 Elm St #600
Belk, Inc.      North American Specialty Insurance Company                                               Bond Number: 2279507 - Utility Deposit Bond: $282,500
                                                                 Manchester, NH 03101
                                                                 650 Elm St #600
Belk, Inc.      North American Specialty Insurance Company                                               Bond Number: 2279508 - Utility Deposit Bond: $108,602
                                                                 Manchester, NH 03101
                                                                 650 Elm St #600                         Bond Number: 2279512 - Utility Deposit Bond - 30500
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    Highway 181 Spanish Fort, AL: $30,000
                                                                 650 Elm St #600                         Bond Number: 2279513 - Utility Deposit Bond - Store #348:
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    11655 US Hwy 431, Guntersville, AL: $20,000
                                                                 650 Elm St #600                         Bond Number: 2279514 - Utility Deposit Bond - Store #385:
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    205 Adams Drive, Weatherford, TX: $20,000
                                                                 650 Elm St #600                         Bond Number: 2279515 - Utility Deposit Bond - Store #396:
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    2391 Jackson Ave.: $6,000
                                                                 650 Elm St #600
Belk, Inc.      North American Specialty Insurance Company                                               Bond Number: 2279516 - Utility Deposit Bond: $656,272.6
                                                                 Manchester, NH 03101
                                                                 650 Elm St #600
Belk, Inc.      North American Specialty Insurance Company                                               Bond Number: 2279517 - Utility Deposit Bond: $20,000
                                                                 Manchester, NH 03101
                                                                                                         Bond Number: 2279518 - Utility Deposit Bond - Store #606:
                                                                 650 Elm St #600
Belk, Inc.      North American Specialty Insurance Company                                               5901 University Dr & Store #423: 455 The Bridge Street:
                                                                 Manchester, NH 03101
                                                                                                         $117,401
                                                                 650 Elm St #600                         Bond Number: 2279519 - Utility Deposit Bond - Store #402
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    2181 Lantern Ridge Rd.: $10,000
                                                                 650 Elm St #600                         Bond Number: 2279520 - Utility Deposit Bond - Store #689:
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    Knoxville, TN: $27,800
                                                                 650 Elm St #600                         Bond Number: 2279521 - Utility Deposit Bond - Store #351:
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    Branson, MO: $18,450
                                                                 650 Elm St #600
Belk, Inc.      North American Specialty Insurance Company                                               Bond Number: 2279522 - Contract Unit Surety Bond: $40,000
                                                                 Manchester, NH 03101
                                                                 650 Elm St #600                         Bond Number: 2279523 - Utility Deposit Bond - Store #661:
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    $22,900
                                                                 650 Elm St #600                         Bond Number: 2279524 - Utility Deposit Bond - 3093 E. Main
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    St., Russeville, AR: $40,000
                                                                 650 Elm St #600                         Bond Number: 2279525 - Utility Deposit Bond - 11525 Cantrell
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    Rd., Little Rock AR: $40,000
                                                                 650 Elm St #600                         Bond Number: 2279526 - Utility Guarantee Bond - 503 North
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    46th St., Rogers, AR 72756: $8,000
                                                                 650 Elm St #600                         Bond Number: 2279528 - Utility Deposit Bond - US Hwy 31
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    East & US Hwy 109 East: $9,600
                                                                 650 Elm St #600                         Bond Number: 2279529 - Utility Deposit Bond - Gulf Coast
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    Town Center Store #0346: $19,316
                                                                 650 Elm St #600                         Bond Number: 2279530 - Utility Deposit Bond - Cobblestone
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    Village Store #0363: $17,302
                                                                 650 Elm St #600                         Bond Number: 2279531 - Utility Deposit Bond - Lake City Mall
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    Store #204: $13,662
                                                                 650 Elm St #600
Belk, Inc.      North American Specialty Insurance Company                                               Bond Number: 2279532 - Utility Deposit Bond: $18,600
                                                                 Manchester, NH 03101
                                                                 650 Elm St #600                         Bond Number: 2279533 - Utility Deposit Bond - 5519 S.
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    Williamson Blvd, Port Orange, FL Store #0392: $15,181
                                                                 650 Elm St #600                         Bond Number: 2279534 - Utility Deposit Bond - Hwy 176 &
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    Cedar Grove Rd., Jonesville, SC: $75,000
                                                                 650 Elm St #600                         Bond Number: 2279535 - Utility Deposit Bond - The Avenue
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    Viera Store #0323: $14,997
                                                                 650 Elm St #600                         Bond Number: 2279536 - Utility Deposit Bond - Store #246:
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    $15,000
                                                                 650 Elm St #600
Belk, Inc.      North American Specialty Insurance Company                                               Bond Number: 2279537 - Utility Deposit Bond: $23,500
                                                                 Manchester, NH 03101
                                                                 650 Elm St #600
Belk, Inc.      North American Specialty Insurance Company                                               Bond Number: 2279538 - Utility Deposit Bond: $38,000
                                                                 Manchester, NH 03101
                                                                 650 Elm St #600                         Bond Number: 2279539 - Utility Deposit Bond - 2550 East
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    Morris Blvd.: $21,000
                                                                 650 Elm St #600                         Bond Number: 2279540 - Utility Deposit Bond - 2800 Hwy 90,
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    Gautier, MS: $25,000
                                                                 650 Elm St #600
Belk, Inc.      North American Specialty Insurance Company                                               Bond Number: 2279541 - Utility Deposit Bond: $17,800
                                                                 Manchester, NH 03101
                                                                 650 Elm St #600                         Bond Number: 2279542 - Utility Deposit Bond - 1200 East
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    County Line Rd., Ridgeland, MS: $52,000
                                                                 650 Elm St #600                         Bond Number: 2279543 - Utility Deposit Bond - 1722 Veterans,
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    McComb, MS: $24,000
                                                                 650 Elm St #600                         Bond Number: 2279544 - Utility Deposit Bond - 350 John R.
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    Junkin Dr., Natchez, MS: $36,116
                                                                 650 Elm St #600                         Bond Number: 2279546 - Utility Deposit Bond - 1651 Highway
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    1 South, Greenville, MS: $30,946
                                                                 650 Elm St #600                         Bond Number: 2279547 - Utility Deposit Bond - 150 Dogwood
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    Pl., Flowood, MS: $34,000
                                                                 650 Elm St #600                         Bond Number: 2279548 - Utility Deposit Bond - 3505
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    Pemberton Blvd., Vicksburg, MS: $30,500
                                                                                                         Bond Number: 2279549 - Utility Deposit Bond - 4920
                                                                 650 Elm St #600
Belk, Inc.      North American Specialty Insurance Company                                               Millhaven Road, Monroe, LA - Account No. OPC 07000:
                                                                 Manchester, NH 03101
                                                                                                         $37,157
              Case 21-30630 Document 64 Filed   in TXSB on 02/24/21 Page 23 of 1503
                                           Schedule A-3

                                                             Claims Related to Deposits and Collateral

     DEBTOR                     COUNTERPARTY                        COUNTERPARTY ADDRESS                                        DESCRIPTION
                                                                 650 Elm St #600
Belk, Inc.      North American Specialty Insurance Company                                               Bond Number: 2304500 - Utility Deposit Bond: $20,335
                                                                 Manchester, NH 03101
                                                                 650 Elm St #600                         Bond Number: 2304501 - Utility Deposit Bond - 200 Paul Huff
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    Parkway: $14,000
                                                                 650 Elm St #600                         Bond Number: 2304503 - Utility Deposit Bond - 2011 North
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    Roan Street, Johnson City, TN: $100,000
                                                                 650 Elm St #600                         Bond Number: 2304504 - Utility Deposit Bond - 670 Turtle
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    Creek Dr.: $40,000
                                                                 650 Elm St #600                         Bond Number: 2304505 - Utility Deposit Bond - Account No.
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    349120270: $17,500
                                                                 650 Elm St #600                         Bond Number: 2304506 - Utility Deposit Bond - 1704 North
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    Dixie Hwy, Elizabethtown, KY: $9,200
                                                                 650 Elm St #600                         Bond Number: 2304507 - Utility Deposit Bond - 3027
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    Knoxville Center Dr.: $30,000
                                                                 650 Elm St #600
Belk, Inc.      North American Specialty Insurance Company                                               Bond Number: 2304508 - Utility Deposit Bond: $1,451
                                                                 Manchester, NH 03101
                                                                 650 Elm St #600
Belk, Inc.      North American Specialty Insurance Company                                               Bond Number: 2304509 - Utility Deposit Bond: $561
                                                                 Manchester, NH 03101
                                                                 650 Elm St #600                         Bond Number: 2304510 - Utility Deposit Bond - 7600 Kingston
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    Pike: $50,000
                                                                 650 Elm St #600                         Bond Number: 2304511 - Utility Deposit Bond - 27001
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    Riverchase Galleria, Hoover, AL: $10,000
                                                                 650 Elm St #600
Belk, Inc.      North American Specialty Insurance Company                                               Bond Number: 2304512 - Utility Deposit Bond: $618,275
                                                                 Manchester, NH 03101
                                                                 650 Elm St #600                         Bond Number: 2304513 - Utility Deposit Bond - Stores #141 &
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    151: $175,000
                                                                 650 Elm St #600                         Bond Number: 2304514 - Utility Deposit Bond - Store #0638 -
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    Greenwood Mall: $22,000
                                                                 650 Elm St #600                         Bond Number: 2304515 - Utility Deposit Bond - 5100 North
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    9th Ave, Pensacola: $26,000
                                                                                                         Bond Number: 2304516 - Utility Deposit Bond - Store #603:
                                                                 650 Elm St #600
Belk, Inc.      North American Specialty Insurance Company                                               2100 Riverchase Galleria & Store #953: Lakeshore Parkway:
                                                                 Manchester, NH 03101
                                                                                                         $25,000
                                                                 650 Elm St #600                         Bond Number: 2304517 - Utility Deposit Bond - Acct #216-
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    0602.001: $20,000
                                                                 650 Elm St #600                         Bond Number: 2304518 - Utility Deposit Bond - Acct #216-
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    0242.001: $50,000
                                                                 650 Elm St #600                         Bond Number: 2304519 - Utility Deposit Bond - Acct #141-
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    0417.001: $35,000
                                                                 650 Elm St #600                         Bond Number: 2304520 - Utility Deposit Bond - Store #615:
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    900 Commons Dr.: $40,000
                                                                 650 Elm St #600                         Bond Number: 2304521 - Utility Deposit Bond - Store #345:
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    270 Citrus Tower Blvd., Clermont, FL: $19,695
                                                                 650 Elm St #600                         Bond Number: 2304522 - Utility Deposit Bond - Store #344:
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    2111 Collier Parkway, Land O'Lakes, FL: $18,825
                                                                 650 Elm St #600                         Bond Number: 2304523 - Utility Deposit Bond - Store #563:
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    1801 Northeast Hwy 19, Crystal River, FL: $18,505
                                                                 650 Elm St #600                         Bond Number: 2304524 - Utility Deposit Bond - Store #0636
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    Mullins Colony: $23,450
                                                                 650 Elm St #600                         Bond Number: 2304525 - Utility Deposit Bond - Store #459:
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    470 Pinnacle Parkway: $80,000
                                                                 650 Elm St #600                         Bond Number: 2304526 - Utility Deposit Bond - Store #388:
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    2342 Surfside Blvd., Cape Coral, FL: $29,600
                                                                 650 Elm St #600                         Bond Number: 2304527 - Utility Deposit Bond - Store #380:
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    2615 Medical Center Parkway: $44,800
                                                                 650 Elm St #600
Belk, Inc.      North American Specialty Insurance Company                                               Bond Number: 2304528 - Utility Deposit Bond: $16,250
                                                                 Manchester, NH 03101
                                                                 650 Elm St #600                         Bond Number: 2304529 - Utility Deposit Bond - Store #627:
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    2415 North Monroe Street: $53,800
                                                                 650 Elm St #600                         Bond Number: 2304530 - Utility Deposit Bond - Store #614:
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    301 Cox Creek Parkway: $37,200
                                                                 650 Elm St #600                         Bond Number: 2304531 - Utility Deposit Bond - 1018 Mendel
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    David Dr., Jackson, MS: $14,147
                                                                                                         Bond Number: 2304532 - Utility Deposit Bond - #114 Coastal
                                                                 650 Elm St #600                         Mall, #516 Colonial Mall Mens/Child, #516 Colonial Mall
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    Women, #516 Colonial Mall Sign, #551 Inlet Square Mall:
                                                                                                         $80,000
                                                                 650 Elm St #600
Belk, Inc.      North American Specialty Insurance Company                                               Bond Number: 2304533 - Utility Deposit Bond: $1,300
                                                                 Manchester, NH 03101
                                                                 650 Elm St #600                         Bond Number: 2304534 - Utility Deposit Bond - 2261 Town
Belk, Inc.      North American Specialty Insurance Company
                                                                 Manchester, NH 03101                    Center Ave.: $19,835
                                                                 650 Elm St #600
Belk, Inc.      North American Specialty Insurance Company                                               Bond Number: 2304542 - Utility contract deposit: $103,770
                                                                 Manchester, NH 03101
                                                                                                         Cash utility deposits totaling $136,544.25 in various amounts at
Belk, Inc.      Various utility providers                        Various addresses
                                                                                                         various locations
                                                                 401 N. Research Pkwy, 1st Floor
                                                                                                         L/C ID: IS000088738U: $4,000,000
Belk, Inc.      Wells Fargo Bank, N.A.                           MAC D4004-017
                                                                 Winston-Salem, NC 27101-4157
              Case 21-30630 Document 64 Filed   in TXSB on 02/24/21 Page 24 of 1503
                                           Schedule A-3

                                             Claims Related to Deposits and Collateral

     DEBTOR                   COUNTERPARTY          COUNTERPARTY ADDRESS                                     DESCRIPTION
                                                 401 N. Research Pkwy, 1st Floor
                                                                                         L/C ID: IS000101453U: $2,000,000
Belk, Inc.      Wells Fargo Bank, N.A.           MAC D4004-017
                                                 Winston-Salem, NC 27101-4157
                                                 401 N. Research Pkwy, 1st Floor
                                                                                         L/C ID: IS000116914U: $4,700,000
Belk, Inc.      Wells Fargo Bank, N.A.           MAC D4004-017
                                                 Winston-Salem, NC 27101-4157
                                                 401 N. Research Pkwy, 1st Floor
                                                                                         L/C ID: IS000129225U: $1,000,000
Belk, Inc.      Wells Fargo Bank, N.A.           MAC D4004-017
                                                 Winston-Salem, NC 27101-4157
                                                 401 N. Research Pkwy, 1st Floor
                                                                                         L/C ID: LC968-133247: $20,000
Belk, Inc.      Wells Fargo Bank, N.A.           MAC D4004-017
                                                 Winston-Salem, NC 27101-4157
                                                 401 N. Research Pkwy, 1st Floor
                                                                                         L/C ID: SM202485: $36,000
Belk, Inc.      Wells Fargo Bank, N.A.           MAC D4004-017
                                                 Winston-Salem, NC 27101-4157
                                                 401 N. Research Pkwy, 1st Floor
                                                                                         L/C ID: SM214999: $45,000
Belk, Inc.      Wells Fargo Bank, N.A.           MAC D4004-017
                                                 Winston-Salem, NC 27101-4157
                                                 401 N. Research Pkwy, 1st Floor
                                                                                         L/C ID: SM218346: $920,000
Belk, Inc.      Wells Fargo Bank, N.A.           MAC D4004-017
                                                 Winston-Salem, NC 27101-4157
                                                 401 N. Research Pkwy, 1st Floor
                                                                                         L/C ID: SM238972: $13,875,000
Belk, Inc.      Wells Fargo Bank, N.A.           MAC D4004-017
                                                 Winston-Salem, NC 27101-4157
                     Case 21-30630 Document 64 Filed    in TXSB on 02/24/21 Page 25 of 1503
                                                   Schedule A-4

                                                                                         Claims Related to Liens


              DEBTOR                                        COUNTERPARTY                                    COUNTERPARTY ADDRESS                                   DESCRIPTION
                                                                                                        100 Federal Street
Bear Parent Inc.                 Bank of America, N.A., as ABL Collateral Agent                                                              All assets
                                                                                                        Boston, MA 02110
                                                                                                        1585 Broadway
Bear Parent Inc.                 Morgan Stanley Senior Funding, Inc., as First Lien Collateral Agent                                         All assets
                                                                                                        New York, NY 10036
                                                                                                        50 South Sixth Street, Suite 1290
Bear Parent Inc.                 Wilmington Trust, National Association, as Collateral Agent                                                 All assets
                                                                                                        Minneapolis, MN 55402
                                                                                                        100 Federal Street
Belk Accounts Receivable LLC     Bank of America, N.A., as ABL Collateral Agent                                                              All assets
                                                                                                        Boston, MA 02110
                                                                                                                                             All rights, titles and interests in the collateral connected to
                                                                                                        170 West Election Drive, Suite 125
Belk Accounts Receivable LLC     GE Money Bank                                                                                               the Program Agreement
                                                                                                        Draper, UT 84020
                                                                                                                                             (see Exhibit A to the UCC)
                                                                                                        1585 Broadway
Belk Accounts Receivable LLC     Morgan Stanley Senior Funding, Inc., as First Lien Collateral Agent                                         All assets
                                                                                                        New York, NY 10036
                                                                                                        50 South Sixth Street, Suite 1290
Belk Accounts Receivable LLC     Wilmington Trust, National Association, as Collateral Agent                                                 All assets
                                                                                                        Minneapolis, MN 55402
                                                                                                        100 Federal Street
Belk Administration Company      Bank of America, N.A., as ABL Collateral Agent                                                              All assets
                                                                                                        Boston, MA 02110
                                                                                                        1585 Broadway
Belk Administration Company      Morgan Stanley Senior Funding, Inc., as First Lien Collateral Agent                                         All assets
                                                                                                        New York, NY 10036
                                                                                                        50 South Sixth Street, Suite 1290
Belk Administration Company      Wilmington Trust, National Association, as Collateral Agent                                                 All assets
                                                                                                        Minneapolis, MN 55402
                                                                                                        100 Federal Street
Belk Department Stores LP        Bank of America, N.A., as ABL Collateral Agent                                                              All assets
                                                                                                        Boston, MA 02110
                                                                                                        15 West 47th Street, Suite 702       Consigned Merchandise
Belk Department Stores LP        Beauty Gem, Inc.
                                                                                                        New York, NY 10036                   (jewelry)
                                                                                                        15 West 47th Street, Suite 702       Consigned Merchandise
Belk Department Stores LP        Beauty Gem, Inc.
                                                                                                        New York, NY 10036                   (jewelry)
                                                                                                                                             All rights, titles and interests in the collateral connected to
                                                                                                        170 West Election Drive, Suite 125
Belk Department Stores LP        GE Money Bank                                                                                               the Program Agreement
                                                                                                        Draper, UT 84020
                                                                                                                                             (see Exhibit A to the UCC)
                                                                                                        1585 Broadway
Belk Department Stores LP        Morgan Stanley Senior Funding, Inc., as First Lien Collateral Agent                                         All assets
                                                                                                        New York, NY 10036
                                                                                                        50 South Sixth Street, Suite 1290
Belk Department Stores LP        Wilmington Trust, National Association, as Collateral Agent                                                 All assets
                                                                                                        Minneapolis, MN 55402
                                                                                                        100 Federal Street
Belk Ecommerce LLC               Bank of America, N.A., as ABL Collateral Agent                                                              All assets
                                                                                                        Boston, MA 02110
                                                                                                        1585 Broadway
Belk Ecommerce LLC               Morgan Stanley Senior Funding, Inc., as First Lien Collateral Agent                                         All assets
                                                                                                        New York, NY 10036
                                                                                                        50 South Sixth Street, Suite 1290
Belk Ecommerce LLC               Wilmington Trust, National Association, as Collateral Agent                                                 All assets
                                                                                                        Minneapolis, MN 55402
                                                                                                        100 Federal Street
Belk Gift Card Company LLC       Bank of America, N.A., as ABL Collateral Agent                                                              All assets
                                                                                                        Boston, MA 02110
                                                                                                        1585 Broadway
Belk Gift Card Company LLC       Morgan Stanley Senior Funding, Inc., as First Lien Collateral Agent                                         All assets
                                                                                                        New York, NY 10036
                                                                                                        50 South Sixth Street, Suite 1290
Belk Gift Card Company LLC       Wilmington Trust, National Association, as Collateral Agent                                                 All assets
                                                                                                        Minneapolis, MN 55402
                                                                                                        100 Federal Street
Belk International, Inc.         Bank of America, N.A., as ABL Collateral Agent                                                              All assets
                                                                                                        Boston, MA 02110
                                                                                                        1585 Broadway
Belk International, Inc.         Morgan Stanley Senior Funding, Inc., as First Lien Collateral Agent                                         All assets
                                                                                                        New York, NY 10036
                                                                                                        50 South Sixth Street, Suite 1290
Belk International, Inc.         Wilmington Trust, National Association, as Collateral Agent                                                 All assets
                                                                                                        Minneapolis, MN 55402
                                                                                                        100 Federal Street
Belk Merchandising LLC           Bank of America, N.A., as ABL Collateral Agent                                                              All assets
                                                                                                        Boston, MA 02110
                                                                                                        1585 Broadway
Belk Merchandising LLC           Morgan Stanley Senior Funding, Inc., as First Lien Collateral Agent                                         All assets
                                                                                                        New York, NY 10036
                                                                                                        50 South Sixth Street, Suite 1290
Belk Merchandising LLC           Wilmington Trust, National Association, as Collateral Agent                                                 All assets
                                                                                                        Minneapolis, MN 55402
                                                                                                        62 West 47th Street, Suite 603       Consigned Merchandise
Belk Stores of Mississippi LLC   A.V. Jewelry of NY, Ltd.
                                                                                                        New York, NY 10036                   (jewelry)
                                                                                                        100 Federal Street
Belk Stores of Mississippi LLC   Bank of America, N.A., as ABL Collateral Agent                                                              All assets
                                                                                                        Boston, MA 02110
                                                                                                        15 West 47th Street, Suite 702       Consigned Merchandise
Belk Stores of Mississippi LLC   Beauty Gem, Inc.
                                                                                                        New York, NY 10036                   (jewelry)
                                                                                                        1585 Broadway
Belk Stores of Mississippi LLC   Morgan Stanley Senior Funding, Inc., as First Lien Collateral Agent                                         All assets
                                                                                                        New York, NY 10036
                                                                                                        50 South Sixth Street, Suite 1290
Belk Stores of Mississippi LLC   Wilmington Trust, National Association, as Collateral Agent                                                 All assets
                                                                                                        Minneapolis, MN 55402
                                                                                                        100 Federal Street
Belk Stores of Virginia LLC      Bank of America, N.A., as ABL Collateral Agent                                                              All assets
                                                                                                        Boston, MA 02110
                                                                                                                                             All rights, titles and interests in the collateral connected to
                                                                                                        170 West Election Drive, Suite 125
Belk Stores of Virginia LLC      GE Money Bank                                                                                               the Program Agreement
                                                                                                        Draper, UT 84020
                                                                                                                                             (see Exhibit A to the UCC)
                                                                                                        1585 Broadway
Belk Stores of Virginia LLC      Morgan Stanley Senior Funding, Inc., as First Lien Collateral Agent                                         All assets
                                                                                                        New York, NY 10036
                                                                                                        50 South Sixth Street, Suite 1290
Belk Stores of Virginia LLC      Wilmington Trust, National Association, as Collateral Agent                                                 All assets
                                                                                                        Minneapolis, MN 55402
                                                                                                        100 Federal Street
Belk Stores Services, Inc.       Bank of America, N.A., as ABL Collateral Agent                                                              All assets
                                                                                                        Boston, MA 02110
                                                                                                        1585 Broadway
Belk Stores Services, Inc.       Morgan Stanley Senior Funding, Inc., as First Lien Collateral Agent                                         All assets
                                                                                                        New York, NY 10036
                                                                                                        2389 Vauxhall Rd                     Consigned Merchandise
Belk Stores Services, Inc.       Tessler & Weiss/Premesco
                                                                                                        Union, NJ 07083                      (jewelry)
                                                                                                        50 South Sixth Street, Suite 1290
Belk Stores Services, Inc.       Wilmington Trust, National Association, as Collateral Agent                                                 All assets
                                                                                                        Minneapolis, MN 55402
                                                                                                        100 Federal Street
Belk Texas Holdings LLC          Bank of America, N.A., as ABL Collateral Agent                                                              All assets
                                                                                                        Boston, MA 02110
                                                                                                        1585 Broadway
Belk Texas Holdings LLC          Morgan Stanley Senior Funding, Inc., as First Lien Collateral Agent                                         All assets
                                                                                                        New York, NY 10036
                                                                                                        50 South Sixth Street, Suite 1290
Belk Texas Holdings LLC          Wilmington Trust, National Association, as Collateral Agent                                                 All assets
                                                                                                        Minneapolis, MN 55402
                                                                                                        15 West 46th Street
Belk, Inc.                       B.H. Multi Com Corp.                                                                                        Consigned Merchandise (jewelry)
                                                                                                        New York, NY 10036
                 Case 21-30630 Document 64 Filed    in TXSB on 02/24/21 Page 26 of 1503
                                               Schedule A-4

                                                                                Claims Related to Liens


             DEBTOR                               COUNTERPARTY                                     COUNTERPARTY ADDRESS                                     DESCRIPTION
                                                                                               100 Federal Street
Belk, Inc.              Bank of America, N.A., as ABL Collateral Agent                                                                All assets
                                                                                               Boston, MA 02110
                                                                                               100 Federal Street                     Removed collateral from 2015 5930028
Belk, Inc.              Bank of America, N.A., as ABL Collateral Agent
                                                                                               Boston, MA 02110                       (Removed equipment described in specific invoices
                                                                                               15 West 47th Street, Suite 702
Belk, Inc.              Beauty Gem, Inc.                                                                                              Consigned Merchandise (jewelry)
                                                                                               New York, NY 10036
                                                                                               One Bulova Avenue                      Consigned Merchandise (jewelry bearing the BULOVA
Belk, Inc.              Bulova Corporation
                                                                                               Woodside, NY 11377                     and CARAVELLE NEW YORK trademarks)
                                                                                                                                      Consigned Merchandise
                                                                                               350 Fifth Avenue                       (jewelry bearing the BULOVA , BULOVA ACCUTRON,
Belk, Inc.              Bulova Corporation
                                                                                               New York, NY 10118                     CARAVELLE NEW YORK, and WITTNAUER
                                                                                                                                      trademarks)
                                                                                               4250 Pennsylvania Ave.
Belk, Inc.              China Pearl, Inc.                                                                                             Consigned Merchandise (jewelry)
                                                                                               La Crescenta, CA 91214
                                                                                               10220 Norris Ave.
Belk, Inc.              CPI Luxury Group                                                                                              Consigned Merchandise (jewelry)
                                                                                               Pacoima, CA 91311
                                                                                               54 West 39th Street
Belk, Inc.              Dasan Inc                                                                                                     Consigned Merchandise (jewelry)
                                                                                               New York, NY 10018
                                                                                                                                      All rights, titles and interests in the collateral connected to
                                                                                               4246 South Riverboat Road, Suite 200
Belk, Inc.              GE Money Bank                                                                                                 the Program Agreement
                                                                                               Salt Lake City, UT 84123
                                                                                                                                      (see Exhibit A to the UCC)
                                                                                                                                      All rights, titles and interests in the collateral connected to
                                                                                               170 West Election Drive, Suite 125
Belk, Inc.              GE Money Bank                                                                                                 the Program Agreement
                                                                                               Draper, UT 84020
                                                                                                                                      (see Exhibit A to the UCC)
                                                                                               One North Castle Drive
Belk, Inc.              IBM Credit LLC                                                                                                Leased equipment
                                                                                               Armonk, NY 10504
                                                                                               One North Castle Drive
Belk, Inc.              IBM Credit LLC                                                                                                Leased equipment
                                                                                               Armonk, NY 10504
                                                                                               1111 Polaris Parkway, Suite A-3
Belk, Inc.              JPMorgan Chase Bank, N.A.                                                                                     Leased equipment
                                                                                               Columbus, OH 43240
                                                                                                                                      A. Assault / Wrongful Termination
                                                                                                                                      B. Discrimination / Harrasment
                        Laron Brown
Belk, Inc.                                                                                     Address Unknown                        C. Retaliation / Perjury
                        (Plaintiff)
                                                                                                                                      D. Defamation of Character
                                                                                                                                      (Plaintiff seeking a judgement of $1 million
                                                                                               235 Great Neck Road                    SP’s name changed to:
Belk, Inc.              Le Vian Corp.
                                                                                               Great Neck, NY 11021                   Le Vian Corp.
                                                                                               235 Great Neck Road
Belk, Inc.              Le Vian Corporation                                                                                           Consigned Merchandise (watches and fine jewelry)
                                                                                               Great Neck, NY 11021
                                                                                               2285 Franklin Road Suite 100
Belk, Inc.              Macquarie Equipment Finance, LLC                                                                              Leased equipment (computer equipment)
                                                                                               Bloomfield Hills, MI 48302
                                                                                               1900 Tyler Street, 3rd Floor
Belk, Inc.              Merit Diamond Corporation                                                                                     Consigned Merchandise (jewelry)
                                                                                               Hollywood, FL 33020
                                                                                                                                      Fixture filing:
                                                                                                                                      4101 Legendary Way
                        Morgan Stanley Senior Funding, Inc., as collateral agent for the Secured 1585 Broadway                        Destin, FL
Belk, Inc.
                        Parties                                                                  New York, NY 10036
                                                                                                                                      11901 Atlantic Blvd. Suite 100
                                                                                                                                      Jacksonville, FL
                                                                                               1585 Broadway
Belk, Inc.              Morgan Stanley Senior Funding, Inc., as First Lien Collateral Agent                                           All assets
                                                                                               New York, NY 10036
                                                                                               1585 Broadway                          Removed collateral from 2015 5928980
Belk, Inc.              Morgan Stanley Senior Funding, Inc., as First Lien Collateral Agent
                                                                                               New York, NY 10036                     (Removed equipment described in specific invoices
                                                                                               500 Hills Drive, Suite 300
Belk, Inc.              Peapack Capital Corporation                                                                                   Leased equipment
                                                                                               Bedminster, NJ 07921
                        Ricco M. Hall, Jr., a minor, by and through his Guadian ad Litem,
                                                                                                                                      Personal Injuries
Belk, Inc.              Natashia Reid; and, Natashia Reid, Individually                        Address Unknown
                                                                                                                                      ($10,000.00)
                        (Plaintiffs)
                                                                                               1385 Broadway
Belk, Inc.              Richline Group, Inc.                                                                                          Consigned Merchandise (jewelry)
                                                                                               New York, NY 10018
                                                                                               1385 Broadway
Belk, Inc.              Richline Group, Inc.                                                                                          Consigned Merchandise (jewelry)
                                                                                               New York, NY 10018
                                                                                               31-00 47th Avenue
Belk, Inc.              Samuel Aaron, Inc.                                                                                            Consigned Merchandise (jewelry)
                                                                                               Long Island City, NY 11101
                                                                                               20 East 46th Street, Suite 603
Belk, Inc.              Sandeep Diamond Corporation                                                                                   Consigned Merchandise (jewelry)
                                                                                               New York, NY 10017
                                                                                               535 5th Avenue, 15th Floor
Belk, Inc.              Sandeep Diamond Corporation                                                                                   Consigned Merchandise (jewelry)
                                                                                               New York, NY 10017
                                                                                               1111 Macarthur Boulevard
Belk, Inc.              SEIKO Corporation of America                                                                                  Consigned Merchandise (Pulsar-branded timepieces)
                                                                                               Mahwah, NJ 07430
                                                                                               1111 Macarthur Boulevard
Belk, Inc.              SEIKO Corporation of America                                                                                  Consigned Merchandise (SEIKO-branded timepieces)
                                                                                               Mahwah, NJ 07430
                                                                                               1111 Macarthur Boulevard
Belk, Inc.              Seiko Watch of America LLC                                                                                    Consigned Merchandise (Pulsar-branded timepieces)
                                                                                               Mahwah, NJ 07430
                                                                                               1111 Macarthur Boulevard
Belk, Inc.              Seiko Watch of America LLC                                                                                    Consigned Merchandise (SEIKO-branded timepieces)
                                                                                               Mahwah, NJ 07430
                                                                                               3001 Maxx Road, None
Belk, Inc.              Sigma Equipment Inc                                                                                           Leased equipment
                                                                                               Evansville, IN 47711
                                                                                               500 Seventh Avenue
Belk, Inc.              Sterling National Bank                                                                                        Consigned Merchandise (jewelry)
                                                                                               New York, NY 10018
                                                                                                                                      Fixture filing:
                                                                                                                                      4101 Legendary Way
                                                                                               50 South Sixth Street, Suite 1290      Destin, FL
Belk, Inc.              Wilmington Trust, National Association, as Agent
                                                                                               Minneapolis, MN 55402
                                                                                                                                      11901 Atlantic Blvd. Suite 100
                                                                                                                                      Jacksonville, FL
                                                                                               50 South Sixth Street, Suite 1290
Belk, Inc.              Wilmington Trust, National Association, as Collateral Agent                                                   All assets
                                                                                               Minneapolis, MN 55402
                                                                                               50 South Sixth Street, Suite 1290      Removed collateral from 2015 5937437
Belk, Inc.              Wilmington Trust, National Association, as Collateral Agent
                                                                                               Minneapolis, MN 55402                  (Removed equipment described in specific invoices
                                                                                               100 Federal Street
Belk-Simpson Company    Bank of America, N.A., as ABL Collateral Agent                                                                All assets
                                                                                               Boston, MA 02110
                 Case 21-30630 Document 64 Filed    in TXSB on 02/24/21 Page 27 of 1503
                                               Schedule A-4

                                                                                Claims Related to Liens


           DEBTOR                                COUNTERPARTY                                      COUNTERPARTY ADDRESS                                    DESCRIPTION
                                                                                               15 West 47th Street, Suite 702       Consigned Merchandise
Belk-Simpson Company    Beauty Gem, Inc.
                                                                                               New York, NY 10036                   (jewelry)
                                                                                                                                    All rights, titles and interests in the collateral connected to
                                                                                               170 West Election Drive, Suite 125
Belk-Simpson Company    GE Money Bank                                                                                               the Program Agreement
                                                                                               Draper, UT 84020
                                                                                                                                    (see Exhibit A to the UCC)
                                                                                               1585 Broadway
Belk-Simpson Company    Morgan Stanley Senior Funding, Inc., as First Lien Collateral Agent                                         All assets
                                                                                               New York, NY 10036
                                                                                               50 South Sixth Street, Suite 1290
Belk-Simpson Company    Wilmington Trust, National Association, as Collateral Agent                                                 All assets
                                                                                               Minneapolis, MN 55402
                        Case 21-30630 Document 64 Filed    in TXSB on 02/24/21 Page 28 of 1503
                                                      Schedule A-5

                                              Claims, Defenses, Cross‐Claims, and Counter‐Claims Related to Litigation, Possible Litigation, and Administrative Actions


                 DEBTOR                                       COUNTERPARTY                                COUNTERPARTY ADDRESS                                             DESCRIPTION
                                                                                                                                                      General Liability Litigation:
                                                                                                                                                      US District Court
Belk Anderson Mall #19, Simon Property
                                               Gosnell, Carolyn                              Address on File                                          District of South Carolina
Group, Inc. dba Anderson Mall
                                                                                                                                                      Anderson Division
                                                                                                                                                      C.A.No. 8:18-cv-03112-BHH
                                                                                                                                                      General Liability Litigation:
                                                                                                                                                      State of South Carolina
Belk at Sandhill Mall                          Thompson, Arthur P                            Address on File
                                                                                                                                                      County of Richland
                                                                                                                                                      Case # 2020CP4002160

                                                                                                                                                      Workers' Compensation Litigation:
Belk Department Store                          Brady, Mary                                   Address on File
                                                                                                                                                      SBWC Claim No: 2007-001892


                                                                                                                                                      General Liability Litigation:
                                                                                                                                                      State of South Carolina
Belk Department Store                          Brucke, Kathy                                 Address on File
                                                                                                                                                      County of Horry
                                                                                                                                                      Case No.2020CP2602363
                                                                                                                                                      Workers' Compensation Litigation:
Belk Department Store                          Lartigue Toland, Susan                        Address on File
                                                                                                                                                      OJCC: 19-021675JW
                                                                                                                                                      Workers' Compensation Litigation:
Belk Department Store and Corvel Corp          Shook, Donna M                                Address on File
                                                                                                                                                      I.C. No.: 19-014455
                                                                                                                                                      Workers' Compensation Litigation:
Belk Department Stores                         Hutcherson, Jim                               Address on File
                                                                                                                                                      OJCC Case No. 20-001135TWS
Belk Department Stores LP                      Hernandez, Michael                            Address on File                                          EEOC Charge
Belk Department Stores LP                      Peeks, Jaime                                  Address on File                                          EEOC Charge
                                                                                             C/O Nixon Jach Hubbard, PLLC
                                                                                             Attn: Michael Nixon
                                                                                                                                                      Real Estate Lawsuit-Belk Plaintiff - 017-318491-20 In the
Belk Department Stores LP                      Shops At Broad, LLC (Defendant)               Jpmorgan International Plaza III
                                                                                                                                                      District Court, 17th Judicial District, Tarrant County, TX
                                                                                             14241 Dallas Parkway, Suite 575
                                                                                             Dallas, TX 75254
                                                                                                                                                      General Liability Litigation:
Belk Department Stores, L.P.                   Clark, Barbara                                Address on File                                          Circuit Court of Hamilton County, Tennessee
                                                                                                                                                      No: 19-C-758
                                                                                                                                                      Workers' Compensation Litigation:
Belk Department Stores, L.P.                   Hough, Toni                                   Address on File                                          Circuit Court of Sevier County, Tennessee
                                                                                                                                                      Docket No. 2006-0240-IV
                                                                                                                                                      General Liability Litigation:
                                                                                                                                                      US District Court
Belk Department Stores, LP                     Stockton, Heather                             Address on File                                          Eastern District of Tennessee
                                                                                                                                                      At Chattanooga
                                                                                                                                                      No,1:19-cv-00332-HSM-CHS
Belk Departments Stores LP                     Hardaway, Laura                               Address on File                                          EEOC Charge
Belk Departments Stores LP                     Rojas, Cindy                                  Address on File                                          EEOC Charge
Belk Ecommerce LLC                             Johnson, Shanaria                             Address on File                                          EEOC Charge
                                               Finzi-Dubois, Sylvia                                                                                   EEOC Charge
Belk Merchandising LLC                                                                       Address on File
                                                                                                                                                      Demand Letter
                                                                                                                                                      General Liability Litigation:
Belk Stores of Mississippi, LLC, Robert
                                               Koretoff, Nina                                Address Unknown                                          Circuit Court of Lamar Coutny, Mississippi
Carson, individually
                                                                                                                                                      Cause No,. 37CI1:19-cv-139
                                                                                             c/o James M. Bowling, IV
                                                                                                                                                      Condemnation - Charlottesville, VA
                                                                                             St. John, Lawrence, & Quagliana, LLP
Belk Stores of Virginia, LLC                   Commissioner of Highways                                                                               Virginia: In the Circuit Court for Albemarle County
                                                                                             416 Park Street
                                                                                                                                                      CL15-212
                                                                                             Charlottesville, VA 2202
                                                                                             Anya Armbrister, Investigator
Belk Stores Services, Inc., now Belk Stores                                                  Employee Benefits Security Administration
                                               Department of Labor                                                                                    Medical Plan Audit
Services, LLC                                                                                61 Forsyth Street, SW, Suite 7B54
                                                                                             Atlanta, GA 30303
                                                                                             Niki McConnell, Investigator
                                                                                             Employee Benefits Security Administration
                                                                                             61 Forsyth Street, SW, Suite 7B54
                                                                                             Atlanta, GA 30303
Belk Stores Services, Inc., now Belk Stores
                                               Department of Labor                                                                                    Pension Audit
Services, LLC                                                                                Jennifer Donald, Senior Investigator
                                                                                             US Department of Labor – Employee Benefits Security
                                                                                             Administration
                                                                                             61 Forsyth Street SW, Suite 7B54
                                                                                             Atlanta GA 30303
                                                                                             C/O Zarin & Associates P.C.
                                                                                             Attn: Scott Zarin
                                                                                             One Penn Plaza                                           IP Lawsuit - 1:14-cv-01254-JHS
Belk Stores Services, Inc., now Belk Stores                                                  Suite 4615
                                               The Fashion Exchange LLC
Services, LLC                                                                                New York, NY 10119                                       The Fashion Exchange, LLC v. Hybrid Promotions, LLC,
                                                                                                                                                      et al., including Belk Stores Services, Inc.
                                                                                             Simon Gluck & Kane LLP
                                                                                             Same address as Zarin & Associates P.C.
                                                                                                                                                      General Liability Litigation:
Belk, Inc,                                     Williams, Lafeathura                          Address on File                                          Circuit Court of Jefferson County, Alabama
                                                                                                                                                      Civil Action No.: 01-CV-2020-902325
                                                                                                                                                      General Liability Litigation:
                                                                                                                                                      US District Court
Belk, Inc.                                     Afrin, Sadia                                  Address on File                                          Middle District of Florida
                                                                                                                                                      Ocala Division
                                                                                                                                                      Case No:5:20-cv-3-Oc-30PRL
                                                                                                                                                      Workers' Compensation Litigation:
Belk, Inc.                                     Bell, Rosemary                                Address on File
                                                                                                                                                      2020-084436
                                                                                                                                                      Workers' Compensation Litigation:
Belk, Inc.                                     Blash, Doris                                  Address on File
                                                                                                                                                      WCC File#: TBD
Belk, Inc.                                     Carswell, Kenyatta                            Address on File                                          Employment Demand letter
                                                                                             C/O Flachsbart & Greenspoon, LLC
                                                                                             Attn: William W. Flachsbart
Belk, Inc.                                     Cascades Branding Innovation LLC                                                                       IP Demand Letter
                                                                                             333 N. Michigan Ave, 27th Floor
                                                                                             Chicago, IL 60601
               Case 21-30630 Document 64 Filed    in TXSB on 02/24/21 Page 29 of 1503
                                             Schedule A-5

                        Claims, Defenses, Cross‐Claims, and Counter‐Claims Related to Litigation, Possible Litigation, and Administrative Actions


             DEBTOR                      COUNTERPARTY                                   COUNTERPARTY ADDRESS                                         DESCRIPTION
                                                                                                                                Workers' Compensation Litigation:
Belk, Inc.               Castro, Lilia                                    Address on File
                                                                                                                                IC File#16-738203
                                                                                                                                General Liability Litigation:
                                                                                                                                District Court Angelina County, Texas
Belk, Inc.               Davis, Sandra L                                  Address on File
                                                                                                                                159th Judicial District
                                                                                                                                Cause No. CV-00039-18-01
Belk, Inc.               DeLaCruz, Yesica                                 Address on File                                       EEOC Charge



                                                                          Attorney General
                                                                                                                                Easement v Condemnation - Statesville, NC
                                                                          Transportation Section
Belk, Inc.               Department of Transportation (NC)                                                                      2020-CVS-1666 Iredell County
                                                                          1505 Mail Service Center
                                                                                                                                DOT v Belk
                                                                          Raleigh, NC 27699



                                                                          c/o Shelby Randall, Right of Way Agent
                                                                          Professional Property Services, Inc.
                                                                                                                                Condemnation - Mooresville, NC
                                                                          18335 Old Statesville Road, Unit A
                                                                                                                                Iredell County Tax Parcel 4647-86-7300
                                                                          Cornelius, NC 28031
                                                                                                                                350 West Plaza Drive
Belk, Inc.               Department of Transportation (NC)
                                                                                                                                Proposed NC 150 from East of SR 1840 (Greenwood
                                                                          Attorney General
                                                                                                                                Road) in Catawba County to US 21 in Iredell County
                                                                          Transportation Section
                                                                                                                                construction project in Iredell County
                                                                          1505 Mail Service Center
                                                                          Raleigh, NC 27699
                         Devos, Constance & Christopher (on behalf of                                                           General Liability Litigation:
Belk, Inc.                                                                Address on File
                         minor)                                                                                                 Non-suit
                                                                                                                                General Liability Litigation:
                                                                                                                                US District Court
Belk, Inc.               Doyle, Joan Ann                                  Address on File                                       Middle District of Florida
                                                                                                                                Ocala Division
                                                                                                                                5:20-CV-00490-JSM-PRL
                                                                                                                                General Liability Litigation:
                         Durso, Gail as the Personal Representative of the                                                      Circuit Court of the Sixth Judicial Circuit
Belk, Inc.                                                                 Address on File
                         Estate of Glenn David Garton, Deceased                                                                 Pasco County, Florida
                                                                                                                                2019-CA-000775
                                                                                                                                General Liability Litigation:
                                                                                                                                US District Court
Belk, Inc.               Eaton, Victoria                                  Address on File                                       District of South Carolina
                                                                                                                                Charleston Division
                                                                                                                                2:19-cv-02970-BHH
                                                                                                                                Workers' Compensation Litigation:
Belk, Inc.               Fairwell, Sandra                                 Address on File
                                                                                                                                WCC File #1720856
                                                                                                                                Workers' Compensation Litigation:
Belk, Inc.               Fisher, Diane                                    Address on File
                                                                                                                                OJCC Case No. 20-0291149MAM
                                                                                                                                General Liability Litigation:
Belk, Inc.               Fowler, Mary                                     Address on File                                       Circuit Court for Knox County, Tennessee
                                                                                                                                No: 2-12-18
                                                                                                                                Workers' Compensation Litigation:
Belk, Inc.               Fryman, Elizabeth                                Address on File
                                                                                                                                IC File# 098806
                                                                                                                                General Liability Litigation:
                         Gaskins, Shirley                                                                                       State Court of Lowndes County
Belk, Inc.                                                                Address on File
                         Gaskins, Ronnie                                                                                        State of Georgia
                                                                                                                                Civil Action No. 2019SCV0244
                                                                                                                                Workers' Compensation Litigation:
Belk, Inc.               Greene, Aimee                                    Address on File
                                                                                                                                IC File # 20-005050
                                                                                                                                Workers' Compensation Litigation:
Belk, Inc.               Harris, Theresa                                  Address on File
                                                                                                                                I.C File# 20-709533
                                                                                                                                Workers' Compensation Litigation:
Belk, Inc.               Harrison, Annette                                Address on File
                                                                                                                                WCC File # 0824707
                                                                                                                                General Liability Litigation:
Belk, Inc.               Hill, Michael, as Father and Next of Kin of minor Address on File                                      Circuit of Jefferson County, Alabama
                                                                                                                                Civil Action No 01-CV-2020-904052.00
                                                                                                                                Workers' Compensation Litigation:
                                                                                                                                Circuit Court for the 23rd Judicial Circuit of Madison
Belk, Inc.               Hollis, Nadine                                   Address on File
                                                                                                                                County, Alabama
                                                                                                                                Civil Action: 47-CV-2019-902193-JPS
                                                                                                                                Workers' Compensation Litigation:
Belk, Inc.               Holmes, Chester                                  Address on File
                                                                                                                                OJCC Case No. 14-022291NSW
                                                                                                                                Workers' Compensation Litigation:
Belk, Inc.               Humphries, Grace                                 Address on File
                                                                                                                                WCC File No. 0806517
                                                                                                                                General Liability Litigation:
                                                                                                                                State of Louisana
Belk, Inc.               Jennings, Patricia                               Address on File                                       Parish of Ouachita
                                                                                                                                Fourth Judicial District Court
                                                                                                                                Docket Number C-20190746
                                                                                                                                General Liability Litigation:
                         Jones, Eleanore                                                                                        Superior Court of Glynn County
Belk, Inc.                                                                Address on File
                         Jones, Curtis                                                                                          State of Georgia
                                                                                                                                Civil Action No CE19-00779
                                                                                                                                Workers' Compensation Litigation:
Belk, Inc.               Lacewell, Cecilia                                Address on File
                                                                                                                                NCIC: 627703 & 636275
                                                                                                                                Workers' Compensation Litigation:
Belk, Inc.               Lettley, Charlisa                                Address on File
                                                                                                                                IC: 18-014876
                                                                                                                                Workers' Compensation Litigation:
Belk, Inc.               Liberti, Alexandras                              Address on File
                                                                                                                                OJCC: 20-027976WWA
                                                                                                                                General Liability Litigation:
                                                                                                                                General Court of Justixe Superior Court Division
Belk, Inc.               Little, Judy                                     Address on File                                       State of North Carolina
                                                                                                                                County of Anson
                                                                                                                                20-CVS-79
                                                                                                                                Workers' Compensation Litigation:
Belk, Inc.               McCarley, Mary                                   Address on File
                                                                                                                                WCC File #2005357
               Case 21-30630 Document 64 Filed    in TXSB on 02/24/21 Page 30 of 1503
                                             Schedule A-5

                        Claims, Defenses, Cross‐Claims, and Counter‐Claims Related to Litigation, Possible Litigation, and Administrative Actions


             DEBTOR                      COUNTERPARTY                                    COUNTERPARTY ADDRESS                                             DESCRIPTION
                                                                                                                                     Workers' Compensation Litigation:
Belk, Inc.               McDowell, Tabitha                                  Address on File
                                                                                                                                     WCC File #2011496
                                                                                                                                     Workers' Compensation Litigation:
Belk, Inc.               McWhirter, Brian                                   Address on File
                                                                                                                                     WCC File #2008970
Belk, Inc.               Oden, Samantha                                     Address on File                                          EEOC Charge
                                                                                                                                     Workers' Compensation Litigation:
Belk, Inc.               Page, Gwendolyn                                    Address on File
                                                                                                                                     WCC File No. 2016443
                                                                                                                                     Workers' Compensation Litigation:
Belk, Inc.               Patterson, Briana                                  Address on File
                                                                                                                                     WCC File # 2011444
                                                                                                                                     Workers' Compensation Litigation:
Belk, Inc.               Rackley, Jared                                     Address on File
                                                                                                                                     OJCC# 14-006506JLN
                                                                                                                                     Workers' Compensation Litigation:
Belk, Inc.               Reed, Jonola                                       Address on File                                          Circuit Court of Mobile County, Alabama
                                                                                                                                     02-CV-2020-900999.00
                                                                                                                                     Workers' Compensation Litigation:
Belk, Inc.               Robinson, Evangelist                               Address on File
                                                                                                                                     WCC File# 0506013
                                                                                                                                     Workers' Compensation Litigation:
Belk, Inc.               Seale, Caryll                                      Address on File
                                                                                                                                     Injury No 19-085531
                                                                                                                                     Workers' Compensation Litigation:
Belk, Inc.               Seay, Shirley                                      Address on File
                                                                                                                                     WCC File #2014331
                                                                                                                                     Workers' Compensation Litigation:
Belk, Inc.               Sexton, Doris                                      Address on File
                                                                                                                                     MWCC No: 1604962
                                                                                                                                     Workers' Compensation Litigation:
Belk, Inc.               Smallwood, Danita                                  Address on File
                                                                                                                                     2020-112171
                                                                                                                                     Workers' Compensation Litigation:
Belk, Inc.               Smith, Angela                                      Address on File
                                                                                                                                     I.C. No. 20-026647
                                                                            c/o Bruce A. Berlinksy, Esquire                          Condemnation - North Charleston, SC
                         State of South Carolina, County of Charleston,     PO Box 206 (29402)                                       In the Court of Common Pleas for the Ninth Judicial
Belk, Inc.
                         City of North Charleston (Condemnor)               One Carriage Lane, Bldg. F                               Circuit
                                                                            Charleston, SC 29407                                     2020-CP-1002667
                                                                                                                                     General Liability Litigation:
                                                                                                                                     Superior Court for the County of Columbia
Belk, Inc.               Strickland, Charllene                              Address on File
                                                                                                                                     State of Georgia
                                                                                                                                     Civil Action File No. 2021ECV0002
                                                                                                                                     Workers' Compensation Litigation:
Belk, Inc.               Studenmund, Sandra                                 Address on File
                                                                                                                                     WCC File No.: 06171087
                                                                                                                                     Workers' Compensation Litigation:
Belk, Inc.               Townsend, Timothy                                  Address on File
                                                                                                                                     WCC File No. 1910335
                                                                            C/O K&L Gates, LLC
                         Triangle SC, LLC                                   Attn: Marla Tun Reschly
Belk, Inc.                                                                                                                           Contract Dispute Letter
                                                                            300 South Tryon Street, Suite 1000
                                                                            Charlotte, NC 28202
                                                                                                                                     Workers' Compensation Litigation:
Belk, Inc.               Vest, Laura                                        Address on File
                                                                                                                                     1090-WC-XX-XXXXXXX
                                                                            C/O Arnold & Porter
                                                                            Attn: Robert C. Mason
                                                                            250 West 55th Street
                                                                            New York, NY 10019

                         Visa Inc., Visa Usa, Inc., Visa International      C/O Holwell, Shuster And Goldberg
                         Service Association, Mastercard Incorporated and   Attn: Michael S. Shuster
Belk, Inc.                                                                                                                           Antitrust Dispute
                         Mastercard International Incorporated              425 Lexington Avenue
                         (Defendants)                                       New York, NY 10017

                                                                            C/O Paul Weiss
                                                                            Attn: Gary R. Carney
                                                                            1285 Avenue Of The Americas
                                                                            New York, NY 10019
                                                                                                                                     Workers' Compensation Litigation:
Belk, Inc.               Walker, Mardester                                  Address on File
                                                                                                                                     WCC File No. 1912816
                                                                                                                                     Workers' Compensation Litigation:
Belk, Inc.               Webster, Victoria                                  Address on File
                                                                                                                                     WCC File No. 1908101
                                                                                                                                     Workers' Compensation Litigation:
Belk, Inc.               Weems, Janice                                      Address on File
                                                                                                                                     W139006
                         Bailey, Jacqueline                                                                                          EEOC Charge
Belk, Inc.                                                                  Address on File
                                                                                                                                     Demand Letter
Belk, Inc.               Coleman, Sharon                                    Address on File                                          EEOC Charge
                                                                                                                                     Employment Litigation
Belk, Inc.               Cuyler, Thomas                                     Address on File                                          Thomas Cuyler v. Belk, Inc. (Cathy Halstead, Jo
                                                                                                                                     Bickford, Michelle Barton & Paul Ferrier)
                                                                            C/O Fross Zelnick Lehrman & Zissu, P.C.
                                                                                                                                     IP Arbitration - 18-cv-07289
                                                                            Attn: John P. Margiotta, Emily Weiss
                         Gabriel Bros, Inc.
Belk, Inc.                                                                  4 Times Square
                                                                                                                                     Gabriel Bros, Inc. v. Effy Jewelers Corp.; Macy’s, Inc.;
                                                                            17th Floor
                                                                                                                                     and Belk, Inc.
                                                                            New York, NY 10036
                                                                            C/O Doniger / Burroughs
                                                                                                                                     IP Lawsuit - 2:20-cv-07430
                                                                            Attn: Stephen Doniger, Scott Alan Burroughs, Trevor W.
                         Klauber Brothers, Inc.
Belk, Inc.                                                                  Barrett, Justin M. Gomes
                                                                                                                                     Klauber Brothers, Inc. v. Urban Outfitters, Inc., Free
                                                                            603 Rose Avenue
                                                                                                                                     People of PA, LLC, et al., including, Belk, Inc.
                                                                            Venice, CA 90291
Belk, Inc.               Lane, Sylvia                                       Address on File                                          EEOC Charge
                        Case 21-30630 Document 64 Filed    in TXSB on 02/24/21 Page 31 of 1503
                                                      Schedule A-5

                                           Claims, Defenses, Cross‐Claims, and Counter‐Claims Related to Litigation, Possible Litigation, and Administrative Actions


                   DEBTOR                                   COUNTERPARTY                                    COUNTERPARTY ADDRESS                                        DESCRIPTION
                                                                                              C/O Lincoln Derr PLLC
                                                                                              Attn: Sara Lincoln
                                                                                              Capitol Towers (South Tower)
                                                                                              4350 Congress Street, Suite 575
                                                                                              Charlotte, NC 28209

                                                                                              C/O Moore & Van Allen
                                            Lucey Corporation and Sean M. Lucey
Belk, Inc.                                                                                    Attn: Karin M. Mcginnis                              Third Party Subpoena
                                                                                              100 N. Tryon Street, Suite 4700
                                                                                              Charlotte, NC 28202

                                                                                              C/O Alexander Ricks, PLLC
                                                                                              Attn: Alice C. Richey
                                                                                              4601 Park Road, Suite 580
                                                                                              Charlotte, NC 28209
                                                                                                                                                   ADEA Directed Charge
Belk, Inc.                                  No specific party                                 Address on File
                                                                                                                                                   Employment Investigation
                                                                                              C/O Offit Kurmann, P.A.
                                                                                              Attn: John H. Capitano                               Real Estate Lawsuit - 20-CVS-603
                                            Sampson Crossing, LLLP
Belk, Inc.                                                                                    301 South College Street
                                                                                              Suite 2600                                           Sampson Crossing, LLLP v. Belk, Inc.
                                                                                              Charlotte, NC 28202
Belk, Inc.                                  Scott, Sharolyn                                   Address on File                                      EEOC Charge
Belk, Inc.                                  Vaughan, Alloysia                                 Address on File                                      EEOC Charge
                                                                                                                                                   General Liability Litigation:
                                                                                                                                                   Superior Court of Dougherty County
Belk, Inc. (DE)                             Gurien, Anne M                                    Address on File
                                                                                                                                                   State of Georgia
                                                                                                                                                   Civil Action No: SUCV2019001272
                                                                                                                                                   General Liability Litigation:
Belk, Inc. (DE), DBA Belk, Inc.
                                            Bishop, Linda R                                                                                        Superior Court of Bulloch County
Doe #1, John/Jane                                                                             Address on File
                                            Bishop, Buddy                                                                                          State of Georgia
Doe#2, John/Jane
                                                                                                                                                   Civil Action Number: SUCV2020000052
                                                                                                                                                   General Liability Litigation:
                                                                                                                                                   Superior Court of Coffee County
Belk, Inc. (DE), Lewis, Brandy              Carter, Linda                                     Address on File
                                                                                                                                                   State of Georgia
                                                                                                                                                   Civil Action No: SUV2020000353
                                                                                                                                                   Workers' Compensation Litigation:
Belk, Inc. / Corvel Corp                    Pencka, Keli M                                    Address on File
                                                                                                                                                   OJCC# 20-025564WWA
                                                                                                                                                   General Liability Litigation:
Belk, Inc. and Benhjamin Wesley Muller in
                                                                                                                                                   Circuit Court of Faulkner County, Arkansas
his individual capacity and as an employee of Davidson, Zackery                               Address on File
                                                                                                                                                   Civil Division
Belk, Inc.
                                                                                                                                                   Case No. 23CV-20-341
                                                                                                                                                   General Liability Litigation:
                                                                                                                                                   State of South Carolin
Belk, Inc. and Brandon Bradley              Schaeffer, Rachel                                 Address on File                                      County of Horry
                                                                                                                                                   Fifteenth Judicial Circuit
                                                                                                                                                   Civil Action No: 2020-CP-26-00919
                                                                                                                                                   Workers' Compensation Litigation:
Belk, Inc. and CorVel Insurancxe            Elkins, Joanne                                    Address on File
                                                                                                                                                   Docket #18-01450
Belk, Inc. and Hartford Accident & Indemnity                                                                                                       Workers' Compensation Litigation:
                                             Guerrero, Teresa                                 Address on File
Company c/o Corvel                                                                                                                                 SBWC No. 2019-058703
Belk, Inc. and Hartford Accident & Indemnity                                                                                                       Workers' Compensation Litigation:
                                             Hardin, Shelly                                   Address on File
Company c/o Corvel                                                                                                                                 SBWC No. 2019-087451
Belk, Inc. and Hartford Casualty Ins.                                                                                                              Workers' Compensation Litigation:
                                             Fugmann, Bette                                   Address on File
Company c/o Corvel Corporation                                                                                                                     IC File No: 19-038821
                                                                                              C/O IP Edge LLC
Belk, Inc. and its affiliates               Digi Portal LLC                                   Attn: Annette Rathgeber                              IP Demand Letter
                                                                                              Email: annetteg@ipedge.com, admin@ip-edge.com
                                                                                                                                                   General Liability Litigation:
                                                                                                                                                   Circuit Court of the 20th Judicial Circuit in and for Lee
Belk, Inc. and John Doe                     Ophelan, Mary Lou                                 Address on File
                                                                                                                                                   County, Florida
                                                                                                                                                   Case No,: 20-CA-1556
                                                                                                                                                   General Liability Litigation:
Belk, Inc. and Preit-Rubin, Inc. d/b/a                                                                                                             State of South Carolina
                                            Adams, Lillian                                    Address on File
Magnolia Mall                                                                                                                                      County of Florence
                                                                                                                                                   Civil Action No.: 2020-CP-21-0750
Belk, Inc. and Property and Casualty                                                                                                               Workers' Compensation Litigation:
                                            Hubert, Jolene                                    Address on File
Insurance Company of Hartford                                                                                                                      MWCC No. 2006510-R-2405
                                                                                                                                                   General Liability Litigation:
                                                                                                                                                   US District Court
Belk, Inc. and Twin City Fire Insurance     Moore, Shemika, individually and as the natural
                                                                                              Address on File                                      Western District of Louisiana
Company                                     and court appointed tutrix of a minor child
                                                                                                                                                   Monroe Division
                                                                                                                                                   Civil Action No.:3:20-CV-00816
                                                                                                                                                   General Liability Litigation:
                                                                                                                                                   Superior Court of Lowndes County
Belk, Inc. d/b/a Belk                       Brunson, Roberta L                                Address on File
                                                                                                                                                   State of Georgia
                                                                                                                                                   Civil Action No: 2020CV1792
                                                                                                                                                   General Liability Litigation:
                                                                                                                                                   US District Court
Belk, Inc. d/b/a Belk                       Smith, Linda                                      Address on File                                      Middle District of Georgia
                                                                                                                                                   Valdosta Division
                                                                                                                                                   Case No.: 7:20-cv-00226-WLS
                                                                                                                                                   General Liability Litigation:
                                                                                                                                                   State of South Carolina
Belk, Inc. d/b/a Belk and Jane Doe          Thompson, Sharon A                                Address on File
                                                                                                                                                   County of Richland
                                                                                                                                                   Case # 2019-CP-40-04364
                                                                                                                                                   General Liability Litigation:
                                                                                                                                                   US District Court
Belk, Inc., a corporation                   Bennett, Carlene                                  Address on File                                      District of South Carolina
                                                                                                                                                   Anderson Division
                                                                                                                                                   Case No.: 2020CP0400641
                      Case 21-30630 Document 64 Filed    in TXSB on 02/24/21 Page 32 of 1503
                                                    Schedule A-5

                                            Claims, Defenses, Cross‐Claims, and Counter‐Claims Related to Litigation, Possible Litigation, and Administrative Actions


                  DEBTOR                                  COUNTERPARTY                                  COUNTERPARTY ADDRESS                                             DESCRIPTION
Belk, Inc., a Delaware Corporation; Belk
Department Stores, a corporation; Belk
Department Stores, a partnership; Belk
Department Stores, a sole proprietorship;
Professional Facilities Management, Inc., an
Alabama corporation; Albany Mall
Management, Inc., an Alabama corporation;                                                                                                           General Liability Litigation:
Albany Mall, LLC, an Alabama limited                                                                                                                Superior Court of Dougherty County
                                             Yancey, Teresa                                Address Unknown
liability company; Albany Mall Properties,                                                                                                          State of Georgia
LLC, an Alabama limited liability company;                                                                                                          Civil Action No: SUCV2019000541
Aronov Realty Management Inc., an Alabama
corporation; Aronov Realty Company, Inc., an
Alabama corporation; The Aronov
Corporation, an Alabama corporation;
Lakeside Project Solutions, LLC; ABC
Corporation and/or XYZ Entity
                                                                                                                                                    General Liability Litigation:
Belk, Inc., A Foreign Profit Corporation, and                                                                                                       US District Court
Schindler Elevator Corporation, A Foreign     Russell, Brantley S                          Address on File                                          Middle District of Flroida
Profit Corporation                                                                                                                                  Jacksonville Division
                                                                                                                                                    Case 3:20-cv-01135
                                                                                                                                                    General Liability Litigation:
                                                                                                                                                    State of South Carolina
Belk, Inc., and Bronwyn Libeer                Scott, Latoya                                Address on File
                                                                                                                                                    County of Richland
                                                                                                                                                    C.A. No. 2019-CP-40-01195
                                                                                                                                                    General Liability Litigation:
                                                                                                                                                    US District Court
Belk, Inc., and Preit-Rubin, Inc., d/b/a/
                                              Osean, Justin                                Address on File                                          District of South Carolina
Magnolia Mall
                                                                                                                                                    Florence Division
                                                                                                                                                    CA No.: 4:19-cv-02907-MGL
                                                                                                                                                    General Liability Litigation:
Belk, Inc., Fictitious Parties "1-15"         Holmes, Sanderlin                            Address on File                                          Circuit Court of Jefferson County, Alabama
                                                                                                                                                    Civil Action No. 01-CV-2020-901180.00
Belk, Inc., Hartford Underwriters Ins Co,                                                                                                           Workers' Compensation Litigation:
                                              Shumate, Ora                                 Address on File
Corvel Corporation                                                                                                                                  Claim No VA00001692134
                                                                                                                                                    Miscellaneous Lawsuit 20-cv-M531 then 5:20-cv-00169
Belk, Inc., improperly identified as Belk
                                              Leatherman, Janice E.                        Address on File
Department Store
                                                                                                                                                    Janice E. Leatherman v. Belk Department Store
                                                                                                                                                    General Liability Litigation:
Belk, Inc., McKnight Properties, Inc., D Mall,
                                                                                                                                                    State Court of Gwinnett County
LLC, Roofing Professionals, Inc. and John      Williams, Toshia                            Address Unknown
                                                                                                                                                    State of Georgia
Does 6-8
                                                                                                                                                    Civil Action No.: 20-C-03106-S5
                                                                                                                                                    Workers' Compensation Litigation:
Belk, Inc./CorVel Corporation                 Barshini, Rowida                             Address on File
                                                                                                                                                    OJCC Case No: 20-014036RJH
                                                                                                                                                    General Liability Litigation:
Belk, Inc.; Dona Allen; A-H other
                                              Woodall, Irvyll                              Address on File                                          Circuit Court of Lee County, Alabama
unidentified persons and/or entities
                                                                                                                                                    Civil Action No.: 43-CV-2020-900403.00
                                                                                                                                                    General Liability Litigation:
                                                                                                                                                    Circuit Court of the Fourth Judicial Circuit
Belk, Incorporated                            Campbell, Barbara                            Address on File                                          Duval County Florida
                                                                                                                                                    Case No: 16-2017-CA-007503
                                                                                                                                                    Division: CV-B
                     Case 21-30630 Document 64 Filed   in TXSB on 02/24/21 Page 33 of 1503
                                                  Schedule A-6

                                                                             Claims Related to Taxing Authorities

                DEBTOR                             COUNTERPARTY                           COUNTERPARTY ADDRESS                                             DESCRIPTION
                                                                                 North Carolina Department of Revenue
Belk Administraction Company          North Carolina Department of Revenue       P.O. Box 25000                                     Franchise Tax Refund
                                                                                 Raleigh, NC 27640-0640
                                                                                 Department of the Treasury
                                                                                 Internal Revenue Service Center
Belk Department Stores LP             Internal Revenue Service                                                                      CARES Act Employee Retention Credit
                                                                                 333 W Pershing Rd
                                                                                 Kansas City, MO 64108
                                                                                 Comptroller of Public Accounts, P.O. Box
Belk Department Stores, LP.           Texas State Comptroller                                                                       Sales Tax refund for Q4 of FY2021
                                                                                 149354, Austin, TX 78714-9354
                                                                                 Franchise Tax Board
Belk Eccommerce, LLC                  California Secretary of State              P.O. Box 942857                                    Income Tax Refund
                                                                                 Sacramento, CA 94257-0531
                                                                                 Department of the Treasury
                                                                                 Internal Revenue Service Center
Belk Eccommerce, LLC                  Internal Revenue Service                                                                      CARES Act Employee Retention Credit
                                                                                 333 W Pershing Rd
                                                                                 Kansas City, MO 64108
                                                                                 City of Middlesboro
Belk Inc.                             Middlesboro, KY                            PO Box 756                                         Franchise Tax Refund
                                                                                 Middlesboro, KY 40965
                                                                                 Taxation Division, P.O. Box 840, Jefferson City,
Belk Inc.                             Missouri Department of Revenue                                                                Sales Tax refund for Q1 and Q2 of FY2021
                                                                                 MO 65105-0840
                                                                                 Business Tax Division, P.O. Box 26850,
Belk Inc.                             Oklahoma Tax Commission                                                                       Sales Tax refund for Q1 of FY2021
                                                                                 Oklahoma City, OK 73126-0850
                                                                                 Pulaski County Tax Administrator
Belk Inc.                             Pulaski County, KY                         PO Box 658                                         Franchise Tax Refund
                                                                                 Somerset, KY 42502-0658
                                                                                 City of Richmond, KY
Belk Inc.                             Richmond, KY                               PO Box 1268                                        Franchise Tax Refund
                                                                                 Richmond, KY 40476-1268
                                                                                 Tennessee Department of Revenue
                                                                                 Andrew Jackson State Office Building
Belk Inc.                             Tennessee Department of Revenue                                                               Franchise Tax Refund
                                                                                 500 Deaderick Street
                                                                                 Nashville, TN 37242
                                                                                 Comptroller of Public Accounts, P.O. Box
Belk Inc.                             Texas State Comptroller                                                                       Sales Tax refund for Q4 of FY2021
                                                                                 149354, Austin, TX 78714-9354
                                                                                 Department of Taxation
Belk Inc.                             Virginia Department of Taxation            PO Box 1500                                        Income Tax Refund
                                                                                 Richmond VA 23218-1500
                                                                                 North Carolina Department of Revenue
Belk International                    North Carolina Department of Revenue       P.O. Box 25000                                     Franchise Tax Refund
                                                                                 Raleigh, NC 27640-0640
                                                                                 Department of the Treasury
                                                                                 Internal Revenue Service Center
Belk Merchandising LLC                Internal Revenue Service                                                                      CARES Act Employee Retention Credit
                                                                                 333 W Pershing Rd
                                                                                 Kansas City, MO 64108
                                                                                 Florida Department of Revenue
Belk Store Services, Inc.             Florida Department of Revenue              5050 W Tennessee St                                Income Tax Refund
                                                                                 Tallahasee FL 32399-0135
                                                                                 Louisiana Department of Revenue
Belk Store Services, Inc.             Louisiana Department of Revenue            P.O. Box 91011                                     Franchise Tax Refund
                                                                                 Baton Rouge, LA 70821-9011
                                                                                 Department of Revenue
Belk Stores of Mississippi            Mississippi Department of Revenue          P.O. Box 23191                                     Franchise Tax Refund
                                                                                 Jackson, MS 39225-3191
                                                                                 Department of the Treasury
                                                                                 Internal Revenue Service Center
Belk Stores of Mississippi, LLC       Internal Revenue Service                                                                      CARES Act Employee Retention Credit
                                                                                 333 W Pershing Rd
                                                                                 Kansas City, MO 64108
                                                                                 Virginia Retail Sales and Use Tax, P.O. Box
Belk Stores of VA, LLC.               Virginia Department of Taxation                                                               Sales Tax refund for Q2 of FY2021
                                                                                 26627, Richmond, VA 23261-6627
                                                                                 Department of the Treasury
                                                                                 Internal Revenue Service Center
Belk Stores of Virginia, LLC          Internal Revenue Service                                                                      CARES Act Employee Retention Credit
                                                                                 333 W Pershing Rd
                                                                                 Kansas City, MO 64108
                                                                                 Department of the Treasury
                                                                                 Internal Revenue Service Center
Belk, Inc.                            Internal Revenue Service                                                                      CARES Act Employee Retention Credit
                                                                                 333 W Pershing Rd
                                                                                 Kansas City, MO 64108
                                                                                 Louisiana Department of Revenue
Belk, Inc.                            Louisiana Department of Revenue            P.O. Box 91011                                     Franchise Tax Refund
                                                                                 Baton Rouge, LA 70821-9011
                                                                                 SC Department of Revenue
                                                                                 Corporate Taxable
Belk, Inc.                            South Carolina Department of Revenue                                                          Franchise Tax Refund
                                                                                 P.O. Box 100151
                                                                                 Columbia, SC 29202
                                                                                 Department of the Treasury
Fashion Holdings Intermediate LLC &
                                      Internal Revenue Service                   Internal Revenue Service Center                    Income Tax Refund
Subsidiaries
                                                                                 Ogden, UT 84201-0045
                                                                                 Department of the Treasury
Fashion Holdings Intermediate LLC &
                                      Internal Revenue Service                   Internal Revenue Service Center                    Income Tax Refund
Subsidiaries
                                                                                 Ogden, UT 84201-0045
               Case 21-30630 Document 64 Filed    in TXSB on 02/24/21 Page 34 of 1503
                                             Schedule A-5

                        Claims, Defenses, Cross‐Claims, and Counter‐Claims Related to Litigation, Possible Litigation, and Administrative Actions


             DEBTOR                      COUNTERPARTY                                   COUNTERPARTY ADDRESS                                         DESCRIPTION
                                                                                                                                Workers' Compensation Litigation:
Belk, Inc.               Castro, Lilia                                    Address on File
                                                                                                                                IC File#16-738203
                                                                                                                                General Liability Litigation:
                                                                                                                                District Court Angelina County, Texas
Belk, Inc.               Davis, Sandra L                                  Address on File
                                                                                                                                159th Judicial District
                                                                                                                                Cause No. CV-00039-18-01
Belk, Inc.               DeLaCruz, Yesica                                 Address on File                                       EEOC Charge



                                                                          Attorney General
                                                                                                                                Easement v Condemnation - Statesville, NC
                                                                          Transportation Section
Belk, Inc.               Department of Transportation (NC)                                                                      2020-CVS-1666 Iredell County
                                                                          1505 Mail Service Center
                                                                                                                                DOT v Belk
                                                                          Raleigh, NC 27699



                                                                          c/o Shelby Randall, Right of Way Agent
                                                                          Professional Property Services, Inc.
                                                                                                                                Condemnation - Mooresville, NC
                                                                          18335 Old Statesville Road, Unit A
                                                                                                                                Iredell County Tax Parcel 4647-86-7300
                                                                          Cornelius, NC 28031
                                                                                                                                350 West Plaza Drive
Belk, Inc.               Department of Transportation (NC)
                                                                                                                                Proposed NC 150 from East of SR 1840 (Greenwood
                                                                          Attorney General
                                                                                                                                Road) in Catawba County to US 21 in Iredell County
                                                                          Transportation Section
                                                                                                                                construction project in Iredell County
                                                                          1505 Mail Service Center
                                                                          Raleigh, NC 27699
                         Devos, Constance & Christopher (on behalf of                                                           General Liability Litigation:
Belk, Inc.                                                                Address on File
                         minor)                                                                                                 Non-suit
                                                                                                                                General Liability Litigation:
                                                                                                                                US District Court
Belk, Inc.               Doyle, Joan Ann                                  Address on File                                       Middle District of Florida
                                                                                                                                Ocala Division
                                                                                                                                5:20-CV-00490-JSM-PRL
                                                                                                                                General Liability Litigation:
                         Durso, Gail as the Personal Representative of the                                                      Circuit Court of the Sixth Judicial Circuit
Belk, Inc.                                                                 Address on File
                         Estate of Glenn David Garton, Deceased                                                                 Pasco County, Florida
                                                                                                                                2019-CA-000775
                                                                                                                                General Liability Litigation:
                                                                                                                                US District Court
Belk, Inc.               Eaton, Victoria                                  Address on File                                       District of South Carolina
                                                                                                                                Charleston Division
                                                                                                                                2:19-cv-02970-BHH
                                                                                                                                Workers' Compensation Litigation:
Belk, Inc.               Fairwell, Sandra                                 Address on File
                                                                                                                                WCC File #1720856
                                                                                                                                Workers' Compensation Litigation:
Belk, Inc.               Fisher, Diane                                    Address on File
                                                                                                                                OJCC Case No. 20-0291149MAM
                                                                                                                                General Liability Litigation:
Belk, Inc.               Fowler, Mary                                     Address on File                                       Circuit Court for Knox County, Tennessee
                                                                                                                                No: 2-12-18
                                                                                                                                Workers' Compensation Litigation:
Belk, Inc.               Fryman, Elizabeth                                Address on File
                                                                                                                                IC File# 098806
                                                                                                                                General Liability Litigation:
                         Gaskins, Shirley                                                                                       State Court of Lowndes County
Belk, Inc.                                                                Address on File
                         Gaskins, Ronnie                                                                                        State of Georgia
                                                                                                                                Civil Action No. 2019SCV0244
                                                                                                                                Workers' Compensation Litigation:
Belk, Inc.               Greene, Aimee                                    Address on File
                                                                                                                                IC File # 20-005050
                                                                                                                                Workers' Compensation Litigation:
Belk, Inc.               Harris, Theresa                                  Address on File
                                                                                                                                I.C File# 20-709533
                                                                                                                                Workers' Compensation Litigation:
Belk, Inc.               Harrison, Annette                                Address on File
                                                                                                                                WCC File # 0824707
                                                                                                                                General Liability Litigation:
Belk, Inc.               Hill, Michael, as Father and Next of Kin of minor Address on File                                      Circuit of Jefferson County, Alabama
                                                                                                                                Civil Action No 01-CV-2020-904052.00
                                                                                                                                Workers' Compensation Litigation:
                                                                                                                                Circuit Court for the 23rd Judicial Circuit of Madison
Belk, Inc.               Hollis, Nadine                                   Address on File
                                                                                                                                County, Alabama
                                                                                                                                Civil Action: 47-CV-2019-902193-JPS
                                                                                                                                Workers' Compensation Litigation:
Belk, Inc.               Holmes, Chester                                  Address on File
                                                                                                                                OJCC Case No. 14-022291NSW
                                                                                                                                Workers' Compensation Litigation:
Belk, Inc.               Humphries, Grace                                 Address on File
                                                                                                                                WCC File No. 0806517
                                                                                                                                General Liability Litigation:
                                                                                                                                State of Louisana
Belk, Inc.               Jennings, Patricia                               Address on File                                       Parish of Ouachita
                                                                                                                                Fourth Judicial District Court
                                                                                                                                Docket Number C-20190746
                                                                                                                                General Liability Litigation:
                         Jones, Eleanore                                                                                        Superior Court of Glynn County
Belk, Inc.                                                                Address on File
                         Jones, Curtis                                                                                          State of Georgia
                                                                                                                                Civil Action No CE19-00779
                                                                                                                                Workers' Compensation Litigation:
Belk, Inc.               Lacewell, Cecilia                                Address on File
                                                                                                                                NCIC: 627703 & 636275
                                                                                                                                Workers' Compensation Litigation:
Belk, Inc.               Lettley, Charlisa                                Address on File
                                                                                                                                IC: 18-014876
                                                                                                                                Workers' Compensation Litigation:
Belk, Inc.               Liberti, Alexandras                              Address on File
                                                                                                                                OJCC: 20-027976WWA
                                                                                                                                General Liability Litigation:
                                                                                                                                General Court of Justixe Superior Court Division
Belk, Inc.               Little, Judy                                     Address on File                                       State of North Carolina
                                                                                                                                County of Anson
                                                                                                                                20-CVS-79
                                                                                                                                Workers' Compensation Litigation:
Belk, Inc.               McCarley, Mary                                   Address on File
                                                                                                                                WCC File #2005357
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 35 of 1503




                               Exhibit C

            Form of New First Lien Credit Facility Documents
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 36 of 1503

                                                                           EXECUTION VERSION


                          AMENDMENT NO. 2 TO CREDIT AGREEMENT

               This AMENDMENT NO. 2 TO CREDIT AGREEMENT, dated as of February 24,
2021 (this “Agreement”), is among BEAR PARENT INC., a Delaware corporation (“Holdings”),
BELK, INC., a Delaware corporation (the “Borrower”), the other Guarantors party hereto, Alter
Domus (US) LLC, as administrative agent and collateral agent (in such capacities, including any
successor thereto, the “Agent”) under the Loan Documents, each Lender party to the Existing
Credit Agreement (as defined below) (collectively, the “Existing Lenders”) and the new lenders
joining the A&R Credit Agreement (as defined below) (collectively, the “New Lenders”, and
together with the Existing Lenders, collectively, the “Lenders”).

                                    PRELIMINARY STATEMENTS

                WHEREAS, reference is made to that certain First Lien Credit Agreement, dated
as of December 10, 2015, as amended by Amendment No. 1 thereto dated as of October 29, 2019
(as amended by such Amendment No. 1 and as in effect immediately prior to the effectiveness of
this Agreement, the “Existing Credit Agreement”; the Existing Credit Agreement as amended
and restated in the form attached as Exhibit A hereto, the “A&R Credit Agreement”; capitalized
terms used but not defined herein having the meanings provided in the A&R Credit Agreement),
among the Borrower, Holdings, the Lenders from time to time party thereto, the Administrative
Agent and the Collateral Agent;

              WHEREAS, the Borrower has requested that (i) the Existing Lenders agree to
amend and restate the Existing Credit Agreement as provided for herein and (ii) the New Lenders
join the A&R Credit Agreement;

                WHEREAS, on the date hereof, (i) the Existing Lenders are willing to amend and
restate the Existing Credit Agreement on the terms set forth in herein and (ii) the New Lenders are
willing to join the A&R Credit Agreement;

             NOW, THEREFORE, in consideration of the undertakings set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

       1.      Amendments to the Existing Loan Documents. Effective as of the Amendment No.
2 Effective Date (as defined below), subject to the satisfaction of the conditions set forth in Section
3 hereof, each of the parties hereto agrees that:

                (a)      the Existing Credit Agreement (excluding all Exhibits thereto (except as set
        forth in clause (b) below), but including the Schedules attached to the A&R Credit
        Agreement on Exhibit A hereto) shall be amended and restated in its entirety and replaced
        as set forth in the document attached as Exhibit A hereto;

                 (b)     Exhibit C (Compliance Certificate), Exhibit D-1 (Assignment and
        Assumption) and Exhibit D-2 (Affiliated Lender Assignment and Assumption are hereby
        deleted in their entirety and a new Exhibit C, Exhibit D-1 and Exhibit D-2 are substituted
        in their stead, each as attached hereto as Exhibit B; and



OMM_US:79432204.10
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 37 of 1503




                (c)   Exhibit R (PIK Toggle Notice) and Exhibit S (Recognition Agreement)
        are hereby added to the A&R Credit Agreement as new Exhibits, each as attached hereto
        as Exhibit C.

        2.     Representations and Warranties. To induce the other parties hereto to enter into
this Agreement, each of the Loan Parties represents and warrants to each of the Lenders party
hereto and the Agent that, after giving effect to this Agreement:

                (a)    the execution, delivery and performance of this Agreement by such Loan
        Party and the consummation of the transactions contemplated herein are within such Loan
        Party’s corporate or other organizational powers;

               (b)     this Agreement has been duly authorized, executed and delivered by such
        Loan Party and constitutes a legal, valid and binding obligation of such Loan Party
        enforceable against such Loan Party in accordance with its terms, except as such
        enforceability may be limited by Debtor Relief Laws and by general principles of equity
        and principles of good faith and fair dealing;

                (c)     no Default or Event of Default exists or has occurred and is continuing as
of the date hereof; and

                (d)     all representations and warranties made in any Loan Document are true and
correct in all material respects as if made on the date hereof; provided that to the extent such
representations and warranties specifically refer to an earlier date, they shall be true and correct in
all material respects as of such earlier date; provided further that, any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects on such respective dates;
provided, further, that to the extent any representation or warranty would not be true or correct
solely as a result of customary events or circumstances in connection with the Plan of
Reorganization, such representation or warranty shall not be deemed to be untrue or incorrect in
any material respect.

        3.    Conditions Precedent. This Agreement and the amendments set forth in Section 1
shall become effective on the first date (the “Amendment No. 2 Effective Date”) that:

        i.      The Agent shall have received each of the following, each of which shall be .pdf
                copies unless otherwise specified, each properly executed by a Responsible Officer
                of the signing Loan Party and, if applicable, each of the other parties thereto, each
                dated as of the Amendment No. 2 Effective Date (or, in the case of certificates of
                government officials, a recent date before the Amendment No. 2 Effective Date)
                each in form and substance consistent with the Backstop Commitment Letter (as
                defined in the RSA) and the New Credit Facilities Term Sheet attached as Exhibit
                1 to the Restructuring Term Sheet (as defined in the RSA) (the “New Credit
                Facilities Term Sheet”), and otherwise reasonably satisfactory to the Agent, the
                Required Lenders and the Sponsor:

                (a)    a Committed Loan Notice;

                                                   2
OMM_US:79432204.10
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 38 of 1503




                (b)    executed counterparts of this Agreement, duly executed by the Borrower,
        the other Loan Parties, the Agent, and each Lender;

                (c)     certificates of good standing from the secretary of state of the state of
        organization of each Loan Party (to the extent such concept exists in such jurisdiction), a
        certificate from the Borrower and each other Loan Party with appropriate insertions and
        attachments of resolutions or other actions, evidence or incumbency and the signature of
        authorized signatories and Organizational Documents, executed by a Responsible Officer
        and the secretary or any assistant secretary or other authorized representative of such Loan
        Party;

                (d)    each of the following:

                       (1) certificates, if any, representing the Pledged Equity referred to in the
                           Security Agreement accompanied by undated stock powers executed in
                           blank and instruments, if any evidencing the Pledged Debt (as defined
                           in the Security Agreement) indorsed in blank (or confirmation in lieu
                           thereof that such certificates, powers and instruments have been sent for
                           overnight delivery to the Collateral Agent);

                       (2) evidence that all other actions, recordings and filings required by the
                           Collateral Documents that the Required Lenders may deem reasonably
                           necessary to satisfy the Collateral and Guarantee Requirement shall
                           have been taken, completed or otherwise provided for in a manner
                           reasonably satisfactory to the Required Lenders;

                       (3) a perfection certificate, duly executed and delivered by the Loan Parties,
                           in form and substance reasonably satisfactory to the Required Lenders;
                           and

                       (4) copies of a recent Lien and judgment search in each jurisdiction
                           reasonably requested by the Required Lenders with respect to the Loan
                           Parties;

                (e)    a certificate of an officer of the Borrower certifying that the conditions set
        forth in Paragraphs (ii) and (iii) below have been satisfied;

                (f)     a certificate, substantially in the form of Exhibit I to the Existing Credit
        Agreement, of the chief financial officer (or other comparable officer) of the Borrower
        certifying the Solvency, after giving effect to the New Money First-Out Loans and the other
        transactions contemplated hereby and by the RSA on the Amendment No. 2 Effective Date,
        of the Borrower and its Subsidiaries on a consolidated basis;

               (g)    an executed legal opinion of (i) Kirkland & Ellis LLP, counsel to the
        Borrower and the other Loan Parties, (ii) Moore & Van Allen, special South Carolina and
        North Carolina counsel to certain of the Loan Parties, and (iii) Butler Snow LLP, special
        Mississippi counsel to certain of the Loan Parties;

                                                 3
OMM_US:79432204.10
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 39 of 1503




               (h)    a Supplement No. 1 to the Security Agreement (the “Security Agreement
        Supplement”), a Supplement No. 1 to the Guaranty (the “Guaranty Supplement”), and a
        Joinder Agreement to Intercompany Subordination Agreement, in each case, executed by
        Belk Sourcing LLC;

                (i)    the Agent Fee Letter, executed by the Borrower and the Agent;

               (j)    a Resignation and Appointment Agreement, executed by the Loan Parties,
        Morgan Stanley Senior Funding, Inc., as Resigning Administrative Agent and Resigning
        Collateral Agent, and Alter Domus (US) LLC, as Successor Administrative Agent and
        Successor Collateral Agent, in the form attached as Exhibit D hereto (the “Resignation and
        Appointment Agreement”); and

               (k)     a Reaffirmation Agreement, executed by the Loan Parties and the Agent, in
        the form attached as Exhibit E hereto;

        ii.     The representations and warranties of the Loan Parties contained in the A&R Credit
                Agreement shall be true and correct in all material respects on and as of the
                Amendment No. 2 Effective Date; provided that to the extent such representations
                and warranties specifically refer to an earlier date, they shall be true and correct in
                all material respects as of such earlier date; provided further that, any representation
                and warranty that is qualified as to “materiality,” “Material Adverse Effect” or
                similar language shall be true and correct (after giving effect to any qualification
                therein) in all respects on such respective dates; provided, further, that to the extent
                any representation or warranty would not be true or correct solely as a result of
                customary events or circumstances in connection with the Plan of Reorganization,
                such representation or warranty shall not be deemed to be untrue or incorrect in any
                material respect;

        iii.    At the time of and immediately after giving effect to the New Money First-Out
                Loans and the other transactions contemplated hereby and by the RSA on the
                Amendment No. 2 Effective Date, no Default or Event of Default under the A&R
                Credit Agreement shall exist;

        iv.     The Agent shall have received an executed (i) Second Lien Credit Agreement
                Amendment, (ii) Limited Waiver and Amendment No. 3 to ABL Credit Agreement,
                (iii) Amended and Restated Term Intercreditor Agreement in the form attached as
                Exhibit F hereto (the “A&R Term Increditor Agreement”), (iv) First Amendment
                to Intercreditor Agreement in the form attached as Exhibit G hereto (the “ABL
                Intercreditor Amendment), each in form and substance consistent with the
                Backstop Commitment Letter and the New Credit Facilities Term Sheet and
                otherwise reasonably satisfactory to the Agent, the Required Lenders and the
                Required Lenders (as defined in the Second Lien Credit Agreement);

        v.      The Backstop Commitment Parties (as defined in the Backstop Commitment
                Letter) shall have received all fees required to be paid pursuant to the Backstop


                                                   4
OMM_US:79432204.10
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 40 of 1503




                Commitment Letter payable to them to the extent due (which may be offset against
                the proceeds of the New Money First-Out Loans);

        vi.     Each holder of an allowed First Lien Term Loan Claim (as defined in the RSA)
                shall have received all accrued and unpaid amortization and interest (at the Default
                Rate) on the principal amount of such First Lien Term Loan Claim through the
                Petition Date;

        vii.    The Agent, the Ad Hoc Crossover Lender Group, the Ad Hoc First Lien Lender
                Group and the Consenting Sponsors (each as defined in the RSA) shall have
                received all fees, expenses and other amounts required to be reimbursed or paid by
                the Borrower under the A&R Credit Agreement, the RSA, the Agent Fee Letter and
                any other applicable fee letters executed by the Borrower and such parties or their
                respective professionals (with respect to amounts incurred, or reasonably estimated
                to be incurred, on or prior to the Amendment No. 2 Effective Date), to the extent
                invoiced at least one (1) Business Day prior to the Amendment No. 2 Effective
                Date;

        viii.   The Agent and the Lenders shall have received at least three (3) Business Days
                prior to the Amendment No. 2 Effective Date (or such later date as the Agent or
                such Lender shall reasonably agree) all documentation and other information about
                the Loan Parties that has been reasonably requested in writing (including by email)
                by the Agent or the Lenders as required by the U.S. regulatory authorities under
                applicable “know your customer” and anti-money laundering rules and regulations,
                including the USA Patriot Act and the Beneficial Ownership Regulation;

        ix.     The RSA shall remain in full force and effect;

        x.      The entry of the Confirmation Order (as defined in the RSA) shall have occurred;
                and

        xi.     The Plan Effective Date (as defined in the RSA) shall have occurred.

Without limiting the generality of the provisions of Section 10.01(1) of the Existing Credit
Agreement, for purposes of determining compliance with the condition specified in this Section 3,
each Lender that has signed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, this Agreement and the other matters required hereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the Agent shall have
received notice from such Lender prior to the proposed Amendment No. 2 Effective Date
specifying its objection thereto.

        4.      New Lenders. Each New Lender (i) confirms that a copy of the A&R Credit
Agreement and the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Agreement and provide a Commitment, have
been made available to such New Lender, (ii) agrees that it will, independently and without
reliance upon the Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in taking or not taking
                                                   5
OMM_US:79432204.10
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 41 of 1503




action under the A&R Credit Agreement or the other applicable Loan Documents, including this
Agreement, (iii) appoints and authorizes each Agent to take such action as administrative agent
and collateral agent on its behalf and to exercise such powers under the A&R Credit Agreement
and the other Loan Documents as are delegated to such Agent by the terms thereof, together with
such powers as are reasonably incidental thereto, and (iv) acknowledges and agrees that upon the
Amendment No. 2 Effective Date, such New Lender shall be a “Lender” under, and for all purposes
of, the A&R Credit Agreement and the other Loan Documents, and shall be subject to and bound
by the terms thereof, and shall perform all the obligations of and shall have all rights of a Lender
thereunder.

        5.      [Reserved].

        6.      Amendment, Modification and Waiver; No Novation.

                (a)    This Agreement may not be amended, modified or waived except in
        accordance with the A&R Credit Agreement. The execution, delivery and effectiveness of
        this Agreement shall not, except as expressly provided herein, operate as a waiver of any
        right, power or remedy of any Lender or any Agent under any of the Loan Documents, nor
        constitute a waiver of any provision of any of the Loan Documents.

                (b)      On and after the Amendment No. 2 Effective Date, each reference in the
        Existing Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
        of like import referring to the Credit Agreement, and each reference in the other Loan
        Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like import
        referring to the Existing Credit Agreement shall mean and be a reference to the A&R Credit
        Agreement. Each reference to the applicable Loan Document shall mean and be a reference
        to such Loan Document, as amended hereby.

                (c)    On and after the Amendment No. 2 Effective Date, the A&R Credit
        Agreement shall supersede and replace the Existing Credit Agreement. Except as
        specifically amended by this Agreement or the other documents executed in connection
        herewith, the Loan Documents shall remain in full force and effect and are hereby ratified
        and confirmed.

               (d)      The execution and delivery of this Agreement shall not constitute a novation
        of any indebtedness or other obligations owing to the Lenders under the Existing Credit
        Agreement based on facts or events occurring or existing prior to the execution and
        delivery of this Agreement.

        7.     Successor Agent. The parties hereto (including each Lender as an Existing Lender)
hereby (i) consent to the appointment of Alter Domus (US) LLC as successor Administrative
Agent and successor Collateral Agent (in such capacities, the “Successor Agent”) under the Loan
Documents in accordance with Section 9.11 of the Existing Credit Agreement, (ii) authorize the
Successor Agent and Morgan Stanley Senior Funding, Inc., as resigning Administrative Agent and
resigning Collateral Agent (in such capacities, the “Resigning Agent”) to enter into the Resignation
and Appointment Agreement and such other successor agency and assignment documentation
(which documentation shall constitute Loan Documents), and take such actions pursuant thereto,

                                                 6
OMM_US:79432204.10
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 42 of 1503




as is reasonably acceptable to the Resigning Agent and the Successor Agent, at the Loan Parties’
sole cost and expense, in order to give effect to such appointment and to assign such roles (together
with the Liens and other rights, powers, privileges, protections, duties, and interests associated
therewith) from the Resigning Agent to the Successor Agent, and (iii) waive any inconsistency,
requirement (including any notice requirement) or other conflict with the provisions in Section
9.11 of the Existing Credit Agreement with respect to the resignation of the Resigning Agent and
and the appointment of the Successor Agent. The Successor Agent (w) shall bear no responsibility
for any actions taken or omitted to be taken by the Resigning Agent under the Loan Documents,
or otherwise, or for any other event or action related to the Loan Documents which occurred prior
to the Amendment No. 2 Effective Date (including, without limitation, calculations,
determinations, or distributions made under the Loan Documents by the Resigning Agent or the
Credit Parties on or prior to the Amendment No. 2 Effective Date), (x) shall not be deemed to
assume any liability under or related to the Loan Documents that may have arisen or accrued prior
to the Amendment No. 2 Effective Date, including any liability arising out of any breach by the
Resigning Agent of its obligations under any Loan Document, (y) shall be entitled to conclusively
rely upon, and shall not incur any liability for relying upon (including, without limitation, for the
purpose of making any calculation, determination, or distribution under the Loan Documents), the
records and other information supplied to it by the Resigning Agent, any Lender, the Borrower or
the other Loan Parties, and (z) shall not be deemed to have any knowledge or notice of any Loan
Document until it has actually received a copy or notice of such Loan Document. The parties
hereto acknowledge and agree that the Successor Agent has undertaken no analysis of the Loan
Documents, the Collateral, or any Liens granted or purported to be granted pursuant to the Loan
Documents and shall be entitled to assume that, as of the Amendment No. 2 Effective Date, all
Liens purported to be granted and perfected pursuant to the Loan Documents are valid and
perfected Liens having the priority intended by the Secured Parties and the Loan Documents.

         8.     Direction. Each of the Lenders party hereto (which collectively constitute all of the
Lenders under the Existing Credit Agreement and A&R Credit Agreement) hereby (i) authorizes
and directs each Agent to execute and deliver this Amendment, the Reaffirmation Agreement, the
Security Agreement Supplement, the Guaranty Supplement, the A&R Term Intercreditor
Agreement, and the ABL Intercreditor Amendment, and to take, or forbear from taking, any and
all actions as set forth herein and therein, and (ii) acknowledges and agrees that (x) the foregoing
directed action constitutes a direction from all of the Lenders under Article IX of each of the
Existing Credit Agreement and A&R Credit Agreement, and (y) Sections 9.03, 9.05, 9.08, 10.04,
and 10.05 of each of the Existing Credit Agreement and A&R Credit Agreement, and all other
rights, protections, privileges, immunities, exculpations, and indemnities afforded to such Agent
under the Loan Documents shall apply to any and all actions taken or not taken by such Agent in
accordance with such direction.

       9.      Loan Document. This Agreement shall constitute a Loan Document for all
purposes of the A&R Credit Agreement and the other Loan Documents.

     10.  Governing Law, Etc. THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK. SECTIONS 10.15, 10.16 AND 10.17 OF THE A&R CREDIT AGREEMENT ARE
HEREBY INCORPORATED BY REFERENCE, MUTATIS MUTANDIS.

                                                 7
OMM_US:79432204.10
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 43 of 1503




        11.    Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier or other electronic transmission of an executed counterpart of
a signature page to this Agreement shall be effective as delivery of an original executed counterpart
of this Agreement.

                          [Remainder of Page Intentionally Left Blank]




                                                 8
OMM_US:79432204.10
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 44 of 1503




               IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first set forth above.


                                         ALTER DOMUS (US) LLC, as Administrative
                                         Agent and Collateral Agent


                                         By:
                                               Name:
                                               Title:




                            Amendment No. 2 Signature Page
OMM_US:79432204.10
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 45 of 1503




                                     BELK, INC.,
                                     as Borrower


                                     By:
                                           Name:
                                           Title:


                                     BEAR PARENT INC.,
                                     as Holdings


                                     By:
                                           Name:
                                           Title:

                                     BELK-SIMPSON COMPANY,
                                        GREENVILLE, SOUTH CAROLINA,
                                     BELK INTERNATIONAL, INC.,
                                     BELK STORES SERVICES, LLC
                                     BELK ADMINISTRATION, LLC
                                     BELK STORES OF VIRGINIA LLC,
                                     BELK ACCOUNTS RECEIVABLE LLC,
                                     BELK GIFT CARD COMPANY LLC,
                                     BELK MERCHANDISING LLC,
                                     BELK TEXAS HOLDINGS LLC,
                                     BELK ECOMMERCE LLC,
                                     BELK STORES OF MISSISSIPPI LLC,
                                     BELK SOURCING LLC,
                                     each as a Guarantor

                                     By:
                                           Name:
                                           Title:


                                     BELK DEPARTMENT STORES LP


                                     By: Belk, Inc.
                                     Its: General Partner


                                     By:
                                           Name:
                                           Title:



                          Amendment No. 2 Signature Page
OMM_US:79432204.10
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 46 of 1503




                                      [LENDER]


                                     By:
                                           Name:
                                           Title:




                          Amendment No. 2 Signature Page
OMM_US:79432204.10
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 47 of 1503




                                     Acknowledged and Agreed with respect to
                                     Section 7 of this Agreement:


                                     MORGAN STANLEY SENIOR FUNDING,
                                     INC., as Resigning Agent


                                     By:
                                           Name:
                                           Title:




                          Amendment No. 2 Signature Page
OMM_US:79432204.10
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 48 of 1503




                                  EXHIBIT A

                             A&R Credit Agreement

                                 [See attached.]




OMM_US:79432204.10
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 49 of 1503
                                                                      EXECUTION VERSION




                      _______________________________________



                            AMENDED AND RESTATED
                         FIRST LIEN CREDIT AGREEMENT

                              dated as of February 24, 2021

                                         among

                                 BEAR PARENT INC.,
                                    as Holdings,

                                      BELK, INC.,
                                      as Borrower,

                             ALTER DOMUS (US) LLC,
                      as Administrative Agent and Collateral Agent,

                                          and

                       THE OTHER LENDERS PARTY HERETO




OMM_US:79383983.9
 Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 50 of 1503



                                    TABLE OF CONTENTS
                                          (cont’d)

                                                                                                                           Page

           ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

  Section 1.01   Defined Terms .............................................................................................1
  Section 1.02   Other Interpretive Provisions.....................................................................83
  Section 1.03   Accounting Terms .....................................................................................84
  Section 1.04   Rounding....................................................................................................84
  Section 1.05   References to Agreements, Laws, etc........................................................84
  Section 1.06   Times of Day and Timing of Payment and Performance ..........................84
  Section 1.07   Pro Forma and Other Calculations ............................................................85
  Section 1.08   Available Amount Transaction..................................................................87
  Section 1.09   Guaranties of Hedging Obligations ...........................................................87
  Section 1.10   Currency Generally....................................................................................88
  Section 1.11   Divisions ....................................................................................................88
  Section 1.12   Effect of Benchmark Transition Event ......................................................88

          ARTICLE II THE COMMITMENTS AND BORROWINGS

  Section 2.01   The Loans ..................................................................................................92
  Section 2.02   Borrowings, Conversions and Continuations of Loans .............................93
  Section 2.03   [Reserved]..................................................................................................95
  Section 2.04   [Reserved]..................................................................................................95
  Section 2.05   Prepayments...............................................................................................95
  Section 2.06   Termination or Reduction of Commitments............................................107
  Section 2.07   Repayment of Loans ................................................................................108
  Section 2.08   Interest .....................................................................................................108
  Section 2.09   Fees ..........................................................................................................109
  Section 2.10   Computation of Interest and Fees ............................................................109
  Section 2.11   Evidence of Indebtedness ........................................................................109
  Section 2.12   Payments Generally .................................................................................110
  Section 2.13   Sharing of Payments ................................................................................112
  Section 2.14   [Reserved]................................................................................................112
  Section 2.15   Refinancing Amendments .......................................................................112
  Section 2.16   Extensions of Loans.................................................................................113
  Section 2.17   Defaulting Lenders ..................................................................................115
  Section 2.18   Prepayment Premium...............................................................................116
  Section 2.19   Permitted Debt Exchanges.......................................................................117
  Section 2.20   Limitation on Refinancing.......................................................................120

ARTICLE III TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

  Section 3.01   Taxes........................................................................................................120
  Section 3.02   Illegality...................................................................................................123
  Section 3.03   Inability to Determine Rates....................................................................124

                                                              i
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 51 of 1503



                                   TABLE OF CONTENTS
                                         (cont’d)

                                                                                                                        Page

 Section 3.04   Increased Cost and Reduced Return; Capital Adequacy; Reserves
                on Eurodollar Rate Loan..........................................................................124
 Section 3.05   Funding Losses ........................................................................................125
 Section 3.06   Matters Applicable to All Requests for Compensation ...........................126
 Section 3.07   Replacement of Lenders under Certain Circumstances...........................126
 Section 3.08   Survival....................................................................................................128

  ARTICLE IV CONDITIONS PRECEDENT TO TERM BORROWINGS

 Section 4.01   Conditions to Term Borrowings on Closing Date ...................................128

          ARTICLE V REPRESENTATIONS AND WARRANTIES

 Section 5.01   Existence, Qualification and Power; Compliance with Laws .................128
 Section 5.02   Authorization; No Contravention ............................................................129
 Section 5.03   Governmental Authorization ...................................................................129
 Section 5.04   Binding Effect..........................................................................................130
 Section 5.05   Financial Statements; No Material Adverse Effect .................................130
 Section 5.06   Litigation..................................................................................................130
 Section 5.07   Labor Matters...........................................................................................130
 Section 5.08   Real Property Matters ..............................................................................130
 Section 5.09   Environmental Matters ............................................................................131
 Section 5.10   Taxes........................................................................................................132
 Section 5.11   ERISA Compliance .................................................................................132
 Section 5.12   Subsidiaries..............................................................................................133
 Section 5.13   Margin Regulations; Investment Company Act ......................................133
 Section 5.14   Disclosure ................................................................................................133
 Section 5.15   Intellectual Property; Licenses, etc..........................................................133
 Section 5.16   Solvency ..................................................................................................134
 Section 5.17   USA PATRIOT Act; Anti-Terrorism Laws; Foreign Corrupt
                Practices Act ............................................................................................134
 Section 5.18   Collateral Documents ..............................................................................134
 Section 5.19   Use of Proceeds .......................................................................................134
 Section 5.20   Beneficial Ownership Certification .........................................................135

                  ARTICLE VI AFFIRMATIVE COVENANTS

 Section 6.01   Financial Statements................................................................................135
 Section 6.02   Certificates; Other Information................................................................137
 Section 6.03   Notices .....................................................................................................138
 Section 6.04   Payment of Obligations ...........................................................................139
 Section 6.05   Preservation of Existence, etc..................................................................139
 Section 6.06   Maintenance of Properties .......................................................................139

                                                           ii
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 52 of 1503



                                   TABLE OF CONTENTS
                                         (cont’d)

                                                                                                                         Page

 Section 6.07   Maintenance of Insurance........................................................................139
 Section 6.08   Compliance with Laws ............................................................................140
 Section 6.09   Books and Records ..................................................................................140
 Section 6.10   Inspection Rights .....................................................................................140
 Section 6.11   Covenant to Guarantee Obligations and Give Security ...........................141
 Section 6.12   Compliance with Environmental Laws ...................................................144
 Section 6.13   Further Assurances and Post-Closing Covenant......................................146
 Section 6.14   Use of Proceeds .......................................................................................146
 Section 6.15   Maintenance of Ratings ...........................................................................146
 Section 6.16   Accounting Changes................................................................................146
 Section 6.17   Nature of Business...................................................................................146
 Section 6.18   Designation of Subsidiaries .....................................................................147
 Section 6.19   Lender Meetings ......................................................................................147

                    ARTICLE VII NEGATIVE COVENANTS

 Section 7.01   Liens ........................................................................................................147
 Section 7.02   Indebtedness ............................................................................................147
 Section 7.03   Fundamental Changes..............................................................................152
 Section 7.04   Asset Sales ...............................................................................................156
 Section 7.05   Restricted Payments.................................................................................157
 Section 7.06   Transactions with Affiliates.....................................................................163
 Section 7.07   Burdensome Agreements.........................................................................167
 Section 7.08   Modification of Terms of Subordinated Indebtedness ............................170
 Section 7.09   Holdings...................................................................................................170
 Section 7.10   Material Intellectual Property ..................................................................172
 Section 7.11   Subsidiaries..............................................................................................172
 Section 7.12   Minimum Average Liquidity...................................................................172
 Section 7.13   Financial Covenant. .................................................................................172
 Section 7.14   Further Priming or Subordination; Anti-Layering...................................173
 Section 7.15   Benefit of Covenants ...............................................................................174

         ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

 Section 8.01   Events of Default .....................................................................................174
 Section 8.02   Remedies upon Event of Default .............................................................176
 Section 8.03   Application of Funds ...............................................................................177

     ARTICLE IX ADMINISTRATIVE AGENT AND OTHER AGENTS

 Section 9.01   Appointment and Authorization of the Administrative Agent ................180
 Section 9.02   Rights as a Lender ...................................................................................181
 Section 9.03   Exculpatory Provisions............................................................................181

                                                           iii
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 53 of 1503



                                    TABLE OF CONTENTS
                                          (cont’d)

                                                                                                                          Page

 Section 9.04    Lack of Reliance on the Agents...............................................................183
 Section 9.05    Certain Rights of the Agents....................................................................183
 Section 9.06    Reliance by the Agents ............................................................................183
 Section 9.07    Delegation of Duties ................................................................................184
 Section 9.08    Indemnification........................................................................................184
 Section 9.09    The Administrative Agent in Its Individual Capacity..............................185
 Section 9.10    [Reserved]................................................................................................185
 Section 9.11    Resignation by the Administrative Agent and the Collateral Agent .......185
 Section 9.12    Collateral Matters ....................................................................................186
 Section 9.13    [Reserved]................................................................................................187
 Section 9.14    Administrative Agent May File Proofs of Claim ....................................187
 Section 9.15    Appointment of Supplemental Agents.....................................................187
 Section 9.16    Intercreditor Agreements .........................................................................188
 Section 9.17    Secured Cash Management Agreements and Secured Hedge
                 Agreements ..............................................................................................189
 Section 9.18    Withholding Tax......................................................................................189
 Section 9.19    Survival....................................................................................................189

                             ARTICLE X MISCELLANEOUS

 Section 10.01   Amendments, etc. ....................................................................................190
 Section 10.02   Notices and Other Communications; Facsimile Copies ..........................194
 Section 10.03   No Waiver; Cumulative Remedies ..........................................................196
 Section 10.04   Costs and Expenses..................................................................................196
 Section 10.05   Indemnification by the Borrower.............................................................197
 Section 10.06   Marshaling; Payments Set Aside .............................................................198
 Section 10.07   Successors and Assigns ...........................................................................198
 Section 10.08   [Reserved]................................................................................................206
 Section 10.09   Confidentiality .........................................................................................206
 Section 10.10   Setoff........................................................................................................207
 Section 10.11   Interest Rate Limitation ...........................................................................208
 Section 10.12   Counterparts; Integration; Effectiveness .................................................208
 Section 10.13   Electronic Execution of Assignments and Certain Other
                 Documents ...............................................................................................208
 Section 10.14   Survival of Representations and Warranties............................................208
 Section 10.15   Severability ..............................................................................................208
 Section 10.16   GOVERNING LAW ...............................................................................209
 Section 10.17   WAIVER OF RIGHT TO TRIAL BY JURY .........................................209
 Section 10.18   Binding Effect..........................................................................................210
 Section 10.19   Lender Action ..........................................................................................210
 Section 10.20   Use of Name, Logo, etc. ..........................................................................210
 Section 10.21   USA PATRIOT Act.................................................................................210
 Section 10.22   Service of Process....................................................................................210
                                                            iv
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 54 of 1503



                                        TABLE OF CONTENTS
                                              (cont’d)

                                                                                                                        Page

 Section 10.23 No Advisory or Fiduciary Responsibility................................................210
 Section 10.24 Release of Collateral and Guarantee Obligations; Subordination of
               Liens ........................................................................................................211
 Section 10.25 [Reserved]................................................................................................212
 Section 10.26 Judgment Currency..................................................................................212
 Section 10.27 Acknowledgement and Consent to Bail-In of EEA Financial
               Institutions ...............................................................................................213
 Section 10.28 Acknowledgement Regarding Any Supported QFCs..............................213
 Section 10.29 Amendment and Restatement ..................................................................214




                                                               v
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 55 of 1503



SCHEDULES

1.01(1)      Closing Date Guarantors
1.01(2)      Existing Mortgaged Properties
1.02         Closing Date Unrestricted Subsidiaries
2.01         Commitments
5.06         Litigation
5.08(2)      Owned Real Property
5.08(3)      Leased Real Property
5.08(4)      Space Leased Property
5.08(5)      Real Estate Proceedings
5.08(6)      Real Property Improvements
5.08(7)      Real Property Violations
5.08(8)      Occupied Real Property
5.12         Subsidiaries and Other Equity Investments
7.02(3)      Existing Indebtedness
10.02        Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

Form of

A-1          Committed Loan Notice
B-1          Term Note
C            Compliance Certificate
D-1          Assignment and Assumption
D-2          Affiliated Lender Assignment and Assumption
E            Guaranty
F            Security Agreement
G-1          ABL Intercreditor Agreement
G-2          Term Intercreditor Agreement
H            United States Tax Compliance Certificates
I            Solvency Certificate
J            Discount Range Prepayment Notice
K            Discount Range Prepayment Offer
L            Solicited Discounted Prepayment Notice
M            Acceptance and Prepayment Notice
N            Specified Discount Prepayment Notice
O            Solicited Discounted Prepayment Offer
P            Specified Discount Prepayment Response
Q            Intercompany Subordination Agreement
R            PIK Toggle Notice
S            Recognition Agreement

ANNEXES

I            Intercreditor Provisions




                                                   vi
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 56 of 1503



               AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT

         This AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT (this “Agreement”),
by and among BEAR PARENT INC., a Delaware corporation (“Holdings”), BELK, INC., a Delaware
corporation and direct subsidiary of Holdings (“Belk” or the “Borrower”), ALTER DOMUS (US) LLC,
as administrative agent (“Alter Domus” and, in such capacity, including any successor thereto, the
“Administrative Agent”) and as collateral agent (in such capacity, including any successor thereto, the
“Collateral Agent”) under the Loan Documents, and each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”) is attached to the Second Amendment and
constitutes the agreement of the parties hereto on and after the Closing Date.

                                   PRELIMINARY STATEMENTS

       In consideration of the mutual covenants and agreements herein contained, the parties hereto
covenant and agree as follows:

                                              ARTICLE I

                                   Definitions and Accounting Terms

         Section 1.01   Defined Terms. As used in this Agreement, the following terms have the meanings
set forth below:

        “ABL Commitments” means “Commitments” as defined in the ABL Facility.

         “ABL Credit Agreement” means the ABL Credit Agreement dated as of the Original Closing
Date (as amended by that certain Amendment No. 1 to ABL Credit Agreement, dated as of August 29,
2019, that certain Amendment No. 2 to the ABL Credit Agreement, dated as of October 30, 2020 and that
certain Limited Waiver and Amendment No. 3 to ABL Credit Agreement, dated as of the Closing Date, by
and among the Borrower, Holdings, the lenders party thereto and the ABL Facility Administrative Agent),
among Holdings, the Borrower, the ABL Facility Administrative Agent and the several banks and other
financial institutions from time to time parties thereto, as such agreement may be amended, supplemented,
waived or otherwise modified from time to time, in each case to the extent permitted hereunder and under
the ABL Intercreditor Agreement and any Refinancing Indebtedness thereof (unless such agreement,
instrument or document expressly provides that it is not intended to be and is not an ABL Credit Agreement)
in each case to the extent permitted hereunder.

        “ABL Event of Default” means “Event of Default” as set forth in the ABL Credit Agreement.

         “ABL Facility” means the collective reference to the ABL Credit Agreement, any ABL Loan
Document, any notes and letters of credit issued pursuant thereto and any guarantee, security agreement,
patent, trademark or copyright security agreements, mortgages, letter of credit applications and other
guarantees, pledge agreements, security agreements and collateral documents, and other instruments and
documents, executed and delivered pursuant to or in connection with any of the foregoing, in each case as
the same may be amended, supplemented, waived or otherwise modified from time to time, or refunded,
refinanced, restructured, replaced, renewed, repaid, increased or extended from time to time, in each case
to the extent permitted hereunder and under the ABL Intercreditor Agreement and any Refinancing
Indebtedness thereof (unless such agreement, instrument or document expressly provides that it is not
intended to be and is not an ABL Facility).



                                                    1
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 57 of 1503



       “ABL Facility Administrative Agent” means Bank of America, N.A. in its capacity as
administrative agent under the ABL Credit Agreement or any successor agent under the ABL Loan
Documents.

      “ABL Financial Covenant” means the covenant set forth in Section 7.10 of the ABL Credit
Agreement.

         “ABL Intercreditor Agreement” means the ABL Intercreditor Agreement substantially in the
form of Exhibit G-1 among the Collateral Agent, Wilmington Trust, National Association, as collateral
agent under the Second Lien Credit Agreement, Bank of America, N.A., as collateral agent under the ABL
Credit Agreement and the representatives for purposes thereof for holders of one or more other classes of
Indebtedness, the Borrower and the other parties thereto, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements thereof and of this Agreement, and which
shall also include any replacement intercreditor agreement entered into in accordance with the terms hereof.

        “ABL Lenders” means “Lenders” under the ABL Credit Agreement.

         “ABL Loan Documents” means, collectively, (i) the ABL Credit Agreement and (ii) the security
documents, intercreditor agreements (including the ABL Intercreditor Agreement), guarantees, joinders and
other agreements or instruments executed in connection with the ABL Facility or such other agreements,
in each case, as amended, modified, supplemented, substituted, replaced, restated or refinanced, in whole
or in part, from time to time including in connection with Refinancing Indebtedness of the ABL Facility.

        “ABL Obligations” means “Obligations” as defined in the ABL Facility.

        “Acceptable Discount” has the meaning specified in Section 2.05(1)(e)(D)(2).

        “Acceptable Prepayment Amount” has the meaning specified in Section 2.05(1)(e)(D)(3).

       “Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance of the
Acceptable Discount in substantially the form of Exhibit M.

        “Acceptance Date” has the meaning specified in Section 2.05(1)(e)(D)(2).

        “Acquired Indebtedness” means, with respect to any specified Person,

                (1)      Indebtedness of any other Person existing at the time such other Person is merged,
        consolidated or amalgamated with or into or became a Restricted Subsidiary of such specified
        Person, including Indebtedness incurred in connection with, or in contemplation of, such other
        Person merging, amalgamating or consolidating with or into, or becoming a Restricted Subsidiary
        of, such specified Person, and

                  (2)   Indebtedness secured by a Lien encumbering any asset acquired by such specified
        Person.

        “Ad Hoc Group of Term Lenders” means, collectively, (a) the ad hoc group of Lenders that are
represented by (x) Willkie Farr & Gallagher LLP, as legal counsel and (y) PJT Partners LP, as financial
advisor and (b) the ad hoc group of Lenders that are represented by (x) O’Melveny & Myers LLP, as legal
counsel and (y) Evercore Inc., as financial advisor.



                                                     2
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 58 of 1503



          “Additional Lender” means, at any time, any bank, other financial institution or institutional
lender or investor that, in any case, is not an existing Lender and that agrees to provide any portion of any
(a) [reserved], (b) Loans pursuant to a Refinancing Amendment in accordance with Section 2.15 or (c)
Replacement Loans pursuant to Section 10.01; provided that each Additional Lender (other than any Person
that is a Lender, an Affiliate of a Lender or an Approved Fund of a Lender at such time) shall be subject to
the approval of the Administrative Agent (such approval not to be unreasonably withheld, conditioned or
delayed), in each case solely to the extent that any such consent would be required from the Administrative
Agent under Section 10.07(b)(iii)(B) for an assignment of Loans to such Additional Lender.

       “Adjusted EBITDA” means, with respect to any Person for any period, the Consolidated Net
Income of such Person and its Restricted Subsidiaries for such period:

                (1)       increased (without duplication) by the following, in each case (other than clauses
        (h) and (l)) to the extent deducted (and not added back) in determining Consolidated Net Income
        for such period:

                         (a)     total interest expense and, to the extent not reflected in such total interest
                expense, any losses on Hedging Obligations or other derivative instruments entered into
                for the purpose of hedging interest rate risk, net of interest income and gains on such
                Hedging Obligations or such derivative instruments, and bank and letter of credit fees and
                costs of surety bonds in connection with financing activities, together with items excluded
                from the definition of “Consolidated Interest Expense” pursuant to the definition thereof;
                plus

                         (b)     provision for taxes based on income, profits, revenue or capital, including
                federal, foreign and state income, franchise, excise, value added and similar taxes, property
                taxes and similar taxes, and foreign withholding taxes paid or accrued during such period
                (including any future taxes or other levies that replace or are intended to be in lieu of taxes,
                and any penalties and interest related to taxes or arising from tax examinations), and any
                payments to a Parent Company in respect of such taxes permitted to be made hereunder;
                plus

                         (c)     Consolidated Depreciation and Amortization Expense for such period;
                plus

                        (d)      any other non-cash expenses, charges, expenses, losses or items
                (including any write-offs or write-downs) reducing Consolidated Net Income for such
                period (provided that if any such non-cash charges represent an accrual or reserve for
                potential cash items in any future period, (i) the Borrower may determine not to add
                back such non-cash charge in the current period and (ii) to the extent the Borrower does
                decide to add back such non-cash charge, the cash payment in respect thereof in such
                future period shall be subtracted from Adjusted EBITDA to such extent, and excluding
                amortization of a prepaid cash item that was paid in a prior period); provided that the
                foregoing shall not permit adding back the write-down or reserve of inventory outside
                the ordinary course of business; plus

                        (e)      minority interest expense, the amount of any non-controlling interest
                consisting of income attributable to non-controlling interests of third parties in any non-
                wholly-owned Subsidiary deducted (and not added back) in such period to Consolidated
                Net Income, excluding cash distributions in respect thereof, and the amount of any


                                                      3
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 59 of 1503



       reductions in arriving at Consolidated Net Income resulting from the application of
       Accounting Standards Codification Topic No. 810, Consolidation; plus

                (f)     (i) the amount of management, monitoring, consulting, transaction,
       advisory and other fees (including termination fees) and indemnities and expenses paid or
       accrued in such period under the Management Services Agreement or otherwise to the
       extent otherwise permitted under Section 7.06 and (ii) the amount of payments made to
       option holders of such Person or any Parent Company in connection with, or as a result of,
       any distribution being made to shareholders of such Person or its Parent Companies, which
       payments are being made to compensate such option holders as though they were
       shareholders at the time of, and entitled to share in, such distribution, in each case to the
       extent permitted hereunder; plus

               (g)     the amount of loss or discount on sale of receivables, Securitization Assets
       and related assets to any Securitization Subsidiary in connection with a Qualified
       Securitization Facility; plus

               (h)      cash receipts (or any netting arrangements resulting in reduced cash
       expenditures) not representing Adjusted EBITDA or Consolidated Net Income in any
       period to the extent non-cash gains relating to such income were deducted in the calculation
       of Adjusted EBITDA pursuant to clause (2) below for any previous period and not added
       back; plus

                (i)     any costs or expenses incurred pursuant to any management equity plan,
       stock option plan or any other management or employee benefit plan, agreement or any
       stock subscription or shareholder agreement, to the extent that such costs or expenses are
       funded with cash proceeds contributed to the capital of such Person or net cash proceeds
       of an issuance of Equity Interest of such Person (other than Disqualified Stock); plus

               (j)      any net pension or other post-employment benefit costs representing
       amortization of unrecognized prior service costs, actuarial losses, including amortization
       of such amounts arising in prior periods, amortization of the unrecognized net obligation
       (and loss or cost) existing at the date of initial application of FASB Accounting Standards
       Codification Topic 715—Compensation— Retirement Benefits, and any other items of a
       similar nature, plus

               (k)     any net loss from operations expected to be disposed of, abandoned or
       discontinued within twelve months after the end of such period; plus

                (l)      (I) pro forma adjustments, including pro forma “run rate” cost savings,
       operating expense reductions and other synergies (in each case, net of amounts actually
       realized) related to acquisitions, dispositions and other specified transactions, or related to
       restructuring initiatives, cost savings initiatives and other initiatives that are reasonably
       identifiable and projected by the Borrower in good faith to result from actions that have
       either been taken, with respect to which substantial steps have been taken or are that are
       expected to be taken within four fiscal quarters after the date of consummation of such
       acquisition, disposition or other specified transaction or the initiation of such restructuring
       initiative, cost savings initiative or other initiatives and (II) pro forma “run rate” cost
       savings, operating expense reductions and synergies (in each case, net of amounts actually
       realized) related to the Transactions that are reasonably identifiable and projected by the
       Borrower in good faith to result from actions that have either been taken, with respect to
                                             4
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 60 of 1503



                which substantial steps have been taken or are expected to be taken (in the good faith
                determination of the Borrower) within four fiscal quarters after the Closing Date (it is
                understood and agreed that “run-rate” means the full recurring benefit for a period that is
                associated with any action taken, committed to be taken or with respect to which substantial
                steps have been taken or are expected to be taken); provided that amounts added back
                pursuant to this clause (l), together with the amounts added back pursuant to clauses (n)
                and (o) below and any similar adjustments made in accordance with Section 1.07(3) and
                add-backs included in clause (1) of the definition of “Consolidated Net Income”, shall not
                exceed 10% of Adjusted EBITDA for such period calculated prior to giving effect to the
                add-backs set forth in this clause (l), clauses (n) and (o) below and the adjustments made
                in accordance with Section 1.07(3) and add-backs included in clause (1) of the definition
                of “Consolidated Net Income”, and being calculated on a pro forma basis (the cap in this
                proviso, the “Combined Adjusted EBITDA Cap”); plus

                       (m)     any payments in the nature of compensation or expense reimbursement
                made to independent board members; plus

                         (n)      costs, charges, accruals, reserves or expenses attributable to the
                undertaking and/or implementation of cost savings initiatives and operating expense
                reductions, restructuring and similar charges (including the Transactions), severance,
                relocation costs, integration and facilities and New Store opening costs and other business
                optimization expenses, signing costs, retention or completion bonuses, transition costs,
                costs related to closure/consolidation of facilities, stores and curtailments or modifications
                to pension and post-retirement employee benefits plans (including any settlement of
                pension liabilities), subject to the Combined Adjusted EBITDA Cap; plus

                       (o)       the amount of any loss attributable to any New Store, subject to the
                Combined Adjusted EBITDA Cap; provided that the aggregate amounts added back
                pursuant to this clause (o) shall not exceed $5.0 million for such period; plus

                        (p)    costs and expenses in connection with the implementation of fresh start
                accounting and all adjustments resulting from the application of fresh start accounting
                principles;

                (2)     decreased (without duplication) by the following, in each case to the extent
        included in determining Consolidated Net Income for such period:

                         (a)     non-cash gains for such period (excluding any non-cash gain to the extent
                it represents the reversal of an accrual or reserve for a potential cash item that reduced
                Consolidated Net Income or Adjusted EBITDA in any prior period other than any such
                accrual or reserve that has been added back to Consolidated Net Income in calculating
                Adjusted EBITDA in accordance with this definition), and

                        (b)      the amount of any non-controlling interest consisting of loss attributable
                to non-controlling interests of third parties in any non-wholly owned subsidiary added (and
                not deducted in such period from Consolidated Net Income).

         Adjusted EBITDA of Belk and its Restricted Subsidiaries will be deemed to equal (i) $124,997,000
for the fiscal quarter ended February 1, 2020 (ii) ($67,491,000) for the fiscal quarter ended May 2, 2020,
(iii) $1,505,000 for the fiscal quarter ended August 1, 2020 and (iv) ($41,751,000) for the fiscal quarter
ended October 31, 2020, in each case and, without duplication, adjusted to reflect any pro forma adjustments
                                                     5
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 61 of 1503



with respect to any relevant Specified Transaction as are appropriate and consistent with the pro forma
adjustment provisions set forth in Section 1.07, in each case, occurring or identified after the Closing Date
and not otherwise included in the calculation of the foregoing amounts.

          “Adjusted Eurodollar Rate” means, with respect to any Borrowing of Eurodollar Rate Loans for
any Interest Period, an interest rate per annum equal to the Eurodollar Rate based on clause (a) of the
definition of “Eurodollar Rate” for such Interest Period multiplied by the Statutory Reserve Rate; provided
that, notwithstanding the foregoing, the “Adjusted Eurodollar Rate” shall in no event be less than 1.00%
per annum with respect to the First-Out Loans. The Adjusted Eurodollar Rate will be adjusted automatically
as to all Borrowings of Eurodollar Rate Loans then outstanding as of the effective date of any change in the
Statutory Reserve Rate.

        “Administrative Agent” has the meaning specified in the introductory paragraph to this
Agreement prior to the Closing Date and on and after the Closing Date, means Alter Domus (US) LLC and
any successor thereto.

        “Administrative Agent’s Office” means the Administrative Agent’s address and, as appropriate,
account as set forth on Schedule 10.02, or such other address or account as the Administrative Agent may
from time to time notify the Borrower and the Lenders.

       “Administrative Questionnaire” means an Administrative Questionnaire in a form supplied by
the Administrative Agent.

         “Affiliate” of any specified Person means any other Person directly or indirectly controlling or
controlled by or under direct or indirect common control with such specified Person. For purposes of this
definition, “control” (including, with correlative meanings, the terms “controlling,” “controlled by” and
“under common control with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or policies of such Person,
whether through the ownership of voting securities, by agreement or otherwise. Notwithstanding the
foregoing, other than with respect to Section 7.06, none of Blackstone, KKR, any Agent, any Second
Amendment Lender as of the Closing Date (other than the Sponsor) nor any of their respective Affiliates
shall be deemed an Affiliate of the Sponsor, Holdings, the Borrower or any of its Subsidiaries.

        “Affiliate Transaction” has the meaning specified in Section 7.06.

         “Affiliated Lender” means, at any time, any Lender that is the Sponsor or an Affiliate of the
Sponsor or an Affiliate of the Borrower (other than (a) Holdings, the Borrower or any Subsidiary or (b) any
natural person) at such time. For the avoidance of doubt, none of Blackstone, KKR, any Agent, any Second
Amendment Lender as of the Closing Date nor any of their respective Affiliates or permitted assignees shall
be deemed an Affiliated Lender (other than the Sponsor).

        “Affiliated Lender Assignment and Assumption” has the meaning specified in Section
10.07(h)(v).

        “Affiliated Lender Cap” has the meaning specified in Section 10.07(h)(iv).

        “After Year-End Payment” has the mean specified in Section 2.05(2).

      “Agent Fee Letter” means the Agent Fee Letter, dated as of the Closing Date, between the
Borrower and Alter Domus (US) LLC, as Administrative Agent and Collateral Agent.


                                                     6
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 62 of 1503



        “Agent Parties” has the meaning specified in Section 10.02(4).

         “Agent-Related Persons” means the Agents, together with their respective Affiliates, and the
officers, directors, members, managers, employees, agents, representatives, sub-agents, co-agents,
attorneys-in-fact, partners, trustees, attorneys, and advisors of such Persons and of such Persons’ Affiliates.

       “Agents” means, collectively, the Administrative Agent, the Collateral Agent and the
Supplemental Agents (if any).

        “Aggregate Commitments” means the Commitments of all the Lenders.

       “Agreement” means this Agreement, as amended, restated, amended and restated, modified or
supplemented from time to time in accordance with the terms hereof.

        “Agreement Currency” has the meaning specified in Section 10.26.

        “AHYDO Payment” means any mandatory prepayment or redemption pursuant to the terms of
any Indebtedness that is intended or designed to cause such Indebtedness not to be treated as an “applicable
high yield discount obligation” within the meaning of Code Section 163(i).

         “All-In Yield” means, with respect to any term loan facility or other term loans, as of any date of
determination, the sum of (I) the applicable interest rate ((x) assuming an election to pay in cash and
(y) which, in respect of any Eurodollar Rate Loans (or other loans that accrue interest by reference to a
similar reference rate), shall equal to the sum of (i) the higher of (A) the Adjusted Eurodollar Rate on such
date for a deposit in Dollars with a maturity of one month and (B) the Adjusted Eurodollar rate “floor,” if
any, with respect thereto as of such date and (ii) the Applicable Rate (or other applicable margin) as of such
date for Eurodollar Rate Loans (or other loans that accrue interest by reference to a similar reference rate))
and (II) the amount of original issue discount and upfront fees thereon (converted to yield assuming a four-
year average life and without any present value discount), but excluding the effect of any arrangement,
structuring, syndication or other fees payable in connection therewith that are not shared with all lenders or
holders of such term loan facility or other term loans; provided that the amounts set forth in clauses (I) and
(II) above for any term loans that are not incurred under this Agreement shall be based on the stated interest
rate basis for such term loans.

        “Applicable Discount” has the meaning specified in Section 2.05(1)(e)(C)(2).

         “Applicable Intercreditor Agreement” means (a) to the extent executed in connection with any
incurrence of Indebtedness secured by Liens on the Collateral that (i) are intended to rank equal in priority
to the Liens on the ABL Priority Collateral (as defined in the ABL Intercreditor Agreement) securing the
ABL Obligations and (ii) are intended to rank junior in priority to the Liens on the Term Priority Collateral
(as defined in the ABL Intercreditor Agreement) securing the Obligations, the ABL Intercreditor
Agreement, (b) to the extent executed in connection with any incurrence of Indebtedness secured by Liens
on the Collateral that are intended to rank equal in priority to the Liens on the Collateral securing the
Obligations (but without regard to control of remedies), each of the ABL Intercreditor Agreement and the
Term Intercreditor Agreement, (c) to the extent executed in connection with the incurrence of Indebtedness
secured by Liens on the Collateral which are intended to rank equal in priority to the Liens on the Collateral
securing the Junior Priority Debt Obligations (as defined in the Term Intercreditor Agreement), the Term
Intercreditor Agreement and the ABL Intercreditor Agreement and (d) to the extent executed in connection
with any incurrence of Indebtedness secured by Liens on the Collateral that are intended to rank junior in
priority to the Liens securing the Obligations and the Junior Priority Debt Obligations, a customary
intercreditor agreement in form and substance reasonably acceptable to the Administrative Agent, the

                                                      7
         Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 63 of 1503



Required Lenders and the Borrower, which agreement shall provide that the Liens on the Collateral securing
such Indebtedness shall rank junior to the Liens on the Collateral securing the Obligations and the Junior
Priority Debt Obligations (as defined in the Term Intercreditor Agreement).

          “Applicable Rate” means a percentage per annum equal to:

                           (a)    with respect to First-Out Loans, (i) 7.50% for Eurodollar Rate Loans and
                  (ii) 6.50% for Base Rate Loans; and

                         (b)     with respect to any Term Loans (other than the Closing Date Term Loans),
                  as specified in the applicable Extension Amendment, Refinancing Amendment or
                  amendment in respect of Replacement Loans.

          “Appropriate Lender” means, at any time, with respect to Loans of any Class, the Lenders of such
Class.

       “Approved Fund” means, with respect to any Lender, any Fund that is administered, advised or
managed by (a) such Lender, (b) an Affiliate of such Lender or (c) an entity or an Affiliate of an entity that
administers, advises or manages such Lender.

          “Asset Sale” means:

                   (1)       the sale, conveyance, transfer or other disposition, whether in a single transaction
          or a series of related transactions of property or assets of the Borrower or any Restricted Subsidiary
          (each referred to in this definition as a “disposition”); or

                  (2)     the issuance or sale of Equity Interests (other than Preferred Stock or Disqualified
          Stock of Restricted Subsidiaries issued in compliance with Section 7.02 and directors’ qualifying
          shares or shares or interests required to be held by foreign nationals or other third parties to the
          extent required by applicable law) of any Restricted Subsidiary (other than to the Borrower or
          another Restricted Subsidiary), whether in a single transaction or a series of related transactions;

          in each case, other than:

                           (a)        any disposition of:

                           (i)        Cash Equivalents or Investment Grade Securities,

                          (ii)     obsolete, damaged or worn out property or assets in the ordinary course of
                  business or consistent with industry practice or any disposition of inventory or goods (or
                  other assets) held for sale or no longer used or useful in the ordinary course;

                          (iii)   assets no longer economically practicable or commercially reasonable to
                  maintain (as determined in good faith by the management of the Borrower) in an aggregate
                  amount not to exceed $2,000,000 in any fiscal year;

                         (iv)    improvements made to leased real property to landlords pursuant to
                  customary terms of leases entered into in the ordinary course of business;

                         (v)      assets for purposes of charitable contributions or similar gifts in de minimis
                  amounts to the extent consistent with past practices;

                                                            8
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 64 of 1503



               (b)    the disposition of any assets by the Borrower or any Restricted Subsidiary
       in a manner permitted pursuant to Section 7.03;

                (c)     any disposition in connection with the making of any Restricted Payment
       that is permitted to be made, and is made, under Section 7.05, any Permitted Investment or
       any acquisition otherwise permitted under this Agreement;

               (d)     [reserved];

                (e)    any disposition of property or assets or issuance of securities by a
       Restricted Subsidiary to the Borrower or by the Borrower or a Restricted Subsidiary to a
       Restricted Subsidiary to the extent otherwise permitted hereunder; provided that
       dispositions by Loan Parties to Non-Loan Parties shall be permitted solely to the extent
       permitted under Section 7.05;

               (f)      to the extent allowable under Section 1031 of the Code, any exchange of
       like property (excluding any boot thereon) for use in a Similar Business;

                (g)     (i) the lease, assignment or sublease, license or sublicense of any real or
       personal property in the ordinary course of business or consistent with industry practice
       and (ii) the exercise of termination rights with respect to any lease, sublease, license or
       sublicense or other agreement;

               (h)     the sale of the Knox property pursuant to agreement existing on the
       Closing Date;

                (i)     foreclosures, condemnation, expropriation, eminent domain or any similar
       action (including for the avoidance of doubt, any Casualty Event) with respect to assets or
       the granting of Liens not prohibited hereunder;

                (j)    sales of accounts receivable, or participations therein, or Securitization
       Assets or related assets in connection with any Qualified Securitization Facility or the
       disposition of an account receivable in connection with the collection or compromise
       thereof in the ordinary course of business or consistent with industry practice or in
       bankruptcy or similar proceedings;

              (k)      any financing transaction with respect to property built or acquired by the
       Borrower or any Restricted Subsidiary after the Closing Date to the extent permitted
       hereunder, including Qualified Securitization Facilities;

               (l)      the sale, lease, assignment, license, sublease or discount of inventory,
       equipment, accounts receivable, notes receivable or other current assets in the ordinary
       course of business or consistent with industry practice or the conversion of accounts
       receivable to notes receivable or other dispositions of accounts receivable in connection
       with the collection thereof;

               (m)     the licensing or sublicensing of IP Rights or other general intangibles in
       the ordinary course of business or consistent with industry practice;




                                           9
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 65 of 1503



                        (n)      any surrender or waiver of contract rights or the settlement, release or
                surrender of contract rights or other litigation claims in the ordinary course of business or
                consistent with industry practice;

                         (o)     the unwinding of any Hedging Obligations;

                        (p)      sales, transfers and other dispositions of Investments in joint ventures to
                the extent required by, or made pursuant to, customary buy/sell arrangements between the
                joint venture parties set forth in joint venture arrangements and similar binding
                arrangements;

                       (q)      the lapse or abandonment of IP Rights, which in the reasonable good faith
                determination of the Borrower, are not material to the conduct of the business of the
                Borrower and its Restricted Subsidiaries taken as a whole;

                         (r)     the granting of a Lien that is permitted under Section 7.01;

                        (s)    the issuance of directors’ qualifying shares and shares of Capital Stock of
                Foreign Subsidiaries issued to foreign nationals as required by applicable law;

                         (t)    the disposition of any assets (including Equity Interests) acquired in a
                transaction permitted hereunder, which assets are not used or useful in the principal
                business of the Borrower and its Restricted Subsidiaries, so long as such assets do not
                constitute a material portion of the assets acquired in any individual transaction; or

                         (u)     dispositions of property to the extent that such property is exchanged for
                credit against the purchase price of similar replacement property.

        “Assignee Group” means two or more Eligible Assignees that are Affiliates of one another or two
or more Approved Funds managed by the same investment advisor.

        “Assignment and Assumption” means an Assignment and Assumption substantially in the form
of Exhibit D-1 or any other form approved by the Administrative Agent.

        “Assumption” has the meaning specified in Section 10.25.

        “Attorney Costs” means all reasonable fees, expenses and disbursements of any law firm or other
external legal counsel, to the extent documented in reasonable detail and invoiced.

        “Attributable Indebtedness” means, on any date, in respect of any Capitalized Lease Obligation
of any Person, the amount thereof that would appear as a liability on a balance sheet of such Person prepared
as of such date in accordance with GAAP.

         “Auction Agent” means (a) the Administrative Agent or (b) any other financial institution or
advisor engaged by the Borrower (whether or not an Affiliate of the Administrative Agent) to act as an
arranger in connection with any Discounted Term Loan Prepayment pursuant to Section 2.05(1)(e);
provided that the Borrower shall not designate the Administrative Agent as the Auction Agent without the
written consent of the Administrative Agent (it being understood that the Administrative Agent shall be
under no obligation to agree to act as the Auction Agent); provided further that neither the Borrower nor
any of its Affiliates may act as the Auction Agent.


                                                     10
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 66 of 1503



       “Available Amount” means at any time on and after the Closing Date (the “Available Amount
Reference Time”), an amount (which shall not be less than zero) equal to the sum of:

                 (1)     [reserved]; plus

                 (2)     the Retained Excess Cash Flow Amount; plus

                (3)     the amount of any common capital contributions received in cash or Cash
        Equivalents by the Borrower or any Restricted Subsidiary other than the amount of any Specified
        Equity Contribution during the period from and including the Business Day immediately following
        the Closing Date through and including the Available Amount Reference Time; provided that such
        amount shall have been applied substantially contemporaneously with the receipt thereof in a
        permitted Investment in assets that constitute or will constitute Collateral; plus

                 (4)     [reserved]; plus

                 (5)     [reserved]; plus

                 (6)     [reserved]; plus

                 (7)     [reserved]; minus

                 (8)     the aggregate amount of Restricted Payments made with the Available Amount
        pursuant to clause (10)(Y) of Section 7.05(b) (net of any return of capital in respect of any
        Investments or deemed reduction in the amount of such Investment, including the sale, transfer,
        lease or other disposition of any such Investments), during the period commencing on the Closing
        Date through and including the Available Amount Reference Time (and, for purposes of this clause
        (8), without taking account of the intended usage of the Available Amount at such Available
        Amount Reference Time).

        “Average ECF Liquidity” means, with respect to any calendar year, (a) the sum of Liquidity as
of each Friday during the months of January, February and March of such calendar year divided by (b) the
total number of such Fridays during the months of January, February and March of such calendar year.

         “Average Liquidity” means (a) with respect to the first fiscal quarter ending after the Closing Date,
the sum of Liquidity for each day for the period commencing on the Closing Date through and including
the last day of such fiscal quarter, divided by the number of days during such period and (b) with respect
to each fiscal quarter ending thereafter, the sum of Liquidity for each day during such fiscal quarter, divided
by the number of days in such fiscal quarter.

      “Bail-In Action” means the exercise of any Write-Down and Conversion Powers by the applicable
EEA Resolution Authority in respect of any liability of an EEA Financial Institution.

        “Bail-In Legislation” means, with respect to any EEA Member Country implementing Article 55
of Directive 2014/59/EU of the European Parliament and of the Council of the European Union, the
implementing law for such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule.

        “Bankruptcy Code” has the meaning specified in Section 8.02.



                                                      11
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 67 of 1503



         “Base Rate” means for any day a fluctuating rate per annum equal to the highest of (a) the Federal
Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect for such day as publicly announced from time
to time by the Wall Street Journal as the “prime rate” and (c) the Eurodollar Rate on such day for an Interest
Period of one (1) month plus 1.00% (or, if such day is not a Business Day, the immediately preceding
Business Day); provided that, notwithstanding the foregoing, the “Base Rate” shall in no event be less than
2.00% per annum with respect to the First-Out Loans.

        “Base Rate Loan” means a Loan that bears interest based on the Base Rate.

        “Basket” means any amount, threshold or other value permitted or prescribed with respect to any
Lien, Indebtedness, Asset Sale, Investment, Restricted Payment, transaction value, judgment or other
amount under any provision in Articles V, VI, VII or VIII and the definitions related thereto.

        “Belk” has the meaning specified in the preliminary statements of this Agreement.

        “Beneficial Ownership Certification” means a certification regarding beneficial ownership
required by the Beneficial Ownership Regulation.

        “Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

       “Blackstone” means Blackstone Alternative Credit Advisors LP and any of its respective Affiliates
and funds or accounts managed or advised by it or any of its respective Affiliates but not including,
however, any portfolio company of any of the foregoing.

        “Board of Directors” means, for any Person, the board of directors or other governing body of
such Person or, if such Person does not have such a board of directors or other governing body and is owned
or managed by a single entity, the Board of Directors of such entity, or, in either case, any committee thereof
duly authorized to act on behalf of such Board of Directors. Unless otherwise provided, “Board of
Directors” means the Board of Directors of the Borrower.

        “Borrower” means (a) Belk and (b) upon the consummation of any transaction permitted by
Section 7.03(4), the Successor Borrower.

        “Borrower Materials” has the meaning specified in Section 6.02.

       “Borrower Offer of Specified Discount Prepayment” means any offer by any Borrower Party to
make a voluntary prepayment of Loans at a specified discount to par pursuant to Section 2.05(1)(e)(B).

        “Borrower Parties” means the collective reference to Holdings, the Borrower and each Subsidiary
of the Borrower and “Borrower Party” means any of them.

       “Borrower Solicitation of Discount Range Prepayment Offers” means the solicitation by any
Borrower Party of offers for, and the corresponding acceptance by a Lender of, a voluntary prepayment of
Loans at a specified range of discounts to par pursuant to Section 2.05(1)(e)(C).

       “Borrower Solicitation of Discounted Prepayment Offers” means the solicitation by any
Borrower Party of offers for, and the subsequent acceptance, if any, by a Lender of, a voluntary prepayment
of Loans at a discount to par pursuant to Section 2.05(1)(e)(D).




                                                      12
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 68 of 1503



         “Borrowing” means a borrowing consisting of Loans of the same Class and Type made (or deemed
made), converted or continued on the same date and, in the case of Eurodollar Rate Loans, having the same
Interest Period.

         “Business Day” means any day that is not a Legal Holiday and, with respect to any interest rate
settings as to a Eurodollar Rate Loan, any fundings, disbursements, settlements and payments in respect of
any such Eurodollar Rate Loan, or any other dealings to be carried out pursuant to this Agreement in respect
of any such Eurodollar Rate Loan, any day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank eurodollar market.

        “Capital Expenditures” means, for any period, the aggregate of all expenditures (whether paid in
cash or accrued as liabilities and including in all events all amounts expended or capitalized under
Capitalized Lease Obligations) by the Borrower and the Restricted Subsidiaries during such period that, in
conformity with GAAP, are or are required to be included as capital expenditures on the consolidated
statement of cash flows of the Borrower and the Restricted Subsidiaries.

        “Capital Stock” means:

                (1)      in the case of a corporation, corporate stock or shares in the capital of such
        corporation;

                (2)       in the case of an association or business entity, any and all shares, interests,
        participations, rights or other equivalents (however designated) of corporate stock;

                 (3)    in the case of a partnership or limited liability company, partnership or membership
        interests (whether general or limited); and

                (4)      any other interest or participation that confers on a Person the right to receive a
        share of the profits and losses of, or distributions of assets of, the issuing Person, but excluding
        from all of the foregoing any debt securities convertible into or exchangeable for Capital Stock,
        whether or not such debt securities include any right of participation with Capital Stock.

         “Capitalized Lease Obligation” means, at the time any determination thereof is to be made, the
amount of the liability in respect of a capital lease that would at such time be required to be capitalized and
reflected as a liability on a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP as in effect on the Original Closing Date.

         “Capitalized Software Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities) by a Person and its Restricted Subsidiaries during such period
in respect of licensed or purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as capitalized costs on the consolidated
balance sheet of a Person and its Restricted Subsidiaries.

        “Captive Insurance Subsidiary” means any Subsidiary of the Borrower that is subject to
regulation as an insurance company (or any Subsidiary thereof).

         “Cash Collateral Account” means an account held at, and subject to the sole dominion and control
of, the Collateral Agent.




                                                      13
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 69 of 1503



 “Cash Equivalents” means:

         (1)     Dollars;

         (2)     [reserved];

          (3)     local currencies held by the Borrower or any Restricted Subsidiary from time to
 time in the ordinary course of business or consistent with industry practice;

          (4)    readily marketable direct obligations issued or directly and fully and
 unconditionally guaranteed or insured by the U.S. government or any agency or instrumentality
 thereof the securities of which are unconditionally guaranteed as a full faith and credit obligation
 of such government with maturities of 36 months or less from the date of acquisition;

          (5)     certificates of deposit, time deposits and eurodollar time deposits with maturities
 of three years or less from the date of acquisition, demand deposits, bankers’ acceptances with
 maturities not exceeding three years and overnight bank deposits, in each case with any domestic
 or foreign commercial bank having capital and surplus of not less than $500.0 million in the case
 of U.S. banks and $100.0 million (or the U.S. dollar equivalent as of the date of determination) in
 the case of non-U.S. banks;

         (6)    repurchase obligations for underlying securities of the types described in clauses
 (4) and (5) above or clauses (7) and (8) below entered into with any financial institution or
 recognized securities dealer meeting the qualifications specified in clause (5) above;

          (7)     commercial paper and variable or fixed rate notes rated at least P-2 by Moody’s or
 at least A-2 by S&P (or, if at any time neither Moody’s nor S&P is rating such obligations, an
 equivalent rating from another Rating Agency) and in each case maturing within 36 months after
 the date of acquisition thereof;

          (8)     marketable short-term money market and similar liquid funds having a rating of at
 least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time neither Moody’s nor
 S&P is rating such obligations, an equivalent rating from another Rating Agency);

         (9)      securities issued or directly and fully and unconditionally guaranteed by any state,
 commonwealth or territory of the United States or any political subdivision or taxing authority of
 any such state, commonwealth or territory or any public instrumentality thereof having maturities
 of not more than 36 months from the date of acquisition thereof;

          (10)    readily marketable direct obligations issued or directly and fully and
 unconditionally guaranteed by any foreign government or any political subdivision or public
 instrumentality thereof, in each case having an Investment Grade Rating from either Moody’s or
 S&P (or, if at any time neither Moody’s nor S&P is rating such obligations, an equivalent rating
 from another Rating Agency selected by the Borrower) with maturities of 36 months or less from
 the date of acquisition;

          (11)    Indebtedness or Preferred Stock issued by Persons with a rating of “A” or higher
 from S&P or “A2” or higher from Moody’s (or, if at any time neither Moody’s nor S&P is rating
 such obligations, an equivalent rating from another Rating Agency) with maturities of 24 months
 or less from the date of acquisition;


                                             14
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 70 of 1503



                 (12)    Investments with average maturities of 36 months or less from the date of
        acquisition in money market funds rated AAA- (or the equivalent thereof) or better by S&P or Aaa3
        (or the equivalent thereof) or better by Moody’s (or, if at any time neither Moody’s nor S&P is
        rating such obligations, an equivalent rating from another Rating Agency);

                (13)     investment funds investing substantially all of their assets in securities of the types
        described in clauses (1) through (12) above; and

                (14)   solely with respect to any Captive Insurance Subsidiary, any investment that the
        Captive Insurance Subsidiary is not prohibited to make in accordance with applicable law.

In the case of Investments by any Foreign Subsidiary or Investments made in a country outside the United
States of America, Cash Equivalents will also include (i) investments of the type and maturity described in
clauses (1) through (13) above of foreign obligors, which investments or obligors (or the parents of such
obligors) have ratings described in such clauses or equivalent ratings from comparable foreign rating
agencies and (ii) other short-term investments utilized by Foreign Subsidiaries in accordance with normal
investment practices for cash management in investments analogous to the foregoing investments in clauses
(1) through (13) and in this paragraph.

         “Cash Management Agreement” means any agreement entered into from time to time by
Holdings, the Borrower or any Restricted Subsidiary in connection with cash management services for
collections, other Cash Management Services and for operating, payroll and trust accounts of such Person,
including automatic clearing house services, controlled disbursement services, electronic funds transfer
services, information reporting services, lockbox services, stop payment services and wire transfer services.

       “Cash Management Bank” means any Person that is an Agent, a Lender or an Affiliate of an
Agent or Lender at the time it entered into a Cash Management Agreement, whether or not such Person
subsequently ceases to be an Agent, a Lender or an Affiliate of an Agent or Lender.

        “Cash Management Obligations” means obligations owed by Holdings, the Borrower or any
Restricted Subsidiary to any Cash Management Bank in connection with, or in respect of, any Cash
Management Services.

        “Cash Management Services” means (a) commercial credit cards, merchant card services,
purchase or debit cards, including non-card e-payables services, (b) treasury management services
(including controlled disbursement, overdraft, automatic clearing house fund transfer services, return items
and interstate depository network services), (c) foreign exchange, netting and currency management
services and (d) any other demand deposit or operating account relationships or other cash management
services, including under any Cash Management Agreements.

        “Casualty Event” means any event that gives rise to the receipt by the Borrower or any Restricted
Subsidiary of any insurance proceeds or condemnation awards in respect of any equipment, fixed assets or
real property (including any improvements thereon) to replace or repair such equipment, fixed assets or real
property.

        “CFC” means a “controlled foreign corporation” within the meaning of Section 957(a) of the Code.

         “CFC Holdco” means a Domestic Subsidiary that has no material assets other than the Equity
Interests in or indebtedness of one or more Foreign Subsidiaries that are CFCs, including the indirect
ownership of such Equity Interests or indebtedness through one or more CFC Holdcos that have no other
material assets.

                                                      15
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 71 of 1503



         “Change in Law” means the occurrence, after the Closing Date, of any of the following: (a) the
adoption of any law, rule, regulation or treaty (excluding the taking effect after the Closing Date of a law,
rule, regulation or treaty adopted prior to the Closing Date), (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any Governmental Authority or (c)
the making or issuance of any request, guideline or directive (whether or not having the force of law) by
any Governmental Authority. It is understood and agreed that (i) the Dodd–Frank Wall Street Reform and
Consumer Protection Act (Public Law 111 203, H.R. 4173), all Laws relating thereto and all interpretations
and applications thereof and (ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to Basel III, shall, for the
purpose of this Agreement, be deemed to be adopted subsequent to the Closing Date.

        “Change of Control” means the occurrence of any of the following after the Closing Date:

                (1)    at any time prior to the consummation of a Qualifying IPO after the Closing Date,
        the Permitted Holders ceasing to beneficially own (as defined in Rules 13d-3 and 13d-5 under the
        Exchange Act), in the aggregate, directly or indirectly, at least a majority of the aggregate ordinary
        voting power represented by the issued and outstanding Equity Interests of the Borrower or any
        Parent Company; or

                 (2)     at any time following the consummation of a Qualifying IPO after the Closing
        Date, (a) any Person (other than a Permitted Holder) or (b) Persons (other than one or more
        Permitted Holders) constituting a “group” (as such term is used in Sections 13(d) and 14(d) of the
        Exchange Act), becoming the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under
        such Act) of Equity Interests of the Borrower or such Parent Company representing more than
        thirty-five percent (35%) of the aggregate ordinary voting power represented by the issued and
        outstanding Equity Interests of the Borrower or such Parent Company, as applicable, and the
        percentage of aggregate ordinary voting power so held is greater than the percentage of the
        aggregate ordinary voting power represented by the Equity Interests of the Borrower or such Parent
        Company, as applicable, beneficially owned, directly or indirectly, in the aggregate by the
        Permitted Holders;

                (3)     the occurrence of a “Change of Control” (or any comparable term) as defined in
        each of the Second Lien Credit Agreement or any other Indebtedness having an aggregate
        outstanding principal amount of not less than the Threshold Amount (other than the ABL Credit
        Agreement); or

                (4)    Holdings shall cease to be the registered owner of 100% of the Equity Interests of
        the Borrower unless in connection with the consummation of a Qualifying IPO by the Borrower.

         unless, in the case of clause (1) or (2) above, the Permitted Holders have, at such time, the right or
the ability by voting power, contract or otherwise to elect or designate for election at least a majority of the
board of directors of the Borrower or any Parent Company.

        “Claim” means any actions, suits or written demands or claims.

        “Class” means (i) with respect to Commitments or Loans, those of such Commitments or Loans
that have the same terms and conditions (without regard to differences in the Type of Loan, Interest Period,
upfront fees, OID or similar fees paid or payable in connection with such Commitments or Loans, or
differences in tax treatment (e.g., “fungibility”)) and (ii) with respect to Lenders, those of such Lenders that


                                                      16
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 72 of 1503



have Commitments or Loans of a particular Class. The First-Out Loans and the Second-Out Loans shall
be treated as constituting two separate Classes.

         “Closing Date” means the first date on which all the conditions precedent in Section 4.01 are
satisfied or waived in accordance with Section 10.01, and the Closing Date Term Loans were made (or
deemed made) to the Borrower pursuant to Sections 2.01(2) and 2.01(3), which date was February 24, 2021.

        “Closing Date Term Loans” means the First-Out Loans and the Second-Out Loans.

        “Code” means the U.S. Internal Revenue Code of 1986, as amended.

        “Collateral” means all the “Collateral” and “First Lien Collateral” (or equivalent term of each of
the foregoing) as defined in any Collateral Document and the Mortgaged Properties.

        “Collateral Agent” has the meaning specified in the introductory paragraph to this Agreement
prior to the Closing Date and on and after the Closing Date, means Alter Domus (US) LLC and any
successor thereto.

        “Collateral and Guarantee Requirement” means, at any time, the requirement that:

                 (1)      the Collateral Agent shall have received each Collateral Document required to be
        delivered (a) on the Closing Date pursuant to Section 4.01 or (b) pursuant to Section 6.11 or 6.13
        at such time required by such Sections to be delivered, in each case, duly executed by each Loan
        Party that is party thereto;

                (2)      all Obligations shall have been unconditionally guaranteed by (a) Holdings (or any
        successor thereto), (b) each Restricted Subsidiary of the Borrower that is a wholly owned Material
        Domestic Subsidiary (other than any Excluded Subsidiary), which as of the Closing Date after
        giving effect to the Assumption shall include those that are listed on Schedule 1.01(1) hereto and
        (c) any Restricted Subsidiary of the Borrower that Guarantees (or is the borrower or issuer of) any
        Credit Agreement Refinancing Indebtedness, the Second Lien Facility (and any
        “Credit Agreement Refinancing Indebtedness” as defined therein), the ABL Facility and/or other
        Indebtedness having an aggregate outstanding principal amount of not less than the Threshold
        Amount (the Persons in the preceding clauses (a) through (c) collectively, the “Guarantors”);

                 (3)     except to the extent otherwise provided hereunder or under any Collateral
        Document, the Obligations and the Guaranty shall have been secured by a perfected security
        interest with the priority set forth in the Applicable Intercreditor Agreement, subject only to Liens
        permitted by Section 7.01, in

                        (a)      all the Equity Interests of the Borrower,

                        (b)      all Equity Interests of each direct, wholly owned Material Domestic
                Subsidiary that is directly owned by the Borrower or any Subsidiary Guarantor and

                       (c)     100% of the issued and outstanding Equity Interests of each (i) wholly
                owned Material Domestic Subsidiary that is (a) a CFC Holdco and (b) directly owned by
                the Borrower or any Subsidiary Guarantor and (ii) Foreign Subsidiary that is directly
                owned by the Borrower or any Subsidiary Guarantor;



                                                    17
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 73 of 1503



          (4)      except to the extent otherwise provided hereunder, including subject to Liens
 permitted by Section 7.01 or under any Collateral Document and in each case subject to exceptions
 and limitations otherwise set forth in this Agreement and the Collateral Documents, the Obligations
 and the Guaranty shall have been secured by a security interest in substantially all tangible and
 intangible personal property of the Borrower and each Guarantor (including accounts other than
 Securitization Assets), inventory, equipment, investment property, contract rights, applications and
 registrations of IP Rights filed in the United States, other general intangibles, and proceeds of the
 foregoing, in each case,

                 (a)      that has been perfected (to the extent such security interest may be
         perfected by

                  (i)     delivering certificated securities, intercompany notes and other
         instruments in which a security interest can be perfected by physical control, in each case
         to the extent required hereunder or the Security Agreement;

                 (ii)     filing financing statements under the Uniform Commercial Code,

                 (iii)   making any necessary filings with the United States Patent and Trademark
         Office or United States Copyright Office or

                 (iv)     filings in the applicable real estate records with respect to Mortgaged
         Properties (or any fixtures related to Mortgaged Properties) to the extent required by the
         Collateral Documents and

                 (b)     with the priority required by the Collateral Documents; provided that any
         such security interests in the Collateral shall be subject to the terms of the Applicable
         Intercreditor Agreements; and

          (5)    with respect to each Real Property other than the Existing Mortgaged Properties,
 the Collateral Agent shall have received counterparts of a Mortgage, together with the other
 deliverables described in Section 6.11(2)(b), with respect to each Real Property (the “Mortgaged
 Properties”) duly executed and delivered by the record owner of such property within the time
 periods set forth in Sections 6.11(2)(b) and 6.13; provided that to the extent any Mortgaged
 Property is located in a jurisdiction which imposes mortgage recording taxes, intangibles tax,
 documentary tax or similar recording fees or taxes, the relevant Mortgage shall not secure an
 amount in excess of the fair market value of the Mortgaged Property subject thereto. Unless
 requested by the Required Lenders, there will not be any obligation to deliver a new Mortgage with
 respect to an Existing Mortgaged Property.

         (6)     [reserved].

         (7)     within sixty (60) days after the Closing Date (or such longer period that the
 Required Lenders may agree in their reasonable discretion), the Collateral Agent shall have
 received (i) an amendment, supplement or modification in form reasonably satisfactory to the
 Collateral Agent and the Required Lenders (the “Mortgage Amendments”), with respect to each
 Existing Mortgaged Property set forth on Schedule 1.01(2), duly executed, acknowledged and
 delivered and in form suitable for filing and recording in all filing or recording offices that the
 Required Lenders may reasonably deem necessary to maintain or protect the Lien of the related
 Mortgage and the priority thereof; (ii) with respect to the real properties subject to the Mortgage
 Amendments, (x) fully paid title date-down endorsements or modification endorsements (to the

                                             18
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 74 of 1503



        extent such date-down endorsements or modification endorsements are available in the applicable
        jurisdiction at reasonable costs) to the related Mortgage Policies or (y) title searches (to the extent
        such date-down endorsements are not available at reasonable costs in any such jurisdictions), in
        each case confirming ownership of the related real property by the applicable Loan Party and
        showing no Liens of record other than Permitted Liens; (iii) evidence that all filing, documentary,
        stamp, intangible and recording taxes and fees in respect to such Mortgage Amendments have been
        paid in connection with the preparation, execution, filing and recordation of the Mortgage
        Amendments; and (iv) the deliverables described in Sections 6.11(2)(b)(ii) (to the extent required
        thereunder), (iv), (v), (vi) (to the extent not previously delivered), and (vii) (to the extent requested
        by the Collateral Agent or the Required Lenders), with respect to any Real Property subject to the
        Mortgage Amendments.

         The foregoing definition shall not require, and the Loan Documents shall not contain any
requirements as to, the creation, perfection or maintenance of pledges of, or security interests in, Mortgages
on, or the obtaining of Mortgage Policies, surveys, abstracts or appraisals or taking other actions with
respect to, any Excluded Assets.

        The Required Lenders may grant extensions of time for the creation, perfection or maintenance of
security interests in, or the execution or delivery of any Mortgage and the obtaining of title insurance,
surveys or Opinions of Counsel with respect to, particular assets (including extensions beyond the Closing
Date for the creation, perfection or maintenance of security interests in the assets of the Loan Parties on
such date) where they reasonably determine, in consultation with the Borrower, that creation or perfection
cannot be accomplished without undue effort or expense by the time or times at which it would otherwise
be required by this Agreement or the Collateral Documents.

        Notwithstanding the foregoing provisions of this definition or anything in this Agreement or any
other Loan Document to the contrary:

        (A)     Liens required to be granted from time to time pursuant to the Collateral and Guarantee
Requirement shall be subject to exceptions and limitations set forth in the Collateral Documents and, to the
extent appropriate in the applicable jurisdiction, as agreed between the Required Lenders and the Borrower;

        (B)      the Collateral and Guarantee Requirement shall not apply to any Excluded Assets;

         (C)     no deposit account control agreement, securities account control agreement or other control
agreements or control arrangements shall be required with respect to any deposit account, securities account
or other asset specifically requiring perfection through control agreements except to the extent such control
agreement would or could be required under the ABL Credit Agreement as in effect on the Closing Date,
whether or not such ABL Credit Agreement were than actually in effect;

         (D)      no actions in any jurisdiction other than the U.S. or that are necessary to comply with the
Laws of any jurisdiction other than the U.S. shall be required in order to create any security interests in
assets located, titled, registered, applied for, filed, or arising under laws outside of the U.S. or to perfect
such security interests (it being understood that there shall be no security agreements, pledge agreements,
or share charge (or mortgage) agreements governed under the Laws of any jurisdiction other than the U.S.)
and there shall be no requirement to deliver landlord lien waivers, estoppels and collateral access letters;

        (E)      [reserved]; and

        (F)      no perfection steps shall be required with respect to (i) letter of credit rights, except to the
extent constituting a support obligation for other Collateral as to which perfection is accomplished solely

                                                       19
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 75 of 1503



by the filing of a UCC financing statement (it being understood that no actions shall be required to perfect
a security interest in letter of credit rights, other than the filing of a UCC financing statement), (ii)
commercial tort claims with a value of less than $2.5 million, (iii) motor vehicles and other assets subject
to certificates of title to the extent a Lien thereon cannot be perfected by the filing of a UCC financing
statement, and (iv) promissory notes evidencing debt for borrowed money in a principal amount of less
than $2.5 million.

        “Collateral Documents” means, collectively, the Security Agreement, the Intellectual Property
Security Agreements, the Mortgages (if any), each of the collateral assignments, security agreements,
pledge agreements, account control agreements or other similar agreements delivered to the Administrative
Agent, Collateral Agent or the Lenders pursuant to Sections 4.01, 6.11 or 6.13 and each of the other
agreements, instruments or documents that creates or purports to create a Lien in favor of the Collateral
Agent for the benefit of the Secured Parties.

       “Combined Adjusted EBITDA Cap” has the meaning specified in clause (1)(l) of the definition
of “Adjusted EBITDA”.

        “Commitment” means the First-Out Loan Commitments, Second-Out Loan Commitments,
Refinancing Commitments or Extended Commitments, or any commitment in respect of Replacement
Loans, as the context may require.

        “Committed Loan Notice” means a notice of (1) a Borrowing with respect to a given Class of
Loans, (2) a conversion of Loans of a given Class from one Type to the other or (3) a continuation of
Eurodollar Rate Loans of a given Class, pursuant to Section 2.02(1), which shall be substantially in the
form of Exhibit A-1.

      “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et. seq.), as
amended from time to time and any successor statute.

        “Compensation Period” has the meaning specified in Section 2.12(3)(b).

         “Compliance Certificate” means a certificate substantially in the form of Exhibit C and which
certificate shall in any event be a certificate of a Financial Officer of the Borrower:

                (1)      certifying as to whether a Default has occurred and is continuing and, if applicable,
        specifying the details thereof and any action taken or proposed to be taken with respect thereto (in
        each case, other than any Default with respect to which the Administrative Agent has otherwise
        obtained notice in accordance with Section 6.03(1));

                 (2)     in the case of financial statements delivered under Section 6.01(1), setting forth
        reasonably detailed calculations of (i) Excess Cash Flow for each Excess Cash Flow Period,
        commencing with the Excess Cash Flow Period ending January 29, 2022, (ii) Average ECF
        Liquidity (to the extent the Compliance Certificate is delivered after March 31 of the applicable
        year when such annual Compliance Certificate is due) and (iii) the Net Proceeds and Specified
        Sale-Leaseback Net Proceeds (as applicable) received during the applicable period by or on behalf
        of the Borrower or any Restricted Subsidiary in respect of any (x) Asset Sale or Casualty Event
        subject to prepayment pursuant to Section 2.05(2)(b)(i) and the portion of such Net Proceeds that
        has been invested or is intended to be reinvested in accordance with Section 2.05(2)(b)(ii) and (y)
        Specified Sale-Leaseback Transaction subject to prepayment pursuant to Section 2.05(2)(c); and



                                                     20
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 76 of 1503



                (3)      commencing with the fiscal quarter ending February 3, 2024, setting forth
        computations in reasonable detail demonstrating compliance with the financial covenants set forth
        in Section 7.13 hereof.

         “Consolidated Current Assets” means, as at any date of determination, the total assets of the
Borrower and the Restricted Subsidiaries on a consolidated basis that may properly be classified as current
assets in conformity with GAAP, excluding cash and Cash Equivalents, amounts related to current or
deferred taxes based on income or profits, assets held for sale, loans (permitted) to third parties, pension
assets, deferred bank fees, derivative financial instruments and any assets in respect of Hedge Agreements,
and excluding the effects of adjustments pursuant to GAAP resulting from the application of
recapitalization accounting or purchase accounting, as the case may be, in relation to the Transactions or
any consummated acquisition.

          “Consolidated Current Liabilities” means, as at any date of determination, the total liabilities of
the Borrower and the Restricted Subsidiaries on a consolidated basis that may properly be classified as
current liabilities in conformity with GAAP, excluding (A) the current portion of any Funded Debt and
other long-term liabilities, (B) the current portion of interest, (C) accruals for current or deferred taxes based
on income or profits, (D) accruals of any costs or expenses related to restructuring reserves or severance,
(E) all Indebtedness consisting of Loans (as defined in the ABL Facility), Swing Line Loans (as defined in
the ABL Facility) and L/C Obligations (as defined in the ABL Facility) to the extent otherwise included
therein or any other revolving loans, swingline loans and letter of credit obligations under any other
revolving credit facility, (F) the current portion of any Capitalized Lease Obligation, (G) deferred revenue
arising from cash receipts that are earmarked for specific projects, (H) liabilities in respect of unpaid earn-
outs, (I) the current portion of any other long-term liabilities, (J) accrued litigation settlement costs and (K)
any liabilities in respect of Hedge Agreements, and, furthermore, excluding the effects of adjustments
pursuant to GAAP resulting from the application of recapitalization accounting or purchase accounting, as
the case may be, in relation to the Transactions or any consummated acquisition.

         “Consolidated Depreciation and Amortization Expense” means, with respect to any Person for
any period, the total amount of depreciation and amortization expense of such Person and its Restricted
Subsidiaries, including the amortization of intangible assets, deferred financing fees, debt issuance costs,
commissions, fees and expenses and amortization of Capitalized Software Expenditures of such Person and
its Restricted Subsidiaries for such period on a consolidated basis and otherwise determined in accordance
with GAAP.

         “Consolidated First Lien Debt” means as of any date of determination, with respect to the
Borrower and its Restricted Subsidiaries, (a) Loans under this Agreement, Loans (as defined in the ABL
Facility) under the ABL Facility (including any Incremental Revolving Credit Loans (as defined in the ABL
Credit Agreement)), Capitalized Lease Obligations and other Consolidated Total Debt secured by Collateral
(or any portion thereof) on an equal priority basis (but without regard to the control of remedies) with Liens
securing the Obligations or the Liens securing the ABL Obligations minus (b) without duplication, the
aggregate amount of unrestricted cash and Cash Equivalents included in the consolidated balance sheet of
the Borrower and its Restricted Subsidiaries as of such date, which aggregate amount of cash and Cash
Equivalents shall be determined without giving pro forma effect to the proceeds of Indebtedness incurred
on such date.

        “Consolidated Interest Expense” means, with respect to any Person for any period, without
duplication, the sum of:

        (1)     consolidated interest expense of such Person and its Restricted Subsidiaries for such period,
to the extent such expense was deducted (and not added back) in computing Consolidated Net Income
                                                       21
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 77 of 1503



(including (a) amortization of original issue discount or premium resulting from the issuance of
Indebtedness at less than par, (b) all commissions, discounts and other fees and charges owed with respect
to letters of credit or bankers acceptances, (c) non-cash interest payments, (d) the interest component of
Capitalized Lease Obligations and (e) net payments, if any, pursuant to interest rate obligations under any
Hedge Agreement with respect to Indebtedness); plus

        (2)     consolidated capitalized interest of such Person and its Restricted Subsidiaries for such
period, whether paid or accrued; less

        (3)      interest income for such period.

         For purposes of this definition, interest on a Capitalized Lease Obligation shall be deemed to accrue
at an interest rate reasonably determined by such Person to be the rate of interest implicit in such Capitalized
Lease Obligation in accordance with GAAP.

         “Consolidated Net Income” means, with respect to any Person for any period, the net income
(loss) of such Person and its Restricted Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP, excluding (and excluding the effect of), without duplication,

                 (1)       extraordinary, non-recurring or unusual gains, losses, fees, costs, charges or
        expenses (including relating to any multi-year strategic initiatives and accruals and reserves in
        connection with such gains, losses, charges or expenses); restructuring costs, charges, accruals or
        reserves (including restructuring and integration costs related to acquisitions and adjustments to
        existing reserves, and in each case, whether or not classified as such under GAAP); costs and
        expenses related to any reconstruction, decommissioning, recommissioning or reconfiguration of
        stores or facilities and fixed assets for alternative uses; Public Company Costs; costs and expenses
        related to the integration, consolidation, opening, pre-opening and closing of stores or facilities and
        fixed assets; severance and relocation costs and expenses, one-time compensation costs and
        expenses, consulting fees, signing, retention or completion bonuses, and executive recruiting costs;
        costs and expenses incurred in connection with strategic initiatives; transition costs and duplicative
        running costs; costs and expenses incurred in connection with non-ordinary course product and IP
        Rights development; costs incurred in connection with acquisitions (or purchases of assets) or the
        Transactions, in each case, prior to or after the Closing Date (including integration costs); business
        optimization expenses (including costs and expenses relating to business optimization programs,
        new systems design, retention charges, system establishment costs and implementation costs and
        project start-up costs), accruals and reserves; operating expenses attributable to the implementation
        of cost-savings initiatives; curtailments and modifications to pension and post-retirement employee
        benefit plans (including any settlement of pension liabilities and charges resulting from changes in
        estimates, valuations and judgments); provided that amounts added back pursuant to this clause (1)
        shall be subject to the Combined Adjusted EBITDA Cap;

                 (2)     the cumulative effect of a change in accounting principles and changes as a result
        of the adoption or modification of accounting policies during such period whether effected through
        a cumulative effect adjustment or a retroactive application, in each case in accordance with GAAP;

                 (3)     Transaction Expenses;

                (4)     any gain (loss) on asset sales, disposals or abandonments (other than asset sales,
        disposals or abandonments in the ordinary course of business or consistent with industry practice)
        or income (loss) from discontinued operations (but if such operations are classified as discontinued


                                                      22
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 78 of 1503



 due to the fact that they are subject to an agreement to dispose of such operations, only when and
 to the extent such operations are actually disposed of);

          (5)      the Net Income for such period of any Person that is an Unrestricted Subsidiary
 and, solely for the purpose of the Available Amount, the Net Income for such period of any Person
 that is not a Subsidiary or that is accounted for by the equity method of accounting; provided that
 the Consolidated Net Income of a Person will be increased by the amount of dividends or
 distributions or other payments that are actually paid in cash or Cash Equivalents (or to the extent
 converted into cash or Cash Equivalents) to such Person or a Restricted Subsidiary thereof in
 respect of such period;

          (6)      solely for the purpose of determining the Available Amount, the Net Income for
 such period of any Restricted Subsidiary (other than any Guarantor) to the extent that the
 declaration or payment of dividends or similar distributions by that Restricted Subsidiary of its Net
 Income is not at the date of determination permitted without any prior governmental approval
 (which has not been obtained) or, directly or indirectly, by the operation of the terms of its charter
 or any agreement, instrument, judgment, decree, order, statute, rule or governmental regulation
 applicable to that Restricted Subsidiary or its stockholders, unless such restriction with respect to
 the payment of dividends or similar distributions has been legally waived; provided that
 Consolidated Net Income of a Person will be increased by the amount of dividends or other
 distributions or other payments actually paid in cash or Cash Equivalents (or to the extent converted
 into cash or Cash Equivalents);

         (7)      effects of adjustments (including the effects of such adjustments pushed down to
 such Person and its Restricted Subsidiaries) related to the application of recapitalization accounting
 or purchase accounting (including in the inventory, property and equipment, software, goodwill,
 intangible assets, in process research and development, deferred revenue and debt line items);

        (8)    income (loss) from the early extinguishment or conversion of (a) Indebtedness, (b)
 Hedging Obligations or (c) other derivative instruments;

         (9)      any impairment charge or asset write-off or write-down in each case, pursuant to
 GAAP, and the amortization of intangibles arising pursuant to GAAP; provided that this clause (9)
 shall not permit the write-down or reserve of inventory outside the ordinary course of business;

         (10)      (a) any equity based or non-cash compensation charge or expense, including any
 such charge or expense arising from grants of stock appreciation, equity incentive programs or
 similar rights, stock options, restricted stock or other rights to, and any cash charges associated
 with the rollover, acceleration or payout of, Equity Interests by management of such Person or of
 a Restricted Subsidiary or any Parent Company, (b) noncash compensation expense resulting from
 the application of Accounting Standards Codification Topic No. 718, Compensation—Stock
 Compensation or Accounting Standards Codification Topic 505-50, Equity-Based Payments to
 Non-Employees, and (c) any income (loss) attributable to deferred compensation plans or trusts;

         (11)     any fees, expenses or charges incurred during such period, or any amortization
 thereof for such period, in connection with any acquisition, Investment, Asset Sale, disposition,
 incurrence or repayment of Indebtedness (including such fees, expenses or charges related to the
 offering and issuance of the Term Notes and the syndication and incurrence of any Facilities),
 issuance of Equity Interests (including by any direct or indirect parent of the Borrower),
 recapitalization, refinancing transaction or amendment or modification of any debt instrument
 (including any amendment or other modification of the Indebtedness evidenced by this Agreement,
                                              23
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 79 of 1503



        the Second Lien Facility, or the ABL Facility) and including, in each case, any such transaction
        whether consummated on, after or prior to the Closing Date and any such transaction undertaken
        but not completed, and any charges or nonrecurring merger costs incurred during such period as a
        result of any such transaction, in each case whether or not successful or consummated (including,
        for the avoidance of doubt, the effects of expensing all transaction related expenses in accordance
        with Accounting Standards Codification Topic No. 805, Business Combinations);

                (12)    accruals and reserves that are established or adjusted in connection with the
        Transactions, an Investment or an acquisition that are required to be established or adjusted as a
        result of the Transactions, such Investment or such acquisition, in each case accordance with
        GAAP;

                 (13)     any expenses, charges or losses to the extent covered by insurance that are, directly
        or indirectly, reimbursed or reimbursable by a third party, and any expenses, charges or losses that
        are covered by indemnification or other reimbursement provisions in connection with any
        acquisition, Investment or any sale, conveyance, transfer or other disposition of assets permitted
        under this Agreement;

                (14)     any non-cash gain (loss) attributable to the mark to market movement in the
        valuation of Hedging Obligations or other derivative instruments pursuant to FASB Accounting
        Standards Codification Topic 815—Derivatives and Hedging or mark to market movement of other
        financial instruments pursuant to FASB Accounting Standards Codification Topic 825—Financial
        Instruments;

                (15)     any net unrealized gain or loss (after any offset) resulting in such period from
        currency transaction or translation gains or losses including those related to currency
        remeasurements of Indebtedness (including any net loss or gain resulting from (a) Hedging
        Obligations for currency exchange risk and (b) resulting from intercompany indebtedness) and any
        other foreign currency transaction or translation gains and losses, to the extent such gain or losses
        are non-cash items;

                (16)   any adjustments resulting from the application of Accounting Standards
        Codification Topic No. 460, Guarantees, or any comparable regulation;

                (17)     any non-cash rent expense;

                (18)    the amount of any management, monitoring, consulting, transaction and advisory
        fees and related expenses paid to the Investors (or any accruals relating to such fees and related
        expenses) during such period to the extent otherwise permitted by Section 7.06;

               (19)    any non-cash expenses, accruals or reserves related to adjustments to historical tax
        exposures; and

               (20)     earn-out and contingent consideration obligations (including to the extent
        accounted for as bonuses or otherwise) and adjustments thereof and purchase price adjustments.

        In addition, to the extent not already included in the Consolidated Net Income of such Person and
its Restricted Subsidiaries, Consolidated Net Income will include the amount of proceeds received or
receivable from business interruption insurance, the amount of any expenses or charges incurred by such
Person or its Restricted Subsidiaries during such period that are, directly or indirectly, reimbursed or
reimbursable by a third party, and amounts that are covered by indemnification or other reimbursement

                                                      24
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 80 of 1503



provisions in connection with any acquisition, Investment or any sale, conveyance, transfer or other
disposition of assets permitted hereunder.

        “Consolidated Secured Debt” means, as of any date of determination, with respect to the
Borrower and its Restricted Subsidiaries, the aggregate amount of Consolidated Total Debt that is secured
by a Lien on any assets or property of the Borrower or any of its Restricted Subsidiaries.

         “Consolidated Total Debt” means, as of any date of determination, (a) the aggregate principal
amount of Indebtedness of the Borrower and its Restricted Subsidiaries outstanding on such date,
determined on a consolidated basis in accordance with GAAP (but excluding the effects of any discounting
of Indebtedness resulting from the application of purchase accounting in connection with the Transaction),
consisting of Indebtedness for borrowed money, Capitalized Lease Obligations, debt obligations evidenced
by notes or similar instruments and Guarantees of Indebtedness listed above minus (b) the aggregate amount
of all cash and Cash Equivalents included in the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as of such date, in each case, subject to control agreements for the benefit of the
Obligations (including control agreements entered into by the ABL Facility Administrative Agent for the
benefit of, among others, the Obligations hereunder) (but excluding cash and Cash Equivalents which are
listed as “Restricted” on such balance sheet), which aggregate amount of cash and Cash Equivalents shall
be determined without giving pro forma effect to the proceeds of Indebtedness incurred on such date;
provided, Consolidated Total Debt will not include Non-Recourse Indebtedness and Indebtedness in respect
of any (1) letter of credit, except to the extent of obligations in respect of drawn standby letters of credit
which have not been reimbursed within three (3) Business Days and (2) Hedging Obligations, except any
unpaid termination payments thereunder. The Dollar-equivalent principal amount of any Indebtedness
denominated in a foreign currency will reflect the currency translation effects, determined in accordance
with GAAP, of Hedging Obligations for currency exchange risks with respect to the applicable currency in
effect on the date of determination of the Dollar-equivalent principal amount of such Indebtedness.

         “Consolidated Working Capital” means, as at any date of determination, the excess of
Consolidated Current Assets over Consolidated Current Liabilities. In measuring any increase or decrease
in Consolidated Working Capital for any period, (1) to the extent the Borrower or any Restricted Subsidiary
has consummated during such period any one or more acquisitions or dispositions of any Person, then (a)
in the case of an acquisition, the Consolidated Working Capital of such acquired Person as of the date of
the consummation of such acquisition (after giving effect to the transactions consummated with respect to
such acquisition) will be added to the Consolidated Working Capital of the Borrower and its Restricted
Subsidiaries as of the first day of such period and (b) in the case of a disposition, the Consolidated Working
Capital of the disposed Person as of the date of the disposition of such Person shall be subtracted from the
Consolidated Working Capital of the Borrower and its Restricted Subsidiaries as of the first day of such
period and (2) the application of recapitalization or purchase accounting as a result of any acquisitions or
dispositions completed during such period will be excluded and the application of fresh start accounting in
relation to the Transactions shall be disregarded.

        “Contingent Obligations” means, with respect to any Person, any obligation of such Person
guaranteeing any leases, dividends or other obligations that do not constitute Indebtedness (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent:

                 (1)     to purchase any such primary obligation or any property constituting direct or
        indirect security therefor;

                (2)      to advance or supply funds:


                                                     25
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 81 of 1503



                         (a)      for the purchase or payment of any such primary obligation or

                         (b)     to maintain working capital or equity capital of the primary obligor or
                 otherwise to maintain the net worth or solvency of the primary obligor; or

                (3)     to purchase property, securities or services primarily for the purpose of assuring
        the owner of any such primary obligation of the ability of the primary obligor to make payment of
        such primary obligation against loss in respect thereof.

        “Contractual Obligation” means, as to any Person, any provision of any security issued by such
Person or of any agreement, instrument or other undertaking to which such Person is a party or by which it
or any of its property is bound.

         “Controlled Investment Affiliate” means, as to any Person, any other Person, other than any
Investor, which directly or indirectly is in control of, is controlled by, or is under common control with such
Person and is organized by such Person (or any Person controlling such Person) primarily for making direct
or indirect equity or debt investments in the Borrower or other companies.

        “Credit Agreement Refinanced Debt” has the meaning assigned to such term in the definition of
“Credit Agreement Refinancing Indebtedness.”

      “Credit Agreement Refinancing Indebtedness” means secured or unsecured Indebtedness of the
Borrower or any Guarantor; provided that:

                 (1)     such Indebtedness is incurred or otherwise obtained (including by means of the
        extension or renewal of existing Indebtedness) to Refinance, in whole or in part, Indebtedness that
        is either (a) Loans, or (b) other Credit Agreement Refinancing Indebtedness (“Credit Agreement
        Refinanced Debt”);

                 (2)     such Indebtedness is in an original aggregate principal amount not greater than the
        principal amount of the Credit Agreement Refinanced Debt being Refinanced except to the extent
        permitted under Section 1.02(10) (plus (a) the amount of all unpaid, accrued or capitalized interest,
        penalties, premiums (including tender premiums), and other similar amounts payable with respect
        to the Credit Agreement Refinanced Debt and (b) underwriting discounts, fees, commissions, costs,
        expenses and other similar amounts payable with respect to such refinancing);

                (3)      the (a) Weighted Average Life to Maturity of such Indebtedness is equal to or
        longer than the remaining Weighted Average Life to Maturity of the Credit Agreement Refinanced
        Debt and (b) final maturity date of such Credit Agreement Refinancing Indebtedness is no earlier
        than the final maturity date of the Credit Agreement Refinanced Debt;

                 (4)     any mandatory prepayments of:

                         (a)      any Permitted Junior Priority Refinancing Debt or any Credit Agreement
                 Refinancing Indebtedness that comprises unsecured notes or loans may not be made except
                 to the extent that prepayments are (i) permitted hereunder and (ii) to the extent required
                 hereunder or pursuant to the terms of any Permitted Equal Priority Refinancing Debt, first
                 made or offered to the Loans and any such Permitted Equal Priority Refinancing Debt; and

                        (b)     any Permitted Equal Priority Refinancing Debt shall be made in an amount
                 that would not exceed the amount of mandatory prepayments (as a percentage of the

                                                      26
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 82 of 1503



         principal amount thereof) that would have been received by the Credit Agreement
         Refinanced Debt (other than pursuant to a refinancing permitted hereunder or with respect
         to greater than pro rata payments to an earlier maturing tranche);

         (5)    such Indebtedness is not guaranteed by any Subsidiary of the Borrower other than
 a Subsidiary Guarantor;

         (6)     if such Indebtedness is secured:

                 (a)     such Indebtedness is not secured by any assets or property of Holdings,
         the Borrower or any Restricted Subsidiary that does not constitute Collateral;

                 (b)     the security agreements relating to such Indebtedness are substantially
         similar to or the same as the Collateral Documents (as determined in good faith by a
         Responsible Officer of the Borrower);

                 (c)      if such Indebtedness is secured, a Debt Representative acting on behalf of
         the holders of such Indebtedness has become party to or is otherwise subject to the
         provisions of the Applicable Intercreditor Agreement;

         (7)     to the extent such Credit Agreement Refinancing Indebtedness
 Refinances Indebtedness that is subordinated (including by way of Section 8.03 or other “waterfall”
 provisions) to the Obligations in respect of any Class of Term Loans, such Credit Agreement
 Refinancing Indebtedness is subordinated to such Obligations at least to the same extent as the
 applicable Refinanced Debt;

         (8)      the covenants and events of default applicable to such Indebtedness are
 substantially identical to, or, taken as a whole, not materially more favorable to the lenders or
 holders providing such Indebtedness than, those applicable to such Credit Agreement Refinanced
 Debt, in each case as determined in good faith by a Responsible Officer of the Borrower in its
 reasonable judgment; provided that the Borrower will promptly deliver to the Administrative Agent
 final copies of the definitive credit documentation relating to such Indebtedness (unless the
 Borrower is bound by a confidentiality obligation with respect thereto, in which case the Borrower
 will deliver a reasonably detailed description of the material terms and conditions of such
 Indebtedness in lieu thereof); provided further that this clause (8) will not apply to:

                 (i)     terms addressed in the preceding clauses (1) through (7),

                 (ii)    interest rate, fees, funding discounts and other pricing terms,

                 (iii)   redemption, prepayment or other premiums,

                 (iv)    optional redemption or prepayment terms and

                 (v)     covenants and other terms applicable only to periods after the Latest
         Maturity Date of the Closing Date Term Loans at the time of incurrence of such
         Indebtedness or added for the benefit of the Lenders hereunder; and

         (9)     with respect to the incurrence of any Credit Agreement Refinancing Indebtedness
 in respect of the Loans of any Class hereunder, the Lenders of the applicable Class of Credit
 Agreement Refinanced Debt shall be offered the opportunity to provide such Credit Agreement

                                            27
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 83 of 1503



        Refinancing Indebtedness on a pro rata basis based on their ownership of the applicable Credit
        Agreement Refinanced Debt.

Anything to the contrary notwithstanding (including, for the avoidance of doubt, clause (3) above), Credit
Agreement Refinancing Indebtedness will include (1) any Registered Equivalent Notes issued in exchange
therefor and (2) any bridge or other interim credit facility intended to be Refinanced with long-term
indebtedness (so long as such credit facility includes customary “rollover provisions”), in which case,
clause (3) of the first proviso in this definition shall not prohibit the inclusion of customary terms for
“bridge” facilities, including customary mandatory prepayment, repurchase or redemption provisions.

        For the avoidance of doubt, any voluntary prepayments of Credit Agreement Refinancing
Indebtedness may be made on a pro rata basis, greater than pro rata basis or less than pro rata basis with
other Loans.

         Notwithstanding anything set forth above, (a) if the All-In Yield of any Credit Agreement
Refinancing Indebtedness secured on a pari passu basis with the Obligations and having the same payment
priority as the Second-Out Loans, including such Indebtedness incurred pursuant to a Refinancing
Amendment, shall be higher than the All-In Yield of the Closing Date Term Loans that are Second-Out
Loans, then the interest rate margins for any such Closing Date Term Loans that are Second-Out Loans
shall be increased to the extent necessary so that the All-In Yield for such Closing Date Term Loans is
equal to the All-In Yield of such Credit Agreement Refinancing Indebtedness and (b) if the All-In Yield of
any Credit Agreement Refinancing Indebtedness secured on a pari passu basis with the Obligations and
having the same payment priority as the First-Out Loans, including such Indebtedness incurred pursuant to
a Refinancing Amendment, shall be higher than the All-In Yield of the Closing Date Term Loans that are
First-Out Loans, then (x) the interest rate margins for any such Closing Date Term Loans that are First-Out
Loans shall be increased to the extent necessary so that the All-In Yield for such Closing Date Term Loans
is equal to the All-In Yield of such Credit Agreement Refinancing Indebtedness; provided that any increase
in All-In Yield of any First-Out Loans due to the increase in a Eurodollar Rate or Base Rate floor on any
Credit Agreement Refinancing Indebtedness shall be effected solely through an increase in any Eurodollar
Rate or Base Rate floor applicable to the First-Out Loans, and (y) the interest rate margins for any such
Closing Date Term Loans that are Second-Out Loans shall be increased to the extent necessary so that the
All-In Yield for such Closing Date Term Loans that are Second-Out Loans is equal to the All-In Yield of
such Credit Agreement Refinancing Indebtedness plus 1.50% per annum.

         “Debt Representative” means, with respect to any series of Indebtedness secured by Liens
permitted under clause (21) or (39) of the definition of “Permitted Liens”, Liens securing Indebtedness
permitted under clauses (2), (14) and (25) of Section 7.02(b), Permitted Equal Priority Refinancing Debt or
Permitted Junior Priority Refinancing Debt, the trustee, administrative agent, collateral agent, security agent
or similar agent under the indenture or agreement pursuant to which such Indebtedness is issued, incurred
or otherwise obtained, as the case may be, and each of their successors in such capacities.

        “Debtor Relief Laws” means the Bankruptcy Code of the United States, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of creditors generally.

        “Declined Proceeds” has the meaning specified in Section 2.05(2)(g).

        “Deemed Consent Provision” means each of (x) the definitions of “Applicable Intercreditor
Agreement”, “Collateral and Guarantee Requirement”, “Excluded Assets”, “Excluded Equity”, “Excluded
Subsidiaries”, “Guarantor”, “Landlord Consent and Estoppel”, “Material Domestic Subsidiary”, “Material
                                                      28
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 84 of 1503



Foreign Subsidiary”, “Mortgages”, and “Recognition Agreement” and (y) Section 2.20, Section 6.01,
Section 6.07, Section 6.11, Section 6.13, Section 6.16, Section 7.03(4)(ii) and Section 7.08.

        “Default” means any event that is, or with the passage of time or the giving of notice or both would
be, an Event of Default.

         “Default Rate” means an interest rate (a) in the case of interest, with respect to any Eurodollar
Rate Loan or Base Rate Loan, equal to (1) the Base Rate, plus (2) the Applicable Rate applicable to Base
Rate Loans, plus (3) 2.00% per annum, (b) in the case of interest, with respect to any Second-Out Loan,
equal to the PIK Rate plus 2.00% per annum, (c) in the case of the outstanding principal amount, (x) with
respect to any Loan (other than the Second-Out Loans), equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan (giving effect to Section 2.02(3)), plus 2.00% per annum and (y)
with respect to any Second-Out Loan, equal to the PIK Rate, plus 2.00% per annum, and (d) in all other
cases, (1) the Base Rate, plus (2) the Applicable Rate applicable to Base Rate Loans, plus (3) 2.00% per
annum, in each case, to the fullest extent permitted by applicable Laws.

         “Defaulting Lender” means, subject to Section 2.17(2), any Lender that (a) has failed to perform
any of its funding obligations hereunder, including in respect of its Loans, within one Business Day of the
date required to be funded by it hereunder (if applicable), (b) has notified the Borrower or the
Administrative Agent that it does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days after request by the Administrative
Agent, to confirm in a manner satisfactory to the Administrative Agent that it will comply with its funding
obligations (if applicable) or (d) has, or has a direct or indirect parent company that has, (i) become or is
the subject of a proceeding under any Debtor Relief Law, (ii) had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets or a custodian appointed for it or (iii) taken any action in furtherance of,
or indicated its consent to, approval of or acquiescence in any such proceeding or appointment; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of judgments or writs of attachment
on its assets or permit such Lender (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender. Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under this definition shall be conclusive absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender (subject to Section 2.17) upon
delivery of written notice of such determination to the Borrower and each Lender.

      “Deposit Account” means any checking or other demand deposit account maintained by the
Borrower and any Subsidiary Guarantors, including any “deposit accounts” under Article 9 of the UCC.

        “Designated Preferred Stock” means Preferred Stock of the Borrower, any Restricted Subsidiary
thereof or any Parent Company (in each case other than Disqualified Stock) that is issued for cash (other
than to a Restricted Subsidiary or an employee stock ownership plan or trust established by the Borrower
or any of its Subsidiaries) and is so designated as Designated Preferred Stock, pursuant to an Officer’s
Certificate, on or promptly after the issuance date thereof, the cash proceeds of which are excluded from
the calculation of the Available Amount.

        “Designated Revolving Commitments” means any commitments to make loans or extend credit
on a revolving basis to the Borrower or any Restricted Subsidiary by any Person other than the Borrower
or any Restricted Subsidiary that have been designated in an Officer’s Certificate delivered to the
                                                       29
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 85 of 1503



Administrative Agent as “Designated Revolving Commitments” until such time as the Borrower
subsequently delivers an Officer’s Certificate to the Administrative Agent to the effect that such
commitments will no longer constitute “Designated Revolving Commitments;” provided that on the date
such Designated Revolving Commitments are established, such Designated Revolving Commitments will
be deemed an incurrence of Indebtedness on such date and will be deemed outstanding for purposes of
calculating the applicable Total Net Leverage Ratio, Senior Secured Leverage Ratio, First Lien Net
Leverage Ratio and the availability of any applicable Basket hereunder on such date after giving pro forma
effect to the incurrence of the entire committed amount of the Indebtedness thereunder (but without netting
any cash proceeds thereof), in which case such committed amount under such Designated Revolving
Commitments may thereafter be borrowed and reborrowed, in whole or in part, from time to time, without
further compliance with the Total Net Leverage Ratio, Senior Secured Leverage Ratio, First Lien Net
Leverage Ratio and the availability of any Baskets hereunder. For the avoidance of doubt, in the case of
any Designated Revolving Commitments permitted hereunder, the reference to the “incurrence” of
Indebtedness shall refer to the date on which such Designated Revolving Commitments are established.

        “Discharge” or “discharge” means, with respect to any Indebtedness, the repayment, prepayment,
repurchase (including pursuant to an offer to purchase), redemption, defeasance or other discharge of such
Indebtedness, any such case in whole or in part.

        “Discount Prepayment Accepting Lender” has the meaning assigned to such term in Section
2.05(1)(e)(B)(2).

        “Discount Range” has the meaning assigned to such term in Section 2.05(1)(e)(C)(1).

        “Discount Range Prepayment Amount” has the meaning assigned to such term in Section
2.05(1)(e)(C)(1).

        “Discount Range Prepayment Notice” means a written notice of the Borrower Solicitation of
Discount Range Prepayment Offers made pursuant to Section 2.05(1)(e)(C)(1) substantially in the form of
Exhibit J.

         “Discount Range Prepayment Offer” means the written offer by a Lender, substantially in the
form of Exhibit K, submitted in response to an invitation to submit offers following the Auction Agent’s
receipt of a Discount Range Prepayment Notice.

        “Discount Range Prepayment Response Date” has the meaning assigned to such term in Section
2.05(1)(e)(C)(1).

        “Discount Range Proration” has the meaning assigned to such term in Section 2.05(1)(e)(C)(3).

        “Discounted Prepayment Determination Date” has the meaning assigned to such term in Section
2.05(1)(e)(D)(3).

        “Discounted Prepayment Effective Date” means in the case of the Borrower Offer of Specified
Discount Prepayment, Borrower Solicitation of Discount Range Prepayment Offer or Borrower Solicitation
of Discounted Prepayment Offer, five (5) Business Days following the Specified Discount Prepayment
Response Date, the Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.05(1)(e)(B), Section 2.05(1)(e)(C) or Section
2.05(1)(e)(D), respectively, unless a shorter period is agreed to between the Borrower and the Auction
Agent.


                                                    30
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 86 of 1503



        “Discounted Term Loan Prepayment” has the meaning assigned to such term in Section
2.05(1)(e)(A).

        “disposition” has the meaning set forth in the definition of “Asset Sale”.

         “Disqualified Institution” means (a) any competitor of the Borrower or its Subsidiaries (including
for purposes of this definition Belk and its Subsidiaries) identified by or on behalf of the Borrower or the
Sponsor to the Administrative Agent from time to time, (b) those particular banks, financial institutions,
other institutional lenders and other Persons (x) identified by or on behalf of the Borrower or the Sponsor
to the Consenting Lenders (as defined in the RSA) prior to January 26, 2021 or (y) otherwise approved in
writing by the Required Consenting Lenders (as defined in the RSA) on or prior to the Closing Date and
(c) any Affiliate of the entities described in the preceding clauses (a) or (b) (excluding, in the case of clause
(a), bona fide debt funds) that are either readily identifiable as such on the basis of their name or are
identified as such in writing by or on behalf of the Borrower or the Sponsor to the Administrative Agent
from time to time; it being understood and agreed that the identification of any Person as a Disqualified
Institution after the Closing Date shall not apply to retroactively disqualify any Person that has previously
acquired an assignment or participation interest in any Loan, subject to Section 10.07(n), until such time
such Person no longer constitutes a Lender. The identity of Disqualified Institutions shall be posted or
distributed to all Lenders and prospective assignees.

         “Disqualified Stock” means, with respect to any Person, any Capital Stock of such Person which,
by its terms, or by the terms of any security into which it is convertible or for which it is redeemable or
exchangeable, or upon the happening of any event, matures or is mandatorily redeemable (other than solely
as a result of a change of control, asset sale, casualty, condemnation or eminent domain) pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the holder thereof (other than (i) for
any Qualified Equity Interests or (ii) solely as a result of a change of control, asset sale, casualty,
condemnation or eminent domain), in whole or in part, in each case prior to the date 91 days after Latest
Maturity Date or the date the Loans are no longer outstanding and the Commitments have been terminated;
provided that if such Capital Stock is issued pursuant to any plan for the benefit of, future, current or former
employees, directors, officers, members of management or consultants (or their respective Controlled
Investment Affiliates or Immediate Family Members or any permitted transferees thereof) of the Borrower
or its Subsidiaries or any Parent Company or by any such plan to such employees, directors, officers,
members of management or consultants (or their respective Controlled Investment Affiliates or Immediate
Family Members or any permitted transferees thereof), such Capital Stock will not constitute Disqualified
Stock solely because it may be required to be repurchased by the Borrower or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations or as a result of such employee’s, director’s, officer’s,
management member’s or consultant’s termination, death or disability; provided further any Capital Stock
held by any future, current or former employee, director, officer, member of management or consultant (or
their respective Controlled Investment Affiliates or Immediate Family Members or any permitted
transferees thereof) of the Borrower, any of its Subsidiaries, any Parent Company, or any other entity in
which the Borrower or a Restricted Subsidiary has an Investment and is designated in good faith as an
“affiliate” by the Board of Directors (or the compensation committee thereof), in each case pursuant to any
equity subscription or equity holders’ agreement, management equity plan or stock option plan or any other
management or employee benefit plan or agreement will not constitute Disqualified Stock solely because
it may be required to be repurchased by the Borrower or any Subsidiary or in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s, director’s, officer’s, management
member’s or consultant’s termination, death or disability. For the purposes hereof, the aggregate principal
amount of Disqualified Stock will be deemed to be equal to the greater of its voluntary or involuntary
liquidation preference and maximum fixed repurchase price, determined on a consolidated basis in
accordance with GAAP, and the “maximum fixed repurchase price” of any Disqualified Stock that does
not have a fixed repurchase price will be calculated in accordance with the terms of such Disqualified Stock
                                                       31
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 87 of 1503



as if such Disqualified Stock were purchased on any date on which the Consolidated Total Debt will be
required to be determined pursuant to this Agreement, and if such price is based upon, or measured by, the
fair market value of such Disqualified Stock.

        “Dollar” and “$” mean lawful money of the United States.

        “Domestic Subsidiary” means any direct or indirect Subsidiary that is organized under the Laws
of the United States, any state thereof or the District of Columbia.

        “ECF Liquidity Threshold” has the meaning specified in Section 2.05(2)(a).

        “ECF Payment” has the meaning specified in Section 2.05(2)(a).

        “ECF Surplus Amount” has the meaning specified in Section 2.05(a).

         “EEA Financial Institution” means (a) any credit institution or investment firm established in any
EEA Member Country which is subject to the supervision of an EEA Resolution Authority, (b) any entity
established in an EEA Member Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member Country which is a subsidiary of
an institution described in clause (a) or (b) of this definition and is subject to consolidated supervision with
its parent.

        “EEA Member Country” means any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

        “EEA Resolution Authority” means any public administrative authority or any person entrusted
with public administrative authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution.

        “Eligible Assignee” means any Person that meets the requirements to be an assignee under Section
10.07(b), provided that no Defaulting Lender(s) or Disqualified Institution(s) may be Eligible Assignee(s).

        “Environment” means ambient air, indoor air, surface water, groundwater, drinking water, soil,
surface and sub-surface strata, and natural resources such as wetlands, flora and fauna.

         “Environmental Claim” means any and all administrative, regulatory or judicial actions, suits,
demands, demand letters, claims, liens, notices of noncompliance or violation, or proceedings with respect
to any Environmental Liability or Environmental Law, (hereinafter “Claims”), including (i) any and all
Claims by Governmental Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any Environmental Law and (ii) any and all claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or injunctive relief pursuant to any
Environmental Law.

       “Environmental Laws” means any and all Laws relating to pollution or the protection of the
Environment or, to the extent relating to exposure to Hazardous Materials, human health.

       “Environmental Liability” means any liability (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities) resulting from or relating to (a) any
Environmental Law, (b) the generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or threatened Release of


                                                      32
        Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 88 of 1503



any Hazardous Materials or (e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

        “Environmental Permit” means any permit, approval, identification number, license or other
authorization required under any Environmental Law.

         “Equity Interests” means, with respect to any Person, the Capital Stock of such Person and all
warrants, options or other rights to acquire Capital Stock of such Person, but excluding any debt security
that is convertible into, or exchangeable for, Capital Stock of such Person.

      “Equity Offering” means any public or private sale of common stock or Preferred Stock of the
Borrower or any Parent Company (excluding Disqualified Stock), other than:

                 (1)      public offerings with respect to the Borrower’s or any Parent Company’s common
         stock registered on Form S-4 or Form S-8;

                (2)     issuances to any Restricted Subsidiary of the Borrower; and

                (3)     any such public or private sale that constitutes an Excluded Contribution.

         “ERISA” means the Employee Retirement Income Security Act of 1974, as amended from time to
time.

        “ERISA Affiliate” means any trade or business (whether or not incorporated) that together with
any Loan Party is treated as a single employer within the meaning of Section 414 of the Code or Section
4001 of ERISA.

         “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a withdrawal by
any Loan Party or any of their respective ERISA Affiliates from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as a termination under Section 4062(e) of ERISA; (c) a
complete or partial withdrawal by any Loan Party or any of their respective ERISA Affiliates from a
Multiemployer Plan, written notification of any Loan Party or any of their respective ERISA Affiliates
concerning the imposition of Withdrawal Liability or written notification that a Multiemployer Plan is
“insolvent” (within the meaning of Section 4245 of ERISA) or has been determined to be in “endangered”
or “critical” status (within the meaning of Section 432 of the Code or Section 305 of ERISA); (d) the filing
under Section 4041(c) of ERISA of a notice of intent to terminate a Pension Plan, the treatment of a Pension
Plan or Multiemployer Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement in writing of proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) the imposition of any liability under Title IV of ERISA with respect to the termination of any Pension
Plan or Multiemployer Plan, other than for the payment of plan contributions or PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon any Loan Party or any of their respective ERISA
Affiliates; (f) an event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan or Multiemployer Plan; (g)
a failure to satisfy the minimum funding standard (within the meaning of Section 302 of ERISA or Section
412 of the Code) with respect to a Pension Plan, whether or not waived; (h) the application for a minimum
funding waiver under Section 302(c) of ERISA with respect to a Pension Plan; (i) the imposition of a lien
under Section 303(k) of ERISA or Section 412(c) of the Code with respect to any Pension Plan; (j) a
determination that any Pension Plan is in “at risk” status (within the meaning of Section 303 of ERISA or
Section 430 of the Code); or (k) the occurrence of a nonexempt prohibited transaction with respect to any
Pension Plan maintained or contributed to by any Loan Party or any of their respective ERISA Affiliates

                                                    33
        Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 89 of 1503



(within the meaning of Section 4975 of the Code or Section 406 of ERISA) which could result in liability
to any Loan Party.

         “Eurodollar Rate” means:

                         (a)      for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
                annum equal to (i) the London interbank offered rate for Eurodollar deposits as displayed
                on the applicable Bloomberg screen (“Published LIBOR”) (or such other commercially
                available source providing quotations of Published LIBOR as may be designated by the
                Administrative Agent from time to time) at approximately 11:00 a.m., London time, two
                (2) Business Days prior to the commencement of such Interest Period, for Dollar deposits
                (for delivery on the first day of such Interest Period) with a term equivalent to such Interest
                Period or (ii) if such rate is not available at such time for any reason, the rate per annum
                determined by the Administrative Agent to be the average rate at which deposits in Dollars
                for delivery on the first day of such Interest Period in Same Day Funds in the approximate
                amount of the Eurodollar Rate Loan being made, continued or converted and with a term
                equivalent to such Interest Period would be offered to three (3) major banks in the London
                interbank eurodollar market at their request at approximately 11:00 a.m., London time, two
                (2) Business Days prior to the commencement of such Interest Period; and

                          (b)     for any interest calculation with respect to a Base Rate Loan on any date,
                the rate per annum equal to (i) Published LIBOR, at approximately 11:00 a.m., London
                time, determined two (2) Business Days prior to such date for Dollar deposits being
                delivered in the London interbank market for a term of one month commencing that day or
                (ii) if such published rate is not available at such time for any reason, the rate per annum
                determined by the Administrative Agent to be the average rate at which deposits in Dollars
                for delivery on the date of determination in Same Day Funds in the approximate amount
                of the Base Rate Loan being made or maintained and with a term equal to one month would
                be offered to three (3) major banks in the London interbank eurodollar market at their
                request at the date and time of determination;

provided that in no event shall the Eurodollar Rate for the First-Out Loans that bear interest at a rate based
on clauses (a) and (b) of this definition be less than 1.00%.

         “Eurodollar Rate Loan” means a Loan that bears interest at a rate based on Adjusted Eurodollar
Rate.

         “Event of Default” has the meaning specified in Section 8.01.

         “Excess Cash Flow” means, for any period, an amount equal to the excess of:

                (1)      the sum, without duplication, of:

                         (a)     Consolidated Net Income of the Borrower for such period,

                        (b)     an amount equal to the amount of all non-cash charges (including
                depreciation and amortization) for such period to the extent deducted in arriving at such
                Consolidated Net Income, but excluding any such non-cash charges representing an accrual
                or reserve for potential cash items in any future period and excluding amortization of a
                prepaid cash item that was paid in a prior period,


                                                     34
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 90 of 1503



                (c)     decreases in Consolidated Working Capital (except as a result of the
       reclassification of items from short-term to long-term or vice versa) for such period,

              (d)      the amount deducted as tax expense in determining Consolidated Net
       Income to the extent in excess of cash taxes paid in such period and

               (e)      cash receipts in respect of Hedge Agreements during such fiscal year to
       the extent not otherwise included in such Consolidated Net Income; over

       (2)     the sum, without duplication, of:

               (a)      an amount equal to the amount of all non-cash credits (including, to the
       extent constituting non-cash credits, amortization of deferred revenue acquired as a result
       of any investment permitted hereunder) included in arriving at such Consolidated Net
       Income (but excluding any non-cash credit to the extent representing the reversal of an
       accrual or reserve described in clause (1)(b) above) and cash losses, charges (including any
       reserves or accruals for potential cash charges in any future period), expenses, costs and
       fees excluded by virtue of clauses (1) through (15) of the definition of “Consolidated Net
       Income,”

                (b)      without duplication of amounts deducted pursuant to clause (j) below in
       prior fiscal years, the amount of Capital Expenditures, Capitalized Software Expenditures
       or acquisitions of IP Rights accrued or made in cash during such period, in each case except
       to the extent financed with the proceeds of Funded Debt of the Borrower or any Restricted
       Subsidiary (unless such Indebtedness has been repaid) or the proceeds from any Specified
       Equity Contributions,

                (c)       the aggregate amount of all principal payments of Indebtedness of the
       Borrower and the Restricted Subsidiaries (including (i) the principal component of
       payments in respect of Capitalized Lease Obligations, (ii) all scheduled principal
       repayments of Loans and the Second Lien Facility (or any Indebtedness representing
       Refinancing Indebtedness in respect thereof in accordance with the corresponding
       provisions of the governing documentation thereof), all repayments under the ABL Facility
       to the extent there is an equivalent permanent reduction in commitments thereunder (or any
       Indebtedness representing Refinancing Indebtedness in respect thereof in accordance with
       the corresponding provisions of the governing documentation thereof) and all scheduled
       principal repayments under any Credit Agreement Refinancing Indebtedness, in each case
       to the extent such payments are permitted hereunder and actually made, (iii) the amount of
       any scheduled repayment of Term Loans pursuant to Section 2.07 and mandatory
       prepayment of Term Loans pursuant to Section 2.05(2)(b) or 2.05(2)(c), and mandatory
       prepayment of the Second Lien Facility pursuant to Section 2.05(2)(b) or 2.05(2)(c) of the
       Second Lien Facility, any mandatory prepayment of the ABL Facility pursuant to Section
       2.05(2) of the ABL Credit Agreement to the extent there is an equivalent permanent
       reduction in commitments thereunder, any mandatory Discharge of Credit Agreement
       Refinancing Indebtedness pursuant to the corresponding provisions of the governing
       documentation thereof to the extent required due to an Asset Sale or Casualty Event that
       resulted in an increase to Consolidated Net Income for such period and not in excess of the
       amount of such increase and (iv) the amount of any voluntary prepayment or buybacks of
       First-Out Loans, but excluding (x) all other prepayments of Term Loans or the Second Lien
       Facility, (y) all prepayments in respect of any revolving credit facility, except to the extent
       there is an equivalent permanent reduction in commitments thereunder and (z) payments
                                            35
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 91 of 1503



       on any Subordinated Indebtedness, except in each case to the extent permitted to be paid
       pursuant to Section 7.05) made during such period, in each case, except to the extent
       financed with the proceeds of Funded Debt of the Borrower or any Restricted Subsidiary
       (unless such Indebtedness has been repaid) or the proceeds from any Specified Equity
       Contributions,

                (d)     increases in Consolidated Working Capital (except as a result of the
       reclassification of items from short-term to long-term or vice versa) for such period,

               (e)      cash payments by the Borrower and the Restricted Subsidiaries during
       such period in respect of long-term liabilities of the Borrower and the Restricted
       Subsidiaries (other than Indebtedness) to the extent such payments are not expensed during
       such period or are not deducted in calculating Consolidated Net Income,

               (f)      without duplication of amounts deducted pursuant to clauses (h) and (i)
       below in prior fiscal years, the amount of cash consideration paid by the Borrower and the
       Restricted Subsidiaries (on a consolidated basis) in connection with investments (other than
       intercompany Investments among Holdings and the Restricted Subsidiaries (including the
       Borrower), Investments in Cash Equivalents or money market instruments in the ordinary
       course of business) made during such period (including investments constituting Permitted
       Investments and investments or made pursuant to Section 7.05), except to the extent such
       investments were financed with the proceeds of Funded Debt of the Borrower or any
       Restricted Subsidiary (unless such Indebtedness has been repaid) and the proceeds from
       any Specified Equity Contribution,

               (g)      the amount of Restricted Payments paid in cash during such period (other
       than Restricted Payments made pursuant to Section 7.05(b)(4),(11) and (19)), except to the
       extent such Restricted Payments were financed with the proceeds of Funded Debt of the
       Borrower or any Restricted Subsidiary (unless such Indebtedness has been repaid) or the
       proceeds from any Specified Equity Contribution,

               (h)     the aggregate amount of expenditures (to the extent not funded with the
       proceeds of Funded Debt (unless such Indebtedness has been repaid and cannot be
       reborrowed) or the proceeds from any Specified Equity Contribution) actually made by
       the Borrower and the Restricted Subsidiaries in cash during such period (including
       expenditures for the payment of financing fees) to the extent that such expenditures are
       not expensed during such period or are not deducted in calculating Consolidated Net
       Income,

                (i)      the aggregate amount of any premium, make-whole or penalty payments
       actually paid in cash by Holdings, the Borrower and the Restricted Subsidiaries during such
       period that are made in connection with any prepayment or redemption of Indebtedness to
       the extent such payments are not expensed during such period or are not deducted in
       calculating Consolidated Net Income and such payments reduced Excess Cash Flow
       pursuant to clause (2)(c) above or reduced the mandatory prepayment required by Section
       2.05(2)(a),

               (j)     [reserved],

               (k)     the amount of cash taxes (including penalties and interest) paid or tax
       reserves set aside or payable (without duplication) in such period plus the amount of
                                           36
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 92 of 1503



                 distributions with respect to taxes made in such period under Section 7.05(b)(14) to the
                 extent they exceed the amount of tax expense deducted in determining Consolidated Net
                 Income for such period,

                          (l)     cash expenditures in respect of Hedging Obligations during such fiscal
                 year to the extent not deducted in arriving at such Consolidated Net Income, and

                          (m)     any fees, expenses or charges incurred during such period (including the
                 Transaction Expenses), or any amortization thereof for such period, in connection with any
                 acquisition, investment, disposition, incurrence or repayment of Indebtedness, issuance of
                 Equity Interests, refinancing transaction or amendment or modification of any debt
                 instrument (including any amendment or other modification of this Agreement, the other
                 Loan Documents and related documents, any Second Lien Loan Documents and any ABL
                 Loan Documents) and including, in each case, any such transaction consummated prior to
                 the Closing Date and any such transaction undertaken but not completed, and any charges
                 or non-recurring merger costs incurred during such period as a result of any such
                 transaction, in each case whether or not successful.

        “Excess Cash Flow Period” means (i) the three fiscal quarter period beginning May 1, 2021 and
ending January 29, 2022 and (ii) each fiscal year of the Borrower ending thereafter.

        “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the SEC promulgated thereunder.

        “Exchange First-Out Loan Commitment” means, with respect to each First-Out Lender, the
commitment of such First-Out Lender to convert Prepetition First Lien Term Loans into, and be deemed to
make, First-Out Loans in an aggregate amount not to exceed the amount set forth on Schedule 2.01 opposite
such First-Out Lender’s name under the heading “Exchange First-Out Loan Commitment”. The aggregate
amount of Exchange First-Out Loan Commitments on the Closing Date is $75,000,000. Once converted
and deemed made, the Exchange First-Out Loan Commitments shall be reduced to zero and terminated.

       “Exchange First-Out Loans” means the Term Loans made (or deemed made) by the applicable
Second Amendment Exchanging Lenders on the Closing Date pursuant to Section 2.01(3)(a).

         “Excluded Accounts” means any Deposit Account of any Loan Party or Restricted Subsidiary (and
all cash, Cash Equivalents and other securities or investments credited thereto or deposited therein): (1) that
does not have an individual daily balance in excess of $500,000, or in the aggregate with each other account
described in this clause (1), in excess of $5,000,000; (2) the balance of which is swept at the end of each
Business Day into a Deposit Account subject to a Deposit Account Control Agreement (as defined in the
ABL Facility), so long as such daily sweep is not terminated or modified (other than to provide that the
balance in such Deposit Account is swept into another Deposit Account subject to a Deposit Account
Control Agreement (as defined in the ABL Facility)) without the consent of the ABL Facility
Administrative Agent; (3) that is a Trust Account or Specified Segregated Account (as defined in the ABL
Facility); (4) [reserved]; (5) any Deposit Account that constitutes a disbursement account of the Borrower
or any Restricted Subsidiary the balance of which consists solely of proceeds of Indebtedness, including
the proceeds of the loans under the ABL Facility; provided that in the case of the proceeds of the loans
under the ABL Facility, the aggregate amount that may be maintained in an Excluded Account described
in this clause (5) shall not exceed $50.0 million at any one time; or (6) to the extent that it is cash collateral
for letters of credit (other than Letters of Credit (as defined in the ABL Facility)) to the extent permitted
hereunder.


                                                       37
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 93 of 1503



         “Excluded Assets” means (i) any Owned Real Property or Leased Real Property, in each case
subject to a Specified Sale-Leaseback Transaction and Leased Real Property (a) where the consent or other
affirmative action of the applicable landlord is required for Borrower or the applicable Subsidiary to grant
a Mortgage, perfect the security interest granted thereby, or otherwise comply with the Collateral and
Guarantee Requirement and such consent cannot be obtained after the Borrower or the applicable
Subsidiary’s use of commercially reasonable efforts to do so (which commercially reasonable efforts, for
the avoidance of doubt, shall not require the Borrower or applicable Subsidiary to amend or otherwise
modify any of the existing terms or conditions of any agreement with any landlord or pay additional
economics to any landlord) or (b) no legal description for the parcel or store leased by the Borrower or the
Restricted Subsidiary was provided by such landlord pursuant to the ground lease thereto, (ii) pledges and
security interests prohibited by applicable Law (including any legally effective requirement to obtain the
consent of any Governmental Authority) and any governmental licenses or state or local franchises, charters
or authorizations, to the extent a security interest in any such licenses, franchise, charter or authorization
would be prohibited or restricted thereby (including any legally effective prohibition or restriction), (iii)
Margin Stock, (iv) cash and Cash Equivalents on deposit in Excluded Accounts, (v) any lease, license or
other agreements, or any property subject to a purchase money security interest, Capitalized Lease
Obligation or similar arrangements, in each case to the extent permitted under the Loan Documents, to the
extent that a pledge thereof or a security interest therein would violate or invalidate such lease, license or
agreement, purchase money, Capitalized Lease Obligations or similar arrangement, or create a right of
termination in favor of any other party thereto (other than a Borrower or a Guarantor) after giving effect to
the applicable anti-assignment clauses of the Uniform Commercial Code and applicable Laws, other than
the proceeds and receivables thereof the assignment of which is expressly deemed effective under
applicable Laws notwithstanding such prohibition, (vi) assets for which a pledge thereof or a security
interest therein would result in a material adverse tax consequence as determined by the Borrower and
consented to by the Required Lenders (which consent shall not be unreasonably withheld, conditioned, or
delayed), (vii) assets for which the Required Lenders and the Borrower have determined in their reasonable
judgment and agree in writing that the cost of creating or perfecting such pledges or security interests therein
would be excessive in view of the benefits to be obtained by the Lenders therefrom, (viii) any intent-to-use
trademark application in the United States prior to the filing of a “Statement of Use” or “Amendment to
Allege Use” with respect thereto with the United States Patent and Trademark Office and (ix) Excluded
Equity.

         “Excluded Contribution” means net cash proceeds or the fair market value of marketable
securities or the fair market value of Qualified Proceeds received by the Borrower from:

                 (1)     contributions to its common equity capital;

                (2)     dividends, distributions, fees and other payments from any joint ventures that are
        not Restricted Subsidiaries; and

                (3)     the sale (other than to a Restricted Subsidiary of the Borrower or to any
        management equity plan or stock option plan or any other management or employee benefit plan
        or agreement of the Borrower) of Capital Stock (other than Disqualified Stock and Designated
        Preferred Stock) of the Borrower;

in each case designated as Excluded Contributions pursuant to an Officer’s Certificate.

        “Excluded Equity” means Equity Interests (i) [reserved], (ii) [reserved], (iii) [reserved], (iv) of
any Subsidiary with respect to which the Required Lenders and the Borrower have determined in their
reasonable judgment and agreed in writing that the costs of providing a pledge of such Equity Interests or
perfection thereof is excessive in view of the benefits to be obtained by the Secured Parties therefrom, (v) of
                                                      38
        Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 94 of 1503



any captive insurance companies, not-for-profit Subsidiaries, special purpose entities (including any
Securitization Subsidiary), (vi) to the extent prohibited by, or creating an enforceable right of termination
in favor of any other party thereto (other than Holdings, the Borrower or any wholly owned Restricted
Subsidiary of the Borrower), under the terms of any applicable Organizational Documents, joint venture
agreement or shareholders’ agreement, equity interests in any person other than wholly-owned Restricted
Subsidiaries; and (vii) of any Foreign Subsidiary the pledge of which is prohibited by applicable Laws or
which would reasonably be expected to result in a violation or breach of, or conflict with, fiduciary duties
of such Subsidiary’s officers, directors or managers or to the extent that the grant or perfection of a security
interest in such Voting Stock would reasonably be expected to result in material adverse tax consequences
to any Loan Party, as determined by the Borrower in good faith with the consent of the Required Lenders
(which consent shall not be unreasonably withheld, conditioned, or delayed).

         “Excluded Subsidiaries” means all of the following and “Excluded Subsidiary” means any of
them:

                 (1)    any Subsidiary that is a bona fide joint venture with Persons other than Affiliates
         of the Borrower entered into in the ordinary course of business or a Subsidiary of such bona fide
         joint venture,

                 (2)      any Foreign Subsidiary,

                 (3)      any CFC Holdco,

                (4)      any Domestic Subsidiary that is a Subsidiary of any (i) Foreign Subsidiary, (ii)
         CFC or (iii) CFC Holdco,

                  (5)     any Subsidiary (including any regulated entity that is subject to net worth or net
         capital or similar capital and surplus restrictions) that is prohibited or restricted by applicable Law,
         accounting policies or by Contractual Obligation existing on the Closing Date (or, with respect to
         any Subsidiary acquired by the Borrower or a Restricted Subsidiary after the Closing Date (and so
         long as such Contractual Obligation was not incurred in contemplation of such acquisition), on the
         date such Subsidiary is so acquired) from providing a Guaranty, or if such Guaranty would require
         governmental (including regulatory) or third party (other than a Loan Party) consent, approval,
         license or authorization, unless such consent, approval, license or authorization has been received,
         or is received after commercially reasonable efforts to obtain the same, which efforts may be
         requested by the Administrative Agent or the Required Lenders,

                  (6)     any special purpose securitization vehicle (or similar entity) or any Securitization
         Subsidiary, to the extent formed for the purpose of consummating a Qualified Securitization
         Facility permitted hereunder,

                 (7)      [reserved],

                 (8)      any Subsidiary that is not a Material Subsidiary,

                 (9)    any Subsidiary with respect to which, in the reasonable judgment of the Required
         Lenders and the Borrower, the burden or cost (including any adverse tax consequences) of
         providing the Guaranty is excessive in relation to the benefits to be obtained by the Lenders
         therefrom,

                 (10)     [reserved], and

                                                       39
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 95 of 1503



                   (11)   any Unrestricted Subsidiary.

         “Excluded Swap Obligation” means, with respect to any Loan Party, any obligation (a “Swap
Obligation”) to pay or perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act, if, and to the extent that, all or a
portion of the guarantee of such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal or unlawful under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 2.07 of the Guaranty and any other “keepwell, support or other
agreement” for the benefit of such Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act) at the time the Guaranty of such Loan Party, or a grant by such Loan Party of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security interest becomes illegal.

        “Excluded Taxes” means, with respect to each Agent and each Lender,

                 (1)      any tax on such Agent or Lender’s net income or profits (or franchise tax in lieu of
        such tax on net income or profits) imposed by a jurisdiction as a result of such Agent or Lender
        being organized or having its principal office or applicable Lending Office located in such
        jurisdiction or as a result of any other present or former connection between such Agent or Lender
        and the jurisdiction (including as a result of such Agent or Lender carrying on a trade or business,
        having a permanent establishment or being a resident for tax purposes in such jurisdiction, other
        than a connection arising solely from such Agent or Lender having executed, delivered, enforced,
        become a party to, performed its obligations under, received payments under, received or perfected
        a security interest under, engaged in any other transaction pursuant to, or sold or assigned an interest
        in, any Loan or Loan Document),

               (2)     any branch profits tax under Section 884(a) of the Code, or any similar tax,
        imposed by any other jurisdiction described in clause (1),

                (3)      other than with respect to any Lender that becomes a party hereto pursuant to the
        Borrower’s request under Section 3.07, any U.S. federal withholding tax that is imposed on
        amounts payable with respect to an applicable interest in a Loan or Commitment to a Lender
        pursuant to a Law in effect at the time such Lender acquires such interest (or designates a new
        Lending Office) (or where the Lender is a partnership for U.S. federal income tax purposes,
        pursuant to a law in effect on the later of the date on which such Lender becomes a party hereto or
        the date on which the affected partner becomes a partner of such Lender or designates a new
        Lending Office), except, in the case of a Lender or partner that designates a new Lending Office or
        is an assignee, to the extent that such Lender or partner (or its assignor, if any) was entitled,
        immediately prior to the time of designation of a new Lending Office (or assignment), to receive
        additional amounts from a Loan Party with respect to such U.S. federal withholding tax pursuant
        to Section 3.01,

                   (4)    any withholding tax attributable to a Lender’s failure to comply with Section
        3.01(3),

                   (5)    any tax imposed under FATCA and


                                                      40
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 96 of 1503



                (6)      any interest, additions to taxes and penalties with respect to any taxes described in
        clauses (1) through (5) of this definition.

        “Existing Credit Agreement” means that certain Credit Agreement, dated as of October 22,
2014, by and among Belk, certain affiliates of Belk, the lenders from time to time party thereto, the agents
party thereto and Wells Fargo Bank, National Association, as administrative agent, as amended, restated,
supplemented or otherwise modified prior to the Closing Date.

        “Existing Mortgaged Property” means each Real Property set forth on Schedule 1.01(2) annexed
hereto that, as of the Closing Date, is subject to a Mortgage in favor of the Collateral Agent.

        “Extended Commitments” means the Term Loan Commitments held by an Extending Lender.

        “Extended Loans” means the Term Loans made pursuant to Extended Commitments.

        “Extending Lender” means each Lender accepting an Extension Offer.

        “Extension” has the meaning specified in Section 2.16(1).

        “Extension Amendment” has the meaning specified in Section 2.16(2).

        “Extension Offer” has the meaning specified in Section 2.16(1).

        “Facilities” means the First-Out Loans, the Second-Out Loans, any Extended Loans, any
Refinancing Term Loans or any Replacement Loans, as the context may require, and “Facility” means any
of them.

         “fair market value” means, with respect to any asset or liability, the fair market value of such asset
or liability as determined by the Borrower in good faith.

       “FATCA” means Sections 1471 through 1474 of the Code as in effect on the date hereof or any
amended or successor version thereof that is substantively comparable and not materially more onerous to
comply with (and, in each case, any regulations promulgated thereunder or official interpretations thereof),
and any agreements entered into pursuant to Section 1471(b)(1) of the Code, and any intergovernmental
agreements (together with any laws, rules, or practices implementing such agreements).

        “FCPA” has the meaning specified in Section 5.17.

         “Federal Funds Rate” means, for any day, the rate per annum equal to the weighted average of
the rates on overnight federal funds transactions with members of the Federal Reserve System, as published
by the Federal Reserve Bank on the Business Day next succeeding such day; provided that (a) if such day
is not a Business Day, the Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day and (b) if no such rate
is so published on such next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%) quoted to the
Administrative Agent by three (3) federal funds brokers on such day on such transactions as determined by
the Administrative Agent.

        “Financial Officer” means, with respect to a Person, the chief financial officer, accounting officer,
treasurer, controller or other senior financial or accounting officer of such Person, as appropriate.


                                                      41
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 97 of 1503



        “First Lien Net Leverage Ratio” means, with respect to any Test Period, the ratio of (a)
Consolidated First Lien Debt outstanding the last day of such Test Period to (b) Adjusted EBITDA of the
Borrower and its Restricted Subsidiaries for such Test Period, in each case calculated on a pro forma basis
with such pro forma adjustments as are appropriate and consistent with Section 1.07.

      “First-Out Loan Commitments” means, collectively, the New Money First-Out Loan
Commitment and the Exchange First-Out Loan Commitment.

        “First-Out Lenders” means the Lenders holding First-Out Loans or First-Out Loan Commitments.

        “First-Out Loans” means the New Money First-Out Loans and the Exchange First-Out Loans.

        “Flood Hazard Property” has the meaning specified in Section 6.07(2).

        “Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act of 1968 as now
or hereafter in effect or any successor statute thereto, (ii) the Flood Disaster Protection Act of 1973 as now
or hereafter in effect or any successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto.

        “Flood Insurance Requirements” has the meaning specified in Section 6.07(2).

        “floor” means, with respect to any reference rate of interest, any fixed minimum amount specified
for such rate.

        “Foreign Asset Sale” has the meaning specified in Section 2.05(2)(h).

        “Foreign Casualty Event” has the meaning specified in Section 2.05(2)(h).

       “Foreign Lender” means a Lender that is not a United States person within the meaning of Section
7701(a)(30) of the Code.

        “Foreign Plan” means any material employee benefit plan, program or agreement maintained or
contributed to by, or entered into with, the Borrower or any Subsidiary of the Borrower with respect to
employees employed outside the United States (other than benefit plans, programs or agreements that are
mandated by applicable Laws).

        “Foreign Sale-Leaseback” has the meaning specified in Section 2.05(2)(h).

        “Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the Borrower that is
not a Domestic Subsidiary.

        “Fund” means any Person (other than a natural person) that is primarily engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its activities.

       “Funded Debt” means all Indebtedness of the Borrower and the Restricted Subsidiaries for
borrowed money that matures more than one year from the date of its creation or matures within one year
from such date that is renewable or extendable, at the option of such Person, to a date more than one year
from such date or arises under a revolving credit or similar agreement that obligates the lender or lenders


                                                     42
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 98 of 1503



to extend credit during a period of more than one year from such date, including Indebtedness in respect of
the Loans.

         “GAAP” means generally accepted accounting principles in the United States of America set forth
in the opinions and pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial Accounting Standards
Board or in such other statements by such other entity as have been approved by a significant segment of
the accounting profession, as in effect from time to time. At any time after the Closing Date, the Borrower
may elect to apply IFRS accounting principles in lieu of GAAP and, upon any such election, references
herein to GAAP will thereafter be construed to mean IFRS (except as otherwise provided in this
Agreement); provided, however, that any such election, once made, will be irrevocable; provided further
that any calculation or determination in this Agreement that requires the application of GAAP for periods
that include fiscal quarters ended prior to the Borrower’s election to apply IFRS will remain as previously
calculated or determined in accordance with GAAP. The Borrower will give notice of any such election
made in accordance with this definition to the Administrative Agent. Notwithstanding any other provision
contained herein the amount of any Indebtedness under GAAP with respect to Capitalized Lease
Obligations and Attributable Indebtedness shall be determined in accordance with the definition of
Capitalized Lease Obligations and Attributable Indebtedness, respectively.

        Notwithstanding the foregoing, if at any time any change occurring after the Closing Date in GAAP
(or IFRS) or in the application thereof on the computation of any financial ratio or financial requirement,
or compliance with any covenant, set forth in any Loan Document, and the Borrower shall so request
(regardless of whether any such request is given before or after such change), the Lenders and the Borrower
will negotiate in good faith to amend (subject to the approval of the Required Lenders) such ratio,
requirement or covenant to preserve the original intent thereof in light of such change in GAAP (or IFRS);
provided further that until so amended, (a) such ratio, requirement or covenant shall continue to be
computed in accordance with GAAP (or IFRS) prior to such change therein and (b) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and other documents required
under this Agreement which include a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP (or IFRS).

        “Governmental Authority” means the government of the United States or any other nation, or of
any political subdivision thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government (including any supra-
national bodies such as the European Union or the European Central Bank).

        “Granting Lender” has the meaning specified in Section 10.07(g).

         “guarantee” means a guarantee (other than by endorsement of negotiable instruments for
collection in the ordinary course of business or consistent with industry practice), direct or indirect, in any
manner (including letters of credit and reimbursement agreements in respect thereof), of all or any part of
any Indebtedness or other obligations.

        “Guarantee” means, as to any Person, without duplication, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of guaranteeing any Indebtedness or
other monetary obligation payable or performable by another Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of) such Indebtedness or other
monetary obligation, (ii) to purchase or lease property, securities or services for the purpose of assuring the
obligee in respect of such Indebtedness or other monetary obligation of the payment or performance of such
                                                      43
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 99 of 1503



Indebtedness or other monetary obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other monetary obligation or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such Indebtedness or other monetary
obligation of the payment or performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part) or (b) any Lien on any assets of such Person securing any Indebtedness or other
monetary obligation of any other Person, whether or not such Indebtedness or other monetary obligation is
assumed by such Person (or any right, contingent or otherwise, of any holder of such Indebtedness to obtain
any such Lien); provided that the term “Guarantee” shall not include endorsements for collection or deposit,
in either case in the ordinary course of business, or customary and reasonable indemnity obligations in
effect on the Closing Date or entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to Indebtedness). The amount of
any Guarantee shall be deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a corresponding meaning.

         “Guarantor” has the meaning specified in clause (2) of the definition of “Collateral and Guarantee
Requirement.” For avoidance of doubt, the Borrower may, in its sole discretion, cause any domestic Parent
Company or Restricted Subsidiary that is not required to be a Guarantor to Guarantee the Obligations by
causing such Parent Company or Restricted Subsidiary to execute a joinder to the Guaranty (substantially
in the form provided therein or as the Administrative Agent, the Required Lenders, the Borrower and such
Guarantor may otherwise agree), and any such Parent Company or Restricted Subsidiary shall be a
Guarantor hereunder for all purposes.

        “Guaranty” means (a) the Guarantee of the Obligations by the Guarantors substantially in the form
of Exhibit E, (b) each other Guarantee and Guarantee supplement delivered pursuant to Section 6.11 and
(c) each other Guarantee and Guarantee supplement delivered by any Parent Company or Restricted
Subsidiary pursuant to the second sentence of the definition of “Guarantor”.

        “Hazardous Materials” means all explosive or radioactive substances or wastes, and all other
hazardous or toxic substances or wastes, pollutants and contaminants and chemicals in any form, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials, polychlorinated biphenyls, or
radon gas and infectious or medical wastes, to the extent any of the foregoing are regulated pursuant to, or
can form the basis for liability under, any Environmental Law.

         “Hedge Agreement” means (a) any and all rate swap transactions, basis swaps, credit derivative
transactions, forward rate transactions, commodity swaps, commodity options, forward commodity
contracts, equity or equity index swaps or options, bond or bond price or bond index swaps or options or
forward bond or forward bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot contracts or any other similar
transactions or any combination of any of the foregoing (including any options to enter into any of the
foregoing), whether or not any such transaction is governed by or subject to any master agreement, and (b)
any and all transactions of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master Agreement or any other master
agreement (any such master agreement, together with any related schedules, a “Master Agreement”),
including any such obligations or liabilities under any Master Agreement.



                                                    44
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 100 of 1503



         “Hedge Bank” means any Person party to a Hedge Agreement that is an Agent, a Lender, or an
Affiliate of any of the foregoing on the Closing Date or at the time it enters into such Hedge Agreement, in
its capacity as a party thereto, whether or not such Person subsequently ceases to be an Agent, a Lender or
an Affiliate of any of the foregoing.

       “Hedging Obligations” means, with respect to any Person, the obligations of such Person under
any Hedge Agreement.

        “Holdings” has the meaning specified in the introductory paragraph to this Agreement.

        “Identified Participating Lenders” has the meaning specified in Section 2.05(1)(e)(C)(3).

        “Identified Qualifying Lenders” has the meaning specified in Section 2.05(1)(e)(D)(3).

         “IFRS” means international financial reporting standards and interpretations issued by the
International Accounting Standards Board or any successor thereto (or the Financial Accounting Standards
Board, the Accounting Principles Board of the American Institute of Certified Public Accountants or any
successor to either such Board, or the SEC, as the case may be), as in effect from time to time.

        “Immediate Family Members” means with respect to any individual, such individual’s child,
stepchild, grandchild or more remote descendant, parent, stepparent, grandparent, spouse, former spouse,
qualified domestic partner, sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law
(including, in each case, adoptive relationships) and any trust, partnership or other bona fide estate-planning
vehicle the only beneficiaries of which are any of the foregoing individuals or any private foundation or
fund that is controlled by any of the foregoing individuals or any donor-advised fund of which any such
individual is the donor.

        “Incremental Amounts” has the meaning specified in clause (1) of the definition of Refinancing
Indebtedness.

        “Indebtedness” means, with respect to any Person, without duplication:

                (1)     any indebtedness (including principal and premium) of such Person, whether or
        not contingent:

                         (a)      in respect of borrowed money;

                          (b)      evidenced by bonds, notes, debentures or similar instruments or letters of
                 credit or bankers’ acceptances (or, without duplication, reimbursement agreements in
                 respect thereof);

                          (c)       representing the balance deferred and unpaid of the purchase price of any
                 property (including Capitalized Lease Obligations) due more than twelve months after such
                 property is acquired, except (i) any such balance that constitutes an obligation in respect of
                 a commercial letter of credit, a trade payable or similar obligation to a trade creditor, in
                 each case accrued in the ordinary course of business or consistent with industry practice,
                 (ii) any earn-out obligations until such obligation is reflected as a liability on the balance
                 sheet (excluding any footnotes thereto) of such Person in accordance with GAAP and is
                 not paid within 60 days after becoming due and payable and (iii) accruals for payroll and
                 other liabilities accrued in the ordinary course of business; or


                                                      45
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 101 of 1503



                         (d)     representing the net obligations under any Hedging Obligations;

                 (2)      to the extent not otherwise included, any obligation by such Person to be liable for,
        or to pay, as obligor, guarantor or otherwise, on the obligations of the type referred to in clause (1)
        of a third Person (whether or not such items would appear upon the balance sheet of such obligor
        or guarantor), other than by endorsement of negotiable instruments for collection in the ordinary
        course of business or consistent with industry practice; and

                 (3)     to the extent not otherwise included, the obligations of the type referred to in clause
        (1) of a third Person secured by a Lien on any asset owned by such first Person, whether or not
        such Indebtedness is assumed by such first Person; provided that the amount of such Indebtedness
        will be the lesser of (i) the fair market value of such asset at such date of determination and (ii) the
        amount of such Indebtedness of such other Person; provided that notwithstanding the foregoing,
        Indebtedness will be deemed not to include:

                        (i)      Contingent Obligations incurred in the ordinary course of business or
                consistent with industry practice,

                        (ii)    reimbursement obligations under commercial letters of credit (provided
                that unreimbursed amounts under letters of credit will be counted as Indebtedness three (3)
                Business Days after such amount is drawn),

                        (iii)   obligations under or in respect of Qualified Securitization Facilities that
                are non-recourse to the Loan Parties other than any Securitization Repurchase Obligation,

                         (iv)    accrued expenses,

                         (v)     deferred or prepaid revenues, and

                       (vi)   asset retirement obligations and obligations in respect of reclamation and
                workers compensation (including pensions and retiree medical care);

provided further that Indebtedness will be calculated without giving effect to the effects of Accounting
Standards Codification Topic No. 815, Derivatives and Hedging, and related interpretations to the extent
such effects would otherwise increase or decrease an amount of Indebtedness for any purpose under this
Agreement as a result of accounting for any embedded derivatives created by the terms of such
Indebtedness.

        “Indemnified Liabilities” has the meaning specified in Section 10.05.

        “Indemnitees” has the meaning specified in Section 10.05.

        “Independent Assets or Operations” means, with respect to any Parent Company, that Parent
Company’s total assets, revenues, income from continuing operations before income taxes and cash flows
from operating activities (excluding in each case amounts related to its investment in the Borrower and the
Restricted Subsidiaries), determined in accordance with GAAP and as shown on the most recent balance
sheet of such Parent Company, is more than 3.0% of such Parent Company’s corresponding consolidated
amount.

        “Information” has the meaning specified in Section 10.09.


                                                      46
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 102 of 1503



      “Intellectual Property Security Agreements” has the meaning specified in the Security
Agreement.

        “Intercompany Subordination Agreement” means the Intercompany Subordination Agreement,
dated as of the Closing Date, substantially in the form of Exhibit Q executed by the Borrower and each
Restricted Subsidiary that is party thereto.

        “Intercreditor Provisions” means the terms set forth on Annex I hereto.

         “Interest Payment Date” means, (a) as to any Loan of any Class other than a Base Rate Loan or
a Second-Out Loan, the last day of each Interest Period applicable to such Loan and the applicable Maturity
Date of the Loans of such Class; provided that if any Interest Period for a Eurodollar Rate Loan exceeds
three months, the respective dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan of any Class or any Second-Out
Loan, the first Business Day of each February, May, August and November and the applicable Maturity
Date of the Loans of such Class.

        “Interest Period” means, (a) as to each Eurodollar Rate Loan, the period commencing on the date
such Eurodollar Rate Loan is disbursed or converted to or continued as a Eurodollar Rate Loan and ending
on the date one, two or three thereafter, or to the extent consented to by each applicable Lender, twelve
months (or such period of less than one month as may be consented to by each applicable Lender), as
selected by the Borrower in its Committed Loan Notice; provided that:

                 (1)    any Interest Period that would otherwise end on a day that is not a Business Day
        shall be extended to the next succeeding Business Day unless such Business Day falls in another
        calendar month, in which case such Interest Period shall end on the immediately preceding Business
        Day;

                 (2)     any Interest Period (other than an Interest Period having a duration of less than one
        month) that begins on the last Business Day of a calendar month (or on a day for which there is no
        numerically corresponding day in the calendar month at the end of such Interest Period) shall end
        on the last Business Day of the calendar month at the end of such Interest Period; and

               (3)     no Interest Period shall extend beyond the applicable Maturity Date for the Class
        of Loans of which such Eurodollar Rate Loan is a part; and

                (b)     as to each Base Rate Loan and each Second-Out Loan, (i) the period commencing
                on the Closing Date and ending on the first Interest Payment Date after the Closing Date
                and (ii) thereafter, each period commencing on the first day following each Interest
                Payment Date and ending on the immediately succeeding Interest Payment Date.

        “Investment Grade Rating” means a rating equal to or higher than Baa3 (or the equivalent) by
Moody’s or BBB- (or the equivalent) by S&P, or an equivalent rating by any other Rating Agency selected
by the Borrower.

        “Investment Grade Securities” means:

               (1)     securities issued or directly and fully guaranteed or insured by the United States
        government or any agency or instrumentality thereof (other than Cash Equivalents);



                                                     47
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 103 of 1503



                (2)      debt securities or debt instruments with an Investment Grade Rating, but excluding
        any debt securities or debt instruments constituting loans or advances among the Borrower and its
        Subsidiaries;

                (3)      investments in any fund that invests at least 95% of its assets in investments of the
        type described in clauses (1) and (2) which fund may also hold immaterial amounts of cash pending
        investment or distribution; and

                 (4)     corresponding instruments in countries other than the United States customarily
        utilized for high quality investments.

        “Investments” means, with respect to any Person, all investments by such Person in other Persons
(including Affiliates) in the form of loans (including guarantees), advances or capital contributions
(excluding accounts receivable, credit card and debit card receivables, trade credit, advances to customers,
commission, travel and similar advances to employees, directors, officers, members of management,
manufacturers and consultants, in each case made in the ordinary course of business or consistent with
industry practice), purchases or other acquisitions for consideration of Indebtedness, Equity Interests or
other securities issued by any other Person. For purposes of the definition of “Unrestricted Subsidiary” and
Section 7.05,

                 (1)      “Investments” will include the portion (proportionate to the Borrower’s Equity
        Interest in such Subsidiary) of the fair market value of the net assets of a Subsidiary of the Borrower
        at the time that such Subsidiary is designated an Unrestricted Subsidiary; provided that upon a
        redesignation of such Subsidiary as a Restricted Subsidiary, the Borrower will be deemed to
        continue to have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if positive)
        equal to:

                                (a)     the Borrower’s “Investment” in such Subsidiary at the time of
                such redesignation; minus

                                (b)      the portion (proportionate to the Borrower’s Equity Interest in
                such Subsidiary) of the fair market value of the net assets of such Subsidiary at the time
                of such redesignation; and

                (2)     any property transferred to or from an Unrestricted Subsidiary will be valued at its
        fair market value at the time of such transfer.

        The amount of any Investment outstanding at any time will be the original cost of such Investment,
reduced by any dividend, distribution, interest payment, return of capital, repayment or other amount
received in cash by the Borrower or a Restricted Subsidiary in respect of such Investment.

        “Investors” means the Sponsor.

        “IP Rights” has the meaning specified in Section 5.15.

        “IRS” means Internal Revenue Service of the United States.

        “Judgment Currency” has the meaning specified in Section 10.26.

        “Junior Debt” has the meaning specified in Section 7.05(a)(C).


                                                     48
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 104 of 1503



         “KKR” means KKR Credit Advisors (US) LLC and any of its respective Affiliates and funds or
partnerships managed or advised by it or any of its respective Affiliates but not including, however, any
portfolio company of any of the foregoing.

          “Landlord Consent and Estoppel” means with respect to any Leased Real Property, a letter,
certificate or other instrument in writing from the lessor under the related lease, reasonably satisfactory in
form and substance to the Collateral Agent and the Required Lenders, pursuant to which such lessor agrees,
for the benefit of Collateral Agent, (i) that without any further consent of such lessor or any further action
on the part of the Loan Party holding such Leased Real Property, such Leased Real Property may be
encumbered pursuant to a Mortgage and may be assigned to the purchaser at a foreclosure sale or in a
transfer in lieu of such a sale (and to a subsequent third party assignee if Collateral Agent or its designee so
acquires such Leased Real Property), (ii) that such lessor shall not terminate such lease as a result of a
default by such Loan Party thereunder without first giving Collateral Agent written notice of such default
and at least 60 days (or, if such default cannot reasonably be cured by Collateral Agent or the Required
Lenders within such period, such longer period as may reasonably be required) to cure such default and
(iii) to such other matters relating to such Leased Real Property as Collateral Agent or the Required Lenders
may reasonably request.

         “Latest Maturity Date” means, at any date of determination, the latest maturity or expiration date
applicable to any Loan or Commitment hereunder at such time, including the latest maturity or expiration
date of any First-Out Loan, Second-Out Loan, Refinancing Term Loan, Replacement Loan or any Extended
Loan, in each case as extended in accordance with this Agreement from time to time.

         “Laws” means, collectively, all international, foreign, federal, state and local laws (including
common law), statutes, treaties, rules, legally enforceable guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities and executive orders, including the legally binding
interpretation or administration thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative orders, directed duties, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

       “Leased Real Property” means any real property located in the United States and ground leased
by any Loan Party, or in which Loan Party acquires a ground leasehold interest after the Closing Date;
provided that for the avoidance of doubt, Leased Real Property will not include any Excluded Assets.

        “Legal Holiday” means Saturday, Sunday or a day on which commercial banking institutions are
not required to be open in the State of New York or at the place of payment.

        “Lender” has the meaning specified in the introductory paragraph to this Agreement and their
respective successors and assigns as permitted hereunder, each of which is referred to herein as a “Lender.”
For the avoidance of doubt, each Additional Lender is a Lender to the extent any such Person has executed
and delivered a Refinancing Amendment or an amendment in respect of Replacement Loans, as the case
may be, and to the extent such Refinancing Amendment or amendment in respect of Replacement Loans
shall have become effective in accordance with the terms hereof and thereof, and each Extending Lender
shall continue to be a Lender. As of the Closing Date, Schedule 2.01(1) sets forth the name of each First-
Out Lender and Schedule 2.01(2) sets forth the name of each Second-Out Lender.

        “Lending Office” means, as to any Lender, the office or offices of such Lender described as such
in such Lender’s Administrative Questionnaire, or such other office or offices as a Lender may from time
to time notify the Borrower and the Administrative Agent.

        “LIBOR” has the meaning specified in the definition of “Eurodollar Rate.”
                                                      49
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 105 of 1503



         “Lien” means, with respect to any asset, any mortgage, lien (statutory or otherwise), pledge,
hypothecation, charge, security interest or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any conditional sale or other title
retention agreement, any lease in the nature thereof, any option or other agreement to sell or give a security
interest and any authorized filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction; provided that in no event will an operating
lease be deemed to constitute a Lien.

        “Limited Condition Acquisition” means any investment permitted hereunder by the Borrower or
one or more of its Restricted Subsidiaries whose consummation is not conditioned on the availability of, or
on obtaining, third-party financing.

         “Liquidity” means, at any date of determination, (a) the aggregate amount of cash and Cash
Equivalents included in the cash accounts that would be listed on the consolidated balance sheet delivered
pursuant to Section 6.01 to the extent such cash is not classified as “restricted” for financial statement
purposes (unless so classified solely because of any provision under the Loan Documents or the ABL
Facility Documents because they are subject to a Lien securing the Obligations or the ABL Obligations and
without duplication of any cash and Cash Equivalents otherwise increasing the amount of ABL
Commitments available to be utilized under the ABL Credit Agreement and excluding any cash and Cash
Equivalents in store deposit accounts), plus (b) any Excess Availability (as defined in the ABL Credit
Agreement) (excluding (i) any amount of the Excess Availability that, if drawn, would trigger a breach of
Section 7.10 of the ABL Credit Agreement) and (ii) to the extent not already reflected in the Excess
Availability, any Reserves (as defined in the ABL Credit Agreement) or other actual deductions from the
Borrowing Base as of such date that are not reflected in the most recent borrowing base certificate).

        “Loan” means an extension of credit under Article II or the making of Replacement Loans pursuant
to Section 10.01 by a Lender to the Borrower in the form of a Term Loan.

        “Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) any Refinancing
Amendment, Extension Amendment or amendment in respect of Replacement Loans, (d) the Guaranty, (e)
the Collateral Documents, (f) the Applicable Intercreditor Agreements, (g) the Agent Fee Letter and (h) any
other agreement, document or instrument designated as a “Loan Document” by the Borrower and the
Administrative Agent (or the Required Lenders). Any reference to this Agreement or any other Loan
Document shall include all appendices, exhibits, schedules, annexes or attachments thereto.

       “Loan Parties” means, collectively, (a) Holdings, (b) the Borrower and (c) each Subsidiary
Guarantor.

        “Make-whole Amount” means $199,662,489.

        “Management Services Agreement” means the management services agreement or similar
agreements among the Sponsor or certain of its respective management companies associated with it or
their advisors, if applicable, and the Borrower (or any Parent Company).

       “Management Stockholders” means the members of management (and their Controlled
Investment Affiliates and Immediate Family Members and any permitted transferees thereof) of the
Borrower (or a Parent Company) who are holders of Equity Interests of any Permitted Parent or any Parent
Company on the Closing Date or that become holders of such Equity Interests thereafter.

         “Margin Stock” has the meaning set forth in Regulation U of the Board of Governors of the United
States Federal Reserve System, or any successor thereto.

                                                     50
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 106 of 1503



         “Material Adverse Effect” means a circumstance or condition that would materially and adversely
affect (a) the business, operations or financial condition of the Borrower and its Subsidiaries, taken as a
whole, (b) the ability of the Loan Parties (taken as a whole) to perform their payment obligations under the
Loan Documents to which it is a party or (c) the rights and remedies of the Lenders, the Collateral Agent
and the Administrative Agent under the Loan Documents, in each case, other than customary events or
circumstances in connection with the Plan of Reorganization.

         “Material Domestic Subsidiary” means, as of the Closing Date and thereafter at any date of
determination, each of the Borrower’s Domestic Subsidiaries that is a Restricted Subsidiary (a) whose Total
Assets at the last day of the most recent Test Period (when taken together with the Total Assets of the
Restricted Subsidiaries of such Domestic Subsidiary at the last day of the most recent Test Period) were
equal to or greater than 1.0% of Total Assets of the Borrower and the Restricted Subsidiaries that are
Domestic Subsidiaries at such date or (b) whose gross revenues for such Test Period (when taken together
with the gross revenues of the Restricted Subsidiaries of such Domestic Subsidiary for such Test Period)
were equal to or greater than 1.0% of the consolidated gross revenues of the Borrower and the Restricted
Subsidiaries that are Domestic Subsidiaries for such Test Period, in each case determined in accordance
with GAAP; provided that if at any time and from time to time after the date which is 30 days after the
Closing Date (or such longer period as the Required Lenders may agree in their sole discretion), Domestic
Subsidiaries that are not Material Domestic Subsidiaries solely because they do not meet the thresholds set
forth in the preceding clause (a) or (b) comprise in the aggregate more than (when taken together with the
Total Assets of the Restricted Subsidiaries of such Domestic Subsidiaries at the last day of the most recent
Test Period) 2.5% of Total Assets of the Borrower and the Restricted Subsidiaries that are Domestic
Subsidiaries (excluding Subsidiaries otherwise constituting Excluded Subsidiaries) as of the end of the most
recently ended Test Period or more than (when taken together with the gross revenues of the Restricted
Subsidiaries of such Domestic Subsidiaries for such Test Period) 2.5% of the consolidated gross revenues
of the Borrower and the Restricted Subsidiaries that are Domestic Subsidiaries (excluding Subsidiaries
otherwise constituting Excluded Subsidiaries) for such Test Period, then the Borrower shall, not later than
thirty (30) days after the date by which financial statements for such Test Period were required to be
delivered pursuant to this Agreement (or such longer period as the Required Lenders may agree in their
reasonable discretion), (i) designate in writing to the Administrative Agent one or more of such Domestic
Subsidiaries that are Restricted Subsidiaries as “Material Domestic Subsidiaries” to the extent required such
that the foregoing condition ceases to be true and (ii) comply with the provisions of Section 6.11 with
respect to any such Subsidiaries.

         “Material Foreign Subsidiary” means, as of the Closing Date and thereafter at any date of
determination, each of the Borrower’s Foreign Subsidiaries that are Restricted Subsidiaries (a) whose Total
Assets at the last day of the most recent Test Period (when taken together with the Total Assets of the
Restricted Subsidiaries of such Foreign Subsidiary at the last day of the most recent Test Period) were equal
to or greater than 1.0% of Total Assets of the Restricted Subsidiaries that are Foreign Subsidiaries at such
date or (b) whose gross revenues for such Test Period (when taken together with the revenues of the
Restricted Subsidiaries of such Foreign Subsidiary for such Test Period) were equal to or greater than 1.0%
of the consolidated gross revenues of the Restricted Subsidiaries that are Foreign Subsidiaries for such Test
Period, in each case determined in accordance with GAAP; provided that if at any time and from time to
time after the date which is 30 days after the Closing Date (or such longer period as the Required Lenders
may agree in their sole discretion), Foreign Subsidiaries that are not Material Foreign Subsidiaries comprise
in the aggregate more than (when taken together with the Total Assets of the Restricted Subsidiaries of such
Foreign Subsidiaries at the last day of the most recent Test Period) 2.5% of Total Assets of the Restricted
Subsidiaries that are Foreign Subsidiaries (excluding Subsidiaries otherwise constituting Excluded
Subsidiaries) as of the end of the most recently ended Test Period or more than (when taken together with
the gross revenues of the Restricted Subsidiaries of such Foreign Subsidiaries (excluding Subsidiaries
otherwise constituting Excluded Subsidiaries) for such Test Period) 2.5% of the consolidated gross
                                                     51
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 107 of 1503



revenues of the Restricted Subsidiaries that are Foreign Subsidiaries for such Test Period, then the Borrower
shall, not later than thirty (30) days after the date by which financial statements for such Test Period were
required to be delivered pursuant to this Agreement (or such longer period as the Required Lenders may
agree in their reasonable discretion), designate in writing to the Administrative Agent one or more of such
Foreign Subsidiaries that are Restricted Subsidiaries as “Material Foreign Subsidiaries” to the extent
required such that the foregoing condition ceases to be true.

        “Material Subsidiary” means any Material Domestic Subsidiary or any Material Foreign
Subsidiary.

        “Maturity Date” means (i) (A) with respect to the First-Out Loans, in each case that have not been
extended pursuant to Section 2.16 after the Closing Date, July 31, 2025 and (B) with respect to the Second-
Out Loans, in each case that have not been extended pursuant to Section 2.16 after the Closing Date, July
31, 2025, (ii) with respect to any tranche of Extended Loans, the final maturity date as specified in the
applicable Extension Amendment, (iii) with respect to any Refinancing Term Loans, the final maturity date
as specified in the applicable Refinancing Amendment and (iv) with respect to Replacement Loans, the
final maturity date as specified in the applicable amendment; provided that in each case, if such day is not
a Business Day, the applicable Maturity Date shall be the Business Day immediately succeeding such day.

        “Maximum Rate” has the meaning specified in Section 10.11.

        “Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating agency business.

        “Mortgage Policies” has the meaning specified in Section 6.11(2)(b)(ii).

       “Mortgaged Properties” has the meaning specified in paragraph (5) of the definition of “Collateral
and Guarantee Requirement.”

        “Mortgages” means collectively, the fee or leasehold, as applicable, deeds of trust, trust deeds,
hypothecs, deeds to secure debt and mortgages made by the Loan Parties in favor or for the benefit of the
Collateral Agent for the benefit of the Secured Parties in form and substance reasonably satisfactory to the
Collateral Agent and the Required Lenders, including such modifications as may be required by local laws,
pursuant to Section 6.13(2) and any other deeds of trust, trust deeds, hypothecs, deeds to secure debt or
mortgages executed and delivered pursuant to Sections 6.11.

        “Multiemployer Plan” means any multiemployer plan as defined in Section 4001(a)(3) of ERISA
and subject to Title IV of ERISA, to which any Loan Party or any of their respective ERISA Affiliates
makes or is obligated to make contributions, or during the preceding five plan years, has made or been
obligated to make contributions.

        “Net Income” means, with respect to any Person, the net income (loss) of such Person, determined
in accordance with GAAP and before any reduction in respect of Preferred Stock dividends.

        “Net Proceeds” means:

                 (1)     with respect to any Asset Sale or any Casualty Event, the aggregate Cash
        Equivalent proceeds received by the Borrower or any Restricted Subsidiary in respect of such Asset
        Sale or Casualty Event, net of the costs relating to such Asset Sale or Casualty Event, including
        legal, accounting and investment banking fees, payments made in order to obtain a necessary
        consent or required by applicable law, brokerage and sales commissions, all dividends, distributions
        or other payments required to be made to minority interest holders in Restricted Subsidiaries as a

                                                     52
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 108 of 1503



        result of any such Asset Sale or Casualty Event by a Restricted Subsidiary, the amount of any
        purchase price or similar adjustment claimed by any Person to be owed by the Borrower or any
        Restricted Subsidiary, until such time as such claim will have been settled or otherwise finally
        resolved, or paid or payable by the Borrower or any Restricted Subsidiary, in either case in respect
        of such Asset Sale or Casualty Event, any relocation expenses incurred as a result thereof, costs
        and expenses in connection with unwinding any Hedging Obligation in connection therewith, other
        fees and expenses, including title and recordation expenses, taxes paid or payable as a result thereof
        or any transactions occurring or deemed to occur to effectuate a payment under this Agreement,
        amounts required to be applied to the repayment of principal, premium, if any, and interest on
        Indebtedness (other than Subordinated Indebtedness, the ABL Facility or the Second Lien Facility)
        secured by a Lien on such assets and required (other than required by Section 2.05(2)(b)) to be paid
        as a result of such transaction and any deduction of appropriate amounts to be provided by the
        Borrower or any Restricted Subsidiary as a reserve in accordance with GAAP against any liabilities
        associated with the asset disposed of in such transaction and retained by the Borrower or any
        Restricted Subsidiary after such sale or other disposition thereof, including pension and other post-
        employment benefit liabilities and liabilities related to environmental matters or against any
        indemnification obligations associated with such transaction; provided that (a) subject to clause (b)
        below, no net cash proceeds calculated in accordance with the foregoing realized in a single
        transaction or series of related transactions shall constitute Net Proceeds unless such net cash
        proceeds shall exceed $1.0 million and (b) no such net cash proceeds shall constitute Net Proceeds
        under this clause (1) in any fiscal year until the aggregate amount of all such net cash proceeds in
        such fiscal year shall exceed $2.0 million (and thereafter only net cash proceeds in excess of such
        amount shall constitute Net Proceeds under this clause (1)); and

                 (2)     (a) with respect to the incurrence or issuance of any Indebtedness by the Borrower
        or any Restricted Subsidiary or any Permitted Equity Issuance by the Borrower or any Parent
        Company, the excess, if any, of (i) the sum of the cash and Cash Equivalents received in connection
        with such incurrence or issuance over (ii) all taxes paid or reasonably estimated to be payable, and
        all fees (including investment banking fees, attorneys’ fees, accountants’ fees, underwriting fees
        and discounts), commissions, costs and other out-of-pocket expenses and other customary expenses
        incurred, in each case by the Borrower or such Restricted Subsidiary in connection with such
        incurrence or issuance and (b) with respect to any Permitted Equity Issuance by any Parent
        Company, the amount of cash from such Permitted Equity Issuance contributed to the capital of the
        Borrower;

provided that “Net Proceeds” shall not include, or apply to, the proceeds of the sale component of any Sale-
Leaseback Transaction, although proceeds from Specified Sale-Leaseback Transactions shall be governed
by the definition of “Specified Sale-Leaseback Net Proceeds”.

        “New Money First-Out Loan Commitment” means, with respect to each First-Out Lender, the
commitment of such First-Out Lender to make New Money First-Out Loans in an aggregate amount not to
exceed the amount set forth opposite such First-Out Lender’s name on Schedule 2.01 opposite such First-
Out Lender’s name under the heading “New Money First-Out Loan Commitment”. The aggregate amount
of New Money First-Out Loan Commitments on the Closing Date is $225,000,000. Once funded, the New
Money First-Out Loan Commitments shall be reduced to zero and terminated.

        “New Money First-Out Loans” means the Term Loans made by the applicable First-Out Lenders
on the Closing Date pursuant to Section 2.01(2).




                                                     53
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 109 of 1503



        “New Store” means each new store or shopping facility opened or acquired by the Borrower or a
Restricted Subsidiary that has been open for commercial operations for less than twelve full calendar
months.

        “Non-Consenting Lender” has the meaning specified in Section 3.07.

        “Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting Lender.

       “Non-Excluded Taxes” means all Taxes other than Excluded Taxes imposed on or with respect to
any payment made by or on account of any obligation of any Loan Party under any Loan Document.

        “Non-Extended Lender” has the meaning specified in Section 2.16.

        “Non-Loan Party” means any Subsidiary of the Borrower that is not a Loan Party.

        “Non-Recourse Indebtedness” means Indebtedness that is non-recourse to the Borrower and the
Restricted Subsidiaries.

        “Obligations” means all

                (1)      advances to, and debts, liabilities, obligations, covenants and duties of, any Loan
        Party arising under any Loan Document or otherwise with respect to any Loan, including the
        obligation (including guarantee obligations) to pay principal, interest, reimbursement obligations,
        charges, expenses, fees, premiums (including any Prepayment Premium or Make-whole Amount),
        Attorney Costs, indemnities and other amounts payable by any Loan Party under any Loan
        Document, whether direct or indirect (including those acquired by assumption), absolute or
        contingent, due or to become due, now existing or hereafter arising and including principal, interest,
        reimbursement obligations, charges, expenses, fees, premiums (including any Prepayment
        Premium or Make-whole Amount), Attorney Costs, indemnities and other amounts that accrue after
        the commencement by or against any Loan Party of any proceeding under any Debtor Relief Laws
        naming such Person as the debtor in such proceeding, regardless of whether such amounts are
        enforceable, allowed or allowable claims in such proceeding,

                (2)     obligations (other than Excluded Swap Obligations) of the Borrower or any
        Restricted Subsidiary arising under any Secured Hedge Agreement,

                (3)      Cash Management Obligations under each Secured Cash Management Agreement
        and

                (4)      the Guaranty in respect of each of the foregoing.

         Notwithstanding the foregoing, (a) unless otherwise agreed to by the Borrower and any applicable
Hedge Bank or Cash Management Bank, the obligations of Holdings, the Borrower or any Subsidiary under
any Secured Hedge Agreement and under any Secured Cash Management Agreement shall be secured and
guaranteed pursuant to the Collateral Documents and the Guaranty only to the extent that, and for so long
as, the other Obligations are so secured and guaranteed and (b) any release of Collateral or Guarantors
effected in the manner permitted by this Agreement and any other Loan Document shall not require the
consent of the holders of Hedging Obligations under Secured Hedge Agreements or of the holders of Cash
Management Obligations under Secured Cash Management Agreements.

        “OFAC” has the meaning specified in Section 5.17.

                                                     54
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 110 of 1503



        “Offered Amount” has the meaning specified in Section 2.05(1)(e)(D)(1).

        “Offered Discount” has the meaning specified in Section 2.05(1)(e)(D)(1).

        “Officer’s Certificate” means a certificate signed on behalf of a Person by a Responsible Officer
of such Person.

        “OID” means original issue discount.

       “Opinion of Counsel” means a written opinion from legal counsel who is reasonably acceptable
to the Administrative Agent. Counsel may be an employee of or counsel to the Borrower or the
Administrative Agent.

        “ordinary course of business” means activity conducted in the ordinary course of business of the
Borrower and any Restricted Subsidiary, including the expansion, remodeling, acquisition, modernization,
construction, improvement and repair of department stores and other retail centers of Belk operated, or
expected to be operated, by the Borrower or a Restricted Subsidiary, and financing transactions in
connection therewith, and will include Sale-Leaseback Transactions.

        “Organizational Documents” means

                 (1)   with respect to any corporation, the certificate or articles of incorporation and the
        bylaws (or equivalent or comparable constitutive documents with respect to any non-U.S.
        jurisdiction);

                (2)     with respect to any limited liability company, the certificate or articles of formation
        or organization and operating agreement; and

                (3)      with respect to any partnership, joint venture, trust or other form of business entity,
        the partnership, joint venture or other applicable agreement of formation or organization and any
        agreement, instrument, filing or notice with respect thereto filed in connection with its formation
        or organization with the applicable Governmental Authority in the jurisdiction of its formation or
        organization and, if applicable, any certificate or articles of formation or organization of such entity.

        “Original Closing Date” means December 10, 2015.

       “Other Applicable ECF” means Excess Cash Flow or a comparable measure as determined in
accordance with the documentation governing Other Applicable Indebtedness.

        “Other Applicable Indebtedness” means Credit Agreement Refinancing Indebtedness secured on
a pari passu basis with the Obligations, together with Refinancing Indebtedness in respect of any of the
foregoing that is secured on a pari passu basis with the Obligations.

       “Other Applicable Net Proceeds” means Net Proceeds or a comparable measure as determined in
accordance with the documentation governing Other Applicable Indebtedness.

        “Other Taxes” means any and all present or future stamp, court or documentary Taxes, intangible,
recording, filing or similar Taxes arising from any payment made under, from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document.


                                                      55
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 111 of 1503



         “Outstanding Amount” means on any date, the outstanding principal amount of any Term Loans
after giving effect to any borrowings and prepayments or repayments of Term Loans, occurring on such
date.

        “Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate and (b) an
overnight rate determined by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

       “Owned Real Property” means any fee-owned real property located in the United States and
owned on, or acquired after, the Closing Date, by any Loan Party; provided that for the avoidance of doubt,
Owned Real Property will not include any Excluded Assets.

         “Parent Company” means any Person so long as such Person directly or indirectly holds 100.0%
of the total voting power of the Capital Stock of the Borrower, and at the time such Person acquired such
voting power, no Person and no group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act or any successor provision), including any such group acting for the purpose of acquiring,
holding or disposing of securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act) (other
than any Permitted Holder), will have beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act, or any successor provision), directly or indirectly, of 50.0% or more of the total voting
power of the Voting Stock of such Person. For the avoidance of doubt, Fashion Holdings Intermediate Inc.,
a Delaware corporation, is a Parent Company of the Borrower.

        “Participant” has the meaning specified in Section 10.07(d).

        “Participant Register” has the meaning specified in Section 10.07(e).

        “Participating Lender” has the meaning specified in Section 2.05(1)(e)(C)(2).

        “Payment in Full” means, with respect to the Obligations in respect of the Loans or any Class of
Loans, the occurrence of all of the following:

                     (a) termination or expiration of all commitments to extend credit (or, in the case of
   Secured Hedge Agreements and Secured Cash Management Obligations or similar Obligations,
   termination of arrangements giving rise to such debt or entering into other arrangements reasonably
   satisfactory to the counterparties thereto) that would constitute such Obligations;

                    (b) payment in full in cash of the principal of, interest and premium (if any) on, fees
   and other charges comprising such Obligations that are due and payable (including, in any event,
   principal, interest, premium (including any Prepayment Premium or Make-whole Amount), fees and
   other charges that accrue after the commencement by or against any Loan Party of any proceeding under
   any Debtor Relief Laws naming such Person as the debtor in such proceeding, regardless of whether
   such amounts are enforceable, allowed or allowable claims in such proceeding); and

                   (c) payment in full in cash of all other such Obligations that are outstanding and due
   and payable at the time the principal of, interest and premium (if any) on, fees and other charges
   comprising such Obligations are paid in full in cash (other than any obligations for taxes, costs,
   indemnification, reimbursements, damages and other liabilities in respect of which no claim or demand
   for payment has been made at such time) (including, in any event, reimbursement obligations, expenses,
   Attorney Costs, indemnities and other amounts that accrue after the commencement by or against any
   Loan Party of any proceeding under any Debtor Relief Laws naming such Person as the debtor in such


                                                    56
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 112 of 1503



   proceeding, regardless of whether such amounts are enforceable, allowed or allowable claims in such
   proceeding).

        “PBGC” means the Pension Benefit Guaranty Corporation.

         “Pension Plan” means any “employee pension benefit plan” (as such term is defined in Section
3(2) of ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA and is sponsored or
maintained by any Loan Party or any of their respective ERISA Affiliates or to which any Loan Party or
any of their respective ERISA Affiliates contributes or has an obligation to contribute, or in the case of a
multiple employer or other plan described in Section 4064(a) of ERISA, has made contributions at any time
in the preceding five plan years.

        “Perfection Certificate” has the meaning specified in the Security Agreement.

        “Permitted Asset Swap” means the substantially concurrent purchase and sale or exchange of
Related Business Assets or a combination of Related Business Assets and cash or Cash Equivalents between
the Borrower or any Restricted Subsidiary and another Person; provided that any cash or Cash Equivalents
received must be applied in accordance with Section 2.05(2)(b)(i).

        “Permitted Debt Exchange” has the meaning specified in Section 2.19(1).

        “Permitted Debt Exchange Notes” has the meaning specified in Section 2.19(1).

        “Permitted Debt Exchange Offer” has the meaning specified in Section 2.19(1).

        “Permitted Equal Priority Refinancing Debt” means any Credit Agreement Refinancing
Indebtedness that is secured on a pari passu basis with the Closing Date Term Loans.

      “Permitted Equity Issuance” means any sale or issuance of any Qualified Equity Interests of the
Borrower or any Parent Company.

        “Permitted Holder” means (1) the Investors, KKR, Blackstone and Management Stockholders
and any group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act) of which
any of the foregoing are members; provided that in the case of such group and without giving effect to the
existence of such group or any other group, such Investors, KKR, Blackstone and Management
Stockholders, collectively, have beneficial ownership of more than a majority of the total voting power of
the Voting Stock of the Borrower or any Permitted Parent, and (2) any Person acting in the capacity of an
underwriter (solely to the extent that and for so long as such Person is acting in such capacity) in connection
with a public or private offering of Capital Stock of the Borrower or any Permitted Parent.

        “Permitted Indebtedness” means Indebtedness permitted to be incurred in accordance with
Section 7.02.

        “Permitted Investments” means:

               (1)     any Investment (a) in any Loan Party and (b) by any Restricted Subsidiary that is
        a Non-Loan Party in any other Restricted Subsidiary that is a Non-Loan Party;

               (2)      any Investment(s) in Cash Equivalents or Investment Grade Securities and
        Investments that were Cash Equivalents or Investment Grade Securities when made;


                                                      57
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 113 of 1503



         (3)      [reserved];

         (4)     any Investment in securities or other assets not constituting Cash Equivalents or
 Investment Grade Securities and received in connection with an Asset Sale made in accordance
 with Section 7.04 or any other disposition of assets not constituting an Asset Sale;

         (5)      any Investment existing on the Closing Date or made pursuant to binding
 commitments in effect on the Closing Date or an Investment consisting of any extension,
 modification, replacement, renewal or reinvestment of any Investment or binding commitment
 existing on the Closing Date; provided that the amount of any such Investment or binding
 commitment may be increased, extended, modified, replaced, reinvested or renewed, (a) as required
 by the terms of such Investment or binding commitment as in existence on the Closing Date
 (including as a result of the accrual or accretion of interest or original issue discount or the issuance
 of pay-in-kind securities) or (b) as otherwise permitted hereunder;

         (6)      any Investment acquired by the Borrower or any Restricted Subsidiary:

                  (a)     in exchange for any other Investment, accounts receivable or indorsements
         for collection or deposit held by the Borrower or any Restricted Subsidiary in connection
         with or as a result of a bankruptcy, workout, reorganization or recapitalization of, or
         settlement of delinquent accounts and disputes with or judgments against, the issuer of such
         other Investment or accounts receivable (including any trade creditor or customer);

                  (b)      in satisfaction of judgments against other Persons;

                 (c)      as a result of a foreclosure by the Borrower or any Restricted Subsidiary
         with respect to any secured Investment or other transfer of title with respect to any secured
         Investment in default; or

                  (d)     as a result of the settlement, compromise or resolution of (i) litigation,
         arbitration or other disputes or (ii) obligations of trade creditors or customers that were
         incurred in the ordinary course of business or consistent with industry practice of the
         Borrower or any Restricted Subsidiary, including pursuant to any plan of reorganization or
         similar arrangement upon the bankruptcy or insolvency of any trade creditor or customer;

         (7)      Hedging Obligations permitted under Section 7.02(b)(10);

         (8)      [reserved];

          (9)     Investments the payment for which consists of Equity Interests (other than
 Disqualified Stock) of the Borrower or any Parent Company; provided that such Equity Interests
 will not increase the Available Amount;

         (10)    (a) guarantees of Indebtedness permitted under Section 7.02, performance
 guarantees and Contingent Obligations incurred in the ordinary course of business or consistent
 with industry practice, and (b) the creation of liens on the assets of the Borrower or any Restricted
 Subsidiary in compliance with Section 7.01;

          (11)     any transaction to the extent it constitutes an Investment that is permitted by and
 made in accordance with the provisions of Section 7.06(b)(3), (4), (7), (8), (10), (14), (16), (17),
 (18), (19), (20) and (23);

                                               58
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 114 of 1503



         (12)     Investments consisting of purchases and acquisitions of inventory, supplies,
 material, services or equipment or similar assets or the licensing or contribution of IP Rights
 pursuant to joint marketing arrangements with other Persons;

          (13)     Investments having an aggregate fair market value, taken together with all other
 Investments made pursuant to this clause (13) that are at that time outstanding, not to exceed $50.0
 million (with the fair market value of each Investment being measured at the time made and without
 giving effect to subsequent changes in value, but subject to adjustment as set forth in the definition
 of “Investment”); provided, however, that if any Investment pursuant to this clause (13) is made in
 any Person that is not a Restricted Subsidiary (or Subsidiary Guarantor, as applicable) at the date
 of the making of such Investment and such Person becomes a Restricted Subsidiary (or Subsidiary
 Guarantor, as applicable) after such date, such Investment will thereafter be deemed to have been
 made pursuant to clause (1) above (to the extent permitted thereunder) and will cease to have been
 made pursuant to this clause (13) for so long as such Person continues to be a Restricted Subsidiary
 (or Subsidiary Guarantor, as applicable); provided, further, that the Investments made by Loan
 Parties in Non-Loan Parties pursuant to this clause (13), together with the Investments made
 pursuant to clause (18), shall not in the aggregate exceed $35.0 million at any time outstanding;

         (14)    Investments in a Securitization Subsidiary that, in the good faith determination of
 the Borrower, are necessary to effect any Qualified Securitization Facility or any repurchase
 obligation pursuant to a Securitization Repurchase Obligation;

          (15)    loans and advances to, or guarantees of Indebtedness of, officers, directors,
 employees, consultants and members of management, together with the amounts described in
 clause (16), not in excess of the greater of $10.0 million and 2.0% of Adjusted EBITDA as of the
 most recently ended Test Period calculated giving pro forma effect thereto outstanding at any one
 time, in the aggregate;

          (16)    loans and advances to employees, directors, officers, members of management and
 consultants for business-related travel expenses, moving expenses, payroll advances and other
 similar expenses or payroll expenses, in each case incurred in the ordinary course of business or
 consistent with past practice or consistent with industry practice or to future, present and former
 employees, directors, officers, members of management and consultants (and their Controlled
 Investment Affiliates and Immediate Family Members) to fund such Person’s purchase of Equity
 Interests of the Borrower or any Parent Company, together with the amounts described in clause
 (15), not in excess of the greater of $10.0 million and 2.0% of Adjusted EBITDA as of the most
 recently ended Test Period calculated giving pro forma effect thereto outstanding at any one time,
 in the aggregate;

         (17)     advances, loans or extensions of trade credit or prepayments to suppliers or loans
 or advances made to distributors, in each case, in the ordinary course of business or consistent with
 past practice or consistent with industry practice by the Borrower or any Restricted Subsidiary;

          (18)     any Investment in any Subsidiary (other than an Unrestricted Subsidiary) or any
 joint venture in connection with intercompany cash management arrangements or related activities
 arising in the ordinary course of business or consistent with industry practice; provided, that the
 Investments made by Loan Parties in Non-Loan Parties pursuant to this clause (18), together with
 the Investments made by Loan Parties in Non-Loan Parties pursuant to clause (13), shall not exceed
 $35.0 million in the aggregate at any time outstanding;



                                              59
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 115 of 1503



         (19)    Investments consisting of purchases and acquisitions of assets or services in the
 ordinary course of business or consistent with industry practice;

         (20)   Investments made in the ordinary course of business or consistent with industry
 practice in connection with obtaining, maintaining or renewing client contacts and loans or
 advances made to distributors;

          (21)     Investments in prepaid expenses, negotiable instruments held for collection and
 lease, utility and workers compensation, performance and similar deposits entered into as a result
 of the operations of the business in the ordinary course of business or consistent with industry
 practice;

         (22)    the purchase or other acquisition of any Indebtedness of the Borrower or any
 Restricted Subsidiary to the extent otherwise permitted hereunder;

         (23)     [reserved];

         (24)    Investments in the ordinary course of business or consistent with industry practice
 consisting of Uniform Commercial Code Article 3 endorsements for collection or deposit and
 Article 4 customary trade arrangements with customers;

         (25)     any Investment by any Captive Insurance Subsidiary in connection with its
 provision of insurance to the Borrower or any of its Subsidiaries, which Investment is made in the
 ordinary course of business or consistent with industry practice of such Captive Insurance
 Subsidiary, or by reason of applicable law, rule, regulation or order, or that is required or approved
 by any regulatory authority having jurisdiction over such Captive Insurance Subsidiary or its
 business, as applicable;

         (26)     Investments made as part of, to effect or resulting from the Transactions;

         (27)    Investments of assets relating to non-qualified deferred payment plans in the
 ordinary course of business or consistent with industry practice;

         (28)     [reserved];

         (29)     acquisitions of obligations of one or more directors, officers or other employees or
 consultants or independent contractors of any Parent Company, the Borrower, or any Subsidiary of
 the Borrower in connection with such director’s, officer’s, employee’s consultant’s or independent
 contractor’s acquisition of Equity Interests of the Borrower or any direct or indirect parent of the
 Borrower, to the extent no cash is actually advanced by the Borrower or any Restricted Subsidiary
 to such directors, officers, employees, consultants or independent contractors in connection with
 the acquisition of any such obligations;

          (30)    Investments constituting promissory notes or other non-cash proceeds of
 dispositions of assets to the extent permitted under Section 7.04; and

          (31)    Investments resulting from pledges and deposits permitted pursuant to the
 definition of “Permitted Liens”.




                                              60
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 116 of 1503



         For purposes of determining compliance with this definition, an Investment need not be incurred
solely by reference to one category of Permitted Investments described in this definition, but is permitted
to be incurred in part under any combination thereof and of any other available exemption.

        “Permitted Junior Priority Refinancing Debt” means any Credit Agreement Refinancing
Indebtedness that is secured on a junior lien basis to the Closing Date Term Loans.

        “Permitted Liens” means, with respect to any Person:

                (1)     Liens created pursuant to any Loan Document;

                (2)     Liens, pledges or deposits made in connection with:

                       (a)     workers’ compensation laws, unemployment insurance, health, disability
                or employee benefits, other social security laws or similar legislation or regulations,

                        (b)       insurance-related obligations (including in respect of deductibles, self-
                insured retention amounts and premiums and adjustments thereto) securing reimbursement
                or indemnification obligations of (including obligations in respect of letters of credit, bank
                guarantees or similar documents or instruments for the benefit of) insurance carriers
                providing property, casualty or liability insurance or otherwise supporting the payment of
                items set forth in the foregoing clause (a) or

                         (c)     bids, tenders, contracts, statutory obligations, surety, indemnity, warranty,
                release, appeal or similar bonds, or with regard to other regulatory requirements,
                completion guarantees, stay, customs and appeal bonds, performance bonds, bankers’
                acceptance facilities, and other obligations of like nature (including those to secure health,
                safety and environmental obligations) (other than for the payment of Indebtedness) or
                leases to which such Person is a party, or deposits to secure public or statutory obligations
                of such Person or deposits of cash or U.S. government bonds to secure surety or appeal
                bonds to which such Person is a party, or deposits as security for the payment of rent,
                contested taxes or import duties and obligations in respect of letters of credit, bank
                guarantees or similar instruments that have been posted to support the same, in each case
                incurred in the ordinary course of business or consistent with industry practice;

                 (3)    Liens imposed by law, such as landlords’, carriers’, warehousemen’s,
        materialmen’s, repairmen’s, construction, mechanics’ or other similar Liens (a) for sums not yet
        overdue for a period of more than sixty (60) days or, if more than sixty (60) days overdue, are
        unfiled and no other action has been taken to enforce such Liens or (b) being contested in good
        faith by appropriate actions or other Liens arising out of or securing judgments or awards against
        such Person with respect to which such Person will then be proceeding with an appeal or other
        proceedings for review if such Liens are adequately bonded or adequate reserves with respect
        thereto are maintained on the books of such Person in accordance with GAAP;

                 (4)    Liens for taxes, assessments or other governmental charges not yet overdue for a
        period of more than thirty (30) days or not yet payable or not subject to penalties for nonpayment
        or which are being contested in good faith by appropriate actions if adequate reserves with respect
        thereto are maintained on the books of such Person in accordance with GAAP;

                (5)     Liens in favor of issuers of performance, surety, bid, indemnity, warranty, release,
        appeal or similar bonds, instruments or obligations or with respect to regulatory requirements or

                                                     61
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 117 of 1503



 letters of credit or bankers acceptance issued, and completion guarantees provided for, in each ease,
 issued pursuant to the request of and for the account of such Person in the ordinary course of its
 business or consistent with past practice or industry practice;

          (6)      survey exceptions, encumbrances, ground leases, easements, restrictions,
 protrusions, encroachments or reservations of, or rights of others for, licenses, rights-of-way,
 servitudes, sewers, electric lines, drains, telegraph, telephone and cable television lines and other
 similar purposes, or zoning, building codes or other restrictions (including minor defects or
 irregularities in title and similar encumbrances) as to the use of real properties or Liens incidental
 to the conduct of the business of such Person or to the ownership of its properties that were not
 incurred in connection with Indebtedness and that do not in the aggregate materially impair their
 use in the operation of the business of such Person and exceptions on title policies insuring liens
 granted on Mortgaged Properties;

         (7)     Liens securing obligations in respect of Indebtedness, Disqualified Stock or
 Preferred Stock permitted to be incurred pursuant to clause (2), (4), (12), (13), (23) or (25) of
 Section 7.02(b); provided that:

                  (a)      Liens securing obligations relating to any Indebtedness, Disqualified
         Stock or Preferred Stock permitted to be incurred pursuant to such clause (13) relate only
         to obligations relating to Refinancing Indebtedness that is secured by Liens on the same
         assets as the assets securing the Refinanced Debt (as defined in the definition of
         Refinancing Indebtedness), plus improvements, accessions, proceeds or dividends or
         distributions in respect thereof and after-acquired property, or serves to refund, refinance,
         extend, replace, renew or defease Indebtedness, Disqualified Stock or Preferred Stock
         incurred under such clause (4), (12) or (13) of Section 7.02(b);

                 (b)      Liens securing obligations relating to Indebtedness or Disqualified Stock
         permitted to be incurred pursuant to such clause (23) extend only to the assets of
         Subsidiaries that are not Guarantors;

                 (c)      Liens securing obligations in respect of Indebtedness, Disqualified Stock
         or Preferred Stock permitted to be incurred pursuant to such clause (4) extend only to the
         assets so purchased, replaced, leased or improved and proceeds and products thereof;
         provided further that individual financings of assets provided by a counterparty may be
         cross-collateralized to other financings of assets provided by such counterparty;

                 (d)    In the case of Liens securing Indebtedness for borrowed money,
         Disqualified Stock or Preferred Stock incurred pursuant to such clause (12), such
         Indebtedness shall only be secured by the Collateral on a junior basis to the Closing Date
         Term Loans;

                 (e)      In the case of Liens securing Indebtedness incurred under clause (2) of
         Section 7.02(b), together with any Refinancing Indebtedness in respect thereof, the Debt
         Representative in respect of such Indebtedness shall have entered into the Applicable
         Intercreditor Agreement, which shall provide that the Liens securing such Indebtedness
         rank junior to the Liens securing the Closing Date Term Loans;

                 (f)      [reserved]; and



                                              62
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 118 of 1503



                 (g)      In the case Liens securing Indebtedness incurred under clause (25) of
         Section 7.02(b), together with any Refinancing Indebtedness in respect thereof, the Debt
         Representative in respect of such Indebtedness shall have entered into the Applicable
         Intercreditor Agreement, which shall provide that (i) the Liens on the ABL Priority
         Collateral (as such term is defined in the ABL Intercreditor Agreement) securing such
         Indebtedness may be pari passu or senior to the Liens on the ABL Priority Collateral (as
         such term is defined in the ABL Intercreditor Agreement) securing the Closing Date Term
         Loans and (ii) the Liens on the Term Priority Collateral (as such term is defined in the ABL
         Intercreditor Agreement) securing such Indebtedness shall be junior to the Liens on the
         Term Priority Collateral (as such term is defined in the ABL Intercreditor Agreement)
         securing the Closing Date Term Loans.

         (8)     Liens existing, or provided for under binding contracts existing, on the Closing
 Date (including Liens in effect on the Closing Date securing Indebtedness permitted under Section
 7.02(b)(3));

         (9)      [reserved];

         (10)     Liens on property or other assets at the time the Borrower or a Restricted
 Subsidiary acquired the property or such other assets, including any acquisition by means of a
 merger, amalgamation or consolidation with or into the Borrower or any Restricted Subsidiary;
 provided that such Liens are not created or incurred in connection with, or in contemplation of,
 such acquisition, amalgamation, merger or consolidation; provided further that such Liens are
 limited to all or part of the same property or assets (plus improvements, accessions, proceeds or
 dividends or distributions in respect thereof and after acquired-property) that secured the
 obligations to which such Liens relate;

         (11)    Liens securing obligations in respect of Indebtedness or other obligations of a
 Restricted Subsidiary owing to the Borrower or another Restricted Subsidiary permitted to be
 incurred in accordance with Section 7.02;

       (12)   Liens securing (x) Hedging Obligations and (y) obligations in respect of Cash
 Management Services;

          (13)    Liens on specific items of inventory or other goods and proceeds of any Person
 securing such Person’s accounts payable or similar obligations in respect of bankers’ acceptances
 or letters of credit issued or created for the account of such Person to facilitate the purchase,
 shipment or storage of such inventory or other goods;

          (14)    leases, subleases, licenses or sublicenses (or other agreement under which the
 Borrower or any Restricted Subsidiary has granted rights to end users to access and use the
 Borrower’s or any Restricted Subsidiary’s products, technologies or services) that do not materially
 interfere with the business of the Borrower and its Restricted Subsidiaries, taken as a whole, and
 the customary rights reserved or vested in any Person by the terms of any lease, sublease, license,
 sublicense, grant or permit, or to require annual or periodic payments as a condition to the
 continuance thereof;

          (15)    Liens arising from Uniform Commercial Code (or equivalent statutes) financing
 statement filings regarding operating leases, consignments or accounts entered into by the Borrower
 and its Restricted Subsidiaries in the ordinary course of business or consistent with industry practice


                                              63
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 119 of 1503



 or purported Liens evidenced by the filing of precautionary Uniform Commercial Code (or
 equivalent statutes) financing statements or similar public filings;

         (16)     Liens in favor of the Borrower or any Guarantor;

         (17)     Liens on equipment or vehicles of the Borrower or any Restricted Subsidiary
 granted in the ordinary course of business or consistent with industry practice;

         (18)    Liens on accounts receivable, Securitization Assets and related assets incurred in
 connection with a Qualified Securitization Facility;

          (19)    Liens to secure any modification, refinancing, refunding, extension, renewal or
 replacement (or successive modification, refinancing, refunding, extensions, renewals or
 replacements) as a whole, or in part, of any Indebtedness, Disqualified Stock or Preferred Stock
 secured by any Lien referred to in clauses (7), (8) or (10) of this definition; provided that: (a) such
 new Lien will be limited to all or part of the same property (plus improvements, accessions,
 proceeds or dividends or distributions in respect thereof and after-acquired property) that secured
 the original Lien (plus improvements and accessions on such property) and proceeds and products
 thereof and (b) the Indebtedness, Disqualified Stock or Preferred Stock secured by such Lien at
 such time is not increased to any amount greater than the sum of (i) the outstanding principal
 amount or, if greater, committed amount of the Indebtedness described under such clauses (7), (8)
 or (10) at the time the original Lien became a Permitted Lien hereunder, plus (ii) an amount
 necessary to pay any fees and expenses (including original issue discount, upfront fees, defeasance
 costs, underwriting discounts or similar fees) and premiums (including tender premiums and
 accrued and unpaid interest), related to such refinancing, refunding, extension, renewal or
 replacement;

          (20)   deposits made or other security provided to secure liability to insurance brokers,
 carriers, underwriters or self-insurance arrangements, including Liens on insurance policies and the
 proceeds thereof securing the financing of the premiums with respect thereto;

         (21)     other Liens securing obligations in an aggregate principal amount at any one time
 outstanding not to exceed the greater of (a) $25.0 million and (b) 5.0% of Adjusted EBITDA as of
 the most recently ended Test Period calculated giving pro forma effect thereto; provided, that if
 such Liens secured Indebtedness for borrowed money in an amount in excess of $25.0 million and
 are secured by the Collateral on a pari passu basis with, or junior basis to, the Liens that secure the
 Closing Date Term Loans, the Debt Representative in respect thereof shall have entered into the
 Applicable Intercreditor Agreement;

         (22)   Liens in favor of customs and revenue authorities arising as a matter of law to
 secure payment of customs duties in connection with the importation of goods;

         (23)     (a) the prior rights of consignees and their lenders under consignment
 arrangements entered into in the ordinary course of business or consistent with industry practice,
 (b) Liens arising out of conditional sale, title retention or similar arrangements for the sale of goods
 in the ordinary course of business or consistent with industry practice and (c) Liens arising by
 operation of law under Article 2 of the Uniform Commercial Code;

         (24)   Liens securing judgments for the payment of money not constituting an Event of
 Default under Section 8.01(7);


                                               64
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 120 of 1503



          (25)    Liens (a) of a collection bank arising under Section 4-208 or 4-210 of the Uniform
 Commercial Code on items in the course of collection, (b) attaching to commodity trading accounts
 or other brokerage accounts incurred in the ordinary course of business or consistent with industry
 practice and (c) in favor of banking or other institutions or other electronic payment service
 providers arising as a matter of law or under general terms and conditions encumbering deposits or
 margin deposits or other funds maintained with such institution (including the right of setoff) and
 that are within the general parameters customary in the banking industry;

          (26)     Liens deemed to exist in connection with Investments in repurchase agreements
 permitted under this Agreement; provided that such Liens do not extend to assets other than those
 that are subject to such repurchase agreements;

         (27)     Liens that are contractual rights of setoff (a) relating to the establishment of
 depository relations with banks or other deposit-taking financial institutions or other electronic
 payment service providers and not given in connection with the issuance of Indebtedness, (b)
 relating to pooled deposit or sweep accounts to permit satisfaction of overdraft or similar
 obligations incurred in the ordinary course of business or consistent with industry practice of the
 Borrower or any Restricted Subsidiary or (c) relating to purchase orders and other agreements
 entered into with customers of the Borrower or any Restricted Subsidiary in the ordinary course of
 business or consistent with industry practice;

          (28)    Liens on cash proceeds (as defined in Article 9 of the Uniform Commercial Code)
 of assets sold that were subject to a Lien permitted hereunder;

          (29)     any encumbrance or restriction (including put, call arrangements, tag, drag, right
 of first refusal and similar rights) with respect to Capital Stock of any joint venture or similar
 arrangement pursuant to any joint venture or similar agreement;

           (30)     Liens (a) on cash advances or cash earnest money deposits in favor of the seller of
 any property to be acquired in an Investment permitted under this Agreement to be applied against
 the purchase price for such Investment and (b) consisting of a letter of intent or an agreement to
 sell, transfer, lease or otherwise dispose of any property in a transaction permitted under Section
 7.04 in each case, solely to the extent such Investment or sale, disposition, transfer or lease, as the
 case may be, would have been permitted on the date of the creation of such Lien;

        (31)      ground leases, leases, subleases, licenses or sublicenses in respect of real property
 on which facilities owned or leased by the Borrower or any of its Subsidiaries are located;

         (32)     Liens in connection with any Specified Sale-Leaseback Transactions;

         (33)     Liens on Capital Stock or other securities of an Unrestricted Subsidiary;

          (34)    any interest or title of a lessor, sublessor, licensor or sublicensor or secured by a
 lessor’s, sublessor’s, licensor’s or sublicensor’s interest under leases or licenses entered into by the
 Borrower or any of the Restricted Subsidiaries in the ordinary course of business or consistent with
 industry practice;

         (35)     deposits of cash with the owner or lessor of premises leased and operated by the
 Borrower or any of its Subsidiaries in the ordinary course of business or consistent with industry
 practice of the Borrower and such Subsidiary to secure the performance of the Borrower’s or such
 Subsidiary’s obligations under the terms of the lease for such premises;

                                               65
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 121 of 1503



         (36)    rights of set-off, banker’s liens, netting arrangements and other Liens arising by
 operation of law or by the terms of documents of banks or other financial institutions in relation to
 the maintenance of administration of deposit accounts, securities accounts, cash management
 arrangements or in connection with the issuance of letters of credit, bank guarantees or other similar
 instruments;

        (37)     Liens on cash and Permitted Investments used to satisfy or discharge Indebtedness;
 provided that such satisfaction or discharge is permitted under this Agreement;

         (38)     receipt of progress payments and advances from customers in the ordinary course
 of business or consistent with industry practice to the extent the same creates a Lien on the related
 inventory and proceeds thereof;

         (39)     [reserved];

         (40)     agreements to subordinate any interest of the Borrower or any Restricted
 Subsidiary in any accounts receivable or other proceeds arising from inventory consigned by the
 Borrower or any Restricted Subsidiary pursuant to an agreement entered into in the ordinary course
 of business or consistent with industry practice;

        (41)   Liens arising pursuant to Section 107(l) of the Comprehensive Environmental
 Response, Compensation and Liability Act or similar provision of any Environmental Law;

         (42)     Liens disclosed by the title insurance policies delivered on or prior to the Closing
 Date and any replacement, extension or renewal of any such Lien (to the extent the Indebtedness
 and other obligations secured by such replacement, extension or renewal Liens are permitted by
 this Agreement); provided that such replacement, extension or renewal Liens do not cover any
 property other than the property that was subject to such Liens prior to such replacement, extension
 or renewal;

          (43)    rights reserved or vested in any Person by the terms of any lease, license, franchise,
 grant or permit held by the Borrower or any of its Restricted Subsidiaries or by a statutory provision,
 to terminate any such lease, license, franchise, grant or permit, or to require annual or periodic
 payments as a condition to the continuance thereof;

          (44)   restrictive covenants affecting the use to which real property may be put; provided
 that the covenants are complied with in all material respects;

         (45)    security given to a public utility or any municipality or Governmental Authority
 when required by such utility or authority in connection with the operations of that Person in the
 ordinary course of business or consistent with industry practice;

        (46)    zoning by-laws and other land use restrictions, including site plan agreements,
 development agreements and contract zoning agreements; and

          (47)    Liens on all or any portion of the Collateral (but no other assets) securing (i)
 [reserved], (ii) Permitted Equal Priority Refinancing Debt or (iii) Permitted Junior Priority
 Refinancing Debt, and, in each case, Liens securing any Refinancing Indebtedness in respect
 thereof.



                                              66
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 122 of 1503



        For purposes of determining compliance with this definition, a Lien need not be incurred solely by
reference to one category of Permitted Liens described in this definition, but is permitted to be incurred in
part under any combination thereof and of any other available exemption.

        If any Liens securing obligations are incurred to refinance liens securing obligations initially
incurred in reliance on a Basket measured by reference to a percentage of Adjusted EBITDA, and such
refinancing would cause the percentage of Adjusted EBITDA to be exceeded if calculated based on the
Adjusted EBITDA on the date of such refinancing, such percentage of Adjusted EBITDA will not be
deemed to be exceeded to the extent the principal amount of such obligations secured by such newly
incurred Lien does not exceed the principal amount of such obligations secured by such Liens being
refinanced, plus the related costs incurred or payable in connection with such refinancing and if any Liens
securing obligations are incurred to refinance liens securing obligations initially incurred in reliance on a
Basket measured by a fixed dollar amount, such fixed dollar Basket will not be deemed to be exceeded to
the extent the principal amount of such obligations secured by such newly incurred Lien does not exceed
the principal amount of such obligations secured by such Liens being refinanced, plus the related costs
incurred or payable in connection with such refinancing.

        For purposes of this definition, the term “Indebtedness” will be deemed to include interest on such
Indebtedness.

        “Permitted Parent” means any direct or indirect parent of the Borrower that at the time it became
a parent of the Borrower was a Permitted Holder pursuant to clause (1) of the definition thereof.

        “Person” means any individual, corporation, limited liability company, partnership, joint venture,
association, joint stock company, trust, unincorporated organization, government or any agency or political
subdivision thereof or any other entity.

         “PIK Interest” means, with respect to any Loan, a payment of interest with respect to such Loan
in-kind in arrears by increasing the outstanding principal amount of such Loan on the relevant Interest
Payment Date by the amount of accrued and unpaid interest due and payable on such date. Once PIK
Interest is capitalized and added to the principal amount of the Loans, such PIK Interest shall thenceforth
be considered principal for all purposes hereunder (and shall bear interest in accordance with Section 2.08)
from the date on which such PIK Interest has been so added.

        “PIK Rate” has the meaning specified in Section 2.08(1).

        “PIK Toggle” has the meaning specified in Section 2.08(4).

        “PIK Toggle Notice” has the meaning specified in Section 2.08(4).

         “Plan” means any material “employee benefit plan” (as such term is defined in Section 3(3) of
ERISA), other than a Foreign Plan, established or maintained by any Loan Party or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any of their respective ERISA
Affiliates.

       “Plan of Reorganization” means that certain Joint Prepackaged Plan of Reorganization of Belk,
Inc. and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code, including the Plan
Supplement (as defined in the Plan of Reorganization).

        “Platform” has the meaning specified in Section 6.02.


                                                     67
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 123 of 1503



        “Pledged Collateral” has the meaning specified in the Security Agreement.

        “Preferred Stock” means any Equity Interest with preferential rights of payment of dividends or
upon liquidation, dissolution or winding up.

         “Prepayment Premium” means with respect to a repayment, prepayment or acceleration of all or
any portion of the First-Out Loans occurring (i) prior to the first anniversary of the Closing Date, an amount
equal to three percent (3.00%) of the aggregate principal amount of the First-Out Loans held by such Lender
that are being repaid or prepaid or that are accelerated as of such date of determination, (ii) on or after the
first anniversary of the Closing Date but prior to the second anniversary of the Closing Date, an amount
equal to two percent (2.00%) of the aggregate principal amount of the First-Out Loans held by such Lender
that are being repaid or prepaid or that are accelerated as of such date of determination, (iii) on and after
the second anniversary of the Closing Date but prior to the third anniversary of the Closing Date, one
percent (1.00%) of the aggregate principal amount of the First-Out Loans held by such Lender that are
being repaid or prepaid or that are accelerated as of such date of determination and (iv) on and after the
third anniversary of the Closing Date, zero percent (0.00%).

        “Prepetition First Lien Term Loans” means “First Lien Term Loans” as defined in the RSA.

        “Prepetition Second Lien Term Loans” means “Second Lien Term Loans” as defined in the RSA.

        “Priority ECF Amount” means, with respect to any Excess Cash Flow Period, an amount (if
positive) equal to (i) 4.00% of the aggregate original principal amount of Second-Out Loans outstanding
on the Closing Date minus (ii) the amortization payments made pursuant to Section 2.07(1) in respect of
the Second-Out Loans during such Excess Cash Flow Period.

         “Private-Side Information” means any information with respect to Holdings and its Subsidiaries
that is not Public-Side Information.

         “Pro Rata Share” means with respect to all payments, computations and other matters relating to
the Term Loan of a given Class of any Lender at any time a fraction (expressed as a percentage, carried out
to the ninth decimal place), the numerator of which is the amount of the Term Loan Exposure of such Class
of such Lender at such time and the denominator of which is the aggregate Term Loan Exposure of such
Class of all Lenders at such time.

         “Public Company Costs” means the initial costs relating to establishing compliance with the
Sarbanes-Oxley Act of 2002, as amended, and other expenses arising out of or incidental to the Borrower’s
or its Restricted Subsidiaries’ initial establishment of compliance with the obligations of a reporting
company, including costs, fees and expenses (including legal, accounting and other professional fees)
relating to compliance with provisions of the Securities Act and the Exchange Act.

        “Public Lender” means Lenders that do not wish to receive Private-Side Information.

        “Public-Side Information” means (i) at any time prior to Holdings or any of its Subsidiaries
becoming the issuer of any Traded Securities, information that is (a) of a type that would be required by
applicable Law to be publicly disclosed in connection with an issuance by Holdings or any of its
Subsidiaries of its debt or equity securities pursuant to a registered public offering made at such time or (b)
not material to make an investment decision with respect to securities of Holdings or any of its Subsidiaries
(for purposes of United States federal, state or other applicable securities laws), and (ii) at any time on or
after Holdings or any of its Subsidiaries becoming the issuer of any Traded Securities, information that
does not constitute material non-public information (within the meaning of United States federal, state or

                                                      68
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 124 of 1503



other applicable securities laws) with respect to Holdings or any of its Subsidiaries or any of their respective
securities.

         “Purchase Money Obligations” means any Indebtedness incurred to finance or refinance the
acquisition, leasing, construction or improvement or property (real or personal) or assets (other than Capital
Stock), and whether acquired through the direct acquisition of such property or assets, or otherwise.

         “Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan Party that has
total assets exceeding $10.0 million at the time the relevant Guaranty or grant of the relevant security
interest becomes effective with respect to such Swap Obligation or such other Person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract participant” at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

        “Qualified Equity Interests” means any Equity Interests that are not Disqualified Stock.

        “Qualified Holding Company Debt” means unsecured Indebtedness of Holdings that

              (1)        is not subject to any Guarantee by any Subsidiary of Holdings (including the
        Borrower),

                (2)      will not mature prior to the date that is six (6) months after the Latest Maturity
        Date in effect on the date of issuance or incurrence thereof,

                (3)      has no scheduled amortization or scheduled payments of principal and is not
        subject to mandatory redemption, repurchase, prepayment or sinking fund obligation (it being
        understood that such Indebtedness may have mandatory prepayment, repurchase or redemption
        provisions satisfying the requirements of clause (5) below),

                (4)      does not require any payments in cash of interest or other amounts in respect of the
        principal thereof prior to the later to occur of (i) the date that is four (4) years from the date of the
        issuance or incurrence thereof and (ii) the date that is 180 days after the Latest Maturity Date in
        effect on the date of such issuance or incurrence, and

                (5)     has mandatory prepayment, repurchase or redemption, covenant, default and
        remedy provisions customary for senior discount notes of an issuer that is the parent of a borrower
        under senior secured credit facilities, and in any event, with respect to covenant, default and remedy
        provisions, no more restrictive (taken as a whole) than those set forth in this Agreement (other than
        provisions customary for senior discount notes of a holding company);

provided that any such Indebtedness shall constitute Qualified Holding Company Debt only if immediately
after giving effect to the issuance or incurrence thereof and the use of proceeds thereof, no Event of Default
shall have occurred and be continuing.

        “Qualified Proceeds” means the fair market value of assets that are used or useful in, or Capital
Stock of any Person engaged in, a Similar Business.

         “Qualified Securitization Facility” means any Securitization Facility (1) constituting a
securitization financing facility that meets the following conditions: (a) the Board of Directors will have
determined in good faith that such Securitization Facility (including financing terms, covenants, termination
events and other provisions) is in the aggregate economically fair and reasonable to the Borrower and the

                                                      69
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 125 of 1503



applicable Restricted Subsidiary or Securitization Subsidiary and (b) all sales or contributions of
Securitization Assets and related assets to the applicable Person or Securitization Subsidiary are made at
fair market value (as determined in good faith by the Borrower) or (2) constituting a receivables financing
facility.

         “Qualifying IPO” means the issuance by the Borrower, or any Parent Company, of its common
Equity Interests in an underwritten primary public offering (other than a public offering pursuant to a
registration statement on Form S-8) pursuant to an effective registration statement filed with the SEC in
accordance with the Securities Act (whether alone or in connection with a secondary public offering).

        “Qualifying Lender” has the meaning specified in Section 2.05(1)(e)(D)(3).

        “Quarterly Financial Statements” has the meaning specified in Section 5.05(1).

         “Rating Agencies” means Moody’s and S&P, or if Moody’s or S&P (or both) are not making
ratings on the relevant obligations publicly available, a nationally recognized statistical rating agency or
agencies, as the case may be, selected by the Borrower that will be substituted for Moody’s or S&P (or
both), as the case may be.

        “Real Property” means, collectively, all Owned Real Property and all Leased Real Property.

        “Recognition Agreement” means a recognition agreement in a recordable form substantially in
the form of Exhibit S or as otherwise reasonably acceptable to the Collateral Agent and the Required
Lenders.

       “Refinance” has the meaning assigned in the definition of “Refinancing Indebtedness” and
“Refinancing” and “Refinanced” have meanings correlative to the foregoing.

        “Refinanced Debt” has the meaning assigned to such term in the definition of “Refinancing
Indebtedness.”

         “Refinancing Amendment” means an amendment to this Agreement in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower executed by each of (a) the Borrower,
(b) the Administrative Agent and (c) each Additional Lender and Lender that agrees to provide any portion
of the Refinancing Loans or Refinancing Commitments being incurred or provided pursuant thereto, in
accordance with Section 2.15.

        “Refinancing Commitments” means any Refinancing Term Commitments.

        “Refinancing Indebtedness” means (x) Indebtedness incurred by the Borrower or any Restricted
Subsidiary, (y) Disqualified Stock issued by the Borrower or any Restricted Subsidiary or (z) Preferred
Stock issued by any Restricted Subsidiary which, in each case, serves to extend, replace, refund, refinance,
renew, exchange for or defease (“Refinance”) any Indebtedness, Disqualified Stock or Preferred Stock,
including any Refinancing Indebtedness, so long as:

                (1)     (a) the principal amount (or accreted value, if applicable) of such new
        Indebtedness, the amount of such new Preferred Stock or the liquidation preference of such new
        Disqualified Stock does not exceed the principal amount (or accreted value, if applicable) of the
        Indebtedness, the amount of Preferred Stock or the liquidation preference of Disqualified Stock, as
        applicable, being refinanced except to the extent permitted under Section 1.02(10), plus (b) any
        accrued and unpaid interest on, the Indebtedness, the amount of any accrued and unpaid dividends

                                                    70
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 126 of 1503



        on, the Preferred Stock or the liquidation preference of the Disqualified Stock, plus any accrued
        and unpaid dividends on, the Disqualified Stock being so extended, replaced, refunded, refinanced,
        renewed or defeased (such Indebtedness, Disqualified Stock or Preferred Stock, the “Refinanced
        Debt”), plus (c) the amount of any tender premium or penalty or premium required to be paid under
        the terms of the instrument or documents governing such Refinanced Debt and any defeasance
        costs and any fees and expenses (including original issue discount, upfront fees or similar fees)
        incurred in connection with the issuance of such new Indebtedness, Preferred Stock or Disqualified
        Stock or to Refinance such Refinanced Debt (such amounts in clause (b) and (c) the “Incremental
        Amounts”);

                (2)      such Refinancing Indebtedness has a:

                        (a)      Weighted Average Life to Maturity at the time such Refinancing
                Indebtedness is incurred that is not less than the remaining Weighted Average Life to
                Maturity of the applicable Refinanced Debt; and

                        (b)      final scheduled maturity date equal to or later than the final scheduled
                maturity date of the Refinanced Debt;

                  (3)    to the extent such Refinancing Indebtedness Refinances (a) Subordinated
        Indebtedness, such Refinancing Indebtedness is subordinated in right of payment to the Loans or
        the Guaranty thereof at least to the same extent as the applicable Refinanced Debt, (b) Indebtedness
        that is secured by Liens on Collateral that are subordinated to the Liens that secure the Loans or the
        Guaranty thereof, such Refinancing Indebtedness is (i) unsecured or (ii) secured by Liens that are
        subordinated to the Liens that secure the Loans or the Guaranty thereof, in each case at least to the
        same extent as the applicable Refinanced Debt or pursuant to the Applicable Intercreditor
        Agreement or (c) Disqualified Stock or Preferred Stock, such Refinancing Indebtedness must be
        Disqualified Stock or Preferred Stock, respectively;

                (4)      such Refinancing Indebtedness shall not be guaranteed or borrowed by any Person
        other than a Person that is so obligated in respect of the Refinanced Debt being Refinanced; and

                (5)      such Refinancing Indebtedness shall not be secured by any assets or property of
        Holdings, the Borrower or any Restricted Subsidiary that does not secure the Refinanced Debt
        being Refinanced (plus improvements, accessions, proceeds or dividends or distributions in respect
        thereof and after-acquired property); provided that Refinancing Indebtedness will not include:

                      (a)       Indebtedness, Disqualified Stock or Preferred Stock of a Subsidiary of the
                Borrower that is not a Guarantor that refinances Indebtedness or Disqualified Stock of the
                Borrower;

                        (b)     Indebtedness, Disqualified Stock or Preferred Stock of a Subsidiary of the
                Borrower that is not a Guarantor that refinances Indebtedness, Disqualified Stock or
                Preferred Stock of a Guarantor; or

                        (c)    Indebtedness or Disqualified Stock of the Borrower or Indebtedness,
                Disqualified Stock or Preferred Stock of a Restricted Subsidiary that refinances
                Indebtedness, Disqualified Stock or Preferred Stock of an Unrestricted Subsidiary;

provided further that (x) clause (2) of this definition will not apply to any Refinancing Indebtedness other
than Indebtedness, Disqualified Stock and Preferred Stock incurred under clauses (2), (14), (25), (30) and

                                                     71
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 127 of 1503



(31) of Section 7.02(b) (including any successive Refinancings thereof incurred under clause (13) of Section
7.02(b)) and any Subordinated Indebtedness (other than Subordinated Indebtedness assumed or acquired in
an Investment or acquisition and not created in contemplation thereof) and (y) Refinancing Indebtedness
may be incurred in the form of a customary “bridge” or other interim credit facility intended to be refinanced
or replaced with long-term indebtedness which does not satisfy the requirements of clause (2) above so
long as, subject to customary conditions, as determined in good faith by the Borrower, such “bridge” or
other interim indebtedness will either be automatically converted into or required to be exchanged for
permanent financing which satisfies the requirements of clause (2) of this definition.

        “Refinancing Loans” means any Refinancing Term Loans.

       “Refinancing Term Commitments” means one or more Classes of Term Loan commitments
hereunder that result from a Refinancing Amendment.

       “Refinancing Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment.

        “Refunding Capital Stock” has the meaning specified in Section 7.05(b)(2).

        “Register” has the meaning specified in Section 10.07(c).

        “Registered Equivalent Notes” means, with respect to any notes originally issued in a Rule 144A
or other private placement transaction under the Securities Act, substantially identical notes (having the
same Guarantees) issued in a dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

        “Rejection Notice” has the meaning specified in Section 2.05(2)(g).

         “Related Business Assets” means assets (other than Cash Equivalents) used or useful in a Similar
Business; provided that any assets received by the Borrower or a Restricted Subsidiary in exchange for
assets transferred by the Borrower or a Restricted Subsidiary will not be deemed to be Related Business
Assets if they consist of securities of a Person, unless upon receipt of the securities of such Person, such
Person is or would become a Restricted Subsidiary.

         “Related Indemnified Person” of an Indemnitee means (1) the respective directors, officers or
employees of such Indemnitee and (2) the respective agents of such Indemnitee, in the case of this clause
(2), acting at the instructions of such Indemnitee.

        “Related Person” means, with respect to any Person, (a) any Affiliate of such Person and (b) the
respective officers, directors, members, managers, employees, agents, representatives, sub-agents, co-
agents, attorneys-in-fact, partners, trustees, attorneys, and advisors of such Person or any of its Affiliates.

       “Release” means any release, spill, emission, discharge, disposal, leaking, pumping, pouring,
dumping, emptying, injection or leaching into the Environment.

        “Replaced Loans” has the meaning specified in Section 10.01.

        “Replacement Loans” has the meaning specified in Section 10.01.




                                                      72
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 128 of 1503



        “Reportable Event” means, with respect to any Pension Plan, any of the events set forth in Section
4043(c) of ERISA or the regulations issued thereunder, other than events for which the thirty (30) day
notice period has been waived.

          “Required Facility Lenders” means, as of any date of determination, with respect to one or more
Facilities, Lenders having more than 50% of the sum of the (a) aggregate principal amount of outstanding
Loans under such Facility or Facilities and (b) aggregate unused Commitments under such Facility or
Facilities; provided that (i) to the same extent specified in Section 10.07(i) with respect to determination of
Required Lenders, the Loans of any Affiliated Lender shall in each case be excluded for purposes of making
a determination of Required Facility Lenders unless the action in question affects such Affiliated Lender in
a disproportionately adverse manner than its effect on the other Lenders and (ii) the portion of outstanding
Loans and the unused Commitments of any such Facility, as applicable, held or deemed held by a Defaulting
Lender shall be excluded for purposes of making a determination of Required Facility Lenders.

         “Required Lenders” means, as of any date of determination, (a) Lenders having more than 50%
of the aggregate outstanding principal amount of the First-Out Loans and any other Loans that have the
same payment priority with the First-Out Loans and (b) Lenders having more than 50% of the aggregate
outstanding principal amount of the Second-Out Loans and any other Loan that have the same payment
priority with the Second-Out Loans; provided that (i) the aggregate Outstanding Amount of any Loans held
by any Defaulting Lender shall be excluded for purposes of making a determination of the “Required
Lenders” and (ii) any determination of Required Lenders shall be subject to the limitations set forth in
Section 10.07(h) with respect to Affiliated Lenders.

         “Responsible Officer” means, with respect to a Person, the chief executive officer, chief operating
officer, president, vice president, chief financial officer, treasurer or assistant treasurer or other similar
officer or Person performing similar functions, of such Person. With respect to any document delivered by
a Loan Party on the Closing Date, Responsible Officer includes any secretary or assistant secretary of such
Loan Party. Any document delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary corporate, partnership or other
action on the part of such Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party. Unless otherwise specified, all references herein to a “Responsible
Officer” shall refer to a Responsible Officer of the Borrower.

        “Restricted Investment” means any Investment other than any Permitted Investment(s).

        “Restricted Payment” has the meaning specified in Section 7.05.

         “Restricted Subsidiary” means, at any time, any direct or indirect Subsidiary of the Borrower
(including any Foreign Subsidiary) that is not then an Unrestricted Subsidiary; provided that
notwithstanding the foregoing, in no event will (i) any Securitization Subsidiary, or (ii) any special purpose
vehicle that borrows mortgage debt secured by department stores or retail centers of Belk and has no other
activities be considered a Restricted Subsidiary for purposes of Section 8.01(5) or (7); provided further that
upon the occurrence of an Unrestricted Subsidiary ceasing to be an Unrestricted Subsidiary, such Subsidiary
will be included in the definition of “Restricted Subsidiary.” Wherever the term “Restricted Subsidiary” is
used herein with respect to any Subsidiary of a referenced Person that is not the Borrower, then it will be
construed to mean a Person that would be a Restricted Subsidiary of the Borrower on a pro forma basis
following consummation of one or a series of related transactions involving such referenced Person and the
Borrower (but which transactions may include a designation of a Subsidiary of such Person as an
Unrestricted Subsidiary on a pro forma basis in accordance with this Agreement).



                                                      73
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 129 of 1503



        “Retained Excess Cash Flow Amount” means, at any date of determination, an amount, no less
than zero and determined on a cumulative basis, that is equal to the aggregate cumulative sum of Excess
Cash Flow that is not required to be applied to make an ECF Payment under Section 2.05(2) for each Excess
Cash Flow Period.

         “RSA” means that certain Restructuring Support Agreement, dated as of January 26, 2021, by and
among Holdings, the other Loan Parties party thereto, the Consenting First Lien Term Lenders (as defined
therein), the Consenting Second Lien Term Lenders (as defined therein) and the Consenting Sponsors (as
defined therein), as such agreement may be amended, supplemented, waived or otherwise modified from
time to time, in each case to the extent permitted thereunder.

        “S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc., and any
successor to its rating agency business.

         “Sale-Leaseback Transaction” means any arrangement providing for the leasing by the Borrower
or any Restricted Subsidiary of any real or tangible personal property, which property has been or is to be
sold or transferred by the Borrower or such Restricted Subsidiary to a Person other than the Borrower or
any Restricted Subsidiary in contemplation of such leasing.

        “Same Day Funds” means disbursements and payments in immediately available funds.

        “Sanctions” has the meaning specified in Section 5.17.

       “SEC” means the U.S. Securities and Exchange Commission, or any Governmental Authority
succeeding to any of its principal functions.

        “Second Amendment” means that certain Amendment No. 2 to Credit Agreement, dated as of the
Closing Date, among Holdings, the Borrower, the First-Out Lenders party thereto, the Second-Out Lenders
party thereto, the Administrative Agent and the Collateral Agent.

     “Second Amendment Exchanging Lenders” means the Lenders signatory to the Second
Amendment.

        “Second Amendment Lenders” means the First-Out Lenders and the Second-Out Lenders.

         “Second Lien Credit Agreement” means the Second Lien Term Loan Credit Agreement dated as
of the date hereof among Holdings, the Borrower, Wilmington Trust, National Association as
administrative agent and collateral agent and the several banks and other financial institutions from time to
time parties thereto as lenders, as such agreement may be amended, supplemented, waived or otherwise
modified from time to time to the extent permitted hereunder and any Refinancing Indebtedness in respect
thereof (unless such agreement, instrument or document expressly provides that it is not intended to be and
is not an Second Lien Credit Agreement) in each case to the extent permitted hereunder.

         “Second Lien Credit Agreement Second Amendment” means that certain Amendment No. 3 to
the Second Lien Credit Agreement, dated as of the Closing Date, by and among the Loan Parties party
thereto, the lenders party thereto and Wilmington Trust, National Association, as administrative agent and
collateral agent.

        “Second Lien Facility” means the collective reference to the Second Lien Credit Agreement, the
Second Lien Loan Documents, any notes and letters of credit issued pursuant thereto and any guarantee,
security agreement, patent, trademark or copyright security agreements, mortgages, letter of credit

                                                     74
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 130 of 1503



applications and other guarantees, pledge agreements, security agreements and collateral documents, and
other instruments and documents, executed and delivered pursuant to or in connection with any of the
foregoing, in each case as the same may be amended, supplemented, waived or otherwise modified from
time to time to the extent permitted hereunder and any Refinancing Indebtedness in respect thereof (unless
such agreement, instrument or document expressly provides that it is not intended to be and is not a Second
Lien Facility), in each case to the extent permitted hereunder.

         “Second Lien Loan Documents” means, collectively, (i) the Second Lien Credit Agreement and
(ii) the security documents, intercreditor agreements (including the Term Intercreditor Agreement),
guarantees, joinders and other agreements or instruments executed in connection with the Second Lien
Facility or such other agreements, in each case, as amended, modified, supplemented, substituted, replaced,
restated or refinanced, in whole or in part, from time to time including in connection with Refinancing
Indebtedness of the Second Lien Facility.

        “Second Lien Loans” means “Loans” as defined in the Second Lien Facility as in effect on the
Closing Date.

        “Second Lien Obligations” means “Obligations” as defined in the Second Lien Facility as in effect
on the date hereof.

      “Second-Out Lenders” means the Lenders holding the Second-Out Loans or Second-Out Loan
Commitments.

         “Second-Out Loan Commitment” means, with respect to each Second-Out Lender, the
commitment of such Second-Out Lender to convert Prepetition First Lien Term Loans and/or Prepetition
Second Lien Term Loans into, and be deemed to make, Second-Out Loans in an aggregate amount not to
exceed the amount set forth on Schedule 2.01 opposite such Second-Out Lender’s name under the heading
“Second-Out Loan Commitment”. The aggregate amount of Second-Out Loan Commitments on the
Closing Date is $812,929,968.71. Once converted and deemed made, the Second-Out Loan Commitments
shall be reduced to zero and terminated.

     “Second-Out Loans” means the Term Loans made (or deemed made) by the applicable Second
Amendment Exchanging Lenders on the Closing Date pursuant to Section 2.01(3)(b).

        “Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between Holdings, the Borrower or any Restricted Subsidiary and a Cash Management
Bank; and designated in writing by the Cash Management Bank and the Borrower to the Administrative
Agent as a “Secured Cash Management Agreement.”

        “Secured Hedge Agreement” means any Hedge Agreement with respect to Hedging Obligations
permitted under Section 7.02 that is (a) entered into by and between any Loan Party or Restricted Subsidiary
and any Hedge Bank and (b) designated in writing by the Hedge Bank and the Borrower to the
Administrative Agent as a “Secured Hedge Agreement.”

        “Secured Parties” means, collectively, the Administrative Agent, the Collateral Agent, the
Lenders, each Hedge Bank party to a Secured Hedge Agreement, each Cash Management Bank party to a
Secured Cash Management Agreement, each Supplemental Agent and each co-agent or sub-agent appointed
by the Administrative Agent or Collateral Agent from time to time pursuant to Section 9.01(2) or 9.07.

       “Securities Act” means the Securities Act of 1933, as amended, and the rules and regulations of
the SEC promulgated thereunder.

                                                    75
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 131 of 1503



         “Securitization Assets” means (a) the accounts receivable, royalty or other revenue streams and
other rights to payment and other assets related thereto subject to a Qualified Securitization Facility and the
proceeds thereof and (b) contract rights, lockbox accounts and records with respect to such accounts
receivable and any other assets customarily transferred together with accounts receivable in a securitization
financing.

         “Securitization Facility” means any transaction or series of securitization financings that may be
entered into by the Borrower or any Restricted Subsidiary pursuant to which the Borrower or any such
Restricted Subsidiary may sell, convey or otherwise transfer, or may grant a security interest in,
Securitization Assets to either (a) a Person that is not the Borrower or a Restricted Subsidiary or (b) a
Securitization Subsidiary that in turn sells such Securitization Assets to a Person that is not the Borrower
or a Restricted Subsidiary, or may grant a security interest in, any Securitization Assets of the Borrower or
any of its Subsidiaries.

        “Securitization Fees” means distributions or payments made directly or by means of discounts
with respect to any participation interest issued or sold in connection with, and other fees and expenses
(including reasonable fees and expenses of legal counsel) paid to a Person that is not a Securitization
Subsidiary in connection with, any Qualified Securitization Facility.

         “Securitization Repurchase Obligation” means any obligation of a seller of Securitization Assets
in a Qualified Securitization Facility to repurchase Securitization Assets arising as a result of a breach of
representation, warranty or covenant or otherwise, including as a result of a receivable or portion thereof
becoming subject to any asserted defense, dispute, off set or counterclaim of any kind as a result of any
action taken by, any failure to take action by or any other event relating to the seller.

         “Securitization Subsidiary” means any Subsidiary formed for the purpose of, and that solely
engages only in one or more Qualified Securitization Facilities and other activities reasonably related
thereto.

        “Security Agreement” means, collectively, the Pledge and Security Agreement executed by the
Loan Parties and the Collateral Agent, substantially in the form of Exhibit F, together with supplements or
joinders thereto executed and delivered pursuant to Section 6.11.

        “Senior Secured Leverage Ratio” means, with respect to any Test Period, the ratio of
Consolidated Secured Debt outstanding on the last date of such Test Period to Adjusted EBITDA of the
Borrower and its Restricted Subsidiaries for such Test Period, in each case calculated on a pro forma basis
with such pro forma adjustments as are appropriate and consistent with Section 1.07.

        “Significant Subsidiary” means any Restricted Subsidiary that would be a “significant subsidiary”
as defined in Article 1, Rule 1-02 of Regulation S-X of the SEC, as such regulation is in effect on the
Closing Date.

        “Similar Business” means (1) any business conducted or proposed to be conducted by the
Borrower or any Restricted Subsidiary on the Closing Date or (2) any business or other activities that are
reasonably similar, ancillary, incidental, complementary or related to (including non-core incidental
businesses acquired in connection with any Permitted Investment), or a reasonable extension, development
or expansion of, the businesses that the Borrower and its Restricted Subsidiaries conduct or propose to
conduct on the Closing Date.

        “Solicited Discount Proration” has the meaning specified in Section 2.05(1)(e)(D)(3).


                                                      76
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 132 of 1503



        “Solicited Discounted Prepayment Amount” has the meaning specified in Section
2.05(1)(e)(D)(1).

       “Solicited Discounted Prepayment Notice” means a written notice of the Borrower of Solicited
Discounted Prepayment Offers made pursuant to Section 2.05(1)(e)(D) substantially in the form of Exhibit
L.

         “Solicited Discounted Prepayment Offer” means the written offer by each Lender, substantially
in the form of Exhibit O, submitted following the Administrative Agent’s receipt of a Solicited Discounted
Prepayment Notice.

        “Solicited Discounted Prepayment Response Date” has the meaning specified in Section
2.05(1)(e)(D)(1).

        “Solvent” and “Solvency” mean, with respect to any Person on any date of determination, that on
such date:

         (1)     the sum of the liabilities of such Person (including contingent liabilities), on a consolidated
basis, does not exceed the present fair saleable value of the present assets of such Person, on a consolidated
basis,

        (2)        the fair value of the property of such Person, on a consolidated basis, is greater than the
total amount of liabilities (including contingent liabilities) of such Person, on a consolidated basis,

         (3)        the capital of such Person, on a consolidated basis, is not unreasonably small in relation
to its business as contemplated on such date and

        (4)       such Person has not incurred and does not intend to incur, or believe that it will incur,
debts including current obligations beyond their ability to pay such debts as they become due (whether at
maturity or otherwise).

The amount of any contingent liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances as of such date, would reasonably be expected to become an actual and matured
liability.

         “Space Leased Property” means any real property located in the United States, other than the
Leased Real Property and the Owned Real Property, that any Loan Party or any Subsidiary occupies as a
tenant, sub-tenant, or licensee.

        “SPC” has the meaning specified in Section 10.07(g).

        “Specified Discount” has the meaning specified in Section 2.05(1)(e)(B)(1).

        “Specified Discount Prepayment Amount” has the meaning specified in Section
2.05(1)(e)(B)(1).

        “Specified Discount Prepayment Notice” means a written notice of the Borrower’s Offer of
Specified Discount Prepayment made pursuant to Section 2.05(1)(e)(B) substantially in the form of Exhibit
N.



                                                      77
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 133 of 1503



        “Specified Discount Prepayment Response” means the written response by each Lender,
substantially in the form of Exhibit P, to a Specified Discount Prepayment Notice.

        “Specified Discount Prepayment Response Date” has the meaning specified in Section
2.05(1)(e)(B)(1).

        “Specified Discount Proration” has the meaning specified in Section 2.05(1)(e)(B)(3).

        “Specified Equity Contribution” has the meaning assigned to it in the ABL Credit Agreement.

          “Specified Sale-Leaseback Net Proceeds” means with respect to the sale component of any
Specified Sale-Leaseback Transaction, the excess, if any, of (i) the sum of cash and Cash Equivalents
received as purchase consideration in connection with such Specified Sale-Leaseback Transaction sale
component pursuant to the applicable purchase and sale agreement over (ii) the sum of (A) the out-of-
pocket fees and expenses (including attorneys’ fees, investment banking fees, survey costs, title insurance
premiums and related search and recording charges, transfer taxes, deed or mortgage recording taxes, other
customary expenses and brokerage, consultant and other customary fees) actually incurred or required to
be paid by the Borrower or any Restricted Subsidiary on behalf of a purchaser by the Borrower or any
Restricted Subsidiary in connection with such Specified Sale-Leaseback Transaction, (B) taxes (including
transfer taxes) or distributions made pursuant to clauses (a) and (b) of Section 7.05(b)(14) paid or
reasonably estimated to be payable in connection therewith (including taxes imposed on the distribution or
repatriation of any such Specified Sale-Leaseback Net Proceeds) and (C) any reserve for adjustment in
respect of (x) the sale price of such asset or assets established in accordance with GAAP and (y) any
liabilities associated with such asset or assets and retained by the Borrower or any Restricted Subsidiary
after such Specified Sale-Leaseback Transaction, including liabilities related to environmental matters or
against any indemnification obligations associated with such Specified Sale-Leaseback Transaction, it
being understood that “Specified Sale-Leaseback Net Proceeds” shall include the amount of any reversal
(without the satisfaction of any applicable liabilities in cash in a corresponding amount) of any reserve
described in this clause (C). The net proceeds of any Sale-Leaseback Transaction will be determined giving
effect to transaction expenses and the tax effect of such transactions based on the actual effective tax rate
(including taxes incurred and required to be paid or payable as a result of such transactions).

        “Specified Sale-Leaseback Transaction” means one or more Sale-Leaseback Transactions
entered into on an arm’s length basis for fair market value as determined by a Responsible Officer of the
Borrower in good faith with respect to all or any portion of any Owned Real Property or Leased Real
Property of the Borrower or any Restricted Subsidiary owned on, or acquired after, the Closing Date.

         “Specified Transaction” means:

                (1)      solely for the purposes of determining the applicable cash balance, any
        contribution of capital, including as a result of an Equity Offering, to the Borrower, in each case,
        in connection with an acquisition or Investment,

                (2)     any designation of operations or assets of the Borrower or a Restricted Subsidiary
        as discontinued operations (as defined under GAAP),

                (3)      any Investment that results in a Person becoming a Restricted Subsidiary,

                (4)     any designation of a Subsidiary as a Restricted Subsidiary or an Unrestricted
        Subsidiary in compliance with this Agreement,


                                                     78
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 134 of 1503



                (5)       any purchase or other acquisition of a business of any Person, of assets constituting
        a business unit, line of business or division of any Person,

                 (6)    any Asset Sale (a) that results in a Restricted Subsidiary ceasing to be a Subsidiary
        of the Borrower or (b) of a business, business unit, line of business or division of the Borrower or
        a Restricted Subsidiary, in each case whether by merger, amalgamation, consolidation or otherwise,

              (7)      any operational changes identified by the Borrower that have been made by the
        Borrower or any Restricted Subsidiary during the Test Period, or

                 (8)     any other transaction that by the terms of this Agreement requires a financial ratio
        to be calculated on a pro forma basis.

        “Sponsor” means Sycamore Partners Management, L.P. and any of its respective Affiliates and
funds or partnerships managed or advised by it or any of its respective Affiliates but not including, however,
any portfolio company of any of the foregoing.

        “Statutory Reserve Rate” means a fraction (expressed as a decimal), the numerator of which is
the number one and the denominator of which is the number one minus the aggregate of the maximum
reserve percentages (including any marginal, special, emergency or supplemental reserves) expressed as a
decimal established by the FRB to which the Administrative Agent is subject with respect to the Adjusted
Eurodollar Rate, for Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the FRB). Such reserve percentages shall include those imposed pursuant to such
Regulation D. Eurodollar Rate Loans shall be deemed to constitute eurocurrency funding and to be subject
to such reserve requirements without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the effective date of any change in any
reserve percentage.

        “Submitted Amount” has the meaning specified in Section 2.05(1)(e)(C)(1).

        “Submitted Discount” has the meaning specified in Section 2.05(1)(e)(C)(1).

         “Subordinated Indebtedness” means any Indebtedness for borrowed money of any Loan Party
that by its terms is subordinated in right of payment to the Obligations of such Loan Party arising under the
Loans or the Guaranty (other than the Second-Out Loans).

         “Subsidiary” means, with respect to any Person:

                (1)      any corporation, association or other business entity (other than a partnership, joint
        venture, limited liability company or similar entity) of which more than 50.0% of the total voting
        power of shares of Capital Stock entitled (without regard to the occurrence of any contingency) to
        vote in the election of directors, members of management or trustees thereof is at the time of
        determination owned or controlled, directly or indirectly, by such Person or one or more of the
        other Subsidiaries of that Person or a combination thereof; and

                (2)      any partnership, joint venture, limited liability company or similar entity of which:

                        (a)      more than 50.0% of the capital accounts, distribution rights, total equity
                and voting interests or general or limited partnership interests, as applicable, are owned or
                controlled, directly or indirectly, by such Person or one or more of the other Subsidiaries

                                                     79
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 135 of 1503



                  of that Person or a combination thereof whether in the form of membership, general, special
                  or limited partnership or otherwise and

                          (b)      such Person or any Restricted Subsidiary of such Person is a controlling
                  general partner or otherwise controls such entity.

        Unless otherwise specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall refer
to a Subsidiary or Subsidiaries of the Borrower.

      “Subsidiary Guarantor” means any Guarantor other than Holdings and any other Parent
Company.

           “Successor Borrower” has the meaning specified in Section 7.03(4).

           “Successor Holdings” has the meaning specified in Section 7.03(5).

           “Supplemental Agent” and “Supplemental Agents” have the meanings specified in Section
9.15(1).

           “Swap Obligation” has the meaning specified in the definition of “Excluded Swap Obligation.”

       “Tax” means any present or future tax, levy, impost, duty, assessment, charge, fee, deduction or
withholding (including backup withholding) of any nature and whatever called, imposed by any
Governmental Authority, including any interest, additions to tax and penalties applicable thereto.

           “Tax Group” has the meaning specified in Section 7.05(b)(14)(b).

           “Tax Indemnitee” as defined in Section 3.01(5).

           “Term Borrowing” means a Borrowing of any Term Loans.

        “Term Commitment” means, as to each Term Lender, its obligation to make a Term Loan to the
Borrower hereunder, expressed as an amount representing the maximum principal amount of the Term Loan
to be made by such Term Lender under this Agreement, as such commitment may be (a) reduced from time
to time pursuant to this Agreement and (b) reduced or increased from time to time pursuant to (i)
assignments by or to such Term Lender pursuant to an Assignment and Assumption, (ii) [reserved], (iii) a
Refinancing Amendment, (iv) an Extension Amendment or (v) an amendment in respect of Replacement
Loans. The initial amount of each Term Lender’s Term Commitment is its Closing Date Term Commitment
or, otherwise, in the Assignment and Assumption (or Affiliated Lender Assignment and Assumption),
Refinancing Amendment, Extension Amendment or amendment in respect of Replacement Loans pursuant
to which such Lender shall have assumed its Commitment, as the case may be.

           “Term Facility” means any Facility consisting of Term Loans or Term Commitments.

        “Term Intercreditor Agreement” means the Term Intercreditor Agreement substantially in the
form of Exhibit G-2 among the Collateral Agent, Wilmington Trust, National Association, as collateral
agent under the Second Lien Credit Agreement and the representatives for purposes thereof for holders of
one or more other classes of Indebtedness, the Borrower and the other parties thereto, as amended, restated,
supplemented or otherwise modified from time to time in accordance with the requirements thereof and of
this Agreement, and which shall also include any replacement intercreditor agreement entered into in
accordance with the terms hereof.

                                                     80
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 136 of 1503



        “Term Lender” means, at any time, any Lender that has a Term Commitment or a Term Loan at
such time.

        “Term Loan” means any First-Out Loan, Second-Out Loan, Refinancing Term Loan, Extended
Loan or Replacement Loan, as the context may require.

        “Term Loan Exposure” means, with respect to any Lender, as of any date of determination, the
outstanding principal amount of the Term Loans of such Lender; provided that at any time prior to the
making of the Term Loans, the Term Loan Exposure of any Lender shall be equal to such Lender’s Term
Commitment.

         “Term Note” means a promissory note of the Borrower payable to any Term Lender or its
registered assigns, in substantially the form of Exhibit B-1 hereto, evidencing the aggregate Indebtedness
of the Borrower to such Term Lender resulting from the Term Loans made by such Term Lender.

        “Termination Conditions” means, the Payment in Full in cash of the Obligations (other than the
Obligations under Secured Hedge Agreements and Secured Cash Management Obligations).

         “Test Period” in effect at any time means the Borrower’s most recently ended four consecutive
fiscal quarters (taken as one accounting period) for which, subject to Section 1.07(1), financial statements
have been delivered pursuant to Section 6.01(1) or (2), as applicable.

        “Threshold Amount” means $40.0 million.

        “Total Assets” means, at any time, the total assets of the Borrower and the Restricted Subsidiaries,
determined on a consolidated basis in accordance with GAAP, as shown on the then most recent balance
sheet of the Borrower or such other Person as may be available (as determined in good faith by the
Borrower).

        “Total Net Leverage Ratio” means, with respect to any Test Period, the ratio of (a) Consolidated
Total Debt outstanding as of the last day of such Test Period to (b) Adjusted EBITDA of the Borrower for
such Test Period, in each case on a pro forma basis with such pro forma adjustments as are appropriate and
consistent with Section 1.07.

       “Traded Securities” means any debt or equity securities issued pursuant to a public offering or
Rule 144A offering.

        “Transaction Expenses” means any fees, expenses, costs or charges incurred or paid by Holdings,
the Borrower or any Restricted Subsidiary in connection with the Transactions.

         “Transactions” means (a) the amendment to this Agreement pursuant to the terms of the Second
Amendment, (b) the amendment to the Second Lien Credit Agreement pursuant to the Second Lien Credit
Agreement Second Amendment, (c) the execution and delivery of the Second Amendment and the Second
Lien Credit Agreement Second Amendment, (d) the funding of the New Money First-Out Loans on the
Closing Date, (e) the consummation of the transactions contemplated by the Plan of Reorganization, (f) the
conversion (and deemed prepayment) of all Prepetition First Lien Term Loans hereunder immediately prior
to the effectiveness of the Second Amendment and all Prepetition Second Lien Term Loans to First-Out
Loans, Second-Out Loans and Second Lien Loans on the Closing Date, (g) any other transaction
contemplated by the RSA, (h) any transaction contemplated by the “Description of Transaction Steps”
attached to the Plan Supplement (as defined in the RSA) and (i) the payment of Transaction Expenses.


                                                    81
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 137 of 1503



        “Treasury Capital Stock” has the meaning assigned to such term in Section 7.05(b)(2)(a).

        “Trust Account” means any accounts or trusts used solely to hold Trust Funds.

        “Trust Funds” means cash, Cash Equivalents or other assets comprised of:

        (1) funds used for payroll and payroll taxes and other employee benefit payments to or for the
benefit of such Loan Party’s employees;

       (2) all taxes required to be collected, remitted or withheld (including federal and state
withholding taxes (including the employer’s share thereof)); and

         (3) any other funds which Holdings, the Borrower or any of its Restricted Subsidiaries holds in
trust or as an escrow or fiduciary for another person which is not a Restricted Subsidiary of the Borrower.

        “Type” means, with respect to a Loan, its character as a Base Rate Loan or a Eurodollar Rate Loan.

        “Uniform Commercial Code” or “UCC” means the Uniform Commercial Code or any successor
provision thereof as the same may from time to time be in effect in the State of New York or the Uniform
Commercial Code or any successor provision thereof (or similar code or statute) of another jurisdiction, to
the extent it may be required to apply to any item or items of Collateral.

        “United States” and “U.S.” mean the United States of America.

        “United States Tax Compliance Certificate” has the meaning specified in Section 3.01(3)(b)(iii).

      “Unrestricted Subsidiary” means each of The Belk Center, Inc. and 2801 West Tyvola
Condominium Association Inc.

        “U.S. Lender” means any Lender that is not a Foreign Lender.

        “USA PATRIOT Act” means The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Title III of Public Law No. 107-56 (signed
into law October 26, 2001)), as amended or modified from time to time.

        “Voting Stock” of any Person as of any date means the Capital Stock of such Person that is at the
time entitled to vote in the election of the Board of Directors of such Person.

        “Weighted Average Life to Maturity” means, when applied to any Indebtedness, Disqualified
Stock or Preferred Stock, as the case may be, at any date, the quotient obtained by dividing:

                (1)      the sum of the products of the number of years (calculated to the nearest one-
        twenty fifth) from the date of determination to the date of each successive scheduled principal
        payment of such Indebtedness or redemption or similar payment with respect to such Disqualified
        Stock or Preferred Stock, multiplied by the amount of such payment, by

                (2)     the sum of all such payments; provided that for purposes of determining the
        Weighted Average Life to Maturity of any Indebtedness that is being Refinanced (the “Applicable
        Indebtedness”), the effects of any amortization or prepayments made on such Applicable
        Indebtedness prior to the date of the applicable Refinancing will be disregarded.


                                                     82
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 138 of 1503



        “wholly owned” means, with respect to any Subsidiary of any Person, a Subsidiary of such Person
one hundred percent (100%) of the outstanding Equity Interests of which (other than (x) directors’
qualifying shares and (y) shares of Capital Stock of Foreign Subsidiaries issued to foreign nationals as
required by applicable Law) is at the time owned by such Person or by one or more wholly owned
Subsidiaries of such Person.

         “Withdrawal Liability” means the liability to a Multiemployer Plan as a result of a complete or
partial withdrawal from such Multiemployer Plan, as such term is defined in Part I of Subtitle E of Title IV
of ERISA.

         “Write-Down and Conversion Powers” means, with respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time to time under the Bail-
In Legislation for the applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

      Section 1.02    Other Interpretive Provisions. With reference to this Agreement and each other
Loan Document, unless otherwise specified herein or in such other Loan Document:

        (1)     The meanings of defined terms are equally applicable to the singular and plural forms of
the defined terms.

        (2)     The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar import when
used in any Loan Document shall refer to such Loan Document as a whole and not to any particular
provision thereof.

        (3)      References in this Agreement to an Exhibit, Schedule, Article, Section, Annex, clause or
subclause refer (a) to the appropriate Exhibit or Schedule to, or Article, Section, clause or subclause in this
Agreement or (b) to the extent such references are not present in this Agreement, to the Loan Document in
which such reference appears, in each case as such Exhibit, Schedule, Article, Section, Annex, clause or
subclause may be amended or supplemented from time to time.

        (4)      The term “including” is by way of example and not limitation.

         (5)      The term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however evidenced, whether in
physical or electronic form.

       (6)     In the computation of periods of time from a specified date to a later specified date, the
word “from” means “from and including”; the words “to” and “until” each mean “to but excluding”; and
the word “through” means “to and including”.

        (7)     Section headings herein and in the other Loan Documents are included for convenience of
reference only and shall not affect the interpretation of this Agreement or any other Loan Document.

        (8)      The word “or” is not intended to be exclusive unless expressly indicated otherwise.

        (9)      [Reserved].

        (10)    For purposes of determining compliance with any Section of Article VII, in the event that
any Lien, Investment, Indebtedness, Asset Sale, Restricted Payment, Affiliate Transaction, Contractual
Obligation or prepayment of Indebtedness meets the criteria of one or more of the categories of transactions

                                                      83
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 139 of 1503



permitted pursuant to any clause of such Sections, such transaction (or portion thereof) at any time, shall
be permitted under one or more of such clauses as determined by the Borrower in its sole discretion at such
time. For purposes of determining compliance with the incurrence of any Credit Agreement Refinancing
Indebtedness or Refinancing Indebtedness that restricts the amount of such Indebtedness relative to the
amount of Credit Agreement Refinanced Debt or Refinanced Debt, respectively, the Borrower and
Restricted Subsidiaries may incur an incremental principal amount of Credit Agreement Refinancing
Indebtedness or Refinancing Indebtedness in such refinancing to the extent that the excess portion of the
Credit Agreement Refinancing Indebtedness or Refinancing Indebtedness would otherwise be permitted to
be incurred in accordance with this Agreement (provided that (1) any additional Indebtedness referenced
in this sentence satisfies the other applicable requirements of the definition of Credit Agreement
Refinancing Indebtedness or Refinancing Indebtedness, as applicable (with such additional amounts
incurred constituting a utilization of the relevant basket or exception contained in Section 7.02(b) pursuant
to which such additional amount is permitted) and (2) if such additional Indebtedness is secured, the Lien
securing such Indebtedness satisfies the applicable requirements of Section 7.01). For purposes of
determining compliance with the incurrence of any Indebtedness under Designated Revolving
Commitments in reliance on compliance with any ratio or Basket, if on the date such Designated Revolving
Commitments are established after giving pro forma effect to the incurrence of the entire committed amount
of then proposed Indebtedness thereunder, then such committed amount under such Designated Revolving
Commitments may thereafter be borrowed and reborrowed, in whole or in part, from time to time, without
further compliance with any ratio.

         (11)    For purposes hereof, unless otherwise specifically indicated, the term “consolidated” with
respect to any Person refers to such Person consolidated with its Restricted Subsidiaries and excludes from
such consolidation any Unrestricted Subsidiary as if such Unrestricted Subsidiary were not an Affiliate of
such Person.

        Section 1.03      Accounting Terms. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement shall be prepared in conformity
with, GAAP, except as otherwise specifically prescribed herein. Unless the context indicates otherwise, any
reference to a “fiscal year” or a “fiscal quarter” shall refer to a fiscal year ending on the Saturday closest to
each January 31 or fiscal quarter ending April 30, July 31, October 31 or the Saturday ending on the
Saturday closest to each January 31 of the Borrower.

        Section 1.04    Rounding. Any financial ratios required to be satisfied in order for a specific action
to be permitted under this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with a rounding-up if there is
no nearest number).

         Section 1.05     References to Agreements, Laws, etc.. Unless otherwise expressly provided
herein, (1) references to Organizational Documents, agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such amendments, restatements,
extensions, supplements and other modifications are permitted by any Loan Document; and (2) references
to any Law shall include all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law.

        Section 1.06      Times of Day and Timing of Payment and Performance. Unless otherwise
specified, all references herein to times of day shall be references to New York time (daylight or standard,
as applicable). When the payment of any obligation or the performance of any covenant, duty or obligation
                                                       84
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 140 of 1503



is stated to be due or performance required on a day which is not a Business Day, the date of such payment
(other than as described in the definition of “Interest Period”) or performance shall extend to the
immediately succeeding Business Day.

        Section 1.07      Pro Forma and Other Calculations.

         (1)      Notwithstanding anything to the contrary herein, financial ratios and tests, including the
First Lien Net Leverage Ratio, Senior Secured Leverage Ratio and the Total Net Leverage Ratio shall be
calculated in the manner prescribed by this Section 1.07. In addition, whenever a financial ratio or test is
to be calculated on a pro forma basis, the reference to “Test Period” for purposes of calculating such
financial ratio or test shall be deemed to be a reference to, and shall be based on, the most recently ended
Test Period for which financial statements of the Borrower have been delivered pursuant to Section 6.01(1)
or (2), as applicable.

         (2)     For purposes of calculating any financial ratio or test (or Total Assets), Specified
Transactions (and, subject to clause (4) below, the incurrence or repayment of any Indebtedness in
connection therewith) that have been made (a) during the applicable Test Period or (b) subsequent to such
Test Period and prior to or simultaneously with the event for which the calculation of any such ratio is made
shall be calculated on a pro forma basis assuming that all such Specified Transactions (and any increase or
decrease in Adjusted EBITDA and the component financial definitions used therein attributable to any
Specified Transaction) had occurred on the first day of the applicable Test Period (or, in the case of Total
Assets, on the last day of the applicable Test Period). If since the beginning of any applicable Test Period
any Person that subsequently became a Restricted Subsidiary or was merged, amalgamated or consolidated
with or into the Borrower or any Restricted Subsidiary since the beginning of such Test Period shall have
made any Specified Transaction that would have required adjustment pursuant to this Section 1.07, then
such financial ratio or test (or Total Assets) shall be calculated to give pro forma effect thereto in accordance
with this Section 1.07 as if such Specified Transaction had occurred at the beginning of the most recently
ended Test Period.

          (3)    Whenever pro forma effect is to be given to a Specified Transaction, the pro forma
calculations shall be made in good faith by a Financial Officer of the Borrower and may include, for the
avoidance of doubt, the amount of “run-rate” cost savings, synergies and operating expense reductions
resulting from or related to any such Specified Transaction (including the Transactions) which is being
given pro forma effect that have been realized or are expected to be realized and for which the actions
necessary to realize such cost savings, operating expense reductions and synergies are taken, committed to
be taken or with respect to which substantial steps have been taken or are expected to be taken no later than
twelve (12) months after the date of any such Specified Transaction (calculated on a pro forma basis as
though such cost savings, operating expense reductions and synergies had been realized on the first day of
such period and as if such cost savings, operating expense reductions and synergies were realized during
the entirety of such period and “run-rate” means the full recurring benefit for a period that is associated
with any action taken, committed to be taken or with respect to which substantial steps have been taken or
are expected to be taken (including any savings expected to result from the elimination of a public target’s
compliance costs with public company requirements) net of the amount of actual benefits realized during
such period from such actions, and any such adjustments shall be included in the initial pro forma
calculations of such financial ratios or tests and during any subsequent Test Period in which the effects
thereof are expected to be realized) relating to such Specified Transaction; provided that (a) such amounts
are (i) reasonably identifiable and projected in the good faith judgment of the Borrower to result from such
actions and (ii) such actions are taken, committed to be taken or with respect to which substantial steps
have been taken or are expected to be taken no later than twelve (12) months after the date of such Specified
Transaction, (b) no amounts shall be added to the extent duplicative of any amounts that are otherwise
added back in computing Adjusted EBITDA (or any other components thereof), whether through a pro
                                                       85
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 141 of 1503



forma adjustment or otherwise, with respect to such period and (c) amounts added back pursuant to this
clause (3) shall be subject to the Combined Adjusted EBITDA Cap.

         (4)      In the event that (a) the Borrower or any Restricted Subsidiary incurs (including by
assumption or guarantees), issues or repays (including by redemption, repurchase, repayment, retirement
or extinguishment) any Indebtedness (other than Indebtedness incurred or repaid under any revolving credit
facility or line of credit unless such Indebtedness has been permanently repaid and not replaced), (b) the
Borrower or any Restricted Subsidiary issues, repurchases or redeems Disqualified Stock, (c) any Restricted
Subsidiary issues, repurchases or redeems Preferred Stock or (d) the Borrower or any Restricted Subsidiary
establishes or eliminates any Designated Revolving Commitments, in each case included in the calculations
of any financial ratio or test, (i) during the applicable Test Period or (ii) subsequent to the end of the
applicable Test Period and prior to or simultaneously with the event for which the calculation of any such
ratio is made, then such financial ratio or test shall be calculated giving pro forma effect to such incurrence,
issuance, repayment or redemption of Indebtedness, issuance, repurchase or redemption of Disqualified
Stock or Preferred Stock, or establishment or elimination of any Designated Revolving Commitments, in
each case to the extent required, as if the same had occurred on the last day of the applicable Test Period
(except in the case of the First Lien Net Leverage Ratio, Senior Secured Leverage Ratio or Total Net
Leverage Ratio (or similar ratio), in which case such incurrence, issuance, repayment or redemption of
Indebtedness, issuance, repurchase or redemption of Disqualified Stock or Preferred Stock, or establishment
or elimination of any Designated Revolving Commitments, in each case will be given effect, as if the same
had occurred on the first day of the applicable Test Period) and, in the case of Indebtedness for all purposes
as if such Indebtedness in the full amount of any undrawn Designated Revolving Commitments had been
incurred thereunder throughout such period in each case to the extent required, as if the same had occurred
on the last day of the applicable Test Period.

         (5)     If any Indebtedness bears a floating rate of interest and is being given pro forma effect, the
interest on such Indebtedness shall be calculated as if the rate in effect on the date of the event for which
the calculation of the First Lien Net Leverage Ratio, Senior Secured Leverage Ratio and/or Total Net
Leverage Ratio, is made had been the applicable rate for the entire period (taking into account any interest
hedging arrangements applicable to such Indebtedness). Interest on a Capitalized Lease Obligation shall
be deemed to accrue at an interest rate reasonably determined by a Financial Officer of the Borrower to be
the rate of interest implicit in such Capitalized Lease Obligation in accordance with GAAP. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a factor of a prime or similar
rate, a eurocurrency interbank offered rate, or other rate shall be determined to have been based upon the
rate actually chosen, or if none, then based upon such optional rate chosen as the Borrower or applicable
Restricted Subsidiary may designate.

         (6)     Notwithstanding anything to the contrary in this Section 1.07 or in any classification under
GAAP of any Person, business, assets or operations in respect of which a definitive agreement for the
disposition thereof has been entered into, no pro forma effect shall be given to any discontinued operations
(and the Adjusted EBITDA attributable to any such Person, business, assets or operations shall not be
excluded for any purposes hereunder) until such disposition shall have been consummated.

        (7)     Any determination of Total Assets shall be made by reference to the last day of the Test
Period most recently ended for which financial statements of the Borrower have been delivered pursuant to
Section 6.01(1) or (2), as applicable, on or prior to the relevant date of determination.

         (8)     Notwithstanding anything in this Agreement or any Loan Document to the contrary, when
(a) calculating any applicable ratio, Consolidated Net Income or Adjusted EBITDA in connection with the
making of an Investment, (b) determining compliance with any provision of this Agreement which requires
that no Default or Event of Default has occurred, is continuing or would result therefrom, (c) determining
                                                      86
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 142 of 1503



compliance with any provision of this Agreement which requires compliance with any representations and
warranties set forth herein or (d) the satisfaction of all other conditions precedent to the making of an
Investment, in each case in connection with a Limited Condition Acquisition, the date of determination of
such ratio or other provisions, determination of whether any Default or Event of Default has occurred, is
continuing or would result therefrom, determination of compliance with any representations or warranties
or the satisfaction of any other conditions shall, at the option of the Borrower (the Borrower’s election to
exercise such option in connection with any Limited Condition Acquisition, an “LCA Election”), be
deemed to be the date the definitive agreements for such Limited Condition Acquisition are entered into
(the “LCA Test Date”). If on a pro forma basis after giving effect to such Limited Condition Acquisition
and the other transactions to be entered into in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) such ratios and other provisions are calculated as if such
Limited Condition Acquisition or other transactions had occurred at the beginning of the most recent Test
Period ending prior to the LCA Test Date for which financial statements of the Borrower have been
delivered pursuant to Section 6.01(1) or (2), as applicable, the Borrower could have taken such action on
the relevant LCA Test Date in compliance with the applicable ratios or other provisions, such provisions
shall be deemed to have been complied with. For the avoidance of doubt, (i) if any of such ratios or other
provisions are exceeded or breached as a result of fluctuations in such ratio (including due to fluctuations
in Adjusted EBITDA or other components of such ratio) or other provisions at or prior to the consummation
of the relevant Limited Condition Acquisition, such ratios and other provisions will not be deemed to have
been exceeded as a result of such fluctuations solely for purposes of determining whether the Limited
Condition Acquisition is permitted hereunder and (ii) such ratios and compliance with such conditions shall
not be tested at the time of consummation of such Limited Condition Acquisition or related Specified
Transactions. If the Borrower has made an LCA Election for any Limited Condition Acquisition, then in
connection with any subsequent calculation of any ratio or Basket availability with respect to any other
Specified Transaction on or following the relevant LCA Test Date and prior to the earlier of the date on
which such Limited Condition Acquisition is consummated or the date that the definitive agreement for
such Limited Condition Acquisition is terminated or expires without consummation of such Limited
Condition Acquisition, any such ratio or Basket shall be calculated on a pro forma basis assuming such
Limited Condition Acquisition and other transactions in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) had been consummated on the LCA Test Date except that
(other than solely with respect to the incurrence test under which such Limited Condition Acquisition is
being made) Adjusted EBITDA, assets and Consolidated Net Income of any target of such Limited
Condition Acquisition can only be used in the determination of the relevant ratios and Baskets if and when
such acquisition has closed. Notwithstanding anything in this Agreement or any Loan Document to the
contrary, if the Borrower or its Restricted Subsidiaries (x) incurs Indebtedness, creates Liens, makes Asset
Sales, makes Investments, makes Restricted Payments or repays any Indebtedness in connection with any
Limited Condition Acquisition under a ratio-based Basket and (y) incurs Indebtedness, creates Liens, makes
Asset Sales, Investments or Restricted Payments or repays any Indebtedness in connection with such
Limited Condition Acquisition under a non-ratio-based Basket (which shall occur within five Business
Days of the events in clause (x) above), then the applicable ratio will be calculated with respect to any such
action under the applicable ratio-based Basket without regard to any such action under such non-ratio-based
Basket made in connection with such Limited Condition Acquisition.

        Section 1.08     Available Amount Transaction. If more than one action occurs on any given date
the permissibility of the taking of which is determined hereunder by reference to the Available Amount
immediately prior to the taking of such action, the permissibility of the taking of each such action shall be
determined independently and in no event may any two or more such actions be treated as occurring
simultaneously, i.e., each transaction must constitute a permitted use of the Available Amount.

        Section 1.09  Guaranties of Hedging Obligations. Notwithstanding anything else to the contrary
in any Loan Document, no non-Qualified ECP Guarantor shall be required to guarantee or provide security
                                                     87
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 143 of 1503



for Excluded Swap Obligations, and any reference in any Loan Document with respect to such non-
Qualified ECP Guarantor guaranteeing or providing security for the Obligations shall be deemed to be all
Obligations other than the Excluded Swap Obligations.

        Section 1.10     Currency Generally.

         (1)     The Borrower shall determine in good faith the dollar amount of any utilization or other
measurement denominated in a currency other than Dollars for purposes of compliance with any Basket.
For purposes of determining compliance with any Basket under Article VII or VIII with respect to any
amount expressed in a currency other than Dollars, no Default shall be deemed to have occurred solely as
a result of changes in rates of currency exchange occurring after the time such Basket utilization occurs or
other Basket measurement is made (so long as such Basket utilization or other measurement, at the time
incurred, made or acquired, was permitted hereunder). Except with respect to any ratio calculated under
any Basket, any subsequent change in rates of currency exchange with respect to any prior utilization or
other measurement of a Basket previously made in reliance on such Basket (as the same may have been
reallocated in accordance with this Agreement) shall be disregarded for purposes of determining any
unutilized portion under such Basket.

         (2)     For purposes of determining the First Lien Net Leverage Ratio, Senior Secured Leverage
Ratio and/or the Total Net Leverage Ratio, the amount of Indebtedness and cash and Cash Equivalents shall
reflect the currency translation effects, determined in accordance with GAAP, of Hedging Obligations
permitted hereunder for currency exchange risks with respect to the applicable currency in effect on the
date of determination of the Dollar equivalent of such Indebtedness.

        (3)      For purposes of determining compliance under any Basket under Article VII or VIII, any
amount in a currency other than Dollars will be converted to Dollars in a manner consistent with that used
in calculating net income in the Borrower’s annual financial statements delivered pursuant to Section
6.01(1); provided, however, that the foregoing shall not be deemed to apply to the determination of any
amount of Indebtedness. For purposes of determining compliance with any restriction on the incurrence of
Indebtedness, the Dollar equivalent of the principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the exchange rate in effect on the date such Indebtedness was incurred,
in the case of term debt, or first committed, in the case of revolving credit debt; provided that if such
Indebtedness is incurred to extend, replace, refund, refinance, renew or defease other Indebtedness
denominated in a foreign currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable restriction to be exceeded if calculated at the relevant currency
exchange rate in effect on the date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such restriction shall be deemed not to have been exceeded so long as the principal amount of
such refinancing Indebtedness does not exceed the principal amount of such Indebtedness being extended,
replaced, refunded, refinanced, renewed or defeased.

          Section 1.11     Divisions. For all purposes under the Loan Documents, in connection with any
division or plan of division under Delaware law (or any comparable event under a different jurisdiction’s
laws): (a) if any asset, right, obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been transferred from the original Person to
the subsequent Person, and (b) if any new Person comes into existence, such new Person shall be deemed
to have been organized on the first date of its existence by the holders of its Equity Interests at such time.

        Section 1.12     Effect of Benchmark Transition Event.

       (1)   Benchmark Replacement. Notwithstanding anything to the contrary herein or in any other
Loan Document, with respect to each Class of Term Loans hereunder, upon the occurrence of a Benchmark
                                                     88
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 144 of 1503



Transition Event or an Early Opt-in Election, as applicable, the Administrative Agent and the Borrower
may amend this Agreement to replace LIBOR with a Benchmark Replacement. Any such amendment with
respect to a Benchmark Transition Event will become effective with respect to such Class of Term Loans
at 5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has posted such proposed
amendment to all Lenders of such Class and the Borrower so long as the Administrative Agent has not
received, by such time, written notice of objection to such amendment from Lenders comprising the
Required Facility Lenders of such Class. With respect to each Class of Term Loans hereunder, any such
amendment with respect to an Early Opt-in Election will become effective on the date that Lenders
comprising the Required Facility Lenders of such Class have delivered to the Administrative Agent written
notice that such Required Facility Lenders accept such amendment. No replacement of LIBOR with a
Benchmark Replacement pursuant to this Section 1.12 will occur prior to the applicable Benchmark
Transition Start Date.

       (2)     Benchmark Replacement Conforming Changes. In connection with the implementation of
a Benchmark Replacement, the Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the contrary herein or in any other
Loan Document, any amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to this Agreement.

         (3)      Notices; Standards for Decisions and Determinations. The Administrative Agent will
promptly notify the Borrower and the Lenders of (i) any occurrence of a Benchmark Transition Event or an
Early Opt-in Election, as applicable, and its related Benchmark Replacement Date and Benchmark
Transition Start Date, (ii) the implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion of any
Benchmark Unavailability Period. For the avoidance of doubt, any notice required to be delivered by the
Administrative Agent as set forth in this Section titled “Benchmark Replacement Setting” may be provided,
at the option of the Administrative Agent (in its sole discretion), in one or more notices and may be delivered
together with, or as part of any amendment which implements any Benchmark Replacement or Benchmark
Replacement Conforming Changes. Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section titled “Effect of Benchmark Transition Event,”
including any determination with respect to a tenor, rate or adjustment or of the occurrence or non-
occurrence of an event, circumstance or date and any decision to take or refrain from taking any action, will
be conclusive and binding absent manifest error and may be made in its or their sole discretion and without
consent from any other party hereto, except, in each case, as expressly required pursuant to this Section
1.12.

Notwithstanding the foregoing, the Administrative Agent does not warrant nor accept any responsibility
nor shall the Administrative Agent have any liability with respect to (i) any actions or use of its discretion
or other decisions or determinations made with respect to any matters covered by this Section 1.12
including, without limitation, whether or not a Benchmark Transition Event has occurred, the removal or
lack thereof of unavailable or non-representative tenors, the implementation or lack thereof of any
Benchmark Replacement Conforming Changes, the delivery or non-delivery of any notices required by
Section 1.12(3) above or otherwise in accordance herewith, (ii) the administration, submission or any matter
relating to the rates in the definition of the Eurodollar Rate or with respect to any rate that is an alternative,
comparable or successor rate thereto, or replacement rate thereof (including, without limitation any
Benchmark Replacement implemented hereunder), (iii) the composition or characteristics of any such
Benchmark Replacement, including whether it is similar to, or produces the same value or economic
equivalence to LIBOR (or any other Benchmark) or have the same volume or liquidity as did LIBOR (or
any other Benchmark) or (iv) the effect of any of the foregoing.


                                                       89
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 145 of 1503



        (4)     Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of the
commencement of a Benchmark Unavailability Period, the Borrower may revoke any request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans to be made, converted or continued
during any Benchmark Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a Borrowing of or conversion to Base Rate Loans. During any
Benchmark Unavailability Period, the component of the Base Rate based upon the Eurodollar Rate will not
be used in any determination of the Base Rate.

          (5)     Certain Defined Terms. As used in this Section titled “Effect of Benchmark Transition
Event”:

          “Benchmark Replacement” means the sum of: (a) the alternate benchmark rate (which may
          include Term SOFR) that has been selected by the Administrative Agent and the Borrower giving
          due consideration to (i) any selection or recommendation of a replacement rate or the mechanism
          for determining such a rate by the Relevant Governmental Body or (ii) any evolving or then-
          prevailing market convention for determining a rate of interest as a replacement to LIBOR for U.S.
          dollar-denominated syndicated credit facilities and (b) the Benchmark Replacement Adjustment;
          provided that, if the Benchmark Replacement as so determined would be less than 1% per annum,
          the Benchmark Replacement will be deemed to be 1% per annum for the purposes of this
          Agreement.

          “Benchmark Replacement Adjustment” means, with respect to any replacement of LIBOR with
          an Unadjusted Benchmark Replacement for each applicable Interest Period, the spread adjustment,
          or method for calculating or determining such spread adjustment, (which may be a positive or
          negative value or zero) that has been selected by the Administrative Agent and the Borrower giving
          due consideration to (i) any selection or recommendation of a spread adjustment, or method for
          calculating or determining such spread adjustment, for the replacement of LIBOR with the
          applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body or (ii) any
          evolving or then-prevailing market convention for determining a spread adjustment, or method for
          calculating or determining such spread adjustment, for the replacement of LIBOR with the
          applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated syndicated credit
          facilities at such time.

          “Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
          Replacement, any technical, administrative or operational changes (including changes to the
          definition of “Base Rate,” the definition of “Interest Period,” timing and frequency of determining
          rates and making payments of interest and other administrative matters) that the Administrative
          Agent decides may be appropriate to reflect the adoption and implementation of such Benchmark
          Replacement and to permit the administration thereof by the Administrative Agent in a manner
          substantially consistent with market practice (or, if the Administrative Agent decides that adoption
          of any portion of such market practice is not administratively feasible or if the Administrative Agent
          determines that no market practice for the administration of the Benchmark Replacement exists, in
          such other manner of administration as the Administrative Agent decides is reasonably necessary
          in connection with the administration of this Agreement).

          “Benchmark Replacement Date” means the earlier to occur of the following events with respect
          to LIBOR:

                  (1) in the case of clause (1) or (2) of the definition of “Benchmark Transition Event,” the
                  later of (a) the date of the public statement or publication of information referenced therein


                                                       90
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 146 of 1503



         and (b) the date on which the administrator of LIBOR permanently or indefinitely ceases
         to provide LIBOR; or

         (2) in the case of clause (3) of the definition of “Benchmark Transition Event,” the date of
         the public statement or publication of information referenced therein.

 “Benchmark Transition Event” means the occurrence of one or more of the following events
 with respect to LIBOR:

         (1) a public statement or publication of information by or on behalf of the administrator of
         LIBOR announcing that such administrator has ceased or will cease to provide LIBOR,
         permanently or indefinitely, provided that, at the time of such statement or publication,
         there is no successor administrator that will continue to provide LIBOR;

         (2) a public statement or publication of information by the regulatory supervisor for the
         administrator of LIBOR, the U.S. Federal Reserve System, an insolvency official with
         jurisdiction over the administrator for LIBOR, a resolution authority with jurisdiction over
         the administrator for LIBOR or a court or an entity with similar insolvency or resolution
         authority over the administrator for LIBOR, which states that the administrator of LIBOR
         has ceased or will cease to provide LIBOR permanently or indefinitely, provided that, at
         the time of such statement or publication, there is no successor administrator that will
         continue to provide LIBOR; or

         (3) a public statement or publication of information by the regulatory supervisor for the
         administrator of LIBOR announcing that LIBOR is no longer representative.

 “Benchmark Transition Start Date” means (a) in the case of a Benchmark Transition Event, the
 earlier of (i) the applicable Benchmark Replacement Date and (ii) if such Benchmark Transition
 Event is a public statement or publication of information of a prospective event, the 90th day prior
 to the expected date of such event as of such public statement or publication of information (or if
 the expected date of such prospective event is fewer than 90 days after such statement or
 publication, the date of such statement or publication) and (b) in the case of an Early Opt-in
 Election, the date specified by the Administrative Agent or the Required Lenders, as applicable, by
 notice to the Borrower, the Administrative Agent (in the case of such notice by the Required
 Lenders) and the Lenders.

 “Benchmark Unavailability Period” means, if a Benchmark Transition Event and its related
 Benchmark Replacement Date have occurred with respect to LIBOR and solely to the extent that
 LIBOR has not been replaced with a Benchmark Replacement, the period (x) beginning at the time
 that such Benchmark Replacement Date has occurred if, at such time, no Benchmark Replacement
 has replaced LIBOR for all purposes hereunder in accordance with the Section titled “Effect of
 Benchmark Transition Event” and (y) ending at the time that a Benchmark Replacement has
 replaced LIBOR for all purposes hereunder pursuant to the Section titled “Effect of Benchmark
 Transition Event.”

 “Early Opt-in Election” means, with respect to each Class of Term Loans, the occurrence of:

                 (1) (i) a determination by the Administrative Agent or (ii) a notification by the
                 Required Facility Lenders of the applicable Class to the Administrative Agent
                 (with a copy to the Borrower) that the Required Facility Lenders have determined
                 that U.S. dollar-denominated syndicated credit facilities being executed at such

                                             91
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 147 of 1503



                        time, or that include language similar to that contained in this Section 1.12 are
                        being executed or amended, as applicable, to incorporate or adopt a new
                        benchmark interest rate to replace LIBOR, and

                        (2) (i) the election by the Administrative Agent or (ii) the election by the Required
                        Facility Lenders of the applicable Class to declare that an Early Opt-in Election
                        has occurred and the provision, as applicable, by the Administrative Agent of
                        written notice of such election to the Borrower and the Lenders or by the Required
                        Facility Lenders of written notice of such election to the Administrative Agent.

        “Federal Reserve Bank of New York’s Website” means the website of the Federal Reserve Bank
        of New York at http://www.newyorkfed.org, or any successor source.

        “Relevant Governmental Body” means the Federal Reserve Board and/or the Federal Reserve
        Bank of New York, or a committee officially endorsed or convened by the Federal Reserve Board
        and/or the Federal Reserve Bank of New York or any successor thereto.

        “SOFR” with respect to any day means the secured overnight financing rate published for such day
        by the Federal Reserve Bank of New York, as the administrator of the benchmark, (or a successor
        administrator) on the Federal Reserve Bank of New York’s Website.

        “Term SOFR” means the forward-looking term rate based on SOFR that has been selected or
        recommended by the Relevant Governmental Body.

        “Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
        Benchmark Replacement Adjustment.

                                              ARTICLE II

                                  The Commitments and Borrowings

        Section 2.01    The Loans.

        (1)     [Reserved].

        (2)      Subject to the terms and conditions set forth herein, each applicable First-Out Lender
severally, and not jointly, agrees to make New Money First-Out Loans to the Borrower on the Closing Date
in Dollars in a principal amount not to exceed its New Money First-Out Loan Commitment.

         (3)     Subject to the terms and conditions set forth herein and in the Plan of Reorganization, on
the Closing Date, pursuant to the Plan of Reorganization, the Prepetition First Lien Term Loans and/or
certain of the Prepetition Second Lien Term Loans held by the Second Amendment Exchanging Lenders
as of such date shall be automatically converted into (and be deemed to be prepaid), and each Second
Amendment Exchanging Lender shall be deemed to have made to the Borrower on the Closing Date
(a) First-Out Loans in a principal amount equal to its Exchange First-Out Loan Commitment and
(b) Second-Out Loans in a principal amount equal to its Second-Out Loan Commitment.

Amounts borrowed under this Section 2.01 and repaid or prepaid may not be reborrowed. The First-Out
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.



                                                    92
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 148 of 1503



        Section 2.02     Borrowings, Conversions and Continuations of Loans.

         (1)     Each Term Borrowing, each conversion of Term Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s irrevocable notice, on
behalf of the Borrower, to the Administrative Agent (provided that the notice in respect of any Term
Borrowing on the Closing Date may be conditioned on the closing of the Transactions (other than any
transactions constituting such Term Borrowing)). Each such notice must be received by the
Administrative Agent not later than 12:00 p.m., New York time, (a) three (3) Business Days prior to the
requested date of any Borrowing or continuation of Eurodollar Rate Loans or any conversion of Base Rate
Loans to Eurodollar Rate Loans and (b) one (1) Business Day prior to the requested date of any Borrowing
of Base Rate Loans; provided that the notice referred to in subclause (a) above may be delivered on or
prior to the Closing Date in the case of the Closing Date Term Loans. Each notice by the Borrower
pursuant to this Section 2.02(1) must be a written Committed Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. Except as provided in Sections 2.15 and 2.16, each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in a principal amount of
$5.0 million or a whole multiple of $1.0 million in excess thereof. Except as provided in Sections 2.15
and 2.16, each Borrowing of or conversion to Base Rate Loans shall be in a principal amount of $1.0
million or a whole multiple of $500,000 in excess thereof. Each Committed Loan Notice shall specify:

                (i)    whether the Borrower is requesting a Term Borrowing, a conversion of Term
        Loans from one Type to the other or a continuation of Eurodollar Rate Loans,

                (ii)    the requested date of the Borrowing, conversion or continuation, as the case may
        be (which shall be a Business Day),

                 (iii)   the principal amount of Loans to be borrowed, converted or continued,

                 (iv)    [reserved],

                (v)      the Class and Type of Loans to be borrowed or to which existing Term Loans are
        to be converted,

                 (vi)    if applicable, the duration of the Interest Period with respect thereto and

                 (vii)   wire instructions of the account(s) to which funds are to be disbursed.

         If the Borrower fails to specify a Type of Loan to be made in a Committed Loan Notice, then the
applicable Loans shall be made as Eurodollar Rate Loans with an Interest Period of one (1) month. If the
Borrower fails to give a timely notice requesting a conversion or continuation, then the applicable Loans
shall be made or continued as the same Type of Loan, which if a Eurodollar Rate Loan, shall have a one-
month Interest Period. Any such automatic continuation of Eurodollar Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the applicable Eurodollar Rate Loans. If the
Borrower requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one (1) month.

        (2)     Following receipt of a Committed Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Pro Rata Share or other applicable share provided for under this
Agreement of the applicable Class of Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of the details of any automatic
continuation of Eurodollar Rate Loans or continuation of Loans described in Section 2.02(1). In the case of

                                                      93
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 149 of 1503



each Borrowing, each Appropriate Lender shall make the amount of its Loan available to the Administrative
Agent in Same Day Funds at the Administrative Agent’s Office not later than, in the case of Borrowing on
the Closing Date, 10:00 a.m., New York time, and otherwise 2:00 p.m., New York time, on the Business
Day specified in the applicable Committed Loan Notice. Upon satisfaction of the applicable conditions set
forth in Section 4.01 for the Borrowing on the Closing Date, the Administrative Agent shall make all funds
so received available to the applicable Borrower in like funds as received by the Administrative Agent
either by (a) crediting the account(s) of the applicable Borrower on the books of the Administrative Agent
with the amount of such funds or (b) wire transfer of such funds, in each case in accordance with instructions
provided by the Borrower to (and reasonably acceptable to) the Administrative Agent.

         (3)    Except as otherwise provided herein, a Eurodollar Rate Loan may be continued or
converted only on the last day of an Interest Period for such Eurodollar Rate Loan, unless the Borrower
pays the amount due, if any, under Section 3.05 in connection therewith. Upon the occurrence and during
the continuation of an Event of Default, the Administrative Agent (at the direction of the Required Facility
Lenders under the applicable Facility) may require by notice to the Borrower that no Loans under such
Facility may be converted to or continued as Eurodollar Rate Loans.

         (4)      The Administrative Agent shall promptly notify the Borrower and the Lenders of the
interest rate applicable to any Interest Period for Eurodollar Rate Loans upon determination of such interest
rate. The determination of the Eurodollar Rate by the Administrative Agent shall be conclusive in the
absence of manifest error. At any time when Base Rate Loans are outstanding, the Administrative Agent
shall notify the Borrower and the Lenders of any change in the prime rate used in determining the Base
Rate promptly following the public announcement of such change.

         (5)     After giving effect to all Term Borrowings, all conversions of Term Loans from one Type
to the other, and all continuations of Term Loans as the same Type, there shall not be more than six (6)
Interest Periods in effect unless otherwise agreed between the Borrower and the Administrative Agent;
provided that after the establishment of any new Class of Loans pursuant to a Refinancing Amendment, an
Extension Amendment or an amendment in respect of Replacement Loans, the number of Interest Periods
otherwise permitted by this Section 2.02(5) shall increase by three (3) Interest Periods for each applicable
Class so established.

         (6)    The failure of any Lender to make the Loan to be made by it as part of any Borrowing shall
not relieve any other Lender of its obligation, if any, hereunder to make its Loan on the date of such
Borrowing, but no Lender shall be responsible for the failure of any other Lender to make the Loan to be
made by such other Lender on the date of any Borrowing.

         (7)     Unless the Administrative Agent shall have received notice from a Lender prior to the date
of any Borrowing, or, in the case of any Borrowing of Base Rate Loans, prior to 1:00 p.m., New York time,
on the date of such Borrowing, that such Lender will not make available to the Administrative Agent such
Lender’s Pro Rata Share of such Borrowing, the Administrative Agent may assume that such Lender has
made such Pro Rata Share available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (2) above, and the Administrative Agent may (but shall have no obligation to),
in reliance upon such assumption, make available to the Borrower on such date a corresponding amount. If
the Administrative Agent shall have so made funds available, then, to the extent that such Lender shall not
have made such portion available to the Administrative Agent, each of such Lender and the Borrower
severally agrees to repay to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made available to the Borrower
until the date such amount is repaid to the Administrative Agent at (a) in the case of the Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and (b) in the case of such
Lender, the Overnight Rate plus any administrative, processing or similar fees customarily charged by the
                                                     94
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 150 of 1503



Administrative Agent in accordance with the foregoing. A certificate of the Administrative Agent submitted
to any Lender with respect to any amounts owing under this Section 2.02(7) shall be conclusive in the
absence of manifest error. If the Borrower and such Lender shall both pay all or any portion of the principal
amount in respect of such Borrowing or interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the Borrower the amount of such Borrowing or
interest paid by the Borrower for such period. If such Lender pays its share of the applicable Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s Loan included in such
Borrowing. Any payment by the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the Administrative Agent.

        Section 2.03     [Reserved].

        Section 2.04     [Reserved].

        Section 2.05     Prepayments.

        (1)     Optional.

                    (a) The Borrower may, upon written notice to the Administrative Agent by the
   Borrower, at any time or from time to time voluntarily prepay any Class or Classes of Term Loans in
   whole or in part without premium (except as set forth in Section 2.18) or penalty; provided that

                (i)    such notice must be received by the Administrative Agent not later than 12:00
        p.m., New York time, (A) three (3) Business Days prior to any date of prepayment of Eurodollar
        Rate Loans and (B) one (1) Business Day prior to the date of prepayment of Base Rate Loans;

                 (ii)    any partial prepayment of Eurodollar Rate Loans shall be in a principal amount of
        $2.0 million or a whole multiple of $500,000 in excess thereof or, if less, the entire principal amount
        thereof then outstanding; and

                (iii)   any prepayment of Base Rate Loans shall be in a principal amount of $1.0 million
        or a whole multiple of $100,000 in excess thereof or, if less, the entire principal amount thereof
        then outstanding.

         Each such notice shall specify the date and amount of such prepayment and the Class(es) and
Type(s) of Loans to be prepaid. The Administrative Agent will promptly notify each Appropriate Lender
of its receipt of each such notice, and of the amount of such Lender’s Pro Rata Share or other applicable
share provided for under this Agreement of such prepayment. If such notice is given, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be due and payable on the
date specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to Section 3.05. In the case of each
prepayment of the Loans pursuant to this Section 2.05(1), the Borrower may in its sole discretion select the
Borrowing or Borrowings (and the order of maturity of principal payments) to be repaid, and such payment
shall be paid to the Appropriate Lenders in accordance with their respective Pro Rata Shares or other
applicable share provided for under this Agreement.

                   (b) [Reserved].

                 (c) Notwithstanding anything to the contrary contained in this Agreement, the
   Borrower may rescind any notice of prepayment under Section 2.05(1)(a) if such prepayment would


                                                     95
  Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 151 of 1503



have resulted from a refinancing of all or a portion of the applicable Facility, which refinancing shall
not be consummated or shall otherwise be delayed.

                 (d) Each prepayment in respect of any Term Loans pursuant to this Section 2.05(1)
may be applied to any Class of Term Loans as directed by the Borrower. Voluntary prepayments of
any Class of Term Loans (including as to any Extended Loan or otherwise) permitted hereunder shall
be applied in a manner determined at the discretion of the Borrower and specified in the notice of
prepayment (and absent such direction, in direct order of maturity, including any remaining scheduled
installments of principal). For the avoidance of doubt, the Borrower may (i) prepay Term Loans of
any Term Loan Class pursuant to this Section 2.05 without any requirement to prepay Extended Loans
that were converted or exchanged from such Term Loan Class and (ii) prepay Extended Loans
pursuant to this Section 2.05 without any requirement to prepay any Term Loans that were not
converted or exchanged for such Extended Loans. In the event that the Borrower does not specify the
order in which to apply prepayments to reduce scheduled installments of principal or as between
Classes of Term Loans, the Borrower shall be deemed to have elected that such proceeds be applied
to reduce the scheduled installments of principal in direct order of maturity on a pro rata basis among
Term Loan Classes.

                (e) Notwithstanding anything in any Loan Document to the contrary, so long as (x) no
Event of Default has occurred and is continuing or shall occur as a result thereof and (y) no proceeds of
ABL Loans are used for this purpose, any Borrower Party may (i) purchase outstanding Term Loans on
a non-pro rata basis through open market purchases or (ii) prepay the outstanding Term Loans (which
Term Loans shall, for the avoidance of doubt, be automatically and permanently canceled immediately
upon such purchase or prepayment, and the Borrower shall provide notice of such cancellation to the
Administrative Agent), which in the case of clause (ii) only shall be prepaid without premium or penalty
on the following basis:

                      (A)    Any Borrower Party shall have the right to make a voluntary prepayment
             of Loans at a discount to par pursuant to a Borrower Offer of Specified Discount
             Prepayment, Borrower Solicitation of Discount Range Prepayment Offers or Borrower
             Solicitation of Discounted Prepayment Offers (any such prepayment, the “Discounted
             Term Loan Prepayment”), in each case made in accordance with this Section 2.05(1)(e)
             and without premium or penalty.

                      (B)      any Borrower Party may from time to time offer to make a Discounted
             Term Loan Prepayment by providing the Auction Agent with five (5) Business Days’
             notice (or such shorter period as agreed by the Auction Agent) in the form of a Specified
             Discount Prepayment Notice; provided that (I) any such offer shall be made available, at
             the sole discretion of the applicable Borrower Party, to (x) each Term Lender or (y) each
             Term Lender with respect to any Class of Term Loans on an individual Class basis, (II)
             any such offer shall specify the aggregate principal amount offered to be prepaid (the
             “Specified Discount Prepayment Amount”) with respect to each applicable Class, the
             Class or Classes of Term Loans subject to such offer and the specific percentage discount
             to par (the “Specified Discount”) of such Term Loans to be prepaid (it being understood
             that different Specified Discounts or Specified Discount Prepayment Amounts may be
             offered with respect to different Classes of Term Loans and, in such event, each such offer
             will be treated as a separate offer pursuant to the terms of this Section 2.05(1)(e)(B)), (III)
             the Specified Discount Prepayment Amount shall be in an aggregate amount not less than
             $5.0 million and whole increments of $1.0 million in excess thereof and (IV) each such
             offer shall remain outstanding through the Specified Discount Prepayment Response Date.
             The Auction Agent will promptly provide each Appropriate Lender with a copy of such
                                                  96
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 152 of 1503



       Specified Discount Prepayment Notice and a form of the Specified Discount Prepayment
       Response to be completed and returned by each such Term Lender to the Auction Agent
       (or its delegate) by no later than 5:00 p.m., New York time, on the third Business Day after
       the date of delivery of such notice to such Lenders (the “Specified Discount Prepayment
       Response Date”).

                       (1)      Each Term Lender receiving such offer shall notify the Auction
               Agent (or its delegate) by the Specified Discount Prepayment Response Date
               whether or not it agrees to accept a prepayment of any of its applicable then
               outstanding Term Loans at the Specified Discount and, if so (such accepting
               Lender, a “Discount Prepayment Accepting Lender”), the amount and the
               Classes of such Lender’s Term Loans to be prepaid at such offered discount. Each
               acceptance of a Discounted Term Loan Prepayment by a Discount Prepayment
               Accepting Lender shall be irrevocable. Any Term Lender whose Specified
               Discount Prepayment Response is not received by the Auction Agent by the
               Specified Discount Prepayment Response Date shall be deemed to have declined
               to accept the applicable Borrower Offer of Specified Discount Prepayment.

                       (2)      If there is at least one Discount Prepayment Accepting Lender, the
               relevant Borrower Party will make a prepayment of outstanding Term Loans
               pursuant to this paragraph (B) to each Discount Prepayment Accepting Lender in
               accordance with the respective Outstanding Amount and Classes of Term Loans
               specified in such Lender’s Specified Discount Prepayment Response given
               pursuant to subsection (2) above; provided that if the aggregate principal amount
               of Term Loans accepted for prepayment by all Discount Prepayment Accepting
               Lenders exceeds the Specified Discount Prepayment Amount, such prepayment
               shall be made pro rata among the Discount Prepayment Accepting Lenders in
               accordance with the respective principal amounts accepted to be prepaid by each
               such Discount Prepayment Accepting Lender and the Auction Agent (in
               consultation with such Borrower Party and subject to rounding requirements of the
               Auction Agent made in its reasonable discretion) will calculate such proration (the
               “Specified Discount Proration”). The Auction Agent shall promptly, and in any
               case within three (3) Business Days following the Specified Discount Prepayment
               Response Date, notify (I) the relevant Borrower Party of the respective Term
               Lenders’ responses to such offer, the Discounted Prepayment Effective Date and
               the aggregate principal amount of the Discounted Term Loan Prepayment and the
               Classes to be prepaid, (II) the Administrative Agent and each Term Lender of the
               Discounted Prepayment Effective Date, and the aggregate principal amount and
               the Classes of Term Loans to be prepaid at the Specified Discount on such date
               and (III) the Administrative Agent and each Discount Prepayment Accepting
               Lender of the Specified Discount Proration, if any, and confirmation of the
               principal amount, Class and Type of Term Loans of such Lender to be prepaid at
               the Specified Discount on such date. Each determination by the Auction Agent of
               the amounts stated in the foregoing notices to the applicable Borrower Party and
               such Term Lenders shall be conclusive and binding for all purposes absent
               manifest error. The payment amount specified in such notice to the applicable
               Borrower Party shall be due and payable by such Borrower Party on the
               Discounted Prepayment Effective Date in accordance with subsection (F) below
               (subject to subsection (J) below).


                                           97
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 153 of 1503



                (C)      Subject to the proviso to subsection (A) above, any Borrower Party may
       from time to time solicit Discount Range Prepayment Offers by providing the Auction
       Agent with five (5) Business Days’ notice (or such shorter period as agreed by the Auction
       Agent) in the form of a Discount Range Prepayment Notice; provided that (I) any such
       solicitation shall be extended, at the sole discretion of such Borrower Party, to (x) each
       Term Lender or (y) each Term Lender with respect to any Class of Term Loans on an
       individual Class basis, (II) any such notice shall specify the maximum aggregate principal
       amount of the relevant Term Loans (the “Discount Range Prepayment Amount”), the
       Class or Classes of Term Loans subject to such offer and the maximum and minimum
       percentage discounts to par (the “Discount Range”) of the principal amount of such Term
       Loans with respect to each relevant Class of Term Loans willing to be prepaid by such
       Borrower Party (it being understood that different Discount Ranges or Discount Range
       Prepayment Amounts may be offered with respect to different Classes of Term Loans and,
       in such event, each such offer will be treated as a separate offer pursuant to the terms of
       this Section 2.05(1)(e)(C)), (III) the Discount Range Prepayment Amount shall be in an
       aggregate amount not less than $5.0 million and whole increments of $1.0 million in excess
       thereof and (IV) unless rescinded, each such solicitation by the applicable Borrower Party
       shall remain outstanding through the Discount Range Prepayment Response Date. The
       Auction Agent will promptly provide each Appropriate Lender with a copy of such
       Discount Range Prepayment Notice and a form of the Discount Range Prepayment Offer
       to be submitted by a responding Term Lender to the Auction Agent (or its delegate) by no
       later than 5:00 p.m., New York time, on the third Business Day after the date of delivery
       of such notice to such Lenders (the “Discount Range Prepayment Response Date”). Each
       Term Lender’s Discount Range Prepayment Offer shall be irrevocable and shall specify a
       discount to par within the Discount Range (the “Submitted Discount”) at which such
       Lender is willing to allow prepayment of any or all of its then outstanding Term Loans of
       the applicable Class or Classes and the maximum aggregate principal amount and Classes
       of such Lender’s Term Loans (the “Submitted Amount”) such Term Lender is willing to
       have prepaid at the Submitted Discount. Any Term Lender whose Discount Range
       Prepayment Offer is not received by the Auction Agent by the Discount Range Prepayment
       Response Date shall be deemed to have declined to accept a Discounted Term Loan
       Prepayment of any of its Term Loans at any discount to their par value within the Discount
       Range.

                        (1)     The Auction Agent shall review all Discount Range Prepayment
               Offers received on or before the applicable Discount Range Prepayment Response
               Date and shall determine (in consultation with such Borrower Party and subject to
               rounding requirements of the Auction Agent made in its sole reasonable discretion)
               the Applicable Discount and Term Loans to be prepaid at such Applicable
               Discount in accordance with this subsection (C). The relevant Borrower Party
               agrees to accept on the Discount Range Prepayment Response Date all Discount
               Range Prepayment Offers received by the Auction Agent by the Discount Range
               Prepayment Response Date, in the order from the Submitted Discount that is the
               largest discount to par to the Submitted Discount that is the smallest discount to
               par, up to and including the Submitted Discount that is the smallest discount to par
               within the Discount Range (such Submitted Discount that is the smallest discount
               to par within the Discount Range being referred to as the “Applicable Discount”)
               which yields a Discounted Term Loan Prepayment in an aggregate principal
               amount equal to the lower of (I) the Discount Range Prepayment Amount and (II)
               the sum of all Submitted Amounts. Each Term Lender that has submitted a
               Discount Range Prepayment Offer to accept prepayment at a discount to par that
                                          98
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 154 of 1503



               is larger than or equal to the Applicable Discount shall be deemed to have
               irrevocably consented to prepayment of Term Loans equal to its Submitted
               Amount (subject to any required proration pursuant to the following subsection
               (3)) at the Applicable Discount (each such Term Lender, a “Participating
               Lender”).

                         (2)    If there is at least one Participating Lender, the relevant Borrower
               Party will prepay the respective outstanding Term Loans of each Participating
               Lender in the aggregate principal amount and of the Classes specified in such
               Lender’s Discount Range Prepayment Offer at the Applicable Discount; provided
               that if the Submitted Amount by all Participating Lenders offered at a discount to
               par greater than the Applicable Discount exceeds the Discount Range Prepayment
               Amount, prepayment of the principal amount of the relevant Term Loans for those
               Participating Lenders whose Submitted Discount is a discount to par greater than
               or equal to the Applicable Discount (the “Identified Participating Lenders”)
               shall be made pro rata among the Identified Participating Lenders in accordance
               with the Submitted Amount of each such Identified Participating Lender and the
               Auction Agent (in consultation with such Borrower Party and subject to rounding
               requirements of the Auction Agent made in its sole reasonable discretion) will
               calculate such proration (the “Discount Range Proration”). The Auction Agent
               shall promptly, and in any case within five (5) Business Days following the
               Discount Range Prepayment Response Date, notify (I) the relevant Borrower Party
               of the respective Term Lenders’ responses to such solicitation, the Discounted
               Prepayment Effective Date, the Applicable Discount, the aggregate principal
               amount of the Discounted Term Loan Prepayment and the Classes to be prepaid,
               (II) the Administrative Agent and each Term Lender of the Discounted Prepayment
               Effective Date, the Applicable Discount and the aggregate principal amount and
               Classes of Term Loans to be prepaid at the Applicable Discount on such date, (III)
               the Administrative Agent and each Participating Lender of the aggregate principal
               amount and Classes of such Term Lender to be prepaid at the Applicable Discount
               on such date and (IV) if applicable, each Identified Participating Lender of the
               Discount Range Proration. Each determination by the Auction Agent of the
               amounts stated in the foregoing notices to the relevant Borrower Party and Term
               Lenders shall be conclusive and binding for all purposes absent manifest error. The
               payment amount specified in such notice to the applicable Borrower Party shall be
               due and payable by such Borrower Party on the Discounted Prepayment Effective
               Date in accordance with subsection (F) below (subject to subsection (J) below).

                (D)       Subject to the proviso to subsection (A) above, any Borrower Party may
       from time to time solicit Solicited Discounted Prepayment Offers by providing the Auction
       Agent with five (5) Business Days’ notice in the form of a Solicited Discounted
       Prepayment Notice (or such later notice specified therein); provided that (I) any such
       solicitation shall be extended, at the sole discretion of such Borrower Party, to (x) each
       Term Lender or (y) each Lender with respect to any Class of Term Loans on an individual
       Class basis, (II) any such notice shall specify the maximum aggregate amount of the Term
       Loans (the “Solicited Discounted Prepayment Amount”) and the Class or Classes of
       Term Loans the applicable Borrower Party is willing to prepay at a discount (it being
       understood that different Solicited Discounted Prepayment Amounts may be offered with
       respect to different Classes of Term Loans and, in such event, each such offer will be
       treated as a separate offer pursuant to the terms of this Section 2.05(1)(e)(D)), (III) the
       Solicited Discounted Prepayment Amount shall be in an aggregate amount not less than
                                           99
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 155 of 1503



       $5.0 million and whole increments of $1.0 million in excess thereof and (IV) unless
       rescinded, each such solicitation by the applicable Borrower Party shall remain outstanding
       through the Solicited Discounted Prepayment Response Date. The Auction Agent will
       promptly provide each Appropriate Lender with a copy of such Solicited Discounted
       Prepayment Notice and a form of the Solicited Discounted Prepayment Offer to be
       submitted by a responding Lender to the Auction Agent (or its delegate) by no later than
       5:00 p.m., New York time, on the third Business Day after the date of delivery of such
       notice to such Term Lenders (the “Solicited Discounted Prepayment Response Date”).
       Each Term Lender’s Solicited Discounted Prepayment Offer shall (x) be irrevocable, (y)
       remain outstanding until the Acceptance Date and (z) specify both a discount to par (the
       “Offered Discount”) at which such Term Lender is willing to allow prepayment of its then
       outstanding Term Loan and the maximum aggregate principal amount and Classes of such
       Term Loans (the “Offered Amount”) such Term Lender is willing to have prepaid at the
       Offered Discount. Any Term Lender whose Solicited Discounted Prepayment Offer is not
       received by the Auction Agent by the Solicited Discounted Prepayment Response Date
       shall be deemed to have declined prepayment of any of its Term Loans at any discount.

                        (1)      The Auction Agent shall promptly provide the relevant Borrower
               Party with a copy of all Solicited Discounted Prepayment Offers received on or
               before the Solicited Discounted Prepayment Response Date. Such Borrower Party
               shall review all such Solicited Discounted Prepayment Offers and select the largest
               of the Offered Discounts specified by the relevant responding Term Lenders in the
               Solicited Discounted Prepayment Offers that is acceptable to the applicable
               Borrower Party (the “Acceptable Discount”), if any. If the applicable Borrower
               Party elects to accept any Offered Discount as the Acceptable Discount, then as
               soon as practicable after the determination of the Acceptable Discount, but in no
               event later than by the third Business Day after the date of receipt by such
               Borrower Party from the Auction Agent of a copy of all Solicited Discounted
               Prepayment Offers pursuant to the first sentence of this subsection (2) (the
               “Acceptance Date”), the applicable Borrower Party shall submit an Acceptance
               and Prepayment Notice to the Auction Agent setting forth the Acceptable
               Discount. If the Auction Agent shall fail to receive an Acceptance and Prepayment
               Notice from the applicable Borrower Party by the Acceptance Date, such Borrower
               Party shall be deemed to have rejected all Solicited Discounted Prepayment Offers.

                        (2)      Based upon the Acceptable Discount and the Solicited
               Discounted Prepayment Offers received by the Auction Agent by the Solicited
               Discounted Prepayment Response Date, within three (3) Business Days after
               receipt of an Acceptance and Prepayment Notice (the “Discounted Prepayment
               Determination Date”), the Auction Agent will determine (in consultation with
               the consent of such Borrower Party and subject to rounding requirements of the
               Auction Agent made in its sole reasonable discretion) the aggregate principal
               amount and the Classes of Term Loans (the “Acceptable Prepayment Amount”)
               to be prepaid by the relevant Borrower Party at the Acceptable Discount in
               accordance with this Section 2.05(1)(e)(D). If the applicable Borrower Party
               elects to accept any Acceptable Discount, then such Borrower Party agrees to
               accept all Solicited Discounted Prepayment Offers received by the Auction Agent
               by the Solicited Discounted Prepayment Response Date, in the order from largest
               Offered Discount to smallest Offered Discount, up to and including the
               Acceptable Discount. Each Term Lender that has submitted a Solicited
               Discounted Prepayment Offer with an Offered Discount that is greater than or
                                          100
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 156 of 1503



               equal to the Acceptable Discount shall be deemed to have irrevocably consented
               to prepayment of Term Loans equal to its Offered Amount (subject to any required
               pro-rata reduction pursuant to the following sentence) at the Acceptable Discount
               (each such Lender, a “Qualifying Lender”). The applicable Borrower Party will
               prepay outstanding Term Loans pursuant to this subsection (D) to each Qualifying
               Lender in the aggregate principal amount and of the Classes specified in such
               Lender’s Solicited Discounted Prepayment Offer at the Acceptable Discount;
               provided that if the aggregate Offered Amount by all Qualifying Lenders whose
               Offered Discount is greater than or equal to the Acceptable Discount exceeds the
               Solicited Discounted Prepayment Amount, prepayment of the principal amount
               of the Term Loans for those Qualifying Lenders whose Offered Discount is
               greater than or equal to the Acceptable Discount (the “Identified Qualifying
               Lenders”) shall be made pro rata among the Identified Qualifying Lenders in
               accordance with the Offered Amount of each such Identified Qualifying Lender
               and the Auction Agent (in consultation with such Borrower Party and subject to
               rounding requirements of the Auction Agent made in its sole reasonable
               discretion) will calculate such proration (the “Solicited Discount Proration”).
               On or prior to the Discounted Prepayment Determination Date, the Auction Agent
               shall promptly notify (I) the relevant Borrower Party of the Discounted
               Prepayment Effective Date and Acceptable Prepayment Amount comprising the
               Discounted Term Loan Prepayment and the Classes to be prepaid, (II) the
               Administrative Agent and each Term Lender of the Discounted Prepayment
               Effective Date, the Acceptable Discount, and the Acceptable Prepayment Amount
               of all Term Loans and the Classes to be prepaid to be prepaid at the Applicable
               Discount on such date, (III) the Administrative Agent and each Qualifying Lender
               of the aggregate principal amount and the Classes of such Term Lender to be
               prepaid at the Acceptable Discount on such date, and (IV) if applicable, each
               Identified Qualifying Lender of the Solicited Discount Proration. Each
               determination by the Auction Agent of the amounts stated in the foregoing notices
               to such Borrower Party and Term Lenders shall be conclusive and binding for all
               purposes absent manifest error. The payment amount specified in such notice to
               such Borrower Party shall be due and payable by such Borrower Party on the
               Discounted Prepayment Effective Date in accordance with subsection (F) below
               (subject to subsection (J) below).

                (E)     In connection with any Discounted Term Loan Prepayment, the Borrower
       Parties and the Term Lenders acknowledge and agree that the Auction Agent may require,
       as a condition to the applicable Discounted Term Loan Prepayment, the payment of
       customary fees and expenses from a Borrower Party to such Auction Agent for its own
       account in connection therewith.

               (F)     If any Term Loan is prepaid in accordance with subsections (B) through
       (D) above, a Borrower Party shall prepay such Term Loans on the Discounted Prepayment
       Effective Date. The relevant Borrower Party shall make such prepayment to the
       Administrative Agent, for the account of the Discount Prepayment Accepting Lenders,
       Participating Lenders, or Qualifying Lenders, as applicable, at the Administrative Agent’s
       Office in immediately available funds not later than 12:00 p.m., New York time, on the
       Discounted Prepayment Effective Date and all such prepayments shall be applied to the
       relevant Class(es) and Lenders as specified by the applicable Borrower Party in the
       applicable offer. The Term Loans so prepaid shall be accompanied by all accrued and
       unpaid interest on the par principal amount so prepaid up to, but not including, the
                                         101
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 157 of 1503



       Discounted Prepayment Effective Date. Each prepayment of the outstanding Term Loans
       pursuant to this Section 2.05(1)(e) shall be paid to the Discount Prepayment Accepting
       Lenders, Participating Lenders, or Qualifying Lenders, as applicable, and shall be applied
       to the relevant Loans of such Lenders in accordance with their respective applicable share
       as calculated by the Auction Agent in accordance with this Section 2.05(1)(e). The
       aggregate principal amount of the Classes and installments of the relevant Term Loans
       outstanding shall be deemed reduced by the full par value of the aggregate principal amount
       of the Classes of Term Loans prepaid on the Discounted Prepayment Effective Date in any
       Discounted Term Loan Prepayment. In connection with each prepayment pursuant to this
       Section 2.05(1)(e), the relevant Borrower Party shall make a representation to the assigning
       or assignee Term Lenders, as applicable, that it does not possess material non-public
       information with respect to the Borrower and its Subsidiaries or the securities of any of
       them that has not been disclosed to the Term Lenders generally (other than Term Lenders
       that have elected not to receive such information) or shall make a statement that such
       representation cannot be made.

               (G)     To the extent not expressly provided for herein, each Discounted Term
       Loan Prepayment shall be consummated pursuant to procedures consistent with the
       provisions in this Section 2.05(1)(e), established by the Auction Agent acting in its
       reasonable discretion and as reasonably agreed by the applicable Borrower Party.

               (H)     Notwithstanding anything in any Loan Document to the contrary, for
       purposes of this Section 2.05(1)(e), each notice or other communication required to be
       delivered or otherwise provided to the Auction Agent (or its delegate) shall be deemed to
       have been given upon Auction Agent’s (or its delegate’s) actual receipt during normal
       business hours of such notice or communication; provided that any notice or
       communication actually received outside of normal business hours shall be deemed to have
       been given as of the opening of business on the next succeeding Business Day.

                (I)     Each of the Borrower Parties and the Term Lenders acknowledge and
       agree that the Auction Agent may perform any and all of its duties under this Section
       2.05(1)(e) by itself or through any Affiliate of the Auction Agent and expressly consents
       to any such delegation of duties by the Auction Agent to such Affiliate and the performance
       of such delegated duties by such Affiliate. The exculpatory provisions pursuant to this
       Agreement shall apply to each Affiliate of the Auction Agent and its respective activities
       in connection with any Discounted Term Loan Prepayment provided for in this Section
       2.05(1)(e) as well as activities of the Auction Agent.

                (J)     Each Borrower Party shall have the right, by written notice to the Auction
       Agent, to revoke in full (but not in part) its offer to make a Discounted Term Loan
       Prepayment and rescind the applicable Specified Discount Prepayment Notice, Discount
       Range Prepayment Notice or Solicited Discounted Prepayment Notice therefor at its
       discretion at any time on or prior to the applicable Specified Discount Prepayment
       Response Date, Discount Range Prepayment Response Date or Solicited Discounted
       Prepayment Response Date (and if such offer is revoked pursuant to the preceding clauses,
       any failure by such Borrower Party to make any prepayment to a Lender, as applicable,
       pursuant to this Section 2.05(1)(e) shall not constitute a Default or Event of Default under
       Section 8.01 or otherwise).

              (K)      The Administrative Agent (i) shall not be required to serve as the Auction
       Agent or have any other obligations to participate in (other than mechanical administrative
                                          102
  Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 158 of 1503



             duties), or facilitate any Discounted Term Loan Prepayment unless it is reasonably satisfied
             with the terms and restrictions thereof and (ii) shall not have any obligation to participate
             in, arrange, sell or otherwise facilitate, and will have no liability in connection with, any
             open market repurchases by Holdings, the Borrower or any of its Restricted Subsidiaries.

     (2)     Mandatory.

                 (a) Commencing with the delivery of the financial statements for the fiscal year ending
January 29, 2022 and each fiscal year ending thereafter, within five (5) Business Days after the later of
(x) the date that financial statements have been delivered pursuant to Section 6.01(1) with respect to
such fiscal year and the related Compliance Certificate has been delivered pursuant to Section 6.02(1)
and (y) March 31 of the subsequent fiscal year, if the Average ECF Liquidity for three month period
ending on March 31 set forth in clause (y) above, as set forth in the applicable Compliance Certificate
or such other certificate separately delivered by the Borrower exceeds $75,000,000 (“ECF Liquidity
Threshold”), the Borrower shall, subject to clause (g) of this Section 2.05(2), prepay, or cause to be
prepaid, an aggregate principal amount of Second-Out Loans equal to the sum of (i) an amount (not less
than zero) equal to the lesser of (x) 100% of the Excess Cash Flow for the applicable Excess Cash Flow
Period minus the ECF Liquidity Threshold (such excess amount, the “ECF Surplus Amount”) and (y)
the Priority ECF Amount plus (ii) if the ECF Surplus Amount exceeds the Priority ECF Amount, 50%
of such excess, minus

              (i)      the sum of all voluntary prepayments of Second-Out Loans made pursuant to
     Sections 2.05(1)(a) and 2.05(1)(e) (in an amount, in the case of prepayments pursuant to Section
     2.05(1)(e), equal to the discounted amount actually paid in respect of the principal amount of such
     Second-Out Loans and only to the extent that such Second-Out Loans have been cancelled;
     provided that such voluntary prepayments made pursuant to Section 2.05(1)(e) shall only be
     deducted (a) to the extent the amount set forth in clause (2)(a)(ii) above is a positive amount and
     (b) in an amount, aggregated with the amount of voluntary prepayments made pursuant to Section
     2.05(1)(e) of the Second Lien Credit Agreement, not to exceed 50% of the ECF Payment
     (calculated prior to giving effect to such deductions)) (including prepayments made after the end
     of the fiscal year covered by the relevant financial statements but prior to the making of such ECF
     Payment (such payments, the “After Year-End Payment”)),

             (ii)    the sum of all voluntary prepayments of Credit Agreement Refinancing
     Indebtedness in respect of the Second-Out Loans to the extent secured in whole or in part on a pari
     passu basis with and not subordinated in right of payment (including pursuant to “waterfall” or
     similar provisions) to the Second-Out Loans (including, to the extent prepaid pursuant to an After
     Year-End Payment),

             (iii)    the sum of all voluntary prepayments of Second Lien Loans made pursuant to
     Section 2.05(1)(a) and 2.05(1)(e) of the Second Lien Credit Agreement (in an amount, in the case
     of prepayments pursuant to Section 2.05(1)(e), equal to the discounted amount actually paid in
     respect of the principal amount of such Second Lien Loans and only to the extent that such Second
     Lien Loans have been cancelled; provided that such voluntary prepayments made pursuant to
     Section 2.05(1)(e) of the Second Lien Credit Agreement shall only be deducted (a) to the extent
     the amount set forth in clause (2)(a)(ii) above is a positive amount and (b) in an amount, when
     aggregated with the amount of voluntary prepayments made pursuant to Section 2.05(1)(e) of this
     Agreement, not to exceed 50% of the ECF Payment (calculated prior to giving effect to such
     deductions)), and Credit Agreement Refinancing Indebtedness (as defined in the Second Lien
     Credit Agreement) to the extent secured in whole or in part on a pari passu basis with the Second

                                                103
  Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 159 of 1503



     Lien Loans (in each case, including to the extent prepaid pursuant to an After Year-End Payment),
     and

     in the case of each of the immediately preceding clauses (i) - (iii), made during such fiscal year
     (without duplication of any prepayments in such fiscal year that reduced the amount of Excess Cash
     Flow required to be repaid pursuant to this Section 2.05(2)(a) for any prior fiscal year) or in
     connection with an After Year-End Payment, and in each case to the extent such prepayments are
     not funded with the proceeds of Funded Debt or any Specified Equity Contributions (such amount,
     the “ECF Payment”);

     provided that:

                      (A)    if at the time that any such prepayment would be required, the Borrower
     (or any Restricted Subsidiary) is required to Discharge Other Applicable Indebtedness with Other
     Applicable ECF pursuant to the terms of the documentation governing such Indebtedness, then the
     Borrower (or any Restricted Subsidiary) may apply such Excess Cash Flow on a pro rata basis
     (determined on the basis of the aggregate outstanding principal amount of the Second-Out Loans
     and Other Applicable Indebtedness requiring such Discharge at such time);

                     (B)     the portion of such Excess Cash Flow allocated to the Other Applicable
     Indebtedness shall not exceed the amount of such Other Applicable ECF required to be allocated
     to the Other Applicable Indebtedness pursuant to the terms thereof, and the remaining amount, if
     any, of such Excess Cash Flow shall be allocated to the Second-Out Loans in accordance with the
     terms hereof to the prepayment of the Second-Out Loans and to the repurchase or prepayment of
     Other Applicable Indebtedness, and the amount of prepayment of the Second-Out Loans that would
     have otherwise been required pursuant to this Section 2.05(2)(a) shall be reduced accordingly; and

                      (C)     to the extent the lenders or holders of Other Applicable Indebtedness
     decline to have such Indebtedness repurchased or prepaid with such portion of Excess Cash Flow,
     the declined amount shall promptly (and in any event within ten (10) Business Days after the date
     of such rejection) be applied to prepay the Second-Out Loans to the extent required in accordance
     with the terms of this Section 2.05(2)(a).

                  (b) Subject to Section 2.05(2)(f) below, (i) if (x) the Borrower or any Restricted
Subsidiary makes an Asset Sale or (y) any Casualty Event occurs, which results in the realization or
receipt by the Borrower or such Restricted Subsidiary of Net Proceeds, the Borrower shall prepay, or
cause to be prepaid, on or prior to the date which is ten (10) Business Days after the date of the realization
or receipt by the Borrower or such Restricted Subsidiary of such Net Proceeds, subject to clause (ii) of
this Section 2.05(2)(b) (solely in connection with Net Proceeds realized or received in connection with
any Casualty Event) and clauses (2)(g) and (h) of this Section 2.05, an aggregate principal amount of
Term Loans equal to 100% of all Net Proceeds realized or received; provided that no prepayment shall
be required pursuant to this Section 2.05(2)(b)(i) with respect to such portion of such Net Proceeds that
the Borrower shall have, on or prior to such date, given written notice to the Administrative Agent of its
intent to reinvest (or entered into a binding commitment to reinvest) in accordance with Section
2.05(2)(b)(ii); provided further that

                      (A)      if at the time that any such prepayment would be required, the Borrower
              (or any Restricted Subsidiary) is required to Discharge any Other Applicable Indebtedness
              with Other Applicable Net Proceeds pursuant to the terms of the documentation governing
              such Indebtedness, then the Borrower (or any Restricted Subsidiary) may apply such Net
              Proceeds on a pro rata basis (determined on the basis of the aggregate outstanding principal
                                                   104
  Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 160 of 1503



             amount of the Term Loans and Other Applicable Indebtedness requiring such Discharge at
             such time);

                      (B)     the portion of such Net Proceeds allocated to the Other Applicable
             Indebtedness shall not exceed the amount of such Other Applicable Net Proceeds required
             to be allocated to the Other Applicable Indebtedness pursuant to the terms thereof, and the
             remaining amount, if any, of such Net Proceeds shall be allocated to the Term Loans in
             accordance with the terms hereof to the prepayment of the Term Loans and to the
             repurchase or prepayment of Other Applicable Indebtedness, and the amount of
             prepayment of the Term Loans that would have otherwise been required pursuant to this
             Section 2.05(2)(b)(i) shall be reduced accordingly; and

                      (C)     to the extent the holders of Other Applicable Indebtedness decline to have
             such Indebtedness repurchased or prepaid with such portion of such Net Proceeds, the
             declined amount shall promptly (and in any event within ten (10) Business Days after the
             date of such rejection) be applied to prepay the Term Loans in accordance with the terms
             hereof; provided further that no prepayment shall be required pursuant to this Section
             2.05(2)(b)(i) with respect to such portion of such Net Proceeds that the Borrower shall
             have, on or prior to such date, given written notice to the Administrative Agent of its intent
             to reinvest (or entered into a binding commitment to reinvest) in accordance with Section
             2.05(2)(b)(ii).

              (ii)    With respect to any Net Proceeds realized or received with respect to any Casualty
     Event, the Borrower or any Restricted Subsidiary, at its option, may reinvest all or any portion of
     such Net Proceeds in assets (other than Cash Equivalents) used or useful in the business of the Loan
     Parties (including capital expenditures) within (x) twelve (12) months following receipt of such
     Net Proceeds or (y) if the Borrower or any Restricted Subsidiary enters into a legally binding
     commitment to reinvest such Net Proceeds within twelve (12) months following receipt thereof,
     within the later of (A) twelve (12) months following receipt thereof and (B) one hundred eighty
     (180) days of the date of such legally binding commitment; provided that, (i) the aggregate amount
     of any such Net Proceeds reinvested pursuant to this Section 2.05(b)(ii) shall not exceed $5.0
     million in any fiscal year (with any unused amount being carried over to the next fiscal year, with
     such carried over amounts being utilized first in any given year) and (ii) if any Net Proceeds are no
     longer intended to be or cannot be so reinvested at any time after delivery of a notice of
     reinvestment election, and subject to clauses (g) and (h) of this Section 2.05(2), an amount equal to
     any such Net Proceeds shall be applied within five (5) Business Days after the Borrower reasonably
     determines that such Net Proceeds are no longer intended to be or cannot be so reinvested to the
     prepayment of the Term Loans as set forth in this Section 2.05.

                (c) [Reserved].

                  (d) Subject to Section 2.05(2)(f) below, if the Borrower or any Restricted Subsidiary
incurs or issues any Indebtedness (A) not expressly permitted to be incurred or issued pursuant to Section
7.02(b) or (B) that constitutes Credit Agreement Refinancing Indebtedness or Refinancing Loans, the
Borrower shall prepay, or cause to be prepaid, an aggregate principal amount of Term Loans of any
Class or Classes (in each case, as directed by the Borrower) equal to 100% of all Net Proceeds received
therefrom on or prior to the date which is five (5) Business Days after the receipt by the Borrower or
such Restricted Subsidiary of such Net Proceeds.

             (e) Except as otherwise set forth in any Refinancing Amendment or Extension
Amendment (provided, in each case, that such amendment may not provide that such Class of Term
                                                 105
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 161 of 1503



   Loans shall receive a greater than pro rata portion of mandatory prepayments pursuant to Section 2.05(2)
   than the Class of Term Loans refinanced, converted or extended thereby):

                 (i)     each prepayment of Term Loans required by Sections 2.05(2)(b) through (d) or (f)
        shall be applied to pursuant to the following order:

                       (A)       first, to the First-Out Loans then outstanding on a pro rata basis until
                 Payment in Full thereof; and

                            (B)   second, to the Second-Out Loans then outstanding until Payment in Full
                 thereof.

                (ii)     with respect to each Class of Loans, each prepayment pursuant to clauses (a)
        through (d) or (f) of Section 2.05(2) shall be applied to remaining scheduled installments of
        principal thereof following the date of prepayment in direct order of maturity; and

                (iii)   each such prepayment shall be paid to the Lenders in accordance with their
        respective Pro Rata Shares of such prepayment.

                 (f)      If the Borrower or any Restricted Subsidiary enters into a Specified
Sale-Leaseback Transaction, which results in the receipt by the Borrower or such Restricted Subsidiary of
Specified Sale-Leaseback Net Proceeds, or the Borrower or any Restricted Subsidiary enters into any
Qualified Securitization Facility, which results in the receipt by the Borrower or such Restricted Subsidiary
of Net Proceeds (in each case, determined after giving effect to the Transactions and without giving effect
to the last proviso of clause (1) of the definition of “Net Proceeds”), the Borrower shall, within three (3)
Business Days after the receipt of such proceeds, prepay the Term Loans in an aggregate principal amount
equal to the amount of such proceeds received.

                  (g)      The Borrower shall notify the Administrative Agent in writing of any mandatory
prepayment of Term Loans required to be made pursuant to clauses (a) through (d) or (f) of this Section
2.05(2) at least three (3) Business Days prior to the date of such prepayment. Each such notice shall specify
the date of such prepayment and provide a reasonably detailed calculation of the aggregate amount of such
prepayment to be made by the Borrower. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the Borrower’s prepayment notice and of such Appropriate Lender’s Pro Rata
Share of the prepayment or other applicable share provided for under this Agreement. Each Term Lender
may reject all or a portion of its Pro Rata Share, or other applicable share provided for under this Agreement,
of any mandatory prepayment (such declined amounts, the “Declined Proceeds”) of Term Loans required
to be made pursuant to clauses (a) and (b) of this Section 2.05(2) by providing written notice (each, a
“Rejection Notice”) to the Administrative Agent and the Borrower no later than 5:00 p.m., New York time,
two (2) Business Days prior to the date of such prepayment. Each Rejection Notice from a given Lender
shall specify the principal amount of the mandatory repayment of Term Loans to be rejected by such Lender.
If a Term Lender fails to deliver a Rejection Notice to the Administrative Agent within the time frame
specified above or such Rejection Notice fails to specify the principal amount of the Term Loans to be
rejected, any such failure will be deemed an acceptance of the total amount of such mandatory prepayment
of Term Loans. Any Declined Proceeds remaining shall be retained by the Borrower (or the applicable
Restricted Subsidiary) and may be applied by the Borrower or such Restricted Subsidiary in any manner
not prohibited by this Agreement.

                  (h)    Notwithstanding any other provisions of this Section 2.05(2), (A) to the extent that
any or all of the Net Proceeds of any Asset Sale by a Foreign Subsidiary giving rise to a prepayment event
pursuant to Section 2.05(2)(b) or (f) (a “Foreign Asset Sale”), the Net Proceeds of any Casualty Event
                                                     106
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 162 of 1503



from a Foreign Subsidiary (a “Foreign Casualty Event”), the Specified Sale-Leaseback Net Proceeds of
any Specified Sale-Leaseback Transaction by a Foreign Subsidiary (a “Foreign Sale-Leaseback”) or all or
a portion of Excess Cash Flow are prohibited or delayed by applicable local law from being repatriated to
the United States, the portion of such Net Proceeds, Specified Sale-Leaseback Net Proceeds or Excess Cash
Flow so affected will not be required to be applied to repay Term Loans at the times provided in this Section
2.05(2) but may be retained by the applicable Foreign Subsidiary so long, but only so long, as the applicable
local law will not permit repatriation to the United States (the Borrower hereby agreeing to cause the
applicable Foreign Subsidiary to promptly take all commercially reasonable actions available under by the
applicable local law to permit such repatriation), and once such repatriation of any of such affected Net
Proceeds, Specified Sale-Leaseback Net Proceeds or Excess Cash Flow is permitted under the applicable
local law such repatriation will be promptly effected and an amount equal to such repatriated Net Proceeds
or Excess Cash Flow will be promptly (and in any event not later than two (2) Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a result thereof) to the repayment
of the Term Loans pursuant to this Section 2.05(2) to the extent otherwise provided herein and (B) to the
extent that the Borrower has determined in good faith that repatriation of any or all or the Net Proceeds of
any Foreign Asset Sale or Foreign Casualty Event, the Specified Sale-Leaseback Net Proceeds of any
Foreign Sale-Leaseback or Excess Cash Flow would have a material adverse tax consequence (taking into
account any foreign tax credit or benefit actually realized in connection with such repatriation) with respect
to such Net Proceeds, Specified Sale-Leaseback Net Proceeds or Excess Cash Flow, the Net Proceeds,
Specified Sale-Leaseback Net Proceeds or Excess Cash Flow so affected may be retained by the applicable
Foreign Subsidiary.

                (i)     Interest, Funding Losses, etc. All prepayments under this Section 2.05 shall be
accompanied by all accrued interest thereon, together with, in the case of any such prepayment of a
Eurodollar Rate Loan on a date prior to the last day of an Interest Period therefor, any amounts owing in
respect of such Eurodollar Rate Loan pursuant to Section 3.05.

         Notwithstanding any of the other provisions of this Section 2.05, so long as no Event of Default
shall have occurred and be continuing, if any prepayment of Eurodollar Rate Loans is required to be made
under this Section 2.05 prior to the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurodollar Rate Loan prior to the last day of the Interest
Period therefor, the Borrower may, in its discretion, deposit an amount sufficient to make any such
prepayment otherwise required to be made thereunder together with accrued interest to the last day of such
Interest Period into a Cash Collateral Account until the last day of such Interest Period, at which time the
Administrative Agent shall be authorized (without any further action by or notice to or from the Borrower
or any other Loan Party) to apply such amount to the prepayment of such Loans in accordance with this
Section 2.05. Upon the occurrence and during the continuance of any Event of Default, the Administrative
Agent shall also be authorized (without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of the outstanding Loans in accordance with the
relevant provisions of this Section 2.05. Such deposit shall be deemed to be a prepayment of such Loans
by the Borrower for all purposes under this Agreement.

        Section 2.06     Termination or Reduction of Commitments.

        (1)    Optional. The Borrower may, upon written notice by the Borrower to the Administrative
Agent, terminate the unused Commitments of any Class, or from time to time permanently reduce the
unused Commitments of any Class, in each case without premium or penalty; provided that

                    (a) any such notice shall be received by the Administrative Agent three (3) Business
   Days prior to the date of termination or reduction, and

                                                     107
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 163 of 1503



                   (b) any such partial reduction shall be in an aggregate amount of $5.0 million or any
   whole multiple of $1.0 million in excess thereof or, if less, the entire amount thereof.

         (2)    Mandatory. The New Money First-Out Loan Commitment of each First-Out Lender on the
Closing Date shall be automatically and permanently reduced to $0 upon the making of such First-Out
Lender’s New Money First-Out Loans to the Borrower pursuant to Section 2.01(2). The Exchange First-
Out Loan Commitment of each First-Out Lender and the Second-Out Loan Commitment of each Second-
Out Lender, in each case, on the Closing Date shall be automatically and permanently reduced to $0 upon
the conversion of such Second Amendment Exchanging Lender’s Prepetition First Lien Term Loans and/or
Prepetition Second Lien Term Loans into Exchange First-Out Loans and/or Second-Out Loans pursuant to
Section 2.01(3) and the Plan of Reorganization.

        (3)     Application of Commitment Reductions. Upon any reduction of unused Commitments of
any Class, the Commitment of each Lender of such Class shall be reduced by such Lender’s Pro Rata Share
or other applicable share provided for under this Agreement of the amount by which such Commitments
are reduced (other than the termination of the Commitment of any Lender as provided in Section 3.07).

         Section 2.07     Repayment of Loans. The Borrower shall repay to the Administrative Agent for
the ratable account of the Appropriate Lenders (a) on the Maturity Date for the First-Out Loans, the
aggregate principal amount of all First-Out Loans outstanding on such date, (b)(x) on the first Business Day
of each May, August and November, commencing with May 3, 2021, ending during the fiscal year ending
January 29, 2022, an aggregate principal amount equal to 0.25% of the aggregate principal amount of all
Second-Out Loans outstanding on such date (after giving effect to any PIK Toggle exercised with respect
to such date) (which payments shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth in Section 2.05), (y) on the first Business Day of each February, May,
August and November ending during the fiscal year ending January 28, 2023, an aggregate principal amount
equal to 0.50% of the aggregate principal amount of all Second-Out Loans outstanding on such date (after
giving effect to any PIK Toggle exercised with respect to such date) (which payments shall be reduced as
a result of the application of prepayments in accordance with the order of priority set forth in Section 2.05)
and (z) on the first Business Day of each February, May, August and November ending thereafter, an
aggregate principal amount equal to 0.625% of the aggregate principal amount of all Second-Out Loans
outstanding on such date (after giving effect to any PIK Toggle exercised with respect to such date) (which
payments shall be reduced as a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05) and (c) on the Maturity Date for the Second-Out Loans, the aggregate
principal amount of all Second-Out Loans outstanding on such date.

        Section 2.08     Interest.

         (1)     Subject to the provisions of Section 2.08(2), (I) with respect to First-Out Loans, (a) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount thereof for each Interest Period
at a rate per annum equal to the Adjusted Eurodollar Rate for such Interest Period, respectively, plus the
Applicable Rate and (b) each Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable Borrowing date at a rate per annum equal to the Base Rate, plus the Applicable Rate
and (II) each Second-Out Loan shall bear interest on the outstanding principal amount thereof at a rate per
annum equal to (a) so long as the Borrower has not elected to exercise the PIK Toggle for the applicable
Interest Period pursuant to Section 2.08(4), 10.00% and (b) if the Borrower has elected to exercise the PIK
Toggle for the applicable Interest Period pursuant to Section 2.08(4), 13.00% (consisting of interest payable
in Same Day Funds of 5.00% and PIK Interest of 8.00%) (the “PIK Rate”).

       (2)     During the continuance of an Event of Default, the Borrower shall pay interest on past due
amounts at a rate per annum at all times equal to the Default Rate to the fullest extent permitted by
                                                    108
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 164 of 1503



applicable Laws; provided that, no interest at the Default Rate shall accrue or be payable to a Defaulting
Lender so long as such Lender shall be a Defaulting Lender. Accrued and unpaid interest based on the
Default Rate (including interest on interest) shall be due and payable upon demand.

        (3)      Interest on each Loan shall be due and payable in arrears on each Interest Payment Date
applicable thereto and at such other times as may be specified herein. Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

          (4)     So long as no Default or Event of Default in respect of the Second-Out Loans exists or
would result from the exercise of the PIK Toggle, the Borrower may elect, in its sole discretion (such right
to elect, the “PIK Toggle”), to have interest that accrues on the Second-Out Loans during an Interest Period
to be paid (i) partially in the form of PIK Interest at the applicable rate set forth in Section 2.08(1) and (ii)
partially in Same Day Funds as described herein at the applicable rate set forth in Section 2.08(1); provided
that the Borrower may elect to exercise the PIK Toggle with respect to no more than eight (8) Interest
Periods in the aggregate. Such election shall be made by providing irrevocable written notice to the
Administrative Agent by a Responsible Officer in the form attached as Exhibit R (each a “PIK Toggle
Notice”), which shall specify (i) the Interest Payment Date to which the PIK Toggle shall apply and (ii) the
number of PIK Toggles which have been exercised up to and including the date of such PIK Toggle Notice
(including the PIK Toggle that is the subject of the PIK Toggle Notice). Each such PIK Toggle Notice
must be received by the Administrative Agent not later than 12:00 p.m., New York City time five (5)
Business Days prior to the applicable Interest Payment Date, and shall be effective only with respect to
such Interest Payment Date. For the avoidance of doubt, if no PIK Toggle Notice is received with respect
to an Interest Payment Date in accordance with this Section 2.08(4), interest shall be payable on the Second-
Out Loans on such Interest Payment Date in cash at the applicable rate set forth in Section 2.08(1).

        Section 2.09   Fees. The Borrower shall pay to the Agents such fees as shall have been separately
agreed upon in the Agent Fee Letter in the amounts and at the times so specified. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever (except as expressly agreed
between the Borrower and the applicable Agent).

         Section 2.10     Computation of Interest and Fees. All computations of interest for Base Rate Loans
shall be made on the basis of a year of 365 days or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a 360-day year and actual days
elapsed. Interest shall accrue on each Loan for the day on which the Loan is made, and shall not accrue on
a Loan, or any portion thereof, for the day on which the Loan or such portion is paid; provided that any
Loan that is repaid on the same day on which it is made shall, subject to Section 2.12(1), bear interest for
one day. Each determination by the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

        Section 2.11      Evidence of Indebtedness.

         (1)     The Term Borrowings made by each Lender shall be evidenced by one or more accounts
or records maintained by such Lender and evidenced by one or more entries in the Register maintained by
the Administrative Agent, acting solely for purposes of Treasury Regulation Section 5f.103-1(c), as a non-
fiduciary agent for the Borrower, in each case in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be prima facie evidence absent manifest
error of the amount of the Term Borrowings made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with respect to the Obligations.
In the event of any conflict between the accounts and records maintained by any Lender and the accounts
                                                      109
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 165 of 1503



and records of the Administrative Agent, as set forth in the Register, in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest error. Upon the request of
any Lender, the Borrower shall execute and deliver to such Lender a Term Note payable to such Lender,
which shall evidence such Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Term Note and endorse thereon the date, Type (if applicable), amount and maturity of its
Loans and payments with respect thereto.

        (2)      [Reserved].

         (3)      Entries made in good faith by the Administrative Agent in the Register pursuant to
Section 2.11(1), and by each Lender in its account or accounts pursuant to Section 2.11(1), shall be
prima facie evidence of the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in the case of such account
or accounts, such Lender, under this Agreement and the other Loan Documents, absent manifest error;
provided that the failure of the Administrative Agent or such Lender to make an entry, or any finding
that an entry is incorrect, in the Register or such account or accounts shall not limit or otherwise affect
the obligations of the Borrower under this Agreement and the other Loan Documents.

        Section 2.12     Payments Generally.

        (1)       All payments to be made by the Borrower shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable Administrative Agent’s Office for
payment and in Same Day Funds not later than 2:00 p.m., New York time, on the date specified herein.
The Administrative Agent will promptly distribute to each Appropriate Lender its Pro Rata Share (or other
applicable share as provided herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. Any payments under this Agreement that are made later than 2:00 p.m., New
York time, shall be deemed to have been made on the next succeeding Business Day (but the Administrative
Agent may extend such deadline for purposes of computing interest and fees (but not beyond the end of
such day) in its sole discretion whether or not such payments are in process).

         (2)    If any payment to be made by the Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

         (3)      Unless the Borrower or any Lender has notified the Administrative Agent, prior to the date,
or in the case of any Borrowing of Base Rate Loans, prior to 1:00 p.m., New York time, on the date of such
Borrowing, any payment is required to be made by it to the Administrative Agent hereunder (in the case of
the Borrower, for the account of any Lender hereunder or, in the case of the Lenders, for the account of the
Borrower hereunder), that the Borrower or such Lender, as the case may be, will not make such payment,
the Administrative Agent may assume that the Borrower or such Lender, as the case may be, has timely
made such payment and may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that such payment was not in fact
made to the Administrative Agent in Same Day Funds, then:

                   (a) if the Borrower failed to make such payment, each Lender shall forthwith on
   demand repay to the Administrative Agent the portion of such assumed payment that was made available
   to such Lender in Same Day Funds, together with interest thereon in respect of each day from and
   including the date such amount was made available by the Administrative Agent to such Lender to the


                                                     110
  Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 166 of 1503



date such amount is repaid to the Administrative Agent in Same Day Funds at the applicable Overnight
Rate from time to time in effect; and

                 (b) if any Lender failed to make such payment, such Lender shall forthwith on demand
pay to the Administrative Agent the amount thereof in Same Day Funds, together with interest thereon
for the period from the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the applicable Overnight Rate from time to time in effect. When
such Lender makes payment to the Administrative Agent (together with all accrued interest thereon),
then such payment amount (excluding the amount of any interest which may have accrued and been paid
in respect of such late payment) shall constitute such Lender’s Loan included in the applicable
Borrowing. If such Lender does not pay such amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent may make a demand therefor upon the Borrower, and the Borrower
shall pay such amount, or cause such amount to be paid, to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing. Nothing herein shall be deemed to relieve any Lender from its obligation
to fulfill its Commitment or to prejudice any rights which the Administrative Agent or the Borrower
may have against any Lender as a result of any default by such Lender hereunder. A notice of the
Administrative Agent to any Lender or the Borrower with respect to any amount owing under this
Section 2.12(3) shall be conclusive, absent manifest error.

                 (c) If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in this Article II, and such funds are not made available to the
Borrower by the Administrative Agent because the conditions to the applicable Term Borrowing set
forth in Section 4.01 are not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to such Lender, without
interest.

                 (d) The obligations of the Lenders hereunder to make Loans are several and not joint.
The failure of any Lender to make any Loan on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan.

                 (e) Nothing herein shall be deemed to obligate any Lender to obtain the funds for any
Loan in any particular place or manner or to constitute a representation by any Lender that it has obtained
or will obtain the funds for any Loan in any particular place or manner.

                 (f) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all amounts due and payable
to the Administrative Agent and the Lenders under or in respect of this Agreement and the other Loan
Documents on any date, such payment shall be distributed by the Administrative Agent and applied by
the Administrative Agent and the Lenders in the order of priority set forth in Section 8.03 (or otherwise
expressly set forth herein). If the Administrative Agent receives funds for application to the Obligations
of the Loan Parties under or in respect of the Loan Documents under circumstances for which the Loan
Documents do not specify the manner in which such funds are to be applied, the Administrative Agent
may, but shall not be obligated to, elect to distribute such funds to each of the Lenders in accordance
with such Lender’s Pro Rata Share or other applicable share provided for under this Agreement of the
sum of the Outstanding Amount of all Loans outstanding at such time, in repayment or prepayment of
such of the outstanding Loans or other Obligations then owing to such Lender.



                                                 111
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 167 of 1503



         Section 2.13     Sharing of Payments. Other than as expressly provided elsewhere herein
(including with respect to any discounted prepayment of Term Loans pursuant to Section 2.05(2)(e) or
2.05(2)(g)), if any Lender of any Class shall obtain payment in respect of any principal of or interest on
account of the Loans of such Class made by it (whether voluntary, involuntary, through the exercise of any
right of setoff, or otherwise) in excess of its ratable share (or other share contemplated hereunder) thereof,
such Lender shall immediately (1) notify the Administrative Agent of such fact, and (2) purchase from the
other Lenders such participations in the Loans of such Class made by them, as shall be necessary to cause
such purchasing Lender to share the excess payment in respect of any principal of or interest on such Loans
of such Class, pro rata with each of them; provided that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the purchasing Lender in its discretion), such purchase
shall to that extent be rescinded and each other Lender shall repay to the purchasing Lender the purchase
price paid therefor, together with an amount equal to such paying Lender’s ratable share (according to the
proportion of (a) the amount of such paying Lender’s required repayment to (b) the total amount so
recovered from the purchasing Lender) of any interest or other amount paid or payable by the purchasing
Lender in respect of the total amount so recovered, without further interest thereon. For avoidance of doubt,
the provisions of this Section 2.13 shall not be construed to apply to (i) any payment made by the Borrower
pursuant to and in accordance with the express terms of this Agreement as in effect from time to time
(including the application of funds arising from the existence of a Defaulting Lender) or (ii) any payment
obtained by a Lender as consideration for the assignment of or sale of a participation in any of its Loans to
any assignee or participant permitted hereunder. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by applicable Law, exercise all its
rights of payment (including the right of setoff, but subject to Section 10.10) with respect to such
participation as fully as if such Lender were the direct creditor of the Borrower in the amount of such
participation. Each Lender that purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions and other communications
under this Agreement with respect to the portion of the Obligations purchased to the same extent as though
the purchasing Lender were the original owner of the Obligations purchased.

        Section 2.14     [Reserved].

        Section 2.15     Refinancing Amendments.

        (1)     Refinancing Loans. At any time after the Closing Date, the Borrower may obtain, from any
Lender or any Additional Lender, Credit Agreement Refinancing Indebtedness in respect of all or any
portion of the Term Loans then outstanding under this Agreement, in the form of Refinancing Loans or
Refinancing Commitments in each case pursuant to a Refinancing Amendment.

         (2)     Refinancing Amendments. The effectiveness of any Refinancing Amendment will be
subject only to the satisfaction on the date thereof of such conditions precedent as may be requested by the
providers of the applicable Refinancing Loans. The Administrative Agent will promptly notify each Lender
as to the effectiveness of each Refinancing Amendment. Refinancing Amendments may, without the
consent of any other Lenders, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate in the reasonable opinion of the Administrative Agent and the Borrower,
to effect the provisions of this Section 2.15 and to reflect the existence and terms of the Refinancing Loans
incurred pursuant thereto (including any amendments necessary to treat the Term Loans subject thereto as
Refinancing Term Loans). A Refinancing Amendment may (a) extend or add “call protection” to any
existing Class of Term Loans, including amendments to Section 2.18, (b) amend the schedule of
amortization payments relating to any existing tranche of Term Loans, including amendments to Section
2.07 (provided that any such amendment shall not decrease the dollar amount of any amortization payment
to any Lender that would have otherwise been payable to such Lender prior to the effectiveness of the
                                                    112
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 168 of 1503



applicable Refinancing Amendment) and (c) make other amendments to the terms of any existing Term
Loans, in the case of each clause (a), (b) and (c), so that such Refinancing Term Loans and the applicable
existing Term Loans form the same Class of Term Loans; provided that such amendments are not adverse
to the applicable existing Term Lenders (as determined in good faith by the Borrower). Each of the parties
hereto hereby agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement and the
other Loan Documents, as applicable, will be amended to the extent necessary to reflect the existence and
terms of the Refinancing Loans. At the request of the Administrative Agent, the Borrower shall deliver an
Officer’s Certificate to the Administrative Agent, certifying that the conditions and requirements with
respect to such Refinancing Loans set forth in this Section 2.15 have been met and such Refinancing
Amendment is authorized under this Section 2.15 (upon which the Administrative Agent may conclusively
rely without independent inquiry).

        (3)      Required Consents. Any Refinancing Amendment may, without the consent of any Person
other than the Administrative Agent, the Borrower and the Persons providing the applicable Refinancing
Loans, effect such amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the Borrower, to effect the
provisions of this Section 2.15. This Section 2.15 supersedes any provision in this Agreement to the contrary
(including Section 10.01).

         (4)    Providers of Refinancing Loans. Refinancing Loans may be provided by any existing
Lender (it being understood that no existing Lender shall have an obligation to make all or any portion of
any Refinancing Loan) or by any Additional Lender on terms permitted by this Section 2.15; provided that
the Administrative Agent shall have consented (in each case, such consent not to be unreasonably withheld,
conditioned or delayed) to any such Person’s providing Refinancing Loans or Refinancing Commitments
if such consent would be required under Section 10.07(b)(iii) for an assignment of Loans or Commitments
to such Person. For the avoidance of doubt, any Affiliated Lender that provides any Refinancing Term
Loans will be subject to the limitations on Affiliated Lenders set forth in Section 10.07(h) (including the
Affiliated Lender Cap).

        Section 2.16     Extensions of Loans.

          (1)       Extension Offers. Pursuant to one or more offers (each, an “Extension Offer”) made from
time to time by the Borrower to all Lenders holding Loans or Commitments of a particular Class with a like
Maturity Date, the Borrower may extend such Maturity Date and otherwise modify the terms of such Loans
or Commitments pursuant to the terms set forth in an Extension Offer (each, an “Extension,” and each
group of Loans or Commitments so extended, as well as any Loans of the same Class not so extended, each
being a “tranche” for purposes of this Section 2.16). Each Extension Offer will specify the minimum
amount of Loans or Commitments with respect to which an Extension Offer may be accepted, which will
be an integral multiple of $1.0 million and an aggregate principal amount that is not less than $10.0 million,
or if less, (a) the aggregate principal amount of such Loans outstanding or (b) such lesser minimum amount
as is approved by the Administrative Agent, such consent not to be unreasonably withheld, conditioned or
delayed. Extension Offers will be made on a pro rata basis to all Lenders holding Loans or Commitments
of a particular Class with a like Maturity Date. If the aggregate outstanding principal amount of such Loans
(calculated on the face amount thereof) or Commitments in respect of which Lenders have accepted an
Extension Offer exceeds the maximum aggregate principal amount of Loans or Commitments offered to be
extended pursuant to such Extension Offer, then the Loans or Commitments of such Lenders will be
extended ratably up to such maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Lenders have accepted such Extension Offer. There
is no requirement that any Extension Offer or Extension Amendment (defined as follows) be subject to any
“most favored nation” pricing provisions, any condition on the non-existence of any Default or Event of
Default or any financial ratio tests. The terms of an Extension Offer shall be determined by the Borrower,
                                                    113
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 169 of 1503



and Extension Offers may contain one or more conditions to their effectiveness, including a condition that
a minimum amount of Loans or Commitments of any or all applicable tranches be tendered.

         (2)      Extension Amendments. The Lenders hereby irrevocably authorize the Administrative
Agent to enter into amendments to this Agreement and the other Loan Documents (each, an “Extension
Amendment”) as may be necessary or appropriate in order to effect the provisions of this Section 2.16,
establish new tranches in respect of Extended Loans and Extended Commitments and such amendments as
permitted by clause (5) below as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of such Extended Loans and
Extended Commitments. An Extension Amendment may (a) extend or add “call protection” to any existing
Class of Term Loans, including amendments to Section 2.18, (b) amend the schedule of amortization
payments relating to any existing tranche of Term Loans, including amendments to Section 2.07 (provided
that any such amendment shall not decrease the dollar amount of any amortization payment to any Lender
that would have otherwise been payable to such Lender prior to the effectiveness of the applicable Extension
Amendment) and (c) make other amendments to the terms of any existing Term Loans, in the case of each
clause (a), (b) and (c), so that such Extended Loans and the applicable existing Term Loans form the same
Class of Term Loans; provided that such amendments are not adverse to the existing Term Loan Lenders
(as determined in good faith by the Borrower). At the request of the Administrative Agent, the Borrower
shall deliver an Officer’s Certificate to the Administrative Agent, certifying that the conditions and
requirements with respect to such Extension Loans set forth in this Section 2.16 have been met and such
Extension Amendment is authorized under this Section 2.16 (upon which the Administrative Agent may
conclusively rely without independent inquiry). This Section 2.16 supersedes any provision(s) in Section
2.13 or 10.01 to the contrary. Except as otherwise set forth in an Extension Offer, there will be no conditions
to the effectiveness of an Extension Amendment. Extensions will not constitute a voluntary or mandatory
payment or prepayment for purposes of this Agreement. Any Lender of an existing Class of Term Loans
that elects not to participate in Extended Loans or Extended Commitments of such Class of Term Loans
shall be referred to herein as a “Non-Extended Lender”.

        (3)     Terms of Extension Offers and Extension Amendments. The terms of any Extended Loans
and Extended Commitments will be set forth in an Extension Offer and as agreed between the Borrower
and the Extending Lenders accepting such Extension Offer; provided that:

                    (a) the final maturity date of such Extended Loans and Extended Commitments will
   be no earlier than the Latest Maturity Date applicable to the Loans or Commitments subject to such
   Extension Offer;

                    (b) the Weighted Average Life to Maturity of any Extended Loans that are Term Loans
   will be no shorter than the remaining Weighted Average Life to Maturity of the Term Loans subject to
   such Extension Offer;

                   (c) any Extended Loans that are Term Loans may receive mandatory repayments or
   prepayments in an amount not more than the amount that would have been received by the applicable
   Term Loans from which such Extended Loans are converted (in each case, other than pursuant to a
   refinancing) and may participate on a pro rata basis, greater than pro rata basis or less than pro rata basis
   in any voluntary prepayments of the Term Loans;

                    (d) such Extended Loans and Extended Commitments are not secured by any assets or
   property that does not constitute Collateral and may not be secured on a senior basis to the existing Term
   Loans (provided that such Extended Loans and Extended Commitments may be senior in right of
   payment (including pursuant to any “waterfall”) to other Term Loans to the same extent as the applicable
   Term Loans from which such Extended Loans are converted);
                                                     114
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 170 of 1503



                   (e) such Extended Loans and Extended Commitments are not guaranteed by any
   Subsidiary of the Borrower other than a Subsidiary Guarantor; and

                   (f) the covenants and events of default applicable to Extended Loans or Extended
   Commitments are substantially identical to, or, taken as a whole, no more favorable to the Lenders
   providing such Extended Loans or Extended Commitments than, those applicable to the Loans subject
   to such Extension Offer, as determined in good faith by a Responsible Officer of the Borrower in its
   reasonable judgment; provided that this clause (f) will not apply:

                        (A)      [reserved] or

                        (B)      to any of the following:

                                 (1)     terms addressed in the preceding clauses (a) through (e),

                                 (2)     interest rate, fees, funding discounts and other pricing terms,

                                 (3)     redemption, prepayment or other premiums,

                                 (4)     optional redemption or prepayment terms and

                                (5)     covenants and events of default applicable only to periods after
                        the Latest Maturity Date at the time of incurrence of such Indebtedness.

Any Extended Loans will constitute a separate tranche of Term Loans from the Term Loans held by Lenders
that did not accept the applicable Extension Offer.

         (4)       Required Consents. No consent of any Lender or any other Person will be required to
effectuate any Extension, other than the consent of the Administrative Agent (such consent not to be
unreasonably withheld, delayed or conditioned), the Borrower and the applicable Extending Lender. The
transactions contemplated by this Section 2.16 (including, for the avoidance of doubt, payment of any
interest, fees or premium in respect of any Extended Loans on such terms as may be set forth in the relevant
Extension Offer) will not require the consent of any other Lender or any other Person, and the requirements
of any provision of this Agreement or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section 2.16 will not apply to any of the
transactions effected pursuant to this Section 2.16.

        Section 2.17    Defaulting Lenders.

         (1)     Adjustments. Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

                     (a) Waivers and Amendments. That Defaulting Lender’s right to approve or
   disapprove of any amendment, waiver or consent with respect to this Agreement shall be restricted as
   set forth in Section 10.01.

                  (b) Reallocation of Payments. Any payment of principal, interest, fees or other
   amounts received by any Agent for the account of that Defaulting Lender (whether voluntary or
   mandatory, at maturity, pursuant to Article VIII or otherwise), shall be applied at such time or times as
   may be determined by such Agent as follows: first, to the payment of any amounts owing by that

                                                   115
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 171 of 1503



   Defaulting Lender to any Agent hereunder; second, as the Borrower may request (so long as no Default
   or Event of Default has occurred and is continuing), to the funding of any Loan in respect of which that
   Defaulting Lender has failed to fund its portion thereof as required by this Agreement, as determined by
   the Administrative Agent; third, if so determined by the Administrative Agent and the Borrower, to be
   held in a non-interest bearing deposit account and released in order to satisfy obligations of that
   Defaulting Lender to fund Loans under this Agreement; fourth, to the payment of any amounts owing
   to the Lenders, as a result of any judgment of a court of competent jurisdiction obtained by any Lender,
   against that Defaulting Lender as a result of that Defaulting Lender’s breach of its obligations under this
   Agreement; fifth, so long as no Default or Event of Default has occurred and is continuing, to the
   payment of any amounts owing to the Borrower as a result of any judgment of a court of competent
   jurisdiction obtained by the Borrower against that Defaulting Lender as a result of that Defaulting
   Lender’s breach of its obligations under this Agreement; and sixth, to that Defaulting Lender or as
   otherwise directed by a court of competent jurisdiction; provided that if (i) such payment is a payment
   of the principal amount of any Loans s in respect of which that Defaulting Lender has not fully funded
   its appropriate share and (ii) such Loans were made at a time when the conditions set forth in Section
   4.01 were satisfied or waived, such payment shall be applied solely to pay the Loans of all Non-
   Defaulting Lenders on a pro rata basis prior to being applied to the payment of any Loans of that
   Defaulting Lender. Any payments, prepayments or other amounts payable to a Defaulting Lender that
   are applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed paid to and redirected
   by that Defaulting Lender, and each Lender irrevocably consents hereto.

         (2)     Defaulting Lender Cure. If the Borrower and the Administrative Agent agree in writing in
their sole discretion that a Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the extent applicable, purchase
that portion of outstanding Loans of the other Lenders, whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender; provided further that
except to the extent otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.

        Section 2.18     Prepayment Premium and Make-whole Amount.

        (1)      [reserved].

        (2)      In the event that all or any portion of the First-Out Loans are repaid, prepaid or accelerated
for any reason, including as a result of any mandatory prepayments, voluntary prepayments, payments or
acceleration made following the occurrence and during the continuance of an Event of Default, including
an Event of Default resulting from the commencement of any proceeding under the Bankruptcy Code in
respect of any Loan Party or any Subsidiary thereof, and notwithstanding any acceleration (for any reason)
of the Obligations pursuant to the terms hereof (other than (x) mandatory prepayments pursuant to Section
2.05(2)(a) or (y) amortization payments pursuant to Section 2.07), the Borrower shall pay to the
Administrative Agent, for the benefit of Lenders holding such First-Out Loans as an inducement for making
(or deemed making) the First-Out Loans (and not as a penalty) an amount equal to the Prepayment Premium,
which Prepayment Premium shall be fully earned, and due and payable, on the date of such payment or
prepayment, or on the date such payment or prepayment is required (or deemed) to be made, as applicable,
and non-refundable when made.

        (3)    In the event that, on or prior to third (3rd) anniversary of the Closing Date, all or any portion
of the Second-Out Loans are accelerated based upon an Event of Default pursuant to Section 8.01(6), and
                                                     116
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 172 of 1503



notwithstanding any acceleration (for any reason) of the Obligations pursuant to the terms hereof, the
Borrower shall pay to the Administrative Agent, for the benefit of Lenders holding such Second-Out Loans,
as an inducement for making (deemed making) of the Second-Out Loans (and not as a penalty), an amount
equal to the Make-whole Amount, which Make-whole Amount shall be fully earned, and due and payable,
on the date of such payment or prepayment, or on the date such payment or prepayment is required (or
deemed) to be made, as applicable, and non-refundable when made.

         (4)    In view of the impracticability and extreme difficulty of ascertaining actual damages and
by mutual agreement of the parties as to a reasonable calculation of the Lenders’ lost profits as a result
thereof, any Prepayment Premium or Make-whole Amount that is due and payable upon an optional or
mandatory prepayment of the First-Out Loans, or upon an acceleration of the First-Out Loans or the Second-
Out Loans shall in each case be presumed to be the liquidated damages sustained by the Lenders as the
result of payment or acceleration, as applicable, and the Borrower and Guarantors agree that the Prepayment
Premium and Make-whole Amount is reasonable under the circumstances currently existing. The
Prepayment Premium and Make-whole Amount shall also be payable in the event the applicable
Obligations (and/or this Agreement) are satisfied or released by foreclosure (whether by power of judicial
proceeding), deed in lieu of foreclosure or by any other similar means. THE BORROWER AND EACH
GUARANTOR EXPRESSLY WAIVES (TO THE FULLEST EXTENT IT MAY LAWFULLY DO SO)
THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR
MAY PROHIBIT THE COLLECTION OF THE FOREGOING PREPAYMENT PREMIUM OR MAKE-
WHOLE AMOUNT IN CONNECTION WITH ANY ACCELERATION OF THE LOANS. The Borrower
and each Guarantor expressly agrees (to the fullest extent that it may lawfully do so) that: (A) the
Prepayment Premium and Make-whole Amount is reasonable and is the product of an arm’s-length
transaction between sophisticated business people, ably represented by counsel; (B) the Prepayment
Premium and Make-whole Amount shall be payable notwithstanding the then prevailing market rates at the
time payment is made; (C) there has been a course of conduct between the Lenders and the Borrower and
Guarantors giving specific consideration in this transaction for such agreement to pay the Prepayment
Premium and the Make-whole Amount; and (D) the Borrower and each Guarantor shall each be estopped
hereafter from claiming differently than as agreed to in this paragraph. The Borrower and each Guarantor
expressly acknowledges that its agreement to pay the Prepayment Premium and Make-whole Amount to
the Lenders as herein described is a material inducement to the Lenders to provide the Commitments and
make the Loans.

        Section 2.19    Permitted Debt Exchanges.

         (1)     Notwithstanding anything to the contrary contained in this Agreement, pursuant to one or
more offers (each, a “Permitted Debt Exchange Offer”) made from time to time by the Borrower to all
Lenders (other than, with respect to any Permitted Debt Exchange Offer that constitutes an offering of
securities, any Lender that, if requested by the Borrower, is unable to certify that it is (i) a “qualified
institutional buyer” (as defined in Rule 144A under the Securities Act), (ii) an institutional “accredited
investor” (as defined in Rule 501 under the Securities Act) or (iii) not a “U.S. person” (as defined in Rule
902 under the Securities Act)) with outstanding Term Loans of a particular Class, the Borrower may from
time to time consummate one or more exchanges of such Term Loans for Indebtedness (in the form of
senior secured, senior unsecured, senior subordinated, or subordinated notes or loans) (such Indebtedness,
“Permitted Debt Exchange Notes” and each such exchange, a “Permitted Debt Exchange”), so long as
the following conditions are satisfied:

                 (i)     each such Permitted Debt Exchange Offer shall be made on a pro rata basis to the
        Lenders (other than, with respect to any Permitted Debt Exchange Offer that constitutes an offering
        of securities, any Lender that, if requested by the Borrower, is unable to certify that it is (i) a
        “qualified institutional buyer” (as defined in Rule 144A under the Securities Act), (ii) an
                                                   117
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 173 of 1503



 institutional “accredited investor” (as defined in Rule 501 under the Securities Act) or (iii) not a
 “U.S. person” (as defined in Rule 902 under the Securities Act)) of each applicable Class based on
 their respective aggregate principal amounts of outstanding Term Loans under each such Class;

         (ii)    the aggregate principal amount (calculated on the face amount thereof) of such
 Permitted Debt Exchange Notes shall not exceed the aggregate principal amount (calculated on the
 face amount thereof) of Term Loans so refinanced, except to the extent a different incurrence basket
 pursuant Section 7.02 is utilized and with respect to an amount equal to any fees, expenses,
 commissions, underwriting discounts and premiums payable in connection with such Permitted
 Debt Exchange;

         (iii)    the stated final maturity of such Permitted Debt Exchange Notes is not earlier than
 the latest Maturity Date for the Class or Classes of Term Loans being exchanged, and such stated
 final maturity is not subject to any conditions that could result in such stated final maturity
 occurring on a date that precedes such latest maturity date (it being understood that acceleration or
 mandatory repayment, prepayment, redemption or repurchase of such Permitted Debt Exchange
 Notes upon the occurrence of an event of default, a change in control, an event of loss or an asset
 disposition shall not be deemed to constitute a change in the stated final maturity thereof);

         (iv)     such Permitted Debt Exchange Notes are not required to be repaid, prepaid,
 redeemed, repurchased or defeased, whether on one or more fixed dates, upon the occurrence of
 one or more events or at the option of any holder thereof (except, in each case, upon the occurrence
 of an event of default, a change in control, an event of loss or an asset disposition) prior to the latest
 Maturity Date for the Class or Classes of Term Loans being exchanged, provided that,
 notwithstanding the foregoing, scheduled amortization payments (however denominated, including
 scheduled offers to repurchase) of such Permitted Debt Exchange Notes shall be permitted so long
 as the Weighted Average Life to Maturity of such Indebtedness shall be longer than the remaining
 Weighted Average Life to Maturity of the Class or Classes of Term Loans being exchanged;

         (v)    no Restricted Subsidiary is a borrower or guarantor with respect to such
 Indebtedness unless such Restricted Subsidiary is or substantially concurrently becomes a Loan
 Party;

         (vi)     if such Permitted Debt Exchange Notes are secured, such Permitted Debt
 Exchange Notes are secured on a pari passu basis or junior priority basis to the Obligations and (A)
 such Permitted Debt Exchange Notes are not secured by any assets not securing the Obligations
 unless such assets substantially concurrently secure the Obligations and (B) the beneficiaries
 thereof (or an agent on their behalf) shall become party to the Applicable Intercreditor Agreement;

         (vii)    the terms and conditions of such Permitted Debt Exchange Notes (excluding
 pricing and optional prepayment or redemption terms or covenants or other provisions applicable
 only to periods after the Maturity Date of the Class or Classes of Term Loans being exchanged)
 reflect market terms and conditions at the time of incurrence or issuance; provided that if such
 Permitted Debt Exchange Notes contain any financial maintenance covenants, such covenants shall
 not be more restrictive than (or in addition to) those contained in this Agreement (unless such
 covenants are also added for the benefit of the Lenders under this Agreement, in which case any
 requirement to so comply shall not require the consent of any Lender or Agent hereunder);

       (viii)    all Term Loans exchanged under each applicable Class by the Borrower pursuant
 to any Permitted Debt Exchange shall automatically be cancelled and retired by the Borrower on
 date of the settlement thereof (and, if requested by the Administrative Agent, any applicable
                                               118
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 174 of 1503



        exchanging Lender shall execute and deliver to the Administrative Agent an Assignment and
        Assumption, or such other form as may be reasonably requested by the Administrative Agent, in
        respect thereof pursuant to which the respective Lender assigns its interest in the Term Loans being
        exchanged pursuant to the Permitted Debt Exchange to the Borrower for immediate cancellation),
        and accrued and unpaid interest on such Term Loans shall be paid to the exchanging Lenders on
        the date of consummation of such Permitted Debt Exchange, or, if agreed to by the Borrower and
        the Administrative Agent, the next scheduled Interest Payment Date with respect to such Term
        Loans (with such interest accruing until the date of consummation of such Permitted Debt
        Exchange);

                (ix)     if the aggregate principal amount of all Term Loans (calculated on the face amount
        thereof) of a given Class tendered by Lenders in respect of the relevant Permitted Debt Exchange
        Offer (with no Lender being permitted to tender a principal amount of Term Loans which exceeds
        the principal amount thereof of the applicable Class actually held by it) shall exceed the maximum
        aggregate principal amount of Term Loans of such Class offered to be exchanged by the Borrower
        pursuant to such Permitted Debt Exchange Offer, then the Borrower shall exchange Term Loans
        under the relevant Class tendered by such Lenders ratably up to such maximum based on the
        respective principal amounts so tendered, or, if such Permitted Debt Exchange Offer shall have
        been made with respect to multiple Classes without specifying a maximum aggregate principal
        amount offered to be exchanged for each Class, and the aggregate principal amount of all Term
        Loans (calculated on the face amount thereof) of all Classes tendered by Lenders in respect of the
        relevant Permitted Debt Exchange Offer (with no Lender being permitted to tender a principal
        amount of Term Loans which exceeds the principal amount thereof actually held by it) shall exceed
        the maximum aggregate principal amount of Term Loans of all relevant Classes offered to be
        exchanged by the Borrower pursuant to such Permitted Debt Exchange Offer, then the Borrower
        shall exchange Term Loans across all Classes subject to such Permitted Debt Exchange Offer
        tendered by such Lenders ratably up to such maximum amount based on the respective principal
        amounts so tendered;

                 (x)    all documentation in respect of such Permitted Debt Exchange shall be consistent
        with the foregoing, and all written communications generally directed to the Lenders in connection
        therewith shall be in form and substance consistent with the foregoing and made in consultation
        with the Borrower and the Administrative Agent; and

               (xi)     any applicable Minimum Tender Condition or Maximum Tender Condition, as the
        case may be, shall be satisfied or waived by the Borrower.

Notwithstanding anything to the contrary herein, no Lender shall have any obligation to agree to have any
of its Loans or Term Commitments exchanged pursuant to any Permitted Debt Exchange Offer.

        (2)      With respect to all Permitted Debt Exchanges effected by the Borrower pursuant to this
Section 2.19, such Permitted Debt Exchange Offer shall be made for not less than $10,000,000 in aggregate
principal amount of Term Loans, provided that subject to the foregoing the Borrower may at its election
specify (A) as a condition (a “Minimum Tender Condition”) to consummating any such Permitted Debt
Exchange that a minimum amount (to be determined and specified in the relevant Permitted Debt Exchange
Offer in the Borrower’s discretion) of Term Loans of any or all applicable Classes be tendered and/or (B)
as a condition (a “Maximum Tender Condition”) to consummating any such Permitted Debt Exchange
that no more than a maximum amount (to be determined and specified in the relevant Permitted Debt
Exchange Offer in the Borrower’s discretion) of Term Loans of any or all applicable Classes will be
accepted for exchange. The Administrative Agent and the Lenders hereby acknowledge and agree that the
provisions of Sections 2.05, 2.06, and 2.13 do not apply to the Permitted Debt Exchange and the other
                                                   119
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 175 of 1503



transactions contemplated by this Section 2.19 and hereby agree not to assert any Default or Event of
Default in connection with the implementation of any such Permitted Debt Exchange or any other
transaction contemplated by this Section 2.19.

         (3)     In connection with each Permitted Debt Exchange, the Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as may be agreed by the
Administrative Agent) prior written notice thereof, and the Borrower and the Administrative Agent, acting
reasonably, shall mutually agree to such procedures as may be necessary or advisable to accomplish the
purposes of this Section 2.19; provided that the terms of any Permitted Debt Exchange Offer shall provide
that the date by which the relevant Lenders are required to indicate their election to participate in such
Permitted Debt Exchange shall be not less than five (5) Business Days following the date on which the
Permitted Debt Exchange Offer is made. The Borrower shall provide the final results of such Permitted
Debt Exchange to the Administrative Agent no later than three (3) Business Days prior to the proposed date
of effectiveness for such Permitted Debt Exchange (or such shorter period agreed to by the Administrative
Agent in its sole discretion) and the Administrative Agent shall be entitled to conclusively rely on such
results.

        (4)     The Borrower shall be responsible for compliance with, and hereby agrees to comply with,
all applicable securities and other laws in connection with each Permitted Debt Exchange, it being
understood and agreed that (i) neither the Administrative Agent nor any Lender assumes any responsibility
in connection with the Borrower’s compliance with such laws in connection with any Permitted Debt
Exchange and (ii) each Lender shall be solely responsible for its compliance with any applicable “insider
trading” laws and regulations to which such Lender may be subject under the Exchange Act.

        Section 2.20 Limitation on Refinancing. Notwithstanding anything to the contrary herein, from
and after the Closing Date, no Permitted Debt Exchange Notes, Refinancing Term Loan, Refinancing Loan,
Extended Loan, Replacement Loan, Refinancing Indebtedness or other Indebtedness incurred pursuant to
Section 7.02 to Refinance any Term Loans may be incurred unless such incurrence is approved by the
Required Lenders and complies in all respect with Section 7.14.

                                             ARTICLE III

                           Taxes, Increased Costs Protection and Illegality

        Section 3.01    Taxes.

        (1)     Except as required by applicable Law, any and all payments by any Loan Party to or for
the account of any Agent or any Lender under any Loan Document shall be made free and clear of and
without deduction or withholding for any Taxes.

         (2)    If any Loan Party or any other applicable withholding agent is required by applicable Law
(as determined in the good faith discretion of such Loan Party or withholding agent) to make any deduction
or withholding on account of any Taxes from any sum paid or payable by any Loan Party to any Lender or
Agent under any of the Loan Documents:

                   (a) the applicable Loan Party shall notify the Administrative Agent of any such
   requirement or any change in any such requirement as soon as such Loan Party becomes aware of it;

                  (b) the applicable Loan Party or other applicable withholding agent shall be entitled
   to make such deduction or withholding and shall pay any amounts deducted or withheld to the relevant
   Governmental Authority any such Tax before the date on which penalties attach thereto, such payment
                                                  120
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 176 of 1503



   to be made (if the liability to pay is imposed on any Loan Party) for its own account or (if that liability
   is imposed on the Lender or Agent) on behalf of and in the name of the Lender or Agent (as applicable);

                     (c) if the Tax in question is a Non-Excluded Tax or Other Tax, the sum payable to
   such Lender or Agent (as applicable) shall be increased by such Loan Party to the extent necessary to
   ensure that, after the making of any required deduction or withholding for Non-Excluded Taxes or Other
   Taxes (including any deductions or withholdings for Non-Excluded Taxes or Other Taxes attributable
   to any payments required to be made under this Section 3.01), such Lender or such Agent (as applicable)
   receives on the due date a net sum equal to what it would have received had no such deduction or
   withholding been required or made; and

                    (d) within thirty days after paying any sum from which it is required by Law to make
   any deduction or withholding, and within thirty days after the due date of payment of any Tax which it
   is required by clause (b) above to pay, the Borrower shall deliver to the Administrative Agent evidence
   reasonably satisfactory to the other affected parties of such deduction or withholding and of the
   remittance thereof to the relevant Governmental Authority.

        (3)      Status of Lender. The Administrative Agent and each Lender shall, at such times as are
reasonably requested by the Borrower or the Administrative Agent, provide the Borrower and the
Administrative Agent with any documentation prescribed by Laws or reasonably requested by the Borrower
or the Administrative Agent certifying as to any entitlement of the Administrative Agent and such Lender,
as applicable, to an exemption from, or reduction in, withholding Tax with respect to any payments to be
made to the Administrative Agent or such Lender under any Loan Document. In addition, Administrative
Agent or any Lender, if reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to determine whether or not
the Administrative Agent or such Lender is subject to backup withholding or information reporting
requirements. Each such Lender or Administrative Agent shall, whenever a lapse in time or change in
circumstances renders such documentation (including any specific documentation required below in this
Section 3.01(3)) obsolete, expired or inaccurate in any material respect, deliver promptly to the Borrower
and the Administrative Agent updated or other appropriate documentation (including any new
documentation reasonably requested by the Borrower or the Administrative Agent) or promptly notify the
Borrower and Administrative Agent of its inability to do so.

                Without limiting the foregoing:

                    (a) Each U.S. Lender shall deliver to the Borrower and the Administrative Agent on
   or before the date on which such Lender becomes a party to this Agreement two properly completed and
   duly signed copies of Internal Revenue Service Form W-9 certifying that such Lender is exempt from
   U.S. federal backup withholding.

                    (b) Each Foreign Lender shall deliver to the Borrower and the Administrative Agent
   on or before the date on which such Lender becomes a party to this Agreement (and from time to time
   thereafter upon the request of the Borrower or the Administrative Agent) whichever of the following is
   applicable:

                (i)     two properly completed and duly signed copies of Internal Revenue Service Form
        W-8BEN or W-8BEN-E, as applicable (or any successor forms) claiming eligibility for the benefits
        of an income tax treaty to which the United States is a party, and such other documentation as
        required under the Code,


                                                    121
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 177 of 1503



              (ii)    two properly completed and duly signed copies of Internal Revenue Service Form
        W-8ECI (or any successor forms),

                 (iii)   in the case of a Foreign Lender claiming the benefits of the exemption for portfolio
        interest under Section 871(h) or Section 881(c) of the Code, (A) two properly completed and duly
        signed certificates substantially in the form of Exhibit H (any such certificate, a “United States
        Tax Compliance Certificate”) and (B) two properly completed and duly signed copies of Internal
        Revenue Service Form W-8BEN or W-8BEN-E, as applicable (or any successor forms),

                 (iv)   to the extent a Foreign Lender is not the beneficial owner (for example, where the
        Foreign Lender is a partnership or a participating Lender), executed originals of Internal Revenue
        Service Form W-8IMY (or any successor forms) of the Foreign Lender, accompanied by a Form
        W-8ECI, Form W-8BEN or W-8BEN-E, as applicable, a United States Tax Compliance Certificate,
        Form W-9, Form W-8IMY and any other required information (or any successor forms) from each
        beneficial owner that would be required under this Section 3.01(3) if such beneficial owner were a
        Lender, as applicable (provided that if one or more beneficial owners are claiming the portfolio
        interest exemption, the United States Tax Compliance Certificate may be provided by such Foreign
        Lender on behalf of such beneficial owner), or

                (v)      two properly completed and duly signed copies of any other form prescribed by
        applicable U.S. federal income tax laws (including the Treasury Regulations) as a basis for claiming
        a complete exemption from, or a reduction in, United States federal withholding Tax on any
        payments to such Lender under the Loan Documents.

                     (c) If a payment made to a Lender under any Loan Document would be subject to Tax
   imposed by FATCA if such Lender were to fail to comply with the applicable reporting requirements of
   FATCA (including those contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
   Lender shall deliver to the Borrower and the Administrative Agent at the time or times prescribed by
   law and at such time or times reasonably requested by the Borrower or the Administrative Agent such
   documentation prescribed by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
   Code) and such additional documentation reasonably requested by the Borrower or the Administrative
   Agent as may be necessary for the Borrower and the Administrative Agent to comply with their
   obligations under FATCA and to determine that such Lender has complied with such Lender’s
   obligations under FATCA or to determine the amount to deduct and withhold from such payment. Solely
   for purposes of this paragraph, the term “FATCA” shall include any amendments made to FATCA after
   the date of this Agreement.

Notwithstanding any other provision of this clause (c), a Lender shall not be required to deliver any form
that such Lender is not legally eligible to deliver.

        (4)      In addition to the payments by a Loan Party required by Section 3.01(2), the Borrower shall
pay any Other Taxes to the relevant Governmental Authority in accordance with applicable law and as soon
as practicable after any payment of Taxes by the Borrower to a Governmental Authority pursuant to this
Section, the Borrower shall deliver to the Administrative Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the return reporting such
payment or other evidence of such payment reasonably satisfactory to the Administrative Agent.

       (5)      The Loan Parties shall, jointly and severally, indemnify a Lender or Agent (each a “Tax
Indemnitee”), within 10 days after written demand therefor, for the full amount of any Non-Excluded
Taxes paid or payable by such Tax Indemnitee on or attributable to any payment under or with respect to
any Loan Document, and any Other Taxes payable by such Tax Indemnitee (including Non-Excluded Taxes
                                                    122
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 178 of 1503



or Other Taxes imposed on or attributable to amounts payable under this Section 3.01), whether or not such
Taxes were correctly or legally imposed or asserted by the relevant Governmental Authority. A certificate
as to the amount of such payment or liability prepared in good faith and delivered by the Tax Indemnitee
or by the Administrative Agent on its own behalf or on behalf of another Tax Indemnitee, shall be
conclusive absent manifest error.

         (6)     If and to the extent that a Tax Indemnitee, in its sole discretion (exercised in good faith),
determines that it has received a refund of any Taxes as to which it has been indemnified pursuant to this
Section 3.01 (including by the payment of additional amounts pursuant to this Section 3.01), then such Tax
Indemnitee shall pay to the relevant Loan Party the amount of such refund, net of all out-of-pocket expenses
of the Tax Indemnitee (including any Taxes imposed with respect to such refund), and without interest
(other than any interest paid by the relevant Governmental Authority with respect to such refund), provided
that the Loan Party, upon the request of the Tax Indemnitee, agrees to repay the amount paid over by the
Tax Indemnitee (plus any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Tax Indemnitee to the extent the Tax Indemnitee is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this paragraph (6), in no event will
the Tax Indemnitee be required to pay any amount to a Loan Party pursuant to this paragraph (6) the
payment of which would place the Tax Indemnitee in a less favorable net after-Tax position than the Tax
Indemnitee would have been in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or additional amounts
with respect to such Tax had never been paid. This subsection shall not be construed to require a Tax
Indemnitee to make available its Tax returns (or any other information relating to its Taxes that it deems
confidential) to any Loan Party or any other Person.

        (7)     The agreements in this Section 3.01 shall survive the resignation, replacement, or removal
of any Agent or any assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments, the repayment, satisfaction or discharge of all Obligations under any Loan Document, and
the termination of this Agreement or any other Loan Document.

        (8)     For purposes of this Section, the term “Applicable Law” includes FATCA.

          Section 3.02     Illegality. If any Lender reasonably determines that any Change in Law has made
it unlawful, or that any Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is determined by reference to
the Eurodollar Rate, or to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on written notice thereof by such
Lender to the Borrower through the Administrative Agent, (1) any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended,
and (2) if such notice asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to avoid such illegality, be
reasonably determined by the Administrative Agent without reference to the Eurodollar Rate component of
the Base Rate, in each case until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of such notice, (a) the
Borrower may revoke any pending request for a Borrowing of, conversion to or continuation of Eurodollar
Rate Loans and shall, upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the Base Rate) and (b) if such
notice asserts the illegality of such Lender determining or charging interest rates based upon the Eurodollar
                                                    123
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 179 of 1503



Rate component of the Base Rate with respect to any Base Rate Loans, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such Lender without reference
to the Eurodollar Rate component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.

         Section 3.03   Inability to Determine Rates. If the Required Lenders reasonably determine that
for any reason in connection with any request for a Eurodollar Rate Loan or a conversion to or continuation
thereof that

         (1)     Dollar deposits are not being offered to banks in the London interbank eurodollar market
for the applicable amount and Interest Period of such Eurodollar Rate Loan,

        (2)     adequate and reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in connection with an existing
or proposed Base Rate Loan, or

       (3)     the Eurodollar Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of funding such Loan,

the Required Lenders will promptly notify the Administrative Agent and the Borrower, and upon receipt of
such notice, the Administrative Agent will promptly so notify the Borrower and each Lender. Thereafter,
(i) the obligation of the Lenders to make or maintain Eurodollar Rate Loans, as the case may be, shall be
suspended, and (ii) in the event of a determination described in the preceding sentence with respect to the
Eurodollar Rate component of the Base Rate, the utilization of the Eurodollar Rate component in
determining the Base Rate shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a Borrowing of Base Rate
Loans in the amount specified therein.

       Section 3.04     Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Rate Loan.

        (1)     Increased Costs Generally. If any Change in Law shall:

                   (a) impose, modify or deem applicable any reserve, special deposit, compulsory loan,
   insurance charge or similar requirement against assets of, deposits with or for the account of, or credit
   extended or participated in by, any Lender;

                   (b) subject any Lender to any Tax of any kind whatsoever with respect to this
   Agreement or any Eurodollar Rate Loan made by it, or change the basis of taxation of payments to such
   Lender in respect thereof (except for Non-Excluded Taxes or Other Taxes covered by Section 3.01 and
   any Excluded Taxes); or

                   (c) impose on any Lender or the London interbank market any other condition, cost or
   expense affecting this Agreement or Eurodollar Rate Loans made by such Lender that is not otherwise
   accounted for in the definition of “Eurodollar Rate” or this clause (c);



                                                   124
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 180 of 1503



and the result of any of the foregoing shall be to increase the cost to such Lender of making, converting to,
continuing or maintaining any Loan the interest on which is determined by reference to the Eurodollar Rate
(or of maintaining its obligation to make any such Loan), or to increase the cost to such Lender, or to reduce
the amount of any sum received or receivable by such Lender hereunder (whether of principal, interest or
any other amount) then, from time to time within fifteen (15) days after demand by such Lender setting
forth in reasonable detail such increased costs (with a copy of such demand to the Administrative Agent),
the Borrower will pay to such Lender such additional amount or amounts as will compensate such Lender
for such additional costs incurred or reduction suffered; provided that such amounts shall only be payable
by the Borrower to the applicable Lender under this Section 3.04(1) so long as it is such Lender’s general
policy or practice to demand compensation in similar circumstances under comparable provisions of other
financing agreements.

         (2)      Capital Requirements. If any Lender reasonably determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by it, to a level below that which such Lender or such
Lender’s holding company, as the case may be, could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time upon demand of such Lender setting forth in reasonable detail
the charge and the calculation of such reduced rate of return (with a copy of such demand to the
Administrative Agent), the Borrower will pay to such Lender additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction suffered; provided that
such amounts shall only be payable by the Borrower to the applicable Lender under this Section 3.04(2) so
long as it is such Lender’s general policy or practice to demand compensation in similar circumstances
under comparable provisions of other financing agreements.

         (3)     Certificates for Reimbursement. A certificate of a Lender setting forth the amount or
amounts necessary to compensate such Lender or its holding company, as the case may be, as specified in
subsection (1) or (2) of this Section 3.04 and delivered to the Borrower shall be conclusive absent manifest
error. The Borrower shall pay such Lender, as the case may be, the amount shown as due on any such
certificate within fifteen (15) days after receipt thereof.

         Section 3.05   Funding Losses. Upon written demand of any Lender (with a copy to the
Administrative Agent) from time to time, which demand shall set forth in reasonable detail the basis for
requesting such amount, the Borrower shall promptly compensate such Lender for and hold such Lender
harmless from any loss, cost or expense (excluding loss of anticipated profits or margin) actually incurred
by it as a result of:

        (1)       any continuation, conversion, payment or prepayment of any Eurodollar Rate Loan on a
day prior to the last day of the Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

        (2)     any failure by the Borrower (for a reason other than the failure of such Lender to make a
Loan) to prepay, borrow, continue or convert any Eurodollar Rate Loan on the date or in the amount notified
by the Borrower; or

        (3)     any assignment of a Eurodollar Rate Loan on a day prior to the last day of the Interest
Period therefor as a result of a request by the Borrower pursuant to Section 3.07; including any loss or
expense (excluding loss of anticipated profits or margin) actually incurred by reason of the liquidation or


                                                    125
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 181 of 1503



reemployment of funds obtained by it to maintain such Eurodollar Rate Loan or from fees payable to
terminate the deposits from which such funds were obtained.

                Notwithstanding the foregoing, no Lender may make any demand under this Section
3.05 with respect to the “floor” specified in the proviso to the definition of “Eurodollar Rate”.

        Section 3.06     Matters Applicable to All Requests for Compensation.

         (1)     Designation of a Different Lending Office. If any Lender requests compensation under
Section 3.04, or the Borrower is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant
to Section 3.02, then such Lender shall use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the good faith judgment of such Lender such designation or assignment
(a) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in the
future, or eliminate the need for the notice pursuant to Section 3.02, as applicable, and (b) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender in any material economic, legal or regulatory respect.

         (2)     Suspension of Lender Obligations. If any Lender requests compensation by the Borrower
under Section 3.04, the Borrower may, by notice to such Lender (with a copy to the Administrative Agent),
suspend the obligation of such Lender to make or continue Eurodollar Rate Loans from one Interest Period
to another Interest Period, or to convert Base Rate Loans into Eurodollar Rate Loans until the event or
condition giving rise to such request ceases to be in effect (in which case the provisions of Section 3.06(3)
shall be applicable); provided that such suspension shall not affect the right of such Lender to receive the
compensation so requested.

         (3)     Conversion of Eurodollar Rate Loans. If any Lender gives notice to the Borrower (with a
copy to the Administrative Agent) that the circumstances specified in Section 3.02, 3.03 or 3.04 hereof that
gave rise to the conversion of such Lender’s Eurodollar Rate Loans no longer exist (which such Lender
agrees to do promptly upon such circumstances ceasing to exist) at a time when Eurodollar Rate Loans
made by other Lenders, as applicable, are outstanding, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest Period(s) for such outstanding
Eurodollar Rate Loans to the extent necessary so that, after giving effect thereto, all Loans of a given Class
held by the Lenders of such Class holding Eurodollar Rate Loans and by such Lender are held pro rata (as
to principal amounts, interest rate basis, and Interest Periods) in accordance with their respective Pro Rata
Shares.

         (4)     Delay in Requests. Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of Sections 3.01 or 3.04 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of Section 3.01 or 3.04 for any increased costs incurred or
reductions suffered more than one hundred and eighty (180) days prior to the date that such Lender notifies
the Borrower of the event giving rise to such claim and of such Lender’s intention to claim compensation
therefor (except that, if the circumstance giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the period of retroactive effect
thereof).

        Section 3.07     Replacement of Lenders under Certain Circumstances. If (1) any Lender requests
compensation under Section 3.04 or ceases to make Eurodollar Rate Loans as a result of any condition
described in Section 3.02 or Section 3.04, (2) the Borrower is required to pay any additional amount to any
                                                    126
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 182 of 1503



Lender or any Governmental Authority for the account of any Lender pursuant to Section 3.01 or 3.04, (3)
any Lender is a Non-Consenting Lender or Non-Extended Lender, (4) any Lender becomes a Defaulting
Lender or (5) any other circumstance exists hereunder that gives the Borrower the right to replace a Lender
as a party hereto, then the Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent:

                    (a) require such Lender to assign and delegate, without recourse (in accordance with
   and subject to the restrictions contained in, and consents required by, Section 10.07), all of its interests,
   rights and obligations under this Agreement (or, with respect to clause (3) above, all of its interests,
   rights and obligations with respect to the Class of Loans or Commitments that is the subject of the related
   consent, waiver, or amendment, as applicable) and the related Loan Documents to one or more Eligible
   Assignees that shall assume such obligations (any of which assignee may be another Lender, if a Lender
   accepts such assignment), provided that:

                (i)      the Borrower shall have paid to the Administrative Agent the assignment fee
        specified in Section 10.07(b)(iv);

                 (ii)     such Lender shall have received payment of an amount equal to the applicable
        outstanding principal of its Loans, accrued interest thereon, accrued fees and all other amounts
        payable to it hereunder and under the other Loan Documents (including any amounts under Section
        3.05 and any Prepayment Premium, Make-whole Amount or other amounts due and payable
        pursuant to Section 2.18 that would otherwise be owed in connection therewith) from the assignee
        (to the extent of such outstanding principal and accrued interest and fees) or the Borrower (in the
        case of all other amounts);

                 (iii)   such Lender being replaced pursuant to this Section 3.07 shall (i) execute and
        deliver an Assignment and Assumption with respect to all, or a portion, as applicable, of such
        Lender’s Commitment and outstanding Loans and (ii) deliver any Term Notes evidencing such
        Loans to the Borrower (or a lost or destroyed note indemnity in lieu thereof); provided that the
        failure of any such Lender to execute an Assignment and Assumption or deliver such Term Notes
        shall not render such sale and purchase (and the corresponding assignment) invalid and such
        assignment shall be recorded in the Register and the Term Notes shall be deemed to be canceled
        upon such failure;

                 (iv)    the Eligible Assignee shall become a Lender hereunder and the assigning Lender
        shall cease to constitute a Lender hereunder with respect to such assigned Loans and Commitments,
        except with respect to indemnification and confidentiality provisions under this Agreement, which
        shall survive as to such assigning Lender;

                 (v)     in the case of any such assignment resulting from a claim for compensation under
        Section 3.04 or payments required to be made pursuant to Section 3.01, such assignment will result
        in a reduction in such compensation or payments thereafter;

                 (vi)    such assignment does not conflict with applicable Laws; and

                (vii)    the Lender that acts as an Agent cannot be replaced in its capacity as such Agent
        other than in accordance with Section 9.11, or

                    (b) terminate the Commitment of such Lender and in the case of a Lender, repay all
   Obligations of the Borrower owing to such Lender relating to the Loans held by such Lender as of such
   termination date (including any “prepayment premium” pursuant to Section 2.18 that would otherwise

                                                     127
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 183 of 1503



   be owed in connection therewith); provided that in the case of any such termination of the Commitment
   of a Non-Consenting Lender such termination shall be sufficient (together with all other consenting
   Lenders) to cause the adoption of the applicable consent, waiver or amendment of the Loan Documents
   and such termination shall, with respect to clause (3) above, be in respect of all of its interests, rights
   and obligations with respect to the Class of Loans or Commitments that is the subject of the related
   consent, waiver and amendment.

                 In the event that (i) the Borrower or the Administrative Agent has requested that the
Lenders consent to a departure or waiver of any provisions of the Loan Documents or agree to any
amendment thereto, (ii) the consent, waiver or amendment in question requires the agreement of each
Lender, all affected Lenders or all the Lenders or all affected Lenders with respect to a certain Class or
Classes of the Loans/Commitments and (iii) the Required Lenders or Required Facility Lenders, as
applicable, have agreed to such consent, waiver or amendment, then any Lender who does not agree to
such consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

                 A Lender shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

        Section 3.08    Survival. All of the Borrower’s obligations under this Article III shall survive the
resignation, replacement, or removal of any Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments, the repayment, satisfaction or discharge of all Obligations
under any Loan Document, and the termination of this Agreement or any other Loan Document.

                                                 ARTICLE IV

                                Conditions Precedent to Term Borrowings

       Section 4.01     Conditions to Term Borrowings on Closing Date. The obligation of each Lender
to make the Closing Date Term Loans on the Closing Date is subject to satisfaction (or waiver by the
Required Lenders) of the conditions set forth in Section 3 of the Second Amendment.

                                                 ARTICLE V

                                      Representations and Warranties

       The Borrower represents and warrants to the Agents and the Lenders, at the time of each Term
Borrowing (solely to the extent required to be true and correct for such Term Borrowing pursuant to Article
IV):

        Section 5.01     Existence, Qualification and Power; Compliance with Laws. Each Loan Party and
each of its respective Restricted Subsidiaries that is a Material Subsidiary:

         (1)      is a Person duly organized or formed, validly existing and in good standing under the Laws
of the jurisdiction of its incorporation or organization (to the extent such concept exists in such jurisdiction),

        (2)      has all corporate or other organizational power and authority to (a) own or lease its assets
and carry on its business as currently conducted and (b) in the case of the Loan Parties, execute, deliver and
perform its obligations under the Loan Documents to which it is a party,



                                                      128
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 184 of 1503



        (3)      is duly qualified and in good standing (to the extent such concept exists) under the Laws
of each jurisdiction where its ownership, lease or operation of properties or the conduct of its business as
currently conducted requires such qualification,

        (4)      is in compliance with all applicable Laws, orders, writs, injunctions and orders and

         (5)     has all requisite governmental licenses, authorizations, consents and approvals to operate
its business as currently conducted;

except in each case referred to in the preceding clauses (2)(a), (3), (4) or (5), to the extent that failure to do
so would not reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect.

        Section 5.02      Authorization; No Contravention.

        (1)    The execution, delivery and performance by each Loan Party of each Loan Document to
which such Person is a party have been duly authorized by all necessary corporate or other organizational
action.

      (2)     None of the execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is a party will:

                    (a) contravene the terms of any of such Person’s Organizational Documents;

                    (b) result in any breach or contravention of, or the creation of any Lien upon any of
   the property or assets of such Person or any of the Restricted Subsidiaries (other than as permitted by
   Section 7.01) under (i) any Contractual Obligation in excess of the Threshold Amount to which such
   Loan Party is a party or affecting such Loan Party or the properties of such Loan party or any of its
   Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental Authority or any arbitral
   award to which such Loan Party or its property is subject; or

                    (c) violate any applicable Law;

except with respect to any breach, contravention or violation (but not creation of Liens) referred to in the
preceding clauses (b) and (c), to the extent that such breach, contravention or violation would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect.

        Section 5.03     Governmental Authorization. No material approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any Governmental Authority is necessary or
required in connection with the execution, delivery or performance by, or enforcement against, any Loan
Party of this Agreement or any other Loan Document, except for:

         (1)     filings and registrations necessary to perfect the Liens on the Collateral granted by the Loan
Parties in favor of the Secured Parties,

        (2)      the approvals, consents, exemptions, authorizations, actions, notices and filings that have
been duly obtained, taken, given or made and are in full force and effect (except to the extent not required
to be obtained, taken, given or made or in full force and effect pursuant to the Collateral and Guarantee
Requirement) and




                                                      129
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 185 of 1503



         (3)    those approvals, consents, exemptions, authorizations or other actions, notices or filings,
the failure of which to obtain or make would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

         Section 5.04   Binding Effect. This Agreement and each other Loan Document has been duly
executed and delivered by each Loan Party that is party hereto or thereto, as applicable. Each Loan
Document constitutes a legal, valid and binding obligation of each Loan Party that is party thereto,
enforceable against each such Loan Party in accordance with its terms, except as such enforceability may
be limited by Debtor Relief Laws and by general principles of equity and principles of good faith and fair
dealing.

        Section 5.05     Financial Statements; No Material Adverse Effect.

        (1)       The (a) audited consolidated balance sheets of the Borrower and its consolidated
Subsidiaries as of the fiscal year ended February 2, 2020, and the related consolidated statements of
operations, changes in stockholders’ equity and cash flows for the Borrower and its consolidated
Subsidiaries for such fiscal year then ended, and (b) the unaudited quarterly balance sheet and related
statements of income and cash flows of the Borrower and its Subsidiaries for the fiscal quarter ended
October 31, 2020 (the “Quarterly Financial Statements”), in each case, fairly present in all material
respects the financial condition of the Borrower and its consolidated Subsidiaries as of the date(s) thereof
and their results of operations for the period covered thereby in accordance with GAAP consistently applied
throughout the periods covered thereby, (i) except as otherwise expressly noted therein and (ii) subject, in
the case of the Quarterly Financial Statements, to changes resulting from normal year-end adjustments and
the absence of footnotes.

        (2)      Since the Closing Date, there has been no event or circumstance, either individually or in
the aggregate, that has had or would reasonably be expected to have a Material Adverse Effect.

         Section 5.06       Litigation. Except as set forth on Schedule 5.06, there are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Borrower, overtly threatened in writing,
at law, in equity, in arbitration or before any Governmental Authority, by or against Holdings, the Borrower
or any of the Restricted Subsidiaries that would reasonably be expected to have a Material Adverse Effect.

         Section 5.07    Labor Matters. Except as would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect: (1) there are no strikes or other labor disputes against the
Borrower or the Restricted Subsidiaries pending or, to the knowledge of the Borrower, overtly threatened
in writing and (2) hours worked by and payment made based on hours worked to employees of each of the
Borrower or the Restricted Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Laws dealing with wage and hour matters.

        Section 5.08     Real Property Matters.

         (1)      Each Loan Party and each of its respective Restricted Subsidiaries has good and valid
record title in fee simple to, or valid leasehold interests in, or easements or other limited property interests
in, all Real Property and Space Leased Property necessary in the ordinary conduct of its business, free and
clear of all Liens except for Liens permitted by Section 7.01 and except where the failure to have such title
or other interest would not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

       (2)       As of the Closing Date, Schedule 5.08(2) annexed hereto contains a true, accurate and
complete list of all Owned Real Property.

                                                     130
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 186 of 1503



         (3)      As of the Closing Date, Schedule 5.08(3) annexed hereto contains a true, accurate and
complete list of all leases, subleases or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting any Leased Real Property, including
reasonable detail as to lease term, extension options, rental obligations and the counterparties. Except as
specified in Schedule 5.08(3) annexed hereto, each agreement listed on Schedule 5.08(3) is in full force and
effect and there is no default by any Loan Party or any Restricted Subsidiary thereunder. No Loan Party or
any Restricted Subsidiary has knowledge of any default by any other party thereto that has occurred and is
continuing thereunder, and each such agreement constitutes the legally valid and binding obligation of each
applicable Loan Party, enforceable against such Loan Party in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles.

         (4)     As of the Closing Date, Schedule 5.08(4) annexed hereto contains a true, accurate and
complete list of all leases, subleases or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting any Space Leased Property, including
reasonable detail as to lease term, extension options, rental obligations and the counterparties. Except as
specified in Schedule 5.08(4) annexed hereto, each agreement listed on Schedule 5.08(4) is in full force and
effect and there is no default by any Loan Party thereunder. No Loan Party or any Restricted Subsidiary
has knowledge of any default by any other party thereto that has occurred and is continuing thereunder, and
each such agreement constitutes the legally valid and binding obligation of each applicable Loan Party or
each applicable or any Restricted Subsidiary, enforceable against such Loan Party or Restricted Subsidiary
in accordance with its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’ rights generally or by equitable
principles.

         (5)      As of the Closing Date, other than as set forth on Schedule 5.08(5) annexed hereto, there
are no pending condemnation, zoning or other land use proceedings or special assessment proceedings with
respect to any Real Property or the use thereof, and no Loan Party or Restricted Subsidiary has received
written notice from any Governmental Authority threatening any such proceeding. No Loan Party or
Restricted Subsidiary has entered into any agreements or commitments with Governmental Authorities that
(i) materially affect the operations of or the entitlements applicable to such properties, (ii) require the owner
of any such property to make improvements to such property or make dedications or off-site improvements
for the benefit of adjoining properties, or (iii) make additional expenditures with respect to the operation of
the Real Property.

        (6)    Other than as forth on Schedule 5.08(6) annexed hereto, there is no construction or tenant
improvement work currently underway at any Real Property or Space Leased Property having a total cost
of more than $500,000.

        (7)      Other than as forth on Schedule 5.08(7) annexed hereto, no Loan Party or Restricted
Subsidiary has received written notice from any Governmental Authority asserting a violation of any Law
with respect to any Real Property or Space Leased Property.

        (8)     Other than as forth on Schedule 5.05(8) attached here, each Loan Party or Subsidiary that
owns or leases any Real Property or Space Leased Property is current occupying and conducting business
at such Real Property or Space Leased Property.

        Section 5.09     Environmental Matters. Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect: (a) each Loan Party and each of its Restricted
Subsidiaries and their respective operations and properties is in compliance with all applicable
Environmental Laws; (b) each Loan Party and each of its Restricted Subsidiaries has obtained and
                                                      131
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 187 of 1503



maintained all Environmental Permits required to conduct their operations; (c) none of the Loan Parties or
any of their respective Restricted Subsidiaries has become subject to any pending or, to the knowledge of
the Borrower, threatened Environmental Claim in writing or Environmental Liability; and (d) none of the
Loan Parties or any of their respective Restricted Subsidiaries or, to the knowledge of the Borrower,
predecessors has treated, stored, transported or Released Hazardous Materials at or from any currently or
formerly owned, leased or operated real estate or facility.

         Section 5.10    Taxes. Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Loan Party and each of its Restricted Subsidiaries has
timely filed all Tax returns and reports required to be filed, and have timely paid all Taxes (including
satisfying its withholding tax obligations) levied or imposed on their properties, income or assets (whether
or not shown in a Tax return), which are due and payable, except those Taxes which are being contested in
good faith by appropriate actions diligently taken and for which adequate reserves have been provided in
accordance with GAAP.

         There is no proposed Tax assessment, deficiency or other claim against any Loan Party or any of
its Restricted Subsidiaries except (i) those being actively contested by a Loan Party or such Restricted
Subsidiary in good faith and by appropriate actions diligently taken and for which adequate reserves have
been provided in accordance with GAAP or (ii) those which would not reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect.

        Section 5.11    ERISA Compliance.

         (1)    Except as would not, either individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, each Plan is in compliance with the applicable provisions of ERISA,
the Code and other federal or state Laws.

        (2)      No ERISA Event has occurred or is reasonably expected to occur;

                  (a) no Pension Plan has failed to satisfy the minimum funding standards (within the
   meaning of Section 412 of the Code or Section 302 of ERISA) applicable to such Pension Plan;

                   (b) none of the Loan Parties or any of their respective ERISA Affiliates has incurred,
   or reasonably expects to incur, any liability (and no event has occurred which, with the giving of notice
   under Section 4219 of ERISA, would result in such liability) under Sections 4201 et seq. or 4243 of
   ERISA with respect to a Multiemployer Plan;

                     (c) none of the Loan Parties or any of their respective ERISA Affiliates has engaged
   in a transaction that is subject to Sections 4069 or 4212(c) of ERISA; and

                  (d) neither any Loan Party nor any ERISA Affiliate has been notified in writing by the
   sponsor of a Multiemployer Plan that such Multiemployer Plan is insolvent or has been determined to
   be in endangered or critical status and no such Multiemployer Plan is expected to be insolvent or in
   endangered or critical status,

except, with respect to each of the foregoing clauses of this Section 5.11(2), as would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse Effect.

       (3)      Except where noncompliance or the incurrence of an obligation would not reasonably be
expected to result in a Material Adverse Effect, (a) each Foreign Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable Laws, statutes, rules,

                                                   132
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 188 of 1503



regulations and orders, and (b) none of Holdings, the Borrower or any Subsidiary has incurred any
obligation in connection with the termination of or withdrawal from any Foreign Plan.

        Section 5.12     Subsidiaries.

         (1)      As of the Closing Date, after giving effect to the Transactions all of the outstanding Equity
Interests in the Borrower and its Subsidiaries have been validly issued and are fully paid and (if applicable)
non-assessable, and all Equity Interests owned by Holdings in the Borrower, and by the Borrower or any
Subsidiary Guarantor in any of their respective Subsidiaries are owned free and clear of all Liens of any
person except (a) those Liens created under the Collateral Documents, the “Collateral Documents” (as
defined in the ABL Credit Agreement) and the “Collateral Documents” (as defined in the Second Lien
Credit Agreement) and (b) any nonconsensual Lien that is permitted under Section 7.01.

        (2)      As of the Closing Date, Schedule 5.12 sets forth:

                    (a) the name and jurisdiction of each Subsidiary,

                   (b) the ownership interests of Holdings in the Borrower and of the Borrower and any
   Subsidiary of the Borrower in each Subsidiary, including the percentage of such ownership, and

                  (c) the Equity Interests of each Subsidiary described in clause (b) that are required to
   be pledged on the Closing Date after giving effect to the Transactions pursuant to the Collateral and
   Guarantee Requirement.

        Section 5.13     Margin Regulations; Investment Company Act.

                      (a) No Loan Party is engaged nor will it engage, principally or as one of its important
   activities, in the business of purchasing or carrying Margin Stock (within the meaning of Regulation U
   issued by the Board of Governors of the Federal Reserve System of the United States), or extending
   credit for the purpose of purchasing or carrying Margin Stock, and no proceeds of any Borrowings will
   be used for any purpose that violates Regulation U.

                    (b) No Loan Party is an “investment company” under the Investment Company Act of
   1940.

        Section 5.14       Disclosure. None of the written information and written data heretofore or
contemporaneously furnished in writing by or on behalf of the Borrower or any Subsidiary Guarantor to
any Agent or any Lender on or prior to the Closing Date in connection with the Transactions, when taken
as a whole, when furnished, contains any material misstatement of fact or omits to state any material fact
necessary to make such written information and written data taken as a whole, in the light of the
circumstances under which it was delivered, not materially misleading (after giving effect to all
modifications and supplements to such written information and written data, in each case, furnished after
the date on which such written information or such written data was originally delivered and prior to the
Closing Date); it being understood that for purposes of this Section 5.14, such written information and
written data shall not include any projections, pro forma financial information, financial estimates, forecasts
and forward-looking information or information of a general economic or general industry nature.

         Section 5.15     Intellectual Property; Licenses, etc.. The Borrower and the Restricted Subsidiaries
have good and marketable title to, or a valid license or right to use, all patents, patent rights, trademarks,
servicemarks, trade names, copyrights, technology, software, know-how database rights and other
intellectual property rights (collectively, “IP Rights”) that to the knowledge of the Borrower are reasonably

                                                     133
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 189 of 1503



necessary for the operation of their respective businesses as currently conducted, except where the failure
to have any such rights, either individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. To the knowledge of the Borrower, the operation of the respective businesses of
the Borrower or any Subsidiary of the Borrower as currently conducted does not infringe upon, dilute,
misappropriate or violate any IP Rights held by any Person except for such infringements, dilutions,
misappropriations or violations, individually or in the aggregate, that would not reasonably be expected to
have a Material Adverse Effect. No claim or litigation regarding any IP Rights is pending or, to the
knowledge of the Borrower, threatened in writing against any Loan Party or Subsidiary, that, either
individually or in the aggregate, would reasonably be expected to have a Material Adverse Effect.

      Section 5.16     Solvency. On the Closing Date after giving effect to the Transactions, the
Borrower and its Subsidiaries, on a consolidated basis, are Solvent.

        Section 5.17      USA PATRIOT Act; Anti-Terrorism Laws; Foreign Corrupt Practices Act. To the
extent applicable, Holdings, Borrower and the Restricted Subsidiaries are in compliance, in all material
respects, with (i) the USA PATRIOT Act, (ii) the United States Foreign Corrupt Practices Act of 1977 (the
“FCPA”), and (iii) the Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 C.F.R. Subtitle B, Chapter V, as amended) and
any other enabling legislation or executive order relating thereto. None of Holdings, Borrower or any
Restricted Subsidiary nor, to the knowledge of the Borrower, any director, officer or employee of any of
Holdings, the Borrower or any of the Restricted Subsidiaries, is currently the subject of any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”)
(“Sanctions”). No proceeds of the Loans will be used by Holdings, the Borrower or any Restricted
Subsidiary (a) directly or, to the knowledge of the Borrower, indirectly, for any payments to any
governmental official or employee, political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or direct business, or to obtain any
improper advantage, in violation of the FCPA or (b) for the purpose of financing activities of or with any
Person, that, at the time of such financing, is the subject of any Sanctions administered by OFAC.

         Section 5.18     Collateral Documents. Except as otherwise contemplated hereby or under any
other Loan Documents and subject to limitations set forth in the Collateral and Guarantee Requirement, the
provisions of the Collateral Documents, together with such filings and other actions required to be taken
hereby or by the applicable Collateral Documents (including the delivery to Collateral Agent of any Pledged
Collateral required to be delivered pursuant hereto or the applicable Collateral Documents), are effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties a legal, valid and enforceable
Lien (subject to Liens permitted by Section 7.01) with the priority set forth in the Applicable Intercreditor
Agreement on all right, title and interest of the respective Loan Parties in the Collateral described therein.

Notwithstanding anything herein (including this Section 5.18) or in any other Loan Document to the
contrary, no Loan Party makes any representation or warranty as to (A) the effects of perfection or non-
perfection, the priority or the enforceability of any pledge of or security interest in any Equity Interests of
any Foreign Subsidiary, or as to the rights and remedies of the Agents or any Lender with respect thereto,
under foreign Law, (B) the pledge or creation of any security interest, or the effects of perfection or non-
perfection, the priority or the enforceability of any pledge of or security interest to the extent such pledge,
security interest, perfection or priority is not required pursuant to the Collateral and Guarantee Requirement
or (C) any Excluded Assets.

       Section 5.19    Use of Proceeds. The Borrower has used the proceeds of the Loans issued
hereunder only in compliance with (and not in contravention of) each Loan Document.



                                                      134
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 190 of 1503



        Section 5.20     Beneficial Ownership Certification. As of the Closing Date, the information
included in the Beneficial Ownership Certification provided on or prior to the Closing Date to any Lender
in connection with this Agreement is true and correct in all respects.

                                              ARTICLE VI

                                          Affirmative Covenants

        From and after the Closing Date, so long as the Termination Conditions have not been satisfied,
the Borrower shall, and shall (except in the case of the covenants set forth in Sections 6.01, 6.02 and 6.03)
cause each of the Restricted Subsidiaries to:

         Section 6.01   Financial Statements. Deliver to the Administrative Agent for prompt further
distribution by the Administrative Agent to each Lender each of the following:

         (1)      as soon as available, but in any event within ninety (90) days after the end of each fiscal
year of the Borrower (or, with respect to the fiscal year of the Borrower ended January 30, 2021, one
hundred and five (105) days after the end of such fiscal year), commencing with the fiscal year ending
January 30, 2021, (I) a consolidated balance sheet of the Borrower and its Subsidiaries as at the end of such
fiscal year, and the related consolidated statements of income or operations, stockholders’ equity and cash
flows for such fiscal year, together with related notes thereto and management’s discussion and analysis
describing results of operations in the form customarily prepared by management of the Borrower, setting
forth in each case in comparative form the figures for the previous fiscal year, in reasonable detail and all
prepared in accordance with GAAP, audited and accompanied by a report and opinion of any of the “big
four” accounting firms or any other independent registered public accounting firm of nationally recognized
standing or another accounting firm reasonably acceptable to the Required Lenders, which report and
opinion (a) will be prepared in accordance with generally accepted auditing standards and (b), other than
with respect to the report and opinion for fiscal year ending January 30, 2021, will not be subject to any
qualification as to the scope of such audit or be subject to any explanatory statement as to the Borrower’s
ability to continue as a “going concern” or like qualification (other than such a qualification based solely
on (i) an upcoming maturity of the Loans under this Agreement, the Second Lien Facility or the ABL
Facility or (ii) any anticipated inability to satisfy any financial maintenance covenant hereunder or under
the ABL Credit Agreement) and (II) a report setting forth in reasonable detail the portion of revenues and
gross margin for such fiscal year derived from (1) brick and mortar store sales and (2) e-commerce sales
(inclusive of drop-ship business but without providing gross margin with respect thereto) and the amount
of revenues from drop-ship business, which shall include in comparative form (both in dollars and
percentage terms, as applicable), the figures for the previous fiscal year (to the extent such information is
provided for such previous fiscal year under this Agreement);

         (2)      as soon as available, but in any event within forty-five (45) days after the end of each of
the first three (3) fiscal quarters of each fiscal year of the Borrower commencing with the fiscal quarter
ending May 1, 2021, (I) a condensed consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal quarter, and the related (a) condensed consolidated statement of income or operations
for such fiscal quarter and for the portion of the fiscal year then ended and (b) condensed consolidated
statement of cash flows for the portion of the fiscal year then ended, setting forth, in each case of the
preceding clauses (a) and (b), in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year, accompanied by an Officer’s
Certificate stating that such financial statements fairly present in all material respects the financial
condition, results of operations and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject to normal year-end adjustments and the absence of footnotes, together with management’s
discussion and analysis describing results of operations in the form customarily prepared by management
                                                    135
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 191 of 1503



of the Borrower and (II) a report setting forth in reasonable detail the portion of revenues and gross margin
for such fiscal quarter and the portion of the fiscal year then ended derived from (1) brick and mortar store
sales and (2) e-commerce sales (inclusive of drop-ship business but without providing gross margin with
respect thereto) and the amount of revenues from drop-ship business, which shall include in comparative
form (both in dollars and percentage terms, as applicable), the figures for the corresponding fiscal quarter
of the previous fiscal year (to the extent such information is provided for such previous fiscal year under
this Agreement) and the corresponding portion of the previous fiscal year (to the extent such information
is provided for such previous fiscal year under this Agreement);

         (3)      within ninety (90) days after the end of each fiscal year of the Borrower (or 120 days after
the end of the fiscal year during which the Closing Date occurs), (a) a consolidated budget for the following
fiscal year on a quarterly basis as customarily prepared by management of the Borrower for its internal use
(including any projected consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
the following fiscal year and the related consolidated statements of projected operations or income, in each
case, to the extent prepared by management of the Borrower and included in such consolidated budget) and
(b) projections of the portion of revenues and gross margin derived from (1) brick and mortar store sales
and (2) e-commerce sales (inclusive of drop-ship business but without providing gross margin with respect
thereto) and the amount of revenues from drop-ship business, in each case, prepared on a quarterly basis,
which projected financial statements shall be prepared in good faith on the basis of assumptions believed
to be reasonable at the time of preparation of such projected financial statements (it being understood by
the Secured Parties that any such projections are not to be viewed as facts, are subject to significant
uncertainties and contingencies, many of which are beyond the control of the Loan Parties and the Investors
and that no assurance can be given that any particular projections will be realized, that actual results may
differ and that such differences may be material);

         (4)     simultaneously with the delivery of each set of consolidated financial statements referred
to in Sections 6.01(1) and 6.01(2), the related unaudited (it being understood that such information may be
audited at the option of the Borrower) consolidating financial statements reflecting the adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) from such consolidated financial
statements; and

         Notwithstanding the foregoing, the obligations referred to in Sections 6.01(1) and 6.01(2) may be
satisfied with respect to financial information of the Borrower and its Subsidiaries by furnishing (A) the
applicable financial statements of any Parent Company or (B) the Borrower’s or such Parent Company’s
Form 10-K or 10-Q, as applicable, filed with the SEC (and the public filing of such report with the SEC
shall constitute delivery under this Section 6.01); provided that with respect to each of the preceding clauses
(A) and (B), (1) to the extent such information relates to a parent of the Borrower, if and so long as such
Parent Company will have Independent Assets or Operations, such information is accompanied by
consolidating information that explains in reasonable detail the differences between the information relating
to such Parent Company and its Independent Assets or Operations, on the one hand, and the information
relating to the Borrower and the consolidated Restricted Subsidiaries on a stand-alone basis, on the other
hand and (2) to the extent such information is in lieu of information required to be provided under Section
6.01(1) (it being understood that such information may be audited at the option of the Borrower), such
materials are accompanied by a report and opinion of PricewaterhouseCoopers, LLP, KPMG LLP or any
other independent registered public accounting firm of nationally recognized standing or another
accounting firm reasonably acceptable to the Required Lenders, which report and opinion (x) shall be
prepared in accordance with generally accepted auditing standards and (y) shall not be subject to any
qualification as to the scope of such audit or be subject to any explanatory statement as to the Borrower’s
ability to continue as a “going concern” or like qualification (other than such a qualification based solely
on (i) an upcoming maturity of the Loans under this Agreement, the Second Lien Facility or the ABL
Facility or (ii) any anticipated inability to satisfy any financial maintenance covenant hereunder).
                                                     136
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 192 of 1503



         Any financial statements required to be delivered pursuant to Sections 6.01(1) or 6.01(2) shall not
be required to contain all purchase accounting adjustments relating to the Transactions or any other
transaction(s) permitted hereunder to the extent it is not practicable to include any such adjustments in such
financial statements.

         Each Lender and the Administrative Agent hereby acknowledges and agrees that the Borrower and
its Subsidiaries may be required to restate historical financial statements as the result of the implementation
of changes in GAAP, or the respective interpretation thereof, and that such restatements will not result in a
Default or an Event of Default under the Credit Documents.

         Section 6.02     Certificates; Other Information. Deliver to the Administrative Agent for prompt
further distribution by the Administrative Agent to each Lender:

        (1)     no later than five (5) days after the delivery of the financial statements referred to in
Sections 6.01(1) and (2), a duly completed Compliance Certificate signed by a Financial Officer of the
Borrower;

         (2)     promptly after the same are publicly available, copies of all annual, regular, periodic and
special reports, proxy statements and registration statements which the Borrower or any Restricted
Subsidiary files with the SEC or with any Governmental Authority that may be substituted therefor or with
any national securities exchange, as the case may be (other than amendments to any registration statement
(to the extent such registration statement, in the form it became effective, is delivered to the Administrative
Agent), exhibits to any registration statement and, if applicable, any registration statement on Form S-8),
and in any case not otherwise required to be delivered to the Administrative Agent pursuant to any other
clause of this Section 6.02;

         (3)      promptly after the furnishing thereof, copies of any notices of default to any holder of any
class or series of debt securities of any Loan Party having an aggregate outstanding principal amount greater
than the Threshold Amount or pursuant to the Second Lien Facility and/or the ABL Facility, so long as the
aggregate outstanding principal amount thereunder is greater than the Threshold Amount (in each case,
other than in connection with any board observer rights) and not otherwise required to be furnished to the
Administrative Agent pursuant to any other clause of this Section 6.02;

         (4)     together with the delivery of the Compliance Certificate with respect to the financial
statements referred to in Section 6.01(1), (a) a report setting forth the information required by Sections 1(a),
(e) and (f) and Section 11 of the Perfection Certificate (or confirming that there has been no change in such
information since the latter of the Closing Date or the last such report) and (b) a list of each Subsidiary of
the Borrower that identifies each Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary as of
the date of delivery of such list or a confirmation that there is no change in such information since the later
of the Closing Date and the last such list;

       (5)      commencing with the end of the first fiscal quarter ending after the Closing Date,
concurrently with the delivery of the Compliance Certificate for each fiscal quarter, a certificate of a
Responsible Officer stating the Average Liquidity in respect of such fiscal quarter, and setting forth
computations in reasonable detail demonstrating compliance with the minimum average liquidity covenant
under Section 7.12; and

        (6)     promptly, such additional information regarding the business and financial affairs of any
Loan Party or any Material Subsidiary that is a Restricted Subsidiary, or compliance with the terms of the
Loan Documents, as the Administrative Agent may from time to time on its own behalf or on behalf of any
Lender reasonably request in writing from time to time.
                                                     137
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 193 of 1503



          Documents required to be delivered pursuant to Section 6.01 or Section 6.02(2) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on the date (a) on which the
Borrower posts such documents, or provides a link thereto, on the Borrower’s (or any Parent Company’s)
website on the Internet at the website address listed on Schedule 10.02 hereto (or as such address may be
updated from time to time in accordance with Section 10.02); or (b) on which such documents are posted
on the Borrower’s behalf on IntraLinks/IntraAgency or another relevant website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that (i) upon written request by the Administrative
Agent, the Borrower will deliver paper copies of such documents to the Administrative Agent for further
distribution by the Administrative Agent to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) the Borrower shall notify (which may be by facsimile
or electronic mail) the Administrative Agent of the posting of any such documents or link and, upon the
Administrative Agent’s request, provide to the Administrative Agent by electronic mail electronic versions
(i.e., pdf copies) of such documents. Each Lender shall be solely responsible for timely accessing posted
documents or requesting delivery of paper copies of such documents from the Administrative Agent and
maintaining its copies of such documents.

          The Borrower hereby acknowledges that (a) the Administrative Agent may, but shall not be
obligated to, make available to the Lenders materials or information provided by or on behalf of the
Borrower hereunder (collectively, the “Borrower Materials”) by posting the Borrower Materials on
Intralinks, DebtDomain, SyndTrak, ClearPar or another similar electronic system chosen by the
Administrative Agent to be its electronic transmission system (the “Platform”) and (b) certain of the
Lenders may have personnel who do not wish to receive any information with respect to the Borrower, its
Subsidiaries or their respective securities that is not Public-Side Information, and who may be engaged in
investment and other market-related activities with respect to such Person’s securities. The Borrower
hereby agrees that (i) at the Administrative Agent’s request, all Borrower Materials that are to be made
available to Public Lenders will be clearly and conspicuously marked “PUBLIC” which, at a minimum,
means that the word “PUBLIC” will appear prominently on the first page thereof; (ii) by marking Borrower
Materials “PUBLIC,” the Borrower will be deemed to have authorized the Administrative Agent and the
Lenders to treat such Borrower Materials as containing only Public-Side Information (provided, however,
that to the extent such Borrower Materials constitute Information, they will be treated as set forth in Section
10.09); (iii) all Borrower Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated as “Public Side Information”; and (iv) the Administrative Agent will treat the
Borrower Materials that are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated as “Public Side Information.” Notwithstanding the foregoing, (x) the Borrower
shall be under no obligation to mark the Borrower Materials “PUBLIC” and (y) the following
Communications shall be deemed “PUBLIC,” unless the Borrower notifies the Administrative Agent
promptly in writing that any such document contains material non-public information: (1) the Loan
Documents, and (2) notification of changes in the terms of the Loans.

         Anything to the contrary notwithstanding, nothing in this Agreement will require Holdings, the
Borrower or any Subsidiary to disclose, permit the inspection, examination or making copies or abstracts
of, or discussion of, any document, information or other matter, or provide information (i) that constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in respect of which disclosure is
prohibited by Law or binding agreement or (iii) that is subject to attorney-client or similar privilege or
constitutes attorney work product.

         Section 6.03   Notices. Promptly after a Responsible Officer obtains actual knowledge thereof,
notify the Administrative Agent of:

        (1)      the occurrence of any Default; and
                                                      138
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 194 of 1503



         (2)      (a) any dispute, litigation, investigation or proceeding between any Loan Party and any
arbitrator or Governmental Authority, (b) the filing or commencement of, or any material development in,
any litigation or proceeding affecting any Loan Party or its Subsidiary, or (c) the occurrence of any ERISA
Event that, in any such case referred to in clauses (a), (b) or (c) of this Section 6.03(2), has resulted or would
reasonably be expected to result in a Material Adverse Effect.

         Each notice pursuant to this Section 6.03 shall be accompanied by a written statement of a
Responsible Officer of the Borrower (a) that such notice is being delivered pursuant to Section 6.03(1) or
(2) (as applicable) and (b) setting forth details of the occurrence referred to therein and stating what action
the Borrower has taken and proposes to take with respect thereto.

         Section 6.04   Payment of Obligations. Timely pay, discharge or otherwise satisfy, as the same
shall become due and payable, all of its obligations and liabilities in respect of Taxes imposed upon it or
upon its income or profits or in respect of its property, except, in each case, to the extent (1) any such Tax
is being contested in good faith and by appropriate actions for which appropriate reserves have been
established in accordance with GAAP or (2) the failure to pay or discharge the same would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse Effect.

        Section 6.05      Preservation of Existence, etc..

         (1)      Preserve, renew and maintain in full force and effect its legal existence under the Laws of
the jurisdiction of its organization; and

          (2)     take all reasonable action to obtain, preserve, renew and keep in full force and effect its
rights, licenses, permits, privileges, franchises, and IP Rights material to the conduct of its business,

except in the case of clauses (1) or (2) of this Section 6.05 to the extent (other than with respect to the
preservation of the existence of the Borrower set forth in clause (1)) that failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect or pursuant
to any merger, consolidation, liquidation, dissolution or disposition permitted by Article VII.

          Section 6.06     Maintenance of Properties. Except if the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect, maintain, preserve and protect
all of its material properties and equipment used in the operation of its business in reasonably good working
order, repair and condition, ordinary wear and tear excepted and casualty or condemnation excepted.

        Section 6.07      Maintenance of Insurance.

        (1)      Maintain with insurance companies that the Borrower believes (in the good faith judgment
of its management) are financially sound and reputable at the time the relevant coverage is placed or
renewed or with a Captive Insurance Subsidiary, insurance with respect to the Borrower’s and the Restricted
Subsidiaries’ properties and business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such amounts (after giving effect to
any self-insurance reasonable and customary for similarly situated Persons engaged in the same or similar
businesses as the Borrower and the Restricted Subsidiaries) as are customarily carried under similar
circumstances by such other Persons, and will furnish to the Lenders, upon written request from the
Collateral Agent or the Required Lenders, information presented in reasonable detail as to the insurance so
carried; provided that notwithstanding the foregoing, in no event will the Borrower or any Restricted
Subsidiary be required to obtain or maintain insurance that is more restrictive than what is consistent with
past practice. Each such policy of insurance will as appropriate, (i) name the Collateral Agent, on behalf of
the Secured Parties, as an additional insured thereunder as its interests may appear or (ii) in the case of each

                                                      139
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 195 of 1503



casualty insurance policy, contain an additional loss payable clause or endorsement that names the
Collateral Agent, on behalf of the Secured Parties, as the additional loss payee thereunder; provided that to
the extent that the requirements of this Section 6.07 are not satisfied on the Closing Date, the Borrower may
satisfy such requirements within ninety (90) days of the Closing Date (or such later date as the Required
Lenders may agree).

         (2)      If any improved portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency) as a special flood
hazard area with respect to which flood insurance has been made available under the Flood Insurance Laws
(each, a “Flood Hazard Property”), then the Borrower will, or will cause each Loan Party to (a) maintain,
or cause to be maintained, flood insurance in an amount and otherwise sufficient to comply with all
applicable rules and regulations promulgated pursuant to the Flood Insurance Laws and (b) deliver to the
Collateral Agent (A) evidence as to whether the community in which such Mortgaged Property is located
is participating in the National Flood Insurance Program, (B) the Borrower’s written acknowledgment as
to the fact that such Mortgaged Property is a Flood Hazard Property and as to whether the community in
which each such Flood Hazard Property is located is participating in the National Flood Insurance Program
and (C) copies of an application for a flood insurance policy plus proof of premium payment, a declaration
page confirming that such flood insurance has been issued, or such other evidence of such flood insurance
reasonably satisfactory to the Collateral Agent and the Required Lenders and naming the Collateral Agent
as mortgagee and loss payee (the requirements of clauses (a) and (b) being the “Flood Insurance
Requirements”).

          Section 6.08    Compliance with Laws. Comply in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees of any Governmental Authority applicable to it or to
its business or property (including ERISA, the USA PATRIOT Act, Sanctions, OFAC and FCPA), except
if the failure to comply therewith would not reasonably be expected individually or in the aggregate to have
a Material Adverse Effect.

         Section 6.09      Books and Records. Maintain proper books of record and account, in which entries
that are full, true and correct in all material respects shall be made of all material financial transactions and
matters involving the assets and business of the Borrower or such Restricted Subsidiary, as the case may
be (it being understood and agreed that certain Foreign Subsidiaries may maintain individual books and
records in conformity with generally accepted accounting principles in their respective countries of
organization and that such maintenance shall not constitute a breach of the representations, warranties or
covenants hereunder).

         Section 6.10    Inspection Rights. Permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom and to discuss its affairs,
finances and accounts with its directors, officers, and independent public accountants (subject to such
accountants’ customary policies and procedures), all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided that only the Administrative Agent on behalf of the Lenders may
exercise rights of the Administrative Agent and the Lenders under this Section 6.10 and the Administrative
Agent shall not exercise such rights more often than two (2) times during any calendar year absent the
existence of an Event of Default and only one (1) such time shall be at the Borrower’s expense; provided
further that when an Event of Default exists, the Administrative Agent (or any of its representatives or
independent contractors) may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and upon reasonable advance notice. The Administrative Agent shall give the
Borrower the opportunity to participate in any discussions with the Borrower’s independent public

                                                      140
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 196 of 1503



accountants. For the avoidance of doubt, this Section 6.10 is subject to the last paragraph of Section 6.02.
In no event shall the Administrative Agent be required to bear any cost or expense hereunder.

         Section 6.11     Covenant to Guarantee Obligations and Give Security. At the Borrower’s expense,
subject to the provisions of the Collateral and Guarantee Requirement and any applicable limitation in any
Collateral Document, take all action necessary or reasonably requested by the Administrative Agent, the
Collateral Agent or the Required Lenders to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:

         (1)     (x) upon (i) the formation or acquisition of any new direct or indirect Material Domestic
Subsidiary (other than any Excluded Subsidiary) by any Loan Party, (ii) the designation of any existing
direct or indirect Material Domestic Subsidiary (other than any Excluded Subsidiary) as a Restricted
Subsidiary, (iii) any Subsidiary (other than any Excluded Subsidiary) becoming a Material Domestic
Subsidiary or (iv) an Excluded Subsidiary that is a Material Domestic Subsidiary ceasing to be an Excluded
Subsidiary but continuing as a Restricted Subsidiary of the Borrower, (y) upon the acquisition of any assets
by the Borrower or any Subsidiary Guarantor or (z) with respect to any Subsidiary at the time it becomes a
Loan Party, for any assets held by such Subsidiary (in each case, other than assets constituting Collateral
under a Collateral Document that becomes subject to the Lien created by such Collateral Document upon
acquisition thereof (without limitation of the obligations to perfect such Lien)):

                    (a) within sixty (60) days (or such greater number of days specified below) after such
   formation, acquisition or designation or, in each case, such longer period as the Required Lenders may
   agree in their reasonable discretion cause such Material Domestic Subsidiary required to become a
   Guarantor under the Collateral and Guarantee Requirement to execute the Guaranty (or a joinder thereto)
   and other documentation the Collateral Agent or the Required Lenders may reasonably request from
   time to time in order to carry out more effectively the purposes of the Guaranty and the Collateral
   Documents and

                        (A)     within sixty (60) days after such formation, acquisition or designation,
                cause each such Material Domestic Subsidiary that is required to become a Subsidiary
                Guarantor pursuant to the Collateral and Guarantee Requirement to duly execute and
                deliver to the Collateral Agent supplements to the Security Agreement, a counterpart
                signature page to the Intercompany Subordination Agreement, Intellectual Property
                Security Agreements and other security agreements and documents necessary to satisfy the
                Collateral and Guarantee Requirement, as reasonably requested by and in form and
                substance reasonably satisfactory to the Collateral Agent (consistent with the Security
                Agreement, Intellectual Property Security Agreements and other Collateral Documents in
                effect on the Closing Date), in each case granting and perfecting Liens required by the
                Collateral and Guarantee Requirement;

                         (B)      within sixty (60) days after such formation, acquisition or designation,
                cause each such Material Domestic Subsidiary that is required to become a Guarantor
                pursuant to the Collateral and Guarantee Requirement to deliver any and all certificates
                representing Equity Interests (to the extent certificated) that are required to be pledged
                pursuant to the Collateral and Guarantee Requirement, accompanied by undated stock
                powers or other appropriate instruments of transfer executed in blank and a joinder to the
                Intercompany Subordination Agreement substantially in the form of Annex I thereto with
                respect to the intercompany Indebtedness held by such Material Domestic Subsidiary;

                        (C)     within sixty (60) days after such formation, acquisition or designation,
                take and cause (i) the applicable Material Domestic Subsidiary that is required to become
                                                   141
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 197 of 1503



                a Guarantor pursuant to the Collateral and Guarantee Requirement and (ii) to the extent
                applicable, each direct or indirect parent of such applicable Material Domestic Subsidiary,
                in each case, to take customary action(s) (including the filing of Uniform Commercial Code
                financing statements and delivery of stock and membership interest certificates to the
                extent certificated) as may be necessary in the reasonable opinion of the Collateral Agent
                or the Required Lenders to vest in the Collateral Agent (or in any representative of the
                Collateral Agent designated by it) valid and perfected (subject to Liens permitted by
                Section 7.01) Liens required by the Collateral and Guarantee Requirement, enforceable
                against all third parties in accordance with their terms, except as such enforceability may
                be limited by Debtor Relief Laws and by general principles of equity (regardless of whether
                enforcement is sought in equity or at law); and

                         (D)     within sixty (60) days after the reasonable request therefor by the
                Collateral Agent (or such longer period as the Required Lenders may agree in their
                reasonable discretion), deliver to the Administrative Agent a signed copy of a customary
                Opinion of Counsel, addressed to the Administrative Agent and the Lenders, of counsel for
                the Loan Parties reasonably acceptable to the Collateral Agent as to such matters set forth
                in this Section 6.11(1) as the Collateral Agent or the Required Lenders may reasonably
                request (with such opinion being consistent with the Opinion of Counsel delivered to the
                Collateral Agent on the Closing Date);

provided that actions relating to Liens on Real Property are governed by Section 6.11(2) and not this Section
6.11(1).

        (2)     Real Property.

                   (a) Notice.

                 (i)     Within sixty (60) days (or such longer period as the Required Lenders may agree
        in their reasonable discretion), after the formation, acquisition or designation of a Material
        Domestic Subsidiary that is required to become a Subsidiary Guarantor under the Collateral and
        Guarantee Requirement, the Borrower will, or will cause such Material Domestic Subsidiary to,
        furnish to the Collateral Agent a description of any Real Property owned or leased by such Material
        Domestic Subsidiary.

                 (ii)    Within sixty (60) days (or such longer period as the Required Lenders may agree
        in their reasonable discretion), after the acquisition of any Owned Real Property or Leased Real
        Property (other than any Excluded Asset(s)) by a Loan Party (other than Holdings), after the
        Closing Date, the Borrower will, or will cause such Loan Party to, furnish to the Collateral Agent
        a description of any such Owned Real Property or Leased Real Property.

                    (b) Mortgages. The Borrower will, or will cause the applicable Loan Party to, provide
   the Collateral Agent with a Mortgage with respect to any Real Property acquired after the Closing Date,
   that is the subject of a notice delivered pursuant to Section 6.11(2)(a), within ninety (90) days of the
   acquisition, formation or designation of such Material Domestic Subsidiary or the acquisition of such
   Real Property (or such longer period as the Required Lenders may agree in their reasonable discretion),
   together with:

                (i)      evidence that counterparts of the Mortgages have been duly executed,
        acknowledged and delivered and are in form suitable for filing or recording in all filing or recording
        offices that the Collateral Agent or the Required Lenders may deem reasonably necessary or
                                                    142
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 198 of 1503



 desirable in order to create, except to the extent otherwise provided hereunder, including subject to
 Liens permitted by Section 7.01, a valid and subsisting perfected Lien on such Real Property, in
 favor of the Collateral Agent for the benefit of the Secured Parties and that all filing and recording
 taxes and fees have been paid or otherwise provided for in a manner reasonably satisfactory to the
 Collateral Agent;

          (ii)    In the case of a Leased Real Property, to the extent required by the terms of the
 Lease as a condition to any new Mortgage, Borrower shall use commercially reasonable efforts to
 obtain a Landlord Consent and Estoppel (for the avoidance of doubt, no Landlord Consent and
 Estoppel will be required for any Existing Mortgage, unless the terms of the applicable lease require
 the consent of the landlord or lessor with respect to the proposed Mortgage Amendment), unless
 otherwise waived by the Required Lenders in their reasonable discretion, such waiver not to be
 unreasonably withheld; provided that Collateral Agent shall, at the Borrower’s expense and the
 Borrower’s reasonable request, and if required by such lessor in order to obtain a Landlord Consent
 and Estoppel, deliver to such lessor a Recognition Agreement. Notwithstanding the foregoing,
 where the consent or other affirmative action of the applicable landlord is required for Borrower or
 the applicable Subsidiary to deliver the Landlord Consent and Estoppel, and such consent cannot
 be obtained after the Borrower or the applicable Subsidiary’s use of commercially reasonable
 efforts to do so (which commercially reasonable efforts, for the avoidance of doubt, shall not
 require the Borrower or applicable Subsidiary to amend or otherwise modify any of the existing
 terms or conditions of any agreement with any landlord or pay additional economics to any
 landlord), the delivery of the Landlord Consent and Estoppel by the Borrower shall automatically
 be deemed waived hereunder for such Leased Real Property, provided that Borrower shall provide
 Collateral Agent with notice within five (5) business days of Borrower’s determination that a
 Landlord Consent and Estoppel cannot be obtained, as well as a reasonably detailed description of
 Borrower’s efforts to obtain the Landlord Consent and Estoppel;

          (iii)  fully paid American Land Title Association Lender’s Extended Coverage title
 insurance policies or the equivalent or other form available in each applicable jurisdiction (the
 “Mortgage Policies”) in form and substance, with endorsements, including zoning endorsements,
 available in the applicable jurisdiction and in amounts, reasonably acceptable to the Required
 Lenders (not to exceed the fair market value of the real properties or ground leasehold interests
 covered thereby), issued, coinsured and reinsured (as applicable) by title insurers reasonably
 acceptable to the Required Lenders, insuring the Mortgages to be valid subsisting Liens on the
 property or ground leasehold interests described therein, subject only to Liens permitted by Section
 7.01 or such other Liens that do not have a material adverse impact on the use or value of the
 Mortgaged Properties, and providing for such other affirmative insurance (including endorsements
 for future advances under the Loan Documents) and such coinsurance and direct access reinsurance
 as the Required Lenders may reasonably request and is available in the applicable jurisdiction and
 with respect to any property located in a state in which a zoning endorsement is not available, a
 zoning compliance letter from the applicable municipality or a zoning report from Planning and
 Zoning Resources Corporation (or other similar company reasonably acceptable to the Required
 Lenders), in each case to be reasonably satisfactory to the Required Lenders;

         (iv)     customary Opinions of Counsel for the applicable Loan Parties in states in which
 such Real Properties are located with respect to the enforceability and perfection of the Mortgage(s)
 or the Mortgage Amendments, as applicable, and any related fixture filings, the authorization,
 execution and delivery of the Mortgages or the Mortgage Amendments, as applicable, and such
 other matters as the Collateral Agent or the Required Lenders may reasonably request, in form and
 substance reasonably satisfactory to the Collateral Agent;

                                             143
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 199 of 1503



                  (v)      American Land Title/American Congress on Surveying and Mapping surveys for
         each Real Property, or existing surveys together with customary no change affidavits, in each case
         certified to the Collateral Agent if deemed necessary by Collateral Agent or the Required Lenders
         in their reasonable discretion, sufficient for the title insurance company issuing a Mortgage Policy
         or any title date-down or modification endorsement with respect to the Existing Mortgages to
         remove the standard survey exception and issue standard survey related endorsements;

                 (vi)     a completed “Life-of-Loan” Federal Emergency Management Agency standard
         flood hazard determination with respect to each Real Property, containing improved land addressed
         to the Collateral Agent and otherwise in compliance with the Flood Insurance Laws, and if any
         such Real Property is located in an area determined by the Federal Emergency Management
         Agency (or any successor agency) to be a special flood hazard area, the Borrower’s duly executed
         acknowledgement of special flood hazard area status and flood disaster assistance and evidence of
         compliance with the Flood Insurance Requirements; and

                  (vii)  as promptly as practicable after the reasonable request therefor by the Collateral
         Agent or the Required Lenders, environmental assessment reports and reliance letters (if any) that
         have been prepared in connection with such acquisition, designation or formation of any Material
         Domestic Subsidiary or acquisition of any Real Property, or in connection with the Real Property
         subject to the Mortgage.

         (3)    Additional Deposit Account Control Agreements. Following the termination of the ABL
Facility and the ABL Intercreditor Agreement, the Borrower shall enter into, within 90 days after the
establishment of any new deposit accounts that would be or could be required to be subject to an account
control agreement pursuant to the terms of the ABL Credit Agreement if it were not terminated (which, for
the avoidance of doubt, shall not include any Excluded Account, deposit account control agreements with
each account bank in respect of such deposit accounts in form and substance reasonably satisfactory to the
Collateral Agent.

         Section 6.12    Compliance with Environmental Laws.

        (1)     Except, in each case, to the extent that the failure to do so would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, (1) comply, and take all reasonable
actions to cause any lessees and other Persons operating or occupying its properties to comply, with all
applicable Environmental Laws and Environmental Permits (including any cleanup, removal or remedial
obligations) and (2) obtain and renew all Environmental Permits required to conduct its operations or in
connection with its properties.

         (2)     The Borrower will, or will cause the applicable Loan Party to, deliver to the Collateral
Agent:

                    (a) As soon as practicable following receipt thereof, copies of all environmental
   audits, investigations, analyses and reports of any kind or character, whether prepared by personnel of
   Borrower or any Loan Party or by independent consultants, governmental authorities or any other
   Persons, with respect to significant environmental matters at any Real Property which, individually or
   in the aggregate, could reasonably be expected to have a Material Adverse Effect or with respect to any
   Environmental Claims which, individually or in the aggregate, could reasonably be expected to have a
   Material Adverse Effect;

                   (b) Promptly upon the occurrence thereof, written notice describing in reasonable
   detail (a) any Release required to be reported to any federal, state or local governmental or regulatory
                                                    144
  Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 200 of 1503



agency under any applicable Environmental Laws, and (b) any remedial action taken by Borrower or
any Loan Party or any other Person in response to (1) any Hazardous Materials Activities the existence
of which has a reasonable possibility of resulting in one or more Environmental Claims having,
individually or in the aggregate, a Material Adverse Effect, or (2) any Environmental Claims that,
individually or in the aggregate, could reasonably be expected to have a Material Adverse Effect.

                 (c) As soon as practicable following the sending or receipt thereof by Borrower or any
Loan Party, a copy of any and all written communications with respect to (a) any Environmental Claims
that, individually or in the aggregate, have a reasonable possibility of giving rise to a Material Adverse
Effect, (b) any Release required to be reported to any federal, state or local governmental or regulatory
agency, and (c) any request for information from any governmental agency that suggests such agency is
investigating whether Borrower or any Loan Party may be potentially responsible for any Hazardous
Materials Activity.

                 (d) Prompt written notice describing in reasonable detail (a) any proposed acquisition
of stock, assets, or property by Borrower or any Loan Party that could reasonably be expected to (1)
expose Borrower or any Loan Party to, or result in, Environmental Claims that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or (2) affect the ability of
Borrower or any Loan Party to maintain in full force and effect all material Governmental Authorizations
required under any Environmental Laws for their respective operations and (b) any proposed action to
be taken by Borrower or any Loan Party to commence manufacturing or other industrial operations or
to modify current operations in a manner that could reasonably be expected to subject Borrower or any
Loan Party to any material additional obligations or requirements under any Environmental Laws that
could reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect.

                (e) With reasonable promptness, such other documents and information as from time
to time may be reasonably requested by Administrative Agent or the Required Lenders in relation to any
matters disclosed pursuant to this subsection 6.12.

     (3)     The Borrower will, or will cause the applicable Loan Party to:

                 (a) Promptly undertake, and shall cause each of its Subsidiaries promptly to undertake,
any and all investigations, studies, sampling, testing, abatement, cleanup, removal, remediation or other
response actions necessary to remove, remediate, clean up or abate any Hazardous Materials Activity
on, under or about any Real Property that is in violation of any Environmental Laws or that presents a
material risk of giving rise to an Environmental Claim. In the event by Borrower or any Loan Party
undertakes any such action with respect to any Hazardous Materials, by Borrower or such Loan Party
shall conduct and complete such action in compliance with all applicable Environmental Laws and in
accordance with the policies, orders and directives of all federal, state and local governmental authorities
except when, and only to the extent that, Borrower’s or such Loan Party’s liability with respect to such
Hazardous Materials Activity is being contested in good faith by Borrower or such Loan Party.

                 (b) Promptly take any and all actions necessary to (1) cure any material violation of
applicable Environmental Laws by Borrower or any Loan Party that could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and (2) make an appropriate response
to any Environmental Claim against Borrower or any Loan Party and discharge any obligations it may
have to any Person thereunder where failure to do so could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.




                                                  145
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 201 of 1503



        Section 6.13      Further Assurances and Post-Closing Covenant.

         (1)       Subject to the provisions of the Collateral and Guarantee Requirement and any applicable
limitations in any Collateral Document and in each case at the expense of the Borrower, promptly upon
reasonable request from time to time by the Administrative Agent, the Collateral Agent or the Required
Lenders or as may be required by applicable Laws (a) correct any material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (b) do, execute, acknowledge, deliver, record, re-
record, file, re-file, register and re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent, the Collateral Agent or the Required Lenders may
reasonably request from time to time in order to carry out more effectively the purposes of the Collateral
Documents and to satisfy the Collateral and Guarantee Requirement.

         (2)      As promptly as practicable, and in any event no later than (x) sixty (60) days after the
Closing Date with respect to any Owned Real Property that is not an Existing Mortgaged Property and (y)
ninety (90) days after the Closing Date with respect to any Leased Real Property that is not an Existing
Mortgaged Property (other than Existing Mortgaged Properties where the Administrative Agent or the
Required Lenders have requested that a new Mortgage be executed), or, in each case, such later date as the
Required Lenders reasonably agree to in writing, including to reasonably accommodate circumstances
unforeseen on the Closing Date, deliver the documents or take the actions required pursuant to sub clauses
(i) through (vii) of Section 6.11(2)(b) hereof, except to the extent otherwise agreed by the Required Lenders.

       Section 6.14    Use of Proceeds. The proceeds of the New Money First-Out Loans will be used
on the Closing Date (a) to pay the Transaction Expenses, (b) to pay accrued and unpaid interest and
amortization payments in respect of the Prepetition First Lien Term Loans and Prepetition Second Lien
Term Loans that are converted into (and deemed prepaid by) the Closing Date Term Loans on the Closing
Date and (c) for general corporate purposes not prohibited by the terms of this Agreement, including
repayment of borrowings under the ABL Facility.

         Section 6.15     Maintenance of Ratings. Use commercially reasonable efforts to maintain (1) a
public corporate credit rating (but not any specific rating) from S&P and a public corporate family rating
(but not any specific rating) from Moody’s, in each case in respect of the Borrower, and (2) a public rating
(but not any specific rating) in respect of each Term Facility as of the Closing Date from each of S&P and
Moody’s.

        Section 6.16     Accounting Changes. The Borrower shall, and shall cause its Restricted
Subsidiaries to, maintain their fiscal year as in effect on the Closing Date; provided, however, that the
Borrower may, upon written notice to the Administrative Agent, change its fiscal year to any other fiscal
year reasonably acceptable to the Required Lenders, in which case, the Borrower and the Administrative
Agent will, and are hereby authorized by the Lenders to, make any adjustments to this Agreement that are
necessary to reflect such change in fiscal year.

         Section 6.17    Nature of Business. The Borrower shall and shall cause its Restricted Subsidiaries
to, engage in material line of business substantially the same as those lines of business conducted by the
Borrower and the Restricted Subsidiaries on the Closing Date or any business(es) or any other activities
that are reasonably similar, ancillary, incidental, complimentary or related to, or a reasonable extension,
development or expansion of, the business conducted or proposed to be conducted by the Borrower and the
Restricted Subsidiaries on the Closing Date.




                                                      146
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 202 of 1503



        Section 6.18     Designation of Subsidiaries. On and after the Closing Date, the Borrower shall not
designate any Restricted Subsidiaries as Unrestricted Subsidiaries or any Unrestricted Subsidiaries as
Restricted Subsidiaries.

        Section 6.19      Lender Meetings. On a quarterly basis, at a time mutually agreed with the
Administrative Agent that is promptly after the delivery of the information required pursuant to Section
6.01(1) and Section 6.01(2) (but no earlier than five (5) Business Days following the delivery of such
financial statements), the Borrower (including, without limitation, the chief executive officer and chief
financial officer of the Borrower) shall and shall cause its Restricted Subsidiaries to participate in a
conference call with Lenders to discuss the financial position and results of operations of the Borrower and
its Subsidiaries for the most recently ended period for which financial statements have been delivered.

                                              ARTICLE VII

                                            Negative Covenants

        From and after the Closing Date and so long as the Termination Conditions are not satisfied:

        Section 7.01     Liens. The Borrower shall not, nor shall the Borrower permit any Restricted
Subsidiary to, directly or indirectly, create, incur or assume any Lien (except any Permitted Lien(s)) that
secures obligations under any Indebtedness or any related guarantee of Indebtedness on any asset or
property of the Borrower or any Restricted Subsidiary, or any income or profits therefrom.

        The expansion of Liens by virtue of accretion or amortization of original issue discount, the
payment of dividends in the form of Indebtedness, and increases in the amount of Indebtedness outstanding
solely as a result of fluctuations in the exchange rate of currencies will not be deemed to be an incurrence
of Liens for purposes of this Section 7.01.

        Section 7.02     Indebtedness.

         (a)     The Borrower shall not, nor shall the Borrower permit any Restricted Subsidiary to, directly
or indirectly:

                 (i)      create, incur, issue, assume, guarantee or otherwise become directly or indirectly
liable, contingently or otherwise (collectively, “incur” and collectively, an “incurrence”) with respect to
any Indebtedness (including Acquired Indebtedness), or

                (ii)     issue any shares of Disqualified Stock or permit any Restricted Subsidiary to issue
any shares of Disqualified Stock or Preferred Stock; and

        (b)      the foregoing clause (a) shall not apply to the following:

        (1)     Indebtedness of the Borrower and of its Restricted Subsidiaries under the Loan Documents
(including Refinancing Loans, Extended Loans and Replacement Loans);

        (2)      Indebtedness incurred pursuant to the Second Lien Facility in an aggregate principal
amount not to exceed the sum of (x) $125.0 million plus interest with respect thereto that is paid in-kind
by increasing the outstanding principal amount thereof plus (y) other Second Lien Obligations not
constituting principal and, in each case, together with any Refinancing Indebtedness in respect thereof;



                                                    147
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 203 of 1503



        (3)      the incurrence of Indebtedness by the Borrower and any Restricted Subsidiary in existence
on the Closing Date listed on Schedule 7.02(3) (excluding Indebtedness described in the preceding clauses
(1) and (2) and clause (25) below);

         (4)     (a) the incurrence of Attributable Indebtedness and (b) Indebtedness (including Capitalized
Lease Obligations and Purchase Money Obligations), Disqualified Stock incurred or issued by the Borrower
or any Restricted Subsidiary and Preferred Stock issued by any Restricted Subsidiary, to finance the
purchase, lease, expansion, construction, installation, replacement, repair or improvement of property (real
or personal), equipment or other assets, including assets that are used or useful in a Similar Business,
whether through the direct purchase of assets or the Capital Stock of any Person owning such assets in an
aggregate principal amount, together with any Refinancing Indebtedness in respect thereof (excluding any
Incremental Amounts) and all other Indebtedness, Disqualified Stock or Preferred Stock incurred or issued
and outstanding under this clause (4), without regard to any Indebtedness listed on Schedule 7.02(3), at
such time not to exceed (x) the greater of $50.0 million and 10.0% of Adjusted EBITDA as of the most
recently ended Test Period calculated giving pro forma effect thereto and (y) the aggregate principal amount
of Attributable Indebtedness and Indebtedness described in clause (b) above, in each case outstanding on
the Closing Date and any Refinancing Indebtedness of the Indebtedness referred to in this clause (4) thereof;

        (5)      Indebtedness incurred by the Borrower or any Restricted Subsidiary (a) constituting
reimbursement obligations with respect to letters of credit, bank guarantees, banker’s acceptances,
warehouse receipts, or similar instruments issued or entered into, or relating to obligations or liabilities
incurred, in the ordinary course of business or consistent with industry practice, including in respect of
workers’ compensation claims, performance, completion or surety bonds, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance, unemployment insurance
or other social security legislation or other Indebtedness with respect to reimbursement-type obligations
regarding workers’ compensation claims, performance, completion or surety bonds, health, disability or
other employee benefits or property, casualty or liability insurance or self-insurance or (b) as an account
party in respect of letters of credit, bank guarantees or similar instruments in favor of suppliers, trade
creditors or other Persons issued or incurred in the ordinary course of business or consistent with industry
practice;

        (6)     [reserved];

         (7)     the incurrence of Indebtedness of the Borrower to a Subsidiary Guarantor (or to any Parent
Company which is substantially contemporaneously transferred to the Borrower or any Subsidiary
Guarantor); provided that any subsequent issuance or transfer of any Capital Stock or any other event that
results in any such Subsidiary Guarantor ceasing to be a Subsidiary Guarantor or any other subsequent
transfer of any such Indebtedness (except to the Borrower or another Subsidiary Guarantor or any pledge
of such Indebtedness constituting a Permitted Lien) will be deemed, in each case, to be an incurrence of
such Indebtedness (to the extent such Indebtedness is then outstanding) not permitted by this clause (7);

         (8)     the incurrence of Indebtedness of a Restricted Subsidiary to the Borrower or another
Restricted Subsidiary (or to any Parent Company which is substantially contemporaneously transferred to
the Borrower or any Restricted Subsidiary) to the extent permitted by Section 7.05; provided that any such
Indebtedness for borrowed money incurred by a Guarantor and owing to a Restricted Subsidiary that is not
a Guarantor is expressly subordinated in right of payment to the Guaranty of the Loans of such Guarantor
to the extent permitted by applicable law; provided further that any subsequent issuance or transfer of any
Capital Stock or any other event which results in any such Restricted Subsidiary ceasing to be a Restricted
Subsidiary or any such subsequent transfer of any such Indebtedness (except to the Borrower or a Restricted
Subsidiary or any pledge of such Indebtedness constituting a Permitted Lien) will be deemed, in each case,

                                                    148
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 204 of 1503



to be an incurrence of such Indebtedness (to the extent such Indebtedness is then outstanding) not permitted
by this clause (8);

        (9)     [reserved];

       (10)   the incurrence of Hedging Obligations in the ordinary course of business (excluding
Hedging Obligations entered into for speculative purposes);

        (11)     the incurrence of Indebtedness in respect of self-insurance and Indebtedness in respect of
performance, bid, appeal and surety bonds and performance, banker’s acceptance facilities and completion
guarantees and similar obligations provided by the Borrower or any Restricted Subsidiary or Indebtedness
in respect of letters of credit, bank guarantees or similar instruments related thereto, in each case in the
ordinary course of business or consistent with industry practice, including those incurred to secure health,
safety and environmental obligations;

        (12)    the incurrence of:

                    (a) [reserved]

                     (b) Indebtedness or Disqualified Stock of the Borrower and Indebtedness, Disqualified
   Stock or Preferred Stock of the Borrower or any Subsidiary Guarantor in an aggregate principal amount
   or liquidation preference that, when aggregated with the principal amount and liquidation preference of
   all other Indebtedness, Disqualified Stock and Preferred Stock then outstanding and incurred or issued,
   as applicable, pursuant to this clause (12)(b), together with any Refinancing Indebtedness in respect
   thereof (excluding any Incremental Amounts), does not exceed (i) $50.0 million plus, without
   duplication, (ii) in the event of any extension, replacement, refinancing, renewal or defeasance of any
   such Indebtedness or Disqualified Stock, an amount equal to the amount of any premium required to be
   paid under the terms of the instrument governing such Indebtedness or Disqualified Stock and any
   defeasance costs and any fees and expenses (including original issue discount, upfront fees or similar
   fees) incurred in connection with the issuance of such new Indebtedness or the extension, replacement,
   refunding, refinancing, renewal or defeasance of such Indebtedness or Disqualified Stock;

        (13)    the incurrence by the Borrower of Indebtedness or Disqualified Stock or the incurrence by
a Restricted Subsidiary of Indebtedness, Disqualified Stock or Preferred Stock that serves to Refinance any
Indebtedness permitted under clause (3) above, this clause (13) and clauses (23), (29) and (30), or any
successive Refinancing Indebtedness with respect to any of the foregoing;

        (14)    [reserved];

         (15)     the incurrence of Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient funds in the ordinary course of
business or consistent with industry practice;

         (16)     the incurrence of Indebtedness of the Borrower or any Restricted Subsidiary supported by
letters of credit or bank guarantees permitted hereunder, in each case, in a principal amount not in excess
of the stated amount of such letters of credit or bank guarantees;

         (17)   (a) the incurrence of any guarantee by the Borrower or a Restricted Subsidiary of
Indebtedness or other obligations of the Borrower or any Restricted Subsidiary so long as the incurrence of
such Indebtedness or other obligations incurred by the Borrower or such Restricted Subsidiary is permitted
by this Agreement, or (b) any co-issuance by the Borrower or any Restricted Subsidiary of any Indebtedness

                                                    149
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 205 of 1503



or other obligations of the Borrower or any Restricted Subsidiary so long as the incurrence of such
Indebtedness or other obligations by the Borrower or such Restricted Subsidiary was permitted hereunder;
provided that the incurrence of any such guarantee or co-issuance by a Loan Party of Indebtedness or other
obligations of any Non-Loan Party shall be deemed to be an Investment made under the final proviso to
clause (13) of the definition of “Permitted Investments” and shall be permitted to be incurred only to the
extent of available capacity under such proviso at the time of such incurrence or co-issuance;

         (18)     the incurrence of Indebtedness issued by the Borrower or any Restricted Subsidiary to
future, present or former employees, directors, officers, members of management and consultants thereof,
their respective Controlled Investment Affiliates or Immediate Family Members and permitted transferees
thereof, in each case to finance the purchase or redemption of Equity Interests of the Borrower or any Parent
Company to the extent described in Section 7.05(b)(4);

        (19)     customer deposits and advance payments received in the ordinary course of business or
consistent with industry practice from customers for goods and services purchased in the ordinary course
of business or consistent with industry practice;

         (20)    the incurrence of (a) Indebtedness owed to banks and other financial institutions incurred
in the ordinary course of business or consistent with industry practice in connection with ordinary banking
arrangements to manage cash balances of the Borrower and its Restricted Subsidiaries and (b) Indebtedness
in respect of Cash Management Services, including Cash Management Obligations;

        (21)    Indebtedness incurred by the Borrower or any Restricted Subsidiary in connection with
bankers’ acceptances or discounted bills of exchange, in each case incurred or undertaken in the ordinary
course of business or consistent with industry practice on arm’s-length commercial terms;

          (22)   the incurrence of Indebtedness of the Borrower or any Restricted Subsidiary consisting of
(a) the financing of insurance premiums or (b) take-or-pay obligations contained in supply arrangements in
each case, incurred in the ordinary course of business or consistent with industry practice;

        (23)    the incurrence of Indebtedness or Disqualified Stock by Restricted Subsidiaries of the
Borrower that are not Guarantors in an amount not to exceed and together with any other Indebtedness and
Disqualified Stock incurred and outstanding under this clause (23) and any outstanding Indebtedness or
Disqualified Stock under clause (13) to Refinance Indebtedness initially incurred in reliance on this clause
(23) (excluding any Incremental Amounts) $15.0 million;

         (24)     the incurrence of Indebtedness by the Borrower or any Restricted Subsidiary undertaken
in connection with cash management (including netting services, automatic clearinghouse arrangements,
overdraft protections, employee credit card programs and related or similar services or activities) with
respect to the Borrower, any Subsidiaries or any joint venture in the ordinary course of business or
consistent with industry practice, including with respect to financial accommodations of the type described
in the definition of Cash Management Services;

         (25)     Indebtedness incurred pursuant to the ABL Facility in an aggregate principal amount not
to exceed the sum of (x) the greater of $900.0 million and the Borrowing Base (as defined in the ABL
Facility in effect on the date hereof) plus (y) Incremental Revolving Credit Loans (as defined in the ABL
Facility in effect on the date hereof) plus other ABL Obligations in effect on the date hereof not constituting
principal and, in each case, together with any Refinancing Indebtedness in respect thereof; provided that
the Indebtedness under this clause (25) shall not be permitted to contain or include any “last out” or similar
tranche or facility nor shall it be permitted to include any term loan or similar Indebtedness;


                                                     150
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 206 of 1503



         (26)    guarantees incurred in the ordinary course of business or consistent with industry practice
in respect of obligations to suppliers, customers, franchisees, lessors, licensees, sub-licensees and
distribution partners;

        (27)     the incurrence of Indebtedness attributable to (but not incurred to finance) the exercise of
appraisal rights or the settlement of any claims or actions (whether actual, contingent or potential) with
respect to the Transactions or any other acquisition (by merger, consolidation or amalgamation or
otherwise) in accordance with the terms hereof;

        (28)    the incurrence of Indebtedness representing deferred compensation to employees of any
Parent Company, the Borrower or any Restricted Subsidiary, including Indebtedness consisting of
obligations under deferred compensation or any other similar arrangements incurred in connection with the
Transactions, any investment or any acquisition (by merger, consolidation or amalgamation or otherwise)
permitted under this Agreement;

       (29)    the incurrence of Indebtedness arising out of any Specified Sale-Leaseback Transaction to
the extent such Indebtedness is not incurred in contemplation of such Specified Sale-Leaseback
Transaction;

        (30)     Permitted Debt Exchange Notes;

        (31)     [reserved]; and

        (32)     all premiums (if any), interest (including post-petition interest), fees, expenses, charges and
additional or contingent interest on obligations described in clauses (1) through (31) above.

                 (c)     For purposes of determining compliance with this Section 7.02:

        (1)      [reserved];

         (2)      the Borrower is entitled to divide and classify (but, not, for the avoidance of doubt,
reclassify) an item of Indebtedness, Disqualified Stock or Preferred Stock in more than one of the types of
Indebtedness, Disqualified Stock or Preferred Stock described in Section 7.02(b), provided that all
Indebtedness incurred under the Loan Documents, the Second Lien Facility and the ABL Facility, and in
each case, all Refinancing Indebtedness in respect thereof, will, at all times, be treated as incurred under
Section 7.02(b)(1), (2) and (25), respectively;

        (3)     the principal amount of Indebtedness outstanding under any clause of this Section 7.02 will
be determined after giving effect to the application of proceeds of any such Indebtedness to refinance any
such other Indebtedness;

        (4)      [reserved]; and

        (5)     guarantees of, or obligations in respect of letters of credit relating to, Indebtedness that are
otherwise included in the determination of a particular amount of Indebtedness will not be included in the
determination of such amount of Indebtedness; provided that the incurrence of the Indebtedness represented
by such guarantee or letter of credit, as the case may be, was incurred in compliance with this Section 7.02.

         The accrual of interest or dividends, the accretion of accreted value, the accretion or amortization
of original issue discount and the payment of interest or dividends in the form of additional Indebtedness,
Disqualified Stock or Preferred Stock and increases in the amount of Indebtedness outstanding solely as a

                                                     151
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 207 of 1503



result of fluctuations in the exchange rate of currencies, in each case, will not be deemed to be an incurrence
of Indebtedness, Disqualified Stock or Preferred Stock for purposes of this Section 7.02. Any Indebtedness
incurred to refinance Indebtedness, Disqualified Stock or Preferred Stock incurred pursuant to clauses (2),
(3), (4), (12), (13), (23) and (25) of Section 7.02(b) will be permitted to include additional Indebtedness,
Disqualified Stock or Preferred Stock incurred to pay accrued but unpaid interest and dividends and
premiums, defeasance costs and fees and expenses incurred in connection with such refinancing.

         For purposes of determining compliance with any Dollar denominated restriction on the incurrence
of Indebtedness or issuance of Disqualified Stock or Preferred Stock, the Dollar equivalent principal amount
of Indebtedness or Disqualified Stock or Preferred Stock denominated in a foreign currency will be
calculated based on the relevant currency exchange rate in effect on the date such Indebtedness, Disqualified
Stock or Preferred Stock was incurred, in the case of term debt, or first committed or first incurred
(whichever yields the lower Dollar equivalent), in the case of revolving credit debt; provided that if such
Indebtedness, Disqualified Stock or Preferred Stock is issued to Refinance other Indebtedness, Disqualified
Stock or Preferred Stock denominated in a foreign currency, and such refinancing would cause the
applicable Dollar denominated (or the applicable growth component with respect to such Basket, if greater)
restriction to be exceeded if calculated at the relevant currency exchange rate in effect on the date of such
refinancing, such Dollar denominated restriction will be deemed not to have been exceeded so long as the
principal amount of such refinancing Indebtedness, Disqualified Stock or Preferred Stock does not exceed
(i) the principal amount of such Indebtedness, Disqualified Stock or Preferred Stock (as applicable) being
refinanced plus (ii) the aggregate amount of accrued but unpaid interest, fees, underwriting discounts,
defeasance costs, premiums (including tender premiums) and other costs and expenses (including OID,
upfront fees or similar fees) incurred in connection with such refinancing.

        The principal amount of any Indebtedness, Disqualified Stock or Preferred Stock incurred to
refinance other Indebtedness, Disqualified Stock or Preferred Stock, if incurred in a different currency from
the Indebtedness, Disqualified Stock or Preferred Stock, as applicable, being refinanced, will be calculated
based on the currency exchange rate applicable to the currencies in which such respective Indebtedness or
Disqualified Stock or Preferred Stock is denominated that is in effect on the date of such refinancing. The
principal amount of any non-interest bearing Indebtedness or other discount security constituting
Indebtedness at any date will be the principal amount thereof that would be shown on a balance sheet of
the Borrower dated such date prepared in accordance with GAAP.

          For purposes of determining compliance with this Section 7.02, if any Indebtedness is refinanced
in reliance on a Basket measured by reference to a percentage of Adjusted EBITDA, and such refinancing
would cause the percentage of Adjusted EBITDA to be exceeded if calculated based on the Adjusted
EBITDA on the date of such refinancing, such percentage of Adjusted EBITDA will not be deemed to be
exceeded to the extent the principal amount of such obligations secured by such newly incurred
Indebtedness does not exceed the sum of (i) the principal amount of such Indebtedness being refinanced,
plus (ii) the related costs incurred or payable in connection with such refinancing.

         Section 7.03      Fundamental Changes. The Borrower shall not, nor shall the Borrower permit any
Restricted Subsidiary to, consolidate, amalgamate or merge with or into or wind up into another Person, or
liquidate or dissolve or sell, transfer, lease or otherwise dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or hereafter acquired) to or in favor
of any Person (other than as part of the Transactions), including by an allocation of assets among newly
divided limited liability companies pursuant to a “plan of division” under the Delaware Limited Liability
Company Act, except that:




                                                      152
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 208 of 1503



        (1)     Subject to Section 3.03(a) of the Security Agreement, Holdings or any Restricted
Subsidiary may merge or consolidate with the Borrower (including a merger, the purpose of which is to
reorganize the Borrower into a new jurisdiction); provided that

                   (a) the Borrower shall be the continuing or surviving Person,

                  (b) such merger or consolidation does not result in the Borrower ceasing to be
   organized under the Laws of the United States, any state thereof or the District of Columbia and

                   (c) in the case of a merger or consolidation of Holdings with and into the Borrower,

                (i)     Holdings shall not be an obligor in respect of any Indebtedness that is not permitted
        to be Indebtedness of the Borrower under this Agreement,

                (ii)    Holdings shall have no direct Subsidiaries at the time of such merger or
        consolidation other than the Borrower,

                 (iii)  no Default or Event of Default exists at such time or after giving effect to such
        transaction and

                (iv)     after giving effect to such transaction, the direct parent of the Borrower will (A)
        expressly assume all the obligations of Holdings under this Agreement and the other Loan
        Documents to which Holdings is a party pursuant to a supplement hereto or thereto in form
        reasonably satisfactory to the Administrative Agent and the Borrower, (B) pledge 100% of the
        Equity Interests of the Borrower to the Collateral Agent as Collateral to secure the Obligations in
        form reasonably satisfactory to the Collateral Agent and the Borrower and (C) be in compliance
        with Section 7.09;

         (2)     (a)     any Restricted Subsidiary that is not a Loan Party may merge or consolidate with
or into any other Restricted Subsidiary that is not a Loan Party,

                   (b) any Restricted Subsidiary may merge or consolidate with or into any other
   Restricted Subsidiary that is a Loan Party; provided that a Loan Party shall be the continuing or surviving
   Person;

                    (c) any merger the sole purpose of which is to reincorporate or reorganize a Loan Party
   in another jurisdiction in the United States will be permitted and

                   (d) any Restricted Subsidiary may liquidate or dissolve or change its legal form if the
   Borrower determines in good faith that such action is in the best interests of the Borrower and the
   Restricted Subsidiaries and is not materially disadvantageous to the Lenders;

provided that in the case of clauses (b) through (d) of this Section 7.03(2), (x) no Event of Default shall
have occurred and be continuing or result therefrom; provided that in the case of a Limited Condition
Acquisition, at the Borrower’s option, such Event of Default may be tested in accordance with Section
1.07(8) so long as at the time of the consummation of such Limited Condition Acquisition, no Event of
Default shall have occurred and be continuing or result therefrom and (y) the Person who receives the assets
of such dissolving or liquidated Restricted Subsidiary that is a Guarantor shall be a Loan Party or such
disposition shall otherwise be permitted under Section 7.05 or the definition of “Permitted Investments”;



                                                    153
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 209 of 1503



        (3)      any Restricted Subsidiary may dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or another Restricted Subsidiary; provided that if the
transferor in such a transaction is a Loan Party, then (x) the transferee must be a Loan Party or (y) to the
extent constituting an Investment, such Investment must be a Permitted Investment in a Restricted
Subsidiary which is not a Loan Party in connection with any Investment permitted hereunder;

         (4)     so long as no Event of Default shall have occurred and be continuing or result therefrom;
provided that in the case of a Limited Condition Acquisition, at the Borrower’s option, such Event of
Default may be tested in accordance with Section 1.07(8) so long as at the time of the consummation of
such Limited Condition Acquisition, no Event of Default shall have occurred and be continuing or result
therefrom, the Borrower may merge or consolidate with (or dispose of all or substantially all of its assets
to) any other Person; provided that (a) the Borrower shall be the continuing or surviving corporation or (b)
if the Person formed by or surviving any such merger or consolidation is not the Borrower (or, in connection
with a disposition of all or substantially all of the Borrower’s assets, is the transferee of such assets) (any
such Person, a “Successor Borrower”):

                 (i)     the Successor Borrower will:

                          (A)      be an entity organized or existing under the laws of the United States, any
                 state thereof or the District of Columbia;

                         (B)     expressly assume all the obligations of the Borrower under this Agreement
                 and the other Loan Documents to which the Borrower is a party pursuant to a supplement
                 hereto or thereto in form reasonably satisfactory to the Administrative Agent and the
                 Borrower; and

                          (C)    deliver to the Administrative Agent (I) an Officer’s Certificate stating that
                 such merger or consolidation or other transaction and such supplement to this Agreement
                 or any Loan Document (as applicable) satisfies the requirements under this Section 7.03(4)
                 and (II) an Opinion of Counsel including customary organization, due execution, no
                 conflicts and enforceability opinions (similar in scope and substance to the opinions
                 delivered to the Administrative Agent on the Closing Date) to the extent reasonably
                 requested by the Administrative Agent;

                (ii)    substantially contemporaneously with such transaction (or at a later date as agreed
        by the Required Lenders),

                         (A)     each Guarantor, unless it is the other party to such merger or consolidation,
                 will by a supplement to the Guaranty (or in another form reasonably satisfactory to the
                 Administrative Agent and the Borrower) reaffirm its Guaranty of the Obligations
                 (including the Successor Borrower’s obligations under this Agreement),

                         (B)      each Loan Party, unless it is the other party to such merger or
                 consolidation, will, by a supplement to the Security Agreement (or in another form
                 reasonably satisfactory to the Collateral Agent), confirm its grant or pledge thereunder,

                         (C)     if reasonably requested by the Collateral Agent or the Required Lenders,
                 each mortgagor of a Mortgaged Property, unless it is the other party to such merger or
                 consolidation, will, by an amendment to or restatement of the applicable Mortgage (or other
                 instrument reasonably satisfactory to the Collateral Agent and the Borrower), confirm that


                                                     154
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 210 of 1503



                its obligations thereunder shall apply to the Successor Borrower’s obligations under this
                Agreement; and

                 (iii)   after giving pro forma effect to such incurrence, the Total Net Leverage Ratio as
        of the end of the most recently ended Test Period is no greater than 5.00:1.00; and

                (iv)     the Administrative Agent shall have received at least three (3) Business Days prior
        to the such transaction all documentation and other information in respect of the Successor
        Borrower required under applicable “know your customer” and anti-money laundering rules and
        regulations, including the USA PATRIOT Act; provided further that if the foregoing are satisfied,
        the Successor Borrower will succeed to, and be substituted for, the Borrower under this Agreement;

        (5)     so long as no Event of Default shall have occurred and be continuing or result therefrom;
provided that in the case of a Limited Condition Acquisition, at the Borrower’s option, such Event of
Default may be tested in accordance with Section 1.07(8) so long as at the time of the consummation of
such Limited Condition Acquisition, no Event of Default shall have occurred and be continuing or result
therefrom, Holdings may merge or consolidate with (or dispose of all or substantially all of its assets to)
any other Person; provided that (a) Holdings will be the continuing or surviving Person or (b) if:

               (i)      the Person formed by or surviving any such merger or consolidation is not
        Holdings,

                (ii)    Holdings is not the Person into which the applicable Person has been liquidated or

                (iii)   in connection with a disposition of all or substantially all of Holdings’ assets, the
        Person that is the transferee of such assets is not Holdings (any such Person described in the
        preceding clauses (i) through (iii), a “Successor Holdings”), then the Successor Holdings will:

                         (A)      be an entity organized or existing under the laws of the United States, any
                state thereof or the District of Columbia,

                         (B)     expressly assume all the obligations of Holdings under this Agreement and
                the other Loan Documents to which Holdings is a party pursuant to a supplement hereto or
                thereto in form reasonably satisfactory to the Administrative Agent and the Borrower, and

                        (C)      (I) expressly assume all the obligations of Holdings under this Agreement
                and the other Loan Documents to which Holdings is a party pursuant to a supplement hereto
                or thereto in form reasonably satisfactory to the Administrative Agent and the Borrower
                and (II) pledge 100% of the Equity Interests of the Borrower to the Collateral Agent as
                Collateral to secure the Obligations in accordance with the Security Agreement or
                otherwise in form and substance reasonably satisfactory to the Collateral Agent and the
                Borrower; and

                (iv)     the Administrative Agent shall have received at least three (3) Business Days prior
        to the such transaction all documentation and other information in respect of the Successor
        Holdings required under applicable “know your customer” and anti-money laundering rules and
        regulations, including the USA PATRIOT Act;

provided further that if the foregoing are satisfied, the Successor Holdings will succeed to, and be
substituted for, Holdings under this Agreement;


                                                    155
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 211 of 1503



          (6)      any Restricted Subsidiary may merge or consolidate with (or dispose of all or substantially
all of its assets to) any other Person in order to effect a Permitted Investment or other investment permitted
pursuant to Section 7.05; provided that solely in the case of a merger or consolidation involving a Loan
Party and subject to Section 1.07(8) in the case of a Limited Condition Acquisition, no Event of Default
shall have occurred and be continuing or result therefrom; provided further, that the continuing or surviving
Person will be (a) the Borrower or (b) a Loan Party, in each case, which together with each of its Restricted
Subsidiaries, will have complied with the applicable requirements of Section 6.11;

         (7)     a merger, dissolution, liquidation, consolidation or disposition, the purpose of which is to
effect a disposition permitted pursuant to Section 7.04 (other than under clause (2)(c) of the definition of
“Asset Sale”);

        (8)      subject to Section 3.03(a) of the Security Agreement, the Borrower may (a) convert into a
corporation, partnership, limited partnership, limited liability company or trust organized or existing under
the laws of the jurisdiction of organization of the Borrower or the laws of a jurisdiction in the United States
and (b) change its name;

        (9)      the Loan Parties and the Restricted Subsidiaries may consummate the Transactions; and

        (10)    the commencement of any proceedings against any Restricted Subsidiary under Debtor
Relief Laws to the extent it shall not constitute an Event of Default under Section 8.01(6).

        Section 7.04  Asset Sales. The Borrower shall not, nor shall the Borrower permit any Restricted
Subsidiary to, consummate any Asset Sale unless:

         (1)     the Borrower or such Restricted Subsidiary, as the case may be, receives consideration
(including by way of relief from, or by any other Person assuming responsibility for, any liabilities,
contingent or otherwise in connection with such Asset Sale) at least equal to the fair market value (measured
at the time of contractually agreeing to such Asset Sale) of the assets sold or otherwise disposed of, and

        (2)      except in the case of a Permitted Asset Swap consummated in the ordinary course of
business in an amount not to exceed $10.0 million, at least 75.0% of the consideration for such Asset Sale,
together with all other Asset Sales since the Closing Date (on a cumulative basis), received by the Borrower
or a Restricted Subsidiary, as the case may be, is in the form of cash or Cash Equivalents; provided that
each of the following will be deemed to be cash or Cash Equivalents for purposes of this clause (2);

                    (a) any liabilities (as shown on the Borrower’s or any Restricted Subsidiary’s most
   recent balance sheet or in the footnotes thereto or if incurred or accrued subsequent to the date of such
   balance sheet, such liabilities that would have been reflected on the Borrower’s or a Restricted
   Subsidiary’s consolidated balance sheet or in the footnotes thereto if such incurrence or accrual had
   taken place on or prior to the date of such balance sheet, as determined in good faith by the Borrower)
   of the Borrower or any Restricted Subsidiary, other than liabilities that are by their terms subordinated
   in right of payment to the Obligations, that are (i) assumed by the transferee of any such assets (or a
   third party in connection with such transfer) or (ii) otherwise cancelled or terminated in connection with
   the transaction with such transferee (other than intercompany debt owed to the Borrower or a Restricted
   Subsidiary);

                    (b) any securities, notes or other obligations or assets received by the Borrower or any
   Restricted Subsidiary from such transferee or in connection with such Asset Sale (including earnouts
   and similar obligations) that are converted by the Borrower or a Restricted Subsidiary into cash or Cash


                                                     156
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 212 of 1503



   Equivalents, or by their terms are required to be satisfied for cash or Cash Equivalents (to the extent of
   the cash or Cash Equivalents received) within 180 days following the closing of such Asset Sale;

                    (c) [reserved]; or

                    (d) Indebtedness of any Restricted Subsidiary that ceases to be a Restricted Subsidiary
   as a result of such Asset Sale (other than intercompany debt owed to the Borrower or a Restricted
   Subsidiary), to the extent that the Borrower and each other Restricted Subsidiary are released from any
   guarantee of payment of the principal amount of such Indebtedness in connection with such Asset Sale;
   and

        (3)     the Net Proceeds of such Asset Sale shall be applied and/or reinvested as (and to the extent)
required by Sections 2.05(2)(b) and 2.05(2)(f).

         To the extent any Collateral is disposed of as expressly permitted by this Section 7.04 to any Person
other than a Loan Party, such Collateral shall automatically be sold free and clear of the Liens created by
the Loan Documents, and, if requested by the Administrative Agent, upon the certification by the Borrower
that such disposition is permitted by this Agreement, the Administrative Agent and the Collateral Agent
shall be authorized to take any actions deemed appropriate in order to effect the foregoing.

        In addition, none of the Borrower or any Restricted Subsidiary shall enter into any Specified Sale-
Leaseback Transaction unless such Specified Sale-Leaseback Transaction is conducted as an arm’s-length
basis and is for fair market value of the applicable property as determined by a Responsible Officer of the
Borrower in good faith.

        Section 7.05    Restricted Payments. (a)           The Borrower shall not, nor shall the Borrower
permit any Restricted Subsidiary to, directly or indirectly:

                         (A)     declare or pay any dividend or make any payment or distribution on
                account of the Borrower’s or any Restricted Subsidiary’s Equity Interests (in each case,
                solely in such Person’s capacity as holder of such Equity Interests), including any dividend
                or distribution payable in connection with any merger, amalgamation or consolidation,
                other than:

                                  (1)      dividends, payments or distributions payable solely in Equity
                         Interests (other than Disqualified Stock) of the Borrower or a Parent Company or
                         in options, warrants or other rights to purchase such Equity Interests; or

                                   (2)      dividends, payments or distributions by a Restricted Subsidiary so
                         long as, in the case of any dividend, payment or distribution payable on or in
                         respect of any class or series of securities issued by a Restricted Subsidiary other
                         than a wholly owned Subsidiary, the Borrower or a Restricted Subsidiary receives
                         at least its pro rata share of such dividend, payment or distribution in accordance
                         with its Equity Interests in such class or series of securities or such other amount
                         to which it is entitled pursuant to the terms of such Equity Interest;

                        (B)      purchase, redeem, defease or otherwise acquire or retire for value any
                Equity Interests of the Borrower or any Parent Company, including in connection with any
                merger, amalgamation or consolidation, in each case held by Persons other than the
                Borrower or a Restricted Subsidiary;


                                                    157
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 213 of 1503



                        (C)     make any principal payment on, or redeem, repurchase, defease or
                otherwise acquire or retire for value, in each case, prior to any scheduled repayment,
                sinking fund payment or final maturity, any Subordinated Indebtedness, any Indebtedness
                secured on a junior lien basis to the Obligations (including the Second Lien Loans) or any
                unsecured Indebtedness for borrowed money (other than any intercompany Indebtedness
                among the Borrower and its Restricted Subsidiaries), but excluding, for the avoidance of
                doubt, any Second-Out Loans, in each case in excess of $5.0 million (collectively, “Junior
                Debt”), other than:

                                (i)      Indebtedness permitted under clauses (7) and (8) of Section
                        7.02(b); or

                                 (ii)    the Transactions;

                        (D)      make any Restricted Investment;

(all such payments and other actions set forth in clauses (A) through (D) above being collectively referred
to as “Restricted Payments”);

        (b)     The provisions of Section 7.05(a) will not prohibit:

                 (1)     the payment of any dividend or other distribution or the consummation of any
        irrevocable redemption within 60 days after the date of declaration of the dividend or other
        distribution or giving of the redemption notice, as the case may be, if at the date of declaration or
        notice, the dividend or other distribution or redemption payment would have complied with the
        provisions of this Section 7.05;

                 (2)      the redemption, repurchase, defeasance, discharge, retirement or other acquisition
        of (i) any Equity Interests of the Borrower, any Restricted Subsidiary or any Parent Company,
        including any accrued and unpaid dividends thereon (“Treasury Capital Stock”) or (ii) Junior
        Debt, in each case, made (x) in exchange for, or out of the proceeds of, a sale or issuance (other
        than to a Restricted Subsidiary) of Equity Interests of the Borrower or any Parent Company (to the
        extent such Equity Interests or proceeds therefrom are contributed to the Borrower) (in each case,
        other than Disqualified Stock) and (y) within 120 days of such sale or issuance (“Refunding
        Capital Stock”),

                         (a)    the declaration and payment of dividends on Treasury Capital Stock out
                of the proceeds of a sale or issuance (other than to a Restricted Subsidiary of the Borrower
                or to an employee stock ownership plan or any trust established by the Borrower or any
                Restricted Subsidiary) of Refunding Capital Stock made within 120 days of such sale or
                issuance, and

                        (b)      [reserved];

                 (3)     the principal payment on, defeasance, redemption, repurchase, exchange or other
        acquisition or retirement of:

                        (a)     Junior Debt of the Borrower or a Subsidiary Guarantor made (i) by
                exchange for, or out of the proceeds of the sale, issuance or incurrence of, new Junior Debt
                of the Borrower or a Subsidiary Guarantor or Disqualified Stock of the Borrower or a
                Subsidiary Guarantor and (ii) within 120 days of such sale, issuance or incurrence;

                                                    158
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 214 of 1503



          provided such new Junior Debt shall mature no earlier, and not have a shorter weighted
          average life, than the Junior Debt being refinanced or exchanged,

                  (b)      Disqualified Stock of the Borrower or a Subsidiary Guarantor made by
          exchange for, or out of the proceeds of the sale, issuance or incurrence of Disqualified
          Stock or Junior Debt of the Borrower or a Subsidiary Guarantor, made within 120 days of
          such sale, issuance or incurrence,

                 (c)       Disqualified Stock of a Restricted Subsidiary that is not a Subsidiary
          Guarantor made by exchange for, or out of the proceeds of the sale or issuance of,
          Disqualified Stock of a Restricted Subsidiary that is not a Subsidiary Guarantor, made
          within 120 days of such sale or issuance that, in each case, is Refinancing Indebtedness
          incurred or issued, as applicable, in compliance with Section 7.02 and

                 (d)      any Junior Debt or Disqualified Stock that constitutes Acquired
          Indebtedness;

          (4)      a Restricted Payment to pay for the repurchase, retirement or other acquisition or
 retirement for value of Equity Interests (other than Disqualified Stock) (including related stock
 appreciation rights or similar securities) of the Borrower or any Parent Company held by any future,
 present or former employee, director, officer, member of management or consultant (or their
 respective Controlled Investment Affiliates or Immediate Family Members or any permitted
 transferees thereof) of the Borrower, any of its Subsidiaries or any Parent Company pursuant to any
 management equity plan or stock option plan or any other management or employee benefit plan or
 agreement, or any equity subscription or equity holder agreement (including, for the avoidance of
 doubt, any principal and interest payable on any notes issued by the Borrower or any Parent
 Company in connection with any such repurchase, retirement or other acquisition), including any
 Equity Interests rolled over by management of the Borrower, any of its Subsidiaries or any Parent
 Company in connection with the Transactions; provided that the aggregate amount of Restricted
 Payments made under this clause (4) does not exceed $10.0 million in any fiscal year (increasing to
 $20.0 million following an underwritten public Equity Offering by the Borrower or any Parent
 Company) with unused amounts in any calendar year being carried over to the next two succeeding
 calendar years; provided further that each of the amounts in any calendar year under this clause (4)
 may be increased by an amount not to exceed:

                 (a)       the cash proceeds from the sale of Equity Interests (other than Disqualified
          Stock) of the Borrower and, to the extent contributed to the Borrower, the cash proceeds
          from the sale of Equity Interests of any Parent Company, in each case to any future, present
          or former employees, directors, officers, members of management or consultants (or their
          respective Controlled Investment Affiliates or Immediate Family Members or any
          permitted transferees thereof) of the Borrower, any of its Subsidiaries or any Parent
          Company that occurs after the Closing Date, to the extent the cash proceeds from the sale
          of such Equity Interests have not otherwise been applied to make a Restricted Payment
          with the Available Amount; plus

                 (b)      the amount of any cash bonuses otherwise payable to members of
          management, employees, directors or consultants (or their respective Controlled
          Investment Affiliates or Immediate Family Members or any permitted transferees thereof)
          of the Borrower, any of its Subsidiaries or any Parent Company that are foregone in
          exchange for the receipt of Equity Interests of the Borrower or any Parent Company


                                             159
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 215 of 1503



                pursuant to any compensation arrangement, including any deferred compensation plan;
                plus

                       (c)      the cash proceeds of life insurance policies received by the Borrower or
                its Restricted Subsidiaries (or by any Parent Company to the extent contributed to the
                Borrower) after the Closing Date; minus

                      (d)       the amount of any Restricted Payments previously made with the cash
                proceeds described in clauses (a), (b) and (c) of this clause (4);

provided that the Borrower may elect to apply all or any portion of the aggregate increase contemplated by
clauses (a), (b) and (c) above in any calendar year; provided further that cancellation of Indebtedness owing
to the Borrower or any Restricted Subsidiary from any future, present or former employees, directors,
officers, members of management, or consultants (or their respective Controlled Investment Affiliates or
Immediate Family Members or any permitted transferees thereof) of the Borrower, any Parent Company or
any Restricted Subsidiary in connection with a repurchase of Equity Interests of the Borrower or any Parent
Company will not be deemed to constitute a Restricted Payment for purposes of this Section 7.05 or any
other provision of this Agreement;

                (5)      [Reserved];

                (6)      [Reserved];

                (7)      payments made or expected to be made by the Borrower or any Restricted
        Subsidiary in respect of withholding or similar taxes payable by any future, present or former
        employee, director, officer, member of management or consultant (or their respective Controlled
        Investment Affiliates or Immediate Family Members or permitted transferees) of the Borrower, any
        Restricted Subsidiary or any Parent Company,

                        (a)       any repurchases or withholdings of Equity Interests in connection with the
                exercise of stock options, warrants or similar rights if such Equity Interests represent a
                portion of the exercise of, or withholding obligations with respect to, such options, warrants
                or similar rights or required withholding or similar taxes and

                        (b)     loans or advances to officers, directors, employees, managers, consultants
                and independent contractors of the Borrower, any Restricted Subsidiary or any Parent
                Company in connection with such Person’s purchase of Equity Interests of the Borrower
                or any Parent Company; provided that no cash is actually advanced pursuant to this clause
                (c) other than to pay taxes due in connection with such purchase, unless immediately
                repaid;

                (8)      [reserved];

                (9)      [reserved];

                 (10)      Restricted Payments in an aggregate amount taken together with all other
        Restricted Payments made pursuant to this clause (10) not to exceed the sum of (X) [reserved] plus
        (Y) additional Restricted Payments made with the Available Amount; provided that if this clause
        (10) is utilized to make a Restricted Investment, the amount deemed to be utilized under this clause
        (10) will be the amount of such Restricted Investment at any time outstanding (with the fair market
        value of such Investment being measured at the time made and without giving effect to subsequent

                                                    160
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 216 of 1503



 changes in value, but subject to adjustment as set forth in the definition of “Investment”); provided
 further that (other than in the case of Restricted Investments made with clause (3) of the definition
 of Available Amount) no Event of Default shall have occurred and be continuing or would result
 therefrom; and provided further that Restricted Payments made with clause (2) of the definition of
 Available Amount shall only be permitted to the extent that after giving pro forma effect thereto
 and the application of the net proceeds therefrom, the Total Net Leverage Ratio for the Test Period
 immediately preceding such Restricted Payment would be no greater than 2.50 to 1.00;

         (11)    distributions or payments of Securitization Fees;

          (12)   any Restricted Payment made in connection with the Transactions and the fees and
 expenses related thereto or owed to any Affiliate(s) including any payments to holders of Equity
 Interests of Belk in connection with, or as a result of, their exercise of appraisal rights or the
 settlement of any claims or actions (whether actual, contingent or potential) related to the
 Transactions;

         (13)    [reserved];

         (14)   the declaration and payment of dividends or distributions by the Borrower or any
 Restricted Subsidiary to, or the making of loans or advances to, the Borrower or any Parent
 Company in amounts required for any Parent Company to pay in each case without duplication:

                 (a)     franchise, excise and similar taxes and other fees, taxes and expenses
         required to maintain their corporate or other legal existence;

                  (b)     for any taxable period for which the Borrower or any of its Restricted
         Subsidiaries are members of a consolidated, combined, unitary or similar income tax group
         for U.S. federal or applicable foreign, state or local income tax purposes of which a Parent
         Company is the common parent (a “Tax Group”), to pay the portion of any U.S. federal,
         foreign, state and local income taxes of such Tax Group for such taxable period that are
         attributable to the taxable income of the Borrower and its Restricted Subsidiaries and
         Unrestricted Subsidiaries (net of any payments of such taxes made by the Borrower);
         provided that for each taxable period, (A) the amount of such payments made in respect of
         such taxable period in the aggregate will not exceed the amount that the Borrower and its
         Subsidiaries, as applicable, would have been required to pay as stand-alone taxpayers or a
         stand-alone Tax Group and (B) the amount of such payments made in respect of an
         Unrestricted Subsidiary will be permitted only to the extent that cash distributions were
         made by such Unrestricted Subsidiary to the Borrower or any Restricted Subsidiary for
         such purpose;

                  (c)    salary, bonus, severance and other benefits payable to, and indemnities
         provided on behalf of, employees, directors, officers, members of management and
         consultants of any Parent Company, and any payroll, social security or similar taxes
         thereof;

                 (d)     general corporate or other operating, administrative, compliance and
         overhead costs and expenses (including expenses relating to auditing and other accounting
         matters) of any Parent Company attributable to the ownership of the Borrower and its
         Restricted Subsidiaries;



                                             161
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 217 of 1503



                       (e)      fees and expenses (including ongoing compliance costs and listing
                expenses) related to any equity or debt offering of a Parent Company (whether or not
                consummated);

                        (f)     amounts that would be permitted to be paid directly by the Borrower or its
                Restricted Subsidiaries under Section 7.06(b) (other than clause 2(a) thereof);

                        (g)      [reserved];

                        (h)      [reserved];

                (15)     [reserved];

                (16)     cash payments, or loans, advances, dividends or distributions to any Parent
        Company to make payments, in lieu of issuing fractional shares in connection with share dividends,
        share splits, reverse share splits, mergers, consolidations, amalgamations or other business
        combinations and in connection with the exercise of warrants, options or other securities
        convertible into or exchangeable for Equity Interests of the Borrower, any Restricted Subsidiary or
        any Parent Company;

                (17)    [reserved];

                (18)    making payments for the benefit of the Borrower or any Restricted Subsidiary to
        the extent such payments could have been made by the Borrower or any Restricted Subsidiary
        because such payments (a) would not otherwise be Restricted Payments and (b) would be permitted
        by Section 7.06; and

                (19)      payments and distributions to dissenting stockholders pursuant to applicable law,
        pursuant to or in connection with a consolidation, amalgamation, merger or transfer of all or
        substantially all of the assets of the Borrower and its Restricted Subsidiaries taken as a whole that
        complies with the terms of this Agreement or any other transaction that complies with the terms of
        this Agreement;

provided that for purposes of clauses (7) and (14) above, taxes will include all interest and penalties with
respect thereto and all additions thereto.

        (c)     Notwithstanding anything to the contrary in this Section 7.05, no Investment shall be made
in any Unrestricted Subsidiary after the Closing Date.

        The amount of all Restricted Payments (other than cash) will be the fair market value on the date
the Restricted Payment is made, or at the Borrower’s election, the date a commitment is made to make such
Restricted Payment, of the assets or securities proposed to be transferred or issued by the Borrower or any
Restricted Subsidiary, as the case may be, pursuant to the Restricted Payment.

        For the avoidance of doubt, this Section 7.05 will not restrict the making of any AHYDO Payment
with respect to, and required by the terms of, any Indebtedness of the Borrower or any Restricted Subsidiary
permitted to be incurred under this Agreement.




                                                    162
  Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 218 of 1503



     Section 7.06     Transactions with Affiliates.

                  (a) The Borrower shall not, nor shall the Borrower permit any Restricted Subsidiary
to, make any payment to, or sell, lease, transfer or otherwise dispose of any of its properties or assets to,
or purchase any property or assets from, or enter into or make or amend any transaction, contract,
agreement, understanding, loan, advance or guarantee with, or for the benefit of, any Affiliate of the
Borrower (each of the foregoing, an “Affiliate Transaction”) involving aggregate payments or
consideration in excess of $2.0 million, unless (A) such Affiliate Transaction is on terms, taken as a
whole, that are not materially less favorable to the Borrower or the relevant Restricted Subsidiary than
those that would have been obtained at such time in a comparable transaction by the Borrower or such
Restricted Subsidiary with a Person other than an Affiliate of the Borrower on an arm’s-length basis or,
if in the good faith judgment of the Board of Directors no comparable transaction is available with which
to compare such Affiliate Transaction, such Affiliate Transaction is otherwise fair to the Borrower or
such Restricted Subsidiary from a financial point of view, and (B) the Borrower delivers to the
Administrative Agent with respect to any Affiliate Transaction or series of related Affiliate Transactions
requiring aggregate payments or consideration in excess of $15.0 million, a resolution adopted by the
majority of the Board of Directors approving such Affiliate Transaction and set forth in an Officer’s
Certificate certifying that such Affiliate Transaction complies with clause (A) above.

                 (b) The foregoing restriction will not apply to the following:

                               (1)      (a) transactions between or among the Borrower and one or more
                      Restricted Subsidiaries or between or among Restricted Subsidiaries or, in any
                      case, any entity that becomes a Restricted Subsidiary as a result of such transaction
                      and (b) any merger, consolidation or amalgamation of the Borrower and any Parent
                      Company; provided that such merger, consolidation or amalgamation of the
                      Borrower is otherwise in compliance with the terms of this Agreement and effected
                      for a bona fide business purpose;

                               (2)    (a) Restricted Payments permitted by Section 7.05 (including any
                      transaction specifically excluded from the definition of the term “Restricted
                      Payments,” including pursuant to the exceptions contained in the definition thereof
                      and the parenthetical exclusions of such definition) and (b) any Permitted
                      Investment(s) or any acquisition otherwise permitted hereunder;

                              (3)      so long as no Event of Default shall have occurred and be
                      continuing or would result therefrom, the payment of management, consulting,
                      monitoring, transaction, advisory and other fees, indemnities and expenses
                      pursuant to the Management Services Agreement (including any unpaid
                      management, consulting, monitoring, transaction, advisory and other fees,
                      indemnities and expenses accrued in any prior year) and any termination fees
                      pursuant to the Management Services Agreement, or any amendment thereto or
                      replacement thereof so long as any such amendment or replacement is not
                      materially disadvantageous in the good faith judgment of the Board of Directors
                      to the Lenders when taken as a whole, as compared to the Management Services
                      Agreement as in effect on the Closing Date,

                                       (a)    the payment of indemnification and similar amounts to,
                               and reimbursement of expenses to, the Investors and its officers, directors,
                               employees and Affiliates, in each case, approved by, or pursuant to
                               arrangements approved by, the Board of Directors,
                                                  163
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 219 of 1503



                              (b)     payments, loans, advances or guarantees (or cancellation
                     of loans, advances or guarantees) to future, present or former employees,
                     officers, directors, managers, consultants or independent contractors or
                     guarantees in respect thereof for bona fide business purposes or in the
                     ordinary course of business or consistent with industry practice,

                             (c)      any subscription agreement or similar agreement
                     pertaining to the repurchase of Equity Interests pursuant to put/call rights
                     or similar rights with current, former or future officers, directors,
                     employees, managers, consultants and independent contractors of the
                     Borrower, any Subsidiary or any Parent Company and

                             (d)     any payment of compensation or other employee
                     compensation, benefit plan or arrangement, any health, disability or
                     similar insurance plan which covers current, former or future officers,
                     directors, employees, managers, consultants and independent contractors
                     of the Borrower, any Subsidiary or any Parent Company;

                      (4)     the payment of fees and compensation paid to, and indemnities
             and reimbursements and employment and severance arrangements provided to, or
             on behalf of or for the benefit of, present, future or former employees, directors,
             officers, members of management or consultants (or their respective Controlled
             Investment Affiliates or Immediate Family Members or any permitted transferees
             thereof) of the Borrower, any Parent Company or any Restricted Subsidiary;

                     (5)     [reserved];

                      (6)      the existence of, or the performance by the Borrower or any
             Restricted Subsidiary of its obligations under the terms of, any agreement as in
             effect as of the Closing Date, or any amendment thereto or replacement thereof (so
             long as any such amendment or replacement is not materially disadvantageous in
             the good faith judgment of the Board of Directors to the Lenders, when taken as a
             whole, as compared to the applicable agreement as in effect on the Closing Date);

                     (7)     the existence of, or the performance by the Borrower or any
             Restricted Subsidiary of its obligations under the terms of, any equity holders
             agreement or the equivalent (including any registration rights agreement or
             purchase agreement related thereto) to which it is a party as of the Closing Date
             and any amendment thereto and, similar agreements or arrangements that it may
             enter into thereafter; provided that the existence of, or the performance by the
             Borrower or any Restricted Subsidiary of obligations under any future amendment
             to any such existing agreement or arrangement or under any similar agreement or
             arrangement entered into after the Closing Date will be permitted by this clause
             (7) to the extent that the terms of any such amendment or new agreement or
             arrangement are not otherwise materially disadvantageous in the good faith
             judgment of the Board of Directors to the Lenders, when taken as a whole, as
             compared to the original agreement or arrangement in effect on the Closing Date;

                     (8)      the Transactions and the payment of all fees and expenses related
             to the Transactions, including Transaction Expenses;


                                       164
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 220 of 1503



                      (9)     transactions with customers, clients, suppliers, contractors, joint
             venture partners or purchasers or sellers of goods or services, or transactions
             otherwise relating to the purchase or sale of goods or services, in each case in the
             ordinary course of business or consistent with industry practice and otherwise in
             compliance with the terms of this Agreement that are fair to the Borrower and the
             Restricted Subsidiaries, in the reasonable determination of the Board of Directors
             or the senior management of the Borrower, or are on terms at least as favorable as
             might reasonably have been obtained at such time from an unaffiliated party;

                     (10)    the issuance, sale or transfer of Equity Interests (other than
             Disqualified Stock) of the Borrower or any Parent Company to any Person and the
             granting and performing of customary rights (including registration rights) in
             connection therewith, and any contribution to the capital of the Borrower;

                     (11)    sales of accounts receivable, or participations therein, or
             Securitization Assets or related assets in connection with any Qualified
             Securitization Facility and any other transaction effected in connection with a
             Qualified Securitization Facility or a financing related thereto and sales and/or
             other transactions of property in connection with Specified Sale-Leaseback
             Transactions;

                     (12)    [reserved];

                      (13)    payments with respect to Indebtedness, Disqualified Stock and
             other Equity Interests (and cancellation of any thereof) of the Borrower, any Parent
             Company and any Restricted Subsidiary and Preferred Stock (and cancellation of
             any thereof) of any Restricted Subsidiary to any future, current or former
             employee, director, officer, member of management or consultant (or their
             respective Controlled Investment Affiliates or Immediate Family Members or
             permitted transferees) of the Borrower, any of its Subsidiaries or any Parent
             Company pursuant to any management equity plan or stock option plan or any
             other management or employee benefit plan or agreement or any equity
             subscription or equity holder agreement that are, in each case, approved by the
             Borrower in good faith; and any employment agreements, severance arrangements,
             stock option plans and other compensatory arrangements (and any successor plans
             thereto) and any supplemental executive retirement benefit plans or arrangements
             with any such employees, directors, officers, members of management or
             consultants (or their respective Controlled Investment Affiliates or Immediate
             Family Members or any permitted transferees thereof) that are, in each case,
             approved by the Borrower in good faith;

                     (14)     (a) investments by Affiliates in securities of the Borrower (and
             payment of reasonable out-of-pocket expenses incurred by such Affiliates in
             connection therewith) so long as the investment is being offered by the Borrower
             or such Restricted Subsidiary generally to other investors on the same or more
             favorable terms and (b) payments to Affiliates in respect of securities of the
             Borrower or any Restricted Subsidiary contemplated in the foregoing subclause (a)
             or that were acquired from Persons other than the Borrower and the Restricted
             Subsidiaries, in each case, in accordance with the terms of such securities;



                                        165
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 221 of 1503



                      (15)     payments to or from, and transactions with, any joint venture or
             Unrestricted Subsidiary in the ordinary course of business or consistent with past
             practice, industry practice or industry norms (including, any cash management
             activities related thereto);

                     (16)    payments by the Borrower (and any Parent Company) and its
             Subsidiaries pursuant to tax sharing agreements among the Borrower (and any
             Parent Company) and its Subsidiaries; provided that in each case the amount of
             such payments in any taxable year does not exceed the amount that the Borrower,
             its Restricted Subsidiaries and its Unrestricted Subsidiaries (to the extent of
             amount received from Unrestricted Subsidiaries) would be required to pay in
             respect of foreign, federal, state and local taxes for such taxable year were the
             Borrower, its Restricted Subsidiaries and its Unrestricted Subsidiaries (to the
             extent described above) to pay such taxes separately from any such Parent
             Company;

                      (17)    any lease entered into between the Borrower or any Restricted
             Subsidiary, as lessee and any Affiliate of the Borrower, as lessor, and any
             transaction(s) pursuant to that lease, which lease is approved by the Board of
             Directors or senior management of the Borrower in good faith;

                     (18)    IP Rights licenses in the ordinary course of business or consistent
             with industry practice;

                      (19)    the payment of reasonable out-of-pocket costs and expenses
             relating to registration rights and indemnities provided to equity holders of the
             Borrower or any Parent Company pursuant to the equity holders agreement or the
             registration rights agreement entered into on or after the Closing Date;

                      (20)     transactions permitted by, and complying with, Section 7.03
             solely for the purpose of (a) reorganizing to facilitate any initial public offering of
             securities of the Borrower or any Parent Company, (b) forming a holding company
             or (c) reincorporating the Borrower in a new jurisdiction;

                     (21)      transactions undertaken in good faith (as determined by the Board
             of Directors or certified by senior management of the Borrower in an Officer’s
             Certificate) for the purposes of improving the consolidated tax efficiency of the
             Borrower and its Restricted Subsidiaries and not for the purpose of circumventing
             Articles VI and VII of this Agreement; so long as such transactions, when taken as
             a whole, do not result in a material adverse effect on the Liens on the Collateral
             granted by the Loan Parties in favor of the Secured Parties, when taken as a whole,
             in each case, as determined in good faith by the Board of Directors or certified by
             senior management of the Borrower in an Officer’s Certificate;

                      (22)    (a) transactions with a Person that is an Affiliate of the Borrower
             (other than an Unrestricted Subsidiary) solely because the Borrower or any
             Restricted Subsidiary owns, directly or indirectly, Equity Interests in such Person
             and (b) transactions with any Person that is an Affiliate solely because a director
             or officer of such Person is a director or officer of the Borrower, any Restricted
             Subsidiary or any Parent Company;


                                         166
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 222 of 1503



                                  (23)     (a) pledges and other transfers of Equity Interests in Unrestricted
                          Subsidiaries and (b) any transactions with an Affiliate in which the consideration
                          paid consists solely of Equity Interests of the Borrower or a Parent Company;

                                  (24)    the sale, issuance or transfer of Equity Interests (other than
                          Disqualified Stock) of the Borrower;

                                  (25)    investments by any Investor or Parent Company in securities of
                          the Borrower; and

                                  (26)    payments in respect of (a) the Obligations (or any Credit
                          Agreement Refinancing Indebtedness) or (b) other Indebtedness of the Borrower
                          and its Subsidiaries held by Affiliates; provided that such Obligations were
                          acquired by an Affiliate of the Borrower in compliance herewith.

        Section 7.07       Burdensome Agreements.

                    (a) The Borrower shall not, nor shall the Borrower permit any Restricted Subsidiary
   that is not a Guarantor (or, solely in the case of clause (4), that is a Subsidiary Guarantor) to, directly or
   indirectly, create or otherwise cause to exist or become effective any consensual encumbrance or
   consensual restriction (other than this Agreement or any other Loan Document) on the ability of any
   Restricted Subsidiary that is not a Guarantor (or, solely in the case of clause (4), that is a Subsidiary
   Guarantor) to:

                                  (1)              pay dividends or make any other distributions to the
                          Borrower or any Restricted Subsidiary that is a Guarantor on its Capital Stock or
                          with respect to any other interest or participation in, or measured by, its profits, or

                                          (a)     pay any Indebtedness owed to the Borrower or to any
                                  Restricted Subsidiary that is a Guarantor;

                                  (2)      make loans or advances to the Borrower or to any Restricted
                          Subsidiary that is a Guarantor;

                                  (3)      sell, lease or transfer any of its properties or assets to the Borrower
                          or to any Restricted Subsidiary that is a Guarantor; or

                                  (4)     with respect to the Borrower or any Subsidiary Guarantor, (a)
                          Guaranty the Obligations or (b) create, incur or cause to exist or become effective
                          Liens on property of such Person for the benefit of the Lenders with respect to the
                          Obligations under the Loan Documents to the extent such Lien is required to be
                          given to the Secured Parties pursuant to the Loan Documents;

provided that any dividend or liquidation priority between or among classes or series of Capital Stock, and
the subordination of any Obligation (including the application of any remedy bars thereto) to any other
Obligation will not be deemed to constitute such an encumbrance or restriction.

                      (b) Section 7.07(a) will not apply to any encumbrances or restrictions existing under
   or by reason of:



                                                      167
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 223 of 1503



                            (a)   encumbrances or restrictions in effect on the Closing
                   Date, including pursuant to the Loan Documents and any Hedge
                   Agreements, Hedging Obligations and the related documentation and any
                   definitive documentation in respect of the Indebtedness set forth on
                   Schedule 7.02(b)(3);

                         (b)       the Second Lien Loan Documents and the ABL Loan
                   Documents;

                           (c)     Purchase Money Obligations and Capitalized Lease
                   Obligations that impose restrictions of the nature discussed in clause (3)
                   above on the property so acquired;

                           (d)     applicable Law or any applicable rule, regulation or order;

                           (e)      any agreement or other instrument of a Person, or relating
                   to Indebtedness or Equity Interests of a Person, acquired by or merged,
                   amalgamated or consolidated with and into the Borrower or any Restricted
                   Subsidiary, or any other transaction entered into in connection with any
                   such acquisition, merger, consolidation or amalgamation in existence at
                   the time of such acquisition or at the time it merges, amalgamates or
                   consolidates with or into the Borrower or any Restricted Subsidiary or
                   assumed in connection with the acquisition of assets from such Person
                   (but, in any such case, not created in contemplation thereof), which
                   encumbrance or restriction is not applicable to any Person, or the
                   properties or assets of any Person, other than the Person so acquired and
                   its Subsidiaries, or the property or assets of the Person so acquired or
                   designated and its Subsidiaries or the property or assets so acquired or
                   designated;

                            (f)    contracts or agreements for the sale or disposition of
                   assets, including any restrictions with respect to a Subsidiary of the
                   Borrower pursuant to an agreement that has been entered into for the sale
                   or disposition of all or substantially all of the Capital Stock or assets of
                   such Subsidiary;

                           (g)     restrictions on cash or other deposits or net worth imposed
                   by customers under contracts entered into in the ordinary course of
                   business or consistent with industry practice or arising in connection with
                   any Liens permitted by Section 7.01;

                           (h)     Indebtedness, Disqualified Stock or Preferred Stock of
                   Restricted Subsidiaries that are not Guarantors permitted to be incurred
                   subsequent to the Closing Date pursuant to Section 7.02;

                           (i)      provisions in joint venture agreements and other similar
                   agreements (including equity holder agreements) relating to such joint
                   venture or its members or entered into in the ordinary course of business
                   or consistent with industry practice;



                                      168
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 224 of 1503



                           (j)      customary provisions contained in leases, sub-leases,
                   licenses, sub-licenses, Equity Interests or similar agreements, including
                   with respect to IP Rights and other agreements;

                           (k)     restrictions created in connection with any Qualified
                   Securitization Facility that, in the good faith determination of the Board of
                   Directors of the Borrower, are necessary or advisable to effect such
                   Qualified Securitization Facility;

                            (l)     restrictions or conditions contained in any trading,
                   netting, operating, construction, service, supply, purchase, sale or other
                   agreement to which the Borrower or any Restricted Subsidiary is a party
                   entered into in the ordinary course of business or consistent with industry
                   practice; provided that such agreement prohibits the encumbrance of
                   solely the property or assets of the Borrower or such Restricted Subsidiary
                   that are the subject to such agreement, the payment rights arising
                   thereunder or the proceeds thereof and does not extend to any other asset
                   or property of the Borrower or such Restricted Subsidiary or the assets or
                   property of another Restricted Subsidiary;

                           (m)     customary provisions restricting subletting or assignment
                   of any lease governing a leasehold interest of any Restricted Subsidiary;

                          (n)       customary provisions restricting assignment of any
                   agreement;

                            (o)      restrictions arising in connection with cash or other
                   deposits permitted under Section 7.01; any other agreement or instrument
                   governing any Indebtedness, Disqualified Stock, or Preferred Stock
                   permitted to be incurred or issued pursuant to Section 7.02 entered into
                   after the Closing Date that contains encumbrances and restrictions that
                   either (i) are no more restrictive in any material respect, taken as a whole,
                   with respect to any Restricted Subsidiary than (A) the restrictions
                   contained in the Loan Documents as of the Closing Date or the ABL Loan
                   Documents as of the Closing Date or (B) those encumbrances and other
                   restrictions that are in effect on the Closing Date with respect to that
                   Restricted Subsidiary pursuant to agreements in effect on the Closing
                   Date, (ii) are not materially more disadvantageous, taken as a whole, to the
                   Lenders than is customary in comparable financings for similarly situated
                   issuers or (iii) will not materially impair the Borrower’s ability to make
                   payments on the Obligations when due, in each case in the good faith
                   judgment of the Borrower;

                           (p)      (i) Indebtedness permitted to be incurred pursuant to
                   Section 7.02(b)(4) and any Refinancing Indebtedness in respect of the
                   foregoing and (ii) agreements entered into in connection with any
                   Specified Sale-Leaseback Transaction or any Sale-Leaseback Transaction
                   entered into in the ordinary course of business or consistent with industry
                   practice;



                                      169
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 225 of 1503



                                        (q)      customary restrictions and conditions contained in
                                documents relating to any Lien so long as (i) such Lien is a Permitted Lien
                                and such restrictions or conditions relate only to the specific asset subject
                                to such Lien and (ii) such restrictions and conditions are not created for
                                the purpose of avoiding the restrictions imposed by this Section 7.07;

                                         (r)     [reserved];

                                         (s)      any encumbrances or restrictions of the type referred to in
                                clauses (1), (2) or (3) above imposed by any amendments, modifications,
                                restatements, renewals, increases, supplements, refundings, replacements
                                or refinancings of the contracts, instruments or obligations referred to in
                                clauses (a) through (r) above; provided that such amendments,
                                modifications, restatements, renewals, increases, supplements, refundings,
                                replacements or refinancings are, in the good faith judgment of the
                                Borrower, no more restrictive in any material respect with respect to such
                                encumbrance and other restrictions, taken as a whole, than those prior to
                                such amendment, modification, restatement, renewal, increase,
                                supplement, refunding, replacement or refinancing;

                                         (t)    existing under, by reason of or with respect to
                                Refinancing Indebtedness; provided that the encumbrances and
                                restrictions contained in the agreements governing that Refinancing
                                Indebtedness are, in the good faith judgment of the Borrower, not
                                materially more restrictive, taken as a whole, than those contained in the
                                agreements governing the Indebtedness being refinanced; and

                                         (u)      applicable law or any applicable rule, regulation or order
                                in any jurisdiction where Indebtedness, Disqualified Stock or Preferred
                                Stock of Foreign Subsidiaries permitted to be incurred pursuant to Section
                                7.02 is incurred.

         Section 7.08     Modification of Terms of Subordinated Indebtedness. The Borrower shall not, nor
shall the Borrower permit any Restricted Subsidiary to, amend, modify or change in any manner materially
adverse to the interests of the Lenders, as determined in good faith by the Borrower (on the basis of such
proposed amendments, modifications or changes taken as a whole), any term or condition of any
Subordinated Indebtedness having an aggregate outstanding principal amount greater than the Threshold
Amount (other than as a result of any Refinancing Indebtedness in respect thereof) without the consent of
the Required Lenders (which consent shall not be unreasonably withheld or delayed); provided, however,
that no amendment, modification or change of any term or condition of any Subordinated Indebtedness
permitted by any subordination provisions set forth in the applicable Subordinated Indebtedness or any
other stand-alone subordination agreement in respect thereof and, in each case consented to by the Required
Lenders shall be deemed to be materially adverse to the interests of the Lenders.

        Section 7.09     Holdings. Holdings will not conduct, transact or otherwise engage in any business
or operations other than the following (and activities incidental thereto):

        (1)     the ownership or acquisition of the Capital Stock (other than Disqualified Stock) of any
other Successor Holdings or the Borrower,



                                                   170
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 226 of 1503



         (2)     the maintenance of its legal existence, including the ability to incur fees, costs and expenses
relating to such maintenance,

       (3)      to the extent applicable, participating in tax, accounting and other administrative matters
as a member of the combined group of Holdings and the Borrower,

        (4)     the performance of its obligations under and in connection with, and payments with respect
to, the Loan Documents, the ABL Loan Documents, the Second Lien Loan Documents and related
documentation in respect of the foregoing and any documents relating to other Indebtedness permitted
under Section 7.02 (including, for the avoidance of doubt, the incurrence of Qualified Holding Company
Debt),

         (5)    any public offering of its common stock or any other issuance or registration of its Capital
Stock for sale or resale not prohibited by this Article VII, including the costs, fees and expenses related
thereto,

        (6)      repurchases of Indebtedness through open market purchases and Dutch auctions (in the
case of Loans, to the extent permitted hereunder),

        (7)      the incurrence of Qualified Holding Company Debt,

        (8)     any transaction that Holdings is permitted to enter into or consummate under this Article
VII and any transaction between or among Holdings and the Borrower or any one or more Restricted
Subsidiaries permitted under this Article VII, including:

                   (a) making any payment(s) or Restricted Payment(s) (i) to the extent otherwise
   permitted under this Section 7.09 and (ii) with any amounts received pursuant to transactions permitted
   under Section 7.05 (or the making of a loan to any Parent Company in lieu of any such payment(s) or
   Restricted Payment(s)) or holding any cash received in connection therewith pending application thereof
   by Holdings,

                    (b) making any Investment to the extent (i) payment therefor is made solely with the
   Capital Stock of Holdings (other than Disqualified Stock), the proceeds of Restricted Payments received
   from the Borrower or proceeds of the issuance of, or contribution in respect of the, Capital Stock (other
   than Disqualified Stock) of Holdings and (ii) any property (including Capital Stock) acquired in
   connection therewith is contributed to the Borrower or a Subsidiary Guarantor (or, if otherwise permitted
   by Section 7.05 or constituting a Permitted Investment, a Restricted Subsidiary) or the Person formed or
   acquired in connection therewith is merged with the Borrower or a Subsidiary Guarantor;

                    (c) guaranteeing the obligations and granting of Liens of the Borrower and its
   Subsidiaries to the extent such obligations are not prohibited hereunder;

                    (d) incurrence of Indebtedness of Holdings representing deferred compensation to
   employees, consultants or independent contractors of Holdings and unsecured Indebtedness consisting
   of promissory notes issued by any Loan Party to future, present or former employees, directors, officers,
   managers, distributors or consultants (or their respective Controlled Investment Affiliates or Immediate
   Family Members) of the Borrower, any Subsidiary or any Parent Company to finance the retirement,
   acquisition, repurchase, purchase or redemption of Capital Stock of Holdings,

                   (e) incurring fees, costs and expenses relating to overhead and general operating
   including professional fees for legal, tax and accounting issues and paying taxes,

                                                     171
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 227 of 1503



                       (f)   providing indemnification to officers and directors and as otherwise permitted in
   this Article VII,

                       (g) activities incidental to the consummation of the Transactions,

                    (h) the making of any loan to any officers or directors contemplated by Section 7.05
   or constituting a Permitted Investment, the making of any investment in the Borrower or any Subsidiary
   Guarantor or, to the extent otherwise allowed under Section 7.05 or constituting a Permitted Investment,
   a Restricted Subsidiary,

                       (i)   making contributions to the capital of its Subsidiaries, or

                       (j)   making Investments in cash and Cash Equivalents.

        (9)      activities incidental to the businesses or activities described in clauses (1) through (8) of
this Section 7.09.

        Section 7.10    Material Intellectual Property. On and after the Closing Date, the Borrower shall
not permit any IP Rights owned by the Borrower and its Restricted Subsidiaries and material to their
business, taken as a whole, to be owned by any Person that is not a Loan Party.

         Section 7.11    Subsidiaries. On and after the Closing Date, the Borrower shall not enter into, nor
shall it permit any of its Restricted Subsidiaries to enter into any transaction, the purpose of which is
primarily to release any Guaranty of the Closing Date Term Loans (or to structure any transaction to avoid
providing a Guaranty of the Closing Date Term Loans by any Restricted Subsidiaries to the extent such
Guaranty would have otherwise been required to be provided pursuant to the Collateral and Guaranty
Requirements), it being understood and agreed that bona fide joint ventures entered into in the ordinary
course of business with Persons other than Affiliates of the Borrower shall be permitted. In addition, neither
the Borrower nor its Restricted Subsidiaries shall transfer any assets (by an Asset Sale or otherwise) to an
Unrestricted Subsidiary after the Closing Date.

        Section 7.12     Minimum Average Liquidity. Solely, for the benefit of the First-Out Loans,
commencing with the last day of the first fiscal quarter following the Closing Date, the Borrower and its
Restricted Subsidiaries shall not permit Average Liquidity in respect of any fiscal quarter to be less than
$40,000,000.

        Section 7.13         Financial Covenant.

         (1)     Solely for the benefit of the First-Out Loans and the First-Out Lenders, commencing with
the fiscal quarter ending February 3, 2024, the Borrower shall not permit the Total Net Leverage Ratio for
the applicable Test Period to exceed the applicable ratio set forth under the heading “Total Net Leverage
Ratio” on the chart below which corresponds to such Test Period:

                        Test Period Ending                              Total Net Leverage Ratio

            February 3, 2024 - November 2, 2024                                 10.00:1.00

              February 1, 2025 - August 1, 2025                                  8.75:1.00

            October 31, 2025 - January 30, 2026                                  8.00:1.00


                                                        172
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 228 of 1503




                 May 1, 2026 and thereafter                                 7.00:1.00


        (2)    Solely for the benefit of the Second-Out Loans and the Second-Out Lenders,
commencing with the fiscal quarter ending February 3, 2024, the Borrower shall not permit the Total Net
Leverage Ratio for the applicable Test Period to exceed the applicable ratio set forth under the heading
“Total Net Leverage Ratio” on the chart below which corresponds to such Test Period:

                    Test Period Ending                             Total Net Leverage Ratio

            February 3, 2024 - November 2, 2024                             11.00:1.00

             February 1, 2025 - August 1, 2025                              9.75:1.00

            October 31, 2025 - January 30, 2026                             9.00:1.00

                 May 1, 2026 and thereafter                                 8.00:1.00


        Section 7.14     Further Priming or Subordination; Anti-Layering.

         (1)      Except as otherwise permitted by this Agreement or the applicable Loan Documents, in
each case, as in effect on the Closing Date, the Borrower and the Subsidiary Guarantors shall not, directly
or indirectly, incur Indebtedness that is (a) secured by a Lien on Collateral that is senior to the Liens on
such Collateral securing the Obligations (except any Indebtedness with respect to which such subordination
is permitted under Section 10.24(c)), (b) contractually prioritized or senior in right of payment (including
by way of “waterfall” or application of proceeds) to any Closing Date Term Loan or (c) is guaranteed by
any Subsidiary of Holdings that is not a Loan Party hereunder, unless, in each case, both (x) the opportunity
to participate in such Indebtedness is offered ratably on substantially the same terms (including, without
limitation, any fees or other benefits offered in connection with such indebtedness) to all Lenders, (y) the
terms of such Indebtedness would not reasonably be expected to preclude any Lender from participating in
such Indebtedness on a pro rata basis on substantially the same terms as any other Lender (without regard
to any individual investment, compliance or other restrictions that any specific Lender may be subject to,
including, without limitation, the capacity to make new money loans of the type, size or terms being offered,
but excluding restrictions as to, or capacity to make, equity investments) and (z) terms of such Indebtedness
have been approved in writing by the Required Lenders.

         (2)     Without the consent of the Required Facility Lenders in respect of the First-Out Loans, the
Borrower and the Subsidiary Guarantors shall not, directly or indirectly, incur Indebtedness that is
contractually subordinated or junior in right of payment (including by way of “waterfall” or application of
proceeds) to any other Indebtedness of such Person unless such Indebtedness is expressly subordinated in
right of payment to the First-Out Loans hereunder to the extent and in the same manner as such Indebtedness
is subordinated to other senior Indebtedness of such Person.

        (3)     Without the consent of the Required Facility Lenders in respect of the Second-Out Loans,
the Borrower and the Subsidiary Guarantors shall not, directly or indirectly, incur Indebtedness that is
contractually subordinated or junior in right of payment (including by way of “waterfall” or application of
proceeds) to any other Indebtedness of such Person unless such Indebtedness is expressly subordinated in
right of payment to the Second-Out Loans hereunder to the extent and in the same manner as such
Indebtedness is subordinated to other senior Indebtedness of such Person.

                                                    173
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 229 of 1503



         (4)    The parties hereto understand and agree that Indebtedness shall not be considered junior in
right of payment solely because it is unsecured or secured by Liens junior in priority to the Liens securing
the Loans.

         Section 7.15     Benefit of Covenants. Notwithstanding anything to the contrary herein, (x) the
terms set forth in Sections 7.12, 7.13(1) and 7.14(2) are made solely for the benefit of the First-Out Loan
Facility and the First-Out Lenders, (y) the terms set forth in Sections 7.13(2) and 7.14(3) are made solely
for the benefit of the Second-Out Loan Facility and the Second-Out Lenders, and (z) the other Lenders and
the Borrower shall not have any rights as a third-party beneficiary of any such provision. For the avoidance
of doubt, any amendment, waiver or consent with respect to such terms to such terms shall require, and
only require, the consent of the Required Facility Lenders with respect to the First-Out Loans or the Second-
Out Loans, as applicable.

                                              ARTICLE VIII

                                     Events of Default and Remedies

         Section 8.01    Events of Default. Subject to the last paragraph hereof, each of the events referred
to in clauses (1) through (11) of this Section 8.01 shall constitute an “Event of Default”:

         (1)     Non-Payment. The Borrower fails to pay (a) when and as required to be paid herein, any
amount of principal of any Loan or (b) within five (5) Business Days after the same becomes due, any
interest on any Loan or any other amount payable hereunder or with respect to any other Loan Document;
or

        (2)      Specific Covenants. The Borrower, any other Loan Party or, in the case of Section 7.09,
Holdings, fails to perform or observe any term, covenant or agreement contained in any of Section 6.03(1)
or 6.05(1) (solely with respect to the Borrower, other than in a transaction permitted under Section 7.03 or
7.04) or Article VII; or

        (3)      Other Defaults. Any Loan Party fails to perform or observe any other covenant or
agreement (not specified in Section 8.01(1) or (2) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for thirty (30) days after receipt by the Borrower of
written notice thereof from the Administrative Agent; or

        (4)      Representations and Warranties. Any representation, warranty, certification or statement
of fact made or deemed made by the Borrower or any Subsidiary Guarantor herein, in any other Loan
Document, or in any document required to be delivered in connection herewith or therewith shall be untrue
in any material respect when made or deemed made; or

          (5)     Cross-Default and Cross-Acceleration. Any Loan Party or any Restricted Subsidiary (a)
fails to make any payment beyond the applicable grace period, if any, whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise, in respect of any Indebtedness (other than
Indebtedness hereunder) having an aggregate outstanding principal amount (individually or in the aggregate
with all other Indebtedness as to which such a failure shall exist) of not less than the Threshold Amount, or
(b) fails to observe or perform any other agreement or condition relating to any such Indebtedness referred
to in the foregoing clause (a), or any other event occurs (other than, with respect to Indebtedness consisting
of Hedging Obligations, termination events or equivalent events pursuant to the terms of such Hedging
Obligations and not as a result of any default thereunder by the Borrower, or any Subsidiary Guarantor or
any Restricted Subsidiary) with respect to such Indebtedness, the effect of which default or other event is
to cause, or to permit the holder or holders of such Indebtedness (or a trustee or agent on behalf of such
                                                    174
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 230 of 1503



holder or holders or beneficiary or beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such Indebtedness to be made, prior to its
stated maturity; provided that (A) such failure is unremedied and is not waived by the holders of such
Indebtedness prior to any termination of the Commitments or acceleration of the Loans pursuant to Section
8.02, (B) this clause (5)(b) shall not apply to any Indebtedness if the sole remedy of the holder thereof in
the event of the nonpayment of such Indebtedness or the non-payment or non-performance of obligations
related thereto is to convert such Indebtedness into Equity Interests (other than Disqualified Stock) and cash
in lieu of fractional shares and (C) this clause (5)(b) shall not apply to secured Indebtedness that becomes
due as a result of the voluntary sale or transfer of the property or assets securing such Indebtedness, if such
sale or transfer is permitted hereunder and under the documents providing for such Indebtedness; provided
further that an ABL Event of Default under Section 8.01 of the ABL Credit Agreement (other than Section
8.01(1) of the ABL Credit Agreement) shall not constitute an Event of Default hereunder unless and until
(I) in the case of an ABL Event of Default under Section 8.01(2)(d) of the ABL Credit Agreement for
failure to comply with the ABL Financial Covenant (after giving effect to all applicable grace periods and
the ability to make Specified Equity Contributions in accordance with the terms of the ABL Credit
Agreement), a majority of the ABL Lenders have actually declared all ABL Obligations to be immediately
due and payable in accordance with the terms of the ABL Credit Agreement and such declaration has not
been rescinded by a majority of the ABL Lenders on or before such date or (II) in the case of all other such
ABL Events of Default the earlier of (1) 60 consecutive calendar days shall have passed since the
occurrence of such ABL Event of Default and (2) the date on which a majority of the ABL Lenders have
actually declared all ABL Obligations to be immediately due and payable in accordance with the terms of
the ABL Credit Agreement and such declaration has not been rescinded by a majority of the ABL Lenders
on or before such date; or

         (6)     Insolvency Proceedings, etc. Holdings, the Borrower, any Loan Party or any Restricted
Subsidiary that is a Significant Subsidiary institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator, administrative receiver or similar
officer is appointed without the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is instituted without the consent of
such Person and continues undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

         (7)     Judgments. There is entered against any Loan Party or any Restricted Subsidiary a final
judgment and order for the payment of money in an aggregate amount exceeding the Threshold Amount
(to the extent not covered by independent third-party insurance as to which the insurer has been notified of
such judgment or order and has not denied coverage thereof) and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a period of sixty (60) calendar
days; or

         (8)     ERISA. (a) An ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan,
(b) the Borrower or any Subsidiary Guarantor or any of their respective ERISA Affiliates fails to pay when
due, after the expiration of any applicable grace period, any installment payment with respect to its
Withdrawal Liability under Section 4201 of ERISA under a Multiemployer Plan, or (c) with respect to a
Foreign Plan a termination, withdrawal or noncompliance with applicable Law or plan terms, except, with
respect to each of the foregoing clauses of this Section 8.01(8), as would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect; or
                                                       175
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 231 of 1503



          (9)     Invalidity of Loan Documents. Any material provision of the Loan Documents, taken as a
whole, at any time after its execution and delivery and for any reason, other than (a) as expressly permitted
by any Loan Documents (including as a result of a transaction permitted under Section 7.03 or 7.04), (b) as
a result of acts or omissions by an Agent (it being understood that the foregoing exception shall not impose
any obligations on any Agent exculpated under Article IX) or any Lender or (c) due to the satisfaction in
full of the Termination Conditions, ceases to be in full force and effect; or any Loan Party contests in writing
the validity or enforceability of the Loan Documents, taken as a whole (other than as a result of the
satisfaction of the Termination Conditions), or any Loan Party denies in writing that it has any or further
liability or obligation under the Loan Documents, taken as a whole (other than as a result of the satisfaction
of the Termination Conditions), or purports in writing to revoke or rescind the Loan Documents, taken as
a whole, prior to the satisfaction of the Termination Conditions; or

         (10)    Collateral Documents. Any Collateral Document with respect to a material portion of the
Collateral after delivery thereof pursuant to Section 4.01, 6.11 or 6.13 for any reason (other than pursuant
to the terms hereof or thereof including as a result of a transaction not prohibited under this Agreement)
ceases to create, a valid and perfected Lien with the priority required by the Applicable Intercreditor
Agreement (or other security purported to be created on the applicable Collateral) on and security interest
in any material portion of the Collateral purported to be covered thereby, subject to Liens permitted under
Section 7.01, except to the extent that any such loss of perfection or priority is not required pursuant to the
Collateral and Guarantee Requirement or results from the failure of the Administrative Agent or the
Collateral Agent to maintain possession of Collateral actually delivered to it and pledged under the
Collateral Documents or to file Uniform Commercial Code amendments relating to a Loan Party’s change
of name or jurisdiction of formation (solely to the extent that the Borrower provides the Collateral Agent
written notice thereof in accordance with the Security Agreement, and the Collateral Agent and the
Borrower have agreed that the Collateral Agent will be responsible for filing such amendments) and
continuation statements or to take any other action primarily within its control with respect to the Collateral
and except as to Collateral consisting of Real Property to the extent that such losses are covered by a
lender’s title insurance policy and such insurer has not denied coverage (it being understood that the
foregoing exception shall not impose any obligations on any Agent exculpated under Article IX); or

        (11)     Change of Control. There occurs any Change of Control.

         Notwithstanding anything set forth above, (a) a breach of Sections 7.12, 7.13(1) or 7.14(2) shall
not constitute a Default or Event of Default with respect to any other Term Loans hereunder unless and
until the First-Out Loans have been accelerated by the Required Facility Lenders in respect of the First-Out
Loans (and such acceleration shall not have been rescinded by such Required Facility Lenders) and (b) a
breach of Sections 7.13(2) or 7.14(3) shall not constitute a Default or Event of Default with respect to any
other Term Loans hereunder unless and until the Second-Out Loans have been accelerated by the Required
Facility Lenders in respect of the Second-Out Loans (and such acceleration shall not have been rescinded
by such Required Facility Lenders).

         Section 8.02    Remedies upon Event of Default. If any Event of Default occurs and is continuing,
the Administrative Agent may with the consent of the Required Lenders and shall, at the request of the
Required Lenders (or (a) with respect to an Event of Default resulting from a breach of Sections 7.12,
7.13(1) or 7.14(2), at the request of the Required Facility Lenders in respect of the First-Out Loans, take
such actions with respect to the First-Out Loans, and (b) with respect to an Event of Default resulting from
a breach of Sections 7.13(2) or 7.14(3), at the request of the Required Facility Lenders in respect of the
Second-Out Loans, take such actions with respect to the Second-Out Loans), take any or all of the following
actions:



                                                     176
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 232 of 1503



         (1)    declare the Commitments of each Lender to be terminated, whereupon such Commitments
will be terminated;

        (2)     declare the unpaid principal amount of all outstanding Loans, all interest accrued and
unpaid thereon, and all other amounts owing or payable under any Loan Document to be immediately due
and payable, without presentment, demand, protest or other notice of any kind, all of which are hereby
expressly waived by the Borrower; and

       (3)      exercise on behalf of itself and the Lenders all rights and remedies available to it and the
Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for relief, with respect to the
Borrower under Title 11 of the United States Code entitled “Bankruptcy,” as now or hereafter in effect, or
any successor thereto (the “Bankruptcy Code”), the Commitments of each Lender will automatically
terminate and the unpaid principal amount of all outstanding Loans and all interest and other amounts as
aforesaid will automatically become due and payable without further act of the Administrative Agent or
any Lender.

        Section 8.03     Application of Funds.

         (1)      Subject to the Applicable Intercreditor Agreements then in effect and except as otherwise
expressly provided in this Agreement (as in effect on the Closing Date), including the Intercreditor
Provisions, other than with respect to any proceeds of, and distributions on or payments in respect of or
arising out of the Collateral or proceeds of the Collateral which shall be applied in accordance with Section
8.03(2), any amounts collected or received on account of the Obligations, whether by the Administrative
Agent, the Collateral Agent, any other Agent or any Lender, whether arising from setoff or otherwise
(including any payment pursuant to any Applicable Intercreditor Agreement), and whether or not an Event
of Default shall have occurred and is continuing, and including any payment or distribution or other
amounts received on account of the Obligations (other than any payment, distribution or other amount
received on account of the Collateral or proceeds of the Collateral which shall be applied in accordance
with Section 8.03(2)) in a proceeding under any Debtor Relief Law, in each case, whether in the form of
cash or non-cash assets, will be applied by the Administrative Agent in the following order:

                        First, to payment of that portion of the Obligations constituting fees, indemnities,
                 expenses and other amounts (other than principal and interest, but including Attorney
                 Costs payable under Sections 10.04 and 10.05 and amounts payable under Article III)
                 payable to each Agent in its capacity as such;

                         Second, to payment of that portion of the Obligations constituting fees, indemnities
                 and other amounts (other than principal and interest, but including Attorney Costs payable
                 under Sections 10.04 and 10.05 and amounts payable under Article III), whether incurred
                 prior to, upon or following commencement of a proceeding under any Debtor Relief Law,
                 payable to the Second Amendment Exchanging Lenders and the Second Amendment
                 Lenders in connection with any action, litigation or other dispute or proceeding related to
                 the Transactions (including, without limitation, any action, litigation or other dispute or
                 proceeding related to any temporary restraining order, preliminary injunction or any
                 similar request for relief), ratably among them in proportion to the amounts described in
                 this clause Second payable to them;

                       Third, to payment of that portion of the Obligations constituting accrued and
                 unpaid interest on the Term Loans, whether incurred prior to, upon or following
                                                    177
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 233 of 1503



                  commencement of a proceeding under any Debtor Relief Law, ratably among the Term
                  Lenders in proportion to the respective amounts described in this clause Third payable to
                  them;

                         Fourth, to payment of that portion of the Obligations constituting unpaid principal
                  of the Term Loans, the other Obligations under Secured Hedge Agreements and Cash
                  Management Obligations, in each case, whether incurred prior to, upon or following
                  commencement of a proceeding under any Debtor Relief Law, ratably among the Term
                  Lenders and other applicable Secured Parties in proportion to the respective amounts
                  described in this clause Fourth held by them;

                         Fifth, to the payment of all Obligations constituting the Prepayment Premium
                  and/or Make-whole Amount in respect of the applicable Term Loans that is due and
                  payable, whether incurred prior to, upon or following commencement of a proceeding
                  under any Debtor Relief Law, to the applicable Term Lenders in proportion to the
                  respective amounts described in this clause Fifth held by them;

                         Sixth, to the payment of all other Obligations of the Loan Parties in respect of the
                 Term Loans that are due and payable to the Administrative Agent or the applicable Term
                 Lenders on such date, whether incurred prior to, upon or following commencement of a
                 proceeding under any Debtor Relief Law, ratably based upon the respective aggregate
                 amounts of all such Obligations owing to the Administrative Agent and such Term Lenders
                 on such date; and

                       Last, the balance, if any, after all of the Obligations have been paid in full, to the
                 Borrower or as otherwise required by Law.

         (2)      Subject to the Applicable Intercreditor Agreements then in effect and except as otherwise
expressly provided in this Agreement (as in effect on the Closing Date), including the Intercreditor
Provisions, any amounts collected or received on account of the Obligations from proceeds of, and
distributions on or payments in respect of or arising out of the Collateral, whether by the Administrative
Agent, the Collateral Agent, any other Agent or any Lender, whether arising from setoff or otherwise
(including any payment pursuant to any Applicable Intercreditor Agreement), and whether or not an Event
of Default shall have occurred and is continuing, and including any payment (including, without limitation,
any adequate protection payment and any payment from the proceeds of a sale of the Collateral or proceeds
of the Collateral under Section 363 of the Bankruptcy Code or pursuant to a plan of reorganization or
liquidation) or distribution (including, without limitation, any distribution in respect of secured claims under
a plan of reorganization or liquidation or any distribution pursuant to Section 726 of the Bankruptcy Code)
or other amounts received on account of the Collateral or proceeds of the Collateral in a proceeding under
any Debtor Relief Law, in each case, whether in the form of cash or non-cash assets, will be applied by the
Administrative Agent in the following order:

                         First, to payment of that portion of the Obligations constituting fees, indemnities,
                  expenses and other amounts (other than principal and interest, but including Attorney
                  Costs payable under Sections 10.04 and 10.05 and amounts payable under Article III)
                  payable to each Agent in its capacity as such;

                          Second, to payment of that portion of the Obligations constituting fees, indemnities
                  and other amounts (other than principal and interest, but including Attorney Costs payable
                  under Sections 10.04 and 10.05 and amounts payable under Article III), whether incurred
                  prior to, upon or following commencement of a proceeding under any Debtor Relief Law,
                                                     178
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 234 of 1503



        payable to the Second Amendment Exchanging Lenders and the Second Amendment
        Lenders in connection with any action, litigation or other dispute or proceeding related to
        the Transactions (including, without limitation, any action, litigation or other dispute or
        proceeding related to any temporary restraining order, preliminary injunction or any
        similar request for relief), ratably among them in proportion to the amounts described in
        this clause Second payable to them;

               Third, to payment of that portion of the Obligations constituting accrued and
        unpaid interest on the First-Out Loans, whether incurred prior to, upon or following
        commencement of a proceeding under any Debtor Relief Law, ratably among the First-
        Out Lenders in proportion to the respective amounts described in this clause Third payable
        to them;

                Fourth, to payment of that portion of the Obligations constituting unpaid principal
        of the First-Out Loans, the other Obligations under Secured Hedge Agreements and Cash
        Management Obligations, in each case, whether incurred prior to, upon or following
        commencement of a proceeding under any Debtor Relief Law, ratably among the First-
        Out Lenders and other applicable Secured Parties in proportion to the respective amounts
        described in this clause Fourth held by them;

               Fifth, to the payment of all Obligations constituting the Prepayment Premium in
        respect of the First-Out Loans that is due and payable, whether incurred prior to, upon or
        following commencement of a proceeding under any Debtor Relief Law, to the applicable
        First-Out Lenders in proportion to the respective amounts described in this clause Fifth
        held by them;

               Sixth, to the payment of all other Obligations of the Loan Parties in respect of the
       First-Out Loans that are due and payable to the Administrative Agent or the applicable
       First-Out Lenders on such date, whether incurred prior to, upon or following
       commencement of a proceeding under any Debtor Relief Law, ratably based upon the
       respective aggregate amounts of all such Obligations owing to the Administrative Agent
       and such First-Out Lenders on such date;

               Seventh, to payment of that portion of the Obligations constituting accrued and
        unpaid interest on the Second-Out Loans, whether incurred prior to, upon or following
        commencement of a proceeding under any Debtor Relief Law, ratably among the Second-
        Out Lenders in proportion to the respective amounts described in this clause Seventh
        payable to them;

                Eighth, to payment of that portion of the Obligations constituting unpaid principal
        of the Second-Out Loans, whether incurred prior to, upon or following commencement of
        a proceeding under any Debtor Relief Law, ratably among the Second-Out Lenders in
        proportion to the respective amounts described in this clause Eighth held by them;

               Ninth, to the payment of all Obligations constituting the Make-whole Amount in
        respect of the Second-Out Loans that is due and payable, whether incurred prior to, upon
        or following commencement of a proceeding under any Debtor Relief Law, to the
        applicable Second-Out Lenders in proportion to the respective amounts described in this
        clause Ninth held by them;



                                          179
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 235 of 1503



                         Tenth, to the payment of all other Obligations of the Loan Parties in respect of the
                 Second-Out Loans that are due and payable to the Administrative Agent or the applicable
                 Second-Out Lenders on such date, whether incurred prior to, upon or following
                 commencement of a proceeding under any Debtor Relief Law, ratably based upon the
                 respective aggregate amounts of all such Obligations owing to the Administrative Agent
                 and such Second-Out Lenders on such date; and

                       Last, the balance, if any, after all of the Obligations have been paid in full, to the
                 Borrower or as otherwise required by Law.

For the avoidance of doubt, the Loan Parties, the Administrative Agent and the Lenders agree and
acknowledge that the provisions set forth in this Section 8.03 and the Intercreditor Provisions constitute a
“subordination agreement” as such term is contemplated by, and utilized in, Section 510(a) of the
Bankruptcy Code, and, as such, it is their intention that this Section 8.03 and the Intercreditor Provisions
would be enforceable for all purposes in any proceeding under any Debtor Relief Law relating to a Loan
Party.

                                               ARTICLE IX

                                 Administrative Agent and Other Agents

        Section 9.01     Appointment and Authorization of the Administrative Agent.

         (1)    Each Lender hereby irrevocably appoints Alter Domus (US) LLC, to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article IX (other than Sections 9.11, 9.12 and 9.16) are solely for the benefit
of the Agents and the Lenders, and the Borrower and the other Loan Parties shall not have rights as a third-
party beneficiary of any such provision.

         (2)      Each of the Secured Parties (including in its capacities as a Lender, a Hedge Bank, and/or
Cash Management Bank) hereby irrevocably appoints and authorizes the Collateral Agent to act as the
agent of (and to hold any security interest created by the Collateral Documents for and on behalf of or in
trust for) such Secured Party for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. The Collateral Agent (and any co-agents, sub-agents
and attorneys-in-fact appointed by the Collateral Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the Collateral Documents, or
for exercising any rights and remedies thereunder at the direction of the Collateral Agent), shall be entitled
to the benefits of all provisions of this Article IX and Article X (including Sections 9.08, 10.04 and 10.05),
and all other rights, privileges, protections, immunities, and indemnities granted to the Administrative
Agent and Collateral Agent under this Agreement and the other Loan Documents. Without limiting the
generality of the foregoing, the Lenders, and by accepting the benefits of the Collateral Documents, any
other Secured Parties, hereby expressly authorize the Collateral Agent to (i) execute any and all documents
(including releases and subordination agreements) with respect to the Collateral (including any amendment,
supplement, modification or joinder with respect thereto) and the rights of the Secured Parties with respect
thereto (including any Applicable Intercreditor Agreement), as contemplated by and in accordance with the
provisions of this Agreement and the Collateral Documents and acknowledge and agree that any such action
by the Collateral Agent shall bind the Secured Parties and (ii) negotiate, enforce or settle any claim, action


                                                     180
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 236 of 1503



or proceeding affecting the Secured Parties in their capacity as such, at the direction of the Required
Lenders, which negotiation, enforcement or settlement will be binding upon each Secured Party.

         Section 9.02    Rights as a Lender. Any Lender that is also serving as an Agent (including as
Administrative Agent or Collateral Agent) hereunder shall have the same rights and powers in its capacity
as a Lender as any other Lender and may exercise the same as though it were not an Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the context otherwise requires,
include each Lender (if any) serving as an Agent hereunder in its individual capacity. Any such Person
serving as an Agent and its Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not an Agent hereunder and without any duty
to account therefor to the Lenders. The Lenders acknowledge that, pursuant to such activities, any Agent
or its Affiliates may receive information regarding any Loan Party or any of its Affiliates (including
information that may be subject to confidentiality obligations in favor of such Loan Party or such Affiliate)
and acknowledge that no Agent shall be under any obligation to provide such information to them.

        Section 9.03     Exculpatory Provisions. The Agents and the Ad Hoc Group of Term Lenders shall
not have any duties, obligations or responsibilities except those expressly set forth in this Agreement and
in the other Loan Documents. Without limiting the generality of the foregoing, an Agent (including the
Administrative Agent and Collateral Agent) and the Ad Hoc Group of Term Lenders:

        (1)      shall not be subject to any fiduciary or other implied duties or obligations, regardless of
whether a Default or Event of Default has occurred and is continuing and without limiting the generality of
the foregoing, the use of the term “agent” or “ad hoc group” herein and in the other Loan Documents with
reference to any Agent or the Ad Hoc Group of Term Lenders is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any applicable Law and instead,
such term is used merely as a matter of market custom, and is intended to create or reflect only an
administrative or representative relationship between independent contracting parties;

          (2)      shall not have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or by the other Loan
Documents that such Agent is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for herein or in the other Loan
Documents or as such Agent shall believe in good faith shall be necessary), provided that no Agent shall
be required to take any action that, in its opinion or the opinion of its counsel, may (i) expose such Agent
to liability or that is contrary to any Loan Document or applicable law or (ii) be in violation of the automatic
stay under any requirement of Law relating to bankruptcy, insolvency, reorganization, or relief of debtors;
provided, further, that if such Agent so requests, it shall first be indemnified and provided with adequate
security to its sole satisfaction (including reasonable advances as may be requested by such Agent) by the
Lenders against any and all liability and expense that may be incurred by it by reason of taking or continuing
to take any such directed action; provided, further, that such Agent may seek clarification or further
direction from the Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents or as such Agent shall believe in good faith
shall be necessary) prior to taking any such directed action and may refrain from acting until such
clarification or further direction has been provided; and

         (3)     shall not, except as expressly set forth herein and in the other Loan Documents, have any
duty to disclose, and shall not be liable for the failure to disclose, any information relating to the Borrower,
the Loan Parties, or any of their Affiliates that is communicated to or obtained by any Person serving as an
Agent-Related Person, the Ad Hoc Group of Term Lenders or any of their Affiliates in any capacity.

                                                     181
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 237 of 1503



         No Agent-Related Person shall be liable for any action taken or not taken by it (i) with the consent
or at the request of the Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as an Agent shall believe in good faith shall be necessary) (and such consent or request and
such action or action not taken pursuant thereto shall be binding upon all the Lenders) or (ii) in the absence
of its own gross negligence or willful misconduct as determined by the final and non-appealable judgment
of a court of competent jurisdiction (which shall not include any action taken or omitted to be taken in
accordance with clause (i), for which such Agent-Related Person shall have no liability), in connection with
its duties expressly set forth herein. No Agent shall be deemed to have knowledge of any Default or Event
of Default unless and until written notice describing such Default or Event of Default and stating that such
notice is a “notice of default” is given to such Agent by the Borrower or a Lender.

          No Agent-Related Person shall be responsible or liable for or have any duty to ascertain or inquire
into or monitor (i) any recital, statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set forth herein or therein, the
use of proceeds of the Loans or the occurrence of any Default or Event of Default, (iv) the execution,
validity, enforceability, effectiveness, genuineness, collectability or sufficiency of this Agreement, any
other Loan Document or any other agreement, instrument or document, or the creation, preservation,
perfection, maintenance or continuation of perfection, or priority of any Lien purported to be created by the
Collateral Documents, (v) the value or the sufficiency of any Collateral, (vi) whether the Collateral exists,
is owned by any Loan Party, is cared for, protected, or insured or has been encumbered, or meets the
eligibility criteria applicable in respect thereof, (vii) the satisfaction of any condition set forth in Article IV
or elsewhere herein, other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent, or the inspection of the properties, books or records of any Loan Party or any
Affiliate thereof or (viii) the financial condition or business affairs of any Loan Party or any other Person
liable for the payment of any Obligations. The duties of each Agent shall be mechanical and administrative
in nature; no Agent-Related Person shall have by reason of this Agreement or any other Loan Document a
fiduciary, principal-agency, or trustee relationship in respect of any Lender, any other Secured Party or the
holder of any Term Note; and nothing in this Agreement or in any other Loan Document, expressed or
implied, is intended to or shall be so construed as to impose upon any Agent-Related Person any duties or
obligations in respect of this Agreement or any other Loan Document except as expressly set forth herein
or therein.

          Nothing herein or in any other Loan Document shall require any Agent-Related Person to expend
or risk its own funds or otherwise incur any financial liability in the performance of any duties or in the
exercise of any rights or powers hereunder. No Agent shall be responsible or liable for any failure or delay
in the performance of its obligations hereunder or under any other Loan Document, in each case, arising
out of or caused, directly or indirectly, by circumstances beyond its control, including without limitation,
any act or provision of any present or future law or regulation or Governmental Authority; acts of God;
earthquakes; fires; floods; wars; terrorism; civil or military disturbances; sabotage; epidemics; pandemics;
riots; interruptions, loss or malfunctions of utilities, computer (hardware or software) or communications
service; accidents; labor disputes; acts of civil or military authority or governmental actions; or the
unavailability of the Federal Reserve Bank wire or telex or other wire or communication facility.

        For the avoidance of doubt, and without limiting the other protections set forth in this Article IX,
with respect to any determination, designation, or judgment to be made by any Agent herein or in the other
Loan Documents, such Agent shall be entitled to request that the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as such Agent shall believe in good faith shall be
necessary) make or confirm such determination, designation, or judgment.

                                                       182
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 238 of 1503



         Notwithstanding any other provision of this Agreement or any provision of any other Loan
Document, the Ad Hoc Group of Term Lenders is named as such for recognition purposes only, and in its
capacity as such shall have no powers, duties, responsibilities or liabilities with respect to this Agreement
or the other Loan Documents or the transactions contemplated hereby and thereby; it being understood and
agreed that the Ad Hoc Group of Term Lenders shall be entitled to all indemnification and reimbursement
rights in favor of the Administrative Agent as, and to the extent, provided for under Section 10.05. Without
limitation of the foregoing, the Ad Hoc Group of Term Lenders shall not, solely by reason of this Agreement
or any other Loan Documents, have any fiduciary relationship in respect of any Lender or any other Person.

         Section 9.04     Lack of Reliance on the Agents. Independently and without reliance upon any
Agent-Related Person, each Lender, each other Secured Party, and the holder of each Term Note, to the
extent it deems appropriate, has made and shall continue to make (i) its own independent investigation of
the financial condition and affairs of Holdings, the Borrower and the Restricted Subsidiaries in connection
with the making and the continuance of the Loans and the taking or not taking of any action in connection
herewith and (ii) its own appraisal of the creditworthiness of Holdings, the Borrower and the Restricted
Subsidiaries and, except as expressly provided in this Agreement, the Administrative Agent shall not have
any duty or responsibility, either initially or on a continuing basis, to provide any Lender, any other Secured
Party, or the holder of any Term Note with any credit or other information with respect thereto, whether
coming into its possession before the making of the Loans or at any time or times thereafter. No Agent-
Related Person shall be responsible to any Lender, any other Secured Party, or the holder of any Term Note
for any recitals, statements, information, representations or warranties herein or in any document, certificate
or other writing delivered in connection herewith or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectability, priority or sufficiency of this Agreement or any other Loan
Document, or the financial condition of the Holdings, the Borrower or any of the Restricted Subsidiaries or
be required to make any inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement or any other Loan Document, or the financial condition of
Holdings, the Borrower or any of the Restricted Subsidiaries or the existence or possible existence of any
Default or Event of Default. Each Lender, each other Secured Party, and the holder of each Term Note
acknowledges that no Agent-Related Person has made any representation or warranty to it, and that no act
by any Agent-Related Person hereinafter taken shall be deemed to constitute any representation or warranty
by any Agent-Related Person to it. Each Lender, each other Secured Party, and the holder of each Term
Note agrees that it will not assert any claim against any Agent-Related Person based on an alleged breach
of fiduciary duty by any Agent in connection with this Agreement, the other Loan Documents, or the
transactions contemplated hereby.

         Section 9.05    Certain Rights of the Agents. If any Agent requests instructions from the Required
Lenders (or such greater percentage of Lenders required or as such Agent shall believe in good faith shall
be required) with respect to any determination, designation, judgment, act or action (including failure to
act) in connection with this Agreement or any other Loan Document, such Agent shall be entitled to refrain
from such determination, designation, judgment, act or taking such action unless and until such Agent shall
have received instructions from the Required Lenders (or such greater percentage of Lenders required or as
such Agent shall believe in good faith shall be required); and such Agent shall not incur liability to any
Lender or other Secured Party by reason of so refraining. Without limiting the foregoing, neither any
Lender, any other Secured Party, nor the holder of any Term Note shall have any right of action whatsoever
against any Agent as a result of such Agent acting or refraining from acting hereunder or under any other
Loan Document in accordance with the instructions of the Required Lenders (or such greater percentage of
Lenders required or as such Agent shall believe in good faith shall be required).

         Section 9.06     Reliance by the Agents. Each Agent shall be entitled to rely upon, shall not incur
any liability for and shall be fully protected in relying upon, any note, resolution, notice, statement,
certificate, facsimile, order, consent, request, instrument, letter, document or other writing (including any
                                                     183
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 239 of 1503



electronic message, Internet or intranet website posting or other distribution) believed by it in good faith to
be genuine and to have been signed, sent or otherwise authenticated by the proper Person. Each Agent also
may rely upon any statement made to it orally or by telephone and believed by it in good faith to have been
made by the proper Person, and shall not incur any liability for relying thereon. Each Agent also may rely,
with respect to all legal matters pertaining to this Agreement and any other Loan Document and its duties
hereunder and thereunder, upon advice of counsel selected by such Agent. In determining compliance with
any condition hereunder to the making of a Loan, that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory to such Lender unless
the Administrative Agent shall have received notice to the contrary from such Lender prior to the making
of such Loan. Each Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or experts.

         Section 9.07       Delegation of Duties. Each Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Documents by or through any one or more
co-agents, sub-agents and attorneys-in-fact appointed by such Agent. Each Agent and any such co-agents,
sub-agents and attorneys-in-fact may perform any and all of its duties and exercise its rights and powers by
or through their respective Agent-Related Persons. All provisions of this Article IX and Article X (including
Sections 9.08, 10.04 and 10.05) and all other rights, privileges, protections, immunities, and indemnities
granted to such Agent hereunder and under the other Loan Documents shall apply to any such co-agent,
sub-agent and attorney-in-fact and to the Agent-Related Persons of such Agent and any such co-agent, sub-
agent and attorney-in-fact, and shall apply to their respective activities in connection with the syndication
of the credit facilities provided for herein as well as activities as such Agent. No Agent shall be responsible
for the negligence or misconduct of any such co-agents, sub-agents and attorneys-in-fact except to the
extent that a court of competent jurisdiction determines in a final and non-appealable judgment that such
Agent acted with gross negligence or willful misconduct in the selection of such co-agents, sub-agents and
attorneys-in-fact.

         Section 9.08     Indemnification. Whether or not the transactions contemplated hereby are
consummated, to the extent any Agent or any other Agent-Related Person (solely to the extent any such
other Agent-Related Person was performing services on behalf of such Agent) is not reimbursed and
indemnified by the Borrower, the Lenders will reimburse and indemnify such Agent or any other Agent-
Related Person (solely to the extent any such other Agent-Related Person was performing services on behalf
of such Agent) in proportion to their respective “percentage” as used in determining the Required Lenders
for and against any and all liabilities, obligations, losses, damages, penalties, claims, actions, judgments,
costs, expenses or disbursements of whatsoever kind or nature which may be imposed on, asserted against
or incurred by such Agent or any other Agent-Related Person (solely to the extent any such other Agent-
Related Person was performing services on behalf of such Agent) in performing its duties hereunder or
under any other Loan Document or in any way relating to or arising out of this Agreement or any other
Loan Document; provided that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, suits, costs, expenses or disbursements resulting
from such Agent’s or any other Agent-Related Person’s gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable decision). In the case of any
investigation, litigation or proceeding giving rise to any Indemnified Liabilities, this Section 9.08 applies
whether any such investigation, litigation or proceeding is brought by any Lender or any other Person.
Without limitation of the foregoing, each Lender shall reimburse each Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including Attorney Costs) incurred by such Agent in
connection with the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of, or legal advice in respect
of rights or responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that such Agent is not reimbursed for such expenses by
                                                     184
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 240 of 1503



or on behalf of the Borrower, provided that such reimbursement by the Lenders shall not affect the
Borrower’s continuing reimbursement obligations with respect thereto, provided further that the failure of
any Lender to indemnify or reimburse such Agent shall not relieve any other Lender of its obligation in
respect thereof.

         Section 9.09     The Administrative Agent in Its Individual Capacity. If the Administrative Agent
is a Lender, the Administrative Agent shall have the rights and powers specified herein for a “Lender” and
may exercise the same rights and powers as though it were not performing the duties specified herein; and
the term “Lender,” “Required Lenders” or any similar terms shall, unless the context clearly indicates
otherwise, include the Administrative Agent in its individual capacity. The Administrative Agent and its
Affiliates may accept deposits from, lend money to, and generally engage in any kind of banking,
investment banking, trust or other business with, or provide debt financing, equity capital or other services
(including financial advisory services) to any Loan Party or any Affiliate of any Loan Party (or any Person
engaged in a similar business with any Loan Party or any Affiliate thereof) as if they were not performing
the duties specified herein, and may accept fees and other consideration from any Loan Party or any
Affiliate of any Loan Party for services in connection with this Agreement and otherwise without having
to account for the same to the Lenders. The Lenders and the other Secured Parties acknowledge that,
pursuant to such activities, an Agent-Related Person may receive information regarding any Loan Party or
any of its Affiliates (including information that may be subject to confidentiality obligations in favor of
such Loan Party or such Affiliate) and acknowledge that no Agent-Related Person shall be under any
obligation to provide such information to them.

        Section 9.10     [Reserved].

        Section 9.11     Resignation by the Administrative Agent and the Collateral Agent. Each of the
Administrative Agent and Collateral Agent may resign from the performance of all its respective functions
and duties hereunder or under the other Loan Documents at any time by giving 30 days prior written notice
to the Lenders and the Borrower. If the Administrative Agent is in material breach of its obligations
hereunder as Administrative Agent, then the Administrative Agent may be removed as the Administrative
Agent at the reasonable request of the Required Lenders. If the Administrative Agent is a Defaulting Lender,
the Borrower may remove the Defaulting Lender from such role upon 15 days prior written notice to the
Lenders. Such resignation or removal shall take effect upon the appointment of a successor Administrative
Agent or Collateral Agent as provided below.

        Upon any such notice of resignation by, or notice of removal of, the Administrative Agent or
Collateral Agent, the Required Lenders shall appoint a successor Administrative Agent or Collateral Agent,
as applicable, who shall be a commercial bank or trust company reasonably acceptable to the Borrower,
which acceptance shall not be unreasonably withheld or delayed (provided that the Borrower’s approval
shall not be required if an Event of Default under Section 8.01(1) or, solely with respect to the Borrower,
Section 8.01(6) has occurred and is continuing).

         If a successor Administrative Agent or Collateral Agent shall not have been so appointed within
such 30 day period, such Agent, with the consent of the Borrower (which consent shall not be unreasonably
withheld or delayed, provided that the Borrower’s consent shall not be required if an Event of Default under
Section 8.01(1) or, solely with respect to the Borrower, Section 8.01(6) has occurred and is continuing),
shall then appoint a successor Administrative Agent or Collateral Agent, as applicable, who shall serve in
such capacity until such time, if any, as the Required Lenders appoint a successor as provided above.

        If no successor Administrative Agent or Collateral Agent has been appointed pursuant to the
foregoing by the 30th day after the date such notice of resignation was given by such Agent or such notice
of removal was given by the Required Lenders or the Borrower, as applicable, such Agent’s resignation
                                                    185
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 241 of 1503



shall nonetheless become effective and the Required Lenders shall thereafter perform all the duties of such
Agent hereunder or under any other Loan Document until such time, if any, as the Required Lenders appoint
a successor Administrative Agent or Collateral Agent as provided above. The retiring Agent shall be
discharged from its duties and obligations hereunder and under the other Loan Documents (except that in
the case of any collateral security held by the Collateral Agent on behalf of the Secured Parties under any
of the Loan Documents, the retiring Collateral Agent shall continue to hold such collateral security until
such time as a successor Collateral Agent is appointed) and all payments, communications and
determinations provided to be made by, to or through such Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor Agent as provided for above in this
Section 9.11.

        Upon the acceptance of a successor’s appointment as Administrative Agent or Collateral Agent
hereunder, such successor shall succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Agent, and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already discharged therefrom as provided
above in this Section 9.11).

         The fees payable by the Borrower to a successor Administrative Agent or Collateral Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s or Collateral Agent’s resignation hereunder and under
the other Loan Documents, the provisions of this Article IX and Sections 10.04 and 10.05 and all other
rights, privileges, protections, immunities, and indemnities granted to the Administrative Agent and the
Collateral Agent hereunder and the other Loan Documents shall continue in effect for the benefit of such
retiring Agent, its co-agents, sub-agents and attorneys-in-fact and their respective Agent-Related Persons
in respect of any actions taken or omitted to be taken by any of them while the retiring Agent was acting as
an Agent.

       Upon a resignation of the Administrative Agent pursuant to this Section 9.11, the Administrative
Agent shall continue to be subject to Section 10.09.

         Section 9.12    Collateral Matters. Each Secured Party (including in its capacities as a Cash
Management Bank and a Hedge Bank) irrevocably authorizes and directs the Collateral Agent to take the
actions to be taken by them as set forth in Section 7.04 and 10.24.

         Each Lender hereby agrees, each other Secured Party (by accepting the benefits of the Security
Documents) and each holder of any Term Note (by the acceptance thereof) will be deemed to agree, that,
except as otherwise set forth herein, any action taken by the Required Lenders (or such greater percentage
of Lenders required) in accordance with the provisions of this Agreement or the Collateral Documents, and
the exercise by the Required Lenders (or such greater percentage of Lenders required) of the powers set
forth herein or therein, together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. The Collateral Agent is hereby authorized on behalf of all
of the Lenders, without the necessity of any notice to or further consent from any Lender, from time to time
prior to an Event of Default, to take any action with respect to any Collateral or Collateral Documents which
may be necessary to perfect and maintain perfected the security interest in and liens upon the Collateral
granted pursuant to the Collateral Documents.

          Upon request by any Agent at any time, the Lenders will confirm in writing such Agent’s authority
to release particular types or items of Collateral pursuant to this Section 9.12. In each case as specified in
this Section 9.12, the applicable Agent will (and each Lender irrevocably authorizes the applicable Agent
to), at the Borrower’s expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release or subordination of such item of Collateral from
                                                     186
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 242 of 1503



the assignment and security interest granted under the Collateral Documents, or to evidence the release of
such Guarantor from its obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents, this Section 9.12, and Section 10.24.

        The Collateral Agent shall have no obligation whatsoever to the Lenders or to any other Person to
assure that the Collateral exists or is owned by any Loan Party or is cared for, protected or insured or that
the Liens granted to the Collateral Agent herein or pursuant hereto have been properly or sufficiently or
lawfully created, perfected, maintained, protected or enforced or are entitled to any particular priority, or to
exercise or to continue exercising at all or in any manner or under any duty of care, disclosure or fidelity
any of the rights, authorities and powers granted or available to the Collateral Agent in this Section 9.12,
Section 10.24 or in any of the Collateral Documents.

        Section 9.13     [Reserved].

        Section 9.14     Administrative Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the Administrative Agent shall
have made any demand on the Borrower) shall be entitled and empowered (but not obligated), by
intervention in such proceeding or otherwise:

                   (a) to file and prove a claim for the whole amount of the principal and interest owing
   and unpaid in respect of the Loans and all other Obligations that are owing and unpaid and to file such
   other documents as may be necessary or advisable in order to have the claims of the Lenders and the
   Agents (including any claim for the reasonable compensation, expenses, disbursements and advances of
   the Lenders and the Agent-Related Persons and all other amounts due the Lenders and the Agent-Related
   Parties under Sections 2.09, 3.01, 10.04, and 10.05) allowed in such judicial proceeding; and

                   (b) to collect and receive any monies or other property payable or deliverable on any
   such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or other similar official in any such
judicial proceeding is hereby authorized by each Lender and each other Secured Party to make such
payments to the Administrative Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders or the other Secured Parties, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements and advances of the
Agents and their Agent-Related Persons, and any other amounts due the Agents and their Agent-Related
Persons under the Loan Documents (including all amounts due under Sections 2.09, 3.01, 10.04, and 10.05).

        Nothing contained herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

        Section 9.15     Appointment of Supplemental Agents.

         (1)     It is the purpose of this Agreement and the other Loan Documents that there shall be no
violation of any Law of any jurisdiction denying or restricting the right of banking corporations or
associations to transact business as agent or trustee in such jurisdiction. It is recognized that in case of
litigation under this Agreement or any of the other Loan Documents, and in particular in case of the
enforcement of any of the Loan Documents, or in case the Administrative Agent or the Collateral Agent

                                                     187
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 243 of 1503



deems that by reason of any present or future Law of any jurisdiction it may not exercise any of the rights,
powers or remedies granted herein or in any of the other Loan Documents or take any other action which
may be desirable or necessary in connection therewith, the Administrative Agent and the Collateral Agent,
as applicable, is hereby authorized to appoint an additional individual or institution selected by it in its sole
discretion as a separate trustee, co-trustee, administrative agent, collateral agent, administrative sub-agent
or administrative co-agent (any such additional individual or institution being referred to herein individually
as a “Supplemental Agent” and collectively as “Supplemental Agents”). No Agent shall be responsible
for the negligence or misconduct of any Supplemental Agent except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that such Agent acted with gross negligence
or willful misconduct in the selection of such Supplemental Agent.

        (2)      In the event that the Administrative Agent or Collateral Agent appoints a Supplemental
Agent with respect to any Collateral, (i) each and every right, power, privilege or duty expressed or intended
by this Agreement or any of the other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent or Collateral Agent with respect to such Collateral shall be exercisable by and vest
in such Supplemental Agent to the extent, and only to the extent, necessary to enable such Supplemental
Agent to exercise such rights, powers and privileges with respect to such Collateral and to perform such
duties with respect to such Collateral, and every covenant and obligation contained in the Loan Documents
and necessary to the exercise or performance thereof by such Supplemental Agent shall run to and be
enforceable by such Supplemental Agent, and (ii) the provisions of this Article IX and of Sections 10.04
and 10.05 that refer to the Administrative Agent and Collateral Agent shall inure to the benefit of such
Supplemental Agent and all references therein to the Administrative Agent and/or the Collateral Agent shall
be deemed to be references to such Supplemental Agent, as the context may require.

         (3)      Should any instrument in writing from any Loan Party be reasonably required by any
Supplemental Agent so appointed by the Administrative Agent or Collateral Agent for more fully and
certainly vesting in and confirming to him or it such rights, powers, privileges and duties, the Borrower
shall, or shall cause such Loan Party to, execute, acknowledge and deliver any and all such instruments
reasonably acceptable to it promptly upon request by the Administrative Agent or the Collateral Agent. In
case any Supplemental Agent, or a successor thereto, shall die, become incapable of acting, resign or be
removed, all the rights, powers, privileges and duties of such Supplemental Agent, to the extent permitted
by Law, shall vest in and be exercised by the Administrative Agent or the Collateral Agent, as applicable,
until the appointment of a new Supplemental Agent.

        Section 9.16      Intercreditor Agreements.

         (1)              Notwithstanding anything to the contrary in this Agreement or in any other Loan
Document: (a) the Liens granted to the Collateral Agent in favor of the Secured Parties pursuant to the Loan
Documents and the exercise of any right related to any Collateral shall be subject, in each case, to the terms
of the Intercreditor Provisions, the ABL Intercreditor Agreement, the Term Intercreditor Agreement or any
other Applicable Intercreditor Agreement, (b) in the event of any conflict between the express terms and
provisions of this Agreement or any other Loan Document, on the one hand, and of the Intercreditor
Provisions, the ABL Intercreditor Agreement, the Term Intercreditor Agreement or any other Applicable
Intercreditor Agreement, on the other hand, the terms and provisions of the Intercreditor Provisions, the
ABL Intercreditor Agreement or Term Intercreditor Agreement, as the case may be, shall control and (c)
each Lender hereunder agrees to be bound by the terms of the Intercreditor Provisions.

       (2)      Each Lender (and, by its acceptance of the benefits of any Collateral Document, each other
Secured Party) authorizes and directs the applicable Agent to enter into, and agrees to be bound by, this
Agreement, the Collateral Documents, the other Loan Documents, the ABL Intercreditor Agreement, the
Term Intercreditor Agreement or any other Applicable Intercreditor Agreement. Each Lender hereby
                                                      188
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 244 of 1503



acknowledges and agrees that (x) the foregoing instructed actions constitute an instruction from all the
Lenders under this Section and (y) this Article IX and Section 9.08 and any other rights, privileges,
protections, immunities, and indemnities in favor of any Agent hereunder and under the other Loan
Documents apply to any and all actions taken or not taken by such Agent in accordance with such
instruction.

         Section 9.17     Secured Cash Management Agreements and Secured Hedge Agreements. Except
as otherwise expressly set forth herein or in any Guaranty or any Collateral Document, no Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03, any Guaranty or any Collateral
by virtue of the provisions hereof or of any Guaranty or any Collateral Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or impairment of any Collateral)
other than in its capacity as a Lender and, in such case, only to the extent expressly provided in the Loan
Documents. Notwithstanding any other provision of this Agreement or the other Loan Documents to the
contrary, (i) no Agent shall be responsible or have any liability for or in connection with, or have any duty
to ascertain, inquire into, monitor, maintain, update or enforce compliance with the provisions hereof
relating to Cash Management Agreements or Hedge Agreements, and (ii) no Agent deemed to have notice
of any Cash Management Obligations or Hedging Obligations, or be required to verify the payment of, or
that other satisfactory arrangements have been made with respect to, Obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements, unless such Agent has received written
notice thereof, together with such supporting documentation as such Agent may request, from the applicable
Cash Management Bank or Hedge Bank, as the case may be.

          Section 9.18    Withholding Tax. To the extent required by any applicable Laws, the
Administrative Agent may withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax. Without limiting or expanding the provisions of Section 3.01, each Lender
shall indemnify and hold harmless the Administrative Agent against, and shall make payable in respect
thereof within 10 days after demand therefor, any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any counsel for the Administrative
Agent) incurred by or asserted against the Administrative Agent by the IRS or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly withhold Tax from amounts paid
to or for the account of such Lender for any reason (including because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of withholding tax ineffective). A
certificate as to the amount of such payment or liability delivered to any Lender by the Administrative
Agent shall be conclusive absent manifest error. Each Lender hereby authorizes the Administrative Agent
to set off and apply any and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this Section 9.18. The
agreements in this Section 9.18 shall survive the resignation, replacement or removal of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all Obligations under any Loan Document, and the
termination of this Agreement or any other Loan Document.

        Section 9.19   Survival. The agreements in this Article IX shall survive the resignation,
replacement, or removal of any Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments, the repayment, satisfaction or discharge of all Obligations under any Loan
Document, and the termination of this Agreement or any other Loan Document.




                                                    189
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 245 of 1503



                                                 ARTICLE X

                                                 Miscellaneous

        Section 10.01     Amendments, etc.

         (1)      Subject to Section 1.12 and Section 7.15 and except as otherwise set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any other Loan Document, and
no consent to any departure by the Borrower or any other Loan Party therefrom, shall be effective unless
in writing signed by the Required Lenders (with a fully-executed copy thereof delivered to the
Administrative Agent) (other than with respect to any amendment or waiver contemplated in clause (i)
below), which shall only require the consent of the Required Facility Lenders under the applicable Facility
or Facilities) (or by the Administrative Agent with the consent of the Required Lenders) and the Borrower
or the applicable Loan Party, as the case may be and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided that no such amendment, waiver
or consent shall:

                    (a) extend or increase the Commitment of any Lender without the written consent of
   such Lender (it being understood that a waiver of any condition precedent set forth in Section 4.01 or
   the waiver of any Default, mandatory prepayment or mandatory reduction of the Commitments shall not
   constitute an extension or increase of any Commitment of any Lender);

                     (b) postpone any date scheduled for, or reduce the amount of, any payment of principal
   or interest under Section 2.07 or 2.08 (other than pursuant to Section 2.08(2)) or any payment of fees or
   premiums hereunder or under any Loan Document with respect to payments to any Lender without the
   written consent of such Lender, it being understood that none of the following will constitute a
   postponement of any date scheduled for, or a reduction in the amount of, any payment of principal,
   interest, fees or premiums: the waiver of (or amendment to the terms of) any mandatory prepayment of
   the Loans;

                    (c) reduce the principal of, or the rate of interest specified herein on, any Loan, or
   (subject to clause (I) of the proviso immediately succeeding clause (i) of this Section 10.01(1)) any fees
   or other amounts payable hereunder or under any other Loan Document to any Lender without the
   written consent of such Lender; provided that only the consent of (A) the Required Lenders shall be
   necessary to amend the definition of “Default Rate” and (B) the Required Lenders will be necessary to
   waive any obligation of the Borrower to pay interest at the Default Rate;

                    (d) except as contemplated by clause (C) in the second proviso immediately
   succeeding clause (i) of this Section 10.01(1), (x) change any provision of this Section 10.01 or the
   definition of “Required Lenders” or “Required Facility Lenders,” or any other provision specifying the
   number of Lenders or portion of the Loans or Commitments required to take any action under the Loan
   Documents, without the written consent of each Lender and (y) change the definition of “Pro Rata Share”
   without the written consent of each Lender directly and adversely affected thereby;

                     (e) other than in a transaction permitted under Section 7.03 or Section 7.04, release all
   or substantially all of the Collateral in any transaction or series of related transactions, without the written
   consent of each Lender; or

                    (f) other than in a transaction permitted under Section 7.03 or Section 7.04, release all
   or substantially all of the aggregate value of the Guaranty, without the written consent of each Lender;


                                                       190
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 246 of 1503



                    (g) change any provision requiring pro rata payments or pro rata sharing of payments,
   without the written consent of each Lender directly and adversely affected thereby;

                   (h) change any term or provision of Section 7.14(1) without the consent of each
   Lender directly and adversely affected thereby;

                   (i) other than in connection with a transaction permitted by Section 7.14(1), change
   any term or provision of Section 8.03, without the written consent of each Lender directly and adversely
   affected thereby;

                   (j) amend, waive or otherwise modify any term or provision (including the availability
   and conditions to funding and the rate of interest applicable thereto) which directly affects Lenders of
   one Facility and does not directly affect Lenders under any other Facility, in each case, without the
   written consent of the Required Facility Lenders under such applicable Facility;

                    (k) other than in a transaction permitted by Section 7.14(1) and except as permitted
   under Section 10.24(c), modify or change any provision of this Agreement or the related definitions that
   could result in subordinating the Liens over the Collateral securing the Obligations to any Lien securing
   any other Indebtedness or subordinating the Term Loans in right of payment to any other Indebtedness,
   without the written consent of each Lender directly and adversely affected thereby; or

                   (l) change the definition of “Unrestricted Subsidiary” or the addition of any
   Unrestricted Subsidiaries after the Closing Date, without the written consent of each Lender;

provided that:

         (I) no amendment, waiver or consent shall, unless in writing and signed by the applicable Agent in
addition to the Lenders required above, affect the rights or duties of, or any fees or other amounts payable
to, such Agent under this Agreement or any other Loan Document;

        (II)   Section 10.07(g) may not be amended, waived or otherwise modified without the consent
of each Granting Lender all or any part of whose Loans are being funded by an SPC at the time of such
amendment, waiver or other modification; and

         (III)   no amendment, waiver or consent to change any term or provision of Section 8.03 (except
any change to the last paragraph of Section 8.03(l) and the second to last paragraph of Section 8.03(2)) or
the Intercreditor Provisions shall require the consent of the Borrower or any other Loan Party, except to the
extent adversely affected thereby or such amendment imposes additional obligation or liability upon the
Borrower or any other Loan Party;

provided further that notwithstanding the foregoing:

                          (A)      no Defaulting Lender shall have any right to approve or disapprove of any
                 amendment, waiver or consent hereunder (and any amendment, waiver or consent which
                 by its terms requires the consent of all Lenders, the Required Lenders, the Required
                 Facility Lenders or each affected Lender may be effected with the consent of the
                 applicable Lenders other than Defaulting Lenders) (it being understood that any
                 Commitments or Loans held or deemed held by any Defaulting Lender shall be excluded
                 for a vote of the Lenders hereunder requiring any consent of the Lenders);



                                                    191
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 247 of 1503



               (B)       no Lender consent is required to effect any amendment or supplement to
       any Applicable Intercreditor Agreement (i) that is for the purpose of adding the holders of
       Credit Agreement Refinancing Indebtedness or any other Permitted Indebtedness that is
       secured Indebtedness (or a Debt Representative with respect thereto) as parties thereto, as
       expressly contemplated by the terms of such Applicable Intercreditor Agreement, as
       applicable (it being understood that any such amendment, modification or supplement may
       make such other changes to the applicable Applicable Intercreditor Agreement as, in the
       good faith determination of the Administrative Agent, are required to effectuate the
       foregoing and provided that such other changes are not adverse, in any material respect, to
       the interests of the Lenders) or (ii) that is expressly contemplated by any Applicable
       Intercreditor Agreement; provided further that no such agreement shall amend, modify or
       otherwise affect the rights or duties of, or any fees or other amounts payable to, any Agent
       hereunder or under any other Loan Document without the prior written consent of such
       Agent, as applicable;

                 (C)     this Agreement may be amended (or amended and restated) with the
       written consent of the Required Lenders, the Administrative Agent and the Borrower (i) to
       add one or more additional credit facilities to this Agreement and to permit the extensions
       of credit from time to time outstanding thereunder and the accrued interest and fees in
       respect thereof to share ratably in the benefits of this Agreement and the other Loan
       Documents with the Term Loans and the accrued interest and fees in respect thereof and
       (ii) to include appropriately the Lenders holding such credit facilities in any determination
       of the Required Lenders;

               (D)     any waiver, amendment or modification of this Agreement that by its
       terms affects the rights or duties under this Agreement of Lenders holding Loans or
       Commitments of a particular Class (but not the Lenders holding Loans or Commitments of
       any other Class) may be effected by an agreement or agreements in writing entered into by
       the Borrower and the requisite percentage in interest of the affected Class of Lenders that
       would be required to consent thereto under this Section 10.01 if such Class of Lenders were
       the only Class of Lenders hereunder at the time;

                (E)     Without limiting the scope of Section 10.01(3) below, any provision of
       this Agreement or any other Loan Document may be amended by an agreement in writing
       entered into by the Borrower and the Administrative Agent to cure any ambiguity,
       omission, defect or inconsistency (including amendments, supplements or waivers to any
       of the Collateral Documents, guarantees, intercreditor agreements or related documents
       executed by any Loan Party or any other Subsidiary in connection with this Agreement if
       such amendment, supplement or waiver is delivered in order to cause such Collateral
       Documents, guarantees, intercreditor agreements or related documents to be consistent
       with this Agreement and the other Loan Documents) so long as, in each case, the Lenders
       shall have received at least 5 Business Days’ prior written notice thereof and the
       Administrative Agent shall not have received, within 5 Business Days of the date of such
       notice to the Lenders, a written notice from the Required Lenders stating that the Required
       Lenders object to such amendment; provided that the consent of the Lenders or the
       Required Lenders, as the case may be, shall not be required to make any such changes
       necessary to be made in connection with any borrowing of Refinancing Loans, any
       Extension or any borrowing of Replacement Loans and otherwise to effect the provisions
       of Section 2.15 or 2.16 or the immediately succeeding paragraph of this Section 10.01,
       respectively;

                                          192
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 248 of 1503



                         (F)      the Borrower and the Collateral Agent may, without the input or consent
                of the other Lenders, (i) effect changes to any Mortgage or any other Collateral Document
                as may be necessary or appropriate in the opinion of the Collateral Agent and (ii) effect
                changes to this Agreement that are necessary and appropriate to effect the offering process
                set forth in Section 2.05(1)(e); and

                         (G)     with respect to the consent of Required Lenders expressly required by any
                Deemed Consent Provision (but not, for the avoidance of doubt, any amendment or waiver
                of, or consent to a departure from, any Deemed Consent Provision), the Administrative
                Agent or the Collateral Agent, as applicable, shall deliver any such request from the
                Borrower to the Lenders and, if the Lenders shall have received at least 15 Business Days’
                prior written notice thereof and the Administrative Agent or the Collateral Agent shall not
                have received, within 15 Business Days of the date of such notice to the Lenders, a written
                notice from the Required Lenders stating that the Required Lenders object to such request,
                then the Required Lenders shall be deemed to have accepted (provided, however, for the
                avoidance of doubt, this clause (G) shall not alter or be deemed to alter the rights,
                privileges, protections, immunities and indemnities granted to any Agent under this
                Agreement, including, without limitation, Article IX above, and the other Loan
                Documents).

        (2)     In addition, notwithstanding anything to the contrary in this Section 10.01, this
Agreement may be amended with the written consent of the Administrative Agent, the Borrower
and the Lenders providing the Replacement Loans (as defined below) to permit the refinancing of
all outstanding Term Loans of any Class (“Replaced Loans”) with replacement term loans
(“Replacement Loans”) hereunder; provided that

                    (a) the aggregate principal amount of such Replacement Loans shall not exceed the
   aggregate principal amount of such Replaced Loans, plus accrued interest, fees, premiums (if any) and
   penalties thereon and fees and expenses incurred in connection with such refinancing of Replaced Loans
   with such Replacement Loans,

                   (b) the All-In Yield with respect to such Replacement Loans (or similar interest rate
   spread applicable to such Replacement Loans) shall not be higher than the All-In Yield for such
   Replaced Loans (or similar interest rate spread applicable to such Replaced Loans) immediately prior to
   such refinancing,

                    (c) the Weighted Average Life to Maturity of such Replacement Loans shall not be
   shorter than the Weighted Average Life to Maturity of such Replaced Loans at the time of such
   refinancing; and

                    (d) all other terms (other than with respect to pricing, premiums and optional
   prepayment or redemption terms) applicable to such Replacement Loans shall be substantially identical
   to, or no more favorable taken as a whole (in each case as determined by the Borrower in its reasonable
   judgment) to the Lenders providing such Replacement Loans than, those applicable to such Replaced
   Loans, except to the extent necessary to provide for covenants and other terms applicable to any period
   after the Latest Maturity Date of the Loans in effect immediately prior to such refinancing (provided
   that an Officer’s Certificate delivered to the Administrative Agent at least 5 Business Days prior to the
   incurrence of such Replacement Loans, together with a reasonably detailed description of the material
   terms and conditions of such Replacement Loans or drafts of the documentation relating thereto, stating
   that the Borrower has determined in good faith that such terms and conditions satisfy the requirement of
   this Section 10.01(2) shall be conclusive evidence that such terms and conditions satisfy such
                                                   193
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 249 of 1503



   requirement unless the Administrative Agent notifies the Borrower within such five 5 Business Day
   period that the Required Lenders disagree with such determination (including a description of the basis
   upon which the Required Lenders disagree));

provided further that each amendment to this Agreement providing for Replacement Loans may, without
the consent of any other Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the Administrative Agent and the Borrower
to effect the provisions of this paragraph, and for the avoidance of doubt, this paragraph shall supersede
any other provisions in this Section 10.01 to the contrary.

        (3)     In addition, notwithstanding anything to the contrary in this Section 10.01,

                    (a) the Guaranty, the Collateral Documents and related documents executed by
   Holdings, the Borrower or any Restricted Subsidiaries in connection with this Agreement and the other
   Loan Documents may be in a form reasonably determined by the Administrative Agent and may be,
   together with this Agreement, amended and waived with the consent of the Administrative Agent at the
   request of the Borrower without the need to obtain the consent of any other Lender if such amendment
   or waiver is delivered in order (i) to comply with local Law or advice of local counsel, (ii) to cure
   ambiguities or defects or (iii) to cause the Guaranty, Collateral Documents or other document to be
   consistent with this Agreement and the other Loan Documents (including by adding additional parties
   as contemplated herein or therein) and

                    (b) if the Administrative Agent and the Borrower shall have jointly identified an
   obvious error (including, but not limited to, an incorrect cross-reference) or any error or omission of a
   technical or immaterial nature, in each case, in any provision of this Agreement or any other Loan
   Document (including, for the avoidance of doubt, any exhibit, schedule or other attachment to any Loan
   Document), then the Administrative Agent (acting in its sole discretion) and the Borrower or any other
   relevant Loan Party shall be permitted to amend such provision and such amendment shall become
   effective without any further action or consent of any other party to any Loan Document. Notification
   of such amendment shall be made by the Administrative Agent to the Lenders promptly upon such
   amendment becoming effective.

        Section 10.02   Notices and Other Communications; Facsimile Copies.

        (1)      General. All notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows:

                   (a) if to Holdings, the Borrower or the Administrative Agent, to the address, facsimile
   number or electronic mail address specified for such Person on Schedule 10.02; and

                     (b) if to any other Lender, to the address, facsimile number or electronic mail address
   specified in its Administrative Questionnaire.

         Notices and other communications sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices and other communications
sent by facsimile shall be deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the opening of business on the next
succeeding Business Day for the recipient). Notices and other communications delivered through electronic
communications to the extent provided in subsection (2) below shall be effective as provided in such
subsection (2).

                                                   194
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 250 of 1503



         (2)     Electronic Communication. Notices and other communications to the Lenders hereunder
may be delivered or furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided that the foregoing shall
not apply to notices to any Lender pursuant to Article II if such Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant to procedures approved
by it, provided that approval of such procedures may be limited to particular notices or communications.

         (3)     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if such notice or other
communication is not sent during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next succeeding Business Day for the
recipient, and (ii) notices or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address as described in the
foregoing clause (i) of notification that such notice or communication is available and identifying the
website address therefor.

         (4)      The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM,
AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM
FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall any
Agent or any of its Agent-Related Persons (collectively, the “Agent Parties”) have any liability to any
Loan Party, any Lender, or any other Person for losses, claims, damages, liabilities or expenses of any
kind, including direct or indirect, special, incidental or consequential damages, losses or expenses (whether
in tort, contract or otherwise) arising out of the Borrower’s or such Agent’s transmission of Borrower
Materials through the Internet or the Platform. Although the Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented or modified by the
Administrative Agent from time to time (including, as of the Closing Date, a user ID/password
authorization system) and the Platform is secured through a per-deal authorization method whereby each
user may access the Platform only on a deal-by-deal basis, each of the Lenders and the Borrower
acknowledges and agrees that the distribution of material through an electronic medium is not necessarily
secure, that the Agents are not responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Platform, and that there are confidentiality and other risks associated with
such distribution. Each of the Lenders and the Borrower hereby approves distribution of the Borrower
Materials through the Platform and understands and assumes the risks of such distribution.

        (5)     Change of Address. Each Loan Party and any Agent may change its address, facsimile or
telephone number for notices and other communications hereunder by written notice to the other parties
hereto. Each other Lender may change its address, facsimile or telephone number for notices and other
communications hereunder by written notice to the Borrower and the Administrative Agent. In addition,
each Lender agrees to notify the Administrative Agent from time to time to ensure that the Administrative
Agent has on record (i) an effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent and (ii) accurate wire
                                                    195
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 251 of 1503



instructions for such Lender. Furthermore, each Public Lender agrees to cause at least one individual at or
on behalf of such Public Lender to at all times have selected the “Private-Side Information” or similar
designation on the content declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that may contain material non-
public information with respect to the Borrower or its securities for purposes of United States Federal or
state securities laws. In the event that any Public Lender has elected for itself to not access any information
disclosed through the Platform or otherwise, such Public Lender acknowledges that (i) the Agents and other
Lenders may have access to such information and (ii) neither the Borrower nor any Agent or other Lender
with access to such information shall have (x) any responsibility for such Public Lender’s decision to limit
the scope of information it has obtained in connection with this Agreement and the other Loan Documents
or (y) any duty to disclose such information to such electing Lender or to use such information on behalf
of such electing Lender, and shall not be liable for the failure to so disclose or use such information.

         (6)    Reliance by the Agents. The Agents and the Lenders shall be entitled to rely and act upon
any notices purportedly given by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify each Agent, each Lender and the Agent-Related Persons of each of
them from all losses, costs, expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic communications with any Agent
may be recorded by such Agent, and each of the parties hereto hereby consents to such recording.

         Section 10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the Administrative
Agent to exercise, and no delay by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by Law.

         Notwithstanding anything to the contrary contained herein or in any other Loan Document, the
authority to enforce rights and remedies hereunder and under the other Loan Documents against the Loan
Parties or any of them shall be vested exclusively in, and all actions and proceedings at law in connection
with such enforcement shall be instituted and maintained exclusively by, the Agents in accordance with
Section 8.02 for the benefit of all the Lenders; provided, however, that the foregoing shall not prohibit (a)
each Agent from exercising on its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as such) hereunder and under the other Loan Documents, (b) any Lender from exercising setoff
rights in accordance with Section 10.10 (subject to the terms of Section 2.13), or (c) any Lender from filing
proofs of claim or appearing and filing pleadings on its own behalf during the pendency of a proceeding
relative to any Loan Party under any Debtor Relief Law; and provided further that if at any time there is no
Person acting as Administrative Agent or Collateral Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the Administrative Agent or
Collateral Agent, as applicable, pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b) and (c) of the preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as authorized by the Required
Lenders.

       Section 10.04 Costs and Expenses. The Borrower agrees (a) if the Closing Date occurs, to pay or
reimburse each Agent and Ad Hoc Group of Term Lenders for all reasonable and documented out-of-pocket
                                                     196
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 252 of 1503



costs and expenses of such Agent and the Ad Hoc Group of Term Lenders (with respect to the Ad Hoc
Group of Term Lenders, solely to the extent incurred in connection with the Transactions on or prior to the
Closing Date) (promptly following a written demand therefor, together with backup documentation
supporting such reimbursement request) incurred in connection with the preparation, negotiation,
syndication, execution, delivery and administration of this Agreement and the other Loan Documents and
any amendment, waiver, consent or other modification of the provisions hereof and thereof (whether or not
the transactions contemplated thereby are consummated), and the consummation and administration of the
transactions contemplated hereby and thereby, including all Attorney Costs of Ropes & Gray LLP, as
counsel to the Agents and, if necessary, a single local counsel in each relevant material jurisdiction, and (b)
upon presentation of a summary statement, together with any supporting documentation reasonably
requested by the Borrower, to pay or reimburse the Agents (taken as a whole) and the Lenders (taken as a
whole), promptly following a written demand therefor for all reasonable and documented out-of-pocket
costs and expenses incurred in connection with the enforcement of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law, and including (i) all Attorney Costs of
one counsel to the Agents (and, if necessary, one local counsel in any relevant material jurisdiction) and
(ii) all Attorney Costs of one counsel to the Lenders taken as a whole (and, if necessary, one local counsel
in any relevant material jurisdiction and solely in the case of a conflict of interest, one additional counsel
in each relevant jurisdiction to each group of affected Lenders similarly situated taken as a whole)). The
agreements in this Section 10.04 shall survive the resignation, replacement, or removal of any Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the Commitments, the
repayment, satisfaction or discharge of all Obligations under any Loan Document, and the termination of
this Agreement or any other Loan Document. All amounts due under this Section 10.04 shall be paid
promptly following receipt by the Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail.

         Section 10.05 Indemnification by the Borrower. The Borrower shall indemnify and hold
harmless the Agents, each other Lender, the Ad Hoc Group of Term Lenders and their respective Related
Persons (collectively, the “Indemnitees”) from and against any and all losses, claims, actions, judgments,
damages, liabilities or expenses (including Attorney Costs and Environmental Liabilities) to which any
such Indemnitee may become subject arising out of, resulting from or in connection with (but limited, in
the case of legal fees and expenses, to the reasonable and documented out-of-pocket fees, disbursements
and other charges of (a) one counsel to the Agents and their Indemnitees taken as a whole and, if reasonably
necessary, a single local counsel for the Agents and their Indemnitees taken as a whole in each relevant
jurisdiction) and (b) one counsel to all other Indemnitees taken as a whole and, if reasonably necessary, a
single local counsel for all other Indemnitees taken as a whole in each relevant jurisdiction, and solely in
the case of a conflict of interest, one additional counsel in each relevant jurisdiction to each group of
affected Indemnitees similarly situated taken as a whole) (i) any actual or threatened claim, litigation,
investigation, proceeding or Environmental Liabilities relating to the Transactions or (ii) the execution,
delivery, funding, enforcement, performance and administration of this Agreement, the other Loan
Documents, the Loans or the use, or proposed use of the proceeds therefrom, whether based on contract,
tort or any other theory (including any investigation of, preparation for, or defense of any pending or
threatened claim, litigation, investigation or proceeding), and regardless of whether any Indemnitee is a
party thereto (all the foregoing, collectively, the “Indemnified Liabilities”); provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses, claims, damages, liabilities or
expenses resulted from (x) the gross negligence or willful misconduct of such Indemnitee or any of its
Related Indemnified Persons as determined by a final, non-appealable judgment of a court of competent
jurisdiction, (y) other than with respect to the Agents and their Indemnitees, the bad faith of or a material
breach of any obligations under any Loan Document by such Indemnitee or any of its Related Indemnified
Persons as determined by a final, non-appealable judgment of a court of competent jurisdiction or (z) any
dispute solely among Indemnitees (other than any claims against an Indemnitee in its capacity or in fulfilling
                                                     197
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 253 of 1503



its role as an administrative agent, collateral agent, or arranger or any similar role under any Loan Document
and other than any claims arising out of any act or omission of the Loan Parties or any of their Affiliates)
(as determined by a final, non-appealable judgment of a court of competent jurisdiction). To the extent that
the undertakings to indemnify and hold harmless set forth in this Section 10.05 may be unenforceable in
whole or in part because they are violative of any applicable law or public policy, the Borrower shall
contribute the maximum portion that they are permitted to pay and satisfy under applicable law to the
payment and satisfaction of all Indemnified Liabilities incurred by the Indemnitees or any of them. No
Indemnitee shall be liable for any damages arising from the use by others of any information or other
materials obtained through IntraLinks or other similar information transmission systems in connection with
this Agreement (except to the extent such damages are found in a final non-appealable judgment of a court
of competent jurisdiction to have resulted from the willful misconduct or gross negligence of such
Indemnitee), nor shall any Indemnitee or any Loan Party have any liability for any special, punitive, indirect
or consequential damages relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the Closing Date) (other than, in the
case of any Loan Party, in respect of any such damages incurred or paid by an Indemnitee to a third party
for which such Indemnitee is otherwise entitled to indemnification pursuant to this Section 10.05). In the
case of an investigation, litigation or other proceeding to which the indemnity in this Section 10.05 applies,
such indemnity shall be effective whether or not such investigation, litigation or proceeding is brought by
any Loan Party, its directors, stockholders or creditors or an Indemnitee or any other Person, whether or
not any Indemnitee is otherwise a party thereto and whether or not any of the transactions contemplated
hereunder or under any of the other Loan Documents is consummated. All amounts due under this Section
10.05 shall be paid within 20 Business Days after written demand therefor. The agreements in this Section
10.05 shall survive the resignation, replacement, or removal of any Agent or any assignment of rights by,
or the replacement of, a Lender, the termination of the Commitments, the repayment, satisfaction or
discharge of all Obligations under any Loan Document, and the termination of this Agreement or any other
Loan Document. This Section 10.05 shall not apply to Taxes, except any Taxes that represent losses or
damages arising from any non-Tax claim. Notwithstanding the foregoing, each Indemnitee shall be
obligated to refund and return promptly any and all amounts paid by the Borrower under this Section 10.05
to such Indemnitee for any such fees, expenses or damages to the extent such Indemnitee is not entitled to
payment of such amounts in accordance with the terms hereof.

         Section 10.06 Marshaling; Payments Set Aside. None of the Agents or any Lender shall be under
any obligation to marshal any assets in favor of the Loan Parties or any other party or against or in payment
of any or all of the Obligations. To the extent that any payment by or on behalf of the Borrower is made to
any Agent or any Lender, or any Agent or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement entered into by such Agent or such
Lender in its discretion) to be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and continued in full force and effect as
if such payment had not been made or such setoff had not occurred, and (b) each Lender severally agrees
to pay to any Agent upon demand its applicable share of any amount so recovered from or repaid by such
Agent, plus interest thereon from the date of such demand to the date such payment is made at a rate per
annum equal to the applicable Overnight Rate from time to time in effect.

        Section 10.07    Successors and Assigns.

                     (a) The provisions of this Agreement shall be binding upon and inure to the benefit of
   the parties hereto and their respective successors and assigns permitted hereby, except that neither
   Holdings nor the Borrower may, except as permitted by Section 7.03, assign or otherwise transfer any
   of its rights or obligations hereunder without the prior written consent of the Administrative Agent and
                                                    198
  Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 254 of 1503



each Lender and no Lender may assign or otherwise transfer any of its rights or obligations hereunder
(including to existing Lenders and their Affiliates) except (i) to an Eligible Assignee and (A) in the case
of any Eligible Assignee that, immediately prior to or upon giving effect to such assignment, is an
Affiliated Lender, in accordance with the provisions of Section 10.07(h) and (B) in the case of any
Eligible Assignee that is Holdings, the Borrower or any Subsidiary thereof, in accordance with the
provisions of Section 10.07(l), (ii) by way of participation in accordance with the provisions of Section
10.07(d), or (iii) by way of pledge or assignment of a security interest subject to the restrictions of
Section 10.07(f), or (iv) to an SPC in accordance with the provisions of Section 10.07(g) (and any other
attempted assignment or transfer by any party hereto (other than the replacement of the Administrative
Agent pursuant to Article IX above) shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in Section 10.07(d) and, to
the extent expressly contemplated hereby, Related Persons of each of the Agents and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

                  (b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

             (i)      Minimum Amounts.

                     (A)    in the case of an assignment of the entire remaining amount of the
             assigning Lender’s Commitment and the Loans at the time owing to it or in the case of an
             assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
             amount need be assigned; and

                      (B)    in any case not described in subsection (b)(i)(A) of this Section 10.07, the
             aggregate amount of the Commitment or, the principal outstanding balance of the Loans of
             the assigning Lender subject to each such assignment, determined as of the date the
             Assignment and Assumption with respect to such assignment is delivered to the
             Administrative Agent or, if “Trade Date” is specified in the Assignment and Assumption,
             as of the Trade Date, shall not be less than $1.0 million, unless either (x) such assignment
             is to a Lender, an Affiliate of a Lender or an Approved Fund or (y) each of the
             Administrative Agent and the Borrower otherwise consents; provided, however, that
             concurrent assignments to members of an Assignee Group and concurrent assignments
             from members of an Assignee Group to a single Eligible Assignee (or to an Eligible
             Assignee and members of its Assignee Group) will be treated as a single assignment for
             purposes of determining whether such minimum amount has been met.

             (ii)     Proportionate Amounts. Each partial assignment shall be made as an assignment
     of a proportionate part of all the assigning Lender’s rights and obligations under this Agreement
     with respect to the Loans or the Commitment assigned.

              (iii)   Required Consents. No consent shall be required for any assignment except to the
     extent required by Section 10.07(b)(i)(B) and, in addition:

                     (A)      the consent of the Borrower (such consent not to be unreasonably withheld
             or delayed) shall be required unless (1) an Event of Default under Section 8.01(1) or, solely
             with respect to the Borrower, Section 8.01(6) has occurred and is continuing at the time of
             such assignment determined as of the date the Assignment and Assumption with respect to
                                                  199
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 255 of 1503



                such assignment is delivered to the Administrative Agent or, if a “Trade Date” is specified
                in the Assignment and Assumption, as of the Trade Date, (2) in respect of an assignment
                of all or a portion of the Loans, such assignment is to a Lender, an Affiliate of a Lender or
                an Approved Fund, (3) such assignment is in respect of Second-Out Loans or (4) such
                assignment is by Jefferies Capital Services LLC, as a fronting Lender to the Lenders set
                forth on the Schedule attached to the applicable fronting letter; provided that the Borrower
                shall be deemed to have consented to any assignment of all or a portion of the Term Loans
                unless it shall have objected thereto by written notice to the Administrative Agent within
                10 Business Days after having received notice of a failure to respond to such request for
                assignment; provided further that no consent of the Borrower shall be required for an
                assignment of all or a portion of the Loans pursuant to Section 10.07(h) or (l); and

                          (B)      the consent of the Administrative Agent (such consent not to be
                unreasonably withheld or delayed) shall be required if such assignment is to a Person that
                is not a Lender, an Affiliate of a Lender or an Approved Fund with respect to a Lender;
                provided that no consent of the Administrative Agent shall be required for an assignment
                (i) of all or a portion of the Loans pursuant to Section 10.07(g), (h), or (l).

                 (iv)    Assignment and Assumption. The parties to each assignment shall execute and
        deliver to the Administrative Agent an Assignment and Assumption via an electronic settlement
        system acceptable to the Administrative Agent (or, if previously agreed with the Administrative
        Agent, manually), and shall pay to the Administrative Agent a processing and recordation fee of
        $3,500 (which fee may be waived or reduced in the sole discretion of the Administrative Agent).
        Other than in the case of assignments pursuant to Section 10.07(l), the Eligible Assignee, if it shall
        not be a Lender, shall deliver to the Administrative Agent an Administrative Questionnaire. Each
        assignee Lender shall be required to represent in the Assignment and Assumption that it is not a
        Disqualified Institution or an Affiliate of a Disqualified Institution.

                 (v)     No Assignments to Certain Persons. No such assignment shall be made (A) to
        Holdings, the Borrower or any of its Subsidiaries except as permitted under Section 2.05(1)(e) or
        Section 10.07(l), (B) subject to Sections 10.07(h) and (l) below, to any Affiliate of the Borrower,
        (C) to a natural person or (D) to any Disqualified Institution.

        This Section 10.07(b) shall not prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis among such Facilities.

         In connection with any assignment of rights and obligations of any Defaulting Lender hereunder,
no such assignment shall be effective unless and until, in addition to the other conditions thereto set forth
herein, the parties to the assignment shall make such additional payments to the Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which may be outright payment,
purchases by the assignee of participations or sub participations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the applicable Pro Rata Share of
Loans previously requested but not funded by the Defaulting Lender, to each of which the applicable
assignee and assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment liabilities then
owed by such Defaulting Lender to the Administrative Agent or any Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full Pro Rata Share of all Loans in accordance with
its Pro Rata Share. Notwithstanding the foregoing, in the event that any assignment of rights and obligations
of any Defaulting Lender hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be deemed to be a Defaulting Lender
for all purposes of this Agreement until such compliance occurs.

                                                    200
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 256 of 1503



         Subject to acceptance and recording thereof by the Administrative Agent pursuant to clause (c) of
this Section 10.07 (and, in the case of an Affiliated Lender or a Person that, after giving effect to such
assignment, would become an Affiliated Lender, to the requirements of clause (h) of this Section 10.07),
from and after the effective date specified in each Assignment and Assumption, other than in connection
with an assignment pursuant to Section 10.07(l), (x) the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and Assumption, have the rights
and obligations of a Lender under this Agreement, and (y) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released from its obligations under
this Agreement (and, in the case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment), but shall in any event continue to
be subject to Section 10.09. Upon request, and the surrender by the assigning Lender of its Term Note, the
Borrower (at its expense) shall execute and deliver a Term Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not comply with this subsection
shall be treated for purposes of this Agreement as a sale by such Lender of a participation in such rights
and obligations in accordance with Section 10.07(d).

                    (c) The Administrative Agent, acting solely for this purpose as a non-fiduciary agent
   of the Borrower, shall maintain at the Administrative Agent’s Office a copy of each Assignment and
   Assumption delivered to it, each Affiliated Lender Assignment and Assumption delivered to it, each
   notice of cancellation of any Loans delivered by the Borrower pursuant to subsections (h) or (l) below,
   and a register for the recordation of the names and addresses of the Lenders, and the Commitments of,
   and principal amounts (and related interest amounts) of the Loans and amounts due under Section 2.03,
   owing to each Lender pursuant to the terms hereof from time to time (the “Register”). The entries in the
   Register shall be conclusive absent manifest error, and the Borrower, the Agents and the Lenders shall
   treat each Person whose name is recorded in the Register pursuant to the terms hereof as a Lender
   hereunder for all purposes of this Agreement, notwithstanding notice to the contrary. The Register shall
   be available for inspection by the Borrower, any Agent and, with respect to its own Loans, any Lender,
   at any reasonable time and from time to time upon reasonable prior notice. This Section 10.07(3) and
   Section 2.11 shall be construed so that all Loans are at all times maintained in “registered form” within
   the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related Treasury regulations
   (or any other relevant or successor provisions of the Code or of such Treasury regulations).
   Notwithstanding the foregoing, in no event shall the Administrative Agent be obligated to ascertain,
   monitor or inquire as to whether any Lender is an Affiliated Lender, nor shall the Administrative Agent
   be obligated to monitor the aggregate amount of the Term Loans held by Affiliated Lenders.

                    (d) Any Lender may at any time, without the consent of, or notice to, the Borrower or
   the Administrative Agent, sell participations to any Person (other than a natural person, the Borrower or
   any Affiliate or Subsidiary of the Borrower or a Disqualified Institution) (each, a “Participant”) in all
   or a portion of such Lender’s rights or obligations under this Agreement (including all or a portion of its
   Commitment or the Loans owing to it); provided that (i) such Lender’s obligations under this Agreement
   shall remain unchanged, (ii) such Lender shall remain solely responsible to the other parties hereto for
   the performance of such obligations and (iii) the Borrower, the Agents and the other Lenders shall
   continue to deal solely and directly with such Lender in connection with such Lender’s rights and
   obligations under this Agreement. Any agreement or instrument pursuant to which a Lender sells such
   a participation shall provide that such Lender shall retain the sole right to enforce this Agreement and
   the other Loan Documents and to approve any amendment, modification or waiver of any provision of
   this Agreement or any other Loan Document; provided that such agreement or instrument may provide
   that such Lender will not, without the consent of the Participant, agree to any amendment, waiver or
   other modification described in the first proviso to Section 10.01 (other than clauses (d) and (i) thereof)
                                                    201
  Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 257 of 1503



that directly affects such Participant. Subject to subsection (e) of this Section 10.07, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.01 (subject to the requirements of
Section 3.01 (including subsections (2), (3) and (4), as applicable as though it were a Lender)), 3.04 and
3.05 (through the applicable Lender) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section 10.07. To the extent permitted by applicable
Law, each Participant also shall be entitled to the benefits of Section 10.10 as though it were a Lender;
provided that such Participant agrees to be subject to Section 2.13 as though it were a Lender.

                 (e) Limitations upon Participant Rights. A Participant shall not be entitled to receive
any greater payment under Section 3.01, 3.04 or 3.05 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written consent. Each Lender that
sells a participation shall (acting solely for this purpose as a non-fiduciary agent of the Borrower)
maintain a register complying with the requirements of Sections 163(f), 871(h) and 881(c)(2) of the
Code and the Treasury regulations issued thereunder on which is entered the name and address of each
Participant and the principal amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”). The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender and the Borrower shall treat each
Person whose name is recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary; provided that no Lender shall
have the obligation to disclose all or a portion of the Participant Register (including the identity of the
Participant or any information relating to a Participant’s interest in any commitments, loans, letters of
credit or other obligations under any Loan Document) to any Person except to the extent such disclosure
is necessary to establish that any such commitments, loans, letters of credit or other obligations are in
registered form for U.S. federal income tax purposes. For the avoidance of doubt, the Administrative
Agent (in its capacity as Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

                 (f) Any Lender may at any time pledge or assign a security interest in all or any portion
of its rights under this Agreement (including under its Term Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal Reserve Bank or any other
central bank; provided that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender as a party hereto.

                  (g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as such in writing from
time to time by the Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would otherwise be obligated to
make pursuant to this Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to fund any Loan, (ii) if an SPC elects not to exercise such option or otherwise fails to make all or
any part of such Loan, the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof and (iii) such SPC and the applicable Loan or any applicable part thereof shall be appropriately
reflected in the Participant Register. Each party hereto hereby agrees that (i) neither the grant to any SPC
nor the exercise by any SPC of such option shall increase the costs or expenses or otherwise increase or
change the obligations of the Borrower under this Agreement (including its obligations under Section
3.01, 3.04 or 3.05), (ii) no SPC shall be liable for any indemnity or similar payment obligation under
this Agreement for which a Lender would be liable, and (iii) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any provision of any Loan
Document, remain the Lender hereunder. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Notwithstanding anything to the contrary contained herein, any SPC may (i) with
                                                  202
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 258 of 1503



   notice to, but without prior consent of the Borrower and the Administrative Agent and with the payment
   of a processing fee of $3,500 (which processing fee may be waived by the Administrative Agent in its
   sole discretion), assign all or any portion of its right to receive payment with respect to any Loan to the
   Granting Lender and (ii) disclose on a confidential basis any non-public information relating to its
   funding of Loans to any rating agency, commercial paper dealer or provider of any surety or Guarantee
   or credit or liquidity enhancement to such SPC.

                    (h) Any Lender may at any time, assign all or a portion of its rights and obligations
   with respect to Loans and Commitments under this Agreement to a Person who is or will become, after
   such assignment, an Affiliated Lender through (x) Dutch auctions or other offers to purchase or take by
   assignment open to all Lenders on a pro rata basis in accordance with procedures of the type described
   in Section 2.05(1)(e) or (y) open market purchase on a non-pro rata basis, in each case subject to the
   following limitations:

                (i)      Affiliated Lenders will not make any challenge to any Agent’s or any Lender’s
        attorney-client privilege on the basis of its status as a Lender;

                (ii)     each Affiliated Lender that purchases any Loans or Commitments will clearly
        identify itself as an Affiliated Lender in any Affiliated Lender Assignment and Assumption
        executed in connection with such purchases or sales and each such Affiliated Lender Assignment
        and Assumption shall contain customary “big boy” representations but no requirement to make
        representations as to the absence of any material nonpublic information;

                (iii)    as a condition to each assignment pursuant to this subsection (h), the
        Administrative Agent and the Borrower shall have been provided a notice in connection with each
        assignment to an Affiliated Lender or a Person that upon effectiveness of such assignment would
        constitute an Affiliated Lender pursuant to which such Affiliated Lender (in its capacity as such)
        shall waive any right to bring any action in connection with such Loans and Commitments against
        any Agent, in its capacity as such;

                 (iv)    the aggregate principal amount of Term Loans of any Class under this Agreement
        held by Affiliated Lenders at the time of any such purchase or assignment shall not exceed (I) in
        the case of the First Out Loans, 33.33% and (II) otherwise, 25%, in each case, of the aggregate
        principal amount of Term Loans of such Class outstanding at such time under this Agreement (such
        percentage, the “Affiliated Lender Cap”); provided that to the extent any assignment to an
        Affiliated Lender would result in the aggregate principal amount of all Term Loans of any Class
        held by Affiliated Lenders exceeding the Affiliated Lender Cap (in each case, determined at the
        time of purchase), the assignment of such excess amount will be void ab initio; and

                 (v)    the assigning Lender and the Affiliated Lender purchasing such Lender’s Term
        Loans shall execute and deliver to the Administrative Agent an assignment agreement substantially
        in the form of Exhibit D-2 hereto (an “Affiliated Lender Assignment and Assumption”).

         Notwithstanding anything to the contrary contained herein, any Affiliated Lender that has
purchased Term Loans pursuant to this subsection (h) may, in its sole discretion, contribute, directly or
indirectly, the principal amount of such Term Loans or any portion thereof, plus all accrued and unpaid
interest thereon, to the Borrower for the purpose of cancelling and extinguishing such Term Loans. Upon
the date of such contribution, assignment or transfer, (x) the aggregate outstanding principal amount of
Term Loans shall reflect such cancellation and extinguishing of the Term Loans then held by the Borrower
and (y) the Borrower shall promptly provide notice to the Administrative Agent of such contribution of


                                                    203
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 259 of 1503



such Term Loans, and the Administrative Agent, upon receipt of such notice, shall reflect the cancellation
of the applicable Term Loans in the Register.

         Each Affiliated Lender agrees to notify the Administrative Agent and the Borrower promptly (and
in any event within 10 Business Days) if it acquires any Person who is also a Lender, and each Lender
agrees to notify the Administrative Agent and the Borrower promptly (and in any event within 10 Business
Days) if it becomes an Affiliated Lender. The Administrative Agent may conclusively rely upon any notice
delivered pursuant to the immediately preceding sentence or pursuant to clause (v) of this subsection (h)
and shall not have any liability for any losses suffered by any Person as a result of any purported assignment
to or from an Affiliated Lender.

         Notwithstanding anything to the contrary contained herein, (x) any Affiliated Lender shall be
entitled to (a) receive information made available to any Lender holding the same Class of Term Loans as
such Affiliated Lender and (b) attend all lender meetings and participate in any conference calls with the
Borrower that are open to any Lender holding the same Class of Term Loans as such Affiliated Lender and
(y) with respect to any amendment, modification, waiver, consent or other action that requires the consent
of Required Lenders or the consent of Required Facility Lenders, all fees and other benefits made available
to any consenting Lenders holding the same Class of Term Loans any Affiliated Lender shall be made
available to such Affiliated Lender on a no less than pro rata basis.

                    (i) Notwithstanding anything in Section 10.01 or the definition of “Required
   Lenders,” or “Required Facility Lenders” to the contrary, for purposes of determining whether the
   Required Lenders and Required Facility Lenders (in respect of a Class of Term Loans) have (i) consented
   (or not consented) to any amendment, modification, waiver, consent or other action with respect to any
   of the terms of any Loan Document or any departure by any Loan Party therefrom, or subject to Section
   10.07(j), any plan of reorganization pursuant to the Bankruptcy Code, (ii) otherwise acted on any matter
   related to any Loan Document, or (iii) directed or required any Agent or any Lender to undertake any
   action (or refrain from taking any action) with respect to or under any Loan Document, no Affiliated
   Lender shall have any right to consent (or not consent), otherwise act or direct or require any Agent or
   any Lender to take (or refrain from taking) any such action and:

                (i)     all Term Loans held by any Affiliated Lenders shall be deemed to be not
        outstanding for all purposes of calculating whether the Required Lenders and Required Facility
        Lenders (in respect of a Class of Term Loans) have taken any actions; and

                (ii)   all Term Loans held by Affiliated Lenders shall be deemed to have been voted in
        the same proportion as non-Affiliated Lenders voting on such matter unless the action in question
        affects such Affiliated Lender in a disproportionately adverse manner than its effect on other
        Lenders.

                    (j) Notwithstanding anything in this Agreement or the other Loan Documents to the
   contrary, each Affiliated Lender hereby agrees that, and each Affiliated Lender Assignment and
   Assumption shall provide a confirmation that, if a proceeding under any Debtor Relief Law shall be
   commenced by or against the Borrower or any other Loan Party at a time when such Lender is an
   Affiliated Lender, such Affiliated Lender irrevocably authorizes and empowers the Administrative
   Agent (at the direction of the Required Lenders) to vote on behalf of such Affiliated Lender with respect
   to the Term Loans held by such Affiliated Lender in the same proportion as non-Affiliated Lenders
   voting on such matter, unless the Administrative Agent (at the direction of the Required Lenders)
   instructs such Affiliated Lender to vote, in which case such Affiliated Lender shall vote with respect to
   the Term Loans held by it as the Administrative Agent (at the direction of the Required Lenders) directs;
   provided that such Affiliated Lender shall be entitled to vote in accordance with its sole discretion (and
                                                    204
  Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 260 of 1503



not in accordance with the direction of the Administrative Agent) in connection with any plan of
reorganization to the extent any such plan of reorganization proposes to treat any Obligations held by
such Affiliated Lender in a disproportionately adverse manner than the proposed treatment of similar
Obligations held by Term Lenders that are not Affiliated Lenders.

                    (k)   [Reserved].

                 (l) Any Lender may, so long as no Event of Default has occurred and is continuing,
at any time, assign all or a portion of its rights and obligations with respect to Term Loans under this
Agreement to Holdings, the Borrower or any Subsidiary of the Borrower through (x) Dutch auctions or
other offers to purchase open to all Lenders on a pro rata basis in accordance with procedures of the type
described in Section 2.05(1)(e) or (y) open market purchases on a non-pro rata basis; provided that:

              (i)     (x) if the assignee is Holdings or a Subsidiary of the Borrower, upon such
     assignment, transfer or contribution, the applicable assignee shall automatically be deemed to have
     contributed or transferred the principal amount of such Term Loans, plus all accrued and unpaid
     interest thereon, to the Borrower; or (y) if the assignee is the Borrower (including through
     contribution or transfers set forth in clause (x)), (a) the principal amount of such Term Loans, along
     with all accrued and unpaid interest thereon, so contributed, assigned or transferred to the Borrower
     shall be deemed automatically cancelled and extinguished on the date of such contribution,
     assignment or transfer, (b) the aggregate outstanding principal amount of Term Loans of the
     remaining Lenders shall reflect such cancellation and extinguishing of the Term Loans then held
     by the Borrower and (c) the Borrower shall promptly provide notice to the Administrative Agent
     of such contribution, assignment or transfer of such Term Loans, and the Administrative Agent,
     upon receipt of such notice, shall reflect the cancellation of the applicable Term Loans in the
     Register;

             (ii)         [Reserved]; and

             (iii)   purchases of Term Loans pursuant to this subsection (l) may not be funded with
     the proceeds of ABL Loans.

                 (m) Notwithstanding anything to the contrary contained herein, without the consent of
the Borrower or the Administrative Agent, (1) any Lender may in accordance with applicable Law create
a security interest in all or any portion of the Loans owing to it and the Term Note, if any, held by it and
(2) any Lender that is a Fund may create a security interest in all or any portion of the Loans owing to it
and the Term Note, if any, held by it to the trustee for holders of obligations owed, or securities issued,
by such Fund as security for such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this Section 10.07, (i) no such
pledge shall release the pledging Lender from any of its obligations under the Loan Documents and (ii)
such trustee shall not be entitled to exercise any of the rights of a Lender under the Loan Documents
even though such trustee may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

                  (n) Notwithstanding the foregoing, no Disqualified Institution that purports to become
a Lender hereunder (notwithstanding the provisions of this Agreement that prohibit Disqualified
Institutions from becoming Lenders) shall be entitled to any of the rights or privileges enjoyed by the
other Lenders with respect to voting, information and lender meetings. In addition, if any assignment or
participation is made to any Disqualified Institution without the Borrower’s express prior written consent
(which consent shall state expressly that the Borrower acknowledges that the assignee Lender is a
Disqualified Institution) in violation of clause (v) of Section 10.07(b), the Borrower may, in addition to
                                                  205
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 261 of 1503



   any other rights and remedies that it may have against such Disqualified Institution, at its sole expense
   and effort, upon notice to the applicable Disqualified Institution and the Administrative Agent, (A) in
   the case of outstanding Term Loans held by Disqualified Institutions, purchase or prepay such Term
   Loan by paying the lesser of (x) the principal amount thereof and (y) the amount that such Disqualified
   Institution paid to acquire such Term Loans, in each case plus accrued interest, accrued fees and all other
   amounts (other than principal amounts) payable to it hereunder and/or (B) require such Disqualified
   Institution to assign, without recourse (in accordance with and subject to the restrictions contained in
   Section 10.07), all of its interest, rights and obligations under this Agreement to one or more Eligible
   Assignees at the lesser of (x) the principal amount thereof and (y) the amount that such Disqualified
   Institution paid to acquire such interests, rights and obligations, in each case plus accrued interest,
   accrued fees and all other amounts (other than principal amounts) payable to it hereunder.

                    (o) No Agent shall be responsible or have any liability for, or have any duty to
   ascertain, inquire into, monitor or enforce, compliance with the provisions hereof relating to Disqualified
   Institutions or otherwise take (or omit to take) any action with respect thereto. Without limiting the
   generality of the foregoing, no Agent shall (x) be obligated to ascertain, monitor or inquire as to whether
   any Lender or Participant or prospective Lender or Participant is a Disqualified Institution or (y) have
   any liability with respect to or arising out of any assignment or participation of Loans or Commitments,
   or disclosure of confidential information, to any Disqualified Institution.

        Section 10.08     [Reserved].

         Section 10.09 Confidentiality. Each of the Agents and the Lenders agrees to maintain the
confidentiality of the Information in accordance with its customary procedures (as set forth below), except
that Information may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, equity owners, investors or funding sources of Lenders who are Affiliates of
Permitted Holders, legal counsel, independent auditors, agents, trustees, advisors and representatives (it
being understood that the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential, with such Affiliate being
responsible for such Person’s compliance with this Section 10.09; provided, however, that such Agent or
Lender, as applicable, shall be principally liable to the extent this Section 10.09 is violated by one or more
of its Affiliates or any of its or their respective employees, directors or officers), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including any self-regulatory authority,
such as the National Association of Insurance Commissioners); provided, however, that each Agent and
each Lender agrees to seek confidential treatment with respect to any such disclosure, (c) to the extent
required by applicable laws or regulations or by any subpoena or otherwise as required by applicable Law
or regulation or as requested by a Governmental Authority; provided that such Agent or such Lender, as
applicable, agrees (x) that it will notify the Borrower as soon as practicable in the event of any such
disclosure by such Person (except in connection with any request as part of any audit or regulatory
examination) unless such notification is prohibited by law, rule or regulation and (y) to seek confidential
treatment with respect to any such disclosure, (d) to any other party hereto, (e) subject to an agreement
containing provisions at least as restrictive as those of this Section 10.09, to (i) any assignee of or Participant
in, or any prospective assignee of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee (or its agent) invited to be an Additional Lender or (ii) with the prior consent of the
Borrower, any actual or prospective direct or indirect counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any of their Subsidiaries or any of their respective obligations;
provided that such disclosure shall be made subject to the acknowledgment and acceptance by such
prospective Lender, Participant or Eligible Assignee that such Information is being disseminated on a
confidential basis (on substantially the terms set forth in this paragraph or as is otherwise reasonably
acceptable to the Borrower and the Agents, including as set forth in any confidential information
memorandum or other marketing materials) in accordance with the standard syndication process of the
                                                       206
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 262 of 1503



Agents or market standards for dissemination of such type of information which shall in any event require
“click through” or other affirmative action on the part of the recipient to access such confidential
information, (f) for purposes of establishing a “due diligence” defense, (g) with the consent of the Borrower,
(h) to the extent such Information (x) becomes publicly available other than as a result of a breach by any
Person of this Section 10.09 or any other confidentiality provision in favor of any Loan Party, (y) becomes
available to any Agent, any Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than Holdings, the Borrower or any Subsidiary thereof, and which source is not known by such
Agent, such Lender or the applicable Affiliate to be subject to a confidentiality restriction in respect thereof
in favor of Holdings, the Borrower or any Affiliate of the Borrower or (z) is independently developed by
the Agents, the Lenders or their respective Affiliates, in each case, so long as not based on information
obtained in a manner that would otherwise violate this Section 10.09 or (i) in order to enforce its respective
rights under any Loan Document in any action or proceeding.

          For purposes of this Section 10.09, “Information” means all information received from any Loan
Party or any Subsidiary thereof relating to any Loan Party or any Subsidiary or Affiliate thereof or their
respective businesses, other than any such information that is available to any Agent or any Lender on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary thereof; it being understood
that all information received from Holdings, the Borrower or any Subsidiary or Affiliate thereof after the
date hereof shall be deemed confidential unless such information is clearly identified at the time of delivery
as not being confidential. Any Person required to maintain the confidentiality of Information as provided
in this Section 10.09 shall be considered to have complied with its obligation to do so in accordance with
its customary procedures if such Person has exercised the same degree of care to maintain the confidentiality
of such Information as such Person would accord to its own confidential information.

        Each Agent and each Lender acknowledges that (a) the Information may include trade secrets,
protected confidential information, or material non-public information concerning the Borrower or a
Subsidiary, as the case may be, (b) it has developed compliance procedures regarding the use of such
information and (c) it will handle such information in accordance with applicable Law, including United
States Federal and state securities Laws and to preserve its trade secret or confidential character.

        The respective obligations of the Agents and the Lenders under this Section 10.09 shall survive, to
the extent applicable to such Person, (x) the payment in full of the Obligations and the termination of this
Agreement, (y) any assignment of its rights and obligations under this Agreement and (z) the resignation
or removal of any Agent.

         Section 10.10 Setoff. If an Event of Default shall have occurred and be continuing, each Lender
is hereby authorized at any time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever currency) at any time held
and other obligations (in whatever currency) at any time owing by such Lender to or for the credit or the
account of any Loan Party against any and all of the obligations of such Loan Party then due and payable
under this Agreement or any other Loan Document to such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement or any other Loan Document; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in accordance with the
provisions of Section 2.17 and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative Agent, and the Lenders, and
(y) the Defaulting Lender shall provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it exercised such right of
setoff. The rights of each Lender under this Section 10.10 are in addition to other rights and remedies
(including other rights of setoff) that such Lender may have. Each Lender agrees to notify the Borrower
                                                     207
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 263 of 1503



and the Administrative Agent promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

         Section 10.11 Interest Rate Limitation. Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum Rate”). If any Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal parts
the total amount of interest throughout the contemplated term of the Obligations hereunder.

         Section 10.12 Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single contract. This Agreement and the
other Loan Documents constitute the entire contract among the parties relating to the subject matter hereof
and supersede any and all previous agreements and understandings, oral or written, relating to the subject
matter hereof. Delivery of an executed counterpart of a signature page of this Agreement by facsimile or
other electronic imaging (including in .pdf format) means shall be effective as delivery of a manually
executed counterpart of this Agreement.

         Section 10.13 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment and Assumption or in any
amendment or other modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic Transactions Act.

        Section 10.14 Survival of Representations and Warranties. All representations and warranties
made hereunder and in any other Loan Document or other document delivered pursuant hereto or thereto
or in connection herewith or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent and each Lender, regardless
of any investigation made by any Agent or any Lender or on their behalf and notwithstanding that any
Agent or any Lender may have had notice or knowledge of any Default at the time of any Term Borrowing,
and shall continue in full force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

          Section 10.15 Severability. If any provision of this Agreement or the other Loan Documents is
held to be illegal, invalid or unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement and the other Loan Documents shall not be affected or impaired thereby and
(b) the parties shall endeavor in good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as possible to that of the
illegal, invalid or unenforceable provisions. The invalidity of a provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.




                                                    208
    Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 264 of 1503



      Section 10.16   GOVERNING LAW.

             (a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE
  GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
  NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT
  WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE
  STATE OF NEW YORK.

              (b) THE BORROWER, HOLDINGS, THE ADMINISTRATIVE AGENT AND
  EACH LENDER EACH IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
  AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE
  STATE OF NEW YORK SITTING IN NEW YORK CITY IN THE BOROUGH OF
  MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
  DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
  ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
  OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF
  ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
  UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION
  OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
  COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
  FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
  JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
  MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN
  ANY OTHER MANNER PROVIDED BY LAW. EACH PARTY HERETO AGREES THAT THE
  AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER
  MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY LOAN
  PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE
  EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT OR THE
  ENFORCEMENT OF ANY JUDGMENT.

              (c) THE BORROWER, HOLDINGS, THE ADMINISTRATIVE AGENT AND
  EACH LENDER EACH IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
  FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY
  NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR
  PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
  LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION
  10.16. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
  FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
  INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN
  ANY SUCH COURT.

       Section 10.17 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
                                       209
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 265 of 1503



ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.17.

        Section 10.18 Binding Effect. This Agreement shall be binding upon and inure to the benefit of
the Borrower, Holdings, each Agent and each Lender and their respective successors and assigns.

        Section 10.19 Lender Action. Each Lender agrees that it shall not take or institute any actions or
proceedings, judicial or otherwise, for any right or remedy against any Loan Party under any of the Loan
Documents or the Secured Hedge Agreements (including the exercise of any right of setoff, rights on
account of any banker’s lien or similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any Collateral or any other
property of any such Loan Party, without the prior written consent of the Required Lenders.

         Section 10.20 Use of Name, Logo, etc.. Each Loan Party consents to the publication in the
ordinary course by any Agent or the Ad Hoc Group of Term Lenders of customary advertising material
relating to the financing transactions contemplated by this Agreement using such Loan Party’s name,
product photographs, logo or trademark. Such consent shall remain effective until revoked by such Loan
Party in writing to such Agent and Ad Hoc Group of Term Lenders.

         Section 10.21 USA PATRIOT Act. Each Lender that is subject to the USA PATRIOT Act and
each Agent (for itself and not on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of each Loan Party and other
information that will allow such Lender or Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act. The Borrower shall, promptly following a request by any Agent or any
Lender, provide all documentation and other information that such Agent or Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act and the Beneficial Ownership
Regulation.

      Section 10.22 Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

         Section 10.23 No Advisory or Fiduciary Responsibility. In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document), each of the Borrower and Holdings acknowledges
and agrees that (i) (A) the arranging and other services regarding this Agreement provided by the Agents
and Ad Hoc Group of Term Lenders and the Lenders are arm’s-length commercial transactions between
the Borrower, Holdings and their respective Affiliates, on the one hand, and the Agents, the Ad Hoc Group
of Term Lenders and the Lenders, on the other hand, (B) each of the Borrower and Holdings has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has deemed appropriate, and (C) each
of the Borrower and Holdings is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan Documents; (ii) (A) each Agent,
the Ad Hoc Group of Term Lenders and Lender is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower, Holdings or any of their respective Affiliates, or any other Person and
(B) none of the Agents, Ad Hoc Group of Term Lenders nor any Lender has any obligation to the Borrower,
Holdings or any of their respective Affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents; and (iii) the Agents, Ad Hoc
                                                     210
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 266 of 1503



Group of Term Lenders, the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, Holdings and their respective
Affiliates, and none of the Agents, the Ad Hoc Group of Term Lenders nor any Lender has any obligation
to disclose any of such interests to the Borrower, Holdings or any of their respective Affiliates. To the
fullest extent permitted by law, each of the Borrower and Holdings hereby waives and releases any claims
that it may have against the Agents, the Ad Hoc Group of Term Lenders or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

        Section 10.24    Release of Collateral and Guarantee Obligations; Subordination of Liens.

                    (a) The Lenders hereby irrevocably agree that the Liens granted to the Collateral
   Agent by the Loan Parties on any Collateral shall be automatically released (i) in full, as set forth in
   clause (b) below, (ii) upon the sale or other transfer of such Collateral (including as part of or in
   connection with any other sale or other transfer permitted hereunder) to any Person other than another
   Loan Party, to the extent such sale, transfer or other disposition is made in compliance with the terms
   of this Agreement (and the Collateral Agent may rely conclusively on a certificate to that effect provided
   to it by any Loan Party upon its reasonable request without further inquiry), (iii) to the extent such
   Collateral is comprised of property leased to a Loan Party by a Person that is not a Loan Party, upon
   termination or expiration of such lease, (iv) if the release of such Lien is approved, authorized or ratified
   in writing by the Required Lenders (or such other percentage of the Lenders whose consent may be
   required in accordance with Section 10.01), (v) to the extent the property constituting such Collateral
   is owned by any Guarantor, upon the release of such Guarantor from its obligations under the Guaranty
   (in accordance with the second succeeding sentence), (vi) as required by the Collateral Agent to effect
   any sale, transfer or other disposition of Collateral in connection with any exercise of remedies of the
   Collateral Agent pursuant to the Collateral Documents and (vii) to the extent such Collateral otherwise
   becomes Excluded Assets. Any such release shall not in any manner discharge, affect, or impair the
   Obligations or any Liens (other than those being released) upon (or obligations (other than those being
   released) of the Loan Parties in respect of) all interests retained by the Loan Parties, including the
   proceeds of any sale, all of which shall continue to constitute part of the Collateral except to the extent
   otherwise released in accordance with the provisions of the Loan Documents. Additionally, the Lenders
   hereby irrevocably agree that the Guarantors shall be released from the Guaranties upon consummation
   of any transaction permitted hereunder resulting in such Subsidiary ceasing to constitute a Restricted
   Subsidiary, or otherwise becoming an Excluded Subsidiary. The Lenders hereby authorize the
   Administrative Agent and the Collateral Agent, as applicable, to execute and deliver any instruments,
   documents, and agreements necessary or desirable to evidence and confirm the release of any Guarantor
   or Collateral pursuant to the foregoing provisions of this paragraph, all without the further consent or
   joinder of any Lender. The Administrative Agent or the Collateral Agent, as applicable, shall, at the
   Borrower’s expense, upon receipt of an Officer’s Certificate from the Borrower certifying that the
   requested release is permitted under this Section 10.24, release the requested Collateral from the Liens
   securing the Obligations and provide the Borrower with such additional documentation as the Borrower
   may reasonably request to evidence such release; provided that such release and such additional
   documentation shall not expose the Administrative Agent or the Collateral Agent to liability and shall
   be without recourse to or representation or warranty by the Administrative Agent or the Collateral
   Agent. Any representation, warranty or covenant contained in any Loan Document relating to any such
   released Collateral or Guarantor shall no longer be deemed to be repeated.

                  (b) Notwithstanding anything to the contrary contained herein or any other Loan
   Document, when all Obligations (other than (i) Hedging Obligations in respect of any Secured Hedge
   Agreements, (ii) Cash Management Obligations in respect of any Secured Cash Management
   Agreements and (iii) any contingent obligations not then due) have been paid in full and all
                                                      211
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 267 of 1503



   Commitments have terminated, upon request of the Borrower, the Administrative Agent or Collateral
   Agent, as applicable, shall (without notice to, or vote or consent of, any Secured Party) take such actions
   as shall be required to release its security interest in all Collateral, and to release all obligations under
   any Loan Document, whether or not on the date of such release there may be any (i) Hedging Obligations
   in respect of any Secured Hedge Agreements, (ii) Cash Management Obligations in respect of any
   Secured Cash Management Agreements and (iii) any contingent obligations not then due. Any such
   release of Obligations shall be deemed subject to the provision that such Obligations shall be reinstated
   if after such release any portion of any payment in respect of the Obligations guaranteed thereby shall
   be rescinded or must otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
   liquidation or reorganization of the Borrower or any Guarantor, or upon or as a result of the appointment
   of a receiver, intervenor or conservator of, or trustee or similar officer for, the Borrower or any Guarantor
   or any substantial part of its property, or otherwise, all as though such payment had not been made.

                     (c) Notwithstanding anything to the contrary contained herein or in any other Loan
   Document, upon request of the Borrower in connection with any Permitted Lien specified in clause (7)
   of the definition thereof securing obligations in respect of Indebtedness, Disqualified Stock or Preferred
   Stock permitted to be incurred pursuant to clause (4) of Section 7.02(b) in any Collateral, and at the
   Borrower’s expense, the Administrative Agent or Collateral Agent, as applicable, shall (without notice
   to, or vote or consent of, any Secured Party) take such actions as shall be required to subordinate the
   Lien on any Collateral to any such Permitted Lien to be senior to the Liens in favor of the Collateral
   Agent; provided, that the Borrower shall have provided the Administrative Agent or Collateral Agent,
   as applicable, with an Officer’s Certificate certifying that such requested subordination and such
   requested actions are permitted under this Section 10.24; provided, further, that such requested actions
   shall not expose the Administrative Agent or the Collateral Agent to liability and shall be without
   recourse to or representation or warranty by the Administrative Agent or the Collateral Agent.

                    (d) Notwithstanding the foregoing or anything in the Loan Documents to the contrary,
   at the direction of the Required Lenders, the Administrative Agent may, in exercising remedies, take
   any and all necessary and appropriate action to effectuate a credit bid of all Loans (or any lesser amount
   thereof) for the Borrower’s assets in a bankruptcy, foreclosure or other similar proceeding, forbear from
   exercising remedies upon an Event of Default, or in a bankruptcy proceeding, enter into a settlement
   agreement on behalf of all Lenders.

        Section 10.25    [Reserved].

         Section 10.26 Judgment Currency. If, for the purposes of obtaining judgment in any court, it is
necessary to convert a sum due hereunder or any other Loan Document in one currency into another
currency, the rate of exchange used shall be that at which in accordance with normal banking procedures
the Administrative Agent could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower in respect of any such sum
due from it to the Administrative Agent or the Lenders hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency, the Administrative
Agent may in accordance with normal banking procedures purchase the Agreement Currency with the
Judgment Currency. If the amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent from the Borrower in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the Agreement Currency so
purchased is greater than the sum originally due to the Administrative Agent in such currency, the
                                                     212
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 268 of 1503



Administrative Agent agrees to return the amount of any excess to the Borrower (or to any other Person
who may be entitled thereto under applicable Law).

         Section 10.27 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other agreement, arrangement
or understanding among any such parties, each party hereto acknowledges that any liability of any Lender
that is an EEA Financial Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by:

        (a)      the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it by any Lender that is an EEA
Financial Institution; and

        (b)         the effects of any Bail-In Action on any such liability, including, if applicable:

              (i)           a reduction in full or in part or cancellation of any such liability;

            (ii)          a conversion of all, or a portion of, such liability into shares or other instruments
    of ownership in such EEA Financial Institution, its parent undertaking, or a bridge institution that may
    be issued to it or otherwise conferred on it, and that such shares or other instruments of ownership will
    be accepted by it in lieu of any rights with respect to any such liability under this Agreement or any
    other Loan Document; or

           (iii)      the variation of the terms of such liability in connection with the exercise of the
    write-down and conversion powers of any EEA Resolution Authority.

        Section 10.28 Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for Hedge Agreements or any other
agreement or instrument that is a QFC (such support, “QFC Credit Support” and each such QFC a
“Supported QFC”), the parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan Documents and any Supported
QFC may in fact be stated to be governed by the laws of the State of New York and/or of the United States
or any other state of the United States):

        (a) In the event a Covered Entity that is party to a Supported QFC (each, a “Covered Party”)
        becomes subject to a proceeding under a U.S. Special Resolution Regime, the transfer of such
        Supported QFC and the benefit of such QFC Credit Support (and any interest and obligation in or
        under such Supported QFC and such QFC Credit Support, and any rights in property securing such
        Supported QFC or such QFC Credit Support) from such Covered Party will be effective to the same
        extent as the transfer would be effective under the U.S. Special Resolution Regime if the Supported
        QFC and such QFC Credit Support (and any such interest, obligation and rights in property) were
        governed by the laws of the United States or a state of the United States. In the event a Covered
        Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
        Special Resolution Regime, Default Rights under the Loan Documents that might otherwise apply
        to such Supported QFC or any QFC Credit Support that may be exercised against such Covered
        Party are permitted to be exercised to no greater extent than such Default Rights could be exercised
        under the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents were
                                                        213
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 269 of 1503



        governed by the laws of the United States or a state of the United States. Without limitation of the
        foregoing, it is understood and agreed that rights and remedies of the parties with respect to a
        Defaulting Lender shall in no event affect the rights of any Covered Party with respect to a
        Supported QFC or any QFC Credit Support.

        (b) As used in this Section 10.28, the following terms have the following meanings:

                (1)      “BHC Act Affiliate” of a party means an “affiliate” (as such term is defined under,
        and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

                (2)      “Covered Entity” means any of the following:

                         i.      a “covered entity” as that term is defined in, and interpreted in accordance
                         with, 12 C.F.R. § 252.82(b);

                         ii.     a “covered bank” as that term is defined in, and interpreted in accordance
                         with, 12 C.F.R. § 47.3(b); or

                         iii.    a “covered FSI” as that term is defined in, and interpreted in accordance
                         with, 12 C.F.R. § 382.2(b).

                (3)    “Default Right” has the meaning assigned to that term in, and shall be interpreted
        in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable.

                 (4)     “QFC” has the meaning assigned to the term “qualified financial contract” in, and
        shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

         Section 10.29 Amendment and Restatement. On the Closing Date, the Existing Credit
Agreement shall be amended, restated and superseded in its entirety by this Agreement. The parties hereto
acknowledge and agree that (i) this Agreement and the other documents entered into in connection herewith
do not constitute a novation or termination of the “Obligations” (as defined in the Existing Credit
Agreement, as applicable) under the Existing Credit Agreement, as applicable, as in effect prior to the
Closing Date, (ii) such “Obligations” are in all respects continuing (as amended and restated hereby) as
indebtedness and obligations outstanding under this Agreement and (iii) all claims, actions, causes of action,
suits, damages and indemnities by any Loan Party or any Agent or Lender on account of any action, breach,
non-compliance or default by any Loan Party or any Agent or Lender that occurred, or any inaction by any
Loan Party or any Agent or Lender that should have occurred, in each case, on or prior to the Closing Date,
whether known or unknown, whether now existing or hereafter arising, whether arising at law or in equity,
shall cease to exist and be forever waived, released and discharged to the full extent permitted by law.

            [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.




                                                    214
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 270 of 1503




                    [Signature Page to Amended and Restated First Lien Credit Agreement]
OMM_US:79383983.9
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 271 of 1503




                                 EXHIBIT B

                         Amended and Restated Exhibits




OMM_US:79432204.10
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 272 of 1503




                                  EXHIBIT C

                                New Exhibits




OMM_US:79432204.10
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 273 of 1503




                                  EXHIBIT D

                     Resignation and Appointment Agreement




OMM_US:79432204.10
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 274 of 1503




                                 EXHIBIT E

                            Reaffirmation Agreement




OMM_US:79432204.10
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 275 of 1503




                                 EXHIBIT F

                       A&R Term Intercreditor Agreement




OMM_US:79432204.10
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 276 of 1503




                                 EXHIBIT G

                          ABL Intercreditor Amendment




OMM_US:79432204.10
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 277 of 1503

                                                              DRAFT SUBJECT TO REVISION
                                                                      EXECUTION VERSION



                     _______________________________________



                            AMENDED AND RESTATED
                         FIRST LIEN CREDIT AGREEMENT

                              dated as of February 24, 2021

                                         among

                                 BEAR PARENT INC.,
                                    as Holdings,

                                     BELK, INC.,
                                     as Borrower,

                             ALTER DOMUS (US) LLC,
                      as Administrative Agent and Collateral Agent,

                                          and

                      THE OTHER LENDERS PARTY HERETO




OMM_US:79383983.69
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 278 of 1503



                                     TABLE OF CONTENTS
                                           (cont’d)

                                                                                                                            Page

            ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

 Section   1.01   Defined Terms............................................................................................. 1
 Section   1.02   Other Interpretive Provisions .................................................................... 83
 Section   1.03   Accounting Terms..................................................................................... 84
 Section   1.04   Rounding ................................................................................................... 84
 Section   1.05   References to Agreements, Laws, etc. ...................................................... 84
 Section   1.06   Times of Day and Timing of Payment and Performance ......................... 84
 Section   1.07   Pro Forma and Other Calculations............................................................ 85
 Section   1.08   Available Amount Transaction ................................................................. 87
 Section   1.09   Guaranties of Hedging Obligations .......................................................... 87
 Section   1.10   Currency Generally ................................................................................... 88
 Section   1.11   Divisions ................................................................................................... 88
 Section   1.12   Effect of Benchmark Transition Event ..................................................... 88

           ARTICLE II THE COMMITMENTS AND BORROWINGS

 Section   2.01   The Loans.................................................................................................. 92
 Section   2.02   Borrowings, Conversions and Continuations of Loans ............................ 93
 Section   2.03   [Reserved] ................................................................................................. 95
 Section   2.04   [Reserved] ................................................................................................. 95
 Section   2.05   Prepayments .............................................................................................. 95
 Section   2.06   Termination or Reduction of Commitments ........................................... 107
 Section   2.07   Repayment of Loans ............................................................................... 108
 Section   2.08   Interest..................................................................................................... 108
 Section   2.09   Fees ......................................................................................................... 109
 Section   2.10   Computation of Interest and Fees ........................................................... 109
 Section   2.11   Evidence of Indebtedness........................................................................ 109
 Section   2.12   Payments Generally ................................................................................ 110
 Section   2.13   Sharing of Payments ............................................................................... 112
 Section   2.14   [Reserved] ............................................................................................... 112
 Section   2.15   Refinancing Amendments....................................................................... 112
 Section   2.16   Extensions of Loans ................................................................................ 113
 Section   2.17   Defaulting Lenders.................................................................................. 115
 Section   2.18   Prepayment Premium .............................................................................. 116
 Section   2.19   Permitted Debt Exchanges. ..................................................................... 117
 Section   2.20   Limitation on Refinancing ...................................................................... 120

ARTICLE III TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 Section 3.01     Taxes ....................................................................................................... 120
 Section 3.02     Illegality .................................................................................................. 123
 Section 3.03     Inability to Determine Rates ................................................................... 124

                                                               i
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 279 of 1503



                                     TABLE OF CONTENTS
                                           (cont’d)

                                                                                                                           Page

 Section 3.04     Increased Cost and Reduced Return; Capital Adequacy; Reserves
                  on Eurodollar Rate Loan ......................................................................... 124
 Section   3.05   Funding Losses ....................................................................................... 125
 Section   3.06   Matters Applicable to All Requests for Compensation .......................... 126
 Section   3.07   Replacement of Lenders under Certain Circumstances .......................... 126
 Section   3.08   Survival ................................................................................................... 128

   ARTICLE IV CONDITIONS PRECEDENT TO TERM BORROWINGS

 Section 4.01     Conditions to Term Borrowings on Closing Date .................................. 128

            ARTICLE V REPRESENTATIONS AND WARRANTIES

 Section   5.01   Existence, Qualification and Power; Compliance with Laws................. 128
 Section   5.02   Authorization; No Contravention ........................................................... 129
 Section   5.03   Governmental Authorization................................................................... 129
 Section   5.04   Binding Effect ......................................................................................... 130
 Section   5.05   Financial Statements; No Material Adverse Effect................................. 130
 Section   5.06   Litigation ................................................................................................. 130
 Section   5.07   Labor Matters .......................................................................................... 130
 Section   5.08   Real Property Matters ............................................................................. 130
 Section   5.09   Environmental Matters............................................................................ 131
 Section   5.10   Taxes ....................................................................................................... 132
 Section   5.11   ERISA Compliance................................................................................. 132
 Section   5.12   Subsidiaries ............................................................................................. 133
 Section   5.13   Margin Regulations; Investment Company Act ..................................... 133
 Section   5.14   Disclosure................................................................................................ 133
 Section   5.15   Intellectual Property; Licenses, etc. ........................................................ 133
 Section   5.16   Solvency.................................................................................................. 134
 Section   5.17   USA PATRIOT Act; Anti-Terrorism Laws; Foreign Corrupt
                  Practices Act ........................................................................................... 134
 Section 5.18     Collateral Documents.............................................................................. 134
 Section 5.19     Use of Proceeds....................................................................................... 134
 Section 5.20     Beneficial Ownership Certification ........................................................ 135

                    ARTICLE VI AFFIRMATIVE COVENANTS

 Section   6.01   Financial Statements ............................................................................... 135
 Section   6.02   Certificates; Other Information ............................................................... 137
 Section   6.03   Notices .................................................................................................... 138
 Section   6.04   Payment of Obligations........................................................................... 139
 Section   6.05   Preservation of Existence, etc. ................................................................ 139
 Section   6.06   Maintenance of Properties ...................................................................... 139

                                                              ii
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 280 of 1503



                                     TABLE OF CONTENTS
                                           (cont’d)

                                                                                                                           Page

 Section   6.07   Maintenance of Insurance ....................................................................... 139
 Section   6.08   Compliance with Laws............................................................................ 140
 Section   6.09   Books and Records.................................................................................. 140
 Section   6.10   Inspection Rights..................................................................................... 140
 Section   6.11   Covenant to Guarantee Obligations and Give Security .......................... 141
 Section   6.12   Compliance with Environmental Laws................................................... 144
 Section   6.13   Further Assurances and Post-Closing Covenant ..................................... 146
 Section   6.14   Use of Proceeds....................................................................................... 146
 Section   6.15   Maintenance of Ratings .......................................................................... 146
 Section   6.16   Accounting Changes ............................................................................... 146
 Section   6.17   Nature of Business .................................................................................. 146
 Section   6.18   Designation of Subsidiaries .................................................................... 147
 Section   6.19   Lender Meetings ..................................................................................... 147

                       ARTICLE VII NEGATIVE COVENANTS

 Section   7.01   Liens........................................................................................................ 147
 Section   7.02   Indebtedness............................................................................................ 147
 Section   7.03   Fundamental Changes ............................................................................. 152
 Section   7.04   Asset Sales .............................................................................................. 156
 Section   7.05   Restricted Payments ................................................................................ 157
 Section   7.06   Transactions with Affiliates .................................................................... 163
 Section   7.07   Burdensome Agreements ........................................................................ 167
 Section   7.08   Modification of Terms of Subordinated Indebtedness............................ 170
 Section   7.09   Holdings .................................................................................................. 170
 Section   7.10   Material Intellectual Property ................................................................. 172
 Section   7.11   Subsidiaries ............................................................................................. 172
 Section   7.12   Minimum Average Liquidity .................................................................. 172
 Section   7.13   Financial Covenant. ................................................................................ 172
 Section   7.14   Further Priming or Subordination; Anti- Layering. ................................. 173
 Section   7.15   Benefit of Covenants............................................................................... 174

            ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

 Section 8.01     Events of Default .................................................................................... 174
 Section 8.02     Remedies upon Event of Default ............................................................ 176
 Section 8.03     Application of Funds............................................................................... 177

     ARTICLE IX ADMINISTRATIVE AGENT AND OTHER AGENTS

 Section 9.01     Appointment and Authorization of the Administrative Agent ............... 180
 Section 9.02     Rights as a Lender................................................................................... 181
 Section 9.03     Exculpatory Provisions ........................................................................... 181

                                                              iii
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 281 of 1503



                                      TABLE OF CONTENTS
                                            (cont’d)

                                                                                                                             Page

 Section   9.04    Lack of Reliance on the Agents .............................................................. 183
 Section   9.05    Certain Rights of the Agents ................................................................... 183
 Section   9.06    Reliance by the Agents ........................................................................... 183
 Section   9.07    Delegation of Duties ............................................................................... 184
 Section   9.08    Indemnification ....................................................................................... 184
 Section   9.09    The Administrative Agent in Its Individual Capacity ............................. 185
 Section   9.10    [Reserved] ............................................................................................... 185
 Section   9.11    Resignation by the Administrative Agent and the Collateral Agent....... 185
 Section   9.12    Collateral Matters.................................................................................... 186
 Section   9.13    [Reserved] ............................................................................................... 187
 Section   9.14    Administrative Agent May File Proofs of Claim.................................... 187
 Section   9.15    Appointment of Supplemental Agents .................................................... 187
 Section   9.16    Intercreditor Agreements ........................................................................ 188
 Section   9.17    Secured Cash Management Agreements and Secured Hedge
                   Agreements ............................................................................................. 189
 Section 9.18      Withholding Tax ..................................................................................... 189
 Section 9.19      Survival ................................................................................................... 189

                               ARTICLE X MISCELLANEOUS

 Section   10.01   Amendments, etc..................................................................................... 190
 Section   10.02   Notices and Other Communications; Facsimile Copies ......................... 194
 Section   10.03   No Waiver; Cumulative Remedies ......................................................... 196
 Section   10.04   Costs and Expenses ................................................................................. 196
 Section   10.05   Indemnification by the Borrower ............................................................ 197
 Section   10.06   Marshaling; Payments Set Aside ............................................................ 198
 Section   10.07   Successors and Assigns........................................................................... 198
 Section   10.08   [Reserved] ............................................................................................... 206
 Section   10.09   Confidentiality ........................................................................................ 206
 Section   10.10   Setoff ....................................................................................................... 207
 Section   10.11   Interest Rate Limitation .......................................................................... 208
 Section   10.12   Counterparts; Integration; Effectiveness................................................. 208
 Section   10.13   Electronic Execution of Assignments and Certain Other
                   Documents .............................................................................................. 208
 Section   10.14   Survival of Representations and Warranties ........................................... 208
 Section   10.15   Severability ............................................................................................. 208
 Section   10.16   GOVERNING LAW............................................................................... 209
 Section   10.17   WAIVER OF RIGHT TO TRIAL BY JURY......................................... 209
 Section   10.18   Binding Effect ......................................................................................... 210
 Section   10.19   Lender Action ......................................................................................... 210
 Section   10.20   Use of Name, Logo, etc. ......................................................................... 210
 Section   10.21   USA PATRIOT Act ................................................................................ 210
 Section   10.22   Service of Process ................................................................................... 210
                                                               iv
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 282 of 1503



                                        TABLE OF CONTENTS
                                              (cont’d)

                                                                                                                        Page

 Section 10.23 No Advisory or Fiduciary Responsibility ............................................... 210
 Section 10.24 Release of Collateral and Guarantee Obligations; Subordination of
               Liens........................................................................................................ 211
 Section 10.25 [Reserved] ............................................................................................... 212
 Section 10.26 Judgment Currency ................................................................................. 212
 Section 10.27 Acknowledgement and Consent to Bail-In of EEA Financial
               Institutions............................................................................................... 213
 Section 10.28 Acknowledgement Regarding Any Supported QFCs ............................. 213
 Section 10.29 Amendment and Restatement ................................................................. 214




                                                               v
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 283 of 1503



SCHEDULES

1.01(1)      Closing Date Guarantors
1.01(2)      Existing Mortgaged Properties
1.02         Closing Date Unrestricted Subsidiaries
2.01         Commitments
5.06         Litigation
5.08(2)      Owned Real Property
5.08(3)      Leased Real Property
5.08(4)      Space Leased Property
5.08(5)      Real Estate Proceedings
5.08(6)      Real Property Improvements
5.08(7)      Real Property Violations
5.08(8)      Occupied Real Property
5.12         Subsidiaries and Other Equity Investments
7.02(3)      Existing Indebtedness
10.02        Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

Form of

A-1          Committed Loan Notice
B-1          Term Note
C            Compliance Certificate
D-1          Assignment and Assumption
D-2          Affiliated Lender Assignment and Assumption
E            Guaranty
F            Security Agreement
G-1          ABL Intercreditor Agreement
G-2          Term Intercreditor Agreement
H            United States Tax Compliance Certificates
I            Solvency Certificate
J            Discount Range Prepayment Notice
K            Discount Range Prepayment Offer
L            Solicited Discounted Prepayment Notice
M            Acceptance and Prepayment Notice
N            Specified Discount Prepayment Notice
O            Solicited Discounted Prepayment Offer
P            Specified Discount Prepayment Response
Q            Intercompany Subordination Agreement
R            PIK Toggle Notice
S            Recognition Agreement

ANNEXES

I            Intercreditor Provisions




                                                   vi
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 284 of 1503




               AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT

         This AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT (this “Agreement”),
by and among BEAR PARENT INC., a Delaware corporation (“Holdings”), BELK, INC., a Delaware
corporation and direct subsidiary of Holdings (“Belk” or the “Borrower”), ALTER DOMUS (US) LLC,
as administrative agent (“Alter Domus” and, in such capacity, including any successor thereto, the
“Administrative Agent”) and as collateral agent (in such capacity, including any successor thereto, the
“Collateral Agent”) under the Loan Documents, and each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”) is attached to the Second Amendment and
constitutes the agreement of the parties hereto on and after the Closing Date.

                                   PRELIMINARY STATEMENTS

       In consideration of the mutual covenants and agreements herein contained, the parties hereto
covenant and agree as follows:

                                              ARTICLE I

                                  Definitions and Accounting Terms

         Section 1.01   Defined Terms. As used in this Agreement, the following terms have the meanings
set forth below:

        “ABL Commitments” means “Commitments” as defined in the ABL Facility.

         “ABL Credit Agreement” means the ABL Credit Agreement dated as of the Original Closing
Date (as amended by that certain Amendment No. 1 to ABL Credit Agreement, dated as of August 29,
2019, that certain Amendment No. 2 to the ABL Credit Agreement, dated as of October 30, 2020 and that
certain Limited Waiver and Amendment No. 3 to ABL Credit Agreement, dated as of the Closing Date, by
and among the Borrower, Holdings, the lenders party thereto and the ABL Facility Administrative Agent),
among Holdings, the Borrower, the ABL Facility Administrative Agent and the several banks and other
financial institutions from time to time parties thereto, as such agreement may be amended, supplemented,
waived or otherwise modified from time to time, in each case to the extent permitted hereunder and under
the ABL Intercreditor Agreement and any Refinancing Indebtedness thereof (unless such agreement,
instrument or document expressly provides that it is not intended to be and is not an ABL Credit Agreement)
in each case to the extent permitted hereunder.

        “ABL Event of Default” means “Event of Default” as set forth in the ABL Credit Agreement.

         “ABL Facility” means the collective reference to the ABL Credit Agreement, any ABL Loan
Document, any notes and letters of credit issued pursuant thereto and any guarantee, security agreement,
patent, trademark or copyright security agreements, mortgages, letter of credit applications and other
guarantees, pledge agreements, security agreements and collateral documents, and other instruments and
documents, executed and delivered pursuant to or in connection with any of the foregoing, in each case as
the same may be amended, supplemented, waived or otherwise modified from time to time, or refunded,
refinanced, restructured, replaced, renewed, repaid, increased or extended from time to time, in each case
to the extent permitted hereunder and under the ABL Intercreditor Agreement and any Refinancing
Indebtedness thereof (unless such agreement, instrument or document expressly provides that it is not
intended to be and is not an ABL Facility).



                                                    1
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 285 of 1503



        “ABL Facility Administrative Agent” means Bank of America, N.A. in its capacity as
administrative agent under the ABL Credit Agreement or any successor agent under the ABL Loan
Documents.

      “ABL Financial Covenant” means the covenant set forth in Section 7.10 of the ABL Credit
Agreement.

         “ABL Inte rcreditor Agreement” means the ABL Intercreditor Agreement substantially in the
form of Exhibit G-1 among the Collateral Agent, Wilmington Trust, National Association, as collateral
agent under the Second Lien Credit Agreement, Bank of America, N.A., as collateral agent under the ABL
Credit Agreement and the representatives for purposes thereof for holders of one or more other classes of
Indebtedness, the Borrower and the other parties thereto, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements thereof and of this Agreement, and which
shall also include any replacement intercreditor agreement entered into in accordance with the terms hereof.

        “ABL Lenders” means “Lenders” under the ABL Credit Agreement.

         “ABL Loan Documents ” means, collectively, (i) the ABL Credit Agreement and (ii) the security
documents, intercreditor agreements (including the ABL Intercreditor Agreement), guarantees, joinders and
other agreements or instruments executed in connection with the ABL Facility or such other agreements,
in each case, as amended, modified, supplemented, substituted, replaced, restated or refinanced, in whole
or in part, from time to time including in connection with Refinancing Indebtedness of the ABL Facility.

        “ABL Obligations” means “Obligations” as defined in the ABL Facility.

        “Acceptable Discount” has the meaning specified in Section 2.05(1)(e)(D)(2).

        “Acceptable Prepayment Amount” has the meaning specified in Section 2.05(1)(e)(D)(3).

       “Acceptance and Prepayment Notice ” means a notice of the Borrower’s acceptance of the
Acceptable Discount in substantially the form of Exhibit M.

        “Acceptance Date” has the meaning specified in Section 2.05(1)(e)(D)(2).

        “Acquired Indebtedness” means, with respect to any specified Person,

                (1)      Indebtedness of any other Person existing at the time such other Person is merged,
        consolidated or amalgamated with or into or became a Restricted Subsidiary of such specified
        Person, including Indebtedness incurred in connection with, or in contemplation of, such other
        Person merging, amalgamating or consolidating with or into, or becoming a Restricted Subsidiary
        of, such specified Person, and

                  (2)   Indebtedness secured by a Lien encumbering any asset acquired by such specified
        Person.

        “Ad Hoc Group of Term Lenders” means, collectively, (a) the ad hoc group of Lenders that are
represented by (x) Willkie Farr & Gallagher LLP, as legal counsel and (y) PJT Partners LP, as financial
advisor and (b) the ad hoc group of Lenders that are represented by (x) O’Melveny & Myers LLP, as legal
counsel and (y) Evercore Inc., as financial advisor.



                                                     2
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 286 of 1503



          “Additional Lender” means, at any time, any bank, other financial institution or institutional
lender or investor that, in any case, is not an existing Lender and that agrees to provide any portion of any
(a) [reserved], (b) Loans pursuant to a Refinancing Amendment in accordance with Section 2.15 or (c)
Replacement Loans pursuant to Section 10.01; provided that each Additional Lender (other than any Person
that is a Lender, an Affiliate of a Lender or an Approved Fund of a Lender at such time) shall be subject to
the approval of the Administrative Agent (such approval not to be unreasonably withheld, conditioned or
delayed), in each case solely to the extent that any such consent would be required from the Administrative
Agent under Section 10.07(b)(iii)(B) for an assignment of Loans to such Additional Lender.

       “Adjusted EBITDA” means, with respect to any Person for any period, the Consolidated Net
Income of such Person and its Restricted Subsidiaries for such period:

                (1)       increased (without duplication) by the following, in each case (other than clauses
        (h) and (l)) to the extent deducted (and not added back) in determining Consolidated Net Income
        for such period:

                         (a)     total interest expense and, to the extent not reflected in such total interest
                expense, any losses on Hedging Obligations or other derivative instruments entered into
                for the purpose of hedging interest rate risk, net of interest income and gains on such
                Hedging Obligations or such derivative instruments, and bank and letter of credit fees and
                costs of surety bonds in connection with financing activities, together with items excluded
                from the definition of “Consolidated Interest Expense” pursuant to the definition thereof;
                plus

                         (b)     provision for taxes based on income, profits, revenue or capital, including
                federal, foreign and state income, franchise, excise, value added and similar taxes, property
                taxes and similar taxes, and foreign withholding taxes paid or accrued during such period
                (including any future taxes or other levies that replace or are intended to be in lieu of taxes,
                and any penalties and interest related to taxes or arising from tax examinations), and any
                payments to a Parent Company in respect of such taxes permitted to be made hereunder;
                plus

                         (c)     Consolidated Depreciation and Amortization Expense for such period;
                plus

                         (d)     any other non-cash expenses, charges, expenses, losses or items
                (including any write-offs or write-downs) reducing Consolidated Net Income for such
                period (provided that if any such non-cash charges represent an accrual or reserve for
                potential cash items in any future period, (i) the Borrower may determine not to add
                back such non-cash charge in the current period and (ii) to the extent the Borrower does
                decide to add back such non-cash charge, the cash payment in respect thereof in such
                future period shall be subtracted from Adjusted EBITDA to such extent, and excluding
                amortization of a prepaid cash item that was paid in a prior period); provided that the
                foregoing shall not permit adding back the write-down or reserve of inventory outside
                the ordinary course of business; plus

                         (e)     minority interest expense, the amount of any non-controlling interest
                consisting of income attributable to non-controlling interests of third parties in any non-
                wholly-owned Subsidiary deducted (and not added back) in such period to Consolidated
                Net Income, excluding cash distributions in respect thereof, and the amount of any


                                                      3
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 287 of 1503



       reductions in arriving at Consolidated Net Income resulting from the application of
       Accounting Standards Codification Topic No. 810, Consolidation; plus

                (f)     (i) the amount of management, monitoring, consulting, transaction,
       advisory and other fees (including termination fees) and indemnities and expenses paid or
       accrued in such period under the Management Services Agreement or otherwise to the
       extent otherwise permitted under Section 7.06 and (ii) the amount of payments made to
       option holders of such Person or any Parent Company in connection with, or as a result of,
       any distribution being made to shareholders of such Person or its Parent Companies, which
       payments are being made to compensate such option holders as though they were
       shareholders at the time of, and entitled to share in, such distribution, in each case to the
       extent permitted hereunder; plus

                (g)    the amount of loss or discount on sale of receivables, Securitization Assets
       and related assets to any Securitization Subsidiary in connection with a Qualified
       Securitization Facility; plus

                (h)     cash receipts (or any netting arrangements resulting in reduced cash
       expenditures) not representing Adjusted EBITDA or Consolidated Net Income in any
       period to the extent non-cash gains relating to such income were deducted in the calculation
       of Adjusted EBITDA pursuant to clause (2) below for any previous period and not added
       back; plus

                (i)     any costs or expenses incurred pursuant to any management equity plan,
       stock option plan or any other management or employee benefit plan, agreement or any
       stock subscription or shareholder agreement, to the extent that such costs or expenses are
       funded with cash proceeds contributed to the capital of such Person or net cash proceeds
       of an issuance of Equity Interest of such Person (other than Disqualified Stock); plus

                (j)     any net pension or other post-employment benefit costs representing
       amortization of unrecognized prior service costs, actuarial losses, including amortization
       of such amounts arising in prior periods, amortization of the unrecognized net obligation
       (and loss or cost) existing at the date of initial application of FASB Accounting Standards
       Codification Topic 715—Compensation— Retirement Benefits, and any other items of a
       similar nature, plus

                (k)    any net loss from operations expected to be disposed of, abandoned or
       discontinued within twelve months after the end of such period; plus

                 (l)     (I) pro forma adjustments, including pro forma “run rate” cost savings,
       operating expense reductions and other synergies (in each case, net of amounts actually
       realized) related to acquisitions, dispositions and other specified transactions, or related to
       restructuring initiatives, cost savings initiatives and other initiatives that are reasonably
       identifiable and projected by the Borrower in good faith to result from actions that have
       either been taken, with respect to which substantial steps have been taken or are that are
       expected to be taken within four fiscal quarters after the date of consummation of such
       acquisition, disposition or other specified transaction or the initiation of such restructuring
       initiative, cost savings initiative or other initiatives and (II) pro forma “run rate” cost
       savings, operating expense reductions and synergies (in each case, net of amounts actually
       realized) related to the Transactions that are reasonably identifiable and projected by the
       Borrower in good faith to result from actions that have either been taken, with respect to
                                             4
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 288 of 1503



                which substantial steps have been taken or are expected to be taken (in the good faith
                determination of the Borrower) within four fiscal quarters after the Closing Date (it is
                understood and agreed that “run-rate” means the full recurring benefit for a period that is
                associated with any action taken, committed to be taken or with respect to which substantial
                steps have been taken or are expected to be taken); provided that amounts added back
                pursuant to this clause (l), together with the amounts added back pursuant to clauses (n)
                and (o) below and any similar adjustments made in accordance with Section 1.07(3) and
                add-backs included in clause (1) of the definition of “Consolidated Net Income”, shall not
                exceed 10% of Adjusted EBITDA for such period calculated prior to giving effect to the
                add-backs set forth in this clause (l), clauses (n) and (o) below and the adjustments made
                in accordance with Section 1.07(3) and add-backs included in clause (1) of the definition
                of “Consolidated Net Income”, and being calculated on a pro forma basis (the cap in this
                proviso, the “Combined Adjusted EBITDA Cap”); plus

                       (m)     any payments in the nature of compensation or expense reimbursement
                made to independent board members; plus

                         (n)      costs, charges, accruals, reserves or expenses attributable to the
                undertaking and/or implementation of cost savings initiatives and operating expense
                reductions, restructuring and similar charges (including the Transactions), severance,
                relocation costs, integration and facilities and New Store opening costs and other business
                optimization expenses, signing costs, retention or completion bonuses, transition costs,
                costs related to closure/consolidation of facilities, stores and curtailments or modifications
                to pension and post-retirement employee benefits plans (including any settlement of
                pension liabilities), subject to the Combined Adjusted EBITDA Cap; plus

                       (o)       the amount of any loss attributable to any New Store, subject to the
                Combined Adjusted EBITDA Cap; provided that the aggregate amounts added back
                pursuant to this clause (o) shall not exceed $5.0 million for such period; plus

                         (p)   costs and expenses in connection with the implementation of fresh start
                accounting and all adjustments resulting from the application of fresh start accounting
                principles;

                (2)     decreased (without duplication) by the following, in each case to the extent
        included in determining Consolidated Net Income for such period:

                         (a)     non-cash gains for such period (excluding any non-cash gain to the extent
                it represents the reversal of an accrual or reserve for a potential cash item that reduced
                Consolidated Net Income or Adjusted EBITDA in any prior period other than any such
                accrual or reserve that has been added back to Consolidated Net Income in calculating
                Adjusted EBITDA in accordance with this definition), and

                        (b)      the amount of any non-controlling interest consisting of loss attributable
                to non-controlling interests of third parties in any non-wholly owned subsidiary added (and
                not deducted in such period from Consolidated Net Income).

         Adjusted EBITDA of Belk and its Restricted Subsidiaries will be deemed to equal (i) $[_]
million$124,997,000 for the fiscal quarter ended February 1, 2020 (ii) $[_] million($67,491,000) for the
fiscal quarter ended May 2, 2020, (iii) $[_] million$1,505,000 for the fiscal quarter ended August 1, 2020
and (iv) $[_] million($41,751,000) for the fiscal quarter ended October 31, 2020, in each case and, without
                                                     5
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 289 of 1503



duplication, adjusted to reflect any pro forma adjustments with respect to any relevant Specified Transaction
as are appropriate and consistent with the pro forma adjustment provisions set forth in Section 1.07, in each
case, occurring or identified after the Closing Date and not otherwise included in the calculation of the
foregoing amounts.

          “Adjusted Eurodollar Rate ” means, with respect to any Borrowing of Eurodollar Rate Loans for
any Interest Period, an interest rate per annum equal to the Eurodollar Rate based on clause (a) of the
definition of “Eurodollar Rate” for such Interest Period multiplied by the Statutory Reserve Rate; provided
that, notwithstanding the foregoing, the “Adjusted Eurodollar Rate” shall in no event be less than 1.00%
per annum with respect to the First-Out Loans. The Adjusted Eurodollar Rate will be adjusted automatically
as to all Borrowings of Eurodollar Rate Loans then outstanding as of the effective date of any change in the
Statutory Reserve Rate.

       “Administrative Agent” has the meaning specified in the introductory paragraph to this
Agreement prior to the Closing Date and on and after the Closing Date, means Alter Domus (US) LLC and
any successor thereto.

        “Administrative Agent’s Office ” means the Administrative Agent’s address and, as appropriate,
account as set forth on Schedule 10.02, or such other address or account as the Administrative Agent may
from time to time notify the Borrower and the Lenders.

       “Administrative Questionnaire ” means an Administrative Questionnaire in a form supplied by
the Administrative Agent.

         “Affiliate” of any specified Person means any other Person directly or indirectly controlling or
controlled by or under direct or indirect common control with such specified Person. For purposes of this
definition, “control” (including, with correlative meanings, the terms “controlling,” “controlled by” and
“under common control with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or policies of such Person,
whether through the ownership of voting securities, by agreement or otherwise. Notwithstanding the
foregoing, other than with respect to Section 7.06, none of Blackstone, KKR, any Agent, any Second
Amendment Lender as of the Closing Date (other than the Sponsor) nor any of their respective Affiliates
shall be deemed an Affiliate of the Sponsor, Holdings, the Borrower or any of its Subsidiaries.

        “Affiliate Transaction” has the meaning specified in Section 7.06.

         “Affiliated Lender” means, at any time, any Lender that is the Sponsor or an Affiliate of the
Sponsor or an Affiliate of the Borrower (other than (a) Holdings, the Borrower or any Subsidiary or (b) any
natural person) at such time. For the avoidance of doubt, none of Blackstone, KKR, any Agent, any Second
Amendment Lender as of the Closing Date nor any of their respective Affiliates or permitted assignees shall
be deemed an Affiliated Lender (other than the Sponsor).

         “Affiliated Lender Assignment and Assumption” has the meaning specified in Section
10.07(h)(v).

        “Affiliated Lender Cap” has the meaning specified in Section 10.07(h)(iv).

        “After Year-End Payment” has the mean specified in Section 2.05(2).

      “Agent Fee Letter” means the Agent Fee Letter, dated as of the Closing Date, between the
Borrower and Alter Domus (US) LLC, as Administrative Agent and Collateral Agent.

                                                     6
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 290 of 1503



        “Agent Parties” has the meaning specified in Section 10.02(4).

         “Agent-Related Persons” means the Agents, together with their respective Affiliates, and the
officers, directors, members, managers, employees, agents, representatives, sub-agents, co-agents,
attorneys-in-fact, partners, trustees, attorneys, and advisors of such Persons and of such Persons’ Affiliates.

       “Agents” means, collectively, the Administrative Agent, the Collateral Agent and the
Supplemental Agents (if any).

        “Aggregate Commitments” means the Commitments of all the Lenders.

       “Agreement” means this Agreement, as amended, restated, amended and restated, modified or
supplemented from time to time in accordance with the terms hereof.

        “Agreement Currency” has the meaning specified in Section 10.26.

        “AHYDO Payment” means any mandatory prepayment or redemption pursuant to the terms of
any Indebtedness that is intended or designed to cause such Indebtedness not to be treated as an “applicable
high yield discount obligation” within the meaning of Code Section 163(i).

         “All-In Yield” means, with respect to any term loan facility or other term loans, as of any date of
determination, the sum of (I) the applicable interest rate ((x) assuming an election to pay in cash and
(y) which, in respect of any Eurodollar Rate Loans (or other loans that accrue interest by reference to a
similar reference rate), shall equal to the sum of (i) the higher of (A) the Adjusted Eurodollar Rate on such
date for a deposit in Dollars with a maturity of one month and (B) the Adjusted Eurodollar rate “floor,” if
any, with respect thereto as of such date and (ii) the Applicable Rate (or other applicable margin) as of such
date for Eurodollar Rate Loans (or other loans that accrue interest by reference to a similar reference rate))
and (II) the amount of original issue discount and upfront fees thereon (converted to yield assuming a four-
year average life and without any present value discount), but excluding the effect of any arrangement,
structuring, syndication or other fees payable in connection therewith that are not shared with all lenders or
holders of such term loan facility or other term loans; provided that the amounts set forth in clauses (I) and
(II) above for any term loans that are not incurred under this Agreement shall be based on the stated interest
rate basis for such term loans.

        “Applicable Discount” has the meaning specified in Section 2.05(1)(e)(C)(2).

         “Applicable Intercreditor Agreement” means (a) to the extent executed in connection with any
incurrence of Indebtedness secured by Liens on the Collateral that (i) are intended to rank equal in priority
to the Liens on the ABL Priority Collateral (as defined in the ABL Intercreditor Agreement) securing the
ABL Obligations and (ii) are intended to rank junior in priority to the Liens on the Term Priority Collateral
(as defined in the ABL Intercreditor Agreement) securing the Obligations, the ABL Intercreditor
Agreement, (b) to the extent executed in connection with any incurrence of Indebtedness secured by Liens
on the Collateral that are intended to rank equal in priority to the Liens on the Collateral securing the
Obligations (but without regard to control of remedies), each of the ABL Intercreditor Agreement and the
Term Intercreditor Agreement, (c) to the extent executed in connection with the incurrence of Indebtedness
secured by Liens on the Collateral which are intended to rank equal in priority to the Liens on the Collateral
securing the Junior Priority Debt Obligations (as defined in the Term Intercreditor Agreement), the Term
Intercreditor Agreement and the ABL Intercreditor Agreement and (d) to the extent executed in connection
with any incurrence of Indebtedness secured by Liens on the Collateral that are intended to rank junior in
priority to the Liens securing the Obligations and the Junior Priority Debt Obligations, a customary
intercreditor agreement in form and substance reasonably acceptable to the Administrative Agent, the

                                                      7
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 291 of 1503



Required Lenders and the Borrower, which agreement shall provide that the Liens on the Collateral securing
such Indebtedness shall rank junior to the Liens on the Collateral securing the Obligations and the Junior
Priority Debt Obligations (as defined in the Term Intercreditor Agreement).

         “Applicable Rate” means a percentage per annum equal to:

                          (a)    with respect to First-Out Loans, (i) 7.50% for Eurodollar Rate Loans and
                 (ii) 6.50% for Base Rate Loans; and

                        (b)     with respect to any Term Loans (other than the Closing Date Term Loans),
                 as specified in the applicable Extension Amendment, Refinancing Amendment or
                 amendment in respect of Replacement Loans.

         “Appropriate Lender” means, at any time, with respect to Loans of any Class, the Lenders of such
Class.

        “Approved Fund” means, with respect to any Lender, any Fund that is administered, advised or
managed by (a) such Lender, (b) an Affiliate of such Lender or (c) an entity or an Affiliate of an entity that
administers, advises or manages such Lender.

         “Asset Sale” means:

                  (1)       the sale, conveyance, transfer or other disposition, whether in a single transaction
         or a series of related transactions of property or assets of the Borrower or any Restricted Subsidiary
         (each referred to in this definition as a “disposition”); or

                 (2)     the issuance or sale of Equity Interests (other than Preferred Stock or Disqualified
         Stock of Restricted Subsidiaries issued in compliance with Section 7.02 and directors’ qualifying
         shares or shares or interests required to be held by foreign nationals or other third parties to the
         extent required by applicable law) of any Restricted Subsidiary (other than to the Borrower or
         another Restricted Subsidiary), whether in a single transaction or a series of related transactions;

         in each case, other than:

                          (a)        any disposition of:

                          (i)        Cash Equivalents or Investment Grade Securities,

                         (ii)     obsolete, damaged or worn out property or assets in the ordinary course of
                 business or consistent with industry practice or any disposition of inventory or goods (or
                 other assets) held for sale or no longer used or useful in the ordinary course;

                         (iii)   assets no longer economically practicable or commercially reasonable to
                 maintain (as determined in good faith by the management of the Borrower) in an aggregate
                 amount not to exceed $2,000,000 in any fiscal year;

                        (iv)    improvements made to leased real property to landlords pursuant to
                 customary terms of leases entered into in the ordinary course of business;

                        (v)      assets for purposes of charitable contributions or similar gifts in de minimis
                 amounts to the extent consistent with past practices;

                                                           8
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 292 of 1503



               (b)    the disposition of any assets by the Borrower or any Restricted Subsidiary
       in a manner permitted pursuant to Section 7.03;

                (c)     any disposition in connection with the making of any Restricted Payment
       that is permitted to be made, and is made, under Section 7.05, any Permitted Investment or
       any acquisition otherwise permitted under this Agreement;

               (d)     [reserved];

                (e)    any disposition of property or assets or issuance of securities by a
       Restricted Subsidiary to the Borrower or by the Borrower or a Restricted Subsidiary to a
       Restricted Subsidiary to the extent otherwise permitted hereunder; provided that
       dispositions by Loan Parties to Non-Loan Parties shall be permitted solely to the extent
       permitted under Section 7.05;

               (f)      to the extent allowable under Section 1031 of the Code, any exchange of
       like property (excluding any boot thereon) for use in a Similar Business;

                (g)     (i) the lease, assignment or sublease, license or sublicense of any real or
       personal property in the ordinary course of business or consistent with industry practice
       and (ii) the exercise of termination rights with respect to any lease, sublease, license or
       sublicense or other agreement;

               (h)   the sale of the Knox property pursuant to agreement existing on the
       Closing Date;

                (i)     foreclosures, condemnation, expropriation, eminent domain or any similar
       action (including for the avoidance of doubt, any Casualty Event) with respect to assets or
       the granting of Liens not prohibited hereunder;

                (j)    sales of accounts receivable, or participations therein, or Securitization
       Assets or related assets in connection with any Qualified Securitization Facility or the
       disposition of an account receivable in connection with the collection or compromise
       thereof in the ordinary course of business or consistent with industry practice or in
       bankruptcy or similar proceedings;

              (k)      any financing transaction with respect to property built or acquired by the
       Borrower or any Restricted Subsidiary after the Closing Date to the extent permitted
       hereunder, including Qualified Securitization Facilities;

               (l)       the sale, lease, assignment, license, sublease or discount of inventory,
       equipment, accounts receivable, notes receivable or other current assets in the ordinary
       course of business or consistent with industry practice or the conversion of accounts
       receivable to notes receivable or other dispositions of accounts receivable in connection
       with the collection thereof;

                (m)    the licensing or sublicensing of IP Rights or other general intangibles in
       the ordinary course of business or consistent with industry practice;




                                            9
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 293 of 1503



                        (n)      any surrender or waiver of contract rights or the settlement, release or
                surrender of contract rights or other litigation claims in the ordinary course of business or
                consistent with industry practice;

                         (o)     the unwinding of any Hedging Obligations;

                        (p)      sales, transfers and other dispositions of Investments in joint ventures to
                the extent required by, or made pursuant to, customary buy/sell arrangements between the
                joint venture parties set forth in joint venture arrangements and similar binding
                arrangements;

                        (q)     the lapse or abandonment of IP Rights, which in the reasonable good faith
                determination of the Borrower, are not material to the conduct of the business of the
                Borrower and its Restricted Subsidiaries taken as a whole;

                         (r)     the granting of a Lien that is permitted under Section 7.01;

                        (s)     the issuance of directors’ qualifying shares and shares of Capital Stock of
                Foreign Subsidiaries issued to foreign nationals as required by applicable law;

                         (t)    the disposition of any assets (including Equity Interests) acquired in a
                transaction permitted hereunder, which assets are not used or useful in the principal
                business of the Borrower and its Restricted Subsidiaries, so long as such assets do not
                constitute a material portion of the assets acquired in any individual transaction; or

                         (u)     dispositions of property to the extent that such property is exchanged for
                credit against the purchase price of similar replacement property.

        “Assignee Group” means two or more Eligible Assignees that are Affiliates of one another or two
or more Approved Funds managed by the same investment advisor.

        “Assignment and Assumption” means an Assignment and Assumption substantially in the form
of Exhibit D-1 or any other form approved by the Administrative Agent.

        “Assumption” has the meaning specified in Section 10.25.

        “Attorney Costs” means all reasonable fees, expenses and disbursements of any law firm or other
external legal counsel, to the extent documented in reasonable detail and invoiced.

        “Attributable Indebtedness ” means, on any date, in respect of any Capitalized Lease Obligation
of any Person, the amount thereof that would appear as a liability on a balance sheet of such Person prepared
as of such date in accordance with GAAP.

         “Auction Agent” means (a) the Administrative Agent or (b) any other financial institution or
advisor engaged by the Borrower (whether or not an Affiliate of the Administrative Agent) to act as an
arranger in connection with any Discounted Term Loan Prepayment pursuant to Section 2.05(1)(e);
provided that the Borrower shall not designate the Administrative Agent as the Auction Agent without the
written consent of the Administrative Agent (it being understood that the Administrative Agent shall be
under no obligation to agree to act as the Auction Agent); provided further that neither the Borrower nor
any of its Affiliates may act as the Auction Agent.


                                                     10
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 294 of 1503



      “Available Amount” means at any time on and after the Closing Date (the “Available Amount
Reference Time”), an amount (which shall not be less than zero) equal to the sum of:

                 (1)     [reserved]; plus

                 (2)     the Retained Excess Cash Flow Amount; plus

                (3)     the amount of any common capital contributions received in cash or Cash
        Equivalents by the Borrower or any Restricted Subsidiary other than the amount of any Specified
        Equity Contribution during the period from and including the Business Day immediately following
        the Closing Date through and including the Available Amount Reference Time; provided that such
        amount shall have been applied substantially contemporaneously with the receipt thereof in a
        permitted Investment in assets that constitute or will constitute Collateral; plus

                 (4)     [reserved]; plus

                 (5)     [reserved]; plus

                 (6)     [reserved]; plus

                 (7)     [reserved]; minus

                 (8)      the aggregate amount of Restricted Payments made with the Available Amount
        pursuant to clause (10)(Y) of Section 7.05(b) (net of any return of capital in respect of any
        Investments or deemed reduction in the amount of such Investment, including the sale, transfer,
        lease or other disposition of any such Investments), during the period commencing on the Closing
        Date through and including the Available Amount Reference Time (and, for purposes of this clause
        (8), without taking account of the intended usage of the Available Amount at such Available
        Amount Reference Time).

        “Average ECF Liquidity” means, with respect to any calendar year, (a) the sum of Liquidity as
of each Friday during the months of January, February and March of such calendar year divided by (b) the
total number of such Fridays during the months of January, February and March of such calendar year.

         “Average Liquidity” means (a) with respect to the first fiscal quarter ending after the Closing Date,
the sum of Liquidity for each day for the period commencing on the Closing Date through and including
the last day of such fiscal quarter, divided by the number of days during such period and (b) with respect
to each fiscal quarter ending thereafter, the sum of Liquidity for each day during such fiscal quarter, divided
by the number of days in such fiscal quarter.

      “Bail-In Action” means the exercise of any Write-Down and Conversion Powers by the applicable
EEA Resolution Authority in respect of any liability of an EEA Financial Institution.

         “Bail-In Legislation” means, with respect to any EEA Member Country implementing Article 55
of Directive 2014/59/EU of the European Parliament and of the Council of the European Union, the
implementing law for such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule.

        “Bankruptcy Code ” has the meaning specified in Section 8.02.



                                                      11
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 295 of 1503



         “Base Rate” means for any day a fluctuating rate per annum equal to the highest of (a) the Federal
Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect for such day as publicly announced from time
to time by the Wall Street Journal as the “prime rate” and (c) the Eurodollar Rate on such day for an Interest
Period of one (1) month plus 1.00% (or, if such day is not a Business Day, the immediately preceding
Business Day); provided that, notwithstanding the foregoing, the “Base Rate” shall in no event be less than
2.00% per annum with respect to the First-Out Loans.

        “Base Rate Loan” means a Loan that bears interest based on the Base Rate.

        “Basket” means any amount, threshold or other value permitted or prescribed with respect to any
Lien, Indebtedness, Asset Sale, Investment, Restricted Payment, transaction value, judgment or other
amount under any provision in Articles V, VI, VII or VIII and the definitions related thereto.

        “Belk” has the meaning specified in the preliminary statements of this Agreement.

        “Beneficial Ownership Certification” means a certification regarding beneficial ownership
required by the Beneficial Ownership Regulation.

        “Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

       “Blackstone” means Blackstone Alternative Credit Advisors LP and any of its respective Affiliates
and funds or accounts managed or advised by it or any of its respective Affiliates but not including,
however, any portfolio company of any of the foregoing.

        “Board of Directors” means, for any Person, the board of directors or other governing body of
such Person or, if such Person does not have such a board of directors or other governing body and is owned
or managed by a single entity, the Board of Directors of such entity, or, in either case, any committee thereof
duly authorized to act on behalf of such Board of Directors. Unless otherwise provided, “Board of
Directors” means the Board of Directors of the Borrower.

        “Borrower” means (a) Belk and (b) upon the consummation of any transaction permitted by
Section 7.03(4), the Successor Borrower.

        “Borrower Materials” has the meaning specified in Section 6.02.

       “Borrower Offer of Specified Discount Prepayment” means any offer by any Borrower Party to
make a voluntary prepayment of Loans at a specified discount to par pursuant to Section 2.05(1)(e)(B).

        “Borrower Parties” means the collective reference to Holdings, the Borrower and each Subsidiary
of the Borrower and “Borrower Party” means any of them.

       “Borrower Solicitation of Discount Range Prepayment Offers ” means the solicitation by any
Borrower Party of offers for, and the corresponding acceptance by a Lender of, a voluntary prepayment of
Loans at a specified range of discounts to par pursuant to Section 2.05(1)(e)(C).

       “Borrower Solicitation of Discounted Prepayment Offers ” means the solicitation by any
Borrower Party of offers for, and the subsequent acceptance, if any, by a Lender of, a voluntary prepayment
of Loans at a discount to par pursuant to Section 2.05(1)(e)(D).




                                                      12
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 296 of 1503



         “Borrowing” means a borrowing consisting of Loans of the same Class and Type made (or deemed
made), converted or continued on the same date and, in the case of Eurodollar Rate Loans, having the same
Interest Period.

         “Business Day” means any day that is not a Legal Holiday and, with respect to any interest rate
settings as to a Eurodollar Rate Loan, any fundings, disbursements, settlements and payments in respect of
any such Eurodollar Rate Loan, or any other dealings to be carried out pursuant to this Agreement in respect
of any such Eurodollar Rate Loan, any day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank eurodollar market.

         “Capital Expenditures” means, for any period, the aggregate of all expenditures (whether paid in
cash or accrued as liabilities and including in all events all amounts expended or capitalized under
Capitalized Lease Obligations) by the Borrower and the Restricted Subsidiaries during such period that, in
conformity with GAAP, are or are required to be included as capital expenditures on the consolidated
statement of cash flows of the Borrower and the Restricted Subsidiaries.

        “Capital Stock” means:

                (1)      in the case of a corporation, corporate stock or shares in the capital of such
        corporation;

                 (2)      in the case of an association or business entity, any and all shares, interests,
        participations, rights or other equivalents (however designated) of corporate stock;

                 (3)    in the case of a partnership or limited liability company, partnership or membership
        interests (whether general or limited); and

                (4)      any other interest or participation that confers on a Person the right to receive a
        share of the profits and losses of, or distributions of assets of, the issuing Person, but excluding
        from all of the foregoing any debt securities convertible into or exchangeable for Capital Stock,
        whether or not such debt securities include any right of participation with Capital Stock.

        “Capitalized Lease Obligation” means, at the time any determination thereof is to be made, the
amount of the liability in respect of a capital lease that would at such time be required to be capitalized and
reflected as a liability on a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP as in effect on the Original Closing Date.

         “Capitalized Software Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities) by a Person and its Restricted Subsidiaries during such period
in respect of licensed or purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as capitalized costs on the consolidated
balance sheet of a Person and its Restricted Subsidiaries.

         “Captive Insurance Subsidiary” means any Subsidiary of the Borrower that is subject to
regulation as an insurance company (or any Subsidiary thereof).

         “Cash Collateral Account” means an account held at, and subject to the sole dominion and control
of, the Collateral Agent.




                                                      13
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 297 of 1503



 “Cash Equivalents” means:

         (1)     Dollars;

         (2)     [reserved];

          (3)     local currencies held by the Borrower or any Restricted Subsidiary from time to
 time in the ordinary course of business or consistent with industry practice;

          (4)    readily marketable direct obligations issued or directly and fully and
 unconditionally guaranteed or insured by the U.S. government or any agency or instrumentality
 thereof the securities of which are unconditionally guaranteed as a full faith and credit obligation
 of such government with maturities of 36 months or less from the date of acquisition;

          (5)    certificates of deposit, time deposits and eurodollar time deposits with maturities
 of three years or less from the date of acquisition, demand deposits, bankers’ acceptances with
 maturities not exceeding three years and overnight bank deposits, in each case with any domestic
 or foreign commercial bank having capital and surplus of not less than $500.0 million in the case
 of U.S. banks and $100.0 million (or the U.S. dollar equivalent as of the date of determination) in
 the case of non-U.S. banks;

         (6)    repurchase obligations for underlying securities of the types described in clauses
 (4) and (5) above or clauses (7) and (8) below entered into with any financial institution or
 recognized securities dealer meeting the qualifications specified in clause (5) above;

          (7)     commercial paper and variable or fixed rate notes rated at least P-2 by Moody’s or
 at least A-2 by S&P (or, if at any time neither Moody’s nor S&P is rating such obligations, an
 equivalent rating from another Rating Agency) and in each case maturing within 36 months after
 the date of acquisition thereof;

         (8)      marketable short-term money market and similar liquid funds having a rating of at
 least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time neither Moody’s nor
 S&P is rating such obligations, an equivalent rating from another Rating Agency);

         (9)      securities issued or directly and fully and unconditionally guaranteed by any state,
 commonwealth or territory of the United States or any political subdivision or taxing authority of
 any such state, commonwealth or territory or any public instrumentality thereof having maturities
 of not more than 36 months from the date of acquisition thereof;

         (10)     readily marketable direct obligations issued or directly and fully and
 unconditionally guaranteed by any foreign government or any political subdivision or public
 instrumentality thereof, in each case having an Investment Grade Rating from either Moody’s or
 S&P (or, if at any time neither Moody’s nor S&P is rating such obligations, an equivalent rating
 from another Rating Agency selected by the Borrower) with maturities of 36 months or less from
 the date of acquisition;

          (11)    Indebtedness or Preferred Stock issued by Persons with a rating of “A” or higher
 from S&P or “A2” or higher from Moody’s (or, if at any time neither Moody’s nor S&P is rating
 such obligations, an equivalent rating from another Rating Agency) with maturities of 24 months
 or less from the date of acquisition;


                                             14
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 298 of 1503



                 (12)    Investments with average maturities of 36 months or less from the date of
        acquisition in money market funds rated AAA- (or the equivalent thereof) or better by S&P or Aaa3
        (or the equivalent thereof) or better by Moody’s (or, if at any time neither Moody’s nor S&P is
        rating such obligations, an equivalent rating from another Rating Agency);

                (13)     investment funds investing substantially all of their assets in securities of the types
        described in clauses (1) through (12) above; and

                (14)   solely with respect to any Captive Insurance Subsidiary, any investment that the
        Captive Insurance Subsidiary is not prohibited to make in accordance with applicable law.

In the case of Investments by any Foreign Subsidiary or Investments made in a country outside the United
States of America, Cash Equivalents will also include (i) investments of the type and maturity described in
clauses (1) through (13) above of foreign obligors, which investments or obligors (or the parents of such
obligors) have ratings described in such clauses or equivalent ratings from comparable foreign rating
agencies and (ii) other short-term investments utilized by Foreign Subsidiaries in accordance with normal
investment practices for cash management in investments analogous to the foregoing investments in clauses
(1) through (13) and in this paragraph.

         “Cash Management Agreement” means any agreement entered into from time to time by
Holdings, the Borrower or any Restricted Subsidiary in connection with cash management services for
collections, other Cash Management Services and for operating, payroll and trust accounts of such Person,
including automatic clearing house services, controlled disbursement services, electronic funds transfer
services, information reporting services, lockbox services, stop payment services and wire transfer services.

       “Cash Management Bank” means any Person that is an Agent, a Lender or an Affiliate of an
Agent or Lender at the time it entered into a Cash Management Agreement, whether or not such Person
subsequently ceases to be an Agent, a Lender or an Affiliate of an Agent or Lender.

        “Cash Management Obligations ” means obligations owed by Holdings, the Borrower or any
Restricted Subsidiary to any Cash Management Bank in connection with, or in respect of, any Cash
Management Services.

         “Cash Management Services” means (a) commercial credit cards, merchant card services,
purchase or debit cards, including non-card e-payables services, (b) treasury management services
(including controlled disbursement, overdraft, automatic clearing house fund transfer services, return items
and interstate depository network services), (c) foreign exchange, netting and currency management
services and (d) any other demand deposit or operating account relationships or other cash management
services, including under any Cash Management Agreements.

         “Casualty Event” means any event that gives rise to the receipt by the Borrower or any Restricted
Subsidiary of any insurance proceeds or condemnation awards in respect of any equipment, fixed assets or
real property (including any improvements thereon) to replace or repair such equipment, fixed assets or real
property.

        “CFC” means a “controlled foreign corporation” within the meaning of Section 957(a) of the Code.

         “CFC Holdco” means a Domestic Subsidiary that has no material assets other than the Equity
Interests in or indebtedness of one or more Foreign Subsidiaries that are CFCs, including the indirect
ownership of such Equity Interests or indebtedness through one or more CFC Holdcos that have no other
material assets.

                                                      15
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 299 of 1503



         “Change in Law” means the occurrence, after the Closing Date, of any of the following: (a) the
adoption of any law, rule, regulation or treaty (excluding the taking effect after the Closing Date of a law,
rule, regulation or treaty adopted prior to the Closing Date), (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any Governmental Authority or (c)
the making or issuance of any request, guideline or directive (whether or not having the force of law) by
any Governmental Authority. It is understood and agreed that (i) the Dodd–Frank Wall Street Reform and
Consumer Protection Act (Public Law 111 203, H.R. 4173), all Laws relating thereto and all interpretations
and applications thereof and (ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to Basel III, shall, for the
purpose of this Agreement, be deemed to be adopted subsequent to the Closing Date.

        “Change of Control” means the occurrence of any of the following after the Closing Date:

                (1)     at any time prior to the consummation of a Qualifying IPO after the Closing Date,
        the Permitted Holders ceasing to beneficially own (as defined in Rules 13d-3 and 13d-5 under the
        Exchange Act), in the aggregate, directly or indirectly, at least a majority of the aggregate ordinary
        voting power represented by the issued and outstanding Equity Interests of the Borrower or any
        Parent Company; or

                  (2)    at any time following the consummation of a Qualifying IPO after the Closing
        Date, (a) any Person (other than a Permitted Holder) or (b) Persons (other than one or more
        Permitted Holders) constituting a “group” (as such term is used in Sections 13(d) and 14(d) of the
        Exchange Act), becoming the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under
        such Act) of Equity Interests of the Borrower or such Parent Company representing more than
        thirty-five percent (35%) of the aggregate ordinary voting power represented by the issued and
        outstanding Equity Interests of the Borrower or such Parent Company, as applicable, and the
        percentage of aggregate ordinary voting power so held is greater than the percentage of the
        aggregate ordinary voting power represented by the Equity Interests of the Borrower or such Parent
        Company, as applicable, beneficially owned, directly or indirectly, in the aggregate by the
        Permitted Holders;

                (3)     the occurrence of a “Change of Control” (or any comparable term) as defined in
        each of the Second Lien Credit Agreement or any other Indebtedness having an aggregate
        outstanding principal amount of not less than the Threshold Amount (other than the ABL Credit
        Agreement); or

                (4)    Holdings shall cease to be the registered owner of 100% of the Equity Interests of
        the Borrower unless in connection with the consummation of a Qualifying IPO by the Borrower.

          unless, in the case of clause (1) or (2) above, the Permitted Holders have, at such time, the right or
the ability by voting power, contract or otherwise to elect or designate for election at least a majority of the
board of directors of the Borrower or any Parent Company.

        “Claim” means any actions, suits or written demands or claims.

        “Class” means (i) with respect to Commitments or Loans, those of such Commitments or Loans
that have the same terms and conditions (without regard to differences in the Type of Loan, Interest Period,
upfront fees, OID or similar fees paid or payable in connection with such Commitments or Loans, or
differences in tax treatment (e.g., “fungibility”)) and (ii) with respect to Lenders, those of such Lenders that


                                                      16
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 300 of 1503



have Commitments or Loans of a particular Class. The First-Out Loans and the Second-Out Loans shall
be treated as constituting two separate Classes.

         “Closing Date ” means the first date on which all the conditions precedent in Section 4.01 are
satisfied or waived in accordance with Section 10.01, and the Closing Date Term Loans were made (or
deemed made) to the Borrower pursuant to Sections 2.01(2) and 2.01(3), which date was February 24, 2021.

        “Closing Date Term Loans” means the First-Out Loans and the Second-Out Loans.

        “Code” means the U.S. Internal Revenue Code of 1986, as amended.

        “Collateral” means all the “Collateral” and “First Lien Collateral” (or equivalent term of each of
the foregoing) as defined in any Collateral Document and the Mortgaged Properties.

        “Collateral Agent” has the meaning specified in the introductory paragraph to this Agreement
prior to the Closing Date and on and after the Closing Date, means Alter Domus (US) LLC and any
successor thereto.

        “Collateral and Guarantee Requirement” means, at any time, the requirement that:

                 (1)      the Collateral Agent shall have received each Collateral Document required to be
        delivered (a) on the Closing Date pursuant to Section 4.01 or (b) pursuant to Section 6.11 or 6.13
        at such time required by such Sections to be delivered, in each case, duly executed by each Loan
        Party that is party thereto;

                (2)      all Obligations shall have been unconditionally guaranteed by (a) Holdings (or any
        successor thereto), (b) each Restricted Subsidiary of the Borrower that is a wholly owned Material
        Domestic Subsidiary (other than any Excluded Subsidiary), which as of the Closing Date after
        giving effect to the Assumption shall include those that are listed on Schedule 1.01(1) hereto and
        (c) any Restricted Subsidiary of the Borrower that Guarantees (or is the borrower or issuer of) any
        Credit Agreement Refinancing Indebtedness, the Second Lien Facility (and any
        “Credit Agreement Refinancing Indebtedness” as defined therein), the ABL Facility and/or other
        Indebtedness having an aggregate outstanding principal amount of not less than the Threshold
        Amount (the Persons in the preceding clauses (a) through (c) collectively, the “Guarantors”);

                 (3)     except to the extent otherwise provided hereunder or under any Collateral
        Document, the Obligations and the Guaranty shall have been secured by a perfected security
        interest with the priority set forth in the Applicable Intercreditor Agreement, subject only to Liens
        permitted by Section 7.01, in

                        (a)      all the Equity Interests of the Borrower,

                        (b)      all Equity Interests of each direct, wholly owned Material Domestic
                Subsidiary that is directly owned by the Borrower or any Subsidiary Guarantor and

                       (c)     100% of the issued and outstanding Equity Interests of each (i) wholly
                owned Material Domestic Subsidiary that is (a) a CFC Holdco and (b) directly owned by
                the Borrower or any Subsidiary Guarantor and (ii) Foreign Subsidiary that is directly
                owned by the Borrower or any Subsidiary Guarantor;



                                                    17
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 301 of 1503



          (4)      except to the extent otherwise provided hereunder, including subject to Liens
 permitted by Section 7.01 or under any Collateral Document and in each case subject to exceptions
 and limitations otherwise set forth in this Agreement and the Collateral Documents, the Obligations
 and the Guaranty shall have been secured by a security interest in substantially all tangible and
 intangible personal property of the Borrower and each Guarantor (including accounts other than
 Securitization Assets), inventory, equipment, investment property, contract rights, applications and
 registrations of IP Rights filed in the United States, other general intangibles, and proceeds of the
 foregoing, in each case,

                 (a)      that has been perfected (to the extent such security interest may be
         perfected by

                  (i)     delivering certificated securities, intercompany notes and other
         instruments in which a security interest can be perfected by physical control, in each case
         to the extent required hereunder or the Security Agreement;

                 (ii)     filing financing statements under the Uniform Commercial Code,

                 (iii)   making any necessary filings with the United States Patent and Trademark
         Office or United States Copyright Office or

                 (iv)    filings in the applicable real estate records with respect to Mortgaged
         Properties (or any fixtures related to Mortgaged Properties) to the extent required by the
         Collateral Documents and

                 (b)     with the priority required by the Collateral Documents; provided that any
         such security interests in the Collateral shall be subject to the terms of the Applicable
         Intercreditor Agreements; and

          (5)     with respect to each Real Property other than the Existing Mortgaged Properties,
 the Collateral Agent shall have received counterparts of a Mortgage, together with the other
 deliverables described in Section 6.11(2)(b), with respect to each Real Property (the “Mortgaged
 Properties”) duly executed and delivered by the record owner of such property within the time
 periods set forth in Sections 6.11(2)(b) and 6.13; provided that to the extent any Mortgaged
 Property is located in a jurisdiction which imposes mortgage recording taxes, intangibles tax,
 documentary tax or similar recording fees or taxes, the relevant Mortgage shall not secure an
 amount in excess of the fair market value of the Mortgaged Property subject thereto. Unless
 requested by the Required Lenders, there will not be any obligation to deliver a new Mortgage with
 respect to an Existing Mortgaged Property.

         (6)     [reserved].

         (7)     within sixty (60) days after the Closing Date (or such longer period that the
 Required Lenders may agree in their reasonable discretion), the Collateral Agent shall have
 received (i) an amendment, supplement or modification in form reasonably satisfactory to the
 Collateral Agent and the Required Lenders (the “Mortgage Amendments”), with respect to each
 Existing Mortgaged Property set forth on Schedule 1.01(2), duly executed, acknowledged and
 delivered and in form suitable for filing and recording in all filing or recording offices that the
 Required Lenders may reasonably deem necessary to maintain or protect the Lien of the related
 Mortgage and the priority thereof; (ii) with respect to the real properties subject to the Mortgage
 Amendments, (x) fully paid title date-down endorsements or modification endorsements (to the

                                             18
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 302 of 1503



        extent such date-down endorsements or modification endorsements are available in the applicable
        jurisdiction at reasonable costs) to the related Mortgage Policies or (y) title searches (to the extent
        such date-down endorsements are not available at reasonable costs in any such jurisdictions), in
        each case confirming ownership of the related real property by the applicable Loan Party and
        showing no Liens of record other than Permitted Liens; (iii) evidence that all filing, documentary,
        stamp, intangible and recording taxes and fees in respect to such Mortgage Amendments have been
        paid in connection with the preparation, execution, filing and recordation of the Mortgage
        Amendments; and (iv) the deliverables described in Sections 6.11(2)(b)(ii) (to the extent required
        thereunder), (iv), (v), (vi) (to the extent not previously delivered), and (vii) (to the extent requested
        by the Collateral Agent or the Required Lenders), with respect to any Real Property subject to the
        Mortgage Amendments.

         The foregoing definition shall not require, and the Loan Documents shall not contain any
requirements as to, the creation, perfection or maintenance of pledges of, or security interests in, Mortgages
on, or the obtaining of Mortgage Policies, surveys, abstracts or appraisals or taking other actions with
respect to, any Excluded Assets.

        The Required Lenders may grant extensions of time for the creation, perfection or maintenance of
security interests in, or the execution or delivery of any Mortgage and the obtaining of title insurance,
surveys or Opinions of Counsel with respect to, particular assets (including extensions beyond the Closing
Date for the creation, perfection or maintenance of security interests in the assets of the Loan Parties on
such date) where they reasonably determine, in consultation with the Borrower, that creation or perfection
cannot be accomplished without undue effort or expense by the time or times at which it would otherwise
be required by this Agreement or the Collateral Documents.

        Notwithstanding the foregoing provisions of this definition or anything in this Agreement or any
other Loan Document to the contrary:

        (A)      Liens required to be granted from time to time pursuant to the Collateral and Guarantee
Requirement shall be subject to exceptions and limitations set forth in the Collateral Documents and, to the
extent appropriate in the applicable jurisdiction, as agreed between the Required Lenders and the Borrower;

        (B)      the Collateral and Guarantee Requirement shall not apply to any Excluded Assets;

         (C)     no deposit account control agreement, securities account control agreement or other control
agreements or control arrangements shall be required with respect to any deposit account, securities account
or other asset specifically requiring perfection through control agreements except to the extent such control
agreement would or could be required under the ABL Credit Agreement as in effect on the Closing Date,
whether or not such ABL Credit Agreement were than actually in effect;

         (D)      no actions in any jurisdiction other than the U.S. or that are necessary to comply with the
Laws of any jurisdiction other than the U.S. shall be required in order to create any security interests in
assets located, titled, registered, applied for, filed, or arising under laws outside of the U.S. or to perfect
such security interests (it being understood that there shall be no security agreements, pledge agreements,
or share charge (or mortgage) agreements governed under the Laws of any jurisdiction other than the U.S.)
and there shall be no requirement to deliver landlord lien waivers, estoppels and collateral access letters;

        (E)      [reserved]; and

        (F)       no perfection steps shall be required with respect to (i) letter of credit rights, except to the
extent constituting a support obligation for other Collateral as to which perfection is accomplished solely

                                                       19
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 303 of 1503



by the filing of a UCC financing statement (it being understood that no actions shall be required to perfect
a security interest in letter of credit rights, other than the filing of a UCC financing statement), (ii)
commercial tort claims with a value of less than $2.5 million, (iii) motor vehicles and other assets subject
to certificates of title to the extent a Lien thereon cannot be perfected by the filing of a UCC financing
statement, and (iv) promissory notes evidencing debt for borrowed money in a principal amount of less
than $2.5 million.

        “Collateral Documents” means, collectively, the Security Agreement, the Intellectual Property
Security Agreements, the Mortgages (if any), each of the collateral assignments, security agreements,
pledge agreements, account control agreements or other similar agreements delivered to the Administrative
Agent, Collateral Agent or the Lenders pursuant to Sections 4.01, 6.11 or 6.13 and each of the other
agreements, instruments or documents that creates or purports to create a Lien in favor of the Collateral
Agent for the benefit of the Secured Parties.

        “Combined Adjusted EBITDA Cap” has the meaning specified in clause (1)(l) of the definition
of “Adjusted EBITDA”.

        “Commitment” means the First-Out Loan Commitments, Second-Out Loan Commitments,
Refinancing Commitments or Extended Commitments, or any commitment in respect of Replacement
Loans, as the context may require.

        “Committed Loan Notice ” means a notice of (1) a Borrowing with respect to a given Class of
Loans, (2) a conversion of Loans of a given Class from one Type to the other or (3) a continuation of
Eurodollar Rate Loans of a given Class, pursuant to Section 2.02(1), which shall be substantially in the
form of Exhibit A-1.

      “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et. seq.), as
amended from time to time and any successor statute.

        “Compensation Period” has the meaning specified in Section 2.12(3)(b).

         “Compliance Certificate” means a certificate substantially in the form of Exhibit C and which
certificate shall in any event be a certificate of a Financial Officer of the Borrower:

                (1)      certifying as to whether a Default has occurred and is continuing and, if applicable,
        specifying the details thereof and any action taken or proposed to be taken with respect thereto (in
        each case, other than any Default with respect to which the Administrative Agent has otherwise
        obtained notice in accordance with Section 6.03(1));

                 (2)     in the case of financial statements delivered under Section 6.01(1), setting forth
        reasonably detailed calculations of (i) Excess Cash Flow for each Excess Cash Flow Period,
        commencing with the Excess Cash Flow Period ending January 29, 2022, (ii) Average ECF
        Liquidity (to the extent the Compliance Certificate is delivered after March 31 of the applicable
        year when such annual Compliance Certificate is due) and (iii) the Net Proceeds and Specified
        Sale-Leaseback Net Proceeds (as applicable) received during the applicable period by or on behalf
        of the Borrower or any Restricted Subsidiary in respect of any (x) Asset Sale or Casualty Event
        subject to prepayment pursuant to Section 2.05(2)(b)(i) and the portion of such Net Proceeds that
        has been invested or is intended to be reinvested in accordance with Section 2.05(2)(b)(ii) and (y)
        Specified Sale-Leaseback Transaction subject to prepayment pursuant to Section 2.05(2)(c); and



                                                     20
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 304 of 1503



                 (3)     commencing with the fiscal quarter ending February 3, 2024, setting forth
        computations in reasonable detail demonstrating compliance with the financial covenants set forth
        in Section 7.13 hereof.

         “Consolidated Current Assets” means, as at any date of determination, the total assets of the
Borrower and the Restricted Subsidiaries on a consolidated basis that may properly be classified as current
assets in conformity with GAAP, excluding cash and Cash Equivalents, amounts related to current or
deferred taxes based on income or profits, assets held for sale, loans (permitted) to third parties, pension
assets, deferred bank fees, derivative financial instruments and any assets in respect of Hedge Agreements,
and excluding the effects of adjustments pursuant to GAAP resulting from the application of
recapitalization accounting or purchase accounting, as the case may be, in relation to the Transactions or
any consummated acquisition.

         “Consolidated Current Liabilities ” means, as at any date of determination, the total liabilities of
the Borrower and the Restricted Subsidiaries on a consolidated basis that may properly be classified as
current liabilities in conformity with GAAP, excluding (A) the current portion of any Funded Debt and
other long-term liabilities, (B) the current portion of interest, (C) accruals for current or deferred taxes based
on income or profits, (D) accruals of any costs or expenses related to restructuring reserves or severance,
(E) all Indebtedness consisting of Loans (as defined in the ABL Facility), Swing Line Loans (as defined in
the ABL Facility) and L/C Obligations (as defined in the ABL Facility) to the extent otherwise included
therein or any other revolving loans, swingline loans and letter of credit obligations under any other
revolving credit facility, (F) the current portion of any Capitalized Lease Obligation, (G) deferred revenue
arising from cash receipts that are earmarked for specific projects, (H) liabilities in respect of unpaid earn-
outs, (I) the current portion of any other long-term liabilities, (J) accrued litigation settlement costs and (K)
any liabilities in respect of Hedge Agreements, and, furthermore, excluding the effects of adjustments
pursuant to GAAP resulting from the application of recapitalization accounting or purchase accounting, as
the case may be, in relation to the Transactions or any consummated acquisition.

         “Consolidated Depreciation and Amortization Expense” means, with respect to any Person for
any period, the total amount of depreciation and amortization expense of such Person and its Restricted
Subsidiaries, including the amortization of intangible assets, deferred financing fees, debt issuance costs,
commissions, fees and expenses and amortization of Capitalized Software Expenditures of such Person and
its Restricted Subsidiaries for such period on a consolidated basis and otherwise determined in accordance
with GAAP.

         “Consolidated First Lien Debt” means as of any date of determination, with respect to the
Borrower and its Restricted Subsidiaries, (a) Loans under this Agreement, Loans (as defined in the ABL
Facility) under the ABL Facility (including any Incremental Revolving Credit Loans (as defined in the ABL
Credit Agreement)), Capitalized Lease Obligations and other Consolidated Total Debt secured by Collateral
(or any portion thereof) on an equal priority basis (but without regard to the control of remedies) with Liens
securing the Obligations or the Liens securing the ABL Obligations minus (b) without duplication, the
aggregate amount of unrestricted cash and Cash Equivalents included in the consolidated balance sheet of
the Borrower and its Restricted Subsidiaries as of such date, which aggregate amount of cash and Cash
Equivalents shall be determined without giving pro forma effect to the proceeds of Indebtedness incurred
on such date.

         “Consolidated Interest Expense” means, with respect to any Person for any period, without
duplication, the sum of:

        (1)     consolidated interest expense of such Person and its Restricted Subsidiaries for such period,
to the extent such expense was deducted (and not added back) in computing Consolidated Net Income
                                                       21
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 305 of 1503



(including (a) amortization of original issue discount or premium resulting from the issuance of
Indebtedness at less than par, (b) all commissions, discounts and other fees and charges owed with respect
to letters of credit or bankers acceptances, (c) non-cash interest payments, (d) the interest component of
Capitalized Lease Obligations and (e) net payments, if any, pursuant to interest rate obligations under any
Hedge Agreement with respect to Indebtedness); plus

        (2)     consolidated capitalized interest of such Person and its Restricted Subsidiaries for such
period, whether paid or accrued; less

        (3)      interest income for such period.

          For purposes of this definition, interest on a Capitalized Lease Obligation shall be deemed to accrue
at an interest rate reasonably determined by such Person to be the rate of interest implicit in such Capitalized
Lease Obligation in accordance with GAAP.

         “Consolidated Net Income” means, with respect to any Person for any period, the net income
(loss) of such Person and its Restricted Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP, excluding (and excluding the effect of), without duplication,

                 (1)       extraordinary, non-recurring or unusual gains, losses, fees, costs, charges or
        expenses (including relating to any multi-year strategic initiatives and accruals and reserves in
        connection with such gains, losses, charges or expenses); restructuring costs, charges, accruals or
        reserves (including restructuring and integration costs related to acquisitions and adjustments to
        existing reserves, and in each case, whether or not classified as such under GAAP); costs and
        expenses related to any reconstruction, decommissioning, recommissioning or reconfiguration of
        stores or facilities and fixed assets for alternative uses; Public Company Costs; costs and expenses
        related to the integration, consolidation, opening, pre-opening and closing of stores or facilities and
        fixed assets; severance and relocation costs and expenses, one-time compensation costs and
        expenses, consulting fees, signing, retention or completion bonuses, and executive recruiting costs;
        costs and expenses incurred in connection with strategic initiatives; transition costs and duplicative
        running costs; costs and expenses incurred in connection with non-ordinary course product and IP
        Rights development; costs incurred in connection with acquisitions (or purchases of assets) or the
        Transactions, in each case, prior to or after the Closing Date (including integration costs); business
        optimization expenses (including costs and expenses relating to business optimization programs,
        new systems design, retention charges, system establishment costs and implementation costs and
        project start-up costs), accruals and reserves; operating expenses attributable to the implementation
        of cost-savings initiatives; curtailments and modifications to pension and post-retirement employee
        benefit plans (including any settlement of pension liabilities and charges resulting from changes in
        estimates, valuations and judgments); provided that amounts added back pursuant to this clause (1)
        shall be subject to the Combined Adjusted EBITDA Cap;

                 (2)     the cumulative effect of a change in accounting principles and changes as a result
        of the adoption or modification of accounting policies during such period whether effected through
        a cumulative effect adjustment or a retroactive application, in each case in accordance with GAAP;

                 (3)     Transaction Expenses;

                (4)      any gain (loss) on asset sales, disposals or abandonments (other than asset sales,
        disposals or abandonments in the ordinary course of business or consistent with industry practice)
        or income (loss) from discontinued operations (but if such operations are classified as discontinued


                                                      22
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 306 of 1503



 due to the fact that they are subject to an agreement to dispose of such operations, only when and
 to the extent such operations are actually disposed of);

           (5)     the Net Income for such period of any Person that is an Unrestricted Subsidiary
 and, solely for the purpose of the Available Amount, the Net Income for such period of any Person
 that is not a Subsidiary or that is accounted for by the equity method of accounting; provided that
 the Consolidated Net Income of a Person will be increased by the amount of dividends or
 distributions or other payments that are actually paid in cash or Cash Equivalents (or to the extent
 converted into cash or Cash Equivalents) to such Person or a Restricted Subsidiary thereof in
 respect of such period;

           (6)     solely for the purpose of determining the Available Amount, the Net Income for
 such period of any Restricted Subsidiary (other than any Guarantor) to the extent that the
 declaration or payment of dividends or similar distributions by that Restricted Subsidiary of its Net
 Income is not at the date of determination permitted without any prior governmental approval
 (which has not been obtained) or, directly or indirectly, by the operation of the terms of its charter
 or any agreement, instrument, judgment, decree, order, statute, rule or governmental regulation
 applicable to that Restricted Subsidiary or its stockholders, unless such restriction with respect to
 the payment of dividends or similar distributions has been legally waived; provided that
 Consolidated Net Income of a Person will be increased by the amount of dividends or other
 distributions or other payments actually paid in cash or Cash Equivalents (or to the extent converted
 into cash or Cash Equivalents);

          (7)     effects of adjustments (including the effects of such adjustments pushed down to
 such Person and its Restricted Subsidiaries) related to the application of recapitalization accounting
 or purchase accounting (including in the inventory, property and equipment, software, goodwill,
 intangible assets, in process research and development, deferred revenue and debt line items);

        (8)     income (loss) from the early extinguishment or conversion of (a) Indebtedness, (b)
 Hedging Obligations or (c) other derivative instruments;

          (9)     any impairment charge or asset write-off or write-down in each case, pursuant to
 GAAP, and the amortization of intangibles arising pursuant to GAAP; provided that this clause (9)
 shall not permit the write-down or reserve of inventory outside the ordinary course of business;

         (10)      (a) any equity based or non-cash compensation charge or expense, including any
 such charge or expense arising from grants of stock appreciation, equity incentive programs or
 similar rights, stock options, restricted stock or other rights to, and any cash charges associated
 with the rollover, acceleration or payout of, Equity Interests by management of such Person or of
 a Restricted Subsidiary or any Parent Company, (b) noncash compensation expense resulting from
 the application of Accounting Standards Codification Topic No. 718, Compensation—Stock
 Compensation or Accounting Standards Codification Topic 505-50, Equity-Based Payments to
 Non-Employees, and (c) any income (loss) attributable to deferred compensation plans or trusts;

          (11)     any fees, expenses or charges incurred during such period, or any amortization
 thereof for such period, in connection with any acquisition, Investment, Asset Sale, disposition,
 incurrence or repayment of Indebtedness (including such fees, expenses or charges related to the
 offering and issuance of the Term Notes and the syndication and incurrence of any Facilities),
 issuance of Equity Interests (including by any direct or indirect parent of the Borrower),
 recapitalization, refinancing transaction or amendment or modification of any debt instrument
 (including any amendment or other modification of the Indebtedness evidenced by this Agreement,
                                              23
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 307 of 1503



        the Second Lien Facility, or the ABL Facility) and including, in each case, any such transaction
        whether consummated on, after or prior to the Closing Date and any such transaction undertaken
        but not completed, and any charges or nonrecurring merger costs incurred during such period as a
        result of any such transaction, in each case whether or not successful or consummated (including,
        for the avoidance of doubt, the effects of expensing all transaction related expenses in accordance
        with Accounting Standards Codification Topic No. 805, Business Combinations);

                (12)    accruals and reserves that are established or adjusted in connection with the
        Transactions, an Investment or an acquisition that are required to be established or adjusted as a
        result of the Transactions, such Investment or such acquisition, in each case accordance with
        GAAP;

                 (13)     any expenses, charges or losses to the extent covered by insurance that are, directly
        or indirectly, reimbursed or reimbursable by a third party, and any expenses, charges or losses that
        are covered by indemnification or other reimbursement provisions in connection with any
        acquisition, Investment or any sale, conveyance, transfer or other disposition of assets permitted
        under this Agreement;

                 (14)    any non-cash gain (loss) attributable to the mark to market movement in the
        valuation of Hedging Obligations or other derivative instruments pursuant to FASB Accounting
        Standards Codification Topic 815—Derivatives and Hedging or mark to market movement of other
        financial instruments pursuant to FASB Accounting Standards Codification Topic 825—Financial
        Instruments;

                (15)     any net unrealized gain or loss (after any offset) resulting in such period from
        currency transaction or translation gains or losses including those related to currency
        remeasurements of Indebtedness (including any net loss or gain resulting from (a) Hedging
        Obligations for currency exchange risk and (b) resulting from intercompany indebtedness) and any
        other foreign currency transaction or translation gains and losses, to the extent such gain or losses
        are non-cash items;

                (16)   any adjustments resulting from the application of Accounting Standards
        Codification Topic No. 460, Guarantees, or any comparable regulation;

                (17)     any non-cash rent expense;

                (18)    the amount of any management, monitoring, consulting, transaction and advisory
        fees and related expenses paid to the Investors (or any accruals relating to such fees and related
        expenses) during such period to the extent otherwise permitted by Section 7.06;

               (19)    any non-cash expenses, accruals or reserves related to adjustments to historical tax
        exposures; and

               (20)     earn-out and contingent consideration obligations (including to the extent
        accounted for as bonuses or otherwise) and adjustments thereof and purchase price adjustments.

        In addition, to the extent not already included in the Consolidated Net Income of such Person and
its Restricted Subsidiaries, Consolidated Net Income will include the amount of proceeds received or
receivable from business interruption insurance, the amount of any expenses or charges incurred by such
Person or its Restricted Subsidiaries during such period that are, directly or indirectly, reimbursed or
reimbursable by a third party, and amounts that are covered by indemnification or other reimbursement

                                                      24
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 308 of 1503



provisions in connection with any acquisition, Investment or any sale, conveyance, transfer or other
disposition of assets permitted hereunder.

        “Consolidated Secured Debt” means, as of any date of determination, with respect to the
Borrower and its Restricted Subsidiaries, the aggregate amount of Consolidated Total Debt that is secured
by a Lien on any assets or property of the Borrower or any of its Restricted Subsidiaries.

         “Consolidated Total Debt” means, as of any date of determination, (a) the aggregate principal
amount of Indebtedness of the Borrower and its Restricted Subsidiaries outstanding on such date,
determined on a consolidated basis in accordance with GAAP (but excluding the effects of any discounting
of Indebtedness resulting from the application of purchase accounting in connection with the Transaction),
consisting of Indebtedness for borrowed money, Capitalized Lease Obligations, debt obligations evidenced
by notes or similar instruments and Guarantees of Indebtedness listed above minus (b) the aggregate amount
of all cash and Cash Equivalents included in the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as of such date, in each case, subject to control agreements for the benefit of the
Obligations (including control agreements entered into by the ABL Facility Administrative Agent for the
benefit of, among others, the Obligations hereunder) (but excluding cash and Cash Equivalents which are
listed as “Restricted” on such balance sheet), which aggregate amount of cash and Cash Equivalents shall
be determined without giving pro forma effect to the proceeds of Indebtedness incurred on such date;
provided, Consolidated Total Debt will not include Non-Recourse Indebtedness and Indebtedness in respect
of any (1) letter of credit, except to the extent of obligations in respect of drawn standby letters of credit
which have not been reimbursed within three (3) Business Days and (2) Hedging Obligations, except any
unpaid termination payments thereunder. The Dollar-equivalent principal amount of any Indebtedness
denominated in a foreign currency will reflect the currency translation effects, determined in accordance
with GAAP, of Hedging Obligations for currency exchange risks with respect to the applicable currency in
effect on the date of determination of the Dollar-equivalent principal amount of such Indebtedness.

         “Consolidated Working Capital” means, as at any date of determination, the excess of
Consolidated Current Assets over Consolidated Current Liabilities. In measuring any increase or decrease
in Consolidated Working Capital for any period, (1) to the extent the Borrower or any Restricted Subsidiary
has consummated during such period any one or more acquisitions or dispositions of any Person, then (a)
in the case of an acquisition, the Consolidated Working Capital of such acquired Person as of the date of
the consummation of such acquisition (after giving effect to the transactions consummated with respect to
such acquisition) will be added to the Consolidated Working Capital of the Borrower and its Restricted
Subsidiaries as of the first day of such period and (b) in the case of a disposition, the Consolidated Working
Capital of the disposed Person as of the date of the disposition of such Person shall be subtracted from the
Consolidated Working Capital of the Borrower and its Restricted Subsidiaries as of the first day of such
period and (2) the application of recapitalization or purchase accounting as a result of any acquisitions or
dispositions completed during such period will be excluded and the application of fresh start accounting in
relation to the Transactions shall be disregarded.

         “Contingent Obligations ” means, with respect to any Person, any obligation of such Person
guaranteeing any leases, dividends or other obligations that do not constitute Indebtedness (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent:

                 (1)     to purchase any such primary obligation or any property constituting direct or
        indirect security therefor;

                (2)      to advance or supply funds:

                                                     25
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 309 of 1503



                         (a)      for the purchase or payment of any such primary obligation or

                         (b)     to maintain working capital or equity capital of the primary obligor or
                 otherwise to maintain the net worth or solvency of the primary obligor; or

                (3)     to purchase property, securities or services primarily for the purpose of assuring
        the owner of any such primary obligation of the ability of the primary obligor to make payment of
        such primary obligation against loss in respect thereof.

        “Contractual Obligation” means, as to any Person, any provision of any security issued by such
Person or of any agreement, instrument or other undertaking to which such Person is a party or by which it
or any of its property is bound.

         “Controlled Investment Affiliate ” means, as to any Person, any other Person, other than any
Investor, which directly or indirectly is in control of, is controlled by, or is under common control with such
Person and is organized by such Person (or any Person controlling such Person) primarily for making direct
or indirect equity or debt investments in the Borrower or other companies.

        “Credit Agreement Refinanced Debt” has the meaning assigned to such term in the definition of
“Credit Agreement Refinancing Indebtedness.”

      “Credit Agreement Refinancing Indebtedness” means secured or unsecured Indebtedness of the
Borrower or any Guarantor; provided that:

                 (1)     such Indebtedness is incurred or otherwise obtained (including by means of the
        extension or renewal of existing Indebtedness) to Refinance, in whole or in part, Indebtedness that
        is either (a) Loans, or (b) other Credit Agreement Refinancing Indebtedness (“Credit Agreement
        Refinanced Debt”);

                 (2)     such Indebtedness is in an original aggregate principal amount not greater than the
        principal amount of the Credit Agreement Refinanced Debt being Refinanced except to the extent
        permitted under Section 1.02(10) (plus (a) the amount of all unpaid, accrued or capitalized interest,
        penalties, premiums (including tender premiums), and other similar amounts payable with respect
        to the Credit Agreement Refinanced Debt and (b) underwriting discounts, fees, commissions, costs,
        expenses and other similar amounts payable with respect to such refinancing);

                (3)      the (a) Weighted Average Life to Maturity of such Indebtedness is equal to or
        longer than the remaining Weighted Average Life to Maturity of the Credit Agreement Refinanced
        Debt and (b) final maturity date of such Credit Agreement Refinancing Indebtedness is no earlier
        than the final maturity date of the Credit Agreement Refinanced Debt;

                 (4)     any mandatory prepayments of:

                         (a)      any Permitted Junior Priority Refinancing Debt or any Credit Agreement
                 Refinancing Indebtedness that comprises unsecured notes or loans may not be made except
                 to the extent that prepayments are (i) permitted hereunder and (ii) to the extent required
                 hereunder or pursuant to the terms of any Permitted Equal Priority Refinancing Debt, first
                 made or offered to the Loans and any such Permitted Equal Priority Refinancing Debt; and

                        (b)     any Permitted Equal Priority Refinancing Debt shall be made in an amount
                 that would not exceed the amount of mandatory prepayments (as a percentage of the

                                                      26
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 310 of 1503



         principal amount thereof) that would have been received by the Credit Agreement
         Refinanced Debt (other than pursuant to a refinancing permitted hereunder or with respect
         to greater than pro rata payments to an earlier maturing tranche);

         (5)    such Indebtedness is not guaranteed by any Subsidiary of the Borrower other than
 a Subsidiary Guarantor;

         (6)     if such Indebtedness is secured:

                 (a)     such Indebtedness is not secured by any assets or property of Holdings,
         the Borrower or any Restricted Subsidiary that does not constitute Collateral;

                 (b)     the security agreements relating to such Indebtedness are substantially
         similar to or the same as the Collateral Documents (as determined in good faith by a
         Responsible Officer of the Borrower);

                 (c)      if such Indebtedness is secured, a Debt Representative acting on behalf of
         the holders of such Indebtedness has become party to or is otherwise subject to the
         provisions of the Applicable Intercreditor Agreement;

         (7)     to the extent such Credit Agreement Refinancing Indebtedness
 Refinances Indebtedness that is subordinated (including by way of Section 8.03 or other “waterfall”
 provisions) to the Obligations in respect of any Class of Term Loans, such Credit Agreement
 Refinancing Indebtedness is subordinated to such Obligations at least to the same extent as the
 applicable Refinanced Debt;

         (8)      the covenants and events of default applicable to such Indebtedness are
 substantially identical to, or, taken as a whole, not materially more favorable to the lenders or
 holders providing such Indebtedness than, those applicable to such Credit Agreement Refinanced
 Debt, in each case as determined in good faith by a Responsible Officer of the Borrower in its
 reasonable judgment; provided that the Borrower will promptly deliver to the Administrative Agent
 final copies of the definitive credit documentation relating to such Indebtedness (unless the
 Borrower is bound by a confidentiality obligation with respect thereto, in which case the Borrower
 will deliver a reasonably detailed description of the material terms and conditions of such
 Indebtedness in lieu thereof); provided further that this clause (8) will not apply to:

                 (i)     terms addressed in the preceding clauses (1) through (7),

                 (ii)    interest rate, fees, funding discounts and other pricing terms,

                 (iii)   redemption, prepayment or other premiums,

                 (iv)    optional redemption or prepayment terms and

                 (v)     covenants and other terms applicable only to periods after the Latest
         Maturity Date of the Closing Date Term Loans at the time of incurrence of such
         Indebtedness or added for the benefit of the Lenders hereunder; and

         (9)     with respect to the incurrence of any Credit Agreement Refinancing Indebtedness
 in respect of the Loans of any Class hereunder, the Lenders of the applicable Class of Credit
 Agreement Refinanced Debt shall be offered the opportunity to provide such Credit Agreement

                                             27
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 311 of 1503



        Refinancing Indebtedness on a pro rata basis based on their ownership of the applicable Credit
        Agreement Refinanced Debt.

Anything to the contrary notwithstanding (including, for the avoidance of doubt, clause (3) above), Credit
Agreement Refinancing Indebtedness will include (1) any Registered Equivalent Notes issued in exchange
therefor and (2) any bridge or other interim credit facility intended to be Refinanced with long-term
indebtedness (so long as such credit facility includes customary “rollover provisions”), in which case,
clause (3) of the first proviso in this definition shall not prohibit the inclusion of customary terms for
“bridge” facilities, including customary mandatory prepayment, repurchase or redemption provisions.

        For the avoidance of doubt, any voluntary prepayments of Credit Agreement Refinancing
Indebtedness may be made on a pro rata basis, greater than pro rata basis or less than pro rata basis with
other Loans.

         Notwithstanding anything set forth above, (a) if the All-In Yield of any Credit Agreement
Refinancing Indebtedness secured on a pari passu basis with the Obligations and having the same payment
priority as the Second-Out Loans, including such Indebtedness incurred pursuant to a Refinancing
Amendment, shall be higher than the All-In Yield of the Closing Date Term Loans that are Second-Out
Loans, then the interest rate margins for any such Closing Date Term Loans that are Second-Out Loans
shall be increased to the extent necessary so that the All-In Yield for such Closing Date Term Loans is
equal to the All-In Yield of such Credit Agreement Refinancing Indebtedness and (b) if the All-In Yield of
any Credit Agreement Refinancing Indebtedness secured on a pari passu basis with the Obligations and
having the same payment priority as the First-Out Loans, including such Indebtedness incurred pursuant to
a Refinancing Amendment, shall be higher than the All-In Yield of the Closing Date Term Loans that are
First-Out Loans, then (x) the interest rate margins for any such Closing Date Term Loans that are First-Out
Loans shall be increased to the extent necessary so that the All-In Yield for such Closing Date Term Loans
is equal to the All-In Yield of such Credit Agreement Refinancing Indebtedness; provided that any increase
in All-In Yield of any First-Out Loans due to the increase in a Eurodollar Rate or Base Rate floor on any
Credit Agreement Refinancing Indebtedness shall be effected solely through an increase in any Eurodollar
Rate or Base Rate floor applicable to the First-Out Loans, and (y) the interest rate margins for any such
Closing Date Term Loans that are Second-Out Loans shall be increased to the extent necessary so that the
All-In Yield for such Closing Date Term Loans that are Second-Out Loans is equal to the All-In Yield of
such Credit Agreement Refinancing Indebtedness plus 1.50% per annum.

          “Debt Representative” means, with respect to any series of Indebtedness secured by Liens
permitted under clause (21) or (39) of the definition of “Permitted Liens”, Liens securing Indebtedness
permitted under clauses (2), (14) and (25) of Section 7.02(b), Permitted Equal Priority Refinancing Debt or
Permitted Junior Priority Refinancing Debt, the trustee, administrative agent, collateral agent, security agent
or similar agent under the indenture or agreement pursuant to which such Indebtedness is issued, incurred
or otherwise obtained, as the case may be, and each of their successors in such capacities.

        “Debtor Relief Laws” means the Bankruptcy Code of the United States, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of creditors generally.

        “Declined Proceeds” has the meaning specified in Section 2.05(2)(g).

        “Deemed Consent Provision” means each of (x) the definitions of “Applicable Intercreditor
Agreement”, “Collateral and Guarantee Requirement”, “Excluded Assets”, “Excluded Equity”, “Excluded
Subsidiaries”, “Guarantor”, “Landlord Consent and Estoppel”, “Material Domestic Subsidiary”, “Material
                                                      28
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 312 of 1503



Foreign Subsidiary”, “Mortgages”, and “Recognition Agreement” and (y) Section 2.20, Section 6.01,
Section 6.07, Section 6.11, Section 6.13, Section 6.16, Section 7.03(4)(ii) and Section 7.08.

        “Default” means any event that is, or with the passage of time or the giving of notice or both would
be, an Event of Default.

         “Default Rate ” means an interest rate (a) in the case of interest, with respect to any Eurodollar
Rate Loan or Base Rate Loan, equal to (1) the Base Rate, plus (2) the Applicable Rate applicable to Base
Rate Loans, plus (3) 2.00% per annum, (b) in the case of interest, with respect to any Second-Out Loan,
equal to the PIK Rate plus 2.00% per annum, (c) in the case of the outstanding principal amount, (x) with
respect to any Loan (other than the Second-Out Loans), equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan (giving effect to Section 2.02(3)), plus 2.00% per annum and (y)
with respect to any Second-Out Loan, equal to the PIK Rate, plus 2.00% per annum, and (d) in all other
cases, (1) the Base Rate, plus (2) the Applicable Rate applicable to Base Rate Loans, plus (3) 2.00% per
annum, in each case, to the fullest extent permitted by applicable Laws.

          “Defaulting Lender” means, subject to Section 2.17(2), any Lender that (a) has failed to perform
any of its funding obligations hereunder, including in respect of its Loans, within one Business Day of the
date required to be funded by it hereunder (if applicable), (b) has notified the Borrower or the
Administrative Agent that it does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days after request by the Administrative
Agent, to confirm in a manner satisfactory to the Administrative Agent that it will comply with its funding
obligations (if applicable) or (d) has, or has a direct or indirect parent company that has, (i) become or is
the subject of a proceeding under any Debtor Relief Law, (ii) had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets or a custodian appointed for it or (iii) taken any action in furtherance of,
or indicated its consent to, approval of or acquiescence in any such proceeding or appointment; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of judgments or writs of attachment
on its assets or permit such Lender (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender. Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under this definition shall be conclusive absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender (subject to Section 2.17) upon
delivery of written notice of such determination to the Borrower and each Lender.

      “Deposit Account” means any checking or other demand deposit account maintained by the
Borrower and any Subsidiary Guarantors, including any “deposit accounts” under Article 9 of the UCC.

         “Designated Preferred Stock” means Preferred Stock of the Borrower, any Restricted Subsidiary
thereof or any Parent Company (in each case other than Disqualified Stock) that is issued for cash (other
than to a Restricted Subsidiary or an employee stock ownership plan or trust established by the Borrower
or any of its Subsidiaries) and is so designated as Designated Preferred Stock, pursuant to an Officer’s
Certificate, on or promptly after the issuance date thereof, the cash proceeds of which are excluded from
the calculation of the Available Amount.

        “Designated Revolving Commitments” means any commitments to make loans or extend credit
on a revolving basis to the Borrower or any Restricted Subsidiary by any Person other than the Borrower
or any Restricted Subsidiary that have been designated in an Officer’s Certificate delivered to the
                                                       29
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 313 of 1503



Administrative Agent as “Designated Revolving Commitments” until such time as the Borrower
subsequently delivers an Officer’s Certificate to the Administrative Agent to the effect that such
commitments will no longer constitute “Designated Revolving Commitments;” provided that on the date
such Designated Revolving Commitments are established, such Designated Revolving Commitments will
be deemed an incurrence of Indebtedness on such date and will be deemed outstanding for purposes of
calculating the applicable Total Net Leverage Ratio, Senior Secured Leverage Ratio, First Lien Net
Leverage Ratio and the availability of any applicable Basket hereunder on such date after giving pro forma
effect to the incurrence of the entire committed amount of the Indebtedness thereunder (but without netting
any cash proceeds thereof), in which case such committed amount under such Designated Revolving
Commitments may thereafter be borrowed and reborrowed, in whole or in part, from time to time, without
further compliance with the Total Net Leverage Ratio, Senior Secured Leverage Ratio, First Lien Net
Leverage Ratio and the availability of any Baskets hereunder. For the avoidance of doubt, in the case of
any Designated Revolving Commitments permitted hereunder, the reference to the “incurrence” of
Indebtedness shall refer to the date on which such Designated Revolving Commitments are established.

        “Discharge ” or “discharge” means, with respect to any Indebtedness, the repayment, prepayment,
repurchase (including pursuant to an offer to purchase), redemption, defeasance or other discharge of such
Indebtedness, any such case in whole or in part.

        “Discount Prepayment Accepting Lender” has the meaning assigned to such term in Section
2.05(1)(e)(B)(2).

        “Discount Range ” has the meaning assigned to such term in Section 2.05(1)(e)(C)(1).

        “Discount Range Prepayment Amount” has the meaning assigned to such term in Section
2.05(1)(e)(C)(1).

        “Discount Range Prepayment Notice” means a written notice of the Borrower Solicitation of
Discount Range Prepayment Offers made pursuant to Section 2.05(1)(e)(C)(1) substantially in the form of
Exhibit J.

         “Discount Range Prepayment Offer” means the written offer by a Lender, substantially in the
form of Exhibit K, submitted in response to an invitation to submit offers following the Auction Agent’s
receipt of a Discount Range Prepayment Notice.

        “Discount Range Prepayment Response Date” has the meaning assigned to such term in Section
2.05(1)(e)(C)(1).

        “Discount Range Proration” has the meaning assigned to such term in Section 2.05(1)(e)(C)(3).

        “Discounted Prepayment Determination Date ” has the meaning assigned to such term in Section
2.05(1)(e)(D)(3).

        “Discounted Prepayment Effective Date” means in the case of the Borrower Offer of Specified
Discount Prepayment, Borrower Solicitation of Discount Range Prepayment Offer or Borrower Solicitation
of Discounted Prepayment Offer, five (5) Business Days following the Specified Discount Prepayment
Response Date, the Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.05(1)(e)(B), Section 2.05(1)(e)(C) or Section
2.05(1)(e)(D), respectively, unless a shorter period is agreed to between the Borrower and the Auction
Agent.


                                                    30
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 314 of 1503



        “Discounted Term Loan Prepayment” has the meaning assigned to such term in Section
2.05(1)(e)(A).

        “disposition” has the meaning set forth in the definition of “Asset Sale”.

          “Disqualified Institution” means (a) any competitor of the Borrower or its Subsidiaries (including
for purposes of this definition Belk and its Subsidiaries) identified by or on behalf of the Borrower or the
Sponsor to the Administrative Agent from time to time, (b) those particular banks, financial institutions,
other institutional lenders and other Persons (x) identified by or on behalf of the Borrower or the Sponsor
to the Consenting Lenders (as defined in the RSA) prior to January 26, 2021 or (y) otherwise approved in
writing by the Required Consenting Lenders (as defined in the RSA) on or prior to the Closing Date and
(c) any Affiliate of the entities described in the preceding clauses (a) or (b) (excluding, in the case of clause
(a), bona fide debt funds) that are either readily identifiable as such on the basis of their name or are
identified as such in writing by or on behalf of the Borrower or the Sponsor to the Administrative Agent
from time to time; it being understood and agreed that the identification of any Person as a Disqualified
Institution after the Closing Date shall not apply to retroactively disqualify any Person that has previously
acquired an assignment or participation interest in any Loan, subject to Section 10.07(n), until such time
such Person no longer constitutes a Lender. The identity of Disqualified Institutions shall be posted or
distributed to all Lenders and prospective assignees.

          “Disqualified Stock” means, with respect to any Person, any Capital Stock of such Person which,
by its terms, or by the terms of any security into which it is convertible or for which it is redeemable or
exchangeable, or upon the happening of any event, matures or is mandatorily redeemable (other than solely
as a result of a change of control, asset sale, casualty, condemnation or eminent domain) pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the holder thereof (other than (i) for
any Qualified Equity Interests or (ii) solely as a result of a change of control, asset sale, casualty,
condemnation or eminent domain), in whole or in part, in each case prior to the date 91 days after Latest
Maturity Date or the date the Loans are no longer outstanding and the Commitments have been terminated;
provided that if such Capital Stock is issued pursuant to any plan for the benefit of, future, current or former
employees, directors, officers, members of management or consultants (or their respective Controlled
Investment Affiliates or Immediate Family Members or any permitted transferees thereof) of the Borrower
or its Subsidiaries or any Parent Company or by any such plan to such employees, directors, officers,
members of management or consultants (or their respective Controlled Investment Affiliates or Immediate
Family Members or any permitted transferees thereof), such Capital Stock will not constitute Disqualified
Stock solely because it may be required to be repurchased by the Borrower or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations or as a result of such employee’s, director’s, officer’s,
management member’s or consultant’s termination, death or disability; provided further any Capital Stock
held by any future, current or former employee, director, officer, member of management or consultant (or
their respective Controlled Investment Affiliates or Immediate Family Members or any permitted
transferees thereof) of the Borrower, any of its Subsidiaries, any Parent Company, or any other entity in
which the Borrower or a Restricted Subsidiary has an Investment and is designated in good faith as an
“affiliate” by the Board of Directors (or the compensation committee thereof), in each case pursuant to any
equity subscription or equity holders’ agreement, management equity plan or stock option plan or any other
management or employee benefit plan or agreement will not constitute Disqualified Stock solely because
it may be required to be repurchased by the Borrower or any Subsidiary or in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s, director’s, officer’s, management
member’s or consultant’s termination, death or disability. For the purposes hereof, the aggregate principal
amount of Disqualified Stock will be deemed to be equal to the greater of its voluntary or involuntary
liquidation preference and maximum fixed repurchase price, determined on a consolidated basis in
accordance with GAAP, and the “maximum fixed repurchase price” of any Disqualified Stock that does
not have a fixed repurchase price will be calculated in accordance with the terms of such Disqualified Stock
                                                       31
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 315 of 1503



as if such Disqualified Stock were purchased on any date on which the Consolidated Total Debt will be
required to be determined pursuant to this Agreement, and if such price is based upon, or measured by, the
fair market value of such Disqualified Stock.

        “Dollar” and “$” mean lawful money of the United States.

        “Domestic Subsidiary” means any direct or indirect Subsidiary that is organized under the Laws
of the United States, any state thereof or the District of Columbia.

        “ECF Liquidity Threshold” has the meaning specified in Section 2.05(2)(a).

        “ECF Payment” has the meaning specified in Section 2.05(2)(a).

        “ECF Surplus Amount” has the meaning specified in Section 2.05(a).

          “EEA Financial Institution” means (a) any credit institution or investment firm established in any
EEA Member Country which is subject to the supervision of an EEA Resolution Authority, (b) any entity
established in an EEA Member Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member Country which is a subsidiary of
an institution described in clause (a) or (b) of this definition and is subject to consolidated supervision with
its parent.

        “EEA Member Country” means any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

        “EEA Resolution Authority” means any public administrative authority or any person entrusted
with public administrative authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution.

        “Eligible Assignee” means any Person that meets the requirements to be an assignee under Section
10.07(b), provided that no Defaulting Lender(s) or Disqualified Institution(s) may be Eligible Assignee(s).

        “Environment” means ambient air, indoor air, surface water, groundwater, drinking water, soil,
surface and sub-surface strata, and natural resources such as wetlands, flora and fauna.

         “Environmental Claim” means any and all administrative, regulatory or judicial actions, suits,
demands, demand letters, claims, liens, notices of noncompliance or violation, or proceedings with respect
to any Environmental Liability or Environmental Law, (hereinafter “Claims”), including (i) any and all
Claims by Governmental Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any Environmental Law and (ii) any and all claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or injunctive relief pursuant to any
Environmental Law.

       “Environmental Laws” means any and all Laws relating to pollution or the protection of the
Environment or, to the extent relating to exposure to Hazardous Materials, human health.

       “Environmental Liability” means any liability (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities) resulting from or relating to (a) any
Environmental Law, (b) the generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or threatened Release of


                                                      32
        Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 316 of 1503



any Hazardous Materials or (e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

        “Environmental Permit” means any permit, approval, identification number, license or other
authorization required under any Environmental Law.

         “Equity Interests” means, with respect to any Person, the Capital Stock of such Person and all
warrants, options or other rights to acquire Capital Stock of such Person, but excluding any debt security
that is convertible into, or exchangeable for, Capital Stock of such Person.

      “Equity Offering” means any public or private sale of common stock or Preferred Stock of the
Borrower or any Parent Company (excluding Disqualified Stock), other than:

                 (1)      public offerings with respect to the Borrower’s or any Parent Company’s common
         stock registered on Form S-4 or Form S-8;

                (2)     issuances to any Restricted Subsidiary of the Borrower; and

                (3)     any such public or private sale that constitutes an Excluded Contribution.

         “ERISA” means the Employee Retirement Income Security Act of 1974, as amended from time to
time.

        “ERISA Affiliate ” means any trade or business (whether or not incorporated) that together with
any Loan Party is treated as a single employer within the meaning of Section 414 of the Code or Section
4001 of ERISA.

          “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a withdrawal by
any Loan Party or any of their respective ERISA Affiliates from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as a termination under Section 4062(e) of ERISA; (c) a
complete or partial withdrawal by any Loan Party or any of their respective ERISA Affiliates from a
Multiemployer Plan, written notification of any Loan Party or any of their respective ERISA Affiliates
concerning the imposition of Withdrawal Liability or written notification that a Multiemployer Plan is
“insolvent” (within the meaning of Section 4245 of ERISA) or has been determined to be in “endangered”
or “critical” status (within the meaning of Section 432 of the Code or Section 305 of ERISA); (d) the filing
under Section 4041(c) of ERISA of a notice of intent to terminate a Pension Plan, the treatment of a Pension
Plan or Multiemployer Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement in writing of proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) the imposition of any liability under Title IV of ERISA with respect to the termination of any Pension
Plan or Multiemployer Plan, other than for the payment of plan contributions or PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon any Loan Party or any of their respective ERISA
Affiliates; (f) an event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan or Multiemployer Plan; (g)
a failure to satisfy the minimum funding standard (within the meaning of Section 302 of ERISA or Section
412 of the Code) with respect to a Pension Plan, whether or not waived; (h) the application for a minimum
funding waiver under Section 302(c) of ERISA with respect to a Pension Plan; (i) the imposition of a lien
under Section 303(k) of ERISA or Section 412(c) of the Code with respect to any Pension Plan; (j) a
determination that any Pension Plan is in “at risk” status (within the meaning of Section 303 of ERISA or
Section 430 of the Code); or (k) the occurrence of a nonexempt prohibited transaction with respect to any
Pension Plan maintained or contributed to by any Loan Party or any of their respective ERISA Affiliates

                                                    33
        Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 317 of 1503



(within the meaning of Section 4975 of the Code or Section 406 of ERISA) which could result in liability
to any Loan Party.

         “Eurodollar Rate ” means:

                         (a)      for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
                annum equal to (i) the London interbank offered rate for Eurodollar deposits as displayed
                on the applicable Bloomberg screen (“Published LIBOR”) (or such other commercially
                available source providing quotations of Published LIBOR as may be designated by the
                Administrative Agent from time to time) at approximately 11:00 a.m., London time, two
                (2) Business Days prior to the commencement of such Interest Period, for Dollar deposits
                (for delivery on the first day of such Interest Period) with a term equivalent to such Interest
                Period or (ii) if such rate is not available at such time for any reason, the rate per annum
                determined by the Administrative Agent to be the average rate at which deposits in Dollars
                for delivery on the first day of such Interest Period in Same Day Funds in the approximate
                amount of the Eurodollar Rate Loan being made, continued or converted and with a term
                equivalent to such Interest Period would be offered to three (3) major banks in the London
                interbank eurodollar market at their request at approximately 11:00 a.m., London time, two
                (2) Business Days prior to the commencement of such Interest Period; and

                          (b)      for any interest calculation with respect to a Base Rate Loan on any date,
                the rate per annum equal to (i) Published LIBOR, at approximately 11:00 a.m., London
                time, determined two (2) Business Days prior to such date for Dollar deposits being
                delivered in the London interbank market for a term of one month commencing that day or
                (ii) if such published rate is not available at such time for any reason, the rate per annum
                determined by the Administrative Agent to be the average rate at which deposits in Dollars
                for delivery on the date of determination in Same Day Funds in the approximate amount
                of the Base Rate Loan being made or maintained and with a term equal to one month would
                be offered to three (3) major banks in the London interbank eurodollar market at their
                request at the date and time of determination;

provided that in no event shall the Eurodollar Rate for the First-Out Loans that bear interest at a rate based
on clauses (a) and (b) of this definition be less than 1.00%.

         “Eurodollar Rate Loan” means a Loan that bears interest at a rate based on Adjusted Eurodollar
Rate.

         “Event of Default” has the meaning specified in Section 8.01.

         “Excess Cash Flow” means, for any period, an amount equal to the excess of:

                (1)      the sum, without duplication, of:

                         (a)     Consolidated Net Income of the Borrower for such period,

                        (b)     an amount equal to the amount of all non-cash charges (including
                depreciation and amortization) for such period to the extent deducted in arriving at such
                Consolidated Net Income, but excluding any such non-cash charges representing an accrual
                or reserve for potential cash items in any future period and excluding amortization of a
                prepaid cash item that was paid in a prior period,


                                                     34
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 318 of 1503



                (c)      decreases in Consolidated Working Capital (except as a result of the
       reclassification of items from short-term to long-term or vice versa) for such period,

              (d)      the amount deducted as tax expense in determining Consolidated Net
       Income to the extent in excess of cash taxes paid in such period and

               (e)      cash receipts in respect of Hedge Agreements during such fiscal year to
       the extent not otherwise included in such Consolidated Net Income; over

       (2)     the sum, without duplication, of:

               (a)       an amount equal to the amount of all non-cash credits (including, to the
       extent constituting non-cash credits, amortization of deferred revenue acquired as a result
       of any investment permitted hereunder) included in arriving at such Consolidated Net
       Income (but excluding any non-cash credit to the extent representing the reversal of an
       accrual or reserve described in clause (1)(b) above) and cash losses, charges (including any
       reserves or accruals for potential cash charges in any future period), expenses, costs and
       fees excluded by virtue of clauses (1) through (15) of the definition of “Consolidated Net
       Income,”

                (b)      without duplication of amounts deducted pursuant to clause (j) below in
       prior fiscal years, the amount of Capital Expenditures, Capitalized Software Expenditures
       or acquisitions of IP Rights accrued or made in cash during such period, in each case except
       to the extent financed with the proceeds of Funded Debt of the Borrower or any Restricted
       Subsidiary (unless such Indebtedness has been repaid) or the proceeds from any Specified
       Equity Contributions,

                (c)       the aggregate amount of all principal payments of Indebtedness of the
       Borrower and the Restricted Subsidiaries (including (i) the principal component of
       payments in respect of Capitalized Lease Obligations, (ii) all scheduled principal
       repayments of Loans and the Second Lien Facility (or any Indebtedness representing
       Refinancing Indebtedness in respect thereof in accordance with the corresponding
       provisions of the governing documentation thereof), all repayments under the ABL Facility
       to the extent there is an equivalent permanent reduction in commitments thereunder (or any
       Indebtedness representing Refinancing Indebtedness in respect thereof in accordance with
       the corresponding provisions of the governing documentation thereof) and all scheduled
       principal repayments under any Credit Agreement Refinancing Indebtedness, in each case
       to the extent such payments are permitted hereunder and actually made, (iii) the amount of
       any scheduled repayment of Term Loans pursuant to Section 2.07 and mandatory
       prepayment of Term Loans pursuant to Section 2.05(2)(b) or 2.05(2)(c), and mandatory
       prepayment of the Second Lien Facility pursuant to Section 2.05(2)(b) or 2.05(2)(c) of the
       Second Lien Facility, any mandatory prepayment of the ABL Facility pursuant to Section
       2.05(2) of the ABL Credit Agreement to the extent there is an equivalent permanent
       reduction in commitments thereunder, any mandatory Discharge of Credit Agreement
       Refinancing Indebtedness pursuant to the corresponding provisions of the governing
       documentation thereof to the extent required due to an Asset Sale or Casualty Event that
       resulted in an increase to Consolidated Net Income for such period and not in excess of the
       amount of such increase and (iv) the amount of any voluntary prepayment or buybacks of
       First-Out Loans, but excluding (x) all other prepayments of Term Loans or the Second Lien
       Facility, (y) all prepayments in respect of any revolving credit facility, except to the extent
       there is an equivalent permanent reduction in commitments thereunder and (z) payments
                                            35
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 319 of 1503



       on any Subordinated Indebtedness, except in each case to the extent permitted to be paid
       pursuant to Section 7.05) made during such period, in each case, except to the extent
       financed with the proceeds of Funded Debt of the Borrower or any Restricted Subsidiary
       (unless such Indebtedness has been repaid) or the proceeds from any Specified Equity
       Contributions,

                (d)      increases in Consolidated Working Capital (except as a result of the
       reclassification of items from short-term to long-term or vice versa) for such period,

               (e)      cash payments by the Borrower and the Restricted Subsidiaries during
       such period in respect of long-term liabilities of the Borrower and the Restricted
       Subsidiaries (other than Indebtedness) to the extent such payments are not expensed during
       such period or are not deducted in calculating Consolidated Net Income,

               (f)      without duplication of amounts deducted pursuant to clauses (h) and (i)
       below in prior fiscal years, the amount of cash consideration paid by the Borrower and the
       Restricted Subsidiaries (on a consolidated basis) in connection with investments (other than
       intercompany Investments among Holdings and the Restricted Subsidiaries (including the
       Borrower), Investments in Cash Equivalents or money market instruments in the ordinary
       course of business) made during such period (including investments constituting Permitted
       Investments and investments or made pursuant to Section 7.05), except to the extent such
       investments were financed with the proceeds of Funded Debt of the Borrower or any
       Restricted Subsidiary (unless such Indebtedness has been repaid) and the proceeds from
       any Specified Equity Contribution,

               (g)     the amount of Restricted Payments paid in cash during such period (other
       than Restricted Payments made pursuant to Section 7.05(b)(4),(11) and (19)), except to the
       extent such Restricted Payments were financed with the proceeds of Funded Debt of the
       Borrower or any Restricted Subsidiary (unless such Indebtedness has been repaid) or the
       proceeds from any Specified Equity Contribution,

               (h)     the aggregate amount of expenditures (to the extent not funded with the
       proceeds of Funded Debt (unless such Indebtedness has been repaid and cannot be
       reborrowed) or the proceeds from any Specified Equity Contribution) actually made by
       the Borrower and the Restricted Subsidiaries in cash during such period (including
       expenditures for the payment of financing fees) to the extent that such expenditures are
       not expensed during such period or are not deducted in calculating Consolidated Net
       Income,

                (i)      the aggregate amount of any premium, make-whole or penalty payments
       actually paid in cash by Holdings, the Borrower and the Restricted Subsidiaries during such
       period that are made in connection with any prepayment or redemption of Indebtedness to
       the extent such payments are not expensed during such period or are not deducted in
       calculating Consolidated Net Income and such payments reduced Excess Cash Flow
       pursuant to clause (2)(c) above or reduced the mandatory prepayment required by Section
       2.05(2)(a),

               (j)     [reserved],

               (k)     the amount of cash taxes (including penalties and interest) paid or tax
       reserves set aside or payable (without duplication) in such period plus the amount of
                                           36
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 320 of 1503



                 distributions with respect to taxes made in such period under Section 7.05(b)(14) to the
                 extent they exceed the amount of tax expense deducted in determining Consolidated Net
                 Income for such period,

                          (l)     cash expenditures in respect of Hedging Obligations during such fiscal
                 year to the extent not deducted in arriving at such Consolidated Net Income, and

                          (m)     any fees, expenses or charges incurred during such period (including the
                 Transaction Expenses), or any amortization thereof for such period, in connection with any
                 acquisition, investment, disposition, incurrence or repayment of Indebtedness, issuance of
                 Equity Interests, refinancing transaction or amendment or modification of any debt
                 instrument (including any amendment or other modification of this Agreement, the other
                 Loan Documents and related documents, any Second Lien Loan Documents and any ABL
                 Loan Documents) and including, in each case, any such transaction consummated prior to
                 the Closing Date and any such transaction undertaken but not completed, and any charges
                 or non-recurring merger costs incurred during such period as a result of any such
                 transaction, in each case whether or not successful.

        “Excess Cash Flow Period” means (i) the three fiscal quarter period beginning May 1, 2021 and
ending January 29, 2022 and (ii) each fiscal year of the Borrower ending thereafter.

         “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the SEC promulgated thereunder.

        “Exchange First-Out Loan Commitment” means, with respect to each First-Out Lender, the
commitment of such First-Out Lender to convert Prepetition First Lien Term Loans into, and be deemed to
make, First-Out Loans in an aggregate amount not to exceed the amount set forth on Schedule III to the
Second Amendment2.01 opposite such First-Out Lender’s name under the heading “Exchange First-Out
Loan Commitment”. The aggregate amount of Exchange First-Out Loan Commitments on the Closing
Date is $75,000,000. Once converted and deemed made, the Exchange First-Out Loan Commitments shall
be reduced to zero and terminated.

       “Exchange First-Out Loans” means the Term Loans made (or deemed made) by the applicable
Second Amendment Exchanging Lenders on the Closing Date pursuant to Section 2.01(3)(a).

         “Excluded Accounts” means any Deposit Account of any Loan Party or Restricted Subsidiary (and
all cash, Cash Equivalents and other securities or investments credited thereto or deposited therein): (1) that
does not have an individual daily balance in excess of $500,000, or in the aggregate with each other account
described in this clause (1), in excess of $5,000,000; (2) the balance of which is swept at the end of each
Business Day into a Deposit Account subject to a Deposit Account Control Agreement (as defined in the
ABL Facility), so long as such daily sweep is not terminated or modified (other than to provide that the
balance in such Deposit Account is swept into another Deposit Account subject to a Deposit Account
Control Agreement (as defined in the ABL Facility)) without the consent of the ABL Facility
Administrative Agent; (3) that is a Trust Account or Specified Segregated Account (as defined in the ABL
Facility); (4) [reserved]; (5) any Deposit Account that constitutes a disbursement account of the Borrower
or any Restricted Subsidiary the balance of which consists solely of proceeds of Indebtedness, including
the proceeds of the loans under the ABL Facility; provided that in the case of the proceeds of the loans
under the ABL Facility, the aggregate amount that may be maintained in an Excluded Account described
in this clause (5) shall not exceed $50.0 million at any one time; or (6) to the extent that it is cash collateral
for letters of credit (other than Letters of Credit (as defined in the ABL Facility)) to the extent permitted
hereunder.
                                                       37
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 321 of 1503



         “Excluded Assets” means (i) any Owned Real Property or Leased Real Property, in each case
subject to a Specified Sale-Leaseback Transaction and Leased Real Property (a) where the consent or other
affirmative action of the applicable landlord is required for Borrower or the applicable Subsidiary to grant
a Mortgage, perfect the security interest granted thereby, or otherwise comply with the Collateral and
Guarantee Requirement and such consent cannot be obtained after the Borrower or the applicable
Subsidiary’s use of commercially reasonable efforts to do so (which commercially reasonable efforts, for
the avoidance of doubt, shall not require the Borrower or applicable Subsidiary to amend or otherwise
modify any of the existing terms or conditions of any agreement with any landlord or pay additional
economics to any landlord) or (b) no legal description for the parcel or store leased by the Borrower or the
Restricted Subsidiary was provided by such landlord pursuant to the ground lease thereto, (ii) pledges and
security interests prohibited by applicable Law (including any legally effective requirement to obtain the
consent of any Governmental Authority) and any governmental licenses or state or local franchises, charters
or authorizations, to the extent a security interest in any such licenses, franchise, charter or authorization
would be prohibited or restricted thereby (including any legally effective prohibition or restriction), (iii)
Margin Stock, (iv) cash and Cash Equivalents on deposit in Excluded Accounts, (v) any lease, license or
other agreements, or any property subject to a purchase money security interest, Capitalized Lease
Obligation or similar arrangements, in each case to the extent permitted under the Loan Documents, to the
extent that a pledge thereof or a security interest therein would violate or invalidate such lease, license or
agreement, purchase money, Capitalized Lease Obligations or similar arrangement, or create a right of
termination in favor of any other party thereto (other than a Borrower or a Guarantor) after giving effect to
the applicable anti-assignment clauses of the Uniform Commercial Code and applicable Laws, other than
the proceeds and receivables thereof the assignment of which is expressly deemed effective under
applicable Laws notwithstanding such prohibition, (vi) assets for which a pledge thereof or a security
interest therein would result in a material adverse tax consequence as determined by the Borrower and
consented to by the Required Lenders (which consent shall not be unreasonably withheld, conditioned, or
delayed), (vii) assets for which the Required Lenders and the Borrower have determined in their reasonable
judgment and agree in writing that the cost of creating or perfecting such pledges or security interests therein
would be excessive in view of the benefits to be obtained by the Lenders therefrom, (viii) any intent-to-use
trademark application in the United States prior to the filing of a “Statement of Use” or “Amendment to
Allege Use” with respect thereto with the United States Patent and Trademark Office and (ix) Excluded
Equity.

         “Excluded Contribution” means net cash proceeds or the fair market value of marketable
securities or the fair market value of Qualified Proceeds received by the Borrower from:

                 (1)     contributions to its common equity capital;

                (2)     dividends, distributions, fees and other payments from any joint ventures that are
        not Restricted Subsidiaries; and

                (3)     the sale (other than to a Restricted Subsidiary of the Borrower or to any
        management equity plan or stock option plan or any other management or employee benefit plan
        or agreement of the Borrower) of Capital Stock (other than Disqualified Stock and Designated
        Preferred Stock) of the Borrower;

in each case designated as Excluded Contributions pursuant to an Officer’s Certificate.

        “Excluded Equity” means Equity Interests (i) [reserved], (ii) [reserved], (iii) [reserved], (iv) of
any Subsidiary with respect to which the Required Lenders and the Borrower have determined in their
reasonable judgment and agreed in writing that the costs of providing a pledge of such Equity Interests or
perfection thereof is excessive in view of the benefits to be obtained by the Secured Parties therefrom, (v) of
                                                      38
        Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 322 of 1503



any captive insurance companies, not-for-profit Subsidiaries, special purpose entities (including any
Securitization Subsidiary), (vi) to the extent prohibited by, or creating an enforceable right of termination
in favor of any other party thereto (other than Holdings, the Borrower or any wholly owned Restricted
Subsidiary of the Borrower), under the terms of any applicable Organizational Documents, joint venture
agreement or shareholders’ agreement, equity interests in any person other than wholly-owned Restricted
Subsidiaries; and (vii) of any Foreign Subsidiary the pledge of which is prohibited by applicable Laws or
which would reasonably be expected to result in a violation or breach of, or conflict with, fiduciary duties
of such Subsidiary’s officers, directors or managers or to the extent that the grant or perfection of a security
interest in such Voting Stock would reasonably be expected to result in material adverse tax consequences
to any Loan Party, as determined by the Borrower in good faith with the consent of the Required Lenders
(which consent shall not be unreasonably withheld, conditioned, or delayed).

         “Excluded Subsidiaries” means all of the following and “Excluded Subsidiary” means any of
them:

                 (1)    any Subsidiary that is a bona fide joint venture with Persons other than Affiliates
         of the Borrower entered into in the ordinary course of business or a Subsidiary of such bona fide
         joint venture,

                 (2)      any Foreign Subsidiary,

                 (3)      any CFC Holdco,

                (4)      any Domestic Subsidiary that is a Subsidiary of any (i) Foreign Subsidiary, (ii)
         CFC or (iii) CFC Holdco,

                  (5)      any Subsidiary (including any regulated entity that is subject to net worth or net
         capital or similar capital and surplus restrictions) that is prohibited or restricted by applicable Law,
         accounting policies or by Contractual Obligation existing on the Closing Date (or, with respect to
         any Subsidiary acquired by the Borrower or a Restricted Subsidiary after the Closing Date (and so
         long as such Contractual Obligation was not incurred in contemplation of such acquisition), on the
         date such Subsidiary is so acquired) from providing a Guaranty, or if such Guaranty would require
         governmental (including regulatory) or third party (other than a Loan Party) consent, approval,
         license or authorization, unless such consent, approval, license or authorization has been received,
         or is received after commercially reasonable efforts to obtain the same, which efforts may be
         requested by the Administrative Agent or the Required Lenders,

                  (6)     any special purpose securitization vehicle (or similar entity) or any Securitization
         Subsidiary, to the extent formed for the purpose of consummating a Qualified Securitization
         Facility permitted hereunder,

                 (7)      [reserved],

                 (8)      any Subsidiary that is not a Material Subsidiary,

                 (9)    any Subsidiary with respect to which, in the reasonable judgment of the Required
         Lenders and the Borrower, the burden or cost (including any adverse tax consequences) of
         providing the Guaranty is excessive in relation to the benefits to be obtained by the Lenders
         therefrom,

                 (10)     [reserved], and

                                                       39
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 323 of 1503



                   (11)   any Unrestricted Subsidiary.

         “Excluded Swap Obligation” means, with respect to any Loan Party, any obligation (a “Swap
Obligation”) to pay or perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act, if, and to the extent that, all or a
portion of the guarantee of such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal or unlawful under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 2.07 of the Guaranty and any other “keepwell, support or other
agreement” for the benefit of such Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act) at the time the Guaranty of such Loan Party, or a grant by such Loan Party of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security interest becomes illegal.

        “Excluded Taxes” means, with respect to each Agent and each Lender,

                  (1)     any tax on such Agent or Lender’s net income or profits (or franchise tax in lieu of
        such tax on net income or profits) imposed by a jurisdiction as a result of such Agent or Lender
        being organized or having its principal office or applicable Lending Office located in such
        jurisdiction or as a result of any other present or former connection between such Agent or Lender
        and the jurisdiction (including as a result of such Agent or Lender carrying on a trade or business,
        having a permanent establishment or being a resident for tax purposes in such jurisdiction, other
        than a connection arising solely from such Agent or Lender having executed, delivered, enforced,
        become a party to, performed its obligations under, received payments under, received or perfected
        a security interest under, engaged in any other transaction pursuant to, or sold or assigned an interest
        in, any Loan or Loan Document),

               (2)     any branch profits tax under Section 884(a) of the Code, or any similar tax,
        imposed by any other jurisdiction described in clause (1),

                 (3)     other than with respect to any Lender that becomes a party hereto pursuant to the
        Borrower’s request under Section 3.07, any U.S. federal withholding tax that is imposed on
        amounts payable with respect to an applicable interest in a Loan or Commitment to a Lender
        pursuant to a Law in effect at the time such Lender acquires such interest (or designates a new
        Lending Office) (or where the Lender is a partnership for U.S. federal income tax purposes,
        pursuant to a law in effect on the later of the date on which such Lender becomes a party hereto or
        the date on which the affected partner becomes a partner of such Lender or designates a new
        Lending Office), except, in the case of a Lender or partner that designates a new Lending Office or
        is an assignee, to the extent that such Lender or partner (or its assignor, if any) was entitled,
        immediately prior to the time of designation of a new Lending Office (or assignment), to receive
        additional amounts from a Loan Party with respect to such U.S. federal withholding tax pursuant
        to Section 3.01,

                   (4)    any withholding tax attributable to a Lender’s failure to comply with Section
        3.01(3),

                   (5)    any tax imposed under FATCA and


                                                      40
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 324 of 1503



                (6)      any interest, additions to taxes and penalties with respect to any taxes described in
        clauses (1) through (5) of this definition.

        “Existing Credit Agreement” means that certain Credit Agreement, dated as of October 22,
2014, by and among Belk, certain affiliates of Belk, the lenders from time to time party thereto, the agents
party thereto and Wells Fargo Bank, National Association, as administrative agent, as amended, restated,
supplemented or otherwise modified prior to the Closing Date.

         “Existing Mortgaged Property” means each Real Property set forth on Schedule 1.01(2) annexed
hereto that, as of the Closing Date, is subject to a Mortgage in favor of the Collateral Agent.

        “Extended Commitments” means the Term Loan Commitments held by an Extending Lender.

        “Extended Loans” means the Term Loans made pursuant to Extended Commitments.

        “Extending Lender” means each Lender accepting an Extension Offer.

        “Extension” has the meaning specified in Section 2.16(1).

        “Extension Amendment” has the meaning specified in Section 2.16(2).

        “Extension Offer” has the meaning specified in Section 2.16(1).

        “Facilities” means the First-Out Loans, the Second-Out Loans, any Extended Loans, any
Refinancing Term Loans or any Replacement Loans, as the context may require, and “Facility” means any
of them.

           “fair market value ” means, with respect to any asset or liability, the fair market value of such asset
or liability as determined by the Borrower in good faith.

       “FATCA” means Sections 1471 through 1474 of the Code as in effect on the date hereof or any
amended or successor version thereof that is substantively comparable and not materially more onerous to
comply with (and, in each case, any regulations promulgated thereunder or official interpretations thereof),
and any agreements entered into pursuant to Section 1471(b)(1) of the Code, and any intergovernmental
agreements (together with any laws, rules, or practices implementing such agreements).

        “FCPA” has the meaning specified in Section 5.17.

         “Federal Funds Rate ” means, for any day, the rate per annum equal to the weighted average of
the rates on overnight federal funds transactions with members of the Federal Reserve System, as published
by the Federal Reserve Bank on the Business Day next succeeding such day; provided that (a) if such day
is not a Business Day, the Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day and (b) if no such rate
is so published on such next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%) quoted to the
Administrative Agent by three (3) federal funds brokers on such day on such transactions as determined by
the Administrative Agent.

        “Financial Officer” means, with respect to a Person, the chief financial officer, accounting officer,
treasurer, controller or other senior financial or accounting officer of such Person, as appropriate.


                                                       41
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 325 of 1503



        “First Lien Net Leverage Ratio” means, with respect to any Test Period, the ratio of (a)
Consolidated First Lien Debt outstanding the last day of such Test Period to (b) Adjusted EBITDA of the
Borrower and its Restricted Subsidiaries for such Test Period, in each case calculated on a pro forma basis
with such pro forma adjustments as are appropriate and consistent with Section 1.07.

      “First-Out Loan Commitments” means, collectively, the New Money First-Out Loan
Commitment and the Exchange First-Out Loan Commitment.

        “First-Out Lenders” means the Lenders holding First-Out Loans or First-Out Loan Commitments.

        “First-Out Loans” means the New Money First-Out Loans and the Exchange First-Out Loans.

        “Flood Hazard Property” has the meaning specified in Section 6.07(2).

        “Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act of 1968 as now
or hereafter in effect or any successor statute thereto, (ii) the Flood Disaster Protection Act of 1973 as now
or hereafter in effect or any successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto.

        “Flood Insurance Requirements” has the meaning specified in Section 6.07(2).

        “floor” means, with respect to any reference rate of interest, any fixed minimum amount specified
for such rate.

        “Foreign Asset Sale ” has the meaning specified in Section 2.05(2)(h).

        “Foreign Casualty Event” has the meaning specified in Section 2.05(2)(h).

        “Foreign Lender” means a Lender that is not a United States person within the meaning of Section
7701(a)(30) of the Code.

        “Foreign Plan” means any material employee benefit plan, program or agreement maintained or
contributed to by, or entered into with, the Borrower or any Subsidiary of the Borrower with respect to
employees employed outside the United States (other than benefit plans, programs or agreements that are
mandated by applicable Laws).

        “Foreign Sale -Leaseback” has the meaning specified in Section 2.05(2)(h).

        “Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the Borrower that is
not a Domestic Subsidiary.

        “Fund” means any Person (other than a natural person) that is primarily engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its activities.

       “Funded Debt” means all Indebtedness of the Borrower and the Restricted Subsidiaries for
borrowed money that matures more than one year from the date of its creation or matures within one year
from such date that is renewable or extendable, at the option of such Person, to a date more than one year
from such date or arises under a revolving credit or similar agreement that obligates the lender or lenders


                                                     42
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 326 of 1503



to extend credit during a period of more than one year from such date, including Indebtedness in respect of
the Loans.

         “GAAP” means generally accepted accounting principles in the United States of America set forth
in the opinions and pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial Accounting Standards
Board or in such other statements by such other entity as have been approved by a significant segment of
the accounting profession, as in effect from time to time. At any time after the Closing Date, the Borrower
may elect to apply IFRS accounting principles in lieu of GAAP and, upon any such election, references
herein to GAAP will thereafter be construed to mean IFRS (except as otherwise provided in this
Agreement); provided, however, that any such election, once made, will be irrevocable; provided further
that any calculation or determination in this Agreement that requires the application of GAAP for periods
that include fiscal quarters ended prior to the Borrower’s election to apply IFRS will remain as previous ly
calculated or determined in accordance with GAAP. The Borrower will give notice of any such election
made in accordance with this definition to the Administrative Agent. Notwithstanding any other provision
contained herein the amount of any Indebtedness under GAAP with respect to Capitalized Lease
Obligations and Attributable Indebtedness shall be determined in accordance with the definition of
Capitalized Lease Obligations and Attributable Indebtedness, respectively.

        Notwithstanding the foregoing, if at any time any change occurring after the Closing Date in GAAP
(or IFRS) or in the application thereof on the computation of any financial ratio or financial requirement,
or compliance with any covenant, set forth in any Loan Document, and the Borrower shall so request
(regardless of whether any such request is given before or after such change), the Lenders and the Borrower
will negotiate in good faith to amend (subject to the approval of the Required Lenders) such ratio,
requirement or covenant to preserve the original intent thereof in light of such change in GAAP (or IFRS);
provided further that until so amended, (a) such ratio, requirement or covenant shall continue to be
computed in accordance with GAAP (or IFRS) prior to such change therein and (b) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and other documents required
under this Agreement which include a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP (or IFRS).

        “Governmental Authority” means the government of the United States or any other nation, or of
any political subdivision thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government (including any supra-
national bodies such as the European Union or the European Central Bank).

        “Granting Lender” has the meaning specified in Section 10.07(g).

         “guarantee” means a guarantee (other than by endorsement of negotiable instruments for
collection in the ordinary course of business or consistent with industry practice), direct or indirect, in any
manner (including letters of credit and reimbursement agreements in respect thereof), of all or any part of
any Indebtedness or other obligations.

         “Guarantee” means, as to any Person, without duplication, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of guaranteeing any Indebtedness or
other monetary obligation payable or performable by another Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of) such Indebtedness or other
monetary obligation, (ii) to purchase or lease property, securities or services for the purpose of assuring the
obligee in respect of such Indebtedness or other monetary obligation of the payment or performance of such
                                                      43
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 327 of 1503



Indebtedness or other monetary obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other monetary obligation or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such Indebtedness or other monetary
obligation of the payment or performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part) or (b) any Lien on any assets of such Person securing any Indebtedness or other
monetary obligation of any other Person, whether or not such Indebtedness or other monetary obligation is
assumed by such Person (or any right, contingent or otherwise, of any holder of such Indebtedness to obtain
any such Lien); provided that the term “Guarantee” shall not include endorsements for collection or deposit,
in either case in the ordinary course of business, or customary and reasonable indemnity obligations in
effect on the Closing Date or entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to Indebtedness). The amount of
any Guarantee shall be deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a corresponding meaning.

         “Guarantor” has the meaning specified in clause (2) of the definition of “Collateral and Guarantee
Requirement.” For avoidance of doubt, the Borrower may, in its sole discretion, cause any domestic Parent
Company or Restricted Subsidiary that is not required to be a Guarantor to Guarantee the Obligations by
causing such Parent Company or Restricted Subsidiary to execute a joinder to the Guaranty (substantially
in the form provided therein or as the Administrative Agent, the Required Lenders, the Borrower and such
Guarantor may otherwise agree), and any such Parent Company or Restricted Subsidiary shall be a
Guarantor hereunder for all purposes.

        “Guaranty” means (a) the Guarantee of the Obligations by the Guarantors substantially in the form
of Exhibit E, (b) each other Guarantee and Guarantee supplement delivered pursuant to Section 6.11 and
(c) each other Guarantee and Guarantee supplement delivered by any Parent Company or Restricted
Subsidiary pursuant to the second sentence of the definition of “Guarantor”.

        “Hazardous Materials” means all explosive or radioactive substances or wastes, and all other
hazardous or toxic substances or wastes, pollutants and contaminants and chemicals in any form, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials, polychlorinated biphenyls, or
radon gas and infectious or medical wastes, to the extent any of the foregoing are regulated pursuant to, or
can form the basis for liability under, any Environmental Law.

         “Hedge Agreement” means (a) any and all rate swap transactions, basis swaps, credit derivative
transactions, forward rate transactions, commodity swaps, commodity options, forward commodity
contracts, equity or equity index swaps or options, bond or bond price or bond index swaps or options or
forward bond or forward bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot contracts or any other similar
transactions or any combination of any of the foregoing (including any options to enter into any of the
foregoing), whether or not any such transaction is governed by or subject to any master agreement, and (b)
any and all transactions of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master Agreement or any other master
agreement (any such master agreement, together with any related schedules, a “Master Agreement”),
including any such obligations or liabilities under any Master Agreement.


                                                    44
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 328 of 1503



         “Hedge Bank” means any Person party to a Hedge Agreement that is an Agent, a Lender, or an
Affiliate of any of the foregoing on the Closing Date or at the time it enters into such Hedge Agreement, in
its capacity as a party thereto, whether or not such Person subsequently ceases to be an Agent, a Lender or
an Affiliate of any of the foregoing.

       “Hedging Obligations” means, with respect to any Person, the obligations of such Person under
any Hedge Agreement.

        “Holdings” has the meaning specified in the introductory paragraph to this Agreement.

        “Identified Participating Lenders ” has the meaning specified in Section 2.05(1)(e)(C)(3).

        “Identified Qualifying Lenders” has the meaning specified in Section 2.05(1)(e)(D)(3).

         “IFRS” means international financial reporting standards and interpretations issued by the
International Accounting Standards Board or any successor thereto (or the Financial Accounting Standards
Board, the Accounting Principles Board of the American Institute of Certified Public Accountants or any
successor to either such Board, or the SEC, as the case may be), as in effect from time to time.

         “Immediate Family Members” means with respect to any individual, such individual’s child,
stepchild, grandchild or more remote descendant, parent, stepparent, grandparent, spouse, former spouse,
qualified domestic partner, sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law
(including, in each case, adoptive relationships) and any trust, partnership or other bona fide estate-planning
vehicle the only beneficiaries of which are any of the foregoing individuals or any private foundation or
fund that is controlled by any of the foregoing individuals or any donor-advised fund of which any such
individual is the donor.

        “Incremental Amounts” has the meaning specified in clause (1) of the definition of Refinancing
Indebtedness.

        “Indebtedness” means, with respect to any Person, without duplication:

                (1)     any indebtedness (including principal and premium) of such Person, whether or
        not contingent:

                         (a)      in respect of borrowed money;

                          (b)     evidenced by bonds, notes, debentures or similar instruments or letters of
                 credit or bankers’ acceptances (or, without duplication, reimbursement agreements in
                 respect thereof);

                          (c)       representing the balance deferred and unpaid of the purchase price of any
                 property (including Capitalized Lease Obligations) due more than twelve months after such
                 property is acquired, except (i) any such balance that constitutes an obligation in respect of
                 a commercial letter of credit, a trade payable or similar obligation to a trade creditor, in
                 each case accrued in the ordinary course of business or consistent with industry practice,
                 (ii) any earn-out obligations until such obligation is reflected as a liability on the balance
                 sheet (excluding any footnotes thereto) of such Person in accordance with GAAP and is
                 not paid within 60 days after becoming due and payable and (iii) accruals for payroll and
                 other liabilities accrued in the ordinary course of business; or


                                                      45
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 329 of 1503



                         (d)      representing the net obligations under any Hedging Obligations;

                 (2)      to the extent not otherwise included, any obligation by such Person to be liable for,
        or to pay, as obligor, guarantor or otherwise, on the obligations of the type referred to in clause (1)
        of a third Person (whether or not such items would appear upon the balance sheet of such obligor
        or guarantor), other than by endorsement of negotiable instruments for collection in the ordinary
        course of business or consistent with industry practice; and

                 (3)     to the extent not otherwise included, the obligations of the type referred to in clause
        (1) of a third Person secured by a Lien on any asset owned by such first Person, whether or not
        such Indebtedness is assumed by such first Person; provided that the amount of such Indebtedness
        will be the lesser of (i) the fair market value of such asset at such date of determination and (ii) the
        amount of such Indebtedness of such other Person; provided that notwithstanding the foregoing,
        Indebtedness will be deemed not to include:

                        (i)      Contingent Obligations incurred in the ordinary course of business or
                consistent with industry practice,

                         (ii)   reimbursement obligations under commercial letters of credit (provided
                that unreimbursed amounts under letters of credit will be counted as Indebtedness three (3)
                Business Days after such amount is drawn),

                        (iii)   obligations under or in respect of Qualified Securitization Facilities that
                are non-recourse to the Loan Parties other than any Securitization Repurchase Obligation,

                         (iv)     accrued expenses,

                         (v)      deferred or prepaid revenues, and

                       (vi)   asset retirement obligations and obligations in respect of reclamation and
                workers compensation (including pensions and retiree medical care);

provided further that Indebtedness will be calculated without giving effect to the effects of Accounting
Standards Codification Topic No. 815, Derivatives and Hedging, and related interpretations to the extent
such effects would otherwise increase or decrease an amount of Indebtedness for any purpose under this
Agreement as a result of accounting for any embedded derivatives created by the terms of such
Indebtedness.

        “Indemnified Liabilities” has the meaning specified in Section 10.05.

        “Indemnitees” has the meaning specified in Section 10.05.

        “Independent Assets or Operations ” means, with respect to any Parent Company, that Parent
Company’s total assets, revenues, income from continuing operations before income taxes and cash flows
from operating activities (excluding in each case amounts related to its investment in the Borrower and the
Restricted Subsidiaries), determined in accordance with GAAP and as shown on the most recent balance
sheet of such Parent Company, is more than 3.0% of such Parent Company’s corresponding consolidated
amount.

        “Information” has the meaning specified in Section 10.09.


                                                      46
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 330 of 1503



      “Intellectual Property Security Agreements” has the meaning specified in the Security
Agreement.

        “Intercompany Subordination Agreement” means the Intercompany Subordination Agreement,
dated as of the Closing Date, substantially in the form of Exhibit Q executed by the Borrower and each
Restricted Subsidiary that is party thereto.

        “Intercreditor Provisions” means the terms set forth on Annex I hereto.

         “Interest Payment Date ” means, (a) as to any Loan of any Class other than a Base Rate Loan or
a Second-Out Loan, the last day of each Interest Period applicable to such Loan and the applicable Maturity
Date of the Loans of such Class; provided that if any Interest Period for a Eurodollar Rate Loan exceeds
three months, the respective dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan of any Class or any Second-Out
Loan, the first Business Day of each February, May, August and November and the applicable Maturity
Date of the Loans of such Class.

        “Interest Period” means, (a) as to each Eurodollar Rate Loan, the period commencing on the date
such Eurodollar Rate Loan is disbursed or converted to or continued as a Eurodollar Rate Loan and ending
on the date one, two or three thereafter, or to the extent consented to by each applicable Lender, twelve
months (or such period of less than one month as may be consented to by each applicable Lender), as
selected by the Borrower in its Committed Loan Notice; provided that:

                 (1)    any Interest Period that would otherwise end on a day that is not a Business Day
        shall be extended to the next succeeding Business Day unless such Business Day falls in another
        calendar month, in which case such Interest Period shall end on the immediately preceding Business
        Day;

                 (2)     any Interest Period (other than an Interest Period having a duration of less than one
        month) that begins on the last Business Day of a calendar month (or on a day for which there is no
        numerically corresponding day in the calendar month at the end of such Interest Period) shall end
        on the last Business Day of the calendar month at the end of such Interest Period; and

               (3)      no Interest Period shall extend beyond the applicable Maturity Date for the Class
        of Loans of which such Eurodollar Rate Loan is a part; and

                (b)     as to each Base Rate Loan and each Second-Out Loan, (i) the period commencing
                on the Closing Date and ending on the first Interest Payment Date after the Closing Date
                and (ii) thereafter, each period commencing on the first day following each Interest
                Payment Date and ending on the immediately succeeding Interest Payment Date.

        “Investment Grade Rating” means a rating equal to or higher than Baa3 (or the equivalent) by
Moody’s or BBB- (or the equivalent) by S&P, or an equivalent rating by any other Rating Agency selected
by the Borrower.

        “Investment Grade Securities” means:

               (1)     securities issued or directly and fully guaranteed or insured by the United States
        government or any agency or instrumentality thereof (other than Cash Equivalents);



                                                     47
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 331 of 1503



                (2)      debt securities or debt instruments with an Investment Grade Rating, but excluding
        any debt securities or debt instruments constituting loans or advances among the Borrower and its
        Subsidiaries;

                (3)      investments in any fund that invests at least 95% of its assets in investments of the
        type described in clauses (1) and (2) which fund may also hold immaterial amounts of cash pending
        investment or distribution; and

                 (4)      corresponding instruments in countries other than the United States customarily
        utilized for high quality investments.

         “Investments” means, with respect to any Person, all investments by such Person in other Persons
(including Affiliates) in the form of loans (including guarantees), advances or capital contributions
(excluding accounts receivable, credit card and debit card receivables, trade credit, advances to customers,
commission, travel and similar advances to employees, directors, officers, members of management,
manufacturers and consultants, in each case made in the ordinary course of business or consistent with
industry practice), purchases or other acquisitions for consideration of Indebtedness, Equity Interests or
other securities issued by any other Person. For purposes of the definition of “Unrestricted Subsidiary” and
Section 7.05,

                 (1)      “Investments” will include the portion (proportionate to the Borrower’s Equity
        Interest in such Subsidiary) of the fair market value of the net assets of a Subsidiary of the Borrower
        at the time that such Subsidiary is designated an Unrestricted Subsidiary; provided that upon a
        redesignation of such Subsidiary as a Restricted Subsidiary, the Borrower will be deemed to
        continue to have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if positive)
        equal to:

                                (a)     the Borrower’s “Investment” in such Subsidiary at the time of
                such redesignation; minus

                                (b)      the portion (proportionate to the Borrower’s Equity Interest in
                such Subsidiary) of the fair market value of the net assets of such Subsidiary at the time
                of such redesignation; and

                (2)      any property transferred to or from an Unrestricted Subsidiary will be valued at its
        fair market value at the time of such transfer.

        The amount of any Investment outstanding at any time will be the original cost of such Investment,
reduced by any dividend, distribution, interest payment, return of capital, repayment or other amount
received in cash by the Borrower or a Restricted Subsidiary in respect of such Investment.

        “Investors” means the Sponsor.

        “IP Rights” has the meaning specified in Section 5.15.

        “IRS” means Internal Revenue Service of the United States.

        “Judgment Currency” has the meaning specified in Section 10.26.

        “Junior Debt” has the meaning specified in Section 7.05(a)(C).


                                                     48
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 332 of 1503



         “KKR” means KKR Credit Advisors (US) LLC and any of its respective Affiliates and funds or
partnerships managed or advised by it or any of its respective Affiliates but not including, however, any
portfolio company of any of the foregoing.

         “Landlord Consent and Estoppel” means with respect to any Leased Real Property, a letter,
certificate or other instrument in writing from the lessor under the related lease, reasonably satisfactory in
form and substance to the Collateral Agent and the Required Lenders, pursuant to which such lessor agrees,
for the benefit of Collateral Agent, (i) that without any further consent of such lessor or any further action
on the part of the Loan Party holding such Leased Real Property, such Leased Real Property may be
encumbered pursuant to a Mortgage and may be assigned to the purchaser at a foreclosure sale or in a
transfer in lieu of such a sale (and to a subsequent third party assignee if Collateral Agent or its designee so
acquires such Leased Real Property), (ii) that such lessor shall not terminate such lease as a result of a
default by such Loan Party thereunder without first giving Collateral Agent written notice of such default
and at least 60 days (or, if such default cannot reasonably be cured by Collateral Agent or the Required
Lenders within such period, such longer period as may reasonably be required) to cure such default and (iii)
to such other matters relating to such Leased Real Property as Collateral Agent or the Required Lenders
may reasonably request.

         “Latest Maturity Date ” means, at any date of determination, the latest maturity or expiration date
applicable to any Loan or Commitment hereunder at such time, including the latest maturity or expiration
date of any First-Out Loan, Second-Out Loan, Refinancing Term Loan, Replacement Loan or any Extended
Loan, in each case as extended in accordance with this Agreement from time to time.

         “Laws” means, collectively, all international, foreign, federal, state and local laws (including
common law), statutes, treaties, rules, legally enforceable guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities and executive orders, including the legally binding
interpretation or administration thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative orders, directed duties, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

       “Leased Real Property” means any real property located in the United States and ground leased
by any Loan Party, or in which Loan Party acquires a ground leasehold interest after the Closing Date;
provided that for the avoidance of doubt, Leased Real Property will not include any Excluded Assets.

        “Legal Holiday” means Saturday, Sunday or a day on which commercial banking institutions are
not required to be open in the State of New York or at the place of payment.

        “Lender” has the meaning specified in the introductory paragraph to this Agreement and their
respective successors and assigns as permitted hereunder, each of which is referred to herein as a “Lender.”
For the avoidance of doubt, each Additional Lender is a Lender to the extent any such Person has executed
and delivered a Refinancing Amendment or an amendment in respect of Replacement Loans, as the case
may be, and to the extent such Refinancing Amendment or amendment in respect of Replacement Loans
shall have become effective in accordance with the terms hereof and thereof, and each Extending Lender
shall continue to be a Lender. As of the Closing Date, Schedule 2.01(1) sets forth the name of each First-
Out Lender and Schedule 2.01(2) sets forth the name of each Second-Out Lender.

        “Lending Office ” means, as to any Lender, the office or offices of such Lender described as such
in such Lender’s Administrative Questionnaire, or such other office or offices as a Lender may from time
to time notify the Borrower and the Administrative Agent.

        “LIBOR” has the meaning specified in the definition of “Eurodollar Rate.”
                                                      49
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 333 of 1503



         “Lien” means, with respect to any asset, any mortgage, lien (statutory or otherwise), pledge,
hypothecation, charge, security interest or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any conditional sale or other title
retention agreement, any lease in the nature thereof, any option or other agreement to sell or give a security
interest and any authorized filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction; provided that in no event will an operating
lease be deemed to constitute a Lien.

        “Limited Condition Acquisition” means any investment permitted hereunder by the Borrower or
one or more of its Restricted Subsidiaries whose consummation is not conditioned on the availability of, or
on obtaining, third-party financing.

         “Liquidity” means, at any date of determination, (a) the aggregate amount of cash and Cash
Equivalents included in the cash accounts that would be listed on the consolidated balance sheet delivered
pursuant to Section 6.01 to the extent such cash is not classified as “restricted” for financial statement
purposes (unless so classified solely because of any provision under the Loan Documents or the ABL
Facility Documents because they are subject to a Lien securing the Obligations or the ABL Obligations and
without duplication of any cash and Cash Equivalents otherwise increasing the amount of ABL
Commitments available to be utilized under the ABL Credit Agreement and excluding any cash and Cash
Equivalents in store deposit accounts), plus (b) any Excess Availability (as defined in the ABL Credit
Agreement) (excluding (i) any amount of the Excess Availability that, if drawn, would trigger a breach of
Section 7.10 of the ABL Credit Agreement) and (ii) to the extent not already reflected in the Excess
Availability, any Reserves (as defined in the ABL Credit Agreement) or other actual deductions from the
Borrowing Base as of such date that are not reflected in the most recent borrowing base certificate).

         “Loan” means an extension of credit under Article II or the making of Replacement Loans pursuant
to Section 10.01 by a Lender to the Borrower in the form of a Term Loan.

         “Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) any Refinancing
Amendment, Extension Amendment or amendment in respect of Replacement Loans, (d) the Guaranty, (e)
the Collateral Documents, (f) the Applicable Intercreditor Agreements, (g) the Agent Fee Letter and (h) any
other agreement, document or instrument designated as a “Loan Document” by the Borrower and the
Administrative Agent (or the Required Lenders). Any reference to this Agreement or any other Loan
Document shall include all appendices, exhibits, schedules, annexes or attachments thereto.

       “Loan Parties” means, collectively, (a) Holdings, (b) the Borrower and (c) each Subsidiary
Guarantor.

         “Make-whole Amount” means an amount equal to 20% of the aggregate principal amount of
Prepetition First Lien Term Loans and Prepetition Second Lien Term Loans that are exchanged into Second-
Out Loans pursuant to 2.01(3) on the Closing Date.

        “Make-whole Amount” means $199,662,489.

        “Management Services Agreement” means the management services agreement or similar
agreements among the Sponsor or certain of its respective management companies associated with it or
their advisors, if applicable, and the Borrower (or any Parent Company).

       “Management Stockholders” means the members of management (and their Controlled
Investment Affiliates and Immediate Family Members and any permitted transferees thereof) of the


                                                     50
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 334 of 1503



Borrower (or a Parent Company) who are holders of Equity Interests of any Permitted Parent or any Parent
Company on the Closing Date or that become holders of such Equity Interests thereafter.

         “Margin Stock” has the meaning set forth in Regulation U of the Board of Governors of the United
States Federal Reserve System, or any successor thereto.

         “Material Adverse Effect” means a circumstance or condition that would materially and adversely
affect (a) the business, operations or financial condition of the Borrower and its Subsidiaries, taken as a
whole, (b) the ability of the Loan Parties (taken as a whole) to perform their payment obligations under the
Loan Documents to which it is a party or (c) the rights and remedies of the Lenders, the Collateral Agent
and the Administrative Agent under the Loan Documents, in each case, other than customary events or
circumstances in connection with the Plan of Reorganization.

         “Material Domestic Subsidiary” means, as of the Closing Date and thereafter at any date of
determination, each of the Borrower’s Domestic Subsidiaries that is a Restricted Subsidiary (a) whose Total
Assets at the last day of the most recent Test Period (when taken together with the Total Assets of the
Restricted Subsidiaries of such Domestic Subsidiary at the last day of the most recent Test Period) were
equal to or greater than 1.0% of Total Assets of the Borrower and the Restricted Subsidiaries that are
Domestic Subsidiaries at such date or (b) whose gross revenues for such Test Period (when taken together
with the gross revenues of the Restricted Subsidiaries of such Domestic Subsidiary for such Test Period)
were equal to or greater than 1.0% of the consolidated gross revenues of the Borrower and the Restricted
Subsidiaries that are Domestic Subsidiaries for such Test Period, in each case determined in accordance
with GAAP; provided that if at any time and from time to time after the date which is 30 days after the
Closing Date (or such longer period as the Required Lenders may agree in their sole discretion), Domestic
Subsidiaries that are not Material Domestic Subsidiaries solely because they do not meet the thresholds set
forth in the preceding clause (a) or (b) comprise in the aggregate more than (when taken together with the
Total Assets of the Restricted Subsidiaries of such Domestic Subsidiaries at the last day of the most recent
Test Period) 2.5% of Total Assets of the Borrower and the Restricted Subsidiaries that are Domestic
Subsidiaries (excluding Subsidiaries otherwise constituting Excluded Subsidiaries) as of the end of the most
recently ended Test Period or more than (when taken together with the gross revenues of the Restricted
Subsidiaries of such Domestic Subsidiaries for such Test Period) 2.5% of the consolidated gross revenues
of the Borrower and the Restricted Subsidiaries that are Domestic Subsidiaries (excluding Subsidiaries
otherwise constituting Excluded Subsidiaries) for such Test Period, then the Borrower shall, not later than
thirty (30) days after the date by which financial statements for such Test Period were required to be
delivered pursuant to this Agreement (or such longer period as the Required Lenders may agree in their
reasonable discretion), (i) designate in writing to the Administrative Agent one or more of such Domestic
Subsidiaries that are Restricted Subsidiaries as “Material Domestic Subsidiaries” to the extent required such
that the foregoing condition ceases to be true and (ii) comply with the provisions of Section 6.11 with
respect to any such Subsidiaries.

         “Material Foreign Subsidiary” means, as of the Closing Date and thereafter at any date of
determination, each of the Borrower’s Foreign Subsidiaries that are Restricted Subsidiaries (a) whose Total
Assets at the last day of the most recent Test Period (when taken together with the Total Assets of the
Restricted Subsidiaries of such Foreign Subsidiary at the last day of the most recent Test Period) were equal
to or greater than 1.0% of Total Assets of the Restricted Subsidiaries that are Foreign Subsidiaries at such
date or (b) whose gross revenues for such Test Period (when taken together with the revenues of the
Restricted Subsidiaries of such Foreign Subsidiary for such Test Period) were equal to or greater than 1.0%
of the consolidated gross revenues of the Restricted Subsidiaries that are Foreign Subsidiaries for such Test
Period, in each case determined in accordance with GAAP; provided that if at any time and from time to
time after the date which is 30 days after the Closing Date (or such longer period as the Required Lenders
may agree in their sole discretion), Foreign Subsidiaries that are not Material Foreign Subsidiaries comprise
                                                     51
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 335 of 1503



in the aggregate more than (when taken together with the Total Assets of the Restricted Subsidiaries of such
Foreign Subsidiaries at the last day of the most recent Test Period) 2.5% of Total Assets of the Restricted
Subsidiaries that are Foreign Subsidiaries (excluding Subsidiaries otherwise constituting Excluded
Subsidiaries) as of the end of the most recently ended Test Period or more than (when taken together with
the gross revenues of the Restricted Subsidiaries of such Foreign Subsidiaries (excluding Subsidiaries
otherwise constituting Excluded Subsidiaries) for such Test Period) 2.5% of the consolidated gross
revenues of the Restricted Subsidiaries that are Foreign Subsidiaries for such Test Period, then the Borrower
shall, not later than thirty (30) days after the date by which financial statements for such Test Period were
required to be delivered pursuant to this Agreement (or such longer period as the Required Lenders may
agree in their reasonable discretion), designate in writing to the Administrative Agent one or more of such
Foreign Subsidiaries that are Restricted Subsidiaries as “Material Foreign Subsidiaries” to the extent
required such that the foregoing condition ceases to be true.

        “Material Subsidiary” means any Material Domestic Subsidiary or any Material Foreign
Subsidiary.

        “Maturity Date” means (i) (A) with respect to the First-Out Loans, in each case that have not been
extended pursuant to Section 2.16 after the Closing Date, July 31, 2025 and (B) with respect to the Second-
Out Loans, in each case that have not been extended pursuant to Section 2.16 after the Closing Date, July
31, 2025, (ii) with respect to any tranche of Extended Loans, the final maturity date as specified in the
applicable Extension Amendment, (iii) with respect to any Refinancing Term Loans, the final maturity date
as specified in the applicable Refinancing Amendment and (iv) with respect to Replacement Loans, the
final maturity date as specified in the applicable amendment; provided that in each case, if such day is not
a Business Day, the applicable Maturity Date shall be the Business Day immediately succeeding such day.

        “Maximum Rate ” has the meaning specified in Section 10.11.

        “Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating agency business.

        “Mortgage Policies” has the meaning specified in Section 6.11(2)(b)(ii).

       “Mortgaged Properties” has the meaning specified in paragraph (5) of the definition of “Collateral
and Guarantee Requirement.”

        “Mortgages” means collectively, the fee or leasehold, as applicable, deeds of trust, trust deeds,
hypothecs, deeds to secure debt and mortgages made by the Loan Parties in favor or for the benefit of the
Collateral Agent for the benefit of the Secured Parties in form and substance reasonably satisfactory to the
Collateral Agent and the Required Lenders, including such modifications as may be required by local laws,
pursuant to Section 6.13(2) and any other deeds of trust, trust deeds, hypothecs, deeds to secure debt or
mortgages executed and delivered pursuant to Sections 6.11.

        “Multiemployer Plan” means any multiemployer plan as defined in Section 4001(a)(3) of ERISA
and subject to Title IV of ERISA, to which any Loan Party or any of their respective ERISA Affiliates
makes or is obligated to make contributions, or during the preceding five plan years, has made or been
obligated to make contributions.

        “Net Income” means, with respect to any Person, the net income (loss) of such Person, determined
in accordance with GAAP and before any reduction in respect of Preferred Stock dividends.




                                                     52
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 336 of 1503



        “Net Proceeds” means:

                 (1)     with respect to any Asset Sale or any Casualty Event, the aggregate Cash
        Equivalent proceeds received by the Borrower or any Restricted Subsidiary in respect of such Asset
        Sale or Casualty Event, net of the costs relating to such Asset Sale or Casualty Event, including
        legal, accounting and investment banking fees, payments made in order to obtain a necessary
        consent or required by applicable law, brokerage and sales commissions, all dividends, distributions
        or other payments required to be made to minority interest holders in Restricted Subsidiaries as a
        result of any such Asset Sale or Casualty Event by a Restricted Subsidiary, the amount of any
        purchase price or similar adjustment claimed by any Person to be owed by the Borrower or any
        Restricted Subsidiary, until such time as such claim will have been settled or otherwise finally
        resolved, or paid or payable by the Borrower or any Restricted Subsidiary, in either case in respect
        of such Asset Sale or Casualty Event, any relocation expenses incurred as a result thereof, costs
        and expenses in connection with unwinding any Hedging Obligation in connection therewith, other
        fees and expenses, including title and recordation expenses, taxes paid or payable as a result thereof
        or any transactions occurring or deemed to occur to effectuate a payment under this Agreement,
        amounts required to be applied to the repayment of principal, premium, if any, and interest on
        Indebtedness (other than Subordinated Indebtedness, the ABL Facility or the Second Lien Facility)
        secured by a Lien on such assets and required (other than required by Section 2.05(2)(b)) to be paid
        as a result of such transaction and any deduction of appropriate amounts to be provided by the
        Borrower or any Restricted Subsidiary as a reserve in accordance with GAAP against any liabilit ies
        associated with the asset disposed of in such transaction and retained by the Borrower or any
        Restricted Subsidiary after such sale or other disposition thereof, including pension and other post-
        employment benefit liabilities and liabilities related to environmental matters or against any
        indemnification obligations associated with such transaction; provided that (a) subject to clause (b)
        below, no net cash proceeds calculated in accordance with the foregoing realized in a single
        transaction or series of related transactions shall constitute Net Proceeds unless such net cash
        proceeds shall exceed $1.0 million and (b) no such net cash proceeds shall constitute Net Proceeds
        under this clause (1) in any fiscal year until the aggregate amount of all such net cash proceeds in
        such fiscal year shall exceed $2.0 million (and thereafter only net cash proceeds in excess of such
        amount shall constitute Net Proceeds under this clause (1)); and

                 (2)      (a) with respect to the incurrence or issuance of any Indebtedness by the Borrower
        or any Restricted Subsidiary or any Permitted Equity Issuance by the Borrower or any Parent
        Company, the excess, if any, of (i) the sum of the cash and Cash Equivalents received in connection
        with such incurrence or issuance over (ii) all taxes paid or reasonably estimated to be payable, and
        all fees (including investment banking fees, attorneys’ fees, accountants’ fees, underwriting fees
        and discounts), commissions, costs and other out-of-pocket expenses and other customary expenses
        incurred, in each case by the Borrower or such Restricted Subsidiary in connection with such
        incurrence or issuance and (b) with respect to any Permitted Equity Issuance by any Parent
        Company, the amount of cash from such Permitted Equity Issuance contributed to the capital of the
        Borrower;

provided that “Net Proceeds” shall not include, or apply to, the proceeds of the sale component of any Sale-
Leaseback Transaction, although proceeds from Specified Sale-Leaseback Transactions shall be governed
by the definition of “Specified Sale-Leaseback Net Proceeds”.

       “New Money First-Out Loan Commitment” means, with respect to each First-Out Lender, the
commitment of such First-Out Lender to make New Money First-Out Loans in an aggregate amount not to
exceed the amount set forth opposite such First-Out Lender’s name on Schedule I to the Second
Amendment.2.01 opposite such First-Out Lender’s name under the heading “New Money First-Out Loan
                                                     53
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 337 of 1503



Commitment”. The aggregate amount of New Money First-Out Loan Commitments on the Closing Date
is $225,000,000. Once funded, the New Money First-Out Loan Commitments shall be reduced to zero and
terminated.

        “New Money First-Out Loans” means the Term Loans made by the applicable First-Out Lenders
on the Closing Date pursuant to Section 2.01(2)(b).

        “New Store” means each new store or shopping facility opened or acquired by the Borrower or a
Restricted Subsidiary that has been open for commercial operations for less than twelve full calendar
months.

       “Non-Consenting Lender” has the meaning specified in Section 3.07.

       “Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting Lender.

       “Non-Excluded Taxes” means all Taxes other than Excluded Taxes imposed on or with respect to
any payment made by or on account of any obligation of any Loan Party under any Loan Document.

       “Non-Extended Lender” has the meaning specified in Section 2.16.

       “Non-Loan Party” means any Subsidiary of the Borrower that is not a Loan Party.

        “Non-Recourse Indebtedness” means Indebtedness that is non-recourse to the Borrower and the
Restricted Subsidiaries.

       “Obligations” means all

                (1)     advances to, and debts, liabilities, obligations, covenants and duties of, any Loan
       Party arising under any Loan Document or otherwise with respect to any Loan, including the
       obligation (including guarantee obligations) to pay principal, interest, reimbursement obligations,
       charges, expenses, fees, premiums (including any Prepayment Premium or Make-whole Amount),
       Attorney Costs, indemnities and other amounts payable by any Loan Party under any Loan
       Document, whether direct or indirect (including those acquired by assumption), absolute or
       contingent, due or to become due, now existing or hereafter arising and including principal, interest,
       reimbursement obligations, charges, expenses, fees, premiums (including any Prepayment
       Premium or Make-whole Amount), Attorney Costs, indemnities and other amounts that accrue after
       the commencement by or against any Loan Party of any proceeding under any Debtor Relief Laws
       naming such Person as the debtor in such proceeding, regardless of whether such amounts are
       enforceable, allowed or allowable claims in such proceeding,

               (2)     obligations (other than Excluded Swap Obligations) of the Borrower or any
       Restricted Subsidiary arising under any Secured Hedge Agreement,

               (3)     Cash Management Obligations under each Secured Cash Management Agreement
       and

               (4)     the Guaranty in respect of each of the foregoing.

       Notwithstanding the foregoing, (a) unless otherwise agreed to by the Borrower and any applicable
Hedge Bank or Cash Management Bank, the obligations of Holdings, the Borrower or any Subsidiary under
any Secured Hedge Agreement and under any Secured Cash Management Agreement shall be secured and

                                                    54
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 338 of 1503



guaranteed pursuant to the Collateral Documents and the Guaranty only to the extent that, and for so long
as, the other Obligations are so secured and guaranteed and (b) any release of Collateral or Guara ntors
effected in the manner permitted by this Agreement and any other Loan Document shall not require the
consent of the holders of Hedging Obligations under Secured Hedge Agreements or of the holders of Cash
Management Obligations under Secured Cash Management Agreements.

        “OFAC” has the meaning specified in Section 5.17.

        “Offered Amount” has the meaning specified in Section 2.05(1)(e)(D)(1).

        “Offered Discount” has the meaning specified in Section 2.05(1)(e)(D)(1).

        “Officer’s Certificate ” means a certificate signed on behalf of a Person by a Responsible Officer
of such Person.

        “OID” means original issue discount.

       “Opinion of Counsel” means a written opinion from legal counsel who is reasonably acceptable
to the Administrative Agent. Counsel may be an employee of or counsel to the Borrower or the
Administrative Agent.

        “ordinary course of business” means activity conducted in the ordinary course of business of the
Borrower and any Restricted Subsidiary, including the expansion, remodeling, acquisition, modernization,
construction, improvement and repair of department stores and other retail centers of Belk operated, or
expected to be operated, by the Borrower or a Restricted Subsidiary, and financing transactions in
connection therewith, and will include Sale-Leaseback Transactions.

        “Organizational Documents” means

                  (1)  with respect to any corporation, the certificate or articles of incorporation and the
        bylaws (or equivalent or comparable constitutive documents with respect to any non-U.S.
        jurisdiction);

                (2)     with respect to any limited liability company, the certificate or articles of formation
        or organization and operating agreement; and

                (3)      with respect to any partnership, joint venture, trust or other form of business entity,
        the partnership, joint venture or other applicable agreement of formation or organization and any
        agreement, instrument, filing or notice with respect thereto filed in connection with its formation
        or organization with the applicable Governmental Authority in the jurisdiction of its formation or
        organization and, if applicable, any certificate or articles of formation or organization of such entity.

        “Original Closing Date” means December 10, 2015.

       “Other Applicable ECF” means Excess Cash Flow or a comparable measure as determined in
accordance with the documentation governing Other Applicable Indebtedness.

        “Other Applicable Indebtedness” means Credit Agreement Refinancing Indebtedness secured on
a pari passu basis with the Obligations, together with Refinancing Indebtedness in respect of any of the
foregoing that is secured on a pari passu basis with the Obligations.


                                                      55
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 339 of 1503



       “Other Applicable Net Proceeds” means Net Proceeds or a comparable measure as determined in
accordance with the documentation governing Other Applicable Indebtedness.

        “Other Taxes” means any and all present or future stamp, court or documentary Taxes, intangible,
recording, filing or similar Taxes arising from any payment made under, from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document.

         “Outstanding Amount” means on any date, the outstanding principal amount of any Term Loans
after giving effect to any borrowings and prepayments or repayments of Term Loans, occurring on such
date.

        “Overnight Rate ” means, for any day, the greater of (a) the Federal Funds Rate and (b) an
overnight rate determined by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

       “Owned Real Property” means any fee-owned real property located in the United States and
owned on, or acquired after, the Closing Date, by any Loan Party; provided that for the avoidance of doubt,
Owned Real Property will not include any Excluded Assets.

         “Parent Company” means any Person so long as such Person directly or indirectly holds 100.0%
of the total voting power of the Capital Stock of the Borrower, and at the time such Person acquired such
voting power, no Person and no group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act or any successor provision), including any such group acting for the purpose of acquiring,
holding or disposing of securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act) (other
than any Permitted Holder), will have beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act, or any successor provision), directly or indirectly, of 50.0% or more of the total voting
power of the Voting Stock of such Person. For the avoidance of doubt, Fashion Holdings Intermediate Inc.,
a Delaware corporation, is a Parent Company of the Borrower.

        “Participant” has the meaning specified in Section 10.07(d).

        “Participant Register” has the meaning specified in Section 10.07(e).

        “Participating Lender” has the meaning specified in Section 2.05(1)(e)(C)(2).

        “Payment in Full” means, with respect to the Obligations in respect of the Loans or any Class of
Loans, the occurrence of all of the following:

                     (a) termination or expiration of all commitments to extend credit (or, in the case of
   Secured Hedge Agreements and Secured Cash Management Obligations or similar Obligations,
   termination of arrangements giving rise to such debt or entering into other arrangements reasonably
   satisfactory to the counterparties thereto) that would constitute such Obligations;

                    (b) payment in full in cash of the principal of, interest and premium (if any) on, fees
   and other charges comprising such Obligations that are due and payable (including, in any event,
   principal, interest, premium (including any Prepayment Premium or Make-whole Amount), fees and
   other charges that accrue after the commencement by or against any Loan Party of any proceeding under
   any Debtor Relief Laws naming such Person as the debtor in such proceeding, regardless of whether
   such amounts are enforceable, allowed or allowable claims in such proceeding); and


                                                    56
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 340 of 1503



                   (c) payment in full in cash of all other such Obligations that are outstanding and due
   and payable at the time the principal of, interest and premium (if any) on, fees and other charges
   comprising such Obligations are paid in full in cash (other than any obligations for taxes, costs,
   indemnification, reimbursements, damages and other liabilities in respect of which no claim or demand
   for payment has been made at such time) (including, in any event, reimbursement obligations, expenses,
   Attorney Costs, indemnities and other amounts that accrue after the commencement by or against any
   Loan Party of any proceeding under any Debtor Relief Laws naming such Person as the debtor in such
   proceeding, regardless of whether such amounts are enforceable, allowed or allowable claims in such
   proceeding).

        “PBGC” means the Pension Benefit Guaranty Corporation.

         “Pension Plan” means any “employee pension benefit plan” (as such term is defined in Section
3(2) of ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA and is sponsored or
maintained by any Loan Party or any of their respective ERISA Affiliates or to which any Loan Party or
any of their respective ERISA Affiliates contributes or has an obligation to contribute, or in the case of a
multiple employer or other plan described in Section 4064(a) of ERISA, has made contributions at any time
in the preceding five plan years.

        “Perfection Certificate” has the meaning specified in the Security Agreement.

        “Permitted Asset Swap” means the substantially concurrent purchase and sale or exchange of
Related Business Assets or a combination of Related Business Assets and cash or Cash Equivalents between
the Borrower or any Restricted Subsidiary and another Person; provided that any cash or Cash Equivalents
received must be applied in accordance with Section 2.05(2)(b)(i).

        “Permitted Debt Exchange” has the meaning specified in Section 2.19(1).

        “Permitted Debt Exchange Notes” has the meaning specified in Section 2.19(1).

        “Permitted Debt Exchange Offer” has the meaning specified in Section 2.19(1).

        “Permitted Equal Priority Refinancing Debt” means any Credit Agreement Refinancing
Indebtedness that is secured on a pari passu basis with the Closing Date Term Loans.

      “Permitted Equity Issuance” means any sale or issuance of any Qualified Equity Interests of the
Borrower or any Parent Company.

        “Permitted Holder” means (1) the Investors, KKR, Blackstone and Management Stockholders
and any group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act) of which
any of the foregoing are members; provided that in the case of such group and without giving effect to the
existence of such group or any other group, such Investors, KKR, Blackstone and Management
Stockholders, collectively, have beneficial ownership of more than a majority of the total voting power of
the Voting Stock of the Borrower or any Permitted Parent, and (2) any Person acting in the capacity of an
underwriter (solely to the extent that and for so long as such Person is acting in such capacity) in connection
with a public or private offering of Capital Stock of the Borrower or any Permitted Parent.

        “Permitted Indebtedness” means Indebtedness permitted to be incurred in accordance with
Section 7.02.



                                                      57
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 341 of 1503



 “Permitted Investments” means:

        (1)    any Investment (a) in any Loan Party and (b) by any Restricted Subsidiary that is
 a Non-Loan Party in any other Restricted Subsidiary that is a Non-Loan Party;

        (2)      any Investment(s) in Cash Equivalents or Investment Grade Securities and
 Investments that were Cash Equivalents or Investment Grade Securities when made;

         (3)      [reserved];

        (4)      any Investment in securities or other assets not constituting Cash Equivalents or
 Investment Grade Securities and received in connection with an Asset Sale made in accordance
 with Section 7.04 or any other disposition of assets not constituting an Asset Sale;

          (5)     any Investment existing on the Closing Date or made pursuant to binding
 commitments in effect on the Closing Date or an Investment consisting of any extension,
 modification, replacement, renewal or reinvestment of any Investment or binding commitment
 existing on the Closing Date; provided that the amount of any such Investment or binding
 commitment may be increased, extended, modified, replaced, reinvested or renewed, (a) as required
 by the terms of such Investment or binding commitment as in existence on the Closing Date
 (including as a result of the accrual or accretion of interest or original issue discount or the issuance
 of pay-in-kind securities) or (b) as otherwise permitted hereunder;

         (6)      any Investment acquired by the Borrower or any Restricted Subsidiary:

                  (a)     in exchange for any other Investment, accounts receivable or indorsements
         for collection or deposit held by the Borrower or any Restricted Subsidiary in connection
         with or as a result of a bankruptcy, workout, reorganization or recapitalization of, or
         settlement of delinquent accounts and disputes with or judgments against, the issuer of such
         other Investment or accounts receivable (including any trade creditor or customer);

                  (b)      in satisfaction of judgments against other Persons;

                 (c)      as a result of a foreclosure by the Borrower or any Restricted Subsidiary
         with respect to any secured Investment or other transfer of title with respect to any secured
         Investment in default; or

                  (d)     as a result of the settlement, compromise or resolution of (i) litigation,
         arbitration or other disputes or (ii) obligations of trade creditors or customers that were
         incurred in the ordinary course of business or consistent with industry practice of the
         Borrower or any Restricted Subsidiary, including pursuant to any plan of reorganization or
         similar arrangement upon the bankruptcy or insolvency of any trade creditor or customer;

         (7)      Hedging Obligations permitted under Section 7.02(b)(10);

         (8)      [reserved];

          (9)     Investments the payment for which consists of Equity Interests (other than
 Disqualified Stock) of the Borrower or any Parent Company; provided that such Equity Interests
 will not increase the Available Amount;


                                               58
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 342 of 1503



         (10)    (a) guarantees of Indebtedness permitted under Section 7.02, performance
 guarantees and Contingent Obligations incurred in the ordinary course of business or consistent
 with industry practice, and (b) the creation of liens on the assets of the Borrower or any Restricted
 Subsidiary in compliance with Section 7.01;

          (11)     any transaction to the extent it constitutes an Investment that is permitted by and
 made in accordance with the provisions of Section 7.06(b)(3), (4), (7), (8), (10), (14), (16), (17),
 (18), (19), (20) and (23);

         (12)     Investments consisting of purchases and acquisitions of inventory, supplies,
 material, services or equipment or similar assets or the licensing or contribution of IP Rights
 pursuant to joint marketing arrangements with other Persons;

          (13)     Investments having an aggregate fair market value, taken together with all other
 Investments made pursuant to this clause (13) that are at that time outstanding, not to exceed $50.0
 million (with the fair market value of each Investment being measured at the time made and without
 giving effect to subsequent changes in value, but subject to adjustment as set forth in the definition
 of “Investment”); provided, however, that if any Investment pursuant to this clause (13) is made in
 any Person that is not a Restricted Subsidiary (or Subsidiary Guarantor, as applicable) at the date
 of the making of such Investment and such Person becomes a Restricted Subsidiary (or Subsidiary
 Guarantor, as applicable) after such date, such Investment will thereafter be deemed to have been
 made pursuant to clause (1) above (to the extent permitted thereunder) and will cease to have been
 made pursuant to this clause (13) for so long as such Person continues to be a Restricted Subsidiary
 (or Subsidiary Guarantor, as applicable); provided, further, that the Investments made by Loan
 Parties in Non-Loan Parties pursuant to this clause (13), together with the Investments made
 pursuant to clause (18), shall not in the aggregate exceed $35.0 million at any time outstanding;

          (14)   Investments in a Securitization Subsidiary that, in the good faith determination of
 the Borrower, are necessary to effect any Qualified Securitization Facility or any repurchase
 obligation pursuant to a Securitization Repurchase Obligation;

          (15)    loans and advances to, or guarantees of Indebtedness of, officers, directors,
 employees, consultants and members of management, together with the amounts described in
 clause (16), not in excess of the greater of $10.0 million and 2.0% of Adjusted EBITDA as of the
 most recently ended Test Period calculated giving pro forma effect thereto outstanding at any one
 time, in the aggregate;

          (16)    loans and advances to employees, directors, officers, members of management and
 consultants for business-related travel expenses, moving expenses, payroll advances and other
 similar expenses or payroll expenses, in each case incurred in the ordinary course of business or
 consistent with past practice or consistent with industry practice or to future, present and former
 employees, directors, officers, members of management and consultants (and their Controlled
 Investment Affiliates and Immediate Family Members) to fund such Person’s purchase of Equity
 Interests of the Borrower or any Parent Company, together with the amounts described in clause
 (15), not in excess of the greater of $10.0 million and 2.0% of Adjusted EBITDA as of the most
 recently ended Test Period calculated giving pro forma effect thereto outstanding at any one time,
 in the aggregate;

         (17)     advances, loans or extensions of trade credit or prepayments to suppliers or loans
 or advances made to distributors, in each case, in the ordinary course of business or consistent with
 past practice or consistent with industry practice by the Borrower or any Restricted Subsidiary;
                                              59
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 343 of 1503



          (18)    any Investment in any Subsidiary (other than an Unrestricted Subsidiary) or any
 joint venture in connection with intercompany cash management arrangements or related activities
 arising in the ordinary course of business or consistent with industry practice; provided, that the
 Investments made by Loan Parties in Non-Loan Parties pursuant to this clause (18), together with
 the Investments made by Loan Parties in Non-Loan Parties pursuant to clause (13), shall not exceed
 $35.0 million in the aggregate at any time outstanding;

         (19)    Investments consisting of purchases and acquisitions of assets or services in the
 ordinary course of business or consistent with industry practice;

         (20)   Investments made in the ordinary course of business or consistent with industry
 practice in connection with obtaining, maintaining or renewing client contacts and loans or
 advances made to distributors;

          (21)     Investments in prepaid expenses, negotiable instruments held for collection and
 lease, utility and workers compensation, performance and similar deposits entered into as a result
 of the operations of the business in the ordinary course of business or consistent with industry
 practice;

         (22)    the purchase or other acquisition of any Indebtedness of the Borrower or any
 Restricted Subsidiary to the extent otherwise permitted hereunder;

         (23)     [reserved];

          (24)   Investments in the ordinary course of business or consistent with industry practice
 consisting of Uniform Commercial Code Article 3 endorsements for collection or deposit and
 Article 4 customary trade arrangements with customers;

         (25)     any Investment by any Captive Insurance Subsidiary in connection with its
 provision of insurance to the Borrower or any of its Subsidiaries, which Investment is made in the
 ordinary course of business or consistent with industry practice of such Captive Insurance
 Subsidiary, or by reason of applicable law, rule, regulation or order, or that is required or approved
 by any regulatory authority having jurisdiction over such Captive Insurance Subsidiary or its
 business, as applicable;

         (26)     Investments made as part of, to effect or resulting from the Transactions;

         (27)    Investments of assets relating to non-qualified deferred payment plans in the
 ordinary course of business or consistent with industry practice;

         (28)     [reserved];

         (29)     acquisitions of obligations of one or more directors, officers or other employees or
 consultants or independent contractors of any Parent Company, the Borrower, or any Subsidiary of
 the Borrower in connection with such director’s, officer’s, employee’s consultant’s or independent
 contractor’s acquisition of Equity Interests of the Borrower or any direct or indirect parent of the
 Borrower, to the extent no cash is actually advanced by the Borrower or any Restricted Subsidiary
 to such directors, officers, employees, consultants or independent contractors in connection with
 the acquisition of any such obligations;



                                              60
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 344 of 1503



                 (30)    Investments constituting promissory notes or other non-cash proceeds of
        dispositions of assets to the extent permitted under Section 7.04; and

                 (31)    Investments resulting from pledges and deposits permitted pursuant to the
        definition of “Permitted Liens”.

         For purposes of determining compliance with this definition, an Investment need not be incurred
solely by reference to one category of Permitted Investments described in this definition, but is permitted
to be incurred in part under any combination thereof and of any other available exemption.

        “Permitted Junior Priority Refinancing De bt” means any Credit Agreement Refinancing
Indebtedness that is secured on a junior lien basis to the Closing Date Term Loans.

        “Permitted Liens” means, with respect to any Person:

                (1)     Liens created pursuant to any Loan Document;

                (2)     Liens, pledges or deposits made in connection with:

                        (a)    workers’ compensation laws, unemployment insurance, health, disability
                or employee benefits, other social security laws or similar legislation or regulations,

                        (b)       insurance-related obligations (including in respect of deductibles, self-
                insured retention amounts and premiums and adjustments thereto) securing reimbursement
                or indemnification obligations of (including obligations in respect of letters of credit, bank
                guarantees or similar documents or instruments for the benefit of) insurance carriers
                providing property, casualty or liability insurance or otherwise supporting the payment of
                items set forth in the foregoing clause (a) or

                         (c)     bids, tenders, contracts, statutory obligations, surety, indemnity, warranty,
                release, appeal or similar bonds, or with regard to other regulatory requirements,
                completion guarantees, stay, customs and appeal bonds, performance bonds, bankers’
                acceptance facilities, and other obligations of like nature (including those to secure health,
                safety and environmental obligations) (other than for the payment of Indebtedness) or
                leases to which such Person is a party, or deposits to secure public or statutory obligations
                of such Person or deposits of cash or U.S. government bonds to secure surety or appeal
                bonds to which such Person is a party, or deposits as security for the payment of rent,
                contested taxes or import duties and obligations in respect of letters of credit, bank
                guarantees or similar instruments that have been posted to support the same, in each case
                incurred in the ordinary course of business or consistent with industry practice;

                 (3)     Liens imposed by law, such as landlords’, carriers’, warehousemen’s,
        materialmen’s, repairmen’s, construction, mechanics’ or other similar Liens (a) for sums not yet
        overdue for a period of more than sixty (60) days or, if more than sixty (60) days overdue, are
        unfiled and no other action has been taken to enforce such Liens or (b) being contested in good
        faith by appropriate actions or other Liens arising out of or securing judgments or awards against
        such Person with respect to which such Person will then be proceeding with an appeal or other
        proceedings for review if such Liens are adequately bonded or adequate reserves with respect
        thereto are maintained on the books of such Person in accordance with GAAP;



                                                     61
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 345 of 1503



          (4)     Liens for taxes, assessments or other governmental charges not yet overdue for a
 period of more than thirty (30) days or not yet payable or not subject to penalties for nonpayment
 or which are being contested in good faith by appropriate actions if adequate reserves with respect
 thereto are maintained on the books of such Person in accordance with GAAP;

          (5)       Liens in favor of issuers of performance, surety, bid, indemnity, warranty, release,
 appeal or similar bonds, instruments or obligations or with respect to regulatory requirements or
 letters of credit or bankers acceptance issued, and completion guarantees provided for, in each ease,
 issued pursuant to the request of and for the account of such Person in the ordinary course of its
 business or consistent with past practice or industry practice;

          (6)       survey exceptions, encumbrances, ground leases, easements, restrictions,
 protrusions, encroachments or reservations of, or rights of others for, licenses, rights-of-way,
 servitudes, sewers, electric lines, drains, telegraph, telephone and cable television lines and other
 similar purposes, or zoning, building codes or other restrictions (including minor defects or
 irregularities in title and similar encumbrances) as to the use of real properties or Liens incidental
 to the conduct of the business of such Person or to the ownership of its properties that were not
 incurred in connection with Indebtedness and that do not in the aggregate materially impair their
 use in the operation of the business of such Person and exceptions on title policies insuring liens
 granted on Mortgaged Properties;

         (7)     Liens securing obligations in respect of Indebtedness, Disqualified Stock or
 Preferred Stock permitted to be incurred pursuant to clause (2), (4), (12), (13), (23) or (25) of
 Section 7.02(b); provided that:

                   (a)     Liens securing obligations relating to any Indebtedness, Disqualified
         Stock or Preferred Stock permitted to be incurred pursuant to such clause (13) relate only
         to obligations relating to Refinancing Indebtedness that is secured by Liens on the same
         assets as the assets securing the Refinanced Debt (as defined in the definition of
         Refinancing Indebtedness), plus improvements, accessions, proceeds or dividends or
         distributions in respect thereof and after-acquired property, or serves to refund, refinance,
         extend, replace, renew or defease Indebtedness, Disqualified Stock or Preferred Stock
         incurred under such clause (4), (12) or (13) of Section 7.02(b);

                 (b)      Liens securing obligations relating to Indebtedness or Disqualified Stock
         permitted to be incurred pursuant to such clause (23) extend only to the assets of
         Subsidiaries that are not Guarantors;

                 (c)       Liens securing obligations in respect of Indebtedness, Disqualified Stock
         or Preferred Stock permitted to be incurred pursuant to such clause (4) extend only to the
         assets so purchased, replaced, leased or improved and proceeds and products thereof;
         provided further that individual financings of assets provided by a counterparty may be
         cross-collateralized to other financings of assets provided by such counterparty;

                 (d)    In the case of Liens securing Indebtedness for borrowed money,
         Disqualified Stock or Preferred Stock incurred pursuant to such clause (12), such
         Indebtedness shall only be secured by the Collateral on a junior basis to the Closing Date
         Term Loans;

                 (e)     In the case of Liens securing Indebtedness incurred under clause (2) of
         Section 7.02(b), together with any Refinancing Indebtedness in respect thereof, the Debt
                                              62
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 346 of 1503



         Representative in respect of such Indebtedness shall have entered into the Applicable
         Intercreditor Agreement, which shall provide that the Liens securing such Indebtedness
         rank junior to the Liens securing the Closing Date Term Loans;

                 (f)      [reserved]; and

                 (g)      In the case Liens securing Indebtedness incurred under clause (25) of
         Section 7.02(b), together with any Refinancing Indebtedness in respect thereof, the Debt
         Representative in respect of such Indebtedness shall have entered into the Applicable
         Intercreditor Agreement, which shall provide that (i) the Liens on the ABL Priority
         Collateral (as such term is defined in the ABL Intercreditor Agreement) securing such
         Indebtedness may be pari passu or senior to the Liens on the ABL Priority Collateral (as
         such term is defined in the ABL Intercreditor Agreement) securing the Closing Date Term
         Loans and (ii) the Liens on the Term Priority Collateral (as such term is defined in the ABL
         Intercreditor Agreement) securing such Indebtedness shall be junior to the Liens on the
         Term Priority Collateral (as such term is defined in the ABL Intercreditor Agreement)
         securing the Closing Date Term Loans.

         (8)     Liens existing, or provided for under binding contracts existing, on the Closing
 Date (including Liens in effect on the Closing Date securing Indebtedness permitted under Section
 7.02(b)(3));

         (9)     [reserved];

          (10)    Liens on property or other assets at the time the Borrower or a Restricted
 Subsidiary acquired the property or such other assets, including any acquisition by means of a
 merger, amalgamation or consolidation with or into the Borrower or any Restricted Subsidiary;
 provided that such Liens are not created or incurred in connection with, or in contemplation of,
 such acquisition, amalgamation, merger or consolidation; provided further that such Liens are
 limited to all or part of the same property or assets (plus improvements, accessions, proceeds or
 dividends or distributions in respect thereof and after acquired-property) that secured the
 obligations to which such Liens relate;

         (11)    Liens securing obligations in respect of Indebtedness or other obligations of a
 Restricted Subsidiary owing to the Borrower or another Restricted Subsidiary permitted to be
 incurred in accordance with Section 7.02;

       (12)   Liens securing (x) Hedging Obligations and (y) obligations in respect of Cash
 Management Services;

          (13)    Liens on specific items of inventory or other goods and proceeds of any Person
 securing such Person’s accounts payable or similar obligations in respect of bankers’ acceptances
 or letters of credit issued or created for the account of such Person to facilitate the purchase,
 shipment or storage of such inventory or other goods;

          (14)    leases, subleases, licenses or sublicenses (or other agreement under which the
 Borrower or any Restricted Subsidiary has granted rights to end users to access and use the
 Borrower’s or any Restricted Subsidiary’s products, technologies or services) that do not materially
 interfere with the business of the Borrower and its Restricted Subsidiaries, taken as a whole, and
 the customary rights reserved or vested in any Person by the terms of any lease, sublease, license,


                                             63
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 347 of 1503



 sublicense, grant or permit, or to require annual or periodic payments as a condition to the
 continuance thereof;

          (15)     Liens arising from Uniform Commercial Code (or equivalent statutes) financing
 statement filings regarding operating leases, consignments or accounts entered into by the Borrower
 and its Restricted Subsidiaries in the ordinary course of business or consistent with industry practice
 or purported Liens evidenced by the filing of precautionary Uniform Commercial Code (or
 equivalent statutes) financing statements or similar public filings;

         (16)     Liens in favor of the Borrower or any Guarantor;

         (17)     Liens on equipment or vehicles of the Borrower or any Restricted Subsidiary
 granted in the ordinary course of business or consistent with industry practice;

         (18)    Liens on accounts receivable, Securitization Assets and related assets incurred in
 connection with a Qualified Securitization Facility;

          (19)    Liens to secure any modification, refinancing, refunding, extension, renewal or
 replacement (or successive modification, refinancing, refunding, extensions, renewals or
 replacements) as a whole, or in part, of any Indebtedness, Disqualified Stock or Preferred Stock
 secured by any Lien referred to in clauses (7), (8) or (10) of this definition; provided that: (a) such
 new Lien will be limited to all or part of the same property (plus improvements, accessions,
 proceeds or dividends or distributions in respect thereof and after-acquired property) that secured
 the original Lien (plus improvements and accessions on such property) and proceeds and products
 thereof and (b) the Indebtedness, Disqualified Stock or Preferred Stock secured by such Lien at
 such time is not increased to any amount greater than the sum of (i) the outstanding principal
 amount or, if greater, committed amount of the Indebtedness described under such clauses (7), (8)
 or (10) at the time the original Lien became a Permitted Lien hereunder, plus (ii) an amount
 necessary to pay any fees and expenses (including original issue discount, upfront fees, defeasance
 costs, underwriting discounts or similar fees) and premiums (including tender premiums and
 accrued and unpaid interest), related to such refinancing, refunding, extension, renewal or
 replacement;

          (20)   deposits made or other security provided to secure liability to insurance brokers,
 carriers, underwriters or self-insurance arrangements, including Liens on insurance policies and the
 proceeds thereof securing the financing of the premiums with respect thereto;

         (21)     other Liens securing obligations in an aggregate principal amount at any one time
 outstanding not to exceed the greater of (a) $25.0 million and (b) 5.0% of Adjusted EBITDA as of
 the most recently ended Test Period calculated giving pro forma effect thereto; provided, that if
 such Liens secured Indebtedness for borrowed money in an amount in excess of $25.0 million and
 are secured by the Collateral on a pari passu basis with, or junior basis to, the Liens that secure the
 Closing Date Term Loans, the Debt Representative in respect thereof shall have entered into the
 Applicable Intercreditor Agreement;

         (22)   Liens in favor of customs and revenue authorities arising as a matter of law to
 secure payment of customs duties in connection with the importation of goods;

         (23)     (a) the prior rights of consignees and their lenders under consignment
 arrangements entered into in the ordinary course of business or consistent with industry practice,
 (b) Liens arising out of conditional sale, title retention or similar arrangements for the sale of goods

                                               64
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 348 of 1503



 in the ordinary course of business or consistent with industry practice and (c) Liens arising by
 operation of law under Article 2 of the Uniform Commercial Code;

         (24)   Liens securing judgments for the payment of money not constituting an Event of
 Default under Section 8.01(7);

          (25)     Liens (a) of a collection bank arising under Section 4-208 or 4-210 of the Uniform
 Commercial Code on items in the course of collection, (b) attaching to commodity trading accounts
 or other brokerage accounts incurred in the ordinary course of business or consistent with industry
 practice and (c) in favor of banking or other institutions or other electronic payment service
 providers arising as a matter of law or under general terms and conditions encumbering deposits or
 margin deposits or other funds maintained with such institution (including the right of setoff) and
 that are within the general parameters customary in the banking industry;

          (26)     Liens deemed to exist in connection with Investments in repurchase agreements
 permitted under this Agreement; provided that such Liens do not extend to assets other than those
 that are subject to such repurchase agreements;

          (27)    Liens that are contractual rights of setoff (a) relating to the establishment of
 depository relations with banks or other deposit-taking financial institutions or other electronic
 payment service providers and not given in connection with the issuance of Indebtedness, (b)
 relating to pooled deposit or sweep accounts to permit satisfaction of overdraft or similar
 obligations incurred in the ordinary course of business or consistent with industry practice of the
 Borrower or any Restricted Subsidiary or (c) relating to purchase orders and other agreements
 entered into with customers of the Borrower or any Restricted Subsidiary in the ordinary course of
 business or consistent with industry practice;

         (28)     Liens on cash proceeds (as defined in Article 9 of the Uniform Commercial Code)
 of assets sold that were subject to a Lien permitted hereunder;

          (29)     any encumbrance or restriction (including put, call arrangements, tag, drag, right
 of first refusal and similar rights) with respect to Capital Stock of any joint venture or similar
 arrangement pursuant to any joint venture or similar agreement;

           (30)     Liens (a) on cash advances or cash earnest money deposits in favor of the seller of
 any property to be acquired in an Investment permitted under this Agreement to be applied against
 the purchase price for such Investment and (b) consisting of a letter of intent or an agreement to
 sell, transfer, lease or otherwise dispose of any property in a transaction permitted under Section
 7.04 in each case, solely to the extent such Investment or sale, disposition, transfer or lease, as the
 case may be, would have been permitted on the date of the creation of such Lien;

        (31)      ground leases, leases, subleases, licenses or sublicenses in respect of real property
 on which facilities owned or leased by the Borrower or any of its Subsidiaries are located;

         (32)     Liens in connection with any Specified Sale-Leaseback Transactions;

         (33)     Liens on Capital Stock or other securities of an Unrestricted Subsidiary;

          (34)    any interest or title of a lessor, sublessor, licensor or sublicensor or secured by a
 lessor’s, sublessor’s, licensor’s or sublicensor’s interest under leases or licenses entered into by the


                                               65
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 349 of 1503



 Borrower or any of the Restricted Subsidiaries in the ordinary course of business or consistent with
 industry practice;

         (35)     deposits of cash with the owner or lessor of premises leased and operated by the
 Borrower or any of its Subsidiaries in the ordinary course of business or consistent with industry
 practice of the Borrower and such Subsidiary to secure the performance of the Borrower’s or such
 Subsidiary’s obligations under the terms of the lease for such premises;

         (36)    rights of set-off, banker’s liens, netting arrangements and other Liens arising by
 operation of law or by the terms of documents of banks or other financial institutions in relation to
 the maintenance of administration of deposit accounts, securities accounts, cash management
 arrangements or in connection with the issuance of letters of credit, bank guarantees or other similar
 instruments;

        (37)     Liens on cash and Permitted Investments used to satisfy or discharge Indebtedness;
 provided that such satisfaction or discharge is permitted under this Agreement;

         (38)     receipt of progress payments and advances from customers in the ordinary course
 of business or consistent with industry practice to the extent the same creates a Lien on the related
 inventory and proceeds thereof;

         (39)     [reserved];

         (40)     agreements to subordinate any interest of the Borrower or any Restricted
 Subsidiary in any accounts receivable or other proceeds arising from inventory consigned by the
 Borrower or any Restricted Subsidiary pursuant to an agreement entered into in the ordinary course
 of business or consistent with industry practice;

        (41)   Liens arising pursuant to Section 107(l) of the Comprehensive Environmental
 Response, Compensation and Liability Act or similar provision of any Environmental Law;

         (42)     Liens disclosed by the title insurance policies delivered on or prior to the Closing
 Date and any replacement, extension or renewal of any such Lien (to the extent the Indebtedness
 and other obligations secured by such replacement, extension or renewal Liens are permitted by
 this Agreement); provided that such replacement, extension or renewal Liens do not cover any
 property other than the property that was subject to such Liens prior to such replacement, extension
 or renewal;

          (43)    rights reserved or vested in any Person by the terms of any lease, license, franchise,
 grant or permit held by the Borrower or any of its Restricted Subsidiaries or by a statutory provision,
 to terminate any such lease, license, franchise, grant or permit, or to require annual or periodic
 payments as a condition to the continuance thereof;

          (44)   restrictive covenants affecting the use to which real property may be put; provided
 that the covenants are complied with in all material respects;

         (45)    security given to a public utility or any municipality or Governmental Authority
 when required by such utility or authority in connection with the operations of that Person in the
 ordinary course of business or consistent with industry practice;



                                              66
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 350 of 1503



               (46)    zoning by-laws and other land use restrictions, including site plan agreements,
        development agreements and contract zoning agreements; and

                 (47)    Liens on all or any portion of the Collateral (but no other assets) securing (i)
        [reserved], (ii) Permitted Equal Priority Refinancing Debt or (iii) Permitted Junior Priority
        Refinancing Debt, and, in each case, Liens securing any Refinancing Indebtedness in respect
        thereof.

        For purposes of determining compliance with this definition, a Lien need not be incurred solely by
reference to one category of Permitted Liens described in this definition, but is permitted to be incurred in
part under any combination thereof and of any other available exemption.

        If any Liens securing obligations are incurred to refinance liens securing obligations initially
incurred in reliance on a Basket measured by reference to a percentage of Adjusted EBITDA, and such
refinancing would cause the percentage of Adjusted EBITDA to be exceeded if calculated based on the
Adjusted EBITDA on the date of such refinancing, such percentage of Adjusted EBITDA will not be
deemed to be exceeded to the extent the principal amount of such obligations secured by such newly
incurred Lien does not exceed the principal amount of such obligations secured by such Liens being
refinanced, plus the related costs incurred or payable in connection with such refinancing and if any Liens
securing obligations are incurred to refinance liens securing obligations initially incurred in reliance on a
Basket measured by a fixed dollar amount, such fixed dollar Basket will not be deemed to be exceeded to
the extent the principal amount of such obligations secured by such newly incurred Lien does not exceed
the principal amount of such obligations secured by such Liens being refinanced, plus the related costs
incurred or payable in connection with such refinancing.

        For purposes of this definition, the term “Indebtedness” will be deemed to include interest on such
Indebtedness.

        “Permitted Parent” means any direct or indirect parent of the Borrower that at the time it became
a parent of the Borrower was a Permitted Holder pursuant to clause (1) of the definition thereof.

         “Person” means any individual, corporation, limited liability company, partnership, joint venture,
association, joint stock company, trust, unincorporated organization, government or any agency or political
subdivision thereof or any other entity.

         “PIK Interest” means, with respect to any Loan, a payment of interest with respect to such Loan
in-kind in arrears by increasing the outstanding principal amount of such Loan on the relevant Interest
Payment Date by the amount of accrued and unpaid interest due and payable on such date. Once PIK
Interest is capitalized and added to the principal amount of the Loans, such PIK Interest shall thenceforth
be considered principal for all purposes hereunder (and shall bear interest in accordance with this Section
2.08) from the date on which such PIK Interest has been so added.

        “PIK Rate” has the meaning specified in Section 2.08(1).

        “PIK Toggle ” has the meaning specified in Section 2.08(4).

        “PIK Toggle Notice” has the meaning specified in Section 2.08(4).

      “Plan” means any material “employee benefit plan” (as such term is defined in Section 3(3) of
ERISA), other than a Foreign Plan, established or maintained by any Loan Party or, with respect to any


                                                     67
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 351 of 1503



such plan that is subject to Section 412 of the Code or Title IV of ERISA, any of their respective ERISA
Affiliates.

       “Plan of Reorganization” means that certain Joint Prepackaged Plan of Reorganization of Belk,
Inc. and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code , including the Plan
Supplement (as defined in the Plan of Reorganization).

        “Platform” has the meaning specified in Section 6.02.

        “Pledged Collateral” has the meaning specified in the Security Agreement.

        “Preferred Stock” means any Equity Interest with preferential rights of payment of dividends or
upon liquidation, dissolution or winding up.

         “Prepayment Premium” means with respect to a repayment, prepayment or acceleration of all or
any portion of the First-Out Loans occurring (i) prior to the first anniversary of the Closing Date, an amount
equal to three percent (3.00%) of the aggregate principal amount of the First-Out Loans held by such Lender
that are being repaid or prepaid or that are accelerated as of such date of determination, (ii) on or after the
first anniversary of the Closing Date but prior to the second anniversary of the Closing Date, an amount
equal to two percent (2.00%) of the aggregate principal amount of the First-Out Loans held by such Lender
that are being repaid or prepaid or that are accelerated as of such date of determination, (iii) on and after
the second anniversary of the Closing Date but prior to the third anniversary of the Closing Date, one
percent (1.00%) of the aggregate principal amount of the First-Out Loans held by such Lender that are
being repaid or prepaid or that are accelerated as of such date of determination and (iv) on and after the
third anniversary of the Closing Date, zero percent (0.00%).

        “Prepetition First Lien Term Loans” means “First Lien Term Loans” as defined in the RSA.

        “Prepetition Second Lien Term Loans” means “Second Lien Term Loans” as defined in the RSA.

         “Priority ECF Amount” means, with respect to any Excess Cash Flow Period, an amount (if
positive) equal to (i) 4.00% of the aggregate original principal amount of Second-Out Loans outstanding
on the Closing Date minus (ii) the amortization payments made pursuant to Section 2.07(1) in respect of
the Second-Out Loans during such Excess Cash Flow Period.

         “Private-Side Information” means any information with respect to Holdings and its Subsidiaries
that is not Public-Side Information.

         “Pro Rata Share ” means with respect to all payments, computations and other matters relating to
the Term Loan of a given Class of any Lender at any time a fraction (expressed as a percentage, carried out
to the ninth decimal place), the numerator of which is the amount of the Term Loan Exposure of such Class
of such Lender at such time and the denominator of which is the aggregate Term Loan Exposure of such
Class of all Lenders at such time.

         “Public Company Costs ” means the initial costs relating to establishing compliance with the
Sarbanes-Oxley Act of 2002, as amended, and other expenses arising out of or incidental to the Borrower’s
or its Restricted Subsidiaries’ initial establishment of compliance with the obligations of a reporting
company, including costs, fees and expenses (including legal, accounting and other professional fees)
relating to compliance with provisions of the Securities Act and the Exchange Act.

        “Public Lender” means Lenders that do not wish to receive Private-Side Information.

                                                      68
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 352 of 1503



         “Public-Side Information” means (i) at any time prior to Holdings or any of its Subsidiaries
becoming the issuer of any Traded Securities, information that is (a) of a type that would be required by
applicable Law to be publicly disclosed in connection with an issuance by Holdings or any of its
Subsidiaries of its debt or equity securities pursuant to a registered public offering made at such time or (b)
not material to make an investment decision with respect to securities of Holdings or any of its Subsidiaries
(for purposes of United States federal, state or other applicable securities laws), and (ii) at any time on or
after Holdings or any of its Subsidiaries becoming the issuer of any Traded Securities, information that
does not constitute material non-public information (within the meaning of United States federal, state or
other applicable securities laws) with respect to Holdings or any of its Subsidiaries or any of their respective
securities.

         “Purchase Money Obligations ” means any Indebtedness incurred to finance or refinance the
acquisition, leasing, construction or improvement or property (real or personal) or assets (other than Capital
Stock), and whether acquired through the direct acquisition of such property or assets, or otherwise.

         “Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan Party that has
total assets exceeding $10.0 million at the time the relevant Guaranty or grant of the relevant security
interest becomes effective with respect to such Swap Obligation or such other Person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract participant” at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

        “Qualified Equity Interests” means any Equity Interests that are not Disqualified Stock.

        “Qualified Holding Company Debt” means unsecured Indebtedness of Holdings that

              (1)        is not subject to any Guarantee by any Subsidiary of Holdings (including the
        Borrower),

                (2)      will not mature prior to the date that is six (6) months after the Latest Maturity
        Date in effect on the date of issuance or incurrence thereof,

                (3)      has no scheduled amortization or scheduled payments of principal and is not
        subject to mandatory redemption, repurchase, prepayment or sinking fund obligation (it being
        understood that such Indebtedness may have mandatory prepayment, repurchase or redemption
        provisions satisfying the requirements of clause (5) below),

                (4)      does not require any payments in cash of interest or other amounts in respect of the
        principal thereof prior to the later to occur of (i) the date that is four (4) years from the date of the
        issuance or incurrence thereof and (ii) the date that is 180 days after the Latest Maturity Date in
        effect on the date of such issuance or incurrence, and

                (5)     has mandatory prepayment, repurchase or redemption, covenant, default and
        remedy provisions customary for senior discount notes of an issuer that is the parent of a borrower
        under senior secured credit facilities, and in any event, with respect to covenant, default and remedy
        provisions, no more restrictive (taken as a whole) than those set forth in this Agreement (other than
        provisions customary for senior discount notes of a holding company);

provided that any such Indebtedness shall constitute Qualified Holding Company Debt only if immediately
after giving effect to the issuance or incurrence thereof and the use of proceeds thereof, no Event of Default
shall have occurred and be continuing.

                                                      69
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 353 of 1503



        “Qualified Proceeds” means the fair market value of assets that are used or useful in, or Capital
Stock of any Person engaged in, a Similar Business.

          “Qualified Securitization Facility” means any Securitization Facility (1) constituting a
securitization financing facility that meets the following conditions: (a) the Board of Directors will have
determined in good faith that such Securitization Facility (including financing terms, covenants, termination
events and other provisions) is in the aggregate economically fair and reasonable to the Borrower and the
applicable Restricted Subsidiary or Securitization Subsidiary and (b) all sales or contributions of
Securitization Assets and related assets to the applicable Person or Securitization Subsidiary are made at
fair market value (as determined in good faith by the Borrower) or (2) constituting a receivables financing
facility.

         “Qualifying IPO” means the issuance by the Borrower, or any Parent Company, of its common
Equity Interests in an underwritten primary public offering (other than a public offering pursuant to a
registration statement on Form S-8) pursuant to an effective registration statement filed with the SEC in
accordance with the Securities Act (whether alone or in connection with a secondary public offering).

        “Qualifying Lender” has the meaning specified in Section 2.05(1)(e)(D)(3).

        “Quarterly Financial Statements ” has the meaning specified in Section 5.05(1).

         “Rating Agencies” means Moody’s and S&P, or if Moody’s or S&P (or both) are not making
ratings on the relevant obligations publicly available, a nationally recognized statistical rating agency or
agencies, as the case may be, selected by the Borrower that will be substituted for Moody’s or S&P (or
both), as the case may be.

        “Real Property” means, collectively, all Owned Real Property and all Leased Real Property.

        “Recognition Agreement” means a recognition agreement in a recordable form substantially in
the form of Exhibit S or as otherwise reasonably acceptable to the Collateral Agent and the Required
Lenders.

       “Refinance” has the meaning assigned in the definition of “Refinancing Indebtedness” and
“Refinancing” and “Refinanced” have meanings correlative to the foregoing.

        “Refinanced Debt” has the meaning assigned to such term in the definition of “Refinancing
Indebtedness.”

         “Refinancing Amendment” means an amendment to this Agreement in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower executed by each of (a) the Borrower,
(b) the Administrative Agent and (c) each Additional Lender and Lender that agrees to provide any portion
of the Refinancing Loans or Refinancing Commitments being incurred or provided pursuant thereto, in
accordance with Section 2.15.

        “Refinancing Commitments ” means any Refinancing Term Commitments.

         “Refinancing Indebtedness” means (x) Indebtedness incurred by the Borrower or any Restricted
Subsidiary, (y) Disqualified Stock issued by the Borrower or any Restricted Subsidiary or (z) Preferred
Stock issued by any Restricted Subsidiary which, in each case, serves to extend, replace, refund, refinance,
renew, exchange for or defease (“Refinance”) any Indebtedness, Disqualified Stock or Preferred Stock,
including any Refinancing Indebtedness, so long as:

                                                     70
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 354 of 1503



         (1)      (a) the principal amount (or accreted value, if applicable) of such new
 Indebtedness, the amount of such new Preferred Stock or the liquidation preference of such new
 Disqualified Stock does not exceed the principal amount (or accreted value, if applicable) of the
 Indebtedness, the amount of Preferred Stock or the liquidation preference of Disqualified Stock, as
 applicable, being refinanced except to the extent permitted under Section 1.02(10), plus (b) any
 accrued and unpaid interest on, the Indebtedness, the amount of any accrued and unpaid dividends
 on, the Preferred Stock or the liquidation preference of the Disqualified Stock, plus any accrued
 and unpaid dividends on, the Disqualified Stock being so extended, replaced, refunded, refinanced,
 renewed or defeased (such Indebtedness, Disqualified Stock or Preferred Stock, the “Refinanced
 Debt”), plus (c) the amount of any tender premium or penalty or premium required to be paid under
 the terms of the instrument or documents governing such Refinanced Debt and any defeasance
 costs and any fees and expenses (including original issue discount, upfront fees or similar fees)
 incurred in connection with the issuance of such new Indebtedness, Preferred Stock or Disqualified
 Stock or to Refinance such Refinanced Debt (such amounts in clause (b) and (c) the “Incremental
 Amounts”);

         (2)      such Refinancing Indebtedness has a:

                 (a)     Weighted Average Life to Maturity at the time such Refinancing
         Indebtedness is incurred that is not less than the remaining Weighted Average Life to
         Maturity of the applicable Refinanced Debt; and

                 (b)      final scheduled maturity date equal to or later than the final scheduled
         maturity date of the Refinanced Debt;

           (3)    to the extent such Refinancing Indebtedness Refinances (a) Subordinated
 Indebtedness, such Refinancing Indebtedness is subordinated in right of payment to the Loans or
 the Guaranty thereof at least to the same extent as the applicable Refinanced Debt, (b) Indebtedness
 that is secured by Liens on Collateral that are subordinated to the Liens that secure the Loans or the
 Guaranty thereof, such Refinancing Indebtedness is (i) unsecured or (ii) secured by Liens that are
 subordinated to the Liens that secure the Loans or the Guaranty thereof, in each case at least to the
 same extent as the applicable Refinanced Debt or pursuant to the Applicable Intercreditor
 Agreement or (c) Disqualified Stock or Preferred Stock, such Refinancing Indebtedness must be
 Disqualified Stock or Preferred Stock, respectively;

         (4)     such Refinancing Indebtedness shall not be guaranteed or borrowed by any Person
 other than a Person that is so obligated in respect of the Refinanced Debt being Refinanced; and

         (5)      such Refinancing Indebtedness shall not be secured by any assets or property of
 Holdings, the Borrower or any Restricted Subsidiary that does not secure the Refinanced Debt
 being Refinanced (plus improvements, accessions, proceeds or dividends or distributions in respect
 thereof and after-acquired property); provided that Refinancing Indebtedness will not include:

               (a)       Indebtedness, Disqualified Stock or Preferred Stock of a Subsidiary of the
         Borrower that is not a Guarantor that refinances Indebtedness or Disqualified Stock of the
         Borrower;

                 (b)     Indebtedness, Disqualified Stock or Preferred Stock of a Subsidiary of the
         Borrower that is not a Guarantor that refinances Indebtedness, Disqualified Stock or
         Preferred Stock of a Guarantor; or


                                              71
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 355 of 1503



                         (c)    Indebtedness or Disqualified Stock of the Borrower or Indebtedness,
                 Disqualified Stock or Preferred Stock of a Restricted Subsidiary that refinances
                 Indebtedness, Disqualified Stock or Preferred Stock of an Unrestricted Subsidiary;

provided further that (x) clause (2) of this definition will not apply to any Refinancing Indebtedness other
than Indebtedness, Disqualified Stock and Preferred Stock incurred under clauses (2), (14), (25), (30) and
(31) of Section 7.02(b) (including any successive Refinancings thereof incurred under clause (13) of Section
7.02(b)) and any Subordinated Indebtedness (other than Subordinated Indebtedness assumed or acquired in
an Investment or acquisition and not created in contemplation thereof) and (y) Refinancing Indebtedness
may be incurred in the form of a customary “bridge” or other interim credit facility intended to be refinanced
or replaced with long-term indebtedness which does not satisfy the requirements of clause (2) above so
long as, subject to customary conditions, as determined in good faith by the Borrower, such “bridge” or
other interim indebtedness will either be automatically converted into or required to be exchanged for
permanent financing which satisfies the requirements of clause (2) of this definition.

        “Refinancing Loans” means any Refinancing Term Loans.

       “Refinancing Term Commitments ” means one or more Classes of Term Loan commitments
hereunder that result from a Refinancing Amendment.

       “Refinancing Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment.

        “Refunding Capital Stock” has the meaning specified in Section 7.05(b)(2).

        “Register” has the meaning specified in Section 10.07(c).

        “Registered Equivalent Notes” means, with respect to any notes originally issued in a Rule 144A
or other private placement transaction under the Securities Act, substantially identical notes (having the
same Guarantees) issued in a dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

        “Rejection Notice” has the meaning specified in Section 2.05(2)(g).

         “Related Business Assets” means assets (other than Cash Equivalents) used or useful in a Similar
Business; provided that any assets received by the Borrower or a Restricted Subsidiary in exchange for
assets transferred by the Borrower or a Restricted Subsidiary will not be deemed to be Related Business
Assets if they consist of securities of a Person, unless upon receipt of the securities of such Person, such
Person is or would become a Restricted Subsidiary.

         “Related Indemnified Person” of an Indemnitee means (1) the respective directors, officers or
employees of such Indemnitee and (2) the respective agents of such Indemnitee, in the case of this clause
(2), acting at the instructions of such Indemnitee.

        “Related Person” means, with respect to any Person, (a) any Affiliate of such Person and (b) the
respective officers, directors, members, managers, employees, agents, representatives, sub-agents, co-
agents, attorneys-in-fact, partners, trustees, attorneys, and advisors of such Person or any of its Affiliates.

        “Release” means any release, spill, emission, discharge, disposal, leaking, pumping, pouring,
dumping, emptying, injection or leaching into the Environment.


                                                     72
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 356 of 1503



        “Replaced Loans” has the meaning specified in Section 10.01.

        “Replacement Loans” has the meaning specified in Section 10.01.

        “Reportable Event” means, with respect to any Pension Plan, any of the events set forth in Section
4043(c) of ERISA or the regulations issued thereunder, other than events for which the thirty (30) day
notice period has been waived.

          “Required Facility Lenders” means, as of any date of determination, with respect to one or more
Facilities, Lenders having more than 50% of the sum of the (a) aggregate principal amount of outstanding
Loans under such Facility or Facilities and (b) aggregate unused Commitments under such Facility or
Facilities; provided that (i) to the same extent specified in Section 10.07(i) with respect to determination of
Required Lenders, the Loans of any Affiliated Lender shall in each case be excluded for purposes of making
a determination of Required Facility Lenders unless the action in question affects such Affiliated Lender in
a disproportionately adverse manner than its effect on the other Lenders and (ii) the portion of outstanding
Loans and the unused Commitments of any such Facility, as applicable, held or deemed held by a Defaulting
Lender shall be excluded for purposes of making a determination of Required Facility Lenders.

         “Required Lenders” means, as of any date of determination, (a) Lenders having more than 50%
of the aggregate outstanding principal amount of the First-Out Loans and any other Loans that have the
same payment priority with the First-Out Loans and (b) Lenders having more than 50% of the aggregate
outstanding principal amount of the Second-Out Loans and any other Loan that have the same payment
priority with the Second-Out Loans; provided that (i) the aggregate Outstanding Amount of any Loans held
by any Defaulting Lender shall be excluded for purposes of making a determination of the “Required
Lenders” and (ii) any determination of Required Lenders shall be subject to the limitations set forth in
Section 10.07(h) with respect to Affiliated Lenders.

         “Responsible Officer” means, with respect to a Person, the chief executive officer, chief operating
officer, president, vice president, chief financial officer, treasurer or assistant treasurer or other similar
officer or Person performing similar functions, of such Person. With respect to any document delivered by
a Loan Party on the Closing Date, Responsible Officer includes any secretary or assistant secretary of such
Loan Party. Any document delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary corporate, partnership or other
action on the part of such Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party. Unless otherwise specified, all references herein to a “Responsible
Officer” shall refer to a Responsible Officer of the Borrower.

        “Restricted Investment” means any Investment other than any Permitted Investment(s).

        “Restricted Payment” has the meaning specified in Section 7.05.

          “Restricted Subsidiary” means, at any time, any direct or indirect Subsidiary of the Borrower
(including any Foreign Subsidiary) that is not then an Unrestricted Subsidiary; provided that
notwithstanding the foregoing, in no event will (i) any Securitization Subsidiary, or (ii) any special purpose
vehicle that borrows mortgage debt secured by department stores or retail centers of Belk and has no other
activities be considered a Restricted Subsidiary for purposes of Section 8.01(5) or (7); provided further that
upon the occurrence of an Unrestricted Subsidiary ceasing to be an Unrestricted Subsidiary, such Subsidiary
will be included in the definition of “Restricted Subsidiary.” Wherever the term “Restricted Subsidiary” is
used herein with respect to any Subsidiary of a referenced Person that is not the Borrower, then it will be
construed to mean a Person that would be a Restricted Subsidiary of the Borrower on a pro forma basis
following consummation of one or a series of related transactions involving such referenced Person and the
                                                      73
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 357 of 1503



Borrower (but which transactions may include a designation of a Subsidiary of such Person as an
Unrestricted Subsidiary on a pro forma basis in accordance with this Agreement).

        “Retained Excess Cash Flow Amount” means, at any date of determination, an amount, no less
than zero and determined on a cumulative basis, that is equal to the aggregate cumulative sum of Excess
Cash Flow that is not required to be applied to make an ECF Payment under Section 2.05(2) for each Excess
Cash Flow Period.

         “RSA” means that certain Restructuring Support Agreement, dated as of January 26, 2021, by and
among Holdings, the other Loan Parties party thereto, the Consenting First Lien Term Lenders (as defined
therein), the Consenting Second Lien Term Lenders (as defined therein) and the Consenting Sponsors (as
defined therein), as such agreement may be amended, supplemented, waived or otherwise modified from
time to time, in each case to the extent permitted thereunder.

       “S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc., and any
successor to its rating agency business.

         “Sale-Leaseback Transaction” means any arrangement providing for the leasing by the Borrower
or any Restricted Subsidiary of any real or tangible personal property, which property has been or is to be
sold or transferred by the Borrower or such Restricted Subsidiary to a Person other than the Borrower or
any Restricted Subsidiary in contemplation of such leasing.

        “Same Day Funds” means disbursements and payments in immediately available funds.

        “Sanctions” has the meaning specified in Section 5.17.

       “SEC” means the U.S. Securities and Exchange Commission, or any Governmental Authority
succeeding to any of its principal functions.

        “Second Amendment” means that certain Amendment No. 2 to Credit Agreement, dated as of the
Closing Date, among Holdings, the Borrower, the First-Out Lenders party thereto, the Second-Out Lenders
party thereto, the Administrative Agent and the Collateral Agent.

     “Second Amendment Exchanging Lenders” means the Lenders signatory to the Second
Amendment.

        “Second Amendment Lenders” means the First-Out Lenders and the Second-Out Lenders.

     “Second Amendment Second-Out Loans” means Second-Out Loans deemed made by the Second
Amendment Exchanging Lenders on the Closing Date pursuant to Section 2.01(3).

         “Second Lien Credit Agreement” means the Second Lien Term Loan Credit Agreement dated as
of the date hereof among Holdings, the Borrower, Wilmington Trust, National Association as
administrative agent and collateral agent and the several banks and other financial institutions from time to
time parties thereto as lenders, as such agreement may be amended, supplemented, waived or otherwise
modified from time to time to the extent permitted hereunder and any Refinancing Indebtedness in respect
thereof (unless such agreement, instrument or document expressly provides that it is not intended to be and
is not an Second Lien Credit Agreement) in each case to the extent permitted hereunder.

       “Second Lien Credit Agreement Second Amendment” means that certain Amendment No. 3 to
the Second Lien Credit Agreement, dated as of the Closing Date, by and among the Loan Parties party

                                                     74
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 358 of 1503



thereto, the lenders party thereto and Wilmington Trust, National Association, as administrative agent and
collateral agent.

         “Second Lien Facility” means the collective reference to the Second Lien Credit Agreement, the
Second Lien Loan Documents, any notes and letters of credit issued pursuant thereto and any guarantee,
security agreement, patent, trademark or copyright security agreements, mortgages, letter of credit
applications and other guarantees, pledge agreements, security agreements and collateral documents, and
other instruments and documents, executed and delivered pursuant to or in connection with any of the
foregoing, in each case as the same may be amended, supplemented, waived or otherwise modified from
time to time to the extent permitted hereunder and any Refinancing Indebtedness in respect thereof (unless
such agreement, instrument or document expressly provides that it is not intended to be and is not a Second
Lien Facility), in each case to the extent permitted hereunder.

         “Second Lien Loan Documents ” means, collectively, (i) the Second Lien Credit Agreement and
(ii) the security documents, intercreditor agreements (including the Term Intercreditor Agreement),
guarantees, joinders and other agreements or instruments executed in connection with the Second Lien
Facility or such other agreements, in each case, as amended, modified, supplemented, substituted, replaced,
restated or refinanced, in whole or in part, from time to time including in connection with Refinancing
Indebtedness of the Second Lien Facility.

        “Second Lien Loans” means “Loans” as defined in the Second Lien Facility as in effect on the
Closing Date.

        “Second Lien Obligations” means “Obligations” as defined in the Second Lien Facility as in effect
on the date hereof.

      “Second-Out Lenders” means the Lenders holding the Second-Out Loans or Second-Out Loan
Commitments.

        “Second-Out Loan Commitment” means, with respect to each Second-Out Lender, the
commitment of such Second-Out Lender to convert Prepetition First Lien Term Loans and/or Prepetition
Second Lien Term Loans into, and be deemed to make, Second-Out Loans in an aggregate amount not to
exceed the amount set forth on Schedule III to the Second Amendment2.01 opposite such Second-Out
Lender’s name under the heading “Second-Out Loan Commitment”. The aggregate amount of Second-Out
Loan Commitments on the Closing Date is $[●].$812,929,968.71. Once converted and deemed made, the
Second-Out Loan Commitments shall be reduced to zero and terminated.

     “Second-Out Loans” means the Term Loans made (or deemed made) by the applicable Second
Amendment Exchanging Lenders on the Closing Date pursuant to Section 2.01(3)(b).

        “Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between Holdings, the Borrower or any Restricted Subsidiary and a Cash Management
Bank; and designated in writing by the Cash Management Bank and the Borrower to the Administrative
Agent as a “Secured Cash Management Agreement.”

        “Secured Hedge Agreement” means any Hedge Agreement with respect to Hedging Obligations
permitted under Section 7.02 that is (a) entered into by and between any Loan Party or Restricted Subsidiary
and any Hedge Bank and (b) designated in writing by the Hedge Bank and the Borrower to the
Administrative Agent as a “Secured Hedge Agreement.”



                                                    75
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 359 of 1503



        “Secured Parties” means, collectively, the Administrative Agent, the Collateral Agent, the
Lenders, each Hedge Bank party to a Secured Hedge Agreement, each Cash Management Bank party to a
Secured Cash Management Agreement, each Supplemental Agent and each co-agent or sub-agent appointed
by the Administrative Agent or Collateral Agent from time to time pursuant to Section 9.01(2) or 9.07.

       “Securities Act” means the Securities Act of 1933, as amended, and the rules and regulations of
the SEC promulgated thereunder.

         “Securitization Assets” means (a) the accounts receivable, royalty or other revenue streams and
other rights to payment and other assets related thereto subject to a Qualified Securitization Facility and the
proceeds thereof and (b) contract rights, lockbox accounts and records with respect to such accounts
receivable and any other assets customarily transferred together with accounts receivable in a securitization
financing.

         “Securitization Facility” means any transaction or series of securitization financings that may be
entered into by the Borrower or any Restricted Subsidiary pursuant to which the Borrower or any such
Restricted Subsidiary may sell, convey or otherwise transfer, or may grant a security interest in,
Securitization Assets to either (a) a Person that is not the Borrower or a Restricted Subsidiary or (b) a
Securitization Subsidiary that in turn sells such Securitization Assets to a Person that is not the Borrower
or a Restricted Subsidiary, or may grant a security interest in, any Securitization Assets of the Borrower or
any of its Subsidiaries.

         “Securitization Fees” means distributions or payments made directly or by means of discounts
with respect to any participation interest issued or sold in connection with, and other fees and expenses
(including reasonable fees and expenses of legal counsel) paid to a Person that is not a Securitization
Subsidiary in connection with, any Qualified Securitization Facility.

         “Securitization Repurchase Obligation” means any obligation of a seller of Securitization Assets
in a Qualified Securitization Facility to repurchase Securitization Assets arising as a result of a breach of
representation, warranty or covenant or otherwise, including as a result of a receivable or portion thereof
becoming subject to any asserted defense, dispute, off set or counterclaim of any kind as a result of any
action taken by, any failure to take action by or any other event relating to the seller.

         “Securitization Subsidiary” means any Subsidiary formed for the purpose of, and that solely
engages only in one or more Qualified Securitization Facilities and other activities reasonably related
thereto.

         “Security Agreement” means, collectively, the Pledge and Security Agreement executed by the
Loan Parties and the Collateral Agent, substantially in the form of Exhibit F, together with supplements or
joinders thereto executed and delivered pursuant to Section 6.11.

        “Senior Secured Leverage Ratio” means, with respect to any Test Period, the ratio of
Consolidated Secured Debt outstanding on the last date of such Test Period to Adjusted EBITDA of the
Borrower and its Restricted Subsidiaries for such Test Period, in each case calculated on a pro forma basis
with such pro forma adjustments as are appropriate and consistent with Section 1.07.

        “Significant Subsidiary” means any Restricted Subsidiary that would be a “significant subsidiary”
as defined in Article 1, Rule 1-02 of Regulation S-X of the SEC, as such regulation is in effect on the
Closing Date.



                                                      76
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 360 of 1503



        “Similar Business” means (1) any business conducted or proposed to be conducted by the
Borrower or any Restricted Subsidiary on the Closing Date or (2) any business or other activities that are
reasonably similar, ancillary, incidental, complementary or related to (including non-core incidental
businesses acquired in connection with any Permitted Investment), or a reasonable extension, development
or expansion of, the businesses that the Borrower and its Restricted Subsidiaries conduct or propose to
conduct on the Closing Date.

        “Solicited Discount Proration” has the meaning specified in Section 2.05(1)(e)(D)(3).

        “Solicited Discounted Prepayment Amount” has the meaning specified in Section
2.05(1)(e)(D)(1).

       “Solicited Discounted Prepayment Notice” means a written notice of the Borrower of Solicited
Discounted Prepayment Offers made pursuant to Section 2.05(1)(e)(D) substantially in the form of Exhibit
L.

         “Solicited Discounted Prepayment Offer” means the written offer by each Lender, substantially
in the form of Exhibit O, submitted following the Administrative Agent’s receipt of a Solicited Discounted
Prepayment Notice.

        “Solicited Discounted Prepayment Response Date ” has the meaning specified in Section
2.05(1)(e)(D)(1).

        “Solvent” and “Solvency” mean, with respect to any Person on any date of determination, that on
such date:

         (1)     the sum of the liabilities of such Person (including contingent liabilities), on a consolidated
basis, does not exceed the present fair saleable value of the present assets of such Person, on a consolidated
basis,

        (2)        the fair value of the property of such Person, on a consolidated basis, is greater than the
total amount of liabilities (including contingent liabilities) of such Person, on a consolidated basis,

         (3)       the capital of such Person, on a consolidated basis, is not unreasonably small in relation
to its business as contemplated on such date and

        (4)        such Person has not incurred and does not intend to incur, or believe that it will incur,
debts including current obligations beyond their ability to pay such debts as they become due (whether at
maturity or otherwise).

The amount of any contingent liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances as of such date, would reasonably be expected to become an actual and matured
liability.

         “Space Lease d Property” means any real property located in the United States, other than the
Leased Real Property and the Owned Real Property, that any Loan Party or any Subsidiary occupies as a
tenant, sub-tenant, or licensee.

        “SPC” has the meaning specified in Section 10.07(g).

        “Specified Discount” has the meaning specified in Section 2.05(1)(e)(B)(1).

                                                      77
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 361 of 1503



        “Specified Discount Prepayment Amount” has the meaning specified in Section
2.05(1)(e)(B)(1).

        “Specified Discount Prepayment Notice ” means a written notice of the Borrower’s Offer of
Specified Discount Prepayment made pursuant to Section 2.05(1)(e)(B) substantially in the form of Exhibit
N.

        “Specified Discount Prepayment Response” means the written response by each Lender,
substantially in the form of Exhibit P, to a Specified Discount Prepayment Notice.

        “Specified Discount Prepayment Response Date ” has the meaning specified in Section
2.05(1)(e)(B)(1).

        “Specified Discount Proration” has the meaning specified in Section 2.05(1)(e)(B)(3).

        “Specified Equity Contribution” has the meaning assigned to it in the ABL Credit Agreement.

           “Specified Sale -Leaseback Net Proceeds” means with respect to the sale component of any
Specified Sale-Leaseback Transaction, the excess, if any, of (i) the sum of cash and Cash Equivalents
received as purchase consideration in connection with such Specified Sale-Leaseback Transaction sale
component pursuant to the applicable purchase and sale agreement over (ii) the sum of (A) the out-of-
pocket fees and expenses (including attorneys’ fees, investment banking fees, survey costs, title insurance
premiums and related search and recording charges, transfer taxes, deed or mortgage recording taxes, other
customary expenses and brokerage, consultant and other customary fees) actually incurred or required to
be paid by the Borrower or any Restricted Subsidiary on behalf of a purchaser by the Borrower or any
Restricted Subsidiary in connection with such Specified Sale-Leaseback Transaction, (B) taxes (including
transfer taxes) or distributions made pursuant to clauses (a) and (b) of Section 7.05(b)(14) paid or
reasonably estimated to be payable in connection therewith (including taxes imposed on the distribution or
repatriation of any such Specified Sale-Leaseback Net Proceeds) and (C) any reserve for adjustment in
respect of (x) the sale price of such asset or assets established in accordance with GAAP and (y) any
liabilities associated with such asset or assets and retained by the Borrower or any Restricted Subsidiary
after such Specified Sale-Leaseback Transaction, including liabilities related to environmental matters or
against any indemnification obligations associated with such Specified Sale-Leaseback Transaction, it
being understood that “Specified Sale-Leaseback Net Proceeds” shall include the amount of any reversal
(without the satisfaction of any applicable liabilities in cash in a corresponding amount) of any reserve
described in this clause (C). The net proceeds of any Sale-Leaseback Transaction will be determined giving
effect to transaction expenses and the tax effect of such transactions based on the actual effective tax rate
(including taxes incurred and required to be paid or payable as a result of such transactions).

        “Specified Sale -Leaseback Transaction” means one or more Sale-Leaseback Transactions
entered into on an arm’s length basis for fair market value as determined by a Responsible Officer of the
Borrower in good faith with respect to all or any portion of any Owned Real Property or Leased Real
Property of the Borrower or any Restricted Subsidiary owned on, or acquired after, the Closing Date.

         “Specified Transaction” means:

                (1)      solely for the purposes of determining the applicable cash balance, any
        contribution of capital, including as a result of an Equity Offering, to the Borrower, in each case,
        in connection with an acquisition or Investment,



                                                     78
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 362 of 1503



                (2)     any designation of operations or assets of the Borrower or a Restricted Subsidiary
        as discontinued operations (as defined under GAAP),

                (3)      any Investment that results in a Person becoming a Restricted Subsidiary,

                (4)     any designation of a Subsidiary as a Restricted Subsidiary or an Unrestricted
        Subsidiary in compliance with this Agreement,

                (5)       any purchase or other acquisition of a business of any Person, of assets constituting
        a business unit, line of business or division of any Person,

                 (6)    any Asset Sale (a) that results in a Restricted Subsidiary ceasing to be a Subsidiary
        of the Borrower or (b) of a business, business unit, line of business or division of the Borrower or
        a Restricted Subsidiary, in each case whether by merger, amalgamation, consolidation or otherwise,

              (7)      any operational changes identified by the Borrower that have been made by the
        Borrower or any Restricted Subsidiary during the Test Period, or

                (8)      any other transaction that by the terms of this Agreement requires a financial ratio
        to be calculated on a pro forma basis.

        “Sponsor” means Sycamore Partners Management, L.P. and any of its respective Affiliates and
funds or partnerships managed or advised by it or any of its respective Affiliates but not including, however,
any portfolio company of any of the foregoing.

         “Statutory Reserve Rate ” means a fraction (expressed as a decimal), the numerator of which is
the number one and the denominator of which is the number one minus the aggregate of the maximum
reserve percentages (including any marginal, special, emergency or supplemental reserves) expressed as a
decimal established by the FRB to which the Administrative Agent is subject with respect to the Adjusted
Eurodollar Rate, for Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the FRB). Such reserve percentages shall include those imposed pursuant to such
Regulation D. Eurodollar Rate Loans shall be deemed to constitute eurocurrency funding and to be subject
to such reserve requirements without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the effective date of any change in any
reserve percentage.

        “Submitted Amount” has the meaning specified in Section 2.05(1)(e)(C)(1).

        “Submitted Discount” has the meaning specified in Section 2.05(1)(e)(C)(1).

          “Subordinated Indebtedness” means any Indebtedness for borrowed money of any Loan Party
that by its terms is subordinated in right of payment to the Obligations of such Loan Party arising under the
Loans or the Guaranty (other than the Second-Out Loans).

         “Subsidiary” means, with respect to any Person:

                (1)      any corporation, association or other business entity (other than a partnership, joint
        venture, limited liability company or similar entity) of which more than 50.0% of the total voting
        power of shares of Capital Stock entitled (without regard to the occurrence of any contingency) to
        vote in the election of directors, members of management or trustees thereof is at the time of

                                                     79
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 363 of 1503



           determination owned or controlled, directly or indirectly, by such Person or one or more of the
           other Subsidiaries of that Person or a combination thereof; and

                  (2)     any partnership, joint venture, limited liability company or similar entity of which:

                           (a)     more than 50.0% of the capital accounts, distribution rights, total equity
                  and voting interests or general or limited partnership interests, as applicable, are owned or
                  controlled, directly or indirectly, by such Person or one or more of the other Subsidiaries
                  of that Person or a combination thereof whether in the form of membership, general, special
                  or limited partnership or otherwise and

                          (b)      such Person or any Restricted Subsidiary of such Person is a controlling
                  general partner or otherwise controls such entity.

        Unless otherwise specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall refer
to a Subsidiary or Subsidiaries of the Borrower.

      “Subsidiary Guarantor” means any Guarantor other than Holdings and any other Parent
Company.

           “Successor Borrower” has the meaning specified in Section 7.03(4).

           “Successor Holdings” has the meaning specified in Section 7.03(5).

           “Supplemental Agent” and “Supplemental Agents” have the meanings specified in Section
9.15(1).

           “Swap Obligation” has the meaning specified in the definition of “Excluded Swap Obligation.”

        “Tax” means any present or future tax, levy, impost, duty, assessment, charge, fee, deduction or
withholding (including backup withholding) of any nature and whatever called, imposed by any
Governmental Authority, including any interest, additions to tax and penalties applicable thereto.

           “Tax Group” has the meaning specified in Section 7.05(b)(14)(b).

           “Tax Indemnitee” as defined in Section 3.01(5).

           “Term Borrowing” means a Borrowing of any Term Loans.

        “Term Commitment” means, as to each Term Lender, its obligation to make a Term Loan to the
Borrower hereunder, expressed as an amount representing the maximum principal amount of the Term Loan
to be made by such Term Lender under this Agreement, as such commitment may be (a) reduced from time
to time pursuant to this Agreement and (b) reduced or increased from time to time pursuant to (i)
assignments by or to such Term Lender pursuant to an Assignment and Assumption, (ii) [reserved], (iii) a
Refinancing Amendment, (iv) an Extension Amendment or (v) an amendment in respect of Replacement
Loans. The initial amount of each Term Lender’s Term Commitment is its Closing Date Term Commitment
or, otherwise, in the Assignment and Assumption (or Affiliated Lender Assignment and Assumption),
Refinancing Amendment, Extension Amendment or amendment in respect of Replacement Loans pursuant
to which such Lender shall have assumed its Commitment, as the case may be.

           “Term Facility” means any Facility consisting of Term Loans or Term Commitments.

                                                      80
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 364 of 1503



        “Term Intercreditor Agreement” means the Term Intercreditor Agreement substantially in the
form of Exhibit G-2 among the Collateral Agent, Wilmington Trust, National Association, as collateral
agent under the Second Lien Credit Agreement and the representatives for purposes thereof for holders of
one or more other classes of Indebtedness, the Borrower and the other parties thereto, as amended, restated,
supplemented or otherwise modified from time to time in accordance with the requirements thereof and of
this Agreement, and which shall also include any replacement intercreditor agreement entered into in
accordance with the terms hereof.

        “Term Lender” means, at any time, any Lender that has a Term Commitment or a Term Loan at
such time.

        “Term Loan” means any First-Out Loan, Second-Out Loan, Refinancing Term Loan, Extended
Loan or Replacement Loan, as the context may require.

        “Term Loan Exposure” means, with respect to any Lender, as of any date of determination, the
outstanding principal amount of the Term Loans of such Lender; provided that at any time prior to the
making of the Term Loans, the Term Loan Exposure of any Lender shall be equal to such Lender’s Term
Commitment.

         “Term Note ” means a promissory note of the Borrower payable to any Term Lender or its
registered assigns, in substantially the form of Exhibit B-1 hereto, evidencing the aggregate Indebtedness
of the Borrower to such Term Lender resulting from the Term Loans made by such Term Lender.

        “Termination Conditions” means, the Payment in Full in cash of the Obligations (other than the
Obligations under Secured Hedge Agreements and Secured Cash Management Obligations).

         “Test Period” in effect at any time means the Borrower’s most recently ended four consecutive
fiscal quarters (taken as one accounting period) for which, subject to Section 1.07(1), financial statements
have been delivered pursuant to Section 6.01(1) or (2), as applicable.

        “Threshold Amount” means $40.0 million.

        “Total Assets” means, at any time, the total assets of the Borrower and the Restricted Subsidiaries,
determined on a consolidated basis in accordance with GAAP, as shown on the then most recent balance
sheet of the Borrower or such other Person as may be available (as determined in good faith by the
Borrower).

        “Total Net Leverage Ratio” means, with respect to any Test Period, the ratio of (a) Consolidated
Total Debt outstanding as of the last day of such Test Period to (b) Adjusted EBITDA of the Borrower for
such Test Period, in each case on a pro forma basis with such pro forma adjustments as are appropriate and
consistent with Section 1.07.

       “Traded Securities” means any debt or equity securities issued pursuant to a public offering or
Rule 144A offering.

        “Transaction Expenses” means any fees, expenses, costs or charges incurred or paid by Holdings,
the Borrower or any Restricted Subsidiary in connection with the Transactions.

      “Transactions” means (a) the amendment to this Agreement pursuant to the terms of the Second
Amendment, (b) the amendment to the Second Lien Credit Agreement pursuant to the Second Lien Credit
Agreement Second Amendment, (c) the execution and delivery of the Second Amendment and the Second

                                                    81
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 365 of 1503



Lien Credit Agreement Second Amendment, (d) the funding of the New Money First-Out Loans on the
Closing Date, (e) the consummation of the transactions contemplated by the Plan of Reorganization, (f) the
conversion (and deemed prepayment) of all Prepetition First Lien Term Loans hereunder immediately prior
to the effectiveness of the Second Amendment and all Prepetition Second Lien Term Loans to First-Out
Loans, Second-Out Loans and Second Lien Loans on the Closing Date, (g) any other transaction
contemplated by the RSA, (h) any transaction contemplated by the “Description of Transaction Steps”
attached to the Plan Supplement (as defined in the RSA) and (i) the payment of Transaction Expenses.

        “Treasury Capital Stock” has the meaning assigned to such term in Section 7.05(b)(2)(a).

        “Trust Account” means any accounts or trusts used solely to hold Trust Funds.

        “Trust Funds” means cash, Cash Equivalents or other assets comprised of:

         (1) funds used for payroll and payroll taxes and other employee benefit payments to or for the
benefit of such Loan Party’s employees;

        (2) all taxes required to be collected, remitted or withheld (including federal and state
withholding taxes (including the employer’s share thereof)); and

         (3) any other funds which Holdings, the Borrower or any of its Restricted Subsidiaries holds in
trust or as an escrow or fiduciary for another person which is not a Restricted Subsidiary of the Borrower.

        “Type” means, with respect to a Loan, its character as a Base Rate Loan or a Eurodollar Rate Loan.

        “Uniform Commercial Code ” or “UCC” means the Uniform Commercial Code or any successor
provision thereof as the same may from time to time be in effect in the State of New York or the Uniform
Commercial Code or any successor provision thereof (or similar code or statute) of another jurisdiction, to
the extent it may be required to apply to any item or items of Collateral.

        “United States” and “U.S.” mean the United States of America.

        “United States Tax Compliance Certificate” has the meaning specified in Section 3.01(3)(b)(iii).

      “Unrestricted Subsidiary” means each of The Belk Center, Inc. and 2801 West Tyvola
Condominium Association Inc.

        “U.S. Lender” means any Lender that is not a Foreign Lender.

        “USA PATRIOT Act” means The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Title III of Public Law No. 107-56 (signed
into law October 26, 2001)), as amended or modified from time to time.

        “Voting Stock” of any Person as of any date means the Capital Stock of such Person that is at the
time entitled to vote in the election of the Board of Directors of such Person.

        “Weighted Average Life to Maturity” means, when applied to any Indebtedness, Disqualified
Stock or Preferred Stock, as the case may be, at any date, the quotient obtained by dividing:

                (1)      the sum of the products of the number of years (calculated to the nearest one-
        twenty fifth) from the date of determination to the date of each successive scheduled principal

                                                     82
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 366 of 1503



        payment of such Indebtedness or redemption or similar payment with respect to such Disqualified
        Stock or Preferred Stock, multiplied by the amount of such payment, by

                (2)     the sum of all such payments; provided that for purposes of determining the
        Weighted Average Life to Maturity of any Indebtedness that is being Refinanced (the “Applicable
        Indebtedness”), the effects of any amortization or prepayments made on such Applicable
        Indebtedness prior to the date of the applicable Refinancing will be disregarded.

         “wholly owned” means, with respect to any Subsidiary of any Person, a Subsidiary of such Person
one hundred percent (100%) of the outstanding Equity Interests of which (other than (x) directors’
qualifying shares and (y) shares of Capital Stock of Foreign Subsidiaries issued to foreign nationals as
required by applicable Law) is at the time owned by such Person or by one or more wholly owned
Subsidiaries of such Person.

         “Withdrawal Liability” means the liability to a Multiemployer Plan as a result of a complete or
partial withdrawal from such Multiemployer Plan, as such term is defined in Part I of Subtitle E of Title IV
of ERISA.

         “Write-Down and Conversion Powers” means, with respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time to time under the Bail-
In Legislation for the applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

      Section 1.02    Other Interpretive Provisions. With reference to this Agreement and each other
Loan Document, unless otherwise specified herein or in such other Loan Document:

         (1)    The meanings of defined terms are equally applicable to the singular and plural forms of
the defined terms.

        (2)     The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar import when
used in any Loan Document shall refer to such Loan Document as a whole and not to any particular
provision thereof.

        (3)      References in this Agreement to an Exhibit, Schedule, Article, Section, Annex, clause or
subclause refer (a) to the appropriate Exhibit or Schedule to, or Article, Section, clause or subclause in this
Agreement or (b) to the extent such references are not present in this Agreement, to the Loan Document in
which such reference appears, in each case as such Exhibit, Schedule, Article, Section, Annex, clause or
subclause may be amended or supplemented from time to time.

        (4)      The term “including” is by way of example and not limitation.

         (5)      The term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however evidenced, whether in
physical or electronic form.

        (6)     In the computation of periods of time from a specified date to a later specified date, the
word “from” means “from and including”; the words “to” and “until” each mean “to but excluding”; and
the word “through” means “to and including”.

        (7)     Section headings herein and in the other Loan Documents are included for convenience of
reference only and shall not affect the interpretation of this Agreement or any other Loan Document.

                                                      83
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 367 of 1503



        (8)      The word “or” is not intended to be exclusive unless expressly indicated otherwise.

        (9)      [Reserved].

         (10)    For purposes of determining compliance with any Section of Article VII, in the event that
any Lien, Investment, Indebtedness, Asset Sale, Restricted Payment, Affiliate Transaction, Contractual
Obligation or prepayment of Indebtedness meets the criteria of one or more of the categories of transactions
permitted pursuant to any clause of such Sections, such transaction (or portion thereof) at any time, shall
be permitted under one or more of such clauses as determined by the Borrower in its sole discretion at such
time. For purposes of determining compliance with the incurrence of any Credit Agreement Refinancing
Indebtedness or Refinancing Indebtedness that restricts the amount of such Indebtedness relative to the
amount of Credit Agreement Refinanced Debt or Refinanced Debt, respectively, the Borrower and
Restricted Subsidiaries may incur an incremental principal amount of Credit Agreement Refinancing
Indebtedness or Refinancing Indebtedness in such refinancing to the extent that the excess portion of the
Credit Agreement Refinancing Indebtedness or Refinancing Indebtedness would otherwise be permitted to
be incurred in accordance with this Agreement (provided that (1) any additional Indebtedness referenced
in this sentence satisfies the other applicable requirements of the definition of Credit Agreement
Refinancing Indebtedness or Refinancing Indebtedness, as applicable (with such additional amounts
incurred constituting a utilization of the relevant basket or exception contained in Section 7.02(b) pursuant
to which such additional amount is permitted) and (2) if such additional Indebtedness is secured, the Lien
securing such Indebtedness satisfies the applicable requirements of Section 7.01). For purposes of
determining compliance with the incurrence of any Indebtedness under Designated Revolving
Commitments in reliance on compliance with any ratio or Basket, if on the date such Designated Revolving
Commitments are established after giving pro forma effect to the incurrence of the entire committed amount
of then proposed Indebtedness thereunder, then such committed amount under such Designated Revolving
Commitments may thereafter be borrowed and reborrowed, in whole or in part, from time to time, without
further compliance with any ratio.

         (11)    For purposes hereof, unless otherwise specifically indicated, the term “consolidated” with
respect to any Person refers to such Person consolidated with its Restricted Subsidiaries and excludes from
such consolidation any Unrestricted Subsidiary as if such Unrestricted Subsidiary were not an Affiliate of
such Person.

        Section 1.03      Accounting Terms. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement shall be prepared in conformity
with, GAAP, except as otherwise specifically prescribed herein. Unless the context indicates otherwise, any
reference to a “fiscal year” or a “fiscal quarter” shall refer to a fiscal year ending on the Saturday closest to
each January 31 or fiscal quarter ending April 30, July 31, October 31 or the Saturday ending on the
Saturday closest to each January 31 of the Borrower.

        Section 1.04    Rounding. Any financial ratios required to be satisfied in order for a specific action
to be permitted under this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with a rounding-up if there is
no nearest number).

         Section 1.05     References to Agreements, Laws, etc.. Unless otherwise expressly provided
herein, (1) references to Organizational Documents, agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such amendments, restatements,
                                                       84
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 368 of 1503



extensions, supplements and other modifications are permitted by any Loan Document; and (2) references
to any Law shall include all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law.

         Section 1.06     Times of Day and Timing of Payment and Performance. Unless otherwise
specified, all references herein to times of day shall be references to New York time (daylight or standard,
as applicable). When the payment of any obligation or the performance of any covenant, duty or obligation
is stated to be due or performance required on a day which is not a Business Day, the date of such payment
(other than as described in the definition of “Interest Period”) or performance shall extend to the
immediately succeeding Business Day.

        Section 1.07      Pro Forma and Other Calculations.

         (1)      Notwithstanding anything to the contrary herein, financial ratios and tests, including the
First Lien Net Leverage Ratio, Senior Secured Leverage Ratio and the Total Net Leverage Ratio shall be
calculated in the manner prescribed by this Section 1.07. In addition, whenever a financial ratio or test is
to be calculated on a pro forma basis, the reference to “Test Period” for purposes of calculating such
financial ratio or test shall be deemed to be a reference to, and shall be based on, the most recently ended
Test Period for which financial statements of the Borrower have been delivered pursuant to Section 6.01(1)
or (2), as applicable.

         (2)     For purposes of calculating any financial ratio or test (or Total Assets), Specified
Transactions (and, subject to clause (4) below, the incurrence or repayment of any Indebtedness in
connection therewith) that have been made (a) during the applicable Test Period or (b) subsequent to such
Test Period and prior to or simultaneously with the event for which the calculation of any such ratio is made
shall be calculated on a pro forma basis assuming that all such Specified Transactions (and any increase or
decrease in Adjusted EBITDA and the component financial definitions used therein attributable to any
Specified Transaction) had occurred on the first day of the applicable Test Period (or, in the case of Total
Assets, on the last day of the applicable Test Period). If since the beginning of any applicable Test Period
any Person that subsequently became a Restricted Subsidiary or was merged, amalgamated or consolidated
with or into the Borrower or any Restricted Subsidiary since the beginning of such Test Period shall have
made any Specified Transaction that would have required adjustment pursuant to this Section 1.07, then
such financial ratio or test (or Total Assets) shall be calculated to give pro forma effect thereto in accordance
with this Section 1.07 as if such Specified Transaction had occurred at the beginning of the most recently
ended Test Period.

         (3)     Whenever pro forma effect is to be given to a Specified Transaction, the pro forma
calculations shall be made in good faith by a Financial Officer of the Borrower and may include, for the
avoidance of doubt, the amount of “run-rate” cost savings, synergies and operating expense reductions
resulting from or related to any such Specified Transaction (including the Transactions) which is being
given pro forma effect that have been realized or are expected to be realized and for which the actions
necessary to realize such cost savings, operating expense reductions and synergies are taken, committed to
be taken or with respect to which substantial steps have been taken or are expected to be taken no later than
twelve (12) months after the date of any such Specified Transaction (calculated on a pro forma basis as
though such cost savings, operating expense reductions and synergies had been realized on the first day of
such period and as if such cost savings, operating expense reductions and synergies were realized during
the entirety of such period and “run-rate” means the full recurring benefit for a period that is associated
with any action taken, committed to be taken or with respect to which substantial steps have been taken or
are expected to be taken (including any savings expected to result from the elimination of a public target’s
compliance costs with public company requirements) net of the amount of actual benefits realized during
such period from such actions, and any such adjustments shall be included in the initial pro forma
                                                       85
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 369 of 1503



calculations of such financial ratios or tests and during any subsequent Test Period in which the effects
thereof are expected to be realized) relating to such Specified Transaction; provided that (a) such amounts
are (i) reasonably identifiable and projected in the good faith judgment of the Borrower to result from such
actions and (ii) such actions are taken, committed to be taken or with respect to which substantial steps
have been taken or are expected to be taken no later than twelve (12) months after the date of such Specified
Transaction, (b) no amounts shall be added to the extent duplicative of any amounts that are otherwise
added back in computing Adjusted EBITDA (or any other components thereof), whether through a pro
forma adjustment or otherwise, with respect to such period and (c) amounts added back pursuant to this
clause (3) shall be subject to the Combined Adjusted EBITDA Cap.

         (4)      In the event that (a) the Borrower or any Restricted Subsidiary incurs (including by
assumption or guarantees), issues or repays (including by redemption, repurchase, repayment, retirement
or extinguishment) any Indebtedness (other than Indebtedness incurred or repaid under any revolving credit
facility or line of credit unless such Indebtedness has been permanently repaid and not replaced), (b) the
Borrower or any Restricted Subsidiary issues, repurchases or redeems Disqualified Stock, (c) any Restricted
Subsidiary issues, repurchases or redeems Preferred Stock or (d) the Borrower or any Restricted Subsidiary
establishes or eliminates any Designated Revolving Commitments, in each case included in the calculations
of any financial ratio or test, (i) during the applicable Test Period or (ii) subsequent to the end of the
applicable Test Period and prior to or simultaneously with the event for which the calculation of any such
ratio is made, then such financial ratio or test shall be calculated giving pro forma effect to such incurrence,
issuance, repayment or redemption of Indebtedness, issuance, repurchase or redemption of Disqualified
Stock or Preferred Stock, or establishment or elimination of any Designated Revolving Commitments, in
each case to the extent required, as if the same had occurred on the last day of the applicable Test Period
(except in the case of the First Lien Net Leverage Ratio, Senior Secured Leverage Ratio or Total Net
Leverage Ratio (or similar ratio), in which case such incurrence, issuance, repayment or redemption of
Indebtedness, issuance, repurchase or redemption of Disqualified Stock or Preferred Stock, or establishment
or elimination of any Designated Revolving Commitments, in each case will be given effect, as if the same
had occurred on the first day of the applicable Test Period) and, in the case of Indebtedness for all purposes
as if such Indebtedness in the full amount of any undrawn Designated Revolving Commitments had been
incurred thereunder throughout such period in each case to the extent required, as if the same had occurred
on the last day of the applicable Test Period.

         (5)     If any Indebtedness bears a floating rate of interest and is being given pro forma effect, the
interest on such Indebtedness shall be calculated as if the rate in effect on the date of the event for which
the calculation of the First Lien Net Leverage Ratio, Senior Secured Leverage Ratio and/or Total Net
Leverage Ratio, is made had been the applicable rate for the entire period (taking into account any interest
hedging arrangements applicable to such Indebtedness). Interest on a Capitalized Lease Obligation shall
be deemed to accrue at an interest rate reasonably determined by a Financial Officer of the Borrower to be
the rate of interest implicit in such Capitalized Lease Obligation in accordance with GAAP. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a factor of a prime or similar
rate, a eurocurrency interbank offered rate, or other rate shall be determined to have been based upon the
rate actually chosen, or if none, then based upon such optional rate chosen as the Borrower or applicable
Restricted Subsidiary may designate.

         (6)     Notwithstanding anything to the contrary in this Section 1.07 or in any classification under
GAAP of any Person, business, assets or operations in respect of which a definitive agreement for the
disposition thereof has been entered into, no pro forma effect shall be given to any discontinued operations
(and the Adjusted EBITDA attributable to any such Person, business, assets or operations shall not be
excluded for any purposes hereunder) until such disposition shall have been consummated.


                                                      86
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 370 of 1503



        (7)     Any determination of Total Assets shall be made by reference to the last day of the Test
Period most recently ended for which financial statements of the Borrower have been delivered pursuant to
Section 6.01(1) or (2), as applicable, on or prior to the relevant date of determination.

         (8)      Notwithstanding anything in this Agreement or any Loan Document to the contrary, when
(a) calculating any applicable ratio, Consolidated Net Income or Adjusted EBITDA in connection with the
making of an Investment, (b) determining compliance with any provision of this Agreement which requires
that no Default or Event of Default has occurred, is continuing or would result therefrom, (c) determining
compliance with any provision of this Agreement which requires compliance with any representations and
warranties set forth herein or (d) the satisfaction of all other conditions precedent to the making of an
Investment, in each case in connection with a Limited Condition Acquisition, the date of determination of
such ratio or other provisions, determination of whether any Default or Event of Default has occurred, is
continuing or would result therefrom, determination of compliance with any representations or warranties
or the satisfaction of any other conditions shall, at the option of the Borrower (the Borrower’s election to
exercise such option in connection with any Limited Condition Acquisition, an “LCA Election”), be
deemed to be the date the definitive agreements for such Limited Condition Acquisition are entered into
(the “LCA Test Date”). If on a pro forma basis after giving effect to such Limited Condition Acquisition
and the other transactions to be entered into in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) such ratios and other provisions are calculated as if such
Limited Condition Acquisition or other transactions had occurred at the beginning of the most recent Test
Period ending prior to the LCA Test Date for which financial statements of the Borrower have been
delivered pursuant to Section 6.01(1) or (2), as applicable, the Borrower could have taken such action on
the relevant LCA Test Date in compliance with the applicable ratios or other provisions, such provisions
shall be deemed to have been complied with. For the avoidance of doubt, (i) if any of such ratios or other
provisions are exceeded or breached as a result of fluctuations in such ratio (including due to fluctuations
in Adjusted EBITDA or other components of such ratio) or other provisions at or prior to the consummation
of the relevant Limited Condition Acquisition, such ratios and other provisions will not be deemed to have
been exceeded as a result of such fluctuations solely for purposes of determining whether the Limited
Condition Acquisition is permitted hereunder and (ii) such ratios and compliance with such conditions shall
not be tested at the time of consummation of such Limited Condition Acquisition or related Specified
Transactions. If the Borrower has made an LCA Election for any Limited Condition Acquisition, then in
connection with any subsequent calculation of any ratio or Basket availability with respect to any other
Specified Transaction on or following the relevant LCA Test Date and prior to the earlier of the date on
which such Limited Condition Acquisition is consummated or the date that the definitive agreement for
such Limited Condition Acquisition is terminated or expires without consummation of such Limited
Condition Acquisition, any such ratio or Basket shall be calculated on a pro forma basis assuming such
Limited Condition Acquisition and other transactions in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) had been consummated on the LCA Test Date except that
(other than solely with respect to the incurrence test under which such Limited Condition Acquisition is
being made) Adjusted EBITDA, assets and Consolidated Net Income of any target of such Limited
Condition Acquisition can only be used in the determination of the relevant ratios and Baskets if and when
such acquisition has closed. Notwithstanding anything in this Agreement or any Loan Document to the
contrary, if the Borrower or its Restricted Subsidiaries (x) incurs Indebtedness, creates Liens, makes Asset
Sales, makes Investments, makes Restricted Payments or repays any Indebtedness in connection with any
Limited Condition Acquisition under a ratio-based Basket and (y) incurs Indebtedness, creates Liens, makes
Asset Sales, Investments or Restricted Payments or repays any Indebtedness in connection with such
Limited Condition Acquisition under a non-ratio-based Basket (which shall occur within five Business
Days of the events in clause (x) above), then the applicable ratio will be calculated with respect to any such
action under the applicable ratio-based Basket without regard to any such action under such non-ratio-based
Basket made in connection with such Limited Condition Acquisition.

                                                     87
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 371 of 1503



        Section 1.08     Available Amount Transaction. If more than one action occurs on any given date
the permissibility of the taking of which is determined hereunder by reference to the Available Amount
immediately prior to the taking of such action, the permissibility of the taking of each such action shall be
determined independently and in no event may any two or more such actions be treated as occurring
simultaneously, i.e., each transaction must constitute a permitted use of the Available Amount.

        Section 1.09     Guaranties of Hedging Obligations. Notwithstanding anything else to the contrary
in any Loan Document, no non-Qualified ECP Guarantor shall be required to guarantee or provide security
for Excluded Swap Obligations, and any reference in any Loan Document with respect to such non-
Qualified ECP Guarantor guaranteeing or providing security for the Obligations shall be deemed to be all
Obligations other than the Excluded Swap Obligations.

        Section 1.10     Currency Generally.

         (1)     The Borrower shall determine in good faith the dollar amount of any utilization or other
measurement denominated in a currency other than Dollars for purposes of compliance with any Basket.
For purposes of determining compliance with any Basket under Article VII or VIII with respect to any
amount expressed in a currency other than Dollars, no Default shall be deemed to have occurred solely as
a result of changes in rates of currency exchange occurring after the time such Basket utilization occurs or
other Basket measurement is made (so long as such Basket utilization or other measurement, at the time
incurred, made or acquired, was permitted hereunder). Except with respect to any ratio calculated under
any Basket, any subsequent change in rates of currency exchange with respect to any prior utilization or
other measurement of a Basket previously made in reliance on such Basket (as the same may have been
reallocated in accordance with this Agreement) shall be disregarded for purposes of determining any
unutilized portion under such Basket.

         (2)     For purposes of determining the First Lien Net Leverage Ratio, Senior Secured Leverage
Ratio and/or the Total Net Leverage Ratio, the amount of Indebtedness and cash and Cash Equivalents shall
reflect the currency translation effects, determined in accordance with GAAP, of Hedging Obligations
permitted hereunder for currency exchange risks with respect to the applicable currency in effect on the
date of determination of the Dollar equivalent of such Indebtedness.

        (3)      For purposes of determining compliance under any Basket under Article VII or VIII, any
amount in a currency other than Dollars will be converted to Dollars in a manner consistent with that used
in calculating net income in the Borrower’s annual financial statements delivered pursuant to Section
6.01(1); provided, however, that the foregoing shall not be deemed to apply to the determination of any
amount of Indebtedness. For purposes of determining compliance with any restriction on the incurrence of
Indebtedness, the Dollar equivalent of the principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the exchange rate in effect on the date such Indebtedness was incurred,
in the case of term debt, or first committed, in the case of revolving credit debt; provided that if such
Indebtedness is incurred to extend, replace, refund, refinance, renew or defease other Indebtedness
denominated in a foreign currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable restriction to be exceeded if calculated at the relevant currency
exchange rate in effect on the date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such restriction shall be deemed not to have been exceeded so long as the principal amount of
such refinancing Indebtedness does not exceed the principal amount of such Indebtedness being extended,
replaced, refunded, refinanced, renewed or defeased.

         Section 1.11     Divisions. For all purposes under the Loan Documents, in connection with any
division or plan of division under Delaware law (or any comparable event under a different jurisdiction’s
laws): (a) if any asset, right, obligation or liability of any Person becomes the asset, right, obligation or
                                                     88
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 372 of 1503



liability of a different Person, then it shall be deemed to have been transferred from the original Person to
the subsequent Person, and (b) if any new Person comes into existence, such new Person shall be deemed
to have been organized on the first date of its existence by the holders of its Equity Interests at such time.

        Section 1.12     Effect of Benchmark Transition Event.

         (1)     Benchmark Replacement. Notwithstanding anything to the contrary herein or in any other
Loan Document, with respect to each Class of Term Loans hereunder, upon the occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, the Administrative Agent and the Borrower
may amend this Agreement to replace LIBOR with a Benchmark Replacement. Any such amendment with
respect to a Benchmark Transition Event will become effective with respect to such Class of Term Loans
at 5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has posted such proposed
amendment to all Lenders of such Class and the Borrower so long as the Administrative Agent has not
received, by such time, written notice of objection to such amendment from Lenders comprising the
Required Facility Lenders of such Class. With respect to each Class of Term Loans hereunder, any such
amendment with respect to an Early Opt-in Election will become effective on the date that Lenders
comprising the Required Facility Lenders of such Class have delivered to the Administrative Agent written
notice that such Required Facility Lenders accept such amendment. No replacement of LIBOR with a
Benchmark Replacement pursuant to this Section 1.12 will occur prior to the applicable Benchmark
Transition Start Date.

       (2)     Benchmark Replacement Conforming Changes. In connection with the implementation of
a Benchmark Replacement, the Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the contrary herein or in any other
Loan Document, any amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to this Agreement.

         (3)      Notices; Standards for Decisions and Determinations. The Administrative Agent will
promptly notify the Borrower and the Lenders of (i) any occurrence of a Benchmark Transition Event or an
Early Opt-in Election, as applicable, and its related Benchmark Replacement Date and Benchmark
Transition Start Date, (ii) the implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion of any
Benchmark Unavailability Period. For the avoidance of doubt, any notice required to be delivered by the
Administrative Agent as set forth in this Section titled “Benchmark Replacement Setting” may be provided,
at the option of the Administrative Agent (in its sole discretion), in one or more notices and may be delivered
together with, or as part of any amendment which implements any Benchmark Replacement or Benchmark
Replacement Conforming Changes. Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section titled “Effect of Benchmark Transition Event,”
including any determination with respect to a tenor, rate or adjustment or of the occurrence or non-
occurrence of an event, circumstance or date and any decision to take or refrain from taking any action, will
be conclusive and binding absent manifest error and may be made in its or their sole discretion and without
consent from any other party hereto, except, in each case, as expressly required pursuant to this Section
1.12.

Notwithstanding the foregoing, the Administrative Agent does not warrant nor accept any responsibility
nor shall the Administrative Agent have any liability with respect to (i) any actions or use of its discretion
or other decisions or determinations made with respect to any matters covered by this Section 1.12
including, without limitation, whether or not a Benchmark Transition Event has occurred, the removal or
lack thereof of unavailable or non-representative tenors, the implementation or lack thereof of any
Benchmark Replacement Conforming Changes, the delivery or non-delivery of any notices required by
Section 1.12(3) above or otherwise in accordance herewith, (ii) the administration, submission or any matter
                                                      89
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 373 of 1503



relating to the rates in the definition of the Eurodollar Rate or with respect to any rate that is an alternative,
comparable or successor rate thereto, or replacement rate thereof (including, without limitation any
Benchmark Replacement implemented hereunder), (iii) the composition or characteristics of any such
Benchmark Replacement, including whether it is similar to, or produces the same value or economic
equivalence to LIBOR (or any other Benchmark) or have the same volume or liquidity as did LIBOR (or
any other Benchmark) or (iv) the effect of any of the foregoing.

        (4)     Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of the
commencement of a Benchmark Unavailability Period, the Borrower may revoke any request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans to be made, converted or continued
during any Benchmark Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a Borrowing of or conversion to Base Rate Loans. During any
Benchmark Unavailability Period, the component of the Base Rate based upon the Eurodollar Rate will not
be used in any determination of the Base Rate.

          (5)     Certain Defined Terms. As used in this Section titled “Effect of Benchmark Transition
Event”:

          “Benchmark Replacement” means the sum of: (a) the alternate benchmark rate (which may
          include Term SOFR) that has been selected by the Administrative Agent and the Borrower giving
          due consideration to (i) any selection or recommendation of a replacement rate or the mechanism
          for determining such a rate by the Relevant Governmental Body or (ii) any evolving or then-
          prevailing market convention for determining a rate of interest as a replacement to LIBOR for U.S.
          dollar-denominated syndicated credit facilities and (b) the Benchmark Replacement Adjustment;
          provided that, if the Benchmark Replacement as so determined would be less than 1% per annum,
          the Benchmark Replacement will be deemed to be 1% per annum for the purposes of this
          Agreement.

          “Benchmark Replacement Adjustment” means, with respect to any replacement of LIBOR with
          an Unadjusted Benchmark Replacement for each applicable Interest Period, the spread adjustment,
          or method for calculating or determining such spread adjustment, (which may be a positive or
          negative value or zero) that has been selected by the Administrative Agent and the Borrower giving
          due consideration to (i) any selection or recommendation of a spread adjustment, or method for
          calculating or determining such spread adjustment, for the replacement of LIBOR with the
          applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body or (ii) any
          evolving or then-prevailing market convention for determining a spread adjustment, or method for
          calculating or determining such spread adjustment, for the replacement of LIBOR with the
          applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated syndicated credit
          facilities at such time.

          “Benchmark Replacement Conforming Changes ” means, with respect to any Benchmark
          Replacement, any technical, administrative or operational changes (including changes to the
          definition of “Base Rate,” the definition of “Interest Period,” timing and frequency of determining
          rates and making payments of interest and other administrative matters) that the Administrative
          Agent decides may be appropriate to reflect the adoption and implementation of such Benchmark
          Replacement and to permit the administration thereof by the Administrative Agent in a manner
          substantially consistent with market practice (or, if the Administrative Agent decides that adoption
          of any portion of such market practice is not administratively feasible or if the Administrative Agent
          determines that no market practice for the administration of the Benchmark Replacement exists, in
          such other manner of administration as the Administrative Agent decides is reasonably necessary
          in connection with the administration of this Agreement).
                                                       90
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 374 of 1503



 “Benchmark Replacement Date” means the earlier to occur of the following events with respect
 to LIBOR:

         (1) in the case of clause (1) or (2) of the definition of “Benchmark Transition Event,” the
         later of (a) the date of the public statement or publication of information referenced therein
         and (b) the date on which the administrator of LIBOR permanently or indefinitely ceases
         to provide LIBOR; or

         (2) in the case of clause (3) of the definition of “Benchmark Transition Event,” the date of
         the public statement or publication of information referenced therein.

 “Benchmark Transition Event” means the occurrence of one or more of the following events
 with respect to LIBOR:

         (1) a public statement or publication of information by or on behalf of the administrator of
         LIBOR announcing that such administrator has ceased or will cease to provide LIBOR,
         permanently or indefinitely, provided that, at the time of such statement or publication,
         there is no successor administrator that will continue to provide LIBOR;

         (2) a public statement or publication of information by the regulatory supervisor for the
         administrator of LIBOR, the U.S. Federal Reserve System, an insolvency official with
         jurisdiction over the administrator for LIBOR, a resolution authority with jurisdiction over
         the administrator for LIBOR or a court or an entity with similar insolvency or resolution
         authority over the administrator for LIBOR, which states that the administrator of LIBOR
         has ceased or will cease to provide LIBOR permanently or indefinitely, provided that, at
         the time of such statement or publication, there is no successor administrator that will
         continue to provide LIBOR; or

         (3) a public statement or publication of information by the regulatory supervisor for the
         administrator of LIBOR announcing that LIBOR is no longer representative.

 “Benchmark Transition Start Date ” means (a) in the case of a Benchmark Transition Event, the
 earlier of (i) the applicable Benchmark Replacement Date and (ii) if such Benchmark Transition
 Event is a public statement or publication of information of a prospective event, the 90th day prior
 to the expected date of such event as of such public statement or publication of information (or if
 the expected date of such prospective event is fewer than 90 days after such statement or
 publication, the date of such statement or publication) and (b) in the case of an Early Opt-in
 Election, the date specified by the Administrative Agent or the Required Lenders, as applicable, by
 notice to the Borrower, the Administrative Agent (in the case of such notice by the Required
 Lenders) and the Lenders.

 “Benchmark Unavailability Period” means, if a Benchmark Transition Event and its related
 Benchmark Replacement Date have occurred with respect to LIBOR and solely to the extent that
 LIBOR has not been replaced with a Benchmark Replacement, the period (x) beginning at the time
 that such Benchmark Replacement Date has occurred if, at such time, no Benchmark Replacement
 has replaced LIBOR for all purposes hereunder in accordance with the Section titled “Effect of
 Benchmark Transition Event” and (y) ending at the time that a Benchmark Replacement has
 replaced LIBOR for all purposes hereunder pursuant to the Section titled “Effect of Benchmark
 Transition Event.”

 “Early Opt-in Election” means, with respect to each Class of Term Loans, the occurrence of:

                                              91
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 375 of 1503



                        (1) (i) a determination by the Administrative Agent or (ii) a notification by the
                        Required Facility Lenders of the applicable Class to the Administrative Agent
                        (with a copy to the Borrower) that the Required Facility Lenders have determined
                        that U.S. dollar-denominated syndicated credit facilities being executed at such
                        time, or that include language similar to that contained in this Section 1.12 are
                        being executed or amended, as applicable, to incorporate or adopt a new
                        benchmark interest rate to replace LIBOR, and

                        (2) (i) the election by the Administrative Agent or (ii) the election by the Required
                        Facility Lenders of the applicable Class to declare that an Early Opt-in Election
                        has occurred and the provision, as applicable, by the Administrative Agent of
                        written notice of such election to the Borrower and the Lenders or by the Required
                        Facility Lenders of written notice of such election to the Administrative Agent.

        “Federal Reserve Bank of New York’s Website” means the website of the Federal Reserve Bank
        of New York at http://www.newyorkfed.org, or any successor source.

        “Relevant Governmental Body” means the Federal Reserve Board and/or the Federal Reserve
        Bank of New York, or a committee officially endorsed or convened by the Federal Reserve Board
        and/or the Federal Reserve Bank of New York or any successor thereto.

        “SOFR” with respect to any day means the secured overnight financing rate published for such day
        by the Federal Reserve Bank of New York, as the administrator of the benchmark, (or a successor
        administrator) on the Federal Reserve Bank of New York’s Website.

        “Term SOFR” means the forward-looking term rate based on SOFR that has been selected or
        recommended by the Relevant Governmental Body.

        “Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
        Benchmark Replacement Adjustment.

                                              ARTICLE II

                                  The Commitments and Borrowings

        Section 2.01    The Loans.

        (1)     [Reserved].

        (2)      Subject to the terms and conditions set forth herein, each applicable First-Out Lender
severally, and not jointly, agrees to make New Money First-Out Loans to the Borrower on the Closing Date
in Dollars in a principal amount not to exceed its New Money First-Out Loan Commitment.

         (3)     Subject to the terms and conditions set forth herein and in the Plan of Reorganization, on
the Closing Date, pursuant to the Plan of Reorganization, the Prepetition First Lien Term Loans and/or
certain of the Prepetition Second Lien Term Loans held by the Second Amendment Exchanging Lenders
as of such date shall be automatically converted into (and be deemed to be prepaid), and each Second
Amendment Exchanging Lender shall be deemed to have made to the Borrower on the Closing Date
(a) First-Out Loans in a principal amount equal to its Exchange First-Out Loan Commitment and
(b) Second-Out Loans in a principal amount equal to its Second-Out Loan Commitment.


                                                    92
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 376 of 1503



Amounts borrowed under this Section 2.01 and repaid or prepaid may not be reborrowed. The First-Out
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

        Section 2.02     Borrowings, Conversions and Continuations of Loans.

        (1)      Each Term Borrowing, each conversion of Term Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s irrevocable notice, on
behalf of the Borrower, to the Administrative Agent (provided that the notice in respect of any Term
Borrowing on the Closing Date may be conditioned on the closing of the Transactions (other than any
transactions constituting such Term Borrowing)). Each such notice must be received by the
Administrative Agent not later than 12:00 p.m., New York time, (a) three (3) Business Days prior to the
requested date of any Borrowing or continuation of Eurodollar Rate Loans or any conversion of Base Rate
Loans to Eurodollar Rate Loans and (b) one (1) Business Day prior to the requested date of any Borrowing
of Base Rate Loans; provided that the notice referred to in subclause (a) above may be delivered on or
prior to the Closing Date in the case of the Closing Date Term Loans. Each notice by the Borrower
pursuant to this Section 2.02(1) must be a written Committed Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. Except as provided in Sections 2.14, 2.15 and 2.16, each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in a principal amount of
$5.0 million or a whole multiple of $1.0 million in excess thereof. Except as provided in Sections 2.14,
2.15 and 2.16, each Borrowing of or conversion to Base Rate Loans shall be in a principal amount of $1.0
million or a whole multiple of $500,000 in excess thereof. Each Committed Loan Notice shall specify:

                (i)    whether the Borrower is requesting a Term Borrowing, a conversion of Term
        Loans from one Type to the other or a continuation of Eurodollar Rate Loans,

                (ii)    the requested date of the Borrowing, conversion or continuation, as the case may
        be (which shall be a Business Day),

                 (iii)   the principal amount of Loans to be borrowed, converted or continued,

                 (iv)    [reserved],

                (v)      the Class and Type of Loans to be borrowed or to which existing Term Loans are
        to be converted,

                 (vi)    if applicable, the duration of the Interest Period with respect thereto and

                 (vii)   wire instructions of the account(s) to which funds are to be disbursed.

         If the Borrower fails to specify a Type of Loan to be made in a Committed Loan Notice, then the
applicable Loans shall be made as Eurodollar Rate Loans with an Interest Period of one (1) month. If the
Borrower fails to give a timely notice requesting a conversion or continuation, then the applicable Loans
shall be made or continued as the same Type of Loan, which if a Eurodollar Rate Loan, shall have a one-
month Interest Period. Any such automatic continuation of Eurodollar Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the applicable Eurodollar Rate Loans. If the
Borrower requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one (1) month.

        (2)    Following receipt of a Committed Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Pro Rata Share or other applicable share provided for under this

                                                      93
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 377 of 1503



Agreement of the applicable Class of Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of the details of any automatic
continuation of Eurodollar Rate Loans or continuation of Loans described in Section 2.02(1). In the case of
each Borrowing, each Appropriate Lender shall make the amount of its Loan available to the Administrative
Agent in Same Day Funds at the Administrative Agent’s Office not later than, in the case of Borrowing on
the Closing Date, 10:00 a.m., New York time, and otherwise 2:00 p.m., New York time, on the Business
Day specified in the applicable Committed Loan Notice. Upon satisfaction of the applicable conditions set
forth in Section 4.01 for the Borrowing on the Closing Date, the Administrative Agent shall make all funds
so received available to the applicable Borrower in like funds as received by the Administrative Agent
either by (a) crediting the account(s) of the applicable Borrower on the books of the Administrative Agent
with the amount of such funds or (b) wire transfer of such funds, in each case in accordance with instructions
provided by the Borrower to (and reasonably acceptable to) the Administrative Agent.

         (3)     Except as otherwise provided herein, a Eurodollar Rate Loan may be continued or
converted only on the last day of an Interest Period for such Eurodollar Rate Loan, unless the Borrower
pays the amount due, if any, under Section 3.05 in connection therewith. Upon the occurrence and during
the continuation of an Event of Default, the Administrative Agent (at the direction of the Required Facility
Lenders under the applicable Facility) may require by notice to the Borrower that no Loans under such
Facility may be converted to or continued as Eurodollar Rate Loans.

         (4)      The Administrative Agent shall promptly notify the Borrower and the Lenders of the
interest rate applicable to any Interest Period for Eurodollar Rate Loans upon determination of such interest
rate. The determination of the Eurodollar Rate by the Administrative Agent shall be conclusive in the
absence of manifest error. At any time when Base Rate Loans are outstanding, the Administrative Agent
shall notify the Borrower and the Lenders of any change in the prime rate used in determining the Base
Rate promptly following the public announcement of such change.

         (5)     After giving effect to all Term Borrowings, all conversions of Term Loans from one Type
to the other, and all continuations of Term Loans as the same Type, there shall not be more than six (6)
Interest Periods in effect unless otherwise agreed between the Borrower and the Administrative Agent;
provided that after the establishment of any new Class of Loans pursuant to a Refinancing Amendment, an
Extension Amendment or an amendment in respect of Replacement Loans, the number of Interest Periods
otherwise permitted by this Section 2.02(5) shall increase by three (3) Interest Periods for each applicable
Class so established.

         (6)    The failure of any Lender to make the Loan to be made by it as part of any Borrowing shall
not relieve any other Lender of its obligation, if any, hereunder to make its Loan on the date of such
Borrowing, but no Lender shall be responsible for the failure of any other Lender to make the Loan to be
made by such other Lender on the date of any Borrowing.

         (7)     Unless the Administrative Agent shall have received notice from a Lender prior to the date
of any Borrowing, or, in the case of any Borrowing of Base Rate Loans, prior to 1:00 p.m., New York time,
on the date of such Borrowing, that such Lender will not make available to the Administrative Agent such
Lender’s Pro Rata Share of such Borrowing, the Administrative Agent may assume that such Lender has
made such Pro Rata Share available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (2) above, and the Administrative Agent may (but shall have no obligation to),
in reliance upon such assumption, make available to the Borrower on such date a corresponding amount. If
the Administrative Agent shall have so made funds available, then, to the extent that such Lender shall not
have made such portion available to the Administrative Agent, each of such Lender and the Borrower
severally agrees to repay to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made available to the Borrower
                                                     94
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 378 of 1503



until the date such amount is repaid to the Administrative Agent at (a) in the case of the Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and (b) in the case of such
Lender, the Overnight Rate plus any administrative, processing or similar fees customarily charged by the
Administrative Agent in accordance with the foregoing. A certificate of the Administrative Agent submitted
to any Lender with respect to any amounts owing under this Section 2.02(7) shall be conclusive in the
absence of manifest error. If the Borrower and such Lender shall both pay all or any portion of the principal
amount in respect of such Borrowing or interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the Borrower the amount of such Borrowing or
interest paid by the Borrower for such period. If such Lender pays its share of the applicable Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s Loan included in such
Borrowing. Any payment by the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the Administrative Agent.

        Section 2.03     [Reserved].

        Section 2.04     [Reserved].

        Section 2.05     Prepayments.

        (1)     Optional.

                    (a) The Borrower may, upon written notice to the Administrative Agent by the
   Borrower, at any time or from time to time voluntarily prepay any Class or Classes of Term Loans in
   whole or in part without premium (except as set forth in Section 2.18) or penalty; provided that

               (i)     such notice must be received by the Administrative Agent not later than 12:00
        p.m., New York time, (A) three (3) Business Days prior to any date of prepayment of Eurodollar
        Rate Loans and (B) one (1) Business Day prior to the date of prepayment of Base Rate Loans;

                 (ii)    any partial prepayment of Eurodollar Rate Loans shall be in a principal amount of
        $2.0 million or a whole multiple of $500,000 in excess thereof or, if less, the entire principal amount
        thereof then outstanding; and

                (iii)   any prepayment of Base Rate Loans shall be in a principal amount of $1.0 million
        or a whole multiple of $100,000 in excess thereof or, if less, the entire principal amount thereof
        then outstanding.

          Each such notice shall specify the date and amount of such prepayment and the Class(es) and
Type(s) of Loans to be prepaid. The Administrative Agent will promptly notify each Appropriate Lender
of its receipt of each such notice, and of the amount of such Lender’s Pro Rata Share or other applicable
share provided for under this Agreement of such prepayment. If such notice is given, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be due and payable on the
date specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to Section 3.05. In the case of each
prepayment of the Loans pursuant to this Section 2.05(1), the Borrower may in its sole discretion select the
Borrowing or Borrowings (and the order of maturity of principal payments) to be repaid, and such payment
shall be paid to the Appropriate Lenders in accordance with their respective Pro Rata Shares or other
applicable share provided for under this Agreement.

                   (b) [Reserved].


                                                     95
  Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 379 of 1503



                (c) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.05(1)(a) if such prepayment would
have resulted from a refinancing of all or a portion of the applicable Facility, which refinancing shall
not be consummated or shall otherwise be delayed.

                 (d) Each prepayment in respect of any Term Loans pursuant to this Section 2.05(1)
may be applied to any Class of Term Loans as directed by the Borrower. Voluntary prepayments of
any Class of Term Loans (including as to any Extended Loan or otherwise) permitted hereunder shall
be applied in a manner determined at the discretion of the Borrower and specified in the notice of
prepayment (and absent such direction, in direct order of maturity, including any remaining scheduled
installments of principal). For the avoidance of doubt, the Borrower may (i) prepay Term Loans of
any Term Loan Class pursuant to this Section 2.05 without any requirement to prepay Extended Loans
that were converted or exchanged from such Term Loan Class and (ii) prepay Extended Loans
pursuant to this Section 2.05 without any requirement to prepay any Term Loans that were not
converted or exchanged for such Extended Loans. In the event that the Borrower does not specify the
order in which to apply prepayments to reduce scheduled installments of principal or as between
Classes of Term Loans, the Borrower shall be deemed to have elected that such proceeds be applied
to reduce the scheduled installments of principal in direct order of maturity on a pro rata basis among
Term Loan Classes.

                (e) Notwithstanding anything in any Loan Document to the contrary, so long as (x) no
Event of Default has occurred and is continuing or shall occur as a result thereof and (y) no proceeds of
ABL Loans are used for this purpose, any Borrower Party may (i) purchase outstanding Term Loans on
a non-pro rata basis through open market purchases or (ii) prepay the outstanding Term Loans (which
Term Loans shall, for the avoidance of doubt, be automatically and permanently canceled immediately
upon such purchase or prepayment, and the Borrower shall provide notice of such cancellation to the
Administrative Agent), which in the case of clause (ii) only shall be prepaid without premium or penalty
on the following basis:

                       (A)   Any Borrower Party shall have the right to make a voluntary prepayment
             of Loans at a discount to par pursuant to a Borrower Offer of Specified Discount
             Prepayment, Borrower Solicitation of Discount Range Prepayment Offers or Borrower
             Solicitation of Discounted Prepayment Offers (any such prepayment, the “Discounted
             Term Loan Prepayment”), in each case made in accordance with this Section 2.05(1)(e)
             and without premium or penalty.

                      (B)      any Borrower Party may from time to time offer to make a Discounted
             Term Loan Prepayment by providing the Auction Agent with five (5) Business Days’
             notice (or such shorter period as agreed by the Auction Agent) in the form of a Specified
             Discount Prepayment Notice; provided that (I) any such offer shall be made available, at
             the sole discretion of the applicable Borrower Party, to (x) each Term Lender or (y) each
             Term Lender with respect to any Class of Term Loans on an individual Class basis, (II)
             any such offer shall specify the aggregate principal amount offered to be prepaid (the
             “Specified Discount Prepayment Amount”) with respect to each applicable Class, the
             Class or Classes of Term Loans subject to such offer and the specific percentage discount
             to par (the “Specified Discount”) of such Term Loans to be prepaid (it being understood
             that different Specified Discounts or Specified Discount Prepayment Amounts may be
             offered with respect to different Classes of Term Loans and, in such event, each such offer
             will be treated as a separate offer pursuant to the terms of this Section 2.05(1)(e)(B)), (III)
             the Specified Discount Prepayment Amount shall be in an aggregate amount not less than
             $5.0 million and whole increments of $1.0 million in excess thereof and (IV) each such
                                                  96
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 380 of 1503



       offer shall remain outstanding through the Specified Discount Prepayment Response Date.
       The Auction Agent will promptly provide each Appropriate Lender with a copy of such
       Specified Discount Prepayment Notice and a form of the Specified Discount Prepayment
       Response to be completed and returned by each such Term Lender to the Auction Agent
       (or its delegate) by no later than 5:00 p.m., New York time, on the third Business Day after
       the date of delivery of such notice to such Lenders (the “Specified Discount Prepayment
       Response Date”).

                       (1)      Each Term Lender receiving such offer shall notify the Auction
               Agent (or its delegate) by the Specified Discount Prepayment Response Date
               whether or not it agrees to accept a prepayment of any of its applicable then
               outstanding Term Loans at the Specified Discount and, if so (such accepting
               Lender, a “Discount Prepayment Accepting Lender”), the amount and the
               Classes of such Lender’s Term Loans to be prepaid at such offered discount. Each
               acceptance of a Discounted Term Loan Prepayment by a Discount Prepayment
               Accepting Lender shall be irrevocable. Any Term Lender whose Specified
               Discount Prepayment Response is not received by the Auction Agent by the
               Specified Discount Prepayment Response Date shall be deemed to have declined
               to accept the applicable Borrower Offer of Specified Discount Prepayment.

                       (2)      If there is at least one Discount Prepayment Accepting Lender, the
               relevant Borrower Party will make a prepayment of outstanding Term Loans
               pursuant to this paragraph (B) to each Discount Prepayment Accepting Lender in
               accordance with the respective Outstanding Amount and Classes of Term Loans
               specified in such Lender’s Specified Discount Prepayment Response given
               pursuant to subsection (2) above; provided that if the aggregate principal amount
               of Term Loans accepted for prepayment by all Discount Prepayment Accepting
               Lenders exceeds the Specified Discount Prepayment Amount, such prepayment
               shall be made pro rata among the Discount Prepayment Accepting Lenders in
               accordance with the respective principal amounts accepted to be prepaid by each
               such Discount Prepayment Accepting Lender and the Auction Agent (in
               consultation with such Borrower Party and subject to rounding requirements of the
               Auction Agent made in its reasonable discretion) will calculate such proration (the
               “Specified Discount Proration”). The Auction Agent shall promptly, and in any
               case within three (3) Business Days following the Specified Discount Prepayment
               Response Date, notify (I) the relevant Borrower Party of the respective Term
               Lenders’ responses to such offer, the Discounted Prepayment Effective Date and
               the aggregate principal amount of the Discounted Term Loan Prepayment and the
               Classes to be prepaid, (II) the Administrative Agent and each Term Lender of the
               Discounted Prepayment Effective Date, and the aggregate principal amount and
               the Classes of Term Loans to be prepaid at the Specified Discount on such date
               and (III) the Administrative Agent and each Discount Prepayment Accepting
               Lender of the Specified Discount Proration, if any, and confirmation of the
               principal amount, Class and Type of Term Loans of such Lender to be prepaid at
               the Specified Discount on such date. Each determination by the Auction Agent of
               the amounts stated in the foregoing notices to the applicable Borrower Party and
               such Term Lenders shall be conclusive and binding for all purposes absent
               manifest error. The payment amount specified in such notice to the applicable
               Borrower Party shall be due and payable by such Borrower Party on the
               Discounted Prepayment Effective Date in accordance with subsection (F) below
               (subject to subsection (J) below).
                                           97
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 381 of 1503



                 (C)      Subject to the proviso to subsection (A) above, any Borrower Party may
       from time to time solicit Discount Range Prepayment Offers by providing the Auction
       Agent with five (5) Business Days’ notice (or such shorter period as agreed by the Auction
       Agent) in the form of a Discount Range Prepayment Notice; provided that (I) any such
       solicitation shall be extended, at the sole discretion of such Borrower Party, to (x) each
       Term Lender or (y) each Term Lender with respect to any Class of Term Loans on an
       individual Class basis, (II) any such notice shall specify the maximum aggregate principal
       amount of the relevant Term Loans (the “Discount Range Prepayment Amount”), the
       Class or Classes of Term Loans subject to such offer and the maximum and minimum
       percentage discounts to par (the “Discount Range”) of the principal amount of such Term
       Loans with respect to each relevant Class of Term Loans willing to be prepaid by such
       Borrower Party (it being understood that different Discount Ranges or Discount Range
       Prepayment Amounts may be offered with respect to different Classes of Term Loans and,
       in such event, each such offer will be treated as a separate offer pursuant to the terms of
       this Section 2.05(1)(e)(C)), (III) the Discount Range Prepayment Amount shall be in an
       aggregate amount not less than $5.0 million and whole increments of $1.0 million in excess
       thereof and (IV) unless rescinded, each such solicitation by the applicable Borrower Party
       shall remain outstanding through the Discount Range Prepayment Response Date. The
       Auction Agent will promptly provide each Appropriate Lender with a copy of such
       Discount Range Prepayment Notice and a form of the Discount Range Prepayment Offer
       to be submitted by a responding Term Lender to the Auction Agent (or its delegate) by no
       later than 5:00 p.m., New York time, on the third Business Day after the date of delivery
       of such notice to such Lenders (the “Discount Range Prepayment Response Date”). Each
       Term Lender’s Discount Range Prepayment Offer shall be irrevocable and shall specify a
       discount to par within the Discount Range (the “Submitted Discount”) at which such
       Lender is willing to allow prepayment of any or all of its then outstanding Term Loans of
       the applicable Class or Classes and the maximum aggregate principal amount and Classes
       of such Lender’s Term Loans (the “Submitted Amount”) such Term Lender is willing to
       have prepaid at the Submitted Discount. Any Term Lender whose Discount Range
       Prepayment Offer is not received by the Auction Agent by the Discount Range Prepayment
       Response Date shall be deemed to have declined to accept a Discounted Term Loan
       Prepayment of any of its Term Loans at any discount to their par value within the Discount
       Range.

                        (1)     The Auction Agent shall review all Discount Range Prepayment
               Offers received on or before the applicable Discount Range Prepayment Response
               Date and shall determine (in consultation with such Borrower Party and subject to
               rounding requirements of the Auction Agent made in its sole reasonable discretion)
               the Applicable Discount and Term Loans to be prepaid at such Applicable
               Discount in accordance with this subsection (C). The relevant Borrower Party
               agrees to accept on the Discount Range Prepayment Response Date all Discount
               Range Prepayment Offers received by the Auction Agent by the Discount Range
               Prepayment Response Date, in the order from the Submitted Discount that is the
               largest discount to par to the Submitted Discount that is the smallest discount to
               par, up to and including the Submitted Discount that is the smallest discount to par
               within the Discount Range (such Submitted Discount that is the smallest discount
               to par within the Discount Range being referred to as the “Applicable Discount”)
               which yields a Discounted Term Loan Prepayment in an aggregate principal
               amount equal to the lower of (I) the Discount Range Prepayment Amount and (II)
               the sum of all Submitted Amounts. Each Term Lender that has submitted a
               Discount Range Prepayment Offer to accept prepayment at a discount to par that
                                          98
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 382 of 1503



               is larger than or equal to the Applicable Discount shall be deemed to have
               irrevocably consented to prepayment of Term Loans equal to its Submitted
               Amount (subject to any required proration pursuant to the following subsection
               (3)) at the Applicable Discount (each such Term Lender, a “Participating
               Lender”).

                         (2)    If there is at least one Participating Lender, the relevant Borrower
               Party will prepay the respective outstanding Term Loans of each Participating
               Lender in the aggregate principal amount and of the Classes specified in such
               Lender’s Discount Range Prepayment Offer at the Applicable Discount; provided
               that if the Submitted Amount by all Participating Lenders offered at a discount to
               par greater than the Applicable Discount exceeds the Discount Range Prepayment
               Amount, prepayment of the principal amount of the relevant Term Loans for those
               Participating Lenders whose Submitted Discount is a discount to par greater than
               or equal to the Applicable Discount (the “Identified Participating Lenders”)
               shall be made pro rata among the Identified Participating Lenders in accordance
               with the Submitted Amount of each such Identified Participating Lender and the
               Auction Agent (in consultation with such Borrower Party and subject to rounding
               requirements of the Auction Agent made in its sole reasonable discretion) will
               calculate such proration (the “Discount Range Proration”). The Auction Agent
               shall promptly, and in any case within five (5) Business Days following the
               Discount Range Prepayment Response Date, notify (I) the relevant Borrower Party
               of the respective Term Lenders’ responses to such solicitation, the Discounted
               Prepayment Effective Date, the Applicable Discount, the aggregate principal
               amount of the Discounted Term Loan Prepayment and the Classes to be prepaid,
               (II) the Administrative Agent and each Term Lender of the Discounted Prepayment
               Effective Date, the Applicable Discount and the aggregate principal amount and
               Classes of Term Loans to be prepaid at the Applicable Discount on such date, (III)
               the Administrative Agent and each Participating Lender of the aggregate principal
               amount and Classes of such Term Lender to be prepaid at the Applicable Discount
               on such date and (IV) if applicable, each Identified Participating Lender of the
               Discount Range Proration. Each determination by the Auction Agent of the
               amounts stated in the foregoing notices to the relevant Borrower Party and Term
               Lenders shall be conclusive and binding for all purposes absent manifest error. The
               payment amount specified in such notice to the applicable Borrower Party shall be
               due and payable by such Borrower Party on the Discounted Prepayment Effective
               Date in accordance with subsection (F) below (subject to subsection (J) below).

                 (D)      Subject to the proviso to subsection (A) above, any Borrower Party may
       from time to time solicit Solicited Discounted Prepayment Offers by providing the Auction
       Agent with five (5) Business Days’ notice in the form of a Solicited Discounted
       Prepayment Notice (or such later notice specified therein); provided that (I) any such
       solicitation shall be extended, at the sole discretion of such Borrower Party, to (x) each
       Term Lender or (y) each Lender with respect to any Class of Term Loans on an individual
       Class basis, (II) any such notice shall specify the maximum aggregate amount of the Term
       Loans (the “Solicited Discounted Prepayment Amount”) and the Class or Classes of
       Term Loans the applicable Borrower Party is willing to prepay at a discount (it being
       understood that different Solicited Discounted Prepayment Amounts may be offered with
       respect to different Classes of Term Loans and, in such event, each such offer will be
       treated as a separate offer pursuant to the terms of this Section 2.05(1)(e)(D)), (III) the
       Solicited Discounted Prepayment Amount shall be in an aggregate amount not less than
                                           99
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 383 of 1503



       $5.0 million and whole increments of $1.0 million in excess thereof and (IV) unless
       rescinded, each such solicitation by the applicable Borrower Party shall remain outstanding
       through the Solicited Discounted Prepayment Response Date. The Auction Agent will
       promptly provide each Appropriate Lender with a copy of such Solicited Discounted
       Prepayment Notice and a form of the Solicited Discounted Prepayment Offer to be
       submitted by a responding Lender to the Auction Agent (or its delegate) by no later than
       5:00 p.m., New York time, on the third Business Day after the date of delivery of such
       notice to such Term Lenders (the “Solicited Discounted Prepayment Response Date”).
       Each Term Lender’s Solicited Discounted Prepayment Offer shall (x) be irrevocable, (y)
       remain outstanding until the Acceptance Date and (z) specify both a discount to par (the
       “Offered Discount”) at which such Term Lender is willing to allow prepayment of its then
       outstanding Term Loan and the maximum aggregate principal amount and Classes of such
       Term Loans (the “Offered Amount”) such Term Lender is willing to have prepaid at the
       Offered Discount. Any Term Lender whose Solicited Discounted Prepayment Offer is not
       received by the Auction Agent by the Solicited Discounted Prepayment Response Date
       shall be deemed to have declined prepayment of any of its Term Loans at any discount.

                        (1)      The Auction Agent shall promptly provide the relevant Borrower
               Party with a copy of all Solicited Discounted Prepayment Offers received on or
               before the Solicited Discounted Prepayment Response Date. Such Borrower Party
               shall review all such Solicited Discounted Prepayment Offers and select the largest
               of the Offered Discounts specified by the relevant responding Term Lenders in the
               Solicited Discounted Prepayment Offers that is acceptable to the applicable
               Borrower Party (the “Acceptable Discount”), if any. If the applicable Borrower
               Party elects to accept any Offered Discount as the Acceptable Discount, then as
               soon as practicable after the determination of the Acceptable Discount, but in no
               event later than by the third Business Day after the date of receipt by such
               Borrower Party from the Auction Agent of a copy of all Solicited Discounted
               Prepayment Offers pursuant to the first sentence of this subsection (2) (the
               “Acceptance Date ”), the applicable Borrower Party shall submit an Acceptance
               and Prepayment Notice to the Auction Agent setting forth the Acceptable
               Discount. If the Auction Agent shall fail to receive an Acceptance and Prepayment
               Notice from the applicable Borrower Party by the Acceptance Date, such Borrower
               Party shall be deemed to have rejected all Solicited Discounted Prepayment Offers.

                        (2)      Based upon the Acceptable Discount and the Solicited
               Discounted Prepayment Offers received by the Auction Agent by the Solicited
               Discounted Prepayment Response Date, within three (3) Business Days after
               receipt of an Acceptance and Prepayment Notice (the “Discounted Prepayment
               Determination Date ”), the Auction Agent will determine (in consultation with
               the consent of such Borrower Party and subject to rounding requirements of the
               Auction Agent made in its sole reasonable discretion) the aggregate principal
               amount and the Classes of Term Loans (the “Acceptable Prepayment Amount”)
               to be prepaid by the relevant Borrower Party at the Acceptable Discount in
               accordance with this Section 2.05(1)(e)(D). If the applicable Borrower Party
               elects to accept any Acceptable Discount, then such Borrower Party agrees to
               accept all Solicited Discounted Prepayment Offers received by the Auction Agent
               by the Solicited Discounted Prepayment Response Date, in the order from largest
               Offered Discount to smallest Offered Discount, up to and including the
               Acceptable Discount. Each Term Lender that has submitted a Solicited
               Discounted Prepayment Offer with an Offered Discount that is greater than or
                                          100
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 384 of 1503



               equal to the Acceptable Discount shall be deemed to have irrevocably consented
               to prepayment of Term Loans equal to its Offered Amount (subject to any required
               pro-rata reduction pursuant to the following sentence) at the Acceptable Discount
               (each such Lender, a “Qualifying Lender”). The applicable Borrower Party will
               prepay outstanding Term Loans pursuant to this subsection (D) to each Qualifying
               Lender in the aggregate principal amount and of the Classes specified in such
               Lender’s Solicited Discounted Prepayment Offer at the Acceptable Discount;
               provided that if the aggregate Offered Amount by all Qualifying Lenders whose
               Offered Discount is greater than or equal to the Acceptable Discount exceeds the
               Solicited Discounted Prepayment Amount, prepayment of the principal amount
               of the Term Loans for those Qualifying Lenders whose Offered Discount is
               greater than or equal to the Acceptable Discount (the “Identified Qualifying
               Lenders”) shall be made pro rata among the Identified Qualifying Lenders in
               accordance with the Offered Amount of each such Identified Qualifying Lender
               and the Auction Agent (in consultation with such Borrower Party and subject to
               rounding requirements of the Auction Agent made in its sole reasonable
               discretion) will calculate such proration (the “Solicited Discount Proration”).
               On or prior to the Discounted Prepayment Determination Date, the Auction Agent
               shall promptly notify (I) the relevant Borrower Party of the Discounted
               Prepayment Effective Date and Acceptable Prepayment Amount comprising the
               Discounted Term Loan Prepayment and the Classes to be prepaid, (II) the
               Administrative Agent and each Term Lender of the Discounted Prepayment
               Effective Date, the Acceptable Discount, and the Acceptable Prepayment Amount
               of all Term Loans and the Classes to be prepaid to be prepaid at the Applicable
               Discount on such date, (III) the Administrative Agent and each Qualifying Lender
               of the aggregate principal amount and the Classes of such Term Lender to be
               prepaid at the Acceptable Discount on such date, and (IV) if applicable, each
               Identified Qualifying Lender of the Solicited Discount Proration. Each
               determination by the Auction Agent of the amounts stated in the foregoing notices
               to such Borrower Party and Term Lenders shall be conclusive and binding for all
               purposes absent manifest error. The payment amount specified in such notice to
               such Borrower Party shall be due and payable by such Borrower Party on the
               Discounted Prepayment Effective Date in accordance with subsection (F) below
               (subject to subsection (J) below).

                (E)     In connection with any Discounted Term Loan Prepayment, the Borrower
       Parties and the Term Lenders acknowledge and agree that the Auction Agent may require,
       as a condition to the applicable Discounted Term Loan Prepayment, the payment of
       customary fees and expenses from a Borrower Party to such Auction Agent for its own
       account in connection therewith.

               (F)     If any Term Loan is prepaid in accordance with subsections (B) through
       (D) above, a Borrower Party shall prepay such Term Loans on the Discounted Prepayment
       Effective Date. The relevant Borrower Party shall make such prepayment to the
       Administrative Agent, for the account of the Discount Prepayment Accepting Lenders,
       Participating Lenders, or Qualifying Lenders, as applicable, at the Administrative Agent’s
       Office in immediately available funds not later than 12:00 p.m., New York time, on the
       Discounted Prepayment Effective Date and all such prepayments shall be applied to the
       relevant Class(es) and Lenders as specified by the applicable Borrower Party in the
       applicable offer. The Term Loans so prepaid shall be accompanied by all accrued and
       unpaid interest on the par principal amount so prepaid up to, but not including, the
                                         101
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 385 of 1503



       Discounted Prepayment Effective Date. Each prepayment of the outstanding Term Loans
       pursuant to this Section 2.05(1)(e) shall be paid to the Discount Prepayment Accepting
       Lenders, Participating Lenders, or Qualifying Lenders, as applicable, and shall be applied
       to the relevant Loans of such Lenders in accordance with their respective applicable share
       as calculated by the Auction Agent in accordance with this Section 2.05(1)(e). The
       aggregate principal amount of the Classes and installments of the relevant Term Loans
       outstanding shall be deemed reduced by the full par value of the aggregate principal amount
       of the Classes of Term Loans prepaid on the Discounted Prepayment Effective Date in any
       Discounted Term Loan Prepayment. In connection with each prepayment pursuant to this
       Section 2.05(1)(e), the relevant Borrower Party shall make a representation to the assigning
       or assignee Term Lenders, as applicable, that it does not possess material non-public
       information with respect to the Borrower and its Subsidiaries or the securities of any of
       them that has not been disclosed to the Term Lenders generally (other than Term Lenders
       that have elected not to receive such information) or shall make a statement that such
       representation cannot be made.

               (G)     To the extent not expressly provided for herein, each Discounted Term
       Loan Prepayment shall be consummated pursuant to procedures consistent with the
       provisions in this Section 2.05(1)(e), established by the Auction Agent acting in its
       reasonable discretion and as reasonably agreed by the applicable Borrower Party.

               (H)     Notwithstanding anything in any Loan Document to the contrary, for
       purposes of this Section 2.05(1)(e), each notice or other communication required to be
       delivered or otherwise provided to the Auction Agent (or its delegate) shall be deemed to
       have been given upon Auction Agent’s (or its delegate’s) actual receipt during normal
       business hours of such notice or communication; provided that any notice or
       communication actually received outside of normal business hours shall be deemed to have
       been given as of the opening of business on the next succeeding Business Day.

                (I)     Each of the Borrower Parties and the Term Lenders acknowledge and
       agree that the Auction Agent may perform any and all of its duties under this Section
       2.05(1)(e) by itself or through any Affiliate of the Auction Agent and expressly consents
       to any such delegation of duties by the Auction Agent to such Affiliate and the performance
       of such delegated duties by such Affiliate. The exculpatory provisions pursuant to this
       Agreement shall apply to each Affiliate of the Auction Agent and its respective activities
       in connection with any Discounted Term Loan Prepayment provided for in this Section
       2.05(1)(e) as well as activities of the Auction Agent.

                (J)     Each Borrower Party shall have the right, by written notice to the Auction
       Agent, to revoke in full (but not in part) its offer to make a Discounted Term Loan
       Prepayment and rescind the applicable Specified Discount Prepayment Notice, Discount
       Range Prepayment Notice or Solicited Discounted Prepayment Notice therefor at its
       discretion at any time on or prior to the applicable Specified Discount Prepayment
       Response Date, Discount Range Prepayment Response Date or Solicited Discounted
       Prepayment Response Date (and if such offer is revoked pursuant to the preceding clauses,
       any failure by such Borrower Party to make any prepayment to a Lender, as applicable,
       pursuant to this Section 2.05(1)(e) shall not constitute a Default or Event of Default under
       Section 8.01 or otherwise).

              (K)     The Administrative Agent (i) shall not be required to serve as the Auction
       Agent or have any other obligations to participate in (other than mechanical administrative
                                          102
  Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 386 of 1503



             duties), or facilitate any Discounted Term Loan Prepayment unless it is reasonably satisfied
             with the terms and restrictions thereof and (ii) shall not have any obligation to participate
             in, arrange, sell or otherwise facilitate, and will have no liability in connection with, any
             open market repurchases by Holdings, the Borrower or any of its Restricted Subsidiaries.

     (2)     Mandatory.

                 (a) Commencing with the delivery of the financial statements for the fiscal year ending
January 29, 2022 and each fiscal year ending thereafter, within five (5) Business Days after the later of
(x) the date that financial statements have been delivered pursuant to Section 6.01(1) with respect to
such fiscal year and the related Compliance Certificate has been delivered pursuant to Section 6.02(1)
and (y) March 31 of the subsequent fiscal year, if the Average ECF Liquidity for three month period
ending on March 31 set forth in clause (y) above, as set forth in the applicable Compliance Certificate
or such other certificate separately delivered by the Borrower exceeds $75,000,000 (“ECF Liquidity
Threshold”), the Borrower shall, subject to clause (g) of this Section 2.05(2), prepay, or cause to be
prepaid, an aggregate principal amount of Second-Out Loans equal to the sum of (i) an amount (not less
than zero) equal to the lesser of (x) 100% of the Excess Cash Flow for the applicable Excess Cash Flow
Period minus the ECF Liquidity Threshold (such excess amount, the “ECF Surplus Amount”) and (y)
the Priority ECF Amount plus (ii) if the ECF Surplus Amount exceeds the Priority ECF Amount, 50%
of such excess, minus

              (i)     the sum of all voluntary prepayments of Second-Out Loans made pursuant to
     Sections 2.05(1)(a) and 2.05(1)(e) (in an amount, in the case of prepayments pursuant to Section
     2.05(1)(e), equal to the discounted amount actually paid in respect of the principal amount of such
     Second-Out Loans and only to the extent that such Second-Out Loans have been cancelled;
     provided that such voluntary prepayments made pursuant to Section 2.05(1)(e) shall only be
     deducted (a) to the extent the amount set forth in clause (2)(a)(ii) above is a positive amount and
     (b) in an amount, aggregated with the amount of voluntary prepayments made pursuant to Section
     2.05(1)(e) of the Second Lien Credit Agreement, not to exceed 50% of the ECF Payment
     (calculated prior to giving effect to such deductions)) (including prepayments made after the end
     of the fiscal year covered by the relevant financial statements but prior to the making of such ECF
     Payment (such payments, the “After Year-End Payment”)),

             (ii)     the sum of all voluntary prepayments of Credit Agreement Refinancing
     Indebtedness in respect of the Second-Out Loans to the extent secured in whole or in part on a pari
     passu basis with and not subordinated in right of payment (including pursuant to “waterfall” or
     similar provisions) to the Second-Out Loans (including, to the extent prepaid pursuant to an After
     Year-End Payment),

             (iii)     the sum of all voluntary prepayments of Second Lien Loans made pursuant to
     Section 2.05(1)(a) and 2.05(1)(e) of the Second Lien Credit Agreement (in an amount, in the case
     of prepayments pursuant to Section 2.05(1)(e), equal to the discounted amount actually paid in
     respect of the principal amount of such Second Lien Loans and only to the extent that such Second
     Lien Loans have been cancelled; provided that such voluntary prepayments made pursuant to
     Section 2.05(1)(e) of the Second Lien Credit Agreement shall only be deducted (a) to the extent
     the amount set forth in clause (2)(a)(ii) above is a positive amount and (b) in an amount, when
     aggregated with the amount of voluntary prepayments made pursuant to Section 2.05(1)(e) of this
     Agreement, not to exceed 50% of the ECF Payment (calculated prior to giving effect to such
     deductions)), and Credit Agreement Refinancing Indebtedness (as defined in the Second Lien
     Credit Agreement) to the extent secured in whole or in part on a pari passu basis with the Second

                                                103
  Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 387 of 1503



     Lien Loans (in each case, including to the extent prepaid pursuant to an After Year-End Payment),
     and

     in the case of each of the immediately preceding clauses (i) - (iii), made during such fiscal year
     (without duplication of any prepayments in such fiscal year that reduced the amount of Excess Cash
     Flow required to be repaid pursuant to this Section 2.05(2)(a) for any prior fiscal year) or in
     connection with an After Year-End Payment, and in each case to the extent such prepayments are
     not funded with the proceeds of Funded Debt or any Specified Equity Contributions (such amount,
     the “ECF Payment”);

     provided that:

                      (A)    if at the time that any such prepayment would be required, the Borrower
     (or any Restricted Subsidiary) is required to Discharge Other Applicable Indebtedness with Other
     Applicable ECF pursuant to the terms of the documentation governing such Indebtedness, then the
     Borrower (or any Restricted Subsidiary) may apply such Excess Cash Flow on a pro rata basis
     (determined on the basis of the aggregate outstanding principal amount of the Second-Out Loans
     and Other Applicable Indebtedness requiring such Discharge at such time);

                      (B)    the portion of such Excess Cash Flow allocated to the Other Applicable
     Indebtedness shall not exceed the amount of such Other Applicable ECF required to be allocated
     to the Other Applicable Indebtedness pursuant to the terms thereof, and the remaining amount, if
     any, of such Excess Cash Flow shall be allocated to the Second-Out Loans in accordance with the
     terms hereof to the prepayment of the Second-Out Loans and to the repurchase or prepayment of
     Other Applicable Indebtedness, and the amount of prepayment of the Second-Out Loans that would
     have otherwise been required pursuant to this Section 2.05(2)(a) shall be reduced accordingly; and

                      (C)     to the extent the lenders or holders of Other Applicable Indebtedness
     decline to have such Indebtedness repurchased or prepaid with such portion of Excess Cash Flow,
     the declined amount shall promptly (and in any event within ten (10) Business Days after the date
     of such rejection) be applied to prepay the Second-Out Loans to the extent required in accordance
     with the terms of this Section 2.05(2)(a).

                 (b) Subject to Section 2.05(2)(f) below, (i) if (x) the Borrower or any Restricted
Subsidiary makes an Asset Sale or (y) any Casualty Event occurs, which results in the realization or
receipt by the Borrower or such Restricted Subsidiary of Net Proceeds, the Borrower shall prepay, or
cause to be prepaid, on or prior to the date which is ten (10) Business Days after the date of the realization
or receipt by the Borrower or such Restricted Subsidiary of such Net Proceeds, subject to clause (ii) of
this Section 2.05(2)(b) (solely in connection with Net Proceeds realized or received in connection with
any Casualty Event) and clauses (2)(g) and (h) of this Section 2.05, an aggregate principal amount of
Term Loans equal to 100% of all Net Proceeds realized or received; provided that no prepayment shall
be required pursuant to this Section 2.05(2)(b)(i) with respect to such portion of such Net Proceeds that
the Borrower shall have, on or prior to such date, given written notice to the Administrative Agent of its
intent to reinvest (or entered into a binding commitment to reinvest) in accordance with Section
2.05(2)(b)(ii); provided further that

                      (A)      if at the time that any such prepayment would be required, the Borrower
              (or any Restricted Subsidiary) is required to Discharge any Other Applicable Indebtedness
              with Other Applicable Net Proceeds pursuant to the terms of the documentation governing
              such Indebtedness, then the Borrower (or any Restricted Subsidiary) may apply such Net
              Proceeds on a pro rata basis (determined on the basis of the aggregate outstanding principal
                                                   104
  Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 388 of 1503



             amount of the Term Loans and Other Applicable Indebtedness requiring such Discharge at
             such time);

                      (B)     the portion of such Net Proceeds allocated to the Other Applicable
             Indebtedness shall not exceed the amount of such Other Applicable Net Proceeds required
             to be allocated to the Other Applicable Indebtedness pursuant to the terms thereof, and the
             remaining amount, if any, of such Net Proceeds shall be allocated to the Term Loans in
             accordance with the terms hereof to the prepayment of the Term Loans and to the
             repurchase or prepayment of Other Applicable Indebtedness, and the amount of
             prepayment of the Term Loans that would have otherwise been required pursuant to this
             Section 2.05(2)(b)(i) shall be reduced accordingly; and

                      (C)     to the extent the holders of Other Applicable Indebtedness decline to have
             such Indebtedness repurchased or prepaid with such portion of such Net Proceeds, the
             declined amount shall promptly (and in any event within ten (10) Business Days after the
             date of such rejection) be applied to prepay the Term Loans in accordance with the terms
             hereof; provided further that no prepayment shall be required pursuant to this Section
             2.05(2)(b)(i) with respect to such portion of such Net Proceeds that the Borrower shall
             have, on or prior to such date, given written notice to the Administrative Agent of its intent
             to reinvest (or entered into a binding commitment to reinvest) in accordance with Section
             2.05(2)(b)(ii).

              (ii)    With respect to any Net Proceeds realized or received with respect to any Casualty
     Event, the Borrower or any Restricted Subsidiary, at its option, may reinvest all or any portion of
     such Net Proceeds in assets (other than Cash Equivalents) used or useful in the business of the Loan
     Parties (including capital expenditures) within (x) twelve (12) months following receipt of such
     Net Proceeds or (y) if the Borrower or any Restricted Subsidiary enters into a legally binding
     commitment to reinvest such Net Proceeds within twelve (12) months following receipt thereof,
     within the later of (A) twelve (12) months following receipt thereof and (B) one hundred eighty
     (180) days of the date of such legally binding commitment; provided that, (i) the aggregate amount
     of any such Net Proceeds reinvested pursuant to this Section 2.05(b)(ii) shall not exceed $5.0
     million in any fiscal year (with any unused amount being carried over to the next fiscal year, with
     such carried over amounts being utilized first in any given year) and (ii) if any Net Proceeds are no
     longer intended to be or cannot be so reinvested at any time after delivery of a notice of
     reinvestment election, and subject to clauses (g) and (h) of this Section 2.05(2), an amount equal to
     any such Net Proceeds shall be applied within five (5) Business Days after the Borrower reasonably
     determines that such Net Proceeds are no longer intended to be or cannot be so reinvested to the
     prepayment of the Term Loans as set forth in this Section 2.05.

                (c) [Reserved].

                  (d) Subject to Section 2.05(2)(f) below, if the Borrower or any Restricted Subsidiary
incurs or issues any Indebtedness (A) not expressly permitted to be incurred or issued pursuant to Section
7.02(b) or (B) that constitutes Credit Agreement Refinancing Indebtedness or Refinancing Loans, the
Borrower shall prepay, or cause to be prepaid, an aggregate principal amount of Term Loans of any
Class or Classes (in each case, as directed by the Borrower) equal to 100% of all Net Proceeds received
therefrom on or prior to the date which is five (5) Business Days after the receipt by the Borrower or
such Restricted Subsidiary of such Net Proceeds.

             (e) Except as otherwise set forth in any Refinancing Amendment or Extension
Amendment (provided, in each case, that such amendment may not provide that such Class of Term
                                                 105
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 389 of 1503



   Loans shall receive a greater than pro rata portion of mandatory prepayments pursuant to Section 2.05(2)
   than the Class of Term Loans refinanced, converted or extended thereby):

                 (i)     each prepayment of Term Loans required by Sections 2.05(2)(b) through (d) or (f)
        shall be applied to pursuant to the following order:

                       (A)       first, to the First-Out Loans then outstanding on a pro rata basis until
                 Payment in Full thereof; and

                            (B)   second, to the Second-Out Loans then outstanding until Payment in Full
                 thereof.

                (ii)     with respect to each Class of Loans, each prepayment pursuant to clauses (a)
        through (d) or (f) of Section 2.05(2) shall be applied to remaining scheduled installments of
        principal thereof following the date of prepayment in direct order of maturity; and

                (iii)   each such prepayment shall be paid to the Lenders in accordance with their
        respective Pro Rata Shares of such prepayment.

                 (f)      If the Borrower or any Restricted Subsidiary enters into a Specified
Sale-Leaseback Transaction, which results in the receipt by the Borrower or such Restricted Subsidiary of
Specified Sale-Leaseback Net Proceeds, or the Borrower or any Restricted Subsidiary enters into any
Qualified Securitization Facility, which results in the receipt by the Borrower or such Restricted Subsidiary
of Net Proceeds (in each case, determined after giving effect to the Transactions and without giving effect
to the last proviso of clause (1) of the definition of “Net Proceeds”), the Borrower shall, within three (3)
Business Days after the receipt of such proceeds, prepay the Term Loans in an aggregate principal amount
equal to the amount of such proceeds received.

                  (g)      The Borrower shall notify the Administrative Agent in writing of any mandatory
prepayment of Term Loans required to be made pursuant to clauses (a) through (d) or (f) of this Section
2.05(2) at least three (3) Business Days prior to the date of such prepayment. Each such notice shall specify
the date of such prepayment and provide a reasonably detailed calculation of the aggregate amount of such
prepayment to be made by the Borrower. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the Borrower’s prepayment notice and of such Appropriate Lender’s Pro Rata
Share of the prepayment or other applicable share provided for under this Agreement. Each Term Lender
may reject all or a portion of its Pro Rata Share, or other applicable share provided for under this Agreement,
of any mandatory prepayment (such declined amounts, the “Declined Proceeds”) of Term Loans required
to be made pursuant to clauses (a) and (b) of this Section 2.05(2) by providing written notice (each, a
“Rejection Notice”) to the Administrative Agent and the Borrower no later than 5:00 p.m., New York time,
one (1two (2) Business Days prior to the date of such prepayment. Each Rejection Notice from a given
Lender shall specify the principal amount of the mandatory repayment of Term Loans to be rejected by
such Lender. If a Term Lender fails to deliver a Rejection Notice to the Administrative Agent within the
time frame specified above or such Rejection Notice fails to specify the principal amount of the Term Loans
to be rejected, any such failure will be deemed an acceptance of the total amount of such mandatory
prepayment of Term Loans. Any Declined Proceeds remaining shall be retained by the Borrower (or the
applicable Restricted Subsidiary) and may be applied by the Borrower or such Restricted Subsidiary in any
manner not prohibited by this Agreement.

                  (h)    Notwithstanding any other provisions of this Section 2.05(2), (A) to the extent that
any or all of the Net Proceeds of any Asset Sale by a Foreign Subsidiary giving rise to a prepayment event
pursuant to Section 2.05(2)(b) or (f) (a “Foreign Asset Sale ”), the Net Proceeds of any Casualty Event
                                                     106
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 390 of 1503



from a Foreign Subsidiary (a “Foreign Casualty Event”), the Specified Sale-Leaseback Net Proceeds of
any Specified Sale-Leaseback Transaction by a Foreign Subsidiary (a “Foreign Sale-Leaseback”) or all or
a portion of Excess Cash Flow are prohibited or delayed by applicable local law from being repatriated to
the United States, the portion of such Net Proceeds, Specified Sale-Leaseback Net Proceeds or Excess Cash
Flow so affected will not be required to be applied to repay Term Loans at the times provided in this Section
2.05(2) but may be retained by the applicable Foreign Subsidiary so long, but only so long, as the applicable
local law will not permit repatriation to the United States (the Borrower hereby agreeing to cause the
applicable Foreign Subsidiary to promptly take all commercially reasonable actions available under by the
applicable local law to permit such repatriation), and once such repatriation of any of such affected Net
Proceeds, Specified Sale-Leaseback Net Proceeds or Excess Cash Flow is permitted under the applicable
local law such repatriation will be promptly effected and an amount equal to such repatriated Net Proceeds
or Excess Cash Flow will be promptly (and in any event not later than two (2) Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a result thereof) to the repayment
of the Term Loans pursuant to this Section 2.05(2) to the extent otherwise provided herein and (B) to the
extent that the Borrower has determined in good faith that repatriation of any or all or the Net Proceeds of
any Foreign Asset Sale or Foreign Casualty Event, the Specified Sale-Leaseback Net Proceeds of any
Foreign Sale-Leaseback or Excess Cash Flow would have a material adverse tax consequence (taking into
account any foreign tax credit or benefit actually realized in connection with such repatriation) with respect
to such Net Proceeds, Specified Sale-Leaseback Net Proceeds or Excess Cash Flow, the Net Proceeds,
Specified Sale-Leaseback Net Proceeds or Excess Cash Flow so affected may be retained by the applicable
Foreign Subsidiary.

                (i)      Interest, Funding Losses, etc. All prepayments under this Section 2.05 shall be
accompanied by all accrued interest thereon, together with, in the case of any such prepayment of a
Eurodollar Rate Loan on a date prior to the last day of an Interest Period therefor, any amounts owing in
respect of such Eurodollar Rate Loan pursuant to Section 3.05.

         Notwithstanding any of the other provisions of this Section 2.05, so long as no Event of Default
shall have occurred and be continuing, if any prepayment of Eurodollar Rate Loans is required to be made
under this Section 2.05 prior to the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurodollar Rate Loan prior to the last day of the Interest
Period therefor, the Borrower may, in its discretion, deposit an amount sufficient to make any such
prepayment otherwise required to be made thereunder together with accrued interest to the last day of such
Interest Period into a Cash Collateral Account until the last day of such Interest Period, at which time the
Administrative Agent shall be authorized (without any further action by or notice to or from the Borrower
or any other Loan Party) to apply such amount to the prepayment of such Loans in accordance with this
Section 2.05. Upon the occurrence and during the continuance of any Event of Default, the Administrative
Agent shall also be authorized (without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of the outstanding Loans in accordance with the
relevant provisions of this Section 2.05. Such deposit shall be deemed to be a prepayment of such Loans
by the Borrower for all purposes under this Agreement.

        Section 2.06     Termination or Reduction of Commitments.

        (1)    Optional. The Borrower may, upon written notice by the Borrower to the Administrative
Agent, terminate the unused Commitments of any Class, or from time to time permanently reduce the
unused Commitments of any Class, in each case without premium or penalty; provided that

                    (a) any such notice shall be received by the Administrative Agent three (3) Business
   Days prior to the date of termination or reduction, and

                                                     107
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 391 of 1503



                   (b) any such partial reduction shall be in an aggregate amount of $5.0 million or any
   whole multiple of $1.0 million in excess thereof or, if less, the entire amount thereof.

         (2)    Mandatory. The New Money First-Out Loan Commitment of each First-Out Lender on the
Closing Date shall be automatically and permanently reduced to $0 upon the making of such First-Out
Lender’s New Money First-Out Loans to the Borrower pursuant to Section 2.01(2). The Exchange First-
Out Loan Commitment of each First-Out Lender and the Second-Out Loan Commitment of each Second-
Out Lender, in each case, on the Closing Date shall be automatically and permanently reduced to $0 upon
the conversion of such Second Amendment Exchanging Lender’s Prepetition First Lien Term Loans and/or
Prepetition Second Lien Term Loans into Exchange First-Out Loans and/or Second-Out Loans pursuant to
Section 2.01(3)(a) and the Plan of Reorganization.

        (3)      Application of Commitment Reductions. Upon any reduction of unused Commitments of
any Class, the Commitment of each Lender of such Class shall be reduced by such Lender’s Pro Rata Share
or other applicable share provided for under this Agreement of the amount by which such Commitments
are reduced (other than the termination of the Commitment of any Lender as provided in Section 3.07).

         Section 2.07      Repayment of Loans. The Borrower shall repay to the Administrative Agent for
the ratable account of the Appropriate Lenders (a) on the Maturity Date for the First-Out Loans, the
aggregate principal amount of all First-Out Loans outstanding on such date, (b)(x) on the first Business Day
of each May, August and November, commencing with May 3, 2021, ending during the fiscal year ending
January 29, 2022, an aggregate principal amount equal to 0.25% of the aggregate principal amount of all
Second-Out Loans outstanding on such date (after giving effect to any PIK Toggle exercised with respect
to such date) (which payments shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth in Section 2.05), (y) on the first Business Day of each February, May,
August and November ending during the fiscal year ending January 28, 2023, an aggregate principal amount
equal to 0.50% of the aggregate principal amount of all Second-Out Loans outstanding on such date (after
giving effect to any PIK Toggle exercised with respect to such date) (which payments shall be reduced as
a result of the application of prepayments in accordance with the order of priority set forth in Section 2.05)
and (z) on the first Business Day of each February, May, August and November ending thereafter, an
aggregate principal amount equal to 0.625% of the aggregate principal amount of all Second-Out Loans
outstanding on such date (after giving effect to any PIK Toggle exercised with respect to such date) (which
payments shall be reduced as a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05) and (c) on the Maturity Date for the Second-Out Loans, the aggregate
principal amount of all Second-Out Loans outstanding on such date.

        Section 2.08     Interest.

         (1)     Subject to the provisions of Section 2.08(2), (I) with respect to First-Out Loans, (a) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount thereof for each Interest Period
at a rate per annum equal to the Adjusted Eurodollar Rate for such Interest Period, respectively, plus the
Applicable Rate and (b) each Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable Borrowing date at a rate per annum equal to the Base Rate, plus the Applicable Rate
and (II) each Second-Out Loan shall bear interest on the outstanding principal amount thereof at a rate per
annum equal to (a) so long as the Borrower has not elected to exercise the PIK Toggle for the applicable
Interest Period pursuant to Section 2.08(4), 10.00% and (b) if the Borrower has elected to exercise the PIK
Toggle for the applicable Interest Period pursuant to Section 2.08(4), 13.00% (consisting of interest payable
in Same Day Funds of 5.00% and PIK Interest of 8.00%) (the “PIK Rate”).

       (2)     During the continuance of an Event of Default, the Borrower shall pay interest on past due
amounts at a rate per annum at all times equal to the Default Rate to the fullest extent permitted by
                                                    108
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 392 of 1503



applicable Laws; provided that, no interest at the Default Rate shall accrue or be payable to a Defaulting
Lender so long as such Lender shall be a Defaulting Lender. Accrued and unpaid interest based on the
Default Rate (including interest on interest) shall be due and payable upon demand.

        (3)      Interest on each Loan shall be due and payable in arrears on each Interest Payment Date
applicable thereto and at such other times as may be specified herein. Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

          (4)    So long as no Default or Event of Default in respect of the Second-Out Loans exists or
would result from the exercise of the PIK Toggle, the Borrower may elect, in its sole discretion (such right
to elect, the “PIK Toggle”), to have interest that accrues on the Second-Out Loans during an Interest Period
to be paid (i) partially in the form of PIK Interest at the applicable rate set forth in Section 2.08(1) and (ii)
partially in Same Day Funds as described herein at the applicable rate set forth in Section 2.08(1); provided
that the Borrower may elect to exercise the PIK Toggle with respect to no more than eight (8) Interest
Periods in the aggregate. Such election shall be made by providing irrevocable written notice to the
Administrative Agent by a Responsible Officer in the form attached as Exhibit R (each a “PIK Toggle
Notice”), which shall specify (i) the Interest Payment Date to which the PIK Toggle shall apply and (ii) the
number of PIK Toggles which have been exercised up to and including the date of such PIK Toggle Notice
(including the PIK Toggle that is the subject of the PIK Toggle Notice). Each such PIK Toggle Notice
must be received by the Administrative Agent not later than 12:00 p.m., New York City time five (5)
Business Days prior to the applicable Interest Payment Date, and shall be effective only with respect to
such Interest Payment Date. For the avoidance of doubt, if no PIK Toggle Notice is received with respect
to an Interest Payment Date in accordance with this Section 2.08(4), interest shall be payable on the Second-
Out Loans on such Interest Payment Date in cash at the applicable rate set forth in Section 2.08(1).

        Section 2.09   Fees. The Borrower shall pay to the Agents such fees as shall have been separately
agreed upon in the Agent Fee Letter in the amounts and at the times so specified. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever (except as expressly agreed
between the Borrower and the applicable Agent).

         Section 2.10     Computation of Interest and Fees. All computations of interest for Base Rate Loans
shall be made on the basis of a year of 365 days or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a 360-day year and actual days
elapsed. Interest shall accrue on each Loan for the day on which the Loan is made, and shall not accrue on
a Loan, or any portion thereof, for the day on which the Loan or such portion is paid; provided that any
Loan that is repaid on the same day on which it is made shall, subject to Section 2.12(1), bear interest for
one day. Each determination by the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

        Section 2.11      Evidence of Indebtedness.

         (1)      The Term Borrowings made by each Lender shall be evidenced by one or more accounts
or records maintained by such Lender and evidenced by one or more entries in the Register maintained by
the Administrative Agent, acting solely for purposes of Treasury Regulation Section 5f.103-1(c), as a non-
fiduciary agent for the Borrower, in each case in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be prima facie evidence absent manifest
error of the amount of the Term Borrowings made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with respect to the Obligations.
In the event of any conflict between the accounts and records maintained by any Lender and the accounts
                                                      109
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 393 of 1503



and records of the Administrative Agent, as set forth in the Register, in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest error. Upon the request of
any Lender, the Borrower shall execute and deliver to such Lender a Term Note payable to such Lender,
which shall evidence such Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Term Note and endorse thereon the date, Type (if applicable), amount and maturity of its
Loans and payments with respect thereto.

        (2)      [Reserved].

         (3)      Entries made in good faith by the Administrative Agent in the Register pursuant to
Section 2.11(1), and by each Lender in its account or accounts pursuant to Section 2.11(1), shall be
prima facie evidence of the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in the case of such account
or accounts, such Lender, under this Agreement and the other Loan Documents, absent manifest error;
provided that the failure of the Administrative Agent or such Lender to make an entry, or any finding
that an entry is incorrect, in the Register or such account or accounts shall not limit or otherwise affect
the obligations of the Borrower under this Agreement and the other Loan Documents.

        Section 2.12     Payments Generally.

        (1)       All payments to be made by the Borrower shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable Administrative Agent’s Office for
payment and in Same Day Funds not later than 2:00 p.m., New York time, on the date specified herein.
The Administrative Agent will promptly distribute to each Appropriate Lender its Pro Rata Share (or other
applicable share as provided herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. Any payments under this Agreement that are made later than 2:00 p.m., New
York time, shall be deemed to have been made on the next succeeding Business Day (but the Administrative
Agent may extend such deadline for purposes of computing interest and fees (but not beyond the end of
such day) in its sole discretion whether or not such payments are in process).

        (2)     If any payment to be made by the Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

         (3)      Unless the Borrower or any Lender has notified the Administrative Agent, prior to the date,
or in the case of any Borrowing of Base Rate Loans, prior to 1:00 p.m., New York time, on the date of such
Borrowing, any payment is required to be made by it to the Administrative Agent hereunder (in the case of
the Borrower, for the account of any Lender hereunder or, in the case of the Lenders, for the account of the
Borrower hereunder), that the Borrower or such Lender, as the case may be, will not make such payment,
the Administrative Agent may assume that the Borrower or such Lender, as the case may be, has timely
made such payment and may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that such payment was not in fact
made to the Administrative Agent in Same Day Funds, then:

                   (a) if the Borrower failed to make such payment, each Lender shall forthwith on
   demand repay to the Administrative Agent the portion of such assumed payment that was made available
   to such Lender in Same Day Funds, together with interest thereon in respect of each day from and
   including the date such amount was made available by the Administrative Agent to such Lender to the


                                                     110
  Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 394 of 1503



date such amount is repaid to the Administrative Agent in Same Day Funds at the applicable Overnight
Rate from time to time in effect; and

                  (b) if any Lender failed to make such payment, such Lender shall forthwith on demand
pay to the Administrative Agent the amount thereof in Same Day Funds, together with interest thereon
for the period from the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the applicable Overnight Rate from time to time in effect. When
such Lender makes payment to the Administrative Agent (together with all accrued interest thereon),
then such payment amount (excluding the amount of any interest which may have accrued and been paid
in respect of such late payment) shall constitute such Lender’s Loan included in the applicable
Borrowing. If such Lender does not pay such amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent may make a demand therefor upon the Borrower, and the Borrower
shall pay such amount, or cause such amount to be paid, to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing. Nothing herein shall be deemed to relieve any Lender from its obligation
to fulfill its Commitment or to prejudice any rights which the Administrative Agent or the Borrower
may have against any Lender as a result of any default by such Lender hereunder. A notice of the
Administrative Agent to any Lender or the Borrower with respect to any amount owing under this
Section 2.12(3) shall be conclusive, absent manifest error.

                 (c) If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in this Article II, and such funds are not made available to the
Borrower by the Administrative Agent because the conditions to the applicable Term Borrowing set
forth in Section 4.01 are not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to such Lender, without
interest.

                 (d) The obligations of the Lenders hereunder to make Loans are several and not joint.
The failure of any Lender to make any Loan on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan.

                 (e) Nothing herein shall be deemed to obligate any Lender to obtain the funds for any
Loan in any particular place or manner or to constitute a representation by any Lender that it has obtained
or will obtain the funds for any Loan in any particular place or manner.

                 (f) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all amounts due and payable
to the Administrative Agent and the Lenders under or in respect of this Agreement and the other Loan
Documents on any date, such payment shall be distributed by the Administrative Agent and applied by
the Administrative Agent and the Lenders in the order of priority set forth in Section 8.03 (or otherwise
expressly set forth herein). If the Administrative Agent receives funds for application to the Obligations
of the Loan Parties under or in respect of the Loan Documents under circumstances for which the Loan
Documents do not specify the manner in which such funds are to be applied, the Administrative Agent
may, but shall not be obligated to, elect to distribute such funds to each of the Lenders in accordance
with such Lender’s Pro Rata Share or other applicable share provided for under this Agreement of the
sum of the Outstanding Amount of all Loans outstanding at such time, in repayment or prepayment of
such of the outstanding Loans or other Obligations then owing to such Lender.



                                                 111
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 395 of 1503



         Section 2.13     Sharing of Payments. Other than as expressly provided elsewhere herein (including
with respect to any discounted prepayment of Term Loans pursuant to Section 2.05(2)(e) or 2.05(2)(g)), if
any Lender of any Class shall obtain payment in respect of any principal of or interest on account of the
Loans of such Class made by it (whether voluntary, involuntary, through the exercise of any right of setoff,
or otherwise) in excess of its ratable share (or other share contemplated hereunder) thereof, such Lender
shall immediately (1) notify the Administrative Agent of such fact, and (2) purchase from the other Lenders
such participations in the Loans of such Class made by them, as shall be necessary to cause such purchasing
Lender to share the excess payment in respect of any principal of or interest on such Loans of such Class,
pro rata with each of them; provided that if all or any portion of such excess payment is thereafter recovered
from the purchasing Lender under any of the circumstances described in Section 10.06 (including pursuant
to any settlement entered into by the purchasing Lender in its discretion), such purchase shall to that extent
be rescinded and each other Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according to the proportion of (a) the
amount of such paying Lender’s required repayment to (b) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. For avoidance of doubt, the provisions of
this Section 2.13 shall not be construed to apply to (i) any payment made by the Borrower pursuant to and
in accordance with the express terms of this Agreement as in effect from time to time (including the
application of funds arising from the existence of a Defaulting Lender) or (ii) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any of its Loans to any assignee
or participant permitted hereunder. The Borrower agrees that any Lender so purchasing a participation from
another Lender may, to the fullest extent permitted by applicable Law, exercise all its rights of payment
(including the right of setoff, but subject to Section 10.10) with respect to such participation as fully as if
such Lender were the direct creditor of the Borrower in the amount of such participation. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after such purchase have the right to
give all notices, requests, demands, directions and other communications under this Agreement with respect
to the portion of the Obligations purchased to the same extent as though the purchasing Lender were the
original owner of the Obligations purchased.

        Section 2.14     [Reserved].

        Section 2.15     Refinancing Amendments.

        (1)     Refinancing Loans. At any time after the Closing Date, the Borrower may obtain, from any
Lender or any Additional Lender, Credit Agreement Refinancing Indebtedness in respect of all or any
portion of the Term Loans then outstanding under this Agreement, in the form of Refinancing Loans or
Refinancing Commitments in each case pursuant to a Refinancing Amendment.

         (2)     Refinancing Amendments. The effectiveness of any Refinancing Amendment will be
subject only to the satisfaction on the date thereof of such conditions precedent as may be requested by the
providers of the applicable Refinancing Loans. The Administrative Agent will promptly notify each Lender
as to the effectiveness of each Refinancing Amendment. Refinancing Amendments may, without the
consent of any other Lenders, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate in the reasonable opinion of the Administrative Agent and the Borrower,
to effect the provisions of this Section 2.15 and to reflect the existence and terms of the Refinancing Loans
incurred pursuant thereto (including any amendments necessary to treat the Term Loans subject thereto as
Refinancing Term Loans). A Refinancing Amendment may (a) extend or add “call protection” to any
existing Class of Term Loans, including amendments to Section 2.18, (b) amend the schedule of
amortization payments relating to any existing tranche of Term Loans, including amendments to Section
2.07 (provided that any such amendment shall not decrease the dollar amount of any amortization payment
to any Lender that would have otherwise been payable to such Lender prior to the effectiveness of the
                                                     112
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 396 of 1503



applicable Refinancing Amendment) and (c) make other amendments to the terms of any existing Term
Loans, in the case of each clause (a), (b) and (c), so that such Refinancing Term Loans and the applicable
existing Term Loans form the same Class of Term Loans; provided that such amendments are not adverse
to the applicable existing Term Lenders (as determined in good faith by the Borrower). Each of the parties
hereto hereby agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement and the
other Loan Documents, as applicable, will be amended to the extent necessary to reflect the existence and
terms of the Refinancing Loans. At the request of the Administrative Agent, the Borrower shall deliver an
Officer’s Certificate to the Administrative Agent, certifying that the conditions and requirements with
respect to such Refinancing Loans set forth in this Section 2.15 have been met and such Refinancing
Amendment is authorized under this Section 2.15 (upon which the Administrative Agent may conclusively
rely without independent inquiry).

         (3)      Required Consents. Any Refinancing Amendment may, without the consent of any Person
other than the Administrative Agent, the Borrower and the Persons providing the applicable Refinancing
Loans, effect such amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the Borrower, to effect the
provisions of this Section 2.15. This Section 2.15 supersedes any provision in this Agreement to the contrary
(including Section 10.01).

         (4)     Providers of Refinancing Loans. Refinancing Loans may be provided by any existing
Lender (it being understood that no existing Lender shall have an obligation to make all or any portion of
any Refinancing Loan) or by any Additional Lender on terms permitted by this Section 2.15; provided that
the Administrative Agent shall have consented (in each case, such consent not to be unreasonably withheld,
conditioned or delayed) to any such Person’s providing Refinancing Loans or Refinancing Commitments
if such consent would be required under Section 10.07(b)(iii) for an assignment of Loans or Commitments
to such Person. For the avoidance of doubt, any Affiliated Lender that provides any Refinancing Term
Loans will be subject to the limitations on Affiliated Lenders set forth in Section 10.07(h) (including the
Affiliated Lender Cap).

        Section 2.16     Extensions of Loans.

          (1)      Extension Offers. Pursuant to one or more offers (each, an “Extension Offer”) made from
time to time by the Borrower to all Lenders holding Loans or Commitments of a particular Class with a like
Maturity Date, the Borrower may extend such Maturity Date and otherwise modify the terms of such Loans
or Commitments pursuant to the terms set forth in an Extension Offer (each, an “Extension,” and each
group of Loans or Commitments so extended, as well as any Loans of the same Class not so extended, each
being a “tranche” for purposes of this Section 2.16). Each Extension Offer will specify the minimum
amount of Loans or Commitments with respect to which an Extension Offer may be accepted, which will
be an integral multiple of $1.0 million and an aggregate principal amount that is not less than $10.0 million,
or if less, (a) the aggregate principal amount of such Loans outstanding or (b) such lesser minimum amount
as is approved by the Administrative Agent, such consent not to be unreasonably withheld, conditioned or
delayed. Extension Offers will be made on a pro rata basis to all Lenders holding Loans or Commitments
of a particular Class with a like Maturity Date. If the aggregate outstanding principal amount of such Loans
(calculated on the face amount thereof) or Commitments in respect of which Lenders have accepted an
Extension Offer exceeds the maximum aggregate principal amount of Loans or Commitments offered to be
extended pursuant to such Extension Offer, then the Loans or Commitments of such Lenders will be
extended ratably up to such maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Lenders have accepted such Extension Offer. There
is no requirement that any Extension Offer or Extension Amendment (defined as follows) be subject to any
“most favored nation” pricing provisions, any condition on the non-existence of any Default or Event of
Default or any financial ratio tests. The terms of an Extension Offer shall be determined by the Borrower,
                                                    113
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 397 of 1503



and Extension Offers may contain one or more conditions to their effectiveness, including a condition that
a minimum amount of Loans or Commitments of any or all applicable tranches be tendered.

         (2)      Extension Amendments. The Lenders hereby irrevocably authorize the Administrative
Agent to enter into amendments to this Agreement and the other Loan Documents (each, an “Extension
Amendment”) as may be necessary or appropriate in order to effect the provisions of this Section 2.16,
establish new tranches in respect of Extended Loans and Extended Commitments and such amendments as
permitted by clause (5) below as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of such Extended Loans and
Extended Commitments. An Extension Amendment may (a) extend or add “call protection” to any existing
Class of Term Loans, including amendments to Section 2.18, (b) amend the schedule of amortization
payments relating to any existing tranche of Term Loans, including amendments to Section 2.07 (provided
that any such amendment shall not decrease the dollar amount of any amortization payment to any Lender
that would have otherwise been payable to such Lender prior to the effectiveness of the applicable Extension
Amendment) and (c) make other amendments to the terms of any existing Term Loans, in the case of each
clause (a), (b) and (c), so that such Extended Loans and the applicable existing Term Loans form the same
Class of Term Loans; provided that such amendments are not adverse to the existing Term Loan Lenders
(as determined in good faith by the Borrower). At the request of the Administrative Agent, the Borrower
shall deliver an Officer’s Certificate to the Administrative Agent, certifying that the conditions and
requirements with respect to such Extension Loans set forth in this Section 2.16 have been met and such
Extension Amendment is authorized under this Section 2.16 (upon which the Administrative Agent may
conclusively rely without independent inquiry). This Section 2.16 supersedes any provision(s) in Section
2.13 or 10.01 to the contrary. Except as otherwise set forth in an Extension Offer, there will be no conditions
to the effectiveness of an Extension Amendment. Extensions will not constitute a voluntary or mandatory
payment or prepayment for purposes of this Agreement. Any Lender of an existing Class of Term Loans
that elects not to participate in Extended Loans or Extended Commitments of such Class of Term Loans
shall be referred to herein as a “Non-Extended Lender”.

        (3)     Terms of Extension Offers and Extension Amendments. The terms of any Extended Loans
and Extended Commitments will be set forth in an Extension Offer and as agreed between the Borrower
and the Extending Lenders accepting such Extension Offer; provided that:

                    (a) the final maturity date of such Extended Loans and Extended Commitments will
   be no earlier than the Latest Maturity Date applicable to the Loans or Commitments subject to such
   Extension Offer;

                    (b) the Weighted Average Life to Maturity of any Extended Loans that are Term Loans
   will be no shorter than the remaining Weighted Average Life to Maturity of the Term Loans subject to
   such Extension Offer;

                   (c) any Extended Loans that are Term Loans may receive mandatory repayments or
   prepayments in an amount not more than the amount that would have been received by the applicable
   Term Loans from which such Extended Loans are converted (in each case, other than pursuant to a
   refinancing) and may participate on a pro rata basis, greater than pro rata basis or less than pro rata basis
   in any voluntary prepayments of the Term Loans;

                    (d) such Extended Loans and Extended Commitments are not secured by any assets or
   property that does not constitute Collateral and may not be secured on a senior basis to the existing Term
   Loans (provided that such Extended Loans and Extended Commitments may be senior in right of
   payment (including pursuant to any “waterfall”) to other Term Loans to the same extent as the applicable
   Term Loans from which such Extended Loans are converted);
                                                     114
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 398 of 1503



                   (e) such Extended Loans and Extended Commitments are not guaranteed by any
   Subsidiary of the Borrower other than a Subsidiary Guarantor; and

                   (f) the covenants and events of default applicable to Extended Loans or Extended
   Commitments are substantially identical to, or, taken as a whole, no more favorable to the Lenders
   providing such Extended Loans or Extended Commitments than, those applicable to the Loans subject
   to such Extension Offer, as determined in good faith by a Responsible Officer of the Borrower in its
   reasonable judgment; provided that this clause (f) will not apply:

                        (A)      [reserved] or

                        (B)      to any of the following:

                                 (1)     terms addressed in the preceding clauses (a) through (e),

                                 (2)     interest rate, fees, funding discounts and other pricing terms,

                                 (3)     redemption, prepayment or other premiums,

                                 (4)     optional redemption or prepayment terms and

                                (5)     covenants and events of default applicable only to periods after
                        the Latest Maturity Date at the time of incurrence of such Indebtedness.

Any Extended Loans will constitute a separate tranche of Term Loans from the Term Loans held by Lenders
that did not accept the applicable Extension Offer.

         (4)      Required Consents. No consent of any Lender or any other Person will be required to
effectuate any Extension, other than the consent of the Administrative Agent (such consent not to be
unreasonably withheld, delayed or conditioned), the Borrower and the applicable Extending Lender. The
transactions contemplated by this Section 2.16 (including, for the avoidance of doubt, payment of any
interest, fees or premium in respect of any Extended Loans on such terms as may be set forth in the relevant
Extension Offer) will not require the consent of any other Lender or any other Person, and the requirements
of any provision of this Agreement or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section 2.16 will not apply to any of the
transactions effected pursuant to this Section 2.16.

        Section 2.17    Defaulting Lenders.

         (1)     Adjustments. Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

                     (a) Waivers and Amendments. That Defaulting Lender’s right to approve or
   disapprove of any amendment, waiver or consent with respect to this Agreement shall be restricted as
   set forth in Section 10.01.

                  (b) Reallocation of Payments. Any payment of principal, interest, fees or other
   amounts received by any Agent for the account of that Defaulting Lender (whether voluntary or
   mandatory, at maturity, pursuant to Article VIII or otherwise), shall be applied at such time or times as
   may be determined by such Agent as follows: first, to the payment of any amounts owing by that

                                                    115
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 399 of 1503



   Defaulting Lender to any Agent hereunder; second, as the Borrower may request (so long as no Default
   or Event of Default has occurred and is continuing), to the funding of any Loan in respect of which that
   Defaulting Lender has failed to fund its portion thereof as required by this Agreement, as determined by
   the Administrative Agent; third, if so determined by the Administrative Agent and the Borrower, to be
   held in a non-interest bearing deposit account and released in order to satisfy obligations of that
   Defaulting Lender to fund Loans under this Agreement; fourth, to the payment of any amounts owing
   to the Lenders, as a result of any judgment of a court of competent jurisdiction obtained by any Lender,
   against that Defaulting Lender as a result of that Defaulting Lender’s breach of its obligations under this
   Agreement; fifth, so long as no Default or Event of Default has occurred and is continuing, to the
   payment of any amounts owing to the Borrower as a result of any judgment of a court of competent
   jurisdiction obtained by the Borrower against that Defaulting Lender as a result of that Defaulting
   Lender’s breach of its obligations under this Agreement; and sixth, to that Defaulting Lender or as
   otherwise directed by a court of competent jurisdiction; provided that if (i) such payment is a payment
   of the principal amount of any Loans s in respect of which that Defaulting Lender has not fully funded
   its appropriate share and (ii) such Loans were made at a time when the conditions set forth in Section
   4.01 were satisfied or waived, such payment shall be applied solely to pay the Loans of all Non-
   Defaulting Lenders on a pro rata basis prior to being applied to the payment of any Loans of that
   Defaulting Lender. Any payments, prepayments or other amounts payable to a Defaulting Lender that
   are applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed paid to and redirected
   by that Defaulting Lender, and each Lender irrevocably consents hereto.

         (2)      Defaulting Lender Cure. If the Borrower and the Administrative Agent agree in writing in
their sole discretion that a Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the extent applicable, purchase
that portion of outstanding Loans of the other Lenders, whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender; provided further that
except to the extent otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.

        Section 2.18      Prepayment Premium and Make-whole Amount.

        (1)      [reserved].

        (2)      In the event that all or any portion of the First-Out Loans are repaid, prepaid or accelerated
for any reason, including as a result of any mandatory prepayments, voluntary prepayments, payments or
acceleration made following the occurrence and during the continuance of an Event of Default, including
an Event of Default resulting from the commencement of any proceeding under the Bankruptcy Code in
respect of any Loan Party or any Subsidiary thereof, and notwithstanding any acceleration (for any reason)
of the Obligations pursuant to the terms hereof (other than (x) mandatory prepayments pursuant to Section
2.05(2)(a) or (y) amortization payments pursuant to Section 2.07), the Borrower shall pay to the
Administrative Agent, for the benefit of Lenders holding such First-Out Loans as an inducement for making
(or deemed making) the First-Out Loans (and not as a penalty) an amount equal to the Prepayment Premium,
which Prepayment Premium shall be fully earned, and due and payable, on the date of such payment or
prepayment, or on the date such payment or prepayment is required (or deemed) to be made, as applicable,
and non-refundable when made.

        (3)    In the event that, on or prior to third (3rd ) anniversary of the Closing Date, all or any portion
of the Second-Out Loans are accelerated based upon an Event of Default pursuant to Section 8.01(6), and
                                                      116
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 400 of 1503



notwithstanding any acceleration (for any reason) of the Obligations pursuant to the terms hereof, the
Borrower shall pay to the Administrative Agent, for the benefit of Lenders holding such Second-Out Loans,
as an inducement for making (deemed making) of the Second-Out Loans (and not as a penalty), an amount
equal to the Make-whole Amount, which Make-whole Amount shall be fully earned, and due and payable,
on the date of such payment or prepayment, or on the date such payment or prepayment is required (or
deemed) to be made, as applicable, and non-refundable when made.

         (4)    In view of the impracticability and extreme difficulty of ascertaining actual damages and
by mutual agreement of the parties as to a reasonable calculation of the Lenders’ lost profits as a result
thereof, any Prepayment Premium or Make-whole Amount that is due and payable upon an optional or
mandatory prepayment of the First-Out Loans, or upon an acceleration of the First-Out Loans or the Second-
Out Loans shall in each case be presumed to be the liquidated damages sustained by the Lenders as the
result of payment or acceleration, as applicable, and the Borrower and Guarantors agree that the Prepayment
Premium and Make-whole Amount is reasonable under the circumstances currently existing. The
Prepayment Premium and Make-whole Amount shall also be payable in the event the applicable
Obligations (and/or this Agreement) are satisfied or released by foreclosure (whether by power of judicial
proceeding), deed in lieu of foreclosure or by any other similar means. THE BORROWER AND EACH
GUARANTOR EXPRESSLY WAIVES (TO THE FULLEST EXTENT IT MAY LAWFULLY DO SO)
THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR
MAY PROHIBIT THE COLLECTION OF THE FOREGOING PREPAYMENT PREMIUM OR MAKE-
WHOLE AMOUNT IN CONNECTION WITH ANY ACCELERATION OF THE LOANS. The Borrower
and each Guarantor expressly agrees (to the fullest extent that it may lawfully do so) that: (A) the
Prepayment Premium and Make-whole Amount is reasonable and is the product of an arm’s-length
transaction between sophisticated business people, ably represented by counsel; (B) the Prepayment
Premium and Make-whole Amount shall be payable notwithstanding the then prevailing market rates at the
time payment is made; (C) there has been a course of conduct between the Lenders and the Borrower and
Guarantors giving specific consideration in this transaction for such agreement to pay the Prepayment
Premium and the Make-whole Amount; and (D) the Borrower and each Guarantor shall each be estopped
hereafter from claiming differently than as agreed to in this paragraph. The Borrower and each Guarantor
expressly acknowledges that its agreement to pay the Prepayment Premium and Make-whole Amount to
the Lenders as herein described is a material inducement to the Lenders to provide the Commitments and
make the Loans.

        Section 2.19    Permitted Debt Exchanges.

          (1)    Notwithstanding anything to the contrary contained in this Agreement, pursuant to one or
more offers (each, a “Permitted Debt Exchange Offer”) made from time to time by the Borrower to all
Lenders (other than, with respect to any Permitted Debt Exchange Offer that constitutes an offering of
securities, any Lender that, if requested by the Borrower, is unable to certify that it is (i) a “qualified
institutional buyer” (as defined in Rule 144A under the Securities Act), (ii) an institutional “accredited
investor” (as defined in Rule 501 under the Securities Act) or (iii) not a “U.S. person” (as defined in Rule
902 under the Securities Act)) with outstanding Term Loans of a particular Class, the Borrower may from
time to time consummate one or more exchanges of such Term Loans for Indebtedness (in the form of
senior secured, senior unsecured, senior subordinated, or subordinated notes or loans) (such Indebtedness,
“Permitted Debt Exchange Notes” and each such exchange, a “Permitted Debt Exchange”), so long as
the following conditions are satisfied:

                  (i)    each such Permitted Debt Exchange Offer shall be made on a pro rata basis to the
        Lenders (other than, with respect to any Permitted Debt Exchange Offer that constitutes an offering
        of securities, any Lender that, if requested by the Borrower, is unable to certify that it is (i) a
        “qualified institutional buyer” (as defined in Rule 144A under the Securities Act), (ii) an
                                                   117
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 401 of 1503



 institutional “accredited investor” (as defined in Rule 501 under the Securities Act) or (iii) not a
 “U.S. person” (as defined in Rule 902 under the Securities Act)) of each applicable Class based on
 their respective aggregate principal amounts of outstanding Term Loans under each such Class;

         (ii)    the aggregate principal amount (calculated on the face amount thereof) of such
 Permitted Debt Exchange Notes shall not exceed the aggregate principal amount (calculated on the
 face amount thereof) of Term Loans so refinanced, except to the extent a different incurrence basket
 pursuant Section 7.02 is utilized and with respect to an amount equal to any fees, expenses,
 commissions, underwriting discounts and premiums payable in connection with such Permitted
 Debt Exchange;

          (iii)   the stated final maturity of such Permitted Debt Exchange Notes is not earlier than
 the latest Maturity Date for the Class or Classes of Term Loans being exchanged, and such stated
 final maturity is not subject to any conditions that could result in such stated final maturity
 occurring on a date that precedes such latest maturity date (it being understood that acceleration or
 mandatory repayment, prepayment, redemption or repurchase of such Permitted Debt Exchange
 Notes upon the occurrence of an event of default, a change in control, an event of loss or an asset
 disposition shall not be deemed to constitute a change in the stated final maturity thereof);

         (iv)     such Permitted Debt Exchange Notes are not required to be repaid, prepaid,
 redeemed, repurchased or defeased, whether on one or more fixed dates, upon the occurrence of
 one or more events or at the option of any holder thereof (except, in each case, upon the occurrence
 of an event of default, a change in control, an event of loss or an asset disposition) prior to the latest
 Maturity Date for the Class or Classes of Term Loans being exchanged, provided that,
 notwithstanding the foregoing, scheduled amortization payments (however denominated, including
 scheduled offers to repurchase) of such Permitted Debt Exchange Notes shall be permitted so long
 as the Weighted Average Life to Maturity of such Indebtedness shall be longer than the remaining
 Weighted Average Life to Maturity of the Class or Classes of Term Loans being exchanged;

         (v)    no Restricted Subsidiary is a borrower or guarantor with respect to such
 Indebtedness unless such Restricted Subsidiary is or substantially concurrently becomes a Loan
 Party;

         (vi)     if such Permitted Debt Exchange Notes are secured, such Permitted Debt
 Exchange Notes are secured on a pari passu basis or junior priority basis to the Obligations and (A)
 such Permitted Debt Exchange Notes are not secured by any assets not securing the Obligations
 unless such assets substantially concurrently secure the Obligations and (B) the beneficiaries
 thereof (or an agent on their behalf) shall become party to the Applicable Intercreditor Agreement;

         (vii)    the terms and conditions of such Permitted Debt Exchange Notes (excluding
 pricing and optional prepayment or redemption terms or covenants or other provisions applicable
 only to periods after the Maturity Date of the Class or Classes of Term Loans being exchanged)
 reflect market terms and conditions at the time of incurrence or issuance; provided that if such
 Permitted Debt Exchange Notes contain any financial maintenance covenants, such covenants shall
 not be more restrictive than (or in addition to) those contained in this Agreement (unless such
 covenants are also added for the benefit of the Lenders under this Agreement, in which case any
 requirement to so comply shall not require the consent of any Lender or Agent hereunder);

       (viii)    all Term Loans exchanged under each applicable Class by the Borrower pursuant
 to any Permitted Debt Exchange shall automatically be cancelled and retired by the Borrower on
 date of the settlement thereof (and, if requested by the Administrative Agent, any applicable
                                               118
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 402 of 1503



        exchanging Lender shall execute and deliver to the Administrative Agent an Assignment and
        Assumption, or such other form as may be reasonably requested by the Administrative Agent, in
        respect thereof pursuant to which the respective Lender assigns its interest in the Term Loans being
        exchanged pursuant to the Permitted Debt Exchange to the Borrower for immediate cancellation),
        and accrued and unpaid interest on such Term Loans shall be paid to the exchanging Lenders on
        the date of consummation of such Permitted Debt Exchange, or, if agreed to by the Borrower and
        the Administrative Agent, the next scheduled Interest Payment Date with respect to such Term
        Loans (with such interest accruing until the date of consummation of such Permitted Debt
        Exchange);

                (ix)     if the aggregate principal amount of all Term Loans (calculated on the face amount
        thereof) of a given Class tendered by Lenders in respect of the relevant Permitted Debt Exchange
        Offer (with no Lender being permitted to tender a principal amount of Term Loans which exceeds
        the principal amount thereof of the applicable Class actually held by it) shall exceed the maximum
        aggregate principal amount of Term Loans of such Class offered to be exchanged by the Borrower
        pursuant to such Permitted Debt Exchange Offer, then the Borrower shall exchange Term Loans
        under the relevant Class tendered by such Lenders ratably up to such maximum based on the
        respective principal amounts so tendered, or, if such Permitted Debt Exchange Offer shall have
        been made with respect to multiple Classes without specifying a maximum aggregate principal
        amount offered to be exchanged for each Class, and the aggregate principal amount of all Term
        Loans (calculated on the face amount thereof) of all Classes tendered by Lenders in respect of the
        relevant Permitted Debt Exchange Offer (with no Lender being permitted to tender a principal
        amount of Term Loans which exceeds the principal amount thereof actually held by it) shall exceed
        the maximum aggregate principal amount of Term Loans of all relevant Classes offered to be
        exchanged by the Borrower pursuant to such Permitted Debt Exchange Offer, then the Borrower
        shall exchange Term Loans across all Classes subject to such Permitted Debt Exchange Offer
        tendered by such Lenders ratably up to such maximum amount based on the respective principal
        amounts so tendered;

                 (x)     all documentation in respect of such Permitted Debt Exchange shall be consistent
        with the foregoing, and all written communications generally directed to the Lenders in connection
        therewith shall be in form and substance consistent with the foregoing and made in consultation
        with the Borrower and the Administrative Agent; and

               (xi)     any applicable Minimum Tender Condition or Maximum Tender Condition, as the
        case may be, shall be satisfied or waived by the Borrower.

Notwithstanding anything to the contrary herein, no Lender shall have any obligation to agree to have any
of its Loans or Term Commitments exchanged pursuant to any Permitted Debt Exchange Offer.

        (2)      With respect to all Permitted Debt Exchanges effected by the Borrower pursuant to this
Section 2.19, such Permitted Debt Exchange Offer shall be made for not less than $10,000,000 in aggregate
principal amount of Term Loans, provided that subject to the foregoing the Borrower may at its election
specify (A) as a condition (a “Minimum Tender Condition”) to consummating any such Permitted Debt
Exchange that a minimum amount (to be determined and specified in the relevant Permitted Debt Exchange
Offer in the Borrower’s discretion) of Term Loans of any or all applicable Classes be tendered and/or (B)
as a condition (a “Maximum Tender Condition”) to consummating any such Permitted Debt Exchange
that no more than a maximum amount (to be determined and specified in the relevant Permitted Debt
Exchange Offer in the Borrower’s discretion) of Term Loans of any or all applicable Classes will be
accepted for exchange. The Administrative Agent and the Lenders hereby acknowledge and agree that the
provisions of Sections 2.05, 2.06, and 2.13 do not apply to the Permitted Debt Exchange and the other
                                                   119
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 403 of 1503



transactions contemplated by this Section 2.19 and hereby agree not to assert any Default or Event of
Default in connection with the implementation of any such Permitted Debt Exchange or any other
transaction contemplated by this Section 2.19.

         (3)     In connection with each Permitted Debt Exchange, the Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as may be agreed by the
Administrative Agent) prior written notice thereof, and the Borrower and the Administrative Agent, acting
reasonably, shall mutually agree to such procedures as may be necessary or advisable to accomplish the
purposes of this Section 2.19; provided that the terms of any Permitted Debt Exchange Offer shall provide
that the date by which the relevant Lenders are required to indicate their election to participate in such
Permitted Debt Exchange shall be not less than five (5) Business Days following the date on which the
Permitted Debt Exchange Offer is made. The Borrower shall provide the final results of such Pe rmitted
Debt Exchange to the Administrative Agent no later than three (3) Business Days prior to the proposed date
of effectiveness for such Permitted Debt Exchange (or such shorter period agreed to by the Administrative
Agent in its sole discretion) and the Administrative Agent shall be entitled to conclusively rely on such
results.

         (4)    The Borrower shall be responsible for compliance with, and hereby agrees to comply with,
all applicable securities and other laws in connection with each Permitted Debt Exchange, it being
understood and agreed that (i) neither the Administrative Agent nor any Lender assumes any responsibility
in connection with the Borrower’s compliance with such laws in connection with any Permitted Debt
Exchange and (ii) each Lender shall be solely responsible for its compliance with any applicable “insider
trading” laws and regulations to which such Lender may be subject under the Exchange Act.

        Section 2.20 Limitation on Refinancing. Notwithstanding anything to the contrary herein, from
and after the Closing Date, no Permitted Debt Exchange Notes, Refinancing Term Loan, Refinancing Loan,
Extended Loan, Replacement Loan, Refinancing Indebtedness or other Indebtedness incurred pursuant to
Section 7.02 to Refinance any Term Loans may be incurred unless such incurrence is approved by the
Required Lenders and complies in all respect with Section 7.14.

                                             ARTICLE III

                           Taxes, Increased Costs Protection and Illegality

        Section 3.01    Taxes.

        (1)     Except as required by applicable Law, any and all payments by any Loan Party to or for
the account of any Agent or any Lender under any Loan Document shall be made free and clear of and
without deduction or withholding for any Taxes.

        (2)     If any Loan Party or any other applicable withholding agent is required by applicable Law
(as determined in the good faith discretion of such Loan Party or withholding agent) to make any deduction
or withholding on account of any Taxes from any sum paid or payable by any Loan Party to any Lender or
Agent under any of the Loan Documents:

                   (a) the applicable Loan Party shall notify the Administrative Agent of any such
   requirement or any change in any such requirement as soon as such Loan Party becomes aware of it;

                  (b) the applicable Loan Party or other applicable withholding agent shall be entitled
   to make such deduction or withholding and shall pay any amounts deducted or withheld to the relevant
   Governmental Authority any such Tax before the date on which penalties attach thereto, such payment
                                                  120
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 404 of 1503



   to be made (if the liability to pay is imposed on any Loan Party) for its own account or (if that liability
   is imposed on the Lender or Agent) on behalf of and in the name of the Lender or Agent (as applicable);

                     (c) if the Tax in question is a Non-Excluded Tax or Other Tax, the sum payable to
   such Lender or Agent (as applicable) shall be increased by such Loan Party to the extent necessary to
   ensure that, after the making of any required deduction or withholding for Non-Excluded Taxes or Other
   Taxes (including any deductions or withholdings for Non-Excluded Taxes or Other Taxes attributable
   to any payments required to be made under this Section 3.01), such Lender or such Agent (as applicable)
   receives on the due date a net sum equal to what it would have received had no such deduction or
   withholding been required or made; and

                    (d) within thirty days after paying any sum from which it is required by Law to make
   any deduction or withholding, and within thirty days after the due date of payment of any Tax which it
   is required by clause (b) above to pay, the Borrower shall deliver to the Administrative Agent evidence
   reasonably satisfactory to the other affected parties of such deduction or withholding and of the
   remittance thereof to the relevant Governmental Authority.

         (3)     Status of Lender. The Administrative Agent and each Lender shall, at such times as are
reasonably requested by the Borrower or the Administrative Agent, provide the Borrower and the
Administrative Agent with any documentation prescribed by Laws or reasonably requested by the Borrower
or the Administrative Agent certifying as to any entitlement of the Administrative Agent and such Lender,
as applicable, to an exemption from, or reduction in, withholding Tax with respect to any payments to be
made to the Administrative Agent or such Lender under any Loan Document. In addition, Administrative
Agent or any Lender, if reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to determine whether or not
the Administrative Agent or such Lender is subject to backup withholding or information reporting
requirements. Each such Lender or Administrative Agent shall, whenever a lapse in time or change in
circumstances renders such documentation (including any specific documentation required below in this
Section 3.01(3)) obsolete, expired or inaccurate in any material respect, deliver promptly to the Borrower
and the Administrative Agent updated or other appropriate documentation (including any new
documentation reasonably requested by the Borrower or the Administrative Agent) or promptly notify the
Borrower and Administrative Agent of its inability to do so.

                Without limiting the foregoing:

                    (a) Each U.S. Lender shall deliver to the Borrower and the Administrative Agent on
   or before the date on which such Lender becomes a party to this Agreement two properly completed and
   duly signed copies of Internal Revenue Service Form W-9 certifying that such Lender is exempt from
   U.S. federal backup withholding.

                    (b) Each Foreign Lender shall deliver to the Borrower and the Administrative Agent
   on or before the date on which such Lender becomes a party to this Agreement (and from time to time
   thereafter upon the request of the Borrower or the Administrative Agent) whichever of the following is
   applicable:

                (i)     two properly completed and duly signed copies of Internal Revenue Service Form
        W-8BEN or W-8BEN-E, as applicable (or any successor forms) claiming eligibility for the benefits
        of an income tax treaty to which the United States is a party, and such other documentation as
        required under the Code,


                                                    121
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 405 of 1503



              (ii)    two properly completed and duly signed copies of Internal Revenue Service Form
        W-8ECI (or any successor forms),

                 (iii)   in the case of a Foreign Lender claiming the benefits of the exemption for portfolio
        interest under Section 871(h) or Section 881(c) of the Code, (A) two properly completed and duly
        signed certificates substantially in the form of Exhibit H (any such certificate, a “United States
        Tax Compliance Certificate ”) and (B) two properly completed and duly signed copies of Internal
        Revenue Service Form W-8BEN or W-8BEN-E, as applicable (or any successor forms),

                 (iv)    to the extent a Foreign Lender is not the beneficial owner (for example, where the
        Foreign Lender is a partnership or a participating Lender), executed originals of Internal Revenue
        Service Form W-8IMY (or any successor forms) of the Foreign Lender, accompanied by a Form
        W-8ECI, Form W-8BEN or W-8BEN-E, as applicable, a United States Tax Compliance Certificate,
        Form W-9, Form W-8IMY and any other required information (or any successor forms) from each
        beneficial owner that would be required under this Section 3.01(3) if such beneficial owner were a
        Lender, as applicable (provided that if one or more beneficial owners are claiming the portfolio
        interest exemption, the United States Tax Compliance Certificate may be provided by such Foreign
        Lender on behalf of such beneficial owner), or

                (v)      two properly completed and duly signed copies of any other form prescribed by
        applicable U.S. federal income tax laws (including the Treasury Regulations) as a basis for claiming
        a complete exemption from, or a reduction in, United States federal withholding Tax on any
        payments to such Lender under the Loan Documents.

                     (c) If a payment made to a Lender under any Loan Document would be subject to Tax
   imposed by FATCA if such Lender were to fail to comply with the applicable reporting requirements of
   FATCA (including those contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
   Lender shall deliver to the Borrower and the Administrative Agent at the time or times prescribed by
   law and at such time or times reasonably requested by the Borrower or the Administrative Agent such
   documentation prescribed by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
   Code) and such additional documentation reasonably requested by the Borrower or the Administrative
   Agent as may be necessary for the Borrower and the Administrative Agent to comply with their
   obligations under FATCA and to determine that such Lender has complied with such Lender’s
   obligations under FATCA or to determine the amount to deduct and withhold from such payment. Solely
   for purposes of this paragraph, the term “FATCA” shall include any amendments made to FATCA after
   the date of this Agreement.

Notwithstanding any other provision of this clause (c), a Lender shall not be required to deliver any form
that such Lender is not legally eligible to deliver.

        (4)      In addition to the payments by a Loan Party required by Section 3.01(2), the Borrower shall
pay any Other Taxes to the relevant Governmental Authority in accordance with applicable law and a s soon
as practicable after any payment of Taxes by the Borrower to a Governmental Authority pursuant to this
Section, the Borrower shall deliver to the Administrative Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the return reporting such
payment or other evidence of such payment reasonably satisfactory to the Administrative Agent.

       (5)      The Loan Parties shall, jointly and severally, indemnify a Lender or Agent (each a “Tax
Indemnitee”), within 10 days after written demand therefor, for the full amount of any Non-Excluded
Taxes paid or payable by such Tax Indemnitee on or attributable to any payment under or with respect to
any Loan Document, and any Other Taxes payable by such Tax Indemnitee (including Non-Excluded Taxes
                                                    122
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 406 of 1503



or Other Taxes imposed on or attributable to amounts payable under this Section 3.01), whether or not such
Taxes were correctly or legally imposed or asserted by the relevant Governmental Authority. A certificate
as to the amount of such payment or liability prepared in good faith and delivered by the Tax Indemnitee
or by the Administrative Agent on its own behalf or on behalf of another Tax Indemnitee, shall be
conclusive absent manifest error.

         (6)     If and to the extent that a Tax Indemnitee, in its sole discretion (exercised in good faith),
determines that it has received a refund of any Taxes as to which it has been indemnified pursuant to this
Section 3.01 (including by the payment of additional amounts pursuant to this Section 3.01), then such Tax
Indemnitee shall pay to the relevant Loan Party the amount of such refund, net of all out-of-pocket expenses
of the Tax Indemnitee (including any Taxes imposed with respect to such refund), and without interest
(other than any interest paid by the relevant Governmental Authority with respect to such refund), provided
that the Loan Party, upon the request of the Tax Indemnitee, agrees to repay the amount paid over by the
Tax Indemnitee (plus any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Tax Indemnitee to the extent the Tax Indemnitee is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this paragraph (6), in no event will
the Tax Indemnitee be required to pay any amount to a Loan Party pursuant to this paragraph (6) the
payment of which would place the Tax Indemnitee in a less favorable net after-Tax position than the Tax
Indemnitee would have been in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or additional amounts
with respect to such Tax had never been paid. This subsection shall not be construed to require a Tax
Indemnitee to make available its Tax returns (or any other information relating to its Taxes that it deems
confidential) to any Loan Party or any other Person.

        (7)     The agreements in this Section 3.01 shall survive the resignation, replacement, or removal
of any Agent or any assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments, the repayment, satisfaction or discharge of all Obligations under any Loan Document, and
the termination of this Agreement or any other Loan Document.

        (8)     For purposes of this Section, the term “Applicable Law” includes FATCA.

          Section 3.02      Illegality. If any Lender reasonably determines that any Change in Law has made
it unlawful, or that any Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is determined by reference to
the Eurodollar Rate, or to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on written notice thereof by such
Lender to the Borrower through the Administrative Agent, (1) any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended,
and (2) if such notice asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to avoid such illegality, be
reasonably determined by the Administrative Agent without reference to the Eurodollar Rate component of
the Base Rate, in each case until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of such notice, (a) the
Borrower may revoke any pending request for a Borrowing of, conversion to or continuation of Eurodollar
Rate Loans and shall, upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the Base Rate) and (b) if such
notice asserts the illegality of such Lender determining or charging interest rates based upon the Eurodollar
                                                    123
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 407 of 1503



Rate component of the Base Rate with respect to any Base Rate Loans, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such Lender without reference
to the Eurodollar Rate component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.

         Section 3.03   Inability to Determine Rates. If the Required Lenders reasonably determine that
for any reason in connection with any request for a Eurodollar Rate Loan or a conversion to or continuation
thereof that

         (1)     Dollar deposits are not being offered to banks in the London interbank eurodollar market
for the applicable amount and Interest Period of such Eurodollar Rate Loan,

        (2)     adequate and reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in connection with an existing
or proposed Base Rate Loan, or

       (3)     the Eurodollar Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of funding such Loan,

the Required Lenders will promptly notify the Administrative Agent and the Borrower, and upon receipt of
such notice, the Administrative Agent will promptly so notify the Borrower and each Lender. Thereafter,
(i) the obligation of the Lenders to make or maintain Eurodollar Rate Loans, as the case may be, shall be
suspended, and (ii) in the event of a determination described in the preceding sentence with respect to the
Eurodollar Rate component of the Base Rate, the utilization of the Eurodollar Rate component in
determining the Base Rate shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a Borrowing of Base Rate
Loans in the amount specified therein.

       Section 3.04     Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Rate Loan.

        (1)     Increased Costs Generally. If any Change in Law shall:

                   (a) impose, modify or deem applicable any reserve, special deposit, compulsory loan,
   insurance charge or similar requirement against assets of, deposits with or for the account of, or credit
   extended or participated in by, any Lender;

                  (b) subject any Lender to any Tax of any kind whatsoever with respect to this
   Agreement or any Eurodollar Rate Loan made by it, or change the basis of taxation of payments to such
   Lender in respect thereof (except for Non-Excluded Taxes or Other Taxes covered by Section 3.01 and
   any Excluded Taxes); or

                   (c) impose on any Lender or the London interbank market any other condition, cost or
   expense affecting this Agreement or Eurodollar Rate Loans made by such Lender that is not otherwise
   accounted for in the definition of “Eurodollar Rate” or this clause (c);



                                                   124
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 408 of 1503



and the result of any of the foregoing shall be to increase the cost to such Lender of making, converting to,
continuing or maintaining any Loan the interest on which is determined by reference to the Eurodollar Rate
(or of maintaining its obligation to make any such Loan), or to increase the cost to such Lender, or to reduce
the amount of any sum received or receivable by such Lender hereunder (whether of principal, interest or
any other amount) then, from time to time within fifteen (15) days after demand by such Lender setting
forth in reasonable detail such increased costs (with a copy of such demand to the Administrative Agent),
the Borrower will pay to such Lender such additional amount or amounts as will compensate such Lender
for such additional costs incurred or reduction suffered; provided that such amounts shall only be payable
by the Borrower to the applicable Lender under this Section 3.04(1) so long as it is such Lender’s general
policy or practice to demand compensation in similar circumstances under comparable provisions of other
financing agreements.

         (2)      Capital Requirements. If any Lender reasonably determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by it, to a level below that which such Lender or such
Lender’s holding company, as the case may be, could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time upon demand of such Lender setting forth in reasonable detail
the charge and the calculation of such reduced rate of return (with a copy of such demand to the
Administrative Agent), the Borrower will pay to such Lender additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction suffered; provided that
such amounts shall only be payable by the Borrower to the applicable Lender under this Section 3.04(2) so
long as it is such Lender’s general policy or practice to demand compensation in similar circumstances
under comparable provisions of other financing agreements.

         (3)      Certificates for Reimbursement. A certificate of a Lender setting forth the amount or
amounts necessary to compensate such Lender or its holding company, as the case may be, as specified in
subsection (1) or (2) of this Section 3.04 and delivered to the Borrower shall be conclusive absent manifest
error. The Borrower shall pay such Lender, as the case may be, the amount shown as due on any such
certificate within fifteen (15) days after receipt thereof.

         Section 3.05   Funding Losses. Upon written demand of any Lender (with a copy to the
Administrative Agent) from time to time, which demand shall set forth in reasonable detail the basis for
requesting such amount, the Borrower shall promptly compensate such Lender for and hold such Lender
harmless from any loss, cost or expense (excluding loss of anticipated profits or margin) actually incurred
by it as a result of:

        (1)       any continuation, conversion, payment or prepayment of any Eurodollar Rate Loan on a
day prior to the last day of the Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

        (2)     any failure by the Borrower (for a reason other than the failure of such Lender to make a
Loan) to prepay, borrow, continue or convert any Eurodollar Rate Loan on the date or in the amount notified
by the Borrower; or

        (3)     any assignment of a Eurodollar Rate Loan on a day prior to the last day of the Interest
Period therefor as a result of a request by the Borrower pursuant to Section 3.07; including any loss or
expense (excluding loss of anticipated profits or margin) actually incurred by reason of the liquidation or

                                                    125
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 409 of 1503



reemployment of funds obtained by it to maintain such Eurodollar Rate Loan or from fees payable to
terminate the deposits from which such funds were obtained.

                Notwithstanding the foregoing, no Lender may make any demand under this Section
3.05 with respect to the “floor” specified in the proviso to the definition of “Eurodollar Rate”.

        Section 3.06     Matters Applicable to All Requests for Compensation.

         (1)     Designation of a Different Lending Office. If any Lender requests compensation under
Section 3.04, or the Borrower is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant
to Section 3.02, then such Lender shall use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the good faith judgment of such Lender such designation or assignment
(a) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in the
future, or eliminate the need for the notice pursuant to Section 3.02, as applicable, and (b) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender in any material economic, legal or regulatory respect.

         (2)     Suspension of Lender Obligations. If any Lender requests compensation by the Borrower
under Section 3.04, the Borrower may, by notice to such Lender (with a copy to the Administrative Agent),
suspend the obligation of such Lender to make or continue Eurodollar Rate Loans from one Interest Period
to another Interest Period, or to convert Base Rate Loans into Eurodollar Rate Loans until the event or
condition giving rise to such request ceases to be in effect (in which case the provisions of Section 3.06(3)
shall be applicable); provided that such suspension shall not affect the right of such Lender to receive the
compensation so requested.

         (3)     Conversion of Eurodollar Rate Loans. If any Lender gives notice to the Borrower (with a
copy to the Administrative Agent) that the circumstances specified in Section 3.02, 3.03 or 3.04 hereof that
gave rise to the conversion of such Lender’s Eurodollar Rate Loans no longer exist (which such Lender
agrees to do promptly upon such circumstances ceasing to exist) at a time when Eurodollar Rate Loans
made by other Lenders, as applicable, are outstanding, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest Period(s) for such outstanding
Eurodollar Rate Loans to the extent necessary so that, after giving effect thereto, all Loans of a given Class
held by the Lenders of such Class holding Eurodollar Rate Loans and by such Lender are held pro rata (as
to principal amounts, interest rate basis, and Interest Periods) in accordance with their respective Pro Rata
Shares.

         (4)     Delay in Requests. Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of Sections 3.01 or 3.04 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of Section 3.01 or 3.04 for any increased costs incurred or
reductions suffered more than one hundred and eighty (180) days prior to the date that such Lender notifies
the Borrower of the event giving rise to such claim and of such Lender’s intention to claim compensation
therefor (except that, if the circumstance giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the period of retroactive effect
thereof).

        Section 3.07     Replacement of Lenders under Certain Circumstances. If (1) any Lender requests
compensation under Section 3.04 or ceases to make Eurodollar Rate Loans as a result of any condition
described in Section 3.02 or Section 3.04, (2) the Borrower is required to pay any additional amount to any
                                                    126
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 410 of 1503



Lender or any Governmental Authority for the account of any Lender pursuant to Section 3.01 or 3.04, (3)
any Lender is a Non-Consenting Lender or Non-Extended Lender, (4) any Lender becomes a Defaulting
Lender or (5) any other circumstance exists hereunder that gives the Borrower the right to replace a Lender
as a party hereto, then the Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent:

                     (a) require such Lender to assign and delegate, without recourse (in accordance with
   and subject to the restrictions contained in, and consents required by, Section 10.07), all of its interests,
   rights and obligations under this Agreement (or, with respect to clause (3) above, all of its interests,
   rights and obligations with respect to the Class of Loans or Commitments that is the subject of the related
   consent, waiver, or amendment, as applicable) and the related Loan Documents to one or more Eligible
   Assignees that shall assume such obligations (any of which assignee may be another Lender, if a Lender
   accepts such assignment), provided that:

                (i)      the Borrower shall have paid to the Administrative Agent the assignment fee
        specified in Section 10.07(b)(iv);

                 (ii)     such Lender shall have received payment of an amount equal to the applicable
        outstanding principal of its Loans, accrued interest thereon, accrued fees and all other amounts
        payable to it hereunder and under the other Loan Documents (including any amounts under Section
        3.05 and any Prepayment Premium, Make-whole Amount or other amounts due and payable
        pursuant to Section 2.18 that would otherwise be owed in connection therewith) from the assignee
        (to the extent of such outstanding principal and accrued interest and fees) or the Borrower (in the
        case of all other amounts);

                 (iii)   such Lender being replaced pursuant to this Section 3.07 shall (i) execute and
        deliver an Assignment and Assumption with respect to all, or a portion, as applicable, of such
        Lender’s Commitment and outstanding Loans and (ii) deliver any Term Notes evidencing such
        Loans to the Borrower (or a lost or destroyed note indemnity in lieu thereof); provided that the
        failure of any such Lender to execute an Assignment and Assumption or deliver such Term Notes
        shall not render such sale and purchase (and the corresponding assignment) invalid and such
        assignment shall be recorded in the Register and the Term Notes shall be deemed to be canceled
        upon such failure;

                 (iv)     the Eligible Assignee shall become a Lender hereunder and the assigning Lender
        shall cease to constitute a Lender hereunder with respect to such assigned Loans and Commitments,
        except with respect to indemnification and confidentiality provisions under this Agreement, which
        shall survive as to such assigning Lender;

                 (v)     in the case of any such assignment resulting from a claim for compensation under
        Section 3.04 or payments required to be made pursuant to Section 3.01, such assignment will result
        in a reduction in such compensation or payments thereafter;

                 (vi)    such assignment does not conflict with applicable Laws; and

                (vii)    the Lender that acts as an Agent cannot be replaced in its capacity as such Agent
        other than in accordance with Section 9.11, or

                    (b) terminate the Commitment of such Lender and in the case of a Lender, repay all
   Obligations of the Borrower owing to such Lender relating to the Loans held by such Lender as of such
   termination date (including any “prepayment premium” pursuant to Section 2.18 that would otherwise

                                                     127
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 411 of 1503



   be owed in connection therewith); provided that in the case of any such termination of the Commitment
   of a Non-Consenting Lender such termination shall be sufficient (together with all other consenting
   Lenders) to cause the adoption of the applicable consent, waiver or amendment of the Loan Documents
   and such termination shall, with respect to clause (3) above, be in respect of all of its interests, rights
   and obligations with respect to the Class of Loans or Commitments that is the subject of the related
   consent, waiver and amendment.

                In the event that (i) the Borrower or the Administrative Agent has requested that the
Lenders consent to a departure or waiver of any provisions of the Loan Documents or agree to any
amendment thereto, (ii) the consent, waiver or amendment in question requires the agreement of each
Lender, all affected Lenders or all the Lenders or all affected Lenders with respect to a certain Class or
Classes of the Loans/Commitments and (iii) the Required Lenders or Required Facility Lenders, as
applicable, have agreed to such consent, waiver or amendment, then any Lender who does not agree to
such consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

                 A Lender shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

         Section 3.08   Survival. All of the Borrower’s obligations under this Article III shall survive the
resignation, replacement, or removal of any Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments, the repayment, satisfaction or discharge of all Obligations
under any Loan Document, and the termination of this Agreement or any other Loan Document.

                                                 ARTICLE IV

                                Conditions Precedent to Term Borrowings

       Section 4.01     Conditions to Term Borrowings on Closing Date. The obligation of each Lender
to make the Closing Date Term Loans on the Closing Date is subject to satisfaction (or waiver by the
Required Lenders) of the conditions set forth in Section 3 of the Second Amendment.

                                                 ARTICLE V

                                      Representations and Warranties

        The Borrower represents and warrants to the Agents and the Lenders, at the time of each Term
Borrowing (solely to the extent required to be true and correct for such Term Borrowing pursuant to Article
IV or Section 2.14, as applicable):

         Section 5.01    Existence, Qualification and Power; Compliance with Laws. Each Loan Party and
each of its respective Restricted Subsidiaries that is a Material Subsidiary:

         (1)       is a Person duly organized or formed, validly existing and in good standing under the Laws
of the jurisdiction of its incorporation or organization (to the extent such concept exists in such jurisdiction),

        (2)      has all corporate or other organizational power and authority to (a) own or lease its assets
and carry on its business as currently conducted and (b) in the case of the Loan Parties, execute, deliver and
perform its obligations under the Loan Documents to which it is a party,



                                                      128
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 412 of 1503



        (3)       is duly qualified and in good standing (to the extent such concept exists) under the Laws
of each jurisdiction where its ownership, lease or operation of properties or the conduct of its business as
currently conducted requires such qualification,

        (4)      is in compliance with all applicable Laws, orders, writs, injunctions and orders and

         (5)     has all requisite governmental licenses, authorizations, consents and approvals to operate
its business as currently conducted;

except in each case referred to in the preceding clauses (2)(a), (3), (4) or (5), to the extent that failure to do
so would not reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect.

        Section 5.02      Authorization; No Contravention.

        (1)    The execution, delivery and performance by each Loan Party of each Loan Document to
which such Person is a party have been duly authorized by all necessary corporate or other organizational
action.

      (2)     None of the execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is a party will:

                    (a) contravene the terms of any of such Person’s Organizational Documents;

                    (b) result in any breach or contravention of, or the creation of any Lien upon any of
   the property or assets of such Person or any of the Restricted Subsidiaries (other than as permitted by
   Section 7.01) under (i) any Contractual Obligation in excess of the Threshold Amount to which such
   Loan Party is a party or affecting such Loan Party or the properties of such Loan party or any of its
   Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental Authority or any arbitral
   award to which such Loan Party or its property is subject; or

                    (c) violate any applicable Law;

except with respect to any breach, contravention or violation (but not creation of Liens) referred to in the
preceding clauses (b) and (c), to the extent that such breach, contravention or violation would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect.

        Section 5.03     Governmental Authorization. No material approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any Governmental Authority is necessary or
required in connection with the execution, delivery or performance by, or enforcement against, any Loan
Party of this Agreement or any other Loan Document, except for:

         (1)     filings and registrations necessary to perfect the Liens on the Collateral granted by the Loan
Parties in favor of the Secured Parties,

        (2)      the approvals, consents, exemptions, authorizations, actions, notices and filings that have
been duly obtained, taken, given or made and are in full force and effect (except to the extent not required
to be obtained, taken, given or made or in full force and effect pursuant to the Collateral and Guarantee
Requirement) and




                                                      129
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 413 of 1503



         (3)    those approvals, consents, exemptions, authorizations or other actions, notices or filings,
the failure of which to obtain or make would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

         Section 5.04   Binding Effect. This Agreement and each other Loan Document has been duly
executed and delivered by each Loan Party that is party hereto or thereto, as applicable. Each Loan
Document constitutes a legal, valid and binding obligation of each Loan Party that is party thereto,
enforceable against each such Loan Party in accordance with its terms, except as such enforceability may
be limited by Debtor Relief Laws and by general principles of equity and principles of good faith and fair
dealing.

        Section 5.05     Financial Statements; No Material Adverse Effect.

         (1)      The (a) audited consolidated balance sheets of the Borrower and its consolidated
Subsidiaries as of the fiscal year ended February 2, 2020, and the related consolidated statements of
operations, changes in stockholders’ equity and cash flows for the Borrower and its consolidated
Subsidiaries for such fiscal year then ended, and (b) the unaudited quarterly balance sheet and related
statements of income and cash flows of the Borrower and its Subsidiaries for the fiscal quarter ended
October 31, 2020 (the “Quarterly Financial Statements”), in each case, fairly present in all material
respects the financial condition of the Borrower and its consolidated Subsidiaries as of the date(s) thereof
and their results of operations for the period covered thereby in accordance with GAAP consistently applied
throughout the periods covered thereby, (i) except as otherwise expressly noted therein and (ii) subject, in
the case of the Quarterly Financial Statements, to changes resulting from normal year-end adjustments and
the absence of footnotes.

        (2)      Since the Closing Date, there has been no event or circumstance, either individually or in
the aggregate, that has had or would reasonably be expected to have a Material Adverse Effect.

         Section 5.06       Litigation. Except as set forth on Schedule 5.06, there are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Borrower, overtly threatened in writing ,
at law, in equity, in arbitration or before any Governmental Authority, by or against Holdings, the Borrower
or any of the Restricted Subsidiaries that would reasonably be expected to have a Material Adverse Effect.

         Section 5.07    Labor Matters. Except as would not reasonably be expected to have, individua lly
or in the aggregate, a Material Adverse Effect: (1) there are no strikes or other labor disputes against the
Borrower or the Restricted Subsidiaries pending or, to the knowledge of the Borrower, overtly threatened
in writing and (2) hours worked by and payment made based on hours worked to employees of each of the
Borrower or the Restricted Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Laws dealing with wage and hour matters.

        Section 5.08     Real Property Matters.

         (1)      Each Loan Party and each of its respective Restricted Subsidiaries has good and valid
record title in fee simple to, or valid leasehold interests in, or easements or other limited property interests
in, all Real Property and Space Leased Property necessary in the ordinary conduct of its business, free and
clear of all Liens except for Liens permitted by Section 7.01 and except where the failure to have such title
or other interest would not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

       (2)       As of the Closing Date, Schedule 5.08(2) annexed hereto contains a true, accurate and
complete list of all Owned Real Property.

                                                     130
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 414 of 1503



         (3)     As of the Closing Date, Schedule 5.08(3) annexed hereto contains a true, accurate and
complete list of all leases, subleases or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting any Leased Real Property, including
reasonable detail as to lease term, extension options, rental obligations and the counterparties. Except as
specified in Schedule 5.08(3) annexed hereto, each agreement listed on Schedule 5.08(3) is in full force and
effect and there is no default by any Loan Party or any Restricted Subsidiary thereunder. No Loan Party or
any Restricted Subsidiary has knowledge of any default by any other party thereto that has occurred and is
continuing thereunder, and each such agreement constitutes the legally valid and binding obligation of each
applicable Loan Party, enforceable against such Loan Party in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles.

         (4)     As of the Closing Date, Schedule 5.08(4) annexed hereto contains a true, accurate and
complete list of all leases, subleases or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting any Space Leased Property, including
reasonable detail as to lease term, extension options, rental obligations and the counterparties. Except as
specified in Schedule 5.08(4) annexed hereto, each agreement listed on Schedule 5.08(4) is in full force and
effect and there is no default by any Loan Party thereunder. No Loan Party or any Restricted Subsidiary
has knowledge of any default by any other party thereto that has occurred and is continuing thereunder, and
each such agreement constitutes the legally valid and binding obligation of each applicable Loan Party or
each applicable or any Restricted Subsidiary, enforceable against such Loan Party or Restricted Subsidiary
in accordance with its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’ rights generally or by equitable
principles.

         (5)      As of the Closing Date, other than as set forth on Schedule 5.08(5) annexed hereto, there
are no pending condemnation, zoning or other land use proceedings or special assessment proceedings with
respect to any Real Property or the use thereof, and no Loan Party or Restricted Subsidiary has received
written notice from any Governmental Authority threatening any such proceeding. No Loan Party or
Restricted Subsidiary has entered into any agreements or commitments with Governmental Authorities that
(i) materially affect the operations of or the entitlements applicable to such properties, (ii) require the owner
of any such property to make improvements to such property or make dedications or off-site improvements
for the benefit of adjoining properties, or (iii) make additional expenditures with respect to the operation of
the Real Property.

        (6)    Other than as forth on Schedule 5.08(6) annexed hereto, there is no construction or tenant
improvement work currently underway at any Real Property or Space Leased Property having a total cost
of more than $500,000.

        (7)      Other than as forth on Schedule 5.08(7) annexed hereto, no Loan Party or Restricted
Subsidiary has received written notice from any Governmental Authority asserting a violation of any Law
with respect to any Real Property or Space Leased Property.

        (8)     Other than as forth on Schedule 5.05(8) attached here, each Loan Party or Subsidiary that
owns or leases any Real Property or Space Leased Property is current occupying and conducting business
at such Real Property or Space Leased Property.

         Section 5.09    Environmental Matters. Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect: (a) each Loan Party and each of its Restricted
Subsidiaries and their respective operations and properties is in compliance with all applicable
Environmental Laws; (b) each Loan Party and each of its Restricted Subsidiaries has obtained and
                                                      131
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 415 of 1503



maintained all Environmental Permits required to conduct their operations; (c) none of the Loan Parties or
any of their respective Restricted Subsidiaries has become subject to any pending or, to the knowledge of
the Borrower, threatened Environmental Claim in writing or Environmental Liability; and (d) none of the
Loan Parties or any of their respective Restricted Subsidiaries or, to the knowledge of the Borrower,
predecessors has treated, stored, transported or Released Hazardous Materials at or from any currently or
formerly owned, leased or operated real estate or facility.

         Section 5.10     Taxes. Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Loan Party and each of its Restricted Subsidiaries has
timely filed all Tax returns and reports required to be filed, and have timely paid all Taxes (including
satisfying its withholding tax obligations) levied or imposed on their properties, income or assets (whether
or not shown in a Tax return), which are due and payable, except those Taxes which are being contested in
good faith by appropriate actions diligently taken and for which adequate reserves have been provided in
accordance with GAAP.

         There is no proposed Tax assessment, deficiency or other claim against any Loan Party or any of
its Restricted Subsidiaries except (i) those being actively contested by a Loan Party or such Restricted
Subsidiary in good faith and by appropriate actions diligently taken and for which adequate reserves have
been provided in accordance with GAAP or (ii) those which would not reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect.

        Section 5.11    ERISA Compliance.

         (1)    Except as would not, either individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, each Plan is in compliance with the applicable provisions of ERISA,
the Code and other federal or state Laws.

        (2)      No ERISA Event has occurred or is reasonably expected to occur;

                  (a) no Pension Plan has failed to satisfy the minimum funding standards (within the
   meaning of Section 412 of the Code or Section 302 of ERISA) applicable to such Pension Plan;

                   (b) none of the Loan Parties or any of their respective ERISA Affiliates has incurred,
   or reasonably expects to incur, any liability (and no event has occurred which, with the giving of notice
   under Section 4219 of ERISA, would result in such liability) under Sections 4201 et seq. or 4243 of
   ERISA with respect to a Multiemployer Plan;

                     (c) none of the Loan Parties or any of their respective ERISA Affiliates has engaged
   in a transaction that is subject to Sections 4069 or 4212(c) of ERISA; and

                  (d) neither any Loan Party nor any ERISA Affiliate has been notified in writing by the
   sponsor of a Multiemployer Plan that such Multiemployer Plan is insolvent or has been determined to
   be in endangered or critical status and no such Multiemployer Plan is expected to be insolvent or in
   endangered or critical status,

except, with respect to each of the foregoing clauses of this Section 5.11(2), as would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse Effect.

       (3)      Except where noncompliance or the incurrence of an obligation would not reasonably be
expected to result in a Material Adverse Effect, (a) each Foreign Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable Laws, statutes, rules,

                                                   132
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 416 of 1503



regulations and orders, and (b) none of Holdings, the Borrower or any Subsidiary has incurred any
obligation in connection with the termination of or withdrawal from any Foreign Plan.

        Section 5.12     Subsidiaries.

         (1)      As of the Closing Date, after giving effect to the Transactions all of the outstanding Equity
Interests in the Borrower and its Subsidiaries have been validly issued and are fully paid and (if applicable)
non-assessable, and all Equity Interests owned by Holdings in the Borrower, and by the Borrower or any
Subsidiary Guarantor in any of their respective Subsidiaries are owned free and clear of all Liens of any
person except (a) those Liens created under the Collateral Documents, the “Collateral Documents” (as
defined in the ABL Credit Agreement) and the “Collateral Documents” (as defined in the Second Lien
Credit Agreement) and (b) any nonconsensual Lien that is permitted under Section 7.01.

        (2)      As of the Closing Date, Schedule 5.12 sets forth:

                    (a) the name and jurisdiction of each Subsidiary,

                   (b) the ownership interests of Holdings in the Borrower and of the Borrower and any
   Subsidiary of the Borrower in each Subsidiary, including the percentage of such ownership, and

                  (c) the Equity Interests of each Subsidiary described in clause (b) that are required to
   be pledged on the Closing Date after giving effect to the Transactions pursuant to the Collateral and
   Guarantee Requirement.

        Section 5.13     Margin Regulations; Investment Company Act.

                      (a) No Loan Party is engaged nor will it engage, principally or as one of its important
   activities, in the business of purchasing or carrying Margin Stock (within the meaning of Regulation U
   issued by the Board of Governors of the Federal Reserve System of the United States), or extending
   credit for the purpose of purchasing or carrying Margin Stock, and no proceeds of any Borrowings will
   be used for any purpose that violates Regulation U.

                    (b) No Loan Party is an “investment company” under the Investment Company Act of
   1940.

         Section 5.14      Disclosure. None of the written information and written data heretofore or
contemporaneously furnished in writing by or on behalf of the Borrower or any Subsidiary Guarantor to
any Agent or any Lender on or prior to the Closing Date in connection with the Transactions, when taken
as a whole, when furnished, contains any material misstatement of fact or omits to state any material fact
necessary to make such written information and written data taken as a whole, in the light of the
circumstances under which it was delivered, not materially misleading (after giving effect to all
modifications and supplements to such written information and written data, in each case, furnished after
the date on which such written information or such written data was originally delivered and prior to the
Closing Date); it being understood that for purposes of this Section 5.14, such written information and
written data shall not include any projections, pro forma financial information, financial estimates, forecasts
and forward-looking information or information of a general economic or general industry nature.

         Section 5.15     Intellectual Property; Licenses, etc.. The Borrower and the Restricted Subsidiaries
have good and marketable title to, or a valid license or right to use, all patents, patent rights, trademarks,
servicemarks, trade names, copyrights, technology, software, know-how database rights and other
intellectual property rights (collectively, “IP Rights”) that to the knowledge of the Borrower are reasonably

                                                     133
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 417 of 1503



necessary for the operation of their respective businesses as currently conducted, except where the failure
to have any such rights, either individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. To the knowledge of the Borrower, the operation of the respective businesses of
the Borrower or any Subsidiary of the Borrower as currently conducted does not infringe upon, dilute,
misappropriate or violate any IP Rights held by any Person except for such infringements, dilutions,
misappropriations or violations, individually or in the aggregate, that would not reasonably be expected to
have a Material Adverse Effect. No claim or litigation regarding any IP Rights is pending or, to the
knowledge of the Borrower, threatened in writing against any Loan Party or Subsidiary, that, either
individually or in the aggregate, would reasonably be expected to have a Material Adverse Effect.

      Section 5.16      Solvency. On the Closing Date after giving effect to the Transactions, the
Borrower and its Subsidiaries, on a consolidated basis, are Solvent.

         Section 5.17     USA PATRIOT Act; Anti-Terrorism Laws; Foreign Corrupt Practices Act. To the
extent applicable, Holdings, Borrower and the Restricted Subsidiaries are in compliance, in all material
respects, with (i) the USA PATRIOT Act, (ii) the United States Foreign Corrupt Practices Act of 1977 (the
“FCPA”), and (iii) the Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 C.F.R. Subtitle B, Chapter V, as amended) and
any other enabling legislation or executive order relating thereto. None of Holdings, Borrower or any
Restricted Subsidiary nor, to the knowledge of the Borrower, any director, officer or employee of any of
Holdings, the Borrower or any of the Restricted Subsidiaries, is currently the subject of any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”)
(“Sanctions”). No proceeds of the Loans will be used by Holdings, the Borrower or any Restricted
Subsidiary (a) directly or, to the knowledge of the Borrower, indirectly, for any payments to any
governmental official or employee, political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or direct business, or to obtain any
improper advantage, in violation of the FCPA or (b) for the purpose of financing activities of or with any
Person, that, at the time of such financing, is the subject of any Sanctions administered by OFAC.

         Section 5.18     Collateral Documents. Except as otherwise contemplated hereby or under any
other Loan Documents and subject to limitations set forth in the Collateral and Guarantee Requirement, the
provisions of the Collateral Documents, together with such filings and other actions required to be taken
hereby or by the applicable Collateral Documents (including the delivery to Collateral Agent of any Pledged
Collateral required to be delivered pursuant hereto or the applicable Collateral Documents), are effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties a legal, valid and enforceable
Lien (subject to Liens permitted by Section 7.01) with the priority set forth in the Applicable Intercreditor
Agreement on all right, title and interest of the respective Loan Parties in the Collateral described therein.

Notwithstanding anything herein (including this Section 5.18) or in any other Loan Document to the
contrary, no Loan Party makes any representation or warranty as to (A) the effects of perfection or non-
perfection, the priority or the enforceability of any pledge of or security interest in any Equity Interests of
any Foreign Subsidiary, or as to the rights and remedies of the Agents or any Lender with respect thereto,
under foreign Law, (B) the pledge or creation of any security interest, or the effects of perfection or non-
perfection, the priority or the enforceability of any pledge of or security interest to the extent such pledge,
security interest, perfection or priority is not required pursuant to the Collateral and Guarantee Requirement
or (C) any Excluded Assets.

       Section 5.19     Use of Proceeds. The Borrower has used the proceeds of the Loans issued
hereunder only in compliance with (and not in contravention of) each Loan Document.



                                                      134
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 418 of 1503



        Section 5.20     Beneficial Ownership Certification. As of the Closing Date, the information
included in the Beneficial Ownership Certification provided on or prior to the Closing Date to any Lender
in connection with this Agreement is true and correct in all respects.

                                              ARTICLE VI

                                         Affirmative Covenants

        From and after the Closing Date, so long as the Termination Conditions have not been satisfied,
the Borrower shall, and shall (except in the case of the covenants set forth in Sections 6.01, 6.02 and 6.03)
cause each of the Restricted Subsidiaries to:

          Section 6.01  Financial Statements. Deliver to the Administrative Agent for prompt further
distribution by the Administrative Agent to each Lender each of the following:

         (1)      as soon as available, but in any event within ninety (90) days after the end of each fiscal
year of the Borrower (or, with respect to the fiscal year of the Borrower ended January 30, 2021, one
hundred and five (105) days after the end of such fiscal year), commencing with the fiscal year ending
January 30, 2021, (I) a consolidated balance sheet of the Borrower and its Subsidiaries as at the end of such
fiscal year, and the related consolidated statements of income or operations, stockholders’ equity and cash
flows for such fiscal year, together with related notes thereto and management’s discussion and analysis
describing results of operations in the form customarily prepared by management of the Borrower, setting
forth in each case in comparative form the figures for the previous fiscal year, in reasonable detail and all
prepared in accordance with GAAP, audited and accompanied by a report and opinion of any of the “big
four” accounting firms or any other independent registered public accounting firm of nationally recognized
standing or another accounting firm reasonably acceptable to the Required Lenders, which report and
opinion (a) will be prepared in accordance with generally accepted auditing standards and (b), other than
with respect to the report and opinion for fiscal year ending January 30, 2021, will not be subject to any
qualification as to the scope of such audit or be subject to any explanatory statement as to the Borrower’s
ability to continue as a “going concern” or like qualification (other than such a qualification based solely
on (i) an upcoming maturity of the Loans under this Agreement, the Second Lien Facility or the ABL
Facility or (ii) any anticipated inability to satisfy any financial maintenance covenant hereunder or under
the ABL Credit Agreement) and (II) a report setting forth in reasonable detail the portion of revenues and
gross margin for such fiscal year derived from (1) brick and mortar store sales and (2) e-commerce sales
(inclusive of drop-ship business but without providing gross margin with respect thereto) and the amount
of revenues from drop-ship business, which shall include in comparative form (both in dollars and
percentage terms, as applicable), the figures for the previous fiscal year (to the extent such information is
provided for such previous fiscal year under this Agreement);

         (2)      as soon as available, but in any event within forty-five (45) days after the end of each of
the first three (3) fiscal quarters of each fiscal year of the Borrower commencing with the fiscal quarter
ending May 1, 2021, (I) a condensed consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal quarter, and the related (a) condensed consolidated statement of income or operations
for such fiscal quarter and for the portion of the fiscal year then ended and (b) condensed consolidated
statement of cash flows for the portion of the fiscal year then ended, setting forth, in each case of the
preceding clauses (a) and (b), in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year, accompanied by an Officer’s
Certificate stating that such financial statements fairly present in all material respects the financial
condition, results of operations and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject to normal year-end adjustments and the absence of footnotes, together with management’s
discussion and analysis describing results of operations in the form customarily prepared by management
                                                    135
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 419 of 1503



of the Borrower and (II) a report setting forth in reasonable detail the portion of revenues and gross margin
for such fiscal quarter and the portion of the fiscal year then ended derived from (1) brick and mortar store
sales and (2) e-commerce sales (inclusive of drop-ship business but without providing gross margin with
respect thereto) and the amount of revenues from drop-ship business, which shall include in comparative
form (both in dollars and percentage terms, as applicable), the figures for the corresponding fiscal quarter
of the previous fiscal year (to the extent such information is provided for such previous fiscal year under
this Agreement) and the corresponding portion of the previous fiscal year (to the extent such information
is provided for such previous fiscal year under this Agreement);

         (3)      within ninety (90) days after the end of each fiscal year of the Borrower (or 120 days after
the end of the fiscal year during which the Closing Date occurs), (a) a consolidated budget for the following
fiscal year on a quarterly basis as customarily prepared by management of the Borrower for its internal use
(including any projected consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
the following fiscal year and the related consolidated statements of projected operations or income, in each
case, to the extent prepared by management of the Borrower and included in such consolidated budget) and
(b) projections of the portion of revenues and gross margin derived from (1) brick and mortar store sales
and (2) e-commerce sales (inclusive of drop-ship business but without providing gross margin with respect
thereto) and the amount of revenues from drop-ship business, in each case, prepared on a quarterly basis,
which projected financial statements shall be prepared in good faith on the basis of assumptions believed
to be reasonable at the time of preparation of such projected financial statements (it being understood by
the Secured Parties that any such projections are not to be viewed as facts, are subject to significant
uncertainties and contingencies, many of which are beyond the control of the Loan Parties and the Investors
and that no assurance can be given that any particular projections will be realized, that actual results may
differ and that such differences may be material);

        (4)      simultaneously with the delivery of each set of consolidated financial statements referred
to in Sections 6.01(1) and 6.01(2), the related unaudited (it being understood that such information may be
audited at the option of the Borrower) consolidating financial statements reflecting the adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) from such consolidated financial
statements; and

         Notwithstanding the foregoing, the obligations referred to in Sections 6.01(1) and 6.01(2) may be
satisfied with respect to financial information of the Borrower and its Subsidiaries by furnishing (A) the
applicable financial statements of any Parent Company or (B) the Borrower’s or such Parent Company’s
Form 10-K or 10-Q, as applicable, filed with the SEC (and the public filing of such report with the SEC
shall constitute delivery under this Section 6.01); provided that with respect to each of the preceding clauses
(A) and (B), (1) to the extent such information relates to a parent of the Borrower, if and so long as such
Parent Company will have Independent Assets or Operations, such information is accompanied by
consolidating information that explains in reasonable detail the differences between the information relating
to such Parent Company and its Independent Assets or Operations, on the one hand, and the information
relating to the Borrower and the consolidated Restricted Subsidiaries on a stand-alone basis, on the other
hand and (2) to the extent such information is in lieu of information required to be provided under Section
6.01(1) (it being understood that such information may be audited at the option of the Borrower), such
materials are accompanied by a report and opinion of PricewaterhouseCoopers, LLP, KPMG LLP or any
other independent registered public accounting firm of nationally recognized standing or another
accounting firm reasonably acceptable to the Required Lenders, which report and opinion (x) shall be
prepared in accordance with generally accepted auditing standards and (y) shall not be subject to any
qualification as to the scope of such audit or be subject to any explanatory statement as to the Borrower’s
ability to continue as a “going concern” or like qualification (other than such a qualification based solely
on (i) an upcoming maturity of the Loans under this Agreement, the Second Lien Facility or the ABL
Facility or (ii) any anticipated inability to satisfy any financial maintenance covenant hereunder).
                                                     136
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 420 of 1503



        Any financial statements required to be delivered pursuant to Sections 6.01(1) or 6.01(2) shall not
be required to contain all purchase accounting adjustments relating to the Transactions or any other
transaction(s) permitted hereunder to the extent it is not practicable to include any such adjustments in such
financial statements.

         Each Lender and the Administrative Agent hereby acknowledges and agrees that the Borrower and
its Subsidiaries may be required to restate historical financial statements as the result of the implementation
of changes in GAAP, or the respective interpretation thereof, and that such restatements will not result in a
Default or an Event of Default under the Credit Documents.

         Section 6.02     Certificates; Other Information. Deliver to the Administrative Agent for prompt
further distribution by the Administrative Agent to each Lender:

        (1)     no later than five (5) days after the delivery of the financial statements referred to in
Sections 6.01(1) and (2), a duly completed Compliance Certificate signed by a Financial Officer of the
Borrower;

         (2)     promptly after the same are publicly available, copies of all annual, regular, periodic and
special reports, proxy statements and registration statements which the Borrower or any Restricted
Subsidiary files with the SEC or with any Governmental Authority that may be substituted therefor or with
any national securities exchange, as the case may be (other than amendments to any registration statement
(to the extent such registration statement, in the form it became effective, is delivered to the Administrative
Agent), exhibits to any registration statement and, if applicable, any registration statement on Form S-8),
and in any case not otherwise required to be delivered to the Administrative Agent pursuant to any other
clause of this Section 6.02;

         (3)      promptly after the furnishing thereof, copies of any notices of default to any holder of any
class or series of debt securities of any Loan Party having an aggregate outstanding principal amount greater
than the Threshold Amount or pursuant to the Second Lien Facility and/or the ABL Facility, so long as the
aggregate outstanding principal amount thereunder is greater than the Threshold Amount (in each case,
other than in connection with any board observer rights) and not otherwise required to be furnished to the
Administrative Agent pursuant to any other clause of this Section 6.02;

         (4)      together with the delivery of the Compliance Certificate with respect to the financial
statements referred to in Section 6.01(1), (a) a report setting forth the information required by Sections 1(a),
(e) and (f) and Section 11 of the Perfection Certificate (or confirming that there has been no change in such
information since the latter of the Closing Date or the last such report) and (b) a list of each Subsidiary of
the Borrower that identifies each Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary as of
the date of delivery of such list or a confirmation that there is no change in such information since the later
of the Closing Date and the last such list;

       (5)      commencing with the end of the first fiscal quarter ending after the Closing Date,
concurrently with the delivery of the Compliance Certificate for each fiscal quarter, a certificate of a
Responsible Officer stating the Average Liquidity in respect of such fiscal quarter, and setting forth
computations in reasonable detail demonstrating compliance with the minimum average liquidity covenant
under Section 7.12; and

        (6)     promptly, such additional information regarding the business and financial affairs of any
Loan Party or any Material Subsidiary that is a Restricted Subsidiary, or compliance with the terms of the
Loan Documents, as the Administrative Agent may from time to time on its own behalf or on behalf of any
Lender reasonably request in writing from time to time.
                                                     137
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 421 of 1503



          Documents required to be delivered pursuant to Section 6.01 or Section 6.02(2) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on the date (a) on which the
Borrower posts such documents, or provides a link thereto, on the Borrower’s (or any Parent Company’s)
website on the Internet at the website address listed on Schedule 10.02 hereto (or as such address may be
updated from time to time in accordance with Section 10.02); or (b) on which such documents are posted
on the Borrower’s behalf on IntraLinks/IntraAgency or another relevant website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that (i) upon written request by the Administrative
Agent, the Borrower will deliver paper copies of such documents to the Administrative Agent for further
distribution by the Administrative Agent to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) the Borrower shall notify (which may be by facsimile
or electronic mail) the Administrative Agent of the posting of any such documents or link and, upon the
Administrative Agent’s request, provide to the Administrative Agent by electronic mail electronic versions
(i.e., pdf copies) of such documents. Each Lender shall be solely responsible for timely accessing posted
documents or requesting delivery of paper copies of such documents from the Administrative Agent and
maintaining its copies of such documents.

          The Borrower hereby acknowledges that (a) the Administrative Agent may, but shall not be
obligated to, make available to the Lenders materials or information provided by or on behalf of the
Borrower hereunder (collectively, the “Borrower Materials”) by posting the Borrower Materials on
Intralinks, DebtDomain, SyndTrak, ClearPar or another similar electronic system chosen by the
Administrative Agent to be its electronic transmission system (the “Platform”) and (b) certain of the
Lenders may have personnel who do not wish to receive any information with respect to the Borrower, its
Subsidiaries or their respective securities that is not Public-Side Information, and who may be engaged in
investment and other market-related activities with respect to such Person’s securities. The Borrower
hereby agrees that (i) at the Administrative Agent’s request, all Borrower Materials that are to be made
available to Public Lenders will be clearly and conspicuously marked “PUBLIC” which, at a minimum,
means that the word “PUBLIC” will appear prominently on the first page thereof; (ii) by marking Borrower
Materials “PUBLIC,” the Borrower will be deemed to have authorized the Administrative Agent and the
Lenders to treat such Borrower Materials as containing only Public-Side Information (provided, however,
that to the extent such Borrower Materials constitute Information, they will be treated as set forth in Section
10.09); (iii) all Borrower Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated as “Public Side Information”; and (iv) the Administrative Agent will treat the
Borrower Materials that are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated as “Public Side Information.” Notwithstanding the foregoing, (x) the Borrower
shall be under no obligation to mark the Borrower Materials “PUBLIC” and (y) the following
Communications shall be deemed “PUBLIC,” unless the Borrower notifies the Administrative Agent
promptly in writing that any such document contains material non-public information: (1) the Loan
Documents, and (2) notification of changes in the terms of the Loans.

         Anything to the contrary notwithstanding, nothing in this Agreement will require Holdings, the
Borrower or any Subsidiary to disclose, permit the inspection, examination or making copies or abstracts
of, or discussion of, any document, information or other matter, or provide information (i) that constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in respect of which disclosure is
prohibited by Law or binding agreement or (iii) that is subject to attorney-client or similar privilege or
constitutes attorney work product.

         Section 6.03    Notices. Promptly after a Responsible Officer obtains actual knowledge thereof,
notify the Administrative Agent of:

        (1)      the occurrence of any Default; and
                                                      138
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 422 of 1503



         (2)      (a) any dispute, litigation, investigation or proceeding between any Loan Party and any
arbitrator or Governmental Authority, (b) the filing or commencement of, or any material development in,
any litigation or proceeding affecting any Loan Party or its Subsidiary, or (c) the occurrence of any ERISA
Event that, in any such case referred to in clauses (a), (b) or (c) of this Section 6.03(2), has resulted or would
reasonably be expected to result in a Material Adverse Effect.

         Each notice pursuant to this Section 6.03 shall be accompanied by a written statement of a
Responsible Officer of the Borrower (a) that such notice is being delivered pursuant to Section 6.03(1) or
(2) (as applicable) and (b) setting forth details of the occurrence referred to therein and stating what action
the Borrower has taken and proposes to take with respect thereto.

         Section 6.04    Payment of Obligations. Timely pay, discharge or otherwise satisfy, as the same
shall become due and payable, all of its obligations and liabilities in respect of Taxes imposed upon it or
upon its income or profits or in respect of its property, except, in each case, to the extent (1) any such Tax
is being contested in good faith and by appropriate actions for which appropriate reserves have been
established in accordance with GAAP or (2) the failure to pay or discharge the same would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse Effect.

        Section 6.05      Preservation of Existence, etc..

         (1)      Preserve, renew and maintain in full force and effect its legal existence under the Laws of
the jurisdiction of its organization; and

          (2)     take all reasonable action to obtain, preserve, renew and keep in full force and effect its
rights, licenses, permits, privileges, franchises, and IP Rights material to the conduct of its business,

except in the case of clauses (1) or (2) of this Section 6.05 to the extent (other than with respect to the
preservation of the existence of the Borrower set forth in clause (1)) that failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect or pursuant
to any merger, consolidation, liquidation, dissolution or disposition permitted by Article VII.

           Section 6.06    Maintenance of Properties. Except if the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect, maintain, preserve and protect
all of its material properties and equipment used in the operation of its business in reasonably good working
order, repair and condition, ordinary wear and tear excepted and casualty or condemnation excepted.

        Section 6.07      Maintenance of Insurance.

        (1)      Maintain with insurance companies that the Borrower believes (in the good faith judgment
of its management) are financially sound and reputable at the time the relevant coverage is placed or
renewed or with a Captive Insurance Subsidiary, insurance with respect to the Borrower’s and the Restricted
Subsidiaries’ properties and business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such amounts (after giving effect to
any self-insurance reasonable and customary for similarly situated Persons engaged in the same or similar
businesses as the Borrower and the Restricted Subsidiaries) as are customarily carried under similar
circumstances by such other Persons, and will furnish to the Lenders, upon written request from the
Collateral Agent or the Required Lenders, information presented in reasonable detail as to the insurance so
carried; provided that notwithstanding the foregoing, in no event will the Borrower or any Restricted
Subsidiary be required to obtain or maintain insurance that is more restrictive than what is consistent with
past practice. Each such policy of insurance will as appropriate, (i) name the Collateral Agent, on behalf of
the Secured Parties, as an additional insured thereunder as its interests may appear or (ii) in the case of each

                                                      139
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 423 of 1503



casualty insurance policy, contain an additional loss payable clause or endorsement that names the
Collateral Agent, on behalf of the Secured Parties, as the additional loss payee thereunder; provided that to
the extent that the requirements of this Section 6.07 are not satisfied on the Closing Date, the Borrower may
satisfy such requirements within ninety (90) days of the Closing Date (or such later date as the Required
Lenders may agree).

         (2)      If any improved portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency) as a special flood
hazard area with respect to which flood insurance has been made available under the Flood Insurance Laws
(each, a “Flood Hazard Property”), then the Borrower will, or will cause each Loan Party to (a) maintain,
or cause to be maintained, flood insurance in an amount and otherwise sufficient to comply with all
applicable rules and regulations promulgated pursuant to the Flood Insurance Laws and (b) deliver to the
Collateral Agent (A) evidence as to whether the community in which such Mortgaged Property is located
is participating in the National Flood Insurance Program, (B) the Borrower’s written acknowledgment as
to the fact that such Mortgaged Property is a Flood Hazard Property and as to whether the community in
which each such Flood Hazard Property is located is participating in the National Flood Insurance Program
and (C) copies of an application for a flood insurance policy plus proof of premium payment, a declaration
page confirming that such flood insurance has been issued, or such other evidence of such flood insurance
reasonably satisfactory to the Collateral Agent and the Required Lenders and naming the Collateral Agent
as mortgagee and loss payee (the requirements of clauses (a) and (b) being the “Flood Insurance
Requirements”).

          Section 6.08    Compliance with Laws. Comply in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees of any Governmental Authority applicable to it or to
its business or property (including ERISA, the USA PATRIOT Act, Sanctions, OFAC and FCPA), except
if the failure to comply therewith would not reasonably be expected individually or in the aggregate to have
a Material Adverse Effect.

         Section 6.09      Books and Records. Maintain proper books of record and account, in which entries
that are full, true and correct in all material respects shall be made of all material financial transactions and
matters involving the assets and business of the Borrower or such Restricted Subsidiary, as the case may
be (it being understood and agreed that certain Foreign Subsidiaries may maintain individual books and
records in conformity with generally accepted accounting principles in their respective countries of
organization and that such maintenance shall not constitute a breach of the representations, warranties or
covenants hereunder).

        Section 6.10     Inspection Rights. Permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom and to discuss its affairs,
finances and accounts with its directors, officers, and independent public accountants (subject to such
accountants’ customary policies and procedures), all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided that only the Administrative Agent on behalf of the Lenders may
exercise rights of the Administrative Agent and the Lenders under this Section 6.10 and the Administrative
Agent shall not exercise such rights more often than two (2) times during any calendar year absent the
existence of an Event of Default and only one (1) such time shall be at the Borrower’s expense; provided
further that when an Event of Default exists, the Administrative Agent (or any of its representatives or
independent contractors) may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and upon reasonable advance notice. The Administrative Agent shall give the
Borrower the opportunity to participate in any discussions with the Borrower’s independent public

                                                      140
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 424 of 1503



accountants. For the avoidance of doubt, this Section 6.10 is subject to the last paragraph of Section 6.02.
In no event shall the Administrative Agent be required to bear any cost or expense hereunder.

         Section 6.11     Covenant to Guarantee Obligations and Give Security. At the Borrower’s expense,
subject to the provisions of the Collateral and Guarantee Requirement and any applicable limitation in any
Collateral Document, take all action necessary or reasonably requested by the Administrative Agent, the
Collateral Agent or the Required Lenders to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:

         (1)     (x) upon (i) the formation or acquisition of any new direct or indirect Material Domestic
Subsidiary (other than any Excluded Subsidiary) by any Loan Party, (ii) the designation of any existing
direct or indirect Material Domestic Subsidiary (other than any Excluded Subsidiary) as a Restricted
Subsidiary, (iii) any Subsidiary (other than any Excluded Subsidiary) becoming a Material Domestic
Subsidiary or (iv) an Excluded Subsidiary that is a Material Domestic Subsidiary ceasing to be an Excluded
Subsidiary but continuing as a Restricted Subsidiary of the Borrower, (y) upon the acquisition of any assets
by the Borrower or any Subsidiary Guarantor or (z) with respect to any Subsidiary at the time it becomes a
Loan Party, for any assets held by such Subsidiary (in each case, other than assets constituting Collateral
under a Collateral Document that becomes subject to the Lien created by such Collateral Document upon
acquisition thereof (without limitation of the obligations to perfect such Lien)):

                    (a) within sixty (60) days (or such greater number of days specified below) after such
   formation, acquisition or designation or, in each case, such longer period as the Required Lenders may
   agree in their reasonable discretion cause such Material Domestic Subsidiary required to become a
   Guarantor under the Collateral and Guarantee Requirement to execute the Guaranty (or a joinder thereto)
   and other documentation the Collateral Agent or the Required Lenders may reasonably request from
   time to time in order to carry out more effectively the purposes of the Guaranty and the Collateral
   Documents and

                        (A)     within sixty (60) days after such formation, acquisition or designation,
                cause each such Material Domestic Subsidiary that is required to become a Subsidiary
                Guarantor pursuant to the Collateral and Guarantee Requirement to duly execute and
                deliver to the Collateral Agent supplements to the Security Agreement, a counterpart
                signature page to the Intercompany Subordination Agreement, Intellectual Property
                Security Agreements and other security agreements and documents necessary to satisfy the
                Collateral and Guarantee Requirement, as reasonably requested by and in form and
                substance reasonably satisfactory to the Collateral Agent (consistent with the Security
                Agreement, Intellectual Property Security Agreements and other Collateral Documents in
                effect on the Closing Date), in each case granting and perfecting Liens required by the
                Collateral and Guarantee Requirement;

                         (B)      within sixty (60) days after such formation, acquisition or designation,
                cause each such Material Domestic Subsidiary that is required to become a Guarantor
                pursuant to the Collateral and Guarantee Requirement to deliver any and all certificates
                representing Equity Interests (to the extent certificated) that are required to be pledged
                pursuant to the Collateral and Guarantee Requirement, accompanied by undated stock
                powers or other appropriate instruments of transfer executed in blank and a joinder to the
                Intercompany Subordination Agreement substantially in the form of Annex I thereto with
                respect to the intercompany Indebtedness held by such Material Domestic Subsidiary;

                        (C)     within sixty (60) days) after such formation, acquisition or designation,
                take and cause (i) the applicable Material Domestic Subsidiary that is required to become
                                                    141
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 425 of 1503



                a Guarantor pursuant to the Collateral and Guarantee Requirement and (ii) to the extent
                applicable, each direct or indirect parent of such applicable Material Domestic Subsidiary,
                in each case, to take customary action(s) (including the filing of Uniform Commercial Code
                financing statements and delivery of stock and membership interest certificates to the
                extent certificated) as may be necessary in the reasonable opinion of the Collateral Agent
                or the Required Lenders to vest in the Collateral Agent (or in any representative of the
                Collateral Agent designated by it) valid and perfected (subject to Liens permitted by
                Section 7.01) Liens required by the Collateral and Guarantee Requirement, enforceable
                against all third parties in accordance with their terms, except as such enforceability may
                be limited by Debtor Relief Laws and by general principles of equity (regardless of whether
                enforcement is sought in equity or at law); and

                         (D)     within sixty (60) days) after the reasonable request therefor by the
                Collateral Agent (or such longer period as the Required Lenders may agree in their
                reasonable discretion), deliver to the Administrative Agent a signed copy of a customary
                Opinion of Counsel, addressed to the Administrative Agent and the Lenders, of counsel for
                the Loan Parties reasonably acceptable to the Collateral Agent as to such matters set forth
                in this Section 6.11(1) as the Collateral Agent or the Required Lenders may reasonably
                request (with such opinion being consistent with the Opinion of Counsel delivered to the
                Collateral Agent on the Closing Date);

provided that actions relating to Liens on Real Property are governed by Section 6.11(2) and not this Section
6.11(1).

        (2)     Real Property.

                   (a) Notice.

                 (i)     Within sixty (60) days (or such longer period as the Required Lenders may agree
        in their reasonable discretion), after the formation, acquisition or designation of a Material
        Domestic Subsidiary that is required to become a Subsidiary Guarantor under the Collateral and
        Guarantee Requirement, the Borrower will, or will cause such Material Domestic Subsidiary to,
        furnish to the Collateral Agent a description of any Real Property owned or leased by such Material
        Domestic Subsidiary.

                 (ii)    Within sixty (60) days (or such longer period as the Required Lenders may agree
        in their reasonable discretion), after the acquisition of any Owned Real Property or Leased Real
        Property (other than any Excluded Asset(s)) by a Loan Party (other than Holdings), after the
        Closing Date, the Borrower will, or will cause such Loan Party to, furnish to the Collateral Agent
        a description of any such Owned Real Property or Leased Real Property.

                    (b) Mortgages. The Borrower will, or will cause the applicable Loan Party to, provide
   the Collateral Agent with a Mortgage with respect to any Real Property acquired after the Closing Date,
   that is the subject of a notice delivered pursuant to Section 6.11(2)(a), within ninety (90) days of the
   acquisition, formation or designation of such Material Domestic Subsidiary or the acquisition of such
   Real Property (or such longer period as the Required Lenders may agree in their reasonable discretion),
   together with:

                 (i)     evidence that counterparts of the Mortgages have been duly executed,
        acknowledged and delivered and are in form suitable for filing or recording in all filing or recording
        offices that the Collateral Agent or the Required Lenders may deem reasonably necessary or
                                                    142
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 426 of 1503



 desirable in order to create, except to the extent otherwise provided hereunder, including subject to
 Liens permitted by Section 7.01, a valid and subsisting perfected Lien on such Real Property, in
 favor of the Collateral Agent for the benefit of the Secured Parties and that all filing and recording
 taxes and fees have been paid or otherwise provided for in a manner reasonably satisfactory to the
 Collateral Agent;

          (ii)    In the case of a Leased Real Property, to the extent required by the terms of the
 Lease as a condition to any new Mortgage, Borrower shall use commercially reasonable efforts to
 obtain a Landlord Consent and Estoppel (for the avoidance of doubt, no Landlord Consent and
 Estoppel will be required for any Existing Mortgage, unless the terms of the applicable lease require
 the consent of the landlord or lessor with respect to the proposed Mortgage Amendment), unless
 otherwise waived by the Required Lenders in their reasonable discretion, such waiver not to be
 unreasonably withheld; provided that Collateral Agent shall, at the Borrower’s expense and the
 Borrower’s reasonable request, and if required by such lessor in order to obtain a Landlord Consent
 and Estoppel, deliver to such lessor a Recognition Agreement. Notwithstanding the foregoing,
 where the consent or other affirmative action of the applicable landlord is required for Borrower or
 the applicable Subsidiary to deliver the Landlord Consent and Estoppel, and such consent cannot
 be obtained after the Borrower or the applicable Subsidiary’s use of commercially reasonable
 efforts to do so (which commercially reasonable efforts, for the avoidance of doubt, shall not
 require the Borrower or applicable Subsidiary to amend or otherwise modify any of the existing
 terms or conditions of any agreement with any landlord or pay additional economics to any
 landlord), the delivery of the Landlord Consent and Estoppel by the Borrower shall automatically
 be deemed waived hereunder for such Leased Real Property, provided that Borrower shall provide
 Collateral Agent with notice within five (5) business days of Borrower’s determination that a
 Landlord Consent and Estoppel cannot be obtained, as well as a reasonably detailed description of
 Borrower’s efforts to obtain the Landlord Consent and Estoppel;

          (iii)   fully paid American Land Title Association Lender’s Extended Coverage title
 insurance policies or the equivalent or other form available in each applicable jurisdiction (the
 “Mortgage Policies”) in form and substance, with endorsements, including zoning endorsements,
 available in the applicable jurisdiction and in amounts, reasonably acceptable to the Required
 Lenders (not to exceed the fair market value of the real properties or ground leasehold interests
 covered thereby), issued, coinsured and reinsured (as applicable) by title insurers reasonably
 acceptable to the Required Lenders, insuring the Mortgages to be valid subsisting Liens on the
 property or ground leasehold interests described therein, subject only to Liens permitted by Section
 7.01 or such other Liens that do not have a material adverse impact on the use or value of the
 Mortgaged Properties, and providing for such other affirmative insurance (including endorsements
 for future advances under the Loan Documents) and such coinsurance and direct access reinsurance
 as the Required Lenders may reasonably request and is available in the applicable jurisdiction and
 with respect to any property located in a state in which a zoning endorsement is not available, a
 zoning compliance letter from the applicable municipality or a zoning report from Planning and
 Zoning Resources Corporation (or other similar company reasonably acceptable to the Required
 Lenders), in each case to be reasonably satisfactory to the Required Lenders;

         (iv)     customary Opinions of Counsel for the applicable Loan Parties in states in which
 such Real Properties are located with respect to the enforceability and perfection of the Mortgage(s)
 or the Mortgage Amendments, as applicable, and any related fixture filings, the authorization,
 execution and delivery of the Mortgages or the Mortgage Amendments, as applicable, and such
 other matters as the Collateral Agent or the Required Lenders may reasonably request, in form and
 substance reasonably satisfactory to the Collateral Agent;

                                             143
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 427 of 1503



                  (v)      American Land Title/American Congress on Surveying and Mapping surveys for
         each Real Property, or existing surveys together with customary no change affidavits, in each case
         certified to the Collateral Agent if deemed necessary by Collateral Agent or the Required Lenders
         in their reasonable discretion, sufficient for the title insurance company issuing a Mortgage Policy
         or any title date-down or modification endorsement with respect to the Existing Mortgages to
         remove the standard survey exception and issue standard survey related endorsements;

                 (vi)     a completed “Life-of-Loan” Federal Emergency Management Agency standard
         flood hazard determination with respect to each Real Property, containing improved land addressed
         to the Collateral Agent and otherwise in compliance with the Flood Insurance Laws, and if any
         such Real Property is located in an area determined by the Federal Emergency Management
         Agency (or any successor agency) to be a special flood hazard area, the Borrower’s duly executed
         acknowledgement of special flood hazard area status and flood disaster assistance and evidence of
         compliance with the Flood Insurance Requirements; and

                  (vii)  as promptly as practicable after the reasonable request therefor by the Collateral
         Agent or the Required Lenders, environmental assessment reports and reliance letters (if any) that
         have been prepared in connection with such acquisition, designation or formation of any Material
         Domestic Subsidiary or acquisition of any Real Property, or in connection with the Real Property
         subject to the Mortgage.

         (3)    Additional Deposit Account Control Agreements. Following the termination of the ABL
Facility and the ABL Intercreditor Agreement, the Borrower shall enter into, within 90 days after the
establishment of any new deposit accounts that would be or could be required to be subject to an account
control agreement pursuant to the terms of the ABL Credit Agreement if it were not terminated (which, for
the avoidance of doubt, shall not include any Excluded Account, deposit account control agreements with
each account bank in respect of such deposit accounts in form and substance reasonably satisfactory to the
Collateral Agent.

         Section 6.12    Compliance with Environmental Laws.

         (1)     Except, in each case, to the extent that the failure to do so would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, (1) comply, and take all reasonable
actions to cause any lessees and other Persons operating or occupying its properties to comply, with all
applicable Environmental Laws and Environmental Permits (including any cleanup, removal or remedial
obligations) and (2) obtain and renew all Environmental Permits required to conduct its operations or in
connection with its properties.

         (2)     The Borrower will, or will cause the applicable Loan Party to, deliver to the Collateral
Agent:

                     (a) As soon as practicable following receipt thereof, copies of all environmental
   audits, investigations, analyses and reports of any kind or character, whether prepared by personnel of
   Borrower or any Loan Party or by independent consultants, governmental authorities or any other
   Persons, with respect to significant environmental matters at any Real Property which, individually or
   in the aggregate, could reasonably be expected to have a Material Adverse Effect or with respect to any
   Environmental Claims which, individually or in the aggregate, could reasonably be expected to have a
   Material Adverse Effect;

                   (b) Promptly upon the occurrence thereof, written notice describing in reasonable
   detail (a) any Release required to be reported to any federal, state or local governmental or regulatory
                                                     144
  Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 428 of 1503



agency under any applicable Environmental Laws, and (b) any remedial action taken by Borrower or
any Loan Party or any other Person in response to (1) any Hazardous Materials Activities the existence
of which has a reasonable possibility of resulting in one or more Environmental Claims having,
individually or in the aggregate, a Material Adverse Effect, or (2) any Environmental Claims that,
individually or in the aggregate, could reasonably be expected to have a Material Adverse Effect.

                  (c) As soon as practicable following the sending or receipt thereof by Borrower or any
Loan Party, a copy of any and all written communications with respect to (a) any Environmental Claims
that, individually or in the aggregate, have a reasonable possibility of giving rise to a Material Adverse
Effect, (b) any Release required to be reported to any federal, state or local governmental or regulatory
agency, and (c) any request for information from any governmental agency that suggests such agency is
investigating whether Borrower or any Loan Party may be potentially responsible for any Hazardous
Materials Activity.

                 (d) Prompt written notice describing in reasonable detail (a) any proposed acquisition
of stock, assets, or property by Borrower or any Loan Party that could reasonably be expected to (1)
expose Borrower or any Loan Party to, or result in, Environmental Claims that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or (2) affect the ability of
Borrower or any Loan Party to maintain in full force and effect all material Governmental Authorizations
required under any Environmental Laws for their respective operations and (b) any proposed action to
be taken by Borrower or any Loan Party to commence manufacturing or other industrial operations or
to modify current operations in a manner that could reasonably be expected to subject Borrower or any
Loan Party to any material additional obligations or requirements under any Environmental Laws that
could reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect.

                (e) With reasonable promptness, such other documents and information as from time
to time may be reasonably requested by Administrative Agent or the Required Lenders in relation to any
matters disclosed pursuant to this subsection 6.12.

     (3)     The Borrower will, or will cause the applicable Loan Party to:

                 (a) Promptly undertake, and shall cause each of its Subsidiaries promptly to undertake,
any and all investigations, studies, sampling, testing, abatement, cleanup, removal, remediation or other
response actions necessary to remove, remediate, clean up or abate any Hazardous Materials Activity
on, under or about any Real Property that is in violation of any Environmental Laws or that presents a
material risk of giving rise to an Environmental Claim. In the event by Borrower or any Loan Party
undertakes any such action with respect to any Hazardous Materials, by Borrower or such Loan Party
shall conduct and complete such action in compliance with all applicable Environmental Laws and in
accordance with the policies, orders and directives of all federal, state and local governmental authorities
except when, and only to the extent that, Borrower’s or such Loan Party’s liability with respect to such
Hazardous Materials Activity is being contested in good faith by Borrower or such Loan Party.

                 (b) Promptly take any and all actions necessary to (1) cure any material violation of
applicable Environmental Laws by Borrower or any Loan Party that could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and (2) make an appropriate response
to any Environmental Claim against Borrower or any Loan Party and discharge any obligations it may
have to any Person thereunder where failure to do so could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.




                                                  145
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 429 of 1503



        Section 6.13      Further Assurances and Post-Closing Covenant.

         (1)       Subject to the provisions of the Collateral and Guarantee Requirement and any applicable
limitations in any Collateral Document and in each case at the expense of the Borrower, promptly upon
reasonable request from time to time by the Administrative Agent, the Collateral Agent or the Required
Lenders or as may be required by applicable Laws (a) correct any material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (b) do, execute, acknowledge, deliver, record, re-
record, file, re-file, register and re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent, the Collateral Agent or the Required Lenders may
reasonably request from time to time in order to carry out more effectively the purposes of the Collateral
Documents and to satisfy the Collateral and Guarantee Requirement.

         (2)      As promptly as practicable, and in any event no later than (x) sixty (60) days after the
Closing Date with respect to any Owned Real Property that is not an Existing Mortgaged Property and (y)
ninety (90) days after the Closing Date with respect to any Leased Real Property that is not an Existing
Mortgaged Property (other than Existing Mortgaged Properties where the Administrative Agent or the
Required Lenders have requested that a new Mortgage be executed), or, in each case, such later date as the
Required Lenders reasonably agree to in writing, including to reasonably accommodate circumstances
unforeseen on the Closing Date, deliver the documents or take the actions required pursuant to sub clauses
(i) through (vii) of Section 6.11(2)(b) hereof, except to the extent otherwise agreed by the Required Lenders.

        Section 6.14   Use of Proceeds. The proceeds of the New Money First-Out Loans will be used
on the Closing Date (a) to pay the Transaction Expenses, (b) to pay accrued and unpaid interest and
amortization payments in respect of the Prepetition First Lien Term Loans and Prepetition Second Lien
Term Loans that are converted into (and deemed prepaid by) the Closing Date Term Loans on the Closing
Date and (c) for general corporate purposes not prohibited by the terms of this Agreement, including
repayment of borrowings under the ABL Facility.

         Section 6.15     Maintenance of Ratings. Use commercially reasonable efforts to maintain (1) a
public corporate credit rating (but not any specific rating) from S&P and a public corporate family rating
(but not any specific rating) from Moody’s, in each case in respect of the Borrower, and (2) a public rating
(but not any specific rating) in respect of each Term Facility as of the Closing Date from each of S&P and
Moody’s.

        Section 6.16     Accounting Changes. The Borrower shall, and shall cause its Restricted
Subsidiaries to, maintain their fiscal year as in effect on the Closing Date; provided, however, that the
Borrower may, upon written notice to the Administrative Agent, change its fiscal year to any other fiscal
year reasonably acceptable to the Required Lenders, in which case, the Borrower and the Administrative
Agent will, and are hereby authorized by the Lenders to, make any adjustments to this Agreement that are
necessary to reflect such change in fiscal year.

         Section 6.17     Nature of Business. The Borrower shall and shall cause its Restricted Subsidiaries
to, engage in material line of business substantially the same as those lines of business conducted by the
Borrower and the Restricted Subsidiaries on the Closing Date or any business(es) or any other activities
that are reasonably similar, ancillary, incidental, complimentary or related to, or a reasonable extension,
development or expansion of, the business conducted or proposed to be conducted by the Borrower and the
Restricted Subsidiaries on the Closing Date.




                                                      146
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 430 of 1503



        Section 6.18     Designation of Subsidiaries. On and after the Closing Date, the Borrower shall not
designate any Restricted Subsidiaries as Unrestricted Subsidiaries or any Unrestricted Subsidiaries as
Restricted Subsidiaries.

         Section 6.19     Lender Meetings. On a quarterly basis, at a time mutually agreed with the
Administrative Agent that is promptly after the delivery of the information required pursuant to Section
6.01(1) and Section 6.01(2) (but no earlier than five (5) Business Days following the delivery of such
financial statements), the Borrower (including, without limitation, the chief executive officer and chief
financial officer of the Borrower) shall and shall cause its Restricted Subsidiaries to participate in a
conference call with Lenders to discuss the financial position and results of operations of the Borrower and
its Subsidiaries for the most recently ended period for which financial statements have been delivered.

                                               ARTICLE VII

                                            Negative Covenants

         From and after the Closing Date and so long as the Termination Conditions are not satisfied:

        Section 7.01     Liens. The Borrower shall not, nor shall the Borrower permit any Restricted
Subsidiary to, directly or indirectly, create, incur or assume any Lien (except any Permitted Lien(s)) that
secures obligations under any Indebtedness or any related guarantee of Indebtedness on any asset or
property of the Borrower or any Restricted Subsidiary, or any income or profits therefrom.

        The expansion of Liens by virtue of accretion or amortization of original issue discount, the
payment of dividends in the form of Indebtedness, and increases in the amount of Indebtedness outstanding
solely as a result of fluctuations in the exchange rate of currencies will not be deemed to be an incurrence
of Liens for purposes of this Section 7.01.

         Section 7.02    Indebtedness.

         (a)     The Borrower shall not, nor shall the Borrower permit any Restricted Subsidiary to, directly
or indirectly:

                 (i)      create, incur, issue, assume, guarantee or otherwise become directly or indirectly
liable, contingently or otherwise (collectively, “incur” and collectively, an “incurrence”) with respect to
any Indebtedness (including Acquired Indebtedness), or

                (ii)     issue any shares of Disqualified Stock or permit any Restricted Subsidiary to issue
any shares of Disqualified Stock or Preferred Stock; and

         (b)     the foregoing clause (a) shall not apply to the following:

         (1)    Indebtedness of the Borrower and of its Restricted Subsidiaries under the Loan Documents
(including Refinancing Loans, Extended Loans and Replacement Loans);

         (2)      Indebtedness incurred pursuant to the Second Lien Facility in an aggregate principal
amount not to exceed the sum of (w) $110.0 million plus (xx) $125.0 million plus interest with respect
thereto that is paid in-kind by increasing the outstanding principal amount thereof plus (y) other Second
Lien Obligations not constituting principal and, in each case, together with any Refinancing Indebtedness
in respect thereof;


                                                     147
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 431 of 1503



        (3)      the incurrence of Indebtedness by the Borrower and any Restricted Subsidiary in existence
on the Closing Date listed on Schedule 7.02(3) (excluding Indebtedness described in the preceding clauses
(1) and (2) and clause (25) below);

         (4)     (a) the incurrence of Attributable Indebtedness and (b) Indebtedness (including Capitalized
Lease Obligations and Purchase Money Obligations), Disqualified Stock incurred or issued by the Borrower
or any Restricted Subsidiary and Preferred Stock issued by any Restricted Subsidiary, to finance the
purchase, lease, expansion, construction, installation, replacement, repair or improvement of property (real
or personal), equipment or other assets, including assets that are used or useful in a Similar Business,
whether through the direct purchase of assets or the Capital Stock of any Person owning such assets in an
aggregate principal amount, together with any Refinancing Indebtedness in respect thereof (excluding any
Incremental Amounts) and all other Indebtedness, Disqualified Stock or Preferred Stock incurred or issued
and outstanding under this clause (4), without regard to any Indebtedness listed on Schedule 7.02(3), at
such time not to exceed (x) the greater of $50.0 million and 10.0% of Adjusted EBITDA as of the most
recently ended Test Period calculated giving pro forma effect thereto and (y) the aggregate principal amount
of Attributable Indebtedness and Indebtedness described in clause (b) above, in each case outstanding on
the Closing Date and any Refinancing Indebtedness of the Indebtedness referred to in this clause (4) thereof;

         (5)     Indebtedness incurred by the Borrower or any Restricted Subsidiary (a) constituting
reimbursement obligations with respect to letters of credit, bank guarantees, banker’s acceptances,
warehouse receipts, or similar instruments issued or entered into, or relating to obligations or liabilit ies
incurred, in the ordinary course of business or consistent with industry practice, including in respect of
workers’ compensation claims, performance, completion or surety bonds, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance, unemployment insurance
or other social security legislation or other Indebtedness with respect to reimbursement-type obligations
regarding workers’ compensation claims, performance, completion or surety bonds, health, disability or
other employee benefits or property, casualty or liability insurance or self-insurance or (b) as an account
party in respect of letters of credit, bank guarantees or similar instruments in favor of suppliers, trade
creditors or other Persons issued or incurred in the ordinary course of business or consistent with industry
practice;

        (6)     [reserved];

         (7)     the incurrence of Indebtedness of the Borrower to a Subsidiary Guarantor (or to any Parent
Company which is substantially contemporaneously transferred to the Borrower or any Subsidiary
Guarantor); provided that any subsequent issuance or transfer of any Capital Stock or any other event that
results in any such Subsidiary Guarantor ceasing to be a Subsidiary Guarantor or any other subsequent
transfer of any such Indebtedness (except to the Borrower or another Subsidiary Guarantor or any pledge
of such Indebtedness constituting a Permitted Lien) will be deemed, in each case, to be an incurrence of
such Indebtedness (to the extent such Indebtedness is then outstanding) not permitted by this clause (7);

         (8)     the incurrence of Indebtedness of a Restricted Subsidiary to the Borrower or another
Restricted Subsidiary (or to any Parent Company which is substantially contemporaneously transferred to
the Borrower or any Restricted Subsidiary) to the extent permitted by Section 7.05; provided that any such
Indebtedness for borrowed money incurred by a Guarantor and owing to a Restricted Subsidiary that is not
a Guarantor is expressly subordinated in right of payment to the Guaranty of the Loans of such Guarantor
to the extent permitted by applicable law; provided further that any subsequent issuance or transfer of any
Capital Stock or any other event which results in any such Restricted Subsidiary ceasing to be a Restricted
Subsidiary or any such subsequent transfer of any such Indebtedness (except to the Borrower or a Restricted
Subsidiary or any pledge of such Indebtedness constituting a Permitted Lien) will be deemed, in each case,

                                                    148
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 432 of 1503



to be an incurrence of such Indebtedness (to the extent such Indebtedness is then outstanding) not permitted
by this clause (8);

        (9)     [reserved];

       (10)    the incurrence of Hedging Obligations in the ordinary course of business (excluding
Hedging Obligations entered into for speculative purposes);

        (11)      the incurrence of Indebtedness in respect of self-insurance and Indebtedness in respect of
performance, bid, appeal and surety bonds and performance, banker’s acceptance facilities and completion
guarantees and similar obligations provided by the Borrower or any Restricted Subsidiary or Indebtedness
in respect of letters of credit, bank guarantees or similar instruments related thereto, in each case in the
ordinary course of business or consistent with industry practice, including those incurred to secure health,
safety and environmental obligations;

        (12)    the incurrence of:

                    (a) [reserved]

                     (b) Indebtedness or Disqualified Stock of the Borrower and Indebtedness, Disqualified
   Stock or Preferred Stock of the Borrower or any Subsidiary Guarantor in an aggregate principal amount
   or liquidation preference that, when aggregated with the principal amount and liquidation preference of
   all other Indebtedness, Disqualified Stock and Preferred Stock then outstanding and incurred or issued,
   as applicable, pursuant to this clause (12)(b), together with any Refinancing Indebtedness in respect
   thereof (excluding any Incremental Amounts), does not exceed (i) $50.0 million plus, without
   duplication, (ii) in the event of any extension, replacement, refinancing, renewal or defeasance of any
   such Indebtedness or Disqualified Stock, an amount equal to the amount of any premium required to be
   paid under the terms of the instrument governing such Indebtedness or Disqualified Stock and any
   defeasance costs and any fees and expenses (including original issue discount, upfront fees or similar
   fees) incurred in connection with the issuance of such new Indebtedness or the extension, replacement,
   refunding, refinancing, renewal or defeasance of such Indebtedness or Disqualified Stock;

        (13)    the incurrence by the Borrower of Indebtedness or Disqualified Stock or the incurrence by
a Restricted Subsidiary of Indebtedness, Disqualified Stock or Preferred Stock that serves to Refinance any
Indebtedness permitted under clause and(3) above, this clause (13) and clauses (23), (29) and (30), or any
successive Refinancing Indebtedness with respect to any of the foregoing;

        (14)    [reserved];

          (15)    the incurrence of Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient funds in the ordinary course of
business or consistent with industry practice;

         (16)     the incurrence of Indebtedness of the Borrower or any Restricted Subsidiary supported by
letters of credit or bank guarantees permitted hereunder, in each case, in a principal amount not in excess
of the stated amount of such letters of credit or bank guarantees;

         (17)   (a) the incurrence of any guarantee by the Borrower or a Restricted Subsidiary of
Indebtedness or other obligations of the Borrower or any Restricted Subsidiary so long as the incurrence of
such Indebtedness or other obligations incurred by the Borrower or such Restricted Subsidiary is permitted
by this Agreement, or (b) any co-issuance by the Borrower or any Restricted Subsidiary of any Indebtedness

                                                    149
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 433 of 1503



or other obligations of the Borrower or any Restricted Subsidiary so long as the incurrence of such
Indebtedness or other obligations by the Borrower or such Restricted Subsidiary was permitted hereunder;
provided that the incurrence of any such guarantee or co-issuance by a Loan Party of Indebtedness or other
obligations of any Non-Loan Party shall be deemed to be an Investment made under the final proviso to
clause (13) of the definition of “Permitted Investments” and shall be permitted to be incurred only to the
extent of available capacity under such proviso at the time of such incurrence or co-issuance;

         (18)    the incurrence of Indebtedness issued by the Borrower or any Restricted Subsidiary to
future, present or former employees, directors, officers, members of management and consultants thereof,
their respective Controlled Investment Affiliates or Immediate Family Members and permitted transferees
thereof, in each case to finance the purchase or redemption of Equity Interests of the Borrower or any Parent
Company to the extent described in Section 7.05(b)(4);

        (19)     customer deposits and advance payments received in the ordinary course of business or
consistent with industry practice from customers for goods and services purchased in the ordinary course
of business or consistent with industry practice;

         (20)    the incurrence of (a) Indebtedness owed to banks and other financial institutions incurred
in the ordinary course of business or consistent with industry practice in connection with ordinary banking
arrangements to manage cash balances of the Borrower and its Restricted Subsidiaries and (b) Indebtedness
in respect of Cash Management Services, including Cash Management Obligations;

        (21)    Indebtedness incurred by the Borrower or any Restricted Subsidiary in connection with
bankers’ acceptances or discounted bills of exchange, in each case incurred or undertaken in the ordinary
course of business or consistent with industry practice on arm’s-length commercial terms;

          (22)   the incurrence of Indebtedness of the Borrower or any Restricted Subsidiary consisting of
(a) the financing of insurance premiums or (b) take-or-pay obligations contained in supply arrangements in
each case, incurred in the ordinary course of business or consistent with industry practice;

        (23)    the incurrence of Indebtedness or Disqualified Stock by Restricted Subsidiaries of the
Borrower that are not Guarantors in an amount not to exceed and together with any other Indebtedness and
Disqualified Stock incurred and outstanding under this clause (23) and any outstanding Indebtedness or
Disqualified Stock under clause (13) to Refinance Indebtedness initially incurred in reliance on this clause
(23) (excluding any Incremental Amounts) $15.0 million;

         (24)     the incurrence of Indebtedness by the Borrower or any Restricted Subsidiary undertaken
in connection with cash management (including netting services, automatic clearinghouse arrangements,
overdraft protections, employee credit card programs and related or similar services or activities) with
respect to the Borrower, any Subsidiaries or any joint venture in the ordinary course of business or
consistent with industry practice, including with respect to financial accommodations of the type described
in the definition of Cash Management Services;

         (25)     Indebtedness incurred pursuant to the ABL Facility in an aggregate principal amount not
to exceed the sum of (x) the greater of $900.0 million and the Borrowing Base (as defined in the ABL
Facility in effect on the date hereof) plus (y) Incremental Revolving Credit Loans (as defined in the ABL
Facility in effect on the date hereof) plus other ABL Obligations in effect on the date hereof not constituting
principal and, in each case, together with any Refinancing Indebtedness in respect thereof; provided that
the Indebtedness under this clause (25) shall not be permitted to contain or include any “last out” or similar
tranche or facility nor shall it be permitted to include any term loan or similar Indebtedness;


                                                     150
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 434 of 1503



          (26)   guarantees incurred in the ordinary course of business or consistent with industry practice
in respect of obligations to suppliers, customers, franchisees, lessors, licensees, sub-licensees and
distribution partners;

        (27)     the incurrence of Indebtedness attributable to (but not incurred to finance) the exercise of
appraisal rights or the settlement of any claims or actions (whether actual, contingent or potential) with
respect to the Transactions or any other acquisition (by merger, consolidation or amalgamation or
otherwise) in accordance with the terms hereof;

         (28)   the incurrence of Indebtedness representing deferred compensation to employees of any
Parent Company, the Borrower or any Restricted Subsidiary, including Indebtedness consisting of
obligations under deferred compensation or any other similar arrangements incurred in connection with the
Transactions, any investment or any acquisition (by merger, consolidation or amalgamation or otherwise)
permitted under this Agreement;

       (29)    the incurrence of Indebtedness arising out of any Specified Sale-Leaseback Transaction to
the extent such Indebtedness is not incurred in contemplation of such Specified Sale-Leaseback
Transaction;

        (30)     Permitted Debt Exchange Notes;

        (31)     [reserved]; and

        (32)     all premiums (if any), interest (including post-petition interest), fees, expenses, charges and
additional or contingent interest on obligations described in clauses (1) through (31) above.

                 (c)     For purposes of determining compliance with this Section 7.02:

        (1)      [reserved];

         (2)      the Borrower is entitled to divide and classify (but, not, for the avoidance of doubt,
reclassify) an item of Indebtedness, Disqualified Stock or Preferred Stock in more than one of the types of
Indebtedness, Disqualified Stock or Preferred Stock described in Section 7.02(b), provided that all
Indebtedness incurred under the Loan Documents, the Second Lien Facility and the ABL Facility, and in
each case, all Refinancing Indebtedness in respect thereof, will, at all times, be treated as incurred under
Section 7.02(b)(1), (2) and (25), respectively;

        (3)     the principal amount of Indebtedness outstanding under any clause of this Section 7.02 will
be determined after giving effect to the application of proceeds of any such Indebtedness to refinance any
such other Indebtedness;

        (4)      [reserved]; and

        (5)     guarantees of, or obligations in respect of letters of credit relating to, Indebtedness that are
otherwise included in the determination of a particular amount of Indebtedness will not be included in the
determination of such amount of Indebtedness; provided that the incurrence of the Indebtedness represented
by such guarantee or letter of credit, as the case may be, was incurred in compliance with this Section 7.02.

         The accrual of interest or dividends, the accretion of accreted value, the accretion or amortization
of original issue discount and the payment of interest or dividends in the form of additional Indebtedness,
Disqualified Stock or Preferred Stock and increases in the amount of Indebtedness outstanding solely as a

                                                     151
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 435 of 1503



result of fluctuations in the exchange rate of currencies, in each case, will not be deemed to be an incurrence
of Indebtedness, Disqualified Stock or Preferred Stock for purposes of this Section 7.02. Any Indebtedness
incurred to refinance Indebtedness, Disqualified Stock or Preferred Stock incurred pursuant to clauses (2),
(3), (4), (12), (13), (23) and (25) of Section 7.02(b) will be permitted to include additional Indebtedness,
Disqualified Stock or Preferred Stock incurred to pay accrued but unpaid interest and dividends and
premiums, defeasance costs and fees and expenses incurred in connection with such refinancing.

          For purposes of determining compliance with any Dollar denominated restriction on the incurrence
of Indebtedness or issuance of Disqualified Stock or Preferred Stock, the Dollar equivalent principal amount
of Indebtedness or Disqualified Stock or Preferred Stock denominated in a foreign currency will be
calculated based on the relevant currency exchange rate in effect on the date such Indebtedness, Disqualified
Stock or Preferred Stock was incurred, in the case of term debt, or first committed or first incurred
(whichever yields the lower Dollar equivalent), in the case of revolving credit debt; provided that if such
Indebtedness, Disqualified Stock or Preferred Stock is issued to Refinance other Indebtedness, Disqualified
Stock or Preferred Stock denominated in a foreign currency, and such refinancing would cause the
applicable Dollar denominated (or the applicable growth component with respect to such Basket, if greater)
restriction to be exceeded if calculated at the relevant currency exchange rate in effect on the date of such
refinancing, such Dollar denominated restriction will be deemed not to have been exceeded so long as the
principal amount of such refinancing Indebtedness, Disqualified Stock or Preferred Stock does not exceed
(i) the principal amount of such Indebtedness, Disqualified Stock or Preferred Stock (as applicable) being
refinanced plus (ii) the aggregate amount of accrued but unpaid interest, fees, underwriting discounts,
defeasance costs, premiums (including tender premiums) and other costs and expenses (including OID,
upfront fees or similar fees) incurred in connection with such refinancing.

        The principal amount of any Indebtedness, Disqualified Stock or Preferred Stock incurred to
refinance other Indebtedness, Disqualified Stock or Preferred Stock, if incurred in a different currency from
the Indebtedness, Disqualified Stock or Preferred Stock, as applicable, being refinanced, will be calculated
based on the currency exchange rate applicable to the currencies in which such respective Indebtedness or
Disqualified Stock or Preferred Stock is denominated that is in effect on the date of such refinancing. The
principal amount of any non-interest bearing Indebtedness or other discount security constituting
Indebtedness at any date will be the principal amount thereof that would be shown on a balance sheet of
the Borrower dated such date prepared in accordance with GAAP.

          For purposes of determining compliance with this Section 7.02, if any Indebtedness is refinanced
in reliance on a Basket measured by reference to a percentage of Adjusted EBITDA, and such refinancing
would cause the percentage of Adjusted EBITDA to be exceeded if calculated based on the Adjusted
EBITDA on the date of such refinancing, such percentage of Adjusted EBITDA will not be deemed to be
exceeded to the extent the principal amount of such obligations secured by such newly incurred
Indebtedness does not exceed the sum of (i) the principal amount of such Indebtedness being refinanced,
plus (ii) the related costs incurred or payable in connection with such refinancing.

         Section 7.03      Fundamental Changes. The Borrower shall not, nor shall the Borrower permit any
Restricted Subsidiary to, consolidate, amalgamate or merge with or into or wind up into another Person, or
liquidate or dissolve or sell, transfer, lease or otherwise dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or hereafter acquired) to or in favor
of any Person (other than as part of the Transactions), including by an allocation of assets among newly
divided limited liability companies pursuant to a “plan of division” under the Delaware Limited Liability
Company Act, except that:




                                                      152
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 436 of 1503



        (1)     Subject to Section 3.03(a) of the Security Agreement, Holdings or any Restricted
Subsidiary may merge or consolidate with the Borrower (including a merger, the purpose of which is to
reorganize the Borrower into a new jurisdiction); provided that

                   (a) the Borrower shall be the continuing or surviving Person,

                  (b) such merger or consolidation does not result in the Borrower ceasing to be
   organized under the Laws of the United States, any state thereof or the District of Columbia and

                   (c) in the case of a merger or consolidation of Holdings with and into the Borrower,

                (i)     Holdings shall not be an obligor in respect of any Indebtedness that is not permitted
        to be Indebtedness of the Borrower under this Agreement,

                (ii)    Holdings shall have no direct Subsidiaries at the time of such merger or
        consolidation other than the Borrower,

                (iii)   no Default or Event of Default exists at such time or after giving effect to such
        transaction and

                (iv)     after giving effect to such transaction, the direct parent of the Borrower will (A)
        expressly assume all the obligations of Holdings under this Agreement and the other Loan
        Documents to which Holdings is a party pursuant to a supplement hereto or thereto in form
        reasonably satisfactory to the Administrative Agent and the Borrower, (B) pledge 100% of the
        Equity Interests of the Borrower to the Collateral Agent as Collateral to secure the Obligations in
        form reasonably satisfactory to the Collateral Agent and the Borrower and (C) be in compliance
        with Section 7.09;

         (2)     (a)     any Restricted Subsidiary that is not a Loan Party may merge or consolidate with
or into any other Restricted Subsidiary that is not a Loan Party,

                   (b) any Restricted Subsidiary may merge or consolidate with or into any other
   Restricted Subsidiary that is a Loan Party; provided that a Loan Party shall be the continuing or surviving
   Person;

                     (c) any merger the sole purpose of which is to reincorporate or reorganize a Loan Party
   in another jurisdiction in the United States will be permitted and

                   (d) any Restricted Subsidiary may liquidate or dissolve or change its legal form if the
   Borrower determines in good faith that such action is in the best interests of the Borrower and the
   Restricted Subsidiaries and is not materially disadvantageous to the Lenders;

provided that in the case of clauses (b) through (d) of this Section 7.03(2), (x) no Event of Default shall
have occurred and be continuing or result therefrom; provided that in the case of a Limited Condition
Acquisition, at the Borrower’s option, such Event of Default may be tested in accordance with Section
1.07(8) so long as at the time of the consummation of such Limited Condition Acquisition, no Event of
Default shall have occurred and be continuing or result therefrom and (y) the Person who receives the assets
of such dissolving or liquidated Restricted Subsidiary that is a Guarantor shall be a Loan Party or such
disposition shall otherwise be permitted under Section 7.05 or the definition of “Permitted Investments”;



                                                    153
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 437 of 1503



        (3)      any Restricted Subsidiary may dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or another Restricted Subsidiary; provided that if the
transferor in such a transaction is a Loan Party, then (x) the transferee must be a Loan Party or (y) to the
extent constituting an Investment, such Investment must be a Permitted Investment in a Restricted
Subsidiary which is not a Loan Party in connection with any Investment permitted hereunder;

         (4)     so long as no Event of Default shall have occurred and be continuing or result therefrom;
provided that in the case of a Limited Condition Acquisition, at the Borrower’s option, such Event of
Default may be tested in accordance with Section 1.07(8) so long as at the time of the consummation of
such Limited Condition Acquisition, no Event of Default shall have occurred and be continuing or result
therefrom, the Borrower may merge or consolidate with (or dispose of all or substantially all of its assets
to) any other Person; provided that (a) the Borrower shall be the continuing or surviving corporation or (b)
if the Person formed by or surviving any such merger or consolidation is not the Borrower (or, in connection
with a disposition of all or substantially all of the Borrower’s assets, is the transferee of such assets) (any
such Person, a “Successor Borrower”):

                 (i)     the Successor Borrower will:

                          (A)      be an entity organized or existing under the laws of the United States, any
                 state thereof or the District of Columbia;

                         (B)     expressly assume all the obligations of the Borrower under this Agreement
                 and the other Loan Documents to which the Borrower is a party pursuant to a supplement
                 hereto or thereto in form reasonably satisfactory to the Administrative Agent and the
                 Borrower; and

                          (C)    deliver to the Administrative Agent (I) an Officer’s Certificate stating that
                 such merger or consolidation or other transaction and such supplement to this Agreement
                 or any Loan Document (as applicable) satisfies the requirements under this Section 7.03(4)
                 and (II) an Opinion of Counsel including customary organization, due execution, no
                 conflicts and enforceability opinions (similar in scope and substance to the opinions
                 delivered to the Administrative Agent on the Closing Date) to the extent reasonably
                 requested by the Administrative Agent;

                (ii)    substantially contemporaneously with such transaction (or at a later date as agreed
        by the Required Lenders),

                          (A)    each Guarantor, unless it is the other party to such merger or consolidation,
                 will by a supplement to the Guaranty (or in another form reasonably satisfactory to the
                 Administrative Agent and the Borrower) reaffirm its Guaranty of the Obligations
                 (including the Successor Borrower’s obligations under this Agreement),

                         (B)      each Loan Party, unless it is the other party to such merger or
                 consolidation, will, by a supplement to the Security Agreement (or in another form
                 reasonably satisfactory to the Collateral Agent), confirm its grant or pledge thereunder,

                         (C)     if reasonably requested by the Collateral Agent or the Required Lenders,
                 each mortgagor of a Mortgaged Property, unless it is the other party to such merger or
                 consolidation, will, by an amendment to or restatement of the applicable Mortgage (or other
                 instrument reasonably satisfactory to the Collateral Agent and the Borrower), confirm that


                                                     154
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 438 of 1503



                its obligations thereunder shall apply to the Successor Borrower’s obligations under this
                Agreement; and

                 (iii)   after giving pro forma effect to such incurrence, the Total Net Leverage Ratio as
        of the end of the most recently ended Test Period is no greater than 5.00:1.00; and

                 (iv)    the Administrative Agent shall have received at least three (3) Business Days prior
        to the such transaction all documentation and other information in respect of the Successor
        Borrower required under applicable “know your customer” and anti-money laundering rules and
        regulations, including the USA PATRIOT Act; provided further that if the foregoing are satisfied,
        the Successor Borrower will succeed to, and be substituted for, the Borrower under this Agreement;

        (5)     so long as no Event of Default shall have occurred and be continuing or result therefrom;
provided that in the case of a Limited Condition Acquisition, at the Borrower’s option, such Event of
Default may be tested in accordance with Section 1.07(8) so long as at the time of the consummation of
such Limited Condition Acquisition, no Event of Default shall have occurred and be continuing or result
therefrom, Holdings may merge or consolidate with (or dispose of all or substantially all of its assets to)
any other Person; provided that (a) Holdings will be the continuing or surviving Person or (b) if:

                (i)     the Person formed by or surviving any such merger or consolidation is not
        Holdings,

                (ii)    Holdings is not the Person into which the applicable Person has been liquidated or

                (iii)   in connection with a disposition of all or substantially all of Holdings’ assets, the
        Person that is the transferee of such assets is not Holdings (any such Person described in the
        preceding clauses (i) through (iii), a “Successor Holdings”), then the Successor Holdings will:

                         (A)      be an entity organized or existing under the laws of the United States, any
                state thereof or the District of Columbia,

                         (B)     expressly assume all the obligations of Holdings under this Agreement and
                the other Loan Documents to which Holdings is a party pursuant to a supplement hereto or
                thereto in form reasonably satisfactory to the Administrative Agent and the Borrower, and

                        (C)      (I) expressly assume all the obligations of Holdings under this Agreement
                and the other Loan Documents to which Holdings is a party pursuant to a supplement hereto
                or thereto in form reasonably satisfactory to the Administrative Agent and the Borrower
                and (II) pledge 100% of the Equity Interests of the Borrower to the Collateral Agent as
                Collateral to secure the Obligations in accordance with the Security Agreement or
                otherwise in form and substance reasonably satisfactory to the Collateral Agent and the
                Borrower; and

                 (iv)    the Administrative Agent shall have received at least three (3) Business Days prior
        to the such transaction all documentation and other information in respect of the Successor
        Holdings required under applicable “know your customer” and anti-money laundering rules and
        regulations, including the USA PATRIOT Act;

provided further that if the foregoing are satisfied, the Successor Holdings will succeed to, and be
substituted for, Holdings under this Agreement;


                                                    155
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 439 of 1503



          (6)      any Restricted Subsidiary may merge or consolidate with (or dispose of all or substantially
all of its assets to) any other Person in order to effect a Permitted Investment or other investment permitted
pursuant to Section 7.05; provided that solely in the case of a merger or consolidation involving a Loan
Party and subject to Section 1.07(8) in the case of a Limited Condition Acquisition, no Event of Default
shall have occurred and be continuing or result therefrom; provided further, that the continuing or surviving
Person will be (a) the Borrower or (b) a Loan Party, in each case, which together with each of its Restricted
Subsidiaries, will have complied with the applicable requirements of Section 6.11;

         (7)      a merger, dissolution, liquidation, consolidation or disposition, the purpose of which is to
effect a disposition permitted pursuant to Section 7.04 (other than under clause (2)(c) of the definition of
“Asset Sale”);

        (8)       subject to Section 3.03(a) of the Security Agreement, the Borrower may (a) convert into a
corporation, partnership, limited partnership, limited liability company or trust organized or existing under
the laws of the jurisdiction of organization of the Borrower or the laws of a jurisdiction in the United States
and (b) change its name;

        (9)      the Loan Parties and the Restricted Subsidiaries may consummate the Transactions; and

        (10)    the commencement of any proceedings against any Restricted Subsidiary under Debtor
Relief Laws to the extent it shall not constitute an Event of Default under Section 8.01(6).

        Section 7.04  Asset Sales. The Borrower shall not, nor shall the Borrower permit any Restricted
Subsidiary to, consummate any Asset Sale unless:

         (1)     the Borrower or such Restricted Subsidiary, as the case may be, receives consideration
(including by way of relief from, or by any other Person assuming responsibility for, any liabilit ies,
contingent or otherwise in connection with such Asset Sale) at least equal to the fair market value (measured
at the time of contractually agreeing to such Asset Sale) of the assets sold or otherwise disposed of, and

         (2)      except in the case of a Permitted Asset Swap consummated in the ordinary course of
business in an amount not to exceed $10.0 million, at least 75.0% of the consideration for such Asset Sale,
together with all other Asset Sales since the Closing Date (on a cumulative basis), received by the Borrower
or a Restricted Subsidiary, as the case may be, is in the form of cash or Cash Equivalents; provided that
each of the following will be deemed to be cash or Cash Equivalents for purposes of this clause (2);

                    (a) any liabilities (as shown on the Borrower’s or any Restricted Subsidiary’s most
   recent balance sheet or in the footnotes thereto or if incurred or accrued subsequent to the date of such
   balance sheet, such liabilities that would have been reflected on the Borrower’s or a Restricted
   Subsidiary’s consolidated balance sheet or in the footnotes thereto if such incurrence or accrual had
   taken place on or prior to the date of such balance sheet, as determined in good faith by the Borrower)
   of the Borrower or any Restricted Subsidiary, other than liabilities that are by their terms subordinated
   in right of payment to the Obligations, that are (i) assumed by the transferee of any such assets (or a
   third party in connection with such transfer) or (ii) otherwise cancelled or terminated in connection with
   the transaction with such transferee (other than intercompany debt owed to the Borrower or a Restricted
   Subsidiary);

                    (b) any securities, notes or other obligations or assets received by the Borrower or any
   Restricted Subsidiary from such transferee or in connection with such Asset Sale (including earnouts
   and similar obligations) that are converted by the Borrower or a Restricted Subsidiary into cash or Cash


                                                     156
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 440 of 1503



   Equivalents, or by their terms are required to be satisfied for cash or Cash Equivalents (to the extent of
   the cash or Cash Equivalents received) within 180 days following the closing of such Asset Sale;

                    (c) [reserved]; or

                    (d) Indebtedness of any Restricted Subsidiary that ceases to be a Restricted Subsidiary
   as a result of such Asset Sale (other than intercompany debt owed to the Borrower or a Restricted
   Subsidiary), to the extent that the Borrower and each other Restricted Subsidiary are released from any
   guarantee of payment of the principal amount of such Indebtedness in connection with such Asset Sale;
   and

        (3)     the Net Proceeds of such Asset Sale shall be applied and/or reinvested as (and to the extent)
required by Sections 2.05(2)(b) and 2.05(2)(f).

         To the extent any Collateral is disposed of as expressly permitted by this Section 7.04 to any Person
other than a Loan Party, such Collateral shall automatically be sold free and clear of the Liens created by
the Loan Documents, and, if requested by the Administrative Agent, upon the certification by the Borrower
that such disposition is permitted by this Agreement, the Administrative Agent and the Collateral Agent
shall be authorized to take any actions deemed appropriate in order to effect the foregoing.

        In addition, none of the Borrower or any Restricted Subsidiary shall enter into any Specified Sale-
Leaseback Transaction unless such Specified Sale-Leaseback Transaction is conducted as an arm’s-length
basis and is for fair market value of the applicable property as determined by a Responsible Officer of the
Borrower in good faith.

        Section 7.05    Restricted Payments. (a)            The Borrower shall not, nor shall the Borrower
permit any Restricted Subsidiary to, directly or indirectly:

                         (A)     declare or pay any dividend or make any payment or distribution on
                account of the Borrower’s or any Restricted Subsidiary’s Equity Interests (in each case,
                solely in such Person’s capacity as holder of such Equity Interests), including any dividend
                or distribution payable in connection with any merger, amalgamation or consolidation,
                other than:

                                  (1)      dividends, payments or distributions payable solely in Equity
                         Interests (other than Disqualified Stock) of the Borrower or a Parent Company or
                         in options, warrants or other rights to purchase such Equity Interests; or

                                   (2)     dividends, payments or distributions by a Restricted Subsidiary so
                         long as, in the case of any dividend, payment or distribution payable on or in
                         respect of any class or series of securities issued by a Restricted Subsidiary other
                         than a wholly owned Subsidiary, the Borrower or a Restricted Subsidiary receives
                         at least its pro rata share of such dividend, payment or distribution in accordance
                         with its Equity Interests in such class or series of securities or such other amount
                         to which it is entitled pursuant to the terms of such Equity Interest;

                        (B)      purchase, redeem, defease or otherwise acquire or retire for value any
                Equity Interests of the Borrower or any Parent Company, including in connection with any
                merger, amalgamation or consolidation, in each case held by Persons other than the
                Borrower or a Restricted Subsidiary;


                                                    157
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 441 of 1503



                        (C)      make any principal payment on, or redeem, repurchase, defease or
                otherwise acquire or retire for value, in each case, prior to any scheduled repayment,
                sinking fund payment or final maturity, any Subordinated Indebtedness, any Indebtedness
                secured on a junior lien basis to the Obligations (including the Second Lien Loans) or any
                unsecured Indebtedness for borrowed money (other than any intercompany Indebtedness
                among the Borrower and its Restricted Subsidiaries), but excluding, for the avoidance of
                doubt, any Second-Out Loans, in each case in excess of $5.0 million (collectively, “Junior
                Debt”), other than:

                                (i)      Indebtedness permitted under clauses (7) and (8) of Section
                        7.02(b); or

                                 (ii)    the Transactions;

                        (D)      make any Restricted Investment;

(all such payments and other actions set forth in clauses (A) through (D) above being collectively referred
to as “Restricted Payments”);

        (b)     The provisions of Section 7.05(a) will not prohibit:

                  (1)    the payment of any dividend or other distribution or the consummation of any
        irrevocable redemption within 60 days after the date of declaration of the dividend or other
        distribution or giving of the redemption notice, as the case may be, if at the date of declaration or
        notice, the dividend or other distribution or redemption payment would have complied with the
        provisions of this Section 7.05;

                 (2)      the redemption, repurchase, defeasance, discharge, retirement or other acquisition
        of (i) any Equity Interests of the Borrower, any Restricted Subsidiary or any Parent Company,
        including any accrued and unpaid dividends thereon (“Treasury Capital Stock”) or (ii) Junior
        Debt, in each case, made (x) in exchange for, or out of the proceeds of, a sale or issuance (other
        than to a Restricted Subsidiary) of Equity Interests of the Borrower or any Parent Company (to the
        extent such Equity Interests or proceeds therefrom are contributed to the Borrower) (in each case,
        other than Disqualified Stock) and (y) within 120 days of such sale or issuance (“Refunding
        Capital Stock”),

                         (a)    the declaration and payment of dividends on Treasury Capital Stock out
                of the proceeds of a sale or issuance (other than to a Restricted Subsidiary of the Borrower
                or to an employee stock ownership plan or any trust established by the Borrower or any
                Restricted Subsidiary) of Refunding Capital Stock made within 120 days of such sale or
                issuance, and

                        (b)      [reserved];

                 (3)     the principal payment on, defeasance, redemption, repurchase, exchange or other
        acquisition or retirement of:

                        (a)     Junior Debt of the Borrower or a Subsidiary Guarantor made (i) by
                exchange for, or out of the proceeds of the sale, issuance or incurrence of, new Junior Debt
                of the Borrower or a Subsidiary Guarantor or Disqualified Stock of the Borrower or a
                Subsidiary Guarantor and (ii) within 120 days of such sale, issuance or incurrence;

                                                    158
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 442 of 1503



          provided such new Junior Debt shall mature no earlier, and not have a shorter weighted
          average life, than the Junior Debt being refinanced or exchanged,

                  (b)      Disqualified Stock of the Borrower or a Subsidiary Guarantor made by
          exchange for, or out of the proceeds of the sale, issuance or incurrence of Disqualified
          Stock or Junior Debt of the Borrower or a Subsidiary Guarantor, made within 120 days of
          such sale, issuance or incurrence,

                 (c)       Disqualified Stock of a Restricted Subsidiary that is not a Subsidiary
          Guarantor made by exchange for, or out of the proceeds of the sale or issuance of,
          Disqualified Stock of a Restricted Subsidiary that is not a Subsidiary Guarantor, made
          within 120 days of such sale or issuance that, in each case, is Refinancing Indebtedness
          incurred or issued, as applicable, in compliance with Section 7.02 and

                 (d)    any Junior Debt or Disqualified Stock that constitutes Acquired
          Indebtedness;

          (4)      a Restricted Payment to pay for the repurchase, retirement or other acquisition or
 retirement for value of Equity Interests (other than Disqualified Stock) (including related stock
 appreciation rights or similar securities) of the Borrower or any Parent Company held by any future,
 present or former employee, director, officer, member of management or consultant (or their
 respective Controlled Investment Affiliates or Immediate Family Members or any permitted
 transferees thereof) of the Borrower, any of its Subsidiaries or any Parent Company pursuant to any
 management equity plan or stock option plan or any other management or employee benefit plan or
 agreement, or any equity subscription or equity holder agreement (including, for the avoidance of
 doubt, any principal and interest payable on any notes issued by the Borrower or any Parent
 Company in connection with any such repurchase, retirement or other acquisition), including any
 Equity Interests rolled over by management of the Borrower, any of its Subsidiaries or any Parent
 Company in connection with the Transactions; provided that the aggregate amount of Restricted
 Payments made under this clause (4) does not exceed $10.0 million in any fiscal year (increasing to
 $20.0 million following an underwritten public Equity Offering by the Borrower or any Parent
 Company) with unused amounts in any calendar year being carried over to the next two succeeding
 calendar years; provided further that each of the amounts in any calendar year under this clause (4)
 may be increased by an amount not to exceed:

                 (a)       the cash proceeds from the sale of Equity Interests (other than Disqualified
          Stock) of the Borrower and, to the extent contributed to the Borrower, the cash proceeds
          from the sale of Equity Interests of any Parent Company, in each case to any future, present
          or former employees, directors, officers, members of management or consultants (or their
          respective Controlled Investment Affiliates or Immediate Family Members or any
          permitted transferees thereof) of the Borrower, any of its Subsidiaries or any Parent
          Company that occurs after the Closing Date, to the extent the cash proceeds from the sale
          of such Equity Interests have not otherwise been applied to make a Restricted Payment
          with the Available Amount; plus

                 (b)      the amount of any cash bonuses otherwise payable to members of
          management, employees, directors or consultants (or their respective Controlled
          Investment Affiliates or Immediate Family Members or any permitted transferees thereof)
          of the Borrower, any of its Subsidiaries or any Parent Company that are foregone in
          exchange for the receipt of Equity Interests of the Borrower or any Parent Company

                                             159
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 443 of 1503



                pursuant to any compensation arrangement, including any deferred compensation plan;
                plus

                       (c)      the cash proceeds of life insurance policies received by the Borrower or
                its Restricted Subsidiaries (or by any Parent Company to the extent contributed to the
                Borrower) after the Closing Date; minus

                      (d)       the amount of any Restricted Payments previously made with the cash
                proceeds described in clauses (a), (b) and (c) of this clause (4);

provided that the Borrower may elect to apply all or any portion of the aggregate increase contemplated by
clauses (a), (b) and (c) above in any calendar year; provided further that cancellation of Indebtedness owing
to the Borrower or any Restricted Subsidiary from any future, present or former employees, directors,
officers, members of management, or consultants (or their respective Controlled Investment Affiliates or
Immediate Family Members or any permitted transferees thereof) of the Borrower, any Parent Company or
any Restricted Subsidiary in connection with a repurchase of Equity Interests of the Borrower or any Parent
Company will not be deemed to constitute a Restricted Payment for purposes of this Section 7.05 or any
other provision of this Agreement;

                (5)      [Reserved];

                (6)      [Reserved];

                (7)      payments made or expected to be made by the Borrower or any Restricted
        Subsidiary in respect of withholding or similar taxes payable by any future, present or former
        employee, director, officer, member of management or consultant (or their respective Controlled
        Investment Affiliates or Immediate Family Members or permitted transferees) of the Borrower, any
        Restricted Subsidiary or any Parent Company,

                         (a)      any repurchases or withholdings of Equity Interests in connection with the
                exercise of stock options, warrants or similar rights if such Equity Interests represent a
                portion of the exercise of, or withholding obligations with respect to, such options, warrants
                or similar rights or required withholding or similar taxes and

                        (b)     loans or advances to officers, directors, employees, managers, consultants
                and independent contractors of the Borrower, any Restricted Subsidiary or any Parent
                Company in connection with such Person’s purchase of Equity Interests of the Borrower
                or any Parent Company; provided that no cash is actually advanced pursuant to this clause
                (c) other than to pay taxes due in connection with such purchase, unless immediately
                repaid;

                (8)      [reserved];

                (9)      [reserved];

                 (10)      Restricted Payments in an aggregate amount taken together with all other
        Restricted Payments made pursuant to this clause (10) not to exceed the sum of (X) [reserved] plus
        (Y) additional Restricted Payments made with the Available Amount; provided that if this clause
        (10) is utilized to make a Restricted Investment, the amount deemed to be utilized under this clause
        (10) will be the amount of such Restricted Investment at any time outstanding (with the fair market
        value of such Investment being measured at the time made and without giving effect to subsequent

                                                    160
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 444 of 1503



 changes in value, but subject to adjustment as set forth in the definition of “Investment”); provided
 further that (other than in the case of Restricted Investments made with clause (3) of the definition
 of Available Amount) no Event of Default shall have occurred and be continuing or would result
 therefrom; and provided further that Restricted Payments made with clause (2) of the definition of
 Available Amount shall only be permitted to the extent that after giving pro forma effect thereto
 and the application of the net proceeds therefrom, the Total Net Leverage Ratio for the Test Period
 immediately preceding such Restricted Payment would be no greater than 2.50 to 1.00;

         (11)    distributions or payments of Securitization Fees;

          (12)   any Restricted Payment made in connection with the Transactions and the fees and
 expenses related thereto or owed to any Affiliate(s) including any payments to holders of Equity
 Interests of Belk in connection with, or as a result of, their exercise of appraisal rights or the
 settlement of any claims or actions (whether actual, contingent or potential) related to the
 Transactions;

         (13)    [reserved];

         (14)    the declaration and payment of dividends or distributions by the Borrower or any
 Restricted Subsidiary to, or the making of loans or advances to, the Borrower or any Parent
 Company in amounts required for any Parent Company to pay in each case without duplication:

                 (a)     franchise, excise and similar taxes and other fees, taxes and expenses
         required to maintain their corporate or other legal existence;

                  (b)     for any taxable period for which the Borrower or any of its Restricted
         Subsidiaries are members of a consolidated, combined, unitary or similar income tax group
         for U.S. federal or applicable foreign, state or local income tax purposes of which a Parent
         Company is the common parent (a “Tax Group”), to pay the portion of any U.S. federal,
         foreign, state and local income taxes of such Tax Group for such taxable period that are
         attributable to the taxable income of the Borrower and its Restricted Subsidiaries and
         Unrestricted Subsidiaries (net of any payments of such taxes made by the Borrower);
         provided that for each taxable period, (A) the amount of such payments made in respect of
         such taxable period in the aggregate will not exceed the amount that the Borrower and its
         Subsidiaries, as applicable, would have been required to pay as stand-alone taxpayers or a
         stand-alone Tax Group and (B) the amount of such payments made in respect of an
         Unrestricted Subsidiary will be permitted only to the extent that cash distributions were
         made by such Unrestricted Subsidiary to the Borrower or any Restricted Subsidiary for
         such purpose;

                  (c)    salary, bonus, severance and other benefits payable to, and indemnities
         provided on behalf of, employees, directors, officers, members of management and
         consultants of any Parent Company, and any payroll, social security or similar taxes
         thereof;

                 (d)     general corporate or other operating, administrative, compliance and
         overhead costs and expenses (including expenses relating to auditing and other accounting
         matters) of any Parent Company attributable to the ownership of the Borrower and its
         Restricted Subsidiaries;



                                             161
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 445 of 1503



                       (e)      fees and expenses (including ongoing compliance costs and listing
                expenses) related to any equity or debt offering of a Parent Company (whether or not
                consummated);

                        (f)     amounts that would be permitted to be paid directly by the Borrower or its
                Restricted Subsidiaries under Section 7.06(b) (other than clause 2(a) thereof);

                        (g)      [reserved];

                        (h)      [reserved];

                (15)     [reserved];

                (16)     cash payments, or loans, advances, dividends or distributions to any Parent
        Company to make payments, in lieu of issuing fractional shares in connection with share dividends,
        share splits, reverse share splits, mergers, consolidations, amalgamations or other business
        combinations and in connection with the exercise of warrants, options or other securities
        convertible into or exchangeable for Equity Interests of the Borrower, any Restricted Subsidiary or
        any Parent Company;

                (17)    [reserved];

                (18)    making payments for the benefit of the Borrower or any Restricted Subsidiary to
        the extent such payments could have been made by the Borrower or any Restricted Subsidiary
        because such payments (a) would not otherwise be Restricted Payments and (b) would be permitted
        by Section 7.06; and

                (19)      payments and distributions to dissenting stockholders pursuant to applicable law,
        pursuant to or in connection with a consolidation, amalgamation, merger or transfer of all or
        substantially all of the assets of the Borrower and its Restricted Subsidiaries taken as a whole that
        complies with the terms of this Agreement or any other transaction that complies with the terms of
        this Agreement;

provided that for purposes of clauses (7) and (14) above, taxes will include all interest and penalties with
respect thereto and all additions thereto.

        (c)     Notwithstanding anything to the contrary in this Section 7.05, no Investment shall be made
in any Unrestricted Subsidiary after the Closing Date.

        The amount of all Restricted Payments (other than cash) will be the fair market value on the date
the Restricted Payment is made, or at the Borrower’s election, the date a commitment is made to make such
Restricted Payment, of the assets or securities proposed to be transferred or issued by the Borrower or any
Restricted Subsidiary, as the case may be, pursuant to the Restricted Payment.

        For the avoidance of doubt, this Section 7.05 will not restrict the making of any AHYDO Payment
with respect to, and required by the terms of, any Indebtedness of the Borrower or any Restricted Subsidiary
permitted to be incurred under this Agreement.




                                                    162
  Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 446 of 1503



     Section 7.06     Transactions with Affiliates.

                  (a) The Borrower shall not, nor shall the Borrower permit any Restricted Subsidiary
to, make any payment to, or sell, lease, transfer or otherwise dispose of any of its properties or assets to,
or purchase any property or assets from, or enter into or make or amend any transaction, contract,
agreement, understanding, loan, advance or guarantee with, or for the benefit of, any Affiliate of the
Borrower (each of the foregoing, an “Affiliate Transaction”) involving aggregate payments or
consideration in excess of $2.0 million, unless (A) such Affiliate Transaction is on terms, taken as a
whole, that are not materially less favorable to the Borrower or the relevant Restricted Subsidiary than
those that would have been obtained at such time in a comparable transaction by the Borrower or such
Restricted Subsidiary with a Person other than an Affiliate of the Borrower on an arm’s-length basis or,
if in the good faith judgment of the Board of Directors no comparable transaction is available with which
to compare such Affiliate Transaction, such Affiliate Transaction is otherwise fair to the Borrower or
such Restricted Subsidiary from a financial point of view, and (B) the Borrower delivers to the
Administrative Agent with respect to any Affiliate Transaction or series of related Affiliate Transactions
requiring aggregate payments or consideration in excess of $15.0 million, a resolution adopted by the
majority of the Board of Directors approving such Affiliate Transaction and set forth in an Officer’s
Certificate certifying that such Affiliate Transaction complies with clause (A) above.

                 (b) The foregoing restriction will not apply to the following:

                               (1)      (a) transactions between or among the Borrower and one or more
                      Restricted Subsidiaries or between or among Restricted Subsidiaries or, in any
                      case, any entity that becomes a Restricted Subsidiary as a result of such transaction
                      and (b) any merger, consolidation or amalgamation of the Borrower and any Parent
                      Company; provided that such merger, consolidation or amalgamation of the
                      Borrower is otherwise in compliance with the terms of this Agreement and effected
                      for a bona fide business purpose;

                              (2)     (a) Restricted Payments permitted by Section 7.05 (including any
                      transaction specifically excluded from the definition of the term “Restricted
                      Payments,” including pursuant to the exceptions contained in the definition thereof
                      and the parenthetical exclusions of such definition) and (b) any Permitted
                      Investment(s) or any acquisition otherwise permitted hereunder;

                              (3)      so long as no Event of Default shall have occurred and be
                      continuing or would result therefrom, the payment of management, consulting,
                      monitoring, transaction, advisory and other fees, indemnities and expenses
                      pursuant to the Management Services Agreement (including any unpaid
                      management, consulting, monitoring, transaction, advisory and other fees,
                      indemnities and expenses accrued in any prior year) and any termination fees
                      pursuant to the Management Services Agreement, or any amendment thereto or
                      replacement thereof so long as any such amendment or replacement is not
                      materially disadvantageous in the good faith judgment of the Board of Directors
                      to the Lenders when taken as a whole, as compared to the Management Services
                      Agreement as in effect on the Closing Date,

                                       (a)    the payment of indemnification and similar amounts to,
                               and reimbursement of expenses to, the Investors and its officers, directors,
                               employees and Affiliates, in each case, approved by, or pursuant to
                               arrangements approved by, the Board of Directors,
                                                  163
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 447 of 1503



                              (b)     payments, loans, advances or guarantees (or cancellation
                     of loans, advances or guarantees) to future, present or former employees,
                     officers, directors, managers, consultants or independent contractors or
                     guarantees in respect thereof for bona fide business purposes or in the
                     ordinary course of business or consistent with industry practice,

                              (c)     any subscription agreement or similar agreement
                     pertaining to the repurchase of Equity Interests pursuant to put/call rights
                     or similar rights with current, former or future officers, directors,
                     employees, managers, consultants and independent contractors of the
                     Borrower, any Subsidiary or any Parent Company and

                              (d)    any payment of compensation or other employee
                     compensation, benefit plan or arrangement, any health, disability or
                     similar insurance plan which covers current, former or future officers,
                     directors, employees, managers, consultants and independent contractors
                     of the Borrower, any Subsidiary or any Parent Company;

                      (4)     the payment of fees and compensation paid to, and indemnities
             and reimbursements and employment and severance arrangements provided to, or
             on behalf of or for the benefit of, present, future or former employees, directors,
             officers, members of management or consultants (or their respective Controlled
             Investment Affiliates or Immediate Family Members or any permitted transferees
             thereof) of the Borrower, any Parent Company or any Restricted Subsidiary;

                     (5)     [reserved];

                      (6)      the existence of, or the performance by the Borrower or any
             Restricted Subsidiary of its obligations under the terms of, any agreement as in
             effect as of the Closing Date, or any amendment thereto or replacement thereof (so
             long as any such amendment or replacement is not materially disadvantageous in
             the good faith judgment of the Board of Directors to the Lenders, when taken as a
             whole, as compared to the applicable agreement as in effect on the Closing Date);

                      (7)     the existence of, or the performance by the Borrower or any
             Restricted Subsidiary of its obligations under the terms of, any equity holders
             agreement or the equivalent (including any registration rights agreement or
             purchase agreement related thereto) to which it is a party as of the Closing Date
             and any amendment thereto and, similar agreements or arrangements that it may
             enter into thereafter; provided that the existence of, or the performance by the
             Borrower or any Restricted Subsidiary of obligations under any future amendment
             to any such existing agreement or arrangement or under any similar agreement or
             arrangement entered into after the Closing Date will be permitted by this clause
             (7) to the extent that the terms of any such amendment or new agreement or
             arrangement are not otherwise materially disadvantageous in the good faith
             judgment of the Board of Directors to the Lenders, when taken as a whole, as
             compared to the original agreement or arrangement in effect on the Closing Date;

                     (8)      the Transactions and the payment of all fees and expenses related
             to the Transactions, including Transaction Expenses;


                                        164
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 448 of 1503



                      (9)     transactions with customers, clients, suppliers, contractors, joint
             venture partners or purchasers or sellers of goods or services, or transactions
             otherwise relating to the purchase or sale of goods or services, in each case in the
             ordinary course of business or consistent with industry practice and otherwise in
             compliance with the terms of this Agreement that are fair to the Borrower and the
             Restricted Subsidiaries, in the reasonable determination of the Board of Directors
             or the senior management of the Borrower, or are on terms at least as favorable as
             might reasonably have been obtained at such time from an unaffiliated party;

                     (10)    the issuance, sale or transfer of Equity Interests (other than
             Disqualified Stock) of the Borrower or any Parent Company to any Person and the
             granting and performing of customary rights (including registration rights) in
             connection therewith, and any contribution to the capital of the Borrower;

                      (11)   sales of accounts receivable, or participations therein, or
             Securitization Assets or related assets in connection with any Qualified
             Securitization Facility and any other transaction effected in connection with a
             Qualified Securitization Facility or a financing related thereto and sales and/or
             other transactions of property in connection with Specified Sale-Leaseback
             Transactions;

                     (12)    [reserved];

                      (13)    payments with respect to Indebtedness, Disqualified Stock and
             other Equity Interests (and cancellation of any thereof) of the Borrower, any Parent
             Company and any Restricted Subsidiary and Preferred Stock (and cancellation of
             any thereof) of any Restricted Subsidiary to any future, current or former
             employee, director, officer, member of management or consultant (or their
             respective Controlled Investment Affiliates or Immediate Family Members or
             permitted transferees) of the Borrower, any of its Subsidiaries or any Parent
             Company pursuant to any management equity plan or stock option plan or any
             other management or employee benefit plan or agreement or any equity
             subscription or equity holder agreement that are, in each case, approved by the
             Borrower in good faith; and any employment agreements, severance arrangements,
             stock option plans and other compensatory arrangements (and any successor plans
             thereto) and any supplemental executive retirement benefit plans or arrangements
             with any such employees, directors, officers, members of management or
             consultants (or their respective Controlled Investment Affiliates or Immediate
             Family Members or any permitted transferees thereof) that are, in each case,
             approved by the Borrower in good faith;

                     (14)     (a) investments by Affiliates in securities of the Borrower (and
             payment of reasonable out-of-pocket expenses incurred by such Affiliates in
             connection therewith) so long as the investment is being offered by the Borrower
             or such Restricted Subsidiary generally to other investors on the same or more
             favorable terms and (b) payments to Affiliates in respect of securities of the
             Borrower or any Restricted Subsidiary contemplated in the foregoing subclause (a)
             or that were acquired from Persons other than the Borrower and the Restricted
             Subsidiaries, in each case, in accordance with the terms of such securities;



                                        165
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 449 of 1503



                       (15)    payments to or from, and transactions with, any joint venture or
             Unrestricted Subsidiary in the ordinary course of business or consistent with past
             practice, industry practice or industry norms (including, any cash management
             activities related thereto);

                     (16)     payments by the Borrower (and any Parent Company) and its
             Subsidiaries pursuant to tax sharing agreements among the Borrower (and any
             Parent Company) and its Subsidiaries; provided that in each case the amount of
             such payments in any taxable year does not exceed the amount that the Borrower,
             its Restricted Subsidiaries and its Unrestricted Subsidiaries (to the extent of
             amount received from Unrestricted Subsidiaries) would be required to pay in
             respect of foreign, federal, state and local taxes for such taxable year were the
             Borrower, its Restricted Subsidiaries and its Unrestricted Subsidiaries (to the
             extent described above) to pay such taxes separately from any such Parent
             Company;

                     (17)     any lease entered into between the Borrower or any Restricted
             Subsidiary, as lessee and any Affiliate of the Borrower, as lessor, and any
             transaction(s) pursuant to that lease, which lease is approved by the Board of
             Directors or senior management of the Borrower in good faith;

                     (18)    IP Rights licenses in the ordinary course of business or consistent
             with industry practice;

                      (19)     the payment of reasonable out-of-pocket costs and expenses
             relating to registration rights and indemnities provided to equity holders of the
             Borrower or any Parent Company pursuant to the equity holders agreement or the
             registration rights agreement entered into on or after the Closing Date;

                      (20)     transactions permitted by, and complying with, Section 7.03
             solely for the purpose of (a) reorganizing to facilitate any initial public offering of
             securities of the Borrower or any Parent Company, (b) forming a holding company
             or (c) reincorporating the Borrower in a new jurisdiction;

                      (21)     transactions undertaken in good faith (as determined by the Board
             of Directors or certified by senior management of the Borrower in an Officer’s
             Certificate) for the purposes of improving the consolidated tax efficiency of the
             Borrower and its Restricted Subsidiaries and not for the purpose of circumventing
             Articles VI and VII of this Agreement; so long as such transactions, when taken as
             a whole, do not result in a material adverse effect on the Liens on the Collateral
             granted by the Loan Parties in favor of the Secured Parties, when taken as a whole,
             in each case, as determined in good faith by the Board of Directors or certified by
             senior management of the Borrower in an Officer’s Certificate;

                      (22)    (a) transactions with a Person that is an Affiliate of the Borrower
             (other than an Unrestricted Subsidiary) solely because the Borrower or any
             Restricted Subsidiary owns, directly or indirectly, Equity Interests in such Person
             and (b) transactions with any Person that is an Affiliate solely because a director
             or officer of such Person is a director or officer of the Borrower, any Restricted
             Subsidiary or any Parent Company;


                                         166
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 450 of 1503



                                   (23)     (a) pledges and other transfers of Equity Interests in Unrestricted
                           Subsidiaries and (b) any transactions with an Affiliate in which the consideration
                           paid consists solely of Equity Interests of the Borrower or a Parent Company;

                                   (24)    the sale, issuance or transfer of Equity Interests (other than
                           Disqualified Stock) of the Borrower;

                                   (25)   investments by any Investor or Parent Company in securities of
                           the Borrower; and

                                   (26)    payments in respect of (a) the Obligations (or any Credit
                           Agreement Refinancing Indebtedness) or (b) other Indebtedness of the Borrower
                           and its Subsidiaries held by Affiliates; provided that such Obligations were
                           acquired by an Affiliate of the Borrower in compliance herewith.

        Section 7.07       Burdensome Agreements.

                    (a) The Borrower shall not, nor shall the Borrower permit any Restricted Subsidiary
   that is not a Guarantor (or, solely in the case of clause (4), that is a Subsidiary Guarantor) to, directly or
   indirectly, create or otherwise cause to exist or become effective any consensual encumbrance or
   consensual restriction (other than this Agreement or any other Loan Document) on the ability of any
   Restricted Subsidiary that is not a Guarantor (or, solely in the case of clause (4), that is a Subsidiary
   Guarantor) to:

                                   (1)              pay dividends or make any other distributions to the
                           Borrower or any Restricted Subsidiary that is a Guarantor on its Capital Stock or
                           with respect to any other interest or participation in, or measured by, its profits, or

                                           (a)     pay any Indebtedness owed to the Borrower or to any
                                   Restricted Subsidiary that is a Guarantor;

                                   (2)      make loans or advances to the Borrower or to any Restricted
                           Subsidiary that is a Guarantor;

                                   (3)      sell, lease or transfer any of its properties or assets to the Borrower
                           or to any Restricted Subsidiary that is a Guarantor; or

                                   (4)     with respect to the Borrower or any Subsidiary Guarantor, (a)
                           Guaranty the Obligations or (b) create, incur or cause to exist or become effective
                           Liens on property of such Person for the benefit of the Lenders with respect to the
                           Obligations under the Loan Documents to the extent such Lien is required to be
                           given to the Secured Parties pursuant to the Loan Documents;

provided that any dividend or liquidation priority between or among classes or series of Capital Stock, and
the subordination of any Obligation (including the application of any remedy bars thereto) to any other
Obligation will not be deemed to constitute such an encumbrance or restriction.

                      (b) Section 7.07(a) will not apply to any encumbrances or restrictions existing under
   or by reason of:



                                                       167
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 451 of 1503



                            (a)   encumbrances or restrictions in effect on the Closing
                   Date, including pursuant to the Loan Documents and any Hedge
                   Agreements, Hedging Obligations and the related documentation and any
                   definitive documentation in respect of the Indebtedness set forth on
                   Schedule 7.02(b)(3);

                         (b)       the Second Lien Loan Documents and the ABL Loan
                   Documents;

                           (c)     Purchase Money Obligations and Capitalized Lease
                   Obligations that impose restrictions of the nature discussed in clause (3)
                   above on the property so acquired;

                           (d)     applicable Law or any applicable rule, regulation or order;

                           (e)      any agreement or other instrument of a Person, or relating
                   to Indebtedness or Equity Interests of a Person, acquired by or merged,
                   amalgamated or consolidated with and into the Borrower or any Restricted
                   Subsidiary, or any other transaction entered into in connection with any
                   such acquisition, merger, consolidation or amalgamation in existence at
                   the time of such acquisition or at the time it merges, amalgamates or
                   consolidates with or into the Borrower or any Restricted Subsidiary or
                   assumed in connection with the acquisition of assets from such Person
                   (but, in any such case, not created in contemplation thereof), which
                   encumbrance or restriction is not applicable to any Person, or the
                   properties or assets of any Person, other than the Person so acquired and
                   its Subsidiaries, or the property or assets of the Person so acquired or
                   designated and its Subsidiaries or the property or assets so acquired or
                   designated;

                            (f)     contracts or agreements for the sale or disposition of
                   assets, including any restrictions with respect to a Subsidiary of the
                   Borrower pursuant to an agreement that has been entered into for the sale
                   or disposition of all or substantially all of the Capital Stock or assets of
                   such Subsidiary;

                           (g)     restrictions on cash or other deposits or net worth imposed
                   by customers under contracts entered into in the ordinary course of
                   business or consistent with industry practice or arising in connection with
                   any Liens permitted by Section 7.01;

                           (h)     Indebtedness, Disqualified Stock or Preferred Stock of
                   Restricted Subsidiaries that are not Guarantors permitted to be incurred
                   subsequent to the Closing Date pursuant to Section 7.02;

                           (i)      provisions in joint venture agreements and other similar
                   agreements (including equity holder agreements) relating to such joint
                   venture or its members or entered into in the ordinary course of business
                   or consistent with industry practice;



                                      168
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 452 of 1503



                            (j)     customary provisions contained in leases, sub-leases,
                   licenses, sub-licenses, Equity Interests or similar agreements, including
                   with respect to IP Rights and other agreements;

                            (k)    restrictions created in connection with any Qualified
                   Securitization Facility that, in the good faith determination of the Board of
                   Directors of the Borrower, are necessary or advisable to effect such
                   Qualified Securitization Facility;

                            (l)     restrictions or conditions contained in any trading,
                   netting, operating, construction, service, supply, purchase, sale or other
                   agreement to which the Borrower or any Restricted Subsidiary is a party
                   entered into in the ordinary course of business or consistent with industry
                   practice; provided that such agreement prohibits the encumbrance of
                   solely the property or assets of the Borrower or such Restricted Subsidiary
                   that are the subject to such agreement, the payment rights arising
                   thereunder or the proceeds thereof and does not extend to any other asset
                   or property of the Borrower or such Restricted Subsidiary or the assets or
                   property of another Restricted Subsidiary;

                            (m)    customary provisions restricting subletting or assignment
                   of any lease governing a leasehold interest of any Restricted Subsidiary;

                          (n)       customary provisions restricting assignment of any
                   agreement;

                             (o)      restrictions arising in connection with cash or other
                   deposits permitted under Section 7.01; any other agreement or instrument
                   governing any Indebtedness, Disqualified Stock, or Preferred Stock
                   permitted to be incurred or issued pursuant to Section 7.02 entered into
                   after the Closing Date that contains encumbrances and restrictions that
                   either (i) are no more restrictive in any material respect, taken as a whole,
                   with respect to any Restricted Subsidiary than (A) the restrictions
                   contained in the Loan Documents as of the Closing Date or the ABL Loan
                   Documents as of the Closing Date or (B) those encumbrances and other
                   restrictions that are in effect on the Closing Date with respect to that
                   Restricted Subsidiary pursuant to agreements in effect on the Closing
                   Date, (ii) are not materially more disadvantageous, taken as a whole, to the
                   Lenders than is customary in comparable financings for similarly situated
                   issuers or (iii) will not materially impair the Borrower’s ability to make
                   payments on the Obligations when due, in each case in the good faith
                   judgment of the Borrower;

                           (p)      (i) Indebtedness permitted to be incurred pursuant to
                   Section 7.02(b)(4) and any Refinancing Indebtedness in respect of the
                   foregoing and (ii) agreements entered into in connection with any
                   Specified Sale-Leaseback Transaction or any Sale-Leaseback Transaction
                   entered into in the ordinary course of business or consistent with industry
                   practice;



                                      169
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 453 of 1503



                                        (q)      customary restrictions and conditions contained in
                                documents relating to any Lien so long as (i) such Lien is a Permitted Lien
                                and such restrictions or conditions relate only to the specific asset subject
                                to such Lien and (ii) such restrictions and conditions are not created for
                                the purpose of avoiding the restrictions imposed by this Section 7.07;

                                         (r)     [reserved];

                                         (s)      any encumbrances or restrictions of the type referred to in
                                clauses (1), (2) or (3) above imposed by any amendments, modifications,
                                restatements, renewals, increases, supplements, refundings, replacements
                                or refinancings of the contracts, instruments or obligations referred to in
                                clauses (a) through (r) above; provided that such amendments,
                                modifications, restatements, renewals, increases, supplements, refundings,
                                replacements or refinancings are, in the good faith judgment of the
                                Borrower, no more restrictive in any material respect with respect to such
                                encumbrance and other restrictions, taken as a whole, than those prior to
                                such amendment, modification, restatement, renewal, increase,
                                supplement, refunding, replacement or refinancing;

                                          (t)   existing under, by reason of or with respect to
                                Refinancing Indebtedness; provided that the encumbrances and
                                restrictions contained in the agreements governing that Refinancing
                                Indebtedness are, in the good faith judgment of the Borrower, not
                                materially more restrictive, taken as a whole, than those contained in the
                                agreements governing the Indebtedness being refinanced; and

                                         (u)      applicable law or any applicable rule, regulation or order
                                in any jurisdiction where Indebtedness, Disqualified Stock or Preferred
                                Stock of Foreign Subsidiaries permitted to be incurred pursuant to Section
                                7.02 is incurred.

         Section 7.08     Modification of Terms of Subordinated Indebtedness. The Borrower shall not, nor
shall the Borrower permit any Restricted Subsidiary to, amend, modify or change in any manner materially
adverse to the interests of the Lenders, as determined in good faith by the Borrower (on the basis of such
proposed amendments, modifications or changes taken as a whole), any term or condition of any
Subordinated Indebtedness having an aggregate outstanding principal amount greater than the Threshold
Amount (other than as a result of any Refinancing Indebtedness in respect thereof) without the consent of
the Required Lenders (which consent shall not be unreasonably withheld or delayed); provided, however,
that no amendment, modification or change of any term or condition of any Subordinated Indebtedness
permitted by any subordination provisions set forth in the applicable Subordinated Indebtedness or any
other stand-alone subordination agreement in respect thereof and, in each case consented to by the Required
Lenders shall be deemed to be materially adverse to the interests of the Lenders.

        Section 7.09     Holdings. Holdings will not conduct, transact or otherwise engage in any business
or operations other than the following (and activities incidental thereto):

        (1)     the ownership or acquisition of the Capital Stock (other than Disqualified Stock) of any
other Successor Holdings or the Borrower,



                                                   170
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 454 of 1503



         (2)     the maintenance of its legal existence, including the ability to incur fees, costs and expenses
relating to such maintenance,

       (3)      to the extent applicable, participating in tax, accounting and other administrative matters
as a member of the combined group of Holdings and the Borrower,

        (4)     the performance of its obligations under and in connection with, and payments with respect
to, the Loan Documents, the ABL Loan Documents, the Second Lien Loan Documents and related
documentation in respect of the foregoing and any documents relating to other Indebtedness permitted
under Section 7.02 (including, for the avoidance of doubt, the incurrence of Qualified Holding Company
Debt),

         (5)    any public offering of its common stock or any other issuance or registration of its Capital
Stock for sale or resale not prohibited by this Article VII, including the costs, fees and expenses related
thereto,

        (6)      repurchases of Indebtedness through open market purchases and Dutch auctions (in the
case of Loans, to the extent permitted hereunder),

        (7)      the incurrence of Qualified Holding Company Debt,

        (8)     any transaction that Holdings is permitted to enter into or consummate under this Article
VII and any transaction between or among Holdings and the Borrower or any one or more Restricted
Subsidiaries permitted under this Article VII, including:

                   (a) making any payment(s) or Restricted Payment(s) (i) to the extent otherwise
   permitted under this Section 7.09 and (ii) with any amounts received pursuant to transactions permitted
   under Section 7.05 (or the making of a loan to any Parent Company in lieu of any such payment(s) or
   Restricted Payment(s)) or holding any cash received in connection therewith pending application thereof
   by Holdings,

                    (b) making any Investment to the extent (i) payment therefor is made solely with the
   Capital Stock of Holdings (other than Disqualified Stock), the proceeds of Restricted Payments received
   from the Borrower or proceeds of the issuance of, or contribution in respect of the, Capital Stock (other
   than Disqualified Stock) of Holdings and (ii) any property (including Capital Stock) acquired in
   connection therewith is contributed to the Borrower or a Subsidiary Guarantor (or, if otherwise permitted
   by Section 7.05 or constituting a Permitted Investment, a Restricted Subsidiary) or the Person formed or
   acquired in connection therewith is merged with the Borrower or a Subsidiary Guarantor;

                    (c) guaranteeing the obligations and granting of Liens of the Borrower and its
   Subsidiaries to the extent such obligations are not prohibited hereunder;

                    (d) incurrence of Indebtedness of Holdings representing deferred compensation to
   employees, consultants or independent contractors of Holdings and unsecured Indebtedness consisting
   of promissory notes issued by any Loan Party to future, present or former employees, directors, officers,
   managers, distributors or consultants (or their respective Controlled Investment Affiliates or Immediate
   Family Members) of the Borrower, any Subsidiary or any Parent Company to finance the retirement,
   acquisition, repurchase, purchase or redemption of Capital Stock of Holdings,

                   (e) incurring fees, costs and expenses relating to overhead and general operating
   including professional fees for legal, tax and accounting issues and paying taxes,

                                                     171
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 455 of 1503



                       (f)   providing indemnification to officers and directors and as otherwise permitted in
   this Article VII,

                       (g) activities incidental to the consummation of the Transactions,

                    (h) the making of any loan to any officers or directors contemplated by Section 7.05
   or constituting a Permitted Investment, the making of any investment in the Borrower or any Subsidiary
   Guarantor or, to the extent otherwise allowed under Section 7.05 or constituting a Permitted Investment,
   a Restricted Subsidiary,

                       (i)   making contributions to the capital of its Subsidiaries, or

                       (j)   making Investments in cash and Cash Equivalents.

        (9)      activities incidental to the businesses or activities described in clauses (1) through (8) of
this Section 7.09.

        Section 7.10    Material Intellectual Property. On and after the Closing Date, the Borrower shall
not permit any IP Rights owned by the Borrower and its Restricted Subsidiaries and material to their
business, taken as a whole, to be owned by any Person that is not a Loan Party.

         Section 7.11    Subsidiaries. On and after the Closing Date, the Borrower shall not enter into, nor
shall it permit any of its Restricted Subsidiaries to enter into any transaction, the purpose of which is
primarily to release any Guaranty of the Closing Date Term Loans (or to structure any transaction to avoid
providing a Guaranty of the Closing Date Term Loans by any Restricted Subsidiaries to the extent such
Guaranty would have otherwise been required to be provided pursuant to the Collateral and Guaranty
Requirements), it being understood and agreed that bona fide joint ventures entered into in the ordinary
course of business with Persons other than Affiliates of the Borrower shall be permitted. In addition, neither
the Borrower nor its Restricted Subsidiaries shall transfer any assets (by an Asset Sale or otherwise) to an
Unrestricted Subsidiary after the Closing Date.

        Section 7.12     Minimum Average Liquidity. Solely, for the benefit of the First-Out Loans,
commencing with the last day of the first fiscal quarter following the Closing Date, the Borrower and its
Restricted Subsidiaries shall not permit Average Liquidity in respect of any fiscal quarter to be less than
$40,000,000.

        Section 7.13         Financial Covenant.

         (1)     Solely for the benefit of the First-Out Loans and the First-Out Lenders, commencing with
the fiscal quarter ending February 3, 2024, the Borrower shall not permit the Total Net Leverage Ratio for
the applicable Test Period to exceed the applicable ratio set forth under the heading “Total Net Leverage
Ratio” on the chart below which corresponds to such Test Period:

                       Test Period Ending                              Total Net Leverage Ratio

            February 3, 2024 - November 2, 2024                                 10.00:1.00

              February 1, 2025 - August 1, 2025                                  8.75:1.00

            October 31, 2025 - January 30, 2026                                  8.00:1.00


                                                        172
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 456 of 1503




                 May 1, 2026 and thereafter                                  7.00:1.00


        (2)    Solely for the benefit of the Second-Out Loans and the Second-Out Lenders,
commencing with the fiscal quarter ending February 3, 2024, the Borrower shall not permit the Total Net
Leverage Ratio for the applicable Test Period to exceed the applicable ratio set forth under the heading
“Total Net Leverage Ratio” on the chart below which corresponds to such Test Period:

                    Test Period Ending                             Total Net Leverage Ratio

            February 3, 2024 - November 2, 2024                             11.00:1.00

             February 1, 2025 - August 1, 2025                               9.75:1.00

            October 31, 2025 - January 30, 2026                              9.00:1.00

                 May 1, 2026 and thereafter                                  8.00:1.00


        Section 7.14     Further Priming or Subordination; Anti-Layering.

         (1)      Except as otherwise permitted by this Agreement or the applicable Loan Documents, in
each case, as in effect on the Closing Date, the Borrower and the Subsidiary Guarantors shall not, directly
or indirectly, incur Indebtedness that is (a) secured by a Lien on Collateral that is senior to the Liens on
such Collateral securing the Obligations (except any Indebtedness with respect to which such subordination
is permitted under Section 10.24(c)), (b) contractually prioritized or senior in right of payment (including
by way of “waterfall” or application of proceeds) to any Closing Date Term Loan or (c) is guaranteed by
any Subsidiary of Holdings that is not a Loan Party hereunder, unless, in each case, both (x) the opportunity
to participate in such Indebtedness is offered ratably on substantially the same terms (including, without
limitation, any fees or other benefits offered in connection with such indebtedness) to all Lenders, (y) the
terms of such Indebtedness would not reasonably be expected to preclude any Lender from participating in
such Indebtedness on a pro rata basis on substantially the same terms as any other Lender (without regard
to any individual investment, compliance or other restrictions that any specific Lender may be subject to,
including, without limitation, the capacity to make new money loans of the type, size or terms being offered,
but excluding restrictions as to, or capacity to make, equity investments) and (z) terms of such Indebtedness
have been approved in writing by the Required Lenders.

         (2)     Without the consent of the Required Facility Lenders in respect of the First-Out Loans, the
Borrower and the Subsidiary Guarantors shall not, directly or indirectly, incur Indebtedness that is
contractually subordinated or junior in right of payment (including by way of “waterfall” or application of
proceeds) to any other Indebtedness of such Person unless such Indebtedness is expressly subordinated in
right of payment to the First-Out Loans hereunder to the extent and in the same manner as such Indebtedness
is subordinated to other senior Indebtedness of such Person.

        (3)     Without the consent of the Required Facility Lenders in respect of the Second-Out Loans,
the Borrower and the Subsidiary Guarantors shall not, directly or indirectly, incur Indebtedness that is
contractually subordinated or junior in right of payment (including by way of “waterfall” or application of
proceeds) to any other Indebtedness of such Person unless such Indebtedness is expressly subordinated in
right of payment to the Second-Out Loans hereunder to the extent and in the same manner as such
Indebtedness is subordinated to other senior Indebtedness of such Person.

                                                    173
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 457 of 1503



         (4)    The parties hereto understand and agree that Indebtedness shall not be considered junior in
right of payment solely because it is unsecured or secured by Liens junior in priority to the Liens securing
the Loans.

         Section 7.15     Benefit of Covenants. Notwithstanding anything to the contrary herein, (x) the
terms set forth in Sections 7.12, 7.13(1) and 7.14(2) are made solely for the benefit of the First-Out Loan
Facility and the First-Out Lenders, (y) the terms set forth in Sections 7.13(2) and 7.14(3) are made solely
for the benefit of the Second-Out Loan Facility and the Second-Out Lenders, and (z) the other Lenders and
the Borrower shall not have any rights as a third-party beneficiary of any such provision. For the avoidance
of doubt, any amendment, waiver or consent with respect to such terms to such terms shall require, and
only require, the consent of the Required Facility Lenders with respect to the First-Out Loans or the Second-
Out Loans, as applicable.

                                              ARTICLE VIII

                                     Events of Default and Remedies

         Section 8.01     Events of Default. Subject to the last paragraph hereof, each of the events referred
to in clauses (1) through (11) of this Section 8.01 shall constitute an “Event of Default”:

         (1)     Non-Payment. The Borrower fails to pay (a) when and as required to be paid herein, any
amount of principal of any Loan or (b) within five (5) Business Days after the same becomes due, any
interest on any Loan or any other amount payable hereunder or with respect to any other Loan Document;
or

         (2)     Specific Covenants. The Borrower, any other Loan Party or, in the case of Section 7.09,
Holdings, fails to perform or observe any term, covenant or agreement contained in any of Section 6.03(1)
or 6.05(1) (solely with respect to the Borrower, other than in a transaction permitted under Section 7.03 or
7.04) or Article VII; or

        (3)      Other Defaults. Any Loan Party fails to perform or observe any other covenant or
agreement (not specified in Section 8.01(1) or (2) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for thirty (30) days after receipt by the Borrower of
written notice thereof from the Administrative Agent; or

        (4)      Representations and Warranties. Any representation, warranty, certification or statement
of fact made or deemed made by the Borrower or any Subsidiary Guarantor herein, in any other Loan
Document, or in any document required to be delivered in connection herewith or therewith shall be untrue
in any material respect when made or deemed made; or

          (5)     Cross-Default and Cross-Acceleration. Any Loan Party or any Restricted Subsidiary (a)
fails to make any payment beyond the applicable grace period, if any, whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise, in respect of any Indebtedness (other than
Indebtedness hereunder) having an aggregate outstanding principal amount (individually or in the aggregate
with all other Indebtedness as to which such a failure shall exist) of not less than the Threshold Amount, or
(b) fails to observe or perform any other agreement or condition relating to any such Indebtedness referred
to in the foregoing clause (a), or any other event occurs (other than, with respect to Indebtedness consisting
of Hedging Obligations, termination events or equivalent events pursuant to the terms of such Hedging
Obligations and not as a result of any default thereunder by the Borrower, or any Subsidiary Guarantor or
any Restricted Subsidiary) with respect to such Indebtedness, the effect of which default or other event is
to cause, or to permit the holder or holders of such Indebtedness (or a trustee or agent on behalf of such
                                                    174
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 458 of 1503



holder or holders or beneficiary or beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such Indebtedness to be made, prior to its
stated maturity; provided that (A) such failure is unremedied and is not waived by the holders of such
Indebtedness prior to any termination of the Commitments or acceleration of the Loans pursuant to Section
8.02, (B) this clause (5)(b) shall not apply to any Indebtedness if the sole remedy of the holder thereof in
the event of the nonpayment of such Indebtedness or the non-payment or non-performance of obligations
related thereto is to convert such Indebtedness into Equity Interests (other than Disqualified Stock) and cash
in lieu of fractional shares and (C) this clause (5)(b) shall not apply to secured Indebtedness that becomes
due as a result of the voluntary sale or transfer of the property or assets securing such Indebtedness, if such
sale or transfer is permitted hereunder and under the documents providing for such Indebtedness; provided
further that an ABL Event of Default under Section 8.01 of the ABL Credit Agreement (other than Section
8.01(1) of the ABL Credit Agreement) shall not constitute an Event of Default hereunder unless and until
(I) in the case of an ABL Event of Default under Section 8.01(2)(d) of the ABL Credit Agreement for
failure to comply with the ABL Financial Covenant (after giving effect to all applicable grace periods and
the ability to make Specified Equity Contributions in accordance with the terms of the ABL Credit
Agreement), a majority of the ABL Lenders have actually declared all ABL Obligations to be immediately
due and payable in accordance with the terms of the ABL Credit Agreement and such declaration has not
been rescinded by a majority of the ABL Lenders on or before such date or (II) in the case of all other such
ABL Events of Default the earlier of (1) 60 consecutive calendar days shall have passed since the
occurrence of such ABL Event of Default and (2) the date on which a majority of the ABL Lenders have
actually declared all ABL Obligations to be immediately due and payable in accordance with the terms of
the ABL Credit Agreement and such declaration has not been rescinded by a majority of the ABL Lenders
on or before such date; or

         (6)     Insolvency Proceedings, etc. Holdings, the Borrower, any Loan Party or any Restricted
Subsidiary that is a Significant Subsidiary institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator, administrative receiver or similar
officer is appointed without the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is instituted without the consent of
such Person and continues undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

         (7)     Judgments. There is entered against any Loan Party or any Restricted Subsidiary a final
judgment and order for the payment of money in an aggregate amount exceeding the Threshold Amount
(to the extent not covered by independent third-party insurance as to which the insurer has been notified of
such judgment or order and has not denied coverage thereof) and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a period of sixty (60) calendar
days; or

         (8)     ERISA. (a) An ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan,
(b) the Borrower or any Subsidiary Guarantor or any of their respective ERISA Affiliates fails to pay when
due, after the expiration of any applicable grace period, any installment payment with respect to its
Withdrawal Liability under Section 4201 of ERISA under a Multiemployer Plan, or (c) with respect to a
Foreign Plan a termination, withdrawal or noncompliance with applicable Law or plan terms, except, with
respect to each of the foregoing clauses of this Section 8.01(8), as would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect; or
                                                       175
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 459 of 1503



          (9)      Invalidity of Loan Documents. Any material provision of the Loan Documents, taken as a
whole, at any time after its execution and delivery and for any reason, other than (a) as expressly permitted
by any Loan Documents (including as a result of a transaction permitted under Section 7.03 or 7.04), (b) as
a result of acts or omissions by an Agent (it being understood that the foregoing exception shall not impose
any obligations on any Agent exculpated under Article IX) or any Lender or (c) due to the satisfaction in
full of the Termination Conditions, ceases to be in full force and effect; or any Loan Party contests in writing
the validity or enforceability of the Loan Documents, taken as a whole (other than as a result of the
satisfaction of the Termination Conditions), or any Loan Party denies in writing that it has any or further
liability or obligation under the Loan Documents, taken as a whole (other than as a result of the satisfaction
of the Termination Conditions), or purports in writing to revoke or rescind the Loan Documents, taken as
a whole, prior to the satisfaction of the Termination Conditions; or

         (10)     Collateral Documents. Any Collateral Document with respect to a material portion of the
Collateral after delivery thereof pursuant to Section 4.01, 6.11 or 6.13 for any reason (other than pursuant
to the terms hereof or thereof including as a result of a transaction not prohibited under this Agreement)
ceases to create, a valid and perfected Lien with the priority required by the Applicable Intercreditor
Agreement (or other security purported to be created on the applicable Collateral) on and security interest
in any material portion of the Collateral purported to be covered thereby, subject to Liens permitted under
Section 7.01, except to the extent that any such loss of perfection or priority is not required pursuant to the
Collateral and Guarantee Requirement or results from the failure of the Administrative Agent or the
Collateral Agent to maintain possession of Collateral actually delivered to it and pledged under the
Collateral Documents or to file Uniform Commercial Code amendments relating to a Loan Party’s change
of name or jurisdiction of formation (solely to the extent that the Borrower provides the Collateral Agent
written notice thereof in accordance with the Security Agreement, and the Collateral Agent and the
Borrower have agreed that the Collateral Agent will be responsible for filing such amendments) and
continuation statements or to take any other action primarily within its control with respect to the Collateral
and except as to Collateral consisting of Real Property to the extent that such losses are covered by a
lender’s title insurance policy and such insurer has not denied coverage (it being understood that the
foregoing exception shall not impose any obligations on any Agent exculpated under Article IX); or

        (11)     Change of Control. There occurs any Change of Control.

         Notwithstanding anything set forth above, (a) a breach of Sections 7.12, 7.13(1) or 7.14(2) shall
not constitute a Default or Event of Default with respect to any other Term Loans hereunder unless and
until the First-Out Loans have been accelerated by the Required Facility Lenders in respect of the First-Out
Loans (and such acceleration shall not have been rescinded by such Required Facility Lenders) and (b) a
breach of Sections 7.13(2) or 7.14(3) shall not constitute a Default or Event of Default with respect to any
other Term Loans hereunder unless and until the Second-Out Loans have been accelerated by the Required
Facility Lenders in respect of the Second-Out Loans (and such acceleration shall not have been rescinded
by such Required Facility Lenders).

         Section 8.02    Remedies upon Event of Default. If any Event of Default occurs and is continuing,
the Administrative Agent may with the consent of the Required Lenders and shall, at the request of the
Required Lenders (or (a) with respect to an Event of Default resulting from a breach of Sections 7.12,
7.13(1) or 7.14(2), at the request of the Required Facility Lenders in respect of the First-Out Loans, take
such actions with respect to the First-Out Loans, and (b) with respect to an Event of Default resulting from
a breach of Sections 7.13(2) or 7.14(3), at the request of the Required Facility Lenders in respect of the
Second-Out Loans, take such actions with respect to the Second-Out Loans), take any or all of the following
actions:


                                                     176
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 460 of 1503



         (1)     declare the Commitments of each Lender to be terminated, whereupon such Commitments
will be terminated;

        (2)     declare the unpaid principal amount of all outstanding Loans, all interest accrued and
unpaid thereon, and all other amounts owing or payable under any Loan Document to be immediately due
and payable, without presentment, demand, protest or other notice of any kind, all of which are hereby
expressly waived by the Borrower; and

       (3)      exercise on behalf of itself and the Lenders all rights and remedies available to it and the
Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for relief, with respect to the
Borrower under Title 11 of the United States Code entitled “Bankruptcy,” as now or hereafter in effect, or
any successor thereto (the “Bankruptcy Code ”), the Commitments of each Lender will automatically
terminate and the unpaid principal amount of all outstanding Loans and all interest and other amounts as
aforesaid will automatically become due and payable without further act of the Administrative Agent or
any Lender.

        Section 8.03     Application of Funds.

         (1)      Subject to the Applicable Intercreditor Agreements then in effect and except as otherwise
expressly provided in this Agreement (as in effect on the Closing Date), including the Intercreditor
Provisions, other than with respect to any proceeds of, and distributions on or payments in respect of or
arising out of the Collateral or proceeds of the Collateral which shall be applied in accordance with Section
8.03(2), any amounts collected or received on account of the Obligations, whether by the Administrative
Agent, the Collateral Agent, any other Agent or any Lender, whether arising from setoff or otherwise
(including any payment pursuant to any Applicable Intercreditor Agreement), and whether or not an Event
of Default shall have occurred and is continuing, and including any payment or distribution or other
amounts received on account of the Obligations (other than any payment, distribution or other amount
received on account of the Collateral or proceeds of the Collateral which shall be applied in accordance
with Section 8.03(2)) in a proceeding under any Debtor Relief Law, in each case, whether in the form of
cash or non-cash assets, will be applied by the Administrative Agent in the following order:

                        First, to payment of that portion of the Obligations constituting fees, indemnities,
                 expenses and other amounts (other than principal and interest, but including Attorney
                 Costs payable under Sections 10.04 and 10.05 and amounts payable under Article III)
                 payable to each Agent in its capacity as such;

                         Second, to payment of that portion of the Obligations constituting fees, indemnities
                 and other amounts (other than principal and interest, but including Attorney Costs payable
                 under Sections 10.04 and 10.05 and amounts payable under Article III), whether incurred
                 prior to, upon or following commencement of a proceeding under any Debtor Relief Law,
                 payable to the Second Amendment Exchanging Lenders and the Second Amendment
                 Lenders in connection with any action, litigation or other dispute or proceeding related to
                 the Transactions (including, without limitation, any action, litigation or other dispute or
                 proceeding related to any temporary restraining order, preliminary injunction or any
                 similar request for relief), ratably among them in proportion to the amounts described in
                 this clause Second payable to them;

                       Third, to payment of that portion of the Obligations constituting accrued and
                 unpaid interest on the Term Loans, whether incurred prior to, upon or following
                                                    177
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 461 of 1503



                  commencement of a proceeding under any Debtor Relief Law, ratably among the Term
                  Lenders in proportion to the respective amounts described in this clause Third payable to
                  them;

                         Fourth, to payment of that portion of the Obligations constituting unpaid principal
                  of the Term Loans, the other Obligations under Secured Hedge Agreements and Cash
                  Management Obligations, in each case, whether incurred prior to, upon or following
                  commencement of a proceeding under any Debtor Relief Law, ratably among the Term
                  Lenders and other applicable Secured Parties in proportion to the respective amounts
                  described in this clause Fourth held by them;

                         Fifth, to the payment of all Obligations constituting the Prepayment Premium
                  and/or Make-whole Amount in respect of the applicable Term Loans that is due and
                  payable, whether incurred prior to, upon or following commencement of a proceeding
                  under any Debtor Relief Law, to the applicable Term Lenders in proportion to the
                  respective amounts described in this clause Fifth held by them;

                         Sixth, to the payment of all other Obligations of the Loan Parties in respect of the
                 Term Loans that are due and payable to the Administrative Agent or the applicable Term
                 Lenders on such date, whether incurred prior to, upon or following commencement of a
                 proceeding under any Debtor Relief Law, ratably based upon the respective aggregate
                 amounts of all such Obligations owing to the Administrative Agent and such Term Lenders
                 on such date; and

                       Last, the balance, if any, after all of the Obligations have been paid in full, to the
                 Borrower or as otherwise required by Law.

          (2)     Subject to the Applicable Intercreditor Agreements then in effect and except as otherwise
expressly provided in this Agreement (as in effect on the Closing Date), including the Intercreditor
Provisions, any amounts collected or received on account of the Obligations from proceeds of, and
distributions on or payments in respect of or arising out of the Collateral, whether by the Administrative
Agent, the Collateral Agent, any other Agent or any Lender, whether arising from setoff or otherwise
(including any payment pursuant to any Applicable Intercreditor Agreement), and whether or not an Event
of Default shall have occurred and is continuing, and including any payment (including, without limitation,
any adequate protection payment and any payment from the proceeds of a sale of the Collateral or proceeds
of the Collateral under Section 363 of the Bankruptcy Code or pursuant to a plan of reorganization or
liquidation) or distribution (including, without limitation, any distribution in respect of secured claims under
a plan of reorganization or liquidation or any distribution pursuant to Section 726 of the Bankruptcy Code)
or other amounts received on account of the Collateral or proceeds of the Collateral in a proceeding under
any Debtor Relief Law, in each case, whether in the form of cash or non-cash assets, will be applied by the
Administrative Agent in the following order:

                         First, to payment of that portion of the Obligations constituting fees, indemnities,
                  expenses and other amounts (other than principal and interest, but including Attorney
                  Costs payable under Sections 10.04 and 10.05 and amounts payable under Article III)
                  payable to each Agent in its capacity as such;

                          Second, to payment of that portion of the Obligations constituting fees, indemnities
                  and other amounts (other than principal and interest, but including Attorney Costs payable
                  under Sections 10.04 and 10.05 and amounts payable under Article III), whether incurred
                  prior to, upon or following commencement of a proceeding under any Debtor Relief Law,
                                                     178
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 462 of 1503



        payable to the Second Amendment Exchanging Lenders and the Second Amendment
        Lenders in connection with any action, litigation or other dispute or proceeding related to
        the Transactions (including, without limitation, any action, litigation or other dispute or
        proceeding related to any temporary restraining order, preliminary injunction or any
        similar request for relief), ratably among them in proportion to the amounts described in
        this clause Second payable to them;

               Third, to payment of that portion of the Obligations constituting accrued and
        unpaid interest on the First-Out Loans, whether incurred prior to, upon or following
        commencement of a proceeding under any Debtor Relief Law, ratably among the First-
        Out Lenders in proportion to the respective amounts described in this clause Third payable
        to them;

                Fourth, to payment of that portion of the Obligations constituting unpaid principal
        of the First-Out Loans, the other Obligations under Secured Hedge Agreements and Cash
        Management Obligations, in each case, whether incurred prior to, upon or following
        commencement of a proceeding under any Debtor Relief Law, ratably among the First-
        Out Lenders and other applicable Secured Parties in proportion to the respective amounts
        described in this clause Fourth held by them;

                Fifth, to the payment of all Obligations constituting the Prepayment Premium in
        respect of the First-Out Loans that is due and payable, whether incurred prior to, upon or
        following commencement of a proceeding under any Debtor Relief Law, to the applicable
        First-Out Lenders in proportion to the respective amounts described in this clause Fifth
        held by them;

               Sixth, to the payment of all other Obligations of the Loan Parties in respect of the
       First-Out Loans that are due and payable to the Administrative Agent or the applicable
       First-Out Lenders on such date, whether incurred prior to, upon or following
       commencement of a proceeding under any Debtor Relief Law, ratably based upon the
       respective aggregate amounts of all such Obligations owing to the Administrative Agent
       and such First-Out Lenders on such date;

               Seventh, to payment of that portion of the Obligations constituting accrued and
        unpaid interest on the Second-Out Loans, whether incurred prior to, upon or following
        commencement of a proceeding under any Debtor Relief Law, ratably among the Second-
        Out Lenders in proportion to the respective amounts described in this clause Seventh
        payable to them;

                Eighth, to payment of that portion of the Obligations constituting unpaid principal
        of the Second-Out Loans, whether incurred prior to, upon or following commencement of
        a proceeding under any Debtor Relief Law, ratably among the Second-Out Lenders in
        proportion to the respective amounts described in this clause Eighth held by them;

                Ninth, to the payment of all Obligations constituting the Make-whole Amount in
        respect of the Second-Out Loans that is due and payable, whether incurred prior to, upon
        or following commencement of a proceeding under any Debtor Relief Law, to the
        applicable Second-Out Lenders in proportion to the respective amounts described in this
        clause Ninth held by them;



                                          179
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 463 of 1503



                         Tenth, to the payment of all other Obligations of the Loan Parties in respect of the
                 Second-Out Loans that are due and payable to the Administrative Agent or the applicable
                 Second-Out Lenders on such date, whether incurred prior to, upon or following
                 commencement of a proceeding under any Debtor Relief Law, ratably based upon the
                 respective aggregate amounts of all such Obligations owing to the Administrative Agent
                 and such Second-Out Lenders on such date; and

                       Last, the balance, if any, after all of the Obligations have been paid in full, to the
                 Borrower or as otherwise required by Law.

For the avoidance of doubt, the Loan Parties, the Administrative Agent and the Lenders agree and
acknowledge that the provisions set forth in this Section 8.03 and the Intercreditor Provisions constitute a
“subordination agreement” as such term is contemplated by, and utilized in, Section 510(a) of the
Bankruptcy Code, and, as such, it is their intention that this Section 8.03 and the Intercreditor Provisions
would be enforceable for all purposes in any proceeding under any Debtor Relief Law relating to a Loan
Party.

                                               ARTICLE IX

                                Administrative Agent and Other Agents

        Section 9.01     Appointment and Authorization of the Administrative Agent.

         (1)     Each Lender hereby irrevocably appoints Alter Domus (US) LLC, to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article IX (other than Sections 9.11, 9.12 and 9.16) are solely for the benefit
of the Agents and the Lenders, and the Borrower and the other Loan Parties shall not have rights as a third-
party beneficiary of any such provision.

         (2)      Each of the Secured Parties (including in its capacities as a Lender, a Hedge Bank, and/or
Cash Management Bank) hereby irrevocably appoints and authorizes the Collateral Agent to act as the
agent of (and to hold any security interest created by the Collateral Documents for and on behalf of or in
trust for) such Secured Party for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. The Collateral Agent (and any co-agents, sub-agents
and attorneys-in-fact appointed by the Collateral Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the Collateral Documents, or
for exercising any rights and remedies thereunder at the direction of the Collateral Agent), shall be entitled
to the benefits of all provisions of this Article IX and Article X (including Sections 9.08, 10.04 and 10.05),
and all other rights, privileges, protections, immunities, and indemnities granted to the Administrative
Agent and Collateral Agent under this Agreement and the other Loan Documents. Without limiting the
generality of the foregoing, the Lenders, and by accepting the benefits of the Collateral Documents, any
other Secured Parties, hereby expressly authorize the Collateral Agent to (i) execute any and all documents
(including releases and subordination agreements) with respect to the Collateral (including any amendment,
supplement, modification or joinder with respect thereto) and the rights of the Secured Parties with respect
thereto (including any Applicable Intercreditor Agreement), as contemplated by and in accordance with the
provisions of this Agreement and the Collateral Documents and acknowledge and agree that any such action
by the Collateral Agent shall bind the Secured Parties and (ii) negotiate, enforce or settle any claim, action

                                                     180
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 464 of 1503



or proceeding affecting the Secured Parties in their capacity as such, at the direction of the Required
Lenders, which negotiation, enforcement or settlement will be binding upon each Secured Party.

         Section 9.02    Rights as a Lender. Any Lender that is also serving as an Agent (including as
Administrative Agent or Collateral Agent) hereunder shall have the same rights and powers in its capacity
as a Lender as any other Lender and may exercise the same as though it were not an Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the context otherwise requires,
include each Lender (if any) serving as an Agent hereunder in its individual capacity. Any such Person
serving as an Agent and its Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not an Agent hereunder and without any duty
to account therefor to the Lenders. The Lenders acknowledge that, pursuant to such activities, any Agent
or its Affiliates may receive information regarding any Loan Party or any of its Affiliates (including
information that may be subject to confidentiality obligations in favor of such Loan Party or such Affiliate)
and acknowledge that no Agent shall be under any obligation to provide such information to them.

         Section 9.03    Exculpatory Provisions. The Agents and the Ad Hoc Group of Term Lenders shall
not have any duties, obligations or responsibilities except those expressly set forth in this Agreement and
in the other Loan Documents. Without limiting the generality of the foregoing, an Agent (including the
Administrative Agent and Collateral Agent) and the Ad Hoc Group of Term Lenders:

        (1)      shall not be subject to any fiduciary or other implied duties or obligations, regardless of
whether a Default or Event of Default has occurred and is continuing and without limiting the generality of
the foregoing, the use of the term “agent” or “ad hoc group” herein and in the other Loan Documents with
reference to any Agent or the Ad Hoc Group of Term Lenders is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any applicable Law and instead,
such term is used merely as a matter of market custom, and is intended to create or reflect only an
administrative or representative relationship between independent contracting parties;

           (2)     shall not have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or by the other Loan
Documents that such Agent is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for herein or in the other Loan
Documents or as such Agent shall believe in good faith shall be necessary), provided that no Agent shall
be required to take any action that, in its opinion or the opinion of its counsel, may (i) expose such Agent
to liability or that is contrary to any Loan Document or applicable law or (ii) be in violation of the automatic
stay under any requirement of Law relating to bankruptcy, insolvency, reorganization, or relief of debtors;
provided, further, that if such Agent so requests, it shall first be indemnified and provided with adequate
security to its sole satisfaction (including reasonable advances as may be requested by such Agent) by the
Lenders against any and all liability and expense that may be incurred by it by reason of taking or continuing
to take any such directed action; provided, further, that such Agent may seek clarification or further
direction from the Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents or as such Agent shall believe in good faith
shall be necessary) prior to taking any such directed action and may refrain from acting until such
clarification or further direction has been provided; and

         (3)     shall not, except as expressly set forth herein and in the other Loan Documents, have any
duty to disclose, and shall not be liable for the failure to disclose, any information relating to the Borrower,
the Loan Parties, or any of their Affiliates that is communicated to or obtained by any Person serving as an
Agent-Related Person, the Ad Hoc Group of Term Lenders or any of their Affiliates in any capacity.

                                                     181
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 465 of 1503



         No Agent-Related Person shall be liable for any action taken or not taken by it (i) with the consent
or at the request of the Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as an Agent shall believe in good faith shall be necessary) (and such consent or request and
such action or action not taken pursuant thereto shall be binding upon all the Lenders) or (ii) in the absence
of its own gross negligence or willful misconduct as determined by the final and non-appealable judgment
of a court of competent jurisdiction (which shall not include any action taken or omitted to be taken in
accordance with clause (i), for which such Agent-Related Person shall have no liability), in connection with
its duties expressly set forth herein. No Agent shall be deemed to have knowledge of any Default or Event
of Default unless and until written notice describing such Default or Event of Default and stating that such
notice is a “notice of default” is given to such Agent by the Borrower or a Lender.

          No Agent-Related Person shall be responsible or liable for or have any duty to ascertain or inquire
into or monitor (i) any recital, statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set forth herein or therein, the
use of proceeds of the Loans or the occurrence of any Default or Event of Default, (iv) the execution,
validity, enforceability, effectiveness, genuineness, collectability or sufficiency of this Agreement, any
other Loan Document or any other agreement, instrument or document, or the creation, preservation,
perfection, maintenance or continuation of perfection, or priority of any Lien purported to be created by the
Collateral Documents, (v) the value or the sufficiency of any Collateral, (vi) whether the Collateral exists,
is owned by any Loan Party, is cared for, protected, or insured or has been encumbered, or meets the
eligibility criteria applicable in respect thereof, (vii) the satisfaction of any condition set forth in Article IV
or elsewhere herein, other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent, or the inspection of the properties, books or records of any Loan Party or any
Affiliate thereof or (viii) the financial condition or business affairs of any Loan Party or any other Person
liable for the payment of any Obligations. The duties of each Agent shall be mechanical and administrative
in nature; no Agent-Related Person shall have by reason of this Agreement or any other Loan Document a
fiduciary, principal-agency, or trustee relationship in respect of any Lender, any other Secured Party or the
holder of any Term Note; and nothing in this Agreement or in any other Loan Document, expressed or
implied, is intended to or shall be so construed as to impose upon any Agent-Related Person any duties or
obligations in respect of this Agreement or any other Loan Document except as expressly set forth herein
or therein.

          Nothing herein or in any other Loan Document shall require any Agent-Related Person to expend
or risk its own funds or otherwise incur any financial liability in the performance of any duties or in the
exercise of any rights or powers hereunder. No Agent shall be responsible or liable for any failure or delay
in the performance of its obligations hereunder or under any other Loan Document, in each case, arising
out of or caused, directly or indirectly, by circumstances beyond its control, including without limitation,
any act or provision of any present or future law or regulation or Governmental Authority; acts of God;
earthquakes; fires; floods; wars; terrorism; civil or military disturbances; sabotage; epidemics; pandemics;
riots; interruptions, loss or malfunctions of utilities, computer (hardware or software) or communications
service; accidents; labor disputes; acts of civil or military authority or governmental actions; or the
unavailability of the Federal Reserve Bank wire or telex or other wire or communication facility.

        For the avoidance of doubt, and without limiting the other protections set forth in this Article IX,
with respect to any determination, designation, or judgment to be made by any Agent herein or in the other
Loan Documents, such Agent shall be entitled to request that the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as such Agent shall believe in good faith shall be
necessary) make or confirm such determination, designation, or judgment.

                                                       182
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 466 of 1503



         Notwithstanding any other provision of this Agreement or any provision of any other Loan
Document, the Ad Hoc Group of Term Lenders is named as such for recognition purposes only, and in its
capacity as such shall have no powers, duties, responsibilities or liabilities with respect to this Agreement
or the other Loan Documents or the transactions contemplated hereby and thereby; it being understood and
agreed that the Ad Hoc Group of Term Lenders shall be entitled to all indemnification and reimbursement
rights in favor of the Administrative Agent as, and to the extent, provided for under Section 10.05. Without
limitation of the foregoing, the Ad Hoc Group of Term Lenders shall not, solely by reason of this Agreement
or any other Loan Documents, have any fiduciary relationship in respect of any Lender or any other Person.

         Section 9.04     Lack of Reliance on the Agents. Independently and without reliance upon any
Agent-Related Person, each Lender, each other Secured Party, and the holder of each Term Note, to the
extent it deems appropriate, has made and shall continue to make (i) its own independent investigation of
the financial condition and affairs of Holdings, the Borrower and the Restricted Subsidiaries in connection
with the making and the continuance of the Loans and the taking or not taking of any action in connection
herewith and (ii) its own appraisal of the creditworthiness of Holdings, the Borrower and the Restricted
Subsidiaries and, except as expressly provided in this Agreement, the Administrative Agent shall not have
any duty or responsibility, either initially or on a continuing basis, to provide any Lender, any other Secured
Party, or the holder of any Term Note with any credit or other information with respect thereto, whether
coming into its possession before the making of the Loans or at any time or times thereafter. No Agent-
Related Person shall be responsible to any Lender, any other Secured Party, or the holder of any Term Note
for any recitals, statements, information, representations or warranties herein or in any document, certificate
or other writing delivered in connection herewith or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectability, priority or sufficiency of this Agreement or any other Loan
Document, or the financial condition of the Holdings, the Borrower or any of the Restricted Subsidiaries or
be required to make any inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement or any other Loan Document, or the financial condition of
Holdings, the Borrower or any of the Restricted Subsidiaries or the existence or possible existence of any
Default or Event of Default. Each Lender, each other Secured Party, and the holder of each Term Note
acknowledges that no Agent-Related Person has made any representation or warranty to it, and that no act
by any Agent-Related Person hereinafter taken shall be deemed to constitute any representation or warranty
by any Agent-Related Person to it. Each Lender, each other Secured Party, and the holder of each Term
Note agrees that it will not assert any claim against any Agent-Related Person based on an alleged breach
of fiduciary duty by any Agent in connection with this Agreement, the other Loan Documents, or the
transactions contemplated hereby.

         Section 9.05    Certain Rights of the Agents. If any Agent requests instructions from the Required
Lenders (or such greater percentage of Lenders required or as such Agent shall believe in good faith shall
be required) with respect to any determination, designation, judgment, act or action (including failure to
act) in connection with this Agreement or any other Loan Document, such Agent shall be entitled to refrain
from such determination, designation, judgment, act or taking such action unless and until such Agent shall
have received instructions from the Required Lenders (or such greater percentage of Lenders required or as
such Agent shall believe in good faith shall be required); and such Agent shall not incur liability to any
Lender or other Secured Party by reason of so refraining. Without limiting the foregoing, neither any
Lender, any other Secured Party, nor the holder of any Term Note shall have any right of action whatsoever
against any Agent as a result of such Agent acting or refraining from acting hereunder or under any other
Loan Document in accordance with the instructions of the Required Lenders (or such greater percentage of
Lenders required or as such Agent shall believe in good faith shall be required).

         Section 9.06      Reliance by the Agents. Each Agent shall be entitled to rely upon, shall not incur
any liability for and shall be fully protected in relying upon, any note, resolution, notice, statement,
certificate, facsimile, order, consent, request, instrument, letter, document or other writing (including any
                                                     183
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 467 of 1503



electronic message, Internet or intranet website posting or other distribution) believed by it in good faith to
be genuine and to have been signed, sent or otherwise authenticated by the proper Person. Each Agent also
may rely upon any statement made to it orally or by telephone and believed by it in good faith to have been
made by the proper Person, and shall not incur any liability for relying thereon. Each Agent also may rely,
with respect to all legal matters pertaining to this Agreement and any other Loan Document and its duties
hereunder and thereunder, upon advice of counsel selected by such Agent. In determining compliance with
any condition hereunder to the making of a Loan, that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory to such Lender unless
the Administrative Agent shall have received notice to the contrary from such Lender prior to the making
of such Loan. Each Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or experts.

         Section 9.07       Delegation of Duties. Each Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Documents by or through any one or more
co-agents, sub-agents and attorneys-in-fact appointed by such Agent. Each Agent and any such co-agents,
sub-agents and attorneys-in-fact may perform any and all of its duties and exercise its rights and powers by
or through their respective Agent-Related Persons. All provisions of this Article IX and Article X (including
Sections 9.08, 10.04 and 10.05) and all other rights, privileges, protections, immunities, and indemnities
granted to such Agent hereunder and under the other Loan Documents shall apply to any such co-agent,
sub-agent and attorney-in-fact and to the Agent-Related Persons of such Agent and any such co-agent, sub-
agent and attorney-in-fact, and shall apply to their respective activities in connection with the syndication
of the credit facilities provided for herein as well as activities as such Agent. No Agent shall be responsible
for the negligence or misconduct of any such co-agents, sub-agents and attorneys-in-fact except to the
extent that a court of competent jurisdiction determines in a final and non-appealable judgment that such
Agent acted with gross negligence or willful misconduct in the selection of such co-agents, sub-agents and
attorneys-in-fact.

         Section 9.08     Indemnification. Whether or not the transactions contemplated hereby are
consummated, to the extent any Agent or any other Agent-Related Person (solely to the extent any such
other Agent-Related Person was performing services on behalf of such Agent) is not reimbursed and
indemnified by the Borrower, the Lenders will reimburse and indemnify such Agent or any other Agent-
Related Person (solely to the extent any such other Agent-Related Person was performing services on behalf
of such Agent) in proportion to their respective “percentage” as used in determining the Required Lenders
for and against any and all liabilities, obligations, losses, damages, penalties, claims, actions, judgments,
costs, expenses or disbursements of whatsoever kind or nature which may be imposed on, asserted against
or incurred by such Agent or any other Agent-Related Person (solely to the extent any such other Agent-
Related Person was performing services on behalf of such Agent) in performing its duties hereunder or
under any other Loan Document or in any way relating to or arising out of this Agreement or any other
Loan Document; provided that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, suits, costs, expenses or disbursements resulting
from such Agent’s or any other Agent-Related Person’s gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable decision). In the case of any
investigation, litigation or proceeding giving rise to any Indemnified Liabilities, this Section 9.08 applies
whether any such investigation, litigation or proceeding is brought by any Lender or any other Person.
Without limitation of the foregoing, each Lender shall reimburse each Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including Attorney Costs) incurred by such Agent in
connection with the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of, or legal advice in respect
of rights or responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that such Agent is not reimbursed for such expenses by
                                                     184
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 468 of 1503



or on behalf of the Borrower, provided that such reimbursement by the Lenders shall not affect the
Borrower’s continuing reimbursement obligations with respect thereto, provided further that the failure of
any Lender to indemnify or reimburse such Agent shall not relieve any other Lender of its obligation in
respect thereof.

         Section 9.09     The Administrative Agent in Its Individual Capacity. If the Administrative Agent
is a Lender, the Administrative Agent shall have the rights and powers specified herein for a “Lender” and
may exercise the same rights and powers as though it were not performing the duties specified herein; and
the term “Lender,” “Required Lenders” or any similar terms shall, unless the context clearly indicates
otherwise, include the Administrative Agent in its individual capacity. The Administrative Agent and its
Affiliates may accept deposits from, lend money to, and generally engage in any kind of banking,
investment banking, trust or other business with, or provide debt financing, equity capital or other services
(including financial advisory services) to any Loan Party or any Affiliate of any Loan Party (or any Person
engaged in a similar business with any Loan Party or any Affiliate thereof) as if they were not performing
the duties specified herein, and may accept fees and other consideration from any Loan Party or any
Affiliate of any Loan Party for services in connection with this Agreement and otherwise without having
to account for the same to the Lenders. The Lenders and the other Secured Parties acknowledge that,
pursuant to such activities, an Agent-Related Person may receive information regarding any Loan Party or
any of its Affiliates (including information that may be subject to confidentiality obligations in favor of
such Loan Party or such Affiliate) and acknowledge that no Agent-Related Person shall be under any
obligation to provide such information to them.

        Section 9.10     [Reserved].

        Section 9.11     Resignation by the Administrative Agent and the Collateral Agent. Each of the
Administrative Agent and Collateral Agent may resign from the performance of all its respective functions
and duties hereunder or under the other Loan Documents at any time by giving 30 days prior written notice
to the Lenders and the Borrower. If the Administrative Agent is in material breach of its obligations
hereunder as Administrative Agent, then the Administrative Agent may be removed as the Administrative
Agent at the reasonable request of the Required Lenders. If the Administrative Agent is a Defaulting Lender,
the Borrower may remove the Defaulting Lender from such role upon 15 days prior written notice to the
Lenders. Such resignation or removal shall take effect upon the appointment of a successor Administrative
Agent or Collateral Agent as provided below.

         Upon any such notice of resignation by, or notice of removal of, the Administrative Agent or
Collateral Agent, the Required Lenders shall appoint a successor Administrative Agent or Collateral Agent,
as applicable, who shall be a commercial bank or trust company reasonably acceptable to the Borrower,
which acceptance shall not be unreasonably withheld or delayed (provided that the Borrower’s approval
shall not be required if an Event of Default under Section 8.01(1) or, solely with respect to the Borrower,
Section 8.01(6) has occurred and is continuing).

         If a successor Administrative Agent or Collateral Agent shall not have been so appointed within
such 30 day period, such Agent, with the consent of the Borrower (which consent shall not be unreasonably
withheld or delayed, provided that the Borrower’s consent shall not be required if an Event of Default under
Section 8.01(1) or, solely with respect to the Borrower, Section 8.01(6) has occurred and is continuing),
shall then appoint a successor Administrative Agent or Collateral Agent, as applicable, who shall serve in
such capacity until such time, if any, as the Required Lenders appoint a successor as provided above.

        If no successor Administrative Agent or Collateral Agent has been appointed pursuant to the
foregoing by the 30th day after the date such notice of resignation was given by such Agent or such notice
of removal was given by the Required Lenders or the Borrower, as applicable, such Agent’s resignation
                                                    185
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 469 of 1503



shall nonetheless become effective and the Required Lenders shall thereafter perform all the duties of such
Agent hereunder or under any other Loan Document until such time, if any, as the Required Lenders appoint
a successor Administrative Agent or Collateral Agent as provided above. The retiring Agent shall be
discharged from its duties and obligations hereunder and under the other Loan Documents (except that in
the case of any collateral security held by the Collateral Agent on behalf of the Secured Parties under any
of the Loan Documents, the retiring Collateral Agent shall continue to hold such collateral security until
such time as a successor Collateral Agent is appointed) and all payments, communications and
determinations provided to be made by, to or through such Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor Agent as provided for above in this
Section 9.11.

         Upon the acceptance of a successor’s appointment as Administrative Agent or Collateral Agent
hereunder, such successor shall succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Agent, and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already discharged therefrom as provided
above in this Section 9.11).

         The fees payable by the Borrower to a successor Administrative Agent or Collateral Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s or Collateral Agent’s resignation hereunder and under
the other Loan Documents, the provisions of this Article IX and Sections 10.04 and 10.05 and all other
rights, privileges, protections, immunities, and indemnities granted to the Administrative Agent and the
Collateral Agent hereunder and the other Loan Documents shall continue in effect for the benefit of such
retiring Agent, its co-agents, sub-agents and attorneys-in-fact and their respective Agent-Related Persons
in respect of any actions taken or omitted to be taken by any of them while the retiring Agent was acting as
an Agent.

       Upon a resignation of the Administrative Agent pursuant to this Section 9.11, the Administrative
Agent shall continue to be subject to Section 10.09.

         Section 9.12    Collateral Matters. Each Secured Party (including in its capacities as a Cash
Management Bank and a Hedge Bank) irrevocably authorizes and directs the Collateral Agent to take the
actions to be taken by them as set forth in Section 7.04 and 10.24.

         Each Lender hereby agrees, each other Secured Party (by accepting the benefits of the Security
Documents) and each holder of any Term Note (by the acceptance thereof) will be deemed to agree, that,
except as otherwise set forth herein, any action taken by the Required Lenders (or such greater percentage
of Lenders required) in accordance with the provisions of this Agreement or the Collateral Documents, and
the exercise by the Required Lenders (or such greater percentage of Lenders required) of the powers set
forth herein or therein, together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. The Collateral Agent is hereby authorized on behalf of all
of the Lenders, without the necessity of any notice to or further consent from any Lender, from time to time
prior to an Event of Default, to take any action with respect to any Collateral or Collateral Documents which
may be necessary to perfect and maintain perfected the security interest in and liens upon the Collateral
granted pursuant to the Collateral Documents.

          Upon request by any Agent at any time, the Lenders will confirm in writing such Agent’s authority
to release particular types or items of Collateral pursuant to this Section 9.12. In each case as specified in
this Section 9.12, the applicable Agent will (and each Lender irrevocably authorizes the applicable Agent
to), at the Borrower’s expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release or subordination of such item of Collateral from
                                                     186
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 470 of 1503



the assignment and security interest granted under the Collateral Documents, or to evidence the release of
such Guarantor from its obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents, this Section 9.12, and Section 10.24.

        The Collateral Agent shall have no obligation whatsoever to the Lenders or to any other Person to
assure that the Collateral exists or is owned by any Loan Party or is cared for, protected or insured or that
the Liens granted to the Collateral Agent herein or pursuant hereto have been properly or sufficiently or
lawfully created, perfected, maintained, protected or enforced or are entitled to any particular priority, or to
exercise or to continue exercising at all or in any manner or under any duty of care, disclosure or fidelity
any of the rights, authorities and powers granted or available to the Collateral Agent in this Section 9.12,
Section 10.24 or in any of the Collateral Documents.

        Section 9.13     [Reserved].

        Section 9.14     Administrative Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the Administrative Agent shall
have made any demand on the Borrower) shall be entitled and empowered (but not obligated), by
intervention in such proceeding or otherwise:

                   (a) to file and prove a claim for the whole amount of the principal and interest owing
   and unpaid in respect of the Loans and all other Obligations that are owing and unpaid and to file such
   other documents as may be necessary or advisable in order to have the claims of the Lenders and the
   Agents (including any claim for the reasonable compensation, expenses, disbursements and advances of
   the Lenders and the Agent-Related Persons and all other amounts due the Lenders and the Agent-Related
   Parties under Sections 2.09, 3.01, 10.04, and 10.05) allowed in such judicial proceeding; and

                   (b) to collect and receive any monies or other property payable or deliverable on any
   such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or other similar official in any such
judicial proceeding is hereby authorized by each Lender and each other Secured Party to make such
payments to the Administrative Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders or the other Secured Parties, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements and advances of the
Agents and their Agent-Related Persons, and any other amounts due the Agents and their Agent-Related
Persons under the Loan Documents (including all amounts due under Sections 2.09, 3.01, 10.04, and 10.05).

        Nothing contained herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

        Section 9.15     Appointment of Supplemental Agents.

          (1)    It is the purpose of this Agreement and the other Loan Documents that there shall be no
violation of any Law of any jurisdiction denying or restricting the right of banking corporations or
associations to transact business as agent or trustee in such jurisdiction. It is recognized that in case of
litigation under this Agreement or any of the other Loan Documents, and in particular in case of the
enforcement of any of the Loan Documents, or in case the Administrative Agent or the Collateral Agent

                                                     187
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 471 of 1503



deems that by reason of any present or future Law of any jurisdiction it may not exercise any of the rights,
powers or remedies granted herein or in any of the other Loan Documents or take any other action which
may be desirable or necessary in connection therewith, the Administrative Agent and the Collateral Agent,
as applicable, is hereby authorized to appoint an additional individual or institution selected by it in its sole
discretion as a separate trustee, co-trustee, administrative agent, collateral agent, administrative sub-agent
or administrative co-agent (any such additional individual or institution being referred to herein individua lly
as a “Supplemental Agent” and collectively as “Supplemental Agents”). No Agent shall be responsible
for the negligence or misconduct of any Supplemental Agent except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that such Agent acted with gross negligence
or willful misconduct in the selection of such Supplemental Agent.

        (2)     In the event that the Administrative Agent or Collateral Agent appoints a Supplemental
Agent with respect to any Collateral, (i) each and every right, power, privilege or duty expressed or intended
by this Agreement or any of the other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent or Collateral Agent with respect to such Collateral shall be exercisable by and vest
in such Supplemental Agent to the extent, and only to the extent, necessary to enable such Supplemental
Agent to exercise such rights, powers and privileges with respect to such Collateral and to perform such
duties with respect to such Collateral, and every covenant and obligation contained in the Loan Documents
and necessary to the exercise or performance thereof by such Supplemental Agent shall run to and be
enforceable by such Supplemental Agent, and (ii) the provisions of this Article IX and of Sections 10.04
and 10.05 that refer to the Administrative Agent and Collateral Agent shall inure to the benefit of such
Supplemental Agent and all references therein to the Administrative Agent and/or the Collateral Agent shall
be deemed to be references to such Supplemental Agent, as the context may require.

         (3)     Should any instrument in writing from any Loan Party be reasonably required by any
Supplemental Agent so appointed by the Administrative Agent or Collateral Agent for more fully and
certainly vesting in and confirming to him or it such rights, powers, privileges and duties, the Borrower
shall, or shall cause such Loan Party to, execute, acknowledge and deliver any and all such instruments
reasonably acceptable to it promptly upon request by the Administrative Agent or the Collateral Agent. In
case any Supplemental Agent, or a successor thereto, shall die, become incapable of acting, resign or be
removed, all the rights, powers, privileges and duties of such Supplemental Agent, to the extent permitted
by Law, shall vest in and be exercised by the Administrative Agent or the Collateral Agent, as applicable,
until the appointment of a new Supplemental Agent.

        Section 9.16      Intercreditor Agreements.

         (1)              Notwithstanding anything to the contrary in this Agreement or in any other Loan
Document: (a) the Liens granted to the Collateral Agent in favor of the Secured Parties pursuant to the Loan
Documents and the exercise of any right related to any Collateral shall be subject, in each case, to the terms
of the Intercreditor Provisions, the ABL Intercreditor Agreement, the Term Intercreditor Agreement or any
other Applicable Intercreditor Agreement, (b) in the event of any conflict between the express terms and
provisions of this Agreement or any other Loan Document, on the one hand, and of the Intercreditor
Provisions, the ABL Intercreditor Agreement, the Term Intercreditor Agreement or any other Applicable
Intercreditor Agreement, on the other hand, the terms and provisions of the Intercreditor Provisions, the
ABL Intercreditor Agreement or Term Intercreditor Agreement, as the case may be, shall control and (c)
each Lender hereunder agrees to be bound by the terms of the Intercreditor Provisions.

       (2)      Each Lender (and, by its acceptance of the benefits of any Collateral Document, each other
Secured Party) authorizes and directs the applicable Agent to enter into, and agrees to be bound by, this
Agreement, the Collateral Documents, the other Loan Documents, the ABL Intercreditor Agreement, the
Term Intercreditor Agreement or any other Applicable Intercreditor Agreement. Each Lender hereby
                                                      188
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 472 of 1503



acknowledges and agrees that (x) the foregoing instructed actions constitute an instruction from all the
Lenders under this Section and (y) this Article IX and Section 9.08 and any other rights, privileges,
protections, immunities, and indemnities in favor of any Agent hereunder and under the other Loan
Documents apply to any and all actions taken or not taken by such Agent in accordance with such
instruction.

         Section 9.17     Secured Cash Management Agreements and Secured Hedge Agreements. Except
as otherwise expressly set forth herein or in any Guaranty or any Collateral Document, no Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03, any Guaranty or any Collateral
by virtue of the provisions hereof or of any Guaranty or any Collateral Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or impairment of any Collateral)
other than in its capacity as a Lender and, in such case, only to the extent expressly provided in the Loan
Documents. Notwithstanding any other provision of this Agreement or the other Loan Documents to the
contrary, (i) no Agent shall be responsible or have any liability for or in connection with, or have any duty
to ascertain, inquire into, monitor, maintain, update or enforce compliance with the provisions hereof
relating to Cash Management Agreements or Hedge Agreements, and (ii) no Agent deemed to have notice
of any Cash Management Obligations or Hedging Obligations, or be required to verify the payment of, or
that other satisfactory arrangements have been made with respect to, Obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements, unless such Agent has received written
notice thereof, together with such supporting documentation as such Agent may request, from the applicable
Cash Management Bank or Hedge Bank, as the case may be.

           Section 9.18    Withholding Tax. To the extent required by any applicable Laws, the
Administrative Agent may withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax. Without limiting or expanding the provisions of Section 3.01, each Lender
shall indemnify and hold harmless the Administrative Agent against, and shall make payable in respect
thereof within 10 days after demand therefor, any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any counsel for the Administrative
Agent) incurred by or asserted against the Administrative Agent by the IRS or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly withhold Tax from amounts paid
to or for the account of such Lender for any reason (including because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of withholding tax ineffective). A
certificate as to the amount of such payment or liability delivered to any Lender by the Administrative
Agent shall be conclusive absent manifest error. Each Lender hereby authorizes the Administrative Agent
to set off and apply any and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this Section 9.18. The
agreements in this Section 9.18 shall survive the resignation, replacement or removal of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all Obligations under any Loan Document, and the
termination of this Agreement or any other Loan Document.

        Section 9.19   Survival. The agreements in this Article IX shall survive the resignation,
replacement, or removal of any Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments, the repayment, satisfaction or discharge of all Obligations under any Loan
Document, and the termination of this Agreement or any other Loan Document.




                                                    189
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 473 of 1503




                                                 ARTICLE X

                                                Miscellaneous

        Section 10.01     Amendments, etc.

         (1)      Subject to Section 1.12 and Section 7.15 and except as otherwise set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any other Loan Document, and
no consent to any departure by the Borrower or any other Loan Party therefrom, shall be effective unless
in writing signed by the Required Lenders (with a fully-executed copy thereof delivered to the
Administrative Agent) (other than with respect to any amendment or waiver contemplated in clause (i)
below), which shall only require the consent of the Required Facility Lenders under the applicable Facility
or Facilities) (or by the Administrative Agent with the consent of the Required Lenders) and the Borrower
or the applicable Loan Party, as the case may be and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided that no such amendment, waiver
or consent shall:

                    (a) extend or increase the Commitment of any Lender without the written consent of
   such Lender (it being understood that a waiver of any condition precedent set forth in Section 4.01 or
   the waiver of any Default, mandatory prepayment or mandatory reduction of the Commitments shall not
   constitute an extension or increase of any Commitment of any Lender);

                     (b) postpone any date scheduled for, or reduce the amount of, any payment of principal
   or interest under Section 2.07 or 2.08 (other than pursuant to Section 2.08(2)) or any payment of fees or
   premiums hereunder or under any Loan Document with respect to payments to any Lender without the
   written consent of such Lender, it being understood that none of the following will constitute a
   postponement of any date scheduled for, or a reduction in the amount of, any payment of principal,
   interest, fees or premiums: the waiver of (or amendment to the terms of) any mandatory prepayment of
   the Loans;

                    (c) reduce the principal of, or the rate of interest specified herein on, any Loan, or
   (subject to clause (I) of the proviso immediately succeeding clause (i) of this Section 10.01(1)) any fees
   or other amounts payable hereunder or under any other Loan Document to any Lender without the
   written consent of such Lender; provided that only the consent of (A) the Required Lenders shall be
   necessary to amend the definition of “Default Rate” and (B) the Required Lenders will be necessary to
   waive any obligation of the Borrower to pay interest at the Default Rate;

                    (d) except as contemplated by clause (C) in the second proviso immediately
   succeeding clause (i) of this Section 10.01(1), (x) change any provision of this Section 10.01 or the
   definition of “Required Lenders” or “Required Facility Lenders,” or any other provision specifying the
   number of Lenders or portion of the Loans or Commitments required to take any action under the Loan
   Documents, without the written consent of each Lender and (y) change the definition of “Pro Rata Share”
   without the written consent of each Lender directly and adversely affected thereby;

                     (e) other than in a transaction permitted under Section 7.03 or Section 7.04, release all
   or substantially all of the Collateral in any transaction or series of related transactions, without the written
   consent of each Lender; or

                    (f) other than in a transaction permitted under Section 7.03 or Section 7.04, release all
   or substantially all of the aggregate value of the Guaranty, without the written consent of each Lender;


                                                       190
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 474 of 1503



                    (g) change any provision requiring pro rata payments or pro rata sharing of payments,
   without the written consent of each Lender directly and adversely affected thereby;

                   (h) change any term or provision of Section 7.14(1) without the consent of each
   Lender directly and adversely affected thereby;

                   (i) other than in connection with a transaction permitted by Section 7.14(1), change
   any term or provision of Section 8.03, without the written consent of each Lender directly and adversely
   affected thereby;

                   (j) amend, waive or otherwise modify any term or provision (including the availability
   and conditions to funding and the rate of interest applicable thereto) which directly affects Lenders of
   one Facility and does not directly affect Lenders under any other Facility, in each case, without the
   written consent of the Required Facility Lenders under such applicable Facility;

                    (k) other than in a transaction permitted by Section 7.14(1) and except as permitted
   under Section 10.24(c), modify or change any provision of this Agreement or the related definitions that
   could result in subordinating the Liens over the Collateral securing the Obligations to any Lien securing
   any other Indebtedness or subordinating the Term Loans in right of payment to any other Indebtedness,
   without the written consent of each Lender directly and adversely affected thereby; or

                   (l) change the definition of “Unrestricted Subsidiary” or the addition of any
   Unrestricted Subsidiaries after the Closing Date, without the written consent of each Lender;

provided that:

         (I) no amendment, waiver or consent shall, unless in writing and signed by the applicable Agent in
addition to the Lenders required above, affect the rights or duties of, or any fees or other amounts payable
to, such Agent under this Agreement or any other Loan Document;

        (II)    Section 10.07(g) may not be amended, waived or otherwise modified without the consent
of each Granting Lender all or any part of whose Loans are being funded by an SPC at the time of such
amendment, waiver or other modification; and

         (III)    no amendment, waiver or consent to change any term or provision of Section 8.03 (except
any change to the last paragraph of Section 8.03(l) and the second to last paragraph of Section 8.03(2)) or
the Intercreditor Provisions shall require the consent of the Borrower or any other Loan Party, except to the
extent adversely affected thereby or such amendment imposes additional obligation or liability upon the
Borrower or any other Loan Party;

provided further that notwithstanding the foregoing:

                          (A)      no Defaulting Lender shall have any right to approve or disapprove of any
                 amendment, waiver or consent hereunder (and any amendment, waiver or consent which
                 by its terms requires the consent of all Lenders, the Required Lenders, the Required
                 Facility Lenders or each affected Lender may be effected with the consent of the
                 applicable Lenders other than Defaulting Lenders) (it being understood that any
                 Commitments or Loans held or deemed held by any Defaulting Lender shall be excluded
                 for a vote of the Lenders hereunder requiring any consent of the Lenders);



                                                    191
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 475 of 1503



                (B)      no Lender consent is required to effect any amendment or supplement to
       any Applicable Intercreditor Agreement (i) that is for the purpose of adding the holders of
       Credit Agreement Refinancing Indebtedness or any other Permitted Indebtedness that is
       secured Indebtedness (or a Debt Representative with respect thereto) as parties thereto, as
       expressly contemplated by the terms of such Applicable Intercreditor Agreement, as
       applicable (it being understood that any such amendment, modification or supplement may
       make such other changes to the applicable Applicable Intercreditor Agreement as, in the
       good faith determination of the Administrative Agent, are required to effectuate the
       foregoing and provided that such other changes are not adverse, in any material respect, to
       the interests of the Lenders) or (ii) that is expressly contemplated by any Applicable
       Intercreditor Agreement; provided further that no such agreement shall amend, modify or
       otherwise affect the rights or duties of, or any fees or other amounts payable to, any Agent
       hereunder or under any other Loan Document without the prior written consent of such
       Agent, as applicable;

                 (C)     this Agreement may be amended (or amended and restated) with the
       written consent of the Required Lenders, the Administrative Agent and the Borrower (i) to
       add one or more additional credit facilities to this Agreement and to permit the extensions
       of credit from time to time outstanding thereunder and the accrued interest and fees in
       respect thereof to share ratably in the benefits of this Agreement and the other Loan
       Documents with the Term Loans and the accrued interest and fees in respect thereof and
       (ii) to include appropriately the Lenders holding such credit facilities in any determination
       of the Required Lenders;

               (D)     any waiver, amendment or modification of this Agreement that by its
       terms affects the rights or duties under this Agreement of Lenders holding Loans or
       Commitments of a particular Class (but not the Lenders holding Loans or Commitments of
       any other Class) may be effected by an agreement or agreements in writing entered into by
       the Borrower and the requisite percentage in interest of the affected Class of Lenders that
       would be required to consent thereto under this Section 10.01 if such Class of Lenders were
       the only Class of Lenders hereunder at the time;

                (E)     Without limiting the scope of Section 10.01(3) below, any provision of
       this Agreement or any other Loan Document may be amended by an agreement in writing
       entered into by the Borrower and the Administrative Agent to cure any ambiguity,
       omission, defect or inconsistency (including amendments, supplements or waivers to any
       of the Collateral Documents, guarantees, intercreditor agreements or related documents
       executed by any Loan Party or any other Subsidiary in connection with this Agreement if
       such amendment, supplement or waiver is delivered in order to cause such Collateral
       Documents, guarantees, intercreditor agreements or related documents to be consistent
       with this Agreement and the other Loan Documents) so long as, in each case, the Lenders
       shall have received at least 5 Business Days’ prior written notice thereof and the
       Administrative Agent shall not have received, within 5 Business Days of the date of such
       notice to the Lenders, a written notice from the Required Lenders stating that the Required
       Lenders object to such amendment; provided that the consent of the Lenders or the
       Required Lenders, as the case may be, shall not be required to make any such changes
       necessary to be made in connection with any borrowing of Refinancing Loans, any
       Extension or any borrowing of Replacement Loans and otherwise to effect the provisions
       of Section 2.15 or 2.16 or the immediately succeeding paragraph of this Section 10.01,
       respectively;

                                          192
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 476 of 1503



                         (F)      the Borrower and the Collateral Agent may, without the input or consent
                of the other Lenders, (i) effect changes to any Mortgage or any other Collateral Document
                as may be necessary or appropriate in the opinion of the Collateral Agent and (ii) effect
                changes to this Agreement that are necessary and appropriate to effect the offering process
                set forth in Section 2.05(1)(e); and

                         (G)     with respect to the consent of Required Lenders expressly required by any
                Deemed Consent Provision, (but not, for the avoidance of doubt, any amendment or waiver
                of, or consent to a departure from, any Deemed Consent Provision), the Administrative
                Agent or the Collateral Agent, as applicable, shall deliver any such request from the
                Borrower to the Lenders and, if the Lenders shall have received at least 15 Business Days’
                prior written notice thereof and the Administrative Agent or the Collateral Agent shall not
                have received, within 15 Business Days of the date of such notice to the Lenders, a written
                notice from the Required Lenders stating that the Required Lenders object to such request,
                then the Lenders shall be deemed to have accepted.Required Lenders shall be deemed to
                have accepted (provided, however, for the avoidance of doubt, this clause (G) shall not
                alter or be deemed to alter the rights, privileges, protections, immunities and indemnities
                granted to any Agent under this Agreement, including, without limitation, Article IX
                above, and the other Loan Documents).

         (2)    In addition, notwithstanding anything to the contrary in this Section 10.01, this
Agreement may be amended with the written consent of the Administrative Agent, the Borrower
and the Lenders providing the Replacement Loans (as defined below) to permit the refinancing of
all outstanding Term Loans of any Class (“Replaced Loans”) with replacement term loans
(“Replacement Loans”) hereunder; provided that

                    (a) the aggregate principal amount of such Replacement Loans shall not exceed the
   aggregate principal amount of such Replaced Loans, plus accrued interest, fees, premiums (if any) and
   penalties thereon and fees and expenses incurred in connection with such refinancing of Replaced Loans
   with such Replacement Loans,

                   (b) the All-In Yield with respect to such Replacement Loans (or similar interest rate
   spread applicable to such Replacement Loans) shall not be higher than the All-In Yield for such
   Replaced Loans (or similar interest rate spread applicable to such Replaced Loans) immediately prior to
   such refinancing,

                   (c) the Weighted Average Life to Maturity of such Replacement Loans shall not be
   shorter than the Weighted Average Life to Maturity of such Replaced Loans at the time of such
   refinancing; and

                    (d) all other terms (other than with respect to pricing, premiums and optional
   prepayment or redemption terms) applicable to such Replacement Loans shall be substantially identical
   to, or no more favorable taken as a whole (in each case as determined by the Borrower in its reasonable
   judgment) to the Lenders providing such Replacement Loans than, those applicable to such Replaced
   Loans, except to the extent necessary to provide for covenants and other terms applicable to any period
   after the Latest Maturity Date of the Loans in effect immediately prior to such refinancing (provided
   that an Officer’s Certificate delivered to the Administrative Agent at least 5 Business Days prior to the
   incurrence of such Replacement Loans, together with a reasonably detailed description of the material
   terms and conditions of such Replacement Loans or drafts of the documentation relating thereto, stating
   that the Borrower has determined in good faith that such terms and conditions satisfy the requirement of
   this Section 10.01(2) shall be conclusive evidence that such terms and conditions satisfy such
                                                   193
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 477 of 1503



   requirement unless the Administrative Agent notifies the Borrower within such five 5 Business Day
   period that the Required Lenders disagree with such determination (including a description of the basis
   upon which the Required Lenders disagree));

provided further that each amendment to this Agreement providing for Replacement Loans may, without
the consent of any other Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the Administrative Agent and the Borrower
to effect the provisions of this paragraph, and for the avoidance of doubt, this paragraph shall supersede
any other provisions in this Section 10.01 to the contrary.

        (3)     In addition, notwithstanding anything to the contrary in this Section 10.01,

                    (a) the Guaranty, the Collateral Documents and related documents executed by
   Holdings, the Borrower or any Restricted Subsidiaries in connection with this Agreement and the other
   Loan Documents may be in a form reasonably determined by the Administrative Agent and may be,
   together with this Agreement, amended and waived with the consent of the Administrative Agent at the
   request of the Borrower without the need to obtain the consent of any other Lender if such amendment
   or waiver is delivered in order (i) to comply with local Law or advice of local counsel, (ii) to cure
   ambiguities or defects or (iii) to cause the Guaranty, Collateral Documents or other document to be
   consistent with this Agreement and the other Loan Documents (including by adding additional parties
   as contemplated herein or therein) and

                    (b) if the Administrative Agent and the Borrower shall have jointly identified an
   obvious error (including, but not limited to, an incorrect cross-reference) or any error or omission of a
   technical or immaterial nature, in each case, in any provision of this Agreement or any other Loan
   Document (including, for the avoidance of doubt, any exhibit, schedule or other attachment to any Loan
   Document), then the Administrative Agent (acting in its sole discretion) and the Borrower or any other
   relevant Loan Party shall be permitted to amend such provision and such amendment shall become
   effective without any further action or consent of any other party to any Loan Document. Notification
   of such amendment shall be made by the Administrative Agent to the Lenders promptly upon such
   amendment becoming effective.

        Section 10.02   Notices and Other Communications; Facsimile Copies.

        (1)       General. All notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows:

                   (a) if to Holdings, the Borrower or the Administrative Agent, to the address, facsimile
   number or electronic mail address specified for such Person on Schedule 10.02; and

                     (b) if to any other Lender, to the address, facsimile number or electronic mail address
   specified in its Administrative Questionnaire.

         Notices and other communications sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices and other communications
sent by facsimile shall be deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the opening of business on the next
succeeding Business Day for the recipient). Notices and other communications delivered through electronic
communications to the extent provided in subsection (2) below shall be effective as provided in such
subsection (2).

                                                   194
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 478 of 1503



         (2)     Electronic Communication. Notices and other communications to the Lenders hereunder
may be delivered or furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided that the foregoing shall
not apply to notices to any Lender pursuant to Article II if such Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant to procedures approved
by it, provided that approval of such procedures may be limited to particular notices or communications.

         (3)     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if such notice or other
communication is not sent during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next succeeding Business Day for the
recipient, and (ii) notices or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address as described in the
foregoing clause (i) of notification that such notice or communication is available and identifying the
website address therefor.

         (4)      The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM,
AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM
FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall any
Agent or any of its Agent-Related Persons (collectively, the “Agent Parties”) have any liability to any
Loan Party, any Lender, or any other Person for losses, claims, damages, liabilities or expenses of any
kind, including direct or indirect, special, incidental or consequential damages, losses or expenses (whether
in tort, contract or otherwise) arising out of the Borrower’s or such Agent’s transmission of Borrower
Materials through the Internet or the Platform. Although the Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented or modified by the
Administrative Agent from time to time (including, as of the Closing Date, a user ID/password
authorization system) and the Platform is secured through a per-deal authorization method whereby each
user may access the Platform only on a deal-by-deal basis, each of the Lenders and the Borrower
acknowledges and agrees that the distribution of material through an electronic medium is not necessarily
secure, that the Agents are not responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Platform, and that there are confidentiality and other risks associated with
such distribution. Each of the Lenders and the Borrower hereby approves distribution of the Borrower
Materials through the Platform and understands and assumes the risks of such distribution.

        (5)     Change of Address. Each Loan Party and any Agent may change its address, facsimile or
telephone number for notices and other communications hereunder by written notice to the other parties
hereto. Each other Lender may change its address, facsimile or telephone number for notices and other
communications hereunder by written notice to the Borrower and the Administrative Agent. In addition,
each Lender agrees to notify the Administrative Agent from time to time to ensure that the Administrative
Agent has on record (i) an effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent and (ii) accurate wire
                                                    195
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 479 of 1503



instructions for such Lender. Furthermore, each Public Lender agrees to cause at least one individual at or
on behalf of such Public Lender to at all times have selected the “Private-Side Information” or similar
designation on the content declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that may contain material non-
public information with respect to the Borrower or its securities for purposes of United States Federal or
state securities laws. In the event that any Public Lender has elected for itself to not access any information
disclosed through the Platform or otherwise, such Public Lender acknowledges that (i) the Agents and other
Lenders may have access to such information and (ii) neither the Borrower nor any Agent or other Lender
with access to such information shall have (x) any responsibility for such Public Lender’s decision to limit
the scope of information it has obtained in connection with this Agreement and the other Loan Documents
or (y) any duty to disclose such information to such electing Lender or to use such information on behalf
of such electing Lender, and shall not be liable for the failure to so disclose or use such information.

         (6)     Reliance by the Agents. The Agents and the Lenders shall be entitled to rely and act upon
any notices purportedly given by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify each Agent, each Lender and the Agent-Related Persons of each of
them from all losses, costs, expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic communications with any Agent
may be recorded by such Agent, and each of the parties hereto hereby consents to such recording.

         Section 10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the Administrative
Agent to exercise, and no delay by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by Law.

         Notwithstanding anything to the contrary contained herein or in any other Loan Document, the
authority to enforce rights and remedies hereunder and under the other Loan Documents against the Loan
Parties or any of them shall be vested exclusively in, and all actions and proceedings at law in connection
with such enforcement shall be instituted and maintained exclusively by, the Agents in accordance with
Section 8.02 for the benefit of all the Lenders; provided, however, that the foregoing shall not prohibit (a)
each Agent from exercising on its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as such) hereunder and under the other Loan Documents, (b) any Lender from exercising setoff
rights in accordance with Section 10.10 (subject to the terms of Section 2.13), or (c) any Lender from filing
proofs of claim or appearing and filing pleadings on its own behalf during the pendency of a proceeding
relative to any Loan Party under any Debtor Relief Law; and provided further that if at any time there is no
Person acting as Administrative Agent or Collateral Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the Administrative Agent or
Collateral Agent, as applicable, pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b) and (c) of the preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as authorized by the Required
Lenders.

        Section 10.04 Costs and Expenses. The Borrower agrees (a) if the Closing Date occurs, to pay or
reimburse each Agent and Ad Hoc Group of Term Lenders for all reasonable and documented out-of-pocket
                                                     196
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 480 of 1503



costs and expenses of such Agent and the Ad Hoc Group of Term Lenders (with respect to the Ad Hoc
Group of Term Lenders, solely to the extent incurred in connection with the Transactions on or prior to the
Closing Date) (promptly following a written demand therefor, together with backup documentation
supporting such reimbursement request) incurred in connection with the preparation, negotiation,
syndication, execution, delivery and administration of this Agreement and the other Loan Documents and
any amendment, waiver, consent or other modification of the provisions hereof and thereof (whether or not
the transactions contemplated thereby are consummated), and the consummation and administration of the
transactions contemplated hereby and thereby, including all Attorney Costs of Ropes & Gray LLP, as
counsel to the Agents and, if necessary, a single local counsel in each relevant material jurisdiction, and (b)
upon presentation of a summary statement, together with any supporting documentation reasonably
requested by the Borrower, to pay or reimburse the Agents (taken as a whole) and the Lenders (taken as a
whole), promptly following a written demand therefor for all reasonable and documented out-of-pocket
costs and expenses incurred in connection with the enforcement of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law, and including (i) all Attorney Costs of
one counsel to the Agents (and, if necessary, one local counsel in any relevant material jurisdiction) and
(ii) all Attorney Costs of one counsel to the Lenders taken as a whole (and, if necessary, one local counsel
in any relevant material jurisdiction and solely in the case of a conflict of interest, one additional counsel
in each relevant jurisdiction to each group of affected Lenders similarly situated taken as a whole)). The
agreements in this Section 10.04 shall survive the resignation, replacement, or removal of any Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the Commitments, the
repayment, satisfaction or discharge of all Obligations under any Loan Document, and the termination of
this Agreement or any other Loan Document. All amounts due under this Section 10.04 shall be paid
promptly following receipt by the Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail.

          Section 10.05 Indemnification by the Borrower. The Borrower shall indemnify and hold
harmless the Agents, each other Lender, the Ad Hoc Group of Term Lenders and their respective Related
Persons (collectively, the “Indemnitees”) from and against any and all losses, claims, actions, judgments,
damages, liabilities or expenses (including Attorney Costs and Environmental Liabilities) to which any
such Indemnitee may become subject arising out of, resulting from or in connection with (but limited, in
the case of legal fees and expenses, to the reasonable and documented out-of-pocket fees, disbursements
and other charges of (a) one counsel to the Agents and their Indemnitees taken as a whole and, if reasonably
necessary, a single local counsel for the Agents and their Indemnitees taken as a whole in each relevant
jurisdiction) and (b) one counsel to all other Indemnitees taken as a whole and, if reasonably necessary, a
single local counsel for all other Indemnitees taken as a whole in each relevant jurisdiction, and solely in
the case of a conflict of interest, one additional counsel in each relevant jurisdiction to each group of
affected Indemnitees similarly situated taken as a whole) (i) any (i) actual or threatened claim, litigation,
investigation, proceeding or Environmental Liabilities relating to the Transactions or (ii) to the execution,
delivery, funding, enforcement, performance and administration of this Agreement, the other Loan
Documents, the Loans or the use, or proposed use of the proceeds therefrom, whether based on contract,
tort or any other theory (including any investigation of, preparation for, or defense of any pending or
threatened claim, litigation, investigation or proceeding), and regardless of whether any Indemnitee is a
party thereto (all the foregoing, collectively, the “Indemnified Liabilities”); provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses, claims, damages, liabilities or
expenses resulted from (x) the gross negligence or willful misconduct of such Indemnitee or any of its
Related Indemnified Persons as determined by a final, non-appealable judgment of a court of competent
jurisdiction, (y) other than with respect to the Agents and their Indemnitees, the bad faith of or a material
breach of any obligations under any Loan Document by such Indemnitee or any of its Related Indemnified
Persons as determined by a final, non-appealable judgment of a court of competent jurisdiction or (z) any
dispute solely among Indemnitees (other than any claims against an Indemnitee in its capacity or in fulfilling
                                                     197
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 481 of 1503



its role as an administrative agent, collateral agent, or arranger or any similar role under any Loan Document
and other than any claims arising out of any act or omission of the Loan Parties or any of their Affiliates)
(as determined by a final, non-appealable judgment of a court of competent jurisdiction). To the extent that
the undertakings to indemnify and hold harmless set forth in this Section 10.05 may be unenforceable in
whole or in part because they are violative of any applicable law or public policy, the Borrower shall
contribute the maximum portion that they are permitted to pay and satisfy under applicable law to the
payment and satisfaction of all Indemnified Liabilities incurred by the Indemnitees or any of them. No
Indemnitee shall be liable for any damages arising from the use by others of any information or other
materials obtained through IntraLinks or other similar information transmission systems in connection with
this Agreement (except to the extent such damages are found in a final non-appealable judgment of a court
of competent jurisdiction to have resulted from the willful misconduct or gross negligence of such
Indemnitee), nor shall any Indemnitee or any Loan Party have any liability for any special, punitive, indirect
or consequential damages relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the Closing Date) (other than, in the
case of any Loan Party, in respect of any such damages incurred or paid by an Indemnitee to a third party
for which such Indemnitee is otherwise entitled to indemnification pursuant to this Section 10.05). In the
case of an investigation, litigation or other proceeding to which the indemnity in this Section 10.05 applies,
such indemnity shall be effective whether or not such investigation, litigation or proceeding is brought by
any Loan Party, its directors, stockholders or creditors or an Indemnitee or any other Person, whether or
not any Indemnitee is otherwise a party thereto and whether or not any of the transactions contemplated
hereunder or under any of the other Loan Documents is consummated. All amounts due under this Section
10.05 shall be paid within 20 Business Days after written demand therefor. The agreements in this Section
10.05 shall survive the resignation, replacement, or removal of any Agent or any assignment of rights by,
or the replacement of, a Lender, the termination of the Commitments, the repayment, satisfaction or
discharge of all Obligations under any Loan Document, and the termination of this Agreement or any other
Loan Document. This Section 10.05 shall not apply to Taxes, except any Taxes that represent losses or
damages arising from any non-Tax claim. Notwithstanding the foregoing, each Indemnitee shall be
obligated to refund and return promptly any and all amounts paid by the Borrower under this Section 10.05
to such Indemnitee for any such fees, expenses or damages to the extent such Indemnitee is not entitled to
payment of such amounts in accordance with the terms hereof.

         Section 10.06 Marshaling; Payments Set Aside. None of the Agents or any Lender shall be under
any obligation to marshal any assets in favor of the Loan Parties or any other party or against or in payment
of any or all of the Obligations. To the extent that any payment by or on behalf of the Borrower is made to
any Agent or any Lender, or any Agent or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement entered into by such Agent or such
Lender in its discretion) to be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and continued in full force and effect as
if such payment had not been made or such setoff had not occurred, and (b) each Lender severally agrees
to pay to any Agent upon demand its applicable share of any amount so recovered from or repaid by such
Agent, plus interest thereon from the date of such demand to the date such payment is made at a rate per
annum equal to the applicable Overnight Rate from time to time in effect.

        Section 10.07    Successors and Assigns.

                     (a) The provisions of this Agreement shall be binding upon and inure to the benefit of
   the parties hereto and their respective successors and assigns permitted hereby, except that neither
   Holdings nor the Borrower may, except as permitted by Section 7.03, assign or otherwise transfer any
   of its rights or obligations hereunder without the prior written consent of the Administrative Agent and
                                                    198
  Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 482 of 1503



each Lender and no Lender may assign or otherwise transfer any of its rights or obligations hereunder
(including to existing Lenders and their Affiliates) except (i) to an Eligible Assignee and (A) in the case
of any Eligible Assignee that, immediately prior to or upon giving effect to such assignment, is an
Affiliated Lender, in accordance with the provisions of Section 10.07(h) and (B) in the case of any
Eligible Assignee that is Holdings, the Borrower or any Subsidiary thereof, in accordance with the
provisions of Section 10.07(l), (ii) by way of participation in accordance with the provisions of Section
10.07(d), or (iii) by way of pledge or assignment of a security interest subject to the restrictions of
Section 10.07(f), or (iv) to an SPC in accordance with the provisions of Section 10.07(g) (and any other
attempted assignment or transfer by any party hereto (other than the replacement of the Administrative
Agent pursuant to Article IX above) shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in Section 10.07(d) and, to
the extent expressly contemplated hereby, Related Persons of each of the Agents and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

                  (b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

             (i)      Minimum Amounts.

                     (A)    in the case of an assignment of the entire remaining amount of the
             assigning Lender’s Commitment and the Loans at the time owing to it or in the case of an
             assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
             amount need be assigned; and

                      (B)    in any case not described in subsection (b)(i)(A) of this Section 10.07, the
             aggregate amount of the Commitment or, the principal outstanding balance of the Loans of
             the assigning Lender subject to each such assignment, determined as of the date the
             Assignment and Assumption with respect to such assignment is delivered to the
             Administrative Agent or, if “Trade Date” is specified in the Assignment and Assumption,
             as of the Trade Date, shall not be less than $1.0 million, unless either (x) such assignment
             is to a Lender, an Affiliate of a Lender or an Approved Fund or (y) each of the
             Administrative Agent and the Borrower otherwise consents; provided, however, that
             concurrent assignments to members of an Assignee Group and concurrent assignments
             from members of an Assignee Group to a single Eligible Assignee (or to an Eligible
             Assignee and members of its Assignee Group) will be treated as a single assignment for
             purposes of determining whether such minimum amount has been met.

             (ii)     Proportionate Amounts. Each partial assignment shall be made as an assignment
     of a proportionate part of all the assigning Lender’s rights and obligations under this Agreement
     with respect to the Loans or the Commitment assigned.

             (iii)    Required Consents. No consent shall be required for any assignment except to the
     extent required by Section 10.07(b)(i)(B) and, in addition:

                     (A)      the consent of the Borrower (such consent not to be unreasonably withheld
             or delayed) shall be required unless (1) an Event of Default under Section 8.01(1) or, solely
             with respect to the Borrower, Section 8.01(6) has occurred and is continuing at the time of
             such assignment determined as of the date the Assignment and Assumption with respect to
                                                  199
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 483 of 1503



                such assignment is delivered to the Administrative Agent or, if a “Trade Date” is specified
                in the Assignment and Assumption, as of the Trade Date, (2) in respect of an assignment
                of all or a portion of the Loans, such assignment is to a Lender, an Affiliate of a Lender or
                an Approved Fund, (3) such assignment is in respect of Second-Out Loans or (4) such
                assignment is by [Jefferies GroupCapital Services LLC],, as a fronting Lender to the
                Lenders set forth on the Schedule attached to the applicable fronting letter; provided that
                the Borrower shall be deemed to have consented to any assignment of all or a portion of
                the Term Loans unless it shall have objected thereto by written notice to the Administrative
                Agent within 10 Business Days after having received notice of a failure to respond to such
                request for assignment; provided further that no consent of the Borrower shall be required
                for an assignment of all or a portion of the Loans pursuant to Section 10.07(h) or (l); and

                          (B)      the consent of the Administrative Agent (such consent not to be
                unreasonably withheld or delayed) shall be required if such assignment is to a Person that
                is not a Lender, an Affiliate of a Lender or an Approved Fund with respect to a Lender;
                provided that no consent of the Administrative Agent shall be required for an assignment
                (i) of all or a portion of the Loans pursuant to Section 10.07(g), (h), or (l).

                 (iv)    Assignment and Assumption. The parties to each assignment shall execute and
        deliver to the Administrative Agent an Assignment and Assumption via an electronic settlement
        system acceptable to the Administrative Agent (or, if previously agreed with the Administrative
        Agent, manually), and shall pay to the Administrative Agent a processing and recordation fee of
        $3,500 (which fee may be waived or reduced in the sole discretion of the Administrative Agent).
        Other than in the case of assignments pursuant to Section 10.07(l), the Eligible Assignee, if it shall
        not be a Lender, shall deliver to the Administrative Agent an Administrative Questionnaire. Each
        assignee Lender shall be required to represent in the Assignment and Assumption that it is not a
        Disqualified Institution or an Affiliate of a Disqualified Institution.

                 (v)     No Assignments to Certain Persons. No such assignment shall be made (A) to
        Holdings, the Borrower or any of its Subsidiaries except as permitted under Section 2.05(1)(e) or
        Section 10.07(l), (B) subject to Sections 10.07(h) and (l) below, to any Affiliate of the Borrower,
        (C) to a natural person or (D) to any Disqualified Institution.

         This Section 10.07(b) shall not prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis among such Facilities.

         In connection with any assignment of rights and obligations of any Defaulting Lender hereunder,
no such assignment shall be effective unless and until, in addition to the other conditions thereto set forth
herein, the parties to the assignment shall make such additional payments to the Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which may be outright payment,
purchases by the assignee of participations or sub participations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the applicable Pro Rata Share of
Loans previously requested but not funded by the Defaulting Lender, to each of which the applicable
assignee and assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment liabilities then
owed by such Defaulting Lender to the Administrative Agent or any Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full Pro Rata Share of all Loans in accordance with
its Pro Rata Share. Notwithstanding the foregoing, in the event that any assignment of rights and obligations
of any Defaulting Lender hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be deemed to be a Defaulting Lender
for all purposes of this Agreement until such compliance occurs.

                                                    200
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 484 of 1503



         Subject to acceptance and recording thereof by the Administrative Agent pursuant to clause (c) of
this Section 10.07 (and, in the case of an Affiliated Lender or a Person that, after giving effect to such
assignment, would become an Affiliated Lender, to the requirements of clause (h) of this Section 10.07),
from and after the effective date specified in each Assignment and Assumption, other than in connection
with an assignment pursuant to Section 10.07(l), (x) the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and Assumption, have the rights
and obligations of a Lender under this Agreement, and (y) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released from its obligations under
this Agreement (and, in the case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment), but shall in any event continue to
be subject to Section 10.09. Upon request, and the surrender by the assigning Lender of its Term Note, the
Borrower (at its expense) shall execute and deliver a Term Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not comply with this subsection
shall be treated for purposes of this Agreement as a sale by such Lender of a participation in such rights
and obligations in accordance with Section 10.07(d).

                    (c) The Administrative Agent, acting solely for this purpose as a non-fiduciary agent
   of the Borrower, shall maintain at the Administrative Agent’s Office a copy of each Assignment and
   Assumption delivered to it, each Affiliated Lender Assignment and Assumption delivered to it, each
   notice of cancellation of any Loans delivered by the Borrower pursuant to subsections (h) or (l) below,
   and a register for the recordation of the names and addresses of the Lenders, and the Commitments of,
   and principal amounts (and related interest amounts) of the Loans and amounts due under Section 2.03,
   owing to each Lender pursuant to the terms hereof from time to time (the “Register”). The entries in the
   Register shall be conclusive absent manifest error, and the Borrower, the Agents and the Lenders shall
   treat each Person whose name is recorded in the Register pursuant to the terms hereof as a Lender
   hereunder for all purposes of this Agreement, notwithstanding notice to the contrary. The Register shall
   be available for inspection by the Borrower, any Agent and, with respect to its own Loans, any Lender,
   at any reasonable time and from time to time upon reasonable prior notice. This Section 10.07(3) and
   Section 2.11 shall be construed so that all Loans are at all times maintained in “registered form” within
   the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related Treasury regulations
   (or any other relevant or successor provisions of the Code or of such Treasury regulations).
   Notwithstanding the foregoing, in no event shall the Administrative Agent be obligated to ascertain,
   monitor or inquire as to whether any Lender is an Affiliated Lender, nor shall the Administrative Agent
   be obligated to monitor the aggregate amount of the Term Loans held by Affiliated Lenders.

                    (d) Any Lender may at any time, without the consent of, or notice to, the Borrower or
   the Administrative Agent, sell participations to any Person (other than a natural person, the Borrower or
   any Affiliate or Subsidiary of the Borrower or a Disqualified Institution) (each, a “Participant”) in all
   or a portion of such Lender’s rights or obligations under this Agreement (including all or a portion of its
   Commitment or the Loans owing to it); provided that (i) such Lender’s obligations under this Agreement
   shall remain unchanged, (ii) such Lender shall remain solely responsible to the other parties hereto for
   the performance of such obligations and (iii) the Borrower, the Agents and the other Lenders shall
   continue to deal solely and directly with such Lender in connection with such Lender’s rights and
   obligations under this Agreement. Any agreement or instrument pursuant to which a Lender sells such
   a participation shall provide that such Lender shall retain the sole right to enforce this Agreement and
   the other Loan Documents and to approve any amendment, modification or waiver of any provision of
   this Agreement or any other Loan Document; provided that such agreement or instrument may provide
   that such Lender will not, without the consent of the Participant, agree to any amendment, waiver or
   other modification described in the first proviso to Section 10.01 (other than clauses (d) and (i) thereof)
                                                    201
  Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 485 of 1503



that directly affects such Participant. Subject to subsection (e) of this Section 10.07, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.01 (subject to the requirements of
Section 3.01 (including subsections (2), (3) and (4), as applicable as though it were a Lender)), 3.04 and
3.05 (through the applicable Lender) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section 10.07. To the extent permitted by applicable
Law, each Participant also shall be entitled to the benefits of Section 10.10 as though it were a Lender;
provided that such Participant agrees to be subject to Section 2.13 as though it were a Lender.

                 (e) Limitations upon Participant Rights. A Participant shall not be entitled to receive
any greater payment under Section 3.01, 3.04 or 3.05 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written consent. Each Lender that
sells a participation shall (acting solely for this purpose as a non-fiduciary agent of the Borrower)
maintain a register complying with the requirements of Sections 163(f), 871(h) and 881(c)(2) of the
Code and the Treasury regulations issued thereunder on which is entered the name and address of each
Participant and the principal amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”). The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender and the Borrower shall treat each
Person whose name is recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary; provided that no Lender shall
have the obligation to disclose all or a portion of the Participant Register (including the identity of the
Participant or any information relating to a Participant’s interest in any commitments, loans, letters of
credit or other obligations under any Loan Document) to any Person except to the extent such disclosure
is necessary to establish that any such commitments, loans, letters of credit or other obligations are in
registered form for U.S. federal income tax purposes. For the avoidance of doubt, the Administrative
Agent (in its capacity as Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

                  (f) Any Lender may at any time pledge or assign a security interest in all or any portion
of its rights under this Agreement (including under its Term Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal Reserve Bank or any other
central bank; provided that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender as a party hereto.

                  (g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as such in writing from
time to time by the Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would otherwise be obligated to
make pursuant to this Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to fund any Loan, (ii) if an SPC elects not to exercise such option or otherwise fails to make all or
any part of such Loan, the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof and (iii) such SPC and the applicable Loan or any applicable part thereof shall be appropriately
reflected in the Participant Register. Each party hereto hereby agrees that (i) neither the grant to any SPC
nor the exercise by any SPC of such option shall increase the costs or expenses or otherwise increase or
change the obligations of the Borrower under this Agreement (including its obligations under Section
3.01, 3.04 or 3.05), (ii) no SPC shall be liable for any indemnity or similar payment obligation under
this Agreement for which a Lender would be liable, and (iii) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any provision of any Loan
Document, remain the Lender hereunder. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Notwithstanding anything to the contrary contained herein, any SPC may (i) with
                                                  202
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 486 of 1503



   notice to, but without prior consent of the Borrower and the Administrative Agent and with the payment
   of a processing fee of $3,500 (which processing fee may be waived by the Administrative Agent in its
   sole discretion), assign all or any portion of its right to receive payment with respect to any Loan to the
   Granting Lender and (ii) disclose on a confidential basis any non-public information relating to its
   funding of Loans to any rating agency, commercial paper dealer or provider of any surety or Guarantee
   or credit or liquidity enhancement to such SPC.

                    (h) Any Lender may at any time, assign all or a portion of its rights and obligations
   with respect to Loans and Commitments under this Agreement to a Person who is or will become, after
   such assignment, an Affiliated Lender through (x) Dutch auctions or other offers to purchase or take by
   assignment open to all Lenders on a pro rata basis in accordance with procedures of the type described
   in Section 2.05(1)(e) or (y) open market purchase on a non-pro rata basis, in each case subject to the
   following limitations:

                (i)      Affiliated Lenders will not make any challenge to any Agent’s or any Lender’s
        attorney-client privilege on the basis of its status as a Lender;

                (ii)     each Affiliated Lender that purchases any Loans or Commitments will clearly
        identify itself as an Affiliated Lender in any Affiliated Lender Assignment and Assumption
        executed in connection with such purchases or sales and each such Affiliated Lender Assignment
        and Assumption shall contain customary “big boy” representations but no requirement to make
        representations as to the absence of any material nonpublic information;

                 (iii)   as a condition to each assignment pursuant to this subsection (h), the
        Administrative Agent and the Borrower shall have been provided a notice in connection with each
        assignment to an Affiliated Lender or a Person that upon effectiveness of such assignment would
        constitute an Affiliated Lender pursuant to which such Affiliated Lender (in its capacity as such)
        shall waive any right to bring any action in connection with such Loans and Commitments against
        any Agent, in its capacity as such;

                 (iv)    the aggregate principal amount of Term Loans of any Class under this Agreement
        held by Affiliated Lenders at the time of any such purchase or assignment shall not exceed (I) in
        the case of the First Out Loans, 33.33% and (II) otherwise, 25%, in each case, of the aggregate
        principal amount of Term Loans of such Class outstanding at such time under this Agreement (such
        percentage, the “Affiliated Lender Cap”); provided that to the extent any assignment to an
        Affiliated Lender would result in the aggregate principal amount of all Term Loans of any Class
        held by Affiliated Lenders exceeding the Affiliated Lender Cap (in each case, determined at the
        time of purchase), the assignment of such excess amount will be void ab initio; and

                 (v)    the assigning Lender and the Affiliated Lender purchasing such Lender’s Term
        Loans shall execute and deliver to the Administrative Agent an assignment agreement substantially
        in the form of Exhibit D-2 hereto (an “Affiliated Lender Assignment and Assumption”).

         Notwithstanding anything to the contrary contained herein, any Affiliated Lender that has
purchased Term Loans pursuant to this subsection (h) may, in its sole discretion, contribute, directly or
indirectly, the principal amount of such Term Loans or any portion thereof, plus all accrued and unpaid
interest thereon, to the Borrower for the purpose of cancelling and extinguishing such Term Loans. Upon
the date of such contribution, assignment or transfer, (x) the aggregate outstanding principal amount of
Term Loans shall reflect such cancellation and extinguishing of the Term Loans then held by the Borrower
and (y) the Borrower shall promptly provide notice to the Administrative Agent of such contribution of


                                                    203
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 487 of 1503



such Term Loans, and the Administrative Agent, upon receipt of such notice, shall reflect the cancellation
of the applicable Term Loans in the Register.

         Each Affiliated Lender agrees to notify the Administrative Agent and the Borrower promptly (and
in any event within 10 Business Days) if it acquires any Person who is also a Lender, and each Lender
agrees to notify the Administrative Agent and the Borrower promptly (and in any event within 10 Business
Days) if it becomes an Affiliated Lender. The Administrative Agent may conclusively rely upon any notice
delivered pursuant to the immediately preceding sentence or pursuant to clause (v) of this subsection (h)
and shall not have any liability for any losses suffered by any Person as a result of any purported assignment
to or from an Affiliated Lender.

         Notwithstanding anything to the contrary contained herein, (x) any Affiliated Lender shall be
entitled to (a) receive information made available to any Lender holding the same Class of Term Loans as
such Affiliated Lender and (b) attend all lender meetings and participate in any conference calls with the
Borrower that are open to any Lender holding the same Class of Term Loans as such Affiliated Lender and
(y) with respect to any amendment, modification, waiver, consent or other action that requires the consent
of Required Lenders or the consent of Required Facility Lenders, all fees and other benefits made available
to any consenting Lenders holding the same Class of Term Loans any Affiliated Lender shall be made
available to such Affiliated Lender on a no less than pro rata basis.

                    (i) Notwithstanding anything in Section 10.01 or the definition of “Required
   Lenders,” or “Required Facility Lenders” to the contrary, for purposes of determining whether the
   Required Lenders and Required Facility Lenders (in respect of a Class of Term Loans) have (i) consented
   (or not consented) to any amendment, modification, waiver, consent or other action with respect to any
   of the terms of any Loan Document or any departure by any Loan Party therefrom, or subject to Section
   10.07(j), any plan of reorganization pursuant to the Bankruptcy Code, (ii) otherwise acted on any matter
   related to any Loan Document, or (iii) directed or required any Agent or any Lender to undertake any
   action (or refrain from taking any action) with respect to or under any Loan Document, no Affiliated
   Lender shall have any right to consent (or not consent), otherwise act or direct or require any Agent or
   any Lender to take (or refrain from taking) any such action and:

                (i)     all Term Loans held by any Affiliated Lenders shall be deemed to be not
        outstanding for all purposes of calculating whether the Required Lenders and Required Facility
        Lenders (in respect of a Class of Term Loans) have taken any actions; and

                 (ii)   all Term Loans held by Affiliated Lenders shall be deemed to have been voted in
        the same proportion as non-Affiliated Lenders voting on such matter unless the action in question
        affects such Affiliated Lender in a disproportionately adverse manner than its effect on other
        Lenders.

                    (j) Notwithstanding anything in this Agreement or the other Loan Documents to the
   contrary, each Affiliated Lender hereby agrees that, and each Affiliated Lender Assignment and
   Assumption shall provide a confirmation that, if a proceeding under any Debtor Relief Law shall be
   commenced by or against the Borrower or any other Loan Party at a time when such Lender is an
   Affiliated Lender, such Affiliated Lender irrevocably authorizes and empowers the Administrative
   Agent (at the direction of the Required Lenders) to vote on behalf of such Affiliated Lender with respect
   to the Term Loans held by such Affiliated Lender in the same proportion as non-Affiliated Lenders
   voting on such matter, unless the Administrative Agent (at the direction of the Required Lenders)
   instructs such Affiliated Lender to vote, in which case such Affiliated Lender shall vote with respect to
   the Term Loans held by it as the Administrative Agent (at the direction of the Required Lenders) directs;
   provided that such Affiliated Lender shall be entitled to vote in accordance with its sole discretion (and
                                                    204
  Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 488 of 1503



not in accordance with the direction of the Administrative Agent) in connection with any plan of
reorganization to the extent any such plan of reorganization proposes to treat any Obligations held by
such Affiliated Lender in a disproportionately adverse manner than the proposed treatment of similar
Obligations held by Term Lenders that are not Affiliated Lenders.

                    (k)   [Reserved].

                  (l) Any Lender may, so long as no Event of Default has occurred and is continuing,
at any time, assign all or a portion of its rights and obligations with respect to Term Loans under this
Agreement to Holdings, the Borrower or any Subsidiary of the Borrower through (x) Dutch auctions or
other offers to purchase open to all Lenders on a pro rata basis in accordance with procedures of the type
described in Section 2.05(1)(e) or (y) open market purchases on a non-pro rata basis; provided that:

              (i)     (x) if the assignee is Holdings or a Subsidiary of the Borrower, upon such
     assignment, transfer or contribution, the applicable assignee shall automatically be deemed to have
     contributed or transferred the principal amount of such Term Loans, plus all accrued and unpaid
     interest thereon, to the Borrower; or (y) if the assignee is the Borrower (including through
     contribution or transfers set forth in clause (x)), (a) the principal amount of such Term Loans, along
     with all accrued and unpaid interest thereon, so contributed, assigned or transferred to the Borrower
     shall be deemed automatically cancelled and extinguished on the date of such contribution,
     assignment or transfer, (b) the aggregate outstanding principal amount of Term Loans of the
     remaining Lenders shall reflect such cancellation and extinguishing of the Term Loans then held
     by the Borrower and (c) the Borrower shall promptly provide notice to the Administrative Agent
     of such contribution, assignment or transfer of such Term Loans, and the Administrative Agent,
     upon receipt of such notice, shall reflect the cancellation of the applicable Term Loans in the
     Register;

             (ii)         [Reserved]; and

             (iii)   purchases of Term Loans pursuant to this subsection (l) may not be funded with
     the proceeds of ABL Loans.

                  (m) Notwithstanding anything to the contrary contained herein, without the consent of
the Borrower or the Administrative Agent, (1) any Lender may in accordance with applicable Law create
a security interest in all or any portion of the Loans owing to it and the Term Note, if any, held by it and
(2) any Lender that is a Fund may create a security interest in all or any portion of the Loans owing to it
and the Term Note, if any, held by it to the trustee for holders of obligations owed, or securities issued,
by such Fund as security for such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this Section 10.07, (i) no such
pledge shall release the pledging Lender from any of its obligations under the Loan Documents and (ii)
such trustee shall not be entitled to exercise any of the rights of a Lender under the Loan Documents
even though such trustee may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

                  (n) Notwithstanding the foregoing, no Disqualified Institution that purports to become
a Lender hereunder (notwithstanding the provisions of this Agreement that prohibit Disqualified
Institutions from becoming Lenders) shall be entitled to any of the rights or privileges enjoyed by the
other Lenders with respect to voting, information and lender meetings. In addition, if any assignment or
participation is made to any Disqualified Institution without the Borrower’s express prior written consent
(which consent shall state expressly that the Borrower acknowledges that the assignee Lender is a
Disqualified Institution) in violation of clause (v) of Section 10.07(b), the Borrower may, in addition to
                                                  205
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 489 of 1503



   any other rights and remedies that it may have against such Disqualified Institution, at its sole expense
   and effort, upon notice to the applicable Disqualified Institution and the Administrative Agent, (A) in
   the case of outstanding Term Loans held by Disqualified Institutions, purchase or prepay such Term
   Loan by paying the lesser of (x) the principal amount thereof and (y) the amount that such Disqualified
   Institution paid to acquire such Term Loans, in each case plus accrued interest, accrued fees and all other
   amounts (other than principal amounts) payable to it hereunder and/or (B) require such Disqualified
   Institution to assign, without recourse (in accordance with and subject to the restrictions contained in
   Section 10.07), all of its interest, rights and obligations under this Agreement to one or more Eligible
   Assignees at the lesser of (x) the principal amount thereof and (y) the amount that such Disqualified
   Institution paid to acquire such interests, rights and obligations, in each case plus accrued interest,
   accrued fees and all other amounts (other than principal amounts) payable to it hereunder.

                     (o) No Agent shall be responsible or have any liability for, or have any duty to
   ascertain, inquire into, monitor or enforce, compliance with the provisions hereof relating to Disqualified
   Institutions or otherwise take (or omit to take) any action with respect thereto. Without limiting the
   generality of the foregoing, no Agent shall (x) be obligated to ascertain, monitor or inquire as to whether
   any Lender or Participant or prospective Lender or Participant is a Disqualified Institution or (y) have
   any liability with respect to or arising out of any assignment or participation of Loans or Commitments,
   or disclosure of confidential information, to any Disqualified Institution.

        Section 10.08     [Reserved].

         Section 10.09 Confidentiality. Each of the Agents and the Lenders agrees to maintain the
confidentiality of the Information in accordance with its customary procedures (as set forth below), except
that Information may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, equity owners, investors or funding sources of Lenders who are Affiliates of
Permitted Holders, legal counsel, independent auditors, agents, trustees, advisors and representatives (it
being understood that the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential, with such Affiliate being
responsible for such Person’s compliance with this Section 10.09; provided, however, that such Agent or
Lender, as applicable, shall be principally liable to the extent this Section 10.09 is violated by one or more
of its Affiliates or any of its or their respective employees, directors or officers), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including any self-regulatory authority,
such as the National Association of Insurance Commissioners); provided, however, that each Agent and
each Lender agrees to seek confidential treatment with respect to any such disclosure, (c) to the extent
required by applicable laws or regulations or by any subpoena or otherwise as required by applicable Law
or regulation or as requested by a Governmental Authority; provided that such Agent or such Lender, as
applicable, agrees (x) that it will notify the Borrower as soon as practicable in the event of any such
disclosure by such Person (except in connection with any request as part of any audit or regulatory
examination) unless such notification is prohibited by law, rule or regulation and (y) to seek confidential
treatment with respect to any such disclosure, (d) to any other party hereto, (e) subject to an agreement
containing provisions at least as restrictive as those of this Section 10.09, to (i) any assignee of or Participant
in, or any prospective assignee of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee (or its agent) invited to be an Additional Lender or (ii) with the prior consent of the
Borrower, any actual or prospective direct or indirect counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any of their Subsidiaries or any of their respective obligations;
provided that such disclosure shall be made subject to the acknowledgment and acceptance by such
prospective Lender, Participant or Eligible Assignee that such Information is being disseminated on a
confidential basis (on substantially the terms set forth in this paragraph or as is otherwise reasonably
acceptable to the Borrower and the Agents, including as set forth in any confidential information
memorandum or other marketing materials) in accordance with the standard syndication process of the
                                                       206
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 490 of 1503



Agents or market standards for dissemination of such type of information which shall in any event require
“click through” or other affirmative action on the part of the recipient to access such confidential
information, (f) for purposes of establishing a “due diligence” defense, (g) with the consent of the Borrower,
(h) to the extent such Information (x) becomes publicly available other than as a result of a breach by any
Person of this Section 10.09 or any other confidentiality provision in favor of any Loan Party, (y) becomes
available to any Agent, any Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than Holdings, the Borrower or any Subsidiary thereof, and which source is not known by such
Agent, such Lender or the applicable Affiliate to be subject to a confidentiality restriction in respect thereof
in favor of Holdings, the Borrower or any Affiliate of the Borrower or (z) is independently developed by
the Agents, the Lenders or their respective Affiliates, in each case, so long as not based on information
obtained in a manner that would otherwise violate this Section 10.09 or (i) in order to enforce its respective
rights under any Loan Document in any action or proceeding.

          For purposes of this Section 10.09, “Information” means all information received from any Loan
Party or any Subsidiary thereof relating to any Loan Party or any Subsidiary or Affiliate thereof or their
respective businesses, other than any such information that is available to any Agent or any Lender on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary thereof; it being understood
that all information received from Holdings, the Borrower or any Subsidiary or Affiliate thereof after the
date hereof shall be deemed confidential unless such information is clearly identified at the time of delivery
as not being confidential. Any Person required to maintain the confidentiality of Information as provided
in this Section 10.09 shall be considered to have complied with its obligation to do so in accordance with
its customary procedures if such Person has exercised the same degree of care to maintain the confidentiality
of such Information as such Person would accord to its own confidential information.

        Each Agent and each Lender acknowledges that (a) the Information may include trade secrets,
protected confidential information, or material non-public information concerning the Borrower or a
Subsidiary, as the case may be, (b) it has developed compliance procedures regarding the use of such
information and (c) it will handle such information in accordance with applicable Law, including United
States Federal and state securities Laws and to preserve its trade secret or confidential character.

        The respective obligations of the Agents and the Lenders under this Section 10.09 shall survive, to
the extent applicable to such Person, (x) the payment in full of the Obligations and the termination of this
Agreement, (y) any assignment of its rights and obligations under this Agreement and (z) the resignation
or removal of any Agent.

         Section 10.10 Setoff. If an Event of Default shall have occurred and be continuing, each Lender
is hereby authorized at any time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever currency) at any time held
and other obligations (in whatever currency) at any time owing by such Lender to or for the credit or the
account of any Loan Party against any and all of the obligations of such Loan Party then due and payable
under this Agreement or any other Loan Document to such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement or any other Loan Document; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in accordance with the
provisions of Section 2.17 and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative Agent, and the Lenders, and
(y) the Defaulting Lender shall provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it exercised such right of
setoff. The rights of each Lender under this Section 10.10 are in addition to other rights and remedies
(including other rights of setoff) that such Lender may have. Each Lender agrees to notify the Borrower
                                                     207
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 491 of 1503



and the Administrative Agent promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

         Section 10.11 Interest Rate Limitation. Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum Rate”). If any Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate, the excess interest sha ll
be applied to the principal of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal parts
the total amount of interest throughout the contemplated term of the Obligations hereunder.

         Section 10.12 Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single contract. This Agreement and the
other Loan Documents constitute the entire contract among the parties relating to the subject matter hereof
and supersede any and all previous agreements and understandings, oral or written, relating to the subject
matter hereof. Delivery of an executed counterpart of a signature page of this Agreement by facsimile or
other electronic imaging (including in .pdf format) means shall be effective as delivery of a manually
executed counterpart of this Agreement.

         Section 10.13 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment and Assumption or in any
amendment or other modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic Transactions Act.

        Section 10.14 Survival of Representations and Warranties. All representations and warranties
made hereunder and in any other Loan Document or other document delivered pursuant hereto or thereto
or in connection herewith or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent and each Lender, regardless
of any investigation made by any Agent or any Lender or on their behalf and notwithstanding that any
Agent or any Lender may have had notice or knowledge of any Default at the time of any Term Borrowing,
and shall continue in full force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

          Section 10.15 Severability. If any provision of this Agreement or the other Loan Documents is
held to be illegal, invalid or unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement and the other Loan Documents shall not be affected or impaired thereby and
(b) the parties shall endeavor in good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as possible to that of the
illegal, invalid or unenforceable provisions. The invalidity of a provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.




                                                    208
    Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 492 of 1503



      Section 10.16   GOVERNING LAW.

             (a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE
  GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
  NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT
  WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE
  STATE OF NEW YORK.

              (b) THE BORROWER, HOLDINGS, THE ADMINISTRATIVE AGENT AND
  EACH LENDER EACH IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
  AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE
  STATE OF NEW YORK SITTING IN NEW YORK CITY IN THE BOROUGH OF
  MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
  DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
  ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
  OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF
  ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
  UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION
  OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
  COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
  FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
  JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
  MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN
  ANY OTHER MANNER PROVIDED BY LAW. EACH PARTY HERETO AGREES THAT THE
  AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER
  MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY LOAN
  PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE
  EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT OR THE
  ENFORCEMENT OF ANY JUDGMENT.

              (c) THE BORROWER, HOLDINGS, THE ADMINISTRATIVE AGENT AND
  EACH LENDER EACH IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
  FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY
  NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR
  PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
  LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION
  10.16. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
  FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
  INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN
  ANY SUCH COURT.

       Section 10.17 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
                                       209
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 493 of 1503



ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.17.

        Section 10.18 Binding Effect. This Agreement shall be binding upon and inure to the benefit of
the Borrower, Holdings, each Agent and each Lender and their respective successors and assigns.

        Section 10.19 Lender Action. Each Lender agrees that it shall not take or institute any actions or
proceedings, judicial or otherwise, for any right or remedy against any Loan Party under any of the Loan
Documents or the Secured Hedge Agreements (including the exercise of any right of setoff, rights on
account of any banker’s lien or similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any Collateral or any other
property of any such Loan Party, without the prior written consent of the Required Lenders.

         Section 10.20 Use of Name, Logo, etc.. Each Loan Party consents to the publication in the
ordinary course by any Agent or the Ad Hoc Group of Term Lenders of customary advertising material
relating to the financing transactions contemplated by this Agreement using such Loan Party’s name,
product photographs, logo or trademark. Such consent shall remain effective until revoked by such Loan
Party in writing to such Agent and Ad Hoc Group of Term Lenders.

         Section 10.21 USA PATRIOT Act. Each Lender that is subject to the USA PATRIOT Act and
each Agent (for itself and not on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of each Loan Party and other
information that will allow such Lender or Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act. The Borrower shall, promptly following a request by any Agent or any
Lender, provide all documentation and other information that such Agent or Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act and the Beneficial Ownership
Regulation.

      Section 10.22 Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

         Section 10.23 No Advisory or Fiduciary Responsibility. In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document), each of the Borrower and Holdings acknowledges
and agrees that (i) (A) the arranging and other services regarding this Agreement provided by the Agents
and Ad Hoc Group of Term Lenders and the Lenders are arm’s-length commercial transactions between
the Borrower, Holdings and their respective Affiliates, on the one hand, and the Agents, the Ad Hoc Group
of Term Lenders and the Lenders, on the other hand, (B) each of the Borrower and Holdings has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has deemed appropriate, and (C) each
of the Borrower and Holdings is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan Documents; (ii) (A) each Agent,
the Ad Hoc Group of Term Lenders and Lender is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower, Holdings or any of their respective Affiliates, or any other Person and
(B) none of the Agents, Ad Hoc Group of Term Lenders nor any Lender has any obligation to the Borrower,
Holdings or any of their respective Affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents; and (iii) the Agents, Ad Hoc
                                                     210
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 494 of 1503



Group of Term Lenders, the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, Holdings and their respective
Affiliates, and none of the Agents, the Ad Hoc Group of Term Lenders nor any Lender has any obligation
to disclose any of such interests to the Borrower, Holdings or any of their respective Affiliates. To the
fullest extent permitted by law, each of the Borrower and Holdings hereby waives and releases any claims
that it may have against the Agents, the Ad Hoc Group of Term Lenders or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

        Section 10.24    Release of Collateral and Guarantee Obligations; Subordination of Liens.

                    (a) The Lenders hereby irrevocably agree that the Liens granted to the Collateral
   Agent by the Loan Parties on any Collateral shall be automatically released (i) in full, as set forth in
   clause (b) below, (ii) upon the sale or other transfer of such Collateral (including as part of or in
   connection with any other sale or other transfer permitted hereunder) to any Person other than another
   Loan Party, to the extent such sale, transfer or other disposition is made in compliance with the terms
   of this Agreement (and the Collateral Agent may rely conclusively on a certificate to that effect provided
   to it by any Loan Party upon its reasonable request without further inquiry), (iii) to the extent such
   Collateral is comprised of property leased to a Loan Party by a Person that is not a Loan Party, upon
   termination or expiration of such lease, (iv) if the release of such Lien is approved, authorized or ratified
   in writing by the Required Lenders (or such other percentage of the Lenders whose consent may be
   required in accordance with Section 10.01), (v) to the extent the property constituting such Collateral
   is owned by any Guarantor, upon the release of such Guarantor from its obligations under the Guaranty
   (in accordance with the second succeeding sentence), (vi) as required by the Collateral Agent to effect
   any sale, transfer or other disposition of Collateral in connection with any exercise of remedies of the
   Collateral Agent pursuant to the Collateral Documents and (vii) to the extent such Collateral otherwise
   becomes Excluded Assets. Any such release shall not in any manner discharge, affect, or impair the
   Obligations or any Liens (other than those being released) upon (or obligations (other than those being
   released) of the Loan Parties in respect of) all interests retained by the Loan Parties, including the
   proceeds of any sale, all of which shall continue to constitute part of the Collateral except to the extent
   otherwise released in accordance with the provisions of the Loan Documents. Additionally, the Lenders
   hereby irrevocably agree that the Guarantors shall be released from the Guaranties upon consummation
   of any transaction permitted hereunder resulting in such Subsidiary ceasing to constitute a Restricted
   Subsidiary, or otherwise becoming an Excluded Subsidiary. The Lenders hereby authorize the
   Administrative Agent and the Collateral Agent, as applicable, to execute and deliver any instruments,
   documents, and agreements necessary or desirable to evidence and confirm the release of any Guarantor
   or Collateral pursuant to the foregoing provisions of this paragraph, all without the further consent or
   joinder of any Lender. The Administrative Agent or the Collateral Agent, as applicable, shall, at the
   Borrower’s expense, upon receipt of an Officer’s Certificate from the Borrower certifying that the
   requested release is permitted under this Section 10.24, release the requested Collateral from the Liens
   securing the Obligations and provide the Borrower with such additional documentation as the Borrower
   may reasonably request to evidence such release; provided that such release and such additional
   documentation shall not expose the Administrative Agent or the Collateral Agent to liability and shall
   be without recourse to or representation or warranty by the Administrative Agent or the Collateral
   Agent. Any representation, warranty or covenant contained in any Loan Document relating to any such
   released Collateral or Guarantor shall no longer be deemed to be repeated.

                  (b) Notwithstanding anything to the contrary contained herein or any other Loan
   Document, when all Obligations (other than (i) Hedging Obligations in respect of any Secured Hedge
   Agreements, (ii) Cash Management Obligations in respect of any Secured Cash Management
   Agreements and (iii) any contingent obligations not then due) have been paid in full and all
                                                      211
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 495 of 1503



   Commitments have terminated, upon request of the Borrower, the Administrative Agent or Collateral
   Agent, as applicable, shall (without notice to, or vote or consent of, any Secured Party) take such actions
   as shall be required to release its security interest in all Collateral, and to release all obligations under
   any Loan Document, whether or not on the date of such release there may be any (i) Hedging Obligations
   in respect of any Secured Hedge Agreements, (ii) Cash Management Obligations in respect of any
   Secured Cash Management Agreements and (iii) any contingent obligations not then due. Any such
   release of Obligations shall be deemed subject to the provision that such Obligations shall be reinstated
   if after such release any portion of any payment in respect of the Obligations guaranteed thereby shall
   be rescinded or must otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
   liquidation or reorganization of the Borrower or any Guarantor, or upon or as a result of the appointment
   of a receiver, intervenor or conservator of, or trustee or similar officer for, the Borrower or any Guarantor
   or any substantial part of its property, or otherwise, all as though such payment had not been made.

                     (c) Notwithstanding anything to the contrary contained herein or in any other Loan
   Document, upon request of the Borrower in connection with any Permitted Lien specified in clause (7)
   of the definition thereof securing obligations in respect of Indebtedness, Disqualified Stock or Preferred
   Stock permitted to be incurred pursuant to clause (4) of Section 7.02(b) in any Collateral, and at the
   Borrower’s expense, the Administrative Agent or Collateral Agent, as applicable, shall (without notice
   to, or vote or consent of, any Secured Party) take such actions as shall be required to subordinate the
   Lien on any Collateral to any such Permitted Lien to be senior to the Liens in favor of the Collateral
   Agent; provided, that the Borrower shall have provided the Administrative Agent or Collateral Agent,
   as applicable, with an Officer’s Certificate certifying that such requested subordination and such
   requested actions are permitted under this Section 10.24; provided, further, that such requested actions
   shall not expose the Administrative Agent or the Collateral Agent to liability and shall be without
   recourse to or representation or warranty by the Administrative Agent or the Collateral Agent.

                    (d) Notwithstanding the foregoing or anything in the Loan Documents to the contrary,
   at the direction of the Required Lenders, the Administrative Agent may, in exercising remedies, take
   any and all necessary and appropriate action to effectuate a credit bid of all Loans (or any lesser amount
   thereof) for the Borrower’s assets in a bankruptcy, foreclosure or other similar proceeding, forbear from
   exercising remedies upon an Event of Default, or in a bankruptcy proceeding, enter into a settlement
   agreement on behalf of all Lenders.

        Section 10.25    [Reserved].

         Section 10.26 Judgment Currency. If, for the purposes of obtaining judgment in any court, it is
necessary to convert a sum due hereunder or any other Loan Document in one currency into another
currency, the rate of exchange used shall be that at which in accordance with normal banking procedures
the Administrative Agent could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower in respect of any such sum
due from it to the Administrative Agent or the Lenders hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency, the Administrative
Agent may in accordance with normal banking procedures purchase the Agreement Currency with the
Judgment Currency. If the amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent from the Borrower in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the Agreement Currency so
purchased is greater than the sum originally due to the Administrative Agent in such currency, the
                                                     212
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 496 of 1503



Administrative Agent agrees to return the amount of any excess to the Borrower (or to any other Person
who may be entitled thereto under applicable Law).

         Section 10.27 Acknowledgement and Consent to Bail-In of EEA Financial Institutions .
Notwithstanding anything to the contrary in any Loan Document or in any other agreement, arrangement
or understanding among any such parties, each party hereto acknowledges that any liability of any Lender
that is an EEA Financial Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by:

        (a)       the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it by any Lender that is an EEA
Financial Institution; and

        (b)         the effects of any Bail-In Action on any such liability, including, if applicable:

              (i)           a reduction in full or in part or cancellation of any such liability;

            (ii)          a conversion of all, or a portion of, such liability into shares or other instruments
    of ownership in such EEA Financial Institution, its parent undertaking, or a bridge institution that may
    be issued to it or otherwise conferred on it, and that such shares or other instruments of ownership will
    be accepted by it in lieu of any rights with respect to any such liability under this Agreement or any
    other Loan Document; or

           (iii)      the variation of the terms of such liability in connection with the exercise of the
    write-down and conversion powers of any EEA Resolution Authority.

        Section 10.28 Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for Hedge Agreements or any other
agreement or instrument that is a QFC (such support, “QFC Credit Support” and each such QFC a
“Supported QFC”), the parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan Documents and any Supported
QFC may in fact be stated to be governed by the laws of the State of New York and/or of the United States
or any other state of the United States):

        (a) In the event a Covered Entity that is party to a Supported QFC (each, a “Covered Party”)
        becomes subject to a proceeding under a U.S. Special Resolution Regime, the transfer of such
        Supported QFC and the benefit of such QFC Credit Support (and any interest and obligation in or
        under such Supported QFC and such QFC Credit Support, and any rights in property securing such
        Supported QFC or such QFC Credit Support) from such Covered Party will be effective to the same
        extent as the transfer would be effective under the U.S. Special Resolution Regime if the Supported
        QFC and such QFC Credit Support (and any such interest, obligation and rights in property) were
        governed by the laws of the United States or a state of the United States. In the event a Covered
        Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
        Special Resolution Regime, Default Rights under the Loan Documents that might otherwise apply
        to such Supported QFC or any QFC Credit Support that may be exercised against such Covered
        Party are permitted to be exercised to no greater extent than such Default Rights could be exercised
        under the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents were
                                                        213
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 497 of 1503



        governed by the laws of the United States or a state of the United States. Without limitation of the
        foregoing, it is understood and agreed that rights and remedies of the parties with respect to a
        Defaulting Lender shall in no event affect the rights of any Covered Party with respect to a
        Supported QFC or any QFC Credit Support.

        (b) As used in this Section 10.28, the following terms have the following meanings:

                (1)      “BHC Act Affiliate” of a party means an “affiliate” (as such term is defined under,
        and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

                (2)      “Covered Entity” means any of the following:

                         i.      a “covered entity” as that term is defined in, and interpreted in accordance
                         with, 12 C.F.R. § 252.82(b);

                         ii.     a “covered bank” as that term is defined in, and interpreted in accordance
                         with, 12 C.F.R. § 47.3(b); or

                         iii.    a “covered FSI” as that term is defined in, and interpreted in accordance
                         with, 12 C.F.R. § 382.2(b).

                (3)    “Default Right” has the meaning assigned to that term in, and shall be interpreted
        in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable.

                 (4)      “QFC” has the meaning assigned to the term “qualified financial contract” in, and
        shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

         Section 10.29 Amendment and Restatement. On the Closing Date, the Existing Credit
Agreement shall be amended, restated and superseded in its entirety by this Agreement. The parties hereto
acknowledge and agree that (i) this Agreement and the other documents entered into in connection herewith
do not constitute a novation or termination of the “Obligations” (as defined in the Existing Credit
Agreement, as applicable) under the Existing Credit Agreement, as applicable, as in effect prior to the
Closing Date, (ii) such “Obligations” are in all respects continuing (as amended and restated hereby) as
indebtedness and obligations outstanding under this Agreement and (iii) all claims, actions, causes of action,
suits, damages and indemnities by any Loan Party or any Agent or Lender on account of any action, breach,
non-compliance or default by any Loan Party or any Agent or Lender that occurred, or any inaction by any
Loan Party or any Agent or Lender that should have occurred, in each case, on or prior to the Closing Date,
whether known or unknown, whether now existing or hereafter arising, whether arising at law or in equity,
shall cease to exist and be forever waived, released and discharged to the full extent permitted by law.

           [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]




                                                    214
    Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 498 of 1503



                 IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

                                           BELK, INC.,
                                           as the Borrower


                                           By:
                                                  Name:
                                                  Title:




                                              1
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 499 of 1503



                               BEAR PARENT INC.,
                               as Holdings


                               By:
                                     Name:
                                     Title:




                                 2
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 500 of 1503



                               ALTER DOMUS (US) LLC,
                               as Administrative Agent and Collateral Agent


                               By:
                                      Name:
                                      Title:




                                  3
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 501 of 1503




                               [___________________],
                               as Lender


                               By:
                                       Name:
                                     Title: .




                                 4
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 502 of 1503




                     [Signature Page to Amended and Restated First Lien Credit Agreement]
OMM_US:79383983.69
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 503 of 1503




                             Exhibit D

                     New ABL Facility Documents
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 504 of 1503
                                                                               [EXECUTION VERSION]


                LIMITED WAIVER AND AMENDMENT NO. 3 TO ABL CREDIT AGREEMENT

                  This LIMITED WAIVER AND AMENDMENT NO. 3 TO ABL CREDIT AGREEMENT,
 dated as of February 24, 2021 (this “Agreement”), is among BEAR PARENT INC., a Delaware corporation
 (“Holdings”), BELK, INC., a Delaware corporation (the “Borrower”), BANK OF AMERICA, N.A., as
 administrative agent (in such capacity, including any successor thereto, the “Administrative Agent”) and
 as collateral agent (in such capacity, including any successor thereto, the “Collateral Agent”) under the
 Loan Documents, and each Lender party hereto.

                                     PRELIMINARY STATEMENTS

                 WHEREAS, reference is made to that certain ABL Credit Agreement, dated as of
 December 10, 2015 (as amended by that certain Amendment No. 1 to ABL Credit Agreement, dated as of
 August 29, 2019, as further amended by that certain Amendment No. 2 to ABL Credit Agreement, dated as
 of October 30, 2020, as in effect immediately prior to the effectiveness of this Agreement, the “Existing
 Credit Agreement”; the Existing Credit Agreement as amended by this Agreement, the “Amended Credit
 Agreement”; capitalized terms used but not defined herein having the meanings provided in the Amended
 Credit Agreement), among the Borrower, Holdings, the Lenders from time to time party thereto, the
 Administrative Agent and the Collateral Agent;

                  WHEREAS, as of the date hereof the Borrower and certain of its Subsidiaries will
 commence the Chapter 11 Cases with the United States Bankruptcy Court for the Southern District of
 Texas. Such commencement of an insolvency proceeding is an Event of Default pursuant to Section 8.01(6)
 of the Existing Credit Agreement (the “Insolvency Proceeding Default”).

                 WHEREAS, the Borrower has failed to make that certain payment of Indebtedness due
 February 1, 2021 pursuant to the terms of the First Lien Credit Agreement. Such missed payment of
 Indebtedness is an Event of Default pursuant to Section 8.01(5) of the Existing Credit Agreement (the
 “Payment Default”, together with the Insolvency Proceeding Default, the “Specified Defaults”)

                 WHEREAS, the Administrative Agent and each of the Lenders have agreed to (i) waive
 the Specified Defaults and (ii) modify the Existing Credit Agreement in the manner described in Section 2
 herein;

                 NOW, THEREFORE, in consideration of the undertakings set forth herein and other good
 and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto
 hereby agree as follows:

          1.        Limited Waiver; No Other Waiver.

                   (a)     Subject to the terms and conditions herein contained and in reliance upon the
          representations and warranties of the Loan Parties herein contained, effective upon the Amendment
          No. 3 Effective Date, the Administrative Agent and the Lenders hereby waive for any and all
          purposes of the Existing Credit Agreement and the other Loan Documents, the Specified Defaults.
          The Administrative Agent acknowledges that, to the actual knowledge of any of the officers,
          representatives, sub-advisors or managers of the Administrative Agent who are actively involved
          in the negotiation of this Agreement, after giving effect to the transactions contemplated by this
          Agreement (including the waiver of the Specified Defaults contemplated by this clause (a)), they
          are not aware of any Default or Event of Default existing on the Amendment No. 3 Effective Date
          or of any circumstance existing on the Amendment No. 3 Effective Date that could give rise to a
          Default or an Event of Default.


DB1/ 118915452.11
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 505 of 1503



                  (b)     No Other Waiver. Other than the limited waiver set forth in Section 1(a) of this
         Agreement, nothing contained in this Agreement shall be construed as a waiver by Administrative
         Agent or any Lender of any covenant or provision of the Existing Credit Agreement, the other Loan
         Documents, this Agreement, or of any other contract or instrument between Loan Parties and
         Administrative Agent or any Lender, and the failure of Administrative Agent or any Lender at any
         time or times hereafter to require strict performance by the Loan Parties of any provision thereof
         shall not waive, affect or diminish any right of Administrative Agent or the Lenders to thereafter
         demand strict compliance therewith. Other than with respect to the limited waiver set forth in
         Section 1(a) of this Agreement, Administrative Agent and each Lender hereby reserves all rights
         granted under the Existing Credit Agreement, the other Loan Documents, this Agreement and any
         other contract or instrument between any of them. The foregoing limited waiver shall be effective
         only in this specific instance and for the specific purpose for which it is given, and shall not entitle
         the Loan Parties to any other or further waiver in any similar or other circumstances.

         2.      Amendments to the Existing Credit Agreement. The Lenders and the Borrower hereby
 agree to amend the Existing Credit Agreement, as of the Amendment No. 3 Effective Date (as defined
 below), as follows:

                  (a)     Composite Credit Agreement. The Existing Credit Agreement is hereby amended
         to delete the bold, stricken text (indicated textually in the same manner as the following example:
         stricken text) and to add the bold, double-under lined text (indicated textually in the same manner
         as the following example: double-underlined text) as set forth in the pages of the Amended Credit
         Agreement attached as Annex A hereto.

               (b)      Schedules to Credit Agreement. Each of the Schedules to the Existing Credit
         Agreement are hereby replaced by the corresponding new schedules attached as Annex B hereto.

                 (c)    Exhibits to Credit Agreement. Exhibit C (Form of Compliance Certificate) and
         Exhibit J (Form of Borrowing Base Certificate) are hereby deleted in their entirety and a new
         Exhibit C and Exhibit J are substituted in their stead, each as attached hereto as Annex C.

        3.      Representations and Warranties. To induce the other parties hereto to enter into this
 Agreement, the Borrower and Holdings represent and warrant to each of the Lenders party hereto, the
 Administrative Agent and the Collateral Agent that, after giving effect to this Agreement:

                  (a)     the execution, delivery and performance of this Agreement by the Borrower and
         Holdings, and the consummation of the transactions contemplated herein are within the corporate
         or other organizational powers of the Borrower or Holdings, as applicable, has been duly authorized
         by all necessary action on the part of the Borrower or Holdings, as applicable, and does not or will
         not contravene the terms of any applicable Organizational Documents;

                  (b)     this Agreement has been duly executed and delivered by Holdings and the
         Borrower, and this Agreement and the Amended Credit Agreement constitute a legal, valid and
         binding obligation of such Loan Party enforceable against each such Loan Party in accordance with
         their terms, except as such enforceability may be limited by Debtor Relief Laws and by general
         principles of equity and principles of good faith and fair dealing; and

                 (c)      all representations and warranties made in any Loan Document are true and correct
         in all material respects as if made on the date hereof; provided that to the extent that such
         representations and warranties specifically refer to an earlier date, they shall be true and correct in
         all material respects as of such earlier date; provided further that, any representation and warranty

DB1/ 118915452.11                                       2
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 506 of 1503



         that is qualified as to “materiality,” “Material Adverse Effect” or similar language shall be true and
         correct (after giving effect to any qualification therein) in all respects on such respective dates.

       4.       Conditions Precedent. This Agreement and the amendments set forth in Section 2 of this
 Agreement shall become effective on the first date (the “Amendment No. 3 Effective Date”) that:

                 (a)      the Administrative Agent has received counterparts of this Agreement, each of
         which shall be originals or .pdf copies or other facsimiles, duly executed and delivered by (w) each
         Lender, (x) Holdings, (y) the Borrower and (z) the Administrative Agent;

              (b)     the Administrative Agent has received a Perfection Certificate, dated as of the
         Amendment No. 3 Effective Date, duly executed and delivered by the Borrower;

                 (c)      the Administrative Agent has received that certain Borrowing Base Certificate,
         dated as of the date hereof which reflects the Third Amendment Transactions;

                  (d)      the Administrative Agent has received (i) certificates of good standing from the
         secretary of state of the state of organization of each Loan Party (to the extent such concept exists
         in such jurisdiction), (ii) customary certificates of resolutions or other action, incumbency
         certificates or other certificates of Responsible Officers of each Loan Party evidencing the authority
         of each Loan Party to enter into this Agreement and applicable Loan Documents and the identity,
         authority and capacity of each Responsible Officer thereof authorized to act as a Responsible
         Officer in connection with this Agreement and the other Loan Documents to which such Loan Party
         is a party or is to be a party on the Amendment No. 3 Effective Date, and (iii) a certification with
         respect to each Loan Party that either (A) the Organizational Documents provided in connection
         with that certain Omnibus Secretary’s Certificate, dated as of December 10, 2015 remain in effect
         as of the Amendment No. 3 Effective Date or (B) attached thereto are the Organizational
         Documents of such Loan Party, and, in each case, such Organizational Documents have not been
         amended, modified, or repealed and no proceedings for the amendment, modification or any other
         related documents has been filed in the office of the Secretary of State of such Loan Party’s
         jurisdiction of organization;

                 (e)     the Administrative Agent has received a customary legal opinion from Kirkland &
         Ellis LLP, special counsel to the Loan Parties;

                  (f)     the Administrative Agent has received a certificate from a Responsible Officer of
         the Borrower reasonably satisfactory in form and substance to the Administrative Agent, certifying
         that as of the Amendment No. 3 Effective Date and after giving effect to the Third Amendment
         Transactions (i) the Borrower and its Subsidiaries, on a consolidated basis, are Solvent, (ii)(x) since
         the date of the Annual Financial Statements, there has been no event or circumstance, either
         individually or in the aggregate, that has had or would reasonably be expected to have a Material
         Adverse Effect (other than customary events or circumstances which resulted from the
         commencement of the Chapter 11 Cases), and (y) since the entry of the Confirmation Order, no
         material adverse change in the ability of the Agents and the Lenders to enforce the Loan Documents
         and the obligations of the Loan Parties thereunder has occurred and (iii) the representations and
         warranties made by the Borrower in Section 3 above are true and correct as of the Amendment No.
         3 Effective Date and that after giving effect to this Agreement, no Default or Event of Default has
         occurred and is continuing;




DB1/ 118915452.11                                      3
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 507 of 1503



                 (g)     the Administrative Agent shall have received an amendment of the ABL
         Intercreditor Agreement, duly executed by the parties thereto and acknowledged and delivered by
         the Borrower and the other Loan Parties party thereto;

                 (h)      the Administrative Agent has received (i) that certain Amendment No. 2 to the
         First Lien Credit Agreement and (ii) that certain Amendment No. 3 to the Second Lien Credit
         Agreement, in each case, entered into by the Borrower, duly executed by the parties thereto and
         dated as of the Amendment No. 3 Effective Date;

                (i)    the Administrative Agent shall have received the following documents to join Belk
         Sourcing LLC as a Guarantor (the “New Guarantor”):

                           (i)     a supplement to the Security Agreement;

                           (ii)    a supplement to the Guaranty Agreement;

                           (iii)   a supplement to the Intercompany Subordination Agreement; and

                           (iv)    a UCC-1 financing statement in the applicable jurisdiction of the New
                    Guarantor;

                 (j)      the Confirmation Order, authorizing the Loan Parties to execute, deliver, and
         perform their obligations under this Agreement (including the payment of all fees with respect
         hereto), has been entered and is in full force and effect and has not (i) been stayed, reversed,
         vacated, amended, supplemented or otherwise modified in any manner that could be reasonably
         expected to adversely affect the interests of the Administrative Agent or the Lenders or (ii) been
         the subject of an appeal;

                  (k)     the Third Amendment Transactions, including the Approved Plan and all
         transactions contemplated therein or in the Confirmation Order to occur on the effective date of the
         Approved Plan, have been (or concurrently with the occurrence of the Amendment No. 3 Effective
         Date, shall be) substantially consummated in accordance with applicable Law, the Court, and the
         Bankruptcy Code;

                 (l)     to the extent requested at least three (3) Business Days prior to the Amendment
         No. 3 Effective Date, if the Borrower qualifies as a “legal entity customer” under the Beneficial
         Ownership Regulation, the Borrower shall have delivered to the Administrative Agent (on behalf
         of each Lender that so requests) a Beneficial Ownership Certification in relation to the Borrower;

                 (m)      the Administrative Agent has received all reasonable and documented out-of-
         pocket expenses incurred in connection with this Agreement and required to be paid to the
         Administrative Agent pursuant to the Amended Credit Agreement, to the extent invoiced no less
         than three (3) days prior to the proposed Amendment No. 3 Effective Date; and

                (n)     the Administrative Agent has received all fees required to be paid to the
         Administrative Agent pursuant to that certain Third Amendment Fee Letter.

 Without limiting the generality of the provisions of Section 10.01(1) of the Amended Credit Agreement,
 for purposes of determining compliance with the condition specified in this Section 4, each Lender that has
 signed this Agreement shall be deemed to have consented to, approved, accepted and to be satisfied with
 this Agreement and other matters required hereunder to be consented to or approved by or acceptable or


DB1/ 118915452.11                                     4
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 508 of 1503



 satisfactory to such Lender, unless the Administrative Agent shall have received notice from such Lender
 prior to the Amendment No. 3 Effective Date specifying its objection thereto.

         5.         Joinder of New Lenders; Acknowledgment of New Lenders.

                  (a)     Each of PNC Bank, National Association and Siemens Financial Services, Inc.
         (together the “New Lenders”), by its signature below, confirms that it has agreed to become a
         “Lender” under, and as defined in the Amended Credit Agreement holding the Revolving Credit
         Loans in the amount set forth opposite such New Lender’s name on Schedule 2.01 attached hereto
         under the heading “Commitments”, effective on the Amendment No. 3 Effective Date. Each New
         Lender (i) acknowledges that in connection with it becoming a Lender it has received a copy of the
         Amended Credit Agreement (including all schedules and exhibits thereto), together with copies of
         the most recent financial statements delivered by the Borrower pursuant to the Existing Credit
         Agreement, and such other documents and information as it has deemed appropriate to make its
         own credit and legal analysis and decision to become a Lender and (ii) agrees that, upon it becoming
         a Lender on the Amendment No. 3 Effective Date, it will, independently and without reliance on
         the Administrative Agent, or any other Lender and based on such documents and information as it
         shall deem appropriate at the time, continue to make its own credit and legal decisions in taking or
         not taking action under the Amended Credit Agreement. In addition, each New Lender represents
         and warrants that (x) it has duly authorized and has full power and authority to take, and has taken,
         all action necessary to execute and deliver this Agreement and to consummate the transaction
         contemplated hereby and to become a Lender on the Amendment No. 3 Effective Date and (y) no
         notices to, or consents, authorizations or approvals of, any Person are required (other than any
         already given or obtained) for its due execution and delivery of this Agreement or the performance
         of its obligations hereunder or as a Lender under the Amended Credit Agreement as of the date
         hereof. Each New Lender acknowledges and agrees that, on the Amendment No. 3 Effective Date,
         such New Lender shall become a Lender and, from and after such date such New Lender will be
         bound by the terms of the Amended Credit Agreement.

                  (b)      Each New Lender acknowledges that it has had the opportunity to request and has
         received such documents and information as it has deemed material or desirable or otherwise
         appropriate in making its evaluation and credit analysis of the Borrower and the other Loan parties
         and its decision to become a Lender and make Loans to the Borrower. Each New Lender has
         carefully reviewed such document and information and, independently and without reliance upon
         the Administrative Agent, performed its own investigation and credit analysis of the Loans, this
         Agreement, and the transactions contemplated hereby and the creditworthiness of the Borrower and
         the other Loan Parties. Each New Lender acknowledges that the Administrative Agent and its
         affiliates’ activities in connection with the Loans, this Agreement, and the transactions
         contemplated hereby are undertaken by the Administrative Agent or such affiliates as a principal
         on an arm’s-length basis and neither the Administrative Agent nor its affiliate has any fiduciary,
         advisory, or similar responsibility in favor of such New Lender in connection with the Loan, this
         Agreement or the transactions contemplated herby or the process related thereto. Each of the New
         Lenders hereby waives and releases, to the fullest extent permitted by law, any claims that it may
         have against the Administrative Agent or any of its affiliates with respect to any breach or alleged
         breach of agency or fiduciary duty. In connection with all aspects of each transaction contemplated
         herby, each New Lender acknowledges and agrees that (i) the Administrative Agent and its
         affiliates may be engaged in a broad range of transactions that involve interests that differ from
         those of such New Lenders and its affiliates, and neither the Administrative Agent nor its affiliates
         has any obligation to disclose any of such interest by virtue of any advisory, agency or fiduciary
         relationship, (ii) neither the Administrative Agent has provided and will provide any legal,
         accounting, regulatory or tax advice with respect to any of the transactions contemplated hereby

DB1/ 118915452.11                                     5
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 509 of 1503



         and the New Lender has consulted its own legal , accounting, regulatory, and tax advisors to the
         extent it has deemed appropriate, (iii) neither the Administrative Agent nor any of its affiliates
         bears any responsibility (or shall be liable) for the accuracy or completeness (or lack thereof) of
         any documents or information provided such New Lender in connection with the Loan, this
         Agreement and the transactions contemplated hereby; no representation regarding such documents
         or information is made by the Administrative Agent or any of its affiliates; neither the
         Administrative Agent nor any of its affiliates has made any independent verification as to the
         accuracy or completeness of any such documents or informational and the Administrative Agent
         and its affiliates hall have no obligation to update or supplement any such documents or information
         or otherwise provide additional information. In connection with the transactions contemplated
         hereby, including its decision to become a Lender and to make Loans to the Borrower, each New
         Lender acknowledges and agrees that it is not relying upon any representation or warranties made
         by the Administrative Agent or any of its affiliates or, except as expressly set forth in this
         Agreement and the other Loan Documents, any other Person.

          6.       Reaffirmation. The Borrower (a) confirms its obligations under the Loan Documents, (b)
 confirms that its obligations under the Existing Credit Agreement as modified hereby are entitled to the
 benefits of the Liens and pledges set forth in the Loan Documents and remain in full force and effect and
 (c) agrees that the Existing Credit Agreement as modified hereby is the “Credit Agreement” under and for
 all purposes of the Loan Documents. Without limiting the foregoing, the Borrower, on behalf of each Loan
 Party, (a) consents to this Agreement and agrees that the transactions contemplated by this Agreement shall
 not limit or diminish the obligations of such Person, or release such Person from any obligations, under any
 of the Loan Documents to which it is a party, (b) confirms and reaffirms its obligations under each of the
 Loan Documents to which it is a party and all representations, warranties, and covenants contained therein,
 (c) agrees that each of the Loan Documents to which it is a party remains in full force and effect and is
 hereby ratified and confirmed and (d) acknowledges that any and all financing statements filed under the
 UCC in connection with the Existing Credit Agreement, naming Bank of America, N.A., as administrative
 agent (or otherwise as a representative for itself and other financial institutions), as secured party, and such
 Loan Party, as debtor, shall be effective to perfect the Administrative Agent’s security interest granted by
 such Loan Party pursuant to the Security Agreement to the extent such security interest may be perfected
 by the filing of financing statements under the UCC for the purposes of so perfecting the security interest
 granted by such Loan Party. The Borrower, on behalf of each Guarantor, hereby acknowledges, confirms
 and agrees that it shall guarantee all Obligations of the Loan Parties at any time and from time to time
 outstanding under the Amended Credit Agreement and the other Loan Documents. The Borrower, on behalf
 of each Loan Party, hereby acknowledges, confirms and agrees that the Security Agreement, the other
 Collateral Documents and any and all Collateral previously pledged to the Administrative Agent, for the
 benefit of the Secured Parties, pursuant thereto, shall continue to secure all applicable Obligations (which,
 for the avoidance of doubt, shall include all Obligations outstanding as of the date hereof) of such Loan
 Parties at any time and from time to time outstanding under the Amended Credit Agreement and the other
 Loan Documents, including, in each case, after giving effect to this Agreement.

          7.      Amendment, Modification and Waiver. This Agreement may not be amended, modified
 or waived except in accordance with the Amended Credit Agreement. The execution, delivery and
 effectiveness of this Agreement shall not, except as expressly provided herein, operate as a waiver of any
 right, power or remedy of any Lender or the Administrative Agent under any of the Loan Documents, nor
 constitute a waiver of any provision of any of the Loan Documents.

       8.      Loan Document. This Agreement shall constitute a Loan Document for all purposes of the
 Amended Credit Agreement and the other Loan Documents.



DB1/ 118915452.11                                       6
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 510 of 1503



      9.    Governing Law, Etc. THIS AGREEMENT SHALL BE GOVERNED BY, AND
 CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
 WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD
 RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF
 NEW YORK. SECTIONS 10.15, 10.16 AND 10.17 OF THE AMENDED CREDIT AGREEMENT
 ARE HEREBY INCORPORATED BY REFERENCE, MUTATIS MUTANDIS.

          10.    Counterparts. This Agreement may be executed in one or more counterparts, each of which
 shall be deemed an original, but all of which together shall constitute one and the same instrument. Delivery
 by telecopier or other electronic transmission of an executed counterpart of a signature page to this
 Agreement shall be effective as delivery of an original executed counterpart of this Agreement.

                                [Remainder of Page Intentionally Left Blank]




DB1/ 118915452.11                                     7
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 511 of 1503



                 IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized officer
 to execute and deliver this Agreement as of the date first set forth above.

                                                       BELK, INC.,
                                                       as Borrower



                                                       By:
                                                             Name:
                                                             Title:


                                                       BEAR PARENT INC.,
                                                       as Holdings



                                                       By:
                                                             Name:
                                                             Title:




                                [Belk - Amendment No. 3 Signature Page]
DB1/ 118915452.11
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 512 of 1503



                                                  BANK OF AMERICA, N.A., as the
                                                  Administrative Agent



                                                  By:
                                                        Name:
                                                        Title:




                           [Belk - Amendment No. 3 Signature Page]
DB1/ 118915452.11
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 513 of 1503



                                                  BANK OF AMERICA, N.A., as a Lender



                                                  By:
                                                        Name:
                                                        Title:




DB1/ 118915452.11          [Belk - Amendment No. 3 Signature Page]
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 514 of 1503



                                                  [_______________], as a Lender



                                                  By:
                                                        Name:
                                                        Title:




DB1/ 118915452.11          [Belk - Amendment No. 3 Signature Page]
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 515 of 1503



                                      ANNEX A

                              Composite Credit Agreement

                                    [see attached]




DB1/ 118915452.11
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 516 of 1503

                                                       ANNEX A TO THIRD AMENDMENT

                                      $900,000,000
                                ABL CREDIT AGREEMENT

                                Dated as of December 10, 2015,
                                as amended on August 29, 2019,
                               as amended on October 30, 2020,
                         and as further amended on February 24, 2021

                                           among

                                   BEAR PARENT INC.,
                                      as Holdings,

                                        BELK, INC.,
                                        as Borrower,

                               BANK OF AMERICA, N.A.,
                        as Administrative Agent and Collateral Agent,

                    WELLS FARGO BANK, NATIONAL ASSOCIATION,
                     CAPITAL ONE, NATIONAL ASSOCIATION, and
                        PNC BANK, NATIONAL ASSOCIATION
                               as Syndication Agents,

                                            and

                                    REGIONS BANK,
                                   TD BANK, N.A., and
                          U.S. BANK, NATIONAL ASSOCIATION
                                 as Documentation Agents

                         THE OTHER LENDERS PARTY HERETO



                                 BANK OF AMERICA, N.A.,
                    WELLS FARGO BANK, NATIONAL ASSOCIATION,
                     CAPITAL ONE, NATIONAL ASSOCIATION, and
                               PNC CAPITAL MARKETS LLC
                     as Joint Lead Arrangers and Joint Lead Bookrunners




DB1/ 118926700.9
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 517 of 1503



                                                      TABLE OF CONTENTS

                                                                                                                                                    Page
                                                                 ARTICLE I


                                    DEFINITIONS AND ACCOUNTING TERMS

 Section 1.01      Defined Terms ....................................................................................................................1
 Section 1.02      Other Interpretive Provisions..........................................................................................106
 Section 1.03      Accounting Terms ..........................................................................................................108
 Section 1.04      Rounding ........................................................................................................................109
 Section 1.05      References to Agreements, Laws, etc.............................................................................109
 Section 1.06      Times of Day and Timing of Payment and Performance ...............................................109
 Section 1.07      Pro Forma and Other Calculations. ................................................................................109
 Section 1.08      Divisions.........................................................................................................................114
 Section 1.09      Guaranties of Hedging Obligations ................................................................................114
 Section 1.10      Currency Generally.........................................................................................................114
 Section 1.11      Letters of Credit..............................................................................................................115
 Section 1.12      Interest Rates ..................................................................................................................115
                                                            ARTICLE II


                                    THE COMMITMENTS AND BORROWINGS

 Section 2.01      The Loans .......................................................................................................................115
 Section 2.02      Borrowings, Conversions and Continuations of Loans. .................................................117
 Section 2.03      Letters of Credit..............................................................................................................119
 Section 2.04      Swing Line Loans...........................................................................................................130
 Section 2.05      Prepayments....................................................................................................................135
 Section 2.06      Termination or Reduction of Commitments...................................................................137
 Section 2.07      Repayment of Loans.......................................................................................................137
 Section 2.08      Interest. ...........................................................................................................................138
 Section 2.09      Fees.................................................................................................................................138
 Section 2.10      Computation of Interest and Fees...................................................................................138
 Section 2.11      Evidence of Indebtedness. ..............................................................................................139
 Section 2.12      Payments Generally........................................................................................................139
 Section 2.13      Sharing of Payments.......................................................................................................142
 Section 2.14      Incremental Facilities. ....................................................................................................143
 Section 2.15      [Reserved].......................................................................................................................146
 Section 2.16      Extensions of Loans........................................................................................................146
 Section 2.17      Defaulting Lenders. ........................................................................................................149
                                                              ARTICLE III


                   TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 Section 3.01      Taxes...............................................................................................................................150
 Section 3.02      Illegality..........................................................................................................................154
 Section 3.03      Inability to Determine Rates...........................................................................................154


                                                                          i
DB1/ 118926700.9
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 518 of 1503



                                                    TABLE OF CONTENTS
                                                          (cont’d)

                                                                                                                                                  Page

 Section 3.04      Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
                   Rate Loan........................................................................................................................158
 Section 3.05      Funding Losses ...............................................................................................................159
 Section 3.06      Matters Applicable to All Requests for Compensation. .................................................160
 Section 3.07      Replacement of Lenders under Certain Circumstances..................................................161
 Section 3.08      Survival...........................................................................................................................163
                                                            ARTICLE IV


                CONDITIONS PRECEDENT TO REVOLVING CREDIT BORROWINGS

 Section 4.01      Conditions to Effectiveness of this Agreement on Closing Date ...................................163
 Section 4.02      Conditions to All Credit Extensions...............................................................................166
                                                ARTICLE V


                                      REPRESENTATIONS AND WARRANTIES

 Section 5.01      Existence, Qualification and Power; Compliance with Laws ........................................167
 Section 5.02      Authorization; No Contravention. ..................................................................................168
 Section 5.03      Governmental Authorization ..........................................................................................169
 Section 5.04      Binding Effect.................................................................................................................169
 Section 5.05      Financial Statements; No Material Adverse Effect. .......................................................169
 Section 5.06      Litigation ........................................................................................................................169
 Section 5.07      Labor Matters .................................................................................................................170
 Section 5.08      Ownership of Property; Liens.........................................................................................170
 Section 5.09      Environmental Matters ...................................................................................................170
 Section 5.10      Taxes...............................................................................................................................170
 Section 5.11      ERISA Compliance. .......................................................................................................170
 Section 5.12      Subsidiaries.....................................................................................................................171
 Section 5.13      Margin Regulations; Investment Company Act. ............................................................172
 Section 5.14      Disclosure .......................................................................................................................172
 Section 5.15      Intellectual Property; Licenses, etc.................................................................................172
 Section 5.16      Solvency .........................................................................................................................173
 Section 5.17      USA PATRIOT Act; Anti-Terrorism Laws; Foreign Corrupt Practices Act .................173
 Section 5.18      Collateral Documents .....................................................................................................173
 Section 5.19      Use of Proceeds ..............................................................................................................174
                                                             ARTICLE VI


                                                AFFIRMATIVE COVENANTS

 Section 6.01      Financial Statements.......................................................................................................174
 Section 6.02      Certificates; Other Information ......................................................................................176
 Section 6.03      Notices ............................................................................................................................178
 Section 6.04      Payment of Obligations ..................................................................................................179
 Section 6.05      Preservation of Existence, etc.........................................................................................179

DB1/ 118926700.9                                                         ii
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 519 of 1503



                                                    TABLE OF CONTENTS
                                                          (cont’d)

                                                                                                                                                   Page

 Section 6.06      Maintenance of Properties ..............................................................................................179
 Section 6.07      Maintenance of Insurance...............................................................................................179
 Section 6.08      Compliance with Laws ...................................................................................................180
 Section 6.09      Books and Records .........................................................................................................180
 Section 6.10      Inspection Rights ............................................................................................................180
 Section 6.11      Covenant to Guarantee Obligations and Give Security..................................................180
 Section 6.12      Compliance with Environmental Laws ..........................................................................182
 Section 6.13      Further Assurances. ........................................................................................................182
 Section 6.14      Use of Proceeds. .............................................................................................................183
 Section 6.15      [Reserved].......................................................................................................................183
 Section 6.16      Accounting Changes.......................................................................................................183
 Section 6.17      Nature of Business..........................................................................................................183
 Section 6.18      Designation of Subsidiaries. ...........................................................................................184
 Section 6.19      Cash Receipts; Cash Dominion Period...........................................................................184
 Section 6.20      Borrowing Base Certificates...........................................................................................186
 Section 6.21      Appraisals and Field Examinations. ...............................................................................186
 Section 6.22      Beneficial Ownership Certification ................................................................................187
 Section 6.23      Agent’s Advisor..............................................................................................................187
                                                          ARTICLE VII


                                                    NEGATIVE COVENANTS

 Section 7.01      Liens ...............................................................................................................................187
 Section 7.02      Indebtedness. ..................................................................................................................187
 Section 7.03      Fundamental Changes.....................................................................................................196
 Section 7.04      Asset Sales......................................................................................................................201
 Section 7.05      Restricted Payments .......................................................................................................202
 Section 7.06      Transactions with Affiliates............................................................................................211
 Section 7.07      Burdensome Agreements................................................................................................215
 Section 7.08      Modification of Terms of Specified Indebtedness .........................................................219
 Section 7.09      Holdings..........................................................................................................................219
 Section 7.10      Financial Covenant .........................................................................................................221
 Section 7.11      Excess Cash Amounts ....................................................................................................221
                                                             ARTICLE VIII


                                       EVENTS OF DEFAULT AND REMEDIES

 Section 8.01      Events of Default ............................................................................................................221
 Section 8.02      Remedies upon Event of Default....................................................................................224
 Section 8.03      Application of Funds ......................................................................................................224
 Section 8.04      Right to Cure. .................................................................................................................226




DB1/ 118926700.9                                                         iii
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 520 of 1503



                                                    TABLE OF CONTENTS
                                                          (cont’d)

                                                                                                                                                   Page

                                                               ARTICLE IX


                              ADMINISTRATIVE AGENT AND OTHER AGENTS

 Section 9.01      Appointment and Authorization of the Administrative Agent. ......................................227
 Section 9.02      Rights as a Lender ..........................................................................................................228
 Section 9.03      Exculpatory Provisions...................................................................................................228
 Section 9.04      Lack of Reliance on the Administrative Agent ..............................................................230
 Section 9.05      Certain Rights of the Administrative Agent ...................................................................231
 Section 9.06      Reliance by the Administrative Agent............................................................................231
 Section 9.07      Delegation of Duties.......................................................................................................232
 Section 9.08      Indemnification...............................................................................................................232
 Section 9.09      The Administrative Agent in Its Individual Capacity ....................................................233
 Section 9.10      Holders............................................................................................................................233
 Section 9.11      Resignation by the Administrative Agent ......................................................................233
 Section 9.12      Collateral Matters ...........................................................................................................235
 Section 9.13      [Reserved].......................................................................................................................235
 Section 9.14      Administrative Agent May File Proofs of Claim ...........................................................235
 Section 9.15      Appointment of Supplemental Administrative Agents. .................................................236
 Section 9.16      Intercreditor Agreements................................................................................................237
 Section 9.17      Secured Cash Management Agreements and Secured Hedge Agreements....................237
 Section 9.18      Bank Product Providers ..................................................................................................238
 Section 9.19      Withholding Tax.............................................................................................................238
 Section 9.20      Certain ERISA Matters...................................................................................................238
                                                             ARTICLE X


                                                          MISCELLANEOUS

 Section 10.01     Amendments, etc. ...........................................................................................................240
 Section 10.02     Notices and Other Communications; Facsimile Copies. ................................................244
 Section 10.03     No Waiver; Cumulative Remedies .................................................................................246
 Section 10.04     Costs and Expenses ........................................................................................................247
 Section 10.05     Indemnification by the Borrower ...................................................................................248
 Section 10.06     Marshaling; Payments Set Aside....................................................................................249
 Section 10.07     Successors and Assigns. .................................................................................................249
 Section 10.08     [Reserved].......................................................................................................................255
 Section 10.09     Confidentiality ................................................................................................................255
 Section 10.10     Setoff. .............................................................................................................................257
 Section 10.11     Interest Rate Limitation ..................................................................................................258
 Section 10.12     Counterparts; Integration; Effectiveness ........................................................................258
 Section 10.13     Electronic Execution of Assignments and Certain Other Documents............................258
 Section 10.14     Survival of Representations and Warranties ..................................................................259
 Section 10.15     Severability.....................................................................................................................259
 Section 10.16     GOVERNING LAW. .....................................................................................................260
 Section 10.17     WAIVER OF RIGHT TO TRIAL BY JURY ................................................................260

DB1/ 118926700.9                                                         iv
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 521 of 1503



                                                   TABLE OF CONTENTS
                                                         (cont’d)

                                                                                                                                              Page

 Section 10.18     Binding Effect.................................................................................................................261
 Section 10.19     Lender Action .................................................................................................................261
 Section 10.20     Use of Name, Logo, etc ..................................................................................................261
 Section 10.21     USA PATRIOT Act and other Anti-Terrorism Laws ....................................................261
 Section 10.22     Service of Process...........................................................................................................261
 Section 10.23     No Advisory or Fiduciary Responsibility.......................................................................262
 Section 10.24     Release of Collateral and Guarantee Obligations; Subordination of Liens....................262
 Section 10.25     Assumption and Acknowledgment.................................................................................264
 Section 10.26     Judgment Currency.........................................................................................................264
 Section 10.27     Secured Bank Product Agreements, Secured Cash Management Agreements and
                   Secured Hedge Agreements............................................................................................264
 Section 10.28     Acknowledgement and Consent to Bail-In of Affected Financial Institutions. .............265
 Section 10.29     Acknowledgement Regarding Any Supported QFCs.....................................................265




DB1/ 118926700.9                                                       v
         Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 522 of 1503




 SCHEDULES

 1.01(1)           Guarantors
 1.01(3)           Non-U.S. Account Debtors
 1.02              Unrestricted Subsidiaries
 2.01              Commitments
 4.01(1)(c)        Certain Collateral Documents
 5.06              Litigation
 5.12              Subsidiaries and Other Equity Investments
 6.19              Deposit and Security Accounts
 7.02(3)           Existing Indebtedness

 10.02             Administrative Agent’s Office, Certain Addresses for Notices

 EXHIBITS

 Form of

 A-1               Committed Loan Notice
 A-2               Swing Line Loan Notice
 B-1               Revolving Credit Note
 B-2               Swing Line Note
 C                 Compliance Certificate
 D                 Assignment and Assumption
 E                 Guaranty
 F                 Security Agreement
 G-1               ABL Intercreditor Agreement
 G-2               Term Intercreditor Agreement
 H                 United States Tax Compliance Certificates
 I                 Solvency Certificate
 J                 Borrowing Base Certificate
 K                 [Reserved]
 L                 [Reserved]
 M                 [Reserved]
 N                 [Reserved]
 O                 [Reserved]
 P                 [Reserved]
 Q                 Intercompany Subordination Agreement
 R                 Letter of Credit Report




                                                     vi
DB1/ 118926700.9
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 523 of 1503



                                         CREDIT AGREEMENT

         This ABL CREDIT AGREEMENT (this “Agreement”) is entered into as of December 10, 2015,
 as amended on August 29, 2019, as amended on October 30, 2020, and as further amended on February
 24, 2021 by and among BEAR PARENT INC., a Delaware corporation (“Holdings”), BELK, INC., a
 Delaware corporation (“Belk”) and direct subsidiary of Holdings (“Borrower”), BANK OF AMERICA,
 N.A., as administrative agent (in such capacity, including any successor thereto, the “Administrative
 Agent”) and as collateral agent (in such capacity, including any successor thereto, the “Collateral
 Agent”) under the Loan Documents, and each lender from time to time party hereto (collectively, the
 “Lenders” and individually, a “Lender”).

                                    PRELIMINARY STATEMENTS

          Pursuant to the Transaction Agreement (such term and any other capitalized but undefined terms
 used herein are defined in Section 1.01 below), BEAR MERGER SUB INC., a Delaware corporation (the
 “Initial Borrower”) merged (the “Merger”) with and into Belk (the “Acquired Company”), which
 survived the Merger and succeeded to all the rights and obligations of the Initial Borrower under this
 Agreement and the other Loan Documents.

         On February 23, 2021 (the “Petition Date”), (i) Belk and certain of its Subsidiaries (collectively,
 the “Debtors” and each individually, a “Debtor”) filed voluntary petitions for relief under Chapter 11 of
 the United States Bankruptcy Code and their cases are being jointly administered under Case No. 21-
 30630 (the “Chapter 11 Cases”) with the United States Bankruptcy Court for the Southern District of
 Texas (the “Court”).

         On February 24, 2021, the Court entered the Confirmation Order (as hereinafter defined)
 approving the Debtors’ Joint Chapter 11 Plan of Reorganization of Belk, Inc. and its Affiliated Debtors
 (the “Approved Plan”).

         The Borrower has requested that the Lenders enter into the Third Amendment to provide exit
 financing to the Debtors in connection with their emergence from the Chapter 11 Cases on the Third
 Amendment Effective Date, on the terms and conditions set forth herein.

         The Lenders have indicated their willingness to lend, and the Issuing Banks have indicated their
 willingness to issue Letters of Credit, in each case, on the terms and subject to the conditions set forth
 herein.

        In consideration of the mutual covenants and agreements herein contained, the parties hereto
 covenant and agree as follows:

                                               ARTICLE I

                                    Definitions and Accounting Terms

        Section 1.01 Defined Terms. As used in this Agreement, the following terms have the
 meanings set forth below:

         “ABL Intercreditor Agreement” means the ABL Intercreditor Agreement substantially in the
 form of Exhibit G-1 among the Collateral Agent, Morgan Stanley Senior Funding, Inc., as collateral agent
 under the First Lien Credit Agreement, Wilmington Trust, National Association, as collateral agent under
 the Second Lien Credit Agreement and the representatives for purposes thereof for holders of one or more

                                                      1
DB1/ 118926700.9
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 524 of 1503



 other classes of Indebtedness, the Borrower and the other parties thereto, as amended, restated,
 supplemented or otherwise modified from time to time in accordance with the requirements thereof and of
 this Agreement, and which shall also include any replacement intercreditor agreement entered into in
 accordance with the terms hereof.

         “ABL Priority Collateral” means all the “ABL Priority Collateral” as defined in the
 Intercreditor Agreement.

          “Acceptable Appraiser” means (a) Gordon Brothers and (b) any other experienced and
 reputable appraiser reasonably acceptable to the Administrative Agent (after consultation with the
 Borrower).

         “Accounts” means Accounts Receivable and Credit Card Processor Accounts.

         “Account Receivable” has the meaning given to the term “Account” in Article 9 of the UCC.

         “Account Debtor” has the meaning given to the term “Account Debtor” in Article 9 of the UCC.

         “ACH” means automated clearing house transfers.

       “Acquired Company” has the meaning specified in the preliminary statements of this
 Agreement.

         “Acquired Indebtedness” means, with respect to any specified Person,

                 (1)      Indebtedness of any other Person existing at the time such other Person is
         merged, consolidated or amalgamated with or into or became a Restricted Subsidiary of such
         specified Person, including Indebtedness incurred in connection with, or in contemplation of,
         such other Person merging, amalgamating or consolidating with or into, or becoming a Restricted
         Subsidiary of, such specified Person, and

                 (2)     Indebtedness secured by a Lien encumbering any asset acquired by such
         specified Person.

          “Additional Lender” means, at any time, any bank, other financial institution or institutional
 lender or investor that, in any case, is not an existing Lender and that agrees to provide any portion of any
 Incremental Revolving Credit Loan in accordance with Section 2.14; provided that each Additional
 Lender (other than any Person that is a Lender, an Affiliate of a Lender or an Approved Fund of a Lender
 at such time) shall be subject to the approval of the Administrative Agent, the Swing Line Lender or the
 Issuing Bank(s) (such approval not to be unreasonably withheld, conditioned or delayed), in each case
 solely to the extent that any such consent would be required from the Administrative Agent, the Swing
 Line Lender or the Issuing (s) under Section 10.07(b)(iii) for an assignment of Loans to such Additional
 Lender.

        “Adjusted EBITDA” means, with respect to any Person for any period, the Consolidated Net
 Income of such Person and its Restricted Subsidiaries for such period:

                 (1)      increased (without duplication) by the following, in each case (other than
         clauses (h) and (l)) to the extent deducted (and not added back) in determining Consolidated Net
         Income for such period:



DB1/ 118926700.9                                       2
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 525 of 1503




                            (a)     total interest expense and, to the extent not reflected in such total interest
                   expense, any losses on Hedging Obligations or other derivative instruments entered into
                   for the purpose of hedging interest rate risk, net of interest income and gains on such
                   Hedging Obligations or such derivative instruments, and bank and letter of credit fees and
                   costs of surety bonds in connection with financing activities, together with items
                   excluded from the definition of “Consolidated Interest Expense” pursuant to the
                   definition thereof; plus

                            (b)      provision for taxes based on income, profits, revenue or capital,
                   including federal, foreign and state income, franchise, excise, value added and similar
                   taxes, property taxes and similar taxes, and foreign withholding taxes paid or accrued
                   during such period (including any future taxes or other levies that replace or are intended
                   to be in lieu of taxes, and any penalties and interest related to taxes or arising from tax
                   examinations), and any payments to a Parent Company in respect of such taxes permitted
                   to be made hereunder; plus

                           (c)      Consolidated Depreciation and Amortization Expense for such period;
                   plus

                           (d)      any other non-cash expenses, charges, expenses, losses or items
                   (including any write-offs or write-downs) reducing Consolidated Net Income for such
                   period (provided that if any such non-cash charges represent an accrual or reserve for
                   potential cash items in any future period, (i) the Borrower may determine not to add back
                   such non-cash charge in the current period and (ii) to the extent the Borrower does decide
                   to add back such non-cash charge, the cash payment in respect thereof in such future
                   period shall be subtracted from Adjusted EBITDA to such extent, and excluding
                   amortization of a prepaid cash item that was paid in a prior period); provided that the
                   foregoing shall not permit adding back the write-down or reserve of inventory outside the
                   ordinary course of business; plus

                           (e)      minority interest expense, the amount of any non-controlling interest
                   consisting of income attributable to non-controlling interests of third parties in any non-
                   wholly-owned Subsidiary deducted (and not added back) in such period to Consolidated
                   Net Income, excluding cash distributions in respect thereof, and the amount of any
                   reductions in arriving at Consolidated Net Income resulting from the application of
                   Accounting Standards Codification Topic No. 810, Consolidation; plus

                           (f)       (i) the amount of management, monitoring, consulting, transaction,
                   advisory and other fees (including termination fees) and indemnities and expenses paid or
                   accrued in such period under the Management Services Agreement or otherwise to the
                   extent otherwise permitted under Section 7.06 and (ii) the amount of payments made to
                   option holders of such Person or any Parent Company in connection with, or as a result
                   of, any distribution being made to shareholders of such Person or its Parent Companies,
                   which payments are being made to compensate such option holders as though they were
                   shareholders at the time of, and entitled to share in, such distribution, in each case to the
                   extent permitted hereunder; plus

                           (g)      [reserved]; plus




DB1/ 118926700.9                                         3
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 526 of 1503




                            (h)     cash receipts (or any netting arrangements resulting in reduced cash
                   expenditures) not representing Adjusted EBITDA or Consolidated Net Income in any
                   period to the extent non-cash gains relating to such income were deducted in the
                   calculation of Adjusted EBITDA pursuant to clause (2) below for any previous period
                   and not added back; plus

                           (i)      any costs or expenses incurred pursuant to any management equity plan,
                   stock option plan or any other management or employee benefit plan, agreement or any
                   stock subscription or shareholder agreement, to the extent that such costs or expenses are
                   funded with cash proceeds contributed to the capital of such Person or net cash proceeds
                   of an issuance of Equity Interest of such Person (other than Disqualified Stock); plus

                           (j)      any net pension or other post-employment benefit costs representing
                   amortization of unrecognized prior service costs, actuarial losses, including amortization
                   of such amounts arising in prior periods, amortization of the unrecognized net obligation
                   (and loss or cost) existing at the date of initial application of FASB Accounting Standards
                   Codification Topic 715—Compensation—Retirement Benefits, and any other items of a
                   similar nature, plus

                            (k)     any net loss from operations expected to be disposed of, abandoned or
                   discontinued within twelve months after the end of such period; provided that amounts
                   added back pursuant to clauses (k) and (l), and together with (i) any Projected
                   Restructuring Adjustments referred to in the proviso of clause (n) below and (ii) any
                   similar adjustments made in accordance with Section 1.07(3), shall not exceed, 10% of
                   Adjusted EBITDA for such period calculated after giving effect to the add-backs set forth
                   in clauses (k) and (l), such Projected Restructuring Adjustments, and the adjustments
                   made in accordance with Section 1.07(3) and being calculated on a pro forma basis; plus

                            (l)      (I) pro forma adjustments, including pro forma “run rate” cost savings,
                   operating expense reductions and other synergies (in each case, net of amounts actually
                   realized) related to acquisitions, dispositions and other specified transactions, or related
                   to restructuring initiatives, cost savings initiatives and other initiatives that are reasonably
                   identifiable and projected by the Borrower in good faith to result from actions that have
                   either been taken, with respect to which substantial steps have been taken or are that are
                   expected to be taken within six fiscal quarters after the date of consummation of such
                   acquisition, disposition or other specified transaction or the initiation of such
                   restructuring initiative, cost savings initiative or other initiatives and (II) pro forma “run
                   rate” cost savings, operating expense reductions and synergies (in each case, net of
                   amounts actually realized) related to the Closing Date Transactions that are reasonably
                   identifiable and projected by the Borrower in good faith to result from actions that have
                   either been taken, with respect to which substantial steps have been taken or are expected
                   to be taken (in the good faith determination of the Borrower) within six fiscal quarters
                   after the Closing Date (it is understood and agreed that “run-rate” means the full
                   recurring benefit for a period that is associated with any action taken, committed to be
                   taken or with respect to which substantial steps have been taken or are expected to be
                   taken), in each case, together with reasonable detail with respect to the adjustments taken
                   pursuant to this clause; provided that amounts added back pursuant to clauses (k) and (l),
                   and together with (i) any Projected Restructuring Adjustments referred to in the proviso
                   of clause (n) below and (ii) any similar adjustments made in accordance with Section
                   1.07(3), shall not exceed, 10% of Adjusted EBITDA for such period calculated after
                   giving effect to the add-backs set forth in clauses (k) and (l), such Projected Restructuring

DB1/ 118926700.9                                         4
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 527 of 1503



                   Adjustments, and the adjustments made in accordance with Section 1.07(3) and being
                   calculated on a pro forma basis; plus

                          (m)     any payments in the nature of compensation or expense reimbursement
                   made to independent board members; plus

                            (n)      one time pro forma costs, charges, accruals, reserves or expenses
                   attributable to the undertaking and/or implementation of cost savings initiatives and
                   operating expense reductions, restructuring and similar charges, severance, relocation
                   costs, integration and facilities and New Store opening costs and other business
                   optimization expenses, signing costs, retention or completion bonuses, transition costs,
                   costs related to closure/consolidation of facilities, stores and curtailments or
                   modifications to pension and post-retirement employee benefits plans (including any
                   settlement of pension liabilities); provided that in the case of pro forma adjustments
                   related to cost savings initiatives and operating expense reductions that are projected to
                   be incurred by the Borrower, in good faith to result from actions that are expected to be
                   taken within six fiscal quarters after the date of such cost savings initiative or operating
                   expense reductions, in each case, together with reasonable detail with respect to the
                   adjustments taken pursuant to this clause (the adjustments in this proviso being referred
                   to as “Projected Restructuring Adjustments”), such Projected Restructuring Adjustments
                   shall not exceed, together with the adjustments in clauses (k) and (l) of the definition of
                   Adjusted EBITDA and Section 1.07(3), 10% of Adjusted EBITDA for such period
                   calculated after giving effect to such add-backs and the adjustments made in accordance
                   with Section 1.07(3) and being calculated on a pro forma basis; plus

                           (o)      the amount of any loss attributable to any New Store; provided that the
                   aggregate amounts added back pursuant to this clause (o) shall not exceed $5.0 million
                   for such period,

                           (p)      costs and expenses in connection with the implementation of fresh start
                   accounting and all adjustments resulting from the application of fresh start accounting
                   principles, in each case, together with reasonable detail with respect to the adjustments
                   taken pursuant to this clause, and

                 (2)     decreased (without duplication) by the following, in each case to the extent
         included in determining Consolidated Net Income for such period:

                           (a)      non-cash gains for such period (excluding any non-cash gain to the
                   extent it represents the reversal of an accrual or reserve for a potential cash item that
                   reduced Consolidated Net Income or Adjusted EBITDA in any prior period other than
                   any such accrual or reserve that has been added back to Consolidated Net Income in
                   calculating Adjusted EBITDA in accordance with this definition), and

                           (b)      the amount of any non-controlling interest consisting of loss attributable
                   to non-controlling interests of third parties in any non-wholly owned subsidiary added
                   (and not deducted in such period from Consolidated Net Income).

          Adjusted EBITDA of Belk and its Restricted Subsidiaries will be deemed to equal (i)
 $124,997,000 for the fiscal quarter ended February 1, 2020 (ii) ($67,491,000) for the fiscal quarter ended
 May 2, 2020, (iii) $1,505,000 for the fiscal quarter ended August 1, 2020 and (iv) ($41,751,000) for the
 fiscal quarter ended October 31, 2020, in each case and, without duplication, adjusted to reflect any pro

DB1/ 118926700.9                                        5
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 528 of 1503



 forma adjustments with respect to any relevant Specified Transaction as are appropriate and consistent
 with the pro forma adjustment provisions set forth in Section 1.07, in each case, occurring or identified
 after the Third Amendment Effective Date and not otherwise included in the calculation of the foregoing
 amounts.

         “Adjustment Date” means the first day of each February, May, August and November, as
 applicable.

       “Administrative Agent” has the meaning specified in the introductory paragraph to this
 Agreement.

         “Administrative Agent’s Office” means the Administrative Agent’s address and, as appropriate,
 account as set forth on Schedule 10.02, or such other address or account as the Administrative Agent may
 from time to time notify the Borrower and the Lenders.

        “Administrative Questionnaire” means an Administrative Questionnaire in a form supplied by
 the Administrative Agent.

         “Affected Financial Institution” any EEA Financial Institution or UK Financial Institution.

          “Affiliate” of any specified Person means any other Person directly or indirectly controlling or
 controlled by or under direct or indirect common control with such specified Person. For purposes of this
 definition, “control” (including, with correlative meanings, the terms “controlling,” “controlled by” and
 “under common control with”), as used with respect to any Person, means the possession, directly or
 indirectly, of the power to direct or cause the direction of the management or policies of such Person,
 whether through the ownership of voting securities, by agreement or otherwise.

         “Affiliate Transaction” has the meaning specified in Section 7.06.

         “Agent’s Advisor” has the meaning provided in Section 6.23.

         “Agent Parties” has the meaning specified in Section 10.02(4).

          “Agent-Related Persons” means the Agents, together with their respective Affiliates, and the
 officers, directors, employees, agents, attorney-in-fact, partners, trustees and advisors of such Persons and
 of such Persons’ Affiliates.

        “Agents” means, collectively, the Administrative Agent, the Collateral Agent and the
 Supplemental Administrative Agents (if any).

         “Aggregate Commitments” means the Commitments of all the Lenders.

        “Agreement” means this Credit Agreement, as amended, restated, amended and restated,
 modified or supplemented from time to time in accordance with the terms hereof.

         “Agreement Currency” has the meaning specified in Section 10.26.

         “AHYDO Payment” means any mandatory prepayment or redemption pursuant to the terms of
 any Indebtedness that is intended or designed to cause such Indebtedness not to be treated as an
 “applicable high yield discount obligation” within the meaning of Code Section 163(i).



DB1/ 118926700.9                                       6
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 529 of 1503



          “Annual Financial Statements” means the audited consolidated balance sheets of the Borrower
 and its Subsidiaries as of the fiscal year ended January 30, 2020, and the related consolidated statements
 of operations, changes in stockholders’ equity and cash flows for the Borrower and its Subsidiaries for the
 fiscal years then ended.

        “Anti-Terrorism Laws” means any applicable law relating to terrorism, trade sanctions
 programs and embargoes, money laundering, corruption or bribery, and any regulation, or order
 promulgated, issued or enforced pursuant to such laws by an applicable Governmental Authority, all as
 amended, supplemented or replaced from time to time.

          “Applicable Intercreditor Agreement” means (a) to the extent executed in connection with any
 incurrence of Indebtedness secured by Liens on the Collateral that (i) are intended to rank junior in
 priority to the Liens on the ABL Priority Collateral securing the Obligations and (ii) are intended to rank
 equal or junior in priority to the Liens on the Term Priority Collateral (as defined in the ABL Intercreditor
 Agreement) securing the First Lien Obligations, the ABL Intercreditor Agreement, and (b) to the extent
 executed in connection with any incurrence of Indebtedness secured by Liens on the Collateral that are
 intended to rank junior in priority to the Liens securing the Obligations, a customary intercreditor
 agreement in form and substance reasonably acceptable to the Administrative Agent and the Borrower,
 which agreement shall provide that the Liens on the Collateral securing such Indebtedness shall rank
 junior to the Liens on the Collateral securing the Obligations.

        “Applicable Rate” means a percentage per annum equal to the following percentages per annum,
 based upon Average Historical Excess Availability as of the most recent Adjustment Date:

                   Average Historical Excess      Applicable Rate for Applicable Rate for
                         Availability            Eurodollar Rate Loans Base Rate Loans

                           ˃ 66.7%                        2.00%                  1.00%

                     ≤ 66.7% but > 33.3%                  2.25%                  1.25%
                           < 33.3%                        2.50%                  1.50%

         The Applicable Rate shall be adjusted quarterly in accordance with the table above on each
 Adjustment Date for the period beginning on such Adjustment Date based upon the Average Historical
 Excess Availability as the Administrative Agent shall determine in good faith. Any increase or decrease
 in the Applicable Rate resulting from a change in the Average Historical Excess Availability shall
 become effective on the Adjustment Date.

          “Applicable Unused Commitment Fee Rate” means, for any day, a percentage per annum equal
 to the following percentages per annum, based upon Average Revolving Credit Loan Utilization as of the
 most recent Adjustment Date:

                       Average Revolving Credit Loan
                                Utilization                Unused Commitment Fee
                                  < 50%                           0.375%
                                  > 50%                           0.250%

         “Appropriate Lender” means, at any time, (a) with respect to Loans of any Class, the Lenders of
 such Class and (b) with respect to Letters of Credit, (i) the relevant Issuing Banks and (ii) the relevant
 Revolving Credit Lenders.


DB1/ 118926700.9                                      7
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 530 of 1503



        “Approved Account Bank” means a financial institution at which any Borrower or a Subsidiary
 Guarantor maintains an Approved Deposit Account.

        “Approved Deposit Account” means each Deposit Account in respect of which a Borrower or
 any Subsidiary Guarantor shall have entered into a Deposit Account Control Agreement.

         “Approved Plan” has the meaning specified in the preliminary statements of this Agreement.

        “Approved Securities Account” means each Securities Account in respect of which any
 Borrower or any Subsidiary Guarantor shall have entered into a Securities Account Control Agreement.

         “Approved Securities Intermediary” means a securities intermediary at which any Borrower or
 a Subsidiary Guarantor maintains an Approved Securities Account.

         “Approved Fund” means, with respect to any Lender, any Fund that is administered, advised or
 managed by (a) such Lender, (b) an Affiliate of such Lender or (c) an entity or an Affiliate of an entity
 that administers, advises or manages such Lender.

        “Arrangers” means Bank of America, Wells Fargo Bank, National Association and U.S. Bank,
 National Association.

         “Asset Sale” means:

                  (1)      the sale, conveyance, transfer or other disposition, whether in a single transaction
         or a series of related transactions, and whether effected pursuant to a Division or otherwise, of
         property or assets of the Borrower or any Restricted Subsidiary (each referred to in this definition
         as a “disposition”); or

                  (2)      the issuance or sale of Equity Interests (other than Preferred Stock or
         Disqualified Stock of Restricted Subsidiaries issued in compliance with Section 7.02 and
         directors’ qualifying shares or shares or interests required to be held by foreign nationals or other
         third parties to the extent required by applicable law) of any Restricted Subsidiary (other than to
         the Borrower or another Restricted Subsidiary), whether in a single transaction or a series of
         related transactions, so long as after giving pro forma effect to any such issuance or sale, no
         Overadvance would exist or would result therefrom.

         in each case, other than:

                          (a)        any disposition of:

                                     (i)     Cash Equivalents or Investment Grade Securities,

                                  (ii)    obsolete, damaged or worn out property or assets in the ordinary
                          course of business or consistent with industry practice or any disposition of
                          inventory or goods (or other assets) held for sale or no longer used or useful in
                          the ordinary course,

                                 (iii) assets no longer economically practicable or commercially
                          reasonable to maintain (as determined in good faith by the management of the
                          Borrower),


DB1/ 118926700.9                                           8
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 531 of 1503




                                   (iv)    improvements made to leased real property to landlords pursuant
                           to customary terms of leases entered into in the ordinary course of business and

                                   (v)      assets for purposes of charitable contributions or similar gifts to
                           the extent such assets are not material to the ability of the Borrower and its
                           Restricted Subsidiaries, taken as a whole, to conduct its business in the ordinary
                           course;

                           (b)     the disposition of any assets by the Borrower or any Restricted
                   Subsidiary in a manner permitted pursuant to Section 7.03;

                            (c)     any disposition in connection with the making of any Restricted Payment
                   that is permitted to be made, and is made, under Section 7.05, any Permitted Investment
                   or any acquisition otherwise permitted under this Agreement;

                            (d)     any disposition of property or assets or issuance or sale of Equity
                   Interests of any Restricted Subsidiary with an aggregate fair market value of less than (i)
                   $5.0 million for any individual transaction or series of related transactions and (ii)
                   $10.0 million for all such transactions in any fiscal year;

                           (e)     any disposition of property or assets or issuance of securities by a
                   Restricted Subsidiary to the Borrower or by the Borrower or a Restricted Subsidiary to a
                   Restricted Subsidiary to the extent otherwise permitted hereunder;

                           (f)      to the extent allowable under Section 1031 of the Code, any exchange of
                   like property (excluding any boot thereon) for use in a Similar Business;

                            (g)     (i) the lease, assignment or sublease, license or sublicense of any real or
                   personal property in the ordinary course of business or consistent with industry practice
                   and (ii) the exercise of termination rights with respect to any lease, sublease, license or
                   sublicense or other agreement;

                            (h)     any issuance, disposition or sale of Equity Interests in, or Indebtedness,
                   assets or other securities of, an Unrestricted Subsidiary;

                            (i)     foreclosures, condemnation, expropriation, eminent domain or any
                   similar action (including for the avoidance of doubt, any Casualty Event) with respect to
                   assets or the granting of Liens not prohibited hereunder;

                           (j)     sales of accounts receivable, or participations therein, or the disposition
                   of an account receivable in connection with the collection or compromise thereof in the
                   ordinary course of business or consistent with industry practice or in bankruptcy or
                   similar proceedings;

                           (k)     any financing transaction with respect to property built or acquired by
                   the Borrower or any Restricted Subsidiary after the Closing Date;

                           (l)     the sale, lease, assignment, license, sublease or discount of inventory,
                   equipment, accounts receivable, notes receivable or other current assets in the ordinary
                   course of business or consistent with industry practice or the conversion of accounts


DB1/ 118926700.9                                        9
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 532 of 1503



                   receivable to notes receivable or other dispositions of accounts receivable in connection
                   with the collection thereof;

                           (m)     the licensing or sublicensing of IP Rights or other general intangibles in
                   the ordinary course of business or consistent with industry practice;

                           (n)      any surrender or waiver of contract rights or the settlement, release or
                   surrender of contract rights or other litigation claims in the ordinary course of business or
                   consistent with industry practice;

                           (o)      the unwinding of any Hedging Obligations;

                           (p)      sales, transfers and other dispositions of Investments in joint ventures to
                   the extent required by, or made pursuant to, customary buy/sell arrangements between the
                   joint venture parties set forth in joint venture arrangements and similar binding
                   arrangements;

                            (q)     the lapse or abandonment of IP Rights, which in the reasonable good
                   faith determination of the Borrower, are not material to the conduct of the business of the
                   Borrower and its Restricted Subsidiaries taken as a whole;

                           (r)      the granting of a Lien that is permitted under Section 7.01;

                           (s)    the issuance of directors’ qualifying shares and shares of Capital Stock of
                   Foreign Subsidiaries issued to foreign nationals as required by applicable law;

                            (t)     the disposition of any assets (including Equity Interests) (i) acquired in a
                   transaction permitted hereunder, which assets are not used or useful in the principal
                   business of the Borrower and its Restricted Subsidiaries or (ii) made in connection with
                   the approval of any applicable antitrust authority or otherwise necessary or advisable in
                   the good faith determination of the Borrower to consummate any acquisition permitted
                   hereunder;

                            (u)     dispositions of property to the extent that such property is exchanged for
                   credit against the purchase price of similar replacement property;

                           (v)     dispositions and transfers of property in connection with any Specified
                   Real Estate Financings (other than any Specified Sale Leaseback Transactions);

                          (w)      the settlement or early termination of any Permitted Bond Hedge
                   Transaction and the settlement or early termination of any related Permitted Warrant
                   Transaction; and

                            (x)     the sales of property or assets for an aggregate fair market value since the
                   date of this Agreement not to exceed $35.0 million.

                   ; provided that after giving effect to any sale, issuance or other disposition of Equity
                   Interests of a Restricted Subsidiary, no Overadvance shall exist or result therefrom

         “Assignee Group” means two or more Eligible Assignees that are Affiliates of one another or
 two or more Approved Funds managed by the same investment advisor.

DB1/ 118926700.9                                        10
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 533 of 1503



         “Assignment and Assumption” means an Assignment and Assumption substantially in the form
 of Exhibit D-1 or any other form approved by the Administrative Agent.

         “Assumption” has the meaning specified in Section 10.25.

         “Attorney Costs” means all reasonable fees, expenses and disbursements of any law firm or
 other external legal counsel, to the extent documented in reasonable detail and invoiced.

         “Attributable Indebtedness” means, on any date, in respect of any Capitalized Lease Obligation
 of any Person, the amount thereof that would appear as a liability on a balance sheet of such Person
 prepared as of such date in accordance with GAAP.

         “Auto-Extension Letter of Credit” has the meaning specified in Section 2.03(2)(c).

         “Availability Model” means a monthly availability model in substantially the same form as the
 availability model delivered by the Sponsor to the Administrative Agent prior to the Closing Date.

        “Average Historical Excess Availability” means, at any Adjustment Date, the average daily
 Excess Availability for the three-month period immediately preceding such Adjustment Date, divided by
 the Maximum Borrowing Amount at such time.

         “Average Revolving Credit Loan Utilization” means, at any Adjustment Date, the average
 daily aggregate Revolving Credit Exposure (excluding any Revolving Credit Exposure resulting from any
 outstanding Swing Line Loans) for the three-month period immediately preceding such Adjustment Date,
 divided by the Aggregate Commitments at such time.

         “Bail-In Action” means the exercise of any Write-Down and Conversion Powers by the
 applicable Resolution Authority in respect of any liability of an Affected Financial Institution.

         “Bail-In Legislation” means, with respect to (a) any EEA Member Country implementing
 Article 55 of Directive 2014/59/EU of the European Parliament and of the Council of the European
 Union, the implementing law for such EEA Member Country from time to time which is described in the
 EU Bail-In Legislation Schedule, or (b) the United Kingdom, Part I of the United Kingdom Banking Act
 2009 and any other law applicable in the United Kingdom relating to the resolution of unsound or failing
 banks, investment firms or other financial institutions or their affiliates (other than through liquidation,
 administration or other insolvency proceedings).

         “Bank of America” means Bank of America, N.A.

        “Bank Product” shall mean any of the following products, services or facilities provided to
 Holdings, the Borrower or any Restricted Subsidiary: (a) supply chain or trade finance or (b) other
 banking products or services (other than Letters of Credit and Cash Management Services).

         “Bank Product Agreement” means any agreement entered into from time to time by Holdings,
 the Borrower or any Restricted Subsidiary in connection with a Bank Product, designated by the Bank
 Product Provider and the Borrower in writing to the Administrative Agent as “Bank Product Obligations”
 under this Agreement (but only if such obligations have not been designated as “Bank Product
 Obligations” under the First Lien Credit Agreement).




DB1/ 118926700.9                                      11
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 534 of 1503



          “Bank Product Provider” means any Person that is an Agent, an Arranger, a Lender or an
 Affiliate of an Agent or Lender at the time it entered into a Bank Product Agreement, whether or not such
 Person subsequently ceases to be an Agent, an Arranger, a Lender or an Affiliate of an Agent or Lender.

        “Bank Product Obligations” shall mean Indebtedness and other obligations or liabilities of
 Holdings, the Borrower or any Restricted Subsidiary owed to the provider of a Bank Product.

         “Bankruptcy Code” has the meaning specified in Section 8.02.

          “Base Rate” means for any day a fluctuating rate per annum equal to the highest of (a) the
 Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect for such day as publicly announced
 from time to time by Bank of America as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%, subject
 to the interest rate floors set forth therein; provided that if the Base Rate shall be less than 1.25%, such
 rate shall be deemed 1.25% for purposes of this Agreement. The “prime rate” is a rate set by Bank of
 America based upon various factors including Bank of America’s costs and desired return, general
 economic conditions and other factors, and is used as a reference point for pricing some loans, which may
 be priced at, above, or below such announced rate. Any change in such prime rate announced by Bank of
 America shall take effect at the opening of business on the day specified in the public announcement of
 such change. If the Base Rate is being used as an alternate rate of interest pursuant to Section 3.03 hereof,
 then the Base Rate shall be the greater of clauses (a) and (b) above and shall be determined without
 reference to clause (c) above.

         “Base Rate Loan” means a Loan that bears interest based on the Base Rate.

         “Basket” means any amount, threshold or other value permitted or prescribed with respect to any
 Lien, Indebtedness, Asset Sale, Investment, Restricted Payment, transaction value, judgment or other
 amount under any provision in Articles V, VI, VII or VIII and the definitions related thereto.

         “Belk” has the meaning specified in the preliminary statements of this Agreement.

         “Beneficial Ownership Certification” means a certification regarding beneficial ownership
 required by the Beneficial Ownership Regulation.

         “Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

          “Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA) that is subject
 to Title I of ERISA, (b) a “plan” as defined in and subject to Section 4975 of the Code or (c) any Person
 whose assets include (for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA
 or Section 4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

          “BHC Act Affiliate” of a party means an “affiliate” (as such term is defined under, and
 interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

         “Board of Directors” means, for any Person, the board of directors or other governing body of
 such Person or, if such Person does not have such a board of directors or other governing body and is
 owned or managed by a single entity, the Board of Directors of such entity, or, in either case, any
 committee thereof duly authorized to act on behalf of such Board of Directors. Unless otherwise
 provided, “Board of Directors” means the Board of Directors of the Borrower.

         “Borrower” has the meaning specified in the preliminary statements of this Agreement.



DB1/ 118926700.9                                      12
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 535 of 1503



         “Borrower Materials” has the meaning specified in Section 6.02.

          “Borrowing” means a borrowing consisting of Loans of the same Class and Type made,
 converted or continued on the same date and, in the case of Eurodollar Rate Loans, having the same
 Interest Period.

         “Borrowing Base” means, at any time, the sum of:

               (1)      90% of the book value of the Eligible Credit Card Receivables held by the
         Borrower and the Subsidiary Guarantors; plus

                 (2)     85% of the book value of the Eligible Accounts Receivable held by the Borrower
         and the Subsidiary Guarantors; plus

                 (3)    90% of the Net Orderly Liquidation Value of Eligible Inventory held by the
         Borrower and the Subsidiary Guarantors, which percentage may increase to 92.5% for each of the
         Selected Months at the Borrower’s option; less

                   (4)    the then-current amount of all Reserves.

          In connection with any acquisition or similar Investment (including, in connection with a merger
 or consolidation of the Borrower permitted pursuant to Section 7.03(4)) (a “Proposed Acquisition”), the
 portion of the Borrowing Base that is attributable to the assets of the target in any such acquisition or
 other Investment (the “Proposed Target”) will be limited to, to the extent the applicable field
 examinations and inventory appraisals are not complete as of such date, not greater than 5% of the
 Borrowing Base (provided that the portion of the Borrowing Base attributable to acquired Inventory, shall
 not exceed 90% of the Net Orderly Liquidation Value of any such acquired Inventory which would
 otherwise constitute Eligible Inventory) until the applicable field examination or inventory appraisal has
 been delivered; it being understood and agreed that there shall be no Default or Event of Default solely as
 a result of a failure to complete and deliver such items.

          The Borrowing Base at any time shall be determined by reference to the most recent Borrowing
 Base Certificate delivered to the Administrative Agent pursuant to Section 6.20, as adjusted to give effect
 to Reserves determined in the Permitted Discretion of the Administrative Agent following such delivery.
 Notwithstanding anything herein to the contrary, Reserves shall not duplicate eligibility criteria contained
 in the definition of Eligible Accounts Receivable, Eligible Credit Card Receivables, Eligible Inventory or
 any other Reserve then established.

          “Borrowing Base Certificate” means a certificate by a Responsible Officer of the Borrower,
 substantially in the form of Exhibit J (or another form acceptable to the Administrative Agent and the
 Borrower) setting forth the calculation of the Borrowing Base, including a calculation of each component
 thereof (including, to the extent the Borrower has received notice of any such Reserve from the
 Administrative Agent, any of the Reserves included in such calculation), all in such detail as is reasonably
 satisfactory to the Administrative Agent. All calculations of the Borrowing Base in connection with the
 preparation of any Borrowing Base Certificate will be made by the Borrower and certified to the
 Administrative Agent.

         “Broker-Dealer Regulated Subsidiary” means any Subsidiary of the Borrower that is registered
 as a broker-dealer under the Exchange Act or any other applicable Laws requiring such registration.



DB1/ 118926700.9                                     13
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 536 of 1503



          “Business Day” means any day that is not a Legal Holiday and, with respect to any interest rate
 settings as to a Eurodollar Rate Loan, any fundings, disbursements, settlements and payments in respect
 of any such Eurodollar Rate Loan, or any other dealings to be carried out pursuant to this Agreement in
 respect of any such Eurodollar Rate Loan, any day on which dealings in deposits in Dollars are conducted
 by and between banks in the London interbank eurodollar market.

          “Capital Expenditures” means, for any period, the aggregate of all expenditures (paid in cash)
 by the Borrower and the Restricted Subsidiaries during such period that, in conformity with GAAP, are or
 are required to be included as capital expenditures on the consolidated statement of cash flows of the
 Borrower and the Restricted Subsidiaries; provided, however, that Capital Expenditures for the Borrower
 and its Restricted Subsidiaries shall not include:

                 (1)      expenditures to the extent they are made with (a) the proceeds from the issuance
         of Equity Interests by any Parent Company (to the extent contributed to the Borrower as common
         equity) or (b) proceeds of the issuance of Equity Interests of, or a cash capital contribution to, the
         Borrower after the Closing Date;

                 (2)      expenditures with proceeds of insurance settlements, condemnation awards and
         other settlements in respect of lost, destroyed, damaged or condemned assets, equipment or other
         property to the extent such expenditures are made to replace or repair such lost, destroyed,
         damaged or condemned assets, equipment or other property or otherwise to acquire, maintain,
         develop, construct, improve, upgrade or repair assets or properties useful in the business of the
         Borrower and its Subsidiaries;

                   (3)    interest capitalized during such period;

                   (4)     (i) expenditures that are accounted for as capital expenditures of such person and
         that actually are paid for by a third party (excluding Holdings, the Borrower or any Subsidiary
         thereof) and for which neither Holdings, the Borrower nor any Subsidiary has provided or is
         required to provide or incur, directly or indirectly, any consideration or obligation to such third
         party or any other person (whether before, during or after such period) and (ii) expenditures that
         are financed with tenant improvement allowances (or similar real estate incentive programs);

                 (5)      the purchase price of equipment purchased during such period to the extent the
         consideration therefor consists of any combination of (a) used or surplus equipment traded in at
         the time of such purchase or (b) the proceeds of a concurrent sale of used or surplus equipment, in
         each case, in the ordinary course of business;

                   (6)    Investments in respect of a Permitted Acquisition; or

                 (7)      (i) the purchase of property, plant or equipment made within eighteen (18)
         months of any Asset Sale to the extent purchased with the proceeds of such Asset Sale; and (ii)
         with respect to any property, plant and equipment that, within twelve months following the
         purchase or acquisition thereof, is sold pursuant to a sale-leaseback or similar capitalized
         financing.


         “Capital Stock” means:

                   (1)    in the case of a corporation, corporate stock or shares in the capital of such
         corporation;

DB1/ 118926700.9                                      14
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 537 of 1503




                 (2)       in the case of an association or business entity, any and all shares, interests,
         participations, rights or other equivalents (however designated) of corporate stock;

               (3)      in the case of a partnership or limited liability company, partnership or
         membership interests (whether general or limited); and

                   (4)    any other interest or participation that confers on a Person the right to receive a
         share of the profits and losses of, or distributions of assets of, the issuing Person, but excluding
         from all of the foregoing any debt securities convertible into or exchangeable for Capital Stock,
         whether or not such debt securities include any right of participation with Capital Stock.

         “Capitalized Lease Obligation” means, at the time any determination thereof is to be made, the
 amount of the liability in respect of a capital lease that would at such time be required to be capitalized
 and reflected as a liability on a balance sheet (excluding the footnotes thereto) prepared in accordance
 with GAAP as in effect on the Closing Date.

         “Capitalized Software Expenditures” means, for any period, the aggregate of all expenditures
 (whether paid in cash or accrued as liabilities) by a Person and its Restricted Subsidiaries during such
 period in respect of licensed or purchased software or internally developed software and software
 enhancements that, in conformity with GAAP, are or are required to be reflected as capitalized costs on
 the consolidated balance sheet of a Person and its Restricted Subsidiaries.

         “Captive Insurance Subsidiary” means any Subsidiary of the Borrower that is subject to
 regulation as an insurance company (or any Subsidiary thereof).

         “Cash Collateral” has the meaning specified in the definition of “Cash Collateralize”.

         “Cash Collateral Account” means an account held at, and subject to the sole dominion and
 control of, the Collateral Agent.

         “Cash Collateralize” means, in respect of an Obligation, to provide and pledge cash or deposit
 account balances in Dollars as collateral, at a location and pursuant to documentation in form and
 substance satisfactory to Administrative Agent or the Issuing Bank with respect to any Letter of Credit, as
 applicable (and “Cash Collateralization” has a corresponding meaning).

         “Cash Dominion Period” means (a) each period beginning on the date that Excess Availability
 shall have been less than the greater of (x) $60,000,000 and (y) 12.5% of the Maximum Borrowing
 Amount, in either case, for three (3) consecutive Business Days, and ending on the date Excess
 Availability shall have been at least the greater of (x) $60,000,000 and (y) 12.5% of the Maximum
 Borrowing Amount, in each case, for twenty (20) consecutive calendar days or (b) upon the occurrence of
 a Specified Event of Default, the period that such Specified Event of Default shall be continuing.

         “Cash Equivalents” means:

                   (1)    Dollars;

                   (2)    [reserved];

                  (3)     local currencies held by the Borrower or any Restricted Subsidiary from time to
         time in the ordinary course of business or consistent with industry practice;


DB1/ 118926700.9                                       15
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 538 of 1503




                  (4)     readily marketable direct obligations issued or directly and fully and
         unconditionally guaranteed or insured by the U.S. government or any agency or instrumentality
         thereof the securities of which are unconditionally guaranteed as a full faith and credit obligation
         of such government with maturities of 36 months or less from the date of acquisition;

                  (5)     certificates of deposit, time deposits and eurodollar time deposits with maturities
         of three years or less from the date of acquisition, demand deposits, bankers’ acceptances with
         maturities not exceeding three years and overnight bank deposits, in each case with any domestic
         or foreign commercial bank having capital and surplus of not less than $500.0 million in the case
         of U.S. banks and $100.0 million (or the U.S. dollar equivalent as of the date of determination) in
         the case of non-U.S. banks;

                   (6)    repurchase obligations for underlying securities of the types described in
         clauses (4) and (5) above or clauses (7) and (8) below entered into with any financial institution
         or recognized securities dealer meeting the qualifications specified in clause (5) above;

                  (7)     commercial paper and variable or fixed rate notes rated at least P-2 by Moody’s
         or at least A-2 by S&P (or, if at any time neither Moody’s nor S&P is rating such obligations, an
         equivalent rating from another Rating Agency) and in each case maturing within 36 months after
         the date of acquisition thereof;

                  (8)     marketable short-term money market and similar liquid funds having a rating of
         at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time neither Moody’s
         nor S&P is rating such obligations, an equivalent rating from another Rating Agency);

                  (9)     securities issued or directly and fully and unconditionally guaranteed by any
         state, commonwealth or territory of the United States or any political subdivision or taxing
         authority of any such state, commonwealth or territory or any public instrumentality thereof
         having maturities of not more than 36 months from the date of acquisition thereof;

                  (10) readily marketable direct obligations issued or directly and fully and
         unconditionally guaranteed by any foreign government or any political subdivision or public
         instrumentality thereof, in each case having an Investment Grade Rating from either Moody’s or
         S&P (or, if at any time neither Moody’s nor S&P is rating such obligations, an equivalent rating
         from another Rating Agency selected by the Borrower) with maturities of 36 months or less from
         the date of acquisition;

                  (11) Indebtedness or Preferred Stock issued by Persons with a rating of “A” or higher
         from S&P or “A2” or higher from Moody’s (or, if at any time neither Moody’s nor S&P is rating
         such obligations, an equivalent rating from another Rating Agency) with maturities of 24 months
         or less from the date of acquisition;

                  (12) Investments with average maturities of 36 months or less from the date of
         acquisition in money market funds rated AAA- (or the equivalent thereof) or better by S&P or
         Aaa3 (or the equivalent thereof) or better by Moody’s (or, if at any time neither Moody’s nor
         S&P is rating such obligations, an equivalent rating from another Rating Agency);

                 (13) investment funds investing substantially all of their assets in securities of the
         types described in clauses (1) through (12) above; and



DB1/ 118926700.9                                      16
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 539 of 1503




                 (14) solely with respect to any Captive Insurance Subsidiary, any investment that the
         Captive Insurance Subsidiary is not prohibited to make in accordance with applicable law.

 In the case of Investments by any Foreign Subsidiary or Investments made in a country outside the United
 States of America, Cash Equivalents will also include (i) investments of the type and maturity described
 in clauses (1) through (13) above of foreign obligors, which investments or obligors (or the parents of
 such obligors) have ratings described in such clauses or equivalent ratings from comparable foreign rating
 agencies and (ii) other short-term investments utilized by Foreign Subsidiaries in accordance with normal
 investment practices for cash management in investments analogous to the foregoing investments in
 clauses (1) through (13) and in this paragraph.

          “Cash Management Agreement” means any agreement entered into from time to time by
 Holdings, the Borrower or any Restricted Subsidiary in connection with cash management services for
 collections, other Cash Management Services and for operating, payroll and trust accounts of such
 Person, including automatic clearing house services, controlled disbursement services, electronic funds
 transfer services, information reporting services, lockbox services, stop payment services and wire
 transfer services, designated by the Cash Management Bank and the Borrower in writing to the
 Administrative Agent as “Cash Management Obligations” under this Agreement (but only if such
 obligations have not been designated as “Cash Management Obligations” under the First Lien Credit
 Agreement).

          “Cash Management Bank” means any Person that is an Agent, an Arranger, a Lender or an
 Affiliate of an Agent or Lender at the time it entered into a Cash Management Agreement, whether or not
 such Person subsequently ceases to be an Agent, an Arranger, a Lender or an Affiliate of an Agent or
 Lender.

         “Cash Management Obligations” means obligations owed by Holdings, the Borrower or any
 Restricted Subsidiary to any Cash Management Bank in connection with, or in respect of, any Cash
 Management Services.

         “Cash Management Services” means (a) commercial credit cards, merchant card services,
 purchase or debit cards, including non-card e-payables services, (b) treasury management services
 (including controlled disbursement, overdraft, automatic clearing house fund transfer services, return
 items and interstate depository network services), (c) foreign exchange, netting and currency management
 services and (d) any other demand deposit or operating account relationships or other cash management
 services, including under any Cash Management Agreements.

         “Cash Receipt” has the meaning specified in Section 6.19(2).

         “Casualty Event” means any event that gives rise to the receipt by the Borrower or any
 Restricted Subsidiary of any insurance proceeds or condemnation awards in respect of any equipment,
 fixed assets or real property (including any improvements thereon) to replace or repair such equipment,
 fixed assets or real property.

         “CCT” means Corporate Capital Trust, Inc.

         “CFC” means a “controlled foreign corporation” within the meaning of Section 957(a) of the
 Code.

          “CFC Holdco” means a Domestic Subsidiary that has no material assets other than the Equity
 Interests in or indebtedness of one or more Foreign Subsidiaries that are CFCs, including the indirect

DB1/ 118926700.9                                    17
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 540 of 1503



 ownership of such Equity Interests or indebtedness through one or more CFC Holdcos that have no other
 material assets.

          “Change in Law” means the occurrence, after the Closing Date, of any of the following: (a) the
 adoption of any law, rule, regulation or treaty (excluding the taking effect after the Closing Date of a law,
 rule, regulation or treaty adopted prior to the Closing Date), (b) any change in any law, rule, regulation or
 treaty or in the administration, interpretation or application thereof by any Governmental Authority or (c)
 the making or issuance of any request, guideline or directive (whether or not having the force of law) by
 any Governmental Authority. It is understood and agreed that (i) the Dodd–Frank Wall Street Reform
 and Consumer Protection Act (Public Law 111 203, H.R. 4173), all Laws relating thereto and all
 interpretations and applications thereof and (ii) all requests, rules, guidelines or directives promulgated by
 the Bank for International Settlements, the Basel Committee on Banking Supervision (or any successor or
 similar authority) or the United States regulatory authorities, in each case pursuant to Basel III, shall, for
 the purpose of this Agreement, be deemed to be adopted subsequent to the Closing Date.

         “Change of Control” means the occurrence of any of the following after the Closing Date:

                 (1)     at any time prior to the consummation of a Qualifying IPO after the Closing
         Date, the Permitted Holders ceasing to beneficially own (as defined in Rules 13d-3 and 13d-5
         under the Exchange Act), in the aggregate, directly or indirectly, at least forty percent (40%) of
         the aggregate ordinary voting power represented by the issued and outstanding Equity Interests of
         the Borrower or any Parent Company; or

                 (2)     at any time following the consummation of a Qualifying IPO after the Closing
         Date, (a) any Person (other than a Permitted Holder) or (b) Persons (other than one or more
         Permitted Holders) constituting a “group” (as such term is used in Sections 13(d) and 14(d) of the
         Exchange Act), becoming the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under
         such Exchange Act) of Equity Interests of the Borrower or such Parent Company representing
         more than thirty-five percent (35%) of the aggregate ordinary voting power represented by the
         issued and outstanding Equity Interests of the Borrower or such Parent Company, as applicable,
         and the percentage of aggregate ordinary voting power so held is greater than the percentage of
         the aggregate ordinary voting power represented by the Equity Interests of the Borrower or such
         Parent Company, as applicable, beneficially owned, directly or indirectly, in the aggregate by the
         Permitted Holders;

                 (3)      the occurrence of a “Change of Control” (or any comparable term) as defined in
         each of the First Lien Credit Agreement, the Second Lien Credit Agreement or any other
         Indebtedness having an aggregate outstanding principal amount of not less than the Threshold
         Amount; or

                 (4)    Holdings shall cease to be the registered owner of 100% of the Equity Interests of
         the Borrower unless in connection with the consummation of a Qualifying IPO by the Borrower.

 unless, in the case of clause (1) or (2) above, the Permitted Holders have, at such time, the right or the
 ability by voting power, contract or otherwise to elect or designate for election at least a majority of the
 board of directors of the Borrower or any Parent Company.

          “Chapter 11 Cases” has the meaning specified in the preliminary statements of this Agreement.

          “Claim” means any actions, suits or written demands or claims.


DB1/ 118926700.9                                       18
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 541 of 1503



          “Class” means (i) with respect to Commitments or Loans, those of such Commitments or Loans
 that have the same terms and conditions (without regard to differences in the Type of Loan, Interest
 Period, upfront fees, OID or similar fees paid or payable in connection with such Commitments or Loans,
 or differences in tax treatment (e.g., “fungibility”)) and (ii) with respect to Lenders, those of such Lenders
 that have Commitments or Loans of a particular Class.

         “Closing Date” means December 10, 2015.

         “Closing Date Annual Financial Statements” means the audited consolidated balance sheets of
 the Acquired Company as of the fiscal years ended February 2, 2013, February 1, 2014 and January 31,
 2015, and the related consolidated statements of operations, changes in stockholders’ equity and cash
 flows for the Acquired Company for the fiscal years then ended.

         “Closing Date Quarterly Financial Statements” means the unaudited quarterly balance sheet
 and related statements of income and cash flows of the Acquired Company for the most recent fiscal
 quarter(s) ended after January 31, 2015 and at least 45 days prior to the Closing Date, in each case to the
 extent delivered to Initial Borrower pursuant to the Acquisition Agreement or otherwise.

          “Closing Date Refinancing” means (a) the repayment in full of the principal, accrued and unpaid
 interest, fees and other amounts and the termination of all commitments to extend credit under that certain
 Credit Agreement, dated as of October 22, 2014, by and among Belk, certain affiliates of Belk, the
 lenders party thereto, and Wells Fargo Bank, National Association, as agent and (b) the Acquired
 Company will voluntarily redeem in full the entire unpaid principal amount, along with unpaid interest,
 fees, premiums and any other amounts owed under each series of Existing Company Notes.

         “Closing Date Transactions” means, collectively, (a) the consummation of the Equity
 Contribution, (b) the consummation of the Merger pursuant to the Transaction Agreement and the
 payment of the Transaction Consideration, (c) the funding of the Revolving Credit Loans borrowed on the
 Closing Date, (d) the borrowings under the First Lien Facility and the Second Lien Facility on the Closing
 Date, (e) the execution and delivery of the Loan Documents, the First Lien Loan Documents and the
 Second Lien Loan Documents, (f) the consummation of the Closing Date Refinancing, (g) the
 consummation of any other transactions in connection with the foregoing and (h) the payment of
 Transaction Expenses.

         “Code” means the U.S. Internal Revenue Code of 1986, as amended.

         “Collateral” means all the “Collateral” as defined in any Collateral Documents and all other
 property of whatever kind or nature pledged or charged as collateral under any Collateral Document.

         “Collateral Access Agreement” means a landlord waiver or other agreement, in a form as shall
 be reasonably satisfactory to the Collateral Agent, between the Collateral Agent and any third party
 (including any bailee, consignee, customs broker, or other similar Person) in possession of any Collateral
 or any landlord of any premises where any Collateral is located, as such landlord waiver or other
 agreement may be amended, restated, or otherwise modified from time to time.

         “Collateral Agent” has the meaning specified in the introductory paragraph to this Agreement.

         “Collateral and Guarantee Requirement” means, at any time, the requirement that:

                   (1)    the Collateral Agent shall have received each Collateral Document required to be
         delivered (a) on the Closing Date pursuant to Section 4.01(1)(c) or (b) pursuant to Section 6.11 or

DB1/ 118926700.9                                      19
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 542 of 1503



         6.13 at such time required by such Sections to be delivered, in each case, duly executed by each
         Loan Party that is party thereto;

                  (2)      all Obligations shall have been unconditionally guaranteed by (a) Holdings (or
         any successor thereto), (b) each Restricted Subsidiary of the Borrower that is a wholly owned
         Material Domestic Subsidiary (other than any Excluded Subsidiary), which shall include those
         that are listed on Schedule 1.01(1) hereto and (c) any Restricted Subsidiary of the Borrower that
         Guarantees (or is the borrower or issuer of) the First Lien Facility (including any Permitted
         Incremental Equivalent Debt (as defined in the First Lien Credit Agreement)) and/or the Second
         Lien Facility (the Persons in the preceding clauses (a) through (c) collectively, the
         “Guarantors”);

                  (3)     except to the extent otherwise provided hereunder or under any Collateral
         Document, the Obligations and the Guaranty shall have been secured by a perfected security
         interest with the priority set forth in the Applicable Intercreditor Agreement, subject only to Liens
         permitted by Section 7.01, in

                           (a)     all the Equity Interests of the Borrower,

                           (b)     all Equity Interests of each direct, wholly owned Material Domestic
                   Subsidiary (other than any CFC Holdco) that is directly owned by the Borrower or any
                   Subsidiary Guarantor; and

                            (c)    65% of the issued and outstanding voting Equity Interests and 100% of
                   the issued and outstanding Equity Interests that are not voting Equity Interests of each (i)
                   wholly owned Material Domestic Subsidiary that is (a) a CFC Holdco and (b) directly
                   owned by the Borrower or any Subsidiary Guarantor and (ii) Foreign Subsidiary that is
                   directly owned by the Borrower or any Subsidiary Guarantor; and

                 (4)      except to the extent otherwise provided hereunder, including subject to Liens
         permitted by Section 7.01 or under any Collateral Document and in each case subject to
         exceptions and limitations otherwise set forth in this Agreement and the Collateral Documents,
         the Obligations and the Guaranty shall have been secured by a security interest in substantially all
         tangible and intangible personal property of the Borrower and each Guarantor, inventory,
         equipment, investment property, contract rights, applications and registrations of IP Rights filed
         in the United States, Accounts, Credit Card Processor Accounts, Deposit Accounts, Securities
         Accounts, documents of title, other general intangibles, and proceeds of the foregoing, in each
         case,

                           (a)     that has been perfected, to the extent such security interest may be
                   perfected by:

                                   (i)      delivering certificated securities, intercompany notes and other
                           instruments in which a security interest can be perfected by physical control, in
                           each case to the extent required hereunder or the Security Agreement;

                                   (ii)     filing financing statements under the Uniform Commercial Code,

                                 (iii) making any necessary filings with the United States Patent and
                           Trademark Office or United States Copyright Office, or


DB1/ 118926700.9                                       20
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 543 of 1503




                                   (iv)     [reserved], or

                                   (v)      control solely to the extent required by Section 6.19 and

                           (b)      with the priority required by the Collateral Documents and the
                   Applicable Intercreditor Agreement; provided that any such security interests in the
                   Collateral shall be subject to the terms of the Applicable Intercreditor Agreements.

         Notwithstanding the foregoing provisions of this definition or anything in this Agreement or any
 other Loan Document to the contrary:

        (A)     Liens required to be granted from time to time pursuant to the Collateral and Guarantee
 Requirement shall be subject to exceptions and limitations set forth in the Collateral Documents;

         (B)       the Collateral and Guarantee Requirement shall not apply to any Excluded Assets;

          (C)      no deposit account control agreement, securities account control agreement or other
 control agreements or control arrangements shall be required with respect to any deposit account,
 securities account or other asset specifically requiring perfection through control agreements except to the
 extent set forth in Section 6.19;

          (D)      no actions in any jurisdiction other than the U.S. or that are necessary to comply with the
 Laws of any jurisdiction other than the U.S. shall be required in order to create any security interests in
 assets located, titled, registered, applied for, filed, or arising under laws outside of the U.S. or to perfect
 such security interests (it being understood that there shall be no security agreements, pledge agreements,
 or share charge (or mortgage) agreements governed under the Laws of any jurisdiction other than the
 U.S.) and there shall be no requirement to deliver landlord lien waivers, estoppels and collateral access
 letters;

         (E)      no stock certificates Subsidiaries other than Material Subsidiaries shall be required to be
 delivered to the Collateral Agent; and

          (F)      no perfection steps shall be required with respect to (i) motor vehicles and other assets
 subject to certificates of title to the extent a Lien thereon cannot be perfected by the filing of a UCC
 financing statement, (ii) letter of credit rights, except to the extent constituting a support obligation for
 other Collateral as to which perfection is accomplished solely by the filing of a UCC financing statement
 (it being understood that no actions shall be required to perfect a security interest in letter of credit rights,
 other than the filing of a UCC financing statement), (iii) commercial tort claims with a value of less than
 $2.5 million, and (iv) promissory notes evidencing debt for borrowed money in a principal amount of less
 than $2.5 million.

          “Collateral Documents” means, collectively, the Security Agreement, the Intellectual Property
 Security Agreements, each of the collateral assignments, security agreements, pledge agreements or other
 similar agreements delivered to the Administrative Agent, Collateral Agent or the Lenders pursuant to
 Sections 4.01(1)(c), 6.11 or 6.13 and each of the other agreements, instruments or documents that creates
 or purports to create a Lien in favor of the Collateral Agent for the benefit of the Secured Parties.

        “Collateral Test Triggering Event” means any time on or after the date on which Excess
 Availability has been less than the greater of (A) $120,000,000 and (B) 17.5% of the Maximum
 Borrowing Amount for five (5) consecutive Business Days.


DB1/ 118926700.9                                        21
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 544 of 1503



         “Commitment” means, (a) with respect to each Lender (to the extent applicable), such Lender’s
 Revolving Credit Commitment, Extended Revolving Credit Commitment or a Revolving Credit
 Commitment Increase or any combination thereof (as the context requires) and (b) with respect to the
 applicable Swing Line Lender, or swingline lender under any Extended Revolving Credit Commitments,
 its Swing Line Facility or swingline commitment, as applicable.

          “Commitment Letter” means that certain Amended and Restated Commitment Letter, dated as
 of September 4, 2015, among the Initial Borrower, Morgan Stanley, Merrill Lynch, Bank of America,
 Jefferies, Credit Suisse, DB, Nomura, RBC, RBCCM, Wells Fargo, MCS Capital Markets, MCS Lending
 and CCT, as amended by the Letter Agreement dated November 6, 2015 and as further amended, restated,
 amended and restated, supplemented or otherwise modified from time to time in accordance with the
 terms thereof.

         “Committed Loan Notice” means a notice of (1) a Borrowing with respect to a given Class of
 Loans, (2) a conversion of Loans of a given Class from one Type to the other or (3) a continuation of
 Eurodollar Rate Loans of a given Class, pursuant to Section 2.02(1), which, if in writing, shall be
 substantially in the form of Exhibit A-1 (or such other form as shall be reasonably acceptable to the
 Borrower and the Administrative Agent).

       “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et. seq.), as
 amended from time to time and any successor statute.

         “Communication” has the meaning specified in Section 10.13(b).

          “Company Material Adverse Effect” has the meaning specified in the Transaction Agreement
 as in effect on August 23, 2015.

         “Compensation Period” has the meaning specified in Section 2.12(3)(b).

          “Compliance Certificate” means a certificate substantially in the form of Exhibit C and which
 certificate shall in any event be a certificate of a Financial Officer of the Borrower

                  (1)     certifying as to whether a Default has occurred and is continuing and, if
         applicable, specifying the details thereof and any action taken or proposed to be taken with
         respect thereto (in each case, other than any Default with respect to which the Administrative
         Agent has otherwise obtained notice in accordance with Section 6.03(1)), and

                 (2)     to the extent that compliance with the financial covenant under Section 7.10 is
         (or was) required in respect of the period covered by such financial statements, certifying as to
         (and containing all information and calculations necessary for determining) compliance with such
         financial covenant as of the last day of the applicable Test Period, and

         “Concentration Account” has the meaning specified in Section 6.19(2).

         “Confirmation Order” means the order of the Court confirming the Approved Plan.

         “Consolidated Cash Interest Charges” means, as of any date for the applicable period ending
 on such date with respect to Borrower and its Restricted Subsidiaries on a consolidated basis, the
 Consolidated Interest Expense determined on a cash basis only and solely in respect of Indebtedness of
 the type described in clause (1) of the definition thereof and excluding, for the avoidance of doubt, (i) any
 non-cash interest expense, including capitalized interest, whether paid or accrued, (ii) the amortization of

DB1/ 118926700.9                                      22
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 545 of 1503



 original issue discount resulting from the issuance of Indebtedness at less than par, (iii) amortization of
 deferred financing costs, debt issuance costs, commissions, fees and expenses, (iv) any expenses resulting
 from discounting of indebtedness in connection with the application of recapitalization accounting or
 purchase accounting, (v) penalties or interest related to taxes and any other amounts of noncash interest
 resulting from the effects of acquisition method accounting or pushdown accounting, (vi) the accretion or
 accrual of, or accrued interest on, discounted liabilities (other than Indebtedness) during such period, (vii)
 non-cash interest expense attributable to the movement of the mark-to-market valuation of obligations
 under hedging agreements or other derivative instruments pursuant to FASB Accounting Standards
 Codification No. 815-Derivatives and Hedging, (viii) any one-time cash costs associated with breakage in
 respect of Hedge Agreements for interest rates, (ix) any payments with respect to make whole premiums
 or other breakage costs of any Indebtedness, (viii) all non-recurring interest expense consisting of
 liquidated damages for failure to timely comply with registration rights obligations, all as calculated on a
 consolidated basis in accordance with GAAP and (ix) expensing of bridge, arrangement, structuring,
 commitment or other financing fees.

          “Consolidated Depreciation and Amortization Expense” means, with respect to any Person for
 any period, the total amount of depreciation and amortization expense of such Person and its Restricted
 Subsidiaries, including the amortization of intangible assets, deferred financing fees, debt issuance costs,
 commissions, fees and expenses and amortization of Capitalized Software Expenditures of such Person
 and its Restricted Subsidiaries for such period on a consolidated basis and otherwise determined in
 accordance with GAAP.

         “Consolidated First Lien Debt” means as of any date of determination, with respect to the
 Borrower and its Restricted Subsidiaries, (a) Loans under this Agreement (including any Incremental
 Revolving Credit Loans), Loans (as defined in the First Lien Facility) under the First Lien Facility
 (including any Incremental Term Loans (as defined in the First Lien Credit Agreement)), Capitalized
 Lease Obligations and other Consolidated Total Debt secured by Collateral (or any portion thereof) on an
 equal priority basis (but without regard to the control of remedies) with Liens securing the Obligations or
 the Liens securing the First Lien Obligations minus (b) without duplication, the aggregate amount of
 unrestricted cash and Cash Equivalents included in the consolidated balance sheet of the Borrower and its
 Restricted Subsidiaries as of such date, which aggregate amount of cash and Cash Equivalents shall be
 determined without giving pro forma effect to the proceeds of Indebtedness incurred on such date.

         “Consolidated Interest Expense” means, with respect to any Person for any period, without
 duplication, the sum of:

                   (1)    consolidated interest expense of such Person and its Restricted Subsidiaries for
         such period, to the extent such expense was deducted (and not added back) in computing
         Consolidated Net Income (including (a) amortization of original issue discount or premium
         resulting from the issuance of Indebtedness at less than par, (b) all commissions, discounts and
         other fees and charges owed with respect to letters of credit or bankers acceptances, (c) non-cash
         interest payments, (d) the interest component of Capitalized Lease Obligations and (e) net
         payments, if any, pursuant to interest rate obligations under any Hedge Agreements with respect
         to Indebtedness); plus

                 (2)    consolidated capitalized interest of such Person and its Restricted Subsidiaries for
         such period, whether paid or accrued; less

                   (3)    interest income for such period.



DB1/ 118926700.9                                      23
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 546 of 1503



         For purposes of this definition, interest on a Capitalized Lease Obligation shall be deemed to
 accrue at an interest rate reasonably determined by such Person to be the rate of interest implicit in such
 Capitalized Lease Obligation in accordance with GAAP.

          “Consolidated Net Income” means, with respect to any Person for any period, the net income
 (loss) of such Person and its Restricted Subsidiaries for such period determined on a consolidated basis in
 accordance with GAAP, excluding (and excluding the effect of), without duplication,

                   (1)      extraordinary, non-recurring or unusual gains, losses, fees, costs, charges or
         expenses (including relating to any multi-year strategic initiatives and accruals and reserves in
         connection with such gains, losses, charges or expenses); restructuring costs, charges, accruals or
         reserves (including restructuring and integration costs related to acquisitions and adjustments to
         existing reserves, and in each case, whether or not classified as such under GAAP); costs and
         expenses related to any reconstruction, decommissioning, recommissioning or reconfiguration of
         stores or facilities and fixed assets for alternative uses; Public Company Costs; costs and
         expenses related to the integration, consolidation, opening, pre-opening and closing of stores or
         facilities and fixed assets; severance and relocation costs and expenses, one-time compensation
         costs and expenses, consulting fees, signing, retention or completion bonuses, and executive
         recruiting costs; costs and expenses incurred in connection with strategic initiatives; transition
         costs and duplicative running costs; costs and expenses incurred in connection with non-ordinary
         course product and IP Rights development; costs incurred in connection with acquisitions (or
         purchases of assets) prior to or after the Closing Date (including integration costs); business
         optimization expenses (including costs and expenses relating to business optimization programs,
         new systems design, retention charges, system establishment costs and implementation costs and
         project start-up costs), accruals and reserves; operating expenses attributable to the
         implementation of cost-savings initiatives; curtailments and modifications to pension and post-
         retirement employee benefit plans (including any settlement of pension liabilities and charges
         resulting from changes in estimates, valuations and judgments);

                  (2)    the cumulative effect of a change in accounting principles and changes as a result
         of the adoption or modification of accounting policies during such period whether effected
         through a cumulative effect adjustment or a retroactive application, in each case in accordance
         with GAAP;

                   (3)    Transaction Expenses and the Third Amendment Transaction Expenses;

                 (4)     any gain (loss) on asset sales, disposals or abandonments (other than asset sales,
         disposals or abandonments in the ordinary course of business or consistent with industry practice)
         or income (loss) from discontinued operations (but if such operations are classified as
         discontinued due to the fact that they are subject to an agreement to dispose of such operations,
         only when and to the extent such operations are actually disposed of);

                  (5)     the Net Income for such period of any Person that is an Unrestricted Subsidiary;
         provided that the Consolidated Net Income of a Person will be increased by the amount of
         dividends or distributions or other payments that are actually paid in cash or Cash Equivalents (or
         to the extent converted into cash or Cash Equivalents) to such Person or a Restricted Subsidiary
         thereof in respect of such period;

                   (6)    [reserved];



DB1/ 118926700.9                                      24
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 547 of 1503




                 (7)     effects of adjustments (including the effects of such adjustments pushed down to
         such Person and its Restricted Subsidiaries) related to the application of recapitalization
         accounting or purchase accounting (including in the inventory, property and equipment, software,
         goodwill, intangible assets, in process research and development, deferred revenue and debt line
         items);

                   (8)  income (loss) from the early extinguishment or conversion of (a) Indebtedness,
         (b) Hedging Obligations or (c) other derivative instruments;

               (9)     any impairment charge or asset write-off or write-down in each case, pursuant to
         GAAP, and the amortization of intangibles arising pursuant to GAAP;

                   (10)    (a) any equity based or non-cash compensation charge or expense, including any
         such charge or expense arising from grants of stock appreciation, equity incentive programs or
         similar rights, stock options, restricted stock or other rights to, and any cash charges associated
         with the rollover, acceleration or payout of, Equity Interests by management of such Person or of
         a Restricted Subsidiary or any Parent Company, (b) noncash compensation expense resulting
         from the application of Accounting Standards Codification Topic No. 718, Compensation—Stock
         Compensation or Accounting Standards Codification Topic 505-50, Equity-Based Payments to
         Non-Employees, and (c) any income (loss) attributable to deferred compensation plans or trusts;

                  (11) any fees, expenses or charges incurred during such period, or any amortization
         thereof for such period, in connection with any acquisition, Investment, Asset Sale, disposition,
         incurrence or repayment of Indebtedness (including such fees, expenses or charges related to the
         offering and issuance of the Revolving Credit Notes and the syndication and incurrence of any
         Facilities), issuance of Equity Interests (including by any direct or indirect parent of the
         Borrower), recapitalization, refinancing transaction or amendment or modification of any debt
         instrument (including any amendment or other modification of the Indebtedness evidenced by this
         Agreement, the First Lien Facility or the Second Lien Facility) and including, in each case, any
         such transaction whether consummated on, after or prior to the Closing Date and any such
         transaction undertaken but not completed, and any charges or nonrecurring merger costs incurred
         during such period as a result of any such transaction, in each case whether or not successful or
         consummated (including, for the avoidance of doubt, the effects of expensing all transaction
         related expenses in accordance with Accounting Standards Codification Topic No. 805, Business
         Combinations);

                   (12)   accruals and reserves that are established or adjusted in connection with the
         Closing Date Transactions or the Third Amendment Transactions, an Investment or an acquisition
         that are required to be established or adjusted as a result of the Closing Date Transactions or the
         Third Amendment Transactions, such Investment or such acquisition, in each case accordance
         with GAAP;

                  (13) any expenses, charges or losses to the extent covered by insurance that are,
         directly or indirectly, reimbursed or reimbursable by a third party, and any expenses, charges or
         losses that are covered by indemnification or other reimbursement provisions in connection with
         any acquisition, Investment or any sale, conveyance, transfer or other disposition of assets
         permitted under this Agreement;

                 (14) any non-cash gain (loss) attributable to the mark to market movement in the
         valuation of Hedging Obligations or other derivative instruments pursuant to FASB Accounting


DB1/ 118926700.9                                     25
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 548 of 1503



         Standards Codification Topic 815—Derivatives and Hedging or mark to market movement of
         other financial instruments pursuant to FASB Accounting Standards Codification Topic 825—
         Financial Instruments;

                  (15) any net unrealized gain or loss (after any offset) resulting in such period from
         currency transaction or translation gains or losses including those related to currency
         remeasurements of Indebtedness (including any net loss or gain resulting from (a) Hedging
         Obligations for currency exchange risk and (b) resulting from intercompany indebtedness) and
         any other foreign currency transaction or translation gains and losses, to the extent such gain or
         losses are non-cash items;

                 (16) any adjustments resulting from the application of Accounting Standards
         Codification Topic No. 460, Guarantees, or any comparable regulation;

                   (17)   any non-cash rent expense;

                 (18) the amount of any management, monitoring, consulting, transaction and advisory
         fees and related expenses paid to the Investors (or any accruals relating to such fees and related
         expenses) during such period to the extent otherwise permitted by Section 7.06;

                 (19) any non-cash expenses, accruals or reserves related to adjustments to historical
         tax exposures; and

                (20) earn-out and contingent consideration obligations (including to the extent
         accounted for as bonuses or otherwise) and adjustments thereof and purchase price adjustments.

          In addition, to the extent not already included in the Consolidated Net Income of such Person and
 its Restricted Subsidiaries, Consolidated Net Income will include the amount of proceeds received or
 receivable from business interruption insurance, the amount of any expenses or charges incurred by such
 Person or its Restricted Subsidiaries during such period that are, directly or indirectly, reimbursed or
 reimbursable by a third party, and amounts that are covered by indemnification or other reimbursement
 provisions in connection with any acquisition, Investment or any sale, conveyance, transfer or other
 disposition of assets permitted hereunder.

         “Consolidated Secured Debt” means, as of any date of determination, with respect to the
 Borrower and its Restricted Subsidiaries, the aggregate amount of Consolidated Total Debt that is secured
 by a Lien on any assets or property of the Borrower or any of its Restricted Subsidiaries.

         “Consolidated Total Debt” means, as of any date of determination, (a) the aggregate principal
 amount of Indebtedness of the Borrower and its Restricted Subsidiaries outstanding on such date,
 determined on a consolidated basis in accordance with GAAP (but excluding the effects of any
 discounting of Indebtedness resulting from the application of purchase accounting in connection with the
 Closing Date Transaction or any Permitted Acquisition), consisting of Indebtedness for borrowed money,
 Capitalized Lease Obligations, debt obligations evidenced by notes or similar instruments and Guarantees
 of Indebtedness listed above minus (b) the aggregate amount of all cash and Cash Equivalents included in
 the consolidated balance sheet of the Borrower and its Restricted Subsidiaries as of such date (but
 excluding cash and Cash Equivalents which are listed as “Restricted” on such balance sheet), which
 aggregate amount of cash and Cash Equivalents shall be determined without giving pro forma effect to
 the proceeds of Indebtedness incurred on such date; provided, Consolidated Total Debt will not include
 Non-Recourse Indebtedness and Indebtedness in respect of any (1) letter of credit, except to the extent of
 obligations in respect of drawn standby letters of credit which have not been reimbursed within three (3)

DB1/ 118926700.9                                       26
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 549 of 1503



 Business Days and (2) Hedging Obligations, except any unpaid termination payments thereunder. The
 Dollar-equivalent principal amount of any Indebtedness denominated in a foreign currency will reflect the
 currency translation effects, determined in accordance with GAAP, of Hedging Obligations for currency
 exchange risks with respect to the applicable currency in effect on the date of determination of the Dollar-
 equivalent principal amount of such Indebtedness.

         “Contingent Obligations” means, with respect to any Person, any obligation of such Person
 guaranteeing any leases, dividends or other obligations that do not constitute Indebtedness (“primary
 obligations”) of any other Person (the “primary obligor”) in any manner, whether directly or indirectly,
 including any obligation of such Person, whether or not contingent:

                  (1)     to purchase any such primary obligation or any property constituting direct or
         indirect security therefor;

                   (2)     to advance or supply funds:

                           (a)     for the purchase or payment of any such primary obligation or

                           (b)     to maintain working capital or equity capital of the primary obligor or
                   otherwise to maintain the net worth or solvency of the primary obligor; or

                 (3)     to purchase property, securities or services primarily for the purpose of assuring
         the owner of any such primary obligation of the ability of the primary obligor to make payment of
         such primary obligation against loss in respect thereof.

          “Contractual Obligation” means, as to any Person, any provision of any security issued by such
 Person or of any agreement, instrument or other undertaking to which such Person is a party or by which
 it or any of its property is bound.

         “Controlled Investment Affiliate” means, as to any Person, any other Person, other than any
 Investor, which directly or indirectly is in control of, is controlled by, or is under common control with
 such Person and is organized by such Person (or any Person controlling such Person) primarily for
 making direct or indirect equity or debt investments in the Borrower or other companies.

         “Court” has the meaning specified in the preliminary statements of this Agreement.

          “Convertible Indebtedness” means Indebtedness of the Borrower (which may be guaranteed by
 the Guarantors) permitted to be incurred hereunder that is either (a) convertible into common stock of the
 Borrower (and cash in lieu of fractional shares) or cash (in an amount determined by reference to the price
 of such common stock) or (b) sold as units with call options, warrants or rights to purchase (or
 substantially equivalent derivative transactions) that are exercisable for common stock of the Borrower or
 cash (in an amount determined by reference to the price of such common stock).

           “Covenant Trigger Period” means any period (a) commencing on the date upon which
 Specified Excess Availability is less than the greater of (x) $60,000,000 and (y) 10.0% of the Maximum
 Borrowing Amount and (b) ending on the date upon which Specified Excess Availability shall have been
 at least the greater of (x) $60,000,000 and (y) 10.0% of the Maximum Borrowing Amount for a period of
 twenty (20) consecutive calendar days.

         “Covered Entity” means any of the following:


DB1/ 118926700.9                                      27
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 550 of 1503



         (i) a “covered entity” as that term is defined in, and interpreted in accordance with, 12 C.F.R. §
         252.82(b);

         (ii) a “covered bank” as that term is defined in, and interpreted in accordance with, 12 C.F.R. §
         47.3(b); or

         (iii) a “covered FSI” as that term is defined in, and interpreted in accordance with, 12 C.F.R. §
         382.2(b).

         “Covered Party” has the meaning specified in Section 10.29.

          “Credit Card Processor” means any Person (other than a Loan Party or any Affiliate of any
 Loan Party) who issues or whose members or Affiliates issue credit or debit cards, including MasterCard
 or VISA bank credit or debit cards or other bank credit or debit cards issued through MasterCard
 International, Inc., Visa, U.S.A., Inc. or Visa International and American Express, Discover, Diners Club,
 Synchrony Financial, Carte Blanche and other non-bank credit or debit cards, including credit or debit
 cards issued by or through American Express Travel Related Services Company, Inc., or Novus Services,
 Inc. or any Permitted Replacement Credit Card Program, and any servicing or processing agent or any
 factor or financial intermediary that facilitates, services, processes or manages the credit authorization,
 billing transfer and/or payment procedures with respect to any Loan Party’s sales transactions involving
 credit card or debit card purchases by customers using credit cards or debit cards.

        “Credit Card Processor Accounts” means Accounts owing to the Borrower or a Subsidiary
 Guarantor from a Credit Card Processor (including any Permitted Replacement Credit Card Program and
 pursuant to the Synchrony Credit Card Program).

         “Credit Extension” means each of the following: (i) a Borrowing and (ii) an L/C Credit
 Extension.

         “Credit Suisse” means Credit Suisse Securities and CS, as the context may require.

         “Credit Suisse Securities” means Credit Suisse Securities (USA) LLC.

         “CS” means Credit Suite AG (acting through such of its affiliates or branches as it deems
 appropriate).

         “Cure Amount” has the meaning specified in Section 8.04(1).

         “Cure Deadline” has the meaning specified in Section 8.04(1).

         “Cure Right” has the meaning specified in Section 8.04(1).

         “Customs Broker Agreement” means an agreement, in form reasonably satisfactory to the
 Collateral Agent, in which the customs broker or other carrier acknowledges that it has control over and
 holds the documents evidencing ownership of the subject Inventory for the benefit of the Collateral Agent
 and agrees, upon notice from the Collateral Agent, to hold and dispose of such Inventory solely as
 directed by the Collateral Agent.

         “DB” means, collectively, DBNY and DBSI.

         “DBNY” means Deutsche Bank AG New York Branch.


DB1/ 118926700.9                                     28
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 551 of 1503



         “DBSI” means Deutsche Bank Securities Inc.

         “Debt Representative” means, with respect to any series of Indebtedness secured by Liens
 permitted under clause (21) or (39) of the definition of “Permitted Liens” and Liens securing
 Indebtedness permitted under clauses (2), (14) and (25) of Section 7.02(b), the trustee, administrative
 agent, collateral agent, security agent or similar agent under the indenture or agreement pursuant to which
 such Indebtedness is issued, incurred or otherwise obtained, as the case may be, and each of their
 successors in such capacities.

         “Debtor Relief Laws” means the Bankruptcy Code of the United States, and all other liquidation,
 conservatorship, bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
 receivership, insolvency, reorganization or similar debtor relief Laws of the United States or other
 applicable jurisdictions from time to time in effect and affecting the rights of creditors generally.

         “Debtors” has the meaning specified in the preliminary statements of this Agreement.

        “Default” means any event that is, or with the passage of time or the giving of notice or both
 would be, an Event of Default.

          “Default Rate” means an interest rate with respect to any Eurodollar Rate Loan or Base Rate
 Loan, equal to (1) the Base Rate, plus (2) the Applicable Rate applicable to Base Rate Loans, plus (3)
 2.00% per annum; provided that with respect to the outstanding principal amount of any Loan, the Default
 Rate shall be an interest rate equal to the interest rate (including any Applicable Rate) otherwise
 applicable to such Loan (giving effect to Section 2.02(3)) plus 2.00% per annum, in each case, to the
 fullest extent permitted by applicable Laws.

         “Default Right” has the meaning assigned to that term in, and shall be interpreted in accordance
 with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable

          “Defaulting Lender” means, subject to Section 2.17(2), any Lender (including any Issuing Bank)
 that (a) has failed to perform any of its funding obligations hereunder, including in respect of its Loans or
 participations in respect of L/C Obligations or Swing Line Loans, within one Business Day of the date
 required to be funded by it hereunder, unless such Lender notifies the Administrative Agent in writing
 that such failure is the result of such Lender’s good faith determination that a condition precedent to
 funding (specifically identified and including the particular Default, if any) has not been satisfied, (b) has
 notified the Borrower or the Administrative Agent that it does not intend to comply with its funding
 obligations or has made a public statement to that effect with respect to its funding obligations hereunder
 or under other agreements in which it commits to extend credit, (c) has failed, within three (3) Business
 Days after request by the Administrative Agent, to confirm in a manner satisfactory to the Administrative
 Agent that it will comply with its funding obligations, provided that such Lender shall cease to be a
 Defaulting Lender pursuant to this clause (c) upon the Administrative Agent’s receipt of such
 confirmation in form and substance satisfactory the Lender and the Administrative Agent, or (d) has, or
 has a direct or indirect parent company that has, (i) become or is the subject of a proceeding under any
 Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator, assignee for the benefit of
 creditors or similar Person charged with reorganization or liquidation of its business or assets or a
 custodian appointed for it, (iii) taken any action in furtherance of, or indicated its consent to, approval of
 or acquiescence in any such proceeding or appointment; provided that a Lender shall not be a Defaulting
 Lender solely by virtue of the ownership or acquisition of any equity interest in that Lender or any direct
 or indirect parent company thereof by a Governmental Authority so long as such ownership interest does
 not result in or provide such Lender with immunity from the jurisdiction of courts within the United
 States or from the enforcement of judgments or writs of attachment on its assets or permit such Lender (or

DB1/ 118926700.9                                      29
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 552 of 1503



 such Governmental Authority or instrumentality) to reject, repudiate, disavow or disaffirm any contracts
 or agreements made with such Lender or (iv) become the subject of a Bail-in Action. Any determination
 by the Administrative Agent that a Lender is a Defaulting Lender under this definition shall be conclusive
 absent manifest error, and such Lender shall be deemed to be a Defaulting Lender (subject to
 Section 2.17) upon delivery of written notice of such determination to the Borrower and each Lender.

         “Deposit Account” means any checking or other demand deposit account maintained by the
 Borrower and any Subsidiary Guarantors, including any “deposit accounts” under Article 9 of the UCC.
 All funds in such Deposit Accounts (other than Excluded Accounts) shall be conclusively presumed to be
 Collateral and proceeds of Collateral and the Agents and the Lenders shall have no duty to inquire as to
 the source of the amounts on deposit in the Deposit Accounts, subject to this Agreement, the Security
 Agreement and the ABL Intercreditor Agreement.

         “Deposit Account Control Agreement” has the meaning assigned to such term in
 Section 6.19(1).

         “Designated Non-Cash Consideration” means the fair market value of non-cash consideration
 received by the Borrower or a Restricted Subsidiary in connection with an Asset Sale that is so designated
 as Designated Non-Cash Consideration pursuant to an Officer’s Certificate, setting forth the basis of such
 valuation, less the amount of cash or Cash Equivalents received in connection with a subsequent sale,
 redemption or repurchase of or collection or payment on such Designated Non-Cash Consideration.

         “Designated Preferred Stock” means Preferred Stock of the Borrower, any Restricted
 Subsidiary thereof or any Parent Company (in each case other than Disqualified Stock) that is issued for
 cash (other than to a Restricted Subsidiary or an employee stock ownership plan or trust established by
 the Borrower or any of its Subsidiaries) and is so designated as Designated Preferred Stock, pursuant to
 an Officer’s Certificate, on or promptly after the issuance date thereof.

          “Designated Revolving Commitments” means any commitments to make loans or extend credit
 on a revolving basis to the Borrower or any Restricted Subsidiary by any Person other than the Borrower
 or any Restricted Subsidiary that have been designated in an Officer’s Certificate delivered to the
 Administrative Agent as “Designated Revolving Commitments” until such time as the Borrower
 subsequently delivers an Officer’s Certificate to the Administrative Agent to the effect that such
 commitments will no longer constitute “Designated Revolving Commitments;” provided that on the date
 such Designated Revolving Commitments are established, such Designated Revolving Commitments will
 be a deemed an incurrence of Indebtedness on such date and will be deemed outstanding for purposes of
 calculating the applicable Total Net Leverage Ratio, Senior Secured Leverage Ratio, First Lien Net
 Leverage Ratio and the availability of any applicable Basket hereunder on such date after giving pro
 forma effect to the incurrence of the entire committed amount of the Indebtedness thereunder (but without
 netting any cash proceeds thereof), in which case such committed amount under such Designated
 Revolving Commitments may thereafter be borrowed and reborrowed, in whole or in part, from time to
 time, without further compliance with the Total Net Leverage Ratio, Senior Secured Leverage Ratio, First
 Lien Net Leverage Ratio and the availability of any Baskets hereunder. For the avoidance of doubt, in the
 case of any Designated Revolving Commitments permitted hereunder, the reference to the “incurrence” of
 Indebtedness shall refer to the date on which such Designated Revolving Commitments are established.

         “Discharge” means, with respect to any Indebtedness, the repayment, prepayment, repurchase
 (including pursuant to an offer to purchase), redemption, defeasance or other discharge of such
 Indebtedness, any such case in whole or in part.

         “disposition” has the meaning set forth in the definition of “Asset Sale”.

DB1/ 118926700.9                                     30
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 553 of 1503



          “Disqualified Institution” means (a) any competitor of the Borrower or its Subsidiaries
 (including for purposes of this definition Belk and its Subsidiaries) identified by or on behalf of the
 Borrower or the Sponsor to (i) the Arrangers from time to time on or prior to the Closing Date or (ii) the
 Administrative Agent from time to time after the Closing Date, (b) those particular banks, financial
 institutions, other institutional lenders and other Persons identified by or on behalf of the Borrower or the
 Sponsor to the Arrangers prior to August 23, 2015 and (c) any Affiliate of the entities described in the
 preceding clauses (a) or (b) (excluding, in the case of clause (a), bona fide debt funds) that are either
 readily identifiable as such on the basis of their name or are identified as such in writing by or on behalf
 of the Borrower or the Sponsor to (i) the Arrangers on or prior to the Closing Date or (ii) the
 Administrative Agent from time to time after the Closing Date; it being understood and agreed that the
 identification of any Person as a Disqualified Institution after the Closing Date shall not apply to
 retroactively disqualify any Person that has previously acquired an assignment or participation interest in
 any Loan, subject to Section 10.07(n), until such time such Person no longer constitutes a Lender. The
 identity of Disqualified Institutions shall be posted or distributed to all Lenders and prospective assignees.

          “Disqualified Stock” means, with respect to any Person, any Capital Stock of such Person which,
 by its terms, or by the terms of any security into which it is convertible or for which it is redeemable or
 exchangeable, or upon the happening of any event, matures or is mandatorily redeemable (other than
 solely as a result of a change of control, asset sale, casualty, condemnation or eminent domain) pursuant
 to a sinking fund obligation or otherwise, or is redeemable at the option of the holder thereof (other than
 (i) for any Qualified Equity Interests or (ii) solely as a result of a change of control, asset sale, casualty,
 condemnation or eminent domain), in whole or in part, in each case prior to the date 91 days after Latest
 Maturity Date or the date the Loans are no longer outstanding and the Commitments have been
 terminated; provided that if such Capital Stock is issued pursuant to any plan for the benefit of, future,
 current or former employees, directors, officers, members of management or consultants (or their
 respective Controlled Investment Affiliates or Immediate Family Members or any permitted transferees
 thereof) of the Borrower or its Subsidiaries or any Parent Company or by any such plan to such
 employees, directors, officers, members of management or consultants (or their respective Controlled
 Investment Affiliates or Immediate Family Members or any permitted transferees thereof), such Capital
 Stock will not constitute Disqualified Stock solely because it may be required to be repurchased by the
 Borrower or its Subsidiaries in order to satisfy applicable statutory or regulatory obligations or as a result
 of such employee’s, director’s, officer’s, management member’s or consultant’s termination, death or
 disability; provided further any Capital Stock held by any future, current or former employee, director,
 officer, member of management or consultant (or their respective Controlled Investment Affiliates or
 Immediate Family Members or any permitted transferees thereof) of the Borrower, any of its Subsidiaries,
 any Parent Company, or any other entity in which the Borrower or a Restricted Subsidiary has an
 Investment and is designated in good faith as an “affiliate” by the Board of Directors (or the
 compensation committee thereof), in each case pursuant to any equity subscription or equity holders’
 agreement, management equity plan or stock option plan or any other management or employee benefit
 plan or agreement will not constitute Disqualified Stock solely because it may be required to be
 repurchased by the Borrower or any Subsidiary or in order to satisfy applicable statutory or regulatory
 obligations or as a result of such employee’s, director’s, officer’s, management member’s or consultant’s
 termination, death or disability. For the purposes hereof, the aggregate principal amount of Disqualified
 Stock will be deemed to be equal to the greater of its voluntary or involuntary liquidation preference and
 maximum fixed repurchase price, determined on a consolidated basis in accordance with GAAP, and the
 “maximum fixed repurchase price” of any Disqualified Stock that does not have a fixed repurchase price
 will be calculated in accordance with the terms of such Disqualified Stock as if such Disqualified Stock
 were purchased on any date on which the Consolidated Total Debt will be required to be determined
 pursuant to this Agreement, and if such price is based upon, or measured by, the fair market value of such
 Disqualified Stock.


DB1/ 118926700.9                                       31
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 554 of 1503



         “Dividing Person” has the meaning assigned to it in the definition of “Division.”

         “Division” means the division of the assets, liabilities and/or obligations of a Person (the
 “Dividing Person”) among two or more Persons (whether pursuant to a “plan of division” or similar
 arrangement), which may or may not include the Dividing Person and pursuant to which the Dividing
 Person may or may not survive.

         “Dollar” and “$” mean lawful money of the United States.

         “Domestic Subsidiary” means any direct or indirect Subsidiary that is organized under the Laws
 of the United States, any state thereof or the District of Columbia.

          “EEA Financial Institution” means (a) any credit institution or investment firm established in
 any EEA Member Country which is subject to the supervision of an EEA Resolution Authority, (b) any
 entity established in an EEA Member Country which is a parent of an institution described in clause (a) of
 this definition, or (c) any financial institution established in an EEA Member Country which is a
 subsidiary of an institution described in clauses (a) or (b) of this definition and is subject to consolidated
 supervision with its parent.

         “EEA Member Country” means any of the member states of the European Union, Iceland,
 Liechtenstein, and Norway.

         “EEA Resolution Authority” means any public administrative authority or any person entrusted
 with public administrative authority of any EEA Member Country (including any delegee) having
 responsibility for the resolution of any EEA Financial Institution.

         “Electronic Copy” has the meaning specified in Section 10.13(b).

         “Electronic Record” has the meaning specified in Section 10.13.

         “Electronic Signature” has the meaning specified in Section 10.13.

         “Eligible Accounts Receivable” means all Accounts Receivable (other than Credit Card
 Processor Accounts) due to the Borrower and the Subsidiary Guarantors that are reflected in the most
 recent Borrowing Base Certificate, except any Accounts Receivable with respect to which any of the
 exclusionary criteria set forth below applies. No Account Receivable will be an Eligible Account
 Receivable if:

                (1)     such Account Receivable does not arise from the sale of goods or the
         performance of services by the Borrower or a Guarantor in the ordinary course of its business;

                 (2)      the Borrower and the Subsidiary Guarantor’s right to receive payment is not
         absolute or is contingent upon the fulfillment of any condition whatsoever (other than the
         preparation and delivery of an invoice);

                (3)      any defense, counterclaim, set-off or dispute exists as to such Account
         Receivable, but only to the extent of such defense, counterclaim, set-off or dispute;

                 (4)     such Account Receivable is not a true and correct statement of bona fide
         indebtedness incurred in the amount of the Account Receivable for merchandise sold to or
         services rendered and accepted by the applicable Account Debtor;

DB1/ 118926700.9                                      32
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 555 of 1503




                 (5)     such Account Receivable with respect to which an invoice has not been sent to
         the applicable Account Debtor on or before the date as of which such Account is first included in
         the Borrowing Base Certificate or otherwise reported to the Administrative Agent as Collateral;

                  (6)      such Account Receivable (i) is not owned by the Borrower or a Subsidiary
         Guarantor or (ii) is not subject to the first priority, valid and perfected security interest and Lien
         of Collateral Agent, for and on behalf of itself and the Lenders or (iii) is subject to any other Lien
         (other than Liens permitted under clauses (1), (3), (4), (7), (12), (25), (28), (30), (36), or (37) of
         the definition of Permitted Liens) (the foregoing clauses (ii) and (iii) not being intended to limit
         the ability of the Administrative Agent to change, establish or eliminate any Reserves in its
         Permitted Discretion on account of any such permitted Liens);

                   (7)    the Account Debtor is also a creditor or supplier of the Borrower or applicable
         Subsidiary Guarantor that owns such Account, or the Account Debtor has disputed liability with
         respect to such Account Receivable, or the Account Debtor has made any claim with respect to
         any other Account Receivable due from such Account Debtor to the Borrower or applicable
         Subsidiary Guarantor that owns such Account Receivable, or the Account Receivable otherwise
         is or may become subject to right of setoff by the Account Debtor; provided that any such
         Account Receivable shall be ineligible under this clause only to the extent of such contract,
         dispute, claim, setoff or similar right;

                  (8)    such Account Receivable is the obligation of an Account Debtor that is any
         Governmental Authority, unless the applicable Loan Party assigns its right to payment of such
         Account Receivable to the Collateral Agent, in a manner satisfactory to the Administrative Agent,
         in its Reasonable Credit Judgment, so as to comply with the Assignment of Claims Act of 1940
         (31 U.S.C. §3727, 41 U.S.C. §15 et seq., as amended);

                  (9)     such Account Receivable is reissued in respect of partial payment, including
         debit memos and chargebacks (it being understood that this clause (9) shall only apply with
         respect to, and to the extent of, such partial payment);

                   (10)   [reserved];

                 (11) such Account Receivable remains unpaid more than 45 days after the original
         due date shown on the invoice or more than 90 days after the original invoice date;

                  (12) such Account Receivable is the obligation of an Account Debtor from whom
         50% or more of the amount of all Accounts owing by that Account Debtor are ineligible under
         the criteria set forth in this definition;

                   (13)  such Account Receivable is evidenced by chattel paper or an instrument of any
         kind, or has been reduced to judgment;

                (14) such Account Receivable, together with all other Accounts owing by such
         Account Debtor and its Affiliates as of any date of determination, exceeds 50% of all Eligible
         Accounts Receivable (but, in each case, only to the extent of such excess);

                 (15) such Account Receivable is (x) payable in any currency other than Dollars or (y)
         is owed by an Account Debtor that is not organized under the laws of the United States of
         America, except to the extent that such Account Receivable is secured or payable by a letter of


DB1/ 118926700.9                                      33
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 556 of 1503



         credit, credit insurance, guaranty, acceptance or similar terms satisfactory to the Administrative
         Agent in its Permitted Discretion;

                 (16) such Account Receivable has been redated, extended, compromised, settled or
         otherwise modified or discounted, except discounts or modifications that are granted by the
         Borrower or a Subsidiary Guarantor in the ordinary course of business and that are reflected in
         the calculation of the Borrowing Base;

                  (17) the Account Debtor is subject to an event of the type described in
         Section 8.01(6); provided that (i) the Administrative Agent may, in its sole discretion, include
         Accounts from Account Debtors subject to such proceedings if and to the extent that such
         Accounts are fully covered by credit insurance, letters of credit or other sufficient third-party
         credit support, or are otherwise deemed by the Administrative Agent not to pose an unreasonable
         risk of non−collectability;

                 (18) such Account Receivable represents a sale on a bill-and-hold, guaranteed sale,
         sale and return, sale on approval, consignment or other repurchase or return basis;

                  (19) the portion, if any, of any Account Receivable that includes a billing for interest,
         fees or late charges;

                 (20) such Account Receivable is governed by the laws of any jurisdiction other than
         the United States, any State thereof or the District of Columbia; or

                   (21)  it is an Account Receivable due to the Borrower from major credit card
         processors, whether or not constituting Eligible Credit Card Receivables.

 Any Accounts which are not Eligible Accounts Receivable shall nevertheless be part of the Collateral.

         “Eligible Assignee” means any Person that meets the requirements to be an assignee under
 Section 10.07(b), provided that no Defaulting Lender(s) or Disqualified Institution(s) may be Eligible
 Assignee(s).

           “Eligible Credit Card Receivables” means all Credit Card Processor Accounts (including, for
 the avoidance of doubt, Credit Card Processor Accounts in the form of deposits in transit from Solutran,
 Inc. and its Affiliates) that constitute proceeds from the sale or disposition of Inventory or services, in
 each case, in the ordinary course of business and that are reflected in the most recent Borrowing Base
 Certificate, except any Credit Card Processor Account with respect to which any of the exclusionary
 criteria set forth below applies. No Credit Card Processor Account will be an Eligible Credit Card
 Receivable if:

                (1)     such Credit Card Processor Account has been outstanding for more than five (5)
         Business Days from the date of sale;

                  (2)     such Credit Card Processor Account is (a) not subject to the first priority, valid
         and perfected Lien of the Collateral Agent as to such Credit Card Processor Account or (b) is
         subject to any other Lien, other than (i) a Lien permitted under clauses (1), (2) and (7) of the
         definition of “Permitted Liens” or other Permitted Lien arising by operation of law (it being
         understood that customary offsets to fees and chargebacks in the ordinary course by the credit
         card or debit card processors will not be deemed violative of this clause (2));


DB1/ 118926700.9                                      34
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 557 of 1503




                  (3)     the Borrower or a Subsidiary Guarantor does not have good, valid and
         marketable title thereto, free and clear of any Lien (other than (i) Liens granted to the
         Administrative Agent, for its own benefit and the benefit of the other Secured Parties pursuant to
         the Collateral Documents, (ii) a junior priority Lien permitted under clauses (2) and (7) of the
         definition of “Permitted Liens” or other Permitted Lien arising by operation of law or (iii) a lien
         securing Indebtedness permitted clauses (1) and (7) of the definition of “Permitted Liens”);

                 (4)     such Credit Card Processor Account does not constitute the legal, valid and
         binding obligation of the applicable Credit Card Processor enforceable in accordance with its
         terms;

                  (5)     such Credit Card Processor Account is disputed, or a claim, counterclaim,
         discount, deduction, reserve, allowance, recoupment, offset or chargeback has been asserted with
         respect thereto by the applicable Credit Card Processor (but only to the extent of such dispute,
         claim, counterclaim, discount, deduction, reserve, allowance, recoupment, offset or chargeback);

                  (6)     such Credit Card Processor Account is owed by a Credit Card Processor that is
         subject to a bankruptcy proceeding of the type specified in Section 8.01(6) or that is liquidating,
         dissolving or winding up its affairs or otherwise deemed not creditworthy by the Administrative
         Agent in its Permitted Discretion;

                 (7)     the Credit Card Processor is organized or has its principal offices or assets
         outside the United States;

                (8)      such Credit Card Processor Account is evidenced by Chattel Paper or an
         Instrument (each as defined in the Security Agreement of any kind, or has been reduced to
         judgment);

                 (9)      such Credit Card Processor Account includes a billing for interest, fees or late
         charges, but ineligibility will be limited to the extent thereof; or

                    (10)   such Credit Card Processor Account is payable in any currency other than
         Dollars.

 Anything contained herein to the contrary notwithstanding, for purposes of determining the amount of
 Eligible Credit Card Receivable in the Borrowing Base at any time, any Credit Card Processor Account
 that otherwise meets the requirements for Eligible Credit Card Receivables may be included in such
 calculation even though the same does not constitute proceeds from the sale or disposition of Inventory;
 provided that such amount will be subject to adjustment as may be required by the Administrative Agent
 at any time and from time to time to reflect such fact.

         “Eligible Inventory” means all Inventory reflected in the most recent Borrowing Base
 Certificate, except any Inventory with respect to which any of the exclusionary criteria set forth below
 applies. No Inventory will be an Eligible Inventory if:

                 (1)     such Inventory is not subject to a first priority perfected Lien in favor of the
         Collateral Agent;

                    (2)  such Inventory is subject to any Lien other than (a) a Lien in favor of the
         Collateral Agent, (b) a Lien permitted under clause (2) of the definition of “Permitted Liens” or


DB1/ 118926700.9                                      35
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 558 of 1503



         other Permitted Lien arising by operation of law or (c) a Lien securing Indebtedness permitted
         under clause (7) of the definition of “Permitted Liens”;

                  (3)    such Inventory is slow moving (other than Inventory located at a clearance center
         that has been appropriately priced consistent with the Borrower or Applicable Subsidiary
         Guarantor’s customary practices), obsolete, unmerchantable, defective, used or unfit for sale;

                   (4)     such Inventory is not owned only by the Borrower of a Subsidiary Guarantor;

                  (5)      such Inventory is not finished goods or which constitutes work-in-process, raw
         materials, packaging and shipping material, supplies, samples, prototypes, displays or display
         items, bill-and-hold goods, goods that are returned or marked for return (but not held for resale)
         or repossessed, or which constitutes goods held on consignment or goods which are not of a type
         held for sale in the ordinary course of business;

                 (6)     other than Permitted In-Transit Inventory, such Inventory is not located in the
         United States (excluding territories and possessions of the United States);

                   (7)    other than Permitted In-Transit Inventory, such Inventory (a) is located at any
         location (other than a retail store or clearance center) leased or subject to a short-term rental
         agreement by a Loan Party, unless (x) the lessor has delivered to the Collateral Agent a Collateral
         Access Agreement as to such location, (y) a Reserve for rent, charges, and other amounts due or
         to become due with respect to such location has been established by the Administrative Agent in
         its Permitted Discretion or (z) has an aggregate net book value (together with all such Inventory
         at such locations) of less than $5.0 million in the aggregate or (b) is located at a retail store or
         clearance center leased by a Loan Party and such location is in a Landlord Lien State, unless a
         Reserve for rent, charges, and other amounts due or to become due with respect to such location
         has been established by the Administrative Agent in its Permitted Discretion;

                 (8)     other than Permitted In-Transit Inventory, such Inventory is located in any third-
         party warehouse or is in the possession of a bailee (other than a third-party processor) and is not
         evidenced by a Document (as defined in Article 9 of the UCC), unless an appropriate Reserve has
         been established by the Administrative Agent in its Permitted Discretion;

                  (9)      such Inventory contains or bears any intellectual property rights licensed to the
         Borrower or any Subsidiary Guarantor by any Person other than the Borrower or any Subsidiary
         Guarantor unless the Collateral Agent is reasonably satisfied that it may sell or otherwise dispose
         of such Inventory without (a) infringing the rights of such licensor, (b) violating any contract with
         such licensor, or (c) incurring any liability with respect to payment of royalties other than
         royalties incurred pursuant to sale of such Inventory under the current licensing agreement
         relating thereto;

                   (10)    such Inventory is in transit, except that Inventory in transit will not be deemed
         ineligible if (the following being referred to herein as, “Permitted In-Transit Inventory”):

                            (a)    (i) it has been delivered to a carrier in a foreign port or foreign airport for
                   receipt by the Borrower or a Subsidiary Guarantor in the United States within 60 days,
                   but which has not yet been received by the Borrower or a Subsidiary Guarantor or (ii) it
                   has been delivered to a carrier in the United States for receipt by the Borrower or a
                   Subsidiary Guarantor in the United States within ten (10) Business Days, but which has
                   not yet been received by the Borrower or a Subsidiary Guarantor;

DB1/ 118926700.9                                        36
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 559 of 1503




                          (b)     title and legal ownership and risk of loss thereof has passed to the
                   Borrower or any Subsidiary Guarantor (or is retained by the applicable Loan Party) as
                   evidenced by customary documents of title;

                           (c)      the bill of lading, waybill, document of title or other shipping
                   documents (which may be in electronic format) (collectively, “Shipping Documents”)
                   with respect to such Inventory shall be issued in the name of the Borrower as
                   consignee, and if so requested by the Collateral Agent, shall be in negotiable form;

                           (d)      if the Shipping Documents with respect to such Inventory are in
                   negotiable form, the Collateral Agent shall have received confirmation that the
                   applicable freight forwarder or customs broker has possession of the original Shipping
                   Documents issued in the name of the Borrower, as consignee (or, if so requested by
                   the Collateral Agent, consigned to the order of the Collateral Agent);

                           (e)     the Collateral Agent has control over the documents of title which
                   evidence ownership of the subject Inventory (including, if requested by the Collateral
                   Agent, by the delivery of a Customs Broker Agreement);

                           (f)     such Inventory satisfies all of the criteria for Eligible Inventory (other
                   than such Inventory is in-transit); and

                           (g)      it is insured to the reasonable satisfaction of the Collateral Agent; or

                (11) such Inventory constitutes operating supplies, packaging or shipping
         materials, cartons, repair parts, labels or miscellaneous spare parts or other such materials
         not considered for sale in the ordinary course of business.

         “Environment” means ambient air, indoor air, surface water, groundwater, drinking water, soil,
 surface and sub-surface strata, and natural resources such as wetlands, flora and fauna.

          “Environmental Claim” means any and all administrative, regulatory or judicial actions, suits,
 demands, demand letters, claims, liens, notices of noncompliance or violation, or proceedings with
 respect to any Environmental Liability or Environmental Law, (hereinafter “Claims”), including (i) any
 and all Claims by Governmental Authorities for enforcement, cleanup, removal, response, remedial or
 other actions or damages pursuant to any Environmental Law and (ii) any and all claims by any third
 party seeking damages, contribution, indemnification, cost recovery, compensation or injunctive relief
 pursuant to any Environmental Law.

        “Environmental Laws” means any and all Laws relating to pollution or the protection of the
 Environment or, to the extent relating to exposure to Hazardous Materials, human health.

         “Environmental Liability” means any liability (including any liability for damages, costs of
 environmental remediation, fines, penalties or indemnities) resulting from or relating to (a) any
 Environmental Law, (b) the generation, use, handling, transportation, storage, treatment or disposal of any
 Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or threatened Release of
 any Hazardous Materials or (e) any contract, agreement or other consensual arrangement pursuant to
 which liability is assumed or imposed with respect to any of the foregoing.

         “Environmental Permit” means any permit, approval, identification number, license or other
 authorization required under any Environmental Law.

DB1/ 118926700.9                                        37
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 560 of 1503



          “Equity Contribution” means cash equity contributions by the Sponsor and the other Investors
 to the Borrower (provided that any contributions in a form other than common equity shall be reasonably
 acceptable to the majority Arrangers), directly or indirectly, in an aggregate amount equal to, when
 combined with the fair market value of all capital contributions and investments by management and
 existing equity holders of Belk rolled over or invested in connection with the Closing Date Transactions
 of at least 22.50% of the sum of (1) (X) the aggregate gross proceeds of the Revolving Credit Loans
 borrowed on the Closing Date, Closing Date Term Loans (as defined in the First Lien Credit Agreement)
 and Closing Date Term Loans (as defined in the Second Lien Credit Agreement), in each case borrowed
 on the Closing Date, excluding the gross proceeds of any loans to fund (A) working capital needs and (B)
 original issue discount and/or upfront fees in accordance with the “market flex” provisions of the Fee
 Letter plus (Y) indebtedness in respect of Capitalized Lease Obligations permitted to be outstanding
 pursuant to the terms of the Transaction Agreement, which will survive the Closing Date plus (Z) the
 proceeds of any Specified Real Estate Financings (other than Sale Leaseback Transactions) borrowed on
 the Closing Date, if any and (2) the Equity Contribution on the Closing Date in respect of Holdings and
 its subsidiaries after giving effect to the Closing Date Transactions; provided that, after giving effect to
 the Closing Date Transactions, the Sponsor will own and control no less than a majority of the economic
 and voting Equity Interests of Holdings.

          “Equity Interests” means, with respect to any Person, the Capital Stock of such Person and all
 warrants, options or other rights to acquire Capital Stock of such Person, but excluding any debt security
 that is convertible into, or exchangeable for, Capital Stock of such Person.

       “Equity Offering” means any public or private sale of common stock or Preferred Stock of the
 Borrower or any Parent Company (excluding Disqualified Stock), other than:

                  (1)     public offerings with respect to the Borrower’s or any Parent Company’s
            common stock registered on Form S-4 or Form S-8;

                   (2)     issuances to any Restricted Subsidiary of the Borrower; and

                   (3)     any such public or private sale that constitutes an Excluded Contribution.

            “ERISA” means the Employee Retirement Income Security Act of 1974, as amended from time
 to time.

         “ERISA Affiliate” means any trade or business (whether or not incorporated) that together with
 any Loan Party is treated as a single employer within the meaning of Section 414 of the Code or
 Section 4001 of ERISA.

          “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a withdrawal
 by any Loan Party or any of their respective ERISA Affiliates from a Pension Plan subject to
 Section 4063 of ERISA during a plan year in which it was a substantial employer (as defined in
 Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as a termination under
 Section 4062(e) of ERISA; (c) a complete or partial withdrawal by any Loan Party or any of their
 respective ERISA Affiliates from a Multiemployer Plan, written notification of any Loan Party or any of
 their respective ERISA Affiliates concerning the imposition of withdrawal liability or written notification
 that a Multiemployer Plan is “insolvent” (within the meaning of Section 4245 of ERISA) or has been
 determined to be in “endangered” or “critical” status (within the meaning of Section 432 of the Code or
 Section 305 of ERISA); (d) the filing under Section 4041(c) of ERISA of a notice of intent to terminate a
 Pension Plan, the treatment of a Pension Plan or Multiemployer Plan amendment as a termination under
 Sections 4041 or 4041A of ERISA, or the commencement in writing of proceedings by the PBGC to

DB1/ 118926700.9                                      38
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 561 of 1503



 terminate a Pension Plan or Multiemployer Plan; (e) the imposition of any liability under Title IV of
 ERISA with respect to the termination of any Pension Plan or Multiemployer Plan, other than for the
 payment of plan contributions or PBGC premiums due but not delinquent under Section 4007 of ERISA,
 upon any Loan Party or any of their respective ERISA Affiliates; (f) an event or condition which
 constitutes grounds under Section 4042 of ERISA for the termination of, or the appointment of a trustee
 to administer, any Pension Plan or Multiemployer Plan; (g) a failure to satisfy the minimum funding
 standard (within the meaning of Section 302 of ERISA or Section 412 of the Code) with respect to a
 Pension Plan, whether or not waived; (h) the application for a minimum funding waiver under
 Section 302(c) of ERISA with respect to a Pension Plan; (i) the imposition of a lien under Section 303(k)
 of ERISA or Section 412(c) of the Code with respect to any Pension Plan; (j) a determination that any
 Pension Plan is in “at risk” status (within the meaning of Section 303 of ERISA or Section 430 of the
 Code); or (k) the occurrence of a nonexempt prohibited transaction with respect to any Pension Plan
 maintained or contributed to by any Loan Party or any of their respective ERISA Affiliates (within the
 meaning of Section 4975 of the Code or Section 406 of ERISA) which could result in liability to any
 Loan Party.

       “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule published by the
 Loan Market Association (or any successor Person), as in effect from time to time.

         “Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar Rate.

         “Eurodollar Rate” means the higher of:

         (i)       the LIBOR Floor, and

          (ii)(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per annum equal
 to the London Interbank Offered Rate as administered by ICE Benchmark Administration (or any other
 Person that takes over the administration of such rate for U.S. Dollars) for a period equal in length to such
 Interest Period (“LIBOR”) as published on the applicable Bloomberg screen page (or such other
 commercially available source providing such quotations as may be designated by the Administrative
 Agent from time to time) at approximately 11:00 a.m., London time, two Business Days prior to the
 commencement of such Interest Period, for Dollar deposits (for delivery on the first day of such Interest
 Period) with a term equivalent to such Interest Period; and

         (b)      for any interest calculation with respect to a Base Rate Loan on any date, the rate per
 annum equal to LIBOR, at or about 11:00 a.m., London time determined two London Banking Days prior
 to such date for U.S. Dollar deposits with a term of one month commencing that day.

          “Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the Eurodollar Rate.

         “Event of Default” has the meaning specified in Section 8.01.

       “Excess Availability” means, as of any date of determination, the excess, if any, of (a) the
 Maximum Borrowing Amount at such time, minus (b) the aggregate Total Outstandings at such time.

         “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the rules and
 regulations of the SEC promulgated thereunder.

          “Excluded Accounts” means any Deposit Account of any Loan Party or Restricted Subsidiary
 (and all cash, Cash Equivalents and other securities or investments credited thereto or deposited therein):
 (1) that does not have an individual daily balance in excess of $500,000, or in the aggregate with each


DB1/ 118926700.9                                      39
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 562 of 1503



 other account described in this clause (1), in excess of $5,000,000; (2) the balance of which is swept at the
 end of each Business Day into a Deposit Account subject to a Deposit Account Control Agreement, so
 long as such daily sweep is not terminated or modified (other than to provide that the balance in such
 Deposit Account is swept into another Deposit Account subject to a Deposit Account Control Agreement)
 without the consent of the Collateral Agent; (3) that is a Trust Account or Specified Segregated Account;
 (4) any Deposit Account of the Borrower or any Restricted Subsidiary the balance of which consists
 solely of proceeds of any sale or other disposition of any Term Priority Collateral so long as all amounts
 on deposit therein constitute Term Priority Collateral; (5) any Deposit Account that constitutes a
 disbursement account of the Borrower or any Restricted Subsidiary the balance of which consists solely
 of proceeds of Indebtedness, including the proceeds of the Loans; provided that in the case of the Loans,
 the aggregate amount that may be maintained in an Excluded Account described in this clause (5) shall
 not exceed $50.0 million at any one time; or (6) to the extent that it is cash collateral for letters of credit
 (other than Letters of Credit) to the extent permitted hereunder.

          “Excluded Assets” means (i) any fee-owned real property or ground leased property and all real
 property leasehold interests, (ii) pledges and security interests prohibited by applicable Law (including
 any legally effective requirement to obtain the consent of any governmental authority) and any
 governmental licenses or state or local franchises, charters or authorizations, to the extent a security
 interest in any such licenses, franchise, charter or authorization would be prohibited or restricted thereby
 (including any legally effective prohibition or restriction), (iii) Margin Stock, (iv) cash and Cash
 Equivalents on deposit in Excluded Accounts, (v) any lease, license or other agreements, or any property
 subject to a purchase money security interest, Capitalized Lease Obligation or similar arrangements, in
 each case to the extent permitted under the Loan Documents, to the extent that a pledge thereof or a
 security interest therein would violate or invalidate such lease, license or agreement, purchase money,
 Capitalized Lease Obligations or similar arrangement, or create a right of termination in favor of any
 other party thereto (other than a Borrower or a Guarantor) after giving effect to the applicable anti-
 assignment clauses of the Uniform Commercial Code and applicable Laws, other than the proceeds and
 receivables thereof the assignment of which is expressly deemed effective under applicable Laws
 notwithstanding such prohibition, (vi) assets for which a pledge thereof or a security interest therein
 would result in a material adverse tax consequence as reasonably determined by the Borrower (in
 consultation with (but without the consent of) the Administrative Agent), (vii) assets for which the
 Administrative Agent and the Borrower have determined in their reasonable judgment and agree in
 writing that the cost of creating or perfecting such pledges or security interests therein would be excessive
 in view of the benefits to be obtained by the Lenders therefrom, (viii) any intent-to-use trademark
 application in the United States prior to the filing of a “Statement of Use” or “Amendment to Allege Use”
 with respect thereto with the United States Patent and Trademark Office and (ix) Excluded Equity.

          “Excluded Contribution” means net cash proceeds or the fair market value of marketable
 securities or the fair market value of Qualified Proceeds received by the Borrower from:

         contributions to its common equity capital;

                   (1)   dividends, distributions, fees and other payments from any joint ventures that are
         not Restricted Subsidiaries; and

                 (2)     the sale (other than to a Restricted Subsidiary of the Borrower or to any
         management equity plan or stock option plan or any other management or employee benefit plan
         or agreement of the Borrower) of Capital Stock (other than Disqualified Stock and Designated
         Preferred Stock) of the Borrower;

 in each case designated as Excluded Contributions pursuant to an Officer’s Certificate.

DB1/ 118926700.9                                       40
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 563 of 1503



           “Excluded Equity” means Equity Interests (or, in the case of clause (iii) below, Voting Stock) (i)
 of any Unrestricted Subsidiary, (ii) of any Subsidiary acquired pursuant to a Permitted Acquisition if such
 Equity Interests are pledged and/or mortgaged as security for any assumed Indebtedness permitted under
 Section 7.02(b)(14) and if and for so long as the terms of such Indebtedness prohibit the creation of any
 other Lien on such Equity Interests, (iii) of any Foreign Subsidiary or CFC Holdco, in each case of the
 Borrower or a Domestic Subsidiary of the Borrower and not otherwise constituting Excluded Equity, in
 excess of 65% of the issued and outstanding Voting Stock of each such Foreign Subsidiary or CFC
 Holdco, (iv) of any Subsidiary with respect to which the Administrative Agent and the Borrower have
 determined in their reasonable judgment and agreed in writing that the costs of providing a pledge of such
 Equity Interests or perfection thereof is excessive in view of the benefits to be obtained by the Secured
 Parties therefrom, (v) of any captive insurance companies, not-for-profit Subsidiaries, special purpose
 entities, (vi) to the extent prohibited by, or creating an enforceable right of termination in favor of any
 other party thereto (other than Holdings, the Borrower or any wholly owned Restricted Subsidiary of the
 Borrower), under the terms of any applicable organizational documents, joint venture agreement or
 shareholders’ agreement, equity interests in any person other than wholly-owned Restricted Subsidiaries;
 and (vii) of any Subsidiary outside the United States the pledge of which is prohibited by applicable Laws
 or which would reasonably be expected to result in a violation or breach of, or conflict with, fiduciary
 duties of such Subsidiary’s officers, directors or managers.

          “Excluded Funds” means all amounts (i) solely for the purpose of payroll, employee wages and
 benefits and payment of taxes, including when a Credit Extension is not permitted hereunder, (ii) solely
 for the purpose of trust related activities and (iii) other amounts, not to exceed $2,500,000 in the
 aggregate.

         “Excluded Subsidiaries” means all of the following and “Excluded Subsidiary” means any of
 them:

                 (3)    any Subsidiary that is not a direct, wholly owned Subsidiary of the Borrower or a
         Subsidiary Guarantor,

                   (4)    any Foreign Subsidiary,

                   (5)    any CFC Holdco,

                (6)      any Domestic Subsidiary that is a Subsidiary of any (i) Foreign Subsidiary, (ii)
         CFC or (iii) CFC Holdco,

                  (7)     any Subsidiary (including any regulated entity that is subject to net worth or net
         capital or similar capital and surplus restrictions) that is prohibited or restricted by applicable
         Law, accounting policies or by Contractual Obligation existing on the Closing Date (or, with
         respect to any Subsidiary acquired by the Borrower or a Restricted Subsidiary after the Closing
         Date (and so long as such Contractual Obligation was not incurred in contemplation of such
         acquisition), on the date such Subsidiary is so acquired) from providing a Guaranty, or if such
         Guaranty would require governmental (including regulatory) or third party (other than a Loan
         Party) consent, approval, license or authorization, unless such consent, approval, license or
         authorization has been received, or is received after commercially reasonable efforts to obtain the
         same, which efforts may be requested by the Administrative Agent,

                   (1)    any special purpose securitization vehicle (or similar entity),

                   (2)    any Captive Insurance Subsidiary or not-for-profit Subsidiary,

DB1/ 118926700.9                                      41
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 564 of 1503




                   (3)   any Subsidiary that is not a Material Subsidiary,

                (4)      any Subsidiary with respect to which, in the reasonable judgment of the
         Administrative Agent and the Borrower, the burden or cost (including any adverse tax
         consequences) of providing the Guaranty is excessive in relation to the benefits to be obtained by
         the Lenders therefrom,

                  (5)      any special purpose entity formed for the primary purpose to hold a leasehold
         interest in real property that is subject to a Sale-Leaseback Transaction that and has no other
         activities other than those incidental to holding such leasehold interest, and any such special
         purpose tenant entities formed in connection with any Specified Sale-Leaseback Transactions,
         and

                   (6)   any Unrestricted Subsidiary.

          “Excluded Swap Obligation” means, with respect to any Loan Party, any obligation (a “Swap
 Obligation”) to pay or perform under any agreement, contract or transaction that constitutes a “swap”
 within the meaning of Section 1a(47) of the Commodity Exchange Act, if, and to the extent that, all or a
 portion of the guarantee of such Loan Party of, or the grant by such Loan Party of a security interest to
 secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal or unlawful under the
 Commodity Exchange Act or any rule, regulation or order of the Commodity Futures Trading
 Commission (or the application or official interpretation of any thereof) by virtue of such Loan Party’s
 failure for any reason to constitute an “eligible contract participant” as defined in the Commodity
 Exchange Act (determined after giving effect to Section 2.07 of the Guaranty and any other “keepwell,
 support or other agreement” for the benefit of such Loan Party for all purposes of Section 1a(18)(A)(v)(II)
 of the Commodity Exchange Act) at the time the Guaranty of such Loan Party, or a grant by such Loan
 Party of a security interest, becomes effective with respect to such Swap Obligation. If a Swap
 Obligation arises under a master agreement governing more than one swap, such exclusion shall apply
 only to the portion of such Swap Obligation that is attributable to swaps for which such Guaranty or
 security interest becomes illegal.

         “Excluded Taxes” means, with respect to each Agent and each Lender,

                  (1)      any tax on such Agent or Lender’s net income or profits (or franchise tax in lieu
         of such tax on net income or profits) imposed by a jurisdiction as a result of such Agent or Lender
         being organized or having its principal office or applicable Lending Office located in such
         jurisdiction or as a result of any other present or former connection between such Agent or
         Lender and the jurisdiction (including as a result of such Agent or Lender carrying on a trade or
         business, having a permanent establishment or being a resident for tax purposes in such
         jurisdiction, other than a connection arising solely from such Agent or Lender having executed,
         delivered, enforced, become a party to, performed its obligations under, received payments under,
         received or perfected a security interest under, engaged in any other transaction pursuant to, or
         sold or assigned an interest in, any Loan or Loan Document),

                   (2)  any branch profits tax under Section 884(a) of the Code, or any similar tax,
         imposed by any other jurisdiction described in clause (1),

                (3)      other than with respect to any Lender that becomes a party hereto pursuant to the
         Borrower’s request under Section 3.07, any U.S. federal withholding tax that is imposed on
         amounts payable with respect to an applicable interest in a Loan or Commitment to a Lender
         pursuant to a Law in effect at the time such Lender acquires such interest (or designates a new

DB1/ 118926700.9                                     42
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 565 of 1503



         Lending Office) (or where the Lender is a partnership for U.S. federal income tax purposes,
         pursuant to a law in effect on the later of the date on which such Lender becomes a party hereto
         or the date on which the affected partner becomes a partner of such Lender or designates a new
         Lending Office), except, in the case of a Lender or partner that designates a new Lending Office
         or is an assignee, to the extent that such Lender or partner (or its assignor, if any) was entitled,
         immediately prior to the time of designation of a new Lending Office (or assignment), to receive
         additional amounts from a Loan Party with respect to such U.S. federal withholding tax pursuant
         to Section 3.01,

                   (4)      any withholding tax attributable to a Lender’s failure to comply with
         Section 3.01(3),

                   (5)      any tax imposed under FATCA and

                 (6)       any interest, additions to taxes and penalties with respect to any taxes described
         in clauses (1) through (5) of this definition.

         “Existing Company Notes” means each of the Acquired Company’s (x) 5.21% Senior Notes
 due 2022, (y) 5.70% Senior Notes due 2020 and (z) 6.20% Senior Notes due 2017.

          “Expected Cure Amount” has the meaning specified in Section 8.04(2).

         “Expiring Credit Commitment” has the meaning specified in Section 2.04(7).

        “Extended Revolving Credit Commitments” means the Revolving Credit Commitments held
 by an Extending Lender.

        “Extended Revolving Credit Loans” means the Revolving Credit Loans made pursuant to
 Extended Revolving Credit Commitments.

         “Extending Lender” means each Lender accepting an Extension Offer.

         “Extension” has the meaning specified in Section 2.16(1).

         “Extension Amendment” has the meaning specified in Section 2.16(2).

         “Extension Offer” has the meaning specified in Section 2.16(1).

          “Facilities” means the Revolving Credit Loans, the Revolving Credit Facility, the Swing Line
 Facility, any Extended Revolving Credit Commitments and Extended Revolving Credit Loans or any
 Incremental Revolving Credit Loan Commitments, as the context may require, and “Facility” means any
 of them.

          “fair market value” means, with respect to any asset or liability, the fair market value of such
 asset or liability as determined by the Borrower in good faith.

         “FATCA” means Sections 1471 through 1474 of the Code, as of the date of this Agreement (or
 any amended or successor version that is substantively comparable and not materially more onerous to
 comply with), any current or future regulations or official interpretations thereof, any agreements entered
 into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules or practices



DB1/ 118926700.9                                       43
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 566 of 1503



 adopted pursuant to any intergovernmental agreement, treaty or convention among Governmental
 Authorities entered into in connection with the implementation of the foregoing.

         “FCPA” has the meaning specified in Section 5.17.

         “Federal Funds Rate” means, for any day, the rate per annum calculated by the Federal Reserve
 Bank of New York based on such day’s federal funds transactions by depository institutions (as
 determined in such manner as the Federal Reserve Bank of New York shall set forth on its public website
 from time to time) and published on the next succeeding Business Day by the Federal Reserve Bank of
 New York as the federal funds effective rate; provided that if the Federal Funds Rate as so determined
 would be less than zero, such rate shall be deemed to be zero for purposes of this Agreement.

         “Fee Letter” means that certain Amended and Restated Fee Letter, dated as of September 4,
 2015, by and among Initial Borrower, Morgan Stanley, Merrill Lynch, Bank of America, Jefferies, Credit
 Suisse, DB, Nomura, RBC, RBCCM, Wells Fargo, MCS Capital Markets, MCS Lending and CCT, as
 amended, restated, amended and restated, supplemented or otherwise modified from time to time in
 accordance with the terms thereof.

          “FILO Tranche” has the meaning specified in Section 2.14(8).

         “Financial Covenant” means the covenant specified in Section 7.10.

      “Financial Covenant Change Date” means the date that is eighteen (18) months after the Third
 Amendment Effective Date.

          “Financial Officer” means, with respect to a Person, the chief financial officer, accounting
 officer, treasurer, controller or other senior financial or accounting officer of such Person, as appropriate.

          “Financed Capital Expenditures” means, with respect to any Person and for any period, Capital
 Expenditures made by such Person during such period that are financed with the proceeds of Indebtedness
 (other than Loans) or net proceeds of any Asset Sale, net proceeds of any Casualty Event, any Incurrence
 of Indebtedness or any issuance of Equity Interests (other than Disqualified Stock or any other issuance of
 Equity Interests which increases any available basket hereunder).

         “First Amendment” means that certain Amendment No. 1 to ABL Credit Agreement, dated as of
 August 29, 2019, among Belk, as the borrower, Holdings, the Administrative Agent and the Lenders party
 thereto

          “First Amendment Effective Date” means the “Amendment No. 1 Effective Date”, as defined in
 the First Amendment.

         “First Lien Credit Agreement” means the First Lien Credit Agreement dated as of the Closing
 Date among Holdings, the Borrower, Alter Domus (US) LLC, as administrative agent, and the several
 banks and other financial institutions from time to time parties thereto, as such agreement may be
 amended, supplemented, waived or otherwise modified from time to time to the extent permitted
 hereunder and any Refinancing Indebtedness in respect thereof (unless such agreement, instrument or
 document expressly provides that it is not intended to be and is not an First Lien Credit Agreement) in
 each case to the extent permitted hereunder.

        “First Lien Facility” means the collective reference to the First Lien Credit Agreement, the First
 Lien Loan Documents, any notes and letters of credit issued pursuant thereto and any guarantee, security


DB1/ 118926700.9                                       44
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 567 of 1503



 agreement, patent, trademark or copyright security agreements, mortgages, letter of credit applications
 and other guarantees, pledge agreements, security agreements and collateral documents, and other
 instruments and documents, executed and delivered pursuant to or in connection with any of the
 foregoing, in each case as the same may be amended, supplemented, waived or otherwise modified from
 time to time to the extent permitted hereunder and any Refinancing Indebtedness in respect thereof
 (unless such agreement, instrument or document expressly provides that it is not intended to be and is not
 a First Lien Facility), in each case to the extent permitted hereunder.

           “First Lien Loan Documents” means, collectively, (i) the First Lien Credit Agreement and
 (ii) the security documents, intercreditor agreements (including the ABL Intercreditor Agreement),
 guarantees, joinders and other agreements or instruments executed in connection with the First Lien
 Facility or such other agreements, in each case, as amended, modified, supplemented, substituted,
 replaced, restated or refinanced, in whole or in part, from time to time including in connection with
 Refinancing Indebtedness of the First Lien Facility.

         “First Lien Obligations” means “Obligations” as defined in the First Lien Facility as in effect on
 the Third Amendment Effective Date.

      “First Lien Loans” means “Loans” as defined in the First Lien Facility as in effect on the Third
 Amendment Effective Date.

         “First Lien Net Leverage Ratio” means, with respect to any Test Period, the ratio of
 (a) Consolidated First Lien Debt outstanding the last day of such Test Period to (b) Adjusted EBITDA of
 the Borrower and its Restricted Subsidiaries for such Test Period, in each case calculated on a pro forma
 basis with such pro forma adjustments as are appropriate and consistent with Section 1.07.

         “Fixed Amounts” has the meaning specified in Section 1.07(9).

          “Fixed Charge Coverage Ratio” means, for any Test Period, the ratio of (a) Adjusted EBITDA
 of the Borrower and its Restricted Subsidiaries for such period minus taxes based on income, profits or
 capital, including federal, foreign, state, franchise, excise and similar taxes (including in respect of
 repatriated funds), net of cash refunds received, of the Borrower and its Restricted Subsidiaries paid in
 cash during such Test Period minus Unfinanced Capital Expenditures paid in cash by the Borrower and its
 Restricted Subsidiaries during such Test Period, to (b) the Fixed Charges of the Borrower and its
 Restricted Subsidiaries for such Test Period, in each case calculated on a pro forma basis with such pro
 forma adjustments as are appropriate and consistent with Section 1.07. For purposes of calculating the
 Fixed Charge Coverage Ratio only, the amount of Consolidated Cash Interest Charges: (i) for the period
 ending on the first full fiscal quarter after the Third Amendment Effective Date, shall be deemed to be the
 actual dollar amount of such component for the fiscal quarter then ended multiplied by four; (ii) for the
 period ending on the second full fiscal quarter after the Third Amendment Effective Date shall be deemed
 to be the actual dollar amount of such component for the two fiscal quarters then ended multiplied by two;
 and (iii) for the period ending on the third full fiscal quarter after the Third Amendment Effective Date
 shall be deemed to be the actual dollar amount of such component for the three fiscal quarters then ended
 multiplied by 4/3.

          “Fixed Charges” means, for any Test Period, the sum, determined on a consolidated basis, of (a)
 the Consolidated Cash Interest Charges of the Borrower and its Restricted Subsidiaries for such period
 plus (b) scheduled amortization of the principal amount of Indebtedness for borrowed money of the
 Borrower and its Restricted Subsidiaries (other than payments by Borrower or any of its Restricted
 Subsidiaries to Borrower or to any Loan Parties or Restricted Subsidiaries) due and payable in cash
 during such period plus (c) cash dividends on any Designated Preferred Stock of the Borrower for such

DB1/ 118926700.9                                     45
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 568 of 1503



 periods plus (d) for the purposes of calculating the Fixed Charge Coverage Ratio when determining
 compliance with the Payment Conditions for the making of any Restricted Payment, the amount of
 Restricted Payments previously made in cash during such Test Period.

         “floor” means, with respect to any reference rate of interest, any fixed minimum amount
 specified for such rate.

         “Foreign Lender” means a Lender that is not a United States person within the meaning of
 Section 7701(a)(30) of the Code.

         “Foreign Plan” means any material employee benefit plan, program or agreement maintained or
 contributed to by, or entered into with, the Borrower or any Subsidiary of the Borrower with respect to
 employees employed outside the United States (other than benefit plans, programs or agreements that are
 mandated by applicable Laws).

         “Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the Borrower that is
 not a Domestic Subsidiary.

         “FRB” means the Board of Governors of the Federal Reserve System of the United States.

         “Fronting Exposure” means, at any time there is a Defaulting Lender (a) with respect to an L/C
 Borrowing, such Defaulting Lender’s Pro Rata Share or other applicable share provided under this
 Agreement of the outstanding L/C Obligations other than L/C Obligations as to which such Defaulting
 Lender’s participation obligation has been reallocated to other Lenders or Cash Collateralized in
 accordance with the terms hereof and (b) with respect to the Swing Line Lender, such Defaulting
 Lender’s Pro Rata Share or other applicable share provided under this Agreement of Swing Line Loans
 other than Swing Line Loans as to which such Defaulting Lender’s participation obligation has been
 reallocated to other Lenders or Cash Collateralized in accordance with the terms hereof.

         “Fund” means any Person (other than a natural person) that is primarily engaged in making,
 purchasing, holding or otherwise investing in commercial loans and similar extensions of credit in the
 ordinary course of its activities.

          “GAAP” means generally accepted accounting principles in the United States of America set
 forth in the opinions and pronouncements of the Accounting Principles Board of the American Institute of
 Certified Public Accountants and statements and pronouncements of the Financial Accounting Standards
 Board or in such other statements by such other entity as have been approved by a significant segment of
 the accounting profession, as in effect from time to time. At any time after the Closing Date, the
 Borrower may elect to apply IFRS accounting principles in lieu of GAAP and, upon any such election,
 references herein to GAAP will thereafter be construed to mean IFRS (except as otherwise provided in
 this Agreement); provided, however, that any such election, once made, will be irrevocable; provided
 further that any calculation or determination in this Agreement that requires the application of GAAP for
 periods that include fiscal quarters ended prior to the Borrower’s election to apply IFRS will remain as
 previously calculated or determined in accordance with GAAP. The Borrower will give notice of any
 such election made in accordance with this definition to the Administrative Agent. Notwithstanding any
 other provision contained herein the amount of any Indebtedness under GAAP with respect to Capitalized
 Lease Obligations and Attributable Indebtedness shall be determined in accordance with the definition of
 Capitalized Lease Obligations and Attributable Indebtedness, respectively.

       Notwithstanding the foregoing, if at any time any change occurring after the Closing Date in
 GAAP (or IFRS) or in the application thereof on the computation of any financial ratio or financial

DB1/ 118926700.9                                    46
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 569 of 1503



 requirement, or compliance with any covenant, set forth in any Loan Document, and the Borrower shall
 so request (regardless of whether any such request is given before or after such change), the
 Administrative Agent, the Lenders and the Borrower will negotiate in good faith to amend (subject to the
 approval of the Required Lenders) such ratio, requirement or covenant to preserve the original intent
 thereof in light of such change in GAAP (or IFRS); provided further that until so amended, (a) such ratio,
 requirement or covenant shall continue to be computed in accordance with GAAP (or IFRS) prior to such
 change therein and (b) the Borrower shall provide to the Administrative Agent and the Lenders financial
 statements and other documents required under this Agreement which include a reconciliation between
 calculations of such ratio or requirement made before and after giving effect to such change in GAAP (or
 IFRS).

         “Governmental Authority” means the government of the United States or any other nation, or of
 any political subdivision thereof, whether state or local, and any agency, authority, instrumentality,
 regulatory body, court, central bank or other entity exercising executive, legislative, judicial, taxing,
 regulatory or administrative powers or functions of or pertaining to government (including any supra-
 national bodies such as the European Union or the European Central Bank).

         “Granting Lender” has the meaning specified in Section 10.07(g).

          “guarantee” means a guarantee (other than by endorsement of negotiable instruments for
 collection in the ordinary course of business or consistent with industry practice), direct or indirect, in any
 manner (including letters of credit and reimbursement agreements in respect thereof), of all or any part of
 any Indebtedness or other obligations.

          “Guarantee” means, as to any Person, without duplication, (a) any obligation, contingent or
 otherwise, of such Person guaranteeing or having the economic effect of guaranteeing any Indebtedness
 or other monetary obligation payable or performable by another Person (the “primary obligor”) in any
 manner, whether directly or indirectly, and including any obligation of such Person, direct or indirect, (i)
 to purchase or pay (or advance or supply funds for the purchase or payment of) such Indebtedness or
 other monetary obligation, (ii) to purchase or lease property, securities or services for the purpose of
 assuring the obligee in respect of such Indebtedness or other monetary obligation of the payment or
 performance of such Indebtedness or other monetary obligation, (iii) to maintain working capital, equity
 capital or any other financial statement condition or liquidity or level of income or cash flow of the
 primary obligor so as to enable the primary obligor to pay such Indebtedness or other monetary obligation
 or (iv) entered into for the purpose of assuring in any other manner the obligee in respect of such
 Indebtedness or other monetary obligation of the payment or performance thereof or to protect such
 obligee against loss in respect thereof (in whole or in part) or (b) any Lien on any assets of such Person
 securing any Indebtedness or other monetary obligation of any other Person, whether or not such
 Indebtedness or other monetary obligation is assumed by such Person (or any right, contingent or
 otherwise, of any holder of such Indebtedness to obtain any such Lien); provided that the term
 “Guarantee” shall not include endorsements for collection or deposit, in either case in the ordinary course
 of business, or customary and reasonable indemnity obligations in effect on the Closing Date or entered
 into in connection with any acquisition or disposition of assets permitted under this Agreement (other
 than such obligations with respect to Indebtedness). The amount of any Guarantee shall be deemed to be
 an amount equal to the stated or determinable amount of the related primary obligation, or portion thereof,
 in respect of which such Guarantee is made or, if not stated or determinable, the maximum reasonably
 anticipated liability in respect thereof as determined by the guaranteeing Person in good faith. The term
 “Guarantee” as a verb has a corresponding meaning.

        “Guarantor” has the meaning specified in clause (2) of the definition of “Collateral and
 Guarantee Requirement.” For avoidance of doubt, the Borrower may, in its sole discretion, cause any

DB1/ 118926700.9                                       47
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 570 of 1503



 domestic Parent Company or Restricted Subsidiary that is not required to be a Guarantor to Guarantee the
 Obligations by causing such Parent Company or Restricted Subsidiary to execute a joinder to the
 Guaranty (substantially in the form provided therein or as the Administrative Agent, the Borrower and
 such Guarantor may otherwise agree), and any such Parent Company or Restricted Subsidiary shall be a
 Guarantor hereunder for all purposes.

         “Guaranty” means (a) the Guarantee of the Obligations by the Guarantors substantially in the
 form of Exhibit E, (b) each other Guarantee and Guarantee supplement delivered pursuant to Section 6.11
 and (c) each other Guarantee and Guarantee supplement delivered by any Parent Company or Restricted
 Subsidiary pursuant to the second sentence of the definition of “Guarantor”.

         “Hazardous Materials” means all explosive or radioactive substances or wastes, and all other
 hazardous or toxic substances or wastes, pollutants and contaminants and chemicals in any form,
 including petroleum or petroleum distillates, asbestos or asbestos-containing materials, polychlorinated
 biphenyls, or radon gas and infectious or medical wastes, to the extent any of the foregoing are regulated
 pursuant to, or can form the basis for liability under, any Environmental Law.

          “Hedge Agreement” means (a) any and all rate swap transactions, basis swaps, credit derivative
 transactions, forward rate transactions, commodity swaps, commodity options, forward commodity
 contracts, equity or equity index swaps or options, bond or bond price or bond index swaps or options or
 forward bond or forward bond price or forward bond index transactions, interest rate options, forward
 foreign exchange transactions, cap transactions, floor transactions, collar transactions, currency swap
 transactions, cross-currency rate swap transactions, currency options, spot contracts or any other similar
 transactions or any combination of any of the foregoing (including any options to enter into any of the
 foregoing), whether or not any such transaction is governed by or subject to any master agreement, and
 (b) any and all transactions of any kind, and the related confirmations, which are subject to the terms and
 conditions of, or governed by, any form of master agreement published by the International Swaps and
 Derivatives Association, Inc., any International Foreign Exchange Master Agreement or any other master
 agreement (any such master agreement, together with any related schedules, a “Master Agreement”),
 including any such obligations or liabilities under any Master Agreement.

        “Hedge Bank” means any Person party to a Hedge Agreement that is an Agent, a Lender, an
 Arranger or an Affiliate of any of the foregoing on the Closing Date or at the time it enters into such
 Hedge Agreement, in its capacity as a party thereto, whether or not such Person subsequently ceases to be
 an Agent, a Lender, an Arranger or an Affiliate of any of the foregoing.

        “Hedging Obligations” means, with respect to any Person, the obligations of such Person under
 any Hedge Agreement. For the avoidance of doubt, any Permitted Convertible Indebtedness Call
 Transaction will not constitute Hedging Obligations.

         “Holdings” has the meaning specified in the introductory paragraph to this Agreement.

         “Honor Date” has the meaning specified in Section 2.03(3)(a).

          “IFRS” means international financial reporting standards and interpretations issued by the
 International Accounting Standards Board or any successor thereto (or the Financial Accounting
 Standards Board, the Accounting Principles Board of the American Institute of Certified Public
 Accountants or any successor to either such Board, or the SEC, as the case may be), as in effect from time
 to time.




DB1/ 118926700.9                                     48
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 571 of 1503



         “Immediate Family Members” means with respect to any individual, such individual’s child,
 stepchild, grandchild or more remote descendant, parent, stepparent, grandparent, spouse, former spouse,
 qualified domestic partner, sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law
 (including, in each case, adoptive relationships) and any trust, partnership or other bona fide estate-
 planning vehicle the only beneficiaries of which are any of the foregoing individuals or any private
 foundation or fund that is controlled by any of the foregoing individuals or any donor-advised fund of
 which any such individual is the donor.

         “Impacted Loans” has the meaning specified in Section 3.03(a).

         “Increased Reporting Period” means (a) each period beginning on the date that Excess
 Availability shall have been less than the greater of (x) $100,000,000 and (y) 12.5% of the Maximum
 Borrowing Amount, in either case, for three (3) consecutive Business Days, and ending on the date
 Excess Availability shall have been at least the greater of (x) $100,000,000 and (y) 12.5% of the
 Maximum Borrowing Amount, in each case, for twenty (20) consecutive calendar days or (b) upon the
 occurrence and continuance of a Specified Event of Default, the period that such Specified Event of
 Default shall be continuing.

         “Incremental Amendment” has the meaning specified in Section 2.14(5).

         “Incremental Amounts” has the meaning specified in clause (1) of the definition of Refinancing
 Indebtedness.

          “Incremental Revolving Credit Facility” means, at any time, the aggregate amount of the
 Incremental Revolving Credit Lenders’ Incremental Revolving Credit Commitments and Incremental
 Revolving Credit Loans and participations in Letters of Credit and Swing Line Loans with respect thereto
 at such time.

         “Incremental Revolving Credit Lender” has the meaning specified in Section 2.14(10)(a).

         “Incremental Revolving Credit Loan” has the meaning specified in Section 2.14(1).

        “Incremental Revolving Credit Loan Commitment” means the commitment of a Lender to
 make or otherwise fund an Incremental Revolving Credit Loan and “Incremental Revolving Credit Loan
 Commitments” means such commitments of all Lenders in the aggregate.

         “Incurrence Based Amounts” has the meaning specified in Section 1.07(9).

         “Indebtedness” means, with respect to any Person, without duplication:

                   (1)     any indebtedness (including principal and premium) of such Person, whether or
         not contingent:

                           (a)     in respect of borrowed money;

                            (b)      evidenced by bonds, notes, debentures or similar instruments or letters of
                   credit or bankers’ acceptances (or, without duplication, reimbursement agreements in
                   respect thereof);

                           (c)     representing the balance deferred and unpaid of the purchase price of any
                   property (including Capitalized Lease Obligations) due more than twelve months after

DB1/ 118926700.9                                       49
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 572 of 1503



                   such property is acquired, except (i) any such balance that constitutes an obligation in
                   respect of a commercial letter of credit, a trade payable or similar obligation to a trade
                   creditor, in each case accrued in the ordinary course of business or consistent with
                   industry practice, (ii) any earn-out obligations until such obligation is reflected as a
                   liability on the balance sheet (excluding any footnotes thereto) of such Person in
                   accordance with GAAP and is not paid within 60 days after becoming due and payable
                   and (iii) accruals for payroll and other liabilities accrued in the ordinary course of
                   business; or

                           (d)     representing the net obligations under any Hedging Obligations;

 if and to the extent that any of the foregoing Indebtedness (other than obligations in respect of letters of
 credit and Hedging Obligations) would appear as a liability upon a balance sheet (excluding the footnotes
 thereto) of such Person prepared in accordance with GAAP; provided that Indebtedness of any Parent
 Company appearing upon the balance sheet of the Borrower solely by reason of push-down accounting
 under GAAP will be excluded;

                  (2)      to the extent not otherwise included, any obligation by such Person to be liable
         for, or to pay, as obligor, guarantor or otherwise, on the obligations of the type referred to in
         clause (1) of a third Person (whether or not such items would appear upon the balance sheet of
         such obligor or guarantor), other than by endorsement of negotiable instruments for collection in
         the ordinary course of business or consistent with industry practice; and

                 (3)       to the extent not otherwise included, the obligations of the type referred to in
         clause (1) of a third Person secured by a Lien on any asset owned by such first Person, whether or
         not such Indebtedness is assumed by such first Person; provided that the amount of such
         Indebtedness will be the lesser of (i) the fair market value of such asset at such date of
         determination and (ii) the amount of such Indebtedness of such other Person; provided that
         notwithstanding the foregoing, Indebtedness will be deemed not to include:

                                   (i)     Contingent Obligations incurred in the ordinary course of
                           business or consistent with industry practice,

                                   (ii)    reimbursement obligations under commercial letters of credit
                           (provided that unreimbursed amounts under letters of credit will be counted as
                           Indebtedness three (3) Business Days after such amount is drawn),

                                   (iii)    [reserved],

                                   (iv)     accrued expenses,

                                   (v)      deferred or prepaid revenues, and

                                  (vi)     asset retirement obligations and obligations in respect of
                           reclamation and workers compensation (including pensions and retiree medical
                           care);

 provided further that Indebtedness will be calculated without giving effect to the effects of Accounting
 Standards Codification Topic No. 815, Derivatives and Hedging, and related interpretations to the extent
 such effects would otherwise increase or decrease an amount of Indebtedness for any purpose under this


DB1/ 118926700.9                                          50
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 573 of 1503



 Agreement as a result of accounting for any embedded derivatives created by the terms of such
 Indebtedness.

         “Indemnified Liabilities” has the meaning specified in Section 10.05.

         “Indemnitees” has the meaning specified in Section 10.05.

         “Independent Assets or Operations” means, with respect to any Parent Company, that Parent
 Company’s total assets, revenues, income from continuing operations before income taxes and cash flows
 from operating activities (excluding in each case amounts related to its investment in the Borrower and
 the Restricted Subsidiaries), determined in accordance with GAAP and as shown on the most recent
 balance sheet of such Parent Company, is more than 3.0% of such Parent Company’s corresponding
 consolidated amount.

         “Independent Financial Advisor” means an accounting, appraisal, investment banking firm or
 consultant of nationally recognized standing that, in the good faith judgment of the Borrower, is qualified
 to perform the task for which it has been engaged.

         “Information” has the meaning specified in Section 10.09.

         “Initial Borrower” has the meaning specified in the introductory paragraph to this Agreement.

       “Intellectual Property Security Agreements” has the meaning specified in the Security
 Agreement.

         “Intercompany Subordination Agreement” means the Intercompany Subordination Agreement,
 dated as of the Closing Date, substantially in the form of Exhibit Q executed by the Borrower and each
 Restricted Subsidiary that is party thereto.

          “Interest Payment Date” means, (a) as to any Loan of any Class other than a Base Rate Loan
 (other than any Swing Line Loan), the last day of each Interest Period applicable to such Loan and the
 applicable Maturity Date of the Loans of such Class; provided that if any Interest Period for a Eurodollar
 Rate Loan exceeds three months, the respective dates that fall every three months after the beginning of
 such Interest Period shall also be Interest Payment Dates; (b) as to any Base Rate Loan (other than any
 Swing Line Loan) of any Class, the first calendar day of each February, May, August and November and
 the applicable Maturity Date of the Loans of such Class; and (c) as to any Swing Line Loan, the first
 calendar day of each February, May, August and November or, if any Event of Default has occurred and
 is continuing, upon demand of the Swing Line Lender.

         “Interest Period” means, as to each Eurodollar Rate Loan, the period commencing on the date
 such Eurodollar Rate Loan is disbursed or converted to or continued as a Eurodollar Rate Loan and
 ending on the date one, two, three or six months thereafter, or to the extent consented to by each
 applicable Lender, twelve months (or such period of less than one month as may be consented to by each
 applicable Lender), as selected by the Borrower in its Committed Loan Notice; provided that:

                  (1)    any Interest Period that would otherwise end on a day that is not a Business Day
         shall be extended to the next succeeding Business Day unless such Business Day falls in another
         calendar month, in which case such Interest Period shall end on the immediately preceding
         Business Day;




DB1/ 118926700.9                                     51
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 574 of 1503




                 (2)      any Interest Period (other than an Interest Period having a duration of less than
         one month) that begins on the last Business Day of a calendar month (or on a day for which there
         is no numerically corresponding day in the calendar month at the end of such Interest Period)
         shall end on the last Business Day of the calendar month at the end of such Interest Period; and

                (3)     no Interest Period shall extend beyond the applicable Maturity Date for the Class
         of Loans of which such Eurodollar Rate Loan is a part.

          “Inventory” means, with respect to a Person, all of such Person’s now owned and hereafter
 acquired inventory (as defined in the UCC), goods and merchandise, wherever located, in each case, to be
 furnished under any contract of service or held for sale or lease, all returned goods, raw materials, work-
 in-process, finished goods (including embedded software), other materials, and supplies of any kind,
 nature or description which are used or consumed in such Person’s business or used in connection with
 the packing, shipping, advertising, selling, or finishing of such goods, merchandise and other property,
 and all documents of title or other documents representing the foregoing.

         “Investment Grade Rating” means a rating equal to or higher than Baa3 (or the equivalent) by
 Moody’s or BBB- (or the equivalent) by S&P, or an equivalent rating by any other Rating Agency
 selected by the Borrower.

         “Investment Grade Securities” means:

                (1)     securities issued or directly and fully guaranteed or insured by the United States
         government or any agency or instrumentality thereof (other than Cash Equivalents);

                 (2)     debt securities or debt instruments with an Investment Grade Rating, but
         excluding any debt securities or debt instruments constituting loans or advances among the
         Borrower and its Subsidiaries;

                 (3)     investments in any fund that invests at least 95% of its assets in investments of
         the type described in clauses (1) and (2) which fund may also hold immaterial amounts of cash
         pending investment or distribution; and

                  (4)     corresponding instruments in countries other than the United States customarily
         utilized for high quality investments.

         “Investments” means, with respect to any Person, all investments by such Person in other
 Persons (including Affiliates) in the form of loans (including guarantees), advances or capital
 contributions (excluding accounts receivable, credit card and debit card receivables, trade credit, advances
 to customers, commission, travel and similar advances to employees, directors, officers, members of
 management, manufacturers and consultants, in each case made in the ordinary course of business or
 consistent with industry practice), purchases or other acquisitions for consideration of Indebtedness,
 Equity Interests or other securities issued by any other Person. For purposes of the definition of
 “Unrestricted Subsidiary” and Section 7.05,

                   (1)    “Investments” will include the portion (proportionate to the Borrower’s Equity
         Interest in such Subsidiary) of the fair market value of the net assets of a Subsidiary of the
         Borrower at the time that such Subsidiary is designated an Unrestricted Subsidiary; provided that
         upon a redesignation of such Subsidiary as a Restricted Subsidiary, the Borrower will be deemed
         to continue to have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
         positive) equal to:

DB1/ 118926700.9                                     52
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 575 of 1503




                           (a)     the Borrower’s “Investment” in such Subsidiary at the time of such
                   redesignation; minus

                           (b)      the portion (proportionate to the Borrower’s Equity Interest in such
                   Subsidiary) of the fair market value of the net assets of such Subsidiary at the time of
                   such redesignation; and

                   (2)    any property transferred to or from an Unrestricted Subsidiary will be valued at
         its fair market value at the time of such transfer.

        The amount of any Investment outstanding at any time will be the original cost of such
 Investment, reduced by any dividend, distribution, interest payment, return of capital, repayment or other
 amount received in cash by the Borrower or a Restricted Subsidiary in respect of such Investment.

         “Investors” means the Sponsor.

         “IP Rights” has the meaning specified in Section 5.15.

         “IRS” means Internal Revenue Service of the United States.

          “ISDA Definitions” means the 2006 ISDA Definitions published by the International Swaps and
 Derivatives Association, Inc. or any successor thereto, as amended or supplemented from time to time, or
 any successor definitional booklet for interest rate derivatives published from time to time by the
 International Swaps and Derivatives Association, Inc. or such successor thereto.

         “Issuing Bank” means (i) Bank of America, in its capacity as an issuer of Letters of Credit
 hereunder, together with its permitted successors and assigns, (ii) Wells Fargo Bank, National
 Association, together with its permitted successors and assigns, and (iii) any other Revolving Credit
 Lender that becomes an Issuing Bank in accordance with Section 2.03(12).

          “Issuing Bank Document” means with respect to any Letter of Credit, the L/C Application, and
 any other document, agreement and instrument entered into by any Issuing Bank and the Borrower (or
 any of its Subsidiaries) or in favor of such Issuing Bank and relating to such Letter of Credit.

         “Judgment Currency” has the meaning specified in Section 10.26.

         “Junior Lien Debt” has the meaning specified in clause (39) of the definition of Permitted Liens.

           “L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s funding of
 its participation in any L/C Borrowing in accordance with its Pro Rata Share or other applicable share
 provided for under this Agreement.

         “L/C Application” means an application and agreement for the issuance or amendment of a
 Letter of Credit in the form from time to time in use by the relevant Issuing Bank.

         “L/C Borrowing” means an extension of credit resulting from a drawing under any Letter of
 Credit which has not been reimbursed on the date when made or refinanced as a Revolving Credit
 Borrowing.

         “L/C Credit Extension” means, with respect to any Letter of Credit, the issuance thereof or
 extension of the expiry date thereof, or the renewal or increase of the amount thereof.


DB1/ 118926700.9                                       53
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 576 of 1503



         “L/C Expiration Date” means the day that is five (5) Business Days prior to the scheduled
 Maturity Date then in effect for the applicable Revolving Credit Facility (or, if such day is not a Business
 Day, the next preceding Business Day).

          “L/C Obligations” means, as at any date of determination, the aggregate amount available to be
 drawn under all outstanding Letters of Credit plus the aggregate of all Unreimbursed Amounts, including
 all L/C Borrowings. For purposes of computing the amount available to be drawn under any Letter of
 Credit, the amount of such Letter of Credit shall be the stated amount thereof in effect at such time. For
 all purposes of this Agreement, if on any date of determination a Letter of Credit has expired by its terms
 but any amount may still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP, such
 Letter of Credit shall be deemed to be “outstanding” in the amount so remaining available to be drawn.

        “L/C Sublimit” means an amount equal to the lesser of (a) $100.0 million and (b) the aggregate
 amount of the Revolving Credit Commitments. The L/C Sublimit is part of, and not in addition to, the
 Revolving Credit Facility.

         “Landlord Lien State” means any state in which a landlord’s claim for rent has priority by law
 over the Lien of the Collateral Agent in any of the Collateral.

         “Latest Maturity Date” means, at any date of determination, the latest maturity or expiration
 date applicable to any Loan or Commitment hereunder at such time, including the latest maturity or
 expiration date of any Incremental Revolving Credit Loan or any Extended Revolving Credit Loan, in
 each case as extended in accordance with this Agreement from time to time.

          “Laws” means, collectively, all international, foreign, federal, state and local laws (including
 common law), statutes, treaties, rules, legally enforceable guidelines, regulations, ordinances, codes and
 administrative or judicial precedents or authorities and executive orders, including the legally binding
 interpretation or administration thereof by any Governmental Authority charged with the enforcement,
 interpretation or administration thereof, and all applicable administrative orders, directed duties, licenses,
 authorizations and permits of, and agreements with, any Governmental Authority.

         “Legal Holiday” means Saturday, Sunday or a day on which commercial banking institutions are
 not required to be open in the State of New York or at the place of payment.

         “Lender” has the meaning specified in the introductory paragraph to this Agreement and, as the
 context requires, includes any Issuing Bank, the Swing Line Lender and their respective successors and
 assigns as permitted hereunder, each of which is referred to herein as a “Lender.” For avoidance of
 doubt, each Additional Lender is a Lender to the extent any such Person has executed and delivered an
 Incremental Amendment, as the case may be, and to the extent such Incremental Amendment shall have
 become effective in accordance with the terms hereof and thereof, and each Extending Lender shall
 continue to be a Lender. As of the Third Amendment Effective Date, Schedule 2.01 sets forth the name
 of each Lender.

         “Lending Office” means, as to any Lender, the office or offices of such Lender described as such
 in such Lender’s Administrative Questionnaire, or such other office or offices as a Lender may from time
 to time notify the Borrower and the Administrative Agent.

          “Letter of Credit” means any letter of credit issued hereunder. A Letter of Credit may be a
 commercial letter of credit or a standby letter of credit; provided, however, that any commercial letter of
 credit issued hereunder shall provide solely for cash payment upon presentation of a sight draft.



DB1/ 118926700.9                                       54
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 577 of 1503



         “LIBOR” has the meaning specified in the definition of “Eurodollar Rate”.

         “LIBOR Floor” means 0.25% per annum.

          “LIBOR Replacement Date” has the meaning specified in Section 3.03(c).

         “LIBOR Screen Rate” means the LIBOR quote on the applicable screen page that
 Administrative Agent designates to determine LIBOR (or such other commercially available source
 providing such quotations as designated by Administrative Agent from time to time).

          “LIBOR Successor Rate” has the meaning specified in Section 3.03(c).

          “LIBOR Successor Rate Conforming Changes” means, with respect to any proposed LIBOR
 Successor Rate, any conforming changes to the definition of Base Rate, Interest Period, timing and
 frequency of determining rates and making payments of interest and other technical, administrative or
 operational matters (including, for the avoidance of doubt, the definition of Business Day, timing of
 borrowing requests or prepayment, conversion or continuation notices and length of lookback periods) as
 may be appropriate, in the discretion of the Administrative Agent, to reflect the adoption and
 implementation of such LIBOR Successor Rate and to permit the administration thereof by the
 Administrative Agent in a manner substantially consistent with market practice (or, if the Administrative
 Agent determines that adoption of any portion of such market practice is not administratively feasible or
 that no market practice for the administration of such LIBOR Successor Rate exists, in such other manner
 of administration as the Administrative Agent determines is reasonably necessary in connection with the
 administration of this Agreement and any other Loan Document).

           “Lien” means, with respect to any asset, any mortgage, lien (statutory or otherwise), pledge,
 hypothecation, charge, security interest or encumbrance of any kind in respect of such asset, whether or
 not filed, recorded or otherwise perfected under applicable law, including any conditional sale or other
 title retention agreement, any lease in the nature thereof, any option or other agreement to sell or give a
 security interest and any effective filing of or agreement to give any financing statement under the
 Uniform Commercial Code (or equivalent statutes) of any jurisdiction; provided that in no event will an
 operating lease be deemed to constitute a Lien.

          “Limited Condition Acquisition” means any Permitted Acquisition or other investment
 permitted hereunder by the Borrower or one or more of its Restricted Subsidiaries whose consummation
 is not conditioned on the availability of, or on obtaining, third-party financing.

         “Loan” means an extension of credit under Article II by a Lender (x) to the Borrower in the form
 of a Revolving Credit Loan, a Swing Line Loan or a Protective Advance (including any loans made
 pursuant to any Revolving Credit Commitment Increase or loans made pursuant to Extended Revolving
 Credit Commitments).

         “Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) any Incremental
 Amendment or Extension Amendment, (d) the Guaranty, (e) the Collateral Documents, (f) the Applicable
 Intercreditor Agreements, (g) the Fee Letter, (h) the Third Amendment Fee Letter, and (i) each L/C
 Application.

        “Loan Parties” means, collectively, (a) Holdings, (b) the Borrower and (c) each Subsidiary
 Guarantor.




DB1/ 118926700.9                                      55
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 578 of 1503



        “London Banking Day” means any day on which dealings in Dollar deposits are conducted by
 and between banks in the London interbank eurodollar market.

         “Management Services Agreement” means the management services agreement or similar
 agreements among the Sponsor or certain of its respective management companies associated with it or
 their advisors, if applicable, and the Borrower (or any Parent Company).

        “Management Stockholders” means the members of management (and their Controlled
 Investment Affiliates and Immediate Family Members and any permitted transferees thereof) of the
 Borrower (or a Parent Company) who are holders of Equity Interests of any Permitted Parent or Parent
 Company on the Closing Date or that become holders of such Equity Interests .

         “Mandatory Swing Line Borrowing” has the meaning specified in Section 2.04(3)(a).

         “Margin Stock” has the meaning set forth in Regulation U of the Board of Governors of the
 United States Federal Reserve System, or any successor thereto.

          “Material Adverse Effect” means (i) on the Closing Date, a Company Material Adverse Effect
 and (ii) after the Closing Date, a circumstance or condition that would materially and adversely affect (a)
 the business, operations or financial condition of the Borrower and its Subsidiaries, taken as a whole,
 other than, in each case, customary events or circumstances which resulted from the commencement of
 the Chapter 11 Cases, (b) the ability of the Loan Parties (taken as a whole) to perform their payment
 obligations under the Loan Documents to which it is a party or (c) the rights and remedies of the Lenders,
 the Collateral Agent and the Administrative Agent under the Loan Documents.

           “Material Domestic Subsidiary” means, at any date of determination, each of the Borrower’s
 Domestic Subsidiaries that is a Restricted Subsidiary (a) whose Total Assets at the last day of the most
 recent Test Period (when taken together with the Total Assets of the Restricted Subsidiaries of such
 Domestic Subsidiary at the last day of the most recent Test Period) were equal to or greater than 5.0% of
 Total Assets of the Borrower and the Restricted Subsidiaries that are Domestic Subsidiaries at such date
 or (b) whose gross revenues for such Test Period (when taken together with the gross revenues of the
 Restricted Subsidiaries of such Domestic Subsidiary for such Test Period) were equal to or greater than
 5.0% of the consolidated gross revenues of the Borrower and the Restricted Subsidiaries that are
 Domestic Subsidiaries for such Test Period, in each case determined in accordance with GAAP; provided
 that if at any time and from time to time, Domestic Subsidiaries that are not Material Domestic
 Subsidiaries solely because they do not meet the thresholds set forth in the preceding clause (a) or (b)
 comprise in the aggregate more than (when taken together with the Total Assets of the Restricted
 Subsidiaries of such Domestic Subsidiaries at the last day of the most recent Test Period) 7.5% of Total
 Assets of the Borrower and the Restricted Subsidiaries that are Domestic Subsidiaries (excluding
 Subsidiaries otherwise constituting Excluded Subsidiaries) as of the end of the most recently ended Test
 Period or more than (when taken together with the gross revenues of the Restricted Subsidiaries of such
 Domestic Subsidiaries for such Test Period) 7.5% of the consolidated gross revenues of the Borrower and
 the Restricted Subsidiaries that are Domestic Subsidiaries (excluding Subsidiaries otherwise constituting
 Excluded Subsidiaries) for such Test Period, then the Borrower shall, not later than thirty (30) days after
 the date by which financial statements for such Test Period were required to be delivered pursuant to this
 Agreement (or such longer period as the Administrative Agent may agree in its reasonable discretion), (i)
 designate in writing to the Administrative Agent one or more of such Domestic Subsidiaries that are
 Restricted Subsidiaries as “Material Domestic Subsidiaries” to the extent required such that the foregoing
 condition ceases to be true and (ii) comply with the provisions of Section 6.11 with respect to any such
 Subsidiaries.


DB1/ 118926700.9                                     56
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 579 of 1503



          “Material Foreign Subsidiary” means, at any date of determination, each of the Borrower’s
 Foreign Subsidiaries that are Restricted Subsidiaries (a) whose Total Assets at the last day of the most
 recent Test Period (when taken together with the Total Assets of the Restricted Subsidiaries of such
 Foreign Subsidiary at the last day of the most recent Test Period) were equal to or greater than 5.0% of
 Total Assets of the Restricted Subsidiaries that are Foreign Subsidiaries at such date or (b) whose gross
 revenues for such Test Period (when taken together with the revenues of the Restricted Subsidiaries of
 such Foreign Subsidiary for such Test Period) were equal to or greater than 5.0% of the consolidated
 gross revenues of the Restricted Subsidiaries that are Foreign Subsidiaries for such Test Period, in each
 case determined in accordance with GAAP; provided that if at any time and from time to time, Foreign
 Subsidiaries that are not Material Foreign Subsidiaries comprise in the aggregate more than (when taken
 together with the Total Assets of the Restricted Subsidiaries of such Foreign Subsidiaries at the last day of
 the most recent Test Period) 7.5% of Total Assets of the Restricted Subsidiaries that are Foreign
 Subsidiaries (excluding Subsidiaries otherwise constituting Excluded Subsidiaries) as of the end of the
 most recently ended Test Period or more than (when taken together with the gross revenues of the
 Restricted Subsidiaries of such Foreign Subsidiaries (excluding Subsidiaries otherwise constituting
 Excluded Subsidiaries) for such Test Period) 7.5% of the consolidated gross revenues of the Restricted
 Subsidiaries that are Foreign Subsidiaries for such Test Period, then the Borrower shall, not later than
 thirty (30) days after the date by which financial statements for such Test Period were required to be
 delivered pursuant to this Agreement (or such longer period as the Administrative Agent may agree in its
 reasonable discretion), designate in writing to the Administrative Agent one or more of such Foreign
 Subsidiaries that are Restricted Subsidiaries as “Material Foreign Subsidiaries” to the extent required such
 that the foregoing condition ceases to be true.

         “Material Subsidiary” means any Material Domestic Subsidiary or any Material Foreign
 Subsidiary.

          “Maturity Date” means (i) with respect to any tranche of the Revolving Credit Loans, August
 29, 2024, (ii) with respect to the Extended Revolving Credit Loans, the final maturity date as specified in
 the applicable Extension Amendment and (iii) with respect to any Incremental Revolving Credit Loans,
 the final maturity date as specified in the applicable Incremental Amendment, and (iv) with respect to any
 FILO Tranche, the maturity date applicable to such FILO Tranche in accordance with the terms hereof;
 provided that in each case, if such day is not a Business Day, the applicable Maturity Date shall be the
 Business Day immediately succeeding such day.

         “Maximum Borrowing Amount” means, at any time, the lesser of (1) the aggregate amount of
 Revolving Credit Commitments at such time and (2) the Borrowing Base set forth in the Borrowing Base
 Certificate most recently delivered pursuant to Section 6.20.

         “Maximum Rate” has the meaning specified in Section 10.11.

         “Merger” has the meaning specified in the preliminary statements to this Agreement.

         “Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating agency
 business.

          “Multiemployer Plan” means any multiemployer plan as defined in Section 4001(a)(3) of
 ERISA and subject to Title IV of ERISA, to which any Loan Party or any of their respective ERISA
 Affiliates makes or is obligated to make contributions, or during the preceding five plan years, has made
 or been obligated to make contributions.

         “Necessary Cure Amount” has the meaning specified in Section 8.04(2).

DB1/ 118926700.9                                      57
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 580 of 1503



        “Net Income” means, with respect to any Person, the net income (loss) of such Person,
 determined in accordance with GAAP and before any reduction in respect of Preferred Stock dividends.

          “Net Orderly Liquidation Value” means, with respect to Eligible Inventory, the net appraised
 liquidation value thereof (expressed as a percentage of the cost of such Inventory) as determined from time
 to time by an Acceptable Appraiser in accordance with Section 6.10; provided that, with respect to that
 certain inventory appraisal conducted by Gordon Brothers and delivered to the Administrative Agent on or
 about September 15, 2020, the Net Orderly Liquidation Value set forth in such appraisal will be applied
 beginning December 31, 2020.

         “New Store” means each new store or shopping facility opened or acquired by the Borrower or a
 Restricted Subsidiary that has been open for commercial operations for less than twelve full calendar
 months.

         “Non-Consenting Lender” has the meaning specified in Section 3.07.

         “Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting Lender.

         “Non-Extended Lender” has the meaning specified in Section 2.16.

         “Non-Expiring Credit Commitment” has the meaning specified in Section 2.04(7).

         “Non-Excluded Taxes” means all Taxes other than Excluded Taxes imposed on or with respect
 to any payment made by or on account of any obligation of any Loan Party under any Loan Document.

         “Non-Extension Notice Date” has the meaning specified in Section 2.03(2)(c).

        “Non-FILO Tranche” means any Loans and Revolving Credit Commitments other than the
 FILO Tranche.

         “Non-Loan Party” means any Subsidiary of the Borrower that is not a Loan Party.

         “Non-Recourse Indebtedness” means Indebtedness that is non-recourse to the Borrower and the
 Restricted Subsidiaries.

         “Note” means a Revolving Credit Note or Swing Line Note, as the context may require.

         “Notice of Intent to Cure” has the meaning specified in Section 6.02(1).

         “Obligations” means all

                  (1)      advances to, and debts, liabilities, obligations, covenants and duties of, any Loan
         Party with respect to any Loan or arising under any Loan Document, including the obligation
         (including guarantee obligations) to pay principal, interest, reimbursement obligations, charges,
         expenses, fees, Attorney Costs, indemnities and other amounts payable by any Loan Party under
         any Loan Document, whether direct or indirect (including those acquired by assumption),
         absolute or contingent, due or to become due, now existing or hereafter arising and including
         interest, fees and other amounts that accrue after the commencement by or against any Loan Party
         of any proceeding under any Debtor Relief Laws naming such Person as the debtor in such
         proceeding, regardless of whether such interest and fees are allowed claims in such proceeding,



DB1/ 118926700.9                                     58
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 581 of 1503




                 (2)     obligations (other than Excluded Swap Obligations) of the Borrower or any
         Restricted Subsidiary arising under any Secured Hedge Agreement,

                   (3)    Cash Management Obligations under each Secured Cash Management
         Agreement;

                   (4)    Secured Bank Product Obligations; and

                   (5)    the Guaranty in respect of each of the foregoing.

         “Officer’s Certificate” means a certificate signed on behalf of a Person by a Responsible Officer
 of such Person.

         “OID” means original issue discount.

         “Opinion of Counsel” means a written opinion from legal counsel who is reasonably acceptable
 to the Administrative Agent. Counsel may be an employee of or counsel to the Borrower or the
 Administrative Agent.

          “ordinary course of business” means activity conducted in the ordinary course of business of the
 Borrower and any Restricted Subsidiary, including the expansion, remodeling, acquisition,
 modernization, construction, improvement and repair of department stores and other retail centers of Belk
 operated, or expected to be operated, by the Borrower or a Restricted Subsidiary, and financing
 transactions in connection therewith, and will include Sale-Leaseback Transactions.

         “Organizational Documents” means

                  (1)    with respect to any corporation, the certificate or articles of incorporation and the
         bylaws (or equivalent or comparable constitutive documents with respect to any non-U.S.
         jurisdiction);

                 (2)     with respect to any limited liability company, the certificate or articles of
         formation or organization and operating agreement; and

                   (3)     with respect to any partnership, joint venture, trust or other form of business
         entity, the partnership, joint venture or other applicable agreement of formation or organization
         and any agreement, instrument, filing or notice with respect thereto filed in connection with its
         formation or organization with the applicable Governmental Authority in the jurisdiction of its
         formation or organization and, if applicable, any certificate or articles of formation or
         organization of such entity.

         “Other Taxes” means any and all present or future stamp, court or documentary Taxes,
 intangible, recording, filing or similar Taxes arising from any payment made under, from the execution,
 delivery, performance, enforcement or registration of, from the receipt or perfection of a security interest
 under, or otherwise with respect to, any Loan Document.

        “Outstanding Amount” means (a) with respect to the Revolving Credit Loans and Swing Line
 Loans on any date, the outstanding principal amount thereof after giving effect to any borrowings and
 prepayments or repayments of Revolving Credit Loans (including any refinancing of outstanding
 Unreimbursed Amounts under Letters of Credit or L/C Credit Extensions as a Revolving Credit
 Borrowing) and Swing Line Loans, as the case may be, occurring on such date; and (b) with respect to

DB1/ 118926700.9                                      59
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 582 of 1503



 any L/C Obligations on any date, the outstanding principal amount thereof on such date after giving effect
 to any related L/C Credit Extension occurring on such date and any other changes thereto as of such date,
 including as a result of any reimbursements of outstanding Unreimbursed Amounts under related Letters
 of Credit (including any refinancing of outstanding Unreimbursed Amounts under related Letters of
 Credit or related L/C Credit Extensions as a Revolving Credit Borrowing) or any reductions in the
 maximum amount available for drawing under related Letters of Credit taking effect on such date.

         “Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate and (b) an
 overnight rate determined by the Administrative Agent, an Issuing Bank or the Swing Line Lender, as
 applicable, in accordance with banking industry rules on interbank compensation.

          “Parent Company” means any Person so long as such Person directly or indirectly holds 100.0%
 of the total voting power of the Capital Stock of the Borrower, and at the time such Person acquired such
 voting power, no Person and no group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
 Exchange Act or any successor provision), including any such group acting for the purpose of acquiring,
 holding or disposing of securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act)
 (other than any Permitted Holder), will have beneficial ownership (within the meaning of Rule 13d-3
 under the Exchange Act, or any successor provision), directly or indirectly, of 50.0% or more of the total
 voting power of the Voting Stock of such Person. For the avoidance of doubt, Fashion Holdings
 Intermediate LLC, a Delaware limited liability company, is a Parent Company of the Borrower.

         “Participant” has the meaning specified in Section 10.07(d).

         “Participant Register” has the meaning specified in Section 10.07(e).

          “Payment Conditions” means, at any time of determination, that (a) no Specified Event of
 Default exists or would arise as a result of the making of the subject Specified Payment, (b) after giving
 pro forma effect to such Specified Payment, the Fixed Charge Coverage Ratio as of the end of the most
 recently ended Test Period (regardless of whether a Covenant Trigger Period has occurred and is
 continuing) is greater than or equal to 1.0 to 1.0 calculated as if such Specified Payment (if applicable to
 such calculation) had been made as of the first day of such Test Period and (c) the Borrower has Excess
 Availability, after giving pro forma effect to such Specified Payment, as of the date of such Specified
 Payment and for each day during the thirty (30) calendar days immediately prior to such Specified
 Payment, in excess of the greater of (A) in the case of a Permitted Acquisition, other Permitted
 Investments and Restricted Payments of the type described in Section 7.05(a)(C) (such Restricted
 Payments, “Restricted Debt Payments”), (x) 12.5% of the Maximum Borrowing Amount and (y)
 $80,000,000 and (B) in all other cases, (x) 15.0% of the Maximum Borrowing Amount and (y)
 $100,000,000; provided, however, that the condition set forth in clause (b) above shall not be applicable if
 Excess Availability after giving pro forma effect to such Specified Payment is as of the date of such
 Specified Payment and for each day during the thirty (30) calendar days immediately prior to such
 Specified Payment in excess of the greater of (A) in the case of a Permitted Acquisition, other Permitted
 Investments and Restricted Debt Payments, (x) 17.5% of the Maximum Borrowing Amount and (y)
 $120,000,000 and (B) otherwise, (x) 20.0% of the Maximum Borrowing Amount and (y) $140,000,000.
 Notwithstanding anything set forth in this Agreement, in the case of the Limited Condition Acquisition
 provisions set forth in Section 1.07(8), only the testing of Payment Conditions for Permitted Acquisitions
 will receive the benefit of such Limited Condition Acquisition provisions.

         “PBGC” means the Pension Benefit Guaranty Corporation.

         “Pension Plan” means any “employee pension benefit plan” (as such term is defined in
 Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA and is

DB1/ 118926700.9                                     60
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 583 of 1503



 sponsored or maintained by any Loan Party or any of their respective ERISA Affiliates or to which any
 Loan Party or any of their respective ERISA Affiliates contributes or has an obligation to contribute, or in
 the case of a multiple employer or other plan described in Section 4064(a) of ERISA, has made
 contributions at any time in the preceding five plan years.

         “Perfection Certificate” has the meaning specified in the Security Agreement.

        “Permitted Acquisition” has the meaning specified in clause (3) of the definition of “Permitted
 Investments.”

         “Permitted Asset Swap” means the substantially concurrent purchase and sale or exchange of
 Related Business Assets or a combination of Related Business Assets and cash or Cash Equivalents
 between the Borrower or any Restricted Subsidiary and another Person.

          “Permitted Bond Hedge Transaction” means any call or capped call option (or substantively
 equivalent derivative transaction) on the Borrower’s common stock purchased by the Borrower in
 connection with the issuance of any Convertible Indebtedness; provided that the purchase price for such
 Permitted Bond Hedge Transaction, less the proceeds received by the Borrower from the sale of any
 related Permitted Warrant Transaction, does not exceed the net proceeds received by the Borrower from
 the sale of such Convertible Indebtedness issued in connection with the Permitted Bond Hedge
 Transaction.

        “Permitted Convertible Indebtedness Call Transaction” means any Permitted Bond Hedge
 Transaction and any Permitted Warrant Transaction.

          “Permitted Discretion” means the Administrative Agent’s reasonable credit judgment (from the
 perspective of an asset-based lender) in establishing reserves, exercised in good faith in accordance with
 customary business practices for similar asset based lending facilities, based upon its consideration of any
 factor that it reasonably believes (i) could materially adversely affect the quantity, quality, mix or value of
 Collateral (including any applicable laws that may inhibit collection of a receivable), the enforceability or
 priority of the Administrative Agent’s liens thereon, or the amount that the Administrative Agent, the
 Lenders or the Issuing Bank could receive in liquidation of any Collateral; (ii) that any collateral report or
 financial information delivered by the Borrower or any Guarantor is incomplete, inaccurate or misleading
 in any material respect; or (iii) creates an event of default. In exercising such judgment, the
 Administrative Agent may consider any factors that could materially increase the credit risk of lending to
 the Borrower on the security of the Collateral. Any Reserve established or modified by the
 Administrative Agent shall have a reasonable relationship to circumstances, conditions, events or
 contingencies which are the basis for such Reserve, as reasonably determined, without duplication, by the
 Administrative Agent in good faith; provided that circumstances, conditions, events or contingencies
 existing or arising prior to the Closing Date and, in each case, disclosed in writing in any field
 examination or inventory appraisal delivered to the Administrative Agent in connection herewith or
 otherwise known to the Administrative Agent, in either case, prior to the Closing Date, shall not be the
 basis for any establishment of any Reserves after the Closing Date, unless such circumstances, conditions,
 events or contingencies shall have changed in a material respect since the Closing Date.

         “Permitted Holder” means (1) the Investors and Management Stockholders and any group
 (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act) of which any of the
 foregoing are members; provided that in the case of such group and without giving effect to the existence
 of such group or any other group, such Investors and Management Stockholders, collectively, have
 beneficial ownership of more than forty percent (40%) of the total voting power of the Voting Stock of
 the Borrower or any Permitted Parent, and (2) any Person acting in the capacity of an underwriter (solely

DB1/ 118926700.9                                       61
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 584 of 1503



 to the extent that and for so long as such Person is acting in such capacity) in connection with a public or
 private offering of Capital Stock of the Borrower or any Permitted Parent.

         “Permitted Indebtedness” means Indebtedness permitted to be incurred in accordance with
 Section 7.02.

         “Permitted Investments” means:

                  (1)    any Investment (a) in any Loan Party, (b) by any Restricted Subsidiary that is a
         Non-Loan Party in any other Restricted Subsidiary that is a Non-Loan Party and (c) by any Loan
         Party in any Restricted Subsidiary that is a Non-Loan Party; provided that the aggregate amount
         of Investments (other than as a result of the transfer of Equity Interests or Indebtedness of any
         Restricted Subsidiary that is a Non-Loan Party to any other Restricted Subsidiary that is a Non-
         Loan Party) outstanding at any time pursuant to this clause (c) shall not exceed the greater of (i)
         $50.0 million and (ii) 10.0% of Adjusted EBITDA as of the most recently ended Test Period
         calculated giving pro forma effect thereto;

                (2)      any Investment(s) in Cash Equivalents or Investment Grade Securities and
         Investments that were Cash Equivalents or Investment Grade Securities when made;

                  (3)      (a)      any Investment by the Borrower or any Restricted Subsidiary in any
         Person (directly or through entities that will be Restricted Subsidiaries), if as a result of such
         Investment (i) such Person becomes a Restricted Subsidiary or (ii) such Person, in one transaction
         or a series of related transactions, is amalgamated, merged or consolidated with or into, or
         transfers or conveys substantially all of its assets to, or is liquidated into, the Borrower or a
         Restricted Subsidiary (a “Permitted Acquisition”); provided that:

                                    (A)      Investments made by Loan Parties in Persons that do not become
                   Loan Parties or in assets that are not owned by a Loan Party pursuant to a Permitted
                   Acquisition permitted by this clause (3) shall be permitted without limitation; provided
                   that following such Permitted Acquisition, any Investment in such Restricted Subsidiary
                   will be subject to the limitation set forth in clause (1)(c) above;

                                   (B)      (i) subject to Section 1.07(8), immediately before and after
                   giving pro forma effect to any such Investment, no Event of Default under
                   Sections 8.01(1) or 8.01(6) will have occurred and be continuing,

                                    (ii)   to the extent required by the Collateral and Guarantee
                           Requirement, after giving effect to any such Permitted Acquisition, the Borrower
                           shall be in compliance with the covenant set forth in Section 6.11

                                    (iii)  after giving effect to any such Permitted Acquisition, the
                           Borrower shall be in compliance with the covenant set forth in Section 6.17; and

                                    (iv)    the Payment Conditions shall have been satisfied on a pro forma
                           basis;

                           (b)    any Investment held by such Person that is acquired pursuant to such
                   Permitted Acquisition; provided that such Investment was not acquired by such Person in
                   contemplation of such acquisition, merger, amalgamation, consolidation, transfer or
                   conveyance;

DB1/ 118926700.9                                       62
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 585 of 1503




                 (4)     any Investment in securities or other assets not constituting Cash Equivalents or
         Investment Grade Securities and received in connection with an Asset Sale made in accordance
         with Section 7.04 or any other disposition of assets not constituting an Asset Sale;

                 (5)      any Investment existing on the Closing Date or made pursuant to binding
         commitments in effect on the Closing Date or an Investment consisting of any extension,
         modification, replacement, renewal or reinvestment of any Investment or binding commitment
         existing on the Closing Date; provided that the amount of any such Investment or binding
         commitment may be increased, extended, modified, replaced, reinvested or renewed, (a) as
         required by the terms of such Investment or binding commitment as in existence on the Closing
         Date (including as a result of the accrual or accretion of interest or original issue discount or the
         issuance of pay-in-kind securities) or (b) as otherwise permitted hereunder;

                   (6)     any Investment acquired by the Borrower or any Restricted Subsidiary:

                            (a)     in exchange for any other Investment, accounts receivable or
                   endorsements for collection or deposit held by the Borrower or any Restricted Subsidiary
                   in connection with or as a result of a bankruptcy, workout, reorganization or
                   recapitalization of, or settlement of delinquent accounts and disputes with or judgments
                   against, the issuer of such other Investment or accounts receivable (including any trade
                   creditor or customer);

                           (b)      in satisfaction of judgments against other Persons;

                           (c)      as a result of a foreclosure by the Borrower or any Restricted Subsidiary
                   with respect to any secured Investment or other transfer of title with respect to any
                   secured Investment in default; or

                            (d)      as a result of the settlement, compromise or resolution of (i) litigation,
                   arbitration or other disputes or (ii) obligations of trade creditors or customers that were
                   incurred in the ordinary course of business or consistent with industry practice of the
                   Borrower or any Restricted Subsidiary, including pursuant to any plan of reorganization
                   or similar arrangement upon the bankruptcy or insolvency of any trade creditor or
                   customer;

                   (7)     Hedging Obligations permitted under Section 7.02(b)(10);

                 (8)      any Investment in a Similar Business taken together with all other Investments
         made pursuant to this clause (8) that are at the time outstanding together with, but without
         duplication of, Investments made pursuant to clause (23) of this definition that are at that time
         outstanding not to exceed the greater of (a) $40.0 million and (b) 7.5% of Adjusted EBITDA as
         of the most recently ended Test Period calculated giving pro forma effect thereto (with the
         amount of each Investment being measured at the time made and without giving effect to
         subsequent changes in value, but subject to adjustment as set forth in the definition of
         “Investment”);

                   (9)   Investments the payment for which consists of Equity Interests (other than
         Disqualified Stock) of the Borrower or any Parent Company;




DB1/ 118926700.9                                        63
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 586 of 1503




                 (10) (a) guarantees of Indebtedness permitted under Section 7.02, performance
         guarantees and Contingent Obligations incurred in the ordinary course of business or consistent
         with industry practice and (b) the creation of liens on the assets of the Borrower or any Restricted
         Subsidiary in compliance with Section 7.01;

                  (11) any transaction to the extent it constitutes an Investment that is permitted by and
         made in accordance with the provisions of Sections 7.06(b)(3), (4), (7), (8), (10), (12), (14), (16),
         (17), (18), (19), (20), (23) and (24);

                 (12) Investments consisting of purchases and acquisitions of inventory, supplies,
         material, services or equipment or similar assets or the licensing or contribution of IP Rights
         pursuant to joint marketing arrangements with other Persons;

                  (13) Investments having an aggregate fair market value, taken together with all other
         Investments made pursuant to this clause (13) that are at that time outstanding (without giving
         effect to the sale of an Unrestricted Subsidiary to the extent the proceeds of such sale do not
         consist of Cash Equivalents or marketable securities), not to exceed the greater of (a) $50.0
         million and (b) 10.0% of Adjusted EBITDA as of the most recently ended Test Period calculated
         giving pro forma effect thereto (with the fair market value of each Investment being measured at
         the time made and without giving effect to subsequent changes in value, but subject to adjustment
         as set forth in the definition of “Investment”); provided, however, that if any Investment pursuant
         to this clause (13) is made in any Person that is not a Restricted Subsidiary of the Borrower at the
         date of the making of such Investment and such Person becomes a Restricted Subsidiary after
         such date, such Investment will thereafter be deemed to have been made pursuant to clause (1)
         above (to the extent permitted thereunder) and will cease to have been made pursuant to this
         clause (13) for so long as such Person continues to be a Restricted Subsidiary;

                   (14)   [reserved];

                   (15)  loans and advances to, or guarantees of Indebtedness of, officers, directors,
         employees, consultants and members of management not in excess of the greater of $10.0 million
         and 2.0% of Adjusted EBITDA as of the most recently ended Test Period calculated giving pro
         forma effect thereto outstanding at any one time, in the aggregate;

                 (16) loans and advances to employees, directors, officers, members of management
         and consultants for business-related travel expenses, moving expenses, payroll advances and
         other similar expenses or payroll expenses, in each case incurred in the ordinary course of
         business or consistent with past practice or consistent with industry practice or to future, present
         and former employees, directors, officers, members of management and consultants (and their
         Controlled Investment Affiliates and Immediate Family Members) to fund such Person’s
         purchase of Equity Interests of the Borrower or, so long as the proceeds thereof are contributed to
         the Borrower, any Parent Company;

                 (17) advances, loans or extensions of trade credit or prepayments to suppliers or loans
         or advances made to distributors, in each case, in the ordinary course of business or consistent
         with past practice or consistent with industry practice by the Borrower or any Restricted
         Subsidiary;




DB1/ 118926700.9                                      64
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 587 of 1503




                 (18) any Investment in any Subsidiary or any joint venture in connection with
         intercompany cash management arrangements or related activities arising in the ordinary course
         of business or consistent with industry practice;

                 (19) Investments consisting of purchases and acquisitions of assets or services in the
         ordinary course of business or consistent with industry practice;

                 (20) Investments made in the ordinary course of business or consistent with industry
         practice in connection with obtaining, maintaining or renewing client contacts and loans or
         advances made to distributors;

                  (21) Investments in prepaid expenses, negotiable instruments held for collection and
         lease, utility and workers compensation, performance and similar deposits entered into as a result
         of the operations of the business in the ordinary course of business or consistent with industry
         practice;

                 (22) the purchase or other acquisition of any Indebtedness of the Borrower or any
         Restricted Subsidiary to the extent otherwise permitted hereunder;

                 (23) Investments in the ordinary course of business or consistent with industry
         practice consisting of Uniform Commercial Code Article 3 endorsements for collection or deposit
         and Article 4 customary trade arrangements with customers;

                   (24)    any Investment by any Captive Insurance Subsidiary in connection with its
         provision of insurance to the Borrower or any of its Subsidiaries, which Investment is made in the
         ordinary course of business or consistent with industry practice of such Captive Insurance
         Subsidiary, or by reason of applicable law, rule, regulation or order, or that is required or
         approved by any regulatory authority having jurisdiction over such Captive Insurance Subsidiary
         or its business, as applicable;

                  (25) Investments in Unrestricted Subsidiaries having an aggregate fair market value,
         taken together with all other Permitted Investments made pursuant to this clause (25) that are at
         the time outstanding together with, but without duplication of, Investments made pursuant to
         clause (8) of this definition that are at the time outstanding, without giving effect to the sale of an
         Unrestricted Subsidiary to the extent the proceeds of such sale do not consist of, or have not been
         subsequently sold or transferred for, Cash Equivalents or marketable securities, not to exceed the
         greater of (a) $40.0 million and (b) 7.5% of Adjusted EBITDA as of the most recently ended Test
         Period calculated giving pro forma effect thereto (with the fair market value of each Investment
         being measured at the time made and without giving effect to subsequent changes in value, but
         subject to adjustment as set forth in the definition of “Investment”); provided, however, that if
         any Investment pursuant to this clause (25) is made in any Person that is an Unrestricted
         Subsidiary of the Borrower at the date of the making of such Investment and such Person
         becomes a Restricted Subsidiary after such date, such Investment will thereafter be deemed to
         have been made pursuant to clause (1) above to the extent permitted thereunder and will cease to
         have been made pursuant to this clause (25) for so long as such Person continues to be a
         Restricted Subsidiary;

                   (26)   Investments made as part of, to effect or resulting from the Closing Date
         Transactions;



DB1/ 118926700.9                                       65
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 588 of 1503




                 (27) Investments of assets relating to non-qualified deferred payment plans in the
         ordinary course of business or consistent with industry practice;

                 (28) intercompany current liabilities owed to Unrestricted Subsidiaries or joint
         ventures incurred in the ordinary course of business or consistent with industry practice in
         connection with the cash management operations of the Borrower and its Subsidiaries;

                  (29) acquisitions of obligations of one or more directors, officers or other employees
         or consultants or independent contractors of any Parent Company, the Borrower, or any
         Subsidiary of the Borrower in connection with such director’s, officer’s, employee’s consultant’s
         or independent contractor’s acquisition of Equity Interests of the Borrower or any direct or
         indirect parent of the Borrower, to the extent no cash is actually advanced by the Borrower or any
         Restricted Subsidiary to such directors, officers, employees, consultants or independent
         contractors in connection with the acquisition of any such obligations;

                  (30) Investments constituting promissory notes or other non-cash proceeds of
         dispositions of assets to the extent permitted under Section 7.04;

                  (31) Investments resulting from pledges and deposits permitted pursuant to the
         definition of “Permitted Liens”;

                  (32) loans and advances to any direct or indirect parent of the Borrower in lieu of and
         not in excess of the amount of (after giving effect to any other loans, advances or Restricted
         Payments in respect thereof) Restricted Payments to the extent permitted to be made in cash to
         such parent in accordance with Section 7.05 at such time, such Investment being treated for
         purposes of the applicable clause of Section 7.05, including any limitations, as if a Restricted
         Payment were made pursuant to such applicable clause;

                (33) any other Investments if on a pro forma basis after giving effect to such
         Investment, the Payment Conditions shall have been satisfied with respect thereto;

                   (34)   Permitted Bond Hedge Transactions; and

                  (35) any Investment made by any Restricted Subsidiary that is not a Loan Party to the
         extent that such Investment is financed with the proceeds received by such Restricted Subsidiary
         from an Investment in such Restricted Subsidiary permitted under this Agreement.

          ; provided that (x) after giving effect to any such Investment, no Overadvance would exist or
 would result therefrom and (y) to the extent such Investment includes IP Rights material and necessary
 for the operation of the assets of the Borrower and its Subsidiaries, taken as a whole, which constitute
 ABL Priority Collateral, such IP Rights shall be subject to a non-exclusive, royalty-free worldwide
 license in favor of the Administrative Agent for the purpose of the Administrative Agent’s exercise of
 rights and remedies under this Agreement in connection with the ABL Priority Collateral. For purposes of
 determining compliance with this definition, (A) an Investment need not be incurred solely by reference
 to one category of Permitted Investments described in this definition, but is permitted to be incurred in
 part under any combination thereof and of any other available exemption, (B) in the event that an
 Investment (or any portion thereof) meets the criteria of one or more of the categories of Permitted
 Investments, the Borrower may, in its sole discretion, classify or reclassify such Investment (or any
 portion thereof) in any manner that complies with this definition and Section 7.05 and (C) after giving
 effect to any Permitted Investment of Equity Interests of a Restricted Subsidiary, no Overadvance shall
 exist or result therefrom.

DB1/ 118926700.9                                     66
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 589 of 1503



         “Permitted Liens” means, with respect to any Person:

                   (1)     Liens created pursuant to any Loan Document;

                   (2)     Liens, pledges or deposits made in connection with:

                          (a)     workers’ compensation laws, unemployment insurance, health, disability
                   or employee benefits, other social security laws or similar legislation or regulations,

                            (b)       insurance-related obligations (including in respect of deductibles, self-
                   insured retention amounts and premiums and adjustments thereto) securing
                   reimbursement or indemnification obligations of (including obligations in respect of
                   letters of credit, bank guarantees or similar documents or instruments for the benefit of)
                   insurance carriers providing property, casualty or liability insurance or otherwise
                   supporting the payment of items set forth in the foregoing clause (a) or

                            (c)     bids, tenders, contracts, statutory obligations, surety, indemnity,
                   warranty, release, appeal or similar bonds, or with regard to other regulatory
                   requirements, completion guarantees, stay, customs and appeal bonds, performance
                   bonds, bankers’ acceptance facilities, and other obligations of like nature (including those
                   to secure health, safety and environmental obligations) (other than for the payment of
                   Indebtedness) or leases to which such Person is a party, or deposits to secure public or
                   statutory obligations of such Person or deposits of cash or U.S. government bonds to
                   secure surety or appeal bonds to which such Person is a party, or deposits as security for
                   the payment of rent, contested taxes or import duties and obligations in respect of letters
                   of credit, bank guarantees or similar instruments that have been posted to support the
                   same, in each case incurred in the ordinary course of business or consistent with industry
                   practice;

                  (3)    Liens imposed by law, such as landlords’, carriers’, warehousemen’s,
         materialmen’s, repairmen’s, construction, mechanics’ or other similar Liens (a) for sums not yet
         overdue for a period of more than sixty (60) days or, if more than sixty (60) days overdue, are
         unfiled and no other action has been taken to enforce such Liens or (b) being contested in good
         faith by appropriate actions or other Liens arising out of or securing judgments or awards against
         such Person with respect to which such Person will then be proceeding with an appeal or other
         proceedings for review if such Liens are adequately bonded or adequate reserves with respect
         thereto are maintained on the books of such Person in accordance with GAAP;

                  (4)     Liens for taxes, assessments or other governmental charges not yet overdue for a
         period of more than thirty (30) days or not yet payable or not subject to penalties for nonpayment
         or which are being contested in good faith by appropriate actions if adequate reserves with
         respect thereto are maintained on the books of such Person in accordance with GAAP;

                  (5)     Liens in favor of issuers of performance, surety, bid, indemnity, warranty,
         release, appeal or similar bonds, instruments or obligations or with respect to regulatory
         requirements or letters of credit or bankers acceptance issued, and completion guarantees
         provided for, in each ease, issued pursuant to the request of and for the account of such Person in
         the ordinary course of its business or consistent with past practice or industry practice;

                 (6)     survey exceptions, encumbrances, ground leases, easements, restrictions,
         protrusions, encroachments or reservations of, or rights of others for, licenses, rights-of-way,

DB1/ 118926700.9                                        67
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 590 of 1503



         servitudes, sewers, electric lines, drains, telegraph, telephone and cable television lines and other
         similar purposes, or zoning, building codes or other restrictions (including minor defects or
         irregularities in title and similar encumbrances) as to the use of real properties or Liens incidental
         to the conduct of the business of such Person or to the ownership of its properties that were not
         incurred in connection with Indebtedness and that do not in the aggregate materially impair their
         use in the operation of the business of such Person;

                 (7)     Liens securing obligations in respect of Indebtedness, Disqualified Stock or
         Preferred Stock permitted to be incurred pursuant to clause (2), (4), (12), (13), (14), (23) or (25)
         of Section 7.02(b); provided that:

                            (a)      Liens securing obligations relating to any Indebtedness, Disqualified
                   Stock or Preferred Stock permitted to be incurred pursuant to such clause (13) relate only
                   to obligations relating to Refinancing Indebtedness that (x) is secured by Liens on the
                   same assets as the assets securing the Refinanced Debt (as defined in the definition of
                   Refinancing Indebtedness), plus improvements, accessions, proceeds or dividends or
                   distributions in respect thereof and after-acquired property, or (y) serves to refund,
                   refinance, extend, replace, renew or defease Indebtedness, Disqualified Stock or
                   Preferred Stock incurred under such clause (4), (12) or (13) of Section 7.02(b);

                           (b)      Liens securing obligations relating to Indebtedness or Disqualified Stock
                   permitted to be incurred pursuant to such clause (23) extend only to the assets of
                   Subsidiaries that are not Guarantors;

                            (c)     Liens securing obligations in respect of Indebtedness, Disqualified Stock
                   or Preferred Stock permitted to be incurred pursuant to such clause (4) extend only to the
                   assets so purchased, replaced, leased or improved and proceeds and products thereof;
                   provided further that individual financings of assets provided by a counterparty may be
                   cross-collateralized to other financings of assets provided by such counterparty;

                           (d)     If any such Liens secure Indebtedness for borrowed money, Disqualified
                   Stock or Preferred Stock incurred pursuant to such clause (12) in a principal amount in
                   excess of $25.0 million, they will be subject to an Applicable Intercreditor Agreement;
                   provided that (x) any Liens on ABL Priority Collateral shall be junior to the Liens on the
                   ABL Priority Collateral securing the Obligations and (y) any Liens on the Term Priority
                   Collateral may be pari passu, junior or senior to the Liens on the Term Priority Collateral
                   securing the Obligation;

                            (e)     In the case of Liens securing Indebtedness incurred under clause (2) of
                   Section 7.02(b), together with any Refinancing Indebtedness in respect thereof, the Debt
                   Representative in respect of such Indebtedness shall have entered into the Applicable
                   Intercreditor Agreement; provided that (x) any Liens on ABL Priority Collateral shall be
                   junior to the Liens on the ABL Priority Collateral securing the Obligations and (y) any
                   Liens on the Term Priority Collateral may be pari passu, junior or senior to the Liens on
                   the Term Priority Collateral securing the Obligations;

                           (f)      In the case of Liens securing Indebtedness, Disqualified Stock or
                   Preferred Stock incurred under clause (14) of Section 7.02(b), (x) with respect to Liens
                   securing Indebtedness assumed in connection with a Permitted Acquisition, (1) such
                   Liens are secured solely on assets or Restricted Subsidiaries acquired in such Permitted
                   Acquisition, (2) such Liens extend only to the same assets (and any after acquired assets

DB1/ 118926700.9                                       68
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 591 of 1503



                   pursuant to an after-acquired property clause in the applicable security documents), (3)
                   such Liens secure only the Indebtedness assumed pursuant to such Permitted Acquisition
                   and (4) such Liens were not created in contemplation thereof and (y) with respect to
                   Liens securing Indebtedness incurred to finance a Permitted Acquisition, (A) such Liens
                   do not secure any acquired assets of the type that would constitute ABL Priority
                   Collateral unless such assets (1) are excluded from the calculation of the Borrowing Base,
                   (2) are owned by a Restricted Subsidiary that does not constitute a Loan Party whose
                   assets are included in the calculation of the Borrowing Base and (3) with respect to
                   acquired assets that constitute inventory, such acquired assets are not co-mingled or held
                   in a location where Eligible Inventory are located unless segregated on terms and
                   conditions to be reasonably agreed with the Administrative Agent and (B) in the case of
                   any such Liens on Term Priority Collateral (whether acquired pursuant to the Permitted
                   Acquisition or otherwise), such Liens may be pari passu, junior or senior to the Liens on
                   the Term Priority Collateral securing the Obligations and the Debt Representative in
                   respect thereof shall have entered into the Applicable Intercreditor Agreement; and

                            (g)     In the case Liens securing Indebtedness incurred under clause (25) of
                   Section 7.02(b), together with any Refinancing Indebtedness in respect thereof, the Debt
                   Representative in respect of such Indebtedness shall have entered into the Applicable
                   Intercreditor Agreement; provided that (x) any Liens on ABL Priority Collateral shall be
                   junior to the Liens on the ABL Priority Collateral securing the Obligations and (y) any
                   Liens on the Term Priority Collateral may be pari passu, junior or senior to the Liens on
                   the Term Priority Collateral securing the Obligations.

                 (8)     Liens existing, or provided for under binding contracts existing, on the Third
         Amendment Effective Date (including Liens in effect on the Closing Date securing Indebtedness
         permitted under 7.02(3));

                   (9)     [reserved];

                  (10) Liens on property or other assets at the time the Borrower or a Restricted
         Subsidiary acquired the property or such other assets, including any acquisition by means of a
         merger, amalgamation or consolidation with or into the Borrower or any Restricted Subsidiary;
         provided that such Liens are not created or incurred in connection with, or in contemplation of,
         such acquisition, amalgamation, merger or consolidation; provided further that such Liens are
         limited to all or part of the same property or assets (plus improvements, accessions, proceeds or
         dividends or distributions in respect thereof and after acquired-property) that secured the
         obligations to which such Liens relate;

                 (11) Liens securing obligations in respect of Indebtedness or other obligations of a
         Restricted Subsidiary owing to the Borrower or another Restricted Subsidiary permitted to be
         incurred in accordance with Section 7.02;

                   (12)
                      Liens securing (x) Hedging Obligations and (y) obligations in respect of Cash
         Management Services;

                  (13) Liens on specific items of inventory or other goods and proceeds of any Person
         securing such Person’s accounts payable or similar obligations in respect of bankers’ acceptances
         or letters of credit issued or created for the account of such Person to facilitate the purchase,
         shipment or storage of such inventory or other goods;


DB1/ 118926700.9                                      69
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 592 of 1503




                 (14) leases, subleases, licenses or sublicenses (or other agreement under which the
         Borrower or any Restricted Subsidiary has granted rights to end users to access and use the
         Borrower’s or any Restricted Subsidiary’s products, technologies or services) that do not
         materially interfere with the business of the Borrower and its Restricted Subsidiaries, taken as a
         whole, and the customary rights reserved or vested in any Person by the terms of any lease,
         sublease, license, sublicense, grant or permit, or to require annual or periodic payments as a
         condition to the continuance thereof;

                 (15) Liens arising from Uniform Commercial Code (or equivalent statutes) financing
         statement filings regarding operating leases, consignments or accounts entered into by the
         Borrower and its Restricted Subsidiaries in the ordinary course of business or consistent with
         industry practice or purported Liens evidenced by the filing of precautionary Uniform
         Commercial Code (or equivalent statutes) financing statements or similar public filings;

                   (16)   Liens in favor of the Borrower or any Guarantor;

                 (17) Liens on equipment or vehicles of the Borrower or any Restricted Subsidiary
         granted in the ordinary course of business or consistent with industry practice;

                   (18)   [reserved];

                  (19) Liens to secure any modification, refinancing, refunding, extension, renewal or
         replacement (or successive modification, refinancing, refunding, extensions, renewals or
         replacements) as a whole, or in part, of any Indebtedness, Disqualified Stock or Preferred Stock
         secured by any Lien referred to in clauses (7), (8) or (10) of this definition; provided that: (a)
         such new Lien will be limited to all or part of the same property (plus improvements, accessions,
         proceeds or dividends or distributions in respect thereof and after-acquired property) that secured
         the original Lien (plus improvements and accessions on such property) and proceeds and products
         thereof and (b) the Indebtedness, Disqualified Stock or Preferred Stock secured by such Lien at
         such time is not increased to any amount greater than the sum of (i) the outstanding principal
         amount or, if greater, committed amount of the Indebtedness described under such clauses (7), (8)
         or (10) at the time the original Lien became a Permitted Lien hereunder, plus (ii) an amount
         necessary to pay any fees and expenses (including original issue discount, upfront fees,
         defeasance costs, underwriting discounts or similar fees) and premiums (including tender
         premiums and accrued and unpaid interest), related to such refinancing, refunding, extension,
         renewal or replacement;

                  (20) deposits made or other security provided to secure liability to insurance brokers,
         carriers, underwriters or self-insurance arrangements, including Liens on insurance policies and
         the proceeds thereof securing the financing of the premiums with respect thereto;

                   (21)  other Liens securing obligations in an aggregate principal amount at any one time
         outstanding not to exceed the greater of (a) $25.0 million and (b) 5.0% of Adjusted EBITDA as
         of the most recently ended Test Period calculated giving pro forma effect thereto;

                 (22) Liens in favor of customs and revenue authorities arising as a matter of law to
         secure payment of customs duties in connection with the importation of goods;

                (23) (a) the prior rights of consignees and their lenders under consignment
         arrangements entered into in the ordinary course of business or consistent with industry practice,


DB1/ 118926700.9                                     70
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 593 of 1503



         (b) Liens arising out of conditional sale, title retention or similar arrangements for the sale of
         goods in the ordinary course of business or consistent with industry practice and (c) Liens arising
         by operation of law under Article 2 of the Uniform Commercial Code;

                 (24) Liens securing judgments for the payment of money not constituting an Event of
         Default under Section 8.01(7);

                   (25)    Liens (a) of a collection bank arising under Section 4-208 or 4-210 of the
         Uniform Commercial Code on items in the course of collection, (b) attaching to commodity
         trading accounts or other brokerage accounts incurred in the ordinary course of business or
         consistent with industry practice and (c) in favor of banking or other institutions or other
         electronic payment service providers arising as a matter of law or under general terms and
         conditions encumbering deposits or margin deposits or other funds maintained with such
         institution (including the right of setoff) and that are within the general parameters customary in
         the banking industry;

                  (26) Liens deemed to exist in connection with Investments in repurchase agreements
         permitted under this Agreement; provided that such Liens do not extend to assets other than those
         that are subject to such repurchase agreements;

                  (27) Liens that are contractual rights of setoff (a) relating to the establishment of
         depository relations with banks or other deposit-taking financial institutions or other electronic
         payment service providers and not given in connection with the issuance of Indebtedness, (b)
         relating to pooled deposit or sweep accounts to permit satisfaction of overdraft or similar
         obligations incurred in the ordinary course of business or consistent with industry practice of the
         Borrower or any Restricted Subsidiary or (c) relating to purchase orders and other agreements
         entered into with customers of the Borrower or any Restricted Subsidiary in the ordinary course
         of business or consistent with industry practice;

                (28) Liens on cash proceeds (as defined in Article 9 of the Uniform Commercial
         Code) of assets sold that were subject to a Lien permitted hereunder;

                   (29) any encumbrance or restriction (including put, call arrangements, tag, drag, right
         of first refusal and similar rights) with respect to capital stock of any joint venture or similar
         arrangement pursuant to any joint venture or similar agreement;

                   (30)    Liens (a) on cash advances or cash earnest money deposits in favor of the seller
         of any property to be acquired in an Investment permitted under this Agreement to be applied
         against the purchase price for such Investment and (b) consisting of a letter of intent or an
         agreement to sell, transfer, lease or otherwise dispose of any property in a transaction permitted
         under Section 7.04 in each case, solely to the extent such Investment or sale, disposition, transfer
         or lease, as the case may be, would have been permitted on the date of the creation of such Lien;

                  (31) ground leases, leases, subleases, licenses or sublicenses in respect of real
         property on which facilities owned or leased by the Borrower or any of its Subsidiaries are
         located;

                   (32)   Liens in connection with any Specified Real Estate Financings;

                   (33)   Liens on Capital Stock or other securities of an Unrestricted Subsidiary;


DB1/ 118926700.9                                     71
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 594 of 1503




                  (34) any interest or title of a lessor, sublessor, licensor or sublicensor or secured by a
         lessor’s, sublessor’s, licensor’s or sublicensor’s interest under leases or licenses entered into by
         the Borrower or any of the Restricted Subsidiaries in the ordinary course of business or consistent
         with industry practice;

                 (35) deposits of cash with the owner or lessor of premises leased and operated by the
         Borrower or any of its Subsidiaries in the ordinary course of business or consistent with industry
         practice of the Borrower and such Subsidiary to secure the performance of the Borrower’s or such
         Subsidiary’s obligations under the terms of the lease for such premises;

                  (36) rights of set-off, banker’s liens, netting arrangements and other Liens arising by
         operation of law or by the terms of documents of banks or other financial institutions in relation
         to the maintenance of administration of deposit accounts, securities accounts, cash management
         arrangements or in connection with the issuance of letters of credit, bank guarantees or other
         similar instruments;

                 (37) Liens on cash and Permitted Investments used to satisfy or discharge
         Indebtedness; provided that such satisfaction or discharge is permitted under this Agreement;

                 (38) receipt of progress payments and advances from customers in the ordinary course
         of business or consistent with industry practice to the extent the same creates a Lien on the related
         inventory and proceeds thereof;

                   (39)   Liens on all or any portion of the Collateral (but no other assets) to secure
         obligations, which are secured on a junior basis to the Obligations (“Junior Lien Debt”) in
         respect of (a) Indebtedness, Disqualified Stock or Preferred Stock permitted to be incurred
         pursuant to Section 7.02; provided that after giving pro forma effect to the incurrence of the then
         proposed Indebtedness, Disqualified Stock or Preferred Stock (or, in the case of Designated
         Revolving Commitments, on the date such Designated Revolving Commitments are established)
         (and without netting any cash received from the incurrence of such Indebtedness, Disqualified
         Stock or Preferred Stock), (i) the Senior Secured Leverage Ratio as of the end of the most
         recently ended Test Period, calculated giving pro forma effect thereto, would be no greater than
         5.10 to 1.00 (and solely in the case of the issuance of any Disqualified Stock and/or Preferred
         Stock, counting all Disqualified Stock and Preferred Stock so secured as Junior Lien Debt as
         Consolidated Total Debt for purpose of this clause (39)) and (ii) the Debt Representative in
         respect thereof shall have entered into the Applicable Intercreditor Agreement and (b) any
         Refinancing Indebtedness of Junior Lien Debt;

                 (40) agreements to subordinate any interest of the Borrower or any Restricted
         Subsidiary in any accounts receivable or other proceeds arising from inventory consigned by the
         Borrower or any Restricted Subsidiary pursuant to an agreement entered into in the ordinary
         course of business or consistent with industry practice;

                (41) Liens arising pursuant to Section 107(l) of the Comprehensive Environmental
         Response, Compensation and Liability Act or similar provision of any Environmental Law;

                 (42) Liens disclosed by the title insurance policies delivered on or prior to the Closing
         Date and any replacement, extension or renewal of any such Lien (to the extent the Indebtedness
         and other obligations secured by such replacement, extension or renewal Liens are permitted by
         this Agreement); provided that such replacement, extension or renewal Liens do not cover any


DB1/ 118926700.9                                     72
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 595 of 1503



         property other than the property that was subject to such Liens prior to such replacement,
         extension or renewal;

                  (43) rights reserved or vested in any Person by the terms of any lease, license,
         franchise, grant or permit held by the Borrower or any of its Restricted Subsidiaries or by a
         statutory provision, to terminate any such lease, license, franchise, grant or permit, or to require
         annual or periodic payments as a condition to the continuance thereof;

                (44) restrictive covenants affecting the use to which real property may be put;
         provided that the covenants are complied with in all material respects;

                 (45) security given to a public utility or any municipality or governmental authority
         when required by such utility or authority in connection with the operations of that Person in the
         ordinary course of business or consistent with industry practice; and

                (46) zoning by-laws and other land use restrictions, including site plan agreements,
         development agreements and contract zoning agreements.

          For purposes of determining compliance with this definition, (A) a Lien need not be incurred
 solely by reference to one category of Permitted Liens described in this definition, but is permitted to be
 incurred in part under any combination thereof and of any other available exemption and (B) in the event
 that a Lien (or any portion thereof) meets the criteria of one or more of the categories of Permitted Liens,
 the Borrower will, in its sole discretion, be entitled to divide, classify or reclassify, in whole or in part,
 any such Lien (or any portion thereof) among one or more such categories or clauses in any manner that
 complies with this definition.

         If any Liens securing obligations are incurred to refinance liens securing obligations initially
 incurred in reliance on a Basket measured by reference to a percentage of Adjusted EBITDA, and such
 refinancing would cause the percentage of Adjusted EBITDA to be exceeded if calculated based on the
 Adjusted EBITDA on the date of such refinancing, such percentage of Adjusted EBITDA will not be
 deemed to be exceeded to the extent the principal amount of such obligations secured by such newly
 incurred Lien does not exceed the principal amount of such obligations secured by such Liens being
 refinanced, plus the related costs incurred or payable in connection with such refinancing and if any Liens
 securing obligations are incurred to refinance liens securing obligations initially incurred in reliance on a
 Basket measured by a fixed dollar amount, such fixed dollar Basket will not be deemed to be exceeded to
 the extent the principal amount of such obligations secured by such newly incurred Lien does not exceed
 the principal amount of such obligations secured by such Liens being refinanced, plus the related costs
 incurred or payable in connection with such refinancing.

         For purposes of this definition, the term “Indebtedness” will be deemed to include interest on
 such Indebtedness.

        “Permitted Parent” means any direct or indirect parent of the Borrower that at the time it
 became a parent of the Borrower was a Permitted Holder pursuant to clause (1) of the definition thereof.

         “Permitted Ratio Debt” means Indebtedness or Disqualified Stock of the Borrower or
 Indebtedness, Disqualified Stock or Preferred Stock of any Restricted Subsidiary; provided that (a) such
 Indebtedness does not mature or have any scheduled amortization or payments, repurchases or
 redemptions of principal (other than customary amortization payments), in each case, prior the Latest
 Maturity Date (or, in the case of Subordinated Indebtedness, 91 days after the Latest Maturity Date) of the
 Revolving Credit Commitments at the time such Indebtedness is incurred, (b) such Indebtedness does not

DB1/ 118926700.9                                       73
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 596 of 1503



 have a shorter Weighted Average Life to Maturity than the Revolving Credit Commitments then
 outstanding, (c) in the case of Disqualified Stock and Preferred Stock, such Disqualified Stock or
 Preferred Stock does not by its terms, or by the terms of any security into which it is convertible or for
 which it is redeemable or exchangeable, or upon the happening of any event, mature or become
 mandatorily redeemable (other than solely as a result of a change of control, asset sale, casualty,
 condemnation or eminent domain) pursuant to a sinking fund obligation or otherwise, or become
 redeemable at the option of the holder thereof (other than (i) for any Qualified Equity Interests or (ii)
 solely as a result of a change of control, asset sale, casualty, condemnation or eminent domain), in whole
 or in part, in each case prior to the date 91 days after Latest Maturity Date of the Revolving Credit
 Commitments at the time such Disqualified Stock or Preferred Stock is issued, (d) the Total Net Leverage
 Ratio after giving pro forma effect to the incurrence of such Indebtedness, Disqualified Stock or Preferred
 Stock, as of the end of the most recently ended Test Period, is no greater than 5.10 to 1.00, (e) such
 Indebtedness may be secured to the extent such Liens constitute Permitted Liens in accordance with the
 definition thereof and (f) the aggregate amount of (x) Permitted Ratio Debt and (y) Indebtedness,
 Preferred Stock and Disqualified Stock incurred pursuant to the last proviso of clause (14)(b)(ii) of
 Section 7.02, in each case incurred by Restricted Subsidiaries of the Borrower that are not and do not
 become Guarantors, shall not exceed the greater of (a) $100.0 million and 20.0% of Adjusted EBITDA in
 the aggregate as of the most recently ended Test Period calculated giving pro forma effect thereto. To the
 extent the Borrower or any Restricted Subsidiary issues any Disqualified Stock or any Restricted
 Subsidiary issues any Preferred Stock as Designated Preferred Stock or, solely for the purpose of
 calculating the Total Net Leverage Ratio under clause (d) above, the Consolidated Total Debt shall also
 include all such Disqualified Stock and Preferred Stock issued pursuant to this definition and under
 Section 7.02(14)(b)(ii)(I) and then outstanding.

          “Permitted Replacement Credit Card Program” means any private label credit card program
 or similar arrangement substantially similar in all material respects to the Synchrony Financial Credit
 Card Program, with such modifications as the Administrative Agent shall have consented to in writing
 prior to the effectiveness thereof (such consent not to be unreasonably withheld or delayed), which, after
 notice to the Administrative Agent in accordance with Section 5.14, is entered into by the Borrower or
 any of its Subsidiaries on commercially reasonable terms generally available at that time (as determined
 in good faith by a Responsible Officer of the Borrower), or is in effect with respect to any Person that
 becomes a Subsidiary after the date hereof in connection with a Permitted Acquisition and is not created
 in contemplation of or in connection therewith, provided that if such program grants a security interest in
 any assets other than those certain Accounts, receivables, or transferor interest or other similar residual
 interests subject to such program or arrangement, including a security interest in any returned goods, and
 the grant of such security interest would reasonably be expected to be detrimental in any material respect
 to the rights and interests of the Lenders under the Loan Documents, as determined by the Administrative
 Agent in its reasonable discretion, such program will not be considered a Permitted Replacement Credit
 Card Program unless and until the Administrative Agent and the third party with whom such program is
 created have entered into an intercreditor agreement reasonably satisfactory to the Administrative Agent
 with respect to the priority and enforcement of such security interests.

          “Permitted Warrant Transaction” means any call option, warrant or right to purchase (or
 substantively equivalent derivative transaction) on the Borrower’s or a Parent Company’s common stock
 sold by the Borrower or a Parent Company substantially concurrently with any purchase by the Borrower
 of a related Permitted Bond Hedge Transaction.

          “Person” means any individual, corporation, limited liability company, partnership, joint venture,
 association, joint stock company, trust, unincorporated organization, government or any agency or
 political subdivision thereof or any other entity.


DB1/ 118926700.9                                     74
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 597 of 1503



          “Plan” means any material “employee benefit plan” (as such term is defined in Section 3(3) of
 ERISA), other than a Foreign Plan, established or maintained by any Loan Party or, with respect to any
 such plan that is subject to Section 412 of the Code or Title IV of ERISA, any of their respective ERISA
 Affiliates.

         “Platform” has the meaning specified in Section 6.02.

         “Pledged Collateral” has the meaning specified in the Security Agreement.

         “Pre-Adjustment Successor Rate” has the meaning specified in Section 3.03(c).

         “Preferred Stock” means any Equity Interest with preferential rights of payment of dividends or
 upon liquidation, dissolution or winding up.

          “Private-Side Information” means any information with respect to Holdings and its Subsidiaries
 that is not Public-Side Information.

          “Proposed Acquisition” has the meaning specified in the definition of “Borrowing Base.”

         “Proposed Target” has the meaning specified in the definition of “Borrowing Base.”

         “Pro Rata Share” means with respect to all payments, computations and other matters relating to
 the Revolving Credit Commitment or Revolving Credit Loans of any Lender and any Letters of Credit
 issued or participations purchased therein by any Lender or any participations in any Swing Line Loans
 purchased by any Lender at any time a fraction (expressed as a percentage, carried out to the ninth
 decimal place), the numerator of which is the amount of the Revolving Credit Exposure of that Lender
 and the denominator of which is the aggregate Revolving Credit Exposure of all Lenders at such time.

         “Protective Advances” has the meaning specified in Section 2.01(c)(3).

         “PTE” means a prohibited transaction class exemption issued by the U.S. Department of Labor,
 as any such exemption may be amended from time to time

          “Public Company Costs” means the initial costs relating to establishing compliance with the
 Sarbanes-Oxley Act of 2002, as amended, and other expenses arising out of or incidental to the
 Borrower’s or its Restricted Subsidiaries’ initial establishment of compliance with the obligations of a
 reporting company, including costs, fees and expenses (including legal, accounting and other professional
 fees) relating to compliance with provisions of the Securities Act and the Exchange Act.

         “Public Lender” means Lenders that do not wish to receive Private-Side Information.

          “Public-Side Information” means (i) at any time prior to Holdings or any of its Subsidiaries
 becoming the issuer of any Traded Securities, information that is (a) of a type that would be required by
 applicable Law to be publicly disclosed in connection with an issuance by Holdings or any of its
 Subsidiaries of its debt or equity securities pursuant to a registered public offering made at such time or
 (b) not material to make an investment decision with respect to securities of Holdings or any of its
 Subsidiaries (for purposes of United States federal, state or other applicable securities laws), and (ii) at
 any time on or after Holdings or any of its Subsidiaries becoming the issuer of any Traded Securities,
 information that does not constitute material non-public information (within the meaning of United States
 federal, state or other applicable securities laws) with respect to Holdings or any of its Subsidiaries or any
 of their respective securities.


DB1/ 118926700.9                                      75
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 598 of 1503



          “Purchase Money Obligations” means any Indebtedness incurred to finance or refinance the
 acquisition, leasing, construction or improvement or property (real or personal) or assets (other than
 Capital Stock), and whether acquired through the direct acquisition of such property or assets, or
 otherwise.

          “QFC” has the meaning assigned to the term “qualified financial contract” in, and shall be
 interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

         “QFC Credit Support” has the meaning specified in Section 10.29.

          “Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan Party that has
 total assets exceeding $10.0 million at the time the relevant Guaranty or grant of the relevant security
 interest becomes effective with respect to such Swap Obligation or such other Person as constitutes an
 “eligible contract participant” under the Commodity Exchange Act or any regulations promulgated
 thereunder and can cause another Person to qualify as an “eligible contract participant” at such time by
 entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

         “Qualified Equity Interests” means any Equity Interests that are not Disqualified Stock.

         “Qualified Holding Company Debt” means unsecured Indebtedness of Holdings that

                   (1)    is not subject to any Guarantee by any Subsidiary of Holdings (including the
         Borrower),

                 (2)      will not mature prior to the date that is six (6) months after the Latest Maturity
         Date in effect on the date of issuance or incurrence thereof,

                  (3)     has no scheduled amortization or scheduled payments of principal and is not
         subject to mandatory redemption, repurchase, prepayment or sinking fund obligation (it being
         understood that such Indebtedness may have mandatory prepayment, repurchase or redemption
         provisions satisfying the requirements of clause (5) below),

                  (4)      does not require any payments in cash of interest or other amounts in respect of
         the principal thereof prior to the later to occur of (i) the date that is four (4) years from the date of
         the issuance or incurrence thereof and (ii) the date that is 180 days after the Latest Maturity Date
         in effect on the date of such issuance or incurrence, and

                (5)     has mandatory prepayment, repurchase or redemption, covenant, default and
         remedy provisions customary for senior discount notes of an issuer that is the parent of a
         borrower under senior secured credit facilities, and in any event, with respect to covenant, default
         and remedy provisions, no more restrictive (taken as a whole) than those set forth in this
         Agreement (other than provisions customary for senior discount notes of a holding company);

 provided that any such Indebtedness shall constitute Qualified Holding Company Debt only if
 immediately after giving effect to the issuance or incurrence thereof and the use of proceeds thereof, no
 Event of Default shall have occurred and be continuing.

        “Qualified Proceeds” means assets that are used or useful in, or Capital Stock of any Person
 engaged in, a Similar Business.




DB1/ 118926700.9                                       76
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 599 of 1503



          “Qualifying IPO” means the issuance by the Borrower, or any Parent Company, of its common
 Equity Interests in an underwritten primary public offering (other than a public offering pursuant to a
 registration statement on Form S-8) pursuant to an effective registration statement filed with the SEC in
 accordance with the Securities Act (whether alone or in connection with a secondary public offering).

         “Quarterly Financial Statements” means the unaudited quarterly balance sheet and related
 statements of income and cash flows of the Borrower and its Subsidiaries for the most recent fiscal
 quarter(s) ended after October 31, 2020.

          “Rating Agencies” means Moody’s and S&P, or if Moody’s or S&P (or both) are not making
 ratings on the relevant obligations publicly available, a nationally recognized statistical rating agency or
 agencies, as the case may be, selected by the Borrower that will be substituted for Moody’s or S&P (or
 both), as the case may be.

         “RBC” means Royal Bank of Canada.

         “RBCCM” means RBC Capital Markets.

        “Refinance” has the meaning assigned in the definition of “Refinancing Indebtedness” and
 “Refinancing” and “Refinanced” have meanings correlative to the foregoing.

         “Refinanced Debt” has the meaning assigned to such term in the definition of “Refinancing
 Indebtedness.”

         “Refinancing Indebtedness” means (x) Indebtedness incurred by the Borrower or any Restricted
 Subsidiary, (y) Disqualified Stock issued by the Borrower or any Restricted Subsidiary or (z) Preferred
 Stock issued by any Restricted Subsidiary which, in each case, serves to extend, replace, refund,
 refinance, renew or defease (“Refinance”) any Indebtedness, Disqualified Stock or Preferred Stock,
 including any Refinancing Indebtedness, so long as:

                  (1)     (a) the principal amount (or accreted value, if applicable) of such new
         Indebtedness, the amount of such new Preferred Stock or the liquidation preference of such new
         Disqualified Stock does not exceed the principal amount (or accreted value, if applicable) of the
         Indebtedness, the amount of Preferred Stock or the liquidation preference of Disqualified Stock,
         as applicable, being refinanced except to the extent permitted under Section 1.02(10), plus (b) any
         accrued and unpaid interest on, the Indebtedness, the amount of any accrued and unpaid
         dividends on, the Preferred Stock or the liquidation preference of the Disqualified Stock, plus any
         accrued and unpaid dividends on, the Disqualified Stock being so extended, replaced, refunded,
         refinanced, renewed or defeased (such Indebtedness, Disqualified Stock or Preferred Stock, the
         “Refinanced Debt”), plus (c) the amount of any tender premium or penalty or premium required
         to be paid under the terms of the instrument or documents governing such Refinanced Debt and
         any defeasance costs and any fees and expenses (including original issue discount, upfront fees or
         similar fees) incurred in connection with the issuance of such new Indebtedness, Preferred Stock
         or Disqualified Stock or to Refinance such Refinanced Debt (such amounts in clause (b) and (c)
         the “Incremental Amounts”);

                   (2)     such Refinancing Indebtedness has a:

                           (a)      Weighted Average Life to Maturity at the time such Refinancing
                   Indebtedness is incurred that is not less than the remaining Weighted Average Life to
                   Maturity of the applicable Refinanced Debt; and

DB1/ 118926700.9                                      77
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 600 of 1503




                           (b)      final scheduled maturity date equal to or later than the final scheduled
                   maturity date of the Refinanced Debt;

                 (3)     to the extent such Refinancing Indebtedness Refinances (a) Subordinated
         Indebtedness, such Refinancing Indebtedness is subordinated in right of payment to the Loans or
         the Guaranty thereof at least to the same extent as the applicable Refinanced Debt, (b) Junior Lien
         Debt, such Refinancing Indebtedness is (i) unsecured or (ii) secured by Liens that are
         subordinated to the Liens that secure the Loans or the Guaranty thereof, in each case at least to
         the same extent as the applicable Refinanced Debt or pursuant to the Applicable Intercreditor
         Agreement or (c) Disqualified Stock or Preferred Stock, such Refinancing Indebtedness must be
         Disqualified Stock or Preferred Stock, respectively;

                   (4)   such Refinancing Indebtedness shall not be guaranteed or borrowed by any
         Person other than a Person that is so obligated in respect of the Refinanced Debt being
         Refinanced; and

                  (5)     such Refinancing Indebtedness shall not be secured by any assets or property of
         Holdings, the Borrower or any Restricted Subsidiary that does not secure the Refinanced Debt
         being Refinanced (plus improvements, accessions, proceeds or dividends or distributions in
         respect thereof and after-acquired property); provided that Refinancing Indebtedness will not
         include:

                           (a)    Indebtedness, Disqualified Stock or Preferred Stock of a Subsidiary of
                   the Borrower that is not a Guarantor that refinances Indebtedness or Disqualified Stock of
                   the Borrower;

                           (b)     Indebtedness, Disqualified Stock or Preferred Stock of a Subsidiary of
                   the Borrower that is not a Guarantor that refinances Indebtedness, Disqualified Stock or
                   Preferred Stock of a Guarantor; or

                           (c)     Indebtedness or Disqualified Stock of the Borrower or Indebtedness,
                   Disqualified Stock or Preferred Stock of a Restricted Subsidiary that refinances
                   Indebtedness, Disqualified Stock or Preferred Stock of an Unrestricted Subsidiary;

 provided further that Refinancing Indebtedness may be incurred in the form of a customary “bridge” or
 other interim credit facility intended to be refinanced or replaced with long-term indebtedness which does
 not satisfy the requirements of clause (2) above so long as, subject to customary conditions, as determined
 in good faith by the Borrower, such “bridge” or other interim indebtedness will either be automatically
 converted into or required to be exchanged for permanent financing which satisfies the requirements of
 clause (2) of this definition.

         “Refunding Capital Stock” has the meaning specified in Section 7.05(b)(2).

         “Register” has the meaning specified in Section 10.07(c).

         “Related Adjustment” means, in determining any LIBOR Successor Rate, the first relevant
 available alternative set forth in the order below that can be determined by the Administrative Agent
 applicable to such LIBOR Successor Rate:

                (A)       the spread adjustment, or method for calculating or determining such spread
         adjustment, that has been selected or recommended by the Relevant Governmental Body for the

DB1/ 118926700.9                                       78
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 601 of 1503



         relevant Pre-Adjustment Successor Rate (taking into account the interest period, interest payment
         date or payment period for interest calculated and/or tenor thereto) and which adjustment or
         method (x) is published on an information service as selected by the Administrative Agent from
         time to time in its reasonable discretion or (y) solely with respect to Term SOFR, if not currently
         published, which was previously so recommended for Term SOFR and published on an
         information service acceptable to the Administrative Agent; or

                  (B)      the spread adjustment that would apply (or has previously been applied) to the
         fallback rate for a derivative transaction referencing the ISDA Definitions (taking into account
         the interest period, interest payment date or payment period for interest calculated and/or tenor
         thereto).

         “Related Business Assets” means assets (other than Cash Equivalents) used or useful in a
 Similar Business; provided that any assets received by the Borrower or a Restricted Subsidiary in
 exchange for assets transferred by the Borrower or a Restricted Subsidiary will not be deemed to be
 Related Business Assets if they consist of securities of a Person, unless upon receipt of the securities of
 such Person, such Person is or would become a Restricted Subsidiary.

         “Related Indemnified Person” of an Indemnitee means (1) the respective directors, officers or
 employees of such Indemnitee or any of its controlling Persons or controlled Affiliates and (2) the
 respective agents of such Indemnitee acting at the instructions of such Indemnitee.

          “Related Person” means, with respect to any Person, (a) any Affiliate of such Person and (b) the
 respective directors, officers, employees, agents and other representatives of such Person or any of its
 Affiliates.

       “Release” means any release, spill, emission, discharge, disposal, leaking, pumping, pouring,
 dumping, emptying, injection or leaching into the Environment.

         “Relevant Governmental Body” means the Federal Reserve Board and/or the Federal Reserve
 Bank of New York, or a committee officially endorsed or convened by the Federal Reserve Board and/or
 the Federal Reserve Bank of New York.

         “Report” means reports prepared by the Administrative Agent, the Collateral Agent or another
 Person showing the results of appraisals, field examinations or audits pertaining to the Borrower’s and the
 Subsidiary Guarantors’ assets from information furnished by or on behalf of the Borrower and the
 Subsidiary Guarantors, after the Administrative Agent or Collateral Agent has exercised its rights of
 inspection pursuant to this Agreement, which Report may be distributed to the Lenders by the
 Administrative Agent, subject to the provisions of Section 10.09.

         “Reportable Event” means, with respect to any Pension Plan, any of the events set forth in
 Section 4043(c) of ERISA or the regulations issued thereunder, other than events for which the thirty (30)
 day notice period has been waived.

         “Request for Credit Extension” means (a) with respect to a Borrowing, conversion or
 continuation of Revolving Credit Loans, a Committed Loan Notice, (b) with respect to an L/C Credit
 Extension, a L/C Application and (c) with respect to a Swing Line Loan, a Swing Line Loan Notice.

         “Required Facility Lenders” means, as of any date of determination, with respect to one or
 more Facilities, Lenders having more than 50% of the sum of the (a) aggregate principal amount of
 outstanding Loans under such Facility or Facilities and (b) aggregate unused Commitments under such


DB1/ 118926700.9                                      79
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 602 of 1503



 Facility or Facilities; provided that the Revolving Credit Exposure of or held by any Defaulting Lender
 shall be excluded for purposes of making a determination of Required Lenders.

        “Required Lenders” means, as of any date of determination, Lenders having or holding more
 than 50% of the aggregate Revolving Credit Exposure of all Lenders; provided that the Revolving Credit
 Exposure of or held by any Defaulting Lender shall be excluded for purposes of making a determination
 of Required Lenders.

          “Reserves” means, without duplication of any other reserves or items that are otherwise
 addressed or excluded through eligibility criteria, such reserves (including banking services reserves,
 landlord lien reserves, customer credit liabilities reserves, customer deposits reserves, reserves for
 Secured Hedge Obligations, Secured Bank Product Obligations and Secured Cash Management
 Obligations and reserves against Eligible Accounts Receivable and Eligible Inventory) that the
 Administrative Agent from time to time determines in its Permitted Discretion as being appropriate to
 reflect:

                   (1)    the impediments to the Administrative Agent’s ability to realize upon the
         Collateral included in the Borrowing Base in accordance with the Loan Documents;

                 (2)    claims, liabilities, costs and expenses that may need to be satisfied, or will dilute
         the amounts received by holders of Loans, in connection with the realization upon such
         Collateral; or

                 (3)    criteria, events, conditions, contingencies or risks that adversely affect any
         component of the Borrowing Base, the Collateral included therein or the validity or enforceability
         of the Loan Documents or any remedies of the Administrative Agent, the Collateral Agent, each
         Issuing Bank and each Lender under the Loan Documents with respect to such Collateral.

           The establishment or increase of any Reserve will be limited to the exercise by the Administrative
 Agent of Permitted Discretion, upon at least five Business Days’ prior written notice to the Borrower
 (which notice will include a reasonably detailed description of the Reserve being established); provided
 that (i) no such prior notice shall be required for changes to any Reserves resulting solely by virtue of
 mathematical calculations of the amount of the Reserves in accordance with the methodology of
 calculation previously utilized and (ii) upon such notice, the Borrower will not be permitted to borrow so
 as to exceed the Borrowing Base after giving effect to such new or modified Reserves. During such five
 Business Day period, the Administrative Agent will, if requested, discuss any such new or modified
 Reserve with the Borrower, and the Borrower may take such action as may be required so that the event,
 condition or matter that is the basis for such new or modified Reserve no longer exists or exists in a
 manner that would result in the establishment of a lower Reserve, in each case, in a manner and to the
 extent reasonably satisfactory to the Administrative Agent. Notwithstanding anything to the contrary
 herein, (a) the amount of any such reserve or change shall have a reasonable relationship to the event,
 condition or other matter that is the basis for such reserve or such change, (b) no reserves or changes shall
 be duplicative of reserves or changes already accounted for through eligibility criteria (including
 collection/advance rates) and (c) no reserves shall be imposed on the first five percent (5%) of dilution of
 Accounts and thereafter no dilution reserve shall exceed one percent (1%) for each incremental whole
 percentage in dilution over five percent (5%), provided that dilution reserves may reflect fractional
 percentages in dilution.

          “Resolution Authority” an EEA Resolution Authority or, with respect to any UK Financial
 Institution, a UK Resolution Authority.


DB1/ 118926700.9                                      80
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 603 of 1503



         “Responsible Officer” means, with respect to a Person, the chief executive officer, chief
 operating officer, president, vice president, chief financial officer, treasurer or assistant treasurer or other
 similar officer or Person performing similar functions, of such Person. With respect to any document
 delivered by a Loan Party on the Closing Date, Responsible Officer includes any secretary or assistant
 secretary of such Loan Party. Any document delivered hereunder that is signed by a Responsible Officer
 of a Loan Party shall be conclusively presumed to have been authorized by all necessary corporate,
 partnership or other action on the part of such Loan Party and such Responsible Officer shall be
 conclusively presumed to have acted on behalf of such Loan Party. Unless otherwise specified, all
 references herein to a “Responsible Officer” shall refer to a Responsible Officer of the Borrower.

         “Restricted Debt Prepayments” has the meaning specified in the definition of “Payment
 Conditions.”

         “Restricted Investment” means any Investment other than any Permitted Investment(s).

         “Restricted Payment” has the meaning specified in Section 7.05.

          “Restricted Subsidiary” means, at any time, any direct or indirect Subsidiary of the Borrower
 (including any Foreign Subsidiary) that is not then an Unrestricted Subsidiary; provided that
 notwithstanding the foregoing, in no event will any special purpose vehicle that borrows mortgage debt
 secured by department stores or retail centers of Belk and has no other activities be considered a
 Restricted Subsidiary for purposes of Section 8.01(5) or (7); provided further that upon the occurrence of
 an Unrestricted Subsidiary ceasing to be an Unrestricted Subsidiary, such Subsidiary will be included in
 the definition of “Restricted Subsidiary.” Wherever the term “Restricted Subsidiary” is used herein with
 respect to any Subsidiary of a referenced Person that is not the Borrower, then it will be construed to
 mean a Person that would be a Restricted Subsidiary of the Borrower on a pro forma basis following
 consummation of one or a series of related transactions involving such referenced Person and the
 Borrower (but which transactions may include a designation of a Subsidiary of such Person as an
 Unrestricted Subsidiary on a pro forma basis in accordance with this Agreement).

         “Revolving Credit Borrowing” means a borrowing consisting of simultaneous Revolving Credit
 Loans of the same Type and, in the case of Eurodollar Rate Loans, having the same Interest Period, made
 by each of the Revolving Credit Lenders pursuant to Section 2.01.

         “Revolving Credit Commitment” means, as to each Revolving Credit Lender, its obligation to
 (1) make Revolving Credit Loans to the Borrower pursuant to Section 2.01(2) and (2) purchase
 participations in L/C Obligations in respect of Letters of Credit and purchase participations in Swing Line
 Loans, in an aggregate principal amount at any one time outstanding not to exceed the amount specified
 opposite such Lender’s name on Schedule 2.01 under the caption “Revolving Credit Commitment” or in
 the Assignment and Assumption pursuant to which such Lender becomes a party hereto, as applicable, as
 such amount may be adjusted from time to time in accordance with this Agreement. The aggregate
 Revolving Credit Commitments of all Revolving Credit Lenders as of the Third Amendment Effective
 Date is $900.0 million, as such amount may be adjusted from time to time in accordance with the terms of
 this Agreement.

         “Revolving Credit Commitment Increase” has the meaning specified in Section 2.14(1).

         “Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum of the
 amount of the Outstanding Amount of such Revolving Credit Lender’s Revolving Credit Loans and its
 Pro Rata Share or other applicable share provided for under this Agreement of the aggregate principal
 amount of the L/C Obligations and the Swing Line Obligations outstanding at such time.

DB1/ 118926700.9                                        81
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 604 of 1503



       “Revolving Credit Facility” means, at any time, the aggregate amount of the Revolving Credit
 Commitments at such time.

        “Revolving Credit Lender” means, at any time, any Lender that has a Revolving Credit
 Commitment at such time or, if Revolving Credit Commitments have terminated, Revolving Credit
 Exposure.

         “Revolving Credit Loan” has the meaning specified in Section 2.01 and includes Revolving
 Credit Loans, Incremental Revolving Credit Loans and Loans made pursuant to Extended Revolving
 Credit Commitments.

         “Revolving Credit Note” means a promissory note of the Borrower payable to any Revolving
 Credit Lender or its registered assigns, in substantially the form of Exhibit B-1 hereto, evidencing the
 aggregate Indebtedness of the Borrower to such Revolving Credit Lender resulting from the Revolving
 Credit Loans made by such Revolving Credit Lender.

         “Revolving Credit Termination Date” means the earliest of (a) the Maturity Date, (b) the date
 of termination of all of the Revolving Credit Commitments pursuant to Section 2.05 and (c) the date on
 which the Obligations become due and payable pursuant to Section 10.02.

         “S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc., and any
 successor to its rating agency business.

          “Sale-Leaseback Transaction” means any arrangement providing for the leasing by the
 Borrower or any Restricted Subsidiary of any real or tangible personal property, which property has been
 or is to be sold or transferred by the Borrower or such Restricted Subsidiary to a Person other than the
 Borrower or any Restricted Subsidiary in contemplation of such leasing.

         “Same Day Funds” means disbursements and payments in immediately available funds.

         “Sanctioned Countries” has the meaning specified in Section 5.17.

         “Sanctioned Persons” has the meaning specified in Section 5.17

         “Sanctions” has the meaning specified in Section 5.17.

         “Scheduled Unavailability Date” has the meaning specified in Section 3.03(c).

         “SDN” has the meaning specified in Section 5.17.

        “SEC” means the U.S. Securities and Exchange Commission, or any Governmental Authority
 succeeding to any of its principal functions.

         “Second Lien Credit Agreement” means the Amended and Restated Second Lien Credit
 Agreement dated as of the Third Amendment Effective Date, among Holdings, the Borrower, Wilmington
 Trust, National Association, as administrative agent and collateral agent and the several banks and other
 financial institutions from time to time parties thereto as lenders, as such agreement may be amended,
 supplemented, waived or otherwise modified from time to time to the extent permitted hereunder and any
 Refinancing Indebtedness in respect thereof (unless such agreement, instrument or document expressly
 provides that it is not intended to be and is not an Second Lien Credit Agreement) in each case to the
 extent permitted hereunder.


DB1/ 118926700.9                                     82
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 605 of 1503



          “Second Lien Facility” means the collective reference to the Second Lien Credit Agreement, the
 Second Lien Loan Documents, any notes and letters of credit issued pursuant thereto and any guarantee,
 security agreement, patent, trademark or copyright security agreements, mortgages, letter of credit
 applications and other guarantees, pledge agreements, security agreements and collateral documents, and
 other instruments and documents, executed and delivered pursuant to or in connection with any of the
 foregoing, in each case as the same may be amended, supplemented, waived or otherwise modified from
 time to time to the extent permitted hereunder and any Refinancing Indebtedness in respect thereof
 (unless such agreement, instrument or document expressly provides that it is not intended to be and is not
 a Second Lien Facility), in each case to the extent permitted hereunder.

           “Second Lien Loan Documents” means, collectively, (i) the Second Lien Credit Agreement and
 (ii) the security documents, intercreditor agreements (including the Term Intercreditor Agreement),
 guarantees, joinders and other agreements or instruments executed in connection with the Second Lien
 Facility or such other agreements, in each case, as amended, modified, supplemented, substituted,
 replaced, restated or refinanced, in whole or in part, from time to time including in connection with
 Refinancing Indebtedness of the Second Lien Facility.

        “Second Lien Loans” means “Loans” as defined in the Second Lien Facility as in effect on the
 Third Amendment Effective Date.

         “Second Lien Obligations” means “Obligations” as defined in the Second Lien Facility as in
 effect on the Third Amendment Effective Date.

         “Secured Bank Product Agreement” means any Bank Product Agreement that is entered into
 by and between Holdings, the Borrower or any Restricted Subsidiary and a Bank Product Provider; and
 designated in writing by the Bank Product Provider and the Borrower to the Administrative Agent as a
 “Secured Bank Product Agreement”.

          “Secured Bank Product Obligations” shall mean Bank Product Obligations owing to a Bank
 Product Provider, in the amount (in the case of any Bank Product Provider other than Bank of America
 and its Affiliates) specified by such provider in writing to the Administrative Agent in the manner set
 forth under the definition of “Bank Product Provider”, which amount may be established or increased by
 further written notice to the Administrative Agent from time to time.

         “Secured Cash Management Agreement” means any Cash Management Agreement that is
 entered into by and between Holdings, the Borrower or any Restricted Subsidiary and a Cash
 Management Bank; and designated in writing by the Cash Management Bank and the Borrower to the
 Administrative Agent as a “Secured Cash Management Agreement”.

       “Secured Cash Management Obligations” shall mean Obligations under Secured Cash
 Management Agreements.

         “Secured Hedge Agreement” means any Hedge Agreement with respect to Hedging Obligations
 permitted under Section 7.02 that is (a) entered into by and between the Borrower or any Restricted
 Subsidiary and any Hedge Bank and (b) designated in writing by the Hedge Bank and the Borrower to the
 Administrative Agent as a “Secured Hedge Agreement.”

         “Secured Hedge Obligations” shall mean Obligations under Secured Hedge Agreements.

        “Secured Parties” means, collectively, the Administrative Agent, the Collateral Agent, the
 Lenders, each Hedge Bank party to a Secured Hedge Agreement, each Cash Management Bank party to a


DB1/ 118926700.9                                     83
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 606 of 1503



 Secured Cash Management Agreement, each Bank Product Provider that is party to a Secured Bank
 Product Agreement, each Supplemental Administrative Agent and each co-agent or sub-agent appointed
 by the Administrative Agent from time to time pursuant to Section 9.01(2) or 9.07.

         “Securities Account” means any securities account maintained by the Borrower and the
 Subsidiary Guarantors, including any “security accounts” under Article 9 of the UCC. All funds in such
 Securities Accounts (other than Excluded Accounts) shall be conclusively presumed to be Collateral and
 proceeds of Collateral and the Agents and the Lenders shall have no duty to inquire as to the source of the
 amounts on deposit in the Securities Accounts, subject to this Agreement, the Security Agreement and the
 ABL Intercreditor Agreement.

         “Securities Account Control Agreement” means an effective securities account control
 agreement with an Approved Securities Intermediary, in each case in the form set forth as an exhibit to
 the Security Agreement or otherwise in form and substance reasonably satisfactory to the Administrative
 Agent.

        “Securities Act” means the Securities Act of 1933, as amended, and the rules and regulations of
 the SEC promulgated thereunder.

         “Security Agreement” means, collectively, the Pledge and Security Agreement executed by the
 Loan Parties and the Collateral Agent, substantially in the form of Exhibit F, together with supplements
 or joinders thereto executed and delivered pursuant to Section 6.11.

          “Selected Months” means May, June and July or such other consecutive three month period
 occurring during the applicable fiscal year, which is selected by the Borrower, with written notice thereof
 being delivered to the Administrative Agent, no later than January 31st of the prior fiscal year; provided
 that failure to make any such election shall result in the consecutive three month period from the prior
 fiscal year to remain in effect; provided that the Borrower shall not be permitted to elect the first three
 months of any fiscal year to the extent it had elected the last three months of the prior fiscal year.

         “Senior Secured Leverage Ratio” means, with respect to any Test Period, the ratio of
 Consolidated Secured Debt outstanding on the last date of such Test Period to Adjusted EBITDA of the
 Borrower and its Restricted Subsidiaries for such Test Period, in each case calculated on a pro forma
 basis with such pro forma adjustments as are appropriate and consistent with Section 1.07.

         “Settlement Date” has the meaning specified in Section 2.12(g).

         “Significant Subsidiary” means any Restricted Subsidiary that would be a “significant
 subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X of the SEC, as such regulation is in
 effect on the Closing Date.

         “Similar Business” means (1) any business conducted or proposed to be conducted by the
 Borrower or any Restricted Subsidiary on the Closing Date or (2) any business or other activities that are
 reasonably similar, ancillary, incidental, complementary or related to (including non-core incidental
 businesses acquired in connection with any Permitted Investment), or a reasonable extension,
 development or expansion of, the businesses that the Borrower and its Restricted Subsidiaries conduct or
 propose to conduct on the Closing Date.

         “SOFR” with respect to any Business Day means the secured overnight financing rate published
 for such day by the Federal Reserve Bank of New York, as the administrator of the benchmark (or a
 successor administrator) on the Federal Reserve Bank of New York’s website (or any successor source) at


DB1/ 118926700.9                                     84
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 607 of 1503



 approximately 8:00 a.m. (New York City time) on the immediately succeeding Business Day and, in each
 case, that has been selected or recommended by the Relevant Governmental Body.

         “Solvent” and “Solvency” mean, with respect to any Person on any date of determination, that on
 such date:

                 (1)     the sum of the liabilities of such Person (including contingent liabilities), on a
         consolidated basis, does not exceed the present fair saleable value of the present assets of such
         Person, on a consolidated basis,

                 (2)      the fair value of the property of such Person, on a consolidated basis, is greater
         than the total amount of liabilities (including contingent liabilities) of such Person, on a
         consolidated basis,

                   (3)     the capital of such Person, on a consolidated basis, is not unreasonably small in
         relation to its business as contemplated on such date and

                 (4)      such Person has not incurred and does not intend to incur, or believe that it will
         incur, debts including current obligations beyond their ability to pay such debts as they become
         due (whether at maturity or otherwise).

 The amount of any contingent liability at any time shall be computed as the amount that, in light of all of
 the facts and circumstances as of such date, would reasonably be expected to become an actual and
 matured liability.

         “SPC” has the meaning specified in Section 10.07(g).

          “Specified Acquisition Agreement Representations” means such of the representations made
 by, or with respect to, the Acquired Company in the Transaction Agreement as are material to the
 interests of the Lenders, but only to the extent that Parent or Initial Borrower have the right (taking into
 account any applicable cure provisions) to terminate its obligations under the Transaction Agreement as a
 result of a breach of such representations in the Transaction Agreement or the failure of a Specified
 Acquisition Agreement Representation results in a failure of a condition precedent to Parent’s or Initial
 Borrower’s obligations to consummate the Merger in accordance with the Transaction Agreement.

         “Specified Event of Default” means the occurrence of any Event of Default specified in
 Section 8.01(1), Section 8.01(2)(a) (due to a failure to comply with Section 6.19), Section 8.01(2)(b),
 Section 8.01(2)(c), Section 8.01(2)(d) or Section 8.01(6).

         “Specified Excess Availability” means the sum of (a) Excess Availability and (b) the amount by
 which the Borrowing Base at such time exceeds the Revolving Credit Commitments up to an amount not
 to exceed 2.5% of the Revolving Credit Commitments.

         “Specified Indebtedness” means any Subordinated Indebtedness or unsecured Indebtedness, in
 each case, in an aggregate principal in excess of $25.0 million.

       “Specified Payment” means any Investment (including a Permitted Acquisition) or Restricted
 Payment that, in each case, is subject to the satisfaction of the Payment Conditions.




DB1/ 118926700.9                                      85
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 608 of 1503



         “Specified Real Estate Distribution” means a Restricted Payment with the Specified Sale-
 Leaseback Net Proceeds received from Specified Sale-Leaseback Transactions consummated after the
 Closing Date; provided that:

                 (1)      the Specified Sale-Leaseback Net Proceeds received by the Borrower or its
         Restricted Subsidiaries from such Sale Leaseback Transaction are applied (x) 77.5% (or more, at
         the Borrower’s option) to prepay the First Lien Facility so long as the First Lien Facility remains
         outstanding and, following the repayment in full of the First Lien Facility, such proceeds will be
         applied to the repayment of other long-term indebtedness of the Borrower and the Restricted
         Subsidiaries (other than the Facilities) and (y) 22.5% (or less) to make Specified Real Estate
         Distributions in accordance with the terms hereof;

                 (2)      after giving pro forma effect to such Specified Real Estate Distribution
         (calculated on a pro forma basis after giving effect to the application of the Specified Sale-
         Leaseback Net Proceeds therefrom (and the transfer of real property on a non-recourse basis in
         connection therewith)):

                           (a)    the Total Rent Adjusted Leverage Ratio shall be no greater than the
                   Closing Date Total Rent Adjusted Leverage Ratio; and

                           (b)     the First Lien Net Leverage Ratio shall be no greater than the Closing
                   Date First Lien Net Leverage Ratio; and

                 (3)    the aggregate amount of Specified Real Estate Distributions following the
         Closing Date shall not exceed $75.0 million in the aggregate.

         For purposes of Specified Real Estate Distributions, “Closing Date Total Rent Adjusted
 Leverage Ratio” and “Closing Date First Lien Net Leverage Ratio” mean the Total Rent Adjusted
 Leverage Ratio and First Lien Net Leverage Ratio, in each case, as of the Closing Date, calculated based
 on the pro forma Adjusted EBITDA of $469.0 million.

         “Specified Real Estate Financing” means any Specified Sale-Leaseback Transaction.

          “Specified Representations” means those representations and warranties made by Holdings and
 the Initial Borrower in Sections 5.01(1) (with respect to the organizational existence of the Loan Parties
 only), 5.01(2)(b), 5.02(1), 5.02(2)(a) (with respect to the Loan Parties only and as related to the borrowing
 under, guaranteeing under, granting of security interests in the Collateral pursuant to, and performance of
 the Loan Documents by the Loan Parties), 5.04, 5.13, 5.16, 5.17 (in the case of OFAC and the FCPA,
 solely with respect to the use of the proceeds of the Revolving Credit Loans borrowed on the Closing
 Date) and 5.18 (other than any representation therein as it relates to priority).

         “Specified Sale-Leaseback Net Proceeds” means with respect to the sale component of any
 Specified Sale-Leaseback Transaction, the excess, if any, of (i) the sum of cash and Cash Equivalents
 received as purchase consideration in connection with such Specified Sale-Leaseback Transaction sale
 component pursuant to the applicable purchase and sale agreement over (ii) the sum of (A) the out-of-
 pocket fees and expenses (including attorneys’ fees, investment banking fees, survey costs, title insurance
 premiums and related search and recording charges, transfer taxes, deed or mortgage recording taxes,
 other customary expenses and brokerage, consultant and other customary fees) actually incurred or
 required to be paid by the Borrower or any Restricted Subsidiary on behalf of a purchaser by the
 Borrower or any Restricted Subsidiary in connection with such Specified Sale-Leaseback Transaction,
 (B) taxes (including transfer taxes) or distributions made pursuant to clauses (a) and (b) of

DB1/ 118926700.9                                      86
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 609 of 1503



 Section 7.05(b)(14) paid or reasonably estimated to be payable in connection therewith (including taxes
 imposed on the distribution or repatriation of any such Specified Sale-Leaseback Net Proceeds) and (C)
 any reserve for adjustment in respect of (x) the sale price of such asset or assets established in accordance
 with GAAP and (y) any liabilities associated with such asset or assets and retained by the Borrower or
 any Restricted Subsidiary after such Specified Sale-Leaseback Transaction, including liabilities related to
 environmental matters or against any indemnification obligations associated with such Specified Sale-
 Leaseback Transaction, it being understood that “Specified Sale-Leaseback Net Proceeds” shall include
 the amount of any reversal (without the satisfaction of any applicable liabilities in cash in a corresponding
 amount) of any reserve described in this clause (C). The net proceeds of any Sale-Leaseback Transaction
 will be determined giving effect to transaction expenses and the tax effect of such transactions based on
 the actual effective tax rate (including taxes incurred and required to be paid or payable as a result of such
 transactions).

         “Specified Sale-Leaseback Transaction” means one or more Sale-Leaseback Transactions
 entered into on an arm’s length basis for fair market value as determined by a Responsible Officer of the
 Borrower in good faith with respect to all or any portion of any owned real property or ground-leased
 property of the Borrower or any Restricted Subsidiary acquired on the Closing Date.

          “Specified Segregated Accounts” means those segregated Deposit Accounts that the Borrower
 designates to the Administrative Agent from time to time in writing, into which (1) funds from the sale of
 Inventory (a) held by the Borrower or any Restricted Subsidiary on a consignment basis or (b) relating to
 a leased department within retail stores of the Borrower or any Restricted Subsidiary, in each case, which
 Inventory is not owned by a Loan Party (and would not be reflected on a consolidated balance sheet of the
 Borrower and its Subsidiaries prepared in accordance with GAAP); or (2) in-store payments in respect of
 private label credit cards subject to any Permitted Replacement Credit Card Program are made.

         “Specified Transaction” means:

                 (1)      solely for the purposes of determining the applicable cash balance, any
         contribution of capital, including as a result of an Equity Offering, to the Borrower, in each case,
         in connection with an acquisition or Investment,

                 (2)     any designation of operations or assets of the Borrower or a Restricted Subsidiary
         as discontinued operations (as defined under GAAP),

                   (3)    any Investment that results in a Person becoming a Restricted Subsidiary,

                 (4)     any designation of a Subsidiary as a Restricted Subsidiary or an Unrestricted
         Subsidiary in compliance with this Agreement,

                   (5)    any purchase or other acquisition of a business of any Person, of assets
         constituting a business unit, line of business or division of any Person,

                 (6)     any Asset Sale (a) that results in a Restricted Subsidiary ceasing to be a
         Subsidiary of the Borrower or (b) of a business, business unit, line of business or division of the
         Borrower or a Restricted Subsidiary, in each case whether by merger, amalgamation,
         consolidation or otherwise,

               (7)      any operational changes identified by the Borrower that have been made by the
         Borrower or any Restricted Subsidiary during the Test Period,


DB1/ 118926700.9                                      87
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 610 of 1503




                (8)     any borrowing of Incremental Revolving Credit Loans (or establishment of an
         Incremental Revolving Credit Facility),

                  (9)     any other transaction that by the terms of this Agreement requires a financial
         ratio to be calculated on a pro forma basis, or

                   (10)    the satisfaction of the Payment Conditions on a pro forma basis.

         “Sponsor” means Sycamore Partners Management, L.P. and any of its respective Affiliates and
 funds or partnerships managed or advised by it or any of its respective Affiliates but not including,
 however, any portfolio company of any of the foregoing.

          “Subordinated Indebtedness” means any Indebtedness for borrowed money of any Loan Party
 that by its terms is subordinated in right of payment to the Obligations of such Loan Party arising under
 the Loans or the Guaranty.

         “Subsidiary” means, with respect to any Person:

                 (1)       any corporation, association or other business entity (other than a partnership,
         joint venture, limited liability company or similar entity) of which more than 50.0% of the total
         voting power of shares of Capital Stock entitled (without regard to the occurrence of any
         contingency) to vote in the election of directors, members of management or trustees thereof is at
         the time of determination owned or controlled, directly or indirectly, by such Person or one or
         more of the other Subsidiaries of that Person or a combination thereof; and

                   (2)     any partnership, joint venture, limited liability company or similar entity of
         which:

                           (a)      more than 50.0% of the capital accounts, distribution rights, total equity
                   and voting interests or general or limited partnership interests, as applicable, are owned
                   or controlled, directly or indirectly, by such Person or one or more of the other
                   Subsidiaries of that Person or a combination thereof whether in the form of membership,
                   general, special or limited partnership or otherwise and

                           (b)      such Person or any Restricted Subsidiary of such Person is a controlling
                   general partner or otherwise controls such entity.

                          (c)      Unless otherwise specified, all references herein to a “Subsidiary” or to
                   “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

       “Subsidiary Guarantor” means any Guarantor other than Holdings and any other Parent
 Company.

         “Successor Borrower” has the meaning specified in Section 7.03(4).

         “Successor Holdings” has the meaning specified in Section 7.03(5).

          “Supermajority Lenders” means, as of any date of determination, Lenders having more than
 66.7% of the sum of the (a) Total Outstandings (with the aggregate outstanding amount of each Lender’s
 risk participation and funded participation in L/C Obligations and Swing Line Loans being deemed “held”
 by such Lender for purposes of this definition) and (b) aggregate unused Revolving Credit Commitments

DB1/ 118926700.9                                       88
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 611 of 1503



 and Extended Revolving Credit Commitments; provided that the unused Revolving Credit Commitment
 or Extended Revolving Credit Commitments of, and the portion of the Total Outstandings held or deemed
 held by any Defaulting Lender shall be excluded for purposes of making a determination of
 Supermajority Lenders.

        “Supplemental Administrative Agent” and “Supplemental Administrative Agents” have the
 meanings specified in Section 9.15(1).

         “Supported QFC” has he meaning specified in Section 10.29

         “Swap Obligation” has the meaning specified in the definition of “Excluded Swap Obligation.”

         “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to Section 2.04.

        “Swing Line Facility” means the swing line facility made available by the Swing Line Lender
 pursuant to Section 2.04.

         “Swing Line Lender” means the Administrative Agent, and/or (as the context requires) any other
 Lender that becomes a Swing Line Lender in accordance with Section 2.04(8), or any successor Swing
 Line Lender hereunder.

         “Swing Line Loan” has the meaning specified in Section 2.04(1).

         “Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
 Section 2.04(2), which, if in writing, shall be substantially in the form of Exhibit A-2.

          “Swing Line Note” means a promissory note of the Borrower payable to any Swing Line Lender
 or its registered assigns, in substantially the form of Exhibit B-2, evidencing the aggregate Indebtedness
 of the Borrower to the Swing Line Lender resulting from the Swing Line Loans.

       “Swing Line Obligations” means, as at any date of determination, the aggregate Outstanding
 Amount of all Swing Line Loans outstanding.

         “Swing Line Settlement” has the meaning specified in Section 2.04(3)(b).

         “Swing Line Settlement Date” has the meaning specified in Section 2.04(3)(b).

         “Swing Line Sublimit” means an amount equal to the lesser of (a) $75,000,000 and (b) the
 aggregate amount of the Revolving Credit Commitments. The Swing Line Sublimit is part of, and not in
 addition to, the Revolving Credit Commitments.

       “Synchrony Financial Credit Card Program” means the private label credit card program
 among Belk and Synchrony Financial and Fifth Third Bank, N.A.

        “Tax” means any present or future tax, levy, impost, duty, assessment, charge, fee, deduction or
 withholding (including backup withholding) of any nature and whatever called, imposed by any
 Governmental Authority, including any interest, additions to tax and penalties applicable thereto.

         “Tax Group” has the meaning specified in Section 7.05(b)(14)(b).

         “Tax Indemnitee” as defined in Section 3.01(5).


DB1/ 118926700.9                                     89
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 612 of 1503



          “Term Intercreditor Agreement” means the Term Intercreditor Agreement substantially in the
 form of Exhibit G-2 among Morgan Stanley Senior Funding, Inc., as collateral agent under the First Lien
 Credit Agreement, Wilmington Trust, N.A., as collateral agent under the Second Lien Credit Agreement
 and the representatives for purposes thereof for holders of one or more other classes of Indebtedness, the
 Borrower and the other parties thereto, as amended, restated, supplemented or otherwise modified from
 time to time in accordance with the requirements thereof and of this Agreement, and which shall also
 include any replacement intercreditor agreement entered into in accordance with the terms hereof.

         “Term Priority Collateral” means all the “Term Priority Collateral” as defined in the
 Intercreditor Agreement.

          “Term SOFR” means the forward-looking term rate for any period that is approximately (as
 determined by the Administrative Agent) as long as any of the Interest Period options set forth in the
 definition of “Interest Period” and that is based on SOFR and that has been selected or recommended by
 the Relevant Governmental Body, in each case as published on an information service as selected by the
 Administrative Agent from time to time in its reasonable discretion.

          “Termination Conditions” means, the termination of all Commitments and (i) the payment in
 full in cash of the Obligations (other than (x) contingent indemnification obligations as to which no claim
 has been asserted and (y) Secured Hedge Obligations, Secured Cash Management Obligations and
 Secured Bank Product Obligations) and (ii) the payment in full in cash, or cash collateralization or
 making of arrangements reasonably satisfactory to the respective Secured Parties, of all Secured Hedge
 Obligations, Secured Cash Management Obligations and Secured Bank Product Obligations.

         “Test Period” in effect at any time means the Borrower’s most recently ended twelve (12)
 consecutive fiscal months for which, subject to Section 1.07(1), financial statements have been or were
 required to be delivered pursuant to Section 6.01(3).

          “Third Amendment” means that certain Amendment No. 3 to ABL Credit Agreement, dated as
 of February 24, 2021, among the Borrower, Holdings, the Administrative Agent and the Lenders party
 thereto.

         “Third Amendment Effective Date” means the “Amendment No. 3 Effective Date”, as defined
 in the Third Amendment.

          “Third Amendment Fee Letter” means that certain Third Amendment Fee Letter, dated as of
 February 22, 2021, by and among Holdings, the Borrower and Bank of America, as amended, restated,
 amended and restated, supplemented or otherwise modified from time to time in accordance with the
 terms thereof.

         “Third Amendment Transaction Expenses” means any fees, expenses, costs or charges
 incurred or paid by Holdings, the Borrower or any Restricted Subsidiary in connection with the Third
 Amendment Transactions.



          “Third Amendment Transactions” means, collectively, the entry of the Confirmation Order, the
 transactions contemplated by the Approved Plan, the funding (or deemed funding) of the First Lien Loans
 and Second Lien Loans on the Third Amendment Effective Date, the consummation of the other
 transactions contemplated by this Agreement, the First Lien Loan Documents, the Second Lien Loan
 Documents, the Approved Plan or the Confirmation Order, the consummation of any other transactions in


DB1/ 118926700.9                                     90
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 613 of 1503



 connection with the foregoing and the payment of the fees and expenses incurred in connection with any
 of the foregoing.

         “Threshold Amount” means $40.0 million.

          “Total Assets” means, at any time, the total assets of the Borrower and the Restricted
 Subsidiaries, determined on a consolidated basis in accordance with GAAP, as shown on the then most
 recent balance sheet of the Borrower or such other Person as may be available (as determined in good
 faith by the Borrower).

        “Total Net Leverage Ratio” means, with respect to any Test Period, the ratio of (a) Consolidated
 Total Debt outstanding as of the last day of such Test Period to (b) Adjusted EBITDA of the Borrower for
 such Test Period, in each case on a pro forma basis with such pro forma adjustments as are appropriate
 and consistent with Section 1.07.

         “Total Outstandings” means the aggregate Outstanding Amount of all Loans and all L/C
 Obligations.

          “Total Rent Adjusted Leverage Ratio” shall mean, in the case of any Specified Sale-Leaseback
 Transaction after the Closing Date, as of the most recently ended Test Period, the ratio of
 (x) (I) Consolidated Total Debt of the Borrower and the Restricted Subsidiaries outstanding as of the last
 day of such Test Period plus (II) the Borrower’s and its Restricted Subsidiaries’ trailing twelve month
 rent expense calculated on a pro forma basis as of the last day of such Test Period multiplied by 8 to (y)
 (I) Adjusted EBITDA of the Borrower and its Restricted Subsidiaries as of such Test Period plus (II) the
 pro forma trailing twelve month rent expense of the Borrower and its Restricted Subsidiaries as of such
 Test Period, in each case calculated on a pro forma basis.

        “Traded Securities” means any debt or equity securities issued pursuant to a public offering or
 Rule 144A offering.

         “Transaction Agreement” means the Agreement and Plan of Merger, dated as of August 23,
 2015, by and among Bear Parent Inc., Bear Merger Sub Inc. and Belk, Inc., as amended, modified and
 supplemented from time to time.

        “Transaction Consideration” means an amount equal to the total funds required to consummate
 the Merger as set forth in the Transaction Agreement.

          “Transaction Expenses” means any fees, expenses, costs or charges incurred or paid by the
 Investors, any Parent Company, Holdings, the Borrower or any Restricted Subsidiary in connection with
 the Closing Date Transactions, including any expenses in connection with hedging transactions, payments
 to officers, employees and directors as change of control payments, severance payments, special or
 retention bonuses and charges for repurchase or rollover of, or modifications to, stock options or
 restricted stock.

          “Treasury Capital Stock” has the meaning assigned to such term in Section 7.05(b)(2)(a).

         “Trust Account” means any accounts or trusts used solely to hold Trust Funds.

         “Trust Funds” means cash, Cash Equivalents or other assets comprised of:




DB1/ 118926700.9                                    91
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 614 of 1503




                  (1)     funds used for payroll and payroll taxes and other employee benefit payments to
         or for the benefit of such Loan Party’s employees;

                  (2)    all taxes required to be collected, remitted or withheld (including federal and
         state withholding taxes (including the employer’s share thereof)); and

                   (3)   any other funds which Holdings, the Borrower or any of its Restricted
         Subsidiaries holds in trust or as an escrow or fiduciary for another person which is not a
         Restricted Subsidiary of the Borrower.

         “Type” means, with respect to a Loan, its character as a Base Rate Loan or a Eurodollar Rate
 Loan.

         “UK Financial Institution” means any BRRD Undertaking (as defined under the PRA Rulebook
 (as amended from time to time) promulgated by the United Kingdom Prudential Regulation Authority) or
 any Person subject to IFPRU 11.6 of the FCA Handbook (as amended from time to time) promulgated by
 the United Kingdom Financial Conduct Authority, which includes certain credit institutions and
 investment firms, and certain affiliates of such credit institutions or investment firms.

         “UK Resolution Authority” means the Bank of England or any other public administrative
 authority having responsibility for the resolution of any UK Financial Institution.

         “Unfinanced Capital Expenditures” means, with respect to any Person and for any period,
 Capital Expenditures made by such Person during such period that are not Financed Capital Expenditures.

          “Uniform Commercial Code” or “UCC” means the Uniform Commercial Code or any
 successor provision thereof as the same may from time to time be in effect in the State of New York or
 the Uniform Commercial Code or any successor provision thereof (or similar code or statute) of another
 jurisdiction, to the extent it may be required to apply to any item or items of Collateral.

         “United States” and “U.S.” mean the United States of America.

         “United States Tax Compliance Certificate” has the meaning specified in
 Section 3.01(3)(b)(iii).

         “Unreimbursed Amount” has the meaning specified in Section 2.03(3)(a).

         “Unrestricted Subsidiary” means (i) each Subsidiary of the Borrower listed on Schedule 1.02 on
 the Third Amendment Effective Date, (ii) any Subsidiary of the Borrower designated by the Borrower as
 an Unrestricted Subsidiary pursuant to Section 6.18 subsequent to the date hereof or pursuant to the First
 Lien Credit Agreement or the Second Lien Credit Agreement and (iii) any Subsidiary of an Unrestricted
 Subsidiary.

         “Unused Commitment Fee” has the meaning specified in Section 2.09(1).

         “U.S. Lender” means any Lender that is not a Foreign Lender.

         “USA PATRIOT Act” means The Uniting and Strengthening America by Providing Appropriate
 Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Title III of Public Law No. 107-56
 (signed into law October 26, 2001)), as amended or modified from time to time.



DB1/ 118926700.9                                     92
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 615 of 1503



         “U.S. Special Resolution Regimes” has he meaning specified in Section 10.29.

         “Voting Stock” of any Person as of any date means the Capital Stock of such Person that is at the
 time entitled to vote in the election of the Board of Directors of such Person.

         “Weighted Average Life to Maturity” means, when applied to any Indebtedness, Disqualified
 Stock or Preferred Stock, as the case may be, at any date, the quotient obtained by dividing:

                 (1)      the sum of the products of the number of years (calculated to the nearest one-
         twenty fifth) from the date of determination to the date of each successive scheduled principal
         payment of such Indebtedness or redemption or similar payment with respect to such Disqualified
         Stock or Preferred Stock, multiplied by the amount of such payment, by

                (2)     the sum of all such payments; provided that for purposes of determining the
         Weighted Average Life to Maturity of any Indebtedness that is being Refinanced (the
         “Applicable Indebtedness”), the effects of any amortization or prepayments made on such
         Applicable Indebtedness prior to the date of the applicable Refinancing will be disregarded.

         “wholly owned” means, with respect to any Subsidiary of any Person, a Subsidiary of such
 Person one hundred percent (100%) of the outstanding Equity Interests of which (other than (x) directors’
 qualifying shares and (y) shares of Capital Stock of Foreign Subsidiaries issued to foreign nationals as
 required by applicable Law) is at the time owned by such Person or by one or more wholly owned
 Subsidiaries of such Person.

          “Withdrawal Liability” means the liability to a Multiemployer Plan as a result of a complete or
 partial withdrawal from such Multiemployer Plan, as such term is defined in Part I of Subtitle E of Title
 IV of ERISA.

           “Write-Down and Conversion Powers” means, (a) the write-down and conversion powers of
 the applicable EEA Resolution Authority from time to time under the Bail-In Legislation for the
 applicable EEA Member Country, which powers are described in the EU Bail-In Legislation Schedule; or
 (b) with respect to the United Kingdom, any powers of the applicable Resolution Authority under the
 Bail-In Legislation to cancel, reduce, modify or change the form of a liability of any UK Financial
 Institution or any contract or instrument under which that liability arises, to convert all or part of that
 liability into shares, securities or obligations of that Person or any other Person, to provide that any such
 contract or instrument is to have effect as if a right had been exercised under it or to suspend any
 obligation in respect of that liability or any of the powers under that Bail-In Legislation that are related to
 or ancillary to any of those powers.

       Section 1.02 Other Interpretive Provisions. With reference to this Agreement and each other
 Loan Document, unless otherwise specified herein or in such other Loan Document:

         (1)     The meanings of defined terms are equally applicable to the singular and plural forms of
 the defined terms.

         (2)     The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar import
 when used in any Loan Document shall refer to such Loan Document as a whole and not to any particular
 provision thereof.

         (3)      References in this Agreement to an Exhibit, Schedule, Article, Section, Annex, clause or
 subclause refer (a) to the appropriate Exhibit or Schedule to, or Article, Section, clause or subclause in

DB1/ 118926700.9                                       93
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 616 of 1503



 this Agreement or (b) to the extent such references are not present in this Agreement, to the Loan
 Document in which such reference appears, in each case as such Exhibit, Schedule, Article, Section,
 Annex, clause or subclause may be amended or supplemented from time to time.

         (4)       The term “including” is by way of example and not limitation.

          (5)      The term “documents” includes any and all instruments, documents, agreements,
 certificates, notices, reports, financial statements and other writings, however evidenced, whether in
 physical or electronic form.

         (6)    In the computation of periods of time from a specified date to a later specified date, the
 word “from” means “from and including”; the words “to” and “until” each mean “to but excluding”; and
 the word “through” means “to and including”.

          (7)    Section headings herein and in the other Loan Documents are included for convenience
 of reference only and shall not affect the interpretation of this Agreement or any other Loan Document.

         (8)       The word “or” is not intended to be exclusive unless expressly indicated otherwise.

           (9)     With respect to any Default or Event of Default, the words “exists”, “is continuing” or
 similar expressions with respect thereto shall mean that the Default or Event of Default has occurred and
 has not yet been cured or waived. If, prior to the taking of any action under Section 8.02 (or the
 occurrence of any event set forth in the proviso thereto), any Default or Event of Default occurs due to (i)
 the failure by any Loan Party to take any action by a specified time, such Default or Event of Default
 shall be deemed to have been cured at the time, if any, that the applicable Loan Party takes such action or
 (ii) the taking of any action by any Loan Party that is not then permitted by the terms of this Agreement or
 any other Loan Document, such Default or Event of Default shall be deemed to be cured on the earlier to
 occur of (x) the date on which such action would be permitted at such time to be taken under this
 Agreement and the other Loan Documents and (y) the date on which such action is unwound or otherwise
 modified to the extent necessary for such revised action to be permitted at such time by this Agreement
 and the other Loan Documents. If any Default or Event of Default occurs that is subsequently cured (a
 “Cured Default”), any other Default or Event of Default resulting from the making or deemed making of
 any representation or warranty by any Loan Party or the taking of any action by any Loan Party or any
 Subsidiary of any Loan Party, in each case which subsequent Default or Event of Default would not have
 arisen had the Cured Default not occurred, shall be deemed to be cured automatically upon, and
 simultaneous with, the cure of the Cured Default.

                 (i)      Notwithstanding anything to the contrary in this Section 1.02(9), an Event of
         Default (the “Initial Default”) may not be cured pursuant to this Section 1.02(9):

                  (ii)     If the taking of any action by any Loan Party or Subsidiary of a Loan Party that is
         not permitted during, and as a result of, the continuance of such Initial Default directly results in
         the cure of such Initial Default and the applicable Loan Party or Subsidiary had actual knowledge
         at the time of taking such action that the Initial Default had occurred and was continuing.

                  (iii) In the case of an Event of Default under Section 8.01(9) or (10) that directly
         results in a material impairment of the rights and remedies of the Lenders, the Collateral Agent
         and Administrative Agent under the Loan Documents and that is incapable of being cured.

                 (iv)    In the case of an Event of Default under Section 8.01(3) arising due to the failure
         to perform or observe Section 6.07 that directly results in a material adverse effect on the ability

DB1/ 118926700.9                                      94
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 617 of 1503



         of the Borrower and the other Loan Parties (taken as a whole) to perform their respective payment
         obligations under any Loan Documents to which the Borrower or any of the other Loan Parties is
         a party; or

                 (v)     In the case of an Initial Default for which (i) the Borrower failed to give notice to
         the Administrative Agent and the Lenders of such Initial Default in accordance with Section
         6.03(1) of the Agreement and (ii) the Borrower had actual notice of such failure to give notice.

          (10) For purposes of determining compliance with any Section of Article VII, in the event that
 any Lien, Investment, Indebtedness, Asset Sale, Restricted Payment, Affiliate Transaction, Contractual
 Obligation or prepayment of Indebtedness meets the criteria of one or more of the categories of
 transactions permitted pursuant to any clause of such Sections, such transaction (or portion thereof) at any
 time, shall be permitted under one or more of such clauses as determined by the Borrower in its sole
 discretion at such time. For purposes of determining compliance with the incurrence of any Refinancing
 Indebtedness that restricts the amount of such Indebtedness relative to the amount of Refinanced Debt,
 respectively, the Borrower and Restricted Subsidiaries may incur an incremental principal amount of
 Refinancing Indebtedness in such refinancing to the extent that the excess portion of the Refinancing
 Indebtedness would otherwise be permitted to be incurred in accordance with this Agreement (provided
 that (1) any additional Indebtedness referenced in this sentence satisfies the other applicable requirements
 of the definition of Refinancing Indebtedness, as applicable (with such additional amounts incurred
 constituting a utilization of the relevant basket or exception contained in Section 7.02(b) pursuant to
 which such additional amount is permitted) and (2) if such additional Indebtedness is secured, the Lien
 securing such Indebtedness satisfies the applicable requirements of Section 7.01). For purposes of
 determining compliance with the incurrence of any Indebtedness under Designated Revolving
 Commitments in reliance on compliance with any ratio or Basket, if on the date such Designated
 Revolving Commitments are established after giving pro forma effect to the incurrence of the entire
 committed amount of then proposed Indebtedness thereunder, then such committed amount under such
 Designated Revolving Commitments may thereafter be borrowed and reborrowed, in whole or in part,
 from time to time, without further compliance with any ratio.

          (11) For purposes hereof, unless otherwise specifically indicated, the term “consolidated” with
 respect to any Person refers to such Person consolidated with its Restricted Subsidiaries and excludes
 from such consolidation any Unrestricted Subsidiary as if such Unrestricted Subsidiary were not an
 Affiliate of such Person.

         Section 1.03     Accounting Terms.

         (1)      Generally. All accounting terms not specifically or completely defined herein shall be
 construed in conformity with, and all financial data (including financial ratios and other financial
 calculations) required to be submitted pursuant to this Agreement shall be prepared in conformity with,
 GAAP, except as otherwise specifically prescribed herein. Unless the context indicates otherwise, any
 reference to a “fiscal year” or a “fiscal quarter” shall refer to a fiscal year ending on the Saturday closest
 to each January 31 or fiscal quarter ending April 30, July 31, October 31 or the Saturday ending on the
 Saturday closest to each January 31 of the Borrower.

         (2)      Changes in GAAP. If at any time any change in GAAP would affect the computation of
 any financial ratio or requirement set forth in any Loan Document, and either the Borrower or the
 Required Lenders shall so request, the Administrative Agent, the Lenders and the Borrower shall
 negotiate in good faith to amend such ratio or requirement to preserve the original intent thereof in light
 of such change in GAAP (subject to the approval of the Required Lenders); provided that, until so
 amended, (A) such ratio or requirement shall continue to be computed in accordance with GAAP prior to

DB1/ 118926700.9                                       95
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 618 of 1503



 such change therein and (B) the Borrower shall provide to the Administrative Agent and the Lenders
 financial statements and other documents required under this Agreement or as reasonably requested
 hereunder setting forth a reconciliation between calculations of such ratio or requirement made before and
 after giving effect to such change in GAAP. Without limiting the foregoing, it is understood that at the
 time any determination of the amount of a Capitalized Lease Obligation is to be made, the amount of the
 liability in respect thereof would be the amount required to be reflected as a liability on the balance sheet
 of the Borrower (excluding the footnotes thereto) in accordance with GAAP as in effect on January 1,
 2015 (it being understood that all obligations of the Borrower and the Subsidiaries that are or would be
 characterized as an operating lease as determined in accordance with GAAP as in effect on January 1,
 2015 (whether or not such operating lease was in effect on such date) shall continue to be accounted for
 as an operating lease (and not as a Capitalized Lease Obligation) for purposes of this Agreement
 regardless of any change in GAAP following January 1, 2015 that would otherwise require such
 obligation to be recharacterized as a Capitalized Lease Obligation to the extent that financial reporting
 shall not be affected hereby).

          Section 1.04 Rounding. Any financial ratios required to be satisfied in order for a specific
 action to be permitted under this Agreement shall be calculated by dividing the appropriate component by
 the other component, carrying the result to one place more than the number of places by which such ratio
 is expressed herein and rounding the result up or down to the nearest number (with a rounding-up if there
 is no nearest number).

          Section 1.05 References to Agreements, Laws, etc. Unless otherwise expressly provided
 herein, (1) references to Organizational Documents, agreements (including the Loan Documents) and
 other contractual instruments shall be deemed to include all subsequent amendments, restatements,
 extensions, supplements and other modifications thereto, but only to the extent that such amendments,
 restatements, extensions, supplements and other modifications are permitted by any Loan Document; and
 (2) references to any Law shall include all statutory and regulatory provisions consolidating, amending,
 replacing, supplementing or interpreting such Law.

          Section 1.06 Times of Day and Timing of Payment and Performance. Unless otherwise
 specified, all references herein to times of day shall be references to New York time (daylight or standard,
 as applicable). When the payment of any obligation or the performance of any covenant, duty or
 obligation is stated to be due or performance required on a day which is not a Business Day, the date of
 such payment (other than as described in the definition of “Interest Period”) or performance shall extend
 to the immediately succeeding Business Day.

         Section 1.07     Pro Forma and Other Calculations.

          (1)      Notwithstanding anything to the contrary herein, financial ratios and tests, including the
 First Lien Net Leverage Ratio, the Fixed Charge Coverage Ratio, the Senior Secured Leverage Ratio, the
 satisfaction of the Payment Conditions and the Total Net Leverage Ratio shall be calculated in the manner
 prescribed by this Section 1.07. In addition, whenever a financial ratio or test is to be calculated on a pro
 forma basis, the reference to “Test Period” for purposes of calculating such financial ratio or test shall be
 deemed to be a reference to, and shall be based on, the most recently ended Test Period for which
 financial statements of the Borrower have been delivered pursuant to Section 6.01(3).

         (2)     For purposes of calculating any financial ratio or test (or Total Assets), Specified
 Transactions (and, subject to clause (4) below, the incurrence or repayment of any Indebtedness in
 connection therewith) that have been made (a) during the applicable Test Period or (b) subsequent to such
 Test Period and prior to or simultaneously with the event for which the calculation of any such ratio is
 made shall be calculated on a pro forma basis assuming that all such Specified Transactions (and any

DB1/ 118926700.9                                      96
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 619 of 1503



 increase or decrease in Adjusted EBITDA and the component financial definitions used therein
 attributable to any Specified Transaction) had occurred on the first day of the applicable Test Period (or,
 in the case of Total Assets, on the last day of the applicable Test Period). If since the beginning of any
 applicable Test Period any Person that subsequently became a Restricted Subsidiary or was merged,
 amalgamated or consolidated with or into the Borrower or any Restricted Subsidiary since the beginning
 of such Test Period shall have made any Specified Transaction that would have required adjustment
 pursuant to this Section 1.07, then such financial ratio or test (or Total Assets) shall be calculated to give
 pro forma effect thereto in accordance with this Section 1.07 as if such Specified Transaction had
 occurred at the beginning of the most recently ended Test Period.

          (3)      Whenever pro forma effect is to be given to a Specified Transaction, the pro forma
 calculations shall be made in good faith by a Financial Officer of the Borrower and may include, for the
 avoidance of doubt, the amount of “run-rate” cost savings, synergies and operating expense reductions
 resulting from or related to any such Specified Transaction (including the Closing Date Transactions)
 which is being given pro forma effect that have been realized or are expected to be realized and for which
 the actions necessary to realize such cost savings, operating expense reductions and synergies are taken,
 committed to be taken or with respect to which substantial steps have been taken or are expected to be
 taken no later than eighteen (18) months after the date of any such Specified Transaction (calculated on a
 pro forma basis as though such cost savings, operating expense reductions and synergies had been
 realized on the first day of such period and as if such cost savings, operating expense reductions and
 synergies were realized during the entirety of such period and “run-rate” means the full recurring benefit
 for a period that is associated with any action taken, committed to be taken or with respect to which
 substantial steps have been taken or are expected to be taken (including any savings expected to result
 from the elimination of a public target’s compliance costs with public company requirements) net of the
 amount of actual benefits realized during such period from such actions, and any such adjustments shall
 be included in the initial pro forma calculations of such financial ratios or tests and during any subsequent
 Test Period in which the effects thereof are expected to be realized) relating to such Specified
 Transaction; provided that (a) such amounts are (i) reasonably identifiable and projected in the good faith
 judgment of the Borrower to result from such actions and (ii) such actions are taken, committed to be
 taken or with respect to which substantial steps have been taken or are expected to be taken no later than
 eighteen (18) months after the date of such Specified Transaction, (b) no amounts shall be added to the
 extent duplicative of any amounts that are otherwise added back in computing Adjusted EBITDA (or any
 other components thereof), whether through a pro forma adjustment or otherwise, with respect to such
 period; provided that amounts added back shall not exceed 10% of Adjusted EBITDA for such period
 calculated after giving effect to the add-backs and being calculated on a pro forma basis and (c) added
 back pursuant to this clause (3), together with the amounts added back pursuant to clauses (k) and (l) of
 the definition of Adjusted EBITDA, and together with any Projected Restructuring Adjustments referred
 to in the proviso of clause (n) of the definition of Adjusted EBITDA, shall not exceed, 10% of Adjusted
 EBITDA for such period calculated after giving effect to the add-backs set forth in clauses (k) and (l),
 such Projected Restructuring Adjustments, and the adjustments made in accordance with Section 1.07(3)
 and being calculated on a pro forma basis.

          (4)      In the event that (a) the Borrower or any Restricted Subsidiary incurs (including by
 assumption or guarantees), issues or repays (including by redemption, repurchase, repayment, retirement
 or extinguishment) any Indebtedness (other than Indebtedness incurred or repaid under any revolving
 credit facility or line of credit unless such Indebtedness has been permanently repaid and not replaced),
 (b) the Borrower or any Restricted Subsidiary issues, repurchases or redeems Disqualified Stock, (c) any
 Restricted Subsidiary issues, repurchases or redeems Preferred Stock or (d) the Borrower or any
 Restricted Subsidiary establishes or eliminates any Designated Revolving Commitments, in each case
 included in the calculations of any financial ratio or test, (i) during the applicable Test Period or (ii)
 subsequent to the end of the applicable Test Period and prior to or simultaneously with the event for

DB1/ 118926700.9                                       97
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 620 of 1503



 which the calculation of any such ratio is made, then such financial ratio or test shall be calculated giving
 pro forma effect to such incurrence, issuance, repayment or redemption of Indebtedness, issuance,
 repurchase or redemption of Disqualified Stock or Preferred Stock, or establishment or elimination of any
 Designated Revolving Commitments, in each case to the extent required, as if the same had occurred on
 the last day of the applicable Test Period (except in the case of the First Lien Net Leverage Ratio, the
 Fixed Charge Coverage Ratio, the Senior Secured Leverage Ratio, the satisfaction of the Payment
 Conditions or the Total Net Leverage Ratio (or similar ratio), in which case such incurrence, issuance,
 repayment or redemption of Indebtedness, issuance, repurchase or redemption of Disqualified Stock or
 Preferred Stock, or establishment or elimination of any Designated Revolving Commitments, in each case
 will be given effect, as if the same had occurred on the first day of the applicable Test Period) and, in the
 case of Indebtedness for all purposes as if such Indebtedness in the full amount of any undrawn
 Designated Revolving Commitments had been incurred thereunder throughout such period in each case to
 the extent required, as if the same had occurred on the last day of the applicable Test Period.

         (5)      If any Indebtedness bears a floating rate of interest and is being given pro forma effect,
 the interest on such Indebtedness shall be calculated as if the rate in effect on the date of the event for
 which the calculation of the First Lien Net Leverage Ratio, the Fixed Charge Coverage Ratio, the Senior
 Secured Leverage Ratio, the satisfaction of the Payment Conditions, the Total Net Leverage Ratio and/or
 Total Rent Adjusted Leverage Ratio, is made had been the applicable rate for the entire period (taking
 into account any interest hedging arrangements applicable to such Indebtedness). Interest on a
 Capitalized Lease Obligation shall be deemed to accrue at an interest rate reasonably determined by a
 Financial Officer of the Borrower to be the rate of interest implicit in such Capitalized Lease Obligation
 in accordance with GAAP. Interest on Indebtedness that may optionally be determined at an interest rate
 based upon a factor of a prime or similar rate, a eurocurrency interbank offered rate, or other rate shall be
 determined to have been based upon the rate actually chosen, or if none, then based upon such optional
 rate chosen as the Borrower or applicable Restricted Subsidiary may designate.

         (6)      Notwithstanding anything to the contrary in this Section 1.07 or in any classification
 under GAAP of any Person, business, assets or operations in respect of which a definitive agreement for
 the disposition thereof has been entered into, no pro forma effect shall be given to any discontinued
 operations (and the Adjusted EBITDA attributable to any such Person, business, assets or operations shall
 not be excluded for any purposes hereunder) until such disposition shall have been consummated.

         (7)     Any determination of Total Assets shall be made by reference to the last day of the Test
 Period most recently ended for which financial statements of the Borrower have been delivered pursuant
 to Section 6.01(3), on or prior to the relevant date of determination.

         (8)      Notwithstanding anything in this Agreement or any Loan Document to the contrary,
 when (a) calculating any applicable ratio, the satisfaction of the Payment Conditions solely as it relates to
 a Permitted Acquisition, Consolidated Net Income or Adjusted EBITDA in connection with incurrence of
 Indebtedness, the creation of Liens, the making of any Asset Sale, the making of an Investment, the
 making of a Restricted Payment, the designation of a Subsidiary as restricted or unrestricted or the
 repayment of Indebtedness or otherwise testing availability under any Basket, (b) determining compliance
 with any provision of this Agreement which requires that no Default, Event of Default or Specified Event
 of Default has occurred, is continuing or would result therefrom, (c) determining compliance with any
 provision of this Agreement which requires compliance with any representations and warranties set forth
 herein or (d) the satisfaction of all other conditions precedent to the incurrence with of Indebtedness, the
 creation of Liens, the making of any disposition, the making of an Investment, the making of a Restricted
 Payment, the designation of a Subsidiary as restricted or unrestricted or the repayment of Indebtedness, in
 each case in connection with a Limited Condition Acquisition, the date of determination of such ratio or
 other provisions, determination of whether any Default, Event of Default or Specified Event of Default

DB1/ 118926700.9                                      98
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 621 of 1503



 has occurred, is continuing or would result therefrom, determination of compliance with any
 representations or warranties or the satisfaction of any other conditions shall, at the option of the
 Borrower (the Borrower’s election to exercise such option in connection with any Limited Condition
 Acquisition, an “LCA Election”), be deemed to be the date the definitive agreements for such Limited
 Condition Acquisition are entered into (the “LCA Test Date”). If on a pro forma basis after giving effect
 to such Limited Condition Acquisition and the other transactions to be entered into in connection
 therewith (including any incurrence of Indebtedness and the use of proceeds thereof) such ratios and other
 provisions are calculated as if such Limited Condition Acquisition or other transactions had occurred at
 the beginning of the most recent Test Period ending prior to the LCA Test Date for which financial
 statements of the Borrower have been delivered pursuant to Section 6.01(3), the Borrower could have
 taken such action on the relevant LCA Test Date in compliance with the applicable ratios or other
 provisions, such provisions shall be deemed to have been complied with. For the avoidance of doubt, (i)
 if any of such ratios or other provisions are exceeded or breached as a result of fluctuations in such ratio
 (including due to fluctuations in Adjusted EBITDA or other components of such ratio) or other provisions
 at or prior to the consummation of the relevant Limited Condition Acquisition, such ratios and other
 provisions will not be deemed to have been exceeded as a result of such fluctuations solely for purposes
 of determining whether the Limited Condition Acquisition is permitted hereunder and (ii) such ratios and
 compliance with such conditions shall not be tested at the time of consummation of such Limited
 Condition Acquisition or related Specified Transactions. If the Borrower has made an LCA Election for
 any Limited Condition Acquisition, then in connection with any subsequent calculation of any ratio or
 Basket availability with respect to any other Specified Transaction on or following the relevant LCA Test
 Date and prior to the earlier of the date on which such Limited Condition Acquisition is consummated or
 the date that the definitive agreement for such Limited Condition Acquisition is terminated or expires
 without consummation of such Limited Condition Acquisition, any such ratio or Basket shall be
 calculated on a pro forma basis assuming such Limited Condition Acquisition and other transactions in
 connection therewith (including any incurrence of Indebtedness and the use of proceeds thereof) had been
 consummated on the LCA Test Date except that (other than solely with respect to the incurrence test
 under which such Limited Condition Acquisition is being made) Adjusted EBITDA, assets and
 Consolidated Net Income of any target of such Limited Condition Acquisition can only be used in the
 determination of the relevant ratios and Baskets if and when such acquisition has closed.
 Notwithstanding anything in this Agreement or any Loan Document to the contrary, if the Borrower or its
 Restricted Subsidiaries (x) incurs Indebtedness, creates Liens, makes Asset Sales, makes Investments,
 makes Restricted Payments, designates any Subsidiary as restricted or unrestricted or repays any
 Indebtedness in connection with any Limited Condition Acquisition under a ratio-based Basket and (y)
 incurs Indebtedness, creates Liens, makes Asset Sales, Investments or Restricted Payments, designates
 any Subsidiary as restricted or unrestricted or repays any Indebtedness in connection with such Limited
 Condition Acquisition under a non-ratio-based Basket (which shall occur within five Business Days of
 the events in clause (x) above), then the applicable ratio will be calculated with respect to any such action
 under the applicable ratio-based Basket without regard to any such action under such non-ratio-based
 Basket made in connection with such Limited Condition Acquisition.

 Notwithstanding the foregoing, the Limited Condition Acquisition provisions set forth above shall not
 apply in respect of any incurrence of any Loans the proceeds of which will be used to finance such
 Limited Condition Acquisition (other than Loans in respect of a FILO Tranche); provided that, if the
 Borrower has made an LCA Election with respect to an agreed acquisition transaction, then during the
 period following the execution and delivery of the definitive documentation with respect to such
 transaction and prior to the consummation thereof, any determination of the compliance with the Payment
 Conditions shall be made giving full pro forma effect to such agreed acquisition transaction.

          (9)     Notwithstanding anything to the contrary herein, with respect to any amounts incurred or
 transactions entered into (or consummated) in reliance on a provision of this Agreement that does not

DB1/ 118926700.9                                      99
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 622 of 1503



 require compliance with a financial ratio or test (including, without limitation, pro forma compliance with
 any First Lien Net Leverage Ratio test, any Total Net Leverage Ratio test, any Fixed Charge Coverage
 Ratio test, any Senior Secured Leverage Ratio test, and/or any other financial ratio or test) (any such
 amounts, the “Fixed Amounts”) substantially concurrently with any amounts incurred or transactions
 entered into (or consummated) in reliance on a provision of this Agreement that requires compliance with
 any such financial ratio or test (any such amounts, the “Incurrence Based Amounts”), it is understood
 and agreed that the Fixed Amounts (and any cash proceeds thereof) shall be disregarded in the calculation
 of the financial ratio or test applicable to the Incurrence Based Amounts in connection with such
 substantially concurrent incurrence.

           Section 1.08 Divisions. Any reference herein to a merger, transfer, consolidation,
 amalgamation, consolidation, assignment, sale, disposition or transfer, or similar term, shall be deemed to
 apply to a division of or by a limited liability company, or an allocation of assets to a series of a limited
 liability company (or the unwinding of such a division or allocation), as if it were a merger, transfer,
 consolidation, amalgamation, consolidation, assignment, sale, disposition or transfer, or similar term, as
 applicable, to, of or with a separate Person. Any division of a limited liability company shall constitute a
 separate Person hereunder (and each division of any limited liability company that is a Subsidiary, joint
 venture or any other like term shall also constitute such a Person or entity).

         Section 1.09 Guaranties of Hedging Obligations. Notwithstanding anything else to the
 contrary in any Loan Document, no non-Qualified ECP Guarantor shall be required to guarantee or
 provide security for Excluded Swap Obligations, and any reference in any Loan Document with respect to
 such non-Qualified ECP Guarantor guaranteeing or providing security for the Obligations shall be
 deemed to be all Obligations other than the Excluded Swap Obligations.

         Section 1.10     Currency Generally.

          (1)     The Borrower shall determine in good faith the dollar amount of any utilization or other
 measurement denominated in a currency other than Dollars for purposes of compliance with any Basket.
 For purposes of determining compliance with any Basket under Article VII or VIII with respect to any
 amount expressed in a currency other than Dollars, no Default shall be deemed to have occurred solely as
 a result of changes in rates of currency exchange occurring after the time such Basket utilization occurs or
 other Basket measurement is made (so long as such Basket utilization or other measurement, at the time
 incurred, made or acquired, was permitted hereunder). Except with respect to any ratio calculated under
 any Basket, any subsequent change in rates of currency exchange with respect to any prior utilization or
 other measurement of a Basket previously made in reliance on such Basket (as the same may have been
 reallocated in accordance with this Agreement) shall be disregarded for purposes of determining any
 unutilized portion under such Basket.

         (2)     For purposes of determining the First Lien Net Leverage Ratio, the Fixed Charge
 Coverage Ratio, the Senior Secured Leverage Ratio, the Total Net Leverage Ratio and/or the Total Rent
 Adjusted Leverage Ratio, the amount of Indebtedness and cash and Cash Equivalents shall reflect the
 currency translation effects, determined in accordance with GAAP, of Hedging Obligations permitted
 hereunder for currency exchange risks with respect to the applicable currency in effect on the date of
 determination of the Dollar equivalent of such Indebtedness.

         (3)      For purposes of determining compliance under any Basket under Article VII or VIII, any
 amount in a currency other than Dollars will be converted to Dollars in a manner consistent with that used
 in calculating net income in the Borrower’s annual financial statements delivered pursuant to
 Section 6.01(1); provided, however, that the foregoing shall not be deemed to apply to the determination
 of any amount of Indebtedness. For purposes of determining compliance with any restriction on the

DB1/ 118926700.9                                     100
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 623 of 1503



 incurrence of Indebtedness, the Dollar equivalent of the principal amount of Indebtedness denominated in
 a foreign currency shall be calculated based on the exchange rate in effect on the date such Indebtedness
 was incurred, in the case of term debt, or first committed, in the case of revolving credit debt; provided
 that if such Indebtedness is incurred to extend, replace, refund, refinance, renew or defease other
 Indebtedness denominated in a foreign currency, and such extension, replacement, refunding, refinancing,
 renewal or defeasance would cause the applicable restriction to be exceeded if calculated at the relevant
 currency exchange rate in effect on the date of such extension, replacement, refunding, refinancing,
 renewal or defeasance, such restriction shall be deemed not to have been exceeded so long as the principal
 amount of such refinancing Indebtedness does not exceed the principal amount of such Indebtedness
 being extended, replaced, refunded, refinanced, renewed or defeased.

          Section 1.11 Letters of Credit. Unless otherwise specified herein, the amount of a Letter of
 Credit at any time shall be deemed to be the amount of the stated amount of such Letter of Credit in effect
 at such time after giving effect to any automatic reductions to such stated amount pursuant to the terms of
 the applicable Letter of Credit after the occurrence of any applicable condition (including the expiration
 of any applicable period); provided, however, that with respect to any Letter of Credit that, by its terms or
 the terms of any Issuing Bank Document related thereto, provides for one or more automatic increases in
 the stated amount thereof, the amount of such Letter of Credit shall be deemed to be the amount of the
 maximum stated amount of such Letter of Credit after giving effect to all such increases, whether or not
 such maximum stated amount is in effect at such time.

         Section 1.12 Interest Rates. Neither the Administrative Agent nor any Lender warrants, nor
 accepts responsibility, nor shall the Agent or any Lender have any liability with respect to the
 administration, submission or any other matter related to the rates in the definition of “Eurodollar Rate”
 or with respect to any rate that is an alternative or replacement for or successor to any of such rate
 (including, without limitation, any LIBOR Successor Rate) or the effect of any of the foregoing, or of any
 LIBOR Successor Rate Conforming Changes.

                                               ARTICLE II

                                    The Commitments and Borrowings

           Section 2.01 The Loans. (a) Subject to the terms and conditions set forth herein, each
 Revolving Credit Lender severally agrees to make loans denominated in Dollars pursuant to Section 2.02
 from its applicable Lending Office (each such loan, a “Revolving Credit Loan”) to the Borrower from
 time to time, on any Business Day during the period from the Closing Date until the Revolving Credit
 Termination Date in an aggregate principal amount that will not result in (i) such Revolving Credit
 Lender’s Revolving Exposure exceeding such Revolving Credit Lender’s Revolving Credit Commitment
 or (ii) the total Revolving Credit Exposure exceeding the Maximum Borrowing Amount (subject to the
 Administrative Agent’s authority, in its sole discretion, to make Overadvances under Section 2.01(b) or
 Protective Advances under Section 2.01(c)). Within the limits of each Lender’s Revolving Credit
 Commitment, and subject to the other terms and conditions hereof, the Borrower may borrow under this
 Section 2.01(2), prepay under Section 2.05 and reborrow under this Section 2.01(2). Revolving Credit
 Loans may be Base Rate Loans, Eurodollar Rate Loans, as further provided herein.

                 (b)      Overadvances. The Borrower may request and the Administrative Agent or
 Required Lenders may be willing in their sole discretion to make Revolving Credit Loans to the Borrower
 at a time when the Total Outstanding exceeds, or would exceed with the making of any such Revolving
 Credit Loan, the Borrowing Base (any such Loan being herein referred to individually as an
 “Overadvance”), the Administrative Agent will enter such Overadvances as debits in the applicable Loan
 account. All Overadvances will be repaid on demand, will be secured by the Collateral and will bear

DB1/ 118926700.9                                     101
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 624 of 1503



 interest as provided in this Agreement for Revolving Credit Loans generally. Any Overadvance made
 pursuant to the terms hereof will be made to the Borrower by all Lenders ratably in accordance with their
 respective Revolving Credit Facility Percentages. Overadvances in the aggregate amount of
 $10.0 million or less may, unless a Default or Event of Default has occurred and is continuing, be made in
 the sole, reasonable discretion of the Administrative Agent; provided that the Required Lenders may at
 any time revoke the Administrative Agent’s authorization to make future Overadvances; provided that no
 existing Overadvances will be subject to such revocation and any such revocation must be in writing and
 will become effective prospectively upon the Administrative Agent’s receipt thereof. Overadvances in an
 aggregate amount of more than $10.0 million but less than $25.0 million may, unless a Default or Event
 of Default has occurred and is continuing, be made with the consent of the Required Lenders.
 Overadvances in an aggregate amount of $25.0 million or more and Overadvances to be made after the
 occurrence and during the continuation of a Default or Event of Default will require the consent of all
 Revolving Credit Lenders. The foregoing notwithstanding, in no event, unless otherwise consented to by
 all Revolving Credit Lenders will:

                   (1)   any Overadvances be outstanding for more than 90 consecutive days;

                 (2)    the Administrative Agent or Lenders make any additional Overadvances unless
         30 days or more have expired since the last date on which any Overadvances were outstanding; or

                 (3)      the Administrative Agent make Revolving Credit Loans on behalf of Lenders
         under this Section 2.01(b) to the extent such Revolving Credit Loans would cause a Lender’s
         share of the Total Outstanding to exceed such Lender’s Revolving Credit Commitment or cause
         the aggregate Revolving Credit Commitments to be exceeded.

                   (c)   Protective Advances. Upon the occurrence and during the continuance of an
 Event of Default, the Administrative Agent, in its sole, reasonable discretion, may make Revolving Credit
 Loans to the Borrower on behalf of the Lenders, so long as the aggregate amount of such Revolving
 Credit Loans will not exceed 5.0% of the Borrowing Base, if the Administrative Agent, in its Permitted
 Discretion, deems that such Revolving Credit Loans are necessary or desirable to:

                   (1)   protect all or any portion of the Collateral;

                 (2)     enhance the likelihood or maximize the amount of repayment of the Loans and
         the other Obligations; or

                   (3)    pay any other amount chargeable to the Borrower pursuant to this Agreement
         (such Revolving Credit Loans, “Protective Advances”); provided that (i) in no event will the
         Total Outstanding exceed the aggregate Revolving Credit Commitments and (ii) the Required
         Lenders under the Revolving Credit Facility may at any time revoke the Administrative Agent’s
         authorization to make future Protective Advances; provided, further, that any such revocation
         must be in writing and will become effective prospectively upon the Administrative Agent’s
         receipt thereof and existing Protective Advances will not be subject to thereto.

          Each applicable Lender will be obligated to advance to the Borrower its Revolving Facility
 Percentage of each Protective Advance made in accordance with this Section 2.01(c). If Protective
 Advances are made in accordance with the preceding sentence, then all Revolving Credit Lenders will be
 bound to make, or permit to remain outstanding, such Protective Advances based upon their Revolving
 Credit Facility Percentages in accordance with the terms of this Agreement. All Protective Advances will
 be repaid by the Borrower on demand, will be secured by the Collateral and will bear interest as provided
 in this Agreement for Revolving Credit Loans generally.

DB1/ 118926700.9                                     102
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 625 of 1503




         Section 2.02      Borrowings, Conversions and Continuations of Loans.

         (1)      Each Revolving Credit Borrowing, each conversion of Revolving Credit Loans from one
 Type to the other, and each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
 irrevocable notice, to the Administrative Agent, which may be given by telephone. Each such notice
 must be received by the Administrative Agent not later than 12:00 p.m., New York time, (a) three (3)
 Business Days prior to the requested date of any Borrowing or continuation of Eurodollar Rate Loans or
 any conversion of Base Rate Loans to Eurodollar Rate Loans and (b) on the requested date of any
 Borrowing of Base Rate Loans. Each telephonic notice by the Borrower pursuant to this Section 2.02(1)
 must be confirmed promptly by delivery to the Administrative Agent of a written Committed Loan
 Notice, appropriately completed and signed by a Responsible Officer of the Borrower. Except as
 provided in Sections 2.14 and 2.16, each Borrowing of, conversion to or continuation of Eurodollar Rate
 Loans shall be in a principal amount of $5.0 million or a whole multiple of $1.0 million in excess thereof.
 Except as provided in Sections 2.03(3), 2.14 and 2.16, each Borrowing of or conversion to Base Rate
 Loans shall be in a principal amount of $1.0 million or a whole multiple of $500,000 in excess thereof.
 Each Committed Loan Notice (whether telephonic or written) shall specify:

                (i)     whether the Borrower is requesting a Revolving Credit Borrowing, a conversion
         of Revolving Credit Loans from one Type to the other or a continuation of Eurodollar Rate
         Loans,

                 (ii)    the requested date of the Borrowing, conversion or continuation, as the case may
         be (which shall be a Business Day),

                   (iii)   the principal amount of Loans to be borrowed, converted or continued,

                 (iv)    the Class and Type of Loans to be borrowed or to which existing Revolving
         Credit Loans are to be converted,

                   (v)     if applicable, the duration of the Interest Period with respect thereto and

                   (vi)    wire instructions of the account(s) to which funds are to be disbursed.

          If the Borrower fails to specify a Type of Loan to be made in a Committed Loan Notice, then the
 applicable Loans shall be made as Eurodollar Rate Loans with an Interest Period of one (1) month. If the
 Borrower fails to give a timely notice requesting a conversion or continuation, then the applicable Loans
 shall be made or continued as the same Type of Loan, which if a Eurodollar Rate Loan, shall have a one-
 month Interest Period. Any such automatic continuation of Eurodollar Rate Loans shall be effective as of
 the last day of the Interest Period then in effect with respect to the applicable Eurodollar Rate Loans. If
 the Borrower requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
 such Committed Loan Notice, but fails to specify an Interest Period, it will be deemed to have specified
 an Interest Period of one (1) month.

          (2)     Following receipt of a Committed Loan Notice, the Administrative Agent shall promptly
 notify each Lender of the amount of its Pro Rata Share or other applicable share provided for under this
 Agreement of the applicable Class of Loans, and if no timely notice of a conversion or continuation is
 provided by the Borrower, the Administrative Agent shall notify each Lender of the details of any
 automatic continuation of Eurodollar Rate Loans or continuation of Loans described in Section 2.02(1).
 In the case of each Borrowing, each Appropriate Lender shall make the amount of its Loan available to
 the Administrative Agent in Same Day Funds at the Administrative Agent’s Office not later than
 3:00 p.m., New York time, on the Business Day specified in the applicable Committed Loan Notice.

DB1/ 118926700.9                                      103
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 626 of 1503




         (3)     Except as otherwise provided herein, a Eurodollar Rate Loan may be continued or
 converted only on the last day of an Interest Period for such Eurodollar Rate Loan, unless the Borrower
 pays the amount due, if any, under Section 3.05 in connection therewith. Upon the occurrence and during
 the continuation of an Event of Default, the Administrative Agent at the direction of the Required Lenders
 under the applicable Facility may require by notice to the Borrower that no Loans under such Facility
 may be converted to or continued as Eurodollar Rate Loans.

          (4)      The Administrative Agent shall promptly notify the Borrower and the Lenders of the
 interest rate applicable to any Interest Period for Eurodollar Rate Loans upon determination of such
 interest rate. The determination of the Eurodollar Rate by the Administrative Agent shall be conclusive in
 the absence of manifest error. At any time when Base Rate Loans are outstanding, the Administrative
 Agent shall notify the Borrower and the Lenders of any change in the Administrative Agent’s prime rate
 used in determining the Base Rate promptly following the public announcement of such change.

         (5)     After giving effect to all Revolving Credit Borrowings, all conversions of Revolving
 Credit Loans from one Type to the other, and all continuations of Revolving Credit Loans as the same
 Type, there shall not be more than ten Interest Periods in effect unless otherwise agreed between the
 Borrower and the Administrative Agent.

         (6)       The failure of any Lender to make the Loan to be made by it as part of any Borrowing
 shall not relieve any other Lender of its obligation, if any, hereunder to make its Loan on the date of such
 Borrowing, but no Lender shall be responsible for the failure of any other Lender to make the Loan to be
 made by such other Lender on the date of any Borrowing.

         (7)       Unless the Administrative Agent shall have received notice from a Lender prior to the
 date of any Borrowing, or, in the case of any Borrowing of Base Rate Loans, prior to 1:00 p.m., New
 York time, on the date of such Borrowing, that such Lender will not make available to the Administrative
 Agent such Lender’s Pro Rata Share of such Borrowing, the Administrative Agent may assume that such
 Lender has made such Pro Rata Share available to the Administrative Agent on the date of such
 Borrowing in accordance with paragraph (2) above, and the Administrative Agent may, in reliance upon
 such assumption, make available to the Borrower on such date a corresponding amount. If the
 Administrative Agent shall have so made funds available, then, to the extent that such Lender shall not
 have made such portion available to the Administrative Agent, each of such Lender and the Borrower
 severally agrees to repay to the Administrative Agent forthwith on demand such corresponding amount
 together with interest thereon, for each day from the date such amount is made available to the Borrower
 until the date such amount is repaid to the Administrative Agent at (a) in the case of the Borrower, the
 interest rate applicable at the time to the Loans comprising such Borrowing and (b) in the case of such
 Lender, the Overnight Rate plus any administrative, processing or similar fees customarily charged by the
 Administrative Agent in accordance with the foregoing. A certificate of the Administrative Agent
 submitted to any Lender with respect to any amounts owing under this Section 2.02(7) shall be conclusive
 in the absence of manifest error. If the Borrower and such Lender shall both pay all or any portion of the
 principal amount in respect of such Borrowing or interest to the Administrative Agent for the same or an
 overlapping period, the Administrative Agent shall promptly remit to the Borrower the amount of such
 Borrowing or interest paid by the Borrower for such period. If such Lender pays its share of the
 applicable Borrowing to the Administrative Agent, then the amount so paid shall constitute such Lender’s
 Loan included in such Borrowing. Any payment by the Borrower shall be without prejudice to any claim
 the Borrower may have against a Lender that shall have failed to make such payment to the
 Administrative Agent.

         Section 2.03     Letters of Credit.


DB1/ 118926700.9                                     104
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 627 of 1503




         (1)       The Letter of Credit Commitments.

                   (a)     Subject to the terms and conditions set forth herein, (i) each Issuing Bank agrees,
 in reliance upon the agreements of the other Revolving Credit Lenders set forth in this Section 2.03, (A)
 from time to time on any Business Day during the period from the Closing Date until the L/C Expiration
 Date, to issue Letters of Credit at sight denominated in Dollars for the account of the Borrower (provided
 that any such Letter of Credit may be for the benefit of any Subsidiary of the Borrower) and to amend or
 renew Letters of Credit previously issued by it, in accordance with Section 2.03(2), and (B) to honor
 drawings under the Letters of Credit and (ii) the Revolving Credit Lenders severally agree to participate
 in Letters of Credit issued pursuant to this Section 2.03; provided that no Issuing Bank shall be obligated
 to make any L/C Credit Extension with respect to any Letter of Credit, and no Lender shall be obligated
 to participate in any Letter of Credit if after giving effect to such L/C Credit Extension, (x) the Revolving
 Credit Exposure of any Revolving Credit Lender would exceed such Lender’s Revolving Credit
 Commitment, (y) the Outstanding Amount of the L/C Obligations would exceed the L/C Sublimit or (z)
 the aggregate Total Outstandings would exceed the Maximum Borrowing Amount. Within the foregoing
 limits, and subject to the terms and conditions hereof, the Borrower’s ability to obtain Letters of Credit
 shall be fully revolving, and accordingly the Borrower may, during the foregoing period, obtain Letters of
 Credit to replace Letters of Credit that have expired or that have been drawn upon and reimbursed.

                   (b)     An Issuing Bank shall be under no obligation to issue any Letter of Credit if:

                  (i)      any order, judgment or decree of any Governmental Authority or arbitrator shall
         by its terms purport to enjoin or restrain such Issuing Bank from issuing such Letter of Credit, or
         any Law applicable to such Issuing Bank or any directive (whether or not having the force of law)
         from any Governmental Authority with jurisdiction over such Issuing Bank shall prohibit, or
         direct that such Issuing Bank refrain from, the issuance of letters of credit generally or such Letter
         of Credit in particular or shall impose upon such Issuing Bank with respect to such Letter of
         Credit any restriction, reserve or capital requirement (for which such Issuing Bank is not
         otherwise compensated hereunder) not in effect on the Closing Date, or shall impose upon such
         Issuing Bank any unreimbursed loss, cost or expense which was not applicable on the Closing
         Date (for which such Issuing Bank is not otherwise compensated hereunder);

                (ii)    subject to Section 2.03(2)(c), the expiry date of such requested Letter of Credit
         would occur more than twelve months after the date of issuance or last renewal, unless each
         Appropriate Lender has approved of such expiration date;

                   (iii) the expiry date of such requested Letter of Credit would occur after the L/C
         Expiration Date, unless (A) the applicable Issuing Bank has approved of such expiration date (B)
         the Outstanding Amount of L/C Obligations in respect of such requested Letter of Credit has been
         Cash Collateralized or back-stopped by a letter of credit reasonably satisfactory to the applicable
         Issuing Bank; or

                   (iv)    the issuance of such Letter of Credit would violate any Laws binding upon such
         Issuing Bank;

                 (v)    the Letter of Credit is to be denominated in a currency other than Dollars, unless
         otherwise agreed by the relevant Issuing Bank and the Administrative Agent;

                   (vi)    the Letter of Credit is in an initial amount less than $25,000; or



DB1/ 118926700.9                                      105
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 628 of 1503




                    (vii) any Revolving Credit Lender is at that time a Defaulting Lender, unless such
           Issuing Bank has entered into arrangements, including the delivery of Cash Collateral,
           satisfactory to such Issuing Bank (in its sole discretion) with the Borrower or such Lender to
           eliminate such Issuing Bank’s actual or potential Fronting Exposure (after giving effect to
           Section 2.17(1)(d)) with respect to the Defaulting Lender arising from either the Letter of Credit
           then proposed to be issued or that Letter of Credit and all other L/C Obligations as to which such
           Issuing Bank has actual or potential Fronting Exposure, as it may elect in its sole discretion.

                 (c)     An Issuing Bank shall be under no obligation to amend any Letter of Credit if
 such Issuing Bank would have no obligation at such time to issue such Letter of Credit in its amended
 form under the terms hereof or (ii) the beneficiary of such Letter of Credit does not accept the proposed
 amendment to such Letter of Credit.

           (2)     Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension Letters of
 Credit.

                   (a)     Each Letter of Credit shall be issued or amended, as the case may be, upon the
 request of the Borrower delivered to an Issuing Bank (with a copy to the Administrative Agent) in the
 form of a L/C Application, appropriately completed and signed by a Responsible Officer of the Borrower.
 Such L/C Application must be received by the relevant Issuing Bank and the Administrative Agent not
 later than 12:00 p.m., New York time, at least two (2) Business Days prior to the proposed issuance date
 or date of amendment, as the case may be, or, in each case, such later date and time as the relevant Issuing
 Bank may agree in a particular instance in its sole discretion. In the case of a request for an initial
 issuance of a Letter of Credit, such L/C Application shall specify in form and detail reasonably
 satisfactory to the relevant Issuing Bank:

                   (i)      the proposed issuance date of the requested Letter of Credit (which shall be a
           Business Day);

                   (ii)     the amount thereof;

                   (iii)    the expiry date thereof;

                   (iv)     the name and address of the beneficiary thereof;

                   (v)      the documents to be presented by such beneficiary in case of any drawing
           thereunder;

                  (vi)    the full text of any certificate to be presented by such beneficiary in case of any
           drawing thereunder;

                  (vii) the currency in which the requested Letter of Credit to be issued will be
           denominated; and

                   (viii)   such other matters as the relevant Issuing Bank may reasonably request.

 In the case of a request for an amendment of any outstanding Letter of Credit, such L/C Application shall
 specify in form and detail reasonably satisfactory to the relevant Issuing Bank:

                            (A)     the Letter of Credit to be amended;


DB1/ 118926700.9                                       106
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 629 of 1503




                           (B)    the proposed date of amendment thereof (which shall be a Business
                   Day);

                           (C)    the nature of the proposed amendment; and

                           (D)    such other matters as the relevant Issuing Bank may reasonably request.

                  (b)     Promptly after receipt of any L/C Application, the relevant Issuing Bank will
 confirm with the Administrative Agent (by telephone or in writing) that the Administrative Agent has
 received a copy of such L/C Application from the Borrower and, if not, such Issuing Bank will provide
 the Administrative Agent with a copy thereof. Upon receipt by the relevant Issuing Bank of confirmation
 from the Administrative Agent that the requested issuance or amendment is permitted in accordance with
 the terms hereof, then, subject to the terms and conditions hereof, such Issuing Bank shall, on the
 requested date, issue a Letter of Credit for the account of the Borrower (which may be used to provide
 credit support to any Restricted Subsidiary of the Borrower) or enter into the applicable amendment, as
 the case may be. Immediately upon the issuance of each Letter of Credit, each Revolving Credit Lender
 shall be deemed to, and hereby irrevocably and unconditionally agrees to, purchase from the relevant
 Issuing Bank a risk participation in such Letter of Credit in an amount equal to the product of such
 Lender’s Pro Rata Share or other applicable share provided for under this Agreement times the amount of
 such Letter of Credit; provided that no Lender shall be required to purchase a risk participation in any
 Letter of Credit with an expiration date after the expiration date of such Lender’s Commitments.

                   (c)     If the Borrower so requests in any applicable L/C Application, the relevant
 Issuing Bank shall agree to issue a Letter of Credit that has automatic extension provisions (each, an
 “Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
 permit the relevant Issuing Bank to prevent any such extension at least once in each twelve-month period
 (commencing with the date of issuance of such Letter of Credit) by giving prior notice to the beneficiary
 thereof not later than a day (the “Non-Extension Notice Date”) in each such twelve-month period to be
 agreed upon by the relevant Issuing Bank and the Borrower at the time such Letter of Credit is issued.
 Unless otherwise agreed in such Letter of Credit, the Borrower shall not be required to make a specific
 request to the relevant Issuing Bank for any such extension. Once an Auto-Extension Letter of Credit has
 been issued, the applicable Lenders shall be deemed to have authorized (but may not require) the relevant
 Issuing Bank to permit the extension of such Letter of Credit at any time to an expiry date not later than
 the applicable L/C Expiration Date, unless the Outstanding Amount of L/C Obligations in respect of such
 requested Letter of Credit has been Cash Collateralized or back-stopped by a letter of credit reasonably
 satisfactory to the applicable Issuing Bank; provided that the relevant Issuing Bank shall not permit any
 such extension if (i) the relevant Issuing Bank has determined that it would have no obligation at such
 time to issue such Letter of Credit in its extended form under the terms hereof (by reason of the
 provisions of Section 2.03(1)(b) or otherwise) or (ii) it has received notice (which may be by telephone or
 in writing) on or before the day that is seven (7) Business Days before the Non-Extension Notice Date
 from the Administrative Agent, any Revolving Credit Lender or the Borrower that one or more of the
 applicable conditions specified in Section 4.02 will not be satisfied on the applicable date of the Credit
 Extension.

                  (d)      Promptly after issuance of any Letter of Credit or any amendment to a Letter of
 Credit, the relevant Issuing Bank will also deliver to the Borrower and the Administrative Agent a true
 and complete copy of such Letter of Credit or amendment.

         (3)       Drawings and Reimbursements; Funding of Participations.



DB1/ 118926700.9                                    107
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 630 of 1503




                 (a)      Upon receipt from the beneficiary of any Letter of Credit of any notice of a
 drawing under such Letter of Credit, the relevant Issuing Bank shall promptly notify the Borrower and the
 Administrative Agent thereof (including the date on which such payment is to be made). Upon the same
 day of any payment by an Issuing Bank under a Letter of Credit with notice to the Borrower (each such
 date, an “Honor Date”), the Borrower shall reimburse, or cause to be reimbursed, such Issuing Bank
 through the Administrative Agent in an amount equal to the amount of such drawing; provided that if
 such reimbursement is not made on the date of drawing, the Borrower shall pay interest to the relevant
 Issuing Bank on such amount at the rate applicable to Base Rate Loans (without duplication of interest
 payable on L/C Borrowings). The relevant Issuing Bank shall notify the Borrower of the amount of the
 drawing promptly following the determination or revaluation thereof. If the Borrower fails to so
 reimburse, or cause to be reimbursed, such Issuing Bank by such time, the Administrative Agent shall
 promptly notify each Appropriate Lender of the Honor Date, the amount of the unreimbursed drawing
 (the “Unreimbursed Amount”) and the amount of such Appropriate Lender’s Pro Rata Share or other
 applicable share provided for under this Agreement thereof. In such event, in the case of an
 Unreimbursed Amount under a Letter of Credit, the Borrower shall be deemed to have requested a
 Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount equal to
 the Unreimbursed Amount, without regard to the minimum and multiples specified in Section 2.02 for the
 principal amount of Base Rate Loans but subject to the requirements for the amount of the unutilized
 portion of the Revolving Credit Commitments under the applicable Revolving Credit Facility of the
 Appropriate Lenders and the conditions set forth in Section 4.02 (other than the delivery of a Committed
 Loan Notice). Any notice given by an Issuing Bank or the Administrative Agent pursuant to this
 Section 2.03(3)(a) may be given by telephone if immediately confirmed in writing; provided that the lack
 of such an immediate confirmation shall not affect the conclusiveness or binding effect of such notice.

                  (b)      Each Appropriate Lender (including any Lender acting as an Issuing Bank) shall
 upon any notice pursuant to Section 2.03(3)(a) make funds available to the Administrative Agent for the
 account of the relevant Issuing Bank in Dollars at the Administrative Agent’s Office for payments in an
 amount equal to its Pro Rata Share or other applicable share provided for under this Agreement of the
 Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in such notice by the
 Administrative Agent, whereupon, subject to the provisions of Section 2.03(3)(c), each Appropriate
 Lender that so makes funds available shall be deemed to have made a Revolving Credit Loan that is a
 Base Rate Loan to the Borrower in such amount. The Administrative Agent shall remit the funds so
 received to the relevant Issuing Bank.

                   (c)       With respect to any Unreimbursed Amount that is not fully refinanced by a
 Revolving Credit Borrowing of Base Rate Loans because the conditions set forth in Section 4.02 cannot
 be satisfied or for any other reason, the Borrower shall be deemed to have incurred from the relevant
 Issuing Bank an L/C Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
 which L/C Borrowing shall be due and payable on demand (together with interest) and shall bear interest
 at the Default Rate. In such event, each Appropriate Lender’s payment to the Administrative Agent for
 the account of the relevant Issuing Bank pursuant to Section 2.03(3)(b) shall be deemed payment in
 respect of its participation in such L/C Borrowing and shall constitute an L/C Advance from such Lender
 in satisfaction of its participation obligation under this Section 2.03.

                  (d)       Until each Appropriate Lender funds its Revolving Credit Loan or L/C Advance
 pursuant to this Section 2.03(3) to reimburse the relevant Issuing Bank for any amount drawn under any
 Letter of Credit, interest in respect of such Lender’s Pro Rata Share or other applicable share provided for
 under this Agreement of such amount shall be solely for the account of the relevant Issuing Bank.

                (e)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
 L/C Advances to reimburse an Issuing Bank for amounts drawn under Letters of Credit, as contemplated

DB1/ 118926700.9                                     108
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 631 of 1503



 by this Section 2.03(3), shall be absolute and unconditional and shall not be affected by any circumstance,
 including

                (i)     any setoff, counterclaim, recoupment, defense or other right which such Lender
         may have against the relevant Issuing Bank, the Borrower or any other Person for any reason
         whatsoever;

                   (ii)    the occurrence or continuance of a Default; or

                   (iii)   any other occurrence, event or condition, whether or not similar to any of the
         foregoing;

                  (f)     If any Revolving Credit Lender fails to make available to the Administrative
 Agent for the account of the relevant Issuing Bank any amount required to be paid by such Lender
 pursuant to the foregoing provisions of this Section 2.03(3) by the time specified in Section 2.03(3)(b),
 such Issuing Bank shall be entitled to recover from such Lender (acting through the Administrative
 Agent), on demand, such amount with interest thereon for the period from the date such payment is
 required to the date on which such payment is immediately available to such Issuing Bank at a rate per
 annum equal to the applicable Overnight Rate from time to time in effect. A certificate of the relevant
 Issuing Bank submitted to any Revolving Credit Lender (through the Administrative Agent) with respect
 to any amounts owing under this Section 2.03(3)(d) shall be conclusive absent manifest error.

         (4)       Repayment of Participations.

                   (a)     If, at any time after an Issuing Bank has made a payment under any Letter of
 Credit and has received from any Revolving Credit Lender such Lender’s L/C Advance in respect of such
 payment in accordance with Section 2.03(3), the Administrative Agent receives for the account of such
 Issuing Bank any payment in respect of the related Unreimbursed Amount or interest thereon (whether
 directly from the Borrower or otherwise, including proceeds of Cash Collateral applied thereto by the
 Administrative Agent), the Administrative Agent will distribute to such Lender its Pro Rata Share or
 other applicable share provided for under this Agreement thereof (appropriately adjusted, in the case of
 interest payments, to reflect the period of time during which such Lender’s L/C Advance was
 outstanding) in the amount received by the Administrative Agent.

                 (b)      If any payment received by the Administrative Agent for the account of an
 Issuing Bank pursuant to Section 2.03(3)(a) or Section 2.03(3)(b) is required to be returned under any of
 the circumstances described in Section 10.06 (including pursuant to any settlement entered into by such
 Issuing Bank in its discretion), each Appropriate Lender shall pay to the Administrative Agent for the
 account of such Issuing Bank its Pro Rata Share or other applicable share provided for under this
 Agreement thereof on demand of the Administrative Agent, plus interest thereon from the date of such
 demand to the date such amount is returned by such Lender, at a rate per annum equal to the applicable
 Overnight Rate from time to time in effect. The Obligations of the Revolving Credit Lenders under this
 Section 2.03(4)(b) shall survive the payment in full of the Obligations and the termination of this
 Agreement.

         (5)     Obligations Absolute. The obligation of the Borrower to reimburse the relevant Issuing
 Bank for each drawing under each Letter of Credit issued by it and to repay each L/C Borrowing shall be
 absolute, unconditional and irrevocable, and shall be paid strictly in accordance with the terms of this
 Agreement under all circumstances, including the following:



DB1/ 118926700.9                                     109
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 632 of 1503




                (a)      any lack of validity or enforceability of such Letter of Credit, this Agreement, or
 any other agreement or instrument relating thereto;

                 (b)      the existence of any claim, counterclaim, setoff, defense or other right that any
 Loan Party may have at any time against any beneficiary or any transferee of such Letter of Credit (or any
 Person for whom any such beneficiary or any such transferee may be acting), the relevant Issuing Bank or
 any other Person, whether in connection with this Agreement, the transactions contemplated hereby or by
 such Letter of Credit or any agreement or instrument relating thereto, or any unrelated transaction;

                  (c)     any draft, demand, certificate or other document presented under such Letter of
 Credit proving to be forged, fraudulent, invalid or insufficient in any respect or any statement therein
 being untrue or inaccurate in any respect; or any loss or delay in the transmission or otherwise of any
 document required in order to make a drawing under such Letter of Credit;

                   (d)     any payment by the relevant Issuing Bank under such Letter of Credit against
 presentation of a draft or certificate that does not strictly comply with the terms of such Letter of Credit;
 or any payment made by the relevant Issuing Bank under such Letter of Credit to any Person purporting
 to be a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of creditors, liquidator,
 receiver or other representative of or successor to any beneficiary or any transferee of such Letter of
 Credit, including any arising in connection with any proceeding under any Debtor Relief Law;

                 (e)      any exchange, release or non-perfection of any Collateral, or any release or
 amendment or waiver of or consent to departure from the Guaranty or any other guarantee, for all or any
 of the Obligations of any Loan Party in respect of such Letter of Credit; or

                  (f)     any other circumstance or happening whatsoever, whether or not similar to any
 of the foregoing, including any other circumstance that might otherwise constitute a defense available to,
 or a discharge of, any Loan Party;

 provided that the foregoing shall not excuse any Issuing Bank from liability to the Borrower to the extent
 of any direct damages (as opposed to consequential damages, claims in respect of which are waived by
 the Borrower to the extent permitted by applicable Law) suffered by the Borrower that are caused by acts
 or omissions by such Issuing Bank constituting gross negligence, bad faith or willful misconduct on the
 part of such Issuing Bank as determined in a final and non-appealable judgment by a court of competent
 jurisdiction.

         (6)       Role of Issuing Banks. The Issuing Bank shall be entitled to rely upon, and shall be fully
 protected in relying upon, any note, writing, resolution, notice, statement, certificate or facsimile message,
 order or other document or telephone message signed, sent or made by any Person that the Issuing Bank
 reasonably believed to be genuine and correct and to have been signed, sent or made by the proper
 Person, and, with respect to all legal matters pertaining to this Agreement and any other Loan Document
 and its duties hereunder and thereunder, upon advice of counsel selected by the Issuing Bank (which may
 include, at the Issuing Bank’s option, counsel of the Administrative Agent or the Borrower). Each Lender
 and the Borrower agrees that, in paying any drawing under a Letter of Credit, the relevant Issuing Bank
 shall not have any responsibility to obtain any document (other than any sight draft, certificates and
 documents expressly required by the Letter of Credit) or to ascertain or inquire as to the validity or
 accuracy of any such document or the authority of the Person executing or delivering any such document.
 None of the Issuing Banks, any Related Person of such Issuing Banks, nor any of the respective
 correspondents, participants or assignees of any Issuing Bank shall be liable to any Lender for:



DB1/ 118926700.9                                      110
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 633 of 1503




                 (a)     any action taken or omitted in connection herewith at the request or with the
 approval of the Lenders or the Required Lenders, as applicable;

                  (b)    any action taken or omitted in the absence of gross negligence, bad faith or
 willful misconduct as determined in a final and non-appealable judgment by a court of competent
 jurisdiction; or

                  (c)     the due execution, effectiveness, validity or enforceability of any document or
 instrument related to any Letter of Credit or L/C Application.

          The Borrower hereby assumes all risks of the acts or omissions of any beneficiary or transferee
 with respect to its use of any Letter of Credit; provided that this assumption is not intended to, and shall
 not, preclude the Borrower from pursuing such rights and remedies as it may have against the beneficiary
 or transferee at law or under any other agreement. None of the Issuing Banks, any Related Persons of
 such Issuing Banks, nor any of the respective correspondents, participants or assignees of any Issuing
 Bank, shall be liable or responsible for any of the matters described in clauses (a) through (f) of
 Section 2.03(5); provided that anything in such clauses to the contrary notwithstanding, the Borrower
 may have a claim against an Issuing Bank, and such Issuing Bank may be liable to the Borrower, to the
 extent, but only to the extent, of any direct, as opposed to consequential, damages suffered by the
 Borrower which the Borrower proves were caused by such Issuing Bank’s willful misconduct, bad faith
 or gross negligence or such Issuing Bank’s willful or grossly negligent, or bad faith, failure to pay under
 any Letter of Credit after the presentation to it by the beneficiary of a sight draft and certificate(s) strictly
 complying with the terms and conditions of a Letter of Credit in each case as determined in a final and
 non-appealable judgment by a court of competent jurisdiction. In furtherance and not in limitation of the
 foregoing, each Issuing Bank may accept documents that appear on their face to be in order, without
 responsibility for further investigation, regardless of any notice or information to the contrary, and no
 Issuing Bank shall be responsible for the validity or sufficiency of any instrument transferring or
 assigning or purporting to transfer or assign a Letter of Credit or the rights or benefits thereunder or
 proceeds thereof, in whole or in part, which may prove to be invalid or ineffective for any reason.

          Each Lender shall, ratably in accordance with its Pro Rata Share, indemnify each Issuing Bank,
 its Related Persons and their respective directors, officers, agents and employees (to the extent not
 reimbursed by the Borrower) against any cost, expense (including reasonable counsel fees and
 disbursements), claim, demand, action, loss or liability (except such as result from such indemnitees’
 willful misconduct, bad faith or gross negligence or such Issuing Bank’s willful or grossly negligent, or
 bad faith, failure to pay under any Letter of Credit after the presentation to it by the beneficiary of a sight
 draft and certificate(s) strictly complying with the terms and conditions of a Letter of Credit in each case
 as determined in a final and non-appealable judgment by a court of competent jurisdiction) that such
 indemnitees may suffer or incur in connection with this Section 2.03 or any action taken or omitted to be
 taken by such indemnitees hereunder.

         (7)       Cash Collateral. Subject to Section 2.17(1)(d), if,

                 (a)    as of any L/C Expiration Date, any applicable Letter of Credit issued for the
 account of the Borrower may for any reason remain outstanding and partially or wholly undrawn,

                 (b)     any Event of Default occurs and is continuing and the Administrative Agent or
 the Required Lenders, as applicable, may require the Borrower to Cash Collateralize the L/C Obligations
 pursuant to Section 8.02, or

                   (c)     an Event of Default set forth under Section 8.01(6) occurs and is continuing,

DB1/ 118926700.9                                       111
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 634 of 1503



 the Borrower will Cash Collateralize, or cause to be Cash Collateralized, the then Outstanding Amount of
 all relevant L/C Obligations (in an amount equal to such Outstanding Amount determined as of the date
 of such Event of Default or the applicable L/C Expiration Date, as the case may be), and shall do so not
 later than 2:00 p.m. on (i) in the case of the immediately preceding clauses (a) or (b), (x) the Business
 Day that the Borrower receives notice thereof, if such notice is received on such day prior to 12:00 p.m.
 or (y) if clause (x) above does not apply, the Business Day immediately following the day that the
 Borrower receives such notice and (ii) in the case of the immediately preceding clause (c), the Business
 Day on which an Event of Default set forth under Section 8.01(6) occurs or, if such day is not a Business
 Day, the Business Day immediately succeeding such day. At any time that there shall exist a Defaulting
 Lender, immediately upon the request of the Administrative Agent or the applicable Issuing Bank, the
 Borrower will Cash Collateralize all Fronting Exposure (after giving effect to Section 2.17(1)(d) and any
 Cash Collateral provided by the Defaulting Lender) at 100% of the amount thereof. The Borrower hereby
 grants to the Administrative Agent, for the benefit of the Issuing Banks and the Revolving Credit Lenders
 of the applicable Facility, a security interest in all such Cash Collateral. Cash Collateral shall be
 maintained in blocked accounts at the Administrative Agent and may be invested in readily available
 Cash Equivalents selected by the Administrative Agent in its sole discretion. If at any time the
 Administrative Agent determines that any funds held as Cash Collateral are expressly subject to any right
 or claim of any Person other than the Loan Parties or the Administrative Agent (on behalf of the Secured
 Parties) or that the total amount of such funds is less than 100% of the aggregate Outstanding Amount of
 all relevant L/C Obligations, the Borrower will, forthwith upon demand by the Administrative Agent,
 pay, or cause to be paid, to the Administrative Agent, as additional funds to be deposited and held in the
 deposit accounts at the Administrative Agent as aforesaid, an amount equal to the excess of (A) 100% of
 such aggregate Outstanding Amount over (B) the total amount of funds, if any, then held as Cash
 Collateral that the Administrative Agent reasonably determines to be free and clear of any such right and
 claim. Upon the drawing of any Letter of Credit for which funds are on deposit as Cash Collateral, such
 funds shall be applied, to the extent permitted under applicable Law, to reimburse the relevant Issuing
 Bank. To the extent the amount of any Cash Collateral exceeds the then Outstanding Amount of such
 relevant L/C Obligations and so long as no Event of Default has occurred and is continuing, the excess
 shall promptly be refunded to the Borrower. To the extent any Event of Default giving rise to the
 requirement to Cash Collateralize any Letter of Credit pursuant to this Section 2.03(7) is cured or
 otherwise waived, then so long as no other Event of Default has occurred and is continuing, the amount of
 any Cash Collateral pledged to Cash Collateralize such Letter of Credit shall promptly be refunded to the
 Borrower. If at any time the Administrative Agent determines that Cash Collateral is subject to any right
 or claim of any Person other than the Loan Parties or the Administrative Agent as herein provided, or that
 the total amount of such Cash Collateral is less than 100% of the applicable Fronting Exposure and other
 obligations secured thereby, the Borrower or the relevant Defaulting Lender will, promptly upon demand
 by the Administrative Agent, pay or provide to the Administrative Agent additional Cash Collateral in an
 amount sufficient to eliminate such deficiency.

         (8)       [Reserved].

          (9)     Letter of Credit Fees. The Borrower shall pay to the Administrative Agent, for the
 account of each Revolving Credit Lender for the applicable Revolving Credit Facility in accordance with
 its Pro Rata Share or other applicable share provided for under this Agreement, a Letter of Credit fee for
 each Letter of Credit issued pursuant to this Agreement equal to the Applicable Rate set forth in the
 “Applicable Rate for Eurodollar Loans” column of the chart in the definition of “Applicable Rate” times
 the daily maximum amount then available to be drawn under such Letter of Credit (whether or not such
 maximum amount is then in effect under such Letter of Credit if such maximum amount decreases or
 increases periodically pursuant to the terms of such Letter of Credit); provided, however, that any Letter
 of Credit fees otherwise payable for the account of a Defaulting Lender with respect to any Letter of
 Credit as to which such Defaulting Lender has not provided Cash Collateral satisfactory to the applicable

DB1/ 118926700.9                                    112
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 635 of 1503



 Issuing Bank pursuant to this Section 2.03 shall be payable, to the maximum extent permitted by
 applicable Law, to the other Lenders in accordance with the upward adjustments in their respective Pro
 Rata Shares allocable to such Letter of Credit pursuant to Section 2.17(1)(d), with the balance of such fee,
 if any, payable to the applicable Issuing Bank for its own account. Such Letter of Credit fees shall be
 computed on a quarterly basis in arrears. Such Letter of Credit fees shall be due and payable in Dollars
 on the first calendar day of each February, May, August and November, commencing with the first such
 date to occur after the issuance of such Letter of Credit, on the L/C Expiration Date and thereafter on
 demand. If there is any change in the Applicable Rate set forth in the “Applicable Rate for Eurodollar
 Loans” column of the chart in the definition of “Applicable Rate” during any calendar quarter, the daily
 maximum amount of each Letter of Credit shall be computed and multiplied by the Applicable Rate
 separately for each period during such calendar quarter that such Applicable Rate was in effect.

          (10) Fronting Fee and Documentary and Processing Charges Payable to Issuing Banks. The
 Borrower shall pay directly to each Issuing Bank for its own account a fronting fee with respect to each
 Letter of Credit issued by such Issuing Bank equal to 0.25% per annum (or such other lower amount as
 may be mutually agreed by the Borrower and the applicable Issuing Bank) of the maximum amount then
 available to be drawn under such Letter of Credit (whether or not such maximum amount is then in effect
 under such Letter of Credit if such maximum amount increases or decreases periodically pursuant to the
 terms of such Letter of Credit) or such lesser fee as may be agreed with such Issuing Bank. Such fronting
 fees shall be computed on a quarterly basis in arrears. Such fronting fees shall be due and payable in
 Dollars on the first calendar day of each of each February, May, August and November, commencing
 with the first such date to occur after the issuance of such Letter of Credit, on the L/C Expiration Date and
 thereafter on demand. In addition, the Borrower shall pay, or cause to be paid, directly to each Issuing
 Bank for its own account with respect to each Letter of Credit issued for the account of the Borrower or
 any Restricted Subsidiary the customary issuance, presentation, amendment and other processing fees,
 and other standard costs and charges, of such Issuing Bank relating to letters of credit as from time to time
 in effect. Such customary fees and standard costs and charges are due and payable within ten (10)
 Business Days of demand and are nonrefundable.

        (11) Conflict with L/C Application. Notwithstanding anything else to the contrary in this
 Agreement or any L/C Application, in the event of any conflict between the terms hereof and the terms of
 any L/C Application, the terms hereof shall control.

        (12) Addition of an Issuing Bank. There may be one or more Issuing Banks under this
 Agreement from time to time. A Revolving Credit Lender reasonably acceptable to the Borrower and the
 Administrative Agent may become an additional Issuing Bank hereunder pursuant to a written agreement
 among the Borrower, the Administrative Agent and such Revolving Credit Lender. The Administrative
 Agent shall notify the Revolving Credit Lenders of any such additional Issuing Bank.

          (13) Provisions Related to Extended Revolving Credit Commitments. If the L/C Expiration
 Date in respect of any Class of Revolving Credit Commitments occurs prior to the expiry date of any
 Letter of Credit, then (a) if consented to by the Issuing Bank which issued such Letter of Credit, if one or
 more other Classes of Revolving Credit Commitments in respect of which the L/C Expiration Date shall
 not have so occurred are then in effect, such Letters of Credit for which consent has been obtained shall
 automatically be deemed to have been issued (including for purposes of the obligations of the Revolving
 Credit Lenders to purchase participations therein and to make Revolving Credit Loans and payments in
 respect thereof pursuant to Sections 2.03(3) and (4)) under (and ratably participated in by Revolving
 Credit Lenders pursuant to) the Revolving Credit Commitments in respect of such non-terminating
 Classes up to an aggregate amount not to exceed the aggregate principal amount of the unutilized
 Revolving Credit Commitments thereunder at such time (it being understood that no partial face amount
 of any Letter of Credit may be so reallocated) and (b) to the extent not reallocated pursuant to

DB1/ 118926700.9                                     113
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 636 of 1503



 immediately preceding clause (a) and unless provisions reasonably satisfactory to the applicable Issuing
 Bank for the treatment of such Letter of Credit as a letter of credit under a successor credit facility have
 been agreed upon, the Borrower shall, on or prior to the applicable Maturity Date, cause all such Letters
 of Credit to be replaced and returned to the applicable Issuing Bank undrawn and marked “cancelled” or
 to the extent that the Borrower is unable to so replace and return any Letter(s) of Credit, such Letter(s) of
 Credit shall be backstopped by a “back to back” letter of credit reasonably satisfactory to the applicable
 Issuing Bank or the Borrower shall Cash Collateralize any such Letter of Credit in accordance with
 Section 2.03(7).

          (14) Letter of Credit Reports. For so long as any Letter of Credit issued by an Issuing Bank is
 outstanding, such Issuing Bank shall deliver to the Administrative Agent on the last Business Day of each
 calendar month, and on each date that an L/C Credit Extension occurs with respect to any such Letter of
 Credit, a report in the form of Exhibit R, appropriately completed with the information for every
 outstanding Letter of Credit issued by such Issuing Bank.

          (15) Letters of Credit Issued for Holdings and Subsidiaries. Notwithstanding that a Letter of
 Credit issued or outstanding hereunder is in support of any obligations of a Restricted Subsidiary of the
 Borrower, the Borrower shall be obligated to reimburse, or cause to be reimbursed, the applicable Issuing
 Bank hereunder for any and all drawings under such Letter of Credit. The Borrower hereby acknowledges
 that the issuance of Letters of Credit in support or its Restricted Subsidiaries inures to the benefit of the
 Borrower, and that the Borrower’s businesses derives substantial benefits from the businesses of its
 Restricted Subsidiaries.

         Section 2.04     Swing Line Loans.

         (1)      The Swing Line. Subject to the terms and conditions set forth herein, the Swing Line
 Lender may, in its sole discretion and in its individual capacity, make revolving credit loans in Dollars to
 the Borrower (each such loan, a “Swing Line Loan”), from time to time on any Business Day during the
 period beginning on the Business Day after the Closing Date and until the Maturity Date of the Revolving
 Credit Facility in an aggregate amount not to exceed at any time outstanding the amount of the Swing
 Line Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated with the Pro Rata
 Share or other applicable share provided for under this Agreement of the Outstanding Amount of
 Revolving Credit Loans and L/C Obligations of the Swing Line Lender, may exceed the amount of such
 Swing Line Lender’s Revolving Credit Commitment; provided that, after giving effect to any Swing Line
 Loan, (i) the Revolving Credit Exposure shall not exceed the aggregate Revolving Credit Commitment
 and (ii) the aggregate Total Outstandings shall not exceed the Maximum Borrowing Amount. Within the
 foregoing limits, and subject to the other terms and conditions hereof, the Borrower may borrow under
 this Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04. Each Swing Line
 Loan will be obtained or maintained as a Base Rate Loan and upon the occurrence and during the
 continuance of an Event of Default under Section 8.01(1), the Swing Line Loans will, at the option of
 Swing Line Lender, bear interest on past due amounts at a rate per annum equal to the Default Rate to the
 fullest extent permitted by applicable Laws.

         (2)      Borrowing Procedures. Each Swing Line Borrowing shall be made upon the Borrower’s
 irrevocable notice to the Swing Line Lender, which may be given in writing or by telephone. Each such
 notice must be received by the Swing Line Lender not later than 2:00 p.m., New York time, on the
 requested Borrowing date and shall specify (a) the amount to be borrowed, which shall be a minimum of
 $100,000 and (b) the requested Borrowing date, which shall be a Business Day. Each such telephonic
 notice must be confirmed promptly by delivery to the Swing Line Lender of a written Swing Line Loan
 Notice, appropriately completed and signed by a Responsible Officer of the Borrower, together with
 substantially simultaneous notice (by telephone or in writing) to the Administrative Agent. If the Swing

DB1/ 118926700.9                                      114
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 637 of 1503



 Line Lender agrees to provide such requested Swing Line Borrowing, unless it has received notice (by
 telephone or in writing) from the Administrative Agent (including at the request of any Revolving Credit
 Lender) or it determines that (i) after giving effect to any Swing Line Loan, the Revolving Credit
 Exposure will exceed the aggregate Revolving Credit Commitment, (ii) the aggregate Total Outstandings
 exceed the Maximum Borrowing Amount or (iii) one or more of the applicable conditions specified in
 Section 4.02 is not then satisfied, then, subject to the terms and conditions hereof, the Swing Line Lender
 will, not later than 3:00 p.m., New York time, on the Borrowing date specified in such Swing Line Loan
 Notice, make the amount of its Swing Line Loan available to the Borrower.

         (3)       Repayment or Refinancing of Swing Line Loans.

                (a)     The Borrower has the right to prepay all or a portion of any Swing Line Loan at
 any time without premium or penalty.

                  (b)      To facilitate administration of the Revolving Credit Loans, the Revolving Credit
 Lenders and the Administrative Agent agree (which agreement is solely among them, and not for the
 benefit of or enforceable by the Borrower) that in order to facilitate the administration of this Agreement
 and the other Loan Documents, settlement among them as to the Swing Line Loans shall take place on a
 periodic basis in accordance with this clause (b). The Administrative Agent shall request settlement (a
 “Swing Line Settlement”) with the Revolving Credit Lenders on at least a weekly basis, or on a more
 frequent basis if so determined by the Administrative Agent, (A) on behalf of the Swing Line Lender,
 with respect to each outstanding Swing Line Loan and (B) with respect to collections received, in each
 case, by notifying the applicable Revolving Credit Lenders of such requested Swing Line Settlement by
 facsimile or other electronic form of transmission, of such requested Swing Line Settlement, no later than
 1:00 p.m. New York City time, on the date of such requested Swing Line Settlement (the “Swing Line
 Settlement Date”). Each applicable Revolving Credit Lender (other than the Swing Line Lender) shall
 make the amount of such Revolving Credit Lender’s Pro Rata Share of the outstanding principal amount
 of the Swing Line Loans with respect to which Swing Line Settlement is requested available to the
 Administrative Agent, to such account of the Administrative Agent as the Administrative Agent may
 designate, not later than 3:00 p.m., New York City time, on the Swing Line Settlement Date applicable
 thereto, which may occur before or after the occurrence or during the continuation of a Default or an
 Event of Default and whether or not the applicable conditions precedent set forth in Article IV have then
 been satisfied without regard to any minimum amount specified therein. Such amounts made available to
 the Administrative Agent shall be applied against the amounts of the applicable Swing Line Loan and,
 together with the portion of such Swing Line Loan representing the Swing Line Lender’s Pro Rata Share
 thereof, shall constitute Revolving Credit Loans of the Revolving Credit Lenders under such Facility. If
 any such amount is not made available to the Administrative Agent by any Revolving Credit Lender on
 the Swing Line Settlement Date applicable thereto, the Administrative Agent shall, on behalf of the
 Swing Line Lender with respect to each outstanding Swing Line Loan, be entitled to recover such amount
 on demand from such Revolving Credit Lender together with interest thereon at the Base Rate for the first
 three days from and after the Swing Line Settlement Date and thereafter at the interest rate then
 applicable to Revolving Credit Loans. Between Swing Line Settlement Dates, the Administrative Agent
 may pay over to the Swing Line Lender any payments received by the Administrative Agent, which in
 accordance with the terms of this Agreement would be applied to the reduction of the Revolving Credit
 Loans, for application to such Swing Line Lender’s Revolving Credit Loans or Swing Line Loans. If, as
 of any Swing Line Settlement Date, collections received since the then immediately preceding Swing
 Line Settlement Date have been applied to such Swing Line Lender’s Revolving Credit Loans, such
 Swing Line Lender shall pay to the Administrative Agent for the accounts of the applicable Revolving
 Credit Lenders, to be applied to the outstanding Revolving Credit Loans of such Revolving Credit
 Lenders, an amount such that each Revolving Credit Lender shall, upon receipt of such amount, have, as
 of such Swing Line Settlement Date, its Pro Rata Share of the Revolving Credit Loans under such

DB1/ 118926700.9                                    115
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 638 of 1503



 Facility. During the period between Swing Line Settlement Dates, each Swing Line Lender with respect
 to its Swing Line Loans, the Administrative Agent with respect to Protective Advances under the
 applicable Facility and each Revolving Credit Lender with respect to its Revolving Credit Loans shall be
 entitled to interest thereon at the applicable rate or rates payable under this Agreement.

                  (c)      In addition, the Swing Line Lender at any time in its sole and absolute discretion
 may request, by written notice to the Borrower, the Administrative Agent and the Revolving Credit
 Lenders, on behalf of the Borrower (which hereby irrevocably authorizes such Swing Line Lender to so
 request on its behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount equal to
 such Lender’s Pro Rata Share or other applicable share provided for under this Agreement of the amount
 of Swing Line Loans of the Borrower then outstanding. Such request shall be made in writing (which
 written request shall be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
 with the requirements of Section 2.02, without regard to the minimum and multiples specified therein for
 the principal amount of Base Rate Loans, but not in excess of the unutilized portion of the aggregate
 Revolving Credit Commitments and subject to the conditions set forth in Section 4.02; provided that, a
 request shall also be deemed to have been given one Business Day prior to each of (i) the Maturity Date
 of the Revolving Credit Facility, (ii) the occurrence of an Event of Default with respect to the Borrower
 under Section 8.01(6) or (iii) the acceleration of the Obligations or other exercise of remedies under
 Section 8.02 (each such borrowing made on account of any such deemed request under this
 Section 2.04(3)(a), a “Mandatory Swing Line Borrowing”). The Swing Line Lender shall furnish the
 Borrower with a copy of the applicable Committed Loan Notice promptly after delivering such notice to
 the Administrative Agent. Each Revolving Credit Lender shall make an amount equal to its Pro Rata
 Share or other applicable share provided for under this Agreement of the amount specified in such
 Committed Loan Notice available to the Administrative Agent in Same Day Funds for the account of the
 Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m. New York time on the
 date specified in such Committed Loan Notice, whereupon, subject to Section 2.04(3)(b), each Revolving
 Credit Lender that so makes funds available shall be deemed to have made a Revolving Credit Loan that
 is a Base Rate Loan to the Borrower in such amount. The Administrative Agent shall remit the funds so
 received to the Swing Line Lender.

                  (d)      If for any reason any Swing Line Loan cannot be refinanced by such a Revolving
 Credit Borrowing in accordance with Section 2.04(3)(a) (including as a result of a proceeding under any
 Debtor Relief Law), the request for Base Rate Loans submitted by the relevant Swing Line Lender as set
 forth herein shall be deemed to be a request by such Swing Line Lender that each of the Revolving Credit
 Lenders fund its risk participation in the relevant Swing Line Loan and each Revolving Credit Lender’s
 payment to the Administrative Agent for the account of the Swing Line Lender pursuant to
 Section 2.04(a)(1) shall be deemed payment in respect of such participation; provided, that (i) all interest
 payable on the Swing Line Loans is for the account of Swing Line Lender until the date as of which the
 respective participation is purchased and (ii) at the time any purchase of participations pursuant to this
 sentence is actually made, the purchasing Revolving Credit Lender shall pay Swing Line Lender interest
 on the principal amount of such participation purchased for each day from and including the day upon
 which the Mandatory Swing Line Borrowing purchase occurs under this Agreement to but excluding the
 date of payment for such participation, at the applicable rate received by the Swing Line Lender.

                   (e)   If any Revolving Credit Lender fails to make available to the Administrative
 Agent for the account of the Swing Line Lender any amount required to be paid by the Lender pursuant to
 the foregoing provisions of this Section 2.04(3) by the time specified in Section 2.04(3)(a), the Swing
 Line Lender shall be entitled to recover from such Lender (acting through the Administrative Agent), on
 demand, such amount with interest thereon for the period from the date such payment is required to the
 date on which such payment is immediately available to the Swing Line Lender at a rate per annum equal
 to the applicable Overnight Rate from time to time in effect. If such Revolving Credit Lender pays such

DB1/ 118926700.9                                     116
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 639 of 1503



 amount, the amount so paid shall constitute such Lender’s Revolving Credit Loan included in the relevant
 Borrowing or funded participation in the relevant Swing Line Loan, as the case may be. A certificate of
 the Swing Line Lender submitted to any Lender (through the Administrative Agent) with respect to any
 amounts owing under this clause (c) shall be conclusive absent manifest error.

                   (f)      Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or to
 purchase and fund risk participations in Swing Line Loans pursuant to this Section 2.04(3) shall be
 absolute and unconditional and shall not be affected by any circumstance, including (i) any setoff,
 counterclaim, recoupment, defense or other right which such Lender may have against the Swing Line
 Lender, the Borrower or any other Person for any reason whatsoever, (ii) the occurrence or continuance of
 a Default, or (iii) any other occurrence, event or condition, whether or not similar to any of the foregoing;
 provided that each Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
 Section 2.04(3) (but not to purchase and fund risk participations in Swing Line Loans) is subject to the
 conditions set forth in Section 4.02. No such funding of risk participations shall relieve or otherwise
 impair the obligation of the Borrower to repay the applicable Swing Line Loans, together with interest as
 provided herein.

         (4)       Repayment of Participations.

                   (a)    At any time after any Revolving Credit Lender has purchased and funded a risk
 participation in a Swing Line Loan, if the relevant Swing Line Lender receives any payment on account
 of such Swing Line Loan, such Swing Line Lender will distribute to such Lender its Pro Rata Share or
 other applicable share provided for under this Agreement of such payment (appropriately adjusted, in the
 case of interest payments, to reflect the period of time during which such Lender’s risk participation was
 funded) in the same funds as those received by such Swing Line Lender.

                   (b)      If any payment received by the relevant Swing Line Lender in respect of
 principal or interest on any Swing Line Loan is required to be returned by such Swing Line Lender under
 any of the circumstances described in Section 10.06 (including pursuant to any settlement entered into by
 the Swing Line Lender in its discretion), each Revolving Credit Lender shall pay to such Swing Line
 Lender its Pro Rata Share or other applicable share provided for under this Agreement thereof on demand
 of the Administrative Agent, plus interest thereon from the date of such demand to the date such amount
 is returned, at a rate per annum equal to the applicable Overnight Rate. The Administrative Agent will
 make such demand upon the request of a Swing Line Lender. The obligations of the Revolving Credit
 Lenders under this clause (d)(ii) shall survive the payment in full of the Obligations and the termination
 of this Agreement.

         (5)      Interest for Account of Swing Line Lender. The Swing Line Lender shall be responsible
 for invoicing the Borrower for interest on the Swing Line Loans. Until each Revolving Credit Lender
 funds its Base Rate Loan or risk participation pursuant to this Section 2.04 to refinance such Lender’s Pro
 Rata Share or other applicable share provided for under this Agreement of any Swing Line Loan, interest
 in respect of such Pro Rata Share or other applicable share provided for under this Agreement shall be
 solely for the account of the Swing Line Lender.

         (6)      Payments Directly to Swing Line Lender. Subject to Section 2.04(3)(a), the Borrower
 shall make all payments of principal and interest in respect of the Swing Line Loans directly to the Swing
 Line Lender.

         (7)     Provisions Related to Extended Revolving Credit Commitments. If the Maturity Date
 shall have occurred in respect of any Class of Revolving Credit Commitments (the “Expiring Credit
 Commitment”) at a time when another Class or Classes of Revolving Credit Commitments is or are in

DB1/ 118926700.9                                     117
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 640 of 1503



 effect with a later Maturity Date (each a “Non-Expiring Credit Commitment” and collectively, the
 “Non-Expiring Credit Commitments”), then with respect to each outstanding Swing Line Loan, if
 consented to by the Swing Line Lender, on the earliest occurring Maturity Date such Swing Line Loan
 shall be deemed reallocated to the Class or Classes of the Non-Expiring Credit Commitments on a pro
 rata basis; provided that (a) to the extent that the amount of such reallocation would cause the aggregate
 credit exposure to exceed the aggregate amount of such Non-Expiring Credit Commitments, immediately
 prior to such reallocation (after giving effect to any repayments of Revolving Credit Loans and any
 reallocation of Letter of Credit participations as contemplated in Section 2.03(13)) the amount of Swing
 Line Loans to be reallocated equal to such excess shall be repaid and (b) notwithstanding the foregoing, if
 a Default or Event of Default has occurred and is continuing, the Borrower shall still be obligated to pay
 Swing Line Loans allocated to the Revolving Credit Lenders holding the Expiring Credit Commitments at
 the Maturity Date of the Expiring Credit Commitment or if the Loans have been accelerated prior to the
 Maturity Date of the Expiring Credit Commitment.

         Section 2.05      Prepayments.

         (1)       Optional.

                 (a)     The Borrower may, upon notice to the Administrative Agent by the Borrower, at
 any time or from time to time voluntarily prepay any Revolving Credit Loans in whole or in part without
 premium or penalty; provided that

                 (i)     such notice must be received by the Administrative Agent not later than
         12:00 p.m., New York time, (A) three (3) Business Days prior to any date of prepayment of
         Eurodollar Rate Loans and (B) on the date of prepayment of Base Rate Loans;

                 (ii)     any partial prepayment of Eurodollar Rate Loans shall be in a principal amount
         of $2.0 million or a whole multiple of $500,000 in excess thereof or, if less, the entire principal
         amount thereof then outstanding; and

                   (iii)  any prepayment of Base Rate Loans shall be in a principal amount of
         $1.0 million or a whole multiple of $100,000 in excess thereof or, if less, the entire principal
         amount thereof then outstanding.

          Each such notice shall specify the date and amount of such prepayment and Type(s) of Loans to
 be prepaid (and, for the avoidance of doubt, may indicate the prepayments by more than one Borrower on
 such date in such amounts so specified, which, individually, may be below any minimum or multiple, but
 which, in the aggregate amount on any given date, shall satisfy such minimum and multiple
 requirements). The Administrative Agent will promptly notify each Appropriate Lender of its receipt of
 each such notice, and of the amount of such Lender’s Pro Rata Share or other applicable share provided
 for under this Agreement of such prepayment. If such notice is given, the Borrower shall make such
 prepayment and the payment amount specified in such notice shall be due and payable on the date
 specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
 interest thereon, together with any additional amounts required pursuant to Section 3.05.

                  (b)     The Borrower may, upon notice to the applicable Swing Line Lender (with a
 copy to the Administrative Agent), at any time or from time to time, voluntarily prepay Swing Line Loans
 in whole or in part without premium or penalty; provided that (1) such notice must be received by such
 Swing Line Lender and the Administrative Agent not later than 12:00 p.m., New York City time, on the
 date of the prepayment and (2) any such prepayment of Swing Line Loans made in Dollars shall be in a
 minimum principal amount of $100,000 or a whole multiple of $100,000 in excess thereof, or the entire

DB1/ 118926700.9                                     118
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 641 of 1503



 principal amount thereof then outstanding. Each such notice shall specify the date and amount of such
 prepayment.

                  (c)     Notwithstanding anything to the contrary contained in this Agreement, the
 Borrower may rescind any notice of prepayment under Section 2.05(1)(a) if such prepayment would have
 resulted from a refinancing of all or a portion of the applicable Facility, which refinancing shall not be
 consummated or shall otherwise be delayed.

         (2)       Mandatory.

                   (a)     If at any time, the aggregate principal amount of Total Outstandings (excluding
 the face amount of any Letters of Credit that are Cash Collateralized or back-stopped to the reasonable
 satisfaction of the Administrative Agent) exceeds the Maximum Borrowing Amount, the Borrower shall
 within one (1) Business Day, upon notification by the Administrative Agent, prepay the Swing Line
 Loans first and then prepay (or Cash Collateralize, in the amount required by Section 2.03(7), in the case
 of Letters of Credit) the other Loans then outstanding in an amount equal to such excess; provided that
 nothing in this clause (2)(a) shall reduce the Revolving Credit Commitments.

                  (b)     Subject to Section 3.05 hereof, all such payments in respect of the Loans
 pursuant to this Section 2.05 shall be without premium or penalty. All interest accrued on the principal
 amount of the Loans paid pursuant to this Section 2.05 shall be paid, or may be charged by the
 Administrative Agent to any loan account(s) of the Borrower, at the Administrative Agent’s option, on
 the date of such payment. Interest shall accrue and be due, until the next Business Day, if the amount so
 paid by the Borrower to the bank account designated by the Administrative Agent for such purpose is
 received in such bank account after 3:00 p.m., New York City time.

                  (c)     At all times after the occurrence and during the continuance of a Cash Dominion
 Period and notification thereof by the Administrative Agent to the Borrower, on each Business Day, the
 Administrative Agent shall apply all same day funds in excess of $3,500,000 (other than Excluded Funds
 held in Excluded Accounts) credited to the Concentration Account and all amounts received pursuant to
 this Section 2.05(2) to one or more accounts maintained by Administrative Agent or such other account as
 directed by the Administrative Agent. All amounts received in such account shall be applied (and
 allocated) by the Administrative Agent in accordance with Section 8.03.

         (3)       Interest, Funding Losses, etc.

                   (a)      All prepayments under this Section 2.05 shall be accompanied by all accrued
 interest thereon, together with, in the case of any such prepayment of a Eurodollar Rate Loan on a date
 prior to the last day of an Interest Period therefor, any amounts owing in respect of such Eurodollar Rate
 Loan pursuant to Section 3.05.

                   (b)      Notwithstanding any of the other provisions of this Section 2.05, so long as no
 Event of Default shall have occurred and be continuing, if any prepayment of Eurodollar Rate Loans is
 required to be made under this Section 2.05 prior to the last day of the Interest Period therefor, in lieu of
 making any payment pursuant to this Section 2.05 in respect of any such Eurodollar Rate Loan prior to
 the last day of the Interest Period therefor, the Borrower may, in its discretion, deposit an amount
 sufficient to make any such prepayment otherwise required to be made thereunder together with accrued
 interest to the last day of such Interest Period into a Cash Collateral Account until the last day of such
 Interest Period, at which time the Administrative Agent shall be authorized (without any further action by
 or notice to or from the Borrower or any other Loan Party) to apply such amount to the prepayment of
 such Loans in accordance with this Section 2.05. Upon the occurrence and during the continuance of any

DB1/ 118926700.9                                     119
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 642 of 1503



 Event of Default, the Administrative Agent shall also be authorized (without any further action by or
 notice to or from the Borrower or any other Loan Party) to apply such amount to the prepayment of the
 outstanding Loans in accordance with the relevant provisions of this Section 2.05. Such deposit shall be
 deemed to be a prepayment of such Loans by the Borrower for all purposes under this Agreement.

         Section 2.06    Termination or Reduction of Commitments.

         (1)      Optional. The Borrower may, upon written notice by the Borrower to the Administrative
 Agent, terminate the unused Commitments, or from time to time permanently reduce the unused
 Commitments, in each case without premium or penalty; provided that (a) any such notice shall be
 received by the Administrative Agent three (3) Business Days prior to the date of termination or
 reduction, (b) any such partial reduction shall be in an aggregate amount of $5.0 million or any whole
 multiple of $1.0 million in excess thereof or, if less, the entire amount thereof; and (c) if, after giving
 effect to any reduction of the Commitments, the L/C Sublimit or Swing Line Sublimit exceeds the amount
 of the Revolving Credit Facility, such sublimit shall be automatically reduced by the amount of such
 excess. To the extent there are any FILO Tranches outstanding at the time of any termination of
 Revolving Credit Commitments under this Section 2.06, such termination shall be applied first to the non-
 FILO Tranche of Revolving Credit Loans on a pro-rata basis.

         (2)     Mandatory. The Revolving Credit Commitment of each Revolving Credit Lender shall
 automatically and permanently terminate on the Maturity Date for the applicable Revolving Credit
 Facility.

         (3)      Application of Commitment Reductions. The Administrative Agent will promptly notify
 the Appropriate Lenders of any termination or reduction of unused portions of the L/C Sublimit, Swing
 Line Sublimit or the unused Commitments of any Class under this Section 2.06. Upon any reduction of
 unused Commitments of any Class, the Commitment of each Lender of such Class shall be reduced by
 such Lender’s Pro Rata Share or other applicable share provided for under this Agreement of the amount
 by which such Commitments are reduced (other than the termination of the Commitment of any Lender as
 provided in Section 3.07). Any commitment fees accrued until the effective date of any termination of
 the Revolving Credit Commitments shall be paid on the effective date of such termination. Other than
 with respect to a FILO Tranche, such reductions shall be applied pro rata to the Revolving Credit
 Commitments.

         Section 2.07    Repayment of Loans.

          (1)     Revolving Credit Loans. The Borrower shall repay to the Administrative Agent for the
 ratable account of the Appropriate Lenders on the Maturity Date for the applicable Revolving Credit
 Facility the aggregate principal amount of all Revolving Credit Loans under such Facility outstanding on
 such date.

         (2)     Swing Line Loans. The Borrower shall repay the aggregate principal amount of each
 Swing Line Loan on the earlier to occur of (a) the date selected by Swing Line Lender and (b) the
 Maturity Date for the applicable Revolving Credit Facility.

         Section 2.08    Interest.

          (1)     Subject to the provisions of Section 2.08(2), (a) each Eurodollar Rate Loan shall bear
 interest on the outstanding principal amount thereof for each Interest Period at a rate per annum equal to
 the Eurodollar Rate for such Interest Period, respectively, plus the Applicable Rate, (b) each Base Rate
 Loan shall bear interest on the outstanding principal amount thereof from the applicable Borrowing date

DB1/ 118926700.9                                     120
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 643 of 1503



 at a rate per annum equal to the Base Rate, plus the Applicable Rate and (c) each Swing Line Loan shall
 bear interest as provided in Section 2.04(1).

          (2)     During the continuance of an Event of Default, the Borrower shall pay interest on past
 due amounts hereunder at a fluctuating interest rate per annum at all times equal to the Default Rate to the
 fullest extent permitted by applicable Laws; provided that no interest at the Default Rate shall accrue or
 be payable to a Defaulting Lender so long as such Lender shall be a Defaulting Lender. Accrued and
 unpaid interest on past due amounts (including interest on past due interest) shall be due and payable
 upon demand.

         (3)      Interest on each Loan shall be due and payable in arrears on each Interest Payment Date
 applicable thereto and at such other times as may be specified herein. Interest hereunder shall be due and
 payable in accordance with the terms hereof before and after judgment, and before and after the
 commencement of any proceeding under any Debtor Relief Law.

         Section 2.09     Fees.

          (1)      Commitment Fee. The Borrower agrees to pay in same day funds in Dollars to the
 Administrative Agent for the account of each Lender a commitment fee (the “Unused Commitment
 Fee”) on the average daily amount by which the Revolving Credit Commitment of such Lender exceeds
 such Lender’s Pro Rata Share of the sum of (i) the aggregate outstanding principal amount of Loans
 (other than Swing Line Loans) for the applicable Class and (ii) the aggregate maximum amount then
 available to be drawn under all outstanding Letters of Credit, from the Closing Date through the
 Revolving Credit Termination Date, at the Applicable Unused Commitment Fee Rate, payable in arrears
 (x) on the first calendar day of each February, May, August and November, commencing on the first such
 day following the Closing Date and (y) on the Revolving Credit Termination Date. All Unused
 Commitment Fees shall be fully earned when paid and shall not be refundable for any reason whatsoever.

         (2)     Other Fees. The Borrower shall pay to the Agents such fees as shall have been separately
 agreed upon in writing in the amounts and at the times so specified. Such fees shall be fully earned when
 paid and shall not be refundable for any reason whatsoever (except as expressly agreed between the
 Borrower and the applicable Agent).

          Section 2.10 Computation of Interest and Fees. All computations of interest for Base Rate
 Loans shall be made on the basis of a year of 365 days or 366 days, as the case may be, and actual days
 elapsed. All other computations of fees and interest shall be made on the basis of a 360-day year and
 actual days elapsed. Interest shall accrue on each Loan for the day on which the Loan is made, and shall
 not accrue on a Loan, or any portion thereof, for the day on which the Loan or such portion is paid;
 provided that any Loan that is repaid on the same day on which it is made shall, subject to
 Section 2.12(1), bear interest for one day. Each determination by the Administrative Agent of an interest
 rate or fee hereunder shall be conclusive and binding for all purposes, absent manifest error.

         Section 2.11     Evidence of Indebtedness.

         (1)     The Revolving Credit Borrowings made by each Lender shall be evidenced by one or
 more accounts or records maintained by such Lender and evidenced by one or more entries in the Register
 maintained by the Administrative Agent, acting solely for purposes of Treasury Regulation
 Section 5f.103-1(c), as agent for the Borrower, in each case in the ordinary course of business. The
 accounts or records maintained by the Administrative Agent and each Lender shall be prima facie
 evidence absent manifest error of the amount of the Revolving Credit Borrowings made by the Lenders to
 the Borrower and the interest and payments thereon. Any failure to so record or any error in doing so

DB1/ 118926700.9                                      121
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 644 of 1503



 shall not, however, limit or otherwise affect the obligation of the Borrower hereunder to pay any amount
 owing with respect to the Obligations. In the event of any conflict between the accounts and records
 maintained by any Lender and the accounts and records of the Administrative Agent, as set forth in the
 Register, in respect of such matters, the accounts and records of the Administrative Agent shall control in
 the absence of manifest error. Upon the request of any Lender made through the Administrative Agent,
 the Borrower shall execute and deliver to such Lender (through the Administrative Agent) a Note payable
 to such Lender, which shall evidence such Lender’s Loans in addition to such accounts or records. Each
 Lender may attach schedules to its Note and endorse thereon the date, Type (if applicable), amount and
 maturity of its Loans and payments with respect thereto.

          (2)    In addition to the accounts and records referred to in Section 2.11(1), each Lender and the
 Administrative Agent shall maintain in accordance with its usual practice accounts or records and, in the
 case of the Administrative Agent, entries in the Register, evidencing the purchases and sales by such
 Lender of participations in Letters of Credit and Swing Line Loans. In the event of any conflict between
 the accounts and records maintained by the Administrative Agent and the accounts and records of any
 Lender in respect of such matters, the accounts and records of the Administrative Agent shall control in
 the absence of manifest error.

          (3)      Entries made in good faith by the Administrative Agent in the Register pursuant to
 Sections 2.11(1) and (2), and by each Lender in its account or accounts pursuant to Sections 2.11(1) and
 (2), shall be prima facie evidence of the amount of principal and interest due and payable or to become
 due and payable from the Borrower to, in the case of the Register, each Lender and, in the case of such
 account or accounts, such Lender, under this Agreement and the other Loan Documents, absent manifest
 error; provided that the failure of the Administrative Agent or such Lender to make an entry, or any
 finding that an entry is incorrect, in the Register or such account or accounts shall not limit or otherwise
 affect the obligations of the Borrower under this Agreement and the other Loan Documents.

         Section 2.12     Payments Generally.

         (1)      All payments to be made by the Borrower shall be made without condition or deduction
 for any counterclaim, defense, recoupment or setoff. Except as otherwise expressly provided herein, all
 payments by the Borrower hereunder shall be made to the Administrative Agent, for the account of the
 respective Lenders to which such payment is owed, at the applicable Administrative Agent’s Office for
 payment and in Same Day Funds not later than 2:00 p.m., New York time, on the date specified herein.
 The Administrative Agent will promptly distribute to each Appropriate Lender its Pro Rata Share (or
 other applicable share as provided herein) of such payment in like funds as received by wire transfer to
 such Lender’s Lending Office. Any payments under this Agreement that are made later than 2:00 p.m.,
 New York time, shall be deemed to have been made on the next succeeding Business Day and any
 applicable interest or fees shall continue to accrue.

          (2)     If any payment to be made by the Borrower shall come due on a day other than a
 Business Day, payment shall be made on the next following Business Day, and such extension of time
 shall be reflected in computing interest or fees, as the case may be; provided that, if such extension would
 cause payment of interest on or principal of Eurodollar Rate Loans to be made in the next succeeding
 calendar month, such payment shall be made on the immediately preceding Business Day.

          (3)      Unless the Borrower or any Lender has notified the Administrative Agent, prior to the
 date, or in the case of any Borrowing of Base Rate Loans, prior to 1:00 p.m., New York time, on the date
 of such Borrowing, any payment is required to be made by it to the Administrative Agent hereunder (in
 the case of the Borrower, for the account of any Lender or an Issuing Bank hereunder or, in the case of
 the Lenders, for the account of any Issuing Bank, Swing Line Lender or the Borrower hereunder), that the

DB1/ 118926700.9                                     122
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 645 of 1503



 Borrower or such Lender, as the case may be, will not make such payment, the Administrative Agent may
 assume that the Borrower or such Lender, as the case may be, has timely made such payment and may
 (but shall not be so required to), in reliance thereon, make available a corresponding amount to the Person
 entitled thereto. If and to the extent that such payment was not in fact made to the Administrative Agent
 in Same Day Funds, then:

                  (a)    if the Borrower failed to make such payment, each Lender or Issuing Bank shall
 forthwith on demand repay to the Administrative Agent the portion of such assumed payment that was
 made available to such Lender or Issuing Bank in Same Day Funds, together with interest thereon in
 respect of each day from and including the date such amount was made available by the Administrative
 Agent to such Lender or Issuing Bank to the date such amount is repaid to the Administrative Agent in
 Same Day Funds at the applicable Overnight Rate from time to time in effect; and

                  (b)     if any Lender failed to make such payment, such Lender shall forthwith on
 demand pay to the Administrative Agent the amount thereof in Same Day Funds, together with interest
 thereon for the period from the date such amount was made available by the Administrative Agent to the
 Borrower to the date such amount is recovered by the Administrative Agent (the “Compensation
 Period”) at a rate per annum equal to the applicable Overnight Rate from time to time in effect. When
 such Lender makes payment to the Administrative Agent (together with all accrued interest thereon), then
 such payment amount (excluding the amount of any interest which may have accrued and been paid in
 respect of such late payment) shall constitute such Lender’s Loan included in the applicable Borrowing.
 If such Lender does not pay such amount forthwith upon the Administrative Agent’s demand therefor, the
 Administrative Agent may make a demand therefor upon the Borrower, and the Borrower shall pay such
 amount, or cause such amount to be paid, to the Administrative Agent, together with interest thereon for
 the Compensation Period at a rate per annum equal to the rate of interest applicable to the applicable
 Borrowing. Nothing herein shall be deemed to relieve any Lender from its obligation to fulfill its
 Commitment or to prejudice any rights which the Administrative Agent or the Borrower may have against
 any Lender as a result of any default by such Lender hereunder. A notice of the Administrative Agent to
 any Lender or the Borrower with respect to any amount owing under this Section 2.12(3) shall be
 conclusive, absent manifest error.

                   (c)   If any Lender makes available to the Administrative Agent funds for any Loan to
 be made by such Lender as provided in this Article II, and such funds are not made available to the
 Borrower by the Administrative Agent because the conditions to the applicable Revolving Credit
 Borrowing set forth in Section 4.02 are not satisfied or waived in accordance with the terms hereof, the
 Administrative Agent shall return such funds (in like funds as received from such Lender) to such Lender,
 without interest.

                  (d)      The obligations of the Lenders hereunder to make Loans and to fund
 participations in Letters of Credit and Swing Line Loans are several and not joint. The failure of any
 Lender to make any Loan or fund any participation on any date required hereunder shall not relieve any
 other Lender of its corresponding obligation to do so on such date, and no Lender shall be responsible for
 the failure of any other Lender to so make its Loan or purchase its participation.

                  (e)     Nothing herein shall be deemed to obligate any Lender to obtain the funds for
 any Loan in any particular place or manner or to constitute a representation by any Lender that it has
 obtained or will obtain the funds for any Loan in any particular place or manner.

                 (f)     Whenever any payment received by the Administrative Agent under this
 Agreement or any of the other Loan Documents is insufficient to pay in full all amounts due and payable
 to the Administrative Agent and the Lenders under or in respect of this Agreement and the other Loan

DB1/ 118926700.9                                    123
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 646 of 1503



 Documents on any date, such payment shall be distributed by the Administrative Agent and applied by
 the Administrative Agent and the Lenders in the order of priority set forth in Section 8.03 (or otherwise
 expressly set forth herein). If the Administrative Agent receives funds for application to the Obligations
 of the Loan Parties under or in respect of the Loan Documents under circumstances for which the Loan
 Documents do not specify the manner in which such funds are to be applied, the Administrative Agent
 may, but shall not be obligated to, elect to distribute such funds to each of the Lenders in accordance with
 such Lender’s Pro Rata Share or other applicable share provided for under this Agreement of the sum of
 (i) the Outstanding Amount of all Loans outstanding at such time and (ii) the Outstanding Amount of all
 L/C Obligations outstanding at such time, in repayment or prepayment of such of the outstanding Loans
 or other Obligations then owing to such Lender.

                  (g)     The amount of each Lender’s Pro Rata Share of outstanding Revolving Credit
 Loans (including outstanding Swing Line Loans) will be computed weekly (or more frequently in the
 Administrative Agent’s discretion) and will be adjusted upward or downward based on all Revolving
 Credit Loans (including outstanding Swing Line Loans) and repayments of Revolving Credit Loans
 (including outstanding Swing Line Loans) received by the Administrative Agent as of 4:00 p.m. on the
 first Business Day (such date, the “Settlement Date”) following the end of such week (or shorter period
 specified by the Administrative Agent). The Administrative Agent will deliver to each of the Lenders
 promptly after a Settlement Date a summary statement of the amount of outstanding Revolving Credit
 Loans for the period and the amount of repayments received for the period. As reflected on the summary
 statement, (a) the Administrative Agent will transfer to each Lender its Pro Rata Share of repayments and
 (b) each Lender will transfer to the Administrative Agent or the Administrative Agent will transfer to
 each Lender such amounts as are necessary to insure that, after giving effect to all such transfers, the
 amount of Revolving Credit Loans made by each Lender will be equal to such Lender’s Pro Rata Share of
 all Revolving Credit Loans outstanding as of such Settlement Date.

         Section 2.13      Sharing of Payments. If, other than expressly provided in this Agreement, if any
 Lender of any Class shall obtain any payment in respect of any principal of or interest on account of the
 Loans of such Class made by it or the participations in L/C Obligations and Swing Line Loans held by it
 (whether voluntary, involuntary, through the exercise of any right of setoff, or otherwise) in excess of its
 ratable share (or other share contemplated hereunder) thereof, such Lender shall immediately (1) notify
 the Administrative Agent of such fact, and (2) purchase at par from the other Lenders such participations
 in the Loans of such Class made by them or such subparticipations in the participations in L/C
 Obligations or Swing Line Loans held by them, as the case may be, as shall be necessary to cause such
 purchasing Lender to share the excess payment on such Loans of such Class or such participations, as the
 case may be, pro rata with each of them; provided that if all or any portion of such excess payment is
 thereafter recovered from the purchasing Lender under any of the circumstances described in
 Section 10.06 (including pursuant to any settlement entered into by the purchasing Lender in its
 discretion), such purchase shall to that extent be rescinded and each other Lender shall repay to the
 purchasing Lender the purchase price paid therefor, together with an amount equal to such paying
 Lender’s ratable share (according to the proportion of (a) the amount of such paying Lender’s required
 repayment to (b) the total amount so recovered from the purchasing Lender) of any interest or other
 amount paid or payable by the purchasing Lender in respect of the total amount so recovered, without
 further interest thereon. For avoidance of doubt, the provisions of this Section 2.13 shall not be construed
 to apply to (i) any payment made by the Borrower pursuant to and in accordance with the express terms
 of this Agreement as in effect from time to time (including the application of funds arising from the
 existence of a Defaulting Lender) or (ii) any payment obtained by a Lender as consideration for the
 assignment of or sale of a participation in any of its Loans to any assignee or participant permitted
 hereunder. The Borrower agrees that any Lender so purchasing a participation from another Lender may,
 to the fullest extent permitted by applicable Law, exercise all its rights of payment (including the right of
 setoff, but subject to Section 10.10) with respect to such participation as fully as if such Lender were the

DB1/ 118926700.9                                     124
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 647 of 1503



 direct creditor of the Borrower in the amount of such participation. The Administrative Agent will keep
 records (which shall be conclusive and binding in the absence of manifest error) of participations
 purchased under this Section 2.13 and will in each case notify the Lenders following any such purchases
 or repayments. Each Lender that purchases a participation pursuant to this Section 2.13 shall from and
 after such purchase have the right to give all notices, requests, demands, directions and other
 communications under this Agreement with respect to the portion of the Obligations purchased to the
 same extent as though the purchasing Lender were the original owner of the Obligations purchased.

         Section 2.14    Incremental Facilities.

          (1)      Incremental Revolving Credit Loan Request. The Borrower may at any time and from
 time to time, on one or more occasions, by notice to the Administrative Agent, request one or more
 increases to the aggregate principal amount of the Revolving Credit Commitments (or, solely to the extent
 set forth in Section 2.14(9) below, provide commitments under a new facility constituting a FILO
 Tranche) (“Incremental Commitments” and the Revolving Credit Loans and other extensions of credit
 made thereunder, the “Incremental Revolving Credit Loans”).

         (2)      Size. The aggregate amount of Incremental Commitments hereunder shall not exceed
 $200,000,000. Each Incremental Commitment will be in an integral multiple of $1.0 million and in an
 aggregate principal amount that is not less than $5.0 million (or such lesser minimum amount approved
 by the Administrative Agent in its reasonable discretion); provided that such amount may be less than
 such minimum amount or integral multiple amount if such amount represents all the remaining
 availability under the limit set forth above.

          (3)      Incremental Lenders. The Borrower shall not be obligated to offer any existing Lender
 the opportunity to provide any Incremental Commitments. Incremental Commitments may be provided
 by any existing Lender (it being understood that no existing Lender will have an obligation to make all or
 any portion of any Incremental Revolving Credit Loan, nor will the Borrower have any obligation to
 approach any existing Lender(s) to provide any Incremental Commitments) or by any Additional Lender
 on terms permitted by this Section 2.14; provided that the Administrative Agent, the Swing Line Lender
 and each Issuing Bank shall have consented (in each case, such consent not to be unreasonably withheld,
 conditioned or delayed) to any such Person’s providing Incremental Revolving Credit Facilities if such
 consent would be required under Section 10.07(b)(iii) for an assignment of such Loans or Revolving
 Credit Commitments, as applicable, to such Person. Final allocations in respect of Incremental Revolving
 Credit Facilities will be made by the Borrower together with the arrangers thereof, if any, in their
 discretion, on the terms permitted by this Section 2.14.

         (4)       Incremental Revolving Credit Facility Amendments; Use of Proceeds. Incremental
 Commitments (including under a FILO Tranche) shall become Commitments under this Agreement
 pursuant to an amendment (each, an “Incremental Amendment”) to this Agreement and, as appropriate,
 the other Loan Documents, executed by the Borrower, each Person providing such Incremental
 Commitments and the Administrative Agent. The Administrative Agent will promptly notify each
 Lender as to the effectiveness of each Incremental Amendment. Incremental Amendments may, without
 the consent of any other Lenders, effect such amendments to this Agreement and the other Loan
 Documents as may be necessary or appropriate, in the reasonable opinion of the Administrative Agent,
 (x) to effect the provisions of this Section 2.14. Each of the parties hereto hereby agrees that, upon the
 effectiveness of any Incremental Amendment, this Agreement and the other Loan Documents, as
 applicable, will be amended to the extent necessary to reflect the existence and terms of the Incremental
 Commitments and the Incremental Revolving Credit Loans evidenced thereby. The Borrower may use the
 proceeds of the Incremental Revolving Credit Loans for any purpose not prohibited by this Agreement.


DB1/ 118926700.9                                    125
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 648 of 1503




         (5)      Conditions. The availability of the Incremental Commitments under this Agreement will
 be subject solely to the following conditions:

                  (a)     No Event of Default shall have occurred and be continuing or, in the case of a
 Permitted Acquisition or similar committed investment, no Event of Default under Section 8.01(1) or
 Section 8.01(6) shall have occurred and be continuing; provided that in the case of a Limited Condition
 Acquisition, at the Borrower’s option, such Event of Default may be tested in accordance with Section
 1.07(8) so long as (x) no Loans hereunder (other than any Loans that constitute a FILO Tranche) are
 being used or will be used to fund such Limited Condition Acquisition and (y) at the time of the
 consummation of such Limited Condition Acquisition, no Event of Default under Section 8.01(1) or
 Section 8.01(6) shall have occurred and be continuing; and

                   (b)     all representations and warranties set forth in Article V shall be true and correct
 in all material respects on and as of the date of incurrence of the Incremental Revolving Credit Facilities
 except any representations and warranties which expressly relate to a given date or period shall be
 required only to be true and correct in all material respects as of the respective date or for the respective
 period, as the case may be; provided that in connection with any Permitted Acquisition or similar
 committed investment that constitute a Limited Condition Acquisition (other than any such Permitted
 Acquisition or committed investment which will be funded with the proceeds of Loans (other than a FILO
 Tranche) hereunder), (x) the Lenders providing such Incremental Commitments may elect to waive the
 requirement to make the representations and warranties set forth in Article V as required by the foregoing
 and (y) such representations and warranties will be limited to Specified Representations and Specified
 Acquisition Agreement Representations.

         (6)     Terms. Except as set forth below or with respect to any FILO Tranche under Section
 2.14(8) below, any Incremental Commitments shall be on the same terms and pursuant to the same
 documentation applicable to the existing Revolving Credit Commitments hereunder; provided that:

                  (a)     the final maturity date of such Incremental Revolving Credit Loans will be no
 earlier than the Latest Maturity Date of the Revolving Credit Loans borrowed on the Closing Date;

                 (b)     the Weighted Average Life to Maturity of such Incremental Revolving Credit
 Loans will be no shorter than the longest remaining Weighted Average Life to Maturity of the Revolving
 Credit Loans borrowed on the Closing Date;

         (7)   Pricing. Other than in the case of a FILO Tranche as described below, the interest rate,
 margin, commitment fees, original issue discount and upfront or similar fees for any Incremental
 Commitments will be as determined by the Borrower and the Persons providing such Incremental
 Commitments; provided, that the interest rate, margin, commitment fees and letter of credit fee of all
 Commitments in effect on the Closing Date shall be increased to match the corresponding terms of the
 Incremental Commitments.

          (8)      FILO Tranche. The Revolving Credit Commitment Increase may be in the form of a
 separate “first-in, last-out” or “last-out” tranche (the “FILO Tranche”) with interest rate margins, rate
 floors, upfront fees, funding discounts and original issue discounts, in each case to be agreed upon
 (which, for the avoidance of doubt, shall not require any adjustment to the Applicable Rate of other
 Revolving Credit Loans to be set forth in the Incremental Amendment) among the Borrower and the
 Lenders providing the FILO Tranche so long as (a) any Loans and related Obligations in respect of the
 FILO Tranche are not to be guaranteed by any Person other than the Guarantors and are not secured by
 any assets other than Collateral, (b) as between (x) the Revolving Credit Loans (other than the FILO


DB1/ 118926700.9                                     126
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 649 of 1503



 Tranche) and (y) the FILO Tranche, all proceeds from the liquidation or other realization of the Collateral
 (including ABL Priority Collateral) or application of funds in accordance with Section 8.03 shall be
 applied, first to obligations owing under, or with respect to, the Revolving Credit Loans (other than the
 FILO Tranche) and second to the FILO Tranche; (c) the Borrower may not prepay Loans under the FILO
 Tranche or terminate or reduce the commitments in respect thereof at any time that other Loans (including
 Swing Line Loans) and/or Unreimbursed Amounts (unless cash collateralized or otherwise provided for
 in a manner reasonably satisfactory to the Administrative Agent) are outstanding; (d) the Required
 Lenders (calculated as including the FILO Tranche) shall, subject to the terms of the ABL Intercreditor
 Agreement, control exercise of remedies in respect of the Collateral; (e) no changes affecting the priority
 status of the Revolving Credit Facility (other than the FILO Tranche) vis-à-vis the FILO Tranche may be
 made without the consent of the Required Lenders under the Revolving Credit Facility, other than such
 changes which affect only the FILO Tranche; (f) the final maturity of any FILO Tranche shall not occur,
 and no FILO Tranche shall require mandatory commitment reductions prior to, the Latest Maturity Date
 at such time; and (g) except as otherwise set forth in this Section 2.14(8), the terms of any FILO Tranche
 are not materially less favorable to the Borrower than those hereunder (including, without limitation, the
 inclusion of any additional financial or other material covenant without the consent of the Administrative
 Agent); provided however, that (i) advance rates with respect to the items included in the borrowing base
 for such FILO Tranche shall not exceed 105% of the Net Orderly Liquidation Value of Eligible Inventory
 and 100% of Eligible Credit Card Receivables and Eligible Accounts Receivable and (ii) at no time shall
 the total Revolving Credit Exposure (including the FILO Tranche) exceed 100% of the Net Orderly
 Liquidation Value of the ABL Priority Collateral (other than ineligible assets).

         (9)     Reallocation of Revolving Credit Exposure. Upon each Revolving Credit Commitment
 Increase pursuant to this Section 2.14:

                 (a)      each Revolving Credit Lender immediately prior to such increase will
 automatically and without further act be deemed to have assigned to each lender providing a portion of
 such increase (each an “Incremental Revolving Credit Lender”), and each such Incremental Revolving
 Credit Lender will automatically and without further act be deemed to have assumed, a portion of such
 Revolving Credit Lender’s participations hereunder in outstanding Letters of Credit and Swing Line
 Loans such that, after giving effect to each such deemed assignment and assumption of participations, the
 percentage of the aggregate outstanding participations hereunder in Letters of Credit and Swing Line
 Loans held by each Revolving Credit Lender will equal the percentage of the aggregate Revolving Credit
 Commitments of all Lenders represented by such Revolving Credit Lender’s Revolving Credit
 Commitments; and

                 (b)      if, on the date of such increase, there are any Revolving Credit Loans
 outstanding, such Revolving Credit Loans shall on or prior to the effectiveness of such Incremental
 Revolving Credit Facility be prepaid from the proceeds of Incremental Revolving Credit Loans made
 hereunder (reflecting such increase in Revolving Credit Commitments), which prepayment shall be
 accompanied by accrued interest on the Revolving Credit Loans being prepaid and any costs incurred by
 any Revolving Credit Lender in accordance with Section 3.05.

         (10) The Administrative Agent and the Lenders hereby agree that the minimum borrowing,
 pro rata borrowing and pro rata payment requirements contained elsewhere in this Agreement shall not
 apply to the transactions effected pursuant to the immediately preceding sentence.

         Section 2.15    [Reserved].

         Section 2.16    Extensions of Loans.


DB1/ 118926700.9                                    127
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 650 of 1503




          (1)       Extension Offers. Pursuant to one or more offers (each, an “Extension Offer”) made
 from time to time by the Borrower to all Lenders holding Loans or Commitments of a particular Class
 with a like Maturity Date, the Borrower may extend such Maturity Date and otherwise modify the terms
 of such Loans or Commitments pursuant to the terms set forth in an Extension Offer (each, an
 “Extension,” and each group of Loans or Commitments so extended, as well as any Loans of the same
 Class not so extended, each being a “tranche” for purposes of this Section 2.16). Each Extension Offer
 will specify the minimum amount of Loans or Commitments with respect to which an Extension Offer
 may be accepted, which will be an integral multiple of $1.0 million and an aggregate principal amount
 that is not less than $10.0 million, or if less, (a) the aggregate principal amount of such Loans outstanding
 or (b) such lesser minimum amount as is approved by the Administrative Agent, such consent not to be
 unreasonably withheld, conditioned or delayed. Extension Offers will be made on a pro rata basis to all
 Lenders holding Loans or Commitments of a particular Class with a like Maturity Date. If the aggregate
 outstanding principal amount of such Loans (calculated on the face amount thereof) or Commitments in
 respect of which Lenders have accepted an Extension Offer exceeds the maximum aggregate principal
 amount of Loans or Commitments offered to be extended pursuant to such Extension Offer, then the
 Loans or Commitments of such Lenders will be extended ratably up to such maximum amount based on
 the respective principal amounts (but not to exceed actual holdings of record) with respect to which such
 Lenders have accepted such Extension Offer. There is no requirement that any Extension Offer or
 Extension Amendment (defined as follows) be subject to any “most favored nation” pricing provisions,
 any condition on the non-existence of any Default or Event of Default or any financial ratio tests. The
 terms of an Extension Offer shall be determined by the Borrower, and Extension Offers may contain one
 or more conditions to their effectiveness, including a condition that a minimum amount of Loans or
 Commitments of any or all applicable tranches be tendered.

          (2)     Extension Amendments. The Lenders hereby irrevocably authorize the Administrative
 Agent to enter into amendments to this Agreement and the other Loan Documents (each, an “Extension
 Amendment”) as may be necessary or appropriate in order to effect the provisions of this Section 2.16,
 establish new tranches in respect of Extended Revolving Credit Loans and Extended Revolving Credit
 Commitments and such amendments as permitted by clause (5) below as may be necessary or appropriate
 in the reasonable opinion of the Administrative Agent and the Borrower in connection with the
 establishment of such Extended Revolving Credit Loans and Extended Revolving Credit Commitments.
 Extensions will not constitute a voluntary or mandatory payment or prepayment for purposes of this
 Agreement. It is understood that no existing Lender will have an obligation to participate in Extended
 Revolving Credit Loans or Extended Revolving Credit Commitments of any Class of Revolving Credit
 Loans, and any Lender who fails to accept an offer to participate in writing shall be deemed to have
 rejected the offer. Any Lender of an existing Class of Revolving Credit Loans that elects (or that has
 deemed to have elected) not to participate in Extended Revolving Credit Loans or Extended Revolving
 Credit Commitments of such Class of Revolving Credit Loans shall be referred to herein as a “Non-
 Extended Lender”.

         (3)     Terms of Extension Offers and Extension Amendments. The terms of any Extended
 Revolving Credit Loans and Extended Revolving Credit Commitments will be set forth in an Extension
 Offer and as agreed between the Borrower and the Extending Lenders accepting such Extension Offer;
 provided that:

                (a)    the final maturity date of such Extended Revolving Credit Loans and Extended
 Revolving Credit Commitments will be no earlier than the Latest Maturity Date applicable to the Loans or
 Commitments subject to such Extension Offer;

                   (b)    [reserved];


DB1/ 118926700.9                                     128
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 651 of 1503




                   (c)    [reserved];

                 (d)      such Extended Revolving Credit Loans and Extended Revolving Credit
 Commitments are not secured by any assets or property that does not constitute Collateral and may not be
 secured on a senior basis to the existing Revolving Credit Loans;

                   (e) such Extended Revolving Credit Loans and Extended Revolving Credit
 Commitments are not guaranteed by any Subsidiary of the Borrower other than a Subsidiary Loan Party;
 and

                   (f)     the terms, conditions, covenants and events of default applicable to Extended
 Revolving Credit Loans or Extended Revolving Credit Commitments are, except as to pricing terms
 (interest rate and fees) and maturity, substantially identical to, or, taken as a whole, no more favorable to
 the lenders or holders providing such indebtedness than, those subject to such Extension Offer, as
 determined in good faith by a Responsible Officer of the Borrower.

 Any Extended Revolving Credit Loans will constitute a separate tranche of Revolving Credit Loans from
 the Revolving Credit Loans held by Lenders that did not accept the applicable Extension Offer.

         (4)   Extension of Revolving Credit Commitments. In the case of any Extension of Revolving
 Credit Commitments or Revolving Credit Loans, the following shall apply:

                  (a)     all borrowings and all prepayments of Revolving Credit Loans shall continue to
 be made on a ratable basis among all Revolving Credit Lenders, based on the relative amounts of their
 Revolving Credit Commitments, until the repayment of the Revolving Credit Loans attributable to the
 non-extended Revolving Credit Commitments on the relevant Maturity Date; provided that the Borrower
 shall be permitted to repay the Revolving Credit Loans attributable to non-extended Revolving Credit
 Commitments on the relevant Maturity Date without the necessity of making any pro rata payments to
 Extending Lenders;

                   (b)   the allocation of the participation exposure with respect to any then-existing or
 subsequently issued Letter of Credit as between the Revolving Credit Commitments of such new tranche
 and the remaining Revolving Credit Commitments shall be made on a ratable basis in accordance with the
 relative amounts thereof until the Maturity Date relating to such non-extended Revolving Credit
 Commitments has occurred;

                   (c)   no termination of extended Revolving Credit Commitments and no repayment of
 extended Revolving Credit Loans accompanied by a corresponding permanent reduction in extended
 Revolving Credit Commitments shall be permitted unless such termination or repayment (and
 corresponding reduction) is accompanied by at least a pro rata termination or permanent repayment (and
 corresponding pro rata permanent reduction), as applicable, of each other tranche of Revolving Credit
 Loans and Revolving Credit Commitments (or each other tranche of Revolving Credit Commitments and
 Revolving Credit Loans shall have otherwise been terminated and repaid in full);

                (d)      the Maturity Date with respect to the Revolving Credit Commitments may not be
 extended without the prior written consent of the Swing Line Lender and the Issuing Banks; and

                   (e) at no time shall there be more than three (3) different tranches of Revolving
 Credit Commitments (or greater than three (3) tranches to the extent agreed by the Administrative Agent).



DB1/ 118926700.9                                      129
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 652 of 1503



          If the aggregate Outstanding Amount of Revolving Credit Loans, Swing Line Loans and L/C
 Obligations exceeds the Revolving Credit Commitment as a result of the occurrence of the Maturity Date
 with respect to any tranche of Revolving Credit Commitments while an extended tranche of Revolving
 Credit Commitments remains outstanding, the Borrower shall make such payments as are necessary in
 order to eliminate such excess on such Maturity Date.

          (5)      Required Consents. No consent of any Lender or any other Person will be required to
 effectuate any Extension, other than the consent of the Administrative Agent (such consent not to be
 unreasonably withheld, delayed or condition), the Borrower and the applicable Extending Lender. The
 transactions contemplated by this Section 2.16 (including, for the avoidance of doubt, payment of any
 interest, fees or premium in respect of any Extended Revolving Credit Loans on such terms as may be set
 forth in the relevant Extension Offer) will not require the consent of any other Lender or any other
 Person, and the requirements of any provision of this Agreement or any other Loan Document that may
 otherwise prohibit any such Extension or any other transaction contemplated by this Section 2.16 will not
 apply to any of the transactions effected pursuant to this Section 2.16.

         Section 2.17    Defaulting Lenders.

         (1)      Adjustments. Notwithstanding anything to the contrary contained in this Agreement, if
 any Lender becomes a Defaulting Lender, then, until such time as that Lender is no longer a Defaulting
 Lender, to the extent permitted by applicable Law:

                  (a)    Waivers and Amendments. That Defaulting Lender’s right to approve or
 disapprove of any amendment, waiver or consent with respect to this Agreement shall be restricted as set
 forth in Section 10.01.

                   (b)     Reallocation of Payments. Any payment of principal, interest, fees or other
 amounts received by the Administrative Agent for the account of that Defaulting Lender (whether
 voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise), shall be applied at such time
 or times as may be determined by the Administrative Agent as follows: first, to the payment of any
 amounts owing by that Defaulting Lender to the Administrative Agent hereunder; second, to the payment
 on a pro rata basis of any amounts owing by that Defaulting Lender to the relevant Swing Line Lender or
 Issuing Banks hereunder; third, as the Borrower may request (so long as no Default or Event of Default
 has occurred and is continuing), to the funding of any Loan in respect of which that Defaulting Lender
 has failed to fund its portion thereof as required by this Agreement, as determined by the Administrative
 Agent; fourth, to the payment of any amounts owing to the Lenders, the relevant Swing Line Lender or
 Issuing Banks as a result of any judgment of a court of competent jurisdiction obtained by any Lender, the
 relevant Swing Line Lender or Issuing Banks against that Defaulting Lender as a result of that Defaulting
 Lender’s breach of its obligations under this Agreement; fifth, so long as no Default or Event of Default
 has occurred and is continuing, to the payment of any amounts owing to the Borrower as a result of any
 judgment of a court of competent jurisdiction obtained by the Borrower against that Defaulting Lender as
 a result of that Defaulting Lender’s breach of its obligations under this Agreement; and sixth, to that
 Defaulting Lender or as otherwise directed by a court of competent jurisdiction; provided that if (i) such
 payment is a payment of the principal amount of any Loans or L/C Borrowings in respect of which that
 Defaulting Lender has not fully funded its appropriate share and (ii) such Loans or L/C Borrowings were
 made at a time when the conditions set forth in Section 4.02 were satisfied or waived, such payment shall
 be applied solely to pay the Loans of, and L/C Borrowings owed to, all Non-Defaulting Lenders on a pro
 rata basis prior to being applied to the payment of any Loans of, or L/C Borrowings owed to, that
 Defaulting Lender. Any payments, prepayments or other amounts paid or payable to a Defaulting Lender
 that are applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant


DB1/ 118926700.9                                   130
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 653 of 1503



 to this Section 2.17(1)(b) shall be deemed paid to and redirected by that Defaulting Lender, and each
 Lender irrevocably consents hereto.

                  (c)     Certain Fees. That Defaulting Lender (i) shall not be entitled to receive any
 commitment fee pursuant to Section 2.09(1) for any period during which that Lender is a Defaulting
 Lender (and the Borrower shall not be required to pay any such fee that otherwise would have been
 required to have been paid to that Defaulting Lender) and (ii) shall be limited in its right to receive Letter
 of Credit fees as provided in Section 2.03(9).

                  (d)      Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any period
 in which there is a Defaulting Lender, for purposes of computing the amount of the obligation of each
 Non-Defaulting Lender to acquire, refinance or fund participations in Letters of Credit or Swing Line
 Loans pursuant to Section 2.03, the “Pro Rata Share” of each Non-Defaulting Lender’s Revolving Credit
 Loans and L/C Obligations shall be computed without giving effect to the Commitment of that Defaulting
 Lender; provided that (i) each such reallocation shall be given effect only if, at the date the applicable
 Lender becomes a Defaulting Lender, no Default or Event of Default has occurred and is continuing; and
 (ii) the aggregate obligation of each Non-Defaulting Lender to acquire, refinance or fund participations in
 Letters of Credit or Swing Line Loans shall not exceed the positive difference, if any, of (1) the
 Commitment of that Non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
 Revolving Credit Loans of that Non-Defaulting Lender. If the reallocation described above in this
 clause (d) cannot, or can only partially, be effected, the Borrower shall, without prejudice to any right or
 remedy available to it hereunder or under any law, (x) first, prepay Swing Line Loans in an amount equal
 to the Swing Line Lender’s Fronting Exposure and (y) second, Cash Collateralize the applicable Issuing
 Bank’s Fronting Exposure in accordance with the procedures set forth in Section 2.03.

          (2)      Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing Line
 Lender and the relevant Issuing Banks agree in writing in their sole discretion (such agreement not to be
 unreasonably withheld or delayed) that a Defaulting Lender should no longer be deemed to be a
 Defaulting Lender, the Administrative Agent will so notify the parties hereto, whereupon as of the
 effective date specified in such notice and subject to any conditions set forth therein (which may include
 arrangements with respect to any Cash Collateral), that Lender will, to the extent applicable, purchase that
 portion of outstanding Loans of the other Lenders or take such other actions as the Administrative Agent
 may determine to be necessary to cause the Revolving Credit Loans of the applicable Facility and funded
 and unfunded participations in Letters of Credit and Swing Line Loans to be held on a pro rata basis by
 the Lenders in accordance with their Pro Rata Share of the applicable Facility (without giving effect to
 Section 2.17(1)(d)), whereupon that Lender will cease to be a Defaulting Lender; provided that no
 adjustments will be made retroactively with respect to fees accrued or payments made by or on behalf of
 the Borrower while that Lender was a Defaulting Lender; provided further that except to the extent
 otherwise expressly agreed by the affected parties, no change hereunder from Defaulting Lender to
 Lender will constitute a waiver or release of any claim of any party hereunder arising from that Lender’s
 having been a Defaulting Lender. So long as any Lender is a Defaulting Lender, (i) the Swing Line
 Lender shall not be required to fund any Swing Line Loans unless it is satisfied that it will have no
 Fronting Exposure after giving effect to such Swing Line Loan and (ii) no Issuing Bank shall be required
 to issue, extent, renew or increase any Letter of Credit unless it is satisfied that it will have no Fronting
 Exposure after giving effect thereto.

                                                ARTICLE III

                              Taxes, Increased Costs Protection and Illegality

         Section 3.01     Taxes.

DB1/ 118926700.9                                      131
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 654 of 1503




         (1)     Except as required by applicable Law, any and all payments by any Loan Party to or for
 the account of any Agent or any Lender under any Loan Document shall be made free and clear of and
 without deduction or withholding for any Taxes.

         (2)     If any Loan Party or any other applicable withholding agent is required by applicable
 Law (as determined in the good faith discretion of such Loan Party or withholding agent) to make any
 deduction or withholding on account of any Taxes from any sum paid or payable by any Loan Party to
 any Lender or Agent under any of the Loan Documents:

                 (a)    the applicable Loan Party shall notify the Administrative Agent of any such
 requirement or any change in any such requirement as soon as such Loan Party becomes aware of it;

                   (b)      the applicable Loan Party or other applicable withholding agent shall be entitled
 to make such deduction or withholding and shall pay any amounts deducted or withheld to the relevant
 Governmental Authority any such Tax before the date on which penalties attach thereto, such payment to
 be made (if the liability to pay is imposed on any Loan Party) for its own account or (if that liability is
 imposed on the Lender or Agent) on behalf of and in the name of the Lender or Agent (as applicable);

                   (c)    if the Tax in question is a Non-Excluded Tax or Other Tax, the sum payable to
 such Lender or Agent (as applicable) shall be increased by such Loan Party to the extent necessary to
 ensure that, after the making of any required deduction or withholding for Non-Excluded Taxes or Other
 Taxes (including any deductions or withholdings for Non-Excluded Taxes or Other Taxes attributable to
 any payments required to be made under this Section 3.01), the Lender or the Agent (as applicable)
 receives on the due date a net sum equal to what it would have received had no such deduction or
 withholding been required or made; and

                  (d)     within thirty days after paying any sum from which it is required by Law to make
 any deduction or withholding, and within thirty days after the due date of payment of any Tax which it is
 required by clause (b) above to pay, the Borrower shall deliver to the Administrative Agent evidence
 reasonably satisfactory to the other affected parties of such deduction or withholding and of the
 remittance thereof to the relevant Governmental Authority.

         (3)     Status of Lender. The Administrative Agent and each Lender shall, at such times as are
 reasonably requested by the Borrower or the Administrative Agent, provide the Borrower and the
 Administrative Agent with any documentation prescribed by Laws or reasonably requested by the
 Borrower or the Administrative Agent certifying as to any entitlement of such Lender to an exemption
 from, or reduction in, withholding Tax with respect to any payments to be made to such Lender under any
 Loan Document. Each such Lender shall, whenever a lapse in time or change in circumstances renders
 such documentation (including any specific documentation required below in this Section 3.01(3))
 obsolete, expired or inaccurate in any material respect, deliver promptly to the Borrower and the
 Administrative Agent updated or other appropriate documentation (including any new documentation
 reasonably requested by the Borrower or the Administrative Agent) or promptly notify the Borrower and
 Administrative Agent of its inability to do so.

         Without limiting the foregoing:

                  (a)     Each U.S. Lender shall deliver to the Borrower and the Administrative Agent on
 or before the date on which such Lender becomes a party to this Agreement two properly completed and
 duly signed copies of Internal Revenue Service Form W-9 certifying that such Lender is exempt from
 U.S. federal backup withholding.


DB1/ 118926700.9                                     132
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 655 of 1503




                  (b)     Each Foreign Lender shall deliver to the Borrower and the Administrative Agent
 on or before the date on which such Lender becomes a party to this Agreement (and from time to time
 thereafter upon the request of the Borrower or the Administrative Agent) whichever of the following is
 applicable:

                 (i)      two properly completed and duly signed copies of Internal Revenue Service
         Form W-8BEN or W-8BEN-E, as applicable (or any successor forms) claiming eligibility for the
         benefits of an income tax treaty to which the United States is a party, and such other
         documentation as required under the Code,

               (ii)   two properly completed and duly signed copies of Internal Revenue Service
         Form W-8ECI (or any successor forms),

                  (iii) in the case of a Foreign Lender claiming the benefits of the exemption for
         portfolio interest under Section 871(h) or Section 881(c) of the Code, (A) two properly completed
         and duly signed certificates substantially in the form of Exhibit H (any such certificate, a “United
         States Tax Compliance Certificate”) and (B) two properly completed and duly signed copies of
         Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable (or any successor forms),

                 (iv)     to the extent a Foreign Lender is not the beneficial owner (for example, where
         the Foreign Lender is a partnership or a participating Lender), executed originals of Internal
         Revenue Service Form W-8IMY (or any successor forms) of the Foreign Lender, accompanied by
         a Form W-8ECI, Form W-8BEN or W-8BEN-E, as applicable, a United States Tax Compliance
         Certificate, Form W-9, Form W-8IMY and any other required information (or any successor
         forms) from each beneficial owner that would be required under this Section 3.01(3) if such
         beneficial owner were a Lender, as applicable (provided that if one or more beneficial owners are
         claiming the portfolio interest exemption, the United States Tax Compliance Certificate may be
         provided by such Foreign Lender on behalf of such beneficial owner), or

                   (v)   two properly completed and duly signed copies of any other form prescribed by
         applicable U.S. federal income tax laws (including the Treasury Regulations) as a basis for
         claiming a complete exemption from, or a reduction in, United States federal withholding Tax on
         any payments to such Lender under the Loan Documents.

                   (c)     If a payment made to a Lender under any Loan Document would be subject to
 Tax imposed by FATCA if such Lender were to fail to comply with the applicable reporting requirements
 of FATCA (including those contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
 Lender shall deliver to the Borrower and the Administrative Agent at the time or times prescribed by law
 and at such time or times reasonably requested by the Borrower or the Administrative Agent such
 documentation prescribed by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
 Code) and such additional documentation reasonably requested by the Borrower or the Administrative
 Agent as may be necessary for the Borrower and the Administrative Agent to comply with their
 obligations under FATCA and to determine that such Lender has complied with such Lender’s
 obligations under FATCA or to determine the amount to deduct and withhold from such payment. Solely
 for purposes of this paragraph, the term “FATCA” shall include any amendments made to FATCA after
 the date of this Agreement.

 Notwithstanding any other provision of this clause (c), a Lender shall not be required to deliver any form
 that such Lender is not legally eligible to deliver.



DB1/ 118926700.9                                    133
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 656 of 1503




         (4)     In addition to the payments by a Loan Party required by Section 3.01(2), the Borrower
 shall pay any Other Taxes to the relevant Governmental Authority in accordance with applicable law.

          (5)       The Loan Parties shall, jointly and severally, indemnify a Lender or Agent (each a “Tax
 Indemnitee”), within 10 days after written demand therefor, for the full amount of any Non-Excluded
 Taxes paid or payable by such Tax Indemnitee on or attributable to any payment under or with respect to
 any Loan Document, and any Other Taxes payable by such Tax Indemnitee (including Non-Excluded
 Taxes or Other Taxes imposed on or attributable to amounts payable under this Section 3.01), whether or
 not such Taxes were correctly or legally imposed or asserted by the relevant Governmental Authority. A
 certificate as to the amount of such payment or liability prepared in good faith and delivered by the Tax
 Indemnitee or by the Administrative Agent on its own behalf or on behalf of another Tax Indemnitee,
 shall be conclusive absent manifest error.

          (6)      If and to the extent that a Tax Indemnitee, in its sole discretion (exercised in good faith),
 determines that it has received a refund of any Taxes as to which it has been indemnified pursuant to this
 Section 3.01 (including by the payment of additional amounts pursuant to this Section 3.01), then such
 Tax Indemnitee shall pay to the relevant Loan Party the amount of such refund, net of all out-of-pocket
 expenses of the Tax Indemnitee (including any Taxes imposed with respect to such refund), and without
 interest (other than any interest paid by the relevant Governmental Authority with respect to such refund),
 provided that the Loan Party, upon the request of the Tax Indemnitee, agrees to repay the amount paid
 over by the Tax Indemnitee (plus any penalties, interest or other charges imposed by the relevant
 Governmental Authority) to the Tax Indemnitee to the extent the Tax Indemnitee is required to repay such
 refund to such Governmental Authority. Notwithstanding anything to the contrary in this paragraph (6),
 in no event will the Tax Indemnitee be required to pay any amount to a Loan Party pursuant to this
 paragraph (6) the payment of which would place the Tax Indemnitee in a less favorable net after-Tax
 position than the Tax Indemnitee would have been in if the Tax subject to indemnification and giving rise
 to such refund had not been deducted, withheld or otherwise imposed and the indemnification payments
 or additional amounts with respect to such Tax had never been paid. This subsection shall not be
 construed to require a Tax Indemnitee to make available its Tax returns (or any other information relating
 to its Taxes that it deems confidential) to any Loan Party or any other Person.

         (7)     For purposes of determining withholding Taxes imposed under FATCA, from and after
 the Closing Date of this Agreement, the Borrower and the Agents shall treat (and the Lenders hereby
 authorize the Agents to treat) this Agreement as not qualifying as a “grandfathered obligation” within the
 meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

         (8)     The agreements in this Section 3.01 shall survive the termination of this Agreement and
 the payment of the Loans and all other amounts payable hereunder.

           Section 3.02 Illegality. If any Lender reasonably determines that any Change in Law has
 made it unlawful, or that any Governmental Authority has asserted that it is unlawful, for such Lender or
 its applicable Lending Office to make, maintain or fund Loans whose interest is determined by reference
 to the Eurodollar Rate, or to determine or charge interest rates based upon the Eurodollar Rate, or any
 Governmental Authority has imposed material restrictions on the authority of such Lender to purchase or
 sell, or to take deposits of, Dollars in the London interbank market, then, on written notice thereof by such
 Lender to the Borrower through the Administrative Agent, (1) any obligation of such Lender to make or
 continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans shall be
 suspended, and (2) if such notice asserts the illegality of such Lender making or maintaining Base Rate
 Loans the interest rate on which is determined by reference to the Eurodollar Rate component of the Base
 Rate, the interest rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
 illegality, be reasonably determined by the Administrative Agent without reference to the Eurodollar Rate

DB1/ 118926700.9                                      134
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 657 of 1503



 component of the Base Rate, in each case until such Lender notifies the Administrative Agent and the
 Borrower that the circumstances giving rise to such determination no longer exist. Upon receipt of such
 notice, (a) the Borrower may revoke any pending request for a Borrowing of, conversion to or
 continuation of Eurodollar Rate Loans and shall, upon demand from such Lender (with a copy to the
 Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base
 Rate Loans (the interest rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
 illegality, be determined by the Administrative Agent without reference to the Eurodollar Rate component
 of the Base Rate) and (b) if such notice asserts the illegality of such Lender determining or charging
 interest rates based upon the Eurodollar Rate component of the Base Rate with respect to any Base Rate
 Loans, the Administrative Agent shall during the period of such suspension compute the Base Rate
 applicable to such Lender without reference to the Eurodollar Rate component thereof until the
 Administrative Agent is advised in writing by such Lender that it is no longer illegal for such Lender to
 determine or charge interest rates based upon the Eurodollar Rate. Upon any such prepayment or
 conversion, the Borrower shall also pay accrued interest on the amount so prepaid or converted.

         Section 3.03     Inability to Determine Rates.

                   (a)      If in connection with any request for a Eurodollar Rate Loan or a conversion to
 or continuation thereof, (i) the Administrative Agent determines that (A) Dollar deposits are not being
 offered to banks in the London interbank Eurodollar market for the applicable amount and Interest Period
 of such Eurodollar Rate Loan, or (B) (x) adequate and reasonable means do not exist for determining the
 Eurodollar Rate for any requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
 connection with an existing or proposed Base Rate Loan and (y) the circumstances described in Section
 3.03(c)(i) do not apply (in each case with respect to this clause (i), “Impacted Loans”), or (ii) the
 Administrative Agent or the Required Lenders determine that for any reason the Eurodollar Rate for any
 requested Interest Period with respect to a proposed Eurodollar Rate Loan does not adequately and fairly
 reflect the cost to such Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
 promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
 or maintain Eurodollar Rate Loans shall be suspended, (to the extent of the affected Eurodollar Rate
 Loans or Interest Periods), and (y) in the event of a determination described in the preceding sentence
 with respect to the Eurodollar Rate component of the Base Rate, the utilization of the Eurodollar Rate
 component in determining the Base Rate shall be suspended, in each case until the Administrative Agent
 (or, in the case of a determination by the Required Lenders described in clause (ii) of Section 3.03(a),
 until the Administrative Agent upon instruction of the Required Lenders) revokes such notice. Upon
 receipt of such notice, the Borrower may revoke any pending request for a Borrowing of, conversion to or
 continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or Interest
 Periods) or, failing that, will be deemed to have converted such request into a request for a Borrowing of
 Base Rate Loans in the amount specified therein.

                   (b)     Notwithstanding the foregoing, if the Administrative Agent has made the
 determination described in clause (i) of Section 3.03(a), the Administrative Agent, in consultation with
 the Borrower and Required Lenders, may establish an alternative interest rate for the Impacted Loans, in
 which case, such alternative rate of interest shall apply with respect to the Impacted Loans until (i) the
 Administrative Agent revokes the notice delivered with respect to the Impacted Loans under clause (i) of
 the first sentence of Section 3.03(a), (ii) the Administrative Agent or the Required Lenders notify the
 Administrative Agent and the Borrower that such alternative interest rate does not adequately and fairly
 reflect the cost to such Lenders of funding the Impacted Loans, or (iii) any Lender determines that any
 Law has made it unlawful, or that any Governmental Authority has asserted that it is unlawful, for such
 Lender or its applicable Lending Office to make, maintain or fund Loans whose interest is determined by
 reference to such alternative rate of interest or to determine or charge interest rates based upon such rate


DB1/ 118926700.9                                     135
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 658 of 1503



 or any Governmental Authority has imposed material restrictions on the authority of such Lender to do
 any of the foregoing and provides the Administrative Agent and the Borrower written notice thereof.

                  (c)     Notwithstanding anything to the contrary in this Agreement or any other Loan
 Documents, if the Administrative Agent determines (which determination shall be conclusive absent
 manifest error), or the Borrower or Required Lenders notify the Administrative Agent (with, in the case of
 the Required Lenders, a copy to the Borrower) that the Borrower or Required Lenders (as applicable)
 have determined, that:

                  (i)     adequate and reasonable means do not exist for ascertaining LIBOR for any
         Interest Period hereunder or any other tenors of LIBOR, including, without limitation, because
         the LIBOR Screen Rate is not available or published on a current basis and such circumstances
         are unlikely to be temporary; or

                  (ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority having
         jurisdiction over the Administrative Agent or such administrator has made a public statement
         identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no longer be made
         available, or used for determining the interest rate of loans, provided that, at the time of such
         statement, there is no successor administrator that is satisfactory to the Administrative Agent, that
         will continue to provide LIBOR after such specific date (such specific date, the “Scheduled
         Unavailability Date”); or

                  (iii) the administrator of the LIBOR Screen Rate or a Governmental Authority having
         jurisdiction over such administrator has made a public statement announcing that all Interest
         Periods and other tenors of LIBOR are no longer representative; or

                 (iv)     syndicated loans currently being executed, or that include language similar to that
         contained in this Section 3.03, are being executed or amended (as applicable) to incorporate or
         adopt a new benchmark interest rate to replace LIBOR,

 then, in the case of clauses (i)-(iii) above, on a date and time determined by the Administrative Agent
 (any such date, the “LIBOR Replacement Date”), which date shall be at the end of an Interest Period or
 on the relevant interest payment date, as applicable, for interest calculated and shall occur reasonably
 promptly upon the occurrence of any of the events or circumstances under clauses (i), (ii) or (iii) above
 and, solely with respect to clause (ii) above, no later than the Scheduled Unavailability Date, LIBOR will
 be replaced hereunder and under any Loan Document with, subject to the proviso below, the first
 available alternative set forth in the order below for any payment period for interest calculated that can be
 determined by the Administrative Agent, in each case, without any amendment to, or further action or
 consent of any other party to, this Agreement or any other Loan Document (the “LIBOR Successor
 Rate”; and any such rate before giving effect to the Related Adjustment, the “Pre-Adjustment Successor
 Rate”):
         (x)       Term SOFR plus the Related Adjustment; and
         (y)       SOFR plus the Related Adjustment;
 and in the case of clause (iv) above, the Borrower and Administrative Agent may amend this Agreement
 solely for the purpose of replacing LIBOR under this Agreement and under any other Loan Document in
 accordance with the definition of “LIBOR Successor Rate” and such amendment will become effective at
 5:00 p.m., on the fifth Business Day after the Administrative Agent shall have notified all Lenders and the
 Borrower of the occurrence of the circumstances described in clause (iv) above unless, prior to such time,



DB1/ 118926700.9                                     136
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 659 of 1503



 Lenders comprising the Required Lenders have delivered to the Administrative Agent written notice that
 such Required Lenders object to the implementation of a LIBOR Successor Rate pursuant to such clause;
 provided that, if the Administrative Agent determines that Term SOFR has become available, is
 administratively feasible for the Administrative Agent and would have been identified as the Pre-
 Adjustment Successor Rate in accordance with the foregoing if it had been so available at the time that
 the LIBOR Successor Rate then in effect was so identified, and the Administrative Agent notifies the
 Borrower and each Lender of such availability, then from and after the beginning of the Interest Period,
 relevant interest payment date or payment period for interest calculated, in each case, commencing no less
 than thirty (30) days after the date of such notice, the Pre-Adjustment Successor Rate shall be Term
 SOFR and the LIBOR Successor Rate shall be Term SOFR plus the relevant Related Adjustment.
         The Administrative Agent will promptly (in one or more notices) notify the Borrower and each
 Lender of (x) any occurrence of any of the events, periods or circumstances under clauses (i) through (iii)
 above, (y) a LIBOR Replacement Date and (z) the LIBOR Successor Rate.

         Any LIBOR Successor Rate shall be applied in a manner consistent with market practice;
 provided that to the extent such market practice is not administratively feasible for the Administrative
 Agent, such LIBOR Successor Rate shall be applied in a manner as otherwise reasonably determined by
 the Administrative Agent.

        Notwithstanding anything else herein, if at any time any LIBOR Successor Rate as so determined
 would otherwise be less than the LIBOR Floor, the LIBOR Successor Rate will be deemed to be the
 LIBOR Floor for the purposes of this Agreement and the other Loan Documents.

          In connection with the implementation of a LIBOR Successor Rate, the Administrative Agent
 will have the right to make LIBOR Successor Rate Conforming Changes from time to time and,
 notwithstanding anything to the contrary herein or in any other Loan Document, any amendments
 implementing such LIBOR Successor Rate Conforming Changes will become effective without any
 further action or consent of any other party to this Agreement; provided that, with respect to any such
 amendment effected, the Administrative Agent shall post each such amendment implementing such
 LIBOR Successor Rate Conforming Changes to the Borrower and the Lenders reasonably promptly after
 such amendment becomes effective.

         If the events or circumstances of the type described in 3.03(c)(i)-(iii) have occurred with respect to
 the LIBOR Successor Rate then in effect, then the successor rate thereto shall be determined in accordance
 with the definition of “LIBOR Successor Rate.”

                    (d)      Notwithstanding anything to the contrary herein, (i) after any such determination
 by the Administrative Agent or receipt by the Administrative Agent of any such notice described under
 Section 3.03(c)(i)-(iii), as applicable, if the Administrative Agent determines that none of the LIBOR
 Successor Rates is available on or prior to the LIBOR Replacement Date, (ii) if the events or
 circumstances described in Section 3.03(c)(iv) have occurred but none of the LIBOR Successor Rates is
 available, or (iii) if the events or circumstances of the type described in Section 3.03(c)(i)-(iii) have
 occurred with respect to the LIBOR Successor Rate then in effect and the Administrative Agent
 determines that none of the LIBOR Successor Rates is available, then in each case, the Administrative
 Agent and the Borrower may amend this Agreement solely for the purpose of replacing LIBOR or any
 then current LIBOR Successor Rate in accordance with this Section 3.03 at the end of any Interest Period,
 relevant interest payment date or payment period for interest calculated, as applicable, with another
 alternate benchmark rate giving due consideration to any evolving or then existing convention for similar
 U.S. dollar denominated syndicated credit facilities for such alternative benchmarks and, in each case,
 including any Related Adjustments and any other mathematical or other adjustments to such benchmark

DB1/ 118926700.9                                     137
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 660 of 1503



 giving due consideration to any evolving or then existing convention for similar U.S. dollar denominated
 syndicated credit facilities for such benchmarks, which adjustment or method for calculating such
 adjustment shall be published on an information service as selected by the Administrative Agent from
 time to time in its reasonable discretion and may be periodically updated. For the avoidance of doubt, any
 such proposed rate and adjustments shall constitute a LIBOR Successor Rate. Any such amendment shall
 become effective at 5:00 p.m. on the fifth Business Day after the Administrative Agent shall have posted
 such proposed amendment to all Lenders and the Borrower unless, prior to such time, Lenders comprising
 the Required Lenders have delivered to the Administrative Agent written notice that such Required
 Lenders object to such amendment.

                    (e)     If, at the end of any Interest Period, relevant interest payment date or payment
 period for interest calculated, no LIBOR Successor Rate has been determined in accordance with clauses
 (c) or (d) of this Section 3.03 and the circumstances under clauses (c)(i) or (c)(iii) above exist or the
 Scheduled Unavailability Date has occurred (as applicable), the Administrative Agent will promptly so
 notify the Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
 Eurodollar Rate Loans shall be suspended, (to the extent of the affected Eurodollar Rate Loans, Interest
 Periods, interest payment dates or payment periods), and (y) the Eurodollar Rate component shall no
 longer be utilized in determining the Base Rate, until the LIBOR Successor Rate has been determined in
 accordance with clauses (c) or (d). Upon receipt of such notice, the Borrower may revoke any pending
 request for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the extent of the
 affected Eurodollar Rate Loans, Interest Periods, interest payment dates or payment periods) or, failing
 that, will be deemed to have converted such request into a request for a Borrowing of Base Rate Loans
 (subject to the foregoing clause (y)) in the amount specified therein.

         Section 3.04     Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
 Rate Loan.

         (1)       Increased Costs Generally. If any Change in Law shall:

                  (a)     impose, modify or deem applicable any reserve, special deposit, compulsory
 loan, insurance charge or similar requirement against assets of, deposits with or for the account of, or
 credit extended or participated in by, any Lender;

                 (b)     subject any Lender to any Tax of any kind whatsoever with respect to this
 Agreement or any Eurodollar Rate Loan made by it, or change the basis of taxation of payments to such
 Lender in respect thereof (except for Non-Excluded Taxes or Other Taxes covered by Section 3.01 and
 any Excluded Taxes); or

                 (c)      impose on any Lender or the London interbank market any other condition, cost
 or expense affecting this Agreement or Eurodollar Rate Loans made by such Lender that is not otherwise
 accounted for in the definition of “Eurodollar Rate” or this clause (c);

 and the result of any of the foregoing shall be to increase the cost to such Lender of making, converting
 to, continuing or maintaining any Loan the interest on which is determined by reference to the Eurodollar
 Rate (or of maintaining its obligation to make any such Loan or Letter of Credit), or to increase the cost to
 such Lender, or to reduce the amount of any sum received or receivable by such Lender hereunder
 (whether of principal, interest or any other amount) then, from time to time within fifteen (15) days after
 demand by such Lender setting forth in reasonable detail such increased costs (with a copy of such
 demand to the Administrative Agent), the Borrower will pay to such Lender such additional amount or
 amounts as will compensate such Lender for such additional costs incurred or reduction suffered;
 provided that such amounts shall only be payable by the Borrower to the applicable Lender under this

DB1/ 118926700.9                                     138
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 661 of 1503



 Section 3.04(1) so long as it is such Lender’s general policy or practice to demand compensation in
 similar circumstances under comparable provisions of other financing agreements.

          (2)     Capital Requirements. If any Lender reasonably determines that any Change in Law
 affecting such Lender or any Lending Office of such Lender or such Lender’s holding company, if any,
 regarding capital requirements has or would have the effect of reducing the rate of return on such
 Lender’s capital or on the capital of such Lender’s holding company, if any, as a consequence of this
 Agreement, the Commitments of such Lender or the Loans made by it, or participations in or issuance of
 Letters of Credit by such Lender, to a level below that which such Lender or such Lender’s holding
 company, as the case may be, could have achieved but for such Change in Law (taking into consideration
 such Lender’s policies and the policies of such Lender’s holding company with respect to capital
 adequacy), then from time to time upon demand of such Lender setting forth in reasonable detail the
 charge and the calculation of such reduced rate of return (with a copy of such demand to the
 Administrative Agent), the Borrower will pay to such Lender additional amount or amounts as will
 compensate such Lender or such Lender’s holding company for any such reduction suffered; provided
 that such amounts shall only be payable by the Borrower to the applicable Lender under this
 Section 3.04(2) so long as it is such Lender’s general policy or practice to demand compensation in
 similar circumstances under comparable provisions of other financing agreements.

         (3)      Certificates for Reimbursement. A certificate of a Lender setting forth the amount or
 amounts necessary to compensate such Lender or its holding company, as the case may be, as specified in
 subsection (1) or (2) of this Section 3.04 and delivered to the Borrower shall be conclusive absent
 manifest error. The Borrower shall pay such Lender, as the case may be, the amount shown as due on any
 such certificate within fifteen (15) days after receipt thereof.

          Section 3.05 Funding Losses. Upon written demand of any Lender (with a copy to the
 Administrative Agent) from time to time, which demand shall set forth in reasonable detail the basis for
 requesting such amount, the Borrower shall promptly compensate such Lender for and hold such Lender
 harmless from any loss, cost or expense (excluding loss of anticipated profits or margin) actually incurred
 by it as a result of:

         (1)       any continuation, conversion, payment or prepayment of any Eurodollar Rate Loan on a
 day prior to the last day of the Interest Period for such Loan (whether voluntary, mandatory, automatic, by
 reason of acceleration, or otherwise);

          (2)     any failure by the Borrower (for a reason other than the failure of such Lender to make a
 Loan) to prepay, borrow, continue or convert any Eurodollar Rate Loan on the date or in the amount
 notified by the Borrower; or

         (3)      any assignment of a Eurodollar Rate Loan on a day prior to the last day of the Interest
 Period therefor as a result of a request by the Borrower pursuant to Section 3.07; including any loss or
 expense (excluding loss of anticipated profits or margin) actually incurred by reason of the liquidation or
 reemployment of funds obtained by it to maintain such Eurodollar Rate Loan or from fees payable to
 terminate the deposits from which such funds were obtained.

          Notwithstanding the foregoing, no Lender may make any demand under this Section 3.05 with
 respect to the “floor” specified in the proviso to the definition of “Eurodollar Rate”.

         Section 3.06     Matters Applicable to All Requests for Compensation.



DB1/ 118926700.9                                     139
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 662 of 1503




          (1)     Designation of a Different Lending Office. If any Lender requests compensation under
 Section 3.04, or the Borrower is required to pay any additional amount to any Lender or any
 Governmental Authority for the account of any Lender pursuant to Section 3.01, or if any Lender gives a
 notice pursuant to Section 3.02, then such Lender shall use reasonable efforts to designate a different
 Lending Office for funding or booking its Loans hereunder or to assign its rights and obligations
 hereunder to another of its offices, branches or affiliates, if, in the good faith judgment of such Lender
 such designation or assignment (a) would eliminate or reduce amounts payable pursuant to Section 3.01
 or 3.04, as the case may be, in the future, or eliminate the need for the notice pursuant to Section 3.02, as
 applicable, and (b) in each case, would not subject such Lender to any unreimbursed cost or expense and
 would not otherwise be disadvantageous to such Lender in any material economic, legal or regulatory
 respect.

          (2)     Suspension of Lender Obligations. If any Lender requests compensation by the Borrower
 under Section 3.04, the Borrower may, by notice to such Lender (with a copy to the Administrative
 Agent), suspend the obligation of such Lender to make or continue Eurodollar Rate Loans from one
 Interest Period to another Interest Period, or to convert Base Rate Loans into Eurodollar Rate Loans until
 the event or condition giving rise to such request ceases to be in effect (in which case the provisions of
 Section 3.06(3) shall be applicable); provided that such suspension shall not affect the right of such
 Lender to receive the compensation so requested.

          (3)      Conversion of Eurodollar Rate Loans. If any Lender gives notice to the Borrower (with a
 copy to the Administrative Agent) that the circumstances specified in Section 3.02, 3.03 or 3.04 hereof
 that gave rise to the conversion of such Lender’s Eurodollar Rate Loans no longer exist (which such
 Lender agrees to do promptly upon such circumstances ceasing to exist) at a time when Eurodollar Rate
 Loans made by other Lenders, as applicable, are outstanding, such Lender’s Base Rate Loans shall be
 automatically converted, on the first day(s) of the next succeeding Interest Period(s) for such outstanding
 Eurodollar Rate Loans to the extent necessary so that, after giving effect thereto, all Loans of a given
 Class held by the Lenders of such Class holding Eurodollar Rate Loans and by such Lender are held pro
 rata (as to principal amounts, interest rate basis, and Interest Periods) in accordance with their respective
 Pro Rata Shares.

          (4)     Delay in Requests. Failure or delay on the part of any Lender to demand compensation
 pursuant to the foregoing provisions of Sections 3.01 or 3.04 shall not constitute a waiver of such
 Lender’s right to demand such compensation; provided that the Borrower shall not be required to
 compensate a Lender pursuant to the foregoing provisions of Section 3.01 or 3.04 for any increased costs
 incurred or reductions suffered more than one hundred and eighty (180) days prior to the date that such
 Lender notifies the Borrower of the event giving rise to such claim and of such Lender’s intention to
 claim compensation therefor (except that, if the circumstance giving rise to such increased costs or
 reductions is retroactive, then the 180-day period referred to above shall be extended to include the period
 of retroactive effect thereof).

          Section 3.07 Replacement of Lenders under Certain Circumstances. If (1) any Lender
 requests compensation under Section 3.04 or ceases to make Eurodollar Rate Loans as a result of any
 condition described in Section 3.02 or Section 3.04, (2) the Borrower is required to pay any additional
 amount to any Lender or any Governmental Authority for the account of any Lender pursuant to
 Section 3.01 or 3.04, (3) any Lender is a Non-Consenting Lender or Non-Extended Lender, (4) any
 Lender becomes a Defaulting Lender or (5) any other circumstance exists hereunder that gives the
 Borrower the right to replace a Lender as a party hereto, then the Borrower may, at its sole expense and
 effort, upon notice to such Lender and the Administrative Agent:



DB1/ 118926700.9                                      140
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 663 of 1503




                  (a)      require such Lender to assign and delegate, without recourse (in accordance with
 and subject to the restrictions contained in, and consents required by, Section 10.07), all of its interests,
 rights and obligations under this Agreement (or, with respect to clause (3) above, all of its interests, rights
 and obligations with respect to the Class of Loans or Commitments that is the subject of the related
 consent, waiver, or amendment, as applicable) and the related Loan Documents to one or more Eligible
 Assignees that shall assume such obligations (any of which assignee may be another Lender, if a Lender
 accepts such assignment), provided that:

                 (i)      the Borrower shall have paid to the Administrative Agent the assignment fee
         specified in Section 10.07(b)(iv);

                 (ii)     such Lender shall have received payment of an amount equal to the applicable
         outstanding principal of its Loans, accrued interest thereon, accrued fees and all other amounts
         payable to it hereunder and under the other Loan Documents (including any amounts under
         Section 3.05);

                  (iii) such Lender being replaced pursuant to this Section 3.07 shall (i) execute and
         deliver an Assignment and Assumption with respect to all, or a portion, as applicable, of such
         Lender’s Commitment and outstanding Loans and participations in L/C Obligations and Swing
         Line Loans and (ii) deliver any Notes evidencing such Loans to the Borrower or Administrative
         Agent (or a lost or destroyed note indemnity in lieu thereof); provided that the failure of any such
         Lender to execute an Assignment and Assumption or deliver such Notes shall not render such
         sale and purchase (and the corresponding assignment) invalid and such assignment shall be
         recorded in the Register and the Notes shall be deemed to be canceled upon such failure;

                  (iv)    the Eligible Assignee shall become a Lender hereunder and the assigning Lender
         shall cease to constitute a Lender hereunder with respect to such assigned Loans and
         Commitments, except with respect to indemnification and confidentiality provisions under this
         Agreement, which shall survive as to such assigning Lender;

                  (v)     in the case of any such assignment resulting from a claim for compensation under
         Section 3.04 or payments required to be made pursuant to Section 3.01, such assignment will
         result in a reduction in such compensation or payments thereafter;

                   (vi)   such assignment does not conflict with applicable Laws;

                  (vii) any Lender that acts as an Issuing Bank may not be replaced hereunder at any
         time when it has any Letter of Credit outstanding hereunder unless arrangements reasonably
         satisfactory to such Issuing Bank (including the furnishing of a back-up standby letter of credit in
         form and substance, and issued by an issuer, reasonably satisfactory to such Issuing Bank or the
         depositing of Cash Collateral into a Cash Collateral Account in amounts and pursuant to
         arrangements reasonably satisfactory to such Issuing Bank) have been made with respect to each
         such outstanding Letter of Credit; and

                (viii) the Lender that acts as Administrative Agent cannot be replaced in its capacity as
         Administrative Agent other than in accordance with Section 9.11, or

                  (b)     terminate the Commitment of such Lender or Issuing Bank, as the case may be,
 and (A) in the case of a Lender (other than an Issuing Bank), repay all Obligations of the Borrower owing
 to such Lender relating to the Loans and participations held by such Lender as of such termination date


DB1/ 118926700.9                                      141
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 664 of 1503



 and (B) in the case of an Issuing Bank, repay all Obligations of the Borrower owing to such Issuing Bank
 relating to the Loans and participations held by such Issuing Bank as of such termination date and Cash
 Collateralize, cancel or backstop, or provide for the deemed reissuance under another facility, on terms
 satisfactory to such Issuing Bank any Letters of Credit issued by it; provided that in the case of any such
 termination of the Commitment of a Non-Consenting Lender such termination shall be sufficient
 (together with all other consenting Lenders) to cause the adoption of the applicable consent, waiver or
 amendment of the Loan Documents and such termination shall, with respect to clause (3) above, be in
 respect of all of its interests, rights and obligations with respect to the Class of Loans or Commitments
 that is the subject of the related consent, waiver and amendment.

                  (c)     In the event that (i) the Borrower or the Administrative Agent has requested that
 the Lenders consent to a departure or waiver of any provisions of the Loan Documents or agree to any
 amendment thereto, (ii) the consent, waiver or amendment in question requires the agreement of each
 Lender, all affected Lenders or all the Lenders or all affected Lenders with respect to a certain Class or
 Classes of the Loans/Commitments and (iii) the Required Lenders have agreed to such consent, waiver or
 amendment, then any Lender who does not agree to such consent, waiver or amendment shall be deemed
 a “Non-Consenting Lender.”

                   (d)      A Lender shall not be required to make any such assignment or delegation if,
 prior thereto, as a result of a waiver by such Lender or otherwise, the circumstances entitling the
 Borrower to require such assignment and delegation cease to apply.

                (e)     Notwithstanding anything herein to the contrary, each party hereto agrees that
 any assignment pursuant to the terms of this Section 3.07 may be effected pursuant to an Assignment and
 Assumption executed by the Borrower, the Administrative Agent and the assignee and that the Lender
 making such assignment need not be a party thereto

         Section 3.08 Survival. All of the Borrower’s obligations under this Article III shall survive
 termination of the Aggregate Commitments, repayment, satisfaction or discharge of all other Obligations
 under this Agreement and resignation of the Administrative Agent.

                                              ARTICLE IV

                         Conditions Precedent to Revolving Credit Borrowings

         Section 4.01 Conditions to Effectiveness of this Agreement on Closing Date. The
 effectiveness of this Agreement on the Closing Date was subject to satisfaction (or waiver) of the
 following conditions precedent:

          (1)    The Administrative Agent’s receipt of the following, each of which shall be originals,
 facsimiles or copies in .pdf format (followed promptly by originals) (unless otherwise reasonably agreed
 by the Administrative Agent) unless otherwise specified, each properly executed by a Responsible Officer
 of the signing Loan Party:

                   (a)   a Committed Loan Notice;

                   (b)   executed counterparts of this Agreement and the Guaranty;

                  (c)     each Collateral Document set forth on Schedule 4.01(1)(c) required to be
 executed on the Closing Date as indicated on such schedule, duly executed by each Loan Party that is
 party thereto, together with:

DB1/ 118926700.9                                    142
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 665 of 1503




                 (i)       certificates, if any, representing the Pledged Collateral referred to therein, and to
         the extent certificated, accompanied by undated stock or note powers executed in blank; and

                 (ii)     evidence that all UCC-1 financing statements in the jurisdiction of organization
         of each Loan Party that the Administrative Agent and the Collateral Agent may deem reasonably
         necessary to satisfy the Collateral and Guarantee Requirement shall have been provided for, and
         arrangements for the filing thereof in a manner reasonably satisfactory to the Administrative
         Agent shall have been made;

                   (d)     (i) certificates of good standing from the secretary of state of the state of
 organization of each Loan Party (to the extent such concept exists in such jurisdiction), (ii) customary
 certificates of resolutions or other action, incumbency certificates or other certificates of Responsible
 Officers of each Loan Party evidencing the authority of each Loan Party to enter into the applicable Loan
 Documents and the identity, authority and capacity of each Responsible Officer thereof authorized to act
 as a Responsible Officer in connection with this Agreement and the other Loan Documents to which such
 Loan Party is a party or is to be a party on the Closing Date, and (iii) copies of each Loan Party’s
 organization documents as of the Closing Date;

                   (e)     a customary legal opinion from (i) Kirkland & Ellis LLP, special counsel to the
 Loan Parties, (ii) Moore & Van Allen PLLC, North Carolina and South Carolina counsel to the Loan
 Parties and (iii) Brunini, Grantham, Grower & Hewes, PLLC, Mississippi counsel to the Loan Parties;

                  (f)     a solvency certificate from a Financial Officer of the Borrower (after giving
 effect to the Closing Date Transactions) substantially in the form attached hereto as Exhibit I; and

                   (g)    a Borrowing Base Certificate that calculates the Borrowing Base as of October
 31, 2015;

 provided, however, that each of the requirements set forth in clause (1)(c) above, including the delivery of
 any document(s) or instrument(s) necessary to satisfy the Collateral and Guarantee Requirement (except
 for the execution and delivery of the Security Agreement and to the extent that a Lien on Collateral may
 be perfected by (x) the filing of a financing statement under the UCC or (y) the delivery of the stock
 certificate of the Initial Borrower and the wholly owned Material Domestic Subsidiaries of Belk (or stock
 certificates of such wholly owned Material Domestic Subsidiaries delivered to the Initial Borrower on the
 Closing Date, if the Initial Borrower has used commercially reasonable efforts to procure the delivery
 thereof prior to the Closing Date)) will not constitute conditions precedent to the Borrowing on the
 Closing Date after the Initial Borrower’s use of commercially reasonable efforts to provide such items on
 or prior to the Closing Date if the Initial Borrower agrees to deliver, or cause to be delivered, such
 documents and instruments, or take or cause to be taken such other actions as may be required to perfect
 such security interests within ninety (90) days after the Closing Date (subject to extensions approved by
 the Administrative Agent in its reasonable discretion) or, in the case of stock certificates of Belk, no later
 than 5:00 p.m., New York time, on the Closing Date;

 provided further that with respect to the requirements set forth in clauses (1)(b), (1)(c) or (1)(d) above,
 each Loan Document (or certificate or other document) required to be executed and delivered on the
 Closing Date by any Loan Party other than Holdings or Initial Borrower will not constitute conditions
 precedent to the borrowing of Revolving Credit Loans on the Closing Date; provided that each of Belk
 and its Restricted Subsidiaries that are Loan Parties will execute and deliver any such document(s)
 substantially concurrently with the consummation of the Merger, but no later than 5:00 p.m. on the
 Closing Date.


DB1/ 118926700.9                                      143
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 666 of 1503




          (2)     The Arrangers shall have received (i) the Closing Date Annual Financial Statements, and
 (ii) the Closing Date Quarterly Financial Statements; provided that the filing of the required financial
 statements on Form 10-K and Form 10-Q with the SEC within the required time periods by the Acquired
 Company will constitute receipt by the Arrangers of the Closing Date Annual Financial Statements and
 the Closing Date Quarterly Financial Statements.

         (3)      The Administrative Agent and the Arrangers shall have received at least
 three (3) Business Days prior to the Closing Date all documentation and other information in respect of
 Holdings and the Borrower reasonably determined by the Administrative Agent or the Arrangers to be
 required by applicable regulatory authorities required under applicable “know your customer” and anti-
 money laundering rules and regulations, including the USA PATRIOT Act, that has been reasonably
 requested by the Administrative Agent or the Arrangers in writing by it at least ten (10) Business Days
 prior to the Closing Date.

          (4)    The Arrangers shall have received a certification by a Responsible Officer of the Initial
 Borrower, to the knowledge of the Initial Borrower (other than with respect to any Specified
 Representations), that the conditions set forth in clauses (5) and (7) of this Section 4.01 have been
 satisfied.

          (5)     The Specified Representations and the Specified Acquisition Agreement Representations
 shall be true and correct in all material respects on and as of the Closing Date; provided that to the extent
 such representations and warranties specifically refer to an earlier date, they shall be true and correct in all
 material respects as of such earlier date; provided further that the condition precedent in this clause (5)
 with respect to Specified Acquisition Agreement Representations shall fail to be satisfied only to the
 extent a breach of such Specified Acquisition Agreement Representations results in a failure of a
 condition precedent to the obligation of Holdings or the Initial Borrower to consummate the Merger
 pursuant to the terms of the Transaction Agreement or provides Holdings or the Initial Borrower with the
 right to, pursuant to the Transaction Agreement, terminate its obligations under the Transaction
 Agreement or decline to consummate the Merger as a result of the breach of such Specified Acquisition
 Agreement Representations.

          (6)      The Arrangers shall have received a certification by a Responsible Officer of the Initial
 Borrower that prior to or substantially concurrently with the funding of Revolving Credit Loans borrowed
 on the Closing Date, (i) the Equity Contribution (subject to any reduction pursuant to the second proviso
 of this Section 4.01(6)) shall have been consummated; and (ii) the Merger shall have been consummated
 in all material respects in accordance with the terms of the Transaction Agreement, after giving effect to
 any modifications, amendments, supplements, consents, waivers or requests, other than those
 modifications, amendments, supplements, consents, waivers or requests (including the effects of any such
 requests) made by Holdings or the Initial Borrower that are materially adverse to the interests of the
 Lenders;

 provided that each of the following will be deemed to be materially adverse to the interests of the
 Lenders:

                 (i)     any change to the definition of “Company Material Adverse Effect” contained in
         the Transaction Agreement as in effect on August 23, 2015,

                 (ii)    any waiver of or amendment to the representation contained in the Transaction
         Agreement that since January 31, 2015 through the date of the Transaction Agreement, there has
         not been any event or effect that has had, or would reasonably be expected to have, individually


DB1/ 118926700.9                                      144
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 667 of 1503



         or in the aggregate, a “Company Material Adverse Effect” (as defined in the Transaction
         Agreement); and

               (iii) any amendment to the “Xerox” provisions contained in the Transaction
         Agreement in effect on August 23, 2015;

 provided further that (i) any reduction in the amount of consideration required to consummate the Merger
 shall be deemed not to be materially adverse to the interest of the Lenders so long as any reduction will be
 allocated (A) first, to a reduction in the Equity Contribution so long as the Equity Contribution is no less
 than 22.5% of the Total Capitalization (as defined in the Commitment Letter) and (B) thereafter (1)
 77.5% to a reduction in the First Lien Loans and the Second Lien Loans (on a pro rata basis without
 giving effect to certain adjustments that may otherwise be agreed) and (2) 22.5% to the Equity
 Contribution and (ii) any increase in the purchase price of, or consideration for the Merger shall not be
 deemed to be materially adverse to the interests of the Lenders so long as such increase is not funded with
 any Indebtedness.

          (7)     Since August 23, 2015, there has not been any Circumstance (as defined in the
 Transaction Agreement as in effect on August 23, 2015) that has had, or would reasonably be expected to
 have, either individually or in the aggregate, a Company Material Adverse Effect (as defined in the
 Transaction Agreement).

          (8)     All fees required to be paid pursuant to the Fee Letter on the Closing Date and reasonable
 out-of-pocket expenses required to be paid on the Closing Date pursuant to the Commitment Letter, to the
 extent invoiced at least 3 Business Days prior to the Closing Date shall have been paid in full in cash
 substantially concurrently with the borrowing Revolving Credit Loans on the Closing Date (which
 amounts may, at the option of the Borrower, be offset against the proceeds of the Revolving Credit Loans
 borrowed on the Closing Date).

          (9)     Prior to or substantially concurrently with the funding of the Revolving Credit Loans
 borrowed on the Closing Date and the initial borrowings under the First Lien Facility and the Second Lien
 Facility, the Closing Date Refinancing shall have been consummated.

         (10)    The terms and conditions of the Second Lien Loan Documents shall be consistent with
 the terms and conditions previously agreed between the Borrower and the Arrangers.

         (11) The Administrative Agent shall have received the ABL Intercreditor Agreement and
 Term Intercreditor Agreement acknowledged and delivered by the Borrower and the other Loan Parties
 party thereto.

          Without limiting the generality of the provisions of the last paragraph of Section 9.03, for
 purposes of determining compliance with the conditions specified in this Section 4.01, each Lender that
 has signed this Agreement shall be deemed to have consented to, approved or accepted or to be satisfied
 with, each document or other matter required thereunder to be consented to or approved by or acceptable
 or satisfactory to a Lender unless the Administrative Agent shall have received notice from such Lender
 prior to the proposed Closing Date specifying its objection thereto.

         Section 4.02    Conditions to Credit Extensions after Closing Date.

         Except as set forth in Section 2.14(6) with respect to Incremental Revolving Credit Loans and
 2.16(2) with respect to Extended Revolving Credit Loans, and subject to Section 1.07(8), the obligation of
 each Lender to honor any Request for Credit Extension (other than (x) a Committed Loan Notice

DB1/ 118926700.9                                    145
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 668 of 1503



 requesting only a conversion of Loans to the other Type or a continuation of Eurodollar Rate Loans or (y)
 borrowings made pursuant to Section 2.14 in connection with a Limited Condition Acquisition to be
 funded with the proceeds of a FILO Tranche) after the Closing Date, is subject to the following conditions
 precedent:

          (1)      The representations and warranties of the Borrower contained in Article V or any other
 Loan Document shall be true and correct in all material respects on and as of the date of such Credit
 Extension; provided that to the extent that such representations and warranties specifically refer to an
 earlier date, they shall be true and correct in all material respects as of such earlier date; provided further
 that, any representation and warranty that is qualified as to “materiality,” “Material Adverse Effect” or
 similar language shall be true and correct (after giving effect to any qualification therein) in all respects
 on such respective dates.

         (2)     No Default or Event of Default shall exist, or would result from such proposed Credit
 Extension or from the application of proceeds therefrom.

         (3)     The Administrative Agent, and, if applicable, the relevant Issuing Bank or the Swing
 Line Lender (as applicable) shall have received a Request for Credit Extension in accordance with the
 requirements hereof.

         (4)     Each Request for Credit Extension (other than a Committed Loan Notice requesting only
 a conversion of Loans to the other Type or a continuation of Eurodollar Rate Loans) submitted by the
 Borrower shall be deemed to be a representation and warranty that the conditions specified in
 Sections 4.02(1) and 4.02(2) have been satisfied on and as of the date of the applicable Credit Extension.

         (5)     After giving effect to the Loans or Letters of Credit requested to be made or issued on
 any such date and the use of proceeds thereof, the Total Outstandings shall not exceed the Maximum
 Borrowing Amount at such time.

 In addition, solely to the extent the Borrower has delivered to the Administrative Agent a notice of intent
 to cure pursuant to Section 8.04, no request for Borrowing shall be honored after delivery of such notice
 until the applicable Cure Amount specified in such notice is actually received by the Borrower. For the
 avoidance of doubt, the preceding sentence shall have no effect on the continuation or conversion of any
 Loans outstanding.

                                                 ARTICLE V

                                      Representations and Warranties

          The Borrower represents and warrants to the Administrative Agent and the Lenders, after giving
 effect to the Merger, at the time of each Credit Extension (solely to the extent required to be true and
 correct for such Revolving Credit Borrowing pursuant to Article IV or Section 2.14, as applicable):

        Section 5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan Party
 and each of its respective Restricted Subsidiaries that is a Material Subsidiary:

          (1)    is a Person duly organized or formed, validly existing and in good standing under the
 Laws of the jurisdiction of its incorporation or organization (to the extent such concept exists in such
 jurisdiction),



DB1/ 118926700.9                                       146
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 669 of 1503




         (2)      has all corporate or other organizational power and authority to (a) own or lease its assets
 and carry on its business as currently conducted and (b) in the case of the Loan Parties, execute, deliver
 and perform its obligations under the Loan Documents to which it is a party,

         (3)      is duly qualified and in good standing (to the extent such concept exists) under the Laws
 of each jurisdiction where its ownership, lease or operation of properties or the conduct of its business as
 currently conducted requires such qualification,

         (4)       is in compliance with all applicable Laws, orders, writs, injunctions and orders and

          (5)     has all requisite governmental licenses, authorizations, consents and approvals to operate
 its business as currently conducted;

 except in each case referred to in the preceding clauses (2)(a), (3), (4) or (5), to the extent that failure to
 do so would not reasonably be expected to have, individually or in the aggregate, a Material Adverse
 Effect.

         Section 5.02      Authorization; No Contravention.

         (1)    The execution, delivery and performance by each Loan Party of each Loan Document to
 which such Person is a party have been duly authorized by all necessary corporate or other organizational
 action.

       (2)     None of the execution, delivery and performance by each Loan Party of each Loan
 Document to which such Person is a party will:

                   (a)     contravene the terms of any of such Person’s Organizational Documents;

                  (b)      result in any breach or contravention of, or the creation of any Lien upon any of
 the property or assets of such Person or any of the Restricted Subsidiaries (other than as permitted by
 Section 7.01) under (i) any Contractual Obligation in excess of the Threshold Amount to which such
 Loan Party is a party or affecting such Loan Party or the properties of such Loan party or any of its
 Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental Authority or any arbitral
 award to which such Loan Party or its property is subject; or

                   (c)     violate any applicable Law;

 except with respect to any breach, contravention or violation (but not creation of Liens) referred to in the
 preceding clauses (b) and (c), to the extent that such breach, contravention or violation would not
 reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect.

         Section 5.03     Governmental Authorization. No material approval, consent, exemption,
 authorization, or other action by, or notice to, or filing with, any Governmental Authority is necessary or
 required in connection with the execution, delivery or performance by, or enforcement against, any Loan
 Party of this Agreement or any other Loan Document, except for:

        (1)       filings and registrations necessary to perfect the Liens on the Collateral granted by the
 Loan Parties in favor of the Secured Parties,




DB1/ 118926700.9                                       147
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 670 of 1503




         (2)      the approvals, consents, exemptions, authorizations, actions, notices and filings that have
 been duly obtained, taken, given or made and are in full force and effect (except to the extent not required
 to be obtained, taken, given or made or in full force and effect pursuant to the Collateral and Guarantee
 Requirement) and

          (3)     those approvals, consents, exemptions, authorizations or other actions, notices or filings,
 the failure of which to obtain or make would not reasonably be expected to have, individually or in the
 aggregate, a Material Adverse Effect.

          Section 5.04 Binding Effect. This Agreement and each other Loan Document has been duly
 executed and delivered by each Loan Party that is party hereto or thereto, as applicable. Each Loan
 Document constitutes a legal, valid and binding obligation of each Loan Party that is party thereto,
 enforceable against each such Loan Party in accordance with its terms, except as such enforceability may
 be limited by Debtor Relief Laws and by general principles of equity and principles of good faith and fair
 dealing.

         Section 5.05     Financial Statements; No Material Adverse Effect.

          (1)      The Annual Financial Statements and the Quarterly Financial Statements fairly present in
 all material respects the financial condition of the Borrower and its consolidated Subsidiaries as of the
 date(s) thereof and their results of operations for the period covered thereby in accordance with GAAP
 consistently applied throughout the periods covered thereby, (i) except as otherwise expressly noted
 therein and (ii) subject, in the case of the Quarterly Financial Statements, to changes resulting from
 normal year-end adjustments and the absence of footnotes.

         (2)      Since the Third Amendment Effective Date, there has been no event or circumstance, either
 individually or in the aggregate, that has had or would reasonably be expected to have a Material Adverse
 Effect.

         Section 5.06      Litigation. Except as set forth on Schedule 5.06, there are no actions, suits,
 proceedings, claims or disputes pending or, to the knowledge of the Borrower, overtly threatened in
 writing, at law, in equity, in arbitration or before any Governmental Authority, by or against Holdings, the
 Borrower or any of the Restricted Subsidiaries that would reasonably be expected to have a Material
 Adverse Effect.

         Section 5.07     Labor Matters. Except as would not reasonably be expected to have, individually
 or in the aggregate, a Material Adverse Effect: (1) there are no strikes or other labor disputes against the
 Borrower or the Restricted Subsidiaries pending or, to the knowledge of the Borrower, overtly threatened
 in writing and (2) hours worked by and payment made based on hours worked to employees of each of
 the Borrower or the Restricted Subsidiaries have not been in violation of the Fair Labor Standards Act or
 any other applicable Laws dealing with wage and hour matters.

          Section 5.08 Ownership of Property; Liens. Each Loan Party and each of its respective
 Restricted Subsidiaries has good and valid record title in fee simple to, or valid leasehold interests in, or
 easements or other limited property interests in, all real property necessary in the ordinary conduct of its
 business, free and clear of all Liens except for Liens permitted by Section 7.01 and except where the
 failure to have such title or other interest would not reasonably be expected to have, individually or in the
 aggregate, a Material Adverse Effect.




DB1/ 118926700.9                                     148
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 671 of 1503




         Section 5.09 Environmental Matters. Except as would not reasonably be expected to have,
 individually or in the aggregate, a Material Adverse Effect: (a) each Loan Party and each of its Restricted
 Subsidiaries and their respective operations and properties is in compliance with all applicable
 Environmental Laws; (b) each Loan Party and each of its Restricted Subsidiaries has obtained and
 maintained all Environmental Permits required to conduct their operations; (c) none of the Loan Parties or
 any of their respective Restricted Subsidiaries has become subject to any pending or, to the knowledge of
 the Borrower, threatened Environmental Claim in writing or Environmental Liability; and (d) none of the
 Loan Parties or any of their respective Restricted Subsidiaries or, to the knowledge of the Borrower,
 predecessors has treated, stored, transported or Released Hazardous Materials at or from any currently or
 formerly owned, leased or operated real estate or facility.

          Section 5.10 Taxes. Except as would not, either individually or in the aggregate, reasonably
 be expected to result in a Material Adverse Effect, each Loan Party and each of its Restricted Subsidiaries
 has timely filed all Tax returns and reports required to be filed, and have timely paid all Taxes (including
 satisfying its withholding tax obligations) levied or imposed on their properties, income or assets
 (whether or not shown in a Tax return), which are due and payable, except those Taxes which are being
 contested in good faith by appropriate actions diligently taken and for which adequate reserves have been
 provided in accordance with GAAP.

          There is no proposed Tax assessment, deficiency or other claim against any Loan Party or any of
 its Restricted Subsidiaries except (i) those being actively contested by a Loan Party or such Restricted
 Subsidiary in good faith and by appropriate actions diligently taken and for which adequate reserves have
 been provided in accordance with GAAP or (ii) those which would not reasonably be expected to,
 individually or in the aggregate, have a Material Adverse Effect.

         Section 5.11     ERISA Compliance.

          (1)     Except as would not, either individually or in the aggregate, reasonably be expected to
 result in a Material Adverse Effect, each Plan is in compliance with the applicable provisions of ERISA,
 the Code and other federal or state Laws.

         (2)       (a)    No ERISA Event has occurred or is reasonably expected to occur;

                (b)     no Pension Plan has failed to satisfy the minimum funding standards (within the
 meaning of Section 412 of the Code or Section 302 of ERISA) applicable to such Pension Plan;

                   (c)    none of the Loan Parties or any of their respective ERISA Affiliates has incurred,
 or reasonably expects to incur, any liability (and no event has occurred which, with the giving of notice
 under Section 4219 of ERISA, would result in such liability) under Sections 4201 et seq. or 4243 of
 ERISA with respect to a Multiemployer Plan;

                   (d)      none of the Loan Parties or any of their respective ERISA Affiliates has engaged
 in a transaction that is subject to Sections 4069 or 4212(c) of ERISA; and

                  (e)     neither any Loan Party nor any ERISA Affiliate has been notified in writing by
 the sponsor of a Multiemployer Plan that such Multiemployer Plan is insolvent or has been determined to
 be in endangered or critical status and no such Multiemployer Plan is expected to be insolvent or in
 endangered or critical status,

 except, with respect to each of the foregoing clauses of this Section 5.11(2), as would not reasonably be
 expected, individually or in the aggregate, to result in a Material Adverse Effect.

DB1/ 118926700.9                                     149
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 672 of 1503




         (3)      Except where noncompliance or the incurrence of an obligation would not reasonably be
 expected to result in a Material Adverse Effect, (a) each Foreign Plan has been maintained in substantial
 compliance with its terms and with the requirements of any and all applicable Laws, statutes, rules,
 regulations and orders, and (b) none of Holdings, the Borrower or any Subsidiary has incurred any
 obligation in connection with the termination of or withdrawal from any Foreign Plan.

         (4)     The Borrower is not an entity deemed to hold “plan assets” (within the meaning of
 ERISA), and provided the Loan is not funded with “plan assets,” neither the making of any loan or any
 outstanding loan hereunder will give rise to a non-exempt prohibited transaction under Section 406 of
 ERISA or Section 4975 of the Code.

         Section 5.12     Subsidiaries.

         (1)      As of the Third Amendment Effective Date, all of the outstanding Equity Interests in the
 Borrower and its Subsidiaries have been validly issued and are fully paid and (if applicable) non-
 assessable, and all Equity Interests owned by Holdings in the Borrower, and by the Borrower or any
 Subsidiary Guarantor in any of their respective Subsidiaries are owned free and clear of all Liens of any
 person except (a) those Liens created under the Collateral Documents, the “Collateral Documents” (as
 defined in the First Lien Credit Agreement) and the “Collateral Documents” (as defined in the Second
 Lien Credit Agreement) and (b) any nonconsensual Lien that is permitted under Section 7.01.

         (2)       As of the Third Amendment Effective Date, Schedule 5.12 sets forth:

                   (a)    the name and jurisdiction of each Subsidiary,

                 (b)     the ownership interests of Holdings in the Borrower and of the Borrower and any
 Subsidiary of the Borrower in each Subsidiary, including the percentage of such ownership, and

                   (c)   the Equity Interests of each Subsidiary described in clause (b) that were required
 to be pledged on the Closing Date pursuant to the Collateral and Guarantee Requirement.

         Section 5.13     Margin Regulations; Investment Company Act.

                  (a)       No Loan Party is engaged nor will it engage, principally or as one of its
 important activities, in the business of purchasing or carrying Margin Stock (within the meaning of
 Regulation U issued by the Board of Governors of the Federal Reserve System of the United States), or
 extending credit for the purpose of purchasing or carrying Margin Stock, and no proceeds of any
 Borrowings will be used for any purpose that violates Regulation U.

                   (b)    No Loan Party is an “investment company” under the Investment Company Act
 of 1940.

          Section 5.14 Disclosure. None of the written information and written data heretofore or
 contemporaneously furnished in writing by or on behalf of the Borrower or any Subsidiary Guarantor to
 any Agent or any Lender on or prior to the Closing Date in connection with the Closing Date
 Transactions, when taken as a whole, when furnished, contains any material misstatement of fact or omits
 to state any material fact necessary to make such written information and written data taken as a whole, in
 the light of the circumstances under which it was delivered, not materially misleading (after giving effect
 to all modifications and supplements to such written information and written data, in each case, furnished
 after the date on which such written information or such written data was originally delivered and prior to


DB1/ 118926700.9                                    150
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 673 of 1503



 the Closing Date); it being understood that for purposes of this Section 5.14, such written information and
 written data shall not include any projections, pro forma financial information, financial estimates,
 forecasts and forward-looking information or information of a general economic or general industry
 nature.

          Section 5.15 Intellectual Property; Licenses, etc. The Borrower and the Restricted
 Subsidiaries have good and marketable title to, or a valid license or right to use, all patents, patent rights,
 trademarks, servicemarks, trade names, copyrights, technology, software, know-how database rights and
 other intellectual property rights (collectively, “IP Rights”) that to the knowledge of the Borrower are
 reasonably necessary for the operation of their respective businesses as currently conducted, except where
 the failure to have any such rights, either individually or in the aggregate, would not reasonably be
 expected to have a Material Adverse Effect. To the knowledge of the Borrower, the operation of the
 respective businesses of the Borrower or any Subsidiary of the Borrower as currently conducted does not
 infringe upon, dilute, misappropriate or violate any IP Rights held by any Person except for such
 infringements, dilutions, misappropriations or violations, individually or in the aggregate, that would not
 reasonably be expected to have a Material Adverse Effect. No claim or litigation regarding any IP Rights
 is pending or, to the knowledge of the Borrower, threatened in writing against any Loan Party or
 Subsidiary, that, either individually or in the aggregate, would reasonably be expected to have a Material
 Adverse Effect.

         Section 5.16 Solvency. On the Third Amendment Effective Date and after giving effect to the
 Third Amendment Transactions, the Borrower and its Subsidiaries, on a consolidated basis, are Solvent.

          Section 5.17 USA PATRIOT Act; Anti-Terrorism Laws; Foreign Corrupt Practices Act. To
 the extent applicable, Holdings, Borrower and the Restricted Subsidiaries are in compliance, in all
 material respects, with (i) the USA PATRIOT Act, (ii) the United States Foreign Corrupt Practices Act of
 1977 (the “FCPA”), (iii) the Trading with the Enemy Act, as amended, and each of the foreign assets
 control regulations of the United States Treasury Department (31 C.F.R. Subtitle B, Chapter V, as
 amended) and any other enabling legislation or executive order relating thereto and (iv) all other
 applicable Anti-Terrorism Laws. None of Holdings, Borrower or any Restricted Subsidiary nor, to the
 knowledge of the Borrower, any director, officer or employee of any of Holdings, the Borrower or any of
 the Restricted Subsidiaries, is currently the subject of any U.S. sanctions administered by the Office of
 Foreign Assets Control of the U.S. Treasury Department (“OFAC”) (“Sanctions”). No proceeds of the
 Loans will be used by Holdings, the Borrower or any Restricted Subsidiary (a) directly or, to the
 knowledge of the Borrower, indirectly, for any payments to any governmental official or employee,
 political party, official of a political party, candidate for political office, or anyone else acting in an
 official capacity, in order to obtain, retain or direct business, or to obtain any improper advantage, in
 violation of the FCPA or (b) for the purpose of financing activities of or with any Person, that, at the time
 of such financing, is the subject of any Sanctions administered by OFAC. None of Holdings, Borrower or
 any Restricted Subsidiary nor, to the knowledge of the Borrower, any director, officer or employee of any
 of Holdings, the Borrower or any of the Restricted Subsidiaries is: (a) located, organized, or ordinarily
 resident in a country or territory that is subject to a comprehensive trade embargo administered by OFAC
 (presently, Cuba, Iran, North Korea, Sudan, Syria, or the Crimea region of Ukraine (collectively,
 “Sanctioned Countries”)); (b) identified on OFAC’s Specially Designated Nationals and Blocked
 Persons List (“SDNs”); (c) majority owned by one or more SDNs (collectively with SDNs, “Sanctioned
 Persons”); or (d) engaged, directly or knowingly indirectly, in dealings or transactions in or with
 Sanctioned Countries or Sanctioned Persons that are prohibited by Sanctions.

         Section 5.18 Collateral Documents. Except as otherwise contemplated hereby or under any
 other Loan Documents and subject to limitations set forth in the Collateral and Guarantee Requirement,
 the provisions of the Collateral Documents, together with such filings and other actions required to be

DB1/ 118926700.9                                      151
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 674 of 1503



 taken hereby or by the applicable Collateral Documents (including the delivery to Collateral Agent of any
 Pledged Collateral required to be delivered pursuant hereto or the applicable Collateral Documents), are
 effective to create in favor of the Collateral Agent for the benefit of the Secured Parties a legal, valid and
 enforceable Lien (subject to Liens permitted by Section 7.01) with the priority set forth in the Applicable
 Intercreditor Agreement on all right, title and interest of the respective Loan Parties in the Collateral
 described therein.

 Notwithstanding anything herein (including this Section 5.18) or in any other Loan Document to the
 contrary, no Loan Party makes any representation or warranty as to (A) the effects of perfection or non-
 perfection, the priority or the enforceability of any pledge of or security interest in any Equity Interests of
 any Foreign Subsidiary, or as to the rights and remedies of the Agents or any Lender with respect thereto,
 under foreign Law, (B) the pledge or creation of any security interest, or the effects of perfection or non-
 perfection, the priority or the enforceability of any pledge of or security interest to the extent such pledge,
 security interest, perfection or priority is not required pursuant to the Collateral and Guarantee
 Requirement or (C) any Excluded Assets.

        Section 5.19 Use of Proceeds. The Borrower has used the proceeds of the Loans issued
 hereunder only in compliance with (and not in contravention of) each Loan Document.

          Section 5.20 Beneficial Ownership Certification. As of the First Amendment Effective Date,
 the information included in the Beneficial Ownership Certification, if applicable, is true and correct in all
 respects.



                                                ARTICLE VI

                                            Affirmative Covenants

         So long as the Termination Conditions have not been satisfied, the Borrower shall, and shall
 (except in the case of the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each of the Restricted
 Subsidiaries to:

          Section 6.01 Financial Statements. Deliver to the Administrative Agent for prompt further
 distribution by the Administrative Agent to each Lender each of the following:

          (1)     as soon as available, but in any event within ninety (90) days after the end of each fiscal
 year of the Borrower (or, with respect to the fiscal year of the Borrower ended January 30, 2021, one
 hundred and five (105) days after the end of such fiscal year), a consolidated balance sheet of the
 Borrower and its Subsidiaries as at the end of such fiscal year, and the related consolidated statements of
 income or operations, stockholders’ equity and cash flows for such fiscal year, together with related notes
 thereto and management’s discussion and analysis describing results of operations in the form
 customarily prepared by management of the Borrower, setting forth in each case in comparative form the
 figures for the previous fiscal year, in reasonable detail and all prepared in accordance with GAAP,
 audited and accompanied by a report and opinion of PricewaterhouseCoopers, LLP, KPMG LLP or any
 other independent registered public accounting firm of nationally recognized standing or another
 accounting firm reasonably acceptable to the Administrative Agent, which report and opinion (a) will be
 prepared in accordance with generally accepted auditing standards and (b) other than with respect to the
 report and opinion for fiscal year ending January 30, 2021, will not be subject to any qualification as to
 the scope of such audit or be subject to any explanatory statement as to the Borrower’s ability to continue
 as a “going concern” or like qualification (other than with respect to (i) an upcoming maturity of the

DB1/ 118926700.9                                      152
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 675 of 1503



 Loans under this Agreement, the First Lien Facility or the Second Lien Facility, or (ii) any anticipated
 inability to satisfy any financial maintenance covenant);

           (2)     as soon as available, but in any event within forty-five (45) days after the end of each of
 the first three (3) fiscal quarters of each fiscal year of the Borrower, a condensed consolidated balance
 sheet of the Borrower and its Subsidiaries as at the end of such fiscal quarter, and the related (a)
 condensed consolidated statement of income or operations for such fiscal quarter and for the portion of
 the fiscal year then ended and (b) condensed consolidated statement of cash flows for the portion of the
 fiscal year then ended, setting forth, in each case of the preceding clauses (a) and (b), in comparative form
 the figures for the corresponding fiscal quarter of the previous fiscal year and the corresponding portion
 of the previous fiscal year, accompanied by an Officer’s Certificate stating that such financial statements
 fairly present in all material respects the financial condition, results of operations and cash flows of the
 Borrower and its Subsidiaries in accordance with GAAP, subject to normal year-end adjustments and the
 absence of footnotes, together with management’s discussion and analysis describing results of operations
 in the form customarily prepared by management of the Borrower;

          (3)      as soon as available, but in any event within (x) thirty (30) days after the end of each of the
 first two (2) fiscal months of each fiscal quarter of the Borrower, (y) except as provided in clause (z) below,
 forty-five (45) days after the end of the third fiscal month of each fiscal quarter of the Borrower and (z)
 sixty (60) days after the end of the last fiscal month of each fiscal year of the Borrower, a condensed
 consolidated balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal month, and the
 related (a) condensed consolidated statement of income or operations for such fiscal month and for the
 portion of the fiscal year then ended and (b) condensed consolidated statement of cash flows for the portion
 of the fiscal year then ended, setting forth, in each case of the preceding clauses (a) and (b), in comparative
 form the figures for the corresponding fiscal month of the previous fiscal year and the corresponding portion
 of the previous fiscal year, accompanied by an Officer’s Certificate stating that such financial statements
 fairly present in all material respects the financial condition, results of operations and cash flows of the
 Borrower and its Subsidiaries in accordance with GAAP, subject to normal year-end adjustments and the
 absence of footnotes;

          (4)     within ninety (90) days after the end of each fiscal year of the Borrower, (I) a
 consolidated budget for the following fiscal year on a quarterly basis as customarily prepared by
 management of the Borrower for its internal use (including (x) any projected consolidated balance sheet
 of the Borrower and its Subsidiaries as of the end of the following fiscal year and the related consolidated
 statements of projected operations or income, in each case, to the extent prepared by management of the
 Borrower and included in such consolidated budget and (y) an Availability Model), which projected
 financial statements shall be prepared in good faith on the basis of assumptions believed to be reasonable
 at the time of preparation of such projected financial statements (it being understood by the Secured
 Parties that any such projections are not to be viewed as facts, are subject to significant uncertainties and
 contingencies, many of which are beyond the control of the Loan Parties and the Investors and that no
 assurance can be given that any particular projections will be realized, that actual results may differ and
 that such differences may be material) and (II) a consolidated monthly forecast prepared on a monthly
 basis by management of the Borrower, including information of the type that would otherwise be included
 in clause (I) above but presented on a monthly basis;

         (5)      simultaneously with the delivery of each set of consolidated financial statements referred
 to in Sections 6.01(1), 6.01(2) and 6.01(3), the related unaudited (it being understood that such
 information may be audited at the option of the Borrower) consolidating financial statements reflecting
 the adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) from such
 consolidated financial statements; and


DB1/ 118926700.9                                       153
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 676 of 1503




         (6)      quarterly, upon request of the Administrative Agent, at a time mutually agreed with the
 Administrative Agent that is promptly after the delivery of the information required pursuant to
 Section 6.01(1) and Section 6.01(2) above, as applicable, to participate in a conference call for Lenders to
 discuss the financial position and results of operations of the Borrower and its Subsidiaries for the most
 recently ended period for which financial statements have been delivered.

           Notwithstanding the foregoing, the obligations referred to in Sections 6.01(1) and 6.01(2) may be
 satisfied with respect to financial information of the Borrower and its Subsidiaries by furnishing (A) the
 applicable financial statements of any Parent Company or (B) the Borrower’s or such Parent Company’s
 Form 10-K or 10-Q, as applicable, filed with the SEC (and the public filing of such report with the SEC
 shall constitute delivery under this Section 6.01); provided that with respect to each of the preceding
 clauses (A) and (B), (1) to the extent such information relates to a parent of the Borrower, if and so long
 as such Parent Company will have Independent Assets or Operations, such information is accompanied
 by consolidating information that explains in reasonable detail the differences between the information
 relating to such Parent Company and its Independent Assets or Operations, on the one hand, and the
 information relating to the Borrower and the consolidated Restricted Subsidiaries on a stand-alone basis,
 on the other hand and (2) to the extent such information is in lieu of information required to be provided
 under Section 6.01(1) (it being understood that such information may be audited at the option of the
 Borrower), such materials are accompanied by a report and opinion of PricewaterhouseCoopers, LLP,
 KPMG LLP or any other independent registered public accounting firm of nationally recognized standing
 or another accounting firm reasonably acceptable to the Administrative Agent, which report and opinion
 (x) shall be prepared in accordance with generally accepted auditing standards and (y) shall not be subject
 to any qualification as to the scope of such audit or be subject to any explanatory statement as to the
 Borrower’s ability to continue as a “going concern” or like qualification (other than with respect to (i) an
 upcoming maturity of the Loans under this Agreement, the First Lien Facility or the Second Lien Facility
 or (ii) any anticipated inability to satisfy any financial maintenance covenant).

         Any financial statements required to be delivered pursuant to Sections 6.01(1) or 6.01(2) shall not
 be required to contain all purchase accounting adjustments relating to the Closing Date Transactions or
 the Third Amendment Transactions or any other transaction(s) permitted hereunder to the extent it is not
 practicable to include any such adjustments in such financial statements.

          Each Lender and the Administrative Agent hereby acknowledges and agrees that the Borrower
 and its Subsidiaries may be required to restate historical financial statements as the result of the
 implementation of changes in GAAP, or the respective interpretation thereof, and that such restatements
 will not result in a Default or an Event of Default under the Loan Documents.

          Section 6.02 Certificates; Other Information. Deliver to the Administrative Agent for prompt
 further distribution by the Administrative Agent to each Lender:

         (1)     no later than five (5) days after the delivery of the financial statements referred to in
 Sections 6.01(1), (2) and (3), a duly completed Compliance Certificate signed by a Financial Officer of
 the Borrower;

          (2)     promptly after the same are publicly available, copies of all annual, regular, periodic and
 special reports, proxy statements and registration statements which the Borrower or any Restricted
 Subsidiary files with the SEC or with any Governmental Authority that may be substituted therefor or
 with any national securities exchange, as the case may be (other than amendments to any registration
 statement (to the extent such registration statement, in the form it became effective, is delivered to the
 Administrative Agent), exhibits to any registration statement and, if applicable, any registration statement


DB1/ 118926700.9                                     154
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 677 of 1503



 on Form S-8), and in any case not otherwise required to be delivered to the Administrative Agent
 pursuant to any other clause of this Section 6.02;

          (3)      promptly after the furnishing thereof, copies of any notices of default to any holder of any
 class or series of debt securities of any Loan Party having an aggregate outstanding principal amount
 greater than the Threshold Amount or pursuant to the First Lien Facility and/or the Second Lien Facility,
 so long as the aggregate outstanding principal amount thereunder is greater than the Threshold Amount
 (in each case, other than in connection with any board observer rights) and not otherwise required to be
 furnished to the Administrative Agent pursuant to any other clause of this Section 6.02;

         (4)      together with the delivery of the Compliance Certificate with respect to the financial
 statements referred to in Section 6.01(1), (a) a report setting forth the information required by
 Sections 1(a), (e) and (f) and Section 11 of the Perfection Certificate (or confirming that there has been no
 change in such information since the latter of the Closing Date or the last such report) and (b) a list of
 each Subsidiary of the Borrower that identifies each Subsidiary as a Restricted Subsidiary or an
 Unrestricted Subsidiary as of the date of delivery of such list or a confirmation that there is no change in
 such information since the later of the Closing Date and the last such list; and

        (5)      promptly, such additional information regarding the business and financial affairs of any
 Loan Party or any Material Subsidiary that is a Restricted Subsidiary, or compliance with the terms of the
 Loan Documents, as the Administrative Agent may from time to time on its own behalf or on behalf of
 any Lender reasonably request in writing from time to time.

         Documents required to be delivered pursuant to Section 6.01 or Section 6.02(2) may be delivered
 electronically and if so delivered, shall be deemed to have been delivered on the date (a) on which the
 Borrower posts such documents, or provides a link thereto, on the Borrower’s (or any Parent Company’s)
 website on the Internet at the website address listed on Schedule 10.02 hereto (or as such address may be
 updated from time to time in accordance with Section 10.02); or (b) on which such documents are posted
 on the Borrower’s behalf on SyndTrak or another relevant website, if any, to which each Lender and the
 Administrative Agent have access (whether a commercial, third-party website or whether sponsored by
 the Administrative Agent); provided that (i) upon written request by the Administrative Agent, the
 Borrower will deliver paper copies of such documents to the Administrative Agent for further distribution
 by the Administrative Agent to each Lender until a written request to cease delivering paper copies is
 given by the Administrative Agent and (ii) the Borrower shall notify (which may be by facsimile or
 electronic mail) the Administrative Agent of the posting of any such documents or link and, upon the
 Administrative Agent’s request, provide to the Administrative Agent by electronic mail electronic
 versions (i.e., soft copies) of such documents. Each Lender shall be solely responsible for timely
 accessing posted documents or requesting delivery of paper copies of such documents from the
 Administrative Agent and maintaining its copies of such documents.

          The Borrower hereby acknowledges that (a) the Administrative Agent will make available to the
 Lenders materials or information provided by or on behalf of the Borrower hereunder (collectively, the
 “Borrower Materials”) by posting the Borrower Materials on SyndTrak or another similar electronic
 system (the “Platform”) and (b) certain of the Lenders may have personnel who do not wish to receive
 any information with respect to the Borrower, its Subsidiaries or their respective securities that is not
 Public-Side Information, and who may be engaged in investment and other market-related activities with
 respect to such Person’s securities. The Borrower hereby agrees that (i) at the Administrative Agent’s
 request, all Borrower Materials that are to be made available to Public Lenders will be clearly and
 conspicuously marked “PUBLIC” which, at a minimum, means that the word “PUBLIC” will appear
 prominently on the first page thereof; (ii) by marking Borrower Materials “PUBLIC,” the Borrower will
 be deemed to have authorized the Administrative Agent and the Lenders to treat such Borrower Materials

DB1/ 118926700.9                                     155
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 678 of 1503



 as containing only Public-Side Information (provided, however, that to the extent such Borrower
 Materials constitute Information, they will be treated as set forth in Section 10.09); (iii) all Borrower
 Materials marked “PUBLIC” are permitted to be made available through a portion of the Platform
 designated as “Public Side Information”; and (iv) the Administrative Agent and the Arrangers will treat
 the Borrower Materials that are not marked “PUBLIC” as being suitable only for posting on a portion of
 the Platform not designated as “Public Side Information.” Notwithstanding the foregoing, the Borrower
 shall be under no obligation to mark the Borrower Materials “PUBLIC.”

          Anything to the contrary notwithstanding, nothing in this Agreement will require Holdings, the
 Borrower or any Subsidiary to disclose, permit the inspection, examination or making copies or abstracts
 of, or discussion of, any document, information or other matter, or provide information (i) that constitutes
 non-financial trade secrets or non-financial proprietary information, (ii) in respect of which disclosure is
 prohibited by Law or binding agreement or (iii) that is subject to attorney-client or similar privilege or
 constitutes attorney work product.

         Section 6.03      Notices. Promptly after a Responsible Officer obtains actual knowledge thereof,
 notify the Administrative Agent, who will in turn notify the Lenders (it being understand that the failure
 to so notify shall not constitute a Default or an Event of Default hereunder), of:

        (1)      any Default, specifying the nature and extent thereof and the corrective action (if any)
 proposed to be taken with respect thereto;

          (2)      (a) any dispute, litigation, investigation or proceeding between any Loan Party and any
 arbitrator or Governmental Authority, (b) the filing or commencement of, or any material development in,
 any litigation or proceeding affecting any Loan Party or its Subsidiary, or (c) the occurrence of any
 ERISA Event that, in any such case referred to in clauses (a), (b) or (c) of this Section 6.03(2), has
 resulted or would reasonably be expected to result in a Material Adverse Effect; and

          (3)      any material change in accounting policies or financial reporting practices by any Loan
 Party with respect Accounts Receivable, Credit Card Processor Accounts and Inventory or other changes,
 in each case, which impact the calculation of the Borrowing Base or Reserves in a manner that is adverse
 to the interests of the Lenders.

          Each notice pursuant to this Section 6.03 shall be accompanied by a written statement of a
 Responsible Officer of the Borrower (a) that such notice is being delivered pursuant to Section 6.03(1) or
 (2) (as applicable) and (b) setting forth details of the occurrence referred to therein and stating what action
 the Borrower has taken and proposes to take with respect thereto.

          Section 6.04 Payment of Obligations. Timely pay, discharge or otherwise satisfy, as the same
 shall become due and payable, all of its obligations and liabilities in respect of Taxes imposed upon it or
 upon its income or profits or in respect of its property, except, in each case, to the extent (1) any such Tax
 is being contested in good faith and by appropriate actions for which appropriate reserves have been
 established in accordance with GAAP or (2) the failure to pay or discharge the same would not
 reasonably be expected, individually or in the aggregate, to have a Material Adverse Effect.

         Section 6.05     Preservation of Existence, etc.

          (1)      Preserve, renew and maintain in full force and effect its legal existence under the Laws of
 the jurisdiction of its organization; and



DB1/ 118926700.9                                      156
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 679 of 1503




           (2)     take all reasonable action to obtain, preserve, renew and keep in full force and effect its
 rights, licenses, permits, privileges, franchises, and IP Rights material to the conduct of its business,

         (3)      except in the case of clauses (1) or (2) to the extent (other than with respect to the
 preservation of the existence of the Borrower set forth in clause (1)) that failure to do so would not
 reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect or pursuant to
 any merger, consolidation, liquidation, dissolution or disposition permitted by Article VII.

          Section 6.06 Maintenance of Properties. Except if the failure to do so would not reasonably
 be expected to have, individually or in the aggregate, a Material Adverse Effect, maintain, preserve and
 protect all of its material properties and equipment used in the operation of its business in reasonably
 good working order, repair and condition, ordinary wear and tear excepted and casualty or condemnation
 excepted.

           Section 6.07 Maintenance of Insurance. Maintain with insurance companies that the Borrower
 believes (in the good faith judgment of its management) are financially sound and reputable at the time
 the relevant coverage is placed or renewed or with a Captive Insurance Subsidiary, insurance with respect
 to the Borrower’s and the Restricted Subsidiaries’ properties and business against loss or damage of the
 kinds customarily insured against by Persons engaged in the same or similar business, of such types and
 in such amounts (after giving effect to any self-insurance reasonable and customary for similarly situated
 Persons engaged in the same or similar businesses as the Borrower and the Restricted Subsidiaries) as are
 customarily carried under similar circumstances by such other Persons, and will furnish to the Lenders,
 upon written request from the Administrative Agent, information presented in reasonable detail as to the
 insurance so carried; provided that notwithstanding the foregoing, in no event will the Borrower or any
 Restricted Subsidiary be required to obtain or maintain insurance that is more restrictive than what is
 consistent with past practice. Each such policy of insurance will as appropriate, (i) name the Collateral
 Agent, on behalf of the Secured Parties, as an additional insured thereunder as its interests may appear or
 (ii) in the case of each casualty insurance policy, contain an additional loss payable clause or endorsement
 that names the Collateral Agent, on behalf of the Secured Parties, as the additional loss payee
 thereunder.Compliance with Laws. Comply in all material respects with the requirements of all Laws and
 all orders, writs, injunctions and decrees of any Governmental Authority applicable to it or to its business
 or property (including ERISA, the USA PATRIOT Act, Sanctions, OFAC and FCPA), except if the
 failure to comply therewith would not reasonably be expected individually or in the aggregate to have a
 Material Adverse Effect.Books and Records. Maintain proper books of record and account, in which
 entries that are full, true and correct in all material respects shall be made of all material financial
 transactions and matters involving the assets and business of the Borrower or such Restricted Subsidiary,
 as the case may be (it being understood and agreed that certain Foreign Subsidiaries may maintain
 individual books and records in conformity with generally accepted accounting principles in their
 respective countries of organization and that such maintenance shall not constitute a breach of the
 representations, warranties or covenants hereunder).Inspection Rights. Permit representatives and
 independent contractors of the Administrative Agent and each Lender to visit and inspect any of its
 properties, to examine its corporate, financial and operating records, and make copies thereof or abstracts
 therefrom and to discuss its affairs, finances and accounts with its directors, officers, and independent
 public accountants (subject to such accountants’ customary policies and procedures), all at the reasonable
 expense of the Borrower and at such reasonable times during normal business hours and as often as may
 be reasonably desired, upon reasonable advance notice to the Borrower; provided that only the
 Administrative Agent on behalf of the Lenders may exercise rights of the Administrative Agent and the
 Lenders under this Section 6.10 and the Administrative Agent shall not exercise such rights more often
 than two (2) times during any calendar year absent the existence of an Event of Default and only one (1)
 such time shall be at the Borrower’s expense; provided further that when an Event of Default exists, the
 Administrative Agent (or any of its representatives or independent contractors) may do any of the

DB1/ 118926700.9                                      157
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 680 of 1503



 foregoing at the expense of the Borrower at any time during normal business hours and upon reasonable
 advance notice. The Administrative Agent shall give the Borrower the opportunity to participate in any
 discussions with the Borrower’s independent public accountants. For the avoidance of doubt, this
 Section 6.10 is subject to the last paragraph of Section 6.02.

           Section 6.11 Covenant to Guarantee Obligations and Give Security. At the Borrower’s
 expense, subject to the provisions of the Collateral and Guarantee Requirement and any applicable
 limitation in any Collateral Document, take all action necessary or reasonably requested by the
 Administrative Agent or the Collateral Agent to ensure that the Collateral and Guarantee Requirement
 continues to be satisfied, including: (x) upon (i) the formation or acquisition of any new direct or indirect
 wholly owned Material Domestic Subsidiary (other than any Excluded Subsidiary) by any Loan Party,
 (ii) the designation of any existing direct or indirect wholly owned Material Domestic Subsidiary (other
 than any Excluded Subsidiary) as a Restricted Subsidiary, (iii) any Subsidiary (other than any Excluded
 Subsidiary) becoming a wholly owned Material Domestic Subsidiary or (iv) an Excluded Subsidiary that
 is a Material Domestic Subsidiary ceasing to be an Excluded Subsidiary but continuing as a Restricted
 Subsidiary of the Borrower, (y) upon the acquisition of any material assets by the Borrower or any
 Subsidiary Guarantor or (z) with respect to any Subsidiary at the time it becomes a Loan Party, for any
 material assets held by such Subsidiary (in each case, other than assets constituting Collateral under a
 Collateral Document that becomes subject to the Lien created by such Collateral Document upon
 acquisition thereof (without limitation of the obligations to perfect such Lien)):

                  (a)     within sixty (60) days (or such greater number of days specified below) after
 such formation, acquisition or designation or, in each case, such longer period as the Administrative
 Agent may agree in its reasonable discretion cause such Material Domestic Subsidiary required to become
 a Guarantor under the Collateral and Guarantee Requirement to execute the Guaranty (or a joinder
 thereto) and other documentation the Administrative Agent may reasonably request from time to time in
 order to carry out more effectively the purposes of the Guaranty and the Collateral Documents and

                            (A)     within sixty (60) days after such formation, acquisition or designation,
                   cause each such Material Domestic Subsidiary that is required to become a Subsidiary
                   Guarantor pursuant to the Collateral and Guarantee Requirement to duly execute and
                   deliver to the Collateral Agent supplements to the Security Agreement, a counterpart
                   signature page to the Intercompany Subordination Agreement, Intellectual Property
                   Security Agreements and other security agreements and documents necessary to satisfy
                   the Collateral and Guarantee Requirement, as reasonably requested by and in form and
                   substance reasonably satisfactory to the Collateral Agent (consistent with the Security
                   Agreement, Intellectual Property Security Agreements and other Collateral Documents in
                   effect on the Closing Date), in each case granting and perfecting Liens required by the
                   Collateral and Guarantee Requirement;

                            (B)      within sixty (60) days after such formation, acquisition or designation,
                   cause each such Material Domestic Subsidiary that is required to become a Guarantor
                   pursuant to the Collateral and Guarantee Requirement to deliver any and all certificates
                   representing Equity Interests (to the extent certificated) that are required to be pledged
                   pursuant to the Collateral and Guarantee Requirement, accompanied by undated stock
                   powers or other appropriate instruments of transfer executed in blank and a joinder to the
                   Intercompany Subordination Agreement substantially in the form of Annex I thereto with
                   respect to the intercompany Indebtedness held by such Material Domestic Subsidiary;

                           (C)     within sixty (60) days after such formation, acquisition or designation,
                   take and cause (i) the applicable Material Domestic Subsidiary that is required to become

DB1/ 118926700.9                                      158
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 681 of 1503



                   a Guarantor pursuant to the Collateral and Guarantee Requirement and (ii) to the extent
                   applicable, each direct or indirect parent of such applicable Material Domestic
                   Subsidiary, in each case, to take customary action(s) (including the filing of Uniform
                   Commercial Code financing statements and delivery of stock and membership interest
                   certificates to the extent certificated) as may be necessary in the reasonable opinion of the
                   Administrative Agent to vest in the Collateral Agent (or in any representative of the
                   Collateral Agent designated by it) valid and perfected (subject to Liens permitted by
                   Section 7.01) Liens required by the Collateral and Guarantee Requirement, enforceable
                   against all third parties in accordance with their terms, except as such enforceability may
                   be limited by Debtor Relief Laws and by general principles of equity (regardless of
                   whether enforcement is sought in equity or at law); and

                            (D)      within sixty (60) days after the reasonable request therefor by the
                   Administrative Agent (or such longer period as the Administrative Agent may agree in its
                   reasonable discretion), deliver to the Administrative Agent a signed copy of a customary
                   Opinion of Counsel, addressed to the Administrative Agent and the Lenders, of counsel
                   for the Loan Parties reasonably acceptable to the Administrative Agent as to such matters
                   set forth in this Section 6.11(1) as the Administrative Agent may reasonably request (with
                   such opinion being consistent with the Opinion of Counsel delivered to the
                   Administrative Agent on the Closing Date);

 provided that actions relating to Liens on real property are governed by Section 6.11(2) and not this
 Section 6.11(1).

          Section 6.12 Compliance with Environmental Laws. Except, in each case, to the extent that
 the failure to do so would not reasonably be expected to have, individually or in the aggregate, a Material
 Adverse Effect, (1) comply, and take all reasonable actions to cause any lessees and other Persons
 operating or occupying its properties to comply, with all applicable Environmental Laws and
 Environmental Permits (including any cleanup, removal or remedial obligations) and (2) obtain and renew
 all Environmental Permits required to conduct its operations or in connection with its properties.

          Section 6.13 Further Assurances. Subject to the provisions of the Collateral and Guarantee
 Requirement and any applicable limitations in any Collateral Document and in each case at the expense of
 the Borrower, promptly upon reasonable request from time to time by the Administrative Agent or the
 Collateral Agent or as may be required by applicable Laws (a) correct any material defect or error that
 may be discovered in the execution, acknowledgment, filing or recordation of any Collateral Document or
 other document or instrument relating to any Collateral, and (b) do, execute, acknowledge, deliver,
 record, re-record, file, re-file, register and re-register any and all such further acts, deeds, certificates,
 assurances and other instruments as the Administrative Agent or Collateral Agent may reasonably request
 from time to time in order to carry out more effectively the purposes of the Collateral Documents and to
 satisfy the Collateral and Guarantee Requirement.Use of Proceeds.

          (1)     On the Closing Date, the proceeds of the Revolving Credit Loans borrowed on the
 Closing Date, together with the proceeds of the Equity Contribution, the First Lien Facility, the Second
 Lien Facility and any Specified Real Estate Financing, if applicable, were used (a) to consummate the
 Closing Date Refinancing, (b) to finance the Transaction Consideration and the Transaction Expenses, (c)
 to fund any original issue discount or upfront fees in connection with the Closing Date Transactions
 resulting from the exercise of any “market flex” pursuant to the Fee Letter and (d) for working capital and
 general corporate purposes not prohibited by the terms of this Agreement; provided that in the case of the
 foregoing clauses (a) and (b), the aggregate amount of proceeds of the Revolving Credit Loans borrowed
 on the Closing Date to finance the consummation thereof shall not exceed $450.0 million.

DB1/ 118926700.9                                       159
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 682 of 1503




         (2)      The proceeds of the Revolving Credit Loans and Swing Line Loans borrowed after the
 Closing Date will be used for working capital and other general corporate purposes, including the
 financing of transactions that are not prohibited by the terms of this Agreement (including Permitted
 Acquisitions and other investments permitted hereunder and permitted distributions).

       (3)       Letters of Credit will be used by the Borrower for general corporate purposes of the
 Borrower and its Restricted Subsidiaries, including supporting transactions not prohibited by the Loan
 Documents.

         Section 6.15    [Reserved].

         Section 6.16 Accounting Changes. The Borrower shall, and shall cause its Restricted
 Subsidiaries to, maintain their fiscal year as in effect on the Closing Date; provided, however, that the
 Borrower may, upon written notice to the Administrative Agent, change its fiscal year to any other fiscal
 year reasonably acceptable to the Administrative Agent, in which case, the Borrower and the
 Administrative Agent will, and are hereby authorized by the Lenders to, make any adjustments to this
 Agreement that are necessary to reflect such change in fiscal year.

         Section 6.17 Nature of Business. The Borrower shall and shall cause its Restricted
 Subsidiaries to, engage in material line of business substantially the same as those lines of business
 conducted by the Borrower and the Restricted Subsidiaries on the Closing Date or any business(es) or any
 other activities that are reasonably similar, ancillary, incidental, complimentary or related to, or a
 reasonable extension, development or expansion of, the business conducted or proposed to be conducted
 by the Borrower and the Restricted Subsidiaries on the Closing Date.

         Section 6.18    Designation of Subsidiaries.

                   (a)     Subject to Section 6.18(b) below, the Borrower may at any time designate any
 Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
 Subsidiary; provided that (i) the designation of any Restricted Subsidiary as an Unrestricted Subsidiary
 shall constitute an Investment by the Borrower therein at the date of designation in an amount equal to the
 fair market value of the Borrower’s investment therein subject to (x) pro forma compliance with the
 Payment Conditions or (y) utilization of Investment capacity under clause (13) of the definition of
 Permitted Investment in the amount thereof and (ii) the designation of any Unrestricted Subsidiary as a
 Restricted Subsidiary shall constitute the incurrence at the time of designation of any Indebtedness or
 Liens of such Subsidiary existing at such time; and

                  (b)     the Borrower may not (x) designate any Restricted Subsidiary as an Unrestricted
 Subsidiary, or (y) designate an Unrestricted Subsidiary as a Restricted Subsidiary, in each case unless no
 Event of Default shall have occurred or be continuing immediately before and after giving effect to such
 designation.

         Section 6.19    Cash Receipts; Cash Dominion Period.

          (1)     Each Loan Party shall use commercially reasonable efforts to enter into an effective
 account control agreement (a “Deposit Account Control Agreement”) with each account bank, in each
 case, in form and substance reasonably satisfactory to the Administrative Agent and the Borrower, with
 respect to each primary domestic concentration Deposit Account in which funds of the Borrower and the
 Subsidiary Guarantors from Cash Receipts of the Borrower and the Subsidiary Guarantors are deposited
 (including those existing as of the Third Amendment Effective Date and listed on Schedule 6.19 attached


DB1/ 118926700.9                                    160
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 683 of 1503



 hereto, excluding Excluded Funds maintained in Excluded Accounts); provided that the applicable Loan
 Party shall enter into a Deposit Account Control Agreement with respect to any such Deposit Account
 (other than an Excluded Account) which is established after the Closing Date, promptly and in any event
 within ninety (90) days upon such establishment (or such longer period as the Administrative Agent may
 agree in its discretion). Notwithstanding anything in this section to the contrary, the provisions of this
 Section 6.19(1) shall not apply to any Deposit Account acquired by the Borrower and the Subsidiary
 Guarantors in connection with a Permitted Acquisition prior to the date that is 120 days (or such later date
 as the Administrative Agent may agree) following the consummation of such Permitted Acquisition.

         (2)     Each Deposit Account Control Agreement shall require (without further consent of the
 Loan Parties), and the Loan Parties shall cause, after the occurrence and during the continuance of a Cash
 Dominion Period and subject to the ABL Intercreditor Agreement, the ACH or wire transfer no less
 frequently than daily (and whether or not there are then any outstanding Obligations) to the concentration
 account maintained by, in the name of and under the sole dominion and control of the Administrative
 Agent (the “Concentration Account”), of all cash receipts and collections, set forth below, other than
 amounts in Excluded Accounts (collectively, the “Cash Receipts”):

                 (a)     all available cash receipts from the sale of ABL Priority Collateral or casualty
 insurance proceeds arising from any of the foregoing;

                   (b)    all proceeds of collections of Accounts; and

                 (c)  the then contents of each Approved Deposit Account (in each case, net of any
 minimum balance as may be required to be kept therein by the institution at which such Deposit Account
 is maintained).

          (3)      The Concentration Account shall at all times be under the sole dominion and control of
 the Administrative Agent, subject to the Borrower’s right to use of the account as set forth in clause (4)
 below. The Borrower shall use commercially reasonable efforts to cause the applicable depositary (if not
 the Administrative Agent) to provide daily reports to the Administrative Agent setting forth the balances
 in the Concentration Account (which may relate to the previous Business Day) (and it being understood
 that failure on the part of such depositary bank to provide such reports shall not constitute a Default or
 Event of Default hereunder). The Loan Parties hereby acknowledge and agree that (i) the Borrower and
 the Subsidiary Guarantors have no right of withdrawal from the Concentration Account to the extent a
 Cash Dominion Period is in effect, (ii) the funds on deposit in the Concentration Account shall at all times
 be collateral security for all of the Obligations and (iii) the funds on deposit in the Concentration Account
 shall be applied as provided in this Agreement (subject to the ABL Intercreditor Agreement). In the event
 that, notwithstanding the provisions of this Section 6.19, during the continuation of any Cash Dominion
 Period, the Borrower or any Subsidiary Guarantor receives or otherwise has dominion and control of any
 Cash Receipts which are not on deposit in the Concentration Account, such Cash Receipts shall be held
 by the Borrower or any Subsidiary Guarantor for the Administrative Agent in Deposit Accounts subject to
 a Deposit Account Control Agreement and shall, not later than the Business Day after receipt thereof, be
 deposited into the Concentration Account or dealt with in such other fashion as the Borrower or any
 Subsidiary Guarantor may be instructed by the Administrative Agent.

         (4)      Subject to the ability of the Secured Parties to exercise remedies in accordance with
 Section 8.02 during the occurrence and continuance of an Event of Default, so long as no Cash Dominion
 Period is continuing, the Borrower and the Subsidiary Guarantors may direct, and shall have sole control
 over, the manner of disposition of funds in the Approved Deposit Accounts. The Administrative Agent
 and the other Secured Parties hereby acknowledge and agree that so long as no Cash Dominion Period is
 continuing the Borrower and the Subsidiary Guarantors shall have the right, subject to the ability of the

DB1/ 118926700.9                                     161
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 684 of 1503



 Secured Parties to exercise remedies in accordance with Section 8.02 during the occurrence and
 continuance of an Event of Default, to withdraw all funds remaining on deposit in any Concentration
 Account and the Administrative Agent shall no longer be permitted to direct any account bank under any
 Deposit Account Control Agreement to ACH or wire transfer any Cash Receipts into any Concentration
 Account.

         (5)     Any amounts received in the Concentration Account following satisfaction of the
 Termination Conditions or to the extent no Cash Dominion Period is continuing shall be remitted to the
 operating account of the Borrower and the Subsidiary Guarantors maintained with the Administrative
 Agent or to an operating account otherwise designated by the Borrower.

         (6)    The Administrative Agent shall promptly (but in any event within three (3) Business
 Days) furnish written notice to each Approved Account Bank of any termination of a Cash Dominion
 Period.

         Section 6.20     Borrowing Base Certificates.

          (1)      The Borrower shall provide the Administrative Agent with a Borrowing Base Certificate
 setting forth the calculation of the Borrowing Base and of Excess Availability as of the last Business Day
 of the applicable period set forth below, duly completed and executed by a Responsible Officer of the
 Borrower, together with all schedules required pursuant to the terms of the Borrowing Base Certificate
 duly completed:

                  (a)      as soon as possible but in any event within twenty (20) days after the end of each
 calendar month (or on a more frequent basis at the discretion of the Borrower, provided that once a more
 frequent basis is elected it must be continued for the remainder of the current fiscal year after the date of
 such election); and

                (b)      during the continuance of an Increased Reporting Period, on each Wednesday of
 each week (calculated as of the immediately preceding Friday).

          (2)    The Borrower shall furnish to the Administrative Agent any information that the
 Administrative Agent may reasonably request regarding the determination and calculation of the
 Borrowing Base including correct and complete copies of any invoices, underlying agreements,
 instruments or other documents and the identity of all Account Debtors in respect of Accounts referred to
 therein.

         Section 6.21     Appraisals and Field Examinations.

          (1)     The Administrative Agent may carry out, at the Borrower’s expense, one (1) Inventory
 appraisal in any calendar year (with an additional Inventory appraisal at the expense of the Lenders or the
 Administrative Agent); provided, however, that notwithstanding the foregoing limitations (i) at any time
 after a Collateral Test Triggering Event, the Administrative Agent may carry out, at the Borrower’s
 expense, two (2) inventory appraisals in such calendar year, and (ii) at any time during the continuation of
 a Specified Event of Default, the Administrative Agent may carry out, at the Borrower’s expense,
 inventory appraisals as frequently as determined by the Administrative Agent in its Permitted Discretion.

         (2)      The Administrative Agent may carry out, at the Borrower’s expense, one (1) field
 examination in any calendar year (with an additional field examination at the expense of the Lenders or
 the Administrative Agent); provided, however, that notwithstanding the foregoing limitations, (i) at any
 time after a Collateral Test Triggering Event, the Administrative Agent may carry out, at the Borrower’s

DB1/ 118926700.9                                     162
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 685 of 1503



 expense, two (2) field examinations in such calendar year, and (ii) at any time during the continuation of a
 Specified Event of Default, the Administrative Agent may carry out, at the Borrower’s expense, field
 examinations as frequently as determined by the Administrative Agent in its Permitted Discretion.

         Section 6.22 Agent’s Advisor.              At any time that Excess Availability is less than 17.5%
 of the Maximum Borrowing Amount for a continuous period of ten (10) Business Days, the
 Administrative Agent, on behalf of itself, and the Lenders, shall be entitled to retain, in consultation with
 the Borrower, or continue to retain (either directly or through counsel), which retention shall continue for
 a period of not less than sixty (60) days (or such lesser period as determined by the Administrative
 Agent), one financial advisor the Administrative Agent may deem reasonably necessary (collectively, the
 “Agent’s Advisor”) to provide advice, analysis and reporting for the benefit of the Agents and the
 Lenders in respect of this Agreement and the other Loan Documents.



                                               ARTICLE VII

                                             Negative Covenants

         So long as the Termination Conditions are not satisfied:

         Section 7.01      Liens. The Borrower shall not, nor shall the Borrower permit any Restricted
 Subsidiary to, directly or indirectly, create, incur or assume any Lien (except any Permitted Lien(s)) that
 secures obligations under any Indebtedness or any related guarantee of Indebtedness on any asset or
 property of the Borrower or any Restricted Subsidiary, or any income or profits therefrom.

         The expansion of Liens by virtue of accretion or amortization of original issue discount, the
 payment of dividends in the form of Indebtedness, and increases in the amount of Indebtedness
 outstanding solely as a result of fluctuations in the exchange rate of currencies will not be deemed to be
 an incurrence of Liens for purposes of this Section 7.01.

         Section 7.02     Indebtedness.

 (a)      The Borrower shall not, nor shall the Borrower permit any Restricted Subsidiary to, directly or
 indirectly:

         (1)     create, incur, issue, assume, guarantee or otherwise become directly or indirectly liable,
 contingently or otherwise (collectively, “incur” and collectively, an “incurrence”) with respect to any
 Indebtedness (including Acquired Indebtedness), or

         (2)     issue any shares of Disqualified Stock or permit any Restricted Subsidiary to issue any
 shares of Disqualified Stock or Preferred Stock; and

 (b)      the foregoing clause (a) shall not apply to the following:

         (1)     Indebtedness of the Borrower and of its Subsidiaries under the Loan Documents
 (including Incremental Revolving Credit Loans and Extended Revolving Credit Loans);

        (2)      Indebtedness incurred pursuant to the Second Lien Facility in an aggregate principal
 amount not to exceed the sum of (w) $125.0 million (plus interest with respect thereto that is paid-in-kind


DB1/ 118926700.9                                      163
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 686 of 1503



 by increasing the outstanding principal amount thereof) plus (x) other Second Lien Obligations not
 constituting principal and, in each case, together with any Refinancing Indebtedness in respect thereof;

         (3)      (a) the incurrence of Indebtedness by the Borrower and any Restricted Subsidiary in
 existence on the Third Amendment Effective Date listed on Schedule 7.02(3) (excluding Indebtedness
 described in the preceding clauses (1) and (2) and clause (25) below);

         (4)      (a) the incurrence of Attributable Indebtedness and (b) Indebtedness (including
 Capitalized Lease Obligations and Purchase Money Obligations), Disqualified Stock incurred or issued
 by the Borrower or any Restricted Subsidiary and Preferred Stock issued by any Restricted Subsidiary, to
 finance the purchase, lease, expansion, construction, installation, replacement, repair or improvement of
 property (real or personal), equipment or other assets, including assets that are used or useful in a Similar
 Business, whether through the direct purchase of assets or the Capital Stock of any Person owning such
 assets in an aggregate principal amount, together with any Refinancing Indebtedness in respect thereof
 (excluding any Incremental Amounts) and all other Indebtedness, Disqualified Stock or Preferred Stock
 incurred or issued and outstanding under this clause (4), without regard to any Indebtedness listed on
 Schedule 7.02(3), at such time not to exceed the greater of $100.0 million and 20.0% of Adjusted
 EBITDA as of the most recently ended Test Period calculated giving pro forma effect thereto and any
 Refinancing Indebtedness of the Indebtedness referred to in this clause (4) thereof;

          (5)     Indebtedness incurred by the Borrower or any Restricted Subsidiary (a) constituting
 reimbursement obligations with respect to letters of credit, bank guarantees, banker’s acceptances,
 warehouse receipts, or similar instruments issued or entered into, or relating to obligations or liabilities
 incurred, in the ordinary course of business or consistent with industry practice, including in respect of
 workers’ compensation claims, performance, completion or surety bonds, health, disability or other
 employee benefits or property, casualty or liability insurance or self-insurance, unemployment insurance
 or other social security legislation or other Indebtedness with respect to reimbursement-type obligations
 regarding workers’ compensation claims, performance, completion or surety bonds, health, disability or
 other employee benefits or property, casualty or liability insurance or self-insurance or (b) as an account
 party in respect of letters of credit, bank guarantees or similar instruments in favor of suppliers, trade
 creditors or other Persons issued or incurred in the ordinary course of business or consistent with industry
 practice;

         (6)      the incurrence of Indebtedness arising from agreements of the Borrower or any Restricted
 Subsidiary providing for indemnification, adjustment of purchase price, earnouts or similar obligations, in
 each case, incurred or assumed in connection with the acquisition or disposition of any business, assets or
 a Subsidiary, other than guarantees of Indebtedness incurred by any Person acquiring all or any portion of
 such business, assets or a Subsidiary for the purpose of financing such acquisition;

          (7)     the incurrence of Indebtedness of the Borrower to a Restricted Subsidiary (or to any
 Parent Company which is substantially contemporaneously transferred to the Borrower or any Restricted
 Subsidiary); provided that any such Indebtedness for borrowed money owing to a Restricted Subsidiary
 that is not a Guarantor is expressly subordinated in right of payment to the Loans to the extent permitted
 by applicable law and it does not result in adverse tax consequences; provided further that any subsequent
 issuance or transfer of any Capital Stock or any other event that results in any such Restricted Subsidiary
 ceasing to be a Restricted Subsidiary or any other subsequent transfer of any such Indebtedness (except to
 the Borrower or another Restricted Subsidiary or any pledge of such Indebtedness constituting a
 Permitted Lien) will be deemed, in each case, to be an incurrence of such Indebtedness (to the extent such
 Indebtedness is then outstanding) not permitted by this clause (7);



DB1/ 118926700.9                                     164
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 687 of 1503




          (8)     the incurrence of Indebtedness of a Restricted Subsidiary to the Borrower or another
 Restricted Subsidiary (or to any Parent Company which is substantially contemporaneously transferred to
 the Borrower or any Restricted Subsidiary) to the extent permitted by Section 7.05; provided that any
 such Indebtedness for borrowed money incurred by a Guarantor and owing to a Restricted Subsidiary that
 is not a Guarantor is expressly subordinated in right of payment to the Guaranty of the Loans of such
 Guarantor to the extent permitted by applicable law and it does not result in adverse tax consequences;
 provided further that any subsequent issuance or transfer of any Capital Stock or any other event which
 results in any such Restricted Subsidiary ceasing to be a Restricted Subsidiary or any such subsequent
 transfer of any such Indebtedness (except to the Borrower or a Restricted Subsidiary or any pledge of
 such Indebtedness constituting a Permitted Lien) will be deemed, in each case, to be an incurrence of such
 Indebtedness (to the extent such Indebtedness is then outstanding) not permitted by this clause (8);

          (9)     the issuance of shares of Preferred Stock or Disqualified Stock of a Restricted Subsidiary
 issued to the Borrower or a Restricted Subsidiary; provided that any subsequent issuance or transfer of
 any Capital Stock or any other event that results in any such Restricted Subsidiary that holds such
 Preferred Stock or Disqualified Stock ceasing to be a Restricted Subsidiary or any other subsequent
 transfer of any such shares of Preferred Stock or Disqualified Stock (except to the Borrower or another
 Restricted Subsidiary or any pledge of such Indebtedness constituting a Permitted Lien) will be deemed,
 in each case, to be an issuance of such shares of Preferred Stock or Disqualified Stock (to the extent such
 Preferred Stock is then outstanding) not permitted by this clause (9);

         (10) the incurrence of Hedging Obligations (excluding Hedging Obligations entered into for
 speculative purposes);

         (11)     the incurrence of Indebtedness in respect of self-insurance and Indebtedness in respect of
 performance, bid, appeal and surety bonds and performance, banker’s acceptance facilities and
 completion guarantees and similar obligations provided by the Borrower or any Restricted Subsidiary or
 Indebtedness in respect of letters of credit, bank guarantees or similar instruments related thereto, in each
 case in the ordinary course of business or consistent with industry practice, including those incurred to
 secure health, safety and environmental obligations;

         (12)      the incurrence of:

                  (a)     Indebtedness or Disqualified Stock of the Borrower and Indebtedness,
 Disqualified Stock or Preferred Stock of the Borrower or any Restricted Subsidiary in an aggregate
 principal amount or liquidation preference up to 100.0% of the net cash proceeds received by the
 Borrower and its Restricted Subsidiaries since the Closing Date from the issue or sale of Equity Interests
 of the Borrower and the Subsidiary Guarantors or contributions to the capital of the Borrower and the
 Subsidiary Guarantors, including through consolidation, amalgamation or merger (in each case, other than
 proceeds of Disqualified Stock, Cure Amounts or sales of Equity Interests to the Borrower or any
 Subsidiary) to the extent such net cash proceeds or cash have not been applied to make Permitted
 Investments under clause (9) of the definition of Permitted Investments; and

                  (b)     Indebtedness or Disqualified Stock of the Borrower and Indebtedness,
 Disqualified Stock or Preferred Stock of the Borrower or any Restricted Subsidiary in an aggregate
 principal amount or liquidation preference that, when aggregated with the principal amount and
 liquidation preference of all other Indebtedness, Disqualified Stock and Preferred Stock then outstanding
 and incurred or issued, as applicable, pursuant to this clause (12)(b), together with any Refinancing
 Indebtedness in respect thereof (excluding any Incremental Amounts), does not exceed (i) the greater of
 (x) $150.0 million and (y) 30.0% of Adjusted EBITDA as of the most recently ended Test Period
 calculated giving pro forma effect thereto (and any Refinancing Indebtedness thereof ) plus, without

DB1/ 118926700.9                                     165
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 688 of 1503



 duplication, (ii) in the event of any extension, replacement, refinancing, renewal or defeasance of any
 such Indebtedness or Disqualified Stock, an amount equal to the amount of any premium required to be
 paid under the terms of the instrument governing such Indebtedness or Disqualified Stock and any
 defeasance costs and any fees and expenses (including original issue discount, upfront fees or similar
 fees) incurred in connection with the issuance of such new Indebtedness or the extension, replacement,
 refunding, refinancing, renewal or defeasance of such Indebtedness or Disqualified Stock;

 provided that any Indebtedness, Disqualified Stock or Preferred Stock incurred or issued pursuant to this
 clause (12) will cease to be deemed incurred, issued or outstanding for purposes of this clause (12) but
 will be deemed incurred or issued as Permitted Ratio Debt from and after the first date on which the
 Borrower or such Restricted Subsidiary could have incurred or issued such Indebtedness, Disqualified
 Stock or Preferred Stock as Permitted Ratio Debt without reliance on this clause (12);

          (13) the incurrence by the Borrower of Indebtedness or Disqualified Stock or the incurrence
 by a Restricted Subsidiary of Indebtedness, Disqualified Stock or Preferred Stock that serves to Refinance
 any Indebtedness permitted under clauses (3) and (12)(a) above, this clause (13) and clauses (14), (23),
 (29), (30) and (31), or any successive Refinancing Indebtedness with respect to any of the foregoing;

         (14)      the incurrence of:

                   (a)    Indebtedness or Disqualified Stock of the Borrower or Indebtedness, Disqualified
 Stock or Preferred Stock of a Restricted Subsidiary, incurred or issued to finance a Permitted Acquisition
 or any other similar acquisition or investment or that is assumed by the Borrower or any Restricted
 Subsidiary in connection with such acquisition or investment, and

                  (b)     Indebtedness, Disqualified Stock or Preferred Stock of Persons that are acquired
 by the Borrower or any Restricted Subsidiary or merged into, amalgamated or consolidated with the
 Borrower or a Restricted Subsidiary in accordance with the terms of this Agreement (it being understood
 that with respect to assumed Indebtedness incurred under this clause (14), such Indebtedness is only the
 obligation of the Person and/or Person’s Subsidiaries that are acquired or that acquire the relevant assets
 and such Indebtedness was not created in contemplation of such acquisition); provided that, the aggregate
 amount of such Indebtedness, Disqualified Stock or Preferred Stock incurred or assumed under this
 clause (14) shall not exceed the sum of:

                  (i)     the greater of (A) $100.0 million and (B) 20.0% of Adjusted EBITDA as of the
         most recently ended Test Period calculated giving pro forma effect thereto, at any one time
         outstanding, together with all other outstanding Indebtedness, Disqualified Stock or Preferred
         Stock issued under this clause (i) and any outstanding Indebtedness under clause (13) of this
         Section 7.02(b) incurred to Refinance Indebtedness initially incurred in reliance on this clause (i)
         (excluding any Incremental Amounts) (and it being understood and agreed that any Indebtedness,
         Disqualified Stock or Preferred Stock incurred pursuant to this clause (i) will cease to be deemed
         to be incurred or outstanding for purposes of this clause (i) but will be deemed to be incurred
         under clause (ii) below or under clause (2) of the definition of Permitted Incremental Amount
         from and after the first date on which the Borrower or such Restricted Subsidiary could have
         incurred such Indebtedness, Disqualified Stock or Preferred Stock under such foregoing
         provision); plus

                 (ii)    such additional unlimited amounts, so long as (I) in the case of unsecured
         Indebtedness or Disqualified Stock of the Borrower or any Restricted Subsidiary or Preferred
         Stock of any Restricted Subsidiary (or Indebtedness or Disqualified Stock of the Borrower or any
         Restricted Subsidiary or Preferred Stock of any Restricted Subsidiary secured on a junior basis to

DB1/ 118926700.9                                     166
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 689 of 1503



         the Obligations to the extent permitted under the definition of Permitted Liens), the Borrower’s
         Total Net Leverage Ratio is equal to or less than either (x) 5.10 to 1.00 or (y) the Total Net
         Leverage Ratio in effect immediately prior to the consummation of such transaction and the
         incurrence thereof or (II) in the case of Indebtedness secured by the Term Priority Collateral on a
         pari passu, junior or senior basis to the Liens on the Term Priority Collateral securing the
         Obligations (or Disqualified Stock of the Borrower or any Restricted Subsidiary or Preferred
         Stock of any Restricted Subsidiary secured by the Term Priority Collateral on a pari passu, junior
         or senior basis to the Obligations to the extent permitted under the definition of Permitted Liens),
         the Borrower’s First Lien Net Leverage Ratio is equal to or less than either (x) 3.75 to 1.00 or (y)
         the First Lien Net Leverage Ratio in effect immediately prior to the consummation of such
         transaction and the incurrence thereof, in the case of each of the foregoing clauses (I) and (II),
         determined as of the most recently ended Test Period and on a pro forma basis in accordance with
         Section 1.07 and including a pro forma application of the net proceeds therefrom; provided that in
         the case of any Indebtedness incurred under this clause (ii), (A) such Indebtedness does not
         mature prior the Latest Maturity Date of the Revolving Credit Loans at the time such
         Indebtedness is incurred and (B) in the case of Disqualified Stock and Preferred Stock, such
         Disqualified Stock or Preferred Stock does not by its terms, or by the terms of any security into
         which it is convertible or for which it is redeemable or exchangeable, or upon the happening of
         any event, mature or become mandatorily redeemable (other than solely as a result of a change of
         control, asset sale, casualty, condemnation or eminent domain) pursuant to a sinking fund
         obligation or otherwise, or become redeemable at the option of the holder thereof (other than (i)
         for any Qualified Equity Interests or (ii) solely as a result of a change of control, asset sale,
         casualty, condemnation or eminent domain), in whole or in part, in each case prior to the date 91
         days after Latest Maturity Date of the Revolving Credit Loans at the time such Disqualified Stock
         or Preferred Stock is issued; provided further, to the extent the Borrower or any Restricted
         Subsidiary issues any Disqualified Stock or any Restricted Subsidiary issues any Preferred Stock
         pursuant to the foregoing clause (I) or (II), solely for the purpose of calculating the Total Net
         Leverage Ratio under such clause (I) above or the First Lien Net Leverage Ratio under such
         clause (II) above, as the case may be, the Consolidated Total Debt shall also include all such
         Disqualified Stock and Preferred Stock issued pursuant to such clause (I) or clause (II),
         respectively, and the definition of “Permitted Ratio Debt” and then outstanding; provided further,
         the aggregate amount of (x) Indebtedness incurred and Disqualified Stock and Preferred Stock
         issued under this clause (14) and (y) Permitted Ratio Debt, in each case incurred by Restricted
         Subsidiaries of the Borrower that are not and do not become Guarantors, shall not exceed the
         greater of (a) $100.0 million and 20.0% of Adjusted EBITDA in the aggregate as of the most
         recently ended Test Period calculated giving pro forma effect thereto,

          (15) the incurrence of Indebtedness arising from the honoring by a bank or other financial
 institution of a check, draft or similar instrument drawn against insufficient funds in the ordinary course
 of business or consistent with industry practice;

          (16) the incurrence of Indebtedness of the Borrower or any Restricted Subsidiary supported by
 letters of credit or bank guarantees permitted hereunder, in each case, in a principal amount not in excess
 of the stated amount of such letters of credit or bank guarantees;

         (17) (a) the incurrence of any guarantee by the Borrower or a Restricted Subsidiary of
 Indebtedness or other obligations of the Borrower or any Restricted Subsidiary so long as the incurrence
 of such Indebtedness or other obligations incurred by the Borrower or such Restricted Subsidiary is
 permitted by this Agreement, or (b) any co-issuance by the Borrower or any Restricted Subsidiary of any
 Indebtedness or other obligations of the Borrower or any Restricted Subsidiary so long as the incurrence


DB1/ 118926700.9                                     167
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 690 of 1503



 of such Indebtedness or other obligations by the Borrower or such Restricted Subsidiary was permitted
 hereunder;

          (18) the incurrence of Indebtedness issued by the Borrower or any Restricted Subsidiary to
 future, present or former employees, directors, officers, members of management and consultants thereof,
 their respective Controlled Investment Affiliates or Immediate Family Members and permitted transferees
 thereof, in each case to finance the purchase or redemption of Equity Interests of the Borrower or any
 Parent Company to the extent described in Section 7.05(b)(4);

         (19) customer deposits and advance payments received in the ordinary course of business or
 consistent with industry practice from customers for goods and services purchased in the ordinary course
 of business or consistent with industry practice;

         (20)     the incurrence of (a) Indebtedness owed to banks and other financial institutions incurred
 in the ordinary course of business or consistent with industry practice in connection with ordinary
 banking arrangements to manage cash balances of the Borrower and its Restricted Subsidiaries and (b)
 Indebtedness in respect of Cash Management Services, including Cash Management Obligations;

         (21) Indebtedness incurred by the Borrower or any Restricted Subsidiary in connection with
 bankers’ acceptances, discounted bills of exchange or the discounting or factoring of receivables for
 credit management purposes, in each case incurred or undertaken in the ordinary course of business or
 consistent with industry practice on arm’s-length commercial terms;

          (22) the incurrence of Indebtedness of the Borrower or any Restricted Subsidiary consisting of
 (a) the financing of insurance premiums or (b) take-or-pay obligations contained in supply arrangements
 in each case, incurred in the ordinary course of business or consistent with industry practice;

          (23) the incurrence of Indebtedness or Disqualified Stock by Restricted Subsidiaries of the
 Borrower that are not Guarantors in an amount not to exceed and together with any other Indebtedness
 and Disqualified Stock incurred and outstanding under this clause (23) and any outstanding Indebtedness
 or Disqualified Stock under clause (13) to Refinance Indebtedness initially incurred in reliance on this
 clause (23) (excluding any Incremental Amounts) the greater of (a) $75.0 million and 15.0% of Adjusted
 EBITDA as of the most recently ended Test Period calculated giving pro forma effect thereto; it being
 understood that any Indebtedness or Disqualified Stock deemed incurred or issued pursuant to this clause
 (23) will cease to be deemed incurred or issued or outstanding for the purpose of this clause (23) but will
 be deemed incurred or issued under clause (e) of the definition of Permitted Ratio Debt from and after the
 first date on which the Borrower or such Restricted Subsidiaries could have incurred such Indebtedness
 under clause (e) of the definition of Permitted Ratio Debt without reliance on this clause (23);

          (24) the incurrence of Indebtedness by the Borrower or any Restricted Subsidiary undertaken
 in connection with cash management (including netting services, automatic clearinghouse arrangements,
 overdraft protections, employee credit card programs and related or similar services or activities) with
 respect to the Borrower, any Subsidiaries or any joint venture in the ordinary course of business or
 consistent with industry practice, including with respect to financial accommodations of the type
 described in the definition of Cash Management Services;

          (25) Indebtedness incurred pursuant to the First Lien Facility in an aggregate principal amount
 not to exceed the sum of (w) $1,122.0 million (plus interest with respect thereto that is paid-in-kind by
 increasing the outstanding principal amount thereof) plus (x) the aggregate amount of Incremental Term
 Loans (as defined in the First Lien Credit Agreement as in effect on the Third Amendment Effective Date)
 plus (y) Permitted Incremental Equivalent Debt (as defined in the First Lien Credit Agreement as in effect

DB1/ 118926700.9                                    168
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 691 of 1503



 on the Third Amendment Effective Date) plus (z) other First Lien Obligations (not constituting principal)
 and, in each case, together with any Refinancing Indebtedness in respect thereof (which includes for the
 avoidance of doubt Permitted Debt Exchange Notes (as defined in the First Lien Credit Agreement as in
 effect on the Third Amendment Effective Date));

          (26) guarantees incurred in the ordinary course of business or consistent with industry practice
 in respect of obligations to suppliers, customers, franchisees, lessors, licensees, sub-licensees and
 distribution partners;

          (27) the incurrence of Indebtedness attributable to (but not incurred to finance) the exercise of
 appraisal rights or the settlement of any claims or actions (whether actual, contingent or potential) with
 respect to the Closing Date Transactions or any other acquisition (by merger, consolidation or
 amalgamation or otherwise) in accordance with the terms hereof;

         (28) the incurrence of Indebtedness representing deferred compensation to employees of any
 Parent Company, the Borrower or any Restricted Subsidiary, including Indebtedness consisting of
 obligations under deferred compensation or any other similar arrangements incurred in connection with
 the Closing Date Transactions, any investment or any acquisition (by merger, consolidation or
 amalgamation or otherwise) permitted under this Agreement;

         (29)      the incurrence of Indebtedness arising out of any Specified Real Estate Financing;

         (30)      [reserved];

         (31)      Permitted Ratio Debt; and

        (32) all premiums (if any), interest (including post-petition interest), fees, expenses, charges
 and additional or contingent interest on obligations described in clauses (1) through (31) above.

 (c)      For purposes of determining compliance with this Section 7.02:

          (1)     in the event that an item of Indebtedness, Disqualified Stock or Preferred Stock (or any
 portion thereof) at any time, whether at the time of incurrence or upon the application of all or a portion
 of the proceeds thereof or subsequently, meets the criteria of more than one of the categories of permitted
 Indebtedness, Disqualified Stock or Preferred Stock described in clauses (1) through (32) above, the
 Borrower, in its sole discretion, may divide and classify and may subsequently re-divide and reclassify,
 such item of Indebtedness, Disqualified Stock or Preferred Stock (or any portion thereof) and will only be
 required to include the amount and type of such Indebtedness, Disqualified Stock or Preferred Stock (or a
 portion thereof) in such of the above clauses as determined by the Borrower at such time; provided that all
 Indebtedness incurred hereunder on the Closing Date will, at all times, be treated as incurred on the
 Closing Date under Section 7.02(b)(1), (2) and (25), respectively, and may not be reclassified;

         (2)     the Borrower is entitled to divide and classify an item of Indebtedness, Disqualified Stock
 or Preferred Stock in more than one of the types of Indebtedness, Disqualified Stock or Preferred Stock
 described in Section 7.02(b), subject to the proviso to the preceding clause (1) of this Section 7.02(c);

          (3)    the principal amount of Indebtedness outstanding under any clause of this Section 7.02
 will be determined after giving effect to the application of proceeds of any such Indebtedness to refinance
 any such other Indebtedness;



DB1/ 118926700.9                                     169
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 692 of 1503




         (4)      in the event an item of Indebtedness, Disqualified Stock or Preferred Stock (or any
 portion thereof) is incurred or issued pursuant to a fixed dollar Basket under Section 7.02(b) on the same
 date that an item of Indebtedness, Disqualified Stock or Preferred Stock (or any portion thereof) is
 incurred or issued under an applicable incurrence test available under Section 7.02(b), then the applicable
 incurrence test under Section 7.02(b) will be calculated with respect to such incurrence under such
 incurrence test without regard to any incurrence under a fixed dollar Basket then available under
 Section 7.02(b); provided that unless the Borrower elects otherwise, the incurrence of Indebtedness,
 Disqualified Stock or Preferred Stock will be deemed incurred or issued first under the then available
 incurrence test under Section 7.02(b) to the extent permitted with the balance incurred under a then
 available fixed dollar Basket under Section 7.02(b); and

         (5)     guarantees of, or obligations in respect of letters of credit relating to, Indebtedness that
 are otherwise included in the determination of a particular amount of Indebtedness will not be included in
 the determination of such amount of Indebtedness; provided that the incurrence of the Indebtedness
 represented by such guarantee or letter of credit, as the case may be, was incurred in compliance with this
 Section 7.02.

          The accrual of interest or dividends, the accretion of accreted value, the accretion or amortization
 of original issue discount and the payment of interest or dividends in the form of additional Indebtedness,
 Disqualified Stock or Preferred Stock and increases in the amount of Indebtedness outstanding solely as a
 result of fluctuations in the exchange rate of currencies, in each case, will not be deemed to be an
 incurrence of Indebtedness, Disqualified Stock or Preferred Stock for purposes of this Section 7.02. Any
 Indebtedness incurred to refinance Indebtedness, Disqualified Stock or Preferred Stock incurred pursuant
 to clauses (2), (3), (4), (12), (13), (14), (23) and (25) of Section 7.02(b) will be permitted to include
 additional Indebtedness, Disqualified Stock or Preferred Stock incurred to pay accrued but unpaid interest
 and dividends and premiums, defeasance costs and fees and expenses incurred in connection with such
 refinancing.

          For purposes of determining compliance with any Dollar denominated restriction on the
 incurrence of Indebtedness or issuance of Disqualified Stock or Preferred Stock, the Dollar equivalent
 principal amount of Indebtedness or Disqualified Stock or Preferred Stock denominated in a foreign
 currency will be calculated based on the relevant currency exchange rate in effect on the date such
 Indebtedness, Disqualified Stock or Preferred Stock was incurred, in the case of term debt, or first
 committed or first incurred (whichever yields the lower Dollar equivalent), in the case of revolving credit
 debt; provided that if such Indebtedness, Disqualified Stock or Preferred Stock is issued to Refinance
 other Indebtedness, Disqualified Stock or Preferred Stock denominated in a foreign currency, and such
 refinancing would cause the applicable Dollar denominated (or the applicable growth component with
 respect to such Basket, if greater) restriction to be exceeded if calculated at the relevant currency
 exchange rate in effect on the date of such refinancing, such Dollar denominated restriction will be
 deemed not to have been exceeded so long as the principal amount of such refinancing Indebtedness,
 Disqualified Stock or Preferred Stock does not exceed (i) the principal amount of such Indebtedness,
 Disqualified Stock or Preferred Stock (as applicable) being refinanced plus (ii) the aggregate amount of
 accrued but unpaid interest, fees, underwriting discounts, defeasance costs, premiums (including tender
 premiums) and other costs and expenses (including OID, upfront fees or similar fees) incurred in
 connection with such refinancing.

         The principal amount of any Indebtedness, Disqualified Stock or Preferred Stock incurred to
 refinance other Indebtedness, Disqualified Stock or Preferred Stock, if incurred in a different currency
 from the Indebtedness, Disqualified Stock or Preferred Stock, as applicable, being refinanced, will be
 calculated based on the currency exchange rate applicable to the currencies in which such respective
 Indebtedness or Disqualified Stock or Preferred Stock is denominated that is in effect on the date of such

DB1/ 118926700.9                                     170
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 693 of 1503



 refinancing. The principal amount of any non-interest bearing Indebtedness or other discount security
 constituting Indebtedness at any date will be the principal amount thereof that would be shown on a
 balance sheet of the Borrower dated such date prepared in accordance with GAAP.

           For purposes of determining compliance with this Section 7.02, if any Indebtedness is refinanced
 in reliance on a Basket measured by reference to a percentage of Adjusted EBITDA, and such refinancing
 would cause the percentage of Adjusted EBITDA to be exceeded if calculated based on the Adjusted
 EBITDA on the date of such refinancing, such percentage of Adjusted EBITDA will not be deemed to be
 exceeded to the extent the principal amount of such obligations secured by such newly incurred
 Indebtedness does not exceed the sum of (i) the principal amount of such Indebtedness being refinanced,
 plus (ii) the related costs incurred or payable in connection with such refinancing.

          Section 7.03 Fundamental Changes. The Borrower shall not, nor shall the Borrower permit
 any Restricted Subsidiary to, consolidate, amalgamate or merge with or into or wind up into another
 Person, or liquidate or dissolve or sell, transfer, lease or otherwise dispose of (whether in one transaction
 or in a series of transactions) all or substantially all of its assets (whether now owned or hereafter
 acquired) to or in favor of any Person (including, in each case, pursuant to a Division) (other than as part
 of the Closing Date Transactions), except that:

         (1)     Subject to Section 3.03(a) of the Security Agreement, Holdings or any Restricted
 Subsidiary may merge or consolidate with the Borrower (including a merger, the purpose of which is to
 reorganize the Borrower into a new jurisdiction); provided that

                   (a)     the Borrower shall be the continuing or surviving Person,

                (b)     such merger or consolidation does not result in the Borrower ceasing to be
 organized under the Laws of the United States, any state thereof or the District of Columbia and

                   (c)     in the case of a merger or consolidation of Holdings with and into the Borrower,

                 (i)      Holdings shall not be an obligor in respect of any Indebtedness that is not
         permitted to be Indebtedness of the Borrower under this Agreement,

                 (ii)    Holdings shall have no direct Subsidiaries at the time of such merger or
         consolidation other than the Borrower,

                   (iii)   no Default or Event of Default exists at such time or after giving effect to such
         transaction and

                 (iv)     after giving effect to such transaction, the direct parent of the Borrower will (A)
         expressly assume all the obligations of Holdings under this Agreement and the other Loan
         Documents to which Holdings is a party pursuant to a supplement hereto or thereto in form
         reasonably satisfactory to the Administrative Agent and the Borrower, (B) pledge 100% of the
         Equity Interests of the Borrower to the Administrative Agent as Collateral to secure the
         Obligations in form reasonably satisfactory to the Administrative Agent and the Borrower and
         (C) be in compliance with Section 7.09;

          (2)     (a)     any Restricted Subsidiary that is not a Loan Party may merge or consolidate with
 or into any other Restricted Subsidiary that is not a Loan Party,



DB1/ 118926700.9                                      171
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 694 of 1503




                 (a)     any Restricted Subsidiary may merge or consolidate with or into any other
 Restricted Subsidiary that is a Loan Party; provided that a Loan Party shall be the continuing or surviving
 Person;

                  (b)      any merger the sole purpose of which is to reincorporate or reorganize a Loan
 Party in another jurisdiction in the United States will be permitted; and

                 (c)      any Restricted Subsidiary may liquidate or dissolve or change its legal form if the
 Borrower determines in good faith that such action is in the best interests of the Borrower and the
 Restricted Subsidiaries and is not materially disadvantageous to the Lenders;

 provided that in the case of clauses (b) through (d) of this Section 7.03(2), (x) no Event of Default shall
 have occurred and be continuing or result therefrom or, in the case of a Permitted Acquisition or similar
 committed investment, no Event of Default under Section 8.01(1) or Section 8.01(6) shall have occurred
 and be continuing or result therefrom; provided that in the case of a Limited Condition Acquisition, at the
 Borrower’s option, such Event of Default may be tested in accordance with Section 1.07(8) so long as at
 the time of the consummation of such Limited Condition Acquisition, no Event of Default under Section
 8.01(1) or Section 8.01(6) shall have occurred and be continuing or result therefrom and (y) the Person
 who receives the assets of such dissolving or liquidated Restricted Subsidiary that is a Guarantor shall be
 a Loan Party or such disposition shall otherwise be permitted under Section 7.05 or the definition of
 “Permitted Investments”;

         (3)      any Restricted Subsidiary may dispose of all or substantially all of its assets (upon
 voluntary liquidation or otherwise) to the Borrower or another Restricted Subsidiary; provided that if the
 transferor in such a transaction is a Loan Party, then (x) the transferee must be a Loan Party or (y) to the
 extent constituting an Investment, such Investment must be a Permitted Investment in a Restricted
 Subsidiary which is not a Loan Party in connection with any Investment permitted hereunder;

           (4)     so long as no Event of Default shall have occurred and be continuing or result therefrom
 or, in the case of a Permitted Acquisition or similar committed investment, no Event of Default under
 Section 8.01(1) or Section 8.01(6) shall have occurred and be continuing or result therefrom; provided
 that in the case of a Limited Condition Acquisition, at the Borrower’s option, such Event of Default may
 be tested in accordance with Section 1.07(8) so long as at the time of the consummation of such Limited
 Condition Acquisition, no Event of Default under Section 8.01(1) or Section 8.01(6) shall have occurred
 and be continuing or result therefrom, the Borrower may merge or consolidate with (or dispose of all or
 substantially all of its assets to) any other Person; provided that (a) the Borrower shall be the continuing
 or surviving corporation or (b) if the Person formed by or surviving any such merger or consolidation is
 not the Borrower (or, in connection with a disposition of all or substantially all of the Borrower’s assets,
 is the transferee of such assets) (any such Person, a “Successor Borrower”):

                   (i)     the Successor Borrower will:

                           (A)      be an entity organized or existing under the laws of the United States,
                   any state thereof or the District of Columbia;

                           (B)    expressly assume all the obligations of the Borrower under this
                   Agreement and the other Loan Documents to which the Borrower is a party pursuant to a
                   supplement hereto or thereto in form reasonably satisfactory to the Administrative Agent
                   and the Borrower; and



DB1/ 118926700.9                                      172
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 695 of 1503




                           (C)     deliver to the Administrative Agent (I) an Officer’s Certificate stating
                   that such merger or consolidation or other transaction and such supplement to this
                   Agreement or any Loan Document (as applicable) satisfies the requirements under this
                   Section 7.03(4) and (II) an Opinion of Counsel including customary organization, due
                   execution, no conflicts and enforceability opinions (similar in scope and substance to the
                   opinions delivered to the Administrative Agent on the Closing Date) to the extent
                   reasonably requested by the Administrative Agent;

                 (ii)   substantially contemporaneously with such transaction (or at a later date as
         agreed by the Administrative Agent),

                            (A)      each Guarantor, unless it is the other party to such merger or
                   consolidation, will by a supplement to the Guaranty (or in another form reasonably
                   satisfactory to the Administrative Agent and the Borrower) reaffirm its Guaranty of the
                   Obligations (including the Successor Borrower’s obligations under this Agreement), and

                           (B)      each Loan Party, unless it is the other party to such merger or
                   consolidation, will, by a supplement to the Security Agreement (or in another form
                   reasonably satisfactory to the Administrative Agent), confirm its grant or pledge
                   thereunder,

                 (iii) after giving pro forma effect to such incurrence, the Borrower would be
         permitted to incur at least $1.00 of additional Indebtedness pursuant to clause (31) of
         Section 7.02(b); or

                  (iv)    the Administrative Agent shall have received at least three (3) Business Days
         prior to the such transaction all documentation and other information in respect of the Successor
         Borrower required under applicable “know your customer” and anti-money laundering rules and
         regulations, including the USA PATRIOT Act; provided further that if the foregoing are satisfied,
         the Successor Borrower will succeed to, and be substituted for, the Borrower under this
         Agreement;

          (5)      so long as no Event of Default shall have occurred and be continuing or result therefrom
 or, in the case of a Permitted Acquisition or similar committed investment, no Event of Default under
 Section 8.01(1) or Section 8.01(6) shall have occurred and be continuing or result therefrom; provided
 that in the case of a Limited Condition Acquisition, at the Borrower’s option, such Event of Default may
 be tested in accordance with Section 1.07(8) so long as at the time of the consummation of such Limited
 Condition Acquisition, no Event of Default under Section 8.01(1) or Section 8.01(6) shall have occurred
 and be continuing or result therefrom, Holdings may merge or consolidate with (or dispose of all or
 substantially all of its assets to) any other Person; provided that (a) Holdings will be the continuing or
 surviving Person or (b) if:

                   (i)     the Person formed by or surviving any such merger or consolidation is not
         Holdings,

                   (ii)    Holdings is not the Person into which the applicable Person has been liquidated
         or




DB1/ 118926700.9                                      173
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 696 of 1503




                 (iii) in connection with a disposition of all or substantially all of Holdings’ assets, the
         Person that is the transferee of such assets is not Holdings (any such Person described in the
         preceding clauses (i) through (iii), a “Successor Holdings”), then the Successor Holdings will:

                           (A)      be an entity organized or existing under the laws of the United States,
                   any state thereof or the District of Columbia,

                           (B)      expressly assume all the obligations of Holdings under this Agreement
                   and the other Loan Documents to which Holdings is a party pursuant to a supplement
                   hereto or thereto in form reasonably satisfactory to the Administrative Agent and the
                   Borrower,

                           (C)    (I) expressly assume all the obligations of Holdings under this
                   Agreement and the other Loan Documents to which Holdings is a party pursuant to a
                   supplement hereto or thereto in form reasonably satisfactory to the Administrative Agent
                   and the Borrower and (II) pledge 100% of the Equity Interests of the Borrower to the
                   Administrative Agent as Collateral to secure the Obligations in accordance with the
                   Security Agreement or otherwise in form and substance reasonably satisfactory to the
                   Administrative Agent and the Borrower, and

                            (D)      if requested by the Administrative Agent, deliver, or cause the Borrower
                   to deliver, to the Administrative Agent (I) an Officer’s Certificate stating that such
                   merger or consolidation or other transaction and such supplement to this Agreement or
                   any Loan Document (as applicable) satisfies the requirements under this 7.03(5) and (II)
                   an Opinion of Counsel including customary organization, due execution, no conflicts and
                   enforceability opinions (similar in scope and substance to the opinions delivered to the
                   Administrative Agent on the Closing Date) to the extent reasonably requested by the
                   Administrative Agent;

                   (iv)   the Administrative Agent shall have received at least three (3) Business Days
         prior to the such transaction all documentation and other information in respect of the Successor
         Holdings required under applicable “know your customer” and anti-money laundering rules and
         regulations, including the USA PATRIOT Act;

 provided further that if the foregoing are satisfied, the Successor Holdings will succeed to, and be
 substituted for, Holdings under this Agreement;

         (6)       any Restricted Subsidiary may merge or consolidate with (or dispose of all or
 substantially all of its assets to) any other Person in order to effect a Permitted Investment or other
 investment permitted pursuant to Section 7.05; provided that solely in the case of a merger or
 consolidation involving a Loan Party and subject to Section 1.07(8) in the case of a Limited Condition
 Acquisition, no Event of Default shall have occurred and be continuing or result therefrom or, in the case
 of a Permitted Acquisition or similar committed investment, no Event of Default under Section 8.01(1) or
 Section 8.01(6) shall have occurred and be continuing or result therefrom; provided further, that the
 continuing or surviving Person will be (a) the Borrower or (b) a Loan Party, in each case, which together
 with each of its Restricted Subsidiaries, will have complied with the applicable requirements of
 Section 6.11;

         (7)       a merger, dissolution, liquidation, consolidation or disposition, the purpose of which is to
 effect a disposition permitted pursuant to Section 7.04 (other than under clause (2)(c) of the definition of
 “Asset Sale”);

DB1/ 118926700.9                                      174
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 697 of 1503




         (8)      subject to Section 3.03 of the Security Agreement, the Borrower may (a) convert into a
 corporation, partnership, limited partnership, limited liability company or trust organized or existing
 under the laws of the jurisdiction of organization of the Borrower or the laws of a jurisdiction in the
 United States and (b) change its name;

        (9)      the Loan Parties and the Restricted Subsidiaries may consummate the Closing Date
 Transactions; and

         (10) the commencement of any proceedings against any Restricted Subsidiary under Debtor
 Relief Laws to the extent it shall not constitute an Event of Default under Section 8.01(6).

         Section 7.04 Asset Sales. The Borrower shall not, nor shall the Borrower permit any
 Restricted Subsidiary to, consummate any Asset Sale unless:

         (1)      the Borrower or such Restricted Subsidiary, as the case may be, receives consideration
 (including by way of relief from, or by any other Person assuming responsibility for, any liabilities,
 contingent or otherwise in connection with such Asset Sale) at least equal to the fair market value
 (measured at the time of contractually agreeing to such Asset Sale) of the assets sold or otherwise
 disposed of, and

         (2)     except in the case of a Permitted Asset Swap, at least 75.0% of the consideration for such
 Asset Sale, together with all other Asset Sales since the Closing Date (on a cumulative basis) received by
 the Borrower or a Restricted Subsidiary, as the case may be, is in the form of cash or Cash Equivalents;
 provided that each of the following will be deemed to be cash or Cash Equivalents for purposes of this
 clause (2):

                  (a)      any liabilities (as shown on the Borrower’s or any Restricted Subsidiary’s most
 recent balance sheet or in the footnotes thereto or if incurred or accrued subsequent to the date of such
 balance sheet, such liabilities that would have been reflected on the Borrower’s or a Restricted
 Subsidiary’s consolidated balance sheet or in the footnotes thereto if such incurrence or accrual had taken
 place on or prior to the date of such balance sheet, as determined in good faith by the Borrower) of the
 Borrower or any Restricted Subsidiary, other than liabilities that are by their terms subordinated in right
 of payment to the Obligations, that are (i) assumed by the transferee of any such assets (or a third party in
 connection with such transfer) or (ii) otherwise cancelled or terminated in connection with the transaction
 with such transferee (other than intercompany debt owed to the Borrower or a Restricted Subsidiary);

                  (b)      any securities, notes or other obligations or assets received by the Borrower or
 any Restricted Subsidiary from such transferee or in connection with such Asset Sale (including earnouts
 and similar obligations) that are converted by the Borrower or a Restricted Subsidiary into cash or Cash
 Equivalents, or by their terms are required to be satisfied for cash or Cash Equivalents (to the extent of the
 cash or Cash Equivalents received) within 180 days following the closing of such Asset Sale;

                 (c)      any Designated Non-Cash Consideration received by the Borrower or any
 Restricted Subsidiary in such Asset Sale having an aggregate fair market value, taken together with all
 other Designated Non-Cash Consideration received pursuant to this clause (c) that is at that time
 outstanding, not to exceed the greater of (i) $50.0 million and (ii) 1.8% of Total Assets as of the most
 recently ended Test Period calculated giving pro forma effect thereto on the date of the receipt of such
 Designated Non-Cash Consideration (or, at the Borrower’s option, at the time of contractually agreeing to
 such Asset Sale), with the fair market value of each item of Designated Non-Cash Consideration being



DB1/ 118926700.9                                     175
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 698 of 1503



 measured, at the Borrower’s option, either at the time of contractually agreeing to such Asset Sale or at
 the time received and, in either case, without giving effect to any subsequent change(s) in value; or

                  (d)      Indebtedness of any Restricted Subsidiary that ceases to be a Restricted
 Subsidiary as a result of such Asset Sale (other than intercompany debt owed to the Borrower or a
 Restricted Subsidiary), to the extent that the Borrower and each other Restricted Subsidiary are released
 from any guarantee of payment of the principal amount of such Indebtedness in connection with such
 Asset Sale.

          (3)     in the event of an Asset Sale of IP Rights used or useful in connection with the ABL
 Priority Collateral (after giving effect to such Asset Sale), the purchaser, assignee or other transferee
 thereof agrees in writing to be bound by a non-exclusive royalty-free worldwide license of such IP Rights
 in favor of the Administrative Agent for use in connection with the exercise of the rights and remedies of
 the Secured Parties, which license shall be in form and substance reasonably satisfactory to the
 Administrative Agent, and provided further that in the case of an Asset Sale of IP Rights of the Borrower
 or one of its Subsidiaries from a third party, the transferee thereof shall be required to provide such a
 license only to the extent to which the applicable license gives it a right to do so.

         To the extent any Collateral is disposed of as expressly permitted by this Section 7.04 to any
 Person other than a Loan Party, such Collateral shall automatically be sold free and clear of the Liens
 created by the Loan Documents, and, if requested by the Administrative Agent, upon the certification by
 the Borrower that such disposition is permitted by this Agreement, the Administrative Agent and the
 Collateral Agent shall be authorized to take any actions deemed appropriate in order to effect the
 foregoing, provided that after giving effect to any such disposition, no Overadvance shall exist or result
 therefrom.

          Following the consummation of any disposition of other transfer of Collateral constituting ABL
 Priority Collateral that results in Net Proceeds to the Borrower or any Restricted Subsidiary in excess of
 $50.0 million, the Borrower shall deliver an updated Borrowing Base Certificate that gives pro forma
 effect to such disposition or other transfer upon the earliest of (x) the date of the Revolving Credit
 Borrowing subsequent to such disposition or transfer, (y) the consummation of a transaction hereunder
 that requires the satisfaction of the Payment Conditions or (z) the date on which the next Borrowing Base
 Certificate is required to be delivered pursuant to Section 6.20.

          In addition, none of the Borrower or any Restricted Subsidiary shall enter into any Specified Real
 Estate Financing unless such Specified Real Estate Financing is conducted as an arm’s-length basis and is
 for fair market value of the applicable property as determined by a Responsible Officer of the Borrower in
 good faith.

        Section 7.05 Restricted Payments. (a)The Borrower shall not, nor shall the Borrower permit
 any Restricted Subsidiary to, directly or indirectly:

                            (A)     declare or pay any dividend or make any payment or distribution on
                   account of the Borrower’s or any Restricted Subsidiary’s Equity Interests (in each case,
                   solely in such Person’s capacity as holder of such Equity Interests), including any
                   dividend or distribution payable in connection with any merger, amalgamation or
                   consolidation, other than:

                  (1)     dividends, payments or distributions payable solely in Equity Interests (other
         than Disqualified Stock) of the Borrower or a Parent Company or in options, warrants or other
         rights to purchase such Equity Interests; or

DB1/ 118926700.9                                     176
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 699 of 1503




                  (2)     dividends, payments or distributions by a Restricted Subsidiary so long as, in the
         case of any dividend, payment or distribution payable on or in respect of any class or series of
         securities issued by a Restricted Subsidiary other than a wholly owned Subsidiary, the Borrower
         or a Restricted Subsidiary receives at least its pro rata share of such dividend, payment or
         distribution in accordance with its Equity Interests in such class or series of securities or such
         other amount to which it is entitled pursuant to the terms of such Equity Interest;

                           (B)      purchase, redeem, defease or otherwise acquire or retire for value any
                   Equity Interests of the Borrower or any Parent Company, including in connection with
                   any merger, amalgamation or consolidation, in each case held by Persons other than the
                   Borrower or a Restricted Subsidiary;

                           (C)     make any principal payment on, or redeem, repurchase, defease or
                   otherwise acquire or retire for value, in each case, prior to any scheduled repayment,
                   sinking fund payment or final maturity, any Specified Indebtedness, other than
                   Indebtedness permitted under clauses (7), (8) and (9) of Section 7.02(b); or

                           (D)     make any Restricted Investment;

 (all such payments and other actions set forth in clauses (A) through (D) above being collectively referred
 to as “Restricted Payments”);

                   (b)     The provisions of Section 7.05(a) will not prohibit:

                   (1)    the payment of any dividend or other distribution or the consummation of any
         irrevocable redemption within 60 days after the date of declaration of the dividend or other
         distribution or giving of the redemption notice, as the case may be, if at the date of declaration or
         notice, the dividend or other distribution or redemption payment would have complied with the
         provisions of this Section 7.05;

                   (2)     (a)     the redemption, repurchase, defeasance, discharge, retirement or other
         acquisition of (i) any Equity Interests of the Borrower, any Restricted Subsidiary or any Parent
         Company, including any accrued and unpaid dividends thereon (“Treasury Capital Stock”) or
         (ii) Specified Indebtedness, in each case, made (x) in exchange for, or out of the proceeds of, a
         sale or issuance (other than to a Restricted Subsidiary) of Equity Interests of the Borrower or any
         Parent Company (to the extent such Equity Interests or proceeds therefrom are contributed to the
         Borrower) (in each case, other than Disqualified Stock or Cure Amounts) and (y) within 120 days
         of such sale or issuance (“Refunding Capital Stock”),

                            (b)    the declaration and payment of dividends on Treasury Capital Stock out
                   of the proceeds of a sale or issuance (other than to a Restricted Subsidiary of the
                   Borrower or to an employee stock ownership plan or any trust established by the
                   Borrower or any Restricted Subsidiary) of Refunding Capital Stock made within 120
                   days of such sale or issuance, and

                           (c)      if, immediately prior to the retirement of Treasury Capital Stock, the
                   declaration and payment of dividends thereon by the Borrower were permitted under
                   clauses (6)(a) or (b) of this Section 7.05(b), the declaration and payment of dividends on
                   the Refunding Capital Stock (other than Refunding Capital Stock the proceeds of which
                   were used to redeem, repurchase, retire or otherwise acquire any Equity Interests of any
                   Parent Company) in an aggregate amount per annum no greater than the aggregate

DB1/ 118926700.9                                      177
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 700 of 1503



                   amount of dividends per annum that were declarable and payable on such Treasury
                   Capital Stock immediately prior to such retirement;

                  (3)     the principal payment on, defeasance, redemption, repurchase, exchange or other
         acquisition or retirement of:

                            (a)     Specified Indebtedness of the Borrower or a Subsidiary Guarantor made
                   (i) by exchange for, or out of the proceeds of the sale, issuance or incurrence of, new
                   Specified Indebtedness of the Borrower or a Subsidiary Guarantor or Disqualified Stock
                   of the Borrower or a Subsidiary Guarantor and (ii) within 120 days of such sale, issuance
                   or incurrence, provided such new Specified Indebtedness shall mature no earlier, and not
                   have a shorter weighted average life, than the Specified Indebtedness being so refinanced
                   or exchanged (provided further that (x) if the Specified Indebtedness being refinanced or
                   exchanged is subordinated indebtedness, such new Specified Indebtedness shall also be
                   subordinated indebtedness and (y) if such Specified Indebtedness is unsecured, such new
                   Specified Indebtedness shall be unsecured),

                           (b)     Disqualified Stock of the Borrower or a Subsidiary Guarantor made by
                   exchange for, or out of the proceeds of the sale, issuance or incurrence of Disqualified
                   Stock or Specified Indebtedness of the Borrower or a Subsidiary Guarantor, made within
                   120 days of such sale, issuance or incurrence,

                           (c)      Disqualified Stock of a Restricted Subsidiary that is not a Subsidiary
                   Guarantor made by exchange for, or out of the proceeds of the sale or issuance of,
                   Disqualified Stock of a Restricted Subsidiary that is not a Subsidiary Guarantor, made
                   within 120 days of such sale or issuance that, in each case, is Refinancing Indebtedness
                   incurred or issued, as applicable, in compliance with Section 7.02 and

                          (d)     any Specified Indebtedness or Disqualified Stock that constitutes
                   Acquired Indebtedness;

                  (4)     (a) Restricted Payment to pay for the repurchase, retirement or other acquisition
         or retirement for value of Equity Interests (other than Disqualified Stock) (including related stock
         appreciation rights or similar securities) of the Borrower or any Parent Company held by any
         future, present or former employee, director, officer, member of management or consultant (or
         their respective Controlled Investment Affiliates or Immediate Family Members or any permitted
         transferees thereof) of the Borrower, any of its Subsidiaries or any Parent Company pursuant to
         any management equity plan or stock option plan or any other management or employee benefit
         plan or agreement, or any equity subscription or equity holder agreement (including, for the
         avoidance of doubt, any principal and interest payable on any notes issued by the Borrower or
         any Parent Company in connection with any such repurchase, retirement or other acquisition),
         including any Equity Interests rolled over by management of the Borrower, any of its Subsidiaries
         or any Parent Company in connection with the Closing Date Transactions; provided that the
         aggregate amount of Restricted Payments made under this clause (4) does not exceed
         $10.0 million in any fiscal year (increasing to $20.0 million following an underwritten public
         Equity Offering by the Borrower or any Parent Company) with unused amounts in any calendar
         year being carried over to the next two succeeding calendar years; provided further that each of
         the amounts in any calendar year under this clause (4) may be increased by an amount not to
         exceed:



DB1/ 118926700.9                                      178
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 701 of 1503




                           (b)      the cash proceeds from the sale of Equity Interests (other than
                   Disqualified Stock or Cure Amounts) of the Borrower and, to the extent contributed to
                   the Borrower, the cash proceeds from the sale of Equity Interests of any Parent Company,
                   in each case to any future, present or former employees, directors, officers, members of
                   management or consultants (or their respective Controlled Investment Affiliates or
                   Immediate Family Members or any permitted transferees thereof) of the Borrower, any of
                   its Subsidiaries or any Parent Company that occurs after the Closing Date; plus

                           (c)      the amount of any cash bonuses otherwise payable to members of
                   management, employees, directors or consultants (or their respective Controlled
                   Investment Affiliates or Immediate Family Members or any permitted transferees
                   thereof) of the Borrower, any of its Subsidiaries or any Parent Company that are foregone
                   in exchange for the receipt of Equity Interests of the Borrower or any Parent Company
                   pursuant to any compensation arrangement, including any deferred compensation plan;
                   plus

                            (d)     the cash proceeds of life insurance policies received by the Borrower or
                   its Restricted Subsidiaries (or by any Parent Company to the extent contributed to the
                   Borrower) after the Closing Date; minus

                          (e)      the amount of any Restricted Payments previously made with the cash
                   proceeds described in clauses (a), (b) and (c) of this clause (4);

 provided that the Borrower may elect to apply all or any portion of the aggregate increase contemplated
 by clauses (a), (b) and (c) above in any calendar year; provided further that cancellation of Indebtedness
 owing to the Borrower or any Restricted Subsidiary from any future, present or former employees,
 directors, officers, members of management, or consultants (or their respective Controlled Investment
 Affiliates or Immediate Family Members or any permitted transferees thereof) of the Borrower, any
 Parent Company or any Restricted Subsidiary in connection with a repurchase of Equity Interests of the
 Borrower or any Parent Company will not be deemed to constitute a Restricted Payment for purposes of
 this Section 7.05 or any other provision of this Agreement; and provided further, that no Event of Default
 shall have occurred and be continuing or would result from the making of any Restricted Payment
 pursuant to this clause (4);

                   (5)     [reserved];

                 (6)      (a)     the declaration and payment of dividends or distributions to holders of
         any class or series of Designated Preferred Stock issued by the Borrower or any Restricted
         Subsidiary after the Closing Date;

                            (b)      the declaration and payment of dividends or distributions to any Parent
                   Company, the proceeds of which will be used to fund the payment of dividends or
                   distributions to holders of any class or series of Designated Preferred Stock issued by
                   such Parent Company after the Closing Date; provided that the amount of dividends and
                   distributions paid pursuant to this clause (b) will not exceed the aggregate amount of cash
                   actually contributed to the Borrower from the sale of such Designated Preferred Stock; or

                            (c)     the declaration and payment of dividends on Refunding Capital Stock
                   that is Designated Preferred Stock in excess of the dividends declarable and payable
                   thereon pursuant to clause (2) of this Section 7.05(b);


DB1/ 118926700.9                                      179
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 702 of 1503



 provided that in the case of each of clauses (a) and (c) of this clause (6), that for the most recently ended
 Test Period preceding the date of issuance of such Designated Preferred Stock or the declaration of such
 dividends on Refunding Capital Stock that is Preferred Stock, after giving effect to such issuance or
 declaration on a pro forma basis, the Borrower would be able to incur $1.00 of Permitted Ratio Debt (and
 solely for the purpose of the testing hereunder, including all Designated Preferred Stock issued and
 outstanding in Consolidated Total Debt);

                 (7)     (a)      payments made or expected to be made by the Borrower or any
         Restricted Subsidiary in respect of withholding or similar taxes payable by any future, present or
         former employee, director, officer, member of management or consultant (or their respective
         Controlled Investment Affiliates or Immediate Family Members or permitted transferees) of the
         Borrower, any Restricted Subsidiary or any Parent Company,

                           (b)      any repurchases or withholdings of Equity Interests in connection with
                   the exercise of stock options, warrants or similar rights if such Equity Interests represent
                   a portion of the exercise of, or withholding obligations with respect to, such options,
                   warrants or similar rights or required withholding or similar taxes and

                            (c)      loans or advances to officers, directors, employees, managers,
                   consultants and independent contractors of the Borrower, any Restricted Subsidiary or
                   any Parent Company in connection with such Person’s purchase of Equity Interests of the
                   Borrower or any Parent Company; provided that no cash is actually advanced pursuant to
                   this clause (c) other than to pay taxes due in connection with such purchase, unless
                   immediately repaid;

                   (8)    the declaration and payment of dividends on the Borrower’s common equity (or
         the payment of dividends to any Parent Company to fund a payment of dividends on such
         company’s common equity), following the first public offering of the Borrower’s common equity
         or the common equity of any Parent Company after the Closing Date that is a Qualifying IPO, in
         an amount not to exceed 6.0% per annum of the net cash proceeds received by or contributed to
         the Borrower other than any public sale constituting an Excluded Contribution; provided that no
         Event of Default under Section 8.01(1) or Section 8.01(6) shall have occurred and be continuing
         or would result therefrom;

                (9)     Restricted Payments in an amount that does not exceed the aggregate amount of
         Excluded Contributions, if on a pro forma basis after giving effect to such Restricted Payment,
         the Payment Conditions shall have been satisfied with respect thereto;

                  (10) Restricted Payments in an aggregate amount taken together with all other
         Restricted Payments made pursuant to this clause (10) not to exceed the greater of (a) $75.0
         million and (b) 15.0% of Adjusted EBITDA as of the most recently ended Test Period calculated
         giving pro forma effect thereto; provided that if this clause (10) is utilized to make a Restricted
         Investment, the amount deemed to be utilized under this clause (10) will be the amount of such
         Restricted Investment at any time outstanding (with the fair market value of such Investment
         being measured at the time made and without giving effect to subsequent changes in value, but
         subject to adjustment as set forth in the definition of “Investment”); and provided further that no
         Event of Default shall have occurred and be continuing or would result therefrom;

                   (11)    [reserved];



DB1/ 118926700.9                                       180
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 703 of 1503




                  (12) any Restricted Payment made in connection with the Closing Date Transactions
         and the fees and expenses related thereto or owed to any Affiliate(s) including any payments to
         holders of Equity Interests of Belk in connection with, or as a result of, their exercise of appraisal
         rights or the settlement of any claims or actions (whether actual, contingent or potential) related
         to the Closing Date Transactions;

                   (13)    [reserved];

                 (14) the declaration and payment of dividends or distributions by the Borrower or any
         Restricted Subsidiary to, or the making of loans or advances to, the Borrower or any Parent
         Company in amounts required for any Parent Company to pay in each case without duplication:

                           (a)     franchise, excise and similar taxes and other fees, taxes and expenses
                   required to maintain their corporate or other legal existence;

                            (b)      for any taxable period for which the Borrower or any of its Restricted
                   Subsidiaries are members of a consolidated, combined, unitary or similar income tax
                   group for U.S. federal or applicable foreign, state or local income tax purposes of which a
                   Parent Company is the common parent (a “Tax Group”), to pay the portion of any U.S.
                   federal, foreign, state and local income taxes of such Tax Group for such taxable period
                   that are attributable to the taxable income of the Borrower and its Restricted Subsidiaries
                   and Unrestricted Subsidiaries (net of any payments of such taxes made by the Borrower);
                   provided that for each taxable period, (A) the amount of such payments made in respect
                   of such taxable period in the aggregate will not exceed the amount that the Borrower and
                   its Subsidiaries, as applicable, would have been required to pay as stand-alone taxpayers
                   or a stand-alone Tax Group and (B) the amount of such payments made in respect of an
                   Unrestricted Subsidiary will be permitted only to the extent that cash distributions were
                   made by such Unrestricted Subsidiary to the Borrower or any Restricted Subsidiary for
                   such purpose;

                            (c)     salary, bonus, severance and other benefits payable to, and indemnities
                   provided on behalf of, employees, directors, officers, members of management and
                   consultants of any Parent Company, and any payroll, social security or similar taxes
                   thereof;

                           (d)      general corporate or other operating, administrative, compliance and
                   overhead costs and expenses (including expenses relating to auditing and other
                   accounting matters) of any Parent Company attributable to the ownership of the Borrower
                   and its Restricted Subsidiaries;

                          (e)      fees and expenses (including ongoing compliance costs and listing
                   expenses) related to any equity or debt offering of a Parent Company (whether or not
                   consummated);

                            (f)     amounts that would be permitted to be paid directly by the Borrower or
                   its Restricted Subsidiaries under Section 7.06(b) (other than clause 2(a) thereof);

                           (g)      interest or principal on Indebtedness the proceeds of which have been
                   contributed to the Borrower or any Restricted Subsidiary (other than Excluded
                   Contributions) or that has been guaranteed by, or is otherwise considered Indebtedness


DB1/ 118926700.9                                      181
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 704 of 1503



                   of, the Borrower or any Restricted Subsidiary incurred in accordance with Section 7.02, if
                   on a pro forma basis after giving effect to such Restricted Payment, the Payment
                   Conditions shall have been satisfied with respect thereto;

                           (h)     to finance Investments or other acquisitions or investments otherwise
                   permitted to be made pursuant to this Section 7.05 if made by the Borrower; provided
                   that:

                                   (i)      such Restricted Payment must be made within 120 days of the
                           closing of such Investment, acquisition or investment,

                                    (ii)    such Parent Company must, promptly following the closing
                           thereof, cause (A) all property acquired (whether assets or Equity Interests) to be
                           contributed to the capital of the Borrower or another Loan Party (which, for the
                           avoidance of doubt, shall not be designated as Excluded Contributions) or (B) the
                           merger, amalgamation, consolidation or sale of the Person formed or acquired
                           into the Borrower or another Loan Party (to the extent not prohibited by
                           Section 7.03) in order to consummate such Investment, acquisition or investment,

                                   (iii)   such Parent Company and its Affiliates (other than the Borrower
                           or any Restricted Subsidiary) receives no consideration or other payment in
                           connection with such transaction except to the extent the Borrower or a
                           Restricted Subsidiary could have given such consideration or made such payment
                           in compliance with this Agreement,

                                   (iv)    [reserved]; and

                                   (v)      to the extent constituting an Investment, such Investment will be
                           deemed to be made by the Borrower or such Restricted Subsidiary pursuant to
                           another provision of this Section 7.05 (other than pursuant to clause (9) of this
                           Section 7.05(b)) or pursuant to the definition of “Permitted Investments” (other
                           than clause (9) thereof);

                 (15) the distribution, by dividend or otherwise, or other transfer or disposition of
         shares of Capital Stock of, Equity Interests in, or Indebtedness owed to the Borrower or a
         Restricted Subsidiary by, Unrestricted Subsidiaries (other than Unrestricted Subsidiaries,
         substantially all the assets of which are cash and Cash Equivalents); provided that no Event of
         Default shall have occurred and be continuing or would result therefrom;

                 (16) cash payments, or loans, advances, dividends or distributions to any Parent
         Company to make payments, in lieu of issuing fractional shares in connection with share
         dividends, share splits, reverse share splits, mergers, consolidations, amalgamations or other
         business combinations and in connection with the exercise of warrants, options or other securities
         convertible into or exchangeable for Equity Interests of the Borrower, any Restricted Subsidiary
         or any Parent Company;

                  (17) unlimited additional Restricted Payments shall be permitted, if on a pro forma
         basis after giving effect to such Restricted Payment, the Payment Conditions shall have been
         satisfied with respect thereto;



DB1/ 118926700.9                                      182
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 705 of 1503




                 (18) making payments for the benefit of the Borrower or any Restricted Subsidiary to
         the extent such payments could have been made by the Borrower or any Restricted Subsidiary
         because such payments (a) would not otherwise be Restricted Payments and (b) would be
         permitted by Section 7.06;

                  (19) payments and distributions to dissenting stockholders pursuant to applicable law,
         pursuant to or in connection with a consolidation, amalgamation, merger or transfer of all or
         substantially all of the assets of the Borrower and its Restricted Subsidiaries taken as a whole that
         complies with the terms of this Agreement or any other transaction that complies with the terms
         of this Agreement;

                  (20) the payment of dividends, other distributions and other amounts by the Borrower
         to, or the making of loans to, any Parent Company in the amount required for such parent to, if
         applicable, pay amounts equal to amounts required for any Parent Company, if applicable, to pay
         interest or principal (including AHYDO Payments) on Indebtedness, the proceeds of which have
         been permanently contributed to the Borrower or any Restricted Subsidiary (which, for the
         avoidance of doubt, shall not be designated as Excluded Contributions) and that has been
         guaranteed by, or is otherwise considered Indebtedness of, the Borrower or any Restricted
         Subsidiary incurred in accordance with this Agreement; provided that the aggregate amount of
         such dividends, distributions, loans and other amounts shall not exceed the amount of cash
         actually contributed to the Borrower for the incurrence of such Indebtedness;

                  (21) the making of cash payments in connection with any conversion of Convertible
         Indebtedness of the Borrower or any Restricted Subsidiary in an aggregate amount since the date
         of this Agreement not to exceed the sum of (a) the principal amount of such Convertible
         Indebtedness plus (b) any payments received by the Borrower or any Restricted Subsidiary
         pursuant to the exercise, settlement or termination of any related Permitted Bond Hedge
         Transaction, if on a pro forma basis after giving effect to such Restricted Payment, the Payment
         Conditions shall have been satisfied with respect thereto;

                   (22)   any payments in connection with (a) a Permitted Bond Hedge Transaction and
         (b) the settlement of any related Permitted Warrant Transaction (i) by delivery of shares of the
         Borrower’s common stock upon settlement thereof or (ii) by (A) set-off against the related
         Permitted Bond Hedge Transaction or (B) payment of an early termination amount thereof in
         common stock upon any early termination thereof; and

                   (23)   the making of Specified Real Estate Distributions;

 provided that for purposes of clauses (7), (14) and (20) above, taxes will include all interest and penalties
 with respect thereto and all additions thereto; provided further that notwithstanding the foregoing, the
 Borrower shall not directly or indirectly make any cash Restricted Payments (other than Restricted
 Payments permitted pursuant to clauses (4), (7) and (14)(a)-(f) above) prior to the first anniversary of the
 Third Amendment Effective Date.

                  (c)       For purposes of determining compliance with this Section 7.05, in the event that
 any Restricted Payment or Investment (or any portion thereof) meets the criteria of more than one of the
 categories of Restricted Payments described in clauses (1) through (23) of Section 7.05(b) or one or more
 of the clauses contained in the definition of “Permitted Investments,” the Borrower will be entitled to
 divide or classify (or later divide, classify or reclassify), in whole or in part, in its sole discretion, such
 Restricted Payment or Investment (or any portion thereof) among such clauses (1) through (23) of


DB1/ 118926700.9                                      183
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 706 of 1503



 Section 7.05(b) or one or more clauses contained in the definition of “Permitted Investments,” in any
 manner that otherwise complies with this Section 7.05.

         The amount of all Restricted Payments (other than cash) will be the fair market value on the date
 the Restricted Payment is made, or at the Borrower’s election, the date a commitment is made to make
 such Restricted Payment, of the assets or securities proposed to be transferred or issued by the Borrower
 or any Restricted Subsidiary, as the case may be, pursuant to the Restricted Payment.

         After giving effect to any Restricted Payment constituting the Equity Interests of a Restricted
 Subsidiary, no Overadvance shall exist or result therefrom.

         For the avoidance of doubt, this Section 7.05 will not restrict the making of any AHYDO
 Payment with respect to, and required by the terms of, any Indebtedness of the Borrower or any
 Restricted Subsidiary permitted to be incurred under this Agreement.

         Section 7.06     Transactions with Affiliates.

                   (a)     The Borrower shall not, nor shall the Borrower permit any Restricted Subsidiary
 to, make any payment to, or sell, lease, transfer or otherwise dispose of any of its properties or assets to,
 or purchase any property or assets from, or enter into or make or amend any transaction, contract,
 agreement, understanding, loan, advance or guarantee with, or for the benefit of, any Affiliate of the
 Borrower (each of the foregoing, an “Affiliate Transaction”) involving aggregate payments or
 consideration in excess of $25.0 million, unless (A) such Affiliate Transaction is on terms, taken as a
 whole, that are not materially less favorable to the Borrower or the relevant Restricted Subsidiary than
 those that would have been obtained at such time in a comparable transaction by the Borrower or such
 Restricted Subsidiary with a Person other than an Affiliate of the Borrower on an arm’s-length basis or, if
 in the good faith judgment of the Board of Directors no comparable transaction is available with which to
 compare such Affiliate Transaction, such Affiliate Transaction is otherwise fair to the Borrower or such
 Restricted Subsidiary from a financial point of view, and (B) the Borrower delivers to the Administrative
 Agent with respect to any Affiliate Transaction or series of related Affiliate Transactions requiring
 aggregate payments or consideration in excess of $50.0 million, a resolution adopted by the majority of
 the Board of Directors approving such Affiliate Transaction and set forth in an Officer’s Certificate
 certifying that such Affiliate Transaction complies with clause (A) above.

                   (b)    The foregoing restriction will not apply to the following:

                 (1)      (a) transactions between or among the Borrower and one or more Restricted
         Subsidiaries or between or among Restricted Subsidiaries or, in any case, any entity that becomes
         a Restricted Subsidiary as a result of such transaction and (b) any merger, consolidation or
         amalgamation of the Borrower and any Parent Company; provided that such merger,
         consolidation or amalgamation of the Borrower is otherwise in compliance with the terms of this
         Agreement and effected for a bona fide business purpose;

                  (2)     (a) Restricted Payments permitted by Section 7.05 (including any transaction
         specifically excluded from the definition of the term “Restricted Payments,” including pursuant to
         the exceptions contained in the definition thereof and the parenthetical exclusions of such
         definition), and (b) any Permitted Investment(s) or any acquisition otherwise permitted;

                 (3)    (a) so long as no Event of Default under Section 8.01(1) and Section 8.01(6) shall
         have occurred and be continuing or would result therefrom, the payment of management,
         consulting, monitoring, transaction, advisory and other fees, indemnities and expenses pursuant to

DB1/ 118926700.9                                     184
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 707 of 1503



         the Management Services Agreement (including any unpaid management, consulting, monitoring,
         transaction, advisory and other fees, indemnities and expenses accrued in any prior year) and any
         termination fees pursuant to the Management Services Agreement, or any amendment thereto or
         replacement thereof so long as any such amendment or replacement is not materially
         disadvantageous in the good faith judgment of the Board of Directors to the Lenders when taken
         as a whole, as compared to the Management Services Agreement as in effect on the Closing Date,

                            (b)      the payment of indemnification and similar amounts to, and
                   reimbursement of expenses to, the Investors and its officers, directors, employees and
                   Affiliates, in each case, approved by, or pursuant to arrangements approved by, the Board
                   of Directors,

                           (c)      payments, loans, advances or guarantees (or cancellation of loans,
                   advances or guarantees) to future, present or former employees, officers, directors,
                   managers, consultants or independent contractors or guarantees in respect thereof for
                   bona fide business purposes or in the ordinary course of business or consistent with
                   industry practice,

                           (d)      any subscription agreement or similar agreement pertaining to the
                   repurchase of Equity Interests pursuant to put/call rights or similar rights with current,
                   former or future officers, directors, employees, managers, consultants and independent
                   contractors of the Borrower, any Subsidiary or any Parent Company and

                           (e)      any payment of compensation or other employee compensation, benefit
                   plan or arrangement, any health, disability or similar insurance plan which covers current,
                   former or future officers, directors, employees, managers, consultants and independent
                   contractors of the Borrower, any Subsidiary or any Parent Company;

                 (4)       the payment of fees and compensation paid to, and indemnities and
         reimbursements and employment and severance arrangements provided to, or on behalf of or for
         the benefit of, present, future or former employees, directors, officers, members of management
         or consultants (or their respective Controlled Investment Affiliates or Immediate Family
         Members or any permitted transferees thereof) of the Borrower, any Parent Company or any
         Restricted Subsidiary;

                  (5)      transactions in which the Borrower or any Restricted Subsidiary, as the case may
         be, delivers to the Administrative Agent a letter from an Independent Financial Advisor stating
         that such transaction is fair to the Borrower or such Restricted Subsidiary from a financial point
         of view or stating that the terms, when taken as a whole, are not materially less favorable to the
         Borrower or the relevant Restricted Subsidiary than those that would have been obtained in a
         comparable transaction by the Borrower or such Restricted Subsidiary with a Person that is not an
         Affiliate of the Borrower on an arm’s length basis;

                 (6)      the existence of, or the performance by the Borrower or any Restricted
         Subsidiary of its obligations under the terms of, any agreement as in effect as of the Closing Date,
         or any amendment thereto or replacement thereof (so long as any such amendment or replacement
         is not materially disadvantageous in the good faith judgment of the Board of Directors to the
         Lenders, when taken as a whole, as compared to the applicable agreement as in effect on the
         Closing Date);



DB1/ 118926700.9                                       185
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 708 of 1503




                  (7)      the existence of, or the performance by the Borrower or any Restricted
         Subsidiary of its obligations under the terms of, any equity holders agreement or the equivalent
         (including any registration rights agreement or purchase agreement related thereto) to which it is
         a party as of the Closing Date and any amendment thereto and, similar agreements or
         arrangements that it may enter into thereafter; provided that the existence of, or the performance
         by the Borrower or any Restricted Subsidiary of obligations under any future amendment to any
         such existing agreement or arrangement or under any similar agreement or arrangement entered
         into after the Third Amendment Effective Date will be permitted by this clause (7) to the extent
         that the terms of any such amendment or new agreement or arrangement are not otherwise
         materially disadvantageous in the good faith judgment of the Board of Directors to the Lenders,
         when taken as a whole, as compared to the original agreement or arrangement in effect on the
         Third Amendment Effective Date;

                   (8)    (i) the Closing Date Transactions and the payment of all fees and expenses
         related to the Closing Date Transactions, including Transaction Expenses and (ii) the Third
         Amendment Transactions and the payment of all fees and expenses related to the Third
         Amendment Transactions, including Third Amendment Transaction Expenses;

                   (9)    transactions with customers, clients, suppliers, contractors, joint venture partners
         or purchasers or sellers of goods or services, or transactions otherwise relating to the purchase or
         sale of goods or services, in each case in the ordinary course of business or consistent with
         industry practice and otherwise in compliance with the terms of this Agreement that are fair to the
         Borrower and the Restricted Subsidiaries, in the reasonable determination of the Board of
         Directors or the senior management of the Borrower, or are on terms at least as favorable as
         might reasonably have been obtained at such time from an unaffiliated party;

                 (10) the issuance, sale or transfer of Equity Interests (other than Disqualified Stock) of
         the Borrower or any Parent Company to any Person and the granting and performing of
         customary rights (including registration rights) in connection therewith, and any contribution to
         the capital of the Borrower;

                   (11)   [reserved];

                 (12) payments by the Borrower or any Restricted Subsidiary made for any financial
         advisory, consulting, financing, underwriting or placement services or in respect of other
         investment banking activities, including in connection with acquisitions or divestitures, which
         payments are approved by, or made pursuant to arrangements approved by, a majority of the
         Board of Directors in good faith;

                  (13) payments with respect to Indebtedness, Disqualified Stock and other Equity
         Interests (and cancellation of any thereof) of the Borrower, any Parent Company and any
         Restricted Subsidiary and Preferred Stock (and cancellation of any thereof) of any Restricted
         Subsidiary to any future, current or former employee, director, officer, member of management or
         consultant (or their respective Controlled Investment Affiliates or Immediate Family Members or
         permitted transferees) of the Borrower, any of its Subsidiaries or any Parent Company pursuant to
         any management equity plan or stock option plan or any other management or employee benefit
         plan or agreement or any equity subscription or equity holder agreement that are, in each case,
         approved by the Borrower in good faith; and any employment agreements, severance
         arrangements, stock option plans and other compensatory arrangements (and any successor plans
         thereto) and any supplemental executive retirement benefit plans or arrangements with any such
         employees, directors, officers, members of management or consultants (or their respective

DB1/ 118926700.9                                     186
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 709 of 1503



         Controlled Investment Affiliates or Immediate Family Members or any permitted transferees
         thereof) that are, in each case, approved by the Borrower in good faith;

                  (14) (a) investments by Affiliates in securities of the Borrower (and payment of
         reasonable out-of-pocket expenses incurred by such Affiliates in connection therewith) so long as
         the investment is being offered by the Borrower or such Restricted Subsidiary generally to other
         investors on the same or more favorable terms and (b) payments to Affiliates in respect of
         securities of the Borrower or any Restricted Subsidiary contemplated in the foregoing
         subclause (a) or that were acquired from Persons other than the Borrower and the Restricted
         Subsidiaries, in each case, in accordance with the terms of such securities;

                 (15) payments to or from, and transactions with, any joint venture or Unrestricted
         Subsidiary in the ordinary course of business or consistent with past practice, industry practice or
         industry norms (including, any cash management activities related thereto);

                  (16) payments by the Borrower (and any Parent Company) and its Subsidiaries
         pursuant to tax sharing agreements among the Borrower (and any Parent Company) and its
         Subsidiaries; provided that in each case the amount of such payments in any taxable year does not
         exceed the amount that the Borrower, its Restricted Subsidiaries and its Unrestricted Subsidiaries
         (to the extent of amount received from Unrestricted Subsidiaries) would be required to pay in
         respect of foreign, federal, state and local taxes for such taxable year were the Borrower, its
         Restricted Subsidiaries and its Unrestricted Subsidiaries (to the extent described above) to pay
         such taxes separately from any such Parent Company;

                 (17) any lease entered into between the Borrower or any Restricted Subsidiary, as
         lessee and any Affiliate of the Borrower, as lessor, and any transaction(s) pursuant to that lease,
         which lease is approved by the Board of Directors or senior management of the Borrower in good
         faith;

                   (18)   IP Rights licenses in the ordinary course of business or consistent with industry
         practice;

                  (19) the payment of reasonable out-of-pocket costs and expenses relating to
         registration rights and indemnities provided to equity holders of the Borrower or any Parent
         Company pursuant to the equity holders agreement or the registration rights agreement entered
         into on or after the Closing Date;

                 (20) transactions permitted by, and complying with, Section 7.03 solely for the
         purpose of (a) reorganizing to facilitate any initial public offering of securities of the Borrower or
         any Parent Company, (b) forming a holding company or (c) reincorporating the Borrower in a
         new jurisdiction;

                   (21)   transactions undertaken in good faith (as determined by the Board of Directors or
         certified by senior management of the Borrower in an Officer’s Certificate) for the purposes of
         improving the consolidated tax efficiency of the Borrower and its Restricted Subsidiaries and not
         for the purpose of circumventing Articles VI and VII of this Agreement; so long as such
         transactions, when taken as a whole, do not result in a material adverse effect on the Liens on the
         Collateral granted by the Loan Parties in favor of the Secured Parties, when taken as a whole, in
         each case, as determined in good faith by the Board of Directors or certified by senior
         management of the Borrower in an Officer’s Certificate;


DB1/ 118926700.9                                     187
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 710 of 1503




                  (22) (a) transactions with a Person that is an Affiliate of the Borrower (other than an
         Unrestricted Subsidiary) solely because the Borrower or any Restricted Subsidiary owns, directly
         or indirectly, Equity Interests in such Person and (b) transactions with any Person that is an
         Affiliate solely because a director or officer of such Person is a director or officer of the
         Borrower, any Restricted Subsidiary or any Parent Company;

                   (23)   (a) pledges and other transfers of Equity Interests in Unrestricted Subsidiaries
         and (b) any transactions with an Affiliate in which the consideration paid consists solely of
         Equity Interests of the Borrower or a Parent Company;

                   (24)    the sale, issuance or transfer of Equity Interests (other than Disqualified Stock) of
         the Borrower;

                   (25)    investments by any Investor or Parent Company in securities of the Borrower;
         and

                 (26) payments in respect of (a) the Obligations or (b) other Indebtedness of the
         Borrower and its Subsidiaries held by Affiliates; provided that such Obligations were acquired by
         an Affiliate of the Borrower in compliance herewith.

         Section 7.07      Burdensome Agreements.

                   (a)     The Borrower shall not, nor shall the Borrower permit any Restricted Subsidiary
 that is not a Guarantor (or, solely in the case of clause (4), that is a Subsidiary Guarantor) to, directly or
 indirectly, create or otherwise cause to exist or become effective any consensual encumbrance or
 consensual restriction (other than this Agreement or any other Loan Document) on the ability of any
 Restricted Subsidiary that is not a Guarantor (or, solely in the case of clause (4), that is a Subsidiary
 Guarantor) to:

                  (1)      (a)     pay dividends or make any other distributions to the Borrower or any
         Restricted Subsidiary that is a Guarantor on its Capital Stock or with respect to any other interest
         or participation in, or measured by, its profits, or

                           (b)      pay any Indebtedness owed to the Borrower or to any Restricted
                   Subsidiary that is a Guarantor;

                   (2)     make loans or advances to the Borrower or to any Restricted Subsidiary that is a
         Guarantor;

                   (3)   sell, lease or transfer any of its properties or assets to the Borrower or to any
         Restricted Subsidiary that is a Guarantor; or

                  (4)     with respect to the Borrower or any Subsidiary Guarantor, (a) Guaranty the
         Obligations or (b) create, incur or cause to exist or become effective Liens on property of such
         Person for the benefit of the Lenders with respect to the Obligations under the Loan Documents
         to the extent such Lien is required to be given to the Secured Parties pursuant to the Loan
         Documents;




DB1/ 118926700.9                                      188
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 711 of 1503



 provided that any dividend or liquidation priority between or among classes or series of Capital Stock,
 and the subordination of any Obligation (including the application of any remedy bars thereto) to any
 other Obligation will not be deemed to constitute such an encumbrance or restriction.
                  (b)     Section 7.07(a) will not apply to any encumbrances or restrictions existing under
 or by reason of:

                           (a)     encumbrances or restrictions in effect on the Third Amendment Effective
                   Date, including pursuant to the Loan Documents and any Hedge Agreements, Hedging
                   Obligations and the related documentation and any definitive documentation in respect of
                   the Indebtedness set forth on Schedule 7.02(b)(3);

                           (b)     the First Lien Loan Documents and the Second Lien Loan Documents;

                           (c)      Purchase Money Obligations and Capitalized Lease Obligations that
                   impose restrictions of the nature discussed in clause (3) above on the property so
                   acquired;

                           (d)     applicable Law or any applicable rule, regulation or order;

                            (e)     any agreement or other instrument of a Person, or relating to
                   Indebtedness or Equity Interests of a Person, acquired by or merged, amalgamated or
                   consolidated with and into the Borrower or any Restricted Subsidiary or an Unrestricted
                   Subsidiary that is designated as a Restricted Subsidiary, or any other transaction entered
                   into in connection with any such acquisition, merger, consolidation or amalgamation in
                   existence at the time of such acquisition or at the time it merges, amalgamates or
                   consolidates with or into the Borrower or any Restricted Subsidiary or an Unrestricted
                   Subsidiary that is designated as a Restricted Subsidiary or assumed in connection with
                   the acquisition of assets from such Person (but, in any such case, not created in
                   contemplation thereof), which encumbrance or restriction is not applicable to any Person,
                   or the properties or assets of any Person, other than the Person so acquired and its
                   Subsidiaries, or the property or assets of the Person so acquired or designated and its
                   Subsidiaries or the property or assets so acquired or designated;

                            (f)     contracts or agreements for the sale or disposition of assets, including
                   any restrictions with respect to a Subsidiary of the Borrower pursuant to an agreement
                   that has been entered into for the sale or disposition of all or substantially all of the
                   Capital Stock or assets of such Subsidiary;

                           (g)       restrictions on cash or other deposits or net worth imposed by customers
                   under contracts entered into in the ordinary course of business or consistent with industry
                   practice or arising in connection with any Liens permitted by Section 7.01;

                           (h)      Indebtedness, Disqualified Stock or Preferred Stock of Restricted
                   Subsidiaries that are not Guarantors permitted to be incurred subsequent to the Closing
                   Date pursuant to Section 7.02;

                           (i)      provisions in joint venture agreements and other similar agreements
                   (including equity holder agreements) relating to such joint venture or its members or
                   entered into in the ordinary course of business or consistent with industry practice;



DB1/ 118926700.9                                      189
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 712 of 1503




                           (j)      customary provisions contained in leases, sub-leases, licenses, sub-
                   licenses, Equity Interests or similar agreements, including with respect to IP Rights and
                   other agreements;

                           (k)      [reserved];

                           (l)      restrictions or conditions contained in any trading, netting, operating,
                   construction, service, supply, purchase, sale or other agreement to which the Borrower or
                   any Restricted Subsidiary is a party entered into in the ordinary course of business or
                   consistent with industry practice; provided that such agreement prohibits the
                   encumbrance of solely the property or assets of the Borrower or such Restricted
                   Subsidiary that are the subject to such agreement, the payment rights arising thereunder
                   or the proceeds thereof and does not extend to any other asset or property of the Borrower
                   or such Restricted Subsidiary or the assets or property of another Restricted Subsidiary;

                          (m)      customary provisions restricting subletting or assignment of any lease
                   governing a leasehold interest of any Restricted Subsidiary;

                           (n)      customary provisions restricting assignment of any agreement;

                            (o)      restrictions arising in connection with cash or other deposits permitted
                   under Section 7.01; any other agreement or instrument governing any Indebtedness,
                   Disqualified Stock, or Preferred Stock permitted to be incurred or issued pursuant to
                   Section 7.02 entered into after the Closing Date that contains encumbrances and
                   restrictions that either (i) are no more restrictive in any material respect, taken as a whole,
                   with respect to any Restricted Subsidiary than (A) the restrictions contained in the Loan
                   Documents as of the Closing Date or the First Lien Loan Documents as of the Closing
                   Date or (B) those encumbrances and other restrictions that are in effect on the Closing
                   Date with respect to that Restricted Subsidiary pursuant to agreements in effect on the
                   Closing Date, (ii) are not materially more disadvantageous, taken as a whole, to the
                   Lenders than is customary in comparable financings for similarly situated issuers or (iii)
                   will not materially impair the Borrower’s ability to make payments on the Obligations
                   when due, in each case in the good faith judgment of the Borrower;

                            (p)     (i) Indebtedness permitted to be incurred pursuant to Section 7.02(b)(4)
                   and any Refinancing Indebtedness in respect of the foregoing and (ii) agreements entered
                   into in connection with any Specified Real Estate Financing or any Sale-Leaseback
                   Transaction entered into in the ordinary course of business or consistent with industry
                   practice;

                            (q)      customary restrictions and conditions contained in documents relating to
                   any Lien so long as (i) such Lien is a Permitted Lien and such restrictions or conditions
                   relate only to the specific asset subject to such Lien and (ii) such restrictions and
                   conditions are not created for the purpose of avoiding the restrictions imposed by this
                   Section 7.07;

                           (r)      any encumbrance or restriction with respect to a Restricted Subsidiary
                   that was previously an Unrestricted Subsidiary which encumbrance or restriction exists
                   pursuant to or by reason of an agreement that such Subsidiary is a party to or entered into
                   before the date on which such Subsidiary became a Restricted Subsidiary; provided that


DB1/ 118926700.9                                       190
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 713 of 1503



                   such agreement was not entered into in anticipation of an Unrestricted Subsidiary
                   becoming a Restricted Subsidiary and any such encumbrance or restriction does not
                   extend to any assets or property of the Borrower or any other Restricted Subsidiary other
                   than the assets and property of such Restricted Subsidiary;

                            (s)      any encumbrances or restrictions of the type referred to in clauses (1), (2)
                   or (3) above imposed by any amendments, modifications, restatements, renewals,
                   increases, supplements, refundings, replacements or refinancings of the contracts,
                   instruments or obligations referred to in clauses (a) through (r) above; provided that such
                   amendments, modifications, restatements, renewals, increases, supplements, refundings,
                   replacements or refinancings are, in the good faith judgment of the Borrower, no more
                   restrictive in any material respect with respect to such encumbrance and other
                   restrictions, taken as a whole, than those prior to such amendment, modification,
                   restatement, renewal, increase, supplement, refunding, replacement or refinancing;

                           (t)     existing under, by reason of or with respect to Refinancing Indebtedness;
                   provided that the encumbrances and restrictions contained in the agreements governing
                   that Refinancing Indebtedness are, in the good faith judgment of the Borrower, not
                   materially more restrictive, taken as a whole, than those contained in the agreements
                   governing the Indebtedness being refinanced; and

                            (u)    applicable law or any applicable rule, regulation or order in any
                   jurisdiction where Indebtedness, Disqualified Stock or Preferred Stock of Foreign
                   Subsidiaries permitted to be incurred pursuant to Section 7.02 is incurred.

         Section 7.08     Modification of Terms of Specified Indebtedness. The Borrower shall not, nor
 shall the Borrower permit any Restricted Subsidiary to, amend, modify or change in any manner
 materially adverse to the interests of the Lenders, as determined in good faith by the Borrower (on the
 basis of such proposed amendments, modifications or changes taken as a whole), any term or condition of
 any Specified Indebtedness (other than as a result of any Refinancing Indebtedness in respect thereof)
 without the consent of the Administrative Agent (which consent shall not be unreasonably withheld or
 delayed); provided, however, that no amendment, modification or change of any term or condition of any
 Specified Indebtedness permitted by any subordination provisions set forth in the applicable Specified
 Indebtedness or any other stand-alone subordination agreement in respect thereof and, in each case
 consented to by the Administrative Agent shall be deemed to be materially adverse to the interests of the
 Lenders.

         Section 7.09     Holdings. Holdings will not conduct, transact or otherwise engage in any
 business or operations other than the following (and activities incidental thereto):

         (1)     the ownership or acquisition of the Capital Stock (other than Disqualified Stock) of any
 other Successor Holdings or the Borrower,

        (2)      the maintenance of its legal existence, including the ability to incur fees, costs and
 expenses relating to such maintenance,

        (3)      to the extent applicable, participating in tax, accounting and other administrative matters
 as a member of the combined group of Holdings and the Borrower,

          (4)     the performance of its obligations under and in connection with, and payments with
 respect to, the Loan Documents, the First Lien Loan Documents, the Second Lien Loan Documents and

DB1/ 118926700.9                                       191
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 714 of 1503



 related documentation in respect of the foregoing and any documents relating to other Indebtedness
 permitted under Section 7.02 (including, for the avoidance of doubt, the incurrence of Qualified Holding
 Company Debt),

          (5)     any public offering of its common stock or any other issuance or registration of its
 Capital Stock for sale or resale not prohibited by this Article VII, including the costs, fees and expenses
 related thereto,

         (6)      repurchases of Indebtedness through open market purchases and Dutch auctions (in the
 case of Loans, to the extent permitted hereunder),

         (7)         the incurrence of Qualified Holding Company Debt,

         (8)     any transaction that Holdings is permitted to enter into or consummate under this
 Article VII and any transaction between or among Holdings and the Borrower or any one or more
 Restricted Subsidiaries permitted under this Article VII, including:

                 (a)      making any payment(s) or Restricted Payment(s) (i) to the extent otherwise
 permitted under this Section 7.09 and (ii) with any amounts received pursuant to transactions permitted
 under Section 7.05 (or the making of a loan to any Parent Company in lieu of any such payment(s) or
 Restricted Payment(s)) or holding any cash received in connection therewith pending application thereof
 by Holdings,

                 (b)      making any Investment to the extent (i) payment therefor is made solely with the
 Capital Stock of Holdings (other than Disqualified Stock), the proceeds of Restricted Payments received
 from the Borrower or proceeds of the issuance of, or contribution in respect of the, Capital Stock (other
 than Disqualified Stock) of Holdings and (ii) any property (including Capital Stock) acquired in
 connection therewith is contributed to the Borrower or a Subsidiary Guarantor (or, if otherwise permitted
 by Section 7.05 or constituting a Permitted Investment, a Restricted Subsidiary) or the Person formed or
 acquired in connection therewith is merged with the Borrower or a Subsidiary Guarantor;

                  (c)     guaranteeing the obligations and granting of Liens of the Borrower and its
 Subsidiaries to the extent such obligations are not prohibited hereunder;

                  (d)     incurrence of Indebtedness of Holdings representing deferred compensation to
 employees, consultants or independent contractors of Holdings and unsecured Indebtedness consisting of
 promissory notes issued by any Loan Party to future, present or former employees, directors, officers,
 managers, distributors or consultants (or their respective Controlled Investment Affiliates or Immediate
 Family Members) of the Borrower, any Subsidiary or any Parent Company to finance the retirement,
 acquisition, repurchase, purchase or redemption of Capital Stock of Holdings,

                     (e)  incurring fees, costs and expenses relating to overhead and general operating
 including professional fees for legal, tax and accounting issues and paying taxes,

                     (f)    providing indemnification to officers and directors and as otherwise permitted in
 this Article VII,

                     (g)    activities incidental to the consummation of the Closing Date Transactions,




DB1/ 118926700.9                                      192
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 715 of 1503




                  (h)     the making of any loan to any officers or directors contemplated by Section 7.05
 or constituting a Permitted Investment, the making of any investment in the Borrower or any Subsidiary
 Guarantor or, to the extent otherwise allowed under Section 7.05 or constituting a Permitted Investment, a
 Restricted Subsidiary,

                   (i)    making contributions to the capital of its Subsidiaries, or

                   (j)    making Investments in cash and Cash Equivalents.

         (9)      activities incidental to the businesses or activities described in clauses (1) through (8) of
 this Section 7.09.

         Section 7.10 Financial Covenant. (a) Prior to the Financial Covenant Change Date, permit
 Specified Excess Availability, at any time, to be less than the greater of (x) $60,000,000 and (y) 10.0% of
 the Maximum Borrowing Amount and (b) after the Financial Covenant Change Date, permit the Fixed
 Charge Coverage Ratio for any Test Period to be less than 1.00 to 1.00; provided that such Fixed Charge
 Coverage Ratio will only be tested on the date any Covenant Trigger Period commences (as of the last
 day of the Test Period ending immediately prior to the date on which such Covenant Trigger Period shall
 have commenced) and shall continue to be tested as of the last day of each Test Period thereafter until
 such Covenant Trigger Period is no longer continuing.

          Section 7.11 Excess Cash Amounts. Permit (a) the aggregate amount of cash and Cash
 Equivalents in the Deposit Accounts (including all disbursement accounts), Securities Accounts and the
 Concentration Account (excluding, in each case, the aggregate amount of cash and/or Cash Equivalents in
 Excluded Accounts) maintained by the Loan Parties less (b) the sum of, without duplication of amounts
 contained in Excluded Accounts, (i) any cash and Cash Equivalents to pay (A) payroll, payroll taxes and
 other taxes, (B) employee wage, benefit payments, severance payments and similar payments, (C) trust
 and fiduciary obligations, or (D) the principal and interest payments on Indebtedness within three (3) days
 thereafter with respect to this clause (D), and (ii) other obligations of the Borrower or any of its
 Subsidiaries owed to a Person other than the Borrower or another Subsidiary of the Borrower and, with
 respect to this clause (ii), for which the Borrower or any such Subsidiary either (x) has issued checks or
 has initiated wires or ACH transfers (but which amounts have not, as of such time, been subtracted from
 the balance in the relevant account of the Borrower or such Subsidiary) or (y) reasonably anticipates in
 good faith that it will issue checks or initiate wires or ACH transfers within two (2) Business Days
 thereafter, to exceed $75,000,000 at any time that Excess Availability, determined by reference to the
 most recent Borrowing Base Certificate delivered by the Borrower pursuant to Section 6.20, is less than
 15.0% of the Maximum Borrowing Amount.

                                               ARTICLE VIII

                                       Events of Default and Remedies

         Section 8.01 Events of Default. Each of the events referred to in clauses (1) through (11) of
 this Section 8.01 shall constitute an “Event of Default”:

          (1)     Non-Payment. The Borrower fails to pay (a) when and as required to be paid herein, any
 amount of principal of any Loan or (b) within five (5) Business Days after the same becomes due, any
 interest on any Loan or any other amount payable hereunder or with respect to any other Loan Document;
 or



DB1/ 118926700.9                                      193
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 716 of 1503




          (2)      Specific Covenants. (a) The Borrower, any other Loan Party or, in the case of
 Section 7.09, Holdings, fails to perform or observe any term, covenant or agreement contained in any of
 Section 6.03(1) or 6.05(1) (solely with respect to the Borrower, other than in a transaction permitted
 under Section 7.03 or 7.04), Section 6.19 (during a Cash Dominion Period, but otherwise subject to a
 three (3) day grace period to the extent that such default is capable of being cured) or Article VII (other
 than Section 7.10), (b) the Borrower fails to deliver a Borrowing Base Certificate (after a five (5)
 Business Day grace period when required to be delivered monthly and three (3) Business Day grace
 period when required to be delivered weekly), (c) the Borrower makes a material inaccuracy in the
 calculation of the Borrowing Base included in any Borrowing Base Certificate (and the Borrower fails to
 correct such inaccuracy within three (3) Business Days following the delivery of any Borrowing Base
 Certificate to the extent that such inaccuracy is capable of being cured) or (d) the Borrower fails to
 perform or observe the covenant contained in Section 7.10; provided that in the case of this clause (d) an
 Event of Default shall not occur until the expiration of the Cure Deadline without the consummation of
 the Cure Right; or

         (3)      Other Defaults. Any Loan Party fails to perform or observe any other covenant or
 agreement (not specified in Section 8.01(1) or (2) above) contained in any Loan Document on its part to
 be performed or observed and such failure continues for thirty (30) days after receipt by the Borrower of
 written notice thereof from the Administrative Agent; or

          (4)    Representations and Warranties. Any representation, warranty, certification or statement
 of fact made or deemed made by the Borrower or any Subsidiary Guarantor herein, in any other Loan
 Document, or in any document required to be delivered in connection herewith or therewith shall be
 untrue in any material respect when made or deemed made; or

          (5)     Cross-Default and Cross-Acceleration. Any Loan Party or any Restricted Subsidiary (a)
 fails to make any payment beyond the applicable grace period, if any, whether by scheduled maturity,
 required prepayment, acceleration, demand, or otherwise, in respect of any Indebtedness (other than
 Indebtedness hereunder) having an aggregate outstanding principal amount (individually or in the
 aggregate with all other Indebtedness as to which such a failure shall exist) of not less than the Threshold
 Amount, or (b) fails to observe or perform any other agreement or condition relating to any such
 Indebtedness referred to in the foregoing clause (a), or any other event occurs (other than, with respect to
 Indebtedness consisting of Hedging Obligations, termination events or equivalent events pursuant to the
 terms of such Hedging Obligations and not as a result of any default thereunder by the Borrower, or any
 Subsidiary Guarantor or any Restricted Subsidiary) with respect to such Indebtedness, the effect of which
 default or other event is to cause, or to permit the holder or holders of such Indebtedness (or a trustee or
 agent on behalf of such holder or holders or beneficiary or beneficiaries) to cause, with the giving of
 notice if required, such Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
 (automatically or otherwise), or an offer to repurchase, prepay, defease or redeem such Indebtedness to be
 made, prior to its stated maturity; provided that (A) such failure is unremedied and is not waived by the
 holders of such Indebtedness prior to any termination of the Commitments or acceleration of the Loans
 pursuant to Section 8.02, (B) this clause (5)(b) shall not apply to any Indebtedness if the sole remedy of
 the holder thereof in the event of the non-payment of such Indebtedness or the non-payment or non-
 performance of obligations related thereto is to convert such Indebtedness into Equity Interests (other than
 Disqualified Stock) and cash in lieu of fractional shares and (C) this clause (5)(b) shall not apply to
 secured Indebtedness that becomes due as a result of the voluntary sale or transfer of the property or
 assets securing such Indebtedness, if such sale or transfer is permitted hereunder and under the documents
 providing for such Indebtedness; or

         (6)      Insolvency Proceedings, etc. Holdings, the Borrower, any Loan Party or any Restricted
 Subsidiary that is a Significant Subsidiary institutes or consents to the institution of any proceeding under

DB1/ 118926700.9                                     194
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 717 of 1503



 any Debtor Relief Law, or makes an assignment for the benefit of creditors; or applies for or consents to
 the appointment of any receiver, trustee, custodian, conservator, liquidator, rehabilitator, administrator,
 administrative receiver or similar officer for it or for all or any material part of its property; or any
 receiver, trustee, custodian, conservator, liquidator, rehabilitator, administrator, administrative receiver or
 similar officer is appointed without the application or consent of such Person and the appointment
 continues undischarged or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
 Relief Law relating to any such Person or to all or any material part of its property is instituted without
 the consent of such Person and continues undismissed or unstayed for sixty (60) calendar days, or an
 order for relief is entered in any such proceeding; or

          (7)     Judgments. There is entered against any Loan Party or any Restricted Subsidiary a final
 judgment and order for the payment of money in an aggregate amount exceeding the Threshold Amount
 (to the extent not covered by independent third-party insurance as to which the insurer has been notified
 of such judgment or order and has not denied coverage thereof) and such judgment or order shall not have
 been satisfied, vacated, discharged or stayed or bonded pending an appeal for a period of sixty (60)
 calendar days; or

          (8)     ERISA. (a) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
 Plan, (ii) the Borrower or any Subsidiary Guarantor or any of their respective ERISA Affiliates fails to
 pay when due, after the expiration of any applicable grace period, any installment payment with respect to
 its Withdrawal Liability under Section 4201 of ERISA under a Multiemployer Plan, or (b) with respect to
 a Foreign Plan a termination, withdrawal or noncompliance with applicable Law or plan terms, except,
 with respect to each of the foregoing clauses of this Section 8.01(8), as would not reasonably be expected,
 individually or in the aggregate, to result in a Material Adverse Effect; or

           (9)     Invalidity of Loan Documents. Any material provision of the Loan Documents, taken as
 a whole, at any time after its execution and delivery and for any reason, other than (a) as expressly
 permitted by any Loan Documents (including as a result of a transaction permitted under Section 7.03 or
 7.04), (b) as a result of acts or omissions by an Agent or any Lender or (c) due to the satisfaction in full of
 the Termination Conditions, ceases to be in full force and effect; or any Loan Party contests in writing the
 validity or enforceability of the Loan Documents, taken as a whole (other than as a result of the
 satisfaction of the Termination Conditions), or any Loan Party denies in writing that it has any or further
 liability or obligation under the Loan Documents, taken as a whole (other than as a result of the
 satisfaction of the Termination Conditions), or purports in writing to revoke or rescind the Loan
 Documents, taken as a whole, prior to the satisfaction of the Termination Conditions;

          (10) Collateral Documents. Any Collateral Document with respect to a material portion of the
 Collateral after delivery thereof pursuant to Section 4.01, 6.11 or 6.13 for any reason (other than pursuant
 to the terms hereof or thereof including as a result of a transaction not prohibited under this Agreement)
 ceases to create, a valid and perfected Lien with the priority required by the Applicable Intercreditor
 Agreement (or other security purported to be created on the applicable Collateral) on and security interest
 in any material portion of the Collateral purported to be covered thereby, subject to Liens permitted under
 Section 7.01, except to the extent that any such loss of perfection or priority is not required pursuant to
 the Collateral and Guarantee Requirement or results from the failure of the Administrative Agent or the
 Collateral Agent to maintain possession of Collateral actually delivered to it and pledged under the
 Collateral Documents or to file Uniform Commercial Code amendments relating to a Loan Party’s change
 of name or jurisdiction of formation (solely to the extent that the Borrower provides the Collateral Agent
 written notice thereof in accordance with the Security Agreement, and the Collateral Agent and the
 Borrower have agreed that the Collateral Agent will be responsible for filing such amendments) and
 continuation statements or to take any other action primarily within its control with respect to the


DB1/ 118926700.9                                      195
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 718 of 1503



 Collateral and except as to Collateral consisting of real property to the extent that such losses are covered
 by a lender’s title insurance policy and such insurer has not denied coverage; or

         (11)      Change of Control. There occurs any Change of Control.

         Section 8.02 Remedies upon Event of Default. If any Event of Default occurs and is
 continuing (other than an Event of Default under Section 8.01(2)(d) unless the condition in the proviso
 contained therein has been satisfied), the Administrative Agent may with the consent of the Required
 Lenders and shall, at the request of the Required Lenders, take any or all of the following actions:

         (1)      declare the Commitments of each Lender to make Loans and any obligation of the
 Issuing Bank to make L/C Credit Extensions to be terminated, whereupon such commitments and
 obligation shall be terminated;

         (2)     declare the unpaid principal amount of all outstanding Loans, all interest accrued and
 unpaid thereon, and all other amounts owing or payable under any Loan Document to be immediately due
 and payable, without presentment, demand, protest or other notice of any kind, all of which are hereby
 expressly waived by the Borrower;

        (3)      exercise on behalf of itself and the Lenders all rights and remedies available to it and the
 Lenders under the Loan Documents or applicable Law; and

         (4)     require that the Borrower Cash Collateralize the L/C Obligations (in an amount equal to
 the then Outstanding Amount thereof)

 provided that upon the occurrence of an actual or deemed entry of an order for relief with respect to the
 Borrower under Title 11 of the United States Code entitled “Bankruptcy,” as now or hereafter in effect, or
 any successor thereto (the “Bankruptcy Code”), the obligation of each Lender to make Loans and any
 obligation of the Issuing Bank to make L/C Credit Extensions shall automatically terminate, the unpaid
 principal amount of all outstanding Loans and all interest and other amounts as aforesaid will
 automatically become due and payable and the obligation of the Borrower to Cash Collateralize the L/C
 Obligations as aforesaid shall automatically become effective, in each case, without further act of the
 Administrative Agent or any Lender.

         Section 8.03 Application of Funds. After the exercise of remedies provided for in
 Section 8.02 (or after the Loans have automatically become immediately due and payable as set forth in
 the proviso to Section 8.02), subject to the Applicable Intercreditor Agreement then in effect, any
 amounts received on account of the Obligations will be applied by the Administrative Agent in the
 following order:

                           First, to payment of that portion of the Obligations constituting fees, indemnities,
                   expenses and other amounts (other than principal and interest, but including Attorney
                   Costs payable under Section 10.04 and amounts payable under Article III) payable to the
                   Administrative Agent in its capacity as such (other than in connection with Secured Cash
                   Management Obligations, Obligations in respect of Secured Hedge Agreements or
                   Secured Bank Product Obligations);

                           Second, to pay interest due in respect of all Protective Advances until paid in full;

                           Third, to pay the principal of all Protective Advances until paid in full;


DB1/ 118926700.9                                      196
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 719 of 1503



                           Fourth, to payment of that portion of the Obligations constituting fees,
                   indemnities and other amounts (other than principal and interest, but including Attorney
                   Costs payable under Section 10.04 and amounts payable under Article III) payable to the
                   Lenders, ratably among them in proportion to the amounts described in this clause Fourth
                   payable to them (other than in connection with Secured Cash Management Obligations,
                   Obligations in respect of Secured Hedge Agreements or Secured Bank Product
                   Obligations);

                           Fifth, to pay interest accrued in respect of the Swing Line Loans until paid in full;

                           Sixth, to pay the principal of all Swing Line Loans until paid in full;

                           Seventh, to pay interest accrued in respect of the Revolving Credit Loans (other
                   than Protective Advances) until paid in full;

                           Eighth, ratably (i) to pay the principal of all Revolving Credit Loans (other than
                   Protective Advances) until paid in full and (ii) to the Administrative Agent, to be held by
                   the Administrative Agent, for the benefit of the Issuing Banks, as Cash Collateral in an
                   amount up to 100% of the maximum drawable amount of any outstanding Letters of
                   Credit;

                           Ninth, ratably to pay outstanding Secured Cash Management Obligations;

                          Tenth, ratably to pay outstanding Secured Bank Product Obligations and Secured
                   Hedge Obligations;

                           Eleventh, to the payment of all other Obligations of the Loan Parties that are due
                   and payable to the Administrative Agent and the other Secured Parties on such date,
                   ratably based upon the respective aggregate amounts of all such Obligations owing to the
                   Administrative Agent and the other Secured Parties on such date, until paid in full; and

                         Last, the balance, if any, after all of the Obligations have been paid in full, to the
                   Borrower or as otherwise required by Law.

          Subject to Section 2.03(3), amounts used to Cash Collateralize the aggregate undrawn amount of
 Letters of Credit pursuant to clause Eighth above shall be applied to satisfy drawings under such Letters
 of Credit as they occur. If any amount remains on deposit as Cash Collateral after all Letters of Credit
 have either been fully drawn or expired, such remaining amount shall be applied to the other Obligations,
 if any, in the order set forth above and, if no Obligations remain outstanding, to the Borrower.

        Notwithstanding the foregoing, no amounts received from any Guarantor shall be applied to any
 Excluded Swap Obligations of such Guarantor.

         Section 8.04      Right to Cure.

         (1)      Notwithstanding anything to the contrary contained in Section 8.01(2), in the event that
 the Borrower fails to comply with the requirement of the Financial Covenant, any of the Permitted
 Holders, Holdings or any other Person designated by the Borrower shall have the right (1) at any time
 during the period beginning at the start of the last fiscal quarter of the applicable Test Period and ending
 on or prior to the tenth (10th) Business Day after the date on which financial statements with respect to the
 Test Period in which such covenant is being measured are required to be delivered pursuant to

DB1/ 118926700.9                                       197
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 720 of 1503



 Section 6.01 or (2) within ten (10) Business Day after the beginning of a Covenant Trigger Period (such
 later date, the “Cure Deadline”), to make a direct or indirect equity investment in the Borrower in cash in
 the form of common Equity Interests (or other Qualified Equity Interests reasonably acceptable to the
 Administrative Agent) (the “Cure Right”), and upon the receipt by the Borrower of net cash proceeds
 pursuant to the exercise of the Cure Right (the “Cure Amount”), the Financial Covenant shall be
 recalculated, giving effect to a pro forma increase to Adjusted EBITDA for such Test Period in an amount
 equal to such Cure Amount; provided that such pro forma adjustment to Adjusted EBITDA shall be given
 solely for the purpose of determining the existence of a Default or an Event of Default under the Financial
 Covenant with respect to any Test Period that includes the fiscal quarter for which such Cure Right was
 exercised and not for any other purpose under any Loan Document.

          (2)      If, after the receipt of the Cure Amounts and the recalculations pursuant to clause (2)
 above, the Borrower shall then be in compliance with the requirements of the Financial Covenant during
 such Test Period, the Borrower shall be deemed to have satisfied the requirements of the Financial
 Covenant as of the relevant date of determination with the same effect as though there had been no failure
 to comply therewith at such date, and the applicable Default that had occurred shall be deemed cured;
 provided that (i) the Cure Right may be exercised on no more than five (5) occasions, (ii) in each four
 fiscal quarter period, there shall be at least two fiscal quarters in respect of which no Cure Right is
 exercised, (iii) with respect to any exercise of the Cure Right, the Cure Amount shall be no greater than
 the amount required to cause the Borrower to be in pro forma compliance with the Financial Covenant
 (such amount, the “Necessary Cure Amount”) (provided that if the Cure Right is exercised prior to the
 date financial statements are required to be delivered for such fiscal quarter then the Cure Amount shall
 be equal to the amount reasonably determined by the Borrower in good faith that is required for purposes
 of complying with the Financial Covenant for such fiscal quarter (such amount, the “Expected Cure
 Amount”)), (iv) subject to clause (3) below, all Cure Amounts shall be disregarded for purposes of
 determining any baskets or financial ratio calculations (other than with respect to the Financial Covenant),
 with respect to the covenants contained in the Loan Documents and (v) there shall be no pro forma or
 other reduction in Indebtedness (by netting or otherwise) with the proceeds of any Cure Amount for
 determining compliance with the Financial Covenant for the fiscal quarter for which such Cure Amount is
 deemed applied unless such proceeds are actually applied to prepay Indebtedness.

          (3)     Notwithstanding anything herein to the contrary, (A) to the extent that the Expected Cure
 Amount is (i) greater than the Necessary Cure Amount, then such difference may be used for the purposes
 of determining any baskets (other than any previously contributed Cure Amounts), with respect to the
 covenants contained in the Loan Documents and (ii) less than the Necessary Cure Amount, then not later
 than the applicable Cure Deadline, the Borrower must receive a direct or indirect equity investment in
 cash in the form of common Equity Interests (or other Qualified Equity Interests reasonably acceptable to
 the Administrative Agent), which cash proceeds received by Borrower shall be equal to the shortfall
 between such Expected Cure Amount and such Necessary Cure Amount and (B) prior to the Cure
 Deadline (x) the Lenders shall not be permitted to exercise any rights then available as a result of an
 Event of Default under Section 8.02 on the basis of a breach of the Financial Covenant so as to enable the
 Borrower to consummate its Cure Rights as permitted under this Section 8.04 and (y) the Lenders shall
 not be required to make any Credit Extension unless and until the Borrower has received the Cure
 Amount required to cause the Borrower to be in compliance with the Financial Covenant.




DB1/ 118926700.9                                    198
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 721 of 1503




                                              ARTICLE IX

                                 Administrative Agent and Other Agents

         Section 9.01     Appointment and Authorization of the Administrative Agent.

         (1)      Each Lender hereby irrevocably appoints Bank of America to act on its behalf as the
 Administrative Agent hereunder and under the other Loan Documents and authorizes the Administrative
 Agent to take such actions on its behalf and to exercise such powers as are delegated to the
 Administrative Agent by the terms hereof or thereof, together with such actions and powers as are
 reasonably incidental thereto. The provisions of this Article IX (other than Sections 9.09, 9.10, 9.11, 9.12
 and 9.16) are solely for the benefit of the Administrative Agent, the Lenders and each Issuing Bank and
 the Borrower shall not have rights as a third-party beneficiary of any such provision.

          (2)       The Administrative Agent shall also act as the “collateral agent” under the Loan
 Documents, and each of the Lenders (including in its capacities as a Revolving Credit Lender, Swing Line
 Lender (if applicable), Issuing Bank (if applicable) and as a potential Hedge Bank or Cash Management
 Bank) and the Issuing Banks hereby irrevocably appoints and authorizes the Administrative Agent to act
 as the agent of (and to hold any security interest created by the Collateral Documents for and on behalf of
 or in trust for) such Lender and Issuing Bank for purposes of acquiring, holding and enforcing any and all
 Liens on Collateral granted by any of the Loan Parties to secure any of the Obligations, together with
 such powers and discretion as are reasonably incidental thereto. In this connection, the Administrative
 Agent, as “collateral agent” (and any co-agents, sub-agents and attorneys-in-fact appointed by the
 Administrative Agent pursuant to Section 9.05 for purposes of holding or enforcing any Lien on the
 Collateral (or any portion thereof) granted under the Collateral Documents, or for exercising any rights
 and remedies thereunder at the direction of the Administrative Agent), shall be entitled to the benefits of
 all provisions of this Article IX (including Section 9.07, as though such co-agents, sub-agents and
 attorneys-in-fact were the “collateral agent” under the Loan Documents) as if set forth in full herein with
 respect thereto. Without limiting the generality of the foregoing, the Lenders hereby expressly authorize
 the Administrative Agent to execute any and all documents (including releases) with respect to the
 Collateral and the rights of the Secured Parties with respect thereto (including any Applicable
 Intercreditor Agreement), as contemplated by and in accordance with the provisions of this Agreement
 and the Collateral Documents and acknowledge and agree that any such action by any Agent shall bind
 the Lenders.

          (3)      The Administrative Agent agrees to furnish to each Lender, promptly after they become
 available, (i) copies of all Borrowing Base Certificates and financial statements required to be delivered
 by the Borrower hereunder; and (ii) copies of each Report. Upon reasonable request by any Lender,
 Administrative Agent agrees to use commercial reasonable efforts to furnish to such Lender copies of any
 other information or material delivered by the Loan Parties pursuant to the requirements of this
 Agreement or any other Loan Document.

         Section 9.02     Rights as a Lender. Any Lender that is also serving as an Agent (including as
 Administrative Agent) hereunder shall have the same rights and powers in its capacity as a Lender as any
 other Lender and may exercise the same as though it were not an Agent and the term “Lender” or
 “Lenders” shall, unless otherwise expressly indicated or unless the context otherwise requires, include
 each Lender (if any) serving as an Agent hereunder in its individual capacity. Any such Person serving as
 an Agent and its Affiliates may accept deposits from, lend money to, act as the financial advisor or in any
 other advisory capacity for and generally engage in any kind of business with the Borrower or any
 Subsidiary or other Affiliate thereof as if such Person were not an Agent hereunder and without any duty
 to account therefor to the Lenders. The Lenders acknowledge that, pursuant to such activities, any Agent

DB1/ 118926700.9                                     199
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 722 of 1503



 or its Affiliates may receive information regarding any Loan Party or any of its Affiliates (including
 information that may be subject to confidentiality obligations in favor of such Loan Party or such
 Affiliate) and acknowledge that no Agent shall be under any obligation to provide such information to
 them.

          Section 9.03 Exculpatory Provisions. The Administrative Agent, Collateral Agent and the
 Arrangers shall not have any duties or responsibilities except those expressly set forth in this Agreement
 and in the other Loan Documents, and its duties hereunder shall be administrative in nature. Without
 limiting the generality of the foregoing, an Agent (including the Administrative Agent) and an Arranger:

          (1)      shall not be subject to any fiduciary or other implied duties, regardless of whether a
 Default has occurred and is continuing and without limiting the generality of the foregoing, the use of the
 term “agent” herein and in the other Loan Documents with reference to any Agent or Arranger is not
 intended to connote any fiduciary or other implied (or express) obligations arising under agency doctrine
 of any applicable Law and instead, such term is used merely as a matter of market custom, and is intended
 to create or reflect only an administrative relationship between independent contracting parties;

          (2)      shall not have any duty to take any discretionary action or exercise any discretionary
 powers, except discretionary rights and powers expressly contemplated hereby or by the other Loan
 Documents that such Agent or Arranger is required to exercise as directed in writing by the Required
 Lenders (or such other number or percentage of the Lenders as shall be expressly provided for herein or in
 the other Loan Documents), provided that no Agent or Arranger shall be required to take any action that,
 in its opinion or the opinion of its counsel, may expose such Agent or Arranger to liability or that is
 contrary to any Loan Document or applicable law;

         (3)      shall not, except as expressly set forth herein and in the other Loan Documents, have any
 duty to disclose, and shall not be liable for the failure to disclose, any information relating to the
 Borrower or any of their Affiliates that is communicated to or obtained by any Person serving as an
 Agent, Arranger or any of their Affiliates in any capacity; and

          (4)      shall not have any duty or responsibility to disclose, and shall not be liable for the failure
 to disclose, to any Lender or any Issuing Bank, any credit or other information concerning the business,
 prospects, operations, property, financial and other condition or creditworthiness of any of the Loan
 Parties or any of their Affiliates, that is communicated to, obtained or in the possession of, any Agent, any
 Arranger or any of their Related Persons in any capacity, except for notices, reports and other documents
 expressly required to be furnished to the Lenders by the Agents herein.

         Neither the Administrative Agent nor any of its Related Persons shall be liable for any action
 taken or not taken by it (i) with the consent or at the request of the Required Lenders (or such other
 number or percentage of the Lenders as shall be necessary, or as the Administrative Agent shall believe in
 good faith shall be necessary, under the circumstances as provided in Sections 10.01 and 8.02) or (ii) in
 the absence of its own gross negligence or willful misconduct as determined by the final and non-
 appealable judgment of a court of competent jurisdiction, in connection with its duties expressly set forth
 herein. The Administrative Agent shall be deemed not to have knowledge of any Default unless and until
 notice describing such Default is given to the Administrative Agent by the Borrower, a Lender or an
 Issuing Bank.

         No Agent-Related Person shall be responsible for or have any duty to ascertain or inquire into (i)
 any recital, statement, warranty or representation made in or in connection with this Agreement or any
 other Loan Document, (ii) the contents of any certificate, report or other document delivered hereunder or
 thereunder or in connection herewith or therewith, (iii) the performance or observance of any of the

DB1/ 118926700.9                                      200
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 723 of 1503



 covenants, agreements or other terms or conditions set forth herein or therein or the occurrence of any
 Default, (iv) the validity, enforceability, effectiveness or genuineness of this Agreement, any other Loan
 Document or any other agreement, instrument or document, or the creation, perfection or priority of any
 Lien purported to be created by the Collateral Documents, (v) the value or the sufficiency of any
 Collateral, or (vi) the satisfaction of any condition set forth in Article IV or elsewhere herein, other than
 to confirm receipt of items expressly required to be delivered to the Administrative Agent, or to inspect
 the properties, books or records of any Loan Party or any Affiliate thereof. The duties of the
 Administrative Agent shall be mechanical and administrative in nature; the Administrative Agent shall
 not have by reason of this Agreement or any other Loan Document a fiduciary relationship in respect of
 any Lender or the holder of any Note; and nothing in this Agreement or in any other Loan Document,
 expressed or implied, is intended to or shall be so construed as to impose upon the Administrative Agent
 any obligations in respect of this Agreement or any other Loan Document except as expressly set forth
 herein or therein.

          Notwithstanding any other provision of this Agreement or any provision of any other Loan
 Document, each Arranger is named as such for recognition purposes only, and in its capacity as such shall
 have no powers, duties, responsibilities or liabilities with respect to this Agreement or the other Loan
 Documents or the transactions contemplated hereby and thereby; it being understood and agreed that each
 Arranger shall be entitled to all indemnification and reimbursement rights in favor of the Administrative
 Agent as, and to the extent, provided for under Section 10.05. Without limitation of the foregoing, each
 Arranger shall not, solely by reason of this Agreement or any other Loan Documents, have any fiduciary
 relationship in respect of any Lender or any other Person.

           Section 9.04 Lack of Reliance on the Administrative Agent. Each Lender and each Issuing
 Bank expressly acknowledges that none of the Agents nor any Arranger has made any representation or
 warranty to it, and that no act by any Agent or any Arranger hereafter taken, including any consent to, and
 acceptance of any assignment or review of the affairs of any Loan Party of any Affiliate thereof, shall be
 deemed to constitute any representation or warranty by any Agent or any Arranger to any Lender or each
 Issuing Bank as to any matter, including whether any Agent or any Arranger have disclosed material
 information in their (or their Related Persons’) possession. Independently and without reliance upon the
 Administrative Agent, each Lender and the holder of each Note, to the extent it deems appropriate, has
 made and shall continue to make (i) its own independent investigation of the financial condition and
 affairs of Holdings, the Borrower and the Restricted Subsidiaries in connection with the making and the
 continuance of the Loans and the taking or not taking of any action in connection herewith and (ii) its
 own appraisal of the creditworthiness of Holdings, the Borrower and the Restricted Subsidiaries, and all
 applicable bank or other regulatory Laws relating to the transactions contemplated hereby, and made its
 own decision to enter into this Agreement and to extend credit to the Borrower hereunder. Each Lender
 and each Issuing Bank also acknowledges that it will, independently and without reliance upon the
 Agents, the Arrangers, any other Lender or any of their Related Persons and based on such documents
 and information as it shall from time to time deem appropriate, continue to make its own credit analysis,
 appraisals and decisions in taking or not taking action under or based upon this Agreement, any other
 Loan Document or any related agreement or any document furnished hereunder or thereunder, and to
 make such investigations as it deems necessary to inform itself as to the business, prospects, operations,
 property, financial and other condition and creditworthiness of the Loan Parties. Except as expressly
 provided in this Agreement, the Administrative Agent shall not have any duty or responsibility, either
 initially or on a continuing basis, to provide any Lender or the holder of any Note with any credit or other
 information with respect thereto, whether coming into its possession before the making of the Loans or at
 any time or times thereafter. The Administrative Agent shall not be responsible to any Lender or the
 holder of any Note for any recitals, statements, information, representations or warranties herein or in any
 document, certificate or other writing delivered in connection herewith or for the execution, effectiveness,
 genuineness, validity, enforceability, perfection, collectability, priority or sufficiency of this Agreement

DB1/ 118926700.9                                      201
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 724 of 1503



 or any other Loan Document or the financial condition of the Holdings, the Borrower or any of the
 Restricted Subsidiaries or be required to make any inquiry concerning either the performance or
 observance of any of the terms, provisions or conditions of this Agreement or any other Loan Document,
 or the financial condition of Holdings, the Borrower or any of the Restricted Subsidiaries or the existence
 or possible existence of any Default or Event of Default. Each Lender and each Issuing Bank represents
 and warrants that (i) the Loan Documents set forth the terms of a commercial lending facility and (ii) it is
 engaged in making, acquiring or holding commercial loans in the ordinary course and is entering into this
 Agreement as a Lender or Issuing Bank for the purpose of making, acquiring or holding commercial loans
 and providing other facilities set forth herein as may be applicable to such Lender or Issuing Bank, and
 not for the purpose of purchasing, acquiring or holding any other type of financial instrument, and each
 Lender and each Issuing Bank agrees not to assert a claim in contravention of the foregoing. Each Lender
 and each Issuing Bank represents and warrants that it is sophisticated with respect to decisions to make,
 acquire and/or hold commercial loans and to provide other facilities set forth herein, as may be applicable
 to such Lender or such Issuing Bank, and either it, or the Person exercising discretion in making its
 decision to make, acquire and/or hold such commercial loans or to provide such other facilities, is
 experienced in making, acquiring or holding such commercial loans or providing such other facilities.

          Section 9.05 Certain Rights of the Administrative Agent. If the Administrative Agent requests
 instructions from the Required Lenders (or such greater percentage of Lenders required) with respect to
 any act or action (including failure to act) in connection with this Agreement or any other Loan
 Document, the Administrative Agent shall be entitled to refrain from such act or taking such action unless
 and until the Administrative Agent shall have received instructions from the Required Lenders (or such
 greater percentage of Lenders required); and the Administrative Agent shall not incur liability to any
 Lender by reason of so refraining. Without limiting the foregoing, neither any Lender nor the holder of
 any Note shall have any right of action whatsoever against the Administrative Agent as a result of the
 Administrative Agent acting or refraining from acting hereunder or under any other Loan Document in
 accordance with the instructions of the Required Lenders (or such greater percentage of Lenders
 required).

          Section 9.06 Reliance by the Administrative Agent. The Administrative Agent shall be
 entitled to rely upon, and shall be fully protected in relying upon, any note, writing, resolution, notice,
 statement, certificate, telex, teletype or facsimile message, cablegram, radiogram, order or other document
 or telephone message signed, sent or made by any Person that the Administrative Agent believed to be the
 proper Person, and, with respect to all legal matters pertaining to this Agreement and any other Loan
 Document and its duties hereunder and thereunder, upon advice of counsel selected by the Administrative
 Agent. In determining compliance with any condition hereunder to the making of a Loan or the issuance
 of a Letter of Credit, that by its terms must be fulfilled to the satisfaction of a Lender or Issuing Bank, the
 Administrative Agent may presume that such condition is satisfactory to such Lender or Issuing Bank
 unless the Administrative Agent shall have received notice to the contrary from such Lender or Issuing
 Bank prior to the making of such Loan or issuances of such Letter of Credit. The Administrative Agent
 may consult with legal counsel (who may be counsel for the Borrower), independent accountants and
 other experts selected by it, and shall not be liable for any action taken or not taken by it in accordance
 with the advice of any such counsel, accountants or experts.

         Section 9.07      Delegation of Duties. The Administrative Agent may perform any and all of its
 duties and exercise its rights and powers hereunder or under any other Loan Documents by or through any
 one or more sub agents appointed by the Administrative Agent. The Administrative Agent and any such
 sub agent may perform any and all of its duties and exercise its rights and powers by or through their
 respective Agent-Related Persons. The exculpatory provisions of this Article shall apply to any such sub
 agent and to the Agent-Related Persons of the Administrative Agent and any such sub agent, and shall


DB1/ 118926700.9                                      202
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 725 of 1503



 apply to their respective activities in connection with the syndication of the credit facilities provided for
 herein as well as activities as Administrative Agent.

          Section 9.08 Indemnification. Whether or not the transactions contemplated hereby are
 consummated, to the extent the Administrative Agent or any other Agent-Related Person (solely to the
 extent any such Agent-Related Person was performing services on behalf of the Administrative Agent) is
 not reimbursed and indemnified by the Borrower, the Lenders will reimburse and indemnify the
 Administrative Agent or any other Agent-Related Person (solely to the extent any such Agent-Related
 Person was performing services on behalf of the Administrative Agent) in proportion to their respective
 “percentage” as used in determining the Required Lenders for and against any and all liabilities,
 obligations, losses, damages, penalties, claims, actions, judgments, costs, expenses or disbursements of
 whatsoever kind or nature which may be imposed on, asserted against or incurred by the Administrative
 Agent or any other Agent-Related Person (solely to the extent any such Agent-Related Person was
 performing services on behalf of the Administrative Agent) in performing its duties hereunder or under
 any other Loan Document or in any way relating to or arising out of this Agreement or any other Loan
 Document; provided that no Lender shall be liable for any portion of such liabilities, obligations, losses,
 damages, penalties, claims, actions, judgments, suits, costs, expenses or disbursements resulting from the
 Administrative Agent’s or any other Agent-Related Person’s gross negligence or willful misconduct (as
 determined by a court of competent jurisdiction in a final and non-appealable decision). In the case of
 any investigation, litigation or proceeding giving rise to any Indemnified Liabilities, this Section 9.08
 applies whether any such investigation, litigation or proceeding is brought by any Lender or any other
 Person. Without limitation of the foregoing, each Lender shall reimburse the Administrative Agent upon
 demand for its ratable share of any costs or out-of-pocket expenses (including Attorney Costs) incurred
 by the Administrative Agent in connection with the preparation, execution, delivery, administration,
 modification, amendment or enforcement (whether through negotiations, legal proceedings or otherwise)
 of, or legal advice in respect of rights or responsibilities under, this Agreement, any other Loan
 Document, or any document contemplated by or referred to herein, to the extent that the Administrative
 Agent is not reimbursed for such expenses by or on behalf of the Borrower, provided that such
 reimbursement by the Lenders shall not affect the Borrower’s continuing reimbursement obligations with
 respect thereto, provided further that the failure of any Lender to indemnify or reimburse the
 Administrative Agent shall not relieve any other Lender of its obligation in respect thereof. The
 undertaking in this Section 9.08 shall survive termination of the Aggregate Commitments, the payment of
 all other Obligations and the resignation of the Administrative Agent.

          Section 9.09 The Administrative Agent in Its Individual Capacity. With respect to its
 obligation to make Loans under this Agreement, the Administrative Agent shall have the rights and
 powers specified herein for a “Lender” and may exercise the same rights and powers as though it were not
 performing the duties specified herein; and the term “Lender,” “Required Lenders” or any similar terms
 shall, unless the context clearly indicates otherwise, include the Administrative Agent in its respective
 individual capacities. The Administrative Agent and its affiliates may accept deposits from, lend money
 to, and generally engage in any kind of banking, investment banking, trust or other business with, or
 provide debt financing, equity capital or other services (including financial advisory services) to any Loan
 Party or any Affiliate of any Loan Party (or any Person engaged in a similar business with any Loan Party
 or any Affiliate thereof) as if they were not performing the duties specified herein, and may accept fees
 and other consideration from any Loan Party or any Affiliate of any Loan Party for services in connection
 with this Agreement and otherwise without having to account for the same to the Lenders. The Lenders
 acknowledge that, pursuant to such activities, any Agent or its Affiliates may receive information
 regarding any Loan Party or any of its Affiliates (including information that may be subject to
 confidentiality obligations in favor of such Loan Party or such Affiliate) and acknowledge that no Agent
 shall be under any obligation to provide such information to them.


DB1/ 118926700.9                                      203
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 726 of 1503




          Section 9.10 Holders. The Administrative Agent may deem and treat the payee of any Note as
 the owner thereof for all purposes hereof unless and until a written notice of the assignment, transfer or
 endorsement thereof, as the case may be, shall have been filed with the Administrative Agent. Any
 request, authority or consent of any Person who, at the time of making such request or giving such
 authority or consent, is the holder of any Note shall be conclusive and binding on any subsequent holder,
 transferee, assignee or endorsee, as the case may be, of such Note or of any Note or Notes issued in
 exchange therefor.

         Section 9.11 Resignation by the Administrative Agent. The Administrative Agent may resign
 from the performance of all its respective functions and duties hereunder or under the other Loan
 Documents at any time by giving 30 Business Days prior written notice to the Lenders and the Borrower.
 If the Administrative Agent is in material breach of its obligations hereunder as Administrative Agent,
 then the Administrative Agent may be removed as the Administrative Agent at the reasonable request of
 the Required Lenders. If the Administrative Agent is a Defaulting Lender, the Borrower may remove the
 Defaulting Lender from such role upon 15 days prior written notice to the Lenders. Such resignation or
 removal shall take effect upon the appointment of a successor Administrative Agent as provided below.

         Upon any such notice of resignation by, or notice of removal of, the Administrative Agent, the
 Required Lenders shall appoint a successor Administrative Agent hereunder or thereunder who shall be a
 Lender reasonably acceptable to the Borrower, which acceptance shall not be unreasonably withheld or
 delayed (provided that the Borrower’s approval shall not be required if an Event of Default under
 Section 8.01(1) or, solely with respect to the Borrower, Section 8.01(6) has occurred and is continuing).

          If a successor Administrative Agent shall not have been so appointed within such 30 Business
 Day period, the Administrative Agent, with the consent of the Borrower (which consent shall not be
 unreasonably withheld or delayed, provided that the Borrower’s consent shall not be required if an Event
 of Default under Section 8.01(1) or, solely with respect to the Borrower, Section 8.01(6) has occurred and
 is continuing), shall then appoint a Lender as successor Administrative Agent who shall serve as
 Administrative Agent hereunder or thereunder until such time, if any, as the Required Lenders appoint a
 successor Administrative Agent as provided above.

          If no successor Administrative Agent has been appointed pursuant to the foregoing by the 35th
 Business Day after the date such notice of resignation was given by the Administrative Agent or such
 notice of removal was given by the Required Lenders or the Borrower, as applicable, the Administrative
 Agent’s resignation shall nonetheless become effective and the Required Lenders shall thereafter perform
 all the duties of the Administrative Agent hereunder or under any other Loan Document until such time, if
 any, as the Required Lenders appoint a successor Administrative Agent as provided above. The retiring
 Administrative Agent shall be discharged from its duties and obligations hereunder and under the other
 Loan Documents (except that in the case of any collateral security held by the Administrative Agent on
 behalf of the Lenders or the Issuing Banks under any of the Loan Documents, the retiring Administrative
 Agent shall continue to hold such collateral security until such time as a successor Administrative Agent
 is appointed) and all payments, communications and determinations provided to be made by, to or
 through the Administrative Agent shall instead be made by or to each Lender or Issuing Bank directly,
 until such time as the Required Lenders appoint a successor Administrative Agent as provided for above
 in this Section 9.11.

           Upon the acceptance of a successor’s appointment as Administrative Agent hereunder and upon
 the execution and filing or recording of such financing statements, or amendments thereto, and such other
 instruments or notices, as may be necessary or desirable, or as the Required Lenders may request, in order
 to (i) continue the perfection of the Liens granted or purported to be granted by the Collateral Documents
 or (ii) otherwise ensure that the Collateral and Guarantee Requirement is satisfied, such successor shall

DB1/ 118926700.9                                    204
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 727 of 1503



 succeed to and become vested with all of the rights, powers, privileges and duties of the retiring (or
 retired) Administrative Agent, and the retiring Administrative Agent shall be discharged from all of its
 duties and obligations hereunder or under the other Loan Documents (if not already discharged therefrom
 as provided above in this Section 9.11).

          The fees payable by the Borrower to a successor Administrative Agent shall be the same as those
 payable to its predecessor unless otherwise agreed between the Borrower and such successor. After the
 retiring Administrative Agent’s resignation hereunder and under the other Loan Documents, the
 provisions of this Article IX and Sections 10.04 and 10.05 shall continue in effect for the benefit of such
 retiring Administrative Agent, its sub-agents and their respective Agent-Related Persons in respect of any
 actions taken or omitted to be taken by any of them while the retiring Administrative Agent was acting as
 Administrative Agent.

         Upon a resignation of the Administrative Agent pursuant to this Section 9.11, the Administrative
 Agent (i) shall continue to be subject to Section 10.09 and (ii) shall remain indemnified to the extent
 provided in this Agreement and the other Loan Documents and the provisions of this Article IX (and the
 analogous provisions of the other Loan Documents) shall continue in effect for the benefit of the
 Administrative Agent for all of its actions and inactions while serving as the Administrative Agent.

          Section 9.12 Collateral Matters. Each Lender (including in its capacities as a potential Cash
 Management Bank and a potential Hedge Bank) irrevocably authorizes and directs the Collateral Agent to
 take the actions to be taken by them as set forth in Section 7.04 and 10.24.

         Each Lender hereby agrees, and each holder of any Note by the acceptance thereof will be
 deemed to agree, that, except as otherwise set forth herein, any action taken by the Required Lenders (or
 such greater percentage of Lenders required) in accordance with the provisions of this Agreement or the
 Collateral Documents, and the exercise by the Required Lenders (or such greater percentage of Lenders
 required) of the powers set forth herein or therein, together with such other powers as are reasonably
 incidental thereto, shall be authorized and binding upon all of the Lenders. The Collateral Agent is
 hereby authorized on behalf of all of the Lenders, without the necessity of any notice to or further consent
 from any Lender, to take any action with respect to any Collateral or Collateral Documents which may be
 necessary to perfect and maintain perfected the security interest in and liens upon the Collateral granted
 pursuant to the Collateral Documents.

          Upon request by the Administrative Agent at any time, the Lenders will confirm in writing the
 Collateral Agent’s authority to release particular types or items of Collateral pursuant to this Section 9.12.
 In each case as specified in this Section 9.12, the applicable Agent will (and each Lender irrevocably
 authorizes the applicable Agent to), at the Borrower’s expense, execute and deliver to the applicable Loan
 Party such documents as such Loan Party may reasonably request to evidence the release or subordination
 of such item of Collateral from the assignment and security interest granted under the Collateral
 Documents, or to evidence the release of such Guarantor from its obligations under the Guaranty, in each
 case in accordance with the terms of the Loan Documents and this Section 9.12.

          The Collateral Agent shall have no obligation whatsoever to the Lenders or to any other Person to
 assure that the Collateral exists or is owned by any Loan Party or is cared for, protected or insured or that
 the Liens granted to the Collateral Agent herein or pursuant hereto have been properly or sufficiently or
 lawfully created, perfected, protected or enforced or are entitled to any particular priority, or to exercise
 or to continue exercising at all or in any manner or under any duty of care, disclosure or fidelity any of the
 rights, authorities and powers granted or available to the Collateral Agent in this Section 9.12,
 Section 10.24 or in any of the Collateral Documents, it being understood and agreed that in respect of the
 Collateral, or any act, omission or event related thereto, the Collateral Agent may act in any manner it

DB1/ 118926700.9                                     205
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 728 of 1503



 may deem appropriate, in its sole discretion, given the Collateral Agent’s own interest in the Collateral as
 one of the Lenders and that the Collateral Agent shall have no duty or liability whatsoever to the Lenders,
 except for its gross negligence or willful misconduct (as determined by a court of competent jurisdiction
 in a final and non-appealable decision).

         Section 9.13     [Reserved].

         Section 9.14    Administrative Agent May File Proofs of Claim. In case of the pendency of any
 proceeding under any Debtor Relief Law or any other judicial proceeding relative to any Loan Party, the
 Administrative Agent (irrespective of whether the principal of any Loan shall then be due and payable as
 herein expressed or by declaration or otherwise and irrespective of whether the Administrative Agent
 shall have made any demand on the Borrower) shall be entitled and empowered, by intervention in such
 proceeding or otherwise:

                  (a)     to file and prove a claim for the whole amount of the principal and interest owing
 and unpaid in respect of the Loans, L/C Obligations and all other Obligations that are owing and unpaid
 and to file such other documents as may be necessary or advisable in order to have the claims of the
 Lenders, any Issuing Bank and the Administrative Agent (including any claim for the reasonable
 compensation, expenses, disbursements and advances of the Lenders, any Issuing Bank and the
 Administrative Agent and their respective agents and counsel and all other amounts due the Lenders, any
 Issuing Bank and the Administrative Agent under Sections 2.09 and 10.04) allowed in such judicial
 proceeding; and

                 (b)      to collect and receive any monies or other property payable or deliverable on any
 such claims and to distribute the same;

 and any custodian, receiver, assignee, trustee, liquidator, sequestrator or other similar official in any such
 judicial proceeding is hereby authorized by each Lender and Issuing Bank to make such payments to the
 Administrative Agent and, in the event that the Administrative Agent shall consent to the making of such
 payments directly to the Lenders and relevant Issuing Banks, to pay to the Administrative Agent any
 amount due for the reasonable compensation, expenses, disbursements and advances of the Agents and
 their respective agents and counsel, and any other amounts due the Administrative Agent under
 Sections 2.09 and 10.04.

         Nothing contained herein shall be deemed to authorize the Administrative Agent to authorize or
 consent to or accept or adopt on behalf of any Lender or Issuing Bank any plan of reorganization,
 arrangement, adjustment or composition affecting the Obligations or the rights of any Lender or Issuing
 Bank or to authorize the Administrative Agent to vote in respect of the claim of any Lender or Issuing
 Bank in any such proceeding.

         Section 9.15     Appointment of Supplemental Administrative Agents.

          (1)      It is the purpose of this Agreement and the other Loan Documents that there shall be no
 violation of any Law of any jurisdiction denying or restricting the right of banking corporations or
 associations to transact business as agent or trustee in such jurisdiction. It is recognized that in case of
 litigation under this Agreement or any of the other Loan Documents, and in particular in case of the
 enforcement of any of the Loan Documents, or in case the Administrative Agent deems that by reason of
 any present or future Law of any jurisdiction it may not exercise any of the rights, powers or remedies
 granted herein or in any of the other Loan Documents or take any other action which may be desirable or
 necessary in connection therewith, the Administrative Agent is hereby authorized to appoint an additional
 individual or institution selected by the Administrative Agent in its sole discretion as a separate trustee,

DB1/ 118926700.9                                      206
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 729 of 1503



 co-trustee, administrative agent, collateral agent, administrative sub-agent or administrative co-agent (any
 such additional individual or institution being referred to herein individually as a “Supplemental
 Administrative Agent” and collectively as “Supplemental Administrative Agents”).

          (2)     In the event that the Administrative Agent appoints a Supplemental Administrative Agent
 with respect to any Collateral, (i) each and every right, power, privilege or duty expressed or intended by
 this Agreement or any of the other Loan Documents to be exercised by or vested in or conveyed to the
 Administrative Agent with respect to such Collateral shall be exercisable by and vest in such
 Supplemental Administrative Agent to the extent, and only to the extent, necessary to enable such
 Supplemental Administrative Agent to exercise such rights, powers and privileges with respect to such
 Collateral and to perform such duties with respect to such Collateral, and every covenant and obligation
 contained in the Loan Documents and necessary to the exercise or performance thereof by such
 Supplemental Administrative Agent shall run to and be enforceable by either the Administrative Agent or
 such Supplemental Administrative Agent, and (ii) the provisions of this Article IX and of Sections 10.04
 and 10.05 that refer to the Administrative Agent shall inure to the benefit of such Supplemental
 Administrative Agent and all references therein to the Administrative Agent shall be deemed to be
 references to the Administrative Agent or such Supplemental Administrative Agent, as the context may
 require.

          (3)      Should any instrument in writing from any Loan Party be reasonably required by any
 Supplemental Administrative Agent so appointed by the Administrative Agent for more fully and
 certainly vesting in and confirming to him or it such rights, powers, privileges and duties, the Borrower
 shall, or shall cause such Loan Party to, execute, acknowledge and deliver any and all such instruments
 reasonably acceptable to it promptly upon request by the Administrative Agent. In case any
 Supplemental Administrative Agent, or a successor thereto, shall die, become incapable of acting, resign
 or be removed, all the rights, powers, privileges and duties of such Supplemental Administrative Agent,
 to the extent permitted by Law, shall vest in and be exercised by the Administrative Agent until the
 appointment of a new Supplemental Administrative Agent.

          Section 9.16 Intercreditor Agreements. Notwithstanding anything to the contrary in this
 Agreement or in any other Loan Document: (a) the Liens granted to the Collateral Agent in favor of the
 Secured Parties pursuant to the Loan Documents and the exercise of any right related to any Collateral
 shall be subject, in each case, to the terms of the ABL Intercreditor Agreement or any other Applicable
 Intercreditor Agreement, (b) in the event of any conflict between the express terms and provisions of this
 Agreement or any other Loan Document, on the one hand, and of the ABL Intercreditor Agreement or
 any other Applicable Intercreditor Agreement, on the other hand, the terms and provisions of the ABL
 Intercreditor Agreement shall control, and (c) each Lender (and, by its acceptance of the benefits of any
 Collateral Document, each other Secured Party) hereunder authorizes and instructs the Administrative
 Agent and Collateral Agent to execute the ABL Intercreditor Agreement or any other Applicable
 Intercreditor Agreement on behalf of such Lender, and such Lender agrees to be bound by the terms
 thereof.

         Section 9.17 Secured Cash Management Agreements and Secured Hedge Agreements. Except
 as otherwise expressly set forth herein or in any Guaranty or any Collateral Document, no Cash
 Management Bank or Hedge Bank that obtains the benefits of Section 8.03, any Guaranty or any
 Collateral by virtue of the provisions hereof or of any Guaranty or any Collateral Document shall have
 any right to notice of any action or to consent to, direct or object to any action hereunder or under any
 other Loan Document or otherwise in respect of the Collateral (including the release or impairment of any
 Collateral) other than in its capacity as a Lender and, in such case, only to the extent expressly provided
 in the Loan Documents. Notwithstanding any other provision of this Article IX to the contrary, the
 Administrative Agent shall not be required to verify the payment of, or that other satisfactory

DB1/ 118926700.9                                     207
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 730 of 1503



 arrangements have been made with respect to, Obligations arising under Secured Cash Management
 Agreements and Secured Hedge Agreements unless the Administrative Agent has received written notice
 of such Obligations, together with such supporting documentation as the Administrative Agent may
 request, from the applicable Cash Management Bank or Hedge Bank, as the case may be.

           Section 9.18 Bank Product Providers. Each Bank Product Provider, by delivery of a notice to
 the Administrative Agent of a Bank Product, agrees to be bound by Section 8.03 and this Article IX.
 Each Bank Product Provider shall indemnify and hold harmless the Administrative Agent or any other
 Agent-Related Person (solely to the extent any such Agent-Related Person was performing services on
 behalf of the Administrative Agent), to the extent not reimbursed by the Borrower, against any and all
 liabilities, obligations, losses, damages, penalties, actions, judgments, suits, costs, expenses and
 disbursements of any kind or nature whatsoever that may be imposed on, incurred by, or asserted against
 the Administrative Agent or such other Agent-Related Person in connection with such provider’s Secured
 Bank Product Obligations.

           Section 9.19 Withholding Tax. To the extent required by any applicable Laws, the
 Administrative Agent may withhold from any payment to any Lender an amount equivalent to any
 applicable withholding Tax. Without limiting or expanding the provisions of Section 3.01, each Lender
 shall indemnify and hold harmless the Administrative Agent against, and shall make payable in respect
 thereof within 10 days after demand therefor, any and all Taxes and any and all related losses, claims,
 liabilities and expenses (including fees, charges and disbursements of any counsel for the Administrative
 Agent) incurred by or asserted against the Administrative Agent by the IRS or any other Governmental
 Authority as a result of the failure of the Administrative Agent to properly withhold Tax from amounts
 paid to or for the account of such Lender for any reason (including because the appropriate form was not
 delivered or not properly executed, or because such Lender failed to notify the Administrative Agent of a
 change in circumstance that rendered the exemption from, or reduction of withholding tax ineffective). A
 certificate as to the amount of such payment or liability delivered to any Lender by the Administrative
 Agent shall be conclusive absent manifest error. Each Lender hereby authorizes the Administrative
 Agent to set off and apply any and all amounts at any time owing to such Lender under this Agreement or
 any other Loan Document against any amount due the Administrative Agent under this Section 9.18. The
 agreements in this Section 9.18 shall survive the resignation or replacement of the Administrative Agent,
 any assignment of rights by, or the replacement of, a Lender, the termination of the Commitments and the
 repayment, satisfaction or discharge of all other Obligations.

         Section 9.20    Certain ERISA Matters.

          (a)     Each Lender (x) represents and warrants, as of the date such Person became a Lender party
 hereto, to, and (y) covenants, from the date such Person became a Lender party hereto to the date such
 Person ceases being a Lender party hereto, for the benefit of, the Administrative Agent and not, for the
 avoidance of doubt, to or for the benefit of the Borrower or any other Loan Party, that at least one of the
 following is and will be true:

                 (i)      such Lender is not using “plan assets” (within the meaning of Section 3(42) of
         ERISA or otherwise) of one or more Benefit Plans with respect to such Lender’s entrance into,
         participation in, administration of and performance of the Loans, the Letters of Credit, the
         Commitments or this Agreement,

                 (ii)   the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
         class exemption for certain transactions determined by independent qualified professional asset
         managers), PTE 95-60 (a class exemption for certain transactions involving insurance company
         general accounts), PTE 90-1 (a class exemption for certain transactions involving insurance

DB1/ 118926700.9                                    208
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 731 of 1503



         company pooled separate accounts), PTE 91-38 (a class exemption for certain transactions
         involving bank collective investment funds) or PTE 96-23 (a class exemption for certain
         transactions determined by in-house asset managers), is applicable with respect to such Lender’s
         entrance into, participation in, administration of and performance of the Loans, the Letters of
         Credit, the Commitments and this Agreement,

                  (iii)   (A) such Lender is an investment fund managed by a “Qualified Professional
         Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified Professional
         Asset Manager made the investment decision on behalf of such Lender to enter into, participate in,
         administer and perform the Loans, the Letters of Credit, the Commitments and this Agreement, (C)
         the entrance into, participation in, administration of and performance of the Loans, the Letters of
         Credit, the Commitments and this Agreement satisfies the requirements of sub-sections (b) through
         (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
         subsection (a) of Part I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
         participation in, administration of and performance of the Loans, the Letters of Credit, the
         Commitments and this Agreement, or

                (iv)   such other representation, warranty and covenant as may be agreed in writing
         between the Administrative Agent, in its sole discretion, and such Lender.

         (b)      In addition, unless either (1) sub-clause (i) in the immediately preceding clause (a) is true
 with respect to a Lender or (2) a Lender has provided another representation, warranty and covenant in
 accordance with sub-clause (iv) in the immediately preceding clause (a), such Lender further (x) represents
 and warrants, as of the date such Person became a Lender party hereto, to, and (y) covenants, from the date
 such Person became a Lender party hereto to the date such Person ceases being a Lender party hereto, for
 the benefit of, the Administrative Agent and not, for the avoidance of doubt, to or for the benefit of the
 Borrower or any other Loan Party, that the Administrative Agent is not a fiduciary with respect to the assets
 of such Lender involved in such Lender’s entrance into, participation in, administration of and performance
 of the Loans, the Letters of Credit, the Commitments and this Agreement (including in connection with the
 reservation or exercise of any rights by the Administrative Agent under this Agreement, any Loan
 Document or any documents related hereto or thereto).

                                                ARTICLE X

                                                Miscellaneous

         Section 10.01 Amendments, etc.

          (1)     Subject to Section 3.03(c) and except as otherwise set forth in this Agreement, no
 amendment or waiver of any provision of this Agreement or any other Loan Document, and no consent to
 any departure by the Borrower or any other Loan Party therefrom, shall be effective unless in writing
 signed by the Required Lenders (other than with respect to any amendment or waiver contemplated in
 clause (i) below, which shall only require the consent of the Required Facility Lenders under the
 applicable Facility or Facilities) (or by the Administrative Agent with the consent of the Required
 Lenders) and the Borrower or the applicable Loan Party, as the case may be, and acknowledged by the
 Administrative Agent, and the Administrative Agent hereby agrees to acknowledge any such waiver,
 consent or amendment that otherwise satisfies the requirements of this Section 10.01 as promptly as
 possible, and each such waiver or consent shall be effective only in the specific instance and for the
 specific purpose for which given; provided that no such amendment, waiver or consent shall:



DB1/ 118926700.9                                     209
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 732 of 1503




                  (a)    extend or increase the Commitment of any Lender without the written consent of
 such Lender (it being understood that a waiver of any condition precedent set forth in Section 4.01 or
 Section 4.02 or the waiver of any Default, mandatory prepayment or mandatory reduction of the
 Commitments or Loans or the making of any Protective Advance shall not constitute an extension or
 increase of any Commitment of any Lender) (provided that any Lender, upon the request of the Borrower,
 may extend the maturity date of any of such Lender’s Commitments without the consent of any other
 Lender, including the Required Lenders but any Lender that does not consent to such request shall not be
 deemed a Non-Extended Lender except in accordance with Section 2.16 hereof);

                   (b)     postpone any date scheduled for, or reduce the amount of, any payment of
 principal or interest under Section 2.07 or 2.08 (other than pursuant to Section 2.08(2)) or any payment of
 fees or premiums hereunder or under any Loan Document with respect to payments to any Lender without
 the written consent of such Lender, it being understood that none of the following will constitute a
 postponement of any date scheduled for, or a reduction in the amount of, any payment of principal,
 interest, fees or premiums: the waiver of (or amendment to the terms of) any mandatory prepayment of
 the Loans, Default, Event of Default or any condition precedent set forth in Section 4.01 or 4.02
 (provided that any Lender, upon the request of the Borrower, may extend the maturity date of any of such
 Lender’s Commitments without the consent of any other Lender, including the Required Lenders);

                   (c)      reduce the principal of, or the rate of interest specified herein on, any Loan or
 L/C Borrowing (it being understood that a waiver of any condition precedent set forth in Section 4.02 or
 any Default, Event of Default or mandatory prepayment shall not constitute a reduction or forgiveness of
 principal), or (subject to clause (I) of the proviso immediately succeeding clause (k) of this
 Section 10.01(1)) any fees or other amounts payable hereunder or under any other Loan Document to any
 Lender without the written consent of such Lender; provided that only the consent of (A) the Required
 Lenders shall be necessary to amend the definition of “Default Rate” and (B) the Required Lenders will
 be necessary to waive any obligation of the Borrower to pay interest at the Default Rate;

                 (d)      except as contemplated by clause (C) in the second proviso immediately
 succeeding clause (k) of this Section 10.01(1), change any provision of this Section 10.01 or the
 definition of “Required Lenders” or “Supermajority Lenders” or any other provision, in each case,
 specifying the number of Lenders or portion of the Loans or Commitments required to take any action
 under the Loan Documents, without the written consent of each Lender;

                   (e)      other than in a transaction permitted under Section 7.03 or Section 7.04, release
 all or substantially all of the Collateral in any transaction or series of related transactions, without the
 written consent of each Lender; or

                   (f)      other than in a transaction permitted under Section 7.03 or Section 7.04, release
 all or substantially all of the aggregate value of the Guaranty, without the written consent of each Lender;

                   (g)   amend the provisions of Section 2.13 or 8.03 of this Agreement or any analogous
 provision of any other Loan Document, in a manner that would by its terms alter the pro rata sharing of
 payments required thereby or the relative priorities of such payments, without the prior written consent of
 each Lender;

                  (h)      change the priority of the ABL Priority Collateral or the definition of “ABL
 Priority Collateral” in the ABL Intercreditor Agreement to any priority subordinated to such initial
 priority without the written consent of each Lender (other than a Defaulting Lender) except as expressly
 provided in the Loan Documents; or


DB1/ 118926700.9                                      210
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 733 of 1503




                  (i)     amend, waive or otherwise modify any term or provision (including the
 availability and conditions to funding and the rate of interest applicable thereto) which directly affects
 Lenders of one Facility and does not directly affect Lenders under any other Facility, in each case,
 without the written consent of the Required Facility Lenders under such applicable Facility;

                  (j)      change the definition of the term “Borrowing Base” or any component definition
 thereof, but excluding an increase in the percentage advance rates, the amendment or modifications of
 which shall be subject to clause (k) below, if as a result thereof the amounts available to be borrowed by
 the Borrower would be increased, without the written consent of the Supermajority Lenders, provided that
 the foregoing shall not limit the discretion of the Administrative Agent’s ability to change, establish or
 eliminate any Reserves as determined in its Permitted Discretion without the consent of any Lenders; or

                   (k)   increase percentage advance rates set forth in the definition of “Borrowing Base”,
 without the written consent of each Lender; provided that the foregoing shall not limit the ability of the
 Administrative Agent to change, establish or eliminate any Reserves without the consent of any Lenders;

 provided that:

          (I)     no amendment, waiver or consent shall, unless in writing and signed by each Issuing
 Bank in addition to the Lenders required above, materially affect the rights or duties of an Issuing Bank
 under this Agreement or any L/C Application related to any Letter of Credit issued or to be issued by it;
 (ii) no amendment, waiver or consent shall, unless in writing and signed by the Swing Line Lender in
 addition to the Lenders required above, materially affect the rights or duties of the Swing Line Lender
 under this Agreement, (iii) no amendment, waiver or consent shall, unless in writing and signed by (x) the
 Administrative Agent but not the Lenders, affect any fees or other amounts payable to the Administrative
 Agent under this Agreement or any other Loan Document, or (y) the Administrative Agent in addition to
 the Lenders required above, affect the rights or duties of the Administrative Agent under this Agreement
 or any other Loan Document;

         (II)    the consent of the Lenders or the Required Lenders, as the case may be, shall not be
 required to make any changes necessary or advisable to be made in connection with any FILO Tranche,
 Revolving Credit Commitment Increases or Extended Revolving Credit Commitments to effect the
 provisions of Section 2.14 or 2.16 (it being understood that, to the extent that any financial maintenance
 covenant is added for the benefit of any FILO Tranche, no consent shall be required by the Administrative
 Agent or any of the Lenders if such financial maintenance covenant is also added for the benefit of any
 corresponding Revolving Credit Loans remaining outstanding after the issuance or incurrence of any such
 FILO Tranche in connection therewith); and

         (III)   Section 10.07(g) may not be amended, waived or otherwise modified without the consent
 of each Granting Lender all or any part of whose Loans are being funded by an SPC at the time of such
 amendment, waiver or other modification;

 provided further that notwithstanding the foregoing:

                           (A)     no Defaulting Lender shall have any right to approve or disapprove of
                   any amendment, waiver or consent hereunder (and any amendment, waiver or consent
                   which by its terms requires the consent of all Lenders, the Required Facility Lenders, the
                   Required Lenders or each affected Lender may be effected with the consent of the
                   applicable Lenders other than Defaulting Lenders, except that the Revolving Credit
                   Commitment of any Defaulting Lender may not be increased or extended without the
                   consent of such Defaulting Lender) (it being understood that any Commitments or Loans

DB1/ 118926700.9                                      211
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 734 of 1503



                   held or deemed held by any Defaulting Lender shall be excluded for a vote of the Lenders
                   hereunder requiring any consent of the Lenders);

                             (B)     no Lender consent is required to effect any amendment or supplement to
                   any Applicable Intercreditor Agreement (i) that is for the purpose of adding the holders of
                   Permitted Indebtedness that is secured Indebtedness (or a Debt Representative with
                   respect thereto) as parties thereto, as expressly contemplated by the terms of such
                   Applicable Intercreditor Agreement, as applicable (it being understood that any such
                   amendment, modification or supplement may make such other changes to the applicable
                   Applicable Intercreditor Agreement as, in the good faith determination of the
                   Administrative Agent, are required to effectuate the foregoing and provided that such
                   other changes are not adverse, in any material respect, to the interests of the Lenders) or
                   (ii) that is expressly contemplated by any Applicable Intercreditor Agreement, provided
                   that such other changes are not adverse, in any material respect, to the interests of the
                   Lenders; provided further that no such agreement shall amend, modify or otherwise
                   affect the rights or duties of the Administrative Agent or the Collateral Agent hereunder
                   or under any other Loan Document without the prior written consent of the
                   Administrative Agent or the Collateral Agent, as applicable;

                            (C)      this Agreement may be amended (or amended and restated) with the
                   written consent of the Required Lenders, the Administrative Agent and the Borrower (i)
                   to add one or more additional credit facilities to this Agreement and to permit the
                   extensions of credit from time to time outstanding thereunder and the accrued interest and
                   fees in respect thereof to share ratably in the benefits of this Agreement and the other
                   Loan Documents with the Revolving Credit Loans, the Swing Line Loans and the L/C
                   Obligations and the accrued interest and fees in respect thereof and (ii) to include
                   appropriately the Lenders holding such credit facilities in any determination of the
                   Required Lenders; provided that, after giving effect to such new credit facilities (and each
                   incurrence of Indebtedness thereunder), in no event shall the total Revolving Credit
                   Exposure (plus any such Indebtedness under a new facility permitted under this
                   subsection (C)) exceed the Maximum Borrowing Amount (subject to the Administrative
                   Agent’s authority, in its sole discretion, to make Overadvances under Section 2.01(b) or
                   Protective Advances under Section 2.01(c));

                            (D)     any waiver, amendment or modification of this Agreement that by its
                   terms affects the rights or duties under this Agreement of Lenders holding Loans or
                   Commitments of a particular Class (but not the Lenders holding Loans or Commitments
                   of any other Class) may be effected by an agreement or agreements in writing entered
                   into by the Borrower and the requisite percentage in interest of the affected Class of
                   Lenders that would be required to consent thereto under this Section 10.01 if such Class
                   of Lenders were the only Class of Lenders hereunder at the time;

                           (E)      Without limiting the scope of Section 10.01(3) below, any provision of
                   this Agreement or any other Loan Document may be amended by an agreement in writing
                   entered into by the Borrower and the Administrative Agent to cure any ambiguity,
                   omission, defect or inconsistency (including amendments, supplements or waivers to any
                   of the Collateral Documents, guarantees, intercreditor agreements or related documents
                   executed by any Loan Party or any other Subsidiary in connection with this Agreement if
                   such amendment, supplement or waiver is delivered in order to cause such Collateral
                   Documents, guarantees, intercreditor agreements or related documents to be consistent
                   with this Agreement and the other Loan Documents) so long as, in each case, the Lenders

DB1/ 118926700.9                                      212
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 735 of 1503



                   shall have received at least 5 Business Days’ prior written notice thereof and the
                   Administrative Agent shall not have received, within 5 Business Days of the date of such
                   notice to the Lenders, a written notice from the Required Lenders stating that the
                   Required Lenders object to such amendment; provided that the consent of the Lenders or
                   the Required Lenders, as the case may be, shall not be required to make any such changes
                   necessary to be made in connection with any borrowing of Incremental Revolving Credit
                   Loans, any Extension and otherwise to effect the provisions of Section 2.14 or 2.16 or the
                   immediately succeeding paragraph of this Section 10.01, respectively;

                           (F)      the Borrower and the Administrative Agent may, without the input or
                   consent of the other Lenders, effect changes to any Security Document as may be
                   necessary or appropriate in the opinion of the Collateral Agent.

         (2)       [Reserved].

         (3)       In addition, notwithstanding anything to the contrary in this Section 10.01,

                  (a)     In addition to the amendments permitted under Section 10.01(I)(E) above, the
 Guaranty, the Collateral Documents and related documents executed by Holdings, the Borrower or any
 Restricted Subsidiaries in connection with this Agreement and the other Loan Documents may be in a
 form reasonably determined by the Administrative Agent and may be, together with this Agreement,
 amended and waived with the consent of the Administrative Agent at the request of the Borrower without
 the need to obtain the consent of any other Lender if such amendment or waiver is delivered in order (i) to
 comply with local Law or advice of local counsel, (ii) to cure ambiguities or defects or (iii) to cause the
 Guaranty, Collateral Documents or other document to be consistent with this Agreement and the other
 Loan Documents (including by adding additional parties as contemplated herein or therein); provided that
 notification of such amendment shall be made by the Administrative Agent to the Lenders promptly upon
 such amendment becoming effective; and

                  (b)     if the Administrative Agent and the Borrower shall have jointly identified an
 obvious error (including, but not limited to, an incorrect cross-reference) or any error or omission of a
 technical or immaterial nature, in each case, in any provision of this Agreement or any other Loan
 Document (including, for the avoidance of doubt, any exhibit, schedule or other attachment to any Loan
 Document), then the Administrative Agent (acting in its sole discretion) and the Borrower or any other
 relevant Loan Party shall be permitted to amend such provision and such amendment shall become
 effective without any further action or consent of any other party to any Loan Document. Notification of
 such amendment shall be made by the Administrative Agent to the Lenders promptly upon such
 amendment becoming effective.

         Section 10.02 Notices and Other Communications; Facsimile Copies.

         (1)      General. Except in the case of notices and other communications expressly permitted to
 be given by telephone (and except as provided in subsection (b) below), all notices and other
 communications provided for herein shall be in writing and shall be delivered by hand or overnight
 courier service, mailed by certified or registered mail or sent by facsimile as follows, and all notices and
 other communications expressly permitted hereunder to be given by telephone shall be made to the
 applicable telephone number, as follows:

                   (a)   if to Holdings, the Borrower or the Administrative Agent, an Issuing Bank and
 the Swing Line Lender, to the address, facsimile number, electronic mail address or telephone number
 specified for such Person on Schedule 10.02; and

DB1/ 118926700.9                                      213
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 736 of 1503




                (b)     if to any other Lender, to the address, facsimile number, electronic mail address
 or telephone number specified in its Administrative Questionnaire.

          Notices and other communications sent by hand or overnight courier service, or mailed by
 certified or registered mail, shall be deemed to have been given when received; notices and other
 communications sent by facsimile shall be deemed to have been given when sent (except that, if not given
 during normal business hours for the recipient, shall be deemed to have been given at the opening of
 business on the next succeeding Business Day for the recipient). Notices and other communications
 delivered through electronic communications to the extent provided in subsection (2) below shall be
 effective as provided in such subsection (2).

          (2)     Electronic Communication. Notices and other communications to the Lenders hereunder
 may be delivered or furnished by electronic communication (including e-mail and Internet or intranet
 websites) pursuant to procedures approved by the Administrative Agent, provided that the foregoing shall
 not apply to notices to any Lender pursuant to Article II if such Lender, as applicable, has notified the
 Administrative Agent that it is incapable of receiving notices under such Article by electronic
 communication. The Administrative Agent or the Borrower may, in its discretion, agree to accept notices
 and other communications to it hereunder by electronic communications pursuant to procedures approved
 by it, provided that approval of such procedures may be limited to particular notices or communications.

          (3)     Unless the Administrative Agent otherwise prescribes, (i) notices and other
 communications sent to an e-mail address shall be deemed received upon the sender’s receipt of an
 acknowledgement from the intended recipient (such as by the “return receipt requested” function, as
 available, return e-mail or other written acknowledgement), provided that if such notice or other
 communication is not sent during the normal business hours of the recipient, such notice or
 communication shall be deemed to have been sent at the opening of business on the next succeeding
 Business Day for the recipient, and (ii) notices or communications posted to an Internet or intranet
 website shall be deemed received upon the deemed receipt by the intended recipient at its e-mail address
 as described in the foregoing clause (i) of notification that such notice or communication is available and
 identifying the website address therefor.

         (4)      The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
 THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
 COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
 PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM
 THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
 STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
 PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM
 FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
 CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
 Administrative Agent or any of its Agent-Related Persons or any Arranger (collectively, the “Agent
 Parties”) have any liability to Holdings, the Borrower, any Lender, or any other Person for losses, claims,
 damages, liabilities or expenses of any kind (whether in tort, contract or otherwise) arising out of the
 Borrower’s or the Administrative Agent’s transmission of Borrower Materials through the Internet,
 except to the extent that such losses, claims, damages, liabilities or expenses are determined by a court of
 competent jurisdiction by a final and non-appealable judgment to have resulted from the gross negligence,
 bad faith or willful misconduct of such Agent Party; provided, however, that in no event shall any Agent
 Party have any liability to Holdings, the Borrower, any Lender or any other Person for indirect, special,
 incidental, consequential or punitive damages (as opposed to direct or actual damages).



DB1/ 118926700.9                                     214
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 737 of 1503




          (5)      Change of Address. Each Loan Party and the Administrative Agent may change its
 address, facsimile or telephone number for notices and other communications hereunder by written notice
 to the other parties hereto. Each other Lender may change its address, facsimile or telephone number for
 notices and other communications hereunder by written notice to the Borrower and the Administrative
 Agent. In addition, each Lender agrees to notify the Administrative Agent from time to time to ensure
 that the Administrative Agent has on record (i) an effective address, contact name, telephone number,
 facsimile number and electronic mail address to which notices and other communications may be sent and
 (ii) accurate wire instructions for such Lender. Furthermore, each Public Lender agrees to cause at least
 one individual at or on behalf of such Public Lender to at all times have selected the “Private Side
 Information” or similar designation on the content declaration screen of the Platform in order to enable
 such Public Lender or its delegate, in accordance with such Public Lender’s compliance procedures and
 applicable Law, including United States Federal and state securities Laws, to make reference to Borrower
 Materials that are not made available through the “Public Side Information” portion of the Platform and
 that may contain material non-public information with respect to the Borrower or its securities for
 purposes of United States Federal or state securities laws.

          (6)     Reliance by the Administrative Agent. The Administrative Agent, the Issuing Bank and
 the Lenders shall be entitled to rely and act upon any notices (including telephonic Committed Loan
 Notices) purportedly given by or on behalf of the Borrower even if (i) such notices were not made in a
 manner specified herein, were incomplete or were not preceded or followed by any other form of notice
 specified herein, or (ii) the terms thereof, as understood by the recipient, varied from any confirmation
 thereof. The Borrower shall indemnify the Administrative Agent, each Lender and the Agent-Related
 Persons of each of them from all losses, costs, expenses and liabilities resulting from the reliance by such
 Person on each notice purportedly given by or on behalf of the Borrower. All telephonic notices to and
 other telephonic communications with the Administrative Agent or the Issuing Bank may be recorded by
 the Administrative Agent or the Issuing Bank, as applicable, and each of the parties hereto hereby
 consents to such recording.

          Section 10.03 No Waiver; Cumulative Remedies. No failure by any Lender, the Issuing Bank
 or the Administrative Agent to exercise, and no delay by any such Person in exercising, any right,
 remedy, power or privilege hereunder or under any other Loan Document shall operate as a waiver
 thereof; nor shall any single or partial exercise of any right, remedy, power or privilege hereunder
 preclude any other or further exercise thereof or the exercise of any other right, remedy, power or
 privilege. The rights, remedies, powers and privileges herein provided, and provided under each other
 Loan Document, are cumulative and not exclusive of any rights, remedies, powers and privileges
 provided by Law.

          Notwithstanding anything to the contrary contained herein or in any other Loan Document, the
 authority to enforce rights and remedies hereunder and under the other Loan Documents against the Loan
 Parties or any of them shall be vested exclusively in, and all actions and proceedings at law in connection
 with such enforcement shall be instituted and maintained exclusively by, the Administrative Agent in
 accordance with Section 8.02 for the benefit of all the Lenders; provided, however, that the foregoing
 shall not prohibit (a) the Administrative Agent from exercising on its own behalf the rights and remedies
 that inure to its benefit (solely in its capacity as Administrative Agent) hereunder and under the other
 Loan Documents, (b) any Issuing Bank or Swing Line Lender from exercising the rights and remedies
 that inure to its benefit (solely in its capacity as Issuing Bank or Swing Line Lender, as the case may be)
 hereunder and under the other Loan Documents, (c) any Lender from exercising setoff rights in
 accordance with Section 10.10 (subject to the terms of Section 2.13), or (d) any Lender from filing proofs
 of claim or appearing and filing pleadings on its own behalf during the pendency of a proceeding relative
 to any Loan Party under any Debtor Relief Law; and provided further that if at any time there is no
 Person acting as Administrative Agent hereunder and under the other Loan Documents, then (i) the

DB1/ 118926700.9                                     215
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 738 of 1503



 Required Lenders shall have the rights otherwise ascribed to the Administrative Agent pursuant to
 Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the preceding proviso
 and subject to Section 2.13, any Lender may, with the consent of the Required Lenders, enforce any rights
 and remedies available to it and as authorized by the Required Lenders.

         Section 10.04 Costs and Expenses. The Borrower agrees (a) to pay or reimburse the
 Administrative Agent and the Arrangers for all reasonable and documented out-of-pocket costs and
 expenses of the Administrative Agent and the Arrangers (promptly following a written demand therefor,
 together with backup documentation supporting such reimbursement request) incurred in connection with
 the preparation, negotiation, syndication, execution, delivery and administration of this Agreement and
 the other Loan Documents and any amendment, waiver, consent or other modification of the provisions
 hereof and thereof (whether or not the transactions contemplated thereby are consummated), and the
 consummation and administration of the transactions contemplated hereby and thereby, including all
 Attorney Costs of Morgan, Lewis & Bockius LLP and, if necessary, a single local counsel in each
 relevant material jurisdiction, and (b) upon presentation of a summary statement, together with any
 supporting documentation reasonably requested by the Borrower, to pay or reimburse the Administrative
 Agent, each Issuing Bank, the Swing Line Lender and the other Lenders, taken as a whole, promptly
 following a written demand therefor for all reasonable and documented out-of-pocket costs and expenses
 incurred in connection with the enforcement of any rights or remedies under this Agreement or the other
 Loan Documents (including all such costs and expenses incurred during any legal proceeding, including
 any proceeding under any Debtor Relief Law, and including all Attorney Costs of one counsel to the
 Administrative Agent and the Lenders taken as a whole (and, if necessary, one local counsel in any
 relevant material jurisdiction and solely in the case of a conflict of interest, one additional counsel in each
 relevant jurisdiction to each group of affected Lenders similarly situated taken as a whole)). The
 agreements in this Section 10.04 shall survive the termination of the Aggregate Commitments and
 repayment of all other Obligations. All amounts due under this Section 10.04 shall be paid promptly
 following receipt by the Borrower of an invoice relating thereto setting forth such expenses in reasonable
 detail.

           Section 10.05 Indemnification by the Borrower. The Borrower shall indemnify and hold
 harmless the Agents, each Issuing Bank, the Swing Line Lender, each other Lender, the Arrangers and
 their respective Related Persons (collectively, the “Indemnitees”) from and against any and all losses,
 claims, damages, liabilities or expenses (including Attorney Costs and Environmental Liabilities) to
 which any such Indemnitee may become subject arising out of, resulting from or in connection with (but
 limited, in the case of legal fees and expenses, to the reasonable and documented out-of-pocket fees,
 disbursements and other charges of one counsel to all Indemnitees taken as a whole and, if reasonably
 necessary, a single local counsel for all Indemnitees taken as a whole in each relevant jurisdiction, and
 solely in the case of a conflict of interest, one additional counsel in each relevant jurisdiction to each
 group of affected Indemnitees similarly situated taken as a whole) any (i) actual or threatened claim,
 litigation, investigation, proceeding or Environmental Liabilities relating to the Closing Date Transactions
 or (ii) to the execution, delivery, enforcement, performance and administration of this Agreement, the
 other Loan Documents, the Loans or the use, or proposed use of the proceeds therefrom, whether based
 on contract, tort or any other theory (including any investigation of, preparation for, or defense of any
 pending or threatened claim, litigation, investigation or proceeding), and regardless of whether any
 Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified Liabilities”); provided
 that such indemnity shall not, as to any Indemnitee, be available to the extent that such losses, claims,
 damages, liabilities or expenses resulted from (x) the gross negligence, bad faith or willful misconduct of
 such Indemnitee or any of its Related Indemnified Persons as determined by a final, non-appealable
 judgment of a court of competent jurisdiction, (y) a material breach of any obligations under any Loan
 Document by such Indemnitee or any of its Related Indemnified Persons as determined by a final, non-
 appealable judgment of a court of competent jurisdiction or (z) any dispute solely among Indemnitees

DB1/ 118926700.9                                      216
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 739 of 1503



 other than any claims against an Indemnitee in its capacity or in fulfilling its role as an administrative
 agent or arranger or any similar role under any Loan Document and other than any claims arising out of
 any act or omission of the Borrower or any of their Affiliates (as determined by a final, non-appealable
 judgment of a court of competent jurisdiction). To the extent that the undertakings to indemnify and hold
 harmless set forth in this Section 10.05 may be unenforceable in whole or in part because they are
 violative of any applicable law or public policy, the Borrower shall contribute the maximum portion that
 they are permitted to pay and satisfy under applicable law to the payment and satisfaction of all
 Indemnified Liabilities incurred by the Indemnitees or any of them. No Indemnitee shall be liable for any
 damages arising from the use by others of any information or other materials obtained through SyndTrak
 or other similar information transmission systems in connection with this Agreement (except to the extent
 such damages are found in a final non-appealable judgment of a court of competent jurisdiction to have
 resulted from the willful misconduct, bad faith or gross negligence of such Indemnitee), nor shall any
 Indemnitee or any Loan Party have any liability for any special, punitive, indirect or consequential
 damages relating to this Agreement or any other Loan Document or arising out of its activities in
 connection herewith or therewith (whether before or after the Closing Date) (other than, in the case of any
 Loan Party, in respect of any such damages incurred or paid by an Indemnitee to a third party for which
 such Indemnitee is otherwise entitled to indemnification pursuant to this Section 10.05). In the case of an
 investigation, litigation or other proceeding to which the indemnity in this Section 10.05 applies, such
 indemnity shall be effective whether or not such investigation, litigation or proceeding is brought by any
 Loan Party, its directors, stockholders or creditors or an Indemnitee or any other Person, whether or not
 any Indemnitee is otherwise a party thereto and whether or not any of the transactions contemplated
 hereunder or under any of the other Loan Documents is consummated. All amounts due under this
 Section 10.05 shall be paid within twenty (20) Business Days after written demand therefor. The
 agreements in this Section 10.05 shall survive the resignation of the Administrative Agent, the
 replacement of any Lender, the termination of the Aggregate Commitments and the repayment,
 satisfaction or discharge of all the other Obligations. This Section 10.05 shall not apply to Taxes, except
 any Taxes that represent losses or damages arising from any non-Tax claim. Notwithstanding the
 foregoing, each Indemnitee shall be obligated to refund and return promptly any and all amounts paid by
 the Borrower under this Section 10.05 to such Indemnitee for any such fees, expenses or damages to the
 extent such Indemnitee is not entitled to payment of such amounts in accordance with the terms hereof.

          Section 10.06 Marshaling; Payments Set Aside. None of the Administrative Agent or any
 Lender shall be under any obligation to marshal any assets in favor of the Loan Parties or any other party
 or against or in payment of any or all of the Obligations. To the extent that any payment by or on behalf
 of the Borrower is made to any Agent or any Lender, or any Agent or any Lender exercises its right of
 setoff, and such payment or the proceeds of such setoff or any part thereof is subsequently invalidated,
 declared to be fraudulent or preferential, set aside or required (including pursuant to any settlement
 entered into by such Agent or such Lender in its discretion) to be repaid to a trustee, receiver or any other
 party, in connection with any proceeding under any Debtor Relief Law or otherwise, then (a) to the extent
 of such recovery, the obligation or part thereof originally intended to be satisfied shall be revived and
 continued in full force and effect as if such payment had not been made or such setoff had not occurred,
 and (b) each Lender severally agrees to pay to the Administrative Agent upon demand its applicable share
 of any amount so recovered from or repaid by any Agent, plus interest thereon from the date of such
 demand to the date such payment is made at a rate per annum equal to the applicable Overnight Rate from
 time to time in effect.

         Section 10.07 Successors and Assigns.

                  (a)      The provisions of this Agreement shall be binding upon and inure to the benefit
 of the parties hereto and their respective successors and assigns permitted hereby, except that neither
 Holdings nor the Borrower may, except as permitted by Section 7.03, assign or otherwise transfer any of

DB1/ 118926700.9                                     217
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 740 of 1503



 its rights or obligations hereunder without the prior written consent of the Administrative Agent and each
 Lender and no Lender may assign or otherwise transfer any of its rights or obligations hereunder
 (including to existing Lenders and their Affiliates) except (i) to an Eligible Assignee, (ii) by way of
 participation in accordance with the provisions of Section 10.07(d), or (iii) by way of pledge or
 assignment of a security interest subject to the restrictions of Section 10.07(f), or (iv) to an SPC in
 accordance with the provisions of Section 10.07(g) (and any other attempted assignment or transfer by
 any party hereto (other than the replacement of the Administrative Agent pursuant to Article IX above)
 shall be null and void). Nothing in this Agreement, expressed or implied, shall be construed to confer
 upon any Person (other than the parties hereto, their respective successors and assigns permitted hereby,
 Participants to the extent provided in Section 10.07(d) and, to the extent expressly contemplated hereby,
 Indemnitees and Related Persons of each of the Administrative Agent and the Lenders) any legal or
 equitable right, remedy or claim under or by reason of this Agreement.

                    (b)      Assignments by Lenders. Any Lender may at any time assign to (v) any Lender
 or any of its Affiliates (of similar credit worthiness), (w) any bank, insurance company, or company
 engaged in the business of making commercial loans, which Person, together with its Affiliates, has a
 combined capital and surplus in excess of $250.0 million, (x) an Approved Fund and (y) any Person to
 whom a Lender assigns its rights and obligations under this Agreement as part of an assignment and
 transfer of such Lender’s rights in and to a material portion of such Credit Party’s portfolio of asset based
 credit facilities, in each case, all or a portion of its rights and obligations under this Agreement (including
 all or a portion of its Commitment and the Loans at the time owing to it); provided that any such
 assignment shall be subject to the following conditions:

                   (i)     Minimum Amounts.

                           (A)     in the case of an assignment of the entire remaining amount of the
                   assigning Lender’s Commitment and the Loans at the time owing to it or in the case of an
                   assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
                   amount need be assigned; and

                            (B)     in any case not described in subsection (b)(i)(A) of this Section 10.07,
                   the aggregate amount of the Commitment or, the principal outstanding balance of the
                   Loans of the assigning Lender subject to each such assignment, determined as of the date
                   the Assignment and Assumption with respect to such assignment is delivered to the
                   Administrative Agent or, if “Trade Date” is specified in the Assignment and Assumption,
                   as of the Trade Date, shall not be less than $5.0 million, unless either (x) such assignment
                   is to a Lender, an Affiliate of a Lender or an Approved Fund or (y) each of the
                   Administrative Agent and the Borrower otherwise consents; provided, however, that
                   concurrent assignments to members of an Assignee Group and concurrent assignments
                   from members of an Assignee Group to a single Eligible Assignee (or to an Eligible
                   Assignee and members of its Assignee Group) will be treated as a single assignment for
                   purposes of determining whether such minimum amount has been met.

                   (ii)   Proportionate Amounts. Each partial assignment shall be made as an assignment
         of a proportionate part of all the assigning Lender’s rights and obligations under this Agreement
         with respect to the Loans or the Commitment assigned.

                 (iii) Required Consents. No consent shall be required for any assignment except to
         the extent required by Section 10.07(b)(i)(B) and, in addition:



DB1/ 118926700.9                                      218
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 741 of 1503




                             (A)     the consent of the Borrower (such consent not to be unreasonably
                   withheld or delayed) shall be required unless (1) an Event of Default under
                   Section 8.01(1) or, solely with respect to the Borrower, Section 8.01(6) has occurred and
                   is continuing at the time of such assignment determined as of the date the Assignment
                   and Assumption with respect to such assignment is delivered to the Administrative Agent
                   or, if a “Trade Date” is specified in the Assignment and Assumption, as of the Trade Date
                   or (2) in respect of an assignment of all or a portion of the Loans, such assignment is to a
                   Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
                   be deemed to have consented to any assignment unless it shall have objected thereto by
                   written notice to the Administrative Agent within 10 Business Days after having received
                   notice of a failure to respond to such request for assignment;

                            (B)      the consent of the Administrative Agent (such consent not to be
                   unreasonably withheld or delayed) shall be required if such assignment is to a Person that
                   is not a Lender, an Affiliate of a Lender or an Approved Fund with respect to a Lender;
                   provided that no consent of the Administrative Agent shall be required for an assignment
                   of all or a portion of the Loans pursuant to Section 10.07(g);

                           (C)      the consent of each Issuing Bank (such consent not to be unreasonably
                   withheld or delayed) shall be required at the time of such assignment; provided that no
                   consent of the Issuing Banks shall be required for any assignment not related to
                   Revolving Credit Commitments or Revolving Credit Exposure or any assignment to an
                   Agent or an Affiliate of an Agent; and

                           (D)      the consent of the Swing Line Lender (such consent not to be
                   unreasonably withheld or delayed) shall be required; provided that no consent of a Swing
                   Line Lender shall be required for any assignment not related to Revolving Credit
                   Commitments or Revolving Credit Exposure or any assignment to an Agent or an
                   Affiliate of an Agent.

                   (iv)   Assignment and Assumption. The parties to each assignment shall execute and
         deliver to the Administrative Agent an Assignment and Assumption via an electronic settlement
         system acceptable to the Administrative Agent (or, if previously agreed with the Administrative
         Agent, manually), and shall pay to the Administrative Agent a processing and recordation fee of
         $3,500 (which fee may be waived or reduced in the sole discretion of the Administrative Agent).
         The Eligible Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent an
         Administrative Questionnaire. Each assignee Lender shall be required to represent in the
         Assignment and Assumption that it is not a Disqualified Institution or an Affiliate of a
         Disqualified Institution.

                 (v)     No Assignments to Certain Persons. No such assignment shall be made (A) to
         Holdings, the Borrower or any of its Subsidiaries, (B) to any Affiliate of the Borrower, (C) to a
         natural person or (D) to any Disqualified Institution.

 In connection with any assignment of rights and obligations of any Defaulting Lender hereunder, no such
 assignment shall be effective unless and until, in addition to the other conditions thereto set forth herein,
 the parties to the assignment shall make such additional payments to the Administrative Agent in an
 aggregate amount sufficient, upon distribution thereof as appropriate (which may be outright payment,
 purchases by the assignee of participations or sub participations, or other compensating actions, including
 funding, with the consent of the Borrower and the Administrative Agent, the applicable Pro Rata Share of
 Loans previously requested but not funded by the Defaulting Lender, to each of which the applicable

DB1/ 118926700.9                                      219
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 742 of 1503



 assignee and assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment liabilities
 then owed by such Defaulting Lender to the Administrative Agent or any Lender hereunder (and interest
 accrued thereon) and (y) acquire (and fund as appropriate) its full Pro Rata Share of all Loans and
 participations in Letters of Credit and Swing Line Loans in accordance with its Pro Rata Share.
 Notwithstanding the foregoing, in the event that any assignment of rights and obligations of any
 Defaulting Lender hereunder shall become effective under applicable Law without compliance with the
 provisions of this paragraph, then the assignee of such interest shall be deemed to be a Defaulting Lender
 for all purposes of this Agreement until such compliance occurs. Subject to acceptance and recording
 thereof by the Administrative Agent pursuant to clause (c) of this Section 10.07, from and after the
 effective date specified in each Assignment and Assumption, (x) the assignee thereunder shall be a party
 to this Agreement and, to the extent of the interest assigned by such Assignment and Assumption, have
 the rights and obligations of a Lender under this Agreement, and (y) the assigning Lender thereunder
 shall, to the extent of the interest assigned by such Assignment and Assumption, be released from its
 obligations under this Agreement (and, in the case of an Assignment and Assumption covering all of the
 assigning Lender’s rights and obligations under this Agreement, such Lender shall cease to be a party
 hereto but shall continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05 with
 respect to facts and circumstances occurring prior to the effective date of such assignment), but shall in
 any event continue to be subject to Section 10.09. Upon request, and the surrender by the assigning
 Lender of its Note, the Borrower (at its expense) shall execute and deliver a Note to the assignee Lender.
 Any assignment or transfer by a Lender of rights or obligations under this Agreement that does not
 comply with this subsection shall be treated for purposes of this Agreement as a sale by such Lender of a
 participation in such rights and obligations in accordance with Section 10.07(d).

                  (c)      The Administrative Agent, acting solely for this purpose as an agent of the
 Borrower, shall maintain at the Administrative Agent’s Office a copy of each Assignment and
 Assumption delivered to it, each notice of cancellation of any Loans delivered by the Borrower pursuant
 to subsections (h) or (l) below, and a register for the recordation of the names and addresses of the
 Lenders, and the Commitments of, and principal amounts (and related interest amounts) of the Loans, L/C
 Obligations (specifying Unreimbursed Amounts), L/C Borrowings and amounts due under Section 2.03,
 owing to each Lender pursuant to the terms hereof from time to time (the “Register”). The entries in the
 Register shall be conclusive absent manifest error, and the Borrower, the Agents and the Lenders shall
 treat each Person whose name is recorded in the Register pursuant to the terms hereof as a Lender
 hereunder for all purposes of this Agreement, notwithstanding notice to the contrary. The Register shall
 be available for inspection by the Borrower, any Agent and, with respect to its own Loans, any Lender, at
 any reasonable time and from time to time upon reasonable prior notice. This Section 10.07(3) and
 Section 2.11 shall be construed so that all Loans are at all times maintained in “registered form” within
 the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related Treasury regulations
 (or any other relevant or successor provisions of the Code or of such Treasury regulations).

                  (d)     Any Lender may at any time, without the consent of, or notice to, the Borrower
 or the Administrative Agent, sell participations to any Person (other than a natural person, the Borrower
 or any Affiliate or Subsidiary of the Borrower or a Disqualified Institution) (each, a “Participant”) in all
 or a portion of such Lender’s rights or obligations under this Agreement (including all or a portion of its
 Commitment or the Loans (including such Lender’s participations in L/C Obligations or Swing Line
 Loans owing to it)); provided that (i) such Lender’s obligations under this Agreement shall remain
 unchanged, (ii) such Lender shall remain solely responsible to the other parties hereto for the performance
 of such obligations and (iii) the Borrower, the Agents and the other Lenders shall continue to deal solely
 and directly with such Lender in connection with such Lender’s rights and obligations under this
 Agreement. Any agreement or instrument pursuant to which a Lender sells such a participation shall
 provide that such Lender shall retain the sole right to enforce this Agreement and the other Loan
 Documents and to approve any amendment, modification or waiver of any provision of this Agreement or

DB1/ 118926700.9                                    220
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 743 of 1503



 any other Loan Document; provided that such agreement or instrument may provide that such Lender will
 not, without the consent of the Participant, agree to any amendment, waiver or other modification
 described in the first proviso to Section 10.01 (other than clauses (d) and (i) thereof) that directly affects
 such Participant. Subject to subsection (e) of this Section 10.07, the Borrower agrees that each
 Participant shall be entitled to the benefits of Sections 3.01 (subject to the requirements of Section 3.01
 (including subsections (2), (3) and (4), as applicable as though it were a Lender)), 3.04 and 3.05 (through
 the applicable Lender) to the same extent as if it were a Lender and had acquired its interest by
 assignment pursuant to subsection (b) of this Section 10.07. To the extent permitted by applicable Law,
 each Participant also shall be entitled to the benefits of Section 10.10 as though it were a Lender;
 provided that such Participant agrees to be subject to Section 2.13 as though it were a Lender.

                   (e)      Limitations upon Participant Rights. A Participant shall not be entitled to receive
 any greater payment under Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
 to receive with respect to the participation sold to such Participant, unless the sale of the participation to
 such Participant is made with the Borrower’s prior written consent or such entitlement to a greater
 payment results from a Change in Law after the sale of the participation takes place. Each Lender that
 sells a participation shall (acting solely for this purpose as a non-fiduciary agent of the Borrower)
 maintain a register complying with the requirements of Sections 163(f), 871(h) and 881(c)(2) of the Code
 and the Treasury regulations issued thereunder on which is entered the name and address of each
 Participant and the principal amounts (and stated interest) of each Participant’s interest in the Loans or
 other obligations under this Agreement (the “Participant Register”). The entries in the Participant
 Register shall be conclusive absent manifest error, and such Lender and the Borrower shall treat each
 Person whose name is recorded in the Participant Register as the owner of such participation for all
 purposes of this Agreement notwithstanding any notice to the contrary; provided that no Lender shall
 have the obligation to disclose all or a portion of the Participant Register (including the identity of the
 Participant or any information relating to a Participant’s interest in any commitments, loans, letters of
 credit or other obligations under any Loan Document) to any Person except to the extent such disclosure
 is necessary to establish that any such commitments, loans, letters of credit or other obligations are in
 registered form for U.S. federal income tax purposes. For the avoidance of doubt, the Administrative
 Agent (in its capacity as Administrative Agent) shall have no responsibility for maintaining a Participant
 Register.

                   (f)     Any Lender may at any time pledge or assign a security interest in all or any
 portion of its rights under this Agreement (including under its Note, if any) to secure obligations of such
 Lender, including any pledge or assignment to secure obligations to a Federal Reserve Bank or any other
 central bank; provided that no such pledge or assignment shall release such Lender from any of its
 obligations hereunder or substitute any such pledgee or assignee for such Lender as a party hereto.

                   (g)     Notwithstanding anything to the contrary contained herein, any Lender (a
 “Granting Lender”) may grant to a special purpose funding vehicle identified as such in writing from
 time to time by the Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the option
 to provide all or any part of any Loan that such Granting Lender would otherwise be obligated to make
 pursuant to this Agreement; provided that (i) nothing herein shall constitute a commitment by any SPC to
 fund any Loan, (ii) if an SPC elects not to exercise such option or otherwise fails to make all or any part
 of such Loan, the Granting Lender shall be obligated to make such Loan pursuant to the terms hereof and
 (iii) such SPC and the applicable Loan or any applicable part thereof shall be appropriately reflected in
 the Participant Register. Each party hereto hereby agrees that (i) neither the grant to any SPC nor the
 exercise by any SPC of such option shall increase the costs or expenses or otherwise increase or change
 the obligations of the Borrower under this Agreement (including its obligations under Section 3.01, 3.04
 or 3.05), (ii) no SPC shall be liable for any indemnity or similar payment obligation under this Agreement
 for which a Lender would be liable, and (iii) the Granting Lender shall for all purposes, including the

DB1/ 118926700.9                                      221
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 744 of 1503



 approval of any amendment, waiver or other modification of any provision of any Loan Document,
 remain the Lender hereunder. The making of a Loan by an SPC hereunder shall utilize the Commitment
 of the Granting Lender to the same extent, and as if, such Loan were made by such Granting Lender.
 Notwithstanding anything to the contrary contained herein, any SPC may (i) with notice to, but without
 prior consent of the Borrower and the Administrative Agent and with the payment of a processing fee of
 $3,500 (which processing fee may be waived by the Administrative Agent in its sole discretion), assign
 all or any portion of its right to receive payment with respect to any Loan to the Granting Lender and (ii)
 disclose on a confidential basis any non-public information relating to its funding of Loans to any rating
 agency, commercial paper dealer or provider of any surety or Guarantee or credit or liquidity
 enhancement to such SPC.

                   (h)    [Reserved].

                   (i)    [Reserved].

                   (j)    [Reserved].

                   (k)    [Reserved];

                   (l)    [Reserved];

                   (i)    [Reserved]; and

                   (ii)   [Reserved].

                   (m)      Notwithstanding anything to the contrary contained herein, without the consent
 of the Borrower or the Administrative Agent, (1) any Lender may in accordance with applicable Law
 create a security interest in all or any portion of the Loans owing to it and the Note, if any, held by it and
 (2) any Lender that is a Fund may create a security interest in all or any portion of the Loans owing to it
 and the Note, if any, held by it to the trustee for holders of obligations owed, or securities issued, by such
 Fund as security for such obligations or securities; provided that unless and until such trustee actually
 becomes a Lender in compliance with the other provisions of this Section 10.07, (i) no such pledge shall
 release the pledging Lender from any of its obligations under the Loan Documents and (ii) such trustee
 shall not be entitled to exercise any of the rights of a Lender under the Loan Documents even though such
 trustee may have acquired ownership rights with respect to the pledged interest through foreclosure or
 otherwise.

                  (n)      Notwithstanding the foregoing, no Disqualified Institution that purports to
 become a Lender hereunder (notwithstanding the provisions of this Agreement that prohibit Disqualified
 Institutions from becoming Lenders) shall be entitled to any of the rights or privileges enjoyed by the
 other Lenders with respect to voting, information and lender meetings. In addition, if any assignment or
 participation is made to any Disqualified Institution without the Borrower’s express prior written consent
 (which consent shall state expressly that the Borrower acknowledges that the assignee Lender is a
 Disqualified Institution) in violation of clause (v) of Section 10.07(b), the Borrower may, in addition to
 any other rights and remedies that it may have against such Disqualified Institution, at its sole expense
 and effort, upon notice to the applicable Disqualified Institution and the Administrative Agent, (A) in the
 case of outstanding Revolving Credit Loans held by Disqualified Institutions, purchase or prepay such
 Revolving Credit Loan by paying the lesser of (x) the principal amount thereof and (y) the amount that
 such Disqualified Institution paid to acquire such Revolving Credit Loans, in each case plus accrued
 interest, accrued fees and all other amounts (other than principal amounts) payable to it hereunder and/or
 (B) require such Disqualified Institution to assign, without recourse (in accordance with and subject to the

DB1/ 118926700.9                                      222
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 745 of 1503



 restrictions contained in Section 10.07), all of its interest, rights and obligations under this Agreement to
 one or more Eligible Assignees at the lesser of (x) the principal amount thereof and (y) the amount that
 such Disqualified Institution paid to acquire such interests, rights and obligations, in each case plus
 accrued interest, accrued fees and all other amounts (other than principal amounts) payable to it
 hereunder.

                  (o)      The Administrative Agent shall not be responsible or have any liability for, or
 have any duty to ascertain, inquire into, monitor or enforce, compliance with the provisions hereof
 relating to Disqualified Institutions. Without limiting the generality of the foregoing, the Administrative
 Agent shall not (x) be obligated to ascertain, monitor or inquire as to whether any Lender or Participant or
 prospective Lender or Participant is a Disqualified Institution or (y) have any liability with respect to or
 arising out of any assignment or participation of Loans or Commitments, or disclosure of confidential
 information, to any Disqualified Institution.

         Section 10.08 [Reserved].

          Section 10.09 Confidentiality. Each of the Agents, the Arrangers, the Lenders and each Issuing
 Bank agrees to maintain the confidentiality of the Information in accordance with its customary
 procedures (as set forth below), except that Information may be disclosed (a) to its Affiliates and to its
 and its Affiliates’ respective partners, directors, officers, employees, legal counsel, independent auditors,
 agents, trustees, advisors and representatives (it being understood that the Persons to whom such
 disclosure is made will be informed of the confidential nature of such Information and instructed to keep
 such Information confidential, with such Affiliate being responsible for such Person’s compliance with
 this Section 10.09; provided, however, that such Agent, Arranger, Lender or Issuing Bank, as applicable,
 shall be principally liable to the extent this Section 10.09 is violated by one or more of its Affiliates or
 any of its or their respective employees, directors or officers), (b) to the extent requested by any
 regulatory authority purporting to have jurisdiction over it (including any self-regulatory authority, such
 as the National Association of Insurance Commissioners); provided, however, that each Agent, each
 Arranger, each Lender and each Issuing Bank agrees to seek confidential treatment with respect to any
 such disclosure, (c) to the extent required by applicable laws or regulations or by any subpoena or
 otherwise as required by applicable Law or regulation or as requested by a governmental authority;
 provided that such Agent, such Arranger, such Lender or such Issuing Bank, as applicable, agrees (x) that
 it will notify the Borrower as soon as practicable in the event of any such disclosure by such Person
 (except in connection with any request as part of any audit or regulatory examination) unless such
 notification is prohibited by law, rule or regulation and (y) to seek confidential treatment with respect to
 any such disclosure, (d) to any other party hereto, (e) subject to an agreement containing provisions at
 least as restrictive as those of this Section 10.09, to (i) any assignee of or Participant in, or any
 prospective assignee of or Participant in, any of its rights or obligations under this Agreement or any
 Eligible Assignee (or its agent) invited to be an Additional Lender or (ii) with the prior consent of the
 Borrower, any actual or prospective direct or indirect counterparty (or its advisors) to any swap or
 derivative transaction relating to the Borrower or any of their Subsidiaries or any of their respective
 obligations; provided that such disclosure shall be made subject to the acknowledgment and acceptance
 by such prospective Lender, Participant or Eligible Assignee that such Information is being disseminated
 on a confidential basis (on substantially the terms set forth in this paragraph or as is otherwise reasonably
 acceptable to the Borrower, the Agents and the Arrangers, including as set forth in any confidential
 information memorandum or other marketing materials) in accordance with the standard syndication
 process of the Agents and the Arrangers or market standards for dissemination of such type of
 information which shall in any event require “click through” or other affirmative action on the part of the
 recipient to access such confidential information, (f) for purposes of establishing a “due diligence”
 defense, (g) with the consent of the Borrower, (h) to the extent such Information (x) becomes publicly
 available other than as a result of a breach by any Person of this Section 10.09 or any other confidentiality

DB1/ 118926700.9                                      223
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 746 of 1503



 provision in favor of any Loan Party, (y) becomes available to any Agent, any Arranger, any Lender, any
 Issuing Bank or any of their respective Affiliates on a non-confidential basis from a source other than
 Holdings, the Borrower or any Subsidiary thereof, and which source is not known by such Agent, such
 Lender, such Issuing Bank or the applicable Affiliate to be subject to a confidentiality restriction in
 respect thereof in favor of Holdings, the Borrower or any Affiliate of the Borrower or (z) is independently
 developed by the Agents, the Lenders, the Issuing Banks, the Arrangers or their respective Affiliates, in
 each case, so long as not based on information obtained in a manner that would otherwise violate this
 Section 10.09 or (i) in order to enforce its respective rights under any Loan Document in any action or
 proceeding.

 For purposes of this Section 10.09, “Information” means all information received from any Loan Party
 or any Subsidiary thereof relating to any Loan Party or any Subsidiary or Affiliate thereof or their
 respective businesses, other than any such information that is available to any Agent, any Lender or any
 Issuing Bank on a non-confidential basis prior to disclosure by any Loan Party or any Subsidiary thereof;
 it being understood that all information received from Holdings, the Borrower or any Subsidiary or
 Affiliate thereof after the date hereof shall be deemed confidential unless such information is clearly
 identified at the time of delivery as not being confidential. Any Person required to maintain the
 confidentiality of Information as provided in this Section 10.09 shall be considered to have complied with
 its obligation to do so in accordance with its customary procedures if such Person has exercised the same
 degree of care to maintain the confidentiality of such Information as such Person would accord to its own
 confidential information.

 Each Agent, each Arranger, each Lender and each Issuing Bank acknowledges that (a) the Information
 may include trade secrets, protected confidential information, or material non-public information
 concerning the Borrower or a Subsidiary, as the case may be, (b) it has developed compliance procedures
 regarding the use of such information and (c) it will handle such information in accordance with
 applicable Law, including United States Federal and state securities Laws and to preserve its trade secret
 or confidential character.
 The respective obligations of the Agents, the Arrangers, the Lenders and any Issuing Bank under this
 Section 10.09 shall survive, to the extent applicable to such Person, (x) the payment in full of the
 Obligations and the termination of this Agreement, (y) any assignment of its rights and obligations under
 this Agreement and (z) the resignation or removal of any Agent.

         Section 10.10 Setoff.

 If an Event of Default shall have occurred and be continuing, each Lender, each Issuing Bank and each of
 their respective Affiliates is hereby authorized at any time and from time to time, after obtaining the prior
 written consent of the Administrative Agent, to the fullest extent permitted by applicable law, to set off
 and apply any and all deposits (general or special, time or demand, provisional or final, in whatever
 currency) at any time held and other obligations (in whatever currency) at any time owing by such Lender
 or such Issuing Bank to or for the credit or the account of any Loan Party against any and all of the
 obligations of such Loan Party then due and payable under this Agreement or any other Loan Document
 to such Lender or such Issuing Bank, irrespective of whether or not such Lender or such Issuing Bank or
 any such Affiliate shall have made any demand under this Agreement or any other Loan Document;
 provided that in the event that any Defaulting Lender shall exercise any such right of setoff, (x) all
 amounts so set off shall be paid over immediately to the Administrative Agent for further application in
 accordance with the provisions of Section 2.17 and, pending such payment, shall be segregated by such
 Defaulting Lender from its other funds and deemed held in trust for the benefit of the Administrative
 Agent, the Issuing Banks, and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
 Administrative Agent a statement describing in reasonable detail the Obligations owing to such
 Defaulting Lender as to which it exercised such right of setoff. The rights of each Lender, each Issuing

DB1/ 118926700.9                                     224
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 747 of 1503



 Bank and each of their respective Affiliates under this Section 10.10 are in addition to other rights and
 remedies (including other rights of setoff) that such Lender, such Issuing Bank or their respective
 Affiliates may have. Each Lender and each Issuing Bank agrees to notify the Borrower and the
 Administrative Agent promptly after any such setoff and application, provided that the failure to give
 such notice shall not affect the validity of such setoff and application.

          Section 10.11 Interest Rate Limitation. Notwithstanding anything to the contrary contained in
 any Loan Document, the interest paid or agreed to be paid under the Loan Documents shall not exceed the
 maximum rate of non-usurious interest permitted by applicable Law (the “Maximum Rate”). If any
 Agent or any Lender shall receive interest in an amount that exceeds the Maximum Rate, the excess
 interest shall be applied to the principal of the Loans or, if it exceeds such unpaid principal, refunded to
 the Borrower. In determining whether the interest contracted for, charged, or received by an Agent or a
 Lender exceeds the Maximum Rate, such Person may, to the extent permitted by applicable Law, (a)
 characterize any payment that is not principal as an expense, fee, or premium rather than interest, (b)
 exclude voluntary prepayments and the effects thereof, and (c) amortize, prorate, allocate, and spread in
 equal or unequal parts the total amount of interest throughout the contemplated term of the Obligations
 hereunder.

          Section 10.12 Counterparts; Integration; Effectiveness. This Agreement may be executed in
 counterparts (and by different parties hereto in different counterparts), each of which shall constitute an
 original, but all of which when taken together shall constitute a single contract. This Agreement and the
 other Loan Documents constitute the entire contract among the parties relating to the subject matter
 hereof and supersede any and all previous agreements and understandings, oral or written, relating to the
 subject matter hereof. Except as provided in Section 4.01, this Agreement shall become effective when it
 shall have been executed by the Administrative Agent and when the Administrative Agent shall have
 received counterparts hereof that, when taken together, bear the signatures of each of the other parties
 hereto. Delivery of an executed counterpart of a signature page of this Agreement by facsimile or other
 electronic imaging (including in .pdf format) means shall be effective as delivery of a manually executed
 counterpart of this Agreement.

         Section 10.13 Electronic Execution of Assignments and Certain Other Documents.

                  (a)     The words “execution,” “signed,” “signature,” and words of like import in any
 Assignment and Assumption or in any amendment or other modification hereof (including waivers and
 consents) shall be deemed to include electronic signatures or the keeping of records in electronic form,
 each of which shall be of the same legal effect, validity or enforceability as a manually executed signature
 or the use of a paper-based recordkeeping system, as the case may be, to the extent and as provided for in
 any applicable law, including the Federal Electronic Signatures in Global and National Commerce Act,
 the New York State Electronic Signatures and Records Act, or any other similar state laws based on the
 Uniform Electronic Transactions Act; provided that notwithstanding anything contained herein to the
 contrary the Administrative Agent is under no obligation to agree to accept electronic signatures in any
 form or in any format unless expressly agreed to by the Administrative Agent pursuant to procedures
 approved by it.

                   (b)     This Agreement and any document, amendment, approval, consent, information,
 notice, certificate, request, statement, disclosure or authorization related to this Agreement (each a
 “Communication”), including Communications required to be in writing, may be in the form of an
 Electronic Record and may be executed using Electronic Signatures. Each of the Loan Parties agrees that
 any Electronic Signature on or associated with any Communication shall be valid and binding on each of
 the Loan Parties to the same extent as a manual, original signature, and that any Communication entered
 into by Electronic Signature, will constitute the legal, valid and binding obligation each of the Loan

DB1/ 118926700.9                                     225
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 748 of 1503



 Parties enforceable against such in accordance with the terms thereof to the same extent as if a manually
 executed original signature was delivered. Any Communication may be executed in as many counterparts
 as necessary or convenient, including both paper and electronic counterparts, but all such counterparts are
 one and the same Communication. For the avoidance of doubt, the authorization under this paragraph
 may include, without limitation, use or acceptance by the Administrative Agent and each of the Credit
 Parties of a manually signed paper Communication which has been converted into electronic form (such
 as scanned into PDF format), or an electronically signed Communication converted into another format,
 for transmission, delivery and/or retention. The Administrative Agent and each of the Credit Parties may,
 at its option, create one or more copies of any Communication in the form of an imaged Electronic
 Record (“Electronic Copy”), which shall be deemed created in the ordinary course of the such Person’s
 business, and destroy the original paper document. All Communications in the form of an Electronic
 Record, including an Electronic Copy, shall be considered an original for all purposes, and shall have the
 same legal effect, validity and enforceability as a paper record. Notwithstanding anything contained
 herein to the contrary, the Administrative Agent is under no obligation to accept an Electronic Signature
 in any form or in any format unless expressly agreed to by the Administrative Agent pursuant to
 procedures approved by it; provided, further, without limiting the foregoing, (a) to the extent the
 Administrative Agent has agreed to accept such Electronic Signature, the Administrative Agent and each
 of the Credit Parties shall be entitled to rely on any such Electronic Signature purportedly given by or on
 behalf of any Loan Party without further verification and (b) upon the request of the Administrative Agent
 or any Lender, any Electronic Signature shall be promptly followed by such manually executed
 counterpart. For purposes hereof, “Electronic Record” and “Electronic Signature” shall have the meanings
 assigned to them, respectively, by 15 USC §7006, as it may be amended from time to time.

          Section 10.14 Survival of Representations and Warranties. Subject to Section 1.02(9), all
 representations and warranties made hereunder and in any other Loan Document or other document
 delivered pursuant hereto or thereto or in connection herewith or therewith shall survive the execution and
 delivery hereof and thereof. Such representations and warranties have been or will be relied upon by the
 Administrative Agent and each Lender, regardless of any investigation made by the Administrative Agent
 or any Lender or on their behalf and notwithstanding that the Administrative Agent or any Lender may
 have had notice or knowledge of any Default at the time of any Credit Extension, and shall continue in
 full force and effect as long as any Loan or any other Obligation hereunder shall remain unpaid or
 unsatisfied.

           Section 10.15 Severability. If any provision of this Agreement or the other Loan Documents is
 held to be illegal, invalid or unenforceable, (a) the legality, validity and enforceability of the remaining
 provisions of this Agreement and the other Loan Documents shall not be affected or impaired thereby and
 (b) the parties shall endeavor in good faith negotiations to replace the illegal, invalid or unenforceable
 provisions with valid provisions the economic effect of which comes as close as possible to that of the
 illegal, invalid or unenforceable provisions. The invalidity of a provision in a particular jurisdiction shall
 not invalidate or render unenforceable such provision in any other jurisdiction.

         Section 10.16 GOVERNING LAW.

            (a)   THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE
 GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
 NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT
 WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE
 STATE OF NEW YORK.

                   (b)
                 THE BORROWER, HOLDINGS, THE ADMINISTRATIVE AGENT AND
 EACH LENDER EACH IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF

DB1/ 118926700.9                                      226
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 749 of 1503



 AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE
 OF NEW YORK SITTING IN NEW YORK CITY IN THE BOROUGH OF MANHATTAN AND OF
 THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
 ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
 OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
 RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES
 HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
 RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
 SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
 APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES
 THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
 CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
 JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. EACH PARTY HERETO
 AGREES THAT THE AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN
 ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY
 LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE
 EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT OR THE
 ENFORCEMENT OF ANY JUDGMENT.

             (c)  THE BORROWER, HOLDINGS, THE ADMINISTRATIVE AGENT AND
 EACH LENDER EACH IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
 EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
 HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING
 OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
 COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION 10.16. EACH OF THE PARTIES
 HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
 APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE
 OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

        Section 10.17 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO
 HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
 LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
 DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
 OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
 THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
 PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
 ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
 OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
 FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
 HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
 DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
 IN THIS SECTION 10.17.

         Section 10.18 Binding Effect. This Agreement shall become effective when it shall have been
 executed by the Borrower, Holdings and the Administrative Agent and the Administrative Agent shall
 have been notified by each Lender that each such Lender has executed it and thereafter shall be binding
 upon and inure to the benefit of the Borrower, Holdings, each Agent and each Lender and their respective
 successors and assigns.

         Section 10.19 Lender Action. Each Lender agrees that it shall not take or institute any actions
 or proceedings, judicial or otherwise, for any right or remedy against any Loan Party under any of the

DB1/ 118926700.9                                   227
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 750 of 1503



 Loan Documents or the Secured Hedge Agreements (including the exercise of any right of setoff, rights
 on account of any banker’s lien or similar claim or other rights of self-help), or institute any actions or
 proceedings, or otherwise commence any remedial procedures, with respect to any Collateral or any other
 property of any such Loan Party, without the prior written consent of the Administrative Agent. The
 provision of this Section 10.19 are for the sole benefit of the Lenders and shall not afford any right to, or
 constitute a defense available to, any Loan Party.

         Section 10.20 Use of Name, Logo, etc. Each Loan Party consents to the publication in the
 ordinary course by Administrative Agent or the Arrangers of customary advertising material relating to
 the financing transactions contemplated by this Agreement using such Loan Party’s name, product
 photographs, logo or trademark. Such consent shall remain effective until revoked by such Loan Party in
 writing to the Administrative Agent and the Arrangers.

          Section 10.21 USA PATRIOT Act and other Anti-Terrorism Laws. Each Lender that is subject
 to the USA PATRIOT Act and other Anti-Terrorism Laws and the Administrative Agent (for itself and
 not on behalf of any Lender) hereby notifies the Borrower that pursuant to the requirements of the USA
 PATRIOT Act and other Anti-Terrorism Laws, it is required to obtain, verify and record information that
 identifies each Loan Party, which information includes the name and address of each Loan Party and
 other information that will allow such Lender or the Administrative Agent, as applicable, to identify each
 Loan Party in accordance with the USA PATRIOT Act and other Anti-Terrorism Laws. The Borrower
 shall, promptly following a request by the Administrative Agent or any Lender, provide all documentation
 and other information that the Administrative Agent or such Lender reasonably requests in order to
 comply with its ongoing obligations under applicable “know your customer” and anti-money laundering
 rules and regulations, including and the Beneficial Ownership Regulation, the USA PATRIOT Act and
 other Anti-Terrorism Laws.

         Section 10.22 Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS
 TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.
 NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
 SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

         Section 10.23 No Advisory or Fiduciary Responsibility. In connection with all aspects of each
 transaction contemplated hereby (including in connection with any amendment, waiver or other
 modification hereof or of any other Loan Document), each of the Borrower and Holdings acknowledges
 and agrees that (i) (A) the arranging and other services regarding this Agreement provided by the Agents,
 the Arrangers and the Lenders are arm’s-length commercial transactions between the Borrower, Holdings
 and their respective Affiliates, on the one hand, and the Administrative Agents, the Arrangers and the
 Lenders, on the other hand, (B) each of the Borrower and Holdings has consulted its own legal,
 accounting, regulatory and tax advisors to the extent it has deemed appropriate, and (C) each of the
 Borrower and Holdings is capable of evaluating, and understands and accepts, the terms, risks and
 conditions of the transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
 Agent, Arranger and Lender is and has been acting solely as a principal and, except as expressly agreed in
 writing by the relevant parties, has not been, is not, and will not be acting as an advisor, agent or fiduciary
 for the Borrower, Holdings or any of their respective Affiliates, or any other Person and (B) none of the
 Agents, the Arrangers nor any Lender has any obligation to the Borrower, Holdings or any of their
 respective Affiliates with respect to the transactions contemplated hereby except those obligations
 expressly set forth herein and in the other Loan Documents; and (iii) the Agents, the Arrangers, the
 Lenders and their respective Affiliates may be engaged in a broad range of transactions that involve
 interests that differ from those of the Borrower, Holdings and their respective Affiliates, and none of the
 Agents, the Arrangers nor any Lender has any obligation to disclose any of such interests to the Borrower,
 Holdings or any of their respective Affiliates. To the fullest extent permitted by law, each of the

DB1/ 118926700.9                                      228
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 751 of 1503



 Borrower and Holdings hereby waives and releases any claims that it may have against the Agents, the
 Arrangers or any Lender with respect to any breach or alleged breach of agency or fiduciary duty in
 connection with any aspect of any transaction contemplated hereby.

         Section 10.24 Release of Collateral and Guarantee Obligations; Subordination of Liens.

                    (a)     The Lenders and the Issuing Banks hereby irrevocably agree that the Liens
 granted to the Collateral Agent by the Loan Parties on any Collateral shall be automatically released (i) in
 full, as set forth in clause (b) below, (ii) upon the sale or other transfer of such Collateral (including as
 part of or in connection with any other sale or other transfer permitted hereunder) to any Person other than
 another Loan Party, to the extent such sale, transfer or other disposition is made in compliance with the
 terms of this Agreement (and the Collateral Agent may rely conclusively on a certificate to that effect
 provided to it by any Loan Party upon its reasonable request without further inquiry), (iii) to the extent
 such Collateral is comprised of property leased to a Loan Party by a Person that is not a Loan Party, upon
 termination or expiration of such lease, (iv) if the release of such Lien is approved, authorized or ratified
 in writing by the Required Lenders (or such other percentage of the Lenders whose consent may be
 required in accordance with Section 10.01), (v) to the extent the property constituting such Collateral is
 owned by any Guarantor, upon the release of such Guarantor from its obligations under the Guaranty (in
 accordance with the second succeeding sentence), (vi) as required by the Collateral Agent to effect any
 sale, transfer or other disposition of Collateral in connection with any exercise of remedies of the
 Collateral Agent pursuant to the Collateral Documents and (vii) to the extent such Collateral otherwise
 becomes Excluded Assets. Any such release shall not in any manner discharge, affect, or impair the
 Obligations or any Liens (other than those being released) upon (or obligations (other than those being
 released) of the Loan Parties in respect of) all interests retained by the Loan Parties, including the
 proceeds of any sale, all of which shall continue to constitute part of the Collateral except to the extent
 otherwise released in accordance with the provisions of the Loan Documents. Additionally, the Lenders
 and the Issuing Banks hereby irrevocably agree that the Guarantors shall be released from the Guaranties
 upon consummation of any transaction permitted hereunder resulting in such Subsidiary ceasing to
 constitute a Restricted Subsidiary, or otherwise becoming an Excluded Subsidiary, provided that after
 giving effect to any such release, no Overadvance shall exist or result therefrom. The Lenders and the
 Issuing Banks hereby authorize the Administrative Agent and the Collateral Agent, as applicable, to
 execute and deliver any instruments, documents, and agreements necessary or desirable to evidence and
 confirm the release of any Guarantor or Collateral pursuant to the foregoing provisions of this paragraph,
 all without the further consent or joinder of any Lender or Issuing Bank. Any representation, warranty or
 covenant contained in any Loan Document relating to any such released Collateral or Guarantor shall no
 longer be deemed to be repeated.

                   (b)      Notwithstanding anything to the contrary contained herein or any other Loan
 Document, when all Obligations (other than (i) Hedging Obligations in respect of any Secured Hedge
 Agreements, (ii) Cash Management Obligations in respect of any Secured Cash Management
 Agreements, (iii) any contingent obligations not then due and (iv) the Outstanding Amount of L/C
 Obligations related to any Letter of Credit that has been Cash Collateralized, backstopped by a letter of
 credit reasonably satisfactory to the applicable Issuing Bank or deemed reissued under another agreement
 reasonably acceptable to the applicable Issuing Bank) have been paid in full and all Commitments have
 terminated, upon request of the Borrower, the Administrative Agent or Collateral Agent, as applicable,
 shall (without notice to, or vote or consent of, any Secured Party) take such actions as shall be required to
 release its security interest in all Collateral, and to release all obligations under any Loan Document,
 whether or not on the date of such release there may be any (i) Hedging Obligations in respect of any
 Secured Hedge Agreements, (ii) Cash Management Obligations in respect of any Secured Cash
 Management Agreements, (iii) any contingent obligations not then due and (iv) any Outstanding Amount
 of L/C Obligations related to any Letter of Credit that has been Cash Collateralized, backstopped by a

DB1/ 118926700.9                                     229
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 752 of 1503



 letter of credit reasonably satisfactory to the applicable Issuing Bank or deemed reissued under another
 agreement reasonably acceptable to the applicable Issuing Bank. Any such release of Obligations shall be
 deemed subject to the provision that such Obligations shall be reinstated if after such release any portion
 of any payment in respect of the Obligations guaranteed thereby shall be rescinded or must otherwise be
 restored or returned upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
 Borrower or any Guarantor, or upon or as a result of the appointment of a receiver, intervenor or
 conservator of, or trustee or similar officer for, the Borrower or any Guarantor or any substantial part of
 its property, or otherwise, all as though such payment had not been made.

                  (c)      Notwithstanding anything to the contrary contained herein or in any other Loan
 Document, upon request of the Borrower in connection with any Permitted Lien specified in clause (7) of
 the definition thereof securing obligations in respect of Indebtedness, Disqualified Stock or Preferred
 Stock permitted to be incurred pursuant to clause (4) of Section 7.02(b) in any Collateral, the
 Administrative Agent or Collateral Agent, as applicable, shall (without notice to, or vote or consent of,
 any Secured Party) take such actions as shall be required to subordinate the Lien on any Collateral to any
 such Permitted Lien to be senior to the Liens in favor of the Collateral Agent.

                   (d)     Notwithstanding the foregoing or anything in the Loan Documents to the
 contrary, at the direction of the Required Lenders, the Administrative Agent may, in exercising remedies,
 take any and all necessary and appropriate action to effectuate a credit bid of all Loans (or any lesser
 amount thereof) for the Borrower’s assets in a bankruptcy, foreclosure or other similar proceeding,
 forbear from exercising remedies upon an Event of Default, or in a bankruptcy proceeding, enter into a
 settlement agreement on behalf of all Lenders.

          Section 10.25 Assumption and Acknowledgment. On the Closing Date, Belk assumed all of
 Initial Borrower’s rights, title, interests, duties, liabilities and obligations (including the Obligations)
 under the Loan Documents as the “Borrower” hereunder (collectively, the “Assumption”), including, any
 claims, liabilities, or obligations arising from Initial Borrower’s failure to perform any of its covenants,
 agreements, commitments or obligations under the Loan Documents to be performed prior to the date of
 the Assumption.

         Section 10.26 Judgment Currency. If, for the purposes of obtaining judgment in any court, it is
 necessary to convert a sum due hereunder or any other Loan Document in one currency into another
 currency, the rate of exchange used shall be that at which in accordance with normal banking procedures
 the Administrative Agent could purchase the first currency with such other currency on the Business Day
 preceding that on which final judgment is given. The obligation of the Borrower in respect of any such
 sum due from it to the Administrative Agent or the Lenders hereunder or under the other Loan
 Documents shall, notwithstanding any judgment in a currency (the “Judgment Currency”) other than
 that in which such sum is denominated in accordance with the applicable provisions of this Agreement
 (the “Agreement Currency”), be discharged only to the extent that on the Business Day following
 receipt by the Administrative Agent of any sum adjudged to be so due in the Judgment Currency, the
 Administrative Agent may in accordance with normal banking procedures purchase the Agreement
 Currency with the Judgment Currency. If the amount of the Agreement Currency so purchased is less
 than the sum originally due to the Administrative Agent from the Borrower in the Agreement Currency,
 the Borrower agrees, as a separate obligation and notwithstanding any such judgment, to indemnify the
 Administrative Agent or the Person to whom such obligation was owing against such loss. If the amount
 of the Agreement Currency so purchased is greater than the sum originally due to the Administrative
 Agent in such currency, the Administrative Agent agrees to return the amount of any excess to the
 Borrower (or to any other Person who may be entitled thereto under applicable Law).



DB1/ 118926700.9                                     230
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 753 of 1503




        Section 10.27 Secured Bank Product Agreements, Secured Cash Management Agreements and
 Secured Hedge Agreements.

          Except as otherwise expressly set forth herein or in any Guarantee or any Collateral Document,
 no party to any Secured Bank Product Agreement, Secured Cash Management Agreement or Secured
 Hedge Agreement that obtains the benefits of any Guarantee or any Collateral by virtue of the provisions
 hereof or of any Guarantee or any Collateral Document shall have any right to notice of any action or to
 consent to, direct or object to any action hereunder or under any other Loan Document or otherwise in
 respect of the Collateral (including the release or impairment of any Collateral) other than in its capacity
 as a Lender and, in such case, only to the extent expressly provided in the Loan Documents.
 Notwithstanding any other provision of this Article X to the contrary, the Collateral Agent shall not be
 required to verify the payment of, or that other satisfactory arrangements have been made with respect to,
 Secured Bank Product Agreements, Secured Cash Management Agreements or Secured Hedge
 Agreements unless the Administrative Agent has received written notice of such Secured Bank Product
 Agreement, Secured Cash Management Agreement or Secured Hedge Agreement, together with such
 supporting documentation as the Administrative Agent may request, from the applicable Agent, Lender or
 Affiliate of an Agent or Lender party thereto.

         Section 10.28 Acknowledgement and Consent to Bail-In of Affected Financial Institutions.

          Notwithstanding anything to the contrary in any Loan Document or in any other agreement,
 arrangement or understanding among any such parties, each party hereto acknowledges that any liability of
 any Lender or an Issuing Bank that is an Affected Financial Institution arising under any Loan Document,
 to the extent such liability is unsecured, may be subject to the Write-Down and Conversion Powers of the
 applicable Resolution Authority and agrees and consents to, and acknowledges and agrees to be bound by:

                   (a)   the application of any Write-Down and Conversion Powers by the applicable
 Resolution Authority to any such liabilities arising hereunder which may be payable to it by any Lender
 or any Issuing Bank that is an Affected Financial Institution; and

                   (b)   the effects of any Bail-In Action on any such liability, including, if applicable:

                                  (i)     a reduction in full or in part or cancellation of any such liability;

                                   (ii)     a conversion of all, or a portion of, such liability into shares or
                         other instruments of ownership in such Affected Financial Institution, its parent
                         undertaking, or a bridge institution that may be issued to it or otherwise conferred
                         on it, and that such shares or other instruments of ownership will be accepted by
                         it in lieu of any rights with respect to any such liability under this Agreement or
                         any other Loan Document; or

                                 (iii) the variation of the terms of such liability in connection with the
                         exercise of the Write-Down and Conversion Powers of the applicable Resolution
                         Authority.

         Section 10.29 Acknowledgement Regarding Any Supported QFCs.

          To the extent that the Loan Documents provide support, through a guarantee or otherwise, for Swap
 Contracts or any other agreement or instrument that is a QFC (such support, “QFC Credit Support” and
 each such QFC a “Supported QFC”), the parties acknowledge and agree as follows with respect to the
 resolution power of the Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act

DB1/ 118926700.9                                     231
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 754 of 1503



 and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
 regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
 QFC and QFC Credit Support (with the provisions below applicable notwithstanding that the Loan
 Documents and any Supported QFC may in fact be stated to be governed by the laws of the State of New
 York and/or of the United States or any other state of the United States):

          In the event a Covered Entity that is party to a Supported QFC (each, a “Covered Party”) becomes
 subject to a proceeding under a U.S. Special Resolution Regime, the transfer of such Supported QFC and
 the benefit of such QFC Credit Support (and any interest and obligation in or under such Supported QFC
 and such QFC Credit Support, and any rights in property securing such Supported QFC or such QFC Credit
 Support) from such Covered Party will be effective to the same extent as the transfer would be effective
 under the U.S. Special Resolution Regime if the Supported QFC and such QFC Credit Support (and any
 such interest, obligation and rights in property) were governed by the laws of the United States or a state of
 the United States. In the event a Covered Party or a BHC Act Affiliate of a Covered Party becomes subject
 to a proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan Documents that
 might otherwise apply to such Supported QFC or any QFC Credit Support that may be exercised against
 such Covered Party are permitted to be exercised to no greater extent than such Default Rights could be
 exercised under the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents were
 governed by the laws of the United States or a state of the United States. Without limitation of the foregoing,
 it is understood and agreed that rights and remedies of the parties with respect to a Defaulting Lender shall
 in no event affect the rights of any Covered Party with respect to a Supported QFC or any QFC Credit
 Support.

             [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]




DB1/ 118926700.9                                      232
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 755 of 1503



                  IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
 executed as of the date first above written.

                                              BELK, INC.,
                                                as the Borrower


                                              By:
                                                     Name:
                                                     Title:




                               [Signature Page to ABL Credit Agreement]
DB1/ 118926700.9
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 756 of 1503



                                         BEAR PARENT INC.,
                                           as Holdings


                                         By:
                                                Name:
                                                Title:




DB1/ 118926700.9          [Signature Page to ABL Credit Agreement]
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 757 of 1503




                                         BANK OF AMERICA, N.A.,
                                           as Administrative Agent and Collateral Agent


                                         By:
                                                Name:
                                                Title:




DB1/ 118926700.9          [Signature Page to ABL Credit Agreement]
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 758 of 1503




                                         [___________________],
                                            as Lender


                                         By:
                                                Name:
                                                Title:




DB1/ 118926700.9          [Signature Page to ABL Credit Agreement]
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 759 of 1503




                                     ANNEX B

                                 Amended Schedules

                                    [see attached]




DB1/ 118915452.11
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 760 of 1503



                                     ANNEX C

                                  Updated Exhibits

                                    [see attached]




DB1/ 118915452.11
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 761 of 1503
                                           DRAFT SUBJECT TO REVISION[EXECUTION VERSION]


               LIMITED WAIVER AND AMENDMENT NO. 3 TO ABL CREDIT AGREEMENT

                This LIMITED WAIVER AND AMENDMENT NO. 3 TO ABL CREDIT AGREEMENT,
 dated as of February [_],24, 2021 (this “Agreement”), is among BEAR PARENT INC., a Delaware
 corporation (“Holdings”), BELK, INC., a Delaware corporation (the “Borrower”), BANK OF AMERICA,
 N.A., as administrative agent (in such capacity, including any successor thereto, the “Administrative
 Agent”) and as collateral agent (in such capacity, including any successor thereto, the “Collateral Agent”)
 under the Loan Documents, and each Lender party hereto.

                                     PRELIMINARY STATEMENTS

                 WHEREAS, reference is made to that certain ABL Credit Agreement, dated as of
 December 10, 2015 (as amended by that certain Amendment No. 1 to ABL Credit Agreement, dated as of
 August 29, 2019, as further amended by that certain Amendment No. 2 to ABL Credit Agreement, dated as
 of October 30, 2020, as in effect immediately prior to the effectiveness of this Agreement, the “Existing
 Credit Agreement”; the Existing Credit Agreement as amended by this Agreement, the “Amended Credit
 Agreement”; capitalized terms used but not defined herein having the meanings provided in the Amended
 Credit Agreement), among the Borrower, Holdings, the Lenders from time to time party thereto, the
 Administrative Agent and the Collateral Agent;

                  WHEREAS, as of the date hereof the Borrower and certain of its Subsidiaries will
 commence the Chapter 11 Cases with the United States Bankruptcy Court for the Southern District of
 Texas. Such commencement of an insolvency proceeding is an Event of Default pursuant to Section 8.01(6)
 of the Existing Credit Agreement (the “Insolvency Proceeding Default”).

                 WHEREAS, the Borrower has failed to make that certain payment of Indebtedness due
 February 1, 2021 pursuant to the terms of the First Lien Credit Agreement. Such missed payment of
 Indebtedness is an Event of Default pursuant to Section 8.01(5) of the Existing Credit Agreement (the
 “Payment Default”, together with the Insolvency Proceeding Default, the “Specified Defaults”)

                 WHEREAS, the Administrative Agent and each of the Lenders have agreed to (i) waive
 the Specified Defaults and (ii) modify the Existing Credit Agreement in the manner described in Section 2
 herein;

                 NOW, THEREFORE, in consideration of the undertakings set forth herein and other good
 and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto
 hereby agree as follows:

         1.          Limited Waiver; No Other Waiver.

                  (a)     Subject to the terms and conditions herein contained and in reliance upon the
         representations and warranties of the Loan Parties herein contained, effective upon the Amendment
         No. 3 Effective Date, the Administrative Agent and the Lenders hereby waive for any and all
         purposes of the Existing Credit Agreement and the other Loan Documents, the Specified Defaults.
         The Administrative Agent acknowledges that, to the actual knowledge of any of the officers,
         representatives, sub-advisors or managers of the Administrative Agent who are actively involved
         in the negotiation of this Agreement, after giving effect to the transactions contemplated by this
         Agreement (including the waiver of the Specified Defaults contemplated by this clause (a)), they
         are not aware of any Default or Event of Default existing on the Amendment No. 3 Effective Date
         or of any circumstance existing on the Amendment No. 3 Effective Date that could give rise to a
         Default or an Event of Default.


DB1/ 118915452.611
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 762 of 1503



                  (b)     No Other Waiver. Other than the limited waiver set forth in Section 1(a) of this
         Agreement, nothing contained in this Agreement shall be construed as a waiver by Administrative
         Agent or any Lender of any covenant or provision of the Existing Credit Agreement, the other Loan
         Documents, this Agreement, or of any other contract or instrument between Loan Parties and
         Administrative Agent or any Lender, and the failure of Administrative Agent or any Lender at any
         time or times hereafter to require strict performance by the Loan Parties of any provision thereof
         shall not waive, affect or diminish any right of Administrative Agent or the Lenders to thereafter
         demand strict compliance therewith. Other than with respect to the limited waiver set forth in
         Section 1(a) of this Agreement, Administrative Agent and each Lender hereby reserves all rights
         granted under the Existing Credit Agreement, the other Loan Documents, this Agreement and any
         other contract or instrument between any of them. The foregoing limited waiver shall be effective
         only in this specific instance and for the specific purpose for which it is given, and shall not entitle
         the Loan Parties to any other or further waiver in any similar or other circumstances.

         2.       Amendments to the Existing Credit Agreement. The Lenders and the Borrower hereby
 agree to amend the Existing Credit Agreement, as of the Amendment No. 3 Effective Date (as defined
 below), as follows:

                  (a)     Composite Credit Agreement. The Existing Credit Agreement is hereby amended
         to delete the bold, stricken text (indicated textually in the same manner as the following example:
         stricken text) and to add the bold, double-under lined text (indicated textually in the same manner
         as the following example: double-underlined text) as set forth in the pages of the Amended Credit
         Agreement attached as Annex A hereto.

               (b)      Schedules to Credit Agreement. Each of the Schedules to the Existing Credit
         Agreement are hereby replaced by the corresponding new schedules attached as Annex B hereto.

                 (c)    Exhibits to Credit Agreement. Exhibit C (Form of Compliance Certificate) and
         Exhibit J (Form of Borrowing Base Certificate) are hereby deleted in their entirety and a new
         Exhibit C and Exhibit J are substituted in their stead, each as attached hereto as Annex C.

        3.      Representations and Warranties. To induce the other parties hereto to enter into this
 Agreement, the Borrower and Holdings represent and warrant to each of the Lenders party hereto, the
 Administrative Agent and the Collateral Agent that, after giving effect to this Agreement:

                  (a)     the execution, delivery and performance of this Agreement by the Borrower and
         Holdings, and the consummation of the transactions contemplated herein are within the corporate
         or other organizational powers of the Borrower or Holdings, as applicable, has been duly authorized
         by all necessary action on the part of the Borrower or Holdings, as applicable, and does not or will
         not contravene the terms of any applicable Organizational Documents;

                  (b)     this Agreement has been duly executed and delivered by Holdings and the
         Borrower, and this Agreement and the Amended Credit Agreement constitute a legal, valid and
         binding obligation of such Loan Party enforceable against each such Loan Party in accordance with
         their terms, except as such enforceability may be limited by Debtor Relief Laws and by general
         principles of equity and principles of good faith and fair dealing; and

                 (c)      all representations and warranties made in any Loan Document are true and correct
         in all material respects as if made on the date hereof; provided that to the extent that such
         representations and warranties specifically refer to an earlier date, they shall be true and correct in
         all material respects as of such earlier date; provided further that, any representation and warranty

DB1/ 118915452.611                                     2
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 763 of 1503



         that is qualified as to “materiality,” “Material Adverse Effect” or similar language shall be true and
         correct (after giving effect to any qualification therein) in all respects on such respective dates.

       4.       Conditions Precedent. This Agreement and the amendments set forth in Section 2 of this
 Agreement shall become effective on the first date (the “Amendment No. 3 Effective Date”) that:

                 (a)      the Administrative Agent has received counterparts of this Agreement, each of
         which shall be originals or .pdf copies or other facsimiles, duly executed and delivered by (w) each
         Lender, (x) Holdings, (y) the Borrower and (z) the Administrative Agent;

              (b)     the Administrative Agent has received a Perfection Certificate, dated as of the
         Amendment No. 3 Effective Date, duly executed and delivered by the Borrower;

                 (c)      the Administrative Agent has received that certain Borrowing Base Certificate,
         dated as of the date hereof which reflects the Third Amendment Transactions;

                   (d)      the Administrative Agent has received (i) certificates of good standing from the
         secretary of state of the state of organization of each Loan Party (to the extent such concept exists
         in such jurisdiction), (ii) customary certificates of resolutions or other action, incumbency
         certificates or other certificates of Responsible Officers of each Loan Party evidencing the authority
         of each Loan Party to enter into this Agreement and applicable Loan Documents and the identity,
         authority and capacity of each Responsible Officer thereof authorized to act as a Responsible
         Officer in connection with this Agreement and the other Loan Documents to which such Loan Party
         is a party or is to be a party on the Amendment No. 3 Effective Date, and (iii) a certification with
         respect to each Loan Party that either (A) the Organizational Documents provided in connection
         with that certain Omnibus Secretary’s Certificate, dated as of December 10, 2015 remain in effect
         as of the Amendment No. 3 Effective Date or (B) attached thereto are the Organizational
         Documents of such Loan Party, and, in each case, such Organizational Documents have not been
         amended, modified, or repealed and no proceedings for the amendment, modification or any other
         related documents has been filed in the office of the Secretary of State of such Loan Party’s
         jurisdiction of organization;

                 (e)     the Administrative Agent has received a customary legal opinion from Kirkland &
         Ellis LLP, special counsel to the Loan Parties;

                  (f)     the Administrative Agent has received a certificate from a Responsible Officer of
         the Borrower reasonably satisfactory in form and substance to the Administrative Agent, certifying
         that as of the Amendment No. 3 Effective Date and after giving effect to the Third Amendment
         Transactions (i) the Borrower and its Subsidiaries, on a consolidated basis, are Solvent, (ii)(x) since
         the date of the Annual Financial Statements, there has been no event or circumstance, either
         individually or in the aggregate, that has had or would reasonably be expected to have a Material
         Adverse Effect (other than customary events or circumstances which resulted from the
         commencement of the Chapter 11 Cases), and (y) since the entry of the Confirmation Order, no
         material adverse change in the ability of the Agents and the Lenders to enforce the Loan Documents
         and the obligations of the Loan Parties thereunder has occurred and (iii) the representations and
         warranties made by the Borrower in Section 3 above are true and correct as of the Amendment No.
         3 Effective Date and that after giving effect to this Agreement, no Default or Event of Default has
         occurred and is continuing;




DB1/ 118915452.611                                     3
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 764 of 1503



                 (g)     the Administrative Agent shall have received an amendment of the ABL
         Intercreditor Agreement, duly executed by the parties thereto and acknowledged and delivered by
         the Borrower and the other Loan Parties party thereto;

                  (h)     the Administrative Agent has received (i) that certain Amendment No. 2 to the
         First Lien Credit Agreement and (ii) that certain Amended and RestatedAmendment No. 3 to the
         Second Lien Credit Agreement, in each case, entered into by the Borrower, duly executed by the
         parties thereto and dated as of the Amendment No. 3 Effective Date;

                 (i)   the Administrative Agent shall have received the following documents to join Belk
         Sourcing LLC as a Guarantor (the “New Guarantor”):

                            (i)     a supplement to the Security Agreement;

                            (ii)    a supplement to the Guaranty Agreement;

                            (iii)   a supplement to the Intercompany Subordination Agreement; and

                            (iv)    a UCC-1 financing statement in the applicable jurisdiction of the New
                     Guarantor;

                 (j)      the Confirmation Order, authorizing the Loan Parties to execute, deliver, and
         perform their obligations under this Agreement (including the payment of all fees with respect
         hereto), has been entered and is in full force and effect and has not (i) been stayed, reversed,
         vacated, amended, supplemented or otherwise modified in any manner that could be reasonably
         expected to adversely affect the interests of the Administrative Agent or the Lenders or (ii) been
         the subject of an appeal;

                 (k)      the Third Amendment Transactions, including the Approved Plan and all
         transactions contemplated therein or in the Confirmation Order to occur on the effective date of the
         Approved Plan, have been (or concurrently with the occurrence of the Amendment No. 3 Effective
         Date, shall be) substantially consummated in accordance with applicable Law, the Court, and the
         Bankruptcy Code;

                 (l)     to the extent requested at least three (3) Business Days prior to the Amendment
         No. 3 Effective Date, if the Borrower qualifies as a “legal entity customer” under the Beneficial
         Ownership Regulation, the Borrower shall have delivered to the Administrative Agent (on behalf
         of each Lender that so requests) a Beneficial Ownership Certification in relation to the Borrower;

                 (m)      the Administrative Agent has received all reasonable and documented out-of-
         pocket expenses incurred in connection with this Agreement and required to be paid to the
         Administrative Agent pursuant to the Amended Credit Agreement, to the extent invoiced no less
         than three (3) days prior to the proposed Amendment No. 3 Effective Date; and

                (n)     the Administrative Agent has received all fees required to be paid to the
         Administrative Agent pursuant to that certain Third Amendment Fee Letter.

 Without limiting the generality of the provisions of Section 10.01(1) of the Amended Credit Agreement,
 for purposes of determining compliance with the condition specified in this Section 4, each Lender that has
 signed this Agreement shall be deemed to have consented to, approved, accepted and to be satisfied with
 this Agreement and other matters required hereunder to be consented to or approved by or acceptable or


DB1/ 118915452.611                                     4
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 765 of 1503



 satisfactory to such Lender, unless the Administrative Agent shall have received notice from such Lender
 prior to the Amendment No. 3 Effective Date specifying its objection thereto.

         5.          Joinder of New Lenders; Acknowledgment of New Lenders.

                  (a)      Each of PNC Bank, National Association and Siemens Financial Services, Inc.
         (together the “New Lenders”), by its signature below, confirms that it has agreed to become a
         “Lender” under, and as defined in the Amended Credit Agreement holding the Revolving Credit
         Loans in the amount set forth opposite such New Lender’s name on Schedule 2.01 attached hereto
         under the heading “Commitments”, effective on the Amendment No. 3 Effective Date. Each New
         Lender (i) acknowledges that in connection with it becoming a Lender it has received a copy of the
         Amended Credit Agreement (including all schedules and exhibits thereto), together with copies of
         the most recent financial statements delivered by the Borrower pursuant to the Existing Credit
         Agreement, and such other documents and information as it has deemed appropriate to make its
         own credit and legal analysis and decision to become a Lender and (ii) agrees that, upon it becoming
         a Lender on the Amendment No. 3 Effective Date, it will, independently and without reliance on
         the Administrative Agent, or any other Lender and based on such documents and information as it
         shall deem appropriate at the time, continue to make its own credit and legal decisions in taking or
         not taking action under the Amended Credit Agreement. In addition, each New Lender represents
         and warrants that (x) it has duly authorized and has full power and authority to take, and has taken,
         all action necessary to execute and deliver this Agreement and to consummate the transaction
         contemplated hereby and to become a Lender on the Amendment No. 3 Effective Date and (y) no
         notices to, or consents, authorizations or approvals of, any Person are required (other than any
         already given or obtained) for its due execution and delivery of this Agreement or the performance
         of its obligations hereunder or as a Lender under the Amended Credit Agreement as of the date
         hereof. Each New Lender acknowledges and agrees that, on the Amendment No. 3 Effective Date,
         such New Lender shall become a Lender and, from and after such date such New Lender will be
         bound by the terms of the Amended Credit Agreement.

                   (b)     Each New Lender acknowledges that it has had the opportunity to request and has
         received such documents and information as it has deemed material or desirable or otherwise
         appropriate in making its evaluation and credit analysis of the Borrower and the other Loan parties
         and its decision to become a Lender and make Loans to the Borrower. Each New Lender has
         carefully reviewed such document and information and, independently and without reliance upon
         the Administrative Agent, performed its own investigation and credit analysis of the Loans, this
         Agreement, and the transactions contemplated hereby and the creditworthiness of the Borrower and
         the other Loan Parties. Each New Lender acknowledges that the Administrative Agent and its
         affiliates’ activities in connection with the Loans, this Agreement, and the transactions
         contemplated hereby are undertaken by the Administrative Agent or such affiliates as a principal
         on an arm’s-length basis and neither the Administrative Agent nor its affiliate has any fiduciary,
         advisory, or similar responsibility in favor of such New Lender in connection with the Loan, this
         Agreement or the transactions contemplated herby or the process related thereto. Each of the New
         Lenders hereby waives and releases, to the fullest extent permitted by law, any claims that it may
         have against the Administrative Agent or any of its affiliates with respect to any breach or alleged
         breach of agency or fiduciary duty. In connection with all aspects of each transaction contemplated
         herby, each New Lender acknowledges and agrees that (i) the Administrative Agent and its
         affiliates may be engaged in a broad range of transactions that involve interests that differ from
         those of such New Lenders and its affiliates, and neither the Administrative Agent nor its affiliates
         has any obligation to disclose any of such interest by virtue of any advisory, agency or fiduciary
         relationship, (ii) neither the Administrative Agent has provided and will provide any legal,
         accounting, regulatory or tax advice with respect to any of the transactions contemplated hereby

DB1/ 118915452.611                                    5
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 766 of 1503



         and the New Lender has consulted its own legal , accounting, regulatory, and tax advisors to the
         extent it has deemed appropriate, (iii) neither the Administrative Agent nor any of its affiliates
         bears any responsibility (or shall be liable) for the accuracy or completeness (or lack thereof) of
         any documents or information provided such New Lender in connection with the Loan, this
         Agreement and the transactions contemplated hereby; no representation regarding such documents
         or information is made by the Administrative Agent or any of its affiliates; neither the
         Administrative Agent nor any of its affiliates has made any independent verification as to the
         accuracy or completeness of any such documents or informational and the Administrative Agent
         and its affiliates hall have no obligation to update or supplement any such documents or information
         or otherwise provide additional information. In connection with the transactions contemplated
         hereby, including its decision to become a Lender and to make Loans to the Borrower, each New
         Lender acknowledges and agrees that it is not relying upon any representation or warranties made
         by the Administrative Agent or any of its affiliates or, except as expressly set forth in this
         Agreement and the other Loan Documents, any other Person.

          5.6.     Reaffirmation. The Borrower (a) confirms its obligations under the Loan Documents, (b)
 confirms that its obligations under the Existing Credit Agreement as modified hereby are entitled to the
 benefits of the Liens and pledges set forth in the Loan Documents and remain in full force and effect and
 (c) agrees that the Existing Credit Agreement as modified hereby is the “Credit Agreement” under and for
 all purposes of the Loan Documents. Without limiting the foregoing, the Borrower, on behalf of each Loan
 Party, (a) consents to this Agreement and agrees that the transactions contemplated by this Agreement shall
 not limit or diminish the obligations of such Person, or release such Person from any obligations, under any
 of the Loan Documents to which it is a party, (b) confirms and reaffirms its obligations under each of the
 Loan Documents to which it is a party and all representations, warranties, and covenants contained therein,
 (c) agrees that each of the Loan Documents to which it is a party remains in full force and effect and is
 hereby ratified and confirmed and (d) acknowledges that any and all financing statements filed under the
 UCC in connection with the Existing Credit Agreement, naming Bank of America, N.A., as administrative
 agent (or otherwise as a representative for itself and other financial institutions), as secured party, and such
 Loan Party, as debtor, shall be effective to perfect the Administrative Agent’s security interest granted by
 such Loan Party pursuant to the Security Agreement to the extent such security interest may be perfected
 by the filing of financing statements under the UCC for the purposes of so perfecting the security interest
 granted by such Loan Party. The Borrower, on behalf of each Guarantor, hereby acknowledges, confirms
 and agrees that it shall guarantee all Obligations of the Loan Parties at any time and from time to time
 outstanding under the Amended Credit Agreement and the other Loan Documents. The Borrower, on behalf
 of each Loan Party, hereby acknowledges, confirms and agrees that the Security Agreement, the other
 Collateral Documents and any and all Collateral previously pledged to the Administrative Agent, for the
 benefit of the Secured Parties, pursuant thereto, shall continue to secure all applicable Obligations (which,
 for the avoidance of doubt, shall include all Obligations outstanding as of the date hereof) of such Loan
 Parties at any time and from time to time outstanding under the Amended Credit Agreement and the other
 Loan Documents, including, in each case, after giving effect to this Agreement.

          6.7.    Amendment, Modification and Waiver. This Agreement may not be amended, modified
 or waived except in accordance with the Amended Credit Agreement. The execution, delivery and
 effectiveness of this Agreement shall not, except as expressly provided herein, operate as a waiver of any
 right, power or remedy of any Lender or the Administrative Agent under any of the Loan Documents, nor
 constitute a waiver of any provision of any of the Loan Documents.

       7.8.    Loan Document. This Agreement shall constitute a Loan Document for all purposes of the
 Amended Credit Agreement and the other Loan Documents.



DB1/ 118915452.611                                      6
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 767 of 1503



      8.9.  Governing Law, Etc. THIS AGREEMENT SHALL BE GOVERNED BY, AND
 CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
 WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD
 RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF
 NEW YORK. SECTIONS 10.15, 10.16 AND 10.17 OF THE AMENDED CREDIT AGREEMENT
 ARE HEREBY INCORPORATED BY REFERENCE, MUTATIS MUTANDIS.

          9.10. Counterparts. This Agreement may be executed in one or more counterparts, each of which
 shall be deemed an original, but all of which together shall constitute one and the same instrument. Delivery
 by telecopier or other electronic transmission of an executed counterpart of a signature page to this
 Agreement shall be effective as delivery of an original executed counterpart of this Agreement.

                               [Remainder of Page Intentionally Left Blank]




DB1/ 118915452.611                                    7
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 768 of 1503



                 IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized officer
 to execute and deliver this Agreement as of the date first set forth above.

                                                       BELK, INC.,
                                                       as Borrower


                                                       By:
                                                             Name:
                                                             Title:


                                                       BEAR PARENT INC.,
                                                       as Holdings



                                                       By:
                                                             Name:
                                                             Title:




                                [Belk - Amendment No. 3 Signature Page]
DB1/ 118915452.11
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 769 of 1503



                                                  BANK OF AMERICA, N.A., as the
                                                  Administrative Agent


                                                  By:
                                                        Name:
                                                        Title:




                           [Belk - Amendment No. 3 Signature Page]
DB1/ 118915452.11
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 770 of 1503



                                                  BANK OF AMERICA, N.A., as a Lender


                                                  By:
                                                        Name:
                                                        Title:




DB1/ 118915452.11          [Belk - Amendment No. 3 Signature Page]
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 771 of 1503



                                                  [_______________], as a Lender


                                                  By:
                                                        Name:
                                                        Title:




DB1/ 118915452.11          [Belk - Amendment No. 3 Signature Page]
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 772 of 1503




                                     ANNEX A

                              Composite Credit Agreement

                                    [see attached]




DB1/ 118915452.611
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 773 of 1503

                                                              DRAFT SUBJECT TO REVISION
                                                           ANNEX A TO THIRD AMENDMENT

                                         $900,000,000
                                   ABL CREDIT AGREEMENT

                                    Dated as of December 10, 2015,
                                     as amended on August 29, 2019,
                                    as amended on October 30, 2020,
                          and as further amended on February [___],24, 2021

                                               among

                                       BEAR PARENT INC.,
                                          as Holdings,

                                            BELK, INC.,
                                            as Borrower,

                                   BANK OF AMERICA, N.A.,
                            as Administrative Agent and Collateral Agent,

                       [WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                ,
                          CAPITAL ONE, NATIONAL ASSOCIATION, and
                           U.S.PNC BANK, NATIONAL ASSOCIATION ,
                                     as Syndication Agents,

                                                and

                                         REGIONS BANK,
                                                and
                                      TD BANK, N.A., and
                             U.S. BANK, NATIONAL ASSOCIATION
                                    as Documentation Agents

                             THE OTHER LENDERS PARTY HERETO



                                    BANK OF AMERICA, N.A.,
                      WELLS FARGO BANK, NATIONAL ASSOCIATION, and
                             U.S. BANK, NATIONAL ASSOCIATION
                         CAPITAL ONE, NATIONAL ASSOCIATION, and
                                  PNC CAPITAL MARKETS LLC
                        as Joint Lead Arrangers and Joint Lead Bookrunners ]1




 1 To be confirmed.



DB1/ 118926700.9
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 774 of 1503




                                                   TABLE OF CONTENTS

                                                                                                                                          Page
                                                             ARTICLE I


                                   DEFINITIONS AND ACCOUNTING TERMS

 Section 1.01      Defined Terms...........................................................................................................1
 Section 1.02      Other Interpretive Provisions .................................................................................. 106
 Section 1.03      Accounting Terms ................................................................................................. 108
 Section 1.04      Rounding .............................................................................................................. 109
 Section 1.05      References to Agreements, Laws, etc ...................................................................... 109
 Section 1.06      Times of Day and Timing of Payment and Performance ........................................... 109
 Section 1.07      Pro Forma and Other Calculations. ......................................................................... 109
 Section 1.08      Divisions............................................................................................................... 114
 Section 1.09      Guaranties of Hedging Obligations ......................................................................... 114
 Section 1.10      Currency Generally................................................................................................ 114
 Section 1.11      Letters of Credit .................................................................................................... 115
 Section 1.12      Interest Rates......................................................................................................... 115
                                                          ARTICLE II


                                   THE COMMITMENTS AND BORROWINGS

 Section 2.01      The Loans ............................................................................................................. 115
 Section 2.02      Borrowings, Conversions and Continuations of Loans.............................................. 117
 Section 2.03      Letters of Credit. ................................................................................................... 119
 Section 2.04      Swing Line Loans.................................................................................................. 130
 Section 2.05      Prepayments.......................................................................................................... 135
 Section 2.06      Termination or Reduction of Commitments. ............................................................ 137
 Section 2.07      Repayment of Loans. ............................................................................................. 137
 Section 2.08      Interest.................................................................................................................. 138
 Section 2.09      Fees...................................................................................................................... 138
 Section 2.10      Computation of Interest and Fees............................................................................ 138
 Section 2.11      Evidence of Indebtedness. ...................................................................................... 139
 Section 2.12      Payments Generally. .............................................................................................. 139
 Section 2.13      Sharing of Payments .............................................................................................. 142
 Section 2.14      Incremental Facilities. ............................................................................................ 143
 Section 2.15      [Reserved]............................................................................................................. 146
 Section 2.16      Extensions of Loans............................................................................................... 146
 Section 2.17      Defaulting Lenders. ............................................................................................... 149
                                                           ARTICLE III


                   TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 Section 3.01      Taxes.................................................................................................................... 150
 Section 3.02      Illegality ............................................................................................................... 154
 Section 3.03      Inability to Determine Rates. .................................................................................. 154


                                                                      i
DB1/ 118926700.9
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 775 of 1503



                                                  TABLE OF CONTENTS
                                                        (cont’d)

                                                                                                                                         Page

 Section 3.04      Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
                   Rate Loan.............................................................................................................. 158
 Section 3.05      Funding Losses ..................................................................................................... 159
 Section 3.06      Matters Applicable to All Requests for Compensation.............................................. 160
 Section 3.07      Replacement of Lenders under Certain Circumstances ............................................. 161
 Section 3.08      Survival ................................................................................................................ 163
                                                          ARTICLE IV


             CONDITIONS PRECEDENT TO REVOLVING CREDIT BORROWINGS

 Section 4.01      Conditions to Effectiveness of this Agreement on Closing Date ................................ 163
 Section 4.02      Conditions to All Credit Extensions. ....................................................................... 166
                                                ARTICLE V


                                    REPRESENTATIONS AND WARRANTIES

 Section 5.01      Existence, Qualification and Power; Compliance with Laws..................................... 167
 Section 5.02      Authorization; No Contravention. ........................................................................... 168
 Section 5.03      Governmental Authorization .................................................................................. 169
 Section 5.04      Binding Effect ....................................................................................................... 169
 Section 5.05      Financial Statements; No Material Adverse Effect. .................................................. 169
 Section 5.06      Litigation .............................................................................................................. 169
 Section 5.07      Labor Matters........................................................................................................ 170
 Section 5.08      Ownership of Property; Liens ................................................................................. 170
 Section 5.09      Environmental Matters........................................................................................... 170
 Section 5.10      Taxes.................................................................................................................... 170
 Section 5.11      ERISA Compliance. .............................................................................................. 170
 Section 5.12      Subsidiaries........................................................................................................... 171
 Section 5.13      Margin Regulations; Investment Company Act........................................................ 172
 Section 5.14      Disclosure ............................................................................................................. 172
 Section 5.15      Intellectual Property; Licenses, etc.......................................................................... 172
 Section 5.16      Solvency ............................................................................................................... 173
 Section 5.17      USA PATRIOT Act; Anti-Terrorism Laws; Foreign Corrupt Practices Act ............... 173
 Section 5.18      Collateral Documents............................................................................................. 173
 Section 5.19      Use of Proceeds..................................................................................................... 174
                                                          ARTICLE VI


                                              AFFIRMATIVE COVENANTS

 Section 6.01      Financial Statements .............................................................................................. 174
 Section 6.02      Certificates; Other Information ............................................................................... 176
 Section 6.03      Notices ................................................................................................................. 178
 Section 6.04      Payment of Obligations .......................................................................................... 179
 Section 6.05      Preservation of Existence, etc. ................................................................................ 179

DB1/ 118926700.9                                                     ii
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 776 of 1503



                                                  TABLE OF CONTENTS
                                                        (cont’d)

                                                                                                                                          Page

 Section 6.06      Maintenance of Properties ...................................................................................... 179
 Section 6.07      Maintenance of Insurance....................................................................................... 179
 Section 6.08      Compliance with Laws........................................................................................... 180
 Section 6.09      Books and Records ................................................................................................ 180
 Section 6.10      Inspection Rights ................................................................................................... 180
 Section 6.11      Covenant to Guarantee Obligations and Give Security ............................................. 180
 Section 6.12      Compliance with Environmental Laws .................................................................... 182
 Section 6.13      Further Assurances. ............................................................................................... 182
 Section 6.14      Use of Proceeds..................................................................................................... 183
 Section 6.15      [Reserved]............................................................................................................. 183
 Section 6.16      Accounting Changes .............................................................................................. 183
 Section 6.17      Nature of Business................................................................................................. 183
 Section 6.18      Designation of Subsidiaries. ................................................................................... 184
 Section 6.19      Cash Receipts; Cash Dominion Period. ................................................................... 184
 Section 6.20      Borrowing Base Certificates................................................................................... 186
 Section 6.21      Appraisals and Field Examinations. ........................................................................ 186
 Section 6.22      Beneficial Ownership Certification ......................................................................... 187
 Section 6.23      Agent’s Advisor .................................................................................................... 187
                                                       ARTICLE VII


                                                 NEGATIVE COVENANTS

 Section 7.01      Liens .................................................................................................................... 187
 Section 7.02      Indebtedness.......................................................................................................... 187
 Section 7.03      Fundamental Changes ............................................................................................ 196
 Section 7.04      Asset Sales............................................................................................................ 201
 Section 7.05      Restricted Payments............................................................................................... 202
 Section 7.06      Transactions with Affiliates.................................................................................... 211
 Section 7.07      Burdensome Agreements........................................................................................ 215
 Section 7.08      Modification of Terms of Specified Indebtedness .................................................... 219
 Section 7.09      Holdings ............................................................................................................... 219
 Section 7.10      Financial Covenant ................................................................................................ 221
 Section 7.11      Excess Cash Amounts ............................................................................................ 221
                                                         ARTICLE VIII


                                     EVENTS OF DEFAULT AND REMEDIES

 Section 8.01      Events of Default ................................................................................................... 221
 Section 8.02      Remedies upon Event of Default............................................................................. 224
 Section 8.03      Application of Funds ............................................................................................. 224
 Section 8.04      Right to Cure......................................................................................................... 226




DB1/ 118926700.9                                                     iii
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 777 of 1503



                                                  TABLE OF CONTENTS
                                                        (cont’d)

                                                                                                                                          Page

                                                            ARTICLE IX


                             ADMINISTRATIVE AGENT AND OTHER AGENTS

 Section 9.01      Appointment and Authorization of the Administrative Agent.................................... 227
 Section 9.02      Rights as a Lender ................................................................................................. 228
 Section 9.03      Exculpatory Provisions .......................................................................................... 228
 Section 9.04      Lack of Reliance on the Administrative Agent ......................................................... 230
 Section 9.05      Certain Rights of the Administrative Agent ............................................................. 231
 Section 9.06      Reliance by the Administrative Agent ..................................................................... 231
 Section 9.07      Delegation of Duties .............................................................................................. 232
 Section 9.08      Indemnification ..................................................................................................... 232
 Section 9.09      The Administrative Agent in Its Individual Capacity ................................................ 233
 Section 9.10      Holders ................................................................................................................. 233
 Section 9.11      Resignation by the Administrative Agent ................................................................ 233
 Section 9.12      Collateral Matters .................................................................................................. 235
 Section 9.13      [Reserved]............................................................................................................. 235
 Section 9.14      Administrative Agent May File Proofs of Claim ...................................................... 235
 Section 9.15      Appointment of Supplemental Administrative Agents. ............................................. 236
 Section 9.16      Intercreditor Agreements........................................................................................ 237
 Section 9.17      Secured Cash Management Agreements and Secured Hedge Agreements .................. 237
 Section 9.18      Bank Product Providers.......................................................................................... 238
 Section 9.19      Withholding Tax ................................................................................................... 238
 Section 9.20      Certain ERISA Matters. ......................................................................................... 238
                                                           ARTICLE X


                                                       MISCELLANEOUS

 Section 10.01     Amendments, etc. .................................................................................................. 240
 Section 10.02     Notices and Other Communications; Facsimile Copies............................................. 244
 Section 10.03     No Waiver; Cumulative Remedies .......................................................................... 246
 Section 10.04     Costs and Expenses ............................................................................................... 247
 Section 10.05     Indemnification by the Borrower ............................................................................ 248
 Section 10.06     Marshaling; Payments Set Aside............................................................................. 249
 Section 10.07     Successors and Assigns. ......................................................................................... 249
 Section 10.08     [Reserved]............................................................................................................. 255
 Section 10.09     Confidentiality ...................................................................................................... 255
 Section 10.10     Setoff.................................................................................................................... 257
 Section 10.11     Interest Rate Limitation.......................................................................................... 258
 Section 10.12     Counterparts; Integration; Effectiveness .................................................................. 258
 Section 10.13     Electronic Execution of Assignments and Certain Other Documents ......................... 258
 Section 10.14     Survival of Representations and Warranties............................................................. 259
 Section 10.15     Severability ........................................................................................................... 259
 Section 10.16     GOVERNING LAW.............................................................................................. 260
 Section 10.17     WAIVER OF RIGHT TO TRIAL BY JURY........................................................... 260

DB1/ 118926700.9                                                     iv
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 778 of 1503



                                                 TABLE OF CONTENTS
                                                       (cont’d)

                                                                                                                                      Page

 Section 10.18     Binding Effect ....................................................................................................... 261
 Section 10.19     Lender Action ....................................................................................................... 261
 Section 10.20     Use of Name, Logo, etc.......................................................................................... 261
 Section 10.21     USA PATRIOT Act and other Anti-Terrorism Laws................................................ 261
 Section 10.22     Service of Process.................................................................................................. 261
 Section 10.23     No Advisory or Fiduciary Responsibility................................................................. 262
 Section 10.24     Release of Collateral and Guarantee Obligations; Subordination of Liens. ................. 262
 Section 10.25     Assumption and Acknowledgment.......................................................................... 264
 Section 10.26     Judgment Currency ................................................................................................ 264
 Section 10.27     Secured Bank Product Agreements, Secured Cash Management Agreements and
                   Secured Hedge Agreements.................................................................................... 264
 Section 10.28     Acknowledgement and Consent to Bail-In of Affected Financial Institutions. ............ 265
 Section 10.29     Acknowledgement Regarding Any Supported QFCs. ............................................... 265




DB1/ 118926700.9                                                    v
         Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 779 of 1503




 SCHEDULES

 1.01(1)            Guarantors
 1.01(3)            Non-U.S. Account Debtors
 1.02               Unrestricted Subsidiaries
 2.01               Commitments
 4.01(1)(c)         Certain Collateral Documents
 5.06               Litigation
 5.12               Subsidiaries and Other Equity Investments
 6.19               Deposit and Security Accounts
 7.02(3)            Existing Indebtedness

 10.02              Administrative Agent’s Office, Certain Addresses for Notices

 EXHIBITS

 Form of

 A-1                Committed Loan Notice
 A-2                Swing Line Loan Notice
 B-1                Revolving Credit Note
 B-2                Swing Line Note
 C                  Compliance Certificate
 D                  Assignment and Assumption
 E                  Guaranty
 F                  Security Agreement
 G-1                ABL Intercreditor Agreement
 G-2                Term Intercreditor Agreement
 H                  United States Tax Compliance Certificates
 I                  Solvency Certificate
 J                  Borrowing Base Certificate
 K                  [Reserved]
 L                  [Reserved]
 M                  [Reserved]
 N                  [Reserved]
 O                  [Reserved]
 P                  [Reserved]
 Q                  Intercompany Subordination Agreement
 R                  Letter of Credit Report




                                                      vi
DB1/ 118926700.59
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 780 of 1503




                                         CREDIT AGREEMENT

          This ABL CREDIT AGREEMENT (this “Agreement”) is entered into as of December 10, 2015,
 as amended on August 29, 2019, as amended on October 30, 2020, and as further amended on February
 [___],24, 2021 by and among BEAR PARENT INC., a Delaware corporation (“Holdings”), BELK,
 INC., a Delaware corporation (“Belk”) and direct subsidiary of Holdings (“Borrower”), BANK OF
 AMERICA, N.A., as administrative agent (in such capacity, including any successor thereto, the
 “Administrative Agent”) and as collateral agent (in such capacity, including any successor thereto, the
 “Collateral Agent”) under the Loan Documents, and each lender from time to time party hereto
 (collectively, the “Lenders” and individually, a “Lender”).

                                    PRELIMINARY STATEMENTS

          Pursuant to the Transaction Agreement (such term and any other capitalized but undefined terms
 used herein are defined in Section 1.01 below), BEAR MERGER SUB INC., a Delaware corporation (the
 “Initial Borrower”) merged (the “Merger”) with and into Belk (the “Acquired Company”), which
 survived the Merger and succeeded to all the rights and obligations of the Initial Borrower under this
 Agreement and the other Loan Documents.

          On February [__],23, 2021 (the “Petition Date ”), (i) Belk and certain of its Subsidiaries
 (collectively, the “Debtors” and each individually, a “Debtor”), commenced Chapter 11 Case No.
 [_____________](”) filed voluntary petitions for relief under Chapter 11 of the United States
 Bankruptcy Code and their cases are being jointly administered under Case No. 21-30630 (the “Chapter
 11 Cases”) with the United States Bankruptcy Court for the Southern District of Texas (the “Court”).

         On February [__],24, 2021, the Court entered the Confirmation Order (as hereinafter defined)
 approving the Debtors’ Joint Chapter 11 Plan of Reorganization of [Belk, Inc. and its Affiliated Debtors]
 (the “Approved Plan”).

         The Borrower has requested that the Lenders enter into the Third Amendment to provide exit
 financing to the Debtors in connection with their emergence from the Chapter 11 Cases on the Third
 Amendment Effective Date, on the terms and conditions set forth herein.

          The Lenders have indicated their willingness to lend, and the Issuing Banks have indicated their
 willingness to issue Letters of Credit, in each case, on the terms and subject to the conditions set forth
 herein.

        In consideration of the mutual covenants and agreements herein contained, the parties hereto
 covenant and agree as follows:

                                               ARTICLE I

                                    Definitions and Accounting Terms

        Section 1.01 Defined Terms. As used in this Agreement, the following terms have the
 meanings set forth below:

         “ABL Intercreditor Agreement” means the ABL Intercreditor Agreement substantially in the
 form of Exhibit G-1 among the Collateral Agent, Morgan Stanley Senior Funding, Inc., as collateral agent
 under the First Lien Credit Agreement, Wilmington Trust, National Association, as collateral agent under
 the Second Lien Credit Agreement and the representatives for purposes thereof for holders of one or more

                                                      1
DB1/ 118926700.59
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 781 of 1503



 other classes of Indebtedness, the Borrower and the other parties thereto, as amended, restated,
 supplemented or otherwise modified from time to time in accordance with the requirements thereof and of
 this Agreement, and which shall also include any replacement intercreditor agreement entered into in
 accordance with the terms hereof.

         “ABL Priority Collateral” means all the “ABL Priority Collateral” as defined in the
 Intercreditor Agreement.

          “Acceptable Appraiser” means (a) Gordon Brothers and (b) any other experienced and
 reputable appraiser reasonably acceptable to the Administrative Agent (after consultation with the
 Borrower).

         “Accounts” means Accounts Receivable and Credit Card Processor Accounts.

         “Account Receivable” has the meaning given to the term “Account” in Article 9 of the UCC.

         “Account Debtor” has the meaning given to the term “Account Debtor” in Article 9 of the UCC.

         “ACH” means automated clearing house transfers.

       “Acquired Company” has the meaning specified in the preliminary statements of this
 Agreement.

         “Acquired Indebtedness” means, with respect to any specified Person,

                 (1)      Indebtedness of any other Person existing at the time such other Person is
         merged, consolidated or amalgamated with or into or became a Restricted Subsidiary of such
         specified Person, including Indebtedness incurred in connection with, or in contemplation of,
         such other Person merging, amalgamating or consolidating with or into, or becoming a Restricted
         Subsidiary of, such specified Person, and

                 (2)     Indebtedness secured by a Lien encumbering any asset acquired by such
         specified Person.

          “Additional Lender” means, at any time, any bank, other financial institution or institutional
 lender or investor that, in any case, is not an existing Lender and that agrees to provide any portion of any
 Incremental Revolving Credit Loan in accordance with Section 2.14; provided that each Additional
 Lender (other than any Person that is a Lender, an Affiliate of a Lender or an Approved Fund of a Lender
 at such time) shall be subject to the approval of the Administrative Agent, the Swing Line Lender or the
 Issuing Bank(s) (such approval not to be unreasonably withheld, conditioned or delayed), in each case
 solely to the extent that any such consent would be required from the Administrative Agent, the Swing
 Line Lender or the Issuing (s) under Section 10.07(b)(iii) for an assignment of Loans to such Additional
 Lender.

        “Adjusted EBITDA” means, with respect to any Person for any period, the Consolidated Net
 Income of such Person and its Restricted Subsidiaries for such period:

                 (1)      increased (without duplication) by the following, in each case (other than
         clauses (h) and (l)) to the extent deducted (and not added back) in determining Consolidated Net
         Income for such period:



DB1/ 118926700.59                                      2
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 782 of 1503




                             (a)     total interest expense and, to the extent not reflected in such total interest
                    expense, any losses on Hedging Obligations or other derivative instruments entered into
                    for the purpose of hedging interest rate risk, net of interest income and gains on such
                    Hedging Obligations or such derivative instruments, and bank and letter of credit fees and
                    costs of surety bonds in connection with financing activities, together with items
                    excluded from the definition of “Consolidated Interest Expense” pursuant to the
                    definition thereof; plus

                            (b)       provision for taxes based on income, profits, revenue or capital,
                    including federal, foreign and state income, franchise, excise, value added and similar
                    taxes, property taxes and similar taxes, and foreign withholding taxes paid or accrued
                    during such period (including any future taxes or other levies that replace or are intended
                    to be in lieu of taxes, and any penalties and interest related to taxes or arising from tax
                    examinations), and any payments to a Parent Company in respect of such taxes permitted
                    to be made hereunder; plus

                            (c)      Consolidated Depreciation and Amortization Expense for such period;
                    plus

                             (d)      any other non-cash expenses, charges, expenses, losses or items
                    (including any write-offs or write-downs) reducing Consolidated Net Income for such
                    period (provided that if any such non-cash charges represent an accrual or reserve for
                    potential cash items in any future period, (i) the Borrower may determine not to add back
                    such non-cash charge in the current period and (ii) to the extent the Borrower does decide
                    to add back such non-cash charge, the cash payment in respect thereof in such future
                    period shall be subtracted from Adjusted EBITDA to such extent, and excluding
                    amortization of a prepaid cash item that was paid in a prior period); provided that the
                    foregoing shall not permit adding back the write-down or reserve of inventory outside the
                    ordinary course of business; plus

                             (e)     minority interest expense, the amount of any non-controlling interest
                    consisting of income attributable to non-controlling interests of third parties in any non-
                    wholly-owned Subsidiary deducted (and not added back) in such period to Consolidated
                    Net Income, excluding cash distributions in respect thereof, and the amount of any
                    reductions in arriving at Consolidated Net Income resulting from the application of
                    Accounting Standards Codification Topic No. 810, Consolidation; plus

                             (f)      (i) the amount of management, monitoring, consulting, transaction,
                    advisory and other fees (including termination fees) and indemnities and expenses paid or
                    accrued in such period under the Management Services Agreement or otherwise to the
                    extent otherwise permitted under Section 7.06 and (ii) the amount of payments made to
                    option holders of such Person or any Parent Company in connection with, or as a result
                    of, any distribution being made to shareholders of such Person or its Parent Companies,
                    which payments are being made to compensate such option holders as though they were
                    shareholders at the time of, and entitled to share in, such distribution, in each case to the
                    extent permitted hereunder; plus

                            (g)      [reserved]; plus




DB1/ 118926700.59                                         3
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 783 of 1503




                             (h)     cash receipts (or any netting arrangements resulting in reduced cash
                    expenditures) not representing Adjusted EBITDA or Consolidated Net Income in any
                    period to the extent non-cash gains relating to such income were deducted in the
                    calculation of Adjusted EBITDA pursuant to clause (2) below for any previous period
                    and not added back; plus

                             (i)     any costs or expenses incurred pursuant to any management equity plan,
                    stock option plan or any other management or employee benefit plan, agreement or any
                    stock subscription or shareholder agreement, to the extent that such costs or expenses are
                    funded with cash proceeds contributed to the capital of such Person or net cash proceeds
                    of an issuance of Equity Interest of such Person (other than Disqualified Stock); plus

                             (j)     any net pension or other post-employment benefit costs representing
                    amortization of unrecognized prior service costs, actuarial losses, including amortization
                    of such amounts arising in prior periods, amortization of the unrecognized net obligation
                    (and loss or cost) existing at the date of initial application of FASB Accounting Standards
                    Codification Topic 715—Compensation—Retirement Benefits, and any other items of a
                    similar nature, plus

                             (k)     any net loss from operations expected to be disposed of, abandoned or
                    discontinued within twelve months after the end of such period; provided that amounts
                    added back pursuant to clauses (k) and (l), and together with (i) any Projected
                    Restructuring Adjustments referred to in the proviso of clause (n) below and (ii) any
                    similar adjustments made in accordance with Section 1.07(3), shall not exceed, 10% of
                    Adjusted EBITDA for such period calculated after giving effect to the add-backs set forth
                    in clauses (k) and (l), such Projected Restructuring Adjustments, and the adjustments
                    made in accordance with Section 1.07(3) and being calculated on a pro forma basis; plus

                             (l)      (I) pro forma adjustments, including pro forma “run rate” cost savings,
                    operating expense reductions and other synergies (in each case, net of amounts actually
                    realized) related to acquisitions, dispositions and other specified transactions, or related
                    to restructuring initiatives, cost savings initiatives and other initiatives that are reasonably
                    identifiable and projected by the Borrower in good faith to result from actions that have
                    either been taken, with respect to which substantial steps have been taken or are that are
                    expected to be taken within six fiscal quarters after the date of consummation of such
                    acquisition, disposition or other specified transaction or the initiation of such
                    restructuring initiative, cost savings initiative or other initiatives and (II) pro forma “run
                    rate” cost savings, operating expense reductions and synergies (in each case, net of
                    amounts actually realized) related to the Closing Date Transactions that are reasonably
                    identifiable and projected by the Borrower in good faith to result from actions that have
                    either been taken, with respect to which substantial steps have been taken or are expected
                    to be taken (in the good faith determination of the Borrower) within six fiscal quarters
                    after the Closing Date (it is understood and agreed that “run-rate” means the full
                    recurring benefit for a period that is associated with any action taken, committed to be
                    taken or with respect to which substantial steps have been taken or are expected to be
                    taken);), in each case, together with reasonable detail with respect to the adjustments
                    taken pursuant to this clause; provided that amounts added back pursuant to clauses (k)
                    and (l), and together with (i) any Projected Restructuring Adjustments referred to in the
                    proviso of clause (n) below and (ii) any similar adjustments made in accordance with
                    Section 1.07(3), shall not exceed, 10% of Adjusted EBITDA for such period calculated


DB1/ 118926700.59                                         4
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 784 of 1503



                    after giving effect to the add-backs set forth in clauses (k) and (l), such Projected
                    Restructuring Adjustments, and the adjustments made in accordance with Section 1.07(3)
                    and being calculated on a pro forma basis; plus

                           (m)     any payments in the nature of compensation or expense reimbursement
                    made to independent board members; plus

                             (n)      one time pro forma costs, charges, accruals, reserves or expenses
                    attributable to the undertaking and/or implementation of cost savings initiatives and
                    operating expense reductions, restructuring and similar charges, severance, relocation
                    costs, integration and facilities and New Store opening costs and other business
                    optimization expenses, signing costs, retention or completion bonuses, transition costs,
                    costs related to closure/consolidation of facilities, stores and curtailments or
                    modifications to pension and post-retirement employee benefits plans (including any
                    settlement of pension liabilities); provided that in the case of pro forma adjustments
                    related to cost savings initiatives and operating expense reductions that are projected to
                    be incurred by the Borrower, in good faith to result from actions that are expected to be
                    taken within six fiscal quarters after the date of such cost savings initiative or operating
                    expense reductions, in each case, together with reasonable detail with respect to the
                    adjustments taken pursuant to this clause (the adjustments in this proviso being referred
                    to as “Projected Restructuring Adjustments”), such Projected Restructuring Adjustments
                    shall not exceed, together with the adjustments in clauses (k) and (l) of the definition of
                    Adjusted EBITDA and Section 1.07(3), 10% of Adjusted EBITDA for such period
                    calculated after giving effect to such add-backs and the adjustments made in accordance
                    with Section 1.07(3) and being calculated on a pro forma basis; plus

                            (o)      the amount of any loss attributable to any New Store; provided that the
                    aggregate amounts added back pursuant to this clause (o) shall not exceed $5.0 million
                    for such period,

                             (p)     costs and expenses in connection with the implementation of fresh start
                    accounting and all adjustments resulting from the application of fresh start accounting
                    principles, andin each case, together with reasonable detail with respect to the
                    adjustments taken pursuant to this clause, and

                    (2)  decreased (without duplication) by the following, in each case to the extent
         included in determining Consolidated Net Income for such period:

                             (a)     non-cash gains for such period (excluding any non-cash gain to the
                    extent it represents the reversal of an accrual or reserve for a potential cash item that
                    reduced Consolidated Net Income or Adjusted EBITDA in any prior period other than
                    any such accrual or reserve that has been added back to Consolidated Net Income in
                    calculating Adjusted EBITDA in accordance with this definition), and

                            (b)      the amount of any non-controlling interest consisting of loss attributable
                    to non-controlling interests of third parties in any non-wholly owned subsidiary added
                    (and not deducted in such period from Consolidated Net Income).

          Adjusted EBITDA of Belk and its Restricted Subsidiaries will be deemed to equal (i) $[_]
 million$124,997,000 for the fiscal quarter ended [_], 2019February 1, 2020 (ii) $[_]


DB1/ 118926700.59                                        5
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 785 of 1503




 million($67,491,000) for the fiscal quarter ended [_],May 2, 2020, (iii) $[_] million$1,505,000 for the
 fiscal quarter ended [_],August 1, 2020 and (iv) $[_] million($41,751,000) for the fiscal quarter ended
 [_],October 31, 2020, in each case and, without duplication, adjusted to reflect any pro forma adjustments
 with respect to any relevant Specified Transaction as are appropriate and consistent with the pro forma
 adjustment provisions set forth in Section 1.07, in each case, occurring or identified after the Third
 Amendment Effective Date and not otherwise included in the calculation of the foregoing amounts.

         “Adjustment Date ” means the first day of each February, May, August and November, as
 applicable.

       “Administrative Agent” has the meaning specified in the introductory paragraph to this
 Agreement.

         “Administrative Agent’s Office ” means the Administrative Agent’s address and, as appropriate,
 account as set forth on Schedule 10.02, or such other address or account as the Administrative Agent may
 from time to time notify the Borrower and the Lenders.

        “Administrative Questionnaire ” means an Administrative Questionnaire in a form supplied by
 the Administrative Agent.

         “Affected Financial Institution” any EEA Financial Institution or UK Financial Institution.

          “Affiliate” of any specified Person means any other Person directly or indirectly controlling or
 controlled by or under direct or indirect common control with such specified Person. For purposes of this
 definition, “control” (including, with correlative meanings, the terms “controlling,” “controlled by” and
 “under common control with”), as used with respect to any Person, means the possession, directly or
 indirectly, of the power to direct or cause the direction of the management or policies of such Person,
 whether through the ownership of voting securities, by agreement or otherwise.

         “Affiliate Transaction” has the meaning specified in Section 7.06.

         “Agent’s Advisor” has the meaning provided in Section 6.23.

         “Agent Parties” has the meaning specified in Section 10.02(4).

          “Agent-Related Persons” means the Agents, together with their respective Affiliates, and the
 officers, directors, employees, agents, attorney-in-fact, partners, trustees and advisors of such Persons and
 of such Persons’ Affiliates.

        “Agents” means, collectively, the Administrative Agent, the Collateral Agent and the
 Supplemental Administrative Agents (if any).

         “Aggregate Commitments” means the Commitments of all the Lenders.

         “Agreement” means this Credit Agreement, as amended, restated, amended and restated,
 modified or supplemented from time to time in accordance with the terms hereof.

         “Agreement Currency” has the meaning specified in Section 10.26.




DB1/ 118926700.59                                     6
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 786 of 1503



         “AHYDO Payment” means any mandatory prepayment or redemption pursuant to the terms of
 any Indebtedness that is intended or designed to cause such Indebtedness not to be treated as an
 “applicable high yield discount obligation” within the meaning of Code Section 163(i).

          “Annual Financial Statements” means the audited consolidated balance sheets of the Borrower
 and its Subsidiaries as of the fiscal year ended January 30, 2020, and the related consolidated statements
 of operations, changes in stockholders’ equity and cash flows for the Borrower and its Subsidiaries for the
 fiscal years then ended.

         “Anti-Terrorism Laws” means any applicable law relating to terrorism, trade sanctions
 programs and embargoes, money laundering, corruption or bribery, and any regulation, or order
 promulgated, issued or enforced pursuant to such laws by an applicable Governmental Authority, all as
 amended, supplemented or replaced from time to time.

          “Applicable Intercreditor Agreement” means (a) to the extent executed in connection with any
 incurrence of Indebtedness secured by Liens on the Collateral that (i) are intended to rank junior in
 priority to the Liens on the ABL Priority Collateral securing the Obligations and (ii) are intended to rank
 equal or junior in priority to the Liens on the Term Priority Collateral (as defined in the ABL Intercreditor
 Agreement) securing the First Lien Obligations, the ABL Intercreditor Agreement, and (b) to the extent
 executed in connection with any incurrence of Indebtedness secured by Liens on the Collateral that are
 intended to rank junior in priority to the Liens securing the Obligations, a customary intercreditor
 agreement in form and substance reasonably acceptable to the Administrative Agent and the Borrower,
 which agreement shall provide that the Liens on the Collateral securing such Indebtedness shall rank
 junior to the Liens on the Collateral securing the Obligations.

         “Applicable Rate ” means a percentage per annum equal to the following percentages per annum,
 based upon Average Historical Excess Availability as of the most recent Adjustment Date:

                    Average Historical Excess     Applicable Rate for Applicable Rate for
                          Availability           Eurodollar Rate Loans Base Rate Loans

                            ˃ 66.7%                        2.00%                 1.00%

                      ≤ 66.7% but > 33.3%                  2.25%                 1.25%
                            < 33.3%                        2.50%                 1.50%

         The Applicable Rate shall be adjusted quarterly in accordance with the table above on each
 Adjustment Date for the period beginning on such Adjustment Date based upon the Average Historical
 Excess Availability as the Administrative Agent shall determine in good faith. Any increase or decrease
 in the Applicable Rate resulting from a change in the Average Historical Excess Availability shall
 become effective on the Adjustment Date.

          “Applicable Unused Commitment Fee Rate” means, for any day, a percentage per annum equal
 to the following percentages per annum, based upon Average Revolving Credit Loan Utilization as of the
 most recent Adjustment Date:

                        Average Revolving Credit Loan
                                 Utilization               Unused Commitment Fee
                                   < 50%                           0.375%
                                   > 50%                           0.250%


DB1/ 118926700.59                                      7
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 787 of 1503



         “Appropriate Lender” means, at any time, (a) with respect to Loans of any Class, the Lenders of
 such Class and (b) with respect to Letters of Credit, (i) the relevant Issuing Banks and (ii) the relevant
 Revolving Credit Lenders.

        “Approved Account Bank” means a financial institution at which any Borrower or a Subsidiary
 Guarantor maintains an Approved Deposit Account.

        “Approved Deposit Account” means each Deposit Account in respect of which a Borrower or
 any Subsidiary Guarantor shall have entered into a Deposit Account Control Agreement.

         “Approved Plan” has the meaning specified in the preliminary statements of this Agreement.

        “Approved Securities Account” means each Securities Account in respect of which any
 Borrower or any Subsidiary Guarantor shall have entered into a Securities Account Control Agreement.

         “Approved Securities Intermediary” means a securities intermediary at which any Borrower or
 a Subsidiary Guarantor maintains an Approved Securities Account.

         “Approved Fund” means, with respect to any Lender, any Fund that is administered, advised or
 managed by (a) such Lender, (b) an Affiliate of such Lender or (c) an entity or an Affiliate of an entity
 that administers, advises or manages such Lender.

         “Arrangers” means Bank of America, Wells Fargo Bank, National Association and U.S. Bank,
 National Association.

         “Asset Sale” means:

                  (1)      the sale, conveyance, transfer or other disposition, whether in a single transaction
         or a series of related transactions, and whether effected pursuant to a Division or otherwise, of
         property or assets of the Borrower or any Restricted Subsidiary (each referred to in this definition
         as a “disposition”); or

                  (2)      the issuance or sale of Equity Interests (other than Preferred Stock or
         Disqualified Stock of Restricted Subsidiaries issued in compliance with Section 7.02 and
         directors’ qualifying shares or shares or interests required to be held by foreign nationals or other
         third parties to the extent required by applicable law) of any Restricted Subsidiary (other than to
         the Borrower or another Restricted Subsidiary), whether in a single transaction or a series of
         related transactions, so long as after giving pro forma effect to any such issuance or sale, no
         Overadvance would exist or would result therefrom.

         in each case, other than:

                          (a)        any disposition of:

                                     (i)     Cash Equivalents or Investment Grade Securities,

                                     (ii) obsolete, damaged or worn out property or assets in the ordinary
                          course of business or consistent with industry practice or any disposition of
                          inventory or goods (or other assets) held for sale or no longer used or useful in
                          the ordinary course,


DB1/ 118926700.59                                          8
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 788 of 1503




                                   (iii)    assets no longer economically practicable or commercially
                            reasonable to maintain (as determined in good faith by the management of the
                            Borrower),

                                    (iv)    improvements made to leased real property to landlords pursuant
                            to customary terms of leases entered into in the ordinary course of business and

                                     (v)     assets for purposes of charitable contributions or similar gifts to
                            the extent such assets are not material to the ability of the Borrower and its
                            Restricted Subsidiaries, taken as a whole, to conduct its business in the ordinary
                            course;

                            (b)     the disposition of any assets by the Borrower or any Restricted
                    Subsidiary in a manner permitted pursuant to Section 7.03;

                             (c)     any disposition in connection with the making of any Restricted Payment
                    that is permitted to be made, and is made, under Section 7.05, any Permitted Investment
                    or any acquisition otherwise permitted under this Agreement;

                             (d)     any disposition of property or assets or issuance or sale of Equity
                    Interests of any Restricted Subsidiary with an aggregate fair market value of less than (i)
                    $5.0 million for any individual transaction or series of related transactions and (ii)
                    $10.0 million for all such transactions in any fiscal year;

                            (e)     any disposition of property or assets or issuance of securities by a
                    Restricted Subsidiary to the Borrower or by the Borrower or a Restricted Subsidiary to a
                    Restricted Subsidiary to the extent otherwise permitted hereunder;

                            (f)      to the extent allowable under Section 1031 of the Code, any exchange of
                    like property (excluding any boot thereon) for use in a Similar Business;

                              (g)    (i) the lease, assignment or sublease, license or sublicense of any real or
                    personal property in the ordinary course of business or consistent with industry practice
                    and (ii) the exercise of termination rights with respect to any lease, sublease, license or
                    sublicense or other agreement;

                            (h)      any issuance, disposition or sale of Equity Interests in, or Indebtedness,
                    assets or other securities of, an Unrestricted Subsidiary;

                            (i)       foreclosures, condemnation, expropriation, eminent domain or any
                    similar action (including for the avoidance of doubt, any Casualty Event) with respect to
                    assets or the granting of Liens not prohibited hereunder;

                             (j)    sales of accounts receivable, or participations therein, or the disposition
                    of an account receivable in connection with the collection or compromise thereof in the
                    ordinary course of business or consistent with industry practice or in bankruptcy or
                    similar proceedings;

                            (k)     any financing transaction with respect to property built or acquired by
                    the Borrower or any Restricted Subsidiary after the Closing Date;


DB1/ 118926700.59                                        9
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 789 of 1503




                            (l)       the sale, lease, assignment, license, sublease or discount of inventory,
                    equipment, accounts receivable, notes receivable or other current assets in the ordinary
                    course of business or consistent with industry practice or the conversion of accounts
                    receivable to notes receivable or other dispositions of accounts receivable in connection
                    with the collection thereof;

                             (m)    the licensing or sublicensing of IP Rights or other general intangibles in
                    the ordinary course of business or consistent with industry practice;

                            (n)      any surrender or waiver of contract rights or the settlement, release or
                    surrender of contract rights or other litigation claims in the ordinary course of business or
                    consistent with industry practice;

                            (o)      the unwinding of any Hedging Obligations;

                            (p)      sales, transfers and other dispositions of Investments in joint ventures to
                    the extent required by, or made pursuant to, customary buy/sell arrangements between the
                    joint venture parties set forth in joint venture arrangements and similar binding
                    arrangements;

                             (q)     the lapse or abandonment of IP Rights, which in the reasonable good
                    faith determination of the Borrower, are not material to the conduct of the business of the
                    Borrower and its Restricted Subsidiaries taken as a whole;

                            (r)      the granting of a Lien that is permitted under Section 7.01;

                            (s)     the issuance of directors’ qualifying shares and shares of Capital Stock of
                    Foreign Subsidiaries issued to foreign nationals as required by applicable law;

                            (t)      the disposition of any assets (including Equity Interests) (i) acquired in a
                    transaction permitted hereunder, which assets are not used or useful in the principal
                    business of the Borrower and its Restricted Subsidiaries or (ii) made in connection with
                    the approval of any applicable antitrust authority or otherwise necessary or advisable in
                    the good faith determination of the Borrower to consummate any acquisition permitted
                    hereunder;

                             (u)     dispositions of property to the extent that such property is exchanged for
                    credit against the purchase price of similar replacement property;

                            (v)     dispositions and transfers of property in connection with any Specified
                    Real Estate Financings (other than any Specified Sale Leaseback Transactions);

                           (w)      the settlement or early termination of any Permitted Bond Hedge
                    Transaction and the settlement or early termination of any related Permitted Warrant
                    Transaction; and

                             (x)     the sales of property or assets for an aggregate fair market value since the
                    date of this Agreement not to exceed $35.0 million.




DB1/ 118926700.59                                        10
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 790 of 1503



                    ; provided that after giving effect to any sale, issuance or other disposition of Equity
                    Interests of a Restricted Subsidiary, no Overadvance shall exist or result therefrom

         “Assignee Group” means two or more Eligible Assignees that are Affiliates of one another or
 two or more Approved Funds managed by the same investment advisor.

         “Assignment and Assumption” means an Assignment and Assumption substantially in the form
 of Exhibit D-1 or any other form approved by the Administrative Agent.

         “Assumption” has the meaning specified in Section 10.25.

         “Attorney Costs” means all reasonable fees, expenses and disbursements of any law firm or
 other external legal counsel, to the extent documented in reasonable detail and invoiced.

         “Attributable Indebtedness” means, on any date, in respect of any Capitalized Lease Obligation
 of any Person, the amount thereof that would appear as a liability on a balance sheet of such Person
 prepared as of such date in accordance with GAAP.

         “Auto-Extension Letter of Credit” has the meaning specified in Section 2.03(2)(c).

          “Availability Model” means a monthly availability model in substantially the same form as the
 availability model delivered by the Sponsor to the Administrative Agent prior to the Closing Date.

        “Average Historical Excess Availability” means, at any Adjustment Date, the average daily
 Excess Availability for the three-month period immediately preceding such Adjustment Date, divided by
 the Maximum Borrowing Amount at such time.

         “Average Revolving Credit Loan Utilization” means, at any Adjustment Date, the average
 daily aggregate Revolving Credit Exposure (excluding any Revolving Credit Exposure resulting from any
 outstanding Swing Line Loans) for the three-month period immediately preceding such Adjustment Date,
 divided by the Aggregate Commitments at such time.

         “Bail-In Action” means the exercise of any Write-Down and Conversion Powers by the
 applicable Resolution Authority in respect of any liability of an Affected Financial Institution.

          “Bail-In Legislation” means, with respect to (a) any EEA Member Country implementing
 Article 55 of Directive 2014/59/EU of the European Parliament and of the Council of the European
 Union, the implementing law for such EEA Member Country from time to time which is described in the
 EU Bail-In Legislation Schedule, or (b) the United Kingdom, Part I of the United Kingdom Banking Act
 2009 and any other law applicable in the United Kingdom relating to the resolution of unsound or failing
 banks, investment firms or other financial institutions or their affiliates (other than through liquidation,
 administration or other insolvency proceedings).

         “Bank of America” means Bank of America, N.A.

         “Bank Product” shall mean any of the following products, services or facilities provided to
 Holdings, the Borrower or any Restricted Subsidiary: (a) supply chain or trade finance or (b) other
 banking products or services (other than Letters of Credit and Cash Management Services).

         “Bank Product Agreement” means any agreement entered into from time to time by Holdings,
 the Borrower or any Restricted Subsidiary in connection with a Bank Product, designated by the Bank


DB1/ 118926700.59                                     11
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 791 of 1503



 Product Provider and the Borrower in writing to the Administrative Agent as “Bank Product Obligations”
 under this Agreement (but only if such obligations have not been designated as “Bank Product
 Obligations” under the First Lien Credit Agreement).

          “Bank Product Provider” means any Person that is an Agent, an Arranger, a Lender or an
 Affiliate of an Agent or Lender at the time it entered into a Bank Product Agreement, whether or not such
 Person subsequently ceases to be an Agent, an Arranger, a Lender or an Affiliate of an Agent or Lender.

         “Bank Product Obligations” shall mean Indebtedness and other obligations or liabilities of
 Holdings, the Borrower or any Restricted Subsidiary owed to the provider of a Bank Product.

         “Bankruptcy Code ” has the meaning specified in Section 8.02.

          “Base Rate” means for any day a fluctuating rate per annum equal to the highest of (a) the
 Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect for such day as publicly announced
 from time to time by Bank of America as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%, subject
 to the interest rate floors set forth therein; provided that if the Base Rate shall be less than 1.25%, such
 rate shall be deemed 1.25% for purposes of this Agreement. The “prime rate” is a rate set by Bank of
 America based upon various factors including Bank of America’s costs and desired return, general
 economic conditions and other factors, and is used as a reference point for pricing some loans, which may
 be priced at, above, or below such announced rate. Any change in such prime rate announced by Bank of
 America shall take effect at the opening of business on the day specified in the public announcement of
 such change. If the Base Rate is being used as an alternate rate of interest pursuant to Section 3.03 hereof,
 then the Base Rate shall be the greater of clauses (a) and (b) above and shall be determined without
 reference to clause (c) above.

         “Base Rate Loan” means a Loan that bears interest based on the Base Rate.

         “Basket” means any amount, threshold or other value permitted or prescribed with respect to any
 Lien, Indebtedness, Asset Sale, Investment, Restricted Payment, transaction value, judgment or other
 amount under any provision in Articles V, VI, VII or VIII and the definitions related thereto.

         “Belk” has the meaning specified in the preliminary statements of this Agreement.

         “Beneficial Ownership Certification” means a certification regarding beneficial ownership
 required by the Beneficial Ownership Regulation.

         “Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

          “Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA) that is subject
 to Title I of ERISA, (b) a “plan” as defined in and subject to Section 4975 of the Code or (c) any Person
 whose assets include (for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA
 or Section 4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

          “BHC Act Affiliate ” of a party means an “affiliate” (as such term is defined under, and
 interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

        “Board of Directors” means, for any Person, the board of directors or other governing body of
 such Person or, if such Person does not have such a board of directors or other governing body and is
 owned or managed by a single entity, the Board of Directors of such entity, or, in either case, any



DB1/ 118926700.59                                     12
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 792 of 1503



 committee thereof duly authorized to act on behalf of such Board of Directors. Unless otherwise
 provided, “Board of Directors” means the Board of Directors of the Borrower.

         “Borrower” has the meaning specified in the preliminary statements of this Agreement.

         “Borrower Materials” has the meaning specified in Section 6.02.

          “Borrowing” means a borrowing consisting of Loans of the same Class and Type made,
 converted or continued on the same date and, in the case of Eurodollar Rate Loans, having the same
 Interest Period.

         “Borrowing Base” means, at any time, the sum of:

                    (1) 90% of the book value of the Eligible Credit Card Receivables held by the
         Borrower and the Subsidiary Guarantors; plus

                 (2)     85% of the book value of the Eligible Accounts Receivable held by the Borrower
         and the Subsidiary Guarantors; plus

                 (3)    90% of the Net Orderly Liquidation Value of Eligible Inventory held by the
         Borrower and the Subsidiary Guarantors, which percentage may increase to 92.5% for each of the
         Selected Months at the Borrower’s option; less

                    (4)   the then-current amount of all Reserves.

          In connection with any acquisition or similar Investment (including, in connection with a merger
 or consolidation of the Borrower permitted pursuant to Section 7.03(4)) (a “Proposed Acquisition”), the
 portion of the Borrowing Base that is attributable to the assets of the target in any such acquisition or
 other Investment (the “Proposed Target”) will be limited to, to the extent the applicable field
 examinations and inventory appraisals are not complete as of such date, not greater than 5% of the
 Borrowing Base (provided that the portion of the Borrowing Base attributable to acquired Inventory, shall
 not exceed 90% of the Net Orderly Liquidation Value of any such acquired Inventory which would
 otherwise constitute Eligible Inventory) until the applicable field examination or inventory appraisal has
 been delivered; it being understood and agreed that there shall be no Default or Event of Default solely as
 a result of a failure to complete and deliver such items.

          The Borrowing Base at any time shall be determined by reference to the most recent Borrowing
 Base Certificate delivered to the Administrative Agent pursuant to Section 6.20, as adjusted to give effect
 to Reserves determined in the Permitted Discretion of the Administrative Agent following such delivery.
 Notwithstanding anything herein to the contrary, Reserves shall not duplicate eligibility criteria contained
 in the definition of Eligible Accounts Receivable, Eligible Credit Card Receivables, Eligible Inventory or
 any other Reserve then established.

          “Borrowing Base Certificate ” means a certificate by a Responsible Officer of the Borrower,
 substantially in the form of Exhibit J (or another form acceptable to the Administrative Agent and the
 Borrower) setting forth the calculation of the Borrowing Base, including a calculation of each component
 thereof (including, to the extent the Borrower has received notice of any such Reserve from the
 Administrative Agent, any of the Reserves included in such calculation), all in such detail as is reasonably
 satisfactory to the Administrative Agent. All calculations of the Borrowing Base in connection with the
 preparation of any Borrowing Base Certificate will be made by the Borrower and certified to the
 Administrative Agent.

DB1/ 118926700.59                                    13
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 793 of 1503



         “Broker-Dealer Regulated Subsidiary” means any Subsidiary of the Borrower that is registered
 as a broker-dealer under the Exchange Act or any other applicable Laws requiring such registration.

          “Business Day” means any day that is not a Legal Holiday and, with respect to any interest rate
 settings as to a Eurodollar Rate Loan, any fundings, disbursements, settlements and payments in respect
 of any such Eurodollar Rate Loan, or any other dealings to be carried out pursuant to this Agreement in
 respect of any such Eurodollar Rate Loan, any day on which dealings in deposits in Dollars are conducted
 by and between banks in the London interbank eurodollar market.

          “Capital Expenditures” means, for any period, the aggregate of all expenditures (paid in cash)
 by the Borrower and the Restricted Subsidiaries during such period that, in conformity with GAAP, are or
 are required to be included as capital expenditures on the consolidated statement of cash flows of the
 Borrower and the Restricted Subsidiaries; provided, however, that Capital Expenditures for the Borrower
 and its Restricted Subsidiaries shall not include:

                 (1)      expenditures to the extent they are made with (a) the proceeds from the issuance
         of Equity Interests by any Parent Company (to the extent contributed to the Borrower as common
         equity) or (b) proceeds of the issuance of Equity Interests of, or a cash capital contribution to, the
         Borrower after the Closing Date;

                 (2)      expenditures with proceeds of insurance settlements, condemnation awards and
         other settlements in respect of lost, destroyed, damaged or condemned assets, equipment or other
         property to the extent such expenditures are made to replace or repair such lost, destroyed,
         damaged or condemned assets, equipment or other property or otherwise to acquire, maintain,
         develop, construct, improve, upgrade or repair assets or properties useful in the business of the
         Borrower and its Subsidiaries;

                    (3)   interest capitalized during such period;

                  (4)     (i) expenditures that are accounted for as capital expenditures of such person and
         that actually are paid for by a third party (excluding Holdings, the Borrower or any Subsidiary
         thereof) and for which neither Holdings, the Borrower nor any Subsidiary has provided or is
         required to provide or incur, directly or indirectly, any consideration or obligation to such third
         party or any other person (whether before, during or after such period) and (ii) expenditures that
         are financed with tenant improvement allowances (or similar real estate incentive programs);

                 (5)      the purchase price of equipment purchased during such period to the extent the
         consideration therefor consists of any combination of (a) used or surplus equipment traded in at
         the time of such purchase or (b) the proceeds of a concurrent sale of used or surplus equipment, in
         each case, in the ordinary course of business;

                    (6)   Investments in respect of a Permitted Acquisition; or

                 (7)      (i) the purchase of property, plant or equipment made within eighteen (18)
         months of any Asset Sale to the extent purchased with the proceeds of such Asset Sale; and (ii)
         with respect to any property, plant and equipment that, within twelve months following the
         purchase or acquisition thereof, is sold pursuant to a sale-leaseback or similar capitalized
         financing.


         “Capital Stock” means:

DB1/ 118926700.59                                     14
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 794 of 1503




                    (1)   in the case of a corporation, corporate stock or shares in the capital of such
         corporation;

                  (2)      in the case of an association or business entity, any and all shares, interests,
         participations, rights or other equivalents (however designated) of corporate stock;

               (3)      in the case of a partnership or limited liability company, partnership or
         membership interests (whether general or limited); and

                 (4)      any other interest or participation that confers on a Person the right to receive a
         share of the profits and losses of, or distributions of assets of, the issuing Person, but excluding
         from all of the foregoing any debt securities convertible into or exchangeable for Capital Stock,
         whether or not such debt securities include any right of participation with Capital Stock.

         “Capitalized Lease Obligation” means, at the time any determination thereof is to be made, the
 amount of the liability in respect of a capital lease that would at such time be required to be capitalized
 and reflected as a liability on a balance sheet (excluding the footnotes thereto) prepared in accordance
 with GAAP as in effect on the Closing Date.

          “Capitalized Software Expenditures” means, for any period, the aggregate of all expenditures
 (whether paid in cash or accrued as liabilities) by a Person and its Restricted Subsidiaries during such
 period in respect of licensed or purchased software or internally developed software and software
 enhancements that, in conformity with GAAP, are or are required to be reflected as capitalized costs on
 the consolidated balance sheet of a Person and its Restricted Subsidiaries.

          “Captive Insurance Subsidiary” means any Subsidiary of the Borrower that is subject to
 regulation as an insurance company (or any Subsidiary thereof).

         “Cash Collateral” has the meaning specified in the definition of “Cash Collateralize”.

         “Cash Collateral Account” means an account held at, and subject to the sole dominion and
 control of, the Collateral Agent.

         “Cash Collate ralize” means, in respect of an Obligation, to provide and pledge cash or deposit
 account balances in Dollars as collateral, at a location and pursuant to documentation in form and
 substance satisfactory to Administrative Agent or the Issuing Bank with respect to any Letter of Credit, as
 applicable (and “Cash Collateralization” has a corresponding meaning).

         “Cash Dominion Period” means (a) each period beginning on the date that Excess Availability
 shall have been less than the greater of (x) $60,000,000 and (y) 12.5% of the Maximum Borrowing
 Amount, in either case, for three (3) consecutive Business Days, and ending on the date Excess
 Availability shall have been at least the greater of (x) $60,000,000 and (y) 12.5% of the Maximum
 Borrowing Amount, in each case, for twenty (20) consecutive calendar days or (b) upon the occurrence of
 a Specified Event of Default, the period that such Specified Event of Default shall be continuing.

         “Cash Equivalents” means:

                    (1)   Dollars;

                    (2)   [reserved];


DB1/ 118926700.59                                      15
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 795 of 1503




                  (3)     local currencies held by the Borrower or any Restricted Subsidiary from time to
         time in the ordinary course of business or consistent with industry practice;

                  (4)    readily marketable direct obligations issued or directly and fully and
         unconditionally guaranteed or insured by the U.S. government or any agency or instrumentality
         thereof the securities of which are unconditionally guaranteed as a full faith and credit obligation
         of such government with maturities of 36 months or less from the date of acquisition;

                  (5)     certificates of deposit, time deposits and eurodollar time deposits with maturities
         of three years or less from the date of acquisition, demand deposits, bankers’ acceptances with
         maturities not exceeding three years and overnight bank deposits, in each case with any domestic
         or foreign commercial bank having capital and surplus of not less than $500.0 million in the case
         of U.S. banks and $100.0 million (or the U.S. dollar equivalent as of the date of determination) in
         the case of non-U.S. banks;

                 (6)      repurchase obligations for underlying securities of the types described in
         clauses (4) and (5) above or clauses (7) and (8) below entered into with any financial institution
         or recognized securities dealer meeting the qualifications specified in clause (5) above;

                  (7)     commercial paper and variable or fixed rate notes rated at least P-2 by Moody’s
         or at least A-2 by S&P (or, if at any time neither Moody’s nor S&P is rating such obligations, an
         equivalent rating from another Rating Agency) and in each case maturing within 36 months after
         the date of acquisition thereof;

                  (8)     marketable short-term money market and similar liquid funds having a rating of
         at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time neither Moody’s
         nor S&P is rating such obligations, an equivalent rating from another Rating Agency);

                  (9)     securities issued or directly and fully and unconditionally guaranteed by any
         state, commonwealth or territory of the United States or any political subdivision or taxing
         authority of any such state, commonwealth or territory or any public instrumentality thereof
         having maturities of not more than 36 months from the date of acquisition thereof;

                 (10) readily marketable direct obligations issued or directly and fully and
         unconditionally guaranteed by any foreign government or any political subdivision or public
         instrumentality thereof, in each case having an Investment Grade Rating from either Moody’s or
         S&P (or, if at any time neither Moody’s nor S&P is rating such obligations, an equivalent rating
         from another Rating Agency selected by the Borrower) with maturities of 36 months or less from
         the date of acquisition;

                    (11)  Indebtedness or Preferred Stock issued by Persons with a rating of “A” or higher
         from S&P or “A2” or higher from Moody’s (or, if at any time neither Moody’s nor S&P is rating
         such obligations, an equivalent rating from another Rating Agency) with maturities of 24 months
         or less from the date of acquisition;

                  (12) Investments with average maturities of 36 months or less from the date of
         acquisition in money market funds rated AAA- (or the equivalent thereof) or better by S&P or
         Aaa3 (or the equivalent thereof) or better by Moody’s (or, if at any time neither Moody’s nor
         S&P is rating such obligations, an equivalent rating from another Rating Agency);



DB1/ 118926700.59                                     16
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 796 of 1503




                 (13) investment funds investing substantially all of their assets in securities of the
         types described in clauses (1) through (12) above; and

                 (14) solely with respect to any Captive Insurance Subsidiary, any investment that the
         Captive Insurance Subsidiary is not prohibited to make in accordance with applicable law.

 In the case of Investments by any Foreign Subsidiary or Investments made in a country outside the United
 States of America, Cash Equivalents will also include (i) investments of the type and maturity described
 in clauses (1) through (13) above of foreign obligors, which investments or obligors (or the parents of
 such obligors) have ratings described in such clauses or equivalent ratings from comparable foreign rating
 agencies and (ii) other short-term investments utilized by Foreign Subsidiaries in accordance with normal
 investment practices for cash management in investments analogous to the foregoing investments in
 clauses (1) through (13) and in this paragraph.

          “Cash Management Agreement” means any agreement entered into from time to time by
 Holdings, the Borrower or any Restricted Subsidiary in connection with cash management services for
 collections, other Cash Management Services and for operating, payroll and trust accounts of such
 Person, including automatic clearing house services, controlled disbursement services, electronic funds
 transfer services, information reporting services, lockbox services, stop payment services and wire
 transfer services, designated by the Cash Management Bank and the Borrower in writing to the
 Administrative Agent as “Cash Management Obligations” under this Agreement (but only if such
 obligations have not been designated as “Cash Management Obligations” under the First Lien Credit
 Agreement).

          “Cash Management Bank” means any Person that is an Agent, an Arranger, a Lender or an
 Affiliate of an Agent or Lender at the time it entered into a Cash Management Agreement, whether or not
 such Person subsequently ceases to be an Agent, an Arranger, a Lender or an Affiliate of an Agent or
 Lender.

         “Cash Management Obligations” means obligations owed by Holdings, the Borrower or any
 Restricted Subsidiary to any Cash Management Bank in connection with, or in respect of, any Cash
 Management Services.

          “Cash Management Services” means (a) commercial credit cards, merchant card services,
 purchase or debit cards, including non-card e-payables services, (b) treasury management services
 (including controlled disbursement, overdraft, automatic clearing house fund transfer services, return
 items and interstate depository network services), (c) foreign exchange, netting and currency management
 services and (d) any other demand deposit or operating account relationships or other cash management
 services, including under any Cash Management Agreements.

         “Cash Receipt” has the meaning specified in Section 6.19(2).

         “Casualty Event” means any event that gives rise to the receipt by the Borrower or any
 Restricted Subsidiary of any insurance proceeds or condemnation awards in respect of any equipment,
 fixed assets or real property (including any improvements thereon) to replace or repair such equipment,
 fixed assets or real property.

         “CCT” means Corporate Capital Trust, Inc.

         “CFC” means a “controlled foreign corporation” within the meaning of Section 957(a) of the
 Code.

DB1/ 118926700.59                                    17
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 797 of 1503



          “CFC Holdco” means a Domestic Subsidiary that has no material assets other than the Equity
 Interests in or indebtedness of one or more Foreign Subsidiaries that are CFCs, including the indirect
 ownership of such Equity Interests or indebtedness through one or more CFC Holdcos that have no other
 material assets.

          “Change in Law” means the occurrence, after the Closing Date, of any of the following: (a) the
 adoption of any law, rule, regulation or treaty (excluding the taking effect after the Closing Date of a law,
 rule, regulation or treaty adopted prior to the Closing Date), (b) any change in any law, rule, regulation or
 treaty or in the administration, interpretation or application thereof by any Governmental Authority or (c)
 the making or issuance of any request, guideline or directive (whether or not having the force of law) by
 any Governmental Authority. It is understood and agreed that (i) the Dodd–Frank Wall Street Reform
 and Consumer Protection Act (Public Law 111 203, H.R. 4173), all Laws relating thereto and all
 interpretations and applications thereof and (ii) all requests, rules, guidelines or directives promulgated by
 the Bank for International Settlements, the Basel Committee on Banking Supervision (or any successor or
 similar authority) or the United States regulatory authorities, in each case pursuant to Basel III, shall, for
 the purpose of this Agreement, be deemed to be adopted subsequent to the Closing Date.

         “Change of Control” means the occurrence of any of the following after the Closing Date:

                 (1)     at any time prior to the consummation of a Qualifying IPO after the Closing
         Date, the Permitted Holders ceasing to beneficially own (as defined in Rules 13d-3 and 13d-5
         under the Exchange Act), in the aggregate, directly or indirectly, at least forty percent (40%) of
         the aggregate ordinary voting power represented by the issued and outstanding Equity Interests of
         the Borrower or any Parent Company; or

                 (2)      at any time following the consummation of a Qualifying IPO after the Closing
         Date, (a) any Person (other than a Permitted Holder) or (b) Persons (other than one or more
         Permitted Holders) constituting a “group” (as such term is used in Sections 13(d) and 14(d) of the
         Exchange Act), becoming the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under
         such Exchange Act) of Equity Interests of the Borrower or such Parent Company representing
         more than thirty-five percent (35%) of the aggregate ordinary voting power represented by the
         issued and outstanding Equity Interests of the Borrower or such Parent Company, as applicable,
         and the percentage of aggregate ordinary voting power so held is greater than the percentage of
         the aggregate ordinary voting power represented by the Equity Interests of the Borrower or such
         Parent Company, as applicable, beneficially owned, directly or indirectly, in the aggregate by the
         Permitted Holders;

                  (3)     the occurrence of a “Change of Control” (or any comparable term) as defined in
         each of the First Lien Credit Agreement, the Second Lien Credit Agreement or any other
         Indebtedness having an aggregate outstanding principal amount of not less than the Threshold
         Amount; or

                 (4)    Holdings shall cease to be the registered owner of 100% of the Equity Interests of
         the Borrower unless in connection with the consummation of a Qualifying IPO by the Borrower.

 unless, in the case of clause (1) or (2) above, the Permitted Holders have, at such time, the right or the
 ability by voting power, contract or otherwise to elect or designate for election at least a majority of the
 board of directors of the Borrower or any Parent Company.

          “Chapter 11 Cases” has the meaning specified in the preliminary statements of this Agreement.


DB1/ 118926700.59                                      18
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 798 of 1503



          “Claim” means any actions, suits or written demands or claims.

          “Class” means (i) with respect to Commitments or Loans, those of such Commitments or Loans
 that have the same terms and conditions (without regard to differences in the Type of Loan, Interest
 Period, upfront fees, OID or similar fees paid or payable in connection with such Commitments or Loans,
 or differences in tax treatment (e.g., “fungibility”)) and (ii) with respect to Lenders, those of such Lenders
 that have Commitments or Loans of a particular Class.

         “Closing Date ” means December 10, 2015.

         “Closing Date Annual Financial Statements” means the audited consolidated balance sheets of
 the Acquired Company as of the fiscal years ended February 2, 2013, February 1, 2014 and January 31,
 2015, and the related consolidated statements of operations, changes in stockholders’ equity and cash
 flows for the Acquired Company for the fiscal years then ended.

         “Closing Date Quarterly Financial Statements ” means the unaudited quarterly balance sheet
 and related statements of income and cash flows of the Acquired Company for the most recent fiscal
 quarter(s) ended after January 31, 2015 and at least 45 days prior to the Closing Date, in each case to the
 extent delivered to Initial Borrower pursuant to the Acquisition Agreement or otherwise.

          “Closing Date Refinancing” means (a) the repayment in full of the principal, accrued and unpaid
 interest, fees and other amounts and the termination of all commitments to extend credit under that certain
 Credit Agreement, dated as of October 22, 2014, by and among Belk, certain affiliates of Belk, the
 lenders party thereto, and Wells Fargo Bank, National Association, as agent and (b) the Acquired
 Company will voluntarily redeem in full the entire unpaid principal amount, along with unpaid interest,
 fees, premiums and any other amounts owed under each series of Existing Company Notes.

         “Closing Date Transactions” means, collectively, (a) the consummation of the Equity
 Contribution, (b) the consummation of the Merger pursuant to the Transaction Agreement and the
 payment of the Transaction Consideration, (c) the funding of the Revolving Credit Loans borrowed on the
 Closing Date, (d) the borrowings under the First Lien Facility and the Second Lien Facility on the Closing
 Date, (e) the execution and delivery of the Loan Documents, the First Lien Loan Documents and the
 Second Lien Loan Documents, (f) the consummation of the Closing Date Refinancing, (g) the
 consummation of any other transactions in connection with the foregoing and (h) the payment of
 Transaction Expenses.

         “Code” means the U.S. Internal Revenue Code of 1986, as amended.

         “Collateral” means all the “Collateral” as defined in any Collateral Documents and all other
 property of whatever kind or nature pledged or charged as collateral under any Collateral Document.

          “Collateral Access Agreement” means a landlord waiver or other agreement, in a form as shall
 be reasonably satisfactory to the Collateral Agent, between the Collateral Agent and any third party
 (including any bailee, consignee, customs broker, or other similar Person) in possession of any Collateral
 or any landlord of any premises where any Collateral is located, as such landlord waiver or other
 agreement may be amended, restated, or otherwise modified from time to time.

         “Collateral Agent” has the meaning specified in the introductory paragraph to this Agreement.

         “Collateral and Guarantee Requirement” means, at any time, the requirement that:



DB1/ 118926700.59                                     19
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 799 of 1503




                  (1)     the Collateral Agent shall have received each Collateral Document required to be
         delivered (a) on the Closing Date pursuant to Section 4.01(1)(c) or (b) pursuant to Section 6.11 or
         6.13 at such time required by such Sections to be delivered, in each case, duly executed by each
         Loan Party that is party thereto;

                  (2)      all Obligations shall have been unconditionally guaranteed by (a) Holdings (or
         any successor thereto), (b) each Restricted Subsidiary of the Borrower that is a wholly owned
         Material Domestic Subsidiary (other than any Excluded Subsidiary), which shall include those
         that are listed on Schedule 1.01(1) hereto and (c) any Restricted Subsidiary of the Borrower that
         Guarantees (or is the borrower or issuer of) the First Lien Facility (including any Permitted
         Incremental Equivalent Debt (as defined in the First Lien Credit Agreement)) and/or the Second
         Lien Facility (the Persons in the preceding clauses (a) through (c) collectively, the
         “Guarantors”);

                  (3)     except to the extent otherwise provided hereunder or under any Collateral
         Document, the Obligations and the Guaranty shall have been secured by a perfected security
         interest with the priority set forth in the Applicable Intercreditor Agreement, subject only to Liens
         permitted by Section 7.01, in

                            (a)     all the Equity Interests of the Borrower,

                            (b)     all Equity Interests of each direct, wholly owned Material Domestic
                    Subsidiary (other than any CFC Holdco) that is directly owned by the Borrower or any
                    Subsidiary Guarantor; and

                             (c)    65% of the issued and outstanding voting Equity Interests and 100% of
                    the issued and outstanding Equity Interests that are not voting Equity Interests of each (i)
                    wholly owned Material Domestic Subsidiary that is (a) a CFC Holdco and (b) directly
                    owned by the Borrower or any Subsidiary Guarantor and (ii) Foreign Subsidiary that is
                    directly owned by the Borrower or any Subsidiary Guarantor; and

                  (4)     except to the extent otherwise provided hereunder, including subject to Liens
         permitted by Section 7.01 or under any Collateral Document and in each case subject to
         exceptions and limitations otherwise set forth in this Agreement and the Collateral Documents,
         the Obligations and the Guaranty shall have been secured by a security interest in substantially all
         tangible and intangible personal property of the Borrower and each Guarantor, inventory,
         equipment, investment property, contract rights, applications and registrations of IP Rights filed
         in the United States, Accounts, Credit Card Processor Accounts, Deposit Accounts, Securities
         Accounts, documents of title, other general intangibles, and proceeds of the foregoing, in each
         case,

                            (a)     that has been perfected, to the extent such security interest may be
                    perfected by:

                                    (i)      delivering certificated securities, intercompany notes and other
                            instruments in which a security interest can be perfected by physical control, in
                            each case to the extent required hereunder or the Security Agreement;

                                    (ii)     filing financing statements under the Uniform Commercial Code,



DB1/ 118926700.59                                       20
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 800 of 1503




                                  (iii)    making any necessary filings with the United States Patent and
                            Trademark Office or United States Copyright Office, or

                                    (iv)    [reserved], or

                                    (v)     control solely to the extent required by Section 6.19 and

                            (b)      with the priority required by the Collateral Documents and the
                    Applicable Intercreditor Agreement; provided that any such security interests in the
                    Collateral shall be subject to the terms of the Applicable Intercreditor Agreements.

         Notwithstanding the foregoing provisions of this definition or anything in this Agreement or any
 other Loan Document to the contrary:

        (A)     Liens required to be granted from time to time pursuant to the Collateral and Guarantee
 Requirement shall be subject to exceptions and limitations set forth in the Collateral Documents;

         (B)        the Collateral and Guarantee Requirement shall not apply to any Excluded Assets;

          (C)      no deposit account control agreement, securities account control agreement or other
 control agreements or control arrangements shall be required with respect to any deposit account,
 securities account or other asset specifically requiring perfection through control agreements except to the
 extent set forth in Section 6.19;

          (D)      no actions in any jurisdiction other than the U.S. or that are necessary to comply with the
 Laws of any jurisdiction other than the U.S. shall be required in order to create any security interests in
 assets located, titled, registered, applied for, filed, or arising under laws outside of the U.S. or to perfect
 such security interests (it being understood that there shall be no security agreements, pledge agreements,
 or share charge (or mortgage) agreements governed under the Laws of any jurisdiction other than the
 U.S.) and there shall be no requirement to deliver landlord lien waivers, estoppels and collateral access
 letters;

         (E)      no stock certificates Subsidiaries other than Material Subsidiaries shall be required to be
 delivered to the Collateral Agent; and

          (F)      no perfection steps shall be required with respect to (i) motor vehicles and other assets
 subject to certificates of title to the extent a Lien thereon cannot be perfected by the filing of a UCC
 financing statement, (ii) letter of credit rights, except to the extent constituting a support obligation for
 other Collateral as to which perfection is accomplished solely by the filing of a UCC financing statement
 (it being understood that no actions shall be required to perfect a security interest in letter of credit rights,
 other than the filing of a UCC financing statement), (iii) commercial tort claims with a value of less than
 $2.5 million, and (iv) promissory notes evidencing debt for borrowed money in a principal amount of less
 than $2.5 million.

          “Collateral Documents” means, collectively, the Security Agreement, the Intellectual Property
 Security Agreements, each of the collateral assignments, security agreements, pledge agreements or other
 similar agreements delivered to the Administrative Agent, Collateral Agent or the Lenders pursuant to
 Sections 4.01(1)(c), 6.11 or 6.13 and each of the other agreements, instruments or documents that creates
 or purports to create a Lien in favor of the Collateral Agent for the benefit of the Secured Parties.




DB1/ 118926700.59                                       21
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 801 of 1503



         “Collateral Test Triggering Event” means any time on or after the date on which Excess
 Availability has been less than the greater of (A) $120,000,000 and (B) 17.5% of the Maximum
 Borrowing Amount for five (5) consecutive Business Days.

         “Commitment” means, (a) with respect to each Lender (to the extent applicable), such Lender’s
 Revolving Credit Commitment, Extended Revolving Credit Commitment or a Revolving Credit
 Commitment Increase or any combination thereof (as the context requires) and (b) with respect to the
 applicable Swing Line Lender, or swingline lender under any Extended Revolving Credit Commitments,
 its Swing Line Facility or swingline commitment, as applicable.

          “Commitment Letter” means that certain Amended and Restated Commitment Letter, dated as
 of September 4, 2015, among the Initial Borrower, Morgan Stanley, Merrill Lynch, Bank of America,
 Jefferies, Credit Suisse, DB, Nomura, RBC, RBCCM, Wells Fargo, MCS Capital Markets, MCS Lending
 and CCT, as amended by the Letter Agreement dated November 6, 2015 and as further amended, restated,
 amended and restated, supplemented or otherwise modified from time to time in accordance with the
 terms thereof.

         “Committed Loan Notice” means a notice of (1) a Borrowing with respect to a given Class of
 Loans, (2) a conversion of Loans of a given Class from one Type to the other or (3) a continuation of
 Eurodollar Rate Loans of a given Class, pursuant to Section 2.02(1), which, if in writing, shall be
 substantially in the form of Exhibit A-1 (or such other form as shall be reasonably acceptable to the
 Borrower and the Administrative Agent).

       “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et. seq.), as
 amended from time to time and any successor statute.

         “Communication” has the meaning specified in Section 10.13(b).

          “Company Material Adverse Effect” has the meaning specified in the Transaction Agreement
 as in effect on August 23, 2015.

         “Compensation Period” has the meaning specified in Section 2.12(3)(b).

          “Compliance Certificate ” means a certificate substantially in the form of Exhibit C and which
 certificate shall in any event be a certificate of a Financial Officer of the Borrower

                  (1)     certifying as to whether a Default has occurred and is continuing and, if
         applicable, specifying the details thereof and any action taken or proposed to be taken with
         respect thereto (in each case, other than any Default with respect to which the Administrative
         Agent has otherwise obtained notice in accordance with Section 6.03(1)), and

                  (2)    to the extent that compliance with the financial covenant under Section 7.10 is
         (or was) required in respect of the period covered by such financial statements, certifying as to
         (and containing all information and calculations necessary for determining) compliance with such
         financial covenant as of the last day of the applicable Test Period, and

         “Concentration Account” has the meaning specified in Section 6.19(2).

         “Confirmation Orde r” means the order of the Court confirming the Approved Plan.




DB1/ 118926700.59                                    22
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 802 of 1503



          “Consolidated Cash Interest Charges” means, as of any date for the applicable period ending
 on such date with respect to Borrower and its Restricted Subsidiaries on a consolidated basis, the
 Consolidated Interest Expense determined on a cash basis only and solely in respect of Indebtedness of
 the type described in clause (1) of the definition thereof and excluding, for the avoidance of doubt, (i) any
 non-cash interest expense, including capitalized interest, whether paid or accrued, (ii) the amortization of
 original issue discount resulting from the issuance of Indebtedness at less than par, (iii) amortization of
 deferred financing costs, debt issuance costs, commissions, fees and expenses, (iv) any expenses resulting
 from discounting of indebtedness in connection with the application of recapitalization accounting or
 purchase accounting, (v) penalties or interest related to taxes and any other amounts of noncash interest
 resulting from the effects of acquisition method accounting or pushdown accounting, (vi) the accretion or
 accrual of, or accrued interest on, discounted liabilities (other than Indebtedness) during such period, (vii)
 non-cash interest expense attributable to the movement of the mark-to-market valuation of obligations
 under hedging agreements or other derivative instruments pursuant to FASB Accounting Standards
 Codification No. 815-Derivatives and Hedging, (viii) any one-time cash costs associated with breakage in
 respect of Hedge Agreements for interest rates, (ix) any payments with respect to make whole premiums
 or other breakage costs of any Indebtedness, (viii) all non-recurring interest expense consisting of
 liquidated damages for failure to timely comply with registration rights obligations, all as calculated on a
 consolidated basis in accordance with GAAP and (ix) expensing of bridge, arrangement, structuring,
 commitment or other financing fees.

          “Consolidated Depreciation and Amortization Expense” means, with respect to any Person for
 any period, the total amount of depreciation and amortization expense of such Person and its Restricted
 Subsidiaries, including the amortization of intangible assets, deferred financing fees, debt issuance costs,
 commissions, fees and expenses and amortization of Capitalized Software Expenditures of such Person
 and its Restricted Subsidiaries for such period on a consolidated basis and otherwise determined in
 accordance with GAAP.

          “Consolidated First Lien Debt” means as of any date of determination, with respect to the
 Borrower and its Restricted Subsidiaries, (a) Loans under this Agreement (including any Incremental
 Revolving Credit Loans), Loans (as defined in the First Lien Facility) under the First Lien Facility
 (including any Incremental Term Loans (as defined in the First Lien Credit Agreement)), Capitalized
 Lease Obligations and other Consolidated Total Debt secured by Collateral (or any portion thereof) on an
 equal priority basis (but without regard to the control of remedies) with Liens securing the Obligations or
 the Liens securing the First Lien Obligations minus (b) without duplication, the aggregate amount of
 unrestricted cash and Cash Equivalents included in the consolidated balance sheet of the Borrower and its
 Restricted Subsidiaries as of such date, which aggregate amount of cash and Cash Equivalents shall be
 determined without giving pro forma effect to the proceeds of Indebtedness incurred on such date.

          “Consolidated Interest Expense” means, with respect to any Person for any period, without
 duplication, the sum of:

                  (1)     consolidated interest expense of such Person and its Restricted Subsidiaries for
         such period, to the extent such expense was deducted (and not added back) in computing
         Consolidated Net Income (including (a) amortization of original issue discount or premium
         resulting from the issuance of Indebtedness at less than par, (b) all commissions, discounts and
         other fees and charges owed with respect to letters of credit or bankers acceptances, (c) non-cash
         interest payments, (d) the interest component of Capitalized Lease Obligations and (e) net
         payments, if any, pursuant to interest rate obligations under any Hedge Agreements with respect
         to Indebtedness); plus



DB1/ 118926700.59                                     23
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 803 of 1503




                 (2)    consolidated capitalized interest of such Person and its Restricted Subsidiaries for
         such period, whether paid or accrued; less

                    (3)   interest income for such period.

          For purposes of this definition, interest on a Capitalized Lease Obligation shall be deemed to
 accrue at an interest rate reasonably determined by such Person to be the rate of interest implicit in such
 Capitalized Lease Obligation in accordance with GAAP.

          “Consolidated Net Income” means, with respect to any Person for any period, the net income
 (loss) of such Person and its Restricted Subsidiaries for such period determined on a consolidated basis in
 accordance with GAAP, excluding (and excluding the effect of), without duplication,

                   (1)      extraordinary, non-recurring or unusual gains, losses, fees, costs, charges or
         expenses (including relating to any multi-year strategic initiatives and accruals and reserves in
         connection with such gains, losses, charges or expenses); restructuring costs, charges, accruals or
         reserves (including restructuring and integration costs related to acquisitions and adjustments to
         existing reserves, and in each case, whether or not classified as such under GAAP); costs and
         expenses related to any reconstruction, decommissioning, recommissioning or reconfiguration of
         stores or facilities and fixed assets for alternative uses; Public Company Costs; costs and
         expenses related to the integration, consolidation, opening, pre-opening and closing of stores or
         facilities and fixed assets; severance and relocation costs and expenses, one-time compensation
         costs and expenses, consulting fees, signing, retention or completion bonuses, and executive
         recruiting costs; costs and expenses incurred in connection with strategic initiatives; transition
         costs and duplicative running costs; costs and expenses incurred in connection with non-ordinary
         course product and IP Rights development; costs incurred in connection with acquisitions (or
         purchases of assets) prior to or after the Closing Date (including integration costs); business
         optimization expenses (including costs and expenses relating to business optimization programs,
         new systems design, retention charges, system establishment costs and implementation costs and
         project start-up costs), accruals and reserves; operating expenses attributable to the
         implementation of cost-savings initiatives; curtailments and modifications to pension and post-
         retirement employee benefit plans (including any settlement of pension liabilities and charges
         resulting from changes in estimates, valuations and judgments);

                  (2)    the cumulative effect of a change in accounting principles and changes as a result
         of the adoption or modification of accounting policies during such period whether effected
         through a cumulative effect adjustment or a retroactive application, in each case in accordance
         with GAAP;

                    (3)   Transaction Expenses and the Third Amendment Transaction Expenses;

                  (4)    any gain (loss) on asset sales, disposals or abandonments (other than asset sales,
         disposals or abandonments in the ordinary course of business or consistent with industry practice)
         or income (loss) from discontinued operations (but if such operations are classified as
         discontinued due to the fact that they are subject to an agreement to dispose of such operations,
         only when and to the extent such operations are actually disposed of);

                 (5)      the Net Income for such period of any Person that is an Unrestricted Subsidiary;
         provided that the Consolidated Net Income of a Person will be increased by the amount of
         dividends or distributions or other payments that are actually paid in cash or Cash Equivalents (or


DB1/ 118926700.59                                     24
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 804 of 1503



         to the extent converted into cash or Cash Equivalents) to such Person or a Restricted Subsidiary
         thereof in respect of such period;

                    (6)   [reserved];

                 (7)     effects of adjustments (including the effects of such adjustments pushed down to
         such Person and its Restricted Subsidiaries) related to the application of recapitalization
         accounting or purchase accounting (including in the inventory, property and equipment, software,
         goodwill, intangible assets, in process research and development, deferred revenue and debt line
         items);

                (8)     income (loss) from the early extinguishment or conversion of (a) Indebtedness,
         (b) Hedging Obligations or (c) other derivative instruments;

                    (9)any impairment charge or asset write-off or write-down in each case, pursuant to
         GAAP, and the amortization of intangibles arising pursuant to GAAP;

                  (10) (a) any equity based or non-cash compensation charge or expense, including any
         such charge or expense arising from grants of stock appreciation, equity incentive programs or
         similar rights, stock options, restricted stock or other rights to, and any cash charges associated
         with the rollover, acceleration or payout of, Equity Interests by management of such Person or of
         a Restricted Subsidiary or any Parent Company, (b) noncash compensation expense resulting
         from the application of Accounting Standards Codification Topic No. 718, Compensation—Stock
         Compensation or Accounting Standards Codification Topic 505-50, Equity-Based Payments to
         Non-Employees, and (c) any income (loss) attributable to deferred compensation plans or trusts;

                   (11) any fees, expenses or charges incurred during such period, or any amortization
         thereof for such period, in connection with any acquisition, Investment, Asset Sale, disposition,
         incurrence or repayment of Indebtedness (including such fees, expenses or charges related to the
         offering and issuance of the Revolving Credit Notes and the syndication and incurrence of any
         Facilities), issuance of Equity Interests (including by any direct or indirect parent of the
         Borrower), recapitalization, refinancing transaction or amendment or modification of any debt
         instrument (including any amendment or other modification of the Indebtedness evidenced by this
         Agreement, the First Lien Facility or the Second Lien Facility) and including, in each case, any
         such transaction whether consummated on, after or prior to the Closing Date and any such
         transaction undertaken but not completed, and any charges or nonrecurring merger costs incurred
         during such period as a result of any such transaction, in each case whether or not successful or
         consummated (including, for the avoidance of doubt, the effects of expensing all transaction
         related expenses in accordance with Accounting Standards Codification Topic No. 805, Business
         Combinations);

                  (12) accruals and reserves that are established or adjusted in connection with the
         Closing Date Transactions or the Third Amendment Transactions, an Investment or an acquisition
         that are required to be established or adjusted as a result of the Closing Date Transactions or the
         Third Amendment Transactions, such Investment or such acquisition, in each case accordance
         with GAAP;

                  (13) any expenses, charges or losses to the extent covered by insurance that are,
         directly or indirectly, reimbursed or reimbursable by a third party, and any expenses, charges or
         losses that are covered by indemnification or other reimbursement provisions in connection with


DB1/ 118926700.59                                    25
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 805 of 1503



         any acquisition, Investment or any sale, conveyance, transfer or other disposition of assets
         permitted under this Agreement;

                  (14) any non-cash gain (loss) attributable to the mark to market movement in the
         valuation of Hedging Obligations or other derivative instruments pursuant to FASB Accounting
         Standards Codification Topic 815—Derivatives and Hedging or mark to market movement of
         other financial instruments pursuant to FASB Accounting Standards Codification Topic 825—
         Financial Instruments;

                    (15) any net unrealized gain or loss (after any offset) resulting in such period from
         currency transaction or translation gains or losses including those related to currency
         remeasurements of Indebtedness (including any net loss or gain resulting from (a) Hedging
         Obligations for currency exchange risk and (b) resulting from intercompany indebtedness) and
         any other foreign currency transaction or translation gains and losses, to the extent such gain or
         losses are non-cash items;

                 (16) any adjustments resulting from the application of Accounting Standards
         Codification Topic No. 460, Guarantees, or any comparable regulation;

                    (17)   any non-cash rent expense;

                 (18) the amount of any management, monitoring, consulting, transaction and advisory
         fees and related expenses paid to the Investors (or any accruals relating to such fees and related
         expenses) during such period to the extent otherwise permitted by Section 7.06;

                 (19) any non-cash expenses, accruals or reserves related to adjustments to historical
         tax exposures; and

                (20) earn-out and contingent consideration obligations (including to the extent
         accounted for as bonuses or otherwise) and adjustments thereof and purchase price adjustments.

          In addition, to the extent not already included in the Consolidated Net Income of such Person and
 its Restricted Subsidiaries, Consolidated Net Income will include the amount of proceeds received or
 receivable from business interruption insurance, the amount of any expenses or charges incurred by such
 Person or its Restricted Subsidiaries during such period that are, directly or indirectly, reimbursed or
 reimbursable by a third party, and amounts that are covered by indemnification or other reimbursement
 provisions in connection with any acquisition, Investment or any sale, conveyance, transfer or other
 disposition of assets permitted hereunder.

         “Consolidated Secured Debt” means, as of any date of determination, with respect to the
 Borrower and its Restricted Subsidiaries, the aggregate amount of Consolidated Total Debt that is secured
 by a Lien on any assets or property of the Borrower or any of its Restricted Subsidiaries.

          “Consolidated Total Debt” means, as of any date of determination, (a) the aggregate principal
 amount of Indebtedness of the Borrower and its Restricted Subsidiaries outstanding on such date,
 determined on a consolidated basis in accordance with GAAP (but excluding the effects of any
 discounting of Indebtedness resulting from the application of purchase accounting in connection with the
 Closing Date Transaction or any Permitted Acquisition), consisting of Indebtedness for borrowed money,
 Capitalized Lease Obligations, debt obligations evidenced by notes or similar instruments and Guarantees
 of Indebtedness listed above minus (b) the aggregate amount of all cash and Cash Equivalents included in
 the consolidated balance sheet of the Borrower and its Restricted Subsidiaries as of such date (but

DB1/ 118926700.59                                       26
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 806 of 1503



 excluding cash and Cash Equivalents which are listed as “Restricted” on such balance sheet), which
 aggregate amount of cash and Cash Equivalents shall be determined without giving pro forma effect to
 the proceeds of Indebtedness incurred on such date; provided, Consolidated Total Debt will not include
 Non-Recourse Indebtedness and Indebtedness in respect of any (1) letter of credit, except to the extent of
 obligations in respect of drawn standby letters of credit which have not been reimbursed within three (3)
 Business Days and (2) Hedging Obligations, except any unpaid termination payments thereunder. The
 Dollar-equivalent principal amount of any Indebtedness denominated in a foreign currency will reflect the
 currency translation effects, determined in accordance with GAAP, of Hedging Obligations for currency
 exchange risks with respect to the applicable currency in effect on the date of determination of the Dollar-
 equivalent principal amount of such Indebtedness.

          “Contingent Obligations” means, with respect to any Person, any obligation of such Person
 guaranteeing any leases, dividends or other obligations that do not constitute Indebtedness (“primary
 obligations”) of any other Person (the “primary obligor”) in any manner, whether directly or indirectly,
 including any obligation of such Person, whether or not contingent:

                    (1)   to purchase any such primary obligation or any property constituting direct or
         indirect security therefor;

                    (2)     to advance or supply funds:

                            (a)     for the purchase or payment of any such primary obligation or

                            (b)     to maintain working capital or equity capital of the primary obligor or
                    otherwise to maintain the net worth or solvency of the primary obligor; or

                    (3)  to purchase property, securities or services primarily for the purpose of assuring
         the owner of any such primary obligation of the ability of the primary obligor to make payment of
         such primary obligation against loss in respect thereof.

          “Contractual Obligation” means, as to any Person, any provision of any security issued by such
 Person or of any agreement, instrument or other undertaking to which such Person is a party or by which
 it or any of its property is bound.

         “Controlled Investment Affiliate” means, as to any Person, any other Person, other than any
 Investor, which directly or indirectly is in control of, is controlled by, or is under common control with
 such Person and is organized by such Person (or any Person controlling such Person) primarily for
 making direct or indirect equity or debt investments in the Borrower or other companies.

         “Court” has the meaning specified in the preliminary statements of this Agreement.

          “Convertible Indebtedness” means Indebtedness of the Borrower (which may be guaranteed by
 the Guarantors) permitted to be incurred hereunder that is either (a) convertible into common stock of the
 Borrower (and cash in lieu of fractional shares) or cash (in an amount determined by reference to the price
 of such common stock) or (b) sold as units with call options, warrants or rights to purchase (or
 substantially equivalent derivative transactions) that are exercisable for common stock of the Borrower or
 cash (in an amount determined by reference to the price of such common stock).

         “Covenant Trigger Period” means any period (a) commencing on the date upon which
 Specified Excess Availability is less than the greater of (x) $60,000,000 and (y) 10.0% of the Maximum
 Borrowing Amount and (b) ending on the date upon which Specified Excess Availability shall have been

DB1/ 118926700.59                                      27
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 807 of 1503



 at least the greater of (x) $60,000,000 and (y) 10.0% of the Maximum Borrowing Amount for a period of
 twenty (20) consecutive calendar days.

         “Covered Entity” means any of the following:

         (i) a “covered entity” as that term is defined in, and interpreted in accordance with, 12 C.F.R. §
         252.82(b);

         (ii) a “covered bank” as that term is defined in, and interpreted in accordance with, 12 C.F.R. §
         47.3(b); or

         (iii) a “covered FSI” as that term is defined in, and interpreted in accordance with, 12 C.F.R. §
         382.2(b).

         “Covered Party” has the meaning specified in Section 10.29.

          “Credit Card Processor” means any Person (other than a Loan Party or any Affiliate of any
 Loan Party) who issues or whose members or Affiliates issue credit or debit cards, including MasterCard
 or VISA bank credit or debit cards or other bank credit or debit cards issued through MasterCard
 International, Inc., Visa, U.S.A., Inc. or Visa International and American Express, Discover, Diners Club,
 Synchrony Financial, Carte Blanche and other non-bank credit or debit cards, including credit or debit
 cards issued by or through American Express Travel Related Services Company, Inc., or Novus Services,
 Inc. or any Permitted Replacement Credit Card Program, and any servicing or processing agent or any
 factor or financial intermediary that facilitates, services, processes or manages the credit authorization,
 billing transfer and/or payment procedures with respect to any Loan Party’s sales transactions involving
 credit card or debit card purchases by customers using credit cards or debit cards.

        “Credit Card Processor Accounts” means Accounts owing to the Borrower or a Subsidiary
 Guarantor from a Credit Card Processor (including any Permitted Replacement Credit Card Program and
 pursuant to the Synchrony Credit Card Program).

         “Credit Extension” means each of the following: (i) a Borrowing and (ii) an L/C Credit
 Extension.

         “Credit Suisse” means Credit Suisse Securities and CS, as the context may require.

         “Credit Suisse Securities” means Credit Suisse Securities (USA) LLC.

         “CS” means Credit Suite AG (acting through such of its affiliates or branches as it deems
 appropriate).

         “Cure Amount” has the meaning specified in Section 8.04(1).

         “Cure Deadline ” has the meaning specified in Section 8.04(1).

         “Cure Right” has the meaning specified in Section 8.04(1).

         “Customs Broker Agreement” means an agreement, in form reasonably satisfactory to the
 Collateral Agent, in which the customs broker or other carrier acknowledges that it has control over and
 holds the documents evidencing ownership of the subject Inventory for the benefit of the Collateral Agent



DB1/ 118926700.59                                    28
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 808 of 1503



 and agrees, upon notice from the Collateral Agent, to hold and dispose of such Inventory solely as
 directed by the Collateral Agent.

         “DB” means, collectively, DBNY and DBSI.

         “DBNY” means Deutsche Bank AG New York Branch.

         “DBSI” means Deutsche Bank Securities Inc.

         “Debt Representative” means, with respect to any series of Indebtedness secured by Liens
 permitted under clause (21) or (39) of the definition of “Permitted Liens” and Liens securing
 Indebtedness permitted under clauses (2), (14) and (25) of Section 7.02(b), the trustee, administrative
 agent, collateral agent, security agent or similar agent under the indenture or agreement pursuant to which
 such Indebtedness is issued, incurred or otherwise obtained, as the case may be, and each of their
 successors in such capacities.

         “Debtor Relief Laws” means the Bankruptcy Code of the United States, and all other liquidation,
 conservatorship, bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
 receivership, insolvency, reorganization or similar debtor relief Laws of the United States or other
 applicable jurisdictions from time to time in effect and affecting the rights of creditors generally.

         “Debtors” has the meaning specified in the preliminary statements of this Agreement.

        “Default” means any event that is, or with the passage of time or the giving of notice or both
 would be, an Event of Default.

          “Default Rate ” means an interest rate with respect to any Eurodollar Rate Loan or Base Rate
 Loan, equal to (1) the Base Rate, plus (2) the Applicable Rate applicable to Base Rate Loans, plus (3)
 2.00% per annum; provided that with respect to the outstanding principal amount of any Loan, the Default
 Rate shall be an interest rate equal to the interest rate (including any Applicable Rate) otherwise
 applicable to such Loan (giving effect to Section 2.02(3)) plus 2.00% per annum, in each case, to the
 fullest extent permitted by applicable Laws.

         “Default Right” has the meaning assigned to that term in, and shall be interpreted in accordance
 with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable

          “Defaulting Lender” means, subject to Section 2.17(2), any Lender (including any Issuing Bank)
 that (a) has failed to perform any of its funding obligations hereunder, including in respect of its Loans or
 participations in respect of L/C Obligations or Swing Line Loans, within one Business Day of the date
 required to be funded by it hereunder, unless such Lender notifies the Administrative Agent in writing
 that such failure is the result of such Lender’s good faith determination that a condition precedent to
 funding (specifically identified and including the particular Default, if any) has not been satisfied, (b) has
 notified the Borrower or the Administrative Agent that it does not intend to comply with its funding
 obligations or has made a public statement to that effect with respect to its funding obligations hereunder
 or under other agreements in which it commits to extend credit, (c) has failed, within three (3) Business
 Days after request by the Administrative Agent, to confirm in a manner satisfactory to the Administrative
 Agent that it will comply with its funding obligations, provided that such Lender shall cease to be a
 Defaulting Lender pursuant to this clause (c) upon the Administrative Agent’s receipt of such
 confirmation in form and substance satisfactory the Lender and the Administrative Agent, or (d) has, or
 has a direct or indirect parent company that has, (i) become or is the subject of a proceeding under any
 Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator, assignee for the benefit of


DB1/ 118926700.59                                     29
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 809 of 1503



 creditors or similar Person charged with reorganization or liquidation of its business or assets or a
 custodian appointed for it, (iii) taken any action in furtherance of, or indicated its consent to, approval of
 or acquiescence in any such proceeding or appointment; provided that a Lender shall not be a Defaulting
 Lender solely by virtue of the ownership or acquisition of any equity interest in that Lender or any direct
 or indirect parent company thereof by a Governmental Authority so long as such ownership interest does
 not result in or provide such Lender with immunity from the jurisdiction of courts within the United
 States or from the enforcement of judgments or writs of attachment on its assets or permit such Lender (or
 such Governmental Authority or instrumentality) to reject, repudiate, disavow or disaffirm any contracts
 or agreements made with such Lender or (iv) become the subject of a Bail-in Action. Any determination
 by the Administrative Agent that a Lender is a Defaulting Lender under this definition shall be conclusive
 absent manifest error, and such Lender shall be deemed to be a Defaulting Lender (subject to
 Section 2.17) upon delivery of written notice of such determination to the Borrower and each Lender.

         “Deposit Account” means any checking or other demand deposit account maintained by the
 Borrower and any Subsidiary Guarantors, including any “deposit accounts” under Article 9 of the UCC.
 All funds in such Deposit Accounts (other than Excluded Accounts) shall be conclusively presumed to be
 Collateral and proceeds of Collateral and the Agents and the Lenders shall have no duty to inquire as to
 the source of the amounts on deposit in the Deposit Accounts, subject to this Agreement, the Security
 Agreement and the ABL Intercreditor Agreement.

         “Deposit Account Control Agreement” has the meaning assigned to such term in
 Section 6.19(1).

         “Designated Non-Cash Consideration” means the fair market value of non-cash consideration
 received by the Borrower or a Restricted Subsidiary in connection with an Asset Sale that is so designated
 as Designated Non-Cash Consideration pursuant to an Officer’s Certificate, setting forth the basis of such
 valuation, less the amount of cash or Cash Equivalents received in connection with a subsequent sale,
 redemption or repurchase of or collection or payment on such Designated Non-Cash Consideration.

         “Designated Preferred Stock” means Preferred Stock of the Borrower, any Restricted
 Subsidiary thereof or any Parent Company (in each case other than Disqualified Stock) that is issued for
 cash (other than to a Restricted Subsidiary or an employee stock ownership plan or trust established by
 the Borrower or any of its Subsidiaries) and is so designated as Designated Preferred Stock, pursuant to
 an Officer’s Certificate, on or promptly after the issuance date thereof.

          “Designated Revolving Commitments” means any commitments to make loans or extend credit
 on a revolving basis to the Borrower or any Restricted Subsidiary by any Person other than the Borrower
 or any Restricted Subsidiary that have been designated in an Officer’s Certificate delivered to the
 Administrative Agent as “Designated Revolving Commitments” until such time as the Borrower
 subsequently delivers an Officer’s Certificate to the Administrative Agent to the effect that such
 commitments will no longer constitute “Designated Revolving Commitments;” provided that on the date
 such Designated Revolving Commitments are established, such Designated Revolving Commitments will
 be a deemed an incurrence of Indebtedness on such date and will be deemed outstanding for purposes of
 calculating the applicable Total Net Leverage Ratio, Senior Secured Leverage Ratio, First Lien Net
 Leverage Ratio and the availability of any applicable Basket hereunder on such date after giving pro
 forma effect to the incurrence of the entire committed amount of the Indebtedness thereunder (but without
 netting any cash proceeds thereof), in which case such committed amount under such Designated
 Revolving Commitments may thereafter be borrowed and reborrowed, in whole or in part, from time to
 time, without further compliance with the Total Net Leverage Ratio, Senior Secured Leverage Ratio, First
 Lien Net Leverage Ratio and the availability of any Baskets hereunder. For the avoidance of doubt, in the


DB1/ 118926700.59                                     30
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 810 of 1503



 case of any Designated Revolving Commitments permitted hereunder, the reference to the “incurrence” of
 Indebtedness shall refer to the date on which such Designated Revolving Commitments are established.

          “Discharge ” means, with respect to any Indebtedness, the repayment, prepayment, repurchase
 (including pursuant to an offer to purchase), redemption, defeasance or other discharge of such
 Indebtedness, any such case in whole or in part.

         “disposition” has the meaning set forth in the definition of “Asset Sale”.

           “Disqualified Institution” means (a) any competitor of the Borrower or its Subsidiaries
 (including for purposes of this definition Belk and its Subsidiaries) identified by or on behalf of the
 Borrower or the Sponsor to (i) the Arrangers from time to time on or prior to the Closing Date or (ii) the
 Administrative Agent from time to time after the Closing Date, (b) those particular banks, financial
 institutions, other institutional lenders and other Persons identified by or on behalf of the Borrower or the
 Sponsor to the Arrangers prior to August 23, 2015 and (c) any Affiliate of the entities described in the
 preceding clauses (a) or (b) (excluding, in the case of clause (a), bona fide debt funds) that are either
 readily identifiable as such on the basis of their name or are identified as such in writing by or on behalf
 of the Borrower or the Sponsor to (i) the Arrangers on or prior to the Closing Date or (ii) the
 Administrative Agent from time to time after the Closing Date; it being understood and agreed that the
 identification of any Person as a Disqualified Institution after the Closing Date shall not apply to
 retroactively disqualify any Person that has previously acquired an assignment or participation interest in
 any Loan, subject to Section 10.07(n), until such time such Person no longer constitutes a Lender. The
 identity of Disqualified Institutions shall be posted or distributed to all Lenders and prospective assignees.

           “Disqualified Stock” means, with respect to any Person, any Capital Stock of such Person which,
 by its terms, or by the terms of any security into which it is convertible or for which it is redeemable or
 exchangeable, or upon the happening of any event, matures or is mandatorily redeemable (other than
 solely as a result of a change of control, asset sale, casualty, condemnation or eminent domain) pursuant
 to a sinking fund obligation or otherwise, or is redeemable at the option of the holder thereof (other than
 (i) for any Qualified Equity Interests or (ii) solely as a result of a change of control, asset sale, casualty,
 condemnation or eminent domain), in whole or in part, in each case prior to the date 91 days after Latest
 Maturity Date or the date the Loans are no longer outstanding and the Commitments have been
 terminated; provided that if such Capital Stock is issued pursuant to any plan for the benefit of, future,
 current or former employees, directors, officers, members of management or consultants (or their
 respective Controlled Investment Affiliates or Immediate Family Members or any permitted transferees
 thereof) of the Borrower or its Subsidiaries or any Parent Company or by any such plan to such
 employees, directors, officers, members of management or consultants (or their respective Controlled
 Investment Affiliates or Immediate Family Members or any permitted transferees thereof), such Capital
 Stock will not constitute Disqualified Stock solely because it may be required to be repurchased by the
 Borrower or its Subsidiaries in order to satisfy applicable statutory or regulatory obligations or as a result
 of such employee’s, director’s, officer’s, management member’s or consultant’s termination, death or
 disability; provided further any Capital Stock held by any future, current or former employee, director,
 officer, member of management or consultant (or their respective Controlled Investment Affiliates or
 Immediate Family Members or any permitted transferees thereof) of the Borrower, any of its Subsidiaries,
 any Parent Company, or any other entity in which the Borrower or a Restricted Subsidiary has an
 Investment and is designated in good faith as an “affiliate” by the Board of Directors (or the
 compensation committee thereof), in each case pursuant to any equity subscription or equity holders’
 agreement, management equity plan or stock option plan or any other management or employee benefit
 plan or agreement will not constitute Disqualified Stock solely because it may be required to be
 repurchased by the Borrower or any Subsidiary or in order to satisfy applicable statutory or regulatory
 obligations or as a result of such employee’s, director’s, officer’s, management member’s or consultant’s

DB1/ 118926700.59                                      31
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 811 of 1503



 termination, death or disability. For the purposes hereof, the aggregate principal amount of Disqualified
 Stock will be deemed to be equal to the greater of its voluntary or involuntary liquidation preference and
 maximum fixed repurchase price, determined on a consolidated basis in accordance with GAAP, and the
 “maximum fixed repurchase price” of any Disqualified Stock that does not have a fixed repurchase price
 will be calculated in accordance with the terms of such Disqualified Stock as if such Disqualified Stock
 were purchased on any date on which the Consolidated Total Debt will be required to be determined
 pursuant to this Agreement, and if such price is based upon, or measured by, the fair market value of such
 Disqualified Stock.

         “Dividing Person” has the meaning assigned to it in the definition of “Division.”

         “Division” means the division of the assets, liabilities and/or obligations of a Person (the
 “Dividing Person”) among two or more Persons (whether pursuant to a “plan of division” or similar
 arrangement), which may or may not include the Dividing Person and pursuant to which the Dividing
 Person may or may not survive.

         “Dollar” and “$” mean lawful money of the United States.

         “Domestic Subsidiary” means any direct or indirect Subsidiary that is organized under the Laws
 of the United States, any state thereof or the District of Columbia.

          “EEA Financial Institution” means (a) any credit institution or investment firm established in
 any EEA Member Country which is subject to the supervision of an EEA Resolution Authority, (b) any
 entity established in an EEA Member Country which is a parent of an institution described in clause (a) of
 this definition, or (c) any financial institution established in an EEA Member Country which is a
 subsidiary of an institution described in clauses (a) or (b) of this definition and is subject to consolidated
 supervision with its parent.

         “EEA Member Country” means any of the member states of the European Union, Iceland,
 Liechtenstein, and Norway.

         “EEA Resolution Authority” means any public administrative authority or any person entrusted
 with public administrative authority of any EEA Member Country (including any delegee) having
 responsibility for the resolution of any EEA Financial Institution.

         “Electronic Copy” has the meaning specified in Section 10.13(b).

         “Electronic Record” has the meaning specified in Section 10.13.

         “Electronic Signature ” has the meaning specified in Section 10.13.

         “Eligible Accounts Receivable” means all Accounts Receivable (other than Credit Card
 Processor Accounts) due to the Borrower and the Subsidiary Guarantors that are reflected in the most
 recent Borrowing Base Certificate, except any Accounts Receivable with respect to which any of the
 exclusionary criteria set forth below applies. No Account Receivable will be an Eligible Account
 Receivable if:

                (1)     such Account Receivable does not arise from the sale of goods or the
         performance of services by the Borrower or a Guarantor in the ordinary course of its business;




DB1/ 118926700.59                                     32
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 812 of 1503




                 (2)      the Borrower and the Subsidiary Guarantor’s right to receive payment is not
         absolute or is contingent upon the fulfillment of any condition whatsoever (other than the
         preparation and delivery of an invoice);

                (3)      any defense, counterclaim, set-off or dispute exists as to such Account
         Receivable, but only to the extent of such defense, counterclaim, set-off or dispute;

                    (4)  such Account Receivable is not a true and correct statement of bona fide
         indebtedness incurred in the amount of the Account Receivable for merchandise sold to or
         services rendered and accepted by the applicable Account Debtor;

                  (5)    such Account Receivable with respect to which an invoice has not been sent to
         the applicable Account Debtor on or before the date as of which such Account is first included in
         the Borrowing Base Certificate or otherwise reported to the Administrative Agent as Collateral;

                   (6)     such Account Receivable (i) is not owned by the Borrower or a Subsidiary
         Guarantor or (ii) is not subject to the first priority, valid and perfected security interest and Lien
         of Collateral Agent, for and on behalf of itself and the Lenders or (iii) is subject to any other Lien
         (other than Liens permitted under clauses (1), (3), (4), (7), (12), (25), (28), (30), (36), or (37) of
         the definition of Permitted Liens) (the foregoing clauses (ii) and (iii) not being intended to limit
         the ability of the Administrative Agent to change, establish or eliminate any Reserves in its
         Permitted Discretion on account of any such permitted Liens);

                    (7)   the Account Debtor is also a creditor or supplier of the Borrower or applicable
         Subsidiary Guarantor that owns such Account, or the Account Debtor has disputed liability with
         respect to such Account Receivable, or the Account Debtor has made any claim with respect to
         any other Account Receivable due from such Account Debtor to the Borrower or applicable
         Subsidiary Guarantor that owns such Account Receivable, or the Account Receivable otherwise
         is or may become subject to right of setoff by the Account Debtor; provided that any such
         Account Receivable shall be ineligible under this clause only to the extent of such contract,
         dispute, claim, setoff or similar right;

                  (8)    such Account Receivable is the obligation of an Account Debtor that is any
         Governmental Authority, unless the applicable Loan Party assigns its right to payment of such
         Account Receivable to the Collateral Agent, in a manner satisfactory to the Administrative Agent,
         in its Reasonable Credit Judgment, so as to comply with the Assignment of Claims Act of 1940
         (31 U.S.C. §3727, 41 U.S.C. §15 et seq., as amended);

                  (9)     such Account Receivable is reissued in respect of partial payment, including
         debit memos and chargebacks (it being understood that this clause (9) shall only apply with
         respect to, and to the extent of, such partial payment);

                    (10)   [reserved];

                 (11) such Account Receivable remains unpaid more than 45 days after the original
         due date shown on the invoice or more than 90 days after the original invoice date;

                  (12) such Account Receivable is the obligation of an Account Debtor from whom
         50% or more of the amount of all Accounts owing by that Account Debtor are ineligible under
         the criteria set forth in this definition;


DB1/ 118926700.59                                     33
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 813 of 1503




                  (13) such Account Receivable is evidenced by chattel paper or an instrument of any
         kind, or has been reduced to judgment;

                (14) such Account Receivable, together with all other Accounts owing by such
         Account Debtor and its Affiliates as of any date of determination, exceeds 50% of all Eligible
         Accounts Receivable (but, in each case, only to the extent of such excess);

                    (15)   such Account Receivable is (x) payable in any currency other than Dollars or (y)
         is owed by an Account Debtor that is not organized under the laws of the United States of
         America, except to the extent that such Account Receivable is secured or payable by a letter of
         credit, credit insurance, guaranty, acceptance or similar terms satisfactory to the Administrative
         Agent in its Permitted Discretion;

                    (16)  such Account Receivable has been redated, extended, compromised, settled or
         otherwise modified or discounted, except discounts or modifications that are granted by the
         Borrower or a Subsidiary Guarantor in the ordinary course of business and that are reflected in
         the calculation of the Borrowing Base;

                    (17)  the Account Debtor is subject to an event of the type described in
         Section 8.01(6); provided that (i) the Administrative Agent may, in its sole discretion, include
         Accounts from Account Debtors subject to such proceedings if and to the extent that such
         Accounts are fully covered by credit insurance, letters of credit or other sufficient third-party
         credit support, or are otherwise deemed by the Administrative Agent not to pose an unreasonable
         risk of non−collectability;

                 (18) such Account Receivable represents a sale on a bill-and-hold, guaranteed sale,
         sale and return, sale on approval, consignment or other repurchase or return basis;

                  (19) the portion, if any, of any Account Receivable that includes a billing for interest,
         fees or late charges;

                 (20) such Account Receivable is governed by the laws of any jurisdiction other than
         the United States, any State thereof or the District of Columbia; or

                    (21) it is an Account Receivable due to the Borrower from major credit card
         processors, whether or not constituting Eligible Credit Card Receivables.

 Any Accounts which are not Eligible Accounts Receivable shall nevertheless be part of the Collateral.

         “Eligible Assignee” means any Person that meets the requirements to be an assignee under
 Section 10.07(b), provided that no Defaulting Lender(s) or Disqualified Institution(s) may be Eligible
 Assignee(s).

           “Eligible Credit Card Receivables” means all Credit Card Processor Accounts (including, for
 the avoidance of doubt, Credit Card Processor Accounts in the form of deposits in transit from Solutran,
 Inc. and its Affiliates) that constitute proceeds from the sale or disposition of Inventory or services, in
 each case, in the ordinary course of business and that are reflected in the most recent Borrowing Base
 Certificate, except any Credit Card Processor Account with respect to which any of the exclusionary
 criteria set forth below applies. No Credit Card Processor Account will be an Eligible Credit Card
 Receivable if:


DB1/ 118926700.59                                     34
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 814 of 1503




                (1)     such Credit Card Processor Account has been outstanding for more than five (5)
         Business Days from the date of sale;

                  (2)     such Credit Card Processor Account is (a) not subject to the first priority, valid
         and perfected Lien of the Collateral Agent as to such Credit Card Processor Account or (b) is
         subject to any other Lien, other than (i) a Lien permitted under clauses (1), (2) and (7) of the
         definition of “Permitted Liens” or other Permitted Lien arising by operation of law (it being
         understood that customary offsets to fees and chargebacks in the ordinary course by the credit
         card or debit card processors will not be deemed violative of this clause (2));

                  (3)     the Borrower or a Subsidiary Guarantor does not have good, valid and
         marketable title thereto, free and clear of any Lien (other than (i) Liens granted to the
         Administrative Agent, for its own benefit and the benefit of the other Secured Parties pursuant to
         the Collateral Documents, (ii) a junior priority Lien permitted under clauses (2) and (7) of the
         definition of “Permitted Liens” or other Permitted Lien arising by operation of law or (iii) a lien
         securing Indebtedness permitted clauses (1) and (7) of the definition of “Permitted Liens”);

                 (4)      such Credit Card Processor Account does not constitute the legal, valid and
         binding obligation of the applicable Credit Card Processor enforceable in accordance with its
         terms;

                  (5)     such Credit Card Processor Account is disputed, or a claim, counterclaim,
         discount, deduction, reserve, allowance, recoupment, offset or chargeback has been asserted with
         respect thereto by the applicable Credit Card Processor (but only to the extent of such dispute,
         claim, counterclaim, discount, deduction, reserve, allowance, recoupment, offset or chargeback);

                  (6)     such Credit Card Processor Account is owed by a Credit Card Processor that is
         subject to a bankruptcy proceeding of the type specified in Section 8.01(6) or that is liquidating,
         dissolving or winding up its affairs or otherwise deemed not creditworthy by the Administrative
         Agent in its Permitted Discretion;

                  (7)    the Credit Card Processor is organized or has its principal offices or assets
         outside the United States;

                (8)     such Credit Card Processor Account is evidenced by Chattel Paper or an
         Instrument (each as defined in the Security Agreement of any kind, or has been reduced to
         judgment);

                 (9)      such Credit Card Processor Account includes a billing for interest, fees or late
         charges, but ineligibility will be limited to the extent thereof; or

                    (10)   such Credit Card Processor Account is payable in any currency other than
         Dollars.

 Anything contained herein to the contrary notwithstanding, for purposes of determining the amount of
 Eligible Credit Card Receivable in the Borrowing Base at any time, any Credit Card Processor Account
 that otherwise meets the requirements for Eligible Credit Card Receivables may be included in such
 calculation even though the same does not constitute proceeds from the sale or disposition of Inventory;
 provided that such amount will be subject to adjustment as may be required by the Administrative Agent
 at any time and from time to time to reflect such fact.


DB1/ 118926700.59                                     35
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 815 of 1503



          “Eligible Inventory” means all Inventory reflected in the most recent Borrowing Base
 Certificate, except any Inventory with respect to which any of the exclusionary criteria set forth below
 applies. No Inventory will be an Eligible Inventory if:

                 (1)     such Inventory is not subject to a first priority perfected Lien in favor of the
         Collateral Agent;

                 (2)      such Inventory is subject to any Lien other than (a) a Lien in favor of the
         Collateral Agent, (b) a Lien permitted under clause (2) of the definition of “Permitted Liens” or
         other Permitted Lien arising by operation of law or (c) a Lien securing Indebtedness permitted
         under clause (7) of the definition of “Permitted Liens”;

                  (3)    such Inventory is slow moving (other than Inventory located at a clearance center
         that has been appropriately priced consistent with the Borrower or Applicable Subsidiary
         Guarantor’s customary practices), obsolete, unmerchantable, defective, used or unfit for sale;

                    (4)   such Inventory is not owned only by the Borrower of a Subsidiary Guarantor;

                  (5)      such Inventory is not finished goods or which constitutes work-in-process, raw
         materials, packaging and shipping material, supplies, samples, prototypes, displays or display
         items, bill-and-hold goods, goods that are returned or marked for return (but not held for resale)
         or repossessed, or which constitutes goods held on consignment or goods which are not of a type
         held for sale in the ordinary course of business;

                    (6)  other than Permitted In-Transit Inventory, such Inventory is not located in the
         United States (excluding territories and possessions of the United States);

                  (7)     other than Permitted In-Transit Inventory, such Inventory (a) is located at any
         location (other than a retail store or clearance center) leased or subject to a short-term rental
         agreement by a Loan Party, unless (x) the lessor has delivered to the Collateral Agent a Collateral
         Access Agreement as to such location, (y) a Reserve for rent, charges, and other amounts due or
         to become due with respect to such location has been established by the Administrative Agent in
         its Permitted Discretion or (z) has an aggregate net book value (together with all such Inventory
         at such locations) of less than $5.0 million in the aggregate or (b) is located at a retail store or
         clearance center leased by a Loan Party and such location is in a Landlord Lien State, unless a
         Reserve for rent, charges, and other amounts due or to become due with respect to such location
         has been established by the Administrative Agent in its Permitted Discretion;

                 (8)     other than Permitted In-Transit Inventory, such Inventory is located in any third-
         party warehouse or is in the possession of a bailee (other than a third-party processor) and is not
         evidenced by a Document (as defined in Article 9 of the UCC), unless an appropriate Reserve has
         been established by the Administrative Agent in its Permitted Discretion;

                  (9)      such Inventory contains or bears any intellectual property rights licensed to the
         Borrower or any Subsidiary Guarantor by any Person other than the Borrower or any Subsidiary
         Guarantor unless the Collateral Agent is reasonably satisfied that it may sell or otherwise dispose
         of such Inventory without (a) infringing the rights of such licensor, (b) violating any contract with
         such licensor, or (c) incurring any liability with respect to payment of royalties other than
         royalties incurred pursuant to sale of such Inventory under the current licensing agreement
         relating thereto;


DB1/ 118926700.59                                     36
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 816 of 1503




                   (10) such Inventory is in transit, except that Inventory in transit will not be deemed
         ineligible if (the following being referred to herein as, “Permitted In-Transit Inventory”):

                             (a)    (i) it has been delivered to a carrier in a foreign port or foreign airport for
                    receipt by the Borrower or a Subsidiary Guarantor in the United States within 60 days,
                    but which has not yet been received by the Borrower or a Subsidiary Guarantor or (ii) it
                    has been delivered to a carrier in the United States for receipt by the Borrower or a
                    Subsidiary Guarantor in the United States within ten (10) Business Days, but which has
                    not yet been received by the Borrower or a Subsidiary Guarantor;

                           (b)     title and legal ownership and risk of loss thereof has passed to the
                    Borrower or any Subsidiary Guarantor (or is retained by the applicable Loan Party) as
                    evidenced by customary documents of title;

                            (c)      the bill of lading, waybill, document of title or other shipping
                    documents (which may be in electronic format) (collectively, “Shipping Documents”)
                    with respect to such Inventory shall be issued in the name of the Borrower as
                    consignee, and if so requested by the Collateral Agent, shall be in negotiable form;

                            (d)      if the Shipping Documents with respect to such Inventory are in
                    negotiable form, the Collateral Agent shall have received confirmation that the
                    applicable freight forwarder or customs broker has possession of the original Shipping
                    Documents issued in the name of the Borrower, as consignee (or, if so requested by
                    the Collateral Agent, consigned to the order of the Collateral Agent);

                            (e)     the Collateral Agent has control over the documents of title which
                    evidence ownership of the subject Inventory (including, if requested by the Collateral
                    Agent, by the delivery of a Customs Broker Agreement);

                            (f)     such Inventory satisfies all of the criteria for Eligible Inventory (other
                    than such Inventory is in-transit); and

                            (g)      it is insured to the reasonable satisfaction of the Collateral Agent; or

                 (11) such Inventory constitutes operating supplies, packaging or shipping
         materials, cartons, repair parts, labels or miscellaneous spare parts or other such materials
         not considered for sale in the ordinary course of business.

         “Environment” means ambient air, indoor air, surface water, groundwater, drinking water, soil,
 surface and sub-surface strata, and natural resources such as wetlands, flora and fauna.

          “Environmental Claim” means any and all administrative, regulatory or judicial actions, suits,
 demands, demand letters, claims, liens, notices of noncompliance or violation, or proceedings with
 respect to any Environmental Liability or Environmental Law, (hereinafter “Claims”), including (i) any
 and all Claims by Governmental Authorities for enforcement, cleanup, removal, response, remedial or
 other actions or damages pursuant to any Environmental Law and (ii) any and all claims by any third
 party seeking damages, contribution, indemnification, cost recovery, compensation or injunctive relief
 pursuant to any Environmental Law.




DB1/ 118926700.59                                        37
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 817 of 1503



        “Environmental Laws” means any and all Laws relating to pollution or the protection of the
 Environment or, to the extent relating to exposure to Hazardous Materials, human health.

         “Environmental Liability” means any liability (including any liability for damages, costs of
 environmental remediation, fines, penalties or indemnities) resulting from or relating to (a) any
 Environmental Law, (b) the generation, use, handling, transportation, storage, treatment or disposal of any
 Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or threatened Release of
 any Hazardous Materials or (e) any contract, agreement or other consensual arrangement pursuant to
 which liability is assumed or imposed with respect to any of the foregoing.

         “Environmental Permit” means any permit, approval, identification number, license or other
 authorization required under any Environmental Law.

          “Equity Contribution” means cash equity contributions by the Sponsor and the other Investors
 to the Borrower (provided that any contributions in a form other than common equity shall be reasonably
 acceptable to the majority Arrangers), directly or indirectly, in an aggregate amount equal to, when
 combined with the fair market value of all capital contributions and investments by management and
 existing equity holders of Belk rolled over or invested in connection with the Closing Date Transactions
 of at least 22.50% of the sum of (1) (X) the aggregate gross proceeds of the Revolving Credit Loans
 borrowed on the Closing Date, Closing Date Term Loans (as defined in the First Lien Credit Agreement)
 and Closing Date Term Loans (as defined in the Second Lien Credit Agreement), in each case borrowed
 on the Closing Date, excluding the gross proceeds of any loans to fund (A) working capital needs and (B)
 original issue discount and/or upfront fees in accordance with the “market flex” provisions of the Fee
 Letter plus (Y) indebtedness in respect of Capitalized Lease Obligations permitted to be outstanding
 pursuant to the terms of the Transaction Agreement, which will survive the Closing Date plus (Z) the
 proceeds of any Specified Real Estate Financings (other than Sale Leaseback Transactions) borrowed on
 the Closing Date, if any and (2) the Equity Contribution on the Closing Date in respect of Holdings and
 its subsidiaries after giving effect to the Closing Date Transactions; provided that, after giving effect to
 the Closing Date Transactions, the Sponsor will own and control no less than a majority of the economic
 and voting Equity Interests of Holdings.

          “Equity Interests” means, with respect to any Person, the Capital Stock of such Person and all
 warrants, options or other rights to acquire Capital Stock of such Person, but excluding any debt security
 that is convertible into, or exchangeable for, Capital Stock of such Person.

       “Equity Offering” means any public or private sale of common stock or Preferred Stock of the
 Borrower or any Parent Company (excluding Disqualified Stock), other than:

                  (1)     public offerings with respect to the Borrower’s or any Parent Company’s
            common stock registered on Form S-4 or Form S-8;

                    (2)    issuances to any Restricted Subsidiary of the Borrower; and

                    (3)    any such public or private sale that constitutes an Excluded Contribution.

            “ERISA” means the Employee Retirement Income Security Act of 1974, as amended from time
 to time.

         “ERISA Affiliate ” means any trade or business (whether or not incorporated) that together with
 any Loan Party is treated as a single employer within the meaning of Section 414 of the Code or
 Section 4001 of ERISA.

DB1/ 118926700.59                                     38
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 818 of 1503



          “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a withdrawal
 by any Loan Party or any of their respective ERISA Affiliates from a Pension Plan subject to
 Section 4063 of ERISA during a plan year in which it was a substantial employer (as defined in
 Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as a termination under
 Section 4062(e) of ERISA; (c) a complete or partial withdrawal by any Loan Party or any of their
 respective ERISA Affiliates from a Multiemployer Plan, written notification of any Loan Party or any of
 their respective ERISA Affiliates concerning the imposition of withdrawal liability or written notification
 that a Multiemployer Plan is “insolvent” (within the meaning of Section 4245 of ERISA) or has been
 determined to be in “endangered” or “critical” status (within the meaning of Section 432 of the Code or
 Section 305 of ERISA); (d) the filing under Section 4041(c) of ERISA of a notice of intent to terminate a
 Pension Plan, the treatment of a Pension Plan or Multiemployer Plan amendment as a termination under
 Sections 4041 or 4041A of ERISA, or the commencement in writing of proceedings by the PBGC to
 terminate a Pension Plan or Multiemployer Plan; (e) the imposition of any liability under Title IV of
 ERISA with respect to the termination of any Pension Plan or Multiemployer Plan, other than for the
 payment of plan contributions or PBGC premiums due but not delinquent under Section 4007 of ERISA,
 upon any Loan Party or any of their respective ERISA Affiliates; (f) an event or condition which
 constitutes grounds under Section 4042 of ERISA for the termination of, or the appointment of a trustee
 to administer, any Pension Plan or Multiemployer Plan; (g) a failure to satisfy the minimum funding
 standard (within the meaning of Section 302 of ERISA or Section 412 of the Code) with respect to a
 Pension Plan, whether or not waived; (h) the application for a minimum funding waiver under
 Section 302(c) of ERISA with respect to a Pension Plan; (i) the imposition of a lien under Section 303(k)
 of ERISA or Section 412(c) of the Code with respect to any Pension Plan; (j) a determination that any
 Pension Plan is in “at risk” status (within the meaning of Section 303 of ERISA or Section 430 of the
 Code); or (k) the occurrence of a nonexempt prohibited transaction with respect to any Pension Plan
 maintained or contributed to by any Loan Party or any of their respective ERISA Affiliates (within the
 meaning of Section 4975 of the Code or Section 406 of ERISA) which could result in liability to any
 Loan Party.

       “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule published by the
 Loan Market Association (or any successor Person), as in effect from time to time.

         “Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar Rate.

         “Eurodollar Rate ” means the higher of:

         (i)        the LIBOR Floor, and

          (ii)(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per annum equal
 to the London Interbank Offered Rate as administered by ICE Benchmark Administration (or any other
 Person that takes over the administration of such rate for U.S. Dollars) for a period equal in length to such
 Interest Period (“LIBOR”) as published on the applicable Bloomberg screen page (or such other
 commercially available source providing such quotations as may be designated by the Administrative
 Agent from time to time) at approximately 11:00 a.m., London time, two Business Days prior to the
 commencement of such Interest Period, for Dollar deposits (for delivery on the first day of such Interest
 Period) with a term equivalent to such Interest Period; and

         (b)      for any interest calculation with respect to a Base Rate Loan on any date, the rate per
 annum equal to LIBOR, at or about 11:00 a.m., London time determined two London Banking Days prior
 to such date for U.S. Dollar deposits with a term of one month commencing that day.

          “Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the Eurodollar Rate.

DB1/ 118926700.59                                     39
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 819 of 1503



         “Event of Default” has the meaning specified in Section 8.01.

       “Excess Availability” means, as of any date of determination, the excess, if any, of (a) the
 Maximum Borrowing Amount at such time, minus (b) the aggregate Total Outstandings at such time.

          “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the rules and
 regulations of the SEC promulgated thereunder.

          “Excluded Accounts” means any Deposit Account of any Loan Party or Restricted Subsidiary
 (and all cash, Cash Equivalents and other securities or investments credited thereto or deposited therein):
 (1) that does not have an individual daily balance in excess of $500,000, or in the aggregate with each
 other account described in this clause (1), in excess of $5,000,000; (2) the balance of which is swept at the
 end of each Business Day into a Deposit Account subject to a Deposit Account Control Agreement, so
 long as such daily sweep is not terminated or modified (other than to provide that the balance in such
 Deposit Account is swept into another Deposit Account subject to a Deposit Account Control Agreement)
 without the consent of the Collateral Agent; (3) that is a Trust Account or Specified Segregated Account;
 (4) any Deposit Account of the Borrower or any Restricted Subsidiary the balance of which consists
 solely of proceeds of any sale or other disposition of any Term Priority Collateral so long as all amounts
 on deposit therein constitute Term Priority Collateral; (5) any Deposit Account that constitutes a
 disbursement account of the Borrower or any Restricted Subsidiary the balance of which consists solely
 of proceeds of Indebtedness, including the proceeds of the Loans; provided that in the case of the Loans,
 the aggregate amount that may be maintained in an Excluded Account described in this clause (5) shall
 not exceed $50.0 million at any one time; or (6) to the extent that it is cash collateral for letters of credit
 (other than Letters of Credit) to the extent permitted hereunder.

          “Excluded Assets” means (i) any fee-owned real property or ground leased property and all real
 property leasehold interests, (ii) pledges and security interests prohibited by applicable Law (including
 any legally effective requirement to obtain the consent of any governmental authority) and any
 governmental licenses or state or local franchises, charters or authorizations, to the extent a security
 interest in any such licenses, franchise, charter or authorization would be prohibited or restricted thereby
 (including any legally effective prohibition or restriction), (iii) Margin Stock, (iv) cash and Cash
 Equivalents on deposit in Excluded Accounts, (v) any lease, license or other agreements, or any property
 subject to a purchase money security interest, Capitalized Lease Obligation or similar arrangements, in
 each case to the extent permitted under the Loan Documents, to the extent that a pledge thereof or a
 security interest therein would violate or invalidate such lease, license or agreement, purchase money,
 Capitalized Lease Obligations or similar arrangement, or create a right of termination in favor of any
 other party thereto (other than a Borrower or a Guarantor) after giving effect to the applicable anti-
 assignment clauses of the Uniform Commercial Code and applicable Laws, other than the proceeds and
 receivables thereof the assignment of which is expressly deemed effective under applicable Laws
 notwithstanding such prohibition, (vi) assets for which a pledge thereof or a security interest therein
 would result in a material adverse tax consequence as reasonably determined by the Borrower (in
 consultation with (but without the consent of) the Administrative Agent), (vii) assets for which the
 Administrative Agent and the Borrower have determined in their reasonable judgment and agree in
 writing that the cost of creating or perfecting such pledges or security interests therein would be excessive
 in view of the benefits to be obtained by the Lenders therefrom, (viii) any intent-to-use trademark
 application in the United States prior to the filing of a “Statement of Use” or “Amendment to Allege Use”
 with respect thereto with the United States Patent and Trademark Office and (ix) Excluded Equity.

          “Excluded Contribution” means net cash proceeds or the fair market value of marketable
 securities or the fair market value of Qualified Proceeds received by the Borrower from:


DB1/ 118926700.59                                      40
         Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 820 of 1503



          contributions to its common equity capital;

                    (1)   dividends, distributions, fees and other payments from any joint ventures that are
          not Restricted Subsidiaries; and

                  (2)     the sale (other than to a Restricted Subsidiary of the Borrower or to any
          management equity plan or stock option plan or any other management or employee benefit plan
          or agreement of the Borrower) of Capital Stock (other than Disqualified Stock and Designated
          Preferred Stock) of the Borrower;

 in each case designated as Excluded Contributions pursuant to an Officer’s Certificate.

           “Excluded Equity” means Equity Interests (or, in the case of clause (iii) below, Voting Stock) (i)
 of any Unrestricted Subsidiary, (ii) of any Subsidiary acquired pursuant to a Permitted Acquisition if such
 Equity Interests are pledged and/or mortgaged as security for any assumed Indebtedness permitted under
 Section 7.02(b)(14) and if and for so long as the terms of such Indebtedness prohibit the creation of any
 other Lien on such Equity Interests, (iii) of any Foreign Subsidiary or CFC Holdco, in each case of the
 Borrower or a Domestic Subsidiary of the Borrower and not otherwise constituting Excluded Equity, in
 excess of 65% of the issued and outstanding Voting Stock of each such Foreign Subsidiary or CFC
 Holdco, (iv) of any Subsidiary with respect to which the Administrative Agent and the Borrower have
 determined in their reasonable judgment and agreed in writing that the costs of providing a pledge of such
 Equity Interests or perfection thereof is excessive in view of the benefits to be obtained by the Secured
 Parties therefrom, (v) of any captive insurance companies, not-for-profit Subsidiaries, special purpose
 entities, (vi) to the extent prohibited by, or creating an enforceable right of termination in favor of any
 other party thereto (other than Holdings, the Borrower or any wholly owned Restricted Subsidiary of the
 Borrower), under the terms of any applicable organizational documents, joint venture agreement or
 shareholders’ agreement, equity interests in any person other than wholly-owned Restricted Subsidiaries;
 and (vii) of any Subsidiary outside the United States the pledge of which is prohibited by applicable Laws
 or which would reasonably be expected to result in a violation or breach of, or conflict with, fiduciary
 duties of such Subsidiary’s officers, directors or managers.

          “Excluded Funds” means all amounts (i) solely for the purpose of payroll, employee wages and
 benefits and payment of taxes, including when a Credit Extension is not permitted hereunder, (ii) solely
 for the purpose of trust related activities and (iii) other amounts, not to exceed $2,500,000 in the
 aggregate.

          “Excluded Subsidiaries” means all of the following and “Excluded Subsidiary” means any of
 them:

                  (3)    any Subsidiary that is not a direct, wholly owned Subsidiary of the Borrower or a
          Subsidiary Guarantor,

                    (4)    any Foreign Subsidiary,

                    (5)    any CFC Holdco,

                 (6)      any Domestic Subsidiary that is a Subsidiary of any (i) Foreign Subsidiary, (ii)
          CFC or (iii) CFC Holdco,

                   (7)      any Subsidiary (including any regulated entity that is subject to net worth or net
          capital or similar capital and surplus restrictions) that is prohibited or restricted by applicable

DB1/ 118926700.59                                       41
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 821 of 1503



         Law, accounting policies or by Contractual Obligation existing on the Closing Date (or, with
         respect to any Subsidiary acquired by the Borrower or a Restricted Subsidiary after the Closing
         Date (and so long as such Contractual Obligation was not incurred in contemplation of such
         acquisition), on the date such Subsidiary is so acquired) from providing a Guaranty, or if such
         Guaranty would require governmental (including regulatory) or third party (other than a Loan
         Party) consent, approval, license or authorization, unless such consent, approval, license or
         authorization has been received, or is received after commercially reasonable efforts to obtain the
         same, which efforts may be requested by the Administrative Agent,

                    (1)   any special purpose securitization vehicle (or similar entity),

                    (2)   any Captive Insurance Subsidiary or not-for-profit Subsidiary,

                    (3)   any Subsidiary that is not a Material Subsidiary,

                (4)      any Subsidiary with respect to which, in the reasonable judgment of the
         Administrative Agent and the Borrower, the burden or cost (including any adverse tax
         consequences) of providing the Guaranty is excessive in relation to the benefits to be obtained by
         the Lenders therefrom,

                   (5)     any special purpose entity formed for the primary purpose to hold a leasehold
         interest in real property that is subject to a Sale-Leaseback Transaction that and has no other
         activities other than those incidental to holding such leasehold interest, and any such special
         purpose tenant entities formed in connection with any Specified Sale-Leaseback Transactions,
         and

                    (6)   any Unrestricted Subsidiary.

          “Excluded Swap Obligation” means, with respect to any Loan Party, any obligation (a “Swap
 Obligation”) to pay or perform under any agreement, contract or transaction that constitutes a “swap”
 within the meaning of Section 1a(47) of the Commodity Exchange Act, if, and to the extent that, all or a
 portion of the guarantee of such Loan Party of, or the grant by such Loan Party of a security interest to
 secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal or unlawful under the
 Commodity Exchange Act or any rule, regulation or order of the Commodity Futures Trading
 Commission (or the application or official interpretation of any thereof) by virtue of such Loan Party’s
 failure for any reason to constitute an “eligible contract participant” as defined in the Commodity
 Exchange Act (determined after giving effect to Section 2.07 of the Guaranty and any other “keepwell,
 support or other agreement” for the benefit of such Loan Party for all purposes of Section 1a(18)(A)(v)(II)
 of the Commodity Exchange Act) at the time the Guaranty of such Loan Party, or a grant by such Loan
 Party of a security interest, becomes effective with respect to such Swap Obligation. If a Swap
 Obligation arises under a master agreement governing more than one swap, such exclusion shall apply
 only to the portion of such Swap Obligation that is attributable to swaps for which such Guaranty or
 security interest becomes illegal.

         “Excluded Taxes” means, with respect to each Agent and each Lender,

                   (1)     any tax on such Agent or Lender’s net income or profits (or franchise tax in lieu
         of such tax on net income or profits) imposed by a jurisdiction as a result of such Agent or Lender
         being organized or having its principal office or applicable Lending Office located in such
         jurisdiction or as a result of any other present or former connection between such Agent or
         Lender and the jurisdiction (including as a result of such Agent or Lender carrying on a trade or

DB1/ 118926700.59                                     42
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 822 of 1503



         business, having a permanent establishment or being a resident for tax purposes in such
         jurisdiction, other than a connection arising solely from such Agent or Lender having executed,
         delivered, enforced, become a party to, performed its obligations under, received payments under,
         received or perfected a security interest under, engaged in any other transaction pursuant to, or
         sold or assigned an interest in, any Loan or Loan Document),

                (2)     any branch profits tax under Section 884(a) of the Code, or any similar tax,
         imposed by any other jurisdiction described in clause (1),

                    (3)   other than with respect to any Lender that becomes a party hereto pursuant to the
         Borrower’s request under Section 3.07, any U.S. federal withholding tax that is imposed on
         amounts payable with respect to an applicable interest in a Loan or Commitment to a Lender
         pursuant to a Law in effect at the time such Lender acquires such interest (or designates a new
         Lending Office) (or where the Lender is a partnership for U.S. federal income tax purposes,
         pursuant to a law in effect on the later of the date on which such Lender becomes a party hereto
         or the date on which the affected partner becomes a partner of such Lender or designates a new
         Lending Office), except, in the case of a Lender or partner that designates a new Lending Office
         or is an assignee, to the extent that such Lender or partner (or its assignor, if any) was entitled,
         immediately prior to the time of designation of a new Lending Office (or assignment), to receive
         additional amounts from a Loan Party with respect to such U.S. federal withholding tax pursuant
         to Section 3.01,

                    (4)     any withholding tax attributable to a Lender’s failure to comply with
         Section 3.01(3),

                    (5)     any tax imposed under FATCA and

                 (6)       any interest, additions to taxes and penalties with respect to any taxes described
         in clauses (1) through (5) of this definition.

         “Existing Company Notes” means each of the Acquired Company’s (x) 5.21% Senior Notes
 due 2022, (y) 5.70% Senior Notes due 2020 and (z) 6.20% Senior Notes due 2017.

          “Expected Cure Amount” has the meaning specified in Section 8.04(2).

         “Expiring Credit Commitment” has the meaning specified in Section 2.04(7).

        “Extended Revolving Credit Commitments” means the Revolving Credit Commitments held
 by an Extending Lender.

        “Extended Revolving Credit Loans” means the Revolving Credit Loans made pursuant to
 Extended Revolving Credit Commitments.

         “Extending Lender” means each Lender accepting an Extension Offer.

         “Extension” has the meaning specified in Section 2.16(1).

         “Extension Amendment” has the meaning specified in Section 2.16(2).

         “Extension Offer” has the meaning specified in Section 2.16(1).


DB1/ 118926700.59                                      43
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 823 of 1503



          “Facilities” means the Revolving Credit Loans, the Revolving Credit Facility, the Swing Line
 Facility, any Extended Revolving Credit Commitments and Extended Revolving Credit Loans or any
 Incremental Revolving Credit Loan Commitments, as the context may require, and “Facility” means any
 of them.

          “fair market value ” means, with respect to any asset or liability, the fair market value of such
 asset or liability as determined by the Borrower in good faith.

          “FATCA” means Sections 1471 through 1474 of the Code, as of the date of this Agreement (or
 any amended or successor version that is substantively comparable and not materially more onerous to
 comply with), any current or future regulations or official interpretations thereof, any agreements entered
 into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules or practices
 adopted pursuant to any intergovernmental agreement, treaty or convention among Governmental
 Authorities entered into in connection with the implementation of the foregoing.

         “FCPA” has the meaning specified in Section 5.17.

         “Federal Funds Rate ” means, for any day, the rate per annum calculated by the Federal Reserve
 Bank of New York based on such day’s federal funds transactions by depository institutions (as
 determined in such manner as the Federal Reserve Bank of New York shall set forth on its public website
 from time to time) and published on the next succeeding Business Day by the Federal Reserve Bank of
 New York as the federal funds effective rate; provided that if the Federal Funds Rate as so determined
 would be less than zero, such rate shall be deemed to be zero for purposes of this Agreement.

         “Fee Letter” means that certain Amended and Restated Fee Letter, dated as of September 4,
 2015, by and among Initial Borrower, Morgan Stanley, Merrill Lynch, Bank of America, Jefferies, Credit
 Suisse, DB, Nomura, RBC, RBCCM, Wells Fargo, MCS Capital Markets, MCS Lending and CCT, as
 amended, restated, amended and restated, supplemented or otherwise modified from time to time in
 accordance with the terms thereof.

          “FILO Tranche” has the meaning specified in Section 2.14(8).

         “Financial Covenant” means the covenant specified in Section 7.10.

      “Financial Covenant Change Date” means the date that is eighteen (18) months after the Third
 Amendment Effective Date.

           “Financial Officer” means, with respect to a Person, the chief financial officer, accounting
 officer, treasurer, controller or other senior financial or accounting officer of such Person, as appropriate.

          “Financed Capital Expenditures” means, with respect to any Person and for any period, Capital
 Expenditures made by such Person during such period that are financed with the proceeds of Indebtedness
 (other than Loans) or net proceeds of any Asset Sale, net proceeds of any Casualty Event, any Incurrence
 of Indebtedness or any issuance of Equity Interests (other than Disqualified Stock or any other issuance of
 Equity Interests which increases any available basket hereunder).

         “First Amendment” means that certain Amendment No. 1 to ABL Credit Agreement, dated as of
 August 29, 2019, among Belk, as the borrower, Holdings, the Administrative Agent and the Lenders party
 thereto




DB1/ 118926700.59                                      44
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 824 of 1503



          “First Amendment Effective Date” means the “Amendment No. 1 Effective Date”, as defined in
 the First Amendment.

         “First Lien Credit Agreement” means the First Lien Credit Agreement dated as of the Closing
 Date among Holdings, the Borrower, Alter Domus (US) LLC, as administrative agent, and the several
 banks and other financial institutions from time to time parties thereto, as such agreement may be
 amended, supplemented, waived or otherwise modified from time to time to the extent permitted
 hereunder and any Refinancing Indebtedness in respect thereof (unless such agreement, instrument or
 document expressly provides that it is not intended to be and is not an First Lien Credit Agreement) in
 each case to the extent permitted hereunder.

          “First Lien Facility” means the collective reference to the First Lien Credit Agreement, the First
 Lien Loan Documents, any notes and letters of credit issued pursuant thereto and any guarantee, security
 agreement, patent, trademark or copyright security agreements, mortgages, letter of credit applications
 and other guarantees, pledge agreements, security agreements and collateral documents, and other
 instruments and documents, executed and delivered pursuant to or in connection with any of the
 foregoing, in each case as the same may be amended, supplemented, waived or otherwise modified from
 time to time to the extent permitted hereunder and any Refinancing Indebtedness in respect thereof
 (unless such agreement, instrument or document expressly provides that it is not intended to be and is not
 a First Lien Facility), in each case to the extent permitted hereunder.

           “First Lien Loan Documents” means, collectively, (i) the First Lien Credit Agreement and
 (ii) the security documents, intercreditor agreements (including the ABL Intercreditor Agreement),
 guarantees, joinders and other agreements or instruments executed in connection with the First Lien
 Facility or such other agreements, in each case, as amended, modified, supplemented, substituted,
 replaced, restated or refinanced, in whole or in part, from time to time including in connection with
 Refinancing Indebtedness of the First Lien Facility.

         “First Lien Obligations” means “Obligations” as defined in the First Lien Facility as in effect on
 the Third Amendment Effective Date.

      “First Lien Loans” means “Loans” as defined in the First Lien Facility as in effect on the Third
 Amendment Effective Date.

         “First Lien Net Leverage Ratio” means, with respect to any Test Period, the ratio of
 (a) Consolidated First Lien Debt outstanding the last day of such Test Period to (b) Adjusted EBITDA of
 the Borrower and its Restricted Subsidiaries for such Test Period, in each case calculated on a pro forma
 basis with such pro forma adjustments as are appropriate and consistent with Section 1.07.

         “Fixed Amounts” has the meaning specified in Section 1.07(9).

           “Fixed Charge Coverage Ratio” means, for any Test Period, the ratio of (a) Adjusted EBITDA
 of the Borrower and its Restricted Subsidiaries for such period minus taxes based on income, profits or
 capital, including federal, foreign, state, franchise, excise and similar taxes (including in respect of
 repatriated funds), net of cash refunds received, of the Borrower and its Restricted Subsidiaries paid in
 cash during such Test Period minus Unfinanced Capital Expenditures paid in cash by the Borrower and its
 Restricted Subsidiaries during such Test Period, to (b) the Fixed Charges of the Borrower and its
 Restricted Subsidiaries for such Test Period, in each case calculated on a pro forma basis with such pro
 forma adjustments as are appropriate and consistent with Section 1.07. For purposes of calculating the
 Fixed Charge Coverage Ratio only, the amount of Consolidated Cash Interest Charges: (i) for the period
 ending on the first full fiscal quarter after the ClosingThird Amendment Effective Date, shall be deemed

DB1/ 118926700.59                                    45
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 825 of 1503



 to be the actual dollar amount of such component for the fiscal quarter then ended multiplied by four; (ii)
 for the period ending on the second full fiscal quarter after the ClosingThird Amendment Effective Date
 shall be deemed to be the actual dollar amount of such component for the two fiscal quarters then ended
 multiplied by two; and (iii) for the period ending on the third full fiscal quarter after the ClosingThird
 Amendment Effective Date shall be deemed to be the actual dollar amount of such component for the
 three fiscal quarters then ended multiplied by 4/3.

           “Fixed Charges” means, for any Test Period, the sum, determined on a consolidated basis, of (a)
 the Consolidated Cash Interest Charges of the Borrower and its Restricted Subsidiaries for such period
 plus (b) scheduled amortization of the principal amount of Indebtedness for borrowed money of the
 Borrower and its Restricted Subsidiaries (other than payments by Borrower or any of its Restricted
 Subsidiaries to Borrower or to any Loan Parties or Restricted Subsidiaries) due and payable in cash
 during such period plus (c) cash dividends on any Designated Preferred Stock of the Borrower for such
 periods plus (d) for the purposes of calculating the Fixed Charge Coverage Ratio when determining
 compliance with the Payment Conditions for the making of any Restricted Payment, the amount of
 Restricted Payments previously made in cash during such Test Period.

         “floor” means, with respect to any reference rate of interest, any fixed minimum amount
 specified for such rate.

         “Foreign Lender” means a Lender that is not a United States person within the meaning of
 Section 7701(a)(30) of the Code.

         “Foreign Plan” means any material employee benefit plan, program or agreement maintained or
 contributed to by, or entered into with, the Borrower or any Subsidiary of the Borrower with respect to
 employees employed outside the United States (other than benefit plans, programs or agreements that are
 mandated by applicable Laws).

         “Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the Borrower that is
 not a Domestic Subsidiary.

         “FRB” means the Board of Governors of the Federal Reserve System of the United States.

          “Fronting Exposure” means, at any time there is a Defaulting Lender (a) with respect to an L/C
 Borrowing, such Defaulting Lender’s Pro Rata Share or other applicable share provided under this
 Agreement of the outstanding L/C Obligations other than L/C Obligations as to which such Defaulting
 Lender’s participation obligation has been reallocated to other Lenders or Cash Collateralized in
 accordance with the terms hereof and (b) with respect to the Swing Line Lender, such Defaulting
 Lender’s Pro Rata Share or other applicable share provided under this Agreement of Swing Line Loans
 other than Swing Line Loans as to which such Defaulting Lender’s participation obligation has been
 reallocated to other Lenders or Cash Collateralized in accordance with the terms hereof.

         “Fund” means any Person (other than a natural person) that is primarily engaged in making,
 purchasing, holding or otherwise investing in commercial loans and similar extensions of credit in the
 ordinary course of its activities.

          “GAAP” means generally accepted accounting principles in the United States of America set
 forth in the opinions and pronouncements of the Accounting Principles Board of the American Institute of
 Certified Public Accountants and statements and pronouncements of the Financial Accounting Standards
 Board or in such other statements by such other entity as have been approved by a significant segment of
 the accounting profession, as in effect from time to time. At any time after the Closing Date, the

DB1/ 118926700.59                                    46
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 826 of 1503



 Borrower may elect to apply IFRS accounting principles in lieu of GAAP and, upon any such election,
 references herein to GAAP will thereafter be construed to mean IFRS (except as otherwise provided in
 this Agreement); provided, however, that any such election, once made, will be irrevocable; provided
 further that any calculation or determination in this Agreement that requires the application of GAAP for
 periods that include fiscal quarters ended prior to the Borrower’s election to apply IFRS will remain as
 previously calculated or determined in accordance with GAAP. The Borrower will give notice of any
 such election made in accordance with this definition to the Administrative Agent. Notwithstanding any
 other provision contained herein the amount of any Indebtedness under GAAP with respect to Capitalized
 Lease Obligations and Attributable Indebtedness shall be determined in accordance with the definition of
 Capitalized Lease Obligations and Attributable Indebtedness, respectively.

          Notwithstanding the foregoing, if at any time any change occurring after the Closing Date in
 GAAP (or IFRS) or in the application thereof on the computation of any financial ratio or financial
 requirement, or compliance with any covenant, set forth in any Loan Document, and the Borrower shall
 so request (regardless of whether any such request is given before or after such change), the
 Administrative Agent, the Lenders and the Borrower will negotiate in good faith to amend (subject to the
 approval of the Required Lenders) such ratio, requirement or covenant to preserve the original intent
 thereof in light of such change in GAAP (or IFRS); provided further that until so amended, (a) such ratio,
 requirement or covenant shall continue to be computed in accordance with GAAP (or IFRS) prior to such
 change therein and (b) the Borrower shall provide to the Administrative Agent and the Lenders financial
 statements and other documents required under this Agreement which include a reconciliation between
 calculations of such ratio or requirement made before and after giving effect to such change in GAAP (or
 IFRS).

          “Governmental Authority” means the government of the United States or any other nation, or of
 any political subdivision thereof, whether state or local, and any agency, authority, instrumentality,
 regulatory body, court, central bank or other entity exercising executive, legislative, judicial, taxing,
 regulatory or administrative powers or functions of or pertaining to government (including any supra-
 national bodies such as the European Union or the European Central Bank).

         “Granting Lender” has the meaning specified in Section 10.07(g).

          “guarantee” means a guarantee (other than by endorsement of negotiable instruments for
 collection in the ordinary course of business or consistent with industry practice), direct or indirect, in any
 manner (including letters of credit and reimbursement agreements in respect thereof), of all or any part of
 any Indebtedness or other obligations.

          “Guarantee” means, as to any Person, without duplication, (a) any obligation, contingent or
 otherwise, of such Person guaranteeing or having the economic effect of guaranteeing any Indebtedness
 or other monetary obligation payable or performable by another Person (the “primary obligor”) in any
 manner, whether directly or indirectly, and including any obligation of such Person, direct or indirect, (i)
 to purchase or pay (or advance or supply funds for the purchase or payment of) such Indebtedness or
 other monetary obligation, (ii) to purchase or lease property, securities or services for the purpose of
 assuring the obligee in respect of such Indebtedness or other monetary obligation of the payment or
 performance of such Indebtedness or other monetary obligation, (iii) to maintain working capital, equity
 capital or any other financial statement condition or liquidity or level of income or cash flow of the
 primary obligor so as to enable the primary obligor to pay such Indebtedness or other monetary obligation
 or (iv) entered into for the purpose of assuring in any other manner the obligee in respect of such
 Indebtedness or other monetary obligation of the payment or performance thereof or to protect such
 obligee against loss in respect thereof (in whole or in part) or (b) any Lien on any assets of such Person
 securing any Indebtedness or other monetary obligation of any other Person, whether or not such

DB1/ 118926700.59                                      47
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 827 of 1503



 Indebtedness or other monetary obligation is assumed by such Person (or any right, contingent or
 otherwise, of any holder of such Indebtedness to obtain any such Lien); provided that the term
 “Guarantee” shall not include endorsements for collection or deposit, in either case in the ordinary course
 of business, or customary and reasonable indemnity obligations in effect on the Closing Date or entered
 into in connection with any acquisition or disposition of assets permitted under this Agreement (other
 than such obligations with respect to Indebtedness). The amount of any Guarantee shall be deemed to be
 an amount equal to the stated or determinable amount of the related primary obligation, or portion thereof,
 in respect of which such Guarantee is made or, if not stated or determinable, the maximum reasonably
 anticipated liability in respect thereof as determined by the guaranteeing Person in good faith. The term
 “Guarantee” as a verb has a corresponding meaning.

         “Guarantor” has the meaning specified in clause (2) of the definition of “Collateral and
 Guarantee Requirement.” For avoidance of doubt, the Borrower may, in its sole discretion, cause any
 domestic Parent Company or Restricted Subsidiary that is not required to be a Guarantor to Guarantee the
 Obligations by causing such Parent Company or Restricted Subsidiary to execute a joinder to the
 Guaranty (substantially in the form provided therein or as the Administrative Agent, the Borrower and
 such Guarantor may otherwise agree), and any such Parent Company or Restricted Subsidiary shall be a
 Guarantor hereunder for all purposes.

         “Guaranty” means (a) the Guarantee of the Obligations by the Guarantors substantially in the
 form of Exhibit E, (b) each other Guarantee and Guarantee supplement delivered pursuant to Section 6.11
 and (c) each other Guarantee and Guarantee supplement delivered by any Parent Company or Restricted
 Subsidiary pursuant to the second sentence of the definition of “Guarantor”.

          “Hazardous Materials” means all explosive or radioactive substances or wastes, and all other
 hazardous or toxic substances or wastes, pollutants and contaminants and chemicals in any form,
 including petroleum or petroleum distillates, asbestos or asbestos-containing materials, polychlorinated
 biphenyls, or radon gas and infectious or medical wastes, to the extent any of the foregoing are regulated
 pursuant to, or can form the basis for liability under, any Environmental Law.

          “Hedge Agreement” means (a) any and all rate swap transactions, basis swaps, credit derivative
 transactions, forward rate transactions, commodity swaps, commodity options, forward commodity
 contracts, equity or equity index swaps or options, bond or bond price or bond index swaps or options or
 forward bond or forward bond price or forward bond index transactions, interest rate options, forward
 foreign exchange transactions, cap transactions, floor transactions, collar transactions, currency swap
 transactions, cross-currency rate swap transactions, currency options, spot contracts or any other similar
 transactions or any combination of any of the foregoing (including any options to enter into any of the
 foregoing), whether or not any such transaction is governed by or subject to any master agreement, and
 (b) any and all transactions of any kind, and the related confirmations, which are subject to the terms and
 conditions of, or governed by, any form of master agreement published by the International Swaps and
 Derivatives Association, Inc., any International Foreign Exchange Master Agreement or any other master
 agreement (any such master agreement, together with any related schedules, a “Master Agreement”),
 including any such obligations or liabilities under any Master Agreement.

        “Hedge Bank” means any Person party to a Hedge Agreement that is an Agent, a Lender, an
 Arranger or an Affiliate of any of the foregoing on the Closing Date or at the time it enters into such
 Hedge Agreement, in its capacity as a party thereto, whether or not such Person subsequently ceases to be
 an Agent, a Lender, an Arranger or an Affiliate of any of the foregoing.




DB1/ 118926700.59                                    48
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 828 of 1503



        “Hedging Obligations” means, with respect to any Person, the obligations of such Person under
 any Hedge Agreement. For the avoidance of doubt, any Permitted Convertible Indebtedness Call
 Transaction will not constitute Hedging Obligations.

         “Holdings” has the meaning specified in the introductory paragraph to this Agreement.

         “Honor Date ” has the meaning specified in Section 2.03(3)(a).

          “IFRS” means international financial reporting standards and interpretations issued by the
 International Accounting Standards Board or any successor thereto (or the Financial Accounting
 Standards Board, the Accounting Principles Board of the American Institute of Certified Public
 Accountants or any successor to either such Board, or the SEC, as the case may be), as in effect from time
 to time.

          “Immediate Family Members” means with respect to any individual, such individual’s child,
 stepchild, grandchild or more remote descendant, parent, stepparent, grandparent, spouse, former spouse,
 qualified domestic partner, sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law
 (including, in each case, adoptive relationships) and any trust, partnership or other bona fide estate-
 planning vehicle the only beneficiaries of which are any of the foregoing individuals or any private
 foundation or fund that is controlled by any of the foregoing individuals or any donor-advised fund of
 which any such individual is the donor.

         “Impacted Loans” has the meaning specified in Section 3.03(a).

         “Increased Reporting Period” means (a) each period beginning on the date that Excess
 Availability shall have been less than the greater of (x) $100,000,000 and (y) 12.5% of the Maximum
 Borrowing Amount, in either case, for three (3) consecutive Business Days, and ending on the date
 Excess Availability shall have been at least the greater of (x) $100,000,000 and (y) 12.5% of the
 Maximum Borrowing Amount, in each case, for twenty (20) consecutive calendar days or (b) upon the
 occurrence and continuance of a Specified Event of Default, the period that such Specified Event of
 Default shall be continuing.

         “Incremental Amendment” has the meaning specified in Section 2.14(5).

         “Incremental Amounts” has the meaning specified in clause (1) of the definition of Refinancing
 Indebtedness.

          “Incremental Revolving Credit Facility” means, at any time, the aggregate amount of the
 Incremental Revolving Credit Lenders’ Incremental Revolving Credit Commitments and Incremental
 Revolving Credit Loans and participations in Letters of Credit and Swing Line Loans with respect thereto
 at such time.

         “Incremental Revolving Credit Lender” has the meaning specified in Section 2.14(10)(a).

         “Incremental Revolving Credit Loan” has the meaning specified in Section 2.14(1).

        “Incremental Revolving Credit Loan Commitment” means the commitment of a Lender to
 make or otherwise fund an Incremental Revolving Credit Loan and “Incremental Revolving Credit Loan
 Commitments” means such commitments of all Lenders in the aggregate.

         “Incurrence Based Amounts” has the meaning specified in Section 1.07(9).


DB1/ 118926700.59                                   49
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 829 of 1503



         “Indebtedness” means, with respect to any Person, without duplication:

                    (1)     any indebtedness (including principal and premium) of such Person, whether or
         not contingent:

                            (a)     in respect of borrowed money;

                             (b)     evidenced by bonds, notes, debentures or similar instruments or letters of
                    credit or bankers’ acceptances (or, without duplication, reimbursement agreements in
                    respect thereof);

                              (c)     representing the balance deferred and unpaid of the purchase price of any
                    property (including Capitalized Lease Obligations) due more than twelve months after
                    such property is acquired, except (i) any such balance that constitutes an obligation in
                    respect of a commercial letter of credit, a trade payable or similar obligation to a trade
                    creditor, in each case accrued in the ordinary course of business or consistent with
                    industry practice, (ii) any earn-out obligations until such obligation is reflected as a
                    liability on the balance sheet (excluding any footnotes thereto) of such Person in
                    accordance with GAAP and is not paid within 60 days after becoming due and payable
                    and (iii) accruals for payroll and other liabilities accrued in the ordinary course of
                    business; or

                            (d)     representing the net obligations under any Hedging Obligations;

 if and to the extent that any of the foregoing Indebtedness (other than obligations in respect of letters of
 credit and Hedging Obligations) would appear as a liability upon a balance sheet (excluding the footnotes
 thereto) of such Person prepared in accordance with GAAP; provided that Indebtedness of any Parent
 Company appearing upon the balance sheet of the Borrower solely by reason of push-down accounting
 under GAAP will be excluded;

                   (2)     to the extent not otherwise included, any obligation by such Person to be liable
         for, or to pay, as obligor, guarantor or otherwise, on the obligations of the type referred to in
         clause (1) of a third Person (whether or not such items would appear upon the balance sheet of
         such obligor or guarantor), other than by endorsement of negotiable instruments for collection in
         the ordinary course of business or consistent with industry practice; and

                 (3)       to the extent not otherwise included, the obligations of the type referred to in
         clause (1) of a third Person secured by a Lien on any asset owned by such first Person, whether or
         not such Indebtedness is assumed by such first Person; provided that the amount of such
         Indebtedness will be the lesser of (i) the fair market value of such asset at such date of
         determination and (ii) the amount of such Indebtedness of such other Person; provided that
         notwithstanding the foregoing, Indebtedness will be deemed not to include:

                                    (i)     Contingent Obligations incurred in the ordinary course of
                            business or consistent with industry practice,

                                    (ii)    reimbursement obligations under commercial letters of credit
                            (provided that unreimbursed amounts under letters of credit will be counted as
                            Indebtedness three (3) Business Days after such amount is drawn),

                                    (iii)   [reserved],

DB1/ 118926700.59                                       50
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 830 of 1503




                                  (iv)    accrued expenses,

                                  (v)     deferred or prepaid revenues, and

                                 (vi)    asset retirement obligations and obligations in respect of
                          reclamation and workers compensation (including pensions and retiree medical
                          care);

 provided further that Indebtedness will be calculated without giving effect to the effects of Accounting
 Standards Codification Topic No. 815, Derivatives and Hedging, and related interpretations to the extent
 such effects would otherwise increase or decrease an amount of Indebtedness for any purpose under this
 Agreement as a result of accounting for any embedded derivatives created by the terms of such
 Indebtedness.

         “Indemnified Liabilities” has the meaning specified in Section 10.05.

         “Indemnitees” has the meaning specified in Section 10.05.

         “Independent Assets or Operations” means, with respect to any Parent Company, that Parent
 Company’s total assets, revenues, income from continuing operations before income taxes and cash flows
 from operating activities (excluding in each case amounts related to its investment in the Borrower and
 the Restricted Subsidiaries), determined in accordance with GAAP and as shown on the most recent
 balance sheet of such Parent Company, is more than 3.0% of such Parent Company’s corresponding
 consolidated amount.

         “Independent Financial Advisor” means an accounting, appraisal, investment banking firm or
 consultant of nationally recognized standing that, in the good faith judgment of the Borrower, is qualified
 to perform the task for which it has been engaged.

         “Information” has the meaning specified in Section 10.09.

         “Initial Borrower” has the meaning specified in the introductory paragraph to this Agreement.

       “Intellectual Property Security Agreements” has the meaning specified in the Security
 Agreement.

         “Intercompany Subordination Agreement” means the Intercompany Subordination Agreement,
 dated as of the Closing Date, substantially in the form of Exhibit Q executed by the Borrower and each
 Restricted Subsidiary that is party thereto.

          “Interest Payment Date” means, (a) as to any Loan of any Class other than a Base Rate Loan
 (other than any Swing Line Loan), the last day of each Interest Period applicable to such Loan and the
 applicable Maturity Date of the Loans of such Class; provided that if any Interest Period for a Eurodollar
 Rate Loan exceeds three months, the respective dates that fall every three months after the beginning of
 such Interest Period shall also be Interest Payment Dates; (b) as to any Base Rate Loan (other than any
 Swing Line Loan) of any Class, the first calendar day of each February, May, August and November and
 the applicable Maturity Date of the Loans of such Class; and (c) as to any Swing Line Loan, the first
 calendar day of each February, May, August and November or, if any Event of Default has occurred and
 is continuing, upon demand of the Swing Line Lender.




DB1/ 118926700.59                                    51
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 831 of 1503



         “Interest Period” means, as to each Eurodollar Rate Loan, the period commencing on the date
 such Eurodollar Rate Loan is disbursed or converted to or continued as a Eurodollar Rate Loan and
 ending on the date one, two, three or six months thereafter, or to the extent consented to by each
 applicable Lender, twelve months (or such period of less than one month as may be consented to by each
 applicable Lender), as selected by the Borrower in its Committed Loan Notice; provided that:

                  (1)    any Interest Period that would otherwise end on a day that is not a Business Day
         shall be extended to the next succeeding Business Day unless such Business Day falls in another
         calendar month, in which case such Interest Period shall end on the immediately preceding
         Business Day;

                 (2)      any Interest Period (other than an Interest Period having a duration of less than
         one month) that begins on the last Business Day of a calendar month (or on a day for which there
         is no numerically corresponding day in the calendar month at the end of such Interest Period)
         shall end on the last Business Day of the calendar month at the end of such Interest Period; and

                (3)      no Interest Period shall extend beyond the applicable Maturity Date for the Class
         of Loans of which such Eurodollar Rate Loan is a part.

          “Inventory” means, with respect to a Person, all of such Person’s now owned and hereafter
 acquired inventory (as defined in the UCC), goods and merchandise, wherever located, in each case, to be
 furnished under any contract of service or held for sale or lease, all returned goods, raw materials, work-
 in-process, finished goods (including embedded software), other materials, and supplies of any kind,
 nature or description which are used or consumed in such Person’s business or used in connection with
 the packing, shipping, advertising, selling, or finishing of such goods, merchandise and other property,
 and all documents of title or other documents representing the foregoing.

         “Investment Grade Rating” means a rating equal to or higher than Baa3 (or the equivalent) by
 Moody’s or BBB- (or the equivalent) by S&P, or an equivalent rating by any other Rating Agency
 selected by the Borrower.

         “Investment Grade Securities” means:

                (1)     securities issued or directly and fully guaranteed or insured by the United States
         government or any agency or instrumentality thereof (other than Cash Equivalents);

                 (2)     debt securities or debt instruments with an Investment Grade Rating, but
         excluding any debt securities or debt instruments constituting loans or advances among the
         Borrower and its Subsidiaries;

                    (3)  investments in any fund that invests at least 95% of its assets in investments of
         the type described in clauses (1) and (2) which fund may also hold immaterial amounts of cash
         pending investment or distribution; and

                  (4)      corresponding instruments in countries other than the United States customarily
         utilized for high quality investments.

         “Investments” means, with respect to any Person, all investments by such Person in other
 Persons (including Affiliates) in the form of loans (including guarantees), advances or capital
 contributions (excluding accounts receivable, credit card and debit card receivables, trade credit, advances
 to customers, commission, travel and similar advances to employees, directors, officers, members of

DB1/ 118926700.59                                    52
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 832 of 1503



 management, manufacturers and consultants, in each case made in the ordinary course of business or
 consistent with industry practice), purchases or other acquisitions for consideration of Indebtedness,
 Equity Interests or other securities issued by any other Person. For purposes of the definition of
 “Unrestricted Subsidiary” and Section 7.05,

                  (1)     “Investments” will include the portion (proportionate to the Borrower’s Equity
         Interest in such Subsidiary) of the fair market value of the net assets of a Subsidiary of the
         Borrower at the time that such Subsidiary is designated an Unrestricted Subsidiary; provided that
         upon a redesignation of such Subsidiary as a Restricted Subsidiary, the Borrower will be deemed
         to continue to have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
         positive) equal to:

                            (a)     the Borrower’s “Investment” in such Subsidiary at the time of such
                    redesignation; minus

                            (b)      the portion (proportionate to the Borrower’s Equity Interest in such
                    Subsidiary) of the fair market value of the net assets of such Subsidiary at the time of
                    such redesignation; and

                    (2)   any property transferred to or from an Unrestricted Subsidiary will be valued at
         its fair market value at the time of such transfer.

        The amount of any Investment outstanding at any time will be the original cost of such
 Investment, reduced by any dividend, distribution, interest payment, return of capital, repayment or other
 amount received in cash by the Borrower or a Restricted Subsidiary in respect of such Investment.

         “Investors” means the Sponsor.

         “IP Rights” has the meaning specified in Section 5.15.

         “IRS” means Internal Revenue Service of the United States.

          “ISDA Definitions” means the 2006 ISDA Definitions published by the International Swaps and
 Derivatives Association, Inc. or any successor thereto, as amended or supplemented from time to time, or
 any successor definitional booklet for interest rate derivatives published from time to time by the
 International Swaps and Derivatives Association, Inc. or such successor thereto.

         “Issuing Bank” means (i) Bank of America, in its capacity as an issuer of Letters of Credit
 hereunder, together with its permitted successors and assigns, (ii) Wells Fargo Bank, National
 Association, together with its permitted successors and assigns, and (iii) any other Revolving Credit
 Lender that becomes an Issuing Bank in accordance with Section 2.03(12).

          “Issuing Bank Document” means with respect to any Letter of Credit, the L/C Application, and
 any other document, agreement and instrument entered into by any Issuing Bank and the Borrower (or
 any of its Subsidiaries) or in favor of such Issuing Bank and relating to such Letter of Credit.

         “Judgment Currency” has the meaning specified in Section 10.26.

         “Junior Lien Debt” has the meaning specified in clause (39) of the definition of Permitted Liens.




DB1/ 118926700.59                                       53
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 833 of 1503



           “L/C Advance ” means, with respect to each Revolving Credit Lender, such Lender’s funding of
 its participation in any L/C Borrowing in accordance with its Pro Rata Share or other applicable share
 provided for under this Agreement.

         “L/C Application” means an application and agreement for the issuance or amendment of a
 Letter of Credit in the form from time to time in use by the relevant Issuing Bank.

         “L/C Borrowing” means an extension of credit resulting from a drawing under any Letter of
 Credit which has not been reimbursed on the date when made or refinanced as a Revolving Credit
 Borrowing.

         “L/C Credit Extension” means, with respect to any Letter of Credit, the issuance thereof or
 extension of the expiry date thereof, or the renewal or increase of the amount thereof.

         “L/C Expiration Date ” means the day that is five (5) Business Days prior to the scheduled
 Maturity Date then in effect for the applicable Revolving Credit Facility (or, if such day is not a Business
 Day, the next preceding Business Day).

          “L/C Obligations” means, as at any date of determination, the aggregate amount available to be
 drawn under all outstanding Letters of Credit plus the aggregate of all Unreimbursed Amounts, including
 all L/C Borrowings. For purposes of computing the amount available to be drawn under any Letter of
 Credit, the amount of such Letter of Credit shall be the stated amount thereof in effect at such time. For
 all purposes of this Agreement, if on any date of determination a Letter of Credit has expired by its terms
 but any amount may still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP, such
 Letter of Credit shall be deemed to be “outstanding” in the amount so remaining available to be drawn.

         “L/C Sublimit” means an amount equal to the lesser of (a) $100.0 million and (b) the aggregate
 amount of the Revolving Credit Commitments. The L/C Sublimit is part of, and not in addition to, the
 Revolving Credit Facility.

         “Landlord Lien State ” means any state in which a landlord’s claim for rent has priority by law
 over the Lien of the Collateral Agent in any of the Collateral.

          “Latest Maturity Date ” means, at any date of determination, the latest maturity or expiration
 date applicable to any Loan or Commitment hereunder at such time, including the latest maturity or
 expiration date of any Incremental Revolving Credit Loan or any Extended Revolving Credit Loan, in
 each case as extended in accordance with this Agreement from time to time.

          “Laws” means, collectively, all international, foreign, federal, state and local laws (including
 common law), statutes, treaties, rules, legally enforceable guidelines, regulations, ordinances, codes and
 administrative or judicial precedents or authorities and executive orders, including the legally binding
 interpretation or administration thereof by any Governmental Authority charged with the enforcement,
 interpretation or administration thereof, and all applicable administrative orders, directed duties, licenses,
 authorizations and permits of, and agreements with, any Governmental Authority.

         “Legal Holiday” means Saturday, Sunday or a day on which commercial banking institutions are
 not required to be open in the State of New York or at the place of payment.

         “Lender” has the meaning specified in the introductory paragraph to this Agreement and, as the
 context requires, includes any Issuing Bank, the Swing Line Lender and their respective successors and
 assigns as permitted hereunder, each of which is referred to herein as a “Lender.” For avoidance of


DB1/ 118926700.59                                      54
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 834 of 1503



 doubt, each Additional Lender is a Lender to the extent any such Person has executed and delivered an
 Incremental Amendment, as the case may be, and to the extent such Incremental Amendment shall have
 become effective in accordance with the terms hereof and thereof, and each Extending Lender shall
 continue to be a Lender. As of the Third Amendment Effective Date, Schedule 2.01 sets forth the name
 of each Lender.

         “Lending Office ” means, as to any Lender, the office or offices of such Lender described as such
 in such Lender’s Administrative Questionnaire, or such other office or offices as a Lender may from time
 to time notify the Borrower and the Administrative Agent.

          “Letter of Credit” means any letter of credit issued hereunder. A Letter of Credit may be a
 commercial letter of credit or a standby letter of credit; provided, however, that any commercial letter of
 credit issued hereunder shall provide solely for cash payment upon presentation of a sight draft.

         “LIBOR” has the meaning specified in the definition of “Eurodollar Rate”.

         “LIBOR Floor” means 0.25% per annum.

          “LIBOR Replacement Date” has the meaning specified in Section 3.03(c).

         “LIBOR Screen Rate” means the LIBOR quote on the applicable screen page that
 Administrative Agent designates to determine LIBOR (or such other commercially available source
 providing such quotations as designated by Administrative Agent from time to time).

          “LIBOR Successor Rate” has the meaning specified in Section 3.03(c).

          “LIBOR Successor Rate Conforming Changes” means, with respect to any proposed LIBOR
 Successor Rate, any conforming changes to the definition of Base Rate, Interest Period, timing and
 frequency of determining rates and making payments of interest and other technical, administrative or
 operational matters (including, for the avoidance of doubt, the definition of Business Day, timing of
 borrowing requests or prepayment, conversion or continuation notices and length of lookback periods) as
 may be appropriate, in the discretion of the Administrative Agent, to reflect the adoption and
 implementation of such LIBOR Successor Rate and to permit the administration thereof by the
 Administrative Agent in a manner substantially consistent with market practice (or, if the Administrative
 Agent determines that adoption of any portion of such market practice is not administratively feasible or
 that no market practice for the administration of such LIBOR Successor Rate exists, in such other manner
 of administration as the Administrative Agent determines is reasonably necessary in connection with the
 administration of this Agreement and any other Loan Document).

           “Lien” means, with respect to any asset, any mortgage, lien (statutory or otherwise), pledge,
 hypothecation, charge, security interest or encumbrance of any kind in respect of such asset, whether or
 not filed, recorded or otherwise perfected under applicable law, including any conditional sale or other
 title retention agreement, any lease in the nature thereof, any option or other agreement to sell or give a
 security interest and any effective filing of or agreement to give any financing statement under the
 Uniform Commercial Code (or equivalent statutes) of any jurisdiction; provided that in no event will an
 operating lease be deemed to constitute a Lien.

          “Limited Condition Acquisition” means any Permitted Acquisition or other investment
 permitted hereunder by the Borrower or one or more of its Restricted Subsidiaries whose consummation
 is not conditioned on the availability of, or on obtaining, third-party financing.



DB1/ 118926700.59                                     55
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 835 of 1503



         “Loan” means an extension of credit under Article II by a Lender (x) to the Borrower in the form
 of a Revolving Credit Loan, a Swing Line Loan or a Protective Advance (including any loans made
 pursuant to any Revolving Credit Commitment Increase or loans made pursuant to Extended Revolving
 Credit Commitments).

         “Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) any Incremental
 Amendment or Extension Amendment, (d) the Guaranty, (e) the Collateral Documents, (f) the Applicable
 Intercreditor Agreements, (g) the Fee Letter, (h) the Third Amendment Fee Letter, and (i) each L/C
 Application.

        “Loan Parties” means, collectively, (a) Holdings, (b) the Borrower and (c) each Subsidiary
 Guarantor.

        “London Banking Day” means any day on which dealings in Dollar deposits are conducted by
 and between banks in the London interbank eurodollar market.

         “Management Services Agreement” means the management services agreement or similar
 agreements among the Sponsor or certain of its respective management companies associated with it or
 their advisors, if applicable, and the Borrower (or any Parent Company).

        “Management Stockholders” means the members of management (and their Controlled
 Investment Affiliates and Immediate Family Members and any permitted transferees thereof) of the
 Borrower (or a Parent Company) who are holders of Equity Interests of any Permitted Parent or Parent
 Company on the Closing Date or that become holders of such Equity Interests .

         “Mandatory Swing Line Borrowing” has the meaning specified in Section 2.04(3)(a).

         “Margin Stock” has the meaning set forth in Regulation U of the Board of Governors of the
 United States Federal Reserve System, or any successor thereto.

          “Material Adverse Effect” means (i) on the Closing Date, a Company Material Adverse Effect
 and (ii) after the Closing Date, a circumstance or condition that would materially and adversely affect (a)
 the business, operations or financial condition of the Borrower and its Subsidiaries, taken as a whole,
 other than, in each case, customary events or circumstances which resulted from the commencement of
 the Chapter 11 Cases, (b) the ability of the Loan Parties (taken as a whole) to perform their payment
 obligations under the Loan Documents to which it is a party or (c) the rights and remedies of the Lenders,
 the Collateral Agent and the Administrative Agent under the Loan Documents.

           “Material Domestic Subsidiary” means, at any date of determination, each of the Borrower’s
 Domestic Subsidiaries that is a Restricted Subsidiary (a) whose Total Assets at the last day of the most
 recent Test Period (when taken together with the Total Assets of the Restricted Subsidiaries of such
 Domestic Subsidiary at the last day of the most recent Test Period) were equal to or greater than 5.0% of
 Total Assets of the Borrower and the Restricted Subsidiaries that are Domestic Subsidiaries at such date
 or (b) whose gross revenues for such Test Period (when taken together with the gross revenues of the
 Restricted Subsidiaries of such Domestic Subsidiary for such Test Period) were equal to or greater than
 5.0% of the consolidated gross revenues of the Borrower and the Restricted Subsidiaries that are
 Domestic Subsidiaries for such Test Period, in each case determined in accordance with GAAP; provided
 that if at any time and from time to time, Domestic Subsidiaries that are not Material Domestic
 Subsidiaries solely because they do not meet the thresholds set forth in the preceding clause (a) or (b)
 comprise in the aggregate more than (when taken together with the Total Assets of the Restricted
 Subsidiaries of such Domestic Subsidiaries at the last day of the most recent Test Period) 7.5% of Total


DB1/ 118926700.59                                    56
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 836 of 1503



 Assets of the Borrower and the Restricted Subsidiaries that are Domestic Subsidiaries (excluding
 Subsidiaries otherwise constituting Excluded Subsidiaries) as of the end of the most recently ended Test
 Period or more than (when taken together with the gross revenues of the Restricted Subsidiaries of such
 Domestic Subsidiaries for such Test Period) 7.5% of the consolidated gross revenues of the Borrower and
 the Restricted Subsidiaries that are Domestic Subsidiaries (excluding Subsidiaries otherwise constituting
 Excluded Subsidiaries) for such Test Period, then the Borrower shall, not later than thirty (30) days after
 the date by which financial statements for such Test Period were required to be delivered pursuant to this
 Agreement (or such longer period as the Administrative Agent may agree in its reasonable discretion), (i)
 designate in writing to the Administrative Agent one or more of such Domestic Subsidiaries that are
 Restricted Subsidiaries as “Material Domestic Subsidiaries” to the extent required such that the foregoing
 condition ceases to be true and (ii) comply with the provisions of Section 6.11 with respect to any such
 Subsidiaries.

          “Material Foreign Subsidiary” means, at any date of determination, each of the Borrower’s
 Foreign Subsidiaries that are Restricted Subsidiaries (a) whose Total Assets at the last day of the most
 recent Test Period (when taken together with the Total Assets of the Restricted Subsidiaries of such
 Foreign Subsidiary at the last day of the most recent Test Period) were equal to or greater than 5.0% of
 Total Assets of the Restricted Subsidiaries that are Foreign Subsidiaries at such date or (b) whose gross
 revenues for such Test Period (when taken together with the revenues of the Restricted Subsidiaries of
 such Foreign Subsidiary for such Test Period) were equal to or greater than 5.0% of the consolidated
 gross revenues of the Restricted Subsidiaries that are Foreign Subsidiaries for such Test Period, in each
 case determined in accordance with GAAP; provided that if at any time and from time to time, Foreign
 Subsidiaries that are not Material Foreign Subsidiaries comprise in the aggregate more than (when taken
 together with the Total Assets of the Restricted Subsidiaries of such Foreign Subsidiaries at the last day of
 the most recent Test Period) 7.5% of Total Assets of the Restricted Subsidiaries that are Foreign
 Subsidiaries (excluding Subsidiaries otherwise constituting Excluded Subsidiaries) as of the end of the
 most recently ended Test Period or more than (when taken together with the gross revenues of the
 Restricted Subsidiaries of such Foreign Subsidiaries (excluding Subsidiaries otherwise constituting
 Excluded Subsidiaries) for such Test Period) 7.5% of the consolidated gross revenues of the Restricted
 Subsidiaries that are Foreign Subsidiaries for such Test Period, then the Borrower shall, not later than
 thirty (30) days after the date by which financial statements for such Test Period were required to be
 delivered pursuant to this Agreement (or such longer period as the Administrative Agent may agree in its
 reasonable discretion), designate in writing to the Administrative Agent one or more of such Foreign
 Subsidiaries that are Restricted Subsidiaries as “Material Foreign Subsidiaries” to the extent required such
 that the foregoing condition ceases to be true.

          “Material Subsidiary” means any Material Domestic Subsidiary or any Material Foreign
 Subsidiary.

          “Maturity Date” means (i) with respect to any tranche of the Revolving Credit Loans, August
 29, 2024, (ii) with respect to the Extended Revolving Credit Loans, the final maturity date as specified in
 the applicable Extension Amendment and (iii) with respect to any Incremental Revolving Credit Loans,
 the final maturity date as specified in the applicable Incremental Amendment, and (iv) with respect to any
 FILO Tranche, the maturity date applicable to such FILO Tranche in accordance with the terms hereof;
 provided that in each case, if such day is not a Business Day, the applicable Maturity Date shall be the
 Business Day immediately succeeding such day.

          “Maximum Borrowing Amount” means, at any time, the lesser of (1) the aggregate amount of
 Revolving Credit Commitments at such time and (2) the Borrowing Base set forth in the Borrowing Base
 Certificate most recently delivered pursuant to Section 6.20.


DB1/ 118926700.59                                     57
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 837 of 1503



         “Maximum Rate ” has the meaning specified in Section 10.11.

         “Merger” has the meaning specified in the preliminary statements to this Agreement.

         “Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating agency
 business.

           “Multiemployer Plan” means any multiemployer plan as defined in Section 4001(a)(3) of
 ERISA and subject to Title IV of ERISA, to which any Loan Party or any of their respective ERISA
 Affiliates makes or is obligated to make contributions, or during the preceding five plan years, has made
 or been obligated to make contributions.

         “Necessary Cure Amount” has the meaning specified in Section 8.04(2).

         “Net Income ” means, with respect to any Person, the net income (loss) of such Person,
 determined in accordance with GAAP and before any reduction in respect of Preferred Stock dividends.

           “Net Orderly Liquidation Value ” means, with respect to Eligible Inventory, the net appraised
 liquidation value thereof (expressed as a percentage of the cost of such Inventory) as determined from time
 to time by an Acceptable Appraiser in accordance with Section 6.10; provided that, with respect to that
 certain inventory appraisal conducted by Gordon Brothers and delivered to the Administrative Agent on or
 about September 15, 2020, the Net Orderly Liquidation Value set forth in such appraisal will be applied
 beginning December 31, 2020.

         “New Store” means each new store or shopping facility opened or acquired by the Borrower or a
 Restricted Subsidiary that has been open for commercial operations for less than twelve full calendar
 months.

         “Non-Consenting Lender” has the meaning specified in Section 3.07.

         “Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting Lender.

         “Non-Extended Lender” has the meaning specified in Section 2.16.

         “Non-Expiring Credit Commitment” has the meaning specified in Section 2.04(7).

         “Non-Excluded Taxes” means all Taxes other than Excluded Taxes imposed on or with respect
 to any payment made by or on account of any obligation of any Loan Party under any Loan Document.

         “Non-Extension Notice Date” has the meaning specified in Section 2.03(2)(c).

        “Non-FILO Tranche” means any Loans and Revolving Credit Commitments other than the
 FILO Tranche.

         “Non-Loan Party” means any Subsidiary of the Borrower that is not a Loan Party.

         “Non-Recourse Indebtedness” means Indebtedness that is non-recourse to the Borrower and the
 Restricted Subsidiaries.

         “Note” means a Revolving Credit Note or Swing Line Note, as the context may require.

         “Notice of Intent to Cure ” has the meaning specified in Section 6.02(1).

DB1/ 118926700.59                                    58
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 838 of 1503




         “Notes Amendments” means the each of the consent and amendments to each series of
 the Existing Company Notes to permit, among other things, the Acquired Company to deliver a
 notice of redemption in respect of each series of Existing Company Notes.

         “Obligations” means all

                  (1)     advances to, and debts, liabilities, obligations, covenants and duties of, any Loan
         Party with respect to any Loan or arising under any Loan Document, including the obligation
         (including guarantee obligations) to pay principal, interest, reimbursement obligations, charges,
         expenses, fees, Attorney Costs, indemnities and other amounts payable by any Loan Party under
         any Loan Document, whether direct or indirect (including those acquired by assumption),
         absolute or contingent, due or to become due, now existing or hereafter arising and including
         interest, fees and other amounts that accrue after the commencement by or against any Loan Party
         of any proceeding under any Debtor Relief Laws naming such Person as the debtor in such
         proceeding, regardless of whether such interest and fees are allowed claims in such proceeding,

                    (2)  obligations (other than Excluded Swap Obligations) of the Borrower or any
         Restricted Subsidiary arising under any Secured Hedge Agreement,

                    (3)   Cash Management Obligations under each Secured Cash Management
         Agreement;

                    (4)   Secured Bank Product Obligations; and

                    (5)   the Guaranty in respect of each of the foregoing.

         “Officer’s Certificate ” means a certificate signed on behalf of a Person by a Responsible Officer
 of such Person.

         “OID” means original issue discount.

         “Opinion of Counsel” means a written opinion from legal counsel who is reasonably acceptable
 to the Administrative Agent. Counsel may be an employee of or counsel to the Borrower or the
 Administrative Agent.

         “ordinary course of business” means activity conducted in the ordinary course of business of the
 Borrower and any Restricted Subsidiary, including the expansion, remodeling, acquisition,
 modernization, construction, improvement and repair of department stores and other retail centers of Belk
 operated, or expected to be operated, by the Borrower or a Restricted Subsidiary, and financing
 transactions in connection therewith, and will include Sale-Leaseback Transactions.

         “Organizational Documents” means

                    (1)  with respect to any corporation, the certificate or articles of incorporation and the
         bylaws (or equivalent or comparable constitutive documents with respect to any non-U.S.
         jurisdiction);

                 (2)     with respect to any limited liability company, the certificate or articles of
         formation or organization and operating agreement; and



DB1/ 118926700.59                                     59
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 839 of 1503




                  (3)      with respect to any partnership, joint venture, trust or other form of business
         entity, the partnership, joint venture or other applicable agreement of formation or organization
         and any agreement, instrument, filing or notice with respect thereto filed in connection with its
         formation or organization with the applicable Governmental Authority in the jurisdiction of its
         formation or organization and, if applicable, any certificate or articles of formation or
         organization of such entity.

          “Other Taxes” means any and all present or future stamp, court or documentary Taxes,
 intangible, recording, filing or similar Taxes arising from any payment made under, from the execution,
 delivery, performance, enforcement or registration of, from the receipt or perfection of a security interest
 under, or otherwise with respect to, any Loan Document.

          “Outstanding Amount” means (a) with respect to the Revolving Credit Loans and Swing Line
 Loans on any date, the outstanding principal amount thereof after giving effect to any borrowings and
 prepayments or repayments of Revolving Credit Loans (including any refinancing of outstanding
 Unreimbursed Amounts under Letters of Credit or L/C Credit Extensions as a Revolving Credit
 Borrowing) and Swing Line Loans, as the case may be, occurring on such date; and (b) with respect to
 any L/C Obligations on any date, the outstanding principal amount thereof on such date after giving effect
 to any related L/C Credit Extension occurring on such date and any other changes thereto as of such date,
 including as a result of any reimbursements of outstanding Unreimbursed Amounts under related Letters
 of Credit (including any refinancing of outstanding Unreimbursed Amounts under related Letters of
 Credit or related L/C Credit Extensions as a Revolving Credit Borrowing) or any reductions in the
 maximum amount available for drawing under related Letters of Credit taking effect on such date.

         “Overnight Rate ” means, for any day, the greater of (a) the Federal Funds Rate and (b) an
 overnight rate determined by the Administrative Agent, an Issuing Bank or the Swing Line Lender, as
 applicable, in accordance with banking industry rules on interbank compensation.

          “Parent Company” means any Person so long as such Person directly or indirectly holds 100.0%
 of the total voting power of the Capital Stock of the Borrower, and at the time such Person acquired such
 voting power, no Person and no group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
 Exchange Act or any successor provision), including any such group acting for the purpose of acquiring,
 holding or disposing of securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act)
 (other than any Permitted Holder), will have beneficial ownership (within the meaning of Rule 13d-3
 under the Exchange Act, or any successor provision), directly or indirectly, of 50.0% or more of the total
 voting power of the Voting Stock of such Person. For the avoidance of doubt, Fashion Holdings
 Intermediate LLC, a Delaware limited liability company, is a Parent Company of the Borrower.

         “Participant” has the meaning specified in Section 10.07(d).

         “Participant Register” has the meaning specified in Section 10.07(e).

         “Payment Conditions” means, at any time of determination, that (a) no Specified Event of
 Default exists or would arise as a result of the making of the subject Specified Payment, (b) after giving
 pro forma effect to such Specified Payment, the Fixed Charge Coverage Ratio as of the end of the most
 recently ended Test Period (regardless of whether a Covenant Trigger Period has occurred and is
 continuing) is greater than or equal to 1.0 to 1.0 calculated as if such Specified Payment (if applicable to
 such calculation) had been made as of the first day of such Test Period and (c) the Borrower has Excess
 Availability, after giving pro forma effect to such Specified Payment, as of the date of such Specified
 Payment and for each day during the thirty (30) calendar days immediately prior to such Specified
 Payment, in excess of the greater of (A) in the case of a Permitted Acquisition, other Permitted

DB1/ 118926700.59                                     60
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 840 of 1503



 Investments and Restricted Payments of the type described in Section 7.05(a)(C) (such Restricted
 Payments, “Restricted Debt Payments”), (x) 12.5% of the Maximum Borrowing Amount and (y)
 $80,000,000 and (B) in all other cases, (x) 15.0% of the Maximum Borrowing Amount and (y)
 $100,000,000; provided, however, that the condition set forth in clause (b) above shall not be applicable if
 Excess Availability after giving pro forma effect to such Specified Payment is as of the date of such
 Specified Payment and for each day during the thirty (30) calendar days immediately prior to such
 Specified Payment in excess of the greater of (A) in the case of a Permitted Acquisition, other Permitted
 Investments and Restricted Debt Payments, (x) 17.5% of the Maximum Borrowing Amount and (y)
 $120,000,000 and (B) otherwise, (x) 20.0% of the Maximum Borrowing Amount and (y) $140,000,000.
 Notwithstanding anything set forth in this Agreement, in the case of the Limited Condition Acquisition
 provisions set forth in Section 1.07(8), only the testing of Payment Conditions for Permitted Acquisitions
 will receive the benefit of such Limited Condition Acquisition provisions.

         “PBGC” means the Pension Benefit Guaranty Corporation.

         “Pension Plan” means any “employee pension benefit plan” (as such term is defined in
 Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA and is
 sponsored or maintained by any Loan Party or any of their respective ERISA Affiliates or to which any
 Loan Party or any of their respective ERISA Affiliates contributes or has an obligation to contribute, or in
 the case of a multiple employer or other plan described in Section 4064(a) of ERISA, has made
 contributions at any time in the preceding five plan years.

         “Perfection Certificate” has the meaning specified in the Security Agreement.

        “Permitted Acquisition” has the meaning specified in clause (3) of the definition of “Permitted
 Investments.”

         “Permitted Asset Swap” means the substantially concurrent purchase and sale or exchange of
 Related Business Assets or a combination of Related Business Assets and cash or Cash Equivalents
 between the Borrower or any Restricted Subsidiary and another Person.

          “Permitted Bond Hedge Transaction” means any call or capped call option (or substantively
 equivalent derivative transaction) on the Borrower’s common stock purchased by the Borrower in
 connection with the issuance of any Convertible Indebtedness; provided that the purchase price for such
 Permitted Bond Hedge Transaction, less the proceeds received by the Borrower from the sale of any
 related Permitted Warrant Transaction, does not exceed the net proceeds received by the Borrower from
 the sale of such Convertible Indebtedness issued in connection with the Permitted Bond Hedge
 Transaction.

        “Permitted Convertible Indebtedness Call Transaction” means any Permitted Bond Hedge
 Transaction and any Permitted Warrant Transaction.

          “Permitted Discretion” means the Administrative Agent’s reasonable credit judgment (from the
 perspective of an asset-based lender) in establishing reserves, exercised in good faith in accordance with
 customary business practices for similar asset based lending facilities, based upon its consideration of any
 factor that it reasonably believes (i) could materially adversely affect the quantity, quality, mix or value of
 Collateral (including any applicable laws that may inhibit collection of a receivable), the enforceability or
 priority of the Administrative Agent’s liens thereon, or the amount that the Administrative Agent, the
 Lenders or the Issuing Bank could receive in liquidation of any Collateral; (ii) that any collateral report or
 financial information delivered by the Borrower or any Guarantor is incomplete, inaccurate or misleading
 in any material respect; or (iii) creates an event of default. In exercising such judgment, the

DB1/ 118926700.59                                      61
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 841 of 1503



 Administrative Agent may consider any factors that could materially increase the credit risk of lending to
 the Borrower on the security of the Collateral. Any Reserve established or modified by the
 Administrative Agent shall have a reasonable relationship to circumstances, conditions, events or
 contingencies which are the basis for such Reserve, as reasonably determined, without duplication, by the
 Administrative Agent in good faith; provided that circumstances, conditions, events or contingencies
 existing or arising prior to the Closing Date and, in each case, disclosed in writing in any field
 examination or inventory appraisal delivered to the Administrative Agent in connection herewith or
 otherwise known to the Administrative Agent, in either case, prior to the Closing Date, shall not be the
 basis for any establishment of any Reserves after the Closing Date, unless such circumstances, conditions,
 events or contingencies shall have changed in a material respect since the Closing Date.

          “Permitted Holder” means (1) the Investors and Management Stockholders and any group
 (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act) of which any of the
 foregoing are members; provided that in the case of such group and without giving effect to the existence
 of such group or any other group, such Investors and Management Stockholders, collectively, have
 beneficial ownership of more than forty percent (40%) of the total voting power of the Voting Stock of
 the Borrower or any Permitted Parent, and (2) any Person acting in the capacity of an underwriter (solely
 to the extent that and for so long as such Person is acting in such capacity) in connection with a public or
 private offering of Capital Stock of the Borrower or any Permitted Parent.

         “Permitted Indebtedness” means Indebtedness permitted to be incurred in accordance with
 Section 7.02.

         “Permitted Investments” means:

                  (1)     any Investment (a) in any Loan Party, (b) by any Restricted Subsidiary that is a
         Non-Loan Party in any other Restricted Subsidiary that is a Non-Loan Party and (c) by any Loan
         Party in any Restricted Subsidiary that is a Non-Loan Party; provided that the aggregate amount
         of Investments (other than as a result of the transfer of Equity Interests or Indebtedness of any
         Restricted Subsidiary that is a Non-Loan Party to any other Restricted Subsidiary that is a Non-
         Loan Party) outstanding at any time pursuant to this clause (c) shall not exceed the greater of (i)
         $50.0 million and (ii) 10.0% of Adjusted EBITDA as of the most recently ended Test Period
         calculated giving pro forma effect thereto;

                (2)      any Investment(s) in Cash Equivalents or Investment Grade Securities and
         Investments that were Cash Equivalents or Investment Grade Securities when made;

                  (3)      (a)      any Investment by the Borrower or any Restricted Subsidiary in any
         Person (directly or through entities that will be Restricted Subsidiaries), if as a result of such
         Investment (i) such Person becomes a Restricted Subsidiary or (ii) such Person, in one transaction
         or a series of related transactions, is amalgamated, merged or consolidated with or into, or
         transfers or conveys substantially all of its assets to, or is liquidated into, the Borrower or a
         Restricted Subsidiary (a “Permitted Acquisition”); provided that:

                                     (A)      Investments made by Loan Parties in Persons that do not become
                    Loan Parties or in assets that are not owned by a Loan Party pursuant to a Permitted
                    Acquisition permitted by this clause (3) shall be permitted without limitation; provided
                    that following such Permitted Acquisition, any Investment in such Restricted Subsidiary
                    will be subject to the limitation set forth in clause (1)(c) above;



DB1/ 118926700.59                                     62
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 842 of 1503



                                    (B)      (i) subject to Section 1.07(8), immediately before and after
                    giving pro forma effect to any such Investment, no Event of Default under
                    Sections 8.01(1) or 8.01(6) will have occurred and be continuing,

                                     (ii)   to the extent required by the Collateral and Guarantee
                            Requirement, after giving effect to any such Permitted Acquisition, the Borrower
                            shall be in compliance with the covenant set forth in Section 6.11

                                     (iii)  after giving effect to any such Permitted Acquisition, the
                            Borrower shall be in compliance with the covenant set forth in Section 6.17; and

                                     (iv)    the Payment Conditions shall have been satisfied on a pro forma
                            basis;

                            (b)    any Investment held by such Person that is acquired pursuant to such
                    Permitted Acquisition; provided that such Investment was not acquired by such Person in
                    contemplation of such acquisition, merger, amalgamation, consolidation, transfer or
                    conveyance;

                    (4)  any Investment in securities or other assets not constituting Cash Equivalents or
         Investment Grade Securities and received in connection with an Asset Sale made in accordance
         with Section 7.04 or any other disposition of assets not constituting an Asset Sale;

                  (5)     any Investment existing on the Closing Date or made pursuant to binding
         commitments in effect on the Closing Date or an Investment consisting of any extension,
         modification, replacement, renewal or reinvestment of any Investment or binding commitment
         existing on the Closing Date; provided that the amount of any such Investment or binding
         commitment may be increased, extended, modified, replaced, reinvested or renewed, (a) as
         required by the terms of such Investment or binding commitment as in existence on the Closing
         Date (including as a result of the accrual or accretion of interest or original issue discount or the
         issuance of pay-in-kind securities) or (b) as otherwise permitted hereunder;

                    (6)     any Investment acquired by the Borrower or any Restricted Subsidiary:

                             (a)      in exchange for any other Investment, accounts receivable or
                    endorsements for collection or deposit held by the Borrower or any Restricted Subsidiary
                    in connection with or as a result of a bankruptcy, workout, reorganization or
                    recapitalization of, or settlement of delinquent accounts and disputes with or judgments
                    against, the issuer of such other Investment or accounts receivable (including any trade
                    creditor or customer);

                            (b)      in satisfaction of judgments against other Persons;

                            (c)      as a result of a foreclosure by the Borrower or any Restricted Subsidiary
                    with respect to any secured Investment or other transfer of title with respect to any
                    secured Investment in default; or

                             (d)      as a result of the settlement, compromise or resolution of (i) litigation,
                    arbitration or other disputes or (ii) obligations of trade creditors or customers that were
                    incurred in the ordinary course of business or consistent with industry practice of the


DB1/ 118926700.59                                        63
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 843 of 1503



                    Borrower or any Restricted Subsidiary, including pursuant to any plan of reorganization
                    or similar arrangement upon the bankruptcy or insolvency of any trade creditor or
                    customer;

                    (7)     Hedging Obligations permitted under Section 7.02(b)(10);

                  (8)     any Investment in a Similar Business taken together with all other Investments
         made pursuant to this clause (8) that are at the time outstanding together with, but without
         duplication of, Investments made pursuant to clause (23) of this definition that are at that time
         outstanding not to exceed the greater of (a) $40.0 million and (b) 7.5% of Adjusted EBITDA as
         of the most recently ended Test Period calculated giving pro forma effect thereto (with the
         amount of each Investment being measured at the time made and without giving effect to
         subsequent changes in value, but subject to adjustment as set forth in the definition of
         “Investment”);

                 (9)     Investments the payment for which consists of Equity Interests (other than
         Disqualified Stock) of the Borrower or any Parent Company;

                 (10) (a) guarantees of Indebtedness permitted under Section 7.02, performance
         guarantees and Contingent Obligations incurred in the ordinary course of business or consistent
         with industry practice and (b) the creation of liens on the assets of the Borrower or any Restricted
         Subsidiary in compliance with Section 7.01;

                  (11) any transaction to the extent it constitutes an Investment that is permitted by and
         made in accordance with the provisions of Sections 7.06(b)(3), (4), (7), (8), (10), (12), (14), (16),
         (17), (18), (19), (20), (23) and (24);

                 (12) Investments consisting of purchases and acquisitions of inventory, supplies,
         material, services or equipment or similar assets or the licensing or contribution of IP Rights
         pursuant to joint marketing arrangements with other Persons;

                    (13)   Investments having an aggregate fair market value, taken together with all other
         Investments made pursuant to this clause (13) that are at that time outstanding (without giving
         effect to the sale of an Unrestricted Subsidiary to the extent the proceeds of such sale do not
         consist of Cash Equivalents or marketable securities), not to exceed the greater of (a) $50.0
         million and (b) 10.0% of Adjusted EBITDA as of the most recently ended Test Period calculated
         giving pro forma effect thereto (with the fair market value of each Investment being measured at
         the time made and without giving effect to subsequent changes in value, but subject to adjustment
         as set forth in the definition of “Investment”); provided, however, that if any Investment pursuant
         to this clause (13) is made in any Person that is not a Restricted Subsidiary of the Borrower at the
         date of the making of such Investment and such Person becomes a Restricted Subsidiary after
         such date, such Investment will thereafter be deemed to have been made pursuant to clause (1)
         above (to the extent permitted thereunder) and will cease to have been made pursuant to this
         clause (13) for so long as such Person continues to be a Restricted Subsidiary;

                    (14)    [reserved];

                    (15) loans and advances to, or guarantees of Indebtedness of, officers, directors,
         employees, consultants and members of management not in excess of the greater of $10.0 million
         and 2.0% of Adjusted EBITDA as of the most recently ended Test Period calculated giving pro
         forma effect thereto outstanding at any one time, in the aggregate;

DB1/ 118926700.59                                      64
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 844 of 1503




                 (16) loans and advances to employees, directors, officers, members of management
         and consultants for business-related travel expenses, moving expenses, payroll advances and
         other similar expenses or payroll expenses, in each case incurred in the ordinary course of
         business or consistent with past practice or consistent with industry practice or to future, present
         and former employees, directors, officers, members of management and consultants (and their
         Controlled Investment Affiliates and Immediate Family Members) to fund such Person’s
         purchase of Equity Interests of the Borrower or, so long as the proceeds thereof are contributed to
         the Borrower, any Parent Company;

                 (17) advances, loans or extensions of trade credit or prepayments to suppliers or loans
         or advances made to distributors, in each case, in the ordinary course of business or consistent
         with past practice or consistent with industry practice by the Borrower or any Restricted
         Subsidiary;

                 (18) any Investment in any Subsidiary or any joint venture in connection with
         intercompany cash management arrangements or related activities arising in the ordinary course
         of business or consistent with industry practice;

                    (19) Investments consisting of purchases and acquisitions of assets or services in the
         ordinary course of business or consistent with industry practice;

                 (20) Investments made in the ordinary course of business or consistent with industry
         practice in connection with obtaining, maintaining or renewing client contacts and loans or
         advances made to distributors;

                  (21) Investments in prepaid expenses, negotiable instruments held for collection and
         lease, utility and workers compensation, performance and similar deposits entered into as a result
         of the operations of the business in the ordinary course of business or consistent with industry
         practice;

                    (22) the purchase or other acquisition of any Indebtedness of the Borrower or any
         Restricted Subsidiary to the extent otherwise permitted hereunder;

                 (23) Investments in the ordinary course of business or consistent with industry
         practice consisting of Uniform Commercial Code Article 3 endorsements for collection or deposit
         and Article 4 customary trade arrangements with customers;

                  (24) any Investment by any Captive Insurance Subsidiary in connection with its
         provision of insurance to the Borrower or any of its Subsidiaries, which Investment is made in the
         ordinary course of business or consistent with industry practice of such Captive Insurance
         Subsidiary, or by reason of applicable law, rule, regulation or order, or that is required or
         approved by any regulatory authority having jurisdiction over such Captive Insurance Subsidiary
         or its business, as applicable;

                 (25) Investments in Unrestricted Subsidiaries having an aggregate fair market value,
         taken together with all other Permitted Investments made pursuant to this clause (25) that are at
         the time outstanding together with, but without duplication of, Investments made pursuant to
         clause (8) of this definition that are at the time outstanding, without giving effect to the sale of an
         Unrestricted Subsidiary to the extent the proceeds of such sale do not consist of, or have not been
         subsequently sold or transferred for, Cash Equivalents or marketable securities, not to exceed the


DB1/ 118926700.59                                      65
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 845 of 1503



         greater of (a) $40.0 million and (b) 7.5% of Adjusted EBITDA as of the most recently ended Test
         Period calculated giving pro forma effect thereto (with the fair market value of each Investment
         being measured at the time made and without giving effect to subsequent changes in value, but
         subject to adjustment as set forth in the definition of “Investment”); provided, however, that if
         any Investment pursuant to this clause (25) is made in any Person that is an Unrestricted
         Subsidiary of the Borrower at the date of the making of such Investment and such Person
         becomes a Restricted Subsidiary after such date, such Investment will thereafter be deemed to
         have been made pursuant to clause (1) above to the extent permitted thereunder and will cease to
         have been made pursuant to this clause (25) for so long as such Person continues to be a
         Restricted Subsidiary;

                    (26)   Investments made as part of, to effect or resulting from the Closing Date
         Transactions;

                    (27) Investments of assets relating to non-qualified deferred payment plans in the
         ordinary course of business or consistent with industry practice;

                 (28) intercompany current liabilities owed to Unrestricted Subsidiaries or joint
         ventures incurred in the ordinary course of business or consistent with industry practice in
         connection with the cash management operations of the Borrower and its Subsidiaries;

                  (29) acquisitions of obligations of one or more directors, officers or other employees
         or consultants or independent contractors of any Parent Company, the Borrower, or any
         Subsidiary of the Borrower in connection with such director’s, officer’s, employee’s consultant’s
         or independent contractor’s acquisition of Equity Interests of the Borrower or any direct or
         indirect parent of the Borrower, to the extent no cash is actually advanced by the Borrower or any
         Restricted Subsidiary to such directors, officers, employees, consultants or independent
         contractors in connection with the acquisition of any such obligations;

                  (30) Investments constituting promissory notes or other non-cash proceeds of
         dispositions of assets to the extent permitted under Section 7.04;

                  (31) Investments resulting from pledges and deposits permitted pursuant to the
         definition of “Permitted Liens”;

                 (32) loans and advances to any direct or indirect parent of the Borrower in lieu of and
         not in excess of the amount of (after giving effect to any other loans, advances or Restricted
         Payments in respect thereof) Restricted Payments to the extent permitted to be made in cash to
         such parent in accordance with Section 7.05 at such time, such Investment being treated for
         purposes of the applicable clause of Section 7.05, including any limitations, as if a Restricted
         Payment were made pursuant to such applicable clause;

                    (33) any other Investments if on a pro forma basis after giving effect to such
         Investment, the Payment Conditions shall have been satisfied with respect thereto;

                    (34)   Permitted Bond Hedge Transactions; and

                    (35)  any Investment made by any Restricted Subsidiary that is not a Loan Party to the
         extent that such Investment is financed with the proceeds received by such Restricted Subsidiary
         from an Investment in such Restricted Subsidiary permitted under this Agreement.


DB1/ 118926700.59                                     66
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 846 of 1503



          ; provided that (x) after giving effect to any such Investment, no Overadvance would exist or
 would result therefrom and (y) to the extent such Investment includes IP Rights material and necessary
 for the operation of the assets of the Borrower and its Subsidiaries, taken as a whole, which constitute
 ABL Priority Collateral, such IP Rights shall be subject to a non-exclusive, royalty-free worldwide
 license in favor of the Administrative Agent for the purpose of the Administrative Agent’s exercise of
 rights and remedies under this Agreement in connection with the ABL Priority Collateral. For purposes of
 determining compliance with this definition, (A) an Investment need not be incurred solely by reference
 to one category of Permitted Investments described in this definition, but is permitted to be incurred in
 part under any combination thereof and of any other available exemption, (B) in the event that an
 Investment (or any portion thereof) meets the criteria of one or more of the categories of Permitted
 Investments, the Borrower may, in its sole discretion, classify or reclassify such Investment (or any
 portion thereof) in any manner that complies with this definition and Section 7.05 and (C) after giving
 effect to any Permitted Investment of Equity Interests of a Restricted Subsidiary, no Overadvance shall
 exist or result therefrom.

         “Permitted Liens” means, with respect to any Person:

                    (1)     Liens created pursuant to any Loan Document;

                    (2)     Liens, pledges or deposits made in connection with:

                            (a)    workers’ compensation laws, unemployment insurance, health, disability
                    or employee benefits, other social security laws or similar legislation or regulations,

                             (b)       insurance-related obligations (including in respect of deductibles, self-
                    insured retention amounts and premiums and adjustments thereto) securing
                    reimbursement or indemnification obligations of (including obligations in respect of
                    letters of credit, bank guarantees or similar documents or instruments for the benefit of)
                    insurance carriers providing property, casualty or liability insurance or otherwise
                    supporting the payment of items set forth in the foregoing clause (a) or

                             (c)      bids, tenders, contracts, statutory obligations, surety, indemnity,
                    warranty, release, appeal or similar bonds, or with regard to other regulatory
                    requirements, completion guarantees, stay, customs and appeal bonds, performance
                    bonds, bankers’ acceptance facilities, and other obligations of like nature (including those
                    to secure health, safety and environmental obligations) (other than for the payment of
                    Indebtedness) or leases to which such Person is a party, or deposits to secure public or
                    statutory obligations of such Person or deposits of cash or U.S. government bonds to
                    secure surety or appeal bonds to which such Person is a party, or deposits as security for
                    the payment of rent, contested taxes or import duties and obligations in respect of letters
                    of credit, bank guarantees or similar instruments that have been posted to support the
                    same, in each case incurred in the ordinary course of business or consistent with industry
                    practice;

                    (3)   Liens imposed by law, such as landlords’, carriers’, warehousemen’s,
         materialmen’s, repairmen’s, construction, mechanics’ or other similar Liens (a) for sums not yet
         overdue for a period of more than sixty (60) days or, if more than sixty (60) days overdue, are
         unfiled and no other action has been taken to enforce such Liens or (b) being contested in good
         faith by appropriate actions or other Liens arising out of or securing judgments or awards against
         such Person with respect to which such Person will then be proceeding with an appeal or other


DB1/ 118926700.59                                        67
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 847 of 1503



         proceedings for review if such Liens are adequately bonded or adequate reserves with respect
         thereto are maintained on the books of such Person in accordance with GAAP;

                  (4)     Liens for taxes, assessments or other governmental charges not yet overdue for a
         period of more than thirty (30) days or not yet payable or not subject to penalties for nonpayment
         or which are being contested in good faith by appropriate actions if adequate reserves with
         respect thereto are maintained on the books of such Person in accordance with GAAP;

                  (5)     Liens in favor of issuers of performance, surety, bid, indemnity, warranty,
         release, appeal or similar bonds, instruments or obligations or with respect to regulatory
         requirements or letters of credit or bankers acceptance issued, and completion guarantees
         provided for, in each ease, issued pursuant to the request of and for the account of such Person in
         the ordinary course of its business or consistent with past practice or industry practice;

                    (6)     survey exceptions, encumbrances, ground leases, easements, restrictions,
         protrusions, encroachments or reservations of, or rights of others for, licenses, rights-of-way,
         servitudes, sewers, electric lines, drains, telegraph, telephone and cable television lines and other
         similar purposes, or zoning, building codes or other restrictions (including minor defects or
         irregularities in title and similar encumbrances) as to the use of real properties or Liens incidental
         to the conduct of the business of such Person or to the ownership of its properties that were not
         incurred in connection with Indebtedness and that do not in the aggregate materially impair their
         use in the operation of the business of such Person;

                 (7)     Liens securing obligations in respect of Indebtedness, Disqualified Stock or
         Preferred Stock permitted to be incurred pursuant to clause (2), (4), (12), (13), (14), (23) or (25)
         of Section 7.02(b); provided that:

                              (a)     Liens securing obligations relating to any Indebtedness, Disqualified
                    Stock or Preferred Stock permitted to be incurred pursuant to such clause (13) relate only
                    to obligations relating to Refinancing Indebtedness that (x) is secured by Liens on the
                    same assets as the assets securing the Refinanced Debt (as defined in the definition of
                    Refinancing Indebtedness), plus improvements, accessions, proceeds or dividends or
                    distributions in respect thereof and after-acquired property, or (y) serves to refund,
                    refinance, extend, replace, renew or defease Indebtedness, Disqualified Stock or
                    Preferred Stock incurred under such clause (4), (12) or (13) of Section 7.02(b);

                            (b)      Liens securing obligations relating to Indebtedness or Disqualified Stock
                    permitted to be incurred pursuant to such clause (23) extend only to the assets of
                    Subsidiaries that are not Guarantors;

                            (c)       Liens securing obligations in respect of Indebtedness, Disqualified Stock
                    or Preferred Stock permitted to be incurred pursuant to such clause (4) extend only to the
                    assets so purchased, replaced, leased or improved and proceeds and products thereof;
                    provided further that individual financings of assets provided by a counterparty may be
                    cross-collateralized to other financings of assets provided by such counterparty;

                            (d)     If any such Liens secure Indebtedness for borrowed money, Disqualified
                    Stock or Preferred Stock incurred pursuant to such clause (12) in a principal amount in
                    excess of $25.0 million, they will be subject to an Applicable Intercreditor Agreement;
                    provided that (x) any Liens on ABL Priority Collateral shall be junior to the Liens on the
                    ABL Priority Collateral securing the Obligations and (y) any Liens on the Term Priority

DB1/ 118926700.59                                       68
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 848 of 1503



                    Collateral may be pari passu, junior or senior to the Liens on the Term Priority Collateral
                    securing the Obligation;

                             (e)     In the case of Liens securing Indebtedness incurred under clause (2) of
                    Section 7.02(b), together with any Refinancing Indebtedness in respect thereof, the Debt
                    Representative in respect of such Indebtedness shall have entered into the Applicable
                    Intercreditor Agreement; provided that (x) any Liens on ABL Priority Collateral shall be
                    junior to the Liens on the ABL Priority Collateral securing the Obligations and (y) any
                    Liens on the Term Priority Collateral may be pari passu, junior or senior to the Liens on
                    the Term Priority Collateral securing the Obligations;

                             (f)     In the case of Liens securing Indebtedness, Disqualified Stock or
                    Preferred Stock incurred under clause (14) of Section 7.02(b), (x) with respect to Liens
                    securing Indebtedness assumed in connection with a Permitted Acquisition, (1) such
                    Liens are secured solely on assets or Restricted Subsidiaries acquired in such Permitted
                    Acquisition, (2) such Liens extend only to the same assets (and any after acquired assets
                    pursuant to an after-acquired property clause in the applicable security documents), (3)
                    such Liens secure only the Indebtedness assumed pursuant to such Permitted Acquisition
                    and (4) such Liens were not created in contemplation thereof and (y) with respect to
                    Liens securing Indebtedness incurred to finance a Permitted Acquisition, (A) such Liens
                    do not secure any acquired assets of the type that would constitute ABL Priority
                    Collateral unless such assets (1) are excluded from the calculation of the Borrowing Base,
                    (2) are owned by a Restricted Subsidiary that does not constitute a Loan Party whose
                    assets are included in the calculation of the Borrowing Base and (3) with respect to
                    acquired assets that constitute inventory, such acquired assets are not co-mingled or held
                    in a location where Eligible Inventory are located unless segregated on terms and
                    conditions to be reasonably agreed with the Administrative Agent and (B) in the case of
                    any such Liens on Term Priority Collateral (whether acquired pursuant to the Permitted
                    Acquisition or otherwise), such Liens may be pari passu, junior or senior to the Liens on
                    the Term Priority Collateral securing the Obligations and the Debt Representative in
                    respect thereof shall have entered into the Applicable Intercreditor Agreement; and

                            (g)      In the case Liens securing Indebtedness incurred under clause (25) of
                    Section 7.02(b), together with any Refinancing Indebtedness in respect thereof, the Debt
                    Representative in respect of such Indebtedness shall have entered into the Applicable
                    Intercreditor Agreement; provided that (x) any Liens on ABL Priority Collateral shall be
                    junior to the Liens on the ABL Priority Collateral securing the Obligations and (y) any
                    Liens on the Term Priority Collateral may be pari passu, junior or senior to the Liens on
                    the Term Priority Collateral securing the Obligations.

                 (8)     Liens existing, or provided for under binding contracts existing, on the Third
         Amendment Effective Date (including Liens in effect on the Closing Date securing Indebtedness
         permitted under 7.02(3));

                    (9)     [reserved];

                 (10) Liens on property or other assets at the time the Borrower or a Restricted
         Subsidiary acquired the property or such other assets, including any acquisition by means of a
         merger, amalgamation or consolidation with or into the Borrower or any Restricted Subsidiary;
         provided that such Liens are not created or incurred in connection with, or in contemplation of,
         such acquisition, amalgamation, merger or consolidation; provided further that such Liens are

DB1/ 118926700.59                                       69
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 849 of 1503



         limited to all or part of the same property or assets (plus improvements, accessions, proceeds or
         dividends or distributions in respect thereof and after acquired-property) that secured the
         obligations to which such Liens relate;

                 (11) Liens securing obligations in respect of Indebtedness or other obligations of a
         Restricted Subsidiary owing to the Borrower or another Restricted Subsidiary permitted to be
         incurred in accordance with Section 7.02;

                    (12)
                      Liens securing (x) Hedging Obligations and (y) obligations in respect of Cash
         Management Services;

                  (13) Liens on specific items of inventory or other goods and proceeds of any Person
         securing such Person’s accounts payable or similar obligations in respect of bankers’ acceptances
         or letters of credit issued or created for the account of such Person to facilitate the purchase,
         shipment or storage of such inventory or other goods;

                 (14) leases, subleases, licenses or sublicenses (or other agreement under which the
         Borrower or any Restricted Subsidiary has granted rights to end users to access and use the
         Borrower’s or any Restricted Subsidiary’s products, technologies or services) that do not
         materially interfere with the business of the Borrower and its Restricted Subsidiaries, taken as a
         whole, and the customary rights reserved or vested in any Person by the terms of any lease,
         sublease, license, sublicense, grant or permit, or to require annual or periodic payments as a
         condition to the continuance thereof;

                 (15) Liens arising from Uniform Commercial Code (or equivalent statutes) financing
         statement filings regarding operating leases, consignments or accounts entered into by the
         Borrower and its Restricted Subsidiaries in the ordinary course of business or consistent with
         industry practice or purported Liens evidenced by the filing of precautionary Uniform
         Commercial Code (or equivalent statutes) financing statements or similar public filings;

                    (16)   Liens in favor of the Borrower or any Guarantor;

                 (17) Liens on equipment or vehicles of the Borrower or any Restricted Subsidiary
         granted in the ordinary course of business or consistent with industry practice;

                    (18)   [reserved];

                  (19) Liens to secure any modification, refinancing, refunding, extension, renewal or
         replacement (or successive modification, refinancing, refunding, extensions, renewals or
         replacements) as a whole, or in part, of any Indebtedness, Disqualified Stock or Preferred Stock
         secured by any Lien referred to in clauses (7), (8) or (10) of this definition; provided that: (a)
         such new Lien will be limited to all or part of the same property (plus improvements, accessions,
         proceeds or dividends or distributions in respect thereof and after-acquired property) that secured
         the original Lien (plus improvements and accessions on such property) and proceeds and products
         thereof and (b) the Indebtedness, Disqualified Stock or Preferred Stock secured by such Lien at
         such time is not increased to any amount greater than the sum of (i) the outstanding principal
         amount or, if greater, committed amount of the Indebtedness described under such clauses (7), (8)
         or (10) at the time the original Lien became a Permitted Lien hereunder, plus (ii) an amount
         necessary to pay any fees and expenses (including original issue discount, upfront fees,
         defeasance costs, underwriting discounts or similar fees) and premiums (including tender


DB1/ 118926700.59                                    70
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 850 of 1503



         premiums and accrued and unpaid interest), related to such refinancing, refunding, extension,
         renewal or replacement;

                  (20) deposits made or other security provided to secure liability to insurance brokers,
         carriers, underwriters or self-insurance arrangements, including Liens on insurance policies and
         the proceeds thereof securing the financing of the premiums with respect thereto;

                 (21) other Liens securing obligations in an aggregate principal amount at any one time
         outstanding not to exceed the greater of (a) $25.0 million and (b) 5.0% of Adjusted EBITDA as
         of the most recently ended Test Period calculated giving pro forma effect thereto;

                 (22) Liens in favor of customs and revenue authorities arising as a matter of law to
         secure payment of customs duties in connection with the importation of goods;

                    (23)  (a) the prior rights of consignees and their lenders under consignment
         arrangements entered into in the ordinary course of business or consistent with industry practice,
         (b) Liens arising out of conditional sale, title retention or similar arrangements for the sale of
         goods in the ordinary course of business or consistent with industry practice and (c) Liens arising
         by operation of law under Article 2 of the Uniform Commercial Code;

                 (24) Liens securing judgments for the payment of money not constituting an Event of
         Default under Section 8.01(7);

                   (25) Liens (a) of a collection bank arising under Section 4-208 or 4-210 of the
         Uniform Commercial Code on items in the course of collection, (b) attaching to commodity
         trading accounts or other brokerage accounts incurred in the ordinary course of business or
         consistent with industry practice and (c) in favor of banking or other institutions or other
         electronic payment service providers arising as a matter of law or under general terms and
         conditions encumbering deposits or margin deposits or other funds maintained with such
         institution (including the right of setoff) and that are within the general parameters customary in
         the banking industry;

                  (26) Liens deemed to exist in connection with Investments in repurchase agreements
         permitted under this Agreement; provided that such Liens do not extend to assets other than those
         that are subject to such repurchase agreements;

                    (27)  Liens that are contractual rights of setoff (a) relating to the establishment of
         depository relations with banks or other deposit-taking financial institutions or other electronic
         payment service providers and not given in connection with the issuance of Indebtedness, (b)
         relating to pooled deposit or sweep accounts to permit satisfaction of overdraft or similar
         obligations incurred in the ordinary course of business or consistent with industry practice of the
         Borrower or any Restricted Subsidiary or (c) relating to purchase orders and other agreements
         entered into with customers of the Borrower or any Restricted Subsidiary in the ordinary course
         of business or consistent with industry practice;

                (28) Liens on cash proceeds (as defined in Article 9 of the Uniform Commercial
         Code) of assets sold that were subject to a Lien permitted hereunder;

                   (29) any encumbrance or restriction (including put, call arrangements, tag, drag, right
         of first refusal and similar rights) with respect to capital stock of any joint venture or similar
         arrangement pursuant to any joint venture or similar agreement;

DB1/ 118926700.59                                     71
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 851 of 1503




                  (30) Liens (a) on cash advances or cash earnest money deposits in favor of the seller
         of any property to be acquired in an Investment permitted under this Agreement to be applied
         against the purchase price for such Investment and (b) consisting of a letter of intent or an
         agreement to sell, transfer, lease or otherwise dispose of any property in a transaction permitted
         under Section 7.04 in each case, solely to the extent such Investment or sale, disposition, transfer
         or lease, as the case may be, would have been permitted on the date of the creation of such Lien;

                  (31) ground leases, leases, subleases, licenses or sublicenses in respect of real
         property on which facilities owned or leased by the Borrower or any of its Subsidiaries are
         located;

                    (32)   Liens in connection with any Specified Real Estate Financings;

                    (33)   Liens on Capital Stock or other securities of an Unrestricted Subsidiary;

                  (34) any interest or title of a lessor, sublessor, licensor or sublicensor or secured by a
         lessor’s, sublessor’s, licensor’s or sublicensor’s interest under leases or licenses entered into by
         the Borrower or any of the Restricted Subsidiaries in the ordinary course of business or consistent
         with industry practice;

                 (35) deposits of cash with the owner or lessor of premises leased and operated by the
         Borrower or any of its Subsidiaries in the ordinary course of business or consistent with industry
         practice of the Borrower and such Subsidiary to secure the performance of the Borrower’s or such
         Subsidiary’s obligations under the terms of the lease for such premises;

                  (36) rights of set-off, banker’s liens, netting arrangements and other Liens arising by
         operation of law or by the terms of documents of banks or other financial institutions in relation
         to the maintenance of administration of deposit accounts, securities accounts, cash management
         arrangements or in connection with the issuance of letters of credit, bank guarantees or other
         similar instruments;

                 (37) Liens on cash and Permitted Investments used to satisfy or discharge
         Indebtedness; provided that such satisfaction or discharge is permitted under this Agreement;

                 (38) receipt of progress payments and advances from customers in the ordinary course
         of business or consistent with industry practice to the extent the same creates a Lien on the related
         inventory and proceeds thereof;

                  (39) Liens on all or any portion of the Collateral (but no other assets) to secure
         obligations, which are secured on a junior basis to the Obligations (“Junior Lien Debt”) in
         respect of (a) Indebtedness, Disqualified Stock or Preferred Stock permitted to be incurred
         pursuant to Section 7.02; provided that after giving pro forma effect to the incurrence of the then
         proposed Indebtedness, Disqualified Stock or Preferred Stock (or, in the case of Designated
         Revolving Commitments, on the date such Designated Revolving Commitments are established)
         (and without netting any cash received from the incurrence of such Indebtedness, Disqualified
         Stock or Preferred Stock), (i) the Senior Secured Leverage Ratio as of the end of the most
         recently ended Test Period, calculated giving pro forma effect thereto, would be no greater than
         5.10 to 1.00 (and solely in the case of the issuance of any Disqualified Stock and/or Preferred
         Stock, counting all Disqualified Stock and Preferred Stock so secured as Junior Lien Debt as
         Consolidated Total Debt for purpose of this clause (39)) and (ii) the Debt Representative in


DB1/ 118926700.59                                     72
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 852 of 1503



         respect thereof shall have entered into the Applicable Intercreditor Agreement and (b) any
         Refinancing Indebtedness of Junior Lien Debt;

                 (40) agreements to subordinate any interest of the Borrower or any Restricted
         Subsidiary in any accounts receivable or other proceeds arising from inventory consigned by the
         Borrower or any Restricted Subsidiary pursuant to an agreement entered into in the ordinary
         course of business or consistent with industry practice;

                    (41)
                       Liens arising pursuant to Section 107(l) of the Comprehensive Environmental
         Response, Compensation and Liability Act or similar provision of any Environmental Law;

                 (42) Liens disclosed by the title insurance policies delivered on or prior to the Closing
         Date and any replacement, extension or renewal of any such Lien (to the extent the Indebtedness
         and other obligations secured by such replacement, extension or renewal Liens are permitted by
         this Agreement); provided that such replacement, extension or renewal Liens do not cover any
         property other than the property that was subject to such Liens prior to such replacement,
         extension or renewal;

                  (43) rights reserved or vested in any Person by the terms of any lease, license,
         franchise, grant or permit held by the Borrower or any of its Restricted Subsidiaries or by a
         statutory provision, to terminate any such lease, license, franchise, grant or permit, or to require
         annual or periodic payments as a condition to the continuance thereof;

                (44) restrictive covenants affecting the use to which real property may be put;
         provided that the covenants are complied with in all material respects;

                 (45) security given to a public utility or any municipality or governmental authority
         when required by such utility or authority in connection with the operations of that Person in the
         ordinary course of business or consistent with industry practice; and

                (46) zoning by-laws and other land use restrictions, including site plan agreements,
         development agreements and contract zoning agreements.

          For purposes of determining compliance with this definition, (A) a Lien need not be incurred
 solely by reference to one category of Permitted Liens described in this definition, but is permitted to be
 incurred in part under any combination thereof and of any other available exemption and (B) in the event
 that a Lien (or any portion thereof) meets the criteria of one or more of the categories of Permitted Liens,
 the Borrower will, in its sole discretion, be entitled to divide, classify or reclassify, in whole or in part,
 any such Lien (or any portion thereof) among one or more such categories or clauses in any manner that
 complies with this definition.

         If any Liens securing obligations are incurred to refinance liens securing obligations initially
 incurred in reliance on a Basket measured by reference to a percentage of Adjusted EBITDA, and such
 refinancing would cause the percentage of Adjusted EBITDA to be exceeded if calculated based on the
 Adjusted EBITDA on the date of such refinancing, such percentage of Adjusted EBITDA will not be
 deemed to be exceeded to the extent the principal amount of such obligations secured by such newly
 incurred Lien does not exceed the principal amount of such obligations secured by such Liens being
 refinanced, plus the related costs incurred or payable in connection with such refinancing and if any Liens
 securing obligations are incurred to refinance liens securing obligations initially incurred in reliance on a
 Basket measured by a fixed dollar amount, such fixed dollar Basket will not be deemed to be exceeded to
 the extent the principal amount of such obligations secured by such newly incurred Lien does not exceed

DB1/ 118926700.59                                      73
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 853 of 1503



 the principal amount of such obligations secured by such Liens being refinanced, plus the related costs
 incurred or payable in connection with such refinancing.

         For purposes of this definition, the term “Indebtedness” will be deemed to include interest on
 such Indebtedness.

        “Permitted Parent” means any direct or indirect parent of the Borrower that at the time it
 became a parent of the Borrower was a Permitted Holder pursuant to clause (1) of the definition thereof.

          “Permitted Ratio Debt” means Indebtedness or Disqualified Stock of the Borrower or
 Indebtedness, Disqualified Stock or Preferred Stock of any Restricted Subsidiary; provided that (a) such
 Indebtedness does not mature or have any scheduled amortization or payments, repurchases or
 redemptions of principal (other than customary amortization payments), in each case, prior the Latest
 Maturity Date (or, in the case of Subordinated Indebtedness, 91 days after the Latest Maturity Date) of the
 Revolving Credit Commitments at the time such Indebtedness is incurred, (b) such Indebtedness does not
 have a shorter Weighted Average Life to Maturity than the Revolving Credit Commitments then
 outstanding, (c) in the case of Disqualified Stock and Preferred Stock, such Disqualified Stock or
 Preferred Stock does not by its terms, or by the terms of any security into which it is convertible or for
 which it is redeemable or exchangeable, or upon the happening of any event, mature or become
 mandatorily redeemable (other than solely as a result of a change of control, asset sale, casualty,
 condemnation or eminent domain) pursuant to a sinking fund obligation or otherwise, or become
 redeemable at the option of the holder thereof (other than (i) for any Qualified Equity Interests or (ii)
 solely as a result of a change of control, asset sale, casualty, condemnation or eminent domain), in whole
 or in part, in each case prior to the date 91 days after Latest Maturity Date of the Revolving Credit
 Commitments at the time such Disqualified Stock or Preferred Stock is issued, (d) the Total Net Leverage
 Ratio after giving pro forma effect to the incurrence of such Indebtedness, Disqualified Stock or Preferred
 Stock, as of the end of the most recently ended Test Period, is no greater than 5.10 to 1.00, (e) such
 Indebtedness may be secured to the extent such Liens constitute Permitted Liens in accordance with the
 definition thereof and (f) the aggregate amount of (x) Permitted Ratio Debt and (y) Indebtedness,
 Preferred Stock and Disqualified Stock incurred pursuant to the last proviso of clause (14)(b)(ii) of
 Section 7.02, in each case incurred by Restricted Subsidiaries of the Borrower that are not and do not
 become Guarantors, shall not exceed the greater of (a) $100.0 million and 20.0% of Adjusted EBITDA in
 the aggregate as of the most recently ended Test Period calculated giving pro forma effect thereto. To the
 extent the Borrower or any Restricted Subsidiary issues any Disqualified Stock or any Restricted
 Subsidiary issues any Preferred Stock as Designated Preferred Stock or, solely for the purpose of
 calculating the Total Net Leverage Ratio under clause (d) above, the Consolidated Total Debt shall also
 include all such Disqualified Stock and Preferred Stock issued pursuant to this definition and under
 Section 7.02(14)(b)(ii)(I) and then outstanding.

          “Permitted Replacement Credit Card Program” means any private label credit card program
 or similar arrangement substantially similar in all material respects to the Synchrony Financial Credit
 Card Program, with such modifications as the Administrative Agent shall have consented to in writing
 prior to the effectiveness thereof (such consent not to be unreasonably withheld or delayed), which, after
 notice to the Administrative Agent in accordance with Section 5.14, is entered into by the Borrower or
 any of its Subsidiaries on commercially reasonable terms generally available at that time (as determined
 in good faith by a Responsible Officer of the Borrower), or is in effect with respect to any Person that
 becomes a Subsidiary after the date hereof in connection with a Permitted Acquisition and is not created
 in contemplation of or in connection therewith, provided that if such program grants a security interest in
 any assets other than those certain Accounts, receivables, or transferor interest or other similar residual
 interests subject to such program or arrangement, including a security interest in any returned goods, and
 the grant of such security interest would reasonably be expected to be detrimental in any material respect

DB1/ 118926700.59                                    74
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 854 of 1503



 to the rights and interests of the Lenders under the Loan Documents, as determined by the Administrative
 Agent in its reasonable discretion, such program will not be considered a Permitted Replacement Credit
 Card Program unless and until the Administrative Agent and the third party with whom such program is
 created have entered into an intercreditor agreement reasonably satisfactory to the Administrative Agent
 with respect to the priority and enforcement of such security interests.

          “Permitted Warrant Transaction” means any call option, warrant or right to purchase (or
 substantively equivalent derivative transaction) on the Borrower’s or a Parent Company’s common stock
 sold by the Borrower or a Parent Company substantially concurrently with any purchase by the Borrower
 of a related Permitted Bond Hedge Transaction.

          “Person” means any individual, corporation, limited liability company, partnership, joint venture,
 association, joint stock company, trust, unincorporated organization, government or any agency or
 political subdivision thereof or any other entity.

          “Plan” means any material “employee benefit plan” (as such term is defined in Section 3(3) of
 ERISA), other than a Foreign Plan, established or maintained by any Loan Party or, with respect to any
 such plan that is subject to Section 412 of the Code or Title IV of ERISA, any of their respective ERISA
 Affiliates.

         “Platform” has the meaning specified in Section 6.02.

         “Pledged Collateral” has the meaning specified in the Security Agreement.

         “Pre-Adjustment Successor Rate” has the meaning specified in Section 3.03(c).

         “Preferred Stock” means any Equity Interest with preferential rights of payment of dividends or
 upon liquidation, dissolution or winding up.

          “Private-Side Information” means any information with respect to Holdings and its Subsidiaries
 that is not Public-Side Information.

          “Proposed Acquisition” has the meaning specified in the definition of “Borrowing Base.”

         “Proposed Target” has the meaning specified in the definition of “Borrowing Base.”

         “Pro Rata Share ” means with respect to all payments, computations and other matters relating to
 the Revolving Credit Commitment or Revolving Credit Loans of any Lender and any Letters of Credit
 issued or participations purchased therein by any Lender or any participations in any Swing Line Loans
 purchased by any Lender at any time a fraction (expressed as a percentage, carried out to the ninth
 decimal place), the numerator of which is the amount of the Revolving Credit Exposure of that Lender
 and the denominator of which is the aggregate Revolving Credit Exposure of all Lenders at such time.

         “Protective Advances” has the meaning specified in Section 2.01(c)(3).

         “PTE” means a prohibited transaction class exemption issued by the U.S. Department of Labor,
 as any such exemption may be amended from time to time

        “Public Company Costs” means the initial costs relating to establishing compliance with the
 Sarbanes-Oxley Act of 2002, as amended, and other expenses arising out of or incidental to the
 Borrower’s or its Restricted Subsidiaries’ initial establishment of compliance with the obligations of a


DB1/ 118926700.59                                    75
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 855 of 1503



 reporting company, including costs, fees and expenses (including legal, accounting and other professional
 fees) relating to compliance with provisions of the Securities Act and the Exchange Act.

         “Public Lender” means Lenders that do not wish to receive Private-Side Information.

          “Public-Side Information” means (i) at any time prior to Holdings or any of its Subsidiaries
 becoming the issuer of any Traded Securities, information that is (a) of a type that would be required by
 applicable Law to be publicly disclosed in connection with an issuance by Holdings or any of its
 Subsidiaries of its debt or equity securities pursuant to a registered public offering made at such time or
 (b) not material to make an investment decision with respect to securities of Holdings or any of its
 Subsidiaries (for purposes of United States federal, state or other applicable securities laws), and (ii) at
 any time on or after Holdings or any of its Subsidiaries becoming the issuer of any Traded Securities,
 information that does not constitute material non-public information (within the meaning of United States
 federal, state or other applicable securities laws) with respect to Holdings or any of its Subsidiaries or any
 of their respective securities.

          “Purchase Money Obligations” means any Indebtedness incurred to finance or refinance the
 acquisition, leasing, construction or improvement or property (real or personal) or assets (other than
 Capital Stock), and whether acquired through the direct acquisition of such property or assets, or
 otherwise.

          “QFC” has the meaning assigned to the term “qualified financial contract” in, and shall be
 interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

         “QFC Credit Support” has the meaning specified in Section 10.29.

          “Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan Party that has
 total assets exceeding $10.0 million at the time the relevant Guaranty or grant of the relevant security
 interest becomes effective with respect to such Swap Obligation or such other Person as constitutes an
 “eligible contract participant” under the Commodity Exchange Act or any regulations promulgated
 thereunder and can cause another Person to qualify as an “eligible contract participant” at such time by
 entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

         “Qualified Equity Interests” means any Equity Interests that are not Disqualified Stock.

         “Qualified Holding Company Debt” means unsecured Indebtedness of Holdings that

                    (1)   is not subject to any Guarantee by any Subsidiary of Holdings (including the
         Borrower),

                    (2)   will not mature prior to the date that is six (6) months after the Latest Maturity
         Date in effect on the date of issuance or incurrence thereof,

                  (3)     has no scheduled amortization or scheduled payments of principal and is not
         subject to mandatory redemption, repurchase, prepayment or sinking fund obligation (it being
         understood that such Indebtedness may have mandatory prepayment, repurchase or redemption
         provisions satisfying the requirements of clause (5) below),

                  (4)     does not require any payments in cash of interest or other amounts in respect of
         the principal thereof prior to the later to occur of (i) the date that is four (4) years from the date of


DB1/ 118926700.59                                       76
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 856 of 1503



         the issuance or incurrence thereof and (ii) the date that is 180 days after the Latest Maturity Date
         in effect on the date of such issuance or incurrence, and

                (5)     has mandatory prepayment, repurchase or redemption, covenant, default and
         remedy provisions customary for senior discount notes of an issuer that is the parent of a
         borrower under senior secured credit facilities, and in any event, with respect to covenant, default
         and remedy provisions, no more restrictive (taken as a whole) than those set forth in this
         Agreement (other than provisions customary for senior discount notes of a holding company);

 provided that any such Indebtedness shall constitute Qualified Holding Company Debt only if
 immediately after giving effect to the issuance or incurrence thereof and the use of proceeds thereof, no
 Event of Default shall have occurred and be continuing.

        “Qualified Proceeds” means assets that are used or useful in, or Capital Stock of any Person
 engaged in, a Similar Business.

          “Qualifying IPO” means the issuance by the Borrower, or any Parent Company, of its common
 Equity Interests in an underwritten primary public offering (other than a public offering pursuant to a
 registration statement on Form S-8) pursuant to an effective registration statement filed with the SEC in
 accordance with the Securities Act (whether alone or in connection with a secondary public offering).

         “Quarterly Financial Statements ” means the unaudited quarterly balance sheet and related
 statements of income and cash flows of the Borrower and its Subsidiaries for the most recent fiscal
 quarter(s) ended after October 31, 2020.

          “Rating Agencies” means Moody’s and S&P, or if Moody’s or S&P (or both) are not making
 ratings on the relevant obligations publicly available, a nationally recognized statistical rating agency or
 agencies, as the case may be, selected by the Borrower that will be substituted for Moody’s or S&P (or
 both), as the case may be.

         “RBC” means Royal Bank of Canada.

         “RBCCM” means RBC Capital Markets.

        “Refinance” has the meaning assigned in the definition of “Refinancing Indebtedness” and
 “Refinancing” and “Refinanced” have meanings correlative to the foregoing.

         “Refinanced Debt” has the meaning assigned to such term in the definition of “Refinancing
 Indebtedness.”

          “Refinancing Indebtedness” means (x) Indebtedness incurred by the Borrower or any Restricted
 Subsidiary, (y) Disqualified Stock issued by the Borrower or any Restricted Subsidiary or (z) Preferred
 Stock issued by any Restricted Subsidiary which, in each case, serves to extend, replace, refund,
 refinance, renew or defease (“Refinance”) any Indebtedness, Disqualified Stock or Preferred Stock,
 including any Refinancing Indebtedness, so long as:

                  (1)     (a) the principal amount (or accreted value, if applicable) of such new
         Indebtedness, the amount of such new Preferred Stock or the liquidation preference of such new
         Disqualified Stock does not exceed the principal amount (or accreted value, if applicable) of the
         Indebtedness, the amount of Preferred Stock or the liquidation preference of Disqualified Stock,
         as applicable, being refinanced except to the extent permitted under Section 1.02(10), plus (b) any


DB1/ 118926700.59                                     77
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 857 of 1503



         accrued and unpaid interest on, the Indebtedness, the amount of any accrued and unpaid
         dividends on, the Preferred Stock or the liquidation preference of the Disqualified Stock, plus any
         accrued and unpaid dividends on, the Disqualified Stock being so extended, replaced, refunded,
         refinanced, renewed or defeased (such Indebtedness, Disqualified Stock or Preferred Stock, the
         “Refinanced Debt”), plus (c) the amount of any tender premium or penalty or premium required
         to be paid under the terms of the instrument or documents governing such Refinanced Debt and
         any defeasance costs and any fees and expenses (including original issue discount, upfront fees or
         similar fees) incurred in connection with the issuance of such new Indebtedness, Preferred Stock
         or Disqualified Stock or to Refinance such Refinanced Debt (such amounts in clause (b) and (c)
         the “Incremental Amounts”);

                    (2)     such Refinancing Indebtedness has a:

                            (a)      Weighted Average Life to Maturity at the time such Refinancing
                    Indebtedness is incurred that is not less than the remaining Weighted Average Life to
                    Maturity of the applicable Refinanced Debt; and

                            (b)      final scheduled maturity date equal to or later than the final scheduled
                    maturity date of the Refinanced Debt;

                 (3)     to the extent such Refinancing Indebtedness Refinances (a) Subordinated
         Indebtedness, such Refinancing Indebtedness is subordinated in right of payment to the Loans or
         the Guaranty thereof at least to the same extent as the applicable Refinanced Debt, (b) Junior Lien
         Debt, such Refinancing Indebtedness is (i) unsecured or (ii) secured by Liens that are
         subordinated to the Liens that secure the Loans or the Guaranty thereof, in each case at least to
         the same extent as the applicable Refinanced Debt or pursuant to the Applicable Intercreditor
         Agreement or (c) Disqualified Stock or Preferred Stock, such Refinancing Indebtedness must be
         Disqualified Stock or Preferred Stock, respectively;

                 (4)     such Refinancing Indebtedness shall not be guaranteed or borrowed by any
         Person other than a Person that is so obligated in respect of the Refinanced Debt being
         Refinanced; and

                  (5)     such Refinancing Indebtedness shall not be secured by any assets or property of
         Holdings, the Borrower or any Restricted Subsidiary that does not secure the Refinanced Debt
         being Refinanced (plus improvements, accessions, proceeds or dividends or distributions in
         respect thereof and after-acquired property); provided that Refinancing Indebtedness will not
         include:

                            (a)    Indebtedness, Disqualified Stock or Preferred Stock of a Subsidiary of
                    the Borrower that is not a Guarantor that refinances Indebtedness or Disqualified Stock of
                    the Borrower;

                            (b)     Indebtedness, Disqualified Stock or Preferred Stock of a Subsidiary of
                    the Borrower that is not a Guarantor that refinances Indebtedness, Disqualified Stock or
                    Preferred Stock of a Guarantor; or

                            (c)     Indebtedness or Disqualified Stock of the Borrower or Indebtedness,
                    Disqualified Stock or Preferred Stock of a Restricted Subsidiary that refinances
                    Indebtedness, Disqualified Stock or Preferred Stock of an Unrestricted Subsidiary;


DB1/ 118926700.59                                       78
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 858 of 1503



 provided further that Refinancing Indebtedness may be incurred in the form of a customary “bridge” or
 other interim credit facility intended to be refinanced or replaced with long-term indebtedness which does
 not satisfy the requirements of clause (2) above so long as, subject to customary conditions, as determined
 in good faith by the Borrower, such “bridge” or other interim indebtedness will either be automatically
 converted into or required to be exchanged for permanent financing which satisfies the requirements of
 clause (2) of this definition.

         “Refunding Capital Stock” has the meaning specified in Section 7.05(b)(2).

         “Register” has the meaning specified in Section 10.07(c).

          “Related Adjustment” means, in determining any LIBOR Successor Rate, the first relevant
 available alternative set forth in the order below that can be determined by the Administrative Agent
 applicable to such LIBOR Successor Rate:

                  (A)      the spread adjustment, or method for calculating or determining such spread
         adjustment, that has been selected or recommended by the Relevant Governmental Body for the
         relevant Pre-Adjustment Successor Rate (taking into account the interest period, interest payment
         date or payment period for interest calculated and/or tenor thereto) and which adjustment or
         method (x) is published on an information service as selected by the Administrative Agent from
         time to time in its reasonable discretion or (y) solely with respect to Term SOFR, if not currently
         published, which was previously so recommended for Term SOFR and published on an
         information service acceptable to the Administrative Agent; or

                  (B)      the spread adjustment that would apply (or has previously been applied) to the
         fallback rate for a derivative transaction referencing the ISDA Definitions (taking into account
         the interest period, interest payment date or payment period for interest calculated and/or tenor
         thereto).

         “Related Business Assets” means assets (other than Cash Equivalents) used or useful in a
 Similar Business; provided that any assets received by the Borrower or a Restricted Subsidiary in
 exchange for assets transferred by the Borrower or a Restricted Subsidiary will not be deemed to be
 Related Business Assets if they consist of securities of a Person, unless upon receipt of the securities of
 such Person, such Person is or would become a Restricted Subsidiary.

         “Related Indemnified Person” of an Indemnitee means (1) the respective directors, officers or
 employees of such Indemnitee or any of its controlling Persons or controlled Affiliates and (2) the
 respective agents of such Indemnitee acting at the instructions of such Indemnitee.

          “Related Person” means, with respect to any Person, (a) any Affiliate of such Person and (b) the
 respective directors, officers, employees, agents and other representatives of such Person or any of its
 Affiliates.

        “Release” means any release, spill, emission, discharge, disposal, leaking, pumping, pouring,
 dumping, emptying, injection or leaching into the Environment.

         “Relevant Governmental Body” means the Federal Reserve Board and/or the Federal Reserve
 Bank of New York, or a committee officially endorsed or convened by the Federal Reserve Board and/or
 the Federal Reserve Bank of New York.




DB1/ 118926700.59                                     79
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 859 of 1503



          “Report” means reports prepared by the Administrative Agent, the Collateral Agent or another
 Person showing the results of appraisals, field examinations or audits pertaining to the Borrower’s and the
 Subsidiary Guarantors’ assets from information furnished by or on behalf of the Borrower and the
 Subsidiary Guarantors, after the Administrative Agent or Collateral Agent has exercised its rights of
 inspection pursuant to this Agreement, which Report may be distributed to the Lenders by the
 Administrative Agent, subject to the provisions of Section 10.09.

         “Reportable Event” means, with respect to any Pension Plan, any of the events set forth in
 Section 4043(c) of ERISA or the regulations issued thereunder, other than events for which the thirty (30)
 day notice period has been waived.

         “Request for Credit Extension” means (a) with respect to a Borrowing, conversion or
 continuation of Revolving Credit Loans, a Committed Loan Notice, (b) with respect to an L/C Credit
 Extension, a L/C Application and (c) with respect to a Swing Line Loan, a Swing Line Loan Notice.

          “Required Facility Lenders” means, as of any date of determination, with respect to one or
 more Facilities, Lenders having more than 50% of the sum of the (a) aggregate principal amount of
 outstanding Loans under such Facility or Facilities and (b) aggregate unused Commitments under such
 Facility or Facilities; provided that the Revolving Credit Exposure of or held by any Defaulting Lender
 shall be excluded for purposes of making a determination of Required Lenders.

        “Required Lenders” means, as of any date of determination, Lenders having or holding more
 than 50% of the aggregate Revolving Credit Exposure of all Lenders; provided that the Revolving Credit
 Exposure of or held by any Defaulting Lender shall be excluded for purposes of making a determination
 of Required Lenders.

          “Reserves” means, without duplication of any other reserves or items that are otherwise
 addressed or excluded through eligibility criteria, such reserves (including banking services reserves,
 landlord lien reserves, customer credit liabilities reserves, customer deposits reserves, reserves for
 Secured Hedge Obligations, Secured Bank Product Obligations and Secured Cash Management
 Obligations and reserves against Eligible Accounts Receivable and Eligible Inventory) that the
 Administrative Agent from time to time determines in its Permitted Discretion as being appropriate to
 reflect:

                 (1)      the impediments to the Administrative Agent’s ability to realize upon the
         Collateral included in the Borrowing Base in accordance with the Loan Documents;

                    (2) claims, liabilities, costs and expenses that may need to be satisfied, or will dilute
         the amounts received by holders of Loans, in connection with the realization upon such
         Collateral; or

                 (3)    criteria, events, conditions, contingencies or risks that adversely affect any
         component of the Borrowing Base, the Collateral included therein or the validity or enforceability
         of the Loan Documents or any remedies of the Administrative Agent, the Collateral Agent, each
         Issuing Bank and each Lender under the Loan Documents with respect to such Collateral.

           The establishment or increase of any Reserve will be limited to the exercise by the Administrative
 Agent of Permitted Discretion, upon at least five Business Days’ prior written notice to the Borrower
 (which notice will include a reasonably detailed description of the Reserve being established); provided
 that (i) no such prior notice shall be required for changes to any Reserves resulting solely by virtue of
 mathematical calculations of the amount of the Reserves in accordance with the methodology of

DB1/ 118926700.59                                     80
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 860 of 1503



 calculation previously utilized and (ii) upon such notice, the Borrower will not be permitted to borrow so
 as to exceed the Borrowing Base after giving effect to such new or modified Reserves. During such five
 Business Day period, the Administrative Agent will, if requested, discuss any such new or modified
 Reserve with the Borrower, and the Borrower may take such action as may be required so that the event,
 condition or matter that is the basis for such new or modified Reserve no longer exists or exists in a
 manner that would result in the establishment of a lower Reserve, in each case, in a manner and to the
 extent reasonably satisfactory to the Administrative Agent. Notwithstanding anything to the contrary
 herein, (a) the amount of any such reserve or change shall have a reasonable relationship to the event,
 condition or other matter that is the basis for such reserve or such change, (b) no reserves or changes shall
 be duplicative of reserves or changes already accounted for through eligibility criteria (including
 collection/advance rates) and (c) no reserves shall be imposed on the first five percent (5%) of dilution of
 Accounts and thereafter no dilution reserve shall exceed one percent (1%) for each incremental whole
 percentage in dilution over five percent (5%), provided that dilution reserves may reflect fractional
 percentages in dilution.

           “Resolution Authority” an EEA Resolution Authority or, with respect to any UK Financial
 Institution, a UK Resolution Authority.

          “Responsible Officer” means, with respect to a Person, the chief executive officer, chief
 operating officer, president, vice president, chief financial officer, treasurer or assistant treasurer or other
 similar officer or Person performing similar functions, of such Person. With respect to any document
 delivered by a Loan Party on the Closing Date, Responsible Officer includes any secretary or assistant
 secretary of such Loan Party. Any document delivered hereunder that is signed by a Responsible Officer
 of a Loan Party shall be conclusively presumed to have been authorized by all necessary corporate,
 partnership or other action on the part of such Loan Party and such Responsible Officer shall be
 conclusively presumed to have acted on behalf of such Loan Party. Unless otherwise specified, all
 references herein to a “Responsible Officer” shall refer to a Responsible Officer of the Borrower.

         “Restricted Debt Prepayments” has the meaning specified in the definition of “Payment
 Conditions.”

         “Restricted Investment” means any Investment other than any Permitted Investment(s).

         “Restricted Payment” has the meaning specified in Section 7.05.

          “Restricted Subsidiary” means, at any time, any direct or indirect Subsidiary of the Borrower
 (including any Foreign Subsidiary) that is not then an Unrestricted Subsidiary; provided that
 notwithstanding the foregoing, in no event will any special purpose vehicle that borrows mortgage debt
 secured by department stores or retail centers of Belk and has no other activities be considered a
 Restricted Subsidiary for purposes of Section 8.01(5) or (7); provided further that upon the occurrence of
 an Unrestricted Subsidiary ceasing to be an Unrestricted Subsidiary, such Subsidiary will be included in
 the definition of “Restricted Subsidiary.” Wherever the term “Restricted Subsidiary” is used herein with
 respect to any Subsidiary of a referenced Person that is not the Borrower, then it will be construed to
 mean a Person that would be a Restricted Subsidiary of the Borrower on a pro forma basis following
 consummation of one or a series of related transactions involving such referenced Person and the
 Borrower (but which transactions may include a designation of a Subsidiary of such Person as an
 Unrestricted Subsidiary on a pro forma basis in accordance with this Agreement).

         “Revolving Credit Borrowing” means a borrowing consisting of simultaneous Revolving Credit
 Loans of the same Type and, in the case of Eurodollar Rate Loans, having the same Interest Period, made
 by each of the Revolving Credit Lenders pursuant to Section 2.01.

DB1/ 118926700.59                                       81
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 861 of 1503



          “Revolving Credit Commitment” means, as to each Revolving Credit Lender, its obligation to
 (1) make Revolving Credit Loans to the Borrower pursuant to Section 2.01(2) and (2) purchase
 participations in L/C Obligations in respect of Letters of Credit and purchase participations in Swing Line
 Loans, in an aggregate principal amount at any one time outstanding not to exceed the amount specified
 opposite such Lender’s name on Schedule 2.01 under the caption “Revolving Credit Commitment” or in
 the Assignment and Assumption pursuant to which such Lender becomes a party hereto, as applicable, as
 such amount may be adjusted from time to time in accordance with this Agreement. The aggregate
 Revolving Credit Commitments of all Revolving Credit Lenders as of the Third Amendment Effective
 Date is $900.0 million, as such amount may be adjusted from time to time in accordance with the terms of
 this Agreement.

         “Revolving Credit Commitment Increase” has the meaning specified in Section 2.14(1).

        “Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum of the
 amount of the Outstanding Amount of such Revolving Credit Lender’s Revolving Credit Loans and its
 Pro Rata Share or other applicable share provided for under this Agreement of the aggregate principal
 amount of the L/C Obligations and the Swing Line Obligations outstanding at such time.

       “Revolving Credit Facility” means, at any time, the aggregate amount of the Revolving Credit
 Commitments at such time.

        “Revolving Credit Lender” means, at any time, any Lender that has a Revolving Credit
 Commitment at such time or, if Revolving Credit Commitments have terminated, Revolving Credit
 Exposure.

         “Revolving Credit Loan” has the meaning specified in Section 2.01 and includes Revolving
 Credit Loans, Incremental Revolving Credit Loans and Loans made pursuant to Extended Revolving
 Credit Commitments.

         “Revolving Credit Note” means a promissory note of the Borrower payable to any Revolving
 Credit Lender or its registered assigns, in substantially the form of Exhibit B-1 hereto, evidencing the
 aggregate Indebtedness of the Borrower to such Revolving Credit Lender resulting from the Revolving
 Credit Loans made by such Revolving Credit Lender.

         “Revolving Credit Termination Date” means the earliest of (a) the Maturity Date, (b) the date
 of termination of all of the Revolving Credit Commitments pursuant to Section 2.05 and (c) the date on
 which the Obligations become due and payable pursuant to Section 10.02.

        “S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc., and any
 successor to its rating agency business.

           “Sale-Leaseback Transaction” means any arrangement providing for the leasing by the
 Borrower or any Restricted Subsidiary of any real or tangible personal property, which property has been
 or is to be sold or transferred by the Borrower or such Restricted Subsidiary to a Person other than the
 Borrower or any Restricted Subsidiary in contemplation of such leasing.

         “Same Day Funds” means disbursements and payments in immediately available funds.

         “Sanctioned Countries” has the meaning specified in Section 5.17.

         “Sanctioned Persons” has the meaning specified in Section 5.17


DB1/ 118926700.59                                    82
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 862 of 1503



         “Sanctions” has the meaning specified in Section 5.17.

         “Scheduled Unavailability Date ” has the meaning specified in Section 3.03(c).

         “SDN” has the meaning specified in Section 5.17.

        “SEC” means the U.S. Securities and Exchange Commission, or any Governmental Authority
 succeeding to any of its principal functions.

         “Second Lien Credit Agreement” means the Amended and Restated Second Lien Credit
 Agreement dated as of the Third Amendment Effective Date, among Holdings, the Borrower, Wilmington
 Trust, National Association, as administrative agent and collateral agent and the several banks and other
 financial institutions from time to time parties thereto as lenders, as such agreement may be amended,
 supplemented, waived or otherwise modified from time to time to the extent permitted hereunder and any
 Refinancing Indebtedness in respect thereof (unless such agreement, instrument or document expressly
 provides that it is not intended to be and is not an Second Lien Credit Agreement) in each case to the
 extent permitted hereunder.

          “Second Lien Facility” means the collective reference to the Second Lien Credit Agreement, the
 Second Lien Loan Documents, any notes and letters of credit issued pursuant thereto and any guarantee,
 security agreement, patent, trademark or copyright security agreements, mortgages, letter of credit
 applications and other guarantees, pledge agreements, security agreements and collateral documents, and
 other instruments and documents, executed and delivered pursuant to or in connection with any of the
 foregoing, in each case as the same may be amended, supplemented, waived or otherwise modified from
 time to time to the extent permitted hereunder and any Refinancing Indebtedness in respect thereof
 (unless such agreement, instrument or document expressly provides that it is not intended to be and is not
 a Second Lien Facility), in each case to the extent permitted hereunder.

           “Second Lien Loan Documents” means, collectively, (i) the Second Lien Credit Agreement and
 (ii) the security documents, intercreditor agreements (including the Term Intercreditor Agreement),
 guarantees, joinders and other agreements or instruments executed in connection with the Second Lien
 Facility or such other agreements, in each case, as amended, modified, supplemented, substituted,
 replaced, restated or refinanced, in whole or in part, from time to time including in connection with
 Refinancing Indebtedness of the Second Lien Facility.

        “Second Lien Loans” means “Loans” as defined in the Second Lien Facility as in effect on the
 Third Amendment Effective Date.

         “Second Lien Obligations” means “Obligations” as defined in the Second Lien Facility as in
 effect on the Third Amendment Effective Date.

         “Secured Bank Product Agreement” means any Bank Product Agreement that is entered into
 by and between Holdings, the Borrower or any Restricted Subsidiary and a Bank Product Provider; and
 designated in writing by the Bank Product Provider and the Borrower to the Administrative Agent as a
 “Secured Bank Product Agreement”.

          “Secured Bank Product Obligations” shall mean Bank Product Obligations owing to a Bank
 Product Provider, in the amount (in the case of any Bank Product Provider other than Bank of America
 and its Affiliates) specified by such provider in writing to the Administrative Agent in the manner set
 forth under the definition of “Bank Product Provider”, which amount may be established or increased by
 further written notice to the Administrative Agent from time to time.


DB1/ 118926700.59                                    83
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 863 of 1503



         “Secured Cash Management Agreement” means any Cash Management Agreement that is
 entered into by and between Holdings, the Borrower or any Restricted Subsidiary and a Cash
 Management Bank; and designated in writing by the Cash Management Bank and the Borrower to the
 Administrative Agent as a “Secured Cash Management Agreement”.

       “Secured Cash Management Obligations” shall mean Obligations under Secured Cash
 Management Agreements.

         “Secured Hedge Agreement” means any Hedge Agreement with respect to Hedging Obligations
 permitted under Section 7.02 that is (a) entered into by and between the Borrower or any Restricted
 Subsidiary and any Hedge Bank and (b) designated in writing by the Hedge Bank and the Borrower to the
 Administrative Agent as a “Secured Hedge Agreement.”

         “Secured Hedge Obligations” shall mean Obligations under Secured Hedge Agreements.

         “Secured Parties” means, collectively, the Administrative Agent, the Collateral Agent, the
 Lenders, each Hedge Bank party to a Secured Hedge Agreement, each Cash Management Bank party to a
 Secured Cash Management Agreement, each Bank Product Provider that is party to a Secured Bank
 Product Agreement, each Supplemental Administrative Agent and each co-agent or sub-agent appointed
 by the Administrative Agent from time to time pursuant to Section 9.01(2) or 9.07.

          “Securities Account” means any securities account maintained by the Borrower and the
 Subsidiary Guarantors, including any “security accounts” under Article 9 of the UCC. All funds in such
 Securities Accounts (other than Excluded Accounts) shall be conclusively presumed to be Collateral and
 proceeds of Collateral and the Agents and the Lenders shall have no duty to inquire as to the source of the
 amounts on deposit in the Securities Accounts, subject to this Agreement, the Security Agreement and the
 ABL Intercreditor Agreement.

         “Securities Account Control Agreement” means an effective securities account control
 agreement with an Approved Securities Intermediary, in each case in the form set forth as an exhibit to
 the Security Agreement or otherwise in form and substance reasonably satisfactory to the Administrative
 Agent.

        “Securities Act” means the Securities Act of 1933, as amended, and the rules and regulations of
 the SEC promulgated thereunder.

          “Security Agreement” means, collectively, the Pledge and Security Agreement executed by the
 Loan Parties and the Collateral Agent, substantially in the form of Exhibit F, together with supplements
 or joinders thereto executed and delivered pursuant to Section 6.11.

           “Selected Months” means May, June and July or such other consecutive three month period
 occurring during the applicable fiscal year, which is selected by the Borrower, with written notice thereof
 being delivered to the Administrative Agent, no later than January 31st of the prior fiscal year; provided
 that failure to make any such election shall result in the consecutive three month period from the prior
 fiscal year to remain in effect; provided that the Borrower shall not be permitted to elect the first three
 months of any fiscal year to the extent it had elected the last three months of the prior fiscal year.

         “Senior Secured Leverage Ratio” means, with respect to any Test Period, the ratio of
 Consolidated Secured Debt outstanding on the last date of such Test Period to Adjusted EBITDA of the
 Borrower and its Restricted Subsidiaries for such Test Period, in each case calculated on a pro forma
 basis with such pro forma adjustments as are appropriate and consistent with Section 1.07.


DB1/ 118926700.59                                    84
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 864 of 1503



         “Settlement Date” has the meaning specified in Section 2.12(g).

         “Significant Subsidiary” means any Restricted Subsidiary that would be a “significant
 subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X of the SEC, as such regulation is in
 effect on the Closing Date.

         “Similar Business” means (1) any business conducted or proposed to be conducted by the
 Borrower or any Restricted Subsidiary on the Closing Date or (2) any business or other activities that are
 reasonably similar, ancillary, incidental, complementary or related to (including non-core incidental
 businesses acquired in connection with any Permitted Investment), or a reasonable extension,
 development or expansion of, the businesses that the Borrower and its Restricted Subsidiaries conduct or
 propose to conduct on the Closing Date.

          “SOFR” with respect to any Business Day means the secured overnight financing rate published
 for such day by the Federal Reserve Bank of New York, as the administrator of the benchmark (or a
 successor administrator) on the Federal Reserve Bank of New York’s website (or any successor source) at
 approximately 8:00 a.m. (New York City time) on the immediately succeeding Business Day and, in each
 case, that has been selected or recommended by the Relevant Governmental Body.

         “Solvent” and “Solvency” mean, with respect to any Person on any date of determination, that on
 such date:

                 (1)     the sum of the liabilities of such Person (including contingent liabilities), on a
         consolidated basis, does not exceed the present fair saleable value of the present assets of such
         Person, on a consolidated basis,

                 (2)      the fair value of the property of such Person, on a consolidated basis, is greater
         than the total amount of liabilities (including contingent liabilities) of such Person, on a
         consolidated basis,

                    (3)    the capital of such Person, on a consolidated basis, is not unreasonably small in
         relation to its business as contemplated on such date and

                  (4)      such Person has not incurred and does not intend to incur, or believe that it will
         incur, debts including current obligations beyond their ability to pay such debts as they become
         due (whether at maturity or otherwise).

 The amount of any contingent liability at any time shall be computed as the amount that, in light of all of
 the facts and circumstances as of such date, would reasonably be expected to become an actual and
 matured liability.

         “SPC” has the meaning specified in Section 10.07(g).

          “Specified Acquisition Agreement Representations” means such of the representations made
 by, or with respect to, the Acquired Company in the Transaction Agreement as are material to the
 interests of the Lenders, but only to the extent that Parent or Initial Borrower have the right (taking into
 account any applicable cure provisions) to terminate its obligations under the Transaction Agreement as a
 result of a breach of such representations in the Transaction Agreement or the failure of a Specified
 Acquisition Agreement Representation results in a failure of a condition precedent to Parent’s or Initial
 Borrower’s obligations to consummate the Merger in accordance with the Transaction Agreement.


DB1/ 118926700.59                                     85
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 865 of 1503



         “Specified Event of Default” means the occurrence of any Event of Default specified in
 Section 8.01(1), Section 8.01(2)(a) (due to a failure to comply with Section 6.19), Section 8.01(2)(b),
 Section 8.01(2)(c), Section 8.01(2)(d) or Section 8.01(6).

         “Specified Excess Availability” means the sum of (a) Excess Availability and (b) the amount by
 which the Borrowing Base at such time exceeds the Revolving Credit Commitments up to an amount not
 to exceed 2.5% of the Revolving Credit Commitments.

         “Specified Indebtedness” means any Subordinated Indebtedness or unsecured Indebtedness, in
 each case, in an aggregate principal in excess of $25.0 million.

       “Specified Payment” means any Investment (including a Permitted Acquisition) or Restricted
 Payment that, in each case, is subject to the satisfaction of the Payment Conditions.

         “Specified Real Estate Distribution” means a Restricted Payment with the Specified Sale-
 Leaseback Net Proceeds received from Specified Sale-Leaseback Transactions consummated after the
 Closing Date; provided that:

                  (1)     the Specified Sale-Leaseback Net Proceeds received by the Borrower or its
         Restricted Subsidiaries from such Sale Leaseback Transaction are applied (x) 77.5% (or more, at
         the Borrower’s option) to prepay the First Lien Facility so long as the First Lien Facility remains
         outstanding and, following the repayment in full of the First Lien Facility, such proceeds will be
         applied to the repayment of other long-term indebtedness of the Borrower and the Restricted
         Subsidiaries (other than the Facilities) and (y) 22.5% (or less) to make Specified Real Estate
         Distributions in accordance with the terms hereof;

                  (2)     after giving pro forma effect to such Specified Real Estate Distribution
         (calculated on a pro forma basis after giving effect to the application of the Specified Sale-
         Leaseback Net Proceeds therefrom (and the transfer of real property on a non-recourse basis in
         connection therewith)):

                            (a)    the Total Rent Adjusted Leverage Ratio shall be no greater than the
                    Closing Date Total Rent Adjusted Leverage Ratio; and

                            (b)     the First Lien Net Leverage Ratio shall be no greater than the Closing
                    Date First Lien Net Leverage Ratio; and

                 (3)    the aggregate amount of Specified Real Estate Distributions following the
         Closing Date shall not exceed $75.0 million in the aggregate.

         For purposes of Specified Real Estate Distributions, “Closing Date Total Rent Adjusted
 Leverage Ratio” and “Closing Date First Lien Net Leverage Ratio” mean the Total Rent Adjusted
 Leverage Ratio and First Lien Net Leverage Ratio, in each case, as of the Closing Date, calculated based
 on the pro forma Adjusted EBITDA of $469.0 million.

         “Specified Real Estate Financing” means any Specified Sale-Leaseback Transaction.

           “Specified Representations” means those representations and warranties made by Holdings and
 the Initial Borrower in Sections 5.01(1) (with respect to the organizational existence of the Loan Parties
 only), 5.01(2)(b), 5.02(1), 5.02(2)(a) (with respect to the Loan Parties only and as related to the borrowing
 under, guaranteeing under, granting of security interests in the Collateral pursuant to, and performance of

DB1/ 118926700.59                                      86
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 866 of 1503



 the Loan Documents by the Loan Parties), 5.04, 5.13, 5.16, 5.17 (in the case of OFAC and the FCPA,
 solely with respect to the use of the proceeds of the Revolving Credit Loans borrowed on the Closing
 Date) and 5.18 (other than any representation therein as it relates to priority).

          “Specified Sale -Leaseback Net Proceeds” means with respect to the sale component of any
 Specified Sale-Leaseback Transaction, the excess, if any, of (i) the sum of cash and Cash Equivalents
 received as purchase consideration in connection with such Specified Sale-Leaseback Transaction sale
 component pursuant to the applicable purchase and sale agreement over (ii) the sum of (A) the out-of-
 pocket fees and expenses (including attorneys’ fees, investment banking fees, survey costs, title insurance
 premiums and related search and recording charges, transfer taxes, deed or mortgage recording taxes,
 other customary expenses and brokerage, consultant and other customary fees) actually incurred or
 required to be paid by the Borrower or any Restricted Subsidiary on behalf of a purchaser by the
 Borrower or any Restricted Subsidiary in connection with such Specified Sale-Leaseback Transaction,
 (B) taxes (including transfer taxes) or distributions made pursuant to clauses (a) and (b) of
 Section 7.05(b)(14) paid or reasonably estimated to be payable in connection therewith (including taxes
 imposed on the distribution or repatriation of any such Specified Sale-Leaseback Net Proceeds) and (C)
 any reserve for adjustment in respect of (x) the sale price of such asset or assets established in accordance
 with GAAP and (y) any liabilities associated with such asset or assets and retained by the Borrower or
 any Restricted Subsidiary after such Specified Sale-Leaseback Transaction, including liabilities related to
 environmental matters or against any indemnification obligations associated with such Specified Sale-
 Leaseback Transaction, it being understood that “Specified Sale-Leaseback Net Proceeds” shall include
 the amount of any reversal (without the satisfaction of any applicable liabilities in cash in a corresponding
 amount) of any reserve described in this clause (C). The net proceeds of any Sale-Leaseback Transaction
 will be determined giving effect to transaction expenses and the tax effect of such transactions based on
 the actual effective tax rate (including taxes incurred and required to be paid or payable as a result of such
 transactions).

         “Specified Sale -Leaseback Transaction” means one or more Sale-Leaseback Transactions
 entered into on an arm’s length basis for fair market value as determined by a Responsible Officer of the
 Borrower in good faith with respect to all or any portion of any owned real property or ground-leased
 property of the Borrower or any Restricted Subsidiary acquired on the Closing Date.

          “Specified Segregated Accounts” means those segregated Deposit Accounts that the Borrower
 designates to the Administrative Agent from time to time in writing, into which (1) funds from the sale of
 Inventory (a) held by the Borrower or any Restricted Subsidiary on a consignment basis or (b) relating to
 a leased department within retail stores of the Borrower or any Restricted Subsidiary, in each case, which
 Inventory is not owned by a Loan Party (and would not be reflected on a consolidated balance sheet of the
 Borrower and its Subsidiaries prepared in accordance with GAAP); or (2) in-store payments in respect of
 private label credit cards subject to any Permitted Replacement Credit Card Program are made.

         “Specified Transaction” means:

                 (1)      solely for the purposes of determining the applicable cash balance, any
         contribution of capital, including as a result of an Equity Offering, to the Borrower, in each case,
         in connection with an acquisition or Investment,

                 (2)     any designation of operations or assets of the Borrower or a Restricted Subsidiary
         as discontinued operations (as defined under GAAP),

                    (3)   any Investment that results in a Person becoming a Restricted Subsidiary,


DB1/ 118926700.59                                     87
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 867 of 1503




                 (4)     any designation of a Subsidiary as a Restricted Subsidiary or an Unrestricted
         Subsidiary in compliance with this Agreement,

                  (5)     any purchase or other acquisition of a business of any Person, of assets
         constituting a business unit, line of business or division of any Person,

                 (6)     any Asset Sale (a) that results in a Restricted Subsidiary ceasing to be a
         Subsidiary of the Borrower or (b) of a business, business unit, line of business or division of the
         Borrower or a Restricted Subsidiary, in each case whether by merger, amalgamation,
         consolidation or otherwise,

               (7)      any operational changes identified by the Borrower that have been made by the
         Borrower or any Restricted Subsidiary during the Test Period,

                (8)     any borrowing of Incremental Revolving Credit Loans (or establishment of an
         Incremental Revolving Credit Facility),

                    (9)    any other transaction that by the terms of this Agreement requires a financial
         ratio to be calculated on a pro forma basis, or

                    (10)    the satisfaction of the Payment Conditions on a pro forma basis.

         “Sponsor” means Sycamore Partners Management, L.P. and any of its respective Affiliates and
 funds or partnerships managed or advised by it or any of its respective Affiliates but not including,
 however, any portfolio company of any of the foregoing.

          “Subordinated Indebtedness” means any Indebtedness for borrowed money of any Loan Party
 that by its terms is subordinated in right of payment to the Obligations of such Loan Party arising under
 the Loans or the Guaranty.

         “Subsidiary” means, with respect to any Person:

                    (1)    any corporation, association or other business entity (other than a partnership,
         joint venture, limited liability company or similar entity) of which more than 50.0% of the total
         voting power of shares of Capital Stock entitled (without regard to the occurrence of any
         contingency) to vote in the election of directors, members of management or trustees thereof is at
         the time of determination owned or controlled, directly or indirectly, by such Person or one or
         more of the other Subsidiaries of that Person or a combination thereof; and

                    (2)     any partnership, joint venture, limited liability company or similar entity of
         which:

                            (a)       more than 50.0% of the capital accounts, distribution rights, total equity
                    and voting interests or general or limited partnership interests, as applicable, are owned
                    or controlled, directly or indirectly, by such Person or one or more of the other
                    Subsidiaries of that Person or a combination thereof whether in the form of membership,
                    general, special or limited partnership or otherwise and

                            (b)      such Person or any Restricted Subsidiary of such Person is a controlling
                    general partner or otherwise controls such entity.


DB1/ 118926700.59                                       88
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 868 of 1503




                            (c)     Unless otherwise specified, all references herein to a “Subsidiary” or to
                    “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

       “Subsidiary Guarantor” means any Guarantor other than Holdings and any other Parent
 Company.

         “Successor Borrower” has the meaning specified in Section 7.03(4).

         “Successor Holdings” has the meaning specified in Section 7.03(5).

          “Supermajority Lenders” means, as of any date of determination, Lenders having more than
 66.7% of the sum of the (a) Total Outstandings (with the aggregate outstanding amount of each Lender’s
 risk participation and funded participation in L/C Obligations and Swing Line Loans being deemed “held”
 by such Lender for purposes of this definition) and (b) aggregate unused Revolving Credit Commitments
 and Extended Revolving Credit Commitments; provided that the unused Revolving Credit Commitment
 or Extended Revolving Credit Commitments of, and the portion of the Total Outstandings held or deemed
 held by any Defaulting Lender shall be excluded for purposes of making a determination of
 RequiredSupermajority Lenders.

        “Supplemental Administrative Agent” and “Supplemental Administrative Agents” have the
 meanings specified in Section 9.15(1).

         “Supported QFC” has he meaning specified in Section 10.29

         “Swap Obligation” has the meaning specified in the definition of “Excluded Swap Obligation.”

         “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to Section 2.04.

        “Swing Line Facility” means the swing line facility made available by the Swing Line Lender
 pursuant to Section 2.04.

         “Swing Line Lender” means the Administrative Agent, and/or (as the context requires) any other
 Lender that becomes a Swing Line Lender in accordance with Section 2.04(8), or any successor Swing
 Line Lender hereunder.

         “Swing Line Loan” has the meaning specified in Section 2.04(1).

         “Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
 Section 2.04(2), which, if in writing, shall be substantially in the form of Exhibit A-2.

          “Swing Line Note” means a promissory note of the Borrower payable to any Swing Line Lender
 or its registered assigns, in substantially the form of Exhibit B-2, evidencing the aggregate Indebtedness
 of the Borrower to the Swing Line Lender resulting from the Swing Line Loans.

       “Swing Line Obligations” means, as at any date of determination, the aggregate Outstanding
 Amount of all Swing Line Loans outstanding.

         “Swing Line Settlement” has the meaning specified in Section 2.04(3)(b).

         “Swing Line Settlement Date ” has the meaning specified in Section 2.04(3)(b).



DB1/ 118926700.59                                      89
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 869 of 1503



         “Swing Line Sublimit” means an amount equal to the lesser of (a) $75,000,000 and (b) the
 aggregate amount of the Revolving Credit Commitments. The Swing Line Sublimit is part of, and not in
 addition to, the Revolving Credit Commitments.

       “Synchrony Financial Credit Card Program” means the private label credit card program
 among Belk and Synchrony Financial and Fifth Third Bank, N.A.

         “Tax” means any present or future tax, levy, impost, duty, assessment, charge, fee, deduction or
 withholding (including backup withholding) of any nature and whatever called, imposed by any
 Governmental Authority, including any interest, additions to tax and penalties applicable thereto.

         “Tax Group” has the meaning specified in Section 7.05(b)(14)(b).

         “Tax Indemnitee” as defined in Section 3.01(5).

          “Term Intercreditor Agreement” means the Term Intercreditor Agreement substantially in the
 form of Exhibit G-2 among Morgan Stanley Senior Funding, Inc., as collateral agent under the First Lien
 Credit Agreement, Wilmington Trust, N.A., as collateral agent under the Second Lien Credit Agreement
 and the representatives for purposes thereof for holders of one or more other classes of Indebtedness, the
 Borrower and the other parties thereto, as amended, restated, supplemented or otherwise modified from
 time to time in accordance with the requirements thereof and of this Agreement, and which shall also
 include any replacement intercreditor agreement entered into in accordance with the terms hereof.

         “Term Priority Collateral” means all the “Term Priority Collateral” as defined in the
 Intercreditor Agreement.

          “Term SOFR” means the forward-looking term rate for any period that is approximately (as
 determined by the Administrative Agent) as long as any of the Interest Period options set forth in the
 definition of “Interest Period” and that is based on SOFR and that has been selected or recommended by
 the Relevant Governmental Body, in each case as published on an information service as selected by the
 Administrative Agent from time to time in its reasonable discretion.

          “Termination Conditions” means, the termination of all Commitments and (i) the payment in
 full in cash of the Obligations (other than (x) contingent indemnification obligations as to which no claim
 has been asserted and (y) Secured Hedge Obligations, Secured Cash Management Obligations and
 Secured Bank Product Obligations) and (ii) the payment in full in cash, or cash collateralization or
 making of arrangements reasonably satisfactory to the respective Secured Parties, of all Secured Hedge
 Obligations, Secured Cash Management Obligations and Secured Bank Product Obligations.

         “Test Period” in effect at any time means the Borrower’s most recently ended twelve (12)
 consecutive fiscal months for which, subject to Section 1.07(1), financial statements have been or were
 required to be delivered pursuant to Section 6.01(3).

         “Third Amendment” means that certain Amendment No. 3 to ABL Credit Agreement, dated as
 of February [__],24, 2021, among the Borrower, Holdings, the Administrative Agent and the Lenders
 party thereto.

         “Third Amendment Effective Date” means the “Amendment No. 3 Effective Date”, as defined
 in the Third Amendment.




DB1/ 118926700.59                                    90
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 870 of 1503



           “Third Amendment Fee Letter” means that certain Third Amendment Fee Letter, dated as of
 February [__],22, 2021, by and among Holdings, the Borrower and Bank of America, as amended,
 restated, amended and restated, supplemented or otherwise modified from time to time in accordance with
 the terms thereof.

         “Third Amendment Transaction Expenses” means any fees, expenses, costs or charges
 incurred or paid by Holdings, the Borrower or any Restricted Subsidiary in connection with the Third
 Amendment Transactions.



          “Third Amendment Transactions” means, collectively, the entry of the Confirmation Order, the
 transactions contemplated by the Approved Plan, the funding (or deemed funding) of the First Lien Loans
 and Second Lien Loans on the Third Amendment Effective Date, the consummation of the other
 transactions contemplated by this Agreement, the First Lien Loan Documents, the Second Lien Loan
 Documents, the Approved Plan or the Confirmation Order, the consummation of any other transactions in
 connection with the foregoing and the payment of the fees and expenses incurred in connection with any
 of the foregoing.

         “Threshold Amount” means $40.0 million.

          “Total Assets” means, at any time, the total assets of the Borrower and the Restricted
 Subsidiaries, determined on a consolidated basis in accordance with GAAP, as shown on the then most
 recent balance sheet of the Borrower or such other Person as may be available (as determined in good
 faith by the Borrower).

        “Total Net Leverage Ratio” means, with respect to any Test Period, the ratio of (a) Consolidated
 Total Debt outstanding as of the last day of such Test Period to (b) Adjusted EBITDA of the Borrower for
 such Test Period, in each case on a pro forma basis with such pro forma adjustments as are appropriate
 and consistent with Section 1.07.

         “Total Outstandings” means the aggregate Outstanding Amount of all Loans and all L/C
 Obligations.

          “Total Rent Adjusted Leverage Ratio” shall mean, in the case of any Specified Sale-Leaseback
 Transaction after the Closing Date, as of the most recently ended Test Period, the ratio of
 (x) (I) Consolidated Total Debt of the Borrower and the Restricted Subsidiaries outstanding as of the last
 day of such Test Period plus (II) the Borrower’s and its Restricted Subsidiaries’ trailing twelve month
 rent expense calculated on a pro forma basis as of the last day of such Test Period multiplied by 8 to (y)
 (I) Adjusted EBITDA of the Borrower and its Restricted Subsidiaries as of such Test Period plus (II) the
 pro forma trailing twelve month rent expense of the Borrower and its Restricted Subsidiaries as of such
 Test Period, in each case calculated on a pro forma basis.

        “Traded Securities” means any debt or equity securities issued pursuant to a public offering or
 Rule 144A offering.

         “Transaction Agreement” means the Agreement and Plan of Merger, dated as of August 23,
 2015, by and among Bear Parent Inc., Bear Merger Sub Inc. and Belk, Inc., as amended, modified and
 supplemented from time to time.




DB1/ 118926700.59                                   91
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 871 of 1503



        “Transaction Consideration” means an amount equal to the total funds required to consummate
 the Merger as set forth in the Transaction Agreement.

          “Transaction Expenses” means any fees, expenses, costs or charges incurred or paid by the
 Investors, any Parent Company, Holdings, the Borrower or any Restricted Subsidiary in connection with
 the Closing Date Transactions, including any expenses in connection with hedging transactions, payments
 to officers, employees and directors as change of control payments, severance payments, special or
 retention bonuses and charges for repurchase or rollover of, or modifications to, stock options or
 restricted stock.

          “Treasury Capital Stock” has the meaning assigned to such term in Section 7.05(b)(2)(a).

         “Trust Account” means any accounts or trusts used solely to hold Trust Funds.

         “Trust Funds” means cash, Cash Equivalents or other assets comprised of:

                  (1)      funds used for payroll and payroll taxes and other employee benefit payments to
         or for the benefit of such Loan Party’s employees;

                    (2)   all taxes required to be collected, remitted or withheld (including federal and
         state withholding taxes (including the employer’s share thereof)); and

                 (3)      any other funds which Holdings, the Borrower or any of its Restricted
         Subsidiaries holds in trust or as an escrow or fiduciary for another person which is not a
         Restricted Subsidiary of the Borrower.

         “Type” means, with respect to a Loan, its character as a Base Rate Loan or a Eurodollar Rate
 Loan.

         “UK Financial Institution” means any BRRD Undertaking (as defined under the PRA Rulebook
 (as amended from time to time) promulgated by the United Kingdom Prudential Regulation Authority) or
 any Person subject to IFPRU 11.6 of the FCA Handbook (as amended from time to time) promulgated by
 the United Kingdom Financial Conduct Authority, which includes certain credit institutions and
 investment firms, and certain affiliates of such credit institutions or investment firms.

          “UK Resolution Authority” means the Bank of England or any other public administrative
 authority having responsibility for the resolution of any UK Financial Institution.

         “Unfinanced Capital Expenditures” means, with respect to any Person and for any period,
 Capital Expenditures made by such Person during such period that are not Financed Capital Expenditures.

           “Uniform Commercial Code ” or “UCC” means the Uniform Commercial Code or any
 successor provision thereof as the same may from time to time be in effect in the State of New York or
 the Uniform Commercial Code or any successor provision thereof (or similar code or statute) of another
 jurisdiction, to the extent it may be required to apply to any item or items of Collateral.

         “United States” and “U.S.” mean the United States of America.

         “United States Tax Compliance Certificate” has the meaning specified in
 Section 3.01(3)(b)(iii).



DB1/ 118926700.59                                     92
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 872 of 1503



         “Unreimbursed Amount” has the meaning specified in Section 2.03(3)(a).

         “Unrestricted Subsidiary” means (i) each Subsidiary of the Borrower listed on Schedule 1.02 on
 the Third Amendment Effective Date, (ii) any Subsidiary of the Borrower designated by the Borrower as
 an Unrestricted Subsidiary pursuant to Section 6.18 subsequent to the date hereof or pursuant to the First
 Lien Credit Agreement or the Second Lien Credit Agreement and (iii) any Subsidiary of an Unrestricted
 Subsidiary.

         “Unused Commitment Fee” has the meaning specified in Section 2.09(1).

         “U.S. Lender” means any Lender that is not a Foreign Lender.

         “USA PATRIOT Act” means The Uniting and Strengthening America by Providing Appropriate
 Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Title III of Public Law No. 107-56
 (signed into law October 26, 2001)), as amended or modified from time to time.

         “U.S. Special Resolution Regimes” has he meaning specified in Section 10.29.

         “Voting Stock” of any Person as of any date means the Capital Stock of such Person that is at the
 time entitled to vote in the election of the Board of Directors of such Person.

         “Weighted Average Life to Maturity” means, when applied to any Indebtedness, Disqualified
 Stock or Preferred Stock, as the case may be, at any date, the quotient obtained by dividing:

                 (1)      the sum of the products of the number of years (calculated to the nearest one-
         twenty fifth) from the date of determination to the date of each successive scheduled principal
         payment of such Indebtedness or redemption or similar payment with respect to such Disqualified
         Stock or Preferred Stock, multiplied by the amount of such payment, by

                (2)     the sum of all such payments; provided that for purposes of determining the
         Weighted Average Life to Maturity of any Indebtedness that is being Refinanced (the
         “Applicable Indebtedness”), the effects of any amortization or prepayments made on such
         Applicable Indebtedness prior to the date of the applicable Refinancing will be disregarded.

          “wholly owned” means, with respect to any Subsidiary of any Person, a Subsidiary of such
 Person one hundred percent (100%) of the outstanding Equity Interests of which (other than (x) directors’
 qualifying shares and (y) shares of Capital Stock of Foreign Subsidiaries issued to foreign nationals as
 required by applicable Law) is at the time owned by such Person or by one or more wholly owned
 Subsidiaries of such Person.

          “Withdrawal Liability” means the liability to a Multiemployer Plan as a result of a complete or
 partial withdrawal from such Multiemployer Plan, as such term is defined in Part I of Subtitle E of Title
 IV of ERISA.

           “Write-Down and Conversion Powers” means, (a) the write-down and conversion powers of
 the applicable EEA Resolution Authority from time to time under the Bail-In Legislation for the
 applicable EEA Member Country, which powers are described in the EU Bail-In Legislation Schedule; or
 (b) with respect to the United Kingdom, any powers of the applicable Resolution Authority under the
 Bail-In Legislation to cancel, reduce, modify or change the form of a liability of any UK Financial
 Institution or any contract or instrument under which that liability arises, to convert all or part of that
 liability into shares, securities or obligations of that Person or any other Person, to provide that any such


DB1/ 118926700.59                                     93
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 873 of 1503



 contract or instrument is to have effect as if a right had been exercised under it or to suspend any
 obligation in respect of that liability or any of the powers under that Bail-In Legislation that are related to
 or ancillary to any of those powers.

       Section 1.02 Other Interpretive Provisions. With reference to this Agreement and each other
 Loan Document, unless otherwise specified herein or in such other Loan Document:

          (1)    The meanings of defined terms are equally applicable to the singular and plural forms of
 the defined terms.

         (2)     The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar import
 when used in any Loan Document shall refer to such Loan Document as a whole and not to any particular
 provision thereof.

         (3)      References in this Agreement to an Exhibit, Schedule, Article, Section, Annex, clause or
 subclause refer (a) to the appropriate Exhibit or Schedule to, or Article, Section, clause or subclause in
 this Agreement or (b) to the extent such references are not present in this Agreement, to the Loan
 Document in which such reference appears, in each case as such Exhibit, Schedule, Article, Section,
 Annex, clause or subclause may be amended or supplemented from time to time.

         (4)        The term “including” is by way of example and not limitation.

          (5)      The term “documents” includes any and all instruments, documents, agreements,
 certificates, notices, reports, financial statements and other writings, however evidenced, whether in
 physical or electronic form.

         (6)     In the computation of periods of time from a specified date to a later specified date, the
 word “from” means “from and including”; the words “to” and “until” each mean “to but excluding”; and
 the word “through” means “to and including”.

         (7)     Section headings herein and in the other Loan Documents are included for convenience
 of reference only and shall not affect the interpretation of this Agreement or any other Loan Document.

         (8)        The word “or” is not intended to be exclusive unless expressly indicated otherwise.

         (9)       With respect to any Default or Event of Default, the words “exists”, “is continuing” or
 similar expressions with respect thereto shall mean that the Default or Event of Default has occurred and
 has not yet been cured or waived. If, prior to the taking of any action under Section 8.02 (or the
 occurrence of any event set forth in the proviso thereto), any Default or Event of Default occurs due to (i)
 the failure by any Loan Party to take any action by a specified time, such Default or Event of Default
 shall be deemed to have been cured at the time, if any, that the applicable Loan Party takes such action or
 (ii) the taking of any action by any Loan Party that is not then permitted by the terms of this Agreement or
 any other Loan Document, such Default or Event of Default shall be deemed to be cured on the earlier to
 occur of (x) the date on which such action would be permitted at such time to be taken under this
 Agreement and the other Loan Documents and (y) the date on which such action is unwound or otherwise
 modified to the extent necessary for such revised action to be permitted at such time by this Agreement
 and the other Loan Documents. If any Default or Event of Default occurs that is subsequently cured (a
 “Cured Default”), any other Default or Event of Default resulting from the making or deemed making of
 any representation or warranty by any Loan Party or the taking of any action by any Loan Party or any
 Subsidiary of any Loan Party, in each case which subsequent Default or Event of Default would not have


DB1/ 118926700.59                                      94
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 874 of 1503



 arisen had the Cured Default not occurred, shall be deemed to be cured automatically upon, and
 simultaneous with, the cure of the Cured Default.

                 (i)      Notwithstanding anything to the contrary in this Section 1.02(9), an Event of
         Default (the “Initial Default”) may not be cured pursuant to this Section 1.02(9):

                  (ii)     If the taking of any action by any Loan Party or Subsidiary of a Loan Party that is
         not permitted during, and as a result of, the continuance of such Initial Default directly results in
         the cure of such Initial Default and the applicable Loan Party or Subsidiary had actual knowledge
         at the time of taking such action that the Initial Default had occurred and was continuing.

                  (iii)   In the case of an Event of Default under Section 8.01(9) or (10) that directly
         results in a material impairment of the rights and remedies of the Lenders, the Collateral Agent
         and Administrative Agent under the Loan Documents and that is incapable of being cured.

                  (iv)   In the case of an Event of Default under Section 8.01(3) arising due to the failure
         to perform or observe Section 6.07 that directly results in a material adverse effect on the ability
         of the Borrower and the other Loan Parties (taken as a whole) to perform their respective payment
         obligations under any Loan Documents to which the Borrower or any of the other Loan Parties is
         a party; or

                 (v)     In the case of an Initial Default for which (i) the Borrower failed to give notice to
         the Administrative Agent and the Lenders of such Initial Default in accordance with Section
         6.03(1) of the Agreement and (ii) the Borrower had actual notice of such failure to give notice.

          (10) For purposes of determining compliance with any Section of Article VII, in the event that
 any Lien, Investment, Indebtedness, Asset Sale, Restricted Payment, Affiliate Transaction, Contractual
 Obligation or prepayment of Indebtedness meets the criteria of one or more of the categories of
 transactions permitted pursuant to any clause of such Sections, such transaction (or portion thereof) at any
 time, shall be permitted under one or more of such clauses as determined by the Borrower in its sole
 discretion at such time. For purposes of determining compliance with the incurrence of any Refinancing
 Indebtedness that restricts the amount of such Indebtedness relative to the amount of Refinanced Debt,
 respectively, the Borrower and Restricted Subsidiaries may incur an incremental principal amount of
 Refinancing Indebtedness in such refinancing to the extent that the excess portion of the Refinancing
 Indebtedness would otherwise be permitted to be incurred in accordance with this Agreement (provided
 that (1) any additional Indebtedness referenced in this sentence satisfies the other applicable requirements
 of the definition of Refinancing Indebtedness, as applicable (with such additional amounts incurred
 constituting a utilization of the relevant basket or exception contained in Section 7.02(b) pursuant to
 which such additional amount is permitted) and (2) if such additional Indebtedness is secured, the Lien
 securing such Indebtedness satisfies the applicable requirements of Section 7.01). For purposes of
 determining compliance with the incurrence of any Indebtedness under Designated Revolving
 Commitments in reliance on compliance with any ratio or Basket, if on the date such Designated
 Revolving Commitments are established after giving pro forma effect to the incurrence of the entire
 committed amount of then proposed Indebtedness thereunder, then such committed amount under such
 Designated Revolving Commitments may thereafter be borrowed and reborrowed, in whole or in part,
 from time to time, without further compliance with any ratio.

          (11) For purposes hereof, unless otherwise specifically indicated, the term “consolidated” with
 respect to any Person refers to such Person consolidated with its Restricted Subsidiaries and excludes
 from such consolidation any Unrestricted Subsidiary as if such Unrestricted Subsidiary were not an
 Affiliate of such Person.

DB1/ 118926700.59                                     95
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 875 of 1503




         Section 1.03     Accounting Terms.

          (1)     Generally. All accounting terms not specifically or completely defined herein shall be
 construed in conformity with, and all financial data (including financial ratios and other financial
 calculations) required to be submitted pursuant to this Agreement shall be prepared in conformity with,
 GAAP, except as otherwise specifically prescribed herein. Unless the context indicates otherwise, any
 reference to a “fiscal year” or a “fiscal quarter” shall refer to a fiscal year ending on the Saturday closest
 to each January 31 or fiscal quarter ending April 30, July 31, October 31 or the Saturday ending on the
 Saturday closest to each January 31 of the Borrower.

           (2)     Changes in GAAP. If at any time any change in GAAP would affect the computation of
 any financial ratio or requirement set forth in any Loan Document, and either the Borrower or the
 Required Lenders shall so request, the Administrative Agent, the Lenders and the Borrower shall
 negotiate in good faith to amend such ratio or requirement to preserve the original intent thereof in light
 of such change in GAAP (subject to the approval of the Required Lenders); provided that, until so
 amended, (A) such ratio or requirement shall continue to be computed in accordance with GAAP prior to
 such change therein and (B) the Borrower shall provide to the Administrative Agent and the Lenders
 financial statements and other documents required under this Agreement or as reasonably requested
 hereunder setting forth a reconciliation between calculations of such ratio or requirement made before and
 after giving effect to such change in GAAP. Without limiting the foregoing, it is understood that at the
 time any determination of the amount of a Capitalized Lease Obligation is to be made, the amount of the
 liability in respect thereof would be the amount required to be reflected as a liability on the balance sheet
 of the Borrower (excluding the footnotes thereto) in accordance with GAAP as in effect on January 1,
 2015 (it being understood that all obligations of the Borrower and the Subsidiaries that are or would be
 characterized as an operating lease as determined in accordance with GAAP as in effect on January 1,
 2015 (whether or not such operating lease was in effect on such date) shall continue to be accounted for
 as an operating lease (and not as a Capitalized Lease Obligation) for purposes of this Agreement
 regardless of any change in GAAP following January 1, 2015 that would otherwise require such
 obligation to be recharacterized as a Capitalized Lease Obligation to the extent that financial reporting
 shall not be affected hereby).

         Section 1.04     Rounding. Any financial ratios required to be satisfied in order for a specific
 action to be permitted under this Agreement shall be calculated by dividing the appropriate component by
 the other component, carrying the result to one place more than the number of places by which such ratio
 is expressed herein and rounding the result up or down to the nearest number (with a rounding-up if there
 is no nearest number).

          Section 1.05 References to Agreements, Laws, etc. Unless otherwise expressly provided
 herein, (1) references to Organizational Documents, agreements (including the Loan Documents) and
 other contractual instruments shall be deemed to include all subsequent amendments, restatements,
 extensions, supplements and other modifications thereto, but only to the extent that such amendments,
 restatements, extensions, supplements and other modifications are permitted by any Loan Document; and
 (2) references to any Law shall include all statutory and regulatory provisions consolidating, amending,
 replacing, supplementing or interpreting such Law.

          Section 1.06 Times of Day and Timing of Payment and Performance. Unless otherwise
 specified, all references herein to times of day shall be references to New York time (daylight or standard,
 as applicable). When the payment of any obligation or the performance of any covenant, duty or
 obligation is stated to be due or performance required on a day which is not a Business Day, the date of
 such payment (other than as described in the definition of “Interest Period”) or performance shall extend
 to the immediately succeeding Business Day.

DB1/ 118926700.59                                      96
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 876 of 1503




         Section 1.07     Pro Forma and Other Calculations.

          (1)      Notwithstanding anything to the contrary herein, financial ratios and tests, including the
 First Lien Net Leverage Ratio, the Fixed Charge Coverage Ratio, the Senior Secured Leverage Ratio, the
 satisfaction of the Payment Conditions and the Total Net Leverage Ratio shall be calculated in the manner
 prescribed by this Section 1.07. In addition, whenever a financial ratio or test is to be calculated on a pro
 forma basis, the reference to “Test Period” for purposes of calculating such financial ratio or test shall be
 deemed to be a reference to, and shall be based on, the most recently ended Test Period for which
 financial statements of the Borrower have been delivered pursuant to Section 6.01(3).

          (2)     For purposes of calculating any financial ratio or test (or Total Assets), Specified
 Transactions (and, subject to clause (4) below, the incurrence or repayment of any Indebtedness in
 connection therewith) that have been made (a) during the applicable Test Period or (b) subsequent to such
 Test Period and prior to or simultaneously with the event for which the calculation of any such ratio is
 made shall be calculated on a pro forma basis assuming that all such Specified Transactions (and any
 increase or decrease in Adjusted EBITDA and the component financial definitions used therein
 attributable to any Specified Transaction) had occurred on the first day of the applicable Test Period (or,
 in the case of Total Assets, on the last day of the applicable Test Period). If since the beginning of any
 applicable Test Period any Person that subsequently became a Restricted Subsidiary or was merged,
 amalgamated or consolidated with or into the Borrower or any Restricted Subsidiary since the beginning
 of such Test Period shall have made any Specified Transaction that would have required adjustment
 pursuant to this Section 1.07, then such financial ratio or test (or Total Assets) shall be calculated to give
 pro forma effect thereto in accordance with this Section 1.07 as if such Specified Transaction had
 occurred at the beginning of the most recently ended Test Period.

          (3)      Whenever pro forma effect is to be given to a Specified Transaction, the pro forma
 calculations shall be made in good faith by a Financial Officer of the Borrower and may include, for the
 avoidance of doubt, the amount of “run-rate” cost savings, synergies and operating expense reductions
 resulting from or related to any such Specified Transaction (including the Closing Date Transactions)
 which is being given pro forma effect that have been realized or are expected to be realized and for which
 the actions necessary to realize such cost savings, operating expense reductions and synergies are taken,
 committed to be taken or with respect to which substantial steps have been taken or are expected to be
 taken no later than eighteen (18) months after the date of any such Specified Transaction (calculated on a
 pro forma basis as though such cost savings, operating expense reductions and synergies had been
 realized on the first day of such period and as if such cost savings, operating expense reductions and
 synergies were realized during the entirety of such period and “run-rate” means the full recurring benefit
 for a period that is associated with any action taken, committed to be taken or with respect to which
 substantial steps have been taken or are expected to be taken (including any savings expected to result
 from the elimination of a public target’s compliance costs with public company requirements) net of the
 amount of actual benefits realized during such period from such actions, and any such adjustments shall
 be included in the initial pro forma calculations of such financial ratios or tests and during any subsequent
 Test Period in which the effects thereof are expected to be realized) relating to such Specified
 Transaction; provided that (a) such amounts are (i) reasonably identifiable and projected in the good faith
 judgment of the Borrower to result from such actions and (ii) such actions are taken, committed to be
 taken or with respect to which substantial steps have been taken or are expected to be taken no later than
 eighteen (18) months after the date of such Specified Transaction, (b) no amounts shall be added to the
 extent duplicative of any amounts that are otherwise added back in computing Adjusted EBITDA (or any
 other components thereof), whether through a pro forma adjustment or otherwise, with respect to such
 period; provided that amounts added back shall not exceed 10% of Adjusted EBITDA for such period
 calculated after giving effect to the add-backs and being calculated on a pro forma basis and (c) added
 back pursuant to this clause (3), together with the amounts added back pursuant to clauses (k) and (l) of

DB1/ 118926700.59                                     97
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 877 of 1503



 the definition of Adjusted EBITDA, and together with any Projected Restructuring Adjustments referred
 to in the proviso of clause (n) of the definition of Adjusted EBITDA, shall not exceed, 10% of Adjusted
 EBITDA for such period calculated after giving effect to the add-backs set forth in clauses (k) and (l),
 such Projected Restructuring Adjustments, and the adjustments made in accordance with Section 1.07(3)
 and being calculated on a pro forma basis.

          (4)       In the event that (a) the Borrower or any Restricted Subsidiary incurs (including by
 assumption or guarantees), issues or repays (including by redemption, repurchase, repayment, retirement
 or extinguishment) any Indebtedness (other than Indebtedness incurred or repaid under any revolving
 credit facility or line of credit unless such Indebtedness has been permanently repaid and not replaced),
 (b) the Borrower or any Restricted Subsidiary issues, repurchases or redeems Disqualified Stock, (c) any
 Restricted Subsidiary issues, repurchases or redeems Preferred Stock or (d) the Borrower or any
 Restricted Subsidiary establishes or eliminates any Designated Revolving Commitments, in each case
 included in the calculations of any financial ratio or test, (i) during the applicable Test Period or (ii)
 subsequent to the end of the applicable Test Period and prior to or simultaneously with the event for
 which the calculation of any such ratio is made, then such financial ratio or test shall be calculated giving
 pro forma effect to such incurrence, issuance, repayment or redemption of Indebtedness, issuance,
 repurchase or redemption of Disqualified Stock or Preferred Stock, or establishment or elimination of any
 Designated Revolving Commitments, in each case to the extent required, as if the same had occurred on
 the last day of the applicable Test Period (except in the case of the First Lien Net Leverage Ratio, the
 Fixed Charge Coverage Ratio, the Senior Secured Leverage Ratio, the satisfaction of the Payment
 Conditions or the Total Net Leverage Ratio (or similar ratio), in which case such incurrence, issuance,
 repayment or redemption of Indebtedness, issuance, repurchase or redemption of Disqualified Stock or
 Preferred Stock, or establishment or elimination of any Designated Revolving Commitments, in each case
 will be given effect, as if the same had occurred on the first day of the applicable Test Period) and, in the
 case of Indebtedness for all purposes as if such Indebtedness in the full amount of any undrawn
 Designated Revolving Commitments had been incurred thereunder throughout such period in each case to
 the extent required, as if the same had occurred on the last day of the applicable Test Period.

          (5)     If any Indebtedness bears a floating rate of interest and is being given pro forma effect,
 the interest on such Indebtedness shall be calculated as if the rate in effect on the date of the event for
 which the calculation of the First Lien Net Leverage Ratio, the Fixed Charge Coverage Ratio, the Senior
 Secured Leverage Ratio, the satisfaction of the Payment Conditions, the Total Net Leverage Ratio and/or
 Total Rent Adjusted Leverage Ratio, is made had been the applicable rate for the entire period (taking
 into account any interest hedging arrangements applicable to such Indebtedness). Interest on a
 Capitalized Lease Obligation shall be deemed to accrue at an interest rate reasonably determined by a
 Financial Officer of the Borrower to be the rate of interest implicit in such Capitalized Lease Obligation
 in accordance with GAAP. Interest on Indebtedness that may optionally be determined at an interest rate
 based upon a factor of a prime or similar rate, a eurocurrency interbank offered rate, or other rate shall be
 determined to have been based upon the rate actually chosen, or if none, then based upon such optional
 rate chosen as the Borrower or applicable Restricted Subsidiary may designate.

         (6)      Notwithstanding anything to the contrary in this Section 1.07 or in any classification
 under GAAP of any Person, business, assets or operations in respect of which a definitive agreement for
 the disposition thereof has been entered into, no pro forma effect shall be given to any discontinued
 operations (and the Adjusted EBITDA attributable to any such Person, business, assets or operations shall
 not be excluded for any purposes hereunder) until such disposition shall have been consummated.

          (7)    Any determination of Total Assets shall be made by reference to the last day of the Test
 Period most recently ended for which financial statements of the Borrower have been delivered pursuant
 to Section 6.01(3), on or prior to the relevant date of determination.

DB1/ 118926700.59                                     98
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 878 of 1503




          (8)      Notwithstanding anything in this Agreement or any Loan Document to the contrary,
 when (a) calculating any applicable ratio, the satisfaction of the Payment Conditions solely as it relates to
 a Permitted Acquisition, Consolidated Net Income or Adjusted EBITDA in connection with incurrence of
 Indebtedness, the creation of Liens, the making of any Asset Sale, the making of an Investment, the
 making of a Restricted Payment, the designation of a Subsidiary as restricted or unrestricted or the
 repayment of Indebtedness or otherwise testing availability under any Basket, (b) determining compliance
 with any provision of this Agreement which requires that no Default, Event of Default or Specified Event
 of Default has occurred, is continuing or would result therefrom, (c) determining compliance with any
 provision of this Agreement which requires compliance with any representations and warranties set forth
 herein or (d) the satisfaction of all other conditions precedent to the incurrence with of Indebtedness, the
 creation of Liens, the making of any disposition, the making of an Investment, the making of a Restricted
 Payment, the designation of a Subsidiary as restricted or unrestricted or the repayment of Indebtedness, in
 each case in connection with a Limited Condition Acquisition, the date of determination of such ratio or
 other provisions, determination of whether any Default, Event of Default or Specified Event of Default
 has occurred, is continuing or would result therefrom, determination of compliance with any
 representations or warranties or the satisfaction of any other conditions shall, at the option of the
 Borrower (the Borrower’s election to exercise such option in connection with any Limited Condition
 Acquisition, an “LCA Election”), be deemed to be the date the definitive agreements for such Limited
 Condition Acquisition are entered into (the “LCA Test Date”). If on a pro forma basis after giving effect
 to such Limited Condition Acquisition and the other transactions to be entered into in connection
 therewith (including any incurrence of Indebtedness and the use of proceeds thereof) such ratios and other
 provisions are calculated as if such Limited Condition Acquisition or other transactions had occurred at
 the beginning of the most recent Test Period ending prior to the LCA Test Date for which financial
 statements of the Borrower have been delivered pursuant to Section 6.01(3), the Borrower could have
 taken such action on the relevant LCA Test Date in compliance with the applicable ratios or other
 provisions, such provisions shall be deemed to have been complied with. For the avoidance of doubt, (i)
 if any of such ratios or other provisions are exceeded or breached as a result of fluctuations in such ratio
 (including due to fluctuations in Adjusted EBITDA or other components of such ratio) or other provisions
 at or prior to the consummation of the relevant Limited Condition Acquisition, such ratios and other
 provisions will not be deemed to have been exceeded as a result of such fluctuations solely for purposes
 of determining whether the Limited Condition Acquisition is permitted hereunder and (ii) such ratios and
 compliance with such conditions shall not be tested at the time of consummation of such Limited
 Condition Acquisition or related Specified Transactions. If the Borrower has made an LCA Election for
 any Limited Condition Acquisition, then in connection with any subsequent calculation of any ratio or
 Basket availability with respect to any other Specified Transaction on or following the relevant LCA Test
 Date and prior to the earlier of the date on which such Limited Condition Acquisition is consummated or
 the date that the definitive agreement for such Limited Condition Acquisition is terminated or expires
 without consummation of such Limited Condition Acquisition, any such ratio or Basket shall be
 calculated on a pro forma basis assuming such Limited Condition Acquisition and other transactions in
 connection therewith (including any incurrence of Indebtedness and the use of proceeds thereof) had been
 consummated on the LCA Test Date except that (other than solely with respect to the incurrence test
 under which such Limited Condition Acquisition is being made) Adjusted EBITDA, assets and
 Consolidated Net Income of any target of such Limited Condition Acquisition can only be used in the
 determination of the relevant ratios and Baskets if and when such acquisition has closed.
 Notwithstanding anything in this Agreement or any Loan Document to the contrary, if the Borrower or its
 Restricted Subsidiaries (x) incurs Indebtedness, creates Liens, makes Asset Sales, makes Investments,
 makes Restricted Payments, designates any Subsidiary as restricted or unrestricted or repays any
 Indebtedness in connection with any Limited Condition Acquisition under a ratio-based Basket and (y)
 incurs Indebtedness, creates Liens, makes Asset Sales, Investments or Restricted Payments, designates
 any Subsidiary as restricted or unrestricted or repays any Indebtedness in connection with such Limited
 Condition Acquisition under a non-ratio-based Basket (which shall occur within five Business Days of

DB1/ 118926700.59                                     99
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 879 of 1503



 the events in clause (x) above), then the applicable ratio will be calculated with respect to any such action
 under the applicable ratio-based Basket without regard to any such action under such non-ratio-based
 Basket made in connection with such Limited Condition Acquisition.

 Notwithstanding the foregoing, the Limited Condition Acquisition provisions set forth above shall not
 apply in respect of any incurrence of any Loans the proceeds of which will be used to finance such
 Limited Condition Acquisition (other than Loans in respect of a FILO Tranche); provided that, if the
 Borrower has made an LCA Election with respect to an agreed acquisition transaction, then during the
 period following the execution and delivery of the definitive documentation with respect to such
 transaction and prior to the consummation thereof, any determination of the compliance with the Payment
 Conditions shall be made giving full pro forma effect to such agreed acquisition transaction.

          (9)      Notwithstanding anything to the contrary herein, with respect to any amounts incurred or
 transactions entered into (or consummated) in reliance on a provision of this Agreement that does not
 require compliance with a financial ratio or test (including, without limitation, pro forma compliance with
 any First Lien Net Leverage Ratio test, any Total Net Leverage Ratio test, any Fixed Charge Coverage
 Ratio test, any Senior Secured Leverage Ratio test, and/or any other financial ratio or test) (any such
 amounts, the “Fixed Amounts”) substantially concurrently with any amounts incurred or transactions
 entered into (or consummated) in reliance on a provision of this Agreement that requires compliance with
 any such financial ratio or test (any such amounts, the “Incurrence Based Amounts”), it is understood
 and agreed that the Fixed Amounts (and any cash proceeds thereof) shall be disregarded in the calculation
 of the financial ratio or test applicable to the Incurrence Based Amounts in connection with such
 substantially concurrent incurrence.

           Section 1.08 Divisions. Any reference herein to a merger, transfer, consolidation,
 amalgamation, consolidation, assignment, sale, disposition or transfer, or similar term, shall be deemed to
 apply to a division of or by a limited liability company, or an allocation of assets to a series of a limited
 liability company (or the unwinding of such a division or allocation), as if it were a merger, transfer,
 consolidation, amalgamation, consolidation, assignment, sale, disposition or transfer, or similar term, as
 applicable, to, of or with a separate Person. Any division of a limited liability company shall constitute a
 separate Person hereunder (and each division of any limited liability company that is a Subsidiary, joint
 venture or any other like term shall also constitute such a Person or entity).

         Section 1.09     Guaranties of Hedging Obligations. Notwithstanding anything else to the
 contrary in any Loan Document, no non-Qualified ECP Guarantor shall be required to guarantee or
 provide security for Excluded Swap Obligations, and any reference in any Loan Document with respect to
 such non-Qualified ECP Guarantor guaranteeing or providing security for the Obligations shall be
 deemed to be all Obligations other than the Excluded Swap Obligations.

         Section 1.10     Currency Generally.

          (1)     The Borrower shall determine in good faith the dollar amount of any utilization or other
 measurement denominated in a currency other than Dollars for purposes of compliance with any Basket.
 For purposes of determining compliance with any Basket under Article VII or VIII with respect to any
 amount expressed in a currency other than Dollars, no Default shall be deemed to have occurred solely as
 a result of changes in rates of currency exchange occurring after the time such Basket utilization occurs or
 other Basket measurement is made (so long as such Basket utilization or other measurement, at the time
 incurred, made or acquired, was permitted hereunder). Except with respect to any ratio calculated under
 any Basket, any subsequent change in rates of currency exchange with respect to any prior utilization or
 other measurement of a Basket previously made in reliance on such Basket (as the same may have been


DB1/ 118926700.59                                    100
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 880 of 1503



 reallocated in accordance with this Agreement) shall be disregarded for purposes of determining any
 unutilized portion under such Basket.

         (2)      For purposes of determining the First Lien Net Leverage Ratio, the Fixed Charge
 Coverage Ratio, the Senior Secured Leverage Ratio, the Total Net Leverage Ratio and/or the Total Rent
 Adjusted Leverage Ratio, the amount of Indebtedness and cash and Cash Equivalents shall reflect the
 currency translation effects, determined in accordance with GAAP, of Hedging Obligations permitted
 hereunder for currency exchange risks with respect to the applicable currency in effect on the date of
 determination of the Dollar equivalent of such Indebtedness.

           (3)    For purposes of determining compliance under any Basket under Article VII or VIII, any
 amount in a currency other than Dollars will be converted to Dollars in a manner consistent with that used
 in calculating net income in the Borrower’s annual financial statements delivered pursuant to
 Section 6.01(1); provided, however, that the foregoing shall not be deemed to apply to the determination
 of any amount of Indebtedness. For purposes of determining compliance with any restriction on the
 incurrence of Indebtedness, the Dollar equivalent of the principal amount of Indebtedness denominated in
 a foreign currency shall be calculated based on the exchange rate in effect on the date such Indebtedness
 was incurred, in the case of term debt, or first committed, in the case of revolving credit debt; provided
 that if such Indebtedness is incurred to extend, replace, refund, refinance, renew or defease other
 Indebtedness denominated in a foreign currency, and such extension, replacement, refunding, refinancing,
 renewal or defeasance would cause the applicable restriction to be exceeded if calculated at the relevant
 currency exchange rate in effect on the date of such extension, replacement, refunding, refinancing,
 renewal or defeasance, such restriction shall be deemed not to have been exceeded so long as the principal
 amount of such refinancing Indebtedness does not exceed the principal amount of such Indebtedness
 being extended, replaced, refunded, refinanced, renewed or defeased.

         Section 1.11      Letters of Credit. Unless otherwise specified herein, the amount of a Letter of
 Credit at any time shall be deemed to be the amount of the stated amount of such Letter of Credit in effect
 at such time after giving effect to any automatic reductions to such stated amount pursuant to the terms of
 the applicable Letter of Credit after the occurrence of any applicable condition (including the expiration
 of any applicable period); provided, however, that with respect to any Letter of Credit that, by its terms or
 the terms of any Issuing Bank Document related thereto, provides for one or more automatic increases in
 the stated amount thereof, the amount of such Letter of Credit shall be deemed to be the amount of the
 maximum stated amount of such Letter of Credit after giving effect to all such increases, whether or not
 such maximum stated amount is in effect at such time.

         Section 1.12       Interest Rates. TheNeither the Administrative Agent does not warrant, nor
 acceptany Lender warrants, nor accepts responsibility, nor shall the Agent or any Lender have any
 liability with respect to the administration, submission or any other matter related to the rates in the
 definition of “Eurodollar Rate” or with respect to any rate that is an alternative or replacement for or
 successor to any of such rate (including, without limitation, any LIBOR Successor Rate) or the effect of
 any of the foregoing, or of any LIBOR Successor Rate Conforming Changes.

                                               ARTICLE II

                                   The Commitments and Borrowings

          Section 2.01 The Loans. (a) Subject to the terms and conditions set forth herein, each
 Revolving Credit Lender severally agrees to make loans denominated in Dollars pursuant to Section 2.02
 from its applicable Lending Office (each such loan, a “Revolving Credit Loan”) to the Borrower from


DB1/ 118926700.59                                    101
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 881 of 1503



 time to time, on any Business Day during the period from the Closing Date until the Revolving Credit
 Termination Date in an aggregate principal amount that will not result in (i) such Revolving Credit
 Lender’s Revolving Exposure exceeding such Revolving Credit Lender’s Revolving Credit Commitment
 or (ii) the total Revolving Credit Exposure exceeding the Maximum Borrowing Amount (subject to the
 Administrative Agent’s authority, in its sole discretion, to make Overadvances under Section 2.01(b) or
 Protective Advances under Section 2.01(c)). Within the limits of each Lender’s Revolving Credit
 Commitment, and subject to the other terms and conditions hereof, the Borrower may borrow under this
 Section 2.01(2), prepay under Section 2.05 and reborrow under this Section 2.01(2). Revolving Credit
 Loans may be Base Rate Loans, Eurodollar Rate Loans, as further provided herein.

                   (b)     Overadvances. The Borrower may request and the Administrative Agent or
 Required Lenders may be willing in their sole discretion to make Revolving Credit Loans to the Borrower
 at a time when the Total Outstanding exceeds, or would exceed with the making of any such Revolving
 Credit Loan, the Borrowing Base (any such Loan being herein referred to individually as an
 “Overadvance ”), the Administrative Agent will enter such Overadvances as debits in the applicable Loan
 account. All Overadvances will be repaid on demand, will be secured by the Collateral and will bear
 interest as provided in this Agreement for Revolving Credit Loans generally. Any Overadvance made
 pursuant to the terms hereof will be made to the Borrower by all Lenders ratably in accordance with their
 respective Revolving Credit Facility Percentages. Overadvances in the aggregate amount of
 $10.0 million or less may, unless a Default or Event of Default has occurred and is continuing, be made in
 the sole, reasonable discretion of the Administrative Agent; provided that the Required Lenders may at
 any time revoke the Administrative Agent’s authorization to make future Overadvances; provided that no
 existing Overadvances will be subject to such revocation and any such revocation must be in writing and
 will become effective prospectively upon the Administrative Agent’s receipt thereof. Overadvances in an
 aggregate amount of more than $10.0 million but less than $25.0 million may, unless a Default or Event
 of Default has occurred and is continuing, be made with the consent of the Required Lenders.
 Overadvances in an aggregate amount of $25.0 million or more and Overadvances to be made after the
 occurrence and during the continuation of a Default or Event of Default will require the consent of all
 Revolving Credit Lenders. The foregoing notwithstanding, in no event, unless otherwise consented to by
 all Revolving Credit Lenders will:

                    (1)   any Overadvances be outstanding for more than 90 consecutive days;

                    (2) the Administrative Agent or Lenders make any additional Overadvances unless
         30 days or more have expired since the last date on which any Overadvances were outstanding; or

                 (3)      the Administrative Agent make Revolving Credit Loans on behalf of Lenders
         under this Section 2.01(b) to the extent such Revolving Credit Loans would cause a Lender’s
         share of the Total Outstanding to exceed such Lender’s Revolving Credit Commitment or cause
         the aggregate Revolving Credit Commitments to be exceeded.

                 (c)     Protective Advances. Upon the occurrence and during the continuance of an
 Event of Default, the Administrative Agent, in its sole, reasonable discretion, may make Revolving Credit
 Loans to the Borrower on behalf of the Lenders, so long as the aggregate amount of such Revolving
 Credit Loans will not exceed 5.0% of the Borrowing Base, if the Administrative Agent, in its Permitted
 Discretion, deems that such Revolving Credit Loans are necessary or desirable to:

                    (1)   protect all or any portion of the Collateral;

                 (2)      enhance the likelihood or maximize the amount of repayment of the Loans and
         the other Obligations; or

DB1/ 118926700.59                                     102
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 882 of 1503




                  (3)     pay any other amount chargeable to the Borrower pursuant to this Agreement
         (such Revolving Credit Loans, “Protective Advances”); provided that (i) in no event will the
         Total Outstanding exceed the aggregate Revolving Credit Commitments and (ii) the Required
         Lenders under the Revolving Credit Facility may at any time revoke the Administrative Agent’s
         authorization to make future Protective Advances; provided, further, that any such revocation
         must be in writing and will become effective prospectively upon the Administrative Agent’s
         receipt thereof and existing Protective Advances will not be subject to thereto.

          Each applicable Lender will be obligated to advance to the Borrower its Revolving Facility
 Percentage of each Protective Advance made in accordance with this Section 2.01(c). If Protective
 Advances are made in accordance with the preceding sentence, then all Revolving Credit Lenders will be
 bound to make, or permit to remain outstanding, such Protective Advances based upon their Revolving
 Credit Facility Percentages in accordance with the terms of this Agreement. All Protective Advances will
 be repaid by the Borrower on demand, will be secured by the Collateral and will bear interest as provided
 in this Agreement for Revolving Credit Loans generally.

         Section 2.02       Borrowings, Conversions and Continuations of Loans.

         (1)      Each Revolving Credit Borrowing, each conversion of Revolving Credit Loans from one
 Type to the other, and each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
 irrevocable notice, to the Administrative Agent, which may be given by telephone. Each such notice
 must be received by the Administrative Agent not later than 12:00 p.m., New York time, (a) three (3)
 Business Days prior to the requested date of any Borrowing or continuation of Eurodollar Rate Loans or
 any conversion of Base Rate Loans to Eurodollar Rate Loans and (b) on the requested date of any
 Borrowing of Base Rate Loans. Each telephonic notice by the Borrower pursuant to this Section 2.02(1)
 must be confirmed promptly by delivery to the Administrative Agent of a written Committed Loan
 Notice, appropriately completed and signed by a Responsible Officer of the Borrower. Except as
 provided in Sections 2.14 and 2.16, each Borrowing of, conversion to or continuation of Eurodollar Rate
 Loans shall be in a principal amount of $5.0 million or a whole multiple of $1.0 million in excess thereof.
 Except as provided in Sections 2.03(3), 2.14 and 2.16, each Borrowing of or conversion to Base Rate
 Loans shall be in a principal amount of $1.0 million or a whole multiple of $500,000 in excess thereof.
 Each Committed Loan Notice (whether telephonic or written) shall specify:

                (i)     whether the Borrower is requesting a Revolving Credit Borrowing, a conversion
         of Revolving Credit Loans from one Type to the other or a continuation of Eurodollar Rate
         Loans,

                    (ii) the requested date of the Borrowing, conversion or continuation, as the case may
         be (which shall be a Business Day),

                    (iii)   the principal amount of Loans to be borrowed, converted or continued,

                    (iv) the Class and Type of Loans to be borrowed or to which existing Revolving
         Credit Loans are to be converted,

                    (v)     if applicable, the duration of the Interest Period with respect thereto and

                    (vi)    wire instructions of the account(s) to which funds are to be disbursed.

         If the Borrower fails to specify a Type of Loan to be made in a Committed Loan Notice, then the
 applicable Loans shall be made as Eurodollar Rate Loans with an Interest Period of one (1) month. If the

DB1/ 118926700.59                                      103
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 883 of 1503



 Borrower fails to give a timely notice requesting a conversion or continuation, then the applicable Loans
 shall be made or continued as the same Type of Loan, which if a Eurodollar Rate Loan, shall have a one-
 month Interest Period. Any such automatic continuation of Eurodollar Rate Loans shall be effective as of
 the last day of the Interest Period then in effect with respect to the applicable Eurodollar Rate Loans. If
 the Borrower requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
 such Committed Loan Notice, but fails to specify an Interest Period, it will be deemed to have specified
 an Interest Period of one (1) month.

          (2)     Following receipt of a Committed Loan Notice, the Administrative Agent shall promptly
 notify each Lender of the amount of its Pro Rata Share or other applicable share provided for under this
 Agreement of the applicable Class of Loans, and if no timely notice of a conversion or continuation is
 provided by the Borrower, the Administrative Agent shall notify each Lender of the details of any
 automatic continuation of Eurodollar Rate Loans or continuation of Loans described in Section 2.02(1).
 In the case of each Borrowing, each Appropriate Lender shall make the amount of its Loan available to
 the Administrative Agent in Same Day Funds at the Administrative Agent’s Office not later than
 3:00 p.m., New York time, on the Business Day specified in the applicable Committed Loan Notice.

         (3)      Except as otherwise provided herein, a Eurodollar Rate Loan may be continued or
 converted only on the last day of an Interest Period for such Eurodollar Rate Loan, unless the Borrower
 pays the amount due, if any, under Section 3.05 in connection therewith. Upon the occurrence and during
 the continuation of an Event of Default, the Administrative Agent at the direction of the Required Lenders
 under the applicable Facility may require by notice to the Borrower that no Loans under such Facility
 may be converted to or continued as Eurodollar Rate Loans.

          (4)      The Administrative Agent shall promptly notify the Borrower and the Lenders of the
 interest rate applicable to any Interest Period for Eurodollar Rate Loans upon determination of such
 interest rate. The determination of the Eurodollar Rate by the Administrative Agent shall be conclusive in
 the absence of manifest error. At any time when Base Rate Loans are outstanding, the Administrative
 Agent shall notify the Borrower and the Lenders of any change in the Administrative Agent’s prime rate
 used in determining the Base Rate promptly following the public announcement of such change.

         (5)      After giving effect to all Revolving Credit Borrowings, all conversions of Revolving
 Credit Loans from one Type to the other, and all continuations of Revolving Credit Loans as the same
 Type, there shall not be more than ten Interest Periods in effect unless otherwise agreed between the
 Borrower and the Administrative Agent.

          (6)      The failure of any Lender to make the Loan to be made by it as part of any Borrowing
 shall not relieve any other Lender of its obligation, if any, hereunder to make its Loan on the date of such
 Borrowing, but no Lender shall be responsible for the failure of any other Lender to make the Loan to be
 made by such other Lender on the date of any Borrowing.

          (7)    Unless the Administrative Agent shall have received notice from a Lender prior to the
 date of any Borrowing, or, in the case of any Borrowing of Base Rate Loans, prior to 1:00 p.m., New
 York time, on the date of such Borrowing, that such Lender will not make available to the Administrative
 Agent such Lender’s Pro Rata Share of such Borrowing, the Administrative Agent may assume that such
 Lender has made such Pro Rata Share available to the Administrative Agent on the date of such
 Borrowing in accordance with paragraph (2) above, and the Administrative Agent may, in reliance upon
 such assumption, make available to the Borrower on such date a corresponding amount. If the
 Administrative Agent shall have so made funds available, then, to the extent that such Lender shall not
 have made such portion available to the Administrative Agent, each of such Lender and the Borrower
 severally agrees to repay to the Administrative Agent forthwith on demand such corresponding amount

DB1/ 118926700.59                                    104
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 884 of 1503



 together with interest thereon, for each day from the date such amount is made available to the Borrower
 until the date such amount is repaid to the Administrative Agent at (a) in the case of the Borrower, the
 interest rate applicable at the time to the Loans comprising such Borrowing and (b) in the case of such
 Lender, the Overnight Rate plus any administrative, processing or similar fees customarily charged by the
 Administrative Agent in accordance with the foregoing. A certificate of the Administrative Agent
 submitted to any Lender with respect to any amounts owing under this Section 2.02(7) shall be conclusive
 in the absence of manifest error. If the Borrower and such Lender shall both pay all or any portion of the
 principal amount in respect of such Borrowing or interest to the Administrative Agent for the same or an
 overlapping period, the Administrative Agent shall promptly remit to the Borrower the amount of such
 Borrowing or interest paid by the Borrower for such period. If such Lender pays its share of the
 applicable Borrowing to the Administrative Agent, then the amount so paid shall constitute such Lender’s
 Loan included in such Borrowing. Any payment by the Borrower shall be without prejudice to any claim
 the Borrower may have against a Lender that shall have failed to make such payment to the
 Administrative Agent.

         Section 2.03      Letters of Credit.

         (1)        The Letter of Credit Commitments.

                   (a)     Subject to the terms and conditions set forth herein, (i) each Issuing Bank agrees,
 in reliance upon the agreements of the other Revolving Credit Lenders set forth in this Section 2.03, (A)
 from time to time on any Business Day during the period from the Closing Date until the L/C Expiration
 Date, to issue Letters of Credit at sight denominated in Dollars for the account of the Borrower (provided
 that any such Letter of Credit may be for the benefit of any Subsidiary of the Borrower) and to amend or
 renew Letters of Credit previously issued by it, in accordance with Section 2.03(2), and (B) to honor
 drawings under the Letters of Credit and (ii) the Revolving Credit Lenders severally agree to participate
 in Letters of Credit issued pursuant to this Section 2.03; provided that no Issuing Bank shall be obligated
 to make any L/C Credit Extension with respect to any Letter of Credit, and no Lender shall be obligated
 to participate in any Letter of Credit if after giving effect to such L/C Credit Extension, (x) the Revolving
 Credit Exposure of any Revolving Credit Lender would exceed such Lender’s Revolving Credit
 Commitment, (y) the Outstanding Amount of the L/C Obligations would exceed the L/C Sublimit or (z)
 the aggregate Total Outstandings would exceed the Maximum Borrowing Amount. Within the foregoing
 limits, and subject to the terms and conditions hereof, the Borrower’s ability to obtain Letters of Credit
 shall be fully revolving, and accordingly the Borrower may, during the foregoing period, obtain Letters of
 Credit to replace Letters of Credit that have expired or that have been drawn upon and reimbursed.

                    (b)    An Issuing Bank shall be under no obligation to issue any Letter of Credit if:

                  (i)      any order, judgment or decree of any Governmental Authority or arbitrator shall
         by its terms purport to enjoin or restrain such Issuing Bank from issuing such Letter of Credit, or
         any Law applicable to such Issuing Bank or any directive (whether or not having the force of law)
         from any Governmental Authority with jurisdiction over such Issuing Bank shall prohibit, or
         direct that such Issuing Bank refrain from, the issuance of letters of credit generally or such Letter
         of Credit in particular or shall impose upon such Issuing Bank with respect to such Letter of
         Credit any restriction, reserve or capital requirement (for which such Issuing Bank is not
         otherwise compensated hereunder) not in effect on the Closing Date, or shall impose upon such
         Issuing Bank any unreimbursed loss, cost or expense which was not applicable on the Closing
         Date (for which such Issuing Bank is not otherwise compensated hereunder);




DB1/ 118926700.59                                     105
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 885 of 1503




                  (ii)    subject to Section 2.03(2)(c), the expiry date of such requested Letter of Credit
           would occur more than twelve months after the date of issuance or last renewal, unless each
           Appropriate Lender has approved of such expiration date;

                   (iii)    the expiry date of such requested Letter of Credit would occur after the L/C
           Expiration Date, unless (A) the applicable Issuing Bank has approved of such expiration date (B)
           the Outstanding Amount of L/C Obligations in respect of such requested Letter of Credit has been
           Cash Collateralized or back-stopped by a letter of credit reasonably satisfactory to the applicable
           Issuing Bank; or

                    (iv)    the issuance of such Letter of Credit would violate any Laws binding upon such
           Issuing Bank;

                    (v)   the Letter of Credit is to be denominated in a currency other than Dollars, unless
           otherwise agreed by the relevant Issuing Bank and the Administrative Agent;

                    (vi)    the Letter of Credit is in an initial amount less than $25,000; or

                    (vii)    any Revolving Credit Lender is at that time a Defaulting Lender, unless such
           Issuing Bank has entered into arrangements, including the delivery of Cash Collateral,
           satisfactory to such Issuing Bank (in its sole discretion) with the Borrower or such Lender to
           eliminate such Issuing Bank’s actual or potential Fronting Exposure (after giving effect to
           Section 2.17(1)(d)) with respect to the Defaulting Lender arising from either the Letter of Credit
           then proposed to be issued or that Letter of Credit and all other L/C Obligations as to which such
           Issuing Bank has actual or potential Fronting Exposure, as it may elect in its sole discretion.

                 (c)     An Issuing Bank shall be under no obligation to amend any Letter of Credit if
 such Issuing Bank would have no obligation at such time to issue such Letter of Credit in its amended
 form under the terms hereof or (ii) the beneficiary of such Letter of Credit does not accept the proposed
 amendment to such Letter of Credit.

           (2)      Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension Letters of
 Credit.

                   (a)     Each Letter of Credit shall be issued or amended, as the case may be, upon the
 request of the Borrower delivered to an Issuing Bank (with a copy to the Administrative Agent) in the
 form of a L/C Application, appropriately completed and signed by a Responsible Officer of the Borrower.
 Such L/C Application must be received by the relevant Issuing Bank and the Administrative Agent not
 later than 12:00 p.m., New York time, at least two (2) Business Days prior to the proposed issuance date
 or date of amendment, as the case may be, or, in each case, such later date and time as the relevant Issuing
 Bank may agree in a particular instance in its sole discretion. In the case of a request for an initial
 issuance of a Letter of Credit, such L/C Application shall specify in form and detail reasonably
 satisfactory to the relevant Issuing Bank:

                    (i)     the proposed issuance date of the requested Letter of Credit (which shall be a
           Business Day);

                    (ii)    the amount thereof;

                    (iii)   the expiry date thereof;


DB1/ 118926700.59                                      106
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 886 of 1503




                    (iv)     the name and address of the beneficiary thereof;

                    (v)      the documents to be presented by such beneficiary in case of any drawing
         thereunder;

                (vi)    the full text of any certificate to be presented by such beneficiary in case of any
         drawing thereunder;

                (vii) the currency in which the requested Letter of Credit to be issued will be
         denominated; and

                    (viii)   such other matters as the relevant Issuing Bank may reasonably request.

 In the case of a request for an amendment of any outstanding Letter of Credit, such L/C Application shall
 specify in form and detail reasonably satisfactory to the relevant Issuing Bank:

                             (A)     the Letter of Credit to be amended;

                             (B)     the proposed date of amendment thereof (which shall be a Business
                    Day);

                             (C)     the nature of the proposed amendment; and

                             (D)     such other matters as the relevant Issuing Bank may reasonably request.

                  (b)     Promptly after receipt of any L/C Application, the relevant Issuing Bank will
 confirm with the Administrative Agent (by telephone or in writing) that the Administrative Agent has
 received a copy of such L/C Application from the Borrower and, if not, such Issuing Bank will provide
 the Administrative Agent with a copy thereof. Upon receipt by the relevant Issuing Bank of confirmation
 from the Administrative Agent that the requested issuance or amendment is permitted in accordance with
 the terms hereof, then, subject to the terms and conditions hereof, such Issuing Bank shall, on the
 requested date, issue a Letter of Credit for the account of the Borrower (which may be used to provide
 credit support to any Restricted Subsidiary of the Borrower) or enter into the applicable amendment, as
 the case may be. Immediately upon the issuance of each Letter of Credit, each Revolving Credit Lender
 shall be deemed to, and hereby irrevocably and unconditionally agrees to, purchase from the relevant
 Issuing Bank a risk participation in such Letter of Credit in an amount equal to the product of such
 Lender’s Pro Rata Share or other applicable share provided for under this Agreement times the amount of
 such Letter of Credit; provided that no Lender shall be required to purchase a risk participation in any
 Letter of Credit with an expiration date after the expiration date of such Lender’s Commitments.

                    (c)    If the Borrower so requests in any applicable L/C Application, the relevant
 Issuing Bank shall agree to issue a Letter of Credit that has automatic extension provisions (each, an
 “Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
 permit the relevant Issuing Bank to prevent any such extension at least once in each twelve-month period
 (commencing with the date of issuance of such Letter of Credit) by giving prior notice to the beneficiary
 thereof not later than a day (the “Non-Extension Notice Date”) in each such twelve-month period to be
 agreed upon by the relevant Issuing Bank and the Borrower at the time such Letter of Credit is issued.
 Unless otherwise agreed in such Letter of Credit, the Borrower shall not be required to make a specific
 request to the relevant Issuing Bank for any such extension. Once an Auto-Extension Letter of Credit has
 been issued, the applicable Lenders shall be deemed to have authorized (but may not require) the relevant


DB1/ 118926700.59                                      107
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 887 of 1503



 Issuing Bank to permit the extension of such Letter of Credit at any time to an expiry date not later than
 the applicable L/C Expiration Date, unless the Outstanding Amount of L/C Obligations in respect of such
 requested Letter of Credit has been Cash Collateralized or back-stopped by a letter of credit reasonably
 satisfactory to the applicable Issuing Bank; provided that the relevant Issuing Bank shall not permit any
 such extension if (i) the relevant Issuing Bank has determined that it would have no obligation at such
 time to issue such Letter of Credit in its extended form under the terms hereof (by reason of the
 provisions of Section 2.03(1)(b) or otherwise) or (ii) it has received notice (which may be by telephone or
 in writing) on or before the day that is seven (7) Business Days before the Non-Extension Notice Date
 from the Administrative Agent, any Revolving Credit Lender or the Borrower that one or more of the
 applicable conditions specified in Section 4.02 will not be satisfied on the applicable date of the Credit
 Extension.

                  (d)      Promptly after issuance of any Letter of Credit or any amendment to a Letter of
 Credit, the relevant Issuing Bank will also deliver to the Borrower and the Administrative Agent a true
 and complete copy of such Letter of Credit or amendment.

         (3)        Drawings and Reimbursements; Funding of Participations.

                 (a)      Upon receipt from the beneficiary of any Letter of Credit of any notice of a
 drawing under such Letter of Credit, the relevant Issuing Bank shall promptly notify the Borrower and the
 Administrative Agent thereof (including the date on which such payment is to be made). Upon the same
 day of any payment by an Issuing Bank under a Letter of Credit with notice to the Borrower (each such
 date, an “Honor Date ”), the Borrower shall reimburse, or cause to be reimbursed, such Issuing Bank
 through the Administrative Agent in an amount equal to the amount of such drawing; provided that if
 such reimbursement is not made on the date of drawing, the Borrower shall pay interest to the relevant
 Issuing Bank on such amount at the rate applicable to Base Rate Loans (without duplication of interest
 payable on L/C Borrowings). The relevant Issuing Bank shall notify the Borrower of the amount of the
 drawing promptly following the determination or revaluation thereof. If the Borrower fails to so
 reimburse, or cause to be reimbursed, such Issuing Bank by such time, the Administrative Agent shall
 promptly notify each Appropriate Lender of the Honor Date, the amount of the unreimbursed drawing
 (the “Unreimbursed Amount”) and the amount of such Appropriate Lender’s Pro Rata Share or other
 applicable share provided for under this Agreement thereof. In such event, in the case of an
 Unreimbursed Amount under a Letter of Credit, the Borrower shall be deemed to have requested a
 Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount equal to
 the Unreimbursed Amount, without regard to the minimum and multiples specified in Section 2.02 for the
 principal amount of Base Rate Loans but subject to the requirements for the amount of the unutilized
 portion of the Revolving Credit Commitments under the applicable Revolving Credit Facility of the
 Appropriate Lenders and the conditions set forth in Section 4.02 (other than the delivery of a Committed
 Loan Notice). Any notice given by an Issuing Bank or the Administrative Agent pursuant to this
 Section 2.03(3)(a) may be given by telephone if immediately confirmed in writing; provided that the lack
 of such an immediate confirmation shall not affect the conclusiveness or binding effect of such notice.

                  (b)      Each Appropriate Lender (including any Lender acting as an Issuing Bank) shall
 upon any notice pursuant to Section 2.03(3)(a) make funds available to the Administrative Agent for the
 account of the relevant Issuing Bank in Dollars at the Administrative Agent’s Office for payments in an
 amount equal to its Pro Rata Share or other applicable share provided for under this Agreement of the
 Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in such notice by the
 Administrative Agent, whereupon, subject to the provisions of Section 2.03(3)(c), each Appropriate
 Lender that so makes funds available shall be deemed to have made a Revolving Credit Loan that is a
 Base Rate Loan to the Borrower in such amount. The Administrative Agent shall remit the funds so
 received to the relevant Issuing Bank.

DB1/ 118926700.59                                   108
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 888 of 1503




                   (c)       With respect to any Unreimbursed Amount that is not fully refinanced by a
 Revolving Credit Borrowing of Base Rate Loans because the conditions set forth in Section 4.02 cannot
 be satisfied or for any other reason, the Borrower shall be deemed to have incurred from the relevant
 Issuing Bank an L/C Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
 which L/C Borrowing shall be due and payable on demand (together with interest) and shall bear interest
 at the Default Rate. In such event, each Appropriate Lender’s payment to the Administrative Agent for
 the account of the relevant Issuing Bank pursuant to Section 2.03(3)(b) shall be deemed payment in
 respect of its participation in such L/C Borrowing and shall constitute an L/C Advance from such Lender
 in satisfaction of its participation obligation under this Section 2.03.

                  (d)       Until each Appropriate Lender funds its Revolving Credit Loan or L/C Advance
 pursuant to this Section 2.03(3) to reimburse the relevant Issuing Bank for any amount drawn under any
 Letter of Credit, interest in respect of such Lender’s Pro Rata Share or other applicable share provided for
 under this Agreement of such amount shall be solely for the account of the relevant Issuing Bank.

                  (e)      Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
 L/C Advances to reimburse an Issuing Bank for amounts drawn under Letters of Credit, as contemplated
 by this Section 2.03(3), shall be absolute and unconditional and shall not be affected by any circumstance,
 including

                (i)     any setoff, counterclaim, recoupment, defense or other right which such Lender
         may have against the relevant Issuing Bank, the Borrower or any other Person for any reason
         whatsoever;

                    (ii)    the occurrence or continuance of a Default; or

                    (iii)   any other occurrence, event or condition, whether or not similar to any of the
         foregoing;

                  (f)     If any Revolving Credit Lender fails to make available to the Administrative
 Agent for the account of the relevant Issuing Bank any amount required to be paid by such Lender
 pursuant to the foregoing provisions of this Section 2.03(3) by the time specified in Section 2.03(3)(b),
 such Issuing Bank shall be entitled to recover from such Lender (acting through the Administrative
 Agent), on demand, such amount with interest thereon for the period from the date such payment is
 required to the date on which such payment is immediately available to such Issuing Bank at a rate per
 annum equal to the applicable Overnight Rate from time to time in effect. A certificate of the relevant
 Issuing Bank submitted to any Revolving Credit Lender (through the Administrative Agent) with respect
 to any amounts owing under this Section 2.03(3)(d) shall be conclusive absent manifest error.

         (4)        Repayment of Participations.

                  (a)     If, at any time after an Issuing Bank has made a payment under any Letter of
 Credit and has received from any Revolving Credit Lender such Lender’s L/C Advance in respect of such
 payment in accordance with Section 2.03(3), the Administrative Agent receives for the account of such
 Issuing Bank any payment in respect of the related Unreimbursed Amount or interest thereon (whether
 directly from the Borrower or otherwise, including proceeds of Cash Collateral applied thereto by the
 Administrative Agent), the Administrative Agent will distribute to such Lender its Pro Rata Share or
 other applicable share provided for under this Agreement thereof (appropriately adjusted, in the case of
 interest payments, to reflect the period of time during which such Lender’s L/C Advance was
 outstanding) in the amount received by the Administrative Agent.


DB1/ 118926700.59                                     109
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 889 of 1503




                 (b)      If any payment received by the Administrative Agent for the account of an
 Issuing Bank pursuant to Section 2.03(3)(a) or Section 2.03(3)(b) is required to be returned under any of
 the circumstances described in Section 10.06 (including pursuant to any settlement entered into by such
 Issuing Bank in its discretion), each Appropriate Lender shall pay to the Administrative Agent for the
 account of such Issuing Bank its Pro Rata Share or other applicable share provided for under this
 Agreement thereof on demand of the Administrative Agent, plus interest thereon from the date of such
 demand to the date such amount is returned by such Lender, at a rate per annum equal to the applicable
 Overnight Rate from time to time in effect. The Obligations of the Revolving Credit Lenders under this
 Section 2.03(4)(b) shall survive the payment in full of the Obligations and the termination of this
 Agreement.

         (5)     Obligations Absolute. The obligation of the Borrower to reimburse the relevant Issuing
 Bank for each drawing under each Letter of Credit issued by it and to repay each L/C Borrowing shall be
 absolute, unconditional and irrevocable, and shall be paid strictly in accordance with the terms of this
 Agreement under all circumstances, including the following:

                (a)      any lack of validity or enforceability of such Letter of Credit, this Agreement, or
 any other agreement or instrument relating thereto;

                 (b)      the existence of any claim, counterclaim, setoff, defense or other right that any
 Loan Party may have at any time against any beneficiary or any transferee of such Letter of Credit (or any
 Person for whom any such beneficiary or any such transferee may be acting), the relevant Issuing Bank or
 any other Person, whether in connection with this Agreement, the transactions contemplated hereby or by
 such Letter of Credit or any agreement or instrument relating thereto, or any unrelated transaction;

                  (c)     any draft, demand, certificate or other document presented under such Letter of
 Credit proving to be forged, fraudulent, invalid or insufficient in any respect or any statement therein
 being untrue or inaccurate in any respect; or any loss or delay in the transmission or otherwise of any
 document required in order to make a drawing under such Letter of Credit;

                    (d)    any payment by the relevant Issuing Bank under such Letter of Credit against
 presentation of a draft or certificate that does not strictly comply with the terms of such Letter of Credit;
 or any payment made by the relevant Issuing Bank under such Letter of Credit to any Person purporting
 to be a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of creditors, liquidator,
 receiver or other representative of or successor to any beneficiary or any transferee of such Letter of
 Credit, including any arising in connection with any proceeding under any Debtor Relief Law;

                  (e)     any exchange, release or non-perfection of any Collateral, or any release or
 amendment or waiver of or consent to departure from the Guaranty or any other guarantee, for all or any
 of the Obligations of any Loan Party in respect of such Letter of Credit; or

                    (f)    any other circumstance or happening whatsoever, whether or not similar to any
 of the foregoing, including any other circumstance that might otherwise constitute a defense available to,
 or a discharge of, any Loan Party;

 provided that the foregoing shall not excuse any Issuing Bank from liability to the Borrower to the extent
 of any direct damages (as opposed to consequential damages, claims in respect of which are waived by
 the Borrower to the extent permitted by applicable Law) suffered by the Borrower that are caused by acts
 or omissions by such Issuing Bank constituting gross negligence, bad faith or willful misconduct on the
 part of such Issuing Bank as determined in a final and non-appealable judgment by a court of competent
 jurisdiction.

DB1/ 118926700.59                                     110
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 890 of 1503




          (6)      Role of Issuing Banks. The Issuing Bank shall be entitled to rely upon, and shall be fully
 protected in relying upon, any note, writing, resolution, notice, statement, certificate or facsimile message,
 order or other document or telephone message signed, sent or made by any Person that the Issuing Bank
 reasonably believed to be genuine and correct and to have been signed, sent or made by the proper
 Person, and, with respect to all legal matters pertaining to this Agreement and any other Loan Document
 and its duties hereunder and thereunder, upon advice of counsel selected by the Issuing Bank (which may
 include, at the Issuing Bank’s option, counsel of the Administrative Agent or the Borrower). Each Lender
 and the Borrower agrees that, in paying any drawing under a Letter of Credit, the relevant Issuing Bank
 shall not have any responsibility to obtain any document (other than any sight draft, certificates and
 documents expressly required by the Letter of Credit) or to ascertain or inquire as to the validity or
 accuracy of any such document or the authority of the Person executing or delivering any such document.
 None of the Issuing Banks, any Related Person of such Issuing Banks, nor any of the respective
 correspondents, participants or assignees of any Issuing Bank shall be liable to any Lender for:

                    (a)  any action taken or omitted in connection herewith at the request or with the
 approval of the Lenders or the Required Lenders, as applicable;

                  (b)    any action taken or omitted in the absence of gross negligence, bad faith or
 willful misconduct as determined in a final and non-appealable judgment by a court of competent
 jurisdiction; or

                  (c)     the due execution, effectiveness, validity or enforceability of any document or
 instrument related to any Letter of Credit or L/C Application.

          The Borrower hereby assumes all risks of the acts or omissions of any beneficiary or transferee
 with respect to its use of any Letter of Credit; provided that this assumption is not intended to, and shall
 not, preclude the Borrower from pursuing such rights and remedies as it may have against the beneficiary
 or transferee at law or under any other agreement. None of the Issuing Banks, any Related Persons of
 such Issuing Banks, nor any of the respective correspondents, participants or assignees of any Issuing
 Bank, shall be liable or responsible for any of the matters described in clauses (a) through (f) of
 Section 2.03(5); provided that anything in such clauses to the contrary notwithstanding, the Borrower
 may have a claim against an Issuing Bank, and such Issuing Bank may be liable to the Borrower, to the
 extent, but only to the extent, of any direct, as opposed to consequential, damages suffered by the
 Borrower which the Borrower proves were caused by such Issuing Bank’s willful misconduct, bad faith
 or gross negligence or such Issuing Bank’s willful or grossly negligent, or bad faith, failure to pay under
 any Letter of Credit after the presentation to it by the beneficiary of a sight draft and certificate(s) strictly
 complying with the terms and conditions of a Letter of Credit in each case as determined in a final and
 non-appealable judgment by a court of competent jurisdiction. In furtherance and not in limitation of the
 foregoing, each Issuing Bank may accept documents that appear on their face to be in order, without
 responsibility for further investigation, regardless of any notice or information to the contrary, and no
 Issuing Bank shall be responsible for the validity or sufficiency of any instrument transferring or
 assigning or purporting to transfer or assign a Letter of Credit or the rights or benefits thereunder or
 proceeds thereof, in whole or in part, which may prove to be invalid or ineffective for any reason.

          Each Lender shall, ratably in accordance with its Pro Rata Share, indemnify each Issuing Bank,
 its Related Persons and their respective directors, officers, agents and employees (to the extent not
 reimbursed by the Borrower) against any cost, expense (including reasonable counsel fees and
 disbursements), claim, demand, action, loss or liability (except such as result from such indemnitees’
 willful misconduct, bad faith or gross negligence or such Issuing Bank’s willful or grossly negligent, or
 bad faith, failure to pay under any Letter of Credit after the presentation to it by the beneficiary of a sight
 draft and certificate(s) strictly complying with the terms and conditions of a Letter of Credit in each case

DB1/ 118926700.59                                      111
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 891 of 1503



 as determined in a final and non-appealable judgment by a court of competent jurisdiction) that such
 indemnitees may suffer or incur in connection with this Section 2.03 or any action taken or omitted to be
 taken by such indemnitees hereunder.

         (7)        Cash Collateral. Subject to Section 2.17(1)(d), if,

                 (a)    as of any L/C Expiration Date, any applicable Letter of Credit issued for the
 account of the Borrower may for any reason remain outstanding and partially or wholly undrawn,

                 (b)      any Event of Default occurs and is continuing and the Administrative Agent or
 the Required Lenders, as applicable, may require the Borrower to Cash Collateralize the L/C Obligations
 pursuant to Section 8.02, or

                    (c)     an Event of Default set forth under Section 8.01(6) occurs and is continuing,

 the Borrower will Cash Collateralize, or cause to be Cash Collateralized, the then Outstanding Amount of
 all relevant L/C Obligations (in an amount equal to such Outstanding Amount determined as of the date
 of such Event of Default or the applicable L/C Expiration Date, as the case may be), and shall do so not
 later than 2:00 p.m. on (i) in the case of the immediately preceding clauses (a) or (b), (x) the Business
 Day that the Borrower receives notice thereof, if such notice is received on such day prior to 12:00 p.m.
 or (y) if clause (x) above does not apply, the Business Day immediately following the day that the
 Borrower receives such notice and (ii) in the case of the immediately preceding clause (c), the Business
 Day on which an Event of Default set forth under Section 8.01(6) occurs or, if such day is not a Business
 Day, the Business Day immediately succeeding such day. At any time that there shall exist a Defaulting
 Lender, immediately upon the request of the Administrative Agent or the applicable Issuing Bank, the
 Borrower will Cash Collateralize all Fronting Exposure (after giving effect to Section 2.17(1)(d) and any
 Cash Collateral provided by the Defaulting Lender) at 100% of the amount thereof. The Borrower hereby
 grants to the Administrative Agent, for the benefit of the Issuing Banks and the Revolving Credit Lenders
 of the applicable Facility, a security interest in all such Cash Collateral. Cash Collateral shall be
 maintained in blocked accounts at the Administrative Agent and may be invested in readily available
 Cash Equivalents selected by the Administrative Agent in its sole discretion. If at any time the
 Administrative Agent determines that any funds held as Cash Collateral are expressly subject to any right
 or claim of any Person other than the Loan Parties or the Administrative Agent (on behalf of the Secured
 Parties) or that the total amount of such funds is less than 100% of the aggregate Outstanding Amount of
 all relevant L/C Obligations, the Borrower will, forthwith upon demand by the Administrative Agent,
 pay, or cause to be paid, to the Administrative Agent, as additional funds to be deposited and held in the
 deposit accounts at the Administrative Agent as aforesaid, an amount equal to the excess of (A) 100% of
 such aggregate Outstanding Amount over (B) the total amount of funds, if any, then held as Cash
 Collateral that the Administrative Agent reasonably determines to be free and clear of any such right and
 claim. Upon the drawing of any Letter of Credit for which funds are on deposit as Cash Collateral, such
 funds shall be applied, to the extent permitted under applicable Law, to reimburse the relevant Issuing
 Bank. To the extent the amount of any Cash Collateral exceeds the then Outstanding Amount of such
 relevant L/C Obligations and so long as no Event of Default has occurred and is continuing, the excess
 shall promptly be refunded to the Borrower. To the extent any Event of Default giving rise to the
 requirement to Cash Collateralize any Letter of Credit pursuant to this Section 2.03(7) is cured or
 otherwise waived, then so long as no other Event of Default has occurred and is continuing, the amount of
 any Cash Collateral pledged to Cash Collateralize such Letter of Credit shall promptly be refunded to the
 Borrower. If at any time the Administrative Agent determines that Cash Collateral is subject to any right
 or claim of any Person other than the Loan Parties or the Administrative Agent as herein provided, or that
 the total amount of such Cash Collateral is less than 100% of the applicable Fronting Exposure and other
 obligations secured thereby, the Borrower or the relevant Defaulting Lender will, promptly upon demand

DB1/ 118926700.59                                      112
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 892 of 1503



 by the Administrative Agent, pay or provide to the Administrative Agent additional Cash Collateral in an
 amount sufficient to eliminate such deficiency.

         (8)        [Reserved].

          (9)      Letter of Credit Fees. The Borrower shall pay to the Administrative Agent, for the
 account of each Revolving Credit Lender for the applicable Revolving Credit Facility in accordance with
 its Pro Rata Share or other applicable share provided for under this Agreement, a Letter of Credit fee for
 each Letter of Credit issued pursuant to this Agreement equal to the Applicable Rate set forth in the
 “Applicable Rate for Eurodollar Loans” column of the chart in the definition of “Applicable Rate” times
 the daily maximum amount then available to be drawn under such Letter of Credit (whether or not such
 maximum amount is then in effect under such Letter of Credit if such maximum amount decreases or
 increases periodically pursuant to the terms of such Letter of Credit); provided, however, that any Letter
 of Credit fees otherwise payable for the account of a Defaulting Lender with respect to any Letter of
 Credit as to which such Defaulting Lender has not provided Cash Collateral satisfactory to the applicable
 Issuing Bank pursuant to this Section 2.03 shall be payable, to the maximum extent permitted by
 applicable Law, to the other Lenders in accordance with the upward adjustments in their respective Pro
 Rata Shares allocable to such Letter of Credit pursuant to Section 2.17(1)(d), with the balance of such fee,
 if any, payable to the applicable Issuing Bank for its own account. Such Letter of Credit fees shall be
 computed on a quarterly basis in arrears. Such Letter of Credit fees shall be due and payable in Dollars
 on the first calendar day of each February, May, August and November, commencing with the first such
 date to occur after the issuance of such Letter of Credit, on the L/C Expiration Date and thereafter on
 demand. If there is any change in the Applicable Rate set forth in the “Applicable Rate for Eurodollar
 Loans” column of the chart in the definition of “Applicable Rate” during any calendar quarter, the daily
 maximum amount of each Letter of Credit shall be computed and multiplied by the Applicable Rate
 separately for each period during such calendar quarter that such Applicable Rate was in effect.

          (10) Fronting Fee and Documentary and Processing Charges Payable to Issuing Banks. The
 Borrower shall pay directly to each Issuing Bank for its own account a fronting fee with respect to each
 Letter of Credit issued by such Issuing Bank equal to 0.25% per annum (or such other lower amount as
 may be mutually agreed by the Borrower and the applicable Issuing Bank) of the maximum amount then
 available to be drawn under such Letter of Credit (whether or not such maximum amount is then in effect
 under such Letter of Credit if such maximum amount increases or decreases periodically pursuant to the
 terms of such Letter of Credit) or such lesser fee as may be agreed with such Issuing Bank. Such fronting
 fees shall be computed on a quarterly basis in arrears. Such fronting fees shall be due and payable in
 Dollars on the first calendar day of each of each February, May, August and November, commencing
 with the first such date to occur after the issuance of such Letter of Credit, on the L/C Expiration Date and
 thereafter on demand. In addition, the Borrower shall pay, or cause to be paid, directly to each Issuing
 Bank for its own account with respect to each Letter of Credit issued for the account of the Borrower or
 any Restricted Subsidiary the customary issuance, presentation, amendment and other processing fees,
 and other standard costs and charges, of such Issuing Bank relating to letters of credit as from time to time
 in effect. Such customary fees and standard costs and charges are due and payable within ten (10)
 Business Days of demand and are nonrefundable.

         (11)   Conflict with L/C Application. Notwithstanding anything else to the contrary in this
 Agreement or any L/C Application, in the event of any conflict between the terms hereof and the terms of
 any L/C Application, the terms hereof shall control.

        (12) Addition of an Issuing Bank. There may be one or more Issuing Banks under this
 Agreement from time to time. A Revolving Credit Lender reasonably acceptable to the Borrower and the
 Administrative Agent may become an additional Issuing Bank hereunder pursuant to a written agreement

DB1/ 118926700.59                                    113
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 893 of 1503



 among the Borrower, the Administrative Agent and such Revolving Credit Lender. The Administrative
 Agent shall notify the Revolving Credit Lenders of any such additional Issuing Bank.

          (13) Provisions Related to Extended Revolving Credit Commitments. If the L/C Expiration
 Date in respect of any Class of Revolving Credit Commitments occurs prior to the expiry date of any
 Letter of Credit, then (a) if consented to by the Issuing Bank which issued such Letter of Credit, if one or
 more other Classes of Revolving Credit Commitments in respect of which the L/C Expiration Date shall
 not have so occurred are then in effect, such Letters of Credit for which consent has been obtained shall
 automatically be deemed to have been issued (including for purposes of the obligations of the Revolving
 Credit Lenders to purchase participations therein and to make Revolving Credit Loans and payments in
 respect thereof pursuant to Sections 2.03(3) and (4)) under (and ratably participated in by Revolving
 Credit Lenders pursuant to) the Revolving Credit Commitments in respect of such non-terminating
 Classes up to an aggregate amount not to exceed the aggregate principal amount of the unutilized
 Revolving Credit Commitments thereunder at such time (it being understood that no partial face amount
 of any Letter of Credit may be so reallocated) and (b) to the extent not reallocated pursuant to
 immediately preceding clause (a) and unless provisions reasonably satisfactory to the applicable Issuing
 Bank for the treatment of such Letter of Credit as a letter of credit under a successor credit facility have
 been agreed upon, the Borrower shall, on or prior to the applicable Maturity Date, cause all such Letters
 of Credit to be replaced and returned to the applicable Issuing Bank undrawn and marked “cancelled” or
 to the extent that the Borrower is unable to so replace and return any Letter(s) of Credit, such Letter(s) of
 Credit shall be backstopped by a “back to back” letter of credit reasonably satisfactory to the applicable
 Issuing Bank or the Borrower shall Cash Collateralize any such Letter of Credit in accordance with
 Section 2.03(7).

          (14) Letter of Credit Reports. For so long as any Letter of Credit issued by an Issuing Bank is
 outstanding, such Issuing Bank shall deliver to the Administrative Agent on the last Business Day of each
 calendar month, and on each date that an L/C Credit Extension occurs with respect to any such Letter of
 Credit, a report in the form of Exhibit R, appropriately completed with the information for every
 outstanding Letter of Credit issued by such Issuing Bank.

          (15) Letters of Credit Issued for Holdings and Subsidiaries. Notwithstanding that a Letter of
 Credit issued or outstanding hereunder is in support of any obligations of a Restricted Subsidiary of the
 Borrower, the Borrower shall be obligated to reimburse, or cause to be reimbursed, the applicable Issuing
 Bank hereunder for any and all drawings under such Letter of Credit. The Borrower hereby acknowledges
 that the issuance of Letters of Credit in support or its Restricted Subsidiaries inures to the benefit of the
 Borrower, and that the Borrower’s businesses derives substantial benefits from the businesses of its
 Restricted Subsidiaries.

         Section 2.04     Swing Line Loans.

           (1)     The Swing Line. Subject to the terms and conditions set forth herein, the Swing Line
 Lender may, in its sole discretion and in its individual capacity, make revolving credit loans in Dollars to
 the Borrower (each such loan, a “Swing Line Loan”), from time to time on any Business Day during the
 period beginning on the Business Day after the Closing Date and until the Maturity Date of the Revolving
 Credit Facility in an aggregate amount not to exceed at any time outstanding the amount of the Swing
 Line Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated with the Pro Rata
 Share or other applicable share provided for under this Agreement of the Outstanding Amount of
 Revolving Credit Loans and L/C Obligations of the Swing Line Lender, may exceed the amount of such
 Swing Line Lender’s Revolving Credit Commitment; provided that, after giving effect to any Swing Line
 Loan, (i) the Revolving Credit Exposure shall not exceed the aggregate Revolving Credit Commitment
 and (ii) the aggregate Total Outstandings shall not exceed the Maximum Borrowing Amount. Within the

DB1/ 118926700.59                                     114
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 894 of 1503



 foregoing limits, and subject to the other terms and conditions hereof, the Borrower may borrow under
 this Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04. Each Swing Line
 Loan will be obtained or maintained as a Base Rate Loan and upon the occurrence and during the
 continuance of an Event of Default under Section 8.01(1), the Swing Line Loans will, at the option of
 Swing Line Lender, bear interest on past due amounts at a rate per annum equal to the Default Rate to the
 fullest extent permitted by applicable Laws.

          (2)      Borrowing Procedures. Each Swing Line Borrowing shall be made upon the Borrower’s
 irrevocable notice to the Swing Line Lender, which may be given in writing or by telephone. Each such
 notice must be received by the Swing Line Lender not later than 2:00 p.m., New York time, on the
 requested Borrowing date and shall specify (a) the amount to be borrowed, which shall be a minimum of
 $100,000 and (b) the requested Borrowing date, which shall be a Business Day. Each such telephonic
 notice must be confirmed promptly by delivery to the Swing Line Lender of a written Swing Line Loan
 Notice, appropriately completed and signed by a Responsible Officer of the Borrower, together with
 substantially simultaneous notice (by telephone or in writing) to the Administrative Agent. If the Swing
 Line Lender agrees to provide such requested Swing Line Borrowing, unless it has received notice (by
 telephone or in writing) from the Administrative Agent (including at the request of any Revolving Credit
 Lender) or it determines that (i) after giving effect to any Swing Line Loan, the Revolving Credit
 Exposure will exceed the aggregate Revolving Credit Commitment, (ii) the aggregate Total Outstandings
 exceed the Maximum Borrowing Amount or (iii) one or more of the applicable conditions specified in
 Section 4.02 is not then satisfied, then, subject to the terms and conditions hereof, the Swing Line Lender
 will, not later than 3:00 p.m., New York time, on the Borrowing date specified in such Swing Line Loan
 Notice, make the amount of its Swing Line Loan available to the Borrower.

         (3)        Repayment or Refinancing of Swing Line Loans.

                    (a) The Borrower has the right to prepay all or a portion of any Swing Line Loan at
 any time without premium or penalty.

                   (b)     To facilitate administration of the Revolving Credit Loans, the Revolving Credit
 Lenders and the Administrative Agent agree (which agreement is solely among them, and not for the
 benefit of or enforceable by the Borrower) that in order to facilitate the administration of this Agreement
 and the other Loan Documents, settlement among them as to the Swing Line Loans shall take place on a
 periodic basis in accordance with this clause (b). The Administrative Agent shall request settlement (a
 “Swing Line Settlement”) with the Revolving Credit Lenders on at least a weekly basis, or on a more
 frequent basis if so determined by the Administrative Agent, (A) on behalf of the Swing Line Lender,
 with respect to each outstanding Swing Line Loan and (B) with respect to collections received, in each
 case, by notifying the applicable Revolving Credit Lenders of such requested Swing Line Settlement by
 facsimile or other electronic form of transmission, of such requested Swing Line Settlement, no later than
 1:00 p.m. New York City time, on the date of such requested Swing Line Settlement (the “Swing Line
 Settlement Date”). Each applicable Revolving Credit Lender (other than the Swing Line Lender) shall
 make the amount of such Revolving Credit Lender’s Pro Rata Share of the outstanding principal amount
 of the Swing Line Loans with respect to which Swing Line Settlement is requested available to the
 Administrative Agent, to such account of the Administrative Agent as the Administrative Agent may
 designate, not later than 3:00 p.m., New York City time, on the Swing Line Settlement Date applicable
 thereto, which may occur before or after the occurrence or during the continuation of a Default or an
 Event of Default and whether or not the applicable conditions precedent set forth in Article IV have then
 been satisfied without regard to any minimum amount specified therein. Such amounts made available to
 the Administrative Agent shall be applied against the amounts of the applicable Swing Line Loan and,
 together with the portion of such Swing Line Loan representing the Swing Line Lender’s Pro Rata Share
 thereof, shall constitute Revolving Credit Loans of the Revolving Credit Lenders under such Facility. If

DB1/ 118926700.59                                   115
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 895 of 1503



 any such amount is not made available to the Administrative Agent by any Revolving Credit Lender on
 the Swing Line Settlement Date applicable thereto, the Administrative Agent shall, on behalf of the
 Swing Line Lender with respect to each outstanding Swing Line Loan, be entitled to recover such amount
 on demand from such Revolving Credit Lender together with interest thereon at the Base Rate for the first
 three days from and after the Swing Line Settlement Date and thereafter at the interest rate then
 applicable to Revolving Credit Loans. Between Swing Line Settlement Dates, the Administrative Agent
 may pay over to the Swing Line Lender any payments received by the Administrative Agent, which in
 accordance with the terms of this Agreement would be applied to the reduction of the Revolving Credit
 Loans, for application to such Swing Line Lender’s Revolving Credit Loans or Swing Line Loans. If, as
 of any Swing Line Settlement Date, collections received since the then immediately preceding Swing
 Line Settlement Date have been applied to such Swing Line Lender’s Revolving Credit Loans, such
 Swing Line Lender shall pay to the Administrative Agent for the accounts of the applicable Revolving
 Credit Lenders, to be applied to the outstanding Revolving Credit Loans of such Revolving Credit
 Lenders, an amount such that each Revolving Credit Lender shall, upon receipt of such amount, have, as
 of such Swing Line Settlement Date, its Pro Rata Share of the Revolving Credit Loans under such
 Facility. During the period between Swing Line Settlement Dates, each Swing Line Lender with respect
 to its Swing Line Loans, the Administrative Agent with respect to Protective Advances under the
 applicable Facility and each Revolving Credit Lender with respect to its Revolving Credit Loans shall be
 entitled to interest thereon at the applicable rate or rates payable under this Agreement.

                  (c)      In addition, the Swing Line Lender at any time in its sole and absolute discretion
 may request, by written notice to the Borrower, the Administrative Agent and the Revolving Credit
 Lenders, on behalf of the Borrower (which hereby irrevocably authorizes such Swing Line Lender to so
 request on its behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount equal to
 such Lender’s Pro Rata Share or other applicable share provided for under this Agreement of the amount
 of Swing Line Loans of the Borrower then outstanding. Such request shall be made in writing (which
 written request shall be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
 with the requirements of Section 2.02, without regard to the minimum and multiples specified therein for
 the principal amount of Base Rate Loans, but not in excess of the unutilized portion of the aggregate
 Revolving Credit Commitments and subject to the conditions set forth in Section 4.02; provided that, a
 request shall also be deemed to have been given one Business Day prior to each of (i) the Maturity Date
 of the Revolving Credit Facility, (ii) the occurrence of an Event of Default with respect to the Borrower
 under Section 8.01(6) or (iii) the acceleration of the Obligations or other exercise of remedies under
 Section 8.02 (each such borrowing made on account of any such deemed request under this
 Section 2.04(3)(a), a “Mandatory Swing Line Borrowing”). The Swing Line Lender shall furnish the
 Borrower with a copy of the applicable Committed Loan Notice promptly after delivering such notice to
 the Administrative Agent. Each Revolving Credit Lender shall make an amount equal to its Pro Rata
 Share or other applicable share provided for under this Agreement of the amount specified in such
 Committed Loan Notice available to the Administrative Agent in Same Day Funds for the account of the
 Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m. New York time on the
 date specified in such Committed Loan Notice, whereupon, subject to Section 2.04(3)(b), each Revolving
 Credit Lender that so makes funds available shall be deemed to have made a Revolving Credit Loan that
 is a Base Rate Loan to the Borrower in such amount. The Administrative Agent shall remit the funds so
 received to the Swing Line Lender.

                    (d)   If for any reason any Swing Line Loan cannot be refinanced by such a Revolving
 Credit Borrowing in accordance with Section 2.04(3)(a) (including as a result of a proceeding under any
 Debtor Relief Law), the request for Base Rate Loans submitted by the relevant Swing Line Lender as set
 forth herein shall be deemed to be a request by such Swing Line Lender that each of the Revolving Credit
 Lenders fund its risk participation in the relevant Swing Line Loan and each Revolving Credit Lender’s
 payment to the Administrative Agent for the account of the Swing Line Lender pursuant to

DB1/ 118926700.59                                    116
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 896 of 1503



 Section 2.04(a)(1) shall be deemed payment in respect of such participation; provided, that (i) all interest
 payable on the Swing Line Loans is for the account of Swing Line Lender until the date as of which the
 respective participation is purchased and (ii) at the time any purchase of participations pursuant to this
 sentence is actually made, the purchasing Revolving Credit Lender shall pay Swing Line Lender interest
 on the principal amount of such participation purchased for each day from and including the day upon
 which the Mandatory Swing Line Borrowing purchase occurs under this Agreement to but excluding the
 date of payment for such participation, at the applicable rate received by the Swing Line Lender.

                  (e)     If any Revolving Credit Lender fails to make available to the Administrative
 Agent for the account of the Swing Line Lender any amount required to be paid by the Lender pursuant to
 the foregoing provisions of this Section 2.04(3) by the time specified in Section 2.04(3)(a), the Swing
 Line Lender shall be entitled to recover from such Lender (acting through the Administrative Agent), on
 demand, such amount with interest thereon for the period from the date such payment is required to the
 date on which such payment is immediately available to the Swing Line Lender at a rate per annum equal
 to the applicable Overnight Rate from time to time in effect. If such Revolving Credit Lender pays such
 amount, the amount so paid shall constitute such Lender’s Revolving Credit Loan included in the relevant
 Borrowing or funded participation in the relevant Swing Line Loan, as the case may be. A certificate of
 the Swing Line Lender submitted to any Lender (through the Administrative Agent) with respect to any
 amounts owing under this clause (c) shall be conclusive absent manifest error.

                    (f)     Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or to
 purchase and fund risk participations in Swing Line Loans pursuant to this Section 2.04(3) shall be
 absolute and unconditional and shall not be affected by any circumstance, including (i) any setoff,
 counterclaim, recoupment, defense or other right which such Lender may have against the Swing Line
 Lender, the Borrower or any other Person for any reason whatsoever, (ii) the occurrence or continuance of
 a Default, or (iii) any other occurrence, event or condition, whether or not similar to any of the foregoing;
 provided that each Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
 Section 2.04(3) (but not to purchase and fund risk participations in Swing Line Loans) is subject to the
 conditions set forth in Section 4.02. No such funding of risk participations shall relieve or otherwise
 impair the obligation of the Borrower to repay the applicable Swing Line Loans, together with interest as
 provided herein.

         (4)        Repayment of Participations.

                   (a)    At any time after any Revolving Credit Lender has purchased and funded a risk
 participation in a Swing Line Loan, if the relevant Swing Line Lender receives any payment on account
 of such Swing Line Loan, such Swing Line Lender will distribute to such Lender its Pro Rata Share or
 other applicable share provided for under this Agreement of such payment (appropriately adjusted, in the
 case of interest payments, to reflect the period of time during which such Lender’s risk participation was
 funded) in the same funds as those received by such Swing Line Lender.

                   (b)      If any payment received by the relevant Swing Line Lender in respect of
 principal or interest on any Swing Line Loan is required to be returned by such Swing Line Lender under
 any of the circumstances described in Section 10.06 (including pursuant to any settlement entered into by
 the Swing Line Lender in its discretion), each Revolving Credit Lender shall pay to such Swing Line
 Lender its Pro Rata Share or other applicable share provided for under this Agreement thereof on demand
 of the Administrative Agent, plus interest thereon from the date of such demand to the date such amount
 is returned, at a rate per annum equal to the applicable Overnight Rate. The Administrative Agent will
 make such demand upon the request of a Swing Line Lender. The obligations of the Revolving Credit
 Lenders under this clause (d)(ii) shall survive the payment in full of the Obligations and the termination
 of this Agreement.

DB1/ 118926700.59                                    117
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 897 of 1503




          (5)     Interest for Account of Swing Line Lender. The Swing Line Lender shall be responsible
 for invoicing the Borrower for interest on the Swing Line Loans. Until each Revolving Credit Lender
 funds its Base Rate Loan or risk participation pursuant to this Section 2.04 to refinance such Lender’s Pro
 Rata Share or other applicable share provided for under this Agreement of any Swing Line Loan, interest
 in respect of such Pro Rata Share or other applicable share provided for under this Agreement shall be
 solely for the account of the Swing Line Lender.

         (6)      Payments Directly to Swing Line Lender. Subject to Section 2.04(3)(a), the Borrower
 shall make all payments of principal and interest in respect of the Swing Line Loans directly to the Swing
 Line Lender.

          (7)      Provisions Related to Extended Revolving Credit Commitments. If the Maturity Date
 shall have occurred in respect of any Class of Revolving Credit Commitments (the “Expiring Credit
 Commitment”) at a time when another Class or Classes of Revolving Credit Commitments is or are in
 effect with a later Maturity Date (each a “Non-Expiring Credit Commitment” and collectively, the
 “Non-Expiring Credit Commitments”), then with respect to each outstanding Swing Line Loan, if
 consented to by the Swing Line Lender, on the earliest occurring Maturity Date such Swing Line Loan
 shall be deemed reallocated to the Class or Classes of the Non-Expiring Credit Commitments on a pro
 rata basis; provided that (a) to the extent that the amount of such reallocation would cause the aggregate
 credit exposure to exceed the aggregate amount of such Non-Expiring Credit Commitments, immediately
 prior to such reallocation (after giving effect to any repayments of Revolving Credit Loans and any
 reallocation of Letter of Credit participations as contemplated in Section 2.03(13)) the amount of Swing
 Line Loans to be reallocated equal to such excess shall be repaid and (b) notwithstanding the foregoing, if
 a Default or Event of Default has occurred and is continuing, the Borrower shall still be obligated to pay
 Swing Line Loans allocated to the Revolving Credit Lenders holding the Expiring Credit Commitments at
 the Maturity Date of the Expiring Credit Commitment or if the Loans have been accelerated prior to the
 Maturity Date of the Expiring Credit Commitment.

         Section 2.05       Prepayments.

         (1)        Optional.

                 (a)     The Borrower may, upon notice to the Administrative Agent by the Borrower, at
 any time or from time to time voluntarily prepay any Revolving Credit Loans in whole or in part without
 premium or penalty; provided that

                    (i)  such notice must be received by the Administrative Agent not later than
         12:00 p.m., New York time, (A) three (3) Business Days prior to any date of prepayment of
         Eurodollar Rate Loans and (B) on the date of prepayment of Base Rate Loans;

                 (ii)     any partial prepayment of Eurodollar Rate Loans shall be in a principal amount
         of $2.0 million or a whole multiple of $500,000 in excess thereof or, if less, the entire principal
         amount thereof then outstanding; and

                  (iii)   any prepayment of Base Rate Loans shall be in a principal amount of
         $1.0 million or a whole multiple of $100,000 in excess thereof or, if less, the entire principal
         amount thereof then outstanding.

         Each such notice shall specify the date and amount of such prepayment and Type(s) of Loans to
 be prepaid (and, for the avoidance of doubt, may indicate the prepayments by more than one Borrower on
 such date in such amounts so specified, which, individually, may be below any minimum or multiple, but

DB1/ 118926700.59                                    118
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 898 of 1503



 which, in the aggregate amount on any given date, shall satisfy such minimum and multiple
 requirements). The Administrative Agent will promptly notify each Appropriate Lender of its receipt of
 each such notice, and of the amount of such Lender’s Pro Rata Share or other applicable share provided
 for under this Agreement of such prepayment. If such notice is given, the Borrower shall make such
 prepayment and the payment amount specified in such notice shall be due and payable on the date
 specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
 interest thereon, together with any additional amounts required pursuant to Section 3.05.

                  (b)     The Borrower may, upon notice to the applicable Swing Line Lender (with a
 copy to the Administrative Agent), at any time or from time to time, voluntarily prepay Swing Line Loans
 in whole or in part without premium or penalty; provided that (1) such notice must be received by such
 Swing Line Lender and the Administrative Agent not later than 12:00 p.m., New York City time, on the
 date of the prepayment and (2) any such prepayment of Swing Line Loans made in Dollars shall be in a
 minimum principal amount of $100,000 or a whole multiple of $100,000 in excess thereof, or the entire
 principal amount thereof then outstanding. Each such notice shall specify the date and amount of such
 prepayment.

                  (c)     Notwithstanding anything to the contrary contained in this Agreement, the
 Borrower may rescind any notice of prepayment under Section 2.05(1)(a) if such prepayment would have
 resulted from a refinancing of all or a portion of the applicable Facility, which refinancing shall not be
 consummated or shall otherwise be delayed.

         (2)        Mandatory.

                   (a)     If at any time, the aggregate principal amount of Total Outstandings (excluding
 the face amount of any Letters of Credit that are Cash Collateralized or back-stopped to the reasonable
 satisfaction of the Administrative Agent) exceeds the Maximum Borrowing Amount, the Borrower shall
 within one (1) Business Day, upon notification by the Administrative Agent, prepay the Swing Line
 Loans first and then prepay (or Cash Collateralize, in the amount required by Section 2.03(7), in the case
 of Letters of Credit) the other Loans then outstanding in an amount equal to such excess; provided that
 nothing in this clause (2)(a) shall reduce the Revolving Credit Commitments.

                    (b)   Subject to Section 3.05 hereof, all such payments in respect of the Loans
 pursuant to this Section 2.05 shall be without premium or penalty. All interest accrued on the principal
 amount of the Loans paid pursuant to this Section 2.05 shall be paid, or may be charged by the
 Administrative Agent to any loan account(s) of the Borrower, at the Administrative Agent’s option, on
 the date of such payment. Interest shall accrue and be due, until the next Business Day, if the amount so
 paid by the Borrower to the bank account designated by the Administrative Agent for such purpose is
 received in such bank account after 3:00 p.m., New York City time.

                  (c)     At all times after the occurrence and during the continuance of a Cash Dominion
 Period and notification thereof by the Administrative Agent to the Borrower, on each Business Day, the
 Administrative Agent shall apply all same day funds in excess of $3,500,000 (other than Excluded Funds
 held in Excluded Accounts) credited to the Concentration Account and all amounts received pursuant to
 this Section 2.05(2) to one or more accounts maintained by Administrative Agent or such other account as
 directed by the Administrative Agent. All amounts received in such account shall be applied (and
 allocated) by the Administrative Agent in accordance with Section 8.03.

         (3)        Interest, Funding Losses, etc.



DB1/ 118926700.59                                    119
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 899 of 1503




                   (a)     All prepayments under this Section 2.05 shall be accompanied by all accrued
 interest thereon, together with, in the case of any such prepayment of a Eurodollar Rate Loan on a date
 prior to the last day of an Interest Period therefor, any amounts owing in respect of such Eurodollar Rate
 Loan pursuant to Section 3.05.

                   (b)      Notwithstanding any of the other provisions of this Section 2.05, so long as no
 Event of Default shall have occurred and be continuing, if any prepayment of Eurodollar Rate Loans is
 required to be made under this Section 2.05 prior to the last day of the Interest Period therefor, in lieu of
 making any payment pursuant to this Section 2.05 in respect of any such Eurodollar Rate Loan prior to
 the last day of the Interest Period therefor, the Borrower may, in its discretion, deposit an amount
 sufficient to make any such prepayment otherwise required to be made thereunder together with accrued
 interest to the last day of such Interest Period into a Cash Collateral Account until the last day of such
 Interest Period, at which time the Administrative Agent shall be authorized (without any further action by
 or notice to or from the Borrower or any other Loan Party) to apply such amount to the prepayment of
 such Loans in accordance with this Section 2.05. Upon the occurrence and during the continuance of any
 Event of Default, the Administrative Agent shall also be authorized (without any further action by or
 notice to or from the Borrower or any other Loan Party) to apply such amount to the prepayment of the
 outstanding Loans in accordance with the relevant provisions of this Section 2.05. Such deposit shall be
 deemed to be a prepayment of such Loans by the Borrower for all purposes under this Agreement.

         Section 2.06     Termination or Reduction of Commitments.

          (1)     Optional. The Borrower may, upon written notice by the Borrower to the Administrative
 Agent, terminate the unused Commitments, or from time to time permanently reduce the unused
 Commitments, in each case without premium or penalty; provided that (a) any such notice shall be
 received by the Administrative Agent three (3) Business Days prior to the date of termination or
 reduction, (b) any such partial reduction shall be in an aggregate amount of $5.0 million or any whole
 multiple of $1.0 million in excess thereof or, if less, the entire amount thereof; and (c) if, after giving
 effect to any reduction of the Commitments, the L/C Sublimit or Swing Line Sublimit exceeds the amount
 of the Revolving Credit Facility, such sublimit shall be automatically reduced by the amount of such
 excess. To the extent there are any FILO Tranches outstanding at the time of any termination of
 Revolving Credit Commitments under this Section 2.06, such termination shall be applied first to the non-
 FILO Tranche of Revolving Credit Loans on a pro-rata basis.

           (2)   Mandatory. The Revolving Credit Commitment of each Revolving Credit Lender shall
 automatically and permanently terminate on the Maturity Date for the applicable Revolving Credit
 Facility.

         (3)      Application of Commitment Reductions. The Administrative Agent will promptly notify
 the Appropriate Lenders of any termination or reduction of unused portions of the L/C Sublimit, Swing
 Line Sublimit or the unused Commitments of any Class under this Section 2.06. Upon any reduction of
 unused Commitments of any Class, the Commitment of each Lender of such Class shall be reduced by
 such Lender’s Pro Rata Share or other applicable share provided for under this Agreement of the amount
 by which such Commitments are reduced (other than the termination of the Commitment of any Lender as
 provided in Section 3.07). Any commitment fees accrued until the effective date of any termination of
 the Revolving Credit Commitments shall be paid on the effective date of such termination. Other than
 with respect to a FILO Tranche, such reductions shall be applied pro rata to the Revolving Credit
 Commitments.

         Section 2.07     Repayment of Loans.


DB1/ 118926700.59                                    120
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 900 of 1503




          (1)     Revolving Credit Loans. The Borrower shall repay to the Administrative Agent for the
 ratable account of the Appropriate Lenders on the Maturity Date for the applicable Revolving Credit
 Facility the aggregate principal amount of all Revolving Credit Loans under such Facility outstanding on
 such date.

         (2)     Swing Line Loans. The Borrower shall repay the aggregate principal amount of each
 Swing Line Loan on the earlier to occur of (a) the date selected by Swing Line Lender and (b) the
 Maturity Date for the applicable Revolving Credit Facility.

         Section 2.08     Interest.

          (1)      Subject to the provisions of Section 2.08(2), (a) each Eurodollar Rate Loan shall bear
 interest on the outstanding principal amount thereof for each Interest Period at a rate per annum equal to
 the Eurodollar Rate for such Interest Period, respectively, plus the Applicable Rate, (b) each Base Rate
 Loan shall bear interest on the outstanding principal amount thereof from the applicable Borrowing date
 at a rate per annum equal to the Base Rate, plus the Applicable Rate and (c) each Swing Line Loan shall
 bear interest as provided in Section 2.04(1).

         (2)      During the continuance of an Event of Default, the Borrower shall pay interest on past
 due amounts hereunder at a fluctuating interest rate per annum at all times equal to the Default Rate to the
 fullest extent permitted by applicable Laws; provided that no interest at the Default Rate shall accrue or
 be payable to a Defaulting Lender so long as such Lender shall be a Defaulting Lender. Accrued and
 unpaid interest on past due amounts (including interest on past due interest) shall be due and payable
 upon demand.

         (3)      Interest on each Loan shall be due and payable in arrears on each Interest Payment Date
 applicable thereto and at such other times as may be specified herein. Interest hereunder shall be due and
 payable in accordance with the terms hereof before and after judgment, and before and after the
 commencement of any proceeding under any Debtor Relief Law.

         Section 2.09     Fees.

          (1)      Commitment Fee. The Borrower agrees to pay in same day funds in Dollars to the
 Administrative Agent for the account of each Lender a commitment fee (the “Unused Commitment
 Fee”) on the average daily amount by which the Revolving Credit Commitment of such Lender exceeds
 such Lender’s Pro Rata Share of the sum of (i) the aggregate outstanding principal amount of Loans
 (other than Swing Line Loans) for the applicable Class and (ii) the aggregate maximum amount then
 available to be drawn under all outstanding Letters of Credit, from the Closing Date through the
 Revolving Credit Termination Date, at the Applicable Unused Commitment Fee Rate, payable in arrears
 (x) on the first calendar day of each February, May, August and November, commencing on the first such
 day following the Closing Date and (y) on the Revolving Credit Termination Date. All Unused
 Commitment Fees shall be fully earned when paid and shall not be refundable for any reason whatsoever.

         (2)      Other Fees. The Borrower shall pay to the Agents such fees as shall have been separately
 agreed upon in writing in the amounts and at the times so specified. Such fees shall be fully earned when
 paid and shall not be refundable for any reason whatsoever (except as expressly agreed between the
 Borrower and the applicable Agent).

        Section 2.10 Computation of Interest and Fees. All computations of interest for Base Rate
 Loans shall be made on the basis of a year of 365 days or 366 days, as the case may be, and actual days


DB1/ 118926700.59                                    121
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 901 of 1503



 elapsed. All other computations of fees and interest shall be made on the basis of a 360-day year and
 actual days elapsed. Interest shall accrue on each Loan for the day on which the Loan is made, and shall
 not accrue on a Loan, or any portion thereof, for the day on which the Loan or such portion is paid;
 provided that any Loan that is repaid on the same day on which it is made shall, subject to
 Section 2.12(1), bear interest for one day. Each determination by the Administrative Agent of an interest
 rate or fee hereunder shall be conclusive and binding for all purposes, absent manifest error.

         Section 2.11     Evidence of Indebtedness.

         (1)      The Revolving Credit Borrowings made by each Lender shall be evidenced by one or
 more accounts or records maintained by such Lender and evidenced by one or more entries in the Register
 maintained by the Administrative Agent, acting solely for purposes of Treasury Regulation
 Section 5f.103-1(c), as agent for the Borrower, in each case in the ordinary course of business. The
 accounts or records maintained by the Administrative Agent and each Lender shall be prima facie
 evidence absent manifest error of the amount of the Revolving Credit Borrowings made by the Lenders to
 the Borrower and the interest and payments thereon. Any failure to so record or any error in doing so
 shall not, however, limit or otherwise affect the obligation of the Borrower hereunder to pay any amount
 owing with respect to the Obligations. In the event of any conflict between the accounts and records
 maintained by any Lender and the accounts and records of the Administrative Agent, as set forth in the
 Register, in respect of such matters, the accounts and records of the Administrative Agent shall control in
 the absence of manifest error. Upon the request of any Lender made through the Administrative Agent,
 the Borrower shall execute and deliver to such Lender (through the Administrative Agent) a Note payable
 to such Lender, which shall evidence such Lender’s Loans in addition to such accounts or records. Each
 Lender may attach schedules to its Note and endorse thereon the date, Type (if applicable), amount and
 maturity of its Loans and payments with respect thereto.

         (2)      In addition to the accounts and records referred to in Section 2.11(1), each Lender and the
 Administrative Agent shall maintain in accordance with its usual practice accounts or records and, in the
 case of the Administrative Agent, entries in the Register, evidencing the purchases and sales by such
 Lender of participations in Letters of Credit and Swing Line Loans. In the event of any conflict between
 the accounts and records maintained by the Administrative Agent and the accounts and records of any
 Lender in respect of such matters, the accounts and records of the Administrative Agent shall control in
 the absence of manifest error.

          (3)      Entries made in good faith by the Administrative Agent in the Register pursuant to
 Sections 2.11(1) and (2), and by each Lender in its account or accounts pursuant to Sections 2.11(1) and
 (2), shall be prima facie evidence of the amount of principal and interest due and payable or to become
 due and payable from the Borrower to, in the case of the Register, each Lender and, in the case of such
 account or accounts, such Lender, under this Agreement and the other Loan Documents, absent manifest
 error; provided that the failure of the Administrative Agent or such Lender to make an entry, or any
 finding that an entry is incorrect, in the Register or such account or accounts shall not limit or otherwise
 affect the obligations of the Borrower under this Agreement and the other Loan Documents.

         Section 2.12     Payments Generally.

         (1)     All payments to be made by the Borrower shall be made without condition or deduction
 for any counterclaim, defense, recoupment or setoff. Except as otherwise expressly provided herein, all
 payments by the Borrower hereunder shall be made to the Administrative Agent, for the account of the
 respective Lenders to which such payment is owed, at the applicable Administrative Agent’s Office for
 payment and in Same Day Funds not later than 2:00 p.m., New York time, on the date specified herein.
 The Administrative Agent will promptly distribute to each Appropriate Lender its Pro Rata Share (or

DB1/ 118926700.59                                     122
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 902 of 1503



 other applicable share as provided herein) of such payment in like funds as received by wire transfer to
 such Lender’s Lending Office. Any payments under this Agreement that are made later than 2:00 p.m.,
 New York time, shall be deemed to have been made on the next succeeding Business Day and any
 applicable interest or fees shall continue to accrue.

          (2)     If any payment to be made by the Borrower shall come due on a day other than a
 Business Day, payment shall be made on the next following Business Day, and such extension of time
 shall be reflected in computing interest or fees, as the case may be; provided that, if such extension would
 cause payment of interest on or principal of Eurodollar Rate Loans to be made in the next succeeding
 calendar month, such payment shall be made on the immediately preceding Business Day.

          (3)      Unless the Borrower or any Lender has notified the Administrative Agent, prior to the
 date, or in the case of any Borrowing of Base Rate Loans, prior to 1:00 p.m., New York time, on the date
 of such Borrowing, any payment is required to be made by it to the Administrative Agent hereunder (in
 the case of the Borrower, for the account of any Lender or an Issuing Bank hereunder or, in the case of
 the Lenders, for the account of any Issuing Bank, Swing Line Lender or the Borrower hereunder), that the
 Borrower or such Lender, as the case may be, will not make such payment, the Administrative Agent may
 assume that the Borrower or such Lender, as the case may be, has timely made such payment and may
 (but shall not be so required to), in reliance thereon, make available a corresponding amount to the Person
 entitled thereto. If and to the extent that such payment was not in fact made to the Administrative Agent
 in Same Day Funds, then:

                  (a)    if the Borrower failed to make such payment, each Lender or Issuing Bank shall
 forthwith on demand repay to the Administrative Agent the portion of such assumed payment that was
 made available to such Lender or Issuing Bank in Same Day Funds, together with interest thereon in
 respect of each day from and including the date such amount was made available by the Administrative
 Agent to such Lender or Issuing Bank to the date such amount is repaid to the Administrative Agent in
 Same Day Funds at the applicable Overnight Rate from time to time in effect; and

                  (b)     if any Lender failed to make such payment, such Lender shall forthwith on
 demand pay to the Administrative Agent the amount thereof in Same Day Funds, together with interest
 thereon for the period from the date such amount was made available by the Administrative Agent to the
 Borrower to the date such amount is recovered by the Administrative Agent (the “Compensation
 Period”) at a rate per annum equal to the applicable Overnight Rate from time to time in effect. When
 such Lender makes payment to the Administrative Agent (together with all accrued interest thereon), then
 such payment amount (excluding the amount of any interest which may have accrued and been paid in
 respect of such late payment) shall constitute such Lender’s Loan included in the applicable Borrowing.
 If such Lender does not pay such amount forthwith upon the Administrative Agent’s demand therefor, the
 Administrative Agent may make a demand therefor upon the Borrower, and the Borrower shall pay such
 amount, or cause such amount to be paid, to the Administrative Agent, together with interest thereon for
 the Compensation Period at a rate per annum equal to the rate of interest applicable to the applicable
 Borrowing. Nothing herein shall be deemed to relieve any Lender from its obligation to fulfill its
 Commitment or to prejudice any rights which the Administrative Agent or the Borrower may have against
 any Lender as a result of any default by such Lender hereunder. A notice of the Administrative Agent to
 any Lender or the Borrower with respect to any amount owing under this Section 2.12(3) shall be
 conclusive, absent manifest error.

                 (c)     If any Lender makes available to the Administrative Agent funds for any Loan to
 be made by such Lender as provided in this Article II, and such funds are not made available to the
 Borrower by the Administrative Agent because the conditions to the applicable Revolving Credit
 Borrowing set forth in Section 4.02 are not satisfied or waived in accordance with the terms hereof, the

DB1/ 118926700.59                                    123
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 903 of 1503



 Administrative Agent shall return such funds (in like funds as received from such Lender) to such Lender,
 without interest.

                  (d)      The obligations of the Lenders hereunder to make Loans and to fund
 participations in Letters of Credit and Swing Line Loans are several and not joint. The failure of any
 Lender to make any Loan or fund any participation on any date required hereunder shall not relieve any
 other Lender of its corresponding obligation to do so on such date, and no Lender shall be responsible for
 the failure of any other Lender to so make its Loan or purchase its participation.

                    (e)   Nothing herein shall be deemed to obligate any Lender to obtain the funds for
 any Loan in any particular place or manner or to constitute a representation by any Lender that it has
 obtained or will obtain the funds for any Loan in any particular place or manner.

                  (f)      Whenever any payment received by the Administrative Agent under this
 Agreement or any of the other Loan Documents is insufficient to pay in full all amounts due and payable
 to the Administrative Agent and the Lenders under or in respect of this Agreement and the other Loan
 Documents on any date, such payment shall be distributed by the Administrative Agent and applied by
 the Administrative Agent and the Lenders in the order of priority set forth in Section 8.03 (or otherwise
 expressly set forth herein). If the Administrative Agent receives funds for application to the Obligations
 of the Loan Parties under or in respect of the Loan Documents under circumstances for which the Loan
 Documents do not specify the manner in which such funds are to be applied, the Administrative Agent
 may, but shall not be obligated to, elect to distribute such funds to each of the Lenders in accordance with
 such Lender’s Pro Rata Share or other applicable share provided for under this Agreement of the sum of
 (i) the Outstanding Amount of all Loans outstanding at such time and (ii) the Outstanding Amount of all
 L/C Obligations outstanding at such time, in repayment or prepayment of such of the outstanding Loans
 or other Obligations then owing to such Lender.

                  (g)     The amount of each Lender’s Pro Rata Share of outstanding Revolving Credit
 Loans (including outstanding Swing Line Loans) will be computed weekly (or more frequently in the
 Administrative Agent’s discretion) and will be adjusted upward or downward based on all Revolving
 Credit Loans (including outstanding Swing Line Loans) and repayments of Revolving Credit Loans
 (including outstanding Swing Line Loans) received by the Administrative Agent as of 4:00 p.m. on the
 first Business Day (such date, the “Settlement Date”) following the end of such week (or shorter period
 specified by the Administrative Agent). The Administrative Agent will deliver to each of the Lenders
 promptly after a Settlement Date a summary statement of the amount of outstanding Revolving Credit
 Loans for the period and the amount of repayments received for the period. As reflected on the summary
 statement, (a) the Administrative Agent will transfer to each Lender its Pro Rata Share of repayments and
 (b) each Lender will transfer to the Administrative Agent or the Administrative Agent will transfer to
 each Lender such amounts as are necessary to insure that, after giving effect to all such transfers, the
 amount of Revolving Credit Loans made by each Lender will be equal to such Lender’s Pro Rata Share of
 all Revolving Credit Loans outstanding as of such Settlement Date.

          Section 2.13 Sharing of Payments. If, other than expressly provided in this Agreement, if any
 Lender of any Class shall obtain any payment in respect of any principal of or interest on account of the
 Loans of such Class made by it or the participations in L/C Obligations and Swing Line Loans held by it
 (whether voluntary, involuntary, through the exercise of any right of setoff, or otherwise) in excess of its
 ratable share (or other share contemplated hereunder) thereof, such Lender shall immediately (1) notify
 the Administrative Agent of such fact, and (2) purchase at par from the other Lenders such participations
 in the Loans of such Class made by them or such subparticipations in the participations in L/C
 Obligations or Swing Line Loans held by them, as the case may be, as shall be necessary to cause such
 purchasing Lender to share the excess payment on such Loans of such Class or such participations, as the

DB1/ 118926700.59                                    124
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 904 of 1503



 case may be, pro rata with each of them; provided that if all or any portion of such excess payment is
 thereafter recovered from the purchasing Lender under any of the circumstances described in
 Section 10.06 (including pursuant to any settlement entered into by the purchasing Lender in its
 discretion), such purchase shall to that extent be rescinded and each other Lender shall repay to the
 purchasing Lender the purchase price paid therefor, together with an amount equal to such paying
 Lender’s ratable share (according to the proportion of (a) the amount of such paying Lender’s required
 repayment to (b) the total amount so recovered from the purchasing Lender) of any interest or other
 amount paid or payable by the purchasing Lender in respect of the total amount so recovered, without
 further interest thereon. For avoidance of doubt, the provisions of this Section 2.13 shall not be construed
 to apply to (i) any payment made by the Borrower pursuant to and in accordance with the express terms
 of this Agreement as in effect from time to time (including the application of funds arising from the
 existence of a Defaulting Lender) or (ii) any payment obtained by a Lender as consideration for the
 assignment of or sale of a participation in any of its Loans to any assignee or participant permitted
 hereunder. The Borrower agrees that any Lender so purchasing a participation from another Lender may,
 to the fullest extent permitted by applicable Law, exercise all its rights of payment (including the right of
 setoff, but subject to Section 10.10) with respect to such participation as fully as if such Lender were the
 direct creditor of the Borrower in the amount of such participation. The Administrative Agent will keep
 records (which shall be conclusive and binding in the absence of manifest error) of participations
 purchased under this Section 2.13 and will in each case notify the Lenders following any such purchases
 or repayments. Each Lender that purchases a participation pursuant to this Section 2.13 shall from and
 after such purchase have the right to give all notices, requests, demands, directions and other
 communications under this Agreement with respect to the portion of the Obligations purchased to the
 same extent as though the purchasing Lender were the original owner of the Obligations purchased.

         Section 2.14     Incremental Facilities.

         (1)       Incremental Revolving Credit Loan Request. The Borrower may at any time and from
 time to time, on one or more occasions, by notice to the Administrative Agent, request one or more
 increases to the aggregate principal amount of the Revolving Credit Commitments (or, solely to the extent
 set forth in Section 2.14(9) below, provide commitments under a new facility constituting a FILO
 Tranche) (“Incremental Commitments” and the Revolving Credit Loans and other extensions of credit
 made thereunder, the “Incremental Revolving Credit Loans”).

         (2)      Size. The aggregate amount of Incremental Commitments hereunder shall not exceed
 $200,000,000. Each Incremental Commitment will be in an integral multiple of $1.0 million and in an
 aggregate principal amount that is not less than $5.0 million (or such lesser minimum amount approved
 by the Administrative Agent in its reasonable discretion); provided that such amount may be less than
 such minimum amount or integral multiple amount if such amount represents all the remaining
 availability under the limit set forth above.

         (3)      Incremental Lenders. The Borrower shall not be obligated to offer any existing Lender
 the opportunity to provide any Incremental Commitments. Incremental Commitments may be provided
 by any existing Lender (it being understood that no existing Lender will have an obligation to make all or
 any portion of any Incremental Revolving Credit Loan, nor will the Borrower have any obligation to
 approach any existing Lender(s) to provide any Incremental Commitments) or by any Additional Lender
 on terms permitted by this Section 2.14; provided that the Administrative Agent, the Swing Line Lender
 and each Issuing Bank shall have consented (in each case, such consent not to be unreasonably withheld,
 conditioned or delayed) to any such Person’s providing Incremental Revolving Credit Facilities if such
 consent would be required under Section 10.07(b)(iii) for an assignment of such Loans or Revolving
 Credit Commitments, as applicable, to such Person. Final allocations in respect of Incremental Revolving


DB1/ 118926700.59                                    125
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 905 of 1503



 Credit Facilities will be made by the Borrower together with the arrangers thereof, if any, in their
 discretion, on the terms permitted by this Section 2.14.

          (4)      Incremental Revolving Credit Facility Amendments; Use of Proceeds. Incremental
 Commitments (including under a FILO Tranche) shall become Commitments under this Agreement
 pursuant to an amendment (each, an “Incremental Amendment”) to this Agreement and, as appropriate,
 the other Loan Documents, executed by the Borrower, each Person providing such Incremental
 Commitments and the Administrative Agent. The Administrative Agent will promptly notify each
 Lender as to the effectiveness of each Incremental Amendment. Incremental Amendments may, without
 the consent of any other Lenders, effect such amendments to this Agreement and the other Loan
 Documents as may be necessary or appropriate, in the reasonable opinion of the Administrative Agent,
 (x) to effect the provisions of this Section 2.14. Each of the parties hereto hereby agrees that, upon the
 effectiveness of any Incremental Amendment, this Agreement and the other Loan Documents, as
 applicable, will be amended to the extent necessary to reflect the existence and terms of the Incremental
 Commitments and the Incremental Revolving Credit Loans evidenced thereby. The Borrower may use the
 proceeds of the Incremental Revolving Credit Loans for any purpose not prohibited by this Agreement.

         (5)      Conditions. The availability of the Incremental Commitments under this Agreement will
 be subject solely to the following conditions:

                    (a)   No Event of Default shall have occurred and be continuing or, in the case of a
 Permitted Acquisition or similar committed investment, no Event of Default under Section 8.01(1) or
 Section 8.01(6) shall have occurred and be continuing; provided that in the case of a Limited Condition
 Acquisition, at the Borrower’s option, such Event of Default may be tested in accordance with Section
 1.07(8) so long as (x) no Loans hereunder (other than any Loans that constitute a FILO Tranche) are
 being used or will be used to fund such Limited Condition Acquisition and (y) at the time of the
 consummation of such Limited Condition Acquisition, no Event of Default under Section 8.01(1) or
 Section 8.01(6) shall have occurred and be continuing; and

                   (b)     all representations and warranties set forth in Article V shall be true and correct
 in all material respects on and as of the date of incurrence of the Incremental Revolving Credit Facilities
 except any representations and warranties which expressly relate to a given date or period shall be
 required only to be true and correct in all material respects as of the respective date or for the respective
 period, as the case may be; provided that in connection with any Permitted Acquisition or similar
 committed investment that constitute a Limited Condition Acquisition (other than any such Permitted
 Acquisition or committed investment which will be funded with the proceeds of Loans (other than a FILO
 Tranche) hereunder), (x) the Lenders providing such Incremental Commitments may elect to waive the
 requirement to make the representations and warranties set forth in Article V as required by the foregoing
 and (y) such representations and warranties will be limited to Specified Representations and Specified
 Acquisition Agreement Representations.

         (6)     Terms. Except as set forth below or with respect to any FILO Tranche under Section
 2.14(8) below, any Incremental Commitments shall be on the same terms and pursuant to the same
 documentation applicable to the existing Revolving Credit Commitments hereunder; provided that:

                  (a)     the final maturity date of such Incremental Revolving Credit Loans will be no
 earlier than the Latest Maturity Date of the Revolving Credit Loans borrowed on the Closing Date;

                    (b)  the Weighted Average Life to Maturity of such Incremental Revolving Credit
 Loans will be no shorter than the longest remaining Weighted Average Life to Maturity of the Revolving
 Credit Loans borrowed on the Closing Date;

DB1/ 118926700.59                                    126
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 906 of 1503




         (7)   Pricing. Other than in the case of a FILO Tranche as described below, the interest rate,
 margin, commitment fees, original issue discount and upfront or similar fees for any Incremental
 Commitments will be as determined by the Borrower and the Persons providing such Incremental
 Commitments; provided, that the interest rate, margin, commitment fees and letter of credit fee of all
 Commitments in effect on the Closing Date shall be increased to match the corresponding terms of the
 Incremental Commitments.

          (8)      FILO Tranche. The Revolving Credit Commitment Increase may be in the form of a
 separate “first-in, last-out” or “last-out” tranche (the “FILO Tranche”) with interest rate margins, rate
 floors, upfront fees, funding discounts and original issue discounts, in each case to be agreed upon
 (which, for the avoidance of doubt, shall not require any adjustment to the Applicable Rate of other
 Revolving Credit Loans to be set forth in the Incremental Amendment) among the Borrower and the
 Lenders providing the FILO Tranche so long as (a) any Loans and related Obligations in respect of the
 FILO Tranche are not to be guaranteed by any Person other than the Guarantors and are not secured by
 any assets other than Collateral, (b) as between (x) the Revolving Credit Loans (other than the FILO
 Tranche) and (y) the FILO Tranche, all proceeds from the liquidation or other realization of the Collateral
 (including ABL Priority Collateral) or application of funds in accordance with Section 8.03 shall be
 applied, first to obligations owing under, or with respect to, the Revolving Credit Loans (other than the
 FILO Tranche) and second to the FILO Tranche; (c) the Borrower may not prepay Loans under the FILO
 Tranche or terminate or reduce the commitments in respect thereof at any time that other Loans (including
 Swing Line Loans) and/or Unreimbursed Amounts (unless cash collateralized or otherwise provided for
 in a manner reasonably satisfactory to the Administrative Agent) are outstanding; (d) the Required
 Lenders (calculated as including the FILO Tranche) shall, subject to the terms of the ABL Intercreditor
 Agreement, control exercise of remedies in respect of the Collateral; (e) no changes affecting the priority
 status of the Revolving Credit Facility (other than the FILO Tranche) vis-à-vis the FILO Tranche may be
 made without the consent of the Required Lenders under the Revolving Credit Facility, other than such
 changes which affect only the FILO Tranche; (f) the final maturity of any FILO Tranche shall not occur,
 and no FILO Tranche shall require mandatory commitment reductions prior to, the Latest Maturity Date
 at such time; and (g) except as otherwise set forth in this Section 2.14(8), the terms of any FILO Tranche
 are not materially less favorable to the Borrower than those hereunder (including, without limitation, the
 inclusion of any additional financial or other material covenant without the consent of the Administrative
 Agent); provided however, that (i) advance rates with respect to the items included in the borrowing base
 for such FILO Tranche shall not exceed 105% of the Net Orderly Liquidation Value of Eligible Inventory
 and 100% of Eligible Credit Card Receivables and Eligible Accounts Receivable and (ii) at no time shall
 the total Revolving Credit Exposure (including the FILO Tranche) exceed 100% of the Net Orderly
 Liquidation Value of the ABL Priority Collateral (other than ineligible assets).

         (9)    Reallocation of Revolving Credit Exposure. Upon each Revolving Credit Commitment
 Increase pursuant to this Section 2.14:

                 (a)       each Revolving Credit Lender immediately prior to such increase will
 automatically and without further act be deemed to have assigned to each lender providing a portion of
 such increase (each an “Incremental Revolving Credit Lender”), and each such Incremental Revolving
 Credit Lender will automatically and without further act be deemed to have assumed, a portion of such
 Revolving Credit Lender’s participations hereunder in outstanding Letters of Credit and Swing Line
 Loans such that, after giving effect to each such deemed assignment and assumption of participations, the
 percentage of the aggregate outstanding participations hereunder in Letters of Credit and Swing Line
 Loans held by each Revolving Credit Lender will equal the percentage of the aggregate Revolving Credit
 Commitments of all Lenders represented by such Revolving Credit Lender’s Revolving Credit
 Commitments; and


DB1/ 118926700.59                                   127
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 907 of 1503




                 (b)      if, on the date of such increase, there are any Revolving Credit Loans
 outstanding, such Revolving Credit Loans shall on or prior to the effectiveness of such Incremental
 Revolving Credit Facility be prepaid from the proceeds of Incremental Revolving Credit Loans made
 hereunder (reflecting such increase in Revolving Credit Commitments), which prepayment shall be
 accompanied by accrued interest on the Revolving Credit Loans being prepaid and any costs incurred by
 any Revolving Credit Lender in accordance with Section 3.05.

         (10) The Administrative Agent and the Lenders hereby agree that the minimum borrowing,
 pro rata borrowing and pro rata payment requirements contained elsewhere in this Agreement shall not
 apply to the transactions effected pursuant to the immediately preceding sentence.

         Section 2.15     [Reserved].

         Section 2.16     Extensions of Loans.

          (1)       Extension Offers. Pursuant to one or more offers (each, an “Extension Offer”) made
 from time to time by the Borrower to all Lenders holding Loans or Commitments of a particular Class
 with a like Maturity Date, the Borrower may extend such Maturity Date and otherwise modify the terms
 of such Loans or Commitments pursuant to the terms set forth in an Extension Offer (each, an
 “Extension,” and each group of Loans or Commitments so extended, as well as any Loans of the same
 Class not so extended, each being a “tranche” for purposes of this Section 2.16). Each Extension Offer
 will specify the minimum amount of Loans or Commitments with respect to which an Extension Offer
 may be accepted, which will be an integral multiple of $1.0 million and an aggregate principal amount
 that is not less than $10.0 million, or if less, (a) the aggregate principal amount of such Loans outstanding
 or (b) such lesser minimum amount as is approved by the Administrative Agent, such consent not to be
 unreasonably withheld, conditioned or delayed. Extension Offers will be made on a pro rata basis to all
 Lenders holding Loans or Commitments of a particular Class with a like Maturity Date. If the aggregate
 outstanding principal amount of such Loans (calculated on the face amount thereof) or Commitments in
 respect of which Lenders have accepted an Extension Offer exceeds the maximum aggregate principal
 amount of Loans or Commitments offered to be extended pursuant to such Extension Offer, then the
 Loans or Commitments of such Lenders will be extended ratably up to such maximum amount based on
 the respective principal amounts (but not to exceed actual holdings of record) with respect to which such
 Lenders have accepted such Extension Offer. There is no requirement that any Extension Offer or
 Extension Amendment (defined as follows) be subject to any “most favored nation” pricing provisions,
 any condition on the non-existence of any Default or Event of Default or any financial ratio tests. The
 terms of an Extension Offer shall be determined by the Borrower, and Extension Offers may contain one
 or more conditions to their effectiveness, including a condition that a minimum amount of Loans or
 Commitments of any or all applicable tranches be tendered.

          (2)     Extension Amendments. The Lenders hereby irrevocably authorize the Administrative
 Agent to enter into amendments to this Agreement and the other Loan Documents (each, an “Extension
 Amendment”) as may be necessary or appropriate in order to effect the provisions of this Section 2.16,
 establish new tranches in respect of Extended Revolving Credit Loans and Extended Revolving Credit
 Commitments and such amendments as permitted by clause (5) below as may be necessary or appropriate
 in the reasonable opinion of the Administrative Agent and the Borrower in connection with the
 establishment of such Extended Revolving Credit Loans and Extended Revolving Credit Commitments.
 Extensions will not constitute a voluntary or mandatory payment or prepayment for purposes of this
 Agreement. It is understood that no existing Lender will have an obligation to participate in Extended
 Revolving Credit Loans or Extended Revolving Credit Commitments of any Class of Revolving Credit
 Loans, and any Lender who fails to accept an offer to participate in writing shall be deemed to have
 rejected the offer. Any Lender of an existing Class of Revolving Credit Loans that elects (or that has

DB1/ 118926700.59                                    128
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 908 of 1503



 deemed to have elected) not to participate in Extended Revolving Credit Loans or Extended Revolving
 Credit Commitments of such Class of Revolving Credit Loans shall be referred to herein as a “Non-
 Extended Lender”.

         (3)     Terms of Extension Offers and Extension Amendments. The terms of any Extended
 Revolving Credit Loans and Extended Revolving Credit Commitments will be set forth in an Extension
 Offer and as agreed between the Borrower and the Extending Lenders accepting such Extension Offer;
 provided that:

                    (a)the final maturity date of such Extended Revolving Credit Loans and Extended
 Revolving Credit Commitments will be no earlier than the Latest Maturity Date applicable to the Loans or
 Commitments subject to such Extension Offer;

                    (b)   [reserved];

                    (c)   [reserved];

                 (d)      such Extended Revolving Credit Loans and Extended Revolving Credit
 Commitments are not secured by any assets or property that does not constitute Collateral and may not be
 secured on a senior basis to the existing Revolving Credit Loans;

              (e)      such Extended Revolving Credit Loans and Extended Revolving Credit
 Commitments are not guaranteed by any Subsidiary of the Borrower other than a Subsidiary Loan Party;
 and

                   (f)     the terms, conditions, covenants and events of default applicable to Extended
 Revolving Credit Loans or Extended Revolving Credit Commitments are, except as to pricing terms
 (interest rate and fees) and maturity, substantially identical to, or, taken as a whole, no more favorable to
 the lenders or holders providing such indebtedness than, those subject to such Extension Offer, as
 determined in good faith by a Responsible Officer of the Borrower.

 Any Extended Revolving Credit Loans will constitute a separate tranche of Revolving Credit Loans from
 the Revolving Credit Loans held by Lenders that did not accept the applicable Extension Offer.

         (4)   Extension of Revolving Credit Commitments. In the case of any Extension of Revolving
 Credit Commitments or Revolving Credit Loans, the following shall apply:

                    (a)   all borrowings and all prepayments of Revolving Credit Loans shall continue to
 be made on a ratable basis among all Revolving Credit Lenders, based on the relative amounts of their
 Revolving Credit Commitments, until the repayment of the Revolving Credit Loans attributable to the
 non-extended Revolving Credit Commitments on the relevant Maturity Date; provided that the Borrower
 shall be permitted to repay the Revolving Credit Loans attributable to non-extended Revolving Credit
 Commitments on the relevant Maturity Date without the necessity of making any pro rata payments to
 Extending Lenders;

                 (b)     the allocation of the participation exposure with respect to any then-existing or
 subsequently issued Letter of Credit as between the Revolving Credit Commitments of such new tranche
 and the remaining Revolving Credit Commitments shall be made on a ratable basis in accordance with the
 relative amounts thereof until the Maturity Date relating to such non-extended Revolving Credit
 Commitments has occurred;


DB1/ 118926700.59                                     129
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 909 of 1503




                (c)      no termination of extended Revolving Credit Commitments and no repayment of
 extended Revolving Credit Loans accompanied by a corresponding permanent reduction in extended
 Revolving Credit Commitments shall be permitted unless such termination or repayment (and
 corresponding reduction) is accompanied by at least a pro rata termination or permanent repayment (and
 corresponding pro rata permanent reduction), as applicable, of each other tranche of Revolving Credit
 Loans and Revolving Credit Commitments (or each other tranche of Revolving Credit Commitments and
 Revolving Credit Loans shall have otherwise been terminated and repaid in full);

                    (d)  the Maturity Date with respect to the Revolving Credit Commitments may not be
 extended without the prior written consent of the Swing Line Lender and the Issuing Banks; and

               (e)     at no time shall there be more than three (3) different tranches of Revolving
 Credit Commitments (or greater than three (3) tranches to the extent agreed by the Administrative Agent).

         If the aggregate Outstanding Amount of Revolving Credit Loans, Swing Line Loans and L/C
 Obligations exceeds the Revolving Credit Commitment as a result of the occurrence of the Maturity Date
 with respect to any tranche of Revolving Credit Commitments while an extended tranche of Revolving
 Credit Commitments remains outstanding, the Borrower shall make such payments as are necessary in
 order to eliminate such excess on such Maturity Date.

          (5)      Required Consents. No consent of any Lender or any other Person will be required to
 effectuate any Extension, other than the consent of the Administrative Agent (such consent not to be
 unreasonably withheld, delayed or condition), the Borrower and the applicable Extending Lender. The
 transactions contemplated by this Section 2.16 (including, for the avoidance of doubt, payment of any
 interest, fees or premium in respect of any Extended Revolving Credit Loans on such terms as may be set
 forth in the relevant Extension Offer) will not require the consent of any other Lender or any other
 Person, and the requirements of any provision of this Agreement or any other Loan Document that may
 otherwise prohibit any such Extension or any other transaction contemplated by this Section 2.16 will not
 apply to any of the transactions effected pursuant to this Section 2.16.

         Section 2.17     Defaulting Lenders.

         (1)     Adjustments. Notwithstanding anything to the contrary contained in this Agreement, if
 any Lender becomes a Defaulting Lender, then, until such time as that Lender is no longer a Defaulting
 Lender, to the extent permitted by applicable Law:

                    (a)  Waivers and Amendments. That Defaulting Lender’s right to approve or
 disapprove of any amendment, waiver or consent with respect to this Agreement shall be restricted as set
 forth in Section 10.01.

                  (b)       Reallocation of Payments. Any payment of principal, interest, fees or other
 amounts received by the Administrative Agent for the account of that Defaulting Lender (whether
 voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise), shall be applied at such time
 or times as may be determined by the Administrative Agent as follows: first, to the payment of any
 amounts owing by that Defaulting Lender to the Administrative Agent hereunder; second, to the payment
 on a pro rata basis of any amounts owing by that Defaulting Lender to the relevant Swing Line Lender or
 Issuing Banks hereunder; third, as the Borrower may request (so long as no Default or Event of Default
 has occurred and is continuing), to the funding of any Loan in respect of which that Defaulting Lender
 has failed to fund its portion thereof as required by this Agreement, as determined by the Administrative
 Agent; fourth, to the payment of any amounts owing to the Lenders, the relevant Swing Line Lender or
 Issuing Banks as a result of any judgment of a court of competent jurisdiction obtained by any Lender, the

DB1/ 118926700.59                                   130
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 910 of 1503



 relevant Swing Line Lender or Issuing Banks against that Defaulting Lender as a result of that Defaulting
 Lender’s breach of its obligations under this Agreement; fifth, so long as no Default or Event of Default
 has occurred and is continuing, to the payment of any amounts owing to the Borrower as a result of any
 judgment of a court of competent jurisdiction obtained by the Borrower against that Defaulting Lender as
 a result of that Defaulting Lender’s breach of its obligations under this Agreement; and sixth, to that
 Defaulting Lender or as otherwise directed by a court of competent jurisdiction; provided that if (i) such
 payment is a payment of the principal amount of any Loans or L/C Borrowings in respect of which that
 Defaulting Lender has not fully funded its appropriate share and (ii) such Loans or L/C Borrowings were
 made at a time when the conditions set forth in Section 4.02 were satisfied or waived, such payment shall
 be applied solely to pay the Loans of, and L/C Borrowings owed to, all Non-Defaulting Lenders on a pro
 rata basis prior to being applied to the payment of any Loans of, or L/C Borrowings owed to, that
 Defaulting Lender. Any payments, prepayments or other amounts paid or payable to a Defaulting Lender
 that are applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
 to this Section 2.17(1)(b) shall be deemed paid to and redirected by that Defaulting Lender, and each
 Lender irrevocably consents hereto.

                  (c)     Certain Fees. That Defaulting Lender (i) shall not be entitled to receive any
 commitment fee pursuant to Section 2.09(1) for any period during which that Lender is a Defaulting
 Lender (and the Borrower shall not be required to pay any such fee that otherwise would have been
 required to have been paid to that Defaulting Lender) and (ii) shall be limited in its right to receive Letter
 of Credit fees as provided in Section 2.03(9).

                  (d)       Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any period
 in which there is a Defaulting Lender, for purposes of computing the amount of the obligation of each
 Non-Defaulting Lender to acquire, refinance or fund participations in Letters of Credit or Swing Line
 Loans pursuant to Section 2.03, the “Pro Rata Share” of each Non-Defaulting Lender’s Revolving Credit
 Loans and L/C Obligations shall be computed without giving effect to the Commitment of that Defaulting
 Lender; provided that (i) each such reallocation shall be given effect only if, at the date the applicable
 Lender becomes a Defaulting Lender, no Default or Event of Default has occurred and is continuing; and
 (ii) the aggregate obligation of each Non-Defaulting Lender to acquire, refinance or fund participations in
 Letters of Credit or Swing Line Loans shall not exceed the positive difference, if any, of (1) the
 Commitment of that Non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
 Revolving Credit Loans of that Non-Defaulting Lender. If the reallocation described above in this
 clause (d) cannot, or can only partially, be effected, the Borrower shall, without prejudice to any right or
 remedy available to it hereunder or under any law, (x) first, prepay Swing Line Loans in an amount equal
 to the Swing Line Lender’s Fronting Exposure and (y) second, Cash Collateralize the applicable Issuing
 Bank’s Fronting Exposure in accordance with the procedures set forth in Section 2.03.

         (2)      Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing Line
 Lender and the relevant Issuing Banks agree in writing in their sole discretion (such agreement not to be
 unreasonably withheld or delayed) that a Defaulting Lender should no longer be deemed to be a
 Defaulting Lender, the Administrative Agent will so notify the parties hereto, whereupon as of the
 effective date specified in such notice and subject to any conditions set forth therein (which may include
 arrangements with respect to any Cash Collateral), that Lender will, to the extent applicable, purchase that
 portion of outstanding Loans of the other Lenders or take such other actions as the Administrative Agent
 may determine to be necessary to cause the Revolving Credit Loans of the applicable Facility and funded
 and unfunded participations in Letters of Credit and Swing Line Loans to be held on a pro rata basis by
 the Lenders in accordance with their Pro Rata Share of the applicable Facility (without giving effect to
 Section 2.17(1)(d)), whereupon that Lender will cease to be a Defaulting Lender; provided that no
 adjustments will be made retroactively with respect to fees accrued or payments made by or on behalf of
 the Borrower while that Lender was a Defaulting Lender; provided further that except to the extent

DB1/ 118926700.59                                     131
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 911 of 1503



 otherwise expressly agreed by the affected parties, no change hereunder from Defaulting Lender to
 Lender will constitute a waiver or release of any claim of any party hereunder arising from that Lender’s
 having been a Defaulting Lender. So long as any Lender is a Defaulting Lender, (i) the Swing Line
 Lender shall not be required to fund any Swing Line Loans unless it is satisfied that it will have no
 Fronting Exposure after giving effect to such Swing Line Loan and (ii) no Issuing Bank shall be required
 to issue, extent, renew or increase any Letter of Credit unless it is satisfied that it will have no Fronting
 Exposure after giving effect thereto.

                                               ARTICLE III

                             Taxes, Increased Costs Protection and Illegality

         Section 3.01     Taxes.

         (1)     Except as required by applicable Law, any and all payments by any Loan Party to or for
 the account of any Agent or any Lender under any Loan Document shall be made free and clear of and
 without deduction or withholding for any Taxes.

         (2)     If any Loan Party or any other applicable withholding agent is required by applicable
 Law (as determined in the good faith discretion of such Loan Party or withholding agent) to make any
 deduction or withholding on account of any Taxes from any sum paid or payable by any Loan Party to
 any Lender or Agent under any of the Loan Documents:

                 (a)    the applicable Loan Party shall notify the Administrative Agent of any such
 requirement or any change in any such requirement as soon as such Loan Party becomes aware of it;

                  (b)       the applicable Loan Party or other applicable withholding agent shall be entitled
 to make such deduction or withholding and shall pay any amounts deducted or withheld to the relevant
 Governmental Authority any such Tax before the date on which penalties attach thereto, such payment to
 be made (if the liability to pay is imposed on any Loan Party) for its own account or (if that liability is
 imposed on the Lender or Agent) on behalf of and in the name of the Lender or Agent (as applicable);

                  (c)     if the Tax in question is a Non-Excluded Tax or Other Tax, the sum payable to
 such Lender or Agent (as applicable) shall be increased by such Loan Party to the extent necessary to
 ensure that, after the making of any required deduction or withholding for Non-Excluded Taxes or Other
 Taxes (including any deductions or withholdings for Non-Excluded Taxes or Other Taxes attributable to
 any payments required to be made under this Section 3.01), the Lender or the Agent (as applicable)
 receives on the due date a net sum equal to what it would have received had no such deduction or
 withholding been required or made; and

                  (d)     within thirty days after paying any sum from which it is required by Law to make
 any deduction or withholding, and within thirty days after the due date of payment of any Tax which it is
 required by clause (b) above to pay, the Borrower shall deliver to the Administrative Agent evidence
 reasonably satisfactory to the other affected parties of such deduction or withholding and of the
 remittance thereof to the relevant Governmental Authority.

         (3)      Status of Lender. The Administrative Agent and each Lender shall, at such times as are
 reasonably requested by the Borrower or the Administrative Agent, provide the Borrower and the
 Administrative Agent with any documentation prescribed by Laws or reasonably requested by the
 Borrower or the Administrative Agent certifying as to any entitlement of such Lender to an exemption
 from, or reduction in, withholding Tax with respect to any payments to be made to such Lender under any

DB1/ 118926700.59                                     132
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 912 of 1503



 Loan Document. Each such Lender shall, whenever a lapse in time or change in circumstances renders
 such documentation (including any specific documentation required below in this Section 3.01(3))
 obsolete, expired or inaccurate in any material respect, deliver promptly to the Borrower and the
 Administrative Agent updated or other appropriate documentation (including any new documentation
 reasonably requested by the Borrower or the Administrative Agent) or promptly notify the Borrower and
 Administrative Agent of its inability to do so.

         Without limiting the foregoing:

                  (a)     Each U.S. Lender shall deliver to the Borrower and the Administrative Agent on
 or before the date on which such Lender becomes a party to this Agreement two properly completed and
 duly signed copies of Internal Revenue Service Form W-9 certifying that such Lender is exempt from
 U.S. federal backup withholding.

                  (b)     Each Foreign Lender shall deliver to the Borrower and the Administrative Agent
 on or before the date on which such Lender becomes a party to this Agreement (and from time to time
 thereafter upon the request of the Borrower or the Administrative Agent) whichever of the following is
 applicable:

                  (i)     two properly completed and duly signed copies of Internal Revenue Service
         Form W-8BEN or W-8BEN-E, as applicable (or any successor forms) claiming eligibility for the
         benefits of an income tax treaty to which the United States is a party, and such other
         documentation as required under the Code,

               (ii)   two properly completed and duly signed copies of Internal Revenue Service
         Form W-8ECI (or any successor forms),

                  (iii)    in the case of a Foreign Lender claiming the benefits of the exemption for
         portfolio interest under Section 871(h) or Section 881(c) of the Code, (A) two properly completed
         and duly signed certificates substantially in the form of Exhibit H (any such certificate, a “United
         States Tax Compliance Certificate ”) and (B) two properly completed and duly signed copies of
         Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable (or any successor forms),

                  (iv)    to the extent a Foreign Lender is not the beneficial owner (for example, where
         the Foreign Lender is a partnership or a participating Lender), executed originals of Internal
         Revenue Service Form W-8IMY (or any successor forms) of the Foreign Lender, accompanied by
         a Form W-8ECI, Form W-8BEN or W-8BEN-E, as applicable, a United States Tax Compliance
         Certificate, Form W-9, Form W-8IMY and any other required information (or any successor
         forms) from each beneficial owner that would be required under this Section 3.01(3) if such
         beneficial owner were a Lender, as applicable (provided that if one or more beneficial owners are
         claiming the portfolio interest exemption, the United States Tax Compliance Certificate may be
         provided by such Foreign Lender on behalf of such beneficial owner), or

                    (v)  two properly completed and duly signed copies of any other form prescribed by
         applicable U.S. federal income tax laws (including the Treasury Regulations) as a basis for
         claiming a complete exemption from, or a reduction in, United States federal withholding Tax on
         any payments to such Lender under the Loan Documents.

               (c)     If a payment made to a Lender under any Loan Document would be subject to
 Tax imposed by FATCA if such Lender were to fail to comply with the applicable reporting requirements
 of FATCA (including those contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such

DB1/ 118926700.59                                   133
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 913 of 1503



 Lender shall deliver to the Borrower and the Administrative Agent at the time or times prescribed by law
 and at such time or times reasonably requested by the Borrower or the Administrative Agent such
 documentation prescribed by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
 Code) and such additional documentation reasonably requested by the Borrower or the Administrative
 Agent as may be necessary for the Borrower and the Administrative Agent to comply with their
 obligations under FATCA and to determine that such Lender has complied with such Lender’s
 obligations under FATCA or to determine the amount to deduct and withhold from such payment. Solely
 for purposes of this paragraph, the term “FATCA” shall include any amendments made to FATCA after
 the date of this Agreement.

 Notwithstanding any other provision of this clause (c), a Lender shall not be required to deliver any form
 that such Lender is not legally eligible to deliver.

         (4)     In addition to the payments by a Loan Party required by Section 3.01(2), the Borrower
 shall pay any Other Taxes to the relevant Governmental Authority in accordance with applicable law.

         (5)        The Loan Parties shall, jointly and severally, indemnify a Lender or Agent (each a “Tax
 Indemnitee”), within 10 days after written demand therefor, for the full amount of any Non-Excluded
 Taxes paid or payable by such Tax Indemnitee on or attributable to any payment under or with respect to
 any Loan Document, and any Other Taxes payable by such Tax Indemnitee (including Non-Excluded
 Taxes or Other Taxes imposed on or attributable to amounts payable under this Section 3.01), whether or
 not such Taxes were correctly or legally imposed or asserted by the relevant Governmental Authority. A
 certificate as to the amount of such payment or liability prepared in good faith and delivered by the Tax
 Indemnitee or by the Administrative Agent on its own behalf or on behalf of another Tax Indemnitee,
 shall be conclusive absent manifest error.

         (6)       If and to the extent that a Tax Indemnitee, in its sole discretion (exercised in good faith),
 determines that it has received a refund of any Taxes as to which it has been indemnified pursuant to this
 Section 3.01 (including by the payment of additional amounts pursuant to this Section 3.01), then such
 Tax Indemnitee shall pay to the relevant Loan Party the amount of such refund, net of all out-of-pocket
 expenses of the Tax Indemnitee (including any Taxes imposed with respect to such refund), and without
 interest (other than any interest paid by the relevant Governmental Authority with respect to such refund),
 provided that the Loan Party, upon the request of the Tax Indemnitee, agrees to repay the amount paid
 over by the Tax Indemnitee (plus any penalties, interest or other charges imposed by the relevant
 Governmental Authority) to the Tax Indemnitee to the extent the Tax Indemnitee is required to repay such
 refund to such Governmental Authority. Notwithstanding anything to the contrary in this paragraph (6),
 in no event will the Tax Indemnitee be required to pay any amount to a Loan Party pursuant to this
 paragraph (6) the payment of which would place the Tax Indemnitee in a less favorable net after-Tax
 position than the Tax Indemnitee would have been in if the Tax subject to indemnification and giving rise
 to such refund had not been deducted, withheld or otherwise imposed and the indemnification payments
 or additional amounts with respect to such Tax had never been paid. This subsection shall not be
 construed to require a Tax Indemnitee to make available its Tax returns (or any other information relating
 to its Taxes that it deems confidential) to any Loan Party or any other Person.

         (7)     For purposes of determining withholding Taxes imposed under FATCA, from and after
 the Closing Date of this Agreement, the Borrower and the Agents shall treat (and the Lenders hereby
 authorize the Agents to treat) this Agreement as not qualifying as a “grandfathered obligation” within the
 meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

        (8)      The agreements in this Section 3.01 shall survive the termination of this Agreement and
 the payment of the Loans and all other amounts payable hereunder.

DB1/ 118926700.59                                     134
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 914 of 1503




           Section 3.02 Illegality. If any Lender reasonably determines that any Change in Law has
 made it unlawful, or that any Governmental Authority has asserted that it is unlawful, for such Lender or
 its applicable Lending Office to make, maintain or fund Loans whose interest is determined by reference
 to the Eurodollar Rate, or to determine or charge interest rates based upon the Eurodollar Rate, or any
 Governmental Authority has imposed material restrictions on the authority of such Lender to purchase or
 sell, or to take deposits of, Dollars in the London interbank market, then, on written notice thereof by such
 Lender to the Borrower through the Administrative Agent, (1) any obligation of such Lender to make or
 continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans shall be
 suspended, and (2) if such notice asserts the illegality of such Lender making or maintaining Base Rate
 Loans the interest rate on which is determined by reference to the Eurodollar Rate component of the Base
 Rate, the interest rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
 illegality, be reasonably determined by the Administrative Agent without reference to the Eurodollar Rate
 component of the Base Rate, in each case until such Lender notifies the Administrative Agent and the
 Borrower that the circumstances giving rise to such determination no longer exist. Upon receipt of such
 notice, (a) the Borrower may revoke any pending request for a Borrowing of, conversion to or
 continuation of Eurodollar Rate Loans and shall, upon demand from such Lender (with a copy to the
 Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base
 Rate Loans (the interest rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
 illegality, be determined by the Administrative Agent without reference to the Eurodollar Rate component
 of the Base Rate) and (b) if such notice asserts the illegality of such Lender determining or charging
 interest rates based upon the Eurodollar Rate component of the Base Rate with respect to any Base Rate
 Loans, the Administrative Agent shall during the period of such suspension compute the Base Rate
 applicable to such Lender without reference to the Eurodollar Rate component thereof until the
 Administrative Agent is advised in writing by such Lender that it is no longer illegal for such Lender to
 determine or charge interest rates based upon the Eurodollar Rate. Upon any such prepayment or
 conversion, the Borrower shall also pay accrued interest on the amount so prepaid or converted.

         Section 3.03     Inability to Determine Rates.

                   (a)      If in connection with any request for a Eurodollar Rate Loan or a conversion to
 or continuation thereof, (i) the Administrative Agent determines that (A) Dollar deposits are not being
 offered to banks in the London interbank Eurodollar market for the applicable amount and Interest Period
 of such Eurodollar Rate Loan, or (B) (x) adequate and reasonable means do not exist for determining the
 Eurodollar Rate for any requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
 connection with an existing or proposed Base Rate Loan and (y) the circumstances described in Section
 3.03(c)(i) do not apply (in each case with respect to this clause (i), “Impacted Loans”), or (ii) the
 Administrative Agent or the Required Lenders determine that for any reason the Eurodollar Rate for any
 requested Interest Period with respect to a proposed Eurodollar Rate Loan does not adequately and fairly
 reflect the cost to such Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
 promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
 or maintain Eurodollar Rate Loans shall be suspended, (to the extent of the affected Eurodollar Rate
 Loans or Interest Periods), and (y) in the event of a determination described in the preceding sentence
 with respect to the Eurodollar Rate component of the Base Rate, the utilization of the Eurodollar Rate
 component in determining the Base Rate shall be suspended, in each case until the Administrative Agent
 (or, in the case of a determination by the Required Lenders described in clause (ii) of Section 3.03(a),
 until the Administrative Agent upon instruction of the Required Lenders) revokes such notice. Upon
 receipt of such notice, the Borrower may revoke any pending request for a Borrowing of, conversion to or
 continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or Interest
 Periods) or, failing that, will be deemed to have converted such request into a request for a Borrowing of
 Base Rate Loans in the amount specified therein.


DB1/ 118926700.59                                    135
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 915 of 1503




                   (b)     Notwithstanding the foregoing, if the Administrative Agent has made the
 determination described in clause (i) of Section 3.03(a), the Administrative Agent, in consultation with
 the Borrower and Required Lenders, may establish an alternative interest rate for the Impacted Loans, in
 which case, such alternative rate of interest shall apply with respect to the Impacted Loans until (i) the
 Administrative Agent revokes the notice delivered with respect to the Impacted Loans under clause (i) of
 the first sentence of Section 3.03(a), (ii) the Administrative Agent or the Required Lenders notify the
 Administrative Agent and the Borrower that such alternative interest rate does not adequately and fairly
 reflect the cost to such Lenders of funding the Impacted Loans, or (iii) any Lender determines that any
 Law has made it unlawful, or that any Governmental Authority has asserted that it is unlawful, for such
 Lender or its applicable Lending Office to make, maintain or fund Loans whose interest is determined by
 reference to such alternative rate of interest or to determine or charge interest rates based upon such rate
 or any Governmental Authority has imposed material restrictions on the authority of such Lender to do
 any of the foregoing and provides the Administrative Agent and the Borrower written notice thereof.

                    (c)   Notwithstanding anything to the contrary in this Agreement or any other Loan
 Documents, if the Administrative Agent determines (which determination shall be conclusive absent
 manifest error), or the Borrower or Required Lenders notify the Administrative Agent (with, in the case of
 the Required Lenders, a copy to the Borrower) that the Borrower or Required Lenders (as applicable)
 have determined, that:

                  (i)     adequate and reasonable means do not exist for ascertaining LIBOR for any
         Interest Period hereunder or any other tenors of LIBOR, including, without limitation, because
         the LIBOR Screen Rate is not available or published on a current basis and such circumstances
         are unlikely to be temporary; or

                   (ii)   the administrator of the LIBOR Screen Rate or a Governmental Authority having
         jurisdiction over the Administrative Agent or such administrator has made a public statement
         identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no longer be made
         available, or used for determining the interest rate of loans, provided that, at the time of such
         statement, there is no successor administrator that is satisfactory to the Administrative Agent, that
         will continue to provide LIBOR after such specific date (such specific date, the “Scheduled
         Unavailability Date ”); or

                   (iii)  the administrator of the LIBOR Screen Rate or a Governmental Authority having
         jurisdiction over such administrator has made a public statement announcing that all Interest
         Periods and other tenors of LIBOR are no longer representative; or

                 (iv)     syndicated loans currently being executed, or that include language similar to that
         contained in this Section 3.03, are being executed or amended (as applicable) to incorporate or
         adopt a new benchmark interest rate to replace LIBOR,

 then, in the case of clauses (i)-(iii) above, on a date and time determined by the Administrative Agent
 (any such date, the “LIBOR Replacement Date”), which date shall be at the end of an Interest Period or
 on the relevant interest payment date, as applicable, for interest calculated and shall occur reasonably
 promptly upon the occurrence of any of the events or circumstances under clauses (i), (ii) or (iii) above
 and, solely with respect to clause (ii) above, no later than the Scheduled Unavailability Date, LIBOR will
 be replaced hereunder and under any Loan Document with, subject to the proviso below, the first
 available alternative set forth in the order below for any payment period for interest calculated that can be
 determined by the Administrative Agent, in each case, without any amendment to, or further action or
 consent of any other party to, this Agreement or any other Loan Document (the “LIBOR Successor


DB1/ 118926700.59                                    136
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 916 of 1503



 Rate”; and any such rate before giving effect to the Related Adjustment, the “Pre-Adjustment Successor
 Rate”):
         (x)        Term SOFR plus the Related Adjustment; and
         (y)        SOFR plus the Related Adjustment;
 and in the case of clause (iv) above, the Borrower and Administrative Agent may amend this Agreement
 solely for the purpose of replacing LIBOR under this Agreement and under any other Loan Document in
 accordance with the definition of “LIBOR Successor Rate” and such amendment will become effective at
 5:00 p.m., on the fifth Business Day after the Administrative Agent shall have notified all Lenders and the
 Borrower of the occurrence of the circumstances described in clause (iv) above unless, prior to such time,
 Lenders comprising the Required Lenders have delivered to the Administrative Agent written notice that
 such Required Lenders object to the implementation of a LIBOR Successor Rate pursuant to such clause;
 provided that, if the Administrative Agent determines that Term SOFR has become available, is
 administratively feasible for the Administrative Agent and would have been identified as the Pre-
 Adjustment Successor Rate in accordance with the foregoing if it had been so available at the time that
 the LIBOR Successor Rate then in effect was so identified, and the Administrative Agent notifies the
 Borrower and each Lender of such availability, then from and after the beginning of the Interest Period,
 relevant interest payment date or payment period for interest calculated, in each case, commencing no less
 than thirty (30) days after the date of such notice, the Pre-Adjustment Successor Rate shall be Term
 SOFR and the LIBOR Successor Rate shall be Term SOFR plus the relevant Related Adjustment.
         The Administrative Agent will promptly (in one or more notices) notify the Borrower and each
 Lender of (x) any occurrence of any of the events, periods or circumstances under clauses (i) through (iii)
 above, (y) a LIBOR Replacement Date and (z) the LIBOR Successor Rate.

         Any LIBOR Successor Rate shall be applied in a manner consistent with market practice;
 provided that to the extent such market practice is not administratively feasible for the Administrative
 Agent, such LIBOR Successor Rate shall be applied in a manner as otherwise reasonably determined by
 the Administrative Agent.

        Notwithstanding anything else herein, if at any time any LIBOR Successor Rate as so determined
 would otherwise be less than the LIBOR Floor, the LIBOR Successor Rate will be deemed to be the
 LIBOR Floor for the purposes of this Agreement and the other Loan Documents.

          In connection with the implementation of a LIBOR Successor Rate, the Administrative Agent
 will have the right to make LIBOR Successor Rate Conforming Changes from time to time and,
 notwithstanding anything to the contrary herein or in any other Loan Document, any amendments
 implementing such LIBOR Successor Rate Conforming Changes will become effective without any
 further action or consent of any other party to this Agreement; provided that, with respect to any such
 amendment effected, the Administrative Agent shall post each such amendment implementing such
 LIBOR Successor Rate Conforming Changes to the Borrower and the Lenders reasonably promptly after
 such amendment becomes effective.

         If the events or circumstances of the type described in 3.03(c)(i)-(iii) have occurred with respect to
 the LIBOR Successor Rate then in effect, then the successor rate thereto shall be determined in accordance
 with the definition of “LIBOR Successor Rate.”

                 (d)        Notwithstanding anything to the contrary herein, (i) after any such determination
 by the Administrative Agent or receipt by the Administrative Agent of any such notice described under
 Section 3.03(c)(i)-(iii), as applicable, if the Administrative Agent determines that none of the LIBOR


DB1/ 118926700.59                                    137
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 917 of 1503



 Successor Rates is available on or prior to the LIBOR Replacement Date, (ii) if the events or
 circumstances described in Section 3.03(c)(iv) have occurred but none of the LIBOR Successor Rates is
 available, or (iii) if the events or circumstances of the type described in Section 3.03(c)(i)-(iii) have
 occurred with respect to the LIBOR Successor Rate then in effect and the Administrative Agent
 determines that none of the LIBOR Successor Rates is available, then in each case, the Administrative
 Agent and the Borrower may amend this Agreement solely for the purpose of replacing LIBOR or any
 then current LIBOR Successor Rate in accordance with this Section 3.03 at the end of any Interest Period,
 relevant interest payment date or payment period for interest calculated, as applicable, with another
 alternate benchmark rate giving due consideration to any evolving or then existing convention for similar
 U.S. dollar denominated syndicated credit facilities for such alternative benchmarks and, in each case,
 including any Related Adjustments and any other mathematical or other adjustments to such benchmark
 giving due consideration to any evolving or then existing convention for similar U.S. dollar denominated
 syndicated credit facilities for such benchmarks, which adjustment or method for calculating such
 adjustment shall be published on an information service as selected by the Administrative Agent from
 time to time in its reasonable discretion and may be periodically updated. For the avoidance of doubt, any
 such proposed rate and adjustments shall constitute a LIBOR Successor Rate. Any such amendment shall
 become effective at 5:00 p.m. on the fifth Business Day after the Administrative Agent shall have posted
 such proposed amendment to all Lenders and the Borrower unless, prior to such time, Lenders comprising
 the Required Lenders have delivered to the Administrative Agent written notice that such Required
 Lenders object to such amendment.

                    (e)     If, at the end of any Interest Period, relevant interest payment date or payment
 period for interest calculated, no LIBOR Successor Rate has been determined in accordance with clauses
 (c) or (d) of this Section 3.03 and the circumstances under clauses (c)(i) or (c)(iii) above exist or the
 Scheduled Unavailability Date has occurred (as applicable), the Administrative Agent will promptly so
 notify the Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
 Eurodollar Rate Loans shall be suspended, (to the extent of the affected Eurodollar Rate Loans, Interest
 Periods, interest payment dates or payment periods), and (y) the Eurodollar Rate component shall no
 longer be utilized in determining the Base Rate, until the LIBOR Successor Rate has been determined in
 accordance with clauses (c) or (d). Upon receipt of such notice, the Borrower may revoke any pending
 request for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the extent of the
 affected Eurodollar Rate Loans, Interest Periods, interest payment dates or payment periods) or, failing
 that, will be deemed to have converted such request into a request for a Borrowing of Base Rate Loans
 (subject to the foregoing clause (y)) in the amount specified therein.

         Section 3.04      Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
 Rate Loan.

         (1)        Increased Costs Generally. If any Change in Law shall:

                  (a)     impose, modify or deem applicable any reserve, special deposit, compulsory
 loan, insurance charge or similar requirement against assets of, deposits with or for the account of, or
 credit extended or participated in by, any Lender;

                 (b)     subject any Lender to any Tax of any kind whatsoever with respect to this
 Agreement or any Eurodollar Rate Loan made by it, or change the basis of taxation of payments to such
 Lender in respect thereof (except for Non-Excluded Taxes or Other Taxes covered by Section 3.01 and
 any Excluded Taxes); or




DB1/ 118926700.59                                    138
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 918 of 1503




                 (c)      impose on any Lender or the London interbank market any other condition, cost
 or expense affecting this Agreement or Eurodollar Rate Loans made by such Lender that is not otherwise
 accounted for in the definition of “Eurodollar Rate” or this clause (c);

 and the result of any of the foregoing shall be to increase the cost to such Lender of making, converting
 to, continuing or maintaining any Loan the interest on which is determined by reference to the Eurodollar
 Rate (or of maintaining its obligation to make any such Loan or Letter of Credit), or to increase the cost to
 such Lender, or to reduce the amount of any sum received or receivable by such Lender hereunder
 (whether of principal, interest or any other amount) then, from time to time within fifteen (15) days after
 demand by such Lender setting forth in reasonable detail such increased costs (with a copy of such
 demand to the Administrative Agent), the Borrower will pay to such Lender such additional amount or
 amounts as will compensate such Lender for such additional costs incurred or reduction suffered;
 provided that such amounts shall only be payable by the Borrower to the applicable Lender under this
 Section 3.04(1) so long as it is such Lender’s general policy or practice to demand compensation in
 similar circumstances under comparable provisions of other financing agreements.

          (2)     Capital Requirements. If any Lender reasonably determines that any Change in Law
 affecting such Lender or any Lending Office of such Lender or such Lender’s holding company, if any,
 regarding capital requirements has or would have the effect of reducing the rate of return on such
 Lender’s capital or on the capital of such Lender’s holding company, if any, as a consequence of this
 Agreement, the Commitments of such Lender or the Loans made by it, or participations in or issuance of
 Letters of Credit by such Lender, to a level below that which such Lender or such Lender’s holding
 company, as the case may be, could have achieved but for such Change in Law (taking into consideration
 such Lender’s policies and the policies of such Lender’s holding company with respect to capital
 adequacy), then from time to time upon demand of such Lender setting forth in reasonable detail the
 charge and the calculation of such reduced rate of return (with a copy of such demand to the
 Administrative Agent), the Borrower will pay to such Lender additional amount or amounts as will
 compensate such Lender or such Lender’s holding company for any such reduction suffered; provided
 that such amounts shall only be payable by the Borrower to the applicable Lender under this
 Section 3.04(2) so long as it is such Lender’s general policy or practice to demand compensation in
 similar circumstances under comparable provisions of other financing agreements.

         (3)      Certificates for Reimbursement. A certificate of a Lender setting forth the amount or
 amounts necessary to compensate such Lender or its holding company, as the case may be, as specified in
 subsection (1) or (2) of this Section 3.04 and delivered to the Borrower shall be conclusive absent
 manifest error. The Borrower shall pay such Lender, as the case may be, the amount shown as due on any
 such certificate within fifteen (15) days after receipt thereof.

         Section 3.05    Funding Losses. Upon written demand of any Lender (with a copy to the
 Administrative Agent) from time to time, which demand shall set forth in reasonable detail the basis for
 requesting such amount, the Borrower shall promptly compensate such Lender for and hold such Lender
 harmless from any loss, cost or expense (excluding loss of anticipated profits or margin) actually incurred
 by it as a result of:

         (1)       any continuation, conversion, payment or prepayment of any Eurodollar Rate Loan on a
 day prior to the last day of the Interest Period for such Loan (whether voluntary, mandatory, automatic, by
 reason of acceleration, or otherwise);

         (2)      any failure by the Borrower (for a reason other than the failure of such Lender to make a
 Loan) to prepay, borrow, continue or convert any Eurodollar Rate Loan on the date or in the amount
 notified by the Borrower; or

DB1/ 118926700.59                                    139
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 919 of 1503




         (3)      any assignment of a Eurodollar Rate Loan on a day prior to the last day of the Interest
 Period therefor as a result of a request by the Borrower pursuant to Section 3.07; including any loss or
 expense (excluding loss of anticipated profits or margin) actually incurred by reason of the liquidation or
 reemployment of funds obtained by it to maintain such Eurodollar Rate Loan or from fees payable to
 terminate the deposits from which such funds were obtained.

          Notwithstanding the foregoing, no Lender may make any demand under this Section 3.05 with
 respect to the “floor” specified in the proviso to the definition of “Eurodollar Rate”.

         Section 3.06     Matters Applicable to All Requests for Compensation.

          (1)     Designation of a Different Lending Office. If any Lender requests compensation under
 Section 3.04, or the Borrower is required to pay any additional amount to any Lender or any
 Governmental Authority for the account of any Lender pursuant to Section 3.01, or if any Lender gives a
 notice pursuant to Section 3.02, then such Lender shall use reasonable efforts to designate a different
 Lending Office for funding or booking its Loans hereunder or to assign its rights and obligations
 hereunder to another of its offices, branches or affiliates, if, in the good faith judgment of such Lender
 such designation or assignment (a) would eliminate or reduce amounts payable pursuant to Section 3.01
 or 3.04, as the case may be, in the future, or eliminate the need for the notice pursuant to Section 3.02, as
 applicable, and (b) in each case, would not subject such Lender to any unreimbursed cost or expense and
 would not otherwise be disadvantageous to such Lender in any material economic, legal or regulatory
 respect.

          (2)     Suspension of Lender Obligations. If any Lender requests compensation by the Borrower
 under Section 3.04, the Borrower may, by notice to such Lender (with a copy to the Administrative
 Agent), suspend the obligation of such Lender to make or continue Eurodollar Rate Loans from one
 Interest Period to another Interest Period, or to convert Base Rate Loans into Eurodollar Rate Loans until
 the event or condition giving rise to such request ceases to be in effect (in which case the provisions of
 Section 3.06(3) shall be applicable); provided that such suspension shall not affect the right of such
 Lender to receive the compensation so requested.

          (3)      Conversion of Eurodollar Rate Loans. If any Lender gives notice to the Borrower (with a
 copy to the Administrative Agent) that the circumstances specified in Section 3.02, 3.03 or 3.04 hereof
 that gave rise to the conversion of such Lender’s Eurodollar Rate Loans no longer exist (which such
 Lender agrees to do promptly upon such circumstances ceasing to exist) at a time when Eurodollar Rate
 Loans made by other Lenders, as applicable, are outstanding, such Lender’s Base Rate Loans shall be
 automatically converted, on the first day(s) of the next succeeding Interest Period(s) for such outstanding
 Eurodollar Rate Loans to the extent necessary so that, after giving effect thereto, all Loans of a given
 Class held by the Lenders of such Class holding Eurodollar Rate Loans and by such Lender are held pro
 rata (as to principal amounts, interest rate basis, and Interest Periods) in accordance with their respective
 Pro Rata Shares.

          (4)     Delay in Requests. Failure or delay on the part of any Lender to demand compensation
 pursuant to the foregoing provisions of Sections 3.01 or 3.04 shall not constitute a waiver of such
 Lender’s right to demand such compensation; provided that the Borrower shall not be required to
 compensate a Lender pursuant to the foregoing provisions of Section 3.01 or 3.04 for any increased costs
 incurred or reductions suffered more than one hundred and eighty (180) days prior to the date that such
 Lender notifies the Borrower of the event giving rise to such claim and of such Lender’s intention to
 claim compensation therefor (except that, if the circumstance giving rise to such increased costs or
 reductions is retroactive, then the 180-day period referred to above shall be extended to include the period
 of retroactive effect thereof).

DB1/ 118926700.59                                     140
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 920 of 1503




          Section 3.07 Replacement of Lenders under Certain Circumstances. If (1) any Lender
 requests compensation under Section 3.04 or ceases to make Eurodollar Rate Loans as a result of any
 condition described in Section 3.02 or Section 3.04, (2) the Borrower is required to pay any additional
 amount to any Lender or any Governmental Authority for the account of any Lender pursuant to
 Section 3.01 or 3.04, (3) any Lender is a Non-Consenting Lender or Non-Extended Lender, (4) any
 Lender becomes a Defaulting Lender or (5) any other circumstance exists hereunder that gives the
 Borrower the right to replace a Lender as a party hereto, then the Borrower may, at its sole expense and
 effort, upon notice to such Lender and the Administrative Agent:

                  (a)      require such Lender to assign and delegate, without recourse (in accordance with
 and subject to the restrictions contained in, and consents required by, Section 10.07), all of its interests,
 rights and obligations under this Agreement (or, with respect to clause (3) above, all of its interests, rights
 and obligations with respect to the Class of Loans or Commitments that is the subject of the related
 consent, waiver, or amendment, as applicable) and the related Loan Documents to one or more Eligible
 Assignees that shall assume such obligations (any of which assignee may be another Lender, if a Lender
 accepts such assignment), provided that:

                 (i)      the Borrower shall have paid to the Administrative Agent the assignment fee
         specified in Section 10.07(b)(iv);

                 (ii)     such Lender shall have received payment of an amount equal to the applicable
         outstanding principal of its Loans, accrued interest thereon, accrued fees and all other amounts
         payable to it hereunder and under the other Loan Documents (including any amounts under
         Section 3.05);

                  (iii)   such Lender being replaced pursuant to this Section 3.07 shall (i) execute and
         deliver an Assignment and Assumption with respect to all, or a portion, as applicable, of such
         Lender’s Commitment and outstanding Loans and participations in L/C Obligations and Swing
         Line Loans and (ii) deliver any Notes evidencing such Loans to the Borrower or Administrative
         Agent (or a lost or destroyed note indemnity in lieu thereof); provided that the failure of any such
         Lender to execute an Assignment and Assumption or deliver such Notes shall not render such
         sale and purchase (and the corresponding assignment) invalid and such assignment shall be
         recorded in the Register and the Notes shall be deemed to be canceled upon such failure;

                 (iv)     the Eligible Assignee shall become a Lender hereunder and the assigning Lender
         shall cease to constitute a Lender hereunder with respect to such assigned Loans and
         Commitments, except with respect to indemnification and confidentiality provisions under this
         Agreement, which shall survive as to such assigning Lender;

                  (v)     in the case of any such assignment resulting from a claim for compensation under
         Section 3.04 or payments required to be made pursuant to Section 3.01, such assignment will
         result in a reduction in such compensation or payments thereafter;

                    (vi)   such assignment does not conflict with applicable Laws;

                  (vii) any Lender that acts as an Issuing Bank may not be replaced hereunder at any
         time when it has any Letter of Credit outstanding hereunder unless arrangements reasonably
         satisfactory to such Issuing Bank (including the furnishing of a back-up standby letter of credit in
         form and substance, and issued by an issuer, reasonably satisfactory to such Issuing Bank or the
         depositing of Cash Collateral into a Cash Collateral Account in amounts and pursuant to


DB1/ 118926700.59                                     141
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 921 of 1503



         arrangements reasonably satisfactory to such Issuing Bank) have been made with respect to each
         such outstanding Letter of Credit; and

                (viii) the Lender that acts as Administrative Agent cannot be replaced in its capacity as
         Administrative Agent other than in accordance with Section 9.11, or

                   (b)       terminate the Commitment of such Lender or Issuing Bank, as the case may be,
 and (A) in the case of a Lender (other than an Issuing Bank), repay all Obligations of the Borrower owing
 to such Lender relating to the Loans and participations held by such Lender as of such termination date
 and (B) in the case of an Issuing Bank, repay all Obligations of the Borrower owing to such Issuing Bank
 relating to the Loans and participations held by such Issuing Bank as of such termination date and Cash
 Collateralize, cancel or backstop, or provide for the deemed reissuance under another facility, on terms
 satisfactory to such Issuing Bank any Letters of Credit issued by it; provided that in the case of any such
 termination of the Commitment of a Non-Consenting Lender such termination shall be sufficient
 (together with all other consenting Lenders) to cause the adoption of the applicable consent, waiver or
 amendment of the Loan Documents and such termination shall, with respect to clause (3) above, be in
 respect of all of its interests, rights and obligations with respect to the Class of Loans or Commitments
 that is the subject of the related consent, waiver and amendment.

                  (c)     In the event that (i) the Borrower or the Administrative Agent has requested that
 the Lenders consent to a departure or waiver of any provisions of the Loan Documents or agree to any
 amendment thereto, (ii) the consent, waiver or amendment in question requires the agreement of each
 Lender, all affected Lenders or all the Lenders or all affected Lenders with respect to a certain Class or
 Classes of the Loans/Commitments and (iii) the Required Lenders have agreed to such consent, waiver or
 amendment, then any Lender who does not agree to such consent, waiver or amendment shall be deemed
 a “Non-Consenting Lender.”

                   (d)      A Lender shall not be required to make any such assignment or delegation if,
 prior thereto, as a result of a waiver by such Lender or otherwise, the circumstances entitling the
 Borrower to require such assignment and delegation cease to apply.

                (e)     Notwithstanding anything herein to the contrary, each party hereto agrees that
 any assignment pursuant to the terms of this Section 3.07 may be effected pursuant to an Assignment and
 Assumption executed by the Borrower, the Administrative Agent and the assignee and that the Lender
 making such assignment need not be a party thereto

         Section 3.08 Survival. All of the Borrower’s obligations under this Article III shall survive
 termination of the Aggregate Commitments, repayment, satisfaction or discharge of all other Obligations
 under this Agreement and resignation of the Administrative Agent.

                                              ARTICLE IV

                         Conditions Precedent to Revolving Credit Borrowings

         Section 4.01 Conditions to Effectiveness of this Agreement on Closing Date. The
 effectiveness of this Agreement on the Closing Date was subject to satisfaction (or waiver) of the
 following conditions precedent:

         (1)     The Administrative Agent’s receipt of the following, each of which shall be originals,
 facsimiles or copies in .pdf format (followed promptly by originals) (unless otherwise reasonably agreed


DB1/ 118926700.59                                   142
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 922 of 1503



 by the Administrative Agent) unless otherwise specified, each properly executed by a Responsible Officer
 of the signing Loan Party:

                    (a)   a Committed Loan Notice;

                    (b)   executed counterparts of this Agreement and the Guaranty;

                  (c)     each Collateral Document set forth on Schedule 4.01(1)(c) required to be
 executed on the Closing Date as indicated on such schedule, duly executed by each Loan Party that is
 party thereto, together with:

                 (i)       certificates, if any, representing the Pledged Collateral referred to therein, and to
         the extent certificated, accompanied by undated stock or note powers executed in blank; and

                 (ii)     evidence that all UCC-1 financing statements in the jurisdiction of organization
         of each Loan Party that the Administrative Agent and the Collateral Agent may deem reasonably
         necessary to satisfy the Collateral and Guarantee Requirement shall have been provided for, and
         arrangements for the filing thereof in a manner reasonably satisfactory to the Administrative
         Agent shall have been made;

                   (d)      (i) certificates of good standing from the secretary of state of the state of
 organization of each Loan Party (to the extent such concept exists in such jurisdiction), (ii) customary
 certificates of resolutions or other action, incumbency certificates or other certificates of Responsible
 Officers of each Loan Party evidencing the authority of each Loan Party to enter into the applicable Loan
 Documents and the identity, authority and capacity of each Responsible Officer thereof authorized to act
 as a Responsible Officer in connection with this Agreement and the other Loan Documents to which such
 Loan Party is a party or is to be a party on the Closing Date, and (iii) copies of each Loan Party’s
 organization documents as of the Closing Date;

                   (e)      a customary legal opinion from (i) Kirkland & Ellis LLP, special counsel to the
 Loan Parties, (ii) Moore & Van Allen PLLC, North Carolina and South Carolina counsel to the Loan
 Parties and (iii) Brunini, Grantham, Grower & Hewes, PLLC, Mississippi counsel to the Loan Parties;

                  (f)     a solvency certificate from a Financial Officer of the Borrower (after giving
 effect to the Closing Date Transactions) substantially in the form attached hereto as Exhibit I; and

                    (g)   a Borrowing Base Certificate that calculates the Borrowing Base as of October
 31, 2015;

 provided, however, that each of the requirements set forth in clause (1)(c) above, including the delivery of
 any document(s) or instrument(s) necessary to satisfy the Collateral and Guarantee Requirement (except
 for the execution and delivery of the Security Agreement and to the extent that a Lien on Collateral may
 be perfected by (x) the filing of a financing statement under the UCC or (y) the delivery of the stock
 certificate of the Initial Borrower and the wholly owned Material Domestic Subsidiaries of Belk (or stock
 certificates of such wholly owned Material Domestic Subsidiaries delivered to the Initial Borrower on the
 Closing Date, if the Initial Borrower has used commercially reasonable efforts to procure the delivery
 thereof prior to the Closing Date)) will not constitute conditions precedent to the Borrowing on the
 Closing Date after the Initial Borrower’s use of commercially reasonable efforts to provide such items on
 or prior to the Closing Date if the Initial Borrower agrees to deliver, or cause to be delivered, such
 documents and instruments, or take or cause to be taken such other actions as may be required to perfect
 such security interests within ninety (90) days after the Closing Date (subject to extensions approved by

DB1/ 118926700.59                                     143
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 923 of 1503



 the Administrative Agent in its reasonable discretion) or, in the case of stock certificates of Belk, no later
 than 5:00 p.m., New York time, on the Closing Date;

 provided further that with respect to the requirements set forth in clauses (1)(b), (1)(c) or (1)(d) above,
 each Loan Document (or certificate or other document) required to be executed and delivered on the
 Closing Date by any Loan Party other than Holdings or Initial Borrower will not constitute conditions
 precedent to the borrowing of Revolving Credit Loans on the Closing Date; provided that each of Belk
 and its Restricted Subsidiaries that are Loan Parties will execute and deliver any such document(s)
 substantially concurrently with the consummation of the Merger, but no later than 5:00 p.m. on the
 Closing Date.

           (2)    The Arrangers shall have received (i) the Closing Date Annual Financial Statements, and
 (ii) the Closing Date Quarterly Financial Statements; provided that the filing of the required financial
 statements on Form 10-K and Form 10-Q with the SEC within the required time periods by the Acquired
 Company will constitute receipt by the Arrangers of the Closing Date Annual Financial Statements and
 the Closing Date Quarterly Financial Statements.

          (3)     The Administrative Agent and the Arrangers shall have received at least
 three (3) Business Days prior to the Closing Date all documentation and other information in respect of
 Holdings and the Borrower reasonably determined by the Administrative Agent or the Arrangers to be
 required by applicable regulatory authorities required under applicable “know your customer” and anti-
 money laundering rules and regulations, including the USA PATRIOT Act, that has been reasonably
 requested by the Administrative Agent or the Arrangers in writing by it at least ten (10) Business Days
 prior to the Closing Date.

          (4)    The Arrangers shall have received a certification by a Responsible Officer of the Initial
 Borrower, to the knowledge of the Initial Borrower (other than with respect to any Specified
 Representations), that the conditions set forth in clauses (5) and (7) of this Section 4.01 have been
 satisfied.

           (5)    The Specified Representations and the Specified Acquisition Agreement Representations
 shall be true and correct in all material respects on and as of the Closing Date; provided that to the extent
 such representations and warranties specifically refer to an earlier date, they shall be true and correct in all
 material respects as of such earlier date; provided further that the condition precedent in this clause (5)
 with respect to Specified Acquisition Agreement Representations shall fail to be satisfied only to the
 extent a breach of such Specified Acquisition Agreement Representations results in a failure of a
 condition precedent to the obligation of Holdings or the Initial Borrower to consummate the Merger
 pursuant to the terms of the Transaction Agreement or provides Holdings or the Initial Borrower with the
 right to, pursuant to the Transaction Agreement, terminate its obligations under the Transaction
 Agreement or decline to consummate the Merger as a result of the breach of such Specified Acquisition
 Agreement Representations.

          (6)      The Arrangers shall have received a certification by a Responsible Officer of the Initial
 Borrower that prior to or substantially concurrently with the funding of Revolving Credit Loans borrowed
 on the Closing Date, (i) the Equity Contribution (subject to any reduction pursuant to the second proviso
 of this Section 4.01(6)) shall have been consummated; and (ii) the Merger shall have been consummated
 in all material respects in accordance with the terms of the Transaction Agreement, after giving effect to
 any modifications, amendments, supplements, consents, waivers or requests, other than those
 modifications, amendments, supplements, consents, waivers or requests (including the effects of any such
 requests) made by Holdings or the Initial Borrower that are materially adverse to the interests of the
 Lenders;

DB1/ 118926700.59                                     144
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 924 of 1503



 provided that each of the following will be deemed to be materially adverse to the interests of the
 Lenders:

                 (i)     any change to the definition of “Company Material Adverse Effect” contained in
         the Transaction Agreement as in effect on August 23, 2015,

                  (ii)   any waiver of or amendment to the representation contained in the Transaction
         Agreement that since January 31, 2015 through the date of the Transaction Agreement, there has
         not been any event or effect that has had, or would reasonably be expected to have, individually
         or in the aggregate, a “Company Material Adverse Effect” (as defined in the Transaction
         Agreement); and

               (iii)    any amendment to the “Xerox” provisions contained in the Transaction
         Agreement in effect on August 23, 2015;

 provided further that (i) any reduction in the amount of consideration required to consummate the Merger
 shall be deemed not to be materially adverse to the interest of the Lenders so long as any reduction will be
 allocated (A) first, to a reduction in the Equity Contribution so long as the Equity Contribution is no less
 than 22.5% of the Total Capitalization (as defined in the Commitment Letter) and (B) thereafter (1)
 77.5% to a reduction in the First Lien Loans and the Second Lien Loans (on a pro rata basis without
 giving effect to certain adjustments that may otherwise be agreed) and (2) 22.5% to the Equity
 Contribution and (ii) any increase in the purchase price of, or consideration for the Merger shall not be
 deemed to be materially adverse to the interests of the Lenders so long as such increase is not funded with
 any Indebtedness.

          (7)      Since August 23, 2015, there has not been any Circumstance (as defined in the
 Transaction Agreement as in effect on August 23, 2015) that has had, or would reasonably be expected to
 have, either individually or in the aggregate, a Company Material Adverse Effect (as defined in the
 Transaction Agreement).

          (8)     All fees required to be paid pursuant to the Fee Letter on the Closing Date and reasonable
 out-of-pocket expenses required to be paid on the Closing Date pursuant to the Commitment Letter, to the
 extent invoiced at least 3 Business Days prior to the Closing Date shall have been paid in full in cash
 substantially concurrently with the borrowing Revolving Credit Loans on the Closing Date (which
 amounts may, at the option of the Borrower, be offset against the proceeds of the Revolving Credit Loans
 borrowed on the Closing Date).

          (9)     Prior to or substantially concurrently with the funding of the Revolving Credit Loans
 borrowed on the Closing Date and the initial borrowings under the First Lien Facility and the Second Lien
 Facility, the Closing Date Refinancing shall have been consummated.

         (10) The terms and conditions of the Second Lien Loan Documents shall be consistent with
 the terms and conditions previously agreed between the Borrower and the Arrangers.

         (11) The Administrative Agent shall have received the ABL Intercreditor Agreement and
 Term Intercreditor Agreement acknowledged and delivered by the Borrower and the other Loan Parties
 party thereto.

         Without limiting the generality of the provisions of the last paragraph of Section 9.03, for
 purposes of determining compliance with the conditions specified in this Section 4.01, each Lender that
 has signed this Agreement shall be deemed to have consented to, approved or accepted or to be satisfied

DB1/ 118926700.59                                    145
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 925 of 1503



 with, each document or other matter required thereunder to be consented to or approved by or acceptable
 or satisfactory to a Lender unless the Administrative Agent shall have received notice from such Lender
 prior to the proposed Closing Date specifying its objection thereto.

         Section 4.02     Conditions to Credit Extensions after Closing Date.

         Except as set forth in Section 2.14(6) with respect to Incremental Revolving Credit Loans and
 2.16(2) with respect to Extended Revolving Credit Loans, and subject to Section 1.07(8), the obligation of
 each Lender to honor any Request for Credit Extension (other than (x) a Committed Loan Notice
 requesting only a conversion of Loans to the other Type or a continuation of Eurodollar Rate Loans or (y)
 borrowings made pursuant to Section 2.14 in connection with a Limited Condition Acquisition to be
 funded with the proceeds of a FILO Tranche) after the Closing Date, is subject to the following conditions
 precedent:

          (1)      The representations and warranties of the Borrower contained in Article V or any other
 Loan Document shall be true and correct in all material respects on and as of the date of such Credit
 Extension; provided that to the extent that such representations and warranties specifically refer to an
 earlier date, they shall be true and correct in all material respects as of such earlier date; provided further
 that, any representation and warranty that is qualified as to “materiality,” “Material Adverse Effect” or
 similar language shall be true and correct (after giving effect to any qualification therein) in all respects
 on such respective dates.

         (2)     No Default or Event of Default shall exist, or would result from such proposed Credit
 Extension or from the application of proceeds therefrom.

         (3)     The Administrative Agent, and, if applicable, the relevant Issuing Bank or the Swing
 Line Lender (as applicable) shall have received a Request for Credit Extension in accordance with the
 requirements hereof.

         (4)     Each Request for Credit Extension (other than a Committed Loan Notice requesting only
 a conversion of Loans to the other Type or a continuation of Eurodollar Rate Loans) submitted by the
 Borrower shall be deemed to be a representation and warranty that the conditions specified in
 Sections 4.02(1) and 4.02(2) have been satisfied on and as of the date of the applicable Credit Extension.

        (5)      After giving effect to the Loans or Letters of Credit requested to be made or issued on
 any such date and the use of proceeds thereof, the Total Outstandings shall not exceed the Maximum
 Borrowing Amount at such time.

 In addition, solely to the extent the Borrower has delivered to the Administrative Agent a notice of intent
 to cure pursuant to Section 8.04, no request for Borrowing shall be honored after delivery of such notice
 until the applicable Cure Amount specified in such notice is actually received by the Borrower. For the
 avoidance of doubt, the preceding sentence shall have no effect on the continuation or conversion of any
 Loans outstanding.

                                                 ARTICLE V

                                      Representations and Warranties

          The Borrower represents and warrants to the Administrative Agent and the Lenders, after giving
 effect to the Merger, at the time of each Credit Extension (solely to the extent required to be true and
 correct for such Revolving Credit Borrowing pursuant to Article IV or Section 2.14, as applicable):

DB1/ 118926700.59                                     146
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 926 of 1503




        Section 5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan Party
 and each of its respective Restricted Subsidiaries that is a Material Subsidiary:

           (1)    is a Person duly organized or formed, validly existing and in good standing under the
 Laws of the jurisdiction of its incorporation or organization (to the extent such concept exists in such
 jurisdiction),

         (2)      has all corporate or other organizational power and authority to (a) own or lease its assets
 and carry on its business as currently conducted and (b) in the case of the Loan Parties, execute, deliver
 and perform its obligations under the Loan Documents to which it is a party,

         (3)       is duly qualified and in good standing (to the extent such concept exists) under the Laws
 of each jurisdiction where its ownership, lease or operation of properties or the conduct of its business as
 currently conducted requires such qualification,

         (4)        is in compliance with all applicable Laws, orders, writs, injunctions and orders and

         (5)      has all requisite governmental licenses, authorizations, consents and approvals to operate
 its business as currently conducted;

 except in each case referred to in the preceding clauses (2)(a), (3), (4) or (5), to the extent that failure to
 do so would not reasonably be expected to have, individually or in the aggregate, a Material Adverse
 Effect.

         Section 5.02       Authorization; No Contravention.

         (1)    The execution, delivery and performance by each Loan Party of each Loan Document to
 which such Person is a party have been duly authorized by all necessary corporate or other organizational
 action.

         (2)   None of the execution, delivery and performance by each Loan Party of each Loan
 Document to which such Person is a party will:

                    (a)     contravene the terms of any of such Person’s Organizational Documents;

                    (b)    result in any breach or contravention of, or the creation of any Lien upon any of
 the property or assets of such Person or any of the Restricted Subsidiaries (other than as permitted by
 Section 7.01) under (i) any Contractual Obligation in excess of the Threshold Amount to which such
 Loan Party is a party or affecting such Loan Party or the properties of such Loan party or any of its
 Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental Authority or any arbitral
 award to which such Loan Party or its property is subject; or

                    (c)     violate any applicable Law;

 except with respect to any breach, contravention or violation (but not creation of Liens) referred to in the
 preceding clauses (b) and (c), to the extent that such breach, contravention or violation would not
 reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect.

         Section 5.03 Governmental Authorization. No material approval, consent, exemption,
 authorization, or other action by, or notice to, or filing with, any Governmental Authority is necessary or


DB1/ 118926700.59                                      147
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 927 of 1503



 required in connection with the execution, delivery or performance by, or enforcement against, any Loan
 Party of this Agreement or any other Loan Document, except for:

        (1)       filings and registrations necessary to perfect the Liens on the Collateral granted by the
 Loan Parties in favor of the Secured Parties,

         (2)      the approvals, consents, exemptions, authorizations, actions, notices and filings that have
 been duly obtained, taken, given or made and are in full force and effect (except to the extent not required
 to be obtained, taken, given or made or in full force and effect pursuant to the Collateral and Guarantee
 Requirement) and

          (3)     those approvals, consents, exemptions, authorizations or other actions, notices or filings,
 the failure of which to obtain or make would not reasonably be expected to have, individually or in the
 aggregate, a Material Adverse Effect.

          Section 5.04 Binding Effect. This Agreement and each other Loan Document has been duly
 executed and delivered by each Loan Party that is party hereto or thereto, as applicable. Each Loan
 Document constitutes a legal, valid and binding obligation of each Loan Party that is party thereto,
 enforceable against each such Loan Party in accordance with its terms, except as such enforceability may
 be limited by Debtor Relief Laws and by general principles of equity and principles of good faith and fair
 dealing.

         Section 5.05     Financial Statements; No Material Adverse Effect.

         (1)       The Annual Financial Statements and the Quarterly Financial Statements fairly present in
 all material respects the financial condition of the Borrower and its consolidated Subsidiaries as of the
 date(s) thereof and their results of operations for the period covered thereby in accordance with GAAP
 consistently applied throughout the periods covered thereby, (i) except as otherwise expressly noted
 therein and (ii) subject, in the case of the Quarterly Financial Statements, to changes resulting from
 normal year-end adjustments and the absence of footnotes.

         (2)      Since the Third Amendment Effective Date, there has been no event or circumstance, either
 individually or in the aggregate, that has had or would reasonably be expected to have a Material Adverse
 Effect.

          Section 5.06 Litigation. Except as set forth on Schedule 5.06, there are no actions, suits,
 proceedings, claims or disputes pending or, to the knowledge of the Borrower, overtly threatened in
 writing, at law, in equity, in arbitration or before any Governmental Authority, by or against Holdings, the
 Borrower or any of the Restricted Subsidiaries that would reasonably be expected to have a Material
 Adverse Effect.

         Section 5.07     Labor Matters. Except as would not reasonably be expected to have, individually
 or in the aggregate, a Material Adverse Effect: (1) there are no strikes or other labor disputes against the
 Borrower or the Restricted Subsidiaries pending or, to the knowledge of the Borrower, overtly threatened
 in writing and (2) hours worked by and payment made based on hours worked to employees of each of
 the Borrower or the Restricted Subsidiaries have not been in violation of the Fair Labor Standards Act or
 any other applicable Laws dealing with wage and hour matters.

         Section 5.08 Ownership of Property; Liens. Each Loan Party and each of its respective
 Restricted Subsidiaries has good and valid record title in fee simple to, or valid leasehold interests in, or
 easements or other limited property interests in, all real property necessary in the ordinary conduct of its

DB1/ 118926700.59                                     148
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 928 of 1503



 business, free and clear of all Liens except for Liens permitted by Section 7.01 and except where the
 failure to have such title or other interest would not reasonably be expected to have, individually or in the
 aggregate, a Material Adverse Effect.

          Section 5.09 Environmental Matters. Except as would not reasonably be expected to have,
 individually or in the aggregate, a Material Adverse Effect: (a) each Loan Party and each of its Restricted
 Subsidiaries and their respective operations and properties is in compliance with all applicable
 Environmental Laws; (b) each Loan Party and each of its Restricted Subsidiaries has obtained and
 maintained all Environmental Permits required to conduct their operations; (c) none of the Loan Parties or
 any of their respective Restricted Subsidiaries has become subject to any pending or, to the knowledge of
 the Borrower, threatened Environmental Claim in writing or Environmental Liability; and (d) none of the
 Loan Parties or any of their respective Restricted Subsidiaries or, to the knowledge of the Borrower,
 predecessors has treated, stored, transported or Released Hazardous Materials at or from any currently or
 formerly owned, leased or operated real estate or facility.

         Section 5.10      Taxes. Except as would not, either individually or in the aggregate, reasonably
 be expected to result in a Material Adverse Effect, each Loan Party and each of its Restricted Subsidiaries
 has timely filed all Tax returns and reports required to be filed, and have timely paid all Taxes (including
 satisfying its withholding tax obligations) levied or imposed on their properties, income or assets
 (whether or not shown in a Tax return), which are due and payable, except those Taxes which are being
 contested in good faith by appropriate actions diligently taken and for which adequate reserves have been
 provided in accordance with GAAP.

          There is no proposed Tax assessment, deficiency or other claim against any Loan Party or any of
 its Restricted Subsidiaries except (i) those being actively contested by a Loan Party or such Restricted
 Subsidiary in good faith and by appropriate actions diligently taken and for which adequate reserves have
 been provided in accordance with GAAP or (ii) those which would not reasonably be expected to,
 individually or in the aggregate, have a Material Adverse Effect.

         Section 5.11     ERISA Compliance.

          (1)     Except as would not, either individually or in the aggregate, reasonably be expected to
 result in a Material Adverse Effect, each Plan is in compliance with the applicable provisions of ERISA,
 the Code and other federal or state Laws.

         (2)        (a)   No ERISA Event has occurred or is reasonably expected to occur;

                (b)     no Pension Plan has failed to satisfy the minimum funding standards (within the
 meaning of Section 412 of the Code or Section 302 of ERISA) applicable to such Pension Plan;

                 (c)      none of the Loan Parties or any of their respective ERISA Affiliates has incurred,
 or reasonably expects to incur, any liability (and no event has occurred which, with the giving of notice
 under Section 4219 of ERISA, would result in such liability) under Sections 4201 et seq. or 4243 of
 ERISA with respect to a Multiemployer Plan;

                   (d)      none of the Loan Parties or any of their respective ERISA Affiliates has engaged
 in a transaction that is subject to Sections 4069 or 4212(c) of ERISA; and

                    (e)  neither any Loan Party nor any ERISA Affiliate has been notified in writing by
 the sponsor of a Multiemployer Plan that such Multiemployer Plan is insolvent or has been determined to


DB1/ 118926700.59                                    149
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 929 of 1503



 be in endangered or critical status and no such Multiemployer Plan is expected to be insolvent or in
 endangered or critical status,

 except, with respect to each of the foregoing clauses of this Section 5.11(2), as would not reasonably be
 expected, individually or in the aggregate, to result in a Material Adverse Effect.

          (3)     Except where noncompliance or the incurrence of an obligation would not reasonably be
 expected to result in a Material Adverse Effect, (a) each Foreign Plan has been maintained in substantial
 compliance with its terms and with the requirements of any and all applicable Laws, statutes, rules,
 regulations and orders, and (b) none of Holdings, the Borrower or any Subsidiary has incurred any
 obligation in connection with the termination of or withdrawal from any Foreign Plan.

         (4)     The Borrower is not an entity deemed to hold “plan assets” (within the meaning of
 ERISA), and provided the Loan is not funded with “plan assets,” neither the making of any loan or any
 outstanding loan hereunder will give rise to a non-exempt prohibited transaction under Section 406 of
 ERISA or Section 4975 of the Code.

            Section 5.12   Subsidiaries.

         (1)      As of the Third Amendment Effective Date, all of the outstanding Equity Interests in the
 Borrower and its Subsidiaries have been validly issued and are fully paid and (if applicable) non-
 assessable, and all Equity Interests owned by Holdings in the Borrower, and by the Borrower or any
 Subsidiary Guarantor in any of their respective Subsidiaries are owned free and clear of all Liens of any
 person except (a) those Liens created under the Collateral Documents, the “Collateral Documents” (as
 defined in the First Lien Credit Agreement) and the “Collateral Documents” (as defined in the Second
 Lien Credit Agreement) and (b) any nonconsensual Lien that is permitted under Section 7.01.

            (2)     As of the Third Amendment Effective Date, Schedule 5.12 sets forth:

                    (a)    the name and jurisdiction of each Subsidiary,

                 (b)     the ownership interests of Holdings in the Borrower and of the Borrower and any
 Subsidiary of the Borrower in each Subsidiary, including the percentage of such ownership, and

                 (c)     the Equity Interests of each Subsidiary described in clause (b) that were required
 to be pledged on the Closing Date pursuant to the Collateral and Guarantee Requirement.

            Section 5.13   Margin Regulations; Investment Company Act.

                  (a)       No Loan Party is engaged nor will it engage, principally or as one of its
 important activities, in the business of purchasing or carrying Margin Stock (within the meaning of
 Regulation U issued by the Board of Governors of the Federal Reserve System of the United States), or
 extending credit for the purpose of purchasing or carrying Margin Stock, and no proceeds of any
 Borrowings will be used for any purpose that violates Regulation U.

                    (b)    No Loan Party is an “investment company” under the Investment Company Act
 of 1940.

        Section 5.14 Disclosure. None of the written information and written data heretofore or
 contemporaneously furnished in writing by or on behalf of the Borrower or any Subsidiary Guarantor to
 any Agent or any Lender on or prior to the Closing Date in connection with the Closing Date

DB1/ 118926700.59                                    150
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 930 of 1503



 Transactions, when taken as a whole, when furnished, contains any material misstatement of fact or omits
 to state any material fact necessary to make such written information and written data taken as a whole, in
 the light of the circumstances under which it was delivered, not materially misleading (after giving effect
 to all modifications and supplements to such written information and written data, in each case, furnished
 after the date on which such written information or such written data was originally delivered and prior to
 the Closing Date); it being understood that for purposes of this Section 5.14, such written information and
 written data shall not include any projections, pro forma financial information, financial estimates,
 forecasts and forward-looking information or information of a general economic or general industry
 nature.

          Section 5.15 Intellectual Property; Licenses, etc. The Borrower and the Restricted
 Subsidiaries have good and marketable title to, or a valid license or right to use, all patents, patent rights,
 trademarks, servicemarks, trade names, copyrights, technology, software, know-how database rights and
 other intellectual property rights (collectively, “IP Rights”) that to the knowledge of the Borrower are
 reasonably necessary for the operation of their respective businesses as currently conducted, except where
 the failure to have any such rights, either individually or in the aggregate, would not reasonably be
 expected to have a Material Adverse Effect. To the knowledge of the Borrower, the operation of the
 respective businesses of the Borrower or any Subsidiary of the Borrower as currently conducted does not
 infringe upon, dilute, misappropriate or violate any IP Rights held by any Person except for such
 infringements, dilutions, misappropriations or violations, individually or in the aggregate, that would not
 reasonably be expected to have a Material Adverse Effect. No claim or litigation regarding any IP Rights
 is pending or, to the knowledge of the Borrower, threatened in writing against any Loan Party or
 Subsidiary, that, either individually or in the aggregate, would reasonably be expected to have a Material
 Adverse Effect.

        Section 5.16 Solvency. On the Third Amendment Effective Date and after giving effect to the
 Third Amendment Transactions, the Borrower and its Subsidiaries, on a consolidated basis, are Solvent.

          Section 5.17 USA PATRIOT Act; Anti-Terrorism Laws; Foreign Corrupt Practices Act. To
 the extent applicable, Holdings, Borrower and the Restricted Subsidiaries are in compliance, in all
 material respects, with (i) the USA PATRIOT Act, (ii) the United States Foreign Corrupt Practices Act of
 1977 (the “FCPA”), (iii) the Trading with the Enemy Act, as amended, and each of the foreign assets
 control regulations of the United States Treasury Department (31 C.F.R. Subtitle B, Chapter V, as
 amended) and any other enabling legislation or executive order relating thereto and (iv) all other
 applicable Anti-Terrorism Laws. None of Holdings, Borrower or any Restricted Subsidiary nor, to the
 knowledge of the Borrower, any director, officer or employee of any of Holdings, the Borrower or any of
 the Restricted Subsidiaries, is currently the subject of any U.S. sanctions administered by the Office of
 Foreign Assets Control of the U.S. Treasury Department (“OFAC”) (“Sanctions”). No proceeds of the
 Loans will be used by Holdings, the Borrower or any Restricted Subsidiary (a) directly or, to the
 knowledge of the Borrower, indirectly, for any payments to any governmental official or employee,
 political party, official of a political party, candidate for political office, or anyone else acting in an
 official capacity, in order to obtain, retain or direct business, or to obtain any improper advantage, in
 violation of the FCPA or (b) for the purpose of financing activities of or with any Person, that, at the time
 of such financing, is the subject of any Sanctions administered by OFAC. None of Holdings, Borrower or
 any Restricted Subsidiary nor, to the knowledge of the Borrower, any director, officer or employee of any
 of Holdings, the Borrower or any of the Restricted Subsidiaries is: (a) located, organized, or ordinarily
 resident in a country or territory that is subject to a comprehensive trade embargo administered by OFAC
 (presently, Cuba, Iran, North Korea, Sudan, Syria, or the Crimea region of Ukraine (collectively,
 “Sanctioned Countries”)); (b) identified on OFAC’s Specially Designated Nationals and Blocked
 Persons List (“SDNs”); (c) majority owned by one or more SDNs (collectively with SDNs, “Sanctioned


DB1/ 118926700.59                                     151
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 931 of 1503



 Persons”); or (d) engaged, directly or knowingly indirectly, in dealings or transactions in or with
 Sanctioned Countries or Sanctioned Persons that are prohibited by Sanctions.

         Section 5.18 Collateral Documents. Except as otherwise contemplated hereby or under any
 other Loan Documents and subject to limitations set forth in the Collateral and Guarantee Requirement,
 the provisions of the Collateral Documents, together with such filings and other actions required to be
 taken hereby or by the applicable Collateral Documents (including the delivery to Collateral Agent of any
 Pledged Collateral required to be delivered pursuant hereto or the applicable Collateral Documents), are
 effective to create in favor of the Collateral Agent for the benefit of the Secured Parties a legal, valid and
 enforceable Lien (subject to Liens permitted by Section 7.01) with the priority set forth in the Applicable
 Intercreditor Agreement on all right, title and interest of the respective Loan Parties in the Collateral
 described therein.

 Notwithstanding anything herein (including this Section 5.18) or in any other Loan Document to the
 contrary, no Loan Party makes any representation or warranty as to (A) the effects of perfection or non-
 perfection, the priority or the enforceability of any pledge of or security interest in any Equity Interests of
 any Foreign Subsidiary, or as to the rights and remedies of the Agents or any Lender with respect thereto,
 under foreign Law, (B) the pledge or creation of any security interest, or the effects of perfection or non-
 perfection, the priority or the enforceability of any pledge of or security interest to the extent such pledge,
 security interest, perfection or priority is not required pursuant to the Collateral and Guarantee
 Requirement or (C) any Excluded Assets.

        Section 5.19 Use of Proceeds. The Borrower has used the proceeds of the Loans issued
 hereunder only in compliance with (and not in contravention of) each Loan Document.

          Section 5.20 Beneficial Ownership Certification. As of the First Amendment Effective Date,
 the information included in the Beneficial Ownership Certification, if applicable, is true and correct in all
 respects.



                                                ARTICLE VI

                                           Affirmative Covenants

         So long as the Termination Conditions have not been satisfied, the Borrower shall, and shall
 (except in the case of the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each of the Restricted
 Subsidiaries to:

           Section 6.01 Financial Statements. Deliver to the Administrative Agent for prompt further
 distribution by the Administrative Agent to each Lender each of the following:

          (1)     as soon as available, but in any event within ninety (90) days after the end of each fiscal
 year of the Borrower (or, with respect to the fiscal year of the Borrower ended [January 30, 2021],, one
 hundred and five (105) days after the end of such fiscal year), a consolidated balance sheet of the
 Borrower and its Subsidiaries as at the end of such fiscal year, and the related consolidated statements of
 income or operations, stockholders’ equity and cash flows for such fiscal year, together with related notes
 thereto and management’s discussion and analysis describing results of operations in the form
 customarily prepared by management of the Borrower, setting forth in each case in comparative form the
 figures for the previous fiscal year, in reasonable detail and all prepared in accordance with GAAP,
 audited and accompanied by a report and opinion of PricewaterhouseCoopers, LLP, KPMG LLP or any

DB1/ 118926700.59                                     152
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 932 of 1503



 other independent registered public accounting firm of nationally recognized standing or another
 accounting firm reasonably acceptable to the Administrative Agent, which report and opinion (a) will be
 prepared in accordance with generally accepted auditing standards and (b) other than with respect to the
 report and opinion for fiscal year ending [January 30],, 2021, will not be subject to any qualification as to
 the scope of such audit or be subject to any explanatory statement as to the Borrower’s ability to continue
 as a “going concern” or like qualification (other than with respect to (i) an upcoming maturity of the
 Loans under this Agreement, the First Lien Facility or the Second Lien Facility, or (ii) any anticipated
 inability to satisfy any financial maintenance covenant);

           (2)     as soon as available, but in any event within forty-five (45) days after the end of each of
 the first three (3) fiscal quarters of each fiscal year of the Borrower, a condensed consolidated balance
 sheet of the Borrower and its Subsidiaries as at the end of such fiscal quarter, and the related (a)
 condensed consolidated statement of income or operations for such fiscal quarter and for the portion of
 the fiscal year then ended and (b) condensed consolidated statement of cash flows for the portion of the
 fiscal year then ended, setting forth, in each case of the preceding clauses (a) and (b), in comparative form
 the figures for the corresponding fiscal quarter of the previous fiscal year and the corresponding portion
 of the previous fiscal year, accompanied by an Officer’s Certificate stating that such financial statements
 fairly present in all material respects the financial condition, results of operations and cash flows of the
 Borrower and its Subsidiaries in accordance with GAAP, subject to normal year-end adjustments and the
 absence of footnotes, together with management’s discussion and analysis describing results of operations
 in the form customarily prepared by management of the Borrower;

           (3)     as soon as available, but in any event within (x) thirty (30) days after the end of each of the
 first two (2) fiscal months of each fiscal quarter of the Borrower, (y) except as provided in clause (z) below,
 forty-five (45) days after the end of the third fiscal month of each fiscal quarter of the Borrower and (z)
 sixty (60) days after the end of the last fiscal month of each fiscal year of the Borrower, a condensed
 consolidated balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal month, and the
 related (a) condensed consolidated statement of income or operations for such fiscal month and for the
 portion of the fiscal year then ended and (b) condensed consolidated statement of cash flows for the portion
 of the fiscal year then ended, setting forth, in each case of the preceding clauses (a) and (b), in comparative
 form the figures for the corresponding fiscal month of the previous fiscal year and the corresponding portion
 of the previous fiscal year, accompanied by an Officer’s Certificate stating that such financial statements
 fairly present in all material respects the financial condition, results of operations and cash flows of the
 Borrower and its Subsidiaries in accordance with GAAP, subject to normal year-end adjustments and the
 absence of footnotes;

         (4)      within ninety (90) days after the end of each fiscal year of the Borrower, (I) a
 consolidated budget for the following fiscal year on a quarterly basis as customarily prepared by
 management of the Borrower for its internal use (including (x) any projected consolidated balance sheet
 of the Borrower and its Subsidiaries as of the end of the following fiscal year and the related consolidated
 statements of projected operations or income, in each case, to the extent prepared by management of the
 Borrower and included in such consolidated budget and (y) an Availability Model), which projected
 financial statements shall be prepared in good faith on the basis of assumptions believed to be reasonable
 at the time of preparation of such projected financial statements (it being understood by the Secured
 Parties that any such projections are not to be viewed as facts, are subject to significant uncertainties and
 contingencies, many of which are beyond the control of the Loan Parties and the Investors and that no
 assurance can be given that any particular projections will be realized, that actual results may differ and
 that such differences may be material);) and (II) a consolidated monthly forecast prepared on a monthly
 basis by management of the Borrower, including information of the type that would otherwise be included
 in clause (I) above but presented on a monthly basis;


DB1/ 118926700.59                                      153
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 933 of 1503




         (5)      simultaneously with the delivery of each set of consolidated financial statements referred
 to in Sections 6.01(1), 6.01(2) and 6.01(3), the related unaudited (it being understood that such
 information may be audited at the option of the Borrower) consolidating financial statements reflecting
 the adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) from such
 consolidated financial statements; and

          (6)     quarterly, upon request of the Administrative Agent, at a time mutually agreed with the
 Administrative Agent that is promptly after the delivery of the information required pursuant to
 Section 6.01(1) and Section 6.01(2) above, as applicable, to participate in a conference call for Lenders to
 discuss the financial position and results of operations of the Borrower and its Subsidiaries for the most
 recently ended period for which financial statements have been delivered.

          Notwithstanding the foregoing, the obligations referred to in Sections 6.01(1), 6.01(2) and
 6.01(32) may be satisfied with respect to financial information of the Borrower and its Subsidiaries by
 furnishing (A) the applicable financial statements of any Parent Company or (B) the Borrower’s or such
 Parent Company’s Form 10-K or 10-Q, as applicable, filed with the SEC (and the public filing of such
 report with the SEC shall constitute delivery under this Section 6.01); provided that with respect to each
 of the preceding clauses (A) and (B), (1) to the extent such information relates to a parent of the
 Borrower, if and so long as such Parent Company will have Independent Assets or Operations, such
 information is accompanied by consolidating information that explains in reasonable detail the differences
 between the information relating to such Parent Company and its Independent Assets or Operations, on
 the one hand, and the information relating to the Borrower and the consolidated Restricted Subsidiaries on
 a stand-alone basis, on the other hand and (2) to the extent such information is in lieu of information
 required to be provided under Section 6.01(1) (it being understood that such information may be audited
 at the option of the Borrower), such materials are accompanied by a report and opinion of
 PricewaterhouseCoopers, LLP, KPMG LLP or any other independent registered public accounting firm of
 nationally recognized standing or another accounting firm reasonably acceptable to the Administrative
 Agent, which report and opinion (x) shall be prepared in accordance with generally accepted auditing
 standards and (y) shall not be subject to any qualification as to the scope of such audit or be subject to any
 explanatory statement as to the Borrower’s ability to continue as a “going concern” or like qualification
 (other than with respect to (i) an upcoming maturity of the Loans under this Agreement, the First Lien
 Facility or the Second Lien Facility or (ii) any anticipated inability to satisfy any financial maintenance
 covenant).

         Any financial statements required to be delivered pursuant to Sections 6.01(1) or 6.01(2) shall not
 be required to contain all purchase accounting adjustments relating to the Closing Date Transactions or
 the Third Amendment Transactions or any other transaction(s) permitted hereunder to the extent it is not
 practicable to include any such adjustments in such financial statements.

          Each Lender and the Administrative Agent hereby acknowledges and agrees that the Borrower
 and its Subsidiaries may be required to restate historical financial statements as the result of the
 implementation of changes in GAAP, or the respective interpretation thereof, and that such restatements
 will not result in a Default or an Event of Default under the Loan Documents.

          Section 6.02 Certificates; Other Information. Deliver to the Administrative Agent for prompt
 further distribution by the Administrative Agent to each Lender:

         (1)     no later than five (5) days after the delivery of the financial statements referred to in
 Sections 6.01(1), (2) and (3), a duly completed Compliance Certificate signed by a Financial Officer of
 the Borrower;


DB1/ 118926700.59                                    154
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 934 of 1503




          (2)      promptly after the same are publicly available, copies of all annual, regular, periodic and
 special reports, proxy statements and registration statements which the Borrower or any Restricted
 Subsidiary files with the SEC or with any Governmental Authority that may be substituted therefor or
 with any national securities exchange, as the case may be (other than amendments to any registration
 statement (to the extent such registration statement, in the form it became effective, is delivered to the
 Administrative Agent), exhibits to any registration statement and, if applicable, any registration statement
 on Form S-8), and in any case not otherwise required to be delivered to the Administrative Agent
 pursuant to any other clause of this Section 6.02;

          (3)      promptly after the furnishing thereof, copies of any notices of default to any holder of any
 class or series of debt securities of any Loan Party having an aggregate outstanding principal amount
 greater than the Threshold Amount or pursuant to the First Lien Facility and/or the Second Lien Facility,
 so long as the aggregate outstanding principal amount thereunder is greater than the Threshold Amount
 (in each case, other than in connection with any board observer rights) and not otherwise required to be
 furnished to the Administrative Agent pursuant to any other clause of this Section 6.02;

         (4)      together with the delivery of the Compliance Certificate with respect to the financial
 statements referred to in Section 6.01(1), (a) a report setting forth the information required by
 Sections 1(a), (e) and (f) and Section 11 of the Perfection Certificate (or confirming that there has been no
 change in such information since the latter of the Closing Date or the last such report) and (b) a list of
 each Subsidiary of the Borrower that identifies each Subsidiary as a Restricted Subsidiary or an
 Unrestricted Subsidiary as of the date of delivery of such list or a confirmation that there is no change in
 such information since the later of the Closing Date and the last such list; and

         (5)     promptly, such additional information regarding the business and financial affairs of any
 Loan Party or any Material Subsidiary that is a Restricted Subsidiary, or compliance with the terms of the
 Loan Documents, as the Administrative Agent may from time to time on its own behalf or on behalf of
 any Lender reasonably request in writing from time to time.

         Documents required to be delivered pursuant to Section 6.01 or Section 6.02(2) may be delivered
 electronically and if so delivered, shall be deemed to have been delivered on the date (a) on which the
 Borrower posts such documents, or provides a link thereto, on the Borrower’s (or any Parent Company’s)
 website on the Internet at the website address listed on Schedule 10.02 hereto (or as such address may be
 updated from time to time in accordance with Section 10.02); or (b) on which such documents are posted
 on the Borrower’s behalf on SyndTrak or another relevant website, if any, to which each Lender and the
 Administrative Agent have access (whether a commercial, third-party website or whether sponsored by
 the Administrative Agent); provided that (i) upon written request by the Administrative Agent, the
 Borrower will deliver paper copies of such documents to the Administrative Agent for further distribution
 by the Administrative Agent to each Lender until a written request to cease delivering paper copies is
 given by the Administrative Agent and (ii) the Borrower shall notify (which may be by facsimile or
 electronic mail) the Administrative Agent of the posting of any such documents or link and, upon the
 Administrative Agent’s request, provide to the Administrative Agent by electronic mail electronic
 versions (i.e., soft copies) of such documents. Each Lender shall be solely responsible for timely
 accessing posted documents or requesting delivery of paper copies of such documents from the
 Administrative Agent and maintaining its copies of such documents.

         The Borrower hereby acknowledges that (a) the Administrative Agent will make available to the
 Lenders materials or information provided by or on behalf of the Borrower hereunder (collectively, the
 “Borrower Materials”) by posting the Borrower Materials on SyndTrak or another similar electronic
 system (the “Platform”) and (b) certain of the Lenders may have personnel who do not wish to receive
 any information with respect to the Borrower, its Subsidiaries or their respective securities that is not

DB1/ 118926700.59                                    155
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 935 of 1503



 Public-Side Information, and who may be engaged in investment and other market-related activities with
 respect to such Person’s securities. The Borrower hereby agrees that (i) at the Administrative Agent’s
 request, all Borrower Materials that are to be made available to Public Lenders will be clearly and
 conspicuously marked “PUBLIC” which, at a minimum, means that the word “PUBLIC” will appear
 prominently on the first page thereof; (ii) by marking Borrower Materials “PUBLIC,” the Borrower will
 be deemed to have authorized the Administrative Agent and the Lenders to treat such Borrower Materials
 as containing only Public-Side Information (provided, however, that to the extent such Borrower
 Materials constitute Information, they will be treated as set forth in Section 10.09); (iii) all Borrower
 Materials marked “PUBLIC” are permitted to be made available through a portion of the Platform
 designated as “Public Side Information”; and (iv) the Administrative Agent and the Arrangers will treat
 the Borrower Materials that are not marked “PUBLIC” as being suitable only for posting on a portion of
 the Platform not designated as “Public Side Information.” Notwithstanding the foregoing, the Borrower
 shall be under no obligation to mark the Borrower Materials “PUBLIC.”

           Anything to the contrary notwithstanding, nothing in this Agreement will require Holdings, the
 Borrower or any Subsidiary to disclose, permit the inspection, examination or making copies or abstracts
 of, or discussion of, any document, information or other matter, or provide information (i) that constitutes
 non-financial trade secrets or non-financial proprietary information, (ii) in respect of which disclosure is
 prohibited by Law or binding agreement or (iii) that is subject to attorney-client or similar privilege or
 constitutes attorney work product.

          Section 6.03 Notices. Promptly after a Responsible Officer obtains actual knowledge thereof,
 notify the Administrative Agent, who will in turn notify the Lenders (it being understand that the failure
 to so notify shall not constitute a Default or an Event of Default hereunder), of:

        (1)      any Default, specifying the nature and extent thereof and the corrective action (if any)
 proposed to be taken with respect thereto;

          (2)      (a) any dispute, litigation, investigation or proceeding between any Loan Party and any
 arbitrator or Governmental Authority, (b) the filing or commencement of, or any material development in,
 any litigation or proceeding affecting any Loan Party or its Subsidiary, or (c) the occurrence of any
 ERISA Event that, in any such case referred to in clauses (a), (b) or (c) of this Section 6.03(2), has
 resulted or would reasonably be expected to result in a Material Adverse Effect; and

          (3)      any material change in accounting policies or financial reporting practices by any Loan
 Party with respect Accounts Receivable, Credit Card Processor Accounts and Inventory or other changes,
 in each case, which impact the calculation of the Borrowing Base or Reserves in a manner that is adverse
 to the interests of the Lenders.

          Each notice pursuant to this Section 6.03 shall be accompanied by a written statement of a
 Responsible Officer of the Borrower (a) that such notice is being delivered pursuant to Section 6.03(1) or
 (2) (as applicable) and (b) setting forth details of the occurrence referred to therein and stating what action
 the Borrower has taken and proposes to take with respect thereto.

          Section 6.04 Payment of Obligations. Timely pay, discharge or otherwise satisfy, as the same
 shall become due and payable, all of its obligations and liabilities in respect of Taxes imposed upon it or
 upon its income or profits or in respect of its property, except, in each case, to the extent (1) any such Tax
 is being contested in good faith and by appropriate actions for which appropriate reserves have been
 established in accordance with GAAP or (2) the failure to pay or discharge the same would not
 reasonably be expected, individually or in the aggregate, to have a Material Adverse Effect.


DB1/ 118926700.59                                     156
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 936 of 1503




         Section 6.05     Preservation of Existence, etc.

          (1)      Preserve, renew and maintain in full force and effect its legal existence under the Laws of
 the jurisdiction of its organization; and

           (2)     take all reasonable action to obtain, preserve, renew and keep in full force and effect its
 rights, licenses, permits, privileges, franchises, and IP Rights material to the conduct of its business,

         (3)      except in the case of clauses (1) or (2) to the extent (other than with respect to the
 preservation of the existence of the Borrower set forth in clause (1)) that failure to do so would not
 reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect or pursuant to
 any merger, consolidation, liquidation, dissolution or disposition permitted by Article VII.

          Section 6.06 Maintenance of Properties. Except if the failure to do so would not reasonably
 be expected to have, individually or in the aggregate, a Material Adverse Effect, maintain, preserve and
 protect all of its material properties and equipment used in the operation of its business in reasonably
 good working order, repair and condition, ordinary wear and tear excepted and casualty or condemnation
 excepted.

           Section 6.07 Maintenance of Insurance. Maintain with insurance companies that the Borrower
 believes (in the good faith judgment of its management) are financially sound and reputable at the time
 the relevant coverage is placed or renewed or with a Captive Insurance Subsidiary, insurance with respect
 to the Borrower’s and the Restricted Subsidiaries’ properties and business against loss or damage of the
 kinds customarily insured against by Persons engaged in the same or similar business, of such types and
 in such amounts (after giving effect to any self-insurance reasonable and customary for similarly situated
 Persons engaged in the same or similar businesses as the Borrower and the Restricted Subsidiaries) as are
 customarily carried under similar circumstances by such other Persons, and will furnish to the Lenders,
 upon written request from the Administrative Agent, information presented in reasonable detail as to the
 insurance so carried; provided that notwithstanding the foregoing, in no event will the Borrower or any
 Restricted Subsidiary be required to obtain or maintain insurance that is more restrictive than what is
 consistent with past practice. Each such policy of insurance will as appropriate, (i) name the Collateral
 Agent, on behalf of the Secured Parties, as an additional insured thereunder as its interests may appear or
 (ii) in the case of each casualty insurance policy, contain an additional loss payable clause or endorsement
 that names the Collateral Agent, on behalf of the Secured Parties, as the additional loss payee
 thereunder.Compliance with Laws. Comply in all material respects with the requirements of all Laws and
 all orders, writs, injunctions and decrees of any Governmental Authority applicable to it or to its business
 or property (including ERISA, the USA PATRIOT Act, Sanctions, OFAC and FCPA), except if the
 failure to comply therewith would not reasonably be expected individually or in the aggregate to have a
 Material Adverse Effect.Books and Records. Maintain proper books of record and account, in which
 entries that are full, true and correct in all material respects shall be made of all material financial
 transactions and matters involving the assets and business of the Borrower or such Restricted Subsidiary,
 as the case may be (it being understood and agreed that certain Foreign Subsidiaries may maintain
 individual books and records in conformity with generally accepted accounting principles in their
 respective countries of organization and that such maintenance shall not constitute a breach of the
 representations, warranties or covenants hereunder).Inspection Rights. Permit representatives and
 independent contractors of the Administrative Agent and each Lender to visit and inspect any of its
 properties, to examine its corporate, financial and operating records, and make copies thereof or abstracts
 therefrom and to discuss its affairs, finances and accounts with its directors, officers, and independent
 public accountants (subject to such accountants’ customary policies and procedures), all at the reasonable
 expense of the Borrower and at such reasonable times during normal business hours and as often as may
 be reasonably desired, upon reasonable advance notice to the Borrower; provided that only the

DB1/ 118926700.59                                     157
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 937 of 1503



 Administrative Agent on behalf of the Lenders may exercise rights of the Administrative Agent and the
 Lenders under this Section 6.10 and the Administrative Agent shall not exercise such rights more often
 than two (2) times during any calendar year absent the existence of an Event of Default and only one (1)
 such time shall be at the Borrower’s expense; provided further that when an Event of Default exists, the
 Administrative Agent (or any of its representatives or independent contractors) may do any of the
 foregoing at the expense of the Borrower at any time during normal business hours and upon reasonable
 advance notice. The Administrative Agent shall give the Borrower the opportunity to participate in any
 discussions with the Borrower’s independent public accountants. For the avoidance of doubt, this
 Section 6.10 is subject to the last paragraph of Section 6.02.

           Section 6.11 Covenant to Guarantee Obligations and Give Security. At the Borrower’s
 expense, subject to the provisions of the Collateral and Guarantee Requirement and any applicable
 limitation in any Collateral Document, take all action necessary or reasonably requested by the
 Administrative Agent or the Collateral Agent to ensure that the Collateral and Guarantee Requirement
 continues to be satisfied, including: (x) upon (i) the formation or acquisition of any new direct or indirect
 wholly owned Material Domestic Subsidiary (other than any Excluded Subsidiary) by any Loan Party,
 (ii) the designation of any existing direct or indirect wholly owned Material Domestic Subsidiary (other
 than any Excluded Subsidiary) as a Restricted Subsidiary, (iii) any Subsidiary (other than any Excluded
 Subsidiary) becoming a wholly owned Material Domestic Subsidiary or (iv) an Excluded Subsidiary that
 is a Material Domestic Subsidiary ceasing to be an Excluded Subsidiary but continuing as a Restricted
 Subsidiary of the Borrower, (y) upon the acquisition of any material assets by the Borrower or any
 Subsidiary Guarantor or (z) with respect to any Subsidiary at the time it becomes a Loan Party, for any
 material assets held by such Subsidiary (in each case, other than assets constituting Collateral under a
 Collateral Document that becomes subject to the Lien created by such Collateral Document upon
 acquisition thereof (without limitation of the obligations to perfect such Lien)):

                    (a)   within sixty (60) days (or such greater number of days specified below) after
 such formation, acquisition or designation or, in each case, such longer period as the Administrative
 Agent may agree in its reasonable discretion cause such Material Domestic Subsidiary required to become
 a Guarantor under the Collateral and Guarantee Requirement to execute the Guaranty (or a joinder
 thereto) and other documentation the Administrative Agent may reasonably request from time to time in
 order to carry out more effectively the purposes of the Guaranty and the Collateral Documents and

                             (A)     within sixty (60) days after such formation, acquisition or designation,
                    cause each such Material Domestic Subsidiary that is required to become a Subsidiary
                    Guarantor pursuant to the Collateral and Guarantee Requirement to duly execute and
                    deliver to the Collateral Agent supplements to the Security Agreement, a counterpart
                    signature page to the Intercompany Subordination Agreement, Intellectual Property
                    Security Agreements and other security agreements and documents necessary to satisfy
                    the Collateral and Guarantee Requirement, as reasonably requested by and in form and
                    substance reasonably satisfactory to the Collateral Agent (consistent with the Security
                    Agreement, Intellectual Property Security Agreements and other Collateral Documents in
                    effect on the Closing Date), in each case granting and perfecting Liens required by the
                    Collateral and Guarantee Requirement;

                            (B)      within sixty (60) days after such formation, acquisition or designation,
                    cause each such Material Domestic Subsidiary that is required to become a Guarantor
                    pursuant to the Collateral and Guarantee Requirement to deliver any and all certificates
                    representing Equity Interests (to the extent certificated) that are required to be pledged
                    pursuant to the Collateral and Guarantee Requirement, accompanied by undated stock
                    powers or other appropriate instruments of transfer executed in blank and a joinder to the

DB1/ 118926700.59                                      158
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 938 of 1503



                    Intercompany Subordination Agreement substantially in the form of Annex I thereto with
                    respect to the intercompany Indebtedness held by such Material Domestic Subsidiary;

                             (C)      within sixty (60) days after such formation, acquisition or designation,
                    take and cause (i) the applicable Material Domestic Subsidiary that is required to become
                    a Guarantor pursuant to the Collateral and Guarantee Requirement and (ii) to the extent
                    applicable, each direct or indirect parent of such applicable Material Domestic
                    Subsidiary, in each case, to take customary action(s) (including the filing of Uniform
                    Commercial Code financing statements and delivery of stock and membership interest
                    certificates to the extent certificated) as may be necessary in the reasonable opinion of the
                    Administrative Agent to vest in the Collateral Agent (or in any representative of the
                    Collateral Agent designated by it) valid and perfected (subject to Liens permitted by
                    Section 7.01) Liens required by the Collateral and Guarantee Requirement, enforceable
                    against all third parties in accordance with their terms, except as such enforceability may
                    be limited by Debtor Relief Laws and by general principles of equity (regardless of
                    whether enforcement is sought in equity or at law); and

                             (D)       within sixty (60) days after the reasonable request therefor by the
                    Administrative Agent (or such longer period as the Administrative Agent may agree in its
                    reasonable discretion), deliver to the Administrative Agent a signed copy of a customary
                    Opinion of Counsel, addressed to the Administrative Agent and the Lenders, of counsel
                    for the Loan Parties reasonably acceptable to the Administrative Agent as to such matters
                    set forth in this Section 6.11(1) as the Administrative Agent may reasonably request (with
                    such opinion being consistent with the Opinion of Counsel delivered to the
                    Administrative Agent on the Closing Date);

 provided that actions relating to Liens on real property are governed by Section 6.11(2) and not this
 Section 6.11(1).

         Section 6.12     Compliance with Environmental Laws. Except, in each case, to the extent that
 the failure to do so would not reasonably be expected to have, individually or in the aggregate, a Material
 Adverse Effect, (1) comply, and take all reasonable actions to cause any lessees and other Persons
 operating or occupying its properties to comply, with all applicable Environmental Laws and
 Environmental Permits (including any cleanup, removal or remedial obligations) and (2) obtain and renew
 all Environmental Permits required to conduct its operations or in connection with its properties.

          Section 6.13 Further Assurances. Subject to the provisions of the Collateral and Guarantee
 Requirement and any applicable limitations in any Collateral Document and in each case at the expense of
 the Borrower, promptly upon reasonable request from time to time by the Administrative Agent or the
 Collateral Agent or as may be required by applicable Laws (a) correct any material defect or error that
 may be discovered in the execution, acknowledgment, filing or recordation of any Collateral Document or
 other document or instrument relating to any Collateral, and (b) do, execute, acknowledge, deliver,
 record, re-record, file, re-file, register and re-register any and all such further acts, deeds, certificates,
 assurances and other instruments as the Administrative Agent or Collateral Agent may reasonably request
 from time to time in order to carry out more effectively the purposes of the Collateral Documents and to
 satisfy the Collateral and Guarantee Requirement.Use of Proceeds.

         (1)     On the Closing Date, the proceeds of the Revolving Credit Loans borrowed on the
 Closing Date, together with the proceeds of the Equity Contribution, the First Lien Facility, the Second
 Lien Facility and any Specified Real Estate Financing, if applicable, were used (a) to consummate the
 Closing Date Refinancing, (b) to finance the Transaction Consideration and the Transaction Expenses, (c)

DB1/ 118926700.59                                       159
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 939 of 1503



 to fund any original issue discount or upfront fees in connection with the Closing Date Transactions
 resulting from the exercise of any “market flex” pursuant to the Fee Letter and (d) for working capital and
 general corporate purposes not prohibited by the terms of this Agreement; provided that in the case of the
 foregoing clauses (a) and (b), the aggregate amount of proceeds of the Revolving Credit Loans borrowed
 on the Closing Date to finance the consummation thereof shall not exceed $450.0 million.

         (2)      The proceeds of the Revolving Credit Loans and Swing Line Loans borrowed after the
 Closing Date will be used for working capital and other general corporate purposes, including the
 financing of transactions that are not prohibited by the terms of this Agreement (including Permitted
 Acquisitions and other investments permitted hereunder and permitted distributions).

       (3)       Letters of Credit will be used by the Borrower for general corporate purposes of the
 Borrower and its Restricted Subsidiaries, including supporting transactions not prohibited by the Loan
 Documents.

         Section 6.15    [Reserved].

         Section 6.16 Accounting Changes. The Borrower shall, and shall cause its Restricted
 Subsidiaries to, maintain their fiscal year as in effect on the Closing Date; provided, however, that the
 Borrower may, upon written notice to the Administrative Agent, change its fiscal year to any other fiscal
 year reasonably acceptable to the Administrative Agent, in which case, the Borrower and the
 Administrative Agent will, and are hereby authorized by the Lenders to, make any adjustments to this
 Agreement that are necessary to reflect such change in fiscal year.

         Section 6.17 Nature of Business. The Borrower shall and shall cause its Restricted
 Subsidiaries to, engage in material line of business substantially the same as those lines of business
 conducted by the Borrower and the Restricted Subsidiaries on the Closing Date or any business(es) or any
 other activities that are reasonably similar, ancillary, incidental, complimentary or related to, or a
 reasonable extension, development or expansion of, the business conducted or proposed to be conducted
 by the Borrower and the Restricted Subsidiaries on the Closing Date.

         Section 6.18    Designation of Subsidiaries.

                   (a)     Subject to Section 6.18(b) below, the Borrower may at any time designate any
 Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
 Subsidiary; provided that (i) the designation of any Restricted Subsidiary as an Unrestricted Subsidiary
 shall constitute an Investment by the Borrower therein at the date of designation in an amount equal to the
 fair market value of the Borrower’s investment therein subject to (x) pro forma compliance with the
 Payment Conditions or (y) utilization of Investment capacity under clause (13) of the definition of
 Permitted Investment in the amount thereof and (ii) the designation of any Unrestricted Subsidiary as a
 Restricted Subsidiary shall constitute the incurrence at the time of designation of any Indebtedness or
 Liens of such Subsidiary existing at such time; and

                  (b)     the Borrower may not (x) designate any Restricted Subsidiary as an Unrestricted
 Subsidiary, or (y) designate an Unrestricted Subsidiary as a Restricted Subsidiary, in each case unless no
 Event of Default shall have occurred or be continuing immediately before and after giving effect to such
 designation.

         Section 6.19    Cash Receipts; Cash Dominion Period.



DB1/ 118926700.59                                   160
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 940 of 1503




          (1)      Each Loan Party shall use commercially reasonable efforts to enter into an effective
 account control agreement (a “Deposit Account Control Agreement”) with each account bank, in each
 case, in form and substance reasonably satisfactory to the Administrative Agent and the Borrower, with
 respect to each primary domestic concentration Deposit Account in which funds of the Borrower and the
 Subsidiary Guarantors from Cash Receipts of the Borrower and the Subsidiary Guarantors are deposited
 (including those existing as of the Third Amendment Effective Date and listed on Schedule 6.19 attached
 hereto, excluding Excluded Funds maintained in Excluded Accounts); provided that the applicable Loan
 Party shall enter into a Deposit Account Control Agreement with respect to any such Deposit Account
 (other than an Excluded Account) which is established after the Closing Date, promptly and in any event
 within ninety (90) days upon such establishment (or such longer period as the Administrative Agent may
 agree in its discretion). Notwithstanding anything in this section to the contrary, the provisions of this
 Section 6.19(1) shall not apply to any Deposit Account acquired by the Borrower and the Subsidiary
 Guarantors in connection with a Permitted Acquisition prior to the date that is 120 days (or such later date
 as the Administrative Agent may agree) following the consummation of such Permitted Acquisition.

         (2)     Each Deposit Account Control Agreement shall require (without further consent of the
 Loan Parties), and the Loan Parties shall cause, after the occurrence and during the continuance of a Cash
 Dominion Period and subject to the ABL Intercreditor Agreement, the ACH or wire transfer no less
 frequently than daily (and whether or not there are then any outstanding Obligations) to the concentration
 account maintained by, in the name of and under the sole dominion and control of the Administrative
 Agent (the “Concentration Account”), of all cash receipts and collections, set forth below, other than
 amounts in Excluded Accounts (collectively, the “Cash Receipts”):

                (a)       all available cash receipts from the sale of ABL Priority Collateral or casualty
 insurance proceeds arising from any of the foregoing;

                    (b)   all proceeds of collections of Accounts; and

                 (c)  the then contents of each Approved Deposit Account (in each case, net of any
 minimum balance as may be required to be kept therein by the institution at which such Deposit Account
 is maintained).

           (3)     The Concentration Account shall at all times be under the sole dominion and control of
 the Administrative Agent, subject to the Borrower’s right to use of the account as set forth in clause (4)
 below. The Borrower shall use commercially reasonable efforts to cause the applicable depositary (if not
 the Administrative Agent) to provide daily reports to the Administrative Agent setting forth the balances
 in the Concentration Account (which may relate to the previous Business Day) (and it being understood
 that failure on the part of such depositary bank to provide such reports shall not constitute a Default or
 Event of Default hereunder). The Loan Parties hereby acknowledge and agree that (i) the Borrower and
 the Subsidiary Guarantors have no right of withdrawal from the Concentration Account to the extent a
 Cash Dominion Period is in effect, (ii) the funds on deposit in the Concentration Account shall at all times
 be collateral security for all of the Obligations and (iii) the funds on deposit in the Concentration Account
 shall be applied as provided in this Agreement (subject to the ABL Intercreditor Agreement). In the event
 that, notwithstanding the provisions of this Section 6.19, during the continuation of any Cash Dominion
 Period, the Borrower or any Subsidiary Guarantor receives or otherwise has dominion and control of any
 Cash Receipts which are not on deposit in the Concentration Account, such Cash Receipts shall be held
 by the Borrower or any Subsidiary Guarantor for the Administrative Agent in Deposit Accounts subject to
 a Deposit Account Control Agreement and shall, not later than the Business Day after receipt thereof, be
 deposited into the Concentration Account or dealt with in such other fashion as the Borrower or any
 Subsidiary Guarantor may be instructed by the Administrative Agent.


DB1/ 118926700.59                                    161
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 941 of 1503




          (4)     Subject to the ability of the Secured Parties to exercise remedies in accordance with
 Section 8.02 during the occurrence and continuance of an Event of Default, so long as no Cash Dominion
 Period is continuing, the Borrower and the Subsidiary Guarantors may direct, and shall have sole control
 over, the manner of disposition of funds in the Approved Deposit Accounts. The Administrative Agent
 and the other Secured Parties hereby acknowledge and agree that so long as no Cash Dominion Period is
 continuing the Borrower and the Subsidiary Guarantors shall have the right, subject to the ability of the
 Secured Parties to exercise remedies in accordance with Section 8.02 during the occurrence and
 continuance of an Event of Default, to withdraw all funds remaining on deposit in any Concentration
 Account and the Administrative Agent shall no longer be permitted to direct any account bank under any
 Deposit Account Control Agreement to ACH or wire transfer any Cash Receipts into any Concentration
 Account.

         (5)     Any amounts received in the Concentration Account following satisfaction of the
 Termination Conditions or to the extent no Cash Dominion Period is continuing shall be remitted to the
 operating account of the Borrower and the Subsidiary Guarantors maintained with the Administrative
 Agent or to an operating account otherwise designated by the Borrower.

         (6)    The Administrative Agent shall promptly (but in any event within three (3) Business
 Days) furnish written notice to each Approved Account Bank of any termination of a Cash Dominion
 Period.

         Section 6.20     Borrowing Base Certificates.

          (1)      The Borrower shall provide the Administrative Agent with a Borrowing Base Certificate
 setting forth the calculation of the Borrowing Base and of Excess Availability as of the last Business Day
 of the applicable period set forth below, duly completed and executed by a Responsible Officer of the
 Borrower, together with all schedules required pursuant to the terms of the Borrowing Base Certificate
 duly completed:

                  (a)      as soon as possible but in any event within twenty (20) days after the end of each
 calendar month (or on a more frequent basis at the discretion of the Borrower, provided that once a more
 frequent basis is elected it must be continued for the remainder of the current fiscal year after the date of
 such election); and

                (b)      during the continuance of an Increased Reporting Period, on each Wednesday of
 each week (calculated as of the immediately preceding Friday).

          (2)    The Borrower shall furnish to the Administrative Agent any information that the
 Administrative Agent may reasonably request regarding the determination and calculation of the
 Borrowing Base including correct and complete copies of any invoices, underlying agreements,
 instruments or other documents and the identity of all Account Debtors in respect of Accounts referred to
 therein.

         Section 6.21     Appraisals and Field Examinations.

          (1)     The Administrative Agent may carry out, at the Borrower’s expense, one (1) Inventory
 appraisal in any calendar year (with an additional Inventory appraisal at the expense of the Lenders or the
 Administrative Agent); provided, however, that notwithstanding the foregoing limitations (i) at any time
 after a Collateral Test Triggering Event, the Administrative Agent may carry out, at the Borrower’s
 expense, two (2) inventory appraisals in such calendar year, and (ii) at any time during the continuation of


DB1/ 118926700.59                                    162
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 942 of 1503



 a Specified Event of Default, the Administrative Agent may carry out, at the Borrower’s expense,
 inventory appraisals as frequently as determined by the Administrative Agent in its Permitted Discretion.

         (2)      The Administrative Agent may carry out, at the Borrower’s expense, one (1) field
 examination in any calendar year (with an additional field examination at the expense of the Lenders or
 the Administrative Agent); provided, however, that notwithstanding the foregoing limitations, (i) at any
 time after a Collateral Test Triggering Event, the Administrative Agent may carry out, at the Borrower’s
 expense, two (2) field examinations in such calendar year, and (ii) at any time during the continuation of a
 Specified Event of Default, the Administrative Agent may carry out, at the Borrower’s expense, field
 examinations as frequently as determined by the Administrative Agent in its Permitted Discretion.

         Section 6.22 Agent’s Advisor.               At any time that Excess Availability is less than 17.5%
 of the Maximum Borrowing Amount for a continuous period of ten (10) Business Days, the
 Administrative Agent, on behalf of itself, and the Lenders, shall be entitled to retain, in consultation with
 the Borrower, or continue to retain (either directly or through counsel)), which retention shall continue for
 a period of not less than sixty (60) days (or such lesser period as determined by the Administrative
 Agent), one financial advisor the Administrative Agent may deem reasonably necessary (collectively, the
 “Agent’s Advisor”) to provide advice, analysis and reporting for the benefit of the Agents and the
 Lenders in respect of this Agreement and the other Loan Documents.



                                              ARTICLE VII

                                            Negative Covenants

         So long as the Termination Conditions are not satisfied:

         Section 7.01 Liens. The Borrower shall not, nor shall the Borrower permit any Restricted
 Subsidiary to, directly or indirectly, create, incur or assume any Lien (except any Permitted Lien(s)) that
 secures obligations under any Indebtedness or any related guarantee of Indebtedness on any asset or
 property of the Borrower or any Restricted Subsidiary, or any income or profits therefrom.

         The expansion of Liens by virtue of accretion or amortization of original issue discount, the
 payment of dividends in the form of Indebtedness, and increases in the amount of Indebtedness
 outstanding solely as a result of fluctuations in the exchange rate of currencies will not be deemed to be
 an incurrence of Liens for purposes of this Section 7.01.

         Section 7.02     Indebtedness.

 (a)      The Borrower shall not, nor shall the Borrower permit any Restricted Subsidiary to, directly or
 indirectly:

         (1)     create, incur, issue, assume, guarantee or otherwise become directly or indirectly liable,
 contingently or otherwise (collectively, “incur” and collectively, an “incurrence”) with respect to any
 Indebtedness (including Acquired Indebtedness), or

         (2)     issue any shares of Disqualified Stock or permit any Restricted Subsidiary to issue any
 shares of Disqualified Stock or Preferred Stock; and

 (b)     the foregoing clause (a) shall not apply to the following:

DB1/ 118926700.59                                    163
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 943 of 1503




          (1)    Indebtedness of the Borrower and of its Subsidiaries under the Loan Documents
 (including Incremental Revolving Credit Loans and Extended Revolving Credit Loans);

          (2)     Indebtedness incurred pursuant to the Second Lien Facility in an aggregate principal
 amount not to exceed the sum of (w) $550125.0 million (plus interest with respect thereto that is paid-in-
 kind by increasing the outstanding principal amount thereof) plus (x) other Second Lien Obligations not
 constituting principal and, in each case, together with any Refinancing Indebtedness in respect thereof;

         (3)      (a) the incurrence of Indebtedness by the Borrower and any Restricted Subsidiary in
 existence on the Third Amendment Effective Date listed on Schedule 7.02(3) (excluding Indebtedness
 described in the preceding clauses (1) and (2) and clause (25) below);

          (4)     (a) the incurrence of Attributable Indebtedness and (b) Indebtedness (including
 Capitalized Lease Obligations and Purchase Money Obligations), Disqualified Stock incurred or issued
 by the Borrower or any Restricted Subsidiary and Preferred Stock issued by any Restricted Subsidiary, to
 finance the purchase, lease, expansion, construction, installation, replacement, repair or improvement of
 property (real or personal), equipment or other assets, including assets that are used or useful in a Similar
 Business, whether through the direct purchase of assets or the Capital Stock of any Person owning such
 assets in an aggregate principal amount, together with any Refinancing Indebtedness in respect thereof
 (excluding any Incremental Amounts) and all other Indebtedness, Disqualified Stock or Preferred Stock
 incurred or issued and outstanding under this clause (4), without regard to any Indebtedness listed on
 Schedule 7.02(3), at such time not to exceed the greater of $100.0 million and 20.0% of Adjusted
 EBITDA as of the most recently ended Test Period calculated giving pro forma effect thereto and any
 Refinancing Indebtedness of the Indebtedness referred to in this clause (4) thereof;

          (5)     Indebtedness incurred by the Borrower or any Restricted Subsidiary (a) constituting
 reimbursement obligations with respect to letters of credit, bank guarantees, banker’s acceptances,
 warehouse receipts, or similar instruments issued or entered into, or relating to obligations or liabilities
 incurred, in the ordinary course of business or consistent with industry practice, including in respect of
 workers’ compensation claims, performance, completion or surety bonds, health, disability or other
 employee benefits or property, casualty or liability insurance or self-insurance, unemployment insurance
 or other social security legislation or other Indebtedness with respect to reimbursement-type obligations
 regarding workers’ compensation claims, performance, completion or surety bonds, health, disability or
 other employee benefits or property, casualty or liability insurance or self-insurance or (b) as an account
 party in respect of letters of credit, bank guarantees or similar instruments in favor of suppliers, trade
 creditors or other Persons issued or incurred in the ordinary course of business or consistent with industry
 practice;

         (6)      the incurrence of Indebtedness arising from agreements of the Borrower or any Restricted
 Subsidiary providing for indemnification, adjustment of purchase price, earnouts or similar obligations, in
 each case, incurred or assumed in connection with the acquisition or disposition of any business, assets or
 a Subsidiary, other than guarantees of Indebtedness incurred by any Person acquiring all or any portion of
 such business, assets or a Subsidiary for the purpose of financing such acquisition;

          (7)     the incurrence of Indebtedness of the Borrower to a Restricted Subsidiary (or to any
 Parent Company which is substantially contemporaneously transferred to the Borrower or any Restricted
 Subsidiary); provided that any such Indebtedness for borrowed money owing to a Restricted Subsidiary
 that is not a Guarantor is expressly subordinated in right of payment to the Loans to the extent permitted
 by applicable law and it does not result in adverse tax consequences; provided further that any subsequent
 issuance or transfer of any Capital Stock or any other event that results in any such Restricted Subsidiary


DB1/ 118926700.59                                    164
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 944 of 1503



 ceasing to be a Restricted Subsidiary or any other subsequent transfer of any such Indebtedness (except to
 the Borrower or another Restricted Subsidiary or any pledge of such Indebtedness constituting a
 Permitted Lien) will be deemed, in each case, to be an incurrence of such Indebtedness (to the extent such
 Indebtedness is then outstanding) not permitted by this clause (7);

          (8)     the incurrence of Indebtedness of a Restricted Subsidiary to the Borrower or another
 Restricted Subsidiary (or to any Parent Company which is substantially contemporaneously transferred to
 the Borrower or any Restricted Subsidiary) to the extent permitted by Section 7.05; provided that any
 such Indebtedness for borrowed money incurred by a Guarantor and owing to a Restricted Subsidiary that
 is not a Guarantor is expressly subordinated in right of payment to the Guaranty of the Loans of such
 Guarantor to the extent permitted by applicable law and it does not result in adverse tax consequences;
 provided further that any subsequent issuance or transfer of any Capital Stock or any other event which
 results in any such Restricted Subsidiary ceasing to be a Restricted Subsidiary or any such subsequent
 transfer of any such Indebtedness (except to the Borrower or a Restricted Subsidiary or any pledge of
 such Indebtedness constituting a Permitted Lien) will be deemed, in each case, to be an incurrence of such
 Indebtedness (to the extent such Indebtedness is then outstanding) not permitted by this clause (8);

          (9)     the issuance of shares of Preferred Stock or Disqualified Stock of a Restricted Subsidiary
 issued to the Borrower or a Restricted Subsidiary; provided that any subsequent issuance or transfer of
 any Capital Stock or any other event that results in any such Restricted Subsidiary that holds such
 Preferred Stock or Disqualified Stock ceasing to be a Restricted Subsidiary or any other subsequent
 transfer of any such shares of Preferred Stock or Disqualified Stock (except to the Borrower or another
 Restricted Subsidiary or any pledge of such Indebtedness constituting a Permitted Lien) will be deemed,
 in each case, to be an issuance of such shares of Preferred Stock or Disqualified Stock (to the extent such
 Preferred Stock is then outstanding) not permitted by this clause (9);

         (10)    the incurrence of Hedging Obligations (excluding Hedging Obligations entered into for
 speculative purposes);

          (11) the incurrence of Indebtedness in respect of self-insurance and Indebtedness in respect of
 performance, bid, appeal and surety bonds and performance, banker’s acceptance facilities and
 completion guarantees and similar obligations provided by the Borrower or any Restricted Subsidiary or
 Indebtedness in respect of letters of credit, bank guarantees or similar instruments related thereto, in each
 case in the ordinary course of business or consistent with industry practice, including those incurred to
 secure health, safety and environmental obligations;

         (12)       the incurrence of:

                  (a)     Indebtedness or Disqualified Stock of the Borrower and Indebtedness,
 Disqualified Stock or Preferred Stock of the Borrower or any Restricted Subsidiary in an aggregate
 principal amount or liquidation preference up to 100.0% of the net cash proceeds received by the
 Borrower and its Restricted Subsidiaries since the Closing Date from the issue or sale of Equity Interests
 of the Borrower and the Subsidiary Guarantors or contributions to the capital of the Borrower and the
 Subsidiary Guarantors, including through consolidation, amalgamation or merger (in each case, other than
 proceeds of Disqualified Stock, Cure Amounts or sales of Equity Interests to the Borrower or any
 Subsidiary) to the extent such net cash proceeds or cash have not been applied to make Permitted
 Investments under clause (9) of the definition of Permitted Investments; and

                    (b)   Indebtedness or Disqualified Stock of the Borrower and Indebtedness,
 Disqualified Stock or Preferred Stock of the Borrower or any Restricted Subsidiary in an aggregate
 principal amount or liquidation preference that, when aggregated with the principal amount and

DB1/ 118926700.59                                    165
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 945 of 1503



 liquidation preference of all other Indebtedness, Disqualified Stock and Preferred Stock then outstanding
 and incurred or issued, as applicable, pursuant to this clause (12)(b), together with any Refinancing
 Indebtedness in respect thereof (excluding any Incremental Amounts), does not exceed (i) the greater of
 (x) $150.0 million and (y) 30.0% of Adjusted EBITDA as of the most recently ended Test Period
 calculated giving pro forma effect thereto (and any Refinancing Indebtedness thereof ) plus, without
 duplication, (ii) in the event of any extension, replacement, refinancing, renewal or defeasance of any
 such Indebtedness or Disqualified Stock, an amount equal to the amount of any premium required to be
 paid under the terms of the instrument governing such Indebtedness or Disqualified Stock and any
 defeasance costs and any fees and expenses (including original issue discount, upfront fees or similar
 fees) incurred in connection with the issuance of such new Indebtedness or the extension, replacement,
 refunding, refinancing, renewal or defeasance of such Indebtedness or Disqualified Stock;

 provided that any Indebtedness, Disqualified Stock or Preferred Stock incurred or issued pursuant to this
 clause (12) will cease to be deemed incurred, issued or outstanding for purposes of this clause (12) but
 will be deemed incurred or issued as Permitted Ratio Debt from and after the first date on which the
 Borrower or such Restricted Subsidiary could have incurred or issued such Indebtedness, Disqualified
 Stock or Preferred Stock as Permitted Ratio Debt without reliance on this clause (12);

          (13) the incurrence by the Borrower of Indebtedness or Disqualified Stock or the incurrence
 by a Restricted Subsidiary of Indebtedness, Disqualified Stock or Preferred Stock that serves to Refinance
 any Indebtedness permitted under clauses (3) and (12)(a) above, this clause (13) and clauses (14), (23),
 (29), (30) and (31), or any successive Refinancing Indebtedness with respect to any of the foregoing;

         (14)       the incurrence of:

                 (a)      Indebtedness or Disqualified Stock of the Borrower or Indebtedness, Disqualified
 Stock or Preferred Stock of a Restricted Subsidiary, incurred or issued to finance a Permitted Acquisition
 or any other similar acquisition or investment or that is assumed by the Borrower or any Restricted
 Subsidiary in connection with such acquisition or investment, and

                  (b)     Indebtedness, Disqualified Stock or Preferred Stock of Persons that are acquired
 by the Borrower or any Restricted Subsidiary or merged into, amalgamated or consolidated with the
 Borrower or a Restricted Subsidiary in accordance with the terms of this Agreement (it being understood
 that with respect to assumed Indebtedness incurred under this clause (14), such Indebtedness is only the
 obligation of the Person and/or Person’s Subsidiaries that are acquired or that acquire the relevant assets
 and such Indebtedness was not created in contemplation of such acquisition); provided that, the aggregate
 amount of such Indebtedness, Disqualified Stock or Preferred Stock incurred or assumed under this
 clause (14) shall not exceed the sum of:

                  (i)      the greater of (A) $100.0 million and (B) 20.0% of Adjusted EBITDA as of the
         most recently ended Test Period calculated giving pro forma effect thereto, at any one time
         outstanding, together with all other outstanding Indebtedness, Disqualified Stock or Preferred
         Stock issued under this clause (i) and any outstanding Indebtedness under clause (13) of this
         Section 7.02(b) incurred to Refinance Indebtedness initially incurred in reliance on this clause (i)
         (excluding any Incremental Amounts) (and it being understood and agreed that any Indebtedness,
         Disqualified Stock or Preferred Stock incurred pursuant to this clause (i) will cease to be deemed
         to be incurred or outstanding for purposes of this clause (i) but will be deemed to be incurred
         under clause (ii) below or under clause (2) of the definition of Permitted Incremental Amount
         from and after the first date on which the Borrower or such Restricted Subsidiary could have
         incurred such Indebtedness, Disqualified Stock or Preferred Stock under such foregoing
         provision); plus

DB1/ 118926700.59                                    166
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 946 of 1503




                  (ii)     such additional unlimited amounts, so long as (I) in the case of unsecured
         Indebtedness or Disqualified Stock of the Borrower or any Restricted Subsidiary or Preferred
         Stock of any Restricted Subsidiary (or Indebtedness or Disqualified Stock of the Borrower or any
         Restricted Subsidiary or Preferred Stock of any Restricted Subsidiary secured on a junior basis to
         the Obligations to the extent permitted under the definition of Permitted Liens), the Borrower’s
         Total Net Leverage Ratio is equal to or less than either (x) 5.10 to 1.00 or (y) the Total Net
         Leverage Ratio in effect immediately prior to the consummation of such transaction and the
         incurrence thereof or (II) in the case of Indebtedness secured by the Term Priority Collateral on a
         pari passu, junior or senior basis to the Liens on the Term Priority Collateral securing the
         Obligations (or Disqualified Stock of the Borrower or any Restricted Subsidiary or Preferred
         Stock of any Restricted Subsidiary secured by the Term Priority Collateral on a pari passu, junior
         or senior basis to the Obligations to the extent permitted under the definition of Permitted Liens),
         the Borrower’s First Lien Net Leverage Ratio is equal to or less than either (x) 3.75 to 1.00 or (y)
         the First Lien Net Leverage Ratio in effect immediately prior to the consummation of such
         transaction and the incurrence thereof, in the case of each of the foregoing clauses (I) and (II),
         determined as of the most recently ended Test Period and on a pro forma basis in accordance with
         Section 1.07 and including a pro forma application of the net proceeds therefrom; provided that in
         the case of any Indebtedness incurred under this clause (ii), (A) such Indebtedness does not
         mature prior the Latest Maturity Date of the Revolving Credit Loans at the time such
         Indebtedness is incurred and (B) in the case of Disqualified Stock and Preferred Stock, such
         Disqualified Stock or Preferred Stock does not by its terms, or by the terms of any security into
         which it is convertible or for which it is redeemable or exchangeable, or upon the happening of
         any event, mature or become mandatorily redeemable (other than solely as a result of a change of
         control, asset sale, casualty, condemnation or eminent domain) pursuant to a sinking fund
         obligation or otherwise, or become redeemable at the option of the holder thereof (other than (i)
         for any Qualified Equity Interests or (ii) solely as a result of a change of control, asset sale,
         casualty, condemnation or eminent domain), in whole or in part, in each case prior to the date 91
         days after Latest Maturity Date of the Revolving Credit Loans at the time such Disqualified Stock
         or Preferred Stock is issued; provided further, to the extent the Borrower or any Restricted
         Subsidiary issues any Disqualified Stock or any Restricted Subsidiary issues any Preferred Stock
         pursuant to the foregoing clause (I) or (II), solely for the purpose of calculating the Total Net
         Leverage Ratio under such clause (I) above or the First Lien Net Leverage Ratio under such
         clause (II) above, as the case may be, the Consolidated Total Debt shall also include all such
         Disqualified Stock and Preferred Stock issued pursuant to such clause (I) or clause (II),
         respectively, and the definition of “Permitted Ratio Debt” and then outstanding; provided further,
         the aggregate amount of (x) Indebtedness incurred and Disqualified Stock and Preferred Stock
         issued under this clause (14) and (y) Permitted Ratio Debt, in each case incurred by Restricted
         Subsidiaries of the Borrower that are not and do not become Guarantors, shall not exceed the
         greater of (a) $100.0 million and 20.0% of Adjusted EBITDA in the aggregate as of the most
         recently ended Test Period calculated giving pro forma effect thereto,

           (15) the incurrence of Indebtedness arising from the honoring by a bank or other financial
 institution of a check, draft or similar instrument drawn against insufficient funds in the ordinary course
 of business or consistent with industry practice;

          (16) the incurrence of Indebtedness of the Borrower or any Restricted Subsidiary supported by
 letters of credit or bank guarantees permitted hereunder, in each case, in a principal amount not in excess
 of the stated amount of such letters of credit or bank guarantees;

         (17) (a) the incurrence of any guarantee by the Borrower or a Restricted Subsidiary of
 Indebtedness or other obligations of the Borrower or any Restricted Subsidiary so long as the incurrence

DB1/ 118926700.59                                    167
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 947 of 1503



 of such Indebtedness or other obligations incurred by the Borrower or such Restricted Subsidiary is
 permitted by this Agreement, or (b) any co-issuance by the Borrower or any Restricted Subsidiary of any
 Indebtedness or other obligations of the Borrower or any Restricted Subsidiary so long as the incurrence
 of such Indebtedness or other obligations by the Borrower or such Restricted Subsidiary was permitted
 hereunder;

          (18) the incurrence of Indebtedness issued by the Borrower or any Restricted Subsidiary to
 future, present or former employees, directors, officers, members of management and consultants thereof,
 their respective Controlled Investment Affiliates or Immediate Family Members and permitted transferees
 thereof, in each case to finance the purchase or redemption of Equity Interests of the Borrower or any
 Parent Company to the extent described in Section 7.05(b)(4);

         (19) customer deposits and advance payments received in the ordinary course of business or
 consistent with industry practice from customers for goods and services purchased in the ordinary course
 of business or consistent with industry practice;

          (20) the incurrence of (a) Indebtedness owed to banks and other financial institutions incurred
 in the ordinary course of business or consistent with industry practice in connection with ordinary
 banking arrangements to manage cash balances of the Borrower and its Restricted Subsidiaries and (b)
 Indebtedness in respect of Cash Management Services, including Cash Management Obligations;

         (21) Indebtedness incurred by the Borrower or any Restricted Subsidiary in connection with
 bankers’ acceptances, discounted bills of exchange or the discounting or factoring of receivables for
 credit management purposes, in each case incurred or undertaken in the ordinary course of business or
 consistent with industry practice on arm’s-length commercial terms;

          (22) the incurrence of Indebtedness of the Borrower or any Restricted Subsidiary consisting of
 (a) the financing of insurance premiums or (b) take-or-pay obligations contained in supply arrangements
 in each case, incurred in the ordinary course of business or consistent with industry practice;

          (23) the incurrence of Indebtedness or Disqualified Stock by Restricted Subsidiaries of the
 Borrower that are not Guarantors in an amount not to exceed and together with any other Indebtedness
 and Disqualified Stock incurred and outstanding under this clause (23) and any outstanding Indebtedness
 or Disqualified Stock under clause (13) to Refinance Indebtedness initially incurred in reliance on this
 clause (23) (excluding any Incremental Amounts) the greater of (a) $75.0 million and 15.0% of Adjusted
 EBITDA as of the most recently ended Test Period calculated giving pro forma effect thereto; it being
 understood that any Indebtedness or Disqualified Stock deemed incurred or issued pursuant to this clause
 (23) will cease to be deemed incurred or issued or outstanding for the purpose of this clause (23) but will
 be deemed incurred or issued under clause (e) of the definition of Permitted Ratio Debt from and after the
 first date on which the Borrower or such Restricted Subsidiaries could have incurred such Indebtedness
 under clause (e) of the definition of Permitted Ratio Debt without reliance on this clause (23);

         (24)     the incurrence of Indebtedness by the Borrower or any Restricted Subsidiary undertaken
 in connection with cash management (including netting services, automatic clearinghouse arrangements,
 overdraft protections, employee credit card programs and related or similar services or activities) with
 respect to the Borrower, any Subsidiaries or any joint venture in the ordinary course of business or
 consistent with industry practice, including with respect to financial accommodations of the type
 described in the definition of Cash Management Services;




DB1/ 118926700.59                                   168
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 948 of 1503




         (25)     Indebtedness incurred pursuant to the First Lien Facility in an aggregate principal amount
 not to exceed the sum of (w) $[$1,122.0] million (plus interest with respect thereto that is paid-in-kind by
 increasing the outstanding principal amount thereof) plus (x) [the aggregate amount of Incremental Term
 Loans (as defined in the First Lien Credit Agreement as in effect on the Third Amendment Effective Date )])
 plus (y) Permitted Incremental Equivalent Debt (as defined in the First Lien Credit Agreement as in effect
 on the Third Amendment Effective Date) plus (z) other First Lien Obligations (not constituting principal)
 and, in each case, together with any Refinancing Indebtedness in respect thereof (which includes for the
 avoidance of doubt Permitted Debt Exchange Notes (as defined in the First Lien Credit Agreement as in
 effect on the Third Amendment Effective Date));

           (26) guarantees incurred in the ordinary course of business or consistent with industry practice
 in respect of obligations to suppliers, customers, franchisees, lessors, licensees, sub-licensees and
 distribution partners;

         (27)     the incurrence of Indebtedness attributable to (but not incurred to finance) the exercise of
 appraisal rights or the settlement of any claims or actions (whether actual, contingent or potential) with
 respect to the Closing Date Transactions or any other acquisition (by merger, consolidation or
 amalgamation or otherwise) in accordance with the terms hereof;

         (28)    the incurrence of Indebtedness representing deferred compensation to employees of any
 Parent Company, the Borrower or any Restricted Subsidiary, including Indebtedness consisting of
 obligations under deferred compensation or any other similar arrangements incurred in connection with
 the Closing Date Transactions, any investment or any acquisition (by merger, consolidation or
 amalgamation or otherwise) permitted under this Agreement;

         (29)       the incurrence of Indebtedness arising out of any Specified Real Estate Financing;

         (30)       [reserved];

         (31)       Permitted Ratio Debt; and

         (32) all premiums (if any), interest (including post-petition interest), fees, expenses, charges
 and additional or contingent interest on obligations described in clauses (1) through (31) above.

 (c)     For purposes of determining compliance with this Section 7.02:

         (1)      in the event that an item of Indebtedness, Disqualified Stock or Preferred Stock (or any
 portion thereof) at any time, whether at the time of incurrence or upon the application of all or a portion
 of the proceeds thereof or subsequently, meets the criteria of more than one of the categories of permitted
 Indebtedness, Disqualified Stock or Preferred Stock described in clauses (1) through (32) above, the
 Borrower, in its sole discretion, may divide and classify and may subsequently re-divide and reclassify,
 such item of Indebtedness, Disqualified Stock or Preferred Stock (or any portion thereof) and will only be
 required to include the amount and type of such Indebtedness, Disqualified Stock or Preferred Stock (or a
 portion thereof) in such of the above clauses as determined by the Borrower at such time; provided that all
 Indebtedness incurred hereunder on the Closing Date will, at all times, be treated as incurred on the
 Closing Date under Section 7.02(b)(1), (2) and (25), respectively, and may not be reclassified;

         (2)     the Borrower is entitled to divide and classify an item of Indebtedness, Disqualified Stock
 or Preferred Stock in more than one of the types of Indebtedness, Disqualified Stock or Preferred Stock
 described in Section 7.02(b), subject to the proviso to the preceding clause (1) of this Section 7.02(c);


DB1/ 118926700.59                                     169
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 949 of 1503




          (3)    the principal amount of Indebtedness outstanding under any clause of this Section 7.02
 will be determined after giving effect to the application of proceeds of any such Indebtedness to refinance
 any such other Indebtedness;

          (4)     in the event an item of Indebtedness, Disqualified Stock or Preferred Stock (or any
 portion thereof) is incurred or issued pursuant to a fixed dollar Basket under Section 7.02(b) on the same
 date that an item of Indebtedness, Disqualified Stock or Preferred Stock (or any portion thereof) is
 incurred or issued under an applicable incurrence test available under Section 7.02(b), then the applicable
 incurrence test under Section 7.02(b) will be calculated with respect to such incurrence under such
 incurrence test without regard to any incurrence under a fixed dollar Basket then available under
 Section 7.02(b); provided that unless the Borrower elects otherwise, the incurrence of Indebtedness,
 Disqualified Stock or Preferred Stock will be deemed incurred or issued first under the then available
 incurrence test under Section 7.02(b) to the extent permitted with the balance incurred under a then
 available fixed dollar Basket under Section 7.02(b); and

         (5)      guarantees of, or obligations in respect of letters of credit relating to, Indebtedness that
 are otherwise included in the determination of a particular amount of Indebtedness will not be included in
 the determination of such amount of Indebtedness; provided that the incurrence of the Indebtedness
 represented by such guarantee or letter of credit, as the case may be, was incurred in compliance with this
 Section 7.02.

          The accrual of interest or dividends, the accretion of accreted value, the accretion or amortization
 of original issue discount and the payment of interest or dividends in the form of additional Indebtedness,
 Disqualified Stock or Preferred Stock and increases in the amount of Indebtedness outstanding solely as a
 result of fluctuations in the exchange rate of currencies, in each case, will not be deemed to be an
 incurrence of Indebtedness, Disqualified Stock or Preferred Stock for purposes of this Section 7.02. Any
 Indebtedness incurred to refinance Indebtedness, Disqualified Stock or Preferred Stock incurred pursuant
 to clauses (2), (3), (4), (12), (13), (14), (23) and (25) of Section 7.02(b) will be permitted to include
 additional Indebtedness, Disqualified Stock or Preferred Stock incurred to pay accrued but unpaid interest
 and dividends and premiums, defeasance costs and fees and expenses incurred in connection with such
 refinancing.

          For purposes of determining compliance with any Dollar denominated restriction on the
 incurrence of Indebtedness or issuance of Disqualified Stock or Preferred Stock, the Dollar equivalent
 principal amount of Indebtedness or Disqualified Stock or Preferred Stock denominated in a foreign
 currency will be calculated based on the relevant currency exchange rate in effect on the date such
 Indebtedness, Disqualified Stock or Preferred Stock was incurred, in the case of term debt, or first
 committed or first incurred (whichever yields the lower Dollar equivalent), in the case of revolving credit
 debt; provided that if such Indebtedness, Disqualified Stock or Preferred Stock is issued to Refinance
 other Indebtedness, Disqualified Stock or Preferred Stock denominated in a foreign currency, and such
 refinancing would cause the applicable Dollar denominated (or the applicable growth component with
 respect to such Basket, if greater) restriction to be exceeded if calculated at the relevant currency
 exchange rate in effect on the date of such refinancing, such Dollar denominated restriction will be
 deemed not to have been exceeded so long as the principal amount of such refinancing Indebtedness,
 Disqualified Stock or Preferred Stock does not exceed (i) the principal amount of such Indebtedness,
 Disqualified Stock or Preferred Stock (as applicable) being refinanced plus (ii) the aggregate amount of
 accrued but unpaid interest, fees, underwriting discounts, defeasance costs, premiums (including tender
 premiums) and other costs and expenses (including OID, upfront fees or similar fees) incurred in
 connection with such refinancing.



DB1/ 118926700.59                                    170
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 950 of 1503



          The principal amount of any Indebtedness, Disqualified Stock or Preferred Stock incurred to
 refinance other Indebtedness, Disqualified Stock or Preferred Stock, if incurred in a different currency
 from the Indebtedness, Disqualified Stock or Preferred Stock, as applicable, being refinanced, will be
 calculated based on the currency exchange rate applicable to the currencies in which such respective
 Indebtedness or Disqualified Stock or Preferred Stock is denominated that is in effect on the date of such
 refinancing. The principal amount of any non-interest bearing Indebtedness or other discount security
 constituting Indebtedness at any date will be the principal amount thereof that would be shown on a
 balance sheet of the Borrower dated such date prepared in accordance with GAAP.

           For purposes of determining compliance with this Section 7.02, if any Indebtedness is refinanced
 in reliance on a Basket measured by reference to a percentage of Adjusted EBITDA, and such refinancing
 would cause the percentage of Adjusted EBITDA to be exceeded if calculated based on the Adjusted
 EBITDA on the date of such refinancing, such percentage of Adjusted EBITDA will not be deemed to be
 exceeded to the extent the principal amount of such obligations secured by such newly incurred
 Indebtedness does not exceed the sum of (i) the principal amount of such Indebtedness being refinanced,
 plus (ii) the related costs incurred or payable in connection with such refinancing.

          Section 7.03 Fundamental Changes. The Borrower shall not, nor shall the Borrower permit
 any Restricted Subsidiary to, consolidate, amalgamate or merge with or into or wind up into another
 Person, or liquidate or dissolve or sell, transfer, lease or otherwise dispose of (whether in one transaction
 or in a series of transactions) all or substantially all of its assets (whether now owned or hereafter
 acquired) to or in favor of any Person (including, in each case, pursuant to a Division) (other than as part
 of the Closing Date Transactions), except that:

         (1)     Subject to Section 3.03(a) of the Security Agreement, Holdings or any Restricted
 Subsidiary may merge or consolidate with the Borrower (including a merger, the purpose of which is to
 reorganize the Borrower into a new jurisdiction); provided that

                    (a)     the Borrower shall be the continuing or surviving Person,

                (b)     such merger or consolidation does not result in the Borrower ceasing to be
 organized under the Laws of the United States, any state thereof or the District of Columbia and

                    (c)     in the case of a merger or consolidation of Holdings with and into the Borrower,

                 (i)      Holdings shall not be an obligor in respect of any Indebtedness that is not
         permitted to be Indebtedness of the Borrower under this Agreement,

                    (ii) Holdings shall have no direct Subsidiaries at the time of such merger or
         consolidation other than the Borrower,

                    (iii)   no Default or Event of Default exists at such time or after giving effect to such
         transaction and

                  (iv)    after giving effect to such transaction, the direct parent of the Borrower will (A)
         expressly assume all the obligations of Holdings under this Agreement and the other Loan
         Documents to which Holdings is a party pursuant to a supplement hereto or thereto in form
         reasonably satisfactory to the Administrative Agent and the Borrower, (B) pledge 100% of the
         Equity Interests of the Borrower to the Administrative Agent as Collateral to secure the
         Obligations in form reasonably satisfactory to the Administrative Agent and the Borrower and
         (C) be in compliance with Section 7.09;

DB1/ 118926700.59                                      171
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 951 of 1503




          (2)     (a)     any Restricted Subsidiary that is not a Loan Party may merge or consolidate with
 or into any other Restricted Subsidiary that is not a Loan Party,

                 (a)     any Restricted Subsidiary may merge or consolidate with or into any other
 Restricted Subsidiary that is a Loan Party; provided that a Loan Party shall be the continuing or surviving
 Person;

                    (b)     any merger the sole purpose of which is to reincorporate or reorganize a Loan
 Party in another jurisdiction in the United States will be permitted; and

                 (c)      any Restricted Subsidiary may liquidate or dissolve or change its legal form if the
 Borrower determines in good faith that such action is in the best interests of the Borrower and the
 Restricted Subsidiaries and is not materially disadvantageous to the Lenders;

 provided that in the case of clauses (b) through (d) of this Section 7.03(2), (x) no Event of Default shall
 have occurred and be continuing or result therefrom or, in the case of a Permitted Acquisition or similar
 committed investment, no Event of Default under Section 8.01(1) or Section 8.01(6) shall have occurred
 and be continuing or result therefrom; provided that in the case of a Limited Condition Acquisition, at the
 Borrower’s option, such Event of Default may be tested in accordance with Section 1.07(8) so long as at
 the time of the consummation of such Limited Condition Acquisition, no Event of Default under Section
 8.01(1) or Section 8.01(6) shall have occurred and be continuing or result therefrom and (y) the Person
 who receives the assets of such dissolving or liquidated Restricted Subsidiary that is a Guarantor shall be
 a Loan Party or such disposition shall otherwise be permitted under Section 7.05 or the definition of
 “Permitted Investments”;

         (3)       any Restricted Subsidiary may dispose of all or substantially all of its assets (upon
 voluntary liquidation or otherwise) to the Borrower or another Restricted Subsidiary; provided that if the
 transferor in such a transaction is a Loan Party, then (x) the transferee must be a Loan Party or (y) to the
 extent constituting an Investment, such Investment must be a Permitted Investment in a Restricted
 Subsidiary which is not a Loan Party in connection with any Investment permitted hereunder;

         (4)       so long as no Event of Default shall have occurred and be continuing or result therefrom
 or, in the case of a Permitted Acquisition or similar committed investment, no Event of Default under
 Section 8.01(1) or Section 8.01(6) shall have occurred and be continuing or result therefrom; provided
 that in the case of a Limited Condition Acquisition, at the Borrower’s option, such Event of Default may
 be tested in accordance with Section 1.07(8) so long as at the time of the consummation of such Limited
 Condition Acquisition, no Event of Default under Section 8.01(1) or Section 8.01(6) shall have occurred
 and be continuing or result therefrom, the Borrower may merge or consolidate with (or dispose of all or
 substantially all of its assets to) any other Person; provided that (a) the Borrower shall be the continuing
 or surviving corporation or (b) if the Person formed by or surviving any such merger or consolidation is
 not the Borrower (or, in connection with a disposition of all or substantially all of the Borrower’s assets,
 is the transferee of such assets) (any such Person, a “Successor Borrower”):

                    (i)     the Successor Borrower will:

                            (A)      be an entity organized or existing under the laws of the United States,
                    any state thereof or the District of Columbia;

                          (B)      expressly assume all the obligations of the Borrower under this
                    Agreement and the other Loan Documents to which the Borrower is a party pursuant to a


DB1/ 118926700.59                                      172
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 952 of 1503



                    supplement hereto or thereto in form reasonably satisfactory to the Administrative Agent
                    and the Borrower; and

                            (C)     deliver to the Administrative Agent (I) an Officer’s Certificate stating
                    that such merger or consolidation or other transaction and such supplement to this
                    Agreement or any Loan Document (as applicable) satisfies the requirements under this
                    Section 7.03(4) and (II) an Opinion of Counsel including customary organization, due
                    execution, no conflicts and enforceability opinions (similar in scope and substance to the
                    opinions delivered to the Administrative Agent on the Closing Date) to the extent
                    reasonably requested by the Administrative Agent;

                 (ii)   substantially contemporaneously with such transaction (or at a later date as
         agreed by the Administrative Agent),

                            (A)       each Guarantor, unless it is the other party to such merger or
                    consolidation, will by a supplement to the Guaranty (or in another form reasonably
                    satisfactory to the Administrative Agent and the Borrower) reaffirm its Guaranty of the
                    Obligations (including the Successor Borrower’s obligations under this Agreement), and

                            (B)      each Loan Party, unless it is the other party to such merger or
                    consolidation, will, by a supplement to the Security Agreement (or in another form
                    reasonably satisfactory to the Administrative Agent), confirm its grant or pledge
                    thereunder,

                 (iii)    after giving pro forma effect to such incurrence, the Borrower would be
         permitted to incur at least $1.00 of additional Indebtedness pursuant to clause (31) of
         Section 7.02(b); or

                  (iv)    the Administrative Agent shall have received at least three (3) Business Days
         prior to the such transaction all documentation and other information in respect of the Successor
         Borrower required under applicable “know your customer” and anti-money laundering rules and
         regulations, including the USA PATRIOT Act; provided further that if the foregoing are satisfied,
         the Successor Borrower will succeed to, and be substituted for, the Borrower under this
         Agreement;

          (5)      so long as no Event of Default shall have occurred and be continuing or result therefrom
 or, in the case of a Permitted Acquisition or similar committed investment, no Event of Default under
 Section 8.01(1) or Section 8.01(6) shall have occurred and be continuing or result therefrom; provided
 that in the case of a Limited Condition Acquisition, at the Borrower’s option, such Event of Default may
 be tested in accordance with Section 1.07(8) so long as at the time of the consummation of such Limited
 Condition Acquisition, no Event of Default under Section 8.01(1) or Section 8.01(6) shall have occurred
 and be continuing or result therefrom, Holdings may merge or consolidate with (or dispose of all or
 substantially all of its assets to) any other Person; provided that (a) Holdings will be the continuing or
 surviving Person or (b) if:

                    (i)     the Person formed by or surviving any such merger or consolidation is not
         Holdings,

                    (ii)    Holdings is not the Person into which the applicable Person has been liquidated
         or


DB1/ 118926700.59                                      173
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 953 of 1503




                 (iii)    in connection with a disposition of all or substantially all of Holdings’ assets, the
         Person that is the transferee of such assets is not Holdings (any such Person described in the
         preceding clauses (i) through (iii), a “Successor Holdings”), then the Successor Holdings will:

                            (A)      be an entity organized or existing under the laws of the United States,
                    any state thereof or the District of Columbia,

                            (B)      expressly assume all the obligations of Holdings under this Agreement
                    and the other Loan Documents to which Holdings is a party pursuant to a supplement
                    hereto or thereto in form reasonably satisfactory to the Administrative Agent and the
                    Borrower,

                            (C)    (I) expressly assume all the obligations of Holdings under this
                    Agreement and the other Loan Documents to which Holdings is a party pursuant to a
                    supplement hereto or thereto in form reasonably satisfactory to the Administrative Agent
                    and the Borrower and (II) pledge 100% of the Equity Interests of the Borrower to the
                    Administrative Agent as Collateral to secure the Obligations in accordance with the
                    Security Agreement or otherwise in form and substance reasonably satisfactory to the
                    Administrative Agent and the Borrower, and

                             (D)      if requested by the Administrative Agent, deliver, or cause the Borrower
                    to deliver, to the Administrative Agent (I) an Officer’s Certificate stating that such
                    merger or consolidation or other transaction and such supplement to this Agreement or
                    any Loan Document (as applicable) satisfies the requirements under this 7.03(5) and (II)
                    an Opinion of Counsel including customary organization, due execution, no conflicts and
                    enforceability opinions (similar in scope and substance to the opinions delivered to the
                    Administrative Agent on the Closing Date) to the extent reasonably requested by the
                    Administrative Agent;

                  (iv)    the Administrative Agent shall have received at least three (3) Business Days
         prior to the such transaction all documentation and other information in respect of the Successor
         Holdings required under applicable “know your customer” and anti-money laundering rules and
         regulations, including the USA PATRIOT Act;

 provided further that if the foregoing are satisfied, the Successor Holdings will succeed to, and be
 substituted for, Holdings under this Agreement;

         (6)       any Restricted Subsidiary may merge or consolidate with (or dispose of all or
 substantially all of its assets to) any other Person in order to effect a Permitted Investment or other
 investment permitted pursuant to Section 7.05; provided that solely in the case of a merger or
 consolidation involving a Loan Party and subject to Section 1.07(8) in the case of a Limited Condition
 Acquisition, no Event of Default shall have occurred and be continuing or result therefrom or, in the case
 of a Permitted Acquisition or similar committed investment, no Event of Default under Section 8.01(1) or
 Section 8.01(6) shall have occurred and be continuing or result therefrom; provided further, that the
 continuing or surviving Person will be (a) the Borrower or (b) a Loan Party, in each case, which together
 with each of its Restricted Subsidiaries, will have complied with the applicable requirements of
 Section 6.11;

         (7)       a merger, dissolution, liquidation, consolidation or disposition, the purpose of which is to
 effect a disposition permitted pursuant to Section 7.04 (other than under clause (2)(c) of the definition of
 “Asset Sale”);

DB1/ 118926700.59                                      174
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 954 of 1503




         (8)      subject to Section 3.03 of the Security Agreement, the Borrower may (a) convert into a
 corporation, partnership, limited partnership, limited liability company or trust organized or existing
 under the laws of the jurisdiction of organization of the Borrower or the laws of a jurisdiction in the
 United States and (b) change its name;

        (9)      the Loan Parties and the Restricted Subsidiaries may consummate the Closing Date
 Transactions; and

         (10) the commencement of any proceedings against any Restricted Subsidiary under Debtor
 Relief Laws to the extent it shall not constitute an Event of Default under Section 8.01(6).

         Section 7.04 Asset Sales. The Borrower shall not, nor shall the Borrower permit any
 Restricted Subsidiary to, consummate any Asset Sale unless:

          (1)    the Borrower or such Restricted Subsidiary, as the case may be, receives consideration
 (including by way of relief from, or by any other Person assuming responsibility for, any liabilities,
 contingent or otherwise in connection with such Asset Sale) at least equal to the fair market value
 (measured at the time of contractually agreeing to such Asset Sale) of the assets sold or otherwise
 disposed of, and

         (2)      except in the case of a Permitted Asset Swap, at least 75.0% of the consideration for such
 Asset Sale, together with all other Asset Sales since the Closing Date (on a cumulative basis) received by
 the Borrower or a Restricted Subsidiary, as the case may be, is in the form of cash or Cash Equivalents;
 provided that each of the following will be deemed to be cash or Cash Equivalents for purposes of this
 clause (2):

                  (a)      any liabilities (as shown on the Borrower’s or any Restricted Subsidiary’s most
 recent balance sheet or in the footnotes thereto or if incurred or accrued subsequent to the date of such
 balance sheet, such liabilities that would have been reflected on the Borrower’s or a Restricted
 Subsidiary’s consolidated balance sheet or in the footnotes thereto if such incurrence or accrual had taken
 place on or prior to the date of such balance sheet, as determined in good faith by the Borrower) of the
 Borrower or any Restricted Subsidiary, other than liabilities that are by their terms subordinated in right
 of payment to the Obligations, that are (i) assumed by the transferee of any such assets (or a third party in
 connection with such transfer) or (ii) otherwise cancelled or terminated in connection with the transaction
 with such transferee (other than intercompany debt owed to the Borrower or a Restricted Subsidiary);

                  (b)      any securities, notes or other obligations or assets received by the Borrower or
 any Restricted Subsidiary from such transferee or in connection with such Asset Sale (including earnouts
 and similar obligations) that are converted by the Borrower or a Restricted Subsidiary into cash or Cash
 Equivalents, or by their terms are required to be satisfied for cash or Cash Equivalents (to the extent of the
 cash or Cash Equivalents received) within 180 days following the closing of such Asset Sale;

                  (c)     any Designated Non-Cash Consideration received by the Borrower or any
 Restricted Subsidiary in such Asset Sale having an aggregate fair market value, taken together with all
 other Designated Non-Cash Consideration received pursuant to this clause (c) that is at that time
 outstanding, not to exceed the greater of (i) $50.0 million and (ii) 1.8% of Total Assets as of the most
 recently ended Test Period calculated giving pro forma effect thereto on the date of the receipt of such
 Designated Non-Cash Consideration (or, at the Borrower’s option, at the time of contractually agreeing to
 such Asset Sale), with the fair market value of each item of Designated Non-Cash Consideration being



DB1/ 118926700.59                                    175
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 955 of 1503



 measured, at the Borrower’s option, either at the time of contractually agreeing to such Asset Sale or at
 the time received and, in either case, without giving effect to any subsequent change(s) in value; or

                  (d)      Indebtedness of any Restricted Subsidiary that ceases to be a Restricted
 Subsidiary as a result of such Asset Sale (other than intercompany debt owed to the Borrower or a
 Restricted Subsidiary), to the extent that the Borrower and each other Restricted Subsidiary are released
 from any guarantee of payment of the principal amount of such Indebtedness in connection with such
 Asset Sale.

         (3)      in the event of an Asset Sale of IP Rights used or useful in connection with the ABL
 Priority Collateral (after giving effect to such Asset Sale), the purchaser, assignee or other transferee
 thereof agrees in writing to be bound by a non-exclusive royalty-free worldwide license of such IP Rights
 in favor of the Administrative Agent for use in connection with the exercise of the rights and remedies of
 the Secured Parties, which license shall be in form and substance reasonably satisfactory to the
 Administrative Agent, and provided further that in the case of an Asset Sale of IP Rights of the Borrower
 or one of its Subsidiaries from a third party, the transferee thereof shall be required to provide such a
 license only to the extent to which the applicable license gives it a right to do so.

         To the extent any Collateral is disposed of as expressly permitted by this Section 7.04 to any
 Person other than a Loan Party, such Collateral shall automatically be sold free and clear of the Liens
 created by the Loan Documents, and, if requested by the Administrative Agent, upon the certification by
 the Borrower that such disposition is permitted by this Agreement, the Administrative Agent and the
 Collateral Agent shall be authorized to take any actions deemed appropriate in order to effect the
 foregoing, provided that after giving effect to any such disposition, no Overadvance shall exist or result
 therefrom.

          Following the consummation of any disposition of other transfer of Collateral constituting ABL
 Priority Collateral that results in Net Proceeds to the Borrower or any Restricted Subsidiary in excess of
 $50.0 million, the Borrower shall deliver an updated Borrowing Base Certificate that gives pro forma
 effect to such disposition or other transfer upon the earliest of (x) the date of the Revolving Credit
 Borrowing subsequent to such disposition or transfer, (y) the consummation of a transaction hereunder
 that requires the satisfaction of the Payment Conditions or (z) the date on which the next Borrowing Base
 Certificate is required to be delivered pursuant to Section 6.20.

          In addition, none of the Borrower or any Restricted Subsidiary shall enter into any Specified Real
 Estate Financing unless such Specified Real Estate Financing is conducted as an arm’s-length basis and is
 for fair market value of the applicable property as determined by a Responsible Officer of the Borrower in
 good faith.

        Section 7.05 Restricted Payments. (a)The Borrower shall not, nor shall the Borrower permit
 any Restricted Subsidiary to, directly or indirectly:

                             (A)     declare or pay any dividend or make any payment or distribution on
                    account of the Borrower’s or any Restricted Subsidiary’s Equity Interests (in each case,
                    solely in such Person’s capacity as holder of such Equity Interests), including any
                    dividend or distribution payable in connection with any merger, amalgamation or
                    consolidation, other than:

                  (1)     dividends, payments or distributions payable solely in Equity Interests (other
         than Disqualified Stock) of the Borrower or a Parent Company or in options, warrants or other
         rights to purchase such Equity Interests; or

DB1/ 118926700.59                                     176
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 956 of 1503




                   (2)    dividends, payments or distributions by a Restricted Subsidiary so long as, in the
         case of any dividend, payment or distribution payable on or in respect of any class or series of
         securities issued by a Restricted Subsidiary other than a wholly owned Subsidiary, the Borrower
         or a Restricted Subsidiary receives at least its pro rata share of such dividend, payment or
         distribution in accordance with its Equity Interests in such class or series of securities or such
         other amount to which it is entitled pursuant to the terms of such Equity Interest;

                            (B)      purchase, redeem, defease or otherwise acquire or retire for value any
                    Equity Interests of the Borrower or any Parent Company, including in connection with
                    any merger, amalgamation or consolidation, in each case held by Persons other than the
                    Borrower or a Restricted Subsidiary;

                            (C)     make any principal payment on, or redeem, repurchase, defease or
                    otherwise acquire or retire for value, in each case, prior to any scheduled repayment,
                    sinking fund payment or final maturity, any Specified Indebtedness, other than
                    Indebtedness permitted under clauses (7), (8) and (9) of Section 7.02(b); or

                            (D)     make any Restricted Investment;

 (all such payments and other actions set forth in clauses (A) through (D) above being collectively referred
 to as “Restricted Payments”);

                    (b)     The provisions of Section 7.05(a) will not prohibit:

                    (1)    the payment of any dividend or other distribution or the consummation of any
         irrevocable redemption within 60 days after the date of declaration of the dividend or other
         distribution or giving of the redemption notice, as the case may be, if at the date of declaration or
         notice, the dividend or other distribution or redemption payment would have complied with the
         provisions of this Section 7.05;

                   (2)     (a)     the redemption, repurchase, defeasance, discharge, retirement or other
         acquisition of (i) any Equity Interests of the Borrower, any Restricted Subsidiary or any Parent
         Company, including any accrued and unpaid dividends thereon (“Treasury Capital Stock”) or
         (ii) Specified Indebtedness, in each case, made (x) in exchange for, or out of the proceeds of, a
         sale or issuance (other than to a Restricted Subsidiary) of Equity Interests of the Borrower or any
         Parent Company (to the extent such Equity Interests or proceeds therefrom are contributed to the
         Borrower) (in each case, other than Disqualified Stock or Cure Amounts) and (y) within 120 days
         of such sale or issuance (“Refunding Capital Stock”),

                             (b)    the declaration and payment of dividends on Treasury Capital Stock out
                    of the proceeds of a sale or issuance (other than to a Restricted Subsidiary of the
                    Borrower or to an employee stock ownership plan or any trust established by the
                    Borrower or any Restricted Subsidiary) of Refunding Capital Stock made within 120
                    days of such sale or issuance, and

                            (c)      if, immediately prior to the retirement of Treasury Capital Stock, the
                    declaration and payment of dividends thereon by the Borrower were permitted under
                    clauses (6)(a) or (b) of this Section 7.05(b), the declaration and payment of dividends on
                    the Refunding Capital Stock (other than Refunding Capital Stock the proceeds of which
                    were used to redeem, repurchase, retire or otherwise acquire any Equity Interests of any
                    Parent Company) in an aggregate amount per annum no greater than the aggregate

DB1/ 118926700.59                                      177
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 957 of 1503



                    amount of dividends per annum that were declarable and payable on such Treasury
                    Capital Stock immediately prior to such retirement;

                  (3)     the principal payment on, defeasance, redemption, repurchase, exchange or other
         acquisition or retirement of:

                             (a)     Specified Indebtedness of the Borrower or a Subsidiary Guarantor made
                    (i) by exchange for, or out of the proceeds of the sale, issuance or incurrence of, new
                    Specified Indebtedness of the Borrower or a Subsidiary Guarantor or Disqualified Stock
                    of the Borrower or a Subsidiary Guarantor and (ii) within 120 days of such sale, issuance
                    or incurrence, provided such new Specified Indebtedness shall mature no earlier, and not
                    have a shorter weighted average life, than the Specified Indebtedness being so refinanced
                    or exchanged (provided further that (x) if the Specified Indebtedness being refinanced or
                    exchanged is subordinated indebtedness, such new Specified Indebtedness shall also be
                    subordinated indebtedness and (y) if such Specified Indebtedness is unsecured, such new
                    Specified Indebtedness shall be unsecured),

                            (b)     Disqualified Stock of the Borrower or a Subsidiary Guarantor made by
                    exchange for, or out of the proceeds of the sale, issuance or incurrence of Disqualified
                    Stock or Specified Indebtedness of the Borrower or a Subsidiary Guarantor, made within
                    120 days of such sale, issuance or incurrence,

                            (c)      Disqualified Stock of a Restricted Subsidiary that is not a Subsidiary
                    Guarantor made by exchange for, or out of the proceeds of the sale or issuance of,
                    Disqualified Stock of a Restricted Subsidiary that is not a Subsidiary Guarantor, made
                    within 120 days of such sale or issuance that, in each case, is Refinancing Indebtedness
                    incurred or issued, as applicable, in compliance with Section 7.02 and

                           (d)     any Specified Indebtedness or Disqualified Stock that constitutes
                    Acquired Indebtedness;

                    (4)   (a) Restricted Payment to pay for the repurchase, retirement or other acquisition
         or retirement for value of Equity Interests (other than Disqualified Stock) (including related stock
         appreciation rights or similar securities) of the Borrower or any Parent Company held by any
         future, present or former employee, director, officer, member of management or consultant (or
         their respective Controlled Investment Affiliates or Immediate Family Members or any permitted
         transferees thereof) of the Borrower, any of its Subsidiaries or any Parent Company pursuant to
         any management equity plan or stock option plan or any other management or employee benefit
         plan or agreement, or any equity subscription or equity holder agreement (including, for the
         avoidance of doubt, any principal and interest payable on any notes issued by the Borrower or
         any Parent Company in connection with any such repurchase, retirement or other acquisition),
         including any Equity Interests rolled over by management of the Borrower, any of its Subsidiaries
         or any Parent Company in connection with the Closing Date Transactions; provided that the
         aggregate amount of Restricted Payments made under this clause (4) does not exceed
         $10.0 million in any fiscal year (increasing to $20.0 million following an underwritten public
         Equity Offering by the Borrower or any Parent Company) with unused amounts in any calendar
         year being carried over to the next two succeeding calendar years; provided further that each of
         the amounts in any calendar year under this clause (4) may be increased by an amount not to
         exceed:



DB1/ 118926700.59                                      178
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 958 of 1503




                             (b)     the cash proceeds from the sale of Equity Interests (other than
                    Disqualified Stock or Cure Amounts) of the Borrower and, to the extent contributed to
                    the Borrower, the cash proceeds from the sale of Equity Interests of any Parent Company,
                    in each case to any future, present or former employees, directors, officers, members of
                    management or consultants (or their respective Controlled Investment Affiliates or
                    Immediate Family Members or any permitted transferees thereof) of the Borrower, any of
                    its Subsidiaries or any Parent Company that occurs after the Closing Date; plus

                            (c)      the amount of any cash bonuses otherwise payable to members of
                    management, employees, directors or consultants (or their respective Controlled
                    Investment Affiliates or Immediate Family Members or any permitted transferees
                    thereof) of the Borrower, any of its Subsidiaries or any Parent Company that are foregone
                    in exchange for the receipt of Equity Interests of the Borrower or any Parent Company
                    pursuant to any compensation arrangement, including any deferred compensation plan;
                    plus

                             (d)     the cash proceeds of life insurance policies received by the Borrower or
                    its Restricted Subsidiaries (or by any Parent Company to the extent contributed to the
                    Borrower) after the Closing Date; minus

                           (e)      the amount of any Restricted Payments previously made with the cash
                    proceeds described in clauses (a), (b) and (c) of this clause (4);

 provided that the Borrower may elect to apply all or any portion of the aggregate increase contemplated
 by clauses (a), (b) and (c) above in any calendar year; provided further that cancellation of Indebtedness
 owing to the Borrower or any Restricted Subsidiary from any future, present or former employees,
 directors, officers, members of management, or consultants (or their respective Controlled Investment
 Affiliates or Immediate Family Members or any permitted transferees thereof) of the Borrower, any
 Parent Company or any Restricted Subsidiary in connection with a repurchase of Equity Interests of the
 Borrower or any Parent Company will not be deemed to constitute a Restricted Payment for purposes of
 this Section 7.05 or any other provision of this Agreement; and provided further, that no Event of Default
 shall have occurred and be continuing or would result from the making of any Restricted Payment
 pursuant to this clause (4);

                    (5)     [reserved];

                 (6)      (a)     the declaration and payment of dividends or distributions to holders of
         any class or series of Designated Preferred Stock issued by the Borrower or any Restricted
         Subsidiary after the Closing Date;

                              (b)     the declaration and payment of dividends or distributions to any Parent
                    Company, the proceeds of which will be used to fund the payment of dividends or
                    distributions to holders of any class or series of Designated Preferred Stock issued by
                    such Parent Company after the Closing Date; provided that the amount of dividends and
                    distributions paid pursuant to this clause (b) will not exceed the aggregate amount of cash
                    actually contributed to the Borrower from the sale of such Designated Preferred Stock; or

                             (c)     the declaration and payment of dividends on Refunding Capital Stock
                    that is Designated Preferred Stock in excess of the dividends declarable and payable
                    thereon pursuant to clause (2) of this Section 7.05(b);


DB1/ 118926700.59                                      179
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 959 of 1503



 provided that in the case of each of clauses (a) and (c) of this clause (6), that for the most recently ended
 Test Period preceding the date of issuance of such Designated Preferred Stock or the declaration of such
 dividends on Refunding Capital Stock that is Preferred Stock, after giving effect to such issuance or
 declaration on a pro forma basis, the Borrower would be able to incur $1.00 of Permitted Ratio Debt (and
 solely for the purpose of the testing hereunder, including all Designated Preferred Stock issued and
 outstanding in Consolidated Total Debt);

                 (7)     (a)      payments made or expected to be made by the Borrower or any
         Restricted Subsidiary in respect of withholding or similar taxes payable by any future, present or
         former employee, director, officer, member of management or consultant (or their respective
         Controlled Investment Affiliates or Immediate Family Members or permitted transferees) of the
         Borrower, any Restricted Subsidiary or any Parent Company,

                             (b)     any repurchases or withholdings of Equity Interests in connection with
                    the exercise of stock options, warrants or similar rights if such Equity Interests represent
                    a portion of the exercise of, or withholding obligations with respect to, such options,
                    warrants or similar rights or required withholding or similar taxes and

                             (c)      loans or advances to officers, directors, employees, managers,
                    consultants and independent contractors of the Borrower, any Restricted Subsidiary or
                    any Parent Company in connection with such Person’s purchase of Equity Interests of the
                    Borrower or any Parent Company; provided that no cash is actually advanced pursuant to
                    this clause (c) other than to pay taxes due in connection with such purchase, unless
                    immediately repaid;

                    (8)   the declaration and payment of dividends on the Borrower’s common equity (or
         the payment of dividends to any Parent Company to fund a payment of dividends on such
         company’s common equity), following the first public offering of the Borrower’s common equity
         or the common equity of any Parent Company after the Closing Date that is a Qualifying IPO, in
         an amount not to exceed 6.0% per annum of the net cash proceeds received by or contributed to
         the Borrower other than any public sale constituting an Excluded Contribution; provided that no
         Event of Default under Section 8.01(1) or Section 8.01(6) shall have occurred and be continuing
         or would result therefrom;

                (9)     Restricted Payments in an amount that does not exceed the aggregate amount of
         Excluded Contributions, if on a pro forma basis after giving effect to such Restricted Payment,
         the Payment Conditions shall have been satisfied with respect thereto;

                  (10) Restricted Payments in an aggregate amount taken together with all other
         Restricted Payments made pursuant to this clause (10) not to exceed the greater of (a) $75.0
         million and (b) 15.0% of Adjusted EBITDA as of the most recently ended Test Period calculated
         giving pro forma effect thereto; provided that if this clause (10) is utilized to make a Restricted
         Investment, the amount deemed to be utilized under this clause (10) will be the amount of such
         Restricted Investment at any time outstanding (with the fair market value of such Investment
         being measured at the time made and without giving effect to subsequent changes in value, but
         subject to adjustment as set forth in the definition of “Investment”); and provided further that no
         Event of Default shall have occurred and be continuing or would result therefrom;

                    (11)    [reserved];



DB1/ 118926700.59                                       180
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 960 of 1503




                  (12) any Restricted Payment made in connection with the Closing Date Transactions
         and the fees and expenses related thereto or owed to any Affiliate(s) including any payments to
         holders of Equity Interests of Belk in connection with, or as a result of, their exercise of appraisal
         rights or the settlement of any claims or actions (whether actual, contingent or potential) related
         to the Closing Date Transactions;

                    (13)    [reserved];

                 (14) the declaration and payment of dividends or distributions by the Borrower or any
         Restricted Subsidiary to, or the making of loans or advances to, the Borrower or any Parent
         Company in amounts required for any Parent Company to pay in each case without duplication:

                            (a)     franchise, excise and similar taxes and other fees, taxes and expenses
                    required to maintain their corporate or other legal existence;

                             (b)      for any taxable period for which the Borrower or any of its Restricted
                    Subsidiaries are members of a consolidated, combined, unitary or similar income tax
                    group for U.S. federal or applicable foreign, state or local income tax purposes of which a
                    Parent Company is the common parent (a “Tax Group”), to pay the portion of any U.S.
                    federal, foreign, state and local income taxes of such Tax Group for such taxable period
                    that are attributable to the taxable income of the Borrower and its Restricted Subsidiaries
                    and Unrestricted Subsidiaries (net of any payments of such taxes made by the Borrower);
                    provided that for each taxable period, (A) the amount of such payments made in respect
                    of such taxable period in the aggregate will not exceed the amount that the Borrower and
                    its Subsidiaries, as applicable, would have been required to pay as stand-alone taxpayers
                    or a stand-alone Tax Group and (B) the amount of such payments made in respect of an
                    Unrestricted Subsidiary will be permitted only to the extent that cash distributions were
                    made by such Unrestricted Subsidiary to the Borrower or any Restricted Subsidiary for
                    such purpose;

                            (c)     salary, bonus, severance and other benefits payable to, and indemnities
                    provided on behalf of, employees, directors, officers, members of management and
                    consultants of any Parent Company, and any payroll, social security or similar taxes
                    thereof;

                            (d)      general corporate or other operating, administrative, compliance and
                    overhead costs and expenses (including expenses relating to auditing and other
                    accounting matters) of any Parent Company attributable to the ownership of the Borrower
                    and its Restricted Subsidiaries;

                           (e)      fees and expenses (including ongoing compliance costs and listing
                    expenses) related to any equity or debt offering of a Parent Company (whether or not
                    consummated);

                             (f)     amounts that would be permitted to be paid directly by the Borrower or
                    its Restricted Subsidiaries under Section 7.06(b) (other than clause 2(a) thereof);

                            (g)      interest or principal on Indebtedness the proceeds of which have been
                    contributed to the Borrower or any Restricted Subsidiary (other than Excluded
                    Contributions) or that has been guaranteed by, or is otherwise considered Indebtedness


DB1/ 118926700.59                                      181
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 961 of 1503



                    of, the Borrower or any Restricted Subsidiary incurred in accordance with Section 7.02, if
                    on a pro forma basis after giving effect to such Restricted Payment, the Payment
                    Conditions shall have been satisfied with respect thereto;

                            (h)     to finance Investments or other acquisitions or investments otherwise
                    permitted to be made pursuant to this Section 7.05 if made by the Borrower; provided
                    that:

                                    (i)      such Restricted Payment must be made within 120 days of the
                            closing of such Investment, acquisition or investment,

                                     (ii)    such Parent Company must, promptly following the closing
                            thereof, cause (A) all property acquired (whether assets or Equity Interests) to be
                            contributed to the capital of the Borrower or another Loan Party (which, for the
                            avoidance of doubt, shall not be designated as Excluded Contributions) or (B) the
                            merger, amalgamation, consolidation or sale of the Person formed or acquired
                            into the Borrower or another Loan Party (to the extent not prohibited by
                            Section 7.03) in order to consummate such Investment, acquisition or investment,

                                    (iii)   such Parent Company and its Affiliates (other than the Borrower
                            or any Restricted Subsidiary) receives no consideration or other payment in
                            connection with such transaction except to the extent the Borrower or a
                            Restricted Subsidiary could have given such consideration or made such payment
                            in compliance with this Agreement,

                                    (iv)    [reserved]; and

                                    (v)      to the extent constituting an Investment, such Investment will be
                            deemed to be made by the Borrower or such Restricted Subsidiary pursuant to
                            another provision of this Section 7.05 (other than pursuant to clause (9) of this
                            Section 7.05(b)) or pursuant to the definition of “Permitted Investments” (other
                            than clause (9) thereof);

                 (15) the distribution, by dividend or otherwise, or other transfer or disposition of
         shares of Capital Stock of, Equity Interests in, or Indebtedness owed to the Borrower or a
         Restricted Subsidiary by, Unrestricted Subsidiaries (other than Unrestricted Subsidiaries,
         substantially all the assets of which are cash and Cash Equivalents); provided that no Event of
         Default shall have occurred and be continuing or would result therefrom;

                 (16) cash payments, or loans, advances, dividends or distributions to any Parent
         Company to make payments, in lieu of issuing fractional shares in connection with share
         dividends, share splits, reverse share splits, mergers, consolidations, amalgamations or other
         business combinations and in connection with the exercise of warrants, options or other securities
         convertible into or exchangeable for Equity Interests of the Borrower, any Restricted Subsidiary
         or any Parent Company;

                  (17) unlimited additional Restricted Payments shall be permitted, if on a pro forma
         basis after giving effect to such Restricted Payment, the Payment Conditions shall have been
         satisfied with respect thereto;



DB1/ 118926700.59                                      182
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 962 of 1503




                 (18) making payments for the benefit of the Borrower or any Restricted Subsidiary to
         the extent such payments could have been made by the Borrower or any Restricted Subsidiary
         because such payments (a) would not otherwise be Restricted Payments and (b) would be
         permitted by Section 7.06;

                  (19) payments and distributions to dissenting stockholders pursuant to applicable law,
         pursuant to or in connection with a consolidation, amalgamation, merger or transfer of all or
         substantially all of the assets of the Borrower and its Restricted Subsidiaries taken as a whole that
         complies with the terms of this Agreement or any other transaction that complies with the terms
         of this Agreement;

                  (20) the payment of dividends, other distributions and other amounts by the Borrower
         to, or the making of loans to, any Parent Company in the amount required for such parent to, if
         applicable, pay amounts equal to amounts required for any Parent Company, if applicable, to pay
         interest or principal (including AHYDO Payments) on Indebtedness, the proceeds of which have
         been permanently contributed to the Borrower or any Restricted Subsidiary (which, for the
         avoidance of doubt, shall not be designated as Excluded Contributions) and that has been
         guaranteed by, or is otherwise considered Indebtedness of, the Borrower or any Restricted
         Subsidiary incurred in accordance with this Agreement; provided that the aggregate amount of
         such dividends, distributions, loans and other amounts shall not exceed the amount of cash
         actually contributed to the Borrower for the incurrence of such Indebtedness;

                  (21) the making of cash payments in connection with any conversion of Convertible
         Indebtedness of the Borrower or any Restricted Subsidiary in an aggregate amount since the date
         of this Agreement not to exceed the sum of (a) the principal amount of such Convertible
         Indebtedness plus (b) any payments received by the Borrower or any Restricted Subsidiary
         pursuant to the exercise, settlement or termination of any related Permitted Bond Hedge
         Transaction, if on a pro forma basis after giving effect to such Restricted Payment, the Payment
         Conditions shall have been satisfied with respect thereto;

                  (22) any payments in connection with (a) a Permitted Bond Hedge Transaction and
         (b) the settlement of any related Permitted Warrant Transaction (i) by delivery of shares of the
         Borrower’s common stock upon settlement thereof or (ii) by (A) set-off against the related
         Permitted Bond Hedge Transaction or (B) payment of an early termination amount thereof in
         common stock upon any early termination thereof; and

                    (23)   the making of Specified Real Estate Distributions;

 provided that for purposes of clauses (7), (14) and (20) above, taxes will include all interest and penalties
 with respect thereto and all additions thereto; provided further that notwithstanding the foregoing, the
 Borrower shall not directly or indirectly make any cash Restricted Payments (other than Restricted
 Payments permitted pursuant to clauses (4), (7) and (14)(a)-(f) above) prior to the first anniversary of the
 Third Amendment Effective Date.

                  (c)       For purposes of determining compliance with this Section 7.05, in the event that
 any Restricted Payment or Investment (or any portion thereof) meets the criteria of more than one of the
 categories of Restricted Payments described in clauses (1) through (23) of Section 7.05(b) or one or more
 of the clauses contained in the definition of “Permitted Investments,” the Borrower will be entitled to
 divide or classify (or later divide, classify or reclassify), in whole or in part, in its sole discretion, such
 Restricted Payment or Investment (or any portion thereof) among such clauses (1) through (23) of


DB1/ 118926700.59                                     183
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 963 of 1503



 Section 7.05(b) or one or more clauses contained in the definition of “Permitted Investments,” in any
 manner that otherwise complies with this Section 7.05.

         The amount of all Restricted Payments (other than cash) will be the fair market value on the date
 the Restricted Payment is made, or at the Borrower’s election, the date a commitment is made to make
 such Restricted Payment, of the assets or securities proposed to be transferred or issued by the Borrower
 or any Restricted Subsidiary, as the case may be, pursuant to the Restricted Payment.

         After giving effect to any Restricted Payment constituting the Equity Interests of a Restricted
 Subsidiary, no Overadvance shall exist or result therefrom.

         For the avoidance of doubt, this Section 7.05 will not restrict the making of any AHYDO
 Payment with respect to, and required by the terms of, any Indebtedness of the Borrower or any
 Restricted Subsidiary permitted to be incurred under this Agreement.

         Section 7.06     Transactions with Affiliates.

                    (a)    The Borrower shall not, nor shall the Borrower permit any Restricted Subsidiary
 to, make any payment to, or sell, lease, transfer or otherwise dispose of any of its properties or assets to,
 or purchase any property or assets from, or enter into or make or amend any transaction, contract,
 agreement, understanding, loan, advance or guarantee with, or for the benefit of, any Affiliate of the
 Borrower (each of the foregoing, an “Affiliate Transaction”) involving aggregate payments or
 consideration in excess of $25.0 million, unless (A) such Affiliate Transaction is on terms, taken as a
 whole, that are not materially less favorable to the Borrower or the relevant Restricted Subsidiary than
 those that would have been obtained at such time in a comparable transaction by the Borrower or such
 Restricted Subsidiary with a Person other than an Affiliate of the Borrower on an arm’s-length basis or, if
 in the good faith judgment of the Board of Directors no comparable transaction is available with which to
 compare such Affiliate Transaction, such Affiliate Transaction is otherwise fair to the Borrower or such
 Restricted Subsidiary from a financial point of view, and (B) the Borrower delivers to the Administrative
 Agent with respect to any Affiliate Transaction or series of related Affiliate Transactions requiring
 aggregate payments or consideration in excess of $50.0 million, a resolution adopted by the majority of
 the Board of Directors approving such Affiliate Transaction and set forth in an Officer’s Certificate
 certifying that such Affiliate Transaction complies with clause (A) above.

                    (b)   The foregoing restriction will not apply to the following:

                 (1)      (a) transactions between or among the Borrower and one or more Restricted
         Subsidiaries or between or among Restricted Subsidiaries or, in any case, any entity that becomes
         a Restricted Subsidiary as a result of such transaction and (b) any merger, consolidation or
         amalgamation of the Borrower and any Parent Company; provided that such merger,
         consolidation or amalgamation of the Borrower is otherwise in compliance with the terms of this
         Agreement and effected for a bona fide business purpose;

                  (2)     (a) Restricted Payments permitted by Section 7.05 (including any transaction
         specifically excluded from the definition of the term “Restricted Payments,” including pursuant to
         the exceptions contained in the definition thereof and the parenthetical exclusions of such
         definition), and (b) any Permitted Investment(s) or any acquisition otherwise permitted;

                  (3)    (a) so long as no Event of Default under Section 8.01(1) and Section 8.01(6) shall
         have occurred and be continuing or would result therefrom, the payment of management,
         consulting, monitoring, transaction, advisory and other fees, indemnities and expenses pursuant to

DB1/ 118926700.59                                    184
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 964 of 1503



         the Management Services Agreement (including any unpaid management, consulting, monitoring,
         transaction, advisory and other fees, indemnities and expenses accrued in any prior year) and any
         termination fees pursuant to the Management Services Agreement, or any amendment thereto or
         replacement thereof so long as any such amendment or replacement is not materially
         disadvantageous in the good faith judgment of the Board of Directors to the Lenders when taken
         as a whole, as compared to the Management Services Agreement as in effect on the Closing Date,

                             (b)      the payment of indemnification and similar amounts to, and
                    reimbursement of expenses to, the Investors and its officers, directors, employees and
                    Affiliates, in each case, approved by, or pursuant to arrangements approved by, the Board
                    of Directors,

                            (c)      payments, loans, advances or guarantees (or cancellation of loans,
                    advances or guarantees) to future, present or former employees, officers, directors,
                    managers, consultants or independent contractors or guarantees in respect thereof for
                    bona fide business purposes or in the ordinary course of business or consistent with
                    industry practice,

                            (d)      any subscription agreement or similar agreement pertaining to the
                    repurchase of Equity Interests pursuant to put/call rights or similar rights with current,
                    former or future officers, directors, employees, managers, consultants and independent
                    contractors of the Borrower, any Subsidiary or any Parent Company and

                            (e)      any payment of compensation or other employee compensation, benefit
                    plan or arrangement, any health, disability or similar insurance plan which covers current,
                    former or future officers, directors, employees, managers, consultants and independent
                    contractors of the Borrower, any Subsidiary or any Parent Company;

                 (4)       the payment of fees and compensation paid to, and indemnities and
         reimbursements and employment and severance arrangements provided to, or on behalf of or for
         the benefit of, present, future or former employees, directors, officers, members of management
         or consultants (or their respective Controlled Investment Affiliates or Immediate Family
         Members or any permitted transferees thereof) of the Borrower, any Parent Company or any
         Restricted Subsidiary;

                  (5)      transactions in which the Borrower or any Restricted Subsidiary, as the case may
         be, delivers to the Administrative Agent a letter from an Independent Financial Advisor stating
         that such transaction is fair to the Borrower or such Restricted Subsidiary from a financial point
         of view or stating that the terms, when taken as a whole, are not materially less favorable to the
         Borrower or the relevant Restricted Subsidiary than those that would have been obtained in a
         comparable transaction by the Borrower or such Restricted Subsidiary with a Person that is not an
         Affiliate of the Borrower on an arm’s length basis;

                 (6)      the existence of, or the performance by the Borrower or any Restricted
         Subsidiary of its obligations under the terms of, any agreement as in effect as of the Closing Date,
         or any amendment thereto or replacement thereof (so long as any such amendment or replacement
         is not materially disadvantageous in the good faith judgment of the Board of Directors to the
         Lenders, when taken as a whole, as compared to the applicable agreement as in effect on the
         Closing Date);



DB1/ 118926700.59                                       185
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 965 of 1503




                  (7)      the existence of, or the performance by the Borrower or any Restricted
         Subsidiary of its obligations under the terms of, any equity holders agreement or the equivalent
         (including any registration rights agreement or purchase agreement related thereto) to which it is
         a party as of the Closing Date and any amendment thereto and, similar agreements or
         arrangements that it may enter into thereafter; provided that the existence of, or the performance
         by the Borrower or any Restricted Subsidiary of obligations under any future amendment to any
         such existing agreement or arrangement or under any similar agreement or arrangement entered
         into after the Third Amendment Effective Date will be permitted by this clause (7) to the extent
         that the terms of any such amendment or new agreement or arrangement are not otherwise
         materially disadvantageous in the good faith judgment of the Board of Directors to the Lenders,
         when taken as a whole, as compared to the original agreement or arrangement in effect on the
         Third Amendment Effective Date;

                    (8)   (i) the Closing Date Transactions and the payment of all fees and expenses
         related to the Closing Date Transactions, including Transaction Expenses and (ii) the Third
         Amendment Transactions and the payment of all fees and expenses related to the Third
         Amendment Transactions, including Third Amendment Transaction Expenses;

                  (9)     transactions with customers, clients, suppliers, contractors, joint venture partners
         or purchasers or sellers of goods or services, or transactions otherwise relating to the purchase or
         sale of goods or services, in each case in the ordinary course of business or consistent with
         industry practice and otherwise in compliance with the terms of this Agreement that are fair to the
         Borrower and the Restricted Subsidiaries, in the reasonable determination of the Board of
         Directors or the senior management of the Borrower, or are on terms at least as favorable as
         might reasonably have been obtained at such time from an unaffiliated party;

                  (10) the issuance, sale or transfer of Equity Interests (other than Disqualified Stock) of
         the Borrower or any Parent Company to any Person and the granting and performing of
         customary rights (including registration rights) in connection therewith, and any contribution to
         the capital of the Borrower;

                    (11)   [reserved];

                 (12) payments by the Borrower or any Restricted Subsidiary made for any financial
         advisory, consulting, financing, underwriting or placement services or in respect of other
         investment banking activities, including in connection with acquisitions or divestitures, which
         payments are approved by, or made pursuant to arrangements approved by, a majority of the
         Board of Directors in good faith;

                  (13) payments with respect to Indebtedness, Disqualified Stock and other Equity
         Interests (and cancellation of any thereof) of the Borrower, any Parent Company and any
         Restricted Subsidiary and Preferred Stock (and cancellation of any thereof) of any Restricted
         Subsidiary to any future, current or former employee, director, officer, member of management or
         consultant (or their respective Controlled Investment Affiliates or Immediate Family Members or
         permitted transferees) of the Borrower, any of its Subsidiaries or any Parent Company pursuant to
         any management equity plan or stock option plan or any other management or employee benefit
         plan or agreement or any equity subscription or equity holder agreement that are, in each case,
         approved by the Borrower in good faith; and any employment agreements, severance
         arrangements, stock option plans and other compensatory arrangements (and any successor plans
         thereto) and any supplemental executive retirement benefit plans or arrangements with any such
         employees, directors, officers, members of management or consultants (or their respective

DB1/ 118926700.59                                    186
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 966 of 1503



         Controlled Investment Affiliates or Immediate Family Members or any permitted transferees
         thereof) that are, in each case, approved by the Borrower in good faith;

                  (14) (a) investments by Affiliates in securities of the Borrower (and payment of
         reasonable out-of-pocket expenses incurred by such Affiliates in connection therewith) so long as
         the investment is being offered by the Borrower or such Restricted Subsidiary generally to other
         investors on the same or more favorable terms and (b) payments to Affiliates in respect of
         securities of the Borrower or any Restricted Subsidiary contemplated in the foregoing
         subclause (a) or that were acquired from Persons other than the Borrower and the Restricted
         Subsidiaries, in each case, in accordance with the terms of such securities;

                 (15) payments to or from, and transactions with, any joint venture or Unrestricted
         Subsidiary in the ordinary course of business or consistent with past practice, industry practice or
         industry norms (including, any cash management activities related thereto);

                  (16) payments by the Borrower (and any Parent Company) and its Subsidiaries
         pursuant to tax sharing agreements among the Borrower (and any Parent Company) and its
         Subsidiaries; provided that in each case the amount of such payments in any taxable year does not
         exceed the amount that the Borrower, its Restricted Subsidiaries and its Unrestricted Subsidiaries
         (to the extent of amount received from Unrestricted Subsidiaries) would be required to pay in
         respect of foreign, federal, state and local taxes for such taxable year were the Borrower, its
         Restricted Subsidiaries and its Unrestricted Subsidiaries (to the extent described above) to pay
         such taxes separately from any such Parent Company;

                 (17) any lease entered into between the Borrower or any Restricted Subsidiary, as
         lessee and any Affiliate of the Borrower, as lessor, and any transaction(s) pursuant to that lease,
         which lease is approved by the Board of Directors or senior management of the Borrower in good
         faith;

                    (18)   IP Rights licenses in the ordinary course of business or consistent with industry
         practice;

                  (19) the payment of reasonable out-of-pocket costs and expenses relating to
         registration rights and indemnities provided to equity holders of the Borrower or any Parent
         Company pursuant to the equity holders agreement or the registration rights agreement entered
         into on or after the Closing Date;

                    (20)   transactions permitted by, and complying with, Section 7.03 solely for the
         purpose of (a) reorganizing to facilitate any initial public offering of securities of the Borrower or
         any Parent Company, (b) forming a holding company or (c) reincorporating the Borrower in a
         new jurisdiction;

                    (21)  transactions undertaken in good faith (as determined by the Board of Directors or
         certified by senior management of the Borrower in an Officer’s Certificate) for the purposes of
         improving the consolidated tax efficiency of the Borrower and its Restricted Subsidiaries and not
         for the purpose of circumventing Articles VI and VII of this Agreement; so long as such
         transactions, when taken as a whole, do not result in a material adverse effect on the Liens on the
         Collateral granted by the Loan Parties in favor of the Secured Parties, when taken as a whole, in
         each case, as determined in good faith by the Board of Directors or certified by senior
         management of the Borrower in an Officer’s Certificate;


DB1/ 118926700.59                                     187
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 967 of 1503




                  (22) (a) transactions with a Person that is an Affiliate of the Borrower (other than an
         Unrestricted Subsidiary) solely because the Borrower or any Restricted Subsidiary owns, directly
         or indirectly, Equity Interests in such Person and (b) transactions with any Person that is an
         Affiliate solely because a director or officer of such Person is a director or officer of the
         Borrower, any Restricted Subsidiary or any Parent Company;

                 (23) (a) pledges and other transfers of Equity Interests in Unrestricted Subsidiaries
         and (b) any transactions with an Affiliate in which the consideration paid consists solely of
         Equity Interests of the Borrower or a Parent Company;

                    (24)    the sale, issuance or transfer of Equity Interests (other than Disqualified Stock) of
         the Borrower;

                    (25)    investments by any Investor or Parent Company in securities of the Borrower;
         and

                  (26) payments in respect of (a) the Obligations or (b) other Indebtedness of the
         Borrower and its Subsidiaries held by Affiliates; provided that such Obligations were acquired by
         an Affiliate of the Borrower in compliance herewith.

         Section 7.07       Burdensome Agreements.

                  (a)      The Borrower shall not, nor shall the Borrower permit any Restricted Subsidiary
 that is not a Guarantor (or, solely in the case of clause (4), that is a Subsidiary Guarantor) to, directly or
 indirectly, create or otherwise cause to exist or become effective any consensual encumbrance or
 consensual restriction (other than this Agreement or any other Loan Document) on the ability of any
 Restricted Subsidiary that is not a Guarantor (or, solely in the case of clause (4), that is a Subsidiary
 Guarantor) to:

                    (1)    (a)     pay dividends or make any other distributions to the Borrower or any
         Restricted Subsidiary that is a Guarantor on its Capital Stock or with respect to any other interest
         or participation in, or measured by, its profits, or

                            (b)      pay any Indebtedness owed to the Borrower or to any Restricted
                    Subsidiary that is a Guarantor;

                    (2)     make loans or advances to the Borrower or to any Restricted Subsidiary that is a
         Guarantor;

                    (3)  sell, lease or transfer any of its properties or assets to the Borrower or to any
         Restricted Subsidiary that is a Guarantor; or

                  (4)     with respect to the Borrower or any Subsidiary Guarantor, (a) Guaranty the
         Obligations or (b) create, incur or cause to exist or become effective Liens on property of such
         Person for the benefit of the Lenders with respect to the Obligations under the Loan Documents
         to the extent such Lien is required to be given to the Secured Parties pursuant to the Loan
         Documents;




DB1/ 118926700.59                                      188
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 968 of 1503



 provided that any dividend or liquidation priority between or among classes or series of Capital Stock,
 and the subordination of any Obligation (including the application of any remedy bars thereto) to any
 other Obligation will not be deemed to constitute such an encumbrance or restriction.
                  (b)     Section 7.07(a) will not apply to any encumbrances or restrictions existing under
 or by reason of:

                            (a)     encumbrances or restrictions in effect on the Third Amendment Effective
                    Date, including pursuant to the Loan Documents and any Hedge Agreements, Hedging
                    Obligations and the related documentation and any definitive documentation in respect of
                    the Indebtedness set forth on Schedule 7.02(b)(3);

                            (b)     the First Lien Loan Documents and the Second Lien Loan Documents;

                            (c)      Purchase Money Obligations and Capitalized Lease Obligations that
                    impose restrictions of the nature discussed in clause (3) above on the property so
                    acquired;

                            (d)     applicable Law or any applicable rule, regulation or order;

                             (e)      any agreement or other instrument of a Person, or relating to
                    Indebtedness or Equity Interests of a Person, acquired by or merged, amalgamated or
                    consolidated with and into the Borrower or any Restricted Subsidiary or an Unrestricted
                    Subsidiary that is designated as a Restricted Subsidiary, or any other transaction entered
                    into in connection with any such acquisition, merger, consolidation or amalgamation in
                    existence at the time of such acquisition or at the time it merges, amalgamates or
                    consolidates with or into the Borrower or any Restricted Subsidiary or an Unrestricted
                    Subsidiary that is designated as a Restricted Subsidiary or assumed in connection with
                    the acquisition of assets from such Person (but, in any such case, not created in
                    contemplation thereof), which encumbrance or restriction is not applicable to any Person,
                    or the properties or assets of any Person, other than the Person so acquired and its
                    Subsidiaries, or the property or assets of the Person so acquired or designated and its
                    Subsidiaries or the property or assets so acquired or designated;

                             (f)     contracts or agreements for the sale or disposition of assets, including
                    any restrictions with respect to a Subsidiary of the Borrower pursuant to an agreement
                    that has been entered into for the sale or disposition of all or substantially all of the
                    Capital Stock or assets of such Subsidiary;

                            (g)       restrictions on cash or other deposits or net worth imposed by customers
                    under contracts entered into in the ordinary course of business or consistent with industry
                    practice or arising in connection with any Liens permitted by Section 7.01;

                            (h)      Indebtedness, Disqualified Stock or Preferred Stock of Restricted
                    Subsidiaries that are not Guarantors permitted to be incurred subsequent to the Closing
                    Date pursuant to Section 7.02;

                            (i)       provisions in joint venture agreements and other similar agreements
                    (including equity holder agreements) relating to such joint venture or its members or
                    entered into in the ordinary course of business or consistent with industry practice;



DB1/ 118926700.59                                      189
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 969 of 1503




                             (j)     customary provisions contained in leases, sub-leases, licenses, sub-
                    licenses, Equity Interests or similar agreements, including with respect to IP Rights and
                    other agreements;

                            (k)      [reserved];

                             (l)     restrictions or conditions contained in any trading, netting, operating,
                    construction, service, supply, purchase, sale or other agreement to which the Borrower or
                    any Restricted Subsidiary is a party entered into in the ordinary course of business or
                    consistent with industry practice; provided that such agreement prohibits the
                    encumbrance of solely the property or assets of the Borrower or such Restricted
                    Subsidiary that are the subject to such agreement, the payment rights arising thereunder
                    or the proceeds thereof and does not extend to any other asset or property of the Borrower
                    or such Restricted Subsidiary or the assets or property of another Restricted Subsidiary;

                            (m)     customary provisions restricting subletting or assignment of any lease
                    governing a leasehold interest of any Restricted Subsidiary;

                            (n)      customary provisions restricting assignment of any agreement;

                              (o)     restrictions arising in connection with cash or other deposits permitted
                    under Section 7.01; any other agreement or instrument governing any Indebtedness,
                    Disqualified Stock, or Preferred Stock permitted to be incurred or issued pursuant to
                    Section 7.02 entered into after the Closing Date that contains encumbrances and
                    restrictions that either (i) are no more restrictive in any material respect, taken as a whole,
                    with respect to any Restricted Subsidiary than (A) the restrictions contained in the Loan
                    Documents as of the Closing Date or the First Lien Loan Documents as of the Closing
                    Date or (B) those encumbrances and other restrictions that are in effect on the Closing
                    Date with respect to that Restricted Subsidiary pursuant to agreements in effect on the
                    Closing Date, (ii) are not materially more disadvantageous, taken as a whole, to the
                    Lenders than is customary in comparable financings for similarly situated issuers or (iii)
                    will not materially impair the Borrower’s ability to make payments on the Obligations
                    when due, in each case in the good faith judgment of the Borrower;

                             (p)     (i) Indebtedness permitted to be incurred pursuant to Section 7.02(b)(4)
                    and any Refinancing Indebtedness in respect of the foregoing and (ii) agreements entered
                    into in connection with any Specified Real Estate Financing or any Sale-Leaseback
                    Transaction entered into in the ordinary course of business or consistent with industry
                    practice;

                             (q)      customary restrictions and conditions contained in documents relating to
                    any Lien so long as (i) such Lien is a Permitted Lien and such restrictions or conditions
                    relate only to the specific asset subject to such Lien and (ii) such restrictions and
                    conditions are not created for the purpose of avoiding the restrictions imposed by this
                    Section 7.07;

                            (r)      any encumbrance or restriction with respect to a Restricted Subsidiary
                    that was previously an Unrestricted Subsidiary which encumbrance or restriction exists
                    pursuant to or by reason of an agreement that such Subsidiary is a party to or entered into
                    before the date on which such Subsidiary became a Restricted Subsidiary; provided that


DB1/ 118926700.59                                       190
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 970 of 1503



                    such agreement was not entered into in anticipation of an Unrestricted Subsidiary
                    becoming a Restricted Subsidiary and any such encumbrance or restriction does not
                    extend to any assets or property of the Borrower or any other Restricted Subsidiary other
                    than the assets and property of such Restricted Subsidiary;

                              (s)     any encumbrances or restrictions of the type referred to in clauses (1), (2)
                    or (3) above imposed by any amendments, modifications, restatements, renewals,
                    increases, supplements, refundings, replacements or refinancings of the contracts,
                    instruments or obligations referred to in clauses (a) through (r) above; provided that such
                    amendments, modifications, restatements, renewals, increases, supplements, refundings,
                    replacements or refinancings are, in the good faith judgment of the Borrower, no more
                    restrictive in any material respect with respect to such encumbrance and other
                    restrictions, taken as a whole, than those prior to such amendment, modification,
                    restatement, renewal, increase, supplement, refunding, replacement or refinancing;

                            (t)     existing under, by reason of or with respect to Refinancing Indebtedness;
                    provided that the encumbrances and restrictions contained in the agreements governing
                    that Refinancing Indebtedness are, in the good faith judgment of the Borrower, not
                    materially more restrictive, taken as a whole, than those contained in the agreements
                    governing the Indebtedness being refinanced; and

                              (u)   applicable law or any applicable rule, regulation or order in any
                    jurisdiction where Indebtedness, Disqualified Stock or Preferred Stock of Foreign
                    Subsidiaries permitted to be incurred pursuant to Section 7.02 is incurred.

         Section 7.08     Modification of Terms of Specified Indebtedness. The Borrower shall not, nor
 shall the Borrower permit any Restricted Subsidiary to, amend, modify or change in any manner
 materially adverse to the interests of the Lenders, as determined in good faith by the Borrower (on the
 basis of such proposed amendments, modifications or changes taken as a whole), any term or condition of
 any Specified Indebtedness (other than as a result of any Refinancing Indebtedness in respect thereof)
 without the consent of the Administrative Agent (which consent shall not be unreasonably withheld or
 delayed); provided, however, that no amendment, modification or change of any term or condition of any
 Specified Indebtedness permitted by any subordination provisions set forth in the applicable Specified
 Indebtedness or any other stand-alone subordination agreement in respect thereof and, in each case
 consented to by the Administrative Agent shall be deemed to be materially adverse to the interests of the
 Lenders.

         Section 7.09     Holdings. Holdings will not conduct, transact or otherwise engage in any
 business or operations other than the following (and activities incidental thereto):

         (1)     the ownership or acquisition of the Capital Stock (other than Disqualified Stock) of any
 other Successor Holdings or the Borrower,

        (2)      the maintenance of its legal existence, including the ability to incur fees, costs and
 expenses relating to such maintenance,

        (3)      to the extent applicable, participating in tax, accounting and other administrative matters
 as a member of the combined group of Holdings and the Borrower,

          (4)     the performance of its obligations under and in connection with, and payments with
 respect to, the Loan Documents, the First Lien Loan Documents, the Second Lien Loan Documents and

DB1/ 118926700.59                                       191
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 971 of 1503



 related documentation in respect of the foregoing and any documents relating to other Indebtedness
 permitted under Section 7.02 (including, for the avoidance of doubt, the incurrence of Qualified Holding
 Company Debt),

          (5)     any public offering of its common stock or any other issuance or registration of its
 Capital Stock for sale or resale not prohibited by this Article VII, including the costs, fees and expenses
 related thereto,

         (6)      repurchases of Indebtedness through open market purchases and Dutch auctions (in the
 case of Loans, to the extent permitted hereunder),

         (7)         the incurrence of Qualified Holding Company Debt,

         (8)     any transaction that Holdings is permitted to enter into or consummate under this
 Article VII and any transaction between or among Holdings and the Borrower or any one or more
 Restricted Subsidiaries permitted under this Article VII, including:

                 (a)      making any payment(s) or Restricted Payment(s) (i) to the extent otherwise
 permitted under this Section 7.09 and (ii) with any amounts received pursuant to transactions permitted
 under Section 7.05 (or the making of a loan to any Parent Company in lieu of any such payment(s) or
 Restricted Payment(s)) or holding any cash received in connection therewith pending application thereof
 by Holdings,

                  (b)     making any Investment to the extent (i) payment therefor is made solely with the
 Capital Stock of Holdings (other than Disqualified Stock), the proceeds of Restricted Payments received
 from the Borrower or proceeds of the issuance of, or contribution in respect of the, Capital Stock (other
 than Disqualified Stock) of Holdings and (ii) any property (including Capital Stock) acquired in
 connection therewith is contributed to the Borrower or a Subsidiary Guarantor (or, if otherwise permitted
 by Section 7.05 or constituting a Permitted Investment, a Restricted Subsidiary) or the Person formed or
 acquired in connection therewith is merged with the Borrower or a Subsidiary Guarantor;

                     (c)  guaranteeing the obligations and granting of Liens of the Borrower and its
 Subsidiaries to the extent such obligations are not prohibited hereunder;

                  (d)     incurrence of Indebtedness of Holdings representing deferred compensation to
 employees, consultants or independent contractors of Holdings and unsecured Indebtedness consisting of
 promissory notes issued by any Loan Party to future, present or former employees, directors, officers,
 managers, distributors or consultants (or their respective Controlled Investment Affiliates or Immediate
 Family Members) of the Borrower, any Subsidiary or any Parent Company to finance the retirement,
 acquisition, repurchase, purchase or redemption of Capital Stock of Holdings,

                     (e)  incurring fees, costs and expenses relating to overhead and general operating
 including professional fees for legal, tax and accounting issues and paying taxes,

                     (f)    providing indemnification to officers and directors and as otherwise permitted in
 this Article VII,

                     (g)    activities incidental to the consummation of the Closing Date Transactions,




DB1/ 118926700.59                                     192
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 972 of 1503




                  (h)     the making of any loan to any officers or directors contemplated by Section 7.05
 or constituting a Permitted Investment, the making of any investment in the Borrower or any Subsidiary
 Guarantor or, to the extent otherwise allowed under Section 7.05 or constituting a Permitted Investment, a
 Restricted Subsidiary,

                    (i)   making contributions to the capital of its Subsidiaries, or

                    (j)   making Investments in cash and Cash Equivalents.

         (9)      activities incidental to the businesses or activities described in clauses (1) through (8) of
 this Section 7.09.

         Section 7.10     Financial Covenant. (a) Prior to the Financial Covenant Change Date, permit
 Specified Excess Availability, at any time, to be less than the greater of (x) $60,000,000 and (y) 10.0% of
 the Maximum Borrowing Amount and (b) after the Financial Covenant Change Date, permit the Fixed
 Charge Coverage Ratio for any Test Period to be less than 1.00 to 1.00; provided that such Fixed Charge
 Coverage Ratio will only be tested on the date any Covenant Trigger Period commences (as of the last
 day of the Test Period ending immediately prior to the date on which such Covenant Trigger Period shall
 have commenced) and shall continue to be tested as of the last day of each Test Period thereafter until
 such Covenant Trigger Period is no longer continuing.

           Section 7.11 Excess Cash Amounts. Permit (a) the aggregate amount of cash and Cash
 Equivalents in the Deposit Accounts (including all disbursement accounts), Securities Accounts and the
 Concentration Account (excluding, in each case, the aggregate amount of cash and/or Cash Equivalents in
 Excluded Accounts) maintained by the Loan Parties less (b) the sum of, without duplication of amounts
 contained in Excluded Accounts, (i) any cash and Cash Equivalents to pay (A) payroll, payroll taxes and
 other taxes, (B) employee wage, benefit payments, severance payments and similar payments, (C) trust
 and fiduciary obligations, or (D) the principal and interest payments on Indebtedness within three (3) days
 thereafter with respect to this clause (D), and (ii) other obligations of the Borrower or any of its
 Subsidiaries owed to a Person other than the Borrower or another Subsidiary of the Borrower and, with
 respect to this clause (ii), for which the Borrower or any such Subsidiary either (x) has issued checks or
 has initiated wires or ACH transfers (but which amounts have not, as of such time, been subtracted from
 the balance in the relevant account of the Borrower or such Subsidiary) or (y) reasonably anticipates in
 good faith that it will issue checks or initiate wires or ACH transfers within two (2) Business Days
 thereafter, to exceed $75,000,000 at any time that Excess Availability, determined by reference to the
 most recent Borrowing Base Certificate delivered by the Borrower pursuant to Section 6.20, is less than
 15.0% of the Maximum Borrowing Amount.

                                               ARTICLE VIII

                                      Events of De fault and Remedies

         Section 8.01 Events of Default. Each of the events referred to in clauses (1) through (11) of
 this Section 8.01 shall constitute an “Event of Default”:

          (1)     Non-Payment. The Borrower fails to pay (a) when and as required to be paid herein, any
 amount of principal of any Loan or (b) within five (5) Business Days after the same becomes due, any
 interest on any Loan or any other amount payable hereunder or with respect to any other Loan Document;
 or



DB1/ 118926700.59                                     193
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 973 of 1503




          (2)      Specific Covenants. (a) The Borrower, any other Loan Party or, in the case of
 Section 7.09, Holdings, fails to perform or observe any term, covenant or agreement contained in any of
 Section 6.03(1) or 6.05(1) (solely with respect to the Borrower, other than in a transaction permitted
 under Section 7.03 or 7.04), Section 6.19 (during a Cash Dominion Period, but otherwise subject to a
 three (3) day grace period to the extent that such default is capable of being cured) or Article VII (other
 than Section 7.10), (b) the Borrower fails to deliver a Borrowing Base Certificate (after a five (5)
 Business Day grace period when required to be delivered monthly and three (3) Business Day grace
 period when required to be delivered weekly), (c) the Borrower makes a material inaccuracy in the
 calculation of the Borrowing Base included in any Borrowing Base Certificate (and the Borrower fails to
 correct such inaccuracy within three (3) Business Days following the delivery of any Borrowing Base
 Certificate to the extent that such inaccuracy is capable of being cured) or (d) the Borrower fails to
 perform or observe the covenant contained in Section 7.10; provided that in the case of this clause (d) an
 Event of Default shall not occur until the expiration of the Cure Deadline without the consummation of
 the Cure Right; or

         (3)      Other Defaults. Any Loan Party fails to perform or observe any other covenant or
 agreement (not specified in Section 8.01(1) or (2) above) contained in any Loan Document on its part to
 be performed or observed and such failure continues for thirty (30) days after receipt by the Borrower of
 written notice thereof from the Administrative Agent; or

          (4)    Representations and Warranties. Any representation, warranty, certification or statement
 of fact made or deemed made by the Borrower or any Subsidiary Guarantor herein, in any other Loan
 Document, or in any document required to be delivered in connection herewith or therewith shall be
 untrue in any material respect when made or deemed made; or

          (5)      Cross-Default and Cross-Acceleration. Any Loan Party or any Restricted Subsidiary (a)
 fails to make any payment beyond the applicable grace period, if any, whether by scheduled maturity,
 required prepayment, acceleration, demand, or otherwise, in respect of any Indebtedness (other than
 Indebtedness hereunder) having an aggregate outstanding principal amount (individually or in the
 aggregate with all other Indebtedness as to which such a failure shall exist) of not less than the Threshold
 Amount, or (b) fails to observe or perform any other agreement or condition relating to any such
 Indebtedness referred to in the foregoing clause (a), or any other event occurs (other than, with respect to
 Indebtedness consisting of Hedging Obligations, termination events or equivalent events pursuant to the
 terms of such Hedging Obligations and not as a result of any default thereunder by the Borrower, or any
 Subsidiary Guarantor or any Restricted Subsidiary) with respect to such Indebtedness, the effect of which
 default or other event is to cause, or to permit the holder or holders of such Indebtedness (or a trustee or
 agent on behalf of such holder or holders or beneficiary or beneficiaries) to cause, with the giving of
 notice if required, such Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
 (automatically or otherwise), or an offer to repurchase, prepay, defease or redeem such Indebtedness to be
 made, prior to its stated maturity; provided that (A) such failure is unremedied and is not waived by the
 holders of such Indebtedness prior to any termination of the Commitments or acceleration of the Loans
 pursuant to Section 8.02, (B) this clause (5)(b) shall not apply to any Indebtedness if the sole remedy of
 the holder thereof in the event of the non-payment of such Indebtedness or the non-payment or non-
 performance of obligations related thereto is to convert such Indebtedness into Equity Interests (other than
 Disqualified Stock) and cash in lieu of fractional shares and (C) this clause (5)(b) shall not apply to
 secured Indebtedness that becomes due as a result of the voluntary sale or transfer of the property or
 assets securing such Indebtedness, if such sale or transfer is permitted hereunder and under the documents
 providing for such Indebtedness; or

         (6)      Insolvency Proceedings, etc. Holdings, the Borrower, any Loan Party or any Restricted
 Subsidiary that is a Significant Subsidiary institutes or consents to the institution of any proceeding under

DB1/ 118926700.59                                    194
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 974 of 1503



 any Debtor Relief Law, or makes an assignment for the benefit of creditors; or applies for or consents to
 the appointment of any receiver, trustee, custodian, conservator, liquidator, rehabilitator, administrator,
 administrative receiver or similar officer for it or for all or any material part of its property; or any
 receiver, trustee, custodian, conservator, liquidator, rehabilitator, administrator, administrative receiver or
 similar officer is appointed without the application or consent of such Person and the appointment
 continues undischarged or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
 Relief Law relating to any such Person or to all or any material part of its property is instituted without
 the consent of such Person and continues undismissed or unstayed for sixty (60) calendar days, or an
 order for relief is entered in any such proceeding; or

          (7)     Judgments. There is entered against any Loan Party or any Restricted Subsidiary a final
 judgment and order for the payment of money in an aggregate amount exceeding the Threshold Amount
 (to the extent not covered by independent third-party insurance as to which the insurer has been notified
 of such judgment or order and has not denied coverage thereof) and such judgment or order shall not have
 been satisfied, vacated, discharged or stayed or bonded pending an appeal for a period of sixty (60)
 calendar days; or

           (8)    ERISA. (a) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
 Plan, (ii) the Borrower or any Subsidiary Guarantor or any of their respective ERISA Affiliates fails to
 pay when due, after the expiration of any applicable grace period, any installment payment with respect to
 its Withdrawal Liability under Section 4201 of ERISA under a Multiemployer Plan, or (b) with respect to
 a Foreign Plan a termination, withdrawal or noncompliance with applicable Law or plan terms, except,
 with respect to each of the foregoing clauses of this Section 8.01(8), as would not reasonably be expected,
 individually or in the aggregate, to result in a Material Adverse Effect; or

         (9)        Invalidity of Loan Documents. Any material provision of the Loan Documents, taken as
 a whole, at any time after its execution and delivery and for any reason, other than (a) as expressly
 permitted by any Loan Documents (including as a result of a transaction permitted under Section 7.03 or
 7.04), (b) as a result of acts or omissions by an Agent or any Lender or (c) due to the satisfaction in full of
 the Termination Conditions, ceases to be in full force and effect; or any Loan Party contests in writing the
 validity or enforceability of the Loan Documents, taken as a whole (other than as a result of the
 satisfaction of the Termination Conditions), or any Loan Party denies in writing that it has any or further
 liability or obligation under the Loan Documents, taken as a whole (other than as a result of the
 satisfaction of the Termination Conditions), or purports in writing to revoke or rescind the Loan
 Documents, taken as a whole, prior to the satisfaction of the Termination Conditions;

          (10) Collateral Documents. Any Collateral Document with respect to a material portion of the
 Collateral after delivery thereof pursuant to Section 4.01, 6.11 or 6.13 for any reason (other than pursuant
 to the terms hereof or thereof including as a result of a transaction not prohibited under this Agreement)
 ceases to create, a valid and perfected Lien with the priority required by the Applicable Intercreditor
 Agreement (or other security purported to be created on the applicable Collateral) on and security interest
 in any material portion of the Collateral purported to be covered thereby, subject to Liens permitted under
 Section 7.01, except to the extent that any such loss of perfection or priority is not required pursuant to
 the Collateral and Guarantee Requirement or results from the failure of the Administrative Agent or the
 Collateral Agent to maintain possession of Collateral actually delivered to it and pledged under the
 Collateral Documents or to file Uniform Commercial Code amendments relating to a Loan Party’s change
 of name or jurisdiction of formation (solely to the extent that the Borrower provides the Collateral Agent
 written notice thereof in accordance with the Security Agreement, and the Collateral Agent and the
 Borrower have agreed that the Collateral Agent will be responsible for filing such amendments) and
 continuation statements or to take any other action primarily within its control with respect to the


DB1/ 118926700.59                                     195
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 975 of 1503



 Collateral and except as to Collateral consisting of real property to the extent that such losses are covered
 by a lender’s title insurance policy and such insurer has not denied coverage; or

         (11)       Change of Control. There occurs any Change of Control.

         Section 8.02 Remedies upon Event of Default. If any Event of Default occurs and is
 continuing (other than an Event of Default under Section 8.01(2)(d) unless the condition in the proviso
 contained therein has been satisfied), the Administrative Agent may with the consent of the Required
 Lenders and shall, at the request of the Required Lenders, take any or all of the following actions:

          (1)     declare the Commitments of each Lender to make Loans and any obligation of the
 Issuing Bank to make L/C Credit Extensions to be terminated, whereupon such commitments and
 obligation shall be terminated;

         (2)     declare the unpaid principal amount of all outstanding Loans, all interest accrued and
 unpaid thereon, and all other amounts owing or payable under any Loan Document to be immediately due
 and payable, without presentment, demand, protest or other notice of any kind, all of which are hereby
 expressly waived by the Borrower;

         (3)     exercise on behalf of itself and the Lenders all rights and remedies available to it and the
 Lenders under the Loan Documents or applicable Law; and

         (4)     require that the Borrower Cash Collateralize the L/C Obligations (in an amount equal to
 the then Outstanding Amount thereof)

 provided that upon the occurrence of an actual or deemed entry of an order for relief with respect to the
 Borrower under Title 11 of the United States Code entitled “Bankruptcy,” as now or hereafter in effect, or
 any successor thereto (the “Bankruptcy Code ”), the obligation of each Lender to make Loans and any
 obligation of the Issuing Bank to make L/C Credit Extensions shall automatically terminate, the unpaid
 principal amount of all outstanding Loans and all interest and other amounts as aforesaid will
 automatically become due and payable and the obligation of the Borrower to Cash Collateralize the L/C
 Obligations as aforesaid shall automatically become effective, in each case, without further act of the
 Administrative Agent or any Lender.

         Section 8.03 Application of Funds. After the exercise of remedies provided for in
 Section 8.02 (or after the Loans have automatically become immediately due and payable as set forth in
 the proviso to Section 8.02), subject to the Applicable Intercreditor Agreement then in effect, any
 amounts received on account of the Obligations will be applied by the Administrative Agent in the
 following order:

                            First, to payment of that portion of the Obligations constituting fees, indemnities,
                    expenses and other amounts (other than principal and interest, but including Attorney
                    Costs payable under Section 10.04 and amounts payable under Article III) payable to the
                    Administrative Agent in its capacity as such (other than in connection with Secured Cash
                    Management Obligations, Obligations in respect of Secured Hedge Agreements or
                    Secured Bank Product Obligations);

                            Second, to pay interest due in respect of all Protective Advances until paid in full;

                            Third, to pay the principal of all Protective Advances until paid in full;


DB1/ 118926700.59                                      196
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 976 of 1503



                            Fourth, to payment of that portion of the Obligations constituting fees,
                    indemnities and other amounts (other than principal and interest, but including Attorney
                    Costs payable under Section 10.04 and amounts payable under Article III) payable to the
                    Lenders, ratably among them in proportion to the amounts described in this clause Fourth
                    payable to them (other than in connection with Secured Cash Management Obligations,
                    Obligations in respect of Secured Hedge Agreements or Secured Bank Product
                    Obligations);

                            Fifth, to pay interest accrued in respect of the Swing Line Loans until paid in full;

                            Sixth, to pay the principal of all Swing Line Loans until paid in full;

                            Seventh, to pay interest accrued in respect of the Revolving Credit Loans (other
                    than Protective Advances) until paid in full;

                            Eighth, ratably (i) to pay the principal of all Revolving Credit Loans (other than
                    Protective Advances) until paid in full and (ii) to the Administrative Agent, to be held by
                    the Administrative Agent, for the benefit of the Issuing Banks, as Cash Collateral in an
                    amount up to 100% of the maximum drawable amount of any outstanding Letters of
                    Credit;

                            Ninth, ratably to pay outstanding Secured Cash Management Obligations;

                           Tenth, ratably to pay outstanding Secured Bank Product Obligations and Secured
                    Hedge Obligations;

                             Eleventh, to the payment of all other Obligations of the Loan Parties that are due
                    and payable to the Administrative Agent and the other Secured Parties on such date,
                    ratably based upon the respective aggregate amounts of all such Obligations owing to the
                    Administrative Agent and the other Secured Parties on such date, until paid in full; and

                          Last, the balance, if any, after all of the Obligations have been paid in full, to the
                    Borrower or as otherwise required by Law.

           Subject to Section 2.03(3), amounts used to Cash Collateralize the aggregate undrawn amount of
 Letters of Credit pursuant to clause Eighth above shall be applied to satisfy drawings under such Letters
 of Credit as they occur. If any amount remains on deposit as Cash Collateral after all Letters of Credit
 have either been fully drawn or expired, such remaining amount shall be applied to the other Obligations,
 if any, in the order set forth above and, if no Obligations remain outstanding, to the Borrower.

        Notwithstanding the foregoing, no amounts received from any Guarantor shall be applied to any
 Excluded Swap Obligations of such Guarantor.

         Section 8.04       Right to Cure.

          (1)     Notwithstanding anything to the contrary contained in Section 8.01(2), in the event that
 the Borrower fails to comply with the requirement of the Financial Covenant, any of the Permitted
 Holders, Holdings or any other Person designated by the Borrower shall have the right (1) at any time
 during the period beginning at the start of the last fiscal quarter of the applicable Test Period and ending
 on or prior to the tenth (10th ) Business Day after the date on which financial statements with respect to the
 Test Period in which such covenant is being measured are required to be delivered pursuant to


DB1/ 118926700.59                                       197
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 977 of 1503



 Section 6.01 or (2) within ten (10) Business Day after the beginning of a Covenant Trigger Period (such
 later date, the “Cure Deadline ”), to make a direct or indirect equity investment in the Borrower in cash in
 the form of common Equity Interests (or other Qualified Equity Interests reasonably acceptable to the
 Administrative Agent) (the “Cure Right”), and upon the receipt by the Borrower of net cash proceeds
 pursuant to the exercise of the Cure Right (the “Cure Amount”), the Financial Covenant shall be
 recalculated, giving effect to a pro forma increase to Adjusted EBITDA for such Test Period in an amount
 equal to such Cure Amount; provided that such pro forma adjustment to Adjusted EBITDA shall be given
 solely for the purpose of determining the existence of a Default or an Event of Default under the Financial
 Covenant with respect to any Test Period that includes the fiscal quarter for which such Cure Right was
 exercised and not for any other purpose under any Loan Document.

          (2)      If, after the receipt of the Cure Amounts and the recalculations pursuant to clause (2)
 above, the Borrower shall then be in compliance with the requirements of the Financial Covenant during
 such Test Period, the Borrower shall be deemed to have satisfied the requirements of the Financial
 Covenant as of the relevant date of determination with the same effect as though there had been no failure
 to comply therewith at such date, and the applicable Default that had occurred shall be deemed cured;
 provided that (i) the Cure Right may be exercised on no more than five (5) occasions, (ii) in each four
 fiscal quarter period, there shall be at least two fiscal quarters in respect of which no Cure Right is
 exercised, (iii) with respect to any exercise of the Cure Right, the Cure Amount shall be no greater than
 the amount required to cause the Borrower to be in pro forma compliance with the Financial Covenant
 (such amount, the “Necessary Cure Amount”) (provided that if the Cure Right is exercised prior to the
 date financial statements are required to be delivered for such fiscal quarter then the Cure Amount shall
 be equal to the amount reasonably determined by the Borrower in good faith that is required for purposes
 of complying with the Financial Covenant for such fiscal quarter (such amount, the “Expected Cure
 Amount”)), (iv) subject to clause (3) below, all Cure Amounts shall be disregarded for purposes of
 determining any baskets or financial ratio calculations (other than with respect to the Financial Covenant),
 with respect to the covenants contained in the Loan Documents and (v) there shall be no pro forma or
 other reduction in Indebtedness (by netting or otherwise) with the proceeds of any Cure Amount for
 determining compliance with the Financial Covenant for the fiscal quarter for which such Cure Amount is
 deemed applied unless such proceeds are actually applied to prepay Indebtedness.

          (3)     Notwithstanding anything herein to the contrary, (A) to the extent that the Expected Cure
 Amount is (i) greater than the Necessary Cure Amount, then such difference may be used for the purposes
 of determining any baskets (other than any previously contributed Cure Amounts), with respect to the
 covenants contained in the Loan Documents and (ii) less than the Necessary Cure Amount, then not later
 than the applicable Cure Deadline, the Borrower must receive a direct or indirect equity investment in
 cash in the form of common Equity Interests (or other Qualified Equity Interests reasonably acceptable to
 the Administrative Agent), which cash proceeds received by Borrower shall be equal to the shortfall
 between such Expected Cure Amount and such Necessary Cure Amount and (B) prior to the Cure
 Deadline (x) the Lenders shall not be permitted to exercise any rights then available as a result of an
 Event of Default under Section 8.02 on the basis of a breach of the Financial Covenant so as to enable the
 Borrower to consummate its Cure Rights as permitted under this Section 8.04 and (y) the Lenders shall
 not be required to make any Credit Extension unless and until the Borrower has received the Cure
 Amount required to cause the Borrower to be in compliance with the Financial Covenant.




DB1/ 118926700.59                                    198
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 978 of 1503




                                              ARTICLE IX

                                 Administrative Agent and Other Agents

         Section 9.01     Appointment and Authorization of the Administrative Agent.

         (1)      Each Lender hereby irrevocably appoints Bank of America to act on its behalf as the
 Administrative Agent hereunder and under the other Loan Documents and authorizes the Administrative
 Agent to take such actions on its behalf and to exercise such powers as are delegated to the
 Administrative Agent by the terms hereof or thereof, together with such actions and powers as are
 reasonably incidental thereto. The provisions of this Article IX (other than Sections 9.09, 9.10, 9.11, 9.12
 and 9.16) are solely for the benefit of the Administrative Agent, the Lenders and each Issuing Bank and
 the Borrower shall not have rights as a third-party beneficiary of any such provision.

          (2)       The Administrative Agent shall also act as the “collateral agent” under the Loan
 Documents, and each of the Lenders (including in its capacities as a Revolving Credit Lender, Swing Line
 Lender (if applicable), Issuing Bank (if applicable) and as a potential Hedge Bank or Cash Management
 Bank) and the Issuing Banks hereby irrevocably appoints and authorizes the Administrative Agent to act
 as the agent of (and to hold any security interest created by the Collateral Documents for and on behalf of
 or in trust for) such Lender and Issuing Bank for purposes of acquiring, holding and enforcing any and all
 Liens on Collateral granted by any of the Loan Parties to secure any of the Obligations, together with
 such powers and discretion as are reasonably incidental thereto. In this connection, the Administrative
 Agent, as “collateral agent” (and any co-agents, sub-agents and attorneys-in-fact appointed by the
 Administrative Agent pursuant to Section 9.05 for purposes of holding or enforcing any Lien on the
 Collateral (or any portion thereof) granted under the Collateral Documents, or for exercising any rights
 and remedies thereunder at the direction of the Administrative Agent), shall be entitled to the benefits of
 all provisions of this Article IX (including Section 9.07, as though such co-agents, sub-agents and
 attorneys-in-fact were the “collateral agent” under the Loan Documents) as if set forth in full herein with
 respect thereto. Without limiting the generality of the foregoing, the Lenders hereby expressly authorize
 the Administrative Agent to execute any and all documents (including releases) with respect to the
 Collateral and the rights of the Secured Parties with respect thereto (including any Applicable
 Intercreditor Agreement), as contemplated by and in accordance with the provisions of this Agreement
 and the Collateral Documents and acknowledge and agree that any such action by any Agent shall bind
 the Lenders.

          (3)      The Administrative Agent agrees to furnish to each Lender, promptly after they become
 available, (i) copies of all Borrowing Base Certificates and financial statements required to be delivered
 by the Borrower hereunder; and (ii) copies of each Report. Upon reasonable request by any Lender,
 Administrative Agent agrees to use commercial reasonable efforts to furnish to such Lender copies of any
 other information or material delivered by the Loan Parties pursuant to the requirements of this
 Agreement or any other Loan Document.

         Section 9.02      Rights as a Lender. Any Lender that is also serving as an Agent (including as
 Administrative Agent) hereunder shall have the same rights and powers in its capacity as a Lender as any
 other Lender and may exercise the same as though it were not an Agent and the term “Lender” or
 “Lenders” shall, unless otherwise expressly indicated or unless the context otherwise requires, include
 each Lender (if any) serving as an Agent hereunder in its individual capacity. Any such Person serving as
 an Agent and its Affiliates may accept deposits from, lend money to, act as the financial advisor or in any
 other advisory capacity for and generally engage in any kind of business with the Borrower or any
 Subsidiary or other Affiliate thereof as if such Person were not an Agent hereunder and without any duty
 to account therefor to the Lenders. The Lenders acknowledge that, pursuant to such activities, any Agent

DB1/ 118926700.59                                    199
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 979 of 1503



 or its Affiliates may receive information regarding any Loan Party or any of its Affiliates (including
 information that may be subject to confidentiality obligations in favor of such Loan Party or such
 Affiliate) and acknowledge that no Agent shall be under any obligation to provide such information to
 them.

          Section 9.03 Exculpatory Provisions. The Administrative Agent, Collateral Agent and the
 Arrangers shall not have any duties or responsibilities except those expressly set forth in this Agreement
 and in the other Loan Documents, and its duties hereunder shall be administrative in nature. Without
 limiting the generality of the foregoing, an Agent (including the Administrative Agent) and an Arranger:

         (1)       shall not be subject to any fiduciary or other implied duties, regardless of whether a
 Default has occurred and is continuing and without limiting the generality of the foregoing, the use of the
 term “agent” herein and in the other Loan Documents with reference to any Agent or Arranger is not
 intended to connote any fiduciary or other implied (or express) obligations arising under agency doctrine
 of any applicable Law and instead, such term is used merely as a matter of market custom, and is intended
 to create or reflect only an administrative relationship between independent contracting parties;

          (2)      shall not have any duty to take any discretionary action or exercise any discretionary
 powers, except discretionary rights and powers expressly contemplated hereby or by the other Loan
 Documents that such Agent or Arranger is required to exercise as directed in writing by the Required
 Lenders (or such other number or percentage of the Lenders as shall be expressly provided for herein or in
 the other Loan Documents), provided that no Agent or Arranger shall be required to take any action that,
 in its opinion or the opinion of its counsel, may expose such Agent or Arranger to liability or that is
 contrary to any Loan Document or applicable law;

         (3)      shall not, except as expressly set forth herein and in the other Loan Documents, have any
 duty to disclose, and shall not be liable for the failure to disclose, any information relating to the
 Borrower or any of their Affiliates that is communicated to or obtained by any Person serving as an
 Agent, Arranger or any of their Affiliates in any capacity; and

          (4)      shall not have any duty or responsibility to disclose, and shall not be liable for the failure
 to disclose, to any Lender or any Issuing Bank, any credit or other information concerning the business,
 prospects, operations, property, financial and other condition or creditworthiness of any of the Loan
 Parties or any of their Affiliates, that is communicated to, obtained or in the possession of, any Agent, any
 Arranger or any of their Related Persons in any capacity, except for notices, reports and other documents
 expressly required to be furnished to the Lenders by the Agents herein.

         Neither the Administrative Agent nor any of its Related Persons shall be liable for any action
 taken or not taken by it (i) with the consent or at the request of the Required Lenders (or such other
 number or percentage of the Lenders as shall be necessary, or as the Administrative Agent shall believe in
 good faith shall be necessary, under the circumstances as provided in Sections 10.01 and 8.02) or (ii) in
 the absence of its own gross negligence or willful misconduct as determined by the final and non-
 appealable judgment of a court of competent jurisdiction, in connection with its duties expressly set forth
 herein. The Administrative Agent shall be deemed not to have knowledge of any Default unless and until
 notice describing such Default is given to the Administrative Agent by the Borrower, a Lender or an
 Issuing Bank.

         No Agent-Related Person shall be responsible for or have any duty to ascertain or inquire into (i)
 any recital, statement, warranty or representation made in or in connection with this Agreement or any
 other Loan Document, (ii) the contents of any certificate, report or other document delivered hereunder or
 thereunder or in connection herewith or therewith, (iii) the performance or observance of any of the

DB1/ 118926700.59                                     200
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 980 of 1503



 covenants, agreements or other terms or conditions set forth herein or therein or the occurrence of any
 Default, (iv) the validity, enforceability, effectiveness or genuineness of this Agreement, any other Loan
 Document or any other agreement, instrument or document, or the creation, perfection or priority of any
 Lien purported to be created by the Collateral Documents, (v) the value or the sufficiency of any
 Collateral, or (vi) the satisfaction of any condition set forth in Article IV or elsewhere herein, other than
 to confirm receipt of items expressly required to be delivered to the Administrative Agent, or to inspect
 the properties, books or records of any Loan Party or any Affiliate thereof. The duties of the
 Administrative Agent shall be mechanical and administrative in nature; the Administrative Agent shall
 not have by reason of this Agreement or any other Loan Document a fiduciary relationship in respect of
 any Lender or the holder of any Note; and nothing in this Agreement or in any other Loan Document,
 expressed or implied, is intended to or shall be so construed as to impose upon the Administrative Agent
 any obligations in respect of this Agreement or any other Loan Document except as expressly set forth
 herein or therein.

          Notwithstanding any other provision of this Agreement or any provision of any other Loan
 Document, each Arranger is named as such for recognition purposes only, and in its capacity as such shall
 have no powers, duties, responsibilities or liabilities with respect to this Agreement or the other Loan
 Documents or the transactions contemplated hereby and thereby; it being understood and agreed that each
 Arranger shall be entitled to all indemnification and reimbursement rights in favor of the Administrative
 Agent as, and to the extent, provided for under Section 10.05. Without limitation of the foregoing, each
 Arranger shall not, solely by reason of this Agreement or any other Loan Documents, have any fiduciary
 relationship in respect of any Lender or any other Person.

           Section 9.04 Lack of Reliance on the Administrative Agent. Each Lender and each Issuing
 Bank expressly acknowledges that none of the Agents nor any Arranger has made any representation or
 warranty to it, and that no act by any Agent or any Arranger hereafter taken, including any consent to, and
 acceptance of any assignment or review of the affairs of any Loan Party of any Affiliate thereof, shall be
 deemed to constitute any representation or warranty by any Agent or any Arranger to any Lender or each
 Issuing Bank as to any matter, including whether any Agent or any Arranger have disclosed material
 information in their (or their Related Persons’) possession. Independently and without reliance upon the
 Administrative Agent, each Lender and the holder of each Note, to the extent it deems appropriate, has
 made and shall continue to make (i) its own independent investigation of the financial condition and
 affairs of Holdings, the Borrower and the Restricted Subsidiaries in connection with the making and the
 continuance of the Loans and the taking or not taking of any action in connection herewith and (ii) its
 own appraisal of the creditworthiness of Holdings, the Borrower and the Restricted Subsidiaries, and all
 applicable bank or other regulatory Laws relating to the transactions contemplated hereby, and made its
 own decision to enter into this Agreement and to extend credit to the Borrower hereunder. Each Lender
 and each Issuing Bank also acknowledges that it will, independently and without reliance upon the
 Agents, the Arrangers, any other Lender or any of their Related Persons and based on such documents
 and information as it shall from time to time deem appropriate, continue to make its own credit analysis,
 appraisals and decisions in taking or not taking action under or based upon this Agreement, any other
 Loan Document or any related agreement or any document furnished hereunder or thereunder, and to
 make such investigations as it deems necessary to inform itself as to the business, prospects, operations,
 property, financial and other condition and creditworthiness of the Loan Parties. Except as expressly
 provided in this Agreement, the Administrative Agent shall not have any duty or responsibility, either
 initially or on a continuing basis, to provide any Lender or the holder of any Note with any credit or other
 information with respect thereto, whether coming into its possession before the making of the Loans or at
 any time or times thereafter. The Administrative Agent shall not be responsible to any Lender or the
 holder of any Note for any recitals, statements, information, representations or warranties herein or in any
 document, certificate or other writing delivered in connection herewith or for the execution, effectiveness,
 genuineness, validity, enforceability, perfection, collectability, priority or sufficiency of this Agreement

DB1/ 118926700.59                                     201
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 981 of 1503



 or any other Loan Document or the financial condition of the Holdings, the Borrower or any of the
 Restricted Subsidiaries or be required to make any inquiry concerning either the performance or
 observance of any of the terms, provisions or conditions of this Agreement or any other Loan Document,
 or the financial condition of Holdings, the Borrower or any of the Restricted Subsidiaries or the existence
 or possible existence of any Default or Event of Default. Each Lender and each Issuing Bank represents
 and warrants that (i) the Loan Documents set forth the terms of a commercial lending facility and (ii) it is
 engaged in making, acquiring or holding commercial loans in the ordinary course and is entering into this
 Agreement as a Lender or Issuing Bank for the purpose of making, acquiring or holding commercial loans
 and providing other facilities set forth herein as may be applicable to such Lender or Issuing Bank, and
 not for the purpose of purchasing, acquiring or holding any other type of financial instrument, and each
 Lender and each Issuing Bank agrees not to assert a claim in contravention of the foregoing. Each Lender
 and each Issuing Bank represents and warrants that it is sophisticated with respect to decisions to make,
 acquire and/or hold commercial loans and to provide other facilities set forth herein, as may be applicable
 to such Lender or such Issuing Bank, and either it, or the Person exercising discretion in making its
 decision to make, acquire and/or hold such commercial loans or to provide such other facilities, is
 experienced in making, acquiring or holding such commercial loans or providing such other facilities.

          Section 9.05 Certain Rights of the Administrative Agent. If the Administrative Agent requests
 instructions from the Required Lenders (or such greater percentage of Lenders required) with respect to
 any act or action (including failure to act) in connection with this Agreement or any other Loan
 Document, the Administrative Agent shall be entitled to refrain from such act or taking such action unless
 and until the Administrative Agent shall have received instructions from the Required Lenders (or such
 greater percentage of Lenders required); and the Administrative Agent shall not incur liability to any
 Lender by reason of so refraining. Without limiting the foregoing, neither any Lender nor the holder of
 any Note shall have any right of action whatsoever against the Administrative Agent as a result of the
 Administrative Agent acting or refraining from acting hereunder or under any other Loan Document in
 accordance with the instructions of the Required Lenders (or such greater percentage of Lenders
 required).

          Section 9.06 Reliance by the Administrative Agent. The Administrative Agent shall be
 entitled to rely upon, and shall be fully protected in relying upon, any note, writing, resolution, notice,
 statement, certificate, telex, teletype or facsimile message, cablegram, radiogram, order or other document
 or telephone message signed, sent or made by any Person that the Administrative Agent believed to be the
 proper Person, and, with respect to all legal matters pertaining to this Agreement and any other Loan
 Document and its duties hereunder and thereunder, upon advice of counsel selected by the Administrative
 Agent. In determining compliance with any condition hereunder to the making of a Loan or the issuance
 of a Letter of Credit, that by its terms must be fulfilled to the satisfaction of a Lender or Issuing Bank, the
 Administrative Agent may presume that such condition is satisfactory to such Lender or Issuing Bank
 unless the Administrative Agent shall have received notice to the contrary from such Lender or Issuing
 Bank prior to the making of such Loan or issuances of such Letter of Credit. The Administrative Agent
 may consult with legal counsel (who may be counsel for the Borrower), independent accountants and
 other experts selected by it, and shall not be liable for any action taken or not taken by it in accordance
 with the advice of any such counsel, accountants or experts.

         Section 9.07      Delegation of Duties. The Administrative Agent may perform any and all of its
 duties and exercise its rights and powers hereunder or under any other Loan Documents by or through any
 one or more sub agents appointed by the Administrative Agent. The Administrative Agent and any such
 sub agent may perform any and all of its duties and exercise its rights and powers by or through their
 respective Agent-Related Persons. The exculpatory provisions of this Article shall apply to any such sub
 agent and to the Agent-Related Persons of the Administrative Agent and any such sub agent, and shall


DB1/ 118926700.59                                     202
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 982 of 1503



 apply to their respective activities in connection with the syndication of the credit facilities provided for
 herein as well as activities as Administrative Agent.

          Section 9.08 Indemnification. Whether or not the transactions contemplated hereby are
 consummated, to the extent the Administrative Agent or any other Agent-Related Person (solely to the
 extent any such Agent-Related Person was performing services on behalf of the Administrative Agent) is
 not reimbursed and indemnified by the Borrower, the Lenders will reimburse and indemnify the
 Administrative Agent or any other Agent-Related Person (solely to the extent any such Agent-Related
 Person was performing services on behalf of the Administrative Agent) in proportion to their respective
 “percentage” as used in determining the Required Lenders for and against any and all liabilities,
 obligations, losses, damages, penalties, claims, actions, judgments, costs, expenses or disbursements of
 whatsoever kind or nature which may be imposed on, asserted against or incurred by the Administrative
 Agent or any other Agent-Related Person (solely to the extent any such Agent-Related Person was
 performing services on behalf of the Administrative Agent) in performing its duties hereunder or under
 any other Loan Document or in any way relating to or arising out of this Agreement or any other Loan
 Document; provided that no Lender shall be liable for any portion of such liabilities, obligations, losses,
 damages, penalties, claims, actions, judgments, suits, costs, expenses or disbursements resulting from the
 Administrative Agent’s or any other Agent-Related Person’s gross negligence or willful misconduct (as
 determined by a court of competent jurisdiction in a final and non-appealable decision). In the case of
 any investigation, litigation or proceeding giving rise to any Indemnified Liabilities, this Section 9.08
 applies whether any such investigation, litigation or proceeding is brought by any Lender or any other
 Person. Without limitation of the foregoing, each Lender shall reimburse the Administrative Agent upon
 demand for its ratable share of any costs or out-of-pocket expenses (including Attorney Costs) incurred
 by the Administrative Agent in connection with the preparation, execution, delivery, administration,
 modification, amendment or enforcement (whether through negotiations, legal proceedings or otherwise)
 of, or legal advice in respect of rights or responsibilities under, this Agreement, any other Loan
 Document, or any document contemplated by or referred to herein, to the extent that the Administrative
 Agent is not reimbursed for such expenses by or on behalf of the Borrower, provided that such
 reimbursement by the Lenders shall not affect the Borrower’s continuing reimbursement obligations with
 respect thereto, provided further that the failure of any Lender to indemnify or reimburse the
 Administrative Agent shall not relieve any other Lender of its obligation in respect thereof. The
 undertaking in this Section 9.08 shall survive termination of the Aggregate Commitments, the payment of
 all other Obligations and the resignation of the Administrative Agent.

          Section 9.09 The Administrative Agent in Its Individual Capacity. With respect to its
 obligation to make Loans under this Agreement, the Administrative Agent shall have the rights and
 powers specified herein for a “Lender” and may exercise the same rights and powers as though it were not
 performing the duties specified herein; and the term “Lender,” “Required Lenders” or any similar terms
 shall, unless the context clearly indicates otherwise, include the Administrative Agent in its respective
 individual capacities. The Administrative Agent and its affiliates may accept deposits from, lend money
 to, and generally engage in any kind of banking, investment banking, trust or other business with, or
 provide debt financing, equity capital or other services (including financial advisory services) to any Loan
 Party or any Affiliate of any Loan Party (or any Person engaged in a similar business with any Loan Party
 or any Affiliate thereof) as if they were not performing the duties specified herein, and may accept fees
 and other consideration from any Loan Party or any Affiliate of any Loan Party for services in connection
 with this Agreement and otherwise without having to account for the same to the Lenders. The Lenders
 acknowledge that, pursuant to such activities, any Agent or its Affiliates may receive information
 regarding any Loan Party or any of its Affiliates (including information that may be subject to
 confidentiality obligations in favor of such Loan Party or such Affiliate) and acknowledge that no Agent
 shall be under any obligation to provide such information to them.


DB1/ 118926700.59                                     203
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 983 of 1503




          Section 9.10 Holders. The Administrative Agent may deem and treat the payee of any Note as
 the owner thereof for all purposes hereof unless and until a written notice of the assignment, transfer or
 endorsement thereof, as the case may be, shall have been filed with the Administrative Agent. Any
 request, authority or consent of any Person who, at the time of making such request or giving such
 authority or consent, is the holder of any Note shall be conclusive and binding on any subsequent holder,
 transferee, assignee or endorsee, as the case may be, of such Note or of any Note or Notes issued in
 exchange therefor.

         Section 9.11     Resignation by the Administrative Agent. The Administrative Agent may resign
 from the performance of all its respective functions and duties hereunder or under the other Loan
 Documents at any time by giving 30 Business Days prior written notice to the Lenders and the Borrower.
 If the Administrative Agent is in material breach of its obligations hereunder as Administrative Agent,
 then the Administrative Agent may be removed as the Administrative Agent at the reasonable request of
 the Required Lenders. If the Administrative Agent is a Defaulting Lender, the Borrower may remove the
 Defaulting Lender from such role upon 15 days prior written notice to the Lenders. Such resignation or
 removal shall take effect upon the appointment of a successor Administrative Agent as provided below.

         Upon any such notice of resignation by, or notice of removal of, the Administrative Agent, the
 Required Lenders shall appoint a successor Administrative Agent hereunder or thereunder who shall be a
 Lender reasonably acceptable to the Borrower, which acceptance shall not be unreasonably withheld or
 delayed (provided that the Borrower’s approval shall not be required if an Event of Default under
 Section 8.01(1) or, solely with respect to the Borrower, Section 8.01(6) has occurred and is continuing).

          If a successor Administrative Agent shall not have been so appointed within such 30 Business
 Day period, the Administrative Agent, with the consent of the Borrower (which consent shall not be
 unreasonably withheld or delayed, provided that the Borrower’s consent shall not be required if an Event
 of Default under Section 8.01(1) or, solely with respect to the Borrower, Section 8.01(6) has occurred and
 is continuing), shall then appoint a Lender as successor Administrative Agent who shall serve as
 Administrative Agent hereunder or thereunder until such time, if any, as the Required Lenders appoint a
 successor Administrative Agent as provided above.

          If no successor Administrative Agent has been appointed pursuant to the foregoing by the 35th
 Business Day after the date such notice of resignation was given by the Administrative Agent or such
 notice of removal was given by the Required Lenders or the Borrower, as applicable, the Administrative
 Agent’s resignation shall nonetheless become effective and the Required Lenders shall thereafter perform
 all the duties of the Administrative Agent hereunder or under any other Loan Document until such time, if
 any, as the Required Lenders appoint a successor Administrative Agent as provided above. The retiring
 Administrative Agent shall be discharged from its duties and obligations hereunder and under the other
 Loan Documents (except that in the case of any collateral security held by the Administrative Agent on
 behalf of the Lenders or the Issuing Banks under any of the Loan Documents, the retiring Administrative
 Agent shall continue to hold such collateral security until such time as a successor Administrative Agent
 is appointed) and all payments, communications and determinations provided to be made by, to or
 through the Administrative Agent shall instead be made by or to each Lender or Issuing Bank directly,
 until such time as the Required Lenders appoint a successor Administrative Agent as provided for above
 in this Section 9.11.

           Upon the acceptance of a successor’s appointment as Administrative Agent hereunder and upon
 the execution and filing or recording of such financing statements, or amendments thereto, and such other
 instruments or notices, as may be necessary or desirable, or as the Required Lenders may request, in order
 to (i) continue the perfection of the Liens granted or purported to be granted by the Collateral Documents
 or (ii) otherwise ensure that the Collateral and Guarantee Requirement is satisfied, such successor shall

DB1/ 118926700.59                                   204
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 984 of 1503



 succeed to and become vested with all of the rights, powers, privileges and duties of the retiring (or
 retired) Administrative Agent, and the retiring Administrative Agent shall be discharged from all of its
 duties and obligations hereunder or under the other Loan Documents (if not already discharged therefrom
 as provided above in this Section 9.11).

          The fees payable by the Borrower to a successor Administrative Agent shall be the same as those
 payable to its predecessor unless otherwise agreed between the Borrower and such successor. After the
 retiring Administrative Agent’s resignation hereunder and under the other Loan Documents, the
 provisions of this Article IX and Sections 10.04 and 10.05 shall continue in effect for the benefit of such
 retiring Administrative Agent, its sub-agents and their respective Agent-Related Persons in respect of any
 actions taken or omitted to be taken by any of them while the retiring Administrative Agent was acting as
 Administrative Agent.

         Upon a resignation of the Administrative Agent pursuant to this Section 9.11, the Administrative
 Agent (i) shall continue to be subject to Section 10.09 and (ii) shall remain indemnified to the extent
 provided in this Agreement and the other Loan Documents and the provisions of this Article IX (and the
 analogous provisions of the other Loan Documents) shall continue in effect for the benefit of the
 Administrative Agent for all of its actions and inactions while serving as the Administrative Agent.

          Section 9.12 Collateral Matters. Each Lender (including in its capacities as a potential Cash
 Management Bank and a potential Hedge Bank) irrevocably authorizes and directs the Collateral Agent to
 take the actions to be taken by them as set forth in Section 7.04 and 10.24.

         Each Lender hereby agrees, and each holder of any Note by the acceptance thereof will be
 deemed to agree, that, except as otherwise set forth herein, any action taken by the Required Lenders (or
 such greater percentage of Lenders required) in accordance with the provisions of this Agreement or the
 Collateral Documents, and the exercise by the Required Lenders (or such greater percentage of Lenders
 required) of the powers set forth herein or therein, together with such other powers as are reasonably
 incidental thereto, shall be authorized and binding upon all of the Lenders. The Collateral Agent is
 hereby authorized on behalf of all of the Lenders, without the necessity of any notice to or further consent
 from any Lender, to take any action with respect to any Collateral or Collateral Documents which may be
 necessary to perfect and maintain perfected the security interest in and liens upon the Collateral granted
 pursuant to the Collateral Documents.

          Upon request by the Administrative Agent at any time, the Lenders will confirm in writing the
 Collateral Agent’s authority to release particular types or items of Collateral pursuant to this Section 9.12.
 In each case as specified in this Section 9.12, the applicable Agent will (and each Lender irrevocably
 authorizes the applicable Agent to), at the Borrower’s expense, execute and deliver to the applicable Loan
 Party such documents as such Loan Party may reasonably request to evidence the release or subordination
 of such item of Collateral from the assignment and security interest granted under the Collateral
 Documents, or to evidence the release of such Guarantor from its obligations under the Guaranty, in each
 case in accordance with the terms of the Loan Documents and this Section 9.12.

          The Collateral Agent shall have no obligation whatsoever to the Lenders or to any other Person to
 assure that the Collateral exists or is owned by any Loan Party or is cared for, protected or insured or that
 the Liens granted to the Collateral Agent herein or pursuant hereto have been properly or sufficiently or
 lawfully created, perfected, protected or enforced or are entitled to any particular priority, or to exercise
 or to continue exercising at all or in any manner or under any duty of care, disclosure or fidelity any of the
 rights, authorities and powers granted or available to the Collateral Agent in this Section 9.12,
 Section 10.24 or in any of the Collateral Documents, it being understood and agreed that in respect of the
 Collateral, or any act, omission or event related thereto, the Collateral Agent may act in any manner it

DB1/ 118926700.59                                     205
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 985 of 1503



 may deem appropriate, in its sole discretion, given the Collateral Agent’s own interest in the Collateral as
 one of the Lenders and that the Collateral Agent shall have no duty or liability whatsoever to the Lenders,
 except for its gross negligence or willful misconduct (as determined by a court of competent jurisdiction
 in a final and non-appealable decision).

         Section 9.13     [Reserved].

         Section 9.14 Administrative Agent May File Proofs of Claim. In case of the pendency of any
 proceeding under any Debtor Relief Law or any other judicial proceeding relative to any Loan Party, the
 Administrative Agent (irrespective of whether the principal of any Loan shall then be due and payable as
 herein expressed or by declaration or otherwise and irrespective of whether the Administrative Agent
 shall have made any demand on the Borrower) shall be entitled and empowered, by intervention in such
 proceeding or otherwise:

                    (a)   to file and prove a claim for the whole amount of the principal and interest owing
 and unpaid in respect of the Loans, L/C Obligations and all other Obligations that are owing and unpaid
 and to file such other documents as may be necessary or advisable in order to have the claims of the
 Lenders, any Issuing Bank and the Administrative Agent (including any claim for the reasonable
 compensation, expenses, disbursements and advances of the Lenders, any Issuing Bank and the
 Administrative Agent and their respective agents and counsel and all other amounts due the Lenders, any
 Issuing Bank and the Administrative Agent under Sections 2.09 and 10.04) allowed in such judicial
 proceeding; and

                 (b)       to collect and receive any monies or other property payable or deliverable on any
 such claims and to distribute the same;

 and any custodian, receiver, assignee, trustee, liquidator, sequestrator or other similar official in any such
 judicial proceeding is hereby authorized by each Lender and Issuing Bank to make such payments to the
 Administrative Agent and, in the event that the Administrative Agent shall consent to the making of such
 payments directly to the Lenders and relevant Issuing Banks, to pay to the Administrative Agent any
 amount due for the reasonable compensation, expenses, disbursements and advances of the Agents and
 their respective agents and counsel, and any other amounts due the Administrative Agent under
 Sections 2.09 and 10.04.

         Nothing contained herein shall be deemed to authorize the Administrative Agent to authorize or
 consent to or accept or adopt on behalf of any Lender or Issuing Bank any plan of reorganization,
 arrangement, adjustment or composition affecting the Obligations or the rights of any Lender or Issuing
 Bank or to authorize the Administrative Agent to vote in respect of the claim of any Lender or Issuing
 Bank in any such proceeding.

         Section 9.15     Appointment of Supplemental Administrative Agents.

           (1)     It is the purpose of this Agreement and the other Loan Documents that there shall be no
 violation of any Law of any jurisdiction denying or restricting the right of banking corporations or
 associations to transact business as agent or trustee in such jurisdiction. It is recognized that in case of
 litigation under this Agreement or any of the other Loan Documents, and in particular in case of the
 enforcement of any of the Loan Documents, or in case the Administrative Agent deems that by reason of
 any present or future Law of any jurisdiction it may not exercise any of the rights, powers or remedies
 granted herein or in any of the other Loan Documents or take any other action which may be desirable or
 necessary in connection therewith, the Administrative Agent is hereby authorized to appoint an additional
 individual or institution selected by the Administrative Agent in its sole discretion as a separate trustee,

DB1/ 118926700.59                                     206
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 986 of 1503



 co-trustee, administrative agent, collateral agent, administrative sub-agent or administrative co-agent (any
 such additional individual or institution being referred to herein individually as a “Supplemental
 Administrative Agent” and collectively as “Supplemental Administrative Agents”).

          (2)     In the event that the Administrative Agent appoints a Supplemental Administrative Agent
 with respect to any Collateral, (i) each and every right, power, privilege or duty expressed or intended by
 this Agreement or any of the other Loan Documents to be exercised by or vested in or conveyed to the
 Administrative Agent with respect to such Collateral shall be exercisable by and vest in such
 Supplemental Administrative Agent to the extent, and only to the extent, necessary to enable such
 Supplemental Administrative Agent to exercise such rights, powers and privileges with respect to such
 Collateral and to perform such duties with respect to such Collateral, and every covenant and obligation
 contained in the Loan Documents and necessary to the exercise or performance thereof by such
 Supplemental Administrative Agent shall run to and be enforceable by either the Administrative Agent or
 such Supplemental Administrative Agent, and (ii) the provisions of this Article IX and of Sections 10.04
 and 10.05 that refer to the Administrative Agent shall inure to the benefit of such Supplemental
 Administrative Agent and all references therein to the Administrative Agent shall be deemed to be
 references to the Administrative Agent or such Supplemental Administrative Agent, as the context may
 require.

          (3)      Should any instrument in writing from any Loan Party be reasonably required by any
 Supplemental Administrative Agent so appointed by the Administrative Agent for more fully and
 certainly vesting in and confirming to him or it such rights, powers, privileges and duties, the Borrower
 shall, or shall cause such Loan Party to, execute, acknowledge and deliver any and all such instruments
 reasonably acceptable to it promptly upon request by the Administrative Agent. In case any
 Supplemental Administrative Agent, or a successor thereto, shall die, become incapable of acting, resign
 or be removed, all the rights, powers, privileges and duties of such Supplemental Administrative Agent,
 to the extent permitted by Law, shall vest in and be exercised by the Administrative Agent until the
 appointment of a new Supplemental Administrative Agent.

          Section 9.16 Intercreditor Agreements. Notwithstanding anything to the contrary in this
 Agreement or in any other Loan Document: (a) the Liens granted to the Collateral Agent in favor of the
 Secured Parties pursuant to the Loan Documents and the exercise of any right related to any Collateral
 shall be subject, in each case, to the terms of the ABL Intercreditor Agreement or any other Applicable
 Intercreditor Agreement, (b) in the event of any conflict between the express terms and provisions of this
 Agreement or any other Loan Document, on the one hand, and of the ABL Intercreditor Agreement or
 any other Applicable Intercreditor Agreement, on the other hand, the terms and provisions of the ABL
 Intercreditor Agreement shall control, and (c) each Lender (and, by its acceptance of the benefits of any
 Collateral Document, each other Secured Party) hereunder authorizes and instructs the Administrative
 Agent and Collateral Agent to execute the ABL Intercreditor Agreement or any other Applicable
 Intercreditor Agreement on behalf of such Lender, and such Lender agrees to be bound by the terms
 thereof.

         Section 9.17 Secured Cash Management Agreements and Secured Hedge Agreements. Except
 as otherwise expressly set forth herein or in any Guaranty or any Collateral Document, no Cash
 Management Bank or Hedge Bank that obtains the benefits of Section 8.03, any Guaranty or any
 Collateral by virtue of the provisions hereof or of any Guaranty or any Collateral Document shall have
 any right to notice of any action or to consent to, direct or object to any action hereunder or under any
 other Loan Document or otherwise in respect of the Collateral (including the release or impairment of any
 Collateral) other than in its capacity as a Lender and, in such case, only to the extent expressly provided
 in the Loan Documents. Notwithstanding any other provision of this Article IX to the contrary, the
 Administrative Agent shall not be required to verify the payment of, or that other satisfactory

DB1/ 118926700.59                                    207
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 987 of 1503



 arrangements have been made with respect to, Obligations arising under Secured Cash Management
 Agreements and Secured Hedge Agreements unless the Administrative Agent has received written notice
 of such Obligations, together with such supporting documentation as the Administrative Agent may
 request, from the applicable Cash Management Bank or Hedge Bank, as the case may be.

            Section 9.18 Bank Product Providers. Each Bank Product Provider, by delivery of a notice to
 the Administrative Agent of a Bank Product, agrees to be bound by Section 8.03 and this Article IX.
 Each Bank Product Provider shall indemnify and hold harmless the Administrative Agent or any other
 Agent-Related Person (solely to the extent any such Agent-Related Person was performing services on
 behalf of the Administrative Agent), to the extent not reimbursed by the Borrower, against any and all
 liabilities, obligations, losses, damages, penalties, actions, judgments, suits, costs, expenses and
 disbursements of any kind or nature whatsoever that may be imposed on, incurred by, or asserted against
 the Administrative Agent or such other Agent-Related Person in connection with such provider’s Secured
 Bank Product Obligations.

         Section 9.19      Withholding Tax. To the extent required by any applicable Laws, the
 Administrative Agent may withhold from any payment to any Lender an amount equivalent to any
 applicable withholding Tax. Without limiting or expanding the provisions of Section 3.01, each Lender
 shall indemnify and hold harmless the Administrative Agent against, and shall make payable in respect
 thereof within 10 days after demand therefor, any and all Taxes and any and all related losses, claims,
 liabilities and expenses (including fees, charges and disbursements of any counsel for the Administrative
 Agent) incurred by or asserted against the Administrative Agent by the IRS or any other Governmental
 Authority as a result of the failure of the Administrative Agent to properly withhold Tax from amounts
 paid to or for the account of such Lender for any reason (including because the appropriate form was not
 delivered or not properly executed, or because such Lender failed to notify the Administrative Agent of a
 change in circumstance that rendered the exemption from, or reduction of withholding tax ineffective). A
 certificate as to the amount of such payment or liability delivered to any Lender by the Administrative
 Agent shall be conclusive absent manifest error. Each Lender hereby authorizes the Administrative
 Agent to set off and apply any and all amounts at any time owing to such Lender under this Agreement or
 any other Loan Document against any amount due the Administrative Agent under this Section 9.18. The
 agreements in this Section 9.18 shall survive the resignation or replacement of the Administrative Agent,
 any assignment of rights by, or the replacement of, a Lender, the termination of the Commitments and the
 repayment, satisfaction or discharge of all other Obligations.

         Section 9.20    Certain ERISA Matters.

          (a)     Each Lender (x) represents and warrants, as of the date such Person became a Lender party
 hereto, to, and (y) covenants, from the date such Person became a Lender party hereto to the date such
 Person ceases being a Lender party hereto, for the benefit of, the Administrative Agent and not, for the
 avoidance of doubt, to or for the benefit of the Borrower or any other Loan Party, that at least one of the
 following is and will be true:

                  (i)     such Lender is not using “plan assets” (within the meaning of Section 3(42) of
         ERISA or otherwise) of one or more Benefit Plans with respect to such Lender’s entrance into,
         participation in, administration of and performance of the Loans, the Letters of Credit, the
         Commitments or this Agreement,

                 (ii)   the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
         class exemption for certain transactions determined by independent qualified professional asset
         managers), PTE 95-60 (a class exemption for certain transactions involving insurance company
         general accounts), PTE 90-1 (a class exemption for certain transactions involving insurance

DB1/ 118926700.59                                   208
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 988 of 1503



         company pooled separate accounts), PTE 91-38 (a class exemption for certain transactions
         involving bank collective investment funds) or PTE 96-23 (a class exemption for certain
         transactions determined by in-house asset managers), is applicable with respect to such Lender’s
         entrance into, participation in, administration of and performance of the Loans, the Letters of
         Credit, the Commitments and this Agreement,

                  (iii)    (A) such Lender is an investment fund managed by a “Qualified Professional
         Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified Professional
         Asset Manager made the investment decision on behalf of such Lender to enter into, participate in,
         administer and perform the Loans, the Letters of Credit, the Commitments and this Agreement, (C)
         the entrance into, participation in, administration of and performance of the Loans, the Letters of
         Credit, the Commitments and this Agreement satisfies the requirements of sub-sections (b) through
         (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
         subsection (a) of Part I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
         participation in, administration of and performance of the Loans, the Letters of Credit, the
         Commitments and this Agreement, or

                (iv)   such other representation, warranty and covenant as may be agreed in writing
         between the Administrative Agent, in its sole discretion, and such Lender.

         (b)      In addition, unless either (1) sub-clause (i) in the immediately preceding clause (a) is true
 with respect to a Lender or (2) a Lender has provided another representation, warranty and covenant in
 accordance with sub-clause (iv) in the immediately preceding clause (a), such Lender further (x) represents
 and warrants, as of the date such Person became a Lender party hereto, to, and (y) covenants, from the date
 such Person became a Lender party hereto to the date such Person ceases being a Lender party hereto, for
 the benefit of, the Administrative Agent and not, for the avoidance of doubt, to or for the benefit of the
 Borrower or any other Loan Party, that the Administrative Agent is not a fiduciary with respect to the assets
 of such Lender involved in such Lender’s entrance into, participation in, administration of and performance
 of the Loans, the Letters of Credit, the Commitments and this Agreement (including in connection with the
 reservation or exercise of any rights by the Administrative Agent under this Agreement, any Loan
 Document or any documents related hereto or thereto).

                                                ARTICLE X

                                               Miscellaneous

         Section 10.01 Amendments, etc.

          (1)     Subject to Section 3.03(c) and except as otherwise set forth in this Agreement, no
 amendment or waiver of any provision of this Agreement or any other Loan Document, and no consent to
 any departure by the Borrower or any other Loan Party therefrom, shall be effective unless in writing
 signed by the Required Lenders (other than with respect to any amendment or waiver contemplated in
 clause (i) below, which shall only require the consent of the Required Facility Lenders under the
 applicable Facility or Facilities) (or by the Administrative Agent with the consent of the Required
 Lenders) and the Borrower or the applicable Loan Party, as the case may be, and acknowledged by the
 Administrative Agent, and the Administrative Agent hereby agrees to acknowledge any such waiver,
 consent or amendment that otherwise satisfies the requirements of this Section 10.01 as promptly as
 possible, and each such waiver or consent shall be effective only in the specific instance and for the
 specific purpose for which given; provided that no such amendment, waiver or consent shall:



DB1/ 118926700.59                                    209
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 989 of 1503




                  (a)    extend or increase the Commitment of any Lender without the written consent of
 such Lender (it being understood that a waiver of any condition precedent set forth in Section 4.01 or
 Section 4.02 or the waiver of any Default, mandatory prepayment or mandatory reduction of the
 Commitments or Loans or the making of any Protective Advance shall not constitute an extension or
 increase of any Commitment of any Lender) (provided that any Lender, upon the request of the Borrower,
 may extend the maturity date of any of such Lender’s Commitments without the consent of any other
 Lender, including the Required Lenders but any Lender that does not consent to such request shall not be
 deemed a Non-Extended Lender except in accordance with Section 2.16 hereof);

                   (b)     postpone any date scheduled for, or reduce the amount of, any payment of
 principal or interest under Section 2.07 or 2.08 (other than pursuant to Section 2.08(2)) or any payment of
 fees or premiums hereunder or under any Loan Document with respect to payments to any Lender without
 the written consent of such Lender, it being understood that none of the following will constitute a
 postponement of any date scheduled for, or a reduction in the amount of, any payment of principal,
 interest, fees or premiums: the waiver of (or amendment to the terms of) any mandatory prepayment of
 the Loans, Default, Event of Default or any condition precedent set forth in Section 4.01 or 4.02
 (provided that any Lender, upon the request of the Borrower, may extend the maturity date of any of such
 Lender’s Commitments without the consent of any other Lender, including the Required Lenders);

                    (c)     reduce the principal of, or the rate of interest specified herein on, any Loan or
 L/C Borrowing (it being understood that a waiver of any condition precedent set forth in Section 4.02 or
 any Default, Event of Default or mandatory prepayment shall not constitute a reduction or forgiveness of
 principal), or (subject to clause (I) of the proviso immediately succeeding clause (k) of this
 Section 10.01(1)) any fees or other amounts payable hereunder or under any other Loan Document to any
 Lender without the written consent of such Lender; provided that only the consent of (A) the Required
 Lenders shall be necessary to amend the definition of “Default Rate” and (B) the Required Lenders will
 be necessary to waive any obligation of the Borrower to pay interest at the Default Rate;

                 (d)      except as contemplated by clause (C) in the second proviso immediately
 succeeding clause (k) of this Section 10.01(1), change any provision of this Section 10.01 or the
 definition of “Required Lenders” or “Supermajority Lenders” or any other provision, in each case,
 specifying the number of Lenders or portion of the Loans or Commitments required to take any action
 under the Loan Documents, without the written consent of each Lender;

                   (e)       other than in a transaction permitted under Section 7.03 or Section 7.04, release
 all or substantially all of the Collateral in any transaction or series of related transactions, without the
 written consent of each Lender; or

                   (f)       other than in a transaction permitted under Section 7.03 or Section 7.04, release
 all or substantially all of the aggregate value of the Guaranty, without the written consent of each Lender;

                    (g)  amend the provisions of Section 2.13 or 8.03 of this Agreement or any analogous
 provision of any other Loan Document, in a manner that would by its terms alter the pro rata sharing of
 payments required thereby or the relative priorities of such payments, without the prior written consent of
 each Lender;

                  (h)      change the priority of the ABL Priority Collateral or the definition of “ABL
 Priority Collateral” in the ABL Intercreditor Agreement to any priority subordinated to such initial
 priority without the written consent of each Lender (other than a Defaulting Lender) except as expressly
 provided in the Loan Documents; or


DB1/ 118926700.59                                     210
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 990 of 1503




                  (i)      amend, waive or otherwise modify any term or provision (including the
 availability and conditions to funding and the rate of interest applicable thereto) which directly affects
 Lenders of one Facility and does not directly affect Lenders under any other Facility, in each case,
 without the written consent of the Required Facility Lenders under such applicable Facility;

                  (j)      change the definition of the term “Borrowing Base” or any component definition
 thereof, but excluding an increase in the percentage advance rates, the amendment or modifications of
 which shall be subject to clause (k) below, if as a result thereof the amounts available to be borrowed by
 the Borrower would be increased, without the written consent of the Supermajority Lenders, provided that
 the foregoing shall not limit the discretion of the Administrative Agent’s ability to change, establish or
 eliminate any Reserves as determined in its Permitted Discretion without the consent of any Lenders; or

                  (k)    increase percentage advance rates set forth in the definition of “Borrowing Base”,
 without the written consent of each Lender; provided that the foregoing shall not limit the ability of the
 Administrative Agent to change, establish or eliminate any Reserves without the consent of any Lenders;

 provided that:

          (I)     no amendment, waiver or consent shall, unless in writing and signed by each Issuing
 Bank in addition to the Lenders required above, materially affect the rights or duties of an Issuing Bank
 under this Agreement or any L/C Application related to any Letter of Credit issued or to be issued by it;
 (ii) no amendment, waiver or consent shall, unless in writing and signed by the Swing Line Lender in
 addition to the Lenders required above, materially affect the rights or duties of the Swing Line Lender
 under this Agreement, (iii) no amendment, waiver or consent shall, unless in writing and signed by (x) the
 Administrative Agent but not the Lenders, affect the rights or duties of, or any fees or other amounts
 payable to, the Administrative Agent under this Agreement or any other Loan Document, or (y) the
 Administrative Agent in addition to the Lenders required above, affect the rights or duties of the
 Administrative Agent under this Agreement or any other Loan Document;

         (II)    the consent of the Lenders or the Required Lenders, as the case may be, shall not be
 required to make any changes necessary or advisable to be made in connection with any FILO Tranche,
 Revolving Credit Commitment Increases or Extended Revolving Credit Commitments to effect the
 provisions of Section 2.14 or 2.16 (it being understood that, to the extent that any financial maintenance
 covenant is added for the benefit of any FILO Tranche, no consent shall be required by the Administrative
 Agent or any of the Lenders if such financial maintenance covenant is also added for the benefit of any
 corresponding Revolving Credit Loans remaining outstanding after the issuance or incurrence of any such
 FILO Tranche in connection therewith); and

         (III)   Section 10.07(g) may not be amended, waived or otherwise modified without the consent
 of each Granting Lender all or any part of whose Loans are being funded by an SPC at the time of such
 amendment, waiver or other modification;

 provided further that notwithstanding the foregoing:

                            (A)     no Defaulting Lender shall have any right to approve or disapprove of
                    any amendment, waiver or consent hereunder (and any amendment, waiver or consent
                    which by its terms requires the consent of all Lenders, the Required Facility Lenders, the
                    Required Lenders or each affected Lender may be effected with the consent of the
                    applicable Lenders other than Defaulting Lenders, except that the Revolving Credit
                    Commitment of any Defaulting Lender may not be increased or extended without the
                    consent of such Defaulting Lender) (it being understood that any Commitments or Loans

DB1/ 118926700.59                                      211
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 991 of 1503



                    held or deemed held by any Defaulting Lender shall be excluded for a vote of the Lenders
                    hereunder requiring any consent of the Lenders);

                              (B)     no Lender consent is required to effect any amendment or supplement to
                    any Applicable Intercreditor Agreement (i) that is for the purpose of adding the holders of
                    Permitted Indebtedness that is secured Indebtedness (or a Debt Representative with
                    respect thereto) as parties thereto, as expressly contemplated by the terms of such
                    Applicable Intercreditor Agreement, as applicable (it being understood that any such
                    amendment, modification or supplement may make such other changes to the applicable
                    Applicable Intercreditor Agreement as, in the good faith determination of the
                    Administrative Agent, are required to effectuate the foregoing and provided that such
                    other changes are not adverse, in any material respect, to the interests of the Lenders) or
                    (ii) that is expressly contemplated by any Applicable Intercreditor Agreement, provided
                    that such other changes are not adverse, in any material respect, to the interests of the
                    Lenders; provided further that no such agreement shall amend, modify or otherwise
                    affect the rights or duties of the Administrative Agent or the Collateral Agent hereunder
                    or under any other Loan Document without the prior written consent of the
                    Administrative Agent or the Collateral Agent, as applicable;

                             (C)      this Agreement may be amended (or amended and restated) with the
                    written consent of the Required Lenders, the Administrative Agent and the Borrower (i)
                    to add one or more additional credit facilities to this Agreement and to permit the
                    extensions of credit from time to time outstanding thereunder and the accrued interest and
                    fees in respect thereof to share ratably in the benefits of this Agreement and the other
                    Loan Documents with the Revolving Credit Loans, the Swing Line Loans and the L/C
                    Obligations and the accrued interest and fees in respect thereof and (ii) to include
                    appropriately the Lenders holding such credit facilities in any determination of the
                    Required Lenders; provided that, after giving effect to such new credit facilities (and each
                    incurrence of Indebtedness thereunder), in no event shall the total Revolving Credit
                    Exposure (plus any such Indebtedness under a new facility permitted under this
                    subsection (C)) exceed the Maximum Borrowing Amount (subject to the Administrative
                    Agent’s authority, in its sole discretion, to make Overadvances under Section 2.01(b) or
                    Protective Advances under Section 2.01(c));

                             (D)     any waiver, amendment or modification of this Agreement that by its
                    terms affects the rights or duties under this Agreement of Lenders holding Loans or
                    Commitments of a particular Class (but not the Lenders holding Loans or Commitments
                    of any other Class) may be effected by an agreement or agreements in writing entered
                    into by the Borrower and the requisite percentage in interest of the affected Class of
                    Lenders that would be required to consent thereto under this Section 10.01 if such Class
                    of Lenders were the only Class of Lenders hereunder at the time;

                             (E)     Without limiting the scope of Section 10.01(3) below, any provision of
                    this Agreement or any other Loan Document may be amended by an agreement in writing
                    entered into by the Borrower and the Administrative Agent to cure any ambiguity,
                    omission, defect or inconsistency (including amendments, supplements or waivers to any
                    of the Collateral Documents, guarantees, intercreditor agreements or related documents
                    executed by any Loan Party or any other Subsidiary in connection with this Agreement if
                    such amendment, supplement or waiver is delivered in order to cause such Collateral
                    Documents, guarantees, intercreditor agreements or related documents to be consistent
                    with this Agreement and the other Loan Documents) so long as, in each case, the Lenders

DB1/ 118926700.59                                      212
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 992 of 1503



                    shall have received at least 5 Business Days’ prior written notice thereof and the
                    Administrative Agent shall not have received, within 5 Business Days of the date of such
                    notice to the Lenders, a written notice from the Required Lenders stating that the
                    Required Lenders object to such amendment; provided that the consent of the Lenders or
                    the Required Lenders, as the case may be, shall not be required to make any such changes
                    necessary to be made in connection with any borrowing of Incremental Revolving Credit
                    Loans, any Extension and otherwise to effect the provisions of Section 2.14 or 2.16 or the
                    immediately succeeding paragraph of this Section 10.01, respectively;

                            (F)      the Borrower and the Administrative Agent may, without the input or
                    consent of the other Lenders, effect changes to any Security Document as may be
                    necessary or appropriate in the opinion of the Collateral Agent.

         (2)        [Reserved].

         (3)        In addition, notwithstanding anything to the contrary in this Section 10.01,

                  (a)     In addition to the amendments permitted under Section 10.01(I)(E) above, the
 Guaranty, the Collateral Documents and related documents executed by Holdings, the Borrower or any
 Restricted Subsidiaries in connection with this Agreement and the other Loan Documents may be in a
 form reasonably determined by the Administrative Agent and may be, together with this Agreement,
 amended and waived with the consent of the Administrative Agent at the request of the Borrower without
 the need to obtain the consent of any other Lender if such amendment or waiver is delivered in order (i) to
 comply with local Law or advice of local counsel, (ii) to cure ambiguities or defects or (iii) to cause the
 Guaranty, Collateral Documents or other document to be consistent with this Agreement and the other
 Loan Documents (including by adding additional parties as contemplated herein or therein); provided that
 notification of such amendment shall be made by the Administrative Agent to the Lenders promptly upon
 such amendment becoming effective; and

                  (b)     if the Administrative Agent and the Borrower shall have jointly identified an
 obvious error (including, but not limited to, an incorrect cross-reference) or any error or omission of a
 technical or immaterial nature, in each case, in any provision of this Agreement or any other Loan
 Document (including, for the avoidance of doubt, any exhibit, schedule or other attachment to any Loan
 Document), then the Administrative Agent (acting in its sole discretion) and the Borrower or any other
 relevant Loan Party shall be permitted to amend such provision and such amendment shall become
 effective without any further action or consent of any other party to any Loan Document. Notification of
 such amendment shall be made by the Administrative Agent to the Lenders promptly upon such
 amendment becoming effective.

         Section 10.02 Notices and Other Communications; Facsimile Copies.

          (1)     General. Except in the case of notices and other communications expressly permitted to
 be given by telephone (and except as provided in subsection (b) below), all notices and other
 communications provided for herein shall be in writing and shall be delivered by hand or overnight
 courier service, mailed by certified or registered mail or sent by facsimile as follows, and all notices and
 other communications expressly permitted hereunder to be given by telephone shall be made to the
 applicable telephone number, as follows:

                    (a)  if to Holdings, the Borrower or the Administrative Agent, an Issuing Bank and
 the Swing Line Lender, to the address, facsimile number, electronic mail address or telephone number
 specified for such Person on Schedule 10.02; and

DB1/ 118926700.59                                      213
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 993 of 1503




                (b)     if to any other Lender, to the address, facsimile number, electronic mail address
 or telephone number specified in its Administrative Questionnaire.

          Notices and other communications sent by hand or overnight courier service, or mailed by
 certified or registered mail, shall be deemed to have been given when received; notices and other
 communications sent by facsimile shall be deemed to have been given when sent (except that, if not given
 during normal business hours for the recipient, shall be deemed to have been given at the opening of
 business on the next succeeding Business Day for the recipient). Notices and other communications
 delivered through electronic communications to the extent provided in subsection (2) below shall be
 effective as provided in such subsection (2).

          (2)     Electronic Communication. Notices and other communications to the Lenders hereunder
 may be delivered or furnished by electronic communication (including e-mail and Internet or intranet
 websites) pursuant to procedures approved by the Administrative Agent, provided that the foregoing shall
 not apply to notices to any Lender pursuant to Article II if such Lender, as applicable, has notified the
 Administrative Agent that it is incapable of receiving notices under such Article by electronic
 communication. The Administrative Agent or the Borrower may, in its discretion, agree to accept notices
 and other communications to it hereunder by electronic communications pursuant to procedures approved
 by it, provided that approval of such procedures may be limited to particular notices or communications.

         (3)      Unless the Administrative Agent otherwise prescribes, (i) notices and other
 communications sent to an e-mail address shall be deemed received upon the sender’s receipt of an
 acknowledgement from the intended recipient (such as by the “return receipt requested” function, as
 available, return e-mail or other written acknowledgement), provided that if such notice or other
 communication is not sent during the normal business hours of the recipient, such notice or
 communication shall be deemed to have been sent at the opening of business on the next succeeding
 Business Day for the recipient, and (ii) notices or communications posted to an Internet or intranet
 website shall be deemed received upon the deemed receipt by the intended recipient at its e-mail address
 as described in the foregoing clause (i) of notification that such notice or communication is available and
 identifying the website address therefor.

          (4)      The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
 THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
 COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
 PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM
 THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
 STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
 PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM
 FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
 CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
 Administrative Agent or any of its Agent-Related Persons or any Arranger (collectively, the “Agent
 Parties”) have any liability to Holdings, the Borrower, any Lender, or any other Person for losses, claims,
 damages, liabilities or expenses of any kind (whether in tort, contract or otherwise) arising out of the
 Borrower’s or the Administrative Agent’s transmission of Borrower Materials through the Internet,
 except to the extent that such losses, claims, damages, liabilities or expenses are determined by a court of
 competent jurisdiction by a final and non-appealable judgment to have resulted from the gross negligence,
 bad faith or willful misconduct of such Agent Party; provided, however, that in no event shall any Agent
 Party have any liability to Holdings, the Borrower, any Lender or any other Person for indirect, special,
 incidental, consequential or punitive damages (as opposed to direct or actual damages).



DB1/ 118926700.59                                    214
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 994 of 1503




          (5)      Change of Address. Each Loan Party and the Administrative Agent may change its
 address, facsimile or telephone number for notices and other communications hereunder by written notice
 to the other parties hereto. Each other Lender may change its address, facsimile or telephone number for
 notices and other communications hereunder by written notice to the Borrower and the Administrative
 Agent. In addition, each Lender agrees to notify the Administrative Agent from time to time to ensure
 that the Administrative Agent has on record (i) an effective address, contact name, telephone number,
 facsimile number and electronic mail address to which notices and other communications may be sent and
 (ii) accurate wire instructions for such Lender. Furthermore, each Public Lender agrees to cause at least
 one individual at or on behalf of such Public Lender to at all times have selected the “Private Side
 Information” or similar designation on the content declaration screen of the Platform in order to enable
 such Public Lender or its delegate, in accordance with such Public Lender’s compliance procedures and
 applicable Law, including United States Federal and state securities Laws, to make reference to Borrower
 Materials that are not made available through the “Public Side Information” portion of the Platform and
 that may contain material non-public information with respect to the Borrower or its securities for
 purposes of United States Federal or state securities laws.

          (6)     Reliance by the Administrative Agent. The Administrative Agent, the Issuing Bank and
 the Lenders shall be entitled to rely and act upon any notices (including telephonic Committed Loan
 Notices) purportedly given by or on behalf of the Borrower even if (i) such notices were not made in a
 manner specified herein, were incomplete or were not preceded or followed by any other form of notice
 specified herein, or (ii) the terms thereof, as understood by the recipient, varied from any confirmation
 thereof. The Borrower shall indemnify the Administrative Agent, each Lender and the Agent-Related
 Persons of each of them from all losses, costs, expenses and liabilities resulting from the reliance by such
 Person on each notice purportedly given by or on behalf of the Borrower. All telephonic notices to and
 other telephonic communications with the Administrative Agent or the Issuing Bank may be recorded by
 the Administrative Agent or the Issuing Bank, as applicable, and each of the parties hereto hereby
 consents to such recording.

          Section 10.03 No Waiver; Cumulative Remedies. No failure by any Lender, the Issuing Bank
 or the Administrative Agent to exercise, and no delay by any such Person in exercising, any right,
 remedy, power or privilege hereunder or under any other Loan Document shall operate as a waiver
 thereof; nor shall any single or partial exercise of any right, remedy, power or privilege hereunder
 preclude any other or further exercise thereof or the exercise of any other right, remedy, power or
 privilege. The rights, remedies, powers and privileges herein provided, and provided under each other
 Loan Document, are cumulative and not exclusive of any rights, remedies, powers and privileges
 provided by Law.

          Notwithstanding anything to the contrary contained herein or in any other Loan Document, the
 authority to enforce rights and remedies hereunder and under the other Loan Documents against the Loan
 Parties or any of them shall be vested exclusively in, and all actions and proceedings at law in connection
 with such enforcement shall be instituted and maintained exclusively by, the Administrative Agent in
 accordance with Section 8.02 for the benefit of all the Lenders; provided, however, that the foregoing
 shall not prohibit (a) the Administrative Agent from exercising on its own behalf the rights and remedies
 that inure to its benefit (solely in its capacity as Administrative Agent) hereunder and under the other
 Loan Documents, (b) any Issuing Bank or Swing Line Lender from exercising the rights and remedies
 that inure to its benefit (solely in its capacity as Issuing Bank or Swing Line Lender, as the case may be)
 hereunder and under the other Loan Documents, (c) any Lender from exercising setoff rights in
 accordance with Section 10.10 (subject to the terms of Section 2.13), or (d) any Lender from filing proofs
 of claim or appearing and filing pleadings on its own behalf during the pendency of a proceeding relative
 to any Loan Party under any Debtor Relief Law; and provided further that if at any time there is no
 Person acting as Administrative Agent hereunder and under the other Loan Documents, then (i) the

DB1/ 118926700.59                                    215
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 995 of 1503



 Required Lenders shall have the rights otherwise ascribed to the Administrative Agent pursuant to
 Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the preceding proviso
 and subject to Section 2.13, any Lender may, with the consent of the Required Lenders, enforce any rights
 and remedies available to it and as authorized by the Required Lenders.

         Section 10.04 Costs and Expenses. The Borrower agrees (a) to pay or reimburse the
 Administrative Agent and the Arrangers for all reasonable and documented out-of-pocket costs and
 expenses of the Administrative Agent and the Arrangers (promptly following a written demand therefor,
 together with backup documentation supporting such reimbursement request) incurred in connection with
 the preparation, negotiation, syndication, execution, delivery and administration of this Agreement and
 the other Loan Documents and any amendment, waiver, consent or other modification of the provisions
 hereof and thereof (whether or not the transactions contemplated thereby are consummated), and the
 consummation and administration of the transactions contemplated hereby and thereby, including all
 Attorney Costs of Morgan, Lewis & Bockius LLP and, if necessary, a single local counsel in each
 relevant material jurisdiction, and (b) upon presentation of a summary statement, together with any
 supporting documentation reasonably requested by the Borrower, to pay or reimburse the Administrative
 Agent, each Issuing Bank, the Swing Line Lender and the other Lenders, taken as a whole, promptly
 following a written demand therefor for all reasonable and documented out-of-pocket costs and expenses
 incurred in connection with the enforcement of any rights or remedies under this Agreement or the other
 Loan Documents (including all such costs and expenses incurred during any legal proceeding, including
 any proceeding under any Debtor Relief Law, and including all Attorney Costs of one counsel to the
 Administrative Agent and the Lenders taken as a whole (and, if necessary, one local counsel in any
 relevant material jurisdiction and solely in the case of a conflict of interest, one additional counsel in each
 relevant jurisdiction to each group of affected Lenders similarly situated taken as a whole)). The
 agreements in this Section 10.04 shall survive the termination of the Aggregate Commitments and
 repayment of all other Obligations. All amounts due under this Section 10.04 shall be paid promptly
 following receipt by the Borrower of an invoice relating thereto setting forth such expenses in reasonable
 detail.

           Section 10.05 Indemnification by the Borrower. The Borrower shall indemnify and hold
 harmless the Agents, each Issuing Bank, the Swing Line Lender, each other Lender, the Arrangers and
 their respective Related Persons (collectively, the “Indemnitees”) from and against any and all losses,
 claims, damages, liabilities or expenses (including Attorney Costs and Environmental Liabilities) to
 which any such Indemnitee may become subject arising out of, resulting from or in connection with (but
 limited, in the case of legal fees and expenses, to the reasonable and documented out-of-pocket fees,
 disbursements and other charges of one counsel to all Indemnitees taken as a whole and, if reasonably
 necessary, a single local counsel for all Indemnitees taken as a whole in each relevant jurisdiction, and
 solely in the case of a conflict of interest, one additional counsel in each relevant jurisdiction to each
 group of affected Indemnitees similarly situated taken as a whole) any (i) actual or threatened claim,
 litigation, investigation, proceeding or Environmental Liabilities relating to the Closing Date Transactions
 or (ii) to the execution, delivery, enforcement, performance and administration of this Agreement, the
 other Loan Documents, the Loans or the use, or proposed use of the proceeds therefrom, whether based
 on contract, tort or any other theory (including any investigation of, preparation for, or defense of any
 pending or threatened claim, litigation, investigation or proceeding), and regardless of whether any
 Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified Liabilities”); provided
 that such indemnity shall not, as to any Indemnitee, be available to the extent that such losses, claims,
 damages, liabilities or expenses resulted from (x) the gross negligence, bad faith or willful misconduct of
 such Indemnitee or any of its Related Indemnified Persons as determined by a final, non-appealable
 judgment of a court of competent jurisdiction, (y) a material breach of any obligations under any Loan
 Document by such Indemnitee or any of its Related Indemnified Persons as determined by a final, non-
 appealable judgment of a court of competent jurisdiction or (z) any dispute solely among Indemnitees

DB1/ 118926700.59                                     216
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 996 of 1503



 other than any claims against an Indemnitee in its capacity or in fulfilling its role as an administrative
 agent or arranger or any similar role under any Loan Document and other than any claims arising out of
 any act or omission of the Borrower or any of their Affiliates (as determined by a final, non-appealable
 judgment of a court of competent jurisdiction). To the extent that the undertakings to indemnify and hold
 harmless set forth in this Section 10.05 may be unenforceable in whole or in part because they are
 violative of any applicable law or public policy, the Borrower shall contribute the maximum portion that
 they are permitted to pay and satisfy under applicable law to the payment and satisfaction of all
 Indemnified Liabilities incurred by the Indemnitees or any of them. No Indemnitee shall be liable for any
 damages arising from the use by others of any information or other materials obtained through SyndTrak
 or other similar information transmission systems in connection with this Agreement (except to the extent
 such damages are found in a final non-appealable judgment of a court of competent jurisdiction to have
 resulted from the willful misconduct, bad faith or gross negligence of such Indemnitee), nor shall any
 Indemnitee or any Loan Party have any liability for any special, punitive, indirect or consequential
 damages relating to this Agreement or any other Loan Document or arising out of its activities in
 connection herewith or therewith (whether before or after the Closing Date) (other than, in the case of any
 Loan Party, in respect of any such damages incurred or paid by an Indemnitee to a third party for which
 such Indemnitee is otherwise entitled to indemnification pursuant to this Section 10.05). In the case of an
 investigation, litigation or other proceeding to which the indemnity in this Section 10.05 applies, such
 indemnity shall be effective whether or not such investigation, litigation or proceeding is brought by any
 Loan Party, its directors, stockholders or creditors or an Indemnitee or any other Person, whether or not
 any Indemnitee is otherwise a party thereto and whether or not any of the transactions contemplated
 hereunder or under any of the other Loan Documents is consummated. All amounts due under this
 Section 10.05 shall be paid within twenty (20) Business Days after written demand therefor. The
 agreements in this Section 10.05 shall survive the resignation of the Administrative Agent, the
 replacement of any Lender, the termination of the Aggregate Commitments and the repayment,
 satisfaction or discharge of all the other Obligations. This Section 10.05 shall not apply to Taxes, except
 any Taxes that represent losses or damages arising from any non-Tax claim. Notwithstanding the
 foregoing, each Indemnitee shall be obligated to refund and return promptly any and all amounts paid by
 the Borrower under this Section 10.05 to such Indemnitee for any such fees, expenses or damages to the
 extent such Indemnitee is not entitled to payment of such amounts in accordance with the terms hereof.

          Section 10.06 Marshaling; Payments Set Aside. None of the Administrative Agent or any
 Lender shall be under any obligation to marshal any assets in favor of the Loan Parties or any other party
 or against or in payment of any or all of the Obligations. To the extent that any payment by or on behalf
 of the Borrower is made to any Agent or any Lender, or any Agent or any Lender exercises its right of
 setoff, and such payment or the proceeds of such setoff or any part thereof is subsequently invalidated,
 declared to be fraudulent or preferential, set aside or required (including pursuant to any settlement
 entered into by such Agent or such Lender in its discretion) to be repaid to a trustee, receiver or any other
 party, in connection with any proceeding under any Debtor Relief Law or otherwise, then (a) to the extent
 of such recovery, the obligation or part thereof originally intended to be satisfied shall be revived and
 continued in full force and effect as if such payment had not been made or such setoff had not occurred,
 and (b) each Lender severally agrees to pay to the Administrative Agent upon demand its applicable share
 of any amount so recovered from or repaid by any Agent, plus interest thereon from the date of such
 demand to the date such payment is made at a rate per annum equal to the applicable Overnight Rate from
 time to time in effect.

         Section 10.07 Successors and Assigns.

                  (a)      The provisions of this Agreement shall be binding upon and inure to the benefit
 of the parties hereto and their respective successors and assigns permitted hereby, except that neither
 Holdings nor the Borrower may, except as permitted by Section 7.03, assign or otherwise transfer any of

DB1/ 118926700.59                                    217
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 997 of 1503



 its rights or obligations hereunder without the prior written consent of the Administrative Agent and each
 Lender and no Lender may assign or otherwise transfer any of its rights or obligations hereunder
 (including to existing Lenders and their Affiliates) except (i) to an Eligible Assignee, (ii) by way of
 participation in accordance with the provisions of Section 10.07(d), or (iii) by way of pledge or
 assignment of a security interest subject to the restrictions of Section 10.07(f), or (iv) to an SPC in
 accordance with the provisions of Section 10.07(g) (and any other attempted assignment or transfer by
 any party hereto (other than the replacement of the Administrative Agent pursuant to Article IX above)
 shall be null and void). Nothing in this Agreement, expressed or implied, shall be construed to confer
 upon any Person (other than the parties hereto, their respective successors and assigns permitted hereby,
 Participants to the extent provided in Section 10.07(d) and, to the extent expressly contemplated hereby,
 Indemnitees and Related Persons of each of the Administrative Agent and the Lenders) any legal or
 equitable right, remedy or claim under or by reason of this Agreement.

                    (b)     Assignments by Lenders. Any Lender may at any time assign to (v) any Lender
 or any of its Affiliates (of similar credit worthiness), (w) any bank, insurance company, or company
 engaged in the business of making commercial loans, which Person, together with its Affiliates, has a
 combined capital and surplus in excess of $250.0 million, (x) an Approved Fund and (y) any Person to
 whom a Lender assigns its rights and obligations under this Agreement as part of an assignment and
 transfer of such Lender’s rights in and to a material portion of such Credit Party’s portfolio of asset based
 credit facilities, in each case, all or a portion of its rights and obligations under this Agreement (including
 all or a portion of its Commitment and the Loans at the time owing to it); provided that any such
 assignment shall be subject to the following conditions:

                    (i)     Minimum Amounts.

                            (A)     in the case of an assignment of the entire remaining amount of the
                    assigning Lender’s Commitment and the Loans at the time owing to it or in the case of an
                    assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
                    amount need be assigned; and

                             (B)     in any case not described in subsection (b)(i)(A) of this Section 10.07,
                    the aggregate amount of the Commitment or, the principal outstanding balance of the
                    Loans of the assigning Lender subject to each such assignment, determined as of the date
                    the Assignment and Assumption with respect to such assignment is delivered to the
                    Administrative Agent or, if “Trade Date” is specified in the Assignment and Assumption,
                    as of the Trade Date, shall not be less than $5.0 million, unless either (x) such assignment
                    is to a Lender, an Affiliate of a Lender or an Approved Fund or (y) each of the
                    Administrative Agent and the Borrower otherwise consents; provided, however, that
                    concurrent assignments to members of an Assignee Group and concurrent assignments
                    from members of an Assignee Group to a single Eligible Assignee (or to an Eligible
                    Assignee and members of its Assignee Group) will be treated as a single assignment for
                    purposes of determining whether such minimum amount has been met.

                    (ii)  Proportionate Amounts. Each partial assignment shall be made as an assignment
         of a proportionate part of all the assigning Lender’s rights and obligations under this Agreement
         with respect to the Loans or the Commitment assigned.

                 (iii)    Required Consents. No consent shall be required for any assignment except to
         the extent required by Section 10.07(b)(i)(B) and, in addition:



DB1/ 118926700.59                                      218
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 998 of 1503




                              (A)     the consent of the Borrower (such consent not to be unreasonably
                    withheld or delayed) shall be required unless (1) an Event of Default under
                    Section 8.01(1) or, solely with respect to the Borrower, Section 8.01(6) has occurred and
                    is continuing at the time of such assignment determined as of the date the Assignment
                    and Assumption with respect to such assignment is delivered to the Administrative Agent
                    or, if a “Trade Date” is specified in the Assignment and Assumption, as of the Trade Date
                    or (2) in respect of an assignment of all or a portion of the Loans, such assignment is to a
                    Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
                    be deemed to have consented to any assignment unless it shall have objected thereto by
                    written notice to the Administrative Agent within 10 Business Days after having received
                    notice of a failure to respond to such request for assignment;

                              (B)     the consent of the Administrative Agent (such consent not to be
                    unreasonably withheld or delayed) shall be required if such assignment is to a Person that
                    is not a Lender, an Affiliate of a Lender or an Approved Fund with respect to a Lender;
                    provided that no consent of the Administrative Agent shall be required for an assignment
                    of all or a portion of the Loans pursuant to Section 10.07(g);

                            (C)      the consent of each Issuing Bank (such consent not to be unreasonably
                    withheld or delayed) shall be required at the time of such assignment; provided that no
                    consent of the Issuing Banks shall be required for any assignment not related to
                    Revolving Credit Commitments or Revolving Credit Exposure or any assignment to an
                    Agent or an Affiliate of an Agent; and

                            (D)      the consent of the Swing Line Lender (such consent not to be
                    unreasonably withheld or delayed) shall be required; provided that no consent of a Swing
                    Line Lender shall be required for any assignment not related to Revolving Credit
                    Commitments or Revolving Credit Exposure or any assignment to an Agent or an
                    Affiliate of an Agent.

                  (iv)    Assignment and Assumption. The parties to each assignment shall execute and
         deliver to the Administrative Agent an Assignment and Assumption via an electronic settlement
         system acceptable to the Administrative Agent (or, if previously agreed with the Administrative
         Agent, manually), and shall pay to the Administrative Agent a processing and recordation fee of
         $3,500 (which fee may be waived or reduced in the sole discretion of the Administrative Agent).
         The Eligible Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent an
         Administrative Questionnaire. Each assignee Lender shall be required to represent in the
         Assignment and Assumption that it is not a Disqualified Institution or an Affiliate of a
         Disqualified Institution.

                  (v)    No Assignments to Certain Persons. No such assignment shall be made (A) to
         Holdings, the Borrower or any of its Subsidiaries, (B) to any Affiliate of the Borrower, (C) to a
         natural person or (D) to any Disqualified Institution.

 In connection with any assignment of rights and obligations of any Defaulting Lender hereunder, no such
 assignment shall be effective unless and until, in addition to the other conditions thereto set forth herein,
 the parties to the assignment shall make such additional payments to the Administrative Agent in an
 aggregate amount sufficient, upon distribution thereof as appropriate (which may be outright payment,
 purchases by the assignee of participations or sub participations, or other compensating actions, including
 funding, with the consent of the Borrower and the Administrative Agent, the applicable Pro Rata Share of
 Loans previously requested but not funded by the Defaulting Lender, to each of which the applicable

DB1/ 118926700.59                                      219
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 999 of 1503



 assignee and assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment liabilities
 then owed by such Defaulting Lender to the Administrative Agent or any Lender hereunder (and interest
 accrued thereon) and (y) acquire (and fund as appropriate) its full Pro Rata Share of all Loans and
 participations in Letters of Credit and Swing Line Loans in accordance with its Pro Rata Share.
 Notwithstanding the foregoing, in the event that any assignment of rights and obligations of any
 Defaulting Lender hereunder shall become effective under applicable Law without compliance with the
 provisions of this paragraph, then the assignee of such interest shall be deemed to be a Defaulting Lender
 for all purposes of this Agreement until such compliance occurs. Subject to acceptance and recording
 thereof by the Administrative Agent pursuant to clause (c) of this Section 10.07, from and after the
 effective date specified in each Assignment and Assumption, (x) the assignee thereunder shall be a party
 to this Agreement and, to the extent of the interest assigned by such Assignment and Assumption, have
 the rights and obligations of a Lender under this Agreement, and (y) the assigning Lender thereunder
 shall, to the extent of the interest assigned by such Assignment and Assumption, be released from its
 obligations under this Agreement (and, in the case of an Assignment and Assumption covering all of the
 assigning Lender’s rights and obligations under this Agreement, such Lender shall cease to be a party
 hereto but shall continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05 with
 respect to facts and circumstances occurring prior to the effective date of such assignment), but shall in
 any event continue to be subject to Section 10.09. Upon request, and the surrender by the assigning
 Lender of its Note, the Borrower (at its expense) shall execute and deliver a Note to the assignee Lender.
 Any assignment or transfer by a Lender of rights or obligations under this Agreement that does not
 comply with this subsection shall be treated for purposes of this Agreement as a sale by such Lender of a
 participation in such rights and obligations in accordance with Section 10.07(d).

                  (c)      The Administrative Agent, acting solely for this purpose as an agent of the
 Borrower, shall maintain at the Administrative Agent’s Office a copy of each Assignment and
 Assumption delivered to it, each notice of cancellation of any Loans delivered by the Borrower pursuant
 to subsections (h) or (l) below, and a register for the recordation of the names and addresses of the
 Lenders, and the Commitments of, and principal amounts (and related interest amounts) of the Loans, L/C
 Obligations (specifying Unreimbursed Amounts), L/C Borrowings and amounts due under Section 2.03,
 owing to each Lender pursuant to the terms hereof from time to time (the “Register”). The entries in the
 Register shall be conclusive absent manifest error, and the Borrower, the Agents and the Lenders shall
 treat each Person whose name is recorded in the Register pursuant to the terms hereof as a Lender
 hereunder for all purposes of this Agreement, notwithstanding notice to the contrary. The Register shall
 be available for inspection by the Borrower, any Agent and, with respect to its own Loans, any Lender, at
 any reasonable time and from time to time upon reasonable prior notice. This Section 10.07(3) and
 Section 2.11 shall be construed so that all Loans are at all times maintained in “registered form” within
 the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related Treasury regulations
 (or any other relevant or successor provisions of the Code or of such Treasury regulations).

                  (d)     Any Lender may at any time, without the consent of, or notice to, the Borrower
 or the Administrative Agent, sell participations to any Person (other than a natural person, the Borrower
 or any Affiliate or Subsidiary of the Borrower or a Disqualified Institution) (each, a “Participant”) in all
 or a portion of such Lender’s rights or obligations under this Agreement (including all or a portion of its
 Commitment or the Loans (including such Lender’s participations in L/C Obligations or Swing Line
 Loans owing to it)); provided that (i) such Lender’s obligations under this Agreement shall remain
 unchanged, (ii) such Lender shall remain solely responsible to the other parties hereto for the performance
 of such obligations and (iii) the Borrower, the Agents and the other Lenders shall continue to deal solely
 and directly with such Lender in connection with such Lender’s rights and obligations under this
 Agreement. Any agreement or instrument pursuant to which a Lender sells such a participation shall
 provide that such Lender shall retain the sole right to enforce this Agreement and the other Loan
 Documents and to approve any amendment, modification or waiver of any provision of this Agreement or

DB1/ 118926700.59                                    220
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1000 of 1503



 any other Loan Document; provided that such agreement or instrument may provide that such Lender will
 not, without the consent of the Participant, agree to any amendment, waiver or other modification
 described in the first proviso to Section 10.01 (other than clauses (d) and (i) thereof) that directly affects
 such Participant. Subject to subsection (e) of this Section 10.07, the Borrower agrees that each
 Participant shall be entitled to the benefits of Sections 3.01 (subject to the requirements of Section 3.01
 (including subsections (2), (3) and (4), as applicable as though it were a Lender)), 3.04 and 3.05 (through
 the applicable Lender) to the same extent as if it were a Lender and had acquired its interest by
 assignment pursuant to subsection (b) of this Section 10.07. To the extent permitted by applicable Law,
 each Participant also shall be entitled to the benefits of Section 10.10 as though it were a Lender;
 provided that such Participant agrees to be subject to Section 2.13 as though it were a Lender.

                    (e)     Limitations upon Participant Rights. A Participant shall not be entitled to receive
 any greater payment under Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
 to receive with respect to the participation sold to such Participant, unless the sale of the participation to
 such Participant is made with the Borrower’s prior written consent or such entitlement to a greater
 payment results from a Change in Law after the sale of the participation takes place. Each Lender that
 sells a participation shall (acting solely for this purpose as a non-fiduciary agent of the Borrower)
 maintain a register complying with the requirements of Sections 163(f), 871(h) and 881(c)(2) of the Code
 and the Treasury regulations issued thereunder on which is entered the name and address of each
 Participant and the principal amounts (and stated interest) of each Participant’s interest in the Loans or
 other obligations under this Agreement (the “Participant Register”). The entries in the Participant
 Register shall be conclusive absent manifest error, and such Lender and the Borrower shall treat each
 Person whose name is recorded in the Participant Register as the owner of such participation for all
 purposes of this Agreement notwithstanding any notice to the contrary; provided that no Lender shall
 have the obligation to disclose all or a portion of the Participant Register (including the identity of the
 Participant or any information relating to a Participant’s interest in any commitments, loans, letters of
 credit or other obligations under any Loan Document) to any Person except to the extent such disclosure
 is necessary to establish that any such commitments, loans, letters of credit or other obligations are in
 registered form for U.S. federal income tax purposes. For the avoidance of doubt, the Administrative
 Agent (in its capacity as Administrative Agent) shall have no responsibility for maintaining a Participant
 Register.

                   (f)     Any Lender may at any time pledge or assign a security interest in all or any
 portion of its rights under this Agreement (including under its Note, if any) to secure obligations of such
 Lender, including any pledge or assignment to secure obligations to a Federal Reserve Bank or any other
 central bank; provided that no such pledge or assignment shall release such Lender from any of its
 obligations hereunder or substitute any such pledgee or assignee for such Lender as a party hereto.

                    (g)    Notwithstanding anything to the contrary contained herein, any Lender (a
 “Granting Lender”) may grant to a special purpose funding vehicle identified as such in writing from
 time to time by the Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the option
 to provide all or any part of any Loan that such Granting Lender would otherwise be obligated to make
 pursuant to this Agreement; provided that (i) nothing herein shall constitute a commitment by any SPC to
 fund any Loan, (ii) if an SPC elects not to exercise such option or otherwise fails to make all or any part
 of such Loan, the Granting Lender shall be obligated to make such Loan pursuant to the terms hereof and
 (iii) such SPC and the applicable Loan or any applicable part thereof shall be appropriately reflected in
 the Participant Register. Each party hereto hereby agrees that (i) neither the grant to any SPC nor the
 exercise by any SPC of such option shall increase the costs or expenses or otherwise increase or change
 the obligations of the Borrower under this Agreement (including its obligations under Section 3.01, 3.04
 or 3.05), (ii) no SPC shall be liable for any indemnity or similar payment obligation under this Agreement
 for which a Lender would be liable, and (iii) the Granting Lender shall for all purposes, including the

DB1/ 118926700.59                                     221
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1001 of 1503



 approval of any amendment, waiver or other modification of any provision of any Loan Document,
 remain the Lender hereunder. The making of a Loan by an SPC hereunder shall utilize the Commitment
 of the Granting Lender to the same extent, and as if, such Loan were made by such Granting Lender.
 Notwithstanding anything to the contrary contained herein, any SPC may (i) with notice to, but without
 prior consent of the Borrower and the Administrative Agent and with the payment of a processing fee of
 $3,500 (which processing fee may be waived by the Administrative Agent in its sole discretion), assign
 all or any portion of its right to receive payment with respect to any Loan to the Granting Lender and (ii)
 disclose on a confidential basis any non-public information relating to its funding of Loans to any rating
 agency, commercial paper dealer or provider of any surety or Guarantee or credit or liquidity
 enhancement to such SPC.

                    (h)    [Reserved].

                    (i)    [Reserved].

                    (j)    [Reserved].

                    (k)    [Reserved];

                    (l)    [Reserved];

                    (i)    [Reserved]; and

                    (ii)   [Reserved].

                   (m)      Notwithstanding anything to the contrary contained herein, without the consent
 of the Borrower or the Administrative Agent, (1) any Lender may in accordance with applicable Law
 create a security interest in all or any portion of the Loans owing to it and the Note, if any, held by it and
 (2) any Lender that is a Fund may create a security interest in all or any portion of the Loans owing to it
 and the Note, if any, held by it to the trustee for holders of obligations owed, or securities issued, by such
 Fund as security for such obligations or securities; provided that unless and until such trustee actually
 becomes a Lender in compliance with the other provisions of this Section 10.07, (i) no such pledge shall
 release the pledging Lender from any of its obligations under the Loan Documents and (ii) such trustee
 shall not be entitled to exercise any of the rights of a Lender under the Loan Documents even though such
 trustee may have acquired ownership rights with respect to the pledged interest through foreclosure or
 otherwise.

                  (n)      Notwithstanding the foregoing, no Disqualified Institution that purports to
 become a Lender hereunder (notwithstanding the provisions of this Agreement that prohibit Disqualified
 Institutions from becoming Lenders) shall be entitled to any of the rights or privileges enjoyed by the
 other Lenders with respect to voting, information and lender meetings. In addition, if any assignment or
 participation is made to any Disqualified Institution without the Borrower’s express prior written consent
 (which consent shall state expressly that the Borrower acknowledges that the assignee Lender is a
 Disqualified Institution) in violation of clause (v) of Section 10.07(b), the Borrower may, in addition to
 any other rights and remedies that it may have against such Disqualified Institution, at its sole expense
 and effort, upon notice to the applicable Disqualified Institution and the Administrative Agent, (A) in the
 case of outstanding Revolving Credit Loans held by Disqualified Institutions, purchase or prepay such
 Revolving Credit Loan by paying the lesser of (x) the principal amount thereof and (y) the amount that
 such Disqualified Institution paid to acquire such Revolving Credit Loans, in each case plus accrued
 interest, accrued fees and all other amounts (other than principal amounts) payable to it hereunder and/or
 (B) require such Disqualified Institution to assign, without recourse (in accordance with and subject to the

DB1/ 118926700.59                                     222
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1002 of 1503



 restrictions contained in Section 10.07), all of its interest, rights and obligations under this Agreement to
 one or more Eligible Assignees at the lesser of (x) the principal amount thereof and (y) the amount that
 such Disqualified Institution paid to acquire such interests, rights and obligations, in each case plus
 accrued interest, accrued fees and all other amounts (other than principal amounts) payable to it
 hereunder.

                  (o)      The Administrative Agent shall not be responsible or have any liability for, or
 have any duty to ascertain, inquire into, monitor or enforce, compliance with the provisions hereof
 relating to Disqualified Institutions. Without limiting the generality of the foregoing, the Administrative
 Agent shall not (x) be obligated to ascertain, monitor or inquire as to whether any Lender or Participant or
 prospective Lender or Participant is a Disqualified Institution or (y) have any liability with respect to or
 arising out of any assignment or participation of Loans or Commitments, or disclosure of confidential
 information, to any Disqualified Institution.

         Section 10.08 [Reserved].

          Section 10.09 Confidentiality. Each of the Agents, the Arrangers, the Lenders and each Issuing
 Bank agrees to maintain the confidentiality of the Information in accordance with its customary
 procedures (as set forth below), except that Information may be disclosed (a) to its Affiliates and to its
 and its Affiliates’ respective partners, directors, officers, employees, legal counsel, independent auditors,
 agents, trustees, advisors and representatives (it being understood that the Persons to whom such
 disclosure is made will be informed of the confidential nature of such Information and instructed to keep
 such Information confidential, with such Affiliate being responsible for such Person’s compliance with
 this Section 10.09; provided, however, that such Agent, Arranger, Lender or Issuing Bank, as applicable,
 shall be principally liable to the extent this Section 10.09 is violated by one or more of its Affiliates or
 any of its or their respective employees, directors or officers), (b) to the extent requested by any
 regulatory authority purporting to have jurisdiction over it (including any self-regulatory authority, such
 as the National Association of Insurance Commissioners); provided, however, that each Agent, each
 Arranger, each Lender and each Issuing Bank agrees to seek confidential treatment with respect to any
 such disclosure, (c) to the extent required by applicable laws or regulations or by any subpoena or
 otherwise as required by applicable Law or regulation or as requested by a governmental authority;
 provided that such Agent, such Arranger, such Lender or such Issuing Bank, as applicable, agrees (x) that
 it will notify the Borrower as soon as practicable in the event of any such disclosure by such Person
 (except in connection with any request as part of any audit or regulatory examination) unless such
 notification is prohibited by law, rule or regulation and (y) to seek confidential treatment with respect to
 any such disclosure, (d) to any other party hereto, (e) subject to an agreement containing provisions at
 least as restrictive as those of this Section 10.09, to (i) any assignee of or Participant in, or any
 prospective assignee of or Participant in, any of its rights or obligations under this Agreement or any
 Eligible Assignee (or its agent) invited to be an Additional Lender or (ii) with the prior consent of the
 Borrower, any actual or prospective direct or indirect counterparty (or its advisors) to any swap or
 derivative transaction relating to the Borrower or any of their Subsidiaries or any of their respective
 obligations; provided that such disclosure shall be made subject to the acknowledgment and acceptance
 by such prospective Lender, Participant or Eligible Assignee that such Information is being disseminated
 on a confidential basis (on substantially the terms set forth in this paragraph or as is otherwise reasonably
 acceptable to the Borrower, the Agents and the Arrangers, including as set forth in any confidential
 information memorandum or other marketing materials) in accordance with the standard syndication
 process of the Agents and the Arrangers or market standards for dissemination of such type of
 information which shall in any event require “click through” or other affirmative action on the part of the
 recipient to access such confidential information, (f) for purposes of establishing a “due diligence”
 defense, (g) with the consent of the Borrower, (h) to the extent such Information (x) becomes publicly
 available other than as a result of a breach by any Person of this Section 10.09 or any other confidentiality

DB1/ 118926700.59                                     223
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1003 of 1503



 provision in favor of any Loan Party, (y) becomes available to any Agent, any Arranger, any Lender, any
 Issuing Bank or any of their respective Affiliates on a non-confidential basis from a source other than
 Holdings, the Borrower or any Subsidiary thereof, and which source is not known by such Agent, such
 Lender, such Issuing Bank or the applicable Affiliate to be subject to a confidentiality restriction in
 respect thereof in favor of Holdings, the Borrower or any Affiliate of the Borrower or (z) is independently
 developed by the Agents, the Lenders, the Issuing Banks, the Arrangers or their respective Affiliates, in
 each case, so long as not based on information obtained in a manner that would otherwise violate this
 Section 10.09 or (i) in order to enforce its respective rights under any Loan Document in any action or
 proceeding.

 For purposes of this Section 10.09, “Information” means all information received from any Loan Party
 or any Subsidiary thereof relating to any Loan Party or any Subsidiary or Affiliate thereof or their
 respective businesses, other than any such information that is available to any Agent, any Lender or any
 Issuing Bank on a non-confidential basis prior to disclosure by any Loan Party or any Subsidiary thereof;
 it being understood that all information received from Holdings, the Borrower or any Subsidiary or
 Affiliate thereof after the date hereof shall be deemed confidential unless such information is clearly
 identified at the time of delivery as not being confidential. Any Person required to maintain the
 confidentiality of Information as provided in this Section 10.09 shall be considered to have complied with
 its obligation to do so in accordance with its customary procedures if such Person has exercised the same
 degree of care to maintain the confidentiality of such Information as such Person would accord to its own
 confidential information.

 Each Agent, each Arranger, each Lender and each Issuing Bank acknowledges that (a) the Information
 may include trade secrets, protected confidential information, or material non-public information
 concerning the Borrower or a Subsidiary, as the case may be, (b) it has developed compliance procedures
 regarding the use of such information and (c) it will handle such information in accordance with
 applicable Law, including United States Federal and state securities Laws and to preserve its trade secret
 or confidential character.
 The respective obligations of the Agents, the Arrangers, the Lenders and any Issuing Bank under this
 Section 10.09 shall survive, to the extent applicable to such Person, (x) the payment in full of the
 Obligations and the termination of this Agreement, (y) any assignment of its rights and obligations under
 this Agreement and (z) the resignation or removal of any Agent.

         Section 10.10 Setoff.

 If an Event of Default shall have occurred and be continuing, each Lender, each Issuing Bank and each of
 their respective Affiliates is hereby authorized at any time and from time to time, after obtaining the prior
 written consent of the Administrative Agent, to the fullest extent permitted by applicable law, to set off
 and apply any and all deposits (general or special, time or demand, provisional or final, in whatever
 currency) at any time held and other obligations (in whatever currency) at any time owing by such Lender
 or such Issuing Bank to or for the credit or the account of any Loan Party against any and all of the
 obligations of such Loan Party then due and payable under this Agreement or any other Loan Document
 to such Lender or such Issuing Bank, irrespective of whether or not such Lender or such Issuing Bank or
 any such Affiliate shall have made any demand under this Agreement or any other Loan Document;
 provided that in the event that any Defaulting Lender shall exercise any such right of setoff, (x) all
 amounts so set off shall be paid over immediately to the Administrative Agent for further application in
 accordance with the provisions of Section 2.17 and, pending such payment, shall be segregated by such
 Defaulting Lender from its other funds and deemed held in trust for the benefit of the Administrative
 Agent, the Issuing Banks, and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
 Administrative Agent a statement describing in reasonable detail the Obligations owing to such
 Defaulting Lender as to which it exercised such right of setoff. The rights of each Lender, each Issuing

DB1/ 118926700.59                                    224
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1004 of 1503



 Bank and each of their respective Affiliates under this Section 10.10 are in addition to other rights and
 remedies (including other rights of setoff) that such Lender, such Issuing Bank or their respective
 Affiliates may have. Each Lender and each Issuing Bank agrees to notify the Borrower and the
 Administrative Agent promptly after any such setoff and application, provided that the failure to give
 such notice shall not affect the validity of such setoff and application.

          Section 10.11 Interest Rate Limitation. Notwithstanding anything to the contrary contained in
 any Loan Document, the interest paid or agreed to be paid under the Loan Documents shall not exceed the
 maximum rate of non-usurious interest permitted by applicable Law (the “Maximum Rate ”). If any
 Agent or any Lender shall receive interest in an amount that exceeds the Maximum Rate, the excess
 interest shall be applied to the principal of the Loans or, if it exceeds such unpaid principal, refunded to
 the Borrower. In determining whether the interest contracted for, charged, or received by an Agent or a
 Lender exceeds the Maximum Rate, such Person may, to the extent permitted by applicable Law, (a)
 characterize any payment that is not principal as an expense, fee, or premium rather than interest, (b)
 exclude voluntary prepayments and the effects thereof, and (c) amortize, prorate, allocate, and spread in
 equal or unequal parts the total amount of interest throughout the contemplated term of the Obligations
 hereunder.

          Section 10.12 Counterparts; Integration; Effectiveness. This Agreement may be executed in
 counterparts (and by different parties hereto in different counterparts), each of which shall constitute an
 original, but all of which when taken together shall constitute a single contract. This Agreement and the
 other Loan Documents constitute the entire contract among the parties relating to the subject matter
 hereof and supersede any and all previous agreements and understandings, oral or written, relating to the
 subject matter hereof. Except as provided in Section 4.01, this Agreement shall become effective when it
 shall have been executed by the Administrative Agent and when the Administrative Agent shall have
 received counterparts hereof that, when taken together, bear the signatures of each of the other parties
 hereto. Delivery of an executed counterpart of a signature page of this Agreement by facsimile or other
 electronic imaging (including in .pdf format) means shall be effective as delivery of a manually executed
 counterpart of this Agreement.

         Section 10.13 Electronic Execution of Assignments and Certain Other Documents.

                  (a)     The words “execution,” “signed,” “signature,” and words of like import in any
 Assignment and Assumption or in any amendment or other modification hereof (including waivers and
 consents) shall be deemed to include electronic signatures or the keeping of records in electronic form,
 each of which shall be of the same legal effect, validity or enforceability as a manually executed signature
 or the use of a paper-based recordkeeping system, as the case may be, to the extent and as provided for in
 any applicable law, including the Federal Electronic Signatures in Global and National Commerce Act,
 the New York State Electronic Signatures and Records Act, or any other similar state laws based on the
 Uniform Electronic Transactions Act; provided that notwithstanding anything contained herein to the
 contrary the Administrative Agent is under no obligation to agree to accept electronic signatures in any
 form or in any format unless expressly agreed to by the Administrative Agent pursuant to procedures
 approved by it.

                   (b)     This Agreement and any document, amendment, approval, consent, information,
 notice, certificate, request, statement, disclosure or authorization related to this Agreement (each a
 “Communication”), including Communications required to be in writing, may be in the form of an
 Electronic Record and may be executed using Electronic Signatures. Each of the Loan Parties agrees that
 any Electronic Signature on or associated with any Communication shall be valid and binding on each of
 the Loan Parties to the same extent as a manual, original signature, and that any Communication entered
 into by Electronic Signature, will constitute the legal, valid and binding obligation each of the Loan

DB1/ 118926700.59                                    225
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1005 of 1503



 Parties enforceable against such in accordance with the terms thereof to the same extent as if a manually
 executed original signature was delivered. Any Communication may be executed in as many counterparts
 as necessary or convenient, including both paper and electronic counterparts, but all such counterparts are
 one and the same Communication. For the avoidance of doubt, the authorization under this paragraph
 may include, without limitation, use or acceptance by the Administrative Agent and each of the Credit
 Parties of a manually signed paper Communication which has been converted into electronic form (such
 as scanned into PDF format), or an electronically signed Communication converted into another format,
 for transmission, delivery and/or retention. The Administrative Agent and each of the Credit Parties may,
 at its option, create one or more copies of any Communication in the form of an imaged Electronic
 Record (“Electronic Copy”), which shall be deemed created in the ordinary course of the such Person’s
 business, and destroy the original paper document. All Communications in the form of an Electronic
 Record, including an Electronic Copy, shall be considered an original for all purposes, and shall have the
 same legal effect, validity and enforceability as a paper record. Notwithstanding anything contained
 herein to the contrary, the Administrative Agent is under no obligation to accept an Electronic Signature
 in any form or in any format unless expressly agreed to by the Administrative Agent pursuant to
 procedures approved by it; provided, further, without limiting the foregoing, (a) to the extent the
 Administrative Agent has agreed to accept such Electronic Signature, the Administrative Agent and each
 of the Credit Parties shall be entitled to rely on any such Electronic Signature purportedly given by or on
 behalf of any Loan Party without further verification and (b) upon the request of the Administrative Agent
 or any Lender, any Electronic Signature shall be promptly followed by such manually executed
 counterpart. For purposes hereof, “Electronic Record” and “Electronic Signature” shall have the meanings
 assigned to them, respectively, by 15 USC §7006, as it may be amended from time to time.

          Section 10.14 Survival of Representations and Warranties. Subject to Section 1.02(9), all
 representations and warranties made hereunder and in any other Loan Document or other document
 delivered pursuant hereto or thereto or in connection herewith or therewith shall survive the execution and
 delivery hereof and thereof. Such representations and warranties have been or will be relied upon by the
 Administrative Agent and each Lender, regardless of any investigation made by the Administrative Agent
 or any Lender or on their behalf and notwithstanding that the Administrative Agent or any Lender may
 have had notice or knowledge of any Default at the time of any Credit Extension, and shall continue in
 full force and effect as long as any Loan or any other Obligation hereunder shall remain unpaid or
 unsatisfied.

         Section 10.15 Severability. If any provision of this Agreement or the other Loan Documents is
 held to be illegal, invalid or unenforceable, (a) the legality, validity and enforceability of the remaining
 provisions of this Agreement and the other Loan Documents shall not be affected or impaired thereby and
 (b) the parties shall endeavor in good faith negotiations to replace the illegal, invalid or unenforceable
 provisions with valid provisions the economic effect of which comes as close as possible to that of the
 illegal, invalid or unenforceable provisions. The invalidity of a provision in a particular jurisdiction shall
 not invalidate or render unenforceable such provision in any other jurisdiction.

         Section 10.16 GOVERNING LAW.

            (a)   THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE
 GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
 NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT
 WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE
 STATE OF NEW YORK.

                    (b)
                 THE BORROWER, HOLDINGS, THE ADMINISTRATIVE AGENT AND
 EACH LENDER EACH IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF

DB1/ 118926700.59                                     226
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1006 of 1503



 AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE
 OF NEW YORK SITTING IN NEW YORK CITY IN THE BOROUGH OF MANHATTAN AND OF
 THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
 ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
 OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
 RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES
 HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
 RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
 SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
 APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES
 THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
 CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
 JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. EACH PARTY HERETO
 AGREES THAT THE AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN
 ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY
 LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE
 EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT OR THE
 ENFORCEMENT OF ANY JUDGMENT.

             (c)  THE BORROWER, HOLDINGS, THE ADMINISTRATIVE AGENT AND
 EACH LENDER EACH IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
 EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
 HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING
 OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
 COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION 10.16. EACH OF THE PARTIES
 HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
 APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE
 OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

       Section 10.17 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO
 HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
 LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
 DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
 OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
 THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
 PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
 ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
 OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
 FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
 HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
 DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
 IN THIS SECTION 10.17.

        Section 10.18 Binding Effect. This Agreement shall become effective when it shall have been
 executed by the Borrower, Holdings and the Administrative Agent and the Administrative Agent shall
 have been notified by each Lender that each such Lender has executed it and thereafter shall be binding
 upon and inure to the benefit of the Borrower, Holdings, each Agent and each Lender and their respective
 successors and assigns.

         Section 10.19 Lender Action. Each Lender agrees that it shall not take or institute any actions
 or proceedings, judicial or otherwise, for any right or remedy against any Loan Party under any of the

DB1/ 118926700.59                                   227
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1007 of 1503



 Loan Documents or the Secured Hedge Agreements (including the exercise of any right of setoff, rights
 on account of any banker’s lien or similar claim or other rights of self-help), or institute any actions or
 proceedings, or otherwise commence any remedial procedures, with respect to any Collateral or any other
 property of any such Loan Party, without the prior written consent of the Administrative Agent. The
 provision of this Section 10.19 are for the sole benefit of the Lenders and shall not afford any right to, or
 constitute a defense available to, any Loan Party.

          Section 10.20 Use of Name, Logo, etc. Each Loan Party consents to the publication in the
 ordinary course by Administrative Agent or the Arrangers of customary advertising material relating to
 the financing transactions contemplated by this Agreement using such Loan Party’s name, product
 photographs, logo or trademark. Such consent shall remain effective until revoked by such Loan Party in
 writing to the Administrative Agent and the Arrangers.

          Section 10.21 USA PATRIOT Act and other Anti-Terrorism Laws. Each Lender that is subject
 to the USA PATRIOT Act and other Anti-Terrorism Laws and the Administrative Agent (for itself and
 not on behalf of any Lender) hereby notifies the Borrower that pursuant to the requirements of the USA
 PATRIOT Act and other Anti-Terrorism Laws, it is required to obtain, verify and record information that
 identifies each Loan Party, which information includes the name and address of each Loan Party and
 other information that will allow such Lender or the Administrative Agent, as applicable, to identify each
 Loan Party in accordance with the USA PATRIOT Act and other Anti-Terrorism Laws. The Borrower
 shall, promptly following a request by the Administrative Agent or any Lender, provide all documentation
 and other information that the Administrative Agent or such Lender reasonably requests in order to
 comply with its ongoing obligations under applicable “know your customer” and anti-money laundering
 rules and regulations, including and the Beneficial Ownership Regulation, the USA PATRIOT Act and
 other Anti-Terrorism Laws.

         Section 10.22 Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS
 TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.
 NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
 SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

          Section 10.23 No Advisory or Fiduciary Responsibility. In connection with all aspects of each
 transaction contemplated hereby (including in connection with any amendment, waiver or other
 modification hereof or of any other Loan Document), each of the Borrower and Holdings acknowledges
 and agrees that (i) (A) the arranging and other services regarding this Agreement provided by the Agents,
 the Arrangers and the Lenders are arm’s-length commercial transactions between the Borrower, Holdings
 and their respective Affiliates, on the one hand, and the Administrative Agents, the Arrangers and the
 Lenders, on the other hand, (B) each of the Borrower and Holdings has consulted its own legal,
 accounting, regulatory and tax advisors to the extent it has deemed appropriate, and (C) each of the
 Borrower and Holdings is capable of evaluating, and understands and accepts, the terms, risks and
 conditions of the transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
 Agent, Arranger and Lender is and has been acting solely as a principal and, except as expressly agreed in
 writing by the relevant parties, has not been, is not, and will not be acting as an advisor, agent or fiduciary
 for the Borrower, Holdings or any of their respective Affiliates, or any other Person and (B) none of the
 Agents, the Arrangers nor any Lender has any obligation to the Borrower, Holdings or any of their
 respective Affiliates with respect to the transactions contemplated hereby except those obligations
 expressly set forth herein and in the other Loan Documents; and (iii) the Agents, the Arrangers, the
 Lenders and their respective Affiliates may be engaged in a broad range of transactions that involve
 interests that differ from those of the Borrower, Holdings and their respective Affiliates, and none of the
 Agents, the Arrangers nor any Lender has any obligation to disclose any of such interests to the Borrower,
 Holdings or any of their respective Affiliates. To the fullest extent permitted by law, each of the

DB1/ 118926700.59                                     228
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1008 of 1503



 Borrower and Holdings hereby waives and releases any claims that it may have against the Agents, the
 Arrangers or any Lender with respect to any breach or alleged breach of agency or fiduciary duty in
 connection with any aspect of any transaction contemplated hereby.

         Section 10.24 Release of Collateral and Guarantee Obligations; Subordination of Liens.

                    (a)     The Lenders and the Issuing Banks hereby irrevocably agree that the Liens
 granted to the Collateral Agent by the Loan Parties on any Collateral shall be automatically released (i) in
 full, as set forth in clause (b) below, (ii) upon the sale or other transfer of such Collateral (including as
 part of or in connection with any other sale or other transfer permitted hereunder) to any Person other than
 another Loan Party, to the extent such sale, transfer or other disposition is made in compliance with the
 terms of this Agreement (and the Collateral Agent may rely conclusively on a certificate to that effect
 provided to it by any Loan Party upon its reasonable request without further inquiry), (iii) to the extent
 such Collateral is comprised of property leased to a Loan Party by a Person that is not a Loan Party, upon
 termination or expiration of such lease, (iv) if the release of such Lien is approved, authorized or ratified
 in writing by the Required Lenders (or such other percentage of the Lenders whose consent may be
 required in accordance with Section 10.01), (v) to the extent the property constituting such Collateral is
 owned by any Guarantor, upon the release of such Guarantor from its obligations under the Guaranty (in
 accordance with the second succeeding sentence), (vi) as required by the Collateral Agent to effect any
 sale, transfer or other disposition of Collateral in connection with any exercise of remedies of the
 Collateral Agent pursuant to the Collateral Documents and (vii) to the extent such Collateral otherwise
 becomes Excluded Assets. Any such release shall not in any manner discharge, affect, or impair the
 Obligations or any Liens (other than those being released) upon (or obligations (other than those being
 released) of the Loan Parties in respect of) all interests retained by the Loan Parties, including the
 proceeds of any sale, all of which shall continue to constitute part of the Collateral except to the extent
 otherwise released in accordance with the provisions of the Loan Documents. Additionally, the Lenders
 and the Issuing Banks hereby irrevocably agree that the Guarantors shall be released from the Guaranties
 upon consummation of any transaction permitted hereunder resulting in such Subsidiary ceasing to
 constitute a Restricted Subsidiary, or otherwise becoming an Excluded Subsidiary, provided that after
 giving effect to any such release, no Overadvance shall exist or result therefrom. The Lenders and the
 Issuing Banks hereby authorize the Administrative Agent and the Collateral Agent, as applicable, to
 execute and deliver any instruments, documents, and agreements necessary or desirable to evidence and
 confirm the release of any Guarantor or Collateral pursuant to the foregoing provisions of this paragraph,
 all without the further consent or joinder of any Lender or Issuing Bank. Any representation, warranty or
 covenant contained in any Loan Document relating to any such released Collateral or Guarantor shall no
 longer be deemed to be repeated.

                   (b)      Notwithstanding anything to the contrary contained herein or any other Loan
 Document, when all Obligations (other than (i) Hedging Obligations in respect of any Secured Hedge
 Agreements, (ii) Cash Management Obligations in respect of any Secured Cash Management
 Agreements, (iii) any contingent obligations not then due and (iv) the Outstanding Amount of L/C
 Obligations related to any Letter of Credit that has been Cash Collateralized, backstopped by a letter of
 credit reasonably satisfactory to the applicable Issuing Bank or deemed reissued under another agreement
 reasonably acceptable to the applicable Issuing Bank) have been paid in full and all Commitments have
 terminated, upon request of the Borrower, the Administrative Agent or Collateral Agent, as applicable,
 shall (without notice to, or vote or consent of, any Secured Party) take such actions as shall be required to
 release its security interest in all Collateral, and to release all obligations under any Loan Document,
 whether or not on the date of such release there may be any (i) Hedging Obligations in respect of any
 Secured Hedge Agreements, (ii) Cash Management Obligations in respect of any Secured Cash
 Management Agreements, (iii) any contingent obligations not then due and (iv) any Outstanding Amount
 of L/C Obligations related to any Letter of Credit that has been Cash Collateralized, backstopped by a

DB1/ 118926700.59                                    229
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1009 of 1503



 letter of credit reasonably satisfactory to the applicable Issuing Bank or deemed reissued under another
 agreement reasonably acceptable to the applicable Issuing Bank. Any such release of Obligations shall be
 deemed subject to the provision that such Obligations shall be reinstated if after such release any portion
 of any payment in respect of the Obligations guaranteed thereby shall be rescinded or must otherwise be
 restored or returned upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
 Borrower or any Guarantor, or upon or as a result of the appointment of a receiver, intervenor or
 conservator of, or trustee or similar officer for, the Borrower or any Guarantor or any substantial part of
 its property, or otherwise, all as though such payment had not been made.

                    (c)   Notwithstanding anything to the contrary contained herein or in any other Loan
 Document, upon request of the Borrower in connection with any Permitted Lien specified in clause (7) of
 the definition thereof securing obligations in respect of Indebtedness, Disqualified Stock or Preferred
 Stock permitted to be incurred pursuant to clause (4) of Section 7.02(b) in any Collateral, the
 Administrative Agent or Collateral Agent, as applicable, shall (without notice to, or vote or consent of,
 any Secured Party) take such actions as shall be required to subordinate the Lien on any Collateral to any
 such Permitted Lien to be senior to the Liens in favor of the Collateral Agent.

                   (d)     Notwithstanding the foregoing or anything in the Loan Documents to the
 contrary, at the direction of the Required Lenders, the Administrative Agent may, in exercising remedies,
 take any and all necessary and appropriate action to effectuate a credit bid of all Loans (or any lesser
 amount thereof) for the Borrower’s assets in a bankruptcy, foreclosure or other similar proceeding,
 forbear from exercising remedies upon an Event of Default, or in a bankruptcy proceeding, enter into a
 settlement agreement on behalf of all Lenders.

          Section 10.25 Assumption and Acknowledgment. On the Closing Date, Belk assumed all of
 Initial Borrower’s rights, title, interests, duties, liabilities and obligations (including the Obligations)
 under the Loan Documents as the “Borrower” hereunder (collectively, the “Assumption”), including, any
 claims, liabilities, or obligations arising from Initial Borrower’s failure to perform any of its covenants,
 agreements, commitments or obligations under the Loan Documents to be performed prior to the date of
 the Assumption.

          Section 10.26 Judgment Currency. If, for the purposes of obtaining judgment in any court, it is
 necessary to convert a sum due hereunder or any other Loan Document in one currency into another
 currency, the rate of exchange used shall be that at which in accordance with normal banking procedures
 the Administrative Agent could purchase the first currency with such other currency on the Business Day
 preceding that on which final judgment is given. The obligation of the Borrower in respect of any such
 sum due from it to the Administrative Agent or the Lenders hereunder or under the other Loan
 Documents shall, notwithstanding any judgment in a currency (the “Judgment Currency”) other than
 that in which such sum is denominated in accordance with the applicable provisions of this Agreement
 (the “Agreement Currency”), be discharged only to the extent that on the Business Day following
 receipt by the Administrative Agent of any sum adjudged to be so due in the Judgment Currency, the
 Administrative Agent may in accordance with normal banking procedures purchase the Agreement
 Currency with the Judgment Currency. If the amount of the Agreement Currency so purchased is less
 than the sum originally due to the Administrative Agent from the Borrower in the Agreement Currency,
 the Borrower agrees, as a separate obligation and notwithstanding any such judgment, to indemnify the
 Administrative Agent or the Person to whom such obligation was owing against such loss. If the amount
 of the Agreement Currency so purchased is greater than the sum originally due to the Administrative
 Agent in such currency, the Administrative Agent agrees to return the amount of any excess to the
 Borrower (or to any other Person who may be entitled thereto under applicable Law).



DB1/ 118926700.59                                    230
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1010 of 1503




        Section 10.27 Secured Bank Product Agreements, Secured Cash Management Agreements and
 Secured Hedge Agreements.

          Except as otherwise expressly set forth herein or in any Guarantee or any Collateral Document,
 no party to any Secured Bank Product Agreement, Secured Cash Management Agreement or Secured
 Hedge Agreement that obtains the benefits of any Guarantee or any Collateral by virtue of the provisions
 hereof or of any Guarantee or any Collateral Document shall have any right to notice of any action or to
 consent to, direct or object to any action hereunder or under any other Loan Document or otherwise in
 respect of the Collateral (including the release or impairment of any Collateral) other than in its capacity
 as a Lender and, in such case, only to the extent expressly provided in the Loan Documents.
 Notwithstanding any other provision of this Article X to the contrary, the Collateral Agent shall not be
 required to verify the payment of, or that other satisfactory arrangements have been made with respect to,
 Secured Bank Product Agreements, Secured Cash Management Agreements or Secured Hedge
 Agreements unless the Administrative Agent has received written notice of such Secured Bank Product
 Agreement, Secured Cash Management Agreement or Secured Hedge Agreement, together with such
 supporting documentation as the Administrative Agent may request, from the applicable Agent, Lender or
 Affiliate of an Agent or Lender party thereto.

         Section 10.28 Acknowledgement and Consent to Bail-In of Affected Financial Institutions.

          Notwithstanding anything to the contrary in any Loan Document or in any other agreement,
 arrangement or understanding among any such parties, each party hereto acknowledges that any liability of
 any Lender or an Issuing Bank that is an Affected Financial Institution arising under any Loan Document,
 to the extent such liability is unsecured, may be subject to the Write-Down and Conversion Powers of the
 applicable Resolution Authority and agrees and consents to, and acknowledges and agrees to be bound by:

                    (a)  the application of any Write-Down and Conversion Powers by the applicable
 Resolution Authority to any such liabilities arising hereunder which may be payable to it by any Lender
 or any Issuing Bank that is an Affected Financial Institution; and

                    (b)   the effects of any Bail-In Action on any such liability, including, if applicable:

                                  (i)      a reduction in full or in part or cancellation of any such liability;

                                    (ii)     a conversion of all, or a portion of, such liability into shares or
                          other instruments of ownership in such Affected Financial Institution, its parent
                          undertaking, or a bridge institution that may be issued to it or otherwise conferred
                          on it, and that such shares or other instruments of ownership will be accepted by
                          it in lieu of any rights with respect to any such liability under this Agreement or
                          any other Loan Document; or

                                  (iii)    the variation of the terms of such liability in connection with the
                          exercise of the Write-Down and Conversion Powers of the applicable Resolution
                          Authority.

         Section 10.29 Acknowledgement Regarding Any Supported QFCs.

          To the extent that the Loan Documents provide support, through a guarantee or otherwise, for Swap
 Contracts or any other agreement or instrument that is a QFC (such support, “QFC Credit Support” and
 each such QFC a “Supported QFC”), the parties acknowledge and agree as follows with respect to the
 resolution power of the Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act

DB1/ 118926700.59                                     231
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1011 of 1503



 and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
 regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
 QFC and QFC Credit Support (with the provisions below applicable notwithstanding that the Loan
 Documents and any Supported QFC may in fact be stated to be governed by the laws of the State of New
 York and/or of the United States or any other state of the United States):

          In the event a Covered Entity that is party to a Supported QFC (each, a “Covered Party”) becomes
 subject to a proceeding under a U.S. Special Resolution Regime, the transfer of such Supported QFC and
 the benefit of such QFC Credit Support (and any interest and obligation in or under such Supported QFC
 and such QFC Credit Support, and any rights in property securing such Supported QFC or such QFC Credit
 Support) from such Covered Party will be effective to the same extent as the transfer would be effective
 under the U.S. Special Resolution Regime if the Supported QFC and such QFC Credit Support (and any
 such interest, obligation and rights in property) were governed by the laws of the United States or a state of
 the United States. In the event a Covered Party or a BHC Act Affiliate of a Covered Party becomes subject
 to a proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan Documents that
 might otherwise apply to such Supported QFC or any QFC Credit Support that may be exercised against
 such Covered Party are permitted to be exercised to no greater extent than such Default Rights could be
 exercised under the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents were
 governed by the laws of the United States or a state of the United States. Without limitation of the foregoing,
 it is understood and agreed that rights and remedies of the parties with respect to a Defaulting Lender shall
 in no event affect the rights of any Covered Party with respect to a Supported QFC or any QFC Credit
 Support.

            [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]




DB1/ 118926700.59                                     232
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1012 of 1503



                  IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
 executed as of the date first above written.

                                              BELK, INC.,
                                                as the Borrower


                                              By:
                                                     Name:
                                                     Title:




                               [Signature Page to ABL Credit Agreement]
DB1/ 118926700.59
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1013 of 1503



                                         BEAR PARENT INC.,
                                           as Holdings


                                         By:
                                                Name:
                                                Title:




DB1/ 118926700.59         [Signature Page to ABL Credit Agreement]
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1014 of 1503




                                         BANK OF AMERICA, N.A.,
                                           as Administrative Agent and Collateral Agent


                                         By:
                                                Name:
                                                Title:




DB1/ 118926700.59         [Signature Page to ABL Credit Agreement]
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1015 of 1503




                                         [___________________],
                                            as Lender


                                         By:
                                                Name:
                                                Title:




DB1/ 118926700.59         [Signature Page to ABL Credit Agreement]
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1016 of 1503




                                    ANNEX B

                                 Amended Schedules

                                   [see attached]




DB1/ 118915452.611
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1017 of 1503




                                    ANNEX C

                                  Updated Exhibits

                                   [see attached]




DB1/ 118915452.611
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1018 of 1503




                                Exhibit E

            Form of New Second Lien Credit Facility Documents
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1019 of 1503
                                                                                          Execution Version


                     AMENDMENT NO. 3 TO SECOND LIEN CREDIT AGREEMENT

                This AMENDMENT NO. 3 TO SECOND LIEN CREDIT AGREEMENT, dated as of
February 24, 2021 (this “Agreement”), is among BEAR PARENT INC., a Delaware corporation
(“Holdings”), BELK, INC., a Delaware corporation (the “Borrower”), the other Guarantors party hereto,
Wilmington Trust, National Association, as administrative agent (in such capacity, including any successor
thereto, the “Administrative Agent”) and collateral agent (in such capacity, including any successor
thereto, the “Collateral Agent”) under the Loan Documents, and each Lender party hereto.

                                         PRELIMINARY STATEMENTS

                 WHEREAS, reference is made to that certain Second Lien Credit Agreement, dated as of
December 10, 2015 (as amended by Amendment No. 1 to Second Lien Credit Agreement, dated as of
October 29, 2019, Amendment No. 2 to Second Lien Credit Agreement, dated October 29, 2019, and as is
in effect immediately prior to the effectiveness of this Agreement, the “Existing Credit Agreement”; the
Existing Credit Agreement as amended and restated in the form attached as Exhibit A hereto, the “A&R
Credit Agreement”; capitalized terms used but not defined herein having the meanings provided in the
A&R Credit Agreement), among the Borrower, Holdings, the Lenders (as defined therein) from time to
time party thereto, the Administrative Agent and the Collateral Agent;

              WHEREAS, the undersigned Lenders constituting all Lenders necessary to approve this
Agreement have agreed to modify the Existing Credit Agreement in the manner described in Section 1
herein;

                NOW, THEREFORE, in consideration of the undertakings set forth herein and other good
and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:

        1.       Amendments to the Existing Loan Documents. Effective as of the Amendment No. 3
Effective Date (as defined below), subject to the satisfaction of the conditions set forth in Section 3 hereof,
each of the parties hereto agrees that:

                 (a)      the Existing Credit Agreement (excluding all Exhibits thereto (except as set forth
        in clause (b) below), but including the Schedules attached to the A&R Credit Agreement on Exhibit
        A hereto) shall be amended and restated in its entirety and replaced as set forth in the document
        attached as Exhibit A hereto; and

                (b)     Exhibit C (Compliance Certificate) shall be amended and restated in its entirety
        and replaced as set forth in the document attached as Exhibit B hereto.

       2.      Representations and Warranties. To induce the other parties hereto to enter into this
Agreement, each of the Loan Parties represents and warrants to each of the Lenders party hereto and the
Administrative Agent that, after giving effect to this Agreement:

                 (a)    the execution, delivery and performance of this Agreement by such Loan Party and
        the consummation of the transactions contemplated herein are within such Loan Party’s corporate
        or other organizational powers;

                (b)     this Agreement has been duly authorized, executed and delivered by such Loan
        Party and constitutes a legal, valid and binding obligation of such Loan Party enforceable against
    Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1020 of 1503



       such Loan Party in accordance with its terms, except as such enforceability may be limited by
       Debtor Relief Laws and by general principles of equity and principles of good faith and fair dealing;

               (c)      no Default or Event of Default exists or has occurred and is continuing as of the
       date hereof;

               (d)     Upon receipt of the Confirmation Order (as defined in the RSA), no consent of
       any lender (other than the Lenders party hereto) or any other Person is necessary or required
       in connection with the execution, delivery or performance by or enforcement against any
       Loan Party of this Agreement (including but not limited to the consent of the First Lien
       Administrative Agent or the banks and other financial institutions from time to time party
       to the First Lien Credit Agreement); and

                (e)      all representations and warranties made in any Loan Document are true and correct
       in all material respects as if made on the date hereof; provided that to the extent such representations
       and warranties specifically refer to an earlier date, they shall be true and correct in all material
       respects as of such earlier date; provided further that, any representation and warranty that is
       qualified as to “materiality,” “Material Adverse Effect” or similar language shall be true and correct
       (after giving effect to any qualification therein) in all respects on such respective dates; provided,
       further, that to the extent any representation or warranty would not be true or correct solely as a
       result of customary events or circumstances in connection with the Plan of Reorganization, such
       representation or warranty shall not be deemed to be untrue or incorrect in any material respect.

       3.      Conditions Precedent. This Agreement and the amendments set forth in Section 1 shall
become effective on the first date (the “Amendment No. 3 Effective Date”) that:

       i.      The Administrative Agent (or in the case of clause (c)(1), the First Lien Administrative
               Agent) shall have received each of the following, each of which shall be .pdf copies unless
               otherwise specified, each properly executed by a Responsible Officer of the signing Loan
               Party and, if applicable, each of the other parties thereto, each dated as of the Amendment
               No. 3 Effective Date (or, in the case of certificates of government officials, a recent date
               before the Amendment No. 3 Effective Date) each in form and substance consistent with
               the Backstop Commitment Letter (as defined in the RSA) and the New Credit Facilities
               Term Sheet attached as Exhibit 1 to the Restructuring Term Sheet (as defined in the RSA)
               (the “New Credit Facilities Term Sheet”), and otherwise reasonably satisfactory to the
               Administrative Agent, the Required Lenders and the Sponsor:

              (a)       executed counterparts of this Agreement, duly executed by the Borrower, the other
       Loan Parties, the Administrative Agent and each Lender;

               (b)      certificates of good standing from the secretary of state of the state of organization
       of each Loan Party (to the extent such concept exists in such jurisdiction), a certificate from the
       Borrower and each other Loan Party with appropriate insertions and attachments of resolutions or
       other actions, evidence or incumbency and the signature of authorized signatories and
       Organizational Documents, executed by a Responsible Officer and the secretary or assistant
       secretary or other authorized representative of such Loan Party;

               (c)      each of the following:

                        (1) certificates, if any, representing the Pledged Equity referred to in the Security
                            Agreement accompanied by undated stock powers executed in blank and


                                                     2
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1021 of 1503



                       instruments, if any, evidencing the Pledged Debt (as defined in the Security
                       Agreement) indorsed in blank (or confirmation in lieu thereof that such
                       certificates, powers and instruments have been sent for overnight delivery to
                       the First Lien Administrative Agent);

                   (2) evidence that all other actions, recordings and filings required by the Collateral
                       Documents that the Required Lenders may deem reasonably necessary to
                       satisfy the Collateral and Guarantee Requirement shall have been taken,
                       completed or otherwise provided for in a manner reasonably satisfactory to the
                       Required Lenders;

                   (3) a perfection certificate, duly executed and delivered by the Loan Parties, in
                       form and substance reasonably satisfactory to the Required Lenders; and

                   (4) copies of a recent Lien and judgment search in each jurisdiction reasonably
                       requested by the Required Lenders with respect to the Loan Parties;

         (d)       a certificate of an officer of the Borrower certifying that the conditions set forth in
  Paragraphs (ii) and (iii) below have been satisfied

          (e)     a certificate, substantially in the form of Exhibit I to the Existing Credit
  Agreement, of the chief financial officer (or other comparable officer), of the Borrower certifying
  the Solvency, after giving effect to the New Money First-Out Loans (as defined in the First Lien
  Credit Agreement) and the other transactions contemplated hereby and by the RSA on the
  Amendment No. 3 Effective Date, of the Borrower and its Subsidiaries on a consolidated basis;

           (f)      an executed legal opinion of (i) Kirkland & Ellis LLP, counsel to the Borrower and
  the other Loan Parties, (ii) Moore & Van Allen, special South Carolina and North Carolina counsel
  to certain of the Loan Parties, and (iii) Butler Snow LLP, special Mississippi counsel to certain of
  the Loan Parties;

          (g)   (1) a Supplement No. 1 to the Security Agreement (the “Security Agreement
  Supplement”), (2) a Supplement No. 1 to the Guaranty (the “Guaranty Supplement”) and (3) a
  Joinder Agreement to Intercompany Subordination Agreement, in each case, executed by Belk
  Sourcing LLC;

         (h)     the Amended & Restated Fee Letter, executed by the Borrower and the
  Administrative Agent;

          (i)      receipt by Administrative Agent of executed Funds Flow Direction Letter; and

          (j)     a Reaffirmation Agreement, executed by the Loan Parties and the Agent, in the
  form attached as Exhibit C hereto (the “2L Reaffirmation Agreement”).

  ii.     The representations and warranties of the Loan Parties contained in the A&R Credit
          Agreement shall be true and correct in all material respects on and as of the Amendment
          No. 3 Effective Date; provided that to the extent such representations and warranties
          specifically refer to an earlier date, they shall be true and correct in all material respects as
          of such earlier date; provided further that, any representation and warranty that is qualified
          as to “materiality,” “Material Adverse Effect” or similar language shall be true and correct
          (after giving effect to any qualification therein) in all respects on such respective dates;



                                                3
    Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1022 of 1503



        iii.    At the time of and immediately after giving effect to the New Money First-Out Loans (as
                defined in the First Lien Credit Agreement) and the other transactions contemplated hereby
                and by the RSA on the Amendment No. 3 Effective Date, no Default or Event of Default
                under the A&R Credit Agreement shall exist;

        iv.     The Administrative Agent shall have received an executed (i) Amendment No. 2 to the
                First Lien Credit Agreement, (ii) Limited Waiver and Amendment No. 3 to the ABL Credit
                Agreement, (iii) Amended and Restated Term Intercreditor Agreement, in the form
                attached as Exhibit D hereto (the “A&R Term Intercreditor Agreement”), and (iv) First
                Amendment to Intercreditor Agreement, in the form attached as Exhibit E hereto (the
                “ABL Intercreditor Agreement Amendment”), each in form and substance consistent
                with the Backstop Commitment Letter and the New Credit Facilities Term Sheet and
                otherwise reasonably satisfactory to the Administrative Agent, the Required Lenders and
                the Required Lenders (as defined in the First Lien Credit Agreement);

        v.      The Backstop Commitment Parties (as defined in the Backstop Commitment Letter) shall
                have received all fees required to be paid pursuant to the Backstop Commitment Letter
                payable to them to the extent due (which may be offset against the proceeds of the New
                Money First-Out Loans (as defined in the First Lien Credit Agreement));

        vi.     Each holder of an allowed Second Lien Term Loan Claim (as defined in the RSA) shall
                have received all accrued interest (at the Default Rate) on the principal amount of such
                Second Lien Term Loan Claim through the Petition Date;

        vii.    The Administrative Agent, the Ad Hoc Crossover Lender Group, the Ad Hoc First Lien
                Lender Group and the Consenting Sponsors (each as defined in the RSA) shall have
                received all fees, expenses and other amounts required to be reimbursed or paid by the
                Borrower under the A&R Credit Agreement, the RSA and any other applicable fee letters
                executed by the Borrower and such parties or their respective professionals (with respect
                to amounts incurred, or reasonably estimated to be incurred, on or prior to the Amendment
                No. 3 Effective Date), to the extent invoiced at least one (1) Business Day prior to the
                Amendment No. 3 Effective Date;

        viii.   The Administrative Agent and the Lenders shall have received at least three (3) Business
                Days prior to the Amendment No. 3 Effective Date (or such later date as the Administrative
                Agent or such Lender shall reasonably agree) all documentation and other information
                about the Loan Parties that has been reasonably requested in writing (including by email)
                by the Administrative Agent or the Lenders as required by the U.S. regulatory authorities
                under applicable “know your customer” and anti-money laundering rules and regulations,
                including the USA Patriot Act and the Beneficial Ownership Regulation;

        ix.     The RSA shall remain in full force and effect;

        x.      The entry of the Confirmation Order (as defined in the RSA) shall have occurred; and

        xi.     The Plan Effective Date (as defined in the RSA) shall have occurred.

Without limiting the generality of the provisions of Section 10.01(1) of the A&R Credit Agreement, for
purposes of determining compliance with the condition specified in this Section 3, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted or to be satisfied with,
this Agreement and the other matters required hereunder to be consented to or approved by or acceptable



                                                    4
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1023 of 1503



or satisfactory to a Lender unless the Administrative Agent shall have received notice from such Lender
prior to the proposed Amendment No. 3 Effective Date specifying its objection thereto.

        4.      [Reserved].

        5.      [Reserved].

        6.      Amendment, Modification and Waiver; No Novation.

                (a)      This Agreement may not be amended, modified or waived except in accordance
        with the A&R Credit Agreement. The execution, delivery and effectiveness of this Agreement shall
        not, except as expressly provided herein, operate as a waiver of any right, power or remedy of any
        Lender or the Administrative Agent under any of the Loan Documents, nor constitute a waiver of
        any provision of any of the Loan Documents.

                 (b)     On and after the Amendment No. 3 Effective Date, each reference in the Existing
        Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like import
        referring to the Credit Agreement, and each reference in the other Loan Documents to the “Credit
        Agreement”, “thereunder”, “thereof” or words of like import referring to the Existing Credit
        Agreement shall mean and be a reference to the A&R Credit Agreement. Each reference to the
        applicable Loan Document shall mean and be a reference to such Loan Document, as amended
        hereby.

                 (c)     On and after the Amendment No. 3 Effective Date, the A&R Credit Agreement
        shall supersede and replace the Existing Credit Agreement. Except as specifically amended by this
        Agreement or the other documents executed in connection herewith, the Loan Documents shall
        remain in full force and effect and are hereby ratified and confirmed.

                (d)      The execution and delivery of this Agreement shall not constitute a novation of
        any indebtedness or other obligations owing to the Lenders under the Existing Credit Agreement
        based on facts or events occurring or existing prior to the execution and delivery of this Agreement.

      7.     Loan Document. This Agreement shall constitute a Loan Document for all purposes of the
A&R Credit Agreement and the other Loan Documents.

     8.    Governing Law, Etc. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTIONS 10.15, 10.16 AND 10.17 OF THE A&R CREDIT AGREEMENT ARE HEREBY
INCORPORATED BY REFERENCE, MUTATIS MUTANDIS.

         9.       Counterparts; Electronic Signatures. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which together shall constitute one and
the same instrument. Delivery by telecopier or other electronic transmission of an executed counterpart of
a signature page to this Agreement shall be effective as delivery of an original executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” and words of like import in this Agreement or
in any amendment or other modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic Transactions Act.



                                                     5
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1024 of 1503



         10.      Direction to Administrative Agent. Each of the Lenders party hereto (collectively
constituting all of the Lenders necessary to approve this Agreement and the A&R Credit Agreement) hereby
(i) authorizes and directs the Administrative Agent and the Collateral Agent to execute and deliver this
Agreement, the 2L Reaffirmation Agreement, the Security Agreement Supplement, the Guaranty
Supplement, the A&R Term Intercreditor Agreement and the ABL Intercreditor Agreement Amendment,
and to take, or forbear from taking, any and all actions as set forth herein and therein, and (ii) acknowledges
and agrees that (x) the direction set forth in this Section 10 constitutes an instruction and request of the
undersigned Lenders pursuant to the Loan Documents under Article IX of each of the Existing Credit
Agreement and A&R Credit Agreement, and (y) Sections 9.03, 9.05, 9.08, 10.04, and 10.05 of each of the
Existing Credit Agreement and A&R Credit Agreement, and all other rights, protections, privileges,
immunities, exculpations, and indemnities afforded to such Administrative Agent under the Loan
Documents shall apply to any and all actions taken or not taken by such Administrative Agent in accordance
with such direction

                               [Remainder of Page Intentionally Left Blank]




                                                      6
    Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1025 of 1503



                IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized officer
to execute and deliver this Agreement as of the date first set forth above.


                                                    WILMINGTON TRUST, NATIONAL
                                                    ASSOCIATION, as Administrative Agent


                                                    By: ____________________________
                                                         Name:
                                                         Title:




Amendment No. 3 Signature Page
    Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1026 of 1503



                                   BELK, INC.,
                                   as Borrower


                                   By:
                                         Name:
                                         Title:


                                   BEAR PARENT INC.,
                                   as Holdings


                                   By:
                                         Name:
                                         Title:

                                   BELK-SIMPSON COMPANY,
                                       GREENVILLE, SOUTH CAROLINA,
                                   BELK INTERNATIONAL, INC.,
                                   BELK STORES SERVICES, LLC,
                                   BELK ADMINISTRATION, LLC,
                                   BELK STORES OF VIRGINIA LLC,
                                   BELK ACCOUNTS RECEIVABLE LLC,
                                   BELK GIFT CARD COMPANY LLC,
                                   BELK MERCHANDISING LLC,
                                   BELK TEXAS HOLDINGS LLC,
                                   BELK ECOMMERCE LLC,
                                   BELK STORES OF MISSISSIPPI LLC,
                                   BELK SOURCING LLC,
                                   each as a Guarantor

                                   By:
                                         Name:
                                         Title:


                                   BELK DEPARTMENT STORES LP


                                   By: Belk, Inc.
                                   Its: General Partner


                                   By:
                                         Name:
                                         Title:




Amendment No. 3 Signature Page
    Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1027 of 1503



                                   GSO BEACON HOLDINGS LP, as Lender
                                   By: GSO Beacon Co-Invest Associates LLC
                                   Its: General Partner


                                   By: ____________________________________
                                   Name:
                                   Title:

                                   GSO CREDIT ALPHA FUND LP, as Lender
                                   By: GSO Credit Alpha Associates LLC
                                   Its: General Partner


                                   By: ____________________________________
                                   Name:
                                   Title:




Amendment No.3 Signature Page
    Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1028 of 1503



                                   KATRIONA INVESTMENT PTE LTD,
                                   as Lender


                                   By: ____________________________________
                                   Name:
                                   Title:




Amendment No.3 Signature Page
    Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1029 of 1503



                                   FS KKR CAPITAL CORP, as Lender




                                   By: ____________________________________
                                   Name:
                                   Title:




Amendment No.3 Signature Page
    Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1030 of 1503



                                   OREGON PUBLIC EMPLOYEES RETIREMENT
                                   FUND, as Lender


                                   By: ____________________________________
                                   Name:
                                   Title:




Amendment No.3 Signature Page
    Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1031 of 1503



                                   PCOP II TOPCO INTERMEDIATE B L.P.,
                                   as Lender


                                   By: ____________________________________
                                   Name:
                                   Title




Amendment No.3 Signature Page
    Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1032 of 1503



                                               PRISMA SPC HOLDINGS LTD.,
                                               as Lender


SIGNED on behalf of and for the account of )
Prisma SPC Holdings Ltd. - Segregated
Portfolio AC:                              )

                                               ________________________________________
                                                Duly Authorised Signatory
                                           )
                                           )
                                               Name:
                                           )            _________________________________

                                               Title:
                                           )            _________________________________




Amendment No.3 Signature Page
    Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1033 of 1503



                                               PRISMA SPC HOLDINGS LTD.,
                                               as Lender


SIGNED on behalf of and for the account of )
Prisma SPC Holdings Ltd. - Segregated
Portfolio AB:                              )
                                               ________________________________________
                                                Duly Authorised Signatory
                                           )
                                           )
                                               Name:
                                           )            _________________________________

                                               Title:
                                           )




Amendment No.3 Signature Page
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1034 of 1503



                             EXHIBIT A

                         A&R Credit Agreement

                             [See attached.]
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1035 of 1503
                                                                 Execution Version




                 _______________________________________



                       AMENDED AND RESTATED
                    SECOND LIEN CREDIT AGREEMENT

                         dated as of February 24, 2021

                                    among

                            BEAR PARENT INC.,
                               as Holdings,

                                 BELK, INC.,
                                 as Borrower,

              WILMINGTON TRUST, NATIONAL ASSOCIATION,
                 as Administrative Agent and Collateral Agent,

                                     and

                   THE OTHER LENDERS PARTY HERETO
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1036 of 1503



                                          TABLE OF CONTENTS
                                                                                                                                Page

                                                   ARTICLE I

                      DEFINITIONS AND ACCOUNTING TERMS

Section 1.01   Defined Terms ...................................................................................................1
Section 1.02   Other Interpretive Provisions...........................................................................73
Section 1.03   Accounting Terms ...........................................................................................75
Section 1.04   Rounding..........................................................................................................75
Section 1.05   References to Agreements, Laws, etc..............................................................75
Section 1.06   Times of Day and Timing of Payment and Performance ................................75
Section 1.07   Pro Forma and Other Calculations ..................................................................75
Section 1.08   Available Amount Transaction........................................................................78
Section 1.09   [Reserved]........................................................................................................78
Section 1.10   Currency Generally..........................................................................................78
Section 1.11   Divisions ..........................................................................................................79

                                                  ARTICLE II

                      THE COMMITMENTS AND BORROWINGS

Section 2.01   The Loans ........................................................................................................79
Section 2.02   Borrowings, Conversions and Continuations of Loans ...................................79
Section 2.03   [Reserved]........................................................................................................81
Section 2.04   [Reserved]........................................................................................................81
Section 2.05   Prepayments.....................................................................................................81
Section 2.06   Termination or Reduction of Commitments....................................................91
Section 2.07   Repayment of Loans ........................................................................................92
Section 2.08   Interest .............................................................................................................92
Section 2.09   Fees ..................................................................................................................92
Section 2.10   Computation of Interest and Fees ....................................................................92
Section 2.11   Evidence of Indebtedness ................................................................................92
Section 2.12   Payments Generally .........................................................................................93
Section 2.13   Sharing of Payments ........................................................................................95
Section 2.14   Incremental Term Facilities .............................................................................95
Section 2.15   Refinancing Amendments ...............................................................................97
Section 2.16   Extensions of Loans.........................................................................................98
Section 2.17   Defaulting Lenders ........................................................................................100




                                                                  i
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1037 of 1503



                                       TABLE OF CONTENTS
                                             (cont’d)

                                                                                                                             Page
                                                ARTICLE III

        TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

Section 3.01   Taxes, Increased Costs Protection and Illegality Taxes ................................101
Section 3.02   [Reserved]......................................................................................................104
Section 3.03   [Reserved]......................................................................................................104
Section 3.04   Increased Cost and Reduced Return; Capital Adequacy ...............................104
Section 3.05   [Reserved]......................................................................................................105
Section 3.06   Matters Applicable to All Requests for Compensation .................................105
Section 3.07   Replacement of Lenders under Certain Circumstances.................................106
Section 3.08   Survival..........................................................................................................107

                                                ARTICLE IV

               CONDITIONS PRECEDENT TO TERM BORROWINGS

Section 4.01   Conditions to Term Borrowings on Closing Date .........................................107

                                                 ARTICLE V

                       REPRESENTATIONS AND WARRANTIES

Section 5.01   Existence, Qualification and Power; Compliance with Laws .......................108
Section 5.02   Authorization; No Contravention ..................................................................108
Section 5.03   Governmental Authorization .........................................................................109
Section 5.04   Binding Effect................................................................................................109
Section 5.05   Financial Statements; No Material Adverse Effect .......................................109
Section 5.06   Litigation........................................................................................................109
Section 5.07   Labor Matters.................................................................................................110
Section 5.08   Real Property Matters ....................................................................................110
Section 5.09   Environmental Matters ..................................................................................111
Section 5.10   Taxes..............................................................................................................111
Section 5.11   ERISA Compliance .......................................................................................111
Section 5.12   Subsidiaries....................................................................................................112
Section 5.13   Margin Regulations; Investment Company Act ............................................112
Section 5.14   Disclosure ......................................................................................................113
Section 5.15   Intellectual Property; Licenses, etc................................................................113
Section 5.16   Solvency ........................................................................................................113
Section 5.17   USA PATRIOT Act; Anti-Terrorism Laws; Foreign Corrupt Practices Act 113
Section 5.18   Collateral Documents ....................................................................................113
Section 5.19   Use of Proceeds .............................................................................................114
Section 5.20   Beneficial Ownership Certification ...............................................................114

                                                                ii
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1038 of 1503



                                        TABLE OF CONTENTS
                                              (cont’d)

                                                                                                                              Page
                                                 ARTICLE VI

                                  AFFIRMATIVE COVENANTS

Section 6.01   Financial Statements......................................................................................114
Section 6.02   Certificates; Other Information......................................................................116
Section 6.03   Notices ...........................................................................................................118
Section 6.04   Payment of Obligations .................................................................................118
Section 6.05   Preservation of Existence, etc........................................................................118
Section 6.06   Maintenance of Properties .............................................................................118
Section 6.07   Maintenance of Insurance..............................................................................119
Section 6.08   Compliance with Laws ..................................................................................119
Section 6.09   Books and Records ........................................................................................119
Section 6.10   Inspection Rights ...........................................................................................120
Section 6.11   Covenant to Guarantee Obligations and Give Security .................................120
Section 6.12   Compliance with Environmental Laws .........................................................124
Section 6.13   Further Assurances and Post-Closing Covenant............................................125
Section 6.14   [Reserved]......................................................................................................125
Section 6.15   Maintenance of Ratings .................................................................................125
Section 6.16   Accounting Changes......................................................................................126
Section 6.17   Nature of Business.........................................................................................126
Section 6.18   Designation of Subsidiaries ...........................................................................126
Section 6.19   Lender Meetings ............................................................................................126

                                                ARTICLE VII

                                     NEGATIVE COVENANTS

Section 7.01   Liens ..............................................................................................................126
Section 7.02   Indebtedness ..................................................................................................126
Section 7.03   Fundamental Changes....................................................................................132
Section 7.04   Asset Sales .....................................................................................................136
Section 7.05   Restricted Payments.......................................................................................137
Section 7.06   Transactions with Affiliates...........................................................................142
Section 7.07   Burdensome Agreements...............................................................................146
Section 7.08   Modification of Terms of Subordinated Indebtedness ..................................150
Section 7.09   Holdings.........................................................................................................150
Section 7.10   Anti-Layering ................................................................................................151
Section 7.11   Subsidiaries....................................................................................................152




                                                                iii
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1039 of 1503



                                        TABLE OF CONTENTS
                                              (cont’d)

                                                                                                                             Page
                                                ARTICLE VIII

                         EVENTS OF DEFAULT AND REMEDIES

Section 8.01    Events of Default ...........................................................................................152
Section 8.02    Remedies upon Event of Default ...................................................................154
Section 8.03    Application of Funds .....................................................................................155

                                                 ARTICLE IX

 ADMINISTRATIVE AGENT, COLLATERAL AGENT AND OTHER AGENTS

Section 9.01    Appointment and Authorization of the Agents..............................................155
Section 9.02    Rights as a Lender .........................................................................................156
Section 9.03    Exculpatory Provisions..................................................................................156
Section 9.04    Lack of Reliance on the Agents.....................................................................158
Section 9.05    Certain Rights of the Agents..........................................................................158
Section 9.06    Reliance by the Agents ..................................................................................158
Section 9.07    Delegation of Duties ......................................................................................158
Section 9.08    Indemnification..............................................................................................159
Section 9.09    The Agents in their Individual Capacity........................................................159
Section 9.10    Holders...........................................................................................................159
Section 9.11    Resignation by the Agents .............................................................................160
Section 9.12    Collateral Matters ..........................................................................................161
Section 9.13    [Reserved]......................................................................................................162
Section 9.14    Administrative Agent May File Proofs of Claim ..........................................162
Section 9.15    Appointment of Supplemental Administrative Agents..................................162
Section 9.16    Intercreditor Agreements ...............................................................................163
Section 9.17    [Reserved]......................................................................................................163
Section 9.18    Withholding Tax............................................................................................163
Section 9.19    No Reliance on Administrative Agent’s Customer Identification Program ..164
Section 9.20    Survival..........................................................................................................164

                                                  ARTICLE X

                                            MISCELLANEOUS

Section 10.01   Amendments, etc. ..........................................................................................164
Section 10.02   Notices and Other Communications; Facsimile Copies ................................169
Section 10.03   No Waiver; Cumulative Remedies ................................................................171
Section 10.04   Costs and Expenses........................................................................................171
Section 10.05   Indemnification by the Borrower...................................................................172
Section 10.06   Marshaling; Payments Set Aside ...................................................................173
Section 10.07   Successors and Assigns .................................................................................173
                                                        iv
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1040 of 1503



                                         TABLE OF CONTENTS
                                               (cont’d)

                                                                                                                               Page
Section 10.08   [Reserved]......................................................................................................180
Section 10.09   Confidentiality ...............................................................................................180
Section 10.10   Setoff..............................................................................................................182
Section 10.11   Interest Rate Limitation .................................................................................182
Section 10.12   Counterparts; Integration; Effectiveness .......................................................182
Section 10.13   Electronic Execution of Assignments and Certain Other Documents...........182
Section 10.14   Survival of Representations and Warranties..................................................183
Section 10.15   Severability ....................................................................................................183
Section 10.16   GOVERNING LAW .....................................................................................183
Section 10.17   WAIVER OF RIGHT TO TRIAL BY JURY ...............................................184
Section 10.18   Binding Effect................................................................................................184
Section 10.19   Lender Action ................................................................................................184
Section 10.20   Use of Name, Logo, etc. ................................................................................184
Section 10.21   USA PATRIOT Act.......................................................................................184
Section 10.22   Service of Process..........................................................................................185
Section 10.23   No Advisory or Fiduciary Responsibility......................................................185
Section 10.24   Release of Collateral and Guarantee Obligations; Subordination of Liens ...185
Section 10.25   [Reserved]......................................................................................................186
Section 10.26   Judgment Currency........................................................................................186
Section 10.27   Amendment and Restatement ........................................................................187




                                                                  v
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1041 of 1503



SCHEDULES

1.01(1)       Closing Date Guarantors
1.01(2)       Existing Mortgaged Properties
1.02          Closing Date Unrestricted Subsidiaries
2.01          Commitments
5.06          Litigation
5.08(2)       Owned Real Property
5.08(3)       Leased Real Property
5.08(4)       Space Leased Property
5.08(5)       Real Estate Proceedings
5.08(6)       Real Property Improvements
5.08(7)       Real Property Violations
5.08(8)       Occupied Real Property
5.12          Subsidiaries and Other Equity Investments
7.02(3)       Existing Indebtedness
10.02         Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

Form of

A-1           Committed Loan Notice
B-1           Term Note
C             Compliance Certificate
D-1           Assignment and Assumption
D-2           Affiliated Lender Assignment and Assumption
E             Guaranty
F             Security Agreement
G-1           ABL Intercreditor Agreement
G-2           Term Intercreditor Agreement
H             United States Tax Compliance Certificates
I             Solvency Certificate
J             Discount Range Prepayment Notice
K             Discount Range Prepayment Offer
L             Solicited Discounted Prepayment Notice
M             Acceptance and Prepayment Notice
N             Specified Discount Prepayment Notice
O             Solicited Discounted Prepayment Offer
P             Specified Discount Prepayment Response
Q             Intercompany Subordination Agreement
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1042 of 1503



              AMENDED AND RESTATED SECOND LIEN CREDIT AGREEMENT

         This AMENDED AND RESTATED SECOND LIEN CREDIT AGREEMENT (this
“Agreement”), by and among BEAR PARENT INC., a Delaware corporation (“Holdings”), BELK, INC.,
a Delaware corporation and direct subsidiary of Holdings (“Belk” or the “Borrower”), WILMINGTON
TRUST, NATIONAL ASSOCIATION, as administrative agent (“Wilmington Trust” and, in such
capacity, including any successor thereto, the “Administrative Agent”) and as collateral agent (in such
capacity, including any successor thereto, the “Collateral Agent”) under the Loan Documents, and each
lender from time to time party hereto (collectively, the “Lenders” and individually, a “Lender”) is attached
to the Third Amendment and constitutes the agreement of the parties hereto on and after the Closing Date.

                                   PRELIMINARY STATEMENTS

       In consideration of the mutual covenants and agreements herein contained, the parties hereto
covenant and agree as follows:

                                               ARTICLE I

                                   Definitions and Accounting Terms

         Section 1.01   Defined Terms. As used in this Agreement, the following terms have the meanings
set forth below:

        “ABL Commitments” means “Commitments” as defined in the ABL Facility.

         “ABL Credit Agreement” means the ABL Credit Agreement dated as of the Original Closing
Date (as amended by that certain Amendment No. 1 to ABL Credit Agreement, dated as of August 29,
2019, that certain Amendment No. 2 to the ABL Credit Agreement, dated as of October 30, 2020 and that
certain Limited Waiver and Amendment No. 3 to ABL Credit Agreement, dated as of the Closing Date, by
and among the Borrower, Holdings, the lenders party thereto and the ABL Facility Administrative Agent),
among Holdings, the Borrower, the ABL Facility Administrative Agent and the several banks and other
financial institutions from time to time parties thereto, as such agreement may be amended, supplemented,
waived or otherwise modified from time to time, in each case to the extent permitted hereunder and under
the ABL Intercreditor Agreement and any Refinancing Indebtedness thereof (unless such agreement,
instrument or document expressly provides that it is not intended to be and is not an ABL Credit Agreement)
in each case to the extent permitted hereunder.

        “ABL Event of Default” means “Event of Default” as set forth in the ABL Credit Agreement.

         “ABL Facility” means the collective reference to the ABL Credit Agreement, any ABL Loan
Document, any notes and letters of credit issued pursuant thereto and any guarantee, security agreement,
patent, trademark or copyright security agreements, mortgages, letter of credit applications and other
guarantees, pledge agreements, security agreements and collateral documents, and other instruments and
documents, executed and delivered pursuant to or in connection with any of the foregoing, in each case as
the same may be amended, supplemented, waived or otherwise modified from time to time, or refunded,
refinanced, restructured, replaced, renewed, repaid, increased or extended from time to time, in each case
to the extent permitted hereunder and under the ABL Intercreditor Agreement and any Refinancing
Indebtedness thereof (unless such agreement, instrument or document expressly provides that it is not
intended to be and is not an ABL Facility).




                                                     1
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1043 of 1503



       “ABL Facility Administrative Agent” means Bank of America, N.A. in its capacity as
administrative agent under the ABL Credit Agreement or any successor agent under the ABL Loan
Documents.

         “ABL Intercreditor Agreement” means the ABL Intercreditor Agreement substantially in the
form of Exhibit G-1 among the Collateral Agent, the First Lien Administrative Agent, as collateral agent
under the First Lien Credit Agreement, Bank of America, N.A., as collateral agent under the ABL Credit
Agreement and the representatives for purposes thereof for holders of one or more other classes of
Indebtedness, the Borrower and the other parties thereto, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements thereof and of this Agreement, and which
shall also include any replacement intercreditor agreement entered into in accordance with the terms hereof.

        “ABL Lenders” means “Lenders” under the ABL Credit Agreement.

         “ABL Loan Documents” means, collectively, (i) the ABL Credit Agreement and (ii) the security
documents, intercreditor agreements (including the ABL Intercreditor Agreement), guarantees, joinders and
other agreements or instruments executed in connection with the ABL Facility or such other agreements,
in each case, as amended, modified, supplemented, substituted, replaced, restated or refinanced, in whole
or in part, from time to time including in connection with Refinancing Indebtedness of the ABL Facility.

        “ABL Obligations” means “Obligations” as defined in the ABL Facility.

        “Acceptable Discount” has the meaning specified in Section 2.05(1)(e)(D)(2).

        “Acceptable Prepayment Amount” has the meaning specified in Section 2.05(1)(e)(D)(3).

       “Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance of the
Acceptable Discount in substantially the form of Exhibit M.

        “Acceptance Date” has the meaning specified in Section 2.05(1)(e)(D)(2).

        “Acquired Indebtedness” means, with respect to any specified Person,

                (1)      Indebtedness of any other Person existing at the time such other Person is merged,
        consolidated or amalgamated with or into or became a Restricted Subsidiary of such specified
        Person, including Indebtedness incurred in connection with, or in contemplation of, such other
        Person merging, amalgamating or consolidating with or into, or becoming a Restricted Subsidiary
        of, such specified Person, and

                  (2)    Indebtedness secured by a Lien encumbering any asset acquired by such specified
        Person.

        “Additional Lender” means, at any time, any bank, other financial institution or institutional
lender or investor that, in any case, is not an existing Lender and that agrees to provide any portion of any
(a) Incremental Term Loan in accordance with Section 2.14, (b) Loans pursuant to a Refinancing
Amendment in accordance with Section 2.15 or (c) Replacement Loans pursuant to Section 10.01; provided
that each Additional Lender (other than any Person that is a Lender, an Affiliate of a Lender or an Approved
Fund of a Lender at such time) shall be subject to the approval of the Administrative Agent (such approval
not to be unreasonably withheld, conditioned or delayed), in each case solely to the extent that any such
consent would be required from the Administrative Agent under Section 10.07(b)(iii)(B) for an assignment
of Loans to such Additional Lender.



                                                     2
    Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1044 of 1503



       “Adjusted EBITDA” means, with respect to any Person for any period, the Consolidated Net
Income of such Person and its Restricted Subsidiaries for such period:

               (1)       increased (without duplication) by the following, in each case (other than clauses
       (h) and (l)) to the extent deducted (and not added back) in determining Consolidated Net Income
       for such period:

                        (a)     total interest expense and, to the extent not reflected in such total interest
               expense, any losses on Hedging Obligations or other derivative instruments entered into
               for the purpose of hedging interest rate risk, net of interest income and gains on such
               Hedging Obligations or such derivative instruments, and bank and letter of credit fees and
               costs of surety bonds in connection with financing activities, together with items excluded
               from the definition of “Consolidated Interest Expense” pursuant to the definition thereof;
               plus

                        (b)     provision for taxes based on income, profits, revenue or capital, including
               federal, foreign and state income, franchise, excise, value added and similar taxes, property
               taxes and similar taxes, and foreign withholding taxes paid or accrued during such period
               (including any future taxes or other levies that replace or are intended to be in lieu of taxes,
               and any penalties and interest related to taxes or arising from tax examinations), and any
               payments to a Parent Company in respect of such taxes permitted to be made hereunder;
               plus

                       (c)      Consolidated Depreciation and Amortization Expense for such period;
               plus

                       (d)      any other non-cash expenses, charges, expenses, losses or items
               (including any write-offs or write-downs) reducing Consolidated Net Income for such
               period (provided that if any such non-cash charges represent an accrual or reserve for
               potential cash items in any future period, (i) the Borrower may determine not to add
               back such non-cash charge in the current period and (ii) to the extent the Borrower does
               decide to add back such non-cash charge, the cash payment in respect thereof in such
               future period shall be subtracted from Adjusted EBITDA to such extent, and excluding
               amortization of a prepaid cash item that was paid in a prior period); provided that the
               foregoing shall not permit adding back the write-down or reserve of inventory outside
               the ordinary course of business; plus

                       (e)      minority interest expense, the amount of any non-controlling interest
               consisting of income attributable to non-controlling interests of third parties in any non-
               wholly-owned Subsidiary deducted (and not added back) in such period to Consolidated
               Net Income, excluding cash distributions in respect thereof, and the amount of any
               reductions in arriving at Consolidated Net Income resulting from the application of
               Accounting Standards Codification Topic No. 810, Consolidation; plus

                        (f)     (i) the amount of management, monitoring, consulting, transaction,
               advisory and other fees (including termination fees) and indemnities and expenses paid or
               accrued in such period under the Management Services Agreement or otherwise to the
               extent otherwise permitted under Section 7.06 and (ii) the amount of payments made to
               option holders of such Person or any Parent Company in connection with, or as a result of,
               any distribution being made to shareholders of such Person or its Parent Companies, which
               payments are being made to compensate such option holders as though they were


                                                     3
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1045 of 1503



        shareholders at the time of, and entitled to share in, such distribution, in each case to the
        extent permitted hereunder; plus

                (g)     the amount of loss or discount on sale of receivables, Securitization Assets
        and related assets to any Securitization Subsidiary in connection with a Qualified
        Securitization Facility; plus

                (h)      cash receipts (or any netting arrangements resulting in reduced cash
        expenditures) not representing Adjusted EBITDA or Consolidated Net Income in any
        period to the extent non-cash gains relating to such income were deducted in the calculation
        of Adjusted EBITDA pursuant to clause (2) below for any previous period and not added
        back; plus

                 (i)     any costs or expenses incurred pursuant to any management equity plan,
        stock option plan or any other management or employee benefit plan, agreement or any
        stock subscription or shareholder agreement, to the extent that such costs or expenses are
        funded with cash proceeds contributed to the capital of such Person or net cash proceeds
        of an issuance of Equity Interest of such Person (other than Disqualified Stock); plus

                (j)      any net pension or other post-employment benefit costs representing
        amortization of unrecognized prior service costs, actuarial losses, including amortization
        of such amounts arising in prior periods, amortization of the unrecognized net obligation
        (and loss or cost) existing at the date of initial application of FASB Accounting Standards
        Codification Topic 715—Compensation— Retirement Benefits, and any other items of a
        similar nature, plus

                (k)     any net loss from operations expected to be disposed of, abandoned or
        discontinued within twelve months after the end of such period; plus

                 (l)      (I) pro forma adjustments, including pro forma “run rate” cost savings,
        operating expense reductions and other synergies (in each case, net of amounts actually
        realized) related to acquisitions, dispositions and other specified transactions, or related to
        restructuring initiatives, cost savings initiatives and other initiatives that are reasonably
        identifiable and projected by the Borrower in good faith to result from actions that have
        either been taken, with respect to which substantial steps have been taken or are that are
        expected to be taken within four fiscal quarters after the date of consummation of such
        acquisition, disposition or other specified transaction or the initiation of such restructuring
        initiative, cost savings initiative or other initiatives and (II) pro forma “run rate” cost
        savings, operating expense reductions and synergies (in each case, net of amounts actually
        realized) related to the Transactions that are reasonably identifiable and projected by the
        Borrower in good faith to result from actions that have either been taken, with respect to
        which substantial steps have been taken or are expected to be taken (in the good faith
        determination of the Borrower) within four fiscal quarters after the Closing Date (it is
        understood and agreed that “run-rate” means the full recurring benefit for a period that is
        associated with any action taken, committed to be taken or with respect to which substantial
        steps have been taken or are expected to be taken); provided that amounts added back
        pursuant to this clause (l), together with the amounts added back pursuant to clauses (n)
        and (o) below and any similar adjustments made in accordance with Section 1.07(3) and
        add-backs included in clause (1) of the definition of “Consolidated Net Income”, shall not
        exceed 10% of Adjusted EBITDA for such period calculated prior to giving effect to the
        add-backs set forth in this clause (l), clauses (n) and (o) below and the adjustments made


                                              4
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1046 of 1503



                in accordance with Section 1.07(3) and add-backs included in clause (1) of the definition
                of “Consolidated Net Income”, and being calculated on a pro forma basis (the cap in this
                proviso, the “Combined Adjusted EBITDA Cap”); plus

                       (m)     any payments in the nature of compensation or expense reimbursement
                made to independent board members; plus

                         (n)      costs, charges, accruals, reserves or expenses attributable to the
                undertaking and/or implementation of cost savings initiatives and operating expense
                reductions, restructuring and similar charges (including the Transactions), severance,
                relocation costs, integration and facilities and New Store opening costs and other business
                optimization expenses, signing costs, retention or completion bonuses, transition costs,
                costs related to closure/consolidation of facilities, stores and curtailments or modifications
                to pension and post-retirement employee benefits plans (including any settlement of
                pension liabilities), subject to the Combined Adjusted EBITDA Cap; plus

                       (o)       the amount of any loss attributable to any New Store, subject to the
                Combined Adjusted EBITDA Cap; provided that the aggregate amounts added back
                pursuant to this clause (o) shall not exceed $5.0 million for such period; plus

                        (p)    costs and expenses in connection with the implementation of fresh start
                accounting and all adjustments resulting from the application of fresh start accounting
                principles;

                (2)     decreased (without duplication) by the following, in each case to the extent
        included in determining Consolidated Net Income for such period:

                         (a)     non-cash gains for such period (excluding any non-cash gain to the extent
                it represents the reversal of an accrual or reserve for a potential cash item that reduced
                Consolidated Net Income or Adjusted EBITDA in any prior period other than any such
                accrual or reserve that has been added back to Consolidated Net Income in calculating
                Adjusted EBITDA in accordance with this definition), and

                        (b)      the amount of any non-controlling interest consisting of loss attributable
                to non-controlling interests of third parties in any non-wholly owned subsidiary added (and
                not deducted in such period from Consolidated Net Income).

          Adjusted EBITDA of Belk and its Restricted Subsidiaries will be deemed to equal (i) $124,997,000
for the fiscal quarter ended February 1, 2020, (ii) ($67,491,000) for the fiscal quarter ended May 2, 2020,
(iii) $1,505,000 for the fiscal quarter ended August 1, 2020 and (iv) ($41,751,000) for the fiscal quarter
ended October 31, 2020, in each case and, without duplication, adjusted to reflect any pro forma adjustments
with respect to any relevant Specified Transaction as are appropriate and consistent with the pro forma
adjustment provisions set forth in Section 1.07, in each case, occurring or identified after the Closing Date
and not otherwise included in the calculation of the foregoing amounts.

        “Administrative Agent” has the meaning specified in the introductory paragraph to this
Agreement prior to the Closing Date and on and after the Closing Date, means Wilmington Trust, National
Association, and any successor thereto.




                                                     5
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1047 of 1503



        “Administrative Agent’s Office” means the Administrative Agent’s address and, as appropriate,
account as set forth on Schedule 10.02, or such other address or account as the Administrative Agent may
from time to time notify the Borrower and the Lenders.

       “Administrative Questionnaire” means an Administrative Questionnaire in a form supplied by
the Administrative Agent.

         “Affiliate” of any specified Person means any other Person directly or indirectly controlling or
controlled by or under direct or indirect common control with such specified Person. For purposes of this
definition, “control” (including, with correlative meanings, the terms “controlling,” “controlled by” and
“under common control with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or policies of such Person,
whether through the ownership of voting securities, by agreement or otherwise. Notwithstanding the
foregoing, other than with respect to Section 7.06, none of Blackstone, KKR, any Agent, any Third
Amendment Lender as of the Closing Date nor any of their respective Affiliates shall be deemed an Affiliate
of the Sponsor, Holdings, the Borrower or any of its Subsidiaries.

        “Affiliate Transaction” has the meaning specified in Section 7.06.

        “Affiliated Lender” means, at any time, any Lender that is the Sponsor or an Affiliate of the
Sponsor or an Affiliate of the Borrower (other than (a) Holdings, the Borrower or any Subsidiary or (b) any
natural person) at such time. For the avoidance of doubt, none of Blackstone, KKR, any Agent, any Third
Amendment Lender as of the Closing Date nor any of their respective Affiliates or permitted assignees shall
be deemed an Affiliated Lender.

        “Affiliated Lender Assignment and Assumption” has the meaning specified in Section
10.07(h)(v).

        “Affiliated Lender Cap” has the meaning specified in Section 10.07(h)(iv).

        “Agent Fee Letter” means the Amended & Restated Fee Letter for Second Lien Credit Facility,
dated as of the Closing Date, between the Borrower and Wilmington Trust, National Association, as
Administrative Agent and Collateral Agent.

        “Agent Parties” has the meaning specified in Section 10.02(4).

         “Agent-Related Persons” means the Agents, together with their respective Affiliates, and the
officers, directors, members, managers, employees, agents, representatives, sub-agents, co-agents,
attorneys-in-fact, partners, trustees, attorneys, and advisors of such Persons and of such Persons’ Affiliates.

       “Agents” means, collectively, the Administrative Agent, the Collateral Agent and the
Supplemental Agents (if any).

        “Aggregate Commitments” means the Commitments of all the Lenders.

       “Agreement” means this Agreement, as amended, restated, amended and restated, modified or
supplemented from time to time in accordance with the terms hereof.

        “Agreement Currency” has the meaning specified in Section 10.26.




                                                      6
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1048 of 1503



        “AHYDO Payment” means any mandatory prepayment or redemption pursuant to the terms of
any Indebtedness that is intended or designed to cause such Indebtedness not to be treated as an “applicable
high yield discount obligation” within the meaning of Code Section 163(i).

         “All-In Yield” means, with respect to any term loan facility or other term loans, as of any date of
determination, the sum of (i) the higher of (A) the LIBOR rate on such date for a deposit in Dollars with a
maturity of one month and (B) the LIBOR rate “floor,” if any, with respect thereto as of such date, (ii) the
applicable margin as of such date for loans that accrue interest by reference to the LIBOR rate or a similar
reference rate and (iii) the amount of original issue discount and upfront fees thereon (converted to yield
assuming a four-year average life and without any present value discount), but excluding the effect of any
arrangement, structuring, syndication or other fees payable in connection therewith that are not shared with
all lenders or holders of such term loan facility or other term loans; provided that the amounts set forth in
clauses (i) and (ii) above for any term loans that are not incurred under this Agreement shall be based on
the stated interest rate basis for such term loans.

         “Applicable Discount” has the meaning specified in Section 2.05(1)(e)(C)(2).

         “Applicable Intercreditor Agreement” means (a) to the extent executed in connection with any
incurrence of Indebtedness secured by Liens on the Collateral that (i) are intended to rank equal in priority
to the Liens on the ABL Priority Collateral (as defined in the ABL Intercreditor Agreement) securing the
ABL Obligations and (ii) are intended to rank junior in priority to the Liens on the Term Priority Collateral
(as defined in the ABL Intercreditor Agreement) securing the Obligations, the ABL Intercreditor
Agreement, (b) to the extent executed in connection with any incurrence of Indebtedness secured by Liens
on the Collateral that are intended to rank senior in priority to the Liens on the Collateral securing the
Obligations (but without regard to control of remedies), each of the ABL Intercreditor Agreement and the
Term Intercreditor Agreement, (c) to the extent executed in connection with the incurrence of Indebtedness
secured by Liens on the Collateral which are intended to rank equal in priority to the Liens on the Collateral
securing the Obligations, the Term Intercreditor Agreement and the ABL Intercreditor Agreement and (d)
to the extent executed in connection with any incurrence of Indebtedness secured by Liens on the Collateral
that are intended to rank junior in priority to the Liens securing the Obligations, a customary intercreditor
agreement in form and substance reasonably acceptable to the Administrative Agent, the Required Lenders
and the Borrower, which agreement shall provide that the Liens on the Collateral securing such
Indebtedness shall rank junior to the Liens on the Collateral securing the Obligations.

         “Appropriate Lender” means, at any time, with respect to Loans of any Class, the Lenders of such
Class.

       “Approved Fund” means, with respect to any Lender, any Fund that is administered, advised or
managed by (a) such Lender, (b) an Affiliate of such Lender or (c) an entity or an Affiliate of an entity that
administers, advises or manages such Lender.

         “Asset Sale” means:

                  (1)       the sale, conveyance, transfer or other disposition, whether in a single transaction
         or a series of related transactions of property or assets of the Borrower or any Restricted Subsidiary
         (each referred to in this definition as a “disposition”); or

                 (2)     the issuance or sale of Equity Interests (other than Preferred Stock or Disqualified
         Stock of Restricted Subsidiaries issued in compliance with Section 7.02 and directors’ qualifying
         shares or shares or interests required to be held by foreign nationals or other third parties to the




                                                       7
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1049 of 1503



  extent required by applicable law) of any Restricted Subsidiary (other than to the Borrower or
  another Restricted Subsidiary), whether in a single transaction or a series of related transactions;

  in each case, other than:

                  (a)         any disposition of:

                  (i)         Cash Equivalents or Investment Grade Securities,

                  (ii)     obsolete, damaged or worn out property or assets in the ordinary course of
          business or consistent with industry practice or any disposition of inventory or goods (or
          other assets) held for sale or no longer used or useful in the ordinary course;

                  (iii)   assets no longer economically practicable or commercially reasonable to
          maintain (as determined in good faith by the management of the Borrower) in an
          aggregate amount not to exceed $2,400,000 in any fiscal year;

                 (iv)    improvements made to leased real property to landlords pursuant to
          customary terms of leases entered into in the ordinary course of business;

                 (v)      assets for purposes of charitable contributions or similar gifts in de minimis
          amounts to the extent consistent with past practices;

                  (b)    the disposition of any assets by the Borrower or any Restricted Subsidiary
          in a manner permitted pursuant to Section 7.03;

                   (c)     any disposition in connection with the making of any Restricted Payment
          that is permitted to be made, and is made, under Section 7.05, any Permitted Investment or
          any acquisition otherwise permitted under this Agreement;

                  (d)         [reserved];

                   (e)    any disposition of property or assets or issuance of securities by a
          Restricted Subsidiary to the Borrower or by the Borrower or a Restricted Subsidiary to a
          Restricted Subsidiary to the extent otherwise permitted hereunder; provided that
          dispositions by Loan Parties to Non-Loan Parties shall be permitted solely to the extent
          permitted under Section 7.05;

                  (f)      to the extent allowable under Section 1031 of the Code, any exchange of
          like property (excluding any boot thereon) for use in a Similar Business;

                   (g)     (i) the lease, assignment or sublease, license or sublicense of any real or
          personal property in the ordinary course of business or consistent with industry practice
          and (ii) the exercise of termination rights with respect to any lease, sublease, license or
          sublicense or other agreement;

                  (h)         the sale of the Knox property pursuant to an agreement existing on the
          Closing Date;




                                                    8
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1050 of 1503



                 (i)     foreclosures, condemnation, expropriation, eminent domain or any similar
        action (including for the avoidance of doubt, any Casualty Event) with respect to assets or
        the granting of Liens not prohibited hereunder;

                 (j)    sales of accounts receivable, or participations therein, or Securitization
        Assets or related assets in connection with any Qualified Securitization Facility or the
        disposition of an account receivable in connection with the collection or compromise
        thereof in the ordinary course of business or consistent with industry practice or in
        bankruptcy or similar proceedings;

               (k)      any financing transaction with respect to property built or acquired by the
        Borrower or any Restricted Subsidiary after the Closing Date to the extent permitted
        hereunder, including Qualified Securitization Facilities;

                (l)      the sale, lease, assignment, license, sublease or discount of inventory,
        equipment, accounts receivable, notes receivable or other current assets in the ordinary
        course of business or consistent with industry practice or the conversion of accounts
        receivable to notes receivable or other dispositions of accounts receivable in connection
        with the collection thereof;

                (m)     the licensing or sublicensing of IP Rights or other general intangibles in
        the ordinary course of business or consistent with industry practice;

                (n)      any surrender or waiver of contract rights or the settlement, release or
        surrender of contract rights or other litigation claims in the ordinary course of business or
        consistent with industry practice;

                (o)     the unwinding of any Hedging Obligations;

                (p)      sales, transfers and other dispositions of Investments in joint ventures to
        the extent required by, or made pursuant to, customary buy/sell arrangements between the
        joint venture parties set forth in joint venture arrangements and similar binding
        arrangements;

               (q)      the lapse or abandonment of IP Rights, which in the reasonable good faith
        determination of the Borrower, are not material to the conduct of the business of the
        Borrower and its Restricted Subsidiaries taken as a whole;

                (r)     the granting of a Lien that is permitted under Section 7.01;

                (s)    the issuance of directors’ qualifying shares and shares of Capital Stock of
        Foreign Subsidiaries issued to foreign nationals as required by applicable law;

                 (t)    the disposition of any assets (including Equity Interests) acquired in a
        transaction permitted hereunder, which assets are not used or useful in the principal
        business of the Borrower and its Restricted Subsidiaries, so long as such assets do not
        constitute a material portion of the assets acquired in any individual transaction; or

                 (u)     dispositions of property to the extent that such property is exchanged for
        credit against the purchase price of similar replacement property.




                                             9
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1051 of 1503



        “Assignee Group” means two or more Eligible Assignees that are Affiliates of one another or two
or more Approved Funds managed by the same investment advisor.

        “Assignment and Assumption” means an Assignment and Assumption substantially in the form
of Exhibit D-1 or any other form approved by the Administrative Agent.

        “Assumption” has the meaning specified in Section 10.25.

        “Attorney Costs” means all reasonable fees, expenses and disbursements of any law firm or other
external legal counsel, to the extent documented in reasonable detail and invoiced.

        “Attributable Indebtedness” means, on any date, in respect of any Capitalized Lease Obligation
of any Person, the amount thereof that would appear as a liability on a balance sheet of such Person prepared
as of such date in accordance with GAAP.

         “Auction Agent” means (a) the Administrative Agent or (b) any other financial institution or
advisor engaged by the Borrower (whether or not an Affiliate of the Administrative Agent) to act as an
arranger in connection with any Discounted Term Loan Prepayment pursuant to Section 2.05(1)(e);
provided that the Borrower shall not designate the Administrative Agent as the Auction Agent without the
written consent of the Administrative Agent (it being understood that the Administrative Agent shall be
under no obligation to agree to act as the Auction Agent); provided further that neither the Borrower nor
any of its Affiliates may act as the Auction Agent.

       “Available Amount” means at any time on and after the Closing Date (the “Available Amount
Reference Time”), an amount (which shall not be less than zero) equal to the sum of:

                (1)      [reserved]; plus

              (2)      the Retained Excess Cash Flow Amount (as defined in the First Lien Credit
        Agreement); plus

                (3)     the amount of any common capital contributions received in cash or Cash
        Equivalents by the Borrower or any Restricted Subsidiary other than the amount of any Specified
        Equity Contribution during the period from and including the Business Day immediately following
        the Closing Date through and including the Available Amount Reference Time; provided that such
        amount shall have been applied substantially contemporaneously with the receipt thereof in a
        permitted Investment in assets that constitute or will constitute Collateral; plus

                (4)      [reserved]; plus

                (5)      [reserved]; plus

                (6)      [reserved]; plus

                (7)      [reserved]; minus

                 (8)     the aggregate amount of Restricted Payments made with the Available Amount
        pursuant to clause (10)(Y) of Section 7.05(b) (net of any return of capital in respect of any
        Investments or deemed reduction in the amount of such Investment, including the sale, transfer,
        lease or other disposition of any such Investments), during the period commencing on the Closing
        Date through and including the Available Amount Reference Time (and, for purposes of this clause



                                                     10
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1052 of 1503



        (8), without taking account of the intended usage of the Available Amount at such Available
        Amount Reference Time).

         “Bankruptcy Code” has the meaning specified in Section 8.02.

        “Basket” means any amount, threshold or other value permitted or prescribed with respect to any
Lien, Indebtedness, Asset Sale, Investment, Restricted Payment, transaction value, judgment or other
amount under any provision in Articles V, VI, VII or VIII and the definitions related thereto.

        “Belk” has the meaning specified in the preliminary statements of this Agreement.

        “Beneficial Ownership Certification” means a certification regarding beneficial ownership
required by the Beneficial Ownership Regulation.

        “Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

       “Blackstone” means Blackstone Alternative Credit Advisors LP and any of its respective Affiliates
and funds or accounts managed or advised by it or any of its respective Affiliates but not including,
however, any portfolio company of any of the foregoing.

        “Board of Directors” means, for any Person, the board of directors or other governing body of
such Person or, if such Person does not have such a board of directors or other governing body and is owned
or managed by a single entity, the Board of Directors of such entity, or, in either case, any committee thereof
duly authorized to act on behalf of such Board of Directors. Unless otherwise provided, “Board of
Directors” means the Board of Directors of the Borrower.

        “Borrower” means (a) Belk and (b) upon the consummation of any transaction permitted by
Section 7.03(4), the Successor Borrower.

        “Borrower Materials” has the meaning specified in Section 6.02.

       “Borrower Offer of Specified Discount Prepayment” means any offer by any Borrower Party to
make a voluntary prepayment of Loans at a specified discount to par pursuant to Section 2.05(1)(e)(B).

        “Borrower Parties” means the collective reference to Holdings, the Borrower and each Subsidiary
of the Borrower and “Borrower Party” means any of them.

       “Borrower Solicitation of Discount Range Prepayment Offers” means the solicitation by any
Borrower Party of offers for, and the corresponding acceptance by a Lender of, a voluntary prepayment of
Loans at a specified range of discounts to par pursuant to Section 2.05(1)(e)(C).

       “Borrower Solicitation of Discounted Prepayment Offers” means the solicitation by any
Borrower Party of offers for, and the subsequent acceptance, if any, by a Lender of, a voluntary prepayment
of Loans at a discount to par pursuant to Section 2.05(1)(e)(D).

       “Borrowing” means a borrowing consisting of Loans of the same Class made (or deemed to be
made) on the same date.

        “Business Day” means any day that is not a Legal Holiday.

       “Capital Expenditures” means, for any period, the aggregate of all expenditures (whether paid in
cash or accrued as liabilities and including in all events all amounts expended or capitalized under


                                                      11
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1053 of 1503



Capitalized Lease Obligations) by the Borrower and the Restricted Subsidiaries during such period that, in
conformity with GAAP, are or are required to be included as capital expenditures on the consolidated
statement of cash flows of the Borrower and the Restricted Subsidiaries.

        “Capital Stock” means:

                (1)      in the case of a corporation, corporate stock or shares in the capital of such
        corporation;

                (2)       in the case of an association or business entity, any and all shares, interests,
        participations, rights or other equivalents (however designated) of corporate stock;

                 (3)    in the case of a partnership or limited liability company, partnership or membership
        interests (whether general or limited); and

                (4)      any other interest or participation that confers on a Person the right to receive a
        share of the profits and losses of, or distributions of assets of, the issuing Person, but excluding
        from all of the foregoing any debt securities convertible into or exchangeable for Capital Stock,
        whether or not such debt securities include any right of participation with Capital Stock.

         “Capitalized Lease Obligation” means, at the time any determination thereof is to be made, the
amount of the liability in respect of a capital lease that would at such time be required to be capitalized and
reflected as a liability on a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP as in effect on the Original Closing Date.

         “Capitalized Software Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities) by a Person and its Restricted Subsidiaries during such period
in respect of licensed or purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as capitalized costs on the consolidated
balance sheet of a Person and its Restricted Subsidiaries.

        “Captive Insurance Subsidiary” means any Subsidiary of the Borrower that is subject to
regulation as an insurance company (or any Subsidiary thereof).

         “Cash Equivalents” means:

                 (1)     Dollars;

                 (2)     [reserved];

                 (3)     local currencies held by the Borrower or any Restricted Subsidiary from time to
        time in the ordinary course of business or consistent with industry practice;

                 (4)    readily marketable direct obligations issued or directly and fully and
        unconditionally guaranteed or insured by the U.S. government or any agency or instrumentality
        thereof the securities of which are unconditionally guaranteed as a full faith and credit obligation
        of such government with maturities of 36 months or less from the date of acquisition;

                (5)      certificates of deposit, time deposits and eurodollar time deposits with maturities
        of three years or less from the date of acquisition, demand deposits, bankers’ acceptances with
        maturities not exceeding three years and overnight bank deposits, in each case with any domestic



                                                      12
    Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1054 of 1503



        or foreign commercial bank having capital and surplus of not less than $500.0 million in the case
        of U.S. banks and $100.0 million (or the U.S. dollar equivalent as of the date of determination) in
        the case of non-U.S. banks;

                (6)    repurchase obligations for underlying securities of the types described in clauses
        (4) and (5) above or clauses (7) and (8) below entered into with any financial institution or
        recognized securities dealer meeting the qualifications specified in clause (5) above;

                 (7)     commercial paper and variable or fixed rate notes rated at least P-2 by Moody’s or
        at least A-2 by S&P (or, if at any time neither Moody’s nor S&P is rating such obligations, an
        equivalent rating from another Rating Agency) and in each case maturing within 36 months after
        the date of acquisition thereof;

                 (8)     marketable short-term money market and similar liquid funds having a rating of at
        least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time neither Moody’s nor
        S&P is rating such obligations, an equivalent rating from another Rating Agency);

                (9)      securities issued or directly and fully and unconditionally guaranteed by any state,
        commonwealth or territory of the United States or any political subdivision or taxing authority of
        any such state, commonwealth or territory or any public instrumentality thereof having maturities
        of not more than 36 months from the date of acquisition thereof;

                 (10)    readily marketable direct obligations issued or directly and fully and
        unconditionally guaranteed by any foreign government or any political subdivision or public
        instrumentality thereof, in each case having an Investment Grade Rating from either Moody’s or
        S&P (or, if at any time neither Moody’s nor S&P is rating such obligations, an equivalent rating
        from another Rating Agency selected by the Borrower) with maturities of 36 months or less from
        the date of acquisition;

                 (11)    Indebtedness or Preferred Stock issued by Persons with a rating of “A” or higher
        from S&P or “A2” or higher from Moody’s (or, if at any time neither Moody’s nor S&P is rating
        such obligations, an equivalent rating from another Rating Agency) with maturities of 24 months
        or less from the date of acquisition;

                 (12)    Investments with average maturities of 36 months or less from the date of
        acquisition in money market funds rated AAA- (or the equivalent thereof) or better by S&P or Aaa3
        (or the equivalent thereof) or better by Moody’s (or, if at any time neither Moody’s nor S&P is
        rating such obligations, an equivalent rating from another Rating Agency);

                (13)     investment funds investing substantially all of their assets in securities of the types
        described in clauses (1) through (12) above; and

                (14)   solely with respect to any Captive Insurance Subsidiary, any investment that the
        Captive Insurance Subsidiary is not prohibited to make in accordance with applicable law.

In the case of Investments by any Foreign Subsidiary or Investments made in a country outside the United
States of America, Cash Equivalents will also include (i) investments of the type and maturity described in
clauses (1) through (13) above of foreign obligors, which investments or obligors (or the parents of such
obligors) have ratings described in such clauses or equivalent ratings from comparable foreign rating
agencies and (ii) other short-term investments utilized by Foreign Subsidiaries in accordance with normal




                                                      13
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1055 of 1503



investment practices for cash management in investments analogous to the foregoing investments in clauses
(1) through (13) and in this paragraph.

         “Cash Management Agreement” means any agreement entered into from time to time by
Holdings, the Borrower or any Restricted Subsidiary in connection with cash management services for
collections, other Cash Management Services and for operating, payroll and trust accounts of such Person,
including automatic clearing house services, controlled disbursement services, electronic funds transfer
services, information reporting services, lockbox services, stop payment services and wire transfer services.

        “Cash Management Services” means (a) commercial credit cards, merchant card services,
purchase or debit cards, including non-card e-payables services, (b) treasury management services
(including controlled disbursement, overdraft, automatic clearing house fund transfer services, return items
and interstate depository network services), (c) foreign exchange, netting and currency management
services and (d) any other demand deposit or operating account relationships or other cash management
services, including under any Cash Management Agreements.

        “Casualty Event” means any event that gives rise to the receipt by the Borrower or any Restricted
Subsidiary of any insurance proceeds or condemnation awards in respect of any equipment, fixed assets or
real property (including any improvements thereon) to replace or repair such equipment, fixed assets or real
property.

        “CFC” means a “controlled foreign corporation” within the meaning of Section 957(a) of the Code.

         “CFC Holdco” means a Domestic Subsidiary that has no material assets other than the Equity
Interests in or indebtedness of one or more Foreign Subsidiaries that are CFCs, including the indirect
ownership of such Equity Interests or indebtedness through one or more CFC Holdcos that have no other
material assets.

         “Change in Law” means the occurrence, after the Closing Date, of any of the following: (a) the
adoption of any law, rule, regulation or treaty (excluding the taking effect after the Closing Date of a law,
rule, regulation or treaty adopted prior to the Closing Date), (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any Governmental Authority or (c)
the making or issuance of any request, guideline or directive (whether or not having the force of law) by
any Governmental Authority. It is understood and agreed that (i) the Dodd–Frank Wall Street Reform and
Consumer Protection Act (Public Law 111 203, H.R. 4173), all Laws relating thereto and all interpretations
and applications thereof and (ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to Basel III, shall, for the
purpose of this Agreement, be deemed to be adopted subsequent to the Closing Date.

        “Change of Control” means the occurrence of any of the following after the Closing Date:

                (1)    at any time prior to the consummation of a Qualifying IPO after the Closing Date,
        the Permitted Holders ceasing to beneficially own (as defined in Rules 13d-3 and 13d-5 under the
        Exchange Act), in the aggregate, directly or indirectly, at least a majority of the aggregate ordinary
        voting power represented by the issued and outstanding Equity Interests of the Borrower or any
        Parent Company; or

                (2)    at any time following the consummation of a Qualifying IPO after the Closing
        Date, (a) any Person (other than a Permitted Holder) or (b) Persons (other than one or more
        Permitted Holders) constituting a “group” (as such term is used in Sections 13(d) and 14(d) of the



                                                     14
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1056 of 1503



        Exchange Act), becoming the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under
        such Act) of Equity Interests of the Borrower or such Parent Company representing more than
        thirty-five percent (35%) of the aggregate ordinary voting power represented by the issued and
        outstanding Equity Interests of the Borrower or such Parent Company, as applicable, and the
        percentage of aggregate ordinary voting power so held is greater than the percentage of the
        aggregate ordinary voting power represented by the Equity Interests of the Borrower or such Parent
        Company, as applicable, beneficially owned, directly or indirectly, in the aggregate by the
        Permitted Holders;

                 (3)      the occurrence of a “Change of Control” (or any comparable term) as defined in
        each of the First Lien Credit Agreement or any other Indebtedness having an aggregate outstanding
        principal amount of not less than the Threshold Amount (other than the ABL Credit Agreement);
        or

                (4)    Holdings shall cease to be the registered owner of 100% of the Equity Interests of
        the Borrower unless in connection with the consummation of a Qualifying IPO by the Borrower.

         unless, in the case of clause (1) or (2) above, the Permitted Holders have, at such time, the right or
the ability by voting power, contract or otherwise to elect or designate for election at least a majority of the
board of directors of the Borrower or any Parent Company.

        “Claim” means any actions, suits or written demands or claims.

         “Class” means (i) with respect to Commitments or Loans, those of such Commitments or Loans
that have the same terms and conditions (without regard to differences in the upfront fees, OID or similar
fees paid or payable in connection with such Commitments or Loans, or differences in tax treatment (e.g.,
“fungibility”)) and (ii) with respect to Lenders, those of such Lenders that have Commitments or Loans of
a particular Class.

         “Closing Date” means the first date on which all the conditions precedent in Section 4.01 are
satisfied or waived in accordance with Section 10.01, and the Closing Date Term Loans were made (or
deemed made) to the Borrower pursuant to Sections 2.01, which date was February 24, 2021.

        “Closing Date Term Loan Commitment” means, as to each Term Lender, its obligation to make
(or be deemed to make) a Closing Date Term Loan to the Borrower in an aggregate amount not to exceed
the amount specified opposite such Lender’s name under on Schedule 2.01 under the caption “Closing Date
Term Loan Commitment” or in the Assignment and Assumption (or Affiliated Lender Assignment and
Assumption) pursuant to which such Term Lender becomes a party hereto, as applicable, as such amount
may be adjusted from time to time in accordance with this Agreement (including pursuant to Section 2.14,
2.15, 2.16 or 10.01). The aggregate amount of the Closing Date Term Loan Commitments on the Closing
Date is $110,000,000.

        “Closing Date Term Loans” means the Term Loans made (or deemed made) by the Lenders on
the Closing Date to the Borrower pursuant to Section 2.01.

        “Code” means the U.S. Internal Revenue Code of 1986, as amended.

         “Collateral” means all the “Collateral” and “Second Lien Collateral” (or equivalent term of each
of the foregoing) as defined in any Collateral Document and the Mortgaged Properties.




                                                      15
    Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1057 of 1503



          “Collateral Agent” has the meaning specified in the introductory paragraph to this Agreement
prior to the Closing Date and on and after the Closing Date, means Wilmington Trust, National Association,
and any successor thereto.

        “Collateral and Guarantee Requirement” means, at any time, the requirement that:

                 (1)      the Collateral Agent shall have received each Collateral Document required to be
        delivered (a) on the Closing Date pursuant to Section 4.01 or (b) pursuant to Section 6.11 or 6.13
        at such time required by such Sections to be delivered, in each case, duly executed by each Loan
        Party that is party thereto;

                 (2)     all Obligations shall have been unconditionally guaranteed by (a) Holdings (or any
        successor thereto), (b) each Restricted Subsidiary of the Borrower that is a wholly owned Material
        Domestic Subsidiary (other than any Excluded Subsidiary), which as of the Closing Date after
        giving effect to the Assumption shall include those that are listed on Schedule 1.01(1) hereto and
        (c) any Restricted Subsidiary of the Borrower that Guarantees (or is the borrower or issuer of) any
        Credit Agreement Refinancing Indebtedness, the First Lien Facility (and any
        “Credit Agreement Refinancing Indebtedness” as defined in the First Lien Credit Agreement), the
        ABL Facility and/or other Indebtedness having an aggregate outstanding principal amount of not
        less than the Threshold Amount (the Persons in the preceding clauses (a) through (c) collectively,
        the “Guarantors”);

                 (3)     except to the extent otherwise provided hereunder or under any Collateral
        Document, the Obligations and the Guaranty shall have been secured by a perfected security
        interest with the priority set forth in the Applicable Intercreditor Agreement, subject only to Liens
        permitted by Section 7.01, in

                        (a)      all the Equity Interests of the Borrower,

                        (b)      all Equity Interests of each direct, wholly owned Material Domestic
                Subsidiary that is directly owned by the Borrower or any Subsidiary Guarantor and

                       (c)     100% of the issued and outstanding Equity Interests of each (i) wholly
                owned Material Domestic Subsidiary that is (a) a CFC Holdco and (b) directly owned by
                the Borrower or any Subsidiary Guarantor and (ii) Foreign Subsidiary that is directly
                owned by the Borrower or any Subsidiary Guarantor;

                 (4)      except to the extent otherwise provided hereunder, including subject to Liens
        permitted by Section 7.01 or under any Collateral Document and in each case subject to exceptions
        and limitations otherwise set forth in this Agreement and the Collateral Documents, the Obligations
        and the Guaranty shall have been secured by a security interest in substantially all tangible and
        intangible personal property of the Borrower and each Guarantor (including accounts other than
        Securitization Assets), inventory, equipment, investment property, contract rights, applications and
        registrations of IP Rights filed in the United States, other general intangibles, and proceeds of the
        foregoing, in each case,

                        (a)      that has been perfected (to the extent such security interest may be
                perfected by




                                                     16
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1058 of 1503



                   (i)     delivering certificated securities, intercompany notes and other
          instruments in which a security interest can be perfected by physical control, in each case
          to the extent required hereunder or the Security Agreement;

                  (ii)     filing financing statements under the Uniform Commercial Code,

                  (iii)   making any necessary filings with the United States Patent and Trademark
          Office or United States Copyright Office or

                  (iv)     filings in the applicable real estate records with respect to Mortgaged
          Properties (or any fixtures related to Mortgaged Properties) to the extent required by the
          Collateral Documents and

                  (b)     with the priority required by the Collateral Documents; provided that any
          such security interests in the Collateral shall be subject to the terms of the Applicable
          Intercreditor Agreements; and

           (5)    with respect to each Real Property other than the Existing Mortgaged Properties,
  the Collateral Agent shall have received counterparts of a Mortgage, together with the other
  deliverables described in Section 6.11(2)(b), with respect to each Real Property (the “Mortgaged
  Properties”) duly executed and delivered by the record owner of such property within the time
  periods set forth in Sections 6.11(2)(b) and 6.13; provided that to the extent any Mortgaged
  Property is located in a jurisdiction which imposes mortgage recording taxes, intangibles tax,
  documentary tax or similar recording fees or taxes, the relevant Mortgage shall not secure an
  amount in excess of the fair market value of the Mortgaged Property subject thereto. Unless
  requested by the Required Lenders, there will not be any obligation to deliver a new Mortgage with
  respect to an Existing Mortgaged Property.

          (6)      [Reserved].

           (7)      Within sixty (60) days after the Closing Date (or such longer period that the
  Required Lenders may agree in their reasonable discretion), the Collateral Agent shall have
  received (i) evidence that an amendment, supplement or modification in form reasonably
  satisfactory to the Collateral Agent and the Required Lenders (the “Mortgage Amendments”) with
  respect to each Existing Mortgaged Property set forth on Schedule 1.01(2), duly executed,
  acknowledged and delivered and is in form suitable for filing and recording in all filing or recording
  offices that the Required Lenders may reasonably deem necessary to maintain or protect
  the Lien of the related Mortgage and the priority thereof; (ii) with respect to the real properties
  subject to the Mortgage Amendments, (x) fully paid title date-down endorsements or modification
  endorsements (to the extent such date-down endorsements or modification endorsements are
  available in the applicable jurisdiction at reasonable costs) to the related Mortgage Policies or (y)
  title searches (to the extent such date-down endorsements are not available at reasonable costs in
  any such jurisdictions), in each case confirming ownership of the related real property by the
  applicable Loan Party and showing no Liens of record other than Permitted Liens; (iii) evidence
  that all filing, documentary, stamp, intangible and recording taxes and fees in respect to such
  Mortgage Amendments have been paid in connection with the preparation, execution, filing and
  recordation of the Mortgage Amendments; and (iv) the deliverables described in Sections
  6.11(2)(b)(ii) (to the extent required thereunder), (iv), (v), (vi) (to the extent not previously
  delivered), and (vii) (to the extent requested by the Collateral Agent or the Required Lenders), with
  respect to any Real Property subject to the Mortgage Amendments.




                                               17
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1059 of 1503



         The foregoing definition shall not require, and the Loan Documents shall not contain any
requirements as to, the creation, perfection or maintenance of pledges of, or security interests in, Mortgages
on, or the obtaining of Mortgage Policies, surveys, abstracts or appraisals or taking other actions with
respect to, any Excluded Assets.

        The Required Lenders may grant extensions of time for the creation, perfection or maintenance of
security interests in, or the execution or delivery of any Mortgage and the obtaining of title insurance,
surveys or Opinions of Counsel with respect to, particular assets (including extensions beyond the Closing
Date for the creation, perfection or maintenance of security interests in the assets of the Loan Parties on
such date) where they reasonably determine, in consultation with the Borrower, that creation or perfection
cannot be accomplished without undue effort or expense by the time or times at which it would otherwise
be required by this Agreement or the Collateral Documents.

        Notwithstanding the foregoing provisions of this definition or anything in this Agreement or any
other Loan Document to the contrary:

        (A)     Liens required to be granted from time to time pursuant to the Collateral and Guarantee
Requirement shall be subject to exceptions and limitations set forth in the Collateral Documents and, to the
extent appropriate in the applicable jurisdiction, as agreed between the Required Lenders and the Borrower;

        (B)      the Collateral and Guarantee Requirement shall not apply to any Excluded Assets;

         (C)     no deposit account control agreement, securities account control agreement or other control
agreements or control arrangements shall be required with respect to any deposit account, securities account
or other asset specifically requiring perfection through control agreements except to the extent such control
agreement would or could be required under the ABL Credit Agreement as in effect on the Closing Date,
whether or not such ABL Credit Agreement were than actually in effect;

         (D)      no actions in any jurisdiction other than the U.S. or that are necessary to comply with the
Laws of any jurisdiction other than the U.S. shall be required in order to create any security interests in
assets located, titled, registered, applied for, filed, or arising under laws outside of the U.S. or to perfect
such security interests (it being understood that there shall be no security agreements, pledge agreements,
or share charge (or mortgage) agreements governed under the Laws of any jurisdiction other than the U.S.)
and there shall be no requirement to deliver landlord lien waivers, estoppels and collateral access letters;

        (E)      [reserved];

         (F)      no perfection steps shall be required with respect to (i) letter of credit rights, except to the
extent constituting a support obligation for other Collateral as to which perfection is accomplished solely
by the filing of a UCC financing statement (it being understood that no actions shall be required to perfect
a security interest in letter of credit rights, other than the filing of a UCC financing statement), (ii)
commercial tort claims with a value of less than $2.5 million, (iii) motor vehicles and other assets subject
to certificates of title to the extent a Lien thereon cannot be perfected by the filing of a UCC financing
statement, and (iv) promissory notes evidencing debt for borrowed money in a principal amount of less
than $2.5 million; and

         (G)     to the extent any Subsidiary of the Borrower is not required to be a guarantor under the
First Lien Facility, such Subsidiary shall not be required to be a Guarantor hereunder with the consent of
the Required Lenders (not to be unreasonably withheld or delayed).




                                                       18
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1060 of 1503



        “Collateral Documents” means, collectively, the Security Agreement, the Intellectual Property
Security Agreements, the Mortgages (if any), each of the collateral assignments, security agreements,
pledge agreements, account control agreements or other similar agreements delivered to the Administrative
Agent, Collateral Agent or the Lenders pursuant to Sections 4.01, 6.11 or 6.13 and each of the other
agreements, instruments or documents that creates or purports to create a Lien in favor of the Collateral
Agent for the benefit of the Secured Parties.

       “Combined Adjusted EBITDA Cap” has the meaning specified in clause (1)(l) of the definition
of “Adjusted EBITDA”.

        “Commitment” means the Closing Date Term Loan Commitments, Incremental Commitments,
Refinancing Commitments or Extended Commitments, or any commitment in respect of Replacement
Loans, as the context may require.

       “Commitment Parties” means Blackstone Alternative Credit Advisors LP, KKR Credit Advisors
(US) LLC, KKR TFO Partners LP and Polar Bear Fund LP - Class B.

       “Committed Loan Notice” means a notice of a Borrowing with respect to a given Class of Loans,
which shall be substantially in the form of Exhibit A-1.

        “Compensation Period” has the meaning specified in Section 2.12(3)(b).

         “Compliance Certificate” means a certificate substantially in the form of Exhibit C and which
certificate shall in any event be a certificate of a Financial Officer of the Borrower:

                (1)      certifying as to whether a Default has occurred and is continuing and, if applicable,
        specifying the details thereof and any action taken or proposed to be taken with respect thereto (in
        each case, other than any Default with respect to which the Administrative Agent has otherwise
        obtained notice in accordance with Section 6.03(1)); and

                (2)     in the case of financial statements delivered under Section 6.01(1), setting forth
        reasonably detailed calculations of the Net Proceeds and Specified Sale-Leaseback Net Proceeds
        (as applicable) received during the applicable period by or on behalf of the Borrower or any
        Restricted Subsidiary in respect of any (x) Asset Sale or Casualty Event subject to prepayment
        pursuant to Section 2.05(2)(b)(i) and the portion of such Net Proceeds that has been invested or is
        intended to be reinvested in accordance with Section 2.05(2)(b)(ii) and (y) Specified Sale-
        Leaseback Transaction subject to prepayment pursuant to Section 2.05(2)(c).

         “Consolidated Current Assets” means, as at any date of determination, the total assets of the
Borrower and the Restricted Subsidiaries on a consolidated basis that may properly be classified as current
assets in conformity with GAAP, excluding cash and Cash Equivalents, amounts related to current or
deferred taxes based on income or profits, assets held for sale, loans (permitted) to third parties, pension
assets, deferred bank fees, derivative financial instruments and any assets in respect of Hedge Agreements,
and excluding the effects of adjustments pursuant to GAAP resulting from the application of
recapitalization accounting or purchase accounting, as the case may be, in relation to the Transactions or
any consummated acquisition.

        “Consolidated Current Liabilities” means, as at any date of determination, the total liabilities of
the Borrower and the Restricted Subsidiaries on a consolidated basis that may properly be classified as
current liabilities in conformity with GAAP, excluding (A) the current portion of any Funded Debt and
other long-term liabilities, (B) the current portion of interest, (C) accruals for current or deferred taxes based



                                                       19
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1061 of 1503



on income or profits, (D) accruals of any costs or expenses related to restructuring reserves or severance,
(E) all Indebtedness consisting of Loans (as defined in the ABL Facility), Swing Line Loans (as defined in
the ABL Facility) and L/C Obligations (as defined in the ABL Facility) to the extent otherwise included
therein or any other revolving loans, swingline loans and letter of credit obligations under any other
revolving credit facility, (F) the current portion of any Capitalized Lease Obligation, (G) deferred revenue
arising from cash receipts that are earmarked for specific projects, (H) liabilities in respect of unpaid earn-
outs, (I) the current portion of any other long-term liabilities, (J) accrued litigation settlement costs and (K)
any liabilities in respect of Hedge Agreements, and, furthermore, excluding the effects of adjustments
pursuant to GAAP resulting from the application of recapitalization accounting or purchase accounting, as
the case may be, in relation to the Transactions or any consummated acquisition.

         “Consolidated Depreciation and Amortization Expense” means, with respect to any Person for
any period, the total amount of depreciation and amortization expense of such Person and its Restricted
Subsidiaries, including the amortization of intangible assets, deferred financing fees, debt issuance costs,
commissions, fees and expenses and amortization of Capitalized Software Expenditures of such Person and
its Restricted Subsidiaries for such period on a consolidated basis and otherwise determined in accordance
with GAAP.

        “Consolidated Interest Expense” means, with respect to any Person for any period, without
duplication, the sum of:

         (1)      consolidated interest expense of such Person and its Restricted Subsidiaries for such period,
to the extent such expense was deducted (and not added back) in computing Consolidated Net Income
(including (a) amortization of original issue discount or premium resulting from the issuance of
Indebtedness at less than par, (b) all commissions, discounts and other fees and charges owed with respect
to letters of credit or bankers acceptances, (c) non-cash interest payments, (d) the interest component of
Capitalized Lease Obligations and (e) net payments, if any, pursuant to interest rate obligations under any
Hedge Agreement with respect to Indebtedness); plus

        (2)     consolidated capitalized interest of such Person and its Restricted Subsidiaries for such
period, whether paid or accrued; less

        (3)      interest income for such period.

         For purposes of this definition, interest on a Capitalized Lease Obligation shall be deemed to accrue
at an interest rate reasonably determined by such Person to be the rate of interest implicit in such Capitalized
Lease Obligation in accordance with GAAP.

         “Consolidated Net Income” means, with respect to any Person for any period, the net income
(loss) of such Person and its Restricted Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP, excluding (and excluding the effect of), without duplication,

                 (1)       extraordinary, non-recurring or unusual gains, losses, fees, costs, charges or
        expenses (including relating to any multi-year strategic initiatives and accruals and reserves in
        connection with such gains, losses, charges or expenses); restructuring costs, charges, accruals or
        reserves (including restructuring and integration costs related to acquisitions and adjustments to
        existing reserves, and in each case, whether or not classified as such under GAAP); costs and
        expenses related to any reconstruction, decommissioning, recommissioning or reconfiguration of
        stores or facilities and fixed assets for alternative uses; Public Company Costs; costs and expenses
        related to the integration, consolidation, opening, pre-opening and closing of stores or facilities and
        fixed assets; severance and relocation costs and expenses, one-time compensation costs and



                                                       20
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1062 of 1503



  expenses, consulting fees, signing, retention or completion bonuses, and executive recruiting costs;
  costs and expenses incurred in connection with strategic initiatives; transition costs and duplicative
  running costs; costs and expenses incurred in connection with non-ordinary course product and IP
  Rights development; costs incurred in connection with acquisitions (or purchases of assets) or the
  Transactions, in each case, prior to or after the Closing Date (including integration costs); business
  optimization expenses (including costs and expenses relating to business optimization programs,
  new systems design, retention charges, system establishment costs and implementation costs and
  project start-up costs), accruals and reserves; operating expenses attributable to the implementation
  of cost-savings initiatives; curtailments and modifications to pension and post-retirement employee
  benefit plans (including any settlement of pension liabilities and charges resulting from changes in
  estimates, valuations and judgments); provided that amounts added back pursuant to this clause (1)
  shall be subject to the Combined Adjusted EBITDA Cap;

           (2)     the cumulative effect of a change in accounting principles and changes as a result
  of the adoption or modification of accounting policies during such period whether effected through
  a cumulative effect adjustment or a retroactive application, in each case in accordance with GAAP;

          (3)      Transaction Expenses;

           (4)     any gain (loss) on asset sales, disposals or abandonments (other than asset sales,
  disposals or abandonments in the ordinary course of business or consistent with industry practice)
  or income (loss) from discontinued operations (but if such operations are classified as discontinued
  due to the fact that they are subject to an agreement to dispose of such operations, only when and
  to the extent such operations are actually disposed of);

           (5)      the Net Income for such period of any Person that is an Unrestricted Subsidiary
  and, solely for the purpose of the Available Amount, the Net Income for such period of any Person
  that is not a Subsidiary or that is accounted for by the equity method of accounting; provided that
  the Consolidated Net Income of a Person will be increased by the amount of dividends or
  distributions or other payments that are actually paid in cash or Cash Equivalents (or to the extent
  converted into cash or Cash Equivalents) to such Person or a Restricted Subsidiary thereof in
  respect of such period;

           (6)      solely for the purpose of determining the Available Amount, the Net Income for
  such period of any Restricted Subsidiary (other than any Guarantor) to the extent that the
  declaration or payment of dividends or similar distributions by that Restricted Subsidiary of its Net
  Income is not at the date of determination permitted without any prior governmental approval
  (which has not been obtained) or, directly or indirectly, by the operation of the terms of its charter
  or any agreement, instrument, judgment, decree, order, statute, rule or governmental regulation
  applicable to that Restricted Subsidiary or its stockholders, unless such restriction with respect to
  the payment of dividends or similar distributions has been legally waived; provided that
  Consolidated Net Income of a Person will be increased by the amount of dividends or other
  distributions or other payments actually paid in cash or Cash Equivalents (or to the extent converted
  into cash or Cash Equivalents);

          (7)      effects of adjustments (including the effects of such adjustments pushed down to
  such Person and its Restricted Subsidiaries) related to the application of recapitalization accounting
  or purchase accounting (including in the inventory, property and equipment, software, goodwill,
  intangible assets, in process research and development, deferred revenue and debt line items);




                                               21
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1063 of 1503



         (8)    income (loss) from the early extinguishment or conversion of (a) Indebtedness, (b)
  Hedging Obligations or (c) other derivative instruments;

          (9)      any impairment charge or asset write-off or write-down in each case, pursuant to
  GAAP, and the amortization of intangibles arising pursuant to GAAP; provided that this clause (9)
  shall not permit the write-down or reserve of inventory outside the ordinary course of business;

          (10)      (a) any equity based or non-cash compensation charge or expense, including any
  such charge or expense arising from grants of stock appreciation, equity incentive programs or
  similar rights, stock options, restricted stock or other rights to, and any cash charges associated
  with the rollover, acceleration or payout of, Equity Interests by management of such Person or of
  a Restricted Subsidiary or any Parent Company, (b) noncash compensation expense resulting from
  the application of Accounting Standards Codification Topic No. 718, Compensation—Stock
  Compensation or Accounting Standards Codification Topic 505-50, Equity-Based Payments to
  Non-Employees, and (c) any income (loss) attributable to deferred compensation plans or trusts;

           (11)    any fees, expenses or charges incurred during such period, or any amortization
  thereof for such period, in connection with any acquisition, Investment, Asset Sale, disposition,
  incurrence or repayment of Indebtedness (including such fees, expenses or charges related to the
  offering and issuance of the Term Notes and the syndication and incurrence of any Facilities),
  issuance of Equity Interests (including by any direct or indirect parent of the Borrower),
  recapitalization, refinancing transaction or amendment or modification of any debt instrument
  (including any amendment or other modification of the Indebtedness evidenced by this Agreement,
  the First Lien Facility, or the ABL Facility) and including, in each case, any such transaction
  whether consummated on, after or prior to the Closing Date and any such transaction undertaken
  but not completed, and any charges or nonrecurring merger costs incurred during such period as a
  result of any such transaction, in each case whether or not successful or consummated (including,
  for the avoidance of doubt, the effects of expensing all transaction related expenses in accordance
  with Accounting Standards Codification Topic No. 805, Business Combinations);

          (12)    accruals and reserves that are established or adjusted in connection with the
  Transactions, an Investment or an acquisition that are required to be established or adjusted as a
  result of the Transactions, such Investment or such acquisition, in each case accordance with
  GAAP;

           (13)     any expenses, charges or losses to the extent covered by insurance that are, directly
  or indirectly, reimbursed or reimbursable by a third party, and any expenses, charges or losses that
  are covered by indemnification or other reimbursement provisions in connection with any
  acquisition, Investment or any sale, conveyance, transfer or other disposition of assets permitted
  under this Agreement;

          (14)     any non-cash gain (loss) attributable to the mark to market movement in the
  valuation of Hedging Obligations or other derivative instruments pursuant to FASB Accounting
  Standards Codification Topic 815—Derivatives and Hedging or mark to market movement of other
  financial instruments pursuant to FASB Accounting Standards Codification Topic 825—Financial
  Instruments;

          (15)     any net unrealized gain or loss (after any offset) resulting in such period from
  currency transaction or translation gains or losses including those related to currency
  remeasurements of Indebtedness (including any net loss or gain resulting from (a) Hedging
  Obligations for currency exchange risk and (b) resulting from intercompany indebtedness) and any


                                               22
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1064 of 1503



        other foreign currency transaction or translation gains and losses, to the extent such gain or losses
        are non-cash items;

                (16)   any adjustments resulting from the application of Accounting Standards
        Codification Topic No. 460, Guarantees, or any comparable regulation;

                (17)    any non-cash rent expense;

                (18)    the amount of any management, monitoring, consulting, transaction and advisory
        fees and related expenses paid to the Investors (or any accruals relating to such fees and related
        expenses) during such period to the extent otherwise permitted by Section 7.06;

               (19)    any non-cash expenses, accruals or reserves related to adjustments to historical tax
        exposures; and

               (20)     earn-out and contingent consideration obligations (including to the extent
        accounted for as bonuses or otherwise) and adjustments thereof and purchase price adjustments.

         In addition, to the extent not already included in the Consolidated Net Income of such Person and
its Restricted Subsidiaries, Consolidated Net Income will include the amount of proceeds received or
receivable from business interruption insurance, the amount of any expenses or charges incurred by such
Person or its Restricted Subsidiaries during such period that are, directly or indirectly, reimbursed or
reimbursable by a third party, and amounts that are covered by indemnification or other reimbursement
provisions in connection with any acquisition, Investment or any sale, conveyance, transfer or other
disposition of assets permitted hereunder.

        “Consolidated Secured Debt” means, as of any date of determination, with respect to the
Borrower and its Restricted Subsidiaries, the aggregate amount of Consolidated Total Debt that is secured
by a Lien on any assets or property of the Borrower or any of its Restricted Subsidiaries.

         “Consolidated Total Debt” means, as of any date of determination, (a) the aggregate principal
amount of Indebtedness of the Borrower and its Restricted Subsidiaries outstanding on such date,
determined on a consolidated basis in accordance with GAAP (but excluding the effects of any discounting
of Indebtedness resulting from the application of purchase accounting in connection with the Transaction),
consisting of Indebtedness for borrowed money, Capitalized Lease Obligations, debt obligations evidenced
by notes or similar instruments and Guarantees of Indebtedness listed above minus (b) the aggregate amount
of all cash and Cash Equivalents included in the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as of such date, in each case, subject to control agreements for the benefit of the
Obligations (including control agreements entered into by the ABL Facility Administrative Agent or the
First Lien Administrative Agent for the benefit of, among others, the Obligations hereunder) (but excluding
cash and Cash Equivalents which are listed as “Restricted” on such balance sheet), which aggregate amount
of cash and Cash Equivalents shall be determined without giving pro forma effect to the proceeds of
Indebtedness incurred on such date; provided, Consolidated Total Debt will not include Non-Recourse
Indebtedness and Indebtedness in respect of any (1) letter of credit, except to the extent of obligations in
respect of drawn standby letters of credit which have not been reimbursed within three (3) Business Days
and (2) Hedging Obligations, except any unpaid termination payments thereunder. The Dollar-equivalent
principal amount of any Indebtedness denominated in a foreign currency will reflect the currency translation
effects, determined in accordance with GAAP, of Hedging Obligations for currency exchange risks with
respect to the applicable currency in effect on the date of determination of the Dollar-equivalent principal
amount of such Indebtedness.




                                                     23
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1065 of 1503



        “Contingent Obligations” means, with respect to any Person, any obligation of such Person
guaranteeing any leases, dividends or other obligations that do not constitute Indebtedness (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent:

                 (1)     to purchase any such primary obligation or any property constituting direct or
        indirect security therefor;

                 (2)     to advance or supply funds:

                         (a)      for the purchase or payment of any such primary obligation or

                         (b)     to maintain working capital or equity capital of the primary obligor or
                 otherwise to maintain the net worth or solvency of the primary obligor; or

                (3)     to purchase property, securities or services primarily for the purpose of assuring
        the owner of any such primary obligation of the ability of the primary obligor to make payment of
        such primary obligation against loss in respect thereof.

        “Contractual Obligation” means, as to any Person, any provision of any security issued by such
Person or of any agreement, instrument or other undertaking to which such Person is a party or by which it
or any of its property is bound.

         “Controlled Investment Affiliate” means, as to any Person, any other Person, other than any
Investor, which directly or indirectly is in control of, is controlled by, or is under common control with such
Person and is organized by such Person (or any Person controlling such Person) primarily for making direct
or indirect equity or debt investments in the Borrower or other companies.

        “Credit Agreement Refinanced Debt” has the meaning assigned to such term in the definition of
“Credit Agreement Refinancing Indebtedness.”

      “Credit Agreement Refinancing Indebtedness” means secured or unsecured Indebtedness of the
Borrower or any Guarantor; provided that:

                 (1)     such Indebtedness is incurred or otherwise obtained (including by means of the
        extension or renewal of existing Indebtedness) to Refinance, in whole or in part, Indebtedness that
        is either (a) Loans, or (b) other Credit Agreement Refinancing Indebtedness (“Credit Agreement
        Refinanced Debt”);

                 (2)     such Indebtedness is in an original aggregate principal amount not greater than the
        principal amount of the Credit Agreement Refinanced Debt being Refinanced except to the extent
        permitted under Section 1.02(10) (plus (a) the amount of all unpaid, accrued or capitalized interest,
        penalties, premiums (including tender premiums), and other similar amounts payable with respect
        to the Credit Agreement Refinanced Debt and (b) underwriting discounts, fees, commissions, costs,
        expenses and other similar amounts payable with respect to such refinancing);

                (3)      the (a) Weighted Average Life to Maturity of such Indebtedness is equal to or
        longer than the remaining Weighted Average Life to Maturity of the Credit Agreement Refinanced
        Debt and (b) final maturity date of such Credit Agreement Refinancing Indebtedness is no earlier
        than the final maturity date of the Credit Agreement Refinanced Debt;




                                                      24
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1066 of 1503



          (4)     any mandatory prepayments of:

                  (a)      any Permitted Junior Priority Refinancing Debt or any Credit Agreement
          Refinancing Indebtedness that comprises unsecured notes or loans may not be made except
          to the extent that prepayments are (i) permitted hereunder and (ii) to the extent required
          hereunder or pursuant to the terms of any Permitted Equal Priority Refinancing Debt, first
          made or offered to the Loans and any such Permitted Equal Priority Refinancing Debt; and

                   (b)      any Permitted Equal Priority Refinancing Debt shall be made on a pro rata
          basis or less than pro rata basis (but not greater than a pro rata basis) with the Closing Date
          Term Loans (other than pursuant to a refinancing permitted hereunder or with respect to
          greater than pro rata payments to an earlier maturing tranche);

          (5)    such Indebtedness is not guaranteed by any Subsidiary of the Borrower other than
  a Subsidiary Guarantor;

          (6)     if such Indebtedness is secured:

                  (a)     such Indebtedness is not secured by any assets or property of Holdings,
          the Borrower or any Restricted Subsidiary that does not constitute Collateral;

                  (b)     the security agreements relating to such Indebtedness are substantially
          similar to or the same as the Collateral Documents (as determined in good faith by a
          Responsible Officer of the Borrower);

                  (c)      if such Indebtedness is secured, a Debt Representative acting on behalf of
          the holders of such Indebtedness has become party to or is otherwise subject to the
          provisions of the Applicable Intercreditor Agreement;

          (7)     to the extent such Credit Agreement Refinancing Indebtedness
  Refinances Indebtedness that is subordinated (including by way of Section 8.03 or other “waterfall”
  provisions) to the Obligations in respect of any Class of Term Loans, such Credit Agreement
  Refinancing Indebtedness is subordinated to such Obligations at least to the same extent as the
  applicable Refinanced Debt;

          (8)      the covenants and events of default applicable to such Indebtedness are
  substantially identical to, or, taken as a whole, not materially more favorable to the lenders or
  holders providing such Indebtedness than, those applicable to such Credit Agreement Refinanced
  Debt, in each case as determined in good faith by a Responsible Officer of the Borrower in its
  reasonable judgment; provided that the Borrower will promptly deliver to the Administrative Agent
  final copies of the definitive credit documentation relating to such Indebtedness (unless the
  Borrower is bound by a confidentiality obligation with respect thereto, in which case the Borrower
  will deliver a reasonably detailed description of the material terms and conditions of such
  Indebtedness in lieu thereof); provided further that this clause (8) will not apply to:

                  (i)      terms addressed in the preceding clauses (1) through (7),

                  (ii)     interest rate, fees, funding discounts and other pricing terms,

                  (iii)    redemption, prepayment or other premiums,




                                               25
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1067 of 1503



                         (iv)     optional redemption or prepayment terms and

                         (v)     covenants and other terms applicable only to periods after the Latest
                 Maturity Date of the Closing Date Term Loans at the time of incurrence of such
                 Indebtedness or added for the benefit of the Lenders hereunder; and

                (9)     with respect to the incurrence of any Credit Agreement Refinancing Indebtedness
        in respect of the Loans of any Class hereunder, the Lenders of the applicable Class of Credit
        Agreement Refinanced Debt shall be offered the opportunity to provide such Credit Agreement
        Refinancing Indebtedness on a pro rata basis based on their ownership of the applicable Credit
        Agreement Refinanced Debt.

Anything to the contrary notwithstanding (including, for the avoidance of doubt, clause (3) above), Credit
Agreement Refinancing Indebtedness will include (1) any Registered Equivalent Notes issued in exchange
therefor and (2) any bridge or other interim credit facility intended to be Refinanced with long-term
indebtedness (so long as such credit facility includes customary “rollover provisions”), in which case,
clause (3) of the first proviso in this definition shall not prohibit the inclusion of customary terms for
“bridge” facilities, including customary mandatory prepayment, repurchase or redemption provisions.

        For the avoidance of doubt, any voluntary prepayments of Credit Agreement Refinancing
Indebtedness may be made on a pro rata basis, greater than pro rata basis or less than pro rata basis with
other Loans.

        Notwithstanding anything set forth above, if the All-In Yield of any Credit Agreement Refinancing
Indebtedness secured on a pari passu basis with the Obligations, including such Indebtedness incurred
pursuant to a Refinancing Amendment, shall be higher than the All-In Yield of the Closing Date Term
Loans, then the interest rate margins for the Closing Date Term Loans shall be increased to the extent
necessary so that the All-In Yield for such Closing Date Term Loans is equal to the All-In Yield of such
Credit Agreement Refinancing Indebtedness.

         “Debt Representative” means, with respect to any series of Indebtedness secured by Liens
permitted under clause (21) or (39) of the definition of “Permitted Liens”, Liens securing Indebtedness
permitted under clauses (2), (14) and (25) of Section 7.02(b), Permitted Equal Priority Refinancing Debt or
Permitted Junior Priority Refinancing Debt, the trustee, administrative agent, collateral agent, security agent
or similar agent under the indenture or agreement pursuant to which such Indebtedness is issued, incurred
or otherwise obtained, as the case may be, and each of their successors in such capacities.

        “Debtor Relief Laws” means the Bankruptcy Code of the United States, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of creditors generally.

        “Declined Proceeds” has the meaning specified in Section 2.05(2)(g).

        “Deemed Consent Provision” means each of (x) the definitions of “Applicable Intercreditor
Agreement”, “Collateral and Guarantee Requirement”, “Excluded Assets”, “Excluded Equity”, “Excluded
Subsidiaries”, “Guarantor”, “Landlord Consent and Estoppel”, “Material Domestic Subsidiary”, “Material
Foreign Subsidiary”, “Mortgages” and “Opinion of Counsel” and (y) Section 6.01, Section 6.07, Section
6.11, Section 6.13, Section 6.16, Section 7.03(4)(ii) and Section 7.08.




                                                      26
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1068 of 1503



         “Default” means any event that is, or with the passage of time or the giving of notice or both would
be, an Event of Default.

         “Default Rate” means an interest rate with respect to any principal and other amount, the applicable
interest rate plus 2.00% per annum, to the fullest extent permitted by applicable Laws.

         “Defaulting Lender” means, subject to Section 2.17(2), any Lender that (a) has failed to perform
any of its funding obligations hereunder, including in respect of its Loans, within one Business Day of the
date required to be funded by it hereunder (if applicable), (b) has notified the Borrower or the
Administrative Agent that it does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days after request by the Administrative
Agent, to confirm in a manner satisfactory to the Administrative Agent that it will comply with its funding
obligations (if applicable) or (d) has, or has a direct or indirect parent company that has, (i) become or is
the subject of a proceeding under any Debtor Relief Law, (ii) had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets or a custodian appointed for it or (iii) taken any action in furtherance of,
or indicated its consent to, approval of or acquiescence in any such proceeding or appointment; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of judgments or writs of attachment
on its assets or permit such Lender (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender. Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under this definition shall be conclusive absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender (subject to Section 2.17) upon
delivery of written notice of such determination to the Borrower and each Lender.

      “Deposit Account” means any checking or other demand deposit account maintained by the
Borrower and any Subsidiary Guarantors, including any “deposit accounts” under Article 9 of the UCC.

        “Designated Preferred Stock” means Preferred Stock of the Borrower, any Restricted Subsidiary
thereof or any Parent Company (in each case other than Disqualified Stock) that is issued for cash (other
than to a Restricted Subsidiary or an employee stock ownership plan or trust established by the Borrower
or any of its Subsidiaries) and is so designated as Designated Preferred Stock, pursuant to an Officer’s
Certificate, on or promptly after the issuance date thereof, the cash proceeds of which are excluded from
the calculation of the Available Amount.

         “Designated Revolving Commitments” means any commitments to make loans or extend credit
on a revolving basis to the Borrower or any Restricted Subsidiary by any Person other than the Borrower
or any Restricted Subsidiary that have been designated in an Officer’s Certificate delivered to the
Administrative Agent as “Designated Revolving Commitments” until such time as the Borrower
subsequently delivers an Officer’s Certificate to the Administrative Agent to the effect that such
commitments will no longer constitute “Designated Revolving Commitments;” provided that on the date
such Designated Revolving Commitments are established, such Designated Revolving Commitments will
be deemed an incurrence of Indebtedness on such date and will be deemed outstanding for purposes of
calculating the Total Net Leverage Ratio, Senior Secured Leverage Ratio, and the availability of any
applicable Basket hereunder on such date after giving pro forma effect to the incurrence of the entire
committed amount of the Indebtedness thereunder (but without netting any cash proceeds thereof), in which
case such committed amount under such Designated Revolving Commitments may thereafter be borrowed
and reborrowed, in whole or in part, from time to time, without further compliance with the Total Net


                                                       27
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1069 of 1503



Leverage Ratio, Senior Secured Leverage Ratio, and the availability of any Baskets hereunder. For the
avoidance of doubt, in the case of any Designated Revolving Commitments permitted hereunder, the
reference to the “incurrence” of Indebtedness shall refer to the date on which such Designated Revolving
Commitments are established.

        “Discharge” or “discharge” means, with respect to any Indebtedness, the repayment, prepayment,
repurchase (including pursuant to an offer to purchase), redemption, defeasance or other discharge of such
Indebtedness, any such case in whole or in part.

        “Discount Prepayment Accepting Lender” has the meaning assigned to such term in Section
2.05(1)(e)(B)(2).

        “Discount Range” has the meaning assigned to such term in Section 2.05(1)(e)(C)(1).

        “Discount Range Prepayment Amount” has the meaning assigned to such term in Section
2.05(1)(e)(C)(1).

        “Discount Range Prepayment Notice” means a written notice of the Borrower Solicitation of
Discount Range Prepayment Offers made pursuant to Section 2.05(1)(e)(C)(1) substantially in the form of
Exhibit J.

         “Discount Range Prepayment Offer” means the written offer by a Lender, substantially in the
form of Exhibit K, submitted in response to an invitation to submit offers following the Auction Agent’s
receipt of a Discount Range Prepayment Notice.

        “Discount Range Prepayment Response Date” has the meaning assigned to such term in Section
2.05(1)(e)(C)(1).

        “Discount Range Proration” has the meaning assigned to such term in Section 2.05(1)(e)(C)(3).

        “Discounted Prepayment Determination Date” has the meaning assigned to such term in Section
2.05(1)(e)(D)(3).

        “Discounted Prepayment Effective Date” means in the case of the Borrower Offer of Specified
Discount Prepayment, Borrower Solicitation of Discount Range Prepayment Offer or Borrower Solicitation
of Discounted Prepayment Offer, five (5) Business Days following the Specified Discount Prepayment
Response Date, the Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.05(1)(e)(B), Section 2.05(1)(e)(C) or Section
2.05(1)(e)(D), respectively, unless a shorter period is agreed to between the Borrower and the Auction
Agent.

        “Discounted Term Loan Prepayment” has the meaning assigned to such term in Section
2.05(1)(e)(A).

        “disposition” has the meaning set forth in the definition of “Asset Sale”.

        “Disqualified Institution” means (a) any competitor of the Borrower or its Subsidiaries (including
for purposes of this definition Belk and its Subsidiaries) identified in writing by or on behalf of the Borrower
or the Sponsor to the Administrative Agent from time to time after the Closing Date, (b) those particular
banks, financial institutions, other institutional lenders and other Persons (x) identified by or on behalf of
the Borrower or the Sponsor to the Consenting Lenders (as defined in the RSA) prior to January 26, 2021



                                                      28
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1070 of 1503



or (y) otherwise approved in writing by the Required Consenting Lenders (as defined in the RSA) on or
prior to the Closing Date and (c) any Affiliate of the entities described in the preceding clauses (a) or (b)
(excluding, in the case of clause (a), bona fide debt funds) that are either readily identifiable as such on the
basis of their name or are identified as such in writing by or on behalf of the Borrower or the Sponsor to
the Administrative Agent from time to time; it being understood and agreed that the identification of any
Person as a Disqualified Institution after the Closing Date shall not apply to retroactively disqualify any
Person that has previously acquired an assignment or participation interest in any Loan, subject to Section
10.07(n), until such time such Person no longer constitutes a Lender. The identity of Disqualified
Institutions shall be posted or distributed to all Lenders and prospective assignees.

         “Disqualified Stock” means, with respect to any Person, any Capital Stock of such Person which,
by its terms, or by the terms of any security into which it is convertible or for which it is redeemable or
exchangeable, or upon the happening of any event, matures or is mandatorily redeemable (other than solely
as a result of a change of control, asset sale, casualty, condemnation or eminent domain) pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the holder thereof (other than (i) for
any Qualified Equity Interests or (ii) solely as a result of a change of control, asset sale, casualty,
condemnation or eminent domain), in whole or in part, in each case prior to the date 91 days after Latest
Maturity Date or the date the Loans are no longer outstanding and the Commitments have been terminated;
provided that if such Capital Stock is issued pursuant to any plan for the benefit of, future, current or former
employees, directors, officers, members of management or consultants (or their respective Controlled
Investment Affiliates or Immediate Family Members or any permitted transferees thereof) of the Borrower
or its Subsidiaries or any Parent Company or by any such plan to such employees, directors, officers,
members of management or consultants (or their respective Controlled Investment Affiliates or Immediate
Family Members or any permitted transferees thereof), such Capital Stock will not constitute Disqualified
Stock solely because it may be required to be repurchased by the Borrower or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations or as a result of such employee’s, director’s, officer’s,
management member’s or consultant’s termination, death or disability; provided further any Capital Stock
held by any future, current or former employee, director, officer, member of management or consultant (or
their respective Controlled Investment Affiliates or Immediate Family Members or any permitted
transferees thereof) of the Borrower, any of its Subsidiaries, any Parent Company, or any other entity in
which the Borrower or a Restricted Subsidiary has an Investment and is designated in good faith as an
“affiliate” by the Board of Directors (or the compensation committee thereof), in each case pursuant to any
equity subscription or equity holders’ agreement, management equity plan or stock option plan or any other
management or employee benefit plan or agreement will not constitute Disqualified Stock solely because
it may be required to be repurchased by the Borrower or any Subsidiary or in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s, director’s, officer’s, management
member’s or consultant’s termination, death or disability. For the purposes hereof, the aggregate principal
amount of Disqualified Stock will be deemed to be equal to the greater of its voluntary or involuntary
liquidation preference and maximum fixed repurchase price, determined on a consolidated basis in
accordance with GAAP, and the “maximum fixed repurchase price” of any Disqualified Stock that does
not have a fixed repurchase price will be calculated in accordance with the terms of such Disqualified Stock
as if such Disqualified Stock were purchased on any date on which the Consolidated Total Debt will be
required to be determined pursuant to this Agreement, and if such price is based upon, or measured by, the
fair market value of such Disqualified Stock.

        “Dollar” and “$” mean lawful money of the United States.

        “Domestic Subsidiary” means any direct or indirect Subsidiary that is organized under the Laws
of the United States, any state thereof or the District of Columbia.




                                                      29
    Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1071 of 1503



        “Eligible Assignee” means any Person that meets the requirements to be an assignee under Section
10.07(b), provided that no Defaulting Lender(s) or Disqualified Institution(s) may be Eligible Assignee(s).

        “Environment” means ambient air, indoor air, surface water, groundwater, drinking water, soil,
surface and sub-surface strata, and natural resources such as wetlands, flora and fauna.

         “Environmental Claim” means any and all administrative, regulatory or judicial actions, suits,
demands, demand letters, claims, liens, notices of noncompliance or violation, or proceedings with respect
to any Environmental Liability or Environmental Law, (hereinafter “Claims”), including (i) any and all
Claims by Governmental Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any Environmental Law and (ii) any and all claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or injunctive relief pursuant to any
Environmental Law.

       “Environmental Laws” means any and all Laws relating to pollution or the protection of the
Environment or, to the extent relating to exposure to Hazardous Materials, human health.

          “Environmental Liability” means any liability (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities) resulting from or relating to (a) any
Environmental Law, (b) the generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or threatened Release of
any Hazardous Materials or (e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

        “Environmental Permit” means any permit, approval, identification number, license or other
authorization required under any Environmental Law.

         “Equity Interests” means, with respect to any Person, the Capital Stock of such Person and all
warrants, options or other rights to acquire Capital Stock of such Person, but excluding any debt security
that is convertible into, or exchangeable for, Capital Stock of such Person.

      “Equity Offering” means any public or private sale of common stock or Preferred Stock of the
Borrower or any Parent Company (excluding Disqualified Stock), other than:

                (1)      public offerings with respect to the Borrower’s or any Parent Company’s common
        stock registered on Form S-4 or Form S-8;

                (2)     issuances to any Restricted Subsidiary of the Borrower; and

                (3)     any such public or private sale that constitutes an Excluded Contribution.

        “ERISA” means the Employee Retirement Income Security Act of 1974, as amended from time to
time.

        “ERISA Affiliate” means any trade or business (whether or not incorporated) that together with
any Loan Party is treated as a single employer within the meaning of Section 414 of the Code or Section
4001 of ERISA.

       “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a withdrawal by
any Loan Party or any of their respective ERISA Affiliates from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in Section 4001(a)(2) of



                                                    30
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1072 of 1503



ERISA) or a cessation of operations that is treated as a termination under Section 4062(e) of ERISA; (c) a
complete or partial withdrawal by any Loan Party or any of their respective ERISA Affiliates from a
Multiemployer Plan, written notification of any Loan Party or any of their respective ERISA Affiliates
concerning the imposition of Withdrawal Liability or written notification that a Multiemployer Plan is
“insolvent” (within the meaning of Section 4245 of ERISA) or has been determined to be in “endangered”
or “critical” status (within the meaning of Section 432 of the Code or Section 305 of ERISA); (d) the filing
under Section 4041(c) of ERISA of a notice of intent to terminate a Pension Plan, the treatment of a Pension
Plan or Multiemployer Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement in writing of proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) the imposition of any liability under Title IV of ERISA with respect to the termination of any Pension
Plan or Multiemployer Plan, other than for the payment of plan contributions or PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon any Loan Party or any of their respective ERISA
Affiliates; (f) an event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan or Multiemployer Plan; (g)
a failure to satisfy the minimum funding standard (within the meaning of Section 302 of ERISA or Section
412 of the Code) with respect to a Pension Plan, whether or not waived; (h) the application for a minimum
funding waiver under Section 302(c) of ERISA with respect to a Pension Plan; (i) the imposition of a lien
under Section 303(k) of ERISA or Section 412(c) of the Code with respect to any Pension Plan; (j) a
determination that any Pension Plan is in “at risk” status (within the meaning of Section 303 of ERISA or
Section 430 of the Code); or (k) the occurrence of a nonexempt prohibited transaction with respect to any
Pension Plan maintained or contributed to by any Loan Party or any of their respective ERISA Affiliates
(within the meaning of Section 4975 of the Code or Section 406 of ERISA) which could result in liability
to any Loan Party.

        “Event of Default” has the meaning specified in Section 8.01.

        “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the SEC promulgated thereunder.

         “Excluded Accounts” means any Deposit Account of any Loan Party or Restricted Subsidiary (and
all cash, Cash Equivalents and other securities or investments credited thereto or deposited therein): (1) that
does not have an individual daily balance in excess of $600,000, or in the aggregate with each other account
described in this clause (1), in excess of $6,000,000; (2) the balance of which is swept at the end of each
Business Day into a Deposit Account subject to a Deposit Account Control Agreement (as defined in the
ABL Facility), so long as such daily sweep is not terminated or modified (other than to provide that the
balance in such Deposit Account is swept into another Deposit Account subject to a Deposit Account
Control Agreement (as defined in the ABL Facility)) without the consent of the ABL Facility
Administrative Agent; (3) that is a Trust Account or Specified Segregated Account (as defined in the ABL
Facility); (4) [reserved]; (5) any Deposit Account that constitutes a disbursement account of the Borrower
or any Restricted Subsidiary the balance of which consists solely of proceeds of Indebtedness, including
the proceeds of the loans under the ABL Facility; provided that in the case of the proceeds of the loans
under the ABL Facility, the aggregate amount that may be maintained in an Excluded Account described
in this clause (5) shall not exceed $60.0 million at any one time; or (6) to the extent that it is cash collateral
for letters of credit (other than Letters of Credit (as defined in the ABL Facility)) to the extent permitted
hereunder.

         “Excluded Assets” means (i) any Owned Real Property or Leased Real Property, in each case
subject to a Specified Sale-Leaseback Transaction and Leased Real Property (a) where the consent or other
affirmative action of the applicable landlord is required for Borrower or the applicable Subsidiary to grant
a Mortgage, perfect the security interest granted thereby, or otherwise comply with the Collateral and
Guarantee Requirement and such consent cannot be obtained after the Borrower or the applicable


                                                       31
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1073 of 1503



Subsidiary’s use of commercially reasonable efforts to do so (which commercially reasonable efforts, for
the avoidance of doubt, shall not require the Borrower or applicable Subsidiary to amend or otherwise
modify any of the existing terms or conditions of any agreement with any landlord or pay additional
economics to any landlord) or (b) no legal description for the parcel or store leased by the Borrower or the
Restricted Subsidiary was provided by such landlord pursuant to the ground lease thereto, (ii) pledges and
security interests prohibited by applicable Law (including any legally effective requirement to obtain the
consent of any Governmental Authority) and any governmental licenses or state or local franchises, charters
or authorizations, to the extent a security interest in any such licenses, franchise, charter or authorization
would be prohibited or restricted thereby (including any legally effective prohibition or restriction), (iii)
Margin Stock, (iv) cash and Cash Equivalents on deposit in Excluded Accounts, (v) any lease, license or
other agreements, or any property subject to a purchase money security interest, Capitalized Lease
Obligation or similar arrangements, in each case to the extent permitted under the Loan Documents, to the
extent that a pledge thereof or a security interest therein would violate or invalidate such lease, license or
agreement, purchase money, Capitalized Lease Obligations or similar arrangement, or create a right of
termination in favor of any other party thereto (other than a Borrower or a Guarantor) after giving effect to
the applicable anti-assignment clauses of the Uniform Commercial Code and applicable Laws, other than
the proceeds and receivables thereof the assignment of which is expressly deemed effective under
applicable Laws notwithstanding such prohibition, (vi) assets for which a pledge thereof or a security
interest therein would result in a material adverse tax consequence as reasonably determined by the
Borrower and consented to by the Required Lenders (which consent shall not be unreasonably withheld,
conditioned, or delayed), (vii) assets for which the Required Lenders and the Borrower have determined in
their reasonable judgment and agree in writing that the cost of creating or perfecting such pledges or security
interests therein would be excessive in view of the benefits to be obtained by the Lenders therefrom, (viii)
any intent-to-use trademark application in the United States prior to the filing of a “Statement of Use” or
“Amendment to Allege Use” with respect thereto with the United States Patent and Trademark Office and
(ix) Excluded Equity.

         “Excluded Contribution” means net cash proceeds or the fair market value of marketable
securities or the fair market value of Qualified Proceeds received by the Borrower from:

                 (1)     contributions to its common equity capital;

                (2)     dividends, distributions, fees and other payments from any joint ventures that are
        not Restricted Subsidiaries; and

                (3)     the sale (other than to a Restricted Subsidiary of the Borrower or to any
        management equity plan or stock option plan or any other management or employee benefit plan
        or agreement of the Borrower) of Capital Stock (other than Disqualified Stock and Designated
        Preferred Stock) of the Borrower;

in each case designated as Excluded Contributions pursuant to an Officer’s Certificate.

        “Excluded Equity” means Equity Interests (i) [reserved], (ii) [reserved], (iii) [reserved], (iv) of
any Subsidiary with respect to which the Required Lenders and the Borrower have determined in their
reasonable judgment and agreed in writing that the costs of providing a pledge of such Equity Interests or
perfection thereof is excessive in view of the benefits to be obtained by the Secured Parties therefrom, (v) of
any captive insurance companies, not-for-profit Subsidiaries, special purpose entities (including any
Securitization Subsidiary), (vi) to the extent prohibited by, or creating an enforceable right of termination
in favor of any other party thereto (other than Holdings, the Borrower or any wholly owned Restricted
Subsidiary of the Borrower), under the terms of any applicable Organizational Documents, joint venture
agreement or shareholders’ agreement, equity interests in any person other than wholly-owned Restricted


                                                      32
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1074 of 1503



Subsidiaries; and (vii) of any Foreign Subsidiary the pledge of which is prohibited by applicable Laws or
which would reasonably be expected to result in a violation or breach of, or conflict with, fiduciary duties
of such Subsidiary’s officers, directors or managers or to the extent that the grant or perfection of a security
interest in such Voting Stock would reasonably be expected to result in material adverse tax consequences
to any Loan Party, as determined by the Borrower in good faith with the consent of the Required Lenders
(which consent shall not be unreasonably withheld, conditioned, or delayed).

        “Excluded Subsidiaries” means all of the following and “Excluded Subsidiary” means any of
them:

                (1)    any Subsidiary that is a bona fide joint venture with Persons other than Affiliates
        of the Borrower entered into in the ordinary course of business or a Subsidiary of such bona fide
        joint venture,

                 (2)     any Foreign Subsidiary,

                 (3)     any CFC Holdco,

               (4)      any Domestic Subsidiary that is a Subsidiary of any (i) Foreign Subsidiary, (ii)
        CFC or (iii) CFC Holdco,

                 (5)     any Subsidiary (including any regulated entity that is subject to net worth or net
        capital or similar capital and surplus restrictions) that is prohibited or restricted by applicable Law,
        accounting policies or by Contractual Obligation existing on the Closing Date (or, with respect to
        any Subsidiary acquired by the Borrower or a Restricted Subsidiary after the Closing Date (and so
        long as such Contractual Obligation was not incurred in contemplation of such acquisition), on the
        date such Subsidiary is so acquired) from providing a Guaranty, or if such Guaranty would require
        governmental (including regulatory) or third party (other than a Loan Party) consent, approval,
        license or authorization, unless such consent, approval, license or authorization has been received,
        or is received after commercially reasonable efforts to obtain the same, which efforts may be
        requested by the Administrative Agent or the Required Lenders,

                 (6)     any special purpose securitization vehicle (or similar entity) or any Securitization
        Subsidiary, to the extent formed for the purpose of consummating a Qualified Securitization
        Facility permitted hereunder,

                 (7)     [reserved],

                 (8)     any Subsidiary that is not a Material Subsidiary,

                (9)    any Subsidiary with respect to which, in the reasonable judgment of the Required
        Lenders and the Borrower, the burden or cost (including any adverse tax consequences) of
        providing the Guaranty is excessive in relation to the benefits to be obtained by the Lenders
        therefrom,

                 (10)    [reserved], and

                 (11)    any Unrestricted Subsidiary.

        “Excluded Taxes” means, with respect to each Agent and each Lender,




                                                      33
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1075 of 1503



                 (1)      any tax on such Agent or Lender’s net income or profits (or franchise tax in lieu of
        such tax on net income or profits) imposed by a jurisdiction as a result of such Agent or Lender
        being organized or having its principal office or applicable Lending Office located in such
        jurisdiction or as a result of any other present or former connection between such Agent or Lender
        and the jurisdiction (including as a result of such Agent or Lender carrying on a trade or business,
        having a permanent establishment or being a resident for tax purposes in such jurisdiction, other
        than a connection arising solely from such Agent or Lender having executed, delivered, enforced,
        become a party to, performed its obligations under, received payments under, received or perfected
        a security interest under, engaged in any other transaction pursuant to, or sold or assigned an interest
        in, any Loan or Loan Document),

               (2)     any branch profits tax under Section 884(a) of the Code, or any similar tax,
        imposed by any other jurisdiction described in clause (1),

                (3)      other than with respect to any Lender that becomes a party hereto pursuant to the
        Borrower’s request under Section 3.07, any U.S. federal withholding tax that is imposed on
        amounts payable with respect to an applicable interest in a Loan or Commitment to a Lender
        pursuant to a Law in effect at the time such Lender acquires such interest (or designates a new
        Lending Office) (or where the Lender is a partnership for U.S. federal income tax purposes,
        pursuant to a law in effect on the later of the date on which such Lender becomes a party hereto or
        the date on which the affected partner becomes a partner of such Lender or designates a new
        Lending Office), except, in the case of a Lender or partner that designates a new Lending Office or
        is an assignee, to the extent that such Lender or partner (or its assignor, if any) was entitled,
        immediately prior to the time of designation of a new Lending Office (or assignment), to receive
        additional amounts from a Loan Party with respect to such U.S. federal withholding tax pursuant
        to Section 3.01,

                   (4)   any withholding tax attributable to a Lender’s failure to comply with Section
        3.01(3),

                   (5)   any tax imposed under FATCA and

                (6)      any interest, additions to taxes and penalties with respect to any taxes described in
        clauses (1) through (5) of this definition.

        “Existing Credit Agreement” means that certain Credit Agreement, dated as of October 22,
2014, by and among Belk, certain affiliates of Belk, the lenders from time to time party thereto, the agents
party thereto and Wells Fargo Bank, National Association, as administrative agent, as amended, restated,
supplemented or otherwise modified prior to the Closing Date.

        “Existing Mortgaged Property” means each Real Property set forth on Schedule 1.01(2) annexed
hereto that, as of the Closing Date, is subject to a Mortgage in favor of the Collateral Agent.

        “Extended Commitments” means the Term Loan Commitments held by an Extending Lender.

        “Extended Loans” means the Term Loans made pursuant to Extended Commitments.

        “Extending Lender” means each Lender accepting an Extension Offer.

        “Extension” has the meaning specified in Section 2.16(1).




                                                      34
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1076 of 1503



        “Extension Amendment” has the meaning specified in Section 2.16(2).

        “Extension Offer” has the meaning specified in Section 2.16(1).

        “Facilities” means the Closing Date Term Loans, any Extended Loans, any Refinancing Term
Loans, any Incremental Term Loans or any Replacement Loans, as the context may require, and “Facility”
means any of them.

         “fair market value” means, with respect to any asset or liability, the fair market value of such asset
or liability as determined by the Borrower in good faith.

       “FATCA” means Sections 1471 through 1474 of the Code as in effect on the date hereof or any
amended or successor version thereof that is substantively comparable and not materially more onerous to
comply with (and, in each case, any regulations promulgated thereunder or official interpretations thereof),
and any agreements entered into pursuant to Section 1471(b)(1) of the Code, and any intergovernmental
agreements (together with any laws, rules, or practices implementing such agreements).

        “FCPA” has the meaning specified in Section 5.17.

         “Federal Funds Rate” means, for any day, the rate per annum equal to the weighted average of
the rates on overnight federal funds transactions with members of the Federal Reserve System, as published
by the Federal Reserve Bank on the Business Day next succeeding such day; provided that (a) if such day
is not a Business Day, the Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day and (b) if no such rate
is so published on such next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%) quoted to the
Administrative Agent by three (3) federal funds brokers on such day on such transactions as determined by
the Administrative Agent.

        “Financial Officer” means, with respect to a Person, the chief financial officer, accounting officer,
treasurer, controller or other senior financial or accounting officer of such Person, as appropriate.

       “First Lien Administrative Agent” means Alter Domus (US) LLC, or any Supplemental
Administrative Agent (as defined in the First Lien Credit Agreement) or successor agent under the First
Lien Loan Documents.

         “First Lien Credit Agreement” means the First Lien Term Loan Credit Agreement dated as of
the date hereof among Holdings, the Borrower, the First Lien Administrative Agent, as administrative agent
and collateral agent and the several banks and other financial institutions from time to time parties thereto
as lenders, as such agreement may be amended, supplemented, waived or otherwise modified from time to
time to the extent permitted hereunder and any Refinancing Indebtedness in respect thereof (unless such
agreement, instrument or document expressly provides that it is not intended to be and is not an First Lien
Credit Agreement) in each case to the extent permitted hereunder.

        “First Lien Credit Agreement Second Amendment” means that certain Amendment No. 2 to
Credit Agreement, dated as of the Closing Date, by and among the Loan Parties party thereto, the lenders
party thereto and Alter Domus (US) LLC, as administrative agent and collateral agent.

       “First Lien Facility” means the collective reference to the First Lien Credit Agreement, the First
Lien Loan Documents, any notes and letters of credit issued pursuant thereto and any guarantee, security
agreement, patent, trademark or copyright security agreements, mortgages, letter of credit applications and



                                                      35
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1077 of 1503



other guarantees, pledge agreements, security agreements and collateral documents, and other instruments
and documents, executed and delivered pursuant to or in connection with any of the foregoing, in each case
as the same may be amended, supplemented, waived or otherwise modified from time to time to the extent
permitted hereunder and any Refinancing Indebtedness in respect thereof (unless such agreement,
instrument or document expressly provides that it is not intended to be and is not a First Lien Facility), in
each case to the extent permitted hereunder.

        “First Lien Loan Documents” means, collectively, (i) the Second Lien Credit Agreement and (ii)
the security documents, intercreditor agreements (including the Term Intercreditor Agreement), guarantees,
joinders and other agreements or instruments executed in connection with the Second Lien Facility or such
other agreements, in each case, as amended, modified, supplemented, substituted, replaced, restated or
refinanced, in whole or in part, from time to time including in connection with Refinancing Indebtedness
of the Second Lien Facility.

        “First Lien Loans” means “Loans” as defined in the First Lien Facility as in effect on the Closing
Date.

         “First Lien Obligations” means “Obligations” as defined in the First Lien Facility as in effect on
the date hereof.

        “Flood Hazard Property” has the meaning specified in Section 6.07(2).

        “Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act of 1968 as now
or hereafter in effect or any successor statute thereto, (ii) the Flood Disaster Protection Act of 1973 as now
or hereafter in effect or any successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto.

        “Flood Insurance Requirements” has the meaning specified in Section 6.07(2).

        “floor” means, with respect to any reference rate of interest, any fixed minimum amount specified
for such rate.

        “Foreign Asset Sale” has the meaning specified in Section 2.05(2)(h).

        “Foreign Casualty Event” has the meaning specified in Section 2.05(2)(h).

       “Foreign Lender” means a Lender that is not a United States person within the meaning of Section
7701(a)(30) of the Code.

        “Foreign Plan” means any material employee benefit plan, program or agreement maintained or
contributed to by, or entered into with, the Borrower or any Subsidiary of the Borrower with respect to
employees employed outside the United States (other than benefit plans, programs or agreements that are
mandated by applicable Laws).

        “Foreign Sale-Leaseback” has the meaning specified in Section 2.05(2)(h).

        “Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the Borrower that is
not a Domestic Subsidiary.




                                                     36
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1078 of 1503



        “Fund” means any Person (other than a natural person) that is primarily engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its activities.

        “Funded Debt” means all Indebtedness of the Borrower and the Restricted Subsidiaries for
borrowed money that matures more than one year from the date of its creation or matures within one year
from such date that is renewable or extendable, at the option of such Person, to a date more than one year
from such date or arises under a revolving credit or similar agreement that obligates the lender or lenders
to extend credit during a period of more than one year from such date, including Indebtedness in respect of
the Loans.

         “GAAP” means generally accepted accounting principles in the United States of America set forth
in the opinions and pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial Accounting Standards
Board or in such other statements by such other entity as have been approved by a significant segment of
the accounting profession, as in effect from time to time. At any time after the Closing Date, the Borrower
may elect to apply IFRS accounting principles in lieu of GAAP and, upon any such election, references
herein to GAAP will thereafter be construed to mean IFRS (except as otherwise provided in this
Agreement); provided, however, that any such election, once made, will be irrevocable; provided further
that any calculation or determination in this Agreement that requires the application of GAAP for periods
that include fiscal quarters ended prior to the Borrower’s election to apply IFRS will remain as previously
calculated or determined in accordance with GAAP. The Borrower will give notice of any such election
made in accordance with this definition to the Administrative Agent. Notwithstanding any other provision
contained herein the amount of any Indebtedness under GAAP with respect to Capitalized Lease
Obligations and Attributable Indebtedness shall be determined in accordance with the definition of
Capitalized Lease Obligations and Attributable Indebtedness, respectively.

        Notwithstanding the foregoing, if at any time any change occurring after the Closing Date in GAAP
(or IFRS) or in the application thereof on the computation of any financial ratio or financial requirement,
or compliance with any covenant, set forth in any Loan Document, and the Borrower shall so request
(regardless of whether any such request is given before or after such change), the Lenders and the Borrower
will negotiate in good faith to amend (subject to the approval of the Required Lenders) such ratio,
requirement or covenant to preserve the original intent thereof in light of such change in GAAP (or IFRS);
provided further that until so amended, (a) such ratio, requirement or covenant shall continue to be
computed in accordance with GAAP (or IFRS) prior to such change therein and (b) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and other documents required
under this Agreement which include a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP (or IFRS).

        “Governmental Authority” means the government of the United States or any other nation, or of
any political subdivision thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government (including any supra-
national bodies such as the European Union or the European Central Bank).

        “Granting Lender” has the meaning specified in Section 10.07(g).

         “guarantee” means a guarantee (other than by endorsement of negotiable instruments for
collection in the ordinary course of business or consistent with industry practice), direct or indirect, in any
manner (including letters of credit and reimbursement agreements in respect thereof), of all or any part of
any Indebtedness or other obligations.


                                                      37
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1079 of 1503



         “Guarantee” means, as to any Person, without duplication, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of guaranteeing any Indebtedness or
other monetary obligation payable or performable by another Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of) such Indebtedness or other
monetary obligation, (ii) to purchase or lease property, securities or services for the purpose of assuring the
obligee in respect of such Indebtedness or other monetary obligation of the payment or performance of such
Indebtedness or other monetary obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other monetary obligation or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such Indebtedness or other monetary
obligation of the payment or performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part) or (b) any Lien on any assets of such Person securing any Indebtedness or other
monetary obligation of any other Person, whether or not such Indebtedness or other monetary obligation is
assumed by such Person (or any right, contingent or otherwise, of any holder of such Indebtedness to obtain
any such Lien); provided that the term “Guarantee” shall not include endorsements for collection or deposit,
in either case in the ordinary course of business, or customary and reasonable indemnity obligations in
effect on the Closing Date or entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to Indebtedness). The amount of
any Guarantee shall be deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a corresponding meaning.

         “Guarantor” has the meaning specified in clause (2) of the definition of “Collateral and Guarantee
Requirement.” For avoidance of doubt, the Borrower may, in its sole discretion, cause any domestic Parent
Company or Restricted Subsidiary that is not required to be a Guarantor to Guarantee the Obligations by
causing such Parent Company or Restricted Subsidiary to execute a joinder to the Guaranty (substantially
in the form provided therein or as the Administrative Agent, the Required Lenders, the Borrower and such
Guarantor may otherwise agree), and any such Parent Company or Restricted Subsidiary shall be a
Guarantor hereunder for all purposes.

        “Guaranty” means (a) the Guarantee of the Obligations by the Guarantors substantially in the form
of Exhibit E, (b) each other Guarantee and Guarantee supplement delivered pursuant to Section 6.11 and
(c) each other Guarantee and Guarantee supplement delivered by any Parent Company or Restricted
Subsidiary pursuant to the second sentence of the definition of “Guarantor”.

        “Hazardous Materials” means all explosive or radioactive substances or wastes, and all other
hazardous or toxic substances or wastes, pollutants and contaminants and chemicals in any form, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials, polychlorinated biphenyls, or
radon gas and infectious or medical wastes, to the extent any of the foregoing are regulated pursuant to, or
can form the basis for liability under, any Environmental Law.

         “Hedge Agreement” means (a) any and all rate swap transactions, basis swaps, credit derivative
transactions, forward rate transactions, commodity swaps, commodity options, forward commodity
contracts, equity or equity index swaps or options, bond or bond price or bond index swaps or options or
forward bond or forward bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot contracts or any other similar
transactions or any combination of any of the foregoing (including any options to enter into any of the
foregoing), whether or not any such transaction is governed by or subject to any master agreement, and (b)


                                                      38
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1080 of 1503



any and all transactions of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master Agreement or any other master
agreement (any such master agreement, together with any related schedules, a “Master Agreement”),
including any such obligations or liabilities under any Master Agreement.

       “Hedging Obligations” means, with respect to any Person, the obligations of such Person under
any Hedge Agreement.

        “Holdings” has the meaning specified in the introductory paragraph to this Agreement.

        “Identified Participating Lenders” has the meaning specified in Section 2.05(1)(e)(C)(3).

        “Identified Qualifying Lenders” has the meaning specified in Section 2.05(1)(e)(D)(3).

         “IFRS” means international financial reporting standards and interpretations issued by the
International Accounting Standards Board or any successor thereto (or the Financial Accounting Standards
Board, the Accounting Principles Board of the American Institute of Certified Public Accountants or any
successor to either such Board, or the SEC, as the case may be), as in effect from time to time.

        “Immediate Family Members” means with respect to any individual, such individual’s child,
stepchild, grandchild or more remote descendant, parent, stepparent, grandparent, spouse, former spouse,
qualified domestic partner, sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law
(including, in each case, adoptive relationships) and any trust, partnership or other bona fide estate-planning
vehicle the only beneficiaries of which are any of the foregoing individuals or any private foundation or
fund that is controlled by any of the foregoing individuals or any donor-advised fund of which any such
individual is the donor.

        “Incremental Amendment” has the meaning specified in Section 2.14(5).

        “Incremental Amounts” has the meaning specified in clause (1) of the definition of Refinancing
Indebtedness.

        “Incremental Term Facility” has the meaning specified in Section 2.14(1).

        “Incremental Term Loan” has the meaning specified in Section 2.14(1).

        “Incremental Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund an Incremental Term Loan and “Incremental Term Loan Commitments” means such
commitments of all Lenders in the aggregate.

         “Incremental Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Incremental Term Loans of such Lenders; provided
that at any time prior to the making of the Incremental Term Loans, the Incremental Term Loan Exposure
of any Lender shall be equal to such Lender’s Incremental Term Loan Commitment.

        “Indebtedness” means, with respect to any Person, without duplication:

                (1)     any indebtedness (including principal and premium) of such Person, whether or
        not contingent:




                                                      39
    Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1081 of 1503



                         (a)     in respect of borrowed money;

                         (b)      evidenced by bonds, notes, debentures or similar instruments or letters of
                credit or bankers’ acceptances (or, without duplication, reimbursement agreements in
                respect thereof);

                         (c)       representing the balance deferred and unpaid of the purchase price of any
                property (including Capitalized Lease Obligations) due more than twelve months after such
                property is acquired, except (i) any such balance that constitutes an obligation in respect of
                a commercial letter of credit, a trade payable or similar obligation to a trade creditor, in
                each case accrued in the ordinary course of business or consistent with industry practice,
                (ii) any earn-out obligations until such obligation is reflected as a liability on the balance
                sheet (excluding any footnotes thereto) of such Person in accordance with GAAP and is
                not paid within 60 days after becoming due and payable and (iii) accruals for payroll and
                other liabilities accrued in the ordinary course of business; or

                         (d)     representing the net obligations under any Hedging Obligations;

                 (2)      to the extent not otherwise included, any obligation by such Person to be liable for,
        or to pay, as obligor, guarantor or otherwise, on the obligations of the type referred to in clause (1)
        of a third Person (whether or not such items would appear upon the balance sheet of such obligor
        or guarantor), other than by endorsement of negotiable instruments for collection in the ordinary
        course of business or consistent with industry practice; and

                 (3)     to the extent not otherwise included, the obligations of the type referred to in clause
        (1) of a third Person secured by a Lien on any asset owned by such first Person, whether or not
        such Indebtedness is assumed by such first Person; provided that the amount of such Indebtedness
        will be the lesser of (i) the fair market value of such asset at such date of determination and (ii) the
        amount of such Indebtedness of such other Person; provided that notwithstanding the foregoing,
        Indebtedness will be deemed not to include:

                        (i)      Contingent Obligations incurred in the ordinary course of business or
                consistent with industry practice,

                        (ii)    reimbursement obligations under commercial letters of credit (provided
                that unreimbursed amounts under letters of credit will be counted as Indebtedness three (3)
                Business Days after such amount is drawn),

                        (iii)   obligations under or in respect of Qualified Securitization Facilities that
                are non-recourse to the Loan Parties other than any Securitization Repurchase Obligation,

                         (iv)    accrued expenses,

                         (v)     deferred or prepaid revenues, and

                       (vi)   asset retirement obligations and obligations in respect of reclamation and
                workers compensation (including pensions and retiree medical care);

provided further that Indebtedness will be calculated without giving effect to the effects of Accounting
Standards Codification Topic No. 815, Derivatives and Hedging, and related interpretations to the extent
such effects would otherwise increase or decrease an amount of Indebtedness for any purpose under this



                                                      40
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1082 of 1503



Agreement as a result of accounting for any embedded derivatives created by the terms of such
Indebtedness.

        “Indemnified Liabilities” has the meaning specified in Section 10.05.

        “Indemnitees” has the meaning specified in Section 10.05.

        “Independent Assets or Operations” means, with respect to any Parent Company, that Parent
Company’s total assets, revenues, income from continuing operations before income taxes and cash flows
from operating activities (excluding in each case amounts related to its investment in the Borrower and the
Restricted Subsidiaries), determined in accordance with GAAP and as shown on the most recent balance
sheet of such Parent Company, is more than 3.0% of such Parent Company’s corresponding consolidated
amount.

        “Information” has the meaning specified in Section 10.09.

      “Intellectual Property Security Agreements” has the meaning specified in the Security
Agreement.

        “Intercompany Subordination Agreement” means the Intercompany Subordination Agreement,
dated as of the Closing Date, substantially in the form of Exhibit Q executed by the Borrower and each
Restricted Subsidiary that is party thereto.

      “Interest Payment Date” means the first Business Day of each February, May, August and
November and the applicable Maturity Date of the Loans of such Class.

        “Investment Grade Rating” means a rating equal to or higher than Baa3 (or the equivalent) by
Moody’s or BBB- (or the equivalent) by S&P, or an equivalent rating by any other Rating Agency selected
by the Borrower.

        “Investment Grade Securities” means:

               (1)     securities issued or directly and fully guaranteed or insured by the United States
        government or any agency or instrumentality thereof (other than Cash Equivalents);

                (2)      debt securities or debt instruments with an Investment Grade Rating, but excluding
        any debt securities or debt instruments constituting loans or advances among the Borrower and its
        Subsidiaries;

                (3)      investments in any fund that invests at least 95% of its assets in investments of the
        type described in clauses (1) and (2) which fund may also hold immaterial amounts of cash pending
        investment or distribution; and

                 (4)     corresponding instruments in countries other than the United States customarily
        utilized for high quality investments.

        “Investments” means, with respect to any Person, all investments by such Person in other Persons
(including Affiliates) in the form of loans (including guarantees), advances or capital contributions
(excluding accounts receivable, credit card and debit card receivables, trade credit, advances to customers,
commission, travel and similar advances to employees, directors, officers, members of management,
manufacturers and consultants, in each case made in the ordinary course of business or consistent with



                                                     41
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1083 of 1503



industry practice), purchases or other acquisitions for consideration of Indebtedness, Equity Interests or
other securities issued by any other Person. For purposes of the definition of “Unrestricted Subsidiary” and
Section 7.05,

                 (1)      “Investments” will include the portion (proportionate to the Borrower’s Equity
        Interest in such Subsidiary) of the fair market value of the net assets of a Subsidiary of the Borrower
        at the time that such Subsidiary is designated an Unrestricted Subsidiary; provided that upon a
        redesignation of such Subsidiary as a Restricted Subsidiary, the Borrower will be deemed to
        continue to have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if positive)
        equal to:

                                 (a)     the Borrower’s “Investment” in such Subsidiary at the time of
                 such redesignation; minus

                                 (b)      the portion (proportionate to the Borrower’s Equity Interest in
                 such Subsidiary) of the fair market value of the net assets of such Subsidiary at the time
                 of such redesignation; and

                (2)     any property transferred to or from an Unrestricted Subsidiary will be valued at its
        fair market value at the time of such transfer.

        The amount of any Investment outstanding at any time will be the original cost of such Investment,
reduced by any dividend, distribution, interest payment, return of capital, repayment or other amount
received in cash by the Borrower or a Restricted Subsidiary in respect of such Investment.

        “Investors” means the Sponsor.

        “IP Rights” has the meaning specified in Section 5.15.

        “IRS” means Internal Revenue Service of the United States.

        “Judgment Currency” has the meaning specified in Section 10.26.

        “Junior Debt” has the meaning specified in Section 7.05(a)(C).

         “KKR” means KKR Credit Advisors (US) LLC and any of its respective Affiliates and funds or
partnerships managed or advised by it or any of its respective Affiliates but not including, however, any
portfolio company of any of the foregoing.

         “Landlord Consent and Estoppel” means with respect to any Leased Real Property, a letter,
certificate or other instrument in writing from the lessor under the related lease, reasonably satisfactory in
form and substance to the Collateral Agent and the Required Lenders, pursuant to which such lessor agrees,
for the benefit of Collateral Agent, (i) that without any further consent of such lessor or any further action
on the part of the Loan Party holding such Leased Real Property, such Leased Real Property may be
encumbered pursuant to a Mortgage and may be assigned to the purchaser at a foreclosure sale or in a
transfer in lieu of such a sale (and to a subsequent third party assignee if Collateral Agent or its designee so
acquires such Leased Real Property), (ii) that such lessor shall not terminate such lease as a result of a
default by such Loan Party thereunder without first giving Collateral Agent written notice of such default
and at least 60 days (or, if such default cannot reasonably be cured by Collateral Agent or the Required
Lenders within such period, such longer period as may reasonably be required) to cure such default and




                                                      42
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1084 of 1503



(iii) to such other matters relating to such Leased Real Property as Collateral Agent or the Required Lenders
may reasonably request.

         “Latest Maturity Date” means, at any date of determination, the latest maturity or expiration date
applicable to any Loan or Commitment hereunder at such time, including the latest maturity or expiration
date of any Closing Date Term Loan, Incremental Term Loan, Refinancing Term Loan, Replacement Loan
or any Extended Loan, in each case as extended in accordance with this Agreement from time to time.

         “Laws” means, collectively, all international, foreign, federal, state and local laws (including
common law), statutes, treaties, rules, legally enforceable guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities and executive orders, including the legally binding
interpretation or administration thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative orders, directed duties, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

       “Leased Real Property” means any real property located in the United States and ground leased
by any Loan Party, or in which Loan Party acquires a ground leasehold interest after the Closing Date;
provided that for the avoidance of doubt, Leased Real Property will not include any Excluded Assets.

        “Legal Holiday” means Saturday, Sunday or a day on which commercial banking institutions are
not required to be open in the State of New York or at the place of payment.

        “Lender” has the meaning specified in the introductory paragraph to this Agreement and their
respective successors and assigns as permitted hereunder, each of which is referred to herein as a “Lender.”
For the avoidance of doubt, each Additional Lender is a Lender to the extent any such Person has executed
and delivered a Refinancing Amendment, an Incremental Amendment or an amendment in respect of
Replacement Loans, as the case may be, and to the extent such Refinancing Amendment, Incremental
Amendment or amendment in respect of Replacement Loans shall have become effective in accordance
with the terms hereof and thereof, and each Extending Lender shall continue to be a Lender. As of the
Closing Date, Schedule 2.01 sets forth the name of each Lender.

        “Lending Office” means, as to any Lender, the office or offices of such Lender described as such
in such Lender’s Administrative Questionnaire, or such other office or offices as a Lender may from time
to time notify the Borrower and the Administrative Agent.

         “Lien” means, with respect to any asset, any mortgage, lien (statutory or otherwise), pledge,
hypothecation, charge, security interest or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any conditional sale or other title
retention agreement, any lease in the nature thereof, any option or other agreement to sell or give a security
interest and any authorized filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction; provided that in no event will an operating
lease be deemed to constitute a Lien.

        “Limited Condition Acquisition” means any investment permitted hereunder by the Borrower or
one or more of its Restricted Subsidiaries whose consummation is not conditioned on the availability of, or
on obtaining, third-party financing.

        “Loan” means an extension of credit under Article II or the making of Replacement Loans pursuant
to Section 10.01 by a Lender to the Borrower in the form of a Term Loan.




                                                     43
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1085 of 1503



         “Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) any Refinancing
Amendment, Incremental Amendment, Extension Amendment or amendment in respect of Replacement
Loans, (d) the Guaranty, (e) the Collateral Documents, (f) the Applicable Intercreditor Agreements, (g) the
Agent Fee Letter and (h) any other agreement, document or instrument designated as a “Loan Document”
by the Borrower and the Administrative Agent (or the Required Lenders). Any reference to this Agreement
or any other Loan Document shall include all appendices, exhibits, schedules, annexes or attachments
thereto.

       “Loan Parties” means, collectively, (a) Holdings, (b) the Borrower and (c) each Subsidiary
Guarantor.

        “Management Services Agreement” means the management services agreement or similar
agreements among the Sponsor or certain of its respective management companies associated with it or
their advisors, if applicable, and the Borrower (or any Parent Company).

       “Management Stockholders” means the members of management (and their Controlled
Investment Affiliates and Immediate Family Members and any permitted transferees thereof) of the
Borrower (or a Parent Company) who are holders of Equity Interests of any Permitted Parent or any Parent
Company on the Closing Date or that become holders of such Equity Interests thereafter.

        “Margin Stock” has the meaning set forth in Regulation U of the Board of Governors of the United
States Federal Reserve System, or any successor thereto.

         “Material Adverse Effect” means a circumstance or condition that would materially and adversely
affect (a) the business, operations or financial condition of the Borrower and its Subsidiaries, taken as a
whole, (b) the ability of the Loan Parties (taken as a whole) to perform their payment obligations under the
Loan Documents to which it is a party or (c) the rights and remedies of the Lenders, the Collateral Agent
and the Administrative Agent under the Loan Documents, in each case, other than customary events or
circumstances in connection with the Plan of Reorganization.

         “Material Domestic Subsidiary” means, as of the Closing Date and thereafter at any date of
determination, each of the Borrower’s Domestic Subsidiaries that is a Restricted Subsidiary (a) whose Total
Assets at the last day of the most recent Test Period (when taken together with the Total Assets of the
Restricted Subsidiaries of such Domestic Subsidiary at the last day of the most recent Test Period) were
equal to or greater than 1.0% of Total Assets of the Borrower and the Restricted Subsidiaries that are
Domestic Subsidiaries at such date or (b) whose gross revenues for such Test Period (when taken together
with the gross revenues of the Restricted Subsidiaries of such Domestic Subsidiary for such Test Period)
were equal to or greater than 1.0% of the consolidated gross revenues of the Borrower and the Restricted
Subsidiaries that are Domestic Subsidiaries for such Test Period, in each case determined in accordance
with GAAP; provided that if at any time and from time to time after the date which is 30 days after the
Closing Date (or such longer period as the Required Lenders may agree in their sole discretion), Domestic
Subsidiaries that are not Material Domestic Subsidiaries solely because they do not meet the thresholds set
forth in the preceding clause (a) or (b) comprise in the aggregate more than (when taken together with the
Total Assets of the Restricted Subsidiaries of such Domestic Subsidiaries at the last day of the most recent
Test Period) 2.5% of Total Assets of the Borrower and the Restricted Subsidiaries that are Domestic
Subsidiaries (excluding Subsidiaries otherwise constituting Excluded Subsidiaries) as of the end of the most
recently ended Test Period or more than (when taken together with the gross revenues of the Restricted
Subsidiaries of such Domestic Subsidiaries for such Test Period) 2.5% of the consolidated gross revenues
of the Borrower and the Restricted Subsidiaries that are Domestic Subsidiaries (excluding Subsidiaries
otherwise constituting Excluded Subsidiaries) for such Test Period, then the Borrower shall, not later than
thirty (30) days after the date by which financial statements for such Test Period were required to be


                                                    44
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1086 of 1503



delivered pursuant to this Agreement (or such longer period as the Required Lenders may agree in their
reasonable discretion), (i) designate in writing to the Administrative Agent one or more of such Domestic
Subsidiaries that are Restricted Subsidiaries as “Material Domestic Subsidiaries” to the extent required such
that the foregoing condition ceases to be true and (ii) comply with the provisions of Section 6.11 with
respect to any such Subsidiaries.

         “Material Foreign Subsidiary” means, as of the Closing Date and thereafter at any date of
determination, each of the Borrower’s Foreign Subsidiaries that are Restricted Subsidiaries (a) whose Total
Assets at the last day of the most recent Test Period (when taken together with the Total Assets of the
Restricted Subsidiaries of such Foreign Subsidiary at the last day of the most recent Test Period) were equal
to or greater than 1.0% of Total Assets of the Restricted Subsidiaries that are Foreign Subsidiaries at such
date or (b) whose gross revenues for such Test Period (when taken together with the revenues of the
Restricted Subsidiaries of such Foreign Subsidiary for such Test Period) were equal to or greater than 1.0%
of the consolidated gross revenues of the Restricted Subsidiaries that are Foreign Subsidiaries for such Test
Period, in each case determined in accordance with GAAP; provided that if at any time and from time to
time after the date which is 30 days after the Closing Date (or such longer period as the Required Lenders
may agree in their sole discretion), Foreign Subsidiaries that are not Material Foreign Subsidiaries comprise
in the aggregate more than (when taken together with the Total Assets of the Restricted Subsidiaries of such
Foreign Subsidiaries at the last day of the most recent Test Period) 2.5% of Total Assets of the Restricted
Subsidiaries that are Foreign Subsidiaries (excluding Subsidiaries otherwise constituting Excluded
Subsidiaries) as of the end of the most recently ended Test Period or more than (when taken together with
the gross revenues of the Restricted Subsidiaries of such Foreign Subsidiaries (excluding Subsidiaries
otherwise constituting Excluded Subsidiaries) for such Test Period) 2.5% of the consolidated gross
revenues of the Restricted Subsidiaries that are Foreign Subsidiaries for such Test Period, then the Borrower
shall, not later than thirty (30) days after the date by which financial statements for such Test Period were
required to be delivered pursuant to this Agreement (or such longer period as the Required Lenders may
agree in their reasonable discretion), designate in writing to the Administrative Agent one or more of such
Foreign Subsidiaries that are Restricted Subsidiaries as “Material Foreign Subsidiaries” to the extent
required such that the foregoing condition ceases to be true.

        “Material Subsidiary” means any Material Domestic Subsidiary or any Material Foreign
Subsidiary.

         “Maturity Date” means (i) with respect to the Closing Date Term Loans, in each case that have
not been extended pursuant to Section 2.16 after the Closing Date, July 31, 2025, (ii) with respect to any
tranche of Extended Loans, the final maturity date as specified in the applicable Extension Amendment,
(iii) with respect to any Refinancing Term Loans, the final maturity date as specified in the applicable
Refinancing Amendment, (iv) with respect to any Incremental Term Loans, the final maturity date as
specified in the applicable Incremental Amendment and (v) with respect to Replacement Loans, the final
maturity date as specified in the applicable amendment; provided that in each case, if such day is not a
Business Day, the applicable Maturity Date shall be the Business Day immediately succeeding such day.

        “Maximum Rate” has the meaning specified in Section 10.11.

        “Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating agency business.

        “Mortgage Policies” has the meaning specified in Section 6.11(2)(b)(ii).

       “Mortgaged Properties” has the meaning specified in paragraph (5) of the definition of “Collateral
and Guarantee Requirement.”




                                                     45
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1087 of 1503



        “Mortgages” means collectively, the fee or leasehold, as applicable, deeds of trust, trust deeds,
hypothecs, deeds to secure debt and mortgages made by the Loan Parties in favor or for the benefit of the
Collateral Agent for the benefit of the Secured Parties in form and substance reasonably satisfactory to the
Collateral Agent and the Required Lenders, including such modifications as may be required by local laws,
pursuant to Section 6.13(2) and any other deeds of trust, trust deeds, hypothecs, deeds to secure debt or
mortgages executed and delivered pursuant to Sections 6.11.

        “Multiemployer Plan” means any multiemployer plan as defined in Section 4001(a)(3) of ERISA
and subject to Title IV of ERISA, to which any Loan Party or any of their respective ERISA Affiliates
makes or is obligated to make contributions, or during the preceding five plan years, has made or been
obligated to make contributions.

        “Net Income” means, with respect to any Person, the net income (loss) of such Person, determined
in accordance with GAAP and before any reduction in respect of Preferred Stock dividends.

        “Net Proceeds” means:

                 (1)     with respect to any Asset Sale or any Casualty Event, the aggregate Cash
        Equivalent proceeds received by the Borrower or any Restricted Subsidiary in respect of such Asset
        Sale or Casualty Event, net of the costs relating to such Asset Sale or Casualty Event, including
        legal, accounting and investment banking fees, payments made in order to obtain a necessary
        consent or required by applicable law, brokerage and sales commissions, all dividends, distributions
        or other payments required to be made to minority interest holders in Restricted Subsidiaries as a
        result of any such Asset Sale or Casualty Event by a Restricted Subsidiary, the amount of any
        purchase price or similar adjustment claimed by any Person to be owed by the Borrower or any
        Restricted Subsidiary, until such time as such claim will have been settled or otherwise finally
        resolved, or paid or payable by the Borrower or any Restricted Subsidiary, in either case in respect
        of such Asset Sale or Casualty Event, any relocation expenses incurred as a result thereof, costs
        and expenses in connection with unwinding any Hedging Obligation in connection therewith, other
        fees and expenses, including title and recordation expenses, taxes paid or payable as a result thereof
        or any transactions occurring or deemed to occur to effectuate a payment under this Agreement,
        amounts required to be applied to the repayment of principal, premium, if any, and interest on
        Indebtedness (other than Subordinated Indebtedness, the ABL Facility or the First Lien Facility)
        secured by a Lien on such assets and required (other than required by Section 2.05(2)(b) of the First
        Lien Credit Agreement) to be paid as a result of such transaction and any deduction of appropriate
        amounts to be provided by the Borrower or any Restricted Subsidiary as a reserve in accordance
        with GAAP against any liabilities associated with the asset disposed of in such transaction and
        retained by the Borrower or any Restricted Subsidiary after such sale or other disposition thereof,
        including pension and other post-employment benefit liabilities and liabilities related to
        environmental matters or against any indemnification obligations associated with such transaction;
        provided that (a) subject to clause (b) below, no net cash proceeds calculated in accordance with
        the foregoing realized in a single transaction or series of related transactions shall constitute Net
        Proceeds unless such net cash proceeds shall exceed $1.0 million and (b) no such net cash proceeds
        shall constitute Net Proceeds under this clause (1) in any fiscal year until the aggregate amount of
        all such net cash proceeds in such fiscal year shall exceed $2.0 million (and thereafter only net cash
        proceeds in excess of such amount shall constitute Net Proceeds under this clause (1)); and

                (2)     (a) with respect to the incurrence or issuance of any Indebtedness by the Borrower
        or any Restricted Subsidiary or any Permitted Equity Issuance by the Borrower or any Parent
        Company, the excess, if any, of (i) the sum of the cash and Cash Equivalents received in connection
        with such incurrence or issuance over (ii) all taxes paid or reasonably estimated to be payable, and


                                                     46
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1088 of 1503



        all fees (including investment banking fees, attorneys’ fees, accountants’ fees, underwriting fees
        and discounts), commissions, costs and other out-of-pocket expenses and other customary expenses
        incurred, in each case by the Borrower or such Restricted Subsidiary in connection with such
        incurrence or issuance and (b) with respect to any Permitted Equity Issuance by any Parent
        Company, the amount of cash from such Permitted Equity Issuance contributed to the capital of the
        Borrower;

provided that “Net Proceeds” shall not include, or apply to, the proceeds of the sale component of any Sale-
Leaseback Transaction, although proceeds from Specified Sale-Leaseback Transactions shall be governed
by the definition of “Specified Sale-Leaseback Net Proceeds”.

        “New Store” means each new store or shopping facility opened or acquired by the Borrower or a
Restricted Subsidiary that has been open for commercial operations for less than twelve full calendar
months.

        “Non-Consenting Lender” has the meaning specified in Section 3.07.

        “Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting Lender.

       “Non-Excluded Taxes” means all Taxes other than Excluded Taxes imposed on or with respect to
any payment made by or on account of any obligation of any Loan Party under any Loan Document.

        “Non-Extended Lender” has the meaning specified in Section 2.16.

        “Non-Loan Party” means any Subsidiary of the Borrower that is not a Loan Party.

        “Non-Recourse Indebtedness” means Indebtedness that is non-recourse to the Borrower and the
Restricted Subsidiaries.

        “Obligations” means all

                (1)      advances to, and debts, liabilities, obligations, covenants and duties of, any Loan
        Party arising under any Loan Document or otherwise with respect to any Loan, including the
        obligation (including guarantee obligations) to pay principal, interest, reimbursement obligations,
        charges, expenses, fees, premiums, Attorney Costs, indemnities and other amounts payable by any
        Loan Party under any Loan Document, whether direct or indirect (including those acquired by
        assumption), absolute or contingent, due or to become due, now existing or hereafter arising and
        including principal, interest, reimbursement obligations, charges, expenses, fees, premiums,
        Attorney Costs, indemnities and other amounts that accrue after the commencement by or against
        any Loan Party of any proceeding under any Debtor Relief Laws naming such Person as the debtor
        in such proceeding, regardless of whether such amounts are enforceable, allowed or allowable
        claims in such proceeding, and

                (2)     the Guaranty in respect of each of the foregoing.

        “OFAC” has the meaning specified in Section 5.17.

        “Offered Amount” has the meaning specified in Section 2.05(1)(e)(D)(1).

        “Offered Discount” has the meaning specified in Section 2.05(1)(e)(D)(1).




                                                    47
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1089 of 1503



        “Officer’s Certificate” means a certificate signed on behalf of a Person by a Responsible Officer
of such Person.

        “OID” means original issue discount.

        “Opinion of Counsel” means a written opinion from legal counsel who is reasonably acceptable
to the Required Lenders. Counsel may be an employee of or counsel to the Borrower or the Administrative
Agent.

        “ordinary course of business” means activity conducted in the ordinary course of business of the
Borrower and any Restricted Subsidiary, including the expansion, remodeling, acquisition, modernization,
construction, improvement and repair of department stores and other retail centers of Belk operated, or
expected to be operated, by the Borrower or a Restricted Subsidiary, and financing transactions in
connection therewith, and will include Sale-Leaseback Transactions.

        “Organizational Documents” means

                 (1)   with respect to any corporation, the certificate or articles of incorporation and the
        bylaws (or equivalent or comparable constitutive documents with respect to any non-U.S.
        jurisdiction);

                (2)     with respect to any limited liability company, the certificate or articles of formation
        or organization and operating agreement; and

                (3)      with respect to any partnership, joint venture, trust or other form of business entity,
        the partnership, joint venture or other applicable agreement of formation or organization and any
        agreement, instrument, filing or notice with respect thereto filed in connection with its formation
        or organization with the applicable Governmental Authority in the jurisdiction of its formation or
        organization and, if applicable, any certificate or articles of formation or organization of such entity.

        “Original Closing Date” means December 10, 2015.

        “Other Applicable Indebtedness” means Credit Agreement Refinancing Indebtedness secured on
a pari passu basis with the Obligations, together with Refinancing Indebtedness in respect of any of the
foregoing that is secured on a pari passu basis with the Obligations.

       “Other Applicable Net Proceeds” means Net Proceeds or a comparable measure as determined in
accordance with the documentation governing Other Applicable Indebtedness.

        “Other Taxes” means any and all present or future stamp, court or documentary Taxes, intangible,
recording, filing or similar Taxes arising from any payment made under, from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document.

         “Outstanding Amount” means on any date, the outstanding principal amount of any Term Loans
after giving effect to any borrowings and prepayments or repayments of Term Loans, occurring on such
date.

        “Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate and (b) an
overnight rate determined by the Administrative Agent in accordance with banking industry rules on
interbank compensation.



                                                      48
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1090 of 1503



       “Owned Real Property” means any fee-owned real property located in the United States and
owned on, or acquired after, the Closing Date, by any Loan Party; provided that for the avoidance of doubt,
Owned Real Property will not include any Excluded Assets.

         “Parent Company” means any Person so long as such Person directly or indirectly holds 100.0%
of the total voting power of the Capital Stock of the Borrower, and at the time such Person acquired such
voting power, no Person and no group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act or any successor provision), including any such group acting for the purpose of acquiring,
holding or disposing of securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act) (other
than any Permitted Holder), will have beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act, or any successor provision), directly or indirectly, of 50.0% or more of the total voting
power of the Voting Stock of such Person. For the avoidance of doubt, Fashion Holdings Intermediate Inc.,
a Delaware corporation, is a Parent Company of the Borrower.

        “Participant” has the meaning specified in Section 10.07(d).

        “Participant Register” has the meaning specified in Section 10.07(e).

        “Participating Lender” has the meaning specified in Section 2.05(1)(e)(C)(2).

        “Payment in Full” means, with respect to the Obligations in respect of the Loans or any Class of
Loans, the occurrence of all of the following:

                  (a) termination or expiration of all commitments to extend credit that would constitute
   such Obligations;

                    (b) payment in full in cash of the principal of, interest and premium (if any) on, fees
   and other charges comprising such Obligations that are due and payable (including, in any event,
   principal, interest, premium, fees and other charges that accrue after the commencement by or against
   any Loan Party of any proceeding under any Debtor Relief Laws naming such Person as the debtor in
   such proceeding, regardless of whether such amounts are enforceable, allowed or allowable claims in
   such proceeding); and

                   (c) payment in full in cash of all other such Obligations that are outstanding and due
   and payable at the time the principal of, interest and premium (if any) on, fees and other charges
   comprising such Obligations are paid in full in cash (other than any obligations for taxes, costs,
   indemnification, reimbursements, damages and other liabilities in respect of which no claim or demand
   for payment has been made at such time) (including, in any event, reimbursement obligations, expenses,
   Attorney Costs, indemnities and other amounts that accrue after the commencement by or against any
   Loan Party of any proceeding under any Debtor Relief Laws naming such Person as the debtor in such
   proceeding, regardless of whether such amounts are enforceable, allowed or allowable claims in such
   proceeding).

        “PBGC” means the Pension Benefit Guaranty Corporation.

         “Pension Plan” means any “employee pension benefit plan” (as such term is defined in Section
3(2) of ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA and is sponsored or
maintained by any Loan Party or any of their respective ERISA Affiliates or to which any Loan Party or
any of their respective ERISA Affiliates contributes or has an obligation to contribute, or in the case of a
multiple employer or other plan described in Section 4064(a) of ERISA, has made contributions at any time
in the preceding five plan years.



                                                    49
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1091 of 1503



        “Perfection Certificate” has the meaning specified in the Security Agreement.

        “Permitted Asset Swap” means the substantially concurrent purchase and sale or exchange of
Related Business Assets or a combination of Related Business Assets and cash or Cash Equivalents between
the Borrower or any Restricted Subsidiary and another Person; provided that any cash or Cash Equivalents
received must be applied in accordance with Section 2.05(2)(b)(i).

        “Permitted Equal Priority Refinancing Debt” means any Credit Agreement Refinancing
Indebtedness that is secured on a pari passu basis with the Closing Date Term Loans.

      “Permitted Equity Issuance” means any sale or issuance of any Qualified Equity Interests of the
Borrower or any Parent Company.

        “Permitted Holder” means (1) the Investors, KKR, Blackstone and Management Stockholders
and any group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act) of which
any of the foregoing are members; provided that in the case of such group and without giving effect to the
existence of such group or any other group, such Investors, KKR, Blackstone and Management
Stockholders, collectively, have beneficial ownership of more than a majority of the total voting power of
the Voting Stock of the Borrower or any Permitted Parent, and (2) any Person acting in the capacity of an
underwriter (solely to the extent that and for so long as such Person is acting in such capacity) in connection
with a public or private offering of Capital Stock of the Borrower or any Permitted Parent.

        “Permitted Indebtedness” means Indebtedness permitted to be incurred in accordance with
Section 7.02.

        “Permitted Investments” means:

               (1)     any Investment (a) in any Loan Party and (b) by any Restricted Subsidiary that is
        a Non-Loan Party in any other Restricted Subsidiary that is a Non-Loan Party;

               (2)      any Investment(s) in Cash Equivalents or Investment Grade Securities and
        Investments that were Cash Equivalents or Investment Grade Securities when made;

                 (3)     [reserved];

                (4)     any Investment in securities or other assets not constituting Cash Equivalents or
        Investment Grade Securities and received in connection with an Asset Sale made in accordance
        with Section 7.04 or any other disposition of assets not constituting an Asset Sale;

                (5)      any Investment existing on the Closing Date or made pursuant to binding
        commitments in effect on the Closing Date or an Investment consisting of any extension,
        modification, replacement, renewal or reinvestment of any Investment or binding commitment
        existing on the Closing Date; provided that the amount of any such Investment or binding
        commitment may be increased, extended, modified, replaced, reinvested or renewed, (a) as required
        by the terms of such Investment or binding commitment as in existence on the Closing Date
        (including as a result of the accrual or accretion of interest or original issue discount or the issuance
        of pay-in-kind securities) or (b) as otherwise permitted hereunder;

                 (6)     any Investment acquired by the Borrower or any Restricted Subsidiary:




                                                      50
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1092 of 1503



                   (a)     in exchange for any other Investment, accounts receivable or indorsements
          for collection or deposit held by the Borrower or any Restricted Subsidiary in connection
          with or as a result of a bankruptcy, workout, reorganization or recapitalization of, or
          settlement of delinquent accounts and disputes with or judgments against, the issuer of such
          other Investment or accounts receivable (including any trade creditor or customer);

                  (b)      in satisfaction of judgments against other Persons;

                  (c)      as a result of a foreclosure by the Borrower or any Restricted Subsidiary
          with respect to any secured Investment or other transfer of title with respect to any secured
          Investment in default; or

                   (d)     as a result of the settlement, compromise or resolution of (i) litigation,
          arbitration or other disputes or (ii) obligations of trade creditors or customers that were
          incurred in the ordinary course of business or consistent with industry practice of the
          Borrower or any Restricted Subsidiary, including pursuant to any plan of reorganization or
          similar arrangement upon the bankruptcy or insolvency of any trade creditor or customer;

          (7)      Hedging Obligations permitted under Section 7.02(b)(10);

          (8)      [reserved];

           (9)     Investments the payment for which consists of Equity Interests (other than
  Disqualified Stock) of the Borrower or any Parent Company; provided that such Equity Interests
  will not increase the Available Amount;

          (10)    (a) guarantees of Indebtedness permitted under Section 7.02, performance
  guarantees and Contingent Obligations incurred in the ordinary course of business or consistent
  with industry practice, and (b) the creation of liens on the assets of the Borrower or any Restricted
  Subsidiary in compliance with Section 7.01;

           (11)     any transaction to the extent it constitutes an Investment that is permitted by and
  made in accordance with the provisions of Section 7.06(b)(3), (4), (7), (8), (10), (14), (16), (17),
  (18), (19), (20) and (23);

          (12)     Investments consisting of purchases and acquisitions of inventory, supplies,
  material, services or equipment or similar assets or the licensing or contribution of IP Rights
  pursuant to joint marketing arrangements with other Persons;

           (13)     Investments having an aggregate fair market value, taken together with all other
  Investments made pursuant to this clause (13) that are at that time outstanding, not to exceed $60.0
  million (with the fair market value of each Investment being measured at the time made and without
  giving effect to subsequent changes in value, but subject to adjustment as set forth in the definition
  of “Investment”); provided, however, that if any Investment pursuant to this clause (13) is made in
  any Person that is not a Restricted Subsidiary (or Subsidiary Guarantor, as applicable) at the date
  of the making of such Investment and such Person becomes a Restricted Subsidiary (or Subsidiary
  Guarantor, as applicable) after such date, such Investment will thereafter be deemed to have been
  made pursuant to clause (1) above (to the extent permitted thereunder) and will cease to have been
  made pursuant to this clause (13) for so long as such Person continues to be a Restricted Subsidiary
  (or Subsidiary Guarantor, as applicable); provided, further, that the Investments made by Loan




                                               51
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1093 of 1503



  Parties in Non-Loan Parties pursuant to this clause (13), together with the Investments made
  pursuant to clause (18), shall not in the aggregate exceed $42.0 million at any time outstanding;

          (14)    Investments in a Securitization Subsidiary that, in the good faith determination of
  the Borrower, are necessary to effect any Qualified Securitization Facility or any repurchase
  obligation pursuant to a Securitization Repurchase Obligation;

           (15)    loans and advances to, or guarantees of Indebtedness of, officers, directors,
  employees, consultants and members of management, together with the amounts described in
  clause (16), not in excess of the greater of $12.0 million and 2.4% of Adjusted EBITDA as of the
  most recently ended Test Period calculated giving pro forma effect thereto outstanding at any one
  time, in the aggregate;

           (16)    loans and advances to employees, directors, officers, members of management and
  consultants for business-related travel expenses, moving expenses, payroll advances and other
  similar expenses or payroll expenses, in each case incurred in the ordinary course of business or
  consistent with past practice or consistent with industry practice or to future, present and former
  employees, directors, officers, members of management and consultants (and their Controlled
  Investment Affiliates and Immediate Family Members) to fund such Person’s purchase of Equity
  Interests of the Borrower or any Parent Company, together with the amounts described in clause
  (15), not in excess of the greater of $12.0 million and 2.4% of Adjusted EBITDA as of the most
  recently ended Test Period calculated giving pro forma effect thereto outstanding at any one time,
  in the aggregate;

          (17)     advances, loans or extensions of trade credit or prepayments to suppliers or loans
  or advances made to distributors, in each case, in the ordinary course of business or consistent with
  past practice or consistent with industry practice by the Borrower or any Restricted Subsidiary;

           (18)     any Investment in any Subsidiary (other than an Unrestricted Subsidiary) or any
  joint venture in connection with intercompany cash management arrangements or related activities
  arising in the ordinary course of business or consistent with industry practice; provided, that the
  Investments made by Loan Parties in Non-Loan Parties pursuant to this clause (18), together with
  the Investments made by Loan Parties in Non-Loan Parties pursuant to clause (13), shall not exceed
  $42.0 million in the aggregate at any time outstanding;

          (19)    Investments consisting of purchases and acquisitions of assets or services in the
  ordinary course of business or consistent with industry practice;

          (20)   Investments made in the ordinary course of business or consistent with industry
  practice in connection with obtaining, maintaining or renewing client contacts and loans or
  advances made to distributors;

           (21)     Investments in prepaid expenses, negotiable instruments held for collection and
  lease, utility and workers compensation, performance and similar deposits entered into as a result
  of the operations of the business in the ordinary course of business or consistent with industry
  practice;

          (22)    the purchase or other acquisition of any Indebtedness of the Borrower or any
  Restricted Subsidiary to the extent otherwise permitted hereunder;

          (23)    [reserved];



                                               52
    Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1094 of 1503



                (24)    Investments in the ordinary course of business or consistent with industry practice
        consisting of Uniform Commercial Code Article 3 endorsements for collection or deposit and
        Article 4 customary trade arrangements with customers;

                (25)     any Investment by any Captive Insurance Subsidiary in connection with its
        provision of insurance to the Borrower or any of its Subsidiaries, which Investment is made in the
        ordinary course of business or consistent with industry practice of such Captive Insurance
        Subsidiary, or by reason of applicable law, rule, regulation or order, or that is required or approved
        by any regulatory authority having jurisdiction over such Captive Insurance Subsidiary or its
        business, as applicable;

                (26)     Investments made as part of, to effect or resulting from the Transactions;

                (27)    Investments of assets relating to non-qualified deferred payment plans in the
        ordinary course of business or consistent with industry practice;

                (28)     [reserved];

                (29)     acquisitions of obligations of one or more directors, officers or other employees or
        consultants or independent contractors of any Parent Company, the Borrower, or any Subsidiary of
        the Borrower in connection with such director’s, officer’s, employee’s consultant’s or independent
        contractor’s acquisition of Equity Interests of the Borrower or any direct or indirect parent of the
        Borrower, to the extent no cash is actually advanced by the Borrower or any Restricted Subsidiary
        to such directors, officers, employees, consultants or independent contractors in connection with
        the acquisition of any such obligations;

                 (30)    Investments constituting promissory notes or other non-cash proceeds of
        dispositions of assets to the extent permitted under Section 7.04; and

                 (31)    Investments resulting from pledges and deposits permitted pursuant to the
        definition of “Permitted Liens”.

         For purposes of determining compliance with this definition, an Investment need not be incurred
solely by reference to one category of Permitted Investments described in this definition, but is permitted
to be incurred in part under any combination thereof and of any other available exemption.

        “Permitted Junior Priority Refinancing Debt” means any Credit Agreement Refinancing
Indebtedness that is secured on a junior lien basis to the Closing Date Term Loans.

        “Permitted Liens” means, with respect to any Person:

                (1)      Liens created pursuant to any Loan Document;

                (2)      Liens, pledges or deposits made in connection with:

                       (a)     workers’ compensation laws, unemployment insurance, health, disability
                or employee benefits, other social security laws or similar legislation or regulations,

                        (b)      insurance-related obligations (including in respect of deductibles, self-
                insured retention amounts and premiums and adjustments thereto) securing reimbursement
                or indemnification obligations of (including obligations in respect of letters of credit, bank



                                                     53
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1095 of 1503



          guarantees or similar documents or instruments for the benefit of) insurance carriers
          providing property, casualty or liability insurance or otherwise supporting the payment of
          items set forth in the foregoing clause (a) or

                   (c)     bids, tenders, contracts, statutory obligations, surety, indemnity, warranty,
          release, appeal or similar bonds, or with regard to other regulatory requirements,
          completion guarantees, stay, customs and appeal bonds, performance bonds, bankers’
          acceptance facilities, and other obligations of like nature (including those to secure health,
          safety and environmental obligations) (other than for the payment of Indebtedness) or
          leases to which such Person is a party, or deposits to secure public or statutory obligations
          of such Person or deposits of cash or U.S. government bonds to secure surety or appeal
          bonds to which such Person is a party, or deposits as security for the payment of rent,
          contested taxes or import duties and obligations in respect of letters of credit, bank
          guarantees or similar instruments that have been posted to support the same, in each case
          incurred in the ordinary course of business or consistent with industry practice;

           (3)    Liens imposed by law, such as landlords’, carriers’, warehousemen’s,
  materialmen’s, repairmen’s, construction, mechanics’ or other similar Liens (a) for sums not yet
  overdue for a period of more than sixty (60) days or, if more than sixty (60) days overdue, are
  unfiled and no other action has been taken to enforce such Liens or (b) being contested in good
  faith by appropriate actions or other Liens arising out of or securing judgments or awards against
  such Person with respect to which such Person will then be proceeding with an appeal or other
  proceedings for review if such Liens are adequately bonded or adequate reserves with respect
  thereto are maintained on the books of such Person in accordance with GAAP;

           (4)    Liens for taxes, assessments or other governmental charges not yet overdue for a
  period of more than thirty (30) days or not yet payable or not subject to penalties for nonpayment
  or which are being contested in good faith by appropriate actions if adequate reserves with respect
  thereto are maintained on the books of such Person in accordance with GAAP;

           (5)       Liens in favor of issuers of performance, surety, bid, indemnity, warranty, release,
  appeal or similar bonds, instruments or obligations or with respect to regulatory requirements or
  letters of credit or bankers acceptance issued, and completion guarantees provided for, in each ease,
  issued pursuant to the request of and for the account of such Person in the ordinary course of its
  business or consistent with past practice or industry practice;

           (6)      survey exceptions, encumbrances, ground leases, easements, restrictions,
  protrusions, encroachments or reservations of, or rights of others for, licenses, rights-of-way,
  servitudes, sewers, electric lines, drains, telegraph, telephone and cable television lines and other
  similar purposes, or zoning, building codes or other restrictions (including minor defects or
  irregularities in title and similar encumbrances) as to the use of real properties or Liens incidental
  to the conduct of the business of such Person or to the ownership of its properties that were not
  incurred in connection with Indebtedness and that do not in the aggregate materially impair their
  use in the operation of the business of such Person and exceptions on title policies insuring liens
  granted on Mortgaged Properties;

          (7)     Liens securing obligations in respect of Indebtedness, Disqualified Stock or
  Preferred Stock permitted to be incurred pursuant to clause (2), (4), (12), (13), (23) or (25) of
  Section 7.02(b); provided that:




                                               54
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1096 of 1503



                   (a)      Liens securing obligations relating to any Indebtedness, Disqualified
          Stock or Preferred Stock permitted to be incurred pursuant to such clause (13) relate only
          to obligations relating to Refinancing Indebtedness that is secured by Liens on the same
          assets as the assets securing the Refinanced Debt (as defined in the definition of
          Refinancing Indebtedness), plus improvements, accessions, proceeds or dividends or
          distributions in respect thereof and after-acquired property, or serves to refund, refinance,
          extend, replace, renew or defease Indebtedness, Disqualified Stock or Preferred Stock
          incurred under such clause (4), (12) or (13) of Section 7.02(b);

                  (b)      Liens securing obligations relating to Indebtedness or Disqualified Stock
          permitted to be incurred pursuant to such clause (23) extend only to the assets of
          Subsidiaries that are not Guarantors;

                  (c)      Liens securing obligations in respect of Indebtedness, Disqualified Stock
          or Preferred Stock permitted to be incurred pursuant to such clause (4) extend only to the
          assets so purchased, replaced, leased or improved and proceeds and products thereof;
          provided further that individual financings of assets provided by a counterparty may be
          cross-collateralized to other financings of assets provided by such counterparty;

                   (d)    In the case of Liens securing Indebtedness for borrowed money,
          Disqualified Stock or Preferred Stock incurred pursuant to such clause (12), such
          Indebtedness may be secured by the Collateral on a senior, pari passu or junior basis to the
          Closing Date Term Loans; provided that if such Liens secure any Indebtedness for
          borrowed money on a senior pari passu basis with, or junior basis to, the Liens that secure
          the Closing Date Term Loans, the Debt Representative in respect thereof shall have entered
          into the Applicable Intercreditor Agreement;

                  (e)      In the case of Liens securing Indebtedness incurred under clause (2) of
          Section 7.02(b), together with any Refinancing Indebtedness in respect thereof, the Debt
          Representative in respect of such Indebtedness shall have entered into the Applicable
          Intercreditor Agreement, which may provide that the Liens securing such Indebtedness
          rank senior to the Liens securing the Closing Date Term Loans;

                  (f)     [reserved]; and

                  (g)      In the case Liens securing Indebtedness incurred under clause (25) of
          Section 7.02(b), together with any Refinancing Indebtedness in respect thereof, the Debt
          Representative in respect of such Indebtedness shall have entered into the Applicable
          Intercreditor Agreement, which shall provide that (i) the Liens on the ABL Priority
          Collateral (as such term is defined in the ABL Intercreditor Agreement) securing such
          Indebtedness may be pari passu or senior to the Liens on the ABL Priority Collateral (as
          such term is defined in the ABL Intercreditor Agreement) securing the Closing Date Term
          Loans and (ii) the Liens on the Term Priority Collateral (as such term is defined in the ABL
          Intercreditor Agreement) securing such Indebtedness shall be junior to the Liens on the
          Term Priority Collateral (as such term is defined in the ABL Intercreditor Agreement)
          securing the Closing Date Term Loans.

          (8)     Liens existing, or provided for under binding contracts existing, on the Closing
  Date (including Liens in effect on the Closing Date securing Indebtedness permitted under Section
  7.02(b)(3)) but excluding Liens securing Indebtedness permitted under Section 7.02(b)(2) and
  Section 7.02(b)(25));


                                              55
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1097 of 1503



          (9)      [reserved];

          (10)     Liens on property or other assets at the time the Borrower or a Restricted
  Subsidiary acquired the property or such other assets, including any acquisition by means of a
  merger, amalgamation or consolidation with or into the Borrower or any Restricted Subsidiary;
  provided that such Liens are not created or incurred in connection with, or in contemplation of,
  such acquisition, amalgamation, merger or consolidation; provided further that such Liens are
  limited to all or part of the same property or assets (plus improvements, accessions, proceeds or
  dividends or distributions in respect thereof and after acquired-property) that secured the
  obligations to which such Liens relate;

          (11)    Liens securing obligations in respect of Indebtedness or other obligations of a
  Restricted Subsidiary owing to the Borrower or another Restricted Subsidiary permitted to be
  incurred in accordance with Section 7.02;

        (12)   Liens securing (x) Hedging Obligations and (y) obligations in respect of Cash
  Management Services;

           (13)    Liens on specific items of inventory or other goods and proceeds of any Person
  securing such Person’s accounts payable or similar obligations in respect of bankers’ acceptances
  or letters of credit issued or created for the account of such Person to facilitate the purchase,
  shipment or storage of such inventory or other goods;

           (14)    leases, subleases, licenses or sublicenses (or other agreement under which the
  Borrower or any Restricted Subsidiary has granted rights to end users to access and use the
  Borrower’s or any Restricted Subsidiary’s products, technologies or services) that do not materially
  interfere with the business of the Borrower and its Restricted Subsidiaries, taken as a whole, and
  the customary rights reserved or vested in any Person by the terms of any lease, sublease, license,
  sublicense, grant or permit, or to require annual or periodic payments as a condition to the
  continuance thereof;

           (15)    Liens arising from Uniform Commercial Code (or equivalent statutes) financing
  statement filings regarding operating leases, consignments or accounts entered into by the Borrower
  and its Restricted Subsidiaries in the ordinary course of business or consistent with industry practice
  or purported Liens evidenced by the filing of precautionary Uniform Commercial Code (or
  equivalent statutes) financing statements or similar public filings;

          (16)     Liens in favor of the Borrower or any Guarantor;

          (17)     Liens on equipment or vehicles of the Borrower or any Restricted Subsidiary
  granted in the ordinary course of business or consistent with industry practice;

          (18)    Liens on accounts receivable, Securitization Assets and related assets incurred in
  connection with a Qualified Securitization Facility;

          (19)    Liens to secure any modification, refinancing, refunding, extension, renewal or
  replacement (or successive modification, refinancing, refunding, extensions, renewals or
  replacements) as a whole, or in part, of any Indebtedness, Disqualified Stock or Preferred Stock
  secured by any Lien referred to in clauses (7), (8) or (10) of this definition; provided that: (a) such
  new Lien will be limited to all or part of the same property (plus improvements, accessions,
  proceeds or dividends or distributions in respect thereof and after-acquired property) that secured



                                               56
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1098 of 1503



  the original Lien (plus improvements and accessions on such property) and proceeds and products
  thereof and (b) the Indebtedness, Disqualified Stock or Preferred Stock secured by such Lien at
  such time is not increased to any amount greater than the sum of (i) the outstanding principal
  amount or, if greater, committed amount of the Indebtedness described under such clauses (7), (8)
  or (10) at the time the original Lien became a Permitted Lien hereunder, plus (ii) an amount
  necessary to pay any fees and expenses (including original issue discount, upfront fees, defeasance
  costs, underwriting discounts or similar fees) and premiums (including tender premiums and
  accrued and unpaid interest), related to such refinancing, refunding, extension, renewal or
  replacement;

           (20)   deposits made or other security provided to secure liability to insurance brokers,
  carriers, underwriters or self-insurance arrangements, including Liens on insurance policies and the
  proceeds thereof securing the financing of the premiums with respect thereto;

          (21)    other Liens securing obligations in an aggregate principal amount at any one time
  outstanding not to exceed the greater of (a) $30.0 million and (b) 6.0% of Adjusted EBITDA as of
  the most recently ended Test Period calculated giving pro forma effect thereto; provided, that if
  such Liens secure any Indebtedness for borrowed money in an amount in excess of $30.0 million
  and are secured by the Collateral on a pari passu basis with, or junior basis to, the Liens that secure
  the Closing Date Term Loans, the Debt Representative in respect thereof shall have entered into
  the Applicable Intercreditor Agreement;

          (22)   Liens in favor of customs and revenue authorities arising as a matter of law to
  secure payment of customs duties in connection with the importation of goods;

          (23)     (a) the prior rights of consignees and their lenders under consignment
  arrangements entered into in the ordinary course of business or consistent with industry practice,
  (b) Liens arising out of conditional sale, title retention or similar arrangements for the sale of goods
  in the ordinary course of business or consistent with industry practice and (c) Liens arising by
  operation of law under Article 2 of the Uniform Commercial Code;

          (24)   Liens securing judgments for the payment of money not constituting an Event of
  Default under Section 8.01(7);

           (25)    Liens (a) of a collection bank arising under Section 4-208 or 4-210 of the Uniform
  Commercial Code on items in the course of collection, (b) attaching to commodity trading accounts
  or other brokerage accounts incurred in the ordinary course of business or consistent with industry
  practice and (c) in favor of banking or other institutions or other electronic payment service
  providers arising as a matter of law or under general terms and conditions encumbering deposits or
  margin deposits or other funds maintained with such institution (including the right of setoff) and
  that are within the general parameters customary in the banking industry;

           (26)     Liens deemed to exist in connection with Investments in repurchase agreements
  permitted under this Agreement; provided that such Liens do not extend to assets other than those
  that are subject to such repurchase agreements;

          (27)     Liens that are contractual rights of setoff (a) relating to the establishment of
  depository relations with banks or other deposit-taking financial institutions or other electronic
  payment service providers and not given in connection with the issuance of Indebtedness, (b)
  relating to pooled deposit or sweep accounts to permit satisfaction of overdraft or similar
  obligations incurred in the ordinary course of business or consistent with industry practice of the



                                                57
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1099 of 1503



  Borrower or any Restricted Subsidiary or (c) relating to purchase orders and other agreements
  entered into with customers of the Borrower or any Restricted Subsidiary in the ordinary course of
  business or consistent with industry practice;

           (28)    Liens on cash proceeds (as defined in Article 9 of the Uniform Commercial Code)
  of assets sold that were subject to a Lien permitted hereunder;

           (29)     any encumbrance or restriction (including put, call arrangements, tag, drag, right
  of first refusal and similar rights) with respect to Capital Stock of any joint venture or similar
  arrangement pursuant to any joint venture or similar agreement;

            (30)     Liens (a) on cash advances or cash earnest money deposits in favor of the seller of
  any property to be acquired in an Investment permitted under this Agreement to be applied against
  the purchase price for such Investment and (b) consisting of a letter of intent or an agreement to
  sell, transfer, lease or otherwise dispose of any property in a transaction permitted under Section
  7.04 in each case, solely to the extent such Investment or sale, disposition, transfer or lease, as the
  case may be, would have been permitted on the date of the creation of such Lien;

         (31)      ground leases, leases, subleases, licenses or sublicenses in respect of real property
  on which facilities owned or leased by the Borrower or any of its Subsidiaries are located;

          (32)     Liens in connection with any Specified Sale-Leaseback Transactions;

          (33)     Liens on Capital Stock or other securities of an Unrestricted Subsidiary;

           (34)    any interest or title of a lessor, sublessor, licensor or sublicensor or secured by a
  lessor’s, sublessor’s, licensor’s or sublicensor’s interest under leases or licenses entered into by the
  Borrower or any of the Restricted Subsidiaries in the ordinary course of business or consistent with
  industry practice;

          (35)     deposits of cash with the owner or lessor of premises leased and operated by the
  Borrower or any of its Subsidiaries in the ordinary course of business or consistent with industry
  practice of the Borrower and such Subsidiary to secure the performance of the Borrower’s or such
  Subsidiary’s obligations under the terms of the lease for such premises;

          (36)    rights of set-off, banker’s liens, netting arrangements and other Liens arising by
  operation of law or by the terms of documents of banks or other financial institutions in relation to
  the maintenance of administration of deposit accounts, securities accounts, cash management
  arrangements or in connection with the issuance of letters of credit, bank guarantees or other similar
  instruments;

         (37)     Liens on cash and Permitted Investments used to satisfy or discharge Indebtedness;
  provided that such satisfaction or discharge is permitted under this Agreement;

          (38)     receipt of progress payments and advances from customers in the ordinary course
  of business or consistent with industry practice to the extent the same creates a Lien on the related
  inventory and proceeds thereof;

          (39)     [reserved];




                                                58
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1100 of 1503



                (40)     agreements to subordinate any interest of the Borrower or any Restricted
        Subsidiary in any accounts receivable or other proceeds arising from inventory consigned by the
        Borrower or any Restricted Subsidiary pursuant to an agreement entered into in the ordinary course
        of business or consistent with industry practice;

               (41)   Liens arising pursuant to Section 107(l) of the Comprehensive Environmental
        Response, Compensation and Liability Act or similar provision of any Environmental Law;

                (42)     Liens disclosed by the title insurance policies delivered on or prior to the Closing
        Date and any replacement, extension or renewal of any such Lien (to the extent the Indebtedness
        and other obligations secured by such replacement, extension or renewal Liens are permitted by
        this Agreement); provided that such replacement, extension or renewal Liens do not cover any
        property other than the property that was subject to such Liens prior to such replacement, extension
        or renewal;

                 (43)    rights reserved or vested in any Person by the terms of any lease, license, franchise,
        grant or permit held by the Borrower or any of its Restricted Subsidiaries or by a statutory provision,
        to terminate any such lease, license, franchise, grant or permit, or to require annual or periodic
        payments as a condition to the continuance thereof;

                 (44)   restrictive covenants affecting the use to which real property may be put; provided
        that the covenants are complied with in all material respects;

                (45)    security given to a public utility or any municipality or Governmental Authority
        when required by such utility or authority in connection with the operations of that Person in the
        ordinary course of business or consistent with industry practice;

               (46)    zoning by-laws and other land use restrictions, including site plan agreements,
        development agreements and contract zoning agreements; and

                 (47)   Liens on all or any portion of the Collateral (but no other assets) securing
        (i) Permitted Equal Priority Refinancing Debt or (ii) Permitted Junior Priority Refinancing Debt,
        and, in each case, Liens securing any Refinancing Indebtedness in respect thereof.

         Notwithstanding anything set forth above, the granting of a consensual Lien by any Person with
respect to any property set forth in clause (i) of the definition of “Excluded Assets” shall be subject to the
proviso set forth therein.

        For purposes of determining compliance with this definition, a Lien need not be incurred solely by
reference to one category of Permitted Liens described in this definition, but is permitted to be incurred in
part under any combination thereof and of any other available exemption.

        If any Liens securing obligations are incurred to refinance liens securing obligations initially
incurred in reliance on a Basket measured by reference to a percentage of Adjusted EBITDA, and such
refinancing would cause the percentage of Adjusted EBITDA to be exceeded if calculated based on the
Adjusted EBITDA on the date of such refinancing, such percentage of Adjusted EBITDA will not be
deemed to be exceeded to the extent the principal amount of such obligations secured by such newly
incurred Lien does not exceed the principal amount of such obligations secured by such Liens being
refinanced, plus the related costs incurred or payable in connection with such refinancing and if any Liens
securing obligations are incurred to refinance liens securing obligations initially incurred in reliance on a
Basket measured by a fixed dollar amount, such fixed dollar Basket will not be deemed to be exceeded to



                                                     59
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1101 of 1503



the extent the principal amount of such obligations secured by such newly incurred Lien does not exceed
the principal amount of such obligations secured by such Liens being refinanced, plus the related costs
incurred or payable in connection with such refinancing.

        For purposes of this definition, the term “Indebtedness” will be deemed to include interest on such
Indebtedness.

        “Permitted Parent” means any direct or indirect parent of the Borrower that at the time it became
a parent of the Borrower was a Permitted Holder pursuant to clause (1) of the definition thereof.

        “Person” means any individual, corporation, limited liability company, partnership, joint venture,
association, joint stock company, trust, unincorporated organization, government or any agency or political
subdivision thereof or any other entity.

         “PIK Interest” means, with respect to any Loan, a payment of interest with respect to such Loan
in-kind in arrears by increasing the outstanding principal amount of such Loan on the relevant Interest
Payment Date by the amount of accrued and unpaid interest due and payable on such date. Once PIK
Interest is capitalized and added to the principal amount of the Loans, such PIK Interest shall thenceforth
be considered principal for all purposes hereunder (and shall bear interest in accordance with Section 2.08)
from the applicable Interest Payment Date on which such PIK Interest has been so added.

        “PIK Rate” has the meaning specified in Section 2.08(1).

         “Plan” means any material “employee benefit plan” (as such term is defined in Section 3(3) of
ERISA), other than a Foreign Plan, established or maintained by any Loan Party or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any of their respective ERISA
Affiliates.

       “Plan of Reorganization” means that certain Joint Prepackaged Plan of Reorganization of Belk,
Inc. and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code, including the Plan
Supplement (as defined in the Plan of Reorganization).

        “Platform” has the meaning specified in Section 6.02.

        “Pledged Collateral” has the meaning specified in the Security Agreement.

        “Preferred Stock” means any Equity Interest with preferential rights of payment of dividends or
upon liquidation, dissolution or winding up.

        “Prepetition First Lien Term Loans” means “First Lien Term Loans” as defined in the RSA.

        “Prepetition Second Lien Term Loans” means “Second Lien Term Loans” as defined in the RSA.

         “Private-Side Information” means any information with respect to Holdings and its Subsidiaries
that is not Public-Side Information.

         “Pro Rata Share” means (i) with respect to all payments, computations and other matters relating
to the Term Loan of a given Class of any Lender at any time a fraction (expressed as a percentage, carried
out to the ninth decimal place), the numerator of which is the amount of the Term Loan Exposure of such
Class of such Lender at such time and the denominator of which is the aggregate Term Loan Exposure of
such Class of all Lenders at such time and (ii) with respect to all payments, computations and other matters



                                                    60
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1102 of 1503



relating to the Incremental Term Loans of any Lender at any time a fraction (expressed as a percentage,
carried out to the ninth decimal place), the numerator of which is the amount of the Incremental Term Loan
Exposure of such Lender at such time and the denominator of which is the aggregate Incremental Term
Loan Exposure of all Lenders at such time.

         “Public Company Costs” means the initial costs relating to establishing compliance with the
Sarbanes-Oxley Act of 2002, as amended, and other expenses arising out of or incidental to the Borrower’s
or its Restricted Subsidiaries’ initial establishment of compliance with the obligations of a reporting
company, including costs, fees and expenses (including legal, accounting and other professional fees)
relating to compliance with provisions of the Securities Act and the Exchange Act.

        “Public Lender” means Lenders that do not wish to receive Private-Side Information.

         “Public-Side Information” means (i) at any time prior to Holdings or any of its Subsidiaries
becoming the issuer of any Traded Securities, information that is (a) of a type that would be required by
applicable Law to be publicly disclosed in connection with an issuance by Holdings or any of its
Subsidiaries of its debt or equity securities pursuant to a registered public offering made at such time or (b)
not material to make an investment decision with respect to securities of Holdings or any of its Subsidiaries
(for purposes of United States federal, state or other applicable securities laws), and (ii) at any time on or
after Holdings or any of its Subsidiaries becoming the issuer of any Traded Securities, information that
does not constitute material non-public information (within the meaning of United States federal, state or
other applicable securities laws) with respect to Holdings or any of its Subsidiaries or any of their respective
securities.

         “Purchase Money Obligations” means any Indebtedness incurred to finance or refinance the
acquisition, leasing, construction or improvement or property (real or personal) or assets (other than Capital
Stock), and whether acquired through the direct acquisition of such property or assets, or otherwise.

        “Qualified Equity Interests” means any Equity Interests that are not Disqualified Stock.

        “Qualified Holding Company Debt” means unsecured Indebtedness of Holdings that

              (1)        is not subject to any Guarantee by any Subsidiary of Holdings (including the
        Borrower),

                (2)      will not mature prior to the date that is six (6) months after the Latest Maturity
        Date in effect on the date of issuance or incurrence thereof,

                (3)      has no scheduled amortization or scheduled payments of principal and is not
        subject to mandatory redemption, repurchase, prepayment or sinking fund obligation (it being
        understood that such Indebtedness may have mandatory prepayment, repurchase or redemption
        provisions satisfying the requirements of clause (5) below),

                (4)      does not require any payments in cash of interest or other amounts in respect of the
        principal thereof prior to the later to occur of (i) the date that is four (4) years from the date of the
        issuance or incurrence thereof and (ii) the date that is 180 days after the Latest Maturity Date in
        effect on the date of such issuance or incurrence, and

                (5)     has mandatory prepayment, repurchase or redemption, covenant, default and
        remedy provisions customary for senior discount notes of an issuer that is the parent of a borrower
        under senior secured credit facilities, and in any event, with respect to covenant, default and remedy



                                                      61
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1103 of 1503



        provisions, no more restrictive (taken as a whole) than those set forth in this Agreement (other than
        provisions customary for senior discount notes of a holding company);

provided that any such Indebtedness shall constitute Qualified Holding Company Debt only if immediately
after giving effect to the issuance or incurrence thereof and the use of proceeds thereof, no Event of Default
shall have occurred and be continuing.

        “Qualified Proceeds” means the fair market value of assets that are used or useful in, or Capital
Stock of any Person engaged in, a Similar Business.

          “Qualified Securitization Facility” means any Securitization Facility (1) constituting a
securitization financing facility that meets the following conditions: (a) the Board of Directors will have
determined in good faith that such Securitization Facility (including financing terms, covenants, termination
events and other provisions) is in the aggregate economically fair and reasonable to the Borrower and the
applicable Restricted Subsidiary or Securitization Subsidiary and (b) all sales or contributions of
Securitization Assets and related assets to the applicable Person or Securitization Subsidiary are made at
fair market value (as determined in good faith by the Borrower) or (2) constituting a receivables financing
facility.

         “Qualifying IPO” means the issuance by the Borrower, or any Parent Company, of its common
Equity Interests in an underwritten primary public offering (other than a public offering pursuant to a
registration statement on Form S-8) pursuant to an effective registration statement filed with the SEC in
accordance with the Securities Act (whether alone or in connection with a secondary public offering).

        “Qualifying Lender” has the meaning specified in Section 2.05(1)(e)(D)(3).

        “Quarterly Financial Statements” has the meaning specified in Section 5.05(1).

         “Rating Agencies” means Moody’s and S&P, or if Moody’s or S&P (or both) are not making
ratings on the relevant obligations publicly available, a nationally recognized statistical rating agency or
agencies, as the case may be, selected by the Borrower that will be substituted for Moody’s or S&P (or
both), as the case may be.

        “Real Property” means, collectively, all Owned Real Property and all Leased Real Property.

       “Refinance” has the meaning assigned in the definition of “Refinancing Indebtedness” and
“Refinancing” and “Refinanced” have meanings correlative to the foregoing.

        “Refinanced Debt” has the meaning assigned to such term in the definition of “Refinancing
Indebtedness.”

         “Refinancing Amendment” means an amendment to this Agreement in form and substance
reasonably satisfactory to the Administrative Agent, and the Borrower executed by each of (a) the
Borrower, (b) the Administrative Agent and (c) each Additional Lender and Lender that agrees to provide
any portion of the Refinancing Loans or Refinancing Commitments being incurred or provided pursuant
thereto, in accordance with Section 2.15.

        “Refinancing Commitments” means any Refinancing Term Commitments.

        “Refinancing Indebtedness” means (x) Indebtedness incurred by the Borrower or any Restricted
Subsidiary, (y) Disqualified Stock issued by the Borrower or any Restricted Subsidiary or (z) Preferred



                                                     62
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1104 of 1503



Stock issued by any Restricted Subsidiary which, in each case, serves to extend, replace, refund, refinance,
renew, exchange for or defease (“Refinance”) any Indebtedness, Disqualified Stock or Preferred Stock,
including any Refinancing Indebtedness, so long as:

                (1)      (a) the principal amount (or accreted value, if applicable) of such new
        Indebtedness, the amount of such new Preferred Stock or the liquidation preference of such new
        Disqualified Stock does not exceed the principal amount (or accreted value, if applicable) of the
        Indebtedness, the amount of Preferred Stock or the liquidation preference of Disqualified Stock, as
        applicable, being refinanced except to the extent permitted under Section 1.02(10), plus (b) any
        accrued and unpaid interest on, the Indebtedness, the amount of any accrued and unpaid dividends
        on, the Preferred Stock or the liquidation preference of the Disqualified Stock, plus any accrued
        and unpaid dividends on, the Disqualified Stock being so extended, replaced, refunded, refinanced,
        renewed or defeased (such Indebtedness, Disqualified Stock or Preferred Stock, the “Refinanced
        Debt”), plus (c) the amount of any tender premium or penalty or premium required to be paid under
        the terms of the instrument or documents governing such Refinanced Debt and any defeasance
        costs and any fees and expenses (including original issue discount, upfront fees or similar fees)
        incurred in connection with the issuance of such new Indebtedness, Preferred Stock or Disqualified
        Stock or to Refinance such Refinanced Debt (such amounts in clause (b) and (c) the “Incremental
        Amounts”);

                (2)      such Refinancing Indebtedness has a:

                        (a)      Weighted Average Life to Maturity at the time such Refinancing
                Indebtedness is incurred that is not less than the remaining Weighted Average Life to
                Maturity of the applicable Refinanced Debt; and

                        (b)      final scheduled maturity date equal to or later than the final scheduled
                maturity date of the Refinanced Debt;

                  (3)    to the extent such Refinancing Indebtedness Refinances (a) Subordinated
        Indebtedness, such Refinancing Indebtedness is subordinated in right of payment to the Loans or
        the Guaranty thereof at least to the same extent as the applicable Refinanced Debt, (b) Indebtedness
        that is secured by Liens on Collateral that are subordinated to the Liens that secure the Loans or the
        Guaranty thereof, such Refinancing Indebtedness is (i) unsecured or (ii) secured by Liens that are
        subordinated to the Liens that secure the Loans or the Guaranty thereof, in each case at least to the
        same extent as the applicable Refinanced Debt or pursuant to the Applicable Intercreditor
        Agreement or (c) Disqualified Stock or Preferred Stock, such Refinancing Indebtedness must be
        Disqualified Stock or Preferred Stock, respectively;

                (4)      such Refinancing Indebtedness shall not be guaranteed or borrowed by any Person
        other than a Person that is so obligated in respect of the Refinanced Debt being Refinanced; and

                (5)      such Refinancing Indebtedness shall not be secured by any assets or property of
        Holdings, the Borrower or any Restricted Subsidiary that does not secure the Refinanced Debt
        being Refinanced (plus improvements, accessions, proceeds or dividends or distributions in respect
        thereof and after-acquired property); provided that Refinancing Indebtedness will not include:

                      (a)       Indebtedness, Disqualified Stock or Preferred Stock of a Subsidiary of the
                Borrower that is not a Guarantor that refinances Indebtedness or Disqualified Stock of the
                Borrower;




                                                     63
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1105 of 1503



                         (b)     Indebtedness, Disqualified Stock or Preferred Stock of a Subsidiary of the
                 Borrower that is not a Guarantor that refinances Indebtedness, Disqualified Stock or
                 Preferred Stock of a Guarantor; or

                         (c)    Indebtedness or Disqualified Stock of the Borrower or Indebtedness,
                 Disqualified Stock or Preferred Stock of a Restricted Subsidiary that refinances
                 Indebtedness, Disqualified Stock or Preferred Stock of an Unrestricted Subsidiary;

provided further that (x) clause (2) of this definition will not apply to any Refinancing Indebtedness other
than Indebtedness, Disqualified Stock and Preferred Stock incurred under clauses (2), (14), (25), (30) and
(31) of Section 7.02(b) (including any successive Refinancings thereof incurred under clause (13) of Section
7.02(b)) and any Subordinated Indebtedness (other than Subordinated Indebtedness assumed or acquired in
an Investment or acquisition and not created in contemplation thereof) and (y) Refinancing Indebtedness
may be incurred in the form of a customary “bridge” or other interim credit facility intended to be refinanced
or replaced with long-term indebtedness which does not satisfy the requirements of clause (2) above so
long as, subject to customary conditions, as determined in good faith by the Borrower, such “bridge” or
other interim indebtedness will either be automatically converted into or required to be exchanged for
permanent financing which satisfies the requirements of clause (2) of this definition.

        “Refinancing Loans” means any Refinancing Term Loans.

       “Refinancing Term Commitments” means one or more Classes of Term Loan commitments
hereunder that result from a Refinancing Amendment.

       “Refinancing Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment.

        “Refunding Capital Stock” has the meaning specified in Section 7.05(b)(2).

        “Register” has the meaning specified in Section 10.07(c).

        “Registered Equivalent Notes” means, with respect to any notes originally issued in a Rule 144A
or other private placement transaction under the Securities Act, substantially identical notes (having the
same Guarantees) issued in a dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

        “Rejection Notice” has the meaning specified in Section 2.05(2)(g).

         “Related Business Assets” means assets (other than Cash Equivalents) used or useful in a Similar
Business; provided that any assets received by the Borrower or a Restricted Subsidiary in exchange for
assets transferred by the Borrower or a Restricted Subsidiary will not be deemed to be Related Business
Assets if they consist of securities of a Person, unless upon receipt of the securities of such Person, such
Person is or would become a Restricted Subsidiary.

         “Related Indemnified Person” of an Indemnitee means (1) the respective directors, officers or
employees of such Indemnitee and (2) the respective agents of such Indemnitee, in the case of this clause
(2), acting at the instructions of such Indemnitee.

        “Related Person” means, with respect to any Person, (a) any Affiliate of such Person and (b) the
respective officers, directors, members, managers, employees, agents, representatives, sub-agents, co-
agents, attorneys-in-fact, partners, trustees, attorneys, and advisors of such Person or any of its Affiliates.



                                                      64
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1106 of 1503



       “Release” means any release, spill, emission, discharge, disposal, leaking, pumping, pouring,
dumping, emptying, injection or leaching into the Environment.

        “Replaced Loans” has the meaning specified in Section 10.01.

        “Replacement Loans” has the meaning specified in Section 10.01.

        “Reportable Event” means, with respect to any Pension Plan, any of the events set forth in Section
4043(c) of ERISA or the regulations issued thereunder, other than events for which the thirty (30) day
notice period has been waived.

         “Required Administrative Lenders” means (a) for the period that the Commitment Parties, their
Affiliates and Approved Funds constitute Required Lenders, (1) the Commitment Parties acting together or
(2) in the event that any Commitment Party no longer constitutes a Lender, such other Commitment Parties
and (b) for the period that the Commitment Parties, their Affiliates and Approved Funds no longer constitute
Required Lenders, at the Borrower’s option either (1) the Required Lenders or (2) such Lender (or Lenders)
as the Borrower and the Required Lenders may agree.

          “Required Facility Lenders” means, as of any date of determination, with respect to one or more
Facilities, Lenders having more than 50% of the sum of the (a) aggregate principal amount of outstanding
Loans under such Facility or Facilities and (b) aggregate unused Commitments under such Facility or
Facilities; provided that (i) to the same extent specified in Section 10.07(i) with respect to determination of
Required Lenders, the Loans of any Affiliated Lender shall in each case be excluded for purposes of making
a determination of Required Facility Lenders unless the action in question affects such Affiliated Lender in
a disproportionately adverse manner than its effect on the other Lenders and (ii) the portion of outstanding
Loans and the unused Commitments of any such Facility, as applicable, held or deemed held by a Defaulting
Lender shall be excluded for purposes of making a determination of Required Facility Lenders.

         “Required Lenders” means, as of any date of determination, Lenders having more than 50% of
the aggregate Term Loan Exposure; provided that (i) the aggregate Term Loan Exposure of or held by any
Defaulting Lender shall be excluded for purposes of making a determination of the “Required Lenders” and
(ii) any determination of Required Lenders shall be subject to the limitations set forth in Section 10.07(h)
with respect to Affiliated Lenders.

         “Responsible Officer” means, with respect to a Person, the chief executive officer, chief operating
officer, president, vice president, chief financial officer, treasurer or assistant treasurer or other similar
officer or Person performing similar functions, of such Person. With respect to any document delivered by
a Loan Party on the Closing Date, Responsible Officer includes any secretary or assistant secretary of such
Loan Party. Any document delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary corporate, partnership or other
action on the part of such Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party. Unless otherwise specified, all references herein to a “Responsible
Officer” shall refer to a Responsible Officer of the Borrower.

        “Restricted Investment” means any Investment other than any Permitted Investment(s).

        “Restricted Payment” has the meaning specified in Section 7.05.

        “Restricted Subsidiary” means, at any time, any direct or indirect Subsidiary of the Borrower
(including any Foreign Subsidiary) that is not then an Unrestricted Subsidiary; provided that
notwithstanding the foregoing, in no event will (i) any Securitization Subsidiary, or (ii) any special purpose



                                                      65
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1107 of 1503



vehicle that borrows mortgage debt secured by department stores or retail centers of Belk and has no other
activities be considered a Restricted Subsidiary for purposes of Section 8.01(5) or (7); provided further that
upon the occurrence of an Unrestricted Subsidiary ceasing to be an Unrestricted Subsidiary, such Subsidiary
will be included in the definition of “Restricted Subsidiary.” Wherever the term “Restricted Subsidiary” is
used herein with respect to any Subsidiary of a referenced Person that is not the Borrower, then it will be
construed to mean a Person that would be a Restricted Subsidiary of the Borrower on a pro forma basis
following consummation of one or a series of related transactions involving such referenced Person and the
Borrower (but which transactions may include a designation of a Subsidiary of such Person as an
Unrestricted Subsidiary on a pro forma basis in accordance with this Agreement).

         “RSA” means that certain Restructuring Support Agreement, dated as of January 26, 2021, by and
among Holdings, the other Loan Parties party thereto, the Consenting First Lien Term Lenders (as defined
therein), the Consenting Second Lien Term Lenders (as defined therein) and the Consenting Sponsors (as
defined therein), as such agreement may be amended, supplemented, waived or otherwise modified from
time to time, in each case to the extent permitted thereunder.

        “S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc., and any
successor to its rating agency business.

         “Sale-Leaseback Transaction” means any arrangement providing for the leasing by the Borrower
or any Restricted Subsidiary of any real or tangible personal property, which property has been or is to be
sold or transferred by the Borrower or such Restricted Subsidiary to a Person other than the Borrower or
any Restricted Subsidiary in contemplation of such leasing.

        “Same Day Funds” means disbursements and payments in immediately available funds.

        “Sanctions” has the meaning specified in Section 5.17.

       “SEC” means the U.S. Securities and Exchange Commission, or any Governmental Authority
succeeding to any of its principal functions.

         “Secured Parties” means, collectively, the Administrative Agent, the Collateral Agent, the
Lenders, each Supplemental Agent and each co-agent or sub-agent appointed by the Administrative Agent
or Collateral Agent from time to time pursuant to Section 9.01(2) or 9.07.

       “Securities Act” means the Securities Act of 1933, as amended, and the rules and regulations of
the SEC promulgated thereunder.

         “Securitization Assets” means (a) the accounts receivable, royalty or other revenue streams and
other rights to payment and other assets related thereto subject to a Qualified Securitization Facility and the
proceeds thereof and (b) contract rights, lockbox accounts and records with respect to such accounts
receivable and any other assets customarily transferred together with accounts receivable in a securitization
financing.

         “Securitization Facility” means any transaction or series of securitization financings that may be
entered into by the Borrower or any Restricted Subsidiary pursuant to which the Borrower or any such
Restricted Subsidiary may sell, convey or otherwise transfer, or may grant a security interest in,
Securitization Assets to either (a) a Person that is not the Borrower or a Restricted Subsidiary or (b) a
Securitization Subsidiary that in turn sells such Securitization Assets to a Person that is not the Borrower
or a Restricted Subsidiary, or may grant a security interest in, any Securitization Assets of the Borrower or
any of its Subsidiaries.



                                                      66
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1108 of 1503



        “Securitization Fees” means distributions or payments made directly or by means of discounts
with respect to any participation interest issued or sold in connection with, and other fees and expenses
(including reasonable fees and expenses of legal counsel) paid to a Person that is not a Securitization
Subsidiary in connection with, any Qualified Securitization Facility.

         “Securitization Repurchase Obligation” means any obligation of a seller of Securitization Assets
in a Qualified Securitization Facility to repurchase Securitization Assets arising as a result of a breach of
representation, warranty or covenant or otherwise, including as a result of a receivable or portion thereof
becoming subject to any asserted defense, dispute, off set or counterclaim of any kind as a result of any
action taken by, any failure to take action by or any other event relating to the seller.

         “Securitization Subsidiary” means any Subsidiary formed for the purpose of, and that solely
engages only in one or more Qualified Securitization Facilities and other activities reasonably related
thereto.

        “Security Agreement” means, collectively, the Pledge and Security Agreement executed by the
Loan Parties and the Collateral Agent, substantially in the form of Exhibit F, together with supplements or
joinders thereto executed and delivered pursuant to Section 6.11.

        “Senior Secured Leverage Ratio” means, with respect to any Test Period, the ratio of
Consolidated Secured Debt outstanding on the last date of such Test Period to Adjusted EBITDA of the
Borrower and its Restricted Subsidiaries for such Test Period, in each case calculated on a pro forma basis
with such pro forma adjustments as are appropriate and consistent with Section 1.07.

        “Significant Subsidiary” means any Restricted Subsidiary that would be a “significant subsidiary”
as defined in Article 1, Rule 1-02 of Regulation S-X of the SEC, as such regulation is in effect on the
Closing Date.

        “Similar Business” means (1) any business conducted or proposed to be conducted by the
Borrower or any Restricted Subsidiary on the Closing Date or (2) any business or other activities that are
reasonably similar, ancillary, incidental, complementary or related to (including non-core incidental
businesses acquired in connection with any Permitted Investment), or a reasonable extension, development
or expansion of, the businesses that the Borrower and its Restricted Subsidiaries conduct or propose to
conduct on the Closing Date.

        “Solicited Discount Proration” has the meaning specified in Section 2.05(1)(e)(D)(3).

        “Solicited Discounted Prepayment Amount” has the meaning specified in Section
2.05(1)(e)(D)(1).

       “Solicited Discounted Prepayment Notice” means a written notice of the Borrower of Solicited
Discounted Prepayment Offers made pursuant to Section 2.05(1)(e)(D) substantially in the form of Exhibit
L.

         “Solicited Discounted Prepayment Offer” means the written offer by each Lender, substantially
in the form of Exhibit O, submitted following the Administrative Agent’s receipt of a Solicited Discounted
Prepayment Notice.

        “Solicited Discounted Prepayment Response Date” has the meaning specified in Section
2.05(1)(e)(D)(1).




                                                     67
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1109 of 1503



        “Solvent” and “Solvency” mean, with respect to any Person on any date of determination, that on
such date:

         (1)     the sum of the liabilities of such Person (including contingent liabilities), on a consolidated
basis, does not exceed the present fair saleable value of the present assets of such Person, on a consolidated
basis,

        (2)        the fair value of the property of such Person, on a consolidated basis, is greater than the
total amount of liabilities (including contingent liabilities) of such Person, on a consolidated basis,

         (3)        the capital of such Person, on a consolidated basis, is not unreasonably small in relation
to its business as contemplated on such date and

        (4)       such Person has not incurred and does not intend to incur, or believe that it will incur,
debts including current obligations beyond their ability to pay such debts as they become due (whether at
maturity or otherwise).

The amount of any contingent liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances as of such date, would reasonably be expected to become an actual and matured
liability.

         “Space Leased Property” means any real property located in the United States, other than the
Leased Real Property and the Owned Real Property, that any Loan Party or any Subsidiary occupies as a
tenant, sub-tenant, or licensee.

        “SPC” has the meaning specified in Section 10.07(g).

        “Specified Discount” has the meaning specified in Section 2.05(1)(e)(B)(1).

        “Specified Discount Prepayment Amount” has the meaning specified in Section
2.05(1)(e)(B)(1).

        “Specified Discount Prepayment Notice” means a written notice of the Borrower’s Offer of
Specified Discount Prepayment made pursuant to Section 2.05(1)(e)(B) substantially in the form of Exhibit
N.

        “Specified Discount Prepayment Response” means the written response by each Lender,
substantially in the form of Exhibit P, to a Specified Discount Prepayment Notice.

        “Specified Discount Prepayment Response Date” has the meaning specified in Section
2.05(1)(e)(B)(1).

        “Specified Discount Proration” has the meaning specified in Section 2.05(1)(e)(B)(3).

        “Specified Equity Contribution” has the meaning assigned to it in the ABL Credit Agreement.

        “Specified Sale-Leaseback Net Proceeds” means with respect to the sale component of any
Specified Sale-Leaseback Transaction, the excess, if any, of (i) the sum of cash and Cash Equivalents
received as purchase consideration in connection with such Specified Sale-Leaseback Transaction sale
component pursuant to the applicable purchase and sale agreement over (ii) the sum of (A) the out-of-
pocket fees and expenses (including attorneys’ fees, investment banking fees, survey costs, title insurance



                                                      68
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1110 of 1503



premiums and related search and recording charges, transfer taxes, deed or mortgage recording taxes, other
customary expenses and brokerage, consultant and other customary fees) actually incurred or required to
be paid by the Borrower or any Restricted Subsidiary on behalf of a purchaser by the Borrower or any
Restricted Subsidiary in connection with such Specified Sale-Leaseback Transaction, (B) taxes (including
transfer taxes) or distributions made pursuant to clauses (a) and (b) of Section 7.05(b)(14) paid or
reasonably estimated to be payable in connection therewith (including taxes imposed on the distribution or
repatriation of any such Specified Sale-Leaseback Net Proceeds) and (C) any reserve for adjustment in
respect of (x) the sale price of such asset or assets established in accordance with GAAP and (y) any
liabilities associated with such asset or assets and retained by the Borrower or any Restricted Subsidiary
after such Specified Sale-Leaseback Transaction, including liabilities related to environmental matters or
against any indemnification obligations associated with such Specified Sale-Leaseback Transaction, it
being understood that “Specified Sale-Leaseback Net Proceeds” shall include the amount of any reversal
(without the satisfaction of any applicable liabilities in cash in a corresponding amount) of any reserve
described in this clause (C). The net proceeds of any Sale-Leaseback Transaction will be determined giving
effect to transaction expenses and the tax effect of such transactions based on the actual effective tax rate
(including taxes incurred and required to be paid or payable as a result of such transactions).

        “Specified Sale-Leaseback Transaction” means one or more Sale-Leaseback Transactions
entered into on an arm’s length basis for fair market value as determined by a Responsible Officer of the
Borrower in good faith with respect to all or any portion of any Owned Real Property or Leased Real
Property of the Borrower or any Restricted Subsidiary owned on, or acquired after, the Closing Date.

        “Specified Transaction” means:

                (1)      solely for the purposes of determining the applicable cash balance, any
        contribution of capital, including as a result of an Equity Offering, to the Borrower, in each case,
        in connection with an acquisition or Investment,

                (2)     any designation of operations or assets of the Borrower or a Restricted Subsidiary
        as discontinued operations (as defined under GAAP),

                (3)      any Investment that results in a Person becoming a Restricted Subsidiary,

                (4)     any designation of a Subsidiary as a Restricted Subsidiary or an Unrestricted
        Subsidiary in compliance with this Agreement,

                (5)       any purchase or other acquisition of a business of any Person, of assets constituting
        a business unit, line of business or division of any Person,

                 (6)    any Asset Sale (a) that results in a Restricted Subsidiary ceasing to be a Subsidiary
        of the Borrower or (b) of a business, business unit, line of business or division of the Borrower or
        a Restricted Subsidiary, in each case whether by merger, amalgamation, consolidation or otherwise,

              (7)      any operational changes identified by the Borrower that have been made by the
        Borrower or any Restricted Subsidiary during the Test Period,

                (8)      any borrowing of Incremental Term Loans, or

                 (9)     any other transaction that by the terms of this Agreement requires a financial ratio
        to be calculated on a pro forma basis.




                                                     69
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1111 of 1503



        “Sponsor” means Sycamore Partners Management, L.P. and any of its respective Affiliates and
funds or partnerships managed or advised by it or any of its respective Affiliates but not including, however,
any portfolio company of any of the foregoing.

           “Submitted Amount” has the meaning specified in Section 2.05(1)(e)(C)(1).

           “Submitted Discount” has the meaning specified in Section 2.05(1)(e)(C)(1).

         “Subordinated Indebtedness” means any Indebtedness for borrowed money of any Loan Party
that by its terms is subordinated in right of payment to the Obligations of such Loan Party arising under the
Loans or the Guaranty.

           “Subsidiary” means, with respect to any Person:

                   (1)      any corporation, association or other business entity (other than a partnership, joint
           venture, limited liability company or similar entity) of which more than 50.0% of the total voting
           power of shares of Capital Stock entitled (without regard to the occurrence of any contingency) to
           vote in the election of directors, members of management or trustees thereof is at the time of
           determination owned or controlled, directly or indirectly, by such Person or one or more of the
           other Subsidiaries of that Person or a combination thereof; and

                   (2)      any partnership, joint venture, limited liability company or similar entity of which:

                            (a)     more than 50.0% of the capital accounts, distribution rights, total equity
                   and voting interests or general or limited partnership interests, as applicable, are owned or
                   controlled, directly or indirectly, by such Person or one or more of the other Subsidiaries
                   of that Person or a combination thereof whether in the form of membership, general, special
                   or limited partnership or otherwise and

                           (b)      such Person or any Restricted Subsidiary of such Person is a controlling
                   general partner or otherwise controls such entity.

        Unless otherwise specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall refer
to a Subsidiary or Subsidiaries of the Borrower.

      “Subsidiary Guarantor” means any Guarantor other than Holdings and any other Parent
Company.

           “Successor Borrower” has the meaning specified in Section 7.03(4).

           “Successor Holdings” has the meaning specified in Section 7.03(5)(iii).

           “Supplemental Agent” and “Supplemental Agents” have the meanings specified in Section
9.15(1).

       “Tax” means any present or future tax, levy, impost, duty, assessment, charge, fee, deduction or
withholding (including backup withholding) of any nature and whatever called, imposed by any
Governmental Authority, including any interest, additions to tax and penalties applicable thereto.

           “Tax Group” has the meaning specified in Section 7.05(b)(14)(b).

           “Tax Indemnitee” as defined in Section 3.01(5).


                                                        70
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1112 of 1503



        “Term Borrowing” means a Borrowing of any Term Loans.

        “Term Commitment” means, as to each Term Lender, its obligation to make a Term Loan to the
Borrower hereunder, expressed as an amount representing the maximum principal amount of the Term Loan
to be made by such Term Lender under this Agreement, as such commitment may be (a) reduced from time
to time pursuant to this Agreement and (b) reduced or increased from time to time pursuant to (i)
assignments by or to such Term Lender pursuant to an Assignment and Assumption, (ii) an Incremental
Amendment, (iii) a Refinancing Amendment, (iv) an Extension Amendment or (v) an amendment in respect
of Replacement Loans. The initial amount of each Term Lender’s Term Commitment is its Closing Date
Term Commitment or, otherwise, in the Assignment and Assumption (or Affiliated Lender Assignment and
Assumption), Incremental Amendment, Refinancing Amendment, Extension Amendment or amendment
in respect of Replacement Loans pursuant to which such Lender shall have assumed its Commitment, as
the case may be.

        “Term Facility” means any Facility consisting of Term Loans or Term Commitments.

         “Term Intercreditor Agreement” means the Term Intercreditor Agreement substantially in the
form of Exhibit G-2 among the Collateral Agent, First Lien Administrative Agent, as collateral agent under
the First Lien Credit Agreement and the representatives for purposes thereof for holders of one or more
other classes of Indebtedness, the Borrower and the other parties thereto, as amended, restated,
supplemented or otherwise modified from time to time in accordance with the requirements thereof and of
this Agreement, and which shall also include any replacement intercreditor agreement entered into in
accordance with the terms hereof.

        “Term Lender” means, at any time, any Lender that has a Term Commitment or a Term Loan at
such time.

       “Term Loan” means any Closing Date Term Loan, Incremental Term Loan, Refinancing Term
Loan, Extended Loan or Replacement Loan, as the context may require.

        “Term Loan Exposure” means, with respect to any Lender, as of any date of determination, the
outstanding principal amount of the Term Loans of such Lender; provided that at any time prior to the
making of the Term Loans, the Term Loan Exposure of any Lender shall be equal to such Lender’s Term
Commitment, or, with regard to any Incremental Amendment at any time prior to the making of the
applicable Incremental Term Loans thereunder, the Term Loan Exposure of any Lender with respect to
such Incremental Term Facility shall be equal to such Lender’s Incremental Term Loan Commitment
thereunder.

        “Term Loan Increase” has the meaning specified in Section 2.14(1).

         “Term Note” means a promissory note of the Borrower payable to any Term Lender or its
registered assigns, in substantially the form of Exhibit B-1 hereto, evidencing the aggregate Indebtedness
of the Borrower to such Term Lender resulting from the Term Loans made by such Term Lender.

        “Termination Conditions” means, the Payment in Full in cash of the Obligations.

         “Test Period” in effect at any time means the Borrower’s most recently ended four consecutive
fiscal quarters (taken as one accounting period) for which, subject to Section 1.07(1), financial statements
have been delivered pursuant to Section 6.01(1) or (2), as applicable.




                                                    71
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1113 of 1503



        “Third Amendment” means that certain Amendment No. 3 to Credit Agreement, dated as of the
Closing Date, among Holdings, the Borrower, the Lenders party thereto, the Administrative Agent and the
Collateral Agent.

        “Third Amendment Lenders” means the Lenders.

        “Threshold Amount” means $48.0 million.

        “Total Assets” means, at any time, the total assets of the Borrower and the Restricted Subsidiaries,
determined on a consolidated basis in accordance with GAAP, as shown on the then most recent balance
sheet of the Borrower or such other Person as may be available (as determined in good faith by the
Borrower).

        “Total Net Leverage Ratio” means, with respect to any Test Period, the ratio of (a) Consolidated
Total Debt outstanding as of the last day of such Test Period to (b) Adjusted EBITDA of the Borrower for
such Test Period, in each case on a pro forma basis with such pro forma adjustments as are appropriate and
consistent with Section 1.07.

       “Traded Securities” means any debt or equity securities issued pursuant to a public offering or
Rule 144A offering.

        “Transaction Expenses” means any fees, expenses, costs or charges incurred or paid by Holdings,
the Borrower or any Restricted Subsidiary in connection with the Transactions.

         “Transactions” means (a) the amendment to this Agreement pursuant to the terms of the Third
Amendment, (b), the amendment to the First Lien Credit Agreement pursuant to the First Lien Credit
Agreement Second Amendment, (c) the execution and delivery of the Third Amendment and the First Lien
Credit Agreement Second Amendment, (d) the funding of the New Money First-Out Loans pursuant to the
First Lien Credit Agreement on the Closing Date, (e) the consummation of the transactions contemplated
by the Plan of Reorganization, (f) the conversion (and deemed prepayment) of all Prepetition First Lien
Term Loans immediately prior to the effectiveness of the Third Amendment and all Prepetition Second
Lien Term Loans to First-Out Loans (as defined in the First Lien Credit Agreement), Second-Out Loans
(as defined in the First Lien Credit Agreement) and Closing Date Term Loans on the Closing Date, (g) any
other transaction contemplated by the RSA, (h) any transaction contemplated by the “Description of
Transaction Steps” attached to the Plan Supplement (as defined in the RSA) and (i) the payment of
Transaction Expenses.

        “Treasury Capital Stock” has the meaning assigned to such term in Section 7.05(b)(2)(a).

        “Trust Account” means any accounts or trusts used solely to hold Trust Funds.

        “Trust Funds” means cash, Cash Equivalents or other assets comprised of:

        (1) funds used for payroll and payroll taxes and other employee benefit payments to or for the
benefit of such Loan Party’s employees;

       (2) all taxes required to be collected, remitted or withheld (including federal and state
withholding taxes (including the employer’s share thereof)); and

         (3) any other funds which Holdings, the Borrower or any of its Restricted Subsidiaries holds in
trust or as an escrow or fiduciary for another person which is not a Restricted Subsidiary of the Borrower.



                                                     72
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1114 of 1503



        “Uniform Commercial Code” or “UCC” means the Uniform Commercial Code or any successor
provision thereof as the same may from time to time be in effect in the State of New York or the Uniform
Commercial Code or any successor provision thereof (or similar code or statute) of another jurisdiction, to
the extent it may be required to apply to any item or items of Collateral.

        “United States” and “U.S.” mean the United States of America.

        “United States Tax Compliance Certificate” has the meaning specified in Section 3.01(3)(b)(iii).

      “Unrestricted Subsidiary” means each of The Belk Center, Inc. and 2801 West Tyvola
Condominium Association Inc.

        “U.S. Lender” means any Lender that is not a Foreign Lender.

        “USA PATRIOT Act” means The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Title III of Public Law No. 107-56 (signed
into law October 26, 2001)), as amended or modified from time to time.

        “Voting Stock” of any Person as of any date means the Capital Stock of such Person that is at the
time entitled to vote in the election of the Board of Directors of such Person.

        “Weighted Average Life to Maturity” means, when applied to any Indebtedness, Disqualified
Stock or Preferred Stock, as the case may be, at any date, the quotient obtained by dividing:

                (1)      the sum of the products of the number of years (calculated to the nearest one-
        twenty fifth) from the date of determination to the date of each successive scheduled principal
        payment of such Indebtedness or redemption or similar payment with respect to such Disqualified
        Stock or Preferred Stock, multiplied by the amount of such payment, by

                (2)     the sum of all such payments; provided that for purposes of determining the
        Weighted Average Life to Maturity of any Indebtedness that is being Refinanced (the “Applicable
        Indebtedness”), the effects of any amortization or prepayments made on such Applicable
        Indebtedness prior to the date of the applicable Refinancing will be disregarded.

        “wholly owned” means, with respect to any Subsidiary of any Person, a Subsidiary of such Person
one hundred percent (100%) of the outstanding Equity Interests of which (other than (x) directors’
qualifying shares and (y) shares of Capital Stock of Foreign Subsidiaries issued to foreign nationals as
required by applicable Law) is at the time owned by such Person or by one or more wholly owned
Subsidiaries of such Person.

         “Withdrawal Liability” means the liability to a Multiemployer Plan as a result of a complete or
partial withdrawal from such Multiemployer Plan, as such term is defined in Part I of Subtitle E of Title IV
of ERISA.

        Section 1.02    Other Interpretive Provisions. As used in this Agreement, the following terms
have the meanings set forth below:

        (1)     The meanings of defined terms are equally applicable to the singular and plural forms of
the defined terms.




                                                    73
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1115 of 1503



        (2)     The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar import when
used in any Loan Document shall refer to such Loan Document as a whole and not to any particular
provision thereof.

        (3)      References in this Agreement to an Exhibit, Schedule, Article, Section, Annex, clause or
subclause refer (a) to the appropriate Exhibit or Schedule to, or Article, Section, clause or subclause in this
Agreement or (b) to the extent such references are not present in this Agreement, to the Loan Document in
which such reference appears, in each case as such Exhibit, Schedule, Article, Section, Annex, clause or
subclause may be amended or supplemented from time to time.

        (4)      The term “including” is by way of example and not limitation.

         (5)      The term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however evidenced, whether in
physical or electronic form.

       (6)     In the computation of periods of time from a specified date to a later specified date, the
word “from” means “from and including”; the words “to” and “until” each mean “to but excluding”; and
the word “through” means “to and including”.

        (7)     Section headings herein and in the other Loan Documents are included for convenience of
reference only and shall not affect the interpretation of this Agreement or any other Loan Document.

        (8)      The word “or” is not intended to be exclusive unless expressly indicated otherwise.

        (9)      [Reserved].

         (10)    For purposes of determining compliance with any Section of Article VII, in the event that
any Lien, Investment, Indebtedness, Asset Sale, Restricted Payment, Affiliate Transaction, Contractual
Obligation or prepayment of Indebtedness meets the criteria of one or more of the categories of transactions
permitted pursuant to any clause of such Sections, such transaction (or portion thereof) at any time, shall
be permitted under one or more of such clauses as determined by the Borrower in its sole discretion at such
time. For purposes of determining compliance with the incurrence of any Credit Agreement Refinancing
Indebtedness or Refinancing Indebtedness that restricts the amount of such Indebtedness relative to the
amount of Credit Agreement Refinanced Debt or Refinanced Debt, respectively, the Borrower and
Restricted Subsidiaries may incur an incremental principal amount of Credit Agreement Refinancing
Indebtedness or Refinancing Indebtedness in such refinancing to the extent that the excess portion of the
Credit Agreement Refinancing Indebtedness or Refinancing Indebtedness would otherwise be permitted to
be incurred in accordance with this Agreement (provided that (1) any additional Indebtedness referenced
in this sentence satisfies the other applicable requirements of the definition of Credit Agreement
Refinancing Indebtedness or Refinancing Indebtedness, as applicable (with such additional amounts
incurred constituting a utilization of the relevant basket or exception contained in Section 7.02(b) pursuant
to which such additional amount is permitted) and (2) if such additional Indebtedness is secured, the Lien
securing such Indebtedness satisfies the applicable requirements of Section 7.01). For purposes of
determining compliance with the incurrence of any Indebtedness under Designated Revolving
Commitments in reliance on compliance with any ratio or Basket, if on the date such Designated Revolving
Commitments are established after giving pro forma effect to the incurrence of the entire committed amount
of then proposed Indebtedness thereunder, then such committed amount under such Designated Revolving
Commitments may thereafter be borrowed and reborrowed, in whole or in part, from time to time, without
further compliance with any ratio.




                                                      74
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1116 of 1503



         (11)    For purposes hereof, unless otherwise specifically indicated, the term “consolidated” with
respect to any Person refers to such Person consolidated with its Restricted Subsidiaries and excludes from
such consolidation any Unrestricted Subsidiary as if such Unrestricted Subsidiary were not an Affiliate of
such Person.

        Section 1.03      Accounting Terms. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement shall be prepared in conformity
with, GAAP, except as otherwise specifically prescribed herein. Unless the context indicates otherwise, any
reference to a “fiscal year” or a “fiscal quarter” shall refer to a fiscal year ending on the Saturday closest to
each January 31 or fiscal quarter ending April 30, July 31, October 31 or the Saturday ending on the
Saturday closest to each January 31 of the Borrower.

        Section 1.04    Rounding. Any financial ratios required to be satisfied in order for a specific action
to be permitted under this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with a rounding-up if there is
no nearest number).

         Section 1.05     References to Agreements, Laws, etc.. Unless otherwise expressly provided
herein, (1) references to Organizational Documents, agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such amendments, restatements,
extensions, supplements and other modifications are permitted by any Loan Document; and (2) references
to any Law shall include all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law.

         Section 1.06     Times of Day and Timing of Payment and Performance. Unless otherwise
specified, all references herein to times of day shall be references to New York time (daylight or standard,
as applicable). When the payment of any obligation or the performance of any covenant, duty or obligation
is stated to be due or performance required on a day which is not a Business Day, the date of such payment
or performance shall extend to the immediately succeeding Business Day.

        Section 1.07      Pro Forma and Other Calculations.

        (1)     Notwithstanding anything to the contrary herein, financial ratios and tests, including the
Senior Secured Leverage Ratio and the Total Net Leverage Ratio shall be calculated in the manner
prescribed by this Section 1.07. In addition, whenever a financial ratio or test is to be calculated on a pro
forma basis, the reference to “Test Period” for purposes of calculating such financial ratio or test shall be
deemed to be a reference to, and shall be based on, the most recently ended Test Period for which financial
statements of the Borrower have been delivered pursuant to Section 6.01(1) or (2), as applicable.

         (2)     For purposes of calculating any financial ratio or test (or Total Assets), Specified
Transactions (and, subject to clause (4) below, the incurrence or repayment of any Indebtedness in
connection therewith) that have been made (a) during the applicable Test Period or (b) subsequent to such
Test Period and prior to or simultaneously with the event for which the calculation of any such ratio is made
shall be calculated on a pro forma basis assuming that all such Specified Transactions (and any increase or
decrease in Adjusted EBITDA and the component financial definitions used therein attributable to any
Specified Transaction) had occurred on the first day of the applicable Test Period (or, in the case of Total
Assets, on the last day of the applicable Test Period). If since the beginning of any applicable Test Period
any Person that subsequently became a Restricted Subsidiary or was merged, amalgamated or consolidated


                                                       75
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1117 of 1503



with or into the Borrower or any Restricted Subsidiary since the beginning of such Test Period shall have
made any Specified Transaction that would have required adjustment pursuant to this Section 1.07, then
such financial ratio or test (or Total Assets) shall be calculated to give pro forma effect thereto in accordance
with this Section 1.07 as if such Specified Transaction had occurred at the beginning of the most recently
ended Test Period.

          (3)    Whenever pro forma effect is to be given to a Specified Transaction, the pro forma
calculations shall be made in good faith by a Financial Officer of the Borrower and may include, for the
avoidance of doubt, the amount of “run-rate” cost savings, synergies and operating expense reductions
resulting from or related to any such Specified Transaction (including the Transactions) which is being
given pro forma effect that have been realized or are expected to be realized and for which the actions
necessary to realize such cost savings, operating expense reductions and synergies are taken, committed to
be taken or with respect to which substantial steps have been taken or are expected to be taken no later than
twelve (12) months after the date of any such Specified Transaction (calculated on a pro forma basis as
though such cost savings, operating expense reductions and synergies had been realized on the first day of
such period and as if such cost savings, operating expense reductions and synergies were realized during
the entirety of such period and “run-rate” means the full recurring benefit for a period that is associated
with any action taken, committed to be taken or with respect to which substantial steps have been taken or
are expected to be taken (including any savings expected to result from the elimination of a public target’s
compliance costs with public company requirements) net of the amount of actual benefits realized during
such period from such actions, and any such adjustments shall be included in the initial pro forma
calculations of such financial ratios or tests and during any subsequent Test Period in which the effects
thereof are expected to be realized) relating to such Specified Transaction; provided that (a) such amounts
are (i) reasonably identifiable and projected in the good faith judgment of the Borrower to result from such
actions and (ii) such actions are taken, committed to be taken or with respect to which substantial steps
have been taken or are expected to be taken no later than twelve (12) months after the date of such Specified
Transaction, (b) no amounts shall be added to the extent duplicative of any amounts that are otherwise
added back in computing Adjusted EBITDA (or any other components thereof), whether through a pro
forma adjustment or otherwise, with respect to such period and (c) amounts added back pursuant to this
clause (3) shall be subject to the Combined Adjusted EBITDA Cap.

         (4)      In the event that (a) the Borrower or any Restricted Subsidiary incurs (including by
assumption or guarantees), issues or repays (including by redemption, repurchase, repayment, retirement
or extinguishment) any Indebtedness (other than Indebtedness incurred or repaid under any revolving credit
facility or line of credit unless such Indebtedness has been permanently repaid and not replaced), (b) the
Borrower or any Restricted Subsidiary issues, repurchases or redeems Disqualified Stock, (c) any Restricted
Subsidiary issues, repurchases or redeems Preferred Stock or (d) the Borrower or any Restricted Subsidiary
establishes or eliminates any Designated Revolving Commitments, in each case included in the calculations
of any financial ratio or test, (i) during the applicable Test Period or (ii) subsequent to the end of the
applicable Test Period and prior to or simultaneously with the event for which the calculation of any such
ratio is made, then such financial ratio or test shall be calculated giving pro forma effect to such incurrence,
issuance, repayment or redemption of Indebtedness, issuance, repurchase or redemption of Disqualified
Stock or Preferred Stock, or establishment or elimination of any Designated Revolving Commitments, in
each case to the extent required, as if the same had occurred on the last day of the applicable Test Period
(except in the case of the Senior Secured Leverage Ratio or Total Net Leverage Ratio (or similar ratio), in
which case such incurrence, issuance, repayment or redemption of Indebtedness, issuance, repurchase or
redemption of Disqualified Stock or Preferred Stock, or establishment or elimination of any Designated
Revolving Commitments, in each case will be given effect, as if the same had occurred on the first day of
the applicable Test Period) and, in the case of Indebtedness for all purposes as if such Indebtedness in the
full amount of any undrawn Designated Revolving Commitments had been incurred thereunder throughout



                                                       76
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1118 of 1503



such period in each case to the extent required, as if the same had occurred on the last day of the applicable
Test Period.

         (5)      If any Indebtedness bears a floating rate of interest and is being given pro forma effect, the
interest on such Indebtedness shall be calculated as if the rate in effect on the date of the event for which
the calculation of the Senior Secured Leverage Ratio and/or Total Net Leverage Ratio, is made had been
the applicable rate for the entire period (taking into account any interest hedging arrangements applicable
to such Indebtedness). Interest on a Capitalized Lease Obligation shall be deemed to accrue at an interest
rate reasonably determined by a Financial Officer of the Borrower to be the rate of interest implicit in such
Capitalized Lease Obligation in accordance with GAAP. Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a eurocurrency interbank offered
rate, or other rate shall be determined to have been based upon the rate actually chosen, or if none, then
based upon such optional rate chosen as the Borrower or applicable Restricted Subsidiary may designate.

         (6)     Notwithstanding anything to the contrary in this Section 1.07 or in any classification under
GAAP of any Person, business, assets or operations in respect of which a definitive agreement for the
disposition thereof has been entered into, no pro forma effect shall be given to any discontinued operations
(and the Adjusted EBITDA attributable to any such Person, business, assets or operations shall not be
excluded for any purposes hereunder) until such disposition shall have been consummated.

        (7)     Any determination of Total Assets shall be made by reference to the last day of the Test
Period most recently ended for which financial statements of the Borrower have been delivered pursuant to
Section 6.01(1) or (2), as applicable, on or prior to the relevant date of determination.

         (8)      Notwithstanding anything in this Agreement or any Loan Document to the contrary, when
(a) calculating any applicable ratio, Consolidated Net Income or Adjusted EBITDA in connection with the
making of an Investment, (b) determining compliance with any provision of this Agreement which requires
that no Default or Event of Default has occurred, is continuing or would result therefrom, (c) determining
compliance with any provision of this Agreement which requires compliance with any representations and
warranties set forth herein or (d) the satisfaction of all other conditions precedent to the making of an
Investment, in each case in connection with a Limited Condition Acquisition, the date of determination of
such ratio or other provisions, determination of whether any Default or Event of Default has occurred, is
continuing or would result therefrom, determination of compliance with any representations or warranties
or the satisfaction of any other conditions shall, at the option of the Borrower (the Borrower’s election to
exercise such option in connection with any Limited Condition Acquisition, an “LCA Election”), be
deemed to be the date the definitive agreements for such Limited Condition Acquisition are entered into
(the “LCA Test Date”). If on a pro forma basis after giving effect to such Limited Condition Acquisition
and the other transactions to be entered into in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) such ratios and other provisions are calculated as if such
Limited Condition Acquisition or other transactions had occurred at the beginning of the most recent Test
Period ending prior to the LCA Test Date for which financial statements of the Borrower have been
delivered pursuant to Section 6.01(1) or (2), as applicable, the Borrower could have taken such action on
the relevant LCA Test Date in compliance with the applicable ratios or other provisions, such provisions
shall be deemed to have been complied with. For the avoidance of doubt, (i) if any of such ratios or other
provisions are exceeded or breached as a result of fluctuations in such ratio (including due to fluctuations
in Adjusted EBITDA or other components of such ratio) or other provisions at or prior to the consummation
of the relevant Limited Condition Acquisition, such ratios and other provisions will not be deemed to have
been exceeded as a result of such fluctuations solely for purposes of determining whether the Limited
Condition Acquisition is permitted hereunder and (ii) such ratios and compliance with such conditions shall
not be tested at the time of consummation of such Limited Condition Acquisition or related Specified
Transactions. If the Borrower has made an LCA Election for any Limited Condition Acquisition, then in


                                                      77
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1119 of 1503



connection with any subsequent calculation of any ratio or Basket availability with respect to any other
Specified Transaction on or following the relevant LCA Test Date and prior to the earlier of the date on
which such Limited Condition Acquisition is consummated or the date that the definitive agreement for
such Limited Condition Acquisition is terminated or expires without consummation of such Limited
Condition Acquisition, any such ratio or Basket shall be calculated on a pro forma basis assuming such
Limited Condition Acquisition and other transactions in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) had been consummated on the LCA Test Date except that
(other than solely with respect to the incurrence test under which such Limited Condition Acquisition is
being made) Adjusted EBITDA, assets and Consolidated Net Income of any target of such Limited
Condition Acquisition can only be used in the determination of the relevant ratios and Baskets if and when
such acquisition has closed. Notwithstanding anything in this Agreement or any Loan Document to the
contrary, if the Borrower or its Restricted Subsidiaries (x) incurs Indebtedness, creates Liens, makes Asset
Sales, makes Investments, makes Restricted Payments or repays any Indebtedness in connection with any
Limited Condition Acquisition under a ratio-based Basket and (y) incurs Indebtedness, creates Liens, makes
Asset Sales, Investments or Restricted Payments or repays any Indebtedness in connection with such
Limited Condition Acquisition under a non-ratio-based Basket (which shall occur within five Business
Days of the events in clause (x) above), then the applicable ratio will be calculated with respect to any such
action under the applicable ratio-based Basket without regard to any such action under such non-ratio-based
Basket made in connection with such Limited Condition Acquisition.

        Section 1.08     Available Amount Transaction. If more than one action occurs on any given date
the permissibility of the taking of which is determined hereunder by reference to the Available Amount
immediately prior to the taking of such action, the permissibility of the taking of each such action shall be
determined independently and in no event may any two or more such actions be treated as occurring
simultaneously, i.e., each transaction must constitute a permitted use of the Available Amount.

        Section 1.09     [Reserved].

        Section 1.10     Currency Generally.

         (1)     The Borrower shall determine in good faith the dollar amount of any utilization or other
measurement denominated in a currency other than Dollars for purposes of compliance with any Basket.
For purposes of determining compliance with any Basket under Article VII or VIII with respect to any
amount expressed in a currency other than Dollars, no Default shall be deemed to have occurred solely as
a result of changes in rates of currency exchange occurring after the time such Basket utilization occurs or
other Basket measurement is made (so long as such Basket utilization or other measurement, at the time
incurred, made or acquired, was permitted hereunder). Except with respect to any ratio calculated under
any Basket, any subsequent change in rates of currency exchange with respect to any prior utilization or
other measurement of a Basket previously made in reliance on such Basket (as the same may have been
reallocated in accordance with this Agreement) shall be disregarded for purposes of determining any
unutilized portion under such Basket.

         (2)     For purposes of determining the Senior Secured Leverage Ratio and/or the Total Net
Leverage Ratio, the amount of Indebtedness and cash and Cash Equivalents shall reflect the currency
translation effects, determined in accordance with GAAP, of Hedging Obligations permitted hereunder for
currency exchange risks with respect to the applicable currency in effect on the date of determination of the
Dollar equivalent of such Indebtedness.

        (3)     For purposes of determining compliance under any Basket under Article VII or VIII, any
amount in a currency other than Dollars will be converted to Dollars in a manner consistent with that used
in calculating net income in the Borrower’s annual financial statements delivered pursuant to Section


                                                     78
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1120 of 1503



6.01(1); provided, however, that the foregoing shall not be deemed to apply to the determination of any
amount of Indebtedness. For purposes of determining compliance with any restriction on the incurrence of
Indebtedness, the Dollar equivalent of the principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the exchange rate in effect on the date such Indebtedness was incurred,
in the case of term debt, or first committed, in the case of revolving credit debt; provided that if such
Indebtedness is incurred to extend, replace, refund, refinance, renew or defease other Indebtedness
denominated in a foreign currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable restriction to be exceeded if calculated at the relevant currency
exchange rate in effect on the date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such restriction shall be deemed not to have been exceeded so long as the principal amount of
such refinancing Indebtedness does not exceed the principal amount of such Indebtedness being extended,
replaced, refunded, refinanced, renewed or defeased.

          Section 1.11     Divisions. For all purposes under the Loan Documents, in connection with any
division or plan of division under Delaware law (or any comparable event under a different jurisdiction’s
laws): (a) if any asset, right, obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been transferred from the original Person to
the subsequent Person, and (b) if any new Person comes into existence, such new Person shall be deemed
to have been organized on the first date of its existence by the holders of its Equity Interests at such time.

                                               ARTICLE II

                                   The Commitments and Borrowings

       Section 2.01     The Loans. Subject to the terms and conditions set forth herein and in the Plan of
Reorganization, on the Closing Date, pursuant to the Plan of Reorganization, the certain of the Prepetition
Second Lien Term Loans held by the Lenders as of such date shall be automatically converted into (and be
deemed to be prepaid), and each Lender shall be deemed to have made on the Closing Date to the Borrower
Closing Date Term Loans in a principal amount equal to its Closing Date Term Loan Commitment.
Amounts borrowed under this Section 2.01 and repaid or prepaid may not be reborrowed.

        Section 2.02     Borrowings, Conversions and Continuations of Loans.

         (1)     Each Term Borrowing shall be made upon the Borrower’s irrevocable notice, on behalf
of the Borrower, to the Administrative Agent (provided that the notice in respect of any Term Borrowing
on the Closing Date may be conditioned on the closing of the Transactions (other than any transactions
constituting such Term Borrowing)). Each such notice must be received by the Administrative Agent not
later than 12:00 p.m., New York time one (1) Business Day prior to the requested date of any Borrowing.
Each notice by the Borrower pursuant to this Section 2.02(1) must be a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower. Except as provided in
Sections 2.14, 2.15 and 2.16, each Borrowing of Loans shall be in a principal amount of $1.0 million or
a whole multiple of $500,000 in excess thereof. Each Committed Loan Notice shall specify:

                (i)      [reserved],

                (ii)     the requested date of the Borrowing (which shall be a Business Day),

                (iii)    the principal amount of Loans to be borrowed,

                (iv)     [reserved],




                                                     79
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1121 of 1503



                (v)      the Class of Loans to be borrowed,

                (vi)     [reserved], and

                (vii)    wire instructions of the account(s) to which funds are to be disbursed.

         Following receipt of a Committed Loan Notice, the Administrative Agent shall promptly notify
each Lender of the amount of its Pro Rata Share or other applicable share provided for under this Agreement
of the applicable Class of Loans. In the case of each Borrowing, each Appropriate Lender shall make the
amount of its Loan available to the Administrative Agent in Same Day Funds at the Administrative Agent’s
Office not later than, in the case of Borrowing on the Closing Date, 10:00 a.m., New York time, and
otherwise 2:00 p.m., New York time, on the Business Day specified in the applicable Committed Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 4.01 for the Borrowing on the
Closing Date, the Administrative Agent shall make all funds so received available to the applicable
Borrower in like funds as received by the Administrative Agent either by (a) crediting the account(s) of the
applicable Borrower on the books of the Administrative Agent with the amount of such funds or (b) wire
transfer of such funds, in each case in accordance with instructions provided by the Borrower to (and
reasonably acceptable to) the Administrative Agent.

        (2)     [Reserved].

        (3)     [Reserved].

        (4)     [Reserved].

         (5)    The failure of any Lender to make the Loan to be made by it as part of any Borrowing shall
not relieve any other Lender of its obligation, if any, hereunder to make its Loan on the date of such
Borrowing, but no Lender shall be responsible for the failure of any other Lender to make the Loan to be
made by such other Lender on the date of any Borrowing.

         (6)     Unless the Administrative Agent shall have received notice from a Lender prior to the date
of any Borrowing, that such Lender will not make available to the Administrative Agent such Lender’s Pro
Rata Share of such Borrowing, the Administrative Agent may assume that such Lender has made such Pro
Rata Share available to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (2) above, and the Administrative Agent may (but shall have no obligation to), in reliance upon
such assumption, make available to the Borrower on such date a corresponding amount. If the
Administrative Agent shall have so made funds available, then, to the extent that such Lender shall not have
made such portion available to the Administrative Agent, each of such Lender and the Borrower severally
agrees to repay to the Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to the Borrower until the date
such amount is repaid to the Administrative Agent at (a) in the case of the Borrower, the interest rate
applicable at the time to the Loans comprising such Borrowing and (b) in the case of such Lender, the
Overnight Rate plus any administrative, processing or similar fees customarily charged by the
Administrative Agent in accordance with the foregoing. A certificate of the Administrative Agent submitted
to any Lender with respect to any amounts owing under this Section 2.02(7) shall be conclusive in the
absence of manifest error. If the Borrower and such Lender shall both pay all or any portion of the principal
amount in respect of such Borrowing or interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the Borrower the amount of such Borrowing or
interest paid by the Borrower for such period. If such Lender pays its share of the applicable Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s Loan included in such




                                                     80
    Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1122 of 1503



Borrowing. Any payment by the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the Administrative Agent.

        Section 2.03       [Reserved].

        Section 2.04       [Reserved].

        Section 2.05       Prepayments.

        (1)     Optional.

                    (a) The Borrower may, upon written notice to the Administrative Agent by the
   Borrower, at any time or from time to time voluntarily prepay any Class or Classes of Term Loans in
   whole or in part without premium or penalty; provided that

                (i)   such notice must be received by the Administrative Agent not later than 12:00
        p.m., New York time, one (1) Business Day prior to any date of prepayment of Term Loans;

                (ii)       [Reserved]; and

                (iii)  any prepayment of Term Loans shall be in a principal amount of $1.0 million or a
        whole multiple of $100,000 in excess thereof or, if less, the entire principal amount thereof then
        outstanding.

         Each such notice shall specify the date and amount of such prepayment and the Class(es) of Loans
to be prepaid. The Administrative Agent will promptly notify each Appropriate Lender of its receipt of each
such notice, and of the amount of such Lender’s Pro Rata Share or other applicable share provided for under
this Agreement of such prepayment. If such notice is given, the Borrower shall make such prepayment and
the payment amount specified in such notice shall be due and payable on the date specified therein. In the
case of each prepayment of the Loans pursuant to this Section 2.05(1), the Borrower may in its sole
discretion select the Borrowing or Borrowings (and the order of maturity of principal payments) to be
repaid, and such payment shall be paid to the Appropriate Lenders in accordance with their respective Pro
Rata Shares or other applicable share provided for under this Agreement.

                       (b) [Reserved].

                   (c) Notwithstanding anything to the contrary contained in this Agreement, the
   Borrower may rescind any notice of prepayment under Section 2.05(1)(a) if such prepayment would
   have resulted from a refinancing of all or a portion of the applicable Facility, which refinancing shall
   not be consummated or shall otherwise be delayed.

                    (d) Each prepayment in respect of any Term Loans pursuant to this Section 2.05(1)
   may be applied to any Class of Term Loans as directed by the Borrower. For the avoidance of doubt,
   the Borrower may (i) prepay Term Loans of any Term Loan Class pursuant to this Section 2.05
   without any requirement to prepay Extended Loans that were converted or exchanged from such Term
   Loan Class and (ii) prepay Extended Loans pursuant to this Section 2.05 without any requirement to
   prepay any Term Loans that were not converted or exchanged for such Extended Loans. In the event
   that the Borrower does not specify the order in which to apply prepayments to reduce scheduled
   installments of principal or as between Classes of Term Loans, the Borrower shall be deemed to have
   elected that such proceeds be applied to reduce the scheduled installments of principal in direct order
   of maturity on a pro rata basis among Term Loan Classes.



                                                    81
 Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1123 of 1503



                (e) Notwithstanding anything in any Loan Document to the contrary, so long as (x) no
Event of Default has occurred and is continuing or shall occur as a result thereof and (y) no proceeds of
ABL Loans are used for this purpose, any Borrower Party may (i) purchase outstanding Term Loans on
a non-pro rata basis through open market purchases or (ii) prepay the outstanding Term Loans (which
Term Loans shall, for the avoidance of doubt, be automatically and permanently canceled immediately
upon such purchase or prepayment, and the Borrower shall provide notice of such cancellation to the
Administrative Agent), which in the case of clause (ii) only shall be prepaid without premium or penalty
on the following basis:

                      (A)    Any Borrower Party shall have the right to make a voluntary prepayment
             of Loans at a discount to par pursuant to a Borrower Offer of Specified Discount
             Prepayment, Borrower Solicitation of Discount Range Prepayment Offers or Borrower
             Solicitation of Discounted Prepayment Offers (any such prepayment, the “Discounted
             Term Loan Prepayment”), in each case made in accordance with this Section 2.05(1)(e)
             and without premium or penalty.

                      (B)       any Borrower Party may from time to time offer to make a Discounted
             Term Loan Prepayment by providing the Auction Agent with five (5) Business Days’
             notice (or such shorter period as agreed by the Auction Agent) in the form of a Specified
             Discount Prepayment Notice; provided that (I) any such offer shall be made available, at
             the sole discretion of the applicable Borrower Party, to (x) each Term Lender or (y) each
             Term Lender with respect to any Class of Term Loans on an individual Class basis, (II)
             any such offer shall specify the aggregate principal amount offered to be prepaid (the
             “Specified Discount Prepayment Amount”) with respect to each applicable Class, the
             Class or Classes of Term Loans subject to such offer and the specific percentage discount
             to par (the “Specified Discount”) of such Term Loans to be prepaid (it being understood
             that different Specified Discounts or Specified Discount Prepayment Amounts may be
             offered with respect to different Classes of Term Loans and, in such event, each such offer
             will be treated as a separate offer pursuant to the terms of this Section 2.05(1)(e)(B)), (III)
             the Specified Discount Prepayment Amount shall be in an aggregate amount not less than
             $5.0 million and whole increments of $1.0 million in excess thereof and (IV) each such
             offer shall remain outstanding through the Specified Discount Prepayment Response Date.
             The Auction Agent will promptly provide each Appropriate Lender with a copy of such
             Specified Discount Prepayment Notice and a form of the Specified Discount Prepayment
             Response to be completed and returned by each such Term Lender to the Auction Agent
             (or its delegate) by no later than 5:00 p.m., New York time, on the third Business Day after
             the date of delivery of such notice to such Lenders (the “Specified Discount Prepayment
             Response Date”).

                             (1)      Each Term Lender receiving such offer shall notify the Auction
                     Agent (or its delegate) by the Specified Discount Prepayment Response Date
                     whether or not it agrees to accept a prepayment of any of its applicable then
                     outstanding Term Loans at the Specified Discount and, if so (such accepting
                     Lender, a “Discount Prepayment Accepting Lender”), the amount and the
                     Classes of such Lender’s Term Loans to be prepaid at such offered discount. Each
                     acceptance of a Discounted Term Loan Prepayment by a Discount Prepayment
                     Accepting Lender shall be irrevocable. Any Term Lender whose Specified
                     Discount Prepayment Response is not received by the Auction Agent by the
                     Specified Discount Prepayment Response Date shall be deemed to have declined
                     to accept the applicable Borrower Offer of Specified Discount Prepayment.



                                                  82
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1124 of 1503



                        (2)      If there is at least one Discount Prepayment Accepting Lender, the
                relevant Borrower Party will make a prepayment of outstanding Term Loans
                pursuant to this paragraph (B) to each Discount Prepayment Accepting Lender in
                accordance with the respective Outstanding Amount and Classes of Term Loans
                specified in such Lender’s Specified Discount Prepayment Response given
                pursuant to subsection (2) above; provided that if the aggregate principal amount
                of Term Loans accepted for prepayment by all Discount Prepayment Accepting
                Lenders exceeds the Specified Discount Prepayment Amount, such prepayment
                shall be made pro rata among the Discount Prepayment Accepting Lenders in
                accordance with the respective principal amounts accepted to be prepaid by each
                such Discount Prepayment Accepting Lender and the Auction Agent (in
                consultation with such Borrower Party and subject to rounding requirements of the
                Auction Agent made in its reasonable discretion) will calculate such proration (the
                “Specified Discount Proration”). The Auction Agent shall promptly, and in any
                case within three (3) Business Days following the Specified Discount Prepayment
                Response Date, notify (I) the relevant Borrower Party of the respective Term
                Lenders’ responses to such offer, the Discounted Prepayment Effective Date and
                the aggregate principal amount of the Discounted Term Loan Prepayment and the
                Classes to be prepaid, (II) the Administrative Agent and each Term Lender of the
                Discounted Prepayment Effective Date, and the aggregate principal amount and
                the Classes of Term Loans to be prepaid at the Specified Discount on such date
                and (III) the Administrative Agent and each Discount Prepayment Accepting
                Lender of the Specified Discount Proration, if any, and confirmation of the
                principal amount, Class of Term Loans of such Lender to be prepaid at the
                Specified Discount on such date. Each determination by the Auction Agent of the
                amounts stated in the foregoing notices to the applicable Borrower Party and such
                Term Lenders shall be conclusive and binding for all purposes absent manifest
                error. The payment amount specified in such notice to the applicable Borrower
                Party shall be due and payable by such Borrower Party on the Discounted
                Prepayment Effective Date in accordance with subsection (F) below (subject to
                subsection (J) below).

                 (C)      Subject to the proviso to subsection (A) above, any Borrower Party may
        from time to time solicit Discount Range Prepayment Offers by providing the Auction
        Agent with five (5) Business Days’ notice (or such shorter period as agreed by the Auction
        Agent) in the form of a Discount Range Prepayment Notice; provided that (I) any such
        solicitation shall be extended, at the sole discretion of such Borrower Party, to (x) each
        Term Lender or (y) each Term Lender with respect to any Class of Term Loans on an
        individual Class basis, (II) any such notice shall specify the maximum aggregate principal
        amount of the relevant Term Loans (the “Discount Range Prepayment Amount”), the
        Class or Classes of Term Loans subject to such offer and the maximum and minimum
        percentage discounts to par (the “Discount Range”) of the principal amount of such Term
        Loans with respect to each relevant Class of Term Loans willing to be prepaid by such
        Borrower Party (it being understood that different Discount Ranges or Discount Range
        Prepayment Amounts may be offered with respect to different Classes of Term Loans and,
        in such event, each such offer will be treated as a separate offer pursuant to the terms of
        this Section 2.05(1)(e)(C)), (III) the Discount Range Prepayment Amount shall be in an
        aggregate amount not less than $5.0 million and whole increments of $1.0 million in excess
        thereof and (IV) unless rescinded, each such solicitation by the applicable Borrower Party
        shall remain outstanding through the Discount Range Prepayment Response Date. The
        Auction Agent will promptly provide each Appropriate Lender with a copy of such


                                           83
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1125 of 1503



        Discount Range Prepayment Notice and a form of the Discount Range Prepayment Offer
        to be submitted by a responding Term Lender to the Auction Agent (or its delegate) by no
        later than 5:00 p.m., New York time, on the third Business Day after the date of delivery
        of such notice to such Lenders (the “Discount Range Prepayment Response Date”). Each
        Term Lender’s Discount Range Prepayment Offer shall be irrevocable and shall specify a
        discount to par within the Discount Range (the “Submitted Discount”) at which such
        Lender is willing to allow prepayment of any or all of its then outstanding Term Loans of
        the applicable Class or Classes and the maximum aggregate principal amount and Classes
        of such Lender’s Term Loans (the “Submitted Amount”) such Term Lender is willing to
        have prepaid at the Submitted Discount. Any Term Lender whose Discount Range
        Prepayment Offer is not received by the Auction Agent by the Discount Range Prepayment
        Response Date shall be deemed to have declined to accept a Discounted Term Loan
        Prepayment of any of its Term Loans at any discount to their par value within the Discount
        Range.

                         (1)     The Auction Agent shall review all Discount Range Prepayment
                Offers received on or before the applicable Discount Range Prepayment Response
                Date and shall determine (in consultation with such Borrower Party and subject to
                rounding requirements of the Auction Agent made in its sole reasonable discretion)
                the Applicable Discount and Term Loans to be prepaid at such Applicable
                Discount in accordance with this subsection (C). The relevant Borrower Party
                agrees to accept on the Discount Range Prepayment Response Date all Discount
                Range Prepayment Offers received by the Auction Agent by the Discount Range
                Prepayment Response Date, in the order from the Submitted Discount that is the
                largest discount to par to the Submitted Discount that is the smallest discount to
                par, up to and including the Submitted Discount that is the smallest discount to par
                within the Discount Range (such Submitted Discount that is the smallest discount
                to par within the Discount Range being referred to as the “Applicable Discount”)
                which yields a Discounted Term Loan Prepayment in an aggregate principal
                amount equal to the lower of (I) the Discount Range Prepayment Amount and (II)
                the sum of all Submitted Amounts. Each Term Lender that has submitted a
                Discount Range Prepayment Offer to accept prepayment at a discount to par that
                is larger than or equal to the Applicable Discount shall be deemed to have
                irrevocably consented to prepayment of Term Loans equal to its Submitted
                Amount (subject to any required proration pursuant to the following subsection
                (3)) at the Applicable Discount (each such Term Lender, a “Participating
                Lender”).

                          (2)    If there is at least one Participating Lender, the relevant Borrower
                Party will prepay the respective outstanding Term Loans of each Participating
                Lender in the aggregate principal amount and of the Classes specified in such
                Lender’s Discount Range Prepayment Offer at the Applicable Discount; provided
                that if the Submitted Amount by all Participating Lenders offered at a discount to
                par greater than the Applicable Discount exceeds the Discount Range Prepayment
                Amount, prepayment of the principal amount of the relevant Term Loans for those
                Participating Lenders whose Submitted Discount is a discount to par greater than
                or equal to the Applicable Discount (the “Identified Participating Lenders”)
                shall be made pro rata among the Identified Participating Lenders in accordance
                with the Submitted Amount of each such Identified Participating Lender and the
                Auction Agent (in consultation with such Borrower Party and subject to rounding
                requirements of the Auction Agent made in its sole reasonable discretion) will


                                            84
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1126 of 1503



                calculate such proration (the “Discount Range Proration”). The Auction Agent
                shall promptly, and in any case within five (5) Business Days following the
                Discount Range Prepayment Response Date, notify (I) the relevant Borrower Party
                of the respective Term Lenders’ responses to such solicitation, the Discounted
                Prepayment Effective Date, the Applicable Discount, the aggregate principal
                amount of the Discounted Term Loan Prepayment and the Classes to be prepaid,
                (II) the Administrative Agent and each Term Lender of the Discounted Prepayment
                Effective Date, the Applicable Discount and the aggregate principal amount and
                Classes of Term Loans to be prepaid at the Applicable Discount on such date, (III)
                the Administrative Agent and each Participating Lender of the aggregate principal
                amount and Classes of such Term Lender to be prepaid at the Applicable Discount
                on such date and (IV) if applicable, each Identified Participating Lender of the
                Discount Range Proration. Each determination by the Auction Agent of the
                amounts stated in the foregoing notices to the relevant Borrower Party and Term
                Lenders shall be conclusive and binding for all purposes absent manifest error. The
                payment amount specified in such notice to the applicable Borrower Party shall be
                due and payable by such Borrower Party on the Discounted Prepayment Effective
                Date in accordance with subsection (F) below (subject to subsection (J) below).

                 (D)       Subject to the proviso to subsection (A) above, any Borrower Party may
        from time to time solicit Solicited Discounted Prepayment Offers by providing the Auction
        Agent with five (5) Business Days’ notice in the form of a Solicited Discounted
        Prepayment Notice (or such later notice specified therein); provided that (I) any such
        solicitation shall be extended, at the sole discretion of such Borrower Party, to (x) each
        Term Lender or (y) each Lender with respect to any Class of Term Loans on an individual
        Class basis, (II) any such notice shall specify the maximum aggregate amount of the Term
        Loans (the “Solicited Discounted Prepayment Amount”) and the Class or Classes of
        Term Loans the applicable Borrower Party is willing to prepay at a discount (it being
        understood that different Solicited Discounted Prepayment Amounts may be offered with
        respect to different Classes of Term Loans and, in such event, each such offer will be
        treated as a separate offer pursuant to the terms of this Section 2.05(1)(e)(D)), (III) the
        Solicited Discounted Prepayment Amount shall be in an aggregate amount not less than
        $5.0 million and whole increments of $1.0 million in excess thereof and (IV) unless
        rescinded, each such solicitation by the applicable Borrower Party shall remain outstanding
        through the Solicited Discounted Prepayment Response Date. The Auction Agent will
        promptly provide each Appropriate Lender with a copy of such Solicited Discounted
        Prepayment Notice and a form of the Solicited Discounted Prepayment Offer to be
        submitted by a responding Lender to the Auction Agent (or its delegate) by no later than
        5:00 p.m., New York time, on the third Business Day after the date of delivery of such
        notice to such Term Lenders (the “Solicited Discounted Prepayment Response Date”).
        Each Term Lender’s Solicited Discounted Prepayment Offer shall (x) be irrevocable, (y)
        remain outstanding until the Acceptance Date and (z) specify both a discount to par (the
        “Offered Discount”) at which such Term Lender is willing to allow prepayment of its then
        outstanding Term Loan and the maximum aggregate principal amount and Classes of such
        Term Loans (the “Offered Amount”) such Term Lender is willing to have prepaid at the
        Offered Discount. Any Term Lender whose Solicited Discounted Prepayment Offer is not
        received by the Auction Agent by the Solicited Discounted Prepayment Response Date
        shall be deemed to have declined prepayment of any of its Term Loans at any discount.

                       (1)      The Auction Agent shall promptly provide the relevant Borrower
                Party with a copy of all Solicited Discounted Prepayment Offers received on or


                                           85
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1127 of 1503



              before the Solicited Discounted Prepayment Response Date. Such Borrower Party
              shall review all such Solicited Discounted Prepayment Offers and select the largest
              of the Offered Discounts specified by the relevant responding Term Lenders in the
              Solicited Discounted Prepayment Offers that is acceptable to the applicable
              Borrower Party (the “Acceptable Discount”), if any. If the applicable Borrower
              Party elects to accept any Offered Discount as the Acceptable Discount, then as
              soon as practicable after the determination of the Acceptable Discount, but in no
              event later than by the third Business Day after the date of receipt by such
              Borrower Party from the Auction Agent of a copy of all Solicited Discounted
              Prepayment Offers pursuant to the first sentence of this subsection (2) (the
              “Acceptance Date”), the applicable Borrower Party shall submit an Acceptance
              and Prepayment Notice to the Auction Agent setting forth the Acceptable
              Discount. If the Auction Agent shall fail to receive an Acceptance and Prepayment
              Notice from the applicable Borrower Party by the Acceptance Date, such Borrower
              Party shall be deemed to have rejected all Solicited Discounted Prepayment Offers.

                       (2)      Based upon the Acceptable Discount and the Solicited
              Discounted Prepayment Offers received by the Auction Agent by the Solicited
              Discounted Prepayment Response Date, within three (3) Business Days after
              receipt of an Acceptance and Prepayment Notice (the “Discounted Prepayment
              Determination Date”), the Auction Agent will determine (in consultation with
              the consent of such Borrower Party and subject to rounding requirements of the
              Auction Agent made in its sole reasonable discretion) the aggregate principal
              amount and the Classes of Term Loans (the “Acceptable Prepayment Amount”)
              to be prepaid by the relevant Borrower Party at the Acceptable Discount in
              accordance with this Section 2.05(1)(e)(D). If the applicable Borrower Party
              elects to accept any Acceptable Discount, then such Borrower Party agrees to
              accept all Solicited Discounted Prepayment Offers received by the Auction Agent
              by the Solicited Discounted Prepayment Response Date, in the order from largest
              Offered Discount to smallest Offered Discount, up to and including the
              Acceptable Discount. Each Term Lender that has submitted a Solicited
              Discounted Prepayment Offer with an Offered Discount that is greater than or
              equal to the Acceptable Discount shall be deemed to have irrevocably consented
              to prepayment of Term Loans equal to its Offered Amount (subject to any required
              pro-rata reduction pursuant to the following sentence) at the Acceptable Discount
              (each such Lender, a “Qualifying Lender”). The applicable Borrower Party will
              prepay outstanding Term Loans pursuant to this subsection (D) to each Qualifying
              Lender in the aggregate principal amount and of the Classes specified in such
              Lender’s Solicited Discounted Prepayment Offer at the Acceptable Discount;
              provided that if the aggregate Offered Amount by all Qualifying Lenders whose
              Offered Discount is greater than or equal to the Acceptable Discount exceeds the
              Solicited Discounted Prepayment Amount, prepayment of the principal amount
              of the Term Loans for those Qualifying Lenders whose Offered Discount is
              greater than or equal to the Acceptable Discount (the “Identified Qualifying
              Lenders”) shall be made pro rata among the Identified Qualifying Lenders in
              accordance with the Offered Amount of each such Identified Qualifying Lender
              and the Auction Agent (in consultation with such Borrower Party and subject to
              rounding requirements of the Auction Agent made in its sole reasonable
              discretion) will calculate such proration (the “Solicited Discount Proration”).
              On or prior to the Discounted Prepayment Determination Date, the Auction Agent
              shall promptly notify (I) the relevant Borrower Party of the Discounted


                                         86
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1128 of 1503



                Prepayment Effective Date and Acceptable Prepayment Amount comprising the
                Discounted Term Loan Prepayment and the Classes to be prepaid, (II) the
                Administrative Agent and each Term Lender of the Discounted Prepayment
                Effective Date, the Acceptable Discount, and the Acceptable Prepayment Amount
                of all Term Loans and the Classes to be prepaid to be prepaid at the Applicable
                Discount on such date, (III) the Administrative Agent and each Qualifying Lender
                of the aggregate principal amount and the Classes of such Term Lender to be
                prepaid at the Acceptable Discount on such date, and (IV) if applicable, each
                Identified Qualifying Lender of the Solicited Discount Proration. Each
                determination by the Auction Agent of the amounts stated in the foregoing notices
                to such Borrower Party and Term Lenders shall be conclusive and binding for all
                purposes absent manifest error. The payment amount specified in such notice to
                such Borrower Party shall be due and payable by such Borrower Party on the
                Discounted Prepayment Effective Date in accordance with subsection (F) below
                (subject to subsection (J) below).

                 (E)     In connection with any Discounted Term Loan Prepayment, the Borrower
        Parties and the Term Lenders acknowledge and agree that the Auction Agent may require,
        as a condition to the applicable Discounted Term Loan Prepayment, the payment of
        customary fees and expenses from a Borrower Party to such Auction Agent for its own
        account in connection therewith.

                 (F)     If any Term Loan is prepaid in accordance with subsections (B) through
        (D) above, a Borrower Party shall prepay such Term Loans on the Discounted Prepayment
        Effective Date. The relevant Borrower Party shall make such prepayment to the
        Administrative Agent, for the account of the Discount Prepayment Accepting Lenders,
        Participating Lenders, or Qualifying Lenders, as applicable, at the Administrative Agent’s
        Office in immediately available funds not later than 12:00 p.m., New York time, on the
        Discounted Prepayment Effective Date and all such prepayments shall be applied to the
        relevant Class(es) and Lenders as specified by the applicable Borrower Party in the
        applicable offer. The Term Loans so prepaid shall be accompanied by all accrued and
        unpaid interest on the par principal amount so prepaid up to, but not including, the
        Discounted Prepayment Effective Date. Each prepayment of the outstanding Term Loans
        pursuant to this Section 2.05(1)(e) shall be paid to the Discount Prepayment Accepting
        Lenders, Participating Lenders, or Qualifying Lenders, as applicable, and shall be applied
        to the relevant Loans of such Lenders in accordance with their respective applicable share
        as calculated by the Auction Agent in accordance with this Section 2.05(1)(e). The
        aggregate principal amount of the Classes and installments of the relevant Term Loans
        outstanding shall be deemed reduced by the full par value of the aggregate principal amount
        of the Classes of Term Loans prepaid on the Discounted Prepayment Effective Date in any
        Discounted Term Loan Prepayment. In connection with each prepayment pursuant to this
        Section 2.05(1)(e), the relevant Borrower Party shall make a representation to the assigning
        or assignee Term Lenders, as applicable, that it does not possess material non-public
        information with respect to the Borrower and its Subsidiaries or the securities of any of
        them that has not been disclosed to the Term Lenders generally (other than Term Lenders
        that have elected not to receive such information) or shall make a statement that such
        representation cannot be made.

              (G)    To the extent not expressly provided for herein, each Discounted Term
        Loan Prepayment shall be consummated pursuant to procedures consistent with the



                                            87
 Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1129 of 1503



              provisions in this Section 2.05(1)(e), established by the Auction Agent acting in its
              reasonable discretion and as reasonably agreed by the applicable Borrower Party.

                      (H)     Notwithstanding anything in any Loan Document to the contrary, for
              purposes of this Section 2.05(1)(e), each notice or other communication required to be
              delivered or otherwise provided to the Auction Agent (or its delegate) shall be deemed to
              have been given upon Auction Agent’s (or its delegate’s) actual receipt during normal
              business hours of such notice or communication; provided that any notice or
              communication actually received outside of normal business hours shall be deemed to have
              been given as of the opening of business on the next succeeding Business Day.

                       (I)     Each of the Borrower Parties and the Term Lenders acknowledge and
              agree that the Auction Agent may perform any and all of its duties under this Section
              2.05(1)(e) by itself or through any Affiliate of the Auction Agent and expressly consents
              to any such delegation of duties by the Auction Agent to such Affiliate and the performance
              of such delegated duties by such Affiliate. The exculpatory provisions pursuant to this
              Agreement shall apply to each Affiliate of the Auction Agent and its respective activities
              in connection with any Discounted Term Loan Prepayment provided for in this Section
              2.05(1)(e) as well as activities of the Auction Agent.

                       (J)     Each Borrower Party shall have the right, by written notice to the Auction
              Agent, to revoke in full (but not in part) its offer to make a Discounted Term Loan
              Prepayment and rescind the applicable Specified Discount Prepayment Notice, Discount
              Range Prepayment Notice or Solicited Discounted Prepayment Notice therefor at its
              discretion at any time on or prior to the applicable Specified Discount Prepayment
              Response Date, Discount Range Prepayment Response Date or Solicited Discounted
              Prepayment Response Date (and if such offer is revoked pursuant to the preceding clauses,
              any failure by such Borrower Party to make any prepayment to a Lender, as applicable,
              pursuant to this Section 2.05(1)(e) shall not constitute a Default or Event of Default under
              Section 8.01 or otherwise).

                       (K)       The Administrative Agent (i) shall not be required to serve as the Auction
              Agent or have any other obligations to participate in (other than mechanical administrative
              duties), or facilitate any Discounted Term Loan Prepayment unless it is reasonably satisfied
              with the terms and restrictions thereof and (ii) shall not have any obligation to participate
              in, arrange, sell or otherwise facilitate, and will have no liability in connection with, any
              open market repurchases by Holdings, the Borrower or any of its Restricted Subsidiaries.

     (2)      Mandatory.

                 (a) [Reserved].

                 (b) Subject to Section 2.05(2)(f) below, (i) if (x) the Borrower or any Restricted
Subsidiary makes an Asset Sale or (y) any Casualty Event occurs, which results in the realization or
receipt by the Borrower or such Restricted Subsidiary of Net Proceeds, the Borrower shall prepay, or
cause to be prepaid, on or prior to the date which is ten (10) Business Days after the date of the realization
or receipt by the Borrower or such Restricted Subsidiary of such Net Proceeds, subject to clause (ii) of
this Section 2.05(2)(b) (solely in connection with Net Proceeds realized or received in connection with
any Casualty Event) and clauses (2)(g) and (h) of this Section 2.05, an aggregate principal amount of
Term Loans equal to 100% of all Net Proceeds realized or received; provided that no prepayment shall
be required pursuant to this Section 2.05(2)(b)(i) with respect to such portion of such Net Proceeds that


                                                    88
 Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1130 of 1503



the Borrower shall have, on or prior to such date, given written notice to the Administrative Agent of its
intent to reinvest (or entered into a binding commitment to reinvest) in accordance with Section
2.05(2)(b)(ii); provided further that

                     (A)      if at the time that any such prepayment would be required, the Borrower
             (or any Restricted Subsidiary) is required to Discharge any Other Applicable Indebtedness
             with Other Applicable Net Proceeds pursuant to the terms of the documentation governing
             such Indebtedness, then the Borrower (or any Restricted Subsidiary) may apply such Net
             Proceeds on a pro rata basis (determined on the basis of the aggregate outstanding principal
             amount of the Term Loans and Other Applicable Indebtedness requiring such Discharge at
             such time);

                      (B)     the portion of such Net Proceeds allocated to the Other Applicable
             Indebtedness shall not exceed the amount of such Other Applicable Net Proceeds required
             to be allocated to the Other Applicable Indebtedness pursuant to the terms thereof, and the
             remaining amount, if any, of such Net Proceeds shall be allocated to the Term Loans in
             accordance with the terms hereof to the prepayment of the Term Loans and to the
             repurchase or prepayment of Other Applicable Indebtedness, and the amount of
             prepayment of the Term Loans that would have otherwise been required pursuant to this
             Section 2.05(2)(b)(i) shall be reduced accordingly; and

                      (C)     to the extent the holders of Other Applicable Indebtedness decline to have
             such Indebtedness repurchased or prepaid with such portion of such Net Proceeds, the
             declined amount shall promptly (and in any event within ten (10) Business Days after the
             date of such rejection) be applied to prepay the Term Loans in accordance with the terms
             hereof; provided further that no prepayment shall be required pursuant to this Section
             2.05(2)(b)(i) with respect to such portion of such Net Proceeds that the Borrower shall
             have, on or prior to such date, given written notice to the Administrative Agent of its intent
             to reinvest (or entered into a binding commitment to reinvest) in accordance with Section
             2.05(2)(b)(ii).

              (ii)    With respect to any Net Proceeds realized or received with respect to any Casualty
     Event, the Borrower or any Restricted Subsidiary, at its option, may reinvest all or any portion of
     such Net Proceeds in assets (other than Cash Equivalents) used or useful in the business of the Loan
     Parties (including capital expenditures) within (x) twelve (12) months following receipt of such
     Net Proceeds or (y) if the Borrower or any Restricted Subsidiary enters into a legally binding
     commitment to reinvest such Net Proceeds within twelve (12) months following receipt thereof,
     within the later of (A) twelve (12) months following receipt thereof and (B) one hundred eighty
     (180) days of the date of such legally binding commitment; provided that, (i) the aggregate amount
     of any such Net Proceeds reinvested pursuant to this Section 2.05(b)(ii) shall not exceed $5.0
     million in any fiscal year (with any unused amount being carried over to the next fiscal year, with
     such carried over amounts being utilized first in any given year) and (ii) if any Net Proceeds are no
     longer intended to be or cannot be so reinvested at any time after delivery of a notice of
     reinvestment election, and subject to clauses (g) and (h) of this Section 2.05(2), an amount equal to
     any such Net Proceeds shall be applied within five (5) Business Days after the Borrower reasonably
     determines that such Net Proceeds are no longer intended to be or cannot be so reinvested to the
     prepayment of the Term Loans as set forth in this Section 2.05.

                (c) [Reserved].




                                                  89
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1131 of 1503



                    (d) Subject to Section 2.05(2)(f) below, if (1) the Borrower or any Restricted
   Subsidiary incurs or issues any Indebtedness (A) not expressly permitted to be incurred or issued
   pursuant to Section 7.02(b) or (B) that constitutes Credit Agreement Refinancing Indebtedness or
   Refinancing Loans, the Borrower shall prepay, or cause to be prepaid, an aggregate principal amount of
   Term Loans of any Class or Classes (in each case, as directed by the Borrower) equal to 100% of all Net
   Proceeds received therefrom on or prior to the date which is five (5) Business Days after the receipt by
   the Borrower or such Restricted Subsidiary of such Net Proceeds or (2) the Borrower receives any
   “Declined Proceeds” (as defined in the First Lien Credit Agreement) other than in respect of Section
   2.05(2)(a) thereof, the Borrower shall within five (5) Business Days after receipt of such “Declined
   Proceeds” (as defined in the First Lien Credit Agreement), offer to prepay, in accordance with clause
   (g) below, a principal amount of Term Loans and unpaid accrued interest thereon in an amount equal to
   100% of such “Declined Proceeds” (as defined in the First Lien Credit Agreement) other than in respect
   of Section 2.05(2)(a) thereof.

                   (e) Except as otherwise set forth in any Refinancing Amendment, Extension
   Amendment or Incremental Amendment (provided, in each case, that such amendment may not provide
   that such Class of Term Loans shall receive a greater than pro rata portion of mandatory prepayments
   pursuant to Section 2.05(2) than the Class of Term Loans refinanced, converted or extended thereby):

                (i)      each prepayment of Term Loans required by Sections 2.05(2)(a) through (d) shall
        be applied to each Class of Term Loans then outstanding on a pro rata basis or a less than pro rata
        basis (but not greater than pro rata basis) with any other Term Loans (in each case, other than
        pursuant to a refinancing); and

                (ii)    each such prepayment shall be paid to the Lenders in accordance with their
        respective Pro Rata Shares of such prepayment.

                 (f)      If the Borrower or any Restricted Subsidiary enters into a Specified
Sale-Leaseback Transaction, which results in the receipt by the Borrower or such Restricted Subsidiary of
Specified Sale-Leaseback Net Proceeds, or the Borrower or any Restricted Subsidiary enters into any
Qualified Securitization Facility, which results in the receipt by the Borrower or such Restricted Subsidiary
of Net Proceeds (in each case, determined after giving effect to the Transactions and without giving effect
to the last proviso of clause (1) of the definition of “Net Proceeds”), the Borrower shall, within three (3)
Business Days after the receipt of such proceeds, prepay the Term Loans in an aggregate principal amount
equal to the amount of such proceeds received.

                  (g)      The Borrower shall notify the Administrative Agent in writing of any mandatory
prepayment of Term Loans required to be made pursuant to clauses (b) through (d) or (f) of this Section
2.05(2) at least three (3) Business Days prior to the date of such prepayment. Each such notice shall specify
the date of such prepayment and provide a reasonably detailed calculation of the aggregate amount of such
prepayment to be made by the Borrower. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the Borrower’s prepayment notice and of such Appropriate Lender’s Pro Rata
Share of the prepayment or other applicable share provided for under this Agreement. Each Term Lender
may reject all or a portion of its Pro Rata Share, or other applicable share provided for under this Agreement,
of any mandatory prepayment (such declined amounts, the “Declined Proceeds”) of Term Loans required
to be made pursuant to clauses (a), (b), (d)(2) or (f) of this Section 2.05(2) by providing written notice (each,
a “Rejection Notice”) to the Administrative Agent and the Borrower no later than 5:00 p.m., New York
time, two (2) Business Days prior to the date of such prepayment. Each Rejection Notice from a given
Lender shall specify the principal amount of the mandatory repayment of Term Loans to be rejected by
such Lender. If a Term Lender fails to deliver a Rejection Notice to the Administrative Agent within the
time frame specified above or such Rejection Notice fails to specify the principal amount of the Term Loans


                                                       90
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1132 of 1503



to be rejected, any such failure will be deemed an acceptance of the total amount of such mandatory
prepayment of Term Loans. Any Declined Proceeds remaining shall be retained by the Borrower (or the
applicable Restricted Subsidiary) and may be applied by the Borrower or such Restricted Subsidiary in any
manner not prohibited by this Agreement.

                  (h)     Notwithstanding any other provisions of this Section 2.05(2), (A) to the extent that
any or all of the Net Proceeds of any Asset Sale by a Foreign Subsidiary giving rise to a prepayment event
pursuant to Section 2.05(2)(b) or (f) (a “Foreign Asset Sale”) or the Net Proceeds of any Casualty Event
from a Foreign Subsidiary (a “Foreign Casualty Event”), the Specified Sale-Leaseback Net Proceeds of
any Specified Sale-Leaseback Transaction by a Foreign Subsidiary (a “Foreign Sale-Leaseback”) are
prohibited or delayed by applicable local law from being repatriated to the United States, the portion of
such Net Proceeds, Specified Sale-Leaseback Net Proceeds or Excess Cash Flow so affected will not be
required to be applied to repay Term Loans at the times provided in this Section 2.05(2) but may be retained
by the applicable Foreign Subsidiary so long, but only so long, as the applicable local law will not permit
repatriation to the United States (the Borrower hereby agreeing to cause the applicable Foreign Subsidiary
to promptly take all commercially reasonable actions available under by the applicable local law to permit
such repatriation), and once such repatriation of any of such affected Net Proceeds or Specified Sale-
Leaseback Net Proceeds is permitted under the applicable local law such repatriation will be promptly
effected and an amount equal to such repatriated Net Proceeds or Excess Cash Flow will be promptly (and
in any event not later than two (2) Business Days after such repatriation) applied (net of additional taxes
payable or reserved against as a result thereof) to the repayment of the Term Loans pursuant to this Section
2.05(2) to the extent otherwise provided herein and (B) to the extent that the Borrower has determined in
good faith that repatriation of any or all or the Net Proceeds of any Foreign Asset Sale or Foreign Casualty
Event or the Specified Sale-Leaseback Net Proceeds of any Foreign Sale-Leaseback would have a material
adverse tax consequence (taking into account any foreign tax credit or benefit actually realized in
connection with such repatriation) with respect to such Net Proceeds or Specified Sale-Leaseback Net
Proceeds, the Net Proceeds or Specified Sale-Leaseback Net Proceeds so affected may be retained by the
applicable Foreign Subsidiary.

                (i)      Notwithstanding anything to the contrary set forth in any other clause in this
Section 2.05, other than in the case of mandatory prepayments (x) declined by the lenders under the First
Lien Credit Agreement in accordance with Section 2.05(2)(g) thereof (other than in respect of Section
2.05(2)(a) thereof) and offered to the Lenders under Section 2.05(2)(d)(2) or (y) required under Section
2.05(2)(d)(1)(B), until the Discharge of Senior Obligations (as defined in the Term Intercreditor
Agreement) shall have occurred, no mandatory prepayments of Term Loans that would have otherwise been
required under this Section 2.05(b) shall be required to be made.

                 (j)      Interest. All prepayments under this Section 2.05 shall be accompanied by all
accrued interest thereon.

        Section 2.06     Termination or Reduction of Commitments.

        (1)    Optional. The Borrower may, upon written notice by the Borrower to the Administrative
Agent, terminate the unused Commitments of any Class, or from time to time permanently reduce the
unused Commitments of any Class, in each case without premium or penalty; provided that

                    (a) any such notice shall be received by the Administrative Agent three (3) Business
   Days prior to the date of termination or reduction, and

                   (b) any such partial reduction shall be in an aggregate amount of $5.0 million or any
   whole multiple of $1.0 million in excess thereof or, if less, the entire amount thereof.


                                                     91
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1133 of 1503



        (2)     Mandatory. The Closing Date Term Loan Commitment of each Lender on the Closing Date
shall be automatically and permanently reduced to $0 upon the conversion of such Lender’s Prepetition
Second Lien Term Loans into Closing Date Term Loans pursuant to Section 2.01 and the Plan of
Reorganization.

        (3)     Application of Commitment Reductions. Upon any reduction of unused Commitments of
any Class, the Commitment of each Lender of such Class shall be reduced by such Lender’s Pro Rata Share
or other applicable share provided for under this Agreement of the amount by which such Commitments
are reduced (other than the termination of the Commitment of any Lender as provided in Section 3.07).

         Section 2.07    Repayment of Loans. The Borrower shall repay to the Administrative Agent for
the ratable account of the Appropriate Lenders on the Maturity Date for the Closing Date Term Loans, the
aggregate principal amount of all Closing Date Term Loans outstanding on such date.

        Section 2.08     Interest.

        (1)       Each Closing Date Term Loan shall bear interest on the outstanding principal amount
thereof at a rate per annum equal to PIK Interest of 10.00% (the “PIK Rate”).

        (2)     During the continuance of an Event of Default, the Borrower shall pay interest on all
outstanding Obligations in respect of the Closing Date Term Loans at an interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws; provided that, no interest at the
Default Rate shall accrue or be payable to a Defaulting Lender so long as such Lender shall be a Defaulting
Lender. Accrued and unpaid interest based on the Default Rate (including interest on interest) shall be due
and payable upon demand.

        (3)      Interest on each Loan shall be due and payable in arrears on each Interest Payment Date
applicable thereto and at such other times as may be specified herein. Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

        Section 2.09   Fees. The Borrower shall pay to the Agents such fees as shall have been separately
agreed upon in the Agent Fee Letter in the amounts and at the times so specified. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever (except as expressly agreed
between the Borrower and the applicable Agent).

        Section 2.10    Computation of Interest and Fees. All computations of fees and interest shall be
made on the basis of a 360-day year and actual days elapsed, notwithstanding the use of the phrase “per
annum” or similar phrases. Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the Loan or such portion is paid;
provided that any Loan that is repaid on the same day on which it is made shall, subject to Section 2.12(1),
bear interest for one day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest error.

        Section 2.11     Evidence of Indebtedness.

        (1)      The Term Borrowings made by each Lender shall be evidenced by one or more accounts
or records maintained by such Lender and evidenced by one or more entries in the Register maintained by
the Administrative Agent, acting solely for purposes of Treasury Regulation Section 5f.103-1(c), as a non-
fiduciary agent for the Borrower, in each case in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be prima facie evidence absent manifest



                                                      92
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1134 of 1503



error of the amount of the Term Borrowings made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with respect to the Obligations.
In the event of any conflict between the accounts and records maintained by any Lender and the accounts
and records of the Administrative Agent, as set forth in the Register, in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest error. Upon the request of
any Lender, the Borrower shall execute and deliver to such Lender a Term Note payable to such Lender,
which shall evidence such Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Term Note and endorse thereon the date, Type (if applicable), amount and maturity of its
Loans and payments with respect thereto.

        (2)      [Reserved].

         (3)      Entries made in good faith by the Administrative Agent in the Register pursuant to
Section 2.11(1), and by each Lender in its account or accounts pursuant to Section 2.11(1), shall be
prima facie evidence of the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in the case of such account
or accounts, such Lender, under this Agreement and the other Loan Documents, absent manifest error;
provided that the failure of the Administrative Agent or such Lender to make an entry, or any finding
that an entry is incorrect, in the Register or such account or accounts shall not limit or otherwise affect
the obligations of the Borrower under this Agreement and the other Loan Documents.

        Section 2.12     Payments Generally.

        (1)       All payments to be made by the Borrower shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable Administrative Agent’s Office for
payment and in Same Day Funds not later than 2:00 p.m., New York time, on the date specified herein.
The Administrative Agent will promptly distribute to each Appropriate Lender its Pro Rata Share (or other
applicable share as provided herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. Any payments under this Agreement that are made later than 2:00 p.m., New
York time, shall be deemed to have been made on the next succeeding Business Day (but the Administrative
Agent may extend such deadline for purposes of computing interest and fees (but not beyond the end of
such day) in its sole discretion whether or not such payments are in process).

         (2)    If any payment to be made by the Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

         (3)    Unless the Borrower or any Lender has notified the Administrative Agent, prior to the date,
any payment is required to be made by it to the Administrative Agent hereunder (in the case of the Borrower,
for the account of any Lender hereunder or, in the case of the Lenders, for the account of the Borrower
hereunder), that the Borrower or such Lender, as the case may be, will not make such payment, the
Administrative Agent may assume that the Borrower or such Lender, as the case may be, has timely made
such payment and may (but shall not be so required to), in reliance thereon, make available a corresponding
amount to the Person entitled thereto. If and to the extent that such payment was not in fact made to the
Administrative Agent in Same Day Funds, then:

                  (a) if the Borrower failed to make such payment, each Lender shall forthwith on
   demand repay to the Administrative Agent the portion of such assumed payment that was made available


                                                      93
 Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1135 of 1503



to such Lender in Same Day Funds, together with interest thereon in respect of each day from and
including the date such amount was made available by the Administrative Agent to such Lender to the
date such amount is repaid to the Administrative Agent in Same Day Funds at the applicable Overnight
Rate from time to time in effect; and

                 (b) if any Lender failed to make such payment, such Lender shall forthwith on demand
pay to the Administrative Agent the amount thereof in Same Day Funds, together with interest thereon
for the period from the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the applicable Overnight Rate from time to time in effect. When
such Lender makes payment to the Administrative Agent (together with all accrued interest thereon),
then such payment amount (excluding the amount of any interest which may have accrued and been paid
in respect of such late payment) shall constitute such Lender’s Loan included in the applicable
Borrowing. If such Lender does not pay such amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent may make a demand therefor upon the Borrower, and the Borrower
shall pay such amount, or cause such amount to be paid, to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing. Nothing herein shall be deemed to relieve any Lender from its obligation
to fulfill its Commitment or to prejudice any rights which the Administrative Agent or the Borrower
may have against any Lender as a result of any default by such Lender hereunder. A notice of the
Administrative Agent to any Lender or the Borrower with respect to any amount owing under this
Section 2.12(3) shall be conclusive, absent manifest error.

                 (c) If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in this Article II, and such funds are not made available to the
Borrower by the Administrative Agent because the conditions to the applicable Term Borrowing set
forth in Section 4.01 are not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to such Lender, without
interest.

                 (d) The obligations of the Lenders hereunder to make Loans are several and not joint.
The failure of any Lender to make any Loan on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan.

                 (e) Nothing herein shall be deemed to obligate any Lender to obtain the funds for any
Loan in any particular place or manner or to constitute a representation by any Lender that it has obtained
or will obtain the funds for any Loan in any particular place or manner.

                 (f) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all amounts due and payable
to the Administrative Agent and the Lenders under or in respect of this Agreement and the other Loan
Documents on any date, such payment shall be distributed by the Administrative Agent and applied by
the Administrative Agent and the Lenders in the order of priority set forth in Section 8.03 (or otherwise
expressly set forth herein). If the Administrative Agent receives funds for application to the Obligations
of the Loan Parties under or in respect of the Loan Documents under circumstances for which the Loan
Documents do not specify the manner in which such funds are to be applied, the Administrative Agent
may, but shall not be obligated to, elect to distribute such funds to each of the Lenders in accordance
with such Lender’s Pro Rata Share or other applicable share provided for under this Agreement of the
sum of the Outstanding Amount of all Loans outstanding at such time, in repayment or prepayment of
such of the outstanding Loans or other Obligations then owing to such Lender.


                                                  94
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1136 of 1503



         Section 2.13     Sharing of Payments. Other than as expressly provided elsewhere herein
(including with respect to any discounted prepayment of Term Loans pursuant to Section 2.05(2)(e) or
2.05(2)(g)), if any Lender of any Class shall obtain payment in respect of any principal of or interest on
account of the Loans of such Class made by it (whether voluntary, involuntary, through the exercise of any
right of setoff, or otherwise) in excess of its ratable share (or other share contemplated hereunder) thereof,
such Lender shall immediately (1) notify the Administrative Agent of such fact, and (2) purchase from the
other Lenders such participations in the Loans of such Class made by them, as shall be necessary to cause
such purchasing Lender to share the excess payment in respect of any principal of or interest on such Loans
of such Class, pro rata with each of them; provided that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the purchasing Lender in its discretion), such purchase
shall to that extent be rescinded and each other Lender shall repay to the purchasing Lender the purchase
price paid therefor, together with an amount equal to such paying Lender’s ratable share (according to the
proportion of (a) the amount of such paying Lender’s required repayment to (b) the total amount so
recovered from the purchasing Lender) of any interest or other amount paid or payable by the purchasing
Lender in respect of the total amount so recovered, without further interest thereon. For avoidance of doubt,
the provisions of this Section 2.13 shall not be construed to apply to (i) any payment made by the Borrower
pursuant to and in accordance with the express terms of this Agreement as in effect from time to time
(including the application of funds arising from the existence of a Defaulting Lender) or (ii) any payment
obtained by a Lender as consideration for the assignment of or sale of a participation in any of its Loans to
any assignee or participant permitted hereunder. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by applicable Law, exercise all its
rights of payment (including the right of setoff, but subject to Section 10.10) with respect to such
participation as fully as if such Lender were the direct creditor of the Borrower in the amount of such
participation. Each Lender that purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions and other communications
under this Agreement with respect to the portion of the Obligations purchased to the same extent as though
the purchasing Lender were the original owner of the Obligations purchased.

        Section 2.14     Incremental Term Facilities.

        (1)      Incremental Term Loan Request. The Borrower may at any time and from time to time, on
one or more occasions, after the Closing Date, by notice to the Administrative Agent increase the aggregate
principal amount of the Closing Date Term Loans (a “Term Loan Increase”) or add one or more additional
Classes of term loans under the Loan Documents (each an “Incremental Term Facility” and the term loans
made thereunder, the “Incremental Term Loans”).

        (2)     Ranking. Incremental Term Facilities will be secured by Liens over the Collateral that
rank on a pari passu basis with the Closing Date Term Loans and only Guarantors shall provide guarantees
of Incremental Term Facilities; provided that any Liens that rank on a pari passu basis or junior basis to the
Liens securing the Obligations will be subject to the Applicable Intercreditor Agreement.

         (3)     Size. The aggregate principal amount of Incremental Term Facilities incurred on any date
will not exceed $15.0 million. Each Incremental Term Facility will be in an integral multiple of $1.0 million
and in an aggregate principal amount that is not less than $10.0 million (or such lesser minimum amount
approved by the Administrative Agent in its reasonable discretion); provided that such amount may be less
than such minimum amount or integral multiple amount if such amount represents all the remaining
availability under the limit set forth above.

         (4)    Incremental Lenders. Incremental Term Facilities may be provided by any existing Lender
(it being understood that no existing Lender will have an obligation to make all or any portion of any


                                                     95
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1137 of 1503



Incremental Term Loan, nor will the Borrower have any obligation to approach any existing Lender(s) to
provide any Incremental Term Loan) or by any Additional Lender on terms permitted by this Section 2.14.
While existing Lenders may (but are not obligated, unless invited and so elect, to) participate in any
syndication of an Incremental Term Facility and may (but are not obligated, unless invited and so elect,
to) become lenders with respect thereto, the existing Lenders will not have any right to participate in any
syndication, and will not have any right of first refusal or other right to provide all or any portion, of any
Incremental Term Facility or Incremental Term Loan except to the extent the Borrower and the arrangers
thereof, if any, in their discretion, choose to invite or include any such existing Lender (which may or may
not apply to all existing Lenders and may or may not be pro rata among existing Lenders). Final allocations
in respect of Incremental Term Facilities will be made by the Borrower together with the arrangers thereof,
if any, in their discretion, on the terms permitted by this Section 2.14.

         (5)      Incremental Term Facility Amendments; Use of Proceeds. Each Incremental Term Facility
will become effective pursuant to an amendment (each, an “Incremental Amendment”) to this Agreement
and, as appropriate, the other Loan Documents, executed by the Borrower, each Person providing such
Incremental Term Facility and the Administrative Agent. The Administrative Agent will promptly notify
each Lender as to the effectiveness of each Incremental Amendment. Incremental Amendments may,
without the consent of any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the Administrative Agent and
the Borrower, to effect the provisions of this Section 2.14. An Incremental Amendment may (a) add “call
protection” to the Closing Date Term Loans, including amendments to Section 2.18, (b) [reserved] and (c)
make other amendments to the terms of the existing Closing Date Term Loans, in the case of each clause
(a) and (c), so that such Incremental Term Loans and the applicable existing Closing Date Term Loans form
the same Class of Term Loans; provided that such amendments are not adverse to the existing Term Lenders
(as determined in good faith by the Borrower). Each of the parties hereto hereby agrees that, upon the
effectiveness of any Incremental Amendment, this Agreement and the other Loan Documents, as
applicable, will be amended to the extent necessary to reflect the existence and terms of the Incremental
Term Facility and the Incremental Term Loans evidenced thereby. The Borrower may use the proceeds of
the Incremental Term Loans for any purpose not prohibited by this Agreement.

        (6)      Conditions. The availability of Incremental Term Facilities under this Agreement will be
subject solely to the following conditions:

                    (a) No Event of Default shall have occurred and be continuing or, in the case of a
   Permitted Acquisition or similar committed investment, no Event of Default under Section 8.01(1) or
   Section 8.01(6) (with respect to the Borrower only) shall have occurred and be continuing; provided that
   in the case of a Limited Condition Acquisition, at the Borrower’s option, such Event of Default may be
   tested in accordance with Section 1.07(8) so long as at the time of the consummation of such Limited
   Condition Acquisition, no Event of Default under Section 8.01(1) or Section 8.01(6) (with respect to the
   Borrower only) shall have occurred and be continuing; and

                    (b) all representations and warranties set forth in Article V shall be true and correct in
   all material respects on and as of the date of incurrence of the Incremental Term Facilities except any
   representations and warranties which expressly relate to a given date or period shall be required only to
   be true and correct in all material respects as of the respective date or for the respective period, as the
   case may be.

       (7)     Terms. Each Incremental Amendment will set forth the amount and terms of the relevant
Incremental Term Facility. The terms of each Incremental Term Facility will be as agreed between the
Borrower and the Persons providing such Incremental Term Loans; provided that:



                                                      96
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1138 of 1503



                   (a) the final maturity date of such Incremental Term Loans will be no earlier than the
   Latest Maturity Date of the existing Closing Date Term Loans;

                    (b) the Weighted Average Life to Maturity of such Incremental Term Loans will be
   no shorter than the longest remaining Weighted Average Life to Maturity of the existing Closing Date
   Term Loans;

                    (c) such Incremental Term Loans may participate on a pro rata basis or a less than pro
   rata basis (but not greater than a pro rata basis) in any mandatory repayments or prepayments of the
   Closing Date Term Loans (in each case, other than pursuant to a refinancing or with respect to greater
   than pro rata payments to an earlier maturing tranche) and may participate on a pro rata basis, greater
   than pro rata basis or less than pro rata basis in any voluntary prepayments of the Closing Date Term
   Loans; and

                     (d) except as otherwise set forth herein, all other terms of any (i) Term Loan Increase
   will be on terms and pursuant to documentation applicable to the Closing Date Term Loans and (ii) any
   Incremental Term Facility shall be on terms and pursuant to documentation to be determined; provided
   that to the extent such terms and documentation are not consistent with the existing Closing Date Term
   Loans (except to the extent permitted by clause (8) below), they shall be reasonably satisfactory to the
   Administrative Agent (except for covenants or other provisions applicable only to the periods after the
   Latest Maturity Date of the existing Closing Date Term Loans or any Incremental Term Facility in effect
   at such time) (it being understood that to the extent that any financial maintenance covenant is contained
   in any Incremental Term Facility, no consent shall be required from the Administrative Agent or any
   Lender to the extent that such financial maintenance covenant is also added for the benefit of the existing
   Closing Date Term Loans or any Incremental Term Facility in effect at such time).

        (8)      Pricing. The interest rate, fees, original issue discount, rate floors and fees and maturity
and amortization schedule for any Incremental Term Facilities will be as determined by the Borrower and
the Persons providing such Incremental Term Facilities; provided that in the event that with respect to the
existing Closing Date Term Loans, the All-In Yield applicable to any Incremental Term Loans exceeds the
All-In Yield of any existing Closing Date Term Loans by more than 50 basis points, then the interest rate
margins for such existing Closing Date Term Loans shall be increased to the extent necessary so that the
All-In Yield of such existing Closing Date Term Loans is equal to the All-In Yield of such Incremental
Term Loans minus 50 basis points; provided further that any increase in All-In Yield of the existing Closing
Date Term Loans due to the increase in a Eurodollar Rate or Base Rate floor on any Incremental Term Loan
shall be effected solely through an increase in any Eurodollar Rate or Base Rate floor applicable to such
existing Closing Date Term Loans.

         (9)     The Administrative Agent and the Lenders hereby agree that the minimum borrowing, pro
rata borrowing and pro rata payment requirements contained elsewhere in this Agreement shall not apply
to the transactions effected pursuant to the immediately preceding sentence.

        Section 2.15     Refinancing Amendments.

        (1)     Refinancing Loans. At any time after the Closing Date, the Borrower may obtain, from any
Lender or any Additional Lender, Credit Agreement Refinancing Indebtedness in respect of all or any
portion of the Term Loans then outstanding under this Agreement, in the form of Refinancing Loans or
Refinancing Commitments in each case pursuant to a Refinancing Amendment.

        (2)      Refinancing Amendments. The effectiveness of any Refinancing Amendment will be
subject only to the satisfaction on the date thereof of such conditions precedent as may be requested by the



                                                     97
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1139 of 1503



providers of the applicable Refinancing Loans. The Administrative Agent will promptly notify each Lender
as to the effectiveness of each Refinancing Amendment. Refinancing Amendments may, without the
consent of any other Lenders, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate in the reasonable opinion of the Required Administrative Lenders and the
Borrower, to effect the provisions of this Section 2.15 and to reflect the existence and terms of the
Refinancing Loans incurred pursuant thereto (including any amendments necessary to treat the Term Loans
subject thereto as Refinancing Term Loans). A Refinancing Amendment may (a) extend or add “call
protection” to any existing Class of Term Loans, (b) [Reserved] and (c) make other amendments to the
terms of any existing Term Loans, in the case of each clause (a), (b) and (c), so that such Refinancing Term
Loans and the applicable existing Term Loans form the same Class of Term Loans; provided that such
amendments are not adverse to the applicable existing Term Lenders (as determined in good faith by the
Borrower). Each of the parties hereto hereby agrees that, upon the effectiveness of any Refinancing
Amendment, this Agreement and the other Loan Documents, as applicable, will be amended to the extent
necessary to reflect the existence and terms of the Refinancing Loans. At the request of the Administrative
Agent, the Borrower shall deliver an Officer’s Certificate to the Administrative Agent, certifying that the
conditions and requirements with respect to such Refinancing Loans set forth in this Section 2.15 have been
met and such Refinancing Amendment is authorized under this Section 2.15 (upon which the
Administrative Agent may conclusively rely without independent inquiry).

        (3)      Required Consents. Any Refinancing Amendment may, without the consent of any Person
other than the Administrative Agent, the Borrower and the Persons providing the applicable Refinancing
Loans, effect such amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Required Administrative Lenders and the Borrower, to effect
the provisions of this Section 2.15. This Section 2.15 supersedes any provision in this Agreement to the
contrary (including Section 10.01).

         (4)    Providers of Refinancing Loans. Refinancing Loans may be provided by any existing
Lender (it being understood that no existing Lender shall have an obligation to make all or any portion of
any Refinancing Loan) or by any Additional Lender on terms permitted by this Section 2.15; provided that
the Administrative Agent shall have consented (in each case, such consent not to be unreasonably withheld,
conditioned or delayed) to any such Person’s providing Refinancing Loans or Refinancing Commitments
if such consent would be required under Section 10.07(b)(iii) for an assignment of Loans or Commitments
to such Person. For the avoidance of doubt, any Affiliated Lender that provides any Refinancing Term
Loans will be subject to the limitations on Affiliated Lenders set forth in Section 10.07(h) (including the
Affiliated Lender Cap).

        Section 2.16     Extensions of Loans.

          (1)       Extension Offers. Pursuant to one or more offers (each, an “Extension Offer”) made from
time to time by the Borrower to all Lenders holding Loans or Commitments of a particular Class with a like
Maturity Date, the Borrower may extend such Maturity Date and otherwise modify the terms of such Loans
or Commitments pursuant to the terms set forth in an Extension Offer (each, an “Extension,” and each
group of Loans or Commitments so extended, as well as any Loans of the same Class not so extended, each
being a “tranche” for purposes of this Section 2.16). Each Extension Offer will specify the minimum
amount of Loans or Commitments with respect to which an Extension Offer may be accepted, which will
be an integral multiple of $1.0 million and an aggregate principal amount that is not less than $10.0 million,
or if less, (a) the aggregate principal amount of such Loans outstanding or (b) such lesser minimum amount
as is approved by the Administrative Agent, such consent not to be unreasonably withheld, conditioned or
delayed. Extension Offers will be made on a pro rata basis to all Lenders holding Loans or Commitments
of a particular Class with a like Maturity Date. If the aggregate outstanding principal amount of such Loans
(calculated on the face amount thereof) or Commitments in respect of which Lenders have accepted an


                                                     98
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1140 of 1503



Extension Offer exceeds the maximum aggregate principal amount of Loans or Commitments offered to be
extended pursuant to such Extension Offer, then the Loans or Commitments of such Lenders will be
extended ratably up to such maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Lenders have accepted such Extension Offer. There
is no requirement that any Extension Offer or Extension Amendment (defined as follows) be subject to any
“most favored nation” pricing provisions, any condition on the non-existence of any Default or Event of
Default or any financial ratio tests. The terms of an Extension Offer shall be determined by the Borrower,
and Extension Offers may contain one or more conditions to their effectiveness, including a condition that
a minimum amount of Loans or Commitments of any or all applicable tranches be tendered.

         (2)      Extension Amendments. The Lenders hereby irrevocably authorize the Administrative
Agent to enter into amendments to this Agreement and the other Loan Documents (each, an “Extension
Amendment”) as may be necessary or appropriate in order to effect the provisions of this Section 2.16,
establish new tranches in respect of Extended Loans and Extended Commitments and such amendments as
permitted by clause (5) below as may be necessary or appropriate in the reasonable opinion of the Required
Administrative Lenders and the Borrower in connection with the establishment of such Extended Loans
and Extended Commitments. An Extension Amendment may (a) extend or add “call protection” to any
existing Class of Term Loans, (b) amend the schedule of amortization payments relating to any existing
tranche of Term Loans, including amendments to Section 2.07 (provided that any such amendment shall
not decrease the dollar amount of any amortization payment to any Lender that would have otherwise been
payable to such Lender prior to the effectiveness of the applicable Extension Amendment) and (c) make
other amendments to the terms of any existing Term Loans, in the case of each clause (a), (b) and (c), so
that such Extended Loans and the applicable existing Term Loans form the same Class of Term Loans;
provided that such amendments are not adverse to the existing Term Loan Lenders (as determined in good
faith by the Borrower). At the request of the Administrative Agent, the Borrower shall deliver an Officer’s
Certificate to the Administrative Agent, certifying that the conditions and requirements with respect to such
Extension Loans set forth in this Section 2.16 have been met and such Extension Amendment is authorized
under this Section 2.16 (upon which the Administrative Agent may conclusively rely without independent
inquiry). This Section 2.16 supersedes any provision(s) in Section 2.13 or 10.01 to the contrary. Except as
otherwise set forth in an Extension Offer, there will be no conditions to the effectiveness of an Extension
Amendment. Extensions will not constitute a voluntary or mandatory payment or prepayment for purposes
of this Agreement. Any Lender of an existing Class of Term Loans that elects not to participate in Extended
Loans or Extended Commitments of such Class of Term Loans shall be referred to herein as a “Non-
Extended Lender”.

        (3)     Terms of Extension Offers and Extension Amendments. The terms of any Extended Loans
and Extended Commitments will be set forth in an Extension Offer and as agreed between the Borrower
and the Extending Lenders accepting such Extension Offer; provided that:

                    (a) the final maturity date of such Extended Loans and Extended Commitments will
   be no earlier than the Latest Maturity Date applicable to the Loans or Commitments subject to such
   Extension Offer;

                    (b) the Weighted Average Life to Maturity of any Extended Loans that are Term Loans
   will be no shorter than the remaining Weighted Average Life to Maturity of the Term Loans subject to
   such Extension Offer;

                  (c) any Extended Loans that are Term Loans may participate on a pro rata basis or a
   less than pro rata basis (but not greater than a pro rata basis) in any mandatory repayments or
   prepayments of the Term Loans (in each case, other than pursuant to a refinancing) and may participate



                                                     99
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1141 of 1503



   on a pro rata basis, greater than pro rata basis or less than pro rata basis in any voluntary prepayments
   of the Term Loans;

                    (d) such Extended Loans and Extended Commitments are not secured by any assets or
   property that does not constitute Collateral and may not be secured on a senior basis to the existing Term
   Loans;

                   (e) such Extended Loans and Extended Commitments are not guaranteed by any
   Subsidiary of the Borrower other than a Subsidiary Guarantor; and

                   (f) the covenants and events of default applicable to Extended Loans or Extended
   Commitments are substantially identical to, or, taken as a whole, no more favorable to the Lenders
   providing such Extended Loans or Extended Commitments than, those applicable to the Loans subject
   to such Extension Offer, as determined in good faith by a Responsible Officer of the Borrower in its
   reasonable judgment; provided that this clause (f) will not apply:

                         (A)     [reserved] or

                         (B)     to any of the following:

                                 (1)     terms addressed in the preceding clauses (a) through (e),

                                 (2)     interest rate, fees, funding discounts and other pricing terms,

                                 (3)     redemption, prepayment or other premiums,

                                 (4)     optional redemption or prepayment terms and

                                 (5)     covenants and events of default applicable only to periods after
                         the Latest Maturity Date at the time of incurrence of such Indebtedness.

Any Extended Loans will constitute a separate tranche of Term Loans from the Term Loans held by Lenders
that did not accept the applicable Extension Offer.

         (4)       Required Consents. No consent of any Lender or any other Person will be required to
effectuate any Extension, other than the consent of the Administrative Agent (such consent not to be
unreasonably withheld, delayed or conditioned), the Borrower and the applicable Extending Lender. The
transactions contemplated by this Section 2.16 (including, for the avoidance of doubt, payment of any
interest, fees or premium in respect of any Extended Loans on such terms as may be set forth in the relevant
Extension Offer) will not require the consent of any other Lender or any other Person, and the requirements
of any provision of this Agreement or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section 2.16 will not apply to any of the
transactions effected pursuant to this Section 2.16.

        Section 2.17     Defaulting Lenders.

         (1)     Adjustments. Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:




                                                    100
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1142 of 1503



                     (a) Waivers and Amendments. That Defaulting Lender’s right to approve or
   disapprove of any amendment, waiver or consent with respect to this Agreement shall be restricted as
   set forth in Section 10.01.

                    (b) Reallocation of Payments. Any payment of principal, interest, fees or other
   amounts received by any Agent for the account of that Defaulting Lender (whether voluntary or
   mandatory, at maturity, pursuant to Article VIII or otherwise), shall be applied at such time or times as
   may be determined by such Agent as follows: first, to the payment of any amounts owing by that
   Defaulting Lender to any Agent hereunder; second, as the Borrower may request (so long as no Default
   or Event of Default has occurred and is continuing), to the funding of any Loan in respect of which that
   Defaulting Lender has failed to fund its portion thereof as required by this Agreement, as determined by
   the Administrative Agent; third, if so determined by the Administrative Agent and the Borrower, to be
   held in a non-interest bearing deposit account and released in order to satisfy obligations of that
   Defaulting Lender to fund Loans under this Agreement; fourth, to the payment of any amounts owing
   to the Lenders, as a result of any judgment of a court of competent jurisdiction obtained by any Lender,
   against that Defaulting Lender as a result of that Defaulting Lender’s breach of its obligations under this
   Agreement; fifth, so long as no Default or Event of Default has occurred and is continuing, to the
   payment of any amounts owing to the Borrower as a result of any judgment of a court of competent
   jurisdiction obtained by the Borrower against that Defaulting Lender as a result of that Defaulting
   Lender’s breach of its obligations under this Agreement; and sixth, to that Defaulting Lender or as
   otherwise directed by a court of competent jurisdiction; provided that if (i) such payment is a payment
   of the principal amount of any Loans s in respect of which that Defaulting Lender has not fully funded
   its appropriate share and (ii) such Loans were made at a time when the conditions set forth in Section
   4.01 were satisfied or waived, such payment shall be applied solely to pay the Loans of all Non-
   Defaulting Lenders on a pro rata basis prior to being applied to the payment of any Loans of that
   Defaulting Lender. Any payments, prepayments or other amounts payable to a Defaulting Lender that
   are applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed paid to and redirected
   by that Defaulting Lender, and each Lender irrevocably consents hereto.

         (2)     Defaulting Lender Cure. If the Borrower and the Administrative Agent agree in writing in
their sole discretion that a Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the extent applicable, purchase
that portion of outstanding Loans of the other Lenders, whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender; provided further that
except to the extent otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.

                                               ARTICLE III

                 TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

        Section 3.01     Taxes, Increased Costs Protection and Illegality Taxes.

        (1)     Except as required by applicable Law, any and all payments by any Loan Party to or for
the account of any Agent or any Lender under any Loan Document shall be made free and clear of and
without deduction or withholding for any Taxes.




                                                    101
    Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1143 of 1503



         (2)    If any Loan Party or any other applicable withholding agent is required by applicable Law
(as determined in the good faith discretion of such Loan Party or withholding agent) to make any deduction
or withholding on account of any Taxes from any sum paid or payable by any Loan Party to any Lender or
Agent under any of the Loan Documents:

                   (a) the applicable Loan Party shall notify the Administrative Agent of any such
   requirement or any change in any such requirement as soon as such Loan Party becomes aware of it;

                    (b) the applicable Loan Party or other applicable withholding agent shall be entitled
   to make such deduction or withholding and shall pay any amounts deducted or withheld to the relevant
   Governmental Authority any such Tax before the date on which penalties attach thereto, such payment
   to be made (if the liability to pay is imposed on any Loan Party) for its own account or (if that liability
   is imposed on the Lender or Agent) on behalf of and in the name of the Lender or Agent (as applicable);

                     (c) if the Tax in question is a Non-Excluded Tax or Other Tax, the sum payable to
   such Lender or Agent (as applicable) shall be increased by such Loan Party to the extent necessary to
   ensure that, after the making of any required deduction or withholding for Non-Excluded Taxes or Other
   Taxes (including any deductions or withholdings for Non-Excluded Taxes or Other Taxes attributable
   to any payments required to be made under this Section 3.01), such Lender or such Agent (as applicable)
   receives on the due date a net sum equal to what it would have received had no such deduction or
   withholding been required or made; and

                    (d) within thirty days after paying any sum from which it is required by Law to make
   any deduction or withholding, and within thirty days after the due date of payment of any Tax which it
   is required by clause (b) above to pay, the Borrower shall deliver to the Administrative Agent evidence
   reasonably satisfactory to the other affected parties of such deduction or withholding and of the
   remittance thereof to the relevant Governmental Authority.

        (3)      Status of Lender. The Administrative Agent and each Lender shall, at such times as are
reasonably requested by the Borrower or the Administrative Agent, provide the Borrower and the
Administrative Agent with any documentation prescribed by Laws or reasonably requested by the Borrower
or the Administrative Agent certifying as to any entitlement of the Administrative Agent and such Lender,
as applicable, to an exemption from, or reduction in, withholding Tax with respect to any payments to be
made to the Administrative Agent or such Lender under any Loan Document. In addition, Administrative
Agent or any Lender, if reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to determine whether or not
the Administrative Agent or such Lender is subject to backup withholding or information reporting
requirements. Each such Lender or Administrative Agent shall, whenever a lapse in time or change in
circumstances renders such documentation (including any specific documentation required below in this
Section 3.01(3)) obsolete, expired or inaccurate in any material respect, deliver promptly to the Borrower
and the Administrative Agent updated or other appropriate documentation (including any new
documentation reasonably requested by the Borrower or the Administrative Agent) or promptly notify the
Borrower and Administrative Agent of its inability to do so.

                Without limiting the foregoing:

                    (a) Each U.S. Lender shall deliver to the Borrower and the Administrative Agent on
   or before the date on which such Lender becomes a party to this Agreement two properly completed and
   duly signed copies of Internal Revenue Service Form W-9 certifying that such Lender is exempt from
   U.S. federal backup withholding.


                                                    102
    Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1144 of 1503



                    (b) Each Foreign Lender shall deliver to the Borrower and the Administrative Agent
   on or before the date on which such Lender becomes a party to this Agreement (and from time to time
   thereafter upon the request of the Borrower or the Administrative Agent) whichever of the following is
   applicable:

                (i)     two properly completed and duly signed copies of Internal Revenue Service Form
        W-8BEN or W-8BEN-E, as applicable (or any successor forms) claiming eligibility for the benefits
        of an income tax treaty to which the United States is a party, and such other documentation as
        required under the Code,

              (ii)    two properly completed and duly signed copies of Internal Revenue Service Form
        W-8ECI (or any successor forms),

                 (iii)   in the case of a Foreign Lender claiming the benefits of the exemption for portfolio
        interest under Section 871(h) or Section 881(c) of the Code, (A) two properly completed and duly
        signed certificates substantially in the form of Exhibit H (any such certificate, a “United States
        Tax Compliance Certificate”) and (B) two properly completed and duly signed copies of Internal
        Revenue Service Form W-8BEN or W-8BEN-E, as applicable (or any successor forms),

                 (iv)   to the extent a Foreign Lender is not the beneficial owner (for example, where the
        Foreign Lender is a partnership or a participating Lender), executed originals of Internal Revenue
        Service Form W-8IMY (or any successor forms) of the Foreign Lender, accompanied by a Form
        W-8ECI, Form W-8BEN or W-8BEN-E, as applicable, a United States Tax Compliance Certificate,
        Form W-9, Form W-8IMY and any other required information (or any successor forms) from each
        beneficial owner that would be required under this Section 3.01(3) if such beneficial owner were a
        Lender, as applicable (provided that if one or more beneficial owners are claiming the portfolio
        interest exemption, the United States Tax Compliance Certificate may be provided by such Foreign
        Lender on behalf of such beneficial owner), or

                (v)      two properly completed and duly signed copies of any other form prescribed by
        applicable U.S. federal income tax laws (including the Treasury Regulations) as a basis for claiming
        a complete exemption from, or a reduction in, United States federal withholding Tax on any
        payments to such Lender under the Loan Documents.

                     (c) If a payment made to a Lender under any Loan Document would be subject to Tax
   imposed by FATCA if such Lender were to fail to comply with the applicable reporting requirements of
   FATCA (including those contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
   Lender shall deliver to the Borrower and the Administrative Agent at the time or times prescribed by
   law and at such time or times reasonably requested by the Borrower or the Administrative Agent such
   documentation prescribed by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
   Code) and such additional documentation reasonably requested by the Borrower or the Administrative
   Agent as may be necessary for the Borrower and the Administrative Agent to comply with their
   obligations under FATCA and to determine that such Lender has complied with such Lender’s
   obligations under FATCA or to determine the amount to deduct and withhold from such payment. Solely
   for purposes of this paragraph, the term “FATCA” shall include any amendments made to FATCA after
   the date of this Agreement.

Notwithstanding any other provision of this clause (c), a Lender shall not be required to deliver any form
that such Lender is not legally eligible to deliver.




                                                    103
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1145 of 1503



        (4)      In addition to the payments by a Loan Party required by Section 3.01(2), the Borrower shall
pay any Other Taxes to the relevant Governmental Authority in accordance with applicable law and as soon
as practicable after any payment of Taxes by the Borrower to a Governmental Authority pursuant to this
Section, the Borrower shall deliver to the Administrative Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the return reporting such
payment or other evidence of such payment reasonably satisfactory to the Administrative Agent.

         (5)    The Loan Parties shall, jointly and severally, indemnify a Lender or Agent (each a “Tax
Indemnitee”), within 10 days after written demand therefor, for the full amount of any Non-Excluded
Taxes paid or payable by such Tax Indemnitee on or attributable to any payment under or with respect to
any Loan Document, and any Other Taxes payable by such Tax Indemnitee (including Non-Excluded Taxes
or Other Taxes imposed on or attributable to amounts payable under this Section 3.01), whether or not such
Taxes were correctly or legally imposed or asserted by the relevant Governmental Authority. A certificate
as to the amount of such payment or liability prepared in good faith and delivered by the Tax Indemnitee
or by the Administrative Agent on its own behalf or on behalf of another Tax Indemnitee, shall be
conclusive absent manifest error.

         (6)     If and to the extent that a Tax Indemnitee, in its sole discretion (exercised in good faith),
determines that it has received a refund of any Taxes as to which it has been indemnified pursuant to this
Section 3.01 (including by the payment of additional amounts pursuant to this Section 3.01), then such Tax
Indemnitee shall pay to the relevant Loan Party the amount of such refund, net of all out-of-pocket expenses
of the Tax Indemnitee (including any Taxes imposed with respect to such refund), and without interest
(other than any interest paid by the relevant Governmental Authority with respect to such refund), provided
that the Loan Party, upon the request of the Tax Indemnitee, agrees to repay the amount paid over by the
Tax Indemnitee (plus any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Tax Indemnitee to the extent the Tax Indemnitee is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this paragraph (6), in no event will
the Tax Indemnitee be required to pay any amount to a Loan Party pursuant to this paragraph (6) the
payment of which would place the Tax Indemnitee in a less favorable net after-Tax position than the Tax
Indemnitee would have been in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or additional amounts
with respect to such Tax had never been paid. This subsection shall not be construed to require a Tax
Indemnitee to make available its Tax returns (or any other information relating to its Taxes that it deems
confidential) to any Loan Party or any other Person.

        (7)     The agreements in this Section 3.01 shall survive the resignation, replacement, or removal
of any Agent or any assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments, the repayment, satisfaction or discharge of all Obligations under any Loan Document, and
the termination of this Agreement or any other Loan Document.

        (8)     For purposes of this Section, the term “Applicable Law” includes FATCA.

        Section 3.02     [Reserved].

        Section 3.03     [Reserved].

        Section 3.04     Increased Cost and Reduced Return; Capital Adequacy.

        (1)     Increased Costs Generally. If any Change in Law shall:




                                                     104
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1146 of 1503



                   (a) impose, modify or deem applicable any reserve, special deposit, compulsory loan,
   insurance charge or similar requirement against assets of, deposits with or for the account of, or credit
   extended or participated in by, any Lender; or

                 (b) subject any Lender to any Tax of any kind whatsoever with respect to this
   Agreement or change the basis of taxation of payments to such Lender in respect thereof (except for
   Non-Excluded Taxes or Other Taxes covered by Section 3.01 and any Excluded Taxes).;

and the result of any of the foregoing shall be to increase the cost to such Lender, or to reduce the amount
of any sum received or receivable by such Lender hereunder (whether of principal, interest or any other
amount) then, from time to time within fifteen (15) days after demand by such Lender setting forth in
reasonable detail such increased costs (with a copy of such demand to the Administrative Agent), the
Borrower will pay to such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered; provided that such amounts shall only be payable by
the Borrower to the applicable Lender under this Section 3.04(1) so long as it is such Lender’s general
policy or practice to demand compensation in similar circumstances under comparable provisions of other
financing agreements.

         (2)      Capital Requirements. If any Lender reasonably determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by it, to a level below that which such Lender or such
Lender’s holding company, as the case may be, could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time upon demand of such Lender setting forth in reasonable detail
the charge and the calculation of such reduced rate of return (with a copy of such demand to the
Administrative Agent), the Borrower will pay to such Lender additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction suffered; provided that
such amounts shall only be payable by the Borrower to the applicable Lender under this Section 3.04(2) so
long as it is such Lender’s general policy or practice to demand compensation in similar circumstances
under comparable provisions of other financing agreements.

         (3)     Certificates for Reimbursement. A certificate of a Lender setting forth the amount or
amounts necessary to compensate such Lender or its holding company, as the case may be, as specified in
subsection (1) or (2) of this Section 3.04 and delivered to the Borrower shall be conclusive absent manifest
error. The Borrower shall pay such Lender, as the case may be, the amount shown as due on any such
certificate within fifteen (15) days after receipt thereof.

        Section 3.05      [Reserved].

        Section 3.06      Matters Applicable to All Requests for Compensation.

         (1)     Designation of a Different Lending Office. If any Lender requests compensation under
Section 3.04, or the Borrower is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01 then such Lender shall use reasonable
efforts to designate a different Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or affiliates, if, in the good faith judgment
of such Lender such designation or assignment (a) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, and (b) in each case, would not subject such Lender




                                                      105
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1147 of 1503



to any unreimbursed cost or expense and would not otherwise be disadvantageous to such Lender in any
material economic, legal or regulatory respect.

        (2)      [Reserved].

        (3)      [Reserved].

         (4)     Delay in Requests. Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of Sections 3.01 or 3.04 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of Section 3.01 or 3.04 for any increased costs incurred or
reductions suffered more than one hundred and eighty (180) days prior to the date that such Lender notifies
the Borrower of the event giving rise to such claim and of such Lender’s intention to claim compensation
therefor (except that, if the circumstance giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the period of retroactive effect
thereof).

         Section 3.07   Replacement of Lenders under Certain Circumstances. If (1) any Lender requests
compensation under Section 3.04, (2) the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section 3.01, (3) any Lender is a
Non-Consenting Lender or Non-Extended Lender, (4) any Lender becomes a Defaulting Lender or (5) any
other circumstance exists hereunder that gives the Borrower the right to replace a Lender as a party hereto,
then the Borrower may, at its sole expense and effort, upon notice to such Lender and the Administrative
Agent:

                    (a) require such Lender to assign and delegate, without recourse (in accordance with
   and subject to the restrictions contained in, and consents required by, Section 10.07), all of its interests,
   rights and obligations under this Agreement (or, with respect to clause (3) above, all of its interests,
   rights and obligations with respect to the Class of Loans or Commitments that is the subject of the related
   consent, waiver, or amendment, as applicable) and the related Loan Documents to one or more Eligible
   Assignees that shall assume such obligations (any of which assignee may be another Lender, if a Lender
   accepts such assignment), provided that:

                (i)      the Borrower shall have paid to the Administrative Agent the assignment fee
        specified in Section 10.07(b)(iv);

                (ii)     such Lender shall have received payment of an amount equal to the applicable
        outstanding principal of its Loans, accrued interest thereon, accrued fees and all other amounts
        payable to it hereunder and under the other Loan Documents from the assignee (to the extent of
        such outstanding principal and accrued interest and fees) or the Borrower (in the case of all other
        amounts);

                 (iii)   such Lender being replaced pursuant to this Section 3.07 shall (i) execute and
        deliver an Assignment and Assumption with respect to all, or a portion, as applicable, of such
        Lender’s Commitment and outstanding Loans and (ii) deliver any Term Notes evidencing such
        Loans to the Borrower (or a lost or destroyed note indemnity in lieu thereof); provided that the
        failure of any such Lender to execute an Assignment and Assumption or deliver such Term Notes
        shall not render such sale and purchase (and the corresponding assignment) invalid and such
        assignment shall be recorded in the Register and the Term Notes shall be deemed to be canceled
        upon such failure;




                                                     106
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1148 of 1503



                 (iv)    the Eligible Assignee shall become a Lender hereunder and the assigning Lender
        shall cease to constitute a Lender hereunder with respect to such assigned Loans and Commitments,
        except with respect to indemnification and confidentiality provisions under this Agreement, which
        shall survive as to such assigning Lender;

                 (v)     in the case of any such assignment resulting from a claim for compensation under
        Section 3.04 or payments required to be made pursuant to Section 3.01, such assignment will result
        in a reduction in such compensation or payments thereafter;

                (vi)    such assignment does not conflict with applicable Laws; and

                (vii)    the Lender that acts as an Agent cannot be replaced in its capacity as such Agent
        other than in accordance with Section 9.11, or

                    (b) terminate the Commitment of such Lender and in the case of a Lender, repay all
   Obligations of the Borrower owing to such Lender relating to the Loans held by such Lender as of such
   termination date; provided that in the case of any such termination of the Commitment of a Non-
   Consenting Lender such termination shall be sufficient (together with all other consenting Lenders) to
   cause the adoption of the applicable consent, waiver or amendment of the Loan Documents and such
   termination shall, with respect to clause (3) above, be in respect of all of its interests, rights and
   obligations with respect to the Class of Loans or Commitments that is the subject of the related consent,
   waiver and amendment.

                 In the event that (i) the Borrower or the Administrative Agent has requested that the
Lenders consent to a departure or waiver of any provisions of the Loan Documents or agree to any
amendment thereto, (ii) the consent, waiver or amendment in question requires the agreement of each
Lender, all affected Lenders or all the Lenders or all affected Lenders with respect to a certain Class or
Classes of the Loans/Commitments and (iii) the Required Lenders or Required Facility Lenders, as
applicable, have agreed to such consent, waiver or amendment, then any Lender who does not agree to
such consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

                 A Lender shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

        Section 3.08    Survival. All of the Borrower’s obligations under this Article III shall survive the
resignation, replacement, or removal of any Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments, the repayment, satisfaction or discharge of all Obligations
under any Loan Document, and the termination of this Agreement or any other Loan Document.

                                              ARTICLE IV

                              Conditions Precedent to Term Borrowings

       Section 4.01     Conditions to Term Borrowings on Closing Date. The obligation of each Lender
to make the Closing Date Term Loans on the Closing Date is subject to satisfaction (or waiver by the
Required Lenders) of the conditions set forth in Section 3 of the Third Amendment.




                                                    107
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1149 of 1503



                                                 ARTICLE V

                                      Representations and Warranties

        The Borrower represents and warrants to the Agents and the Lenders, at the time of each Term
Borrowing (solely to the extent required to be true and correct for such Term Borrowing pursuant to Article
IV or Section 2.14, as applicable):

        Section 5.01     Existence, Qualification and Power; Compliance with Laws. Each Loan Party and
each of its respective Restricted Subsidiaries that is a Material Subsidiary:

         (1)      is a Person duly organized or formed, validly existing and in good standing under the Laws
of the jurisdiction of its incorporation or organization (to the extent such concept exists in such jurisdiction),

        (2)      has all corporate or other organizational power and authority to (a) own or lease its assets
and carry on its business as currently conducted and (b) in the case of the Loan Parties, execute, deliver and
perform its obligations under the Loan Documents to which it is a party,

        (3)      is duly qualified and in good standing (to the extent such concept exists) under the Laws
of each jurisdiction where its ownership, lease or operation of properties or the conduct of its business as
currently conducted requires such qualification,

        (4)      is in compliance with all applicable Laws, orders, writs, injunctions and orders and

         (5)     has all requisite governmental licenses, authorizations, consents and approvals to operate
its business as currently conducted;

except in each case referred to in the preceding clauses (2)(a), (3), (4) or (5), to the extent that failure to do
so would not reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect.

        Section 5.02      Authorization; No Contravention.

        (1)    The execution, delivery and performance by each Loan Party of each Loan Document to
which such Person is a party have been duly authorized by all necessary corporate or other organizational
action.

      (2)     None of the execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is a party will:

                    (a) contravene the terms of any of such Person’s Organizational Documents;

                    (b) result in any breach or contravention of, or the creation of any Lien upon any of
   the property or assets of such Person or any of the Restricted Subsidiaries (other than as permitted by
   Section 7.01) under (i) any Contractual Obligation in excess of the Threshold Amount to which such
   Loan Party is a party or affecting such Loan Party or the properties of such Loan party or any of its
   Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental Authority or any arbitral
   award to which such Loan Party or its property is subject; or

                    (c) violate any applicable Law;




                                                      108
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1150 of 1503



except with respect to any breach, contravention or violation (but not creation of Liens) referred to in the
preceding clauses (b) and (c), to the extent that such breach, contravention or violation would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect.

        Section 5.03     Governmental Authorization. No material approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any Governmental Authority is necessary or
required in connection with the execution, delivery or performance by, or enforcement against, any Loan
Party of this Agreement or any other Loan Document, except for:

         (1)     filings and registrations necessary to perfect the Liens on the Collateral granted by the Loan
Parties in favor of the Secured Parties,

        (2)      the approvals, consents, exemptions, authorizations, actions, notices and filings that have
been duly obtained, taken, given or made and are in full force and effect (except to the extent not required
to be obtained, taken, given or made or in full force and effect pursuant to the Collateral and Guarantee
Requirement) and

         (3)    those approvals, consents, exemptions, authorizations or other actions, notices or filings,
the failure of which to obtain or make would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

         Section 5.04   Binding Effect. This Agreement and each other Loan Document has been duly
executed and delivered by each Loan Party that is party hereto or thereto, as applicable. Each Loan
Document constitutes a legal, valid and binding obligation of each Loan Party that is party thereto,
enforceable against each such Loan Party in accordance with its terms, except as such enforceability may
be limited by Debtor Relief Laws and by general principles of equity and principles of good faith and fair
dealing.

        Section 5.05     Financial Statements; No Material Adverse Effect.

        (1)       The (a) audited consolidated balance sheets of the Borrower and its consolidated
Subsidiaries as of the fiscal year ended February 2, 2020, and the related consolidated statements of
operations, changes in stockholders’ equity and cash flows for the Borrower and its consolidated
Subsidiaries for such fiscal year then ended, and (b) the unaudited quarterly balance sheet and related
statements of income and cash flows of the Borrower and its Subsidiaries for the fiscal quarter ended
October 31, 2020 (the “Quarterly Financial Statements”), in each case, fairly present in all material
respects the financial condition of the Borrower and its consolidated Subsidiaries as of the date(s) thereof
and their results of operations for the period covered thereby in accordance with GAAP consistently applied
throughout the periods covered thereby, (i) except as otherwise expressly noted therein and (ii) subject, in
the case of the Quarterly Financial Statements, to changes resulting from normal year-end adjustments and
the absence of footnotes.

        (2)      Since the Closing Date, there has been no event or circumstance, either individually or in
the aggregate, that has had or would reasonably be expected to have a Material Adverse Effect.

         Section 5.06       Litigation. Except as set forth on Schedule 5.06, there are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Borrower, overtly threatened in writing,
at law, in equity, in arbitration or before any Governmental Authority, by or against Holdings, the Borrower
or any of the Restricted Subsidiaries that would reasonably be expected to have a Material Adverse Effect.




                                                     109
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1151 of 1503



         Section 5.07    Labor Matters. Except as would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect: (1) there are no strikes or other labor disputes against the
Borrower or the Restricted Subsidiaries pending or, to the knowledge of the Borrower, overtly threatened
in writing and (2) hours worked by and payment made based on hours worked to employees of each of the
Borrower or the Restricted Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Laws dealing with wage and hour matters.

        Section 5.08      Real Property Matters.

         (1)      Each Loan Party and each of its respective Restricted Subsidiaries has good and valid
record title in fee simple to, or valid leasehold interests in, or easements or other limited property interests
in, all Real Property and Space Leased Property necessary in the ordinary conduct of its business, free and
clear of all Liens except for Liens permitted by Section 7.01 and except where the failure to have such title
or other interest would not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

       (2)       As of the Closing Date, Schedule 5.08(2) annexed hereto contains a true, accurate and
complete list of all Owned Real Property.

         (3)      As of the Closing Date, Schedule 5.08(3) annexed hereto contains a true, accurate and
complete list of all leases, subleases or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting any Leased Real Property, including
reasonable detail as to lease term, extension options, rental obligations and the counterparties. Except as
specified in Schedule 5.08(3) annexed hereto, each agreement listed on Schedule 5.08(3) is in full force and
effect and there is no default by any Loan Party or any Restricted Subsidiary thereunder. No Loan Party or
any Restricted Subsidiary has knowledge of any default by any other party thereto that has occurred and is
continuing thereunder, and each such agreement constitutes the legally valid and binding obligation of each
applicable Loan Party, enforceable against such Loan Party in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles.

         (4)     As of the Closing Date, Schedule 5.08(4) annexed hereto contains a true, accurate and
complete list of all leases, subleases or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting any Space Leased Property, including
reasonable detail as to lease term, extension options, rental obligations and the counterparties. Except as
specified in Schedule 5.08(4) annexed hereto, each agreement listed on Schedule 5.08(4) is in full force and
effect and there is no default by any Loan Party thereunder. No Loan Party or any Restricted Subsidiary
has knowledge of any default by any other party thereto that has occurred and is continuing thereunder, and
each such agreement constitutes the legally valid and binding obligation of each applicable Loan Party or
each applicable or any Restricted Subsidiary, enforceable against such Loan Party or Restricted Subsidiary
in accordance with its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’ rights generally or by equitable
principles.

         (5)      As of the Closing Date, other than as set forth on Schedule 5.08(5) annexed hereto, there
are no pending condemnation, zoning or other land use proceedings or special assessment proceedings with
respect to any Real Property or the use thereof, and no Loan Party or Restricted Subsidiary has received
written notice from any Governmental Authority threatening any such proceeding. No Loan Party or
Restricted Subsidiary has entered into any agreements or commitments with Governmental Authorities that
(i) materially affect the operations of or the entitlements applicable to such properties, (ii) require the owner
of any such property to make improvements to such property or make dedications or off-site improvements


                                                      110
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1152 of 1503



for the benefit of adjoining properties, or (iii) make additional expenditures with respect to the operation of
the Real Property.

        (6)    Other than as forth on Schedule 5.08(6) annexed hereto, there is no construction or tenant
improvement work currently underway at any Real Property or Space Leased Property having a total cost
of more than $500,000.

        (7)      Other than as forth on Schedule 5.08(7) annexed hereto, no Loan Party or Restricted
Subsidiary has received written notice from any Governmental Authority asserting a violation of any Law
with respect to any Real Property or Space Leased Property.

        (8)     Other than as forth on Schedule 5.05(8) attached here, each Loan Party or Subsidiary that
owns or leases any Real Property or Space Leased Property is current occupying and conducting business
at such Real Property or Space Leased Property.

        Section 5.09     Environmental Matters. Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect: (a) each Loan Party and each of its Restricted
Subsidiaries and their respective operations and properties is in compliance with all applicable
Environmental Laws; (b) each Loan Party and each of its Restricted Subsidiaries has obtained and
maintained all Environmental Permits required to conduct their operations; (c) none of the Loan Parties or
any of their respective Restricted Subsidiaries has become subject to any pending or, to the knowledge of
the Borrower, threatened Environmental Claim in writing or Environmental Liability; and (d) none of the
Loan Parties or any of their respective Restricted Subsidiaries or, to the knowledge of the Borrower,
predecessors has treated, stored, transported or Released Hazardous Materials at or from any currently or
formerly owned, leased or operated real estate or facility.

         Section 5.10    Taxes. Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Loan Party and each of its Restricted Subsidiaries has
timely filed all Tax returns and reports required to be filed, and have timely paid all Taxes (including
satisfying its withholding tax obligations) levied or imposed on their properties, income or assets (whether
or not shown in a Tax return), which are due and payable, except those Taxes which are being contested in
good faith by appropriate actions diligently taken and for which adequate reserves have been provided in
accordance with GAAP.

         There is no proposed Tax assessment, deficiency or other claim against any Loan Party or any of
its Restricted Subsidiaries except (i) those being actively contested by a Loan Party or such Restricted
Subsidiary in good faith and by appropriate actions diligently taken and for which adequate reserves have
been provided in accordance with GAAP or (ii) those which would not reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect.

        Section 5.11     ERISA Compliance.

         (1)    Except as would not, either individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, each Plan is in compliance with the applicable provisions of ERISA,
the Code and other federal or state Laws.

        (2)      No ERISA Event has occurred or is reasonably expected to occur;

                  (a) no Pension Plan has failed to satisfy the minimum funding standards (within the
   meaning of Section 412 of the Code or Section 302 of ERISA) applicable to such Pension Plan;




                                                     111
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1153 of 1503



                   (b) none of the Loan Parties or any of their respective ERISA Affiliates has incurred,
   or reasonably expects to incur, any liability (and no event has occurred which, with the giving of notice
   under Section 4219 of ERISA, would result in such liability) under Sections 4201 et seq. or 4243 of
   ERISA with respect to a Multiemployer Plan;

                     (c) none of the Loan Parties or any of their respective ERISA Affiliates has engaged
   in a transaction that is subject to Sections 4069 or 4212(c) of ERISA; and

                  (d) neither any Loan Party nor any ERISA Affiliate has been notified in writing by the
   sponsor of a Multiemployer Plan that such Multiemployer Plan is insolvent or has been determined to
   be in endangered or critical status and no such Multiemployer Plan is expected to be insolvent or in
   endangered or critical status,

except, with respect to each of the foregoing clauses of this Section 5.11(2), as would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse Effect.

        (3)      Except where noncompliance or the incurrence of an obligation would not reasonably be
expected to result in a Material Adverse Effect, (a) each Foreign Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable Laws, statutes, rules,
regulations and orders, and (b) none of Holdings, the Borrower or any Subsidiary has incurred any
obligation in connection with the termination of or withdrawal from any Foreign Plan.

        Section 5.12     Subsidiaries.

         (1)      As of the Closing Date, after giving effect to the Transactions all of the outstanding Equity
Interests in the Borrower and its Subsidiaries have been validly issued and are fully paid and (if applicable)
non-assessable, and all Equity Interests owned by Holdings in the Borrower, and by the Borrower or any
Subsidiary Guarantor in any of their respective Subsidiaries are owned free and clear of all Liens of any
person except (a) those Liens created under the Collateral Documents, the “Collateral Documents” (as
defined in the ABL Credit Agreement) and the “Collateral Documents” (as defined in the First Lien Credit
Agreement) and (b) any nonconsensual Lien that is permitted under Section 7.01.

        (2)      As of the Closing Date, Schedule 5.12 sets forth:

                    (a) the name and jurisdiction of each Subsidiary,

                   (b) the ownership interests of Holdings in the Borrower and of the Borrower and any
   Subsidiary of the Borrower in each Subsidiary, including the percentage of such ownership, and

                  (c) the Equity Interests of each Subsidiary described in clause (b) that are required to
   be pledged on the Closing Date after giving effect to the Transactions pursuant to the Collateral and
   Guarantee Requirement.

        Section 5.13     Margin Regulations; Investment Company Act.

                      (a) No Loan Party is engaged nor will it engage, principally or as one of its important
   activities, in the business of purchasing or carrying Margin Stock (within the meaning of Regulation U
   issued by the Board of Governors of the Federal Reserve System of the United States), or extending
   credit for the purpose of purchasing or carrying Margin Stock, and no proceeds of any Borrowings will
   be used for any purpose that violates Regulation U.




                                                     112
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1154 of 1503



                    (b) No Loan Party is an “investment company” under the Investment Company Act of
   1940.

        Section 5.14       Disclosure. None of the written information and written data heretofore or
contemporaneously furnished in writing by or on behalf of the Borrower or any Subsidiary Guarantor to
any Agent or any Lender on or prior to the Closing Date in connection with the Transactions, when taken
as a whole, when furnished, contains any material misstatement of fact or omits to state any material fact
necessary to make such written information and written data taken as a whole, in the light of the
circumstances under which it was delivered, not materially misleading (after giving effect to all
modifications and supplements to such written information and written data, in each case, furnished after
the date on which such written information or such written data was originally delivered and prior to the
Closing Date); it being understood that for purposes of this Section 5.14, such written information and
written data shall not include any projections, pro forma financial information, financial estimates, forecasts
and forward-looking information or information of a general economic or general industry nature.

         Section 5.15     Intellectual Property; Licenses, etc. The Borrower and the Restricted Subsidiaries
have good and marketable title to, or a valid license or right to use, all patents, patent rights, trademarks,
servicemarks, trade names, copyrights, technology, software, know-how database rights and other
intellectual property rights (collectively, “IP Rights”) that to the knowledge of the Borrower are reasonably
necessary for the operation of their respective businesses as currently conducted, except where the failure
to have any such rights, either individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. To the knowledge of the Borrower, the operation of the respective businesses of
the Borrower or any Subsidiary of the Borrower as currently conducted does not infringe upon, dilute,
misappropriate or violate any IP Rights held by any Person except for such infringements, dilutions,
misappropriations or violations, individually or in the aggregate, that would not reasonably be expected to
have a Material Adverse Effect. No claim or litigation regarding any IP Rights is pending or, to the
knowledge of the Borrower, threatened in writing against any Loan Party or Subsidiary, that, either
individually or in the aggregate, would reasonably be expected to have a Material Adverse Effect.

      Section 5.16     Solvency. On the Closing Date after giving effect to the Transactions, the
Borrower and its Subsidiaries, on a consolidated basis, are Solvent.

        Section 5.17      USA PATRIOT Act; Anti-Terrorism Laws; Foreign Corrupt Practices Act. To the
extent applicable, Holdings, Borrower and the Restricted Subsidiaries are in compliance, in all material
respects, with (i) the USA PATRIOT Act, (ii) the United States Foreign Corrupt Practices Act of 1977 (the
“FCPA”), and (iii) the Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 C.F.R. Subtitle B, Chapter V, as amended) and
any other enabling legislation or executive order relating thereto. None of Holdings, Borrower or any
Restricted Subsidiary nor, to the knowledge of the Borrower, any director, officer or employee of any of
Holdings, the Borrower or any of the Restricted Subsidiaries, is currently the subject of any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”)
(“Sanctions”). No proceeds of the Loans will be used by Holdings, the Borrower or any Restricted
Subsidiary (a) directly or, to the knowledge of the Borrower, indirectly, for any payments to any
governmental official or employee, political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or direct business, or to obtain any
improper advantage, in violation of the FCPA or (b) for the purpose of financing activities of or with any
Person, that, at the time of such financing, is the subject of any Sanctions administered by OFAC.

        Section 5.18     Collateral Documents. Except as otherwise contemplated hereby or under any
other Loan Documents and subject to limitations set forth in the Collateral and Guarantee Requirement, the
provisions of the Collateral Documents, together with such filings and other actions required to be taken


                                                      113
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1155 of 1503



hereby or by the applicable Collateral Documents (including the delivery to Collateral Agent of any Pledged
Collateral required to be delivered pursuant hereto or the applicable Collateral Documents), are effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties a legal, valid and enforceable
Lien (subject to Liens permitted by Section 7.01) with the priority set forth in the Applicable Intercreditor
Agreement on all right, title and interest of the respective Loan Parties in the Collateral described therein.

Notwithstanding anything herein (including this Section 5.18) or in any other Loan Document to the
contrary, no Loan Party makes any representation or warranty as to (A) the effects of perfection or non-
perfection, the priority or the enforceability of any pledge of or security interest in any Equity Interests of
any Foreign Subsidiary, or as to the rights and remedies of the Agents or any Lender with respect thereto,
under foreign Law, (B) the pledge or creation of any security interest, or the effects of perfection or non-
perfection, the priority or the enforceability of any pledge of or security interest to the extent such pledge,
security interest, perfection or priority is not required pursuant to the Collateral and Guarantee Requirement
or (C) any Excluded Assets.

       Section 5.19    Use of Proceeds. The Borrower has used the proceeds of the Loans issued
hereunder only in compliance with (and not in contravention of) each Loan Document.

        Section 5.20     Beneficial Ownership Certification. As of the Closing Date, the information
included in the Beneficial Ownership Certification provided on or prior to the Closing Date to any Lender
in connection with this Agreement is true and correct in all respects.

                                               ARTICLE VI

                                          Affirmative Covenants

        From and after the Closing Date, so long as the Termination Conditions have not been satisfied,
the Borrower shall, and shall (except in the case of the covenants set forth in Sections 6.01, 6.02 and 6.03)
cause each of the Restricted Subsidiaries to:

         Section 6.01   Financial Statements. Deliver to the Administrative Agent for prompt further
distribution by the Administrative Agent to each Lender each of the following:

         (1)      as soon as available, but in any event within ninety (90) days after the end of each fiscal
year of the Borrower (or, with respect to the fiscal year of the Borrower ended January 30, 2021, one
hundred and five (105) days after the end of such fiscal year), commencing with the fiscal year ending
January 30, 2021, (I) a consolidated balance sheet of the Borrower and its Subsidiaries as at the end of such
fiscal year, and the related consolidated statements of income or operations, stockholders’ equity and cash
flows for such fiscal year, together with related notes thereto and management’s discussion and analysis
describing results of operations in the form customarily prepared by management of the Borrower, setting
forth in each case in comparative form the figures for the previous fiscal year, in reasonable detail and all
prepared in accordance with GAAP, audited and accompanied by a report and opinion of any of the “big
four” accounting firms or any other independent registered public accounting firm of nationally recognized
standing or another accounting firm reasonably acceptable to the Required Administrative Lenders, which
report and opinion (a) will be prepared in accordance with generally accepted auditing standards and (b),
other than with respect to the report and opinion for fiscal year ending January 30, 2021, will not be subject
to any qualification as to the scope of such audit or be subject to any explanatory statement as to the
Borrower’s ability to continue as a “going concern” or like qualification (other than such a qualification
based solely on (i) an upcoming maturity of the Loans under this Agreement, the First Lien Facility or the
ABL Facility or (ii) any anticipated inability to satisfy any financial maintenance covenant hereunder or
under the ABL Credit Agreement) and (II) a report setting forth in reasonable detail the portion of revenues


                                                     114
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1156 of 1503



and gross margin for such fiscal year derived from (1) brick and mortar store sales and (2) e-commerce
sales (inclusive of drop-ship business but without providing gross margin with respect thereto) and the
amount of revenues from drop-ship business, which shall include in comparative form (both in dollars and
percentage terms, as applicable), the figures for the previous fiscal year (to the extent such information is
provided for such previous fiscal year under this Agreement);

         (2)      as soon as available, but in any event within forty-five (45) days after the end of each of
the first three (3) fiscal quarters of each fiscal year of the Borrower commencing with the fiscal quarter
ending May 1, 2021, (I) a condensed consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal quarter, and the related (a) condensed consolidated statement of income or operations
for such fiscal quarter and for the portion of the fiscal year then ended and (b) condensed consolidated
statement of cash flows for the portion of the fiscal year then ended, setting forth, in each case of the
preceding clauses (a) and (b), in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year, accompanied by an Officer’s
Certificate stating that such financial statements fairly present in all material respects the financial
condition, results of operations and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject to normal year-end adjustments and the absence of footnotes, together with management’s
discussion and analysis describing results of operations in the form customarily prepared by management
of the Borrower and (II) a report setting forth in reasonable detail the portion of revenues and gross margin
for such fiscal quarter and the portion of the fiscal year then ended derived from (1) brick and mortar store
sales and (2) e-commerce sales (inclusive of drop-ship business but without providing gross margin with
respect thereto) and the amount of revenues from drop-ship business, which shall include in comparative
form (both in dollars and percentage terms, as applicable), the figures for the corresponding fiscal quarter
of the previous fiscal year (to the extent such information is provided for such previous fiscal year under
this Agreement) and the corresponding portion of the previous fiscal year (to the extent such information
is provided for such previous fiscal year under this Agreement);

         (3)      within ninety (90) days after the end of each fiscal year of the Borrower (or 120 days after
the end of the fiscal year during which the Closing Date occurs), (a) a consolidated budget for the following
fiscal year on a quarterly basis as customarily prepared by management of the Borrower for its internal use
(including any projected consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
the following fiscal year and the related consolidated statements of projected operations or income, in each
case, to the extent prepared by management of the Borrower and included in such consolidated budget) and
(b) projections of the portion of revenues and gross margin derived from (1) brick and mortar store sales
and (2) e-commerce sales (inclusive of drop-ship business but without providing gross margin with respect
thereto) and the amount of revenues from drop-ship business, in each case, prepared on a quarterly basis,
which projected financial statements shall be prepared in good faith on the basis of assumptions believed
to be reasonable at the time of preparation of such projected financial statements (it being understood by
the Secured Parties that any such projections are not to be viewed as facts, are subject to significant
uncertainties and contingencies, many of which are beyond the control of the Loan Parties and the Investors
and that no assurance can be given that any particular projections will be realized, that actual results may
differ and that such differences may be material);

         (4)     simultaneously with the delivery of each set of consolidated financial statements referred
to in Sections 6.01(1) and 6.01(2), the related unaudited (it being understood that such information may be
audited at the option of the Borrower) consolidating financial statements reflecting the adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) from such consolidated financial
statements; and

         Notwithstanding the foregoing, the obligations referred to in Sections 6.01(1) and 6.01(2) may be
satisfied with respect to financial information of the Borrower and its Subsidiaries by furnishing (A) the


                                                     115
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1157 of 1503



applicable financial statements of any Parent Company or (B) the Borrower’s or such Parent Company’s
Form 10-K or 10-Q, as applicable, filed with the SEC (and the public filing of such report with the SEC
shall constitute delivery under this Section 6.01); provided that with respect to each of the preceding clauses
(A) and (B), (1) to the extent such information relates to a parent of the Borrower, if and so long as such
Parent Company will have Independent Assets or Operations, such information is accompanied by
consolidating information that explains in reasonable detail the differences between the information relating
to such Parent Company and its Independent Assets or Operations, on the one hand, and the information
relating to the Borrower and the consolidated Restricted Subsidiaries on a stand-alone basis, on the other
hand and (2) to the extent such information is in lieu of information required to be provided under Section
6.01(1) (it being understood that such information may be audited at the option of the Borrower), such
materials are accompanied by a report and opinion of PricewaterhouseCoopers, LLP, KPMG LLP or any
other independent registered public accounting firm of nationally recognized standing or another
accounting firm reasonably acceptable to the Required Administrative Lenders, which report and opinion
(x) shall be prepared in accordance with generally accepted auditing standards and (y) shall not be subject
to any qualification as to the scope of such audit or be subject to any explanatory statement as to the
Borrower’s ability to continue as a “going concern” or like qualification (other than such a qualification
based solely on (i) an upcoming maturity of the Loans under this Agreement, the First Lien Facility or the
ABL Facility or (ii) any anticipated inability to satisfy any financial maintenance covenant hereunder).

         Any financial statements required to be delivered pursuant to Sections 6.01(1) or 6.01(2) shall not
be required to contain all purchase accounting adjustments relating to the Transactions or any other
transaction(s) permitted hereunder to the extent it is not practicable to include any such adjustments in such
financial statements.

         Each Lender and the Administrative Agent hereby acknowledges and agrees that the Borrower and
its Subsidiaries may be required to restate historical financial statements as the result of the implementation
of changes in GAAP, or the respective interpretation thereof, and that such restatements will not result in a
Default or an Event of Default under the Credit Documents.

         Section 6.02     Certificates; Other Information. Deliver to the Administrative Agent for prompt
further distribution by the Administrative Agent to each Lender:

        (1)     no later than five (5) days after the delivery of the financial statements referred to in
Sections 6.01(1) and (2), a duly completed Compliance Certificate signed by a Financial Officer of the
Borrower;

         (2)     promptly after the same are publicly available, copies of all annual, regular, periodic and
special reports, proxy statements and registration statements which the Borrower or any Restricted
Subsidiary files with the SEC or with any Governmental Authority that may be substituted therefor or with
any national securities exchange, as the case may be (other than amendments to any registration statement
(to the extent such registration statement, in the form it became effective, is delivered to the Administrative
Agent), exhibits to any registration statement and, if applicable, any registration statement on Form S-8),
and in any case not otherwise required to be delivered to the Administrative Agent pursuant to any other
clause of this Section 6.02;

         (3)      promptly after the furnishing thereof, copies of any notices of default to any holder of any
class or series of debt securities of any Loan Party having an aggregate outstanding principal amount greater
than the Threshold Amount or pursuant to the First Lien Facility and/or the ABL Facility, so long as the
aggregate outstanding principal amount thereunder is greater than the Threshold Amount (in each case,
other than in connection with any board observer rights) and not otherwise required to be furnished to the
Administrative Agent pursuant to any other clause of this Section 6.02;


                                                     116
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1158 of 1503



         (4)     together with the delivery of the Compliance Certificate with respect to the financial
statements referred to in Section 6.01(1), (a) a report setting forth the information required by Sections 1(a),
(e) and (f) and Section 11 of the Perfection Certificate (or confirming that there has been no change in such
information since the latter of the Closing Date or the last such report) and (b) a list of each Subsidiary of
the Borrower that identifies each Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary as of
the date of delivery of such list or a confirmation that there is no change in such information since the later
of the Closing Date and the last such list;

        (5)      [reserved]; and

        (6)     promptly, such additional information regarding the business and financial affairs of any
Loan Party or any Material Subsidiary that is a Restricted Subsidiary, or compliance with the terms of the
Loan Documents, as the Administrative Agent may from time to time on its own behalf or on behalf of any
Lender reasonably request in writing from time to time.

          Documents required to be delivered pursuant to Section 6.01 or Section 6.02(2) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on the date (a) on which the
Borrower posts such documents, or provides a link thereto, on the Borrower’s (or any Parent Company’s)
website on the Internet at the website address listed on Schedule 10.02 hereto (or as such address may be
updated from time to time in accordance with Section 10.02); or (b) on which such documents are posted
on the Borrower’s behalf on IntraLinks/IntraAgency or another relevant website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that (i) upon written request by the Administrative
Agent, the Borrower will deliver paper copies of such documents to the Administrative Agent for further
distribution by the Administrative Agent to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) the Borrower shall notify (which may be by facsimile
or electronic mail) the Administrative Agent of the posting of any such documents or link and, upon the
Administrative Agent’s request, provide to the Administrative Agent by electronic mail electronic versions
(i.e., pdf copies) of such documents. Each Lender shall be solely responsible for timely accessing posted
documents or requesting delivery of paper copies of such documents from the Administrative Agent and
maintaining its copies of such documents.

          The Borrower hereby acknowledges that (a) the Administrative Agent may, but shall not be
obligated to, make available to the Lenders materials or information provided by or on behalf of the
Borrower hereunder (collectively, the “Borrower Materials”) by posting the Borrower Materials on
Intralinks, DebtDomain, SyndTrak, ClearPar or another similar electronic system chosen by the
Administrative Agent to be its electronic transmission system (the “Platform”) and (b) certain of the
Lenders may have personnel who do not wish to receive any information with respect to the Borrower, its
Subsidiaries or their respective securities that is not Public-Side Information, and who may be engaged in
investment and other market-related activities with respect to such Person’s securities. The Borrower
hereby agrees that (i) at the Administrative Agent’s request, all Borrower Materials that are to be made
available to Public Lenders will be clearly and conspicuously marked “PUBLIC” which, at a minimum,
means that the word “PUBLIC” will appear prominently on the first page thereof; (ii) by marking Borrower
Materials “PUBLIC,” the Borrower will be deemed to have authorized the Administrative Agent and the
Lenders to treat such Borrower Materials as containing only Public-Side Information (provided, however,
that to the extent such Borrower Materials constitute Information, they will be treated as set forth in Section
10.09); (iii) all Borrower Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated as “Public Side Information”; and (iv) the Administrative Agent will treat the
Borrower Materials that are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated as “Public Side Information.” Notwithstanding the foregoing, (x) the Borrower
shall be under no obligation to mark the Borrower Materials “PUBLIC” and (y) the following


                                                      117
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1159 of 1503



Communications shall be deemed “PUBLIC,” unless the Borrower notifies the Administrative Agent
promptly in writing that any such document contains material non-public information: (1) the Loan
Documents, and (2) notification of changes in the terms of the Loans.

         Anything to the contrary notwithstanding, nothing in this Agreement will require Holdings, the
Borrower or any Subsidiary to disclose, permit the inspection, examination or making copies or abstracts
of, or discussion of, any document, information or other matter, or provide information (i) that constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in respect of which disclosure is
prohibited by Law or binding agreement or (iii) that is subject to attorney-client or similar privilege or
constitutes attorney work product.

         Section 6.03   Notices. Promptly after a Responsible Officer obtains actual knowledge thereof,
notify the Administrative Agent of:

        (1)      the occurrence of any Default; and

         (2)      (a) any dispute, litigation, investigation or proceeding between any Loan Party and any
arbitrator or Governmental Authority, (b) the filing or commencement of, or any material development in,
any litigation or proceeding affecting any Loan Party or its Subsidiary, including pursuant to any applicable
Environmental Laws or in respect of IP Rights, the occurrence of any noncompliance by any Loan Party or
any of its Subsidiaries with, or liability under, any Environmental Law or Environmental Permit, or (c) the
occurrence of any ERISA Event that, in any such case referred to in clauses (a), (b) or (c) of this Section
6.03(2), has resulted or would reasonably be expected to result in a Material Adverse Effect.

         Each notice pursuant to this Section 6.03 shall be accompanied by a written statement of a
Responsible Officer of the Borrower (a) that such notice is being delivered pursuant to Section 6.03(1) or
(2) (as applicable) and (b) setting forth details of the occurrence referred to therein and stating what action
the Borrower has taken and proposes to take with respect thereto.

         Section 6.04   Payment of Obligations. Timely pay, discharge or otherwise satisfy, as the same
shall become due and payable, all of its obligations and liabilities in respect of Taxes imposed upon it or
upon its income or profits or in respect of its property, except, in each case, to the extent (1) any such Tax
is being contested in good faith and by appropriate actions for which appropriate reserves have been
established in accordance with GAAP or (2) the failure to pay or discharge the same would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse Effect.

        Section 6.05     Preservation of Existence, etc..

         (1)      Preserve, renew and maintain in full force and effect its legal existence under the Laws of
the jurisdiction of its organization; and

          (2)     take all reasonable action to obtain, preserve, renew and keep in full force and effect its
rights, licenses, permits, privileges, franchises, and IP Rights material to the conduct of its business,

except in the case of clauses (1) or (2) of this Section 6.05 to the extent (other than with respect to the
preservation of the existence of the Borrower set forth in clause (1)) that failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect or pursuant
to any merger, consolidation, liquidation, dissolution or disposition permitted by Article VII.

       Section 6.06      Maintenance of Properties. Except if the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect, maintain, preserve and protect



                                                      118
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1160 of 1503



all of its material properties and equipment used in the operation of its business in reasonably good working
order, repair and condition, ordinary wear and tear excepted and casualty or condemnation excepted.

        Section 6.07      Maintenance of Insurance.

         (1)      Maintain with insurance companies that the Borrower believes (in the good faith judgment
of its management) are financially sound and reputable at the time the relevant coverage is placed or
renewed or with a Captive Insurance Subsidiary, insurance with respect to the Borrower’s and the Restricted
Subsidiaries’ properties and business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such amounts (after giving effect to
any self-insurance reasonable and customary for similarly situated Persons engaged in the same or similar
businesses as the Borrower and the Restricted Subsidiaries) as are customarily carried under similar
circumstances by such other Persons, and will furnish to the Lenders, upon written request from the
Collateral Agent or the Required Lenders, information presented in reasonable detail as to the insurance so
carried; provided that notwithstanding the foregoing, in no event will the Borrower or any Restricted
Subsidiary be required to obtain or maintain insurance that is more restrictive than what is consistent with
past practice. Each such policy of insurance will as appropriate, (i) name the Collateral Agent, on behalf of
the Secured Parties, as an additional insured thereunder as its interests may appear or (ii) in the case of each
casualty insurance policy, contain an additional loss payable clause or endorsement that names the
Collateral Agent, on behalf of the Secured Parties, as the additional loss payee thereunder; provided that to
the extent that the requirements of this Section 6.07 are not satisfied on the Closing Date, the Borrower may
satisfy such requirements within ninety (90) days of the Closing Date (or such later date as the Required
Administrative Lenders may agree).

         (2)      If any improved portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency) as a special flood
hazard area with respect to which flood insurance has been made available under the Flood Insurance Laws
(each, a “Flood Hazard Property”), then the Borrower will, or will cause each Loan Party to (a) maintain,
or cause to be maintained, flood insurance in an amount and otherwise sufficient to comply with all
applicable rules and regulations promulgated pursuant to the Flood Insurance Laws and (b) deliver to the
Collateral Agent (A) evidence as to whether the community in which such Mortgaged Property is located
is participating in the National Flood Insurance Program, (B) the Borrower’s written acknowledgment as
to the fact that such Mortgaged Property is a Flood Hazard Property and as to whether the community in
which each such Flood Hazard Property is located is participating in the National Flood Insurance Program
and (C) copies of an application for a flood insurance policy plus proof of premium payment, a declaration
page confirming that such flood insurance has been issued, or such other evidence of such flood insurance
reasonably satisfactory to the Collateral Agent and the Required Administrative Lenders and naming the
Collateral Agent as mortgagee and loss payee (the requirements of clauses (a) and (b) being the “Flood
Insurance Requirements”).

          Section 6.08    Compliance with Laws. Comply in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees of any Governmental Authority applicable to it or to
its business or property (including ERISA, the USA PATRIOT Act, Sanctions, OFAC and FCPA), except
if the failure to comply therewith would not reasonably be expected individually or in the aggregate to have
a Material Adverse Effect.

         Section 6.09      Books and Records. Maintain proper books of record and account, in which entries
that are full, true and correct in all material respects shall be made of all material financial transactions and
matters involving the assets and business of the Borrower or such Restricted Subsidiary, as the case may
be (it being understood and agreed that certain Foreign Subsidiaries may maintain individual books and
records in conformity with generally accepted accounting principles in their respective countries of


                                                      119
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1161 of 1503



organization and that such maintenance shall not constitute a breach of the representations, warranties or
covenants hereunder).

         Section 6.10    Inspection Rights. Permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom and to discuss its affairs,
finances and accounts with its directors, officers, and independent public accountants (subject to such
accountants’ customary policies and procedures), all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided that only the Administrative Agent on behalf of the Lenders may
exercise rights of the Administrative Agent and the Lenders under this Section 6.10 and the Administrative
Agent shall not exercise such rights more often than two (2) times during any calendar year absent the
existence of an Event of Default and only one (1) such time shall be at the Borrower’s expense; provided
further that when an Event of Default exists, the Administrative Agent (or any of its representatives or
independent contractors) may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and upon reasonable advance notice. The Administrative Agent shall give the
Borrower the opportunity to participate in any discussions with the Borrower’s independent public
accountants. For the avoidance of doubt, this Section 6.10 is subject to the last paragraph of Section 6.02.
In no event shall the Administrative Agent be required to bear any cost or expense hereunder.

         Section 6.11     Covenant to Guarantee Obligations and Give Security. At the Borrower’s expense,
subject to the provisions of the Collateral and Guarantee Requirement and any applicable limitation in any
Collateral Document, take all action necessary or reasonably requested by the Administrative Agent, the
Collateral Agent or the Required Lenders to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:

         (1)     (x) upon (i) the formation or acquisition of any new direct or indirect Material Domestic
Subsidiary (other than any Excluded Subsidiary) by any Loan Party, (ii) the designation of any existing
direct or indirect Material Domestic Subsidiary (other than any Excluded Subsidiary) as a Restricted
Subsidiary, (iii) any Subsidiary (other than any Excluded Subsidiary) becoming a Material Domestic
Subsidiary or (iv) an Excluded Subsidiary that is a Material Domestic Subsidiary ceasing to be an Excluded
Subsidiary but continuing as a Restricted Subsidiary of the Borrower, (y) upon the acquisition of any assets
by the Borrower or any Subsidiary Guarantor or (z) with respect to any Subsidiary at the time it becomes a
Loan Party, for any assets held by such Subsidiary (in each case, other than assets constituting Collateral
under a Collateral Document that becomes subject to the Lien created by such Collateral Document upon
acquisition thereof (without limitation of the obligations to perfect such Lien)):

                    (a) within sixty (60) days (or such greater number of days specified below) after such
   formation, acquisition or designation or, in each case, such longer period as the Required Lenders may
   agree in their reasonable discretion cause such Material Domestic Subsidiary required to become a
   Guarantor under the Collateral and Guarantee Requirement to execute the Guaranty (or a joinder thereto)
   and other documentation the Collateral Agent or the Required Administrative Lenders may reasonably
   request from time to time in order to carry out more effectively the purposes of the Guaranty and the
   Collateral Documents and

                        (A)     within sixty (60) days after such formation, acquisition or designation,
                cause each such Material Domestic Subsidiary that is required to become a Subsidiary
                Guarantor pursuant to the Collateral and Guarantee Requirement to duly execute and
                deliver to the Collateral Agent supplements to the Security Agreement, a counterpart
                signature page to the Intercompany Subordination Agreement, Intellectual Property
                Security Agreements and other security agreements and documents necessary to satisfy the


                                                    120
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1162 of 1503



                Collateral and Guarantee Requirement, as reasonably requested by and in form and
                substance reasonably satisfactory to the Collateral Agent and the Required Administrative
                Lenders (consistent with the Security Agreement, Intellectual Property Security
                Agreements and other Collateral Documents in effect on the Closing Date), in each case
                granting and perfecting Liens required by the Collateral and Guarantee Requirement;

                         (B)      within sixty (60) days after such formation, acquisition or designation,
                cause each such Material Domestic Subsidiary that is required to become a Guarantor
                pursuant to the Collateral and Guarantee Requirement to deliver any and all certificates
                representing Equity Interests (to the extent certificated) that are required to be pledged
                pursuant to the Collateral and Guarantee Requirement, accompanied by undated stock
                powers or other appropriate instruments of transfer executed in blank and a joinder to the
                Intercompany Subordination Agreement substantially in the form of Annex I thereto with
                respect to the intercompany Indebtedness held by such Material Domestic Subsidiary;

                         (C)      within sixty (60) days after such formation, acquisition or designation,
                take and cause (i) the applicable Material Domestic Subsidiary that is required to become
                a Guarantor pursuant to the Collateral and Guarantee Requirement and (ii) to the extent
                applicable, each direct or indirect parent of such applicable Material Domestic Subsidiary,
                in each case, to take customary action(s) (including the filing of Uniform Commercial Code
                financing statements and delivery of stock and membership interest certificates to the
                extent certificated) as may be necessary in the reasonable opinion of the Collateral Agent
                or the Required Lenders to vest in the Collateral Agent (or in any representative of the
                Collateral Agent designated by it) valid and perfected (subject to Liens permitted by
                Section 7.01) Liens required by the Collateral and Guarantee Requirement, enforceable
                against all third parties in accordance with their terms, except as such enforceability may
                be limited by Debtor Relief Laws and by general principles of equity (regardless of whether
                enforcement is sought in equity or at law); and

                         (D)     within sixty (60) days after the reasonable request therefor by the
                Collateral Agent (or such longer period as the Required Administrative Lenders may agree
                in their reasonable discretion), deliver to the Administrative Agent a signed copy of a
                customary Opinion of Counsel, addressed to the Administrative Agent and the Lenders, of
                counsel for the Loan Parties reasonably acceptable to the Required Administrative Lenders
                as to such matters set forth in this Section 6.11(1) as the Collateral Agent or the Required
                Administrative Lenders may reasonably request (with such opinion being consistent with
                the Opinion of Counsel delivered to the Collateral Agent on the Closing Date);

provided that actions relating to Liens on Real Property are governed by Section 6.11(2) and not this Section
6.11(1).

        (2)     Real Property.

                   (a) Notice.

                (i)      Within sixty (60) days (or such longer period as the Required Administrative
        Lenders may agree in their reasonable discretion), after the formation, acquisition or designation
        of a Material Domestic Subsidiary that is required to become a Subsidiary Guarantor under the
        Collateral and Guarantee Requirement, the Borrower will, or will cause such Material Domestic
        Subsidiary to, furnish to the Collateral Agent a description of any Real Property owned or leased
        by such Material Domestic Subsidiary.


                                                    121
 Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1163 of 1503



              (ii)    Within sixty (60) days (or such longer period as the Required Administrative
     Lenders may agree in their reasonable discretion), after the acquisition of any Owned Real Property
     or Leased Real Property (other than any Excluded Asset(s)) by a Loan Party (other than Holdings),
     after the Closing Date, the Borrower will, or will cause such Loan Party to, furnish to the Collateral
     Agent a description of any such Owned Real Property or Leased Real Property.

                 (b) Mortgages. The Borrower will, or will cause the applicable Loan Party to, provide
the Collateral Agent with a Mortgage with respect to any Real Property acquired after the Closing Date,
that is the subject of a notice delivered pursuant to Section 6.11(2)(a), within ninety (90) days of the
acquisition, formation or designation of such Material Domestic Subsidiary or the acquisition of such
Real Property (or such longer period as the Required Administrative Lenders may agree in their
reasonable discretion), together with:

              (i)      evidence that counterparts of the Mortgages have been duly executed,
     acknowledged and delivered and are in form suitable for filing or recording in all filing or recording
     offices that the Collateral Agent or the Required Administrative Lenders may deem reasonably
     necessary or desirable in order to create, except to the extent otherwise provided hereunder,
     including subject to Liens permitted by Section 7.01, a valid and subsisting perfected Lien on such
     Real Property, in favor of the Collateral Agent for the benefit of the Secured Parties and that all
     filing and recording taxes and fees have been paid or otherwise provided for in a manner reasonably
     satisfactory to the Required Administrative Lenders;

             (ii)     In the case of a Leased Real Property, to the extent required by the terms of the
     Lease as a condition to any new Mortgage, Borrower shall use commercially reasonable efforts to
     obtain a Landlord Consent and Estoppel (for the avoidance of doubt, no Landlord Consent and
     Estoppel will be required for any Existing Mortgage, unless the terms of the applicable lease require
     the consent of the landlord or lessor with respect to the proposed Mortgage Amendment), unless
     otherwise waived by Collateral Agent in its reasonable discretion, such waiver not to be
     unreasonably withheld; provided, that Collateral Agent shall, at the Borrower’s expense and the
     Borrower’s reasonable request, and if required by such lessor in order to obtain a Landlord Consent
     and Estoppel, deliver to such lessor a recognition agreement in a recordable form. Notwithstanding
     the foregoing, where the consent or other affirmative action of the applicable landlord is required
     for Borrower or the applicable Subsidiary to deliver the Landlord Consent and Estoppel, and such
     consent cannot be obtained after the Borrower or the applicable Subsidiary’s use of commercially
     reasonable efforts to do so (which commercially reasonable efforts, for the avoidance of doubt,
     shall not require the Borrower or applicable Subsidiary to amend or otherwise modify any of the
     existing terms or conditions of any agreement with any landlord or pay additional economics to
     any landlord), the delivery of the Landlord Consent and Estoppel by the Borrower shall
     automatically be deemed waived hereunder for such Leased Real Property, provided that Borrower
     shall provide Collateral Agent with notice within five (5) business days of Borrower’s
     determination that a Landlord Consent and Estoppel cannot be obtained, as well as a reasonably
     detailed description of Borrower’s efforts to obtain the Landlord Consent and Estoppel;

              (iii)   fully paid American Land Title Association Lender’s Extended Coverage title
     insurance policies or the equivalent or other form available in each applicable jurisdiction (the
     “Mortgage Policies”) in form and substance, with endorsements, including zoning endorsements,
     available in the applicable jurisdiction and in amounts, reasonably acceptable to the Required
     Administrative Lenders (not to exceed the fair market value of the real properties or ground
     leasehold interests covered thereby), issued, coinsured and reinsured (as applicable) by title insurers
     reasonably acceptable to the Required Administrative Lenders, insuring the Mortgages to be valid
     subsisting Liens on the property or ground leasehold interests described therein, subject only to


                                                  122
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1164 of 1503



        Liens permitted by Section 7.01 or such other Liens that do not have a material adverse impact on
        the use or value of the Mortgaged Properties, and providing for such other affirmative insurance
        (including endorsements for future advances under the Loan Documents) and such coinsurance and
        direct access reinsurance as the Required Administrative Lenders may reasonably request and is
        available in the applicable jurisdiction and with respect to any property located in a state in which
        a zoning endorsement is not available, a zoning compliance letter from the applicable municipality
        or a zoning report from Planning and Zoning Resources Corporation (or other similar company
        reasonably acceptable to the Required Administrative Lenders), in each case to be reasonably
        satisfactory to the Required Lenders;

                (iv)     customary Opinions of Counsel for the applicable Loan Parties in states in which
        such Real Properties are located with respect to the enforceability and perfection of the Mortgage(s)
        or the Mortgage Amendments, as applicable, and any related fixture filings, the authorization,
        execution and delivery of the Mortgages or the Mortgage Amendments, as applicable, and such
        other matters as the Collateral Agent or the Required Lenders may reasonably request, in form and
        substance reasonably satisfactory to the Collateral Agent;

                 (v)      American Land Title/American Congress on Surveying and Mapping surveys for
        each Real Property, or existing surveys together with customary no change affidavits, in each case
        certified to the Collateral Agent if deemed necessary by Collateral Agent or the Required Lenders
        in their reasonable discretion, sufficient for the title insurance company issuing a Mortgage Policy
        or any title date-down or modification endorsement with respect to the Existing Mortgages to
        remove the standard survey exception and issue standard survey related endorsements;

                (vi)     a completed “Life-of-Loan” Federal Emergency Management Agency standard
        flood hazard determination with respect to each Real Property, containing improved land addressed
        to the Collateral Agent and otherwise in compliance with the Flood Insurance Laws, and if any
        such Real Property is located in an area determined by the Federal Emergency Management
        Agency (or any successor agency) to be a special flood hazard area, the Borrower’s duly executed
        acknowledgement of special flood hazard area status and flood disaster assistance and evidence of
        compliance with the Flood Insurance Requirements; and

                 (vii)  as promptly as practicable after the reasonable request therefor by the Collateral
        Agent or the Required Lenders, environmental assessment reports and reliance letters (if any) that
        have been prepared in connection with such acquisition, designation or formation of any Material
        Domestic Subsidiary or acquisition of any Real Property, or in connection with the Real Property
        subject to the Mortgage.

         (3)    Additional Deposit Account Control Agreements. Following the termination of the ABL
Facility and the ABL Intercreditor Agreement, the Borrower shall enter into, within 90 days after the
establishment of any new deposit accounts that would be or could be required to be subject to an account
control agreement pursuant to the terms of the ABL Credit Agreement if it were not terminated (which, for
the avoidance of doubt, shall not include any Excluded Account, deposit account control agreements with
each account bank in respect of such deposit accounts in form and substance reasonably satisfactory to the
Collateral Agent.

Notwithstanding the foregoing, until the Discharge of Senior Obligations (as defined in the Term
Intercreditor Agreement) shall have occurred, any requirements under this Section 6.11 to deliver any stock
and membership interest certificates to the extent certificated, instruments evidencing Indebtedness or other
possessory Collateral to the Collateral Agent shall be deemed satisfied by the delivery of such Collateral to
the First Lien Administrative Agent, as contemplated by the Term Intercreditor Agreement.


                                                    123
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1165 of 1503



         Section 6.12    Compliance with Environmental Laws.

        (1)     Except, in each case, to the extent that the failure to do so would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, (1) comply, and take all reasonable
actions to cause any lessees and other Persons operating or occupying its properties to comply, with all
applicable Environmental Laws and Environmental Permits (including any cleanup, removal or remedial
obligations) and (2) obtain and renew all Environmental Permits required to conduct its operations or in
connection with its properties.

         (2)    The Borrower will, or will cause the applicable Loan Party to, deliver to the Collateral
Agent:

                    (a) As soon as practicable following receipt thereof, copies of all environmental
   audits, investigations, analyses and reports of any kind or character, whether prepared by personnel of
   Borrower or any Loan Party or by independent consultants, governmental authorities or any other
   Persons, with respect to significant environmental matters at any Real Property which, individually or
   in the aggregate, could reasonably be expected to have a Material Adverse Effect or with respect to any
   Environmental Claims which, individually or in the aggregate, could reasonably be expected to have a
   Material Adverse Effect;

                    (b) Promptly upon the occurrence thereof, written notice describing in reasonable
   detail (a) any Release required to be reported to any federal, state or local governmental or regulatory
   agency under any applicable Environmental Laws, and (b) any remedial action taken by Borrower or
   any Loan Party or any other Person in response to (1) any Hazardous Materials Activities the existence
   of which has a reasonable possibility of resulting in one or more Environmental Claims having,
   individually or in the aggregate, a Material Adverse Effect, or (2) any Environmental Claims that,
   individually or in the aggregate, could reasonably be expected to have a Material Adverse Effect.

                    (c) As soon as practicable following the sending or receipt thereof by Borrower or any
   Loan Party, a copy of any and all written communications with respect to (a) any Environmental Claims
   that, individually or in the aggregate, have a reasonable possibility of giving rise to a Material Adverse
   Effect, (b) any Release required to be reported to any federal, state or local governmental or regulatory
   agency, and (c) any request for information from any governmental agency that suggests such agency is
   investigating whether Borrower or any Loan Party may be potentially responsible for any Hazardous
   Materials Activity.

                    (d) Prompt written notice describing in reasonable detail (a) any proposed acquisition
   of stock, assets, or property by Borrower or any Loan Party that could reasonably be expected to (1)
   expose Borrower or any Loan Party to, or result in, Environmental Claims that could reasonably be
   expected to have, individually or in the aggregate, a Material Adverse Effect or (2) affect the ability of
   Borrower or any Loan Party to maintain in full force and effect all material Governmental Authorizations
   required under any Environmental Laws for their respective operations and (b) any proposed action to
   be taken by Borrower or any Loan Party to commence manufacturing or other industrial operations or
   to modify current operations in a manner that could reasonably be expected to subject Borrower or any
   Loan Party to any material additional obligations or requirements under any Environmental Laws that
   could reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect.

                   (e) With reasonable promptness, such other documents and information as from time
   to time may be reasonably requested by the Administrative Agent or the Required Lenders in relation to
   any matters disclosed pursuant to this subsection 6.12.




                                                     124
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1166 of 1503



        (3)      The Borrower will, or will cause the applicable Loan Party to:

                    (a) Promptly undertake, and shall cause each of its Subsidiaries promptly to undertake,
   any and all investigations, studies, sampling, testing, abatement, cleanup, removal, remediation or other
   response actions necessary to remove, remediate, clean up or abate any Hazardous Materials Activity
   on, under or about any Real Property that is in violation of any Environmental Laws or that presents a
   material risk of giving rise to an Environmental Claim. In the event by Borrower or any Loan Party
   undertakes any such action with respect to any Hazardous Materials, by Borrower or such Loan Party
   shall conduct and complete such action in compliance with all applicable Environmental Laws and in
   accordance with the policies, orders and directives of all federal, state and local governmental authorities
   except when, and only to the extent that, Borrower’s or such Loan Party’s liability with respect to such
   Hazardous Materials Activity is being contested in good faith by Borrower or such Loan Party.

                    (b) Promptly take any and all actions necessary to (1) cure any material violation of
   applicable Environmental Laws by Borrower or any Loan Party that could reasonably be expected to
   have, individually or in the aggregate, a Material Adverse Effect and (2) make an appropriate response
   to any Environmental Claim against Borrower or any Loan Party and discharge any obligations it may
   have to any Person thereunder where failure to do so could reasonably be expected to have, individually
   or in the aggregate, a Material Adverse Effect.

        Section 6.13      Further Assurances and Post-Closing Covenant.

         (1)       Subject to the provisions of the Collateral and Guarantee Requirement and any applicable
limitations in any Collateral Document and in each case at the expense of the Borrower, promptly upon
reasonable request from time to time by the Administrative Agent, the Collateral Agent or the Required
Lenders or as may be required by applicable Laws (a) correct any material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (b) do, execute, acknowledge, deliver, record, re-
record, file, re-file, register and re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent, the Collateral Agent or the Required Lenders may
reasonably request from time to time in order to carry out more effectively the purposes of the Collateral
Documents and to satisfy the Collateral and Guarantee Requirement.

        (2)      As promptly as practicable, and in any event no later than (x) sixty (60) days after the
Closing Date with respect to any Owned Real Property that is not an Existing Mortgaged Property and (y)
ninety (90) days after the Closing Date with respect to any Leased Real Property that is not an Existing
Mortgaged Property (other than Existing Mortgaged Properties where the Administrative Agent or the
Required Lenders have requested that a new Mortgage be executed), or, in each case, such later date as the
Required Administrative Lenders reasonably agree to in writing, including to reasonably accommodate
circumstances unforeseen on the Closing Date, deliver the documents or take the actions required pursuant
to sub clauses (i) through (vii) of Section 6.11(2)(b) hereof, except to the extent otherwise agreed by the
Required Administrative Lenders.

        Section 6.14      [Reserved].

         Section 6.15     Maintenance of Ratings. Use commercially reasonable efforts to maintain (1) a
public corporate credit rating (but not any specific rating) from S&P and a public corporate family rating
(but not any specific rating) from Moody’s, in each case in respect of the Borrower, and (2) a public rating
(but not any specific rating) in respect of each Term Facility as of the Closing Date from each of S&P and
Moody’s.




                                                      125
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1167 of 1503



        Section 6.16    Accounting Changes. The Borrower shall, and shall cause its Restricted
Subsidiaries to, maintain their fiscal year as in effect on the Closing Date; provided, however, that the
Borrower may, upon written notice to the Administrative Agent, change its fiscal year to any other fiscal
year reasonably acceptable to the Required Administrative Lenders, in which case, the Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal year.

         Section 6.17    Nature of Business. The Borrower shall and shall cause its Restricted Subsidiaries
to, engage in material line of business substantially the same as those lines of business conducted by the
Borrower and the Restricted Subsidiaries on the Closing Date or any business(es) or any other activities
that are reasonably similar, ancillary, incidental, complimentary or related to, or a reasonable extension,
development or expansion of, the business conducted or proposed to be conducted by the Borrower and the
Restricted Subsidiaries on the Closing Date.

        Section 6.18     Designation of Subsidiaries. On and after the Closing Date, the Borrower shall not
designate any Restricted Subsidiaries as Unrestricted Subsidiaries or any Unrestricted Subsidiaries as
Restricted Subsidiaries.

         Section 6.19     Lender Meetings. On a quarterly basis, upon reasonable request from the Required
Lenders, promptly after the delivery of the information required pursuant to Section 6.01(1) and Section
6.01(2) (but no earlier than five (5) Business Days following the delivery of such financial statements), the
Borrower (including, without limitation, the chief executive officer and chief financial officer of the
Borrower) shall and shall cause its Restricted Subsidiaries to participate in a conference call with Lenders
to discuss the financial position and results of operations of the Borrower and its Subsidiaries for the most
recently ended period for which financial statements have been delivered; provided, that no such conference
call shall be required to the extent the requesting Lenders are Lenders (as defined in the First Lien Credit
Agreement) under the First Lien Credit Agreement and such a conference call was, or shall be, held pursuant
to the First Lien Credit Agreement.

                                              ARTICLE VII

                                           Negative Covenants

        From and after the Closing Date and so long as the Termination Conditions are not satisfied:

        Section 7.01     Liens. The Borrower shall not, nor shall the Borrower permit any Restricted
Subsidiary to, directly or indirectly, create, incur or assume any Lien (except any Permitted Lien(s)) that
secures obligations under any Indebtedness or any related guarantee of Indebtedness on any asset or
property of the Borrower or any Restricted Subsidiary, or any income or profits therefrom.

        The expansion of Liens by virtue of accretion or amortization of original issue discount, the
payment of dividends in the form of Indebtedness, and increases in the amount of Indebtedness outstanding
solely as a result of fluctuations in the exchange rate of currencies will not be deemed to be an incurrence
of Liens for purposes of this Section 7.01.

        Section 7.02     Indebtedness.

         (a)     The Borrower shall not, nor shall the Borrower permit any Restricted Subsidiary to, directly
or indirectly:




                                                    126
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1168 of 1503



                 (i)      create, incur, issue, assume, guarantee or otherwise become directly or indirectly
liable, contingently or otherwise (collectively, “incur” and collectively, an “incurrence”) with respect to
any Indebtedness (including Acquired Indebtedness), or

                (ii)     issue any shares of Disqualified Stock or permit any Restricted Subsidiary to issue
any shares of Disqualified Stock or Preferred Stock; and

        (b)     the foregoing clause (a) shall not apply to the following:

        (1)     Indebtedness of the Borrower and of its Restricted Subsidiaries under the Loan Documents
(including Incremental Term Loans, Refinancing Loans, Extended Loans and Replacement Loans);

         (2)     Indebtedness (a) incurred pursuant to the First Lien Facility in an aggregate principal
amount not to exceed the sum of (w) $1,122,929,968.71 (plus interest with respect thereto that is paid in-
kind by increasing the outstanding principal amount thereof) plus (x) other First Lien Obligations (as
defined in the First Lien Credit Agreement as in effect on the date hereof) not constituting principal and
(b) consisting of “Credit Agreement Refinancing Indebtedness” (as defined in the First Lien Credit
Agreement as in effect on the date hereof) and Indebtedness permitted to be incurred on a pari passu basis
with the First Lien Facility under the First Lien Credit Agreement as in effect on the date hereof, in each
case, together with any Refinancing Indebtedness in respect thereof;

        (3)      the incurrence of Indebtedness by the Borrower and any Restricted Subsidiary in existence
on the Closing Date listed on Schedule 7.02(3) (excluding Indebtedness described in the preceding clauses
(1) and (2) and clause (25) below);

         (4)     (a) the incurrence of Attributable Indebtedness and (b) Indebtedness (including Capitalized
Lease Obligations and Purchase Money Obligations), Disqualified Stock incurred or issued by the Borrower
or any Restricted Subsidiary and Preferred Stock issued by any Restricted Subsidiary, to finance the
purchase, lease, expansion, construction, installation, replacement, repair or improvement of property (real
or personal), equipment or other assets, including assets that are used or useful in a Similar Business,
whether through the direct purchase of assets or the Capital Stock of any Person owning such assets in an
aggregate principal amount, together with any Refinancing Indebtedness in respect thereof (excluding any
Incremental Amounts) and all other Indebtedness, Disqualified Stock or Preferred Stock incurred or issued
and outstanding under this clause (4), without regard to any Indebtedness listed on Schedule 7.02(3), at
such time not to exceed (x) the greater of $60.0 million and 12.0% of Adjusted EBITDA as of the most
recently ended Test Period calculated giving pro forma effect thereto and (y) the aggregate principal amount
of Attributable Indebtedness and Indebtedness described in clause (b) above, in each case outstanding on
the Closing Date and any Refinancing Indebtedness of the Indebtedness referred to in this clause (4) thereof;

        (5)      Indebtedness incurred by the Borrower or any Restricted Subsidiary (a) constituting
reimbursement obligations with respect to letters of credit, bank guarantees, banker’s acceptances,
warehouse receipts, or similar instruments issued or entered into, or relating to obligations or liabilities
incurred, in the ordinary course of business or consistent with industry practice, including in respect of
workers’ compensation claims, performance, completion or surety bonds, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance, unemployment insurance
or other social security legislation or other Indebtedness with respect to reimbursement-type obligations
regarding workers’ compensation claims, performance, completion or surety bonds, health, disability or
other employee benefits or property, casualty or liability insurance or self-insurance or (b) as an account
party in respect of letters of credit, bank guarantees or similar instruments in favor of suppliers, trade
creditors or other Persons issued or incurred in the ordinary course of business or consistent with industry
practice;


                                                    127
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1169 of 1503



        (6)     [reserved];

         (7)     the incurrence of Indebtedness of the Borrower to a Subsidiary Guarantor (or to any Parent
Company which is substantially contemporaneously transferred to the Borrower or any Subsidiary
Guarantor); provided that any subsequent issuance or transfer of any Capital Stock or any other event that
results in any such Subsidiary Guarantor ceasing to be a Subsidiary Guarantor or any other subsequent
transfer of any such Indebtedness (except to the Borrower or another Subsidiary Guarantor or any pledge
of such Indebtedness constituting a Permitted Lien) will be deemed, in each case, to be an incurrence of
such Indebtedness (to the extent such Indebtedness is then outstanding) not permitted by this clause (7);

         (8)     the incurrence of Indebtedness of a Restricted Subsidiary to the Borrower or another
Restricted Subsidiary (or to any Parent Company which is substantially contemporaneously transferred to
the Borrower or any Restricted Subsidiary) to the extent permitted by Section 7.05; provided that any such
Indebtedness for borrowed money incurred by a Guarantor and owing to a Restricted Subsidiary that is not
a Guarantor is expressly subordinated in right of payment to the Guaranty of the Loans of such Guarantor
to the extent permitted by applicable law; provided further that any subsequent issuance or transfer of any
Capital Stock or any other event which results in any such Restricted Subsidiary ceasing to be a Restricted
Subsidiary or any such subsequent transfer of any such Indebtedness (except to the Borrower or a Restricted
Subsidiary or any pledge of such Indebtedness constituting a Permitted Lien) will be deemed, in each case,
to be an incurrence of such Indebtedness (to the extent such Indebtedness is then outstanding) not permitted
by this clause (8);

        (9)     [reserved];

       (10)   the incurrence of Hedging Obligations in the ordinary course of business (excluding
Hedging Obligations entered into for speculative purposes);

        (11)     the incurrence of Indebtedness in respect of self-insurance and Indebtedness in respect of
performance, bid, appeal and surety bonds and performance, banker’s acceptance facilities and completion
guarantees and similar obligations provided by the Borrower or any Restricted Subsidiary or Indebtedness
in respect of letters of credit, bank guarantees or similar instruments related thereto, in each case in the
ordinary course of business or consistent with industry practice, including those incurred to secure health,
safety and environmental obligations;

        (12)    the incurrence of:

                   (a) [reserved]

                     (b) Indebtedness or Disqualified Stock of the Borrower and Indebtedness, Disqualified
   Stock or Preferred Stock of the Borrower or any Subsidiary Guarantor in an aggregate principal amount
   or liquidation preference that, when aggregated with the principal amount and liquidation preference of
   all other Indebtedness, Disqualified Stock and Preferred Stock then outstanding and incurred or issued,
   as applicable, pursuant to this clause (12)(b), together with any Refinancing Indebtedness in respect
   thereof (excluding any Incremental Amounts), does not exceed (i) $60.0 million plus, without
   duplication, (ii) in the event of any extension, replacement, refinancing, renewal or defeasance of any
   such Indebtedness or Disqualified Stock, an amount equal to the amount of any premium required to be
   paid under the terms of the instrument governing such Indebtedness or Disqualified Stock and any
   defeasance costs and any fees and expenses (including original issue discount, upfront fees or similar
   fees) incurred in connection with the issuance of such new Indebtedness or the extension, replacement,
   refunding, refinancing, renewal or defeasance of such Indebtedness or Disqualified Stock;




                                                    128
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1170 of 1503



        (13)    the incurrence by the Borrower of Indebtedness or Disqualified Stock or the incurrence by
a Restricted Subsidiary of Indebtedness, Disqualified Stock or Preferred Stock that serves to Refinance any
Indebtedness permitted under clause (3) above, this clause (13) and clauses (23), (29) and (30), or any
successive Refinancing Indebtedness with respect to any of the foregoing;

        (14)    [reserved];

         (15)     the incurrence of Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient funds in the ordinary course of
business or consistent with industry practice;

         (16)     the incurrence of Indebtedness of the Borrower or any Restricted Subsidiary supported by
letters of credit or bank guarantees permitted hereunder, in each case, in a principal amount not in excess
of the stated amount of such letters of credit or bank guarantees;

         (17)    (a) the incurrence of any guarantee by the Borrower or a Restricted Subsidiary of
Indebtedness or other obligations of the Borrower or any Restricted Subsidiary so long as the incurrence of
such Indebtedness or other obligations incurred by the Borrower or such Restricted Subsidiary is permitted
by this Agreement, or (b) any co-issuance by the Borrower or any Restricted Subsidiary of any Indebtedness
or other obligations of the Borrower or any Restricted Subsidiary so long as the incurrence of such
Indebtedness or other obligations by the Borrower or such Restricted Subsidiary was permitted hereunder;
provided that the incurrence of any such guarantee or co-issuance by a Loan Party of Indebtedness or other
obligations of any Non-Loan Party shall be deemed to be an Investment made under the final proviso to
clause (13) of the definition of “Permitted Investments” and shall be permitted to be incurred only to the
extent of available capacity under such proviso at the time of such incurrence or co-issuance;

         (18)     the incurrence of Indebtedness issued by the Borrower or any Restricted Subsidiary to
future, present or former employees, directors, officers, members of management and consultants thereof,
their respective Controlled Investment Affiliates or Immediate Family Members and permitted transferees
thereof, in each case to finance the purchase or redemption of Equity Interests of the Borrower or any Parent
Company to the extent described in Section 7.05(b)(4);

        (19)     customer deposits and advance payments received in the ordinary course of business or
consistent with industry practice from customers for goods and services purchased in the ordinary course
of business or consistent with industry practice;

         (20)    the incurrence of (a) Indebtedness owed to banks and other financial institutions incurred
in the ordinary course of business or consistent with industry practice in connection with ordinary banking
arrangements to manage cash balances of the Borrower and its Restricted Subsidiaries and (b) Indebtedness
in respect of Cash Management Services;

        (21)    Indebtedness incurred by the Borrower or any Restricted Subsidiary in connection with
bankers’ acceptances or discounted bills of exchange, in each case incurred or undertaken in the ordinary
course of business or consistent with industry practice on arm’s-length commercial terms;

          (22)   the incurrence of Indebtedness of the Borrower or any Restricted Subsidiary consisting of
(a) the financing of insurance premiums or (b) take-or-pay obligations contained in supply arrangements in
each case, incurred in the ordinary course of business or consistent with industry practice;

      (23)      the incurrence of Indebtedness or Disqualified Stock by Restricted Subsidiaries of the
Borrower that are not Guarantors in an amount not to exceed and together with any other Indebtedness and



                                                     129
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1171 of 1503



Disqualified Stock incurred and outstanding under this clause (23) and any outstanding Indebtedness or
Disqualified Stock under clause (13) to Refinance Indebtedness initially incurred in reliance on this clause
(23) (excluding any Incremental Amounts) $18.0 million;

         (24)     the incurrence of Indebtedness by the Borrower or any Restricted Subsidiary undertaken
in connection with cash management (including netting services, automatic clearinghouse arrangements,
overdraft protections, employee credit card programs and related or similar services or activities) with
respect to the Borrower, any Subsidiaries or any joint venture in the ordinary course of business or
consistent with industry practice, including with respect to financial accommodations of the type described
in the definition of Cash Management Services;

         (25)    Indebtedness incurred pursuant to the ABL Facility in an aggregate principal amount not
to exceed the sum of (x) the greater of $900.0 million and the Borrowing Base (as defined in the ABL
Facility in effect on the date hereof) plus (y) Incremental Revolving Credit Loans (up to the amount
provided, and as defined, in the ABL Facility in effect on the date hereof) plus other ABL Obligations (as
defined in the ABL Facility on the date hereof) not constituting principal and, in each case, together with
any Refinancing Indebtedness in respect thereof; provided that the Indebtedness under this clause (25) shall
not be permitted to contain or include any “last out” or similar tranche or facility nor shall it be permitted
to include any term loan or similar Indebtedness;

         (26)    guarantees incurred in the ordinary course of business or consistent with industry practice
in respect of obligations to suppliers, customers, franchisees, lessors, licensees, sub-licensees and
distribution partners;

        (27)     the incurrence of Indebtedness attributable to (but not incurred to finance) the exercise of
appraisal rights or the settlement of any claims or actions (whether actual, contingent or potential) with
respect to the Transactions or any other acquisition (by merger, consolidation or amalgamation or
otherwise) in accordance with the terms hereof;

        (28)    the incurrence of Indebtedness representing deferred compensation to employees of any
Parent Company, the Borrower or any Restricted Subsidiary, including Indebtedness consisting of
obligations under deferred compensation or any other similar arrangements incurred in connection with the
Transactions, any investment or any acquisition (by merger, consolidation or amalgamation or otherwise)
permitted under this Agreement;

       (29)    the incurrence of Indebtedness arising out of any Specified Sale-Leaseback Transaction to
the extent such Indebtedness is not incurred in contemplation of such Specified Sale-Leaseback
Transaction;

        (30)     [reserved];

        (31)     [reserved]; and

        (32)     all premiums (if any), interest (including post-petition interest), fees, expenses, charges and
additional or contingent interest on obligations described in clauses (1) through (31) above.

                 (c)     For purposes of determining compliance with this Section 7.02:

        (1)      [reserved];




                                                      130
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1172 of 1503



         (2)      the Borrower is entitled to divide and classify (but, not, for the avoidance of doubt,
reclassify) an item of Indebtedness, Disqualified Stock or Preferred Stock in more than one of the types of
Indebtedness, Disqualified Stock or Preferred Stock described in Section 7.02(b), provided that all
Indebtedness incurred under the Loan Documents, the First Lien Facility and the ABL Facility, and in each
case, all Refinancing Indebtedness in respect thereof, will, at all times, be treated as incurred under Section
7.02(b)(1), (2) and (25), respectively;

        (3)     the principal amount of Indebtedness outstanding under any clause of this Section 7.02 will
be determined after giving effect to the application of proceeds of any such Indebtedness to refinance any
such other Indebtedness;

        (4)      [reserved]; and

        (5)     guarantees of, or obligations in respect of letters of credit relating to, Indebtedness that are
otherwise included in the determination of a particular amount of Indebtedness will not be included in the
determination of such amount of Indebtedness; provided that the incurrence of the Indebtedness represented
by such guarantee or letter of credit, as the case may be, was incurred in compliance with this Section 7.02.

         The accrual of interest or dividends, the accretion of accreted value, the accretion or amortization
of original issue discount and the payment of interest or dividends in the form of additional Indebtedness,
Disqualified Stock or Preferred Stock and increases in the amount of Indebtedness outstanding solely as a
result of fluctuations in the exchange rate of currencies, in each case, will not be deemed to be an incurrence
of Indebtedness, Disqualified Stock or Preferred Stock for purposes of this Section 7.02. Any Indebtedness
incurred to refinance Indebtedness, Disqualified Stock or Preferred Stock incurred pursuant to clauses (2),
(3), (4), (12), (13), (23) and (25) of Section 7.02(b) will be permitted to include additional Indebtedness,
Disqualified Stock or Preferred Stock incurred to pay accrued but unpaid interest and dividends and
premiums, defeasance costs and fees and expenses incurred in connection with such refinancing.

         For purposes of determining compliance with any Dollar denominated restriction on the incurrence
of Indebtedness or issuance of Disqualified Stock or Preferred Stock, the Dollar equivalent principal amount
of Indebtedness or Disqualified Stock or Preferred Stock denominated in a foreign currency will be
calculated based on the relevant currency exchange rate in effect on the date such Indebtedness, Disqualified
Stock or Preferred Stock was incurred, in the case of term debt, or first committed or first incurred
(whichever yields the lower Dollar equivalent), in the case of revolving credit debt; provided that if such
Indebtedness, Disqualified Stock or Preferred Stock is issued to Refinance other Indebtedness, Disqualified
Stock or Preferred Stock denominated in a foreign currency, and such refinancing would cause the
applicable Dollar denominated (or the applicable growth component with respect to such Basket, if greater)
restriction to be exceeded if calculated at the relevant currency exchange rate in effect on the date of such
refinancing, such Dollar denominated restriction will be deemed not to have been exceeded so long as the
principal amount of such refinancing Indebtedness, Disqualified Stock or Preferred Stock does not exceed
(i) the principal amount of such Indebtedness, Disqualified Stock or Preferred Stock (as applicable) being
refinanced plus (ii) the aggregate amount of accrued but unpaid interest, fees, underwriting discounts,
defeasance costs, premiums (including tender premiums) and other costs and expenses (including OID,
upfront fees or similar fees) incurred in connection with such refinancing.

        The principal amount of any Indebtedness, Disqualified Stock or Preferred Stock incurred to
refinance other Indebtedness, Disqualified Stock or Preferred Stock, if incurred in a different currency from
the Indebtedness, Disqualified Stock or Preferred Stock, as applicable, being refinanced, will be calculated
based on the currency exchange rate applicable to the currencies in which such respective Indebtedness or
Disqualified Stock or Preferred Stock is denominated that is in effect on the date of such refinancing. The
principal amount of any non-interest bearing Indebtedness or other discount security constituting


                                                      131
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1173 of 1503



Indebtedness at any date will be the principal amount thereof that would be shown on a balance sheet of
the Borrower dated such date prepared in accordance with GAAP.

          For purposes of determining compliance with this Section 7.02, if any Indebtedness is refinanced
in reliance on a Basket measured by reference to a percentage of Adjusted EBITDA, and such refinancing
would cause the percentage of Adjusted EBITDA to be exceeded if calculated based on the Adjusted
EBITDA on the date of such refinancing, such percentage of Adjusted EBITDA will not be deemed to be
exceeded to the extent the principal amount of such obligations secured by such newly incurred
Indebtedness does not exceed the sum of (i) the principal amount of such Indebtedness being refinanced,
plus (ii) the related costs incurred or payable in connection with such refinancing.

         Section 7.03      Fundamental Changes. The Borrower shall not, nor shall the Borrower permit any
Restricted Subsidiary to, consolidate, amalgamate or merge with or into or wind up into another Person, or
liquidate or dissolve or sell, transfer, lease or otherwise dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or hereafter acquired) to or in favor
of any Person (other than as part of the Transactions), including by an allocation of assets among newly
divided limited liability companies pursuant to a “plan of division” under the Delaware Limited Liability
Company Act, except that:

        (1)     Subject to Section 3.03(a) of the Security Agreement, Holdings or any Restricted
Subsidiary may merge or consolidate with the Borrower (including a merger, the purpose of which is to
reorganize the Borrower into a new jurisdiction); provided that

                    (a) the Borrower shall be the continuing or surviving Person,

                  (b) such merger or consolidation does not result in the Borrower ceasing to be
   organized under the Laws of the United States, any state thereof or the District of Columbia and

                    (c) in the case of a merger or consolidation of Holdings with and into the Borrower,

                (i)     Holdings shall not be an obligor in respect of any Indebtedness that is not permitted
        to be Indebtedness of the Borrower under this Agreement,

                (ii)    Holdings shall have no direct Subsidiaries at the time of such merger or
        consolidation other than the Borrower,

                 (iii)  no Default or Event of Default exists at such time or after giving effect to such
        transaction and

                (iv)     after giving effect to such transaction, the direct parent of the Borrower will (A)
        expressly assume all the obligations of Holdings under this Agreement and the other Loan
        Documents to which Holdings is a party pursuant to a supplement hereto or thereto in form
        reasonably satisfactory to the Administrative Agent and the Required Administrative Lenders and
        the Borrower, (B) pledge 100% of the Equity Interests of the Borrower to the Collateral Agent as
        Collateral to secure the Obligations in form reasonably satisfactory to the Collateral Agent, the
        Required Administrative Lenders and the Borrower and (C) be in compliance with Section 7.09;

         (2)     (a)     any Restricted Subsidiary that is not a Loan Party may merge or consolidate with
or into any other Restricted Subsidiary that is not a Loan Party,




                                                      132
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1174 of 1503



                   (b) any Restricted Subsidiary may merge or consolidate with or into any other
   Restricted Subsidiary that is a Loan Party; provided that a Loan Party shall be the continuing or surviving
   Person;

                    (c) any merger the sole purpose of which is to reincorporate or reorganize a Loan Party
   in another jurisdiction in the United States will be permitted and

                   (d) any Restricted Subsidiary may liquidate or dissolve or change its legal form if the
   Borrower determines in good faith that such action is in the best interests of the Borrower and the
   Restricted Subsidiaries and is not materially disadvantageous to the Lenders;

provided that in the case of clauses (b) through (d) of this Section 7.03(2), (x) no Event of Default shall
have occurred and be continuing or result therefrom; provided that in the case of a Limited Condition
Acquisition, at the Borrower’s option, such Event of Default may be tested in accordance with Section
1.07(8) so long as at the time of the consummation of such Limited Condition Acquisition, no Event of
Default shall have occurred and be continuing or result therefrom and (y) the Person who receives the assets
of such dissolving or liquidated Restricted Subsidiary that is a Guarantor shall be a Loan Party or such
disposition shall otherwise be permitted under Section 7.05 or the definition of “Permitted Investments”;

        (3)      any Restricted Subsidiary may dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or another Restricted Subsidiary; provided that if the
transferor in such a transaction is a Loan Party, then (x) the transferee must be a Loan Party or (y) to the
extent constituting an Investment, such Investment must be a Permitted Investment in a Restricted
Subsidiary which is not a Loan Party in connection with any Investment permitted hereunder;

         (4)     so long as no Event of Default shall have occurred and be continuing or result therefrom;
provided that in the case of a Limited Condition Acquisition, at the Borrower’s option, such Event of
Default may be tested in accordance with Section 1.07(8) so long as at the time of the consummation of
such Limited Condition Acquisition, no Event of Default shall have occurred and be continuing or result
therefrom, the Borrower may merge or consolidate with (or dispose of all or substantially all of its assets
to) any other Person; provided that (a) the Borrower shall be the continuing or surviving corporation or (b)
if the Person formed by or surviving any such merger or consolidation is not the Borrower (or, in connection
with a disposition of all or substantially all of the Borrower’s assets, is the transferee of such assets) (any
such Person, a “Successor Borrower”):

                 (i)     the Successor Borrower will:

                          (A)      be an entity organized or existing under the laws of the United States, any
                 state thereof or the District of Columbia;

                         (B)      expressly assume all the obligations of the Borrower under this Agreement
                 and the other Loan Documents to which the Borrower is a party pursuant to a supplement
                 hereto or thereto in form reasonably satisfactory to the Administrative Agent, the Required
                 Administrative Lenders and the Borrower; and

                          (C)    deliver to the Administrative Agent (I) an Officer’s Certificate stating that
                 such merger or consolidation or other transaction and such supplement to this Agreement
                 or any Loan Document (as applicable) satisfies the requirements under this Section 7.03(4)
                 and (II) an Opinion of Counsel including customary organization, due execution, no
                 conflicts and enforceability opinions (similar in scope and substance to the opinions




                                                     133
    Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1175 of 1503



                delivered to the Administrative Agent on the Closing Date) to the extent reasonably
                requested by the Required Administrative Lenders;

                (ii)    substantially contemporaneously with such transaction (or at a later date as agreed
        by the Required Administrative Lenders),

                        (A)     each Guarantor, unless it is the other party to such merger or consolidation,
                will by a supplement to the Guaranty (or in another form reasonably satisfactory to the
                Administrative Agent, the Required Administrative Lenders and the Borrower) reaffirm its
                Guaranty of the Obligations (including the Successor Borrower’s obligations under this
                Agreement),

                        (B)      each Loan Party, unless it is the other party to such merger or
                consolidation, will, by a supplement to the Security Agreement (or in another form
                reasonably satisfactory to the Collateral Agent and the Required Administrative Lenders),
                confirm its grant or pledge thereunder,

                        (C)     if reasonably requested by the Required Administrative Lenders, each
                mortgagor of a Mortgaged Property, unless it is the other party to such merger or
                consolidation, will, by an amendment to or restatement of the applicable Mortgage (or other
                instrument reasonably satisfactory to the Collateral Agent, the Required Administrative
                Lenders and the Borrower), confirm that its obligations thereunder shall apply to the
                Successor Borrower’s obligations under this Agreement; and

                 (iii)   after giving pro forma effect to such incurrence, the Total Net Leverage Ratio as
        of the end of the most recently ended Test Period is no greater than 5.25:1.00; and

                (iv)     the Administrative Agent shall have received at least three (3) Business Days prior
        to the such transaction all documentation and other information in respect of the Successor
        Borrower required under applicable “know your customer” and anti-money laundering rules and
        regulations, including the USA PATRIOT Act; provided further that if the foregoing are satisfied,
        the Successor Borrower will succeed to, and be substituted for, the Borrower under this Agreement;

        (5)     so long as no Event of Default shall have occurred and be continuing or result therefrom;
provided that in the case of a Limited Condition Acquisition, at the Borrower’s option, such Event of
Default may be tested in accordance with Section 1.07(8) so long as at the time of the consummation of
such Limited Condition Acquisition, no Event of Default shall have occurred and be continuing or result
therefrom, Holdings may merge or consolidate with (or dispose of all or substantially all of its assets to)
any other Person; provided that (a) Holdings will be the continuing or surviving Person or (b) if:

               (i)      the Person formed by or surviving any such merger or consolidation is not
        Holdings,

                (ii)    Holdings is not the Person into which the applicable Person has been liquidated or

                (iii)   in connection with a disposition of all or substantially all of Holdings’ assets, the
        Person that is the transferee of such assets is not Holdings (any such Person described in the
        preceding clauses (i) through (iii), a “Successor Holdings”), then the Successor Holdings will:

                         (A)      be an entity organized or existing under the laws of the United States, any
                state thereof or the District of Columbia,



                                                    134
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1176 of 1503



                         (B)     expressly assume all the obligations of Holdings under this Agreement and
                 the other Loan Documents to which Holdings is a party pursuant to a supplement hereto or
                 thereto in form reasonably satisfactory to the Administrative Agent, the Required
                 Administrative Lenders and the Borrower,

                         (C)      (I) expressly assume all the obligations of Holdings under this Agreement
                 and the other Loan Documents to which Holdings is a party pursuant to a supplement hereto
                 or thereto in form reasonably satisfactory to the Administrative Agent, the Required
                 Administrative Lenders and the Borrower and (II) pledge 100% of the Equity Interests of
                 the Borrower to the Collateral Agent as Collateral to secure the Obligations in accordance
                 with the Security Agreement or otherwise in form and substance reasonably satisfactory to
                 the Collateral Agent, the Required Administrative Lenders and the Borrower; and

                         (D)     if requested by the Required Administrative Lenders, deliver, or cause the
                 Borrower to deliver, to the Administrative Agent (I) an Officer’s Certificate stating that
                 such merger or consolidation or other transaction and such supplement to this Agreement
                 or any Loan Document (as applicable) satisfies the requirements under this 7.03(5) and (II)
                 an Opinion of Counsel including customary organization, due execution, no conflicts and
                 enforceability opinions (similar in scope and substance to the opinions delivered to the
                 Administrative Agent on the Closing Date) to the extent reasonably requested by the
                 Required Administrative Lenders,

                (iv)     the Administrative Agent shall have received at least three (3) Business Days prior
        to the such transaction all documentation and other information in respect of the Successor
        Holdings required under applicable “know your customer” and anti-money laundering rules and
        regulations, including the USA PATRIOT Act;

provided further that if the foregoing are satisfied, the Successor Holdings will succeed to, and be
substituted for, Holdings under this Agreement;

          (6)      any Restricted Subsidiary may merge or consolidate with (or dispose of all or substantially
all of its assets to) any other Person in order to effect a Permitted Investment or other investment permitted
pursuant to Section 7.05; provided that solely in the case of a merger or consolidation involving a Loan
Party and subject to Section 1.07(8) in the case of a Limited Condition Acquisition, no Event of Default
shall have occurred and be continuing or result therefrom; provided further, that the continuing or surviving
Person will be (a) the Borrower or (b) a Loan Party, in each case, which together with each of its Restricted
Subsidiaries, will have complied with the applicable requirements of Section 6.11;

         (7)     a merger, dissolution, liquidation, consolidation or disposition, the purpose of which is to
effect a disposition permitted pursuant to Section 7.04 (other than under clause (2)(c) of the definition of
“Asset Sale”);

        (8)      subject to Section 3.03(a) of the Security Agreement, the Borrower may (a) convert into a
corporation, partnership, limited partnership, limited liability company or trust organized or existing under
the laws of the jurisdiction of organization of the Borrower or the laws of a jurisdiction in the United States
and (b) change its name;

        (9)      the Loan Parties and the Restricted Subsidiaries may consummate the Transactions; and

        (10)    the commencement of any proceedings against any Restricted Subsidiary under Debtor
Relief Laws to the extent it shall not constitute an Event of Default under Section 8.01(6).



                                                     135
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1177 of 1503



        Section 7.04  Asset Sales. The Borrower shall not, nor shall the Borrower permit any Restricted
Subsidiary to, consummate any Asset Sale unless:

         (1)     the Borrower or such Restricted Subsidiary, as the case may be, receives consideration
(including by way of relief from, or by any other Person assuming responsibility for, any liabilities,
contingent or otherwise in connection with such Asset Sale) at least equal to the fair market value (measured
at the time of contractually agreeing to such Asset Sale) of the assets sold or otherwise disposed of, and

        (2)      except in the case of a Permitted Asset Swap consummated in the ordinary course of
business in an amount not to exceed $12.0 million, at least 75.0% of the consideration for such Asset Sale,
together with all other Asset Sales since the Closing Date (on a cumulative basis), received by the Borrower
or a Restricted Subsidiary, as the case may be, is in the form of cash or Cash Equivalents; provided that
each of the following will be deemed to be cash or Cash Equivalents for purposes of this clause (2);

                    (a) any liabilities (as shown on the Borrower’s or any Restricted Subsidiary’s most
   recent balance sheet or in the footnotes thereto or if incurred or accrued subsequent to the date of such
   balance sheet, such liabilities that would have been reflected on the Borrower’s or a Restricted
   Subsidiary’s consolidated balance sheet or in the footnotes thereto if such incurrence or accrual had
   taken place on or prior to the date of such balance sheet, as determined in good faith by the Borrower)
   of the Borrower or any Restricted Subsidiary, other than liabilities that are by their terms subordinated
   in right of payment to the Obligations, that are (i) assumed by the transferee of any such assets (or a
   third party in connection with such transfer) or (ii) otherwise cancelled or terminated in connection with
   the transaction with such transferee (other than intercompany debt owed to the Borrower or a Restricted
   Subsidiary);

                    (b) any securities, notes or other obligations or assets received by the Borrower or any
   Restricted Subsidiary from such transferee or in connection with such Asset Sale (including earnouts
   and similar obligations) that are converted by the Borrower or a Restricted Subsidiary into cash or Cash
   Equivalents, or by their terms are required to be satisfied for cash or Cash Equivalents (to the extent of
   the cash or Cash Equivalents received) within 180 days following the closing of such Asset Sale;

                    (c) [reserved]; or

                    (d) Indebtedness of any Restricted Subsidiary that ceases to be a Restricted Subsidiary
   as a result of such Asset Sale (other than intercompany debt owed to the Borrower or a Restricted
   Subsidiary), to the extent that the Borrower and each other Restricted Subsidiary are released from any
   guarantee of payment of the principal amount of such Indebtedness in connection with such Asset Sale;
   and

        (3)     the Net Proceeds of such Asset Sale shall be applied and/or reinvested as (and to the extent)
required by Section 2.05(2)(b).

         To the extent any Collateral is disposed of as expressly permitted by this Section 7.04 to any Person
other than a Loan Party, such Collateral shall automatically be sold free and clear of the Liens created by
the Loan Documents, and, if requested by the Administrative Agent, upon the certification by the Borrower
that such disposition is permitted by this Agreement, the Administrative Agent and the Collateral Agent
shall be authorized to take any actions deemed appropriate in order to effect the foregoing.

       In addition, none of the Borrower or any Restricted Subsidiary shall enter into any Specified Sale-
Leaseback Transaction unless such Specified Sale-Leaseback Transaction is conducted as an arm’s-length




                                                     136
    Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1178 of 1503



basis and is for fair market value of the applicable property as determined by a Responsible Officer of the
Borrower in good faith.

        Section 7.05    Restricted Payments. (a)           The Borrower shall not, nor shall the Borrower
permit any Restricted Subsidiary to, directly or indirectly:

                         (A)     declare or pay any dividend or make any payment or distribution on
                account of the Borrower’s or any Restricted Subsidiary’s Equity Interests (in each case,
                solely in such Person’s capacity as holder of such Equity Interests), including any dividend
                or distribution payable in connection with any merger, amalgamation or consolidation,
                other than:

                                 (1)      dividends, payments or distributions payable solely in Equity
                        Interests (other than Disqualified Stock) of the Borrower or a Parent Company or
                        in options, warrants or other rights to purchase such Equity Interests; or

                                  (2)      dividends, payments or distributions by a Restricted Subsidiary so
                        long as, in the case of any dividend, payment or distribution payable on or in
                        respect of any class or series of securities issued by a Restricted Subsidiary other
                        than a wholly owned Subsidiary, the Borrower or a Restricted Subsidiary receives
                        at least its pro rata share of such dividend, payment or distribution in accordance
                        with its Equity Interests in such class or series of securities or such other amount
                        to which it is entitled pursuant to the terms of such Equity Interest;

                        (B)      purchase, redeem, defease or otherwise acquire or retire for value any
                Equity Interests of the Borrower or any Parent Company, including in connection with any
                merger, amalgamation or consolidation, in each case held by Persons other than the
                Borrower or a Restricted Subsidiary;

                        (C)     make any principal payment on, or redeem, repurchase, defease or
                otherwise acquire or retire for value, in each case, prior to any scheduled repayment,
                sinking fund payment or final maturity, any Subordinated Indebtedness, any Indebtedness
                secured on a junior lien basis to the Obligations or any unsecured Indebtedness for
                borrowed money (other than any intercompany Indebtedness among the Borrower and its
                Restricted Subsidiaries), in each case in excess of $6,000,000 (collectively, “Junior
                Debt”), other than:

                                (i)      Indebtedness permitted under clauses (7) and (8) of Section
                        7.02(b); or

                                (ii)     the Transactions;

                        (D)     make any Restricted Investment;

(all such payments and other actions set forth in clauses (A) through (D) above being collectively referred
to as “Restricted Payments”);

        (b)     The provisions of Section 7.05(a) will not prohibit:

                (1)     the payment of any dividend or other distribution or the consummation of any
        irrevocable redemption within 60 days after the date of declaration of the dividend or other



                                                   137
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1179 of 1503



  distribution or giving of the redemption notice, as the case may be, if at the date of declaration or
  notice, the dividend or other distribution or redemption payment would have complied with the
  provisions of this Section 7.05;

           (2)      the redemption, repurchase, defeasance, discharge, retirement or other acquisition
  of (i) any Equity Interests of the Borrower, any Restricted Subsidiary or any Parent Company,
  including any accrued and unpaid dividends thereon (“Treasury Capital Stock”) or (ii) Junior
  Debt, in each case, made (x) in exchange for, or out of the proceeds of, a sale or issuance (other
  than to a Restricted Subsidiary) of Equity Interests of the Borrower or any Parent Company (to the
  extent such Equity Interests or proceeds therefrom are contributed to the Borrower) (in each case,
  other than Disqualified Stock) and (y) within 120 days of such sale or issuance (“Refunding
  Capital Stock”),

                   (a)    the declaration and payment of dividends on Treasury Capital Stock out
          of the proceeds of a sale or issuance (other than to a Restricted Subsidiary of the Borrower
          or to an employee stock ownership plan or any trust established by the Borrower or any
          Restricted Subsidiary) of Refunding Capital Stock made within 120 days of such sale or
          issuance, and

                  (b)      [reserved];

           (3)     the principal payment on, defeasance, redemption, repurchase, exchange or other
  acquisition or retirement of:

                  (a)      Junior Debt of the Borrower or a Subsidiary Guarantor made (i) by
          exchange for, or out of the proceeds of the sale, issuance or incurrence of, new Junior Debt
          of the Borrower or a Subsidiary Guarantor or Disqualified Stock of the Borrower or a
          Subsidiary Guarantor, (ii) within 120 days of such sale, issuance or incurrence and (iii) in
          each case, is Refinancing Indebtedness incurred or issued, as applicable in compliance with
          Section 7.02,

                  (b)      Disqualified Stock of the Borrower or a Subsidiary Guarantor made by
          exchange for, or out of the proceeds of the sale, issuance or incurrence of Disqualified
          Stock or Junior Debt of the Borrower or a Subsidiary Guarantor, (i) made within 120 days
          of such sale, issuance or incurrence and (ii) ) in each case, is Refinancing Indebtedness
          incurred or issued, as applicable in compliance with Section 7.02,

                 (c)       Disqualified Stock of a Restricted Subsidiary that is not a Subsidiary
          Guarantor made by exchange for, or out of the proceeds of the sale or issuance of,
          Disqualified Stock of a Restricted Subsidiary that is not a Subsidiary Guarantor, made
          within 120 days of such sale or issuance that, in each case, is Refinancing Indebtedness
          incurred or issued, as applicable, in compliance with Section 7.02 and

                 (d)       any Junior Debt or Disqualified Stock that constitutes Acquired
          Indebtedness;

          (4)      a Restricted Payment to pay for the repurchase, retirement or other acquisition or
 retirement for value of Equity Interests (other than Disqualified Stock) (including related stock
 appreciation rights or similar securities) of the Borrower or any Parent Company held by any future,
 present or former employee, director, officer, member of management or consultant (or their
 respective Controlled Investment Affiliates or Immediate Family Members or any permitted



                                              138
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1180 of 1503



       transferees thereof) of the Borrower, any of its Subsidiaries or any Parent Company pursuant to any
       management equity plan or stock option plan or any other management or employee benefit plan or
       agreement, or any equity subscription or equity holder agreement (including, for the avoidance of
       doubt, any principal and interest payable on any notes issued by the Borrower or any Parent
       Company in connection with any such repurchase, retirement or other acquisition), including any
       Equity Interests rolled over by management of the Borrower, any of its Subsidiaries or any Parent
       Company in connection with the Transactions; provided that the aggregate amount of Restricted
       Payments made under this clause (4) does not exceed $12.0 million in any fiscal year (increasing to
       $24.0 million following an underwritten public Equity Offering by the Borrower or any Parent
       Company) with unused amounts in any calendar year being carried over to the next two succeeding
       calendar years; provided further that each of the amounts in any calendar year under this clause (4)
       may be increased by an amount not to exceed:

                       (a)       the cash proceeds from the sale of Equity Interests (other than Disqualified
                Stock) of the Borrower and, to the extent contributed to the Borrower, the cash proceeds
                from the sale of Equity Interests of any Parent Company, in each case to any future, present
                or former employees, directors, officers, members of management or consultants (or their
                respective Controlled Investment Affiliates or Immediate Family Members or any
                permitted transferees thereof) of the Borrower, any of its Subsidiaries or any Parent
                Company that occurs after the Closing Date, to the extent the cash proceeds from the sale
                of such Equity Interests have not otherwise been applied to make a Restricted Payment
                with the Available Amount; plus

                       (b)      the amount of any cash bonuses otherwise payable to members of
                management, employees, directors or consultants (or their respective Controlled
                Investment Affiliates or Immediate Family Members or any permitted transferees thereof)
                of the Borrower, any of its Subsidiaries or any Parent Company that are foregone in
                exchange for the receipt of Equity Interests of the Borrower or any Parent Company
                pursuant to any compensation arrangement, including any deferred compensation plan;
                plus

                       (c)      the cash proceeds of life insurance policies received by the Borrower or
                its Restricted Subsidiaries (or by any Parent Company to the extent contributed to the
                Borrower) after the Closing Date; minus

                      (d)       the amount of any Restricted Payments previously made with the cash
                proceeds described in clauses (a), (b) and (c) of this clause (4);

provided that the Borrower may elect to apply all or any portion of the aggregate increase contemplated by
clauses (a), (b) and (c) above in any calendar year; provided further that cancellation of Indebtedness owing
to the Borrower or any Restricted Subsidiary from any future, present or former employees, directors,
officers, members of management, or consultants (or their respective Controlled Investment Affiliates or
Immediate Family Members or any permitted transferees thereof) of the Borrower, any Parent Company or
any Restricted Subsidiary in connection with a repurchase of Equity Interests of the Borrower or any Parent
Company will not be deemed to constitute a Restricted Payment for purposes of this Section 7.05 or any
other provision of this Agreement;

                (5)      [Reserved];

                (6)      [Reserved];




                                                    139
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1181 of 1503



          (7)      payments made or expected to be made by the Borrower or any Restricted
  Subsidiary in respect of withholding or similar taxes payable by any future, present or former
  employee, director, officer, member of management or consultant (or their respective Controlled
  Investment Affiliates or Immediate Family Members or permitted transferees) of the Borrower, any
  Restricted Subsidiary or any Parent Company,

                  (a)       any repurchases or withholdings of Equity Interests in connection with the
          exercise of stock options, warrants or similar rights if such Equity Interests represent a
          portion of the exercise of, or withholding obligations with respect to, such options, warrants
          or similar rights or required withholding or similar taxes and

                  (b)     loans or advances to officers, directors, employees, managers, consultants
          and independent contractors of the Borrower, any Restricted Subsidiary or any Parent
          Company in connection with such Person’s purchase of Equity Interests of the Borrower
          or any Parent Company; provided that no cash is actually advanced pursuant to this clause
          (c) other than to pay taxes due in connection with such purchase, unless immediately
          repaid;

          (8)     [reserved];

          (9)     [reserved];

           (10)      Restricted Payments in an aggregate amount taken together with all other
  Restricted Payments made pursuant to this clause (10) not to exceed the sum of (X) [reserved] plus
  (Y) additional Restricted Payments made with the Available Amount; provided that if this clause
  (10) is utilized to make a Restricted Investment, the amount deemed to be utilized under this clause
  (10) will be the amount of such Restricted Investment at any time outstanding (with the fair market
  value of such Investment being measured at the time made and without giving effect to subsequent
  changes in value, but subject to adjustment as set forth in the definition of “Investment”); provided
  further that (other than in the case of Restricted Investments made with clause (3) of the definition
  of Available Amount) no Event of Default shall have occurred and be continuing or would result
  therefrom; and provided further that Restricted Payments made with clause (2) of the definition of
  Available Amount shall only be permitted to the extent that after giving pro forma effect thereto
  and the application of the net proceeds therefrom, the Total Net Leverage Ratio for the Test Period
  immediately preceding such Restricted Payment would be no greater than 2.75 to 1.00;

          (11)    distributions or payments of Securitization Fees;

           (12)   any Restricted Payment made in connection with the Transactions and the fees and
  expenses related thereto or owed to any Affiliate(s) including any payments to holders of Equity
  Interests of Belk in connection with, or as a result of, their exercise of appraisal rights or the
  settlement of any claims or actions (whether actual, contingent or potential) related to the
  Transactions;

          (13)    [reserved];

          (14)   the declaration and payment of dividends or distributions by the Borrower or any
  Restricted Subsidiary to, or the making of loans or advances to, the Borrower or any Parent
  Company in amounts required for any Parent Company to pay in each case without duplication:




                                              140
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1182 of 1503



                  (a)     franchise, excise and similar taxes and other fees, taxes and expenses
          required to maintain their corporate or other legal existence;

                   (b)     for any taxable period for which the Borrower or any of its Restricted
          Subsidiaries are members of a consolidated, combined, unitary or similar income tax group
          for U.S. federal or applicable foreign, state or local income tax purposes of which a Parent
          Company is the common parent (a “Tax Group”), to pay the portion of any U.S. federal,
          foreign, state and local income taxes of such Tax Group for such taxable period that are
          attributable to the taxable income of the Borrower and its Restricted Subsidiaries and
          Unrestricted Subsidiaries (net of any payments of such taxes made by the Borrower);
          provided that for each taxable period, (A) the amount of such payments made in respect of
          such taxable period in the aggregate will not exceed the amount that the Borrower and its
          Subsidiaries, as applicable, would have been required to pay as stand-alone taxpayers or a
          stand-alone Tax Group and (B) the amount of such payments made in respect of an
          Unrestricted Subsidiary will be permitted only to the extent that cash distributions were
          made by such Unrestricted Subsidiary to the Borrower or any Restricted Subsidiary for
          such purpose;

                   (c)    salary, bonus, severance and other benefits payable to, and indemnities
          provided on behalf of, employees, directors, officers, members of management and
          consultants of any Parent Company, and any payroll, social security or similar taxes
          thereof;

                  (d)     general corporate or other operating, administrative, compliance and
          overhead costs and expenses (including expenses relating to auditing and other accounting
          matters) of any Parent Company attributable to the ownership of the Borrower and its
          Restricted Subsidiaries;

                 (e)      fees and expenses (including ongoing compliance costs and listing
          expenses) related to any equity or debt offering of a Parent Company (whether or not
          consummated);

                  (f)     amounts that would be permitted to be paid directly by the Borrower or its
          Restricted Subsidiaries under Section 7.06(b) (other than clause 2(a) thereof);

                  (g)     [reserved];

                  (h)     [reserved];

          (15)     [reserved];

          (16)     cash payments, or loans, advances, dividends or distributions to any Parent
  Company to make payments, in lieu of issuing fractional shares in connection with share dividends,
  share splits, reverse share splits, mergers, consolidations, amalgamations or other business
  combinations and in connection with the exercise of warrants, options or other securities
  convertible into or exchangeable for Equity Interests of the Borrower, any Restricted Subsidiary or
  any Parent Company;

          (17)    [reserved];




                                             141
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1183 of 1503



                (18)    making payments for the benefit of the Borrower or any Restricted Subsidiary to
        the extent such payments could have been made by the Borrower or any Restricted Subsidiary
        because such payments (a) would not otherwise be Restricted Payments and (b) would be permitted
        by Section 7.06; and

                (19)      payments and distributions to dissenting stockholders pursuant to applicable law,
        pursuant to or in connection with a consolidation, amalgamation, merger or transfer of all or
        substantially all of the assets of the Borrower and its Restricted Subsidiaries taken as a whole that
        complies with the terms of this Agreement or any other transaction that complies with the terms of
        this Agreement;

provided that for purposes of clauses (7) and (14) above, taxes will include all interest and penalties with
respect thereto and all additions thereto.

        (c)     Notwithstanding anything to the contrary in this Section 7.05, no Investment shall be made
in any Unrestricted Subsidiary after the Closing Date.

        The amount of all Restricted Payments (other than cash) will be the fair market value on the date
the Restricted Payment is made, or at the Borrower’s election, the date a commitment is made to make such
Restricted Payment, of the assets or securities proposed to be transferred or issued by the Borrower or any
Restricted Subsidiary, as the case may be, pursuant to the Restricted Payment.

        For the avoidance of doubt, this Section 7.05 will not restrict the making of any AHYDO Payment
with respect to, and required by the terms of, any Indebtedness of the Borrower or any Restricted Subsidiary
permitted to be incurred under this Agreement.

        Section 7.06     Transactions with Affiliates.

                     (a) The Borrower shall not, nor shall the Borrower permit any Restricted Subsidiary
   to, make any payment to, or sell, lease, transfer or otherwise dispose of any of its properties or assets to,
   or purchase any property or assets from, or enter into or make or amend any transaction, contract,
   agreement, understanding, loan, advance or guarantee with, or for the benefit of, any Affiliate of the
   Borrower (each of the foregoing, an “Affiliate Transaction”) involving aggregate payments or
   consideration in excess of $2.0 million, unless (A) such Affiliate Transaction is on terms, taken as a
   whole, that are not materially less favorable to the Borrower or the relevant Restricted Subsidiary than
   those that would have been obtained at such time in a comparable transaction by the Borrower or such
   Restricted Subsidiary with a Person other than an Affiliate of the Borrower on an arm’s-length basis or,
   if in the good faith judgment of the Board of Directors no comparable transaction is available with which
   to compare such Affiliate Transaction, such Affiliate Transaction is otherwise fair to the Borrower or
   such Restricted Subsidiary from a financial point of view, and (B) the Borrower delivers to the
   Administrative Agent with respect to any Affiliate Transaction or series of related Affiliate Transactions
   requiring aggregate payments or consideration in excess of $15.0 million, a resolution adopted by the
   majority of the Board of Directors approving such Affiliate Transaction and set forth in an Officer’s
   Certificate certifying that such Affiliate Transaction complies with clause (A) above.

                    (b) The foregoing restriction will not apply to the following:

                                  (1)      (a) transactions between or among the Borrower and one or more
                         Restricted Subsidiaries or between or among Restricted Subsidiaries or, in any
                         case, any entity that becomes a Restricted Subsidiary as a result of such transaction
                         and (b) any merger, consolidation or amalgamation of the Borrower and any Parent



                                                     142
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1184 of 1503



              Company; provided that such merger, consolidation or amalgamation of the
              Borrower is otherwise in compliance with the terms of this Agreement and effected
              for a bona fide business purpose;

                       (2)    (a) Restricted Payments permitted by Section 7.05 (including any
              transaction specifically excluded from the definition of the term “Restricted
              Payments,” including pursuant to the exceptions contained in the definition thereof
              and the parenthetical exclusions of such definition) and (b) any Permitted
              Investment(s) or any acquisition otherwise permitted hereunder;

                      (3)     so long as no Event of Default shall have occurred and be
              continuing or would result therefrom, the payment of management, consulting,
              monitoring, transaction, advisory and other fees, indemnities and expenses
              pursuant to the Management Services Agreement (including any unpaid
              management, consulting, monitoring, transaction, advisory and other fees,
              indemnities and expenses accrued in any prior year) and any termination fees
              pursuant to the Management Services Agreement as in effect on the Closing Date,

                              (a)    the payment of indemnification and similar amounts to,
                      and reimbursement of expenses to, the Investors and its officers, directors,
                      employees and Affiliates, in each case, approved by, or pursuant to
                      arrangements approved by, the Board of Directors,

                               (b)     payments, loans, advances or guarantees (or cancellation
                      of loans, advances or guarantees) to future, present or former employees,
                      officers, directors, managers, consultants or independent contractors or
                      guarantees in respect thereof for bona fide business purposes or in the
                      ordinary course of business or consistent with industry practice,

                              (c)      any subscription agreement or similar agreement
                      pertaining to the repurchase of Equity Interests pursuant to put/call rights
                      or similar rights with current, former or future officers, directors,
                      employees, managers, consultants and independent contractors of the
                      Borrower, any Subsidiary or any Parent Company and

                              (d)     any payment of compensation or other employee
                      compensation, benefit plan or arrangement, any health, disability or
                      similar insurance plan which covers current, former or future officers,
                      directors, employees, managers, consultants and independent contractors
                      of the Borrower, any Subsidiary or any Parent Company;

                       (4)     the payment of fees and compensation paid to, and indemnities
              and reimbursements and employment and severance arrangements provided to, or
              on behalf of or for the benefit of, present, future or former employees, directors,
              officers, members of management or consultants (or their respective Controlled
              Investment Affiliates or Immediate Family Members or any permitted transferees
              thereof) of the Borrower, any Parent Company or any Restricted Subsidiary;

                      (5)     [reserved];




                                         143
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1185 of 1503



                       (6)      the existence of, or the performance by the Borrower or any
              Restricted Subsidiary of its obligations under the terms of, any agreement as in
              effect as of the Closing Date, or any amendment thereto or replacement thereof (so
              long as any such amendment or replacement is not materially disadvantageous in
              the good faith judgment of the Board of Directors to the Lenders, when taken as a
              whole, as compared to the applicable agreement as in effect on the Closing Date);

                      (7)     the existence of, or the performance by the Borrower or any
              Restricted Subsidiary of its obligations under the terms of, any equity holders
              agreement or the equivalent (including any registration rights agreement or
              purchase agreement related thereto) to which it is a party as of the Closing Date
              and any amendment thereto and, similar agreements or arrangements that it may
              enter into thereafter; provided that the existence of, or the performance by the
              Borrower or any Restricted Subsidiary of obligations under any future amendment
              to any such existing agreement or arrangement or under any similar agreement or
              arrangement entered into after the Closing Date will be permitted by this clause
              (7) to the extent that the terms of any such amendment or new agreement or
              arrangement are not otherwise materially disadvantageous in the good faith
              judgment of the Board of Directors to the Lenders, when taken as a whole, as
              compared to the original agreement or arrangement in effect on the Closing Date;

                      (8)      the Transactions and the payment of all fees and expenses related
              to the Transactions, including Transaction Expenses;

                       (9)     transactions with customers, clients, suppliers, contractors, joint
              venture partners or purchasers or sellers of goods or services, or transactions
              otherwise relating to the purchase or sale of goods or services, in each case in the
              ordinary course of business or consistent with industry practice and otherwise in
              compliance with the terms of this Agreement that are fair to the Borrower and the
              Restricted Subsidiaries, in the reasonable determination of the Board of Directors
              or the senior management of the Borrower, or are on terms at least as favorable as
              might reasonably have been obtained at such time from an unaffiliated party;

                      (10)    the issuance, sale or transfer of Equity Interests (other than
              Disqualified Stock) of the Borrower or any Parent Company to any Person and the
              granting and performing of customary rights (including registration rights) in
              connection therewith, and any contribution to the capital of the Borrower;

                      (11)    sales of accounts receivable, or participations therein, or
              Securitization Assets or related assets in connection with any Qualified
              Securitization Facility and any other transaction effected in connection with a
              Qualified Securitization Facility or a financing related thereto and sales and/or
              other transactions of property in connection with Specified Sale-Leaseback
              Transactions;

                      (12)    [reserved];

                      (13)     payments with respect to Indebtedness, Disqualified Stock and
              other Equity Interests (and cancellation of any thereof) of the Borrower, any Parent
              Company and any Restricted Subsidiary and Preferred Stock (and cancellation of
              any thereof) of any Restricted Subsidiary to any future, current or former


                                         144
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1186 of 1503



              employee, director, officer, member of management or consultant (or their
              respective Controlled Investment Affiliates or Immediate Family Members or
              permitted transferees) of the Borrower, any of its Subsidiaries or any Parent
              Company pursuant to any management equity plan or stock option plan or any
              other management or employee benefit plan or agreement or any equity
              subscription or equity holder agreement that are, in each case, approved by the
              Borrower in good faith; and any employment agreements, severance arrangements,
              stock option plans and other compensatory arrangements (and any successor plans
              thereto) and any supplemental executive retirement benefit plans or arrangements
              with any such employees, directors, officers, members of management or
              consultants (or their respective Controlled Investment Affiliates or Immediate
              Family Members or any permitted transferees thereof) that are, in each case,
              approved by the Borrower in good faith;

                      (14)     (a) investments by Affiliates in securities of the Borrower (and
              payment of reasonable out-of-pocket expenses incurred by such Affiliates in
              connection therewith) so long as the investment is being offered by the Borrower
              or such Restricted Subsidiary generally to other investors on the same or more
              favorable terms and (b) payments to Affiliates in respect of securities of the
              Borrower or any Restricted Subsidiary contemplated in the foregoing subclause (a)
              or that were acquired from Persons other than the Borrower and the Restricted
              Subsidiaries, in each case, in accordance with the terms of such securities;

                       (15)     payments to or from, and transactions with, any joint venture or
              Unrestricted Subsidiary in the ordinary course of business or consistent with past
              practice, industry practice or industry norms (including, any cash management
              activities related thereto);

                      (16)    payments by the Borrower (and any Parent Company) and its
              Subsidiaries pursuant to tax sharing agreements among the Borrower (and any
              Parent Company) and its Subsidiaries; provided that in each case the amount of
              such payments in any taxable year does not exceed the amount that the Borrower,
              its Restricted Subsidiaries and its Unrestricted Subsidiaries (to the extent of
              amount received from Unrestricted Subsidiaries) would be required to pay in
              respect of foreign, federal, state and local taxes for such taxable year were the
              Borrower, its Restricted Subsidiaries and its Unrestricted Subsidiaries (to the
              extent described above) to pay such taxes separately from any such Parent
              Company;

                       (17)    any lease entered into between the Borrower or any Restricted
              Subsidiary, as lessee and any Affiliate of the Borrower, as lessor, and any
              transaction(s) pursuant to that lease, which lease is approved by the Board of
              Directors or senior management of the Borrower in good faith;

                      (18)    IP Rights licenses in the ordinary course of business or consistent
              with industry practice;

                       (19)    the payment of reasonable out-of-pocket costs and expenses
              relating to registration rights and indemnities provided to equity holders of the
              Borrower or any Parent Company pursuant to the equity holders agreement or the
              registration rights agreement entered into on or after the Closing Date;


                                         145
 Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1187 of 1503



                               (20)     transactions permitted by, and complying with, Section 7.03
                      solely for the purpose of (a) reorganizing to facilitate any initial public offering of
                      securities of the Borrower or any Parent Company, (b) forming a holding company
                      or (c) reincorporating the Borrower in a new jurisdiction;

                              (21)      transactions undertaken in good faith (as determined by the Board
                      of Directors or certified by senior management of the Borrower in an Officer’s
                      Certificate) for the purposes of improving the consolidated tax efficiency of the
                      Borrower and its Restricted Subsidiaries and not for the purpose of circumventing
                      Articles VI and VII of this Agreement; so long as such transactions, when taken as
                      a whole, do not result in a material adverse effect on the Liens on the Collateral
                      granted by the Loan Parties in favor of the Secured Parties, when taken as a whole,
                      in each case, as determined in good faith by the Board of Directors or certified by
                      senior management of the Borrower in an Officer’s Certificate;

                               (22)    (a) transactions with a Person that is an Affiliate of the Borrower
                      (other than an Unrestricted Subsidiary) solely because the Borrower or any
                      Restricted Subsidiary owns, directly or indirectly, Equity Interests in such Person
                      and (b) transactions with any Person that is an Affiliate solely because a director
                      or officer of such Person is a director or officer of the Borrower, any Restricted
                      Subsidiary or any Parent Company;

                              (23)     (a) pledges and other transfers of Equity Interests in Unrestricted
                      Subsidiaries and (b) any transactions with an Affiliate in which the consideration
                      paid consists solely of Equity Interests of the Borrower or a Parent Company;

                              (24)    the sale, issuance or transfer of Equity Interests (other than
                      Disqualified Stock) of the Borrower;

                              (25)    investments by any Investor or Parent Company in securities of
                      the Borrower; and

                              (26)    payments in respect of (a) the Obligations (or any Credit
                      Agreement Refinancing Indebtedness) or (b) other Indebtedness of the Borrower
                      and its Subsidiaries held by Affiliates; provided that such Obligations were
                      acquired by an Affiliate of the Borrower in compliance herewith.

     Section 7.07     Burdensome Agreements.

                 (a) The Borrower shall not, nor shall the Borrower permit any Restricted Subsidiary
that is not a Guarantor (or, solely in the case of clause (4), that is a Subsidiary Guarantor) to, directly or
indirectly, create or otherwise cause to exist or become effective any consensual encumbrance or
consensual restriction (other than this Agreement or any other Loan Document) on the ability of any
Restricted Subsidiary that is not a Guarantor (or, solely in the case of clause (4), that is a Subsidiary
Guarantor) to:

                              (1)      (a)     pay dividends or make any other distributions to the
                      Borrower or any Restricted Subsidiary that is a Guarantor on its Capital Stock or
                      with respect to any other interest or participation in, or measured by, its profits, or




                                                   146
    Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1188 of 1503



                                           (b)     pay any Indebtedness owed to the Borrower or to any
                                           Restricted Subsidiary that is a Guarantor;

                                  (2)      make loans or advances to the Borrower or to any Restricted
                          Subsidiary that is a Guarantor;

                                  (3)      sell, lease or transfer any of its properties or assets to the Borrower
                          or to any Restricted Subsidiary that is a Guarantor; or

                                  (4)     with respect to the Borrower or any Subsidiary Guarantor, (a)
                          Guaranty the Obligations or (b) create, incur or cause to exist or become effective
                          Liens on property of such Person for the benefit of the Lenders with respect to the
                          Obligations under the Loan Documents to the extent such Lien is required to be
                          given to the Secured Parties pursuant to the Loan Documents;

provided that any dividend or liquidation priority between or among classes or series of Capital Stock, and
the subordination of any Obligation (including the application of any remedy bars thereto) to any other
Obligation will not be deemed to constitute such an encumbrance or restriction.

                      (b) Section 7.07(a) will not apply to any encumbrances or restrictions existing under
   or by reason of:

                                           (a)   encumbrances or restrictions in effect on the Closing
                                  Date, including pursuant to the Loan Documents and any Hedge
                                  Agreements, Hedging Obligations and the related documentation and any
                                  definitive documentation in respect of the Indebtedness set forth on
                                  Schedule 7.02(b)(3);

                                        (b)         the First Lien Loan Documents and the ABL Loan
                                  Documents;

                                          (c)     Purchase Money Obligations and Capitalized Lease
                                  Obligations that impose restrictions of the nature discussed in clause (3)
                                  above on the property so acquired;

                                           (d)      applicable Law or any applicable rule, regulation or order;

                                          (e)      any agreement or other instrument of a Person, or relating
                                  to Indebtedness or Equity Interests of a Person, acquired by or merged,
                                  amalgamated or consolidated with and into the Borrower or any Restricted
                                  Subsidiary, or any other transaction entered into in connection with any
                                  such acquisition, merger, consolidation or amalgamation in existence at
                                  the time of such acquisition or at the time it merges, amalgamates or
                                  consolidates with or into the Borrower or any Restricted Subsidiary or
                                  assumed in connection with the acquisition of assets from such Person
                                  (but, in any such case, not created in contemplation thereof), which
                                  encumbrance or restriction is not applicable to any Person, or the
                                  properties or assets of any Person, other than the Person so acquired and
                                  its Subsidiaries, or the property or assets of the Person so acquired or
                                  designated and its Subsidiaries or the property or assets so acquired or
                                  designated;



                                                      147
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1189 of 1503



                            (f)    contracts or agreements for the sale or disposition of
                   assets, including any restrictions with respect to a Subsidiary of the
                   Borrower pursuant to an agreement that has been entered into for the sale
                   or disposition of all or substantially all of the Capital Stock or assets of
                   such Subsidiary;

                           (g)     restrictions on cash or other deposits or net worth imposed
                   by customers under contracts entered into in the ordinary course of
                   business or consistent with industry practice or arising in connection with
                   any Liens permitted by Section 7.01;

                           (h)     Indebtedness, Disqualified Stock or Preferred Stock of
                   Restricted Subsidiaries that are not Guarantors permitted to be incurred
                   subsequent to the Closing Date pursuant to Section 7.02;

                           (i)      provisions in joint venture agreements and other similar
                   agreements (including equity holder agreements) relating to such joint
                   venture or its members or entered into in the ordinary course of business
                   or consistent with industry practice;

                           (j)      customary provisions contained in leases, sub-leases,
                   licenses, sub-licenses, Equity Interests or similar agreements, including
                   with respect to IP Rights and other agreements;

                           (k)     restrictions created in connection with any Qualified
                   Securitization Facility that, in the good faith determination of the Board of
                   Directors of the Borrower, are necessary or advisable to effect such
                   Qualified Securitization Facility;

                            (l)     restrictions or conditions contained in any trading,
                   netting, operating, construction, service, supply, purchase, sale or other
                   agreement to which the Borrower or any Restricted Subsidiary is a party
                   entered into in the ordinary course of business or consistent with industry
                   practice; provided that such agreement prohibits the encumbrance of
                   solely the property or assets of the Borrower or such Restricted Subsidiary
                   that are the subject to such agreement, the payment rights arising
                   thereunder or the proceeds thereof and does not extend to any other asset
                   or property of the Borrower or such Restricted Subsidiary or the assets or
                   property of another Restricted Subsidiary;

                           (m)     customary provisions restricting subletting or assignment
                   of any lease governing a leasehold interest of any Restricted Subsidiary;

                          (n)       customary provisions restricting assignment of any
                   agreement;

                            (o)    restrictions arising in connection with cash or other
                   deposits permitted under Section 7.01; any other agreement or instrument
                   governing any Indebtedness, Disqualified Stock, or Preferred Stock
                   permitted to be incurred or issued pursuant to Section 7.02 entered into
                   after the Closing Date that contains encumbrances and restrictions that



                                      148
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1190 of 1503



                   either (i) are no more restrictive in any material respect, taken as a whole,
                   with respect to any Restricted Subsidiary than (A) the restrictions
                   contained in the First Lien Loan Documents as of the Closing Date or the
                   ABL Loan Documents as of the Closing Date or (B) those encumbrances
                   and other restrictions that are in effect on the Closing Date with respect to
                   that Restricted Subsidiary pursuant to agreements in effect on the Closing
                   Date, (ii) are not materially more disadvantageous, taken as a whole, to the
                   Lenders than is customary in comparable financings for similarly situated
                   issuers or (iii) will not materially impair the Borrower’s ability to make
                   payments on the Obligations when due, in each case in the good faith
                   judgment of the Borrower;

                           (p)      (i) Indebtedness permitted to be incurred pursuant to
                   Section 7.02(b)(4) and any Refinancing Indebtedness in respect of the
                   foregoing and (ii) agreements entered into in connection with any
                   Specified Sale-Leaseback Transaction or any Sale-Leaseback Transaction
                   entered into in the ordinary course of business or consistent with industry
                   practice;

                           (q)      customary restrictions and conditions contained in
                   documents relating to any Lien so long as (i) such Lien is a Permitted Lien
                   and such restrictions or conditions relate only to the specific asset subject
                   to such Lien and (ii) such restrictions and conditions are not created for
                   the purpose of avoiding the restrictions imposed by this Section 7.07;

                           (r)      [reserved];

                            (s)      any encumbrances or restrictions of the type referred to in
                   clauses (1), (2) or (3) above imposed by any amendments, modifications,
                   restatements, renewals, increases, supplements, refundings, replacements
                   or refinancings of the contracts, instruments or obligations referred to in
                   clauses (a) through (r) above; provided that such amendments,
                   modifications, restatements, renewals, increases, supplements, refundings,
                   replacements or refinancings are, in the good faith judgment of the
                   Borrower, no more restrictive in any material respect with respect to such
                   encumbrance and other restrictions, taken as a whole, than those prior to
                   such amendment, modification, restatement, renewal, increase,
                   supplement, refunding, replacement or refinancing;

                            (t)    existing under, by reason of or with respect to
                   Refinancing Indebtedness; provided that the encumbrances and
                   restrictions contained in the agreements governing that Refinancing
                   Indebtedness are, in the good faith judgment of the Borrower, not
                   materially more restrictive, taken as a whole, than those contained in the
                   agreements governing the Indebtedness being refinanced; and

                            (u)      applicable law or any applicable rule, regulation or order
                   in any jurisdiction where Indebtedness, Disqualified Stock or Preferred
                   Stock of Foreign Subsidiaries permitted to be incurred pursuant to Section
                   7.02 is incurred.




                                      149
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1191 of 1503



         Section 7.08     Modification of Terms of Subordinated Indebtedness. The Borrower shall not, nor
shall the Borrower permit any Restricted Subsidiary to, amend, modify or change in any manner materially
adverse to the interests of the Lenders, as determined in good faith by the Borrower (on the basis of such
proposed amendments, modifications or changes taken as a whole), any term or condition of any
Subordinated Indebtedness having an aggregate outstanding principal amount greater than the Threshold
Amount (other than as a result of any Refinancing Indebtedness in respect thereof) without the consent of
the Required Administrative Lenders (which consent shall not be unreasonably withheld or delayed);
provided, however, that no amendment, modification or change of any term or condition of any
Subordinated Indebtedness permitted by any subordination provisions set forth in the applicable
Subordinated Indebtedness or any other stand-alone subordination agreement in respect thereof and, in each
case consented to by the Required Administrative Lenders shall be deemed to be materially adverse to the
interests of the Lenders.

        Section 7.09     Holdings. Holdings will not conduct, transact or otherwise engage in any business
or operations other than the following (and activities incidental thereto):

        (1)     the ownership or acquisition of the Capital Stock (other than Disqualified Stock) of any
other Successor Holdings or the Borrower,

         (2)     the maintenance of its legal existence, including the ability to incur fees, costs and expenses
relating to such maintenance,

       (3)      to the extent applicable, participating in tax, accounting and other administrative matters
as a member of the combined group of Holdings and the Borrower,

        (4)     the performance of its obligations under and in connection with, and payments with respect
to, the Loan Documents, the ABL Loan Documents, the First Lien Loan Documents and related
documentation in respect of the foregoing and any documents relating to other Indebtedness permitted
under Section 7.02 (including, for the avoidance of doubt, the incurrence of Qualified Holding Company
Debt),

         (5)    any public offering of its common stock or any other issuance or registration of its Capital
Stock for sale or resale not prohibited by this Article VII, including the costs, fees and expenses related
thereto,

        (6)      repurchases of Indebtedness through open market purchases and Dutch auctions (in the
case of Loans, to the extent permitted hereunder),

        (7)      the incurrence of Qualified Holding Company Debt,

        (8)     any transaction that Holdings is permitted to enter into or consummate under this Article
VII and any transaction between or among Holdings and the Borrower or any one or more Restricted
Subsidiaries permitted under this Article VII, including:

                   (a) making any payment(s) or Restricted Payment(s) (i) to the extent otherwise
   permitted under this Section 7.09 and (ii) with any amounts received pursuant to transactions permitted
   under Section 7.05 (or the making of a loan to any Parent Company in lieu of any such payment(s) or
   Restricted Payment(s)) or holding any cash received in connection therewith pending application thereof
   by Holdings,




                                                      150
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1192 of 1503



                    (b) making any Investment to the extent (i) payment therefor is made solely with the
   Capital Stock of Holdings (other than Disqualified Stock), the proceeds of Restricted Payments received
   from the Borrower or proceeds of the issuance of, or contribution in respect of the, Capital Stock (other
   than Disqualified Stock) of Holdings and (ii) any property (including Capital Stock) acquired in
   connection therewith is contributed to the Borrower or a Subsidiary Guarantor (or, if otherwise permitted
   by Section 7.05 or constituting a Permitted Investment, a Restricted Subsidiary) or the Person formed or
   acquired in connection therewith is merged with the Borrower or a Subsidiary Guarantor;

                    (c) guaranteeing the obligations and granting of Liens of the Borrower and its
   Subsidiaries to the extent such obligations are not prohibited hereunder;

                    (d) incurrence of Indebtedness of Holdings representing deferred compensation to
   employees, consultants or independent contractors of Holdings and unsecured Indebtedness consisting
   of promissory notes issued by any Loan Party to future, present or former employees, directors, officers,
   managers, distributors or consultants (or their respective Controlled Investment Affiliates or Immediate
   Family Members) of the Borrower, any Subsidiary or any Parent Company to finance the retirement,
   acquisition, repurchase, purchase or redemption of Capital Stock of Holdings,

                   (e) incurring fees, costs and expenses relating to overhead and general operating
   including professional fees for legal, tax and accounting issues and paying taxes,

                       (f)   providing indemnification to officers and directors and as otherwise permitted in
   this Article VII,

                       (g) activities incidental to the consummation of the Transactions,

                    (h) the making of any loan to any officers or directors contemplated by Section 7.05
   or constituting a Permitted Investment, the making of any investment in the Borrower or any Subsidiary
   Guarantor or, to the extent otherwise allowed under Section 7.05 or constituting a Permitted Investment,
   a Restricted Subsidiary,

                       (i)   making contributions to the capital of its Subsidiaries, or

                       (j)   making Investments in cash and Cash Equivalents.

        (9)      activities incidental to the businesses or activities described in clauses (1) through (8) of
this Section 7.09.

         Section 7.10    Anti-Layering. Notwithstanding anything herein to the contrary, the Borrower and
the Subsidiary Guarantors shall not, directly or indirectly, incur any Indebtedness that is contractually
subordinated or junior in right of payment to any other Indebtedness of such Person unless such
Indebtedness is expressly subordinated in right of payment to the Loans hereunder to the extent and in the
same manner as such Indebtedness is subordinated to other senior Indebtedness of such Person (it being
understood and agreed that Indebtedness shall not be considered junior in right of payment solely because
it is unsecured or secured by Liens junior in priority to the Liens securing the Loans); provided that the
foregoing shall not apply to the incurrence of the Second-Out Loans (as defined in the First Lien Credit
Agreement) or any other Indebtedness that is secured on a pari passu basis with the Second-Out Loans and
having the same payment priority as the Second-Out Loans, in each case, that is permitted to be incurred
under Section 7.02(b)(2).

        (1)      Material Intellectual Property



                                                        151
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1193 of 1503



         . On and after the Closing Date, the Borrower shall not permit any IP Rights owned by the Borrower
and its Restricted Subsidiaries and material to their business, taken as a whole, to be owned by any Person
that is not a Loan Party.

         Section 7.11    Subsidiaries. On and after the Closing Date, the Borrower shall not enter into, nor
shall it permit any of its Restricted Subsidiaries to enter into any transaction, the purpose of which is
primarily to release any Guaranty of the Closing Date Term Loans (or to structure any transaction to avoid
providing a Guaranty of the Closing Date Term Loans by any Restricted Subsidiaries to the extent such
Guaranty would have otherwise been required to be provided pursuant to the Collateral and Guaranty
Requirements), it being understood and agreed that bona fide joint ventures entered into in the ordinary
course of business with Persons other than Affiliates of the Borrower shall be permitted. In addition, neither
the Borrower nor its Restricted Subsidiaries shall transfer any assets (by an Asset Sale or otherwise) to an
Unrestricted Subsidiary after the Closing Date.

                                              ARTICLE VIII

                                     Events of Default and Remedies

         Section 8.01    Events of Default. Subject to the last paragraph hereof, each of the events referred
to in clauses (1) through (11) of this Section 8.01 shall constitute an “Event of Default”:

         (1)     Non-Payment. The Borrower fails to pay (a) when and as required to be paid herein, any
amount of principal of any Loan or (b) within five (5) Business Days after the same becomes due, any
interest on any Loan or any other amount payable hereunder or with respect to any other Loan Document;
or

        (2)      Specific Covenants. The Borrower, any other Loan Party or, in the case of Section 7.09,
Holdings, fails to perform or observe any term, covenant or agreement contained in any of Section 6.03(1)
or 6.05(1) (solely with respect to the Borrower, other than in a transaction permitted under Section 7.03 or
7.04) or Article VII; or

        (3)      Other Defaults. Any Loan Party fails to perform or observe any other covenant or
agreement (not specified in Section 8.01(1) or (2) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for thirty (30) days after receipt by the Borrower of
written notice thereof from the Administrative Agent; or

        (4)      Representations and Warranties. Any representation, warranty, certification or statement
of fact made or deemed made by the Borrower or any Subsidiary Guarantor herein, in any other Loan
Document, or in any document required to be delivered in connection herewith or therewith shall be untrue
in any material respect when made or deemed made; or

          (5)     Cross-Default and Cross-Acceleration. Any Loan Party or any Restricted Subsidiary (a)
fails to make any payment beyond the applicable grace period, if any, whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise, in respect of any Indebtedness (other than
Indebtedness hereunder) having an aggregate outstanding principal amount (individually or in the aggregate
with all other Indebtedness as to which such a failure shall exist) of not less than the Threshold Amount, or
(b) fails to observe or perform any other agreement or condition relating to any such Indebtedness referred
to in the foregoing clause (a), or any other event occurs (other than, with respect to Indebtedness consisting
of Hedging Obligations, termination events or equivalent events pursuant to the terms of such Hedging
Obligations and not as a result of any default thereunder by the Borrower, or any Subsidiary Guarantor or
any Restricted Subsidiary) with respect to such Indebtedness, the effect of which default or other event is



                                                     152
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1194 of 1503



to cause, or to permit the holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such Indebtedness to be made, prior to its
stated maturity; provided that (A) such failure is unremedied and is not waived by the holders of such
Indebtedness prior to any termination of the Commitments or acceleration of the Loans pursuant to Section
8.02, (B) this clause (5)(b) shall not apply to any Indebtedness if the sole remedy of the holder thereof in
the event of the nonpayment of such Indebtedness or the non-payment or non-performance of obligations
related thereto is to convert such Indebtedness into Equity Interests (other than Disqualified Stock) and cash
in lieu of fractional shares and (C) this clause (5)(b) shall not apply to secured Indebtedness that becomes
due as a result of the voluntary sale or transfer of the property or assets securing such Indebtedness, if such
sale or transfer is permitted hereunder and under the documents providing for such Indebtedness; provided
further that an ABL Event of Default, any Event of Default (as defined in the First Lien Credit Agreement)
or an event of default under any agreement in respect of other Indebtedness secured by Liens on the
Collateral that rank senior in priority to the Liens on the Collateral securing the Obligations shall not
constitute an Event of Default hereunder unless and until the requisite controlling (or majority) of lenders
or creditors thereunder have actually declared such Indebtedness to be immediately due and payable and
such declaration has not been rescinded by the requisite controlling (or majority) of lenders or creditors
thereunder on or before such date; or

         (6)     Insolvency Proceedings, etc. Holdings, the Borrower, any Loan Party or any Restricted
Subsidiary that is a Significant Subsidiary institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator, administrative receiver or similar
officer is appointed without the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is instituted without the consent of
such Person and continues undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

         (7)     Judgments. There is entered against any Loan Party or any Restricted Subsidiary a final
judgment and order for the payment of money in an aggregate amount exceeding the Threshold Amount
(to the extent not covered by independent third-party insurance as to which the insurer has been notified of
such judgment or order and has not denied coverage thereof) and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a period of sixty (60) calendar
days; or

         (8)     ERISA. (a) An ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan,
(b) the Borrower or any Subsidiary Guarantor or any of their respective ERISA Affiliates fails to pay when
due, after the expiration of any applicable grace period, any installment payment with respect to its
Withdrawal Liability under Section 4201 of ERISA under a Multiemployer Plan, or (c) with respect to a
Foreign Plan a termination, withdrawal or noncompliance with applicable Law or plan terms, except, with
respect to each of the foregoing clauses of this Section 8.01(8), as would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect; or

         (9)      Invalidity of Loan Documents. Any material provision of the Loan Documents, taken as a
whole, at any time after its execution and delivery and for any reason, other than (a) as expressly permitted
by any Loan Documents (including as a result of a transaction permitted under Section 7.03 or 7.04), (b) as
a result of acts or omissions by an Agent (it being understood that the foregoing exception shall not impose


                                                       153
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1195 of 1503



any obligations on any Agent exculpated under Article IX) or any Lender or (c) due to the satisfaction in
full of the Termination Conditions, ceases to be in full force and effect; or any Loan Party contests in writing
the validity or enforceability of the Loan Documents, taken as a whole (other than as a result of the
satisfaction of the Termination Conditions), or any Loan Party denies in writing that it has any or further
liability or obligation under the Loan Documents, taken as a whole (other than as a result of the satisfaction
of the Termination Conditions), or purports in writing to revoke or rescind the Loan Documents, taken as
a whole, prior to the satisfaction of the Termination Conditions; or

         (10)    Collateral Documents. Any Collateral Document with respect to a material portion of the
Collateral after delivery thereof pursuant to Section 4.01, 6.11 or 6.13 for any reason (other than pursuant
to the terms hereof or thereof including as a result of a transaction not prohibited under this Agreement)
ceases to create, a valid and perfected Lien with the priority required by the Applicable Intercreditor
Agreement (or other security purported to be created on the applicable Collateral) on and security interest
in any material portion of the Collateral purported to be covered thereby, subject to Liens permitted under
Section 7.01, except to the extent that any such loss of perfection or priority is not required pursuant to the
Collateral and Guarantee Requirement or results from the failure of the Administrative Agent or the
Collateral Agent to maintain possession of Collateral actually delivered to it and pledged under the
Collateral Documents or to file Uniform Commercial Code amendments relating to a Loan Party’s change
of name or jurisdiction of formation (solely to the extent that the Borrower provides the Collateral Agent
written notice thereof in accordance with the Security Agreement, and the Collateral Agent and the
Borrower have agreed that the Collateral Agent will be responsible for filing such amendments; provided
that each party to this Agreement acknowledges and agrees that the Collateral Agent and the Required
Administrative Lenders may use an outside service provider for the tracking of all Uniform Commercial
Code financing statements required to be filed pursuant to the Loan Documents and notification to the
Collateral Agent or the Required Administrative Lenders, as the case may be, of, among other things, the
upcoming lapse or expiration thereof) and continuation statements or to take any other action primarily
within its control with respect to the Collateral and except as to Collateral consisting of Real Property to
the extent that such losses are covered by a lender’s title insurance policy and such insurer has not denied
coverage (it being understood that the foregoing exception shall not impose any obligations on any Agent
exculpated under Article IX); or

        (11)     Change of Control. There occurs any Change of Control.

       Section 8.02     Remedies upon Event of Default. If any Event of Default occurs and is continuing,
the Administrative Agent may with the consent of the Required Lenders and shall, at the request of the
Required Lenders, take any or all of the following actions:

         (1)    declare the Commitments of each Lender to be terminated, whereupon such Commitments
will be terminated;

        (2)     declare the unpaid principal amount of all outstanding Loans, all interest accrued and
unpaid thereon, and all other amounts owing or payable under any Loan Document to be immediately due
and payable, without presentment, demand, protest or other notice of any kind, all of which are hereby
expressly waived by the Borrower; and

       (3)      exercise on behalf of itself and the Lenders all rights and remedies available to it and the
Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for relief, with respect to the
Borrower under Title 11 of the United States Code entitled “Bankruptcy,” as now or hereafter in effect, or
any successor thereto (the “Bankruptcy Code”), the Commitments of each Lender will automatically


                                                      154
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1196 of 1503



terminate and the unpaid principal amount of all outstanding Loans and all interest and other amounts as
aforesaid will automatically become due and payable without further act of the Administrative Agent or
any Lender.

         Section 8.03    Application of Funds. After the exercise of remedies provided for in Section 8.02
(or after the Loans have automatically become immediately due and payable as set forth in the proviso to
Section 8.02), subject to the Applicable Intercreditor Agreement then in effect, any amounts received on
account of the Obligations will be applied by the Administrative Agent in the following order:

                        First, to payment of that portion of the Obligations constituting fees, indemnities,
                 expenses and all other amounts (other than principal and interest, but including Attorney
                 Costs payable under Sections 10.04 and 10.05 and amounts payable under Article III)
                 payable to the Agents in their capacity as such;

                         Second, to payment of that portion of the Obligations constituting fees,
                 indemnities and other amounts (other than principal and interest, but including Attorney
                 Costs payable under Sections 10.04 and 10.05 and amounts payable under Article III)
                 payable to the Lenders, ratably among them in proportion to the amounts described in
                 this clause Second payable to them;

                        Third, to payment of that portion of the Obligations constituting accrued and
                 unpaid interest on the Loans, ratably among the Lenders in proportion to the respective
                 amounts described in this clause Third payable to them;

                         Fourth, to payment of that portion of the Obligations constituting unpaid principal
                 of the Loans, ratably among the Secured Parties in proportion to the respective amounts
                 described in this clause Fourth held by them;

                       Fifth, to the payment of all other Obligations of the Loan Parties that are due and
                payable to the other Secured Parties on such date, ratably based upon the respective
                aggregate amounts of all such Obligations owing to the other Secured Parties on such date;
                and

                         (1)       Last, the balance, if any, after all of the Obligations have been
                paid in full, to the Borrower or as otherwise required by Law.

                                              ARTICLE IX

                       Administrative Agent, Collateral Agent and Other Agents

        Section 9.01     Appointment and Authorization of the Agents.

        (1)     Each Lender hereby irrevocably appoints Wilmington Trust, National Association, to act
on its behalf as the Administrative Agent and Collateral Agent hereunder and under the other Loan
Documents and authorizes the Agents to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent and Collateral Agent by the terms hereof or thereof, together with
such actions and powers as are reasonably incidental thereto. The provisions of this Article IX (other than
Sections 9.09, 9.10, 9.11, 9.12 and 9.16) are solely for the benefit of the Agents and the Lenders and the
Borrower and the other Loan Parties shall not have rights as a third-party beneficiary of any such provision.




                                                    155
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1197 of 1503



         (2)       Each of the Lenders hereby irrevocably appoints and authorizes the Collateral Agent to act
as the agent of (and to hold any security interest created by the Collateral Documents for and on behalf of
or in trust for) such Lender for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the Collateral Agent (and any co-agents,
sub-agents and attorneys-in-fact appointed by the Collateral Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted under the Collateral
Documents, or for exercising any rights and remedies thereunder at the direction of the Administrative
Agent), shall be entitled to the benefits of all provisions of this Article IX and Article X (including Sections
9.07, 9.08, 10.04 and 10.05, as though such co-agents, sub-agents and attorneys-in-fact were the Collateral
Agent under the Loan Documents), and all other rights, privileges, protections, immunities, and indemnities
granted to the Administrative Agent and the Collateral Agent under this Agreement and the other Loan
Documents. Without limiting the generality of the foregoing, the Lenders hereby expressly authorize the
Administrative Agent and the Collateral Agent to (i) execute any and all documents (including releases)
with respect to the Collateral and the rights of the Secured Parties with respect thereto (including any
Applicable Intercreditor Agreement), as contemplated by and in accordance with the provisions of this
Agreement and the Collateral Documents and acknowledge and agree that any such action by any Agent
shall bind the Lenders, and (ii) negotiate, enforce or settle any claim, action or proceeding affecting the
Lenders in their capacity as such, at the written direction of the Required Lenders, which negotiation,
enforcement or settlement will be binding upon each Lender.

         Section 9.02    Rights as a Lender. Any Lender that is also serving as an Agent (including as
Administrative Agent or Collateral Agent) hereunder shall have the same rights and powers in its capacity
as a Lender as any other Lender and may exercise the same as though it were not an Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the context otherwise requires,
include each Lender (if any) serving as an Agent hereunder in its individual capacity. Any such Person
serving as an Agent and its Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not an Agent hereunder and without any duty
to account therefor to the Lenders. The Lenders acknowledge that, pursuant to such activities, any Agent
or its Affiliates may receive information regarding any Loan Party or any of its Affiliates (including
information that may be subject to confidentiality obligations in favor of such Loan Party or such Affiliate)
and acknowledge that no Agent shall be under any obligation to provide such information to them.

        Section 9.03     Exculpatory Provisions. The Administrative Agent and the Collateral Agent shall
not have any duties, obligations or responsibilities except those expressly set forth in this Agreement and
in the other Loan Documents. Without limiting the generality of the foregoing, an Agent (including the
Administrative Agent and the Collateral Agent):

         (1)     shall not be subject to any fiduciary or other implied duties or obligations, regardless of
whether a Default or Event of Default has occurred and is continuing and without limiting the generality of
the foregoing, the use of the term “agent” or “ad hoc group” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law and instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative or representative relationship
between independent contracting parties;

        (2)    shall not have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or by the other Loan
Documents that such Agent is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for herein or in the other Loan


                                                      156
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1198 of 1503



Documents), provided that notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents, the Agent shall not be required to take any action that, in its opinion or the opinion
of its counsel, may expose such Agent to liability or that is contrary to any Loan Document or applicable
law; and

         (3)     shall not, except as expressly set forth herein and in the other Loan Documents, have any
duty to disclose, and shall not be liable for the failure to disclose, any information relating to the Borrower,
the Loan Parties, or any of their Affiliates that is communicated to or obtained by any Person serving as an
Agent or any of its Affiliates in any capacity.

         Neither the Agents nor any of their Related Persons shall be liable for and shall be fully protected
from any action taken or not taken by it (i) with the consent, instruction, direction or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be necessary, or as any Agent
shall believe in good faith shall be necessary, under the circumstances as provided in Sections 10.01 and
8.02) or (ii) in the absence of its own gross negligence or willful misconduct as determined by the final and
non-appealable judgment of a court of competent jurisdiction, in connection with its duties expressly set
forth herein. No Agent shall be deemed to have knowledge of any Default or Event of Default unless and
until notice describing such Default or Event of Default and stating that such notice is a “notice of default”
is given to such Agent by the Borrower or a Lender.

         No Agent-Related Person shall be responsible for or have any duty to ascertain or inquire into (i)
any recital, statement, warranty or representation made in or in connection with this Agreement or any other
Loan Document, (ii) the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation, perfection or priority of any
Lien purported to be created by the Collateral Documents, (v) the value or the sufficiency of any Collateral,
or (vi) the satisfaction of any condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof. The duties of the Agents shall be mechanical
and administrative in nature; the Agents shall not have by reason of this Agreement or any other Loan
Document a fiduciary relationship in respect of any Lender or the holder of any Term Note; and nothing in
this Agreement or in any other Loan Document, expressed or implied, is intended to or shall be so construed
as to impose upon any Agent any obligations in respect of this Agreement or any other Loan Document
except as expressly set forth herein or therein.

        Notwithstanding anything to the contrary set forth in this Agreement or any other Loan Document,
no Agent shall be responsible for (i) perfecting, maintaining, monitoring, preserving or protecting the
security interest or lien granted under this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, (ii) the filing, re-filing, recording, re-recording or continuing
or any document, financing statement, mortgage, assignment, notice, instrument of further assurance or
other instrument in any public office at any time or times or (iii) providing, maintaining, monitoring or
preserving insurance on or the payment of taxes with respect to any of the Collateral. The actions described
in items (i) through (iii) shall be the sole responsibility of the Borrower.

       In no event shall any Agent be responsible or liable for special, indirect, or consequential loss or
damage of any kind whatsoever (including, but not limited to, loss of profit) irrespective of whether such
Agent has been advised of the likelihood of such loss or damage and regardless of the form of action.




                                                      157
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1199 of 1503



         Section 9.04     Lack of Reliance on the Agents. Independently and without reliance upon the
Agents, each Lender and the holder of each Term Note, to the extent it deems appropriate, has made and
shall continue to make (i) its own independent investigation of the financial condition and affairs of
Holdings, the Borrower and the Restricted Subsidiaries in connection with the making and the continuance
of the Loans and the taking or not taking of any action in connection herewith and (ii) its own appraisal of
the creditworthiness of Holdings, the Borrower and the Restricted Subsidiaries and, except as expressly
provided in this Agreement, the Agents shall not have any duty or responsibility, either initially or on a
continuing basis, to provide any Lender or the holder of any Term Note with any credit or other information
with respect thereto, whether coming into its possession before the making of the Loans or at any time or
times thereafter. The Agents shall not be responsible to any Lender or the holder of any Term Note for any
recitals, statements, information, representations or warranties herein or in any document, certificate or
other writing delivered in connection herewith or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectability, priority or sufficiency of this Agreement or any other Loan
Document or the financial condition of the Holdings, the Borrower or any of the Restricted Subsidiaries or
be required to make any inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement or any other Loan Document, or the financial condition of
Holdings, the Borrower or any of the Restricted Subsidiaries or the existence or possible existence of any
Default or Event of Default.

          Section 9.05   Certain Rights of the Agents. If an Agent requests instructions from the Required
Lenders with respect to any act or action (including failure to act) in connection with this Agreement or any
other Loan Document, such Agent shall be entitled to refrain from such act or taking such action unless and
until such Agent shall have received instructions from the Required Lenders; and such Agent shall not incur
liability to any Lender by reason of so refraining. Without limiting the foregoing, neither any Lender nor
the holder of any Term Note shall have any right of action whatsoever against any Agent as a result of such
Agent acting or refraining from acting hereunder or under any other Loan Document in accordance with
the instructions of the Required Lenders.

         Section 9.06     Reliance by the Agents. The Agents shall be entitled to rely upon, and shall be
fully protected in relying upon, any note, writing, resolution, notice, statement, certificate, telex, teletype
or facsimile message, cablegram, radiogram, order or other document or telephone message signed, sent or
made by any Person that such Agent believed to be the proper Person, and, with respect to all legal matters
pertaining to this Agreement and any other Loan Document and its duties hereunder and thereunder, upon
advice of counsel selected by such Agent. In determining compliance with any condition hereunder to the
making of a Loan, that by its terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of such Loan. The Agents may
consult with legal counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

         Section 9.07      Delegation of Duties. The Agents may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Documents by or through any one or more
sub agents appointed by the Agents. The Agents and any such sub agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Agent-Related Persons. All
provisions of this Article IX and Article X (including Sections 9.07, 9.08, 10.04 and 10.05) and all other
rights, privileges, protections, immunities, and indemnities granted to such Agent hereunder and under the
other Loan Documents shall apply to any such sub agent and to the Agent-Related Persons of the Agents
and any such sub agent, and shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as Administrative Agent or Collateral Agent.



                                                     158
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1200 of 1503



         Section 9.08    Indemnification. Whether or not the transactions contemplated hereby are
consummated, to the extent the Agents or any other Agent-Related Person (solely to the extent any such
Agent-Related Person was performing services on behalf of the Administrative Agent or Collateral Agent)
is not reimbursed and indemnified by the Borrower, the Lenders will reimburse and indemnify the Agents
or any other Agent-Related Person (solely to the extent any such Agent-Related Person was performing
services on behalf of the Administrative Agent or Collateral Agent) in proportion to their respective
“percentage” as used in determining the Required Lenders for and against any and all liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, costs, expenses or disbursements of whatsoever kind
or nature which may be imposed on, asserted against or incurred by the Administrative Agent, the Collateral
Agent or any other Agent-Related Person (solely to the extent any such Agent-Related Person was
performing services on behalf of the Administrative Agent or the Collateral Agent) in performing its duties
hereunder or under any other Loan Document or in any way relating to or arising out of this Agreement or
any other Loan Document; provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s or the Collateral Agent’s gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final and non-appealable decision). In the case of
any investigation, litigation or proceeding giving rise to any Indemnified Liabilities, this Section 9.08
applies whether any such investigation, litigation or proceeding is brought by any Lender or any other
Person. Without limitation of the foregoing, each Lender shall reimburse the Administrative Agent or the
Collateral Agent, as applicable, upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by such Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through negotiations, legal proceedings
or otherwise) of, or legal advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the extent that such Agent is
not promptly reimbursed for such expenses by or on behalf of the Borrower, provided that such
reimbursement by the Lenders shall not affect the Borrower’s continuing reimbursement obligations with
respect thereto, provided further that the failure of any Lender to indemnify or reimburse the Administrative
Agent or the Collateral Agent shall not relieve any other Lender of its obligation in respect thereof. The
undertaking in this Section 9.08 shall survive termination of the Aggregate Commitments, the payment of
all other Obligations and the resignation of the Administrative Agent and the Collateral Agent.

         Section 9.09    The Agents in their Individual Capacity. With respect to its obligation to make
Loans under this Agreement, the Agents shall have the rights and powers specified herein for a “Lender”
and may exercise the same rights and powers as though it were not performing the duties specified herein;
and the term “Lender,” “Required Lenders” or any similar terms shall, unless the context clearly indicates
otherwise, include the Agents in their respective individual capacities. The Agents and their affiliates may
accept deposits from, lend money to, and generally engage in any kind of banking, investment banking,
trust or other business with, or provide debt financing, equity capital or other services (including financial
advisory services) to any Loan Party or any Affiliate of any Loan Party (or any Person engaged in a similar
business with any Loan Party or any Affiliate thereof) as if they were not performing the duties specified
herein, and may accept fees and other consideration from any Loan Party or any Affiliate of any Loan Party
for services in connection with this Agreement and otherwise without having to account for the same to the
Lenders. The Lenders acknowledge that, pursuant to such activities, any Agent or its Affiliates may receive
information regarding any Loan Party or any of its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Loan Party or such Affiliate) and acknowledge that no Agent
shall be under any obligation to provide such information to them.

         Section 9.10    Holders. The Administrative Agent may deem and treat the payee of any Term
Note as the owner thereof for all purposes hereof unless and until a written notice of the assignment, transfer
or endorsement thereof, as the case may be, shall have been filed with the Administrative Agent. Any
request, authority or consent of any Person who, at the time of making such request or giving such authority


                                                     159
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1201 of 1503



or consent, is the holder of any Term Note shall be conclusive and binding on any subsequent holder,
transferee, assignee or endorsee, as the case may be, of such Term Note or of any Term Note or Term Notes
issued in exchange therefor.

       Section 9.11      Resignation by the Agents. The Administrative Agent and the Collateral Agent
may resign from the performance of all its respective functions and duties hereunder or under the other
Loan Documents at any time by giving 30 days prior written notice to the Lenders and the Borrower. If the
Administrative Agent or the Collateral Agent is in material breach of its obligations hereunder, then such
Agent may be removed as the Administrative Agent and/or Collateral Agent at the reasonable request of
the Required Lenders. If any Agent is a Defaulting Lender, the Borrower may remove the Defaulting Lender
from such role upon 15 days prior written notice to the Lenders.

        Upon any such notice of resignation by, or notice of removal of, the Administrative Agent or the
Collateral Agent, the Required Lenders shall appoint a successor Administrative Agent or Collateral Agent
hereunder or thereunder who shall be a commercial bank or trust company reasonably acceptable to the
Borrower, which acceptance shall not be unreasonably withheld or delayed (provided that the Borrower’s
approval shall not be required if an Event of Default under Section 8.01(1) or Section 8.01(6) has occurred
and is continuing).

         If a successor Administrative Agent or Collateral Agent shall not have been so appointed within
such 30 day period, the Administrative Agent or Collateral Agent, as applicable, with the consent of the
Borrower (which consent shall not be unreasonably withheld or delayed, provided that the Borrower’s
consent shall not be required if an Event of Default under Section 8.01(1) or Section 8.01(6) has occurred
and is continuing), shall then appoint a successor Administrative Agent or Collateral Agent, who shall serve
as Administrative Agent or Collateral Agent hereunder or thereunder until such time, if any, as the Required
Lenders appoint a successor Administrative Agent or Collateral Agent as provided above.

         If no successor Administrative Agent or Collateral Agent has been appointed pursuant to the
foregoing by the 30th day after the date such notice of resignation was given by the Administrative Agent
or Collateral Agent, or such notice of removal was given by the Required Lenders or the Borrower, as
applicable, such Agent’s resignation shall nonetheless become effective and the Required Lenders shall
thereafter perform all the duties of the Administrative Agent and/or Collateral Agent, as applicable,
hereunder or under any other Loan Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent or Collateral Agent as provided above. The retiring Administrative Agent
or Collateral Agent, as applicable, shall be discharged from its respective duties and obligations hereunder
and under the other Loan Documents (except that in the case of any collateral security held by the Collateral
Agent on behalf of the Lenders under any of the Loan Documents, the retiring Collateral Agent shall
continue to hold such collateral security until such time as a successor Collateral Agent is appointed) and
all payments, communications and determinations provided to be made by, to or through the such Agent
shall instead be made by or to each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent or Collateral Agent as provided for above in this Section 9.11.

         Upon the acceptance of a successor’s appointment as Administrative Agent and/or Collateral Agent
hereunder and upon the execution and filing or recording of such financing statements, or amendments
thereto, and such amendments or supplements to the Mortgages, and such other instruments or notices, as
may be necessary or desirable, or as the Required Lenders may request, in order to (i) continue the
perfection of the Liens granted or purported to be granted by the Collateral Documents or (ii) otherwise
ensure that the Collateral and Guarantee Requirement is satisfied, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this Section 9.11).


                                                     160
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1202 of 1503



         The fees payable by the Borrower to a successor Administrative Agent or Collateral Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s or Collateral Agent’s resignation hereunder and under
the other Loan Documents, the provisions of this Article IX and Sections 10.04 and 10.05 and all other
rights, privileges, protections, immunities, and indemnities granted to the Administrative Agent and the
Collateral Agent hereunder and the other Loan Documents shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Agent-Related Persons in respect of any actions taken or
omitted to be taken by any of them while the retiring Administrative Agent or Collateral Agent was acting
as Administrative Agent and/or Collateral Agent, as applicable.

        Upon a resignation of the Administrative Agent or Collateral Agent pursuant to this Section 9.11,
such Agent (i) shall continue to be subject to Section 10.09 and (ii) shall remain indemnified to the extent
provided in this Agreement and the other Loan Documents and the provisions of this Article IX (and the
analogous provisions of the other Loan Documents) shall continue in effect for the benefit of the
Administrative Agent or Collateral Agent, as applicable, for all of its actions and inactions while serving
as the Administrative Agent or Collateral Agent.

        Section 9.12     Collateral Matters. Each Lender irrevocably authorizes and directs the Collateral
Agent to take the actions to be taken by them as set forth in Section 7.04 and 10.24.

         Each Lender hereby agrees, and each holder of any Term Note by the acceptance thereof will be
deemed to agree, that, except as otherwise set forth herein, any action taken by the Required Lenders in
accordance with the provisions of this Agreement or the Collateral Documents, and the exercise by the
Required Lenders of the powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of the Lenders. The Collateral Agent
is hereby authorized on behalf of all of the Lenders, without the necessity of any notice to or further consent
from any Lender, from time to time prior to an Event of Default, to take any action with respect to any
Collateral or Collateral Documents which may be necessary to perfect and maintain perfected the security
interest in and liens upon the Collateral granted pursuant to the Collateral Documents.

         Upon request by the Administrative Agent at any time, the Lenders will confirm in writing the
Collateral Agent’s authority to release particular types or items of Collateral pursuant to this Section 9.12.
In each case as specified in this Section 9.12, the applicable Agent will (and each Lender irrevocably
authorizes the applicable Agent to), at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the release or subordination
of such item of Collateral from the assignment and security interest granted under the Collateral Documents,
or to evidence the release of such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.12.

         The Collateral Agent shall have no obligation whatsoever to the Lenders or to any other Person to
assure that the Collateral exists or is owned by any Loan Party or is cared for, protected or insured or that
the Liens granted to the Collateral Agent herein or pursuant hereto have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any particular priority, or to exercise or
to continue exercising at all or in any manner or under any duty of care, disclosure or fidelity any of the
rights, authorities and powers granted or available to the Collateral Agent in this Section 9.12, Section 10.24
or in any of the Collateral Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, the Collateral Agent may act in any manner it may deem
appropriate, in its sole discretion, and that the Collateral Agent shall have no duty or liability whatsoever
to the Lenders, except for its gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).



                                                      161
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1203 of 1503



        Section 9.13     [Reserved].

        Section 9.14    Administrative Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the Administrative Agent shall
have made any demand on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

                   (a) to file and prove a claim for the whole amount of the principal and interest owing
   and unpaid in respect of the Loans and all other Obligations that are owing and unpaid and to file such
   other documents as may be necessary or advisable in order to have the claims of the Lenders and the
   Administrative Agent (including any claim for the reasonable compensation, expenses, disbursements
   and advances of the Lenders and the Administrative Agent and their respective agents and counsel and
   all other amounts due the Lenders and the Administrative Agent under Sections 2.09, 3.01, 10.04 and
   10.05) allowed in such judicial proceeding; and

                   (b) to collect and receive any monies or other property payable or deliverable on any
   such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or other similar official in any such
judicial proceeding is hereby authorized by each Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Agents and their respective agents and counsel, and any other
amounts due the Administrative Agent under the Loan Documents (including all amounts due under
Sections 2.09, 3.01, 10.04 and 10.05).

        Nothing contained herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

        Section 9.15     Appointment of Supplemental Administrative Agents.

         (1)     It is the purpose of this Agreement and the other Loan Documents that there shall be no
violation of any Law of any jurisdiction denying or restricting the right of banking corporations or
associations to transact business as agent or trustee in such jurisdiction. It is recognized that in case of
litigation under this Agreement or any of the other Loan Documents, and in particular in case of the
enforcement of any of the Loan Documents, or in case the Administrative Agent deems that by reason of
any present or future Law of any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized to appoint an additional
individual or institution selected by the Administrative Agent in its sole discretion as a separate trustee, co-
trustee, administrative agent, collateral agent, administrative sub-agent or administrative co-agent (any such
additional individual or institution being referred to herein individually as a “Supplemental
Administrative Agent” and collectively as “Supplemental Administrative Agents”).

        (2)      In the event that the Administrative Agent appoints a Supplemental Administrative Agent
with respect to any Collateral, (i) each and every right, power, privilege or duty expressed or intended by
this Agreement or any of the other Loan Documents to be exercised by or vested in or conveyed to the



                                                      162
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1204 of 1503



Administrative Agent with respect to such Collateral shall be exercisable by and vest in such Supplemental
Administrative Agent to the extent, and only to the extent, necessary to enable such Supplemental
Administrative Agent to exercise such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and obligation contained in the
Loan Documents and necessary to the exercise or performance thereof by such Supplemental
Administrative Agent shall run to and be enforceable by either the Administrative Agent or such
Supplemental Administrative Agent, and (ii) the provisions of this Article IX and of Sections 10.04 and
10.05 that refer to the Administrative Agent shall inure to the benefit of such Supplemental Administrative
Agent and all references therein to the Administrative Agent shall be deemed to be references to the
Administrative Agent or such Supplemental Administrative Agent, as the context may require.

         (3)     Should any instrument in writing from any Loan Party be reasonably required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for more fully and certainly
vesting in and confirming to him or it such rights, powers, privileges and duties, the Borrower shall, or shall
cause such Loan Party to, execute, acknowledge and deliver any and all such instruments reasonably
acceptable to it promptly upon request by the Administrative Agent. In case any Supplemental
Administrative Agent, or a successor thereto, shall die, become incapable of acting, resign or be removed,
all the rights, powers, privileges and duties of such Supplemental Administrative Agent, to the extent
permitted by Law, shall vest in and be exercised by the Administrative Agent until the appointment of a
new Supplemental Administrative Agent.

        Section 9.16     Intercreditor Agreements.        Notwithstanding anything to the contrary in this
Agreement or in any other Loan Document, each Lender (and, by its acceptance of the benefits of any
Collateral Document, each other Secured Party): (a) acknowledges that it has received a copy of ABL
Intercreditor Agreement, the Term Intercreditor Agreement or any other Applicable Intercreditor
Agreement, (b) consents to the subordination of Liens provided for in the ABL Intercreditor Agreement,
the Term Intercreditor Agreement or any other Applicable Intercreditor Agreement, the Liens granted to
the Collateral Agent in favor of the Secured Parties pursuant to the Loan Documents and the exercise of
any right related to any Collateral shall be subject, in each case, to the terms of the ABL Intercreditor
Agreement, the Term Intercreditor Agreement or any other Applicable Intercreditor Agreement,
(c) acknowledges that in the event of any conflict between the express terms and provisions of this
Agreement or any other Loan Document, on the one hand, and of the ABL Intercreditor Agreement, the
Term Intercreditor Agreement or any other Applicable Intercreditor Agreement, on the other hand, the
terms and provisions of the ABL Intercreditor Agreement or Term Intercreditor Agreement, as the case
may be, shall control, and (d) authorizes and instructs the Administrative Agent and Collateral Agent to
execute the ABL Intercreditor Agreement, the Term Intercreditor Agreement or any other Applicable
Intercreditor Agreement (including, in each case, any and all amendments, amendments and restatements,
modifications, supplements and acknowledgements thereto permitted hereby from time to time) on behalf
of such Lender, and such Lender agrees to be bound by the terms thereof.

        Section 9.17     [Reserved].

          Section 9.18    Withholding Tax. To the extent required by any applicable Laws, the
Administrative Agent may withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax. Without limiting or expanding the provisions of Section 3.01, each Lender
shall indemnify and hold harmless the Administrative Agent against, and shall make payable in respect
thereof within 10 days after demand therefor, any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any counsel for the Administrative
Agent) incurred by or asserted against the Administrative Agent by the IRS or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly withhold Tax from amounts paid
to or for the account of such Lender for any reason (including because the appropriate form was not


                                                     163
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1205 of 1503



delivered or not properly executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of withholding tax ineffective). A
certificate as to the amount of such payment or liability delivered to any Lender by the Administrative
Agent shall be conclusive absent manifest error. Each Lender hereby authorizes the Administrative Agent
to set off and apply any and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this Section 9.18. The
agreements in this Section 9.18 shall survive the resignation, replacement or removal of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all Obligations under any Loan Document, and the
termination of this Agreement or any other Loan Document.

         Section 9.19    No Reliance on Administrative Agent’s Customer Identification Program. Each
Lender acknowledges and agrees that neither such Lender, nor any of its Affiliates, participants or
assignees, may rely on Administrative Agent or Collateral Agent to carry out such Lender’s, Affiliate’s,
participant’s or assignee’s customer identification program, or other obligations required or imposed under
or pursuant to the USA PATRIOT Act or the regulations thereunder, including the regulations contained in
31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or any other anti-terrorism
Law, including any programs involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the transactions hereunder or
contemplated hereby: (a) any identity verification procedures, (b) any recordkeeping, (c) comparisons with
government lists, (d) customer notices; or (e) other procedures required under the CIP Regulations or such
anti-terrorism Laws.

        Section 9.20   Survival. The agreements in this Article IX shall survive the resignation,
replacement, or removal of any Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments, the repayment, satisfaction or discharge of all Obligations under any
Loan Document, and the termination of this Agreement or any other Loan Document.

                                              ARTICLE X

                                              Miscellaneous

        Section 10.01   Amendments, etc.

         (1)     Except as otherwise set forth in this Agreement or in the Term Intercreditor Agreement, no
amendment or waiver of any provision of this Agreement or any other Loan Document, and no consent to
any departure by the Borrower or any other Loan Party therefrom, shall be effective unless in writing signed
by the Required Lenders (with a fully-executed copy thereof delivered to the Administrative Agent) (other
than with respect to any amendment or waiver contemplated in clause (i) below), which shall only require
the consent of the Required Facility Lenders under the applicable Facility or Facilities) (or by the
Administrative Agent with the consent of the Required Lenders) and the Borrower or the applicable Loan
Party, as the case may be and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided that no such amendment, waiver or consent shall:

                    (a) extend or increase the Commitment of any Lender without the written consent of
   such Lender (it being understood that a waiver of any condition precedent set forth in Section 4.01 or
   the waiver of any Default, mandatory prepayment or mandatory reduction of the Commitments shall not
   constitute an extension or increase of any Commitment of any Lender);

                    (b) postpone any date scheduled for, or reduce the amount of, any payment of principal
   or interest under Section 2.07 or 2.08 (other than pursuant to Section 2.08(2)) or any payment of fees or


                                                    164
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1206 of 1503



   premiums hereunder or under any Loan Document with respect to payments to any Lender without the
   written consent of such Lender, it being understood that none of the following will constitute a
   postponement of any date scheduled for, or a reduction in the amount of, any payment of principal,
   interest, fees or premiums: the waiver of (or amendment to the terms of) any mandatory prepayment of
   the Loans;

                    (c) reduce the principal of, or the rate of interest specified herein on, any Loan, or
   (subject to clause (I) of the proviso immediately succeeding clause (i) of this Section 10.01(1)) any fees
   or other amounts payable hereunder or under any other Loan Document to any Lender without the
   written consent of such Lender; provided that only the consent of (A) the Required Lenders shall be
   necessary to amend the definition of “Default Rate” and (B) the Required Lenders will be necessary to
   waive any obligation of the Borrower to pay interest at the Default Rate;

                    (d) except as contemplated by clause (C) in the second proviso immediately
   succeeding clause (i) of this Section 10.01(1), (x) change any provision of this Section 10.01 or the
   definition of “Required Lenders” or “Required Facility Lenders,” or any other provision specifying the
   number of Lenders or portion of the Loans or Commitments required to take any action under the Loan
   Documents, without the written consent of each Lender and (y) change the definition of “Pro Rata Share”
   without the written consent of each Lender directly and adversely affected thereby;

                     (e) other than in a transaction permitted under Section 7.03 or Section 7.04, release all
   or substantially all of the Collateral in any transaction or series of related transactions, without the written
   consent of each Lender; or

                    (f) other than in a transaction permitted under Section 7.03 or Section 7.04, release all
   or substantially all of the aggregate value of the Guaranty, without the written consent of each Lender;

                    (g) change any provision requiring pro rata payments or pro rata sharing of payments,
   without the written consent of each Lender directly and adversely affected thereby;

                    (h) [Reserved];

                   (i) change any term or provision of Section 8.03, without the written consent of each
   Lender directly and adversely affected thereby;

                   (j) amend, waive or otherwise modify any term or provision (including the availability
   and conditions to funding and the rate of interest applicable thereto) which directly affects Lenders of
   one Facility and does not directly affect Lenders under any other Facility, in each case, without the
   written consent of the Required Facility Lenders under such applicable Facility; or

                   (k) change the definition of “Unrestricted Subsidiary” or the addition of any
   Unrestricted Subsidiaries after the Closing Date, without the written consent of each Lender;

provided that:

        (I)     no amendment, waiver or consent shall, unless in writing and signed by the applicable
Agent in addition to the Lenders required above, affect the rights or duties of, or any fees or other amounts
payable to, such Administrative Agent under this Agreement or any other Loan Document; and




                                                       165
    Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1207 of 1503



        (II)   Section 10.07(g) may not be amended, waived or otherwise modified without the consent
of each Granting Lender all or any part of whose Loans are being funded by an SPC at the time of such
amendment, waiver or other modification;

provided further that notwithstanding the foregoing:

                         (A)      no Defaulting Lender shall have any right to approve or disapprove of any
                amendment, waiver or consent hereunder (and any amendment, waiver or consent which
                by its terms requires the consent of all Lenders, the Required Lenders, the Required
                Facility Lenders or each affected Lender may be effected with the consent of the
                applicable Lenders other than Defaulting Lenders) (it being understood that any
                Commitments or Loans held or deemed held by any Defaulting Lender shall be excluded
                for a vote of the Lenders hereunder requiring any consent of the Lenders);

                         (B)      no Lender consent is required to effect any amendment or supplement to
                any Applicable Intercreditor Agreement (i) that is for the purpose of adding the holders of
                Credit Agreement Refinancing Indebtedness or any other Permitted Indebtedness that is
                secured Indebtedness (or a Debt Representative with respect thereto) as parties thereto, as
                expressly contemplated by the terms of such Applicable Intercreditor Agreement, as
                applicable (it being understood that any such amendment, modification or supplement may
                make such other changes to the applicable Applicable Intercreditor Agreement as, in the
                good faith determination of the Required Administrative Lenders, are required to effectuate
                the foregoing and provided that such other changes are not adverse, in any material respect,
                to the interests of the Lenders) or (ii) that is expressly contemplated by any Applicable
                Intercreditor Agreement; provided further that no such agreement shall amend, modify or
                otherwise affect the rights or duties of, or any fees or other amounts payable to, any Agent
                hereunder or under any other Loan Document without the prior written consent of such
                Agent, as applicable;

                          (C)     this Agreement may be amended (or amended and restated) with the
                written consent of the Required Lenders, the Administrative Agent and the Borrower (i) to
                add one or more additional credit facilities to this Agreement and to permit the extensions
                of credit from time to time outstanding thereunder and the accrued interest and fees in
                respect thereof to share ratably in the benefits of this Agreement and the other Loan
                Documents with the Term Loans and the accrued interest and fees in respect thereof and
                (ii) to include appropriately the Lenders holding such credit facilities in any determination
                of the Required Lenders;

                        (D)     any waiver, amendment or modification of this Agreement that by its
                terms affects the rights or duties under this Agreement of Lenders holding Loans or
                Commitments of a particular Class (but not the Lenders holding Loans or Commitments of
                any other Class) may be effected by an agreement or agreements in writing entered into by
                the Borrower and the requisite percentage in interest of the affected Class of Lenders that
                would be required to consent thereto under this Section 10.01 if such Class of Lenders were
                the only Class of Lenders hereunder at the time;

                        (E)     Without limiting the scope of Section 10.01(3) below, any provision of
                this Agreement or any other Loan Document may be amended by an agreement in writing
                entered into by the Borrower and the Administrative Agent to cure any ambiguity,
                omission, defect or inconsistency (including amendments, supplements or waivers to any
                of the Collateral Documents, guarantees, intercreditor agreements or related documents


                                                    166
    Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1208 of 1503



                executed by any Loan Party or any other Subsidiary in connection with this Agreement if
                such amendment, supplement or waiver is delivered in order to cause such Collateral
                Documents, guarantees, intercreditor agreements or related documents to be consistent
                with this Agreement and the other Loan Documents) so long as, in each case, the Lenders
                shall have received at least 5 Business Days’ prior written notice thereof and the
                Administrative Agent shall not have received, within 5 Business Days of the date of such
                notice to the Lenders, a written notice from the Required Lenders stating that the Required
                Lenders object to such amendment; provided that the consent of the Lenders or the
                Required Lenders, as the case may be, shall not be required to make any such changes
                necessary to be made in connection with any borrowing of Incremental Term Loans,
                Refinancing Loans, any Extension or any borrowing of Replacement Loans and otherwise
                to effect the provisions of Section 2.14, 2.15 or 2.16 or the immediately succeeding
                paragraph of this Section 10.01, respectively;

                         (F)      the Borrower and the Collateral Agent may, without the input or consent
                of the other Lenders, but with the consent of the Required Administrative Lenders,
                (i) effect changes to any Mortgage or any other Collateral Document as may be necessary
                or appropriate in the opinion of the Required Administrative Lenders and (ii) effect
                changes to this Agreement that are necessary and appropriate to effect the offering process
                set forth in Section 2.05(1)(e); and

                        (G)      with respect to the consent of Required Lenders or Required
                Administrative Lenders expressly required by any Deemed Consent Provision (but not, for
                the avoidance of doubt, any amendment or waiver of, or consent to a departure from, any
                Deemed Consent Provision), the Administrative Agent or the Collateral Agent, as
                applicable, shall deliver any such request from the Borrower to the Lenders and, if the
                Lenders shall have received at least 15 Business Days’ prior written notice thereof and the
                Administrative Agent or the Collateral Agent shall not have received, within 15 Business
                Days of the date of such notice to the Lenders, a written notice from the Required Lenders
                or Required Administrative Lenders, as applicable, stating that the Required Lenders or
                Required Administrative Lenders, as applicable, object to such request, then the Required
                Lenders or Required Administrative Lenders, as applicable, shall be deemed to have
                accepted (provided, however, for the avoidance of doubt, this clause (G) shall not alter or
                be deemed to alter the rights, privileges, protections, immunities and indemnities granted
                to any Agent under this Agreement, including, without limitation, Article IX above, and
                the other Loan Documents).

        (2)    In addition, notwithstanding anything to the contrary in this Section 10.01, this Agreement
may be amended with the written consent of the Administrative Agent, the Borrower and the Lenders
providing the Replacement Loans (as defined below) to permit the refinancing of all outstanding Term
Loans of any Class (“Replaced Loans”) with replacement term loans (“Replacement Loans”) hereunder;
provided that

                    (a) the aggregate principal amount of such Replacement Loans shall not exceed the
   aggregate principal amount of such Replaced Loans, plus accrued interest, fees, premiums (if any) and
   penalties thereon and fees and expenses incurred in connection with such refinancing of Replaced Loans
   with such Replacement Loans,

                  (b) the All-In Yield with respect to such Replacement Loans (or similar interest rate
   spread applicable to such Replacement Loans) shall not be higher than the All-In Yield for such



                                                   167
    Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1209 of 1503



   Replaced Loans (or similar interest rate spread applicable to such Replaced Loans) immediately prior to
   such refinancing,

                    (c) the Weighted Average Life to Maturity of such Replacement Loans shall not be
   shorter than the Weighted Average Life to Maturity of such Replaced Loans at the time of such
   refinancing; and

                    (d) all other terms (other than with respect to pricing, premiums and optional
   prepayment or redemption terms) applicable to such Replacement Loans shall be substantially identical
   to, or no more favorable taken as a whole (in each case as determined by the Borrower in its reasonable
   judgment) to the Lenders providing such Replacement Loans than, those applicable to such Replaced
   Loans, except to the extent necessary to provide for covenants and other terms applicable to any period
   after the Latest Maturity Date of the Loans in effect immediately prior to such refinancing (provided
   that an Officer’s Certificate delivered to the Administrative Agent at least 5 Business Days prior to the
   incurrence of such Replacement Loans, together with a reasonably detailed description of the material
   terms and conditions of such Replacement Loans or drafts of the documentation relating thereto, stating
   that the Borrower has determined in good faith that such terms and conditions satisfy the requirement of
   this Section 10.01(2) shall be conclusive evidence that such terms and conditions satisfy such
   requirement unless the Required Administrative Lenders notify the Borrower and the Administrative
   Agent within such five 5 Business Day period that it disagrees with such determination (including a
   description of the basis upon which the Required Administrative Lenders disagree));

provided further that each amendment to this Agreement providing for Replacement Loans may, without
the consent of any other Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the Administrative Agent and the Borrower
to effect the provisions of this paragraph, and for the avoidance of doubt, this paragraph shall supersede
any other provisions in this Section 10.01 to the contrary.

        (3)      In addition, notwithstanding anything to the contrary in this Section 10.01,

                    (a) the Guaranty, the Collateral Documents and related documents executed by
   Holdings, the Borrower or any Restricted Subsidiaries in connection with this Agreement and the other
   Loan Documents may be in a form reasonably determined by the Required Administrative Lenders and
   may be, together with this Agreement, amended and waived with the consent of the Required
   Administrative Lenders and the Administrative Agent at the request of the Borrower without the need
   to obtain the consent of any other Lender if such amendment or waiver is delivered in order (i) to comply
   with local Law or advice of local counsel, (ii) to cure ambiguities or defects or (iii) to cause the Guaranty,
   Collateral Documents or other document to be consistent with this Agreement and the other Loan
   Documents (including by adding additional parties as contemplated herein or therein) and

                    (b) if the Administrative Agent and the Borrower shall have jointly identified an
   obvious error (including, but not limited to, an incorrect cross-reference) or any error or omission of a
   technical or immaterial nature, in each case, in any provision of this Agreement or any other Loan
   Document (including, for the avoidance of doubt, any exhibit, schedule or other attachment to any Loan
   Document), then the Administrative Agent (acting in its sole discretion) and the Borrower or any other
   relevant Loan Party shall be permitted to amend such provision and such amendment shall become
   effective without any further action or consent of any other party to any Loan Document. Notification
   of such amendment shall be made by the Administrative Agent to the Lenders promptly upon such
   amendment becoming effective.




                                                      168
    Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1210 of 1503



        Section 10.02   Notices and Other Communications; Facsimile Copies.

         (1)     General. Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in subsection (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by facsimile as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the applicable telephone number,
as follows:

                   (a) if to Holdings, the Borrower or the Administrative Agent, to the address, facsimile
   number, electronic mail address or telephone number specified for such Person on Schedule 10.02; and

                 (b) if to any other Lender, to the address, facsimile number, electronic mail address or
   telephone number specified in its Administrative Questionnaire.

         Notices and other communications sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices and other communications
sent by facsimile shall be deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the opening of business on the next
succeeding Business Day for the recipient). Notices and other communications delivered through electronic
communications to the extent provided in subsection (2) below shall be effective as provided in such
subsection (2).

         (2)     Electronic Communication. Notices and other communications to the Lenders hereunder
may be delivered or furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided that the foregoing shall
not apply to notices to any Lender pursuant to Article II if such Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant to procedures approved
by it, provided that approval of such procedures may be limited to particular notices or communications.

         (3)     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if such notice or other
communication is not sent during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next succeeding Business Day for the
recipient, and (ii) notices or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address as described in the
foregoing clause (i) of notification that such notice or communication is available and identifying the
website address therefor.

      (4)  The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM,
AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM
FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN


                                                   169
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1211 of 1503



CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall any
Agent or any of its Agent-Related Persons (collectively, the “Agent Parties”) have any liability to any
Loan Party, any Lender, or any other Person for losses, claims, damages, liabilities or expenses of any
kind, including direct or indirect, special, incidental or consequential damages, losses or expenses (whether
in tort, contract or otherwise) arising out of the Borrower’s or such Agent’s transmission of Borrower
Materials through the Internet or the Platform. Although the Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented or modified by the
Administrative Agent from time to time (including, as of the Closing Date, a user ID/password
authorization system) and the Platform is secured through a per-deal authorization method whereby each
user may access the Platform only on a deal-by-deal basis, each of the Lenders and the Borrower
acknowledges and agrees that the distribution of material through an electronic medium is not necessarily
secure, that the Agents are not responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Platform, and that there are confidentiality and other risks associated with
such distribution. Each of the Lenders and the Borrower hereby approves distribution of the Borrower
Materials through the Platform and understands and assumes the risks of such distribution.

         (5)      Change of Address. Each Loan Party and any Agent may change its address, facsimile or
telephone number for notices and other communications hereunder by written notice to the other parties
hereto. Each other Lender may change its address, facsimile or telephone number for notices and other
communications hereunder by written notice to the Borrower and the Administrative Agent. In addition,
each Lender agrees to notify the Administrative Agent from time to time to ensure that the Administrative
Agent has on record (i) an effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at least one individual at or
on behalf of such Public Lender to at all times have selected the “Private-Side Information” or similar
designation on the content declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that may contain material non-
public information with respect to the Borrower or its securities for purposes of United States Federal or
state securities laws. In the event that any Public Lender has elected for itself to not access any information
disclosed through the Platform or otherwise, such Public Lender acknowledges that (i) the Agents and other
Lenders may have access to such information and (ii) neither the Borrower nor any Agent or other Lender
with access to such information shall have (x) any responsibility for such Public Lender’s decision to limit
the scope of information it has obtained in connection with this Agreement and the other Loan Documents
or (y) any duty to disclose such information to such electing Lender or to use such information on behalf
of such electing Lender, and shall not be liable for the failure to so disclose or use such information.

         (6)     Reliance by the Agents. The Agents and the Lenders shall be entitled to rely and act upon
any notices purportedly given by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify each Agent, each Lender and the Agent-Related Persons of each of
them from all losses, costs, expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with any Agent may be recorded by such Agent, and each of the parties hereto hereby
consents to such recording. The Borrower’s obligations under this Section 10.02(6) shall survive the
resignation, replacement, or removal of any Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments, the repayment, satisfaction or discharge of all Obligations
under any Loan Document, and the termination of this Agreement or any other Loan Document.



                                                     170
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1212 of 1503



         Section 10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the Administrative
Agent to exercise, and no delay by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by Law.

         Notwithstanding anything to the contrary contained herein or in any other Loan Document, the
authority to enforce rights and remedies hereunder and under the other Loan Documents against the Loan
Parties or any of them shall be vested exclusively in, and all actions and proceedings at law in connection
with such enforcement shall be instituted and maintained exclusively by, the Agents in accordance with
Section 8.02 for the benefit of all the Lenders; provided, however, that the foregoing shall not prohibit (a)
each Agent from exercising on its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as such) hereunder and under the other Loan Documents, (b) any Lender from exercising setoff
rights in accordance with Section 10.10 (subject to the terms of Section 2.13), or (c) any Lender from filing
proofs of claim or appearing and filing pleadings on its own behalf during the pendency of a proceeding
relative to any Loan Party under any Debtor Relief Law; and provided further that if at any time there is no
Person acting as Administrative Agent or Collateral Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the Administrative Agent or
Collateral Agent, as applicable, pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b) and (c) of the preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as authorized by the Required
Lenders.

         Section 10.04 Costs and Expenses. The Borrower agrees (a) if the Closing Date occurs, to pay or
reimburse each Agent for all reasonable and documented out-of-pocket costs and expenses of such Agent
(promptly following a written demand therefor, together with backup documentation supporting such
reimbursement request) incurred in connection with the preparation, negotiation, syndication, execution,
delivery and administration of this Agreement and the other Loan Documents and any amendment, waiver,
consent or other modification of the provisions hereof and thereof (whether or not the transactions
contemplated thereby are consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs of Ballard Spahr LLP, as counsel to the
Agents and, if necessary, a single local counsel in each relevant material jurisdiction, and (b) upon
presentation of a summary statement, together with any supporting documentation reasonably requested by
the Borrower, to pay or reimburse the Agents (taken as a whole) and the Lenders (taken as a whole),
promptly following a written demand therefor for all reasonable and documented out-of-pocket costs and
expenses incurred in connection with the enforcement of any rights or remedies under this Agreement or
the other Loan Documents (including all such costs and expenses incurred during any legal proceeding,
including any proceeding under any Debtor Relief Law, and including (i) all Attorney Costs of one counsel
to the Agents (and, if necessary, one local counsel in any relevant material jurisdiction) and (ii) all Attorney
Costs of one counsel to the Lenders taken as a whole (and, if necessary, one local counsel in any relevant
material jurisdiction and solely in the case of a conflict of interest, one additional counsel in each relevant
jurisdiction to each group of affected Lenders similarly situated taken as a whole)). The agreements in this
Section 10.04 shall survive the resignation, replacement, or removal of any Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments, the repayment, satisfaction
or discharge of all Obligations under any Loan Document, and the termination of this Agreement or any
other Loan Document. All amounts due under this Section 10.04 shall be paid promptly following receipt
by the Borrower of an invoice relating thereto setting forth such expenses in reasonable detail.




                                                      171
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1213 of 1503



         Section 10.05 Indemnification by the Borrower. The Borrower shall indemnify and hold
harmless the Agents, each other Lender and their respective Related Persons (collectively, the
“Indemnitees”) from and against any and all losses, claims, actions, judgments, damages, liabilities or
expenses (including Attorney Costs and Environmental Liabilities) to which any such Indemnitee may
become subject arising out of, resulting from or in connection with (but limited, in the case of legal fees
and expenses, to the reasonable and documented out-of-pocket fees, disbursements and other charges of (a)
one counsel to the Agents and their Indemnitees taken as a whole and, if reasonably necessary, a single
local counsel for the Agents and their Indemnitees taken as a whole in each relevant jurisdiction) and (b)
one counsel to all other Indemnitees taken as a whole and, if reasonably necessary, a single local counsel
for all other Indemnitees taken as a whole in each relevant jurisdiction, and solely in the case of a conflict
of interest, one additional counsel in each relevant jurisdiction to each group of affected Indemnitees
similarly situated taken as a whole) (i) any actual or threatened claim, litigation, investigation, proceeding
or Environmental Liabilities relating to the Transactions or (ii) the execution, delivery, funding,
enforcement, performance and administration of this Agreement, the other Loan Documents, the Loans or
the use, or proposed use of the proceeds therefrom, whether based on contract, tort or any other theory
(including any investigation of, preparation for, or defense of any pending or threatened claim, litigation,
investigation or proceeding), and regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or expenses resulted from (x) the
gross negligence, bad faith or willful misconduct of such Indemnitee or any of its Related Indemnified
Persons as determined by a final, non-appealable judgment of a court of competent jurisdiction, (y) other
than with respect to the Agents and their Indemnitees, the bad faith of or a material breach of any obligations
under any Loan Document by such Indemnitee or any of its Related Indemnified Persons as determined by
a final, non-appealable judgment of a court of competent jurisdiction or (z) any dispute solely among
Indemnitees (other than any claims against an Indemnitee in its capacity or in fulfilling its role as an
administrative agent, collateral agent, or arranger or any similar role under any Loan Document and other
than any claims arising out of any act or omission of the Loan Parties or any of their Affiliates) (as
determined by a final, non-appealable judgment of a court of competent jurisdiction). To the extent that the
undertakings to indemnify and hold harmless set forth in this Section 10.05 may be unenforceable in whole
or in part because they are violative of any applicable law or public policy, the Borrower shall contribute
the maximum portion that they are permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by the Indemnitees or any of them. No Indemnitee shall
be liable for any damages arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in connection with this Agreement
(except to the extent such damages are found in a final non-appealable judgment of a court of competent
jurisdiction to have resulted from the willful misconduct, bad faith or gross negligence of such Indemnitee),
nor shall any Indemnitee or any Loan Party have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Loan Document or arising out of its activities
in connection herewith or therewith (whether before or after the Closing Date) (other than, in the case of
any Loan Party, in respect of any such damages incurred or paid by an Indemnitee to a third party for which
such Indemnitee is otherwise entitled to indemnification pursuant to this Section 10.05). In the case of an
investigation, litigation or other proceeding to which the indemnity in this Section 10.05 applies, such
indemnity shall be effective whether or not such investigation, litigation or proceeding is brought by any
Loan Party, its directors, stockholders or creditors or an Indemnitee or any other Person, whether or not any
Indemnitee is otherwise a party thereto and whether or not any of the transactions contemplated hereunder
or under any of the other Loan Documents is consummated. All amounts due under this Section 10.05 shall
be paid within 20 Business Days after written demand therefor. The agreements in this Section 10.05 shall
survive the resignation, replacement, or removal of any Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments, the repayment, satisfaction or discharge of
all Obligations under any Loan Document, and the termination of this Agreement or any other Loan
Document. This Section 10.05 shall not apply to Taxes, except any Taxes that represent losses or damages


                                                     172
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1214 of 1503



arising from any non-Tax claim. Notwithstanding the foregoing, each Indemnitee shall be obligated to
refund and return promptly any and all amounts paid by the Borrower under this Section 10.05 to such
Indemnitee for any such fees, expenses or damages to the extent such Indemnitee is not entitled to payment
of such amounts in accordance with the terms hereof.

         Section 10.06 Marshaling; Payments Set Aside. None of the Agents or any Lender shall be under
any obligation to marshal any assets in favor of the Loan Parties or any other party or against or in payment
of any or all of the Obligations. To the extent that any payment by or on behalf of the Borrower is made to
any Agent or any Lender, or any Agent or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement entered into by such Agent or such
Lender in its discretion) to be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and continued in full force and effect as
if such payment had not been made or such setoff had not occurred, and (b) each Lender severally agrees
to pay to any Agent upon demand its applicable share of any amount so recovered from or repaid by such
Agent, plus interest thereon from the date of such demand to the date such payment is made at a rate per
annum equal to the applicable Overnight Rate from time to time in effect.

        Section 10.07    Successors and Assigns.

                     (a) The provisions of this Agreement shall be binding upon and inure to the benefit of
   the parties hereto and their respective successors and assigns permitted hereby, except that neither
   Holdings nor the Borrower may, except as permitted by Section 7.03, assign or otherwise transfer any
   of its rights or obligations hereunder without the prior written consent of the Administrative Agent and
   each Lender and no Lender may assign or otherwise transfer any of its rights or obligations hereunder
   (including to existing Lenders and their Affiliates) except (i) to an Eligible Assignee and (A) in the case
   of any Eligible Assignee that, immediately prior to or upon giving effect to such assignment, is an
   Affiliated Lender, in accordance with the provisions of Section 10.07(h) and (B) in the case of any
   Eligible Assignee that is Holdings, the Borrower or any Subsidiary thereof, in accordance with the
   provisions of Section 10.07(l), (ii) by way of participation in accordance with the provisions of Section
   10.07(d), or (iii) by way of pledge or assignment of a security interest subject to the restrictions of
   Section 10.07(f), or (iv) to an SPC in accordance with the provisions of Section 10.07(g) (and any other
   attempted assignment or transfer by any party hereto (other than the replacement of the Administrative
   Agent pursuant to Article IX above) shall be null and void). Nothing in this Agreement, expressed or
   implied, shall be construed to confer upon any Person (other than the parties hereto, their respective
   successors and assigns permitted hereby, Participants to the extent provided in Section 10.07(d) and, to
   the extent expressly contemplated hereby, Related Persons of each of the Agents and the Lenders) any
   legal or equitable right, remedy or claim under or by reason of this Agreement.

                     (b) Assignments by Lenders. Any Lender may at any time assign to one or more
   assignees all or a portion of its rights and obligations under this Agreement (including all or a portion of
   its Commitment and the Loans at the time owing to it); provided that any such assignment shall be
   subject to the following conditions:

                (i)      Minimum Amounts.

                        (A)    in the case of an assignment of the entire remaining amount of the
                assigning Lender’s Commitment and the Loans at the time owing to it or in the case of an
                assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
                amount need be assigned; and


                                                     173
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1215 of 1503



                   (B)    in any case not described in subsection (b)(i)(A) of this Section 10.07, the
          aggregate amount of the Commitment or, the principal outstanding balance of the Loans of
          the assigning Lender subject to each such assignment, determined as of the date the
          Assignment and Assumption with respect to such assignment is delivered to the
          Administrative Agent or, if “Trade Date” is specified in the Assignment and Assumption,
          as of the Trade Date, shall not be less than $1.0 million, unless either (x) such assignment
          is to a Lender, an Affiliate of a Lender or an Approved Fund or (y) each of the
          Administrative Agent and the Borrower otherwise consents; provided, however, that
          concurrent assignments to members of an Assignee Group and concurrent assignments
          from members of an Assignee Group to a single Eligible Assignee (or to an Eligible
          Assignee and members of its Assignee Group) will be treated as a single assignment for
          purposes of determining whether such minimum amount has been met.

          (ii)     Proportionate Amounts. Each partial assignment shall be made as an assignment
  of a proportionate part of all the assigning Lender’s rights and obligations under this Agreement
  with respect to the Loans or the Commitment assigned.

           (iii)   Required Consents. No consent shall be required for any assignment except to the
  extent required by Section 10.07(b)(i)(B) and, in addition:

                   (A)      the consent of the Borrower (such consent not to be unreasonably withheld
          or delayed) shall be required unless (1) an Event of Default under Section 8.01(1) or, solely
          with respect to the Borrower, Section 8.01(6) has occurred and is continuing at the time of
          such assignment determined as of the date the Assignment and Assumption with respect to
          such assignment is delivered to the Administrative Agent or, if a “Trade Date” is specified
          in the Assignment and Assumption, as of the Trade Date, or (2) in respect of an assignment
          of all or a portion of the Loans, such assignment is to a Lender, an Affiliate of a Lender or
          an Approved Fund; provided that the Borrower shall be deemed to have consented to any
          assignment of all or a portion of the Term Loans unless it shall have objected thereto by
          written notice to the Administrative Agent within 10 Business Days after having received
          notice of a failure to respond to such request for assignment; provided further that no
          consent of the Borrower shall be required for an assignment of all or a portion of the Loans
          pursuant to Section 10.07(h) or (l); and

                    (B)      the consent of the Administrative Agent (such consent not to be
          unreasonably withheld or delayed) shall be required if such assignment is to a Person that
          is not a Lender, an Affiliate of a Lender or an Approved Fund with respect to a Lender;
          provided that no consent of the Administrative Agent shall be required for an assignment
          (i) of all or a portion of the Loans pursuant to Section 10.07(g), (h), or (l).

           (iv)    Assignment and Assumption. The parties to each assignment shall execute and
  deliver to the Administrative Agent an Assignment and Assumption via an electronic settlement
  system acceptable to the Administrative Agent (or, if previously agreed with the Administrative
  Agent, manually), and shall pay to the Administrative Agent a processing and recordation fee of
  $3,500 (which fee may be waived or reduced in the sole discretion of the Administrative Agent).
  Other than in the case of assignments pursuant to Section 10.07(l), the Eligible Assignee, if it shall
  not be a Lender, shall deliver to the Administrative Agent an Administrative Questionnaire. Each
  assignee Lender shall be required to represent in the Assignment and Assumption that it is not a
  Disqualified Institution or an Affiliate of a Disqualified Institution.




                                              174
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1216 of 1503



                 (v)     No Assignments to Certain Persons. No such assignment shall be made (A) to
        Holdings, the Borrower or any of its Subsidiaries except as permitted under Section 2.05(1)(e) or
        Section 10.07(l), (B) subject to Sections 10.07(h) and (l) below, to any Affiliate of the Borrower,
        (C) to a natural person or (D) to any Disqualified Institution.

        This Section 10.07(b) shall not prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis among such Facilities.

         In connection with any assignment of rights and obligations of any Defaulting Lender hereunder,
no such assignment shall be effective unless and until, in addition to the other conditions thereto set forth
herein, the parties to the assignment shall make such additional payments to the Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which may be outright payment,
purchases by the assignee of participations or sub participations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the applicable Pro Rata Share of
Loans previously requested but not funded by the Defaulting Lender, to each of which the applicable
assignee and assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment liabilities then
owed by such Defaulting Lender to the Administrative Agent or any Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full Pro Rata Share of all Loans in accordance with
its Pro Rata Share. Notwithstanding the foregoing, in the event that any assignment of rights and obligations
of any Defaulting Lender hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be deemed to be a Defaulting Lender
for all purposes of this Agreement until such compliance occurs.

         Subject to acceptance and recording thereof by the Administrative Agent pursuant to clause (c) of
this Section 10.07 (and, in the case of an Affiliated Lender or a Person that, after giving effect to such
assignment, would become an Affiliated Lender, to the requirements of clause (h) of this Section 10.07),
from and after the effective date specified in each Assignment and Assumption, other than in connection
with an assignment pursuant to Section 10.07(l), (x) the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and Assumption, have the rights
and obligations of a Lender under this Agreement, and (y) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released from its obligations under
this Agreement (and, in the case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment), but shall in any event continue to
be subject to Section 10.09. Upon request, and the surrender by the assigning Lender of its Term Note, the
Borrower (at its expense) shall execute and deliver a Term Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not comply with this subsection
shall be treated for purposes of this Agreement as a sale by such Lender of a participation in such rights
and obligations in accordance with Section 10.07(d).

                    (c) The Administrative Agent, acting solely for this purpose as a non-fiduciary agent
   of the Borrower, shall maintain at the Administrative Agent’s Office a copy of each Assignment and
   Assumption delivered to it, each Affiliated Lender Assignment and Assumption delivered to it, each
   notice of cancellation of any Loans delivered by the Borrower pursuant to subsections (h) or (l) below,
   and a register for the recordation of the names and addresses of the Lenders, and the Commitments of,
   and principal amounts (and related interest amounts) of the Loans and amounts due under Section 2.03,
   owing to each Lender pursuant to the terms hereof from time to time (the “Register”). The entries in the
   Register shall be conclusive absent manifest error, and the Borrower, the Agents and the Lenders shall
   treat each Person whose name is recorded in the Register pursuant to the terms hereof as a Lender
   hereunder for all purposes of this Agreement, notwithstanding notice to the contrary. The Register shall


                                                     175
 Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1217 of 1503



be available for inspection by the Borrower, any Agent and, with respect to its own Loans, any Lender,
at any reasonable time and from time to time upon reasonable prior notice. This Section 10.07(3) and
Section 2.11 shall be construed so that all Loans are at all times maintained in “registered form” within
the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related Treasury regulations
(or any other relevant or successor provisions of the Code or of such Treasury regulations).
Notwithstanding the foregoing, in no event shall the Administrative Agent be obligated to ascertain,
monitor or inquire as to whether any Lender is an Affiliated Lender, nor shall the Administrative Agent
be obligated to monitor the aggregate amount of the Term Loans or Incremental Term Loans held by
Affiliated Lenders.

                  (d) Any Lender may at any time, without the consent of, or notice to, the Borrower or
the Administrative Agent, sell participations to any Person (other than a natural person, the Borrower or
any Affiliate or Subsidiary of the Borrower or a Disqualified Institution) (each, a “Participant”) in all
or a portion of such Lender’s rights or obligations under this Agreement (including all or a portion of its
Commitment or the Loans owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to enforce this Agreement and
the other Loan Documents and to approve any amendment, modification or waiver of any provision of
this Agreement or any other Loan Document; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any amendment, waiver or
other modification described in the first proviso to Section 10.01 (other than clauses (d) and (i) thereof)
that directly affects such Participant. Subject to subsection (e) of this Section 10.07, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.01 (subject to the requirements of
Section 3.01 (including subsections (2), (3) and (4), as applicable as though it were a Lender)), 3.04 and
3.05 (through the applicable Lender) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section 10.07. To the extent permitted by applicable
Law, each Participant also shall be entitled to the benefits of Section 10.10 as though it were a Lender;
provided that such Participant agrees to be subject to Section 2.13 as though it were a Lender.

                 (e) Limitations upon Participant Rights. A Participant shall not be entitled to receive
any greater payment under Section 3.01, 3.04 or 3.05 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written consent. Each Lender that
sells a participation shall (acting solely for this purpose as a non-fiduciary agent of the Borrower)
maintain a register complying with the requirements of Sections 163(f), 871(h) and 881(c)(2) of the
Code and the Treasury regulations issued thereunder on which is entered the name and address of each
Participant and the principal amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”). The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender and the Borrower shall treat each
Person whose name is recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary; provided that no Lender shall
have the obligation to disclose all or a portion of the Participant Register (including the identity of the
Participant or any information relating to a Participant’s interest in any commitments, loans, letters of
credit or other obligations under any Loan Document) to any Person except to the extent such disclosure
is necessary to establish that any such commitments, loans, letters of credit or other obligations are in
registered form for U.S. federal income tax purposes. For the avoidance of doubt, the Administrative
Agent (in its capacity as Administrative Agent) shall have no responsibility for maintaining a Participant
Register.


                                                  176
 Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1218 of 1503



                 (f) Any Lender may at any time pledge or assign a security interest in all or any portion
of its rights under this Agreement (including under its Term Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal Reserve Bank or any other
central bank; provided that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender as a party hereto.

                  (g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as such in writing from
time to time by the Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would otherwise be obligated to
make pursuant to this Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to fund any Loan, (ii) if an SPC elects not to exercise such option or otherwise fails to make all or
any part of such Loan, the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof and (iii) such SPC and the applicable Loan or any applicable part thereof shall be appropriately
reflected in the Participant Register. Each party hereto hereby agrees that (i) neither the grant to any SPC
nor the exercise by any SPC of such option shall increase the costs or expenses or otherwise increase or
change the obligations of the Borrower under this Agreement (including its obligations under Section
3.01, 3.04 or 3.05), (ii) no SPC shall be liable for any indemnity or similar payment obligation under
this Agreement for which a Lender would be liable, and (iii) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any provision of any Loan
Document, remain the Lender hereunder. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Notwithstanding anything to the contrary contained herein, any SPC may (i) with
notice to, but without prior consent of the Borrower and the Administrative Agent and with the payment
of a processing fee of $3,500 (which processing fee may be waived by the Administrative Agent in its
sole discretion), assign all or any portion of its right to receive payment with respect to any Loan to the
Granting Lender and (ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of any surety or Guarantee
or credit or liquidity enhancement to such SPC.

                 (h) Any Lender may at any time, assign all or a portion of its rights and obligations
with respect to Loans and Commitments under this Agreement to a Person who is or will become, after
such assignment, an Affiliated Lender through (x) Dutch auctions or other offers to purchase or take by
assignment open to all Lenders on a pro rata basis in accordance with procedures of the type described
in Section 2.05(1)(e) or (y) open market purchase on a non-pro rata basis, in each case subject to the
following limitations:

             (i)      Affiliated Lenders will not make any challenge to any Agent’s or any Lender’s
     attorney-client privilege on the basis of its status as a Lender;

             (ii)     each Affiliated Lender that purchases any Loans or Commitments will clearly
     identify itself as an Affiliated Lender in any Affiliated Lender Assignment and Assumption
     executed in connection with such purchases or sales and each such Affiliated Lender Assignment
     and Assumption shall contain customary “big boy” representations but no requirement to make
     representations as to the absence of any material nonpublic information;

             (iii)   as a condition to each assignment pursuant to this subsection (h), the
     Administrative Agent and the Borrower shall have been provided a notice in connection with each
     assignment to an Affiliated Lender or a Person that upon effectiveness of such assignment would
     constitute an Affiliated Lender pursuant to which such Affiliated Lender (in its capacity as such)



                                                  177
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1219 of 1503



        shall waive any right to bring any action in connection with such Loans and Commitments against
        any Agent, in its capacity as such;

                 (iv)    the aggregate principal amount of Term Loans of any Class under this Agreement
        held by Affiliated Lenders at the time of any such purchase or assignment shall not exceed 25.0%
        of the aggregate principal amount of Term Loans of such Class outstanding at such time under this
        Agreement (such percentage, the “Affiliated Lender Cap”); provided that to the extent any
        assignment to an Affiliated Lender would result in the aggregate principal amount of all Term
        Loans of any Class held by Affiliated Lenders exceeding the Affiliated Lender Cap (in each case,
        determined at the time of purchase), the assignment of such excess amount will be void ab initio;
        and

                 (v)    the assigning Lender and the Affiliated Lender purchasing such Lender’s Term
        Loans shall execute and deliver to the Administrative Agent an assignment agreement substantially
        in the form of Exhibit D-2 hereto (an “Affiliated Lender Assignment and Assumption”).

         Notwithstanding anything to the contrary contained herein, any Affiliated Lender that has
purchased Term Loans pursuant to this subsection (h) may, in its sole discretion, contribute, directly or
indirectly, the principal amount of such Term Loans or any portion thereof, plus all accrued and unpaid
interest thereon, to the Borrower for the purpose of cancelling and extinguishing such Term Loans. Upon
the date of such contribution, assignment or transfer, (x) the aggregate outstanding principal amount of
Term Loans shall reflect such cancellation and extinguishing of the Term Loans then held by the Borrower
and (y) the Borrower shall promptly provide notice to the Administrative Agent of such contribution of
such Term Loans, and the Administrative Agent, upon receipt of such notice, shall reflect the cancellation
of the applicable Term Loans in the Register.

         Each Affiliated Lender agrees to notify the Administrative Agent and the Borrower promptly (and
in any event within 10 Business Days) if it acquires any Person who is also a Lender, and each Lender
agrees to notify the Administrative Agent and the Borrower promptly (and in any event within 10 Business
Days) if it becomes an Affiliated Lender. The Administrative Agent may conclusively rely upon any notice
delivered pursuant to the immediately preceding sentence or pursuant to clause (v) of this subsection (h)
and shall not have any liability for any losses suffered by any Person as a result of any purported assignment
to or from an Affiliated Lender.

         Notwithstanding anything to the contrary contained herein, (x) any Affiliated Lender shall be
entitled to (a) receive information made available to any Lender holding the same Class of Term Loans as
such Affiliated Lender and (b) attend all lender meetings and participate in any conference calls with the
Borrower that are open to any Lender holding the same Class of Term Loans as such Affiliated Lender and
(y) with respect to any amendment, modification, waiver, consent or other action that requires the consent
of Required Lenders or the consent of Required Facility Lenders, all fees and other benefits made available
to any consenting Lenders holding the same Class of Term Loans any Affiliated Lender shall be made
available to such Affiliated Lender on a no less than pro rata basis.

                    (i) Notwithstanding anything in Section 10.01 or the definition of “Required
   Lenders,” or “Required Facility Lenders” to the contrary, for purposes of determining whether the
   Required Lenders and Required Facility Lenders (in respect of a Class of Term Loans) have (i) consented
   (or not consented) to any amendment, modification, waiver, consent or other action with respect to any
   of the terms of any Loan Document or any departure by any Loan Party therefrom, or subject to Section
   10.07(j), any plan of reorganization pursuant to the Bankruptcy Code, (ii) otherwise acted on any matter
   related to any Loan Document, or (iii) directed or required any Agent or any Lender to undertake any
   action (or refrain from taking any action) with respect to or under any Loan Document, no Affiliated


                                                     178
 Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1220 of 1503



Lender shall have any right to consent (or not consent), otherwise act or direct or require any Agent or
any Lender to take (or refrain from taking) any such action and:

             (i)     all Term Loans held by any Affiliated Lenders shall be deemed to be not
     outstanding for all purposes of calculating whether the Required Lenders and Required Facility
     Lenders (in respect of a Class of Term Loans) have taken any actions; and

             (ii)   all Term Loans held by Affiliated Lenders shall be deemed to have been voted in
     the same proportion as non-Affiliated Lenders voting on such matter unless the action in question
     affects such Affiliated Lender in a disproportionately adverse manner than its effect on other
     Lenders.

                 (j) Notwithstanding anything in this Agreement or the other Loan Documents to the
contrary, each Affiliated Lender hereby agrees that, and each Affiliated Lender Assignment and
Assumption shall provide a confirmation that, if a proceeding under any Debtor Relief Law shall be
commenced by or against the Borrower or any other Loan Party at a time when such Lender is an
Affiliated Lender, such Affiliated Lender irrevocably authorizes and empowers the Administrative
Agent (at the direction of the Required Lenders) to vote on behalf of such Affiliated Lender with respect
to the Term Loans held by such Affiliated Lender in the same proportion as non-Affiliated Lenders
voting on such matter, unless the Administrative Agent (at the direction of the Required Lenders)
instructs such Affiliated Lender to vote, in which case such Affiliated Lender shall vote with respect to
the Term Loans held by it as the Administrative Agent (at the direction of the Required Lenders) directs;
provided that such Affiliated Lender shall be entitled to vote in accordance with its sole discretion (and
not in accordance with the direction of the Administrative Agent) in connection with any plan of
reorganization to the extent any such plan of reorganization proposes to treat any Obligations held by
such Affiliated Lender in a disproportionately adverse manner than the proposed treatment of similar
Obligations held by Term Lenders that are not Affiliated Lenders.

                    (k)   [Reserved].

                 (l) Any Lender may, so long as no Event of Default has occurred and is continuing,
at any time, assign all or a portion of its rights and obligations with respect to Term Loans under this
Agreement to Holdings, the Borrower or any Subsidiary of the Borrower through (x) Dutch auctions or
other offers to purchase open to all Lenders on a pro rata basis in accordance with procedures of the type
described in Section 2.05(1)(e) or (y) open market purchases on a non-pro rata basis; provided that:

              (i)     (x) if the assignee is Holdings or a Subsidiary of the Borrower, upon such
     assignment, transfer or contribution, the applicable assignee shall automatically be deemed to have
     contributed or transferred the principal amount of such Term Loans, plus all accrued and unpaid
     interest thereon, to the Borrower; or (y) if the assignee is the Borrower (including through
     contribution or transfers set forth in clause (x)), (a) the principal amount of such Term Loans, along
     with all accrued and unpaid interest thereon, so contributed, assigned or transferred to the Borrower
     shall be deemed automatically cancelled and extinguished on the date of such contribution,
     assignment or transfer, (b) the aggregate outstanding principal amount of Term Loans of the
     remaining Lenders shall reflect such cancellation and extinguishing of the Term Loans then held
     by the Borrower and (c) the Borrower shall promptly provide notice to the Administrative Agent
     of such contribution, assignment or transfer of such Term Loans, and the Administrative Agent,
     upon receipt of such notice, shall reflect the cancellation of the applicable Term Loans in the
     Register;

             (ii)         [Reserved]; and


                                                 179
    Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1221 of 1503



                (iii)   purchases of Term Loans pursuant to this subsection (l) may not be funded with
        the proceeds of ABL Loans.

                    (m) Notwithstanding anything to the contrary contained herein, without the consent of
   the Borrower or the Administrative Agent, (1) any Lender may in accordance with applicable Law create
   a security interest in all or any portion of the Loans owing to it and the Term Note, if any, held by it and
   (2) any Lender that is a Fund may create a security interest in all or any portion of the Loans owing to it
   and the Term Note, if any, held by it to the trustee for holders of obligations owed, or securities issued,
   by such Fund as security for such obligations or securities; provided that unless and until such trustee
   actually becomes a Lender in compliance with the other provisions of this Section 10.07, (i) no such
   pledge shall release the pledging Lender from any of its obligations under the Loan Documents and (ii)
   such trustee shall not be entitled to exercise any of the rights of a Lender under the Loan Documents
   even though such trustee may have acquired ownership rights with respect to the pledged interest through
   foreclosure or otherwise.

                     (n) Notwithstanding the foregoing, no Disqualified Institution that purports to become
   a Lender hereunder (notwithstanding the provisions of this Agreement that prohibit Disqualified
   Institutions from becoming Lenders) shall be entitled to any of the rights or privileges enjoyed by the
   other Lenders with respect to voting, information and lender meetings. In addition, if any assignment or
   participation is made to any Disqualified Institution without the Borrower’s express prior written consent
   (which consent shall state expressly that the Borrower acknowledges that the assignee Lender is a
   Disqualified Institution) in violation of clause (v) of Section 10.07(b), the Borrower may, in addition to
   any other rights and remedies that it may have against such Disqualified Institution, at its sole expense
   and effort, upon notice to the applicable Disqualified Institution and the Administrative Agent, (A) in
   the case of outstanding Term Loans held by Disqualified Institutions, purchase or prepay such Term
   Loan by paying the lesser of (x) the principal amount thereof and (y) the amount that such Disqualified
   Institution paid to acquire such Term Loans, in each case plus accrued interest, accrued fees and all other
   amounts (other than principal amounts) payable to it hereunder and/or (B) require such Disqualified
   Institution to assign, without recourse (in accordance with and subject to the restrictions contained in
   Section 10.07), all of its interest, rights and obligations under this Agreement to one or more Eligible
   Assignees at the lesser of (x) the principal amount thereof and (y) the amount that such Disqualified
   Institution paid to acquire such interests, rights and obligations, in each case plus accrued interest,
   accrued fees and all other amounts (other than principal amounts) payable to it hereunder.

                    (o) No Agent shall be responsible or have any liability for, or have any duty to
   ascertain, inquire into, monitor or enforce, compliance with the provisions hereof relating to Disqualified
   Institutions or otherwise take (or omit to take) any action with respect thereto. Without limiting the
   generality of the foregoing, no Agent shall (x) be obligated to ascertain, monitor or inquire as to whether
   any Lender or Participant or prospective Lender or Participant is a Disqualified Institution or (y) have
   any liability with respect to or arising out of any assignment or participation of Loans or Commitments,
   or disclosure of confidential information, to any Disqualified Institution.

        Section 10.08    [Reserved].

        Section 10.09 Confidentiality. Each of the Agents and the Lenders agrees to maintain the
confidentiality of the Information in accordance with its customary procedures (as set forth below), except
that Information may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, equity owners, investors, funding sources, legal counsel, independent
auditors, agents, trustees, advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such Information and instructed to keep
such Information confidential, with such Affiliate being responsible for such Person’s compliance with this


                                                     180
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1222 of 1503



Section 10.09; provided, however, that such Agent or Lender, as applicable, shall be principally liable to
the extent this Section 10.09 is violated by one or more of its Affiliates or any of its or their respective
employees, directors or officers), (b) to the extent requested by any regulatory authority purporting to have
jurisdiction over it (including any self-regulatory authority, such as the National Association of Insurance
Commissioners); provided, however, that each Agent and each Lender agrees to seek confidential treatment
with respect to any such disclosure, (c) to the extent required by applicable laws or regulations or by any
subpoena or otherwise as required by applicable Law or regulation or as requested by a Governmental
Authority; provided that such Agent or such Lender, as applicable, agrees (x) that it will notify the Borrower
as soon as practicable in the event of any such disclosure by such Person (except in connection with any
request as part of any audit or regulatory examination) unless such notification is prohibited by law, rule or
regulation and (y) to seek confidential treatment with respect to any such disclosure, (d) to any other party
hereto, (e) subject to an agreement containing provisions at least as restrictive as those of this Section 10.09,
to (i) any assignee of or Participant in, or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or any Eligible Assignee (or its agent) invited to be an Additional Lender
or (ii) with the prior consent of the Borrower, any actual or prospective direct or indirect counterparty (or
its advisors) to any swap or derivative transaction relating to the Borrower or any of their Subsidiaries or
any of their respective obligations; provided that such disclosure shall be made subject to the
acknowledgment and acceptance by such prospective Lender, Participant or Eligible Assignee that such
Information is being disseminated on a confidential basis (on substantially the terms set forth in this
paragraph or as is otherwise reasonably acceptable to the Borrower and the Agents, including as set forth
in any confidential information memorandum or other marketing materials) in accordance with the standard
syndication process of the Agents or market standards for dissemination of such type of information which
shall in any event require “click through” or other affirmative action on the part of the recipient to access
such confidential information, (f) for purposes of establishing a “due diligence” defense, (g) with the
consent of the Borrower, (h) to the extent such Information (x) becomes publicly available other than as a
result of a breach by any Person of this Section 10.09 or any other confidentiality provision in favor of any
Loan Party, (y) becomes available to any Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than Holdings, the Borrower or any Subsidiary thereof, and which
source is not known by such Agent, such Lender or the applicable Affiliate to be subject to a confidentiality
restriction in respect thereof in favor of Holdings, the Borrower or any Affiliate of the Borrower or (z) is
independently developed by the Agents, the Lenders or their respective Affiliates, in each case, so long as
not based on information obtained in a manner that would otherwise violate this Section 10.09 or (i) in
order to enforce its respective rights under any Loan Document in any action or proceeding.

          For purposes of this Section 10.09, “Information” means all information received from any Loan
Party or any Subsidiary thereof relating to any Loan Party or any Subsidiary or Affiliate thereof or their
respective businesses, other than any such information that is available to any Agent or any Lender on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary thereof; it being understood
that all information received from Holdings, the Borrower or any Subsidiary or Affiliate thereof after the
date hereof shall be deemed confidential unless such information is clearly identified at the time of delivery
as not being confidential. Any Person required to maintain the confidentiality of Information as provided
in this Section 10.09 shall be considered to have complied with its obligation to do so in accordance with
its customary procedures if such Person has exercised the same degree of care to maintain the confidentiality
of such Information as such Person would accord to its own confidential information.

        Each Agent and each Lender acknowledges that (a) the Information may include trade secrets,
protected confidential information, or material non-public information concerning the Borrower or a
Subsidiary, as the case may be, (b) it has developed compliance procedures regarding the use of such
information and (c) it will handle such information in accordance with applicable Law, including United
States Federal and state securities Laws and to preserve its trade secret or confidential character.



                                                      181
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1223 of 1503



        The respective obligations of the Agents and the Lenders under this Section 10.09 shall survive, to
the extent applicable to such Person, (x) the payment in full of the Obligations and the termination of this
Agreement, (y) any assignment of its rights and obligations under this Agreement and (z) the resignation
or removal of any Agent.

         Section 10.10 Setoff. If an Event of Default shall have occurred and be continuing, each Lender
is hereby authorized at any time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever currency) at any time held
and other obligations (in whatever currency) at any time owing by such Lender to or for the credit or the
account of any Loan Party against any and all of the obligations of such Loan Party then due and payable
under this Agreement or any other Loan Document to such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement or any other Loan Document; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in accordance with the
provisions of Section 2.17 and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative Agent, and the Lenders, and
(y) the Defaulting Lender shall provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it exercised such right of
setoff. The rights of each Lender under this Section 10.10 are in addition to other rights and remedies
(including other rights of setoff) that such Lender may have. Each Lender agrees to notify the Borrower
and the Administrative Agent promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

         Section 10.11 Interest Rate Limitation. Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum Rate”). If any Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal parts
the total amount of interest throughout the contemplated term of the Obligations hereunder.

         Section 10.12 Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single contract. This Agreement and the
other Loan Documents constitute the entire contract among the parties relating to the subject matter hereof
and supersede any and all previous agreements and understandings, oral or written, relating to the subject
matter hereof. Delivery of an executed counterpart of a signature page of this Agreement by facsimile or
other electronic imaging (including in .pdf format) means shall be effective as delivery of a manually
executed counterpart of this Agreement.

         Section 10.13 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment and Assumption or in any
amendment or other modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable law, including the Federal



                                                     182
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1224 of 1503



Electronic Signatures in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic Transactions Act.

        Section 10.14 Survival of Representations and Warranties. All representations and warranties
made hereunder and in any other Loan Document or other document delivered pursuant hereto or thereto
or in connection herewith or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent and each Lender, regardless
of any investigation made by any Agent or any Lender or on their behalf and notwithstanding that any
Agent or any Lender may have had notice or knowledge of any Default at the time of any Term Borrowing,
and shall continue in full force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

          Section 10.15 Severability. If any provision of this Agreement or the other Loan Documents is
held to be illegal, invalid or unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement and the other Loan Documents shall not be affected or impaired thereby and
(b) the parties shall endeavor in good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as possible to that of the
illegal, invalid or unenforceable provisions. The invalidity of a provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

        Section 10.16    GOVERNING LAW.

              (a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE
   GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
   NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT
   WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE
   STATE OF NEW YORK.

               (b) THE BORROWER, HOLDINGS, THE ADMINISTRATIVE AGENT, THE
   COLLATERAL AGENT AND EACH LENDER EACH IRREVOCABLY AND
   UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
   JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK
   CITY IN THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT
   COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
   FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
   RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
   RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES
   HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
   RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
   IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
   APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
   AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL
   BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
   JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. EACH PARTY HERETO
   AGREES THAT THE AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS
   IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST
   ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION
   WITH THE EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT OR THE
   ENFORCEMENT OF ANY JUDGMENT.




                                                     183
    Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1225 of 1503



              (c) THE BORROWER, HOLDINGS, THE ADMINISTRATIVE AGENT, THE
   COLLATERAL AGENT AND EACH LENDER EACH IRREVOCABLY AND
   UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
   LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
   VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
   AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
   PARAGRAPH (b) OF THIS SECTION 10.16. EACH OF THE PARTIES HERETO HEREBY
   IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
   THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION
   OR PROCEEDING IN ANY SUCH COURT.

       Section 10.17 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.17.

        Section 10.18 Binding Effect. This Agreement shall be binding upon and inure to the benefit of
the Borrower, Holdings, each Agent and each Lender and their respective successors and assigns.

         Section 10.19 Lender Action. Each Lender agrees that it shall not take or institute any actions or
proceedings, judicial or otherwise, for any right or remedy against any Loan Party under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of any banker’s lien or similar
claim or other rights of self-help), or institute any actions or proceedings, or otherwise commence any
remedial procedures, with respect to any Collateral or any other property of any such Loan Party, without
the prior written consent of the Required Lenders.

        Section 10.20 Use of Name, Logo, etc.. Each Loan Party consents to the publication in the
ordinary course by any Agent of customary advertising material relating to the financing transactions
contemplated by this Agreement using such Loan Party’s name, product photographs, logo or trademark.
Such consent shall remain effective until revoked by such Loan Party in writing to such Agent.

         Section 10.21 USA PATRIOT Act. Each Lender that is subject to the USA PATRIOT Act and
each Agent (for itself and not on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of each Loan Party and other
information that will allow such Lender or Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act. The Borrower shall, promptly following a request by any Agent or any
Lender, provide all documentation and other information that such Agent or Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act and the Beneficial Ownership
Regulation.




                                                   184
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1226 of 1503



      Section 10.22 Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

         Section 10.23 No Advisory or Fiduciary Responsibility. In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document), each of the Borrower and Holdings acknowledges
and agrees that (i) (A) the arranging and other services regarding this Agreement provided by the Agents
and the Lenders are arm’s-length commercial transactions between the Borrower, Holdings and their
respective Affiliates, on the one hand, and the Agents and the Lenders, on the other hand, (B) each of the
Borrower and Holdings has consulted its own legal, accounting, regulatory and tax advisors to the extent it
has deemed appropriate, and (C) each of the Borrower and Holdings is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each Agent and Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower, Holdings or any of their respective Affiliates, or any other
Person and (B) none of the Agents nor any Lender has any obligation to the Borrower, Holdings or any of
their respective Affiliates with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the Agents, the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, Holdings and their respective Affiliates, and none of the Agents nor any Lender has
any obligation to disclose any of such interests to the Borrower, Holdings or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrower and Holdings hereby waives and
releases any claims that it may have against the Agents or any Lender with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any transaction contemplated hereby.

        Section 10.24    Release of Collateral and Guarantee Obligations; Subordination of Liens.

                    (a) The Lenders hereby irrevocably agree that the Liens granted to the Collateral
   Agent by the Loan Parties on any Collateral shall be automatically released (i) in full, as set forth in
   clause (b) below, (ii) upon the sale or other transfer of such Collateral (including as part of or in
   connection with any other sale or other transfer permitted hereunder) to any Person other than another
   Loan Party, to the extent such sale, transfer or other disposition is made in compliance with the terms
   of this Agreement (and the Collateral Agent may rely conclusively on a certificate to that effect provided
   to it by any Loan Party upon its reasonable request without further inquiry), (iii) to the extent such
   Collateral is comprised of property leased to a Loan Party by a Person that is not a Loan Party, upon
   termination or expiration of such lease, (iv) if the release of such Lien is approved, authorized or ratified
   in writing by the Required Lenders (or such other percentage of the Lenders whose consent may be
   required in accordance with Section 10.01), (v) to the extent the property constituting such Collateral
   is owned by any Guarantor, upon the release of such Guarantor from its obligations under the Guaranty
   (in accordance with the second succeeding sentence), (vi) as required by the Collateral Agent to effect
   any sale, transfer or other disposition of Collateral in connection with any exercise of remedies of the
   Collateral Agent pursuant to the Collateral Documents and (vii) to the extent such Collateral otherwise
   becomes Excluded Assets. Any such release shall not in any manner discharge, affect, or impair the
   Obligations or any Liens (other than those being released) upon (or obligations (other than those being
   released) of the Loan Parties in respect of) all interests retained by the Loan Parties, including the
   proceeds of any sale, all of which shall continue to constitute part of the Collateral except to the extent
   otherwise released in accordance with the provisions of the Loan Documents. Additionally, the Lenders
   hereby irrevocably agree that the Guarantors shall be released from the Guaranties upon consummation
   of any transaction permitted hereunder resulting in such Subsidiary ceasing to constitute a Restricted


                                                      185
    Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1227 of 1503



  Subsidiary, or otherwise becoming an Excluded Subsidiary. The Lenders hereby authorize the
  Administrative Agent and the Collateral Agent, as applicable, to execute and deliver any instruments,
  documents, and agreements necessary or desirable to evidence and confirm the release of any Guarantor
  or Collateral pursuant to the foregoing provisions of this paragraph, all without the further consent or
  joinder of any Lender. The Administrative Agent or the Collateral Agent, as applicable, shall, at the
  Borrower’s expense, upon receipt of an Officer’s Certificate from the Borrower certifying that the
  requested release is permitted under this Section 10.24, release the requested Collateral from the Liens
  securing the Obligations and provide the Borrower with such additional documentation as the Borrower
  may reasonably request to evidence such release; provided that such release shall be without recourse
  to or representation or warranty by the Administrative Agent and the Collateral Agent. Any
  representation, warranty or covenant contained in any Loan Document relating to any such released
  Collateral or Guarantor shall no longer be deemed to be repeated.

                   (b) Notwithstanding anything to the contrary contained herein or any other Loan
  Document, when all Obligations (other than any contingent obligations not then due) have been paid in
  full and all Commitments have terminated, upon request of the Borrower, the Administrative Agent or
  Collateral Agent, as applicable, shall (without notice to, or vote or consent of, any Secured Party) take
  such actions as shall be required to release its security interest in all Collateral, and to release all
  obligations under any Loan Document, whether or not on the date of such release there may be any
  contingent obligations not then due. Any such release of Obligations shall be deemed subject to the
  provision that such Obligations shall be reinstated if after such release any portion of any payment in
  respect of the Obligations guaranteed thereby shall be rescinded or must otherwise be restored or
  returned upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of the Borrower or
  any Guarantor, or upon or as a result of the appointment of a receiver, intervenor or conservator of, or
  trustee or similar officer for, the Borrower or any Guarantor or any substantial part of its property, or
  otherwise, all as though such payment had not been made.

                    (c) Notwithstanding anything to the contrary contained herein or in any other Loan
  Document, upon request of the Borrower in connection with any Permitted Lien specified in clause (7)
  of the definition thereof securing obligations in respect of Indebtedness, Disqualified Stock or Preferred
  Stock permitted to be incurred pursuant to clause (4) of Section 7.02(b) in any Collateral, and at the
  Borrower’s expense, the Administrative Agent or Collateral Agent, as applicable, shall (without notice
  to, or vote or consent of, any Secured Party) take such actions as shall be required to subordinate the
  Lien on any Collateral to any such Permitted Lien to be senior to the Liens in favor of the Collateral
  Agent; provided, that the Borrower shall have provided the Administrative Agent or Collateral Agent,
  as applicable, with an Officer’s Certificate certifying that such requested subordination and such
  requested actions are permitted under this Section 10.24; provided, further, that such requested actions
  shall not expose the Administrative Agent or the Collateral Agent to liability and shall be without
  recourse to or representation or warranty by the Administrative Agent and the Collateral Agent.

                   (d) Notwithstanding the foregoing or anything in the Loan Documents to the contrary,
  at the direction of the Required Lenders, the Administrative Agent may, in exercising remedies, take
  any and all necessary and appropriate action to effectuate a credit bid of all Loans (or any lesser amount
  thereof) for the Borrower’s assets in a bankruptcy, foreclosure or other similar proceeding, forbear from
  exercising remedies upon an Event of Default, or in a bankruptcy proceeding, enter into a settlement
  agreement on behalf of all Lenders.

       Section 10.25    [Reserved].

        Section 10.26 Judgment Currency. If, for the purposes of obtaining judgment in any court, it is
necessary to convert a sum due hereunder or any other Loan Document in one currency into another


                                                   186
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1228 of 1503



currency, the rate of exchange used shall be that at which in accordance with normal banking procedures
the Administrative Agent could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower in respect of any such sum
due from it to the Administrative Agent or the Lenders hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency, the Administrative
Agent may in accordance with normal banking procedures purchase the Agreement Currency with the
Judgment Currency. If the amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent from the Borrower in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the Agreement Currency so
purchased is greater than the sum originally due to the Administrative Agent in such currency, the
Administrative Agent agrees to return the amount of any excess to the Borrower (or to any other Person
who may be entitled thereto under applicable Law). The obligations of the Borrower under this Section
10.26 shall survive the resignation, replacement, or removal of any Agent or any assignment of rights by,
or the replacement of, a Lender, the termination of the Commitments, the repayment, satisfaction or
discharge of all Obligations under any Loan Document, and the termination of this Agreement or any other
Loan Document.

         Section 10.27 Amendment and Restatement. On the Closing Date, the Existing Credit
Agreement shall be amended, restated and superseded in its entirety by this Agreement. The parties hereto
acknowledge and agree that (i) this Agreement and the other documents entered into in connection herewith
do not constitute a novation or termination of the “Obligations” (as defined in the Existing Credit
Agreement, as applicable) under the Existing Credit Agreement, as applicable, as in effect prior to the
Closing Date, (ii) such “Obligations” are in all respects continuing (as amended and restated hereby) as
indebtedness and obligations outstanding under this Agreement and (iii) all claims, actions, causes of action,
suits, damages and indemnities by any Loan Party or any Agent or Lender on account of any action, breach,
non-compliance or default by any Loan Party or any Agent or Lender that occurred, or any inaction by any
Loan Party or any Agent or Lender that should have occurred, in each case, on or prior to the Closing Date,
whether known or unknown, whether now existing or hereafter arising, whether arising at law or in equity,
shall cease to exist and be forever waived, released and discharged to the full extent permitted by law.

           [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]




                                                     187
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1229 of 1503




               [Signature Page to Amended and Restated First Lien Credit Agreement]
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1230 of 1503



                                 EXHIBIT B

            Amended and Restated Exhibit C (Compliance Certificate)
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1231 of 1503



                              EXHIBIT C

                       2L Reaffirmation Agreement
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1232 of 1503



                              EXHIBIT D

                    A&R Term Intercreditor Agreement
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1233 of 1503



                               EXHIBIT E

                  ABL Intercreditor Agreement Amendment
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1234 of 1503



                                 DRAFT SUBJECT TO REVISIONExecution Version




              _______________________________________



                    AMENDED AND RESTATED
                 SECOND LIEN CREDIT AGREEMENT

                      dated as of February 24, 2021

                                among

                         BEAR PARENT INC.,
                            as Holdings,

                             BELK, INC.,
                             as Borrower,

           WILMINGTON TRUST, NATIONAL ASSOCIATION,
              as Administrative Agent and Collateral Agent,

                                  and

               THE OTHER LENDERS PARTY HERETO
  Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1235 of 1503




                                          TABLE OF CONTENTS
                                                                                                                                Page

                                                  ARTICLE I

                      DEFINITIONS AND ACCOUNTING TERMS

Section 1.01   Defined Terms................................................................................................... 2
Section 1.02   Other Interpretive Provisions .......................................................................... 73
Section 1.03   Accounting Terms........................................................................................... 75
Section 1.04   Rounding ......................................................................................................... 75
Section 1.05   References to Agreements, Laws, etc. ............................................................ 75                        Field Code Changed
Section 1.06   Times of Day and Timing of Payment and Performance ............................... 75                                       Field Code Changed
Section 1.07   Pro Forma and Other Calculations .................................................................. 75                      Field Code Changed
Section 1.08   Available Amount Transaction ....................................................................... 78
Section 1.09   [Reserved] ....................................................................................................... 78
Section 1.10   Currency Generally ......................................................................................... 78
Section 1.11   Divis ions ......................................................................................................... 79

                                                  ARTICLE II

                     THE COMMITMENTS AND BORROWINGS

Section 2.01   The Loans........................................................................................................ 79
Section 2.02   Borrowings , Conversions and Continuations of Loans .................................. 79                                   Field Code Changed
Section 2.03   [Reserved] ....................................................................................................... 81
Section 2.04   [Reserved] ....................................................................................................... 81
Section 2.05   Prepayments .................................................................................................... 81
Section 2.06   Repayment of Loans ....................................................................................... 92
Section 2.07   Interest............................................................................................................. 92
Section 2.08   Fees ................................................................................................................. 92
Section 2.09   Computation of Interest and Fees ................................................................... 92
Section 2.10   Evidence of Indebtedness................................................................................ 92
Section 2.11   Payments Generally ........................................................................................ 93
Section 2.12   Sharing of Payments ....................................................................................... 94
Section 2.13   [Reserved] ....................................................................................................... 95
Section 2.14   Refinancing Amendments............................................................................... 95
Section 2.15   Extensions of Loans ........................................................................................ 96
Section 2.16   Defaulting Lenders.......................................................................................... 98

                                                 ARTICLE III

       TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

Section 3.01   Taxes, Increased Costs Protection and Illegality Taxes.................................. 99
Section 3.02   [Reserved ...................................................................................................... 102
Section 3.03   [Reserved ...................................................................................................... 102



                                                                  i
  Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1236 of 1503




                                        TABLE OF CONTENTS
                                              (cont’d)

                                                                                                                              Page
Section 3.04    Increased Cost and Reduced Return; Capital Adequacy .............................. 102
Section 3.05    [Reserved ...................................................................................................... 103
Section 3.06    Matters Applicable to All Requests for Compensation ................................ 103
Section 3.07    Replacement of Lenders under Certain Circumstances ................................ 103
Section 3.08    Survival ......................................................................................................... 105

                                                 ARTICLE IV

               CONDITIONS PRECEDENT TO TERM BORROWINGS

Section 4.01    Conditions to Term Borrowings on Clos ing Date ........................................ 105

                                                  ARTICLE V

                        REPRESENTATIONS AND WARRANTIES

Section 5.01    Existence, Qualification and Power; Compliance with Laws....................... 105
Section 5.02    Authorization; No Contravention ................................................................. 106
Section 5.03    Governmental Authorization......................................................................... 106
Section 5.04    Binding Effect ............................................................................................... 106
Section 5.05    Financia l Statements; No Material Adverse Effect....................................... 107
Section 5.06    Litigation ....................................................................................................... 107
Section 5.07    Labor Matters ................................................................................................ 107
Section 5.08    Real Property Matters ................................................................................... 107
Section 5.09    Environmental Matters.................................................................................. 108
Section 5.10    Taxes ............................................................................................................. 109
Section 5.11    ERISA Compliance....................................................................................... 109
Section 5.12    Subsidiaries ................................................................................................... 109
Section 5.13    Margin Regulations; Investment Company Act ........................................... 110
Section 5.14    Disclosure...................................................................................................... 110
Section 5.15    Intellectual Property; Licenses, etc ............................................................... 110
Section 5.16    Solvency........................................................................................................ 111
Section 5.17    USA PATRIOT Act; Anti-Terrorism Laws; Foreign Corrupt Practices Act 111
Section 5.18    Collateral Documents.................................................................................... 111
Section 5.19    Use of Proceeds............................................................................................. 111
Section 5.20    Beneficia l Ownership Certification .............................................................. 111

                                                 ARTICLE VI

                                   AFFIRMATIVE COVENANTS

Section 6.01    Financia l Statements ..................................................................................... 112
Section 6.02    Certificates; Other Information ..................................................................... 114
Section 6.03    Notices .......................................................................................................... 115
                                                                ii
  Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1237 of 1503




                                       TABLE OF CONTENTS
                                             (cont’d)

                                                                                                                             Page
Section 6.04   Payment of Obligations................................................................................. 116
Section 6.05   Preservation of Existence, etc. ...................................................................... 116
Section 6.06   Maintenance of Properties ............................................................................ 116
Section 6.07   Maintenance of Insurance ............................................................................. 116
Section 6.08   Compliance with Laws.................................................................................. 117
Section 6.09   Books and Records........................................................................................ 117
Section 6.10   Inspection Rights........................................................................................... 117
Section 6.11   Covenant to Guarantee Obligations and Give Security ................................ 118
Section 6.12   Compliance with Environmental Laws......................................................... 121
Section 6.13   Further Assurances and Post-Clos ing Covenant........................................... 122
Section 6.14   [Reserved] ..................................................................................................... 123
Section 6.15   Maintenance of Ratings ................................................................................ 123
Section 6.16   Accounting Changes ..................................................................................... 123
Section 6.17   Nature of Business ........................................................................................ 123
Section 6.18   Designation of Subsidiaries .......................................................................... 123
Section 6.19   Lender Meetings ........................................................................................... 123

                                                ARTICLE VII

                                     NEGATIVE COVENANTS

Section 7.01   Liens.............................................................................................................. 124
Section 7.02   Indebtedness.................................................................................................. 124
Section 7.03   Fundamental Changes ................................................................................... 129
Section 7.04   Asset Sales .................................................................................................... 133
Section 7.05   Restricted Payments ...................................................................................... 134
Section 7.06   Transactions with Affiliates .......................................................................... 140
Section 7.07   Burdensome Agreements .............................................................................. 144
Section 7.08   Modification of Terms of Subordinated Indebtedness.................................. 147
Section 7.09   Holdings ........................................................................................................ 148
Section 7.10   Anti-Layering................................................................................................ 149
Section 7.11   Subsidiaries ................................................................................................... 150

                                               ARTICLE VIII

                        EVENTS OF DEFAULT AND REMEDIES

Section 8.01   Events of Default .......................................................................................... 150
Section 8.02   Remedies upon Event of Default .................................................................. 152
Section 8.03   Application of Funds..................................................................................... 153

                                                ARTICLE IX

 ADMINISTRATIVE AGENT, COLLATERAL AGENT AND OTHER AGENTS
                               iii
  Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1238 of 1503




                                        TABLE OF CONTENTS
                                              (cont’d)

                                                                                                                               Page
Section 9.01    Appointment and Authorization of the Agents ............................................. 153
Section 9.02    Rights as a Lender......................................................................................... 154
Section 9.03    Exculpatory Provis ions ................................................................................. 154
Section 9.04    Lack of Reliance on the Agents .................................................................... 155
Section 9.05    Certain Rights of the Agents ......................................................................... 156
Section 9.06    Reliance by the Agents ................................................................................. 156
Section 9.07    Delegation of Duties ..................................................................................... 156
Section 9.08    Indemnification ............................................................................................. 156
Section 9.09    The Agents in the ir Individua l Capacity ....................................................... 157
Section 9.10    Holders .......................................................................................................... 157
Section 9.11    Resignation by the Agents ............................................................................ 157
Section 9.12    Collateral Matters.......................................................................................... 159
Section 9.13    [Reserved.] .................................................................................................... 159
Section 9.14    Adminis trative Agent May File Proofs of Claim.......................................... 159
Section 9.15    Appointment of Supplemental Administrative Agents ................................. 160
Section 9.16    Intercreditor Agreements .............................................................................. 161
Section 9.17    [Reserved.] .................................................................................................... 161
Section 9.18    Withholding Tax ........................................................................................... 161
Section 9.19    No Reliance on Administrative Agent’s Customer Identification Program . 162
Section 9.20    Survival ......................................................................................................... 162

                                                   ARTICLE X

                                            MISCELLANEOUS

Section 10.01   Amendments, etc........................................................................................... 162
Section 10.02   Notices and Other Communications; Facsimile Copies ............................... 166
Section 10.03   No Waiver; Cumulative Remedies ............................................................... 168
Section 10.04   Costs and Expenses ....................................................................................... 168
Section 10.05   Indemnification by the Borrower.................................................................. 169
Section 10.06   Marshaling; Payments Set Aside .................................................................. 170
Section 10.07   Successors and Assigns................................................................................. 170
Section 10.08   [Reserved] ..................................................................................................... 178
Section 10.09   Confidentia lity .............................................................................................. 178
Section 10.10   Setoff ............................................................................................................. 179
Section 10.11   Interest Rate Limitation ................................................................................ 180
Section 10.12   Counterparts; Integration; Effectiveness....................................................... 180
Section 10.13   Electronic Execution of Assignments and Certain Other Documents .......... 180
Section 10.14   Survival of Representations and Warranties ................................................. 180
Section 10.15   Severability ................................................................................................... 180
Section 10.16   GOVERNING LAW..................................................................................... 180
Section 10.17   WAIVER OF RIGHT TO TRIAL BY JURY............................................... 181
Section 10.18   Binding Effect ............................................................................................... 181

                                                                  iv
  Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1239 of 1503




                                         TABLE OF CONTENTS
                                               (cont’d)

                                                                                                                                Page
Section 10.19   Lender Action ............................................................................................... 182
Section 10.20   Use of Name, Logo, etc. ............................................................................... 182
Section 10.21   USA PATRIOT Act ...................................................................................... 182
Section 10.22   Service of Process ......................................................................................... 182
Section 10.23   No Advisory or Fiduciary Responsibility ..................................................... 182
Section 10.24   Release of Collateral and Guarantee Obligations; Subordination of Liens .. 183
Section 10.25   [Reserved] ..................................................................................................... 184
Section 10.26   Judgment Currency ....................................................................................... 184
Section 10.27   Amendment and Restatement ....................................................................... 184

                                                   ARTICLE I

                       DEFINITIONS AND ACCOUNTING TERMS

Section 1.01    Defined Terms................................................................................................... 1
Section 1.02    Other Interpretive Provisions .......................................................................... 73
Section 1.03    Accounting Terms........................................................................................... 75
Section 1.04    Rounding ......................................................................................................... 75
Section 1.05    References to Agreements, Laws, etc. ............................................................ 75
Section 1.06    Times of Day and Timing of Payment and Performance ............................... 75
Section 1.07    Pro Forma and Other Calculations .................................................................. 75
Section 1.08    Available Amount Transaction ....................................................................... 78
Section 1.09    [Reserved] ....................................................................................................... 78
Section 1.10    Currency Generally ......................................................................................... 78
Section 1.11    Divis ions ......................................................................................................... 79

                                                   ARTICLE II

                      THE COMMITMENTS AND BORROWINGS

Section 2.01    The Loans........................................................................................................ 79
Section 2.02    Borrowings , Conversions and Continuations of Loans .................................. 79
Section 2.03    [Reserved] ....................................................................................................... 81
Section 2.04    [Reserved] ....................................................................................................... 81
Section 2.05    Prepayments .................................................................................................... 81
Section 2.06    Termination or Reduction of Commitments. .................................................. 91
Section 2.07    Repayment of Loans ....................................................................................... 92
Section 2.08    Interest............................................................................................................. 92
Section 2.09    Fees ................................................................................................................. 92
Section 2.10    Computation of Interest and Fees ................................................................... 92
Section 2.11    Evidence of Indebtedness................................................................................ 92
Section 2.12    Payments Generally ........................................................................................ 93
Section 2.13    Sharing of Payments ....................................................................................... 95
Section 2.14    Incremental Term Facilities ............................................................................ 95
                                                                  v
  Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1240 of 1503




                                     TABLE OF CONTENTS
                                           (cont’d)

                                                                                                                      Page
Section 2.15   Refinancing Amendments............................................................................... 97
Section 2.16   Extensions of Loans ........................................................................................ 98
Section 2.17   Defaulting Lenders........................................................................................ 100




                                                             vi
  Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1241 of 1503




                                        TABLE OF CONTENTS
                                              (cont’d)

                                                                                                                              Page
                                                 ARTICLE III

       TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

Section 3.01    Taxes, Increased Costs Protection and Illegality Taxes................................ 101
Section 3.02    [Reserved] ..................................................................................................... 104
Section 3.03    [Reserved] ..................................................................................................... 104
Section 3.04    Increased Cost and Reduced Return; Capital Adequacy .............................. 104
Section 3.05    [Reserved] ..................................................................................................... 105
Section 3.06    Matters Applicable to All Requests for Compensation ................................ 105
Section 3.07    Replacement of Lenders under Certain Circumstances ................................ 106
Section 3.08    Survival ......................................................................................................... 107

                                                 ARTICLE IV

               CONDITIONS PRECEDENT TO TERM BORROWINGS

Section 4.01    Conditions to Term Borrowings on Clos ing Date ........................................ 107

                                                  ARTICLE V

                        REPRESENTATIONS AND WARRANTIES

Section 5.01    Existence, Qualification and Power; Compliance with Laws....................... 108
Section 5.02    Authorization; No Contravention ................................................................. 108
Section 5.03    Governmental Authorization......................................................................... 109
Section 5.04    Binding Effect ............................................................................................... 109
Section 5.05    Financia l Statements; No Material Adverse Effect....................................... 109
Section 5.06    Litigation ....................................................................................................... 109
Section 5.07    Labor Matters ................................................................................................ 110
Section 5.08    Real Property Matters ................................................................................... 110
Section 5.09    Environmental Matters.................................................................................. 111
Section 5.10    Taxes ............................................................................................................. 111
Section 5.11    ERISA Compliance....................................................................................... 111
Section 5.12    Subsidiaries ................................................................................................... 112
Section 5.13    Margin Regulations; Investment Company Act ........................................... 112
Section 5.14    Disclosure...................................................................................................... 113
Section 5.15    Intellectual Property; Licenses, etc ............................................................... 113
Section 5.16    Solvency........................................................................................................ 113
Section 5.17    USA PATRIOT Act; Anti-Terrorism Laws; Foreign Corrupt Practices Act 113
Section 5.18    Collateral Documents.................................................................................... 113
Section 5.19    Use of Proceeds............................................................................................. 114
Section 5.20    Beneficia l Ownership Certification .............................................................. 114

                                                                 vii
  Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1242 of 1503




                                       TABLE OF CONTENTS
                                             (cont’d)

                                                                                                                             Page
                                                ARTICLE VI

                                  AFFIRMATIVE COVENANTS

Section 6.01   Financia l Statements ..................................................................................... 114
Section 6.02   Certificates; Other Information ..................................................................... 116
Section 6.03   Notices .......................................................................................................... 118
Section 6.04   Payment of Obligations................................................................................. 118
Section 6.05   Preservation of Existence, etc. ...................................................................... 118
Section 6.06   Maintenance of Properties ............................................................................ 118
Section 6.07   Maintenance of Insurance ............................................................................. 119
Section 6.08   Compliance with Laws.................................................................................. 119
Section 6.09   Books and Records........................................................................................ 119
Section 6.10   Inspection Rights........................................................................................... 120
Section 6.11   Covenant to Guarantee Obligations and Give Security ................................ 120
Section 6.12   Compliance with Environmental Laws......................................................... 124
Section 6.13   Further Assurances and Post-Clos ing Covenant........................................... 125
Section 6.14   [Reserved] ..................................................................................................... 125
Section 6.15   Maintenance of Ratings ................................................................................ 125
Section 6.16   Accounting Changes ..................................................................................... 126
Section 6.17   Nature of Business ........................................................................................ 126
Section 6.18   Designation of Subsidiaries .......................................................................... 126
Section 6.19   Lender Meetings ........................................................................................... 126

                                                ARTICLE VII

                                     NEGATIVE COVENANTS

Section 7.01   Liens.............................................................................................................. 126
Section 7.02   Indebtedness.................................................................................................. 126
Section 7.03   Fundamental Changes ................................................................................... 132
Section 7.04   Asset Sales .................................................................................................... 136
Section 7.05   Restricted Payments ...................................................................................... 137
Section 7.06   Transactions with Affiliates .......................................................................... 142
Section 7.07   Burdensome Agreements .............................................................................. 146
Section 7.08   Modification of Terms of Subordinated Indebtedness.................................. 150
Section 7.09   Holdings ........................................................................................................ 150
Section 7.10   Anti-Layering................................................................................................ 151
Section 7.11   Subsidiaries ................................................................................................... 152




                                                                viii
  Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1243 of 1503




                                        TABLE OF CONTENTS
                                              (cont’d)

                                                                                                                             Page
                                                ARTICLE VIII

                         EVENTS OF DEFAULT AND REMEDIES

Section 8.01    Events of Default .......................................................................................... 152
Section 8.02    Remedies upon Event of Default .................................................................. 154
Section 8.03    Application of Funds..................................................................................... 155

                                                 ARTICLE IX

 ADMINISTRATIVE AGENT, COLLATERAL AGENT AND OTHER AGENTS

Section 9.01    Appointment and Authorization of the Agents ............................................. 155
Section 9.02    Rights as a Lender......................................................................................... 156
Section 9.03    Exculpatory Provis ions ................................................................................. 156
Section 9.04    Lack of Reliance on the Agents .................................................................... 158
Section 9.05    Certain Rights of the Agents ......................................................................... 158
Section 9.06    Reliance by the Agents ................................................................................. 158
Section 9.07    Delegation of Duties ..................................................................................... 158
Section 9.08    Indemnification ............................................................................................. 159
Section 9.09    The Agents in the ir Individua l Capacity ....................................................... 159
Section 9.10    Holders .......................................................................................................... 159
Section 9.11    Resignation by the Agents ............................................................................ 160
Section 9.12    Collateral Matters.......................................................................................... 161
Section 9.13    [Reserved] ..................................................................................................... 162
Section 9.14    Adminis trative Agent May File Proofs of Claim.......................................... 162
Section 9.15    Appointment of Supplemental Administrative Agents ................................. 162
Section 9.16    Intercreditor Agreements .............................................................................. 163
Section 9.17    [Reserved] ..................................................................................................... 163
Section 9.18    Withholding Tax ........................................................................................... 163
Section 9.19    No Reliance on Administrative Agent’s Customer Identification Program . 164
Section 9.20    Survival ......................................................................................................... 164

                                                  ARTICLE X

                                            MISCELLANEOUS

Section 10.01   Amendments, etc........................................................................................... 164
Section 10.02   Notices and Other Communications; Facsimile Copies ............................... 169
Section 10.03   No Waiver; Cumulative Remedies ............................................................... 171
Section 10.04   Costs and Expenses ....................................................................................... 171
Section 10.05   Indemnification by the Borrower.................................................................. 172
Section 10.06   Marshaling; Payments Set Aside .................................................................. 173
Section 10.07   Successors and Assigns................................................................................. 173
                                                        ix
  Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1244 of 1503




                                        TABLE OF CONTENTS
                                              (cont’d)

                                                                                                                               Page
Section 10.08   [Reserved] ..................................................................................................... 180
Section 10.09   Confidentia lity .............................................................................................. 180
Section 10.10   Setoff ............................................................................................................. 182
Section 10.11   Interest Rate Limitation ................................................................................ 182
Section 10.12   Counterparts; Integration; Effectiveness....................................................... 182
Section 10.13   Electronic Execution of Assignments and Certain Other Documents .......... 182
Section 10.14   Survival of Representations and Warranties ................................................. 183
Section 10.15   Severability ................................................................................................... 183
Section 10.16   GOVERNING LAW..................................................................................... 183
Section 10.17   WAIVER OF RIGHT TO TRIAL BY JURY............................................... 184
Section 10.18   Binding Effect ............................................................................................... 184
Section 10.19   Lender Action ............................................................................................... 184
Section 10.20   Use of Name, Logo, etc. ............................................................................... 184
Section 10.21   USA PATRIOT Act ...................................................................................... 184
Section 10.22   Service of Process ......................................................................................... 185
Section 10.23   No Advisory or Fiduciary Responsibility ..................................................... 185
Section 10.24   Release of Collateral and Guarantee Obligations; Subordination of Liens .. 185
Section 10.25   [Reserved] ..................................................................................................... 186
Section 10.26   Judgment Currency ....................................................................................... 186
Section 10.27   Amendment and Restatement ....................................................................... 187




                                                                  x
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1245 of 1503




SCHEDULES

1.01(1)      Closing Date Guarantors
1.01(2)      Existing Mortgaged Properties
1.02         Closing Date Unrestricted Subsidiaries
2.01         Commitments
4.01(1)(c)   Certain Collateral Documents
5.06         Litigation
5.08(2)      Owned Real Property
5.08(3)      Leased Real Property
5.08(4)      Space Leased Property
5.08(5)      Real Estate Proceedings
5.08(6)      Real Property Improvements
5.08(7)      Real Property Violations
5.08(8)      Occupied Real Property
5.12         Subsidiaries and Other Equity Investments
7.02(3)      Existing Indebtedness
10.02        Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

Form of

A-1          Committed Loan Notice
B-1          Term Note
C            Compliance Certificate
D-1          Assignment and Assumption
D-2          Affiliated Lender Assignment and Assumption
E            Guaranty
F            Security Agreement
G-1          ABL Intercreditor Agreement
G-2          Term Intercreditor Agreement
H            United States Tax Compliance Certificates
I            Solvency Certificate
J            Discount Range Prepayment Notice
K            Discount Range Prepayment Offer
L            Solicited Discounted Prepayment Notice
M            Acceptance and Prepayment Notice
N            Specified Discount Prepayment Notice
O            Solicited Discounted Prepayment Offer
P            Specified Discount Prepayment Response
Q            Intercompany Subordination Agreement
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1246 of 1503




              AMENDED AND RESTATED SECOND LIEN CREDIT AGREEMENT

         This AMENDED AND RESTATED SECOND LIEN CREDIT AGREEMENT (this
“Agreement”), by and among BEAR PARENT INC., a Delaware corporation (“Holdings”), BELK, INC.,
a Delaware corporation and direct subsidiary of Holdings (“Belk” or the “Borrower”), WILMINGTON
TRUST, NATIONAL ASSOCIATION, as administrative agent (“Wilmington Trust” and, in such
capacity, including any successor thereto, the “Administrative Agent”) and as collateral agent (in such
capacity, including any successor thereto, the “Collateral Agent”) under the Loan Documents, and each
lender from time to time party hereto (collectively, the “Lenders” and individually, a “Lender”) is attached
to the Third Amendment and constitutes the agreement of the parties hereto on and after the Closing Date.

                                   PRELIMINARY STATEMENTS

      In consideration of the mutual covenants and agreements herein contained, the parties hereto
covenant and agree as follows:

                                               ARTICLE I

                                  Definitions and Accounting Terms

         Section 1.01   Defined Terms. As used in this Agreement, the following terms have the meanings
set forth below:

        “ABL Commitments” means “Commitments” as defined in the ABL Facility.

        “ABL Credit Agreement” means the ABL Credit Agreement dated as of the Original Closing
Date (as amended by that certain Amendment No. 1 to ABL Credit Agreement, dated as of August 29,
2019, that certain Amendment No. 2 to the ABL Credit Agreement, dated as of October 30, 2020 and that
certain Limited Waiver and Amendment No. 3 to ABL Credit Agreement, dated as of [●], 2021the Closing
Date, by and among the Borrower, Holdings, the lenders party thereto and the ABL Facility Administrative
Agent), among Holdings, the Borrower, the ABL Facility Administrative Agent and the several banks and
other financial institutions from time to time parties thereto, as such agreement may be amended,
supplemented, waived or otherwise modified from time to time, in each case to the extent permitted
hereunder and under the ABL Intercreditor Agreement and any Refinancing Indebtedness thereof (unless
such agreement, instrument or document expressly provides that it is not intended to be and is not an ABL
Credit Agreement) in each case to the extent permitted hereunder.

        “ABL Event of Default” means “Event of Default” as set forth in the ABL Credit Agreement.

         “ABL Facility” means the collective reference to the ABL Credit Agreement, any ABL Loan
Document, any notes and letters of credit issued pursuant thereto and any guarantee, security agreement,
patent, trademark or copyright security agreements, mortgages, letter of credit applications and other
guarantees, pledge agreements, security agreements and collateral documents, and other instruments and
documents, executed and delivered pursuant to or in connection with any of the foregoing, in each case as
the same may be amended, supplemented, waived or otherwise modified from time to time, or refunded,
refinanced, restructured, replaced, renewed, repaid, increased or extended from time to time, in each case
to the extent permitted hereunder and under the ABL Intercreditor Agreement and any Refinancing
Indebtedness thereof (unless such agreement, instrument or document expressly provides that it is not
intended to be and is not an ABL Facility).



                                                     1
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1247 of 1503




       “ABL Facility Administrative Agent” means Bank of America, N.A. in its capacity as
administrative agent under the ABL Credit Agreement or any successor agent under the ABL Loan
Documents.

         “ABL Intercreditor Agreement” means the ABL Intercreditor Agreement substantially in the
form of Exhibit G-1 among the Collateral Agent, the First Lien Administrative Agent, as collateral agent
under the First Lien Credit Agreement, Bank of America, N.A., as collateral agent under the ABL Credit
Agreement and the representatives for purposes thereof for holders of one or more other classes of
Indebtedness, the Borrower and the other parties thereto, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements thereof and of this Agreement, and which
shall also include any replacement intercreditor agreement entered into in accordance with the terms hereof.

        “ABL Lenders” means “Lenders” under the ABL Credit Agreement.

        “ABL Loan Documents” means, collectively, (i) the ABL Credit Agreement and (ii) the security
documents, intercreditor agreements (including the ABL Intercreditor Agreement), guarantees, joinders and
other agreements or instruments executed in connection with the ABL Facility or such other agreements,
in each case, as amended, modified, supplemented, substituted, replaced, restated or refinanced, in whole
or in part, from time to time including in connection with Refinancing Indebtedness of the ABL Facility.

        “ABL Obligations” means “Obligations” as defined in the ABL Facility.

        “Acceptable Discount” has the meaning specified in Section 2.05(1)(e)(D)(2).

        “Acceptable Prepayment Amount” has the meaning specified in Section 2.05(1)(e)(D)(3).

       “Acceptance and Prepayment Notice ” means a notice of the Borrower’s acceptance of the
Acceptable Discount in substantially the form of Exhibit M.

        “Acceptance Date” has the meaning specified in Section 2.05(1)(e)(D)(2).

        “Acquired Indebtedness” means, with respect to any specified Person,

                (1)      Indebtedness of any other Person existing at the time such other Person is merged,
        consolidated or amalgamated with or into or became a Restricted Subsidiary of such specified
        Person, including Indebtedness incurred in connection with, or in contemplation of, such other
        Person merging, amalgamating or consolidating with or into, or becoming a Restricted Subsidiary
        of, such specified Person, and

                  (2)    Indebtedness secured by a Lien encumbering any asset acquired by such specified
        Person.

        “Additional Lender” means, at any time, any bank, other financial institution or institutional
lender or investor that, in any case, is not an existing Lender and that agrees to provide any portion of any
(a) Incremental Term Loan in accordance with Section 2.14, (b) Loans pursuant to a Refinancing
Amendment in accordance with Section 2.15 or (bc) Replacement Loans pursuant to Section 10.01;
provided that each Additional Lender (other than any Person that is a Lender, an Affiliate of a Lender or an
Approved Fund of a Lender at such time) shall be subject to the approval of the Administrative Agent (such
approval not to be unreasonably withheld, conditioned or delayed), in each case solely to the extent that
any such consent would be required from the Administrative Agent under Section 10.07(b)(iii)(B) for an
assignment of Loans to such Additional Lender.

                                                     2
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1248 of 1503




      “Adjusted EBITDA” means, with respect to any Person for any period, the Consolidated Net
Income of such Person and its Restricted Subsidiaries for such period:

               (1)       increased (without duplication) by the following, in each case (other than clauses
       (h) and (l)) to the extent deducted (and not added back) in determining Consolidated Net Income
       for such period:

                       (a)      total interest expense and, to the extent not reflected in such total interest
               expense, any losses on Hedging Obligations or other derivative instruments entered into
               for the purpose of hedging interest rate risk, net of interest income and gains on such
               Hedging Obligations or such derivative instruments, and bank and letter of credit fees and
               costs of surety bonds in connection with financing activities, together with items excluded
               from the definition of “Consolidated Interest Expense” pursuant to the definition thereof;
               plus

                        (b)     provision for taxes based on income, profits, revenue or capital, including
               federal, foreign and state income, franchise, excise, value added and similar taxes, property
               taxes and similar taxes, and foreign withholding taxes paid or accrued during such period
               (including any future taxes or other levies that replace or are intended to be in lieu of taxes,
               and any penalties and interest related to taxes or arising from tax examinations), and any
               payments to a Parent Company in respect of such taxes permitted to be made hereunder;
               plus

                       (c)      Consolidated Depreciation and Amortization Expense for such period;
               plus

                       (d)      any other non-cash expenses, charges, expenses, losses or items
               (including any write-offs or write-downs) reducing Consolidated Net Income for such
               period (provided that if any such non-cash charges represent an accrual or reserve for
               potential cash items in any future period, (i) the Borrower may determine not to add
               back such non-cash charge in the current period and (ii) to the extent the Borrower does
               decide to add back such non-cash charge, the cash payment in respect thereof in such
               future period shall be subtracted from Adjusted EBITDA to such extent, and excluding
               amortization of a prepaid cash item that was paid in a prior period); provided that the
               foregoing shall not permit adding back the write-down or reserve of inventory outside
               the ordinary course of business; plus

                       (e)     minority interest expense, the amount of any non-controlling interest
               consisting of income attributable to non-controlling interests of third parties in any non-
               wholly-owned Subsidiary deducted (and not added back) in such period to Consolidated
               Net Income, excluding cash distributions in respect thereof, and the amount of any
               reductions in arriving at Consolidated Net Income resulting from the application of
               Accounting Standards Codification Topic No. 810, Consolidation; plus

                       (f)     (i) the amount of management, monitoring, consulting, transaction,
               advisory and other fees (including termination fees) and indemnities and expenses paid or
               accrued in such period under the Management Services Agreement or otherwise to the
               extent otherwise permitted under Section 7.06 and (ii) the amount of payments made to
               option holders of such Person or any Parent Company in connection with, or as a result of,
               any distribution being made to shareholders of such Person or its Parent Companies, which
               payments are being made to compensate such option holders as though they were
                                                     3
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1249 of 1503




      shareholders at the time of, and entitled to share in, such distribution, in each case to the
      extent permitted hereunder; plus

              (g)     the amount of loss or discount on sale of receivables, Securitization Assets
      and related assets to any Securitization Subsidiary in connection with a Qualified
      Securitization Facility; plus

              (h)      cash receipts (or any netting arrangements resulting in reduced cash
      expenditures) not representing Adjusted EBITDA or Consolidated Net Income in any
      period to the extent non-cash gains relating to such income were deducted in the calculation
      of Adjusted EBITDA pursuant to clause (2) below for any previous period and not added
      back; plus

               (i)    any costs or expenses incurred pursuant to any management equity plan,
      stock option plan or any other management or employee benefit plan, agreement or any
      stock subscription or shareholder agreement, to the extent that such costs or expenses are
      funded with cash proceeds contributed to the capital of such Person or net cash proceeds
      of an issuance of Equity Interest of such Person (other than Disqualified Stock); plus

               (j)     any net pension or other post-employment benefit costs representing
      amortization of unrecognized prior service costs, actuarial losses, including amortization
      of such amounts arising in prior periods, amortization of the unrecognized net obligation
      (and loss or cost) existing at the date of initial application of FASB Accounting Standards
      Codification Topic 715—Compensation— Retirement Benefits, and any other items of a
      similar nature, plus

              (k)    any net loss from operations expected to be disposed of, abandoned or
      discontinued within twelve months after the end of such period; plus

                (l)     (I) pro forma adjustments, including pro forma “run rate” cost savings,
      operating expense reductions and other synergies (in each case, net of amounts actually
      realized) related to acquisitions, dispositions and other specified transactions, or related to
      restructuring initiatives, cost savings initiatives and other initiatives that are reasonably
      identifiable and projected by the Borrower in good faith to result from actions that have
      either been taken, with respect to which substantial steps have been taken or are that are
      expected to be taken within four fiscal quarters after the date of consummation of such
      acquisition, disposition or other specified transaction or the initiation of such restructuring
      initiative, cost savings initiative or other initiatives and (II) pro forma “run rate” cost
      savings, operating expense reductions and synergies (in each case, net of amounts actually
      realized) related to the Transactions that are reasonably identifiable and projected by the
      Borrower in good faith to result from actions that have either been taken, with respect to
      which substantial steps have been taken or are expected to be taken (in the good faith
      determination of the Borrower) within four fiscal quarters after the Closing Date (it is
      understood and agreed that “run-rate” means the full recurring benefit for a period that is
      associated with any action taken, committed to be taken or with respect to which substantial
      steps have been taken or are expected to be taken); provided that amounts added back
      pursuant to this clause (l), together with the amounts added back pursuant to clauses (n)
      and (o) below and any similar adjustments made in accordance with Section 1.07(3) and
      add-backs included in clause (1) of the definition of “Consolidated Net Income”, shall not
      exceed 10% of Adjusted EBITDA for such period calculated prior to giving effect to the
      add-backs set forth in this clause (l), clauses (n) and (o) below and the adjustments made
                                            4
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1250 of 1503




                in accordance with Section 1.07(3) and add-backs included in clause (1) of the definition
                of “Consolidated Net Income”, and being calculated on a pro forma basis (the cap in this
                proviso, the “Combined Adjusted EBITDA Cap”); plus

                       (m)    any payments in the nature of compensation or expense reimbursement
                made to independent board members; plus

                        (n)       costs, charges, accruals, reserves or expenses attributable to the
                undertaking and/or implementation of cost savings initiatives and operating expense
                reductions, restructuring and similar charges (including the Transactions), severance,
                relocation costs, integration and facilities and New Store opening costs and other business
                optimization expenses, signing costs, retention or completion bonuses, transition costs,
                costs related to closure/consolidation of facilities, stores and curtailments or modifications
                to pension and post-retirement employee benefits plans (including any settlement of
                pension liabilities), subject to the Combined Adjusted EBITDA Cap; plus

                       (o)       the amount of any loss attributable to any New Store, subject to the
                Combined Adjusted EBITDA Cap; provided that the aggregate amounts added back
                pursuant to this clause (o) shall not exceed $5.0 million for such period; plus

                        (p)    costs and expenses in connection with the implementation of fresh start
                accounting and all adjustments resulting from the application of fresh start accounting
                principles;

               (2)      decreased (without duplication) by the following, in each case to the extent
        included in determining Consolidated Net Income for such period:

                        (a)      non-cash gains for such period (excluding any non-cash gain to the extent
                it represents the reversal of an accrual or reserve for a potential cash item that reduced
                Consolidated Net Income or Adjusted EBITDA in any prior period other than any such
                accrual or reserve that has been added back to Consolidated Net Income in calculating
                Adjusted EBITDA in accordance with this definition), and

                        (b)      the amount of any non-controlling interest consisting of loss attributable
                to non-controlling interests of third parties in any non-wholly owned subsidiary added (and
                not deducted in such period from Consolidated Net Income).

         Adjusted EBITDA of Belk and its Restricted Subsidiaries will be deemed to equal (i) $[_]
million$124,997,000 for the fiscal quarter ended [_], 2019February 1, 2020, (ii) $[_] million($67,491,000)
for the fiscal quarter ended [_],May 2, 2020, (iii) $[_] million $1,505,000 for the fiscal quarter ended
[_],August 1, 2020 and (iv) $[_] million($41,751,000) for the fiscal quarter ended [_],October 31, 2020, in
each case and, without duplication, adjusted to reflect any pro forma adjustments with respect to any
relevant Specified Transaction as are appropriate and consistent with the pro forma adjustment provisions
set forth in Section 1.07, in each case, occurring or identified after the Closing Date and not otherwise
included in the calculation of the foregoing amounts.

        “Administrative Agent” has the meaning specified in the introductory paragraph to this
Agreement prior to the Closing Date and on and after the Closing Date, means Wilmington Trust, National
Association, and any successor thereto.



                                                     5
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1251 of 1503




        “Administrative Agent’s Office” means the Administrative Agent’s address and, as appropriate,
account as set forth on Schedule 10.02, or such other address or account as the Administrative Agent may
from time to time notify the Borrower and the Lenders.

       “Administrative Questionnaire” means an Administrative Questionnaire in a form supplied by
the Administrative Agent.

         “Affiliate” of any specified Person means any other Person directly or indirectly controlling or
controlled by or under direct or indirect common control with such specified Person. For purposes of this
definition, “control” (including, with correlative meanings, the terms “controlling,” “controlled by” and
“under common control with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or policies of such Person,
whether through the ownership of voting securities, by agreement or otherwise. Notwithstanding the
foregoing, other than with respect to Section 7.06, none of Blackstone, KKR, any Agent, any Third
Amendment Lender as of the Closing Date nor any of their respective Affiliates shall be deemed an Affiliate
of the Sponsor, Holdings, the Borrower or any of its Subsidiaries.

        “Affiliate Transaction” has the meaning specified in Section 7.06.

        “Affiliated Lender” means, at any time, any Lender that is the Sponsor or an Affiliate of the
Sponsor or an Affiliate of the Borrower (other than (a) Holdings, the Borrower or any Subsidiary or (b) any
natural person) at such time. For the avoidance of doubt, none of Blackstone, KKR, the Administrativeany
Agent, any Third Amendment Lender as of the Closing Date nor any of their respective Affiliates or
permitted assignees shall be deemed an Affiliated Lender.

        “Affiliated Lender Assignment and Assumption” has the meaning specified in Section
10.07(h)(v).

        “Affiliated Lender Cap” has the meaning specified in Section 10.07(h)(iv).

        “Agent Fee Letter” means the Amended & Restated Fee Letter for Second Lien Credit Facility,
dated as of [●],the Closing Date, between the Borrower and Wilmington Trust, National Association, as
Administrative Agent and Collateral Agent.

        “Agent Parties” has the meaning specified in Section 10.02(4).

        “Agent-Related Persons” means the Agents, together with their respective Affiliates, and the
officers, directors, members, managers, employees, agents, representatives, sub-agents, co-agents,
attorneys-in-fact, partners, trustees, attorneys, and advisors of such Persons and of such Persons’ Affiliates.

       “Agents” means, collectively, the Administrative Agent, the Collateral Agent and the
Supplemental Agents (if any).

        “Aggregate Commitments” means the Commitments of all the Lenders.

       “Agreement” means this Agreement, as amended, restated, amended and restated, modified or
supplemented from time to time in accordance with the terms hereof.

        “Agreement Currency” has the meaning specified in Section 10.26.



                                                      6
         Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1252 of 1503




        “AHYDO Payment” means any mandatory prepayment or redemption pursuant to the terms of
any Indebtedness that is intended or designed to cause such Indebtedness not to be treated as an “applicable
high yield discount obligation” within the meaning of Code Section 163(i).

         “All-In Yield” means, with respect to any term loan facility or other term loans, as of any date of
determination, the sum of (i) the higher of (A) the LIBOR rate on such date for a deposit in Dollars with a
maturity of one month and (B) the LIBOR rate “floor,” if any, with respect thereto as of such date, (ii) the
applicable margin as of such date for loans that accrue interest by reference to the LIBOR rate or a similar
reference rate and (iii) the amount of original issue discount and upfront fees thereon (converted to yield
assuming a four-year average life and without any present value discount), but excluding the effect of any
arrangement, structuring, syndication or other fees payable in connection therewith that are not shared with
all lenders or holders of such term loan facility or other term loans; provided that the amounts set forth in
clauses (i) and (ii) above for any term loans that are not incurred under this Agreement shall be based on
the stated interest rate basis for such term loans.

         “Applicable Discount” has the meaning specified in Section 2.05(1)(e)(C)(2).

         “Applicable Intercreditor Agreement” means (a) to the extent executed in connection with any
incurrence of Indebtedness secured by Liens on the Collateral that (i) are intended to rank equal in priority
to the Liens on the ABL Priority Collateral (as defined in the ABL Intercreditor Agreement) securing the
ABL Obligations and (ii) are intended to rank junior in priority to the Liens on the Term Priority Collateral
(as defined in the ABL Intercreditor Agreement) securing the Obligations, the ABL Intercreditor
Agreement, (b) to the extent executed in c onnection with any incurrence of Indebtedness secured by Liens
on the Collateral that are intended to rank senior in priority to the Liens on the Collateral securing the
Obligations (but without regard to control of remedies), each of the ABL Intercreditor Agreement and the
Term Intercreditor Agreement, (c) to the extent executed in connection with the incurrence of Indebtedness
secured by Liens on the Collateral which are intended to rank equal in priority to the Liens on the Collateral
securing the Obligations, the Term Intercreditor Agreement and the ABL Intercreditor Agreement and (d)
to the extent executed in connection with any incurrence of Indebtedness secured by Liens on the Collateral
that are intended to rank junior in priority to the Liens securing the Obligations, a customary intercreditor
agreement in form and substance reasonably acceptable to the Administrative Agent, the Required Lenders
and the Borrower, which agreement shall provide that the Liens on the Collateral securing such
Indebtedness shall rank junior to the Liens on the Collateral securing the Obligations.

         “Appropriate Lender” means, at any time, with respect to Loans of any Class, the Lenders of such
Class.

       “Approved Fund” means, with respect to any Lender, any Fund that is administered, advised or
managed by (a) such Lender, (b) an Affiliate of such Lender or (c) an entity or an Affiliate of an entity that
administers, advises or manages such Lender.

         “Asset Sale” means:

                  (1)      the sale, conveyance, transfer or other disposition, whether in a single transaction
         or a series of related transactions of property or assets of the Borrower or any Restricted Subsidiary
         (each referred to in this definition as a “disposition”); or

                 (2)     the issuance or sale of Equity Interests (other than Preferred Stock or Disqualified
         Stock of Restricted Subsidiaries issued in compliance with Section 7.02 and directors’ qualifying
         shares or shares or interests required to be held by foreign nationals or other third parties to the

                                                       7
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1253 of 1503




extent required by applicable law) of any Restricted Subsidiary (other than to the Borrower or
another Restricted Subsidiary), whether in a single transaction or a series of related transactions;

in each case, other than:

                (a)      any disposition of:

                (i)      Cash Equivalents or Investment Grade Securities,

                (ii)     obsolete, damaged or worn out property or assets in the ordinary course of
        business or consistent with industry practice or any disposition of inventory or goods (or
        other assets) held for sale or no longer used or useful in the ordinary course;

                (iii)   assets no longer economically practicable or commercially reasonable to
        maintain (as determined in good faith by the management of the Borrower) in an
        aggregate amount not to exceed $2,400,000 in any fiscal year;

              (iv)    improvements made to leased real property to landlords pursuant to
        customary terms of leases entered into in the ordinary course of business;

              (v)       assets for purposes of charitable contributions or similar gifts in de minimis
        amounts to the extent consistent with past practices;

                (b)    the disposition of any assets by the Borrower or any Restricted Subsidiary
        in a manner permitted pursuant to Section 7.03;

                 (c)     any disposition in connection with the making of any Restricted Payment
        that is permitted to be made, and is made, under Section 7.05, any Permitted Investment or
        any acquisition otherwise permitted under this Agreement;

                (d)      [reserved];

                (e)     any disposition of property or assets or issuance of securities by a
        Restricted Subsidiary to the Borrower or by the Borrower or a Restricted Subsidiary to a
        Restricted Subsidiary to the extent otherwise permitted hereunder; provided that
        dispositions by Loan Parties to Non-Loan Parties shall be permitted solely to the extent
        permitted under Section 7.05;

                (f)     to the extent allowable under Section 1031 of the Code, any exchange of
        like property (excluding any boot thereon) for use in a Similar Business;

                 (g)    (i) the lease, assignment or sublease, license or sublicense of any real or
        personal property in the ordinary course of business or consistent with industry practice
        and (ii) the exercise of termination rights with respect to any lease, sublease, license or
        sublicense or other agreement;

                (h)      [reserved];

               (h)    the sale of the Knox property pursuant to an agreement existing on the
        Closing Date;


                                               8
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1254 of 1503




               (i)    foreclosures, condemnation, expropriation, eminent domain or any similar
      action (including for the avoidance of doubt, any Casualty Event) with respect to assets or
      the granting of Liens not prohibited hereunder;

              (j)     sales of accounts receivable, or participations therein, or Securitization
      Assets or related assets in connection with any Qualified Securitization Facility or the
      disposition of an account receivable in connection with the collection or compromise
      thereof in the ordinary course of business or consistent with industry practice or in
      bankruptcy or similar proceedings;

             (k)      any financing transaction with respect to property built or acquired by the
      Borrower or any Restricted Subsidiary after the Closing Date to the extent permitted
      hereunder, including Qualified Securitization Facilities;

              (l)      the sale, lease, assignment, license, sublease or discount of inventory,
      equipment, accounts receivable, notes receivable or other current assets in the ordinary
      course of business or consistent with industry practice or the conversion of accounts
      receivable to notes receivable or other dispositions of accounts receivable in connection
      with the collection thereof;

              (m)     the licensing or sublicensing of IP Rights or other general intangibles in
      the ordinary course of business or consistent with industry practice;

              (n)      any surrender or waiver of contract rights or the settlement, release or
      surrender of contract rights or other litigation claims in the ordinary course of business or
      consistent with industry practice;

              (o)     the unwinding of any Hedging Obligations;

              (p)      sales, transfers and other dispositions of Investments in joint ventures to
      the extent required by, or made pursuant to, customary buy/sell arrangements between the
      joint venture parties set forth in joint venture arrangements and similar binding
      arrangements;

             (q)     the lapse or abandonment of IP Rights, which in the reasonable good faith
      determination of the Borrower, are not material to the conduct of the business of the
      Borrower and its Restricted Subsidiaries taken as a whole;

              (r)     the granting of a Lien that is permitted under Section 7.01;

             (s)     the issuance of directors’ qualifying shares and shares of Capital Stock of
      Foreign Subsidiaries issued to foreign nationals as required by applicable law;

              (t)     the disposition of any assets (including Equity Interests) acquired in a
      transaction permitted hereunder, which as sets are not used or useful in the principal
      business of the Borrower and its Restricted Subsidiaries, so long as such assets do not
      constitute a material portion of the assets acquired in any individual transaction; or

              (u)      dispositions of property to the extent that such property is exchanged for
      credit against the purchase price of similar replacement property.


                                           9
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1255 of 1503




       “Assignee Group” means two or more Eligible Assignees that are Affiliates of one another or two
or more Approved Funds managed by the same investment advisor.

        “Assignment and Assumption” means an Assignment and Assumption substantially in the form
of Exhibit D-1 or any other form approved by the Administrative Agent.

        “Assumption” has the meaning specified in Section 10.25.

       “Attorney Costs” means all reasonable fees, expenses and disbursements of any law firm or other
external legal counsel, to the extent documented in reasonable detail and invoiced.

        “Attributable Indebtedness” means, on any date, in respect of any Capitalized Lease Obligation
of any Person, the amount thereof that would appear as a liability on a balance sheet of such Person prepared
as of such date in accordance with GAAP.

         “Auction Agent” means (a) the Administrative Agent or (b) any other financial institution or
advisor engaged by the Borrower (whether or not an Affiliate of the Administrative Agent) to act as an
arranger in connection with any Discounted Term Loan Prepayment pursuant to Section 2.05(1)(e);
provided that the Borrower shall not designate the Administrative Agent as the Auction Agent without the
written consent of the Administrative Agent (it being understood that the Administrative Agent shall be
under no obligation to agree to act as the Auction Agent); provided further that neither the Borrower nor
any of its Affiliates may act as the Auction Agent.

      “Available Amount” means at any time on and after the Closing Date (the “Available Amount
Reference Time”), an amount (which shall not be less than zero) equal to the sum of:

                (1)      [reserved]; plus

              (2)      the Retained Excess Cash Flow Amount (as defined in the First Lien Credit
        Agreement); plus

                (3)     the amount of any common capital contributions received in cash or Cash
        Equivalents by the Borrower or any Restricted Subsidiary other than the amount of any Specified
        Equity Contribution during the period from and including the Business Day immediately following
        the Closing Date through and including the Available Amount Reference Time; provided that such
        amount shall have been applied substantially contemporaneously with the receipt thereof in a
        permitted Investment in assets that constitute or will constitute Collateral; plus

                (4)      [reserved]; plus

                (5)      [reserved]; plus

                (6)      [reserved]; plus

                (7)      [reserved]; minus

                (8)      the aggregate amount of Restricted Payments made with the Available Amount
        pursuant to clause (10)(Y) of Section 7.05(b) (net of any return of capital in respect of any
        Investments or deemed reduction in the amount of such Investment, including the sale, transfer,
        lease or other disposition of any such Investments), during the period commencing on the Closing
        Date through and including the Available Amount Reference Time (and, for purposes of this clause

                                                     10
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1256 of 1503




        (8), without taking account of the intended usage of the Available Amount at such Available
        Amount Reference Time).

         “Bankruptcy Code” has the meaning specified in Section 8.02.

        “Basket” means any amount, threshold or other value permitted or prescribed with respect to any
Lien, Indebtedness, Asset Sale, Investment, Restricted Payment, transaction value, judgment or other
amount under any provision in Articles V, VI, VII or VIII and the definitions related thereto.

        “Belk” has the meaning specified in the preliminary statements of this Agreement.

        “Beneficial Ownership Certification” means a certification regarding beneficial ownership
required by the Beneficial Ownership Regulation.

        “Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

       “Blackstone” means Blackstone Alternative Credit Advisors LP and any of its respective Affiliates
and funds or accounts managed or advised by it or any of its respective Affiliates but not including,
however, any portfolio company of any of the foregoing.

       “Board of Directors” means, for any Person, the board of directors or other governing body of
such Person or, if such Person does not have such a board of directors or other governing body and is owned
or managed by a single entity, the Board of Directors of such entity, or, in either case, any committee thereof
duly authorized to act on behalf of such Board of Directors. Unless otherwise provided, “Board of
Directors” means the Board of Directors of the Borrower.

       “Borrower” means (a) Belk and (b) upon the consummation of any transaction permitted by
Section 7.03(4), the Successor Borrower.

        “Borrower Materials” has the meaning specified in Section 6.02.

       “Borrower Offer of Specified Discount Prepayment” means any offer by any Borrower Party to
make a voluntary prepayment of Loans at a specified discount to par pursuant to Section 2.05(1)(e)(B).

        “Borrower Parties” means the collective reference to Holdings, the Borrower and each Subsidiary
of the Borrower and “Borrower Party” means any of them.

       “Borrower Solicitation of Discount Range Prepayment Offers” means the solicitation by any
Borrower Party of offers for, and the corresponding acceptance by a Lender of, a voluntary prepayment of
Loans at a specified range of discounts to par pursuant to Section 2.05(1)(e)(C).

       “Borrower Solicitation of Discounted Prepayment Offers” means the solicitation by any
Borrower Party of offers for, and the subsequent acceptance, if any, by a Lender of, a voluntary prepayment
of Loans at a discount to par pursuant to Section 2.05(1)(e)(D).

       “Borrowing” means a borrowing consisting of Loans of the same Class made (or deemed to be
made) on the same date.

        “Business Day” means any day that is not a Legal Holiday.

       “Capital Expenditures” means, for any period, the aggregate of all expenditures (whether paid in
cash or accrued as liabilities and including in all events all amounts expended or capitalized under
                                                      11
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1257 of 1503




Capitalized Lease Obligations) by the Borrower and the Restricted Subsidiaries during such period that, in
conformity with GAAP, are or are required to be included as capital expenditures on the consolidated
statement of cash flows of the Borrower and the Restricted Subsidiaries.

        “Capital Stock” means:

               (1)       in the case of a corporation, corporate stock or shares in the capital of such
        corporation;

                (2)      in the case of an association or business entity, any and all shares, interests,
        participations, rights or other equivalents (however designated) of corporate stock;

                 (3)    in the case of a partnership or limited liability company, partnership or membership
        interests (whether general or limited); and

                (4)      any other interest or participation that confers on a Person the right to receive a
        share of the profits and losses of, or distributions of assets of, the issuing Person, but excluding
        from all of the foregoing any debt securities convertible into or exchangeable for Capital Stock,
        whether or not such debt securities include any right of participation with Capital Stock.

        “Capitalized Lease Obligation” means, at the time any determination thereof is to be made, the
amount of the liability in respect of a capital lease that would at such time be required to be capitalized and
reflected as a liability on a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP as in effect on the Original Closing Date.

         “Capitalized Software Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities) by a Person and its Restricted Subsidiaries during such period
in respect of licensed or purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as capitalized costs on the consolidated
balance sheet of a Person and its Restricted Subsidiaries.

        “Captive Insurance Subsidiary” means any Subsidiary of the Borrower that is subject to
regulation as an insurance company (or any Subsidiary thereof).

         “Cash Equivalents” means:

                 (1)     Dollars;

                 (2)     [Rreserved];

                 (3)     local currencies held by the Borrower or any Restricted Subsidiary from time to
        time in the ordinary course of business or consistent with industry practice;

                (4)     readily marketable direct obligations issued or directly and fully and
        unconditionally guaranteed or insured by the U.S. government or any agency or instrumentality
        thereof the securities of which are unconditionally guaranteed as a full faith and credit obligation
        of such government with maturities of 36 months or less from the date of acquisition;

                (5)     certificates of deposit, time deposits and eurodollar time deposits with maturities
        of three years or less from the date of acquisition, demand deposits, bankers’ acceptances with
        maturities not exceeding three years and overnight bank deposits, in each case with any domestic

                                                      12
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1258 of 1503




        or foreign commercial bank having capital and surplus of not less than $500.0 million in the case
        of U.S. banks and $100.0 million (or the U.S. dollar equivalent as of the date of determination) in
        the case of non-U.S. banks;

               (6)     repurchase obligations for underlying securities of the types described in clauses
        (4) and (5) above or clauses (7) and (8) below entered into with any financial institution or
        recognized securities dealer meeting the qualifications specified in clause (5) above;

                 (7)    commercial paper and variable or fixed rate notes rated at least P-2 by Moody’s or
        at least A-2 by S&P (or, if at any time neither Moody’s nor S&P is rating such obligations, an
        equivalent rating from another Rating Agency) and in each case maturing within 36 months after
        the date of acquisition thereof;

                (8)     marketable short-term money market and similar liquid funds having a rating of at
        least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time neither Moody’s nor
        S&P is rating such obligations, an equivalent rating from another Rating Agency);

                (9)     securities issued or directly and fully and unconditionally guaranteed by any state,
        commonwealth or territory of the United States or any political subdivision or taxing authority of
        any such state, commonwealth or territory or any public instrumentality thereof having maturities
        of not more than 36 months from the date of acquisition thereof;

                (10)     readily marketable direct obligations issued or directly and fully and
        unconditionally guaranteed by any foreign government or any political subdivision or public
        instrumentality thereof, in each case having an Investment Grade Rating from either Moody’s or
        S&P (or, if at any time neither Moody’s nor S&P is rating such obligations, an equivalent rating
        from another Rating Agency selected by the Borrower) with maturities of 36 months or less from
        the date of acquisition;

                 (11)   Indebtedness or Preferred Stock issued by Persons with a rating of “A” or higher
        from S&P or “A2” or higher from Moody’s (or, if at any time neither Moody’s nor S&P is rating
        such obligations, an equivalent rating from another Rating Agency) with maturities of 24 months
        or less from the date of acquisition;

                (12)     Investments with average maturities of 36 months or less from the date of
        acquisition in money market funds rated AAA- (or the equivalent thereof) or better by S&P or Aaa3
        (or the equivalent thereof) or better by Moody’s (or, if at any time neither Moody’s nor S&P is
        rating such obligations, an equivalent rating from another Rating Agency);

               (13)     investment funds investing substantially all of their assets in securities of the types
        described in clauses (1) through (12) above; and

               (14)    solely with respect to any Captive Insurance Subsidiary, any investment that the
        Captive Insurance Subsidiary is not prohibited to make in accordance with applicable law.

In the case of Investments by any Foreign Subsidiary or Investments made in a country outside the United
States of America, Cash Equivalents will also include (i) investments of the type and maturity described in
clauses (1) through (13) above of foreign obligors, which investments or obligors (or the parents of such
obligors) have ratings described in such clauses or equivalent ratings from comparable foreign rating
agencies and (ii) other short-term investments utilized by Foreign Subsidiaries in accordance with normal


                                                     13
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1259 of 1503




investment practices for cash management in investments analogous to the foregoing investments in clauses
(1) through (13) and in this paragraph.

         “Cash Management Agreement” means any agreement entered into from time to time by
Holdings, the Borrower or any Restricted Subsidiary in connection with cash management services for
collections, other Cash Management Services and for operating, payroll and trust accounts of such Person,
including automatic clearing house services, controlled disbursement services, electronic funds transfer
services, information reporting services, lockbox services, stop payment services and wire transfer services.

        “Cash Management Services” means (a) commercial credit cards, merchant card services,
purchase or debit cards, including non-card e-payables services, (b) treasury management services
(including controlled disbursement, overdraft, automatic clearing house fund transfer services, return items
and interstate depository network services), (c) foreign exchange, netting and currency management
services and (d) any other demand deposit or operating account relationships or other cash management
services, including under any Cash Management Agreements.

        “Casualty Event” means any event that gives rise to the receipt by the Borrower or any Restricted
Subsidiary of any insurance proceeds or condemnation awards in respect of any equipment, fixed assets or
real property (including any improvements thereon) to replace or repair such equipment, fixed assets or real
property.

        “CFC” means a “controlled foreign corporation” within the meaning of Section 957(a) of the Code.

        “CFC Holdco” means a Domestic Subsidiary that has no material assets other than the Equity
Interests in or indebtedness of one or more Foreign Subsidiaries that are CFCs, including the indirect
ownership of such Equity Interests or indebtedness through one or more CFC Holdcos that have no other
material assets.

         “Change in Law” means the occurrence, after the Closing Date, of any of the following: (a) the
adoption of any law, rule, regulation or treaty (excluding the taking effect after the Closing Date of a law,
rule, regulation or treaty adopted prior to the Closing Date), (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any Governmental Authority or (c)
the making or issuance of any request, guideline or directive (whether or not having the force of law) by
any Governmental Authority. It is understood and agreed that (i) the Dodd–Frank Wall Street Reform and
Consumer Protection Act (Public Law 111 203, H.R. 4173), all Laws relating thereto and all interpretations
and applications thereof and (ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to Basel III, shall, for the
purpose of this Agreement, be deemed to be adopted subsequent to the Closing Date.

        “Change of Control” means the occurrence of any of the following after the Closing Date:

                (1)    at any time prior to the consummation of a Qualifying IPO after the Closing Date,
        the Permitted Holders ceasing to beneficially own (as defined in Rules 13d-3 and 13d-5 under the
        Exchange Act), in the aggregate, directly or indirectly, at least a majority of the aggregate ordinary
        voting power represented by the issued and outstanding Equity Interests of the Borrower or any
        Parent Company; or

                (2)    at any time following the consummation of a Qualifying IPO after the Closing
        Date, (a) any Person (other than a Permitted Holder) or (b) Persons (other than one or more
        Permitted Holders) constituting a “group” (as such term is used in Sections 13(d) and 14(d) of the
                                                     14
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1260 of 1503




        Exchange Act), becoming the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under
        such Act) of Equity Interests of the Borrower or such Parent Company representing more than
        thirty-five percent (35%) of the aggregate ordinary voting power represented by the issued and
        outstanding Equity Interests of the Borrower or such Parent Company, as applicable, and the
        percentage of aggregate ordinary voting power so held is greater than the percentage of the
        aggregate ordinary voting power represented by the Equity Interests of the Borrower or such Parent
        Company, as applicable, beneficially owned, directly or indirectly, in the aggregate by the
        Permitted Holders;

                (3)      the occurrence of a “Change of Control” (or any comparable term) as defined in
        each of the First Lien Credit Agreement or any other Indebtedness having an aggregate outstanding
        principal amount of not less than the Threshold Amount (other than the ABL FacilityCredit
        Agreement); or

                (4)    Holdings shall cease to be the registered owner of 100% of the Equity Interests of
        the Borrower unless in connection with the consummation of a Qualifying IPO by the Borrower.

          unless, in the case of clause (1) or (2) above, the Permitted Holders have, at such time, the right or
the ability by voting power, contract or otherwise to elect or designate for election at least a majority of the
board of directors of the Borrower or any Parent Company.

        “Claim” means any actions, suits or written demands or claims.

        “Class” means (i) with respect to Commitments or Loans, those of such Commitments or Loans
that have the same terms and conditions (without regard to differences in the upfront fees, OID or similar
fees paid or payable in connection with such Commitments or Loans, or differences in tax treatment (e.g.,
“fungibility”)) and (ii) with respect to Lenders, those of such Lenders that have Commitments or Loans of
a particular Class.

         “Closing Date” means the first date on which all the conditions precedent in Section 4.01 are
satisfied or waived in accordance with Section 10.01, and the Closing Date Term Loans were made (or
deemed made) to the Borrower pursuant to Sections 2.01, which date was February [●],24, 2021.

        “Closing Date Term Loan Commitment” means, as to each Term Lender, its obligation to make
(or be deemed to make) a Closing Date Term Loan to the Borrower in an aggregate amount not to exceed
the amount specified opposite such Lender’s name under on Schedule 2.01 under the caption “Closing Date
Term Loan Commitment” or in the Assignment and Assumption (or Affiliated Lender Assignment and
Assumption) pursuant to which such Term Lender becomes a party hereto, as applicable, as such amount
may be adjusted from time to time in accordance with this Agreement (including pursuant to Section 2.14,
2.15, 2.16 or 10.01). The aggregate amount of the Closing Date Term Loan Commitments on the Closing
Date is $110 million,000,000.

        “Closing Date Term Loans” means the Term Loans made (or deemed made) by the Lenders on
the Closing Date to the Borrower pursuant to Section 2.01.

        “Code” means the U.S. Internal Revenue Code of 1986, as amended.

         “Collateral” means all the “Collateral” and “Second Lien Collateral” (or equivalent term of each
of the foregoing) as defined in any Collateral Document and the Mortgaged Properties.



                                                      15
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1261 of 1503




          “Collateral Agent” has the meaning specified in the introductory paragraph to this Agreement
prior to the Closing Date and on and after the Closing Date, means Wilmington Trust, National Association,
and any successor thereto.

        “Collateral and Guarantee Requirement” means, at any time, the requirement that:

                (1)     the Collateral Agent shall have received each Collateral Document required to be
        delivered (a) on the Closing Date pursuant to Section 4.01(1)(c) or (b) pursuant to Section 6.11 or
        6.13 at such time required by such Sections to be delivered, in each case, duly executed by each
        Loan Party that is party thereto;

                (2)      all Obligations shall have been unconditionally guaranteed by (a) Holdings (or any
        successor thereto), (b) each Restricted Subsidiary of the Borrower that is a wholly owned Material
        Domestic Subsidiary (other than any Excluded Subsidiary), which as of the Closing Date after
        giving effect to the Assumption shall include those that are listed on Schedule 1.01(1) hereto and
        (c) any Restricted Subsidiary of the Borrower that Guarantees (or is the borrower or issuer of) any
        Credit Agreement Refinancing Indebtedness, the First Lien Facility (and any
        “Credit Agreement Refinancing Indebtedness” as defined in the First Lien Credit Agreement), the
        ABL Facility and/or other Indebtedness having an aggregate outstanding principal amount of not
        less than the Threshold Amount (the Persons in the preceding clauses (a) through (c) collectively,
        the “Guarantors”);

                 (3)     except to the extent otherwise provided hereunder or under any Collateral
        Document, the Obligations and the Guaranty shall have been secured by a perfected security
        interest with the priority set forth in the Applicable Intercreditor Agreement, subject only to Liens
        permitted by Section 7.01, in

                        (a)      all the Equity Interests of the Borrower,

                       (b)       all Equity Interests of each direct, wholly owned Material Domestic
                Subsidiary that is directly owned by the Borrower or any Subsidiary Guarantor and

                       (c)    100% of the issued and outstanding Equity Interests of each (i) wholly
                owned Material Domestic Subsidiary that is (a) a CFC Holdco and (b) directly owned by
                the Borrower or any Subsidiary Guarantor and (ii) Foreign Subsidiary that is directly
                owned by the Borrower or any Subsidiary Guarantor;

                 (4)     except to the extent otherwise provided hereunder, including subject to Liens
        permitted by Section 7.01 or under any Collateral Document and in each case subject to exceptions
        and limitations otherwise set forth in this Agreement and the Collateral Documents, the Obligations
        and the Guaranty shall have been secured by a security interest in substantially all tangible and
        intangible personal property of the Borrower and each Guarantor (including accounts other than
        Securitization Assets), inventory, equipment, investment property, contract rights, applications and
        registrations of IP Rights filed in the United States, other general intangibles, and proceeds of the
        foregoing, in each case,

                        (a)      that has been perfected (to the extent such sec urity interest may be
                perfected by




                                                    16
          Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1262 of 1503




                             (i)     delivering certificated securities, intercompany notes and other
                    instruments in which a security interest can be perfected by physical control, in each case
                    to the extent required hereunder or the Security Agreement;

                              (ii)     filing financing statements under the Uniform Commercial Code,

                            (iii)   making any necessary filings with the United States Patent and Trademark
                    Office or United States Copyright Office or

                            (iv)    filings in the applicable real estate records with respect to Mortgaged
                    Properties (or any fixtures related to Mortgaged Properties) to the extent required by the
                    Collateral Documents and

                            (b)     with the priority required by the Collateral Documents; provided that any
                    such security interests in the Collateral shall be subject to the terms of the Applicable
                    Intercreditor Agreements; and

                   (5)     with respect to each Real Property other than the Existing Mortgaged Properties,
           the Collateral Agent shall have received counterparts of a Mortgage, together with the other
           deliverables described in Section 6.11(2)(b), with respect to each Real Property (the “Mortgaged
           Properties”) duly executed and delivered by the record owner of such property within the time
           periods set forth in Sections 6.11(2)(b) and 6.13; provided that to the extent any Mortgaged
           Property is located in a jurisdiction which imposes mortgage recording taxes, intangibles tax,
           documentary tax or similar recording fees or taxes, the relevant Mortgage shall not secure an
           amount in excess of the fair market value of the Mortgaged Property subject thereto. Unless
           requested by the Required Lenders, there will not be any obligation to deliver a new Mortgage with
           respect to an Existing Mortgaged Property.1

                    (6)       [rReserved].

                   (7)       [within [●]Within sixty (60) days after the Closing Date (or such longer period that
           the Required Lenders may agree in their reasonable discretion), the Collateral Agent shall have
           received (i) evidence that an amendment, supplement or modification in form reasonably
           satisfactory to the Collateral Agent and the Required Lenders (the “Mortgage Amendments”) with
           respect to each Existing Mortgaged Property set forth on Schedule 1.01(2) has been), duly
           executed, acknowledged and delivered and is in form suitable for filing and recording in all filing
           or recording offices that the Required Lenders may reasonably deem necessary to maintain or
           protect the Lien of the related Mortgage and the priority thereof; (ii) with respect to the real
           properties subject to the Mortgage Amendments, (x) fully paid title date-down endorsements or
           modification endorsements (to the extent such date-down endorsements or modification
           endorsements are available in the applicable jurisdiction at reasonable costs) to the related
           Mortgage Policies or (y) title searches (to the extent such date-down endorsements are not available
           at reasonable costs in any such jurisdictions), in each case confirming ownership of the related real
           property by the applicable Loan Party and showing no Liens of record other than Permitted
           Liens; and (iii) evidence that all filing, documentary, stamp, intangible and recording taxes and fees
           in respect to such Mortgage Amendments have been paid in connection with the preparation,



1
    Note: This is OK, but whether this will be required is TBD, subject to inp ut from title comp anies and local counsel
      (in addition to any bankrup tcy issues).
                                                            17
          Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1263 of 1503




           execution, filing and recordation of the Mortgage Amendments.]2; and (iv) the deliverables
           described in Sections 6.11(2)(b)(ii) (to the extent required thereunder), (iv), (v), (vi) (to the extent
           not previously delivered), and (vii) (to the extent requested by the Collateral Agent or the Required
           Lenders), with respect to any Real Property subject to the Mortgage Amendments.

        The foregoing definition shall not require, and the Loan Documents shall not contain any
requirements as to, the creation, perfection or maintenance of pledges of, or security interests in, Mortgages
on, or the obtaining of Mortgage Policies, surveys, abstracts or appraisals or taking other actions with
respect to, any Excluded Assets.

        The Required Lenders may grant extensions of time for the creation, perfection or maintenance of
security interests in, or the execution or delivery of any Mortgage and the obtaining of title insurance,
surveys or Opinions of Counsel with respect to, particular assets (including extensions beyond the Closing
Date for the creation, perfection or maintenance of security interests in the assets of the Loan Parties on
such date) where they reasonably determine, in consultation with the Borrower, that creation or perfection
cannot be accomplished without undue effort or expense by the time or times at which it would otherwise
be required by this Agreement or the Collateral Documents.

        Notwithstanding the foregoing provisions of this definition or anything in this Agreement or any
other Loan Document to the contrary:

        (A)     Liens required to be granted from time to time pursuant to the Collateral and Guarantee
Requirement shall be subject to exceptions and limitations set forth in the Collateral Documents and, to the
extent appropriate in the applicable jurisdiction, as agreed between the Required Lenders and the Borrower;

           (B)      the Collateral and Guarantee Requirement shall not apply to any Excluded Assets;

        (C)      no deposit account control agreement, securities account control agreement or other control
agreements or control arrangements shall be required with respect to any deposit account, securities account
or other asset specifically requiring perfection through control agreements except to the extent such control
agreement would or could be required under the ABL Credit Agreement as in effect on the Closing Date,
whether or not such ABL Credit Agreement were than actually in effect;

         (D)     no actions in any jurisdiction other than the U.S. or that are necessary to comply with the
Laws of any jurisdiction other than the U.S. shall be required in order to create any security interests in
assets located, titled, registered, applied for, filed, or arising under laws outside of the U.S. or to perfect
such security interests (it being understood that there shall be no security agreements, pledge agreements,
or share charge (or mortgage) agreements governed under the Laws of any jurisdiction other than the U.S.)
and there shall be no requirement to deliver landlord lien waivers, estoppels and collateral access letters;

           (E)      [reserved];

         (F)      no perfection steps shall be required with respect to (i) letter of credit rights, except to the
extent constituting a support obligation for other Collateral as to which perfection is accomplished solely
by the filing of a UCC financing statement (it being understood that no actions shall be required to perfect
a security interest in letter of credit rights, other than the filing of a UCC financing statement), (ii)
commercial tort claims with a value of less than $2.5 million, (iii) motor vehicles and other assets subject
to certificates of title to the extent a Lien thereon cannot be perfected by the filing of a UCC financing

2
    Note: To be included to the extent it is determined that M ortgage Amendments will be required.

                                                           18
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1264 of 1503




statement, and (iv) promissory notes evidencing debt for borrowed money in a principal amount of less
than $2.5 million; and

         (G)     to the extent any Subsidiary of the Borrower is not required to be a guarantor under the
First Lien Facility, such Subsidiary shall not be required to be a Guarantor hereunder with the consent of
the Required Lenders (not to be unreasonably withheld or delayed).

        “Collateral Documents” means, collectively, the Security Agreement, the Intellectual Property
Security Agreements, the Mortgages (if any), each of the collateral assignments, security agreements,
pledge agreements, account control agreements or other similar agreements delivered to the Administrative
Agent, Collateral Agent or the Lenders pursuant to Sections 4.01(1)(c),, 6.11 or 6.13 and each of the other
agreements, instruments or documents that creates or purports to create a Lien in favor of the Collateral
Agent for the benefit of the Secured Parties.

        “Combined Adjusted EBITDA Cap” has the meaning specified in clause (1)(l) of the definition
of “Adjusted EBITDA”.

       “Commitment” means the Closing Date Term Loan Commitments, Incremental Commitments,
Refinancing Commitments or Extended Commitments, or any commitment in respect of Replacement
Loans, as the context may require.

       “Commitment Parties” means Blackstone Alternative Credit Advisors LP, KKR Credit Advisors
(US) LLC, KKR TFO Partners LP and Polar Bear Fund LP - Class B.

       “Committed Loan Notice” means a notice of a Borrowing with respect to a given Class of Loans,
which shall be substantially in the form of Exhibit A-1.

        “Compensation Period” has the meaning specified in Section 2.12(3)(b).

         “Compliance Certificate” means a certificate substantially in the form of Exhibit C and which
certificate shall in any event be a certificate of a Financial Officer of the Borrower:

                (1)     certifying as to whether a Default has occurred and is continuing and, if applicable,
        specifying the details thereof and any action taken or proposed to be taken with respect thereto (in
        each case, other than any Default with respect to which the Administrative Agent has otherwise
        obtained notice in accordance with Section 6.03(1)); and

                (2)     in the case of financial statements delivered under Section 6.01(1), setting forth
        reasonably detailed calculations of the Net Proceeds and Specified Sale-Leaseback Net Proceeds
        (as applicable) received during the applicable period by or on behalf of the Borrower or any
        Restricted Subsidiary in respect of any (x) Asset Sale or Casualty Event subject to prepayment
        pursuant to Section 2.05(2)(b)(i) and the portion of such Net Proceeds that has been invested or is
        intended to be reinvested in accordance with Section 2.05(2)(b)(ii) and (y) Specified Sale-
        Leaseback Transaction subject to prepayment pursuant to Section 2.05(2)(c).

         “Consolidated Current Assets” means, as at any date of determination, the total assets of the
Borrower and the Restricted Subsidiaries on a consolidated basis that may properly be classified as current
assets in conformity with GAAP, excluding cash and Cash Equivalents, amounts related to current or
deferred taxes based on income or profits, assets held for sale, loans (permitted) to third parties, pension
assets, deferred bank fees, derivative financial instruments and any assets in respect of Hedge Agreements,
and excluding the effects of adjustments pursuant to GAAP resulting from the application of
                                                    19
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1265 of 1503




recapitalization accounting or purchase accounting, as the case may be, in relation to the Transactions or
any consummated acquisition.

         “Consolidated Current Liabilities” means, as at any date of determination, the total liabilities of
the Borrower and the Restricted Subsidiaries on a consolidated basis that may properly be classified as
current liabilities in conformity with GAAP, excluding (A) the current portion of any Funded Debt and
other long-term liabilities, (B) the current portion of interest, (C) accruals for current or deferred taxes based
on income or profits, (D) accruals of any costs or expenses related to restructuring reserves or severance,
(E) all Indebtedness consisting of Loans (as defined in the ABL Facility), Swing Line Loans (as defined in
the ABL Facility) and L/C Obligations (as defined in the ABL Facility) to the extent otherwise included
therein or any other revolving loans, swingline loans and letter of credit obligations under any other
revolving credit facility, (F) the current portion of any Capitalized Lease Obligation, (G) deferred revenue
arising from cash receipts that are earmarked for specific projects, (H) liabilities in respect of unpaid earn-
outs, (I) the current portion of any other long-term liabilities, (J) accrued litigation settlement costs and (K)
any liabilities in respect of Hedge Agreements, and, furthermore, excluding the effects of adjustments
pursuant to GAAP resulting from the application of recapitalization accounting or purchase accounting, as
the case may be, in relation to the Transactions or any consummated acquisition.

        “Consolidated Depreciation and Amortization Expense” means, with respect to any Person for
any period, the total amount of depreciation and amortization expense of such Person and its Restricted
Subsidiaries, including the amortization of intangible assets, deferred financing fees, debt issuance costs,
commissions, fees and expenses and amortization of Capitalized Software Expenditures of such Person and
its Restricted Subsidiaries for such period on a consolidated basis and otherwise determined in accordance
with GAAP.

        “Consolidated Interest Expense” means, with respect to any Person for any period, without
duplication, the sum of:

         (1)     consolidated interest expense of such Person and its Restricted Subsidiaries for such period,
to the extent such expense was deducted (and not added back) in computing Consolidated Net Income
(including (a) amortization of original issue discount or premium resulting from the issuance of
Indebtedness at less than par, (b) all commissions, discounts and other fees and charges owed with respect
to letters of credit or bankers acceptances, (c) non-cash interest payments, (d) the interest component of
Capitalized Lease Obligations and (e) net payments, if any, pursuant to interest rate obligations under any
Hedge Agreement with respect to Indebtedness); plus

        (2)    consolidated capitalized interest of such Person and its Restricted Subsidiaries for such
period, whether paid or accrued; less

        (3)      interest income for such period.

         For purposes of this definition, interest on a Capitalized Lease Obligation shall be deemed to accrue
at an interest rate reasonably determined by such Person to be the rate of interest implicit in such Capitalized
Lease Obligation in accordance with GAAP.

        “Consolidated Net Income” means, with respect to any Person for any period, the net income
(loss) of such Person and its Restricted Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP, excluding (and excluding the effect of), without duplication,

               (1)     extraordinary, non-recurring or unusual gains, losses, fees, costs, charges or
        expenses (including relating to any multi-year strategic initiatives and accruals and reserves in
                                                       20
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1266 of 1503




connection with such gains, losses, charges or expenses); restructuring costs, charges, accruals or
reserves (including restructuring and integration costs related to acquisitions and adjustments to
existing reserves, and in each case, whether or not classified as such under GAAP); costs and
expenses related to any reconstruction, decommissioning, recommissioning or reconfiguration of
stores or facilities and fixed assets for alternative uses; Public Company Costs; costs and expenses
related to the integration, consolidation, opening, pre-opening and closing of stores or facilities and
fixed assets; severance and relocation costs and expenses, one-time compensation costs and
expenses, consulting fees, signing, retention or completion bonuses, and executive recruiting costs;
costs and expenses incurred in connection with strategic initiatives; transition costs and duplicative
running costs; costs and expenses incurred in connection with non-ordinary course product and IP
Rights development; costs incurred in connection with acquisitions (or purchases of assets) or the
Transactions, in each case, prior to or after the Closing Date (including integration costs); business
optimization expenses (including costs and expenses relating to business optimization programs,
new systems design, retention charges, system establishment costs and implementation costs and
project start-up costs), accruals and reserves; operating expenses attributable to the implementation
of cost-savings initiatives; curtailments and modifications to pension and post-retirement employee
benefit plans (including any settlement of pension liabilities and charges resulting from changes in
estimates, valuations and judgments); provided that amounts added back pursuant to this clause (1)
shall be subject to the Combined Adjusted EBITDA Cap;

        (2)     the cumulative effect of a change in accounting principles and changes as a result
of the adoption or modification of accounting policies during such period whether effected through
a cumulative effect adjustment or a retroactive application, in each case in accordance with GAAP;

        (3)      Transaction Expenses;

         (4)     any gain (loss) on asset sales, disposals or abandonments (other than asset sales,
disposals or abandonments in the ordinary course of business or consistent with industry practice)
or income (loss) from discontinued operations (but if such operations are classified as discontinued
due to the fact that they are subject to an agreement to dispose of such operations, only when and
to the extent such operations are actually disposed of);

         (5)     the Net Income for such period of any Person that is an Unrestricted Subsidiary
and, solely for the purpose of the Available Amount, the Net Income for such period of any Person
that is not a Subsidiary or that is accounted for by the equity method of accounting; provided that
the Consolidated Net Income of a Person will be increased by the amount of dividends or
distributions or other payments that are actually paid in cash or Cash Equivalents (or to the extent
converted into cash or Cash Equivalents) to such Person or a Restricted Subsidiary thereof in
respect of such period;

         (6)     solely for the purpose of determining the Available Amount, the Net Income for
such period of any Restricted Subsidiary (other than any Guarantor) to the extent that the
declaration or payment of dividends or similar distributions by that Restricted Subsidiary of its Net
Income is not at the date of determination permitted without any prior governmental approval
(which has not been obtained) or, directly or indirectly, by the operation of the terms of its charter
or any agreement, instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Restricted Subsidiary or its stockholders, unless such restriction with respect to
the payment of dividends or similar distributions has been legally waived; provided that
Consolidated Net Income of a Person will be increased by the amount of dividends or other
distributions or other payments actually paid in cash or Cash Equivalents (or to the extent converted
into cash or Cash Equivalents);
                                             21
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1267 of 1503




        (7)     effects of adjustments (including the effects of such adjustments pushed down to
such Person and its Restricted Subsidiaries) related to the application of recapitalization accounting
or purchase accounting (including in the inventory, property and equipment, software, goodwill,
intangible assets, in process research and development, deferred revenue and debt line items);

       (8)    income (loss) from the early extinguishment or conversion of (a) Indebtedness, (b)
Hedging Obligations or (c) other derivative instruments;

        (9)      any impairment charge or asset write-off or write-down in each case, pursuant to
GAAP, and the amortization of intangibles arising pursuant to GAAP; provided that this clause (9)
shall not permit the write-down or reserve of inventory outside the ordinary course of business;

        (10)     (a) any equity based or non-cash compensation charge or expense, including any
such charge or expense arising from grants of stock appreciation, equity incentive programs or
similar rights, stock options, restricted stock or other rights to, and any cash charges associated
with the rollover, acceleration or payout of, Equity Interests by management of such Person or of
a Restricted Subsidiary or any Parent Company, (b) noncash compensation expense resulting from
the application of Accounting Standards Codification Topic No. 718, Compensation—Stock
Compensation or Accounting Standards Codification Topic 505-50, Equity-Based Payments to
Non-Employees, and (c) any income (loss) attributable to deferred compensation plans or trusts;

         (11)    any fees, expenses or charges incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, Investment, Asset Sale, disposition,
incurrence or repayment of Indebtedness (including such fees, expenses or charges related to the
offering and issuance of the Term Notes and the syndication and incurrence of any Facilities),
issuance of Equity Interests (including by any direct or indirect parent of the Borrower),
recapitalization, refinancing transaction or amendment or modification of any debt instrument
(including any amendment or other modific ation of the Indebtedness evidenced by this Agreement,
the First Lien Facility, or the ABL Facility) and including, in each case, any such transaction
whether consummated on, after or prior to the Closing Date and any such transaction undertaken
but not completed, and any charges or nonrecurring merger costs incurred during such period as a
result of any such transaction, in each case whether or not successful or consummated (including,
for the avoidance of doubt, the effects of expensing all transaction related expenses in accordance
with Accounting Standards Codification Topic No. 805, Business Combinations);

        (12)    accruals and reserves that are established or adjusted in connection with the
Transactions, an Investment or an acquisition that are required to be established or adjusted as a
result of the Transactions, such Investment or such acquisition, in each case accordance with
GAAP;

         (13)     any expenses, charges or losses to the extent covered by insurance that are, directly
or indirectly, reimbursed or reimbursable by a third party, and any expenses, charges or losses that
are covered by indemnification or other reimbursement provisions in connection with any
acquisition, Investment or any sale, conveyance, transfer or other disposition of assets permitted
under this Agreement;

        (14)     any non-cash gain (loss) attributable to the mark to market movement in the
valuation of Hedging Obligations or other derivative instruments pursuant to FASB Accounting
Standards Codification Topic 815—Derivatives and Hedging or mark to market movement of other
financial instruments pursuant to FASB Accounting Standards Codification Topic 825—Financial
Instruments;
                                             22
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1268 of 1503




                (15)    any net unrealized gain or loss (after any offset) resulting in such period from
        currency transaction or translation gains or losses including those related to currency
        remeasurements of Indebtedness (including any net loss or gain resulting from (a) Hedging
        Obligations for currency exchange risk and (b) resulting from intercompany indebtedness) and any
        other foreign currency transaction or translation gains and losses, to the extent such gain or losses
        are non-cash items;

               (16)    any adjustments resulting from the application of Accounting Standards
        Codification Topic No. 460, Guarantees, or any comparable regulation;

                (17)    any non-cash rent expense;

                (18)    the amount of any management, monitoring, consulting, transaction and advisory
        fees and related expenses paid to the Investors (or any accruals relating to such fees and related
        expenses) during such period to the extent otherwise permitted by Section 7.06;

               (19)    any non-cash expenses, accruals or reserves related to adjustments to historical tax
        exposures; and

               (20)     earn-out and contingent consideration obligations (including to the extent
        accounted for as bonuses or otherwise) and adjustments thereof and purchase price adjustments.

        In addition, to the extent not already included in the Consolidated Net Income of such Person and
its Restricted Subsidiaries, Consolidated Net Income will include the amount of proceeds received or
receivable from business interruption insurance, the amount of any expenses or charges incurred by such
Person or its Restricted Subsidiaries during such period that are, directly or indirectly, reimbursed or
reimbursable by a third party, and amounts that are covered by indemnification or other reimbursement
provisions in connection with any acquisition, Investment or any sale, conveyance, transfer or other
disposition of assets permitted hereunder.

        “Consolidated Secured Debt” means, as of any date of determination, with respect to the
Borrower and its Restricted Subsidiaries, the aggregate amount of Consolidated Total Debt that is secured
by a Lien on any assets or property of the Borrower or any of its Restricted Subsidiaries.

         “Consolidated Total Debt” means, as of any date of determination, (a) the aggregate principal
amount of Indebtedness of the Borrower and its Restricted Subsidiaries outstanding on such date,
determined on a consolidated basis in accordance with GAAP (but excluding the effects of any discounting
of Indebtedness resulting from the application of purchase accounting in connection with the Transaction),
consisting of Indebtedness for borrowed money, Capitalized Lease Obligations, debt obligations evidenced
by notes or similar instruments and Guarantees of Indebtedness listed above minus (b) the aggregate amount
of all cash and Cash Equivalents included in the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as of such date, in each case, subject to control agreements for the benefit of the
Obligations (including control agreements entered into by the ABL Facility Administrative Agent or the
First Lien Administrative Agent for the benefit of, among others, the Obligations hereunder) (but excluding
cash and Cash Equivalents which are listed as “Restricted” on such balance sheet), which aggregate amount
of cash and Cash Equivalents shall be determined without giving pro forma effect to the proceeds of
Indebtedness incurred on such date; provided, Consolidated Total Debt will not include Non-Recourse
Indebtedness and Indebtedness in respect of any (1) letter of credit, except to the extent of obligations in
respect of drawn standby letters of credit which have not been reimbursed within three (3) Business Days
and (2) Hedging Obligations, except any unpaid termination payments thereunder. The Dollar-equivalent
principal amount of any Indebtedness denominated in a foreign currency will reflect the currency translation
                                                    23
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1269 of 1503




effects, determined in accordance with GAAP, of Hedging Obligations for currency exchange risks with
respect to the applicable currency in effect on the date of determination of the Dollar-equivalent principal
amount of such Indebtedness.

         “Consolidated Work ing Capital” means, as at any date of determination, the excess of
Consolidated Current Assets over Consolidated Current Liabilities. In measuring any increase or decrease
in Consolidated Working Capital for any period, (1) to the extent the Borrower or any Restricted Subsidiary
has consummated during such period any one or more acquisitions or dispositions of any Person, then (a)
in the case of an acquisition, the Consolidated Working Capital of such acquired Person as of the date of
the consummation of such acquisition (after giving effect to the transactions consummated with respect to
such acquisition) will be added to the Consolidated Working Capital of the Borrower and its Restricted
Subsidiaries as of the first day of such period and (b) in the case of a disposition, the Consolidated Working
Capital of the disposed Person as of the date of the disposition of such Person shall be subtracted from the
Consolidated Working Capital of the Borrower and its Restricted Subsidiaries as of the first day of such
period and (2) the application of recapitalization or purchase accounting as a result of any acquisitions or
dispositions completed during such period will be excluded and the application of fresh start accounting in
relation to the Transactions shall be disregarded.

        “Contingent Obligations” means, with respect to any Person, any obligation of such Person
guaranteeing any leases, dividends or other obligations that do not constitute Indebtedness (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent:

                 (1)     to purchase any such primary obligation or any property constituting direct or
        indirect security therefor;

                 (2)     to advance or supply funds:

                         (a)      for the purchase or payment of any such primary obligation or

                        (b)     to maintain working capital or equity capital of the primary obligor or
                 otherwise to maintain the net worth or solvency of the primary obligor; or

                (3)    to purchase property, securities or services primarily for the purpose of assuring
        the owner of any such primary obligation of the ability of the primary obligor to make payment of
        such primary obligation against loss in respect thereof.

        “Contractual Obligation” means, as to any Person, any provision of any security issued by such
Person or of any agreement, instrument or other undertaking to which such Person is a party or by which it
or any of its property is bound.

         “Controlled Investment Affiliate” means, as to any Person, any other Person, other than any
Investor, which directly or indirectly is in control of, is controlled by, or is under common control with such
Person and is organized by such Person (or any Person controlling such Person) primarily for making direct
or indirect equity or debt investments in the Borrower or other companies.

        “Credit Agreement Refinanced Debt” has the meaning assigned to such term in the definition of
“Credit Agreement Refinancing Indebtedness.”

      “Credit Agreement Refinancing Indebtedness” means secured or unsecured Indebtedness of the
Borrower or any Guarantor; provided that:
                                                      24
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1270 of 1503




         (1)     such Indebtedness is incurred or otherwise obtained (including by means of the
extension or renewal of existing Indebtedness) to Refinance, in whole or in part, Indebtedness that
is either (a) Loans, or (b) other Credit Agreement Refinancing Indebtedness (“Credit Agreement
Refinanced Debt”);

         (2)     such Indebtedness is in an original aggregate principal amount not greater than the
principal amount of the Credit Agreement Refinanced Debt being Refinanced except to the extent
permitted under Section 1.02(10) (plus (a) the amount of all unpaid, accrued or capitalized interest,
penalties, premiums (including tender premiums), and other similar amounts payable with respect
to the Credit Agreement Refinanced Debt and (b) underwriting discounts, fees, commissions, costs,
expenses and other similar amounts payable with respect to such refinancing);

        (3)      the (a) Weighted Average Life to Maturity of such Indebtedness is equal to or
longer than the remaining Weighted Average Life to Maturity of the Credit Agreement Refinanced
Debt and (b) final maturity date of such Credit Agreement Refinancing Indebtedness is no earlier
than the final maturity date of the Credit Agreement Refinanced Debt;

        (4)     any mandatory prepayments of:

                (a)      any Permitted Junior Priority Refinancing Debt or any Credit Agreement
        Refinancing Indebtedness that comprises unsecured notes or loans may not be made except
        to the extent that prepayments are (i) permitted hereunder and (ii) to the extent required
        hereunder or pursuant to the terms of any Permitted Equal Priority Refinancing Debt, first
        made or offered to the Loans and any such Permitted Equal Priority Refinancing Debt; and

                 (b)     any Permitted Equal Priority Refinancing Debt shall be made on a pro rata
        basis or less than pro rata basis (but not greater than a pro rata basis) with the Closing Date
        Term Loans (other than pursuant to a refinancing permitted hereunder or with respect to
        greater than pro rata payments to an earlier maturing tranche);

       (5)     such Indebtedness is not guaranteed by any Subsidiary of the Borrower other than
a Subsidiary Guarantor;

        (6)     if such Indebtedness is secured:

                (a)    such Indebtedness is not secured by any assets or property of Holdings,
        the Borrower or any Restricted Subsidiary that does not constitute Collateral;

                (b)     the security agreements relating to such Indebtedness are substantially
        similar to or the same as the Collateral Documents (as determined in good faith by a
        Responsible Officer of the Borrower);

                (c)     if such Indebtedness is secured, a Debt Representative acting on behalf of
        the holders of such Indebtedness has become party to or is otherwise subject to the
        provisions of the Applicable Intercreditor Agreement;

        (7)     to the extent such Credit Agreement Refinancing Indebtedness
Refinances Indebtedness that is subordinated (including by way of Section 8.03 or other “waterfall”
provisions) to the Obligations in respect of any Class of Term Loans, such Credit Agreement
Refinancing Indebtedness is subordinated to such Obligations at least to the same extent as the
applicable Refinanced Debt;
                                             25
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1271 of 1503




                (8)      the covenants and events of default applicable to such Indebtedness are
        substantially identical to, or, taken as a whole, not materially more favorable to the lenders or
        holders providing such Indebtedness than, those applicable to such Credit Agreement Refinanced
        Debt, in each case as determined in good faith by a Responsible Officer of the Borrower in its
        reasonable judgment; provided that the Borrower will promptly deliver to the Administrative Agent
        final copies of the definitive credit documentation relating to such Indebtedness (unless the
        Borrower is bound by a confidentiality obligation with respect thereto, in which case the Borrower
        will deliver a reasonably detailed description of the material terms and conditions of such
        Indebtedness in lieu thereof); provided further that this clause (8) will not apply to:

                         (i)      terms addressed in the preceding clauses (1) through (7),

                         (ii)     interest rate, fees, funding discounts and other pricing terms,

                         (iii)    redemption, prepayment or other premiums,

                         (iv)     optional redemption or prepayment terms and

                         (v)    covenants and other terms applicable only to periods after the Latest
                 Maturity Date of the Closing Date Term Loans at the time of incurrence of such
                 Indebtedness or added for the benefit of the Lenders hereunder.; and

                (9)     with respect to the incurrence of any Credit Agreement Refinancing Indebtedness
        in respect of the Loans of any Class hereunder, the Lenders of the applicable Class of Credit
        Agreement Refinanced Debt shall be offered the opportunity to provide such Credit Agreement
        Refinancing Indebtedness on a pro rata basis based on their ownership of the applicable Credit
        Agreement Refinanced Debt.

Anything to the contrary notwithstanding (including, for the avoidance of doubt, clause (3) above), Credit
Agreement Refinancing Indebtedness will include (1) any Registered Equivalent Notes issued in exchange
therefor and (2) any bridge or other interim credit facility intended to be Refinanced with long-term
indebtedness (so long as such credit facility includes customary “rollover provisions”), in which case,
clause (3) of the first proviso in this definition shall not prohibit the inclusion of customary terms for
“bridge” facilities, including customary mandatory prepayment, repurchase or redemption provisions.

        For the avoidance of doubt, any voluntary prepayments of Credit Agreement Refinancing
Indebtedness may be made on a pro rata basis, greater than pro rata basis or less than pro rata basis with
other Loans.

        Notwithstanding anything set forth above, if the All-In Yield of any Credit Agreement Refinancing
Indebtedness secured on a pari passu basis with the Obligations, including such Indebtedness incurred
pursuant to a Refinancing Amendment, shall be higher than the All-In Yield of the Closing Date Term
Loans, then the interest rate margins for the Closing Date Term Loans shall be increased to the extent
necessary so that the All-In Yield for such Closing Date Term Loans is equal to the All-In Yield of such
Credit Agreement Refinancing Indebtedness.

        “Debt Representative” means, with respect to any series of Indebtedness secured by Liens
permitted under clause (21) or (39) of the definition of “Permitted Liens”, Liens securing Indebtedness
permitted under clauses (2), (14) and (25) of Section 7.02(b), Permitted Equal Priority Refinancing Debt or
Permitted Junior Priority Refinancing Debt, the trustee, administrative agent, collateral agent, security agent


                                                      26
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1272 of 1503




or similar agent under the indenture or agreement pursuant to which such Indebtedness is issued, incurred
or otherwise obtained, as the case may be, and each of their successors in such capacities.

        “Debtor Relief Laws” means the Bankruptcy Code of the United States, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of creditors generally.

        “Declined Proceeds” has the meaning specified in Section 2.05(2)(g).

        “Deemed Consent Provision” means each of (x) the definitions of “Applicable Intercreditor
Agreement”, “Collateral and Guarantee Requirement”, “Excluded Assets”, “Excluded Equity”, “Excluded
Subsidiaries”, “Guarantor”, “Landlord Consent and Estoppel”, “Material Domestic Subsidiary”, “Material
Foreign Subsidiary”, “Mortgages” and “Opinion of Counsel” and (y) Section 6.01, Section 6.07, Section
6.11, Section 6.13, Section 6.16, Section 7.03(4)(ii) and Section 7.08.

        “Default” means any event that is, or with the passage of time or the giving of notice or both would
be, an Event of Default.

         “Default Rate” means an interest rate with respect to any principal and other amount, the applicable
interest rate plus 2.00% per annum, to the fullest extent permitted by applicable Laws.

         “Defaulting Lender” means, subject to Section 2.17(2), any Lender that (a) has failed to perform
any of its funding obligations hereunder, including in respect of its Loans, within one Business Day of the
date required to be funded by it hereunder (if applicable), (b) has notified the Borrower or the
Administrative Agent that it does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days after request by the Administrative
Agent, to confirm in a manner satisfactory to the Administrative Agent that it will comply with its funding
obligations (if applicable) or (d) has, or has a direct or indirect parent company that has, (i) become or is
the subject of a proceeding under any Debtor Relief Law, (ii) had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets or a custodian appointed for it or (iii) taken any action in furtherance of,
or indicated its consent to, approval of or acquiescence in any such proceeding or appointment; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of judgments or writs of attachment
on its assets or permit such Lender (or such Governmental Authority or instrumentality) to rejec t, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender. Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under this definition shall be conclusive absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender (subject to Section 2.17) upon
delivery of written notice of such determination to the Borrower and each Lender.

      “Deposit Account” means any checking or other demand deposit account maintained by the
Borrower and any Subsidiary Guarantors, including any “deposit accounts” under Article 9 of the UCC.

        “Designated Preferred Stock” means Preferred Stock of the Borrower, any Restricted Subsidiary
thereof or any Parent Company (in each case other than Disqualified Stock) that is issued for cash (other
than to a Restricted Subsidiary or an employee stock ownership plan or trust established by the Borrower
or any of its Subsidiaries) and is so designated as Designated Preferred Stock, pursuant to an Officer’s
                                                       27
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1273 of 1503




Certificate, on or promptly after the issuance date thereof, the cash proceeds of which are excluded from
the calculation of the Available Amount.

        “Designated Revolving Commitments” means any commitments to make loans or extend credit
on a revolving basis to the Borrower or any Restricted Subsidiary by any Person other than the Borrower
or any Restricted Subsidiary that have been designated in an Officer’s Certificate delivered to the
Administrative Agent as “Designated Revolving Commitments” until such time as the Borrower
subsequently delivers an Officer’s Certificate to the Administrative Agent to the effect that such
commitments will no longer constitute “Designated Revolving Commitments;” provided that on the date
such Designated Revolving Commitments are established, such Designated Revolving Commitments will
be deemed an incurrence of Indebtedness on such date and will be deemed outstanding for purposes of
calculating the Total Net Leverage Ratio, Senior Secured Leverage Ratio, and the availability of any
applicable Basket hereunder on such date after giving pro forma effect to the incurrence of the entire
committed amount of the Indebtedness thereunder (but without netting any cash proceeds thereof), in which
case such committed amount under such Designated Revolving Commitments may thereafter be borrowed
and reborrowed, in whole or in part, from time to time, without further compliance with the Total Net
Leverage Ratio, Senior Secured Leverage Ratio, and the availability of any Baskets hereunder. For the
avoidance of doubt, in the case of any Designated Revolving Commitments permitted hereunder, the
reference to the “incurrence” of Indebtedness shall refer to the date on which such Designated Revolving
Commitments are established.

       “Discharge” or “discharge” means, with respect to any Indebtedness, the repayment, prepayment,
repurchase (including pursuant to an offer to purchase), redemption, defeasance or other discharge of such
Indebtedness, any such case in whole or in part.

       “Discount Prepayment Accepting Lender” has the meaning assigned to such term in Section
2.05(1)(e)(B)(2).

        “Discount Range” has the meaning assigned to such term in Section 2.05(1)(e)(C)(1).

       “Discount Range Prepayment Amount” has the meaning assigned to such term in Section
2.05(1)(e)(C)(1).

        “Discount Range Prepayment Notice” means a written notice of the Borrower Solicitation of
Discount Range Prepayment Offers made pursuant to Section 2.05(1)(e)(C)(1) substantially in the form of
Exhibit J.

        “Discount Range Prepayment Offer” means the written offer by a Lender, substantially in the
form of Exhibit K, submitted in response to an invitation to submit offers following the Auction Agent’s
receipt of a Discount Range Prepayment Notice.

       “Discount Range Prepayment Response Date” has the meaning assigned to such term in Section
2.05(1)(e)(C)(1).

        “Discount Range Proration” has the meaning assigned to such term in Section 2.05(1)(e)(C)(3).

       “Discounted Prepayment Determination Date” has the meaning assigned to such term in Section
2.05(1)(e)(D)(3).

      “Discounted Prepayment Effective Date” means in the case of the Borrower Offer of Specified
Discount Prepayment, Borrower Solicitation of Discount Range Prepayment Offer or Borrower Solicitation
                                                   28
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1274 of 1503




of Discounted Prepayment Offer, five (5) Business Days following the Specified Discount Prepayment
Response Date, the Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.05(1)(e)(B), Section 2.05(1)(e)(C) or Section
2.05(1)(e)(D), respectively, unless a shorter period is agreed to between the Borrower and the Auction
Agent.

       “Discounted Term Loan Prepayment” has the meaning assigned to such term in Section
2.05(1)(e)(A).

        “disposition” has the meaning set forth in the definition of “Asset Sale”.

         “Disqualified Institution” means (a) any competitor of the Borrower or its Subsidiaries (including
for purposes of this definition Belk and its Subsidiaries) identified in writing by or on behalf of the Borrower
or the Sponsor to the Administrative Agent from time to time after the Closing Date, (b) those particular
banks, financial institutions, other institutional lenders and other Persons (x) identified by or on behalf of
the Borrower or the Sponsor to the Consenting Lenders (as defined in the RSA) prior to January 26, 2021
or (y) otherwise approved in writing by the Required Consenting Lenders (as defined in the RSA) on or
prior to the Closing Date and (c) any Affiliate of the entities described in the preceding clauses (a) or (b)
(excluding, in the case of clause (a), bona fide debt funds) that are either readily identifiable as such on the
basis of their name or are identified as such in writing by or on behalf of the Borrower or the Sponsor to
the Administrative Agent from time to time; it being understood and agreed that the identification of any
Person as a Disqualified Institution after the Closing Date shall not apply to retroactively disqualify any
Person that has previously acquired an assignment or participation interest in any Loan, subject to Section
10.07(n), until such time such Person no longer constitutes a Lender. The identity of Disqualified
Institutions shall be posted or distributed to all Lenders and prospective assignees.

          “Disqualified Stock” means, with respect to any Person, any Capital Stock of such Person which,
by its terms, or by the terms of any security into which it is convertible or for which it is redeemable or
exchangeable, or upon the happening of any event, matures or is mandatorily redeemable (other than solely
as a result of a change of control, asset sale, casualty, condemnation or eminent domain) pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the holder thereof (other than (i) for
any Qualified Equity Interests or (ii) solely as a result of a change of control, asset sale, casualty,
condemnation or eminent domain), in whole or in part, in each case prior to the date 91 days after Latest
Maturity Date or the date the Loans are no longer outstanding and the Commitments have been terminated;
provided that if such Capital Stock is issued pursuant to any plan for the benefit of, future, current or former
employees, directors, officers, members of management or consultants (or their respective Controlled
Investment Affiliates or Immediate Family Members or any permitted transferees thereof) of the Borrower
or its Subsidiaries or any Parent Company or by any such plan to such employees, directors, officers,
members of management or consultants (or their respective Controlled Investment Affiliates or Immediate
Family Members or any permitted transferees thereof), such Capital Stock will not constitute Disqualified
Stock solely because it may be required to be repurchased by the Borrower or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations or as a result of such employee’s, director’s, officer’s,
management member’s or consultant’s termination, death or disability; provided further any Capital Stock
held by any future, current or former employee, director, officer, member of management or consultant (or
their respective Controlled Investment Affiliates or Immediate Family Members or any permitted
transferees thereof) of the Borrower, any of its Subsidiaries, any Parent Company, or any other entity in
which the Borrower or a Restricted Subsidiary has an Investment and is designated in good faith as an
“affiliate” by the Board of Directors (or the compensation committee thereof), in each case pursuant to any
equity subscription or equity holders’ agreement, management equity plan or stock option plan or any other
management or employee benefit plan or agreement will not constitute Disqualified Stock solely because
it may be required to be repurchased by the Borrower or any Subsidiary or in order to satisfy applicable
                                                      29
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1275 of 1503




statutory or regulatory obligations or as a result of such employee’s, director’s, officer’s, management
member’s or consultant’s termination, death or disability. For the purposes hereof, the aggregate principal
amount of Disqualified Stock will be deemed to be equal to the greater of its voluntary or involuntary
liquidation preference and maximum fixed repurchase price, determined on a consolidated basis in
accordance with GAAP, and the “maximum fixed repurchase price” of any Disqualified Stock that does
not have a fixed repurchase price will be calculated in accordance with the terms of such Disqualified Stock
as if such Disqualified Stock were purchased on any date on which the Consolidated Total Debt will be
required to be determined pursuant to this Agreement, and if such price is based upon, or measured by, the
fair market value of such Disqualified Stock.

        “Dollar” and “$” mean lawful money of the United States.

        “Domestic Subsidiary” means any direct or indirect Subsidiary that is organized under the Laws
of the United States, any state thereof or the District of Columbia.

       “Eligible Assignee” means any Person that meets the requirements to be an assignee under Section
10.07(b), provided that no Defaulting Lender(s) or Disqualified Institution(s) may be Eligible Assignee(s).

        “Environment” means ambient air, indoor air, surface water, groundwater, drinking water, soil,
surface and sub-surface strata, and natural resources such as wetlands, flora and fauna.

        “Environmental Claim” means any and all administrative, regulatory or judicial actions, suits,
demands, demand letters, claims, liens, notices of noncompliance or violation, or proceedings with respect
to any Environmental Liability or Environmental Law, (hereinafter “Claims”), including (i) any and all
Claims by Governmental Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any Environmental Law and (ii) any and all claims by any third party seeking
damages, contribution, indemnification, cost rec overy, compensation or injunctive relief pursuant to any
Environmental Law.

       “Environmental Laws” means any and all Laws relating to pollution or the protection of the
Environment or, to the extent relating to exposure to Hazardous Materials, human health.

          “Environmental Liability” means any liability (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities) resulting from or relating to (a) any
Environmental Law, (b) the generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or threatened Release of
any Hazardous Materials or (e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

        “Environmental Permit” means any permit, approval, identification number, license or other
authorization required under any Environmental Law.

         “Equity Interests” means, with respect to any Person, the Capital Stock of such Person and all
warrants, options or other rights to acquire Capital Stock of such Person, but excluding any debt security
that is convertible into, or exchangeable for, Capital Stock of such Person.

      “Equity Offering” means any public or private sale of common stock or Preferred Stock of the
Borrower or any Parent Company (excluding Disqualified Stock), other than:

                (1)     public offerings with respect to the Borrower’s or any Parent Company’s common
        stock registered on Form S-4 or Form S-8;
                                                    30
        Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1276 of 1503




                 (2)     issuances to any Restricted Subsidiary of the Borrower; and

                 (3)     any such public or private sale that constitutes an Excluded Contribution.

        “ERISA” means the Employee Retirement Income Security Act of 1974, as amended from time to
time.

       “ERISA Affiliate” means any trade or business (whether or not incorporated) that together with
any Loan Party is treated as a single employer within the meaning of Section 414 of the Code or Section
4001 of ERISA.

         “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a withdrawal by
any Loan Party or any of their respective ERISA Affiliates from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as a termination under Section 4062(e) of ERISA; (c) a
complete or partial withdrawal by any Loan Party or any of their respective ERISA Affiliates from a
Multiemployer Plan, written notification of any Loan Party or any of their respective ERISA Affiliates
concerning the imposition of Withdrawal Liability or written notification that a Multiemployer Plan is
“insolvent” (within the meaning of Section 4245 of ERISA) or has been determined to be in “endangered”
or “critical” status (within the meaning of Section 432 of the Code or Section 305 of ERISA); (d) the filing
under Section 4041(c) of ERISA of a notice of intent to terminate a Pension Plan, the treatment of a Pension
Plan or Multiemployer Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement in writing of proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) the imposition of any liability under Title IV of ERISA with respect to the termination of any Pension
Plan or Multiemployer Plan, other than for the payment of plan contributions or PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon any Loan Party or any of their respective ERISA
Affiliates; (f) an event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan or Multiemployer Plan; (g)
a failure to satisfy the minimum funding standard (within the meaning of Section 302 of ERISA or Section
412 of the Code) with respect to a Pension Plan, whether or not waived; (h) the application for a minimum
funding waiver under Section 302(c) of ERISA with respect to a Pension Plan; (i) the imposition of a lien
under Section 303(k) of ERISA or Section 412(c) of the Code with respect to any Pension Plan; (j) a
determination that any Pension Plan is in “at risk” status (within the meaning of Section 303 of ERISA or
Section 430 of the Code); or (k) the occurrence of a nonexempt prohibited transaction with respect to any
Pension Plan maintained or contributed to by any Loan Party or any of their respective ERISA Affiliates
(within the meaning of Section 4975 of the Code or Section 406 of ERISA) which could result in liability
to any Loan Party.

        “Event of Default” has the meaning specified in Section 8.01.

        “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the SEC promulgated thereunder.

        “Excluded Accounts” means any Deposit Account of any Loan Party or Restricted Subsidiary (and
all cash, Cash Equivalents and other securities or investments credited thereto or deposited therein): (1) that
does not have an individual daily balance in excess of $600,000, or in the aggregate with each other account
described in this clause (1), in excess of $6,000,000; (2) the balance of which is swept at the end of each
Business Day into a Deposit Account subject to a Deposit Account Control Agreement (as defined in the
ABL Facility), so long as such daily sweep is not terminated or modified (other than to provide that the
balance in such Deposit Account is swept into another Deposit Account subject to a Deposit Account
Control Agreement (as defined in the ABL Facility)) without the consent of the ABL Facility
                                                      31
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1277 of 1503




Administrative Agent; (3) that is a Trust Account or Specified Segregated Account (as defined in the ABL
Facility); (4) [reserved]; (5) any Deposit Account that constitutes a disbursement account of the Borrower
or any Restricted Subsidiary the balance of which consists solely of proceeds of Indebtedness, including
the proceeds of the loans under the ABL Facility; provided that in the case of the proceeds of the loans
under the ABL Facility, the aggregate amount that may be maintained in an Excluded Account described
in this clause (5) shall not exceed $60.0 million at any one time; or (6) to the extent that it is cash collateral
for letters of credit (other than Letters of Credit (as defined in the ABL Facility)) to the extent permitted
hereunder.

         “Excluded Assets” means (i) any Owned Real Property or Leased Real Property, in each case
subject to a Specified Sale-Leaseback Transaction and Leased Real Property (a) where the consent or other
affirmative action of the applicable landlord is required for Borrower or the applicable Subsidiary to grant
a Mortgage, perfect the security interest granted thereby, or otherwise comply with the Collateral and
Guarantee Requirement and such consent cannot be obtained after the Borrower or the applicable
Subsidiary’s use of commercially reasonable efforts to do so (which commercially reasonable efforts, for
the avoidance of doubt, shall not require the Borrower or applicable Subsidiary to amend or otherwise
modify any of the existing terms or conditions of any agreement with any landlord or pay additional
economics to any landlord) or (b) no legal description for the parcel or store leased by the Borrower or the
Restricted Subsidiary was provided by such landlord pursuant to the ground lease thereto, (ii) pledges and
security interests prohibited by applicable Law (including any legally effective requirement to obtain the
consent of any Governmental Authority) and any governmental licenses or state or local franchises, charters
or authorizations, to the extent a security interest in any such licenses, franchise, charter or authorization
would be prohibited or restricted thereby (including any legally effective prohibition or restriction), (iii)
Margin Stock, (iv) cash and Cash Equivalents on deposit in Excluded Accounts, (v) any lease, license or
other agreements, or any property subject to a purchase money security interest, Capitalized Lease
Obligation or similar arrangements, in each case to the extent permitted under the Loan Documents, to the
extent that a pledge thereof or a security interest therein would violate or invalidate such lease, license or
agreement, purchase money, Capitalized Lease Obligations or similar arrangement, or create a right of
termination in favor of any other party thereto (other than a Borrower or a Guarantor) after giving effect to
the applicable anti-assignment clauses of the Uniform Commercial Code and applicable Laws, other than
the proceeds and receivables thereof the assignment of which is expressly deemed effective under
applicable Laws notwithstanding such prohibition, (vi) assets for which a pledge thereof or a security
interest therein would result in a material adverse tax consequence as reasonably determined by the
Borrower and consented to by the Required Lenders (which consent shall not be unreasonably withheld,
conditioned, or delayed), (vii) assets for which the Required Lenders and the Borrower have determined in
their reasonable judgment and agree in writing that the cost of creating or perfecting such pledges or security
interests therein would be excessive in view of the benefits to be obtained by the Lenders therefrom, (viii)
any intent-to-use trademark application in the United States prior to the filing of a “Statement of Use” or
“Amendment to Allege Use” with respect thereto with the United States Patent and Trademark Office and
(ix) Excluded Equity.

         “Excluded Contribution” means net cash proceeds or the fair market value of marketable
securities or the fair market value of Qualified Proceeds received by the Borrower from:

                 (1)      contributions to its common equity capital;

               (2)      dividends, distributions, fees and other payments from any joint ventures that are
        not Restricted Subsidiaries; and

              (3)    the sale (other than to a Restricted Subsidiary of the Borrower or to any
        management equity plan or stock option plan or any other management or employee benefit plan
                                                       32
        Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1278 of 1503




        or agreement of the Borrower) of Capital Stock (other than Disqualified Stock and Designated
        Preferred Stock) of the Borrower;

in each case designated as Excluded Contributions pursuant to an Officer’s Certificate.

         “Excluded Equity” means Equity Interests (i) [reserved], (ii) [reserved], (iii) [reserved], (iv) of
any Subsidiary with respect to which the Required Lenders and the Borrower have determined in their
reasonable judgment and agreed in writing that the costs of providing a pledge of such Equity Interests or
perfection thereof is excessive in view of the benefits to be obtained by the Secured Parties therefrom, (v) of
any captive insurance companies, not-for-profit Subsidiaries, special purpose entities (including any
Securitization Subsidiary), (vi) to the extent prohibited by, or creating an enforceable right of termination
in favor of any other party thereto (other than Holdings, the Borrower or any wholly owned Restricted
Subsidiary of the Borrower), under the terms of any applicable Organizational Documents, joint venture
agreement or shareholders’ agreement, equity interests in any person other than wholly-owned Restricted
Subsidiaries; and (vii) of any Foreign Subsidiary the pledge of which is prohibited by applicable Laws or
which would reasonably be expected to result in a violation or breach of, or conflict with, fiduciary duties
of such Subsidiary’s officers, directors or managers or to the extent that the grant or perfection of a security
interest in such Voting Stock would reasonably be expected to result in material adverse tax consequences
to any Loan Party, as determined by the Borrower in good faith with the consent of the Required Lenders
(which consent shall not be unreasonably withheld, conditioned, or delayed).

        “Excluded Subsidiaries” means all of the following and “Excluded Subsidiary” means any of
them:

                (1)    any Subsidiary that is a bona fide joint venture with Persons other than Affiliates
        of the Borrower entered into in the ordinary course of business or a Subsidiary of such bona fide
        joint venture,

                 (2)     any Foreign Subsidiary,

                 (3)     any CFC Holdco,

               (4)     any Domestic Subsidiary that is a Subsidiary of any (i) Foreign Subsidiary, (ii)
        CFC or (iii) CFC Holdco,

                 (5)     any Subsidiary (including any regulated entity that is subject to net worth or net
        capital or similar capital and surplus restrictions) that is prohibited or restricted by applicable Law,
        accounting policies or by Contractual Obligation existing on the Closing Date (or, with respect to
        any Subsidiary acquired by the Borrower or a Restricted Subsidiary after the Closing Date (and so
        long as such Contractual Obligation was not incurred in contemplation of such acquisition), on the
        date such Subsidiary is so acquired) from providing a Guaranty, or if such Guaranty would require
        governmental (including regulatory) or third party (other than a Loan Party) consent, approval,
        license or authorization, unless such consent, approval, license or authorization has been received,
        or is received after commercially reasonable efforts to obtain the same, which efforts may be
        requested by the Administrative Agent or the Required Lenders,

                 (6)     any special purpose securitization vehicle (or similar entity) or any Securitization
        Subsidiary, to the extent formed for the purpose of consummating a Qualified Securitization
        Facility permitted hereunder,

                 (7)     [reserved],
                                                      33
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1279 of 1503




                (8)      any Subsidiary that is not a Material Subsidiary,

                (9)    any Subsidiary with respect to which, in the reasonable judgment of the Required
        Lenders and the Borrower, the burden or cost (including any adverse tax consequences) of
        providing the Guaranty is excessive in relation to the benefits to be obtained by the Lenders
        therefrom,

                (10)     [reserved], and

                (11)     any Unrestricted Subsidiary.

        “Excluded Taxes” means, with respect to each Agent and each Lender,

                 (1)     any tax on such Agent or Lender’s net income or profits (or franchise tax in lieu of
        such tax on net income or profits) imposed by a jurisdiction as a result of such Agent or Lender
        being organized or having its principal office or applicable Lending Office located in such
        jurisdiction or as a result of any other present or former connection between such Agent or Lender
        and the jurisdiction (including as a result of such Agent or Lender carrying on a trade or business,
        having a permanent establishment or being a resident for tax purposes in such jurisdiction, other
        than a connection arising solely from such Agent or Lender having executed, delivered, enforced,
        become a party to, performed its obligations under, received payments under, received or perfected
        a security interest under, engaged in any other transaction pursuant to, or sold or assigned an interest
        in, any Loan or Loan Document),

              (2)     any branch profits tax under Section 884(a) of the Code, or any similar tax,
        imposed by any other jurisdiction described in clause (1),

                (3)      other than with respect to any Lender that becomes a party hereto pursuant to the
        Borrower’s request under Section 3.07, any U.S. federal withholding tax that is imposed on
        amounts payable with respect to an applicable interest in a Loan or Commitment to a Lender
        pursuant to a Law in effect at the time such Lender becomes a party heretoacquires such interest
        (or designates a new Lending Office) (or where the Lender is a partnership for U.S. federal income
        tax purposes, pursuant to a law in effect on the later of the date on which such Lender becomes a
        party hereto or the date on which the affected partner becomes a partner of such Lender or
        designates a new Lending Office), except, in the case of a Lender or partner that designates a new
        Lending Office or is an assignee, to the extent that such Lender or partner (or its assignor, if any)
        was entitled, immediately prior to the time of designation of a new Lending Office (or assignment),
        to receive additional amounts from a Loan Party with respect to such U.S. federal withholding tax
        pursuant to Section 3.01,

                (4)      any withholding tax attributable to a Lender’s failure to comply with Section
        3.01(3),

                (5)      any tax imposed under FATCA and

                (6)     any interest, additions to taxes and penalties with respect to any taxes described in
        clauses (1) through (5) of this definition.

       “Existing Credit Agreement” means that certain Credit Agreement, dated as of October 22,
2014, by and among Belk, certain affiliates of Belk, the lenders from time to time party thereto, the agents


                                                      34
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1280 of 1503




party thereto and Wells Fargo Bank, National Association, as administrative agent, as amended, restated,
supplemented or otherwise modified prior to the Closing Date.

        “Existing Mortgaged Property” means each Real Property set forth on Schedule 1.01(2) annexed
hereto that, as of the Closing Date, is subject to a Mortgage in favor of the Collateral Agent.

        “Extended Commitments” means the Term Loan Commitments held by an Extending Lender.

        “Extended Loans” means the Term Loans made pursuant to Extended Commitments.

        “Extending Lender” means each Lender accepting an Extension Offer.

        “Extension” has the meaning specified in Section 2.16(1).

        “Extension Amendment” has the meaning specified in Section 2.16(2).

        “Extension Offer” has the meaning specified in Section 2.16(1).

       “Facilities” means the Closing Date Term Loans, any Extended Loans, any Refinancing Term
Loans, any Incremental Term Loans or any Replacement Loans, as the context may require, and “Facility”
means any of them.

          “fair market value” means, with respect to any asset or liability, the fair market value of such asset
or liability as determined by the Borrower in good faith.

       “FATCA” means Sections 1471 through 1474 of the Code as in effect on the date hereof or any
amended or successor version thereof that is substantively comparable and not materially more onerous to
comply with (and, in each case, any regulations promulgated thereunder or official interpretations thereof),
and any agreements entered into pursuant to Section 1471(b)(1) of the Code, and any intergovernmental
agreements (together with any laws, rules, or practices implementing such agreements).

        “FCPA” has the meaning specified in Section 5.17.

         “Federal Funds Rate” means, for any day, the rate per annum equal to the weighted average of
the rates on overnight federal funds transactions with members of the Federal Reserve System, as published
by the Federal Reserve Bank on the Business Day next succeeding such day; provided that (a) if such day
is not a Business Day, the Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day and (b) if no such rate
is so published on such next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%) quoted to the
Administrative Agent by three (3) federal funds brokers on such day on such transactions as determined by
the Administrative Agent.

        “Financial Officer” means, with respect to a Person, the chief financial officer, accounting officer,
treasurer, controller or other senior financial or accounting officer of such Person, as appropriate.

       “First Lien Administrative Agent” means Alter Domus (US) LLC, or any Supplemental
Administrative Agent (as defined in the First Lien Credit Agreement) or successor agent under the First
Lien Loan Documents.



                                                      35
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1281 of 1503




         “First Lien Credit Agreement” means the First Lien Term Loan Credit Agreement dated as of
the date hereof among Holdings, the Borrower, the First Lien Administrative Agent, as administrative agent
and collateral agent and the several banks and other financial institutions from time to time parties thereto
as lenders, as such agreement may be amended, supplemented, waived or otherwise modified from time to
time to the extent permitted hereunder and any Refinancing Indebtedness in respect thereof (unless such
agreement, instrument or document expressly provides that it is not intended to be and is not an First Lien
Credit Agreement) in each case to the extent permitted hereunder.

        “First Lien Credit Agreement Second Amendment” means [●].that certain Amendment No. 2
to Credit Agreement, dated as of the Closing Date, by and among the Loan Parties party thereto, the lenders
party thereto and Alter Domus (US) LLC, as administrative agent and collateral agent.

        “First Lien Facility” means the collective reference to the First Lien Credit Agreement, the First
Lien Loan Documents, any notes and letters of credit issued pursuant thereto and any guarantee, security
agreement, patent, trademark or copyright security agreements, mortgages, letter of credit applications and
other guarantees, pledge agreements, security agreements and collateral documents, and other instruments
and documents, executed and delivered pursuant to or in connection with any of the foregoing, in each case
as the same may be amended, supplemented, waived or otherwise modified from time to time to the extent
permitted hereunder and any Refinancing Indebtedness in respect thereof (unless such agreement,
instrument or document expressly provides that it is not intended to be and is not a First Lien Facility), in
each case to the extent permitted hereunder.

        “First Lien Loan Documents” means, collectively, (i) the Second Lien Credit Agreement and (ii)
the security documents, intercreditor agreements (including the Term Intercreditor Agreement), guarantees,
joinders and other agreements or instruments executed in connection with the Second Lien Facility or such
other agreements, in each case, as amended, modified, supplemented, substituted, replaced, restated or
refinanced, in whole or in part, from time to time including in connection with Refinancing Indebtedness
of the Second Lien Facility.

       “First Lien Loans” means “[“Loans]”” as defined in the First Lien Facility as in effect on the
Closing Date.

        “First Lien Obligations” means “Obligations” as defined in the First Lien Facility as in effect on
the date hereof.

        “Flood Hazard Property” means [●].has the meaning specified in Section 6.07(2).

        “Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act of 1968 as now
or hereafter in effect or any successor statute thereto, (ii) the Flood Disaster Protection Act of 1973 as now
or hereafter in effect or any successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto.

        “Flood Insurance Requirements” has the meaning specified in Section 6.07(2).

        “floor” means, with respect to any reference rate of interest, any fixed minimum amount specified
for such rate.

        “Foreign Asset Sale” has the meaning specified in Section 2.05(2)(h).

        “Foreign Casualty Event” has the meaning specified in Section 2.05(2)(h).

                                                     36
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1282 of 1503




       “Foreign Lender” means a Lender that is not a United States person within the meaning of Section
7701(a)(30) of the Code.

        “Foreign Plan” means any material employee benefit plan, program or agreement maintained or
contributed to by, or entered into with, the Borrow er or any Subsidiary of the Borrower with respect to
employees employed outside the United States (other than benefit plans, programs or agreements that are
mandated by applicable Laws).

        “Foreign Sale-Leaseback” has the meaning specified in Section 2.05(2)(h).

        “Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the Borrower that is
not a Domestic Subsidiary.

        “Fund” means any Person (other than a natural person) that is primarily engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its activities.

        “Funded Debt” means all Indebtedness of the Borrower and the Restricted Subsidiaries for
borrowed money that matures more than one year from the date of its creation or matures within one year
from such date that is renewable or extendable, at the option of such Person, to a date more than one year
from such date or arises under a revolving credit or similar agreement that obligates the lender or lenders
to extend credit during a period of more than one year from such date, including Indebtedness in respect of
the Loans.

         “GAAP” means generally accepted accounting principles in the United States of America set forth
in the opinions and pronouncements of the Ac counting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial Accounting Standards
Board or in such other statements by such other entity as have been approved by a significant segment of
the accounting profession, as in effect from time to time. At any time after the Closing Date, the Borrower
may elect to apply IFRS accounting principles in lieu of GAAP and, upon any such election, references
herein to GAAP will thereafter be construed to mean IFRS (except as otherwise provided in this
Agreement); provided, however, that any such election, once made, will be irrevocable; provided further
that any calculation or determination in this Agreement that requires the application of GAAP for periods
that include fiscal quarters ended prior to the Borrower’s election to apply IFRS will remain as previously
calculated or determined in accordance with GAAP. The Borrower will give notice of any such election
made in accordance with this definition to the Administrative Agent. Notwithstanding any other provision
contained herein the amount of any Indebtedness under GAAP with respect to Capitalized Lease
Obligations and Attributable Indebtedness shall be determined in accordance with the definition of
Capitalized Lease Obligations and Attributable Indebtedness, respectively.

        Notwithstanding the foregoing, if at any time any change occurring after the Closing Date in GAAP
(or IFRS) or in the application thereof on the computation of any financial ratio or financial requirement,
or compliance with any covenant, set forth in any Loan Document, and the Borrower shall so request
(regardless of whether any such request is given before or after such change), the Lenders and the Borrower
will negotiate in good faith to amend (subject to the approval of the Required Lenders) such ratio,
requirement or covenant to preserve the original intent thereof in light of such change in GAAP (or IFRS);
provided further that until so amended, (a) such ratio, requirement or covenant shall continue to be
computed in accordance with GAAP (or IFRS) prior to such change therein and (b) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and other documents required
under this Agreement whic h include a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP (or IFRS).
                                                    37
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1283 of 1503




        “Governmental Authority” means the government of the United States or any other nation, or of
any political subdivision thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government (including any supra-
national bodies such as the European Union or the European Central Bank).

        “Granting Lender” has the meaning specified in Section 10.07(g).

         “guarantee” means a guarantee (other than by endorsement of negotiable instruments for
collection in the ordinary course of business or consistent with industry practice), direct or indirect, in any
manner (including letters of credit and reimbursement agreements in respect thereof), of all or any part of
any Indebtedness or other obligations.

         “Guarantee” means, as to any Person, without duplication, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of guaranteeing any Indebtedness or
other monetary obligation payable or performable by another Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of) such Indebtedness or other
monetary obligation, (ii) to purchase or lease property, securities or services for the purpose of assuring the
obligee in respect of such Indebtedness or other monetary obligation of the payment or performance of such
Indebtedness or other monetary obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other monetary obligation or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such Indebtedness or other monetary
obligation of the payment or performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part) or (b) any Lien on any assets of such Person securing any Indebtedness or other
monetary obligation of any other Person, whether or not such Indebtedness or other monetary obligation is
assumed by such Person (or any right, contingent or otherwise, of any holder of such Indebtedness to obtain
any such Lien); provided that the term “Guarantee” shall not include endorsements for collection or deposit,
in either case in the ordinary course of business, or customary and reasonable indemnity obligations in
effect on the Closing Date or entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to Indebtedness). The amount of
any Guarantee shall be deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a corresponding meaning.

         “Guarantor” has the meaning specified in clause (2) of the definition of “Collateral and Guarantee
Requirement.” For avoidance of doubt, the Borrower may, in its sole discretion, cause any domestic Parent
Company or Restricted Subsidiary that is not required to be a Guarantor to Guarantee the Obligations by
causing such Parent Company or Restricted Subsidiary to execute a joinder to the Guaranty (substantially
in the form provided therein or as the Administrative Agent, the Required Lenders, the Borrower and such
Guarantor may otherwise agree), and any such Parent Company or Restricted Subsidiary shall be a
Guarantor hereunder for all purposes.

       “Guaranty” means (a) the Guarantee of the Obligations by the Guarantors substantially in the form
of Exhibit E, (b) each other Guarantee and Guarantee supplement delivered pursuant to Section 6.11 and
(c) each other Guarantee and Guarantee supplement delivered by any Parent Company or Restricted
Subsidiary pursuant to the second sentence of the definition of “Guarantor”.


                                                      38
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1284 of 1503




        “Hazardous Materials” means all explosive or radioactive substances or wastes, and all other
hazardous or toxic substances or wastes, pollutants and contaminants and chemicals in any form, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials, polychlorinated biphenyls, or
radon gas and infectious or medical wastes, to the extent any of the foregoing are regulated pursuant to, or
can form the basis for liability under, any Environmental Law.

        “Hedge Agreement” means (a) any and all rate swap transactions, basis swaps, credit derivative
transactions, forward rate transactions, commodity swaps, commodity options, forward commodity
contracts, equity or equity index swaps or options, bond or bond price or bond index swaps or options or
forward bond or forward bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot contracts or any other similar
transactions or any combination of any of the foregoing (including any options to enter into any of the
foregoing), whether or not any such transaction is governed by or subject to any master agreement, and (b)
any and all transactions of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master Agreement or any other master
agreement (any such master agreement, together with any related schedules, a “Master Agreement”),
including any such obligations or liabilities under any Master Agreement.

       “Hedging Obligations” means, with respect to any Person, the obligations of such Person under
any Hedge Agreement.

        “Holdings” has the meaning specified in the introductory paragraph to this Agreement.

        “Identified Participating Lenders” has the meaning specified in Section 2.05(1)(e)(C)(3).

        “Identified Qualifying Lenders” has the meaning specified in Section 2.05(1)(e)(D)(3).

        “IFRS” means international financial reporting standards and interpretations issued by the
International Accounting Standards Board or any successor thereto (or the Financial Accounting Standards
Board, the Accounting Principles Board of the American Institute of Certified Public Accountants or any
successor to either such Board, or the SEC, as the case may be), as in effect from time to time.

         “Immediate Family Members” means with respect to any individual, such individual’s child,
stepchild, grandchild or more remote descendant, parent, stepparent, grandparent, spouse, former spouse,
qualified domestic partner, sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law
(including, in each case, adoptive relationships) and any trust, partnership or other bona fide estate-planning
vehicle the only beneficiaries of which are any of the foregoing individuals or any private foundation or
fund that is controlled by any of the foregoing individuals or any donor-advised fund of which any such
individual is the donor.

        “Incremental Amendment” has the meaning specified in Section 2.14(5).

       “Incremental Amounts” has the meaning specified in clause (1) of the definition of Refinancing
Indebtedness.

        “Incremental Term Facility” has the meaning specified in Section 2.14(1).

        “Incremental Term Loan” has the meaning specified in Section 2.14(1).


                                                      39
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1285 of 1503




       “Incremental Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund an Incremental Term Loan and “Incremental Term Loan Commitments” means such
commitments of all Lenders in the aggregate.

         “Incremental Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Incremental Term Loans of such Lenders; provided
that at any time prior to the making of the Incremental Term Loans, the Incremental Term Loan Exposure
of any Lender shall be equal to such Lender’s Incremental Term Loan Commitment.

       “Indebtedness” means, with respect to any Person, without duplication:

              (1)      any indebtedness (including principal and premium) of such Person, whether or
       not contingent:

                        (a)     in respect of borrowed money;

                       (b)     evidenced by bonds, notes, debentures or similar instruments or letters of
               credit or bankers’ acceptances (or, without duplication, reimbursement agreements in
               respect thereof);

                        (c)       representing the balance deferred and unpaid of the purchase price of any
               property (including Capitalized Lease Obligations) due more than twelve months after such
               property is acquired, except (i) any such balance that constitutes an obligation in respect of
               a commercial letter of credit, a trade payable or similar obligation to a trade creditor, in
               each case accrued in the ordinary course of business or consistent with industry practice,
               (ii) any earn-out obligations until such obligation is reflected as a liability on the balance
               sheet (excluding any footnotes thereto) of such Person in accordance with GAAP and is
               not paid within 60 days after becoming due and payable and (iii) accruals for payroll and
               other liabilities accrued in the ordinary course of business; or

                        (d)     representing the net obligations under any Hedging Obligations;

                (2)     to the extent not otherwise included, any obligation by such Person to be liable for,
       or to pay, as obligor, guarantor or otherwise, on the obligations of the type referred to in clause (1)
       of a third Person (whether or not such items would appear upon the balance sheet of such obligor
       or guarantor), other than by endorsement of negotiable instruments for collection in the ordinary
       course of business or consistent with industry practice; and

                (3)     to the extent not otherwise included, the obligations of the type referred to in clause
       (1) of a third Person secured by a Lien on any asset owned by such first Person, whether or not
       such Indebtedness is assumed by such first Person; provided that the amount of such Indebtedness
       will be the lesser of (i) the fair market value of such asset at such date of determination and (ii) the
       amount of such Indebtedness of such other Person; provided that notwithstanding the foregoing,
       Indebtedness will be deemed not to include:

                       (i)      Contingent Obligations incurred in the ordinary course of business or
               consistent with industry practice,

                       (ii)   reimbursement obligations under commercial letters of credit (provided
               that unreimbursed amounts under letters of credit will be counted as Indebtedness three (3)
               Business Days after such amount is drawn),
                                                     40
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1286 of 1503




                       (iii)   obligations under or in respect of Qualified Securitization Facilities that
                are non-recourse to the Loan Parties other than any Securitization Repurchase Obligation,

                        (iv)    accrued expenses,

                        (v)     deferred or prepaid revenues, and

                       (vi)  asset retirement obligations and obligations in respect of reclamation and
                workers compensation (including pensions and retiree medical care);

provided further that Indebtedness will be calculated without giving effect to the effects of Accounting
Standards Codification Topic No. 815, Derivatives and Hedging, and related interpretations to the extent
such effects would otherwise increase or decrease an amount of Indebtedness for any purpose under this
Agreement as a result of accounting for any embedded derivatives created by the terms of such
Indebtedness.

        “Indemnified Liabilities” has the meaning specified in Section 10.05.

        “Indemnitees” has the meaning specified in Section 10.05.

        “Independent Assets or Operations” means, with respect to any Parent Company, that Parent
Company’s total assets, revenues, income from continuing operations before income taxes and cash flows
from operating activities (excluding in each case amounts related to its investment in the Borrower and the
Restricted Subsidiaries), determined in accordance with GAAP and as shown on the most recent balance
sheet of such Parent Company, is more than 3.0% of such Parent Company’s corresponding consolidated
amount.

        “Information” has the meaning specified in Section 10.09.

      “Intellectual Property Security Agreements” has the meaning specified in the Security
Agreement.

        “Intercompany Subordination Agreement” means the Intercompany Subordination Agreement,
dated as of the Closing Date, substantially in the form of Exhibit Q executed by the Borrower and each
Restricted Subsidiary that is party thereto.

     “Interest Payment Date ” means the first Business Day of each February, May, August and
November and the applicable Maturity Date of the Loans of such Class.

        “Investment Grade Rating” means a rating equal to or higher than Baa3 (or the equivalent) by
Moody’s or BBB- (or the equivalent) by S&P, or an equivalent rating by any other Rating Agency selected
by the Borrower.

        “Investment Grade Securities” means:

              (1)      securities issued or directly and fully guaranteed or insured by the United States
        government or any agency or instrumentality thereof (other than Cash Equivalents);

               (2)      debt securities or debt instruments with an Investment Grade Rating, but excluding
        any debt securities or debt instruments constituting loans or advances among the Borrower and its
        Subsidiaries;

                                                    41
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1287 of 1503




                (3)     investments in any fund that invests at least 95% of its assets in investments of the
        type described in clauses (1) and (2) which fund may also hold immaterial amounts of cash pending
        investment or distribution; and

                 (4)     corresponding instruments in countries other than the United States customarily
        utilized for high quality investments.

        “Investments” means, with respect to any Person, all investments by such Person in other Persons
(including Affiliates) in the form of loans (including guarantees), advances or capital contributions
(excluding accounts receivable, credit card and debit card receivables, trade credit, advances to customers,
commission, travel and similar advances to employees, directors, officers, members of management,
manufacturers and consultants, in each case made in the ordinary course of business or consistent with
industry practice), purchases or other acquisitions for consideration of Indebtedness, Equity Interests or
other securities issued by any other Person. For purposes of the definition of “Unrestricted Subsidiary” and
Section 7.05,

                 (1)     “Investments” will include the portion (proportionate to the Borrower’s Equity
        Interest in such Subsidiary) of the fair market value of the net assets of a Subsidiary of the Borrower
        at the time that such Subsidiary is designated an Unrestricted Subsidiary; provided that upon a
        redesignation of such Subsidiary as a Restricted Subsidiary, the Borrower will be deemed to
        continue to have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if positive)
        equal to:

                                (a)    the Borrower’s “Investment” in such Subsidiary at the time of
                such redesignation; minus

                                (b)     the portion (proportionate to the Borrower’s Equity Interest in
                such Subsidiary) of the fair market value of the net assets of such Subsidiary at the time
                of such redesignation; and

                (2)     any property transferred to or from an Unrestricted Subsidiary will be valued at its
        fair market value at the time of such transfer.

       The amount of any Investment outstanding at any time will be the original cost of such Investment,
reduced by any dividend, distribution, interest payment, return of capital, repayment or other amount
received in cash by the Borrower or a Restricted Subsidiary in respect of such Investment.

        “Investors” means the Sponsor.

        “IP Rights” has the meaning specified in Section 5.15.

        “IRS” means Internal Revenue Service of the United States.

        “Judgment Currency” has the meaning specified in Section 10.26.

        “Junior Debt” has the meaning specified in Section 7.05(a)(C).

         “KKR” means KKR Credit Advisors (US) LLC and any of its respective Affiliates and funds or
partnerships managed or advised by it or any of its respective Affiliates but not including, however, any
portfolio company of any of the foregoing.


                                                     42
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1288 of 1503




          “Landlord Consent and Estoppel” means with respect to any Leased Real Property, a letter,
certificate or other instrument in writing from the lessor under the related lease, reasonably satisfactory in
form and substance to the Collateral Agent and the Required Lenders, pursuant to which such lessor agrees,
for the benefit of Collateral Agent, (i) that without any further consent of such lessor or any further action
on the part of the Loan Party holding such Leased Real Property, such Leased Real Property may be
encumbered pursuant to a Mortgage and may be assigned to the purchaser at a foreclosure sale or in a
transfer in lieu of such a sale (and to a subsequent third party assignee if Collateral Agent or its designee so
acquires such Leased Real Property), (ii) that such lessor shall not terminate such lease as a result of a
default by such Loan Party thereunder without first giving Collateral Agent written notice of such default
and at least 60 days (or, if such default cannot reasonably be cured by Collateral Agent or the Required
Lenders within such period, such longer period as may reasonably be required) to cure such default and
(iii) to such other matters relating to such Leased Real Property as Collateral Agent or the Required Lenders
may reasonably request.

        “Latest Maturity Date” means, at any date of determination, the latest maturity or expiration date
applicable to any Loan or Commitment hereunder at such time, including the latest maturity or expiration
date of any Closing Date Term Loan, Incremental Term Loan, Refinancing Term Loan, Replacement Loan
or any Extended Loan, in each case as extended in accordance with this Agreement from time to time.

        “Laws” means, collectively, all international, foreign, federal, state and local laws (including
common law), statutes, treaties, rules, legally enforceable guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities and executive orders, including the legally binding
interpretation or administration thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative orders, directed duties, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

       “Leased Real Property” means any real property located in the United States and ground leased
by any Loan Party, or in which Loan Party acquires a ground leasehold interest after the Closing Date;
provided that for the avoidance of doubt, Leased Real Property will not include any Excluded Assets.

        “Legal Holiday” means Saturday, Sunday or a day on which commercial banking institutions are
not required to be open in the State of New York or at the place of payment.

        “Lender” has the meaning specified in the introductory paragraph to this Agreement and their
respective successors and assigns as permitted hereunder, each of which is referred to herein as a “Lender.”
For the avoidance of doubt, each Additional Lender is a Lender to the extent any such Person has executed
and delivered a Refinancing Amendment, an Incremental Amendment or an amendment in respect of
Replacement Loans, as the case may be, and to the extent such Refinancing Amendment, Incremental
Amendment or amendment in respect of Replacement Loans shall have become effective in accordance
with the terms hereof and thereof, and each Extending Lender shall continue to be a Lender. As of the
Closing Date, Schedule 2.01 sets forth the name of each Lender.

        “Lending Office” means, as to any Lender, the office or offices of such Lender described as such
in such Lender’s Administrative Questionnaire, or such other office or offices as a Lender may from time
to time notify the Borrower and the Administrative Agent.

         “Lien” means, with respect to any asset, any mortgage, lien (statutory or otherwise), pledge,
hypothecation, charge, security interest or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any conditional sale or other title
retention agreement, any lease in the nature thereof, any option or other agreement to sell or give a security
interest and any authorized filing of or agreement to give any financing statement under the Uniform
                                                      43
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1289 of 1503




Commercial Code (or equivalent statutes) of any jurisdiction; provided that in no event will an operating
lease be deemed to constitute a Lien.

        “Limited Condition Acquisition” means any investment permitted hereunder by the Borrower or
one or more of its Restricted Subsidiaries whose consummation is not conditioned on the availability of, or
on obtaining, third-party financing.

        “Loan” means an extension of credit under Article II or the making of Replacement Loans pursuant
to Section 10.01 by a Lender to the Borrower in the form of a Term Loan.

         “Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) any Refinancing
Amendment, Incremental Amendment, Extension Amendment or amendment in respect of Replacement
Loans, (d) the Guaranty, (e) the Collateral Documents, (f) the Applicable Intercreditor Agreements, (g) the
Agent Fee Letter and (h) any other agreement, document or instrument designated as a “Loan Document”
by the Borrower and the Administrative Agent (or the Required Lenders). Any reference to this Agreement
or any other Loan Document shall include all appendices, exhibits, schedules, annexes or attachments
thereto.

       “Loan Parties” means, collectively, (a) Holdings, (b) the Borrower and (c) each Subsidiary
Guarantor.

        “Management Services Agreement” means the management services agreement or similar
agreements among the Sponsor or certain of its respective management companies associated with it or
their advisors, if applicable, and the Borrower (or any Parent Company).

       “Management Stockholders” means the members of management (and their Controlled
Investment Affiliates and Immediate Family Members and any permitted transferees thereof) of the
Borrower (or a Parent Company) who are holders of Equity Interests of any Permitted Parent or any Parent
Company on the Closing Date or that become holders of such Equity Interests thereafter.

        “Margin Stock” has the meaning set forth in Regulation U of the Board of Governors of the United
States Federal Reserve System, or any successor thereto.

         “Material Adverse Effect” means a circumstance or condition that would materially and adversely
affect (a) the business, operations or financial condition of the Borrower and its Subsidiaries, taken as a
whole, (b) the ability of the Loan Parties (taken as a whole) to perform their payment obligations under the
Loan Documents to which it is a party or (c) the rights and remedies of the Lenders, the Collateral Agent
and the Administrative Agent under the Loan Documents, in each case, other than customary events or
circumstances in connection with the Plan of Reorganization.

        “Material Domestic Subsidiary” means, as of the Closing Date and thereafter at any date of
determination, each of the Borrower’s Domestic Subsidiaries that is a Restricted Subsidiary (a) whose Total
Assets at the last day of the most recent Test Period (when taken together with the Total Assets of the
Restricted Subsidiaries of such Domestic Subsidiary at the last day of the most recent Test Period) were
equal to or greater than 1.0% of Total Assets of the Borrower and the Restricted Subsidiaries that are
Domestic Subsidiaries at such date or (b) whose gross revenues for such Test Period (when taken together
with the gross revenues of the Restricted Subsidiaries of such Domestic Subsidiary for such Test Period)
were equal to or greater than 1.0% of the consolidated gross revenues of the Borrower and the Restricted
Subsidiaries that are Domestic Subsidiaries for such Test Period, in each case determined in accordance
with GAAP; provided that if at any time and from time to time after the date which is 30 days after the
Closing Date (or such longer period as the Required Lenders may agree in their sole discretion), Domestic
                                                    44
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1290 of 1503




Subsidiaries that are not Material Domestic Subsidiaries solely because they do not meet the thresholds set
forth in the preceding clause (a) or (b) comprise in the aggregate more than (when taken together with the
Total Assets of the Restricted Subsidiaries of such Domestic Subsidiaries at the last day of the most recent
Test Period) 2.5% of Total Assets of the Borrower and the Restricted Subsidiaries that are Domestic
Subsidiaries (excluding Subsidiaries otherwise constituting Excluded Subsidiaries) as of the end of the most
recently ended Test Period or more than (when taken together with the gross revenues of the Restricted
Subsidiaries of such Domestic Subsidiaries for such Test Period) 2.5% of the consolidated gross revenues
of the Borrower and the Restricted Subsidiaries that are Domestic Subsidiaries (excluding Subsidiaries
otherwise constituting Excluded Subsidiaries) for such Test Period, then the Borrower shall, not later than
thirty (30) days after the date by which financial statements for such Test Period were required to be
delivered pursuant to this Agreement (or such longer period as the Required Lenders may agree in their
reasonable discretion), (i) designate in writing to the Administrative Agent one or more of such Domestic
Subsidiaries that are Restricted Subsidiaries as “Material Domestic Subsidiaries” to the extent required such
that the foregoing condition ceases to be true and (ii) comply with the provisions of Section 6.11 with
respect to any such Subsidiaries.

         “Material Foreign Subsidiary” means, as of the Closing Date and thereafter at any date of
determination, each of the Borrower’s Foreign Subsidiaries that are Restricted Subsidiaries (a) whose Total
Assets at the last day of the most recent Test Period (when taken together with the Total Assets of the
Restricted Subsidiaries of such Foreign Subsidiary at the last day of the most recent Test Period) were equal
to or greater than 1.0% of Total Assets of the Restricted Subsidiaries that are Foreign Subsidiaries at such
date or (b) whose gross revenues for such Test Period (when taken together with the revenu es of the
Restricted Subsidiaries of such Foreign Subsidiary for such Test Period) were equal to or greater than 1.0%
of the consolidated gross revenues of the Restricted Subsidiaries that are Foreign Subsidiaries for such Test
Period, in each case determined in accordance with GAAP; provided that if at any time and from time to
time after the date which is 30 days after the Closing Date (or such longer period as the Required Lenders
may agree in their sole discretion), Foreign Subsidiaries that are not Material Foreign Subsidiaries comprise
in the aggregate more than (when taken together with the Total Assets of the Restricted Subsidiaries of such
Foreign Subsidiaries at the last day of the most recent Test Period) 2.5% of Total Assets of the Restricted
Subsidiaries that are Foreign Subsidiaries (excluding Subsidiaries otherwise constituting Excluded
Subsidiaries) as of the end of the most recently ended Test Period or more than (when taken together with
the gross revenues of the Restricted Subsidiaries of s uch Foreign Subsidiaries (excluding Subsidiaries
otherwise constituting Excluded Subsidiaries) for such Test Period) 2.5% of the consolidated gross
revenues of the Restricted Subsidiaries that are Foreign Subsidiaries for such Test Period, then the Borrower
shall, not later than thirty (30) days after the date by which financial statements for such Test Period were
required to be delivered pursuant to this Agreement (or such longer period as the Required Lenders may
agree in their reasonable discretion), designate in writing to the Administrative Agent one or more of such
Foreign Subsidiaries that are Restricted Subsidiaries as “Material Foreign Subsidiaries” to the extent
required such that the foregoing condition ceases to be true.

       “Material Subsidiary” means any Material Domestic Subsidiary or any Material Foreign
Subsidiary.

         “Maturity Date” means (i) with respect to the Closing Date Term Loans, in each case that have
not been extended pursuant to Section 2.16 after the Closing Date, July 31, 2025, (ii) w ith respect to any
tranche of Extended Loans, the final maturity date as specified in the applicable Extension Amendment,
(iii) with respect to any Refinancing Term Loans, the final maturity date as specified in the applicable
Refinancing Amendment and (iv, (iv) with respect to any Incremental Term Loans, the final maturity date
as specified in the applicable Incremental Amendment and (v) with respect to Replacement Loans, the final
maturity date as specified in the applicable amendment; provided that in each case, if such day is not a
Business Day, the applicable Maturity Date shall be the Business Day immediately succeeding such day.
                                                     45
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1291 of 1503




        “Maximum Rate” has the meaning specified in Section 10.11.

        “Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating agency business.

        “Mortgage Policies” has the meaning specified in Section 6.11(2)(b)(ii).

      “Mortgaged Properties” has the meaning specified in paragraph (5) of the definition of “Collateral
and Guarantee Requirement.”

        “Mortgages” means collectively, the fee or leasehold, as applicable, deeds of trust, trust deeds,
hypothecs, deeds to secure debt and mortgages made by the Loan Parties in favor or for the benefit of the
Collateral Agent for the benefit of the Secured Parties in form and substance reasonably satisfactory to the
Collateral Agent and the Required Lenders, including such modifications as may be required by local laws,
pursuant to Section 6.13(2) and any other deeds of trust, trust deeds, hypothecs, deeds to secure debt or
mortgages executed and delivered pursuant to Sections 6.11.

        “Multiemployer Plan” means any multiemployer plan as defined in Section 4001(a)(3) of ERISA
and subject to Title IV of ERISA, to which any Loan Party or any of their respective ERISA Affiliates
makes or is obligated to make contributions, or during the preceding five plan years, has made or been
obligated to make contributions.

        “Net Income” means, with respect to any Person, the net income (loss) of such Person, determined
in accordance with GAAP and before any reduction in respect of Preferred Stock dividends.

        “Net Proceeds” means:

                (1)      with respect to any Asset Sale or any Casualty Event, the aggregate Cash
        Equivalent proceeds received by the Borrower or any Restricted Subsidiary in respect of such Asset
        Sale or Casualty Event, net of the costs relating to such Asset Sale or Casualty Event, including
        legal, accounting and investment banking fees, payments made in order to obtain a necessary
        consent or required by applicable law, brokerage and sales commissions, all dividends, distributions
        or other payments required to be made to minority interest holders in Restricted Subsidiaries as a
        result of any such Asset Sale or Casualty Event by a Restricted Subsidiary, the amount of any
        purchase price or similar adjustment claimed by any Person to be owed by the Borrower or any
        Restricted Subsidiary, until such time as such claim will have been settled or otherwise finally
        resolved, or paid or payable by the Borrower or any Restricted Subsidiary, in either case in respect
        of such Asset Sale or Casualty Event, any relocation expenses incurred as a result thereof, costs
        and expenses in connection with unwinding any Hedging Obligation in connection therewith, other
        fees and expenses, including title and recordation expenses, taxes paid or payable as a result thereof
        or any transactions occurring or deemed to occur to effectuate a payment under this Agreement,
        amounts required to be applied to the repayment of principal, premium, if any, and interest on
        Indebtedness (other than Subordinated Indebtedness, the ABL Facility or the First Lien Facility)
        secured by a Lien on such assets and required (other than required by Section 2.05(2)(b) of the First
        Lien Credit Agreement) to be paid as a result of such transaction and any deduction of appropriate
        amounts to be provided by the Borrower or any Restricted Subsidiary as a reserve in accordance
        with GAAP against any liabilities associated with the asset disposed of in such transaction and
        retained by the Borrower or any Restricted Subsidiary after such sale or other disposition thereof,
        including pension and other post-employment benefit liabilities and liabilities related to
        environmental matters or against any indemnification obligations associated with such transaction;
        provided that (a) subject to clause (b) below, no net cash proceeds calculated in accordance with
        the foregoing realized in a single transaction or series of related transactions shall constitute Net
                                                     46
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1292 of 1503




        Proceeds unless such net cash proceeds shall exceed $1.0 million and (b) no such net cash proceeds
        shall constitute Net Proceeds under this clause (1) in any fiscal year until the aggregate amount of
        all such net cash proceeds in such fiscal year shall exceed $2.0 million (and thereafter only net cash
        proceeds in excess of such amount shall constitute Net Proceeds under this clause (1)); and

                 (2)     (a) with respect to the incurrence or issuance of any Indebtedness by the Borrower
        or any Restricted Subsidiary or any Permitted Equity Issuance by the Borrower or any Parent
        Company, the excess, if any, of (i) the sum of the cash and Cash Equivalents received in connection
        with such incurrence or issuance over (ii) all taxes paid or reasonably estimated to be payable, and
        all fees (including investment banking fees, attorneys’ fees, accountants’ fees, underwriting fees
        and discounts), commissions, costs and other out-of-pocket expenses and other customary expenses
        incurred, in each case by the Borrower or such Restricted Subsidiary in connection with such
        incurrence or issuance and (b) with respect to any Permitted Equity Issuance by any Parent
        Company, the amount of cash from such Permitted Equity Issuance contributed to the capital of the
        Borrower;

provided that “Net Proceeds” shall not include, or apply to, the proceeds of the sale component of any Sale-
Leaseback Transaction, although proceeds from Specified Sale-Leaseback Transactions shall be governed
by the definition of “Specified Sale-Leaseback Net Proceeds”.

        “New Store” means each new store or shopping facility opened or acquired by the Borrower or a
Restricted Subsidiary that has been open for commercial operations for less than twelve full calendar
months.

        “Non-Consenting Lender” has the meaning specified in Section 3.07.

        “Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting Lender.

       “Non-Excluded Taxes” means all Taxes other than Excluded Taxes imposed on or with respect to
any payment made by or on account of any obligation of any Loan Party under any Loan Document.

        “Non-Extended Lender” has the meaning specified in Section 2.16.

        “Non-Loan Party” means any Subsidiary of the Borrower that is not a Loan Party.

        “Non-Recourse Indebtedness” means Indebtedness that is non-recourse to the Borrower and the
Restricted Subsidiaries.

        “Obligations” means all

                 (1)     advances to, and debts, liabilities, obligations, covenants and duties of, any Loan
        Party arising under any Loan Document or otherwise with respect to any Loan, including the
        obligation (including guarantee obligations) to pay principal, interest, reimbursement obligations,
        charges, expenses, fees, premiums, Attorney Costs, indemnities and other amounts payable by any
        Loan Party under any Loan Document, whether direct or indirect (including those acquired by
        assumption), absolute or contingent, due or to become due, now existing or hereafter arising and
        including principal, interest, reimbursement obligations, charges, expenses, fees, premiums,
        Attorney Costs, indemnities and other amounts that accrue after the commencement by or against
        any Loan Party of any proceeding under any Debtor Relief Laws naming such Person as the debtor
        in such proceeding, regardless of whether such amounts are enforceable, allowed or allowable
        claims in such proceeding, and
                                                     47
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1293 of 1503




                (2)      the Guaranty in respect of each of the foregoing.

        “OFAC” has the meaning specified in Section 5.17.

        “Offered Amount” has the meaning specified in Section 2.05(1)(e)(D)(1).

        “Offered Discount” has the meaning specified in Section 2.05(1)(e)(D)(1).

        “Officer’s Certificate” means a certificate signed on behalf of a Person by a Responsible Officer
of such Person.

        “OID” means original issue discount.

        “Opinion of Counsel” means a written opinion from legal counsel who is reasonably acceptable
to the Required Lenders. Counsel may be an employee of or counsel to the Borrower or the Administrative
Agent.

       “ordinary course of business” means activity conducted in the ordinary course of business of the
Borrower and any Restricted Subsidiary, including the expansion, remodeling, acquisition, modernization,
construction, improvement and repair of department stores and other retail centers of Belk operated, or
expected to be operated, by the Borrower or a Restricted Subsidiary, and financing transactions in
connection therewith, and will include Sale-Leaseback Transactions.

        “Organizational Documents” means

                 (1)   with respect to any corporation, the certificate or articles of incorporation and the
        bylaws (or equivalent or comparable constitutive documents with respect to any non-U.S.
        jurisdiction);

                (2)     with respect to any limited liability company, the certificate or articles of formation
        or organization and operating agreement; and

                (3)     with respect to any partnership, joint venture, trust or other form of business entity,
        the partnership, joint venture or other applicable agreement of formation or organization and any
        agreement, instrument, filing or notice with respect thereto filed in connection with its formation
        or organization with the applicable Governmental Authority in the jurisdiction of its formation or
        organization and, if applicable, any certificate or articles of formation or organization of such entity.

        “Original Closing Date” means December 10, 2015.

        “Other Applicable Indebtedness” means Credit Agreement Refinancing Indebtedness secured on
a pari passu basis with the Obligations, together with Refinancing Indebtedness in respect of any of the
foregoing that is secured on a pari passu basis with the Obligations.

       “Other Applicable Net Proceeds” means Net Proceeds or a comparable measure as determined in
accordance with the documentation governing Other Applicable Indebtedness.

        “Other Taxes” means any and all present or future stamp, court or documentary Taxes, intangible,
recording, filing or similar Taxes arising from any payment made under, from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document.

                                                      48
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1294 of 1503




         “Outstanding Amount” means on any date, the outstanding principal amount of any Term Loans
after giving effect to any borrowings and prepayments or repayments of Term Loans, occurring on such
date.

        “Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate and (b) an
overnight rate determined by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

      “Owned Real Property” means any fee-owned real property located in the United States and
owned on, or acquired after, the Closing Date, by any Loan Party; provided that for the avoidance of doubt,
Owned Real Property will not include any Excluded Assets.

         “Parent Company” means any Person so long as such Person directly or indirectly holds 100.0%
of the total voting power of the Capital Stock of the Borrower, and at the time such Person acquired such
voting power, no Person and no group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act or any successor provision), including any such group acting for the purpose of acquiring,
holding or disposing of securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act) (other
than any Permitted Holder), will have beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act, or any successor provision), directly or indirectly, of 50.0% or more of the total voting
power of the Voting Stock of such Person. For the avoidance of doubt, Fashion Holdings Intermediate Inc.,
a Delaware corporation, is a Parent Company of the Borrower.

        “Participant” has the meaning specified in Section 10.07(d).

        “Participant Register” has the meaning specified in Section 10.07(e).

        “Participating Lender” has the meaning specified in Section 2.05(1)(e)(C)(2).

        “Payment in Full” means, with respect to the Obligations in respect of the Loans or any Class of
Loans, the occurrence of all of the following:

                  (a) termination or expiration of all commitments to extend credit that would constitute
   such Obligations;

                    (b) payment in full in cash of the principal of, interest and premium (if any) on, fees
   and other charges comprising such Obligations that are due and payable (including, in any event,
   principal, interest, premium, fees and other charges that accrue after the commencement by or against
   any Loan Party of any proceeding under any Debtor Relief Laws naming such Person as the debtor in
   such proceeding, regardless of whether such amounts are enforceable, allowed or allowable claims in
   such proceeding); and

                  (c) payment in full in cash of all other such Obligations that are outstanding and due
   and payable at the time the principal of, interest and premium (if any) on, fees and other charges
   comprising such Obligations are paid in full in cash (other than any obligations for taxes, costs,
   indemnification, reimbursements, damages and other liabilities in respect of which no claim or demand
   for payment has been made at such time) (including, in any event, reimbursement obligations, expenses,
   Attorney Costs, indemnities and other amounts that accrue after the commencement by or against any
   Loan Party of any proceeding under any Debtor Relief Laws naming such Person as the debtor in such
   proceeding, regardless of whether such amounts are enforceable, allowed or allowable claims in such
   proceeding).


                                                    49
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1295 of 1503




        “PBGC” means the Pension Benefit Guaranty Corporation.

         “Pension Plan” means any “employee pension benefit plan” (as such term is defined in Section
3(2) of ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA and is sponsored or
maintained by any Loan Party or any of their respective ERISA Affiliates or to which any Loan Party or
any of their respective ERISA Affiliates contributes or has an obligation to contribute, or in the case of a
multiple employer or other plan described in Section 4064(a) of ERISA, has made contributions at any time
in the preceding five plan years.

        “Perfection Certificate” has the meaning specified in the Security Agreement.

        “Permitted Asset Swap” means the substantially concurrent purchase and sale or exchange of
Related Business Assets or a combination of Related Business Assets and cash or Cash Equivalents between
the Borrower or any Restricted Subsidiary and another Person; provided that any cash or Cash Equivalents
received must be applied in accordance with Section 2.05(2)(b)(i).

       “Permitted Equal Priority Refinancing Debt” means any Credit Agreement Refinancing
Indebtedness that is secured on a pari passu basis with the Closing Date Term Loans.

      “Permitted Equity Issuance” means any sale or issuance of any Qualified Equity Interests of the
Borrower or any Parent Company.

        “Permitted Holder” means (1) the Investors, KKR, Blackstone and Management Stockholders
and any group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act) of which
any of the foregoing are members; provided that in the case of such group and without giving effect to the
existence of such group or any other group, such Investors, KKR, Blackstone and Management
Stockholders, collectively, have beneficial ownership of more than a majority of the total voting power of
the Voting Stock of the Borrower or any Permitted Parent, and (2) any Person acting in the capacity of an
underwriter (solely to the extent that and for so long as such Person is acting in such capacity) in connection
with a public or private offering of Capital Stock of the Borrower or any Permitted Parent.

       “Permitted Indebtedness” means Indebtedness permitted to be incurred in accordance with
Section 7.02.

        “Permitted Investments” means:

               (1)    any Investment (a) in any Loan Party, and (b) by any Restricted Subsidiary that is
        a Non-Loan Party in any other Restricted Subsidiary that is a Non-Loan Party and (c) [reserved];;

               (2)     any Investment(s) in Cash Equivalents or Investment Grade Securities and
        Investments that were Cash Equivalents or Investment Grade Securities when made;

                 (3)     [Rreserved];

               (4)      any Investment in securities or other assets not constituting Cash Equivalents or
        Investment Grade Securities and received in connection with an Asset Sale made in accordance
        with Section 7.04 or any other disposition of assets not constituting an Asset Sale;

               (5)      any Investment existing on the Closing Date or made purs uant to binding
        commitments in effect on the Closing Date or an Investment consisting of any extension,
        modification, replacement, renewal or reinvestment of any Investment or binding commitment

                                                      50
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1296 of 1503




existing on the Closing Date; provided that the amount of any such Investment or binding
commitment may be increased, extended, modified, replaced, reinvested or renewed, (a) as required
by the terms of such Investment or binding commitment as in existence on the Closing Date
(including as a result of the accrual or accretion of interest or original issue discount or the issuance
of pay-in-kind securities) or (b) as otherwise permitted hereunder;

        (6)      any Investment acquired by the Borrower or any Restricted Subsidiary:

                 (a)     in exchange for any other Investment, accounts receivable or indorsements
        for collection or deposit held by the Borrower or any Restricted Subsidiary in connection
        with or as a result of a bankruptcy, workout, reorganization or recapitalization of, or
        settlement of delinquent accounts and disputes with or judgments against, the issuer of such
        other Investment or accounts receivable (including any trade creditor or customer);

                 (b)      in satisfaction of judgments against other Persons;

                (c)      as a result of a foreclosure by the Borrower or any Restricted Subsidiary
        with respect to any secured Investment or other transfer of title with respect to any secured
        Investment in default; or

                 (d)     as a result of the settlement, compromise or resolution of (i) litigation,
        arbitration or other disputes or (ii) obligations of trade creditors or customers that were
        incurred in the ordinary course of business or consistent with industry practice of the
        Borrower or any Restricted Subsidiary, including pursuant to any plan of reorganization or
        similar arrangement upon the bankruptcy or insolvency of any trade creditor or customer;

        (7)      Hedging Obligations permitted under Section 7.02(b)(10);

        (8)      [reserved];

         (9)    Investments the payment for which consists of Equity Interests (other than
Disqualified Stock) of the Borrower or any Parent Company; provided that such Equity Interests
will not increase the Available Amount;

        (10)    (a) guarantees of Indebtedness permitted under Section 7.02, performance
guarantees and Contingent Obligations incurred in the ordinary course of business or consistent
with industry practice, and (b) the creation of liens on the assets of the Borrower or any Restricted
Subsidiary in compliance with Section 7.01;

        (11)     any transaction to the extent it constitutes an Investment that is permitted by and
made in accordance with the provisions of Section 7.06(b)(3), (4), (7), (8), (10), (14), (16), (17),
(18), (19), (20) and (23);

        (12)     Investments consisting of purchases and acquisitions of inventory, supplies,
material, services or equipment or similar assets or the licensing or contribution of IP Rights
pursuant to joint marketing arrangements with other Persons;

         (13)    Investments having an aggregate fair market value, taken together with all other
Investments made pursuant to this clause (13) that are at that time outstanding, not to exceed $60.0
million (with the fair market value of each Investment being measured at the time made and without
giving effect to subsequent changes in value, but subject to adjustment as set forth in the definition

                                              51
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1297 of 1503




of “Investment”); provided, however, that if any Investment pursuant to this clause (13) is made in
any Person that is not a Restricted Subsidiary (or Subsidiary Guarantor, as applicable) at the date
of the making of such Investment and such Person becomes a Restricted Subsidiary (or Subsidiary
Guarantor, as applicable) after such date, such Investment will thereafter be deemed to have been
made pursuant to clause (1) above (to the extent permitted thereunder) and will cease to have been
made pursuant to this clause (13) for so long as such Person continues to be a Restricted Subsidiary
(or Subsidiary Guarantor, as applicable); provided, further, that the Investments made by Loan
Parties in Non-Loan Parties pursuant to this clause (13), together with the Investments made
pursuant to clause (18), shall not in the aggregate exceed $42.0 million at any time outstanding;

         (14)   Investments in a Securitization Subsidiary that, in the good faith determination of
the Borrower, are necessary to effect any Qualified Securitization Facility or any repurchase
obligation pursuant to a Securitization Repurchase Obligation;

         (15)    loans and advances to, or guarantees of Indebtedness of, officers, directors,
employees, consultants and members of management, together with the amounts described in
clause (16), not in excess of the greater of $12.0 million and 2.4% of Adjusted EBITDA as of the
most recently ended Test Period calculated giving pro forma effect thereto outstanding at any one
time, in the aggregate;

         (16)    loans and advances to employees, directors, officers, members of management and
consultants for business-related travel expenses, moving expenses, payroll advances and other
similar expenses or payroll expenses, in each case incurred in the ordinary course of business or
consistent with past practice or consistent with industry practice or to future, present and former
employees, directors, officers, members of management and consultants (and their Controlled
Investment Affiliates and Immediate Family Members) to fund such Person’s purchase of Equity
Interests of the Borrower or any Parent Company, together with the amounts described in clause
(15), not in excess of the greater of $12.0 million and 2.4% of Adjusted EBITDA as of the most
recently ended Test Period calculated giving pro forma effect thereto outstanding at any one time,
in the aggregate;

        (17)     advances, loans or extensions of trade credit or prepayments to suppliers or loans
or advances made to distributors, in each case, in the ordinary course of business or consistent with
past practice or consistent with industry practice by the Borrower or any Restricted Subsidiary;

         (18)    any Investment in any Subsidiary (other than an Unrestricted Subsidiary) or any
joint venture in connection with intercompany cash management arrangements or related activities
arising in the ordinary course of business or consistent with industry practice; provided, that the
Investments made by Loan Parties in Non-Loan Parties pursuant to this clause (18), together with
the Investments made by Loan Parties in Non-Loan Parties pursuant to clause (13), shall not exceed
$42.0 million in the aggregate at any time outstanding;

        (19)   Investments consisting of purchases and acquisitions of assets or services in the
ordinary course of business or consistent with industry practice;

        (20)   Investments made in the ordinary course of business or consistent with industry
practice in connection with obtaining, maintaining or renewing client contacts and loans or
advances made to distributors;

         (21)     Investments in prepaid expenses, negotiable instruments held for collection and
lease, utility and workers compensation, performance and similar deposits entered into as a result
                                            52
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1298 of 1503




        of the operations of the business in the ordinary course of business or consistent with industry
        practice;

                (22)   the purchase or other acquisition of any Indebtedness of the Borrower or any
        Restricted Subsidiary to the extent otherwise permitted hereunder;

                (23)    [reserved];

                 (24)   Investments in the ordinary course of business or consistent with industry practice
        consisting of Uniform Commercial Code Article 3 endorsements for collection or deposit and
        Article 4 customary trade arrangements with customers;

                (25)    any Investment by any Captive Insurance Subsidiary in connection with its
        provision of insurance to the Borrower or any of its Subsidiaries, which Investment is made in the
        ordinary course of business or consistent with industry practice of such Captive Insurance
        Subsidiary, or by reason of applicable law, rule, regulation or order, or that is required or approved
        by any regulatory authority having jurisdiction over such Captive Insurance Subsidiary or its
        business, as applicable;

                (26)    Investments made as part of, to effect or resulting from the Transactions;

                (27)   Investments of assets relating to non-qualified deferred payment plans in the
        ordinary course of business or consistent with industry practice;

                (28)    [reserved];

                (29)     acquisitions of obligations of one or more directors, officers or other employees or
        consultants or independent contractors of any Parent Company, the Borrower, or any Subsidiary of
        the Borrower in connection with such director’s, officer’s, employee’s consultant’s or independent
        contractor’s acquisition of Equity Interests of the Borrower or any direct or indirect parent of the
        Borrower, to the extent no cash is actually advanced by the Borrower or any Restricted Subsidiary
        to such directors, officers, employees, consultants or independent contractors in connection with
        the acquisition of any such obligations;

                (30)     Investments constituting promissory notes or other non-cash proceeds of
        dispositions of assets to the extent permitted under Section 7.04; and

                 (31)   Investments resulting from pledges and deposits permitted pursuant to the
        definition of “Permitted Liens”;”.

                (32)    [reserved];

                (33)    [reserved];

                (34)    [reserved]; and

                (35)    [reserved].

        For purposes of determining compliance with this definition, (A) an Investment need not be
incurred solely by reference to one category of Permitted Investments described in this definition, but is


                                                     53
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1299 of 1503




permitted to be incurred in part under any combination thereof and of any other available exemption and
(B) [reserved]..

       “Permitted Junior Priority Refinancing Debt” means any Credit Agreement Refinancing
Indebtedness that is secured on a junior lien basis to the Closing Date Term Loans.

       “Permitted Liens” means, with respect to any Person:

               (1)      Liens created pursuant to any Loan Document;

               (2)      Liens, pledges or deposits made in connection with:

                      (a)    workers’ compensation laws, unemployment insurance, health, disability
               or employee benefits, other social security laws or similar legislation or regulations,

                       (b)      insurance-related obligations (including in respect of deductibles, self-
               insured retention amounts and premiums and adjustments thereto) securing reimbursement
               or indemnification obligations of (including obligations in respect of letters of credit, bank
               guarantees or similar documents or instruments for the benefit of) insurance carriers
               providing property, casualty or liability insurance or otherwise supporting the payment of
               items set forth in the foregoing clause (a) or

                       (c)      bids, tenders, contracts, statutory obligations, surety, indemnity, warranty,
               release, appeal or similar bonds, or with regard to other regulatory requirements,
               completion guarantees, stay, customs and appeal bonds, performance bonds, bankers’
               acceptance facilities, and other obligations of like nature (including those to secure health,
               safety and environmental obligations) (other than for the payment of Indebtedness) or
               leases to which such Person is a party, or deposits to secure public or statutory obligations
               of such Person or deposits of cash or U.S. government bonds to secure surety or appeal
               bonds to which such Person is a party, or deposits as security for the payment of rent,
               contested taxes or import duties and obligations in respect of letters of credit, bank
               guarantees or similar instruments that have been posted to support the same, in each case
               incurred in the ordinary course of business or consistent with industry practice;

               (3)     Liens imposed by law, such as landlords’, carriers’, warehousemen’s,
       materialmen’s, repairmen’s, construction, mechanics’ or other similar Liens (a) for sums not yet
       overdue for a period of more than sixty (60) days or, if more than sixty (60) days overdue, are
       unfiled and no other action has been taken to enforce such Liens or (b) being contested in good
       faith by appropriate actions or other Liens arising out of or securing judgments or awards against
       such Person with respect to which such Person will then be proceeding with an appeal or other
       proceedings for review if such Liens are adequately bonded or adequate reserves with respect
       thereto are maintained on the books of such Person in accordance with GAAP;

               (4)     Liens for taxes, assessments or other governmental charges not yet overdue for a
       period of more than thirty (30) days or not yet payable or not subject to penalties for nonpayment
       or which are being contested in good faith by appropriate actions if adequate reserves with respect
       thereto are maintained on the books of such Person in accordance with GAAP;

                (5)       Liens in favor of issuers of performance, surety, bid, indemnity, warranty, release,
       appeal or similar bonds, instruments or obligations or with respect to regulatory requirements or
       letters of credit or bankers acceptance issued, and completion guarantees provided for, in each ease,
                                                    54
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1300 of 1503




issued pursuant to the request of and for the account of such Person in the ordinary course of its
business or consistent with past practice or industry practice;

         (6)       survey exceptions, encumbrances, ground leases, easements, restrictions,
protrusions, encroachments or reservations of, or rights of others for, licenses, rights-of-way,
servitudes, sewers, electric lines, drains, telegraph, telephone and cable television lines and other
similar purposes, or zoning, building codes or other restrictions (including minor defects or
irregularities in title and similar encumbrances) as to the use of real properties or Liens incidental
to the conduct of the business of such Person or to the ownership of its properties that were not
incurred in connection with Indebtedness and that do not in the aggregate materially impair their
use in the operation of the business of such Person and exceptions on title policies insuring liens
granted on Mortgaged Properties;

        (7)     Liens securing obligations in respect of Indebtedness, Disqualified Stock or
Preferred Stock permitted to be incurred pursuant to clause (2), (4), (12), (13), (23) or (25) of
Section 7.02(b); provided that:

                 (a)      Liens securing obligations relating to any Indebtedness, Disqualified
        Stock or Preferred Stock permitted to be incurred pursuant to such clause (13) relate only
        to obligations relating to Refinancing Indebtedness that is secured by Liens on the same
        assets as the assets securing the Refinanced Debt (as defined in the definition of
        Refinancing Indebtedness), plus improvements, accessions, proceeds or dividends or
        distributions in respect thereof and after-acquired property, or serves to refund, refinance,
        extend, replace, renew or defease Indebtedness, Disqualified Stock or Preferred Stock
        incurred under such clause (4), (12) or (13) of Section 7.02(b);

                (b)     Liens securing obligations relating to Indebtedness or Disqualified Stock
        permitted to be incurred pursuant to such clause (23) extend only to the assets of
        Subsidiaries that are not Guarantors;

                (c)      Liens securing obligations in respect of Indebtedness, Disqualified Stock
        or Preferred Stock permitted to be incurred pursuant to such clause (4) extend only to the
        assets so purchased, replaced, leased or improved and proceeds and products thereof;
        provided further that individual financings of assets provided by a counterparty may be
        cross-collateralized to other financings of assets provided by such counterparty;

                 (d)    In the case of Liens securing Indebtedness for borrowed money,
        Disqualified Stock or Preferred Stock incurred pursuant to such clause (12), such
        Indebtedness may be secured by the Collateral on a senior, pari passu or junior basis to the
        Closing Date Term Loans; provided that if such Liens secure any Indebtedness for
        borrowed money on a senior pari passu basis with, or junior basis to, the Liens that secure
        the Closing Date Term Loans, the Debt Representative in respect thereof shall have entered
        into the Applicable Intercreditor Agreement;

                (e)      In the case of Liens securing Indebtedness incurred under clause (2) of
        Section 7.02(b), together with any Refinancing Indebtedness in respect thereof, the Debt
        Representative in respect of such Indebtedness shall have entered into the Applicable
        Intercreditor Agreement, which may provide that the Liens securing such Indebtedness
        rank senior to the Liens securing the Closing Date Term Loans;

                (f)      [reserved]; and
                                             55
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1301 of 1503




                (g)      In the case Liens securing Indebtedness incurred under clause (25) of
        Section 7.02(b), together with any Refinancing Indebtedness in respect thereof, the Debt
        Representative in respect of such Indebtedness shall have entered into the Applicable
        Intercreditor Agreement, which shall provide that (i) the Liens on the ABL Priority
        Collateral (as such term is defined in the ABL Intercreditor Agreement) securing such
        Indebtedness may be pari passu or senior to the Liens on the ABL Priority Collateral (as
        such term is defined in the ABL Intercreditor Agreement) securing the Closing Date Term
        Loans and (ii) the Liens on the Term Priority Collateral (as such term is defined in the ABL
        Intercreditor Agreement) securing such Indebtedness shall be junior to the Liens on the
        Term Priority Collateral (as such term is defined in the ABL Intercreditor Agreement)
        securing the Closing Date Term Loans.

        (8)     Liens existing, or provided for under binding contracts existing, on the Closing
Date (including Liens in effect on the Closing Date securing Indebtedness permitted under Section
7.02(b)(3)) but excluding Liens securing Indebtedness permitted under Section 7.02(b)(2) and
Section 7.02(b)(25));

        (9)      [reserved];

         (10)    Liens on property or other assets at the time the Borrower or a Restricted
Subsidiary acquired the property or such other assets, including any acquisition by means of a
merger, amalgamation or consolidation with or into the Borrower or any Restricted Subsidiary;
provided that such Liens are not created or incurred in connection with, or in contemplation of,
such acquisition, amalgamation, merger or consolidation; provided further that such Liens are
limited to all or part of the same property or assets (plus improvements, accessions, proceeds or
dividends or distributions in respect thereof and after acquired-property) that secured the
obligations to which such Liens relate;

        (11)    Liens securing obligations in respect of Indebtedness or other obligations of a
Restricted Subsidiary owing to the Borrower or another Restricted Subsidiary permitted to be
incurred in accordance with Section 7.02;

      (12)   Liens securing (x) Hedging Obligations and (y) obligations in respect of Cash
Management Services;

         (13)    Liens on specific items of inventory or other goods and proceeds of any Person
securing such Person’s accounts payable or similar obligations in respect of bankers’ acceptances
or letters of credit issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

         (14)    leases, subleases, licenses or sublicenses (or other agreement under which the
Borrower or any Restricted Subsidiary has granted rights to end users to access and use the
Borrower’s or any Restricted Subsidiary’s products, technologies or services) that do not materially
interfere with the business of the Borrower and its Restricted Subsidiaries, taken as a whole, and
the customary rights reserved or vested in any Person by the terms of any lease, sublease, license,
sublicense, grant or permit, or to require annual or periodic payments as a condition to the
continuance thereof;

         (15)    Liens arising from Uniform Commercial Code (or equivalent statutes) financing
statement filings regarding operating leases, consignments or accounts entered into by the Borrower
and its Restricted Subsidiaries in the ordinary course of business or consistent with industry practice
                                             56
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1302 of 1503




or purported Liens evidenced by the filing of precautionary Uniform Commercial Code (or
equivalent statutes) financing statements or similar public filings;

        (16)     Liens in favor of the Borrower or any Guarantor;

       (17)     Liens on equipment or vehicles of the Borrower or any Restricted Subsidiary
granted in the ordinary course of business or consistent with industry practice;

       (18)    Liens on accounts receivable, Securitization Assets and related assets incurred in
connection with a Qualified Securitization Facility;

         (19)    Liens to secure any modification, refinancing, refunding, extension, renewal or
replacement (or successive modification, refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness, Disqualified Stock or Preferred Stock
secured by any Lien referred to in clauses (7), (8) or (10) of this definition; provided that: (a) such
new Lien will be limited to all or part of the same property (plus improvements, accessions,
proceeds or dividends or distributions in respect thereof and after-acquired property) that secured
the original Lien (plus improvements and accessions on such property) and proceeds and products
thereof and (b) the Indebtedness, Disqualified Stock or Preferred Stock secured by such Lien at
such time is not increased to any amount greater than the sum of (i) the outstanding principal
amount or, if greater, committed amount of the Indebtedness described under such clauses (7), (8)
or (10) at the time the original Lien became a Permitted Lien hereunder, plus (ii) an amount
necessary to pay any fees and expenses (including original issue discount, upfront fees, defeasance
costs, underwriting discounts or similar fees) and premiums (including tender premiums and
accrued and unpaid interest), related to such refinancing, refunding, extension, renewal or
replacement;

        (20)    deposits made or other security provided to secure liability to insurance brokers,
carriers, underwriters or self-insurance arrangements, including Liens on insurance policies and the
proceeds thereof securing the financing of the premiums with respect thereto;

        (21)    other Liens securing obligations in an aggregate principal amount at any one time
outstanding not to exceed the greater of (a) $30.0 million and (b) 6.0% of Adjusted EBITDA as of
the most recently ended Test Period calculated giving pro forma effect thereto; provided, that if
such Liens secure any Indebtedness for borrowed money in an amount in excess of $30.0 million
and are secured by the Collateral on a pari passu basis with, or junior basis to, the Liens that secure
the Closing Date Term Loans, the Debt Representative in respect thereof shall have entered into
the Applicable Intercreditor Agreement;

        (22)  Liens in favor of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with the importation of goods;

        (23)     (a) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business or consistent with industry practice,
(b) Liens arising out of conditional sale, title retention or similar arrangements for the sale of goods
in the ordinary course of business or consistent with industry practice and (c) Liens arising by
operation of law under Article 2 of the Uniform Commercial Code;

        (24)   Liens securing judgments for the payment of money not constituting an Event of
Default under Section 8.01(7);

                                              57
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1303 of 1503




         (25)    Liens (a) of a collection bank arising under Section 4-208 or 4-210 of the Uniform
Commercial Code on items in the course of collection, (b) attaching to commodity trading accounts
or other brokerage accounts incurred in the ordinary course of business or consistent with industry
practice and (c) in favor of banking or other institutions or other electronic payment service
providers arising as a matter of law or under general terms and conditions encumbering deposits or
margin deposits or other funds maintained with such institution (including the right of setoff) and
that are within the general parameters customary in the banking industry;

         (26)    Liens deemed to exist in connection with Investments in repurchase agreements
permitted under this Agreement; provided that such Liens do not extend to assets other than those
that are subject to such repurchase agreements;

         (27)   Liens that are contractual rights of setoff (a) relating to the establishment of
depository relations with banks or other deposit-taking financial institutions or other electronic
payment service providers and not given in connection with the issuance of Indebtedness, (b)
relating to pooled deposit or sweep accounts to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business or consistent with industry practice of the
Borrower or any Restricted Subsidiary or (c) relating to purchase orders and other agreements
entered into with customers of the Borrower or any Restricted Subsidiary in the ordinary course of
business or consistent with industry practice;

        (28)     Liens on cash proceeds (as defined in Article 9 of the Uniform Commercial Code)
of assets sold that were subject to a Lien permitted hereunder;

         (29)    any encumbrance or restriction (including put, call arrangements, tag, drag, right
of first refusal and similar rights) with respect to Capital Stock of any joint venture or similar
arrangement pursuant to any joint venture or similar agreement;

          (30)    Liens (a) on cash advances or cash earnest money deposits in favor of the seller of
any property to be acquired in an Investment permitted under this Agreement to be applied against
the purchase price for such Investment and (b) consisting of a letter of intent or an agreement to
sell, transfer, lease or otherwise dispose of any property in a transaction permitted under Section
7.04 in each case, solely to the extent such Investment or sale, disposition, transfer or lease, as the
case may be, would have been permitted on the date of the creation of such Lien;

       (31)      ground leases, leases, subleases, licenses or sublicenses in respect of real property
on which facilities owned or leased by the Borrower or any of its Subsidiaries are located;

        (32)     Liens in connection with any Specified Sale-Leaseback Transactions;

        (33)     Liens on Capital Stock or other securities of an Unrestricted Subsidiary;

        (34)     any interest or title of a lessor, sublessor, licensor or sublicensor or secured by a
lessor’s, sublessor’s, licensor’s or sublicensor’s interest under leases or licenses entered into by the
Borrower or any of the Restricted Subsidiaries in the ordinary course of business or consistent with
industry practice;

        (35)     deposits of cash with the owner or lessor of premises leased and operated by the
Borrower or any of its Subsidiaries in the ordinary course of business or consistent with industry
practice of the Borrower and such Subsidiary to secure the performance of the Borrower’s or such
Subsidiary’s obligations under the terms of the lease for such premises;
                                              58
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1304 of 1503




        (36)    rights of set-off, banker’s liens, netting arrangements and other Liens arising by
operation of law or by the terms of documents of banks or other financial institutions in relation to
the maintenance of administration of deposit accounts, securities accounts, cash management
arrangements or in connection with the issuance of letters of credit, bank guarantees or other similar
instruments;

       (37)     Liens on cash and Permitted Investments used to satisfy or discharge Indebtedness;
provided that such satisfaction or discharge is permitted under this Agreement;

        (38)    receipt of progress payments and advances from customers in the ordinary course
of business or consistent with industry practice to the extent the same creates a Lien on the related
inventory and proceeds thereof;

        (39)     [reserved];

        (40)    agreements to subordinate any interest of the Borrower or any Restricted
Subsidiary in any accounts receivable or other proceeds arising from inventory consigned by the
Borrower or any Restricted Subsidiary pursuant to an agreement entered into in the ordinary course
of business or consistent with industry practice;

      (41)   Liens arising pursuant to Section 107(l) of the Comprehensive Environmental
Response, Compensation and Liability Act or similar provision of any Environmental Law;

        (42)    Liens disclosed by the title insurance policies delivered on or prior to the Closing
Date and any replacement, extension or renewal of any such Lien (to the extent the Indebtedness
and other obligations secured by such replacement, extension or renewal Liens are permitted by
this Agreement); provided that such replacement, extension or renewal Liens do not cover any
property other than the property that was subject to such Liens prior to such replacement, extension
or renewal;

         (43)    rights reserved or vested in any Person by the terms of any lease, license, franchise,
grant or permit held by the Borrower or any of its Restricted Subsidiaries or by a statutory provision,
to terminate any such lease, license, franchise, grant or permit, or to require annual or periodic
payments as a condition to the continuance thereof;

         (44)   restrictive covenants affecting the use to which real property may be put; provided
that the covenants are complied with in all material respects;

        (45)   security given to a public utility or any municipality or Governmental Authority
when required by such utility or authority in connection with the operations of that Person in the
ordinary course of business or consistent with industry practice;

       (46)   zoning by-laws and other land use restrictions, including site plan agreements,
development agreements and contract zoning agreements; and

         (47)   Liens on all or any portion of the Collateral (but no other assets) securing
(i) Permitted Equal Priority Refinancing Debt or (ii) Permitted Junior Priority Refinancing Debt,
and, in each case, Liens securing any Refinancing Indebtedness in respect thereof.




                                             59
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1305 of 1503




        Notwithstanding anything set forth above, the granting of a consensual Lien by any Person with
respect to any property set forth in clause (i) of the definition of “Excluded Assets” shall be subject to the
proviso set forth therein.

         For purposes of determining compliance with this definition, (A) a Lien need not be incurred solely
by reference to one category of Permitted Liens described in this definition, but is permitted to be incurred
in part under any combination thereof and of any other available exemption and (B) [reserved]..

        If any Liens securing obligations are incurred to refinance liens securing obligations initially
incurred in reliance on a Basket measured by reference to a percentage of Adjusted EBITDA, and such
refinancing would cause the percentage of Adjusted EBITDA to be exceeded if calculated based on the
Adjusted EBITDA on the date of such refinancing, such percentage of Adjusted EBITDA will not be
deemed to be exceeded to the extent the principal amount of such obligations secured by such newly
incurred Lien does not exceed the principal amount of such obligations secured by such Liens being
refinanced, plus the related costs incurred or payable in connection with such refinancing and if any Liens
securing obligations are incurred to refinance liens securing obligations initially incurred in reliance on a
Basket measured by a fixed dollar amount, such fixed dollar Basket will not be deemed to be exceeded to
the extent the principal amount of such obligations secured by such newly incurred Lien does not exceed
the principal amount of such obligations secured by such Liens being refinanced, plus the related costs
incurred or payable in connection with such refinancing.

       For purposes of this definition, the term “Indebtedness” will be deemed to include interest on such
Indebtedness.

        “Permitted Parent” means any direct or indirect parent of the Borrower that at the time it became
a parent of the Borrower was a Permitted Holder pursuant to clause (1) of the definition thereof.

        “Person” means any individual, corporation, limited liability company, partnership, joint venture,
association, joint stock company, trust, unincorporated organization, government or any agency or political
subdivision thereof or any other entity.

        “PIK Interest” means, with respect to any Loan, a payment of interest with respect to such Loan
in-kind in arrears by increasing the outstanding principal amount of such Loan on the relevant Interest
Payment Date by the amount of accrued and unpaid interest due and payable on such date. Once PIK
Interest is capitalized and added to the principal amount of the Loans, such PIK Interest shall thenceforth
be considered principal for all purposes hereunder (and shall bear interest in accordance with Section
2.0708) from the applicable Interest Payment Date on which such PIK Interest has been so added.

        “PIK Rate” has the meaning specified in Section 2.08(1).

         “Plan” means any material “employee benefit plan” (as such term is defined in Section 3(3) of
ERISA), other than a Foreign Plan, established or maintained by any Loan Party or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any of their respective ERISA
Affiliates.

       “Plan of Reorganization” means that certain Joint Prepackaged Plan of Reorganization of Belk,
Inc. and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code, including the Plan
Supplement (as defined in the Plan of Reorganization).

        “Platform” has the meaning specified in Section 6.02.


                                                     60
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1306 of 1503




        “Pledged Collateral” has the meaning specified in the Security Agreement.

        “Preferred Stock” means any Equity Interest with preferential rights of payment of dividends or
upon liquidation, dissolution or winding up.

        “Prepetition First Lien Term Loans” means “First Lien Term Loans” as defined in the RSA.

        “Prepetition Second Lien Term Loans” means “Second Lien Term Loans” as defined in the RSA.

         “Private-Side Information” means any information with respect to Holdings and its Subsidiaries
that is not Public-Side Information.

         “Pro Rata Share” means (i) with respect to all payments, computations and other matters relating
to the Term Loan of a given Class of any Lender at any time a fraction (expressed as a percentage, carried
out to the ninth decimal place), the numerator of which is the amount of the Term Loan Exposure of such
Class of such Lender at such time and the denominator of which is the aggregate Term Loan Exposure of
such Class of all Lenders at such time. and (ii) with respect to all payments, computations and other matters
relating to the Incremental Term Loans of any Lender at any time a fraction (expressed as a percentage,
carried out to the ninth decimal place), the numerator of which is the amount of the Incremental Term Loan
Exposure of such Lender at such time and the denominator of which is the aggregate Incremental Term
Loan Exposure of all Lenders at such time.

         “Public Company Costs” means the initial costs relating to establishing compliance with the
Sarbanes-Oxley Act of 2002, as amended, and other expenses arising out of or incidental to the Borrower’s
or its Restricted Subsidiaries’ initial establishment of compliance with the obligations of a reporting
company, including costs, fees and expenses (including legal, accounting and other professional fees)
relating to compliance with provisions of the Securities Act and the Exchange Act.

        “Public Lender” means Lenders that do not wish to receive Private-Side Information.

         “Public-Side Information” means (i) at any time prior to Holdings or any of its Subsidiaries
becoming the issuer of any Traded Securities, information that is (a) of a type that would be required by
applicable Law to be publicly disclosed in connection with an issuance by Holdings or any of its
Subsidiaries of its debt or equity securities pursuant to a registered public offering made at such time or (b)
not material to make an investment decision with respect to securities of Holdings or any of its Subsidiaries
(for purposes of United States federal, state or other applicable securities laws), and (ii) at any time on or
after Holdings or any of its Subsidiaries becoming the issuer of any Traded Securities, information that
does not constitute material non-public information (within the meaning of United States federal, state or
other applicable securities laws) with respect to Holdings or any of its Subsidiaries or any of their respective
securities.

        “Purchase Money Obligations” means any Indebtedness incurred to finance or refinance the
acquisition, leasing, construction or improvement or property (real or personal) or as sets (other than Capital
Stock), and whether acquired through the direct acquisition of such property or assets, or otherwise.

        “Qualified Equity Interests” means any Equity Interests that are not Disqualified Stock.

        “Qualified Holding Company Debt” means unsecured Indebtedness of Holdings that

              (1)        is not subject to any Guarantee by any Subsidiary of Holdings (including the
        Borrower),

                                                      61
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1307 of 1503




                (2)     will not mature prior to the date that is six (6) months after the Latest Maturity
        Date in effect on the date of issuance or incurrence thereof,

                (3)     has no scheduled amortization or scheduled payments of principal and is not
        subject to mandatory redemption, repurchase, prepayment or sinking fund obligation (it being
        understood that such Indebtedness may have mandatory prepayment, repurchase or redemption
        provisions satisfying the requirements of clause (5) below),

                (4)      does not require any payments in cash of interest or other amounts in respect of the
        principal thereof prior to the later to occur of (i) the date that is four (4) years from the date of the
        issuance or incurrence thereof and (ii) the date that is 180 days after the Latest Maturity Date in
        effect on the date of such issuance or incurrence, and

                (5)     has mandatory prepayment, repurchase or redemption, covenant, default and
        remedy provisions customary for senior discount notes of an issuer that is the parent of a borrower
        under senior secured credit facilities, and in any event, with respect to covenant, default and remedy
        provisions, no more restrictive (taken as a whole) than those set forth in this Agreement (other than
        provisions customary for senior discount notes of a holding company);

provided that any such Indebtedness shall constitute Qualified Holding Company Debt only if immediately
after giving effect to the issuance or incurrence thereof and the use of proceeds thereof, no Event of Default
shall have occurred and be continuing.

       “Qualified Proceeds” means the fair market value of assets that are used or useful in, or Capital
Stock of any Person engaged in, a Similar Business.

          “Qualified Securitization Facility” means any Securitization Facility (1) constituting a
securitization financing facility that meets the following conditions: (a) the Board of Directors will have
determined in good faith that such Securitization Facility (including financing terms, covenants, termination
events and other provisions) is in the aggregate economically fair and reasonable to the Borrower and the
applicable Restricted Subsidiary or Securitization Subsidiary and (b) all sales or contributions of
Securitization Assets and related assets to the applicable Person or Securitization Subsidiary are made at
fair market value (as determined in good faith by the Borrower) or (2) constituting a receivables financing
facility.

         “Qualifying IPO” means the issuance by the Borrower, or any Parent Company, of its common
Equity Interests in an underwritten primary public offering (other than a public offering pursuant to a
registration statement on Form S-8) pursuant to an effective registration statement filed with the SEC in
accordance with the Securities Act (whether alone or in connection with a secondary public offering).

        “Qualifying Lender” has the meaning specified in Section 2.05(1)(e)(D)(3).

        “Quarterly Financial Statements” has the meaning specified in Section 5.05(1).

        “Rating Agencies” means Moody’s and S&P, or if Moody’s or S&P (or both) are not making
ratings on the relevant obligations publicly available, a nationally recognized statistical rating agency or
agencies, as the case may be, selected by the Borrower that will be substituted for Moody’s or S&P (or
both), as the case may be.

        “Real Property” means, collectively, all Owned Real Property and all Leased Real Property.


                                                      62
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1308 of 1503




       “Refinance” has the meaning assigned in the definition of “Refinancing Indebtedness” and
“Refinancing” and “Refinanced” have meanings correlative to the foregoing.

       “Refinanced Debt” has the meaning assigned to such term in the definition of “Refinancing
Indebtedness.”

        “Refinancing Amendment” means an amendment to this Agreement in form and substance
reasonably satisfactory to the Administrative Agent, and the Borrower executed by each of (a) the
Borrower, (b) the Administrative Agent and (c) each Additional Lender and Lender that agrees to provide
any portion of the Refinancing Loans or Refinancing Commitments being incurred or provided pursuant
thereto, in accordance with Section 2.15.

        “Refinancing Commitments” means any Refinancing Term Commitments.

        “Refinancing Indebtedness” means (x) Indebtedness incurred by the Borrower or any Restricted
Subsidiary, (y) Disqualified Stock issued by the Borrower or any Restricted Subsidiary or (z) Preferred
Stock issued by any Restricted Subsidiary which, in each case, serves to extend, replace, refund, refinance,
renew, exchange for or defease (“Refinance”) any Indebtedness, Disqualified Stock or Preferred Stock,
including any Refinancing Indebtedness, so long as:

                (1)     (a) the principal amount (or accreted value, if applicable) of such new
        Indebtedness, the amount of such new Preferred Stock or the liquidation preference of such new
        Disqualified Stock does not exceed the principal amount (or accreted value, if applicable) of the
        Indebtedness, the amount of Preferred Stock or the liquidation preference of Disqualified Stock, as
        applicable, being refinanced except to the extent permitted under Section 1.02(10), plus (b) any
        accrued and unpaid interest on, the Indebtedness, the amount of any accrued and unpaid dividends
        on, the Preferred Stock or the liquidation preference of the Disqualified Stock, plus any accrued
        and unpaid dividends on, the Disqualified Stock being so extended, replaced, refunded, refinanced,
        renewed or defeased (such Indebtedness, Disqualified Stock or Preferred Stock, the “Refinanced
        Debt”), plus (c) the amount of any tender premium or penalty or premium required to be paid under
        the terms of the instrument or documents governing such Refinanced Debt and any defeasance
        costs and any fees and expenses (including original issue discount, upfront fees or similar fees)
        incurred in connection with the issuance of such new Indebtedness, Preferred Stock or Disqualified
        Stock or to Refinance such Refinanced Debt (such amounts in clause (b) and (c) the “Incremental
        Amounts”);

                (2)     such Refinancing Indebtedness has a:

                        (a)     Weighted Average Life to Maturity at the time such Refinancing
                Indebtedness is incurred that is not less than the remaining Weighted Average Life to
                Maturity of the applicable Refinanced Debt; and

                        (b)     final scheduled maturity date equal to or later than the final scheduled
                maturity date of the Refinanced Debt;

                 (3)     to the extent such Refinancing Indebtedness Refinances (a) Subordinated
        Indebtedness, such Refinancing Indebtedness is subordinated in right of payment to the Loans or
        the Guaranty thereof at least to the same extent as the applicable Refinanced Debt, (b) Indebtedness
        that is secured by Liens on Collateral that are subordinated to the Liens that secure the Loans or the
        Guaranty thereof, such Refinancing Indebtedness is (i) unsecured or (ii) secured by Liens that are
        subordinated to the Liens that secure the Loans or the Guaranty thereof, in each case at least to the
                                                     63
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1309 of 1503




        same extent as the applicable Refinanced Debt or pursuant to the Applicable Intercreditor
        Agreement or (c) Disqualified Stock or Preferred Stock, such Refinancing Indebtedness must be
        Disqualified Stock or Preferred Stock, respectively;

                (4)     such Refinancing Indebtedness shall not be guaranteed or borrowed by any Person
        other than a Person that is so obligated in respect of the Refinanced Debt being Refinanced; and

                (5)     such Refinancing Indebtedness shall not be secured by any assets or property of
        Holdings, the Borrower or any Restricted Subsidiary that does not secure the Refinanced Debt
        being Refinanced (plus improvements, accessions, proceeds or dividends or distributions in respect
        thereof and after-acquired property); provided that Refinancing Indebtedness will not include:

                      (a)       Indebtedness, Disqualified Stock or Preferred Stock of a Subsidiary of the
                Borrower that is not a Guarantor that refinances Indebtedness or Disqualified Stock of the
                Borrower;

                        (b)    Indebtedness, Disqualified Stock or Preferred Stock of a Subsidiary of the
                Borrower that is not a Guarantor that refinances Indebtedness, Disqualified Stock or
                Preferred Stock of a Guarantor; or

                       (c)     Indebtedness or Disqualified Stock of the Borrower or Indebtedness,
                Disqualified Stock or Preferred Stock of a Restricted Subsidiary that refinances
                Indebtedness, Disqualified Stock or Preferred Stock of an Unrestricted Subsidiary;

provided further that (x) clause (2) of this definition will not apply to any Refinancing Indebtedness other
than Indebtedness, Disqualified Stock and Preferred Stock incurred under clauses (2), (14), (25), (30) and
(31) of Section 7.02(b) (including any successive Refinancings thereof incurred under clause (13) of Section
7.02(b)) and any Subordinated Indebtedness (other than Subordinated Indebtedness assumed or acquired in
an Investment or acquisition and not created in contemplation thereof) and (y) Refinancing Indebtedness
may be incurred in the form of a customary “bridge” or other interim credit facility intended to be refinanced
or replaced with long-term indebtedness which does not satisfy the requirements of clause (2) above so
long as, subject to customary conditions, as determined in good faith by the Borrower, such “bridge” or
other interim indebtedness will either be automatically converted into or required to be exchanged for
permanent financing which satisfies the requirements of clause (2) of this definition.

        “Refinancing Loans” means any Refinancing Term Loans.

       “Refinancing Term Commitments” means one or more Classes of Term Loan commitments
hereunder that result from a Refinancing Amendment.

       “Refinancing Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment.

        “Refunding Capital Stock” has the meaning specified in Section 7.05(b)(2).

        “Register” has the meaning specified in Section 10.07(c).

        “Registered Equivalent Notes” means, with respect to any notes originally issued in a Rule 144A
or other private placement transaction under the Securities Act, substantially identical notes (having the
same Guarantees) issued in a dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

                                                     64
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1310 of 1503




        “Rejection Notice” has the meaning specified in Section 2.05(2)(g).

         “Related Business Assets” means assets (other than Cash Equivalents) used or useful in a Similar
Business; provided that any assets received by the Borrower or a Restricted Subsidiary in exchange for
assets transferred by the Borrower or a Restricted Subsidiary will not be deemed to be Related Business
Assets if they consist of securities of a Person, unless upon receipt of the securities of such Person, such
Person is or would become a Restricted Subsidiary.

         “Related Indemnified Person” of an Indemnitee means (1) the respective directors, officers or
employees of such Indemnitee and (2) the respective agents of such Indemnitee, in the case of this clause
(2), acting at the instructions of such Indemnitee.

        “Related Person” means, with respect to any Person, (a) any Affiliate of such Person and (b) the
respective officers, directors, members, managers, employees, agents, representatives, sub-agents, co-
agents, attorneys-in-fact, partners, trustees, attorneys, and advisors of such Person or any of its Affiliates.

       “Release” means any release, spill, emission, discharge, disposal, leaking, pumping, pouring,
dumping, emptying, injection or leaching into the Environment.

        “Replaced Loans” has the meaning specified in Section 10.01.

        “Replacement Loans” has the meaning specified in Section 10.01.

        “Reportable Event” means, with respect to any Pension Plan, any of the events set forth in Section
4043(c) of ERISA or the regulations issued thereunder, other than events for which the thirty (30) day
notice period has been waived.

         “Required Administrative Lenders” means (a) for the period that the Commitment Parties, their
Affiliates and Approved Funds constitute Required Lenders, (1) the Commitment Parties acting together or
(2) in the event that any Commitment Party no longer constitutes a Lender, such other Commitment Parties
and (b) for the period that the Commitment Parties, their Affiliates and Approved Funds no longer constitute
Required Lenders, at the bBorrower’s option either (1) the Required Lenders or (2) such Lender (or
Lenders) as the Borrower and the Required Lenders may agree.

          “Required Facility Lenders” means, as of any date of determination, with respect to one or more
Facilities, Lenders having more than 50% of the sum of the (a) aggregate principal amount of outstanding
Loans under such Facility or Facilities and (b) aggregate unused Commitments under such Facility or
Facilities; provided that (i) to the same extent specified in Section 10.07(i) with respect to determination of
Required Lenders, the Loans of any Affiliated Lender shall in each case be excluded for purposes of making
a determination of Required Facility Lenders unless the action in question affects such Affiliated Lender in
a disproportionately adverse manner than its effect on the other Lenders and (ii) the portion of outstanding
Loans and the unused Commitments of any such Facility, as applicable, held or deemed held by a Defaulting
Lender shall be excluded for purposes of making a determination of Required Facility Lenders.

         “Required Lenders” means, as of any date of determination, Lenders having more than 50% of
the aggregate Term Loan Exposure; provided that (i) the aggregate Term Loan Exposure of or held by any
Defaulting Lender shall be excluded for purposes of making a determination of the “Required Lenders” and
(ii) any determination of Required Lenders shall be subject to the limitations set forth in Section 10.07(h)
with respect to Affiliated Lenders.



                                                      65
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1311 of 1503




         “Responsible Officer” means, with respect to a Person, the chief executive officer, chief operating
officer, president, vice president, chief financial officer, treasurer or assistant treasurer or other similar
officer or Person performing similar functions, of such Person. With respect to any document delivered by
a Loan Party on the Closing Date, Responsible Officer includes any secretary or assistant secretary of such
Loan Party. Any document delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary corporate, partnership or other
action on the part of such Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party. Unless otherwise specified, all references herein to a “Responsible
Officer” shall refer to a Responsible Officer of the Borrower.

        “Restricted Investment” means any Investment other than any Permitted Investment(s).

        “Restricted Payment” has the meaning specified in Section 7.05.

         “Restricted Subsidiary” means, at any time, any direct or indirect Subsidiary of the Borrower
(including any Foreign Subsidiary) that is not then an Unrestricted Subsidiary; provided that
notwithstanding the foregoing, in no event will (i) any Securitization Subsidiary, or (ii) any special purpose
vehicle that borrows mortgage debt secured by department stores or retail centers of Belk and has no other
activities be considered a Restricted Subsidiary for purposes of Section 8.01(5) or (7); provided further that
upon the occurrence of an Unrestricted Subsidiary ceasing to be an Unrestricted Subsidiary, such Subsidiary
will be included in the definition of “Restricted Subsidiary.” Wherever the term “Restricted Subsidiary” is
used herein with respect to any Subsidiary of a referenced Person that is not the Borrower, then it will be
construed to mean a Person that would be a Restricted Subsidiary of the Borrow er on a pro forma basis
following consummation of one or a series of related transactions involving such referenced Person and the
Borrower (but which transactions may include a designation of a Subsidiary of such Person as an
Unrestricted Subsidiary on a pro forma basis in accordance with this Agreement).

         “RSA” means that certain Restructuring Support Agreement, dated as of January 26, 2021, by and
among Holdings, the other Loan Parties party thereto, the Consenting First Lien Term Lenders (as defined
therein), the Consenting Second Lien Term Lenders (as defined therein) and the Consenting Sponsors (as
defined therein), as such agreement may be amended, supplemented, waived or otherwise modified from
time to time, in each case to the extent permitted thereunder.

       “S&P” means Standard & Poor’s, a division of The McGraw -Hill Companies, Inc., and any
successor to its rating agency business.

         “Sale-Leaseback Transaction” means any arrangement providing for the leasing by the Borrower
or any Restricted Subsidiary of any real or tangible personal property, which property has been or is to be
sold or transferred by the Borrower or such Restricted Subsidiary to a Person other than the Borrower or
any Restricted Subsidiary in contemplation of such leasing.

        “Same Day Funds” means disbursements and payments in immediately available funds.

        “Sanctions” has the meaning specified in Section 5.17.

       “SEC” means the U.S. Securities and Exchange Commission, or any Governmental Authority
succeeding to any of its principal functions.

         “Secured Parties” means, collectively, the Administrative Agent, the Collateral Agent, the
Lenders, each Supplemental Agent and each co-agent or sub-agent appointed by the Administrative Agent
or Collateral Agent from time to time pursuant to Section 9.01(2) or 9.07.
                                                     66
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1312 of 1503




       “Securities Act” means the Securities Act of 1933, as amended, and the rules and regulations of
the SEC promulgated thereunder.

         “Securitization Assets” means (a) the accounts receivable, royalty or other revenue streams and
other rights to payment and other assets related thereto subject to a Qualified Securitization Facility and the
proceeds thereof and (b) contract rights, lockbox accounts and records with respect to such accounts
receivable and any other assets customarily transferred together with accounts receivable in a securitization
financing.

         “Securitization Facility” means any transaction or series of securitization financings that may be
entered into by the Borrower or any Restricted Subsidiary pursuant to which the Borrower or any such
Restricted Subsidiary may sell, convey or otherwise transfer, or may grant a security interest in,
Securitization Assets to either (a) a Person that is not the Borrower or a Restricted Subsidiary or (b) a
Securitization Subsidiary that in turn sells such Securitization Assets to a Person that is not the Borrower
or a Restricted Subsidiary, or may grant a security interest in, any Securitization Assets of the Borrower or
any of its Subsidiaries.

        “Securitization Fees” means distributions or payments made directly or by means of discounts
with respect to any participation interest issued or sold in connection with, and other fees and expenses
(including reasonable fees and expenses of legal counsel) paid to a Person that is not a Securitization
Subsidiary in connection with, any Qualified Securitization Facility.

        “Securitization Repurchase Obligation” means any obligation of a seller of Securitization Assets
in a Qualified Securitization Facility to repurchase Securitization Assets arising as a result of a breach of
representation, warranty or covenant or otherwise, including as a result of a receivable or portion thereof
becoming subject to any asserted defense, dispute, off set or counterclaim of any kind as a result of any
action taken by, any failure to take action by or any other event relating to the seller.

         “Securitization Subsidiary” means any Subsidiary formed for the purpose of, and that solely
engages only in one or more Qualified Securitization Facilities and other activities reasonably related
thereto.

        “Security Agreement” means, collectively, the Pledge and Security Agreement executed by the
Loan Parties and the Collateral Agent, substantially in the form of Exhibit F, together with supplements or
joinders thereto executed and delivered pursuant to Section 6.11.

       “Senior Secured Leverage Ratio” means, with respect to any Test Period, the ratio of
Consolidated Secured Debt outstanding on the last date of such Test Period to Adjusted EBITDA of the
Borrower and its Restricted Subsidiaries for such Test Period, in each case calculated on a pro forma basis
with such pro forma adjustments as are appropriate and consistent with Section 1.07.

        “Significant Subsidiary” means any Restricted Subsidiary that would be a “significant subsidiary”
as defined in Article 1, Rule 1-02 of Regulation S-X of the SEC, as such regulation is in effect on the
Closing Date.

       “Similar Business” means (1) any business conducted or proposed to be conducted by the
Borrower or any Restricted Subsidiary on the Closing Date or (2) any business or other activities that are
reasonably similar, ancillary, incidental, complementary or related to (including non-core incidental
businesses acquired in connection with any Permitted Investment), or a reasonable extension, development
or expansion of, the businesses that the Borrower and its Restricted Subsidiaries conduct or propose to
conduct on the Closing Date.
                                                      67
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1313 of 1503




        “Solicited Discount Proration” has the meaning specified in Section 2.05(1)(e)(D)(3).

       “Solicited Discounted Prepayment Amount” has the meaning specified in Section
2.05(1)(e)(D)(1).

      “Solicited Discounted Prepayment Notice ” means a written notice of the Borrower of Solicited
Discounted Prepayment Offers made pursuant to Section 2.05(1)(e)(D) substantially in the form of Exhibit
L.

         “Solicited Discounted Prepayment Offer” means the written offer by each Lender, substantially
in the form of Exhibit O, submitted following the Administrative Agent’s receipt of a Solicited Discounted
Prepayment Notice.

       “Solicited Discounted Prepayment Response Date” has the meaning specified in Section
2.05(1)(e)(D)(1).

       “Solvent” and “Solvency” mean, with respect to any Person on any date of determination, that on
such date:

        (1)      the sum of the liabilities of such Person (including contingent liabilities), on a consolidated
basis, does not exceed the present fair saleable value of the present assets of such Person, on a consolidated
basis,

        (2)       the fair value of the property of such Person, on a consolidated basis, is greater than the
total amount of liabilities (including contingent liabilities) of such Person, on a consolidated basis,

         (3)       the capital of such Person, on a consolidated basis, is not unreasonably small in relation
to its business as contemplated on such date and

        (4)       such Person has not incurred and does not intend to incur, or believe that it will incur,
debts including current obligations beyond their ability to pay such debts as they become due (whether at
maturity or otherwise).

The amount of any contingent liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances as of such date, would reasonably be expected to become an actual and matured
liability.

        “Space Leased Property” means any real property located in the United States, other than the
Leased Real Property and the Owned Real Property, that any Loan Party or any Subsidiary occupies as a
tenant, sub-tenant, or licensee.

        “SPC” has the meaning specified in Section 10.07(g).

        “Specified Discount” has the meaning specified in Section 2.05(1)(e)(B)(1).

       “Specified Discount Prepayment Amount” has the meaning specified in Section
2.05(1)(e)(B)(1).

        “Specified Discount Prepayment Notice ” means a written notice of the Borrower’s Offer of
Specified Discount Prepayment made pursuant to Section 2.05(1)(e)(B) substantially in the form of Exhibit
N.

                                                      68
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1314 of 1503




       “Specified Discount Prepayment Response” means the written response by each Lender,
substantially in the form of Exhibit P, to a Specified Discount Prepayment Notice.

       “Specified Discount Prepayment Response Date ” has the meaning specified in Section
2.05(1)(e)(B)(1).

        “Specified Discount Proration” has the meaning specified in Section 2.05(1)(e)(B)(3).

        “Specified Equity Contribution” has the meaning assigned to it in the ABL Credit Agreement.

           “Specified Sale-Leaseback Net Proceeds” means with respect to the sale component of any
Specified Sale-Leaseback Transaction, the excess, if any, of (i) the sum of cash and Cash Equivalents
received as purchase consideration in connection with such Specified Sale-Leaseback Transaction sale
component pursuant to the applicable purchase and sale agreement over (ii) the sum of (A) the out-of-
pocket fees and expenses (including attorneys’ fees, investment banking fees, survey costs, title insurance
premiums and related search and recording charges, transfer taxes, deed or mortgage recording taxes, other
customary expenses and brokerage, consultant and other customary fees) actually incurred or required to
be paid by the Borrower or any Restricted Subsidiary on behalf of a purchaser by the Borrower or any
Restricted Subsidiary in connection with such Specified Sale-Leaseback Transaction, (B) taxes (including
transfer taxes) or distributions made pursuant to clauses (a) and (b) of Section 7.05(b)(14) paid or
reasonably estimated to be payable in connection therewith (including taxes imposed on the distribution or
repatriation of any such Specified Sale-Leaseback Net Proceeds) and (C) any reserve for adjustment in
respect of (x) the sale price of such asset or assets established in accordance with GAAP and (y) any
liabilities associated with such asset or assets and retained by the Borrower or any Restricted Subsidiary
after such Specified Sale-Leaseback Transaction, including liabilities related to environmental matters or
against any indemnification obligations associated with such Specified Sale-Leaseback Transaction, it
being understood that “Specified Sale-Leaseback Net Proceeds” shall include the amount of any reversal
(without the satisfaction of any applicable liabilities in cash in a corresponding amount) of any reserve
described in this clause (C). The net proceeds of any Sale-Leaseback Transaction will be determined giving
effect to transaction expenses and the tax effect of such transactions based on the actual effective tax rate
(including taxes incurred and required to be paid or payable as a result of such transactions).

        “Specified Sale-Leaseback Transaction” means one or more Sale-Leaseback Transactions
entered into on an arm’s length basis for fair market value as determined by a Responsible Officer of the
Borrower in good faith with respect to all or any portion of any Owned Real Property or Leased Real
Property of the Borrower or any Restricted Subsidiary owned on, or acquired after, the Closing Date.

        “Specified Transaction” means:

                (1)     solely for the purposes of determining the applicable cash balance, any
        contribution of capital, including as a result of an Equity Offering, to the Borrower, in each case,
        in connection with an acquisition or Investment,

                (2)     any designation of operations or assets of the Borrower or a Restricted Subsidiary
        as discontinued operations (as defined under GAAP),

                (3)      any Investment that results in a Person becoming a Restricted Subsidiary,

               (4)      any designation of a Subsidiary as a Restricted Subsidiary or an Unrestricted
        Subsidiary in compliance with this Agreement,


                                                     69
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1315 of 1503




                (5)      any purchase or other acquisition of a business of any Person, of assets constituting
        a business unit, line of business or division of any Person,

                (6)     any Asset Sale (a) that results in a Restricted Subsidiary ceasing to be a Subsidiary
        of the Borrower or (b) of a business, business unit, line of business or division of the Borrower or
        a Restricted Subsidiary, in each case whether by merger, amalgamation, consolidation or otherwise,

              (7)     any operational changes identified by the Borrower that have been made by the
        Borrower or any Restricted Subsidiary during the Test Period, or

                (8)      any borrowing of Incremental Term Loans, or

                (8)(9) any other transaction that by the terms of this Agreement requires a financial ratio
        to be calculated on a pro forma basis.

       “Sponsor” means Sycamore Partners Management, L.P. and any of its respective Affiliates and
funds or partnerships managed or advised by it or any of its respective Affiliates but not including, however,
any portfolio company of any of the foregoing.

        “Submitted Amount” has the meaning specified in Section 2.05(1)(e)(C)(1).

        “Submitted Discount” has the meaning specified in Section 2.05(1)(e)(C)(1).

         “Subordinated Indebtedness” means any Indebtedness for borrowed money of any Loan Party
that by its terms is subordinated in right of payment to the Obligations of such Loan Party arising under the
Loans or the Guaranty.

         “Subsidiary” means, with respect to any Person:

                (1)      any corporation, association or other business entity (other than a partnership, joint
        venture, limited liability company or similar entity) of which more than 50.0% of the total voting
        power of shares of Capital Stock entitled (without regard to the occurrence of any contingency) to
        vote in the election of directors, members of management or trustees thereof is at the time of
        determination owned or controlled, directly or indirectly, by such Person or one or more of the
        other Subsidiaries of that Person or a combination thereof; and

                (2)      any partnership, joint venture, limited liability company or similar entity of which:

                         (a)     more than 50.0% of the capital accounts, distribution rights, total equity
                and voting interests or general or limited partnership interests, as applicable, are owned or
                controlled, directly or indirectly, by such Person or one or more of the other Subsidiaries
                of that Person or a combination thereof whether in the form of membership, general, special
                or limited partnership or otherwise and

                        (b)     such Person or any Restricted Subsidiary of such Person is a controlling
                general partner or otherwise controls such entity.

        Unless otherwise specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall refer
to a Subsidiary or Subsidiaries of the Borrower.



                                                     70
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1316 of 1503




     “Subsidiary Guarantor” means any Guarantor other than Holdings and any other Parent
Company.

        “Successor Borrower” has the meaning specified in Section 7.03(4).

        “Successor Holdings” has the meaning specified in Section 7.03(5)(iii).

        “Supplemental Agent” and “Supplemental Agents” have the meanings specified in Section
9.15(1).

       “Tax” means any present or future tax, levy, impost, duty, assessment, charge, fee, deduction or
withholding (including backup withholding) of any nature and whatever called, imposed by any
Governmental Authority, including any interest, additions to tax and penalties applicable thereto.

        “Tax Group” has the meaning specified in Section 7.05(b)(14)(b).

        “Tax Indemnitee” as defined in Section 3.01(5).

        “Term Borrowing” means a Borrowing of any Term Loans.

        “Term Commitment” means, as to each Term Lender, its obligation to make a Term Loan to the
Borrower hereunder, expressed as an amount representing the maximum principal amount of the Term Loan
to be made by such Term Lender under this Agreement, as such commitment may be (a) reduced from time
to time pursuant to this Agreement and (b) reduced or increased from time to time pursuant to (i)
assignments by or to such Term Lender pursuant to an Assignment and Assumption, (ii) an Incremental
Amendment, (iii) a Refinancing Amendment, (iiiiv) an Extension Amendment or (ivv) an amendment in
respect of Replacement Loans. The initial amount of each Term Lender’s Term Commitment is its Closing
Date Term Commitment or, otherwise, in the Assignment and Assumption (or Affiliated Lender
Assignment and Assumption), Incremental Amendment, Refinancing Amendment, Extension Amendment
or amendment in respect of Replacement Loans pursuant to which such Lender shall have assumed its
Commitment, as the case may be.

        “Term Facility” means any Facility consisting of Term Loans or Term Commitments.

        “Term Intercreditor Agreement” means the Term Intercreditor Agreement substantially in the
form of Exhibit G-2 among the Collateral Agent, First Lien Administrative Agent, as collateral agent under
the First Lien Credit Agreement and the representatives for purposes thereof for holders of one or more
other classes of Indebtedness, the Borrower and the other parties thereto, as amended, restated,
supplemented or otherwise modified from time to time in accordance with the requirements thereof and of
this Agreement, and which shall also include any replacement intercreditor agreement entered into in
accordance with the terms hereof.

        “Term Lender” means, at any time, any Lender that has a Term Commitment or a Term Loan at
such time.

       “Term Loan” means any Closing Date Term Loan, Incremental Term Loan, Refinancing Term
Loan, Extended Loan or Replacement Loan, as the context may require.

       “Term Loan Exposure” means, with respect to any Lender, as of any date of determination, the
outstanding principal amount of the Term Loans of such Lender; provided that at any time prior to the
making of the Term Loans, the Term Loan Exposure of any Lender shall be equal to such Lender’s Term

                                                   71
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1317 of 1503




Commitment, or, with regard to any Incremental Amendment at any time prior to the making of the
applicable Incremental Term Loans thereunder, the Term Loan Exposure of any Lender with respect to
such Incremental Term Facility shall be equal to such Lender’s Incremental Term Loan Commitment
thereunder.

        “Term Loan Increase” has the meaning specified in Section 2.14(1).

        “Term Note” means a promissory note of the Borrower payable to any Term Lender or its
registered assigns, in substantially the form of Exhibit B-1 hereto, evidencing the aggregate Indebtedness
of the Borrower to such Term Lender resulting from the Term Loans made by such Term Lender.

        “Termination Conditions” means, the Payment in Full in cash of the Obligations.

         “Test Period” in effect at any time means the Borrower’s most recently ended four consecutive
fiscal quarters (taken as one accounting period) for which, subject to Section 1.07(1), financial statements
have been delivered pursuant to Section 6.01(1) or (2), as applicable.

       “Third Amendment” means that certain Amendment No. 3 to Credit Agreement, dated as of
February [●], 2021the Closing Date, among Holdings, the Borrower, the Lenders party thereto, the
Administrative Agent and the Collateral Agent.

        “Third Amendment Lenders” means the Lenders.

        “Threshold Amount” means $48.0 million.

        “Total Assets” means, at any time, the total assets of the Borrower and the Restricted Subsidiaries,
determined on a consolidated basis in accordance with GAAP, as shown on the then most recent balance
sheet of the Borrower or such other Person as may be available (as determined in good faith by the
Borrower).

        “Total Net Leverage Ratio” means, with respect to any Test Period, the ratio of (a) Consolidated
Total Debt outstanding as of the last day of such Test Period to (b) Adjusted EBITDA of the Borrower for
such Test Period, in each case on a pro forma basis with such pro forma adjustments as are appropriate and
consistent with Section 1.07.

       “Traded Securities” means any debt or equity securities issued pursuant to a public offering or
Rule 144A offering.

        “Transaction Expenses” means any fees, expenses, costs or charges incurred or paid by Holdings,
the Borrower or any Restricted Subsidiary in connection with the Transactions.

         “Transactions” means (a) the amendment to this Agreement pursuant to the terms of the Third
Amendment, (b), the amendment to the First Lien Credit Agreement pursuant to the First Lien Credit
Agreement Second Amendment, (c) the execution and delivery of the Third Amendment and the First Lien
Credit Agreement Second Amendment, (d) the funding of the New Money First-Out Loans pursuant to the
First Lien Credit Agreement on the Closing Date, (e) the consummation of the transactions contemplated
by the Plan of Reorganization, (f) the conversion (and deemed prepayment) of all Prepetition First Lien
Term Loans immediately prior to the effectiveness of the Third Amendment and all Prepetition Second
Lien Term Loans to First-Out Loans (as defined in the First Lien Credit Agreement), Second-Out Loans
(as defined in the First Lien Credit Agreement) and Closing Date Term Loans on the Closing Date, (g) any
other transaction contemplated by the RSA, (h) any transaction contemplated by the “Description of

                                                    72
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1318 of 1503




Transaction Steps” attached to the Plan Supplement (as defined in the RSA) and (i) the payment of
Transaction Expenses.

        “Treasury Capital Stock” has the meaning assigned to such term in Section 7.05(b)(2)(a).

        “Trust Account” means any accounts or trusts used solely to hold Trust Funds.

        “Trust Funds” means cash, Cash Equivalents or other assets comprised of:

        (1) funds used for payroll and payroll taxes and other employee benefit payments to or for the
benefit of such Loan Party’s employees;

       (2) all taxes required to be collected, remitted or withheld (including federal and state
withholding taxes (including the employer’s share thereof)); and

         (3) any other funds which Holdings, the Borrower or any of its Restricted Subsidiaries holds in
trust or as an escrow or fiduciary for another person which is not a Restricted Subsidiary of the Borrower.

        “Uniform Commercial Code” or “UCC” means the Uniform Commercial Code or any successor
provision thereof as the same may from time to time be in effect in the State of New York or the Uniform
Commercial Code or any successor provision thereof (or similar code or statute) of another jurisdiction, to
the extent it may be required to apply to any item or items of Collateral.

        “United States” and “U.S.” mean the United States of America.

        “United States Tax Compliance Certificate” has the meaning specified in Section 3.01(3)(b)(iii).

      “Unrestricted Subsidiary” means each of The Belk Center, Inc. and 2801 West Tyvola
Condominium Association Inc.

        “U.S. Lender” means any Lender that is not a Foreign Lender.

        “USA PATRIOT Act” means The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Title III of Public Law No. 107-56 (signed
into law October 26, 2001)), as amended or modified from time to time.

        “Voting Stock” of any Person as of any date means the Capital Stock of such Person that is at the
time entitled to vote in the election of the Board of Directors of such Person.

       “Weighted Average Life to Maturity” means, when applied to any Indebtedness, Disqualified
Stock or Preferred Stock, as the case may be, at any date, the quotient obtained by dividing:

               (1)       the sum of the products of the number of years (calculated to the nearest one-
        twenty fifth) from the date of determination to the date of each successive scheduled principal
        payment of such Indebtedness or redemption or similar payment with respect to such Disqualified
        Stock or Preferred Stock, multiplied by the amount of such payment, by

               (2)     the sum of all such payments; provided that for purposes of determining the
        Weighted Average Life to Maturity of any Indebtedness that is being Refinanced (the “Applicable
        Indebtedness”), the effects of any amortization or prepayments made on such Applicable
        Indebtedness prior to the date of the applicable Refinancing will be disregarded.

                                                    73
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1319 of 1503




        “wholly owned” means, with respect to any Subsidiary of any Person, a Subsidiary of such Person
one hundred percent (100%) of the outstanding Equity Interests of which (other than (x) directors’
qualifying shares and (y) shares of Capital Stock of Foreign Subsidiaries issued to foreign nationals as
required by applicable Law) is at the time owned by such Person or by one or more wholly owned
Subsidiaries of such Person.

         “Withdrawal Liability” means the liability to a Multiemployer Plan as a result of a complete or
partial withdrawal from such Multiemployer Plan, as such term is defined in Part I of Subtitle E of Title IV
of ERISA.

       Section 1.02     Other Interpretive Provisions. As used in this Agreement, the following terms
have the meanings set forth below:

        (1)     The meanings of defined terms are equally applicable to the singular and plural forms of
the defined terms.

        (2)     The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar import when
used in any Loan Document shall refer to such Loan Document as a whole and not to any particular
provision thereof.

       (3)      References in this Agreement to an Exhibit, Schedule, Article, Section, Annex, clause or
subclause refer (a) to the appropriate Exhibit or Schedule to, or Article, Section, clause or subclause in this
Agreement or (b) to the extent such references are not present in this Agreement, to the Loan Document in
which such reference appears, in each case as such Exhibit, Schedule, Article, Section, Annex, clause or
subclause may be amended or supplemented from time to time.

        (4)      The term “including” is by way of example and not limitation.

         (5)     The term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however evidenced, whether in
physical or electronic form.

       (6)     In the computation of periods of time from a specified date to a later specified date, the
word “from” means “from and including”; the words “to” and “until” each mean “to but excluding”; and
the word “through” means “to and including”.

        (7)     Section headings herein and in the other Loan Documents are included for convenience of
reference only and shall not affect the interpretation of this Agreement or any other Loan Document.

        (8)      The word “or” is not intended to be exclusive unless expressly indicated otherwise.

        (9)      [Reserved].

        (9)(10) For purposes of determining compliance with any Section of Article VII, in the event that
any Lien, Investment, Indebtedness, Asset Sale, Restricted Payment, Affiliate Transaction, Contractual
Obligation or prepayment of Indebtedness meets the criteria of one or more of the categories of transactions
permitted pursuant to any clause of such Sections, such transaction (or portion thereof) at any time, shall
be permitted under one or more of such clauses as determined by the Borrower in its sole discretion at such
time. For purposes of determining compliance with the incurrence of any Credit Agreement Refinancing
Indebtedness or Refinancing Indebtedness that restricts the amount of such Indebtedness relative to the
amount of Credit Agreement Refinanced Debt or Refinanced Debt, respectively, the Borrower and

                                                      74
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1320 of 1503




Restricted Subsidiaries may incur an incremental principal amount of Credit Agreement Refinancing
Indebtedness or Refinancing Indebtedness in such refinancing to the extent that the excess portion of the
Credit Agreement Refinancing Indebtedness or Refinancing Indebtedness would otherwise be permitted to
be incurred in accordance with this Agreement (provided that (1) any additional Indebtedness referenced
in this sentence satisfies the other applicable requirements of the definition of Credit Agreement
Refinancing Indebtedness or Refinancing Indebtedness, as applicable (with such additional amounts
incurred constituting a utilization of the relevant basket or exception contained in Section 7.02(b) pursuant
to which such additional amount is permitted) and (2) if such additional Indebtedness is secured, the Lien
securing such Indebtedness satisfies the applicable requirements of Section 7.01). For purposes of
determining compliance with the incurrence of any Indebtedness under Designated Revolving
Commitments in reliance on compliance with any ratio or Basket, if on the date such Designated Revolving
Commitments are established after giving pro forma effect to the incurrence of the entire committed amount
of then proposed Indebtedness thereunder, then such committed amount under such Designated Revolving
Commitments may thereafter be borrowed and reborrowed, in whole or in part, from time to time, without
further compliance with any ratio.

        (10)(11)         For purposes hereof, unless otherwise specifically indicated, the term
“consolidated” with respect to any Person refers to such Person consolidated with its Restricted Subsidiaries
and excludes from such consolidation any Unrestricted Subsidiary as if such Unrestricted Subsidiary were
not an Affiliate of such Person.

        Section 1.03     Accounting Terms. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement shall be prepared in conformity
with, GAAP, except as otherwise specifically prescribed herein. Unless the context indicates otherwise, any
reference to a “fiscal year” or a “fiscal quarter” shall refer to a fiscal year ending on the Saturday closest to
each January 31 or fiscal quarter ending April 30, July 31, October 31 or the Saturday ending on the
Saturday closest to each January 31 of the Borrower.

        Section 1.04    Rounding. Any financial ratios required to be satisfied in order for a specific action
to be permitted under this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with a rounding-up if there is
no nearest number).

         Section 1.05     References to Agreements, Laws, etc.. Unless otherwise expressly provided
herein, (1) references to Organizational Documents, agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such amendments, restatements,
extensions, supplements and other modifications are permitted by any Loan Document; and (2) references
to any Law shall include all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law.

         Section 1.06     Times of Day and Timing of Payment and Performance. Unless otherwise
specified, all references herein to times of day shall be references to New York time (daylight or standard,
as applicable). When the payment of any obligation or the performance of any covenant, duty or obligation
is stated to be due or performance required on a day which is not a Business Day, the date of such payment
or performance shall extend to the immediately succeeding Business Day.



                                                       75
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1321 of 1503




        Section 1.07      Pro Forma and Other Calculations.

        (1)     Notwithstanding anything to the contrary herein, financial ratios and tests, including the
Senior Secured Leverage Ratio and the Total Net Leverage Ratio shall be calculated in the manner
prescribed by this Section 1.07. In addition, whenever a financial ratio or test is to be calculated on a pro
forma basis, the reference to “Test Period” for purposes of calculating such financial ratio or test shall be
deemed to be a reference to, and shall be based on, the most recently ended Test Period for which financial
statements of the Borrower have been delivered pursuant to Section 6.01(1) or (2), as applicable.

         (2)     For purposes of calculating any financial ratio or test (or Total Assets), Specified
Transactions (and, subject to clause (4) below, the incurrence or repayment of any Indebtedness in
connection therewith) that have been made (a) during the applicable Test Period or (b) subsequent to such
Test Period and prior to or simultaneously with the event for which the calculation of any such ratio is made
shall be calculated on a pro forma basis assuming that all such Specified Transactions (and any increase or
decrease in Adjusted EBITDA and the component financial definitions used therein attributable to any
Specified Transaction) had occurred on the first day of the applicable Test Period (or, in the case of Total
Assets, on the last day of the applicable Test Period). If since the beginning of any applicable Test Period
any Person that subsequently became a Restricted Subsidiary or was merged, amalgamated or consolidated
with or into the Borrower or any Restricted Subsidiary since the beginning of such Test Period shall have
made any Specified Transaction that would have required adjustment pursuant to this Section 1.07, then
such financial ratio or test (or Total Assets) shall be calculated to give pro forma effect thereto in accordance
with this Section 1.07 as if such Specified Transaction had occurred at the beginning of the most recently
ended Test Period.

          (3)    Whenever pro forma effect is to be given to a Specified Transaction, the pro forma
calculations shall be made in good faith by a Financial Officer of the Borrower and may include, for the
avoidance of doubt, the amount of “run-rate” cost savings, synergies and operating expense reductions
resulting from or related to any such Specified Transaction (including the Transactions) which is being
given pro forma effect that have been realized or are expected to be realized and for which the actions
necessary to realize such cost savings, operating expense reductions and synergies are taken, committed to
be taken or with respect to which substantial steps have been taken or are expected to be taken no later than
twelve (12) months after the date of any such Specified Transaction (calculated on a pro forma basis as
though such cost savings, operating expense reductions and synergies had been realized on the first day of
such period and as if such cost savings, operating expense reductions and synergies were realized during
the entirety of such period and “run-rate” means the full recurring benefit for a period that is associated
with any action taken, committed to be taken or with respect to which substantial steps have been taken or
are expected to be taken (including any savings expected to result from the elimination of a public target’s
compliance costs with public company requirements) net of the amount of actual benefits realized during
such period from such actions, and any such adjustments shall be included in the initial pro forma
calculations of such financial ratios or tests and during any subsequent Test Period in which the effects
thereof are expected to be realized) relating to such Specified Transaction; provided that (a) such amounts
are (i) reasonably identifiable and projected in the good faith judgment of the Borrower to result from such
actions and (ii) such actions are taken, committed to be taken or with respect to which substantial steps
have been taken or are expected to be taken no later than twelve (12) months after the date of such Specified
Transaction, (b) no amounts shall be added to the extent duplicative of any amounts that are otherwise
added back in computing Adjusted EBITDA (or any other components thereof), whether through a pro
forma adjustment or otherwise, with respect to such period and (c) amounts added back pursuant to this
clause (3) shall be subject to the Combined Adjusted EBITDA Cap.

      (4)      In the event that (a) the Borrower or any Restricted Subsidiary incurs (including by
assumption or guarantees), issues or repays (including by redemption, repurchase, repayment, retirement
                                                      76
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1322 of 1503




or extinguishment) any Indebtedness (other than Indebtedness incurred or repaid under any revolving credit
facility or line of credit unless such Indebtedness has been permanently repaid and not replaced), (b) the
Borrower or any Restricted Subsidiary issues, repurchases or redeems Disqualified Stock, (c) any Restricted
Subsidiary issues, repurchases or redeems Preferred Stock or (d) the Borrower or any Restricted Subsidiary
establishes or eliminates any Designated Revolving Commitments, in each case included in the calculations
of any financial ratio or test, (i) during the applicable Test Period or (ii) subsequent to the end of the
applicable Test Period and prior to or simultaneously with the event for which the calculation of any such
ratio is made, then such financial ratio or test shall be calculated giving pro forma effect to such incurrence,
issuance, repayment or redemption of Indebtedness, issuance, repurchase or redemption of Disqualified
Stock or Preferred Stock, or establishment or elimination of any Designated Revolving Commitments, in
each case to the extent required, as if the same had occurred on the last day of the applicable Test Period
(except in the case of the Senior Secured Leverage Ratio or Total Net Leverage Ratio (or similar ratio), in
which case such incurrence, issuance, repayment or redemption of Indebtedness, issuance, repurchase or
redemption of Disqualified Stock or Preferred Stock, or establishment or elimination of any Designated
Revolving Commitments, in each case will be given effect, as if the same had occurred on the first day of
the applicable Test Period) and, in the case of Indebtedness for all purposes as if such Indebtedness in the
full amount of any undrawn Designated Revolving Commitments had been incurred thereunder throughout
such period in each case to the extent required, as if the same had occurred on the last day of the applicable
Test Period.

         (5)      If any Indebtedness bears a floating rate of interest and is being given pro forma effect, the
interest on such Indebtedness shall be calculated as if the rate in effect on the date of the event for which
the calculation of the Senior Secured Leverage Ratio and/or Total Net Leverage Ratio, is made had been
the applicable rate for the entire period (taking into account any interest hedging arrangements applicable
to such Indebtedness). Interest on a Capitalized Lease Obligation shall be deemed to accrue at an interest
rate reasonably determined by a Financial Officer of the Borrower to be the rate of interest implicit in such
Capitalized Lease Obligation in accordance with GAAP. Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a eurocurrency interbank offered
rate, or other rate shall be determined to have been based upon the rate actually chosen, or if none, then
based upon such optional rate chosen as the Borrower or applicable Restricted Subsidiary may designate.

        (6)     Notwithstanding anything to the contrary in this Section 1.07 or in any classification under
GAAP of any Person, business, assets or operations in respect of which a definitive agreement for the
disposition thereof has been entered into, no pro forma effect shall be given to any discontinued operations
(and the Adjusted EBITDA attributable to any such Person, business, assets or operations shall n ot be
excluded for any purposes hereunder) until such disposition shall have been consummated.

       (7)      Any determination of Total Assets shall be made by reference to the last day of the Test
Period most recently ended for which financial statements of the Borrower have been delivered pursuant to
Section 6.01(1) or (2), as applicable, on or prior to the relevant date of determination.

        (8)      Notwithstanding anything in this Agreement or any Loan Document to the contrary, when
(a) calculating any applicable ratio, Consolidated Net Income or Adjusted EBITDA in connection with the
making of an Investment, (b) determining compliance with any provision of this Agreement which requires
that no Default or Event of Default has occurred, is continuing or would result therefrom, (c) determining
compliance with any provision of this Agreement which requires compliance with any representations and
warranties set forth herein or (d) the satisfaction of all other conditions precedent to the making of an
Investment, in each case in connection with a Limited Condition Acquisition, the date of determination of
such ratio or other provisions, determination of whether any Default or Event of Default has occurred, is
continuing or would result therefrom, determination of compliance with any representations or warranties
or the satisfaction of any other conditions shall, at the option of the Borrower (the Borrower’s election to
                                                      77
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1323 of 1503




exercise such option in connection with any Limited Condition Acquisition, an “LCA Election”), be
deemed to be the date the definitive agreements for such Limited Condition Acquisition are entered into
(the “LCA Test Date”). If on a pro forma basis after giving effect to such Limited Condition Acquisition
and the other transactions to be entered into in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) such ratios and other provisions are calculated as if such
Limited Condition Acquisition or other transactions had occurred at the beginning of the most recent Test
Period ending prior to the LCA Test Date for which financial statements of the Borrower have been
delivered pursuant to Section 6.01(1) or (2), as applicable, the Borrower could have taken such action on
the relevant LCA Test Date in compliance with the applicable ratios or other provisions, such provisions
shall be deemed to have been complied with. For the avoidance of doubt, (i) if any of such ratios or other
provisions are exceeded or breached as a result of fluctuations in such ratio (including due to fluctuations
in Adjusted EBITDA or other components of such ratio) or other provisions at or prior to the consummation
of the relevant Limited Condition Acquisition, such ratios and other provisions will not be deemed to have
been exceeded as a result of such fluctuations solely for purposes of determining whether the Limited
Condition Acquisition is permitted hereunder and (ii) such ratios and compliance with such conditions shall
not be tested at the time of consummation of such Limited Condition Acquisition or related Specified
Transactions. If the Borrower has made an LCA Election for any Limited Condition Acquisition, then in
connection with any subsequent calculation of any ratio or Basket availability with respect to any other
Specified Transaction on or following the relevant LCA Test Date and prior to the earlier of the date on
which such Limited Condition Acquisition is consummated or the date that the definitive agreement for
such Limited Condition Acquisition is terminated or expires without consummation of suc h Limited
Condition Acquisition, any such ratio or Basket shall be calculated on a pro forma basis assuming such
Limited Condition Acquisition and other transactions in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) had been consummated on the LCA Test Date except that
(other than solely with respect to the incurrence test under which such Limited Condition Acquisition is
being made) Adjusted EBITDA, assets and Consolidated Net Income of any target of such Limited
Condition Acquisition can only be used in the determination of the relevant ratios and Baskets if and when
such acquisition has closed. Notwithstanding anything in this Agreement or any Loan Document to the
contrary, if the Borrower or its Restricted Subsidiaries (x) incurs Indebtedness, creates Liens, makes Asset
Sales, makes Investments, makes Restricted Payments or repays any Indebtedness in connection with any
Limited Condition Acquisition under a ratio-based Basket and (y) incurs Indebtedness, c reates Liens, makes
Asset Sales, Investments or Restricted Payments or repays any Indebtedness in connection with such
Limited Condition Acquisition under a non-ratio-based Basket (which shall occur within five Business
Days of the events in clause (x) above), then the applicable ratio will be calculated with respect to any such
action under the applicable ratio-based Basket without regard to any such action under such non-ratio-based
Basket made in connection with such Limited Condition Acquisition.

        Section 1.08     Available Amount Transaction. If more than one action occurs on any given date
the permissibility of the taking of which is determined hereunder by reference to the Available Amount
immediately prior to the taking of such action, the permissibility of the taking of each such action shall be
determined independently and in no event may any two or more such actions be treated as occurring
simultaneously, i.e., each transaction must constitute a permitted use of the Available Amount.

        Section 1.09     [Reserved].

        Section 1.10     Currency Generally.

       (1)     The Borrower shall determine in good faith the dollar amount of any utilization or other
measurement denominated in a currency other than Dollars for purposes of compliance with any Basket.
For purposes of determining compliance with any Basket under Article VII or VIII with respect to any
amount expressed in a currency other than Dollars, no Default shall be deemed to have occurred solely as
                                                     78
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1324 of 1503




a result of changes in rates of currency exchange occurring after the time such Basket utilization occurs or
other Basket measurement is made (so long as such Basket utilization or other measurement, at the time
incurred, made or acquired, was permitted hereunder). Except with respect to any ratio calculated under
any Basket, any subsequent change in rates of currency exchange with respect to any prior utilization or
other measurement of a Basket previously made in reliance on such Basket (as the same may have been
reallocated in accordance with this Agreement) shall be disregarded for purposes of determining any
unutilized portion under such Basket.

         (2)     For purposes of determining the Senior Secured Leverage Ratio and/or the Total Net
Leverage Ratio, the amount of Indebtedness and cash and Cash Equivalents shall reflect the currency
translation effects, determined in accordance with GAAP, of Hedging Obligations permitted hereunder for
currency exchange risks with respect to the applicable currency in effect on the date of determination of the
Dollar equivalent of such Indebtedness.

        (3)     For purposes of determining c ompliance under any Basket under Article VII or VIII, any
amount in a currency other than Dollars will be converted to Dollars in a manner consistent with that used
in calculating net income in the Borrower’s annual financial statements delivered pursuant to Section
6.01(1); provided, however, that the foregoing shall not be deemed to apply to the determination of any
amount of Indebtedness. For purposes of determining compliance with any restriction on the incurrence of
Indebtedness, the Dollar equivalent of the principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the exchange rate in effect on the date such Indebtedness was incurred,
in the case of term debt, or first committed, in the case of revolving credit debt; provided that if such
Indebtedness is incurred to extend, replace, refund, refinance, renew or defease other Indebtedness
denominated in a foreign currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable restriction to be exceeded if calculated at the relevant currency
exchange rate in effect on the date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such restriction shall be deemed not to have been exceeded so long as the principal amount of
such refinancing Indebtedness does not exceed the principal amount of such Indebtedness being extended,
replaced, refunded, refinanced, renewed or defeased.

          Section 1.11     Divisions. For all purposes under the Loan Documents, in connection with any
division or plan of division under Delaware law (or any comparable event under a different jurisdiction’s
laws): (a) if any asset, right, obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been transferred from the original Person to
the subsequent Person, and (b) if any new Person comes into existence, such new Person shall be deemed
to have been organized on the first date of its existence by the holders of its Equity Interests at such time.

                                               ARTICLE II

                                   The Commitments and Borrowings

        Section 2.01     The Loans.

        Subject to the terms and conditions set forth herein and in the Plan of Reorganization, on the
Closing Date, pursuant to the Plan of Reorganization, the certain of the Prepetition Second Lien Term Loans
held by the Lenders as of such date shall be automatically converted into (and be deemed to be prepaid),
and each Lender shall be deemed to have made on the Closing Date to the Borrower Closing Date Term
Loans in a principal amount equal to its Closing Date Term Loan Commitment. Amounts borrowed under
this Section 2.01 and repaid or prepaid may not be reborrowed.


                                                     79
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1325 of 1503




        Section 2.02    Borrowings, Conversions and Continuations of Loans.

         (1)    Each Term Borrowing shall be made upon the Borrower’s irrevocable notice, on behalf
of the Borrower, to the Administrative Agent (provided that the notice in respect of any Term Borrowing
on the Closing Date may be conditioned on the closing of the Transactions (other than any transactions
constituting such Term Borrowing)). Each such notice must be received by the Administrative Agent not
later than 12:00 p.m., New York time one (1) Business Day prior to the requested date of any Borrowing.
Each notice by the Borrower pursuant to this Section 2.02(1) must be a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower. Except as provided in
Sections 2.14, 2.15 and 2.16, each Borrowing of Loans shall be in a principal amount of $1.0 million or
a whole multiple of $500,000 in excess thereof. Each Committed Loan Notice shall specify:

                (i)     [Rreserved.],

                (ii)    the requested date of the Borrowing (which shall be a Business Day),

                (iii)   the principal amount of Loans to be borrowed,

                (iv)    [Rreserved,],

                (v)     the Class of Loans to be borrowed,

                (vi)    [Rreserved,], and

                (vii)   wire instructions of the account(s) to which funds are to be disbursed.

        Following receipt of a Committed Loan Notice, the Administrative Agent shall promptly notify
each Lender of the amount of its Pro Rata Share or other applicable share provided for under this Agreement
of the applicable Class of Loans. In the case of each Borrowing, each Appropriate Lender shall make the
amount of its Loan available to the Administrative Agent in Same Day Funds at the Administrative Agent’s
Office not later than, in the case of Borrowing on the Closing Date, 10:00 a.m., New York time, and
otherwise 2:00 p.m., New York time, on the Business Day specified in the applicable Committed Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 4.01 for the Borrowing on the
Closing Date, the Administrative Agent shall make all funds so received available to the applicable
Borrower in like funds as received by the Administrative Agent either by (a) crediting the account(s) of the
applicable Borrower on the books of the Administrative Agent with the amount of such funds or (b) wire
transfer of such funds, in each case in accordance with instructions provided by the Borrower to (and
reasonably acceptable to) the Administrative Agent.

        (2)     [Reserved.]].

        (3)     [Reserved.]].

        (4)     [Reserved.]].

         (5)    The failure of any Lender to make the Loan to be made by it as part of any Borrowing shall
not relieve any other Lender of its obligation, if any, hereunder to make its Loan on the date of such
Borrowing, but no Lender shall be responsible for the failure of any other Lender to make the Loan to be
made by such other Lender on the date of any Borrowing.



                                                    80
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1326 of 1503




         (6)     Unless the Administrative Agent shall have received notice from a Lender prior to the date
of any Borrowing, that such Lender will not make available to the Administrative Agent such Lender’s Pro
Rata Share of such Borrowing, the Administrative Agent may assume that such Lender has made such Pro
Rata Share available to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (2) above, and the Administrative Agent may (but shall have no obligation to), in reliance upon
such assumption, make available to the Borrower on such date a corresponding amount. If the
Administrative Agent shall have so made funds available, then, to the extent that such Lender shall not have
made such portion available to the Administrative Agent, each of such Lender and the Borrower severally
agrees to repay to the Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to the Borrower until the date
such amount is repaid to the Administrative Agent at (a) in the case of the Borrower, the interest rate
applicable at the time to the Loans comprising such Borrowing and (b) in the case of such Lender, the
Overnight Rate plus any administrative, processing or similar fees customarily charged by the
Administrative Agent in accordance with the foregoing. A certificate of the Administrative Agent s ubmitted
to any Lender with respect to any amounts owing under this Section 2.02(7) shall be conclusive in the
absence of manifest error. If the Borrower and such Lender shall both pay all or any portion of the principal
amount in respect of such Borrowing or interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the Borrower the amount of such Borrowing or
interest paid by the Borrower for such period. If such Lender pays its share of the applicable Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s Loan included in such
Borrowing. Any payment by the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the Administrative Agent.

        Section 2.03     [Reserved].

        Section 2.04     [Reserved].

        Section 2.05     Prepayments.

        (1)     Optional.

                   (a) The Borrower may, upon written notice to the Administrative Agent by the
   Borrower, at any time or from time to time voluntarily prepay any Class or Classes of Term Loans in
   whole or in part without premium or penalty; provided that

               (i)    such notice must be received by the Administrative Agent not later than 12:00
        p.m., New York time, one (1) Business Day prior to any date of prepayment of Term Loans;

                (ii)     [Reserved]; and

               (iii)   any prepayment of Term Loans shall be in a principal amount of $1.0 million or a
        whole multiple of $100,000 in excess thereof or, if less, the entire principal amount thereof then
        outstanding.

         Each such notice shall specify the date and amount of such prepayment and the Class(es) of Loans
to be prepaid. The Administrative Agent will promptly notify each Appropriate Lender of its receipt of each
such notice, and of the amount of such Lender’s Pro Rata Share or other applicable share provided for under
this Agreement of such prepayment. If such notice is given, the Borrower shall make such prepayment and
the payment amount specified in such notice shall be due and payable on the date specified therein. In the
case of each prepayment of the Loans pursuant to this Section 2.05(1), the Borrower may in its sole
discretion select the Borrowing or Borrowings (and the order of maturity of principal payments) to be
                                                     81
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1327 of 1503




repaid, and such payment shall be paid to the Appropriate Lenders in accordance with their respective Pro
Rata Shares or other applicable share provided for under this Agreement.

                   (b) [Reserved].

                   (c) Notwithstanding anything to the contrary contained in this Agreement, the
   Borrower may rescind any notice of prepayment under Section 2.05(1)(a) if such prepayment would
   have resulted from a refinancing of all or a portion of the applicable Facility, which refinancing shall
   not be consummated or shall otherwise be delayed.

                    (d) Each prepayment in respect of any Term Loans pursuant to this Section 2.05(1)
   may be applied to any Class of Term Loans as directed by the Borrower. For the avoidance of doubt,
   the Borrower may (i) prepay Term Loans of any Term Loan Class pursuant to this Section 2.05
   without any requirement to prepay Extended Loans that were converted or exchanged from such Term
   Loan Class and (ii) prepay Extended Loans pursuant to this Section 2.05 without any requirement to
   prepay any Term Loans that were not converted or exchanged for such Extended Loans. In the event
   that the Borrower does not specify the order in which to apply prepayments to reduce scheduled
   installments of principal or as between Classes of Term Loans, the Borrower shall be deemed to have
   elected that such proceeds be applied to reduce the scheduled installments of principal in direct order
   of maturity on a pro rata basis among Term Loan Classes.

                   (e) Notwithstanding anything in any Loan Document to the contrary, so long as (x) no
   Event of Default has occurred and is continuing or shall occur as a result thereof and (y) no proceeds of
   ABL Loans are used for this purpose, any Borrower Party may (i) purchase outstanding Term Loans on
   a non-pro rata basis through open market purchases or (ii) prepay the outstanding Term Loans (which
   Term Loans shall, for the avoidance of doubt, be automatically and permanently canceled immediately
   upon such purchase or prepayment, and the Borrower shall provide notice of such cancellation to the
   Administrative Agent), which in the case of clause (ii) only shall be prepaid without premium or penalty
   on the following basis:

                         (A)    Any Borrower Party shall have the right to make a voluntary prepayment
                of Loans at a discount to par pursuant to a Borrower Offer of Specified Discount
                Prepayment, Borrower Solicitation of Discount Range Prepayment Offers or Borrower
                Solicitation of Discounted Prepayment Offers (any such prepayment, the “Discounted
                Term Loan Prepayment”), in each case made in accordance with this Section 2.05(1)(e)
                and without premium or penalty.

                         (B)      any Borrower Party may from time to time offer to make a Discounted
                Term Loan Prepayment by providing the Auction Agent with five (5) Business Days’
                notice (or such shorter period as agreed by the Auction Agent) in the form of a Specified
                Discount Prepayment Notice; provided that (I) any such offer shall be made available, at
                the sole discretion of the applicable Borrower Party, to (x) each Term Lender or (y) each
                Term Lender with respect to any Class of Term Loans on an individual Class basis, (II)
                any such offer shall specify the aggregate principal amount offered to be prepaid (the
                “Specified Discount Prepayment Amount”) with respect to each applicable Class, the
                Class or Classes of Term Loans subject to such offer and the specific percentage discount
                to par (the “Specified Discount”) of such Term Loans to be prepaid (it being understood
                that different Specified Discounts or Specified Discount Prepayment Amounts may be
                offered with respect to different Classes of Term Loans and, in such event, each such offer
                will be treated as a separate offer pursuant to the terms of this Section 2.05(1)(e)(B)), (III)
                the Specified Discount Prepayment Amount shall be in an aggregate amount not less than
                                                     82
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1328 of 1503




      $5.0 million and whole increments of $1.0 million in excess thereof and (IV) each such
      offer shall remain outstanding through the Specified Discount Prepayment Response Date.
      The Auction Agent will promptly provide each Appropriate Lender with a copy of such
      Specified Discount Prepayment Notice and a form of the Specified Discount Prepayment
      Response to be completed and returned by each such Term Lender to the Auction Agent
      (or its delegate) by no later than 5:00 p.m., New York time, on the third Business Day after
      the date of delivery of such notice to such Lenders (the “Specified Discount Prepayment
      Response Date”).

                      (1)     Each Term Lender receiving such offer shall notify the Auction
              Agent (or its delegate) by the Specified Discount Prepayment Response Date
              whether or not it agrees to accept a prepayment of any of its applicable then
              outstanding Term Loans at the Specified Discount and, if so (such accepting
              Lender, a “Discount Prepayment Accepting Lender”), the amount and the
              Classes of such Lender’s Term Loans to be prepaid at such offered discount. Each
              acceptance of a Discounted Term Loan Prepayment by a Discount Prepayment
              Accepting Lender shall be irrevocable. Any Term Lender whose Specified
              Discount Prepayment Response is not received by the Auction Agent by the
              Specified Discount Prepayment Response Date shall be deemed to have declined
              to accept the applicable Borrower Offer of Specified Discount Prepayment.

                      (2)      If there is at least one Discount Prepayment Accepting Lender, the
              relevant Borrower Party will make a prepayment of outstanding Term Loans
              pursuant to this paragraph (B) to each Discount Prepayment Accepting Lender in
              accordance with the respective Outstanding Amount and Classes of Term Loans
              specified in such Lender’s Specified Discount Prepayment Response given
              pursuant to subsection (2) above; provided that if the aggregate principal amount
              of Term Loans accepted for prepayment by all Discount Prepayment Accepting
              Lenders exceeds the Specified Discount Prepayment Amount, such prepayment
              shall be made pro rata among the Discount Prepayment Accepting Lenders in
              accordance with the respective principal amounts accepted to be prepaid by each
              such Discount Prepayment Accepting Lender and the Auction Agent (in
              consultation with such Borrower Party and subject to rounding requirements of the
              Auction Agent made in its reasonable discretion) will calculate such proration (the
              “Specified Discount Proration”). The Auction Agent shall promptly, and in any
              case within three (3) Business Days following the Specified Discount Prepayment
              Response Date, notify (I) the relevant Borrower Party of the respective Term
              Lenders’ responses to such offer, the Discounted Prepayment Effective Date and
              the aggregate principal amount of the Discounted Term Loan Prepayment and the
              Classes to be prepaid, (II) the Administrative Agent and each Term Lender of the
              Discounted Prepayment Effective Date, and the aggregate principal amount and
              the Classes of Term Loans to be prepaid at the Specified Discount on such date
              and (III) the Administrative Agent and each Discount Prepayment Accepting
              Lender of the Specified Discount Proration, if any, and confirmation of the
              principal amount, Class of Term Loans of such Lender to be prepaid at the
              Specified Discount on such date. Each determination by the Auction Agent of the
              amounts stated in the foregoing notices to the applicable Borrower Party and such
              Term Lenders shall be conclusive and binding for all purposes absent manifest
              error. The payment amount specified in such notice to the applicable Borrower
              Party shall be due and payable by such Borrower Party on the Discounted

                                          83
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1329 of 1503




              Prepayment Effective Date in accordance with subsection (F) below (subject to
              subsection (J) below).

               (C)     Subject to the proviso to subsection (A) above, any Borrower Party may
      from time to time solicit Discount Range Prepayment Offers by providing the Auction
      Agent with five (5) Business Days’ notice (or such shorter period as agreed by the Auction
      Agent) in the form of a Discount Range Prepayment Notice; provided that (I) any such
      solicitation shall be extended, at the sole discretion of such Borrower Party, to (x) each
      Term Lender or (y) each Term Lender with respect to any Class of Term Loans on an
      individual Class basis, (II) any such notice shall specify the maximum aggregate principal
      amount of the relevant Term Loans (the “Discount Range Prepayment Amount”), the
      Class or Classes of Term Loans subject to such offer and the maximum and minimum
      percentage discounts to par (the “Discount Range”) of the principal amount of such Term
      Loans with respect to each relevant Class of Term Loans willing to be prepaid by such
      Borrower Party (it being understood that different Discount Ranges or Discount Range
      Prepayment Amounts may be offered with respect to different Classes of Term Loans and,
      in such event, each such offer will be treated as a separate offer pursuant to the terms of
      this Section 2.05(1)(e)(C)), (III) the Discount Range Prepayment Amount shall be in an
      aggregate amount not less than $5.0 million and whole increments of $1.0 million in excess
      thereof and (IV) unless rescinded, each such solicitation by the applicable Borrower Party
      shall remain outstanding through the Discount Range Prepayment Response Date. The
      Auction Agent will promptly provide each Appropriate Lender with a copy of such
      Discount Range Prepayment Notice and a form of the Discount Range Prepayment Offer
      to be submitted by a responding Term Lender to the Auction Agent (or its delegate) by no
      later than 5:00 p.m., New York time, on the third Business Day after the date of delivery
      of such notice to such Lenders (the “Discount Range Prepayment Response Date”). Each
      Term Lender’s Discount Range Prepayment Offer shall be irrevocable and shall specify a
      discount to par within the Discount Range (the “Submitted Discount”) at which such
      Lender is willing to allow prepayment of any or all of its then outstanding Term Loans of
      the applicable Class or Classes and the maximum aggregate principal amount and Classes
      of such Lender’s Term Loans (the “Submitted Amount”) such Term Lender is willing to
      have prepaid at the Submitted Discount. Any Term Lender whose Discount Range
      Prepayment Offer is not received by the Auction Agent by the Discount Range Prepayment
      Response Date shall be deemed to have declined to accept a Discounted Term Loan
      Prepayment of any of its Term Loans at any discount to their par value within the Discount
      Range.

                       (1)     The Auction Agent shall review all Discount Range Prepayment
              Offers received on or before the applicable Discount Range Prepayment Response
              Date and shall determine (in consultation with such Borrower Party and subject to
              rounding requirements of the Auction Agent made in its sole reasonable discretion)
              the Applicable Discount and Term Loans to be prepaid at such Applicable
              Discount in accordance with this subsection (C). The relevant Borrower Party
              agrees to accept on the Discount Range Prepayment Response Date all Discount
              Range Prepayment Offers received by the Auction Agent by the Discount Range
              Prepayment Response Date, in the order from the Submitted Discount that is the
              largest discount to par to the Submitted Discount that is the smallest discount to
              par, up to and including the Submitted Discount that is the smallest discount to par
              within the Discount Range (such Submitted Discount that is the smallest discount
              to par within the Discount Range being referred to as the “Applicable Discount”)
              which yields a Discounted Term Loan Prepayment in an aggregate principal
                                         84
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1330 of 1503




              amount equal to the lower of (I) the Discount Range Prepayment Amount and (II)
              the sum of all Submitted Amounts. Each Term Lender that has submitted a
              Discount Range Prepayment Offer to accept prepayment at a discount to par that
              is larger than or equal to the Applicable Discount shall be deemed to have
              irrevocably consented to prepayment of Term Loans equal to its Submitted
              Amount (subject to any required proration pursuant to the following subsection
              (3)) at the Applicable Discount (each such Term Lender, a “Participating
              Lender”).

                        (2)    If there is at least one Participating Lender, the relevant Borrower
              Party will prepay the respective outstanding Term Loans of each Participating
              Lender in the aggregate principal amount and of the Classes specified in such
              Lender’s Discount Range Prepayment Offer at the Applicable Discount; provided
              that if the Submitted Amount by all Participating Lenders offered at a discount to
              par greater than the Applicable Discount exceeds the Discount Range Prepayment
              Amount, prepayment of the principal amount of the relevant Term Loans for those
              Participating Lenders whose Submitted Discount is a discount to par greater than
              or equal to the Applicable Discount (the “Identified Participating Lenders”)
              shall be made pro rata among the Identified Participating Lenders in accordance
              with the Submitted Amount of each such Identified Participating Lender and the
              Auction Agent (in consultation with such Borrower Party and subject to rounding
              requirements of the Auction Agent made in its sole reasonable discretion) will
              calculate such proration (the “Discount Range Proration”). The Auction Agent
              shall promptly, and in any case within five (5) Business Days following the
              Discount Range Prepayment Response Date, notify (I) the relevant Borrower Party
              of the respective Term Lenders’ responses to such solicitation, the Discounted
              Prepayment Effective Date, the Applicable Discount, the aggregate principal
              amount of the Discounted Term Loan Prepayment and the Classes to be prepaid,
              (II) the Administrative Agent and each Term Lender of the Discounted Prepayment
              Effective Date, the Applicable Discount and the aggregate principal amount and
              Classes of Term Loans to be prepaid at the Applicable Discount on such date, (III)
              the Administrative Agent and each Participating Lender of the aggregate principal
              amount and Classes of such Term Lender to be prepaid at the Applicable Discount
              on such date and (IV) if applicable, each Identified Participating Lender of the
              Discount Range Proration. Each determination by the Auction Agent of the
              amounts stated in the foregoing notices to the relevant Borrower Party and Term
              Lenders shall be conclusive and binding for all purposes absent manifest error. The
              payment amount specified in such notice to the applicable Borrower Party shall be
              due and payable by such Borrower Party on the Discounted Prepayment Effective
              Date in accordance with subsection (F) below (subject to subsection (J) below).

               (D)      Subject to the proviso to subsection (A) above, any Borrower Party may
      from time to time solicit Solicited Discounted Prepayment Offers by providing the Auction
      Agent with five (5) Business Days’ notice in the form of a Solicited Discounted
      Prepayment Notice (or such later notice specified therein); provided that (I) any such
      solicitation shall be extended, at the sole discretion of such Borrower Party, to (x) each
      Term Lender or (y) each Lender with respect to any Class of Term Loans on an individual
      Class basis, (II) any such notice shall specify the maximum aggregate amount of the Term
      Loans (the “Solicited Discounted Prepayment Amount”) and the Class or Classes of
      Term Loans the applicable Borrower Party is willing to prepay at a discount (it being
      understood that different Solicited Discounted Prepayment Amounts may be offered with
                                          85
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1331 of 1503




      respect to different Classes of Term Loans and, in such event, each such offer will be
      treated as a separate offer pursuant to the terms of this Section 2.05(1)(e)(D)), (III) the
      Solicited Discounted Prepayment Amount shall be in an aggregate amount not less than
      $5.0 million and whole increments of $1.0 million in excess thereof and (IV) unless
      rescinded, each such solicitation by the applicable Borrower Party shall remain outstanding
      through the Solicited Discounted Prepayment Response Date. The Auction Agent will
      promptly provide each Appropriate Lender with a copy of such Solicited Discounted
      Prepayment Notice and a form of the Solicited Discounted Prepayment Offer to be
      submitted by a responding Lender to the Auction Agent (or its delegate) by no later than
      5:00 p.m., New York time, on the third Business Day after the date of delivery of such
      notice to such Term Lenders (the “Solicited Discounted Prepayment Response Date”).
      Each Term Lender’s Solicited Discounted Prepayment Offer shall (x) be irrevocable, (y)
      remain outstanding until the Acceptance Date and (z) specify both a discount to par (the
      “Offered Discount”) at which such Term Lender is willing to allow prepayment of its then
      outstanding Term Loan and the maximum aggregate principal amount and Classes of such
      Term Loans (the “Offered Amount”) such Term Lender is willing to have prepaid at the
      Offered Discount. Any Term Lender whose Solicited Discounted Prepayment Offer is not
      received by the Auction Agent by the Solicited Discounted Prepayment Response Date
      shall be deemed to have declined prepayment of any of its Term Loans at any discount.

                       (1)      The Auction Agent shall promptly provide the relevant Borrower
              Party with a copy of all Solicited Discounted Prepayment Offers received on or
              before the Solicited Discounted Prepayment Response Date. Such Borrower Party
              shall review all such Solicited Discounted Prepayment Offers and select the largest
              of the Offered Discounts specified by the relevant responding Term Lenders in the
              Solicited Discounted Prepayment Offers that is acceptable to the applicable
              Borrower Party (the “Acceptable Discount”), if any. If the applicable Borrower
              Party elects to accept any Offered Discount as the Acceptable Discount, then as
              soon as practicable after the determination of the Acceptable Discount, but in no
              event later than by the third Business Day after the date of receipt by such
              Borrower Party from the Auction Agent of a copy of all Solicited Discounted
              Prepayment Offers pursuant to the first sentence of this subsection (2) (the
              “Acceptance Date”), the applicable Borrower Party shall submit an Acceptance
              and Prepayment Notice to the Auction Agent setting forth the Acceptable
              Discount. If the Auction Agent shall fail to receive an Acceptance and Prepayment
              Notice from the applicable Borrower Party by the Acceptance Date, such Borrower
              Party shall be deemed to have rejected all Solicited Discounted Prepayment Offers.

                       (2)      Based upon the Acceptable Discount and the Solicited
              Discounted Prepayment Offers received by the Auction Agent by the Solicited
              Discounted Prepayment Response Date, within three (3) Business Days after
              receipt of an Acceptance and Prepayment Notice (the “Discounted Prepayment
              Determination Date”), the Auction Agent will determine (in consultation with
              the consent of such Borrower Party and subject to rounding requirements of the
              Auction Agent made in its sole reasonable discretion) the aggregate principal
              amount and the Classes of Term Loans (the “Acceptable Prepayment Amount”)
              to be prepaid by the relevant Borrower Party at the Acceptable Discount in
              accordance with this Section 2.05(1)(e)(D). If the applicable Borrower Party
              elects to accept any Acceptable Discount, then such Borrower Party agrees to
              accept all Solicited Discounted Prepayment Offers received by the Auction Agent
              by the Solicited Discounted Prepayment Response Date, in the order from largest
                                         86
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1332 of 1503




              Offered Discount to smallest Offered Discount, up to and including the
              Acceptable Discount. Each Term Lender that has submitted a Solicited
              Discounted Prepayment Offer with an Offered Discount that is greater than or
              equal to the Acceptable Discount shall be deemed to have irrevocably consented
              to prepayment of Term Loans equal to its Offered Amount (subject to any required
              pro-rata reduction pursuant to the following sentence) at the Acceptable Discount
              (each such Lender, a “Qualifying Lender”). The applicable Borrower Party will
              prepay outstanding Term Loans pursuant to this subsection (D) to each Qualifying
              Lender in the aggregate principal amount and of the Classes specified in such
              Lender’s Solicited Discounted Prepayment Offer at the Acceptable Discount;
              provided that if the aggregate Offered Amount by all Qualifying Lenders whose
              Offered Discount is greater than or equal to the Acceptable Discount exceeds the
              Solicited Discounted Prepayment Amount, prepayment of the principal amount
              of the Term Loans for those Qualifying Lenders whose Offered Discount is
              greater than or equal to the Acceptable Discount (the “Identified Qualifying
              Lenders”) shall be made pro rata among the Identified Qualifying Lenders in
              accordance with the Offered Amount of each such Identified Qualifying Lender
              and the Auction Agent (in consultation with such Borrower Party and subject to
              rounding requirements of the Auction Agent made in its sole reasonable
              discretion) will calculate such proration (the “Solicited Discount Proration”).
              On or prior to the Discounted Prepayment Determination Date, the Auction Agent
              shall promptly notify (I) the relevant Borrower Party of the Discounted
              Prepayment Effective Date and Acceptable Prepayment Amount comprising the
              Discounted Term Loan Prepayment and the Classes to be prepaid, (II) the
              Administrative Agent and each Term Lender of the Discounted Prepayment
              Effective Date, the Acceptable Discount, and the Acceptable Prepayment Amount
              of all Term Loans and the Classes to be prepaid to be prepaid at the Applicable
              Discount on such date, (III) the Administrative Agent and each Qualifying Lender
              of the aggregate principal amount and the Classes of such Term Lender to be
              prepaid at the Acceptable Discount on such date, and (IV) if applicable, each
              Identified Qualifying Lender of the Solicited Discount Proration. Each
              determination by the Auction Agent of the amounts stated in the foregoing notices
              to such Borrower Party and Term Lenders shall be conclusive and binding for all
              purposes absent manifest error. The payment amount specified in such notice to
              such Borrower Party shall be due and payable by such Borrower Party on the
              Discounted Prepayment Effective Date in accordance with subsection (F) below
              (subject to subsection (J) below).

              (E)     In connection with any Discounted Term Loan Prepayment, the Borrower
      Parties and the Term Lenders acknowledge and agree that the Auction Agent may require,
      as a condition to the applicable Discounted Term Loan Prepayment, the payment of
      customary fees and expenses from a Borrower Party to such Auction Agent for its own
      account in connection therewith.

              (F)     If any Term Loan is prepaid in accordance with subsections (B) through
      (D) above, a Borrower Party shall prepay such Term Loans on the Discounted Prepayment
      Effective Date. The relevant Borrower Party shall make such prepayment to the
      Administrative Agent, for the account of the Discount Prepayment Accepting Lenders,
      Participating Lenders, or Qualifying Lenders, as applicable, at the Administrative Agent’s
      Office in immediately available funds not later than 12:00 p.m., New York time, on the
      Discounted Prepayment Effective Date and all such prepayments shall be applied to the
                                         87
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1333 of 1503




      relevant Class(es) and Lenders as specified by the applicable Borrower Party in the
      applicable offer. The Term Loans so prepaid shall be accompanied by all accrued and
      unpaid interest on the par principal amount so prepaid up to, but not including, the
      Discounted Prepayment Effective Date. Each prepayment of the outstanding Term Loans
      pursuant to this Section 2.05(1)(e) shall be paid to the Discount Prepayment Accepting
      Lenders, Participating Lenders, or Qualifying Lenders, as applicable, and shall be applied
      to the relevant Loans of such Lenders in accordance with their respective applicable share
      as calculated by the Auction Agent in accordance with this Section 2.05(1)(e). The
      aggregate principal amount of the Classes and installments of the relevant Term Loans
      outstanding shall be deemed reduced by the full par value of the aggregate principal amount
      of the Classes of Term Loans prepaid on the Discounted Prepayment Effective Date in any
      Discounted Term Loan Prepayment. In connection with each prepayment pursuant to this
      Section 2.05(1)(e), the relevant Borrower Party shall make a representation to the assigning
      or assignee Term Lenders, as applicable, that it does not possess material non-public
      information with respect to the Borrower and its Subsidiaries or the securities of any of
      them that has not been disclosed to the Term Lenders generally (other than Term Lenders
      that have elected not to receive such information) or shall make a statement that such
      representation cannot be made.

              (G)     To the extent not expressly provided for herein, each Discounted Term
      Loan Prepayment shall be c onsummated pursuant to procedures consistent with the
      provisions in this Section 2.05(1)(e), established by the Auction Agent acting in its
      reasonable discretion and as reasonably agreed by the applicable Borrower Party.

              (H)     Notwithstanding anything in any Loan Document to the contrary, for
      purposes of this Section 2.05(1)(e), each notice or other communication required to be
      delivered or otherwise provided to the Auction Agent (or its delegate) shall be deemed to
      have been given upon Auction Agent’s (or its delegate’s) actual receipt during normal
      business hours of such notice or communication; provided that any notice or
      communication actually received outside of normal business hours shall be deemed to have
      been given as of the opening of business on the next succeeding Business Day.

              (I)      Each of the Borrower Parties and the Term Lenders acknowledge and
      agree that the Auction Agent may perform any and all of its duties under this Section
      2.05(1)(e) by itself or through any Affiliate of the Auction Agent and expressly consents
      to any such delegation of duties by the Auction Agent to such Affiliate and the performance
      of such delegated duties by such Affiliate. The exculpatory provisions pursuant to this
      Agreement shall apply to each Affiliate of the Auction Agent and its respective activities
      in connection with any Discounted Term Loan Prepayment provided for in this Section
      2.05(1)(e) as well as activities of the Auction Agent.

               (J)     Each Borrower Party shall have the right, by written notice to the Auction
      Agent, to revoke in full (but not in part) its offer to make a Discounted Term Loan
      Prepayment and rescind the applicable Specified Discount Prepayment Notice, Discount
      Range Prepayment Notice or Solicited Discounted Prepayment Notice therefor at its
      discretion at any time on or prior to the applicable Specified Discount Prepayment
      Response Date, Discount Range Prepayment Response Date or Solicited Discounted
      Prepayment Response Date (and if such offer is revoked pursuant to the preceding clauses,
      any failure by such Borrower Party to make any prepayment to a Lender, as applicable,
      pursuant to this Section 2.05(1)(e) shall not constitute a Default or Event of Default under
      Section 8.01 or otherwise).
                                          88
    Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1334 of 1503




                       (K)       The Administrative Agent (i) shall not be required to serve as the Auction
              Agent or have any other obligations to participate in (other than mechanical administrative
              duties), or facilitate any Discounted Term Loan Prepayment unless it is reasonably satisfied
              with the terms and restrictions thereof and (ii) shall not have any obligation to participate
              in, arrange, sell or otherwise facilitate, and will have no liability in connection with, any
              open market repurchases by Holdings, the Borrower or any of its Restricted Subsidiaries.

     (2)      Mandatory.

                 (a) [Reserved.]].

                 (b) Subject to Section 2.05(2)(f) below, (i) if (x) the Borrower or any Restricted
Subsidiary makes an Asset Sale or (y) any Casualty Event occurs, which results in the realization or
receipt by the Borrower or such Restricted Subsidiary of Net Proceeds, the Borrower shall prepay, or
cause to be prepaid, on or prior to the date which is ten (10) Business Days after the date of the realization
or receipt by the Borrower or such Restricted Subsidiary of such Net Proceeds, subject to clause (ii) of
this Section 2.05(2)(b) (solely in connection with Net Proceeds realized or received in connection with
any Casualty Event) and clauses (2)(g) and (h) of this Section 2.05, an aggregate principal amount of
Term Loans equal to 100% of all Net Proceeds realized or received; provided that no prepayment shall
be required pursuant to this Section 2.05(2)(b)(i) with respect to such portion of such Net Proceeds that
the Borrower shall have, on or prior to such date, given written notice to the Administrative Agent of its
intent to reinvest (or entered into a binding commitment to reinvest) in accordance with Section
2.05(2)(b)(ii); provided further that

                      (A)     if at the time that any such prepayment would be required, the Borrower
              (or any Restricted Subsidiary) is required to Discharge any Other Applicable Indebtedness
              with Other Applicable Net Proceeds pursuant to the terms of the documentation governing
              such Indebtedness, then the Borrower (or any Restricted Subsidiary) may apply such Net
              Proceeds on a pro rata basis (determined on the basis of the aggregate outstanding principal
              amount of the Term Loans and Other Applicable Indebtedness requiring such Discharge at
              such time);

                       (B)     the portion of such Net Proceeds allocated to the Other Applicable
              Indebtedness shall not exceed the amount of such Other Applicable Net Proceeds required
              to be allocated to the Other Applicable Indebtedness pursuant to the terms thereof, and the
              remaining amount, if any, of such Net Proceeds shall be allocated to the Term Loans in
              accordance with the terms hereof to the prepayment of the Term Loans and to the
              repurchase or prepayment of Other Applicable Indebtedness, and the amount of
              prepayment of the Term Loans that would have otherwise been required pursuant to this
              Section 2.05(2)(b)(i) shall be reduced accordingly; and

                      (C)      to the extent the holders of Other Applicable Indebtedness decline to have
              such Indebtedness repurchased or prepaid with such portion of such Net Proceeds, the
              declined amount shall promptly (and in any event within ten (10) Business Days after the
              date of such rejection) be applied to prepay the Term Loans in accordance with the terms
              hereof; provided further that no prepayment shall be required pursuant to this Section
              2.05(2)(b)(i) with respect to such portion of such Net Proceeds that the Borrower shall
              have, on or prior to such date, given written notice to the Administrative Agent of its intent
              to reinvest (or entered into a binding commitment to reinvest) in accordance with Section
              2.05(2)(b)(ii).

                                                   89
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1335 of 1503




                 (ii)    With respect to any Net Proceeds realized or received with respect to any Casualty
        Event, the Borrower or any Restricted Subsidiary, at its option, may reinvest all or any portion of
        such Net Proceeds in assets (other than Cash Equivalents) used or useful in the business of the Loan
        Parties (including capital expenditures) within (x) twelve (12) months following receipt of such
        Net Proceeds or (y) if the Borrower or any Restricted Subsidiary enters into a legally binding
        commitment to reinvest such Net Proceeds within twelve (12) months following rec eipt thereof,
        within the later of (A) twelve (12) months following receipt thereof and (B) one hundred eighty
        (180) days of the date of such legally binding commitment; provided that, (i) the aggregate amount
        of any such Net Proceeds reinvested pursuant to this Section 2.05(b)(ii) shall not exceed $5.0
        million in any fiscal year (with any unused amount being carried over to the next fiscal year, with
        such carried over amounts being utilized first in any given year) and (ii) if any Net Proceeds are no
        longer intended to be or cannot be so reinvested at any time after delivery of a notice of
        reinvestment election, and subject to clauses (g) and (h) of this Section 2.05(2), an amount equal to
        any such Net Proceeds shall be applied within five (5) Business Days after the Borrower reasonably
        determines that such Net Proceeds are no longer intended to be or cannot be so reinvested to the
        prepayment of the Term Loans as set forth in this Section 2.05.

                   (c) [Reserved].

                    (d) Subject to Section 2.05(2)(f) below, if (1) the Borrower or any Restricted
   Subsidiary incurs or issues any Indebtedness (A) not expressly permitted to be incurred or issued
   pursuant to Section 7.02(b) or (B) that constitutes Credit Agreement Refinancing Indebtedness or
   Refinancing Loans, the Borrower shall prepay, or cause to be prepaid, an aggregate principal amount of
   Term Loans of any Class or Classes (in each case, as directed by the Borrower) equal to 100% of all Net
   Proceeds received therefrom on or prior to the date which is five (5) Business Days after the receipt by
   the Borrower or such Restricted Subsidiary of such Net Proceeds or (2) the Borrower receives any
   “Declined Proceeds” (as defined in the First Lien Credit Agreement) other than in respect of Section
   2.05(2)(a) thereof, the Borrower shall within five (5) Business Days after receipt of such “Declined
   Proceeds” (as defined in the First Lien Credit Agreement), offer to prepay, in accordance with clause
   (g) below, a principal amount of Term Loans and unpaid accrued interest thereon in an amount equal to
   100% of such “Declined Proceeds” (as defined in the First Lien Credit Agreement) other than in respect
   of Section 2.05(2)(a) thereof.

                   (e) Except as otherwise set forth in any Refinancing Amendment or, Extension
   Amendment or Incremental Amendment (provided, in each case, that such amendment may not provide
   that such Class of Term Loans shall receive a greater than pro rata portion of mandatory prepayments
   pursuant to Section 2.05(2) than the Class of Term Loans refinanced, converted or extended thereby):

                (i)      each prepayment of Term Loans required by Sections 2.05(2)(a) through (d) shall
        be applied to each Class of Term Loans then outstanding on a pro rata basis or a less than pro rata
        basis (but not greater than pro rata basis) with any other Term Loans (in each case, other than
        pursuant to a refinancing); and

                (ii)    each such prepayment shall be paid to the Lenders in accordance with their
        respective Pro Rata Shares of such prepayment.

               (f)       If the Borrower or any Restricted Subsidiary enters into a Specified
Sale-Leaseback Transaction, which results in the receipt by the Borrower or such Restricted Subsidiary of
Specified Sale-Leaseback Net Proceeds, or the Borrower or any Restricted Subsidiary enters into any
Qualified Securitization Facility, which results in the receipt by the Borrower or such Restricted Subsidiary
of Net Proceeds (in each case, determined after giving effect to the Transactions and without giving effect
                                                     90
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1336 of 1503




to the last proviso of clause (1) of the definition of “Net Proceeds”), the Borrower shall, within three (3)
Business Days after the receipt of such proceeds, prepay the Term Loans in an aggregate principal amount
equal to the amount of such proceeds received.

                  (g)     The Borrower shall notify the Administrative Agent in writing of any mandatory
prepayment of Term Loans required to be made pursuant to clauses (b) through (d) or (f) of this Section
2.05(2) at least three (3) Business Days prior to the date of such prepayment. Each such notice shall specify
the date of such prepayment and provide a reasonably detailed calculation of the aggregate amount of such
prepayment to be made by the Borrower. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the Borrower’s prepayment notice and of such Appropriate Lender’s Pro Rata
Share of the prepayment or other applicable share provided for under this Agreement. Each Term Lender
may reject all or a portion of its Pro Rata Share, or other applicable share provided for under this Agreement,
of any mandatory prepayment (such declined amounts, the “Declined Proceeds”) of Term Loans required
to be made pursuant to clauses (a), (b), (d)(2) or (f) of this Section 2.05(2) by providing written notice (each,
a “Rejection Notice”) to the Administrative Agent and the Borrower no later than 5:00 p.m., New York
time, one (1two (2) Business Days prior to the date of such prepayment. Each Rejection Notice from a
given Lender shall specify the principal amount of the mandatory repayment of Term Loans to be rejected
by such Lender. If a Term Lender fails to deliver a Rejection Notice to the Administrative Agent within the
time frame specified above or such Rejection Notice fails to specify the principal amount of the Term Loans
to be rejected, any such failure will be deemed an acceptance of the total amount of such mandatory
prepayment of Term Loans. Any Declined Proceeds remaining shall be retained by the Borrower (or the
applicable Restricted Subsidiary) and may be applied by the Borrower or such Restricted Subsidiary in any
manner not prohibited by this Agreement.

                  (h)     Notwithstanding any other provisions of this Section 2.05(2), (A) to the extent that
any or all of the Net Proceeds of any Asset Sale by a Foreign Subsidiary giving rise to a prepayment event
pursuant to Section 2.05(2)(b) or (f) (a “Foreign Asset Sale”) or the Net Proceeds of any Casualty Event
from a Foreign Subsidiary (a “Foreign Casualty Event”), the Specified Sale-Leaseback Net Proceeds of
any Specified Sale-Leaseback Transaction by a Foreign Subsidiary (a “Foreign Sale-Leaseback”) are
prohibited or delayed by applicable local law from being repatriated to the United States, the portion of
such Net Proceeds, Specified Sale-Leaseback Net Proceeds or Excess Cash Flow so affected will not be
required to be applied to repay Term Loans at the times provided in this Section 2.05(2) but may be retained
by the applicable Foreign Subsidiary so long, but only so long, as the applicable local law will not permit
repatriation to the United States (the Borrower hereby agreeing to cause the applicable Foreign Subsidiary
to promptly take all commercially reasonable actions available under by the applicable local law to permit
such repatriation), and once such repatriation of any of such affected Net Proceeds or Specified Sale-
Leaseback Net Proceeds is permitted under the applicable local law such repatriation will be promptly
effected and an amount equal to such repatriated Net Proceeds or Excess Cash Flow will be promptly (and
in any event not later than two (2) Business Days after such repatriation) applied (net of additional taxes
payable or reserved against as a result thereof) to the repayment of the Term Loans pursuant to this Section
2.05(2) to the extent otherwise provided herein and (B) to the extent that the Borrower has determined in
good faith that repatriation of any or all or the Net Proceeds of any Foreign Asset Sale or Foreign Casualty
Event or the Specified Sale-Leaseback Net Proceeds of any Foreign Sale-Leaseback would have a material
adverse tax consequence (taking into account any foreign tax credit or benefit actually realized in
connection with such repatriation) with respect to such Net Proceeds or Specified Sale-Leaseback Net
Proceeds, the Net Proceeds or Specified Sale-Leaseback Net Proceeds so affected may be retained by the
applicable Foreign Subsidiary.

                (i)     Notwithstanding anything to the contrary set forth in any other clause in this
Section 2.05, other than in the case of mandatory prepayments (x) declined by the lenders under the First
Lien Credit Agreement in accordance with Section 2.05(2)(g) thereof (other than in respect of Section
                                                       91
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1337 of 1503




2.05(2)(a) thereof) and offered to the Lenders under Section 2.05(2)(d)(2) or (y) required under Section
2.05(2)(d)(1)(B), until the Discharge of Senior Obligations (as defined in the Term Intercreditor
Agreement) shall have occurred, no mandatory prepayments of Term Loans that would have otherwise been
required under this Section 2.05(b) shall be required to be made.

                (j)     Interest. All prepayments under this Section 2.05 shall be accompanied by all
accrued interest thereon.

        Section 2.06     Termination or Reduction of Commitments.

        (3)(1) Optional. The Borrower may, upon written notice by the Borrower to the Administrative
Agent, terminate the unused Commitments of any Class, or from time to time permanently reduce the
unused Commitments of any Class, in each case without premium or penalty; provided that

                   (a) any such notice shall be received by the Administrative Agent three (3) Business
   Days prior to the date of termination or reduction, and

                   (b) any such partial reduction shall be in an aggregate amount of $5.0 million or any
   whole multiple of $1.0 million in excess thereof or, if less, the entire amount thereof.

        (4)(2) Mandatory. The Closing Date Term Loan Commitment of each Lender on the Closing Date
shall be automatically and permanently reduced to $0 upon the conversion of such Lender’s Prepetition
Second Lien Term Loans into Closing Date Term Loans pursuant to Section 2.01(3)(a) and the Plan of
Reorganization.

        (5)(3) Application of Commitment Reductions. Upon any reduction of unused Commitments of
any Class, the Commitment of each Lender of such Class shall be reduced by such Lender’s Pro Rata Share
or other applicable share provided for under this Agreement of the amount by which such Commitments
are reduced (other than the termination of the Commitment of any Lender as provided in Section 3.07).

       Section 2.06Section 2.07        Repayment of Loans. The Borrower shall repay to the
Administrative Agent for the ratable account of the Appropriate Lenders on the Maturity Date for the
Closing Date Term Loans, the aggregate principal amount of all Closing Date Term Loans outstanding on
such date.

        Section 2.07Section 2.08          Interest.

        (1)       Each Closing Date Term Loan shall bear interest on the outstanding principal amount
thereof at a rate per annum equal to PIK Interest of 10.00% (the “PIK Rate”).

        (2)     During the continuance of an Event of Default, the Borrower shall pay interest on all
outstanding Obligations in respect of the Closing Date Term Loans at an interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws; provided that, no interest at the
Default Rate shall accrue or be payable to a Defaulting Lender so long as such Lender shall be a Defaulting
Lender. Accrued and unpaid interest based on the Default Rate (including interest on interest) shall be due
and payable upon demand.

        (3)     Interest on each Loan shall be due and payable in arrears on each Interest Payment Date
applicable thereto and at such other times as may be specified herein. Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

                                                      92
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1338 of 1503




       Section 2.08Section 2.09          Fees. The Borrower shall pay to the Agents such fees as shall
have been separately agreed upon in the Agent Fee Letter in the amounts and at the times so specified. Such
fees shall be fully earned when paid and shall not be refundable for any reason whatsoever (except as
expressly agreed between the Borrower and the applicable Agent).

         Section 2.09Section 2.10        Computation of Interest and Fees. All computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed, notwithstanding the use of
the phrase “per annum” or similar phrases. Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid; provided that any Loan that is repaid on the same day on which it is made shall, subject to
Section 2.12(1), bear interest for one day. Each determination by the Administrative Agent of an interest
rate or fee hereunder shall be conclusive and binding for all purposes, absent manifest error.

        Section 2.10Section 2.11          Evidence of Indebtedness.

         (1)     The Term Borrowings made by each Lender shall be evidenced by one or more accounts
or records maintained by such Lender and evidenced by one or more entries in the Register maintained by
the Administrative Agent, acting solely for purposes of Treasury Regulation Section 5f.103-1(c), as a non-
fiduciary agent for the Borrower, in each case in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be prima facie evidence absent manifest
error of the amount of the Term Borrowings made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with respect to the Obligations.
In the event of any conflict between the accounts and records maintained by any Lender and the accounts
and records of the Administrative Agent, as set forth in the Register, in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest error. Upon the request of
any Lender, the Borrower shall execute and deliver to such Lender a Term Note payable to such Lender,
which shall evidence such Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Term Note and endorse thereon the date, Type (if applicable), amount and maturity of its
Loans and payments with respect thereto.

        (2)      [Reserved].

         (3)      Entries made in good faith by the Administrative Agent in the Register pursuant to
Section 2.11(1), and by each Lender in its account or accounts pursuant to Section 2.11(1), shall be
prima facie evidence of the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in the case of such account
or accounts, such Lender, under this Agreement and the other Loan Documents, absent manifest error;
provided that the failure of the Administrative Agent or such Lender to make an entry, or any finding
that an entry is incorrect, in the Register or such account or accounts shall not limit or otherwise affect
the obligations of the Borrower under this Agreement and the other Loan Documents.

        Section 2.11Section 2.12          Payments Generally.

        (1)     All payments to be made by the Borrower shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable Administrative Agent’s Office for
payment and in Same Day Funds not later than 2:00 p.m., New York time, on the date specified herein.
The Administrative Agent will promptly distribute to each Appropriate Lender its Pro Rata Share (or other
applicable share as provided herein) of such payment in like funds as received by wire transfer to such
                                                     93
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1339 of 1503




Lender’s Lending Office. Any payments under this Agreement that are made later than 2:00 p.m., New
York time, shall be deemed to have been made on the next succeeding Business Day (but the Administrative
Agent may extend such deadline for purposes of computing interest and fees (but not beyond the end of
such day) in its sole discretion whether or not such payments are in process).

        (2)     If any payment to be made by the Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

        (3)     Unless the Borrower or any Lender has notified the Administrative Agent, prior to the date,
any payment is required to be made by it to the Administrative Agent hereunder (in the case of the Borrower,
for the account of any Lender hereunder or, in the case of the Lenders, for the account of the Borrower
hereunder), that the Borrower or such Lender, as the case may be, will not make such payment, the
Administrative Agent may assume that the Borrower or such Lender, as the case may be, has timely made
such payment and may (but shall not be so required to), in reliance thereon, make available a corresponding
amount to the Person entitled thereto. If and to the extent that such payment was not in fact made to the
Administrative Agent in Same Day Funds, then:

                   (a) if the Borrower failed to make such payment, each Lender shall forthwith on
   demand repay to the Administrative Agent the portion of such assumed payment that was made available
   to such Lender in Same Day Funds, together with interest thereon in respect of each day from and
   including the date such amount was made available by the Administrative Agent to such Lender to the
   date such amount is repaid to the Administrative Agent in Same Day Funds at the applicable Overnight
   Rate from time to time in effect; and

                    (b) if any Lender failed to make such payment, such Lender shall forthwith on demand
   pay to the Administrative Agent the amount thereof in Same Day Funds, together with interest thereon
   for the period from the date such amount was made available by the Administrative Agent to the
   Borrower to the date such amount is recovered by the Administrative Agent (the “Compensation
   Period”) at a rate per annum equal to the applicable Overnight Rate from time to time in effect. When
   such Lender makes payment to the Administrative Agent (together with all accrued interest thereon),
   then such payment amount (excluding the amount of any interest which may have accrued and been paid
   in respect of such late payment) shall constitute such Lender’s Loan included in the applicable
   Borrowing. If such Lender does not pay such amount forthwith upon the Administrative Agent’s demand
   therefor, the Administrative Agent may make a demand therefor upon the Borrower, and the Borrower
   shall pay such amount, or cause such amount to be paid, to the Administrative Agent, together with
   interest thereon for the Compensation Period at a rate per annum equal to the rate of interest applicable
   to the applicable Borrowing. Nothing herein shall be deemed to relieve any Lender from its obligation
   to fulfill its Commitment or to prejudice any rights which the Administrative Agent or the Borrower
   may have against any Lender as a result of any default by such Lender hereunder. A notice of the
   Administrative Agent to any Lender or the Borrower with respect to any amount owing under this
   Section 2.12(3) shall be conclusive, absent manifest error.

                    (c) If any Lender makes available to the Administrative Agent funds for any Loan to
   be made by such Lender as provided in this Article II, and such funds are not made available to the
   Borrower by the Administrative Agent because the conditions to the applicable Term Borrowing set
   forth in Section 4.01 are not satisfied or waived in accordance with the terms hereof, the Administrative
   Agent shall return such funds (in like funds as received from such Lender) to such Lender, without
   interest.


                                                    94
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1340 of 1503




                    (d) The obligations of the Lenders hereunder to make Loans are several and not joint.
   The failure of any Lender to make any Loan on any date required hereunder shall not relieve any other
   Lender of its corresponding obligation to do so on such date, and no Lender shall be responsible for the
   failure of any other Lender to so make its Loan.

                    (e) Nothing herein shall be deemed to obligate any Lender to obtain the funds for any
   Loan in any particular place or manner or to constitute a representation by any Lender that it has obtained
   or will obtain the funds for any Loan in any particular place or manner.

                   (f) Whenever any payment received by the Administrative Agent under this
   Agreement or any of the other Loan Documents is insufficient to pay in full all amounts due and payable
   to the Administrative Agent and the Lenders under or in respect of this Agreement and the other Loan
   Documents on any date, such payment shall be distributed by the Administrative Agent and applied by
   the Administrative Agent and the Lenders in the order of priority set forth in Section 8.03 (or otherwise
   expressly set forth herein). If the Administrative Agent receives funds for application to the Obligations
   of the Loan Parties under or in respect of the Loan Documents under circumstances for which the Loan
   Documents do not specify the manner in which such funds are to be applied, the Administrative Agent
   may, but shall not be obligated to, elect to distribute such funds to each of the Lenders in accordance
   with such Lender’s Pro Rata Share or other applicable share provided for under this Agreement of the
   sum of the Outstanding Amount of all Loans outstanding at such time, in repayment or prepayment of
   such of the outstanding Loans or other Obligations then owing to such Lender.

         Section 2.12Section 2.13          Sharing of Payments. Other than as expressly provided elsewhere
herein (including with respect to any discounted prepayment of Term Loans pursuant to Section 2.05(2)(e)
or 2.05(2)(g)), if any Lender of any Class shall obtain payment in respect of any principal of or interest on
account of the Loans of such Class made by it (whether voluntary, involuntary, through the exercise of any
right of setoff, or otherwise) in excess of its ratable share (or other share contemplated hereunder) thereof,
such Lender shall immediately (1) notify the Administrative Agent of such fact, and (2) purchase from the
other Lenders such participations in the Loans of such Class made by them, as shall be necessary to cause
such purchasing Lender to share the excess payment in respect of any principal of or interest on such Loans
of such Class, pro rata with each of them; provided that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the purchasing Lender in its discretion), such purchase
shall to that extent be rescinded and each other Lender shall repay to the purchasing Lender the purchase
price paid therefor, together with an amount equal to such paying Lender’s ratable share (according to the
proportion of (a) the amount of such paying Lender’s required repayment to (b) the total amount so
recovered from the purchasing Lender) of any interest or other amount paid or payable by the purchasing
Lender in respect of the total amount so recovered, without further interest thereon. For avoidance of doubt,
the provisions of this Section 2.13 shall not be construed to apply to (i) any payment made by the Borrower
pursuant to and in accordance with the express terms of this Agreement as in effect from time to time
(including the application of funds arising from the existence of a Defaulting Lender) or (ii) any payment
obtained by a Lender as consideration for the assignment of or sale of a participation in any of its Loans to
any assignee or participant permitted hereunder. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by applicable Law, exercise all its
rights of payment (including the right of setoff, but subject to Section 10.10) with respect to such
participation as fully as if such Lender were the direct creditor of the Borrower in the amount of such
participation. Each Lender that purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions and other communications
under this Agreement with respect to the portion of the Obligations purchased to the same extent as though
the purchasing Lender were the original owner of the Obligations purchased.

                                                     95
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1341 of 1503




        Section 2.13     [Reserved].

        Section 2.14     Incremental Term Facilities.

        (1)      Incremental Term Loan Request. The Borrower may at any time and from time to time, on
one or more occasions, after the Closing Date, by notice to the Administrative Agent increase the aggregate
principal amount of the Closing Date Term Loans (a “Term Loan Increase”) or add one or more additional
Classes of term loans under the Loan Documents (each an “Incremental Term Facility” and the term loans
made thereunder, the “Incremental Term Loans”).

        (2)     Ranking. Incremental Term Facilities will be secured by Liens over the Collateral that
rank on a pari passu basis with the Closing Date Term Loans and only Guarantors shall provide guarantees
of Incremental Term Facilities; provided that any Liens that rank on a pari passu basis or junior basis to the
Liens securing the Obligations will be subject to the Applicable Intercreditor Agreement.

         (3)    Size. The aggregate principal amount of Incremental Term Facilities incurred on any date
will not exceed $15.0 million. Each Incremental Term Facility will be in an integral multiple of $1.0 million
and in an aggregate principal amount that is not less than $10.0 million (or such lesser minimum amount
approved by the Administrative Agent in its reasonable discretion); provided that such amount may be less
than such minimum amount or integral multiple amount if such amount represents all the remaining
availability under the limit set forth above.

         (4)      Incremental Lenders. Incremental Term Facilities may be provided by any existing Lender
(it being understood that no existing Lender will have an obligation to make all or any portion of any
Incremental Term Loan, nor will the Borrower have any obligation to approach any existing Lender(s) to
provide any Incremental Term Loan) or by any Additional Lender on terms permitted by this Section 2.14.
While existing Lenders may (but are not obligated, unless invited and so elect, to) participate in any
syndication of an Incremental Term Facility and may (but are not obligated, unless invited and so elect,
to) become lenders with respect thereto, the existing Lenders will not have any right to participate in any
syndication, and will not have any right of first refusal or other right to provide all or any portion, of any
Incremental Term Facility or Incremental Term Loan except to the extent the Borrower and the arrangers
thereof, if any, in their discretion, choose to invite or include any such existing Lender (which may or may
not apply to all existing Lenders and may or may not be pro rata among existing Lenders). Final allocations
in respect of Incremental Term Facilities will be made by the Borrower together with the arrangers thereof,
if any, in their discretion, on the terms permitted by this Section 2.14.

         (5)      Incremental Term Facility Amendments; Use of Proceeds. Each Incremental Term Facility
will become effective pursuant to an amendment (each, an “Incremental Amendment”) to this Agreement
and, as appropriate, the other Loan Documents, executed by the Borrower, each Person providing such
Incremental Term Facility and the Administrative Agent. The Administrative Agent will promptly notify
each Lender as to the effectiveness of each Incremental Amendment. Incremental Amendments may,
without the consent of any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the Administrative Agent and
the Borrower, to effect the provisions of this Section 2.14. An Incremental Amendment may (a) add “call
protection” to the Closing Date Term Loans, including amendments to Section 2.18, (b) [reserved] and (c)
make other amendments to the terms of the existing Closing Date Term Loans, in the case of each clause
(a) and (c), so that such Incremental Term Loans and the applicable existing Closing Date Term Loans form
the same Class of Term Loans; provided that such amendments are not adverse to the existing Term Lenders
(as determined in good faith by the Borrower). Each of the parties hereto hereby agrees that, upon the
effectiveness of any Incremental Amendment, this Agreement and the other Loan Documents, as
applicable, will be amended to the extent necessary to reflect the existence and terms of the Incremental
                                                     96
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1342 of 1503




Term Facility and the Incremental Term Loans evidenced thereby. The Borrower may use the proceeds of
the Incremental Term Loans for any purpose not prohibited by this Agreement.

        (6)      Conditions. The availability of Incremental Term Facilities under this Agreement will be
subject solely to the following conditions:

                    (a) No Event of Default shall have occurred and be continuing or, in the case of a
   Permitted Acquisition or similar committed investment, no Event of Default under Section 8.01(1) or
   Section 8.01(6) (with respect to the Borrower only) shall have occurred and be continuing; provided that
   in the case of a Limited Condition Acquisition, at the Borrower’s option, such Event of Default may be
   tested in accordance with Section 1.07(8) so long as at the time of the consummation of such Limited
   Condition Acquisition, no Event of Default under Section 8.01(1) or Section 8.01(6) (with respect to the
   Borrower only) shall have occurred and be continuing; and

                    (b) all representations and warranties set forth in Article V shall be true and correct in
   all material respects on and as of the date of incurrence of the Incremental Term Facilities except any
   representations and warranties which expressly relate to a given date or period shall be required only to
   be true and correct in all material respects as of the respective date or for the respective period, as the
   case may be.

       (7)     Terms. Each Incremental Amendment will set forth the amount and terms of the relevant
Incremental Term Facility. The terms of each Incremental Term Facility will be as agreed between the
Borrower and the Persons providing such Incremental Term Loans; provided that:

                   (a) the final maturity date of such Incremental Term Loans will be no earlier than the
   Latest Maturity Date of the existing Closing Date Term Loans;

                   (b) the Weighted Average Life to Maturity of such Incremental Term Loans will be
   no shorter than the longest remaining Weighted Average Life to Maturity of the existing Closing Date
   Term Loans;

                    (c) such Incremental Term Loans may participate on a pro rata basis or a less than pro
   rata basis (but not greater than a pro rata basis) in any mandatory repayments or prepayments of the
   Closing Date Term Loans (in each case, other than pursuant to a refinancing or with respect to greater
   than pro rata payments to an earlier maturing tranche) and may participate on a pro rata basis, greater
   than pro rata basis or less than pro rata basis in any voluntary prepayments of the Closing Date Term
   Loans; and

                     (d) except as otherwise set forth herein, all other terms of any (i) Term Loan Increase
   will be on terms and pursuant to documentation applicable to the Closing Date Term Loans and (ii) any
   Incremental Term Facility shall be on terms and pursuant to documentation to be determined; provided
   that to the extent such terms and documentation are not consistent with the existing Closing Date Term
   Loans (except to the extent permitted by clause (8) below), they shall be reasonably satisfactory to the
   Administrative Agent (except for covenants or other provisions applicable only to the periods after the
   Latest Maturity Date of the existing Closing Date Term Loans or any Incremental Term Facility in effect
   at such time) (it being understood that to the extent that any financial maintenance covenant is contained
   in any Incremental Term Facility, no consent shall be required from the Administrative Agent or any
   Lender to the extent that such financial maintenance covenant is also added for the benefit of the existing
   Closing Date Term Loans or any Incremental Term Facility in effect at such time).


                                                     97
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1343 of 1503




        (8)     Pricing. The interest rate, fees, original issue discount, rate floors and fees and maturity
and amortization schedule for any Incremental Term Facilities will be as determined by the Borrower and
the Persons providing such Incremental Term Facilities; provided that in the event that with respect to the
existing Closing Date Term Loans, the All-In Yield applicable to any Incremental Term Loans exceeds the
All-In Yield of any existing Closing Date Term Loans by more than 50 basis points, then the interest rate
margins for such existing Closing Date Term Loans shall be increased to the extent necessary so that the
All-In Yield of such existing Closing Date Term Loans is equal to the All-In Yield of such Incremental
Term Loans minus 50 basis points; provided further that any increase in All-In Yield of the existing Closing
Date Term Loans due to the increase in a Eurodollar Rate or Base Rate floor on any Incremental Term Loan
shall be effected solely through an increase in any Eurodollar Rate or Base Rate floor applicable to such
existing Closing Date Term Loans.

         (9)     The Administrative Agent and the Lenders hereby agree that the minimum borrowing, pro
rata borrowing and pro rata payment requirements contained elsewhere in this Agreement shall not apply
to the transactions effected pursuant to the immediately preceding sentence.

        Section 2.15    Refinancing Amendments.

        (1)     Refinancing Loans. At any time after the Closing Date, the Borrower may obtain, from any
Lender or any Additional Lender, Credit Agreement Refinancing Indebtedness in respect of all or any
portion of the Term Loans then outstanding under this Agreement, in the form of Refinancing Loans or
Refinancing Commitments in each case pursuant to a Refinancing Amendment.

        (2)      Refinancing Amendments. The effectiveness of any Refinancing Amendment will be
subject only to the satisfaction on the date thereof of such conditions precedent as may be requested by the
providers of the applicable Refinancing Loans. The Administrative Agent will promptly notify each Lender
as to the effectiveness of each Refinancing Amendment. Refinancing Amendments may, without the
consent of any other Lenders, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate in the reasonable opinion of the Required Administrative Lenders and the
Borrower, to effect the provisions of this Section 2.15 and to reflect the existence and terms of the
Refinancing Loans incurred pursuant thereto (including any amendments necessary to treat the Term Loans
subject thereto as Refinancing Term Loans). A Refinancing Amendment may (a) extend or add “call
protection” to any existing Class of Term Loans, (b) [Reserved] and (c) make other amendments to the
terms of any existing Term Loans, in the case of each clause (a), (b) and (c), so that such Refinancing Term
Loans and the applicable existing Term Loans form the same Class of Term Loans; provided that such
amendments are not adverse to the applicable existing Term Lenders (as determined in good faith by the
Borrower). Each of the parties hereto hereby agrees that, upon the effectiveness of any Refinancing
Amendment, this Agreement and the other Loan Documents, as applicable, will be amended to the extent
necessary to reflect the existence and terms of the Refinancing Loans. At the request of the Administrative
Agent, the Borrower shall deliver an Officer’s Certificate to the Administrative Agent, certifying that the
conditions and requirements with respect to such Refinancing Loans set forth in this Section 2.15 have been
met and such Refinancing Amendment is authorized under this Section 2.15 (upon which the
Administrative Agent may conclusively rely without independent inquiry).

        (3)      Required Consents. Any Refinancing Amendment may, without the consent of any Person
other than the Administrative Agent, the Borrower and the Persons providing the applicable Refinancing
Loans, effect such amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Required Administrative Lenders and the Borrower, to effect
the provisions of this Section 2.15. This Section 2.15 supersedes any provision in this Agreement to the
contrary (including Section 10.01).

                                                    98
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1344 of 1503




         (4)    Providers of Refinancing Loans. Refinancing Loans may be provided by any existing
Lender (it being understood that no existing Lender shall have an obligation to make all or any portion of
any Refinancing Loan) or by any Additional Lender on terms permitted by this Section 2.15; provided that
the Administrative Agent shall have consented (in each case, such consent not to be unreasonably w ithheld,
conditioned or delayed) to any such Person’s providing Refinancing Loans or Refinancing Commitments
if such consent would be required under Section 10.07(b)(iii) for an assignment of Loans or Commitments
to such Person. For the avoidance of doubt, any Affiliated Lender that provides any Refinancing Term
Loans will be subject to the limitations on Affiliated Lenders set forth in Section 10.07(h) (including the
Affiliated Lender Cap).

        Section 2.16     Extensions of Loans.

         (1)       Extension Offers. Pursuant to one or more offers (each, an “Extension Offer”) made from
time to time by the Borrower to all Lenders holding Loans or Commitments of a particular Class with a like
Maturity Date, the Borrower may extend such Maturity Date and otherwise modify the terms of such Loans
or Commitments pursuant to the terms set forth in an Extension Offer (each, an “Extension,” and each
group of Loans or Commitments so extended, as well as any Loans of the same Class not so extended, each
being a “tranche” for purposes of this Section 2.16). Each Extension Offer will specify the minimum
amount of Loans or Commitments with respect to which an Extension Offer may be accepted, which will
be an integral multiple of $1.0 million and an aggregate principal amount that is not less than $10.0 million,
or if less, (a) the aggregate principal amount of such Loans outstanding or (b) such lesser minimum amount
as is approved by the Administrative Agent, such consent not to be unreasonably withheld, conditioned or
delayed. Extension Offers will be made on a pro rata basis to all Lenders holding Loans or Commitments
of a particular Class with a like Maturity Date. If the aggregate outstanding principal amount of such Loans
(calculated on the face amount thereof) or Commitments in respect of which Lenders have accepted an
Extension Offer exceeds the maximum aggregate principal amount of Loans or Commitments offered to be
extended pursuant to such Extension Offer, then the Loans or Commitments of such Lenders will be
extended ratably up to such maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Lenders have accepted such Extension Offer. There
is no requirement that any Extension Offer or Extension Amendment (defined as follows) be subject to any
“most favored nation” pricing provisions, any condition on the non-existence of any Default or Event of
Default or any financial ratio tests. The terms of an Extension Offer shall be determined by the Borrower,
and Extension Offers may contain one or more conditions to their effectiveness, including a condition that
a minimum amount of Loans or Commitments of any or all applicable tranches be tendered.

         (2)      Extension Amendments. The Lenders hereby irrevocably authorize the Administrative
Agent to enter into amendments to this Agreement and the other Loan Documents (each, an “Extension
Amendment”) as may be necessary or appropriate in order to effect the provisions of this Section 2.16,
establish new tranches in respect of Extended Loans and Extended Commitments and such amendments as
permitted by clause (5) below as may be necessary or appropriate in the reasonable opinion of the Required
Administrative Lenders and the Borrower in connection with the establishment of such Extended Loans
and Extended Commitments. An Extension Amendment may (a) extend or add “call protection” to any
existing Class of Term Loans, (b) amend the schedule of amortization payments relating to any existing
tranche of Term Loans, including amendments to Section 2.07 (provided that any such amendment shall
not decrease the dollar amount of any amortization payment to any Lender that would have otherwise been
payable to such Lender prior to the effectiveness of the applicable Extension Amendment) and (c) make
other amendments to the terms of any existing Term Loans, in the case of each clause (a), (b) and (c), so
that such Extended Loans and the applicable existing Term Loans form the same Class of Term Loans;
provided that such amendments are not adverse to the existing Term Loan Lenders (as determined in good
faith by the Borrower). At the request of the Administrative Agent, the Borrower shall deliver an Officer’s
Certificate to the Administrative Agent, certifying that the conditions and requirements with respect to such
                                                     99
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1345 of 1503




Extension Loans set forth in this Section 2.16 have been met and such Extension Amendment is authorized
under this Section 2.16 (upon which the Administrative Agent may conclusively rely without independent
inquiry). This Section 2.16 supersedes any provision(s) in Section 2.13 or 10.01 to the contrary. Except as
otherwise set forth in an Extension Offer, there will be no conditions to the effectiveness of an Extension
Amendment. Extensions will not constitute a voluntary or mandatory payment or prepayment for purposes
of this Agreement. Any Lender of an existing Class of Term Loans that elects not to participate in Extended
Loans or Extended Commitments of such Class of Term Loans shall be referred to herein as a “Non-
Extended Lender”.

        (3)    Terms of Extension Offers and Extension Amendments. The terms of any Extended Loans
and Extended Commitments will be set forth in an Extension Offer and as agreed between the Borrower
and the Extending Lenders accepting such Extension Offer; provided that:

                   (a) the final maturity date of such Extended Loans and Extended Commitments will
   be no earlier than the Latest Maturity Date applicable to the Loans or Commitments subject to such
   Extension Offer;

                   (b) the Weighted Average Life to Maturity of any Extended Loans that are Term Loans
   will be no shorter than the remaining Weighted Average Life to Maturity of the Term Loans subject to
   such Extension Offer;

                   (c) any Extended Loans that are Term Loans may participate on a pro rata basis or a
   less than pro rata basis (but not greater than a pro rata basis) in any mandatory repayments or
   prepayments of the Term Loans (in each case, other than pursuant to a refinancing) and may participate
   on a pro rata basis, greater than pro rata basis or less than pro rata basis in any voluntary prepayments
   of the Term Loans;

                   (d) such Extended Loans and Extended Commitments are not secured by any assets or
   property that does not constitute Collateral and may not be secured on a senior basis to the existing Term
   Loans;

                   (e) such Extended Loans and Extended Commitments are not guaranteed by any
   Subsidiary of the Borrower other than a Subsidiary Guarantor; and

                  (f) the covenants and events of default applicable to Extended Loans or Extended
   Commitments are substantially identical to, or, taken as a whole, no more favorable to the Lenders
   providing such Extended Loans or Extended Commitments than, those applicable to the Loans subject
   to such Extension Offer, as determined in good faith by a Responsible Officer of the Borrower in its
   reasonable judgment; provided that this clause (f) will not apply:

                         (A)     [reserved] or

                         (B)     to any of the following:

                                 (1)     terms addressed in the preceding clauses (a) through (e),

                                 (2)     interest rate, fees, funding discounts and other pricing terms,

                                 (3)     redemption, prepayment or other premiums,

                                 (4)     optional redemption or prepayment terms and

                                                    100
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1346 of 1503




                                 (5)    covenants and events of default applicable only to periods after
                         the Latest Maturity Date at the time of incurrence of such Indebtedness.

Any Extended Loans will constitute a separate tranche of Term Loans from the Term Loans held by Lenders
that did not accept the applicable Extension Offer.

         (4)      Required Consents. No consent of any Lender or any other Person will be required to
effectuate any Extension, other than the consent of the Administrative Agent (such consent not to be
unreasonably withheld, delayed or conditioned), the Borrower and the applicable Extending Lender. The
transactions contemplated by this Section 2.16 (including, for the avoidance of doubt, payment of any
interest, fees or premium in respect of any Extended Loans on such terms as may be set forth in the relevant
Extension Offer) will not require the consent of any other Lender or any other Person, and the requirements
of any provision of this Agreement or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section 2.16 will not apply to any of the
transactions effected pursuant to this Section 2.16.

        Section 2.17     Defaulting Lenders.

         (1)     Adjustments. Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

                    (a) Waivers and Amendments. That Defaulting Lender’s right to approve or
   disapprove of any amendment, waiver or consent with respect to this Agreement shall be restricted as
   set forth in Section 10.01.

                    (b) Reallocation of Payments. Any payment of principal, interest, fees or other
   amounts received by any Agent for the account of that Defaulting Lender (whether voluntary or
   mandatory, at maturity, pursuant to Article VIII or otherwise), shall be applied at such time or times as
   may be determined by such Agent as follows: first, to the payment of any amounts owing by that
   Defaulting Lender to suchany Agent hereunder; second, as the Borrower may request (so long as no
   Default or Event of Default has occurred and is continuing), to the funding of any Loan in respect of
   which that Defaulting Lender has failed to fund its portion thereof as required by this Agreement, as
   determined by the Administrative Agent; third, if so determined by the Administrative Agent and the
   Borrower, to be held in a non-interest bearing deposit account and released in order to satisfy obligations
   of that Defaulting Lender to fund Loans under this Agreement; fourth, to the payment of any amounts
   owing to the Lenders, as a result of any judgment of a court of competent jurisdiction obtained by any
   Lender, against that Defaulting Lender as a result of that Defaulting Lender’s breach of its obligations
   under this Agreement; fifth, so long as no Default or Event of Default has occurred and is continuing, to
   the payment of any amounts owing to the Borrower as a result of any judgment of a court of competent
   jurisdiction obtained by the Borrower against that Defaulting Lender as a result of that Defaulting
   Lender’s breach of its obligations under this Agreement; and sixth, to that Defaulting Lender or as
   otherwise directed by a court of competent jurisdiction; provided that if (i) such payment is a payment
   of the principal amount of any Loans s in respect of which that Defaulting Lender has not fully funded
   its appropriate share and (ii) such Loans were made at a time when the conditions set forth in Section
   4.01 were satisfied or waived, such payment shall be applied solely to pay the Loans of all Non-
   Defaulting Lenders on a pro rata basis prior to being applied to the payment of any Loans of that
   Defaulting Lender. Any payments, prepayments or other amounts payable to a Defaulting Lender that
   are applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed paid to and redirected
   by that Defaulting Lender, and each Lender irrevocably consents hereto.

                                                    101
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1347 of 1503




         (2)     Defaulting Lender Cure. If the Borrower and the Administrative Agent agree in writing in
their sole discretion that a Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the extent applicable, purchase
that portion of outstanding Loans of the other Lenders, whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender; provided further that
except to the extent otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.

                                               ARTICLE III

                TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

        Section 3.01     Taxes, Increased Costs Protection and Illegality Taxes.

       (1)      Except as required by applicable Law, any and all payments by any Loan Party to or for
the account of any Agent or any Lender under any Loan Document shall be made free and clear of and
without deduction or withholding for any Taxes.

        (2)     If any Loan Party or any other applicable withholding agent is required by applicable Law
(as determined in the good faith discretion of such Loan Party or withholding agent) to make any deduction
or withholding on account of any Taxes from any sum paid or payable by any Loan Party to any Lender or
Agent under any of the Loan Documents:

                  (a) the applicable Loan Party shall notify the Administrative Agent of any such
   requirement or any change in any such requirement as soon as such Loan Party becomes aware of it;

                    (b) the applicable Loan Party or other applicable withholding agent shall be entitled
   to make such deduction or withholding and shall pay any amounts deducted or withheld to the relevant
   Governmental Authority any such Tax before the date on which penalties attach thereto, such payment
   to be made (if the liability to pay is imposed on any Loan Party) for its own account or (if that liability
   is imposed on the Lender or Agent) on behalf of and in the name of the Lender or Agent (as applicable);

                    (c) if the Tax in question is a Non-Excluded Tax or Other Tax, the sum payable to
   such Lender or Agent (as applicable) shall be increased by such Loan Party to the extent necessary to
   ensure that, after the making of any required deduction or withholding for Non-Excluded Taxes or Other
   Taxes (including any deductions or withholdings for Non-Excluded Taxes or Other Taxes attributable
   to any payments required to be made under this Section 3.01), such Lender or such Agent (as applicable)
   receives on the due date a net sum equal to what it would have received had no such deduction or
   withholding been required or made; and

                    (d) within thirty days after paying any sum from which it is required by Law to make
   any deduction or withholding, and within thirty days after the due date of payment of any Tax which it
   is required by clause (b) above to pay, the Borrower shall deliver to the Administrative Agent evidence
   reasonably satisfactory to the other affected parties of such deduction or withholding and of the
   remittance thereof to the relevant Governmental Authority.

        (3)    Status of Lender. EachThe Administrative Agent and each Lender shall, at such times as
are reasonably requested by the Borrower or the Administrative Agent, provide the Borrower and the
                                                    102
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1348 of 1503




Administrative Agent with any documentation prescribed by Laws or reasonably requested by the Borrower
or the Administrative Agent certifying as to any entitlement of the Administrative Agent and such Lender,
as applicable, to an exemption from, or reduction in, withholding Tax with respect to any payments to be
made to the Administrative Agent or such Lender under any Loan Document. In addition, Administrative
Agent or any Lender, if reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to determine whether or not
the Administrative Agent or such Lender is subject to backup withholding or information reporting
requirements. Each such Lender or Administrative Agent shall, whenever a lapse in time or change in
circumstances renders such documentation (including any specific documentation required below in this
Section 3.01(3)) obsolete, expired or inaccurate in any material respect, deliver promptly to the Borrower
and the Administrative Agent updated or other appropriate documentation (including any new
documentation reasonably requested by the Borrower or the Administrative Agent) or promptly notify the
Borrower and Administrative Agent of its inability to do so.

                Without limiting the foregoing:

                    (a) Each U.S. Lender shall deliver to the Borrower and the Administrative Agent on
   or before the date on which such Lender becomes a party to this Agreement two properly completed and
   duly signed copies of Internal Revenue Service Form W-9 certifying that such Lender is exempt from
   U.S. federal backup withholding.

                   (b) Each Foreign Lender shall deliver to the Borrower and the Administrative Agent
   on or before the date on which such Lender becomes a party to this Agreement (and from time to time
   thereafter upon the request of the Borrower or the Administrative Agent) whichever of the following is
   applicable:

                (i)     two properly completed and duly signed copies of Internal Revenue Service Form
        W-8BEN or W-8BEN-E, as applicable (or any successor forms) claiming eligibility for the benefits
        of an income tax treaty to which the United States is a party, and such other documentation as
        required under the Code,

             (ii)     two properly completed and duly signed copies of Internal Revenue Service Form
        W-8ECI (or any successor forms),

                 (iii)   in the case of a Foreign Lender claiming the benefits of the exemption for portfolio
        interest under Section 871(h) or Section 881(c) of the Code, (A) two properly completed and duly
        signed certificates substantially in the form of Exhibit H (any such certificate, a “United States
        Tax Compliance Certificate”) and (B) two properly completed and duly signed copies of Internal
        Revenue Service Form W-8BEN or W-8BEN-E, as applicable (or any successor forms),

                 (iv)   to the extent a Foreign Lender is not the beneficial owner (for example, where the
        Foreign Lender is a partnership or a participating Lender), executed originals of Internal Revenue
        Service Form W-8IMY (or any successor forms) of the Foreign Lender, accompanied by a Form
        W-8ECI, Form W-8BEN or W-8BEN-E, as applicable, a United States Tax Compliance Certificate,
        Form W-9, Form W-8IMY and any other required information (or any successor forms) from each
        beneficial owner that would be required under this Section 3.01(3) if such beneficial owner were a
        Lender, as applicable (provided that if one or more beneficial owners are claiming the portfolio
        interest exemption, the United States Tax Compliance Certificate may be provided by such Foreign
        Lender on behalf of such beneficial owner), or

                                                    103
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1349 of 1503




                (v)      two properly completed and duly signed copies of any other form prescribed by
        applicable U.S. federal income tax laws (including the Treasury Regulations) as a basis for claiming
        a complete exemption from, or a reduction in, United States federal withholding Tax on any
        payments to such Lender under the Loan Documents.

                    (c) If a payment made to a Lender under any Loan Document would be subject to Tax
   imposed by FATCA if such Lender were to fail to comply with the applicable reporting requirements of
   FATCA (including those contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
   Lender shall deliver to the Borrower and the Administrative Agent at the time or times prescribed by
   law and at such time or times reasonably requested by the Borrower or the Administrative Agent such
   documentation prescribed by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
   Code) and such additional documentation reasonably requested by the Borrower or the Administrative
   Agent as may be necessary for the Borrower and the Administrative Agent to comply with their
   obligations under FATCA and to determine that such Lender has complied with such Lender’s
   obligations under FATCA or to determine the amount to deduct and withhold from such payment. Solely
   for purposes of this paragraph, the term “FATCA” shall include any amendments made to FATCA after
   the date of this Agreement.

Notwithstanding any other provision of this clause (c), a Lender shall not be required to deliver any form
that such Lender is not legally eligible to deliver.

        (4)      In addition to the payments by a Loan Party required by Section 3.01(2), the Borrower shall
pay any Other Taxes to the relevant Governmental Authority in accordance with applicable law and as soon
as practicable after any payment of Taxes by the Borrower to a Governmental Authority pursuant to this
Section, the Borrower shall deliver to the Administrative Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the return reporting such
payment or other evidence of such payment reasonably satisfactory to the Administrative Agent.

         (5)    The Loan Parties shall, jointly and severally, indemnify a Lender or Agent (each a “Tax
Indemnitee”), within 10 days after written demand therefor, for the full amount of any Non-Excluded
Taxes paid or payable by such Tax Indemnitee on or attributable to any payment under or with respect to
any Loan Document, and any Other Taxes payable by such Tax Indemnitee (including Non-Excluded Taxes
or Other Taxes imposed on or attributable to amounts payable under this Section 3.01), whether or not such
Taxes were correctly or legally imposed or asserted by the relevant Governmental Authority. A certificate
as to the amount of such payment or liability prepared in good faith and delivered by the Tax Indemnitee
or by the Administrative Agent on its own behalf or on behalf of another Tax Indemnitee, shall be
conclusive absent manifest error.

         (6)     If and to the extent that a Tax Indemnitee, in its sole discretion (exercised in good faith),
determines that it has received a refund of any Taxes as to which it has been indemnified pursuant to this
Section 3.01 (including by the payment of additional amounts pursuant to this Section 3.01), then such Tax
Indemnitee shall pay to the relevant Loan Party the amount of such refund, net of all out-of-pocket expenses
of the Tax Indemnitee (including any Taxes imposed with respect to such refund), and without interest
(other than any interest paid by the relevant Governmental Authority with respect to such refund), provided
that the Loan Party, upon the request of the Tax Indemnitee, agrees to repay the amount paid over by the
Tax Indemnitee (plus any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Tax Indemnitee to the extent the Tax Indemnitee is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this paragraph (6), in no event will
the Tax Indemnitee be required to pay any amount to a Loan Party pursuant to this paragraph (6) the
payment of which would place the Tax Indemnitee in a less favorable net after-Tax position than the Tax
Indemnitee would have been in if the Tax subject to indemnification and giving rise to such refund had not
                                                    104
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1350 of 1503




been deducted, withheld or otherwise imposed and the indemnification payments or additional amounts
with respect to such Tax had never been paid. This subsection shall not be construed to require a Tax
Indemnitee to make available its Tax returns (or any other information relating to its Taxes that it deems
confidential) to any Loan Party or any other Person.

        (7)     The agreements in this Section 3.01 shall survive the resignation, replacement, or removal
of any Agent or any assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments, the repayment, satisfaction or discharge of all Obligations under any Loan Document, and
the termination of this Agreement or any other Loan Document.

        (8)     For purposes of this Section, the term “Applicable Law” includes FATCA.

        Section 3.02    [Reserved.]

        ].

        Section 3.03    [Reserved.]

        ].

        Section 3.04    Increased Cost and Reduced Return; Capital Adequacy.

        (1)     Increased Costs Generally. If any Change in Law shall:

                   (a) impose, modify or deem applicable any reserve, special deposit, compulsory loan,
   insurance charge or similar requirement against assets of, deposits with or for the account of, or credit
   extended or participated in by, any Lender; or

                 (b) subject any Lender to any Tax of any kind whatsoever with respect to this
   Agreement or change the basis of taxation of payments to such Lender in respect thereof (except for
   Non-Excluded Taxes or Other Taxes covered by Section 3.01 and any Excluded Taxes).;

and the result of any of the foregoing shall be to increase the cost to such Lender, or to reduce the amount
of any sum received or receivable by such Lender hereunder (whether of principal, interest or any other
amount) then, from time to time within fifteen (15) days after demand by such Lender setting forth in
reasonable detail such increased costs (with a copy of such demand to the Administrative Agent), the
Borrower will pay to such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered; provided that such amounts shall only be payable by
the Borrower to the applicable Lender under this Section 3.04(1) so long as it is such Lender’s general
policy or practice to demand compensation in similar circumstances under comparable provisions of other
financing agreements.

         (2)     Capital Requirements. If any Lender reasonably determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by it, to a level below that which such Lender or such
Lender’s holding company, as the case may be, could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time upon demand of such Lender setting forth in reasonable detail
the charge and the calculation of such reduced rate of return (with a copy of such demand to the

                                                   105
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1351 of 1503




Administrative Agent), the Borrower will pay to such Lender additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction suffered; provided that
such amounts shall only be payable by the Borrower to the applicable Lender under this Section 3.04(2) so
long as it is such Lender’s general policy or practice to demand compensation in similar circumstances
under comparable provisions of other financing agreements.

         (3)     Certificates for Reimbursement. A certificate of a Lender setting forth the amount or
amounts necessary to compensate such Lender or its holding company, as the case may be, as specified in
subsection (1) or (2) of this Section 3.04 and delivered to the Borrower shall be conclusive absent manifest
error. The Borrower shall pay such Lender, as the case may be, the amount shown as due on any such
certificate within fifteen (15) days after receipt thereof.

        Section 3.05      [Reserved.]

        ].

        Section 3.06      Matters Applicable to All Requests for Compensation.

         (1)     Designation of a Different Lending Office. If any Lender requests compensation under
Section 3.04, or the Borrower is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01 then such Lender shall use reasonable
efforts to designate a different Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or affiliates, if, in the good faith judgment
of such Lender such designation or assignment (a) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, and (b) in each case, would not subject such Lender
to any unreimbursed cost or expense and would not otherwise be disadvantageous to such Lender in any
material economic, legal or regulatory respect.

        (2)      [Reserved.]].

        (3)      [Reserved.]].

         (4)     Delay in Requests. Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of Sections 3.01 or 3.04 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of Section 3.01 or 3.04 for any increased costs incurred or
reductions suffered more than one hundred and eighty (180) days prior to the date that such Lender notifies
the Borrower of the event giving rise to such claim and of such Lender’s intention to claim compensation
therefor (except that, if the circumstance giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to inc lude the period of retroactive effect
thereof).

        Section 3.07    Replacement of Lenders under Certain Circumstances. If (1) any Lender requests
compensation under Section 3.04, (2) the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section 3.01, (3) any Lender is a
Non-Consenting Lender or Non-Extended Lender, (4) any Lender becomes a Defaulting Lender or (5) any
other circumstance exists hereunder that gives the Borrower the right to replace a Lender as a party hereto,
then the Borrower may, at its sole expense and effort, upon notice to such Lender and the Administrative
Agent:



                                                      106
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1352 of 1503




                   (a) require such Lender to assign and delegate, without recourse (in accordance with
  and subject to the restrictions contained in, and consents required by, Section 10.07), all of its interests,
  rights and obligations under this Agreement (or, with respect to clause (3) above, all of its interests,
  rights and obligations with respect to the Class of Loans or Commitments that is the subject of the related
  consent, waiver, or amendment, as applicable) and the related Loan Documents to one or more Eligible
  Assignees that shall assume such obligations (any of which assignee may be another Lender, if a Lender
  accepts such assignment), provided that:

               (i)     the Borrower shall have paid to the Administrative Agent the assignment fee
       specified in Section 10.07(b)(iv);

              (ii)     such Lender shall have received payment of an amount equal to the applicable
       outstanding principal of its Loans, accrued interest thereon, accrued fees and all other amounts
       payable to it hereunder and under the other Loan Documents from the assignee (to the extent of
       such outstanding principal and accrued interest and fees) or the Borrower (in the case of all other
       amounts);

                (iii)   such Lender being replaced pursuant to this Section 3.07 shall (i) execute and
       deliver an Assignment and Assumption with respect to all, or a portion, as applicable, of such
       Lender’s Commitment and outstanding Loans and (ii) deliver any Term Notes evidencing such
       Loans to the Borrower (or a lost or destroyed note indemnity in lieu thereof); provided that the
       failure of any such Lender to execute an Assignment and Assumption or deliver such Term Notes
       shall not render such sale and purchase (and the c orresponding assignment) invalid and such
       assignment shall be recorded in the Register and the Term Notes shall be deemed to be canceled
       upon such failure;

               (iv)     the Eligible Assignee shall become a Lender hereunder and the assigning Lender
       shall cease to constitute a Lender hereunder with respect to such assigned Loans and Commitments,
       except with respect to indemnification and confidentiality provisions under this Agreement, which
       shall survive as to such assigning Lender;

               (v)      in the case of any such assignment resulting from a claim for compensation under
       Section 3.04 or payments required to be made pursuant to Section 3.01, such assignment will result
       in a reduction in such compensation or payments thereafter;

                (vi)    such assignment does not conflict with applicable Laws; and

               (vii)   the Lender that acts as an Agent cannot be replaced in its capacity as such Agent
       other than in accordance with Section 9.11, or

                  (b) terminate the Commitment of such Lender and in the case of a Lender, repay all
  Obligations of the Borrower owing to such Lender relating to the Loans held by such Lender as of such
  termination date; provided that in the case of any such termination of the Commitment of a Non-
  Consenting Lender such termination shall be sufficient (together with all other consenting Lenders) to
  cause the adoption of the applicable consent, waiver or amendment of the Loan Documents and such
  termination shall, with respect to clause (3) above, be in respect of all of its interests, rights and
  obligations with respect to the Class of Loans or Commitments that is the subject of the related consent,
  waiver and amendment.

              In the event that (i) the Borrower or the Administrative Agent has requested that the
Lenders consent to a departure or waiver of any provisions of the Loan Documents or agree to any
                                                    107
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1353 of 1503




amendment thereto, (ii) the consent, waiver or amendment in question requires the agreement of each
Lender, all affected Lenders or all the Lenders or all affected Lenders with respect to a certain Class or
Classes of the Loans/Commitments and (iii) the Required Lenders or Required Facility Lenders, as
applicable, have agreed to such consent, waiver or amendment, then any Lender who does not agree to
such consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

                 A Lender shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

        Section 3.08    Survival. All of the Borrower’s obligations under this Article III shall survive the
resignation, replacement, or removal of any Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments, the repayment, satisfaction or discharge of all Obligations
under any Loan Document, and the termination of this Agreement or any other Loan Document.

                                                ARTICLE IV

                                Conditions Precedent to Term Borrowings

       Section 4.01    Conditions to Term Borrowings on Closing Date. The obligation of each Lender
to make the Closing Date Term Loans on the Closing Date is subject to satisfaction (or waiver by the
Required Lenders) of the conditions set forth in Section [●]3 of the Third Amendment.

                                                 ARTICLE V

                                     Representations and Warranties

        The Borrower represents and warrants to the Agents and the Lenders, at the time of each Term
Borrowing (solely to the extent required to be true and correct for such Term Borrowing pursuant to Article
IV or Section 2.14, as applicable):

        Section 5.01     Existence, Qualification and Power; Compliance with Laws. Each Loan Party and
each of its respective Restricted Subsidiaries that is a Material Subsidiary:

         (1)      is a Person duly organized or formed, validly existing and in good standing under the Laws
of the jurisdiction of its incorporation or organization (to the extent such concept exists in such jurisdiction),

        (2)      has all corporate or other organizational power and authority to (a) own or lease its assets
and carry on its business as currently conducted and (b) in the case of the Loan Parties, execute, deliver and
perform its obligations under the Loan Documents to which it is a party,

        (3)      is duly qualified and in good standing (to the extent such concept exists) under the Laws
of each jurisdiction where its ownership, lease or operation of properties or the conduct of its business as
currently conducted requires such qualification,

        (4)      is in compliance with all applicable Laws, orders, writs, injunctions and orders and

         (5)     has all requisite governmental licenses, authorizations, consents and approvals to operate
its business as currently conducted;



                                                      108
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1354 of 1503




except in each case referred to in the preceding clauses (2)(a), (3), (4) or (5), to the extent that failure to do
so would not reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect.

        Section 5.02      Authorization; No Contravention.

        (1)    The execution, delivery and performance by each Loan Party of each Loan Document to
which such Person is a party have been duly authorized by all necessary corporate or other organizational
action.

     (2)     None of the execution, delivery and performance by each Loan Party of eac h Loan
Document to which such Person is a party will:

                    (a) contravene the terms of any of such Person’s Organizational Documents;

                   (b) result in any breach or contravention of, or the creation of any Lien upon any of
   the property or assets of such Person or any of the Restricted Subsidiaries (other than as permitted by
   Section 7.01) under (i) any Contractual Obligation in excess of the Threshold Amount to which such
   Loan Party is a party or affecting such Loan Party or the properties of such Loan party or any of its
   Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental Authority or any arbitral
   award to which such Loan Party or its property is subject; or

                    (c) violate any applicable Law;

except with respect to any breach, contravention or violation (but not creation of Liens) referred to in the
preceding clauses (b) and (c), to the extent that such breach, contravention or violation would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect.

        Section 5.03     Governmental Authorization. No material approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any Governmental Authority is necessary or
required in connection with the execution, delivery or performance by, or enforcement against, any Loan
Party of this Agreement or any other Loan Document, except for:

         (1)     filings and registrations necessary to perfect the Liens on the Collateral granted by the Loan
Parties in favor of the Secured Parties,

        (2)     the approvals, consents, exemptions, authorizations, actions, notices and filings that have
been duly obtained, taken, given or made and are in full force and effect (except to the extent not required
to be obtained, taken, given or made or in full force and effect pursuant to the Collateral and Guarantee
Requirement) and

         (3)    those approvals, consents, exemptions, authorizations or other actions, notices or filings,
the failure of which to obtain or make would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

         Section 5.04  Binding Effect. This Agreement and each other Loan Document has been duly
executed and delivered by each Loan Party that is party hereto or thereto, as applicable. Each Loan
Document constitutes a legal, valid and binding obligation of each Loan Party that is party thereto,
enforceable against each such Loan Party in accordance with its terms, except as such enforceability may
be limited by Debtor Relief Laws and by general principles of equity and principles of good faith and fair
dealing.


                                                      109
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1355 of 1503




        Section 5.05     Financial Statements; No Material Adverse Effect.

        (1)       The (a) audited consolidated balance sheets of the Borrower and its consolidated
Subsidiaries as of the fiscal year ended February 2, 2020, and the related consolidated statements of
operations, changes in stockholders’ equity and cash flows for the Borrower and its consolidated
Subsidiaries for such fiscal year then ended, and (b) the unaudited quarterly balance sheet and related
statements of income and cash flows of the Borrower and its Subsidiaries for the fiscal quarter ended
[●],October 31, 2020 (the “Quarterly Financial Statements”), in each case, fairly present in all material
respects the financial condition of the Borrower and its consolidated Subsidiaries as of the date(s) thereof
and their results of operations for the period covered thereby in accordance with GAAP consistently applied
throughout the periods covered thereby, (i) except as otherwise expressly noted therein and (ii) subject, in
the case of the Quarterly Financial Statements, to changes resulting from normal year-end adjustments and
the absence of footnotes.

        (2)      Since the Closing Date, there has been no event or circumstance, either individually or in
the aggregate, that has had or would reasonably be expected to have a Material Adverse Effect.

         Section 5.06       Litigation. Except as set forth on Schedule 5.06, there are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Borrower, overtly threatened in writing,
at law, in equity, in arbitration or before any Governmental Authority, by or against Holdings, the Borrower
or any of the Restricted Subsidiaries that would reasonably be expected to have a Material Adverse Effect.

         Section 5.07    Labor Matters. Except as would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect: (1) there are no strikes or other labor disputes against the
Borrower or the Restricted Subsidiaries pending or, to the knowledge of the Borrower, overtly threatened
in writing and (2) hours worked by and payment made based on hours worked to employees of each of the
Borrower or the Restricted Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Laws dealing with wage and hour matters.

        Section 5.08     Real Property Matters.

         (1)      Each Loan Party and each of its respective Restricted Subsidiaries has good and valid
record title in fee simple to, or valid leasehold interests in, or easements or other limited property interests
in, all Real Property and Space Leased Property necessary in the ordinary conduct of its business, free and
clear of all Liens except for Liens permitted by Section 7.01 and except where the failure to have such title
or other interest would not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

       (2)       As of the Closing Date, Schedule 5.08(2) annexed hereto contains a true, accurate and
complete list of all Owned Real Property.

        (3)      As of the Closing Date, Schedule 5.08(3) annexed hereto contains a true, accurate and
complete list of all leases, subleases or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting any Leased Real Property, including
reasonable detail as to lease term, extension options, rental obligations and the counterparties. Except as
specified in Schedule 5.08(3) annexed hereto, each agreement listed on Schedule 5.08(3) is in full force and
effect and there is no default by any Loan Party or any Restricted Subsidiary thereunder. No Loan Party or
any Restricted Subsidiary has knowledge of any default by any other party thereto that has occurred and is
continuing thereunder, and each such agreement constitutes the legally valid and binding obligation of each
applicable Loan Party, enforceable against such Loan Party in accordance with its terms, except as

                                                     110
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1356 of 1503




enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles.

        (4)      As of the Closing Date, Schedule 5.08(4) annexed hereto contains a true, accurate and
complete list of all leases, subleases or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting any Space Leased Property, including
reasonable detail as to lease term, extension options, rental obligations and the counterparties. Except as
specified in Schedule 5.08(4) annexed hereto, each agreement listed on Schedule 5.08(4) is in full force and
effect and there is no default by any Loan Party thereunder. No Loan Party or any Restricted Subsidiary
has knowledge of any default by any other party thereto that has occurred and is continuing thereunder, and
each such agreement constitutes the legally valid and binding obligation of each applicable Loan Party or
each applicable or any Restricted Subsidiary, enforceable against such Loan Party or Restricted Subsidiary
in accordance with its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’ rights generally or by equitable
principles.

         (5)      As of the Closing Date, other than as set forth on Schedule 5.08(5) annexed hereto, there
are no pending condemnation, zoning or other land use proceedings or special assessment proceedings with
respect to any Real Property or the use thereof, and no Loan Party or Restricted Subsidiary has received
written notice from any Governmental Authority threatening any such proceeding. No Loan Party or
Restricted Subsidiary has entered into any agreements or commitments with Governmental Authorities that
(i) materially affect the operations of or the entitlements applicable to such properties, (ii) require the owner
of any such property to make improvements to such property or make dedications or off-site improvements
for the benefit of adjoining properties, or (iii) make additional expenditures with respect to the operation of
the Real Property.

       (6)     Other than as forth on Schedule 5.08(6) annexed hereto, there is no construction or tenant
improvement work currently underway at any Real Property or Space Leased Property having a total cost
of more than [$$500,000.].

        (7)      Other than as forth on Schedule 5.08(7) annexed hereto, no Loan Party or Restricted
Subsidiary has received written notice from any Governmental Authority asserting a violation of any Law
with respect to any Real Property or Space Leased Property.

        (8)     Other than as forth on Schedule 5.05(8) attached here, each Loan Party or Subsidiary that
owns or leases any Real Property or Space Leased Property is current occupying and conducting business
at such Real Property or Space Leased Property.

        Section 5.09     Environmental Matters. Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect: (a) each Loan Party and each of its Restricted
Subsidiaries and their respective operations and properties is in compliance with all applicable
Environmental Laws; (b) each Loan Party and each of its Restricted Subsidiaries has obtained and
maintained all Environmental Permits required to conduct their operations; (c) none of the Loan Parties or
any of their respective Restricted Subsidiaries has become subject to any pending or, to the knowledge of
the Borrower, threatened Environmental Claim in writing or Environmental Liability; and (d) none of the
Loan Parties or any of their respective Restricted Subsidiaries or, to the knowledge of the Borrower,
predecessors has treated, stored, transported or Released Hazardous Materials at or from any currently or
formerly owned, leased or operated real estate or facility.

       Section 5.10      Taxes. Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Loan Party and each of its Restricted Subsidiaries has
                                                      111
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1357 of 1503




timely filed all Tax returns and reports required to be filed, and have timely paid all Taxes (including
satisfying its withholding tax obligations) levied or imposed on their properties, income or assets (whether
or not shown in a Tax return), which are due and payable, except those Taxes which are being contested in
good faith by appropriate actions diligently taken and for which adequate reserves have been provided in
accordance with GAAP.

        There is no proposed Tax assessment, deficiency or other claim against any Loan Party or any of
its Restricted Subsidiaries except (i) those being actively contested by a Loan Party or such Restricted
Subsidiary in good faith and by appropriate actions diligently taken and for which adequate reserves have
been provided in accordance with GAAP or (ii) those which would not reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect.

        Section 5.11     ERISA Compliance.

         (1)    Except as would not, either individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, each Plan is in compliance with the applicable provisions of ERISA,
the Code and other federal or state Laws.

        (2)     (a) No ERISA Event has occurred or is reasonably expected to occur;

                  (a) no Pension Plan has failed to satisfy the minimum funding standards (within the
   meaning of Section 412 of the Code or Section 302 of ERISA) applicable to such Pension Plan;

                   (b) none of the Loan Parties or any of their respective ERISA Affiliates has incurred,
   or reasonably expects to incur, any liability (and no event has occurred which, with the giving of notice
   under Section 4219 of ERISA, would result in such liability) under Sections 4201 et seq. or 4243 of
   ERISA with respect to a Multiemployer Plan;

                    (c) none of the Loan Parties or any of their respective ERISA Affiliates has engaged
   in a transaction that is subject to Sections 4069 or 4212(c) of ERISA; and

                  (d) neither any Loan Party nor any ERISA Affiliate has been notified in writing by the
   sponsor of a Multiemployer Plan that such Multiemployer Plan is insolvent or has been determined to
   be in endangered or critical status and no such Multiemployer Plan is expected to be insolvent or in
   endangered or critical status,

except, with respect to each of the foregoing clauses of this Section 5.11(2), as would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse Effect.

         (3)    Except where noncompliance or the incurrence of an obligation would not reasonably be
expected to result in a Material Adverse Effect, (a) each Foreign Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable Laws, statutes, rules,
regulations and orders, and (b) none of Holdings, the Borrower or any Subsidiary has incurred any
obligation in connection with the termination of or withdrawal from any Foreign Plan.

        Section 5.12     Subsidiaries.

        (1)      As of the Closing Date, after giving effect to the Transactions all of the outstanding Equity
Interests in the Borrower and its Subsidiaries have been validly issued and are fully paid and (if applicable)
non-assessable, and all Equity Interests owned by Holdings in the Borrower, and by the Borrower or any
Subsidiary Guarantor in any of their respective Subsidiaries are owned free and clear of all Liens of any

                                                    112
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1358 of 1503




person except (a) those Liens created under the Collateral Documents, the “Collateral Documents” (as
defined in the ABL Credit Agreement) and the “Collateral Documents” (as defined in the First Lien Credit
Agreement) and (b) any nonconsensual Lien that is permitted under Section 7.01.

        (2)      As of the Closing Date, Schedule 5.12 sets forth:

                    (a) the name and jurisdiction of each Subsidiary,

                   (b) the ownership interests of Holdings in the Borrower and of the Borrower and any
   Subsidiary of the Borrower in each Subsidiary, including the percentage of such ownership, and

                  (c) the Equity Interests of each Subsidiary described in clause (b) that are required to
   be pledged on the Closing Date after giving effect to the Transactions pursuant to the Collateral and
   Guarantee Requirement.

        Section 5.13     Margin Regulations; Investment Company Act.

                     (a) No Loan Party is engaged nor will it engage, principally or as one of its important
   activities, in the business of purchasing or carrying Margin Stock (within the meaning of Regulation U
   issued by the Board of Governors of the Federal Reserve System of the United States), or extending
   credit for the purpose of purchasing or carrying Margin Stock, and no proceeds of any Borrowings will
   be used for any purpose that violates Regulation U.

                    (b) No Loan Party is an “investment company” under the Investment Company Act of
   1940.

        Section 5.14      Disclosure. None of the written information and written data heretofore or
contemporaneously furnished in writing by or on behalf of the Borrower or any Subsidiary Guarantor to
any Agent or any Lender on or prior to the Closing Date in connection with the Transactions, when taken
as a whole, when furnished, contains any material misstatement of fact or omits to state any material fact
necessary to make such written information and written data taken as a whole, in the light of the
circumstances under which it was delivered, not materially misleading (after giving effect to all
modifications and supplements to such written information and written data, in each case, furnished after
the date on which such written information or such written data was originally delivered and prior to the
Closing Date); it being understood that for purposes of this Section 5.14, such written information and
written data shall not include any projections, pro forma financial information, financial estimates, forecasts
and forward-looking information or information of a general economic or general industry nature.

         Section 5.15     Intellectual Property; Licenses, etc. The Borrower and the Restricted Subsidiaries
have good and marketable title to, or a valid license or right to use, all patents, patent rights, trademarks,
servicemarks, trade names, copyrights, technology, software, know-how database rights and other
intellectual property rights (collectively, “IP Rights”) that to the knowledge of the Borrower are reasonably
necessary for the operation of their respective businesses as currently conducted, except where the failure
to have any such rights, either individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. To the knowledge of the Borrower, the operation of the respective businesses of
the Borrower or any Subsidiary of the Borrower as currently conducted does not infringe upon, dilute,
misappropriate or violate any IP Rights held by any Person except for such infringements, dilutions,
misappropriations or violations, individually or in the aggregate, that would not reasonably be expected to
have a Material Adverse Effect. No claim or litigation regarding any IP Rights is pending or, to the
knowledge of the Borrower, threatened in writing against any Loan Party or Subsidiary, that, either
individually or in the aggregate, would reasonably be expected to have a Material Adverse Effect.
                                                     113
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1359 of 1503




      Section 5.16     Solvency. On the Closing Date after giving effect to the Transactions, the
Borrower and its Subsidiaries, on a consolidated basis, are Solvent.

        Section 5.17      USA PATRIOT Act; Anti-Terrorism Laws; Foreign Corrupt Practices Act. To the
extent applicable, Holdings, Borrower and the Restricted Subsidiaries are in compliance, in all material
respects, with (i) the USA PATRIOT Act, (ii) the United States Foreign Corrupt Practices Act of 1977 (the
“FCPA”), and (iii) the Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 C.F.R. Subtitle B, Chapter V, as amended) and
any other enabling legislation or executive order relating thereto. None of Holdings, Borrower or any
Restricted Subsidiary nor, to the knowledge of the Borrower, any director, officer or employee of any of
Holdings, the Borrower or any of the Restricted Subsidiaries, is currently the subject of any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”)
(“Sanctions”). No proceeds of the Loans will be used by Holdings, the Borrower or any Restricted
Subsidiary (a) directly or, to the knowledge of the Borrower, indirectly, for any payments to any
governmental official or employee, political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or direct business, or to obtain any
improper advantage, in violation of the FCPA or (b) for the purpose of financing activities of or with any
Person, that, at the time of such financing, is the subject of any Sanctions administered by OFAC.

         Section 5.18    Collateral Documents. Except as otherwise contemplated hereby or under any
other Loan Documents and subject to limitations set forth in the Collateral and Guarantee Requirement, the
provisions of the Collateral Documents, together with such filings and other actions required to be taken
hereby or by the applicable Collateral Documents (including the delivery to Collateral Agent of any Pledged
Collateral required to be delivered pursuant hereto or the applicable Collateral Documents), are effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties a legal, valid and enforceable
Lien (subject to Liens permitted by Section 7.01) with the priority set forth in the Applicable Intercreditor
Agreement on all right, title and interest of the respective Loan Parties in the Collateral described therein.

Notwithstanding anything herein (including this Section 5.18) or in any other Loan Document to the
contrary, no Loan Party makes any representation or warranty as to (A) the effects of perfection or non-
perfection, the priority or the enforceability of any pledge of or security interest in any Equity Interests of
any Foreign Subsidiary, or as to the rights and remedies of the Agents or any Lender with respect thereto,
under foreign Law, (B) the pledge or creation of any security interest, or the effects of perfection or non-
perfection, the priority or the enforceability of any pledge of or security interest to the extent such pledge,
security interest, perfection or priority is not required pursuant to the Collateral and Guarantee Requirement
or (C) any Excluded Assets.

       Section 5.19   Use of Proceeds. The Borrower has used the proceeds of the Loans issued
hereunder only in compliance with (and not in contravention of) each Loan Document.

       Section 5.20     Beneficial Ownership Certification. As of the Closing Date, the information
included in the Beneficial Ownership Certification provided on or prior to the Closing Date to any Lender
in connection with this Agreement is true and correct in all respects.

                                                ARTICLE VI

                                           Affirmative Covenants

        From and after the Closing Date, so long as the Termination Conditions have not been satisfied,
the Borrower shall, and shall (except in the case of the covenants set forth in Sections 6.01, 6.02 and 6.03)
cause each of the Restricted Subsidiaries to:
                                                      114
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1360 of 1503




         Section 6.01  Financial Statements. Deliver to the Administrative Agent for prompt further
distribution by the Administrative Agent to each Lender each of the following:

         (1)      as soon as available, but in any event within ninety (90) days after the end of each fiscal
year of the Borrower (or, with respect to the fiscal year of the Borrower ended [January 30, 2021],, one
hundred and five (105) days after the end of such fiscal year), commencing with the fiscal year ending
January [30],, 2021, (I) a consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or operations, stockholders’ equity and
cash flows for such fiscal year, together with related notes thereto and management’s discussion and
analysis describing results of operations in the form customarily prepared by management of the Borrower,
setting forth in each case in comparative form the figures for the previous fiscal year, in reasonable detail
and all prepared in accordance with GAAP, audited and accompanied by a report and opinion of any of the
“big four” accounting firms or any other independent registered public accounting firm of nationally
recognized standing or another accounting firm reasonably acceptable to the Required Administrative
Lenders, which report and opinion (a) will be prepared in accordance with generally accepted auditing
standards and (b), other than with respect to the report and opinion for fiscal year ending [January 30],,
2021, will not be subject to any qualification as to the scope of such audit or be subject to any explanatory
statement as to the Borrower’s ability to continue as a “going concern” or like qualification (other than such
a qualification based solely on (i) an upcoming maturity of the Loans under this Agreement, the First Lien
Facility or the ABL Facility or (ii) any anticipated inability to satisfy any financial maintenance covenant
hereunder or under the ABL Credit Agreement) and (II) a report setting forth in reasonable detail the portion
of revenues and gross margin for such fiscal year derived from (1) brick and mortar store sales and (2) e-
commerce sales (inclusive of drop-ship business but without providing gross margin with respect thereto)
and the amount of revenues from drop-ship business, which shall include in comparative form (both in
dollars and percentage terms, as applicable), the figures for the previous fiscal year (to the extent such
information is provided for such previous fiscal year under this Agreement);

         (2)      as soon as available, but in any event within forty-five (45) days after the end of each of
the first three (3) fiscal quarters of each fiscal year of the Borrower commencing with the fiscal quarter
ending [_],May 1, 2021, (I) a condensed consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal quarter, and the related (a) condensed consolidated statement of income or
operations for such fiscal quarter and for the portion of the fiscal year then ended and (b) condensed
consolidated statement of cash flows for the portion of the fiscal year then ended, setting forth, in each case
of the preceding clauses (a) and (b), in comparative form the figures for the corresponding fiscal quarter of
the previous fiscal year and the corresponding portion of the previous fiscal year, accompanied by an
Officer’s Certificate stating that such financial statements fairly present in all material respects the financial
condition, results of operations and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject to normal year-end adjustments and the absence of footnotes, together with management’s
discussion and analysis describing results of operations in the form customarily prepared by management
of the Borrower and (II) a report setting forth in reasonable detail the portion of revenues and gross margin
for such fiscal quarter and the portion of the fiscal year then ended derived from (1) brick and mortar store
sales and (2) e-commerce sales (inclusive of drop-ship business but without providing gross margin with
respect thereto) and the amount of revenues from drop-ship business, which shall include in comparative
form (both in dollars and percentage terms, as applicable), the figures for the corresponding fiscal quarter
of the previous fiscal year (to the extent such information is provided for such previous fiscal year under
this Agreement) and the corresponding portion of the previous fiscal year (to the extent such information
is provided for such previous fiscal year under this Agreement);

         (3)      within ninety (90) days after the end of each fiscal year of the Borrower (or 120 days after
the end of the fiscal year during which the Closing Date occurs), (a) a consolidated budget for the following
fiscal year on a quarterly basis as customarily prepared by management of the Borrower for its internal use
                                                      115
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1361 of 1503




(including any projected consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
the following fiscal year and the related consolidated statements of projected operations or income, in each
case, to the extent prepared by management of the Borrower and included in such consolidated budget) and
(b) projections of the portion of revenues and gross margin derived from (1) brick and mortar store sales
and (2) e-commerce sales (inclusive of drop-ship business but without providing gross margin with respect
thereto) and the amount of revenues from drop-ship business, in each case, prepared on a quarterly basis,
which projected financial statements shall be prepared in good faith on the basis of assumptions believed
to be reasonable at the time of preparation of such projected financial statements (it being understood by
the Secured Parties that any such projections are not to be viewed as facts, are subject to significant
uncertainties and contingencies, many of which are beyond the control of the Loan Parties and the Investors
and that no assurance can be given that any particular projections will be realized, that actual results may
differ and that such differences may be material);

        (4)      simultaneously with the delivery of each set of consolidated financial statements referred
to in Sections 6.01(1) and 6.01(2), the related unaudited (it being understood that such information may be
audited at the option of the Borrower) consolidating financial statements reflecting the adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) from such consolidated financial
statements; and

         Notwithstanding the foregoing, the obligations referred to in Sections 6.01(1) and 6.01(2) may be
satisfied with respect to financial information of the Borrower and its Subsidiaries by furnishing (A) the
applicable financial statements of any Parent Company or (B) the Borrower’s or such Parent Company’s
Form 10-K or 10-Q, as applicable, filed with the SEC (and the public filing of such report with the SEC
shall constitute delivery under this Section 6.01); provided that with respect to each of the preceding clauses
(A) and (B), (1) to the extent such information relates to a parent of the Borrower, if and so long as such
Parent Company will have Independent Assets or Operations, such information is accompanied by
consolidating information that explains in reasonable detail the differences between the information relating
to such Parent Company and its Independent Assets or Operations, on the one hand, and the information
relating to the Borrower and the consolidated Restricted Subsidiaries on a s tand-alone basis, on the other
hand and (2) to the extent such information is in lieu of information required to be provided under Section
6.01(1) (it being understood that such information may be audited at the option of the Borrower), such
materials are accompanied by a report and opinion of PricewaterhouseCoopers, LLP, KPMG LLP or any
other independent registered public accounting firm of nationally recognized standing or another
accounting firm reasonably acceptable to the Required Administrative Lenders, which report and opinion
(x) shall be prepared in accordance with generally accepted auditing standards and (y) shall not be subject
to any qualification as to the scope of such audit or be subject to any explanatory statement as to the
Borrower’s ability to continue as a “going concern” or like qualification (other than such a qualification
based solely on (i) an upcoming maturity of the Loans under this Agreement, the First Lien Facility or the
ABL Facility or (ii) any anticipated inability to satisfy any financial maintenance covenant hereunder).

        Any financial statements required to be delivered pursuant to Sections 6.01(1) or 6.01(2) shall not
be required to contain all purchase accounting adjustments relating to the Transactions or any other
transaction(s) permitted hereunder to the extent it is not practicable to include any such adjustments in such
financial statements.

        Each Lender and the Administrative Agent hereby acknowledges and agrees that the Borrower and
its Subsidiaries may be required to restate historical financial statements as the result of the implementation
of changes in GAAP, or the respective interpretation thereof, and that such restatements will not result in a
Default or an Event of Default under the Credit Documents.


                                                     116
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1362 of 1503




        Section 6.02      Certificates; Other Information. Deliver to the Administrative Agent for prompt
further distribution by the Administrative Agent to each Lender:

       (1)     no later than five (5) days after the delivery of the financial statements referred to in
Sections 6.01(1) and (2), a duly completed Compliance Certificate signed by a Financial Officer of the
Borrower;

         (2)     promptly after the same are publicly available, copies of all annual, regular, periodic and
special reports, proxy statements and registration statements which the Borrower or any Restricted
Subsidiary files with the SEC or with any Governmental Authority that may be substituted therefor or with
any national securities exchange, as the case may be (other than amendments to any registration statement
(to the extent such registration statement, in the form it became effective, is delivered to the Administrative
Agent), exhibits to any registration statement and, if applicable, any registration statement on Form S-8),
and in any case not otherwise required to be delivered to the Administrative Agent pursuant to any other
clause of this Section 6.02;

         (3)      promptly after the furnishing thereof, copies of any notices of default to any holder of any
class or series of debt securities of any Loan Party having an aggregate outstanding principal amount greater
than the Threshold Amount or pursuant to the First Lien Facility and/or the ABL Facility, so long as the
aggregate outstanding principal amount thereunder is greater than the Threshold Amount (in each case,
other than in connection with any board observer rights) and not otherwise required to be furnished to the
Administrative Agent pursuant to any other clause of this Section 6.02;

        (4)      together with the delivery of the Compliance Certificate with respect to the financial
statements referred to in Section 6.01(1), (a) a report setting forth the information required by Sections 1(a),
(e) and (f) and Section 11 of the Perfection Certificate (or confirming that there has been no change in such
information since the latter of the Closing Date or the last such report) and (b) a list of each Subsidiary of
the Borrower that identifies each Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary as of
the date of delivery of such list or a confirmation that there is no change in such information since the later
of the Closing Date and the last such list;

        (5)      [reserved]; and

       (6)     promptly, such additional information regarding the business and financial affairs of any
Loan Party or any Material Subsidiary that is a Restricted Subsidiary, or compliance with the terms of the
Loan Documents, as the Administrative Agent may from time to time on its own behalf or on behalf of any
Lender reasonably request in writing from time to time.

         Documents required to be delivered pursuant to Section 6.01 or Section 6.02(2) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on the date (a) on which the
Borrower posts such documents, or provides a link thereto, on the Borrower’s (or any Parent Company’s)
website on the Internet at the website address listed on Schedule 10.02 hereto (or as such address may be
updated from time to time in accordance with Section 10.02); or (b) on which such documents are posted
on the Borrower’s behalf on IntraLinks/IntraAgency or another relevant website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that (i) upon written request by the Administrative
Agent, the Borrower will deliver paper copies of such documents to the Administrative Agent for further
distribution by the Administrative Agent to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) the Borrower shall notify (which may be by facsimile
or electronic mail) the Administrative Agent of the posting of any such documents or link and, upon the
Administrative Agent’s request, provide to the Administrative Agent by electronic mail electronic versions
                                                     117
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1363 of 1503




(i.e., pdf copies) of such documents. Each Lender shall be solely responsible for timely accessing posted
documents or requesting delivery of paper copies of such documents from the Administrative Agent and
maintaining its copies of such documents.

          The Borrower hereby acknowledges that (a) the Administrative Agent may, but shall not be
obligated to, make available to the Lenders materials or information provided by or on behalf of the
Borrower hereunder (collectively, the “Borrower Materials”) by posting the Borrower Materials on
Intralinks, DebtDomain, SyndTrak, ClearPar or another similar electronic system chosen by the
Administrative Agent to be its electronic transmission system (the “Platform”) and (b) certain of the
Lenders may have personnel who do not wish to receive any information with respect to the Borrower, its
Subsidiaries or their respective securities that is not Public-Side Information, and who may be engaged in
investment and other market-related activities with respect to such Person’s securities. The Borrower
hereby agrees that (i) at the Administrative Agent’s request, all Borrower Materials that are to be made
available to Public Lenders will be clearly and conspicuously marked “PUBLIC” which, at a minimum,
means that the word “PUBLIC” will appear prominently on the first page thereof; (ii) by marking Borrower
Materials “PUBLIC,” the Borrower will be deemed to have authorized the Administrative Agent and the
Lenders to treat such Borrower Materials as containing only Public -Side Information (provided, however,
that to the extent such Borrower Materials constitute Information, they will be treated as set forth in Section
10.09); (iii) all Borrower Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated as “Public Side Information”; and (iv) the Administrative Agent will treat the
Borrower Materials that are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated as “Public Side Information.” Notwithstanding the foregoing, (x) the Borrower
shall be under no obligation to mark the Borrower Materials “PUBLIC” and (y) the following
Communications shall be deemed “PUBLIC,” unless the Borrower notifies the Administrative Agent
promptly in writing that any such document contains material non-public information: (1) the Loan
Documents, and (2) notification of changes in the terms of the Loans.

         Anything to the contrary notwithstanding, nothing in this Agreement will require Holdings, the
Borrower or any Subsidiary to disclose, permit the inspection, examination or making copies or abstracts
of, or discussion of, any document, information or other matter, or provide information (i) that constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in respect of which disclosure is
prohibited by Law or binding agreement or (iii) that is subject to attorney-client or similar privilege or
constitutes attorney work product.

         Section 6.03   Notices. Promptly after a Responsible Officer obtains actual knowledge thereof,
notify the Administrative Agent of:

        (1)      the occurrence of any Default; and

         (2)      (a) any dispute, litigation, investigation or proceeding between any Loan Party and any
arbitrator or Governmental Authority, (b) the filing or commencement of, or any material development in,
any litigation or proceeding affecting any Loan Party or its Subsidiary, including pursuant to any applicable
Environmental Laws or in respect of IP Rights, the occurrence of any noncompliance by any Loan Party or
any of its Subsidiaries with, or liability under, any Environmental Law or Environmental Permit, or (c) the
occurrence of any ERISA Event that, in any such case referred to in clauses (a), (b) or (c) of this Section
6.03(2), has resulted or would reasonably be expected to result in a Material Adverse Effect.

         Each notice pursuant to this Section 6.03 shall be accompanied by a written statement of a
Responsible Officer of the Borrower (a) that such notice is being delivered pursuant to Section 6.03(1) or
(2) (as applicable) and (b) setting forth details of the occurrence referred to therein and stating what action
the Borrower has taken and proposes to take with respect thereto.
                                                     118
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1364 of 1503




        Section 6.04    Payment of Obligations. Timely pay, discharge or otherwise satisfy, as the same
shall become due and payable, all of its obligations and liabilities in respect of Taxes imposed upon it or
upon its income or profits or in respect of its property, except, in each case, to the extent (1) any such Tax
is being contested in good faith and by appropriate actions for which appropriate reserves have been
established in accordance with GAAP or (2) the failure to pay or discharge the same would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse Effect.

        Section 6.05     Preservation of Existence, etc..

         (1)     Preserve, renew and maintain in full force and effect its legal existence under the Laws of
the jurisdiction of its organization; and

          (2)     take all reasonable action to obtain, preserve, renew and keep in full force and effect its
rights, licenses, permits, privileges, franchises, and IP Rights material to the conduct of its business,

except in the case of clauses (1) or (2) of this Section 6.05 to the extent (other than with respect to the
preservation of the existence of the Borrower set forth in clause (1)) that failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect or pursuant
to any merger, consolidation, liquidation, dissolution or disposition permitted by Article VII.

           Section 6.06    Maintenance of Properties. Except if the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect, maintain, preserve and protect
all of its material properties and equipment used in the operation of its business in reasonably good working
order, repair and condition, ordinary wear and tear excepted and casualty or condemnation excepted.

        Section 6.07     Maintenance of Insurance.

         (1)      Maintain with insurance companies that the Borrower believes (in the good faith judgment
of its management) are financially sound and reputable at the time the relevant coverage is placed or
renewed or with a Captive Insurance Subsidiary, insurance with respect to the Borrower’s and the Restricted
Subsidiaries’ properties and business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such amounts (after giving effect to
any self-insurance reasonable and customary for similarly situated Persons engaged in the same or similar
businesses as the Borrower and the Restricted Subsidiaries) as are customarily carried under similar
circumstances by such other Persons, and will furnish to the Lenders, upon written request from the
Collateral Agent or the Required Lenders, information presented in reasonable detail as to the insurance so
carried; provided that notwithstanding the foregoing, in no event will the Borrower or any Restricted
Subsidiary be required to obtain or maintain insurance that is more restrictive than what is consistent with
past practice. Each such policy of insurance will as appropriate, (i) name the Collateral Agent, on behalf of
the Secured Parties, as an additional insured thereunder as its interests may appear or (ii) in the case of each
casualty insurance policy, contain an additional loss payable clause or endorsement that names the
Collateral Agent, on behalf of the Secured Parties, as the additional loss payee thereunder; provided that to
the extent that the requirements of this Section 6.07 are not satisfied on the Closing Date, the Borrower may
satisfy such requirements within ninety (90) days of the Closing Date (or such later date as the Required
Administrative Lenders may agree).

         (2)    If any improved portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency) as a special flood
hazard area with respect to which flood insurance has been made available under the Flood Insurance Laws,
(each, a “Flood Hazard Property”), then the Borrower will, or will cause each Loan Party to (a) maintain,
or cause to be maintained, flood insurance in an amount and otherwise sufficient to comply with all
                                                     119
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1365 of 1503




applicable rules and regulations promulgated pursuant to the Flood Insurance Laws and (b) deliver to the
Collateral Agent (A) evidence as to whether the community in which such Mortgaged Property is located
is participating in the National Flood Insurance Program, (B) the Borrower’s written acknowledgment as
to the fact that such Mortgaged Property is a Flood Hazard Property and as to whether the community in
which each such Flood Hazard Property is located is participating in the National Flood Insurance Program
and (C) copies of an application for a flood insurance policy plus proof of premium payment, a declaration
page confirming that such flood insurance has been issued, or such other evidence of such flood insurance
reasonably satisfactory to the Collateral Agent and the Required Administrative Lenders and naming the
Collateral Agent as mortgagee and loss payee (the requirements of clauses (a) and (b) being the “Flood
Insurance Requirements”).

          Section 6.08    Compliance with Laws. Comply in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees of any Governmental Authority applicable to it or to
its business or property (including ERISA, the USA PATRIOT Act, Sanctions, OFAC and FCPA), except
if the failure to comply therewith would not reasonably be expected individually or in the aggregate to have
a Material Adverse Effect.

         Section 6.09     Books and Records. Maintain proper books of record and account, in which entries
that are full, true and correct in all material respects shall be made of all material financial transactions and
matters involving the assets and business of the Borrower or such Restricted Subsidiary, as the case may
be (it being understood and agreed that certain Foreign Subsidiaries may maintain individual books and
records in conformity with generally accepted accounting principles in their respective countries of
organization and that such maintenance shall not constitute a breach of the representations, warranties or
covenants hereunder).

         Section 6.10    Inspection Rights. Permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom and to discuss its affairs,
finances and accounts with its directors, officers, and independent public accountants (subject to such
accountants’ customary policies and procedures), all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided that only the Administrative Agent on behalf of the Lenders may
exercise rights of the Administrative Agent and the Lenders under this Section 6.10 and the Administrative
Agent shall not exercise such rights more often than two (2) times during any calendar year absent the
existence of an Event of Default and only one (1) such time shall be at the Borrower’s expense; provided
further that when an Event of Default exists, the Administrative Agent (or any of its representatives or
independent contractors) may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and upon reasonable advance notice. The Administrative Agent shall give the
Borrower the opportunity to participate in any discussions with the Borrower’s independent public
accountants. For the avoidance of doubt, this Section 6.10 is subject to the last paragraph of Section 6.02.
In no event shall the Administrative Agent be required to bear any cost or expense hereunder.

        Section 6.11     Covenant to Guarantee Obligations and Give Security. At the Borrower’s expense,
subject to the provisions of the Collateral and Guarantee Requirement and any applicable limitation in any
Collateral Document, take all action necessary or reasonably requested by the Adminis trative Agent, the
Collateral Agent or the Required Lenders to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:

        (1)      (x) upon (i) the formation or acquisition of any new direct or indirect Material Domestic
Subsidiary (other than any Excluded Subsidiary) by any Loan Party, (ii) the designation of any existing
direct or indirect Material Domestic Subsidiary (other than any Excluded Subsidiary) as a Restricted
                                                      120
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1366 of 1503




Subsidiary, (iii) any Subsidiary (other than any Excluded Subsidiary) becoming a Material Domestic
Subsidiary or (iv) an Excluded Subsidiary that is a Material Domestic Subsidiary ceasing to be an Excluded
Subsidiary but continuing as a Restricted Subsidiary of the Borrower, (y) upon the acquisition of any assets
by the Borrower or any Subsidiary Guarantor or (z) with respect to any Subsidiary at the time it becomes a
Loan Party, for any assets held by such Subsidiary (in each case, other than assets constituting Collateral
under a Collateral Document that becomes subject to the Lien created by such Collateral Document upon
acquisition thereof (without limitation of the obligations to perfect such Lien)):

                    (a) within sixty (60) days (or such greater number of days specified below) after such
   formation, acquisition or designation or, in each case, such longer period as the Required Lenders may
   agree in their reasonable discretion cause such Material Domestic Subsidiary required to become a
   Guarantor under the Collateral and Guarantee Requirement to execute the Guaranty (or a joinder thereto)
   and other documentation the Collateral Agent or the Required Administrative Lenders may reasonably
   request from time to time in order to carry out more effectively the purposes of the Guaranty and the
   Collateral Documents and

                        (A)     within sixty (60) days) after such formation, acquisition or designation,
                cause each such Material Domestic Subsidiary that is required to become a Subsidiary
                Guarantor pursuant to the Collateral and Guarantee Requirement to duly execute and
                deliver to the Collateral Agent supplements to the Security Agreement, a counterpart
                signature page to the Intercompany Subordination Agreement, Intellectual Property
                Security Agreements and other security agreements and documents necessary to satisfy the
                Collateral and Guarantee Requirement, as reasonably requested by and in form and
                substance reasonably satisfactory to the Collateral Agent and the Required Administrative
                Lenders (consistent with the Security Agreement, Intellectual Property Security
                Agreements and other Collateral Documents in effect on the Closing Date), in each case
                granting and perfecting Liens required by the Collateral and Guarantee Requirement;

                        (B)      within sixty (60) days after such formation, acquisition or designation,
                cause each such Material Domestic Subsidiary that is required to become a Guarantor
                pursuant to the Collateral and Guarantee Requirement to deliver any and all certificates
                representing Equity Interests (to the extent certificated) that are required to be pledged
                pursuant to the Collateral and Guarantee Requirement, accompanied by undated stock
                powers or other appropriate instruments of transfer executed in blank and a joinder to the
                Intercompany Subordination Agreement substantially in the form of Annex I thereto with
                respect to the intercompany Indebtedness held by such Material Domestic Subsidiary;

                         (C)      within sixty (60) days) after such formation, acquisition or designation,
                take and cause (i) the applicable Material Domestic Subsidiary that is required to become
                a Guarantor pursuant to the Collateral and Guarantee Requirement and (ii) to the extent
                applicable, each direct or indirect parent of such applicable Material Domestic Subsidiary,
                in each case, to take customary action(s) (including the filing of Uniform Commercial Code
                financing statements and delivery of stock and membership interest certificates to the
                extent certificated) as may be necessary in the reasonable opinion of the Collateral Agent
                or the Required Lenders to vest in the Collateral Agent (or in any representative of the
                Collateral Agent designated by it) valid and perfected (subject to Liens permitted by
                Section 7.01) Liens required by the Collateral and Guarantee Requirement, enforceable
                against all third parties in accordance with their terms, except as such enforceability may
                be limited by Debtor Relief Laws and by general principles of equity (regardless of whether
                enforcement is sought in equity or at law); and

                                                   121
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1367 of 1503




                         (D)     within sixty (60) days) after the reasonable request therefor by the
                Collateral Agent (or such longer period as the Required Administrative Lenders may agree
                in their reasonable discretion), deliver to the Administrative Agent a signed copy of a
                customary Opinion of Counsel, addressed to the Administrative Agent and the Lenders, of
                counsel for the Loan Parties reasonably acceptable to the Required Administrative Lenders
                as to such matters set forth in this Section 6.11(1) as the Collateral Agent or the Required
                Administrative Lenders may reasonably request (with such opinion being consistent with
                the Opinion of Counsel delivered to the Collateral Agent on the Closing Date);

provided that actions relating to Liens on Real Property are governed by Section 6.11(2) and not this Section
6.11(1).

        (2)     Real Property.

                   (a) Notice.

                (i)     Within sixty (60) days (or such longer period as the Required Administrative
        Lenders may agree in their reasonable discretion), after the formation, acquisition or designation
        of a Material Domestic Subsidiary that is required to become a Subsidiary Guarantor under the
        Collateral and Guarantee Requirement, the Borrower will, or will cause such Material Domestic
        Subsidiary to, furnish to the Collateral Agent a description of any Real Property owned or leased
        by such Material Domestic Subsidiary.

                 (ii)    Within sixty (60) days (or such longer period as the Required Administrative
        Lenders may agree in their reasonable discretion), after the acquisition of any Owned Real Property
        or Leased Real Property (other than any Excluded Asset(s)) by a Loan Party (other than Holdings),
        after the Closing Date, the Borrower will, or will cause such Loan Party to, furnish to the Collateral
        Agent a description of any such Owned Real Property or Leased Real Property.

                    (b) Mortgages. The Borrower will, or will cause the applicable Loan Party to, provide
   the Collateral Agent with a Mortgage with respect to any Real Property acquired after the Closing Date,
   that is the subject of a notice delivered pursuant to Section 6.11(2)(a), within ninety (90) days of the
   acquisition, formation or designation of such Material Domestic Subsidiary or the acquisition of such
   Real Property (or such longer period as the Required Administrative Lenders may agree in their
   reasonable discretion), together with:

                 (i)     evidence that counterparts of the Mortgages have been duly executed,
        acknowledged and delivered and are in form suitable for filing or recording in all filing or recording
        offices that the Collateral Agent or the Required Administrative Lenders may deem reasonably
        necessary or desirable in order to create, except to the extent otherwise provided hereunder,
        including subject to Liens permitted by Section 7.01, a valid and subsisting perfected Lien on such
        Real Property, in favor of the Collateral Agent for the benefit of the Secured Parties and that all
        filing and recording taxes and fees have been paid or otherwise provided for in a manner reasonably
        satisfactory to the Required Administrative Lenders;

                (ii)     In the case of a Leased Real Property, to the extent required by the terms of the
        Lease as a condition to any new Mortgage, Borrower shall use commercially reasonable efforts to
        obtain a Landlord Consent and Estoppel (for the avoidance of doubt, no Landlord Consent and
        Estoppel will be required for any Existing Mortgage, unless the terms of the applicable lease require
        the consent of the landlord or lessor with respect to the proposed Mortgage Amendment), unless
        otherwise waived by Collateral Agent in its reasonable discretion, such waiver not to be
                                                    122
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1368 of 1503




unreasonably withheld; provided, that Collateral Agent shall, at the request of such
lessorBorrower’s expense and the Borrower’s reasonable request, and if required by such lessor in
order to obtain a Landlord Consent and Estoppel, deliver to such lessor a recognition agreement in
a recordable form. Notwithstanding the foregoing, where the consent or other affirmative action
of the applicable landlord is required for Borrower or the applicable Subsidiary to deliver the
Landlord Consent and Estoppel, and such consent cannot be obtained after the Borrower or the
applicable Subsidiary’s use of commercially reasonable efforts to do so (which commercially
reasonable efforts, for the avoidance of doubt, shall not require the Borrower or applicable
Subsidiary to amend or otherwise modify any of the existing terms or conditions of any agreement
with any landlord or pay additional economics to any landlord), the delivery of the Landlord
Consent and Estoppel by the Borrower shall automatically be deemed waived by Collateral
Agenthereunder for such Leased Real Property, provided that Borrower shall provide Collateral
Agent with notice within five (5) business days of Borrower’s determination that a Landlord
Consent and Estoppel cannot be obtained, as well as a reasonably detailed description of
Borrower’s efforts to obtain the Landlord Consent and Estoppel;

        (iii)    fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies or the equivalent or other form available in each applicable jurisdiction (the
“Mortgage Policies”) in form and substance, with endorsements, including zoning endorsements,
available in the applicable jurisdiction and in amounts, reasonably acceptable to the Required
Administrative Lenders (not to exceed the fair market value of the real properties or ground
leasehold interests covered thereby), issued, coinsured and reinsured (as applicable) by title insurers
reasonably acceptable to the Required Administrative Lenders, insuring the Mortgages to be valid
subsisting Liens on the property or ground leasehold interests described therein, subject only to
Liens permitted by Section 7.01 or such other Liens that do not have a material adverse impact on
the use or value of the Mortgaged Properties, and providing for such other affirmative insurance
(including endorsements for future advances under the Loan Documents) and such coinsurance and
direct access reinsurance as the Required Administrative Lenders may reasonably request and is
available in the applicable jurisdiction and with respect to any property located in a state in which
a zoning endorsement is not available, a zoning compliance letter from the applicable municipality
or a zoning report from Planning and Zoning Resources Corporation (or other similar company
reasonably acceptable to the Required Administrative Lenders), in each case to be reasonably
satisfactory to the Required Lenders;

        (iv)    customary Opinions of Counsel for the applicable Loan Parties in states in which
such Real Properties are located with respect to the enforceability and perfection of the Mortgage(s)
or the Mortgage Amendments, as applicable, and any related fixture filings, the authorization,
execution and delivery of the Mortgages or the Mortgage Amendments, as applicable, and such
other matters as the Collateral Agent or the Required Lenders may reasonably request, in form and
substance reasonably satisfactory to the Collateral Agent;

         (v)      American Land Title/American Congress on Surveying and Mapping surveys for
each Real Property, or existing surveys together with customary no change affidavits, in each case
certified to the Collateral Agent if deemed necessary by Collateral Agent or the Required Lenders
in their reasonable discretion, sufficient for the title insurance company issuing a Mortgage Policy
or any title date-down or modification endorsement with respect to the Existing Mortgages to
remove the standard survey exception and issue standard survey related endorsements;

        (vi)     a completed “Life-of-Loan” Federal Emergency Management Agency standard
flood hazard determination with respect to each Real Property, containing improved land addressed
to the Collateral Agent and otherwise in c ompliance with the Flood Insurance Laws, and if any
                                             123
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1369 of 1503




         such Real Property is located in an area determined by the Federal Emergency Management
         Agency (or any successor agency) to be a special flood hazard area, the Borrower’s duly executed
         acknowledgement of special flood hazard area status and flood disaster assistance and evidence of
         compliance with the Flood Insurance Requirements; and

                 (vii)   as promptly as practicable after the reasonable request therefor by the Collateral
         Agent or the Required Lenders, environmental assessment reports and reliance letters (if any) that
         have been prepared in connection with such acquisition, designation or formation of any Material
         Domestic Subsidiary or acquisition of any Real Property, or in connection with the Real Property
         subject to the Mortgage.

         (3)    Additional Deposit Account Control Agreements. Following the termination of the ABL
Facility and the ABL Intercreditor Agreement, the Borrower shall enter into, within 90 days after the
establishment of any new deposit accounts that would be or could be required to be subject to an account
control agreement pursuant to the terms of the ABL Credit Agreement if it were not terminated (which, for
the avoidance of doubt, shall not include any Excluded Account, deposit account control agreements with
each account bank in respect of such deposit accounts in form and substance reasonably satisfactory to the
AdministrativeCollateral Agent.

Notwithstanding the foregoing, until the Discharge of Senior Obligations (as defined in the Term
Intercreditor Agreement) shall have occurred, any requirements under this Section 6.11 to deliver any stock
and membership interest certificates to the extent certificated, instruments evidencing Indebtedness or other
possessory Collateral to the Collateral Agent shall be deemed satisfied by the delivery of such Collateral to
the First Lien Administrative Agent, as contemplated by the Term Intercreditor Agreement.

         Section 6.12    Compliance with Environmental Laws.

         (1)    Except, in each case, to the extent that the failure to do so would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, (1) comply, and take all reasonable
actions to cause any lessees and other Persons operating or occupying its properties to comply, with all
applicable Environmental Laws and Environmental Permits (including any cleanup, removal or remedial
obligations) and (2) obtain and renew all Environmental Permits required to conduct its operations or in
connection with its properties.

         (2)     The Borrower will, or will cause the applicable Loan Party to, deliver to the Collateral
Agent:

                    (a) As soon as practicable following receipt thereof, copies of all environmental
   audits, investigations, analyses and reports of any kind or character, whether prepared by personnel of
   Borrower or any Loan Party or by independent consultants, governmental authorities or any other
   Persons, with respect to significant environmental matters at any Real Property which, individually or
   in the aggregate, could reasonably be expected to have a Material Adverse Effect or with respect to any
   Environmental Claims which, individually or in the aggregate, could reasonably be expected to have a
   Material Adverse Effect;

                   (b) Promptly upon the occurrence thereof, written notice describing in reasonable
   detail (a) any Release required to be reported to any federal, state or local governmental or regulatory
   agency under any applicable Environmental Laws, and (b) any remedial action taken by Borrower or
   any Loan Party or any other Person in response to (1) any Hazardous Materials Activities the existence
   of which has a reasonable possibility of resulting in one or more Environmental Claims having,

                                                    124
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1370 of 1503




   individually or in the aggregate, a Material Adverse Effect, or (2) any Environmental Claims that,
   individually or in the aggregate, could reasonably be expected to have a Material Adverse Effect.

                     (c) As soon as practicable following the sending or receipt thereof by Borrower or any
   Loan Party, a copy of any and all written communications with respect to (a) any Environmental Claims
   that, individually or in the aggregate, have a reasonable possibility of giving rise to a Material Adverse
   Effect, (b) any Release required to be reported to any federal, state or local governmental or regulatory
   agency, and (c) any request for information from any governmental agency that suggests such agency is
   investigating whether Borrower or any Loan Party may be potentially responsible for any Hazardous
   Materials Activity.

                    (d) Prompt written notice describing in reasonable detail (a) any proposed acquisition
   of stock, assets, or property by Borrower or any Loan Party that could reasonably be expected to (1)
   expose Borrower or any Loan Party to, or result in, Environmental Claims that could reasonably be
   expected to have, individually or in the aggregate, a Material Adverse Effect or (2) affect the ability of
   Borrower or any Loan Party to maintain in full force and effect all material Governmental Authorizations
   required under any Environmental Laws for their respective operations and (b) any proposed action to
   be taken by Borrower or any Loan Party to commence manufacturing or other industrial operations or
   to modify current operations in a manner that could reasonably be expected to subject Borrower or any
   Loan Party to any material additional obligations or requirements under any Environmental Laws that
   could reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect.

                   (e) With reasonable promptness, such other documents and information as from time
   to time may be reasonably requested by the Administrative Agent andor the Required Lenders in relation
   to any matters disclosed pursuant to this subsection 6.12.

        (3)     The Borrower will, or will cause the applicable Loan Party to:

                    (a) Promptly undertake, and shall cause each of its Subsidiaries promptly to undertake,
   any and all investigations, studies, sampling, testing, abatement, cleanup, removal, remediation or other
   response actions necessary to remove, remediate, clean up or abate any Hazardous Materials Activity
   on, under or about any Real Property that is in violation of any Environmental Laws or that presents a
   material risk of giving rise to an Environmental Claim. In the event by Borrower or any Loan Party
   undertakes any such action with respect to any Hazardous Materials, by Borrower or such Loan Party
   shall conduct and complete such action in compliance with all applicable Environmental Laws and in
   accordance with the policies, orders and directives of all federal, state and local governmental authorities
   except when, and only to the extent that, Borrower’s or such Loan Party’s liability with respect to such
   Hazardous Materials Activity is being contested in good faith by Borrower or such Loan Party.

                   (b) Promptly take any and all actions necessary to (1) cure any material violation of
   applicable Environmental Laws by Borrower or any Loan Party that could reasonably be expected to
   have, individually or in the aggregate, a Material Adverse Effect and (2) make an appropriate response
   to any Environmental Claim against Borrower or any Loan Party and discharge any obligations it may
   have to any Person thereunder where failure to do so could reasonably be expected to have, individually
   or in the aggregate, a Material Adverse Effect.

        Section 6.13     Further Assurances and Post-Closing Covenant.

         (1)     Subject to the provisions of the Collateral and Guarantee Requirement and any applicable
limitations in any Collateral Document and in each case at the expense of the Borrower, promptly upon
reasonable request from time to time by the Administrative Agent, the Collateral Agent or the Required
                                                     125
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1371 of 1503




Lenders or as may be required by applicable Laws (a) correct any material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (b) do, execute, acknowledge, deliver, record, re-
record, file, re-file, register and re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent, the Collateral Agent or the Required Lenders may
reasonably request from time to time in order to carry out more effectively the purposes of the Collateral
Documents and to satisfy the Collateral and Guarantee Requirement.

        (2)      As promptly as practicable, and in any event no later than (x) sixty (60) days after the
Closing Date with respect to any Owned Real Property that is not an Existing Mortgaged Property and (y)
ninety (90) days after the Closing Date with respect to any Leased Real Property that is not an Existing
Mortgaged Property (other than Existing Mortgaged Properties where the Administrative Agent or the
Required Lenders have requested that a new Mortgage be executed), or, in each case, such later date as the
Required Administrative Lenders reasonably agree to in writing, including to reasonably accommodate
circumstances unforeseen on the Closing Date, deliver the documents or take the actions required pursuant
to sub clauses (i) through (vii) of Section 6.11(2)(b) hereof, except to the extent otherwise agreed by the
Required Administrative Lenders.

        Section 6.14      [Reserved].

        Section 6.15      Maintenance of Ratings. Use commercially reasonable efforts to maintain (1) a
public corporate credit rating (but not any specific rating) from S&P and a public corporate family rating
(but not any specific rating) from Moody’s, in each case in respect of the Borrower, and (2) a public rating
(but not any specific rating) in respect of each Term Facility as of the Closing Date from each of S&P and
Moody’s.

        Section 6.16    Accounting Changes. The Borrower shall, and shall cause its Restricted
Subsidiaries to, maintain their fiscal year as in effect on the Closing Date; provided, however, that the
Borrower may, upon written notice to the Administrative Agent, change its fiscal year to any other fiscal
year reasonably acceptable to the Required Administrative Lenders, in which case, the Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal year.

         Section 6.17     Nature of Business. The Borrower shall and shall cause its Restricted Subsidiaries
to, engage in material line of business substantially the same as those lines of business conducted by the
Borrower and the Restricted Subsidiaries on the Closing Date or any business(es) or any other activities
that are reasonably similar, ancillary, incidental, complimentary or related to, or a reasonable extension,
development or expansion of, the business conducted or proposed to be conducted by the Borrower and the
Restricted Subsidiaries on the Closing Date.

        Section 6.18     Designation of Subsidiaries. On and after the Closing Date, the Borrower shall not
designate any Restricted Subsidiaries as Unrestricted Subsidiaries or any Unrestricted Subsidiaries as
Restricted Subsidiaries.

        Section 6.19      Lender Meetings. On a quarterly basis, upon reasonable request from the Required
Lenders, promptly after the delivery of the information required pursuant to Section 6.01(1) and Section
6.01(2) (but no earlier than five (5) Business Days following the delivery of such financial statements), the
Borrower (including, without limitation, the chief executive officer and chief financial officer of the
Borrower) shall and shall cause its Restricted Subsidiaries to participate in a conference call with Lenders
to discuss the financial position and results of operations of the Borrower and its Subsidiaries for the most
recently ended period for which financial statements have been delivered; provided, that no such conference
                                                      126
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1372 of 1503




call shall be required to the extent the requesting Lenders are Lenders (as defined in the First Lien Credit
Agreement) under the First Lien Credit Agreement and such a conference call was, or shall be, held pursuant
to the First Lien Credit Agreement.

                                              ARTICLE VII

                                           Negative Covenants

        From and after the Closing Date and so long as the Termination Conditions are not satisfied:

        Section 7.01     Liens. The Borrower shall not, nor shall the Borrower permit any Restricted
Subsidiary to, directly or indirectly, create, incur or assume any Lien (except any Permitted Lien(s)) that
secures obligations under any Indebtedness or any related guarantee of Indebtedness on any asset or
property of the Borrower or any Restricted Subsidiary, or any income or profits therefrom.

        The expansion of Liens by virtue of accretion or amortization of original issue discount, the
payment of dividends in the form of Indebtedness, and increases in the amount of Indebtedness outstanding
solely as a result of fluctuations in the exchange rate of currencies will not be deemed to be an incurrence
of Liens for purposes of this Section 7.01.

        Section 7.02     Indebtedness.

         (a)     The Borrower shall not, nor shall the Borrower permit any Restricted Subsidiary to, directly
or indirectly:

                (i)      create, incur, issue, assume, guarantee or otherwise become directly or indirectly
liable, contingently or otherwise (collectively, “incur” and collectively, an “incurrence”) with respect to
any Indebtedness (including Acquired Indebtedness), or

                (ii)     issue any shares of Disqualified Stock or permit any Restricted Subsidiary to issue
any shares of Disqualified Stock or Preferred Stock; and

        (b)      the foregoing clause (a) shall not apply to the following:

        (1)     Indebtedness of the Borrower and of its Restricted Subsidiaries under the Loan Documents
(including Incremental Term Loans, Refinancing Loans, Extended Loans and Replacement Loans);

         (2)     Indebtedness (a) incurred pursuant to the First Lien Facility in an aggregate principal
amount not to exceed the sum of (w) [$$1,122.0] million,929,968.71 (plus interest with respect thereto that
is paid in-kind by increasing the outstanding principal amount thereof) plus (x) other First Lien Obligations
(as defined in the First Lien Credit Agreement as in effect on the date hereof) not constituting principal and
(b) consisting of “Credit Agreement Refinancing Indebtedness” (as defined in the First Lien Credit
Agreement as in effect on the date hereof) and Indebtedness permitted to be incurred on a pari passu basis
with the First Lien Facility under the First Lien Credit Agreement as in effect on the date hereof, in each
case, together with any Refinancing Indebtedness in respect thereof;

        (3)     the incurrence of Indebtedness by the Borrower and any Restricted Subsidiary in existence
on the Closing Date listed on Schedule 7.02(3) (excluding Indebtedness described in the preceding clauses
(1) and (2) and clause (25) below);



                                                    127
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1373 of 1503




         (4)     (a) the incurrence of Attributable Indebtedness and (b) Indebtedness (including Capitalized
Lease Obligations and Purchase Money Obligations), Disqualified Stock incurred or issued by the Borrower
or any Restricted Subsidiary and Preferred Stock is sued by any Restricted Subsidiary, to finance the
purchase, lease, expansion, construction, installation, replacement, repair or improvement of property (real
or personal), equipment or other assets, including assets that are used or useful in a Similar Business,
whether through the direct purchase of assets or the Capital Stock of any Person owning such assets in an
aggregate principal amount, together with any Refinancing Indebtedness in respect thereof (excluding any
Incremental Amounts) and all other Indebtedness, Disqualified Stock or Preferred Stock incurred or issued
and outstanding under this clause (4), without regard to any Indebtedness listed on Schedule 7.02(3), at
such time not to exceed (x) the greater of $60.0 million and 12.0% of Adjusted EBITDA as of the most
recently ended Test Period calculated giving pro forma effect thereto and (y) the aggregate principal amount
of Attributable Indebtedness and Indebtedness described in clause (b) above, in each case outstanding on
the Closing Date and any Refinancing Indebtedness of the Indebtedness referred to in this clause (4) thereof;

        (5)      Indebtedness incurred by the Borrower or any Restricted Subsidiary (a) constituting
reimbursement obligations with respect to letters of credit, bank guarantees, banker’s acceptances,
warehouse receipts, or similar instruments issued or entered into, or relating to obligations or liabilities
incurred, in the ordinary course of business or consistent with industry practice, including in respect of
workers’ compensation claims, performance, completion or surety bonds, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance, unemployment insurance
or other social security legislation or other Indebtedness with respect to reimbursement-type obligations
regarding workers’ compensation claims, performance, completion or surety bonds, health, disability or
other employee benefits or property, casualty or liability insurance or self-insurance or (b) as an account
party in respect of letters of credit, bank guarantees or similar instruments in favor of suppliers, trade
creditors or other Persons issued or incurred in the ordinary course of business or consistent with industry
practice;

        (6)     [reserved];

         (7)     the incurrence of Indebtedness of the Borrower to a Subsidiary Guarantor (or to any Parent
Company which is substantially contemporaneously transferred to the Borrower or any Subsidiary
Guarantor); provided that any subsequent issuance or transfer of any Capital Stock or any other event that
results in any such Subsidiary Guarantor ceasing to be a Subsidiary Guarantor or any other subsequent
transfer of any such Indebtedness (except to the Borrower or another Subsidiary Guarantor or any pledge
of such Indebtedness constituting a Permitted Lien) will be deemed, in each case, to be an incurrence of
such Indebtedness (to the extent such Indebtedness is then outstanding) not permitted by this clause (7);

         (8)     the incurrence of Indebtedness of a Restricted Subsidiary to the Borrower or another
Restricted Subsidiary (or to any Parent Company which is substantially contemporaneously transferred to
the Borrower or any Restricted Subsidiary) to the extent permitted by Section 7.05; provided that any such
Indebtedness for borrowed money incurred by a Guarantor and owing to a Restricted Subsidiary that is not
a Guarantor is expressly subordinated in right of payment to the Guaranty of the Loans of such Guarantor
to the extent permitted by applicable law; provided further that any subsequent issuance or transfer of any
Capital Stock or any other event which results in any such Restricted Subsidiary ceasing to be a Restricted
Subsidiary or any such subsequent transfer of any such Indebtedness (except to the Borrower or a Restricted
Subsidiary or any pledge of such Indebtedness constituting a Permitted Lien) will be deemed, in each case,
to be an incurrence of such Indebtedness (to the extent such Indebtedness is then outstanding) not permitted
by this clause (8);

        (9)     [reserved];

                                                    128
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1374 of 1503




       (10)   the incurrence of Hedging Obligations in the ordinary course of business (excluding
Hedging Obligations entered into for speculative purposes);

        (11)      the incurrence of Indebtedness in respect of self-insurance and Indebtedness in respect of
performance, bid, appeal and surety bonds and performance, banker’s acceptance facilities and completion
guarantees and similar obligations provided by the Borrower or any Restricted Subsidiary or Indebtedness
in respect of letters of credit, bank guarantees or similar instruments related thereto, in each c ase in the
ordinary course of business or consistent with industry practice, including those incurred to secure health,
safety and environmental obligations;

        (12)    the incurrence of:

                    (a) [reserved]

                     (b) Indebtedness or Disqualified Stock of the Borrower and Indebtedness, Disqualified
   Stock or Preferred Stock of the Borrower or any Subsidiary Guarantor in an aggregate principal amount
   or liquidation preference that, when aggregated with the principal amount and liquidation preference of
   all other Indebtedness, Disqualified Stock and Preferred Stock then outstanding and incurred or issued,
   as applicable, pursuant to this clause (12)(b), together with any Refinancing Indebtedness in respect
   thereof (excluding any Incremental Amounts), does not exceed (i) $60.0 million plus, without
   duplication, (ii) in the event of any extension, replacement, refinancing, renewal or defeasance of any
   such Indebtedness or Disqualified Stock, an amount equal to the amount of any premium required to be
   paid under the terms of the instrument governing such Indebtedness or Disqualified Stock and any
   defeasance costs and any fees and expenses (including original issue discount, upfront fees or similar
   fees) incurred in connection with the issuance of such new Indebtedness or the extension, replacement,
   refunding, refinancing, renewal or defeasance of such Indebtedness or Disqualified Stock;

        (13)    the incurrence by the Borrower of Indebtedness or Disqualified Stock or the incurrence by
a Restricted Subsidiary of Indebtedness, Disqualified Stock or Preferred Stock that serves to Refinance any
Indebtedness permitted under clause (3) above, this clause (13) and clauses (23), (29) and (30), or any
successive Refinancing Indebtedness with respect to any of the foregoing;

        (14)    [reserved];

          (15)    the incurrence of Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient funds in the ordinary course of
business or consistent with industry practice;

         (16)     the incurrence of Indebtedness of the Borrower or any Restricted Subsidiary supported by
letters of credit or bank guarantees permitted hereunder, in each case, in a principal amount not in excess
of the stated amount of such letters of credit or bank guarantees;

         (17)   (a) the incurrence of any guarantee by the Borrower or a Restricted Subsidiary of
Indebtedness or other obligations of the Borrower or any Restricted Subsidiary so long as the incurrence of
such Indebtedness or other obligations incurred by the Borrower or such Restricted Subsidiary is permitted
by this Agreement, or (b) any co-issuance by the Borrower or any Restricted Subsidiary of any Indebtedness
or other obligations of the Borrower or any Restricted Subsidiary so long as the incurrence of such
Indebtedness or other obligations by the Borrower or such Restricted Subsidiary was permitted hereunder;
provided that the incurrence of any such guarantee or co-issuance by a Loan Party of Indebtedness or other
obligations of any Non-Loan Party shall be deemed to be an Investment made under the final proviso to


                                                    129
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1375 of 1503




clause (13) of the definition of “Permitted Investments” and shall be permitted to be incurred only to the
extent of available capacity under such proviso at the time of such incurrence or co-issuance;

         (18)    the incurrence of Indebtedness issued by the Borrower or any Restricted Subsidiary to
future, present or former employees, directors, officers, members of management and consultants thereof,
their respective Controlled Investment Affiliates or Immediate Family Members and permitted transferees
thereof, in each case to finance the purchase or redemption of Equity Interests of the Borrower or any Parent
Company to the extent described in Section 7.05(b)(4);

        (19)    customer deposits and advance payments received in the ordinary course of business or
consistent with industry practice from customers for goods and services purchased in the ordinary course
of business or consistent with industry practice;

         (20)    the incurrence of (a) Indebtedness owed to banks and other financial institutions incurred
in the ordinary course of business or consistent with industry practice in connection with ordinary banking
arrangements to manage cash balances of the Borrower and its Restricted Subsidiaries and (b) Indebtedness
in respect of Cash Management Services;

        (21)    Indebtedness incurred by the Borrower or any Restricted Subsidiary in connection with
bankers’ acceptances or discounted bills of exchange, in each case incurred or undertaken in the ordinary
course of business or consistent with industry practice on arm’s-length commercial terms;

         (22)    the incurrence of Indebtedness of the Borrower or any Restricted Subsidiary consisting of
(a) the financing of insurance premiums or (b) take-or-pay obligations contained in supply arrangements in
each case, incurred in the ordinary course of business or consistent with industry practice;

        (23)    the incurrence of Indebtedness or Disqualified Stock by Restricted Subsidiaries of the
Borrower that are not Guarantors in an amount not to exceed and together with any other Indebtedness and
Disqualified Stock incurred and outstanding under this clause (23) and any outstanding Indebtedness or
Disqualified Stock under clause (13) to Refinance Indebtedness initially incurred in reliance on this clause
(23) (excluding any Incremental Amounts) $18.0 million;

        (24)      the incurrence of Indebtedness by the Borrower or any Restricted Subsidiary undertaken
in connection with cash management (including netting services, automatic clearinghouse arrangements,
overdraft protections, employee credit card programs and related or similar services or activities) with
respect to the Borrower, any Subsidiaries or any joint venture in the ordinary course of business or
consistent with industry practice, including with respect to financial accommodations of the type described
in the definition of Cash Management Services;

         (25)    Indebtedness incurred pursuant to the ABL Facility in an aggregate principal amount not
to exceed the sum of (x) the greater of $900.0 million and the Borrowing Base (as defined in the ABL
Facility in effect on the date hereof) plus (y) Incremental Revolving Credit Loans (up to the amount
provided, and as defined, in the ABL Facility in effect on the date hereof) plus other ABL Obligations (as
defined in the ABL Facility on the date hereof) not constituting principal and, in eac h case, together with
any Refinancing Indebtedness in respect thereof; provided that the Indebtedness under this clause (25) shall
not be permitted to contain or include any “last out” or similar tranche or facility nor shall it be permitted
to include any term loan or similar Indebtedness;

         (26)    guarantees incurred in the ordinary course of business or consistent with industry practice
in respect of obligations to suppliers, customers, franchisees, lessors, licensees, sub-licensees and
distribution partners;
                                                    130
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1376 of 1503




        (27)     the incurrence of Indebtedness attributable to (but not incurred to finance) the exercise of
appraisal rights or the settlement of any claims or actions (whether actual, contingent or potential) with
respect to the Transactions or any other acquisition (by merger, consolidation or amalgamation or
otherwise) in accordance with the terms hereof;

         (28)   the incurrence of Indebtedness representing deferred compensation to employees of any
Parent Company, the Borrower or any Restricted Subsidiary, including Indebtedness c onsisting of
obligations under deferred compensation or any other similar arrangements incurred in connection with the
Transactions, any investment or any acquisition (by merger, consolidation or amalgamation or otherwise)
permitted under this Agreement;

       (29)   the incurrence of Indebtedness arising out of any Specified Sale-Leaseback Transaction to
the extent such Indebtedness is not incurred in contemplation of such Specified Sale-Leaseback
Transaction;

        (30)     [reserved];

        (31)     [reserved]; and

        (32)    all premiums (if any), interest (including post-petition interest), fees, expenses, charges and
additional or contingent interest on obligations described in clauses (1) through (31) above.

                 (c)     For purposes of determining compliance with this Section 7.02:

        (1)      [reserved];

         (2)      the Borrower is entitled to divide and classify (but, not, for the avoidance of doubt,
reclassify) an item of Indebtedness, Disqualified Stock or Preferred Stock in more than one of the types of
Indebtedness, Disqualified Stock or Preferred Stock described in Section 7.02(b), provided that all
Indebtedness incurred under the Loan Documents, the First Lien Facility and the ABL Facility, and in each
case, all Refinancing Indebtedness in respect thereof, will, at all times, be treated as incurred under Section
7.02(b)(1), (2) and (25), respectively;

        (3)    the principal amount of Indebtedness outstanding under any clause of this Section 7.02 will
be determined after giving effect to the application of proceeds of any such Indebtedness to refinance any
such other Indebtedness;

        (4)      [reserved]; and

       (5)     guarantees of, or obligations in respect of letters of credit relating to, Indebtedness that are
otherwise included in the determination of a particular amount of Indebtedness will not be included in the
determination of such amount of Indebtedness; provided that the incurrence of the Indebtedness represented
by such guarantee or letter of credit, as the case may be, was incurred in compliance with this Section 7.02.

         The accrual of interest or dividends, the accretion of accreted value, the accretion or amortization
of original issue discount and the payment of interest or dividends in the form of additional Indebtedness,
Disqualified Stock or Preferred Stock and increases in the amount of Indebtedness outstanding solely as a
result of fluctuations in the exchange rate of currencies, in each case, will not be deemed to be an incurrence
of Indebtedness, Disqualified Stock or Preferred Stock for purposes of this Section 7.02. Any Indebtedness
incurred to refinance Indebtedness, Disqualified Stock or Preferred Stock incurred pursuant to clauses (2),
(3), (4), (12), (13), (23) and (25) of Section 7.02(b) will be permitted to include additional Indebtedness,

                                                     131
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1377 of 1503




Disqualified Stock or Preferred Stock incurred to pay accrued but unpaid interest and dividends and
premiums, defeasance costs and fees and expenses incurred in connection with such refinancing.

         For purposes of determining compliance with any Dollar denominated restriction on the incurrence
of Indebtedness or issuance of Disqualified Stock or Preferred Stock, the Dollar equivalent principal amount
of Indebtedness or Disqualified Stock or Preferred Stock denominated in a foreign currency will be
calculated based on the relevant currency exchange rate in effect on the date such Indebtedness, Disqualified
Stock or Preferred Stock was incurred, in the case of term debt, or first committed or first incurred
(whichever yields the lower Dollar equivalent), in the case of revolving credit debt; provided that if such
Indebtedness, Disqualified Stock or Preferred Stock is issued to Refinance other Indebtedness, Disqualified
Stock or Preferred Stock denominated in a foreign currency, and such refinancing would cause the
applicable Dollar denominated (or the applicable growth component with respect to such Basket, if greater)
restriction to be exceeded if calculated at the relevant currency exchange rate in effect on the date of such
refinancing, such Dollar denominated restriction will be deemed not to have been exceeded so long as the
principal amount of such refinancing Indebtedness, Disqualified Stock or Preferred Stock does not exceed
(i) the principal amount of such Indebtedness, Disqualified Stock or Preferred Stock (as applicable) being
refinanced plus (ii) the aggregate amount of accrued but unpaid interest, fees, underwriting discounts,
defeasance costs, premiums (including tender premiums) and other costs and expenses (including OID,
upfront fees or similar fees) incurred in connection with such refinancing.

        The principal amount of any Indebtedness, Disqualified Stock or Preferred Stock incurred to
refinance other Indebtedness, Disqualified Stock or Preferred Stock, if incurred in a different currency from
the Indebtedness, Disqualified Stock or Preferred Stock, as applicable, being refinanced, will be calculated
based on the currency exchange rate applicable to the currencies in which such respective Indebtedness or
Disqualified Stock or Preferred Stock is denominated that is in effect on the date of such refinancing. The
principal amount of any non-interest bearing Indebtedness or other discount security constituting
Indebtedness at any date will be the principal amount thereof that would be shown on a balance sheet of
the Borrower dated such date prepared in accordance with GAAP.

          For purposes of determining compliance with this Section 7.02, if any Indebtedness is refinanced
in reliance on a Basket measured by reference to a percentage of Adjusted EBITDA, and such refinancing
would cause the percentage of Adjusted EBITDA to be exceeded if calculated based on the Adjusted
EBITDA on the date of such refinancing, such percentage of Adjusted EBITDA will not be deemed to be
exceeded to the extent the principal amount of such obligations secured by such newly incurred
Indebtedness does not exceed the sum of (i) the principal amount of such Indebtedness being refinanced,
plus (ii) the related costs incurred or payable in connection with such refinancing.

         Section 7.03     Fundamental Changes. The Borrower shall not, nor shall the Borrower permit any
Restricted Subsidiary to, consolidate, amalgamate or merge with or into or wind up into another Person, or
liquidate or dissolve or sell, transfer, lease or otherwise dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or hereafter acquired) to or in favor
of any Person (other than as part of the Transactions), including by an allocation of assets among newly
divided limited liability companies pursuant to a “plan of division” under the Delaware Limited Liability
Company Act, except that:

       (1)      Subject to Section 3.03(a) of the Security Agreement, Holdings or any Restricted
Subsidiary may merge or consolidate with the Borrower (including a merger, the purpose of which is to
reorganize the Borrower into a new jurisdiction); provided that

                    (a) the Borrower shall be the continuing or surviving Person,

                                                      132
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1378 of 1503




                  (b) such merger or consolidation does not result in the Borrower ceasing to be
   organized under the Laws of the United States, any state thereof or the District of Columbia and

                   (c) in the case of a merger or consolidation of Holdings with and into the Borrower,

                (i)    Holdings shall not be an obligor in respect of any Indebtedness that is not permitted
        to be Indebtedness of the Borrower under this Agreement,

                (ii)    Holdings shall have no direct Subsidiaries at the time of such merger or
        consolidation other than the Borrower,

                (iii)   no Default or Event of Default exists at such time or after giving effect to such
        transaction and

                (iv)    after giving effect to such transaction, the direct parent of the Borrower will (A)
        expressly assume all the obligations of Holdings under this Agreement and the other Loan
        Documents to which Holdings is a party pursuant to a supplement hereto or thereto in form
        reasonably satisfactory to the Administrative Agent and the Required Administrative Lenders and
        the Borrower, (B) pledge 100% of the Equity Interests of the Borrower to the Collateral Agent as
        Collateral to secure the Obligations in form reasonably satisfactory to the Collateral Agent, the
        Required Administrative Lenders and the Borrower and (C) be in compliance with Section 7.09;

         (2)    (a)      any Restricted Subsidiary that is not a Loan Party may merge or consolidate with
or into any other Restricted Subsidiary that is not a Loan Party,

                   (b) any Restricted Subsidiary may merge or consolidate with or into any other
   Restricted Subsidiary that is a Loan Party; provided that a Loan Party shall be the continuing or surviving
   Person;

                    (c) any merger the sole purpose of which is to reincorporate or reorganize a Loan Party
   in another jurisdiction in the United States will be permitted and

                  (d) any Restricted Subsidiary may liquidate or dissolve or change its legal form if the
   Borrower determines in good faith that such action is in the best interests of the Borrower and the
   Restricted Subsidiaries and is not materially disadvantageous to the Lenders;

provided that in the case of clauses (b) through (d) of this Section 7.03(2), (x) no Event of Default shall
have occurred and be continuing or result therefrom; provided that in the case of a Limited Condition
Acquisition, at the Borrower’s option, such Event of Default may be tested in accordance with Section
1.07(8) so long as at the time of the consummation of such Limited Condition Acquisition, no Event of
Default shall have occurred and be continuing or result therefrom and (y) the Person who receives the assets
of such dissolving or liquidated Restricted Subsidiary that is a Guarantor shall be a Loan Party or such
disposition shall otherwise be permitted under Section 7.05 or the definition of “Permitted Investments”;

        (3)      any Restricted Subsidiary may dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or another Restricted Subsidiary; provided that if the
transferor in such a transaction is a Loan Party, then (x) the transferee must be a Loan Party or (y) to the
extent constituting an Investment, such Investment must be a Permitted Investment in a Restricted
Subsidiary which is not a Loan Party in connection with any Investment permitted hereunder;



                                                    133
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1379 of 1503




         (4)     so long as no Event of Default shall have occurred and be continuing or result therefrom;
provided that in the case of a Limited Condition Acquisition, at the Borrower’s option, such Event of
Default may be tested in accordance with Section 1.07(8) so long as at the time of the consummation of
such Limited Condition Acquisition, no Event of Default shall have occurred and be continuing or result
therefrom, the Borrower may merge or consolidate with (or dispose of all or substantially all of its assets
to) any other Person; provided that (a) the Borrower shall be the continuing or surviving corporation or (b)
if the Person formed by or surviving any such merger or consolidation is not the Borrower (or, in connection
with a disposition of all or substantially all of the Borrower’s assets, is the transferee of such assets) (any
such Person, a “Successor Borrower”):

                 (i)     the Successor Borrower will:

                          (A)      be an entity organized or existing under the laws of the United States, any
                 state thereof or the District of Columbia;

                         (B)      expressly assume all the obligations of the Borrower under this Agreement
                 and the other Loan Documents to which the Borrower is a party pursuant to a supplement
                 hereto or thereto in form reasonably satisfactory to the Administrative Agent, the Required
                 Administrative Lenders and the Borrower; and

                         (C)     deliver to the Administrative Agent (I) an Officer’s Certificate stating that
                 such merger or consolidation or other transaction and such supplement to this Agreement
                 or any Loan Document (as applicable) satisfies the requirements under this Section 7.03(4)
                 and (II) an Opinion of Counsel including customary organization, due execution, no
                 conflicts and enforceability opinions (similar in scope and substance to the opinions
                 delivered to the Administrative Agent on the Closing Date) to the extent reasonably
                 requested by the Required Administrative Lenders;

                (ii)   substantially contemporaneously with such transaction (or at a later date as agreed
        by the Required Administrative Lenders),

                         (A)     each Guarantor, unless it is the other party to such merger or consolidation,
                 will by a supplement to the Guaranty (or in another form reasonably satisfactory to the
                 Administrative Agent, the Required Administrative Lenders and the Borrower) reaffirm its
                 Guaranty of the Obligations (including the Successor Borrower’s obligations under this
                 Agreement),

                         (B)     each Loan Party, unless it is the other party to such merger or
                 consolidation, will, by a supplement to the Security Agreement (or in another form
                 reasonably satisfactory to the Collateral Agent and the Required Administrative Lenders),
                 confirm its grant or pledge thereunder,

                         (C)     if reasonably requested by the Required Administrative Lenders, each
                 mortgagor of a Mortgaged Property, unless it is the other party to such merger or
                 consolidation, will, by an amendment to or restatement of the applicable Mortgage (or other
                 instrument reasonably satisfactory to the Collateral Agent, the Required Administrative
                 Lenders and the Borrower), confirm that its obligations thereunder shall apply to the
                 Successor Borrower’s obligations under this Agreement; and

                (iii)    after giving pro forma effect to such incurrence, the Total Net Leverage Ratio as
        of the end of the most recently ended Test Period is no greater than 5.25:1.00; and
                                                     134
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1380 of 1503




                (iv)     the Administrative Agent shall have received at least three (3) Business Days prior
        to the such transaction all documentation and other information in respect of the Successor
        Borrower required under applicable “know your customer” and anti-money laundering rules and
        regulations, including the USA PATRIOT Act; provided further that if the foregoing are satisfied,
        the Successor Borrower will succeed to, and be substituted for, the Borrower under this Agreement;

        (5)     so long as no Event of Default shall have occurred and be continuing or result therefrom;
provided that in the case of a Limited Condition Acquisition, at the Borrower’s option, such Event of
Default may be tested in accordance with Section 1.07(8) so long as at the time of the consummation of
such Limited Condition Acquisition, no Event of Default shall have occurred and be continuing or result
therefrom, Holdings may merge or consolidate with (or dispose of all or substantially all of its assets to)
any other Person; provided that (a) Holdings will be the continuing or surviving Person or (b) if:

               (i)      the Person formed by or surviving any such merger or consolidation is not
        Holdings,

                (ii)    Holdings is not the Person into which the applicable Person has been liquidated or

               (iii)    in connection with a disposition of all or substantially all of Holdings’ assets, the
        Person that is the transferee of such assets is not Holdings (any such Person described in the
        preceding clauses (i) through (iii), a “Successor Holdings”), then the Successor Holdings will:

                         (A)     be an entity organized or existing under the laws of the United States, any
                state thereof or the District of Columbia,

                        (B)    expressly assume all the obligations of Holdings under this Agreement and
                the other Loan Documents to which Holdings is a party pursuant to a supplement hereto or
                thereto in form reasonably satisfactory to the Administrative Agent, the Required
                Administrative Lenders and the Borrower,

                        (C)     (I) expressly assume all the obligations of Holdings under this Agreement
                and the other Loan Documents to which Holdings is a party pursuant to a supplement hereto
                or thereto in form reasonably satisfactory to the Administrative Agent, the Required
                Administrative Lenders and the Borrower and (II) pledge 100% of the Equity Interests of
                the Borrower to the Collateral Agent as Collateral to secure the Obligations in accordance
                with the Security Agreement or otherwise in form and substance reasonably satisfactory to
                the Collateral Agent, the Required Administrative Lenders and the Borrower; and

                        (D)     if requested by the Required Administrative Lenders, deliver, or cause the
                Borrower to deliver, to the Administrative Agent (I) an Officer’s Certificate stating that
                such merger or consolidation or other transaction and such supplement to this Agreement
                or any Loan Document (as applicable) satisfies the requirements under this 7.03(5) and (II)
                an Opinion of Counsel including customary organization, due execution, no conflicts and
                enforceability opinions (similar in scope and substance to the opinions delivered to the
                Administrative Agent on the Closing Date) to the extent reasonably requested by the
                Required Administrative Lenders,

                (iv)     the Administrative Agent shall have received at least three (3) Business Days prior
        to the such transaction all documentation and other information in respect of the Successor
        Holdings required under applicable “know your customer” and anti-money laundering rules and
        regulations, including the USA PATRIOT Act;
                                                    135
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1381 of 1503




provided further that if the foregoing are satisfied, the Successor Holdings will succeed to, and be
substituted for, Holdings under this Agreement;

          (6)      any Restricted Subsidiary may merge or consolidate with (or dispose of all or substantially
all of its assets to) any other Person in order to effect a Permitted Investment or other investment permitted
pursuant to Section 7.05; provided that solely in the case of a merger or consolidation involving a Loan
Party and subject to Section 1.07(8) in the case of a Limited Condition Acquisition, no Event of Default
shall have occurred and be continuing or result therefrom; provided further, that the continuing or surviving
Person will be (a) the Borrower or (b) a Loan Party, in each case, which together with each of its Restricted
Subsidiaries, will have complied with the applicable requirements of Section 6.11;

         (7)     a merger, dissolution, liquidation, consolidation or disposition, the purpose of which is to
effect a disposition permitted pursuant to Section 7.04 (other than under clause (2)(c) of the definition of
“Asset Sale”);

        (8)      subject to Section 3.03(a) of the Security Agreement, the Borrower may (a) convert into a
corporation, partnership, limited partnership, limited liability company or trust organized or existing under
the laws of the jurisdiction of organization of the Borrower or the laws of a jurisdiction in the United States
and (b) change its name;

        (9)      the Loan Parties and the Restricted Subsidiaries may consummate the Transactions; and

        (10)    the commencement of any proceedings against any Restricted Subsidiary under Debtor
Relief Laws to the extent it shall not constitute an Event of Default under Section 8.01(6).

       Section 7.04   Asset Sales. The Borrower shall not, nor shall the Borrower permit any Restricted
Subsidiary to, consummate any Asset Sale unless:

         (1)     the Borrower or such Restricted Subsidiary, as the case may be, receives consideration
(including by way of relief from, or by any other Person assuming responsibility for, any liabilities,
contingent or otherwise in connection with such Asset Sale) at least equal to the fair market value (measured
at the time of contractually agreeing to such Asset Sale) of the assets sold or otherwise disposed of, and

        (2)      except in the case of a Permitted Asset Swap consummated in the ordinary course of
business in an amount not to exceed $12.0 million, at least 75.0% of the consideration for such Asset Sale,
together with all other Asset Sales since the Closing Date (on a cumulative basis), received by the Borrower
or a Restricted Subsidiary, as the case may be, is in the form of cash or Cash Equivalents; provided that
each of the following will be deemed to be cash or Cash Equivalents for purposes of this clause (2);

                    (a) any liabilities (as shown on the Borrower’s or any Restricted Subsidiary’s most
   recent balance sheet or in the footnotes thereto or if incurred or accrued subsequent to the date of such
   balance sheet, such liabilities that would have been reflected on the Borrower’s or a Restricted
   Subsidiary’s consolidated balance sheet or in the footnotes thereto if such incurrence or accrual had
   taken place on or prior to the date of such balance sheet, as determined in good faith by the Borrower)
   of the Borrower or any Restricted Subsidiary, other than liabilities that are by their terms subordinated
   in right of payment to the Obligations, that are (i) assumed by the transferee of any such assets (or a
   third party in connection with such transfer) or (ii) otherwise cancelled or terminated in connection with
   the transaction with such transferee (other than intercompany debt owed to the Borrower or a Restricted
   Subsidiary);



                                                     136
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1382 of 1503




                    (b) any securities, notes or other obligations or assets received by the Borrower or any
   Restricted Subsidiary from such transferee or in connection with such Asset Sale (including earnouts
   and similar obligations) that are converted by the Borrower or a Restricted Subsidiary into cash or Cash
   Equivalents, or by their terms are required to be satisfied for cash or Cash Equivalents (to the extent of
   the cash or Cash Equivalents received) within 180 days following the closing of such Asset Sale;

                    (c) [reserved]; or

                    (d) Indebtedness of any Restricted Subsidiary that ceases to be a Restricted Subsidiary
   as a result of such Asset Sale (other than intercompany debt owed to the Borrower or a Restricted
   Subsidiary), to the extent that the Borrower and each other Restricted Subsidiary are released from any
   guarantee of payment of the principal amount of such Indebtedness in connection with such Asset Sale;
   and

        (3)    the Net Proceeds of such Asset Sale shall be applied and/or reinvested as (and to the extent)
required by Section 2.05(2)(b).

         To the extent any Collateral is disposed of as expressly permitted by this Section 7.04 to any Person
other than a Loan Party, such Collateral shall automatically be sold free and clear of the Liens created by
the Loan Documents, and, if requested by the Administrative Agent, upon the certification by the Borrower
that such disposition is permitted by this Agreement, the Administrative Agent and the Collateral Agent
shall be authorized to take any actions deemed appropriate in order to effect the foregoing.

        In addition, none of the Borrower or any Restricted Subsidiary shall enter into any Specified Sale-
Leaseback Transaction unless such Specified Sale-Leaseback Transaction is conducted as an arm’s-length
basis and is for fair market value of the applicable property as determined by a Responsible Officer of the
Borrower in good faith.

        Section 7.05   Restricted Payments. (a)            The Borrower shall not, nor shall the Borrower
permit any Restricted Subsidiary to, directly or indirectly:

                         (A)     declare or pay any dividend or make any payment or distribution on
                account of the Borrower’s or any Restricted Subsidiary’s Equity Interests (in each case,
                solely in such Person’s capacity as holder of such Equity Interests), including any dividend
                or distribution payable in connection with any merger, amalgamation or consolidation,
                other than:

                                 (1)      dividends, payments or distributions payable solely in Equity
                         Interests (other than Disqualified Stock) of the Borrower or a Parent Company or
                         in options, warrants or other rights to purchase such Equity Interests; or

                                   (2)     dividends, payments or distributions by a Restricted Subsidiary so
                         long as, in the case of any dividend, payment or distribution payable on or in
                         respect of any class or series of securities issued by a Restricted Subsidiary other
                         than a wholly owned Subsidiary, the Borrower or a Restricted Subsidiary receives
                         at least its pro rata share of such dividend, payment or distribution in accordance
                         with its Equity Interests in such class or series of securities or such other amount
                         to which it is entitled pursuant to the terms of such Equity Interest;

                        (B)     purchase, redeem, defease or otherwise acquire or retire for value any
                Equity Interests of the Borrower or any Parent Company, including in connection with any
                                                    137
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1383 of 1503




                merger, amalgamation or consolidation, in each case held by Persons other than the
                Borrower or a Restricted Subsidiary;

                        (C)    make any principal payment on, or redeem, repurchase, defease or
                otherwise acquire or retire for value, in each case, prior to any scheduled repayment,
                sinking fund payment or final maturity, any Subordinated Indebtedness, any Indebtedness
                secured on a junior lien basis to the Obligations or any unsecured Indebtedness for
                borrowed money (other than any intercompany Indebtedness among the Borrower and its
                Restricted Subsidiaries), in each case in excess of $[6.0] million$6,000,000 (collectively,
                “Junior Debt”), other than:

                               (i)       Indebtedness permitted under clauses (7) and (8) of Section
                        7.02(b); or

                                 (ii)    the Transactions;

                        (D)      make any Restricted Investment;

(all such payments and other actions set forth in clauses (A) through (D) above being collectively referred
to as “Restricted Payments”);

        (b)     The provisions of Section 7.05(a) will not prohibit:

                 (1)     the payment of any dividend or other distribution or the consummation of any
        irrevocable redemption within 60 days after the date of declaration of the dividend or other
        distribution or giving of the redemption notice, as the case may be, if at the date of declaration or
        notice, the dividend or other distribution or redemption payment would have complied with the
        provisions of this Section 7.05;

                (2)       the redemption, repurchase, defeasance, discharge, retirement or other acquisition
        of (i) any Equity Interests of the Borrower, any Restricted Subsidiary or any Parent Company,
        including any accrued and unpaid dividends thereon (“Treasury Capital Stock”) or (ii) Junior
        Debt, in each case, made (x) in exchange for, or out of the proceeds of, a sale or issuance (other
        than to a Restricted Subsidiary) of Equity Interests of the Borrower or any Parent Company (to the
        extent such Equity Interests or proceeds therefrom are contributed to the Borrower) (in each case,
        other than Disqualified Stock) and (y) within 120 days of such sale or issuance (“Refunding
        Capital Stock”),

                        (a)     the declaration and payment of dividends on Treasury Capital Stock out
                of the proceeds of a sale or issuance (other than to a Restricted Subsidiary of the Borrower
                or to an employee stock ownership plan or any trust established by the Borrower or any
                Restricted Subsidiary) of Refunding Capital Stock made within 120 days of such sale or
                issuance, and

                        (b)      [reserved];

                (3)      the principal payment on, defeasance, redemption, repurchase, exchange or other
        acquisition or retirement of:

                      (a)       Junior Debt of the Borrower or a Subsidiary Guarantor made (i) by
                exchange for, or out of the proceeds of the sale, issuance or incurrence of, new Junior Debt

                                                    138
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1384 of 1503




         of the Borrower or a Subsidiary Guarantor or Disqualified Stock of the Borrower or a
         Subsidiary Guarantor, (ii) within 120 days of such sale, issuance or incurrence and (iii) in
         each case, is Refinancing Indebtedness incurred or issued, as applicable in compliance with
         Section 7.02,

                 (b)      Disqualified Stock of the Borrower or a Subsidiary Guarantor made by
         exchange for, or out of the proceeds of the sale, issuance or incurrence of Disqualified
         Stock or Junior Debt of the Borrower or a Subsidiary Guarantor, (i) made within 120 days
         of such sale, issuance or incurrence and (ii) ) in each case, is Refinancing Indebtedness
         incurred or issued, as applicable in compliance with Section 7.02,

                (c)      Disqualified Stock of a Restricted Subsidiary that is not a Subsidiary
         Guarantor made by exchange for, or out of the proceeds of the sale or issuance of,
         Disqualified Stock of a Restricted Subsidiary that is not a Subsidiary Guarantor, made
         within 120 days of such sale or issuance that, in each case, is Refinancing Indebtedness
         incurred or issued, as applicable, in compliance with Section 7.02 and

               (d)     any Junior Debt or Disqualified Stock that constitutes Acquired
         Indebtedness;

         (4)      a Restricted Payment to pay for the repurchase, retirement or other acquisition or
retirement for value of Equity Interests (other than Disqualified Stock) (including related stock
appreciation rights or similar securities) of the Borrower or any Parent Company held by any future,
present or former employee, director, officer, member of management or consultant (or their
respective Controlled Investment Affiliates or Immediate Family Members or any permitted
transferees thereof) of the Borrower, any of its Subsidiaries or any Parent Company pursuant to any
management equity plan or stock option plan or any other management or employee benefit plan or
agreement, or any equity subscription or equity holder agreement (including, for the avoidance of
doubt, any principal and interest payable on any notes issued by the Borrower or any Parent
Company in connection with any such repurchase, retirement or other acquisition), including any
Equity Interests rolled over by management of the Borrower, any of its Subsidiaries or any Parent
Company in connection with the Transactions; provided that the aggregate amount of Restricted
Payments made under this clause (4) does not exceed $12.0 million in any fiscal year (increasing to
$24.0 million following an underwritten public Equity Offering by the Borrower or any Parent
Company) with unused amounts in any calendar year being carried over to the next two succeeding
calendar years; provided further that each of the amounts in any calendar year under this clause (4)
may be increased by an amount not to exceed:

                (a)       the cash proceeds from the sale of Equity Interests (other than Disqualified
         Stock) of the Borrower and, to the extent contributed to the Borrower, the cash proceeds
         from the sale of Equity Interests of any Parent Company, in each case to any future, present
         or former employees, directors, officers, members of management or consultants (or their
         respective Controlled Investment Affiliates or Immediate Family Members or any
         permitted transferees thereof) of the Borrower, any of its Subsidiaries or any Parent
         Company that occurs after the Closing Date, to the extent the cash proceeds from the sale
         of such Equity Interests have not otherwise been applied to make a Restricted Payment
         with the Available Amount; plus

               (b)       the amount of any cash bonuses otherwise payable to members of
         management, employees, directors or consultants (or their respective Controlled
         Investment Affiliates or Immediate Family Members or any permitted transferees thereof)
                                            139
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1385 of 1503




                of the Borrower, any of its Subsidiaries or any Parent Company that are foregone in
                exchange for the receipt of Equity Interests of the Borrower or any Parent Company
                pursuant to any compensation arrangement, including any deferred compensation plan;
                plus

                       (c)      the cash proceeds of life insurance policies received by the Borrower or
                its Restricted Subsidiaries (or by any Parent Company to the extent contributed to the
                Borrower) after the Closing Date; minus

                      (d)      the amount of any Restricted Payments previously made with the cash
                proceeds described in clauses (a), (b) and (c) of this clause (4);

provided that the Borrower may elect to apply all or any portion of the aggregate increase contemplated by
clauses (a), (b) and (c) above in any calendar year; provided further that cancellation of Indebtedness owing
to the Borrower or any Restricted Subsidiary from any future, present or former employees, directors,
officers, members of management, or consultants (or their respective Controlled Investment Affiliates or
Immediate Family Members or any permitted transferees thereof) of the Borrower, any Parent Company or
any Restricted Subsidiary in connection with a repurchase of Equity Interests of the Borrower or any Parent
Company will not be deemed to constitute a Restricted Payment for purposes of this Section 7.05 or any
other provision of this Agreement;

                (5)      [Reserved];

                (6)      [Reserved];

                (7)      payments made or expected to be made by the Borrower or any Restricted
        Subsidiary in respect of withholding or similar taxes payable by any future, present or former
        employee, director, officer, member of management or consultant (or their respective Controlled
        Investment Affiliates or Immediate Family Members or permitted transferees) of the Borrower, any
        Restricted Subsidiary or any Parent Company,

                         (a)      any repurchases or withholdings of Equity Interests in connection with the
                exercise of stock options, warrants or similar rights if such Equity Interests represent a
                portion of the exercise of, or withholding obligations with respect to, such options, warrants
                or similar rights or required withholding or similar taxes and

                        (b)     loans or advances to officers, directors, employees, managers, consultants
                and independent contractors of the Borrower, any Restricted Subsidiary or any Parent
                Company in connection with such Person’s purchase of Equity Interests of the Borrower
                or any Parent Company; provided that no cash is actually advanced pursuant to this clause
                (c) other than to pay taxes due in connection with such purchase, unless immediately
                repaid;

                (8)      [reserved];

                (9)      [reserved];

                 (10)      Restricted Payments in an aggregate amount taken together with all other
        Restricted Payments made pursuant to this clause (10) not to exceed the sum of (X) [reserved] plus
        (Y) additional Restricted Payments made with the Available Amount; provided that if this clause
        (10) is utilized to make a Restricted Investment, the amount deemed to be utilized under this clause
                                                    140
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1386 of 1503




(10) will be the amount of such Restricted Investment at any time outstanding (with the fair market
value of such Investment being measured at the time made and without giving effect to subsequent
changes in value, but subject to adjustment as set forth in the definition of “Investment”); provided
further that (other than in the case of Restricted Investments made with clause (3) of the definition
of Available Amount) no Event of Default shall have occurred and be continuing or would result
therefrom; and provided further that Restricted Payments made with clause (2) of the definition of
Available Amount shall only be permitted to the extent that after giving pro forma effect thereto
and the application of the net proceeds therefrom, the Total Net Leverage Ratio for the Test Period
immediately preceding such Restricted Payment would be no greater than 2.75 to 1.00;

        (11)    distributions or payments of Securitization Fees;

        (12)    any Restricted Payment made in connection with the Transactions and the fees and
expenses related thereto or owed to any Affiliate(s) including any payments to holders of Equity
Interests of Belk in connection with, or as a result of, their exercise of appraisal rights or the
settlement of any claims or actions (whether actual, contingent or potential) related to the
Transactions;

        (13)    [reserved];

        (14)   the declaration and payment of dividends or distributions by the Borrower or any
Restricted Subsidiary to, or the making of loans or advances to, the Borrower or any Parent
Company in amounts required for any Parent Company to pay in each case without duplication:

                (a)     franchise, excise and similar taxes and other fees, taxes and expenses
        required to maintain their corporate or other legal existence;

                 (b)     for any taxable period for which the Borrower or any of its Restricted
        Subsidiaries are members of a consolidated, combined, unitary or similar income tax group
        for U.S. federal or applicable foreign, state or local income tax purposes of which a Parent
        Company is the common parent (a “Tax Group”), to pay the portion of any U.S. federal,
        foreign, state and local income taxes of such Tax Group for such taxable period that are
        attributable to the taxable income of the Borrower and its Restricted Subsidiaries and
        Unrestricted Subsidiaries (net of any payments of such taxes made by the Borrower);
        provided that for each taxable period, (A) the amount of such payments made in respect of
        such taxable period in the aggregate will not exceed the amount that the Borrower and its
        Subsidiaries, as applicable, would have been required to pay as stand-alone taxpayers or a
        stand-alone Tax Group and (B) the amount of such payments made in respect of an
        Unrestricted Subsidiary will be permitted only to the extent that cash distributions were
        made by such Unrestricted Subsidiary to the Borrower or any Restricted Subsidiary for
        such purpose;

                (c)     salary, bonus, severance and other benefits payable to, and indemnities
        provided on behalf of, employees, directors, officers, members of management and
        consultants of any Parent Company, and any payroll, social security or similar taxes
        thereof;

                (d)     general corporate or other operating, administrative, compliance and
        overhead costs and expenses (including expenses relating to auditing and other accounting
        matters) of any Parent Company attributable to the ownership of the Borrower and its
        Restricted Subsidiaries;
                                            141
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1387 of 1503




                       (e)      fees and expenses (including ongoing compliance costs and listing
                expenses) related to any equity or debt offering of a Parent Company (whether or not
                consummated);

                        (f)    amounts that would be permitted to be paid directly by the Borrower or its
                Restricted Subsidiaries under Section 7.06(b) (other than clause 2(a) thereof);

                        (g)      [reserved];

                        (h)      [reserved];

                (15)     [reserved];

               (16)      cash payments, or loans, advances, dividends or distributions to any Parent
        Company to make payments, in lieu of issuing fractional shares in connection with share dividends,
        share splits, reverse share splits, mergers, consolidations, amalgamations or other business
        combinations and in connection with the exercise of warrants, options or other securities
        convertible into or exchangeable for Equity Interests of the Borrower, any Restricted Subsidiary or
        any Parent Company;

                (17)    [reserved];

                (18)   making payments for the benefit of the Borrower or any Restricted Subsidiary to
        the extent such payments could have been made by the Borrower or any Restricted Subsidiary
        because such payments (a) would not otherwise be Restricted Payments and (b) would be permitted
        by Section 7.06; and

                (19)      payments and distributions to dissenting stockholders pursuant to applicable law,
        pursuant to or in connection with a consolidation, amalgamation, merger or transfer of all or
        substantially all of the assets of the Borrower and its Restricted Subsidiaries taken as a whole that
        complies with the terms of this Agreement or any other transaction that complies with the terms of
        this Agreement;

                (20)    [reserved];

                (21)    [reserved];

                (22)    [reserved]; and

                (23)    [reserved];

provided that for purposes of clauses (7) and (14) above, taxes will include all interest and penalties with
respect thereto and all additions thereto.

        (c)     Notwithstanding anything to the contrary in this Section 7.05, no Investment shall be made
in any Unrestricted Subsidiary after the Closing Date.

        The amount of all Restricted Payments (other than cash) will be the fair market value on the date
the Restricted Payment is made, or at the Borrower’s election, the date a commitment is made to make such
Restricted Payment, of the assets or securities proposed to be transferred or issued by the Borrower or any
Restricted Subsidiary, as the case may be, pursuant to the Restricted Payment.

                                                    142
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1388 of 1503




        For the avoidance of doubt, this Section 7.05 will not restrict the making of any AHYDO Payment
with respect to, and required by the terms of, any Indebtedness of the Borrower or any Restricted Subsidiary
permitted to be incurred under this Agreement.

        Section 7.06     Transactions with Affiliates.

                     (a) The Borrower shall not, nor shall the Borrower permit any Restricted Subsidiary
   to, make any payment to, or sell, lease, transfer or otherwise dispose of any of its properties or assets to,
   or purchase any property or assets from, or enter into or make or amend any transaction, contract,
   agreement, understanding, loan, advance or guarantee with, or for the benefit of, any Affiliate of the
   Borrower (each of the foregoing, an “Affiliate Transaction”) involving aggregate payments or
   consideration in excess of $2.0 million, unless (A) such Affiliate Transaction is on terms, taken as a
   whole, that are not materially less favorable to the Borrower or the relevant Restricted Subsidiary than
   those that would have been obtained at such time in a comparable transaction by the Borrower or such
   Restricted Subsidiary with a Person other than an Affiliate of the Borrower on an arm’s-length basis or,
   if in the good faith judgment of the Board of Directors no comparable transaction is available with which
   to compare such Affiliate Transaction, such Affiliate Transaction is otherwise fair to the Borrower or
   such Restricted Subsidiary from a financial point of view, and (B) the Borrower delivers to the
   Administrative Agent with respect to any Affiliate Transaction or series of related Affiliate Transactions
   requiring aggregate payments or consideration in excess of $15.0 million, a resolution adopted by the
   majority of the Board of Directors approving such Affiliate Transaction and set forth in an Officer’s
   Certificate certifying that such Affiliate Transaction complies with clause (A) above.

                    (b) The foregoing restriction will not apply to the following:

                                 (1)       (a) transactions between or among the Borrower and one or more
                         Restricted Subsidiaries or between or among Restricted Subsidiaries or, in any
                         case, any entity that becomes a Restricted Subsidiary as a result of such transaction
                         and (b) any merger, consolidation or amalgamation of the Borrower and any Parent
                         Company; provided that such merger, consolidation or amalgamation of the
                         Borrower is otherwise in compliance with the terms of this Agreement and effected
                         for a bona fide business purpose;

                                 (2)    (a) Restricted Payments permitted by Section 7.05 (including any
                         transaction specifically excluded from the definition of the term “Restricted
                         Payments,” including pursuant to the exceptions contained in the definition thereof
                         and the parenthetical exclusions of such definition) and (b) any Permitted
                         Investment(s) or any acquisition otherwise permitted hereunder;

                                (3)      so long as no Event of Default shall have occurred and be
                         continuing or would result therefrom, the payment of management, consulting,
                         monitoring, transaction, advisory and other fees, indemnities and expenses
                         pursuant to the Management Services Agreement (including any unpaid
                         management, consulting, monitoring, transaction, advisory and other fees,
                         indemnities and expenses accrued in any prior year) and any termination fees
                         pursuant to the Management Services Agreement as in effect on the Closing Date,

                                          (a)    the payment of indemnification and similar amounts to,
                                  and reimbursement of expenses to, the Investors and its officers, directors,
                                  employees and Affiliates, in each case, approved by, or pursuant to
                                  arrangements approved by, the Board of Directors,
                                                     143
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1389 of 1503




                           (b)      payments, loans, advances or guarantees (or cancellation
                   of loans, advances or guarantees) to future, present or former employees,
                   officers, directors, managers, consultants or independent contractors or
                   guarantees in respect thereof for bona fide business purposes or in the
                   ordinary course of business or consistent with industry practice,

                           (c)      any subscription agreement or similar agreement
                   pertaining to the repurchase of Equity Interests pursuant to put/call rights
                   or similar rights with current, former or future officers, directors,
                   employees, managers, consultants and independent contractors of the
                   Borrower, any Subsidiary or any Parent Company and

                           (d)     any payment of compensation or other employee
                   compensation, benefit plan or arrangement, any health, disability or
                   similar insurance plan which covers current, former or future officers,
                   directors, employees, managers, consultants and independent contractors
                   of the Borrower, any Subsidiary or any Parent Company;

                   (4)      the payment of fees and compensation paid to, and indemnities
           and reimbursements and employment and severance arrangements provided to, or
           on behalf of or for the benefit of, present, future or former employees, directors,
           officers, members of management or consultants (or their respective Controlled
           Investment Affiliates or Immediate Family Members or any permitted transferees
           thereof) of the Borrower, any Parent Company or any Restricted Subsidiary;

                   (5)     [reserved];

                   (6)      the existence of, or the performance by the Borrower or any
           Restricted Subsidiary of its obligations under the terms of, any agreement as in
           effect as of the Closing Date, or any amendment thereto or replacement thereof (so
           long as any such amendment or replacement is not materially disadvantageous in
           the good faith judgment of the Board of Directors to the Lenders, when taken as a
           whole, as compared to the applicable agreement as in effect on the Closing Date);

                    (7)    the existence of, or the performance by the Borrower or any
           Restricted Subsidiary of its obligations under the terms of, any equity holders
           agreement or the equivalent (including any registration rights agreement or
           purchase agreement related thereto) to which it is a party as of the Closing Date
           and any amendment thereto and, similar agreements or arrangements that it may
           enter into thereafter; provided that the existence of, or the performance by the
           Borrower or any Restricted Subsidiary of obligations under any future amendment
           to any such existing agreement or arrangement or under any similar agreement or
           arrangement entered into after the Closing Date will be permitted by this clause
           (7) to the extent that the terms of any such amendment or new agreement or
           arrangement are not otherwise materially disadvantageous in the good faith
           judgment of the Board of Directors to the Lenders, when taken as a whole, as
           compared to the original agreement or arrangement in effect on the Closing Date;

                   (8)     the Transactions and the payment of all fees and expenses related
           to the Transactions, including Transaction Expenses;

                                     144
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1390 of 1503




                   (9)      transactions with customers, clients, suppliers, contractors, joint
           venture partners or purchasers or sellers of goods or services, or transactions
           otherwise relating to the purchase or sale of goods or services, in each case in the
           ordinary course of business or consistent with industry practice and otherwise in
           compliance with the terms of this Agreement that are fair to the Borrower and the
           Restricted Subsidiaries, in the reasonable determination of the Board of Directors
           or the senior management of the Borrower, or are on terms at least as favorable as
           might reasonably have been obtained at such time from an unaffiliated party;

                   (10)    the issuance, sale or transfer of Equity Interests (other than
           Disqualified Stock) of the Borrower or any Parent Company to any Person and the
           granting and performing of customary rights (including registration rights) in
           connection therewith, and any contribution to the capital of the Borrower;

                   (11)    sales of accounts receivable, or participations therein, or
           Securitization Assets or related assets in connection with any Qualified
           Securitization Facility and any other transaction effected in connection with a
           Qualified Securitization Facility or a financing related thereto and sales and/or
           other transactions of property in connection with Specified Sale-Leaseback
           Transactions;

                   (12)    [reserved];

                   (13)    payments with respect to Indebtedness, Disqualified Stock and
           other Equity Interests (and cancellation of any thereof) of the Borrower, any Parent
           Company and any Restricted Subsidiary and Preferred Stock (and cancellation of
           any thereof) of any Restricted Subsidiary to any future, current or former
           employee, director, officer, member of management or consultant (or their
           respective Controlled Investment Affiliates or Immediate Family Members or
           permitted transferees) of the Borrower, any of its Subsidiaries or any Parent
           Company pursuant to any management equity plan or stock option plan or any
           other management or employee benefit plan or agreement or any equity
           subscription or equity holder agreement that are, in each c ase, approved by the
           Borrower in good faith; and any employment agreements, severance arrangements,
           stock option plans and other compensatory arrangements (and any successor plans
           thereto) and any supplemental executive retirement benefit plans or arrangements
           with any such employees, directors, officers, members of management or
           consultants (or their respective Controlled Investment Affiliates or Immediate
           Family Members or any permitted transferees thereof) that are, in each case,
           approved by the Borrower in good faith;

                   (14)     (a) investments by Affiliates in securities of the Borrower (and
           payment of reasonable out-of-pocket expenses incurred by such Affiliates in
           connection therewith) so long as the investment is being offered by the Borrower
           or such Restricted Subsidiary generally to other investors on the same or more
           favorable terms and (b) payments to Affiliates in respect of securities of the
           Borrower or any Restricted Subsidiary contemplated in the foregoing subclause (a)
           or that were acquired from Persons other than the Borrower and the Restricted
           Subsidiaries, in each case, in accordance with the terms of such securities;


                                      145
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1391 of 1503




                    (15)     payments to or from, and transactions with, any joint venture or
           Unrestricted Subsidiary in the ordinary course of business or consistent with past
           practice, industry practice or industry norms (including, any cash management
           activities related thereto);

                   (16)    payments by the Borrower (and any Parent Company) and its
           Subsidiaries pursuant to tax sharing agreements among the Borrower (and any
           Parent Company) and its Subsidiaries; provided that in each case the amount of
           such payments in any taxable year does not exceed the amount that the Borrower,
           its Restricted Subsidiaries and its Unrestricted Subsidiaries (to the extent of
           amount received from Unrestricted Subsidiaries) would be required to pay in
           respect of foreign, federal, state and local taxes for such taxable year were the
           Borrower, its Restricted Subsidiaries and its Unrestricted Subsidiaries (to the
           extent described above) to pay such taxes separately from any such Parent
           Company;

                   (17)    any lease entered into between the Borrower or any Restricted
           Subsidiary, as lessee and any Affiliate of the Borrower, as lessor, and any
           transaction(s) pursuant to that lease, which lease is approved by the Board of
           Directors or senior management of the Borrower in good faith;

                   (18)    IP Rights licenses in the ordinary course of business or consistent
           with industry practice;

                    (19)    the payment of reasonable out-of-pocket costs and expenses
           relating to registration rights and indemnities provided to equity holders of the
           Borrower or any Parent Company pursuant to the equity holders agreement or the
           registration rights agreement entered into on or after the Closing Date;

                    (20)     transactions permitted by, and complying with, Section 7.03
           solely for the purpose of (a) reorganizing to facilitate any initial public offering of
           securities of the Borrower or any Parent Company, (b) forming a holding company
           or (c) reincorporating the Borrower in a new jurisdiction;

                    (21)     transactions undertaken in good faith (as determined by the Board
           of Directors or certified by senior management of the Borrower in an Officer’s
           Certificate) for the purposes of improving the consolidated tax efficiency of the
           Borrower and its Restricted Subsidiaries and not for the purpose of circumventing
           Articles VI and VII of this Agreement; so long as such transactions, when taken as
           a whole, do not result in a material adverse effect on the Liens on the Collateral
           granted by the Loan Parties in favor of the Secured Parties, when taken as a whole,
           in each case, as determined in good faith by the Board of Directors or certified by
           senior management of the Borrower in an Officer’s Certificate;

                   (22)    (a) transactions with a Person that is an Affiliate of the Borrower
           (other than an Unrestricted Subsidiary) solely because the Borrower or any
           Restricted Subsidiary owns, directly or indirectly, Equity Interests in such Person
           and (b) transactions with any Person that is an Affiliate solely because a director
           or officer of such Person is a director or officer of the Borrower, any Restricted
           Subsidiary or any Parent Company;

                                       146
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1392 of 1503




                                  (23)     (a) pledges and other transfers of Equity Interests in Unrestricted
                           Subsidiaries and (b) any transactions with an Affiliate in which the consideration
                           paid consists solely of Equity Interests of the Borrower or a Parent Company;

                                  (24)     the sale, issuance or transfer of Equity Interests (other than
                           Disqualified Stock) of the Borrower;

                                   (25)   investments by any Investor or Parent Company in securities of
                           the Borrower; and

                                   (26)   payments in respect of (a) the Obligations (or any Credit
                           Agreement Refinancing Indebtedness) or (b) other Indebtedness of the Borrower
                           and its Subsidiaries held by Affiliates; provided that such Obligations were
                           acquired by an Affiliate of the Borrower in compliance herewith.

        Section 7.07       Burdensome Agreements.

                    (a) The Borrower shall not, nor shall the Borrower permit any Restricted Subsidiary
   that is not a Guarantor (or, solely in the case of clause (4), that is a Subsidiary Guarantor) to, directly or
   indirectly, create or otherwise cause to exist or become effective any consensual encumbrance or
   consensual restriction (other than this Agreement or any other Loan Document) on the ability of any
   Restricted Subsidiary that is not a Guarantor (or, solely in the case of clause (4), that is a Subsidiary
   Guarantor) to:

                                   (1)      (a)    pay dividends or make any other distributions to the
                           Borrower or any Restricted Subsidiary that is a Guarantor on its Capital Stock or
                           with respect to any other interest or participation in, or measured by, its profits, or

                                            (b)     pay any Indebtedness owed to the Borrower or to any
                                            Restricted Subsidiary that is a Guarantor;

                                  (2)       make loans or advances to the Borrower or to any Restricted
                           Subsidiary that is a Guarantor;

                                   (3)     sell, lease or transfer any of its properties or assets to the Borrower
                           or to any Restricted Subsidiary that is a Guarantor; or

                                   (4)     with respect to the Borrower or any Subsidiary Guarantor, (a)
                           Guaranty the Obligations or (b) create, incur or cause to exist or become effective
                           Liens on property of such Person for the benefit of the Lenders with respect to the
                           Obligations under the Loan Documents to the extent such Lien is required to be
                           given to the Secured Parties pursuant to the Loan Documents;

provided that any dividend or liquidation priority between or among classes or series of Capital Stock, and
the subordination of any Obligation (including the application of any remedy bars thereto) to any other
Obligation will not be deemed to constitute such an encumbrance or restriction.

                      (b) Section 7.07(a) will not apply to any encumbrances or restrictions existing under
   or by reason of:



                                                       147
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1393 of 1503




                         (a)   encumbrances or restrictions in effect on the Closing
                Date, including pursuant to the Loan Documents and any Hedge
                Agreements, Hedging Obligations and the related documentation and any
                definitive documentation in respect of the Indebtedness set forth on
                Schedule 7.02(b)(3);

                     (b)        the First Lien Loan Documents and the ABL Loan
                Documents;

                        (c)     Purchase Money Obligations and Capitalized Lease
                Obligations that impose restrictions of the nature discussed in clause (3)
                above on the property so acquired;

                        (d)     applicable Law or any applicable rule, regulation or order;

                        (e)      any agreement or other instrument of a Person, or relating
                to Indebtedness or Equity Interests of a Person, acquired by or merged,
                amalgamated or consolidated with and into the Borrower or any Restricted
                Subsidiary, or any other transaction entered into in connection with any
                such acquisition, merger, consolidation or amalgamation in existence at
                the time of such acquisition or at the time it merges, amalgamates or
                consolidates with or into the Borrower or any Restricted Subsidiary or
                assumed in connection with the acquisition of assets from such Person
                (but, in any such case, not created in contemplation thereof), which
                encumbrance or restriction is not applicable to any Person, or the
                properties or assets of any Person, other than the Person so acquired and
                its Subsidiaries, or the property or assets of the Person so acquired or
                designated and its Subsidiaries or the property or assets so acquired or
                designated;

                         (f)    contracts or agreements for the sale or disposition of
                assets, including any restrictions with respect to a Subsidiary of the
                Borrower pursuant to an agreement that has been entered into for the sale
                or disposition of all or substantially all of the Capital Stock or assets of
                such Subsidiary;

                       (g)      restrictions on cash or other deposits or net worth imposed
                by customers under contracts entered into in the ordinary course of
                business or consistent with industry practice or arising in connection with
                any Liens permitted by Section 7.01;

                        (h)     Indebtedness, Disqualified Stock or Preferred Stock of
                Restricted Subsidiaries that are not Guarantors permitted to be incurred
                subsequent to the Closing Date pursuant to Section 7.02;

                        (i)     provisions in joint venture agreements and other similar
                agreements (including equity holder agreements) relating to such joint
                venture or its members or entered into in the ordinary course of business
                or consistent with industry practice;


                                   148
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1394 of 1503




                        (j)      customary provisions contained in leases, sub-leases,
                licenses, sub-licenses, Equity Interests or similar agreements, including
                with respect to IP Rights and other agreements;

                        (k)     restrictions created in connection with any Qualified
                Securitization Facility that, in the good faith determination of the Board of
                Directors of the Borrower, are necessary or advisable to effect such
                Qualified Securitization Facility;

                         (l)     restrictions or conditions contained in any trading,
                netting, operating, construction, service, supply, purchase, sale or other
                agreement to which the Borrower or any Restricted Subsidiary is a party
                entered into in the ordinary course of business or consistent with industry
                practice; provided that such agreement prohibits the encumbrance of
                solely the property or assets of the Borrower or such Restricted Subsidiary
                that are the subject to such agreement, the payment rights arising
                thereunder or the proceeds thereof and does not extend to any other asset
                or property of the Borrower or such Restricted Subsidiary or the assets or
                property of another Restricted Subsidiary;

                        (m)     customary provisions restricting subletting or assignment
                of any lease governing a leasehold interest of any Restricted Subsidiary;

                      (n)        customary provisions restricting assignment of any
                agreement;

                          (o)     restrictions arising in connection with cash or other
                deposits permitted under Section 7.01; any other agreement or instrument
                governing any Indebtedness, Disqualified Stock, or Preferred Stock
                permitted to be incurred or issued pursuant to Section 7.02 entered into
                after the Closing Date that contains encumbrances and restrictions that
                either (i) are no more restrictive in any material respect, taken as a whole,
                with respect to any Restricted Subsidiary than (A) the restrictions
                contained in the First Lien Loan Documents as of the Closing Date or the
                ABL Loan Documents as of the Closing Date or (B) those encumbrances
                and other restrictions that are in effect on the Closing Date with respect to
                that Restricted Subsidiary pursuant to agreements in effect on the Closing
                Date, (ii) are not materially more disadvantageous, taken as a whole, to the
                Lenders than is customary in comparable financings for similarly situated
                issuers or (iii) will not materially impair the Borrower’s ability to make
                payments on the Obligations when due, in each case in the good faith
                judgment of the Borrower;

                        (p)      (i) Indebtedness permitted to be incurred pursuant to
                Section 7.02(b)(4) and any Refinancing Indebtedness in respect of the
                foregoing and (ii) agreements entered into in connection with any
                Specified Sale-Leaseback Transaction or any Sale-Leaseback Transaction
                entered into in the ordinary course of business or consistent with industry
                practice;


                                   149
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1395 of 1503




                                        (q)     customary restrictions and conditions contained in
                                documents relating to any Lien so long as (i) such Lien is a Permitted Lien
                                and such restrictions or conditions relate only to the specific asset subject
                                to such Lien and (ii) such restrictions and conditions are not created for
                                the purpose of avoiding the restrictions imposed by this Section 7.07;

                                        (r)      [reserved];

                                        (s)      any encumbrances or restrictions of the type referred to in
                                clauses (1), (2) or (3) above imposed by any amendments, modifications,
                                restatements, renewals, increases, supplements, refundings, replacements
                                or refinancings of the contracts, instruments or obligations referred to in
                                clauses (a) through (r) above; provided that such amendments,
                                modifications, restatements, renewals, increases, supplements, refundings,
                                replacements or refinancings are, in the good faith judgment of the
                                Borrower, no more restrictive in any material respect with respect to such
                                encumbrance and other restrictions, taken as a whole, than those prior to
                                such amendment, modification, restatement, renewal, increase,
                                supplement, refunding, replacement or refinancing;

                                         (t)    existing under, by reason of or with respect to
                                Refinancing Indebtedness; provided that the encumbrances and
                                restrictions contained in the agreements governing that Refinancing
                                Indebtedness are, in the good faith judgment of the Borrower, not
                                materially more restrictive, taken as a whole, than those contained in the
                                agreements governing the Indebtedness being refinanced; and

                                         (u)     applicable law or any applicable rule, regulation or order
                                in any jurisdiction where Indebtedness, Disqualified Stock or Preferred
                                Stock of Foreign Subsidiaries permitted to be incurred pursuant to Section
                                7.02 is incurred.

         Section 7.08     Modification of Terms of Subordinated Indebtedness. The Borrower shall not, nor
shall the Borrower permit any Restricted Subsidiary to, amend, modify or change in any manner materially
adverse to the interests of the Lenders, as determined in good faith by the Borrower (on the basis of such
proposed amendments, modifications or changes taken as a whole), any term or condition of any
Subordinated Indebtedness having an aggregate outstanding principal amount greater than the Threshold
Amount (other than as a result of any Refinancing Indebtedness in respect thereof) without the consent of
the Required Administrative Lenders (which consent shall not be unreasonably withheld or delayed);
provided, however, that no amendment, modification or change of any term or condition of any
Subordinated Indebtedness permitted by any subordination provisions set forth in the applicable
Subordinated Indebtedness or any other stand-alone subordination agreement in respect thereof and, in each
case consented to by the Required Administrative Lenders shall be deemed to be materially adverse to the
interests of the Lenders.

        Section 7.09    Holdings. Holdings will not conduct, transact or otherwise engage in any business
or operations other than the following (and activities incidental thereto):

        (1)    the ownership or acquisition of the Capital Stock (other than Disqualified Stock) of any
other Successor Holdings or the Borrower,

                                                   150
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1396 of 1503




         (2)     the maintenance of its legal existence, including the ability to incur fees, costs and expenses
relating to such maintenance,

       (3)     to the extent applicable, participating in tax, accounting and other administrative matters
as a member of the combined group of Holdings and the Borrower,

        (4)    the performance of its obligations under and in connection with, and payments with respect
to, the Loan Documents, the ABL Loan Documents, the First Lien Loan Documents and related
documentation in respect of the foregoing and any documents relating to other Indebtedness permitted
under Section 7.02 (including, for the avoidance of doubt, the incurrence of Qualified Holding Company
Debt),

         (5)    any public offering of its common stock or any other issuance or registration of its Capital
Stock for sale or resale not prohibited by this Article VII, including the costs, fees and expenses related
thereto,

        (6)     repurchases of Indebtedness through open market purchases and Dutch auctions (in the
case of Loans, to the extent permitted hereunder),

        (7)      the incurrence of Qualified Holding Company Debt,

       (8)      any transaction that Holdings is permitted to enter into or consummate under this Article
VII and any transaction between or among Holdings and the Borrower or any one or more Restricted
Subsidiaries permitted under this Article VII, including:

                  (a) making any payment(s) or Restricted Payment(s) (i) to the extent otherwise
   permitted under this Section 7.09 and (ii) with any amounts received pursuant to transactions permitted
   under Section 7.05 (or the making of a loan to any Parent Company in lieu of any such payment(s) or
   Restricted Payment(s)) or holding any cash received in connection therewith pending application thereof
   by Holdings,

                   (b) making any Investment to the extent (i) payment therefor is made solely with the
   Capital Stock of Holdings (other than Disqualified Stock), the proceeds of Restricted Payments received
   from the Borrower or proceeds of the issuance of, or contribution in respect of the, Capital Stock (other
   than Disqualified Stock) of Holdings and (ii) any property (including Capital Stock) acquired in
   connection therewith is contributed to the Borrower or a Subsidiary Guarantor (or, if otherwise permitted
   by Section 7.05 or constituting a Permitted Investment, a Restricted Subsidiary) or the Person formed or
   acquired in connection therewith is merged with the Borrower or a Subsidiary Guarantor;

                    (c) guaranteeing the obligations and granting of Liens of the Borrower and its
   Subsidiaries to the extent such obligations are not prohibited hereunder;

                   (d) incurrence of Indebtedness of Holdings representing deferred compensation to
   employees, consultants or independent contractors of Holdings and unsecured Indebtedness consisting
   of promissory notes issued by any Loan Party to future, present or former employees, directors, officers,
   managers, distributors or consultants (or their respective Controlled Investment Affiliates or Immediate
   Family Members) of the Borrower, any Subsidiary or any Parent Company to finance the retirement,
   acquisition, repurchase, purchase or redemption of Capital Stock of Holdings,

                   (e) incurring fees, costs and expenses relating to overhead and general operating
   including professional fees for legal, tax and accounting issues and paying taxes,
                                                     151
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1397 of 1503




                       (f) providing indemnification to officers and directors and as otherwise permitted in
   this Article VII,

                       (g) activities incidental to the consummation of the Transactions,

                    (h) the making of any loan to any officers or directors contemplated by Section 7.05
   or constituting a Permitted Investment, the making of any investment in the Borrower or any Subsidiary
   Guarantor or, to the extent otherwise allowed under Section 7.05 or constituting a Permitted Investment,
   a Restricted Subsidiary,

                       (i)   making contributions to the capital of its Subsidiaries, or

                       (j)   making Investments in cash and Cash Equivalents.

        (9)     activities incidental to the businesses or activities described in clauses (1) through (8) of
this Section 7.09.

         Section 7.10   Anti-Layering. Notwithstanding anything herein to the contrary, the Borrower and
the Subsidiary Guarantors shall not, directly or indirectly, incur any Indebtedness that is contractually
subordinated or junior in right of payment to any other Indebtedness of such Person unless such
Indebtedness is expressly subordinated in right of payment to the Loans hereunder to the extent and in the
same manner as such Indebtedness is subordinated to other senior Indebtedness of such Person (it being
understood and agreed that Indebtedness shall not be considered junior in right of payment solely because
it is unsecured or secured by Liens junior in priority to the Liens securing the Loans); provided that the
foregoing shall not apply to the incurrence of the Second-Out Loans (as defined in the First Lien Credit
Agreement) or any other Indebtedness that is secured on a pari passu basis with the Second-Out Loans and
having the same payment priority as the Second-Out Loans, in each case, that is permitted to be incurred
under Section 7.02(b)(2).

        (1)      Material Intellectual Property

         . On and after the Closing Date, the Borrower shall not permit any IP Rights owned by the Borrower
and its Restricted Subsidiaries and material to their business, taken as a whole, to be owned by any Person
that is not a Loan Party.

         Section 7.11    Subsidiaries. On and after the Closing Date, the Borrower shall not enter into, nor
shall it permit any of its Restricted Subsidiaries to enter into any transaction, the purpose of which is
primarily to release any Guaranty of the Closing Date Term Loans (or to structure any transaction to avoid
providing a Guaranty of the Closing Date Term Loans by any Restricted Subsidiaries to the extent such
Guaranty would have otherwise been required to be provided pursuant to the Collateral and Guaranty
Requirements), it being understood and agreed that bona fide joint ventures entered into in the ordinary
course of business with Persons other than Affiliates of the Borrower shall be permitted. In addition, neither
the Borrower nor its Restricted Subsidiaries shall transfer any assets (by an Asset Sale or otherwise) to an
Unrestricted Subsidiary after the Closing Date.

                                                 ARTICLE VIII

                                        Events of Default and Remedies

         Section 8.01    Events of Default. Subject to the last paragraph hereof, each of the events referred
to in clauses (1) through (11) of this Section 8.01 shall constitute an “Event of Default”:
                                                        152
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1398 of 1503




         (1)    Non-Payment. The Borrower fails to pay (a) when and as required to be paid herein, any
amount of principal of any Loan or (b) within five (5) Business Days after the same becomes due, any
interest on any Loan or any other amount payable hereunder or with respect to any other Loan Document;
or

        (2)      Specific Covenants. The Borrower, any other Loan Party or, in the case of Section 7.09,
Holdings, fails to perform or observe any term, covenant or agreement contained in any of Section 6.03(1)
or 6.05(1) (solely with respect to the Borrower, other than in a transaction permitted under Section 7.03 or
7.04) or Article VII; or

        (3)      Other Defaults. Any Loan Party fails to perform or observe any other covenant or
agreement (not specified in Section 8.01(1) or (2) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for thirty (30) days after receipt by the Borrower of
written notice thereof from the Administrative Agent; or

        (4)      Representations and Warranties. Any representation, warranty, certification or statement
of fact made or deemed made by the Borrower or any Subsidiary Guarantor herein, in any other Loan
Document, or in any document required to be delivered in connection herewith or therewith shall be untrue
in any material respect when made or deemed made; or

          (5)     Cross-Default and Cross-Acceleration. Any Loan Party or any Restricted Subsidiary (a)
fails to make any payment beyond the applicable grace period, if any, whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise, in respect of any Indebtedness (other than
Indebtedness hereunder) having an aggregate outstanding principal amount (individually or in the aggregate
with all other Indebtedness as to which such a failure shall exist) of not less than the Threshold Amount, or
(b) fails to observe or perform any other agreement or condition relating to any such Indebtedness referred
to in the foregoing clause (a), or any other event occurs (other than, with respect to Indebtedness consisting
of Hedging Obligations, termination events or equivalent events pursuant to the terms of such Hedging
Obligations and not as a result of any default thereunder by the Borrower, or any Subsidiary Guarantor or
any Restricted Subsidiary) with respect to such Indebtedness, the effect of which default or other event is
to cause, or to permit the holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such Indebtedness to be made, prior to its
stated maturity; provided that (A) such failure is unremedied and is not waived by the holders of such
Indebtedness prior to any termination of the Commitments or acceleration of the Loans pursuant to Section
8.02, (B) this clause (5)(b) shall not apply to any Indebtedness if the sole remedy of the holder thereof in
the event of the nonpayment of such Indebtedness or the non-payment or non-performance of obligations
related thereto is to convert such Indebtedness into Equity Interests (other than Disqualified Stock) and cash
in lieu of fractional shares and (C) this clause (5)(b) shall not apply to secured Indebtedness that becomes
due as a result of the voluntary sale or transfer of the property or assets securing such Indebtedness, if such
sale or transfer is permitted hereunder and under the documents providing for such Indebtedness; provided
further that an ABL Event of Default, any Event of Default (as defined in the First Lien Credit Agreement)
or an event of default under any agreement in respect of other Indebtedness secured by Liens on the
Collateral that rank senior in priority to the Liens on the Collateral securing the Obligations shall not
constitute an Event of Default hereunder unless and until the requisite controlling (or majority) of lenders
or creditors thereunder have actually declared such Indebtedness to be immediately due and payable and
such declaration has not been rescinded by the requisite controlling (or majority) of lenders or creditors
thereunder on or before such date; or


                                                     153
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1399 of 1503




         (6)     Insolvency Proceedings, etc. Holdings, the Borrower, any Loan Party or any Restricted
Subsidiary that is a Significant Subsidiary institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator, administrative receiver or similar
officer is appointed without the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is instituted without the consent of
such Person and continues undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

         (7)     Judgments. There is entered against any Loan Party or any Restricted Subsidiary a final
judgment and order for the payment of money in an aggregate amount exceeding the Threshold Amount
(to the extent not covered by independent third-party insurance as to which the insurer has been notified of
such judgment or order and has not denied coverage thereof) and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a period of sixty (60) calendar
days; or

         (8)     ERISA. (a) An ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan,
(b) the Borrower or any Subsidiary Guarantor or any of their respective ERISA Affiliates fails to pay when
due, after the expiration of any applicable grace period, any installment payment with respect to its
Withdrawal Liability under Section 4201 of ERISA under a Multiemployer Plan, or (c) with respect to a
Foreign Plan a termination, withdrawal or noncompliance with applicable Law or plan terms, except, with
respect to each of the foregoing clauses of this Section 8.01(8), as would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect; or

          (9)     Invalidity of Loan Documents. Any material provision of the Loan Documents, taken as a
whole, at any time after its execution and delivery and for any reason, other than (a) as expressly permitted
by any Loan Documents (including as a result of a transaction permitted under Section 7.03 or 7.04), (b) as
a result of acts or omissions by an Agent (it being understood that the foregoing exception shall not impose
any obligations on any Agent exculpated under Article IX) or any Lender or (c) due to the satisfaction in
full of the Termination Conditions, ceases to be in full force and effect; or any Loan Party contests in writing
the validity or enforceability of the Loan Documents, taken as a whole (other than as a result of the
satisfaction of the Termination Conditions), or any Loan Party denies in writing that it has any or further
liability or obligation under the Loan Documents, taken as a whole (other than as a result of the satisfaction
of the Termination Conditions), or purports in writing to revoke or rescind the Loan Documents, taken as
a whole, prior to the satisfaction of the Termination Conditions; or

         (10)    Collateral Documents. Any Collateral Document with respect to a material portion of the
Collateral after delivery thereof pursuant to Section 4.01, 6.11 or 6.13 for any reason (other than pursuant
to the terms hereof or thereof including as a result of a transaction not prohibited under this Agreement)
ceases to create, a valid and perfected Lien with the priority required by the Applicable Intercreditor
Agreement (or other security purported to be created on the applicable Collateral) on and security interest
in any material portion of the Collateral purported to be covered thereby, subject to Liens permitted under
Section 7.01, except to the extent that any such loss of perfection or priority is not required pursuant to the
Collateral and Guarantee Requirement or results from the failure of the Administrative Agent or the
Collateral Agent to maintain possession of Collateral actually delivered to it and pledged under the
Collateral Documents or to file Uniform Commercial Code amendments relating to a Loan Party’s change
of name or jurisdiction of formation (solely to the extent that the Borrower provides the Collateral Agent
written notice thereof in accordance with the Security Agreement, and the Collateral Agent and the
                                                       154
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1400 of 1503




Borrower have agreed that the Collateral Agent will be responsible for filing such amendments; provided
that each party to this Agreement acknowledges and agrees that the Collateral Agent and the Required
Administrative Lenders may use an outside service provider for the tracking of all Uniform Commercial
Code financing statements required to be filed pursuant to the Loan Documents and notification to the
Collateral Agent or the Required Administrative Lenders, as the case may be, of, among other things, the
upcoming lapse or expiration thereof) and continuation statements or to take any other action primarily
within its control with respect to the Collateral and except as to Collateral consisting of Real Property to
the extent that such losses are covered by a lender’s title insurance policy and such insurer has not denied
coverage (it being understood that the foregoing exception shall not impose any obligations on any Agent
exculpated under Article IX); or

        (11)     Change of Control. There occurs any Change of Control.

       Section 8.02    Remedies upon Event of Default. If any Event of Default occurs and is continuing,
the Administrative Agent may with the consent of the Required Lenders and shall, at the request of the
Required Lenders, take any or all of the following actions:

         (1)    declare the Commitments of each Lender to be terminated, whereupon such Commitments
will be terminated;

        (2)     declare the unpaid principal amount of all outstanding Loans, all interest accrued and
unpaid thereon, and all other amounts owing or payable under any Loan Document to be immediately due
and payable, without presentment, demand, protest or other notice of any kind, all of which are hereby
expressly waived by the Borrower; and

       (3)     exercise on behalf of itself and the Lenders all rights and remedies available to it and the
Lenders under the Loan Documents or applicable Law;

provided that upon the filing of a petition for relief by the Borrower or the occurrence of an actual or deemed
entry of an order for relief, with respect to the Borrower under Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto (the “Bankruptcy Code”), the
Commitments of each Lender will automatically terminate and the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid will automatically become due and
payable without further act of the Administrative Agent or any Lender.

         Section 8.03    Application of Funds. After the exercise of remedies provided for in Section 8.02
(or after the Loans have automatically become immediately due and payable as set forth in the proviso to
Section 8.02), subject to the Applicable Intercreditor Agreement then in effect, any amounts received on
account of the Obligations will be applied by the Administrative Agent in the following order:

                        First, to payment of that portion of the Obligations constituting fees, indemnities,
                 expenses and all other amounts (other than principal and interest, but including Attorney
                 Costs payable under Sections 10.04 and 10.05 and amounts payable under Article III)
                 payable to the Agents in their capacity as such;

                         Second, to payment of that portion of the Obligations constituting fees,
                 indemnities and other amounts (other than principal and interest, but including Attorney
                 Costs payable under Sections 10.04 and 10.05 and amounts payable under Article III)
                 payable to the Lenders, ratably among them in proportion to the amounts described in
                 this clause Second payable to them;

                                                     155
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1401 of 1503




                        Third, to payment of that portion of the Obligations constituting accrued and
                  unpaid interest on the Loans, ratably among the Lenders in proportion to the respective
                  amounts described in this clause Third payable to them;

                          Fourth, to payment of that portion of the Obligations constituting unpaid principal
                  of the Loans, ratably among the Secured Parties in proportion to the respective amounts
                  described in this clause Fourth held by them;

                        Fifth, to the payment of all other Obligations of the Loan Parties that are due and
                 payable to the other Secured Parties on such date, ratably based upon the respective
                 aggregate amounts of all such Obligations owing to the other Secured Parties on such date;
                 and

                          (1)       Last, the balance, if any, after all of the Obligations have been
                 paid in full, to the Borrower or as otherwise required by Law.

                                                ARTICLE IX

                       Administrative Agent, Collateral Agent and Other Agents

        Section 9.01     Appointment and Authorization of the Agents.

        (1)     Each Lender hereby irrevocably appoints Wilmington Trust, National Association, to act
on its behalf as the Administrative Agent and Collateral Agent hereunder and under the other Loan
Documents and authorizes the Agents to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent and Collateral Agent by the terms hereof or thereof, together with
such actions and powers as are reasonably incidental thereto. The provisions of this Article IX (other than
Sections 9.09, 9.10, 9.11, 9.12 and 9.16) are solely for the benefit of the Agents and the Lenders and the
Borrower and the other Loan Parties shall not have rights as a third-party beneficiary of any such provision.

         (2)      Each of the Lenders hereby irrevocably appoints and authorizes the Collateral Agent to act
as the agent of (and to hold any security interest created by the Collateral Documents for and on behalf of
or in trust for) such Lender for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the Collateral Agent (and any co-agents,
sub-agents and attorneys-in-fact appointed by the Collateral Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted under the Collateral
Documents, or for exercising any rights and remedies thereunder at the direction of the Administrative
Agent), shall be entitled to the benefits of all provisions of this Article IX and Article X (including Sections
9.07, 9.08, 10.04 and 10.05, as though such co-agents, sub-agents and attorneys-in-fact were the Collateral
Agent under the Loan Documents), and all other rights, privileges, protections, immunities, and indemnities
granted to the Administrative Agent and the Collateral Agent under this Agreement and the other Loan
Documents. Without limiting the generality of the foregoing, the Lenders hereby expressly authorize the
Administrative Agent and the Collateral Agent to (i) execute any and all documents (including releases)
with respect to the Collateral and the rights of the Secured Parties with respect thereto (including any
Applicable Intercreditor Agreement), as contemplated by and in accordance with the provisions of this
Agreement and the Collateral Documents and acknowledge and agree that any such action by any Agent
shall bind the Lenders, and (ii) negotiate, enforce or settle any claim, action or proceeding affecting the
Lenders in their capacity as such, at the written direction of the Required Lenders, which negotiation,
enforcement or settlement will be binding upon each Lender.

                                                     156
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1402 of 1503




        Section 9.02     Rights as a Lender. Any Lender that is also serving as an Agent (including as
Administrative Agent or Collateral Agent) hereunder shall have the same rights and powers in its capacity
as a Lender as any other Lender and may exercise the same as though it were not an Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the context otherwise requires,
include each Lender (if any) serving as an Agent hereunder in its individual capacity. Any such Person
serving as an Agent and its Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not an Agent hereunder and without any duty
to account therefor to the Lenders. The Lenders acknowledge that, pursuant to such activities, any Agent
or its Affiliates may receive information regarding any Loan Party or any of its Affiliates (including
information that may be subject to confidentiality obligations in favor of such Loan Party or such Affiliate)
and acknowledge that no Agent shall be under any obligation to provide such information to them.

        Section 9.03    Exculpatory Provisions. The Administrative Agent and the Collateral Agent shall
not have any duties, obligations or responsibilities except those expressly set forth in this Agreement and
in the other Loan Documents. Without limiting the generality of the foregoing, an Agent (including the
Administrative Agent and the Collateral Agent):

         (1)     shall not be subject to any fiduciary or other implied duties or obligations, regardless of
whether a Default or Event of Default has occurred and is continuing and without limiting the generality of
the foregoing, the use of the term “agent” or “ad hoc group” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law and instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative or representative relationship
between independent contracting parties;

         (2)     shall not have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or by the other Loan
Documents that such Agent is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents, the Agent shall not be required to take any action that, in its opinion or the opinion
of its counsel, may expose such Agent to liability or that is contrary to any Loan Document or applicable
law; and

        (3)     shall not, except as expressly set forth herein and in the other Loan Documents, have any
duty to disclose, and shall not be liable for the failure to disclose, any information relating to the Borrower,
the Loan Parties, or any of their Affiliates that is communicated to or obtained by any Person serving as an
Agent or any of its Affiliates in any capacity.

         Neither the Agents nor any of their Related Persons shall be liable for and shall be fully protected
from any action taken or not taken by it (i) with the consent, instruction, direction or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be necessary, or as any Agent
shall believe in good faith shall be necessary, under the circumstances as provided in Sections 10.01 and
8.02) or (ii) in the absence of its own gross negligence or willful misconduct as determined by the final and
non-appealable judgment of a court of competent jurisdiction, in connection with its duties expressly set
forth herein. No Agent shall be deemed to have knowledge of any Default or Event of Default unless and
until notice describing such Default or Event of Default and stating that such notice is a “notice of default”
is given to such Agent by the Borrower or a Lender.


                                                     157
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1403 of 1503




         No Agent-Related Person shall be responsible for or have any duty to ascertain or inquire into (i)
any recital, statement, warranty or representation made in or in connection with this Agreement or any other
Loan Document, (ii) the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation, perfection or priority of any
Lien purported to be created by the Collateral Documents, (v) the value or the sufficiency of any Collateral,
or (vi) the satisfaction of any condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof. The duties of the Agents shall be mechanical
and administrative in nature; the Agents shall not have by reason of this Agreement or any other Loan
Document a fiduciary relationship in respect of any Lender or the holder of any Term Note; and nothing in
this Agreement or in any other Loan Document, expressed or implied, is intended to or shall be so construed
as to impose upon any Agent any obligations in respect of this Agreement or any other Loan Document
except as expressly set forth herein or therein.

        Notwithstanding anything to the contrary set forth in this Agreement or any other Loan Document,
no Agent shall be responsible for (i) perfecting, maintaining, monitoring, preserving or protecting the
security interest or lien granted under this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, (ii) the filing, re-filing, recording, re-recording or continuing
or any document, financing statement, mortgage, assignment, notice, instrument of further assurance or
other instrument in any public office at any time or times or (iii) providing, maintaining, monitoring or
preserving insurance on or the payment of taxes with respect to any of the Collateral. The actions described
in items (i) through (iii) shall be the sole responsibility of the Borrower.

       In no event shall any Agent be responsible or liable for special, indirect, or consequential loss or
damage of any kind whatsoever (including, but not limited to, loss of profit) irrespective of whether such
Agent has been advised of the likelihood of such loss or damage and regardless of the form of action.

         Section 9.04     Lack of Reliance on the Agents . Independently and without reliance upon the
Agents, each Lender and the holder of each Term Note, to the extent it deems appropriate, has made and
shall continue to make (i) its own independent investigation of the financial condition and affairs of
Holdings, the Borrower and the Restricted Subsidiaries in connection with the making and the continuance
of the Loans and the taking or not taking of any action in connection herewith and (ii) its own appraisal of
the creditworthiness of Holdings, the Borrower and the Restricted Subsidiaries and, except as expressly
provided in this Agreement, the Agents shall not have any duty or responsibility, either initially or on a
continuing basis, to provide any Lender or the holder of any Term Note with any credit or other information
with respect thereto, whether coming into its possession before the making of the Loans or at any time or
times thereafter. The Agents shall not be responsible to any Lender or the holder of any Term Note for any
recitals, statements, information, representations or warranties herein or in any document, certificate or
other writing delivered in connection herewith or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectability, priority or sufficiency of this Agreement or any other Loan
Document or the financial condition of the Holdings, the Borrower or any of the Restricted Subsidiaries or
be required to make any inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement or any other Loan Document, or the financial condition of
Holdings, the Borrower or any of the Restricted Subsidiaries or the existence or possible existence of any
Default or Event of Default.

       Section 9.05     Certain Rights of the Agents. If an Agent requests instructions from the Required
Lenders with respect to any act or action (including failure to act) in connection with this Agreement or any
                                                    158
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1404 of 1503




other Loan Document, such Agent shall be entitled to refrain from such act or taking such action unless and
until such Agent shall have received instructions from the Required Lenders; and such Agent shall not incur
liability to any Lender by reason of so refraining. Without limiting the foregoing, neither any Lender nor
the holder of any Term Note shall have any right of action whatsoever against any Agent as a result of such
Agent acting or refraining from acting hereunder or under any other Loan Document in accordance with
the instructions of the Required Lenders.

        Section 9.06      Reliance by the Agents. The Agents shall be entitled to rely upon, and shall be
fully protected in relying upon, any note, writing, resolution, notice, statement, certificate, telex, teletype
or facsimile message, cablegram, radiogram, order or other document or telephone message signed, sent or
made by any Person that such Agent believed to be the proper Person, and, with respect to all legal matters
pertaining to this Agreement and any other Loan Document and its duties hereunder and thereunder, upon
advice of counsel selected by such Agent. In determining compliance with any condition hereunder to the
making of a Loan, that by its terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of such Loan. The Agents may
consult with legal counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

         Section 9.07      Delegation of Duties. The Agents may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Documents by or through any one or more
sub agents appointed by the Agents. The Agents and any such sub agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Agent-Related Persons. All
provisions of this Article IX and Article X (including Sections 9.07, 9.08, 10.04 and 10.05) and all other
rights, privileges, protections, immunities, and indemnities granted to such Agent hereunder and under the
other Loan Documents shall apply to any such sub agent and to the Agent-Related Persons of the Agents
and any such sub agent, and shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as Administrative Agent or Collateral Agent.

         Section 9.08     Indemnification. Whether or not the transactions contemplated hereby are
consummated, to the extent the Agents or any other Agent-Related Person (solely to the extent any such
Agent-Related Person was performing services on behalf of the Administrative Agent or Collateral Agent)
is not reimbursed and indemnified by the Borrower, the Lenders will reimburse and indemnify the Agents
or any other Agent-Related Person (solely to the extent any such Agent-Related Person was performing
services on behalf of the Administrative Agent or Collateral Agent) in proportion to their respective
“percentage” as used in determining the Required Lenders for and against any and all liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, costs, expenses or disbursements of whatsoever kind
or nature which may be imposed on, asserted against or incurred by the Administrative Agent, the Collateral
Agent or any other Agent-Related Person (solely to the extent any such Agent-Related Person was
performing services on behalf of the Administrative Agent or the Collateral Agent) in performing its duties
hereunder or under any other Loan Document or in any way relating to or arising out of this Agreement or
any other Loan Document; provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s or the Collateral Agent’s gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final and non-appealable decision). In the case of
any investigation, litigation or proceeding giving rise to any Indemnified Liabilities, this Section 9.08
applies whether any such investigation, litigation or proceeding is brought by any Lender or any other
Person. Without limitation of the foregoing, each Lender shall reimburse the Administrative Agent or the
Collateral Agent, as applicable, upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by such Agent in connection with the preparation, execution, delivery,
                                                     159
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1405 of 1503




administration, modification, amendment or enforcement (whether through negotiations, legal proceedings
or otherwise) of, or legal advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the extent that such Agent is
not promptly reimbursed for such expenses by or on behalf of the Borrower, provided that such
reimbursement by the Lenders shall not affect the Borrower’s continuing reimbursement obligations with
respect thereto, provided further that the failure of any Lender to indemnify or reimburse the Administrative
Agent or the Collateral Agent shall not relieve any other Lender of its obligation in respect thereof. The
undertaking in this Section 9.08 shall survive termination of the Aggregate Commitments, the payment of
all other Obligations and the resignation of the Administrative Agent and the Collateral Agent.

         Section 9.09    The Agents in their Individual Capacity. With respect to its obligation to make
Loans under this Agreement, the Agents shall have the rights and powers specified herein for a “Lender”
and may exercise the same rights and powers as though it were not performing the duties specified herein;
and the term “Lender,” “Required Lenders” or any similar terms shall, unless the context clearly indicates
otherwise, include the Agents in their respective individual capacities. The Agents and their affiliates may
accept deposits from, lend money to, and generally engage in any kind of banking, investment banking,
trust or other business with, or provide debt financing, equity capital or other services (including financial
advisory services) to any Loan Party or any Affiliate of any Loan Party (or any Person engaged in a similar
business with any Loan Party or any Affiliate thereof) as if they were not performing the duties specified
herein, and may accept fees and other consideration from any Loan Party or any Affiliate of any Loan Party
for services in connection with this Agreement and otherwise without having to account for the same to the
Lenders. The Lenders acknowledge that, pursuant to such activities, any Agent or its Affiliates may receive
information regarding any Loan Party or any of its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Loan Party or such Affiliate) and acknowledge that no Agent
shall be under any obligation to provide such information to them.

        Section 9.10     Holders. The Administrative Agent may deem and treat the payee of any Term
Note as the owner thereof for all purposes hereof unless and until a written notice of the assignment, transfer
or endorsement thereof, as the case may be, shall have been filed with the Administrative Agent. Any
request, authority or consent of any Person who, at the time of making such request or giving such authority
or consent, is the holder of any Term Note shall be conclusive and binding on any subsequent holder,
transferee, assignee or endorsee, as the case may be, of such Term Note or of any Term Note or Term Notes
issued in exchange therefor.

       Section 9.11     Resignation by the Agents. The Administrative Agent and the Collateral Agent
may resign from the performance of all its respective functions and duties hereunder or under the other
Loan Documents at any time by giving 30 days prior written notice to the Lenders and the Borrower. If the
Administrative Agent or the Collateral Agent is in material breach of its obligations hereunder, then such
Agent may be removed as the Administrative Agent and/or Collateral Agent at the reasonable request of
the Required Lenders. If any Agent is a Defaulting Lender, the Borrower may remove the Defaulting Lender
from such role upon 15 days prior written notice to the Lenders.

        Upon any such notice of resignation by, or notice of removal of, the Administrative Agent or the
Collateral Agent, the Required Lenders shall appoint a successor Administrative Agent or Collateral Agent
hereunder or thereunder who shall be a commercial bank or trust company reasonably acceptable to the
Borrower, which acceptance shall not be unreasonably withheld or delayed (provided that the Borrower’s
approval shall not be required if an Event of Default under Section 8.01(1) or Section 8.01(6) has occurred
and is continuing).

       If a successor Administrative Agent or Collateral Agent shall not have been so appointed within
such 30 day period, the Administrative Agent or Collateral Agent, as applicable, with the consent of the
                                                     160
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1406 of 1503




Borrower (which consent shall not be unreasonably withheld or delayed, provided that the Borrower’s
consent shall not be required if an Event of Default under Section 8.01(1) or Section 8.01(6) has occurred
and is continuing), shall then appoint a successor Administrative Agent or Collateral Agent, who shall serve
as Administrative Agent or Collateral Agent hereunder or thereunder until such time, if any, as the Required
Lenders appoint a successor Administrative Agent or Collateral Agent as provided above.

         If no successor Administrative Agent or Collateral Agent has been appointed pursuant to the
foregoing by the 30th day after the date such notice of resignation was given by the Administrative Agent
or Collateral Agent, or such notice of removal was given by the Required Lenders or the Borrower, as
applicable, such Agent’s resignation shall nonetheless become effective and the Required Lenders shall
thereafter perform all the duties of the Administrative Agent and/or Collateral Agent, as applicable,
hereunder or under any other Loan Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent or Collateral Agent as provided above. The retiring Administrative Agent
or Collateral Agent, as applicable, shall be discharged from its respective duties and obligations hereunder
and under the other Loan Documents (except that in the case of any collateral security held by the Collateral
Agent on behalf of the Lenders under any of the Loan Documents, the retiring Collateral Agent shall
continue to hold such collateral security until such time as a successor Collateral Agent is appointed) and
all payments, communications and determinations provided to be made by, to or through the such Agent
shall instead be made by or to each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent or Collateral Agent as provided for above in this Section 9.11.

         Upon the acceptance of a successor’s appointment as Administrative Agent and/or Collateral Agent
hereunder and upon the execution and filing or recording of such financing statements, or amendments
thereto, and such amendments or supplements to the Mortgages, and such other instruments or notices, as
may be necessary or desirable, or as the Required Lenders may request, in order to (i) continue the
perfection of the Liens granted or purported to be granted by the Collateral Documents or (ii) otherwise
ensure that the Collateral and Guarantee Requirement is satisfied, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this Section 9.11).

         The fees payable by the Borrower to a successor Administrative Agent or Collateral Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s or Collateral Agent’s resignation hereunder and under
the other Loan Documents, the provisions of this Article IX and Sections 10.04 and 10.05 and all other
rights, privileges, protections, immunities, and indemnities granted to the Administrative Agent and the
Collateral Agent hereunder and the other Loan Documents shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Agent-Related Persons in respect of any actions taken or
omitted to be taken by any of them while the retiring Administrative Agent or Collateral Agent was acting
as Administrative Agent and/or Collateral Agent, as applicable.

        Upon a resignation of the Administrative Agent or Collateral Agent pursuant to this Section 9.11,
such Agent (i) shall continue to be subject to Section 10.09 and (ii) shall remain indemnified to the extent
provided in this Agreement and the other Loan Documents and the provisions of this Article IX (and the
analogous provisions of the other Loan Documents) shall continue in effect for the benefit of the
Administrative Agent or Collateral Agent, as applicable, for all of its actions and inactions while serving
as the Administrative Agent or Collateral Agent.

        Section 9.12    Collateral Matters. Each Lender irrevocably authorizes and directs the Collateral
Agent to take the actions to be taken by them as set forth in Section 7.04 and 10.24.

                                                     161
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1407 of 1503




         Each Lender hereby agrees, and each holder of any Term Note by the acceptance thereof will be
deemed to agree, that, except as otherwise set forth herein, any action taken by the Required Lenders in
accordance with the provisions of this Agreement or the Collateral Documents, and the exercise by the
Required Lenders of the powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of the Lenders. The Collateral Agent
is hereby authorized on behalf of all of the Lenders, without the necessity of any notice to or further consent
from any Lender, from time to time prior to an Event of Default, to take any action with respect to any
Collateral or Collateral Documents which may be necessary to perfect and maintain perfected the security
interest in and liens upon the Collateral granted pursuant to the Collateral Documents.

        Upon request by the Administrative Agent at any time, the Lenders will confirm in writing the
Collateral Agent’s authority to release particular types or items of Collateral pursuant to this Section 9.12.
In each case as specified in this Section 9.12, the applicable Agent will (and each Lender irrevocably
authorizes the applicable Agent to), at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the release or subordination
of such item of Collateral from the assignment and security interest granted under the Collateral Documents,
or to evidence the release of such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.12.

         The Collateral Agent shall have no obligation whatsoever to the Lenders or to any other Person to
assure that the Collateral exists or is owned by any Loan Party or is cared for, protected or insured or that
the Liens granted to the Collateral Agent herein or pursuant hereto have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any particular priority, or to exercise or
to continue exercising at all or in any manner or under any duty of care, disclosure or fidelity any of the
rights, authorities and powers granted or available to the Collateral Agent in this Section 9.12, Section 10.24
or in any of the Collateral Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, the Collateral Agent may act in any manner it may deem
appropriate, in its sole discretion, and that the Collateral Agent shall have no duty or liability whatsoever
to the Lenders, except for its gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

        Section 9.13     [Reserved.]].

        Section 9.14    Administrative Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the Administrative Agent shall
have made any demand on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

                   (a) to file and prove a claim for the whole amount of the principal and interest owing
   and unpaid in respect of the Loans and all other Obligations that are owing and unpaid and to file such
   other documents as may be necessary or advisable in order to have the claims of the Lenders and the
   Administrative Agent (including any claim for the reasonable compensation, expenses, disbursements
   and advances of the Lenders and the Administrative Agent and their respective agents and counsel and
   all other amounts due the Lenders and the Administrative Agent under Sections 2.09, 3.01, 10.04 and
   10.05) allowed in such judicial proceeding; and

                  (b) to collect and receive any monies or other property payable or deliverable on any
   such claims and to distribute the same;

                                                     162
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1408 of 1503




and any custodian, receiver, assignee, trustee, liquidator, sequestrator or other similar official in any such
judicial proceeding is hereby authorized by each Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Agents and their respective agents and counsel, and any other
amounts due the Administrative Agent under the Loan Documents (including all amounts due under
Sections 2.09, 3.01, 10.04 and 10.05).

        Nothing contained herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

        Section 9.15     Appointment of Supplemental Administrative Agents.

          (1)    It is the purpose of this Agreement and the other Loan Documents that there shall be no
violation of any Law of any jurisdiction denying or res tricting the right of banking corporations or
associations to transact business as agent or trustee in such jurisdiction. It is recognized that in case of
litigation under this Agreement or any of the other Loan Documents, and in particular in case of the
enforcement of any of the Loan Documents, or in case the Administrative Agent deems that by reason of
any present or future Law of any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized to appoint an additional
individual or institution selected by the Administrative Agent in its sole discretion as a separate trustee, co-
trustee, administrative agent, collateral agent, administrative sub-agent or administrative co-agent (any such
additional individual or institution being referred to herein individually as a “Supplemental
Administrative Agent” and collectively as “Supplemental Administrative Agents”).

        (2)      In the event that the Administrative Agent appoints a Supplemental Administrative Agent
with respect to any Collateral, (i) each and every right, power, privilege or duty expressed or intended by
this Agreement or any of the other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and vest in such Supplemental
Administrative Agent to the extent, and only to the extent, necessary to enable such Supplemental
Administrative Agent to exercise such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and obligation contained in the
Loan Documents and necessary to the exercise or performance thereof by such Supplemental
Administrative Agent shall run to and be enforceable by either the Administrative Agent or such
Supplemental Administrative Agent, and (ii) the provisions of this Article IX and of Sections 10.04 and
10.05 that refer to the Administrative Agent shall inure to the benefit of such Supplemental Administrative
Agent and all references therein to the Administrative Agent shall be deemed to be references to the
Administrative Agent or such Supplemental Administrative Agent, as the context may require.

         (3)     Should any instrument in writing from any Loan Party be reasonably required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for more fully and certainly
vesting in and confirming to him or it such rights, powers, privileges and duties, the Borrower shall, or shall
cause such Loan Party to, execute, acknowledge and deliver any and all such instruments reasonably
acceptable to it promptly upon request by the Administrative Agent. In case any Supplemental
Administrative Agent, or a successor thereto, shall die, become incapable of acting, resign or be removed,
all the rights, powers, privileges and duties of such Supplemental Administrative Agent, to the extent
permitted by Law, shall vest in and be exercised by the Administrative Agent until the appointment of a
new Supplemental Administrative Agent.
                                                     163
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1409 of 1503




        Section 9.16     Intercreditor Agreements.        Notwithstanding anything to the contrary in this
Agreement or in any other Loan Document, each Lender (and, by its acceptance of the benefits of any
Collateral Document, each other Secured Party): (a) acknowledges that it has received a copy of ABL
Intercreditor Agreement, the Term Intercreditor Agreement or any other Applicable Intercreditor
Agreement, (b) consents to the subordination of Liens provided for in the ABL Intercreditor Agreement,
the Term Intercreditor Agreement or any other Applicable Intercreditor Agreement, the Liens granted to
the Collateral Agent in favor of the Secured Parties pursuant to the Loan Documents and the exercise of
any right related to any Collateral shall be subject, in each case, to the terms of the ABL Intercreditor
Agreement, the Term Intercreditor Agreement or any other Applicable Intercreditor Agreement,
(c) acknowledges that in the event of any conflict between the express terms and provisions of this
Agreement or any other Loan Document, on the one hand, and of the ABL Intercreditor Agreement, the
Term Intercreditor Agreement or any other Applicable Intercreditor Agreement, on the other hand, the
terms and provisions of the ABL Intercreditor Agreement or Term Intercreditor Agreement, as the case
may be, shall control, and (d) authorizes and instructs the Administrative Agent and Collateral Agent to
execute the ABL Intercreditor Agreement, the Term Intercreditor Agreement or any other Applicable
Intercreditor Agreement (including, in each case, any and all amendments, amendments and restatements,
modifications, supplements and acknowledgements thereto permitted hereby from time to time) on behalf
of such Lender, and such Lender agrees to be bound by the terms thereof.

        Section 9.17    [Reserved.]].

           Section 9.18    Withholding Tax. To the extent required by any applicable Laws, the
Administrative Agent may withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax. Without limiting or expanding the provisions of Section 3.01, each Lender
shall indemnify and hold harmless the Administrative Agent against, and shall make payable in respect
thereof within 10 days after demand therefor, any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any counsel for the Administrative
Agent) incurred by or asserted against the Administrative Agent by the IRS or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly withhold Tax from amounts paid
to or for the account of such Lender for any reason (including because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of withholding tax ineffective). A
certificate as to the amount of such payment or liability delivered to any Lender by the Administrative
Agent shall be conclusive absent manifest error. Each Lender hereby authorizes the Administrative Agent
to set off and apply any and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this Section 9.18. The
agreements in this Section 9.18 shall survive the resignation or, replacement or removal of the
Administrative Agent, any assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other ObligationsObligations under any
Loan Document, and the termination of this Agreement or any other Loan Document.

        Section 9.19     No Reliance on Administrative Agent’s Customer Identification Program. Each
Lender acknowledges and agrees that neither such Lender, nor any of its Affiliates, participants or
assignees, may rely on Administrative Agent or Collateral Agent to carry out such Lender’s, Affiliate’s,
participant’s or assignee’s customer identification program, or other obligations required or imposed under
or pursuant to the USA PATRIOT Act or the regulations thereunder, including the regulations contained in
31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or any other anti-terrorism
Law, including any programs involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the transactions hereunder or
contemplated hereby: (a) any identity verification procedures, (b) any recordkeeping, (c) comparisons with

                                                   164
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1410 of 1503




government lists, (d) customer notices; or (e) other procedures required under the CIP Regulations or such
anti-terrorism Laws.

        Section 9.20   Survival. The agreements in this Article IX shall survive the resignation,
replacement, or removal of any Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments, the repayment, satisfaction or discharge of all Obligations under any
Loan Document, and the termination of this Agreement or any other Loan Document.

                                               ARTICLE X

                                              Miscellaneous

        Section 10.01 Amendments, etc.

        (1)      Except as otherwise set forth in this Agreement or in the Term Intercreditor Agreement, no
amendment or waiver of any provision of this Agreement or any other Loan Document, and no consent to
any departure by the Borrower or any other Loan Party therefrom, shall be effective unless in writing signed
by the Required Lenders (with a fully-executed copy thereof delivered to the Administrative Agent) (other
than with respect to any amendment or waiver contemplated in clause (i) below), which shall only require
the consent of the Required Facility Lenders under the applicable Facility or Facilities) (or by the
Administrative Agent with the consent of the Required Lenders) and the Borrower or the applicable Loan
Party, as the case may be and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided that no such amendment, waiver or consent shall:

                   (a) extend or increase the Commitment of any Lender without the written consent of
   such Lender (it being understood that a waiver of any condition precedent set forth in Section 4.01 or
   the waiver of any Default, mandatory prepayment or mandatory reduction of the Commitments shall not
   constitute an extension or increase of any Commitment of any Lender);

                     (b) postpone any date scheduled for, or reduce the amount of, any payment of principal
   or interest under Section 2.07 or 2.08 (other than pursuant to Section 2.08(2)) or any payment of fees or
   premiums hereunder or under any Loan Document with respect to payments to any Lender without the
   written consent of such Lender, it being understood that none of the following will constitute a
   postponement of any date scheduled for, or a reduction in the amount of, any payment of principal,
   interest, fees or premiums: the waiver of (or amendment to the terms of) any mandatory prepayment of
   the Loans;

                    (c) reduce the principal of, or the rate of interest specified herein on, any Loan, or
   (subject to clause (I) of the proviso immediately succeeding clause (i) of this Section 10.01(1)) any fees
   or other amounts payable hereunder or under any other Loan Document to any Lender without the
   written consent of such Lender; provided that only the consent of (A) the Required Lenders shall be
   necessary to amend the definition of “Default Rate” and (B) the Required Lenders will be necessary to
   waive any obligation of the Borrower to pay interest at the Default Rate;

                   (d) except as contemplated by clause (C) in the second proviso immediately
   succeeding clause (i) of this Section 10.01(1), (x) change any provision of this Section 10.01 or the
   definition of “Required Lenders” or “Required Facility Lenders,” or any other provision specifying the
   number of Lenders or portion of the Loans or Commitments required to take any action under the Loan
   Documents, without the written consent of each Lender and (y) change the definition of “Pro Rata Share”
   without the written consent of each Lender directly and adversely affected thereby;

                                                    165
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1411 of 1503




                     (e) other than in a transaction permitted under Section 7.03 or Section 7.04, release all
   or substantially all of the Collateral in any transaction or series of related transactions, without the written
   consent of each Lender; or

                    (f) other than in a transaction permitted under Section 7.03 or Section 7.04, release all
   or substantially all of the aggregate value of the Guaranty, without the written consent of each Lender;

                   (g) change any provision requiring pro rata payments or pro rata sharing of payments,
   without the written consent of each Lender directly and adversely affected thereby;

                    (h) [Reserved];

                   (i) change any term or provision of Section 8.03, without the written consent of each
   Lender directly and adversely affected thereby;

                   (j) amend, waive or otherwise modify any term or provision (including the availability
   and conditions to funding and the rate of interest applicable thereto) which directly affects Lenders of
   one Facility and does not directly affect Lenders under any other Facility, in each case, without the
   written consent of the Required Facility Lenders under such applicable Facility; or

                  (k) change the definition of “Unrestricted Subsidiary” or the addition of any
   Unrestricted Subsidiaries after the Closing Date, without the written consent of each Lender;

provided that:

        (I)     no amendment, waiver or consent shall, unless in writing and signed by the applicable
Agent in addition to the Lenders required above, affect the rights or duties of, or any fees or other amounts
payable to, such Administrative Agent under this Agreement or any other Loan Document; and

       (II)    Section 10.07(g) may not be amended, waived or otherwise modified without the consent
of each Granting Lender all or any part of whose Loans are being funded by an SPC at the time of such
amendment, waiver or other modification;

provided further that notwithstanding the foregoing:

                         (A)      no Defaulting Lender shall have any right to approve or disapprove of any
                 amendment, waiver or consent hereunder (and any amendment, waiver or consent which
                 by its terms requires the consent of all Lenders, the Required Lenders, the Required
                 Facility Lenders or each affected Lender may be effected with the consent of the
                 applicable Lenders other than Defaulting Lenders) (it being understood that any
                 Commitments or Loans held or deemed held by any Defaulting Lender shall be excluded
                 for a vote of the Lenders hereunder requiring any consent of the Lenders);

                         (B)      no Lender consent is required to effect any amendment or supplement to
                 any Applicable Intercreditor Agreement (i) that is for the purpose of adding the holders of
                 Credit Agreement Refinancing Indebtedness or any other Permitted Indebtedness that is
                 secured Indebtedness (or a Debt Representative with respect thereto) as parties thereto, as
                 expressly contemplated by the terms of such Applicable Intercreditor Agreement, as
                 applicable (it being understood that any such amendment, modification or supplement may
                 make such other changes to the applicable Applicable Intercreditor Agreement as, in the
                 good faith determination of the Required Administrative Lenders, are required to effectuate

                                                       166
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1412 of 1503




      the foregoing and provided that such other changes are not adverse, in any material respect,
      to the interests of the Lenders) or (ii) that is expressly contemplated by any Applicable
      Intercreditor Agreement; provided further that no such agreement shall amend, modify or
      otherwise affect the rights or duties of, or any fees or other amounts payable to, any Agent
      hereunder or under any other Loan Doc ument without the prior written consent of such
      Agent, as applicable;

                (C)     this Agreement may be amended (or amended and restated) with the
      written consent of the Required Lenders, the Administrative Agent and the Borrower (i) to
      add one or more additional credit facilities to this Agreement and to permit the extensions
      of credit from time to time outstanding thereunder and the accrued interest and fees in
      respect thereof to share ratably in the benefits of this Agreement and the other Loan
      Documents with the Term Loans and the accrued interest and fees in respect thereof and
      (ii) to include appropriately the Lenders holding such credit facilities in any determination
      of the Required Lenders;

              (D)     any waiver, amendment or modification of this Agreement that by its
      terms affects the rights or duties under this Agreement of Lenders holding Loans or
      Commitments of a particular Class (but not the Lenders holding Loans or Commitments of
      any other Class) may be effected by an agreement or agreements in writing entered into by
      the Borrower and the requisite percentage in interest of the affected Class of Lenders that
      would be required to consent thereto under this Section 10.01 if such Class of Lenders were
      the only Class of Lenders hereunder at the time;

               (E)    Without limiting the scope of Section 10.01(3) below, any provision of
      this Agreement or any other Loan Document may be amended by an agreement in writing
      entered into by the Borrower and the Administrative Agent to cure any ambiguity,
      omission, defect or inconsistency (including amendments, supplements or waivers to any
      of the Collateral Documents, guarantees, intercreditor agreements or related documents
      executed by any Loan Party or any other Subsidiary in connection with this Agreement if
      such amendment, supplement or w aiver is delivered in order to cause such Collateral
      Documents, guarantees, intercreditor agreements or related documents to be consistent
      with this Agreement and the other Loan Documents) so long as, in each case, the Lenders
      shall have received at least 5 Business Days’ prior written notice thereof and the
      Administrative Agent shall not have received, within 5 Business Days of the date of such
      notice to the Lenders, a written notice from the Required Lenders stating that the Required
      Lenders object to suc h amendment; provided that the consent of the Lenders or the
      Required Lenders, as the case may be, shall not be required to make any such changes
      necessary to be made in connection with any borrowing of Incremental Term Loans,
      Refinancing Loans, any Extension or any borrowing of Replacement Loans and otherwise
      to effect the provisions of Section 2.14, 2.15 or 2.16 or the immediately succeeding
      paragraph of this Section 10.01, respectively; and

               (F)     the Borrower and the Collateral Agent may, without the input or consent
      of the other Lenders, but with the consent of the Required Administrative Lenders,
      (i) effect changes to any Mortgage or any other Collateral Document as may be necessary
      or appropriate in the opinion of the Required Administrative Lenders and (ii) effect
      changes to this Agreement that are necessary and appropriate to effect the offering process
      set forth in Section 2.05(1)(e).); and


                                         167
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1413 of 1503




                        (G)     with respect to the consent of Required Lenders or Required
                Administrative Lenders expressly required by any Deemed Consent Provision (but not, for
                the avoidance of doubt, any amendment or waiver of, or consent to a departure from, any
                Deemed Consent Provision), the Administrative Agent or the Collateral Agent, as
                applicable, shall deliver any such request from the Borrower to the Lenders and, if the
                Lenders shall have received at least 15 Business Days’ prior written notice thereof and the
                Administrative Agent or the Collateral Agent shall not have received, within 15 Business
                Days of the date of such notice to the Lenders, a written notice from the Required Lenders
                or Required Administrative Lenders, as applicable, stating that the Required Lenders or
                Required Administrative Lenders, as applicable, object to such request, then the Required
                Lenders or Required Administrative Lenders, as applicable, shall be deemed to have
                accepted (provided, however, for the avoidance of doubt, this clause (G) shall not alter or
                be deemed to alter the rights, privileges, protections, immunities and indemnities granted
                to any Agent under this Agreement, including, without limitation, Article IX above, and
                the other Loan Documents).

        (2)    In addition, notwithstanding anything to the contrary in this Section 10.01, this Agreement
may be amended with the written consent of the Administrative Agent, the Borrower and the Lenders
providing the Replacement Loans (as defined below) to permit the refinancing of all outstanding Term
Loans of any Class (“Replaced Loans”) with replacement term loans (“Replacement Loans”) hereunder;
provided that

                   (a) the aggregate principal amount of such Replacement Loans shall not exceed the
   aggregate principal amount of such Replaced Loans, plus accrued interest, fees, premiums (if any) and
   penalties thereon and fees and expenses incurred in connection with such refinancing of Replaced Loans
   with such Replacement Loans,

                  (b) the All-In Yield with respect to such Replacement Loans (or similar interest rate
   spread applicable to such Replacement Loans) shall not be higher than the All-In Yield for such
   Replaced Loans (or similar interest rate spread applicable to such Replaced Loans) immediately prior to
   such refinancing,

                   (c) the Weighted Average Life to Maturity of such Replacement Loans shall not be
   shorter than the Weighted Average Life to Maturity of such Replaced Loans at the time of such
   refinancing; and

                    (d) all other terms (other than with respect to pricing, premiums and optional
   prepayment or redemption terms) applicable to such Replacement Loans shall be substantially identical
   to, or no more favorable taken as a whole (in each case as determined by the Borrower in its reasonable
   judgment) to the Lenders providing such Replacement Loans than, those applicable to such Replaced
   Loans, except to the extent necessary to provide for covenants and other terms applicable to any period
   after the Latest Maturity Date of the Loans in effect immediately prior to such refinancing (provided
   that an Officer’s Certificate delivered to the Administrative Agent at least 5 Business Days prior to the
   incurrence of such Replacement Loans, together with a reasonably detailed description of the material
   terms and conditions of such Replacement Loans or drafts of the documentation relating thereto, stating
   that the Borrower has determined in good faith that such terms and conditions satisfy the requirement of
   this Section 10.01(2) shall be conclusive evidence that such terms and conditions satisfy such
   requirement unless the Required Administrative Lenders notify the Borrower and the Administrative
   Agent within such five 5 Business Day period that it disagrees with such determination (including a
   description of the basis upon which the Required Administrative Lenders disagree));

                                                   168
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1414 of 1503




provided further that each amendment to this Agreement providing for Replacement Loans may, without
the consent of any other Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the Administrative Agent and the Borrower
to effect the provisions of this paragraph, and for the avoidance of doubt, this paragraph shall supersede
any other provisions in this Section 10.01 to the contrary.

        (3)      In addition, notwithstanding anything to the contrary in this Section 10.01,

                    (a) the Guaranty, the Collateral Documents and related documents executed by
   Holdings, the Borrower or any Restricted Subsidiaries in connection with this Agreement and the other
   Loan Documents may be in a form reasonably determined by the Required Administrative Lenders and
   may be, together with this Agreement, amended and waived with the consent of the Required
   Administrative Lenders and the Administrative Agent at the request of the Borrower without the need
   to obtain the consent of any other Lender if such amendment or waiver is delivered in order (i) to comply
   with local Law or advice of local counsel, (ii) to cure ambiguities or defects or (iii) to cause the Guaranty,
   Collateral Documents or other document to be consistent with this Agreement and the other Loan
   Documents (including by adding additional parties as contemplated herein or therein) and

                   (b) if the Administrative Agent and the Borrower shall have jointly identified an
   obvious error (including, but not limited to, an incorrect cross-reference) or any error or omission of a
   technical or immaterial nature, in each case, in any provision of this Agreement or any other Loan
   Document (including, for the avoidance of doubt, any exhibit, schedule or other attachment to any Loan
   Document), then the Administrative Agent (acting in its sole discretion) and the Borrower or any other
   relevant Loan Party shall be permitted to amend such provision and such amendment shall become
   effective without any further action or consent of any other party to any Loan Document. Notification
   of such amendment shall be made by the Administrative Agent to the Lenders promptly upon such
   amendment becoming effective.

        Section 10.02 Notices and Other Communications; Facsimile Copies.

        (1)      General. Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in subsection (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by facsimile as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the applicable telephone number,
as follows:

                  (a) if to Holdings, the Borrower or the Administrative Agent, to the address, facsimile
   number, electronic mail address or telephone number specified for such Person on Schedule 10.02; and

                 (b) if to any other Lender, to the address, facsimile number, electronic mail address or
   telephone number specified in its Administrative Questionnaire.

         Notices and other communications sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices and other communications
sent by facsimile shall be deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the opening of business on the next
succeeding Business Day for the recipient). Notices and other communications delivered through electronic
communications to the extent provided in subsection (2) below shall be effective as provided in such
subsection (2).

                                                      169
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1415 of 1503




         (2)     Electronic Communication. Notices and other communications to the Lenders hereunder
may be delivered or furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided that the foregoing shall
not apply to notices to any Lender pursuant to Article II if such Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant to procedures approved
by it, provided that approval of such procedures may be limited to particular notices or communications.

        (3)      Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if such notice or other
communication is not sent during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next succeeding Business Day for the
recipient, and (ii) notices or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address as described in the
foregoing clause (i) of notification that such notice or communication is available and identifying the
website address therefor.

         (4)     The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM,
AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM
FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall any
Agent or any of its Agent-Related Persons (collectively, the “Agent Parties”) have any liability to any
Loan Party, any Lender, or any other Person for losses, claims, damages, liabilities or expenses of any
kind, including direct or indirect, special, incidental or consequential damages, losses or expenses (whether
in tort, contract or otherwise) arising out of the Borrower’s or such Agent’s transmission of Borrower
Materials through the Internet or the Platform. Although the Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented or modified by the
Administrative Agent from time to time (including, as of the Closing Date, a user ID/password
authorization system) and the Platform is secured through a per-deal authorization method whereby each
user may access the Platform only on a deal-by-deal basis, each of the Lenders and the Borrower
acknowledges and agrees that the distribution of material through an electronic medium is not necessarily
secure, that the Agents are not responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Platform, and that there are confidentiality and other risks associated with
such distribution. Each of the Lenders and the Borrower hereby approves distribution of the Borrower
Materials through the Platform and understands and assumes the risks of such distribution.

        (5)     Change of Address. Each Loan Party and any Agent may change its address, facsimile or
telephone number for notices and other communications hereunder by written notice to the other parties
hereto. Each other Lender may change its address, facsimile or telephone number for notices and other
communications hereunder by written notice to the Borrower and the Administrative Agent. In addition,
each Lender agrees to notify the Administrative Agent from time to time to ensure that the Administrative
Agent has on record (i) an effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent and (ii) accurate wire
                                                    170
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1416 of 1503




instructions for such Lender. Furthermore, each Public Lender agrees to cause at least one individual at or
on behalf of such Public Lender to at all times have selected the “Private-Side Information” or similar
designation on the content declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that may contain material non-
public information with respect to the Borrower or its securities for purposes of United States Federal or
state securities laws. In the event that any Public Lender has elected for itself to not access any information
disclosed through the Platform or otherwise, such Public Lender acknowledges that (i) the Agents and other
Lenders may have access to such information and (ii) neither the Borrower nor any Agent or other Lender
with access to such information shall have (x) any responsibility for such Public Lender’s decision to limit
the scope of information it has obtained in connection with this Agreement and the other Loan Documents
or (y) any duty to disclose such information to such electing Lender or to use such information on behalf
of such electing Lender, and shall not be liable for the failure to so disclose or use such information.

        (6)      Reliance by the Agents. The Agents and the Lenders shall be entitled to rely and act upon
any notices purportedly given by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify each Agent, each Lender and the Agent-Related Persons of each of
them from all losses, costs, expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with any Agent may be recorded by such Agent, and each of the parties hereto hereby
consents to such recording. The Borrower’s obligations under this Section 10.02(6) shall survive the
resignation, replacement, or removal of any Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments, the repayment, satisfaction or discharge of all Obligations
under any Loan Document, and the termination of this Agreement or any other Loan Document.

         Section 10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the Administrative
Agent to exercise, and no delay by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by Law.

         Notwithstanding anything to the contrary contained herein or in any other Loan Document, the
authority to enforce rights and remedies hereunder and under the other Loan Documents against the Loan
Parties or any of them shall be vested exclusively in, and all actions and proceedings at law in connection
with such enforcement shall be instituted and maintained exclusively by, the Agents in accordance with
Section 8.02 for the benefit of all the Lenders; provided, however, that the foregoing shall not prohibit (a)
each Agent from exercising on its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as such) hereunder and under the other Loan Documents, (b) any Lender from exercising setoff
rights in accordance with Section 10.10 (subject to the terms of Section 2.13), or (c) any Lender from filing
proofs of claim or appearing and filing pleadings on its own behalf during the pendency of a proceeding
relative to any Loan Party under any Debtor Relief Law; and provided further that if at any time there is no
Person acting as Administrative Agent or Collateral Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the Administrative Agent or
Collateral Agent, as applicable, pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b) and (c) of the preceding proviso and subject to Section 2.13, any Lender may, with the consent

                                                     171
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1417 of 1503




of the Required Lenders, enforce any rights and remedies available to it and as authorized by the Required
Lenders.

         Section 10.04 Costs and Expenses. The Borrower agrees (a) if the Closing Date occurs, to pay or
reimburse each Agent for all reasonable and documented out-of-pocket costs and expenses of such Agent
(promptly following a written demand therefor, together with backup documentation supporting such
reimbursement request) incurred in connection with the preparation, negotiation, syndication, execution,
delivery and administration of this Agreement and the other Loan Documents and any amendment, waiver,
consent or other modification of the provisions hereof and thereof (whether or not the trans actions
contemplated thereby are consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs of Ballard Spahr LLP, as counsel to the
Agents and, if necessary, a single local counsel in each relevant material jurisdiction, and (b) upon
presentation of a summary statement, together with any supporting documentation reasonably requested by
the Borrower, to pay or reimburse the Agents (taken as a whole) and the other Lenders (taken as a whole),
promptly following a written demand therefor for all reasonable and documented out-of-pocket costs and
expenses incurred in connection with the enforcement of any rights or remedies under this Agreement or
the other Loan Documents (including all such costs and expenses incurred during any legal proceeding,
including any proceeding under any Debtor Relief Law, and including (i) all Attorney Costs of one counsel
to the Agents (and, if necessary, one local counsel in any relevant material jurisdiction) and (ii) all Attorney
Costs of one counsel to the Lenders taken as a whole (and, if necessary, one local counsel in any relevant
material jurisdiction and solely in the case of a conflict of interest, one additional counsel in each relevant
jurisdiction to each group of affected Lenders similarly situated taken as a whole)). The agreements in this
Section 10.04 shall survive the resignation, replacement, or removal of any Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments, the repayment, satisfaction
or discharge of all Obligations under any Loan Document, and the termination of this Agreement or any
other Loan Document. All amounts due under this Section 10.04 shall be paid promptly following receipt
by the Borrower of an invoice relating thereto setting forth such expenses in reasonable detail.

          Section 10.05 Indemnification by the Borrower. The Borrower shall indemnify and hold
harmless the Agents, each other Lender and their respective Related Persons (collectively, the
“Indemnitees”) from and against any and all losses, claims, actions, judgments, damages, liabilities or
expenses (including Attorney Costs and Environmental Liabilities) to which any such Indemnitee may
become subject arising out of, resulting from or in connection with (but limited, in the case of legal fees
and expenses, to the reasonable and documented out-of-pocket fees, disbursements and other charges of (a)
one counsel to the Agents and their Indemnitees taken as a whole and, if reasonably necessary, a single
local counsel for the Agents and their Indemnitees taken as a whole in each relevant jurisdiction) and (b)
one counsel to all other Indemnitees taken as a whole and, if reasonably necessary, a single local counsel
for all other Indemnitees taken as a whole in each relevant jurisdiction, and solely in the case of a conflict
of interest, one additional counsel in each relevant jurisdiction to each group of affected Indemnitees
similarly situated taken as a whole) (i) any (i) actual or threatened claim, litigation, investigation,
proceeding or Environmental Liabilities relating to the Transactions or (ii) to the execution, delivery,
funding, enforcement, performance and administration of this Agreement, the other Loan Documents, the
Loans or the use, or proposed use of the proceeds therefrom, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any pending or threatened claim,
litigation, investigation or proceeding), and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”); provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages, liabilities or expenses resulted
from (x) the gross negligence, bad faith or willful misconduct of such Indemnitee or any of its Related
Indemnified Persons as determined by a final, non-appealable judgment of a court of competent jurisdiction,
(y) other than with respect to the Agents and their Indemnitees, the bad faith of or a material breach of any
obligations under any Loan Document by such Indemnitee or any of its Related Indemnified Persons as
                                                     172
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1418 of 1503




determined by a final, non-appealable judgment of a court of competent jurisdiction or (z) any dispute solely
among Indemnitees (other than any claims against an Indemnitee in its capacity or in fulfilling its role as
an administrative agent, collateral agent, or arranger or any similar role under any Loan Document and
other than any claims arising out of any act or omission of the Loan Parties or any of their Affiliates) (as
determined by a final, non-appealable judgment of a court of competent jurisdiction). To the extent that the
undertakings to indemnify and hold harmless set forth in this Section 10.05 may be unenforceable in whole
or in part because they are violative of any applicable law or public policy, the Borrower shall contribute
the maximum portion that they are permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by the Indemnitees or any of them. No Indemnitee shall
be liable for any damages arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in connection with this Agreement
(except to the extent such damages are found in a final non-appealable judgment of a court of competent
jurisdiction to have resulted from the willful misconduct, bad faith or gross negligence of such Indemnitee),
nor shall any Indemnitee or any Loan Party have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Loan Document or arising out of its activities
in connection herewith or therewith (whether before or after the Closing Date) (other than, in the case of
any Loan Party, in respect of any such damages incurred or paid by an Indemnitee to a third party for which
such Indemnitee is otherwise entitled to indemnification pursuant to this Section 10.05). In the case of an
investigation, litigation or other proceeding to which the indemnity in this Section 10.05 applies, such
indemnity shall be effective whether or not such investigation, litigation or proceeding is brought by any
Loan Party, its directors, stockholders or creditors or an Indemnitee or any other Person, whether or not any
Indemnitee is otherwise a party thereto and whether or not any of the transactions contemplated hereunder
or under any of the other Loan Documents is consummated. All amounts due under this Section 10.05 shall
be paid within 20 Business Days after written demand therefor. The agreements in this Section 10.05 shall
survive the resignation, replacement, or removal of any Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments, the repayment, satisfaction or discharge of
all Obligations under any Loan Document, and the termination of this Agreement or any other Loan
Document. This Section 10.05 shall not apply to Taxes, except any Taxes that represent losses or damages
arising from any non-Tax claim. Notwithstanding the foregoing, each Indemnitee shall be obligated to
refund and return promptly any and all amounts paid by the Borrower under this Section 10.05 to such
Indemnitee for any such fees, expenses or damages to the extent such Indemnitee is not entitled to payment
of such amounts in accordance with the terms hereof.

         Section 10.06 Marshaling; Payments Set Aside. None of the Agents or any Lender shall be under
any obligation to marshal any assets in favor of the Loan Parties or any other party or against or in payment
of any or all of the Obligations. To the extent that any payment by or on behalf of the Borrower is made to
any Agent or any Lender, or any Agent or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement entered into by such Agent or such
Lender in its discretion) to be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and continued in full force and effect as
if such payment had not been made or such setoff had not occurred, and (b) each Lender severally agrees
to pay to any Agent upon demand its applicable share of any amount so recovered from or repaid by such
Agent, plus interest thereon from the date of such demand to the date such payment is made at a rate per
annum equal to the applicable Overnight Rate from time to time in effect.

        Section 10.07 Successors and Assigns.

                   (a) The provisions of this Agreement shall be binding upon and inure to the benefit of
   the parties hereto and their respective successors and assigns permitted hereby, except that neither
                                                    173
   Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1419 of 1503




Holdings nor the Borrower may, except as permitted by Section 7.03, assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the Administrative Agent and
each Lender and no Lender may assign or otherwise transfer any of its rights or obligations hereunder
(including to existing Lenders and their Affiliates) except (i) to an Eligible Assignee and (A) in the case
of any Eligible Assignee that, immediately prior to or upon giving effect to such assignment, is an
Affiliated Lender, in accordance with the provisions of Section 10.07(h) and (B) in the case of any
Eligible Assignee that is Holdings, the Borrower or any Subsidiary thereof, in accordance with the
provisions of Section 10.07(l), (ii) by way of participation in accordance with the provisions of Section
10.07(d), or (iii) by way of pledge or assignment of a security interest subject to the restrictions of
Section 10.07(f), or (iv) to an SPC in accordance with the provisions of Section 10.07(g) (and any other
attempted assignment or transfer by any party hereto (other than the replacement of the Administrative
Agent pursuant to Article IX above) shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in Section 10.07(d) and, to
the extent expressly contemplated hereby, Related Persons of each of the Agents and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

                 (b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

             (i)      Minimum Amounts.

                     (A)    in the case of an assignment of the entire remaining amount of the
             assigning Lender’s Commitment and the Loans at the time owing to it or in the case of an
             assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
             amount need be assigned; and

                     (B)     in any case not described in subsection (b)(i)(A) of this Section 10.07, the
             aggregate amount of the Commitment or, the principal outstanding balance of the Loans of
             the assigning Lender subject to each such assignment, determined as of the date the
             Assignment and Assumption with respect to such assignment is delivered to the
             Administrative Agent or, if “Trade Date” is specified in the Assignment and Assumption,
             as of the Trade Date, shall not be less than $1.0 million, unless either (x) such assignment
             is to a Lender, an Affiliate of a Lender or an Approved Fund or (y) each of the
             Administrative Agent and the Borrower otherwise consents; provided, however, that
             concurrent assignments to members of an Assignee Group and concurrent assignments
             from members of an Assignee Group to a single Eligible Assignee (or to an Eligible
             Assignee and members of its Assignee Group) will be treated as a single assignment for
             purposes of determining whether such minimum amount has been met.

             (ii)     Proportionate Amounts. Each partial assignment shall be made as an assignment
     of a proportionate part of all the assigning Lender’s rights and obligations under this Agreement
     with respect to the Loans or the Commitment assigned.

             (iii)   Required Consents. No consent shall be required for any assignment except to the
     extent required by Section 10.07(b)(i)(B) and, in addition:

                     (A)      the consent of the Borrower (such consent not to be unreasonably withheld
             or delayed) shall be required unless (1) an Event of Default under Section 8.01(1) or, solely
                                                  174
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1420 of 1503




                with respect to the Borrower, Section 8.01(6) has occurred and is continuing at the time of
                such assignment determined as of the date the Assignment and Assumption with respect to
                such assignment is delivered to the Administrative Agent or, if a “Trade Date” is specified
                in the Assignment and Assumption, as of the Trade Date, or (2) in respect of an assignment
                of all or a portion of the Loans, such assignment is to a Lender, an Affiliate of a Lender or
                an Approved Fund; provided that the Borrower shall be deemed to have consented to any
                assignment of all or a portion of the Term Loans unless it shall have objected thereto by
                written notice to the Administrative Agent within 10 Business Days after having received
                notice of a failure to respond to such request for assignment; provided further that no
                consent of the Borrower shall be required for an assignment of all or a portion of the Loans
                pursuant to Section 10.07(h) or (l); and

                          (B)     the consent of the Administrative Agent (such consent not to be
                unreasonably withheld or delayed) shall be required if such assignment is to a Person that
                is not a Lender, an Affiliate of a Lender or an Approved Fund with respect to a Lender;
                provided that no consent of the Administrative Agent shall be required for an assignment
                (i) of all or a portion of the Loans pursuant to Section 10.07(g), (h), or (l);).

                         (C)     [Reserved]; and

                         (D)     [Reserved].

                 (iv)   Assignment and Assumption. The parties to each assignment shall execute and
        deliver to the Administrative Agent an Assignment and Assumption via an electronic settlement
        system acceptable to the Administrative Agent (or, if previously agreed with the Administrative
        Agent, manually), and shall pay to the Administrative Agent a processing and recordation fee of
        $3,500 (which fee may be waived or reduced in the sole discretion of the Administrative Agent).
        Other than in the case of assignments pursuant to Section 10.07(l), the Eligible Assignee, if it shall
        not be a Lender, shall deliver to the Administrative Agent an Administrative Questionnaire. Each
        assignee Lender shall be required to represent in the Assignment and Assumption that it is not a
        Disqualified Institution or an Affiliate of a Disqualified Institution.

                 (v)     No Assignments to Certain Persons. No such assignment shall be made (A) to
        Holdings, the Borrower or any of its Subsidiaries except as permitted under Section 2.05(1)(e) or
        Section 10.07(l), (B) subject to Sections 10.07(h) and (l) below, to any Affiliate of the Borrower,
        (C) to a natural person or (D) to any Disqualified Institution.

         This Section 10.07(b) shall not prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis among such Facilities.

         In connection with any assignment of rights and obligations of any Defaulting Lender hereunder,
no such assignment shall be effective unless and until, in addition to the other conditions thereto set forth
herein, the parties to the assignment shall make such additional payments to the Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which may be outright payment,
purchases by the assignee of participations or sub participations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the applicable Pro Rata Share of
Loans previously requested but not funded by the Defaulting Lender, to each of which the applicable
assignee and assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment liabilities then
owed by such Defaulting Lender to the Administrative Agent or any Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full Pro Rata Share of all Loans in accordance with
its Pro Rata Share. Notwithstanding the foregoing, in the event that any assignment of rights and obligations
                                                    175
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1421 of 1503




of any Defaulting Lender hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be deemed to be a Defaulting Lender
for all purposes of this Agreement until such compliance occurs.

        Subject to acceptance and recording thereof by the Administrative Agent pursuant to clause (c) of
this Section 10.07 (and, in the case of an Affiliated Lender or a Person that, after giving effect to such
assignment, would become an Affiliated Lender, to the requirements of clause (h) of this Section 10.07),
from and after the effective date specified in each Assignment and Assumption, other than in connection
with an assignment pursuant to Section 10.07(l), (x) the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and Assumption, have the rights
and obligations of a Lender under this Agreement, and (y) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released from its obligations under
this Agreement (and, in the case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment), but shall in any event continue to
be subject to Section 10.09. Upon request, and the surrender by the assigning Lender of its Term Note, the
Borrower (at its expense) shall execute and deliver a Term Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not comply with this subsection
shall be treated for purposes of this Agreement as a sale by such Lender of a participation in such rights
and obligations in accordance with Section 10.07(d).

                    (c) The Administrative Agent, acting solely for this purpose as a non-fiduciary agent
   of the Borrower, shall maintain at the Administrative Agent’s Office a copy of each Assignment and
   Assumption delivered to it, each Affiliated Lender Assignment and Assumption delivered to it, each
   notice of cancellation of any Loans delivered by the Borrower pursuant to subsections (h) or (l) below,
   and a register for the recordation of the names and addresses of the Lenders, and the Commitments of,
   and principal amounts (and related interest amounts) of the Loans and amounts due under Section 2.03,
   owing to each Lender pursuant to the terms hereof from time to time (the “Register”). The entries in the
   Register shall be conclusive absent manifest error, and the Borrower, the Agents and the Lenders shall
   treat each Person whose name is recorded in the Register pursuant to the terms hereof as a Lender
   hereunder for all purposes of this Agreement, notwithstanding notice to the contrary. The Register shall
   be available for inspection by the Borrower, any Agent and, with respect to its own Loans, any Lender,
   at any reasonable time and from time to time upon reasonable prior notice. This Section 10.07(3) and
   Section 2.11 shall be construed so that all Loans are at all times maintained in “registered form” within
   the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related Treasury regulations
   (or any other relevant or successor provisions of the Code or of such Treasury regulations).
   Notwithstanding the foregoing, in no event shall the Administrative Agent be obligated to ascertain,
   monitor or inquire as to whether any Lender is an Affiliated Lender, nor shall the Administrative Agent
   be obligated to monitor the aggregate amount of the Term Loans or Incremental Term Loans held by
   Affiliated Lenders.

                    (d) Any Lender may at any time, without the consent of, or notice to, the Borrower or
   the Administrative Agent, sell participations to any Person (other than a natural person, the Borrower or
   any Affiliate or Subsidiary of the Borrower or a Disqualified Institution) (each, a “Participant”) in all
   or a portion of such Lender’s rights or obligations under this Agreement (including all or a portion of its
   Commitment or the Loans owing to it); provided that (i) such Lender’s obligations under this Agreement
   shall remain unchanged, (ii) such Lender shall remain solely responsible to the other parties hereto for
   the performance of such obligations and (iii) the Borrower, the Agents and the other Lenders shall
   continue to deal solely and directly with such Lender in connection with such Lender’s rights and
   obligations under this Agreement. Any agreement or instrument pursuant to which a Lender sells such
                                                    176
   Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1422 of 1503




a participation shall provide that such Lender shall retain the sole right to enforce this Agreement and
the other Loan Documents and to approve any amendment, modification or waiver of any provision of
this Agreement or any other Loan Document; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any amendment, waiver or
other modification described in the first proviso to Section 10.01 (other than clauses (d) and (i) thereof)
that directly affects such Participant. Subject to subsection (e) of this Section 10.07, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.01 (subject to the requirements of
Section 3.01 (including subsections (2), (3) and (4), as applicable as though it were a Lender)), 3.04 and
3.05 (through the applicable Lender) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section 10.07. To the extent permitted by applicable
Law, each Participant also shall be entitled to the benefits of Section 10.10 as though it were a Lender;
provided that such Participant agrees to be subject to Section 2.13 as though it were a Lender.

                 (e) Limitations upon Participant Rights. A Participant shall not be entitled to receive
any greater payment under Section 3.01, 3.04 or 3.05 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written consent. Each Lender that
sells a participation shall (acting solely for this purpose as a non-fiduciary agent of the Borrower)
maintain a register complying with the requirements of Sections 163(f), 871(h) and 881(c)(2) of the
Code and the Treasury regulations issued thereunder on which is entered the name and address of each
Participant and the principal amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”). The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender and the Borrower shall treat each
Person whose name is recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary; provided that no Lender shall
have the obligation to disclose all or a portion of the Participant Register (including the identity of the
Participant or any information relating to a Participant’s interest in any commitments, loans, letters of
credit or other obligations under any Loan Document) to any Person except to the extent such disclosure
is necessary to establish that any such commitments, loans, letters of c redit or other obligations are in
registered form for U.S. federal income tax purposes. For the avoidance of doubt, the Administrative
Agent (in its capacity as Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

                 (f) Any Lender may at any time pledge or assign a security interest in all or any portion
of its rights under this Agreement (including under its Term Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal Reserve Bank or any other
central bank; provided that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender as a party hereto.

                  (g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as such in writing from
time to time by the Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would otherwise be obligated to
make pursuant to this Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to fund any Loan, (ii) if an SPC elects not to exercise such option or otherwise fails to make all or
any part of such Loan, the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof and (iii) such SPC and the applicable Loan or any applicable part thereof shall be appropriately
reflected in the Participant Register. Each party hereto hereby agrees that (i) neither the grant to any SPC
nor the exercise by any SPC of such option shall increase the costs or expenses or otherwise increase or
change the obligations of the Borrower under this Agreement (including its obligations under Section
3.01, 3.04 or 3.05), (ii) no SPC shall be liable for any indemnity or similar payment obligation under
                                                  177
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1423 of 1503




   this Agreement for which a Lender would be liable, and (iii) the Granting Lender shall for all purposes,
   including the approval of any amendment, waiver or other modification of any provision of any Loan
   Document, remain the Lender hereunder. The making of a Loan by an SPC hereunder shall utilize the
   Commitment of the Granting Lender to the same extent, and as if, such Loan were made by such
   Granting Lender. Notwithstanding anything to the contrary contained herein, any SPC may (i) with
   notice to, but without prior consent of the Borrower and the Administrative Agent and with the payment
   of a processing fee of $3,500 (which processing fee may be waived by the Administrative Agent in its
   sole discretion), assign all or any portion of its right to receive payment with respect to any Loan to the
   Granting Lender and (ii) disclose on a confidential basis any non-public information relating to its
   funding of Loans to any rating agency, commercial paper dealer or provider of any surety or Guarantee
   or credit or liquidity enhancement to such SPC.

                    (h) Any Lender may at any time, assign all or a portion of its rights and obligations
   with respect to Loans and Commitments under this Agreement to a Person who is or will become, after
   such assignment, an Affiliated Lender through (x) Dutch auctions or other offers to purchase or take by
   assignment open to all Lenders on a pro rata basis in accordance with procedures of the type described
   in Section 2.05(1)(e) or (y) open market purchase on a non-pro rata basis, in each case subject to the
   following limitations:

                (i)      Affiliated Lenders will not make any challenge to any Agent’s or any Lender’s
        attorney-client privilege on the basis of its status as a Lender;

                (ii)     each Affiliated Lender that purchases any Loans or Commitments will clearly
        identify itself as an Affiliated Lender in any Affiliated Lender Assignment and Assumption
        executed in connection with such purchases or sales and each such Affiliated Lender Assignment
        and Assumption shall contain customary “big boy” representations but no requirement to make
        representations as to the absence of any material nonpublic information;

                (iii)    as a condition to each assignment pursuant to this subsection (h), the
        Administrative Agent and the Borrower shall have been provided a notice in connection with each
        assignment to an Affiliated Lender or a Person that upon effectiveness of such assignment would
        constitute an Affiliated Lender pursuant to which such Affiliated Lender (in its capacity as such)
        shall waive any right to bring any action in connection with such Loans and Commitments against
        any Agent, in its capacity as such;

                (iv)     the aggregate principal amount of Term Loans of any Class under this Agreement
        held by Affiliated Lenders at the time of any such purchase or assignment shall not exceed 25.0%
        of the aggregate principal amount of Term Loans of such Class outstanding at such time under this
        Agreement (such percentage, the “Affiliated Lender Cap”); provided that to the extent any
        assignment to an Affiliated Lender would result in the aggregate principal amount of all Term
        Loans of any Class held by Affiliated Lenders exceeding the Affiliated Lender Cap (in each case,
        determined at the time of purchase), the assignment of such excess amount will be void ab initio;
        and

                 (v)    the assigning Lender and the Affiliated Lender purchasing such Lender’s Term
        Loans shall execute and deliver to the Administrative Agent an assignment agreement substantially
        in the form of Exhibit D-2 hereto (an “Affiliated Lender Assignment and Assumption”).

         Notwithstanding anything to the contrary contained herein, any Affiliated Lender that has
purchased Term Loans pursuant to this subsection (h) may, in its sole discretion, contribute, directly or
indirectly, the principal amount of such Term Loans or any portion thereof, plus all accrued and unpaid
                                                    178
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1424 of 1503




interest thereon, to the Borrower for the purpose of cancelling and extinguishing such Term Loans. Upon
the date of such contribution, assignment or transfer, (x) the aggregate outstanding principal amount of
Term Loans shall reflect such cancellation and extinguishing of the Term Loans then held by the Borrower
and (y) the Borrower shall promptly provide notice to the Administrative Agent of such contribution of
such Term Loans, and the Administrative Agent, upon receipt of such notice, shall reflect the cancellation
of the applicable Term Loans in the Register.

         Each Affiliated Lender agrees to notify the Administrative Agent and the Borrower promptly (and
in any event within 10 Business Days) if it acquires any Person who is also a Lender, and each Lender
agrees to notify the Administrative Agent and the Borrower promptly (and in any event within 10 Business
Days) if it becomes an Affiliated Lender. The Administrative Agent may conclusively rely upon any notice
delivered pursuant to the immediately preceding sentence or pursuant to clause (v) of this subsection (h)
and shall not have any liability for any losses suffered by any Person as a result of any purported assignment
to or from an Affiliated Lender.

         Notwithstanding anything to the contrary contained herein, (x) any Affiliated Lender shall be
entitled to (a) receive information made available to any Lender holding the same Class of Term Loans as
such Affiliated Lender and (b) attend all lender meetings and participate in any conference calls with the
Borrower that are open to any Lender holding the same Class of Term Loans as such Affiliated Lender and
(y) with respect to any amendment, modification, waiver, consent or other action that requires the consent
of Required Lenders or the consent of Required Facility Lenders, all fees and other benefits made available
to any consenting Lenders holding the same Class of Term Loans any Affiliated Lender shall be made
available to such Affiliated Lender on a no less than pro rata basis.

                    (i) Notwithstanding anything in Section 10.01 or the definition of “Required
   Lenders,” or “Required Facility Lenders” to the contrary, for purposes of determining whether the
   Required Lenders and Required Facility Lenders (in respect of a Class of Term Loans) have (i) consented
   (or not consented) to any amendment, modification, waiver, consent or other action with respect to any
   of the terms of any Loan Document or any departure by any Loan Party therefrom, or subject to Section
   10.07(j), any plan of reorganization pursuant to the Bankruptcy Code, (ii) otherwise acted on any matter
   related to any Loan Document, or (iii) directed or required any Agent or any Lender to undertake any
   action (or refrain from taking any action) with respect to or under any Loan Document, no Affiliated
   Lender shall have any right to consent (or not consent), otherwise act or direct or require any Agent or
   any Lender to take (or refrain from taking) any such action and:

               (i)      all Term Loans held by any Affiliated Lenders shall be deemed to be not
        outstanding for all purposes of calculating whether the Required Lenders and Required Facility
        Lenders (in respect of a Class of Term Loans) have taken any actions; and

                (ii)   all Term Loans held by Affiliated Lenders shall be deemed to have been voted in
        the same proportion as non-Affiliated Lenders voting on such matter unless the action in question
        affects such Affiliated Lender in a disproportionately adverse manner than its effect on other
        Lenders.

                    (j) Notwithstanding anything in this Agreement or the other Loan Documents to the
   contrary, each Affiliated Lender hereby agrees that, and each Affiliated Lender Assignment and
   Assumption shall provide a confirmation that, if a proceeding under any Debtor Relief Law shall be
   commenced by or against the Borrower or any other Loan Party at a time when such Lender is an
   Affiliated Lender, such Affiliated Lender irrevocably authorizes and empowers the Administrative
   Agent (at the direction of the Required Lenders) to vote on behalf of such Affiliated Lender with respect
   to the Term Loans held by such Affiliated Lender in the same proportion as non-Affiliated Lenders
                                                    179
   Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1425 of 1503




voting on such matter, unless the Administrative Agent (at the direction of the Required Lenders)
instructs such Affiliated Lender to vote, in which case such Affiliated Lender shall vote with respect to
the Term Loans held by it as the Administrative Agent (at the direction of the Required Lenders) directs;
provided that such Affiliated Lender shall be entitled to vote in accordance with its sole discretion (and
not in accordance with the direction of the Administrative Agent) in connection with any plan of
reorganization to the extent any such plan of reorganization proposes to treat any Obligations held by
such Affiliated Lender in a disproportionately adverse manner than the proposed treatment of similar
Obligations held by Term Lenders that are not Affiliated Lenders.

                    (k)   [Reserved].

                 (l) Any Lender may, so long as no Event of Default has occurred and is continuing,
at any time, assign all or a portion of its rights and obligations with respect to Term Loans under this
Agreement to Holdings, the Borrower or any Subsidiary of the Borrower through (x) Dutch auctions or
other offers to purchase open to all Lenders on a pro rata basis in accordance with procedures of the type
described in Section 2.05(1)(e) or (y) open market purchases on a non-pro rata basis; provided that:

              (i)     (x) if the assignee is Holdings or a Subsidiary of the Borrower, upon such
     assignment, transfer or contribution, the applicable assignee shall automatically be deemed to have
     contributed or transferred the principal amount of such Term Loans, plus all accrued and unpaid
     interest thereon, to the Borrower; or (y) if the assignee is the Borrower (including through
     contribution or transfers set forth in clause (x)), (a) the principal amount of such Term Loans, along
     with all accrued and unpaid interest thereon, so contributed, assigned or transferred to the Borrower
     shall be deemed automatically cancelled and extinguished on the date of such contribution,
     assignment or transfer, (b) the aggregate outstanding principal amount of Term Loans of the
     remaining Lenders shall reflect such cancellation and extinguishing of the Term Loans then held
     by the Borrower and (c) the Borrower shall promptly provide notice to the Administrative Agent
     of such contribution, assignment or transfer of such Term Loans, and the Adminis trative Agent,
     upon receipt of such notice, shall reflect the cancellation of the applicable Term Loans in the
     Register;

             (ii)         [Reserved]; and

             (iii)   purchases of Term Loans pursuant to this subsection (l) may not be funded with
     the proceeds of ABL Loans.

                 (m) Notwithstanding anything to the contrary contained herein, without the consent of
the Borrower or the Administrative Agent, (1) any Lender may in accordance with applicable Law create
a security interest in all or any portion of the Loans owing to it and the Term Note, if any, held by it and
(2) any Lender that is a Fund may create a security interest in all or any portion of the Loans owing to it
and the Term Note, if any, held by it to the trustee for holders of obligations owed, or securities issued,
by such Fund as security for such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this Section 10.07, (i) no such
pledge shall release the pledging Lender from any of its obligations under the Loan Documents and (ii)
such trustee shall not be entitled to exercise any of the rights of a Lender under the Loan Documents
even though such trustee may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

                 (n) Notwithstanding the foregoing, no Disqualified Institution that purports to become
a Lender hereunder (notwithstanding the provisions of this Agreement that prohibit Disqualified
Institutions from becoming Lenders) shall be entitled to any of the rights or privileges enjoyed by the
                                                  180
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1426 of 1503




   other Lenders with respect to voting, information and lender meetings. In addition, if any assignment or
   participation is made to any Disqualified Institution without the Borrower’s express prior written consent
   (which consent shall state expressly that the Borrower acknowledges that the assignee Lender is a
   Disqualified Institution) in violation of clause (v) of Section 10.07(b), the Borrower may, in addition to
   any other rights and remedies that it may have against such Disqualified Institution, at its sole expense
   and effort, upon notice to the applicable Disqualified Institution and the Administrative Agent, (A) in
   the case of outstanding Term Loans held by Disqualified Institutions, purchase or prepay such Term
   Loan by paying the lesser of (x) the principal amount thereof and (y) the amount that such Disqualified
   Institution paid to acquire such Term Loans, in each case plus accrued interest, accrued fees and all other
   amounts (other than principal amounts) payable to it hereunder and/or (B) require such Disqualified
   Institution to assign, without recourse (in accordance with and subject to the restrictions contained in
   Section 10.07), all of its interest, rights and obligations under this Agreement to one or more Eligible
   Assignees at the lesser of (x) the principal amount thereof and (y) the amount that such Disqualified
   Institution paid to acquire such interests, rights and obligations, in each case plus accrued interest,
   accrued fees and all other amounts (other than principal amounts) payable to it hereunder.

                    (o) No Agent shall be responsible or have any liability for, or have any duty to
   ascertain, inquire into, monitor or enforce, compliance with the provisions hereof relating to Disqualified
   Institutions or otherwise take (or omit to take) any action with respect thereto. Without limiting the
   generality of the foregoing, no Agent shall (x) be obligated to ascertain, monitor or inquire as to whether
   any Lender or Participant or prospective Lender or Participant is a Disqualified Institution or (y) have
   any liability with respect to or arising out of any assignment or participation of Loans or Commitments,
   or disclosure of confidential information, to any Disqualified Institution.

        Section 10.08 [Reserved].

         Section 10.09 Confidentiality. Each of the Agents and the Lenders agrees to maintain the
confidentiality of the Information in accordance with its customary procedures (as set forth below), except
that Information may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, equity owners, investors, funding sources, legal counsel, independent
auditors, agents, trustees, advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such Information and instructed to keep
such Information confidential, with such Affiliate being responsible for such Person’s compliance with this
Section 10.09; provided, however, that such Agent or Lender, as applicable, shall be principally liable to
the extent this Section 10.09 is violated by one or more of its Affiliates or any of its or their respective
employees, directors or officers), (b) to the extent requested by any regulatory authority purporting to have
jurisdiction over it (including any self-regulatory authority, such as the National Association of Insurance
Commissioners); provided, however, that each Agent and each Lender agrees to seek confidential treatment
with respect to any such disclosure, (c) to the extent required by applicable laws or regulations or by any
subpoena or otherwise as required by applicable Law or regulation or as requested by a Governmental
Authority; provided that such Agent or such Lender, as applicable, agrees (x) that it will notify the Borrower
as soon as practicable in the event of any such disclosure by such Person (except in connection with any
request as part of any audit or regulatory examination) unless such notification is prohibited by law, rule or
regulation and (y) to seek confidential treatment with respect to any such disclosure, (d) to any other party
hereto, (e) subject to an agreement containing provisions at least as restrictive as those of this Section 10.09,
to (i) any assignee of or Participant in, or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or any Eligible Assignee (or its agent) invited to be an Additional Lender
or (ii) with the prior consent of the Borrower, any actual or prospective direct or indirect counterparty (or
its advisors) to any swap or derivative transaction relating to the Borrower or any of their Subsidiaries or
any of their respective obligations; provided that such disclosure shall be made subject to the
acknowledgment and acceptance by such prospective Lender, Participant or Eligible Assignee that such
                                                      181
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1427 of 1503




Information is being disseminated on a confidential basis (on substantially the terms set forth in this
paragraph or as is otherwise reasonably acceptable to the Borrower and the Agents, including as set forth
in any confidential information memorandum or other marketing materials) in accordance with the standard
syndication process of the Agents or market standards for dissemination of such type of information which
shall in any event require “click through” or other affirmative action on the part of the recipient to access
such confidential information, (f) for purposes of establishing a “due diligence” defense, (g) with the
consent of the Borrower, (h) to the extent such Information (x) becomes publicly available other than as a
result of a breach by any Person of this Section 10.09 or any other confidentiality provision in favor of any
Loan Party, (y) becomes available to any Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than Holdings, the Borrower or any Subsidiary thereof, and which
source is not known by such Agent, such Lender or the applicable Affiliate to be subject to a confidentiality
restriction in respect thereof in favor of Holdings, the Borrower or any Affiliate of the Borrower or (z) is
independently developed by the Agents, the Lenders or their respective Affiliates, in each case, so long as
not based on information obtained in a manner that would otherwise violate this Section 10.09 or (i) in
order to enforce its respective rights under any Loan Document in any action or proceeding.

          For purposes of this Section 10.09, “Information” means all information received from any Loan
Party or any Subsidiary thereof relating to any Loan Party or any Subsidiary or Affiliate thereof or their
respective businesses, other than any such information that is available to any Agent or any Lender on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary thereof; it being understood
that all information received from Holdings, the Borrower or any Subsidiary or Affiliate thereof after the
date hereof shall be deemed confidential unless such information is clearly identified at the time of delivery
as not being confidential. Any Person required to maintain the confidentiality of Information as provided
in this Section 10.09 shall be considered to have complied with its obligation to do so in accordance with
its customary procedures if such Person has exercised the s ame degree of care to maintain the confidentiality
of such Information as such Person would accord to its own confidential information.

        Each Agent and each Lender acknowledges that (a) the Information may include trade secrets,
protected confidential information, or material non-public information concerning the Borrower or a
Subsidiary, as the case may be, (b) it has developed compliance procedures regarding the use of such
information and (c) it will handle such information in accordance with applicable Law, including United
States Federal and state securities Laws and to preserve its trade secret or confidential character.

        The respective obligations of the Agents and the Lenders under this Section 10.09 shall survive, to
the extent applicable to such Person, (x) the payment in full of the Obligations and the termination of this
Agreement, (y) any assignment of its rights and obligations under this Agreement and (z) the resignation
or removal of any Agent.

         Section 10.10 Setoff. If an Event of Default shall have occurred and be continuing, each Lender
is hereby authorized at any time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever currency) at any time held
and other obligations (in whatever currency) at any time owing by such Lender to or for the credit or the
account of any Loan Party against any and all of the obligations of such Loan Party then due and payable
under this Agreement or any other Loan Document to such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement or any other Loan Document; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in accordance with the
provisions of Section 2.17 and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative Agent, and the Lenders, and
(y) the Defaulting Lender shall provide promptly to the Administrative Agent a statement describing in
                                                    182
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1428 of 1503




reasonable detail the Obligations owing to such Defaulting Lender as to which it exercised such right of
setoff. The rights of each Lender under this Section 10.10 are in addition to other rights and remedies
(including other rights of setoff) that such Lender may have. Each Lender agrees to notify the Borrower
and the Administrative Agent promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

         Section 10.11 Interest Rate Limitation. Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum Rate”). If any Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal parts
the total amount of interest throughout the contemplated term of the Obligations hereunder.

         Section 10.12 Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single contract. This Agreement and the
other Loan Documents constitute the entire contract among the parties relating to the subject matter hereof
and supersede any and all previous agreements and understandings, oral or written, relating to the subject
matter hereof. Delivery of an executed counterpart of a signature page of this Agreement by facsimile or
other electronic imaging (including in .pdf format) means shall be effective as delivery of a manually
executed counterpart of this Agreement.

         Section 10.13 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment and Assumption or in any
amendment or other modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic Transactions Act.

        Section 10.14 Survival of Representations and Warranties. All representations and warranties
made hereunder and in any other Loan Document or other document delivered pursuant hereto or thereto
or in connection herewith or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent and each Lender, regardless
of any investigation made by any Agent or any Lender or on their behalf and notwithstanding that any
Agent or any Lender may have had notice or knowledge of any Default at the time of any Term Borrowing,
and shall continue in full force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

          Section 10.15 Severability. If any provision of this Agreement or the other Loan Documents is
held to be illegal, invalid or unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement and the other Loan Documents shall not be affected or impaired thereby and
(b) the parties shall endeavor in good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as possible to that of the
illegal, invalid or unenforceable provisions. The invalidity of a provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
                                                    183
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1429 of 1503




     Section 10.16 GOVERNING LAW.

             (a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE
  GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
  NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT
  WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE
  STATE OF NEW YORK.

              (b) THE BORROWER, HOLDINGS, THE ADMINISTRATIVE AGENT, THE
  COLLATERAL AGENT AND EACH LENDER EACH IRREVOCABLY AND
  UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
  JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK
  CITY IN THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT
  COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
  FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
  RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
  RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES
  HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
  RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
  IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
  APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
  AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL
  BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
  JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. EACH PARTY HERETO
  AGREES THAT THE AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS
  IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST
  ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION
  WITH THE EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT OR THE
  ENFORCEMENT OF ANY JUDGMENT.

             (c) THE BORROWER, HOLDINGS, THE ADMINISTRATIVE AGENT, THE
  COLLATERAL AGENT AND EACH LENDER EACH IRREVOCABLY AND
  UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
  LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
  VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
  AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
  PARAGRAPH (b) OF THIS SECTION 10.16. EACH OF THE PARTIES HERETO HEREBY
  IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
  THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION
  OR PROCEEDING IN ANY SUCH COURT.

      Section 10.17 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
                                     184
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1430 of 1503




ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.17.

        Section 10.18 Binding Effect. This Agreement shall be binding upon and inure to the benefit of
the Borrower, Holdings, each Agent and each Lender and their respective successors and assigns.

        Section 10.19 Lender Action. Each Lender agrees that it shall not take or institute any actions or
proceedings, judicial or otherwise, for any right or remedy against any Loan Party under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of any banker’s lien or similar
claim or other rights of self-help), or institute any actions or proceedings, or otherwise commence any
remedial procedures, with respect to any Collateral or any other property of any such Loan Party, without
the prior written consent of the Required Lenders.

        Section 10.20 Use of Name, Logo, etc.. Each Loan Party consents to the publication in the
ordinary course by any Agent of customary advertising material relating to the financing transactions
contemplated by this Agreement using such Loan Party’s name, product photographs, logo or trademark.
Such consent shall remain effective until revoked by such Loan Party in writing to such Agent.

         Section 10.21 USA PATRIOT Act. Each Lender that is subject to the USA PATRIOT Act and
each Agent (for itself and not on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of each Loan Party and other
information that will allow such Lender or Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act. The Borrower shall, promptly following a request by any Agent or any
Lender, provide all documentation and other information that such Agent or Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act and the Beneficial Ownership
Regulation.

      Section 10.22 Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

         Section 10.23 No Advisory or Fiduciary Responsibility. In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document), each of the Borrower and Holdings acknowledges
and agrees that (i) (A) the arranging and other services regarding this Agreement provided by the Agents
and the Lenders are arm’s-length commercial transactions between the Borrower, Holdings and their
respective Affiliates, on the one hand, and the Agents and the Lenders, on the other hand, (B) each of the
Borrower and Holdings has consulted its own legal, accounting, regulatory and tax advisors to the extent it
has deemed appropriate, and (C) each of the Borrower and Holdings is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each Agent and Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower, Holdings or any of their respective Affiliates, or any other
Person and (B) none of the Agents nor any Lender has any obligation to the Borrower, Holdings or any of
their respective Affiliates with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the Agents, the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, Holdings and their respective Affiliates, and none of the Agents nor any Lender has
                                                    185
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1431 of 1503




any obligation to disclose any of such interests to the Borrower, Holdings or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrower and Holdings hereby waives and
releases any claims that it may have against the Agents or any Lender with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any transaction contemplated hereby.

        Section 10.24 Release of Collateral and Guarantee Obligations; Subordination of Liens.

                     (a) The Lenders hereby irrevocably agree that the Liens granted to the Collateral
   Agent by the Loan Parties on any Collateral shall be automatically released (i) in full, as set forth in
   clause (b) below, (ii) upon the sale or other transfer of such Collateral (including as part of or in
   connection with any other sale or other transfer permitted hereunder) to any Person other than another
   Loan Party, to the extent such sale, transfer or other disposition is made in compliance with the terms
   of this Agreement (and the Collateral Agent may rely conclusively on a certificate to that effect provided
   to it by any Loan Party upon its reasonable request without further inquiry), (iii) to the extent such
   Collateral is comprised of property leased to a Loan Party by a Person that is not a Loan Party, upon
   termination or expiration of such lease, (iv) if the release of such Lien is approved, authorized or ratified
   in writing by the Required Lenders (or such other percentage of the Lenders whose consent may be
   required in accordance with Section 10.01), (v) to the extent the property constituting such Collateral
   is owned by any Guarantor, upon the release of such Guarantor from its obligations under the Guaranty
   (in accordance with the second succeeding sentence), (vi) as required by the Collateral Agent to effect
   any sale, transfer or other disposition of Collateral in connection with any exercise of remedies of the
   Collateral Agent pursuant to the Collateral Documents and (vii) to the extent such Collateral otherwise
   becomes Excluded Assets. Any such release shall not in any manner discharge, affect, or impair the
   Obligations or any Liens (other than those being released) upon (or obligations (other than those being
   released) of the Loan Parties in respect of) all interests retained by the Loan Parties, including the
   proceeds of any sale, all of which shall continue to constitute part of the Collateral except to the extent
   otherwise released in accordance with the provisions of the Loan Documents. Additionally, the Lenders
   hereby irrevocably agree that the Guarantors shall be released from the Guaranties upon consummation
   of any transaction permitted hereunder resulting in such Subsidiary ceasing to constitute a Restricted
   Subsidiary, or otherwise becoming an Excluded Subsidiary. The Lenders hereby authorize the
   Administrative Agent and the Collateral Agent, as applicable, to execute and deliver any instruments,
   documents, and agreements necessary or desirable to evidence and confirm the release of any Guarantor
   or Collateral pursuant to the foregoing provisions of this paragraph, all without the further consent or
   joinder of any Lender. The Administrative Agent or the Collateral Agent, as applicable, shall, at the
   Borrower’s expense, upon receipt of a certificatean Officer’s Certificate from the Borrower certifying
   that the requested release is permitted under this Section 10.24, release the requested Collateral from
   the Liens securing the Obligations and provide the Borrower with such additional documentation as the
   Borrower may reasonably request to evidence such release; provided that such release shall be without
   recourse, to or representation or warranty ofby the Administrative Agent and the Collateral Agent. Any
   representation, warranty or covenant contained in any Loan Document relating to any such released
   Collateral or Guarantor shall no longer be deemed to be repeated.

                   (b) Notwithstanding anything to the contrary contained herein or any other Loan
   Document, when all Obligations (other than any contingent obligations not then due) have been paid in
   full and all Commitments have terminated, upon request of the Borrower, the Administrative Agent or
   Collateral Agent, as applicable, shall (without notice to, or vote or consent of, any Secured Party) take
   such actions as shall be required to release its security interest in all Collateral, and to release all
   obligations under any Loan Document, whether or not on the date of such release there may be any
   contingent obligations not then due. Any such release of Obligations shall be deemed subject to the
   provision that such Obligations shall be reinstated if after such release any portion of any payment in
   respect of the Obligations guaranteed thereby shall be rescinded or must otherwise be restored or
                                                      186
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1432 of 1503




   returned upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of the Borrower or
   any Guarantor, or upon or as a result of the appointment of a receiver, intervenor or conservator of, or
   trustee or similar officer for, the Borrower or any Guarantor or any substantial part of its property, or
   otherwise, all as though such payment had not been made.

                     (c) Notwithstanding anything to the contrary contained herein or in any other Loan
   Document, upon request of the Borrower in connection with any Permitted Lien specified in clause (7)
   of the definition thereof securing obligations in respect of Indebtedness, Disqualified Stock or Preferred
   Stock permitted to be incurred pursuant to clause (4) of Section 7.02(b) in any Collateral, and at the
   Borrower’s expense, the Administrative Agent or Collateral Agent, as applicable, shall (without notice
   to, or vote or consent of, any Secured Party) take such ac tions as shall be required to subordinate the
   Lien on any Collateral to any such Permitted Lien to be senior to the Liens in favor of the Collateral
   Agent; provided, that the Borrower shall have provided the Administrative Agent or Collateral Agent,
   as applicable, shall, upon receipt of a certificate from the Borrower with an Officer’s Certificate
   certifying that thesuch requested release issubordination and such requested actions are permitted under
   this Section 10.24, release ; provided, further, that such requested actions shall not expose the
   Administrative Agent or the requested Collateral from the Liens securing the Obligations and provide
   the Borrower with such additional documentation as the Borrower may reasonably requestAgent to
   evidence such release; provided that such releaseliability and shall be without recourse, to or
   representation or warranty ofby the Administrative Agent and the Collateral Agent.

                    (d) Notwithstanding the foregoing or anything in the Loan Documents to the contrary,
   at the direction of the Required Lenders, the Administrative Agent may, in exercising remedies, take
   any and all necessary and appropriate action to effectuate a credit bid of all Loans (or any lesser amount
   thereof) for the Borrower’s assets in a bankruptcy, foreclosure or other similar proceeding, forbear from
   exercising remedies upon an Event of Default, or in a bankruptcy proceeding, enter into a settlement
   agreement on behalf of all Lenders.

        Section 10.25 [Reserved].

        Section 10.26 Judgment Currency. If, for the purposes of obtaining judgment in any court, it is
necessary to convert a sum due hereunder or any other Loan Document in one currency into another
currency, the rate of exchange used shall be that at which in accordance with normal banking procedures
the Administrative Agent could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower in respect of any such sum
due from it to the Administrative Agent or the Lenders hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency, the Administrative
Agent may in accordance with normal banking procedures purchase the Agreement Currency with the
Judgment Currency. If the amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent from the Borrower in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the Agreement Currency so
purchased is greater than the sum originally due to the Administrative Agent in such c urrency, the
Administrative Agent agrees to return the amount of any excess to the Borrower (or to any other Person
who may be entitled thereto under applicable Law). The obligations of the Borrower under this Section
10.26 shall survive the resignation, replacement, or removal of any Agent or any assignment of rights by,
or the replacement of, a Lender, the termination of the Commitments, the repayment, satisfaction or

                                                    187
       Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1433 of 1503




discharge of all Obligations under any Loan Document, and the termination of this Agreement or any other
Loan Document.

         Section 10.27 Amendment and Restatement. On the Closing Date, the Existing Credit
Agreement shall be amended, restated and superseded in theirits entirety by this Agreement. The parties
hereto acknowledge and agree that (i) this Agreement and the other documents entered into in connection
herewith do not constitute a novation or termination of the “Obligations” (as defined in the Existing Credit
Agreement, as applicable) under the Existing Credit Agreement, as applicable, as in effect prior to the
Closing Date, (ii) such “Obligations” are in all respects continuing (as amended and restated hereby) as
indebtedness and obligations outstanding under this Agreement and (iii) all claims, actions, causes of action,
suits, damages and indemnities by any Loan Party or any Agent or Lender on account of any action, breach,
non-compliance or default by any Loan Party or any Agent or Lender that occurred, or any inaction by any
Loan Party or any Agent or Lender that should have occurred, in each case, on or prior to the Closing Date,
whether known or unknown, whether now existing or hereafter arising, whether arising at law or in equity,
shall cease to exist and be forever waived, released and discharged to the full extent permitted by law.

           [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]




                                                    188
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1434 of 1503




                IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

                                          BELK, INC.,
                                          as the Borrower


                                          By:
                                                 Name:
                                                 Title:




                                             1
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1435 of 1503




                           BEAR PARENT INC.,
                           as Holdings


                           By:
                                 Name:
                                 Title:




                             2
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1436 of 1503




                           WILMINGTON TRUST, NATIONAL ASSOCIATION,
                           as Administrative Agent and Collateral Agent


                           By:
                                 Name:
                                 Title:




                             3
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1437 of 1503




                           [___________________],
                           as Lender


                           By:
                                 Name:
Title:




                             4
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1438 of 1503




                    [Signature Page to Amended and Restated First Lien Credit Agreement]
OMM_US:79383983.4
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1439 of 1503




                              Exhibit G

                  Form of New Shareholders Agreement
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1440 of 1503
                                                          EXECUTION VERSION




                           STOCKHOLDERS AGREEMENT

                                       OF

                       FASHION HOLDINGS INTERMEDIATE, INC.

                                FEBRUARY 24, 2021




US-DOCS\121112282.14
    Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1441 of 1503



                                                 TABLE OF CONTENTS

                                                                                                                                   Page

Section 1.    Board Rights; Approval for Certain Actions ..........................................................1

        (a)   Board of Directors ..................................................................................................1
        (b)   Initial Directors .......................................................................................................2
        (c)   Committees .............................................................................................................2
        (d)   Quorum ...................................................................................................................3
        (e)   Board Observers .....................................................................................................3
        (f)   Expenses .................................................................................................................4
        (g)   Investor Reserved Matters ......................................................................................4

Section 2.    Transfers .................................................................................................................6

        (a)   Transfer Restrictions...............................................................................................6
        (b)   Other Restrictions on Transfers ..............................................................................6

Section 3.    Drag-Along Rights..................................................................................................8

        (a)   Drag-Along Right ...................................................................................................8
        (b)   Notice......................................................................................................................8
        (c)   Exercise...................................................................................................................8
        (d)   Drag Sale Expenses ................................................................................................9

Section 4.    Right of First Offer .................................................................................................9

        (a)   Right of First Offer .................................................................................................9
        (b)   Exercise.................................................................................................................10
        (c)   Closing ..................................................................................................................10
        (d)   Assignment ...........................................................................................................10
        (e)   Deadline for Completion of Sale ..........................................................................10

Section 5.    Tag Rights.............................................................................................................10

        (a)   Notice....................................................................................................................10
        (b)   Tag Right ..............................................................................................................11
        (c)   Transferring Tag Stockholder Cutback.................................................................11
        (d)   Closing ..................................................................................................................11
        (e)   Deadline for Completion of Tag Sale ...................................................................12

Section 6.    Preemptive Rights.................................................................................................12

        (a)   General..................................................................................................................12
        (b)   Participation Notice ..............................................................................................12
        (c)   Accredited Investors .............................................................................................13
        (d)   Offer Periods; Terms of Sale ................................................................................13
        (e)   Failure to Issue Shares ..........................................................................................13
        (f)   Closing ..................................................................................................................13
        (g)   Exceptions.............................................................................................................13



                                                                     i
    Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1442 of 1503



        (h)    Post-Issuance Notice.............................................................................................14
        (i)    Assignment ...........................................................................................................14

Section 7.     Registration Rights ...............................................................................................14

Section 8.     Legend on Certificates ..........................................................................................14

        (a)    Legends.................................................................................................................14
        (b)    Removal of Legends .............................................................................................15
        (c)    Book-Entry Shares................................................................................................15

Section 9.     Duration of Agreement .........................................................................................15

Section 10.    Information Rights................................................................................................15

        (a)    Financial Statements and Other Information ........................................................15
        (b)    Confidential Information ......................................................................................16

Section 11.    Miscellaneous .......................................................................................................16

        (a)    Successors, Assigns and Transferees....................................................................16
        (b)    Specific Performance............................................................................................17
        (c)    Governing Law .....................................................................................................17
        (d)    Submission to Jurisdiction; Waiver of Jury Trial .................................................17
        (e)    Descriptive Headings............................................................................................17
        (f)    Notices ..................................................................................................................17
        (g)    Recapitalization, Exchange, Etc ...........................................................................18
        (h)    Counterparts..........................................................................................................19
        (i)    Severability ...........................................................................................................19
        (j)    Amendment...........................................................................................................19
        (k)    Tax Withholding ...................................................................................................19
        (l)    Integration.............................................................................................................19
        (m)    Further Assurances ...............................................................................................19
        (n)    No Strict Construction ..........................................................................................20
        (o)    No Third Party Beneficiaries ................................................................................20
        (p)    No Recourse..........................................................................................................20
        (q)    Construction..........................................................................................................20

Section 12.    Definitions ............................................................................................................20

SCHEDULES

Schedule A -- Stockholders

EXHIBITS

Exhibit A -- Form of Stockholder Joinder




                                                                     ii
    Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1443 of 1503



                           FASHION HOLDINGS INTERMEDIATE, INC.
                                STOCKHOLDERS AGREEMENT

         This STOCKHOLDERS AGREEMENT (this “Agreement”), dated as of February 24, 2021, is
by and among (i) Fashion Holdings Intermediate, Inc., a Delaware corporation (the “Company”),
(ii) Fashion Holdings LLC, a Delaware limited liability company (together with its Permitted Transferees
that hold Shares, the “Sponsor Investor”), and the Persons listed on Schedule A, as amended from time to
time. Each of the Sponsor Investor and each Person listed on Schedule A is sometimes referred to herein
as a “Stockholder” and, collectively, as the “Stockholders”. The Company and the Stockholders are
sometimes referred to herein individually by name or as a “Party” and, collectively, as the “Parties”. The
definitions of certain capitalized terms used herein are set forth in Section 12.

                                               RECITALS

        WHEREAS, the Company and the Stockholders desire to enter into this Agreement to provide for
certain matters with respect to the ownership and transfer by the Stockholders of Shares owned as of the
date hereof or hereafter acquired by the Stockholders.

        NOW, THEREFORE, in consideration of the foregoing, and the mutual agreements set forth
herein and other good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties, intending to be legally bound, hereby agree as follows:

Section 1.      Board Rights; Approval for Certain Actions

        (a)      Board of Directors. Each Stockholder (severally and not jointly), in its capacity as a
stockholder of the Company, and the Company, shall take all Necessary Actions to cause:

                (i)      the board of directors of the Company (the “Board” and, each member thereof, a
        “Director”) to be comprised of only that number of Directors necessary to give effect to the Director
        appointment rights set forth in Section 1(a)(ii);

                (ii)    the election to the Board of:

                          (A)     that number of Directors designated by the Sponsor Investor (each, a
                “Sponsor Investor Designee”) which, when added to the number of Sponsor Investor
                Designees who are then Directors and will continue to serve as Directors without regard to
                such Necessary Action is four, so long as the Sponsor Investor holds at least 40% of the
                Total Common Shares; provided, however, that if the Sponsor Investor holds less than 40%
                of the Total Common Shares but greater than or equal to 30% of the Total Common Shares,
                then the Sponsor Investor shall be entitled to designate three Directors to the Board; and
                provided, further, that if the Sponsor Investor holds less than 30% of the Total Common
                Shares but greater than or equal to 20% of the Total Common Shares, then the Sponsor
                Investor shall be entitled to designate two Directors to the Board; and provided, further,
                that if the Sponsor Investor holds less than 20% of the Total Common Shares but greater
                than or equal to 10% of the Total Common Shares, then the Sponsor Investor shall be
                entitled to designate one Director to the Board; and provided, further, that if the Sponsor
                Investor holds less than 10% of the Total Common Shares, then the Sponsor Investor shall
                not be entitled to designate any Directors to the Board;

                       (B)     that number of Directors designated by the Blackstone Investors (each, a
                “Blackstone Investor Designee”) which, when added to the number of Blackstone Investor


                                                        1
    Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1444 of 1503



               Designees who are then Directors and will continue to serve as Directors without regard to
               such Necessary Action, is two Directors so long as the Blackstone Investors collectively
               hold at least 20% of the Total Common Shares; provided, however, that if the Blackstone
               Investors collectively hold less than 20% of the Total Common Shares but greater than or
               equal to 10% of the Total Common Shares, then the Blackstone Investors shall be entitled
               to designate one Director to the Board; and provided, further, that if the Blackstone
               Investors collectively hold less than 10% of the Total Common Shares, then the Blackstone
               Investors shall not be entitled to designate any Directors to the Board; and

                       (C)     that number of Directors designated by the KKR Investors (the “KKR
               Investor Designee”) which, when added to the number of KKR Investor Designees who
               are then Directors and will continue to serve as Directors without regard to such Necessary
               Action, is one Director so long as the KKR Investors collectively hold at least 10% of the
               Total Common Shares; provided, however, that if the KKR Investors collectively hold less
               than 10% of the Total Common Shares, then the KKR Investors shall not be entitled to
               designate any Directors to the Board;

               (iii)   the removal from the Board (with or without cause) of any Director upon the
       written request to the Board of the Investor Stockholder(s) having the right to designate such
       Director, including the removal of the Chair (as defined below) upon the written request of the
       Sponsor Investor;

                (iv)     upon any vacancy in the Board as a result of any individual designated by an
       Investor Stockholder pursuant to Section 1(a)(ii) ceasing to be a Director, whether by resignation,
       death, disability, disqualification or otherwise (but not as a result of the loss of a right to appoint a
       designee pursuant to Section 1(a)(ii) and/or the removal of a Director pursuant to Section 1(a)(v)),
       the election to the Board of an individual designated by such Investor Stockholder;

               (v)     the removal from the Board (with or without cause) of the appropriate number of
       Designees of an applicable Investor Stockholder in the event that the right to designate such
       Designees shall have terminated under Section 1(a)(ii) (unless such number of Designees have
       resigned from the Board), it being understood and agreed that such Investor Stockholder shall
       designate for removal, and use commercially reasonable efforts to cause the removal of, such
       Designees as promptly as reasonably practicable following such termination; and

               (vi)   the Sponsor Investor Designee so designated by the Sponsor Investor to be the
       Chair of the Board (the “Chair”), so long as the Sponsor Investor is entitled to designate at least
       one Sponsor Investor Designee pursuant to Section 1(a)(ii)(A).

         (b)     Initial Directors. The names of the individuals designated to be Directors pursuant to
Section 1(a)(ii) as of the date of this Agreement are set forth in the initial corporate organizational
resolutions of the Company executed and delivered as of the date hereof.

        (c)    Committees. The Board may designate one or more committees of the Board in accordance
with the Company Bylaws (each, a “Board Committee”). Each such Board Committee shall be composed
of one or more Directors; provided, however, that (i) a majority of the members on each such Board
Committee shall be Sponsor Investor Designees, (ii) so long as at least one Blackstone Investor Designee
serves on the Board, at least one Blackstone Investor Designee shall be entitled to serve as a member of
such Board Committee, and (iii) so long as the KKR Investor Designee serves on the Board, such KKR
Investor Designee shall be entitled to serve as a member of such Board Committee. Notwithstanding the
immediately preceding sentence, in the event that the Board authorizes a Board Committee to evaluate or


                                                      2
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1445 of 1503



negotiate, or establishes a Board Committee for the purpose of evaluating or negotiating, a transaction with
an Investor Stockholder or any of its Affiliates, no Designee of such Investor Stockholder shall be entitled
to serve on such Board Committee.

         (d)     Quorum. The presence in person of a majority of the total number of Directors then in
office will constitute a quorum for the transaction of business of the Board or a Board Committee; provided,
however, that no quorum shall exist unless (i) at least one Sponsor Investor Designee is present in person,
so long as the Sponsor Investor is entitled to designate at least one Sponsor Investor Designee pursuant to
Section 1(a)(ii)(A), (ii) at least one Blackstone Investor Designee is present in person, so long as the
Blackstone Investors are entitled to designate at least one Blackstone Investor Designee pursuant to Section
1(a)(ii)(B) and (iii) the KKR Investor Designee is present in person, so long as the KKR Investors are
entitled to designate the KKR Investor Designee pursuant to Section 1(a)(ii)(C). In the event that at least
one Designee of an Investor Stockholder fails to attend two consecutive meetings of the Board or a Board
Committee called and noticed in accordance with the Company Bylaws and this Agreement (such Designee,
a “Non-Attending Director”), then the other Directors may provide written notice (the “Meeting Notice”)
to the Non-Attending Director not less than three Business Days before the date of the third consecutive
meeting of the Board or Board Committee. The Meeting Notice shall contain the date, time and agenda for
the third consecutive meeting of the Board or Board Committee and shall state that the Non-Attending
Director must attend such meeting or his or her presence shall not be required to constitute a quorum for
such meeting. With respect to the third consecutive meeting of the Board following the Non-Attending
Director’s failure to attend two consecutive meetings of the Board called and noticed in accordance with
the Company Bylaws and this Agreement, the Non-Attending Director’s presence shall not be required to
constitute a quorum for such meeting under this Section 1(d), but not with respect to any future meeting.
For the avoidance of doubt, nothing in this Section 1(d) supersedes any provision of Section 1(g).

         (e)      Board Observers. The Sponsor Investor, the Blackstone Investors and the KKR Investors
each shall have the right to appoint one observer (each, a “Board Observer”) (i.e., for a total of up to three
Board Observers) to attend any meetings of the Board or a Board Committee for so long as such applicable
Investor Stockholder(s) has the right to designate at least one Director to the Board pursuant to Section
1(a)(ii). No Board Observer shall have the right to vote on any matter that comes before the Board or a
Board Committee. Each Board Observer shall receive (x) copies of all meeting materials distributed to the
Board or applicable Board Committee and (y) notice of each meeting or action by written consent of the
Board or such Board Committee, in each case at the same time and in the same manner as such materials
are distributed to or notice is given to the Board or such Board Committee. Notwithstanding the foregoing,
any meeting of the Board or Board Committee may exclude a Board Observer from access to any meeting
materials or information or meeting or portion thereof or written consent if the Board or Board Committee
determines, in good faith, that (i) such exclusion is reasonably necessary to protect highly confidential
proprietary information of the Company or confidential proprietary information of third parties that the
Company is required to hold in confidence or (ii) such access would reasonably be expected to result in a
conflict of interest with the Company; provided, that such exclusion shall be limited to the portion of the
meeting materials or information or meeting or written consent that is the basis for such exclusion and shall
not extend to any portion of the meeting materials or information or meeting or written consent that does
not involve or pertain to such exclusion. Each Board Observer shall be entitled to indemnification by the
Company and to be covered under the Company’s director and officer insurance policies to the same extent
as Directors as may be reasonably practicable. As a condition to the appointment of a Board Observer, he
or she must execute a confidentiality agreement with the Company in customary form with respect to the
information and discussions to which the Board Observer will have access. The names of the individuals
designated to be Board Observers as of the date of this Agreement are set forth in the initial corporate
organizational resolutions of the Company executed and delivered as of the date hereof.




                                                      3
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1446 of 1503



         (f)     Expenses. The Company shall pay the reasonable and documented travel expenses (in
accordance with the requirements of the Belk, Inc. travel policy for its employees) incurred by all Directors
and Board Observers in connection with their attendance at meetings of the Board or any Board Committee.
To the extent that an Investor Stockholder designates one or more Independent Directors to the Board (it
being understood that up to all of the Designees of an Investor Stockholder may be Independent Directors),
the Company shall compensate each such Independent Director for his or her service on the Board or any
Board Committee in a manner and amount consistent with market practices for independent directors of
similarly situated companies as determined by the Board. For the avoidance of doubt, Board Observers
will not be eligible for any compensation from the Company for their services as a Board Observer.

        (g)     Investor Reserved Matters. The Parties shall take all Necessary Actions so that the
Company shall not, and shall not permit any of its Subsidiaries to, effect any of the following (each an
“Investor Reserved Matter”) without the prior written consent of each Investor Stockholder, so long as each
such Investor Stockholder (together with its Affiliates) holds at least five percent of the Total Common
Shares:

                (i)      the entry into or consummation of any Company Sale;

                 (ii)     any acquisition of the stock or other equity securities (whether by merger,
        consolidation, purchase of stock or other equity securities or otherwise) or the assets (outside the
        ordinary course of business) of any other Person, except where the aggregate consideration
        (including, (x) the assumption of indebtedness for borrowed money, whether direct or indirect, (y)
        any deferred or contingent consideration or (z) consideration paid in the form of above-market
        employment or consulting agreements) is not greater than $10,000,000 in any single transaction
        or series of related transactions;

                 (iii)  any disposition (by sale, lease or otherwise) of assets of the Company or its
        Subsidiaries outside the ordinary course of business, except where the aggregate consideration
        (including the assumption of indebtedness for borrowed money, whether direct or indirect) is not
        greater than $10,000,000 in any single transaction or series of related transactions;

                 (iv)   any issuance of additional Shares or other equity securities or securities convertible
        into or exchangeable or exercisable for Shares or other equity securities, except (A) in accordance
        with Section 6 or (B) the issuance of shares of Common Stock or Options to employees or other
        service providers of the Company or its Subsidiaries approved by the Board and pursuant to an
        Equity Incentive Plan approved in accordance with clause (ix) below;

                 (v)      any redemption, purchase or other acquisition (whether direct or indirect) of any
        Shares or other securities of the Company or its Subsidiaries except (A) for Shares or other equity
        securities held by the Stockholders on a pro rata basis (based on the number of Shares or other
        equity securities of the applicable class held by the Stockholders (excluding any Shares or other
        equity securities issued under an Equity Incentive Plan that are not fully vested or otherwise limited
        in their ability to participate in any such redemption, purchase or other acquisition)), (B) Shares
        held by an employee of the Company or its Subsidiaries upon the termination of employment
        pursuant to an agreement or plan previously approved by the Board or (C) debt securities of the
        Company or its Subsidiaries in accordance with (x) the terms of the governing agreements pursuant
        to which they were issued or (y) the Amended Credit Agreements; provided, however, that, in
        addition to the consent of the Investor Stockholders required under this Section 1(g), any such non
        pro rata redemption, purchase or other acquisition (whether direct or indirect) of any Shares or
        other securities of the Company or its Subsidiaries (except as otherwise expressly permitted
        pursuant to any of the foregoing clauses (A) through (C) immediately above) shall require the prior


                                                      4
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1447 of 1503



  written consent of the holders of a majority of the Total Common Shares (excluding, solely for the
  purpose of this proviso, Shares held by any Investor Stockholder that (together with its Affiliates)
  holds at least five percent of the Total Common Shares);

          (vi)    the creation, incurrence or refinancing of any Indebtedness of the Company or its
  Subsidiaries, except (A) Indebtedness in an aggregate principal amount not in excess of
  $15,000,000 at any time outstanding and (B) intercompany loans solely among the Company and
  any Subsidiary thereof, or among any Subsidiary of the Company and another Subsidiary thereof;

           (vii)   any making of any material change to the nature or scope of the business of the
  Company and its Subsidiaries, any exit from the line of business or any entry into any new material
  line of business, in each case, as compared to the business of the Company and its Subsidiaries on
  the date hereof;

          (viii) any making of any capital expenditures or commitments therefor in excess of
  $2,000,000 individually, or $8,000,000 in the aggregate, in each case, in any fiscal year and except
  for capital expenditures or commitments that are reflected in an applicable annual business plan
  and budget for the Company that has been approved by the Board;

           (ix)   any adoption or termination of, or material amendment to (including any increase
  in the number of Shares issuable under) any Equity Incentive Plan;

          (x)      any entry into any transaction, contract, agreement or arrangement, or any
  amendment to any transaction, contract, agreement or arrangement, between the Company or any
  of its Subsidiaries, on the one hand, and the Sponsor Investor or its Affiliates (other than the
  Company or any of its Subsidiaries), on the other hand, unless on arm’s length, commercially
  reasonable terms and approved by a majority of the Directors (other than the Sponsor Investor
  Designees), other than (A) any issuance of additional Shares or other equity securities or securities
  convertible into or exchangeable or exercisable for Shares or other equity securities in accordance
  with Section 6, (B) any redemption, purchase or other acquisition of any Shares or other securities
  in accordance with clause (v) above, (C) the declaration or making of any dividend or distribution
  in accordance with clause (xii) below or (D) those transactions, contracts, agreements and
  arrangements expressly contemplated by each of the RSA or the Plan (including any exhibits,
  annexes, schedules or supplements to the RSA or the Plan);

          (xi)    any entry into any amendment to the Company Charter or Company Bylaws;

          (xii)    the declaration or making of any dividend or distribution made in respect of the
  Shares or other equity securities of the Company or its Subsidiaries, except on a pro rata basis to
  the Stockholders (based on the number of Shares or other equity securities of the applicable class
  held by the Stockholders (excluding any Shares or other equity securities issued under an Equity
  Incentive Plan that are not fully vested or otherwise limited in their ability to participate in
  dividends or distributions)); provided, however, that, in addition to the consent of the Investor
  Stockholders required under this Section 1(g), any such non pro rata dividend or distribution shall
  require the prior written consent of the holders of a majority of the Total Common Shares
  (excluding, solely for the purpose of this proviso, Shares held by any Investor Stockholder that
  (together with its Affiliates) holds at least five percent of the Total Common Shares); or

           (xiii) any entry into any agreement (whether oral or written) obligating the Company or
  any of its Subsidiaries to do any of the foregoing.




                                               5
    Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1448 of 1503



Section 2.     Transfers

       (a)     Transfer Restrictions. No Stockholder shall Transfer any Shares except for the following:

               (i)      Transfers to a Permitted Transferee of such Stockholder; provided, that, in the
       event that a Person that acquires Common Stock as a Permitted Transferee of a Stockholder
       (including under Section 4(d) or Section 6(i)) (a “Transferring Stockholder”) ceases to be a
       Permitted Transferee of the Transferring Stockholder, such Permitted Transferee shall,
       simultaneously with ceasing to be a Permitted Transferee of the initial Transferring Stockholder,
       Transfer all such acquired Common Stock to the Transferring Stockholder;

               (ii)     Transfers to a Person (other than a Permitted Transferee); provided, that, if such
       Stockholder (together with its Affiliates) then owns at least two and one-half percent of the Total
       Common Shares, such Transfers must comply with and shall be subject to the provisions of Section
       4 and Section 5;

               (iii)    Transfers made with the prior written consent of each of the Investor Stockholders;

               (iv)     subject to Section 1(g)(i), Transfers pursuant to a Company Sale; or

               (v)     Transfers in compliance with and subject to the provisions of Section 3, Section 4
       and/or Section 5, as applicable.

       (b)     Other Restrictions on Transfers.

                (i)     In addition to the restrictions set forth elsewhere in this Agreement, except in
       connection with a Company Sale, any Transfer of Shares by a Stockholder to a transferee (and any
       assignment to a Permitted Transferee under Section 4(d) or Section 6(i)) shall be permitted only if
       the transferee shall agree in writing to be bound by, and comply with, the terms and conditions of
       this Agreement by executing a signature page in the form attached as Exhibit A hereto. Upon the
       execution of the signature page in the form attached as Exhibit A hereto, such transferee shall be
       deemed to be a Stockholder pursuant to this Agreement.

                (ii)    Notwithstanding anything to the contrary contained herein, without the prior
       written consent of the Board (which it may withhold in its sole discretion), no Stockholder shall
       Transfer any Shares to (A) any Person that the Board determines in good faith directly competes
       (as its primary business) in any material line of business engaged in by the Company or any of its
       Subsidiaries, (B) any Person that is a landlord of the Company or any of its Subsidiaries, (C) any
       Person that the Board determines in good faith is a material vendor of the Company or any of its
       Subsidiaries or (D) any controlled Affiliate of any of the Persons described in immediately
       foregoing clauses (A) through (C).

                (iii)    Each Stockholder understands and agrees that the Shares held by such Stockholder
       on the date hereof have not been registered under the Securities Act or under any securities laws.
       No Stockholder shall, directly or indirectly, Transfer such Shares (or solicit any offers in respect of
       any Transfer of such Shares), except in compliance with the Securities Act, any applicable
       securities laws and any restrictions on Transfer contained in this Agreement. No Stockholder shall,
       directly or indirectly, avoid the restrictions or obligations set forth in this Section 2 by Transferring
       any Shares to any other Person and then Transferring or permitting the Transfer of such other
       Person in whole or in part.




                                                      6
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1449 of 1503



           (iv)    In connection with the Transfer of any Shares, the Stockholder holding such Shares
  will deliver at least five Business Days’ prior written notice to the Company describing in
  reasonable detail the proposed Transfer. Prior to recognizing the Transfer of any Shares on the
  books and records of the Company, the transferring Stockholder will provide the Company with a
  written opinion of legal counsel reasonably satisfactory to the Company (unless such legal opinion
  is otherwise waived, in whole or in part, in the discretion of the Board), addressed to the Company
  and the Company’s stock transfer agent, to the effect that the proposed Transfer (A) would not
  violate any U.S. federal securities laws or any state or foreign or provincial securities or “blue sky”
  laws (including any investor suitability standards) applicable to the Company or the Shares to be
  Transferred, (B) would not cause the Company to be required to register in any capacity pursuant
  to any U.S. federal securities laws or any state or foreign or provincial securities or “blue sky” laws,
  including as a result of the failure to comply with the safe harbor limitation described in Section
  2(b)(v) below, (C) would not impose liability or reporting obligations on the Company or any
  Stockholder thereof or make any of them subject to the jurisdiction of any court or governmental
  entity anywhere other than the states, courts and governmental entities in which the Company is
  then subject to such liability, reporting obligations or jurisdiction and (D) complies with the
  conditions contained in this Section 2, whereupon the transferring Stockholder will be entitled to
  Transfer such Shares in accordance with the terms of the notice given by such Stockholder and in
  accordance with the terms and conditions of this Agreement and the Company Constitutional
  Documents.

         (v)      Notwithstanding any provision to the contrary in this Agreement, no Transfer of
  any Shares shall be permitted or recognized by the Company if and to the extent that such Transfer
  would cause the Company to exceed the safe harbor limitations set forth in 17 CFR Section
  240.12g-1(b)(1).

          (vi)    The transferor and transferee of any Shares in the Company shall be jointly and
  severally obligated to reimburse the Company for all reasonable and documented out-of-pocket
  fees and expenses paid to outside counsel by the Company for any Transfer or proposed Transfer,
  whether or not consummated.

           (vii)    Any transferee receiving Shares in a Transfer pursuant to Section 4 or Section 5
  hereof shall become a Stockholder, party to this Agreement and subject to the terms and conditions
  of, and be bound by and entitled to enforce, this Agreement to the same extent, and in the same
  capacity, as the Person that Transfers such Shares to such transferee; provided, that only a Permitted
  Transferee of an Investor Stockholder will be deemed to be an Investor Stockholder for purposes
  of this Agreement; and provided, further, that no Transfer by any holder of Shares to a Permitted
  Transferee shall relieve such holder of any of its obligations under this Agreement. For the
  avoidance of doubt, any transferee receiving Shares in a Transfer that is not an Investor Stockholder
  or a Permitted Transferee of an Investor Stockholder will become a party to this Agreement without
  the benefit of any rights hereunder accruing to Stockholders solely in their capacity as Investor
  Stockholders. Prior to the Transfer of any Shares to any transferee and as a condition thereto, each
  Stockholder effecting such Transfer shall (x) cause such transferee to deliver to the Company its
  written agreement, in form and substance reasonably satisfactory to the Company, to be bound by
  the terms and conditions of this Agreement, if not already bound by this Agreement, and (y) if such
  Transfer is to a Permitted Transferee, remain directly liable for the performance by such Permitted
  Transferee of all obligations of such transferee under this Agreement.

           (viii) Any attempted Transfer of Shares not in accordance with the terms of this Section
  2 shall be null and void, and the Company shall not in any way give effect to any such Transfer.



                                                 7
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1450 of 1503



Section 3.       Drag-Along Rights

         (a)     Drag-Along Right. At any time, the Board, subject to Section 1(g)(i), may require each
Stockholder (each, a “Required Seller”) to participate (including by transferring its Shares) in a Company
Sale to an unaffiliated third party (a “Drag-Along Transferee”) in a bona fide arm’s length transaction or
series of related transactions (including pursuant to a stock sale, asset sale, recapitalization, tender offer,
merger or other business combination transaction or otherwise) (such transaction or series of related
transactions, a “Drag Sale”) at the purchase price and upon the terms set forth in the Drag-Along Notice (as
defined below). In connection with a Drag Sale, each Required Seller shall (i) vote in favor of, and raise
no objections against, such Drag Sale or act by written consent approving the same and vote in opposition
of any and all other proposals that could reasonably be expected to delay or impair the consummation of
such Drag Sale with respect to all Shares owned by such Required Seller, and (ii) subject to Section 3(c),
execute any purchase agreement, merger agreement or other agreement entered into with the purchaser with
respect to such Drag Sale and any ancillary agreement with respect thereto, as necessary or reasonably
required to approve and consummate the Drag Sale. Without limiting the foregoing, if a Drag Sale requires
the approval of the Stockholders, each Stockholder shall waive any applicable dissenters’ rights, appraisal
rights or similar rights in connection with such Drag Sale. The consummation of a Drag Sale shall be
subject to Board approval (subject to Section 1(g)(i)), which shall have no liability or obligation whatsoever
(other than compliance with this Section 3) to any Required Sellers participating therein in connection with
such Required Sellers’ Transfer of Shares.

        (b)       Notice. No later than two Business Days after being instructed to do so by the Board, the
Company shall provide written notice (the “Drag-Along Notice”) of a Drag Sale to each Required Seller.
In the event that the terms and/or conditions set forth in the Drag-Along Notice are thereafter amended in
any material respect, the Company shall give written notice (an “Amended Drag-Along Notice”) of the
amended terms and conditions of the proposed Transfer to each Required Seller. Each Drag-Along Notice
and Amended Drag-Along Notice shall set forth: (i) the name of the Drag-Along Transferee and the number
of Shares proposed to be purchased by such Drag-Along Transferee; (ii) the proposed amount and type of
consideration and the material terms and conditions of payment offered by the Drag-Along Transferee; (iii)
a summary of any other material terms of the Drag Sale, including any indemnification obligations or post-
closing liabilities of each Required Seller; and (iv) a copy of the primary agreements effecting such Drag
Sale. Upon the delivery of a Drag-Along Notice, no further Transfers of Shares by any Stockholder shall
be permitted (including any Transfer to a Permitted Transferee) until such Drag-Along Notice is withdrawn
or the Drag Sale is consummated. The Company shall provide prompt written notice to each Required
Seller of the withdrawal of such Drag-Along Notice upon the termination or other abandonment of such
Drag Sale.

         (c)     Exercise. All Transfers of Shares to the Drag-Along Transferee pursuant to this Section 3
shall be consummated simultaneously, unless the Board and the Drag-Along Transferee elect otherwise, on
the date specified in the definitive purchase agreement pursuant to which the Drag Sale is to be
consummated. In the event that the applicable Drag Sale is not consummated within three months (as may
be extended, solely to the extent reasonably necessary to obtain any Governmental Approvals, for a
reasonable period of time), then the Required Sellers shall not be obligated to Transfer any Shares in
connection with the Drag Sale contemplated by such applicable Drag-Along Notice. At the closing of the
Drag Sale, the Required Sellers shall deliver any stock certificates duly endorsed for transfer or with duly
executed stock powers or similar instruments, or such other instrument of transfer of such Shares as may
be reasonably requested by the Drag-Along Transferee and the Company. Each Required Seller shall be
entitled to receive the same form and amount (on a per-Share basis) of consideration (the “Drag Share
Consideration”); provided, however, that (A) in the event the Drag Share Consideration includes equity or
equity-linked securities, and the receipt thereof by any Required Seller would be restricted or otherwise
prohibited pursuant to such Required Seller’s organizational documents (as in existence at the time of


                                                      8
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1451 of 1503



receipt of the Drag-Along Notice and as of immediately prior to the Drag Sale), the Board shall use its
commercially reasonable efforts to provide such Required Seller with the opportunity to elect (in lieu
thereof) either (1) to be paid an amount in cash equal to the fair market value (as determined in good faith
by the Board) of such equity or equity-linked portion of the Drag Share Consideration that such Required
Seller would otherwise receive in connection with the consummation of the Drag Sale (to the extent such
cash is then available for such use, in the good faith discretion of the Board) or (2) to dispose of such equity
or equity-linked securities to one or more third parties concurrently with the consummation of such Drag
Sale; and (B) in lieu of any Drag Share Consideration payable to the other Required Sellers, any Required
Seller that is a Management Stockholder may receive Drag Share Consideration in the form of rollover
equity interests in the Drag-Along Transferee (or an Affiliate thereof) with a fair market value (as
determined by the Board in good faith) equal to such portion of the Drag Share Consideration payable to
the other Required Sellers. To the extent that the Stockholders provide any indemnification or otherwise
assume any other post-closing liabilities in connection with the Drag Sale, the Required Sellers shall have
no greater proportional requirement in respect thereof than any other Required Seller, and each Required
Seller shall do so (and shall share in any related escrow or holdback) severally and not jointly (and on a pro
rata basis in accordance with the Shares being sold by each as compared to the total number of Shares
being sold) and their respective potential liability thereunder shall not exceed the proceeds received as
consideration for their respective Shares, except in the event of fraud perpetrated by such Required Seller.
Any indemnification or other post-closing liabilities related to the representations and warranties of a
Required Seller shall (subject to the preceding sentence) be specific to the Required Seller making such
representations and warranties. Each Required Seller shall only be required to give representations and
warranties in connection with a Drag Sale regarding title to Shares conveyed (free and clear of all liens and
encumbrances), due authorization, legal authority and capacity to transfer its Shares and absence of
conflicts arising under, or consents required under, other agreements to which such Required Seller is a
party. Each Required Seller shall be required to enter into any instrument, undertaking or obligation
necessary or reasonably requested by the Board and to deliver all documents necessary or reasonably
requested by the Board in connection with such Transfer in connection with this Section 3; provided,
however, that, in connection with a Drag Sale, no Required Seller shall be required to become subject to
any restrictive covenant other than customary confidentiality obligations applicable to each Required Seller
and any restrictive covenant by which such Required Seller was bound immediately prior to the
consummation of such Drag Sale. Each Required Seller shall be required to transfer its Shares pursuant to
a Drag Sale free and clear of all liens and encumbrances.

        (d)      Drag Sale Expenses. Each Required Seller shall bear its pro rata portion of the third-party
costs and expenses incurred in by the Company connection with any Drag Sale or other transaction
(pursuant to this Agreement or otherwise) in which it sells its Shares to the extent not otherwise paid by the
Company for the benefit of all holders.

Section 4.       Right of First Offer

         (a)    Right of First Offer. If any Stockholder that (together with its Affiliates) holds at least two
and one-half percent of the Total Common Shares as of the applicable date (a “Participating Stockholder”)
desires to Transfer any Shares to any Person (other than to a Permitted Transferee or pursuant to the
provisions of Section 3), then such Participating Stockholder must first notify in writing the Investor
Stockholders of such proposed sale (the “ROFO Proposal Notice”), offering each Investor Stockholder the
right to purchase its respective pro rata portion (based on the number of Shares held by such Investor
Stockholder as compared to the total number of Shares held by all Investor Stockholders) of all such Shares
for the proposed purchase price for such Shares and on the other material terms specified in such written
notice (the “Proposal”).




                                                       9
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1452 of 1503



         (b)      Exercise. Prior to the expiration of the period 10 Business Days after receipt of the ROFO
Proposal Notice (the “Offer Period”), each Investor Stockholder may accept the Proposal by delivering
written notice of such acceptance to the Participating Stockholder, including the number of Shares such
Investor Stockholder wishes to purchase from the Participating Stockholder (an “Acceptance Notice”). The
Participating Stockholder shall provide prompt written notice to each Investor Stockholder of the number
of Shares each Investor Stockholder has elected to purchase pursuant to this Section 4(b). If any Investor
Stockholder does not fully subscribe for the number of Shares it is entitled to purchase pursuant to this
Section 4(b), then each Investor Stockholder that fully subscribed for the number of Shares that it was
entitled to purchase pursuant to this Section 4(b) shall have the right, for a period of five Business Days
after receipt of such notice (the “Secondary Offer Period”), to purchase that percentage of the remaining
Shares offered under the ROFO Proposal Notice equal to (i) the total number of Shares owned by such fully
participating Investor Stockholder divided by (ii) the total number of Shares owned by all fully participating
Investor Stockholders that elected to purchase Shares under this Section 4(b).

         (c)       Closing. The closing of the purchase of Shares under this Section 4 shall be on the later of
(i) a date that is no later than 10 Business Days after the end of the Secondary Offer Period or (ii) as soon
as reasonably practicable following receipt of all Governmental Approvals and any approval of the
Stockholders as may be required by applicable law. At such closing, (i) each Participating Stockholder
shall only be required to give representations and warranties in connection with any Transfer made pursuant
to and in accordance with this Section 4 regarding title to Shares conveyed (free and clear of all liens and
encumbrances), due authorization, legal authority and capacity and absence of conflicts arising under, or
consents required under, other agreements to which such Participating Stockholder is a party, and (ii) the
Participating Stockholder shall deliver to the applicable Investor Stockholders any stock certificates duly
endorsed for transfer or with duly executed stock powers or similar instruments, or such other instruments
of transfer to such Shares as may be reasonably requested by such Investor Stockholders.

         (d)      Assignment. Subject to Section 2(b)(ii), each Investor Stockholder shall be permitted to
assign its rights (in whole or in part) to purchase its pro rata portion of the Shares in the ROFO Proposal
Notice to one or more of its Permitted Transferees.

        (e)      Deadline for Completion of Sale. The Participating Stockholder shall have 60 days
following the expiration of the Offer Period (or, if applicable, the Secondary Offer Period) in which to sell
to any Person (subject to the other terms and conditions of this Agreement) the Shares described in the
ROFO Proposal Notice, on terms no less favorable to the Participating Stockholder (i.e., a lower price per
Share) than those set forth in the ROFO Proposal Notice (which such 60-day period may be extended for a
reasonable time not to exceed 120 days to the extent reasonably necessary to obtain any Governmental
Approvals and any approval of the Stockholders as may be required by applicable law). If at the end of
such period the Participating Stockholder has not completed such sale, the Participating Stockholder may
not then effect a sale of such Shares subject to this Section 4 without again fully complying with the
provisions of this Section 4.

Section 5.       Tag Rights

         (a)     Notice. In the event that any Investor Stockholder (together with its Affiliates) intends to
Transfer more than five percent of the Total Common Shares to a third party (other than a Permitted
Transferee and excluding any Transfer in connection with a Drag Sale) (any such Transfer, a “Tag Sale”),
such Investor Stockholder and its Affiliates (collectively, the “Transferring Tag Stockholder”), shall
instruct the Company to provide written notice (a “Tag Notice”) to each other Investor Stockholder that
(together with its Affiliates) holds at least five percent of the Total Common Shares (each, a “Tagging
Investor Stockholder”), which Tag Notice must be delivered to each such other Investor Stockholder at
least 10 Business Days prior to the consummation of the Tag Sale. The Tag Notice shall contain the terms


                                                      10
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1453 of 1503



on which the Transferring Tag Stockholder proposes to Transfer Shares, including (i) the price per Share,
(ii) any indemnification to be provided by the Transferring Tag Stockholder, (iii) the form of consideration
to be received in respect of the Shares, (iv) the number of Shares held by the Transferring Tag Stockholder
that such Transferring Tag Stockholder desires to Transfer (the “Tag Goal”), (v) the total number of Shares
then held by the Transferring Tag Stockholder and (vi) any other material terms related to the Transfer.

         (b)      Tag Right. Each Tagging Investor Stockholder shall have the right (the “Tag Right”),
exercisable upon written notice to the Transferring Tag Stockholder of such Tagging Investor Stockholder’s
election to exercise its Tag Right, which notice shall be delivered to the Transferring Tag Stockholder
within 10 Business Days of the receipt of the Tag Notice (such period, the “Tag Election Period”), to sell a
number of such Tagging Investor Stockholder’s Shares (such Shares, the “Tag Shares”) up to its Tag Share
Limit pursuant to the Tag Sale, which such number of Shares must be included in such Tagging Investor
Stockholder’s written notice to the Transferring Tag Stockholder. Any Tagging Investor Stockholder that
fails to exercise its Tag Right during the Tag Election Period thereby foregoes its Tag Right in respect of
that Tag Notice. Each Tagging Investor Stockholder who properly exercises its Tag Right during the Tag
Election Period (each, a “Tag Seller”) shall be required to participate in the Tag Sale to the extent it is
consummated on the terms set forth in the Tag Notice, and shall not be permitted to revoke its Tag Right
election unless the Transferring Tag Stockholder has withdrawn from the Tag Sale pursuant to Section 5(c).
Notwithstanding anything to the contrary contained herein, in the event that an Investor Stockholder has
elected to purchase Shares in connection with a particular Transfer under Section 4, such Investor
Stockholder may not elect to exercise the Tag Right in connection with such Transfer under this Section 5.

          (c)      Transferring Tag Stockholder Cutback. To the extent the transferee (the “Tag Buyer”) of
the Shares pursuant to the Tag Sale is unwilling to purchase both the Tag Goal and all of the Tag Shares of
the Tag Sellers, then the Transferring Tag Stockholder may elect to either cancel such Tag Sale or allocate
the maximum number of Shares that the Tag Buyer is willing to purchase pro rata among the Tag Sellers
and the Transferring Tag Stockholder as follows: each Tag Seller and the Transferring Tag Stockholder
shall be entitled to sell a number of Shares (not to exceed, for any Tag Seller, the number of Shares identified
in its tag election notice) equal to the product of (i) the maximum number of Shares that the Tag Buyer is
willing to purchase and (ii) a fraction (A) the numerator of which is the number of Shares owned by such
Tag Seller or Transferring Tag Stockholder, and (B) the denominator of which is the total number of Shares
owned by all Tag Sellers and the Transferring Tag Stockholder. The Transferring Tag Stockholder shall
use its reasonable best efforts to obtain the agreement of the Tag Buyer to the participation of the Tag
Sellers in any contemplated Tag Sale and no Transferring Tag Stockholder shall Transfer any Shares to any
Tag Buyer pursuant to a Tag Sale if such Tag Buyer declines to allow the participation of the Tag Sellers
on the terms provided herein, unless in connection with such Tag Sale, one or more of the Transferring Tag
Stockholders purchase the number of Shares from each Tag Seller that such Tag Seller would have been
entitled to sell pursuant to this Section 5 at the same price and on the same terms and conditions on which
such Shares would have been sold to the Tag Buyer pursuant to this Section 5.

         (d)     Closing. The closing of the Tag Sale shall be held on the later of (i) a Business Day not
less than 10 nor more than 60 days after the latest of (A) the end of the Tag Election Period, (B) the end of
the Offer Period under Section 4 applicable to the Transfer of the applicable Shares and (C) the end of any
Secondary Offer Period under Section 4 applicable to the Transfer of the applicable Shares or (ii) as soon
as reasonably practicable following receipt of all Governmental Approvals and any approval of the
Stockholders as may be required by applicable law. At the closing of the Tag Sale, the Transferring Tag
Stockholder and the Tag Sellers shall deliver any stock certificates duly endorsed for transfer or with duly
executed stock powers or similar instruments, or such other instruments of transfer to such Shares as may
be reasonably requested by the Tag Buyer and the Company. The consummation of such proposed Transfer
shall be subject to the sole discretion of the Transferring Tag Stockholder, who shall have no liability or
obligation whatsoever (other than compliance with this Section 5) to any Tagging Investor Stockholder.


                                                      11
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1454 of 1503



On a per-Share basis, each Tag Seller shall receive the same amount and form of consideration, and on the
same terms, as received by the Transferring Tag Stockholder. To the extent that the Transferring Tag
Stockholder and the Tag Sellers provide any indemnification or otherwise assume any other post-closing
liabilities in connection with the Tag Sale, the Transferring Tag Stockholder and the Tag Sellers shall do
so (and shall share in any related escrow or holdback) severally and not jointly (and on a pro rata basis in
accordance with the Shares being sold by each as compared to the total number of Shares being sold) and
their respective potential liability thereunder shall not exceed the proceeds received as consideration for
their respective Shares, except in the event of fraud perpetrated by such Transferring Tag Stockholder or
Tag Seller. Any indemnification or other post-closing liabilities related to such representations and
warranties shall (subject to the preceding sentence) be specific to the Tag Seller making such
representations and warranties. Each Tag Seller shall only be required to give representations and
warranties in connection with a Tag Sale regarding title to Shares conveyed (free and clear of all liens and
encumbrances), due authorization, legal authority and capacity and absence of conflicts arising under, or
consents required under, other agreements to which such Tag Seller is a party. The Transferring Tag
Stockholder and each Tag Seller shall be required to enter into any instrument, undertaking or obligation
necessary or reasonably requested and deliver all documents necessary or reasonably requested in
connection with such Tag Sale; provided, however, that, in connection with a Tag Sale, no Tag Seller shall
be required to become subject to any restrictive covenant other than customary confidentiality obligations
and any restrictive covenant by which such Tag Seller was bound immediately prior to the consummation
of such Tag Sale. The Transferring Tag Stockholder and each Tag Seller shall be required to Transfer their
respective Shares pursuant to a Tag Sale free and clear of all liens and encumbrances.

         (e)      Deadline for Completion of Tag Sale. The Transferring Tag Stockholder shall have 60
days following the latest of (i) the end of the Tag Election Period, (ii) the end of the Offer Period under
Section 4 applicable to the Transfer of the applicable Shares and (iii) the end of any Secondary Offer Period
under Section 4 applicable to the Transfer of the applicable Shares in which to sell the Shares described in
the Tag Notice, on terms not less favorable to the Transferring Tag Stockholder (i.e., a lower price per
Share) than those set forth in the Tag Notice (which such 60-day period may be extended for a reasonable
time not to exceed 120 days to the extent reasonably necessary to obtain any Governmental Approvals and
any approval of the Stockholders as may be required by applicable law). If at the end of such period the
Transferring Tag Stockholder has not completed such sale, the Transferring Tag Stockholder may not then
effect a sale of such Shares subject to this Section 5 without again fully complying with the provisions of
this Section 5.

Section 6.      Preemptive Rights

         (a)     General. If at any time the Company proposes to issue any New Equity Securities (other
than to the Company or a Subsidiary thereof), the Company shall give each Stockholder (other than any
Management Stockholder) (each, an “Enabled Stockholder”) a right (a “Preemptive Right”) to purchase or
subscribe for its pro rata portion of such New Equity Securities based on the number of Shares held by
such Enabled Stockholder prior to such issuance as compared to the total outstanding Shares of the
Company at such time (the “Preemptive Percentage”).

         (b)     Participation Notice. At least 10 Business Days prior to the proposed date of issuance of
New Equity Securities to which a Preemptive Right would apply, the Company shall deliver written notice
(a “Participation Notice”) to each Enabled Stockholder stating (i) its intention to issue New Equity
Securities and the date (or range of dates) of such issuance, (ii) the number and type of New Equity
Securities to be issued, (iii) such Enabled Stockholder’s Preemptive Percentage, and (iv) the price and
terms, if any, upon which it proposes to issue such New Equity Securities.




                                                     12
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1455 of 1503



         (c)     Accredited Investors. The Preemptive Rights granted by this Section 6 shall be exercisable
only by “accredited investors” as defined under Section 501 of Regulation D of the Securities Act. In the
event that exercise of an Enabled Stockholder’s Preemptive Right under this Section 6 would require under
applicable law the registration or qualification of such New Equity Securities or of any Person as a broker
or dealer or agent with respect to such New Equity Securities where such registration or qualification is not
otherwise required for the issuance, such Enabled Stockholder shall not have the right to participate in the
issuance. Without limiting the generality of the foregoing, it is understood and agreed that the Company
has no obligation to effect a registration of such New Equity Securities under the Securities Act or similar
state statutes.

         (d)     Offer Periods; Terms of Sale. At any time prior to the close of business on the 10th Business
Day after its receipt of the Participation Notice, each Enabled Stockholder may elect to purchase or obtain,
at the price and on the terms specified in the Participation Notice, up to such Enabled Stockholder’s
Preemptive Percentage. The purchase or subscription by the Enabled Stockholders pursuant to this Section
6 shall be on the same price and other terms and conditions, including the date of sale or issuance, as are
applicable to the purchasers or subscribers of the additional New Equity Securities whose purchases or
subscriptions give rise to the Preemptive Rights (the “Purchasing Holders”).

        (e)      Failure to Issue Shares. If the Company does not issue New Equity Securities on the date
(or during the range of dates) proposed in the Participation Notice, then no Stockholder shall have a right
to subscribe for New Equity Securities pursuant to a Preemptive Right. The Company shall be required to
issue a new Participation Notice in accordance with this Section 6 prior to issuing any New Equity
Securities to which a Preemptive Right applies.

         (f)     Closing. On or before the date the Company issues the New Equity Securities to which
the Preemptive Right applies, any Enabled Stockholder who exercised that right must pay for the New
Equity Securities by wire transfer of immediately available funds. If an Enabled Stockholder fails to
transfer the funds on the closing date, which failure to transfer is not cured by a wire transfer of immediately
available funds no later than 5:00 P.M., prevailing Eastern Time, on the following Business Day, then such
Enabled Stockholder shall not be issued any New Equity Securities and shall thereafter have no Preemptive
Right for such issuance.

        (g)      Exceptions.

        The Preemptive Rights shall not apply to:

                 (i)     the issuance or sale of Shares to employees (and their affiliated entities),
        consultants or Directors of the Company or any of its Subsidiaries pursuant to a stock option plan,
        restricted stock plan, stock purchase plan or any other equity incentive plan, arrangement or
        agreement, in each case, approved by the Board or the appropriate committee of the Board;

                (ii)     the issuance of Stock upon the exercise or conversion of any Convertible Securities
        or exercisable Shares outstanding on the date hereof or issued after the date hereof in compliance
        with the provisions of this Section 6;

                 (iii)    the issuance of Shares as consideration for (A) any business combination or
        acquisition transaction involving the Company or any of its Subsidiaries or (B) any joint venture
        or strategic partnership entered into primarily for purposes other than raising capital, in each case,
        approved by the Board;

                 (iv)    the issuance of Shares in exchange for debt securities;



                                                      13
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1456 of 1503



                (v)     the issuance of Shares, not in excess of five percent of the total number of issued
        and outstanding Shares, to lenders, bond purchasers or other financial institutions in connection
        with a bona fide financing transaction involving the Company or any of its Subsidiaries that has
        been approved by the Board;

                (vi)     the issuance of Shares pursuant to a stock split, stock dividend, combination,
        reorganization, recapitalization or similar event, in each case, approved by the Board; or

                (vii)    the issuance of Shares pursuant to an Initial Public Offering.

        (h)     Post-Issuance Notice. Notwithstanding the requirements of this Section 6, the Company
may proceed with any issuance of New Equity Securities prior to having complied with the provisions of
Section 6; provided, that the Company shall:

                 (i)     as soon as reasonably practicable, offer in writing to each Enabled Stockholder the
        right to purchase from the Purchasing Holders up to such number of New Equity Securities equal
        to such Enabled Stockholder’s Preemptive Percentage that such Enabled Stockholder would have
        been entitled to pursuant to Section 6(d) multiplied by the aggregate number of New Equity
        Securities issued pursuant to this Section 6 with respect to such issuance; and

               (ii)     keep such offer open for a period of 20 days, during which period, each such
        Enabled Stockholder may accept such offer by sending a written acceptance to the Company
        committing to purchase up to such number of New Equity Securities offered to such Enabled
        Stockholder in the written offer delivered pursuant to Section 6(h)(i).

         (i)      Assignment. Subject to Section 2(b)(ii), each Enabled Stockholder shall be permitted to
assign its rights (in whole or in part) to purchase its Preemptive Percentage of the New Equity Securities in
a Participation Notice to one or more of its Permitted Transferees.

Section 7.      Registration Rights

         In connection with an Initial Public Offering, the Company shall enter into a customary registration
rights agreement with the Investor Stockholders with respect to the registration of the Company’s securities
in form and substance reasonably satisfactory to the Investor Stockholders.

Section 8.      Legend on Certificates

        (a)      Legends. To the extent applicable, each certificate representing one or more Shares held
by any Stockholder shall bear each of the following legends until such time as the Shares represented
thereby are no longer subject to the provisions hereof:

              (i)   “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
        REGISTERED UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED
        FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE
        OR DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED
        WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN
        OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH
        REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

             (ii) “THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE
        TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE



                                                     14
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1457 of 1503



        DISPOSED OF OR EXCHANGED UNLESS SUCH TRANSFER, SALE, ASSIGNMENT,
        PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OR EXCHANGE COMPLIES
        WITH THE PROVISIONS OF THE STOCKHOLDERS AGREEMENT, DATED AS OF
        FEBRUARY 24, 2021, AS AMENDED FROM TIME TO TIME, AMONG THE COMPANY
        AND THE STOCKHOLDERS PARTY THERETO, A COPY OF WHICH IS ON FILE WITH
        THE SECRETARY OF THE COMPANY.”

                (iii)    Any legend required by the Blue Sky laws of any state to the extent such laws are
        applicable to the Shares represented by the certificate so legended.

        (b)     Removal of Legends. At any time after the certificates of the Company are, in accordance
with Section 8(a), no longer required to be legended, any holder of a certificate legended pursuant to Section
8(a) may surrender such certificate to the Company for removal of the legend, and the Company will,
without expense to such holder, duly reissue a new certificate without the legend.

         (c)     Book-Entry Shares. The Stockholders acknowledge and agree that, unless otherwise
determined by the Board, the Company intends for all of the Shares to be uncertificated and held in book-
entry form. To the extent that the Shares are held in book-entry form, notwithstanding anything to the
contrary contained herein: (i) all references in this Agreement to certificates representing Shares hereunder
shall instead refer to such book-entries, (ii) any requirement in this Agreement to deliver a certificate
representing Shares hereunder shall instead refer to an instrument of transfer evidencing the transfer of such
book-entry Shares, (iii) any legend required pursuant to this Agreement to be borne on a certificate
representing Shares hereunder shall instead refer to a notation of such legend in the book entries for such
Shares, and (iv) any removal of legends on certificates representing Shares hereunder shall instead refer to
the removal of the applicable notation in the book entries for such Shares.

Section 9.      Duration of Agreement

         This Agreement shall terminate and be of no further force or effect, except with respect to the
provisions set forth in Sections 10(b) and 11, upon the earlier to occur of (i) a Company Sale and (ii) an
Initial Public Offering. For the avoidance of doubt, in no event shall this Agreement apply to any transferee
of Shares permitted pursuant to this Agreement unless such transferee becomes a Party to this Agreement
or this Agreement expressly provides that such transferee must become a Party to, and be bound by, the
terms of this Agreement.

Section 10.     Information Rights

         (a)    Financial Statements and Other Information. Each Stockholder that (together with its
Affiliates) holds at least five percent of the Total Common Shares (other than any Management
Stockholder) shall have the inspection rights set forth in Section 220 of the General Corporation Law of the
State of Delaware and, in addition thereto, the Company shall deliver to each of the aforementioned
Stockholders:

                (i)     the audited financial statements described in Section 6.01(1) of the Amended First
        Lien Credit Agreement, to be delivered in accordance with the required delivery dates and each of
        the other substantive requirements set forth in Section 6.01(1) of the Amended First Lien Credit
        Agreement;

               (ii)    the quarterly financial statements set forth in Section 6.01(2) of the Amended First
        Lien Credit Agreement, to be delivered in accordance with the required delivery dates and each of




                                                     15
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1458 of 1503



        the other substantive requirements set forth in Section 6.01(2) of the Amended First Lien Credit
        Agreement;

                (iii)    as soon as reasonably practicable after it becomes available but no later than 30
        days after the end of each fiscal month, a monthly financial report of the Company and its
        Subsidiaries in the same form and substance as the Company’s standard internal monthly reporting
        package provided to senior management;

                (iv)     the budget and projections set forth in Section 6.01(3) of the Amended First Lien
        Credit Agreement, to be delivered in accordance with the required delivery dates and each of the
        other substantive requirements set forth in Section 6.01(3) of the Amended First Lien Credit
        Agreement; and

                (v)     upon request by such Stockholder, any additional information regarding the affairs,
        finances and accounts of the Company and its Subsidiaries that is reasonably required by such
        Stockholder in order to prepare and file tax returns in accordance with applicable laws.

         (b)      Confidential Information. From and after the date hereof, each Stockholder shall not
directly or indirectly, disclose, reveal, divulge or communicate to any Person or use or otherwise exploit
for its own benefit or for the benefit of anyone other than the Company and its Subsidiaries, any confidential
information of the Company or its Subsidiaries or their business obtained pursuant to this Section 10 or
otherwise, unless (i) compelled to disclose by judicial or administrative process or by other requirements
of law or governmental authorities or (ii) disclosed in an action brought by a Party in pursuit of its rights or
in the exercise of its remedies hereunder; provided, however, that (A) such Stockholder may disclose such
confidential information to its Affiliates and its and their respective officers, directors, agents, employees,
equity owners, investors, accountants, limited partners, counsel and other representatives who need to know
such confidential information for purposes of evaluating or monitoring such Stockholder’s investment in
the Company and who agree to be bound by the terms of this Section 10(b) or otherwise have a professional
duty of confidentiality with respect to information received from such Stockholder, it being acknowledged
and agreed by each Stockholder that such Stockholder shall be liable for any breach of this Section 10 by
any of its representatives; (B) such Stockholder may disclose such confidential information to any
prospective transferee of Shares from such Stockholder in a Transfer permitted under this Agreement, as
long as such prospective transferee agrees to be bound by the terms of a confidentiality or non-disclosure
agreement on terms no less restrictive than this Section 10(b) and (C) in the event disclosure is required by
applicable law, such Stockholder shall, to the extent reasonably possible, provide the Company with prompt
notice of such requirement prior to making any disclosure so that the Company, at its own expense, may
seek an appropriate protective order. For purposes of this Section 10(b), “confidential information” does
not include, and there shall be no obligation hereunder with respect to, information that (1) is generally
available to the public on the date of this Agreement or (2) becomes generally available to the public other
than as a result of a disclosure not otherwise permissible hereunder.

Section 11.      Miscellaneous

         (a)     Successors, Assigns and Transferees. Except (i) as expressly provided in Section 4(d) and
Section 6(i), and (ii) for the rights, interests and obligations expressly contained herein of a Stockholder
that has been transferred Shares in a Transfer made in accordance with Section 2, Section 3, Section 4
and/or Section 5, neither this Agreement nor any of the rights, interests or obligations hereunder (including,
for the avoidance of doubt, the rights under Section 1(a)(ii) and Section 1(g)) shall be assigned by any Party,
in whole or in part, without the prior written consent of each Investor Stockholder that (together with its
Affiliates) holds at least five percent of the Total Common Shares, and any attempt to make such assignment
without such written consent shall be null and void. This Agreement shall be binding upon and inure to the


                                                      16
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1459 of 1503



benefit of the Parties and their respective legal representatives, heirs, legatees, successors, and permitted
assigns and shall also apply to any Shares acquired by Stockholders after the date hereof.

         (b)     Specific Performance. Each of the Parties recognizes and acknowledges that a breach by
him, her or it of any covenants or agreements contained in this Agreement will cause the other Parties to
sustain irreparable harm for which they would not have an adequate remedy at law, and therefore in the
event of any such breach the aggrieved Party or Parties shall, without the posting of a bond or other security
(any requirement for which the Parties hereby waive), be entitled to the remedy of specific performance of
such covenants and agreements and injunctive and other equitable relief, in addition to any other remedy to
which he, it or they may be entitled, at law or in equity (which such other remedies shall not be prejudiced
by the grant of equitable relief). A Party shall be entitled to an injunction or injunctions to prevent breaches
of this Agreement. In the event that any action is brought in equity to enforce the provisions of this
Agreement, no Party will allege, and each Party hereby waives the defense or counterclaim, that there is an
adequate remedy at law.

         (c)      Governing Law. This Agreement shall be governed by and construed in accordance with
the internal laws, and not the law of conflicts which would result in the application of the laws of another
jurisdiction, of the State of Delaware.

         (d)      Submission to Jurisdiction; Waiver of Jury Trial. Each of the Parties hereby irrevocably
and unconditionally consents to submit to the exclusive jurisdiction of the Chancery Court of the State of
Delaware or, to the extent such court shall not have jurisdiction over the subject matter, any state or federal
court sitting in New Castle County, Delaware, for any action, proceeding or investigation in any court or
before any governmental authority (“Litigation”) arising out of or relating to this Agreement (and shall not
commence any Litigation relating thereto except in such court). Service of any process, summons, notice
or document by U.S. registered mail to a Party’s notice address, as provided for in this Agreement, shall be
effective service of process for any Litigation brought against it in any such court. Each of the Parties
hereby irrevocably and unconditionally waives any objection to the laying of venue of any Litigation arising
out of this Agreement or the transactions contemplated hereby in the Chancery Court of the State of
Delaware or, to the extent such court shall not have jurisdiction over the subject matter, in any state or
federal court sitting in New Castle County, Delaware, and hereby further irrevocably and unconditionally
waives and shall not plead or claim in any such court that any such Litigation brought in any such court has
been brought in an inconvenient forum. Each of the Parties irrevocably and unconditionally waives, to
the fullest extent permitted by applicable law, any and all rights to trial by jury in connection with
any Litigation arising out of or relating to this Agreement or the transactions contemplated hereby.

       (e)     Descriptive Headings. The descriptive headings of this Agreement are inserted for
convenience only and do not constitute a part of this Agreement.

         (f)       Notices. All notices, requests or consents provided for or permitted to be given under this
Agreement shall be in writing and shall be given either by depositing such writing in the United States mail,
addressed to the recipient, postage paid and certified with return receipt requested, or by depositing such
writing with a reputable overnight courier for next day delivery, or by delivering such writing to the
recipient in person, by courier or by email transmission (with electronic confirmation of transmission). A
notice, request or consent given under this Agreement shall be deemed received when actually received if
personally delivered, when transmitted, if transmitted by email with electronic confirmation, the day after
it is sent, if sent for next day delivery and upon receipt, if sent by mail. All such notices, requests and
consents shall be delivered as follows:

                 (i)     if to the Company, addressed to it at:




                                                      17
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1460 of 1503



                Fashion Holdings Intermediate, Inc.
                c/o Belk, Inc.
                2801 West Tyvola Road
                Charlotte, North Carolina 28217
                Attn: Chief Executive Officer
                Email: lisa_harper@belk.com

                with a copy (which shall not constitute notice) to:

                Kirkland & Ellis LLP
                601 Lexington Avenue
                New York, New York 10022

                Attn:  Joshua A. Sussberg, P.C.
                       Steven N. Serajeddini, P.C.
                       Judson A. Oswald, P.C.
                       Matthew Fagen
                       Yuli Wang
                       Rachael Bazinski
                Email: jsussberg@kirkland.com
                       steven.serajeddini@kirkland.com
                       judson.oswald@kirkland.com
                       matthew.fagen@kirkland.com
                       yuli.wang@kirkland.com
                       rachael.bazinski@kirkland.com

                (ii)    if to the Sponsor Investor, addressed as follows:

                Fashion Holdings LLC
                c/o Sycamore Partners Management, L.P.
                9 West 57th Street, 31st Floor
                New York, New York 10019
                Attn: Ralph Schipani
                Email: rschipani@sycamoreexecutiveadvisors.com

                with a copy (which shall not constitute notice) to:

                Latham & Watkins LLP
                885 3rd Avenue
                New York, New York 10022
                Attn: Michael W. Benjamin
                        Jason H. Silvera
                        David A. Zaheer
                Email: michael.benjamin@lw.com
                        jason.silvera@lw.com
                        david.zaheer@lw.com

                (iii)   if to any other Stockholder, addressed in accordance with Schedule A.

        (g)       Recapitalization, Exchange, Etc. The provisions of this Agreement shall apply, to the full
extent set forth herein, with respect to any and all Shares of the Company or any successor or assign of the


                                                    18
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1461 of 1503



Company (whether by merger, consolidation, sale of assets, conversion to a corporation or otherwise) that
may be issued in respect of, in exchange for, or in substitution of, the Shares and shall be appropriately
adjusted for any dividends, splits, reverse splits, combinations, recapitalizations, and the like occurring after
the date hereof.

         (h)   Counterparts. This Agreement may be executed in two or more counterparts, each of which
shall be deemed to be an original and all of which together shall be deemed to constitute one and the same
agreement.

        (i)      Severability. If any provision of this Agreement or the application of any such provision
to any Person or circumstance shall be declared by any court of competent jurisdiction to be invalid, illegal,
void or unenforceable in any respect, all other provisions of this Agreement, or the application of such
provision to Persons or circumstances other than those as to which it has been held invalid, illegal, void or
unenforceable, shall nevertheless remain in full force and effect and will in no way be affected, impaired
or invalidated thereby. Upon such determination that any provision, or the application of any such
provision, is invalid, illegal, void or unenforceable, the Parties shall act in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as possible to the fullest extent
permitted by applicable law.

          (j)     Amendment. This Agreement may be amended, modified or extended, and the terms,
conditions and provisions hereof may be waived, only by a written agreement approved by each Investor
Stockholder that (together with its Affiliates) holds at least five percent of the Total Common Shares;
provided, however, that (i) any such amendment, modification, extension or waiver that disproportionately
and materially adversely affects the rights or obligations of any Stockholder under this Agreement as
compared to any other Stockholder shall require the prior written consent of such affected Stockholder; (ii)
any amendment, modification, extension or waiver with respect to any of the Investor Reserved Matters
shall require the prior written consent of each Investor Stockholder that (together with its Affiliates) holds
at least five percent of the Total Common Shares as of such time; (iii) without limiting the foregoing, any
amendment, modification, extension or waiver of Section 1(g)(v) or Section 1(g)(xii) shall require the prior
written consent of the holders of a majority of the Total Common Shares (excluding, solely for the purpose
of this clause (iii), Shares held by any Investor Stockholder that (together with its Affiliates) holds at least
five percent of the Total Common Shares); and (iv) any waiver of any Investor Stockholder’s rights under
Section 4, Section 5 or Section 6 shall require the prior written consent of such Investor Stockholder. At
any time hereafter, Persons acquiring Shares in compliance with the provisions of this Agreement may be
made Parties hereto by executing a signature page in the form attached as Exhibit A hereto, which signature
page shall be countersigned by the Company and shall be attached to this Agreement and become a part
hereof without any further action of any other Party hereto.

        (k)     Tax Withholding. The Company shall be entitled to require payment in cash or deduction
from other compensation payable to any Stockholder of any sums required by federal, state or local tax law
to be withheld with respect to the issuance, vesting, exercise, repurchase or cancellation of any Shares.

         (l)     Integration. This Agreement constitutes the entire agreement among the Parties hereto
pertaining to the subject matter hereof and supersedes all prior agreements and understandings pertaining
thereto.

        (m)     Further Assurances. In connection with this Agreement and the transactions contemplated
thereby, each Stockholder shall execute and deliver any additional documents and instruments and perform
any additional acts that may be necessary or appropriate to effectuate and perform the provisions of this
Agreement and such transactions.




                                                       19
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1462 of 1503



         (n)     No Strict Construction. This Agreement shall be deemed to be collectively prepared by
the Parties, and no ambiguity herein shall be construed for or against any Party based upon the identity of
the author of this Agreement or any provision hereof.

         (o)      No Third Party Beneficiaries. Neither this Agreement, nor any provision contained herein,
shall create a third-party beneficiary relationship or otherwise confer any right, entitlement or benefit upon
any Person other than the Parties to this Agreement and their permitted assigns (except for the rights of
Board Observers to indemnification and director and officer insurance under Section 1(e)).

        (p)      No Recourse. Notwithstanding anything that may be expressed or implied in this
Agreement, the Company and each Stockholder covenant, agree and acknowledge that no recourse under
this Agreement or any document or instrument delivered in connection with this Agreement shall be had
against any current or future director, officer, employee, agent, general or limited partner or member of any
Stockholder or any Affiliate or assignee thereof, as such, whether by the enforcement of any assessment or
by any legal or equitable proceeding, or by virtue of any statute, regulation or other applicable law, it being
expressly acknowledged that no personal liability whatsoever shall attach to, be imposed upon or otherwise
be incurred by any current or future director, officer, employee, agent, general or limited partner or member
of any Stockholder or any Affiliate or assignee thereof, as such, for any obligation of any Stockholder under
this Agreement or any documents or instruments delivered in connection with this Agreement for any claim
based on, in respect of or by reason of such obligations or their creation.

        (q)       Construction.

                 (i)      Unless the context of this Agreement otherwise requires, (i) words of any gender
        include each other gender; (ii) words using the singular or plural number also include the plural or
        singular number, respectively; (iii) the terms “hereof,” “herein,” “hereby” and derivative or similar
        words refer to this entire Agreement; (iv) the terms “Article” or “Section” refer to the specified
        Article or Section of this Agreement; (v) the word “including” shall mean “including, without
        limitation”, (vi) each defined term has its defined meaning throughout this Agreement, whether the
        definition of such term appears before or after such term is used, and (vii) the word “or” shall be
        disjunctive but not exclusive.

               (ii)   References to agreements and other documents shall be deemed to include all
        subsequent amendments and other modifications thereto.

                (iii)    References to statutes shall include all regulations promulgated thereunder and
        references to statutes or regulations shall be construed as including all statutory and regulatory
        provisions consolidating, amending or replacing the statute or regulation.

                  (iv)   All references to “$” or “dollars” shall be to the lawful currency of the United
        States.

Section 12.       Definitions

        (a)       As used in this Agreement, the following terms have the following meanings:

        “Acceptance Notice” has the meaning set forth in Section 4(b).

         “Affiliate” means with respect to a specified Person, any Person that directly or indirectly controls,
is controlled by, or is under common control with, the specified Person. As used in this definition, the term
“control” means the possession, directly or indirectly, of the power to direct or cause the direction of the



                                                      20
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1463 of 1503



management and policies of a Person, whether through ownership of voting securities, by contract or
otherwise.

        “Agreement” has the meaning set forth in the preamble.

       “Amended Credit Agreements” means the Amended First Lien Credit Agreement and the Amended
Second Lien Credit Agreement.

        “Amended Drag-Along Notice” has the meaning set forth in Section 3(b).

        “Amended First Lien Credit Agreement” means that certain First Lien Credit Agreement, dated as
of December 10, 2015, as amended by Amendment No. 1 thereto dated as of October 29, 2019, as further
amended by Amendment No. 2 thereto dated as of February 24, 2021, among Bear Parent Inc., Belk, Inc.,
Alter Domus (US) LLC, as administrative agent and collateral agent thereunder, and each lender from time
to time a party thereto, as in effect as of the date of this Agreement.

         “Amended Second Lien Credit Agreement” means that certain Second Lien Credit Agreement,
dated as of December 10, 2015, as amended by Amendment No. 1 thereto dated as of May 7, 2019, as
further amended by Amended No. 2 thereto dated as of October 29, 2019, as further amended by
Amendment No. 3 dated as of February 24, 2021, by and among Bear Parent, Inc., Belk, Inc., Wilmington
Trust, N.A. administrative agent and collateral agent thereunder, and each lender from time to time a party
thereto, as in effect as of the date of this Agreement.

        “Blackstone Investor Designee” has the meaning set forth in Section 1(a)(ii)(B).

        “Blackstone Investors” means GSO Beacon Holdings LP, GSO Diamond Portfolio Borrower, LLC
and GSO Credit Alpha Fund LP, together with the Permitted Transferees of each of the foregoing that hold
Shares.

        “Board” has the meaning set forth in Section 1(a)(i).

        “Board Committee” has the meaning set forth in Section 1(c).

        “Board Observer” has the meaning set forth in Section 1(e).

        “Business Day” means any day that is not a Saturday, a Sunday or other day on which banks are
required or authorized by law to be closed in New York, New York.

        “Chair” has the meaning set forth in Section 1(a)(vi).

         “Change of Control” means, with regard to a Stockholder, (i) if having regard to the voting rights,
rights to receive income or capital, rights to appoint directors and rights with respect to any other matter
which relates to effective control of such Stockholder, any Person and any Affiliate of that Person who
between them (directly or indirectly) control or beneficially own (as at the date when the relevant
Stockholder is issued or acquires Shares) more than 50% of the ordinary securities or other voting, income
or capital participation rights, rights to appoint directors and any other matter which relates to effective
control of such Stockholder, pursuant to the consummation of any transaction or series of related
transactions (whether such transaction is effected by merger, consolidation, recapitalization, sale or transfer
of equity or otherwise) ceases or cease to (directly or indirectly) control or beneficially own more than 50%
of such ordinary securities or other rights; (ii) if any transaction or series of related transactions is
consummated pursuant to which any Person or group (other than any other Stockholder or any of their



                                                      21
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1464 of 1503



respective Affiliates) acquires (directly or indirectly) all or substantially all of the assets of such
Stockholder; or (iii) if any other transaction or arrangement is effected such that any Person and its
associates (other than a Person and its associates who holds 50% or more of the voting power in the
Stockholder before the transaction or arrangement is effected) (A) becomes the holder of voting power of
50% or more in such Stockholder or (B) if the Person and its associates converted all rights to acquire
voting securities, assuming they were convertible at any time, would become the holder of voting power of
50% or more in such Stockholder.

           “Common Stock” means shares of the Company’s common stock, par value $0.001 per share.

           “Company” has the meaning set forth in the preamble.

           “Company Bylaws” means the bylaws of the Company as amended from time to time.

           “Company Charter” means the certificate of incorporation of the Company as amended from time
to time.

           “Company Constitutional Documents” means the Company Charter and the Company Bylaws.

         “Company Sale” means any one of the following: (i) a change in the ownership or control of the
Company effected through a transaction or series of related transactions (including by way of merger,
consolidation, business combination or similar transaction involving the Company or any of its
Subsidiaries) whereby any “person” or related “group” of “persons” (as such terms are used in Sections
13(d) and 14(d)(2) of the Exchange Act) (other than the Company, any of its Subsidiaries, or the Sponsor
Investor or any of its Affiliates) directly or indirectly acquires beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act), of more than 50% of the Shares then outstanding, or of equity
securities of the Company (or Options, rights or Warrants to purchase or securities convertible into or
exchangeable for such equity securities) possessing more than 50% of the total combined voting power of
the Shares outstanding, in either case immediately after such transaction or series of transactions; or (ii) the
sale, lease, transfer, conveyance or other disposition, in one or a series of related transactions, of all or
substantially all of the assets of the Company and its Subsidiaries taken as a whole, to any “person” (as
defined above) (other than the Company, any of its Subsidiaries, or the Sponsor Investor or any of its
Affiliates), other than, in the case of either of the immediately foregoing clauses (i) or (ii), any such
transaction effected as part of a proceeding under Chapter 11 or Chapter 7 of the U.S. Bankruptcy Code.

        “Convertible Securities” means any evidence of Indebtedness, shares of stock or other securities
(other than Options or Warrants) which are directly or indirectly convertible into or exchangeable or
exercisable for shares of Stock.

        “Designees” means the Sponsor Investor Designees, the Blackstone Investor Designees or the KKR
Investor Designee.

           “Director” has the meaning set forth in Section 1(a)(i).

           “Drag Sale” has the meaning set forth in Section 3(a).

           “Drag Share Consideration” has the meaning set forth in Section 3(c).

           “Drag-Along Notice” has the meaning set forth in Section 3(b).

           “Drag-Along Transferee” has the meaning set forth in Section 3(a).



                                                       22
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1465 of 1503



        “Enabled Stockholder” has the meaning set forth in Section 6(a).

         “Equity Incentive Plans” means any management incentive equity plan adopted by the Board after
the date of this Agreement.

        “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the rules and
regulations in effect thereunder.

        “Family Group” means, for any Management Stockholder, such Management Stockholder’s
spouse, their respective parents, descendants of such parents (whether natural or adopted) and the spouses
of such descendants.

        “Governmental Approval” means, with respect to any Transfer of Shares, any consent or other
action by, or filing with, any governmental authority required in connection with such Transfer and the
expiration or early termination of any applicable statutory waiting period in connection with such action or
filing.

         “Indebtedness” of any Person means, without duplication, (i) the principal of and, accreted value,
accrued and unpaid interest, prepayment premiums or penalties and fees and expenses in respect of
(A) indebtedness of such Person for borrowed money and (B) indebtedness evidenced by notes, debentures,
bonds or other similar instruments for the payment of which such Person is responsible or liable; (ii) all
obligations (contingent or otherwise) of such Person issued or assumed as the deferred purchase price of
property, all conditional sale obligations of such Person and all obligations of such Person under any title
retention agreement (but excluding, in each of the foregoing cases in this clause (ii), trade accounts payable
incurred in the ordinary course of business); (iii) all capitalized lease obligations; (iv) all obligations of the
type referred to in clauses (i) through (iii) of any Persons the payment of which such Person is responsible
or liable, directly or indirectly, as obligor, guarantor, surety or otherwise; and (v) all obligations of the type
referred to in clauses (i) through (iv) of other Persons secured by any lien on any property or asset of such
Person (whether or not such obligation is assumed by such Person).

        “Independent Director” means a Designee of an Investor Stockholder that is not employed by such
Investor Stockholder or its Affiliates.

         “Initial Public Offering” means the first underwritten public offering of Common Stock pursuant
to an effective registration statement filed by the Company with the United States Securities and Exchange
Commission (other than on Forms S-4 or S-8 or successors to such forms) under the Securities Act.

        “Investor Reserved Matter” has the meaning set forth in Section 1(g).

       “Investor Stockholders” means, collectively, the Sponsor Investor, the Blackstone Investors and
the KKR Investors.

        “KKR Investor Designee” has the meaning set forth in Section 1(a)(ii)(C).

      “KKR Investors” means those Stockholders listed on the signature pages hereto under the caption
“KKR Investors”, together with the Permitted Transferees of such Stockholders that hold Shares.

        “Litigation” has the meaning set forth in Section 11(d).

         “Management Stockholder” means any stockholder of the Company who is (or was) an employee
or service provider (whether as a consultant, advisor or otherwise) of the Company or any of its Subsidiaries



                                                       23
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1466 of 1503



and who has executed a signature page in the form attached as Exhibit A hereto, together with its Permitted
Transferees that hold Shares.

        “Meeting Notice” has the meaning set forth in Section 1(d).

        “Necessary Action” means, with respect to a specified result, all actions (to the extent permitted by
applicable law) necessary to cause such result, including (i) voting or providing written consent or proxy
with respect to any Shares, (ii) calling and attending meetings in person or by proxy for purposes of
obtaining a quorum and causing the adoption of stockholders’ resolutions and amendments to the Company
Constitutional Documents, (iii) executing agreements and instruments and (iv) making, or causing to be
made, all filings, registrations or similar actions that are required to achieve such result.

        “New Equity Securities” means equity securities of the Company issued after the date hereof,
including any and all (i) Shares, (ii) Convertible Securities, (iii) Options, Warrants or other rights to acquire
from the Company any Shares or Convertible Securities, or (iv) of the foregoing clauses (i)-(iii) of a
Subsidiary of the Company.

        “Non-Attending Director” has the meaning set forth in Section 1(d).

        “Offer Period” is defined in Section 4(b).

        “Options” means any options to subscribe for, purchase or otherwise directly acquire Stock, other
than any such option held by the Company or any right to purchase Shares pursuant to this Agreement.

        “Participating Stockholder” has the meaning set forth in Section 4(a).

        “Participation Notice” has the meaning set forth in Section 6(b).

        “Party” and “Parties” has the meaning set forth in the preamble.

          “Permitted Transferee” means (i) in the case of the Sponsor Investor, any Affiliate of, or Person
managed or advised by, Sycamore Partners Management, L.P. or any equity holder of Fashion Holdings
LLC as of the date of this Agreement (or any Affiliate thereof), (ii) in the case of a Blackstone Investor,
any Affiliate of, or Person managed or advised by, The Blackstone Group Inc. or its Affiliates, (iii) in the
case of a KKR Investor, any Affiliate of, or Person managed or advised by, KKR Credit Advisors (US)
LLC or its Affiliates, (iv) in the case of any other Stockholder (other than a Management Stockholder or an
Investor Stockholder), any Affiliate of, or Person managed or advised by, such Stockholder and (v) in the
case of a Management Stockholder, (A) any trust the beneficiaries of which, or any corporation, limited
liability company or partnership the stockholders, members or general or limited partners of which, include
only members of such Management Stockholder’s Family Group (or entities of which the stockholders,
members or general or limited partners of which, include only members of such Management Stockholder’s
Family Group) receiving Shares for bona fide estate planning purposes, and (B) any transferee in any
Transfer occurring by operation of law upon the death of such Management Stockholder.

        “Person” includes any individual, corporation, association, partnership (general or limited), joint
venture, trust, estate, limited liability company, or other legal entity or organization.

        “Plan” means the joint plan of reorganization filed by Belk, Inc. and certain of its Affiliates under
Chapter 11 of the U.S. Bankruptcy Code that embodies the Restructuring Transactions (as such term is
defined in the RSA).




                                                       24
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1467 of 1503



        “Preemptive Percentage” has the meaning set forth in Section 6(a).

        “Preemptive Right” has the meaning set forth in Section 6(a).

        “Proposal” has the meaning set forth in Section 4(a).

        “Purchasing Holders” has the meaning set forth in Section 6(d).

        “Required Seller” has the meaning set forth in Section 3(a).

        “ROFO Proposal Notice” has the meaning set forth in Section 4(a).

         “RSA” means that certain Restructuring Support Agreement, dated as of January 26, 2021, by and
among the Company Parties and the Consenting Stockholders (as each such term is defined therein) party
thereto, as may be amended, supplemented, or otherwise modified from time to time in accordance with
the terms thereof, and including the “Restructuring Term Sheet” (as defined therein).

        “Secondary Offer Period” has the meaning set forth in Section 4(b).

         “Securities Act” means the Securities Act of 1933, as amended, and the rules and regulations in
effect thereunder.

         “Shares” means (a) all shares of Stock, whenever issued, including all shares of Stock issued upon
the exercise, conversion or exchange of any Options, Warrants or Convertible Securities. For the avoidance
of doubt, “Shares” shall include all Shares issued to a Stockholder on or after the date hereof, which such
Shares shall be subject to the rights and restrictions set forth in this Agreement. For purposes of Section 5,
“Shares” shall exclude any Options, Warrants and Convertible Securities (i) that are not vested (and do not
vest in connection with the Tag Sale) or (ii) that have an exercise price greater than the per share price in
the Tag Sale.

        “Sponsor Investor” has the meaning set forth in the preamble.

        “Sponsor Investor Designee” has the meaning set forth in Section 1(a)(ii)(A).

      “Stock” means Common Stock, together with any other classes or series of equity securities of the
Company.

        “Stockholder” and “Stockholders” has the meaning set forth in the preamble.

         “Subsidiary” or “Subsidiaries” of any Person means any corporation, partnership, joint venture or
other legal entity of which such Person (either alone or through or together with any other Person), owns,
directly or indirectly, 50% or more of the stock or other equity interests which are generally entitled to vote
for the election of the board of directors or other governing body of such corporation or other legal entity.

        “Tag Buyer” has the meaning set forth in Section 5(c).

        “Tag Election Period” has the meaning set forth in Section 5(b).

        “Tag Goal” has the meaning set forth in Section 5(a).

        “Tag Notice” has the meaning set forth in Section 5(a).



                                                      25
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1468 of 1503



         “Tag Right” has the meaning set forth in Section 5(b).

         “Tag Sale” has the meaning set forth in Section 5(a).

         “Tag Seller” has the meaning set forth in Section 5(b).

        “Tag Share Limit” means the maximum number of Shares a Tag Seller may Transfer in a Tag Sale,
which shall be that number of Shares equal to the product of: (i) the total Shares (of that same class and
series proposed to be Transferred by the Transferring Tag Stockholder) held by such Tag Seller at the
applicable time multiplied by (ii) a fraction, the numerator of which is the Tag Goal and the denominator
of which is the total Shares (of the same class and series proposed to be Transferred by the Transferring
Tag Stockholder) held by the Transferring Tag Stockholder.

         “Tag Shares” has the meaning set forth in Section 5(b).

         “Tagging Investor Stockholder” has the meaning set forth in Section 5(a).

         “Total Common Shares” means the total number of issued and outstanding shares of Common
Stock.

         “Transfer” when used as a noun, shall mean any direct or indirect (including by direct or indirect
Change of Control, sale of equity, merger, consolidation, amalgamation, reorganization or other similar
plan or scheme, or operation of law, in each case, whether directly, or directly or indirectly of a parent,
holding company, equity holder or Subsidiary, or otherwise) assignment, transfer, sale, pledge, alienation,
hypothecation or other disposition or encumbrance; and, when used as a verb, shall mean to directly or
indirectly (including by direct or indirect Change of Control, sale of equity, merger, consolidation,
amalgamation, reorganization or other similar plan or scheme, or operation of law, in each case, whether
directly, or directly or indirectly of a parent, holding company, equity holder or Subsidiary, or otherwise)
assign, transfer, sell, pledge, alienate, hypothecate or otherwise dispose of or encumber. Notwithstanding
the foregoing, no assignment, transfer, sale, pledge, alienation, hypothecation or other disposition or
encumbrance of any limited partnership interests or other similar non-controlling interests in: (i) a
Stockholder or its parent entities that is, or is held directly or indirectly by, a private equity fund, hedge
fund or similar vehicle; (ii) a pooled investment vehicle holding other material investments and which is,
or is an equityholder (directly or indirectly) of, any such Stockholder; or (iii) a Stockholder that is a widely
held “investment company” as defined in the Investment Company Act of 1940, as amended, or any
publicly traded company whose securities are registered under the Exchange Act, in any of the cases of the
aforementioned clauses (i) through (iii), inclusive, shall be deemed to be a Transfer hereunder, unless and
until there has been a Change of Control of any general partner, manager or similar Person of any such
entity referred to in any of the foregoing clauses (i) and (ii).

         “Transferring Stockholder” has the meaning set forth in Section 2(a)(i).

         “Transferring Tag Stockholder” has the meaning set forth in Section 5(a).

       “Warrants” means any warrants to subscribe for, purchase or otherwise directly acquire Stock or
Convertible Securities.

                                          [Signature pages follow]




                                                      26
    Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1469 of 1503



         IN WITNESS WHEREOF, the Parties have executed this Stockholders Agreement as of the date
first above written.

                                            COMPANY:


                                            FASHION HOLDINGS INTERMEDIATE INC.


                                            By:
                                                    Name:
                                                    Title:
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1470 of 1503



                                              EXHIBIT A

                                      SIGNATURE PAGE
                                          TO THE
                                  STOCKHOLDERS AGREEMENT

        By execution of this signature page, ____________________________________ hereby agrees to

become a party to, be bound by the obligations of and receive the benefits of that certain Stockholders

Agreement, as amended from time to time, by and among Fashion Holdings Intermediate, Inc., a Delaware

corporation, and the other Parties named therein and shall be deemed to be a “Stockholder” for all purposes

thereunder.




                                                 By:
                                                         Name:
                                                         Title:



                                                 Notice Address:




Accepted:

FASHION HOLDINGS INTERMEDIATE, INC.


By:
       Name:
       Title:
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1471 of 1503



                            SCHEDULE A

                             Stockholders

                              [Attached.]
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1472 of 1503
                                 DRAFT SUBJECT TO REVISIONEXECUTION VERSION




                           STOCKHOLDERS AGREEMENT

                                       OF

                       FASHION HOLDINGS INTERMEDIATE, INC.

                                FEBRUARY 24, 2021




US-DOCS\121112282.14
    Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1473 of 1503




                                              TABLE OF CONTENTS

                                                                                                                           Page

Section 1.    Board Rights; Approval for Certain Actions ..................................................... 1

        (a)   Board of Directors .......................................................................................... 1
        (b)   Initial Directors .............................................................................................. 2
        (c)   Committees .................................................................................................... 2
        (d)   Quorum ......................................................................................................... 3
        (e)   Board Observers............................................................................................. 3
        (f)   Expenses........................................................................................................ 4
        (g)   Investor Reserved Matters ............................................................................... 4

Section 2.    Transfers........................................................................................................ 6

        (a)   Transfer Restrictions ....................................................................................... 6
        (b)   Other Restrictions on Transfers ....................................................................... 6

Section 3.    Drag-Along Rights ......................................................................................... 8

        (a)   Drag-Along Right ........................................................................................... 8
        (b)   Notice ............................................................................................................ 8
        (c)   Exercise ......................................................................................................... 8
        (d)   Drag Sale Expenses ........................................................................................ 9

Section 4.    Right of First Offer ......................................................................................... 9

        (a)   Right of First Offer ......................................................................................... 9
        (b)   Exercise ....................................................................................................... 10
        (c)   Closing ........................................................................................................ 10
        (d)   Assignment .................................................................................................. 10
        (e)   Deadline for Completion of Sale .................................................................... 10

Section 5.    Tag Rights ................................................................................................... 10

        (a)   Notice .......................................................................................................... 10
        (b)   Tag Right ..................................................................................................... 11
        (c)   Transferring Tag Stockholder Cutback ........................................................... 11
        (d)   Closing ........................................................................................................ 11
        (e)   Deadline for Completion of Tag Sale ............................................................. 12

Section 6.    Preemptive Rights ........................................................................................ 12

        (a)   General ........................................................................................................ 12
        (b)   Participation Notice ...................................................................................... 12
        (c)   Accredited Investors ..................................................................................... 13
        (d)   Offer Periods; Terms of Sale ......................................................................... 13
        (e)   Failure to Issue Shares .................................................................................. 13
        (f)   Closing ........................................................................................................ 13
        (g)   Exceptions ................................................................................................... 13



                                                                  i
    Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1474 of 1503



        (h)    Post-Issuance Notice ..................................................................................... 14
        (i)    Assignment .................................................................................................. 14

Section 7.     Registration Rights ....................................................................................... 14

Section 8.     Legend on Certificates .................................................................................. 14

        (a)    Legends ....................................................................................................... 14
        (b)    Removal of Legends ..................................................................................... 15
        (c)    Book-Entry Shares........................................................................................ 15

Section 9.     Duration of Agreement ................................................................................. 15

Section 10.    Information Rights........................................................................................ 15

        (a)    Financial Statements and Other Information ................................................... 15
        (b)    Confidential Information ............................................................................... 16

Section 11.    Miscellaneous .............................................................................................. 16

        (a)    Successors, Assigns and Transferees .............................................................. 16
        (b)    Specific Performance .................................................................................... 17
        (c)    Governing Law............................................................................................. 17
        (d)    Submission to Jurisdiction; Waiver of Jury Trial............................................. 17
        (e)    Descriptive Headings .................................................................................... 17
        (f)    Notices ........................................................................................................ 17
        (g)    Recapitalization, Exchange, Etc ..................................................................... 18
        (h)    Counterparts................................................................................................. 19
        (i)    Severability .................................................................................................. 19
        (j)    Amendment ................................................................................................. 19
        (k)    Tax Withholding .......................................................................................... 19
        (l)    Integration.................................................................................................... 19
        (m)    Further Assurances ....................................................................................... 19
        (n)    No Strict Construction .................................................................................. 20
        (o)    No Third Party Beneficiaries ......................................................................... 20
        (p)    No Recourse................................................................................................. 20
        (q)    Construction................................................................................................. 20

Section 12.    Definitions ................................................................................................... 20

SCHEDULES

Schedule A -- Stockholders

EXHIBITS

Exhibit A -- Form of Stockholder Joinder




                                                                 ii
    Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1475 of 1503




                          FASHION HOLDINGS INTERMEDIATE, INC.
                               STOCKHOLDERS AGREEMENT

         This STOCKHOLDERS AGREEMENT (this “Agreement”), dated as of February 24, 2021, is
by and among (i) Fashion Holdings Intermediate, Inc., a Delaware corporation (the “Company”),
(ii) Fashion Holdings LLC, a Delaware limited liability company (together with its Permitted Transferees
that hold Shares, the “Sponsor Investor”), and the Persons listed on Schedule A, as amended from time to
time. Each of the Sponsor Investor and each Person listed on Schedule A is sometimes referred to herein
as a “Stockholder” and, collectively, as the “Stockholders”. The Company and the Stockholders are
sometimes referred to herein individually by name or as a “Party” and, collectively, as the “Parties”. The
definitions of certain capitalized terms used herein are set forth in Section 12.

                                               RECITALS

        WHEREAS, the Company and the Stockholders desire to enter into this Agreement to provide for
certain matters with respect to the ownership and transfer by the Stockholders of Shares owned as of the
date hereof or hereafter acquired by the Stockholders.

       NOW, THEREFORE, in consideration of the foregoing, and the mutual agreements set forth
herein and other good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties, intending to be legally bound, hereby agree as follows:

Section 1.      Board Rights; Approval for Certain Actions

        (a)      Board of Directors. Each Stockholder (severally and not jointly), in its capacity as a
stockholder of the Company, and the Company, shall take all Necessary Actions to cause:

                (i)      the board of directors of the Company (the “Board” and, each member thereof, a
        “Director”) to be comprised of only that number of Directors necessary to give effect to the Director
        appointment rights set forth in Section 1(a)(ii);

                (ii)    the election to the Board of:

                          (A)     that number of Directors designated by the Sponsor Investor (each, a
                “Sponsor Investor Designee”) which, when added to the number of Sponsor Investor
                Designees who are then Directors and will continue to serve as Directors without regard to
                such Necessary Action is four, so long as the Sponsor Investor holds at least 40% of the
                Total Common Shares; provided, however, that if the Sponsor Investor holds less than 40%
                of the Total Common Shares but greater than or equal to 30% of the Total Common Shares,
                then the Sponsor Investor shall be entitled to designate three Directors to the Board; and
                provided, further, that if the Sponsor Investor holds less than 30% of the Total Common
                Shares but greater than or equal to 20% of the Total Common Shares, then the Sponsor
                Investor shall be entitled to designate two Directors to the Board; and provided, further,
                that if the Sponsor Investor holds less than 20% of the Total Common Shares but greater
                than or equal to 10% of the Total Common Shares, then the Sponsor Investor shall be
                entitled to designate one Director to the Board; and provided, further, that if the Sponsor
                Investor holds less than 10% of the Total Common Shares, then the Sponsor Investor shall
                not be entitled to designate any Directors to the Board;

                        (B)    that number of Directors designated by the Blackstone Investors (each, a
                “Blackstone Investor Designee”) which, when added to the number of Blackstone Investor


                                                     1
    Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1476 of 1503



                Designees who are then Directors and will continue to serve as Directors without regard to
                such Necessary Action, is two Directors so long as the Blackstone Investors collectively
                hold at least 20% of the Total Common Shares; provided, however, that if the Blackstone
                Investors collectively hold less than 20% of the Total Common Shares but greater than or
                equal to 10% of the Total Common Shares, then the Blackstone Investors shall be entitled
                to designate one Director to the Board; and provided, further, that if the Blackstone
                Investors collectively hold less than 10% of the Total Common Shares, then the Blackstone
                Investors shall not be entitled to designate any Directors to the Board; and

                         (C)    that number of Directors designated by the KKR Investors (the “KKR
                Investor Designee”) which, when added to the number of KKR Investor Designees who
                are then Directors and will continue to serve as Directors without regard to such Necessary
                Action, is one Director so long as the KKR Investors collectively hold at least 10% of the
                Total Common Shares; provided, however, that if the KKR Investors collectively hold less
                than 10% of the Total Common Shares, then the KKR Investors shall not be entitled to
                designate any Directors to the Board;

                (iii)    the removal from the Board (with or without cause) of any Director upon the
        written request to the Board of the Investor Stockholder(s) having the right to designate such
        Director, including the removal of the Chair (as defined below) upon the written request of the
        Sponsor Investor;

                 (iv)     upon any vacancy in the Board as a result of any individual designated by an
        Investor Stockholder pursuant to Section 1(a)(ii) ceasing to be a Director, whether by resignation,
        death, disability, disqualification or otherwise (but not as a result of the loss of a right to appoint a
        designee pursuant to Section 1(a)(ii) and/or the removal of a Director pursuant to Section 1(a)(v)),
        the election to the Board of an individual designated by such Investor Stockholder;

                (v)     the removal from the Board (with or without cause) of the appropriate number of
        Designees of an applicable Investor Stockholder in the event that the right to designate such
        Designees shall have terminated under Section 1(a)(ii) (unless such number of Designees have
        resigned from the Board), it being understood and agreed that such Investor Stockholder shall
        designate for removal, and use commercially reasonable efforts to cause the removal of, such
        Designees as promptly as reasonably practicable following such termination; and

                (vi)   the Sponsor Investor Designee so designated by the Sponsor Investor to be the
        Chair of the Board (the “Chair”), so long as the Sponsor Investor is entitled to designate at least
        one Sponsor Investor Designee pursuant to Section 1(a)(ii)(A).

         (b)     Initial Directors. The names of the individuals designated to be Directors pursuant to
Section 1(a)(ii) as of the date of this Agreement are set forth in the initial corporate organizational
resolutions of the Company executed and delivered as of the date hereof.

        (c)    Committees. The Board may designate one or more committees of the Board in accordance
with the Company Bylaws (each, a “Board Committee”). Each such Board Committee shall be composed
of one or more Directors; provided, however, that (i) a majority of the members on each such Board
Committee shall be Sponsor Investor Designees, (ii) so long as at least one Blackstone Investor Designee
serves on the Board, at least one Blackstone Investor Designee shall be entitled to serve as a member of
such Board Committee, and (iii) so long as the KKR Investor Designee serves on the Board, such KKR
Investor Designee shall be entitled to serve as a member of such Board Committee. Notwithstanding the
immediately preceding sentence, in the event that the Board authorizes a Board Committee to evaluate or


                                                       2
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1477 of 1503



negotiate, or establishes a Board Committee for the purpose of evaluating or negotiating, a transaction with
an Investor Stockholder or any of its Affiliates, no Designee of such Investor Stockholder shall be entitled
to serve on such Board Committee.

         (d)      Quorum. The presence in person of a majority of the total number of Directors then in
office will constitute a quorum for the transaction of business of the Board or a Board Committee; provided,
however, that no quorum shall exist unless (i) at least one Sponsor Investor Designee is present in person,
so long as the Sponsor Investor is entitled to designate at least one Sponsor Investor Designee pursuant to
Section 1(a)(ii)(A), (ii) at least one Blackstone Investor Designee is present in person, so long as the
Blackstone Investors are entitled to designate at least one Blackstone Investor Designee pursuant to Section
1(a)(ii)(B) and (iii) the KKR Investor Designee is present in person, so long as the KKR Investors are
entitled to designate the KKR Investor Designee pursuant to Section 1(a)(ii)(C). In the event that at least
one Designee of an Investor Stockholder fails to attend two consecutive meetings of the Board or a Board
Committee called and noticed in accordance with the Company Bylaws and this Agreement (such Designee,
a “Non-Attending Director”), then the other Directors may provide written notice (the “Meeting Notice”)
to the Non-Attending Director not less than three Business Days before the date of the third consecutive
meeting of the Board or Board Committee. The Meeting Notice shall contain the date, time and agenda for
the third consecutive meeting of the Board or Board Committee and shall state that the Non-Attending
Director must attend such meeting or his or her presence shall not be required to constitute a quorum for
such meeting. With respect to the third consecutive meeting of the Board following the Non-Attending
Director’s failure to attend two consecutive meetings of the Board called and noticed in accordance with
the Company Bylaws and this Agreement, the Non-Attending Director’s presence shall not be required to
constitute a quorum for such meeting under this Section 1(d), but not with respect to any future meeting.
For the avoidance of doubt, nothing in this Section 1(d) supersedes any provision of Section 1(g).

         (e)      Board Observers. The Sponsor Investor, the Blackstone Investors and the KKR Investors
each shall have the right to appoint one observer (each, a “Board Observer”) (i.e., for a total of up to three
Board Observers) to attend any meetings of the Board or a Board Committee for so long as such applicable
Investor Stockholder(s) has the right to designate at least one Director to the Board pursuant to Section
1(a)(ii). No Board Observer shall have the right to vote on any matter that comes before the Board or a
Board Committee. Each Board Observer shall receive (x) copies of all meeting materials distributed to the
Board or applicable Board Committee and (y) notice of each meeting or action by written consent of the
Board or such Board Committee, in each case at the same time and in the same manner as such materials
are distributed to or notice is given to the Board or such Board Committee. Notwithstanding the foregoing,
any meeting of the Board or Board Committee may exclude a Board Observer from access to any meeting
materials or information or meeting or portion thereof or written consent if the Board or Board Committee
determines, in good faith, that (i) such exclusion is reasonably necessary to protect highly confidential
proprietary information of the Company or confidential proprietary information of third parties that the
Company is required to hold in confidence or (ii) such access would reasonably be expected to result in a
conflict of interest with the Company; provided, that such exclusion shall be limited to the portion of the
meeting materials or information or meeting or written consent that is the basis for such exclusion and shall
not extend to any portion of the meeting materials or information or meeting or written consent that does
not involve or pertain to such exclusion. Each Board Observer shall be entitled to indemnification by the
Company and to be covered under the Company’s director and officer insurance policies to the same extent
as Directors as may be reasonably practicable. As a condition to the appointment of a Board Observer, he
or she must execute a confidentiality agreement with the Company in customary form with respect to the
information and discussions to which the Board Observer will have access. The names of the individua ls
designated to be Board Observers as of the date of this Agreement are set forth in the initial corporate
organizational resolutions of the Company executed and delivered as of the date hereof.




                                                      3
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1478 of 1503



         (f)      Expenses. The Company shall pay the reasonable and documented travel expenses (in
accordance with the requirements of the Belk, Inc. travel policy for its employees) incurred by all Directors
and Board Observers in connection with their attendance at meetings of the Board or any Board Committee.
To the extent that an Investor Stockholder designates one or more Independent Directors to the Board (it
being understood that up to all of the Designees of an Investor Stockholder may be Independent Directors),
the Company shall compensate each such Independent Director for his or her service on the Board or any
Board Committee in a manner and amount consistent with market practices for independent directors of
similarly situated companies as determined by the Board. For the avoidance of doubt, Board Observers
will not be eligible for any compensation from the Company for their services as a Board Observer.

        (g)     Investor Reserved Matters. The Parties shall take all Necessary Actions so that the
Company shall not, and shall not permit any of its Subsidiaries to, effect any of the following (each an
“Investor Reserved Matter”) without the prior written consent of each Investor Stockholder, so long as each
such Investor Stockholder (together with its Affiliates) holds at least five percent of the Total Common
Shares:

                (i)      the entry into or consummation of any Company Sale;

                 (ii)     any acquisition of the stock or other equity securities (whether by merger,
        consolidation, purchase of stock or other equity securities or otherwise) or the assets (outside the
        ordinary course of business) of any other Person, except where the aggregate consideration
        (including, (x) the assumption of indebtedness for borrowed money, whether direct or indirect, (y)
        any deferred or contingent consideration or (z) consideration paid in the form of above-market
        employment or consulting agreements) is not greater than $10,000,000 in any single transaction
        or series of related transactions;

                 (iii)   any disposition (by sale, lease or otherwise) of assets of the Company or its
        Subsidiaries outside the ordinary course of business, except where the aggregate consideration
        (including the assumption of indebtedness for borrowed money, whether direct or indirect) is not
        greater than $10,000,000 in any single transaction or series of related transactions;

                 (iv)   any issuance of additional Shares or other equity securities or securities convertible
        into or exchangeable or exercisable for Shares or other equity securities, except (A) in accordance
        with Section 6 or (B) the issuance of shares of Common Stock or Options to employees or other
        service providers of the Company or its Subsidiaries approved by the Board and pursuant to an
        Equity Incentive Plan approved in accordance with clause (ix) below;

                 (v)      any redemption, purchase or other acquisition (whether direct or indirect) of any
        Shares or other securities of the Company or its Subsidiaries except (A) for Shares or other equity
        securities held by the Stockholders on a pro rata basis (based on the number of Shares or other
        equity securities of the applicable class held by the Stockholders (excluding any Shares or other
        equity securities issued under an Equity Incentive Plan that are not fully vested or otherwise limited
        in their ability to participate in any such redemption, purchase or other acquisition)), (B) Shares
        held by an employee of the Company or its Subsidiaries upon the termination of employment
        pursuant to an agreement or plan previously approved by the Board or (C) debt securities of the
        Company or its Subsidiaries in accordance with (x) the terms of the governing agreements pursuant
        to which they were issued or (y) the Amended Credit Agreements; provided, however, that, in
        addition to the consent of the Investor Stockholders required under this Section 1(g), any such non
        pro rata redemption, purchase or other acquisition (whether direct or indirect) of any Shares or
        other securities of the Company or its Subsidiaries (except as otherwise expressly permitted
        pursuant to any of the foregoing clauses (A) through (C) immediately above) shall require the prior


                                                      4
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1479 of 1503



  written consent of the holders of a majority of the Total Common Shares (excluding, solely for the
  purpose of this proviso, Shares held by any Investor Stockholder that (together with its Affiliates)
  holds at least five percent of the Total Common Shares);

          (vi)    the creation, incurrence or refinancing of any Indebtedness of the Company or its
  Subsidiaries, except (A) Indebtedness in an aggregate principal amount not in excess of
  $15,000,000 at any time outstanding and (B) intercompany loans solely among the Company and
  any Subsidiary thereof, or among any Subsidiary of the Company and another Subsidiary thereof;

           (vii)   any making of any material change to the nature or scope of the business of the
  Company and its Subsidiaries, any exit from the line of business or any entry into any new material
  line of business, in each case, as compared to the business of the Company and its Subsidiaries on
  the date hereof;

           (viii) any making of any capital expenditures or commitments therefor in excess of
  $2,000,000 individually, or $8,000,000 in the aggregate, in each case, in any fiscal year and except
  for capital expenditures or commitments that are reflected in an applicable annual business plan
  and budget for the Company that has been approved by the Board;

           (ix)   any adoption or termination of, or material amendment to (including any increase
  in the number of Shares issuable under) any Equity Incentive Plan;

          (x)      any entry into any transaction, contract, agreement or arrangement, or any
  amendment to any transaction, contract, agreement or arrangement, between the Company or any
  of its Subsidiaries, on the one hand, and the Sponsor Investor or its Affiliates (other than the
  Company or any of its Subsidiaries), on the other hand, unless on arm’s length, commercially
  reasonable terms and approved by a majority of the Directors (other than the Sponsor Investor
  Designees), other than (A) any issuance of additional Shares or other equity securities or securities
  convertible into or exchangeable or exercisable for Shares or other equity securities in accordance
  with Section 6, (B) any redemption, purchase or other acquisition of any Shares or other securities
  in accordance with clause (v) above, (C) the declaration or making of any dividend or distribution
  in accordance with clause (xii) below or (D) those transactions, contracts, agreements and
  arrangements expressly contemplated by each of the RSA or the Plan (including any exhibits,
  annexes, schedules or supplements to the RSA or the Plan);

          (xi)    any entry into any amendment to the Company Charter or Company Bylaws;

          (xii)     the declaration or making of any dividend or distribution made in respect of the
  Shares or other equity securities of the Company or its Subsidiaries, except on a pro rata basis to
  the Stockholders (based on the number of Shares or other equity securities of the applicable class
  held by the Stockholders (excluding any Shares or other equity securities issued under an Equity
  Incentive Plan that are not fully vested or otherwise limited in their ability to participate in
  dividends or distributions)); provided, however, that, in addition to the consent of the Investor
  Stockholders required under this Section 1(g), any such non pro rata dividend or distribution shall
  require the prior written consent of the holders of a majority of the Total Common Shares
  (excluding, solely for the purpose of this proviso, Shares held by any Investor Stockholder that
  (together with its Affiliates) holds at least five percent of the Total Common Shares); or

           (xiii) any entry into any agreement (whether oral or written) obligating the Company or
  any of its Subsidiaries to do any of the foregoing.




                                               5
    Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1480 of 1503




Section 2.     Transfers

       (a)     Transfer Restrictions. No Stockholder shall Transfer any Shares except for the following:

                (i)     Transfers to a Permitted Transferee of such Stockholder; provided, that, in the
       event that a Person that acquires Common Stock as a Permitted Transferee of a Stockholder
       (including under Section 4(d) or Section 6(i)) (a “Transferring Stockholder”) ceases to be a
       Permitted Transferee of the Transferring Stockholder, such Permitted Transferee shall,
       simultaneously with ceasing to be a Permitted Transferee of the initial Transferring Stockholder,
       Transfer all such acquired Common Stock to the Transferring Stockholder;

               (ii)     Transfers to a Person (other than a Permitted Transferee); provided, that, if such
       Stockholder (together with its Affiliates) then owns at least two and one-half percent of the Total
       Common Shares, such Transfers must comply with and shall be subject to the provisions of Section
       4 and Section 5;

               (iii)    Transfers made with the prior written consent of each of the Investor Stockholders;

               (iv)     subject to Section 1(g)(i), Transfers pursuant to a Company Sale; or

               (v)     Transfers in compliance with and subject to the provisions of Section 3, Section 4
       and/or Section 5, as applicable.

       (b)     Other Restrictions on Transfers.

                (i)     In addition to the restrictions set forth elsewhere in this Agreement, except in
       connection with a Company Sale, any Transfer of Shares by a Stockholder to a transferee (and any
       assignment to a Permitted Transferee under Section 4(d) or Section 6(i)) shall be permitted only if
       the transferee shall agree in writing to be bound by, and comply with, the terms and conditions of
       this Agreement by executing a signature page in the form attached as Exhibit A hereto. Upon the
       execution of the signature page in the form attached as Exhibit A hereto, such transferee shall be
       deemed to be a Stockholder pursuant to this Agreement.

                (ii)    Notwithstanding anything to the contrary contained herein, without the prior
       written consent of the Board (which it may withhold in its sole discretion), no Stockholder shall
       Transfer any Shares to (A) any Person that the Board determines in good faith directly competes
       (as its primary business) in any material line of business engaged in by the Company or any of its
       Subsidiaries, (B) any Person that is a landlord of the Company or any of its Subsidiaries, (C) any
       Person that the Board determines in good faith is a material vendor of the Company or any of its
       Subsidiaries or (D) any controlled Affiliate of any of the Persons described in immediately
       foregoing clauses (A) through (C).

                (iii)    Each Stockholder understands and agrees that the Shares held by such Stockholder
       on the date hereof have not been registered under the Securities Act or under any securities laws.
       No Stockholder shall, directly or indirectly, Transfer such Shares (or solicit any offers in respect of
       any Transfer of such Shares), except in compliance with the Securities Act, any applicable
       securities laws and any restrictions on Transfer contained in this Agreement. No Stockholder shall,
       directly or indirectly, avoid the restrictions or obligations set forth in this Section 2 by Transferring
       any Shares to any other Person and then Transferring or permitting the Transfer of such other
       Person in whole or in part.




                                                      6
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1481 of 1503



           (iv)    In connection with the Transfer of any Shares, the Stockholder holding such Shares
  will deliver at least five Business Days’ prior written notice to the Company describing in
  reasonable detail the proposed Transfer. Prior to recognizing the Transfer of any Shares on the
  books and records of the Company, the transferring Stockholder will provide the Company with a
  written opinion of legal counsel reasonably satisfactory to the Company (unless such legal opinion
  is otherwise waived, in whole or in part, in the discretion of the Board), addressed to the Company
  and the Company’s stock transfer agent, to the effect that the proposed Transfer (A) would not
  violate any U.S. federal securities laws or any state or foreign or provincial securities or “blue sky”
  laws (including any investor suitability standards) applicable to the Company or the Shares to be
  Transferred, (B) would not cause the Company to be required to register in any capacity pursuant
  to any U.S. federal securities laws or any state or foreign or provincial securities or “blue sky” laws,
  including as a result of the failure to comply with the safe harbor limitation described in Section
  2(b)(v) below, (C) would not impose liability or reporting obligations on the Company or any
  Stockholder thereof or make any of them subject to the jurisdiction of any court or governmental
  entity anywhere other than the states, courts and governmental entities in which the Company is
  then subject to such liability, reporting obligations or jurisdiction and (D) complies with the
  conditions contained in this Section 2, whereupon the transferring Stockholder will be entitled to
  Transfer such Shares in accordance with the terms of the notice given by such Stockholder and in
  accordance with the terms and conditions of this Agreement and the Company Constitutional
  Documents.

         (v)       Notwithstanding any provision to the contrary in this Agreement, no Transfer of
  any Shares shall be permitted or recognized by the Company if and to the extent that such Transfer
  would cause the Company to exceed the safe harbor limitations set forth in 17 CFR Section
  240.12g-1(b)(1).

          (vi)     The transferor and transferee of any Shares in the Company shall be jointly and
  severally obligated to reimburse the Company for all reasonable and documented out-of-pocket
  fees and expenses paid to outside counsel by the Company for any Transfer or proposed Transfer,
  whether or not consummated.

           (vii)    Any transferee receiving Shares in a Transfer pursuant to Section 4 or Section 5
  hereof shall become a Stockholder, party to this Agreement and subject to the terms and conditions
  of, and be bound by and entitled to enforce, this Agreement to the same extent, and in the same
  capacity, as the Person that Transfers such Shares to such transferee; provided, that only a Permitted
  Transferee of an Investor Stockholder will be deemed to be an Investor Stockholder for purposes
  of this Agreement; and provided, further, that no Transfer by any holder of Shares to a Permitted
  Transferee shall relieve such holder of any of its obligations under this Agreement. For the
  avoidance of doubt, any transferee receiving Shares in a Transfer that is not an Investor Stockholder
  or a Permitted Transferee of an Investor Stockholder will become a party to this Agreement without
  the benefit of any rights hereunder accruing to Stockholders solely in their capacity as Investor
  Stockholders. Prior to the Transfer of any Shares to any transferee and as a condition thereto, each
  Stockholder effecting such Transfer shall (x) cause such transferee to deliver to the Company its
  written agreement, in form and substance reasonably satisfactory to the Company, to be bound by
  the terms and conditions of this Agreement, if not already bound by this Agreement, and (y) if such
  Transfer is to a Permitted Transferee, remain directly liable for the performance by such Permitted
  Transferee of all obligations of such transferee under this Agreement.

           (viii) Any attempted Transfer of Shares not in accordance with the terms of this Section
  2 shall be null and void, and the Company shall not in any way give effect to any such Transfer.



                                                7
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1482 of 1503




Section 3.       Drag-Along Rights

         (a)     Drag-Along Right. At any time, the Board, subject to Section 1(g)(i), may require each
Stockholder (each, a “Required Seller”) to participate (including by transferring its Shares) in a Company
Sale to an unaffiliated third party (a “Drag-Along Transferee”) in a bona fide arm’s length transaction or
series of related transactions (including pursuant to a stock sale, asset sale, recapitalization, tender offer,
merger or other business combination transaction or otherwise) (such transaction or series of related
transactions, a “Drag Sale”) at the purchase price and upon the terms set forth in the Drag-Along Notice (as
defined below). In connection with a Drag Sale, each Required Seller shall (i) vote in favor of, and raise
no objections against, such Drag Sale or act by written consent approving the same and vote in opposition
of any and all other proposals that could reasonably be expected to delay or impair the consummation of
such Drag Sale with respect to all Shares owned by such Required Seller, and (ii) subject to Section 3(c),
execute any purchase agreement, merger agreement or other agreement entered into with the purchaser with
respect to such Drag Sale and any ancillary agreement with respect thereto, as necessary or reasonably
required to approve and consummate the Drag Sale. Without limiting the foregoing, if a Drag Sale requires
the approval of the Stockholders, each Stockholder shall waive any applicable dissenters’ rights, appraisal
rights or similar rights in connection with such Drag Sale. The consummation of a Drag Sale shall be
subject to Board approval (subject to Section 1(g)(i)), which shall have no liability or obligation whatsoever
(other than compliance with this Section 3) to any Required Sellers participating therein in connection with
such Required Sellers’ Transfer of Shares.

        (b)        Notice. No later than two Business Days after being instructed to do so by the Board, the
Company shall provide written notice (the “Drag-Along Notice”) of a Drag Sale to each Required Seller.
In the event that the terms and/or conditions set forth in the Drag-Along Notice are thereafter amended in
any material respect, the Company shall give written notice (an “Amended Drag-Along Notice”) of the
amended terms and conditions of the proposed Transfer to each Required Seller. Each Drag-Along Notice
and Amended Drag-Along Notice shall set forth: (i) the name of the Drag-Along Transferee and the number
of Shares proposed to be purchased by such Drag-Along Transferee; (ii) the proposed amount and type of
consideration and the material terms and conditions of payment offered by the Drag-Along Transferee; (iii)
a summary of any other material terms of the Drag Sale, including any indemnification obligations or post-
closing liabilities of each Required Seller; and (iv) a copy of the primary agreements effecting such Drag
Sale. Upon the delivery of a Drag-Along Notice, no further Transfers of Shares by any Stockholder shall
be permitted (including any Transfer to a Permitted Transferee) until such Drag-Along Notice is withdrawn
or the Drag Sale is consummated. The Company shall provide prompt written notice to each Required
Seller of the withdrawal of such Drag-Along Notice upon the termination or other abandonment of such
Drag Sale.

         (c)     Exercise. All Transfers of Shares to the Drag-Along Transferee pursuant to this Section 3
shall be consummated simultaneously, unless the Board and the Drag-Along Transferee elect otherwise, on
the date specified in the definitive purchase agreement pursuant to which the Drag Sale is to be
consummated. In the event that the applicable Drag Sale is not consummated within three months (as may
be extended, solely to the extent reasonably necessary to obtain any Governmental Approvals, for a
reasonable period of time), then the Required Sellers shall not be obligated to Transfer any Shares in
connection with the Drag Sale contemplated by such applicable Drag-Along Notice. At the closing of the
Drag Sale, the Required Sellers shall deliver any stock certificates duly endorsed for transfer or with duly
executed stock powers or similar instruments, or such other instrument of transfer of such Shares as may
be reasonably requested by the Drag-Along Transferee and the Company. Each Required Seller shall be
entitled to receive the same form and amount (on a per-Share basis) of consideration (the “Drag Share
Consideration”); provided, however, that (A) in the event the Drag Share Consideration includes equity or
equity-linked securities, and the receipt thereof by any Required Seller would be restricted or otherwise
prohibited pursuant to such Required Seller’s organizational documents (as in existence at the time of


                                                      8
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1483 of 1503



receipt of the Drag-Along Notice and as of immediately prior to the Drag Sale), the Board shall use its
commercially reasonable efforts to provide such Required Seller with the opportunity to elect (in lieu
thereof) either (1) to be paid an amount in cash equal to the fair market value (as determined in good faith
by the Board) of such equity or equity-linked portion of the Drag Share Consideration that such Required
Seller would otherwise receive in connection with the consummation of the Drag Sale (to the extent such
cash is then available for such use, in the good faith discretion of the Board) or (2) to dispose of such equity
or equity-linked securities to one or more third parties concurrently with the consummation of such Drag
Sale; and (B) in lieu of any Drag Share Consideration payable to the other Required Sellers, any Required
Seller that is a Management Stockholder may receive Drag Share Consideration in the form of rollover
equity interests in the Drag-Along Transferee (or an Affiliate thereof) with a fair market value (as
determined by the Board in good faith) equal to such portion of the Drag Share Consideration payable to
the other Required Sellers. To the extent that the Stockholders provide any indemnification or otherwise
assume any other post-closing liabilities in connection with the Drag Sale, the Required Sellers shall have
no greater proportional requirement in respect thereof than any other Required Seller, and each Required
Seller shall do so (and shall share in any related escrow or holdback) severally and not jointly (and on a pro
rata basis in accordance with the Shares being sold by each as compared to the total number of Shares
being sold) and their respective potential liability thereunder shall not exceed the proceeds received as
consideration for their respective Shares, except in the event of fraud perpetrated by such Required Seller.
Any indemnification or other post-closing liabilities related to the representations and warranties of a
Required Seller shall (subject to the preceding sentence) be specific to the Required Seller making such
representations and warranties. Each Required Seller shall only be required to give representations and
warranties in connection with a Drag Sale regarding title to Shares conveyed (free and clear of all liens and
encumbrances), due authorization, legal authority and capacity to transfer its Shares and absence of
conflicts arising under, or consents required under, other agreements to which such Required Seller is a
party. Each Required Seller shall be required to enter into any instrument, undertaking or obligation
necessary or reasonably requested by the Board and to deliver all documents necessary or reasonably
requested by the Board in connection with such Transfer in connection with this Section 3; provided,
however, that, in connection with a Drag Sale, no Required Seller shall be required to become subject to
any restrictive covenant other than customary confidentiality obligations applicable to each Required Seller
and any restrictive covenant by which such Required Seller was bound immediately prior to the
consummation of such Drag Sale. Each Required Seller shall be required to transfer its Shares pursuant to
a Drag Sale free and clear of all liens and encumbrances.

        (d)       Drag Sale Expenses. Each Required Seller shall bear its pro rata portion of the third-party
costs and expenses incurred in by the Company connection with any Drag Sale or other transaction
(pursuant to this Agreement or otherwise) in which it sells its Shares to the extent not otherwise paid by the
Company for the benefit of all holders.

Section 4.       Right of First Offer

         (a)    Right of First Offer. If any Stockholder that (together with its Affiliates) holds at least two
and one-half percent of the Total Common Shares as of the applicable date (a “Participating Stockholder”)
desires to Transfer any Shares to any Person (other than to a Permitted Transferee or pursuant to the
provisions of Section 3), then such Participating Stockholder must first notify in writing the Investor
Stockholders of such proposed sale (the “ROFO Proposal Notice”), offering each Investor Stockholder the
right to purchase its respective pro rata portion (based on the number of Shares held by such Investor
Stockholder as compared to the total number of Shares held by all Investor Stockholders) of all such Shares
for the proposed purchase price for such Shares and on the other material terms specified in such written
notice (the “Proposal”).




                                                       9
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1484 of 1503



         (b)      Exercise. Prior to the expiration of the period 10 Business Days after receipt of the ROFO
Proposal Notice (the “Offer Period”), each Investor Stockholder may accept the Proposal by delivering
written notice of such acceptance to the Participating Stockholder, including the number of Shares such
Investor Stockholder wishes to purchase from the Participating Stockholder (an “Acceptance Notice”). The
Participating Stockholder shall provide prompt written notice to each Investor Stockholder of the number
of Shares each Investor Stockholder has elected to purchase pursuant to this Section 4(b). If any Investor
Stockholder does not fully subscribe for the number of Shares it is entitled to purchase pursuant to this
Section 4(b), then each Investor Stockholder that fully subscribed for the number of Shares that it was
entitled to purchase pursuant to this Section 4(b) shall have the right, for a period of five Business Days
after receipt of such notice (the “Secondary Offer Period”), to purchase that percentage of the remaining
Shares offered under the ROFO Proposal Notice equal to (i) the total number of Shares owned by such fully
participating Investor Stockholder divided by (ii) the total number of Shares owned by all fully participating
Investor Stockholders that elected to purchase Shares under this Section 4(b).

         (c)       Closing. The closing of the purchase of Shares under this Section 4 shall be on the later of
(i) a date that is no later than 10 Business Days after the end of the Secondary Offer Period or (ii) as soon
as reasonably practicable following receipt of all Governmental Approvals and any approval of the
Stockholders as may be required by applicable law. At such closing, (i) each Participating Stockholder
shall only be required to give representations and warranties in connection with any Transfer made pursuant
to and in accordance with this Section 4 regarding title to Shares conveyed (free and clear of all liens and
encumbrances), due authorization, legal authority and capacity and absence of conflicts arising under, or
consents required under, other agreements to which such Participating Stockholder is a party, and (ii) the
Participating Stockholder shall deliver to the applicable Investor Stockholders any stock certificates duly
endorsed for transfer or with duly executed stock powers or similar instruments, or such other instruments
of transfer to such Shares as may be reasonably requested by such Investor Stockholders.

         (d)      Assignment. Subject to Section 2(b)(ii), each Investor Stockholder shall be permitted to
assign its rights (in whole or in part) to purchase its pro rata portion of the Shares in the ROFO Proposal
Notice to one or more of its Permitted Transferees.

        (e)      Deadline for Completion of Sale. The Participating Stockholder shall have 60 days
following the expiration of the Offer Period (or, if applicable, the Secondary Offer Period) in which to sell
to any Person (subject to the other terms and conditions of this Agreement) the Shares described in the
ROFO Proposal Notice, on terms no less favorable to the Participating Stockholder (i.e., a lower price per
Share) than those set forth in the ROFO Proposal Notice (which such 60-day period may be extended for a
reasonable time not to exceed 120 days to the extent reasonably necessary to obtain any Governmental
Approvals and any approval of the Stockholders as may be required by applicable law). If at the end of
such period the Participating Stockholder has not completed such sale, the Participating Stockholder may
not then effect a sale of such Shares subject to this Section 4 without again fully complying with the
provisions of this Section 4.

Section 5.       Tag Rights

         (a)     Notice. In the event that any Investor Stockholder (together with its Affiliates) intends to
Transfer more than five percent of the Total Common Shares to a third party (other than a Permitted
Transferee and excluding any Transfer in connection with a Drag Sale) (any such Transfer, a “Tag Sale”),
such Investor Stockholder and its Affiliates (collectively, the “Transferring Tag Stockholder”), shall
instruct the Company to provide written notice (a “Tag Notice”) to each other Investor Stockholder that
(together with its Affiliates) holds at least five percent of the Total Common Shares (each, a “Tagging
Investor Stockholder”), which Tag Notice must be delivered to each such other Investor Stockholder at
least 10 Business Days prior to the consummation of the Tag Sale. The Tag Notice shall contain the terms


                                                      10
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1485 of 1503



on which the Transferring Tag Stockholder proposes to Transfer Shares, including (i) the price per Share,
(ii) any indemnification to be provided by the Transferring Tag Stockholder, (iii) the form of consideration
to be received in respect of the Shares, (iv) the number of Shares held by the Transferring Tag Stockholder
that such Transferring Tag Stockholder desires to Transfer (the “Tag Goal”), (v) the total number of Shares
then held by the Transferring Tag Stockholder and (vi) any other material terms related to the Transfer.

         (b)      Tag Right. Each Tagging Investor Stockholder shall have the right (the “Tag Right”),
exercisable upon written notice to the Transferring Tag Stockholder of such Tagging Investor Stockholder’s
election to exercise its Tag Right, which notice shall be delivered to the Transferring Tag Stockholder
within 10 Business Days of the receipt of the Tag Notice (such period, the “Tag Election Period”), to sell a
number of such Tagging Investor Stockholder’s Shares (such Shares, the “Tag Shares”) up to its Tag Share
Limit pursuant to the Tag Sale, which such number of Shares must be included in such Tagging Investor
Stockholder’s written notice to the Transferring Tag Stockholder. Any Tagging Investor Stockholder that
fails to exercise its Tag Right during the Tag Election Period thereby foregoes its Tag Right in respect of
that Tag Notice. Each Tagging Investor Stockholder who properly exercises its Tag Right during the Tag
Election Period (each, a “Tag Seller”) shall be required to participate in the Tag Sale to the extent it is
consummated on the terms set forth in the Tag Notice, and shall not be permitted to revoke its Tag Right
election unless the Transferring Tag Stockholder has withdrawn from the Tag Sale pursuant to Section 5(c).
Notwithstanding anything to the contrary contained herein, in the event that an Investor Stockholder has
elected to purchase Shares in connection with a particular Transfer under Section 4, such Investor
Stockholder may not elect to exercise the Tag Right in connection with such Transfer under this Section 5.

          (c)      Transferring Tag Stockholder Cutback. To the extent the transferee (the “Tag Buyer”) of
the Shares pursuant to the Tag Sale is unwilling to purchase both the Tag Goal and all of the Tag Shares of
the Tag Sellers, then the Transferring Tag Stockholder may elect to either cancel such Tag Sale or allocate
the maximum number of Shares that the Tag Buyer is willing to purchase pro rata among the Tag Sellers
and the Transferring Tag Stockholder as follows: each Tag Seller and the Transferring Tag Stockholder
shall be entitled to sell a number of Shares (not to exceed, for any Tag Seller, the number of Shares identified
in its tag election notice) equal to the product of (i) the maximum number of Shares that the Tag Buyer is
willing to purchase and (ii) a fraction (A) the numerator of which is the number of Shares owned by such
Tag Seller or Transferring Tag Stockholder, and (B) the denominator of which is the total number of Shares
owned by all Tag Sellers and the Transferring Tag Stockholder. The Transferring Tag Stockholder shall
use its reasonable best efforts to obtain the agreement of the Tag Buyer to the participation of the Tag
Sellers in any contemplated Tag Sale and no Transferring Tag Stockholder shall Transfer any Shares to any
Tag Buyer pursuant to a Tag Sale if such Tag Buyer declines to allow the participation of the Tag Sellers
on the terms provided herein, unless in connection with such Tag Sale, one or more of the Transferring Tag
Stockholders purchase the number of Shares from each Tag Seller that such Tag Seller would have been
entitled to sell pursuant to this Section 5 at the same price and on the same terms and conditions on which
such Shares would have been sold to the Tag Buyer pursuant to this Section 5.

         (d)     Closing. The closing of the Tag Sale shall be held on the later of (i) a Business Day not
less than 10 nor more than 60 days after the latest of (A) the end of the Tag Election Period, (B) the end of
the Offer Period under Section 4 applicable to the Transfer of the applicable Shares and (C) the end of any
Secondary Offer Period under Section 4 applicable to the Transfer of the applicable Shares or (ii) as soon
as reasonably practicable following receipt of all Governmental Approvals and any approval of the
Stockholders as may be required by applicable law. At the closing of the Tag Sale, the Transferring Tag
Stockholder and the Tag Sellers shall deliver any stock certificates duly endorsed for transfer or with duly
executed stock powers or similar instruments, or such other instruments of transfer to such Shares as may
be reasonably requested by the Tag Buyer and the Company. The consummation of such proposed Transfer
shall be subject to the sole discretion of the Transferring Tag Stockholder, who shall have no liability or
obligation whatsoever (other than compliance with this Section 5) to any Tagging Investor Stockholder.


                                                      11
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1486 of 1503



On a per-Share basis, each Tag Seller shall receive the same amount and form of consideration, and on the
same terms, as received by the Transferring Tag Stockholder. To the extent that the Transferring Tag
Stockholder and the Tag Sellers provide any indemnification or otherwise assume any other post-closing
liabilities in connection with the Tag Sale, the Transferring Tag Stockholder and the Tag Sellers shall do
so (and shall share in any related escrow or holdback) severally and not jointly (and on a pro rata basis in
accordance with the Shares being sold by each as compared to the total number of Shares being sold) and
their respective potential liability thereunder shall not exceed the proceeds received as consideration for
their respective Shares, except in the event of fraud perpetrated by such Transferring Tag Stockholder or
Tag Seller. Any indemnification or other post-closing liabilities related to such representations and
warranties shall (subject to the preceding sentence) be specific to the Tag Seller making such
representations and warranties. Each Tag Seller shall only be required to give representations and
warranties in connection with a Tag Sale regarding title to Shares conveyed (free and clear of all liens and
encumbrances), due authorization, legal authority and capacity and absence of conflicts arising under, or
consents required under, other agreements to which such Tag Seller is a party. The Transferring Tag
Stockholder and each Tag Seller shall be required to enter into any instrument, undertaking or obligation
necessary or reasonably requested and deliver all documents necessary or reasonably requested in
connection with such Tag Sale; provided, however, that, in connection with a Tag Sale, no Tag Seller shall
be required to become subject to any restrictive covenant other than customary confidentiality obligations
and any restrictive covenant by which such Tag Seller was bound immediately prior to the consummation
of such Tag Sale. The Transferring Tag Stockholder and each Tag Seller shall be required to Transfer their
respective Shares pursuant to a Tag Sale free and clear of all liens and encumbrances.

         (e)      Deadline for Completion of Tag Sale. The Transferring Tag Stockholder shall have 60
days following the latest of (i) the end of the Tag Election Period, (ii) the end of the Offer Period under
Section 4 applicable to the Transfer of the applicable Shares and (iii) the end of any Secondary Offer Period
under Section 4 applicable to the Transfer of the applicable Shares in which to sell the Shares described in
the Tag Notice, on terms not less favorable to the Transferring Tag Stockholder (i.e., a lower price per
Share) than those set forth in the Tag Notice (which such 60-day period may be extended for a reasonable
time not to exceed 120 days to the extent reasonably necessary to obtain any Governmental Approvals and
any approval of the Stockholders as may be required by applicable law). If at the end of such period the
Transferring Tag Stockholder has not completed such sale, the Transferring Tag Stockholder may not then
effect a sale of such Shares subject to this Section 5 without again fully complying with the provisions of
this Section 5.

Section 6.      Preemptive Rights

         (a)     General. If at any time the Company proposes to issue any New Equity Securities (other
than to the Company or a Subsidiary thereof), the Company shall give each Stockholder (other than any
Management Stockholder) (each, an “Enabled Stockholder”) a right (a “Preemptive Right”) to purchase or
subscribe for its pro rata portion of such New Equity Securities based on the number of Shares held by
such Enabled Stockholder prior to such issuance as compared to the total outstanding Shares of the
Company at such time (the “Preemptive Percentage”).

         (b)     Participation Notice. At least 10 Business Days prior to the proposed date of issuance of
New Equity Securities to which a Preemptive Right would apply, the Company shall deliver written notice
(a “Participation Notice”) to each Enabled Stockholder stating (i) its intention to issue New Equity
Securities and the date (or range of dates) of such issuance, (ii) the number and type of New Equity
Securities to be issued, (iii) such Enabled Stockholder’s Preemptive Percentage, and (iv) the price and
terms, if any, upon which it proposes to issue such New Equity Securities.




                                                     12
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1487 of 1503



         (c)     Accredited Investors. The Preemptive Rights granted by this Section 6 shall be exercisable
only by “accredited investors” as defined under Section 501 of Regulation D of the Securities Act. In the
event that exercise of an Enabled Stockholder’s Preemptive Right under this Section 6 would require under
applicable law the registration or qualification of such New Equity Securities or of any Person as a broker
or dealer or agent with respect to such New Equity Securities where such registration or qualification is not
otherwise required for the issuance, such Enabled Stockholder shall not have the right to participate in the
issuance. Without limiting the generality of the foregoing, it is understood and agreed that the Company
has no obligation to effect a registration of such New Equity Securities under the Securities Act or similar
state statutes.

         (d)     Offer Periods; Terms of Sale. At any time prior to the close of business on the 10th Business
Day after its receipt of the Participation Notice, each Enabled Stockholder may elect to purchase or obtain,
at the price and on the terms specified in the Participation Notice, up to such Enabled Stockholder’s
Preemptive Percentage. The purchase or subscription by the Enabled Stockholders pursuant to this Section
6 shall be on the same price and other terms and conditions, including the date of sale or issuance, as are
applicable to the purchasers or subscribers of the additional New Equity Securities whose purchases or
subscriptions give rise to the Preemptive Rights (the “Purchasing Holders”).

         (e)     Failure to Issue Shares. If the Company does not issue New Equity Securities on the date
(or during the range of dates) proposed in the Participation Notice, then no Stockholder shall have a right
to subscribe for New Equity Securities pursuant to a Preemptive Right. The Company shall be required to
issue a new Participation Notice in accordance with this Section 6 prior to issuing any New Equity
Securities to which a Preemptive Right applies.

         (f)     Closing. On or before the date the Company issues the New Equity Securities to which
the Preemptive Right applies, any Enabled Stockholder who exercised that right must pay for the New
Equity Securities by wire transfer of immediately available funds. If an Enabled Stockholder fails to
transfer the funds on the closing date, which failure to transfer is not cured by a wire transfer of immediately
available funds no later than 5:00 P.M., prevailing Eastern Time, on the following Business Day, then such
Enabled Stockholder shall not be issued any New Equity Securities and shall thereafter have no Preemptive
Right for such issuance.

        (g)      Exceptions.

        The Preemptive Rights shall not apply to:

                 (i)     the issuance or sale of Shares to employees (and their affiliated entities),
        consultants or Directors of the Company or any of its Subsidiaries pursuant to a stock option plan,
        restricted stock plan, stock purchase plan or any other equity incentive plan, arrangement or
        agreement, in each case, approved by the Board or the appropriate committee of the Board;

                (ii)     the issuance of Stock upon the exercise or conversion of any Convertible Securities
        or exercisable Shares outstanding on the date hereof or issued after the date hereof in compliance
        with the provisions of this Section 6;

                 (iii)   the issuance of Shares as consideration for (A) any business combination or
        acquisition transaction involving the Company or any of its Subsidiaries or (B) any joint venture
        or strategic partnership entered into primarily for purposes other than raising capital, in each case,
        approved by the Board;

                 (iv)    the issuance of Shares in exchange for debt securities;



                                                      13
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1488 of 1503



                (v)    the issuance of Shares, not in excess of five percent of the total number of issued
        and outstanding Shares, to lenders, bond purchasers or other financial institutions in connection
        with a bona fide financing transaction involving the Company or any of its Subsidiaries that has
        been approved by the Board;

                (vi)     the issuance of Shares pursuant to a stock split, stock dividend, combination,
        reorganization, recapitalization or similar event, in each case, approved by the Board; or

                (vii)    the issuance of Shares pursuant to an Initial Public Offering.

        (h)      Post-Issuance Notice. Notwithstanding the requirements of this Section 6, the Company
may proceed with any issuance of New Equity Securities prior to having complied with the provisions of
Section 6; provided, that the Company shall:

                 (i)     as soon as reasonably practicable, offer in writing to each Enabled Stockholder the
        right to purchase from the Purchasing Holders up to such number of New Equity Securities equal
        to such Enabled Stockholder’s Preemptive Percentage that such Enabled Stockholder would have
        been entitled to pursuant to Section 6(d) multiplied by the aggregate number of New Equity
        Securities issued pursuant to this Section 6 with respect to such issuance; and

               (ii)     keep such offer open for a period of 20 days, during which period, each such
        Enabled Stockholder may accept such offer by sending a written acceptance to the Company
        committing to purchase up to such number of New Equity Securities offered to such Enabled
        Stockholder in the written offer delivered pursuant to Section 6(h)(i).

         (i)      Assignment. Subject to Section 2(b)(ii), each Enabled Stockholder shall be permitted to
assign its rights (in whole or in part) to purchase its Preemptive Percentage of the New Equity Securities in
a Participation Notice to one or more of its Permitted Transferees.

Section 7.      Registration Rights

         In connection with an Initial Public Offering, the Company shall enter into a customary registration
rights agreement with the Investor Stockholders with respect to the registration of the Company’s securities
in form and substance reasonably satisfactory to the Investor Stockholders.

Section 8.      Legend on Certificates

        (a)      Legends. To the extent applicable, each certificate representing one or more Shares held
by any Stockholder shall bear each of the following legends until such time as the Shares represented
thereby are no longer subject to the provisions hereof:

              (i)   “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
        REGISTERED UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED
        FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE
        OR DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED
        WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN
        OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH
        REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

             (ii) “THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE
        TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE



                                                     14
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1489 of 1503



        DISPOSED OF OR EXCHANGED UNLESS SUCH TRANSFER, SALE, ASSIGNMENT,
        PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OR EXCHANGE COMPLIES
        WITH THE PROVISIONS OF THE STOCKHOLDERS AGREEMENT, DATED AS OF
        FEBRUARY 24, 2021, AS AMENDED FROM TIME TO TIME, AMONG THE COMPANY
        AND THE STOCKHOLDERS PARTY THERETO, A COPY OF WHICH IS ON FILE WITH
        THE SECRETARY OF THE COMPANY.”

                (iii)    Any legend required by the Blue Sky laws of any state to the extent such laws are
        applicable to the Shares represented by the certificate so legended.

        (b)     Removal of Legends. At any time after the certificates of the Company are, in accordance
with Section 8(a), no longer required to be legended, any holder of a certificate legended pursuant to Section
8(a) may surrender such certificate to the Company for removal of the legend, and the Company will,
without expense to such holder, duly reissue a new certificate without the legend.

         (c)     Book-Entry Shares. The Stockholders acknowledge and agree that, unless otherwise
determined by the Board, the Company intends for all of the Shares to be uncertificated and held in book-
entry form. To the extent that the Shares are held in book-entry form, notwithstanding anything to the
contrary contained herein: (i) all references in this Agreement to certificates representing Shares hereunder
shall instead refer to such book-entries, (ii) any requirement in this Agreement to deliver a certificate
representing Shares hereunder shall instead refer to an instrument of transfer evidencing the transfer of such
book-entry Shares, (iii) any legend required pursuant to this Agreement to be borne on a certificate
representing Shares hereunder shall instead refer to a notation of such legend in the book entries for such
Shares, and (iv) any removal of legends on certificates representing Shares hereunder shall instead refer to
the removal of the applicable notation in the book entries for such Shares.

Section 9.      Duration of Agreement

         This Agreement shall terminate and be of no further force or effect, except with respect to the
provisions set forth in Sections 10(b) and 11, upon the earlier to occur of (i) a Company Sale and (ii) an
Initial Public Offering. For the avoidance of doubt, in no event shall this Agreement apply to any transferee
of Shares permitted pursuant to this Agreement unless such transferee becomes a Party to this Agreement
or this Agreement expressly provides that such transferee must become a Party to, and be bound by, the
terms of this Agreement.

Section 10.     Information Rights

         (a)     Financial Statements and Other Information. Each Stockholder that (together with its
Affiliates) holds at least five percent of the Total Common Shares (other than any Management
Stockholder) shall have the inspection rights set forth in Section 220 of the General Corporation Law of the
State of Delaware and, in addition thereto, the Company shall deliver to each of the aforementioned
Stockholders:

                (i)     the audited financial statements described in Section 6.01(1) of the Amended First
        Lien Credit Agreement, to be delivered in accordance with the required delivery dates and each of
        the other substantive requirements set forth in Section 6.01(1) of the Amended First Lien Credit
        Agreement;

               (ii)    the quarterly financial statements set forth in Section 6.01(2) of the Amended First
        Lien Credit Agreement, to be delivered in accordance with the required delivery dates and each of




                                                     15
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1490 of 1503



        the other substantive requirements set forth in Section 6.01(2) of the Amended First Lien Credit
        Agreement;

                (iii)    as soon as reasonably practicable after it becomes available but no later than 30
        days after the end of each fiscal month, a monthly financial report of the Company and its
        Subsidiaries in the same form and substance as the Company’s standard internal monthly reporting
        package provided to senior management;

                (iv)     the budget and projections set forth in Section 6.01(3) of the Amended First Lien
        Credit Agreement, to be delivered in accordance with the required delivery dates and each of the
        other substantive requirements set forth in Section 6.01(3) of the Amended First Lien Credit
        Agreement; and

                (v)     upon request by such Stockholder, any additional information regarding the affairs,
        finances and accounts of the Company and its Subsidiaries that is reasonably required by such
        Stockholder in order to prepare and file tax returns in accordance with applicable laws.

         (b)      Confidential Information. From and after the date hereof, each Stockholder shall not
directly or indirectly, disclose, reveal, divulge or communicate to any Person or use or otherwise exploit
for its own benefit or for the benefit of anyone other than the Company and its Subsidiaries, any confidential
information of the Company or its Subsidiaries or their business obtained pursuant to this Section 10 or
otherwise, unless (i) compelled to disclose by judicial or administrative process or by other requirements
of law or governmental authorities or (ii) disclosed in an action brought by a Party in pursuit of its rights or
in the exercise of its remedies hereunder; provided, however, that (A) such Stockholder may disclose such
confidential information to its Affiliates and its and their respective officers, directors, agents, employees,
equity owners, investors, accountants, limited partners, counsel and other representatives who need to know
such confidential information for purposes of evaluating or monitoring such Stockholder’s investment in
the Company and who agree to be bound by the terms of this Section 10(b) or otherwise have a professional
duty of confidentiality with respect to information received from such Stockholder, it being acknowledged
and agreed by each Stockholder that such Stockholder shall be liable for any breach of this Section 10 by
any of its representatives; (B) such Stockholder may disclose such confidential information to any
prospective transferee of Shares from such Stockholder in a Transfer permitted under this Agreement, as
long as such prospective transferee agrees to be bound by the terms of a confidentiality or non-disclosure
agreement on terms no less restrictive than this Section 10(b) and (C) in the event disclosure is required by
applicable law, such Stockholder shall, to the extent reasonably possible, provide the Company with prompt
notice of such requirement prior to making any disclosure so that the Company, at its own expense, ma y
seek an appropriate protective order. For purposes of this Section 10(b), “confidential information” does
not include, and there shall be no obligation hereunder with respect to, information that (1) is generally
available to the public on the date of this Agreement or (2) becomes generally available to the public other
than as a result of a disclosure not otherwise permissible hereunder.

Section 11.      Miscellaneous

         (a)      Successors, Assigns and Transferees. Except (i) as expressly provided in Section 4(d) and
Section 6(i), and (ii) for the rights, interests and obligations expressly contained herein of a Stockholder
that has been transferred Shares in a Transfer made in accordance with Section 2, Section 3, Section 4
and/or Section 5, neither this Agreement nor any of the rights, interests or obligations hereunder (including,
for the avoidance of doubt, the rights under Section 1(a)(ii) and Section 1(g)) shall be assigned by any Party,
in whole or in part, without the prior written consent of each Investor Stockholder that (together with its
Affiliates) holds at least five percent of the Total Common Shares, and any attempt to make such assignment
without such written consent shall be null and void. This Agreement shall be binding upon and inure to the


                                                      16
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1491 of 1503



benefit of the Parties and their respective legal representatives, heirs, legatees, successors, and permitted
assigns and shall also apply to any Shares acquired by Stockholders after the date hereof.

         (b)      Specific Performance. Each of the Parties recognizes and acknowledges that a breach by
him, her or it of any covenants or agreements contained in this Agreement will cause the other Parties to
sustain irreparable harm for which they would not have an adequate remedy at law, and therefore in the
event of any such breach the aggrieved Party or Parties shall, without the posting of a bond or other security
(any requirement for which the Parties hereby waive), be entitled to the remedy of specific performance of
such covenants and agreements and injunctive and other equitable relief, in addition to any other remedy to
which he, it or they may be entitled, at law or in equity (which such other remedies shall not be prejudiced
by the grant of equitable relief). A Party shall be entitled to an injunction or injunctions to prevent breaches
of this Agreement. In the event that any action is brought in equity to enforce the provisions of this
Agreement, no Party will allege, and each Party hereby waives the defense or counterclaim, that there is an
adequate remedy at law.

          (c)     Governing Law. This Agreement shall be governed by and construed in accordance with
the internal laws, and not the law of conflicts which would result in the application of the laws of another
jurisdiction, of the State of Delaware.

         (d)      Submission to Jurisdiction; Waiver of Jury Trial. Each of the Parties hereby irrevocably
and unconditionally consents to submit to the exclusive jurisdiction of the Chancery Court of the State of
Delaware or, to the extent such court shall not have jurisdiction over the subject matter, any state or federal
court sitting in New Castle County, Delaware, for any action, proceeding or investigation in any court or
before any governmental authority (“Litigation”) arising out of or relating to this Agreement (and shall not
commence any Litigation relating thereto except in such court). Service of any process, summons, notice
or document by U.S. registered mail to a Party’s notice address, as provided for in this Agreement, shall be
effective service of process for any Litigation brought against it in any such court. Each of the Parties
hereby irrevocably and unconditionally waives any objection to the laying of venue of any Litigation arising
out of this Agreement or the transactions contemplated hereby in the Chancery Court of the State of
Delaware or, to the extent such court shall not have jurisdiction over the subject matter, in any state or
federal court sitting in New Castle County, Delaware, and hereby further irrevocably and unconditionally
waives and shall not plead or claim in any such court that any such Litigation brought in any such court has
been brought in an inconvenient forum. Each of the Parties irrevocably and unconditionally waives, to
the fullest extent permitted by applicable law, any and all rights to trial by jury in connection with
any Litigation arising out of or relating to this Agreement or the transactions contemplated hereby.

       (e)     Descriptive Headings. The descriptive headings of this Agreement are inserted for
convenience only and do not constitute a part of this Agreement.

         (f)       Notices. All notices, requests or consents provided for or permitted to be given under this
Agreement shall be in writing and shall be given either by depositing such writing in the United States mail,
addressed to the recipient, postage paid and certified with return receipt requested, or by depositing such
writing with a reputable overnight courier for next day delivery, or by delivering such writing to the
recipient in person, by courier or by email transmission (with electronic confirmation of transmission). A
notice, request or consent given under this Agreement shall be deemed received when actually received if
personally delivered, when transmitted, if transmitted by email with electronic confirmation, the day after
it is sent, if sent for next day delivery and upon receipt, if sent by mail. All such notices, requests and
consents shall be delivered as follows:

                 (i)     if to the Company, addressed to it at:



                                                      17
    Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1492 of 1503



                Fashion Holdings Intermediate, Inc.
                c/o Belk, Inc.
                2801 West Tyvola Road
                Charlotte, North Carolina 28217
                Attn: Chief Executive Officer
                Email: lisa_harper@belk.com

                with a copy (which shall not constitute notice) to:

                Kirkland & Ellis LLP
                601 Lexington Avenue
                New York, New York 10022

                Attn:  Joshua A. Sussberg, P.C.
                       Steven N. Serajeddini, P.C.
                       Judson A. Oswald, P.C.
                       Matthew Fagen
                       Yuli Wang
                       Rachael Bazinski
                Email: jsussberg@kirkland.com
                       steven.serajeddini@kirkland.com
                       judson.oswald@kirkland.com
                       matthew.fagen@kirkland.com
                       yuli.wang@kirkland.com
                       rachael.bazinski@kirkland.com

                (ii)    if to the Sponsor Investor, addressed as follows:

                Fashion Holdings LLC
                c/o Sycamore Partners Management, L.P.
                9 West 57th Street, 31st Floor
                New York, New York 10019
                Attn: Ralph Schipani
                Email: rschipani@sycamoreexecutiveadvisors.com

                with a copy (which shall not constitute notice) to:

                Latham & Watkins LLP
                885 3rd Avenue
                New York, New York 10022
                Attn: Michael W. Benjamin
                        Jason H. Silvera
                        David A. Zaheer
                Email: michael.benjamin@lw.com
                        jason.silvera@lw.com
                        david.zaheer@lw.com

                (iii)   if to any other Stockholder, addressed in accordance with Schedule A.

        (g)       Recapitalization, Exchange, Etc. The provisions of this Agreement shall apply, to the full
extent set forth herein, with respect to any and all Shares of the Company or any successor or assign of the


                                                    18
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1493 of 1503



Company (whether by merger, consolidation, sale of assets, conversion to a corporation or otherwise) that
may be issued in respect of, in exchange for, or in substitution of, the Shares and shall be appropriately
adjusted for any dividends, splits, reverse splits, combinations, recapitalizations, and the like occurring after
the date hereof.

         (h)   Counterparts. This Agreement may be executed in two or more counterparts, each of which
shall be deemed to be an original and all of which together shall be deemed to constitute one and the same
agreement.

         (i)     Severability. If any provision of this Agreement or the application of any such provision
to any Person or circumstance shall be declared by any court of competent jurisdiction to be invalid, illega l,
void or unenforceable in any respect, all other provisions of this Agreement, or the application of such
provision to Persons or circumstances other than those as to which it has been held invalid, illegal, void or
unenforceable, shall nevertheless remain in full force and effect and will in no way be affected, impaired
or invalidated thereby. Upon such determination that any provision, or the application of any such
provision, is invalid, illegal, void or unenforceable, the Parties shall act in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as possible to the fullest extent
permitted by applicable law.

          (j)      Amendment. This Agreement may be amended, modified or extended, and the terms,
conditions and provisions hereof may be waived, only by a written agreement approved by each Investor
Stockholder that (together with its Affiliates) holds at least five percent of the Total Common Shares;
provided, however, that (i) any such amendment, modification, extension or waiver that disproportionately
and materially adversely affects the rights or obligations of any Stockholder under this Agreement as
compared to any other Stockholder shall require the prior written consent of such affected Stockholder; (ii)
any amendment, modification, extension or waiver with respect to any of the Investor Reserved Matters
shall require the prior written consent of each Investor Stockholder that (together with its Affiliates) holds
at least five percent of the Total Common Shares as of such time; (iii) without limiting the foregoing, any
amendment, modification, extension or waiver of Section 1(g)(v) or Section 1(g)(xii) shall require the prior
written consent of the holders of a majority of the Total Common Shares (excluding, solely for the purpose
of this clause (iii), Shares held by any Investor Stockholder that (together with its Affiliates) holds at least
five percent of the Total Common Shares); and (iv) any waiver of any Investor Stockholder’s rights under
Section 4, Section 5 or Section 6 shall require the prior written consent of such Investor Stockholder. At
any time hereafter, Persons acquiring Shares in compliance with the provisions of this Agreement may be
made Parties hereto by executing a signature page in the form attached as Exhibit A hereto, which signature
page shall be countersigned by the Company and shall be attached to this Agreement and become a part
hereof without any further action of any other Party hereto.

        (k)     Tax Withholding. The Company shall be entitled to require payment in cash or deduction
from other compensation payable to any Stockholder of any sums required by federal, state or local tax law
to be withheld with respect to the issuance, vesting, exercise, repurchase or cancellation of any Shares.

         (l)     Integration. This Agreement constitutes the entire agreement among the Parties hereto
pertaining to the subject matter hereof and supersedes all prior agreements and understandings pertaining
thereto.

        (m)     Further Assurances. In connection with this Agreement and the transactions contemplated
thereby, each Stockholder shall execute and deliver any additional documents and instruments and perform
any additional acts that may be necessary or appropriate to effectuate and perform the provisions of this
Agreement and such transactions.



                                                       19
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1494 of 1503



        (n)       No Strict Construction. This Agreement shall be deemed to be collectively prepared by
the Parties, and no ambiguity herein shall be construed for or against any Party based upon the identity of
the author of this Agreement or any provision hereof.

         (o)      No Third Party Beneficiaries. Neither this Agreement, nor any provision contained herein,
shall create a third-party beneficiary relationship or otherwise confer any right, entitlement or benefit upon
any Person other than the Parties to this Agreement and their permitted assigns (except for the rights of
Board Observers to indemnification and director and officer insurance under Section 1(e)).

        (p)      No Recourse. Notwithstanding anything that may be expressed or implied in this
Agreement, the Company and each Stockholder covenant, agree and acknowledge that no recourse under
this Agreement or any document or instrument delivered in connection with this Agreement shall be had
against any current or future director, officer, employee, agent, general or limited partner or member of any
Stockholder or any Affiliate or assignee thereof, as such, whether by the enforcement of any assessment or
by any legal or equitable proceeding, or by virtue of any statute, regulation or other applicable law, it being
expressly acknowledged that no personal liability whatsoever shall attach to, be imposed upon or otherwise
be incurred by any current or future director, officer, employee, agent, general or limited partner or member
of any Stockholder or any Affiliate or assignee thereof, as such, for any obligation of any Stockholder under
this Agreement or any documents or instruments delivered in connection with this Agreement for any claim
based on, in respect of or by reason of such obligations or their creation.

        (q)       Construction.

                 (i)      Unless the context of this Agreement otherwise requires, (i) words of any gender
        include each other gender; (ii) words using the singular or plural number also include the plural or
        singular number, respectively; (iii) the terms “hereof,” “herein,” “hereby” and derivative or similar
        words refer to this entire Agreement; (iv) the terms “Article” or “Section” refer to the specified
        Article or Section of this Agreement; (v) the word “including” shall mean “including, without
        limitation”, (vi) each defined term has its defined meaning throughout this Agreement, whether the
        definition of such term appears before or after such term is used, and (vii) the word “or” shall be
        disjunctive but not exclusive.

               (ii)   References to agreements and other documents shall be deemed to include all
        subsequent amendments and other modifications thereto.

                (iii)   References to statutes shall include all regulations promulgated thereunder and
        references to statutes or regulations shall be construed as including all statutory and regulatory
        provisions consolidating, amending or replacing the statute or regulation.

                  (iv)    All references to “$” or “dollars” shall be to the lawful currency of the United
        States.

Section 12.       Definitions

        (a)       As used in this Agreement, the following terms have the following meanings:

        “Acceptance Notice” has the meaning set forth in Section 4(b).

         “Affiliate” means with respect to a specified Person, any Person that directly or indirectly controls,
is controlled by, or is under common control with, the specified Person. As used in this definition, the term
“control” means the possession, directly or indirectly, of the power to direct or cause the direction of the



                                                      20
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1495 of 1503



management and policies of a Person, whether through ownership of voting securities, by contract or
otherwise.

        “Agreement” has the meaning set forth in the preamble.

       “Amended Credit Agreements” means the Amended First Lien Credit Agreement and the Amended
Second Lien Credit Agreement.

        “Amended Drag-Along Notice” has the meaning set forth in Section 3(b).

        “Amended First Lien Credit Agreement” means that certain First Lien Credit Agreement, dated as
of December 10, 2015, as amended by Amendment No. 1 thereto dated as of October 29, 2019, as further
amended by Amendment No. 2 thereto dated as of February 24, 2021, among Bear Parent Inc., Belk, Inc.,
Alter Domus (US) LLC, as administrative agent and collateral agent thereunder, and each lender from time
to time a party thereto, as in effect as of the date of this Agreement.

         “Amended Second Lien Credit Agreement” means that certain Second Lien Credit Agreement,
dated as of December 10, 2015, as amended by Amendment No. 1 thereto dated as of May 7, 2019, as
further amended by Amended No. 2 thereto dated as of October 29, 2019, as further amended by
Amendment No. 3 dated as of February 24, 2021, by and among Bear Parent, Inc., Belk, Inc., Wilmington
Trust, N.A. administrative agent and collateral agent thereunder, and each lender from time to time a party
thereto, as in effect as of the date of this Agreement.

        “Blackstone Investor Designee” has the meaning set forth in Section 1(a)(ii)(B).

        “Blackstone Investors” means GSO Beacon Holdings LP, GSO Diamond Portfolio Borrower, LLC
and GSO Credit Alpha Fund LP, together with the Permitted Transferees of each of the foregoing that hold
Shares.

        “Board” has the meaning set forth in Section 1(a)(i).

        “Board Committee” has the meaning set forth in Section 1(c).

        “Board Observer” has the meaning set forth in Section 1(e).

        “Business Day” means any day that is not a Saturday, a Sunday or other day on which banks are
required or authorized by law to be closed in New York, New York.

        “Chair” has the meaning set forth in Section 1(a)(vi).

         “Change of Control” means, with regard to a Stockholder, (i) if having regard to the voting rights,
rights to receive income or capital, rights to appoint directors and rights with respect to any other matter
which relates to effective control of such Stockholder, any Person and any Affiliate of that Person who
between them (directly or indirectly) control or beneficially own (as at the date when the relevant
Stockholder is issued or acquires Shares) more than 50% of the ordinary securities or other voting, income
or capital participation rights, rights to appoint directors and any other matter which relates to effective
control of such Stockholder, pursuant to the consummation of any transaction or series of related
transactions (whether such transaction is effected by merger, consolidation, recapitalization, sale or transfer
of equity or otherwise) ceases or cease to (directly or indirectly) control or beneficially own more than 50%
of such ordinary securities or other rights; (ii) if any transaction or series of related transactions is
consummated pursuant to which any Person or group (other than any other Stockholder or any of their



                                                      21
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1496 of 1503



respective Affiliates) acquires (directly or indirectly) all or substantially all of the assets of such
Stockholder; or (iii) if any other transaction or arrangement is effected such that any Person and its
associates (other than a Person and its associates who holds 50% or more of the voting power in the
Stockholder before the transaction or arrangement is effected) (A) becomes the holder of voting power of
50% or more in such Stockholder or (B) if the Person and its associates converted all rights to acquire
voting securities, assuming they were convertible at any time, would become the holder of voting power of
50% or more in such Stockholder.

           “Common Stock” means shares of the Company’s common stock, par value $0.001 per share.

           “Company” has the meaning set forth in the preamble.

           “Company Bylaws” means the bylaws of the Company as amended from time to time.

           “Company Charter” means the certificate of incorporation of the Company as amended from time
to time.

           “Company Constitutional Documents” means the Company Charter and the Company Bylaws.

         “Company Sale” means any one of the following: (i) a change in the ownership or control of the
Company effected through a transaction or series of related transactions (including by way of merger,
consolidation, business combination or similar transaction involving the Company or any of its
Subsidiaries) whereby any “person” or related “group” of “persons” (as such terms are used in Sections
13(d) and 14(d)(2) of the Exchange Act) (other than the Company, any of its Subsidiaries, or the Sponsor
Investor or any of its Affiliates) directly or indirectly acquires beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act), of more than 50% of the Shares then outstanding, or of equity
securities of the Company (or Options, rights or Warrants to purchase or securities convertible into or
exchangeable for such equity securities) possessing more than 50% of the total combined voting power of
the Shares outstanding, in either case immediately after such transaction or series of transactions; or (ii) the
sale, lease, transfer, conveyance or other disposition, in one or a series of related transactions, of all or
substantially all of the assets of the Company and its Subsidiaries taken as a whole, to any “person” (as
defined above) (other than the Company, any of its Subsidiaries, or the Sponsor Investor or any of its
Affiliates), other than, in the case of either of the immediately foregoing clauses (i) or (ii), any such
transaction effected as part of a proceeding under Chapter 11 or Chapter 7 of the U.S. Bankruptcy Code.

        “Convertible Securities” means any evidence of Indebtedness, shares of stock or other securities
(other than Options or Warrants) which are directly or indirectly convertible into or exchangeable or
exercisable for shares of Stock.

        “Designees” means the Sponsor Investor Designees, the Blackstone Investor Designees or the KKR
Investor Designee.

           “Director” has the meaning set forth in Section 1(a)(i).

           “Drag Sale” has the meaning set forth in Section 3(a).

           “Drag Share Consideration” has the meaning set forth in Section 3(c).

           “Drag-Along Notice” has the meaning set forth in Section 3(b).

           “Drag-Along Transferee” has the meaning set forth in Section 3(a).



                                                       22
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1497 of 1503



        “Enabled Stockholder” has the meaning set forth in Section 6(a).

        “Equity Incentive Plans” means any management incentive equity plan adopted by the Board after
the date of this Agreement.

         “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the rules and
regulations in effect thereunder.

        “Family Group” means, for any Management Stockholder, such Management Stockholder’s
spouse, their respective parents, descendants of such parents (whether natural or adopted) and the spouses
of such descendants.

         “Governmental Approval” means, with respect to any Transfer of Shares, any consent or other
action by, or filing with, any governmental authority required in connection with such Transfer and the
expiration or early termination of any applicable statutory waiting period in connection with such action or
filing.

          “Indebtedness” of any Person means, without duplication, (i) the principal of and, accreted value,
accrued and unpaid interest, prepayment premiums or penalties and fees and expenses in respect of
(A) indebtedness of such Person for borrowed money and (B) indebtedness evidenced by notes, debentures,
bonds or other similar instruments for the payment of which such Person is responsible or liable; (ii) all
obligations (contingent or otherwise) of such Person issued or assumed as the deferred purchase price of
property, all conditional sale obligations of such Person and all obligations of such Person under any title
retention agreement (but excluding, in each of the foregoing cases in this clause (ii), trade accounts payable
incurred in the ordinary course of business); (iii) all capitalized lease obligations; (iv) all obligations of the
type referred to in clauses (i) through (iii) of any Persons the payment of which such Person is responsible
or liable, directly or indirectly, as obligor, guarantor, surety or otherwise; and (v) all obligations of the type
referred to in clauses (i) through (iv) of other Persons secured by any lien on any property or asset of such
Person (whether or not such obligation is assumed by such Person).

        “Independent Director” means a Designee of an Investor Stockholder that is not employed by such
Investor Stockholder or its Affiliates.

         “Initial Public Offering” means the first underwritten public offering of Common Stock pursuant
to an effective registration statement filed by the Company with the United States Securities and Exchange
Commission (other than on Forms S-4 or S-8 or successors to such forms) under the Securities Act.

        “Investor Reserved Matter” has the meaning set forth in Section 1(g).

      “Investor Stockholders” means, collectively, the Sponsor Investor, the Blackstone Investors and
the KKR Investors.

        “KKR Investor Designee” has the meaning set forth in Section 1(a)(ii)(C).

      “KKR Investors” means those Stockholders listed on the signature pages hereto under the caption
“KKR Investors”, together with the Permitted Transferees of such Stockholders that hold Shares.

        “Litigation” has the meaning set forth in Section 11(d).

         “Management Stockholder” means any stockholder of the Company who is (or was) an employee
or service provider (whether as a consultant, advisor or otherwise) of the Company or any of its Subsidiaries



                                                       23
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1498 of 1503



and who has executed a signature page in the form attached as Exhibit A hereto, together with its Permitted
Transferees that hold Shares.

        “Meeting Notice” has the meaning set forth in Section 1(d).

        “Necessary Action” means, with respect to a specified result, all actions (to the extent permitted by
applicable law) necessary to cause such result, including (i) voting or providing written consent or proxy
with respect to any Shares, (ii) calling and attending meetings in person or by proxy for purposes of
obtaining a quorum and causing the adoption of stockholders’ resolutions and amendments to the Company
Constitutional Documents, (iii) executing agreements and instruments and (iv) making, or causing to be
made, all filings, registrations or similar actions that are required to achieve such result.

         “New Equity Securities” means equity securities of the Company issued after the date hereof,
including any and all (i) Shares, (ii) Convertible Securities, (iii) Options, Warrants or other rights to acquire
from the Company any Shares or Convertible Securities, or (iv) of the foregoing clauses (i)-(iii) of a
Subsidiary of the Company.

        “Non-Attending Director” has the meaning set forth in Section 1(d).

        “Offer Period” is defined in Section 4(b).

        “Options” means any options to subscribe for, purchase or otherwise directly acquire Stock, other
than any such option held by the Company or any right to purchase Shares pursuant to this Agreement.

        “Participating Stockholder” has the meaning set forth in Section 4(a).

        “Participation Notice” has the meaning set forth in Section 6(b).

        “Party” and “Parties” has the meaning set forth in the preamble.

          “Permitted Transferee” means (i) in the case of the Sponsor Investor, any Affiliate of, or Person
managed or advised by, Sycamore Partners Management, L.P. or any equity holder of Fashion Holdings
LLC as of the date of this Agreement (or any Affiliate thereof), (ii) in the case of a Blackstone Investor,
any Affiliate of, or Person managed or advised by, The Blackstone Group Inc. or its Affiliates, (iii) in the
case of a KKR Investor, any Affiliate of, or Person managed or advised by, KKR Credit Advisors (US)
LLC or its Affiliates, (iv) in the case of any other Stockholder (other than a Management Stockholder or an
Investor Stockholder), any Affiliate of, or Person managed or advised by, such Stockholder and (v) in the
case of a Management Stockholder, (A) any trust the beneficiaries of which, or any corporation, limited
liability company or partnership the stockholders, members or general or limited partners of which, include
only members of such Management Stockholder’s Family Group (or entities of which the stockholders,
members or general or limited partners of which, include only members of such Management Stockholder’s
Family Group) receiving Shares for bona fide estate planning purposes, and (B) any transferee in any
Transfer occurring by operation of law upon the death of such Management Stockholder.

        “Person” includes any individual, corporation, association, partnership (general or limited), joint
venture, trust, estate, limited liability company, or other legal entity or organization.

        “Plan” means the joint plan of reorganization filed by Belk, Inc. and certain of its Affiliates under
Chapter 11 of the U.S. Bankruptcy Code that embodies the Restructuring Transactions (as such term is
defined in the RSA).




                                                       24
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1499 of 1503



        “Preemptive Percentage” has the meaning set forth in Section 6(a).

        “Preemptive Right” has the meaning set forth in Section 6(a).

        “Proposal” has the meaning set forth in Section 4(a).

        “Purchasing Holders” has the meaning set forth in Section 6(d).

        “Required Seller” has the meaning set forth in Section 3(a).

        “ROFO Proposal Notice” has the meaning set forth in Section 4(a).

         “RSA” means that certain Restructuring Support Agreement, dated as of January 26, 2021, by and
among the Company Parties and the Consenting Stockholders (as each such term is defined therein) party
thereto, as may be amended, supplemented, or otherwise modified from time to time in accordance with
the terms thereof, and including the “Restructuring Term Sheet” (as defined therein).

        “Secondary Offer Period” has the meaning set forth in Section 4(b).

         “Securities Act” means the Securities Act of 1933, as amended, and the rules and regulations in
effect thereunder.

         “Shares” means (a) all shares of Stock, whenever issued, including all shares of Stock issued upon
the exercise, conversion or exchange of any Options, Warrants or Convertible Securities. For the avoidance
of doubt, “Shares” shall include all Shares issued to a Stockholder on or after the date hereof, which such
Shares shall be subject to the rights and restrictions set forth in this Agreement. For purposes of Section 5,
“Shares” shall exclude any Options, Warrants and Convertible Securities (i) that are not vested (and do not
vest in connection with the Tag Sale) or (ii) that have an exercise price greater than the per share price in
the Tag Sale.

        “Sponsor Investor” has the meaning set forth in the preamble.

        “Sponsor Investor Designee” has the meaning set forth in Section 1(a)(ii)(A).

      “Stock” means Common Stock, together with any other classes or series of equity securities of the
Company.

        “Stockholder” and “Stockholders” has the meaning set forth in the preamble.

         “Subsidiary” or “Subsidiaries” of any Person means any corporation, partnership, joint venture or
other legal entity of which such Person (either alone or through or together with any other Person), owns,
directly or indirectly, 50% or more of the stock or other equity interests which are generally entitled to vote
for the election of the board of directors or other governing body of such corporation or other legal entity.

        “Tag Buyer” has the meaning set forth in Section 5(c).

        “Tag Election Period” has the meaning set forth in Section 5(b).

        “Tag Goal” has the meaning set forth in Section 5(a).

        “Tag Notice” has the meaning set forth in Section 5(a).



                                                      25
     Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1500 of 1503



         “Tag Right” has the meaning set forth in Section 5(b).

         “Tag Sale” has the meaning set forth in Section 5(a).

         “Tag Seller” has the meaning set forth in Section 5(b).

        “Tag Share Limit” means the maximum number of Shares a Tag Seller may Transfer in a Tag Sale,
which shall be that number of Shares equal to the product of: (i) the total Shares (of that same class and
series proposed to be Transferred by the Transferring Tag Stockholder) held by such Tag Seller at the
applicable time multiplied by (ii) a fraction, the numerator of which is the Tag Goal and the denominator
of which is the total Shares (of the same class and series proposed to be Transferred by the Transferring
Tag Stockholder) held by the Transferring Tag Stockholder.

         “Tag Shares” has the meaning set forth in Section 5(b).

         “Tagging Investor Stockholder” has the meaning set forth in Section 5(a).

         “Total Common Shares” means the total number of issued and outstanding shares of Common
Stock.

         “Transfer” when used as a noun, shall mean any direct or indirect (including by direct or indirect
Change of Control, sale of equity, merger, consolidation, amalgamation, reorganization or other similar
plan or scheme, or operation of law, in each case, whether directly, or directly or indirectly of a parent,
holding company, equity holder or Subsidiary, or otherwise) assignment, transfer, sale, pledge, alienation,
hypothecation or other disposition or encumbrance; and, when used as a verb, shall mean to directly or
indirectly (including by direct or indirect Change of Control, sale of equity, merger, consolidation,
amalgamation, reorganization or other similar plan or scheme, or operation of law, in each case, whether
directly, or directly or indirectly of a parent, holding company, equity holder or Subsidiary, or otherwise)
assign, transfer, sell, pledge, alienate, hypothecate or otherwise dispose of or encumber. Notwithstanding
the foregoing, no assignment, transfer, sale, pledge, alienation, hypothecation or other disposition or
encumbrance of any limited partnership interests or other similar non-controlling interests in: (i) a
Stockholder or its parent entities that is, or is held directly or indirectly by, a private equity fund, hedge
fund or similar vehicle; (ii) a pooled investment vehicle holding other material investments and which is,
or is an equityholder (directly or indirectly) of, any such Stockholder; or (iii) a Stockholder that is a widely
held “investment company” as defined in the Investment Company Act of 1940, as amended, or any
publicly traded company whose securities are registered under the Exchange Act, in any of the cases of the
aforementioned clauses (i) through (iii), inclusive, shall be deemed to be a Transfer hereunder, unless and
until there has been a Change of Control of any general partner, manager or similar Person of any such
entity referred to in any of the foregoing clauses (i) and (ii).

         “Transferring Stockholder” has the meaning set forth in Section 2(a)(i).

         “Transferring Tag Stockholder” has the meaning set forth in Section 5(a).

       “Warrants” means any warrants to subscribe for, purchase or otherwise directly acquire Stock or
Convertible Securities.

                                          [Signature pages follow]




                                                      26
    Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1501 of 1503



         IN WITNESS WHEREOF, the Parties have executed this Stockholders Agreement as of the date
first above written.

                                            COMPANY:


                                            FASHION HOLDINGS INTERMEDIATE INC.


                                            By:
                                                    Name:
                                                    Title:
      Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1502 of 1503




                                              EXHIBIT A

                                      SIGNATURE PAGE
                                          TO THE
                                  STOCKHOLDERS AGREEMENT

        By execution of this signature page, ____________________________________ hereby agrees to

become a party to, be bound by the obligations of and receive the benefits of that certain Stockholders

Agreement, as amended from time to time, by and among Fashion Holdings Intermediate, Inc., a Delaware

corporation, and the other Parties named therein and shall be deemed to be a “Stockholder” for all purposes

thereunder.




                                                 By:
                                                         Name:
                                                         Title:



                                                 Notice Address:




Accepted:

FASHION HOLDINGS INTERMEDIATE, INC.


By:
       Name:
       Title:
Case 21-30630 Document 64 Filed in TXSB on 02/24/21 Page 1503 of 1503




                            SCHEDULE A

                             Stockholders

                              [Attached.]
